
  Aug. 31, 2020
  
    
      
      
      Title 48
      Federal Acquisition Regulations System
      Chapter 1 (Parts 1 to 51)
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 48:
        
          Chapter 1—Federal Acquisition Regulation
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        1103
        Alphabetical List of Agencies Appearing in the CFR
        1123
        List of CFR Sections Affected
        1133
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 48 CFR 1.000 refers to title 48, part 1, section 000.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 48—Federal Acquisition Regulations System is composed of seven volumes. The chapters in these volumes are arranged as follows: Chapter 1 (parts 1 to 51), chapter 1 (parts 52 to 99), chapter 2, chapters 3 to 6, chapters 7 to 14, chapters 15 to 28, and chapter 29 to end. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.

      The Federal acquisition regulations in chapter 1 are those government-wide acquisition regulations jointly issued by the General Services Administration, the Department of Defense, and the National Aeronautics and Space Administration. Chapters 2 through 99 are acquisition regulations issued by individual government agencies. Parts 1 to 69 in each of chapters 2 through 99 are reserved for agency regulations implementing the Federal acquisition regulations in chapter 1 and are numerically keyed to them. Parts 70 to 99 in chapters 2 through 99 contain agency regulations supplementing the Federal acquisition regulations.
      The OMB control numbers for the Federal Acquisition Regulations System appear in section 1.106 of chapter 1. For the convenience of the user section 1.106 is reprinted in the Finding Aids section of the second volume containing chapter 1 (parts 52 to 99).
      The first volume, containing chapter 1 (parts 1 to 51), includes an index to the Federal acquisition regulations.
      For this volume, Michele Bugenhagen was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    48 CFR Ch. 1 (10-1-20 Edition)
    Federal Acquisition Regulation
    
      
        
        Title 48—Federal Acquisition Regulations System
        (This book contains chapter 1, parts 1 to 51)
      
      
        Part
        
          
            chapter 1—Federal Acquisition Regulation
          1
        
      
    
    
      
        
          
          CHAPTER 1—FEDERAL ACQUISITION REGULATION
        
        
          SUBCHAPTER A—GENERAL
        
        Part
        Page
        
          1
          Federal Acquisition Regulations System
          5
          2
          Definitions of words and terms
          23
          3
          Improper business practices and personal conflicts of interest
          48
          4
          Administrative and information matters
          82
        
        
          SUBCHAPTER B—ACQUISITION PLANNING
        
        
          5
          Publicizing contract actions
          122
          6
          Competition requirements
          137
          7
          Acquisition planning
          150
          8
          Required sources of supplies and services
          167
          9
          Contractor qualifications
          197
          10
          Market research
          236
          11
          Describing agency needs
          239
          12
          Acquisition of commercial items
          252
        
        
          SUBCHAPTER C—CONTRACTING METHODS AND CONTRACT TYPES
        
        
          13
          Simplified acquisition procedures
          269
          14
          Sealed bidding
          288
          15
          Contracting by negotiation
          315
          16
          Types of contracts
          371
          17
          Special contracting methods
          405
          18
          Emergency acquisitions
          422
        
        
          SUBCHAPTER D—SOCIOECONOMIC PROGRAMS
        
        
          19
          Small business programs
          428
          20-21
          [Reserved]
          22
          Application of labor laws to Government acquisitions
          501
          23
          Environment, energy and water efficiency, renewable energy technologies, occupational safety, and drug-free workplace
          584
          24
          Protection of privacy and freedom of information
          602
          
          25
          Foreign acquisition
          605
          26
          Other socioeconomic programs
          642
        
        
          SUBCHAPTER E—GENERAL CONTRACTING REQUIREMENTS
        
        
          27
          Patents, data, and copyrights
          648
          28
          Bonds and insurance
          676
          29
          Taxes
          697
          30
          Cost accounting standards administration
          704
          31
          Contract cost principles and procedures
          719
          32
          Contract financing
          772
          33
          Protests, disputes, and appeals
          840
        
        
          SUBCHAPTER F—SPECIAL CATEGORIES OF CONTRACTING
        
        
          34
          Major system acquisition
          854
          35
          Research and development contracting
          858
          36
          Construction and architect-engineer contracts
          868
          37
          Service contracting
          887
          38
          Federal supply schedule contracting
          899
          39
          Acquisition of information technology
          900
          40
          [Reserved]
          41
          Acquisition of utility services
          905
        
        
          SUBCHAPTER G—CONTRACT MANAGEMENT
        
        
          42
          Contract administration and audit services
          915
          43
          Contract modifications
          952
          44
          Subcontracting policies and procedures
          957
          45
          Government property
          964
          46
          Quality assurance
          976
          47
          Transportation
          994
          48
          Value engineering
          1031
          49
          Termination of contracts
          1039
          50
          Extraordinary contractual actions and the safety act
          1081
          51
          Use of Government sources by contractors
          1094
        
      
      
        
        SUBCHAPTER A—GENERAL
        
          Pt. 1
          PART 1—FEDERAL ACQUISITION REGULATIONS SYSTEM
          
            Sec.
            1.000
            Scope of part.
            
              Subpart 1.1—Purpose, Authority, Issuance
              1.101
              Purpose.
              1.102
              Statement of guiding principles for the Federal Acquisition System.
              1.102-1
              Discussion.
              1.102-2
              Performance standards.
              1.102-3
              Acquisition team.
              1.102-4
              Role of the acquisition team.
              1.103
              Authority.
              1.104
              Applicability.
              1.105
              Issuance.
              1.105-1
              Publication and code arrangement.
              1.105-2
              Arrangement of regulations.
              1.105-3
              Copies.
              1.106
              OMB approval under the Paperwork Reduction Act.
              1.107
              Certifications.
              1.108
              FAR conventions.
              1.109
              Statutory acquisition-related dollar thresholds—adjustment for inflation.
              1.110
              Positive law codification.
            
            
              Subpart 1.2—Administration
              1.201
              Maintenance of the FAR.
              1.201-1
              The two councils.
              1.201-2
              FAR Secretariat.
              1.202
              Agency compliance with the FAR.
            
            
              Subpart 1.3—Agency Acquisition Regulations
              1.301
              Policy.
              1.302
              Limitations.
              1.303
              Publication and codification.
              1.304
              Agency control and compliance procedures.
            
            
              Subpart 1.4—Deviations from the FAR
              1.400
              Scope of subpart.
              1.401
              Definition.
              1.402
              Policy.
              1.403
              Individual deviations.
              1.404
              Class deviations.
              1.405
              Deviations pertaining to treaties and executive agreements.
            
            
              Subpart 1.5—Agency and Public Participation
              1.501
              Solicitation of agency and public views.
              1.501-1
              Definition.
              1.501-2
              Opportunity for public comments.
              1.501-3
              Exceptions.
              1.502
              Unsolicited proposed revisions.
              1.503
              Public meetings.
            
            
              Subpart 1.6—Career Development, Contracting Authority, and Responsibilities
              1.601
              General.
              1.602
              Contracting officers.
              1.602-1
              Authority.
              1.602-2
              Responsibilities.
              1.602-3
              Ratification of unauthorized commitments.
              1.603
              Selection, appointment, and termination of appointment for contracting officers.
              1.603-1
              General.
              1.603-2
              Selection.
              1.603-3
              Appointment.
              1.603-4
              Termination.
              1.604
              Contracting Officer's Representative (COR).
            
            
              Subpart 1.7—Determinations and Findings
              1.700
              Scope of subpart.
              1.701
              Definition.
              1.702
              General.
              1.703
              Class determinations and findings.
              1.704
              Content.
              1.705
              Supersession and modification.
              1.706
              Expiration.
              1.707
              Signatory authority.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42103, Sept. 19, 1983, unless otherwise noted.
          
          
            1.000
            Scope of part.
            This part sets forth basic policies and general information about the Federal Acquisition Regulations System including purpose, authority, applicability, issuance, arrangement, numbering, dissemination, implementation, supplementation, maintenance, administration, and deviation. Subparts 1.2, 1.3, and 1.4 prescribe administrative procedures for maintaining the FAR System.
          
          
            Subpart 1.1—Purpose, Authority, Issuance
            
              1.101
              Purpose.

              The Federal Acquisition Regulations System is established for the codification and publication of uniform policies and procedures for acquisition by all executive agencies. The Federal Acquisition Regulations System consists of the Federal Acquisition Regulation (FAR), which is the primary document, and agency acquisition regulations that implement or supplement the FAR. The FAR System does not include internal agency guidance of the type described in 1.301(a)(2).
              [48 FR 42103, Sept. 19, 1983, as amended at 51 FR 27116, July 29, 1986]
            
            
              1.102
              Statement of guiding principles for the Federal Acquisition System.
              (a) The vision for the Federal Acquisition System is to deliver on a timely basis the best value product or service to the customer, while maintaining the public's trust and fulfilling public policy objectives. Participants in the acquisition process should work together as a team and should be empowered to make decisions within their area of responsibility.
              (b) The Federal Acquisition System will—
              (1) Satisfy the customer in terms of cost, quality, and timeliness of the delivered product or service by, for example—
              (i) Maximizing the use of commercial products and services;
              (ii) Using contractors who have a track record of successful past performance or who demonstrate a current superior ability to perform; and
              (iii) Promoting competition;
              (2) Minimize administrative operating costs;
              (3) Conduct business with integrity, fairness, and openness; and
              (4) Fulfill public policy objectives.
              (c) The Acquisition Team consists of all participants in Government acquisition including not only representatives of the technical, supply, and procurement communities but also the customers they serve, and the contractors who provide the products and services.
              (d) The role of each member of the Acquisition Team is to exercise personal initiative and sound business judgment in providing the best value product or service to meet the customer's needs. In exercising initiative, Government members of the Acquisition Team may assume if a specific strategy, practice, policy or procedure is in the best interests of the Government and is not addressed in the FAR nor prohibited by law (statute or case law), Executive order or other regulation, that the strategy, practice, policy or procedure is a permissible exercise of authority.
              [60 FR 34733, July 3, 1995]
            
            
              1.102-1
              Discussion.
              (a) Introduction. The statement of Guiding Principles for the Federal Acquisition System (System) represents a concise statement designed to be user-friendly for all participants in Government acquisition. The following discussion of the principles is provided in order to illuminate the meaning of the terms and phrases used. The framework for the System includes the Guiding Principles for the System and the supporting policies and procedures in the FAR.
              (b) Vision. All participants in the System are responsible for making acquisition decisions that deliver the best value product or service to the customer. Best value must be viewed from a broad perspective and is achieved by balancing the many competing interests in the System. The result is a system which works better and costs less.
              [60 FR 34733, July 3, 1995]
            
            
              1.102-2
              Performance standards.
              (a) Satisfy the customer in terms of cost, quality, and timeliness of the delivered product or service. (1) The principal customers for the product or service provided by the System are the users and line managers, acting on behalf of the American taxpayer.
              (2) The System must be responsive and adaptive to customer needs, concerns, and feedback. Implementation of acquisition policies and procedures, as well as consideration of timeliness, quality and cost throughout the process, must take into account the perspective of the user of the product or service.

              (3) When selecting contractors to provide products or perform services the Government will use contractors who have a track record of successful past performance or who demonstrate a current superior ability to perform.
              
              (4) The Government must not hesitate to communicate with the commercial sector as early as possible in the acquisition cycle to help the Government determine the capabilities available in the commercial marketplace. The Government will maximize its use of commercial products and services in meeting Government requirements.
              (5) It is the policy of the System to promote competition in the acquisition process.
              (6) The System must perform in a timely, high quality, and cost-effective manner.
              (7) All members of the Team are required to employ planning as an integral part of the overall process of acquiring products or services. Although advance planning is required, each member of the Team must be flexible in order to accommodate changing or unforeseen mission needs. Planning is a tool for the accomplishment of tasks, and application of its discipline should be commensurate with the size and nature of a given task.
              (b) Minimize administrative operating costs. (1) In order to ensure that maximum efficiency is obtained, rules, regulations, and policies should be promulgated only when their benefits clearly exceed the costs of their development, implementation, administration, and enforcement. This applies to internal administrative processes, including reviews, and to rules and procedures applied to the contractor community.
              (2) The System must provide uniformity where it contributes to efficiency or where fairness or predictability is essential. The System should also, however, encourage innovation, and local adaptation where uniformity is not essential.
              (c) Conduct business with integrity, fairness, and openness. (1) An essential consideration in every aspect of the System is maintaining the public's trust. Not only must the System have integrity, but the actions of each member of the Team must reflect integrity, fairness, and openness. The foundation of integrity within the System is a competent, experienced, and well-trained, professional workforce. Accordingly each member of the Team is responsible and accountable for the wise use of public resources as well as acting in a manner which maintains the public's trust. Fairness and openness require open communication among team members, internal and external customers, and the public.
              (2) To achieve efficient operations, the System must shift its focus from “risk avoidance” to one of “risk management.” The cost to the taxpayer of attempting to eliminate all risk is prohibitive. The Executive Branch will accept and manage the risk associated with empowering local procurement officials to take independent action based on their professional judgment.
              (3) The Government shall exercise discretion, use sound business judgment, and comply with applicable laws and regulations in dealing with contractors and prospective contractors. All contractors and prospective contractors shall be treated fairly and impartially but need not be treated the same.
              (d) Fulfill public policy objectives. The System must support the attainment of public policy goals adopted by the Congress and the President. In attaining these goals, and in its overall operations, the process shall ensure the efficient use of public resources.
              [60 FR 34734, July 3, 1995, as amended at 62 FR 51229, Sept. 30, 1997]
            
            
              1.102-3
              Acquisition team.
              The purpose of defining the Federal Acquisition Team (Team) in the Guiding Principles is to ensure that participants in the System are identified—beginning with the customer and ending with the contractor of the product or service. By identifying the team members in this manner, teamwork, unity of purpose, and open communication among the members of the Team in sharing the vision and achieving the goal of the System are encouraged. Individual team members will participate in the acquisition process at the appropriate time.
              [60 FR 34734, July 3, 1995]
            
            
              1.102-4
              Role of the acquisition team.

              (a) Government members of the Team must be empowered to make acquisition decisions within their areas of responsibility, including selection, negotiation, and administration of contracts consistent with the Guiding Principles. In particular, the contracting officer must have the authority to the maximum extent practicable and consistent with law, to determine the application of rules, regulations, and policies, on a specific contract.
              (b) The authority to make decisions and the accountability for the decision made will be delegated to the lowest level within the System, consistent with law.
              (c) The Team must be prepared to perform the functions and duties assigned. The Government is committed to provide training, professional development, and other resources necessary for maintaining and improving the knowledge, skills, and abilities for all Government participants on the Team, both with regard to their particular area of responsibility within the System, and their respective role as a team member. The contractor community is encouraged to do likewise.
              (d) The System will foster cooperative relationships between the Government and its contractors consistent with its overriding responsibility to the taxpayers.
              (e) The FAR outlines procurement policies and procedures that are used by members of the Acquisition Team. If a policy or procedure, or a particular strategy or practice, is in the best interest of the Government and is not specifically addressed in the FAR, nor prohibited by law (statute or case law), Executive order or other regulation, Government members of the Team should not assume it is prohibited. Rather, absence of direction should be interpreted as permitting the Team to innovative and use sound business judgment that is otherwise consistent with law and within the limits of their authority. Contracting officers should take the lead in encouraging business process innovations and ensuring that business decisions are sound.
              [60 FR 34734, July 3, 1995, as amended at 62 FR 44804, Aug. 22, 1997]
            
            
              1.103
              Authority.
              (a) The development of the FAR System is in accordance with the requirements of 41 U.S.C. chapter 13, Acquisition Councils.
              (b) The FAR is prepared, issued, and maintained, and the FAR System is prescribed, jointly by the Secretary of Defense, the Administrator of General Services, and the Administrator, National Aeronautics and Space Administration, under their several statutory authorities.
              [48 FR 42103, Sept. 19, 1983, as amended at 51 FR 27116, July 29, 1986. Redesignated at 60 FR 34733, July 3, 1995, as amended at 65 FR 36014, June 6, 2000; 79 FR 24194, Apr. 29, 2014]
            
            
              1.104
              Applicability.
              The FAR applies to all acquisitions as defined in part 2 of the FAR, except where expressly excluded.
              [48 FR 42103, Sept. 19, 1983. Redesignated at 60 FR 34733, July 3, 1995]
            
            
              1.105
              Issuance.
            
            
              1.105-1
              Publication and code arrangement.

              (a) The FAR is published in (1) the daily issue of the Federal Register, (2) cumulated form in the Code of Federal Regulations (CFR), and (3) a separate loose-leaf edition.
              (b) The FAR is issued as Chapter 1 of Title 48, CFR. Subsequent chapters are reserved for agency acquisition regulations that implement or supplement the FAR (see subpart 1.3). The CFR Staff will assign chapter numbers to requesting agencies.
              (c) Each numbered unit or segment (e.g., part, subpart, section, etc.) of an agency acquisition regulation that is codified in the CFR shall begin with the chapter number. However, the chapter number assigned to the FAR will not be included in the numbered units or segments of the FAR.
              [48 FR 42103, Sept. 19, 1983. Redesignated at 60 FR 34733, July 3, 1995]
            
            
              1.105-2
              Arrangement of regulations.
              (a) General. The FAR is divided into subchapters, parts (each of which covers a separate aspect of acquisition), subparts, sections, and subsections.
              (b) Numbering. (1) The numbering system permits the discrete identification of every FAR paragraph. The digits to the left of the decimal point represent the part number. The numbers to the right of the decimal point and to the left of the dash, represent, in order, the subpart (one or two digits), and the section (two digits). The number to the right of the dash represents the subsection. Subdivisons may be used at the section and subsection level to identify individual paragraphs. The following example illustrates the make-up of a FAR number citation (note that subchapters are not used with citations):
              
                EC03AP91.000
              

              (2) Subdivisions below the section or subsection level consist of parenthetical alpha numerics using the following sequence: (a)(1)(i)(A)(1)(i).
              (c) References and citations. (1) Unless otherwise stated, cross-references indicate parts, subparts, sections, subsections, paragraphs, subparagraphs, or subdivisions of this regulation.
              (2) This regulation may be referred to as the Federal Acquisition Regulation or the FAR.
              (3) Using the FAR coverage at 9.106-4(d) as a typical illustration, reference to the—
              (i) Part would be “FAR part 9” outside the FAR and “part 9” within the FAR.
              (ii) Subpart would be “FAR subpart 9.1” outside the FAR and “subpart 9.1” within the FAR.
              (iii) Section would be “FAR 9.106” outside the FAR and “9.106” within the FAR.
              (iv) Subsection would be “FAR 9.106-4” outside the FAR and “9.106-4” within the FAR.
              (v) Paragraph would be “FAR 9.106-4(d)” outside the FAR and “9.106-4(d)” within the FAR.

              (4) Citations of authority (e.g., statutes or executive orders) in the FAR shall follow the Federal Register form guides.
              [48 FR 42103, Sept. 19, 1983. Redesignated at 60 FR 34733, July 3, 1995, as amended at 65 FR 36015, June 6, 2000; 77 FR 44065, July 26, 2012]
            
            
              1.105-3
              Copies.
              Copies of the FAR in CFR form may be purchased from the Bookstore of the Government Publishing Office (GPO), Washington, DC 20402.
              [84 FR 19839, May 6, 2019]
            
            
              1.106
              OMB approval under the Paperwork Reduction Act.
              The Paperwork Reduction Act of 1980 (44 U.S.C. chapter 35) imposes a requirement on Federal agencies to obtain approval from the Office of Management and Budget (OMB) before collecting information from 10 or more members of the public. The information collection and recordkeeping requirements contained in this regulation have been approved by the OMB. The following OMB control numbers apply:
              
                
                  FAR segment
                  OMB control No.
                
                
                  3.103
                  9000-0018
                
                
                  3.11
                  9000-0183
                
                
                  4.7
                  9000-0034
                
                
                  4.9
                  9000-0097
                
                
                  4.14
                  9000-0177
                
                
                  4.17
                  9000-0179
                
                
                  4.21
                  9000-0199 and 9000-0201.
                  
                
                
                  4.102
                  9000-0033
                
                
                  4.605
                  9000-0145
                
                
                  4.607
                  9000-0145
                
                
                  5.405
                  9000-0036
                
                
                  7.2
                  9000-0082
                
                
                  8.5
                  9000-0113
                
                
                  9.1
                  9000-0011
                
                
                  9.2
                  9000-0083
                
                
                  14.201
                  9000-0034
                
                
                  14.202-4
                  9000-0040
                
                
                  14.202-5
                  9000-0039
                
                
                  14.205
                  9000-0037
                
                
                  14.407
                  9000-0038
                
                
                  14.5
                  9000-0041
                
                
                  15.2
                  9000-0037
                
                
                  15.209
                  9000-0034
                
                
                  15.4
                  9000-0013
                
                
                  15.404-1(f)
                  9000-0080
                
                
                  15.407-2
                  9000-0078
                
                
                  15.408
                  9000-0115
                
                
                  19.7
                  9000-0192 and 9000-0006, 9000-0007
                  
                
                
                  22.103
                  9000-0065
                
                
                  22.5
                  9000-0175
                
                
                  22.8
                  1250-0003
                
                
                  22.11
                  9000-0066
                
                
                  22.14
                  1250-0005
                
                
                  22.16
                  1245-0004
                
                
                  22.17
                  9000-0188
                
                
                  23.602
                  9000-0107
                
                
                  24.3
                  9000-0182
                
                
                  25.302
                  9000-0184
                
                
                  27.2
                  9000-0096
                
                
                  
                  27.3
                  9000-0095
                
                
                  27.4
                  9000-0090
                
                
                  28.1
                  9000-0045
                
                
                  28.2
                  9000-0045
                
                
                  29.304
                  9000-0059
                
                
                  30.6
                  9000-0129
                
                
                  31.205-46
                  9000-0079
                
                
                  31.205-46(a)(3)
                  9000-0088
                
                
                  32.000
                  9000-0138
                
                
                  32.1
                  9000-0070 and9000-0138
                  
                
                
                  32.2
                  9000-0138
                
                
                  32.4
                  9000-0073
                
                
                  32.5
                  9000-0010 and9000-0138
                  
                
                
                  32.7
                  9000-0074
                
                
                  32.9
                  9000-0102
                
                
                  32.10
                  9000-0138
                
                
                  33
                  9000-0035
                
                
                  36.213-2
                  9000-0037
                
                
                  36.603
                  9000-0157
                
                
                  41.202(c)
                  9000-0125
                
                
                  42.7
                  9000-0013
                
                
                  42.12
                  9000-0076
                
                
                  42.13
                  9000-0076
                
                
                  42.15
                  9000-0142
                
                
                  43.205(f)
                  9000-0026
                
                
                  44.305
                  9000-0132
                
                
                  45
                  9000-0075
                
                
                  46
                  9000-0077
                
                
                  47
                  9000-0061
                
                
                  47.208
                  9000-0056
                
                
                  48
                  9000-0027
                
                
                  49
                  9000-0028
                
                
                  50
                  9000-0029
                
                
                  51.1
                  9000-0031
                
                
                  51.2
                  9000-0032
                
                
                  52.203-2
                  9000-0018
                
                
                  52.203-7
                  9000-0091
                
                
                  52.203-13
                  9000-0164
                
                
                  52.203-16
                  9000-0183
                
                
                  52.204-3
                  9000-0097
                
                
                  52.204-6
                  9000-0145
                
                
                  52.204-7
                  9000-0159
                
                
                  52.204-10
                  9000-0177
                
                
                  52.204-12
                  9000-0145
                
                
                  52.204-13
                  9000-0159
                
                
                  52.204-14
                  9000-0179
                
                
                  52.204-15
                  9000-0179
                
                
                  52.204-16
                  9000-0185
                
                
                  52.204-17
                  9000-0185
                
                
                  52.204-18
                  9000-0185
                
                
                  52.204-20
                  9000-0189
                
                
                  52.204-23
                  9000-0197
                
                
                  52.204-24
                  9000-0199 and 9000-0201
                  
                
                
                  52.204-25
                  9000-0199 and 9000-0201
                  
                
                
                  52.207-3
                  9000-0114
                
                
                  52.207-4
                  9000-0082
                
                
                  52.209-1
                  9000-0083
                
                
                  52.209-2
                  9000-0190
                
                
                  52.209-5
                  9000-0094
                
                
                  52.209-6
                  9000-0094
                
                
                  52.209-7
                  9000-0174
                
                
                  52.209-9
                  9000-0174
                
                
                  52.209-10
                  9000-0190
                
                
                  52.209-11
                  9000-0193
                
                
                  52.209-12
                  9000-0193
                
                
                  52.209-13
                  9000-0198
                
                
                  52.211-7
                  9000-0153
                
                
                  52.211-8
                  9000-0043
                
                
                  52.211-9
                  9000-0043
                
                
                  52.212-3
                  9000-0136
                
                
                  52.212-3(h)
                  9000-0094
                
                
                  52.212-5
                  9000-0034
                
                
                  52.214-14
                  9000-0047
                
                
                  52.214-15
                  9000-0044
                
                
                  52.214-16
                  9000-0044
                
                
                  52.214-21
                  9000-0039
                
                
                  52.214-26
                  9000-0034
                
                
                  52.214-28
                  9000-0013
                
                
                  52.215-1(c)(2)(iv)
                  9000-0048
                
                
                  52.215-1(d)
                  9000-0044
                
                
                  52.215-2
                  9000-0034
                
                
                  52.215-6
                  9000-0047
                
                
                  52.215-9
                  9000-0078
                
                
                  52.215-12
                  9000-0013
                
                
                  52.215-13
                  9000-0013
                
                
                  52.215-14
                  9000-0080
                
                
                  52.215-19
                  9000-0115
                
                
                  52.215-20
                  9000-0013
                
                
                  52.215-21
                  9000-0013
                
                
                  52.215-22
                  9000-0173
                
                
                  52.215-23
                  9000-0173
                
                
                  52.216-2
                  9000-0068
                
                
                  52.216-3
                  9000-0068
                
                
                  52.216-4
                  9000-0068
                
                
                  52.216-5
                  9000-0071
                
                
                  52.216-6
                  9000-0071
                
                
                  52.216-7
                  9000-0069
                
                
                  52.216-10
                  9000-0067
                
                
                  52.216-15
                  9000-0069
                
                
                  52.216-16
                  9000-0067
                
                
                  52.216-17
                  9000-0067
                
                
                  52.219-9
                  9000-0192 and 9000-0006 9000-0007
                  
                
                
                  52.219-10
                  9000-0006
                
                
                  52.219-28
                  9000-0163
                
                
                  52.219-29
                  3245-0374
                
                
                  52.219-30
                  3245-0374
                
                
                  52.222-2
                  9000-0065
                
                
                  52.222-4
                  1235-0023
                
                
                  52.222-6
                  1235-0023
                
                
                  52.222-8
                  1235-0008 and1235-0018
                  
                
                
                  52.222-11
                  9000-0014
                
                
                  52.222-18
                  9000-0155
                
                
                  52.222-21
                  1250-0003
                
                
                  52.222-22
                  1250-0003
                
                
                  52.222-23
                  1250-0003
                
                
                  52.222-25
                  1250-0003
                
                
                  52.222-26
                  1250-0001, 1250-00031250-0008
                  
                
                
                  52.222-27
                  1250-0003
                
                
                  52.222-32
                  9000-0154
                
                
                  52.222-35
                  1250-0004
                
                
                  52.222-36
                  1250-0005
                
                
                  52.222-37
                  1250-0004
                
                
                  52.222-38
                  1293-0005
                
                
                  52.222-40
                  1245-0004
                
                
                  52.222-41
                  1235-0018 and1235-0007
                  
                
                
                  52.222-46
                  9000-0066
                
                
                  52.222-50
                  9000-0188
                
                
                  52.222-54
                  1615-0092
                
                
                  52.222-55
                  1235-0018
                
                
                  
                  52.222-56
                  9000-0188
                
                
                  52.222-62
                  1235-0018and 1235-00211235-0029
                  
                
                
                  52.223-2
                  9000-0180
                
                
                  52.223-4
                  9000-0134
                
                
                  52.223-5
                  9000-0147
                
                
                  52.223-6(b)(5)
                  9000-0101
                
                
                  52.223-7
                  9000-0107
                
                
                  52.223-9
                  9000-0134
                
                
                  52.223-11
                  9000-0191
                
                
                  52.223-12
                  9000-0191
                
                
                  52.223-22
                  9000-0194
                
                
                  52.224-3
                  9000-0182
                
                
                  52.225-2
                  9000-0024
                
                
                  52.225-4
                  9000-0024
                
                
                  52.225-6
                  9000-0024
                
                
                  52.225-8
                  9000-0022
                
                
                  52.225-9
                  9000-0024
                
                
                  52.225-10
                  9000-0024
                
                
                  52.225-11
                  9000-0024
                
                
                  52.225-12
                  9000-0024
                
                
                  52.225-18
                  9000-0161
                
                
                  52.225-21
                  9000-0024
                
                
                  52.225-23
                  9000-0024
                
                
                  52.225-26
                  9000-0184
                
                
                  52.227-2
                  9000-0096
                
                
                  52.227-6
                  9000-0096
                
                
                  52.227-9
                  9000-0096
                
                
                  52.227-11
                  9000-0095
                
                
                  52.227-13
                  9000-0095
                
                
                  52.227-14
                  9000-0090
                
                
                  52.227-15
                  9000-0090
                
                
                  52.227-16
                  9000-0090
                
                
                  52.227-17
                  9000-0090
                
                
                  52.227-18
                  9000-0090
                
                
                  52.227-19
                  9000-0090
                
                
                  52.227-20
                  9000-0090
                
                
                  52.227-21
                  9000-0090
                
                
                  52.227-22
                  9000-0090
                
                
                  52.227-23
                  9000-0090
                
                
                  52.228-1
                  9000-0045
                
                
                  52.228-2
                  9000-0045
                
                
                  52.228-12
                  9000-0135
                
                
                  52.228-13
                  9000-0045
                
                
                  52.228-14
                  9000-0045
                
                
                  52.228-15
                  9000-0045
                
                
                  52.228-16
                  9000-0045
                
                
                  52.229-2
                  9000-0059
                
                
                  52.229-11
                  1545-2263
                
                
                  52.229-12
                  1545-2263
                
                
                  52.230-6
                  9000-0129
                
                
                  52.232-1
                  9000-0070
                
                
                  52.232-2
                  9000-0070
                
                
                  52.232-3
                  9000-0070
                
                
                  52.232-4
                  9000-0070
                
                
                  52.232-5
                  9000-0102
                
                
                  52.232-6
                  9000-0070
                
                
                  52.232-7
                  9000-0070
                
                
                  52.232-8
                  9000-0070
                
                
                  52.232-9
                  9000-0070
                
                
                  52.232-10
                  9000-0070
                
                
                  52.232-11
                  9000-0070
                
                
                  52.232-12
                  9000-0073
                
                
                  52.232-13
                  9000-0010
                
                
                  52.232-14
                  9000-0010
                
                
                  52.232-15
                  9000-0010
                
                
                  52.232-16
                  9000-0010
                
                
                  52.232-20
                  9000-0074
                
                
                  52.232-22
                  9000-0074
                
                
                  52.232-27
                  9000-0102
                
                
                  52.232-29
                  9000-0138
                
                
                  52.232-30
                  9000-0138
                
                
                  52.232-31
                  9000-0138
                
                
                  52.232-32
                  9000-0138
                
                
                  52.232-33
                  9000-0144
                
                
                  52.232-34
                  9000-0144
                
                
                  52.233-1
                  9000-0035
                
                
                  52.236-5
                  9000-0062
                
                
                  52.236-15
                  9000-0058
                
                
                  52.236-19
                  9000-0064
                
                
                  52.237-10
                  9000-0152
                
                
                  52.241-1
                  9000-0126
                
                
                  52.241-3
                  9000-0122
                
                
                  52.241-7
                  9000-0123
                
                
                  52.241-13
                  9000-0124
                
                
                  52.242-5
                  9000-0196
                
                
                  52.242-13
                  9000-0108
                
                
                  52.243-1
                  9000-0026
                
                
                  52.243-2
                  9000-0026
                
                
                  52.243-3
                  9000-0026
                
                
                  52.243-4
                  9000-0026
                
                
                  52.243-6
                  9000-0026
                
                
                  52.243-7
                  9000-0026
                
                
                  52.244-2
                  9000-0149
                
                
                  52.244-2(i)
                  9000-0132
                
                
                  52.245-1
                  9000-0075
                
                
                  52.245-9
                  9000-0075
                
                
                  52.246-2
                  9000-0077
                
                
                  52.246-3
                  9000-0077
                
                
                  52.246-4
                  9000-0077
                
                
                  52.246-5
                  9000-0077
                
                
                  52.246-6
                  9000-0077
                
                
                  52.246-7
                  9000-0077
                
                
                  52.246-8
                  9000-0077
                
                
                  52.246-12
                  9000-0077
                
                
                  52.246-15
                  9000-0077
                
                
                  52.246-26
                  9000-0187
                
                
                  52.247-2
                  9000-0053
                
                
                  52.247-6
                  9000-0061
                
                
                  52.247-29
                  9000-0061
                
                
                  52.247-30
                  9000-0061
                
                
                  52.247-31
                  9000-0061
                
                
                  52.247-32
                  9000-0061
                
                
                  52.247-33
                  9000-0061
                
                
                  52.247-34
                  9000-0061
                
                
                  52.247-35
                  9000-0061
                
                
                  52.247-36
                  9000-0061
                
                
                  52.247-37
                  9000-0061
                
                
                  52.247-38
                  9000-0061
                
                
                  52.247-39
                  9000-0061
                
                
                  52.247-40
                  9000-0061
                
                
                  52.247-41
                  9000-0061
                
                
                  52.247-42
                  9000-0061
                
                
                  52.247-43
                  9000-0061
                
                
                  52.247-44
                  9000-0061
                
                
                  52.247-48
                  9000-0061
                
                
                  52.247-51
                  9000-0057
                
                
                  52.247-52
                  9000-0061
                
                
                  52.247-53
                  9000-0055
                
                
                  52.247-57
                  9000-0061
                
                
                  52.247-63
                  9000-0054
                
                
                  52.247-64
                  9000-0061
                
                
                  52.247-68
                  9000-0056
                
                
                  52.248-1
                  9000-0027
                
                
                  52.248-2
                  9000-0027
                
                
                  52.248-3
                  9000-0027
                
                
                  52.249-2
                  9000-0028
                
                
                  52.249-3
                  9000-0028
                
                
                  52.249-5
                  9000-0028
                
                
                  52.249-6
                  9000-0028
                
                
                  52.250-1
                  9000-0029
                
                
                  52.251-2
                  9000-0032
                
                
                  SF 24
                  9000-0045
                
                
                  SF 25
                  9000-0045
                
                
                  
                  SF 25-A
                  9000-0045
                
                
                  SF 28
                  9000-0001
                
                
                  SF 34
                  9000-0045
                
                
                  SF 35
                  9000-0045
                
                
                  SF 273
                  9000-0045
                
                
                  SF 274
                  9000-0045
                
                
                  SF 275
                  9000-0045
                
                
                  SF 294
                  9000-0006
                
                
                  SF 295
                  9000-0007
                
                
                  SF 330
                  9000-0157
                
                
                  SF 1403
                  9000-0011
                
                
                  SF 1404
                  9000-0011
                
                
                  SF 1405
                  9000-0011
                
                
                  SF 1406
                  9000-0011
                
                
                  SF 1407
                  9000-0011
                
                
                  SF 1408
                  9000-0011
                
                
                  SF 1413
                  9000-0014
                
                
                  SF 1416
                  9000-0045
                
                
                  SF 1418
                  9000-0045
                
                
                  SF 1428
                  9000-0075
                
                
                  SF 1429
                  9000-0075
                
                
                  SF 1435
                  9000-0012
                
                
                  SF 1436
                  9000-0012
                
                
                  SF 1437
                  9000-0012
                
                
                  SF 1438
                  9000-0012
                
                
                  SF 1439
                  9000-0012
                
                
                  SF 1440
                  9000-0012
                
                
                  SF 1443
                  9000-0010
                
                
                  SF 1444
                  9000-0089
                
                
                  SF 1445
                  9000-0089
                
                
                  SF 1446
                  9000-0089
                
                
                  DD Form 254
                  0706-0567
                
              
              [59 FR 67065, Dec. 28, 1994. Redesignated at 60 FR 34733, 34736, July 3, 1995]
              
                Editorial Note:
                For Federal Register citations affecting section 1.106, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              
                Effective Date Note:
                At 85 FR 53133, Aug. 27, 2020, section 1.106 was amended in the table by adding in numerical order FAR segment entry “52.204-26” and its OMB control numbers, effective Oct. 26, 2020. For the convenience of the user, the added text is set forth as follows:
                
                  
                    1.106
                    OMB approval under the Paperwork Reduction Act.
                    
                    
                      
                        FAR segment
                        OMB control No.
                      
                      
                         
                      
                      
                        *    *    *    *    *
                      
                      
                        52.204-26
                        9000-0199 and 9000-0201
                      
                      
                         
                      
                      
                        *    *    *    *    *
                      
                    
                  
                
              
            
            
              1.107
              Certifications.
              In accordance with 41 U.S.C. 1304, a new requirement for a certification by a contractor or offeror may not be included in this chapter unless—
              (a) The certification requirement is specifically imposed by statute; or
              (b) Written justification for such certification is provided to the Administrator for Federal Procurement Policy by the Federal Acquisition Regulatory Council, and the Administrator approves in writing the inclusion of such certification requirement.
              [62 FR 44813, Aug. 22, 1997, as amended at 79 FR 24194, Apr. 29, 2014]
            
            
              1.108
              FAR conventions.
              The following conventions provide guidance for interpreting the FAR:
              (a) Words and terms. Definitions in Part 2 apply to the entire regulation unless specifically defined in another part, subpart, section, provision, or clause. Words or terms defined in a specific part, subpart, section, provision, or clause have that meaning when used in that part, subpart, section, provision, or clause. Undefined words retain their common dictionary meaning.
              (b) Delegation of authority. Each authority is delegable unless specifically stated otherwise (see 1.102-4(b)).
              (c) Dollar thresholds. Unless otherwise specified, a specific dollar threshold for the purpose of applicability is the final anticipated dollar value of the action, including the dollar value of all options. If the action establishes a maximum quantity of supplies or services to be acquired or establishes a ceiling price or establishes the final price to be based on future events, the final anticipated dollar value must be the highest final priced alternative to the Government, including the dollar value of all options.
              (d) Application of FAR changes to solicitations and contracts. Unless otherwise specified—
              (1) FAR changes apply to solicitations issued on or after the effective date of the change;
              (2) Contracting officers may, at their discretion, include the FAR changes in solicitations issued before the effective date, provided award of the resulting contract(s) occurs on or after the effective date; and

              (3) Contracting officers may, at their discretion, include the changes in any existing contract with appropriate consideration.
              
              (e) Citations. When the FAR cites a statute, Executive order, Office of Management and Budget circular, Office of Federal Procurement Policy policy letter, or relevant portion of the Code of Federal Regulations, the citation includes all applicable amendments, unless otherwise stated.
              (f) Imperative sentences. When an imperative sentence directs action, the contracting officer is responsible for the action, unless another party is expressly cited.
              [65 FR 36015, June 6, 2000]
            
            
              1.109
              Statutory acquisition-related dollar thresholds—adjustment for inflation.
              (a) 41 U.S.C. 1908 requires that the FAR Council periodically adjust all statutory acquisition-related dollar thresholds in the FAR for inflation, except as provided in paragraph (c) of this section. This adjustment is calculated every 5 years, starting in October 2005, using the Consumer Price Index for All Urban Consumers (CPI-U), and supersedes the applicability of any other provision of law that provides for the adjustment of such acquisition-related dollar thresholds.
              (b) The statute defines an acquisition-related dollar threshold as a dollar threshold that is specified in law as a factor in defining the scope of the applicability of a policy, procedure, requirement, or restriction provided in that law to the procurement of supplies or services by an executive agency, as determined by the FAR Council.
              (c) The statute does not permit escalation of acquisition-related dollar thresholds established by:
              (1) 40 U.S.C. chapter 31, subchapter IV, Wage Rate Requirements (Construction);
              (2) 41 U.S.C. chapter 67, Service Contract Labor Standards; or

              (3) The United States Trade Representative pursuant to the authority of the Trade Agreements Act of 1979 (19 U.S.C. 2511 et seq.).
              (d) The statute, as amended by section 821 of the National Defense Authorization Act for Fiscal Year 2018 (Pub. L. 115-91), requires the adjustment described in paragraph (a) of this section be applied to contracts and subcontracts without regard to the date of award of the contract or subcontract. Therefore, if a threshold is adjusted for inflation as set forth in paragraph (a) of this section, then the changed threshold applies throughout the remaining term of the contract, unless there is a subsequent threshold adjustment.

              (e) A matrix showing calculation of the most recent escalation adjustments of statutory acquisition-related dollar thresholds is available via the Internet at http://www.regulations.gov (search FAR case 2014-022, open the docket folder, and go to the supporting documents file).
              [71 FR 57365, Sept. 28, 2006, as amended at 75 FR 53131, Aug. 30, 2010; 79 FR 24194, Apr. 29, 2014; 80 FR 38295, July 2, 2015; 85 FR 27089, May 6, 2020]
            
            
              1.110
              Positive law codification.
              (a) Public Law 107-217 revised, codified, and enacted as title 40, United States Code, Public Buildings, Property, and Works, certain general and permanent laws of the United States.
              (b) Public Law 111-350 revised, codified, and enacted as title 41, United States Code, Public Contracts, certain general and permanent laws of the United States.
              (c) The following table provides cross references between the historical titles of the acts, and the current reference in title 40 or title 41.
              
                Table 1 to Paragraph (c)
                
                
                  Historical title of act
                  Division/chapter/subchapter
                  Title
                
                
                  Anti-Kickback Act
                  41 U.S.C. chapter 87
                  Kickbacks.
                
                
                  Brooks Architect-Engineer Act
                  40 U.S.C. chapter 11
                  Selection of Architects and Engineers.
                
                
                  Buy American Act
                  41 U.S.C. chapter 83
                  Buy American.
                
                
                  Contract Disputes Act of 1978
                  41 U.S.C. chapter 71
                  Contract Disputes.
                
                
                  Contract Work Hours and Safety Standards Act
                  40 U.S.C. chapter 37
                  Contract Work Hours and Safety Standards.
                
                
                  Davis-Bacon Act
                  40 U.S.C. chapter 31, Subchapter IV
                  Wage Rate Requirements (Construction).
                
                
                  Drug-Free Workplace Act
                  41 U.S.C. chapter 81
                  Drug-Free Workplace.
                
                
                  
                  Federal Property and Administrative Services Act of 1949, Title III
                  41 U.S.C. Div. C of subtitle I 1
                  
                  Procurement.
                
                
                  Javits-Wagner-O'Day Act
                  41 U.S.C. chapter 85
                  Committee for Purchase from People Who Are Blind or Severely Disabled.
                
                
                  Miller Act
                  40 U.S.C. chapter 31, subchapter III
                  Bonds.
                
                
                  Office of Federal Procurement Policy Act
                  41 U.S.C. Div. B of subtitle I 2
                  
                  Office of Federal Procurement Policy.
                
                
                  Procurement Integrity Act
                  41 U.S.C. chapter 21
                  Restrictions on Obtaining and Disclosing Certain Information.
                
                
                  Service Contract Act of 1965
                  41 U.S.C. chapter 67
                  Service Contract Labor Standards.
                
                
                  Truth in Negotiations Act
                  41 U.S.C. chapter 35
                  Truthful Cost or Pricing Data.
                
                
                  Walsh-Healey Public Contracts Act
                  41 U.S.C. chapter 65
                  Contracts for Materials, Supplies, Articles, and Equipment Exceeding $10,000.
                
                
                  1 Except sections 3302, 3501(b), 3509, 3906, 4710, and 4711.
                
                  2 Except sections 1704 and 2303.
              
              [79 FR 24194, Apr. 29, 2014, as amended at 85 FR 27089, May 6, 2020]
            
          
          
            Subpart 1.2—Administration
            
              1.201
              Maintenance of the FAR.
            
            
              1.201-1
              The two councils.
              (a) Subject to the authorities discussed in 1.103, revisions to the FAR will be prepared and issued through the coordinated action of two councils, the Defense Acquisition Regulations Council (DAR Council) and the Civilian Agency Acquisition Council (CAA Council). Members of these councils shall—
              (1) Represent their agencies on a full-time basis;
              (2) Be selected for their superior qualifications in terms of acquisition experience and demonstrated professional expertise; and
              (3) Be funded by their respective agencies.
              (b) The chairperson of the CAA Council shall be the representative of the Administrator of General Services. The other members of this council shall be one each representative from the—
              (1) Departments of Agriculture, Commerce, Education, Energy, Health and Human Services, Homeland Security, Housing and Urban Development, Interior, Justice, Labor, State, Transportation, Treasury, and Veterans Affairs; and
              (2) Environmental Protection Agency, National Aeronautics and Space Administration, Social Security Administration, Small Business Administration, and U.S. Agency for International Development.
              (c) The Director of the DAR Council shall be the representative of the Secretary of Defense. The operation of the DAR Council will be as prescribed by the Secretary of Defense. Membership shall include representatives of the military departments, the Defense Logistics Agency and the Defense Contract Management Agency.
              (d) Responsibility for processing revisions to the FAR is apportioned by the two councils so that each council has cognizance over specified parts or subparts.
              (e) Each council shall be responsible for—
              (1) Agreeing on all revisions with the other council;

              (2) Submitting to the FAR Secretariat (see 1.201-2) the information required under paragraphs 1.501-2(b) and (e) for publication in the Federal Register of a notice soliciting comments on a proposed revision to the FAR;
              (3) Considering all comments received in response to notice of proposed revisions;
              (4) Arranging for public meetings;
              (5) Preparing any final revision in the appropriate FAR format and language; and

              (6) Submitting any final revision to the FAR Secretariat for publication in the Federal Register and printing for distribution.
              [48 FR 42103, Sept. 19, 1983, as amended at 50 FR 2269, Jan. 15, 1985; 50 FR 26903, June 28, 1985; 51 FR 2649, Jan. 17, 1986; 54 FR 29280, July 11, 1989; 62 FR 64940, Dec. 9, 1997; 63 FR 9069, Feb. 23, 1998; 65 FR 16286, Mar. 27, 2000; 68 FR 69258, Dec. 11, 2003; 77 FR 23370, Apr. 18, 2012; 84 FR 19839, May 6, 2019; 84 FR 38838, Aug. 7, 2019]
            
            
              1.201-2
              FAR Secretariat.
              (a) The General Services Administration is responsible for establishing and operating the FAR Secretariat to print, publish, and distribute the FAR through the Code of Federal Regulations system (including a loose-leaf edition with periodic updates).
              (b) Additionally, the FAR Secretariat shall provide the two councils with centralized services for—
              (1) Keeping a synopsis of current FAR cases and their status;
              (2) Maintaining official files;
              (3) Assisting parties interested in reviewing the files on completed cases; and
              (4) Performing miscellaneous administrative tasks pertaining to the maintenance of the FAR.
              [48 FR 42103, Sept. 19, 1983, as amended at 62 FR 40236, July 25, 1997]
            
            
              1.202
              Agency compliance with the FAR.
              Agency compliance with the FAR (see 1.304) is the responsibility of the Secretary of Defense (for the military departments and defense agencies), the Administrator of General Services (for civilian agencies other than NASA), and the Administrator of NASA (for NASA activities).
            
          
          
            Subpart 1.3—Agency Acquisition Regulations
            
              1.301
              Policy.
              (a)(1) Subject to the authorities in paragraph (c) below and other statutory authority, an agency head may issue or authorize the issuance of agency acquisition regulations that implement or supplement the FAR and incorporate, together with the FAR, agency policies, procedures, contract clauses, solicitation provisions, and forms that govern the contracting process or otherwise control the relationship between the agency, including any of its suborganizations, and contractors or prospective contractors.
              (2) Subject to the authorities in (c) below and other statutory authority, an agency head may issue or authorize the issuance of internal agency guidance at any organizational level (e.g., designations and delegations of authority, assignments of responsibilities, work-flow procedures, and internal reporting requirements).

              (b) Agency heads shall establish procedures to ensure that agency acquisition regulations are published for comment in the Federal Register in conformance with the procedures in subpart 1.5 and as required by 41 U.S.C. 1707, and other applicable statutes, when they have a significant effect beyond the internal operating procedures of the agency or have a significant cost or administrative impact on contractors or offerors. However, publication is not required for issuances that merely implement or supplement higher level issuances that have previously undergone the public comment process, unless such implementation or supplementation results in an additional significant cost or administrative impact on contractors or offerors or effect beyond the internal operating procedures of the issuing organization. Issuances under 1.301(a)(2) need not be publicized for public comment.

              (c) When adopting acquisition regulations, agencies shall ensure that they comply with the Paperwork Reduction Act (44 U.S.C. 3501, et seq.) as implemented in 5 CFR part 1320 (see 1.105) and the Regulatory Flexibility Act (5 U.S.C. 601, et seq.). Normally, when a law requires publication of a proposed regulation, the Regulatory Flexibility Act applies and agencies must prepare written analyses or certifications as provided in the law.
              (d) Agency acquisition regulations implementing or supplementing the FAR are, for—
              (1) The military departments and defense agencies, issued subject to the authority of the Secretary of Defense;

              (2) NASA activities, issued subject to the authorities of the Administrator of NASA; and
              
              (3) The civilian agencies other than NASA, issued by the heads of those agencies subject to the overall authority of the Administrator of General Services or independent authority the agency may have.
              [48 FR 42103, Sept. 19, 1983, as amended at 50 FR 2269, Jan. 15, 1985; 54 FR 5054, Jan. 31, 1989; 79 FR 24195, Apr. 29, 2014]
            
            
              1.302
              Limitations.
              Agency acquisition regulations shall be limited to—
              (a) Those necessary to implement FAR policies and procedures within the agency; and
              (b) Additional policies, procedures, solicitation provisions, or contract clauses that supplement the FAR to satisfy the specific needs of the agency.
            
            
              1.303
              Publication and codification.

              (a) Agency-wide acquisition regulations shall be published in the Federal Register as required by law, shall be codified under an assigned chapter in Title 48, Code of Federal Regulations, and shall parallel the FAR in format, arrangement, and numbering system (but see 1.104-1(c)). Coverage in an agency acquisition regulation that implements a specific part, subpart, section, or subsection of the FAR shall be numbered and titled to correspond to the appropriate FAR number and title. Supplementary material for which there is no counterpart in the FAR shall be codified using chapter, part, subpart, section, or subsection numbers of 70 and up (e.g., for the Department of Interior, whose assigned chapter number in Title 48 is 14, part 1470, subpart 1401.70, section 1401.370, or subsection 1401.301-70.)

              (b) Issuances under 1.301(a)(2) need not be published in the Federal Register.
              
              [48 FR 42103, Sept. 19, 1983, as amended at 50 FR 2269, Jan. 15, 1985]
            
            
              1.304
              Agency control and compliance procedures.
              (a) Under the authorities of 1.301(d), agencies shall control and limit issuance of agency acquisition regulations and, in particular, local agency directives that restrain the flexibilities found in the FAR, and shall establish formal procedures for the review of these documents to assure compliance with this part 1.
              (b) Agency acquisition regulations shall not—
              (1) Unnecessarily repeat, paraphrase, or otherwise restate material contained in the FAR or higher-level agency acquisition regulations; or
              (2) Except as required by law or as provided in subpart 1.4, conflict or be inconsistent with FAR content.
              (c) Agencies shall evaluate all regulatory coverage in agency acquisition regulations to determine if it could apply to other agencies. Coverage that is not peculiar to one agency shall be recommended for inclusion in the FAR.
              [48 FR 42103, Sept. 19, 1983, as amended at 61 FR 39190, July 26, 1996; 65 FR 16286, Mar. 27, 2000]
            
          
          
            Subpart 1.4—Deviations from the FAR
            
              1.400
              Scope of subpart.
              This subpart prescribes the policies and procedures for authorizing deviations from the FAR. Exceptions pertaining to the use of forms prescribed by the FAR are covered in part 53 rather than in this subpart.
            
            
              1.401
              Definition.
              
                Deviation means any one or combination of the following:
              (a) The issuance or use of a policy, procedure, solicitation provision (see definition in 2.101), contract clause (see definition in 2.101), method, or practice of conducting acquisition actions of any kind at any stage of the acquisition process that is inconsistent with the FAR.
              (b) The omission of any solicitation provision or contract clause when its prescription requires its use.
              (c) The use of any solicitation provision or contract clause with modified or alternate language that is not authorized by the FAR (see definition of “modification” in 52.101(a) and definition of “alternate” in 2.101(a)).

              (d) The use of a solicitation provision or contract clause prescribed by the FAR on a substantially as follows or substantially the same as basis (see definitions in 2.101 and 52.101(a)), if such use is inconsistent with the intent, principle, or substance of the prescription or related coverage on the subject matter in the FAR.
              (e) The authorization of lesser or greater limitations on the use of any solicitation provision, contract clause, policy, or procedure prescribed by the FAR.
              (f) The issuance of policies or procedures that govern the contracting process or otherwise control contracting relationships that are not incorporated into agency acquisition regulations in accordance with 1.301(a).
              [48 FR 42103, Sept. 19, 1983, as amended at 66 FR 2118, Jan. 10, 2001]
            
            
              1.402
              Policy.
              Unless precluded by law, executive order, or regulation, deviations from the FAR may be granted as specified in this subpart when necessary to meet the specific needs and requirements of each agency. The development and testing of new techniques and methods of acquisition should not be stifled simply because such action would require a FAR deviation. The fact that deviation authority is required should not, of itself, deter agencies in their development and testing of new techniques and acquisition methods. Refer to 31.101 for instructions concerning deviations pertaining to the subject matter of part 31, Contract Cost Principles and Procedures. Deviations are not authorized with respect to 30.201-3 and 30.201-4, or the requirements of the Cost Accounting Standards Board (CASB) rules and regulations (48 CFR Chapter 99 (FAR Appendix)). Refer to 30.201-5 for instructions concerning waivers pertaining to Cost Accounting Standards.
              [48 FR 42103, Sept. 19, 1983, as amended at 52 FR 35612, Sept. 22, 1987; 62 FR 64914, Dec. 9, 1997]
            
            
              1.403
              Individual deviations.
              Individual deviations affect only one contract action, and, unless 1.405(e) is applicable, may be authorized by the agency head. The contracting officer must document the justification and agency approval in the contract file.
              [67 FR 13053, Mar. 20, 2002]
            
            
              1.404
              Class deviations.
              Class deviations affect more than one contract action. When an agency knows that it will require a class deviation on a permanent basis, it should propose a FAR revision, if appropriate. Civilian agencies, other than NASA, must furnish a copy of each approved class deviation to the FAR Secretariat.
              (a) For civilian agencies except NASA, class deviations may be authorized by agency heads or their designees, unless 1.405(e) is applicable. Delegation of this authority shall not be made below the head of a contracting activity. Authorization of class deviations by agency officials is subject to the following limitations:
              (1) An agency official who may authorize a class deviation, before doing so, shall consult with the chairperson of the Civilian Agency Acquisition Council (CAA Council), unless that agency official determines that urgency precludes such consultation.
              (2) Recommended revisions to the FAR shall be transmitted to the FAR Secretariat by agency heads or their designees for authorizing class deviations.
              (b) For DOD, class deviations shall be controlled, processed, and approved in accordance with the Defense FAR Supplement.
              (c) For NASA, class deviations shall be controlled and approved by the Assistant Administrator for Procurement. Deviations shall be processed in accordance with agency regulations.
              [48 FR 42103, Sept. 19, 1983, as amended at 56 FR 15148, Apr. 15, 1991; 59 FR 11387, Mar. 10, 1994; 61 FR 67411, Dec. 20, 1996; 67 FR 13053, 13068, Mar. 20, 2002]
            
            
              1.405
              Deviations pertaining to treaties and executive agreements.
              (a) Executive agreements, as used in this section, means Government-to-Government agreements, including agreements with international organizations, to which the United States is a party.

              (b) Any deviation from the FAR required to comply with a treaty to which the United States is a party is authorized, unless the deviation would be inconsistent with FAR coverage based on a law enacted after the execution of the treaty.
              
              (c) Any deviation from the FAR required to comply with an executive agreement is authorized unless the deviation would be inconsistent with FAR coverage based on law.
              (d) For civilian agencies other than NASA, a copy of the text deviation authorized under paragraph (b) or (c) of this section shall be transmitted to the FAR Secretariat through a central agency control point.
              (e) For civilian agencies other than NASA, if a deviation required to comply with a treaty or an executive agreement is not authorized by paragraph (b) or (c) of this section, then the request for deviation shall be processed through the FAR Secretariat to the Civilian Agency Acquisition Council.
              [48 FR 42103, Sept. 19, 1983, as amended at 61 FR 67411, Dec. 20, 1996]
            
          
          
            Subpart 1.5—Agency and Public Participation
            
              Source:
              50 FR 2269, Jan. 15, 1985, unless otherwise noted.
            
            
              1.501
              Solicitation of agency and public views.
            
            
              1.501-1
              Definition.
              
                Significant revisions, as used in this subpart, means revisions that alter the substantive meaning of any coverage in the FAR System and which have a significant cost or administrative impact on contractors or offerors, or a significant effect beyond the internal operating procedures of the issuing agency. This expression, for example, does not include editorial, stylistic, or other revisions that have no impact on the basic meaning of the coverage being revised.
              [50 FR 2269, Jan. 15, 1985, as amended at 79 FR 24195, Apr. 29, 2014]
            
            
              1.501-2
              Opportunity for public comments.
              (a) Views of agencies and nongovernmental parties or organizations will be considered in formulating acquisition policies and procedures.

              (b) The opportunity to submit written comments on proposed significant revisions shall be provided by placing a notice in the Federal Register. Each of these notices shall include—
              (1) The text of the revision or, if it is impracticable to publish the full text, a summary of the proposal;
              (2) The address and telephone number of the individual from whom copies of the revision, in full text, can be requested and to whom comments thereon should be addressed; and
              (3) When 1.501-3(b) is applicable, a statement that the revision is effective on a temporary basis pending completion of the public comment period.
              (c) A minimum of 30 days and, normally, at least 60 days will be given for the receipt of comments.
            
            
              1.501-3
              Exceptions.
              (a) Comments need not be solicited when the proposed coverage does not constitute a significant revision.
              (b) Advance comments need not be solicited when urgent and compelling circumstances make solicitation of comments impracticable prior to the effective date of the coverage, such as when a new statute must be implemented in a relatively short period of time. In such case, the coverage shall be issued on a temporary basis and shall provide for at least a 30 day public comment period.
            
            
              1.502
              Unsolicited proposed revisions.
              Consideration shall also be given to unsolicited recommendations for revisions that have been submitted in writing with sufficient data and rationale to permit their evaluation.
            
            
              1.503
              Public meetings.
              Public meetings may be appropriate when a decision to adopt, amend, or delete coverage is likely to benefit from significant additional views and discussion.
            
          
          
            Subpart 1.6—Career Development, Contracting Authority, and Responsibilities
            
              1.601
              General.

              (a) Unless specifically prohibited by another provision of law, authority and responsibility to contract for authorized supplies and services are vested in the agency head. The agency head may establish contracting activities and delegate broad authority to manage the agency's contracting functions to heads of such contracting activities. Contracts may be entered into and signed on behalf of the Government only by contracting officers. In some agencies, a relatively small number of high level officials are designated contracting officers solely by virtue of their positions. Contracting officers below the level of a head of a contracting activity shall be selected and appointed under 1.603.
              (b) Agency heads may mutually agree to—
              (1) Assign contracting functions and responsibilities from one agency to another; and
              (2) Create joint or combined offices to exercise acquisition functions and responsibilities.
              [60 FR 49721, Sept. 26, 1995]
            
            
              1.602
              Contracting officers.
            
            
              1.602-1
              Authority.
              (a) Contracting officers have authority to enter into, administer, or terminate contracts and make related determinations and findings. Contracting officers may bind the Government only to the extent of the authority delegated to them. Contracting officers shall receive from the appointing authority (see 1.603-1) clear instructions in writing regarding the limits of their authority. Information on the limits of the contracting officers' authority shall be readily available to the public and agency personnel.
              (b) No contract shall be entered into unless the contracting officer ensures that all requirements of law, executive orders, regulations, and all other applicable procedures, including clearances and approvals, have been met.
            
            
              1.602-2
              Responsibilities.
              Contracting officers are responsible for ensuring performance of all necessary actions for effective contracting, ensuring compliance with the terms of the contract, and safeguarding the interests of the United States in its contractual relationships. In order to perform these responsibilities, contracting officers should be allowed wide latitude to exercise business judgment. Contracting officers shall—
              (a) Ensure that the requirements of 1.602-1(b) have been met, and that sufficient funds are available for obligation;
              (b) Ensure that contractors receive impartial, fair, and equitable treatment;
              (c) Request and consider the advice of specialists in audit, law, engineering, information security, transportation, and other fields, as appropriate; and
              (d) Designate and authorize, in writing and in accordance with agency procedures, a contracting officer's representative (COR) on all contracts and orders other than those that are firm-fixed price, and for firm-fixed-price contracts and orders as appropriate, unless the contracting officer retains and executes the COR duties. See 7.104(e). A COR—
              (1) Shall be a Government employee, unless otherwise authorized in agency regulations;
              (2) Shall be certified and maintain certification in accordance with the current Office of Management and Budget memorandum on the Federal Acquisition Certification for Contracting Officer Representatives (FAC-COR) guidance, or for DoD, in accordance with the current applicable DoD policy guidance;
              (3) Shall be qualified by training and experience commensurate with the responsibilities to be delegated in accordance with agency procedures;
              (4) May not be delegated responsibility to perform functions that have been delegated under 42.202 to a contract administration office, but may be assigned some duties at 42.302 by the contracting officer;
              (5) Has no authority to make any commitments or changes that affect price, quality, quantity, delivery, or other terms and conditions of the contract nor in any way direct the contractor or its subcontractors to operate in conflict with the contract terms and conditions;
              (6) Shall be nominated either by the requiring activity or in accordance with agency procedures; and

              (7) Shall be designated in writing, with copies furnished to the contractor and the contract administration office—
              
              (i) Specifying the extent of the COR's authority to act on behalf of the contracting officer;
              (ii) Identifying the limitations on the COR's authority;
              (iii) Specifying the period covered by the designation;
              (iv) Stating the authority is not redelegable; and
              (v) Stating that the COR may be personally liable for unauthorized acts.
              [48 FR 42103, Sept. 19, 1983, as amended at 70 FR 57451, Sept. 30, 2005; 76 FR 14545, Mar. 16, 2011; 77 FR 12926, Mar. 2, 2012; 78 FR 37676, June 21, 2013]
            
            
              1.602-3
              Ratification of unauthorized commitments.
              (a) Definitions.
              
              
                Ratification, as used in this subsection, means the act of approving an unauthorized commitment by an official who has the authority to do so.
              
                Unauthorized commitment, as used in this subsection, means an agreement that is not binding solely because the Government representative who made it lacked the authority to enter into that agreement on behalf of the Government.
              (b) Policy. (1) Agencies should take positive action to preclude, to the maximum extent possible, the need for ratification actions. Although procedures are provided in this section for use in those cases where the ratification of an unauthorized commitment is necessary, these procedures may not be used in a manner that encourages such commitments being made by Government personnel.
              (2) Subject to the limitations in paragraph (c) of this subsection, the head of the contracting activity, unless a higher level official is designated by the agency, may ratify an unauthorized commitment.
              (3) The ratification authority in subparagraph (b)(2) of this subsection may be delegated in accordance with agency procedures, but in no case shall the authority be delegated below the level of chief of the contracting office.
              (4) Agencies should process unauthorized commitments using the ratification authority of this subsection instead of referring such actions to the Government Accountability Office for resolution. (See 1.602-3(d).)
              (5) Unauthorized commitments that would involve claims subject to resolution under 41 U.S.C. chapter 71, Contract Disputes, should be processed in accordance with subpart 33.2, Disputes and Appeals.
              (c) Limitations. The authority in subparagraph (b)(2) of this subsection may be exercised only when—
              (1) Supplies or services have been provided to and accepted by the Government, or the Government otherwise has obtained or will obtain a benefit resulting from performance of the unauthorized commitment;
              (2) The ratifying official has the authority to enter into a contractual commitment;
              (3) The resulting contract would otherwise have been proper if made by an appropriate contracting officer;
              (4) The contracting officer reviewing the unauthorized commitment determines the price to be fair and reasonable;
              (5) The contracting officer recommends payment and legal counsel concurs in the recommendation, unless agency procedures expressly do not require such concurrence;
              (6) Funds are available and were available at the time the unauthorized commitment was made; and
              (7) The ratification is in accordance with any other limitations prescribed under agency procedures.
              (d) Nonratifiable commitments. Cases that are not ratifiable under this subsection may be subject to resolution as recommended by the Government Accountability Office under its claim procedure (GAO Policy and Procedures Manual for Guidance of Federal Agencies, Title 4, Chapter 2), or as authorized by FAR Subpart 50.1. Legal advice should be obtained in these cases.
              [53 FR 3689, Feb. 8, 1988, as amended at 60 FR 48225, Sept. 18, 1995; 71 FR 57380, Sept. 28, 2006, 72 FR 63029, Nov. 7, 2007; 79 FR 24195, Apr. 29, 2014]
            
            
              1.603
              Selection, appointment, and termination of appointment for contracting officers.
            
            
              1.603-1
              General.

              41 U.S.C. 1702(b)(3)(G), requires agency heads to establish and maintain a procurement career management program and a system for the selection, appointment, and termination of appointment of contracting officers. Agency heads or their designees may select and appoint contracting officers and terminate their appointments. These selections and appointments shall be consistent with Office of Federal Procurement Policy's (OFPP) standards for skill-based training in performing contracting and purchasing duties as published in OFPP Policy Letter No. 05-01, Developing and Managing the Acquisition Workforce, April 15, 2005.
              [59 FR 67015, Dec. 28, 1994, as amended at 73 FR 21800, Apr. 22, 2008; 79 FR 24195, Apr. 29, 2014; 81 FR 67781, Sept. 30, 2016]
            
            
              1.603-2
              Selection.
              In selecting contracting officers, the appointing official shall consider the complexity and dollar value of the acquisitions to be assigned and the candidate's experience, training, education, business acumen, judgment, character, and reputation. Examples of selection criteria include—
              (a) Experience in Government contracting and administration, commercial purchasing, or related fields;
              (b) Education or special training in business administration, law, accounting, engineering, or related fields;
              (c) Knowledge of acquisition policies and procedures, including this and other applicable regulations;
              (d) Specialized knowledge in the particular assigned field of contracting; and
              (e) Satisfactory completion of acquisition training courses.
            
            
              1.603-3
              Appointment.
              (a) Contracting officers shall be appointed in writing on an SF 1402, Certificate of Appointment, which shall state any limitations on the scope of authority to be exercised, other than limitations contained in applicable law or regulation. Appointing officials shall maintain files containing copies of all appointments that have not been terminated.
              (b) Agency heads are encouraged to delegate micro-purchase authority to individuals who are employees of an executive agency or members of the Armed Forces of the United States who will be using the supplies or services being purchased. Individuals delegated this authority are not required to be appointed on an SF 1402, but shall be appointed in writing in accordance with agency procedures.
              [61 FR 39190, July 26, 1996]
            
            
              1.603-4
              Termination.
              Termination of a contracting officer appointment will be by letter, unless the Certificate of Appointment contains other provisions for automatic termination. Terminations may be for reasons such as reassignment, termination of employment, or unsatisfactory performance. No termination shall operate retroactively.
            
            
              1.604
              Contracting Officer's Representative (COR).

              A contracting officer's representative (COR) assists in the technical monitoring or administration of a contract (see 1.602-2(d)). The COR shall maintain a file for each assigned contract. The file must include, at a minimum—
              (a) A copy of the contracting officer's letter of designation and other documents describing the COR's duties and responsibilities;

              (b) A copy of the contract administration functions delegated to a contract administration office which may not be delegated to the COR (see 1.602-2(d)(4)); and
              (c) Documentation of COR actions taken in accordance with the delegation of authority.
              [76 FR 14545, Mar. 16, 2011]
            
          
          
            Subpart 1.7—Determinations and Findings
            
              Source:
              50 FR 1726, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985, unless otherwise noted.
            
            
              1.700
              Scope of subpart.
              This subpart prescribes general policies and procedures for the use of determinations and findings (D&F's). Requirements for specific types of D&F's can be found with the appropriate subject matter.
            
            
              1.701
              Definition.
              
                Determination and Findings (D&F) means a special form of written approval by an authorized official that is required by statute or regulation as a prerequisite to taking certain contract actions. The determination is a conclusion or decision supported by the findings. The findings are statements of fact or rationale essential to support the determination and must cover each requirement of the statute or regulation.
              [50 FR 1726, Jan. 11, 1985, and 50 FR 52429, Dec. 23, 1985, as amended at 67 FR 13053, Mar. 20, 2002]
            
            
              1.702
              General.
              (a) A D&F shall ordinarily be for an individual contract action. Unless otherwise prohibited, class D&F's may be executed for classes of contract action (see 1.703). The approval granted by a D&F is restricted to the proposed contract action(s) reasonably described in that D&F. D&F's may provided for a reasonable degree of flexibility. Furthermore, in their application, reasonable variations in estimated quantities or prices are permitted, unless the D&F specifies otherwise.
              (b) When an option is anticipated, the D&F shall state the approximate quantity to be awarded initially and the extent of the increase to be permitted by the option.
            
            
              1.703
              Class determinations and findings.
              (a) A class D&F provides authority for a class of contract actions. A class may consist of contract actions for the same or related supplies or services or other contract actions that require essentially identical justification.
              (b) The findings in a class D&F shall fully support the proposed action either for the class as a whole or for each action. A class D&F shall be for a specified period, with the expiration date stated in the document.
              (c) The contracting officer shall ensure that individual actions taken pursuant to the authority of a class D&F are within the scope of the D&F.
              [50 FR 1726, Jan. 11, 1985, and 50 FR 52429, Dec. 23, 1985 , as amended at 67 FR 13053, Mar. 20, 2002]
            
            
              1.704
              Content.
              Each D&F shall set forth enough facts and circumstances to clearly and convincingly justify the specific determination made. As a minimum, each D&F shall include, in the prescribed agency format, the following information:

              (a) Identification of the agency and of the contracting activity and specific identifications of the document as a Determination and Findings.
              
              (b) Nature and/or description of the action being approved.
              (c) Citation of the appropriate statute and/or regulation upon which the D&F is based.
              (d) Findings that detail the particular circumstances, facts, or reasoning essential to support the determination. Necessary supporting documentation shall be obtained from appropriate requirements and technical personnel.
              (e) A determination, based on the findings, that the proposed action is justified under the applicable statute or regulation.
              (f) Expiration date of the D&F, if required (see 1.706(b)).
              (g) The signature of the official authorized to sign the D&F (see 1.706) and the date signed.
            
            
              1.705
              Supersession and modification.
              (a) If a D&F is superseded by another D&F, that action shall not render invalid any action taken under the original D&F prior to the date of its supersession.
              (b) The contracting officer need not cancel the solicitation if the D&F, as modified, supports the contract action.
              [50 FR 1726, Jan. 11, 1985, and 50 FR 52429, Dec. 23, 1985, as amended at 67 FR 13053, Mar. 20, 2002]
            
            
              1.706
              Expiration.
              Expiration dates are required for class D&F's and are optional for individual D&F's. Authority to act under an individual D&F expires when it is exercised or on an expiration date specified in the document, whichever occurs first. Authority to act under a class D&F expires on the expiration date specified in the document. When a solicitation has been furnished to prospective offerors before the expiration date, the authority under the D&F will continue until award of the contract(s) resulting from that solicitation.
            
            
              
              1.707
              Signatory authority.
              When a D&F is required, it shall be signed by the appropriate official in accordance with agency regulations. Authority to sign or delegate signature authority for the various D&F's is as shown in the applicable FAR part.
            
          
        
        
          Pt. 2
          PART 2—DEFINITIONS OF WORDS AND TERMS
          
            Sec.
            2.000
            Scope of part.
            
              Subpart 2.1—Definitions
              2.101
              Definitions.
            
            
              Subpart 2.2—Definitions Clause
              2.201
              Contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42107, Sept. 19, 1983, unless otherwise noted.
          
          
            2.000
            Scope of part.
            (a) This part—
            (1) Defines words and terms that are frequently used in the FAR;
            (2) Provides cross-references to other definitions in the FAR of the same word or term; and
            (3) Provides for the incorporation of these definitions in solicitations and contracts by reference.
            (b) Other parts, subparts, and sections of this regulation (48 CFR chapter 1) may define other words or terms and those definitions only apply to the part, subpart, or section where the word or term is defined.
            [66 FR 2118, Jan. 10, 2001, as amended at 78 FR 6191, Jan. 29, 2013]
          
          
            Subpart 2.1—Definitions
            
              2.101
              Definitions.=
              (a) A word or a term, defined in this section, has the same meaning throughout this regulation (48 CFR chapter 1), unless—
              (1) The context in which the word or term is used clearly requires a different meaning; or
              (2) Another FAR part, subpart, or section provides a different definition for the particular part or portion of the part.
              (b) If a word or term that is defined in this section is defined differently in another part, subpart, or section of this regulation (48 CFR chapter 1), the definition in—
              (1) This section includes a cross-reference to the other definitions; and
              (2) That part, subpart, or section applies to the word or term when used in that part, subpart, or section.
              
                Acquisition means the acquiring by contract with appropriated funds of supplies or services (including construction) by and for the use of the Federal Government through purchase or lease, whether the supplies or services are already in existence or must be created, developed, demonstrated, and evaluated. Acquisition begins at the point when agency needs are established and includes the description of requirements to satisfy agency needs, solicitation and selection of sources, award of contracts, contract financing, contract performance, contract administration, and those technical and management functions directly related to the process of fulfilling agency needs by contract.
              
                Acquisition planning means the process by which the efforts of all personnel responsible for an acquisition are coordinated and integrated through a comprehensive plan for fulfilling the agency need in a timely manner and at a reasonable cost. It includes developing the overall strategy for managing the acquisition.
              
                Activity Address Code (AAC) means a distinct six-position code consisting of a combination of alpha and/or numeric characters assigned to identify specific agency offices, units, activities, or organizations by the General Services Administration for civilian agencies and by the Department of Defense for defense agencies.
              
                Adequate evidence means information sufficient to support the reasonable belief that a particular act or omission has occurred.
              
                Advisory and assistance services means those services provided under contract by nongovernmental sources to support or improve: organizational policy development; decision-making; management and administration; program and/or project management and administration; or R&D activities. It can also mean the furnishing of professional advice or assistance rendered to improve the effectiveness of Federal management processes or procedures (including those of an engineering and technical nature). In rendering the foregoing services, outputs may take the form of information, advice, opinions, alternatives, analyses, evaluations, recommendations, training and the day-to-day aid of support personnel needed for the successful performance of ongoing Federal operations. All advisory and assistance services are classified in one of the following definitional subdivisions:
              (1) Management and professional support services, i.e., contractual services that provide assistance, advice or training for the efficient and effective management and operation of organizations, activities (including management and support services for R&D activities), or systems. These services are normally closely related to the basic responsibilities and mission of the agency originating the requirement for the acquisition of services by contract. Included are efforts that support or contribute to improved organization of program management, logistics management, project monitoring and reporting, data collection, budgeting, accounting, performance auditing, and administrative technical support for conferences and training programs.
              (2) Studies, analyses and evaluations, i.e., contracted services that provide organized, analytical assessments/evaluations in support of policy development, decision-making, management, or administration. Included are studies in support of R&D activities. Also included are acquisitions of models, methodologies, and related software supporting studies, analyses or evaluations.
              (3) Engineering and technical services, i.e., contractual services used to support the program office during the acquisition cycle by providing such services as systems engineering and technical direction (see 9.505-1(b)) to ensure the effective operation and maintenance of a weapon system or major system as defined in OMB Circular No. A-109 or to provide direct support of a weapon system that is essential to research, development, production, operation or maintenance of the system.
              
                Affiliates means associated business concerns or individuals if, directly or indirectly either one controls or can control the other; or third party controls or can control both, except as follows:
              (1) For the use in subpart 9.4, see the definition at 9.403.
              (2) For the use in subpart 19.1, see the definition at 19.101.
              
                Agency head or head of the agency means the Secretary, Attorney General, Administrator, Governor, Chairperson, or other chief official of an executive agency, unless otherwise indicated, including any deputy or assistant chief official of an executive agency.
              
                Alternate means a substantive variation of a basic provision or clause prescribed for use in a defined circumstance. It adds wording to, deletes wording from, or substitutes specified wording for a portion of the basic provision or clause. The alternate version of a provision or clause is the basic provision or clause as changed by the addition, deletion, or substitution (see 52.105(a)).
              
                Architect-engineer services, as defined in 40 U.S.C. 1102, means—
              (1) Professional services of an architectural or engineering nature, as defined by State law, if applicable, that are required to be performed or approved by a person licensed, registered, or certified to provide those services;
              (2) Professional services of an architectural or engineering nature performed by contract that are associated with research, planning, development, design, construction, alteration, or repair of real property; and

              (3) Those other professional services of an architectural or engineering nature, or incidental services, that members of the architectural and engineering professions (and individuals in their employ) may logically or justifiably perform, including studies, investigations, surveying and mapping, tests, evaluations, consultations, comprehensive planning, program management, conceptual designs, plans and specifications, value engineering, construction phase services, soils engineering, drawing reviews, preparation of operating and maintenance manuals, and other related services.
              
                Assignment of claims means the transfer or making over by the contractor to a bank, trust company, or other financing institution, as security for a loan to the contractor, of its right to be paid by the Government for contract performance.
              
                Assisted acquisition means a type of interagency acquisition where a servicing agency performs acquisition activities on a requesting agency's behalf, such as awarding and administering a contract, task order, or delivery order.
              
                Basic research means that research directed toward increasing knowledge in science. The primary aim of basic research is a fuller knowledge or understanding of the subject under study, rather than any practical application of that knowledge.
              
                Best value means the expected outcome of an acquisition that, in the Government's estimation, provides the greatest overall benefit in response to the requirement.
              
                Bid sample means a product sample required to be submitted by an offeror to show characteristics of the offered products that cannot adequately be described by specifications, purchase descriptions, or the solicitation (e.g., balance, facility of use, or pattern).
              
                Biobased product means a product determined by the U.S. Department of Agriculture to be a commercial or industrial product (other than food or feed) that is composed, in whole or in significant part, of biological products, including renewable domestic agricultural materialsand forestry materials.
              
                Broad agency announcement means a general announcement of an agency's research interest including criteria for selecting proposals and soliciting the participation of all offerors capable of satisfying the Government's needs (see 6.102(d)(2)).
              
                Building or work means construction activity as distinguished from manufacturing, furnishing of materials, or servicing and maintenance work. The terms include, without limitation, buildings, structures, and improvements of all types, such as bridges, dams, plants, highways, parkways, streets, subways, tunnels, sewers, mains, power lines, pumping stations, heavy generators, railways, airports, terminals, docks, piers, wharves, ways, lighthouses, buoys, jetties, breakwaters, levees, canals, dredging, shoring, rehabilitation and reactivation of plants, scaffolding, drilling, blasting, excavating, clearing, and landscaping. The manufacture or furnishing of materials, articles, supplies, or equipment (whether or not a Federal or State agency acquires title to such materials, articles, supplies, or equipment during the course of the manufacture or furnishing, or owns the materials from which they are manufactured or furnished) is not “building” or “work” within the meaning of this definition unless conducted in connection with and at the site of such building or work as is described in the foregoing sentence, or under the United States Housing Act of 1937 and the Housing Act of 1949 in the construction or development of the project.
              
                Bundling—
              (1) Means a subset of consolidation that combines two or more requirements for supplies or services, previously provided or performed under separate smaller contracts (see paragraph (2) of this definition), into a solicitation for a single contract, a multiple-award contract, or a task or delivery order that is likely to be unsuitable for award to a small business concern (even if it is suitable for award to a small business with a Small Business Teaming Arrangement) due to—
              (i) The diversity, size, or specialized nature of the elements of the performance specified;
              (ii) The aggregate dollar value of the anticipated award;
              (iii) The geographical dispersion of the contract performance sites; or
              (iv) Any combination of the factors described in paragraphs (1)(i), (ii), and (iii) of this definition.
              (2) “Separate smaller contract” as used in this definition, means a contract that has been performed by one or more small business concerns or that was suitable for award to one or more small business concerns.

              (3) This definition does not apply to a contract that will be awarded and performed entirely outside of the United States.
              
              
                Business unit means any segment of an organization, or an entire business organization that is not divided into segments.
              
                Certified cost or pricing data means “cost or pricing data” that were required to be submitted in accordance with FAR 15.403-4 and 15.403-5 and have been certified, or are required to be certified, in accordance with 15.406-2. This certification states that, to the best of the person's knowledge and belief, the cost or pricing data are accurate, complete, and current as of a date certain before contract award. Cost or pricing data are required to be certified in certain procurements (10 U.S.C. 2306a and 41 U.S.C. chapter 35).
              
                Change-of-name agreement means a legal instrument executed by the contractor and the Government that recognizes the legal change of name of the contractor without disturbing the original contractual rights and obligations of the parties.
              
                Change order means a written order, signed by the contracting officer, directing the contractor to make a change that the Changes clause authorizes the contracting officer to order without the contractor's consent.
              
                Chief Acquisition Officer means an executive level acquisition official responsible for agency performance of acquisition activities and acquisition programs created pursuant to 41 U.S.C. 1702.
              
                Chief of mission means the principal officer in charge of a diplomatic mission of the United States or of a United States office abroad which is designated by the Secretary of State as diplomatic in nature, including any individual assigned under section 502(c) of the Foreign Service Act of 1980 (Public Law 96-465) to be temporarily in charge of such a mission or office.
              
                Claim means a written demand or written assertion by one of the contracting parties seeking, as a matter of right, the payment of money in a sum certain, the adjustment or interpretation of contract terms, or other relief arising under or relating to the contract. However, a written demand or written assertion by the contractor seeking the payment of money exceeding $100,000 is not a claim under 41 U.S.C. chapter 71, Contract Disputes, until certified as required by the statute. A voucher, invoice, or other routine request for payment that is not in dispute when submitted is not a claim. The submission may be converted to a claim, by written notice to the contracting officer as provided in 33.206(a), if it is disputed either as to liability or amount or is not acted upon in a reasonable time.
              
                Classified acquisition means an acquisition in which offerors must have access to classified information to properly submit an offer or quotation, to understand the performance requirements, or to perform the contract.
              
                Classified contract means any contract in which the contractor or its employees must have access to classified information during contract performance. A contract may be a classified contract even though the contract document itself is unclassified.
              
                Classified information means any knowledge that can be communicated or any documentary material, regardless of its physical form or characteristics, that—
              (1)(i) Is owned by, is produced by or for, or is under the control of the United States Government; or
              (ii) Has been classified by the Department of Energy as privately generated restricted data following the procedures in 10 CFR 1045.21; and
              (2) Must be protected against unauthorized disclosure according to Executive Order 12958, Classified National Security Information, April 17, 1995, or classified in accordance with the Atomic Energy Act of 1954.
              
                Cognizant Federal agency means the Federal agency that, on behalf of all Federal agencies, is responsible for establishing final indirect cost rates and forward pricing rates, if applicable, and administering cost accounting standards for all contracts in a business unit.
              
                Combatant commander means the commander of a unified or specified combatant command established in accordance with 10 U.S.C. 161.
              
                Commercial and Government Entity (CAGE) code means—

              (1) An identifier assigned to entities located in the United States or its outlying areas by the Defense Logistics Agency (DLA) Commercial and Government Entity (CAGE) Branch to identify a commercial or government entity by unique location; or
              (2) An identifier assigned by a member of the North Atlantic Treaty Organization (NATO) or by the NATO Support and Procurement Agency (NSPA) to entities located outside the United States and its outlying areas that the DLA Commercial and Government Entity (CAGE) Branch records and maintains in the CAGE master file. This type of code is known as a NATO CAGE (NCAGE) code.
              
                Commercial component means any component that is a commercial item.
              
                Commercial computer software means any computer software that is a commercial item.
              
                Commercial item means—
              (1) Any item, other than real property, that is of a type customarily used by the general public or by non-governmental entities for purposes other than governmental purposes, and—
              (i) Has been sold, leased, or licensed to the general public; or
              (ii) Has been offered for sale, lease, or license to the general public;
              (2) Any item that evolved from an item described in paragraph (1) of this definition through advances in technology or performance and that is not yet available in the commercial marketplace, but will be available in the commercial marketplace in time to satisfy the delivery requirements under a Government solicitation;
              (3) Any item that would satisfy a criterion expressed in paragraphs (1) or (2) of this definition, but for—
              (i) Modifications of a type customarily available in the commercial marketplace; or
              (ii) Minor modifications of a type not customarily available in the commercial marketplace made to meet Federal Government requirements. Minor modifications means modifications that do not significantly alter the nongovernmental function or essential physical characteristics of an item or component, or change the purpose of a process. Factors to be considered in determining whether a modification is minor include the value and size of the modification and the comparative value and size of the final product. Dollar values and percentages may be used as guideposts, but are not conclusive evidence that a modification is minor;
              (4) Any combination of items meeting the requirements of paragraphs (1), (2), (3), or (5) of this definition that are of a type customarily combined and sold in combination to the general public;
              (5) Installation services, maintenance services, repair services, training services, and other services if—
              (i) Such services are procured for support of an item referred to in paragraph (1), (2), (3), or (4) of this definition, regardless of whether such services are provided by the same source or at the same time as the item; and
              (ii) The source of such services provides similar services contemporaneously to the general public under terms and conditions similar to those offered to the Federal Government;
              (6) Services of a type offered and sold competitively in substantial quantities in the commercial marketplace based on established catalog or market prices for specific tasks performed or specific outcomes to be achieved and under standard commercial terms and conditions. For purposes of these services—
              (i) Catalog price means a price included in a catalog, price list, schedule, or other form that is regularly maintained by the manufacturer or vendor, is either published or otherwise available for inspection by customers, and states prices at which sales are currently, or were last, made to a significant number of buyers constituting the general public; and
              (ii) Market prices means current prices that are established in the course of ordinary trade between buyers and sellers free to bargain and that can be substantiated through competition or from sources independent of the offerors.
              (7) Any item, combination of items, or service referred to in paragraphs (1) through (6) of this definition, notwithstanding the fact that the item, combination of items, or service is transferred between or among separate divisions, subsidiaries, or affiliates of a contractor; or

              (8) A nondevelopmental item, if the procuring agency determines the item was developed exclusively at private expense and sold in substantial quantities, on a competitive basis, to multiple State and local governments or to multiple foreign governments.
              
                Commercially available off-the-shelf (COTS) item—  (1) Means any item of supply (including construction material) that is—
              (i) A commercial item (as defined in paragraph (1) of the definition in this section);
              (ii) Sold in substantial quantities in the commercial marketplace; and
              (iii) Offered to the Government, under a contract or subcontract at any tier, without modification, in the same form in which it is sold in the commercial marketplace; and
              (2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4), such as agricultural products and petroleum products.
              
                Common item means material that is common to the applicable Government contract and the contractor's other work, except that for use in the clause at 52.246-26, see the definition in paragraph (a) of that clause.
              
                Component means any item supplied to the Government as part of an end item or of another component, except that for use in—
              (1) Part 25, see the definition in 25.003;
              (2) 52.225-1 and 52.225-3, see the definition in 52.225-1(a) and 52.225-3(a);
              (3) 52.225-9 and 52.225-11, see the definition in 52.225-9(a) and 52.225-11(a); and
              (4) 52.225-21 and 52.225-23, see the definition in 52.225-21(a) and 52.225-23(a).
              
                Computer database or database means a collection of recorded information in a form capable of, and for the purpose of, being stored in, processed, and operated on by a computer. The term does not include computer software.
              
                Computer software—(1) Means—
              (i) Computer programs that comprise a series of instructions, rules, routines, or statements, regardless of the media in which recorded, that allow or cause a computer to perform a specific operation or series of operations; and
              (ii) Recorded information comprising source code listings, design details, algorithms, processes, flow charts, formulas, and related material that would enable the computer program to be produced, created, or compiled.
              (2) Does not include computer databases or computer software documentation.
              
                Computer software documentation means owner's manuals, user's manuals, installation instructions, operating instructions, and other similar items, regardless of storage medium, that explain the capabilities of the computer software or provide instructions for using the software.
              
                Consent to subcontract means the contracting officer's written consent for the prime contractor to enter into a particular subcontract.
              
                Consolidation or consolidated requirement—
              (1) Means a solicitation for a single contract, a multiple-award contract, a task order, or a delivery order to satisfy—
              (i) Two or more requirements of the Federal agency for supplies or services that have been provided to or performed for the Federal agency under two or more separate contracts, each of which was lower in cost than the total cost of the contract for which offers are solicited; or
              (ii) Requirements of the Federal agency for construction projects to be performed at two or more discrete sites.
              (2) Separate contract as used in this definition, means a contract that has been performed by any business, including small and other than small business concerns.
              
                Construction means construction, alteration, or repair (including dredging, excavating, and painting) of buildings, structures, or other real property. For purposes of this definition, the terms “buildings, structures, or other real property” include, but are not limited to, improvements of all types, such as bridges, dams, plants, highways, parkways, streets, subways, tunnels, sewers, mains, power lines, cemeteries, pumping stations, railways, airport facilities, terminals, docks, piers, wharves, ways, lighthouses, buoys, jetties, breakwaters, levees, canals, and channels. Construction does not include the manufacture, production, furnishing, construction, alteration, repair, processing, or assembling of vessels, aircraft, or other kinds of personal property (except that for use in subpart 22.5, see the definition at 22.502).
              
                Contiguous United States (CONUS) means the 48 contiguous States and the District of Columbia.
              
                Contingency operation (10 U.S.C. 101(a)(13)) means a military operation that—
              (1) Is designated by the Secretary of Defense as an operation in which members of the armed forces are or may become involved in military actions, operations, or hostilities against an enemy of the United States or against an opposing military force; or
              (2) Results in the call or order to, or retention on, active duty of members of the uniformed services under sections 688, 12301(a), 12302, 12304, 12304a, 12305, or 12406 of title 10 of the United States Code, Chapter 15 of title 10 of the United States Code, or any other provision of law during a war or during a national emergency declared by the President or Congress.
              
                Continued portion of the contract means the portion of a contract that the contractor must continue to perform following a partial termination.
              
                Contract means a mutually binding legal relationship obligating the seller to furnish the supplies or services (including construction) and the buyer to pay for them. It includes all types of commitments that obligate the Government to an expenditure of appropriated funds and that, except as otherwise authorized, are in writing. In addition to bilateral instruments, contracts include (but are not limited to) awards and notices of awards; job orders or task letters issued under basic ordering agreements; letter contracts; orders, such as purchase orders, under which the contract becomes effective by written acceptance or performance; and bilateral contract modifications. Contracts do not include grants and cooperative agreements covered by 31 U.S.C. 6301, et seq. For discussion of various types of contracts, see part 16.
              
                Contract administration office means an office that performs—
              (1) Assigned postaward functions related to the administration of contracts; and
              (2) Assigned preaward functions.
              
                Contract clause or clause means a term or condition used in contracts or in both solicitations and contracts, and applying after contract award or both before and after award.
              
                Contract modification means any written change in the terms of a contract (see 43.103).
              
                Contracting means purchasing, renting, leasing, or otherwise obtaining supplies or services from nonfederal sources. Contracting includes description (but not determination) of supplies and services required, selection and solicitation of sources, preparation and award of contracts, and all phases of contract administration. It does not include making grants or cooperative agreements.
              
                Contracting activity means an element of an agency designated by the agency head and delegated broad authority regarding acquisition functions.
              
                Contracting office means an office that awards or executes a contract for supplies or services and performs postaward functions not assigned to a contract administration office (except for use in part 48, see also 48.001).
              
                Contracting officer means a person with the authority to enter into, administer, and/or terminate contracts and make related determinations and findings. The term includes certain authorized representatives of the contracting officer acting within the limits of their authority as delegated by the contracting officer. “Administrative contracting officer (ACO)” refers to a contracting officer who is administering contracts. “Termination contracting officer (TCO)” refers to a contracting officer who is settling terminated contracts. A single contracting officer may be responsible for duties in any or all of these areas. Reference in this regulation (48 CFR chapter 1) to administrative contracting officer or termination contracting officer does not—
              (1) Require that a duty be performed at a particular office or activity; or

              (2) Restrict in any way a contracting officer in the performance of any duty properly assigned.
              
              
                Contracting officer's representative (COR) means an individual, including a contracting officer's technical representative (COTR), designated and authorized in writing by the contracting officer to perform specific technical or administrative functions.
              
                Conviction means a judgment or conviction of a criminal offense by any court of competent jurisdiction, whether entered upon a verdict or a plea, and includes a conviction entered upon a plea of nolo contendere. For use in subpart 23.5, see the definition at 23.503.
              
                Cost or pricing data (10 U.S.C. 2306a(h)(1) and 41 U.S.C. chapter 35) means all facts that, as of the date of price agreement, or, if applicable, an earlier date agreed upon between the parties that is as close as practicable to the date of agreement on price, prudent buyers and sellers would reasonably expect to affect price negotiations significantly. Cost or pricing data are factual, not judgmental; and are verifiable. While they do not indicate the accuracy of the prospective contractor's judgment about estimated future costs or projections, they do include the data forming the basis for that judgment. Cost or pricing data are more than historical accounting data; they are all the facts that can be reasonably expected to contribute to the soundness of estimates of future costs and to the validity of determinations of costs already incurred. They also include, but are not limited to, such factors as—
              (1) Vendor quotations;
              (2) Nonrecurring costs;
              (3) Information on changes in production methods and in production or purchasing volume;
              (4) Data supporting projections of business prospects and objectives and related operations costs;
              (5) Unit-cost trends such as those associated with labor efficiency;
              (6) Make-or-buy decisions;
              (7) Estimated resources to attain business goals; and
              (8) Information on management decisions that could have a significant bearing on costs.
              
                Cost realism means that the costs in an offeror's proposal—
              (1) Are realistic for the work to be performed;
              (2) Reflect a clear understanding of the requirements; and
              (3) Are consistent with the various elements of the offeror's technical proposal.
              
                Cost sharing means an explicit arrangement under which the contractor bears some of the burden of reasonable, allocable, and allowable contract cost.
              
                Customs territory of the United States means the 50 States, the District of Columbia, and Puerto Rico.
              
                Data other than certified cost or pricing data means pricing data, cost data, and judgmental information necessary for the contracting officer to determine a fair and reasonable price or to determine cost realism. Such data may include the identical types of data as certified cost or pricing data, consistent with Table 15-2 of 15.408, but without the certification. The data may also include, for example, sales data and any information reasonably required to explain the offeror's estimating process, including, but not limited to—
              (1) The judgmental factors applied and the mathematical or other methods used in the estimate, including those used in projecting from known data; and
              (2) The nature and amount of any contingencies included in the proposed price.
              
                Day means, unless otherwise specified, a calendar day.
              
                Debarment means action taken by a debarring official under 9.406 to exclude a contractor from Government contracting and Government-approved subcontracting for a reasonable, specified period; a contractor that is excluded is “debarred.”
              
                Delivery order means an order for supplies placed against an established contract or with Government sources.
              
                Depreciation means a charge to current operations that distributes the cost of a tangible capital asset, less estimated residual value, over the estimated useful life of the asset in a systematic and logical manner. It does not involve a process of valuation. Useful life refers to the prospective period of economic usefulness in a particular contractor's operations as distinguished from physical life; it is evidenced by the actual or estimated retirement and replacement practice of the contractor.
              
                Descriptive literature means information provided by an offeror, such as cuts, illustrations, drawings, and brochures, that shows a product's characteristics or construction of a product or explains its operation. The term includes only that information needed to evaluate the acceptability of the product and excludes other information for operating or maintaining the product.
              
                Design-to-cost means a concept that establishes cost elements as management goals to achieve the best balance between life-cycle cost, acceptable performance, and schedule. Under this concept, cost is a design constraint during the design and development phases and a management discipline throughout the acquisition and operation of the system or equipment.
              
                Designated operational area means a geographic area designated by the combatant commander or subordinate joint force commander for the conduct or support of specified military operations.
              
                Direct acquisition means a type of interagency acquisition where a requesting agency places an order directly against a servicing agency's indefinite-delivery contract. The servicing agency manages the indefinite-delivery contract but does not participate in the placement or administration of an order.
              
                Direct cost means any cost that is identified specifically with a particular final cost objective. Direct costs are not limited to items that are incorporated in the end product as material or labor. Costs identified specifically with a contract are direct costs of that contract. All costs identified specifically with other final cost objectives of the contractor are direct costs of those cost objectives.
              
                Disaster Response Registry means a voluntary registry of contractors who are willing to perform debris removal, distribution of supplies, reconstruction, and other disaster or emergency relief activities established in accordance with 6 U.S.C. 796, Registry of Disaster Response Contractors. The Registry contains information on contractors who are willing to perform disaster or emergency relief activities within the United States and its outlying areas. The Registry is accessed via the Internet at https://www.sam.gov, Search Records, Advanced Search, Disaster Response Registry Search. (See 26.205.)
              
                Drug-free workplace means the site(s) for the performance of work done by the contractor in connection with a specific contract where employees of the contractor are prohibited from engaging in the unlawful manufacture, distribution, dispensing, possession, or use of a controlled substance.
              
                Earned value management system means a project management tool that effectively integrates the project scope of work with cost, schedule and performance elements for optimum project planning and control. The qualities and operating characteristics of an earned value management system are described in Electronic Industries Alliance Standard 748 (EIA-748), Earned Value Management Systems. (See OMB Circular A-11, Part 7.)
              
                Economically disadvantaged women-owned small business (EDWOSB) concern—(see definition of Women-Owned Small Business (WOSB) Program in this section).
              
                Effective date of termination means the date on which the notice of termination requires the contractor to stop performance under the contract. If the contractor receives the termination notice after the date fixed for termination, then the effective date of termination means the date the contractor receives the notice.
              
                Electronic and information technology (EIT) has the same meaning as “information technology” except EIT also includes any equipment or interconnected system or subsystem of equipment that is used in the creation, conversion, or duplication of data or information. The term EIT, includes, but is not limited to, telecommunication products (such as telephones), information kiosks and transaction machines, worldwide websites, multimedia, and office equipment (such as copiers and fax machines).
              
                Electronic commerce means electronic techniques for accomplishing business transactions including electronic mail or messaging, World Wide Web technology, electronic bulletin boards, purchase cards, electronic funds transfer, and electronic data interchange.
              
                Electronic data interchange (EDI) means a technique for electronically transferring and storing formatted information between computers utilizing established and published formats and codes, as authorized by the applicable Federal Information Processing Standards.
              
                Electronic Funds Transfer (EFT) means any transfer of funds, other than a transaction originated by cash, check, or similar paper instrument, that is initiated through an electronic terminal, telephone, computer, or magnetic tape, for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account. The term includes Automated Clearing House transfers, Fedwire transfers, and transfers made at automatic teller machines and point-of-sale terminals. For purposes of compliance with 31 U.S.C. 3332 and implementing regulations at 31 CFR part 208, the term “electronic funds transfer” includes a Governmentwide commercial purchase card transaction.
              
                Electronic Funds Transfer (EFT) indicator means a four-character suffix to the unique entity identifier. The suffix is assigned at the discretion of the commercial, nonprofit, or Government entity to establish additional System for Award Management records for identifying alternative EFT accounts (see subpart 32.11) for the same entity.
              
                Emergency, as used in 6.208, 13.201, 13.500, 18.001, 18.202, 18.203, and subpart 26.2, means any occasion or instance for which, in the determination of the President, Federal assistance is needed to supplement State and local efforts and capabilities to save lives and to protect property and public health and safety, or to lessen or avert the threat of a catastrophe in any part of the United States (42 U.S.C. 5122).
              
                End product means supplies delivered under a line item of a Government contract, except for use in part 25 and the associated clauses at 52.225-1, 52.225-3, and 52.225-5, see the definitions in 25.003, 52.225-1(a), 52.225-3(a), and 52.225-5(a).
              
                Energy-efficient product—(1) Means a product that—
              (i) Meets Department of Energy and Environmental Protection Agency criteria for use of the Energy Star trademark label; or
              (ii) Is in the upper 25 percent of efficiency for all similar products as designated by the Department of Energy's Federal Energy Management Program.
              (2) As used in this definition, the term “product” does not include any energy-consuming product or system designed or procured for combat or combat-related missions (42 U.S.C. 8259b).
              
                Energy-efficient standby power devices means products that use—
              (1) External standby power devices, or that contain an internal standby power function; and
              (2) No more than one watt of electricity in their standby power consuming mode or meet recommended low standby levels as designated by the Department of Energy Federal Energy Management Program.
              
                Energy-savings performance contract means a contract that requires the contractor to—
              (1) Perform services for the design, acquisition, financing, installation, testing, operation, and where appropriate, maintenance and repair, of an identified energy conservation measure or series of measures at one or more locations;
              (2) Incur the costs of implementing the energy savings measures, including at least the cost (if any) incurred in making energy audits, acquiring and installing equipment, and training personnel in exchange for a predetermined share of the value of the energy savings directly resulting from implementation of such measures during the term of the contract; and
              (3) Guarantee future energy and cost savings to the Government.
              
                Environmentally preferable means products or services that have a lesser or reduced effect on human health and the environment when compared with competing products or services that serve the same purpose. This comparison may consider raw materials acquisition, production, manufacturing, packaging, distribution, reuse, operation, maintenance, or disposal of the product or service.
              
                Excess personal property means any personal property under the control of a Federal agency that the agency head determines is not required for its needs or for the discharge of its responsibilities.
              
                Executive agency means an executive department, a military department, or any independent establishment within the meaning of 5 U.S.C. 101, 102, and 104(1), respectively, and any wholly owned Government corporation within the meaning of 31 U.S.C. 9101.
              
                Facilities capital cost of money means “cost of money as an element of the cost of facilities capital” as used at 48 CFR 9904.414—Cost Accounting Standard—Cost of Money as an Element of the Cost of Facilities Capital.
              
                Federal agency means any executive agency or any independent establishment in the legislative or judicial branch of the Government (except the Senate, the House of Representatives, the Architect of the Capitol, and any activities under the Architect's direction).
              
                Federally-controlled facilities means—
              (1) Federally-owned buildings or leased space, whether for single or multi-tenant occupancy, and its grounds and approaches, all or any portion of which is under the jurisdiction, custody or control of a department or agency;
              (2) Federally-controlled commercial space shared with non-government tenants. For example, if a department or agency leased the 10th floor of a commercial building, the Directive applies to the 10th floor only;
              (3) Government-owned, contractor-operated facilities, including laboratories engaged in national defense research and production activities; and
              (4) Facilities under a management and operating contract, such as for the operation, maintenance, or support of a Government-owned or Government-controlled research, development, special production, or testing establishment.
              
                Federally-controlled information system means an information system (44 U.S.C. 3502(8) used or operated by a Federal agency, or a contractor or other organization on behalf of the agency (44 U.S.C. 3544(a)(1)(A)).
              
                Federally Funded Research and Development Centers (FFRDC's) means activities that are sponsored under a broad charter by a Government agency (or agencies) for the purpose of performing, analyzing, integrating, supporting, and/or managing basic or applied research and/or development, and that receive 70 percent or more of their financial support from the Government; and—
              (1) A long-term relationship is contemplated;
              (2) Most or all of the facilities are owned or funded by the Government; and
              (3) The FFRDC has access to Government and supplier data, employees, and facilities beyond that common in a normal contractual relationship.
              
                Final indirect cost rate means the indirect cost rate established and agreed upon by the Government and the contractor as not subject to change. It is usually established after the close of the contractor's fiscal year (unless the parties decide upon a different period) to which it applies. For cost-reimbursement research and development contracts with educational institutions, it may be predetermined; that is, established for a future period on the basis of cost experience with similar contracts, together with supporting data.
              
                First article means a preproduction model, initial production sample, test sample, first lot, pilot lot, or pilot models.
              
                First article testing means testing and evaluating the first article for conformance with specified contract requirements before or in the initial stage of production.
              
                F.o.b. means free on board. This term is used in conjunction with a physical point to determine—
              (1) The responsibility and basis for payment of freight charges; and
              (2) Unless otherwise agreed, the point where title for goods passes to the buyer or consignee.
              
                F.o.b. destination means free on board at destination; i.e., the seller or consignor delivers the goods on seller's or consignor's conveyance at destination. Unless the contract provides otherwise, the seller or consignor is responsible for the cost of shipping and risk of loss. For use in the clause at 52.247-34, see the definition at 52.247-34(a).
              
                F.o.b. origin means free on board at origin; i.e., the seller or consignor places the goods on the conveyance. Unless the contract provides otherwise, the buyer or consignee is responsible for the cost of shipping and risk of loss. For use in the clause at 52.247-29, see the definition at 52.247-29(a).
              
                F.o.b.. . . (For other types of F.o.b., see 47.303).
              
                Forward pricing rate agreement means a written agreement negotiated between a contractor and the Government to make certain rates available during a specified period for use in pricing contracts or modifications. These rates represent reasonable projections of specific costs that are not easily estimated for, identified with, or generated by a specific contract, contract end item, or task. These projections may include rates for such things as labor, indirect costs, material obsolescence and usage, spare parts provisioning, and material handling.
              
                Forward pricing rate recommendation means a rate set unilaterally by the administrative contracting officer for use by the Government in negotiations or other contract actions when forward pricing rate agreement negotiations have not been completed or when the contractor will not agree to a forward pricing rate agreement.
              
                Freight means supplies, goods, and transportable property.
              
                Full and open competition, when used with respect to a contract action, means that all responsible sources are permitted to compete.
              
                General and administrative (G&A) expense means any management, financial, and other expense which is incurred by or allocated to a business unit and which is for the general management and administration of the business unit as a whole. G&A expense does not include those management expenses whose beneficial or causal relationship to cost objectives can be more directly measured by a base other than a cost input base representing the total activity of a business unit during a cost accounting period.
              
                Global warming potential means how much a given mass of a chemical contributes to global warming over a given time period compared to the same mass of carbon dioxide. Carbon dioxide's global warming potential is defined as 1.0.
              
                Governmentwide acquisition contract (GWAC) means a task-order or delivery-order contract for information technology established by one agency for Governmentwide use that is operated—
              (1) By an executive agent designated by the Office of Management and Budget pursuant to 40 U.S.C. 11302(e); or
              (2) Under a delegation of procurement authority issued by the General Services Administration (GSA) prior to August 7, 1996, under authority granted GSA by former section 40 U.S.C. 759, repealed by Pub. L. 104-106. The Economy Act does not apply to orders under a Governmentwide acquisition contract.
              
                Governmentwide point of entry (GPE) means the single point where Government business opportunities greater than $25,000, including synopses of proposed contract actions, solicitations, and associated information, can be accessed electronically by the public. The GPE is located at https://www.fbo.gov.
              
              
                Head of the agency (see “agency head”).
              
                Head of the contracting activity means the official who has overall responsibility for managing the contracting activity.
              
                High global warming potential hydrofluorocarbons means any hydrofluorocarbons in a particular end use for which EPA's Significant New Alternatives Policy (SNAP) program has identified other acceptable alternatives that have lower global warming potential. The SNAP list of alternatives is found at 40 CFR part 82, subpart G, with supplemental tables of alternatives available at http://www.epa.gov/snap/).
              
                Historically black college or university means an institution determined by the Secretary of Education to meet the requirements of 34 CFR 608.2.
              
                HUBZone means a historically underutilized business zone that is an area located within one or more qualified census tracts, qualified nonmetropolitan counties, lands within the external boundaries of an Indian reservation, qualified base closure areas, or redesignated areas, as defined in 13 CFR 126.103.
              
                HUBZone contract means a contract awarded to a Small Business Administration certified “HUBZone small business concern” through any of the following procurement methods:
              (1) A sole source award to a HUBZone small business concern.
              (2) Set-aside awards based on competition restricted to HUBZone small business concerns.
              (3) Awards to HUBZone small business concerns through full and open competition after a price evaluation preference in favor of HUBZone small business concerns.
              (4) Awards based on a reserve for HUBZone small business concerns in a solicitation for a multiple-award contract.
              
                HUBZone small business concern means a small business concern, certified by the Small Business Administration (SBA), that appears on the List of Qualified HUBZone Small Business Concerns maintained by the SBA (13 CFR 126.103).
              
                Humanitarian or peacekeeping operation means a military operation in support of the provision of humanitarian or foreign disaster assistance or in support of a peacekeeping operation under chapter VI or VII of the Charter of the United Nations. The term does not include routine training, force rotation, or stationing (10 U.S.C. 2302(8) and 41 U.S.C. 153(2)).
              
                Hydrofluorocarbons means compounds that contain only hydrogen, fluorine, and carbon.
              
                In writing, writing, or written means any worded or numbered expression that can be read, reproduced, and later communicated, and includes electronically transmitted and stored information.
              
                Indirect cost means any cost not directly identified with a single final cost objective, but identified with two or more final cost objectives or with at least one intermediate cost objective.
              
                Indirect cost rate means the percentage or dollar factor that expresses the ratio of indirect expense incurred in a given period to direct labor cost, manufacturing cost, or another appropriate base for the same period (see also “final indirect cost rate”).
              
                Ineligible means excluded from Government contracting (and subcontracting, if appropriate) pursuant to statutory, Executive order, or regulatory authority other than this regulation (48 CFR chapter 1) and its implementing and supplementing regulations; for example, pursuant to—
              (1) 40 U.S.C. chapter 31, subchapter IV, Wage Rate Requirements (Construction), and its related statutes and implementing regulations;
              (2) 41 U.S.C. chapter 67, Service Contract Labor Standards;
              (3) The Equal Employment Opportunity Acts and Executive orders;
              (4) 41 U.S.C. chapter 65, Contracts for Material, Supplies, Articles, and Equipment Exceeding $15,000;
              (5) 41 U.S.C. chapter 83, Buy American; or
              (6) The Environmental Protection Acts and Executive orders.
              
                Information security means protecting information and information systems from unauthorized access, use, disclosure, disruption, modification, or destruction in order to provide—
              (1) Integrity, which means guarding against improper information modification or destruction, and includes ensuring information nonrepudiation and authenticity;
              (2) Confidentiality, which means preserving authorized restrictions on access and disclosure, including means for protecting personal privacy and proprietary information; and
              (3) Availability, which means ensuring timely and reliable access to, and use of, information.
              
                Information technology means any equipment, or interconnected system(s) or subsystem(s) of equipment, that is used in the automatic acquisition, storage, analysis, evaluation, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of data or information by the agency.
              (1) For purposes of this definition, equipment is used by an agency if the equipment is used by the agency directly or is used by a contractor under a contract with the agency that requires—
              (i) Its use; or
              
              (ii) To a significant extent, its use in the performance of a service or the furnishing of a product.
              (2) The term “information technology” includes computers, ancillary equipment (including imaging peripherals, input, output, and storage devices necessary for security and surveillance), peripheral equipment designed to be controlled by the central processing unit of a computer, software, firmware and similar procedures, services (including support services), and related resources.
              (3) The term “information technology” does not include any equipment that—
              (i) Is acquired by a contractor incidental to a contract; or
              (ii) Contains imbedded information technology that is used as an integral part of the product, but the principal function of which is not the acquisition, storage, analysis, evaluation, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of data or information. For example, HVAC (heating, ventilation, and air conditioning) equipment, such as thermostats or temperature control devices, and medical equipment where information technology is integral to its operation, are not information technology.
              
                Inherently governmental function means, as a matter of policy, a function that is so intimately related to the public interest as to mandate performance by Government employees. This definition is a policy determination, not a legal determination. An inherently governmental function includes activities that require either the exercise of discretion in applying Government authority, or the making of value judgments in making decisions for the Government. Governmental functions normally fall into two categories: the act of governing, i.e., the discretionary exercise of Government authority, and monetary transactions and entitlements.
              (1) An inherently governmental function involves, among other things, the interpretation and execution of the laws of the United States so as to—
              (i) Bind the United States to take or not to take some action by contract, policy, regulation, authorization, order, or otherwise;
              (ii) Determine, protect, and advance United States economic, political, territorial, property, or other interests by military or diplomatic action, civil or criminal judicial proceedings, contract management, or otherwise;
              (iii) Significantly affect the life, liberty, or property of private persons;
              (iv) Commission, appoint, direct, or control officers or employees of the United States; or
              (v) Exert ultimate control over the acquisition, use, or disposition of the property, real or personal, tangible or intangible, of the United States, including the collection, control, or disbursement of Federal funds.
              (2) Inherently governmental functions do not normally include gathering information for or providing advice, opinions, recommendations, or ideas to Government officials. They also do not include functions that are primarily ministerial and internal in nature, such as building security, mail operations, operation of cafeterias, housekeeping, facilities operations and maintenance, warehouse operations, motor vehicle fleet management operations, or other routine electrical or mechanical services.
              
                Inspection means examining and testing supplies or services (including, when appropriate, raw materials, components, and intermediate assemblies) to determine whether they conform to contract requirements.
              
                Insurance means a contract that provides that for a stipulated consideration, one party undertakes to indemnify another against loss, damage, or liability arising from an unknown or contingent event.
              
                Interagency acquisition means a procedure by which an agency needing supplies or services (the requesting agency) obtains them from another agency (the servicing agency), by an assisted acquisition or a direct acquisition. The term includes—
              (1) Acquisitions under the Economy Act (31 U.S.C. 1535); and

              (2) Non-Economy Act acquisitions completed under other statutory authorities (e.g., General Services Administration Federal Supply Schedules in subpart 8.4 and Governmentwide acquisition contracts (GWACs)).
              
                Invoice means a contractor's bill or written request for payment under the contract for supplies delivered or services performed (see also “proper invoice”).
              
                Irrevocable letter of credit means a written commitment by a federally insured financial institution to pay all or part of a stated amount of money, until the expiration date of the letter, upon the Government's (the beneficiary) presentation of a written demand for payment. Neither the financial institution nor the offeror/contractor can revoke or condition the letter of credit.
              
                Labor surplus area means a geographical area identified by the Department of Labor in accordance with 20 CFR part 654, subpart A, as an area of concentrated unemployment or underemployment or an area of labor surplus.
              
                Labor surplus area concern means a concern that together with its first-tier subcontractors will perform substantially in labor surplus areas. Performance is substantially in labor surplus areas if the costs incurred under the contract on account of manufacturing, production, or performance of appropriate services in labor surplus areas exceed 50 percent of the contract price.
              
                Latent defect means a defect that exists at the time of acceptance but cannot be discovered by a reasonable inspection.
              
                Line item means the basic structural element in a procurement instrument that describes and organizes the required product or service for pricing, delivery, inspection, acceptance, invoicing, and payment. The use of the term “line item” includes “subline item,” as applicable.
              
                Line item number means either a numeric or alphanumeric format to identify a line item.
              
                Major disaster, as used in 6.208, 13.201, 13.500, 18.001, 18.202, 18.203, and subpart 26.2, means any natural catastrophe (including any hurricane, tornado, storm, high water, winddriven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, or drought), or regardless of cause, any fire, flood, or explosion, in any part of the United States, which, in the determination of the President, causes damage of sufficient severity and magnitude to warrant major disaster assistance under the Stafford Act to supplement the efforts and available resources of States, local governments, and disaster relief organizations in alleviating the damage, loss, hardship, or suffering caused thereby (42 U.S.C. 5122).
              
                Major system means that combination of elements that will function together to produce the capabilities required to fulfill a mission need. The elements may include hardware, equipment, software, or any combination thereof, but exclude construction or other improvements to real property. A system is a major system if—
              (1) The Department of Defense is responsible for the system and the total expenditures for research, development, test, and evaluation for the system are estimated to be more than $185 million based on Fiscal Year 2014 constant dollars or the eventual total expenditure for the acquisition exceeds $835 million based on Fiscal Year 2014 constant dollars (or any update of these thresholds based on a more recent fiscal year, as specified in the DoD Instruction 5000.02, “Operation of the Defense Acquisition System”);
              (2) A civilian agency is responsible for the system and total expenditures for the system are estimated to exceed $ 2 million or the dollar threshold for a “major system” established by the agency pursuant to Office of Management and Budget Circular A-109, entitled “Major System Acquisitions,” whichever is greater; or
              (3) The system is designated a “major system” by the head of the agency responsible for the system (10 U.S.C. 2302 and 41 U.S.C. 109.
              
                Make-or-buy program means that part of a contractor's written plan for a contract identifying those major items to be produced or work efforts to be performed in the prime contractor's facilities and those to be subcontracted.
              
                Manufactured end product means any end product in product and service codes (PSC) 1000-9999, except—

              (1) PSC 5510, Lumber and Related Basic Wood Materials;
              
              (2) Product or service group (PSG) 87, Agricultural Supplies;
              (3) PSG 88, Live Animals;
              (4) PSG 89, Subsistence;
              (5) PSC 9410, Crude Grades of Plant Materials;
              (6) PSC 9430, Miscellaneous Crude Animal Products, Inedible;
              (7) PSC 9440, Miscellaneous Crude Agricultural and Forestry Products;
              (8) PSC 9610, Ores;
              (9) PSC 9620, Minerals, Natural and Synthetic; and
              (10) PSC 9630, Additive Metal Materials.
              
                Market research means collecting and analyzing information about capabilities within the market to satisfy agency needs.
              
                Master solicitation means a document containing special clauses and provisions that have been identified as essential for the acquisition of a specific type of supply or service that is acquired repetitively.
              
                May denotes the permissive. However, the words “no person may. . .” mean that no person is required, authorized, or permitted to do the act described.
              
                Micro-purchase means an acquisition of supplies or services using simplified acquisition procedures, the aggregate amount of which does not exceed the micro-purchase threshold.
              
                Micro-purchase threshold means $10,000, except it means—
              (1) For acquisitions of construction subject to 40 U.S.C. chapter 31, subchapter IV, Wage Rate Requirements (Construction), $2,000;
              (2) For acquisitions of services subject to 41 U.S.C. chapter 67, Service Contract Labor Standards, $2,500;

              (3) For acquisitions of supplies or services that, as determined by the head of the agency, are to be used to support a contingency operation; to facilitate defense against or recovery from cyber, nuclear, biological, chemical or radiological attack; to support a request from the Secretary of State or the Administrator of the United States Agency for International Development to facilitate provision of international disaster assistance pursuant to 22 U.S.C. 2292 et seq.; or to support response to an emergency or major disaster (42 U.S.C. 5122), as described in 13.201(g)(1), except for construction subject to 40 U.S.C. chapter 31, subchapter IV, Wage Rate Requirements (Construction) (41 U.S.C. 1903)—
              (i) $20,000 in the case of any contract to be awarded and performed, or purchase to be made, inside the United States; and
              (ii) $30,000 in the case of any contract to be awarded and performed, or purchase to be made, outside the United States; and
              (4) For acquisitions of supplies or services from institutions of higher education (20 U.S.C. 1001(a)) or related or affiliated nonprofit entities, or from nonprofit research organizations or independent research institutes—
              (i) $10,000; or
              (ii) A higher threshold, as determined appropriate by the head of the agency and consistent with clean audit findings under 31 U.S.C. chapter 75, Requirements for Single Audits; an internal institutional risk assessment; or State law.
              
                Minority Institution means an institution of higher education meeting the requirements of Section 365(3) of the Higher Education Act of 1965 (20 U.S.C. 1067k), including a Hispanic-serving institution of higher education, as defined in Section 502(a) of the Act (20 U.S.C. 1101a).
              
                Multi-agency contract (MAC) means a task-order or delivery-order contract established by one agency for use by Government agencies to obtain supplies and services, consistent with the Economy Act (see 17.502-2). Multi-agency contracts include contracts for information technology established pursuant to 40 U.S.C. 11314(a)(2).
              
                Multiple-award contract means a contract that is—

              (1) A Multiple Award Schedule contract issued by GSA (e.g., GSA Schedule Contract) or agencies granted Multiple Award Schedule contract authority by GSA (e.g., Department of Veterans Affairs) as described in FAR part 38;
              (2) A multiple-award task-order or delivery-order contract issued in accordance with FAR subpart 16.5, including Governmentwide acquisition contracts; or

              (3) Any other indefinite-delivery, indefinite-quantity contract entered into with two or more sources pursuant to the same solicitation.
              
                Must (see “shall”).
              
                National defense means any activity related to programs for military or atomic energy production or construction, military assistance to any foreign nation, stockpiling, or space, except that for use in Subpart 11.6, see the definition in 11.601.
              
                Neutral person means an impartial third party, who serves as a mediator, fact finder, or arbitrator, or otherwise functions to assist the parties to resolve the issues in controversy. A neutral person may be a permanent or temporary officer or employee of the Federal Government or any other individual who is acceptable to the parties. A neutral person must have no official, financial, or personal conflict of interest with respect to the issues in controversy, unless the interest is fully disclosed in writing to all parties and all parties agree that the neutral person may serve (5 U.S.C. 583).
              
                Nondevelopmental item means—
              (1) Any previously developed item of supply used exclusively for governmental purposes by a Federal agency, a State or local government, or a foreign government with which the United States has a mutual defense cooperation agreement;
              (2) Any item described in paragraph (1) of this definition that requires only minor modification or modifications of a type customarily available in the commercial marketplace in order to meet the requirements of the procuring department or agency; or
              (3) Any item of supply being produced that does not meet the requirements of paragraphs (1) or (2) solely because the item is not yet in use.
              
                Novation agreement means a legal instrument—
              (1) Executed by the—
              (i) Contractor (transferor);
              (ii) Successor in interest (transferee); and
              (iii) Government; and
              (2) By which, among other things, the transferor guarantees performance of the contract, the transferee assumes all obligations under the contract, and the Government recognizes the transfer of the contract and related assets.
              
                Offer means a response to a solicitation that, if accepted, would bind the offeror to perform the resultant contract. Responses to invitations for bids (sealed bidding) are offers called “bids” or “sealed bids”; responses to requests for proposals (negotiation) are offers called “proposals”; however, responses to requests for quotations (simplified acquisition) are “quotations”, not offers. For unsolicited proposals, see subpart 15.6.
              
                Offeror means offeror or bidder.
              
                Office of Small and Disadvantaged Business Utilization means the Office of Small Business Programs when referring to the Department of Defense.
              
                OMB Uniform Guidance at 2 CFR part 200 is the abbreviated title for Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards (2 CFR part 200), which supersedes OMB Circulars A-21, A-87, A-89, A-102, A-110, A-122, and A-133, and the guidance in Circular A-50 on Audit Followup.
              
                Option means a unilateral right in a contract by which, for a specified time, the Government may elect to purchase additional supplies or services called for by the contract, or may elect to extend the term of the contract.
              
                Organizational conflict of interest means that because of other activities or relationships with other persons, a person is unable or potentially unable to render impartial assistance or advice to the Government, or the person's objectivity in performing the contract work is or might be otherwise impaired, or a person has an unfair competitive advantage.
              
                Outlying areas means—
              (1) Commonwealths. (i) Puerto Rico.
              (ii) The Northern Mariana Islands;
              (2) Territories. (i) American Samoa.
              (ii) Guam.
              (iii) U.S. Virgin Islands; and
              (3) Minor outlying islands. (i) Baker Island.
              (ii) Howland Island.
              (iii) Jarvis Island.
              (iv) Johnston Atoll.
              (v) Kingman Reef.
              (vi) Midway Islands.
              (vii) Navassa Island.
              (viii) Palmyra Atoll.
              (ix) Wake Atoll.
              
              
                Overtime means time worked by a contractor's employee in excess of the employee's normal workweek.
              
                Overtime premium means the difference between the contractor's regular rate of pay to an employee for the shift involved and the higher rate paid for overtime. It does not include shift premium, i.e., the difference between the contractor's regular rate of pay to an employee and the higher rate paid for extra-pay-shift work.
              
                Ozone-depleting substance means any substance the Environmental Protection Agency designates in 40 CFR part 82 as—
              (1) Class I, including, but not limited to, chlorofluorocarbons, halons, carbon tetrachloride, and methyl chloroform; or
              (2) Class II, including, but not limited to, hydrochlorofluorocarbons.
              
                Partial termination means the termination of a part, but not all, of the work that has not been completed and accepted under a contract.
              
                Past performance means an offeror's or contractor's performance on active and physically completed contracts (see 4.804-4).
              
                Performance-based acquisition (PBA) means an acquisition structured around the results to be achieved as opposed to the manner by which the work is to be performed.
              
                Performance Work Statement (PWS) means a statement of work for performance-based acquisitions that describes the required results in clear, specific and objective terms with measurable outcomes.
              
                Personal property means property of any kind or interest in it except real property, records of the Federal Government, and naval vessels of the following categories:
              (1) Battleships;
              (2) Cruisers;
              (3) Aircraft carriers;
              (4) Destroyers; and
              (5) Submarines.
              
                Personal services contract means a contract that, by its express terms or as administered, makes the contractor personnel appear to be, in effect, Government employees (see 37.104).
              
                Plant clearance officer means an authorized representative of the contracting officer, appointed in accordance with agency procedures, responsible for screening, redistributing, and disposing of contractor inventory from a contractor's plant or work site. The term “Contractor's plant” includes, but is not limited to, Government-owned contractor-operated plants, Federal installations, and Federal and non-Federal industrial operations, as may be required under the scope of the contract.
              
                Pollution prevention means any practice that—
              (1)(i) Reduces the amount of any hazardous substance, pollutant, or contaminant entering any waste stream or otherwise released into the environment (including fugitive emissions) prior to recycling, treatment, or disposal; and
              (ii) Reduces the hazards to public health and the environment associated with the release of such substances, pollutants, and contaminants;
              (2) Reduces or eliminates the creation of pollutants through increased efficiency in the use of raw materials, energy, water, or other resources; or
              (3) Protects natural resources by conservation.
              
                Power of attorney means the authority given one person or corporation to act for and obligate another, as specified in the instrument creating the power; in corporate suretyship, an instrument under seal that appoints an attorney-in-fact to act in behalf of a surety company in signing bonds (see also “attorney-in-fact” at 28.001).
              
                Preaward survey means an evaluation of a prospective contractor's capability to perform a proposed contract.
              
                Preponderance of the evidence means proof by information that, compared with that opposing it, leads to the conclusion that the fact at issue is more probably true than not.
              
                Pricing means the process of establishing a reasonable amount or amounts to be paid for supplies or services.
              
                Principal means an officer, director, owner, partner, or a person having primary management or supervisory responsibilities within a business entity (e.g., general manager; plant manager; head of a division or business segment; and similar positions).
              
                Procurement (see “acquisition”).
              
              
                Procuring activity means a component of an executive agency having a significant acquisition function and designated as such by the head of the agency. Unless agency regulations specify otherwise, the term “procuring activity” is synonymous with “contracting activity.”
              
                Products has the same meaning as supplies.
              
              
                Projected average loss means the estimated long-term average loss per period for periods of comparable exposure to risk of loss.
              
                Proper invoice means an invoice that meets the minimum standards specified in 32.905(b).
              
                Purchase order, when issued by the Government, means an offer by the Government to buy supplies or services, including construction and research and development, upon specified terms and conditions, using simplified acquisition procedures.
              
                Qualification requirement means a Government requirement for testing or other quality assurance demonstration that must be completed before award of a contract.
              
                Qualified products list (QPL) means a list of products that have been examined, tested, and have satisfied all applicable qualification requirements.
              
                Qualifying offeror, as used in 13.106-1 and 15.304, means an offeror that is determined to be a responsible source, submits a technically acceptable proposal that conforms to the requirements of the solicitation, and the contracting officer has no reason to believe would be likely to offer other than fair and reasonable pricing (10 U.S.C. 2305(a)(3)(D)).
              
                Receiving report means written evidence that indicates Government acceptance of supplies delivered or services performed (see subpart 46.6). Receiving reports must meet the requirements of 32.905(c).
              
                Recovered material means waste materials and by-products recovered or diverted from solid waste, but the term does not include those materials and by-products generated from, and commonly reused within, an original manufacturing process. For use in subpart 11.3 for paper and paper products, see the definition at 11.301.
              
                Registered in the System for Award Management (SAM) means that—
              (1) The Contractor has entered all mandatory information, including the unique entity identifier and the Electronic Funds Transfer indicator (if applicable), the Commercial and Government Entity (CAGE) code, as well as data required by the Federal Funding Accountability and Transparency Act of 2006 (see subpart 4.14), into SAM;
              (2) The Contractor has completed the Core, Assertions, Representations and Certifications, and Points of Contact sections of the registration in SAM;
              (3) The Government has validated all mandatory data fields, to include validation of the Taxpayer Identification Number (TIN) with the Internal Revenue Service (IRS). The contractor will be required to provide consent for TIN validation to the Government as a part of the SAM registration process; and
              (4) The Government has marked the record “Active”.
              
                Renewable energy means energy produced by solar, wind, geothermal, biomass, landfill gas, ocean (including tidal, wave, current, and thermal), municipal solid waste, or new hydroelectric generation capacity achieved from increased efficiency or additions of new capacity at an existing hydroelectric project (Energy Policy Act of 2005, 42 U.S.C. 15852).
              
                Renewable energy technology means—
              (1) Technologies that use renewable energy to provide light, heat, cooling, or mechanical or electrical energy for use in facilities or other activities; or
              (2) The use of integrated whole-building designs that rely upon renewable energy resources, including passive solar design.
              
                Requesting agency means the agency that has the requirement for an interagency acquisition.
              
                Residual value means the proceeds, less removal and disposal costs, if any, realized upon disposition of a tangible capital asset. It usually is measured by the net proceeds from the sale or other disposition of the asset, or its fair value if the asset is traded in on another asset. The estimated residual value is a current forecast of the residual value.
              
              
                Responsible audit agency means the agency that is responsible for performing all required contract audit services at a business unit.
              
                Responsible prospective contractor means a contractor that meets the standards in 9.104.
              
                Scrap means personal property that has no value except its basic metallic, mineral, or organic content.
              
                Segment means one of two or more divisions, product departments, plants, or other subdivisions of an organization reporting directly to a home office, usually identified with responsibility for profit and/or producing a product or service. The term includes—
              (1) Government-owned contractor-operated (GOCO) facilities; and
              (2) Joint ventures and subsidiaries (domestic and foreign) in which the organization has—
              (i) A majority ownership; or
              (ii) Less than a majority ownership, but over which it exercises control.
              
                Self-insurance means the assumption or retention of the risk of loss by the contractor, whether voluntarily or involuntarily. Self-insurance includes the deductible portion of purchased insurance.
              
                Senior procurement executive means the individual appointed pursuant to 41 U.S.C. 1702(c) who is responsible for management direction of the acquisition system of the executive agency, including implementation of the unique acquisition policies, regulations, and standards of the executive agency.
              
                Service-disabled veteran-owned small business concern—
              (1) Means a small business concern—
              (i) Not less than 51 percent of which is owned by one or more service-disabled veterans or, in the case of any publicly owned business, not less than 51 percent of the stock of which is owned by one or more service-disabled veterans; and
              (ii) The management and daily business operations of which are controlled by one or more service-disabled veterans or, in the case of a service-disabled veteran with permanent and severe disability, the spouse or permanent caregiver of such veteran.
              (2) Service-disabled veteran means a veteran, as defined in 38 U.S.C. 101(2), with a disability that is service-connected, as defined in 38 U.S.C. 101(16).
              
                Servicing agency means the agency that will conduct an assisted acquisition on behalf of the requesting agency.
              
                Shall denotes the imperative.
              
                Shipment means freight transported or to be transported.
              
                Shop drawings means drawings submitted by the construction contractor or a subcontractor at any tier or required under a construction contract, showing in detail either or both of the following:
              (1) The proposed fabrication and assembly of structural elements.
              (2) The installation (i.e., form, fit, and attachment details) of materials or equipment.
              
                Should means an expected course of action or policy that is to be followed unless inappropriate for a particular circumstance.
              
                Signature or signed means the discrete, verifiable symbol of an individual that, when affixed to a writing with the knowledge and consent of the individual, indicates a present intention to authenticate the writing. This includes electronic symbols.
              
                Simplified acquisition procedures means the methods prescribed in part 13 for making purchases of supplies or services.
              
                Simplified acquisition threshold means $250,000, except for—

              (1) Acquisitions of supplies or services that, as determined by the head of the agency, are to be used to support a contingency operation; to facilitate defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack; to support a request from the Secretary of State or the Administrator of the United States Agency for International Development to facilitate provision of international disaster assistance pursuant to 22 U.S.C. 2292 et seq.; or to support response to an emergency or major disaster (42 U.S.C. 5122), (41 U.S.C. 1903), the term means—
              (i) $750,000 for any contract to be awarded and performed, or purchase to be made, inside the United States; and

              (ii) $1.5 million for any contract to be awarded and performed, or purchase to be made, outside the United States; and
              
              (2) Acquisitions of supplies or services that, as determined by the head of the agency, are to be used to support a humanitarian or peacekeeping operation (10 U.S.C. 2302), the term means $500,000 for any contract to be awarded and performed, or purchase to be made, outside the United States.
              
                Single, Governmentwide point of entry, means the one point of entry to be designated by the Administrator of OFPP that will allow the private sector to electronically access procurement opportunities Governmentwide.
              
                Small business concern means a concern, including its affiliates, that is independently owned and operated, not dominant in the field of operation in which it is bidding on Government contracts, and qualified as a small business under the criteria and size standards in 13 CFR part 121 (see 19.102). Such a concern is “not dominant in its field of operation” when it does not exercise a controlling or major influence on a national basis in a kind of business activity in which a number of business concerns are primarily engaged. In determining whether dominance exists, consideration must be given to all appropriate factors, including volume of business, number of employees, financial resources, competitive status or position, ownership or control of materials, processes, patents, license agreements, facilities, sales territory, and nature of business activity. (See 15 U.S.C. 632.)
              
                Small business subcontractor means a concern that does not exceed the size standard for the North American Industry Classification Systems code that the prime contractor determines best describes the product or service being acquired by the subcontract.
              
                Small Business Teaming Arrangement—
              (1) Means an arrangement where—
              (i) Two or more small business concerns have formed a joint venture; or
              (ii) A small business offeror agrees with one or more other small business concerns to have them act as its subcontractors under a specified Government contract. A Small Business Teaming Arrangement between the offeror and its small business subcontractor(s) exists through a written agreement between the parties that—
              (A) Is specifically referred to as a “Small Business Teaming Arrangement”; and
              (B) Sets forth the different responsibilities, roles, and percentages (or other allocations) of work as it relates to the acquisition;
              (2)(i) For civilian agencies, may include two business concerns in a mentor-protégé relationship when both the mentor and the protégé are small or the protégé is small and the concerns have received an exception to affiliation pursuant to 13 CFR 121.103(h)(3)(ii) or (iii).
              (ii) For DoD, may include two business concerns in a mentor-protégé relationship in the Department of Defense Pilot Mentor-Protégé Program (see section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Pub. L. 101-510; 10 U.S.C. 2302 note)) when both the mentor and the protégé are small. There is no exception to joint venture size affiliation for offers received from teaming arrangements under the Department of Defense Pilot Mentor-Protégé Program; and
              (3) See 13 CFR 121.103(b)(9) regarding the exception to affiliation for offers received from Small Business Teaming Arrangements in the case of a solicitation of offers for a bundled contract with a reserve.
              
                Small disadvantaged business concern, consistent with 13 CFR 124.1002, means a small business concern under the size standard applicable to the acquisition, that
              (1) Is at least 51 percent unconditionally and directly owned (as defined at 13 CFR 124.105) by—
              (i) One or more socially disadvantaged (as defined at 13 CFR 124.103) and economically disadvantaged (as defined at 13 CFR 124.104) individuals who are citizens of the United States; and
              (ii) Each individual claiming economic disadvantage has a net worth not exceeding $750,000 after taking into account the applicable exclusions set forth at 13 CFR 124.104(c)(2); and
              (2) The management and daily business operations of which are controlled (as defined at 13 CFR 124.106) by individuals who meet the criteria in paragraphs (1)(i) and (ii) of this definition.
              
                Sole source acquisition means a contract for the purchase of supplies or services that is entered into or proposed to be entered into by an agency after soliciting and negotiating with only one source.
              
                Solicitation means any request to submit offers or quotations to the Government. Solicitations under sealed bid procedures are called “invitations for bids.” Solicitations under negotiated procedures are called “requests for proposals.” Solicitations under simplified acquisition procedures may require submission of either a quotation or an offer.
              
                Solicitation provision or provision means a term or condition used only in solicitations and applying only before contract award.
              
                Source selection information means any of the following information that is prepared for use by an agency for the purpose of evaluating a bid or proposal to enter into an agency procurement contract, if that information has not been previously made available to the public or disclosed publicly:
              (1) Bid prices submitted in response to an agency invitation for bids, or lists of those bid prices before bid opening.
              (2) Proposed costs or prices submitted in response to an agency solicitation, or lists of those proposed costs or prices.
              (3) Source selection plans.
              (4) Technical evaluation plans.
              (5) Technical evaluations of proposals.
              (6) Cost or price evaluations of proposals.
              (7) Competitive range determinations that identify proposals that have a reasonable chance of being selected for award of a contract.
              (8) Rankings of bids, proposals, or competitors.
              (9) Reports and evaluations of source selection panels, boards, or advisory councils.
              (10) Other information marked as “Source Selection Information—See FAR 2.101 and 3.104” based on a case-by-case determination by the head of the agency or the contracting officer, that its disclosure would jeopardize the integrity or successful completion of the Federal agency procurement to which the information relates.
              
                Special competency means a special or unique capability, including qualitative aspects, developed incidental to the primary functions of the Federally Funded Research and Development Centers to meet some special need.
              
                Special test equipment means either single or multipurpose integrated test units engineered, designed, fabricated, or modified to accomplish special purpose testing in performing a contract. It consists of items or assemblies of equipment including foundations and similar improvements necessary for installing special test equipment, and standard or general purpose items or components that are interconnected and interdependent so as to become a new functional entity for special testing purposes. Special test equipment does not include material, special tooling, real property, and equipment items used for general testing purposes or property that with relatively minor expense can be made suitable for general purpose use.
              
                Special tooling means jigs, dies, fixtures, molds, patterns, taps, gauges, and all components of these items including foundations and similar improvements necessary for installing special tooling, and which are of such a specialized nature that without substantial modification or alteration their use is limited to the development or production of particular supplies or parts thereof or to the performance of particular services. Special tooling does not include material, special test equipment, real property, equipment, machine tools, or similar capital items.
              
                State and local taxes means taxes levied by the States, the District of Columbia, outlying areas of the United States, or their political subdivisions.
              
                Statement of Objectives (SOO) means a Government-prepared document incorporated into the solicitation that states the overall performance objectives. It is used in solicitations when the Government intends to provide the maximum flexibility to each offeror to propose an innovative approach.
              
                Subline item means a subset of a line item.
              
              
                Substantial evidence means information sufficient to support the reasonable belief that a particular act or omission has occurred.
              
                Substantially as follows or substantially the same as, when used in the prescription and introductory text of a provision or clause, means that authorization is granted to prepare and utilize a variation of that provision or clause to accommodate requirements that are peculiar to an individual acquisition; provided that the variation includes the salient features of the FAR provision or clause, and is not inconsistent with the intent, principle, and substance of the FAR provision or clause or related coverage of the subject matter.
              
                Supplemental agreement means a contract modification that is accomplished by the mutual action of the parties.
              
                Supplies means all property except land or interest in land. It includes (but is not limited to) public works, buildings, and facilities; ships, floating equipment, and vessels of every character, type, and description, together with parts and accessories; aircraft and aircraft parts, accessories, and equipment; machine tools; and the alteration or installation of any of the foregoing.
              
                Supporting a diplomatic or consular mission means performing outside the United States under a contract administered by Federal agency personnel who are subject to the direction of a Chief of Mission.
              
                Surety means an individual or corporation legally liable for the debt, default, or failure of a principal to satisfy a contractual obligation. The types of sureties referred to are as follows:
              (1) An individual surety is one person, as distinguished from a business entity, who is liable for the entire penal amount of the bond.
              (2) A corporate surety is licensed under various insurance laws and, under its charter, has legal power to act as surety for others.
              (3) A cosurety is one of two or more sureties that are jointly liable for the penal sum of the bond. A limit of liability for each surety may be stated.
              
                Surplus property means excess personal property not required by any Federal agency as determined by the Administrator of the General Services Administration (GSA). (See 41 CFR 102-36.40).
              
                Suspension means action taken by a suspending official under 9.407 to disqualify a contractor temporarily from Government contracting and Government-approved subcontracting; a contractor that is disqualified is “suspended.”
              
                Sustainable acquisition means acquiring goods and services in order to create and maintain conditions—
              (1) Under which humans and nature can exist in productive harmony; and
              (2) That permit fulfilling the social, economic, and other requirements of present and future generations.
              
                System for Award Management (SAM) means the primary Government repository for prospective Federal awardee and Federal awardee information and the centralized Government system for certain contracting, grants, and other assistance-related processes. It includes—
              (1) Data collected from prospective Federal awardees required for the conduct of business with the Government;
              (2) Prospective contractor-submitted annual representations and certifications in accordance with FAR subpart 4.12; and
              (3) Identification of those parties excluded from receiving Federal contracts, certain subcontracts, and certain types of Federal financial and non-financial assistance and benefits.
              
                Task order means an order for services placed against an established contract or with Government sources.
              
                Taxpayer Identification Number (TIN) means the number required by the IRS to be used by the offeror in reporting income tax and other returns. The TIN may be either a Social Security Number or an Employer Identification Number.
              
                Technical data means recorded information (regardless of the form or method of the recording) of a scientific or technical nature (including computer databases and computer software documentation). This term does not include computer software or financial, administrative, cost or pricing, or management data or other information incidental to contract administration. The term includes recorded information of a scientific or technical nature that is included in computer databases (see 41 U.S.C. 116).
              
                Terminated portion of the contract means the portion of a contract that the contractor is not to perform following a partial termination. For construction contracts that have been completely terminated for convenience, it means the entire contract, notwithstanding the completion of, and payment for, individual items of work before termination.
              
                Termination for convenience means the exercise of the Government's right to completely or partially terminate performance of work under a contract when it is in the Government's interest.
              
                Termination for default means the exercise of the Government's right to completely or partially terminate a contract because of the contractor's actual or anticipated failure to perform its contractual obligations.
              
                Termination inventory means any property purchased, supplied, manufactured, furnished, or otherwise acquired for the performance of a contract subsequently terminated and properly allocable to the terminated portion of the contract. It includes Government-furnished property. It does not include any facilities, material, special test equipment, or special tooling that are subject to a separate contract or to a special contract requirement governing their use or disposition.
              
                Unallowable cost means any cost that, under the provisions of any pertinent law, regulation, or contract, cannot be included in prices, cost-reimbursements, or settlements under a Government contract to which it is allocable.
              
                Unique and innovative concept, when used relative to an unsolicited research proposal, means that—
              (1) In the opinion and to the knowledge of the Government evaluator, the meritorious proposal—
              (i) Is the product of original thinking submitted confidentially by one source;
              (ii) Contains new, novel, or changed concepts, approaches, or methods;
              (iii) Was not submitted previously by another; and
              (iv) Is not otherwise available within the Federal Government.
              (2) In this context, the term does not mean that the source has the sole capability of performing the research.
              
                Unique entity identifier means a number or other identifier used to identify a specific commercial, nonprofit, or Government entity. See www.sam.gov for the designated entity for establishing unique entity identifiers.
              
                United States, when used in a geographic sense, means the 50 States and the District of Columbia, except as follows:
              (1) For use in subpart 3.10, see the definition at 3.1001.
              (2) For use in subpart 22.8, see the definition at 22.801.
              (3) For use in subpart 22.10, see the definition at 22.1001.
              (4) For use in subpart 22.13, see the definition at 22.1301.
              (5) For use in subpart 22.16, see the definition at 22.1601.
              (6) For use in subpart 22.17, see the definition at 22.1702.
              (7) For use in subpart 22.18, see the definition at 22.1801.
              (8) For use in part 23, see definition at 23.001.
              (9) For use in part 25, see the definition at 25.003.
              (10) For use in Part 27, see the definition at 27.001.
              (11) For use in subpart 47.4, see the definition at 47.401.
              
                Unsolicited proposal means a written proposal for a new or innovative idea that is submitted to an agency on the initiative of the offeror for the purpose of obtaining a contract with the Government, and that is not in response to a request for proposals, Broad Agency Announcement, Small Business Innovation Research topic, Small Business Technology Transfer Research topic, Program Research and Development Announcement, or any other Government-initiated solicitation or program.
              
                Value engineering means an analysis of the functions of a program, project, system, product, item of equipment, building, facility, service, or supply of an executive agency, performed by qualified agency or contractor personnel, directed at improving performance, reliability, quality, safety, and life-cycle costs (41 U.S.C. 1711). For use in the clause at 52.248-2, see the definition at 52.248-2(b).
              
              
                Value engineering change proposal (VECP)- (1) Means a proposal that—
              (i) Requires a change to the instant contract to implement; and
              (ii) Results in reducing the overall projected cost to the agency without impairing essential functions or characteristics, provided, that it does not involve a change—
              (A) In deliverable end item quantities only;
              (B) In research and development (R&D) items or R&D test quantities that are due solely to results of previous testing under the instant contract; or
              (C) To the contract type only.
              (2) For use in the clauses at—
              (i) 52.248-2, see the definition at 52.248-2(b); and
              (ii) 52.248-3, see the definition at 52.248-3(b).
              
                Veteran-owned small business concern means a small business concern—
              (1) Not less than 51 percent of which is owned by one or more veterans (as defined at 38 U.S.C. 101(2)) or, in the case of any publicly owned business, not less than 51 percent of the stock of which is owned by one or more veterans; and
              (2) The management and daily business operations of which are controlled by one or more veterans.
              
                Virgin material means—
              (1) Previously unused raw material, including previously unused copper, aluminum, lead, zinc, iron, other metal or metal ore; or
              (2) Any undeveloped resource that is, or with new technology will become, a source of raw materials.
              
                Voluntary consensus standards means common and repeated use of rules, conditions, guidelines or characteristics for products, or related processes and production methods and related management systems. Voluntary Consensus Standards are developed or adopted by domestic and international voluntary consensus standard making bodies (e.g., International Organization for Standardization (ISO) and ASTM-International). See OMB Circular A-119.
              
                Warranty means a promise or affirmation given by a contractor to the Government regarding the nature, usefulness, or condition of the supplies or performance of services furnished under the contract.
              
                Waste reduction means preventing or decreasing the amount of waste being generated through waste prevention, recycling, or purchasing recycled and environmentally preferable products.
              
                Water consumption intensity means water consumption per square foot of building space.
              
                Women-owned small business concern means—
              (1) A small business concern—
              (i) That is at least 51 percent owned by one or more women; or, in the case of any publicly owned business, at least 51 percent of the stock of which is owned by one or more women; and
              (ii) Whose management and daily business operations are controlled by one or more women; or
              (2) A small business concern eligible under the Women-Owned Small Business Program in accordance with 13 CFR part 127 (see subpart 19.15).
              
                Women-Owned Small Business (WOSB) Program. (1) Women-Owned Small Business (WOSB) Program means a program that authorizes contracting officers to limit competition, including award on a sole source basis, to—
              (i) Economically disadvantaged women-owned small business (EDWOSB) concerns eligible under the WOSB Program for Federal contracts assigned a North American Industry Classification Systems (NAICS) code in an industry in which the Small Business Administration (SBA) has determined that WOSB concerns are underrepresented in Federal procurement; and
              (ii) WOSB concerns eligible under the WOSB Program for Federal contracts assigned a NAICS code in an industry in which SBA has determined that WOSB concerns are substantially underrepresented in Federal procurement.
              (2) Economically disadvantaged women-owned small business (EDWOSB) concern means a small business concern that is at least 51 percent directly and unconditionally owned by, and the management and daily business operations of which are controlled by, one or more women who are citizens of the United States and who are economically disadvantaged in accordance with 13 CFR part 127. It automatically qualifies as a women-owned small business (WOSB) concern eligible under the WOSB Program.
              (3) Women-owned small business (WOSB) concern eligible under the WOSB Program means a small business concern that is at least 51 percent directly and unconditionally owned by, and the management and daily business operations of which are controlled by, one or more women who are citizens of the United States (13 CFR part 127).
              
                Writing or written (see “in writing”).
              [66 FR 2118, Jan. 10, 2001]
              
                Editorial Note:
                For Federal Register citations affecting section 2.101, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart 2.2—Definitions Clause
            
              2.201
              Contract clause.
              Insert the clause at 52.202-1, Definitions, in solicitations and contracts that exceed the simplified acquisition threshold.
              [69 FR 34228, June 18, 2004]
            
          
        
        
          Pt. 3
          PART 3—IMPROPER BUSINESS PRACTICES AND PERSONAL CONFLICTS OF INTEREST
          
            Sec.
            3.000
            Scope of part.
            
              Subpart 3.1—Safeguards
              3.101
              Standards of conduct.
              3.101-1
              General.
              3.101-2
              Solicitation and acceptance of gratuities by Government personnel.
              3.101-3
              Agency regulations.
              3.102
              [Reserved]
              3.103
              Independent pricing.
              3.103-1
              Solicitation provision.
              3.103-2
              Evaluating the certification.
              3.103-3
              The need for further certifications.
              3.104
              Procurement integrity.
              3.104-1
              Definitions.
              3.104-2
              General.
              3.104-3
              Statutory and related prohibitions, restrictions, and requirements.
              3.104-4
              Disclosure, protection, and marking of contractor bid or proposal information and source selection information.
              3.104-5
              Disqualification.
              3.104-6
              Ethics advisory opinions regarding prohibitions on a former official's acceptance of compensation from a contractor.
              3.104-7
              Violations or possible violations.
              3.104-8
              Criminal and civil penalties, and further administrative remedies.
              3.104-9
              Contract clauses.
            
            
              Subpart 3.2—Contractor Gratuities to Government Personnel
              3.201
              Applicability.
              3.202
              Contract clause.
              3.203
              Reporting suspected violations of the Gratuities clause.
              3.204
              Treatment of violations.
            
            
              Subpart 3.3—Reports of Suspected Antitrust Violations
              3.301
              General.
              3.302
              Definitions.
              3.303
              Reporting suspected antitrust violations.
            
            
              Subpart 3.4—Contingent Fees
              3.400
              Scope of subpart.
              3.401
              Definitions.
              3.402
              Statutory requirements.
              3.403
              Applicability.
              3.404
              Contract clause.
              3.405
              Misrepresentations or violations of the Covenant Against Contingent Fees.
              3.406
              Records.
            
            
              Subpart 3.5—Other Improper Business Practices
              3.501
              Buying-in.
              3.501-1
              Definition.
              3.501-2
              General.
              3.502
              Subcontractor kickbacks.
              3.502-1
              Definitions.
              3.502-2
              Subcontractor kickbacks.
              3.502-3
              Contract clause.
              3.503
              Unreasonable restrictions on subcontractor sales.
              3.503-1
              Policy.
              3.503-2
              Contract clause.
            
            
              Subpart 3.6—Contracts With Government Employees or Organizations Owned or Controlled by Them
              3.601
              Policy.
              3.602
              Exceptions.
              3.603
              Responsibilities of the contracting officer.
            
            
              Subpart 3.7—Voiding and Rescinding Contracts
              3.700
              Scope of subpart.
              3.701
              Purpose.
              3.702
              Definition.
              3.703
              Authority.
              3.704
              Policy.
              3.705
              Procedures.
            
            
              
              Subpart 3.8—Limitation on the Payment of Funds to Influence Federal Transactions
              3.800
              Scope of subpart.
              3.801
              Definitions.
              3.802
              Statutory prohibition and requirement.
              3.803
              Exceptions.
              3.804
              Policy.
              3.805
              Exemption.
              3.806
              Processing suspected violations.
              3.807
              Civil penalties.
              3.808
              Solicitation provision and contract clause.
            
            
              Subpart 3.9—Whistleblower Protections for Contractor Employees
              3.900
              Scope of subpart.
              3.901
              Definitions.
              3.902
              [Reserved]
              3.903
              Policy.
              3.904
              Procedures for filing complaints.
              3.905
              Procedures for investigating complaints.
              3.906
              Remedies.
              3.907
              Whistleblower Protections Under the American Recovery and Reinvestment Act of 2009 (the Recovery Act).
              3.907-1
              Definitions.
              3.907-2
              Policy.
              3.907-3
              Procedures for filing complaints.
              3.907-4
              Procedures for investigating complaints.
              3.907-5
              Access to investigative file of Inspector General.
              3.907-6
              Remedies and enforcement authority.
              3.907-7
              Contract clause.
              3.908
              Pilot program for enhancement of contractor employee whistleblower protections
              3.908-1
              Scope of section.
              3.908-2
              Definitions.
              3.908-3
              Policy.
              3.908-4
              Filing complaints.
              3.908-5
              Procedures for investigating complaints.
              3.908-6
              Remedies.
              3.908-7
              Enforcement of orders.
              3.908-8
              Classified information.
              3.908-9
              Contract clause.
              3.909
              Prohibition on providing funds to an entity that requires certain internal confidentiality agreements or statements.
              3.909-1
              Prohibition.
              3.909-2
              Representation by the offeror.
              3.909-3
              Solicitation provision and contract clause.
            
            
              Subpart 3.10—Contractor Code of Business Ethics and Conduct
              3.1000
              Scope of subpart.
              3.1001
              Definitions.
              3.1002
              Policy.
              3.1003
              Requirements.
              3.1004
              Contract clauses.
            
            
              Subpart 3.11—Preventing Personal Conflicts of Interest for Contractor Employees Performing Acquisition Functions
              3.1100
              Scope of subpart.
              3.1101
              Definitions.
              3.1102
              Policy.
              3.1103
              Procedures.
              3.1104
              Mitigation or waiver.
              3.1105
              Violations.
              3.1106
              Contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42108, Sept. 19, 1983, unless otherwise noted.
          
          
            3.000
            Scope of part.
            This part prescribes policies and procedures for avoiding improper business practices and personal conflicts of interest and for dealing with their apparent or actual occurrence.
          
          
            Subpart 3.1—Safeguards
            
              3.101
              Standards of conduct.
            
            
              3.101-1
              General.
              Government business shall be conducted in a manner above reproach and, except as authorized by statute or regulation, with complete impartiality and with preferential treatment for none. Transactions relating to the expenditure of public funds require the highest degree of public trust and an impeccable standard of conduct. The general rule is to avoid strictly any conflict of interest or even the appearance of a conflict of interest in Government-contractor relationships. While many Federal laws and regulations place restrictions on the actions of Government personnel, their official conduct must, in addition, be such that they would have no reluctance to make a full public disclosure of their actions.
            
            
              3.101-2
              Solicitation and acceptance of gratuities by Government personnel.

              As a rule, no Government employee may solicit or accept, directly or indirectly, any gratuity, gift, favor, entertainment, loan, or anything of monetary value from anyone who (a) has or is seeking to obtain Government business with the employee's agency, (b) conducts activities that are regulated by the employee's agency, or (c) has interests that may be substantially affected by the performance or nonperformance of the employee's official duties. Certain limited exceptions are authorized in agency regulations.
            
            
              3.101-3
              Agency regulations.

              (a) Agencies are required by Executive Order 11222 of May 8, 1965, and 5 CFR part 735 to prescribe Standards of Conduct. These agency standards contain—
              (1) Agency-authorized exceptions to 3.101-2; and
              (2) Disciplinary measures for persons violating the standards of conduct.
              (b) Requirements for employee financial disclosure and restrictions on private employment for former Government employees are in Office of Personnel Management and agency regulations implementing Public Law 95-521, which amended 18 U.S.C. 207.
            
            
              3.102
              [Reserved]
            
            
              3.103
              Independent pricing.
            
            
              3.103-1
              Solicitation provision.
              The contracting officer shall insert the provision at 52.203-2, Certificate of Independent Price Determination, in solicitations when a firm-fixed-price contract or fixed-price contract with economic price adjustment is contemplated, unless—
              (a) The acquisition is to be made under the simplified acquisition procedures in part 13;
              (b) [Reserved]
              (c) The solicitation is a request for technical proposals under two-step sealed bidding procedures; or
              (d) The solicitation is for utility services for which rates are set by law or regulation.
              [48 FR 42108, Sept. 19, 1983, as amended at 50 FR 1727, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 55 FR 25526, June 21, 1990; 60 FR 34744, July 3, 1995]
            
            
              3.103-2
              Evaluating the certification.
              (a) Evaluation guidelines. (1) None of the following, in and of itself, constitutes disclosure as it is used in paragraph (a)(2) of the Certificate of Independent Price Determination (hereafter, the certificate):
              (i) The fact that a firm has published price lists, rates, or tariffs covering items being acquired by the Government.
              (ii) The fact that a firm has informed prospective customers of proposed or pending publication of new or revised price lists for items being acquired by the Government.
              (iii) The fact that a firm has sold the same items to commercial customers at the same prices being offered to the Government.
              (2) For the purpose of paragraph (b)(2) of the certificate, an individual may use a blanket authorization to act as an agent for the person(s) responsible for determining the offered prices if—
              (i) The proposed contract to which the certificate applies is clearly within the scope of the authorization; and
              (ii) The person giving the authorization is the person within the offeror's organization who is responsible for determining the prices being offered at the time the certification is made in the particular offer.
              (3) If an offer is submitted jointly by two or more concerns, the certification provided by the representative of each concern applies only to the activities of that concern.
              (b) Rejection of offers suspected of being collusive. (1) If the offeror deleted or modified paragraph (a)(1) or (3) or paragraph (b) of the certificate, the contracting officer shall reject the offeror's bid or proposal.

              (2) If the offeror deleted or modified paragraph (a)(2) of the certificate, the offeror must have furnished with its offer a signed statement of the circumstances of the disclosure of prices contained in the bid or proposal. The chief of the contracting office shall review the altered certificate and the statement and shall determine, in writing, whether the disclosure was made for the purpose or had the effect of restricting competition. If the determination is positive, the bid or proposal shall be rejected; if it is negative, the bid or proposal shall be considered for award.
              
              (3) Whenever an offer is rejected under paragraph (b)(1) or (2) of this section, or the certificate is suspected of being false, the contracting officer shall report the situation to the Attorney General in accordance with 3.303.
              (4) The determination made under paragraph (2) of this section shall not prevent or inhibit the prosecution of any criminal or civil actions involving the occurrences or transactions to which the certificate relates.
              [48 FR 42108, Sept. 19, 1983, as amended at 55 FR 25526, June 21, 1990; 84 FR 19839, May 6, 2019]
            
            
              3.103-3
              The need for further certifications.
              A contractor that properly executed the certificate before award does not have to submit a separate certificate with each proposal to perform a work order or similar ordering instrument issued pursuant to the terms of the contract, where the Government's requirements cannot be met from another source.
            
            
              3.104
              Procurement integrity.
            
            
              3.104-1
              Definitions.
              As used in this section—
              
                Agency ethics official means the designated agency ethics official described in 5 CFR 2638.201 or other designated person, including—
              (1) Deputy ethics officials described in 5 CFR 2638.204, to whom authority under 3.104-6 has been delegated by the designated agency ethics official; and
              (2) Alternate designated agency ethics officials described in 5 CFR 2638.202(b).
              
                Compensation means wages, salaries, honoraria, commissions, professional fees, and any other form of compensation, provided directly or indirectly for services rendered. Compensation is indirectly provided if it is paid to an entity other than the individual, specifically in exchange for services provided by the individual.
              
                Contractor bid or proposal information means any of the following information submitted to a Federal agency as part of or in connection with a bid or proposal to enter into a Federal agency procurement contract, if that information has not been previously made available to the public or disclosed publicly:
              (1) Cost or pricing data (as defined by 10 U.S.C. 2306a(h)) with respect to procurements subject to that section, and 41 U.S.C. 3501(a)(2), with respect to procurements subject to that section.
              (2) Indirect costs and direct labor rates.
              (3) Proprietary information about manufacturing processes, operations, or techniques marked by the contractor in accordance with applicable law or regulation.
              (4) Information marked by the contractor as “contractor bid or proposal information” in accordance with applicable law or regulation.
              (5) Information marked in accordance with 52.215-1(e).
              
                Decision to award a subcontract or modification of subcontract means a decision to designate award to a particular source.
              
                Federal agency procurement means the acquisition (by using competitive procedures and awarding a contract) of goods or services (including construction) from non-Federal sources by a Federal agency using appropriated funds. For broad agency announcements and small business innovation research programs, each proposal received by an agency constitutes a separate procurement for purposes of 41 U.S.C. chapter 21.
              
                In excess of $10,000,000 means—
              (1) The value, or estimated value, at the time of award, of the contract, including all options;
              (2) The total estimated value at the time of award of all orders under an indefinite-delivery, indefinite-quantity, or requirements contract;
              (3) Any multiple award schedule contract, unless the contracting officer documents a lower estimate;
              (4) The value of a delivery order, task order, or an order under a Basic Ordering Agreement;
              (5) The amount paid or to be paid in settlement of a claim; or
              (6) The estimated monetary value of negotiated overhead or other rates when applied to the Government portion of the applicable allocation base.
              
                Official means—
              (1) An officer, as defined in 5 U.S.C. 2104;
              
              (2) An employee, as defined in 5 U.S.C. 2105;
              (3) A member of the uniformed services, as defined in 5 U.S.C. 2101(3); or
              (4) A special Government employee, as defined in 18 U.S.C. 202.
              
                Participating personally and substantially in a Federal agency procurement means—
              (1) Active and significant involvement of an official in any of the following activities directly related to that procurement:
              (i) Drafting, reviewing, or approving the specification or statement of work for the procurement.
              (ii) Preparing or developing the solicitation.
              (iii) Evaluating bids or proposals, or selecting a source.
              (iv) Negotiating price or terms and conditions of the contract.
              (v) Reviewing and approving the award of the contract.
              (2) Participating personally means participating directly, and includes the direct and active supervision of a subordinate's participation in the matter.
              (3) Participating substantially means that the official's involvement is of significance to the matter. Substantial participation requires more than official responsibility, knowledge, perfunctory involvement, or involvement on an administrative or peripheral issue. Participation may be substantial even though it is not determinative of the outcome of a particular matter. A finding of substantiality should be based not only on the effort devoted to a matter, but on the importance of the effort. While a series of peripheral involvements may be insubstantial, the single act of approving or participating in a critical step may be substantial. However, the review of procurement documents solely to determine compliance with regulatory, administrative, or budgetary procedures, does not constitute substantial participation in a procurement.
              (4) Generally, an official will not be considered to have participated personally and substantially in a procurement solely by participating in the following activities:
              (i) Agency-level boards, panels, or other advisory committees that review program milestones or evaluate and make recommendations regarding alternative technologies or approaches for satisfying broad agency-level missions or objectives.
              (ii) The performance of general, technical, engineering, or scientific effort having broad application not directly associated with a particular procurement, notwithstanding that such general, technical, engineering, or scientific effort subsequently may be incorporated into a particular procurement.
              (iii) Clerical functions supporting the conduct of a particular procurement.
              (iv) For procurements to be conducted under the procedures of OMB Circular A-76, participation in management studies, preparation of in-house cost estimates, preparation of “most efficient organization” analyses, and furnishing of data or technical support to be used by others in the development of performance standards, statements of work, or specifications.
              
                Source selection evaluation board means any board, team, council, or other group that evaluates bids or proposals.
              [67 FR 13059, Mar. 20, 2002, as amended at 75 FR 77745, Dec. 13, 2010; 79 FR 24196, Apr. 29, 2014]
            
            
              3.104-2
              General.
              (a) This section implements 41 U.S.C. chapter 21, Restrictions on Obtaining and Disclosing Certain Information. Agency supplementation of 3.104, including specific definitions to identify individuals who occupy positions specified in 3.104-3(d)(1)(ii), and any clauses required by 3.104 must be approved by the senior procurement executive of the agency, unless a law establishes a higher level of approval for that agency.
              (b) Agency officials are reminded that there are other statutes and regulations that deal with the same or related prohibited conduct, for example—
              (1) The offer or acceptance of a bribe or gratuity is prohibited by 18 U.S.C. 201 and 10 U.S.C. 2207. The acceptance of a gift, under certain circumstances, is prohibited by 5 U.S.C. 7353 and 5 CFR part 2635;

              (2) Contacts with an offeror during the conduct of an acquisition may constitute “seeking employment,”(see subpart F of 5 CFR part 2636 and 3.104-3(c)(2)). Government officers and employees (employees) are prohibited by 18 U.S.C. 208 and 5 CFR part 2635 from participating personally and substantially in any particular matter that would affect the financial interests of any person with whom the employee is seeking employment. An employee who engages in negotiations or is otherwise seeking employment with an offeror or who has an arrangement concerning future employment with an offeror must comply with the applicable disqualification requirements of 5 CFR 2635.604 and 2635.606. The statutory prohibition in 18 U.S.C. 208 also may require an employee's disqualification from participation in the acquisition even if the employee's duties may not be considered “participating personally and substantially,” as this term is defined in 3.104-1;
              (3) Post-employment restrictions are covered by 18 U.S.C. 207 and 5 CFR parts 2637 and 2641, that prohibit certain activities by former Government employees, including representation of a contractor before the Government in relation to any contract or other particular matter involving specific parties on which the former employee participated personally and substantially while employed by the Government. Additional restrictions apply to certain senior Government employees and for particular matters under an employee's official responsibility;
              (4) Parts 14 and 15 place restrictions on the release of information related to procurements and other contractor information that must be protected under 18 U.S.C. 1905;
              (5) Release of information both before and after award (see 3.104-4) may be prohibited by the Privacy Act (5 U.S.C. 552a), the Trade Secrets Act (18 U.S.C. 1905), and other laws; and
              (6) Using nonpublic information to further an employee's private interest or that of another and engaging in a financial transaction using nonpublic information are prohibited by 5 CFR 2635.703.
              [67 FR 13059, Mar. 20, 2002, as amended at 79 FR 24196, Apr. 29, 2014]
            
            
              3.104-3
              Statutory and related prohibitions, restrictions, and requirements.
              (a) Prohibition on disclosing procurement information (41 U.S.C. 2102). (1) A person described in paragraph (a)(2) of this subsection must not, other than as provided by law, knowingly disclose contractor bid or proposal information or source selection information before the award of a Federal agency procurement contract to which the information relates. (See 3.104-4(a).)
              (2) Paragraph (a)(1) of this subsection applies to any person who—
              (i) Is a present or former official of the United States, or a person who is acting or has acted for or on behalf of, or who is advising or has advised the United States with respect to, a Federal agency procurement; and
              (ii) By virtue of that office, employment, or relationship, has or had access to contractor bid or proposal information or source selection information.
              (b) Prohibition on obtaining procurement information (41 U.S.C. 2102). A person must not, other than as provided by law, knowingly obtain contractor bid or proposal information or source selection information before the award of a Federal agency procurement contract to which the information relates.
              (c) Actions required when an agency official contacts or is contacted by an offeror regarding non-Federal employment (41 U.S.C. 2103)  (1) If an agency official, participating personally and substantially in a Federal agency procurement for a contract in excess of the simplified acquisition threshold, contacts or is contacted by a person who is an offeror in that Federal agency procurement regarding possible non-Federal employment for that official, the official must—
              (i) Promptly report the contact in writing to the official's supervisor and to the agency ethics official; and

              (ii) Either reject the possibility of non-Federal employment or disqualify himself or herself from further personal and substantial participation in that Federal agency procurement (see 3.104-5) until such time as the agency authorizes the official to resume participation in that procurement, in accordance with the requirements of 18 U.S.C. 208 and applicable agency regulations, because—
              (A) The person is no longer an offeror in that Federal agency procurement; or
              (B) All discussions with the offeror regarding possible non-Federal employment have terminated without an agreement or arrangement for employment.
              (2) A contact is any of the actions included as “seeking employment” in 5 CFR 2635.603(b). In addition, unsolicited communications from offerors regarding possible employment are considered contacts.
              (3) Agencies must retain reports of employment contacts for 2 years from the date the report was submitted.
              (4) Conduct that complies with 41 U.S.C. 2103 may be prohibited by other criminal statutes and the Standards of Ethical Conduct for Employees of the Executive Branch. See 3.104-2(b)(2).
              (d) Prohibition on former official's acceptance of compensation from a contractor (41 U.S.C. 2104). (1) A former official of a Federal agency may not accept compensation from a contractor that has been awarded a competitive or sole source contract, as an employee, officer, director, or consultant of the contractor within a period of 1 year after such former official—
              (i) Served, at the time of selection of the contractor or the award of a contract to that contractor, as the procuring contracting officer, the source selection authority, a member of a source selection evaluation board, or the chief of a financial or technical evaluation team in a procurement in which that contractor was selected for award of a contract in excess of $10,000,000;
              (ii) Served as the program manager, deputy program manager, or administrative contracting officer for a contract in excess of $10,000,000 awarded to that contractor; or
              (iii) Personally made for the Federal agency a decision to—
              (A) Award a contract, subcontract, modification of a contract or subcontract, or a task order or delivery order in excess of $10,000,000 to that contractor;
              (B) Establish overhead or other rates applicable to a contract or contracts for that contractor that are valued in excess of $10,000,000;
              (C) Approve issuance of a contract payment or payments in excess of $10,000,000 to that contractor; or
              (D) Pay or settle a claim in excess of $10,000,000 with that contractor.
              (2) The 1-year prohibition begins on the date—
              (i) Of contract award for positions described in paragraph (d)(1)(i) of this subsection, or the date of contractor selection if the official was not serving in the position on the date of award;
              (ii) The official last served in one of the positions described in paragraph (d)(1)(ii) of this subsection; or
              (iii) The official made one of the decisions described in paragraph (d)(1)(iii) of this subsection.
              (3) Nothing in paragraph (d)(1) of this subsection may be construed to prohibit a former official of a Federal agency from accepting compensation from any division or affiliate of a contractor that does not produce the same or similar products or services as the entity of the contractor that is responsible for the contract referred to in paragraph (d)(1) of this subsection.
              [67 FR 13059, Mar. 20, 2002, as amended at 79 FR 24196, Apr. 29, 2014; 84 FR 19840, May 6, 2019]
            
            
              3.104-4
              Disclosure, protection, and marking of contractor bid or proposal information and source selection information.
              (a) Except as specifically provided for in this subsection, no person or other entity may disclose contractor bid or proposal information or source selection information to any person other than a person authorized, in accordance with applicable agency regulations or procedures, by the agency head or the contracting officer to receive such information.
              (b) Contractor bid or proposal information and source selection information must be protected from unauthorized disclosure in accordance with 14.401, 15.207, applicable law, and agency regulations.

              (c) Individuals unsure if particular information is source selection information, as defined in 2.101, should consult with agency officials as necessary. Individuals responsible for preparing material that may be source selection information as described at paragraph (10) of the “source selection information” definition in 2.101 must mark the cover page and each page that the individual believes contains source selection information with the legend “Source Selection Information—See FAR 2.101 and 3.104.” Although the information in paragraphs (1) through (9) of the definition in 2.101 is considered to be source selection information whether or not marked, all reasonable efforts must be made to mark such material with the same legend.
              (d) Except as provided in paragraph (d)(3) of this subsection, the contracting officer must notify the contractor in writing if the contracting officer believes that proprietary information, contractor bid or proposal information, or information marked in accordance with 52.215-1(e) has been inappropriately marked. The contractor that has affixed the marking must be given an opportunity to justify the marking.
              (1) If the contractor agrees that the marking is not justified, or does not respond within the time specified in the notice, the contracting officer may remove the marking and release the information.
              (2) If, after reviewing the contractor's justification, the contracting officer determines that the marking is not justified, the contracting officer must notify the contractor in writing before releasing the information.
              (3) For technical data marked as proprietary by a contractor, the contracting officer must follow the procedures in 27.404-5.
              (e) This section does not restrict or prohibit—
              (1) A contractor from disclosing its own bid or proposal information or the recipient from receiving that information;
              (2) The disclosure or receipt of information, not otherwise protected, relating to a Federal agency procurement after it has been canceled by the Federal agency, before contract award, unless the Federal agency plans to resume the procurement;
              (3) Individual meetings between a Federal agency official and an offeror or potential offeror for, or a recipient of, a contract or subcontract under a Federal agency procurement, provided that unauthorized disclosure or receipt of contractor bid or proposal information or source selection information does not occur; or
              (4) The Government's use of technical data in a manner consistent with the Government's rights in the data.
              (f) This section does not authorize—
              (1) The withholding of any information pursuant to a proper request from the Congress, any committee or subcommittee thereof, a Federal agency, the Comptroller General, or an Inspector General of a Federal agency, except as otherwise authorized by law or regulation. Any release containing contractor bid or proposal information or source selection information must clearly identify the information as contractor bid or proposal information or source selection information related to the conduct of a Federal agency procurement and notify the recipient that the disclosure of the information is restricted by 41 U.S.C. chapter 21;
              (2) The withholding of information from, or restricting its receipt by, the Comptroller General in the course of a protest against the award or proposed award of a Federal agency procurement contract;
              (3) The release of information after award of a contract or cancellation of a procurement if such information is contractor bid or proposal information or source selection information that pertains to another procurement; or
              (4) The disclosure, solicitation, or receipt of bid or proposal information or source selection information after award if disclosure, solicitation, or receipt is prohibited by law. (See 3.104-2(b)(5) and subpart 24.2.)
              [67 FR 13059, Mar. 20, 2002, as amended at 72 FR 63049, Nov. 7, 2007; 79 FR 24196, Apr. 29, 2014]
            
            
              3.104-5
              Disqualification.
              (a) Contacts through agents or other intermediaries. Employment contacts between the employee and the offeror, that are conducted through agents, or other intermediaries, may require disqualification under 3.104-3(c)(1). These contacts may also require disqualification under other statutes and regulations. (See 3.104-2(b)(2).)
              
              (b) Disqualification notice. In addition to submitting the contact report required by 3.104-3(c)(1), an agency official who must disqualify himself or herself pursuant to 3.104-3(c)(1)(ii) must promptly submit written notice of disqualification from further participation in the procurement to the contracting officer, the source selection authority if other than the contracting officer, and the agency official's immediate supervisor. As a minimum, the notice must—
              (1) Identify the procurement;
              (2) Describe the nature of the agency official's participation in the procurement and specify the approximate dates or time period of participation; and
              (3) Identify the offeror and describe its interest in the procurement.
              (c) Resumption of participation in a procurement. (1) The official must remain disqualified until such time as the agency, at its sole and exclusive discretion, authorizes the official to resume participation in the procurement in accordance with 3.104-3(c)(1)(ii).
              (2) After the conditions of 3.104-3(c)(1)(ii)(A) or (B) have been met, the head of the contracting activity (HCA), after consultation with the agency ethics official, may authorize the disqualified official to resume participation in the procurement, or may determine that an additional disqualification period is necessary to protect the integrity of the procurement process. In determining the disqualification period, the HCA must consider any factors that create an appearance that the disqualified official acted without complete impartiality in the procurement. The HCA's reinstatement decision should be in writing.
              (3) Government officer or employee must also comply with the provisions of 18 U.S.C. 208 and 5 CFR part 2635 regarding any resumed participation in a procurement matter. Government officer or employee may not be reinstated to participate in a procurement matter affecting the financial interest of someone with whom the individual is seeking employment, unless the individual receives—
              (i) A waiver pursuant to 18 U.S.C. 208(b)(1) or (b)(3); or
              (ii) An authorization in accordance with the requirements of subpart F of 5 CFR part 2635.
              [67 FR 13059, Mar. 20, 2002]
            
            
              3.104-6
              Ethics advisory opinions regarding prohibitions on a former official's acceptance of compensation from a contractor.
              (a) An official or former official of a Federal agency who does not know whether he or she is or would be precluded by 41 U.S.C. 2104 (see 3.104-3(d)) from accepting compensation from a particular contractor may request advice from the appropriate agency ethics official before accepting such compensation.
              (b) The request for an advisory opinion must be in writing, include all relevant information reasonably available to the official or former official, and be dated and signed. The request must include information about the—
              (1) Procurement(s), or decision(s) on matters under 3.104-3(d)(1)(iii), involving the particular contractor, in which the individual was or is involved, including contract or solicitation numbers, dates of solicitation or award, a description of the supplies or services procured or to be procured, and contract amount;
              (2) Individual's participation in the procurement or decision, including the dates or time periods of that participation, and the nature of the individual's duties, responsibilities, or actions; and
              (3) Contractor, including a description of the products or services produced by the division or affiliate of the contractor from whom the individual proposes to accept compensation.
              (c) Within 30 days after receipt of a request containing complete information, or as soon thereafter as practicable, the agency ethics official should issue an opinion on whether the proposed conduct would violate 41 U.S.C. 2104.

              (d)(1) If complete information is not included in the request, the agency ethics official may ask the requester to provide more information or request information from other persons, including the source selection authority, the contracting officer, or the requester's immediate supervisor.
              
              (2) In issuing an opinion, the agency ethics official may rely upon the accuracy of information furnished by the requester or other agency sources, unless he or she has reason to believe that the information is fraudulent, misleading, or otherwise incorrect.
              (3) If the requester is advised in a written opinion by the agency ethics official that the requester may accept compensation from a particular contractor, and accepts such compensation in good faith reliance on that advisory opinion, then neither the requester nor the contractor will be found to have knowingly violated 41 U.S.C. 2104. If the requester or the contractor has actual knowledge or reason to believe that the opinion is based upon fraudulent, misleading, or otherwise incorrect information, their reliance upon the opinion will not be deemed to be in good faith.
              [67 FR 13059, Mar. 20, 2002, as amended at 79 FR 24196, Apr. 29, 2014]
            
            
              3.104-7
              Violations or possible violations.
              (a) A contracting officer who receives or obtains information of a violation or possible violation of 41 U.S.C. 2102, 2103, or 2104 (see 3.104-3) must determine if the reported violation or possible violation has any impact on the pending award or selection of the contractor.
              (1) If the contracting officer concludes that there is no impact on the procurement, the contracting officer must forward the information concerning the violation or possible violation and documentation supporting a determination that there is no impact on the procurement to an individual designated in accordance with agency procedures.
              (i) If that individual concurs, the contracting officer may proceed with the procurement.
              (ii) If that individual does not concur, the individual must promptly forward the information and documentation to the HCA and advise the contracting officer to withhold award.
              (2) If the contracting officer concludes that the violation or possible violation impacts the procurement, the contracting officer must promptly forward the information to the HCA.
              (b) The HCA must review all information available and, in accordance with agency procedures, take appropriate action, such as—
              (1) Advise the contracting officer to continue with the procurement;
              (2) Begin an investigation;
              (3) Refer the information disclosed to appropriate criminal investigative agencies;
              (4) Conclude that a violation occurred; or
              (5) Recommend that the agency head determine that the contractor, or someone acting for the contractor, has engaged in conduct constituting an offense punishable under 41 U.S.C. 2105, for the purpose of voiding or rescinding the contract.
              (c) Before concluding that an offeror, contractor, or person has violated 41 U.S.C. chapter 21, the HCA may consider that the interests of the Government are best served by requesting information from appropriate parties regarding the violation or possible violation.
              (d) If the HCA concludes that 41 U.S.C. chapter 21 has been violated, the HCA may direct the contracting officer to—
              (1) If a contract has not been awarded—
              (i) Cancel the procurement;
              (ii) Disqualify an offeror; or
              (iii) Take any other appropriate actions in the interests of the Government.
              (2) If a contract has been awarded—
              (i) Effect appropriate contractual remedies, including profit recapture under the clause at 52.203-10, Price or Fee Adjustment for Illegal or Improper Activity, or, if the contract has been rescinded under paragraph (d)(2)(ii) of this subsection, recovery of the amount expended under the contract;
              (ii) Void or rescind the contract with respect to which—
              (A) The contractor or someone acting for the contractor has been convicted for an offense where the conduct constitutes a violation of 41 U.S.C. 2102 for the purpose of either—
              (1) Exchanging the information covered by the subsections for anything of value; or
              (2) Obtaining or giving anyone a competitive advantage in the award of a Federal agency procurement contract; or
              (B) The agency head has determined, based upon a preponderance of the evidence, that the contractor or someone acting for the contractor has engaged in conduct constituting an offense punishable under 41 U.S.C. 2105(a); or
              (iii) Take any other appropriate actions in the best interests of the Government.
              (3) Refer the matter to the agency suspending or debarring official.
              (e) The HCA should recommend or direct an administrative or contractual remedy commensurate with the severity and effect of the violation.
              (f) If the HCA determines that urgent and compelling circumstances justify an award, or award is otherwise in the interests of the Government, the HCA, in accordance with agency procedures, may authorize the contracting officer to award the contract or execute the contract modification after notifying the agency head.
              (g) The HCA may delegate his or her authority under this subsection to an individual at least one organizational level above the contracting officer and of General Officer, Flag, Senior Executive Service, or equivalent rank.
              [67 FR 13059, Mar. 20, 2002, as amended at 79 FR 24196, Apr. 29, 2014]
            
            
              3.104-8
              Criminal and civil penalties, and further administrative remedies.
              Criminal and civil penalties, and administrative remedies, may apply to conduct that violates 41 U.S.C. chapter 21 (see 3.104-3). See 33.102(f) for special rules regarding bid protests. See 3.104-7 for administrative remedies relating to contracts.
              (a) An official who knowingly fails to comply with the requirements of 3.104-3 is subject to the penalties and administrative action set forth in 41 U.S.C. 2105.
              (b) An offeror who engages in employment discussion with an official subject to the restrictions of 3.104-3, knowing that the official has not complied with 3.104-3(c)(1), is subject to the criminal, civil, or administrative penalties set forth in 41 U.S.C. 2105.
              (c) An official who refuses to terminate employment discussions (see 3.104-5) may be subject to agency administrative actions under 5 CFR 2635.604(d) if the official's disqualification from participation in a particular procurement interferes substantially with the individual's ability to perform assigned duties.
              [67 FR 13059, Mar. 20, 2002, as amended at 79 FR 24196, Apr. 29, 2014]
            
            
              3.104-9
              Contract clauses.
              In solicitations and contracts for other than commercial items that exceed the simplified acquisition threshold, insert the clauses at—
              (a) 52.203-8, Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity; and
              (b) 52.203-10, Price or Fee Adjustment for Illegal or Improper Activity.
              [67 FR 13059, Mar. 20, 2002]
            
          
          
            Subpart 3.2—Contractor Gratuities to Government Personnel
            
              3.201
              Applicability.
              This subpart applies to all executive agencies, except that coverage concerning exemplary damages applies only to the Department of Defense (10 U.S.C. 2207).
            
            
              3.202
              Contract clause.
              The contracting officer shall insert the clause at 52.203-3, Gratuities, in solicitations and contracts with a value exceeding the simplified acquisition threshold, except those for personal services and those between military departments or defense agencies and foreign governments that do not obligate any funds appropriated to the Department of Defense.
              [61 FR 39200, July 26, 1996]
            
            
              3.203
              Reporting suspected violations of the Gratuities clause.
              Agency personnel shall report suspected violations of the Gratuities clause to the contracting officer or other designated official in accordance with agency procedures. The agency reporting procedures shall be published as an implementation of this section 3.203 and shall clearly specify—
              (a) What to report and how to report it; and
              
              (b) The channels through which reports must pass, including the function and authority of each official designated to review them.
            
            
              3.204
              Treatment of violations.
              (a) Before taking any action against a contractor, the agency head or a designee shall determine, after notice and hearing under agency procedures, whether the contractor, its agent, or another representative, under a contract containing the Gratuities clause—
              (1) Offered or gave a gratuity (e.g., an entertainment or gift) to an officer, official, or employee of the Government; and
              (2) Intended by the gratuity to obtain a contract or favorable treatment under a contract (intent generally must be inferred).
              (b) Agency procedures shall afford the contractor an opportunity to appear with counsel, submit documentary evidence, present witnesses, and confront any person the agency presents. The procedures should be as informal as practicable, consistent with principles of fundamental fairness.
              (c) When the agency head or designee determines that a violation has occurred, the Government may—
              (1) Terminate the contractor's right to proceed;
              (2) Initiate debarment or suspension measures as set forth in subpart 9.4; and
              (3) Assess exemplary damages, if the contract uses money appropriated to the Department of Defense.
            
          
          
            Subpart 3.3—Reports of Suspected Antitrust Violations
            
              3.301
              General.
              (a) Practices that eliminate competition or restrain trade usually lead to excessive prices and may warrant criminal, civil, or administrative action against the participants. Examples of anticompetitive practices are collusive bidding, follow-the-leader pricing, rotated low bids, collusive price estimating systems, and sharing of the business.
              (b) Contracting personnel are an important potential source of investigative leads for antitrust enforcement and should therefore be sensitive to indications of unlawful behavior by offerors and contractors. Agency personnel shall report, in accordance with agency regulations, evidence of suspected antitrust violations in acquisitions for possible referral to—
              (1) The Attorney General under 3.303; and
              (2) The agency office responsible for contractor debarment and suspension under subpart 9.4.
              [48 FR 42108, Sept. 19, 1983, as amended at 50 FR 1727, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 84 FR 19840, May 6, 2019]
            
            
              3.302
              Definitions.
              As used in this subpart—
              
                Identical bids means bids for the same line item that are determined to be identical as to unit price or total line item amount, with or without the application of evaluation factors (e.g., discount or transportation cost).
              [49 FR 12974, Mar. 30, 1984, as amended at 66 FR 2127, Jan. 10, 2001; 67 FR 13055, Mar. 20, 2002; 82 FR 4711, Jan. 13, 2017]
            
            
              3.303
              Reporting suspected antitrust violations.
              (a) Agencies are required by 41 U.S.C. 3707 and 10 U.S.C. 2305(b)(9) to report to the Attorney General any bids or proposals that evidence a violation of the antitrust laws. These reports are in addition to those required by subpart 9.4.
              (b) The antitrust laws are intended to ensure that markets operate competitively. Any agreement or mutual understanding among competing firms that restrains the natural operation of market forces is suspect. Paragraph (c) of this section identifies behavior patterns that are often associated with antitrust violations. Activities meeting the descriptions in paragraph (c) are not necessarily improper, but they are sufficiently questionable to warrant notifying the appropriate authorities, in accordance with agency procedures.
              (c) Practices or events that may evidence violations of the antitrust laws include—
              (1) The existence of an industry price list or price agreement to which contractors refer in formulating their offers;

              (2) A sudden change from competitive bidding to identical bidding;
              
              (3) Simultaneous price increases or follow-the-leader pricing;
              (4) Rotation of bids or proposals, so that each competitor takes a turn in sequence as low bidder, or so that certain competitors bid low only on some sizes of contracts and high on other sizes;
              (5) Division of the market, so that certain competitors bid low only for contracts awarded by certain agencies, or for contracts in certain geographical areas, or on certain products, and bid high on all other jobs;
              (6) Establishment by competitors of a collusive price estimating system;
              (7) The filing of a joint bid by two or more competitors when at least one of the competitors has sufficient technical capability and productive capacity for contract performance;
              (8) Any incidents suggesting direct collusion among competitors, such as the appearance of identical calculation or spelling errors in two or more competitive offers or the submission by one firm of offers for other firms; and
              (9) Assertions by the employees, former employees, or competitors of offerors, that an agreement to restrain trade exists.
              (d) Identical bids shall be reported under this section if the agency has some reason to believe that the bids resulted from collusion.
              (e) For offers from foreign contractors for contracts to be performed outside the United States and its outlying areas, contracting officers may refer suspected collusive offers to the authorities of the foreign government concerned for appropriate action.
              (f) Agency reports shall be addressed to the Attorney General, U.S. Department of Justice, Washington, DC 20530, Attention: Assistant Attorney General, Antitrust Division, and shall include—
              (1) A brief statement describing the suspected practice and the reason for the suspicion; and
              (2) The name, address, and telephone number of an individual in the agency who can be contacted for further information.
              (g) Questions concerning this reporting requirement may be communicated by telephone directly to the Office of the Assistant Attorney General, Antitrust Division.
              [48 FR 42108, Sept. 19, 1983, as amended at 49 FR 12974, Mar. 30, 1984; 50 FR 1727, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 55 FR 25526, June 21, 1990; 65 FR 36030, June 6, 2000; 68 FR 28080, May 22, 2003; 79 FR 24196, Apr. 29, 2014; 84 FR 19840, May 6, 2019]
            
          
          
            Subpart 3.4—Contingent Fees
            
              3.400
              Scope of subpart.
              This subpart prescribes policies and procedures that restrict contingent fee arrangements for soliciting or obtaining Government contracts to those permitted by 10 U.S.C. 2306(b) and 41 U.S.C. 3901.
              [48 FR 42108, Sept. 19, 1983, as amended at 79 FR 24196, Apr. 29, 2014]
            
            
              3.401
              Definitions.
              As used in this subpart—
              
                Bona fide agency, means an established commercial or selling agency, maintained by a contractor for the purpose of securing business, that neither exerts nor proposes to exert improper influence to solicit or obtain Government contracts nor holds itself out as being able to obtain any Government contract or contracts through improper influence.
              
                Bona fide employee, means a person, employed by a contractor and subject to the contractor's supervision and control as to time, place, and manner of performance, who neither exerts nor proposes to exert improper influence to solicit or obtain Government contracts nor holds out as being able to obtain any Government contract or contracts through improper influence.
              
                Contingent fee, means any commission, percentage, brokerage, or other fee that is contingent upon the success that a person or concern has in securing a Government contract.
              
                Improper influence, means any influence that induces or tends to induce a Government employee or officer to give consideration or to act regarding a Government contract on any basis other than the merits of the matter.
              [48 FR 42108, Sept. 19, 1983, as amended at 66 FR 2127, Jan. 10, 2001]
            
            
              
              3.402
              Statutory requirements.
              Contractors' arrangements to pay contingent fees for soliciting or obtaining Government contracts have long been considered contrary to public policy because such arrangements may lead to attempted or actual exercise of improper influence. In 10 U.S.C. 2306(b) and 41 U.S.C. 3901, Congress affirmed this public policy but permitted certain exceptions. These statutes—
              (a) Require in every negotiated contract a warranty by the contractor against contingent fees;
              (b) Permit, as an exception to the warranty, contingent fee arrangements between contractors and bona fide employees or bona fide agencies; and
              (c) Provide that, for breach or violation of the warranty by the contractor, the Government may annul the contract without liability or deduct from the contract price or consideration, or otherwise recover, the full amount of the contingent fee.
              [48 FR 42108, Sept. 19, 1983, as amended at 79 FR 24196, Apr. 29, 2014]
            
            
              3.403
              Applicability.
              This subpart applies to all contracts. Statutory requirements for negotiated contracts are, as a matter of policy, extended to sealed bid contracts.
              [48 FR 42108, Sept. 19, 1983, as amended at 50 FR 1727, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              3.404
              Contract clause.
              The contracting officer shall insert the clause at 52.203-5, Covenant Against Contingent Fees, in all solicitations and contracts exceeding the simplified acquisition threshold, other than those for commercial items (see parts 2 and 12).
              [61 FR 39188, July 26, 1996]
            
            
              3.405
              Misrepresentations or violations of the Covenant Against Contingent Fees.
              (a) Government personnel who suspect or have evidence of attempted or actual exercise of improper influence, misrepresentation of a contingent fee arrangement, or other violation of the Covenant Against Contingent Fees shall report the matter promptly to the contracting officer or appropriate higher authority in accordance with agency procedures.
              (b) When there is specific evidence or other reasonable basis to suspect one or more of the violations in paragraph (a) of this section, the chief of the contracting office shall review the facts and, if appropriate, take or direct one or more of the following, or other, actions:
              (1) If before award, reject the bid or proposal.
              (2) If after award, enforce the Government's right to annul the contract or to recover the fee.
              (3) Initiate suspension or debarment action under subpart 9.4.
              (4) Refer suspected fraudulent or criminal matters to the Department of Justice, as prescribed in agency regulations.
              [48 FR 42108, Sept. 19, 1983. Redesignated at 61 FR 39188, July 26, 1996; 84 FR 19840, May 6, 2019]
            
            
              3.406
              Records.
              For enforcement purposes, agencies shall preserve any specific evidence of one or more of the violations in 3.405(a), together with all other pertinent data, including a record of actions taken. Contracting offices shall not retire or destroy these records until it is certain that they are no longer needed for enforcement purposes. If the original record is maintained in a central file, a copy must be retained in the contract file.
              [48 FR 42108, Sept. 19, 1983. Redesignated and amended at 61 FR 39188, July 26, 1996]
            
          
          
            Subpart 3.5—Other Improper Business Practices
            
              3.501
              Buying-in.
            
            
              3.501-1
              Definition.
              
                Buying-in as used in this section, means submitting an offer below anticipated costs, expecting to—
              (1) Increase the contract amount after award (e.g., through unnecessary or excessively priced change orders); or
              (2) Receive follow-on contracts at artificially high prices to recover losses incurred on the buy-in contract.
              [48 FR 42108, Sept. 19, 1983, as amended at 66 FR 2127, Jan. 10, 2001]
            
            
              
              3.501-2
              General.
              (a) Buying-in may decrease competition or result in poor contract performance. The contracting officer must take appropriate action to ensure buying-in losses are not recovered by the contractor through the pricing of—
              (1) Change orders; or
              (2) Follow-on contracts subject to cost analysis.
              (b) The Government should minimize the opportunity for buying-in by seeking a price commitment covering as much of the entire program concerned as is practical by using—
              (1) Multiyear contracting, with a requirement in the solicitation that a price be submitted only for the total multiyear quantity; or
              (2) Priced options for additional quantities that, together with the firm contract quantity, equal the program requirements (see subpart 17.2).
              (c) Other safeguards are available to the contracting officer to preclude recovery of buying-in losses (e.g., amortization of nonrecurring costs (see 15.408, Table 15-2, paragraph A., column (2) under “Formats for Submission of Line Item Summaries”) and treatment of unreasonable price quotations (see 15.405).
              [48 FR 42108, Sept. 19, 1983, as amended at 62 FR 51270, Sept. 30, 1997; 84 FR 19840, May 6, 2019]
            
            
              3.502
              Subcontractor kickbacks.
            
            
              3.502-1
              Definitions.
              As used in this section—
              
                Kickback, means any money, fee, commission, credit, gift, gratuity, thing of value, or compensation of any kind which is provided to any prime contractor, prime contractor employee, subcontractor, or subcontractor employee for the purpose of improperly obtaining or rewarding favorable treatment in connection with a prime contract or in connection with a subcontract relating to a prime contract.
              
                Person, means a corporation, partnership, business association of any kind, trust, joint-stock company, or individual.
              
                Prime contract, means a contract or contractual action entered into by the United States for the purpose of obtaining supplies, materials, equipment, or services of any kind.
              
                Prime Contractor, means a person who has entered into a prime contract with the United States.
              
                Prime Contractor employee, as used in this section, means any officer, partner, employee, or agent of a prime contractor.
              
                Subcontract, means a contract or contractural action entered into by a prime contractor or subcontractor for the purpose of obtaining supplies, materials, equipment, or services of any kind under a prime contract.
              
                Subcontractor—(1) Means any person, other than the prime contractor, who offers to furnish or furnishes any supplies, materials, equipment, or services of any kind under a prime contract or a subcontract entered into in connection with such prime contract; and
              (2) Includes any person who offers to furnish or furnishes general supplies to the prime contractor or a higher tier subcontractor.
              [52 FR 6121, Feb. 27, 1987, as amended at 53 FR 34226, Sept. 2, 1988; 66 FR 2127, Jan. 10, 2001; 79 FR 24196, Apr. 29, 2014; 84 FR 19840, May 6, 2019]
            
            
              3.502-2
              Subcontractor kickbacks.
              The Anti-Kickback Act of 1986 (now codified at 41 U.S.C. chapter 87, Kickbacks,) was passed to deter subcontractors from making payments and contractors from accepting payments for the purpose of improperly obtaining or rewarding favorable treatment in connection with a prime contract or a subcontract relating to a prime contract. The Kickbacks statute—
              (a) Prohibits any person from—
              (1) Providing, attempting to provide, or offering to provide any kickback;
              (2) Soliciting, accepting, or attempting to accept any kickbacks; or
              (3) Including, directly or indirectly, the amount of any kickback in the contract price charged by a subcontractor to a prime contractor or a higher tier subcontractor or in the contract price charged by a prime contractor to the United States.

              (b) Imposes criminal penalties on any person who knowingly and willfully engages in the prohibited conduct addressed in paragraph (a) of this section.
              
              (c) Provides for the recovery of civil penalties by the United States from any person who knowingly engages in such prohibited conduct and from any person whose employee, subcontractor, or subcontractor employee provides, accepts, or charges a kickback.
              (d) Provides that—
              (1) The contracting officer may offset the amount of a kickback against monies owed by the United States to the prime contractor under the prime contract to which such kickback relates;
              (2) The contracting officer may direct a prime contractor to withhold from any sums owed to a subcontractor under a subcontract of the prime contract the amount of any kickback which was or may be offset against the prime contractor under paragraph (d)(1) of this section; and
              (3) An offset under paragraph (d)(1) or a direction under paragraph (d)(2) of this section is a claim by the Government for the purposes of 41 U.S.C. chapter 71, Contract Disputes.
              (e) Authorizes contracting officers to order that sums withheld under paragraph (d)(2) of this section be paid to the contracting agency, or if the sum has already been offset against the prime contractor, that it be retained by the prime contractor.
              (f) Requires the prime contractor to notify the contracting officer when the withholding under paragraph (d)(2) of this section has been accomplished unless the amount withheld has been paid to the Government.
              (g) Requires a prime contractor or subcontractor to report in writing to the inspector general of the contracting agency, the head of the contracting agency if the agency does not have an inspector general, or the Attorney General any possible violation of the Kickbacks statute when the prime contractor or subcontractor has reasonable grounds to believe such violation may have occurred.
              (h) Provides that, for the purpose of ascertaining whether there has been a violation of the Kickbacks statute with respect to any prime contract, the Government Accountability Office and the inspector general of the contracting agency, or a representative of such contracting agency designated by the head of such agency if the agency does not have an inspector general, shall have access to and may inspect the facilities and audit the books and records, including any electronic data or records, of any prime contractor or subcontractor under a prime contract awarded by such agency.
              (i) Requires each contracting agency to include in each prime contract exceeding $150,000 for other than commercial items (see part 12), a requirement that the prime contractor shall—
              (1) Have in place and follow reasonable procedures designed to prevent and detect violations of the Kickbacks statute in its own operations and direct business relationships (e.g., company ethics rules prohibiting kickbacks by employees, agents, or subcontractors; education programs for new employees and subcontractors, explaining policies about kickbacks, related company procedures and the consequences of detection; procurement procedures to minimize the opportunity for kickbacks; audit procedures designed to detect kickbacks; periodic surveys of subcontractors to elicit information about kickbacks; procedures to report kickbacks to law enforcement officials; annual declarations by employees of gifts or gratuities received from subcontractors; annual employee declarations that they have violated no company ethics rules; personnel practices that document unethical or illegal behavior and make such information available to prospective employers); and
              (2) Cooperate fully with any Federal agency investigating a possible violation of the Kickbacks statute.
              (j) Notwithstanding paragraph (i) of this section, a prime contractor shall cooperate fully with any Federal Government agency investigating a violation of 41 U.S.C. 8702 (see 41 U.S.C. 8703(b)).
              [52 FR 6121, Feb. 27, 1987; 52 FR 9989, Mar. 27, 1987, as amended at 53 FR 34226, Sept. 2, 1988; 60 FR 48235, Sept. 18, 1995; 61 FR 39191, July 26, 1996; 62 FR 235, Jan. 2, 1997; 71 FR 57380, Sept. 28, 2006; 75 FR 53131, Aug. 30, 2010; 79 FR 24196, Apr. 29, 2014; 84 FR 19840, May 6, 2019]
            
            
              3.502-3
              Contract clause.

              The contracting officer shall insert the clause at 52.203-7, Anti-Kickback Procedures, in solicitations and contracts exceeding $150,000, other than those for commercial items (see part 12).
              [60 FR 48235, Sept. 18, 1995, as amended at 61 FR 39190, July 26, 1996; 85 FR 40067, July 2, 2020]
            
            
              3.503
              Unreasonable restrictions on subcontractor sales.
            
            
              3.503-1
              Policy.
              10 U.S.C. 2402 and 41 U.S.C. 4704 require that subcontractors not be unreasonably precluded from making direct sales to the Government of any supplies or services made or furnished under a contract. However, this does not preclude contractors from asserting rights that are otherwise authorized by law or regulation.
              [50 FR 35475, Aug. 30, 1985, and 51 FR 27116, July 29, 1986; 79 FR 24196, Apr. 29, 2014]
            
            
              3.503-2
              Contract clause.
              The contracting officer shall insert the clause at 52.203-6, Restrictions on Subcontractor Sales to the Government, in solicitations and contracts exceeding the simplified acquisition threshold. For the acquisition of commercial items, the contracting officer shall use the clause with its Alternate I.
              [74 FR 11832, Mar. 19, 2009]
            
          
          
            Subpart 3.6—Contracts With Government Employees or Organizations Owned or Controlled by Them
            
              3.601
              Policy.
              (a) Except as specified in 3.602, a contracting officer shall not knowingly award a contract to a Government employee or to a business concern or other organization owned or substantially owned or controlled by one or more Government employees. This policy is intended to avoid any conflict of interest that might arise between the employees' interests and their Government duties, and to avoid the appearance of favoritism or preferential treatment by the Government toward its employees.
              (b) For purposes of this subpart, special Government employees (as defined in 18 U.S.C. 202) performing services as experts, advisors, or consultants, or as members of advisory committees, are not considered Government employees unless—
              (1) The contract arises directly out of the individual's activity as a special Government employee;
              (2) In the individual's capacity as a special Government employee, the individual is in a position to influence the award of the contract; or
              (3) Another conflict of interest is determined to exist.
              [55 FR 34864, Aug. 24, 1990]
            
            
              3.602
              Exceptions.
              The agency head, or a designee not below the level of the head of the contracting activity, may authorize an exception to the policy in 3.601 only if there is a most compelling reason to do so, such as when the Government's needs cannot reasonably be otherwise met.
            
            
              3.603
              Responsibilities of the contracting officer.
              (a) Before awarding a contract, the contracting officer shall obtain an authorization under 3.602 if—
              (1) The contracting officer knows, or has reason to believe, that a prospective contractor is one to which award is otherwise prohibited under 3.601; and
              (2) There is a most compelling reason to make an award to that prospective contractor.
              (b) The contracting officer shall comply with the requirements and guidance in subpart 9.5 before awarding a contract to an organization owned or substantially owned or controlled by Government employees.
            
          
          
            Subpart 3.7—Voiding and Rescinding Contracts
            
              Source:
              51 FR 27116, July 29, 1986, unless otherwise noted.
            
            
              3.700
              Scope of subpart.

              (a) This subpart prescribes Governmentwide policies and procedures for exercising discretionary authority to declare void and rescind contracts in relation to which—
              
              (1) There has been a final conviction for bribery, conflict of interest, disclosure or receipt of contractor bid or proposal information or source selection information in exchange for a thing of value or to give anyone a competitive advantage in the award of a Federal agency procurement contract, or similar misconduct; or
              (2) There has been an agency head determination that contractor bid or proposal information or source selection information has been disclosed or received in exchange for a thing of value, or for the purpose of obtaining or giving anyone a competitive advantage in the award of a Federal agency procurement contract.
              (b) This subpart does not prescribe policies or procedures for, or govern the exercise of, any other remedy available to the Government with respect to such contracts, including but not limited to, the common law right of avoidance, rescission, or cancellation.
              [51 FR 27116, July 29, 1986, as amended at 62 FR 232, Jan. 2, 1997]
            
            
              3.701
              Purpose.
              This subpart provides—
              (a) An administrative remedy with respect to contracts in relation to which there has been—
              (1) A final conviction for bribery, conflict of interest, disclosure or receipt of contractor bid or proposal information or source selection information in exchange for a thing of value or to give anyone a competitive advantage in the award of a Federal agency procurement contract, or similar misconduct; or
              (2) An agency head determination that contractor bid or proposal information or source selection information has been disclosed or received in exchange for a thing of value, or for the purpose of obtaining or giving anyone a competitive advantage in the award of a Federal agency procurement contract; and
              (b) A means to deter similar misconduct in the future by those who are involved in the award, performance, and administration of Government contracts.
              [62 FR 232, Jan. 2, 1997]
            
            
              3.702
              Definition.
              
                Final conviction means a conviction, whether entered on a verdict or plea, including a plea of nolo contendere, for which sentence has been imposed.
            
            
              3.703
              Authority.
              (a) Section 1(e) of Pub. L. 87-849, 18 U.S.C. 218 (the Act), empowers the President or the heads of executive agencies acting under regulations prescribed by the President, to declare void and rescind contracts and other transactions enumerated in the Act, in relation to which there has been a final conviction for bribery, conflict of interest, or any other violation of Chapter 11 of Title 18 of the United States Code (18 U.S.C. 201-224). Executive Order 12448, November 4, 1983, delegates the President's authority under the Act to the heads of the executive agencies and military departments.
              (b) 41 U.S.C. 2105(c) requires a Federal agency, upon receiving information that a contractor or a person has violated 41 U.S.C. 2102, to consider rescission of a contract with respect to which—
              (1) The contractor or someone acting for the contractor has been convicted for an offense punishable under 41 U.S.C. 2105(a); or
              (2) The head of the agency, or designee, has determined, based upon a preponderance of the evidence, that the contractor or someone acting for the contractor has engaged in conduct constituting such an offense.
              [51 FR 27116, July 29, 1986, as amended at 62 FR 232, Jan. 2, 1997; 79 FR 24197, Apr. 29, 2014]
            
            
              3.704
              Policy.
              (a) In cases in which there is a final conviction for any violation of 18 U.S.C. 201-224 involving or relating to contracts awarded by an agency, the agency head or designee shall consider the facts available and, if appropriate, may declare void and rescind contracts, and recover the amounts expended and property transferred by the agency in accordance with the policies and procedures of this subpart.

              (b) Since a final conviction under 18 U.S.C. 201-224 relating to a contract also may justify the conclusion that the party involved is not presently responsible, the agency should consider initiating debarment proceedings in accordance with subpart 9.4, Debarment, Suspension, and Ineligibility, if debarment has not been initiated or is not in effect at the time the final conviction is entered.
              (c) If there is a final conviction for an offense punishable under 41 U.S.C. 2105, or if the head of the agency, or designee, has determined, based upon a preponderance of the evidence, that the contractor or someone acting for the contractor has engaged in conduct constituting such an offense, then the head of the contracting activity shall consider, in addition to any other penalty prescribed by law or regulation—
              (1) Declaring void and rescinding contracts, as appropriate, and recovering the amounts expended under the contracts by using the procedures at 3.705 (see 3.104-7); and
              (2) Recommending the initiation of suspension or debarment proceedings in accordance with subpart 9.4.
              [51 FR 27116, July 29, 1986, as amended at 62 FR 232, Jan. 2, 1997; 67 FR 13063, Mar. 20, 2002; 79 FR 24197, Apr. 29, 2014]
            
            
              3.705
              Procedures.
              (a) Reporting. The facts concerning any final conviction for any violation of 18 U.S.C. 201-224 involving or relating to agency contracts shall be reported promptly to the agency head or designee for that official's consideration. The agency head or designee shall promptly notify the Civil Division, Department of Justice, that an action is being considered under this subpart.
              (b) Decision. Following an assessment of the facts, the agency head or designee may declare void and rescind contracts with respect to which a final conviction has been entered, and recover the amounts expended and the property transferred by the agency under the terms of the contracts involved.
              (c) Decision-making process. Agency procedures governing the voiding and rescinding decision-making process shall be as informal as is practicable, consistent with the principles of fundamental fairness. As a minimum, however, agencies shall provide the following:
              (1) A notice of the proposed action to declare void and rescind the contract shall be made in writing and sent by certified mail, return receipt requested.
              (2) A thirty calendar day period after receipt of the notice, for the contractor to submit pertinent information before any final decision is made.
              (3) Upon request made within the period for submission of pertinent information, an opportunity shall be afforded for a hearing at which witnesses may be presented, and any witness the agency presents may be confronted. However, no inquiry shall be made regarding the validity of a conviction.
              (4) If the agency head or designee decides to declare void and rescind the contracts involved, that official shall issue a written decision which—
              (i) States that determination;
              (ii) Reflects consideration of the fair value of any tangible benefits received and retained by the agency; and
              (iii) States the amount due, and the property to be returned, to the agency.
              (d) Notice of proposed action. The notice of the proposed action, as a minimum shall—
              (1) Advise that consideration is being given to declaring void and rescinding contracts awarded by the agency, and recovering the amounts expended and property transferred therefor, under the provisions of 18 U.S.C. 218;
              (2) Specifically identify the contracts affected by the action;
              (3) Specifically identify the offense or final conviction on which the action is based;
              (4) State the amounts expended and property transferred under each of the contracts involved, and the money and the property demanded to be returned;
              (5) Identify any tangible benefits received and retained by the agency under the contract, and the value of those benefits, as calculated by the agency;

              (6) Advise that pertinent information may be submitted within 30 calendar days after receipt of the notice, and that, if requested within that time, a hearing shall be held at which witnesses may be presented and any witness the agency presents may be confronted; and
              (7) Advise that action shall be taken only after the agency head or designee issues a final written decision on the proposed action.
              (e) Final agency decision. The final agency decision shall be based on the information available to the agency head or designee, including any pertinent information submitted or, if a hearing was held, presented at the hearing. If the agency decision declares void and rescinds the contract, the final decision shall specify the amounts due and property to be returned to the agency, and reflect consideration of the fair value of any tangible benefits received and retained by the agency. Notice of the decision shall be sent promptly by certified mail, return receipt requested. Rescission of contracts under the authority of the Act and demand for recovery of the amounts expended and property transferred therefor, is not a claim within the meaning of 41 U.S.C. chapter 71, Contract Disputes, or part 33. Therefore, the procedures required by the statute and the FAR for the issuance of a final contracting officer decision are not applicable to final agency decisions under this subpart, and shall not be followed.
              [51 FR 27116, July 29, 1986, as amended at 62 FR 232, Jan. 2, 1997; 79 FR 24197, Apr. 29, 2014]
            
          
          
            Subpart 3.8—Limitations on the Payment of Funds to Influence Federal Transactions
            
              Source:
              55 FR 3190, Jan. 30, 1990, unless otherwise noted.
            
            
              3.800
              Scope of subpart.
              This subpart prescribes policies and procedures implementing 31 U.S.C. 1352, “Limitation on use of appropriated funds to influence certain Federal contracting and financial transactions.”
              [72 FR 46329, Aug. 17, 2007]
            
            
              3.801
              Definitions.
              As used in this subpart—
              
                Agency means executive agency as defined in 2.101.
              
                Covered Federal action means any of the following actions:
              (1) Awarding any Federal contract.
              (2) Making any Federal grant.
              (3) Making any Federal loan.
              (4) Entering into any cooperative agreement.
              (5) Extending, continuing, renewing, amending, or modifying any Federal contract, grant, loan, or cooperative agreement.
              
                Indian tribe and tribal organization have the meaning provided in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b) and include Alaskan Natives.
              
                Influencing or attempting to influence means making, with the intent to influence, any communication to or appearance before an officer or employee of any agency, a Member of Congress, an officer or employee of Congress, or an employee of a Member of Congress in connection with any covered Federal action.
              
                Local government means a unit of government in a State and, if chartered, established, or otherwise recognized by a State for the performance of a governmental duty, including a local public authority, a special district, an intrastate district, a council of governments, a sponsor group representative organization, and any other instrumentality of a local government.
              
                Officer or employee of an agency includes the following individuals who are employed by an agency:
              (1) An individual who is appointed to a position in the Government under Title 5, United States Code, including a position under a temporary appointment.
              (2) A member of the uniformed services, as defined in subsection 101(3), Title 37, United States Code.
              (3) A special Government employee, as defined in section 202, Title 18, United States Code.
              (4) An individual who is a member of a Federal advisory committee, as defined by the Federal Advisory Committee Act, Title 5, United States Code, appendix 2.
              
                Person means an individual, corporation, company, association, authority, firm, partnership, society, State, and local government, regardless of whether such entity is operated for profit or not for profit. This term excludes an Indian tribe, tribal organization, or any other Indian organization eligible to receive Federal contracts, grants, cooperative agreements, or loans from an agency, but only with respect to expenditures by such tribe or organization that are made for purposes specified in paragraph 3.802(a) and are permitted by other Federal law.
              
                Reasonable compensation means, with respect to a regularly employed officer or employee of any person, compensation that is consistent with the normal compensation for such officer or employee for work that is not furnished to, not funded by, or not furnished in cooperation with the Federal Government.
              
                Reasonable payment means, with respect to professional and other technical services, a payment in an amount that is consistent with the amount normally paid for such services in the private sector.
              
                Recipient includes the contractor and all subcontractors. This term excludes an Indian tribe, tribal organization, or any other Indian organization eligible to receive Federal contracts, grants, cooperative agreements, or loans from an agency, but only with respect to expenditures by such tribe or organization that are made for purposes specified in paragraph 3.802(a) and are permitted by other Federal law.
              
                Regularly employed means, with respect to an officer or employee of a person requesting or receiving a Federal contract, an officer or employee who is employed by such person for at least 130 working days within 1 year immediately preceding the date of the submission that initiates agency consideration of such person for receipt of such contract. An officer or employee who is employed by such person for less than 130 working days within 1 year immediately preceding the date of the submission that initiates agency consideration of such person shall be considered to be regularly employed as soon as he or she is employed by such person for 130 working days.
              
                State means a State of the United States, the District of Columbia, an outlying area of the United States, an agency or instrumentality of a State, and multi-State, regional, or interstate entity having governmental duties and powers.
              [72 FR 46329, Aug. 17, 2007]
            
            
              3.802
              Statutory prohibition and requirement.
              (a) 31 U.S.C. 1352 prohibits a recipient of a Federal contract, grant, loan, or cooperative agreement from using appropriated funds to pay any person for influencing or attempting to influence an officer or employee of any agency, a Member of Congress, an officer or employee of Congress, or an employee of a Member of Congress in connection with any covered Federal actions.
              (1) For purposes of this subpart the term “appropriated funds” does not include profit or fee from a covered Federal action.
              (2) To the extent a person can demonstrate that the person has sufficient monies, other than Federal appropriated funds, the Government shall assume that these other monies were spent for any influencing activities that would be unallowable if paid for with Federal appropriated funds.
              (b) 31 U.S.C. 1352 also requires offerors to furnish a declaration consisting of both a certification and a disclosure, with periodic updates of the disclosure after contract award. These requirements are contained in the provision at 52.203-11, Certification and Disclosure Regarding Payments to Influence Certain Federal Transactions, and the clause at 52.203-12, Limitation on Payments to Influence Certain Federal Transactions.
              [72 FR 46329, Aug. 17, 2007]
            
            
              3.803
              Exceptions.
              (a) The prohibition of paragraph 3.802(a) does not apply under the following conditions:
              (1) Agency and legislative liaison by own employees. (i) Payment of reasonable compensation made to an officer or employee of a person requesting or receiving a covered Federal action if the payment is for agency and legislative liaison activities not directly related to a covered Federal action. For purposes of this paragraph, providing any information specifically requested by an agency or Congress is permitted at any time.
              (ii) Participating with an agency in discussions that are not related to a specific solicitation for any covered Federal action, but that concern—
              (A) The qualities and characteristics (including individual demonstrations) of the person's products or services, conditions or terms of sale, and service capabilities; or
              (B) The application or adaptation of the person's products or services for an agency's use.
              (iii) Providing prior to formal solicitation of any covered Federal action any information not specifically requested but necessary for an agency to make an informed decision about initiation of a covered Federal action.
              (iv) Participating in technical discussions regarding the preparation of an unsolicited proposal prior to its official submission.
              (v) Making capability presentations prior to formal solicitation of any covered Federal action when seeking an award from an agency pursuant to the provisions of the Small Business Act, as amended by Pub. L. 95-507, and subsequent amendments.
              (2) Professional and technical services. (i) Payment of reasonable compensation made to an officer or employee of a person requesting or receiving a covered Federal action, if payment is for professional or technical services rendered directly in the preparation, submission, or negotiation of any bid, proposal, or application for that Federal action or for meeting requirements imposed by or pursuant to law as a condition for receiving that Federal action;
              (ii) Any reasonable payment to a person, other than an officer or employee of a person requesting or receiving a covered Federal action, if the payment is for professional or technical services rendered directly in the preparation, submission, or negotiation of any bid, proposal, or application for that Federal action, or for meeting requirements imposed by or pursuant to law as a condition for receiving that Federal action. Persons other than officers or employees of a person requesting or receiving a covered Federal action include consultants and trade associations.
              (iii) As used in paragraph (a)(2) of this section “professional and technical services” are limited to advice and analysis directly applying any professional or technical discipline. For example, drafting of a legal document accompanying a bid or proposal by a lawyer is allowable. Similarly, technical advice provided by an engineer on the performance or operational capability of a piece of equipment rendered directly in the negotiation of a contract is allowable. However, communications with the intent to influence made by a professional or a technical person are not allowable under this section unless they provide advice and analysis directly applying their professional or technical expertise and unless the advice or analysis is rendered directly and solely in the preparation, submission or negotiation of a covered Federal action. Thus, for example, communications with the intent to influence made by a lawyer that do not provide legal advice or analysis directly and solely related to the legal aspects of his or her client's proposal, but generally advocate one proposal over another, are not allowable under this section because the lawyer is not providing professional legal services. Similarly, communications with the intent to influence made by an engineer providing an engineering analysis prior to the preparation or submission of a bid or proposal are not allowable under this section since the engineer is providing technical services but not directly in the preparation, submission or negotiation of a covered Federal action.
              (iv) Requirements imposed by or pursuant to law as a condition for receiving a covered Federal award include those required by law or regulation and any other requirements in the actual award documents.
              (b) Only those communications and services expressly authorized by paragraph (a) of this section are permitted.
              (c) The disclosure requirements of paragraph 3.802(b) do not apply with respect to payments of reasonable compensation made to regularly employed officers or employees of a person.
              [72 FR 46329, Aug. 17, 2007]
            
            
              
              3.804
              Policy.
              The contracting officer shall obtain certifications and disclosures as required by the provision at 52.203-11, Certification and Disclosure Regarding Payments to Influence Certain Federal Transactions, prior to the award of any contract exceeding $150,000.
              [72 FR 46330, Aug. 17, 2007, as amended at 75 FR 53131, Aug. 30, 2010]
            
            
              3.805
              Exemption.
              The Secretary of Defense may exempt, on a case-by-case basis, a covered Federal action from the prohibitions of this subpart whenever the Secretary determines, in writing, that such an exemption is in the national interest. The Secretary shall transmit a copy of the exemption to Congress immediately after making the determination.
              [72 FR 46330, Aug. 17, 2007]
            
            
              3.806
              Processing suspected violations.
              The contracting officer shall report suspected violations of the requirements of 31 U.S.C. 1352 in accordance with agency procedures.
              [72 FR 46330, Aug. 17, 2007]
            
            
              3.807
              Civil penalties.
              Agencies shall impose and collect civil penalties pursuant to the provisions of the Program Fraud and Civil Remedies Act, 31 U.S.C. 3803 (except subsection (c)), 3804-3808, and 3812, insofar as the provisions therein are not inconsistent with the requirements of this subpart.
              [55 FR 3190, Jan. 30, 1990, as amended at 67 FR 6120, Feb. 8, 2002]
            
            
              3.808
              Solicitation provision and contract clause.
              (a) Insert the provision at 52.203-11, Certification and Disclosure Regarding Payments to Influence Certain Federal Transactions, in solicitations expected to exceed $150,000.
              (b) Insert the clause at 52.203-12, Limitation on Payments to Influence Certain Federal Transactions, in solicitations and contracts expected to exceed $150,000.
              [72 FR 46330, Aug. 17, 2007, as amended at 75 FR 53132, Aug. 30, 2010]
            
          
          
            Subpart 3.9—Whistleblower Protections for Contractor Employees
            
              Source:
              60 FR 37776, July 21, 1995, unless otherwise noted.
            
            
              3.900
              Scope of subpart.
              This subpart implements various statutory whistleblower programs. This subpart does not implement 10 U.S.C. 2409, which is applicable only to DoD, NASA, and the Coast Guard.
              (a) 41 U.S.C. 4705 (in effect before July 1, 2013 and on or after January 2, 2017). Sections 3.901 through 3.906 of this subpart implement 41 U.S.C. 4705, applicable to civilian agencies other than NASA and the Coast Guard, except as provided in paragraph (c) of this section. These sections are not in effect for the duration of the pilot program described in paragraph (b) of this section.
              (b) 41 U.S.C. 4712 (in effect on July 1, 2013 through January 1, 2017). Section 3.908 of this subpart implements the pilot program, applicable to civilian agencies other than NASA and the Coast Guard, except as provided in paragraph (c) of this section.
              (c) Section 743 of Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor provisions in subsequent appropriations acts (and as extended in continuing resolutions), implemented in 3.909, applicable to all agencies.
              (d) Contracts funded by the American Recovery and Reinvestment Act. Section 3.907 of this subpart implements section 1553 of the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5), and applies to all contracts funded in whole or in part by that Act.
              [78 FR 60171, Sept. 30, 2013, as amended at 82 FR 4721, Jan. 13, 2017]
            
            
              3.901
              Definitions.
              As used in this subpart—
              
                Authorized official of an agency means an officer or employee responsible for contracting, program management, audit, inspection, investigation, or enforcement of any law or regulation relating to Government procurement or the subject matter of the contract.
              
              
                Authorized official of the Department of Justice means any person responsible for the investigation, enforcement, or prosecution of any law or regulation.
              
                Inspector General means an Inspector General appointed under the Inspector General Act of 1978, as amended. In the Department of Defense that is the DoD Inspector General. In the case of an executive agency that does not have an Inspector General, the duties shall be performed by an official designated by the head of the executive agency.
              
                Internal confidentiality agreement or statement means a confidentiality agreement or any other written statement that the contractor requires any of its employees or subcontractors to sign regarding nondisclosure of contractor information, except that it does not include confidentiality agreements arising out of civil litigation or confidentiality agreements that contractor employees or subcontractors sign at the behest of a Federal agency.
              
                Subcontract means any contract as defined in subpart 2.1 entered into by a subcontractor to furnish supplies or services for performance of a prime contract or a subcontract. It includes but is not limited to purchase orders, and changes and modifications to purchase orders.
              
                Subcontractor means any supplier, distributor, vendor, or firm (including a consultant) that furnishes supplies or services to or for a prime contractor or another subcontractor.
              [48 FR 42108, Sept. 19, 1983, as amended at 66 FR 2127, Jan. 10, 2001; 82 FR 4721, Jan. 13, 2017; 84 FR 19840, May 6, 2019]
            
            
              3.902
              [Reserved]
            
            
              3.903
              Policy.
              Government contractors shall not discharge, demote or otherwise discriminate against an employee as a reprisal for disclosing information to a Member of Congress, or an authorized official of an agency or of the Department of Justice, relating to a substantial violation of law related to a contract (including the competition for or negotiation of a contract).
            
            
              3.904
              Procedures for filing complaints.
              (a) Any employee of a contractor who believes that he or she has been discharged, demoted, or otherwise discriminated against contrary to the policy in 3.903 may file a complaint with the Inspector General of the agency that awarded the contract.
              (b) The complaint shall be signed and shall contain—
              (1) The name of the contractor;
              (2) The contract number, if known; if not, a description reasonably sufficient to identify the contract(s) involved;
              (3) The substantial violation of law giving rise to the disclosure;
              (4) The nature of the disclosure giving rise to the discriminatory act; and
              (5) The specific nature and date of the reprisal.
            
            
              3.905
              Procedures for investigating complaints.
              (a) Upon receipt of a complaint, the Inspector General shall conduct an initial inquiry. If the Inspector General determines that the complaint is frivolous or for other reasons does not merit further investigation, the Inspector General shall advise the complainant that no further action on the complaint will be taken.
              (b) If the Inspector General determines that the complaint merits further investigation, the Inspector General shall notify the complainant, contractor, and head of the contracting activity. The Inspector General shall conduct an investigation and provide a written report of findings to the head of the agency or designee.
              (c) Upon completion of the investigation, the head of the agency or designee shall ensure that the Inspector General provides the report of findings to—
              (1) The complainant and any person acting on the complainant's behalf;
              (2) The contractor alleged to have committed the violation; and
              (3) The head of the contracting activity.
              (d) The complainant and contractor shall be afforded the opportunity to submit a written response to the report of findings within 30 days to the head of the agency or designee. Extensions of time to file a written response may be granted by the head of the agency or designee.

              (e) At any time, the head of the agency or designee may request additional investigative work be done on the complaint.
            
            
              3.906
              Remedies.
              (a) If the head of the agency or designee determines that a contractor has subjected one of its employees to a reprisal for providing information to a Member of Congress, or an authorized official of an agency or of the Department of Justice, the head of the agency or designee may take one or more of the following actions:
              (1) Order the contractor to take affirmative action to abate the reprisal.
              (2) Order the contractor to reinstate the person to the position that the person held before the reprisal, together with the compensation (including back pay), employment benefits, and other terms and conditions of employment that would apply to the person in that position if the reprisal had not been taken.
              (3) Order the contractor to pay the complainant an amount equal to the aggregate amount of all costs and expenses (including attorneys' fees and expert witnesses' fees) that were reasonably incurred by the complainant for, or in connection with, bringing the complaint regarding the reprisal.
              (b) Whenever a contractor fails to comply with an order, the head of the agency or designee shall request the Department of Justice to file an action for enforcement of such order in the United States district court for a district in which the reprisal was found to have occurred. In any action brought under this section, the court may grant appropriate relief, including injunctive relief and compensatory and exemplary damages.
              (c) Any person adversely affected or aggrieved by an order issued under this section may obtain review of the order's conformance with the law, and this subpart, in the United States Court of Appeals for a circuit in which the reprisal is alleged in the order to have occurred. No petition seeking such review may be filed more than 60 days after issuance of the order by the head of the agency or designee. Review shall conform to Chapter 7 of Title 5, United States Code.
            
            
              3.907
              Whistleblower Protections Under the American Recovery and Reinvestment Act of 2009 (the Recovery Act).
            
            
              3.907-1
              Definitions.
              As used in this section—
              
                Board means the Recovery Accountability and Transparency Board established by Section 1521 of the Recovery Act.
              
                Covered funds means any contract payment, grant payment, or other payment received by a contractor if—
              (1) The Federal Government provides any portion of the money or property that is provided, requested, or demanded; and
              (2) At least some of the funds are appropriated or otherwise made available by the Recovery Act.
              
                Covered information means information that the employee reasonably believes is evidence of gross mismanagement of the contract or subcontract related to covered funds, gross waste of covered funds, a substantial and specific danger to public health or safety related to the implementation or use of covered funds, an abuse of authority related to the implementation or use of covered funds, or a violation of law, rule, or regulation related to an agency contract (including the competition for or negotiation of a contract) awarded or issued relating to covered funds.
              
                Inspector General means an Inspector General appointed under the Inspector General Act of 1978. In the Department of Defense that is the DoD Inspector General. In the case of an executive agency that does not have an Inspector General, the duties shall be performed by an official designated by the head of the executive agency.
              
                Non-Federal employer, as used in this section, means any employer that receives Recovery Act funds, including a contractor, subcontractor, or other recipient of funds pursuant to a contract or other agreement awarded and administered in accordance with the Federal Acquisition Regulation.
              [74 FR 14634, Mar. 31, 2009, as amended at 75 FR 34259, June 16, 2010]
            
            
              3.907-2
              Policy.

              Non-Federal employers are prohibited from discharging, demoting, or otherwise discriminating against an employee as a reprisal for disclosing covered information to any of the following entities or their representatives:
              (1) The Board.
              (2) An Inspector General.
              (3) The Comptroller General.
              (4) A member of Congress.
              (5) A State or Federal regulatory or law enforcement agency.
              (6) A person with supervisory authority over the employee or such other person working for the employer who has the authority to investigate, discover, or terminate misconduct.
              (7) A court or grand jury.
              (8) The head of a Federal agency.
              [74 FR 14634, Mar. 31, 2009]
            
            
              3.907-3
              Procedures for filing complaints.
              (a) An employee who believes that he or she has been subjected to reprisal prohibited by the Recovery Act, Section 1553 as set forth in 3.907-2, may submit a complaint regarding the reprisal to the Inspector General of the agency that awarded the contract.
              (b) The complaint shall be signed and shall contain—
              (1) The name of the contractor;
              (2) The contract number, if known; if not, a description reasonably sufficient to identify the contract(s) involved;
              (3) The covered information giving rise to the disclosure;
              (4) The nature of the disclosure giving rise to the discriminatory act; and
              (5) The specific nature and date of the reprisal.

              (c) A contracting officer who receives a complaint of reprisal of the type described in 3.907-2 shall forward it to the Office of Inspector General and to other designated officials in accordance with agency procedures (e.g., agency legal counsel).
              [74 FR 14634, Mar. 31, 2009, as amended at 75 FR 34259, June 16, 2010]
            
            
              3.907-4
              Procedures for investigating complaints.
              Investigation of complaints will be in accordance with section 1553 of the Recovery Act.
              [74 FR 14634, Mar. 31, 2009]
            
            
              3.907-5
              Access to investigative file of Inspector General.
              (a) The employee alleging reprisal under this section shall have access to the investigation file of the Inspector General, in accordance with the Privacy Act, 5 U.S.C. 552a. The investigation of the Inspector General shall be deemed closed for the purposes of disclosure under such section when an employee files an appeal to the agency head or a court of competent jurisdiction.
              (b) In the event the employee alleging reprisal brings a civil action under section 1553(c)(3) of the Recovery Act, the employee alleging the reprisal and the non-Federal employer shall have access to the investigative file of the Inspector General in accordance with the Privacy Act.
              (c) The Inspector General may exclude from disclosures made under 3.907-5(a) or (b)—
              (1) Information protected from disclosure by a provision of law; and
              (2) Any additional information the Inspector General determines disclosure of which would impede a continuing investigation, provided that such information is disclosed once such disclosure would no longer impede such investigation, unless the Inspector General determines that the disclosure of law enforcement techniques, procedures, or information could reasonably be expected to risk circumvention of the law or disclose the identity of a confidential source.
              (d) An Inspector General investigating an alleged reprisal under this section may not respond to any inquiry or disclose any information from or about any person alleging such reprisal, except in accordance with 5 U.S.C. 552a or as required by any other applicable Federal law.
              [74 FR 14634, Mar. 31, 2009]
            
            
              3.907-6
              Remedies and enforcement authority.
              (a) Burden of Proof. (1) Disclosure as contributing factor in reprisal.

              (i) An employee alleging a reprisal under this section shall be deemed to have affirmatively established the occurrence of the reprisal if the employee demonstrates that a disclosure described in section 3.907-2 was a contributing factor in the reprisal.
              (ii) A disclosure may be demonstrated as a contributing factor in a reprisal for purposes of this paragraph by circumstantial evidence, including—
              (A) Evidence that the official undertaking the reprisal knew of the disclosure; or
              (B) Evidence that the reprisal occurred within a period of time after the disclosure such that a reasonable person could conclude that the disclosure was a contributing factor in the reprisal.
              (2) Opportunity for rebuttal. The head of an agency may not find the occurrence of a reprisal with respect to a reprisal that is affirmatively established under section 3.907-6(a)(1) if the non-Federal employer demonstrates by clear and convincing evidence that the non-Federal employer would have taken the action constituting the reprisal in the absence of the disclosure.
              (b) No later than 30 days after receiving an Inspector General report in accordance with section 1553 of the Recovery Act, the head of the agency concerned shall determine whether there is sufficient basis to conclude that the non-Federal employer has subjected the complainant to a reprisal prohibited by subsection 3.907-2 and shall either issue an order denying relief in whole or in part or shall take one or more of the following actions:
              (1) Order the employer to take affirmative action to abate the reprisal.
              (2) Order the employer to reinstate the person to the position that the person held before the reprisal, together with the compensation (including back pay), compensatory damages, employment benefits, and other terms and conditions of employment that would apply to the person in that position if the reprisal had not been taken.
              (3) Order the employer to pay the complainant an amount equal to the aggregate amount of all costs and expenses (including attorneys' fees and expert witnesses' fees) that were reasonably incurred by the complainant for, or in connection with, bringing the complaint regarding the reprisal.
              (c)(1) The complainant shall be deemed to have exhausted all administrative remedies with respect to the complaint, and the complainant may bring a de novo action at law or equity against the employer to seek compensatory damages and other relief available under this section in the appropriate district court of United States, which shall have jurisdiction over such an action without regard to the amount in controversy if
              (i) The head of an agency—
              (A) Issues an order denying relief in whole or in part under paragraph (a) of this section;
              (B) Has not issued an order within 210 days after the submission of a complaint in accordance with section 1553 of the Recovery Act, or in the case of an extension of time in accordance with section 1553 of the Recovery Act, within 30 days after the expiration of the extension of time; or
              (C) Decides in accordance with section 1553 of the Recovery Act not to investigate or to discontinue an investigation; and
              (ii) There is no showing that such delay or decision is due to the bad faith of the complainant.
              (2) Such an action shall, at the request of either party to the action, be tried by the court with a jury.
              (d) Whenever an employer fails to comply with an order issued under this section, the head of the agency shall request the Department of Justice to file an action for enforcement of such order in the United States district court for a district in which the reprisal was found to have occurred. In any action brought under this section, the court may grant appropriate relief, including injunctive relief, compensatory and exemplary damages, and attorneys fees and costs.
              (e) Any person adversely affected or aggrieved by an order issued under paragraph (b) of this subsection may obtain review of the order's conformance with the law, and this section, in the United States Court of Appeals for a circuit in which the reprisal is alleged in the order to have occurred. No petition seeking such review may be filed more than 60 days after issuance of the order by the head of the agency.
              [74 FR 14634, Mar. 31, 2009]
            
            
              
              3.907-7
              Contract clause.
              Use the clause at 52.203-15, Whistleblower Protections Under the American Recovery and Reinvestment Act of 2009 in all solicitations and contracts funded in whole or in part with Recovery Act funds.
              [74 FR 14634, Mar. 31, 2009]
            
            
              3.908
              Pilot program for enhancement of contractor employee whistleblower protections.
              [78 FR 60171, Sept. 30, 2013]
            
            
              3.908-1
              Scope of section.
              (a) This section implements 41 U.S.C. 4712.
              (b) This section does not apply to—
              (1) DoD, NASA, and the Coast Guard; or
              (2) Any element of the intelligence community, as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). This section does not apply to any disclosure made by an employee of a contractor or subcontractor of an element of the intelligence community if such disclosure—
              (i) Relates to an activity of an element of the intelligence community; or
              (ii) Was discovered during contract or subcontract services provided to an element of the intelligence community.
              [78 FR 60171, Sept. 30, 2013]
            
            
              3.908-2
              Definitions.
              As used in this section—
              
                Abuse of authority means an arbitrary and capricious exercise of authority that is inconsistent with the mission of the executive agency concerned or the successful performance of a contract of such agency.
              
                Inspector General means an Inspector General appointed under the Inspector General Act of 1978 and any Inspector General that receives funding from, or has oversight over contracts awarded for, or on behalf of, the executive agency concerned.
              [78 FR 60171, Sept. 30, 2013]
            
            
              3.908-3
              Policy.
              (a) Contractors and subcontractors are prohibited from discharging, demoting, or otherwise discriminating against an employee as a reprisal for disclosing, to any of the entities listed at paragraph (b) of this subsection, information that the employee reasonably believes is evidence of gross mismanagement of a Federal contract, a gross waste of Federal funds, an abuse of authority relating to a Federal contract, a substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal contract (including the competition for or negotiation of a contract). A reprisal is prohibited even if it is undertaken at the request of an executive branch official, unless the request takes the form of a non-discretionary directive and is within the authority of the executive branch official making the request.
              (b) Entities to whom disclosure may be made. (1) A Member of Congress or a representative of a committee of Congress.
              (2) An Inspector General.
              (3) The Government Accountability Office.
              (4) A Federal employee responsible for contract oversight or management at the relevant agency.
              (5) An authorized official of the Department of Justice or other law enforcement agency.
              (6) A court or grand jury.
              (7) A management official or other employee of the contractor or subcontractor who has the responsibility to investigate, discover, or address misconduct.
              (c) An employee who initiates or provides evidence of contractor or subcontractor misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a Federal contract shall be deemed to have made a disclosure.
              [78 FR 60171, Sept. 30, 2013]
            
            
              3.908-4
              Filing complaints.

              A contractor or subcontractor employee who believes that he or she has been discharged, demoted, or otherwise discriminated against contrary to the policy in 3.908-3 of this section may submit a complaint with the Inspector General of the agency concerned. Procedures for submitting fraud, waste, abuse, and whistleblower complaints are generally accessible on agency Office of Inspector General Hotline or Whistleblower Internet sites. A complaint by the employee may not be brought under 41 U.S.C. 4712 more than three years after the date on which the alleged reprisal took place.
              [78 FR 60171, Sept. 30, 2013]
            
            
              3.908-5
              Procedures for investigating complaints.
              (a) Investigation of complaints will be in accordance with 41 U.S.C. 4712(b).
              (b) Upon completion of the investigation, the head of the agency or designee shall ensure that the Inspector General provides the report of findings to—
              (1) The complainant and any person acting on the complainant's behalf;
              (2) The contractor alleged to have committed the violation; and
              (3) The head of the contracting activity.
              (c) The complainant and contractor shall be afforded the opportunity to submit a written response to the report of findings within 30 days to the head of the agency or designee. Extensions of time to file a written response may be granted by the head of the agency or designee.
              (d) At any time, the head of the agency or designee may request additional investigative work be done on the complaint.
              [80 FR 75913, Dec. 4, 2015]
            
            
              3.908-6
              Remedies.
              (a) Agency response to Inspector General report. Not later than 30 days after receiving an Inspector General report in accordance with 41 U.S.C. 4712, the head of the agency shall—
              (1) Determine whether sufficient basis exists to conclude that the contractor or subcontractor has subjected the employee who submitted the complaint to a reprisal as prohibited by 3.908-3; and
              (2) Issue an order denying relief or take one or more of the following actions:
              (i) Order the contractor to take affirmative action to abate the reprisal.
              (ii) Order the contractor or subcontractor to reinstate the complainant-employee to the position that the person held before the reprisal, together with compensatory damages (including back pay), employment benefits, and other terms and conditions of employment that would apply to the person in that position if the reprisal had not been taken.
              (iii) Order the contractor or subcontractor to pay the complainant-employee an amount equal to the aggregate amount of all costs and expenses (including attorneys' fees and expert witnesses' fees) that were reasonably incurred by the complainant for, or in connection with, bringing the complaint regarding the reprisal, as determined by the head of the agency.
              (b) Complainant's right to go to court. If the head of the agency issues an order denying relief or has not issued an order within 210 days after the submission of the complaint or within 30 days after the expiration of an extension of time granted in accordance with 41 U.S.C. 4712(b)(2)(B) for the submission of the Inspector General's report on the investigative findings of the complaint to the head of the agency, the contractor or subcontractor, and the complainant, and there is no showing that such delay is due to the bad faith of the complainant—
              (1) The complainant shall be deemed to have exhausted all administrative remedies with respect to the complaint; and
              (2) The complainant may bring a de novo action at law or equity against the contractor or subcontractor to seek compensatory damages and other relief available under 41 U.S.C. 4712 in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. Such an action shall, at the request of either party to the action, be tried by the court with a jury. An action under this authority may not be brought more than two years after the date on which remedies are deemed to have been exhausted.
              (c) Admissibility in evidence. An Inspector General determination and an agency head order denying relief under this section shall be admissible in evidence in any de novo action at law or equity brought pursuant to 41 U.S.C. 4712.
              (d) No waiver. The rights and remedies provided for in 41 U.S.C. 4712 may not be waived by any agreement, policy, form, or condition of employment.
              [78 FR 60171, Sept. 30, 2013]
            
            
              3.908-7
              Enforcement of orders.
              (a) Whenever a contractor or subcontractor fails to comply with an order issued under 3.908-6(a)(2) of this section, the head of the agency concerned shall file an action for enforcement of the order in the U.S. district court for a district in which the reprisal was found to have occurred. In any action brought pursuant to this authority, the court may grant appropriate relief, including injunctive relief, compensatory and exemplary damages, and attorney fees and costs. The complainant-employee upon whose behalf an order was issued may also file such an action or join in an action filed by the head of the agency.
              (b) Any person adversely affected or aggrieved by an order issued under 3.908-6(a)(2) may obtain review of the order's conformance with 41 U.S.C. 4712 and its implementing regulations, in the U.S. court of appeals for a circuit in which the reprisal is alleged in the order to have occurred. No petition seeking such review may be filed more than 60 days after issuance of the order by the head of the agency. Filing such an appeal shall not act to stay the enforcement of the order of the head of an agency, unless a stay is specifically entered by the court.
              [78 FR 60171, Sept. 30, 2013, as amended at 81 FR 75913, Dec. 4, 2015]
            
            
              3.908-8
              Classified information.
              41 U.S.C. 4712 does not provide any right to disclose classified information not otherwise provided by law.
              [78 FR 60171, Sept. 30, 2013]
            
            
              3.908-9
              Contract clause.
              The contracting officer shall insert the clause at 52.203-17, Contractor Employee Whistleblower Rights and Requirement to Inform Employees of Whistleblower Rights, in all solicitations and contracts that exceed the simplified acquisition threshold.
              [78 FR 60171, Sept. 30, 2013]
            
            
              3.909
              Prohibition on providing funds to an entity that requires certain internal confidentiality agreements or statements.
            
            
              3.909-1
              Prohibition.
              (a) The Government is prohibited from using fiscal year 2015 and subsequent fiscal year funds for a contract with an entity that requires employees or subcontractors of such entity seeking to report waste, fraud, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or subcontractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information. See section 743 of Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor provisions in subsequent appropriations acts (and as extended in continuing resolutions.)
              (b) The prohibition in paragraph (a) of this section does not contravene requirements applicable to Standard Form 312 (Classified Information Nondisclosure Agreement), Form 4414 (Sensitive Compartmented Information Nondisclosure Agreement), or any other form issued by a Federal department or agency governing the nondisclosure of classified information.
              [82 FR 4721, Jan. 13, 2017]
            
            
              3.909-2
              Representation by the offeror.

              (a) In order to be eligible for contract award, an offeror must represent that it will not require its employees or subcontractors to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or subcontractors from lawfully reporting waste, fraud, or abuse related to the performance of a Government contract to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information (e.g., agency Office of the Inspector General). Any offeror that does not so represent is ineligible for award of a contract.

              (b) The contracting officer may rely on an offeror's representation unless the contracting officer has reason to question the representation.
              [82 FR 4721, Jan. 13, 2017]
            
            
              3.909-3
              Solicitation provision and contract clause.
              When using funding subject to the prohibitions in 3.909-1(a), the contracting officer shall—
              (a)(1) Include the provision at 52.203-18, Prohibition on Contracting with Entities that Require Certain Internal Confidentiality Agreements or Statements—Representation, in all solicitations, except as provided in paragraph (a)(2) of this section; and
              (2) Do not insert the provision in solicitations for a personal services contract with an individual if the services are to be performed entirely by the individual, rather than by an employee of the contractor or a subcontractor.
              (b)(1) Include the clause at 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements, in all solicitations and resultant contracts, other than personal services contracts with individuals.
              (2) Modify existing contracts, other than personal services contracts with individuals, to include the clause before obligating FY 2015 or subsequent FY funds that are subject to the same prohibition on internal confidentiality agreements or statements.
              [82 FR 4721, Jan. 13, 2017]
            
          
          
            Subpart 3.10—Contractor Code of Business Ethics and Conduct
            
              Source:
              72 FR 65881, Nov. 23, 2007, unless otherwise noted.
            
            
              3.1000
              Scope of subpart.
              This subpart—
              (a) Implements 41 U.S.C. 3509, Notification of Violations of Federal Criminal Law or Overpayments; and
              (b) Prescribes policies and procedures for the establishment of contractor codes of business ethics and conduct, and display of agency Office of Inspector General (OIG) fraud hotline posters.
              [79 FR 24197, Apr. 29, 2014]
            
            
              3.1001
              Definitions.
              As used in this subpart—
              
                Subcontract means any contract entered into by a subcontractor to furnish supplies or services for performance of a prime contract or a subcontract.
              
                Subcontractor means any supplier, distributor, vendor, or firm that furnished supplies or services to or for a prime contractor or another subcontractor.
              
                United States means the 50 States, the District of Columbia, and outlying areas.
              [73 FR 67090, Nov. 12, 2008]
            
            
              3.1002
              Policy.
              (a) Government contractors must conduct themselves with the highest degree of integrity and honesty.
              (b) Contractors should have a written code of business ethics and conduct. To promote compliance with such code of business ethics and conduct, contractors should have an employee business ethics and compliance training program and an internal control system that—
              (1) Are suitable to the size of the company and extent of its involvement in Government contracting;
              (2) Facilitate timely discovery and disclosure of improper conduct in connection with Government contracts; and
              (3) Ensure corrective measures are promptly instituted and carried out.
            
            
              3.1003
              Requirements.
              (a) Contractor requirements. (1) Although the policy at 3.1002 applies as guidance to all Government contractors, the contractual requirements set forth in the clauses at 52.203-13, Contractor Code of Business Ethics and Conduct, and 52.203-14, Display of Hotline Poster(s), are mandatory if the contracts meet the conditions specified in the clause prescriptions at 3.1004.

              (2) Whether or not the clause at 52.203-13 is applicable, a contractor may be suspended and/or debarred for knowing failure by a principal to timely disclose to the Government, in connection with the award, performance, or closeout of a Government contract performed by the contractor or a subcontract awarded thereunder, credible evidence of a violation of Federal criminal law involving fraud, conflict of interest, bribery, or gratuity violations found in Title 18 of the United States Code or a violation of the civil False Claims Act. Knowing failure to timely disclose credible evidence of any of the above violations remains a cause for suspension and/or debarment until 3 years after final payment on a contract (see 9.406-2(b)(1)(vi) and 9.407-2(a)(8)).
              (3) The Payment clauses at FAR 52.212-4(i)(5), 52.232-25(d), 52.232-26(c), and 52.232-27(l) require that, if the contractor becomes aware that the Government has overpaid on a contract financing or invoice payment, the contractor shall remit the overpayment amount to the Government. A contractor may be suspended and/or debarred for knowing failure by a principal to timely disclose credible evidence of a significant overpayment, other than overpayments resulting from contract financing payments as defined in 32.001 (see 9.406-2(b)(1)(vi) and 9.407-2(a)(8)).
              (b) Notification of possible contractor violation. If the contracting officer is notified of possible contractor violation of Federal criminal law involving fraud, conflict of interest, bribery, or gratuity violations found in Title 18 U.S.C.; or a violation of the civil False Claims Act, the contracting officer shall—
              (1) Coordinate the matter with the agency Office of the Inspector General; or
              (2) Take action in accordance with agency procedures.
              (c) Fraud Hotline Poster. (1) Agency OIGs are responsible for determining the need for, and content of, their respective agency OIG fraud hotline poster(s).
              (2) When requested by the Department of Homeland Security, agencies shall ensure that contracts funded with disaster assistance funds require display of any fraud hotline poster applicable to the specific contract. As established by the agency OIG, such posters may be displayed in lieu of, or in addition to, the agency's standard poster.
              [72 FR 65881, Nov. 23, 2007, as amended at 73 FR 67090, Nov. 12, 2008]
            
            
              3.1004
              Contract clauses.
              (a) Insert the clause at FAR 52.203-13, Contractor Code of Business Ethics and Conduct, in solicitations and contracts if the value of the contract is expected to exceed $5.5 million and the performance period is 120 days or more.
              (b)(1) Unless the contract is for the acquisition of a commercial item or will be performed entirely outside the United States, insert the clause at FAR 52.203-14, Display of Hotline Poster(s), if—
              (i) The contract exceeds $5.5 million or a lesser amount established by the agency; and
              (ii)(A) The agency has a fraud hotline poster; or
              (B) The contract is funded with disaster assistance funds.
              (2) In paragraph (b)(3) of the clause, the contracting officer shall—
              (i) Identify the applicable posters; and
              (ii) Insert the website link(s) or other contact information for obtaining the agency and/or Department of Homeland Security poster.
              (3) In paragraph (d) of the clause, if the agency has established policies and procedures for display of the OIG fraud hotline poster at a lesser amount, the contracting officer shall replace “$5.5 million” with the lesser amount that the agency has established.
              [72 FR 65881, Nov. 23, 2007, as amended at 73 FR 67090, Nov. 12, 2008; 80 FR 38296, July 2, 2015]
            
          
          
            Subpart 3.11—Preventing Personal Conflicts of Interest for Contractor Employees Performing Acquisition Functions
            
              Source:
              76 FR 68024, Nov. 2, 2011, unless otherwise noted.
            
            
              3.1100
              Scope of subpart.
              This subpart implements policy on personal conflicts of interest by employees of Government contractors as required by 41 U.S.C. 2303.
              [79 FR 24197, Apr. 29, 2014]
            
            
              3.1101
              Definitions.
              As used in this subpart—
              
              
                Acquisition function closely associated with inherently governmental functions means supporting or providing advice or recommendations with regard to the following activities of a Federal agency:
              (1) Planning acquisitions.
              (2) Determining what supplies or services are to be acquired by the Government, including developing statements of work.
              (3) Developing or approving any contractual documents, to include documents defining requirements, incentive plans, and evaluation criteria.
              (4) Evaluating contract proposals.
              (5) Awarding Government contracts.
              (6) Administering contracts (including ordering changes or giving technical direction in contract performance or contract quantities, evaluating contractor performance, and accepting or rejecting contractor products or services).
              (7) Terminating contracts.
              (8) Determining whether contract costs are reasonable, allocable, and allowable.
              
                Covered employee means an individual who performs an acquisition function closely associated with inherently governmental functions and is—
              (1) An employee of the contractor; or
              (2) A subcontractor that is a self-employed individual treated as a covered employee of the contractor because there is no employer to whom such an individual could submit the required disclosures.
              
                Personal conflict of interest means a situation in which a covered employee has a financial interest, personal activity, or relationship that could impair the employee's ability to act impartially and in the best interest of the Government when performing under the contract. (A de minimis interest that would not “impair the employee's ability to act impartially and in the best interest of the Government” is not covered under this definition.)
              (1) Among the sources of personal conflicts of interest are—
              (i) Financial interests of the covered employee, of close family members, or of other members of the covered employee's household;
              (ii) Other employment or financial relationships (including seeking or negotiating for prospective employment or business); and
              (iii) Gifts, including travel.
              (2) For example, financial interests referred to in paragraph (1) of this definition may arise from—
              (i) Compensation, including wages, salaries, commissions, professional fees, or fees for business referrals;
              (ii) Consulting relationships (including commercial and professional consulting and service arrangements, scientific and technical advisory board memberships, or serving as an expert witness in litigation);
              (iii) Services provided in exchange for honorariums or travel expense reimbursements;
              (iv) Research funding or other forms of research support;
              (v) Investment in the form of stock or bond ownership or partnership interest (excluding diversified mutual fund investments);
              (vi) Real estate investments;
              (vii) Patents, copyrights, and other intellectual property interests; or
              (viii) Business ownership and investment interests.
            
            
              3.1102
              Policy.
              The Government's policy is to require contractors to—
              (a) Identify and prevent personal conflicts of interest of their covered employees; and
              (b) Prohibit covered employees who have access to non-public information by reason of performance on a Government contract from using such information for personal gain.
            
            
              3.1103
              Procedures.
              (a) By use of the contract clause at 52.203-16, as prescribed at 3.1106, the contracting officer shall require each contractor whose employees perform acquisition functions closely associated with inherently Government functions to—
              (1) Have procedures in place to screen covered employees for potential personal conflicts of interest by—

              (i) Obtaining and maintaining from each covered employee, when the employee is initially assigned to the task under the contract, a disclosure of interests that might be affected by the task to which the employee has been assigned, as follows:
              (A) Financial interests of the covered employee, of close family members, or of other members of the covered employee's household.
              (B) Other employment or financial relationships of the covered employee (including seeking or negotiating for prospective employment or business).
              (C) Gifts, including travel; and
              (ii) Requiring each covered employee to update the disclosure statement whenever the employee's personal or financial circumstances change in such a way that a new personal conflict of interest might occur because of the task the covered employee is performing.
              (2) For each covered employee—
              (i) Prevent personal conflicts of interest, including not assigning or allowing a covered employee to perform any task under the contract for which the Contractor has identified a personal conflict of interest for the employee that the Contractor or employee cannot satisfactorily prevent or mitigate in consultation with the contracting agency;
              (ii) Prohibit use of non-public information accessed through performance of a Government contract for personal gain; and
              (iii) Obtain a signed non-disclosure agreement to prohibit disclosure of non-public information accessed through performance of a Government contract.
              (3) Inform covered employees of their obligation—
              (i) To disclose and prevent personal conflicts of interest;
              (ii) Not to use non-public information accessed through performance of a Government contract for personal gain; and
              (iii) To avoid even the appearance of personal conflicts of interest;
              (4) Maintain effective oversight to verify compliance with personal conflict-of-interest safeguards;
              (5) Take appropriate disciplinary action in the case of covered employees who fail to comply with policies established pursuant to this section; and
              (6) Report to the contracting officer any personal conflict-of-interest violation by a covered employee as soon as identified. This report shall include a description of the violation and the proposed actions to be taken by the contractor in response to the violation, with follow-up reports of corrective actions taken, as necessary.
              (b) If a contractor reports a personal conflict-of-interest violation by a covered employee to the contracting officer in accordance with paragraph (b)(6) of the clause at 52.203-16, Preventing Personal Conflicts of Interest, the contracting officer shall—
              (1) Review the actions taken by the contractor;
              (2) Determine whether any action taken by the contractor has resolved the violation satisfactorily; and
              (3) If the contracting officer determines that the contractor has not resolved the violation satisfactorily, take any appropriate action in consultation with agency legal counsel.
            
            
              3.1104
              Mitigation or waiver.
              (a) In exceptional circumstances, if the contractor cannot satisfactorily prevent a personal conflict of interest as required by paragraph (b)(2)(i) of the clause at 52.203-16, Preventing Personal Conflicts of Interest, the contractor may submit a request, through the contracting officer, for the head of the contracting activity to—
              (1) Agree to a plan to mitigate the personal conflict of interest; or
              (2) Waive the requirement to prevent personal conflicts of interest.
              (b) If the head of the contracting activity determines in writing that such action is in the best interest of the Government, the head of the contracting activity may impose conditions that provide mitigation of a personal conflict of interest or grant a waiver.
              (c) This authority shall not be redelegated.
            
            
              3.1105
              Violations.
              If the contracting officer suspects violation by the contractor of a requirement of paragraph (b), (c)(3), or (d) of the clause at 52.203-16, Preventing Personal Conflicts of Interest, the contracting officer shall contact the agency legal counsel for advice and/or recommendations on a course of action.
            
            
              
              3.1106
              Contract clause.
              (a) Insert the clause at 52.203-16, Preventing Personal Conflicts of Interest, in solicitations and contracts that—
              (1) Exceed the simplified acquisition threshold; and
              (2) Include a requirement for services by contractor employee(s) that involve performance of acquisition functions closely associated with inherently governmental functions for, or on behalf of, a Federal agency or department.
              (b) If only a portion of a contract is for the performance of acquisition functions closely associated with inherently governmental functions, then the contracting officer shall still insert the clause, but shall limit applicability of the clause to that portion of the contract that is for the performance of such services.
              (c) Do not insert the clause in solicitations or contracts with a self-employed individual if the acquisition functions closely associated with inherently governmental functions are to be performed entirely by the self-employed individual, rather than an employee of the contractor.
            
          
        
        
          Pt. 4
          PART 4—ADMINISTRATIVE AND INFORMATION MATTERS
          
            Sec.
            4.000
            Scope of part.
            4.001
            Definitions.
            
              Subpart 4.1—Contract Execution
              4.101
              Contracting officer's signature.
              4.102
              Contractor's signature.
              4.103
              Contract clause.
            
            
              Subpart 4.2—Contract Distribution
              4.201
              Procedures.
              4.202
              Agency distribution requirements.
              4.203
              Taxpayer identification information.
            
            
              Subpart 4.3—Paper Documents
              4.300
              Scope of subpart.
              4.301
              Definition.
              4.302
              Policy.
              4.303
              Contract clause.
            
            
              Subpart 4.4—Safeguarding Classified Information Within Industry
              4.401
              [Reserved]
              4.402
              General.
              4.403
              Responsibilities of contracting officers.
              4.404
              Contract clause.
            
            
              Subpart 4.5—Electronic Commerce in Contracting
              4.500
              Scope of subpart.
              4.501
              [Reserved]
              4.502
              Policy.
            
            
              Subpart 4.6—Contract Reporting
              4.600
              Scope of subpart.
              4.601
              Definitions.
              4.602
              General.
              4.603
              Policy.
              4.604
              Responsibilities.
              4.605
              Procedures.
              4.606
              Reporting Data.
              4.607
              Solicitation provisions and contract clause.
            
            
              Subpart 4.7—Contractor Records Retention
              4.700
              Scope of subpart.
              4.701
              Purpose.
              4.702
              Applicability.
              4.703
              Policy.
              4.704
              Calculation of retention periods.
              4.705
              Specific retention periods.
              4.705-1
              Financial and cost accounting records.
              4.705-2
              Pay administration records.
              4.705-3
              Acquisition and supply records.
              4.706
              [Reserved]
            
            
              Subpart 4.8—Government Contract Files
              4.800
              Scope of subpart.
              4.801
              General.
              4.802
              Contract files.
              4.803
              Contents of contract files.
              4.804
              Closeout of contract files.
              4.804-1
              Closeout by the office administering the contract.
              4.804-2
              Closeout of the contracting office files if another office administers the contract.
              4.804-3
              Closeout of paying office contract files.
              4.804-4
              Physically completed contracts.
              4.804-5
              Procedures for closing out contract files.
              4.805
              Storage, handling, and contract files.
            
            
              Subpart 4.9—Taxpayer Identification Number Information
              4.900
              Scope of subpart.
              4.901
              Definition.
              4.902
              General.
              4.903
              Reporting contract information to the IRS.
              4.904
              Reporting payment information to the IRS.
              4.905
              Solicitation provision.
            
            
              
              Subpart 4.10—Uniform Use of Line Items
              4.1000
              Scope.
              4.1001
              Policy.
              4.1002
              Applicability.
              4.1003
              Establishing line items.
              4.1004
              Establishing subline items.
              4.1005
              Data elements for line items and subline items.
              4.1005-1
              Required data elements.
              4.1005-2
              Exceptions.
              4.1006
              Modifications.
              4.1007
              Solicitation alternative line item proposal.
              4.1008
              Solicitation provision.
            
            
              Subpart 4.11—System for Award Management
              4.1100
              Scope.
              4.1101
              Definitions.
              4.1102
              Policy.
              4.1103
              Procedures.
              4.1104
              Disaster Response Registry.
              4.1105
              Solicitation provision and contract clauses.
            
            
              Subpart 4.12—Representations and Certifications
              4.1200
              Scope.
              4.1201
              Policy.
              4.1202
              Solicitation provision and contract clause.
            
            
              Subpart 4.13—Personal Identity Verification
              4.1300
              Scope of subpart.
              4.1301
              Policy.
              4.1302
              Acquisition of approved products and services for personal identity verification.
              4.1303
              Contract clause.
            
            
              Subpart 4.14—Reporting Executive Compensation and First-Tier Subcontract Awards
              4.1400
              Scope of subpart.
              4.1401
              Applicability.
              4.1402
              Procedures.
              4.1403
              Contract clause.
            
            
              Subpart 4.15 [Reserved]
            
            
              Subpart 4.16—Unique Procurement Instrument Identifiers
              4.1600
              Scope of subpart.
              4.1601
              Policy.
              4.1602
              Identifying the PIID and supplementary PIID.
              4.1603
              Procedures.
            
            
              Subpart 4.17—Service Contracts Inventory
              4.1700
              Scope of subpart.
              4.1701
              Definitions.
              4.1702
              Applicability.
              4.1703
              Reporting requirements.
              4.1704
              Contracting officer responsibilities.
              4.1705
              Contract clauses.
            
            
              Subpart 4.18—Commercial and Government Entity Code
              4.1800
              Scope of subpart.
              4.1801
              Definitions.
              4.1802
              Policy.
              4.1803
              Verifying CAGE codes prior to award.
              4.1804
              Solicitation provisions and contract clause.
            
            
              Subpart 4.19—Basic Safeguarding of Covered Contractor Information Systems
              4.1901
              Definitions.
              4.1902
              Applicability.
              4.1903
              Contract clause.
            
            
              Subpart 4.20—Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab
              4.2001
              Definitions.
              4.2002
              Prohibition.
              4.2003
              Notification.
              4.2004
              Contract clause.
            
            
              Subpart 4.21—Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment
              4.2100
              Scope of subpart.
              4.2101
              Definitions.
              4.2102
              Prohibition.
              4.2103
              Procedures.
              4.2104
              Waivers.
              4.2105
              Solicitation provisions and contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42113, Sept. 19, 1983, unless otherwise noted.
          
          
            4.000
            Scope of part.
            This part prescribes policies and procedures relating to the administrative aspects of contract execution, contractor-submitted paper documents, distribution, reporting, retention, and files.
            [60 FR 28493, May 31, 1995]
          
          
            4.001
            Definitions.
            As used in this part—
            
              Procurement Instrument Identifier (PIID) means the Government-unique identifier for each solicitation, contract, agreement, or order. For example, an agency may use as its PIID for procurement actions, such as delivery and task orders or basic ordering agreements, the order or agreement number in conjunction with the contract number (see 4.1602).
            
              Supplementary procurement instrument identifier means the non-unique identifier for a procurement action that is used in conjunction with the Government-unique identifier. For example, an agency may use as its PIID for an amended solicitation, the Government-unique identifier for a solicitation number (e.g., N0002309R0009) in conjunction with a non-unique amendment number (e.g., 0001). The non-unique amendment number represents the supplementary PIID.
            [76 FR 39235, July 5, 2011]
          
          
            Subpart 4.1—Contract Execution
            
              4.101
              Contracting officer's signature.
              Only contracting officers shall sign contracts on behalf of the United States. The contracting officer's name and official title shall be typed, stamped, or printed on the contract. The contracting officer normally signs the contract after it has been signed by the contractor. The contracting officer shall ensure that the signer(s) have authority to bind the contractor (see specific requirements in 4.102 of this subpart).
              [60 FR 34736, July 3, 1995]
            
            
              4.102
              Contractor's signature.
              (a) Individuals. A contract with an individual shall be signed by that individual. A contract with an individual doing business as a firm shall be signed by that individual, and the signature shall be followed by the individual's typed, stamped, or printed name and the words “, an individual doing business as ___________” [insert name of firm].
              (b) Partnerships. A contract with a partnership shall be signed in the partnership name. Before signing for the Government, the contracting officer shall obtain a list of all partners and ensure that the individual(s) signing for the partnership have authority to bind the partnership.
              (c) Corporations. A contract with a corporation shall be signed in the corporate name, followed by the word “by” and the signature and title of the person authorized to sign. The contracting officer shall ensure that the person signing for the corporation has authority to bind the corporation.
              (d) Joint venturers. A contract with joint venturers may involve any combination of individuals, partnerships, or corporations. The contract shall be signed by each participant in the joint venture in the manner prescribed in paragraphs (a) through (c) of this section for each type of participant. When a corporation is participating, the contracting officer shall verify that the corporation is authorized to participate in the joint venture.
              (e) Agents. When an agent is to sign the contract, other than as stated in paragraphs (a) through (d) of this section, the agent's authorization to bind the principal must be established by evidence satisfactory to the contracting officer.
              [48 FR 42113, Sept. 19, 1983, as amended at 62 FR 235, Jan. 2, 1997; 84 FR 19840, May 6, 2019]
            
            
              4.103
              Contract clause.
              The contracting officer shall insert the clause at 52.204-1, Approval of Contract, in solicitations and contracts if required by agency procedures.
              [49 FR 26741, June 29, 1984]
            
          
          
            Subpart 4.2—Contract Distribution
            
              4.201
              Procedures.
              Contracting officers shall distribute copies of contracts or modifications within 10 working days after execution by all parties. As a minimum, the contracting officer shall—
              (a) Distribute simultaneously one signed copy or reproduction of the signed contract to the contractor and the paying office;
              (b) When a contract is assigned to another office for contract administration (see subpart 42.2), provide to that office—

              (1) One copy or reproduction of the signed contract and of each modification; and
              
              (2) A copy of the contract distribution list, showing those offices that should receive copies of modifications, and any changes to the list as they occur;
              (c) Distribute one copy to each accounting and finance office (funding office) whose funds are cited in the contract;
              (d) When the contract is not assigned for administration but contains a Cost Accounting Standards clause, provide one copy of the contract to the cognizant administrative contracting officer and mark the copy “FOR COST ACCOUNTING STANDARDS ADMINISTRATION ONLY” (see 30.601(b));
              (e) Provide one copy of each contract or modification that requires audit service to the appropriate field audit office listed in the “Directory of Federal Contract Audit Offices” (see 42.103); and
              (f) Provide copies of contracts and modifications to those organizations required to perform contract administration support functions (e.g., when manufacturing is performed at multiple sites, the contract administration office cognizant of each location).
              [48 FR 42113, Sept. 19, 1983, as amended at 60 FR 34736, July 3, 1995; 84 FR 19840, May 6, 2019]
            
            
              4.202
              Agency distribution requirements.
              Agencies shall limit additional distribution requirements to the minimum necessary for proper performance of essential functions. When contracts are assigned for administration to a contract administration office located in an agency different from that of the contracting office (see part 42), the two agencies shall agree on any necessary distribution in addition to that prescribed in 4.201.
              [48 FR 42113, Sept. 19, 1983, as amended at 84 FR 19840, May 6, 2019]
            
            
              4.203
              Taxpayer identification information.
              (a) If the contractor has furnished a Taxpayer Identification Number (TIN) when completing the solicitation provision at 52.204-3, Taxpayer Identification, or paragraph (l) of the solicitation provision at 52.212-3, Offeror Representations and Certifications—Commercial Items, the contracting officer shall, unless otherwise provided in agency procedures, attach a copy of the completed solicitation provision as the last page of the copy of the contract sent to the payment office.
              (b) If the TIN or type of organization is derived from a source other than the provision at 52.204-3 or 52.212-3(l), the contracting officer shall annotate the last page of the contract or order forwarded to the payment office to state the contractor's TIN and type of organization, unless this information is otherwise provided to the payment office in accordance with agency procedures.
              (c) If the contractor provides its TIN or type of organization to the contracting officer after award, the contracting officer shall forward the information to the payment office within 7 days of its receipt.
              (d) Federal Supply Schedule contracts. Each contracting officer that places an order under a Federal Supply Schedule contract (see Subpart 8.4) shall provide the TIN and type of organization information to the payment office in accordance with paragraph (b) of this section.
              (e) Basic ordering agreements and indefinite-delivery contracts (other than Federal Supply Schedule contracts). (1) Each contracting officer that issues a basic ordering agreement or indefinite-delivery contract (other than a Federal Supply Schedule contract) shall provide to contracting officers placing orders under the agreement or contract (if the contractor is not required to provide this information to the System for Award Management)—
              (i) A copy of the agreement or contract with a copy of the completed solicitation provision at 52.204-3 or 52.212-3(l) as the last page of the agreement or contract; or
              (ii) The contractor's TIN and type of organization information.

              (2) Each contracting officer that places an order under a basic ordering agreement or indefinite-delivery contract (other than a Federal Supply Schedule contract) shall provide the TIN and type of organization information to the payment office in accordance with paragraph (a) or (b) of this section.
              [63 FR 58588, Oct. 30, 1998, as amended at 68 FR 56672, Oct. 1, 2003; 73 FR 33638, June 12, 2008; 78 FR 37677, June 21, 2013]
            
          
          
            Subpart 4.3—Paper Documents
            
              4.300
              Scope of subpart.
              This subpart provides policies and procedures on contractor-submitted paper documents.
              [60 FR 28493, May 31, 1995]
            
            
              4.301
              Definition.
              
                Printed or copied double-sided, as used in this subpart, means printing or reproducing a document so that information is on both sides of a sheet of paper.
              [65 FR 36017, June 6, 2000]
            
            
              4.302
              Policy.
              (a) Section 3(a) of E.O. 13423, Strengthening Federal Environmental, Energy, and Transportation Management, directs agencies to implement waste prevention. In addition, section 2(e) of E.O. 13514, Federal Leadership in Environmental, Energy, and Economic Performance, directs agencies to eliminate waste. Electronic commerce methods (see 4.502) and double-sided printing and copying are best practices for waste prevention.
              (b) When electronic commerce methods (see 4.502) are not used, agencies shall require contractors to submit paper documents to the Government relating to an acquisition printed or copied double-sided on at least 30 percent postconsumer fiber paper whenever practicable. If the contractor cannot print or copy double-sided, it shall print or copy single-sided on at least 30 percent postconsumer fiber paper.
              [76 FR 31397, May 31, 2011]
            
            
              4.303
              Contract clause.
              Insert the clause at 52.204-4, Printed or Copied Double-Sided on Recycled Paper, in solicitations and contracts that exceed the simplified acquisition threshold.
              [65 FR 36017, June 6, 2000]
            
          
          
            Subpart 4.4—Safeguarding Classified Information Within Industry
            
              4.401
              [Reserved]
            
            
              4.402
              General.
              (a) Executive Order 12829, January 6, 1993 (58 FR 3479, January 8, 1993), entitled “National Industrial Security Program” (NISP), establishes a program to safeguard Federal Government classified information that is released to contractors, licensees, and grantees of the United States Government. Executive Order 12829 amends Executive Order 10865, February 20, 1960 (25 FR 1583, February 25, 1960), entitled “Safeguarding Classified Information Within Industry,” as amended by Executive Order 10909, January 17, 1961 (26 FR 508, January 20, 1961).
              (b) The National Industrial Security Program Operating Manual (NISPOM) incorporates the requirements of these Executive orders. The Secretary of Defense, in consultation with all affected agencies and with the concurrence of the Secretary of Energy, the Chairman of the Nuclear Regulatory Commission, the Director of National Intelligence, and the Secretary of Homeland Security is responsible for issuance and maintenance of this Manual. The following DoD publications implement the program:
              (1) National Industrial Security Program Operating Manual (NISPOM) (DoD 5220.22-M).
              (2) DoD Manual 5220.22, Volume 2, “National Industrial Security Program: Industrial Security Procedures for Government Activities.
              (c) Procedures for the protection of information relating to foreign classified contracts awarded to U.S. industry, and instructions for the protection of U.S. information relating to classified contracts awarded to foreign firms, are prescribed in Chapter 10 of the NISPOM.

              (d) Nondefense agencies that have industrial security services agreements with DoD, and DoD components, shall use the DD Form 254, Contract Security Classification Specification, to provide security classification guidance to U.S. contractors, and subcontractors as applicable, requiring access to information classified as “Confidential”, “Secret”, or “Top Secret”.

              (1) Provided that the data submittal is unclassified, the DD Form 254 shall be completed electronically in the NISP Contract Classification System (NCCS), which is accessible via the Procurement Integrated Enterprise Environment (PIEE) at https://wawf.eb.mil. Nondefense agencies with an existing DD Form 254 information system may use that system.
              (2)(i) A contractor, or subcontractor (if applicable), requiring access to classified information under a contract shall be identified with a Commercial and Government Entity (CAGE) code on the DD Form 254 (see subpart 4.18 for information on obtaining and validating CAGE codes).
              (ii) Each location of contractor or subcontractor performance listed on the DD Form 254 is required to reflect a corresponding unique CAGE code for each listed location unless the work is being performed at a Government facility, in which case the agency location code shall be used. Each subcontractor location requiring access to classified information must be listed on the DD Form 254.
              (iii) Contractor and subcontractor performance locations listed on the DD Form 254 are not required to be separately registered in the System for Award Management (SAM) solely for the purposes of a DD Form 254 (see subpart 4.11 for information on registering in SAM).
              (e) Part 27, Patents, Data, and Copyrights, contains policy and procedures for safeguarding classified information in patent applications and patents.
              [48 FR 42113, Sept. 19, 1983, as amended at 61 FR 31617, June 20, 1996; 73 FR 21781, Apr. 22, 2008; 84 FR 19840, May 6, 2019; 85 FR 40063, July 2, 2020]
            
            
              4.403
              Responsibilities of contracting officers.
              (a) Presolicitation phase. Contracting officers shall review all proposed solicitations to determine whether access to classified information may be required by offerors, or by a contractor during contract performance.
              (1) If access to classified information of another agency may be required, the contracting officer shall—
              (i) Determine if the agency is covered by the NISP; and
              (ii) Follow that agency's procedures for determining the security clearances of firms to be solicited.
              (2) If the classified information required is from the contracting officer's agency, the contracting officer shall follow agency procedures.
              (b) Solicitation phase. Contracting officers shall—
              (1) Ensure that the classified acquisition is conducted as required by the NISP or agency procedures, as appropriate; and
              (2) Include—
              (i) An appropriate Security Requirements clause in the solicitation (see 4.404); and
              (ii) As appropriate, in solicitations and contracts when the contract may require access to classified information, a requirement for security safeguards in addition to those provided in the clause (52.204-2, Security Requirements).
              (c) Award phase. Contracting officers shall inform contractors and subcontractors of the security classifications and requirements assigned to the various documents, materials, tasks, subcontracts, and components of the classified contract as identified in the requirement documentation as follows:
              (1) Nondefense agencies that have industrial security services agreements with DoD, and DoD components, shall use the Contract Security Classification Specification, DD Form 254. The contracting officer, or authorized agency representative, is the approving official for the DD Form 254 associated with the prime contract and shall ensure the DD Form 254 is properly prepared, distributed by and coordinated with requirements and security personnel in accordance with agency procedures, see 4.402(d)(1).
              (2) Contracting officers in agencies not covered by the NISP shall follow agency procedures.
              [48 FR 42113, Sept. 19, 1983, as amended at 61 FR 31617, June 20, 1996; 73 FR 21781, Apr. 22, 2008; 84 FR 19840, May 6, 2019; 85 FR 40063, July 2, 2020]
            
            
              
              4.404
              Contract clause.
              (a) The contracting officer shall insert the clause at 52.204-2, Security Requirements, in solicitations and contracts when the contract may require access to classified information, unless the conditions specified in paragraph (d) of this section apply.
              (b) If a cost contract (see 16.302) for research and development with an educational institution is contemplated, the contracting officer shall use the clause with its Alternate I.
              (c) If a construction or architect-engineer contract where employee identification is required for security reasons is contemplated, the contracting officer shall use the clause with its Alternate II.
              (d) If the contracting agency is not covered by the NISP and has prescribed a clause and alternates that are substantially the same as those at 52.204-2, the contracting officer shall use the agency-prescribed clause as required by agency procedures.
              [48 FR 42113, Sept. 19, 1983, as amended at 61 FR 31617, June 20, 1996; 84 FR 19840, May 6, 2019]
            
          
          
            Subpart 4.5—Electronic Commerce in Contracting
            
              Authority:
              40 U.S.C. 486(c); 10 U.S.C. chapter 137; and 42 U.S.C. 2473(c).
            
            
              Source:
              63 FR 58592, Oct. 30, 1998, unless otherwise noted.
            
            
              4.500
              Scope of subpart.
              This subpart provides policy and procedures for the establishment and use of electronic commerce in Federal acquisition as required by 41 U.S.C. 2301.
              [79 FR 24197, Apr. 29, 2014]
            
            
              4.501
              [Reserved]
            
            
              4.502
              Policy.
              (a) The Federal Government shall use electronic commerce whenever practicable or cost-effective. The use of terms commonly associated with paper transactions (e.g., “copy,” “document,” “page,” “printed,” “sealed envelope,” and “stamped”) shall not be interpreted to restrict the use of electronic commerce. Contracting officers may supplement electronic transactions by using other media to meet the requirements of any contract action governed by the FAR (e.g., transmit hard copy of drawings).
              (b) Agencies may exercise broad discretion in selecting the hardware and software that will be used in conducting electronic commerce. However, as required by 41 U.S.C. 2301, the head of each agency, after consulting with the Administrator of OFPP, shall ensure that systems, technologies, procedures, and processes used by the agency to conduct electronic commerce—
              (1) Are implemented uniformly throughout the agency, to the maximum extent practicable;
              (2) Are implemented only after considering the full or partial use of existing infrastructures;
              (3) Facilitate access to Government acquisition opportunities by small business concerns, small disadvantaged business concerns, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business concerns;
              (4) Include a single means of providing widespread public notice of acquisition opportunities through the Governmentwide point of entry and a means of responding to notices or solicitations electronically; and
              (5) Comply with nationally and internationally recognized standards that broaden interoperability and ease the electronic interchange of information, such as standards established by the National Institute of Standards and Technology.
              (c) Before using electronic commerce, the agency head shall ensure that the agency systems are capable of ensuring authentication and confidentiality commensurate with the risk and magnitude of the harm from loss, misuse, or unauthorized access to or modification of the information.
              (d) Agencies may accept electronic signatures and records in connection with Government contracts.
              [63 FR 58592, Oct. 30, 1998, as amended at 66 FR 27409, May 16, 2001; 68 FR 28094, May 22, 2003; 70 FR 14954, Mar. 23, 2005; 72 FR 63076, Nov. 7, 2007; 79 FR 24197, Apr. 29, 2014]
            
          
          
            
            Subpart 4.6—Contract Reporting
            
              Source:
              73 FR 21776, Apr. 22, 2008, unless otherwise noted.
            
            
              4.600
              Scope of subpart.
              This subpart prescribes uniform reporting requirements for the Federal Procurement Data System (FPDS).
            
            
              4.601
              Definitions.
              As used in this subpart—
              
                Contract action means any oral or written action that results in the purchase, rent, or lease of supplies or equipment, services, or construction using appropriated dollars over the micro-purchase threshold, or modifications to these actions regardless of dollar value. Contract action does not include grants, cooperative agreements, other transactions, real property leases, requisitions from Federal stock, training authorizations, or other non-FAR based transactions.
              
                Contract action report (CAR) means contract action data required to be entered into the Federal Procurement Data System (FPDS).
              
                Definitive contract means any contract that must be reported to FPDS other than an indefinite delivery vehicle. This definition is only for FPDS, and is not intended to apply to Part 16.
              
                Entitlement program means a Federal program that guarantees a certain level of benefits to persons or other entities who meet requirements set by law, such as Social Security, farm price supports, or unemployment benefits.
              
                Generic entity identifier means a number or other identifier assigned to a category of vendors and not specific to any individual or entity.
              
                Indefinite delivery vehicle (IDV) means an indefinite delivery contract or agreement that has one or more of the following clauses:
              (1) 52.216-18, Ordering.
              (2) 52.216-19, Order Limitations.
              (3) 52.216-20, Definite Quantity.
              (4) 52.216-21, Requirements.
              (5) 52.216-22, Indefinite Quantity.
              (6) Any other clause allowing ordering.
              [73 FR 21776, Apr. 22, 2008, as amended at 74 FR 2713, Jan. 15, 2009; 75 FR 77735, Dec. 13, 2010; 81 FR 67738, Sept. 30, 2016]
            
            
              4.602
              General.
              (a) The FPDS provides a comprehensive web-based tool for agencies to report contract actions. The resulting data provides—
              (1) A basis for recurring and special reports to the President, the Congress, the Government Accountability Office, Federal executive agencies, and the general public;
              (2) A means of measuring and assessing the effect of Federal contracting on the Nation's economy and the extent to which small, veteran-owned small, service-disabled veteran-owned small, HUBZone small, small disadvantaged, women-owned small business concerns, and AbilityOne nonprofit agencies operating under 41 U.S.C. chapter 85, Committee for Purchase from People Who Are Blind or Severely Disabled, are sharing in Federal contracts;
              (3) A means of measuring and assessing the effect of Federal contracting for promoting sustainable technologies, materials, products, and high-performance sustainable buildings. This is accomplished by collecting and reporting agency data on sustainable acquisition, including types of products purchased, the purchase costs, and the exceptions used for other than sustainable acquisition; and

              (4) A means of measuring and assessing the effect of other policy and management initiatives (e.g., performance based acquisitions and competition).

              (b) FPDS does not provide reports for certain acquisition information used in the award of a contract action (e.g., subcontracting data, funding data, or accounting data).
              (c) The FPDS Web site, https://www.fpds.gov, provides instructions for submitting data. It also provides—
              (1) A complete list of departments, agencies, and other entities that submit data to the FPDS;
              (2) Technical and end-user guidance;
              (3) A computer-based tutorial; and
              (4) Information concerning reports not generated in FPDS.
              [73 FR 21776, Apr. 22, 2008, as amended at 73 FR 53994, Sept. 17, 2008; 76 FR 31397, May 31, 2011; 79 FR 24197, Apr. 29, 2014]
            
            
              
              4.603
              Policy.
              (a) In accordance with the Federal Funding Accountability and Transparency Act of 2006 (Pub. L. 109-282), all unclassified Federal award data must be publicly accessible.
              (b) Executive agencies shall use FPDS to maintain publicly available information about all unclassified contract actions exceeding the micro-purchase threshold, and any modifications to those actions that change previously reported contract action report data, regardless of dollar value.
              (c) Agencies awarding assisted acquisitions or direct acquisitions must report these actions and identify the Program/Funding Agency and Office Codes from the applicable agency codes maintained by each agency at FPDS. These codes represent the agency and office that has provided the predominant amount of funding for the contract action. For assisted acquisitions, the requesting agency will receive socioeconomic credit for meeting agency small business goals, where applicable. Requesting agencies shall provide the appropriate agency/bureau component code as part of the written interagency agreement between the requesting and servicing agencies (see 17.502-1(a)(1)).
              (d) Agencies awarding contract actions with a mix of appropriated and non-appropriated funding shall only report the full appropriated portion of the contract action in FPDS.
              [77 FR 69721, Nov. 20, 2012, as amended at 84 FR 19838, May 6, 2019]
            
            
              4.604
              Responsibilities.
              (a) The Senior Procurement Executive in coordination with the head of the contracting activity is responsible for developing and monitoring a process to ensure timely and accurate reporting of contractual actions to FPDS.
              (b)(1) The responsibility for the completion and accuracy of the individual contract action report (CAR) resides with the contracting officer who awarded the contract action. CARs in a draft or error status in FPDS are not considered complete.
              (2) The CAR must be confirmed for accuracy by the contracting officer prior to release of the contract award. The CAR must then be completed in FPDS within three business days after contract award.
              (3) For any action awarded in accordance with 6.302-2 or pursuant to any of the authorities listed at subpart 18.2, the CAR must be completed in FPDS within 30 days after contract award.
              (4) When the contracting office receives written notification that a contractor has changed its size status in accordance with the clause at 52.219-28, Post-Award Small Business Program Rerepresentation, the contracting officer shall update the size status in FPDS within 30 days after receipt of contractor's notification of rerepresentation.
              (5) If after award of a contract, the contracting officer receives written notification of SBA's final decision on a protest concerning a size determination, the contracting officer shall update FPDS to reflect the final decision.
              (c) The chief acquisition officer of each agency required to report its contract actions must submit to the General Services Administration (GSA), in accordance with FPDS guidance, within 120 days after the end of each fiscal year, an annual certification of whether, and to what degree, agency CAR data for the preceding fiscal year is complete and accurate.
              [73 FR 21776, Apr. 22, 2008, as amended at 76 FR 68044, Nov. 2, 2011; 77 FR 69717, Nov. 20, 2012; 79 FR 43582, July 25, 2014; 84 FR 19840, May 6, 2019]
            
            
              4.605
              Procedures.
              (a) Procurement Instrument Identifier (PIID). Agencies shall have in place a process that ensures that each PIID reported to FPDS is unique Governmentwide, for all solicitations, contracts, blanket purchase agreements, basic agreements, basic ordering agreements, or orders in accordance with 4.1601 to 4.1603, and will remain so for at least 20 years from the date of contract award. Other pertinent PIID instructions for FPDS reporting can be found at https://www.fpds.gov.
              
              (b) Unique entity identifier. The contracting officer shall identify and report a unique entity identifier for the successful offeror on a contract action. The unique entity identifier shall correspond to the successful offeror's name and address as stated in the offer and resultant contract, and as registered in the System for Award Management in accordance with the provision at 52.204-7, System for Award Management. The contracting officer shall ask the offeror to provide its unique entity identifier by using either the provision at 52.204-6, Unique Entity Identifier, the provision at 52.204-7, System for Award Management, or the provision at 52.212-1, Instructions to Offerors—Commercial Items. (For a discussion of the Commercial and Government Entity (CAGE) Code, which is a different identifier, see subpart 4.18.)
              (c) Generic entity identifier.(1) The use of a generic entity identifier should be limited, and only used in the situations described in paragraph (c)(2) of this section. Use of a generic entity identifier does not supersede the requirements of provisions 52.204-6, Unique Entity Identifier or 52.204-7, System for Award Management (if present in the solicitation) for the contractor to have a unique entity identifier assigned.

              (2) Authorized generic entity identifiers, maintained by the Integrated Award Environment (IAE) program office (http://www.gsa.gov/portal/content/105036), may be used to report contracts in lieu of the contractor's actual unique entity identifier only for—
              (i) Contract actions valued at or below $30,000 that are awarded to a contractor that is—
              (A) A student;
              (B) A dependent of either a veteran, foreign service officer, or military member assigned outside the United States and its outlying areas (as defined in 2.101); or
              (C) Located outside the United States and its outlying areas for work to be performed outside the United States and its outlying areas and the contractor does not otherwise have a unique entity identifier;
              (ii) Contracts valued above $30,000 awarded to individuals located outside the United States and its outlying areas for work to be performed outside the United States and its outlying areas; or
              (iii) Contracts when specific public identification of the contracted party could endanger the mission, contractor, or recipients of the acquired goods or services. The contracting officer must include a written determination in the contract file of a decision applicable to authority under this paragraph (c)(2)(iii).
              (d) American Recovery and Reinvestment Act actions. The contracting officer, when entering data in FPDS, shall use the instructions at https://www.fpds.gov to identify any action funded in whole or in part by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5).
              (e) Office codes. Agencies shall by March 31, 2016—
              (1) Use the Activity Address Code (AAC), as defined in 2.101, assigned to the issuing contracting office as the contracting office code, and
              (2) Use the AAC assigned to the program/funding office providing the predominance of funding for the contract action as the program/funding office code.
              [73 FR 21776, Apr. 22, 2008, as amended at 74 FR 14638, Mar. 31, 2009; 76 FR 39235, July 5, 2011; 77 FR 69717, Nov. 20, 2012; 78 FR 37677, June 21, 2013; 79 FR 43590, July 25, 2014; 79 FR 31190, May 30, 2014; 79 FR 61740, Oct. 14, 2014; 79 FR 63562, Oct. 24, 2014; 80 FR 53439, Sept. 3, 2015; 80 FR 38296, July 2, 2015; 83 FR 48695, Sept. 26, 2018; 81 FR 67738, Sept. 30, 2016]
            
            
              4.606
              Reporting Data.
              (a) Actions required to be reported to FPDS. (1) As a minimum, agencies must report the following contract actions over the micro-purchase threshold, regardless of solicitation process used, and agencies must report any modification to these contract actions that change previously reported contract action data, regardless of dollar value:
              (i) Definitive contracts, including purchase orders and imprest fund buys over the micro-purchase threshold awarded by a contracting officer.
              (ii) Indefinite delivery vehicle (identified as an “IDV” in FPDS). Examples of IDVs include the following:
              (A) Task and Delivery Order Contracts (see Subpart 16.5), including—
              (1) Government-wide acquisition contracts.
              (2) Multi-agency contracts.
              (B) GSA Federal supply schedules.
              (C) Blanket Purchase Agreements (see 13.303).
              
              (D) Basic Ordering Agreements (see 16.703).
              (E) Any other agreement or contract against which individual orders or purchases may be placed.
              (iii) All calls and orders awarded under the indefinite delivery vehicles identified in paragraph (a)(1)(ii) of this section.
              (2) The GSA Office of Charge Card Management will provide the Government purchase card data, at a minimum annually, and GSA will incorporate that data into FPDS for reports.
              (3) Agencies may use the FPDS Express Reporting capability for consolidated multiple action reports for a vendor when it would be overly burdensome to report each action individually. When used, Express Reporting should be done at least monthly.
              (b) Reporting other actions. Agencies may submit actions other than those listed at paragraph (a)(1) of this section only if they are able to be segregated from FAR-based actions and this is approved in writing by the FPDS Program Office. Prior to the commencement of reporting, agencies must contact the FPDS Program Office if they desire to submit any of the following types of activity:
              (1) Transactions at or below the micro-purchase threshold, except as provided in paragraph (a)(2) of this section.
              (2) Any non-appropriated fund (NAF) or NAF portion of a contract action using a mix of appropriated and nonappropriated funding.
              (3) Lease and supplemental lease agreements for real property.
              (4) Grants and entitlement actions.
              (c) Actions not reported. The following types of contract actions are not to be reported to FPDS:
              (1) Imprest fund transactions below the micro-purchase threshold, including those made via the Government purchase card (unless specific agency procedures prescribe reporting these actions).
              (2) Orders from GSA stock and the GSA Global Supply Program.
              (3) Purchases made at GSA or AbilityOne service stores, as these items stocked for resale have already been reported by GSA.
              (4) Purchases made using non-appropriated fund activity cards, chaplain fund cards, individual Government personnel training orders, and Defense Printing orders.

              (5) Actions that, pursuant to other authority, will not be entered in FPDS (e.g., reporting of the information would compromise national security).
              (6) Contract actions in which the required data would constitute classified information.
              (7) Resale activity (i.e., commissary or exchange activity).
              (8) Revenue generating arrangements (i.e., concessions).
              (9) Training expenditures not issued as orders or contracts.
              (10) Interagency agreements other than inter-agency acquisitions required to be reported at 4.606(a)(1).
              (11) Letters of obligation used in the A-76 process.
              (d) Agencies not subject to the FAR. Agencies not subject to the FAR may be required by other authority (e.g., statute, OMB, or internal agency policy) to report certain information to FPDS. Those agencies not subject to the FAR must first receive approval from the FPDS Program Office prior to reporting to FPDS.
              [73 FR 21776, Apr. 22, 2008, as amended at 73 FR 53994, Sept. 17, 2008; 75 FR 34264, June 16, 2010; 75 FR 82567, Dec. 30, 2010; 77 FR 69717, Nov. 20, 2012]
            
            
              4.607
              Solicitation provisions and contract clause.
              (a) Insert the provision at 52.204-5, Women-Owned Business (Other Than Small Business), in all solicitations that—
              (1) Are not set aside for small business concerns;
              (2) Exceed the simplified acquisition threshold; and
              (3) Are for contracts that will be performed in the United States or its outlying areas.
              (b) Insert the provision at 52.204-6, Unique Entity Identifier, in solicitations that do not contain the provision at 52.204-7, System for Award Management, or meet a condition at 4.605(c)(2).

              (c) Insert the clause at 52.204-12, Unique Entity Identifier Maintenance, in solicitations and resulting contracts that contain the provision at 52.204-6, Unique Entity Identifier.
              [73 FR 21776, Apr. 22, 2008, as amended at 77 FR 69717, Nov. 20, 2012; 78 FR 37677, June 21, 2013; 81 FR 67738, Sept. 30, 2016; 84 FR 19841, May 6, 2019]
            
          
          
            Subpart 4.7—Contractor Records Retention
            
              4.700
              Scope of subpart.
              This subpart provides policies and procedures for retention of records by contractors to meet the records review requirements of the Government. In this subpart, the terms “contracts” and “contractors” include “subcontracts” and “subcontractors.”
            
            
              4.701
              Purpose.
              The purpose of this subpart is to generally describe records retention requirements and to allow reductions in the retention period for specific classes of records under prescribed circumstances.
            
            
              4.702
              Applicability.
              (a) This subpart applies to records generated under contracts that contain one of the following clauses:
              (1) Audit and Records—Sealed Bidding (52.214-26).
              (2) Audit and Records—Negotiation (52.215-2).

              (b) This subpart is not mandatory on Department of Energy contracts for which the Comptroller General allows alternative records retention periods. Apart from this exception, this subpart applies to record retention periods under contracts that are subject to Chapter 137, Title 10, U.S.C., or 40 U.S.C. 101, et seq.
              
              [48 FR 42113, Sept. 19, 1983, as amended at 50 FR 1727, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 60 FR 42650, Aug. 16, 1995; 60 FR 48211, Sept. 18, 1995; 62 FR 258, Jan. 2, 1997; 70 FR 57454, Sept. 30, 2005]
            
            
              4.703
              Policy.
              (a) Except as stated in 4.703(b), contractors shall make available records, which includes books, documents, accounting procedures and practices, and other data, regardless of type and regardless of whether such items are in written form, in the form of computer data, or in any other form, and other supporting evidence to satisfy contract negotiation, administration, and audit requirements of the contracting agencies and the Comptroller General for—
              (1) 3 years after final payment; or
              (2) For certain records, the period specified in 4.705 through 4.705-3, whichever of these periods expires first.
              (b) Contractors shall make available the foregoing records and supporting evidence for a longer period of time than is required in 4.703(a) if—
              (1) A retention period longer than that cited in 4.703(a) is specified in any contract clause; or
              (2) The contractor, for its own purposes, retains the foregoing records and supporting evidence for a longer period. Under this circumstance, the retention period shall be the period of the contractor's retention or 3 years after final payment, whichever period expires first.
              (3) The contractor does not meet the original due date for submission of final indirect cost rate proposals specified in paragraph (d)(2) of the clause at 52.216-7, Allowable Cost and Payment. Under these circumstances, the retention periods in 4.705 shall be automatically extended one day for each day the proposal is not submitted after the original due date.
              (c) Nothing in this section shall be construed to preclude a contractor from duplicating or storing original records in electronic form unless they contain significant information not shown on the record copy. Original records need not be maintained or produced in an audit if the contractor or subcontractor provides photographic or electronic images of the original records and meets the following requirements:
              (1) The contractor or subcontractor has established procedures to ensure that the imaging process preserves accurate images of the original records, including signatures and other written or graphic images, and that the imaging process is reliable and secure so as to maintain the integrity of the records.

              (2) The contractor or subcontractor maintains an effective indexing system to permit timely and convenient access to the imaged records.
              
              (3) The contractor or subcontractor retains the original records for a minimum of one year after imaging to permit periodic validation of the imaging systems.
              (d) If the information described in paragraph (a) of this section is maintained on a computer, contractors shall retain the computer data on a reliable medium for the time periods prescribed. Contractors may transfer computer data in machine readable form from one reliable computer medium to another. Contractors' computer data retention and transfer procedures shall maintain the integrity, reliability, and security of the original computer data. Contractors shall also retain an audit trail describing the data transfer. For the record retention time periods prescribed, contractors shall not destroy, discard, delete, or write over such computer data.
              [48 FR 42113, Sept. 19, 1983, as amended at 51 FR 2649, Jan. 17, 1986; 53 FR 43388, Oct. 26, 1988; 54 FR 48982, Nov. 28, 1989; 59 FR 67015, Dec. 28, 1994; 60 FR 42650, Aug. 16, 1995; 62 FR 64915, Dec. 9, 1997; 72 FR 27383, May 15, 2007; 84 FR 19841, May 6, 2019]
            
            
              4.704
              Calculation of retention periods.
              (a) The retention periods in 4.705 are calculated from the end of the contractor's fiscal year in which an entry is made charging or allocating a cost to a Government contract or subcontract. If a specific record contains a series of entries, the retention period is calculated from the end of the contractor's fiscal year in which the final entry is made. The contractor should cut off the records in annual blocks and retain them for block disposal under the prescribed retention periods.
              (b) When records generated during a prior contract are relied upon by a contractor for certified cost or pricing data in negotiating a succeeding contract, the prescribed periods shall run from the date of the succeeding contract.
              (c) If two or more of the record categories described in 4.705 are interfiled and screening for disposal is not practical, the contractor shall retain the entire record series for the longest period prescribed for any category of records.
              [48 FR 42113, Sept. 19, 1983, as amended at 75 FR 53142, Aug. 30, 2010]
            
            
              4.705
              Specific retention periods.
              The contractor shall retain the records identified in 4.705-1 through 4.705-3 for the periods designated, provided retention is required under 4.702. Records are identified in this subpart in terms of their purpose or use and not by specific name or form number. Although the descriptive identifications may not conform to normal contractor usage or filing practices, these identifications apply to all contractor records that come within the description.
            
            
              4.705-1
              Financial and cost accounting records.
              (a) Accounts receivable invoices, adjustments to the accounts, invoice registers, carrier freight bills, shipping orders, and other documents which detail the material or services billed on the related invoices: Retain 4 years.
              (b) Material, work order, or service order files, consisting of purchase requisitions or purchase orders for material or services, or orders for transfer of material or supplies: Retain 4 years.
              (c) Cash advance recapitulations, prepared as posting entries to accounts receivable ledgers for amounts of expense vouchers prepared for employees' travel and related expenses: Retain 4 years.
              (d) Paid, canceled, and voided checks, other than those issued for the payment of salary and wages: Retain 4 years.
              (e) Accounts payable records to support disbursements of funds for materials, equipment, supplies, and services, containing originals or copies of the following and related documents: remittance advices and statements, vendors' invoices, invoice audits and distribution slips, receiving and inspection reports or comparable certifications of receipt and inspection of material or services, and debit and credit memoranda: Retain 4 years.
              (f) Labor cost distribution cards or equivalent documents: Retain 2 years.

              (g) Petty cash records showing description of expenditures, to whom paid, name of person authorizing payment, and date, including copies of vouchers and other supporting documents: Retain 2 years.
            
            
              4.705-2
              Pay administration records.
              (a) Payroll sheets, registers, or their equivalent, of salaries and wages paid to individual employees for each payroll period; change slips; and tax withholding statements: Retain 4 years.
              (b) Clock cards or other time and attendance cards: Retain 2 years.
              (c) Paid checks, receipts for wages paid in cash, or other evidence of payments for services rendered by employees: Retain 2 years.
              [48 FR 42113, Sept. 19, 1983, as amended at 65 FR 36022, June 6, 2000; 67 FR 70517, Nov. 22, 2002]
            
            
              4.705-3
              Acquisition and supply records.
              (a) Store requisitions for materials, supplies, equipment, and services: Retain 2 years.
              (b) Work orders for maintenance and other services: Retain 4 years.
              (c) Equipment records, consisting of equipment usage and status reports and equipment repair orders: Retain 4 years.
              (d) Expendable property records, reflecting accountability for the receipt and use of material in the performance of a contract: Retain 4 years.
              (e) Receiving and inspection report records, consisting of reports reflecting receipt and inspection of supplies, equipment, and materials: Retain 4 years.
              (f) Purchase order files for supplies, equipment, material, or services used in the performance of a contract; supporting documentation and backup files including, but not limited to, invoices, and memoranda; e.g., memoranda of negotiations showing the principal elements of subcontract price negotiations (see 52.244-2): Retain 4 years.
              (g) Production records of quality control, reliability, and inspection: Retain 4 years.
              (h) Property records (see FAR 45.101 and 52.245-1): Retain 4 years.
              [48 FR 42113, Sept. 19, 1983, as amended at 63 FR 34060, June 22, 1998;75 FR 38679, July 2, 2010]
            
            
              4.706
              [Reserved]
            
          
          
            Subpart 4.8—Government Contract Files
            
              4.800
              Scope of subpart.
              This subpart prescribes requirements for establishing, maintaining, and disposing of contract files.
              [65 FR 36022, June 6, 2000]
            
            
              4.801
              General.
              (a) The head of each office performing contracting, contract administration, or paying functions shall establish files containing the records of all contractual actions.
              (b) The documentation in the files (see 4.803) shall be sufficient to constitute a complete history of the transaction for the purpose of—
              (1) Providing a complete background as a basis for informed decisions at each step in the acquisition process;
              (2) Supporting actions taken;
              (3) Providing information for reviews and investigations; and
              (4) Furnishing essential facts in the event of litigation or congressional inquiries.
              (c) The files to be established include—
              (1) A file for cancelled solicitations;
              (2) A file for each contract; and
              (3) A file such as a contractor general file, containing documents relating, for example, to—
              (i) No specific contract;
              (ii) More than one contract; or
              (iii) The contractor in a general way (e.g., contractor's management systems, past performance, or capabilities).
              [48 FR 42113, Sept. 19, 1983, as amended at 84 FR 19841, May 6, 2019]
            
            
              4.802
              Contract files.
              (a) A contract file should generally consist of—

              (1) The contracting office contract file, that documents the basis for the acquisition and the award, the assignment of contract administration (including payment responsibilities), and any subsequent actions taken by the contracting office;
              
              (2) The contract administration office contract file, that documents actions reflecting the basis for and the performance of contract administration responsibilities; and
              (3) The paying office contract file, that documents actions prerequisite to, substantiating, and reflecting contract payments.
              (b) Normally, each file should be kept separately; however, if appropriate, any or all of the files may be combined; e.g., if all functions or any combination of the functions are performed by the same office.
              (c) Files must be maintained at organizational levels that ensure—
              (1) Effective documentation of contract actions;
              (2) Ready accessibility to principal users;
              (3) Minimal establishment of duplicate and working files;
              (4) The safeguarding of classified documents; and
              (5) Conformance with agency regulations for file location and maintenance.
              (d) If the contract files or file segments are decentralized (e.g., by type or function) to various organizational elements or to other outside offices, responsibility for their maintenance must be assigned. A central control and, if needed, a locator system should be established to ensure the ability to locate promptly any contract files.
              (e) Contents of contract files that are contractor bid or proposal information or source selection information as defined in 2.101 must be protected from disclosure to unauthorized persons (see 3.104-4).
              (f) Agencies may retain contract files in any medium (paper, electronic, microfilm, etc.) or any combination of media, as long as the requirements of this subpart are satisfied.
              [48 FR 42113, Sept. 19, 1983, as amended at 54 FR 20496, May 11, 1989; 55 FR 36794, Sept. 6, 1990; 59 FR 67016, Dec. 28, 1994; 62 FR 232, Jan. 2, 1997; 67 FR 13063, Mar. 20, 2002]
            
            
              4.803
              Contents of contract files.
              The following are examples of the records normally contained, if applicable, in contract files:
              (a) Contracting office contract file. (1) Purchase request, acquisition planning information, and other presolicitation documents.
              (2) Justifications and approvals, determinations and findings, and associated documents.
              (3) Evidence of availability of funds.
              (4) Synopsis of proposed acquisition as required by part 5 or a reference to the synopsis.
              (5) The list of sources solicited, and a list of any firms or persons whose requests for copies of the solicitation were denied, together with the reasons for denial.
              (6) Set-aside decision (see 19.506) including the type and extent of market research conducted.
              (7) Government estimate of contract price.
              (8) A copy of the solicitation and all amendments thereto.
              (9) Security requirements and evidence of required clearances.
              (10) A copy of each offer or quotation, the related abstract, and records of determinations concerning late offers or quotations. Unsuccessful offers or quotations may be maintained separately, if cross-referenced to the contract file. The only portions of the unsuccessful offer or quotation that need be retained are—
              (i) Completed solicitation sections A, B, and K;
              (ii) Technical and management proposals;
              (iii) Cost/price proposals; and
              (iv) Any other pages of the solicitation that the offeror or quoter has altered or annotated.
              (11) Contractor's representations and certifications (see 4.1201(c)).
              (12) Preaward survey reports or reference to previous preaward survey reports relied upon.
              (13) Source selection documentation.
              (14) Contracting officer's determination of the contractor's responsibility.
              (15) Small Business Administration Certificate of Competency.
              (16) Records of contractor's compliance with labor policies including equal employment opportunity policies.
              (17) Data and information related to the contracting officer's determination of a fair and reasonable price. This may include—
              (i) Certified cost or pricing data;
              
              (ii) Data other than certified cost or pricing data;
              (iii) Justification for waiver from the requirement to submit certified cost or pricing data; or
              (iv) Certificates of Current Cost or Pricing Data.
              (18) Packaging and transportation data.
              (19) Cost or price analysis.
              (20) Audit reports or reasons for waiver.
              (21) Record of negotiation.
              (22) Justification for type of contract.
              (23) Authority for deviations from this regulation, statutory requirements, or other restrictions.
              (24) Required approvals of award and evidence of legal review.
              (25) Notice of award.
              (26) The original of—
              (i) The signed contract or award;
              (ii) All contract modifications; and
              (iii) Documents supporting modifications executed by the contracting office.
              (27) Synopsis of award or reference thereto.
              (28) Notice to unsuccessful quoters or offerors and record of any debriefing.
              (29) Acquisition management reports (see subpart 4.6).
              (30) Bid, performance, payment, or other bond documents, or a reference thereto, and notices to sureties.
              (31) Report of postaward conference.
              (32) Notice to proceed, stop orders, and any overtime premium approvals granted at the time of award.
              (33) Documents requesting and authorizing modification in the normal assignment of contract administration functions and responsibility.
              (34) Approvals or disapprovals of requests for waivers or deviations from contract requirements.
              (35) Rejected engineering change proposals.
              (36) Royalty, invention, and copyright reports (including invention disclosures) or reference thereto.
              (37) Contract completion documents.
              (38) Documentation regarding termination actions for which the contracting office is responsible.
              (39) Cross-references to pertinent documents that are filed elsewhere.
              (40) Any additional documents on which action was taken or that reflect actions by the contracting office pertinent to the contract.
              (41) A current chronological list identifying the awarding and successor contracting officers, with inclusive dates of responsibility.
              (42) When limiting competition, or awarding on a sole source basis, to economically disadvantaged women-owned small business (EDWOSB) concerns or women-owned small business (WOSB) concerns eligible under the WOSB Program in accordance with subpart 19.15, include documentation—
              (i) Of the type and extent of market research; and
              (ii) That the NAICS code assigned to the acquisition is for an industry that SBA has designated as—
              (A) Underrepresented for EDWOSB concerns; or
              (B) Substantially underrepresented for WOSB concerns.
              (b) Contract administration office contract file. (1) Copy of the contract and all modifications, together with official record copies of supporting documents executed by the contract administration office.
              (2) Any document modifying the normal assignment of contract administration functions and responsibility.
              (3) Security requirements.
              (4) Certified cost or pricing data, Certificates of Current Cost or Pricing Data, or data other than certified cost or pricing data; cost or price analysis; and other documentation supporting contractual actions executed by the contract administration office.
              (5) Preaward survey information.
              (6) Purchasing system information.
              (7) Consent to subcontract or purchase.
              (8) Performance and payment bonds and surety information.
              (9) Postaward conference records.
              (10) Orders issued under the contract.
              (11) Notice to proceed and stop orders.
              (12) Insurance policies or certificates of insurance or references to them.
              (13) Documents supporting advance or progress payments.
              (14) Progressing, expediting, and production surveillance records.
              (15) Quality assurance records.
              
              (16) Property administration records.
              (17) Documentation regarding termination actions for which the contract administration office is responsible.
              (18) Cross reference to other pertinent documents that are filed elsewhere.
              (19) Any additional documents on which action was taken or that reflect actions by the contract administration office pertinent to the contract.
              (20) Contract completion documents.
              (c) Paying office contract file. (1) Copy of the contract and any modifications.
              (2) Bills, invoices, vouchers, and supporting documents.
              (3) Record of payments or receipts.
              (4) Other pertinent documents.
              [48 FR 42113, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 4.803, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              4.804
              Closeout of contract files.
            
            
              4.804-1
              Closeout by the office administering the contract.
              (a) Except as provided in paragraph (c) of this section, time standards for closing out contract files are as follows:
              (1) Files for contracts using simplified acquisition procedures should be considered closed when the contracting officer receives evidence of receipt of property and final payment, unless otherwise specified by agency regulations.
              (2) Files for firm-fixed-price contracts, other than those using simplified acquisition procedures, should be closed within 6 months after the date on which the contracting officer receives evidence of physical completion.
              (3) Files for contracts requiring settlement of indirect cost rates should be closed within 36 months of the month in which the contracting officer receives evidence of physical completion.
              (4) Files for all other contracts should be closed within 20 months of the month in which the contracting officer receives evidence of physical completion.
              (b) When closing out the contract files at 4.804-1(a)(2), (3), and (4), the contracting officer shall use the closeout procedures at 4.804-5. However, these closeout actions may be modified to reflect the extent of administration that has been performed. Quick closeout procedures (see 42.708) should be used, when appropriate, to reduce administrative costs and to enable deobligation of excess funds.
              (c) A contract file shall not be closed if—
              (1) The contract is in litigation or under appeal; or
              (2) In the case of a termination, all termination actions have not been completed.
              [48 FR 42113, Sept. 19, 1983, as amended at 54 FR 34752, Aug. 21, 1989; 60 FR 34746, July 3, 1995; 84 FR 19841, May 6, 2019]
            
            
              4.804-2
              Closeout of the contracting office files if another office administers the contract.
              (a) Contract files for contracts using simplified acquisition procedures should be considered closed when the contracting officer receives evidence of receipt of property and final payment, unless otherwise specified by agency regulation.
              (b) All other contract files shall be closed as soon as practicable after the contracting officer receives a contract completion statement from the contract administration office. The contracting officer shall ensure that all contractual actions required have been completed and shall prepare a statement to that effect. This statement is authority to close the contract file and shall be made a part of the official contract file.
              [48 FR 42113, Sept. 19, 1983, as amended at 60 FR 34746, July 3, 1995]
            
            
              4.804-3
              Closeout of paying office contract files.
              The paying office shall close the contract file upon issuance of the final payment voucher.
            
            
              4.804-4
              Physically completed contracts.

              (a) Except as provided in paragraph (b) of this section, a contract is considered to be physically completed when—
              
              (1)(i) The contractor has completed the required deliveries and the Government has inspected and accepted the supplies;
              (ii) The contractor has performed all services and the Government has accepted these services; and
              (iii) All option provisions, if any, have expired; or
              (2) The Government has given the contractor a notice of complete contract termination.
              (b) Rental, use, and storage agreements are considered to be physically completed when—
              (1) The Government has given the contractor a notice of complete contract termination; or
              (2) The contract period has expired.
              [48 FR 42113, Sept. 19, 1983, as amended at 72 FR 27383, May 15, 2007; 84 FR 19841, May 6, 2019]
            
            
              4.804-5
              Procedures for closing out contract files.
              (a) The contract administration office is responsible for initiating (automated or manual) administrative closeout of the contract after receiving evidence of its physical completion. At the outset of this process, the contract administration office must review the contract funds status and notify the contracting office of any excess funds the contract administration office might deobligate. When complete, the administrative closeout procedures must ensure that—
              (1) Disposition of classified material is completed;
              (2) Final patent report is cleared. If a final patent report is required, the contracting officer may proceed with contract closeout in accordance with the following procedures, or as otherwise prescribed by agency procedures:
              (i) Final patent reports should be cleared within 60 days of receipt.
              (ii) If the final patent report is not received, the contracting officer shall notify the contractor of the contractor's obligations and the Government's rights under the applicable patent rights clause, in accordance with 27.303. If the contractor fails to respond to this notification, the contracting officer may proceed with contract closeout upon consultation with the agency legal counsel responsible for patent matters regarding the contractor's failure to respond.
              (3) Final royalty report is cleared;
              (4) There is no outstanding value engineering change proposal;
              (5) Plant clearance report is received;
              (6) Property clearance is received;
              (7) All interim or disallowed costs are settled;
              (8) Price revision is completed;
              (9) Subcontracts are settled by the prime contractor;
              (10) Prior year indirect cost rates are settled;
              (11) Termination docket is completed;
              (12) Contract audit is completed;
              (13) Contractor's closing statement is completed;
              (14) Contractor's final invoice has been submitted; and
              (15) Contract funds review is completed and excess funds deobligated.
              (b) When the actions in paragraph (a) of this section have been verified, the contracting officer administering the contract must ensure that a contract completion statement, containing the following information, is prepared:
              (1) Contract administration office name and address (if different from the contracting office).
              (2) Contracting office name and address.
              (3) Contract number.
              (4) Last modification number.
              (5) Last call or order number.
              (6) Contractor name and address.
              (7) Dollar amount of excess funds, if any.
              (8) Voucher number and date, if final payment has been made.
              (9) Invoice number and date, if the final approved invoice has been forwarded to a disbursing office of another agency or activity and the status of the payment is unknown.
              (10) A statement that all required contract administration actions have been fully and satisfactorily accomplished.
              (11) Name and signature of the contracting officer.
              (12) Date.
              (c) When the statement is completed, the contracting officer must ensure that—

              (1) The signed original is placed in the contracting office contract file (or forwarded to the contracting office for placement in the files if the contract administration office is different from the contracting office); and
              (2) A signed copy is placed in the appropriate contract administration file if administration is performed by a contract administration office.
              [48 FR 42113, Sept. 19, 1983, as amended at 54 FR 34752, Aug. 21, 1989; 64 FR 72445, Dec. 27, 1999; 76 FR 31408, May 31, 2011; 84 FR 19841, May 6, 2019]
            
            
              4.805
              Storage, handling, and contract files.

              (a) Agencies must prescribe procedures for the handling, storing, and disposing of contract files, in accordance with the National Archives and Records Administration (NARA) General Records Schedule 1.1, Financial Management and Reporting Records. The Financial Management and Reporting Records can be found at http://www.archives.gov/records-mgmt/grs.html. These procedures must take into account documents held in all types of media, including microfilm and various electronic media. Agencies may change the original medium to facilitate storage as long as the requirements of this part, law, and other regulations are satisfied. The process used to create and store records must record and reproduce the original document, including signatures and other written and graphic images completely, accurately, and clearly. Data transfer, storage, and retrieval procedures must protect the original data from alteration. Unless law or other regulations require signed originals to be kept, they may be destroyed after the responsible agency official verifies that record copies on alternate media and copies reproduced from the record copy are accurate, complete, and clear representations of the originals. When original documents have been converted to alternate media for storage, the requirements in Table 4-1 of this section also apply to the record copies in the alternate media.
              (b) If administrative records are mixed with program records and cannot be economically segregated, the entire file should be kept for the period of time approved for the program records. Similarly, if documents described in the following table are part of a subject or case file that documents activities that are not described in the table, they should be treated in the same manner as the files of which they are a part.
              (c) An agency that requires a shorter retention period than those identified in Table 4-1 shall request approval from NARA through the agency's records officer.
              
                Table 4-1—Retention Periods
                
                  Record
                  Retention period
                
                
                  (1) Contracts (and related records or documents, including successful and unsuccessful proposals, except see paragraph (c)(2) of this section regarding contractor payrolls submitted under construction contracts.)
                  6 years after final payment.
                
                
                  (2) Contractor's payrolls submitted under construction contracts in accordance with Department of Labor regulations (29 CFR 5.5(a)(3)), with related certifications, anti-kickback affidavits, and other related records.
                  3 years after contract completion unless contract performance is the subject of an enforcement action on that date (see paragraph (c)(8) of this section).
                
                
                  (3) Unsolicited proposals not accepted by a department or agency.
                  Retain in accordance with agency procedures.
                
                
                  (4) Files for canceled solicitations.
                  6 years after cancellation.
                
                
                  (5) Other copies of procurement file records used for administrative purposes.
                  When business use ceases.
                
                
                  (6) Documents pertaining generally to the contractor as described at 4.801(c)(3).
                  Until superseded or obsolete.
                
                
                  (7) Data submitted to the Federal Procurement Data System (FPDS). Electronic data file maintained by fiscal year, containing unclassified records of all procurements exceeding the micro-purchase threshold, and information required under 4.603.
                  6 years after submittal to FPDS.
                
                
                  (8) Investigations, cases pending or in litigation (including protests), or similar matters (including enforcement actions).
                  Until final clearance or settlement, or, if related to a document identified in paragraphs (c)(1) through (7) of this section, for the retention period specified for the related document, whichever is later.
                
              
              
              [80 FR 75914, Dec. 4, 2015, as amended at 84 FR 19841, May 6, 2019]
            
          
          
            Subpart 4.9—Taxpayer Identification Number Information
            
              Authority:
              40 U.S.C. 486(c); 10 U.S.C. chapter 137; and 42 U.S.C. 2473(c).
            
            
              Source:
              63 FR 58589, Oct. 30, 1998, unless otherwise noted.
            
            
              4.900
              Scope of subpart.
              This subpart provides policies and procedures for obtaining—
              (a) Taxpayer Identification Number (TIN) information that may be used for debt collection purposes; and
              (b) Contract information and payment information for submittal to the payment office for Internal Revenue Service (IRS) reporting purposes.
            
            
              4.901
              Definition.
              
                Common parent, as used in this subpart, means that corporate entity that owns or controls an affiliated group of corporations that files its Federal income tax returns on a consolidated basis, and of which the offeror is a member.
              [60 FR 28493, May 31, 1995, as amended at 66 FR 2127, Jan. 10, 2001]
            
            
              4.902
              General.
              (a) Debt collection. 31 U.S.C. 7701(c) requires each contractor doing business with a Government agency to furnish its TIN to that agency. 31 U.S.C. 3325(d) requires the Government to include, with each certified voucher prepared by the Government payment office and submitted to a disbursing official, the TIN of the contractor receiving payment under the voucher. The TIN may be used by the Government to collect and report on any delinquent amounts arising out of the contractor's relationship with the Government.
              (b) Information reporting to the IRS. The TIN is also required for Government reporting of certain contract information (see 4.903) and payment information (see 4.904) to the IRS.
            
            
              4.903
              Reporting contract information to the IRS.
              (a) 26 U.S.C. 6050M, as implemented in 26 CFR, requires heads of Federal executive agencies to report certain information to the IRS.
              (b)(1) The required information applies to contract modifications—
              (i) Increasing the amount of a contract awarded before January 1, 1989, by $50,000 or more; and
              (ii) Entered into on or after April 1, 1990.
              (2) The reporting requirement also applies to certain contracts and modifications thereto in excess of $25,000 entered into on or after January 1, 1989.
              (c) The information to report is—
              (1) Name, address, and TIN of the contractor;
              (2) Name and TIN of the common parent (if any);
              (3) Date of the contract action;
              (4) Amount obligated on the contract action; and
              (5) Estimated contract completion date.
              (d) Transmit the information to the IRS through the Federal Procurement Data System (see Subpart 4.6 and implementing instructions).
            
            
              4.904
              Reporting payment information to the IRS.
              26 U.S.C. 6041 and 6041A, as implemented in 26 CFR, in part, require payors, including Government agencies, to report to the IRS, on Form 1099, payments made to certain contractors. 26 U.S.C. 6109 requires a contractor to provide its TIN if a Form 1099 is required. The payment office is responsible for submitting reports to the IRS.
            
            
              4.905
              Solicitation provision.
              The contracting officer shall insert the provision at 52.204-3, Taxpayer Identification, in solicitations that—
              (a) Do not include the provision at 52.204-7, System for Award Management; and
              (b) Are not conducted under the procedures of part 12.
              [68 FR 56672, Oct. 1, 2003, as amended at 77 FR 69718, Nov. 20, 2012; 78 FR 37678, June 21, 2013; 80 FR 26427, May 7, 2015]
            
          
          
            Subpart 4.10—Uniform Use of Line Items
            
              Source:
              82 FR 4711, Jan. 13, 2017, unless otherwise noted.
            
            
              
              4.1000
              Scope.
              This subpart prescribes policies and procedures for assigning line items and subline items and their identifiers. However, in order to provide agencies with time to transition their information systems, agencies have until October 1, 2019, to apply the requirements of 4.1002 through 4.1008.
            
            
              4.1001
              Policy.
              In order to improve the accuracy, traceability, and usability of procurement data, procurement instruments shall identify the supplies or services to be acquired as separately identified line items and, as needed, subline items.

              (a) Line items are established to define deliverables or organize information about deliverables. Each line item describes characteristics for the item purchased, e.g., pricing, delivery, and funding information.
              (b) Each line item may be subdivided into separate unique subsets (called subline items) to ease administration. If a line item has deliverable subline items, the line item is informational. Subline items differentiate between or among certain characteristics of the line item, such as colors or sizes, dates of delivery, destinations, or places of performance. Subline items are established to define deliverables or organize information about deliverables.
            
            
              4.1002
              Applicability.
              The policies of this subpart shall apply to the following procurement instruments, to include amendments, modifications, and change orders thereto:
              (a) Solicitations.
              (b) Contracts, including, but not limited to, Governmentwide acquisition contracts (GWACs), multi-agency contracts (MACs), Federal Supply Schedule (FSS) contracts, indefinite-delivery contracts, and purchase orders.
              (c) Agreements that include pre-priced supplies or services.
              (d) Task and delivery orders.
            
            
              4.1003
              Establishing line items.
              Establish separate line items for deliverables that have the following characteristics except as provided at 4.1005-2:
              (a) Separately identifiable.

              (1) A supply is separately identifiable if it has its own identification (e.g., national stock number (NSN), item description, manufacturer's part number).
              (2) Services are separately identifiable if they have no more than one statement of work or performance work statement.
              (3) If the procurement instrument involves a first article (see subpart 9.3), establish a separate line item for each item requiring a separate approval. If the first article consists of a lot composed of a mixture of items that will be approved as a single lot, a single line item may be used.
              (b) Single unit price or total price.
              (c) Single accounting classification citation. A single deliverable may be funded by multiple accounting classifications when the deliverable effort cannot be otherwise subdivided.
              (d) Separate delivery schedule, destination, period of performance, or place of performance.
              (e) Single contract pricing type (e.g., fixed-price or cost-reimbursement).
            
            
              4.1004
              Establishing subline items.
              Subline items may be used to facilitate tracking of performance, deliverables, payment, and contract funds accounting or for other management purposes. Subline items may be either deliverable or informational. The list of characteristics at 4.1003 applies to deliverable subline items, but it is not applicable to informational subline items. A line item with subline items shall contain only that information that is common to all subline items thereunder. All subline items under one line item shall be the same contract type as the line item.
              (a) Deliverable subline items. Deliverable subline items may be used for several related items that require separate identification. For example, instead of establishing multiple separate line items, subline items may be established for—
              (1) Items that are basically the same, except for minor variations such as—
              (i) Size or color;
              
              (ii) Accounting classification, but see also 4.1005-1(a)(4); or
              (iii) Date of delivery, destination, or period or place of performance;
              (2) Separately priced collateral functions that relate to the primary product, such as packaging and handling, or transportation; or
              (3) Items to be separately identified at the time of shipment or performance.
              (b) Informational subline items. (1) Informational subline items may be used by agencies for administrative purposes. This type of subline item identifies information that relates directly to the line item and is an integral part of it (e.g., parts of an assembly or parts of a kit).
              (2) Position informational subline items within the line item description, not in the quantity or price fields.
            
            
              4.1005
              Data elements for line items and subline items.
            
            
              4.1005-1
              Required data elements.
              (a) Except as provided in 4.1005-2, each line item or subline item shall include in the schedule (described at 12.303(b)(4), 14.201-2, or 15.204-2, or in a comparable section of the procurement instrument), at a minimum, the following information as separate, distinct data elements:
              (1) Line item or subline item number established in accordance with agency procedures.
              (2) Description of what is being purchased.
              (3) Product or Service Code (PSC).
              (4) Accounting classification citation.
              (i) Line items or deliverable subline items. If multiple accounting classifications for a single deliverable apply, include the dollar amount for each accounting classification in the schedule (or a comparable section of the procurement instrument).
              (ii) Informational subline items. An accounting classification citation is not required. (See 4.1004).
              (5)(i) For fixed-price line items:
              (A) Unit of measure.
              (B) Quantity.
              (C) Unit price.
              (D) Total price.
              (ii) For cost-reimbursement line items:
              (A) Unit of measure.
              (B) Quantity.
              (C) Estimated cost.
              (D) Fee (if any).
              (E) Total estimated cost plus any fee.
              (b) If a contract contains a combination of fixed-price, time-and-materials, labor-hour, or cost-reimbursable line items, identify the contract type for each line item in the schedule (or a comparable section of the procurement instrument) to facilitate payment.
              (c) Each deliverable line item or deliverable subline item shall have its own delivery schedule, destination, period of performance, or place of performance expressly stated in the appropriate section of the procurement instrument (“as required” constitutes an expressly stated delivery term). When a line item has deliverable subline items, the delivery schedule, destination, period of performance, or place of performance shall be identified at the subline item level, rather than the line item level.
              (d) Terms and conditions in other sections of the contract (such as contract clauses or payment instructions) shall also specify applicability to individual line items if not applicable to the contract as a whole.
            
            
              4.1005-2
              Exceptions.
              (a) Indefinite-delivery contracts—(1) General. The following required data elements are not known at time of issuance of an indefinite-delivery contract, but shall be provided in each order at the time of issuance: accounting classification, delivery date and destination, or period and place of performance.
              (2) Indefinite-delivery indefinite-quantity (IDIQ) and requirements contracts. (i) IDIQ and requirements contracts may omit the quantity at the line item level for the base award provided that the total contract minimum and maximum, or the estimate, respectively, is stated.

              (ii) Multiple-award IDIQ contracts awarded using the procedures at 13.106-1(a)(2)(iv)(A) or 15.304(c)(1)(ii)(A) may omit price or cost at the line item or subline item level for the contract award, provided that the total contract minimum and maximum is stated (see 16.504(a)(1)).
              
              (b) Item description and PSC. These data elements are not required in the line item if there are associated deliverable subline items that include the actual detailed identification. When this exception applies, use a general narrative description for the line item.
              (c) Single unit price or single total price. The requirement for a single unit price or single total price at the line item level does not apply if any of the following conditions are present:
              (1) There are associated deliverable subline items that are priced.
              (2) The line item or subline item is not separately priced.
              (3) The supplies or services are being acquired on a cost-reimbursement, time-and-materials, or labor-hour basis.

              (4) The procurement instrument is for services and firm prices have been established for elements of the total price, but the actual number of the elements is not known until performance (e.g., a labor-hour contract for maintenance/repair). The contracting officer may structure these procurement instruments to reflect a firm or estimated total amount for each line item.
              [82 FR 4711, Jan. 13, 2017, as amended at 84 FR 19841, May 6, 2019; 85 FR 40071, July 2, 2020]
            
            
              4.1006
              Modifications.
              (a) When a new item (such as an increased quantity) is added to the procurement instrument, assign a new line item number.
              (b) If the modification relates to existing line items, the modification shall refer to those items.
            
            
              4.1007
              Solicitation alternative line item proposal.
              Solicitations should be structured to allow offerors to propose alternative line items (see 4.1008 and 52.212-1(e)). For example, when soliciting certain items using units of measure such as kit, set, or lot, the offeror may not be able to group and deliver all items in a single shipment.
            
            
              4.1008
              Solicitation provision.
              Insert the provision at 52.204-22, Alternative Line Item Proposal, in all solicitations.
            
          
          
            Subpart 4.11—System for Award Management
            
              Source:
              68 FR 56672, Oct. 1, 2003, unless otherwise noted.
            
            
              4.1100
              Scope.
              This subpart prescribes policies and procedures for requiring contractor registration in the System for Award Management (SAM) to—
              (a) Increase visibility of vendor sources (including their geographical locations) for specific supplies and services; and
              (b) Establish a common source of vendor data for the Government.
              [68 FR 56672, Oct. 1, 2003, as amended at 77 FR 188, Jan. 3, 2012; 78 FR 37678, June 21, 2013; 83 FR 48695, Sept. 26, 2018]
            
            
              4.1101
              Definition.
              As used in this subpart—
              
                Agreement means basic agreement, basic ordering agreement, or blanket purchase agreement.
              [48 FR 42113, Sept. 19, 1983, as amended at 69 FR 76345, Dec. 20, 2004]
            
            
              4.1102
              Policy.
              (a) Offerors and quoters are required to be registered in SAM at the time an offer or quotation is submitted in order to comply with the annual representations and certifications requirements except for—
              (1) Purchases under the micro-purchase threshold that use a Governmentwide commercial purchase card as both the purchasing and payment mechanism, as opposed to using the purchase card for payment only;
              (2) Classified contracts (see 2.101) when registration in SAM, or use of SAM data, could compromise the safeguarding of classified information or national security;
              (3) Contracts awarded by—
              (i) Deployed contracting officers in the course of military operations, including, but not limited to, contingency operations as defined in 10 U.S.C. 101(a)(13) or humanitarian or peacekeeping operations as defined in 10 U.S.C. 2302(8);

              (ii) Contracting officers located outside the United States and its outlying areas, as defined in 2.101, for work to be performed in support of diplomatic or developmental operations, including those performed in support of foreign assistance programs overseas, in an area that has been designated by the Department of State as a danger pay post (seehttps://aoprals.state.gov/ ”; or
              (iii) Contracting officers in the conduct of emergency operations, such as responses to natural or environmental disasters or national or civil emergencies, e.g., Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121);
              (4) Contracts with individuals for performance outside the United States and its outlying areas;
              (5) Contracts awarded without providing for full and open competition due to unusual or compelling urgency (see 6.302-2);
              (6) Contract actions at or below $30,000 awarded to foreign vendors for work performed outside the United States, if it is impractical to obtain SAM registration; and

              (7) Micro-purchases that do not use the electronic funds transfer (EFT) method for payment and are not required to be reported (see subpart 4.6).
              (b) If practical, the contracting officer shall modify the contract or agreement awarded under paragraph (a)(3) of this section to require SAM registration.
              (c) Contracting officers shall use the legal business name or “doing business as” name and physical address from the contractor's SAM registration for the provided unique entity identifier to identify the contractor in section A of the contract schedule, similar sections of non-uniform contract formats and agreements, and all corresponding forms and data exchanges. Contracting officers shall make no changes to the data retrieved from SAM.
              (d)(1)(i) If a contractor has legally changed its business name or “doing business as” name (whichever is shown on the contract), or has transferred the assets used in performing the contract, but has not completed the necessary requirements regarding novation and change-of-name agreements in subpart 42.12, the contractor is required to provide the responsible contracting officer a minimum of one business day's written notification of its intention to change the name in SAM, comply with the requirements of subpart 42.12, and agree in writing to the timeline and procedures specified by the responsible contracting officer. Along with the notification, the contractor is required to provide the contracting officer sufficient documentation to support the legally changed name.
              (ii) If the contractor fails to comply with the requirements of paragraph (d)(1)(i) of the clause at 52.204-13, System for Award Management Maintenance, or fails to perform the agreement at 52.204-13, paragraph (d)(1)(i)(C), and, in the absence of a properly executed novation or change-of-name agreement, the SAM information that shows the contractor to be other than the contractor indicated in the contract will be considered to be incorrect information within the meaning of the “Suspension of Payment” paragraph of the EFT clause of the contract.

              (2) The contractor shall not change the name or address for electronic funds transfer payments (EFT) or manual payments, as appropriate, in the SAM record to reflect an assignee for the purpose of assignment of claims (see subpart 32.8, Assignment of Claims).
              (3) Assignees shall be separately registered in SAM. Information provided to the contractor's SAM record that indicates payments, including those made by EFT, to an ultimate recipient other than that contractor will be considered to be incorrect information within the meaning of the “Suspension of payment” paragraph of the EFT clause of the contract.
              [48 FR 42113, Sept. 19, 1983, as amended at 43586, July 27, 2005; 77 FR 69718, Nov. 20, 2012; 78 FR 37678, June 21, 2013; 80 FR 38296, July 2, 2015; 81 FR 30439, May 16, 2016; 83 FR 48695, Sept. 26, 2018; 85 FR 27101, May 6, 2020]
            
            
              4.1103
              Procedures.
              (a) Unless the acquisition is exempt under 4.1102(a), the contracting officer—
              (1) Shall verify that the offeror or quoter is registered in SAM (see paragraph (b) of this section) at the time an offer or quotation is submitted;
              (2) Should use the unique entity identifier to verify SAM registration—
              (i) Via https://www.sam.gov; or
              
              (ii) As otherwise provided by agency procedures; or
              (3) Need not verify SAM registration before placing an order or call if the contract or agreement includes the provision at 52.204-7, System for Award Management, or the clause at 52.212-4, Contract Terms and Conditions—Commercial Items, or a similar agency clause, except when use of the Governmentwide commercial purchase card is contemplated as a method of payment. (See 32.1108(b)(2).)
              (b) If the contract action is being awarded in accordance with 4.1102(a)(5), the contractor is required to be registered in SAM within 30 days after contract award, or at least three days prior to submission of the first invoice, whichever occurs first.
              (c) Agencies shall protect against improper disclosure of information contained in SAM.
              (d) The contracting officer shall, on contractual documents transmitted to the payment office, provide the unique entity identifier, or, if applicable, the Electronic Funds Transfer indicator, in accordance with agency procedures.
              83 FR 48695, Sept. 26, 2018]
            
            
              4.1104
              Disaster Response Registry.

              Contracting officers shall consult the Disaster Response Registry via https://www.sam.gov, Search Records, Advanced Search, Disaster Response Registry Searchwhen contracting for debris removal, distribution of supplies, reconstruction, and other disaster or emergency relief activities inside the United States and outlying areas. (See 26.205).
              [74 FR 52849, Oct. 14, 2009, as amended at 77 FR 188, Jan. 3, 2012; 83 FR 48695, Sept. 26, 2018]
            
            
              4.1105
              Solicitation provision and contract clauses.
              (a)(1) Insert the provision at 52.204-7, System for Award Management, in all solicitations except when the conditions in 4.1102(a) apply.
              (2) Insert the provision at 52.204-7, System for Award Management, with its Alternate I when the solicitation is anticipated to be awarded in accordance with 4.1102(a)(5).
              (b) Insert the clause at 52.204-13, System for Award Management Maintenance, in solicitations that contain the provision at 52.204-7, and resulting contracts.
              [83 FR 48695, Sept. 26, 2018]
            
          
          
            Subpart 4.12—Representations and Certifications
            
              Source:
              69 FR 76345, Dec. 20, 2004, unless otherwise noted.
            
            
              4.1200
              Scope.
              This subpart prescribes policies and procedures for requiring submission and maintenance of representations and certifications via the System for Award Management (SAM) to—
              (a) Eliminate the administrative burden for contractors of submitting the same information to various contracting offices;
              (b) Establish a common source for this information to procurement offices across the Government; and
              (c) Incorporate by reference the contractor's representations and certifications in the awarded contract.
              [69 FR 76345, Dec. 20, 2004, as amended at 72 FR 36854, July 5, 2007; 78 FR 37678, June 21, 2013; 79 FR 70341, Nov. 25, 2014; 84 FR 19841, May 6, 2019]
            
            
              4.1201
              Policy.

              (a) Offerors and quoters are required to complete electronic annual representations and certifications in SAM accessed via https://www.sam.gov as a part of required registration (see FAR 4.1102).
              (b)(1) All registrants are required to review and update the representations and certifications submitted to SAM as necessary, but at least annually, to ensure they are kept current, accurate, and complete. The representations and certifications are effective until one year from date of submission or update to SAM.

              (2) A contractor that represented itself as a small business prior to award of a contract must update the representations and certifications in SAM in accordance with 52.219-28. A contractor that represented itself as other than small business before contract award and qualifies as a small business may update its representations and certifications in SAM in accordance with 52.219-28.
              (c) Data in SAM is archived and is electronically retrievable. Therefore, when a prospective contractor has completed representations and certifications electronically in SAM, the contracting officer must reference the date of SAM verification in the contract file to satisfy contract file documentation requirements of 4.803(a)(11). However, if an offeror identifies changes to SAM data pursuant to the FAR provisions at 52.204-8(d) or 52.212-3(b), the contracting officer must include a copy of the changes in the contract file.
              (d) The contracting officer shall incorporate the representations and certifications by reference in the contract (see 52.204-19, or for acquisitions of commercial items see 52.212-4(v)).
              [83 FR 48696, Sept. 26, 2018]
            
            
              4.1202
              Solicitation provision and contract clause.
              (a) Insert the provision at 52.204-8, Annual Representations and Certifications, in solicitations, except for commercial item solicitations issued under FAR part 12. The contracting officer shall check the applicable provisions at 52.204-8(c)(2). Use the provision with its Alternate I in solicitations issued after October 1, 2022, that will result in a multiple-award contract with more than one North American Industry Classification System code assigned (see 19.102(b)). When the provision at 52.204-7, System for Award Management, is included in the solicitation, do not separately include the following representations and certifications:
              (1) 52.203-2, Certificate of Independent Price Determination.
              (2) 52.203-11, Certification and Disclosure Regarding Payments to Influence Certain Federal Transactions.
              (3) 52.203-18, Prohibition on Contracting with Entities that Require Certain Internal Confidentiality Agreements or Statements—Representation.
              (4) 52.204-3, Taxpayer Identification.
              (5) 52.204-5, Women-Owned Business (Other Than Small Business).
              (6) 52.204-17, Ownership or Control of Offeror.
              (7) 52.204-20, Predecessor of Offeror.
              (8) 52.204-26, Covered Telecommunications Equipment or Services—Representation.
              (9) 52.209-2, Prohibition on Contracting with Inverted Domestic Corporations—Representation.
              (10) 52.209-5, Certification Regarding Responsibility Matters.
              (11) 52.209-11, Representation by Corporations Regarding Delinquent Tax Liability or a Felony Conviction under any Federal Law.
              (12) 52.214-14, Place of Performance—Sealed Bidding.
              (13) 52.215-6, Place of Performance.
              (14) 52.219-1, Small Business Program Representations (Basic, Alternates I, and II).
              (15) 52.219-2, Equal Low Bids.
              (16) [Reserved]
              (17) 52.222-18, Certification Regarding Knowledge of Child Labor for Listed End Products.
              (18) 52.222-22, Previous Contracts and Compliance Reports.
              (19) 52.222-25, Affirmative Action Compliance.
              (20) 52.222-38, Compliance with Veterans' Employment Reporting Requirements.
              (21) 52.222-48, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or Repair of Certain Equipment-Certification .
              (22) 52.222-52, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services—Certification.
              (23) 52.223-1, Biobased Product Certification.
              (24) 52.223-4, Recovered Material Certification.
              (25) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items (Alternate I only).
              (26) 52.223-22, Public Disclosure of Greenhouse Gas Emissions and Reduction Goals—Representation.
              (27) 52.225-2, Buy American Certificate.
              (28) 52.225-4, Buy American—Free Trade Agreements—Israeli Trade Act Certificate (Basic, Alternates I, II, and III).
              (29) 52.225-6, Trade Agreements Certificate.
              
              (30) 52.225-20, Prohibition on Conducting Restricted Business Operations in Sudan—Certification.
              (31) 52.225-25, Prohibition on Contracting with Entities Engaging in Certain Activities or Transactions Relating to Iran—Representation and Certifications.
              (32) 52.226-2, Historically Black College or University and Minority Institution Representation.
              (33) 52.227-6, Royalty Information (Basic & Alternate I).
              (34) 52.227-15, Representation of Limited Rights Data and Restricted Computer Software.
              (b) The contracting officer shall insert the clause at 52.204-19, Incorporation by Reference of Representations and Certifications, in solicitations and contracts.
              [69 FR 76345, Dec. 20, 2004]
              
                Editorial Note:
                For Federal Register citations affecting section 4.1202, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart 4.13—Personal Identity Verification
            
              Source:
              72 FR 46335, Aug. 17, 2007, unless otherwise noted.
            
            
              4.1300
              Scope of subpart.
              This subpart provides policy and procedures associated with Personal Identity Verification as required by—
              (a) Federal Information Processing Standards Publication (FIPS PUB) Number 201, “Personal Identity Verification of Federal Employees and Contractors”; and
              (b) Office of Management and Budget (OMB) Guidance M-05-24, dated August 5, 2005, “Implementation of Homeland Security Presidential Directive (HSPD) 12—Policy for a Common Identification Standard for Federal Employees and Contractors.”
            
            
              4.1301
              Policy.
              (a) Agencies must follow FIPS PUB Number 201 and the associated OMB implementation guidance for personal identity verification for all affected contractor and subcontractor personnel when contract performance requires contractors to have routine physical access to a Federally-controlled facility and/or routine access to a Federally-controlled information system.
              (b) Agencies must include their implementation of FIPS PUB 201 and OMB Guidance M-05-24 in solicitations and contracts that require the contractor to have routine physical access to a Federally-controlled facility and/or routine access to a Federally-controlled information system.
              (c) Agencies must designate an official responsible for verifying contractor employee personal identity.

              (d)(1) Agency procedures for the return of Personal Identity Verification (PIV) products shall ensure that Government contractors account for all forms of Government-provided identification issued to Government contractor employees under a contract, i.e., the PIV cards or other similar badges, and shall ensure that contractors return such identification to the issuing agency as soon as any of the following occurs, unless otherwise determined by the agency:
              (i) When no longer needed for contract performance.
              (ii) Upon completion of a contractor employee's employment.
              (iii) Upon contract completion or termination.
              (2) The contracting officer may delay final payment under a contract if the contractor fails to comply with these requirements.
              [72 FR 46335, Aug. 17, 2007, as amended at 75 FR 82576, Dec. 30, 2010]
            
            
              4.1302
              Acquisition of approved products and services for personal identity verification.
              (a) In order to comply with FIPS PUB 201, agencies must purchase only approved personal identity verification products and services.
              (b) Agencies may acquire the approved products and services from the GSA, Federal Supply Schedule 70, Special Item Number (SIN) 132-62, HSPD-12 Product and Service Components, in accordance with ordering procedures outlined in FAR Subpart 8.4.

              (c) When acquiring personal identity verification products and services not using the process in paragraph (b) of this section, agencies must ensure that the applicable products and services are approved as compliant with FIPS PUB 201 including—
              (1) Certifying the products and services procured meet all applicable Federal standards and requirements;
              (2) Ensuring interoperability and conformance to applicable Federal standards for the lifecycle of the components; and
              (3) Maintaining a written plan for ensuring ongoing conformance to applicable Federal standards for the lifecycle of the components.

              (d) For more information on personal identity verification products and services see http://www.idmanagement.gov.
              
            
            
              4.1303
              Contract clause.
              The contracting officer shall insert the clause at 52.204-9, Personal Identity Verification of Contractor Personnel, in solicitations and contracts when contract performance requires contractors to have routine physical access to a Federally-controlled facility and/or routine access to a Federally-controlled information system. The clause shall not be used when contractors require only intermittent access to Federally-controlled facilities.
            
          
          
            Subpart 4.14—Reporting Executive Compensation and First-Tier Subcontract Awards
            
              Source:
              75 FR 39419, July 8, 2010, unless otherwise noted.
            
            
              4.1400
              Scope of subpart.

              This subpart implements section 2 of the Federal Funding Accountability and Transparency Act of 2006 (Pub. L. 109-282), as amended by section 6202 of the Government Funding Transparency Act of 2008 (Pub. L. 110-252), which requires contractors to report subcontract award data and the total compensation of the five most highly compensated executives of the contractor and subcontractor. The public may view first-tier subcontract award data at https://www.usaspending.gov.
              
              [75 FR 39419, July 8, 2010, as amended at 81 FR 67781, Sept. 30, 2016]
            
            
              4.1401
              Applicability.
              (a) This subpart applies to all contracts with a value of $30,000 or more. Nothing in this subpart requires the disclosure of classified information.
              (b) Reporting of subcontract information will be limited to the first-tier subcontractor.
              [77 FR 44058, July 26, 2012, as amended at 80 FR 38296, July 2, 2015]
            
            
              4.1402
              Procedures.

              (a) Agencies shall ensure that contractors comply with the reporting requirements of 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards. Agencies shall review contractor reports on a quarterly basis to ensure the information is consistent with contract information. The agency is not required to address data for which the agency would not normally have supporting information, such as the compensation information required of contractors and first-tier subcontractors. However, the agency shall inform the contractor of any inconsistencies with the contract information and require that the contractor correct the report, or provide a reasonable explanation as to why it believes the information is correct. Agencies may review the reports at http://www.fsrs.gov.
              
              (b) When contracting officers report the contract action to the Federal Procurement Data System (FPDS) in accordance with FAR subpart 4.6, certain data will then pre-populate from FPDS, to assist contractors in completing and submitting their reports. If data originating from FPDS is found by the contractor to be in error when the contractor completes the subcontract report, the contractor should notify the Government contracting officer, who is responsible for correcting the data in FPDS. Contracts reported using the generic entity identifier allowed at FAR 4.605(c)(2) will interfere with the contractor's ability to comply with this reporting requirement, because the data will not pre-populate from FPDS.

              (c) If the contractor fails to comply with the reporting requirements, the contracting officer shall exercise appropriate contractual remedies. In addition, the contracting officer shall make the contractor's failure to comply with the reporting requirements a part of the contractor's performance information under Subpart 42.15.
              (d) There is a reporting exception in 52.204-10(g) for contractors and subcontractors who had gross income in the previous tax year under $300,000.
              [75 FR 39419, July 8, 2010, as amended at 77 FR 44058, July 26, 2012; 77 FR 69718, Nov. 20, 2012; 81 FR 67738, Sept. 30, 2016]
            
            
              4.1403
              Contract clause.
              (a) Except as provided in paragraph (b) of this section, the contracting officer shall insert the clause at 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards, in all solicitations and contracts of $30,000 or more.
              (b) The clause is not prescribed for contracts that are not required to be reported in the Federal Procurement Data System (FPDS) (see subpart 4.6).
              [77 FR 44058, July 26, 2012, as amended at 80 FR 38296, July 2, 2015]
            
          
          
            Subpart 4.15 [Reserved]
          
          
            Subpart 4.16—Unique Procurement Instrument Identifiers
            
              Source:
              76 FR 39235, July 5, 2011, unless otherwise noted.
            
            
              4.1600
              Scope of subpart.
              This subpart prescribes policies and procedures for assigning unique Procurement Instrument Identifiers (PIID) for each solicitation, contract, agreement, or order and related procurement instrument.
            
            
              4.1601
              Policy.
              (a) Establishment of a Procurement Instrument Identifier (PIID). Agencies shall have in place a process that ensures that each PIID used to identify a solicitation or contract action is unique Governmentwide, and will remain so for at least 20 years from the date of contract award. The PIID shall be used to identify all solicitation and contract actions. The PIID shall also be used to identify solicitation and contract actions in designated support and reporting systems (e.g., Federal Procurement Data System, System for Award Management), in accordance with regulations, applicable authorities, and agency policies and procedures.)
              (b) Transition of PIID numbering. No later than October 1, 2017, agencies shall comply with paragraph (a) of this section and use the requirements in 4.1602 and 4.1603 for all new solicitations and contract awards. Until an agency's transition is complete, it shall maintain its 2013 PIID format that is on record with the General Services Administration's Integrated Award Environment Program Office (which maintains a registry of the agency unique identifier scheme). The 2013 PIID format consisted of alpha characters in the first positions to indicate the agency, followed by alpha-numeric characters; the 2017 format instead has the AAC in the beginning 6 positions.
              (c) Change in the Procurement Instrument Identifier after its assignment. (1) Agencies shall not change the PIID unless one of the following two circumstances apply:
              (i) The PIID serial numbering system is exhausted. In this instance, the contracting officer may assign a new PIID by issuing a contract modification.

              (ii) Continued use of a PIID is administratively burdensome (e.g., for implementations of new agency contract writing systems). In this instance, the contracting officer may assign a new PIID by issuing a contract modification.
              (2) The modification shall clearly identify both the original and the newly assigned PIID. Issuance of a new PIID is an administrative change (see 43.101).
              [79 FR 61741, Oct. 14, 2014]
            
            
              4.1602
              Identifying the PIID and supplementary PIID.
              (a) Identifying the PIID in solicitation and contract award documentation (including forms and electronic generated formats). Agencies shall include all PIIDs for all related procurement actions as identified in paragraphs (a)(1) through (5) of this section.
              
              (1) Solicitation. Identify the PIID for all solicitations. For amendments to solicitations, identify a supplementary PIID, in conjunction with the PIID for the solicitation.
              (2) Contracts and purchase orders. Identify the PIID for contracts and purchase orders.
              (3) Delivery and task orders. For delivery and task orders placed by an agency under a contract (e.g., indefinite delivery indefinite quantity (IDIQ) contracts, multi-agency contracts (MAC), Governmentwide acquisition contracts (GWACs), or Multiple Award Schedule (MAS) contracts), identify the PIID for the delivery and task order and the PIID for the contract.
              (4) Blanket purchase agreements and basic ordering agreements. Identify the PIID for blanket purchase agreements issued in accordance with 13.303, and for basic agreements and basic ordering agreements issued in accordance with subpart 16.7. For blanket purchase agreements issued in accordance with subpart 8.4 under a MAS contract, identify the PIID for the blanket purchase agreement and the PIID for the MAS contract.
              (i) Orders. For orders against basic ordering agreements or blanket purchase agreements issued in accordance with 13.303, identify the PIID for the order and the PIID for the blanket purchase agreement or basic ordering agreement.
              (ii) Orders under subpart 8.4. For orders against a blanket purchase agreement established under a MAS contract, identify the PIID for the order, the PIID for the blanket purchase agreement, and the PIID for the MAS contract.
              (5) Modifications. For modifications to actions described in paragraphs (a)(2) through (4) of this section, and in accordance with agency procedures, identify a supplementary PIID for the modification in conjunction with the PIID for the contract, order, or agreement being modified.
              (b) Placement of the PIID on forms. When the form (including electronic generated format) does not provide spaces or fields for the PIID or supplementary PIID required in paragraph (a) of this section, identify the PIID in accordance with agency procedures.
              (c) Additional agency specific identification information. If agency procedures require additional identification information in solicitations, contracts, or other related procurement instruments for administrative purposes, separate and clearly identify the additional information from the PIID.
              [76 FR 39235, July 5, 2011, as amended at 79 FR 61745, Oct. 14, 2014; 79 FR 61741, Oct. 14, 2014]
            
            
              4.1603
              Procedures.
              (a) Elements of a PIID. The PIID consists of a combination of thirteen to seventeen alpha and/or numeric characters sequenced to convey certain information. Do not use special characters (such as hyphens, dashes, or spaces).
              (1) Positions 1 through 6. The first six positions identify the department/agency and office issuing the instrument. Use the AAC assigned to the issuing office for positions 1 through 6. Civilian agency points of contact for obtaining an AAC are on the AAC Contact list maintained by the General Services Administration and can be found at https://community.max.gov/x/24foL”.For Department of Defense (DoD) inquiries, contact the service/agency Central Service Point or DoDAAC Monitor, or if unknown, email DODAADHQ@DLA.MIL for assistance.
              (2) Positions 7 through 8. The seventh and eighth positions are the last two digits of the fiscal year in which the procurement instrument is issued or awarded. This is the date the action is signed, not the effective date if the effective date is different.
              (3) Position 9. Indicate the type of instrument by entering one of the following upper case letters in position nine. Departments and independent agencies may assign those letters identified for department use below in accordance with their agency policy; however, any use must be applied to the entire department or agency.
              
              
                
                  Instrument
                  Letterdesignation
                  
                
                
                  (i) Blanket purchase agreements
                  A
                
                
                  (ii) Invitations for bids
                  B
                
                
                  (iii) Contracts of all types except indefinite-delivery contracts (see subpart 16.5)
                  C
                
                
                  (iv) Indefinite-delivery contracts (including Federal Supply Schedules, Governmentwide acquisition contracts (GWACs), and multi-agency contracts)
                  D
                
                
                  (v) Reserved for future Federal Governmentwide use
                  E
                
                
                  (vi) Task orders, delivery orders or calls under—
                  F
                
                
                  • Indefinite-delivery contracts (including Federal Supply Schedules, Governmentwide acquisition contracts (GWACs), and multi-agency contracts);
                
                
                  • Blanket purchase agreements; or
                
                
                  • Basic ordering agreements.
                
                
                  (vii) Basic ordering agreements
                  G
                
                
                  (viii) Agreements, including basic agreements and loan agreements, but excluding blanket purchase agreements, basic ordering agreements, and leases. Do not use this code for contracts or agreements with provisions for orders or calls
                  H
                
                
                  (ix) Do not use this letter
                  I
                
                
                  (x) Reserved for future Federal Governmentwide use
                  J
                
                
                  (xi) Reserved for departmental or agency use
                  K
                
                
                  (xii) Lease agreements
                  L
                
                
                  (xiii) Reserved for departmental or agency use
                  M
                
                
                  (xiv) Reserved for departmental or agency use
                  N
                
                
                  (xv) Do not use this letter
                  O
                
                
                  (xvi) Purchase orders (assign V if numbering capacity of P is exhausted during a fiscal year)
                  P
                
                
                  (xvii) Requests for quotations (assign U if numbering capacity of Q is exhausted during a fiscal year)
                  Q
                
                
                  (xviii) Requests for proposals
                  R
                
                
                  (xix) Reserved for departmental or agency use
                  S
                
                
                  (xx) Reserved for departmental or agency use
                  T
                
                
                  (xxi) See Q, requests for quotations
                  U
                
                
                  (xxii) See P, purchase orders
                  V
                
                
                  (xxiii) Reserved for future Federal Governmentwide use
                  W
                
                
                  (xxiv) Reserved for future Federal Governmentwide use
                  X
                
                
                  (xxv) Imprest fund
                  Y
                
                
                  (xxvi) Reserved for future Federal Governmentwide use
                  Z
                
              
              (4) Positions 10 through 17. Enter the number assigned by the issuing agency in these positions. Agencies may choose a minimum of four characters up to a maximum of eight characters to be used, but the same number of characters must be used agency-wide. If a number less than the maximum is used, do not use leading or trailing zeroes to make it equal the maximum in any system or data transmission. A separate series of numbers may be used for any type of instrument listed in paragraph (a)(3) of this section. An agency may reserve blocks of numbers or alpha-numeric numbers for use by its various components.
              (5) Illustration of PIID. The following illustrates a properly configured PIID using four characters in the final positions:
              
                
                ER14OC14.003
              
              (b) Elements of a supplementary PIID. Use the supplementary PIID to identify amendments to solicitations and modifications to contracts, orders, and agreements. The supplementary PIID is reported as a separate data element used in conjunction with, but not appended to, the PIID.
              (1) Amendments to solicitations. Number amendments to solicitations sequentially using a four position numeric serial number in addition to the 13-17 character PIID beginning with 0001.
              (2) Modifications to contracts, orders, and agreements. Number modifications to contracts, orders, and agreements using a six position alpha or numeric, or a combination thereof, in addition to the 13-17 character PIID. For example, a modification could be numbered P00001. This would be in addition to the 13-17 character PIID illustrated in paragraph (a)(5) of this section.
              (i) Position 1. Identify the office issuing the modification. The letter P shall be designated for modifications issued by the procuring contracting office. The letter A shall be used for modifications issued by the contract administration office (if other than the procuring contracting office).
              (ii) Positions 2 through 6. These positions may be alpha, numeric, or a combination thereof, in accordance with agency procedures.
              (iii) Each office authorized to issue modifications shall assign the supplementary identification numbers in sequence (unless provided otherwise in agency procedures). Do not assign the numbers until it has been determined that a modification is to be issued.
              [79 FR 61741, Oct. 14, 2014, as amended at 83 FR 42572, Aug. 22, 2018; 85 FR 40076, July 2, 2020]
            
          
          
            Subpart 4.17—Service Contracts Inventory
            
              Source:
              78 FR 80374, Dec. 31, 2013, unless otherwise noted.
            
            
              4.1700
              Scope of subpart.

              This subpart implements section 743(a) of Division C of the Consolidated Appropriations Act, 2010 (Pub. L. 111-117), which requires agencies to report annually to the Office of Management and Budget (OMB) on activities performed by service contractors. Section 743(a) applies to executive agencies, other than the Department of Defense (DoD), covered by the Federal Activities Inventory Reform Act (Pub. L. 105-270) (FAIR Act). The information reported in the inventory will be publicly accessible.
            
            
              4.1701
              Definitions.
              As used in this subpart—
              
                FAIR Act agencies means the agencies required under the FAIR Act to submit inventories annually of the activities performed by Government personnel.
              
                First-tier subcontract means a subcontract awarded directly by the contractor for the purpose of acquiring supplies or services (including construction) for performance of a prime contract. It does not include the contractor's supplier agreements with vendors, such as long-term arrangements for materials or supplies that benefit multiple contracts and/or the costs of which are normally applied to a contractor's general and administrative expenses or indirect costs.
            
            
              4.1702
              Applicability.
              (a) This subpart applies to—
              (1) All FAIR Act agencies, except DoD as specified in 4.1705;
              (2) Solicitations, contracts, and orders for services (including construction) that meet or exceed the thresholds at 4.1703; and
              (3) Contractors and first-tier subcontractors.

              (b) Procedures for compiling and submitting agency service contract inventories are governed by section 743(a)(3) of Division C of Pub. L. 111-117 and Office of Federal Procurement Policy (OFPP) guidance. The guidance is available at the following Web site: https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/procurement/memo/service-contract-inventory-guidance.pdf.
              
              (c) This subpart addresses requirements for obtaining information from, and reporting by, agency service contractors.
              [78 FR 80374, Dec. 31, 2013, as amended at 83 FR 42572, Aug. 22, 2018]
            
            
              4.1703
              Reporting requirements.
              (a) Thresholds. (1) Except as exempted by OFPP guidance, service contractor reporting shall be required for contracts and first-tier subcontracts for services based on type of contract and estimated total value. For indefinite-delivery contracts, reporting shall be determined based on the type and estimated total value of each order under the contract. Indefinite-delivery contracts include, but are not limited to, contracts such as indefinite-delivery indefinite-quantity (IDIQ) contracts, Federal Supply Schedule contracts (FSSs), Governmentwide acquisition contracts (GWACs), and multi-agency contracts.
              (2) Reporting is required according to the following thresholds:
              (i) All cost-reimbursement, time-and-materials, and labor-hour service contracts and orders with an estimated total value above the simplified acquisition threshold.
              (ii) All fixed-price service contracts awarded and orders issued according to the following thresholds:
              (A) Awarded or issued in Fiscal Year 2014, with an estimated total value of $2.5 million or greater.
              (B) Awarded or issued in Fiscal Year 2015, with an estimated total value of $1 million or greater.
              (C) Awarded or issued in Fiscal Year 2016, and subsequent years, with an estimated total value of $500,000 or greater.
              (3) Reporting is required for all first-tier subcontracts for services as prescribed in paragraphs (a)(2)(i) and (ii) of this section.
              (b) Agency reporting responsibilities. (1) Agencies shall ensure that contractors comply with the reporting requirements of 52.204-14, Service Contract Reporting Requirements and 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts. Agencies shall review contractor reported information for reasonableness and consistency with available contract information. The agency is not required to address data for which the agency would not normally have supporting information. In the event the agency believes that revisions to the contractor reported information are warranted, the agency shall notify the contractor no later than November 15. By November 30, the contractor shall revise the report, or document its rationale for the agency. Authorized agency officials may review the reports at www.sam.gov.
                
              

              (2) Agencies are required to compile annually an inventory of service contracts performed for, or on behalf of, the agency during the prior fiscal year in order to determine the extent of the agency's reliance on service contractors. Agencies shall submit a service contract inventory to OMB by January 15 annually. Then, each agency must post the inventory on its Web site and publish a Federal Register Notice of Availability by February 15 annually.
              (3) Most of the required information is already collected in the Federal Procurement Data System (FPDS). Information not collected in FPDS will be provided by the contractor, as specified in 52.204-14, Service Contract Reporting Requirements and 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts.
              ]78 FR 80374, Dec. 31, 2013, as amended 81 FR 11992, Mar. 7, 2016]
            
            
              4.1704
              Contracting officer responsibilities.
              (a) For other than indefinite-delivery contracts, the contracting officer shall ensure that 52.204-14, Service Reporting Requirement, is included in solicitations, contracts, and orders as prescribed at 4.1705. For indefinite-delivery contracts, the contracting officer who awarded the contract shall ensure that 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts, is included in solicitations and contracts as prescribed at 4.1705. The contracting officer at the order level shall verify the clause's inclusion in the contract.
              (b) If the contractor fails to submit a report in a timely manner, the contracting officer shall exercise appropriate contractual remedies. In addition, the contracting officer shall make the contractor's failure to comply with the reporting requirements a part of the contractor's performance information under subpart 42.15.
            
            
              4.1705
              Contract clauses.
              (a) The contracting officer shall insert the clause at 52.204-14, Service Contract Reporting Requirements, in solicitations and contracts for services (including construction) that meet or exceed the thresholds at 4.1703, except for indefinite-delivery contracts. This clause is not required for actions entirely funded by DoD, contracts awarded with a generic entity identifier, or in classified solicitations, contracts, or orders.
              (b) The contracting officer shall insert the clause at 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts, in solicitations and indefinite-delivery contracts for services (including construction) where one or more orders issued thereunder are expected to each meet or exceed the thresholds at 4.1703. This clause is not required for actions entirely funded by DoD, contracts awarded with a generic entity identifier, or in classified solicitations, contracts, or orders.
              [78 FR 80374, Dec. 31, 2013, as amended at 81 FR 67738, Sept. 30, 2016]
            
          
          
            Subpart 4.18—Commercial and Government Entity Code
            
              Source:
              79 FR 31190, May 30, 2014, unless otherwise noted.
            
            
              4.1800
              Scope of subpart.
              (a) This subpart prescribes policies and procedures for identification of commercial and government entities. The Commercial and Government Entity (CAGE) code system may be used, among other things, to—
              (1) Exchange data with another contracting activity, including contract administration activities and contract payment activities;
              (2) Exchange data with another system that requires the unique identification of a contractor entity; or
              (3) Identify when offerors are owned or controlled by another entity.
              (b) For information on the unique entity identifier, which is a different identifier, see 4.605 and the provisions at 52.204-6, Unique Entity Identifier, and 52.204-7, System for Award Management.
              [78 FR 80374, Dec. 31, 2013, as amended at 81 FR 67738, Sept. 30, 2016]
            
            
              4.1801
              Definitions.
              As used in this part—
              
                Highest-level owner means the entity that owns or controls an immediate owner of the offeror, or that owns or controls one or more entities that control an immediate owner of the offeror. No entity owns or exercises control of the highest level owner.
              
                Immediate owner means an entity, other than the offeror, that has direct control of the offeror. Indicators of control include, but are not limited to, one or more of the following: ownership or interlocking management, identity of interests among family members, shared facilities and equipment, and the common use of employees.
              [79 FR 31190, May 30, 2014, as amended at 81 FR 45866, July 14, 2016; 84 FR 19841, May 6, 2019; 85 FR 40063, July 2, 2020]
            
            
              4.1802
              Policy.
              (a) Commercial and Government Entity code. (1) Offerors shall provide the contracting officer the CAGE code assigned to that offeror's location prior to the award of a contract action above the micro-purchase threshold, when there is a requirement to be registered in the System for Award Management (SAM) or a requirement to have a unique entity identifier in the solicitation.
              (2) The contracting officer shall include the contractor's CAGE code in the contract and in any electronic transmissions of the contract data to other systems when it is provided in accordance with paragraph (a)(1) of this section.
              (b) Ownership or control of offeror. Offerors, if owned or controlled by another entity, shall provide the contracting officer with the CAGE code and legal name of that entity prior to the award of a contract action above the micro-purchase threshold, when there is a requirement to be registered in SAM or a requirement to have a unique entity identifier in the solicitation.
              [78 FR 80374, Dec. 31, 2013, as amended at 81 FR 67738, Sept. 30, 2016]
            
            
              4.1803
              Verifying CAGE codes prior to award.
              (a) Contracting officers shall verify the offeror's CAGE code by reviewing the entity's registration in the System for Award Management (SAM). Active registrations in SAM have had the associated CAGE codes verified.

              (b) For entities not required to be registered in SAM, the contracting officer shall validate the CAGE code using the CAGE code search feature at https://cage.dla.mil.
              
              [79 FR 31190, May 30, 2014, as amended at 81 FR 45867, July 14, 2016]
            
            
              4.1804
              Solicitation provisions and contract clause.
              (a) Insert the provision at 52.204-16, Commercial and Government Entity Code Reporting, in all solicitations that include—
              (1) 52.204-6, Unique Entity Identifier; or
              (2) 52.204-7, System for Award Management.
              (b) Insert the provision at 52.204-17, Ownership or Control of Offeror, in all solicitations that include the provision at 52.204-16, Commercial and Government Entity Code Reporting.
              (c) Insert the clause at 52.204-18, Commercial and Government Entity Code Maintenance, in all solicitations and contracts when the solicitation contains the provision at 52.204-16, Commercial and Government Entity Code Reporting.
              (d) Insert the provision at 52.204-20, Predecessor of Offeror, in all solicitations that include the provision at 52.204-16, Commercial and Government Entity Code Reporting.
              [79 FR 31190, May 30, 2014, as amended at 81 FR 11990, Mar. 7, 2016; 81 FR 67738, Sept. 30, 2016]
            
          
          
            Subpart 4.19—Basic Safeguarding of Covered Contractor Information Systems
            
              Source:
              81 FR 30445, May 16, 2016, unless otherwise noted.
            
            
              4.1901
              Definitions.
              As used in this subpart—
              
                Covered contractor information system means an information system that is owned or operated by a contractor that processes, stores, or transmits Federal contract information.
              
                Federal contract information means information, not intended for public release, that is provided by or generated for the Government under a contract to develop or deliver a product or service to the Government, but not including information provided by the Government to the public (such as that on public Web sites) or simple transactional information, such as that necessary to process payments.
              
                Information means any communication or representation of knowledge such as facts, data, or opinions in any medium or form, including textual, numerical, graphic, cartographic, narrative, or audiovisual (Committee on National Security Systems Instruction (CNSSI) 4009).
              
                Information system means a discrete set of information resources organized for the collection, processing, maintenance, use, sharing, dissemination, or disposition of information (44 U.S.C. 3502).
              
                Safeguarding means measures or controls that are prescribed to protect information systems.
            
            
              4.1902
              Applicability.
              This subpart applies to all acquisitions, including acquisitions of commercial items other than commercially available off-the-shelf items, when a contractor's information system may contain Federal contract information.
            
            
              4.1903
              Contract clause.
              The contracting officer shall insert the clause at 52.204-21, Basic Safeguarding of Covered Contractor Information Systems, in solicitations and contracts when the contractor or a subcontractor at any tier may have Federal contract information residing in or transiting through its information system.
            
          
          
            Subpart 4.20—Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab
            
              Source:
              83 FR 28143, June 15, 2018, unless otherwise noted.
            
            
              4.2001
              Definitions
              As used in this subpart—
              
                Covered article means any hardware, software, or service that—
              (1) Is developed or provided by a covered entity;
              (2) Includes any hardware, software, or service developed or provided in whole or in part by a covered entity; or
              (3) Contains components using any hardware or software developed in whole or in part by a covered entity.
              
                Covered entity means—
              (1) Kaspersky Lab;
              (2) Any successor entity to Kaspersky Lab;
              (3) Any entity that controls, is controlled by, or is under common control with Kaspersky Lab; or
              (4) Any entity of which Kaspersky Lab has a majority ownership.
            
            
              4.2002
              Prohibition.
              Section 1634 of Division A of the National Defense Authorization Act for Fiscal Year 2018 (Pub. L. 115-91) prohibits Government use on or after October 1, 2018, of any hardware, software, or services developed or provided, in whole or in part, by a covered entity. Contractors are prohibited from—
              (a) Providing any covered article that the Government will use on or after October 1, 2018; and
              (b) Using any covered article on or after October 1, 2018, in the development of data or deliverables first produced in the performance of the contract.
            
            
              4.2003
              Notification.
              When a contractor provides notification pursuant to 52.204-23, follow agency procedures.
            
            
              4.2004
              Contract clause.
              The contracting officer shall insert the clause at 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other Covered Entities, in all solicitations and contracts.
            
          
          
            Subpart 4.21—Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment
            
              Source:
              84 FR 40220, Aug. 13, 2019, unless otherwise noted.
            
            
              
              4.2100
              Scope of subpart.
              This subpart implements paragraphs (a)(1)(A) and (a)(1)(B) of section 889 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Pub. L. 115-232).
              [84 FR 40220, Aug. 13, 2019, as amended at 85 FR 42676, July 14, 2020]
            
            
              4.2101
              Definitions.
              As used in this subpart—
              
                Backhaul means intermediate links between the core network, or backbone network, and the small subnetworks at the edge of the network (e.g., connecting cell phones/towers to the core telephone network). Backhaul can be wireless (e.g., microwave) or wired (e.g., fiber optic, coaxial cable, Ethernet).
              
                Covered foreign country means The People's Republic of China.
              
                Covered telecommunications equipment or services means—
              (1) Telecommunications equipment produced by Huawei Technologies Company or ZTE Corporation, (or any subsidiary or affiliate of such entities);
              (2) For the purpose of public safety, security of Government facilities, physical security surveillance of critical infrastructure, and other national security purposes, video surveillance and telecommunications equipment produced by Hytera Communications Corporation, Hangzhou Hikvision Digital Technology Company, or Dahua Technology Company (or any subsidiary or affiliate of such entities);
              (3) Telecommunications or video surveillance services provided by such entities or using such equipment; or
              (4) Telecommunications or video surveillance equipment or services produced or provided by an entity that the Secretary of Defense, in consultation with the Director of National Intelligence or the Director of the Federal Bureau of Investigation, reasonably believes to be an entity owned or controlled by, or otherwise connected to, the government of a covered foreign country.
              
                Critical technology means—
              (1) Defense articles or defense services included on the United States Munitions List set forth in the International Traffic in Arms Regulations under subchapter M of chapter I of title 22, Code of Federal Regulations;
              (2) Items included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, and controlled—
              (i) Pursuant to multilateral regimes, including for reasons relating to national security, chemical and biological weapons proliferation, nuclear nonproliferation, or missile technology; or
              (ii) For reasons relating to regional stability or surreptitious listening;
              (3) Specially designed and prepared nuclear equipment, parts and components, materials, software, and technology covered by part 810 of title 10, Code of Federal Regulations (relating to assistance to foreign atomic energy activities);
              (4) Nuclear facilities, equipment, and material covered by part 110 of title 10, Code of Federal Regulations (relating to export and import of nuclear equipment and material);
              (5) Select agents and toxins covered by part 331 of title 7, Code of Federal Regulations, part 121 of title 9 of such Code, or part 73 of title 42 of such Code; or
              (6) Emerging and foundational technologies controlled pursuant to section 1758 of the Export Control Reform Act of 2018 (50 U.S.C. 4817).
              
                Interconnection arrangements means arrangements governing the physical connection of two or more networks to allow the use of another's network to hand off traffic where it is ultimately delivered (e.g., connection of a customer of telephone provider A to a customer of telephone company B) or sharing data and other information resources.
              
                Reasonable inquiry means an inquiry designed to uncover any information in the entity's possession about the identity of the producer or provider of covered telecommunications equipment or services used by the entity that excludes the need to include an internal or third-party audit.
              
                Roaming means cellular communications services (e.g., voice, video, data) received from a visited network when unable to connect to the facilities of the home network either because signal coverage is too weak or because traffic is too high.
              
                Substantial or essential component means any component necessary for the proper function or performance of a piece of equipment, system, or service.
              [84 FR 40220, Aug. 13, 2019, as amended at 85 FR 42676, July 14, 2020]
            
            
              4.2102
              Prohibition.
              (a) Prohibited equipment, systems, or services. (1) On or after August 13, 2019, agencies are prohibited from procuring or obtaining, or extending or renewing a contract to procure or obtain, any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system, unless an exception at paragraph (b) of this section applies or the covered telecommunications equipment or services are covered by a waiver described in 4.2104.
              (2) On or after August 13, 2020, agencies are prohibited from entering into a contract, or extending or renewing a contract, with an entity that uses any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system, unless an exception at paragraph (b) of this section applies or the covered telecommunications equipment or services are covered by a waiver described in 4.2104. This prohibition applies to the use of covered telecommunications equipment or services, regardless of whether that use is in performance of work under a Federal contract.
              (b) Exceptions. This subpart does not prohibit agencies from procuring or contractors from providing—
              (1) A service that connects to the facilities of a third-party, such as backhaul, roaming, or interconnection arrangements; or
              (2) Telecommunications equipment that cannot route or redirect user data traffic or permit visibility into any user data or packets that such equipment transmits or otherwise handles.
              (c) Contracting Officers. Unless an exception at paragraph (b) of this section applies or the covered telecommunications equipment or service is covered by a waiver described in 4.2104, Contracting Officers shall not— (1) Procure or obtain, or extend or renew a contract (e.g., exercise an option) to procure or obtain, any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system; or
              (2) Enter into a contract, or extend or renew a contract, with an entity that uses any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system.
              (d) Recording prohibitions in the System for Award Management (SAM).
              
              (1) Prohibitions on purchases of products or services produced or provided by entities identified in paragraphs (1) and (2) of the definition of “covered telecommunications equipment or services” (including known subsidiaries or affiliates) at 4.2101 will be recorded in SAM (see 9.404).
              (2) Prohibitions on purchases of products or services produced or provided by entities identified pursuant to paragraph (4) of the definition of “covered telecommunications equipment or services” (including known subsidiaries or affiliates) at 4.2101 are recorded by the Department of Defense in SAM (see 9.404).
              [84 FR 40220, Aug. 13, 2019, as amended at 84 FR 68318, Dec. 13, 2019; 85 FR 42677, July 14, 2020]
            
            
              4.2103
              Procedures.
              (a) Representations. (1)(i) If the offeror selects “does not” in response to the provision at 52.204-26 or 52.212-3(v), the contracting officer may rely on the representation, unless the contracting officer has reason to question the representation. If the contracting officer has a reason to question the representation, the contracting officer shall follow agency procedures.

              (ii) If the offeror selects “does” in response to the provision at 52.204-26 or 52.212-3(v), the offeror must complete the representation at 52.204-24.
              
              (2)(i) If the offeror selects “will not” in paragraph (d)(1) of the provision at 52.204-24 or “does not” in paragraph (d)(2) of the provision at 52.204-24, the contracting officer may rely on the representations, unless the contracting officer has reason to question the representations. If the contracting officer has a reason to question the representations, the contracting officer shall follow agency procedures.
              (ii) If an offeror selects “will” in paragraph (d)(1) of the provision at 52.204-24, the offeror must provide the information required by paragraph (e)(1) of the provision at 52.204-24, and the contracting officer shall follow agency procedures.
              (iii) If an offeror selects “does” in paragraph (d)(2) of the provision at 52.204-24, the offeror must complete the disclosure at paragraph (e)(2) of the provision at 52.204-24, and the contracting officer shall follow agency procedures.
              (b) Reporting. If a contractor provides a report pursuant to paragraph (d) of the clause at 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment, follow agency procedures.
              [84 FR 40220, Aug. 13, 2019, as amended at 84 FR 68318, Dec. 13, 2019; 85 FR 42677, July 14, 2020]
              
                Effective Date Note:
                At 85 FR 53133, Aug. 27, 2020, § 4.2013 was amended by revising paragraph (a)(1), effective Oct. 26, 2020. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    4.2103
                    Procedures.
                    (a) * * *
                    (1)(i) If the offeror selects “does not” in paragraphs (c)(1) and/or (c)(2) of the provision at 52.204-26 or in paragraphs (v)(2)(i) and/or (v)(2)(ii) of the provision at 52.212-3, the contracting officer may rely on the “does not” representation(s), unless the contracting officer has reason to question the representation. If the contracting officer has a reason to question the representation, the contracting officer shall follow agency procedures.
                    (ii) If the offeror selects “does” in paragraph (c)(1) of the provision at 52.204-26 or paragraph (v)(2)(i) of the provision at 52.212-3, the offeror will be required to complete the representation in paragraph (d)(1) of the provision at 52.204-24.
                    (iii) If the offeror selects “does” in paragraph (c)(2) of the provision at 52.204-26 or paragraph (v)(2)(ii) of the provision at 52.212-3, the offeror will be required to complete the representation in paragraph (d)(2) of the provision at 52.204-24.
                  
                
              
            
            
              4.2104
              Waivers.
              (a) Executive agencies. The head of an executive agency may, on a one-time basis, waive the prohibition at 4.2102(a) with respect to a Government entity (e.g., requirements office, contracting office) that requests such a waiver.
              (1) Waiver. The waiver may be provided, for a period not to extend beyond August 13, 2021 for the prohibition at 4.2102(a)(1), or beyond August 13, 2022 for the prohibition at 4.2102(a)(2), if the Government official, on behalf of the entity, seeking the waiver submits to the head of the executive agency—
              (i) A compelling justification for the additional time to implement the requirements under 4.2102(a), as determined by the head of the executive agency; and
              (ii) A full and complete laydown or description of the presences of covered telecommunications or video surveillance equipment or services in the relevant supply chain and a phase-out plan to eliminate such covered telecommunications or video surveillance equipment or services from the relevant systems.
              (2) Executive agency waiver requirements for the prohibition at 4.2102(a)(2). Before the head of an executive agency can grant a waiver to the prohibition at 4.2102(a)(2), the agency must—
              (i) Have designated a senior agency official for supply chain risk management, responsible for ensuring the agency effectively carries out the supply chain risk management functions and responsibilities described in law, regulation, and policy;
              (ii) Establish participation in an information-sharing environment when and as required by the Federal Acquisition Security Council (FASC) to facilitate interagency sharing of relevant acquisition supply chain risk information;

              (iii) Notify and consult with the Office of the Director of National Intelligence (ODNI) on the waiver request using ODNI guidance, briefings, best practices, or direct inquiry, as appropriate; and
              
              (iv) Notify the ODNI and the FASC 15 days prior to granting the waiver that it intends to grant the waiver.
              (3) Waivers for emergency acquisitions.
              
              (i) In the case of an emergency, including a declaration of major disaster, in which prior notice and consultation with the ODNI and prior notice to the FASC is impracticable and would severely jeopardize performance of mission-critical functions, the head of an agency may grant a waiver without meeting the notice and consultation requirements under 4.2104(a)(2)(iii) and 4.2104(a)(2)(iv) to enable effective mission critical functions or emergency response and recovery.
              (ii) In the case of a waiver granted in response to an emergency, the head of an agency granting the waiver must—
              (A) Make a determination that the notice and consultation requirements are impracticable due to an emergency condition; and
              (B) Within 30 days of award, notify the ODNI and the FASC of the waiver issued under emergency conditions in addition to the waiver notice to Congress under 4.2104(a)(4).
              (4) Waiver notice.
              
              (i) For waivers to the prohibition at 4.2102(a)(1), the head of the executive agency shall, not later than 30 days after approval—
              (A) Submit in accordance with agency procedures to the appropriate congressional committees the full and complete laydown of the presences of covered telecommunications or video surveillance equipment or services in the relevant supply chain; and
              (B) The phase-out plan to eliminate such covered telecommunications or video surveillance equipment or services from the relevant systems.
              (ii) For waivers to the prohibition at 4.2102(a)(2), the head of the executive agency shall, not later than 30 days after approval submit in accordance with agency procedures to the appropriate congressional committees—
              (A) An attestation by the agency that granting of the waiver would not, to the agency's knowledge having conducted the necessary due diligence as directed by statute and regulation, present a material increase in risk to U.S. national security;
              (B) The full and complete laydown of the presences of covered telecommunications or video surveillance equipment or services in the relevant supply chain, to include a description of each category of covered technology equipment or services discovered after a reasonable inquiry, as well as each category of equipment, system, or service used by the entity in which such covered technology is found after conducting a reasonable inquiry; and
              (C) The phase-out plan to eliminate such covered telecommunications or video surveillance equipment or services from the relevant systems.
              (b) Director of National Intelligence. The Director of National Intelligence may provide a waiver if the Director determines the waiver is in the national security interests of the United States.
              [84 FR 40220, Aug. 13, 2019, as amended at 85 FR 42677 July 14, 2020]
            
            
              4.2105
              Solicitation provisions and contract clause.
              (a) The contracting officer shall insert the provision at 52.204-24, Representation Regarding Certain Telecommunications and Video Surveillance Services or Equipment—
              (1) In all solicitations for contracts; and

              (2) Under indefinite delivery contracts, in all notices of intent to place an order, or solicitations for an order (e.g., subpart 8.4 and 16.505).
              (b) The contracting officer shall insert the clause at 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment, in all solicitations and contracts.
              (c) The contracting officer shall insert the provision at 52.204-26, Covered Telecommunications Equipment or Services—Representation, in all solicitations.
              [84 FR 40220, Aug. 13, 2019, as amended at 84 FR 68318, Dec. 13, 2019]
            
          
        
      
      
        
        SUBCHAPTER B—ACQUISITION PLANNING
        
          Pt. 5
          PART 5—PUBLICIZING CONTRACT ACTIONS
          
            Sec.
            5.000
            Scope of part.
            5.001
            Definition.
            5.002
            Policy.
            5.003
            Governmentwide point of entry.
            
              Subpart 5.1—Dissemination of Information
              5.101
              Methods of disseminating information.
              5.102
              Availability of solicitations.
            
            
              Subpart 5.2—Synopses of Proposed Contract Actions
              5.201
              General.
              5.202
              Exceptions.
              5.203
              Publicizing and response time.
              5.204
              Presolicitation notices.
              5.205
              Special situations.
              5.206
              Notice of subcontracting opportunities.
              5.207
              Preparation and transmittal of synopses.
            
            
              Subpart 5.3—Synopses of Contract Awards
              5.301
              General.
              5.302
              Preparation and transmittal of synopses of awards.
              5.303
              Announcement of contract awards.
            
            
              Subpart 5.4—Release of Information
              5.401
              General.
              5.402
              General public.
              5.403
              Requests from Members of Congress.
              5.404
              Release of long-range acquisition estimates.
              5.404-1
              Release procedures.
              5.404-2
              Announcements of long-range acquisition estimates.
              5.405
              Exchange of acquisition information.
              5.406
              Public disclosure of justification documents for certain contract actions.
            
            
              Subpart 5.5—Paid Advertisements
              5.501
              Definitions.
              5.502
              Authority.
              5.503
              Procedures.
              5.504
              Use of advertising agencies.
            
            
              Subpart 5.6—Publicizing Multi-Agency Use Contracts
              5.601
              Governmentwide database of contracts.
            
            
              Subpart 5.7—Publicizing Requirements under the American Recovery and Reinvestment Act of 2009
              5.701
              Scope.
              5.702
              Applicability.
              5.703
              Definitions.
              5.704
              Publicizing preaward.
              5.705
              Publicizing postaward.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42119, Sept. 19, 1983, unless otherwise noted.
          
          
            5.000
            Scope of part.
            This part prescribes policies and procedures for publicizing contract opportunities and award information.
          
          
            5.001
            Definition.
            
              Contract action, as used in this part, means an action resulting in a contract, as defined in subpart 2.1, including actions for additional supplies or services outside the existing contract scope, but not including actions that are within the scope and under the terms of the existing contract, such as contract modifications issued pursuant to the Changes clause, or funding and other administrative changes.
            [67 FR 13053, Mar. 20, 2002]
          
          
            5.002
            Policy.
            Contracting officers must publicize contract actions in order to—
            (a) Increase competition;
            (b) Broaden industry participation in meeting Government requirements; and

            (c) Assist small business concerns, veteran-owned small business concerns, service-disabled veteran-owned small business concerns, HUBZone small business concerns, small disadvantaged business concerns, and women-owned small business concerns in obtaining contracts and subcontracts.
            [50 FR 52429, Dec. 23, 1985, as amended at 60 FR 48259, Sept. 18, 1995; 65 FR 60544, Oct. 11, 2000]
          
          
            5.003
            Governmentwide point of entry.
            For any requirement in the FAR to publish a notice, the contracting officer must transmit the notices to the GPE.
            [68 FR 56678, Oct. 1, 2003]
          
          
            Subpart 5.1—Dissemination of Information
            
              5.101
              Methods of disseminating information.
              (a) As required by the Small Business Act (15 U.S.C. 637(e)) and 41 U.S.C. 1708, contracting officers must disseminate information on proposed contract actions as follows:
              (1) For proposed contract actions expected to exceed $25,000, by synopsizing in the GPE (see 5.201).
              (2) For proposed contract actions expected to exceed $15,000, but not expected to exceed $25,000, by displaying in a public place, or by any appropriate electronic means, an unclassified notice of the solicitation or a copy of the solicitation satisfying the requirements of 5.207(c). The notice must include a statement that all responsible sources may submit a response which, if timely received, must be considered by the agency. The information must be posted not later than the date the solicitation is issued, and must remain posted for at least 10 days or until after quotations have been opened, whichever is later.
              (i) If solicitations are posted instead of a notice, the contracting officer may employ various methods of satisfying the requirements of 5.207(c). For example, the contracting officer may meet the requirements of 5.207(c) by stamping the solicitation, by a cover sheet to the solicitation, or by placing a general statement in the display room.
              (ii) The contracting officer need not comply with the display requirements of this section when the exemptions at 5.202(a)(1), (a)(4) through (a)(9), or (a)(11) apply, when oral solicitations are used, or when providing access to a notice of proposed contract action and solicitation through the GPE and the notice permits the public to respond to the solicitation electronically.
              (iii) Contracting officers may use electronic posting of requirements in a place accessible by the general public at the Government installation to satisfy the public display requirement. Contracting offices using electronic systems for public posting that are not accessible outside the installation must periodically publicize the methods for accessing the information.
              (b) In addition, one or more of the following methods may be used:
              (1) Preparing periodic handouts listing proposed contracts, and displaying them as in 5.101(a)(2).
              (2) Assisting local trade associations in disseminating information to their members.
              (3) Making brief announcements of proposed contracts to newspapers, trade journals, magazines, or other mass communication media for publication without cost to the Government.
              (4) Placing paid advertisements in newspapers or other communications media, subject to the following limitations:
              (i) Contracting officers shall place paid advertisements of proposed contracts only when it is anticipated that effective competition cannot be obtained otherwise (see 5.205(d)).
              (ii) Contracting officers shall not place advertisements of proposed contracts in a newspaper published and printed in the District of Columbia unless the supplies or services will be furnished, or the labor performed, in the District of Columbia or adjoining counties in Maryland or Virginia (44 U.S.C. 3701).
              (iii) Advertisements published in newspapers must be under proper written authority in accordance with 44 U.S.C. 3702 (see 5.502(a)).
              [48 FR 42119, Sept. 19, 1983, as amended at 50 FR 1728, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 51 FR 27117, July 29, 1986; 52 FR 21885, June 9, 1987; 56 FR 41731, Aug. 22, 1991; 60 FR 34736, 34746, July 3, 1995; 61 FR 39191, July 26, 1996; 62 FR 12692, Mar. 17, 1997; 63 FR 58592, Oct. 30, 1998; 66 FR 27409, May 16, 2001; 68 FR 56678, Oct. 1, 2003; 72 FR 63076, Nov. 7, 2007; 75 FR 53132, Aug. 30, 2010; 79 FR 24197, Apr. 29, 2014]
            
            
              
              5.102
              Availability of solicitations.

              (a)(1) Except as provided in paragraph (a)(5) of this section, the contracting officer must make available through the GPE solicitations synopsized through the GPE, including specifications, technical data, and other pertinent information determined necessary by the contracting officer. Transmissions to the GPE must be in accordance with the interface description available via the Internet at https://www.fbo.gov.
              
              (2) The contracting officer is encouraged, when practicable and cost-effective, to make accessible through the GPE additional information related to a solicitation.
              (3) The contracting officer must ensure that solicitations transmitted using electronic commerce are forwarded to the GPE to satisfy the requirements of paragraph (a)(1) of this section.
              (4) When an agency determines that a solicitation contains information that requires additional controls to monitor access and distribution (e.g., technical data, specifications, maps, building designs, schedules, etc.), the information shall be made available through the enhanced controls of the GPE, unless an exception in paragraph (a)(5) of this section applies. The GPE meets the synopsis and advertising requirements of this part.
              (5) The contracting officer need not make a solicitation available through the GPE as required in paragraph (a)(4) of this section, when—
              (i) Disclosure would compromise the national security (e.g., would result in disclosure of classified information, or information subject to export controls) or create other security risks. The fact that access to classified matter may be necessary to submit a proposal or perform the contract does not, in itself, justify use of this exception;
              (ii) The nature of the file (e.g., size, format) does not make it cost-effective or practicable for contracting officers to provide access to the solicitation through the GPE; or
              (iii) The agency's senior procurement executive makes a written determination that access through the GPE is not in the Government's interest.
              (6) When an acquisition contains brand name specifications, the contracting officer shall include with the solicitation the justification or documentation required by 6.302-1(c), 13.106-1(b), or 13.501, redacted as necessary (see 6.305).
              (b) When the contracting officer does not make a solicitation available through the GPE pursuant to paragraph (a)(5) of this section, the contracting officer—
              (1) Should employ other electronic means (e.g., CD-ROM or electronic mail) whenever practicable and cost-effective. When solicitations are provided electronically on physical media (e.g., disks) or in paper form, the contracting officer must—
              (i) Maintain a reasonable number of copies of solicitations, including specifications and other pertinent information determined necessary by the contracting officer (upon request, potential sources not initially solicited should be mailed or provided copies of solicitations, if available);
              (ii) Provide copies on a “first-come-first-served” basis, for pickup at the contracting office, to publishers, trade associations, information services, and other members of the public having a legitimate interest (for construction, see 36.211); and
              (iii) Retain a copy of the solicitation and other documents for review by and duplication for those requesting copies after the initial number of copies is exhausted; and
              (2) May require payment of a fee, not exceeding the actual cost of duplication, for a copy of the solicitation document.
              (c) In addition to the methods of disseminating proposed contract information in 5.101(a) and (b), provide, upon request to small business concerns, as required by 15 U.S.C. 637(b)—
              (1) A copy of the solicitation and specifications. In the case of solicitations disseminated by electronic data interchange, solicitations may be furnished directly to the electronic address of the small business concern;

              (2) The name and telephone number of an employee of the contracting office who will answer questions on the solicitation; and
              
              (3) Adequate citations to each applicable major Federal law or agency rule with which small business concerns must comply in performing the contract.
              (d) When electronic commerce (see subpart 4.5) is used in the solicitation process, availability of the solicitation may be limited to the electronic medium.
              (e) Provide copies of a solicitation issued under other than full and open competition to firms requesting copies that were not initially solicited, but only after advising the requester of the determination to limit the solicitation to a specified firm or firms as authorized under part 6.
              (f) This section 5.102 applies to classified contracts to the extent consistent with agency security requirements (see 5.202(a)(1)).
              [66 FR 27409, May 16, 2001, as amended at 71 FR 20297, Apr. 19, 2006; 71 FR 57359, Sept. 28, 2006; 72 FR 63076, Nov. 7, 2007; 74 FR 40460, Aug. 11, 2009; 74 FR 52860, Oct. 14, 2009; 83 FR 42572, Aug. 22, 2018]
            
          
          
            Subpart 5.2—Synopses of Proposed Contract Actions
            
              5.201
              General.
              (a) As required by the Small Business Act (15 U.S.C. 637(e)) and 41 U.S.C. 1708, agencies must make notices of proposed contract actions available as specified in paragraph (b) of this section.
              (b)(1) For acquisitions of supplies and services, other than those covered by the exceptions in 5.202 and the special situations in 5.205, the contracting officer must transmit a notice to the GPE, for each proposed—
              (i) Contract action meeting the threshold in 5.101(a)(1);
              (ii) Modification to an existing contract for additional supplies or services that meets the threshold in 5.101(a)(1); or
              (iii) Contract action in any amount when advantageous to the Government.
              (2) When transmitting notices using electronic commerce, contracting officers must ensure the notice is forwarded to the GPE.
              (c) The primary purposes of the notice are to improve small business access to acquisition information and enhance competition by identifying contracting and subcontracting opportunities.
              (d) The GPE may be accessed via the Internet at https://www.fbo.gov.
              
              [66 FR 27410, May 16, 2001, as amended at 68 FR 56678, Oct. 1, 2003; 72 FR 63076, Nov. 7, 2007; 79 FR 24197, Apr. 29, 2014; 83 FR 42572, Aug. 22, 2018]
            
            
              5.202
              Exceptions.
              The contracting officer need not submit the notice required by 5.201 when—
              (a) The contracting officer determines that—
              (1) The synopsis cannot be worded to preclude disclosure of an agency's needs and such disclosure would compromise the national security (e.g., would result in disclosure of classified information). The fact that a proposed solicitation or contract action contains classified information, or that access to classified matter may be necessary to submit a proposal or perform the contract does not, in itself, justify use of this exception to synopsis;
              (2) The proposed contract action is made under the conditions described in 6.302-2 (or, for purchases conducted using simplified acquisition procedures, if unusual and compelling urgency precludes competition to the maximum extent practicable) and the Government would be seriously injured if the agency complies with the time periods specified in 5.203;
              (3) The proposed contract action is one for which either the written direction of a foreign government reimbursing the agency for the cost of the acquisition of the supplies or services for such government, or the terms of an international agreement or treaty between the United States and a foreign government or international organizations, has the effect of requiring that the acquisition shall be from specified sources;

              (4) The proposed contract action is expressly authorized or required by a statute to be made through another Government agency, including acquisitions from the Small Business Administration (SBA) using the authority of section 8(a) of the Small Business Act (but see 5.205(f)), or from a specific source such as a workshop for the blind under the rules of the Committee for Purchase from People Who Are Blind or Severely Disabled;
              (5) The proposed contract action is for utility services other than telecommunications services and only one source is available;
              (6) The proposed contract action is an order placed under subpart 16.5. When the order contains brand-name specifications, see especially 16.505(a)(4);
              (7) The proposed contract action results from acceptance of a proposal under the Small Business Innovation Development Act of 1982 (Pub. L. 97-219);
              (8) The proposed contract action results from the acceptance of an unsolicited research proposal that demonstrates a unique and innovative concept (see 2.101) and publication of any notice complying with 5.207 would improperly disclose the originality of thought or innovativeness of the proposed research, or would disclose proprietary information associated with the proposal. This exception does not apply if the proposed contract action results from an unsolicited research proposal and acceptance is based solely upon the unique capability of the source to perform the particular research services proposed (see 6.302-1(a)(2)(i);
              (9) The proposed contract action is made for perishable subsistence supplies, and advance notice is not appropriate or reasonable;
              (10) The proposed contract action is made under conditions described in 6.302-3, or 6.302-5 with regard to brand name commercial items for authorized resale, or 6.302-7, and advance notice is not appropriate or reasonable;
              (11) The proposed contract action is made under the terms of an existing contract that was previously synopsized in sufficient detail to comply with the requirements of 5.207 with respect to the current proposed contract action;
              (12) The proposed contract action is by a Defense agency and the proposed contract action will be made and performed outside the United States and its outlying areas, and only local sources will be solicited. This exception does not apply to proposed contract actions covered by the World Trade Organization Government Procurement Agreement or a Free Trade Agreement (see Subpart 25.4);
              (13) The proposed contract action—
              (i) Is for an amount not expected to exceed the simplified acquisition threshold;
              (ii) Will be made through a means that provides access to the notice of proposed contract action through the GPE; and
              (iii) Permits the public to respond to the solicitation electronically; or
              (14) The proposed contract action is made under conditions described in 6.302-3 with respect to the services of an expert to support the Federal Government in any current or anticipated litigation or dispute.
              (b) The head of the agency determines in writing after consultation with the Administrator for Federal Procurement Policy and the Administrator of the Small Business Administration, that advance notice is not appropriate or reasonable.
              [50 FR 1728, Jan. 11, 1985]
              
                Editorial Note:
                For Federal Register citations affecting section 5.202, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              5.203
              Publicizing and response time.
              Whenever agencies are required to publicize notice of proposed contract actions under 5.201, they must proceed as follows:

              (a) An agency must transmit a notice of proposed contract action to the GPE (see 5.201). All publicizing and response times are calculated based on the date of publication. The publication date is the date the notice appears on the GPE. The notice must be published at least 15 days before issuance of a solicitation, or a proposed contract action the Government intends to solicit and negotiate with only one source under the authority of 6.302, except that, for acquisitions of commercial items, the contracting officer may—
              (1) Establish a shorter period for issuance of the solicitation; or
              (2) Use the combined synopsis and solicitation procedure (see 12.603).

              (b) The contracting officer must establish a solicitation response time that will afford potential offerors a reasonable opportunity to respond to each proposed contract action, (including actions where the notice of proposed contract action and solicitation information is accessible through the GPE), in an amount estimated to be greater than $25,000, but not greater than the simplified acquisition threshold; or each contract action for the acquisition of commercial items in an amount estimated to be greater than $25,000. The contracting officer should consider the circumstances of the individual acquisition, such as the complexity, commerciality, availability, and urgency, when establishing the solicitation response time.
              (c) Except for the acquisition of commercial items (see 5.203(b)), agencies shall allow at least a 30-day response time for receipt of bids or proposals from the date of issuance of a solicitation, if the proposed contract action is expected to exceed the simplified acquisition threshold.
              (d) Agencies shall allow at least a 30 day response time from the date of publication of a proper notice of intent to contract for architect-engineer services or before issuance of an order under a basic ordering agreement or similar arrangement if the proposed contract action is expected to exceed the simplified acquisition threshold.
              (e) Agencies must allow at least a 45-day response time for receipt of bids or proposals from the date of publication of the notice required in 5.201 for proposed contract actions categorized as research and development if the proposed contract action is expected to exceed the simplified acquisition threshold.
              (f) Nothing in this subpart prohibits officers or employees of agencies from responding to requests for information.
              (g) Contracting officers may, unless they have evidence to the contrary, presume the notice was published one day after transmission to the GPE. This presumption does not negate the mandatory waiting or response times specified in paragraphs (a) through (d) of this section. Upon learning that a particular notice has not in fact been published within the presumed timeframes, contracting officers should consider whether the date for receipt of offers can be extended or whether circumstances have become sufficiently compelling to justify proceeding with the proposed contract action under the authority of 5.202(a)(2).
              (h) In addition to other requirements set forth in this section, for acquisitions covered by the World Trade Organization Government Procurement Agreement or a Free Trade Agreement (see subpart 25.4), the period of time between publication of the synopsis notice and receipt of offers must be no less than 40 days. However, if the acquisition falls within a general category identified in an annual forecast, the availability of which is published, the contracting officer may reduce this time period to as few as 10 days.
              [50 FR 52430, Dec. 23, 1985, as amended at 51 FR 31425, Sept. 3, 1986; 60 FR 34747, July 3, 1995; 60 FR 48236, Sept. 18, 1995; 61 FR 39192, July 26, 1996; 62 FR 263, Jan. 2, 1997; 62 FR 10710, Mar. 10, 1997; 63 FR 58592, 58593, Oct. 30, 1998; 66 FR 27410, May 16, 2001; 68 FR 56678, Oct. 1, 2003; 69 FR 1053, Jan. 7, 2004; 69 FR 77872, Dec. 28, 2004; 72 FR 63076, Nov. 7, 2007; 73 FR 10961, Feb. 28, 2008]
            
            
              5.204
              Presolicitation notices.
              Contracting officers must provide access to presolicitation notices through the GPE (see 15.201 and 36.213-2). The contracting officer must synopsize a proposed contract action before issuing any resulting solicitation (see 5.201 and 5.203).
              [66 FR 27411, May 16, 2001]
            
            
              5.205
              Special situations.
              (a) Research and development (R&D) advance notices. Contracting officers may transmit to the GPE advance notices of their interest in potential R&D programs whenever market research does not produce a sufficient number of concerns to obtain adequate competition. Advance notices must not be used where security considerations prohibit such publication. Advance notices will enable potential sources to learn of R&D programs and provide these sources with an opportunity to submit information which will permit evaluation of their capabilities. Contracting officers must consider potential sources which respond to advance notices for a subsequent solicitation. Advanced notices must be entitled “Research and Development Sources Sought” and include the name and telephone number of the contracting officer or other contracting activity official from whom technical details of the project can be obtained. This will enable sources to submit information for evaluation of their R&D capabilities. Contracting officers must synopsize (see 5.201) all subsequent solicitations for R&D contracts, including those resulting from a previously synopsized advance notice, unless one of the exceptions in 5.202 applies.
              (b) Federally Funded Research and Development Centers. Before establishing a Federally Funded Research and Development Center (FFRDC) (see Part 35) or before changing its basic purpose and mission, the sponsor must transmit at least three notices over a 90-day period to the GPE and the Federal Register, indicating the agency's intention to sponsor an FFRDC or change the basic purpose and mission of an FFRDC. The notice must indicate the scope and nature of the effort to be performed and request comments. Notice is not required where the action is required by law.
              (c) Special notices. Contracting officers may transmit to the GPE special notices of procurement matters such as business fairs, long-range procurement estimates, prebid or preproposal conferences, meetings, and the availability of draft solicitations or draft specifications for review.
              (d) Architect-engineering services. Contracting officers must publish notices of intent to contract for architect-engineering services as follows:
              (1) Except when exempted by 5.202, contracting officers must transmit to the GPE a synopsis of each proposed contract action for which the total fee (including phases and options) is expected to exceed $25,000.
              (2) When the total fee is expected to exceed $15,000 but not exceed $25,000, the contracting officer must comply with 5.101(a)(2). When the proposed contract action is not required to be synopsized under paragraph (d)(1) of this section, the contracting officer must display a notice of the solicitation or a copy of the solicitation in a public place at the contracting office. Other optional publicizing methods are authorized in accordance with 5.101(b).
              (e) Public-private competitions under OMB Circular A-76. (1) The contracting officer shall make a formal public announcement for each streamlined or standard competition. The public announcement shall include, at a minimum, the agency, agency component, location, type of competition (streamlined or standard), activity being competed, incumbent service providers, number of Government personnel performing the activity, name of the Competitive Sourcing Official, name of the contracting officer, name of the Agency Tender Official, and projected end date of the competition.
              (2) The contracting officer shall announce the end of the streamlined or standard competition by making a formal public announcement of the performance decision. (See OMB Circular A-76.)
              (f) Section 8(a) competitive acquisition. When a requirement is being considered for competitive acquisition limited to eligible 8(a) participants under subpart 19.8, the contracting officer must transmit a synopsis of the proposed contract action to the GPE. The synopsis may be transmitted to the GPE concurrent with submission of the agency offering (see 19.804-2) to the Small Business Administration (SBA). The synopsis should also include information—
              (1) Advising that the acquisition is being offered for competition limited to eligible 8(a) participants;
              (2) Specifying the North American Industry Classification System (NAICS) code;
              (3) Advising that eligibility to participate may be restricted to 8(a) participants in either the developmental stage or the developmental and transitional stages; and
              (4) Encouraging interested 8(a) participants to request a copy of the solicitation as expeditiously as possible since the solicitation will be issued without further notice upon SBA acceptance of the requirement for the section 8(a) program.
              (g) Notification to the public of rationale for bundled requirement. The agency is encouraged to provide notification of the rationale for any bundled requirement to the GPE before issuing the solicitation of any bundled requirement (see 7.107-5(b)(2)).
              [66 FR 27411, May 16, 2001, as amended at 68 FR 43856, July 24, 2003; 68 FR 56678, Oct. 1, 2003; 71 FR 20299, Apr. 19, 2006; 73 FR 10961, Feb. 28, 2008; 75 FR 53132, Aug. 30, 2010; 81 FR 67769, Sept. 30, 2016; 82 FR 4726, Jan. 13, 2017; 85 FR 40076, July 2, 2020]
            
            
              5.206
              Notices of subcontracting opportunities.
              (a) The following entities may transmit a notice to the GPE to seek competition for subcontracts, to increase participation by qualified HUBZone small business, small, small disadvantaged, women-owned small business, veteran-owned small business and service-disabled veteran-owned small business concerns, and to meet established subcontracting plan goals:
              (1) A contractor awarded a contract exceeding the simplified acquisition threshold that is likely to result in the award of any subcontracts.
              (2) A subcontractor or supplier, at any tier, under a contract exceeding the simplified acquisition threshold, that has a subcontracting opportunity exceeding $15,000.
              (b) The notices must describe—
              (1) The business opportunity;
              (2) Any prequalification requirements; and
              (3) Where to obtain technical data needed to respond to the requirement.
              [64 FR 72442, Dec. 27, 1999, as amended at 65 FR 46054, July 26, 2000; 66 FR 27412, May 16, 2001; 68 FR 56678, Oct. 1, 2003; 69 FR 25275, May 5, 2004; 75 FR 53132, Aug. 30, 2010; 85 FR 27090, May 6, 2020]
            
            
              5.207
              Preparation and transmittal of synopses.
              (a) Content. Each synopsis transmitted to the GPE must address the following data elements, as applicable:
              (1) Action Code.
              (2) Date.
              (3) Year.
              (4) Contracting Office ZIP Code.
              (5) Product or Service Code.
              (6) Contracting Office Address.
              (7) Subject.
              (8) Proposed Solicitation Number.
              (9) Closing Response Date.
              (10) Contact Point or Contracting Officer.
              (11) Contract Award and Solicitation Number.
              (12) Contract Award Dollar Amount.
              (13) Line Item Number.
              (14) Contract Award Date.
              (15) Contractor.
              (16) Description.
              (17) Place of Contract Performance.
              (18) Set-aside Status.
              (b) Transmittal. Transmissions to the GPE must be in accordance with the interface description available via the Internet at https://www.fbo.gov.
              
              (c) General format for “Description.” Prepare a clear and concise description of the supplies or services that is not unnecessarily restrictive of competition and will allow a prospective offeror to make an informed business judgment as to whether a copy of the solicitation should be requested including the following, as appropriate:
              (1) National Stock Number (NSN) if assigned.

              (2) Specification and whether an offeror, its product, or service must meet a qualification requirement in order to be eligible for award, and identification of the office from which additional information about the qualification requirement may be obtained (see subpart 9.2).
              (3) Manufacturer, including part number, drawing number, etc.
              (4) Size, dimensions, or other form, fit or functional description.
              (5) Predominant material of manufacture.
              (6) Quantity, including any options for additional quantities.
              (7) Unit of issue.
              (8) Destination information.
              (9) Delivery schedule.
              (10) Duration of the contract period.
              (11) Sustainable acquisition requirements (or a description of high-performance sustainable building practices required, if for design, construction, renovation, repair, or deconstruction) (see parts 23 or 36).
              (12) For a proposed contract action in an amount estimated to be greater than $25,000 but not greater than the simplified acquisition threshold, enter—

              (i) A description of the procedures to be used in awarding the contract (e.g., request for oral or written quotation or solicitation); and
              (ii) The anticipated award date.
              (13) For Architect-Engineer projects and other projects for which the product or service codes are insufficient, provide brief details with respect to: location, scope of services required, cost range and limitations, type of contract, estimated starting and completion dates, and any significant evaluation factors.
              (14)(i) If the solicitation will include the FAR clause at 52.225-3, Buy American-Free Trade Agreements-Israeli Trade Act, or an equivalent agency clause, insert the following notice in the synopsis: “One or more of the items under this acquisition is subject to Free Trade Agreements.”
              (ii) If the solicitation will include the FAR clause at 52.225-5, Trade Agreements, or an equivalent agency clause, insert the following notice in the synopsis: “One or more of the items under this acquisition is subject to the World Trade Organization Government Procurement Agreement and Free Trade Agreements.”
              (iii) If the solicitation will include the FAR clause at 52.225-11, Buy American-Construction Materials under Trade Agreements, 52.225-23, Required Use of American Iron, Steel, and Manufactured Goods—Buy American Statute—Construction Materials under Trade Agreements, or an equivalent agency clause, insert the following notice in the synopsis: “One or more of the items under this acquisition is subject to the World Trade Organization Government Procurement Agreement and Free Trade Agreements.”
              (15) In the case of noncompetitive contract actions (including those that do not exceed the simplified acquisition threshold), identify the intended source and insert a statement of the reason justifying the lack of competition.
              (16)(i) Except when using the sole source authority at 6.302-1, insert a statement that all responsible sources may submit a bid, proposal, or quotation which shall be considered by the agency.
              (ii) When using the sole source authority at 6.302-1, insert a statement that all responsible sources may submit a capability statement, proposal, or quotation, which shall be considered by the agency.
              (17) If solicitations synopsized through the GPE will not be made available through the GPE, provide information on how to obtain the solicitation.
              (18) If the solicitation will be made available to interested parties through electronic data interchange, provide any information necessary to obtain and respond to the solicitation electronically.

              (19) If the technical data required to respond to the solicitation will not be furnished as part of such solicitation, identify the source in the Government, such as https://www.fbo.gov, from which the technical data may be obtained.
              (d) Set-asides. When the proposed acquisition provides for a total or partial small business program set-aside, or when the proposed acquisition provides for a local area set-aside (see Subpart 26.2), the contracting officer shall identify the type of set-aside in the synopsis and in the solicitation.
              (e) Codes to be used in Synopses to identify services or supplies. Contracting officers must use one of the classification codes identified at https://www.fbo.gov/ to identify services or supplies in synopses.
              (f) Notice of solicitation cancellation. Contracting officers may publish notices of solicitation cancellations (or indefinite suspensions) of proposed contract actions in the GPE.
              [68 FR 56678, Oct. 1, 2003, as amended at 69 FR 25276, May 5, 2004; 71 FR 220, Jan. 3, 2006; 71 FR 20298, Apr. 19, 2006; 72 FR 63086, Nov. 7, 2007; 73 FR 10961, Feb. 28, 2008; 74 FR 14626, Mar. 31, 2009; 74 FR 40460, Aug. 11, 2009; 75 FR 53165, Aug. 30, 2010; 76 FR 31398, May 31, 2011; 79 FR 24197, Apr. 29, 2014; 80 FR 38308, July 2, 2015; 82 FR 4713, Jan. 13, 2017; 83 FR 42572, Aug. 22, 2018; 84 FR 19841, May 6, 2019]
            
          
          
            Subpart 5.3—Synopses of Contract Awards
            
              5.301
              General.

              (a) Except for contract actions described in paragraph (b) of this section and as provided in 5.003, contracting officers must synopsize through the GPE the following:
              
              (1) Contract awards exceeding $25,000 that are—

              (i) Covered by the World Trade Organization Government Procurement Agreement or a Free Trade Agreement (see subpart 25.4); or
              (ii) Likely to result in the award of any subcontracts. However, the dollar threshold is not a prohibition against publicizing an award of a smaller amount when publicizing would be advantageous to industry or to the Government.
              (2) Certain contract actions greater than the simplified acquisition threshold as follows—
              (i) Federal Supply Schedule (FSS) orders or Blanket Purchase Agreements supported by a limited-source justification (excluding brand name) in accordance with 8.405-6; or
              (ii) Task or delivery orders awarded without providing fair opportunity in accordance with 16.505(b)(2).
              (3) A notice is not required under this section if the notice would disclose the executive agency's needs and the disclosure of such needs would compromise the national security.
              (b) A notice is not required under paragraph (a)(1) of this section if—
              (1) The award results from acceptance of an unsolicited research proposal that demonstrates a unique and innovative research concept and publication of any notice would disclose the originality of thought or innovativeness of the proposed research or would disclose proprietary information associated with the proposal;
              (2) The award results from a proposal submitted under the Small Business Innovation Development Act of 1982 (Pub. L. 97-219);

              (3) The contract action is an order placed under subpart 16.5 or 8.4, except see paragraph (a)(2) of this section;
              (4) The award is made for perishable subsistence supplies;
              (5) The award is for utility services, other than telecommunications services, and only one source is available;
              (6) The contract action—
              (i) Is for an amount not greater than the simplified acquisition threshold;
              (ii) Was made through a means where access to the notice of proposed contract action was provided through the GPE; and
              (iii) Permitted the public to respond to the solicitation electronically; or
              (7) The award is for the services of an expert to support the Federal Government in any current or anticipated litigation or dispute pursuant to the exception to full and open competition authorized at 6.302-3.
              (c) With respect to acquisitions covered by the World Trade Organization Government Procurement Agreement or a Free Trade Agreement, contracting officers must submit synopses in sufficient time to permit their publication in the GPE not later than 60 days after award.
              (d) Posting is required of the justifications for—
              (1) Contracts awarded using other than full and open competition in accordance with 6.305;

              (2) FSS orders or Blanket Purchase Agreements with an estimated value greater than the simplified acquisition threshold and supported by a limited-sources justification (see 8.405-6(a)); or
              (3) Task or delivery orders greater than the simplified acquisition threshold and awarded without providing for fair opportunity in accordance with 16.505(b)(2)(ii)(B) and (D).
              [76 FR 14551, Mar. 16, 2011]
            
            
              5.302
              Preparation and transmittal of synopses of awards.
              Contracting officers shall transmit synopses of contract awards in the same manner as prescribed in 5.207.
              [55 FR 52790, Dec. 21, 1990]
            
            
              5.303
              Announcement of contract awards.
              (a) Public announcement. Contracting officers shall make information available on awards over $4 million (unless another dollar amount is specified in agency acquisition regulations) in sufficient time for the agency concerned to announce it by 5 p.m. Washington, DC, time on the day of award. Agencies shall not release information on awards before the public release time of 5 p.m. Washington, DC time. Contracts excluded from this reporting requirement include—

              (1) Those placed with the Small Business Administration under section 8(a) of the Small Business Act;
              
              (2) Those placed with foreign firms when the place of delivery or performance is outside the United States and its outlying areas; and
              (3) Those for which synopsis was exempted under 5.202(a)(1).
              (b) Local announcement. Agencies may also release information on contract awards to the local press or other media. When local announcements are made for contract awards in excess of the simplified acquisition threshold, they shall include—
              (1) For awards after sealed bidding, a statement that the contract was awarded after competition by sealed bidding, the number of offers solicited and received, and the basis for selection (e.g., the lowest responsible bidder); or
              (2) For awards after negotiation, the information prescribed by 15.503(b), and after competitive negotiation (either price or design competition), a statement to this effect, and in general terms the basis for selection.
              [48 FR 42119, Sept. 19, 1983, as amended at 50 FR 1729, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 52 FR 30076, Aug. 12, 1987; 55 FR 3881, Feb. 5, 1990; 56 FR 67128, Dec. 27, 1991; 59 FR 67017, Dec. 28, 1994; 60 FR 34747, July 3, 1995; 60 FR 42653, Aug. 16, 1995; 61 FR 39190, July 26, 1996; 61 FR 69289, Dec. 31, 1996; 62 FR 51270, Sept. 30, 1997; 68 FR 28080, May 22, 2003; 71 FR 57365, Sept. 28, 2006; 75 FR 53132, Aug. 30, 2010]
            
          
          
            Subpart 5.4—Release of Information
            
              5.401
              General.
              (a) A high level of business security must be maintained in order to preserve the integrity of the acquisition process. When it is necessary to obtain information from potential contractors and others outside the Government for use in preparing Government estimates, contracting officers shall ensure that the information is not publicized or discussed with potential contractors.
              (b) Contracting officers may make available maximum information to the public, except information—
              (1) On plans that would provide undue or discriminatory advantage to private or personal interests;
              (2) Received in confidence from an offeror;
              (3) Otherwise requiring protection under Freedom of Information Act (see subpart 24.2) or Privacy Act (see subpart 24.1); or
              (4) Pertaining to internal agency communications (e.g., technical reviews, contracting authority or other reasons, or recommendations referring thereto).
              (c) This policy applies to all Government personnel who participate directly or indirectly in any stage of the acquisition cycle.
            
            
              5.402
              General public.
              Contracting officers shall process requests for specific information from the general public, including suppliers, in accordance with subpart 24.1 or 24.2, as appropriate.
            
            
              5.403
              Requests from Members of Congress.
              Contracting officers shall give Members of Congress, upon their request, detailed information regarding any particular contract. When responsiveness would result in disclosure of classified matter, business confidential information, or information prejudicial to competitive acquisition, the contracting officer shall refer the proposed reply, with full documentation, to the agency head and inform the legislative liaison office of the action.
              [48 FR 42119, Sept. 19, 1983, as amended at 50 FR 1729, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 68 FR 43856, July 24, 2003]
            
            
              5.404
              Release of long-range acquisition estimates.
              To assist industry planning and to locate additional sources of supply, it may be desirable to publicize estimates of unclassified long-range acquisition requirements. Estimates may be publicized as far in advance as possible.
            
            
              5.404-1
              Release procedures.
              (a) Application. The agency head, or a designee, may release long-range acquisition estimates if the information will—
              (1) Assist industry in its planning and facilitate meeting the acquisition requirements;

              (2) Not encourage undesirable practices (e.g., attempts to corner the market or hoard industrial materials); and
              
              (3) Not indicate the existing or potential mobilization of the industry as a whole.
              (b) Conditions. The agency head shall ensure that—
              (1) Classified information is released through existing security channels in accordance with agency security regulations;
              (2) The information is publicized as widely as practicable to all parties simultaneously by any of the means described in this part;
              (3) Each release states that—
              (i) The estimate is based on the best information available;
              (ii) The information is subject to modification and is in no way binding on the Government; and
              (iii) More specific information relating to any individual item or class of items will not be furnished until the proposed action is synopsized through the GPE or the solicitation is issued;
              (4) Each release contains the name and address of the contracting officer that will process the acquisition;
              (5) Modifications to the original release are publicized as soon as possible, in the same manner as the original; and
              (6) Each release—
              (i) Is coordinated in advance with small business, public information, and public relations personnel, as appropriate;
              (ii) Contains, if applicable, a statement that small business set-asides may be involved, but that a determination can be made only when acquisition action is initiated; and
              (iii) Contains the name or description of the item, and the estimated quantity to be acquired by calendar quarter, fiscal year, or other period. It may also contain such additional information as the number of units last acquired, the unit price, and the name of the last supplier.
              [48 FR 42119, Sept. 19, 1983, as amended at 60 FR 48259, Sept. 18, 1995; 66 FR 27412, May 16, 2001; 84 FR 19841, May 6, 2019]
            
            
              5.404-2
              Announcements of long-range acquisition estimates.
              Further publicizing, consistent with the needs of the individual case, may be accomplished by announcing through the GPE that long-range acquisition estimates have been published and are obtainable, upon request, from the contracting officer.
              [66 FR 27412, May 16, 2001]
            
            
              5.405
              Exchange of acquisition information.
              (a) When the same item or class of items is being acquired by more than one agency, or by more than one contracting activity within an agency, the exchange and coordination of pertinent information, particularly cost and pricing data, between these agencies or contracting activities is necessary to promote uniformity of treatment of major issues and the resolution of particularly difficult or controversial issues. The exchange and coordination of information is particularly beneficial during the period of acquisition planning, presolicitation, evaluation, and pre-award survey.
              (b) When substantial acquisitions of major items are involved or when the contracting activity deems it desirable, the contracting activity shall request appropriate information (on both the end item and on major subcontracted components) from other agencies or contracting activities responsible for acquiring similar items. Each agency or contracting activity receiving such a request shall furnish the information requested. The contracting officer, early in a negotiation of a contract, or in connection with the review of a subcontract, shall request the contractor to furnish information as to the contractor's or subcontractor's previous Government contracts and subcontracts for the same or similar end items and major subcontractor components.
            
            
              5.406
              Public disclosure of justification documents for certain contract actions.
              (a) Justifications and approvals for other than full and open competition must be posted in accordance with 6.305.

              (b) Limited-source justifications (excluding brand name) for FSS orders or blanket purchase agreements with an estimated value greater than the simplified acquisition threshold must be posted in accordance with 8.405-6(a)(2).
              
              (c) Justifications for task or delivery orders greater than the simplified acquisition threshold and awarded without providing for fair opportunity must be posted in accordance with 16.505(b)(2)(ii)(D).
              [76 FR 14552, Mar. 16, 2011]
            
          
          
            Subpart 5.5—Paid Advertisements
            
              5.501
              Definitions.
              As used in this subpart—
              
                Advertisement, means any single message prepared for placement in communication media, regardless of the number of placements.
              
                Publication means—
              (1) The placement of an advertisement in a newspaper, magazine, trade or professional journal, or any other printed medium; or
              (2) The broadcasting of an advertisement over radio or television.
              [48 FR 42119, Sept. 19, 1983, as amended at 66 FR 2127, Jan. 10, 2001; 84 FR 19841, May 6, 2019]
            
            
              5.502
              Authority.
              (a) Newspapers. Authority to approve the publication of paid advertisements in newspapers is vested in the head of each agency (44 U.S.C. 3702). This approval authority may be delegated (5 U.S.C. 302 (b)). Contracting officers shall obtain written authorization in accordance with agency procedures before advertising in newspapers.
              (b) Other media. Unless the agency head determines otherwise, advance written authorization is not required to place advertisements in media other than newspapers.
            
            
              5.503
              Procedures.
              (a) General. (1) Orders for paid advertisements may be placed directly with the media or through an advertising agency. Contracting officers shall give small, small disadvantaged, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business concerns maximum opportunity to participate in these acquisitions.
              (2) The contracting officer shall use the SF 1449 for paper solicitations. The SF 1449 shall be used to make awards or place orders unless the award/order is made by using electronic commerce or by using the Governmentwide commercial purchase card for micropurchases.
              (b) Rates. Advertisements may be paid for at rates not over the commercial rates charged private individuals, with the usual discounts (44 U.S.C. 3703).
              (c) Proof of advertising. Every invoice for advertising shall be accompanied by a copy of the advertisement or an affidavit of publication furnished by the publisher, radio or television station, or advertising agency concerned (44 U.S.C. 3703). Paying offices shall retain the proof of advertising until the Government Accountability Office settles the paying office's account.
              (d) Payment. Upon receipt of an invoice supported by proof of advertising, the contracting officer shall attach a copy of the written authority (see 5.502(a)) and submit the invoice for payment under agency procedures.
              [48 FR 42119, Sept. 19, 1983, as amended at 54 FR 48982, Nov. 28, 1989; 60 FR 34747, July 3, 1995; 60 FR 48259, Sept. 18, 1995; 61 FR 39192, July 26, 1996; 63 FR 58593, Oct. 30, 1998; 70 FR 14954, Mar. 23, 2005; 71 FR 57380, Sept. 28, 2006]
            
            
              5.504
              Use of advertising agencies.
              (a) General. Basic ordering agreements may be placed with advertising agencies for assistance in producing and placing advertisements when a significant number will be placed in several publications and in national media. Services of advertising agencies include, but are not limited to, counseling as to selection of the media for placement of the advertisement, contacting the media in the interest of the Government, placing orders, selecting and ordering typography, copywriting, and preparing rough layouts.
              (b) Use of commission-paying media. The services of advertising agencies in placing advertising with media often can be obtained at no cost to the Government, over and above the space cost, as many media give advertising agencies a commission or discount on the space cost that is not given to the Government.
              (c) Use of noncommission-paying media. Some media do not grant advertising agencies a commission or discount, meaning the Government can obtain the same rate as the advertising agency. If the advertising agency agrees to place advertisements in noncommission-paying media as a no-cost service, the basic ordering agreement shall so provide. If the advertising agency will not agree to place advertisements at no cost, the agreement shall—
              (1) Provide that the Government may place orders directly with the media; or
              (2) Specify an amount that the Government will pay if the agency places the orders.
              (d) Art work, supplies, and incidentals. The basic ordering agreement also may provide for the furnishing by the advertising agency of art work, supplies, and incidentals, including brochures and pamphlets, but not their printing. Incidentals may include telephone calls, and postage incurred by the advertising agency on behalf of the Government.
              [48 FR 42119, Sept. 19, 1983, as amended at 81 FR 83098, Nov. 18, 2016; 84 FR 19841, May 6, 2019]
            
          
          
            Subpart 5.6—Publicizing Multi-Agency Use Contracts
            
              Source:
              68 FR 43862, July 24, 2003, unless otherwise noted.
            
            
              5.601
              Governmentwide database of contracts.

              (a) A Governmentwide database of contracts and other procurement instruments intended for use by multiple agencies is available via the Internet at https://www.contractdirectory.gov/contractdirectory/.This searchable database is a tool that may be used to identify existing contracts and other procurement instruments that may be used to fulfill Government needs.
              (b) The contracting activity shall—
              (1) Enter the information specified at https://www.contractdirectory.gov/contractdirectory/, in accordance with the instructions on that website, within ten days of award of a Governmentwide acquisition contract (GWAC), multi-agency contract, Federal Supply Schedule contract, or any other procurement instrument intended for use by multiple agencies, including blanket purchase agreements (BPAs) under Federal Supply Schedule contracts.
              (2) Enter the information specified at https://www.contractdirectory.gov/contractdirectory/ in accordance with the instructions on that website by October 31, 2003, for all contracts and other procurement instruments intended for use by multiple agencies that were awarded before July 24, 2003.
              [48 FR 42119, Sept. 19, 1983, as amended at 75 FR 77745, Dec. 13, 2010; 78 FR 13768, Feb. 28, 2013; 84 FR 19841, May 6, 2019]
            
          
          
            Subpart 5.7—Publicizing Requirements under the American Recovery and Reinvestment Act of 2009
            
              Source:
              74 FR 14638, Mar. 31, 2009, unless otherwise noted.
            
            
              5.701
              Scope.
              This subpart prescribes posting requirements for presolicitation and award notices for actions funded in whole or in part by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5) (Recovery Act). The requirements of this subpart enhance transparency to the public.
            
            
              5.702
              Applicability.
              This subpart applies to all actions expected to exceed $25,000 funded in whole or in part by the Recovery Act. Unlike subparts 5.2 and 5.3, this subpart includes additional requirements for orders and for actions that are not both fixed-price and competitive.
            
            
              5.703
              Definition.
              As used in this subpart—
              
                Task or delivery order contract means a “delivery order contract,” and a “task order contract,” as defined in 16.501-1. For example, it includes Governmentwide Acquisition Contracts (GWACs), multi-agency contracts (MACs), and other indefinite-delivery/indefinite-quantity contracts, whether single award or multiple award. It also includes Federal Supply Schedule contracts (including Blanket Purchase Agreements under Subpart 8.4).
            
            
              5.704
              Publicizing preaward.

              (a)(1) Follow the publication procedures at 5.201.
              

              (2) In addition, notices of proposed contract actions are required for orders exceeding $25,000, funded in whole or in part by the Recovery Act, which are issued under task or delivery order contracts. This does not include modifications to existing orders, but these modifications are covered postaward, see 5.705. These notices are for “informational purposes only,” therefore, 5.203 does not apply. Contracting officers should concurrently use their usual solicitation practice (e.g., e-Buy).

              (b) Contracting officers shall identify proposed contract actions, funded in whole or in part by the Recovery Act, by using the following instructions which are also available in the Recovery FAQs under “Buyers/Engineers” at the Governmentwide Point of Entry (GPE) (https://www.fbo.gov):
              (1) If submitting notices electronically via ftp or email, enter the word “Recovery” as the first word in the title field.
              (2) If using the GPE directly, select the “yes” radio button for the “Is this a Recovery and Reinvestment Act action” field on the “Notice Details” form (Step 2) located below the “NAICS Code” field. In addition, enter the word “Recovery” as the first word in the title field.
              (c) In preparing the description required by 5.207(a)(16), use clear and concise language to describe the planned procurement. Use descriptions of the goods and services (including construction), that can be understood by the general public. Avoid the use of acronyms or terminology that is not widely understood by the general public.
              [74 FR 14638, Mar. 31, 2009, as amended at 75 FR 34272, June 16, 2010; 83 FR 42572, Aug. 22, 2018]
            
            
              5.705
              Publicizing postaward.
              Follow usual publication procedures at 5.301, except that the following supersede the exceptions at 5.301(b)(2) through (7):
              (a)(1) Publicize the award notice for any action exceeding $500,000, funded in whole or in part by the Recovery Act, including—
              (i) Contracts;
              (ii) Modifications to existing contracts;
              (iii) Orders which are issued under task or delivery order contracts; and
              (iv) Modifications to orders under task or delivery order contracts.

              (2) Contracting officers shall identify contract actions, funded in whole or in part by the Recovery Act, by using the following instructions which are also available in the Recovery FAQS under “Buyers/Engineers” at the Governmentwide Point of Entry (GPE) (https://www.fbo.gov):
              (i) If submitting notices electronically via ftp or email, enter the word “Recovery” as the first word in the title field.
              (ii) If using the GPE directly, select the “yes” radio button for the “Is this a Recovery and Reinvestment Act action” field on the “Notice Details” form (Step 2) located below the “NAICS Code” field. In addition, enter the word “Recovery” as the first word in the title field.
              (3) In preparing the description required by 5.207(a)(16), use clear and concise language to describe the planned procurement. Use descriptions of the goods and services (including construction), that can be understood by the general public. Avoid the use of acronyms or terminology that is not widely understood by the general public.
              (b) Regardless of dollar value, if the contract action, including all modifications and orders under task or delivery order contracts, is not both fixed-price and competitively awarded, publicize the award notice and include in the description the rationale for using other than a fixed-priced and/or competitive approach. Include in the description a statement specifically noting if the contract action was not awarded competitively, or was not fixed-price, or was neither competitive nor fixed-price. These notices and the rationale will be available to the public at the GPE, so do not include any proprietary information or information that would compromise national security. The following table provides examples for when a rationale is required.
              
                Posting of Rationale—Examples
                
                  Description ofcontract action
                  
                  Rationale required
                
                
                  (1) A contract is competitively awarded and is fixed-price.
                  Not required.
                
                
                  
                  (2) A contract is awarded that is not fixed-price.
                  Required.
                
                
                  (3) A contract is awarded without competition.
                  Required.
                
                
                  (4) An order is issued under a new or existing single award IDIQ contract.
                  Required if order is made under a contract described in paragraph (b)(2) or (3) or this section.
                
                
                  (5) An order is issued under a new or existing multiple award IDIQ contract.
                  Required if one or both of the following conditions exist:(i) The order is not fixed-price.
                    (ii) The order is awarded pursuant to an exception to the competition requirements applicable to the underlying vehicle (e.g.), award is made pursuant to an exception to the fair opportunity process).
                  
                
                
                  (6) A modification is issued.
                  Required if modification is made—(i) To a contract described in paragraph (b)(2) or (3) of this section; or
                    (ii) To an order requiring posting as described in paragraph (b)(4) or (5) of this section.
                  
                
                
                  (7) A contract or order is awarded pursuant to a small business contracting authority (e.g., SBA's section 8(a) program).
                  Required if one or both of the following conditions exist:(i) The contract or order is not fixed-price;
                    (ii) The contract or order was not awarded using competition (e.g., a noncompetitive 8(a) award).
                  
                
              

              (c) Contracting officers shall use the instructions available in the Recovery FAQs under “Buyers/Engineers” at the GPE (https://www.fbo.gov) to identify actions funded in whole or in part by the Recovery Act.
              [74 FR 14638, Mar. 31, 2009, as amended at 74 FR 22810, May 14, 2009; 75 FR 34273, June 16, 2010; 76 FR 14552, Mar. 16, 2011; 83 FR 42572, Aug. 22, 2018; 84 FR 19841, May 6, 2019]
            
          
        
        
          Pt. 6
          PART 6—COMPETITION REQUIREMENTS
          
            Sec.
            6.000
            Scope of part.
            6.001
            Applicability.
            6.002
            Limitations.
            6.003
            [Reserved]
            
              Subpart 6.1—Full and Open Competition
              6.100
              Scope of subpart.
              6.101
              Policy.
              6.102
              Use of competitive procedures.
            
            
              Subpart 6.2—Full and Open Competition After Exclusion of Sources
              6.200
              Scope of subpart.
              6.201
              Policy.
              6.202
              Establishing or maintaining alternative sources.
              6.203
              Set-asides for small business concerns.
              6.204
              Section 8(a) competition.
              6.205
              Set-asides for HUBZone small business concerns.
              6.206
              Set-asides for service-disabled veteran-owned small business concerns.
              6.207
              Set-asides for economically disadvantaged women-owned small business (EDWOSB) concerns or women-owned small business (WOSB) concerns eligible under the WOSB Program.
              6.208
              Set-asides for local firms during a major disaster or emergency.
            
            
              Subpart 6.3—Other Than Full and Open Competition
              6.300
              Scope of subpart.
              6.301
              Policy.
              6.302
              Circumstances permitting other than full and open competition.
              6.302-1
              Only one responsible source and no other supplies or services will satisfy agency requirements.
              6.302-2
              Unusual and compelling urgency.
              6.302-3
              Industrial mobilization; engineering, developmental, or research capability; or expert services.
              6.302-4
              International agreement.
              6.302-5
              Authorized or required by statute.
              6.302-6
              National security.
              6.302-7
              Public interest.
              6.303
              Justifications.
              6.303-1
              Requirements.
              6.303-2
              Content.
              6.304
              Approval of the justification.
              6.305
              Availability of the justification.
            
            
              Subpart 6.4—Sealed Bidding and Competitive Proposals
              6.401
              Sealed bidding and competitive proposals.
            
            
              Subpart 6.5—Advocates for Competition
              6.501
              Requirement.
              6.502
              Duties and responsibilities.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            50 FR 1729, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985, unless otherwise noted.
          
          
            6.000
            Scope of part.

            This part prescribes policies and procedures to promote full and open competition in the acquisition process and to provide for full and open competition, full and open competition after exclusion of sources, other than full and open competition, and advocates for competition. This part does not deal with the results of competition (e.g., adequate price competition), that are addressed in other parts (e.g., part 15).
            [66 FR 2127, Jan. 10, 2001, as amended at 79 FR 24198, Apr. 29, 2014]
          
          
            6.001
            Applicability.
            This part applies to all acquisitions except—
            (a) Contracts awarded using the simplified acquisition procedures of part 13 (but see 13.501 for requirements pertaining to sole source acquisitions of commercial items under subpart 13.5).
            (b) Contracts awarded using contracting procedures (other than those addressed in this part) that are expressly authorized by statute;
            (c) Contract modifications, that are within the scope of the contract, including the exercise of priced options that were evaluated as part of the original competition (see 17.207(f));
            (d) Orders placed under requirements contracts or definite-quantity contracts;
            (e) Orders placed under indefinite-quantity contracts that were entered into pursuant to this part when—
            (1) The contract was awarded under subpart 6.1 or 6.2 and all responsible sources were realistically permitted to compete for the requirements contained in the order; or
            (2) The contract was awarded under subpart 6.3 and the required justification and approval adequately covers the requirements contained in the order; or
            (f) Orders placed against task order and delivery order contracts entered into pursuant to subpart 16.5.
            [50 FR 52431, Dec. 23, 1985, as amended at 55 FR 52790, Dec. 21, 1990; 60 FR 34747, July 3, 1995; 60 FR 49725, Sept. 26, 1995; 62 FR 263, Jan. 2, 1997; 62 FR 64917, Dec. 9, 1997; 84 FR 19842, May 6, 2019]
          
          
            6.002
            Limitations.
            No agency shall contract for supplies or services from another agency for the purpose of avoiding the requirements of this part.
          
          
            6.003
            [Reserved]
          
          
            Subpart 6.1—Full and Open Competition
            
              6.100
              Scope of subpart.
              This subpart prescribes the policy and procedures that are to be used to promote and provide for full and open competition.
            
            
              6.101
              Policy.
              (a) 10 U.S.C. 2304 and 41 U.S.C. 3301 require, with certain limited exceptions (see subparts 6.2 and 6.3), that contracting officers shall promote and provide for full and open competition in soliciting offers and awarding Government contracts.
              (b) Contracting officers shall provide for full and open competition through use of the competitive procedure(s) contained in this subpart that are best suited to the circumstances of the contract action and consistent with the need to fulfill the Government's requirements efficiently (10 U.S.C. 2304 and 41 U.S.C. 3301).
              [50 FR 1729, Jan. 11, 1985, and 50 FR 52429, Dec. 23, 1985, as amended at 62 FR 51230, Sept. 30, 1997; 79 FR 24198, Apr. 29, 2014]
            
            
              6.102
              Use of competitive procedures.
              The competitive procedures available for use in fulfilling the requirement for full and open competition are as follows:
              (a) Sealed bids. (See 6.401(a).)
              (b) Competitive proposals. (See 6.401(b).) If sealed bids are not appropriate under paragraph (a) of this section, contracting officers shall request competitive proposals or use the other competitive procedures under paragraph (c) or (d) of this section.
              (c) Combination of competitive procedures. If sealed bids are not appropriate, contracting officers may use any combination of competitive procedures (e.g., two-step sealed bidding).
              (d) Other competitive procedures. (1) Selection of sources for architect-engineer contracts in accordance with the provisions of 40 U.S.C. 1102 et seq. is a competitive procedure (see subpart 36.6 for procedures).
              
              (2) Competitive selection of basic and applied research and that part of development not related to the development of a specific system or hardware procurement is a competitive procedure if award results from—
              (i) A broad agency announcement that is general in nature identifying areas of research interest, including criteria for selecting proposals, and soliciting the participation of all offerors capable of satisfying the Government's needs; and
              (ii) A peer or scientific review.
              (3) Use of multiple award schedules issued under the procedures established by the Administrator of General Services consistent with the requirement of 41 U.S.C. 152(3)(A) for the multiple award schedule program of the General Services Administration is a competitive procedure.
              [50 FR 1729, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985, as amended at 53 FR 27463, July 20, 1988; 59 FR 53716, Oct. 25, 1994; 70 FR 57454, Sept. 30, 2005; 79 FR 24198, Apr. 29, 2014; 84 FR 19842, May 6, 2019]
            
          
          
            Subpart 6.2—Full and Open Competition After Exclusion of Sources
            
              6.200
              Scope of subpart.
              This subpart prescribes policies and procedures for providing for full and open competition after excluding one or more sources.
            
            
              6.201
              Policy.
              Acquisitions made under this subpart require use of the competitive procedures prescribed in 6.102.
              [64 FR 51831, Sept. 24, 1999]
            
            
              6.202
              Establishing or maintaining alternative sources.
              (a) Agencies may exclude a particular source from a contract action in order to establish or maintain an alternative source or sources for the supplies or services being acquired if the agency head determines that to do so would—
              (1) Increase or maintain competition and likely result in reduced overall costs for the acquisition, or for any anticipated acquisition;
              (2) Be in the interest of national defense in having a facility (or a producer, manufacturer, or other supplier) available for furnishing the supplies or services in case of a national emergency or industrial mobilization;
              (3) Be in the interest of national defense in establishing or maintaining an essential engineering, research, or development capability to be provided by an educational or other nonprofit institution or a federally funded research and development center;
              (4) Ensure the continuous availability of a reliable source of supplies or services;
              (5) Satisfy projected needs based on a history of high demand; or
              (6) Satisfy a critical need for medical, safety, or emergency supplies.
              (b)(1) Every proposed contract action under the authority of paragraph (a) of this section shall be supported by a determination and findings (D&F) (see subpart 1.7) signed by the head of the agency or designee. This D&F shall not be made on a class basis.
              (2) Technical and requirements personnel are responsible for providing all necessary data to support their recommendation to exclude a particular source.
              (3) When the authority in (a)(1) of this section is cited, the findings shall include a description of the estimated reduction in overall costs and how the estimate was derived.
              [50 FR 1729, Jan. 11, 1985, as amended at 60 FR 42653, Aug. 16, 1995; 84 FR 19842, May 6, 2019]
            
            
              6.203
              Set-asides for small business concerns.
              (a) To fulfill the statutory requirements relating to small business concerns, contracting officers may set aside solicitations to allow only such business concerns to compete. This includes contract actions conducted under the Small Business Innovation Research Program established under Pub. L. 97-219.

              (b) No separate justification or determination and findings is required under this part to set aside a contract action for small business concerns.
              
              (c) Subpart 19.5 prescribes policies and procedures that shall be followed with respect to set-asides.
              [60 FR 48259, Sept. 18, 1995]
            
            
              6.204
              Section 8(a) competition.
              (a) To fulfill statutory requirements relating to section 8(a) of the Small Business Act, as amended by Public Law 100-656, contracting officers may limit competition to eligible 8(a) participants (see subpart 19.8).
              (b) No separate justification or determination and findings is required under this part to limit competition to eligible 8(a) participants. (But see 6.302-5 and 6.303-1 for sole source 8(a) awards over $22 million.)
              [82 FR 4724, Jan. 13, 2017]
            
            
              6.205
              Set-asides for HUBZone small business concerns.
              (a) To fulfill the statutory requirements relating to the HUBZone Act of 1997 (15 U.S.C. 631 note), contracting officers in participating agencies (see 19.1302) may set aside solicitations to allow only qualified HUBZone small business concerns to compete (see 19.1305).
              (b) No separate justification or determination and findings is required under this part to set aside a contract action for qualified HUBZone small business concerns.
              [63 FR 70267, Dec. 18, 1998]
            
            
              6.206
              Set-asides for service-disabled veteran-owned small business concerns.

              (a) To fulfill the statutory requirements relating to the Veterans Benefits Act of 2003 (15 U.S.C. 657f), contracting officers may set-aside solicitations to allow only service-disabled veteran-owned small business concerns to compete (see 19.1405).
              (b) No separate justification or determination and findings are required under this part to set aside a contract action for service-disabled veteran-owned small business concerns.
              [69 FR 25276, May 5, 2004]
            
            
              6.207
              Set-asides for economically disadvantaged women-owned small business (EDWOSB) concerns or women-owned small business (WOSB) concerns eligible under the WOSB Program.
              (a) To fulfill the statutory requirements relating to 15 U.S.C. 637(m), contracting officers may set aside solicitations for only EDWOSB concerns or WOSB concerns eligible under the WOSB Program (see 19.1505).
              (b) No separate justification or determination and findings is required under this part to set aside a contract action for EDWOSB concerns or WOSB concerns eligible under the WOSB Program.
              [76 FR 18308, Apr. 1, 2011]
            
            
              6.208
              Set-asides for local firms during a major disaster or emergency.
              (a) To fulfill the statutory requirements relating to 42 U.S.C. 5150, contracting officers may set aside solicitations to allow only offerors residing or doing business primarily in the area affected by such major disaster or emergency to compete (see Subpart 26.2).
              (b) No separate justification or determination and findings is required under this part to set aside a contract action. The set-aside area specified by the contracting officer shall be a geographic area within the area identified in a Presidential declaration(s) of major disaster or emergency and any additional geographic areas identified by the Department of Homeland Security.
              [72 FR 63086, Nov. 7, 2007. Redesignated at 76 FR 18308, Apr. 1, 2011]
            
          
          
            Subpart 6.3—Other Than Full and Open Competition
            
              6.300
              Scope of subpart.
              This subpart prescribes policies and procedures, and identifies the statutory authorities, for contracting without providing for full and open competition.
            
            
              6.301
              Policy.

              (a) 41 U.S.C. 3304 and 10 U.S.C. 2304 (c) each authorize, under certain conditions, contracting without providing for full and open competition. The Department of Defense, Coast Guard, and NationalAeronautics and Space Administration are subject to 10U.S.C. 2304(c). Other executive agencies are subject to 41 U.S.C. 3304. Contracting without providing for full and open competition or full and open competition after exclusion of sources is a violation of statute, unless permitted by one of the exceptions in 6.302.
              (b) Each contract awarded without providing for full and open competition shall contain a reference to the specific authority under which it was so awarded. Contracting officers shall use the U.S. Code citation applicable to their agency. (See 6.302.)
              (c) Contracting without providing for full and open competition shall not be justified on the basis of—
              (1) A lack of advance planning by the requiring activity; or

              (2) Concerns related to the amount of funds available (e.g., funds will expire) to the agency or activity for the acquisition of supplies or services.
              (d) When not providing for full and open competition, the contracting officer shall solicit offers from as many potential sources as is practicable under the circumstances.
              (e) For contracts under this subpart, the contracting officer shall use the contracting procedures prescribed in 6.102 (a) or (b), if appropriate, or any other procedures authorized by this regulation.
              [50 FR 1729, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985, as amended at 79 FR 24198, Apr. 29, 2014; 84 FR 19842, May 6, 2019]
            
            
              6.302
              Circumstances permitting other than full and open competition.
              The following statutory authorities (including applications and limitations) permit contracting without providing for full and open competition. Requirements for justifications to support the use of these authorities are in 6.303.
              [50 FR 52431, Dec. 23, 1985]
            
            
              6.302-1
              Only one responsible source and no other supplies or services will satisfy agency requirements.
              (a) Authority. (1) Citations: 10 U.S.C. 2304(c)(1) or 41 U.S.C. 3304(a)(1).
              (2) When the supplies or services required by the agency are available from only one responsible source, or, for DoD, NASA, and the Coast Guard, from only one or a limited number of responsible sources, and no other type of supplies or services will satisfy agency requirements, full and open competition need not be provided for.
              (i) Supplies or services may be considered to be available from only one source if the source has submitted an unsolicited research proposal that:
              (A) Demonstrates a unique and innovative concept (see definition at 2.101), or, demonstrates a unique capability of the source to provide the particular research services proposed;
              (B) Offers a concept or services not otherwise available to the Government; and
              (C) Does not resemble the substance of a pending competitive acquisition. (See 10 U.S.C. 2304(d)(1)(A) and 41 U.S.C. 3304(b)(1).)
              (ii) Supplies may be deemed to be available only from the original source in the case of a follow-on contract for the continued development or production of a major system or highly specialized equipment, including major components thereof, when it is likely that award to any other source would result in—
              (A) Substantial duplication of cost to the Government that is not expected to be recovered through competition; or
              (B) Unacceptable delays in fulfilling the agency's requirements. (See 10 U.S.C. 2304(d)(1)(B) or 41 U.S.C. 3304(b)(2).)
              (iii) For DoD, NASA, and the Coast Guard, services may be deemed to be available only from the original source in the case of follow-on contracts for the continued provision of highly specialized services when it is likely that award to any other source would result in—
              (A) Substantial duplication of cost to the Government that is not expected to be recovered through competition; or
              (B) Unacceptable delays in fulfilling the agency's requirements. (See 10 U.S.C. 2304(d)(1)(B).)
              (b) Application. This authority shall be used, if appropriate, in preference to the authority in 6.302-7; it shall not be used when any of the other circumstances is applicable. Use of this authority may be appropriate in situations such as the following (these examples are not intended to be all-inclusive and do not constitute authority in and of themselves):
              (1) When there is a reasonable basis to conclude that the agency's minimum needs can only be satisfied by—
              (i) Unique supplies or services available from only one source or only one supplier with unique capabilities; or
              (ii) For DoD, NASA, and the Coast Guard, unique supplies or services available from only one or a limited number of sources or from only one or a limited number of suppliers with unique capabilities.
              (2) The existence of limited rights in data, patent rights, copyrights, or secret processes; the control of basic raw material; or similar circumstances, make the supplies and services available from only one source (however, the mere existence of such rights or circumstances does not in and of itself justify the use of these authorities) (see part 27).
              (3) When acquiring utility services (see 41.101), circumstances may dictate that only one supplier can furnish the service (see 41.202); or when the contemplated contract is for construction of a part of a utility system and the utility company itself is the only source available to work on the system.
              (4) When the agency head has determined in accordance with the agency's standardization program that only specified makes and models of technical equipment and parts will satisfy the agency's needs for additional units or replacement items, and only one source is available.
              (c) Application for brand-name descriptions. (1) An acquisition or portion of an acquisition that uses a brand-name description or other purchase description to specify a particular brand-name, product, or feature of a product, peculiar to one manufacturer—
              (i) Does not provide for full and open competition, regardless of the number of sources solicited; and
              (ii) Shall be justified and approved in accordance with 6.303 and 6.304.
              (A) If only a portion of the acquisition is for a brand-name product or item peculiar to one manufacturer, the justification and approval is to cover only the portion of the acquisition which is brand-name or peculiar to one manufacturer. The justification should state it is covering only the portion of the acquisition which is brand-name or peculiar to one manufacturer, and the approval level requirements will then only apply to that portion;
              (B) The justification should indicate that the use of such descriptions in the acquisition or portion of an acquisition is essential to the Government's requirements, thereby precluding consideration of a product manufactured by another company; and
              (C) The justification shall be posted with the solicitation (see 5.102(a)(6)).
              (2) Brand-name or equal descriptions, and other purchase descriptions that permit prospective contractors to offer products other than those specifically referenced by brand-name, provide for full and open competition and do not require justifications and approvals to support their use.
              (d) Limitations. (1) Contracts awarded using this authority shall be supported by the written justifications and approvals described in 6.303 and 6.304.
              (2) For contracts awarded using this authority, the notices required by 5.201 shall have been published and any bids, proposals, quotations, or capability statements must have been considered.
              [50 FR 52431, Dec. 23, 1985, as amended at 52 FR 21886, June 9, 1987; 53 FR 27463, July 20, 1988; 56 FR 29127, June 25, 1991; 59 FR 67018, Dec. 28, 1994; 66 FR 2128, Jan. 10, 2001; 71 FR 57359, Sept. 28, 2006; 73 FR 10962, Feb. 28, 2008; 77 FR 193, Jan. 3, 2012; 79 FR 24198, Apr. 29, 2014; 84 FR 19842, May 6, 2019]
              
                Editorial Note:
                At 79 FR 24198, Apr. 29, 2014, § 6.302-1 was amended; however, the amendment could not be incorporated because of the inaccurate amendatory instruction.
              
            
            
              6.302-2
              Unusual and compelling urgency.
              (a) Authority. (1) Citations: 10 U.S.C. 2304(c)(2) or 41 U.S.C. 3304(a)(2).

              (2) When the agency's need for the supplies or services is of such an unusual and compelling urgency that the Government would be seriously injured unless the agency is permitted to limit the number of sources from which it solicits bids or proposals, full and open competition need not be provided for.
              
              (b) Application. This authority applies in those situations where—
              (1) An unusual and compelling urgency precludes full and open competition; and
              (2) Delay in award of a contract would result in serious injury, financial or other, to the Government.
              (c) Limitations. (1) Contracts awarded using this authority shall be supported by the written justifications and approvals described in 6.303 and 6.304. These justifications may be made and approved after contract award when preparation and approval prior to award would unreasonably delay the acquisition.
              (2) This statutory authority requires that agencies shall request offers from as many potential sources as is practicable under the circumstances.
              (d) Period of Performance. (1) The total period of performance of a contract awarded or modified using this authority—
              (i) May not exceed the time necessary—
              (A) To meet the unusual and compelling requirements of the work to be performed under the contract; and
              (B) For the agency to enter into another contract for the required goods and services through the use of competitive procedures; and
              (ii) May not exceed one year, including all options, unless the head of the agency determines that exceptional circumstances apply. This determination must be documented in the contract file.
              (2)(i) Any subsequent modification using this authority, which will extend the period of performance beyond one year under this same authority, requires a separate determination. This determination is only required if the cumulative period of performance using this authority exceeds one year. This requirement does not apply to the exercise of options previously addressed in the determination required at paragraph (d)(1)(ii) of this section.
              (ii) The determination shall be approved at the same level as the level to which the agency head authority in paragraph (d)(1)(ii) of this section is delegated.
              (3) The requirements in paragraphs (d)(1) and (2) of this section shall apply to any contract in an amount greater than the simplified acquisition threshold.
              (4) The determination of exceptional circumstances is in addition to the approval of the justification in 6.304.
              (5) The determination may be made after contract award when making the determination prior to award would unreasonably delay the acquisition.
              [50 FR 52431, Dec. 23, 1985, as amended at 74 FR 52851, Oct. 14, 2009; 74 FR 65615, Dec. 10, 2009; 79 FR 24198, Apr. 29, 2014; 80 FR 38309, July 2, 2015; 84 FR 19842, May 6, 2019]
            
            
              6.302-3
              Industrial mobilization; engineering, developmental, or research capability; or expert services.
              (a) Authority. (1) Citations: 10 U.S.C. 2304(c)(3) or 41 U.S.C. 3304(a)(3).
              (2) Full and open competition need not be provided for when it is necessary to award the contract to a particular source or sources in order—
              (i) To maintain a facility, producer, manufacturer, or other supplier available for furnishing supplies or services in case of a national emergency or to achieve industrial mobilization;
              (ii) To establish or maintain an essential engineering, research, or development capability to be provided by an educational or other nonprofit institution or a federally funded research and development center; or
              (iii) To acquire the services of an expert or neutral person for any current or anticipated litigation or dispute.
              (b) Application. (1) Use of the authority in paragraph (a)(2)(i) of this section may be appropriate when it is necessary to—
              (i) Keep vital facilities or suppliers in business or make them available in the event of a national emergency;
              (ii) Train a selected supplier in the furnishing of critical supplies or services, prevent the loss of a supplier's ability and employees' skills, or maintain active engineering, research, or development work;

              (iii) Maintain properly balanced sources of supply for meeting the requirements of acquisition programs in the interest of industrial mobilization (when the quantity required is substantially larger than the quantity that must be awarded in order to meet the objectives of this authority, that portion not required to meet such objectives will be acquired by providing for full and open competition as appropriate under this part);
              (iv) Create or maintain the required domestic capability for production of critical supplies by limiting competition to items manufactured in—
              (A) The United States or its outlying areas; or
              (B) The United States, its outlying areas, or Canada.
              (v) Continue in production, contractors that are manufacturing critical items, where there would otherwise be a break in production; or
              (vi) Divide current production requirements among two or more contractors to provide for an adequate industrial mobilization base.
              (2) Use of the authority in paragraph (a)(2)(ii) of this section may be appropriate when it is necessary to—
              (i) Establish or maintain an essential capability for theoretical analyses, exploratory studies, or experiments in any field of science or technology;
              (ii) Establish or maintain an essential capability for engineering or developmental work calling for the practical application of investigative findings and theories of a scientific or technical nature; or
              (iii) Contract for supplies or services as are necessary incident to paragraph (b)(2)(i) or (ii) of this section.
              (3) Use of the authority in paragraph (a)(2)(iii) of this section may be appropriate when it is necessary to acquire the services of either—
              (i) An expert to use, in any litigation or dispute (including any reasonably foreseeable litigation or dispute) involving the Government in any trial, hearing, or proceeding before any court, administrative tribunal, or agency, whether or not the expert is expected to testify. Examples of such services include, but are not limited to:
              (A) Assisting the Government in the analysis, presentation, or defense of any claim or request for adjustment to contract terms and conditions, whether asserted by a contractor or the Government, which is in litigation or dispute, or is anticipated to result in dispute or litigation before any court, administrative tribunal, or agency, or
              (B) Participating in any part of an alternative dispute resolution process, including but not limited to evaluators, fact finders, or witnesses, regardless of whether the expert is expected to testify; or
              (ii) A neutral person, e.g., mediators or arbitrators, to facilitate the resolution of issues in an alternative dispute resolution process.
              (c) Limitations. Contracts awarded using this authority shall be supported by the written justifications and approvals described in 6.303 and 6.304.
              [50 FR 52431, Dec. 23, 1985, as amended at 60 FR 42654, Aug. 16, 1995; 60 FR 44548, Aug. 28, 1995; 62 FR 235, Jan. 2, 1997; 63 FR 58594, 58602, Oct. 30, 1998; 66 FR 2128, Jan. 10, 2001; 68 FR 28080, May 22, 2003; 77 FR 56741, Sept. 13, 2012; 79 FR 24198, Apr. 29, 2014; 84 FR 19842, May 6, 2019]
            
            
              6.302-4
              International agreement.
              (a) Authority. (1) Citations: 10 U.S.C. 2304(c)(4) or 41 U.S.C. 3304(a)(4).
              (2) Full and open competition need not be provided for when precluded by the terms of an international agreement or a treaty between the United States and a foreign government or international organization, or the written directions of a foreign government reimbursing the agency for the cost of the acquisition of the supplies or services for such government.
              (b) Application. This authority may be used in circumstances such as—
              (1) When a contemplated acquisition is to be reimbursed by a foreign country that requires that the product be obtained from a particular firm as specified in official written direction such as a Letter of Offer and Acceptance; or
              (2) When a contemplated acquisition is for services to be performed, or supplies to be used, in the sovereign territory of another country and the terms of a treaty or agreement specify or limit the sources to be solicited.
              (c) Limitations. Except for DoD, NASA, and the Coast Guard, contracts awarded using this authority shall be supported by written justifications and approvals described in 6.303 and 6.304.
              [50 FR 52432, Dec. 23, 1985, as amended at 55 FR 52790, Dec. 21, 1990; 79 FR 24198, Apr. 29, 2014]
            
            
              
              6.302-5
              Authorized or required by statute.
              (a) Authority. (1) Citations: 10 U.S.C. 2304(c)(5) or 41 U.S.C. 3304(a)(5).
              (2) Full and open competition need not be provided for when—
              (i) A statute expressly authorizes or requires that the acquisition be made through another agency or from a specified source; or
              (ii) The agency's need is for a brand name commercial item for authorized resale.
              (b) Application. This authority may be used when statutes, such as the following, expressly authorize or require that acquisition be made from a specified source or through another agency:
              (1) Federal Prison Industries (UNICOR)—18 U.S.C. 4124 (see subpart 8.6).
              (2) Qualified nonprofit agencies for the blind or other severely disabled—41 U.S.C. chapter 85, Committee for Purchase From People Who Are Blind or Severely Disabled (see subpart 8.7).
              (3) Government Printing and Binding—44 U.S.C. 501-504, 1121 (see subpart 8.8).

              (4) Sole source awards under the 8(a) Program (15 U.S.C. 637), but see 6.303 for requirements for justification and approval of sole-source 8(a) awards over $22 million. (See subpart 19.8.)
              (5) Sole source awards under the HUBZone Act of 1997—15 U.S.C. 657a (see 19.1306).
              (6) Sole source awards under the Veterans Benefits Act of 2003 (15 U.S.C. 657f).
              (7) Sole source awards under the WOSB Program-15 U.S.C. 637(m) (see 19.1506).
              (c) Limitations. (1) This authority shall not be used when a provision of law requires an agency to award a new contract to a specified non-Federal Government entity unless the provision of law specifically—
              (i) Identifies the entity involved;
              (ii) Refers to 10 U.S.C. 2304(k) for armed services acquisitions or 41 U.S.C. 3105 for civilian agency acquisitions; and
              (iii) States that award to that entity shall be made in contravention of the merit-based selection procedures in 10 U.S.C. 2304(k) or 41 U.S.C. 3105, as appropriate. However, this limitation does not apply—
              (A) When the work provided for in the contract is a continuation of the work performed by the specified entity under a preceding contract; or
              (B) To any contract requiring the National Academy of Sciences to investigate, examine, or experiment upon any subject of science or art of significance to an executive agency and to report on those matters to the Congress or any agency of the Federal Government.
              (2) Contracts awarded using this authority shall be supported by the written justifications and approvals described in 6.303 and 6.304, except for—
              (i) Contracts awarded under paragraph (a)(2)(ii) or (b)(2) of this section;
              (ii) Contracts awarded under paragraph (a)(2)(i) of this section when the statute expressly requires that the procurement be made from a specified source. (Justification and approval requirements apply when the statute authorizes, but does not require, that the procurement be made from a specified source); or
              (iii) Contracts less than or equal to $22 million awarded under paragraph (b)(4) of this section.
              (3) The authority in paragraph (a)(2)(ii) of this section may be used only for purchases of brand-name commercial items for resale through commissaries or other similar facilities. Ordinarily, these purchases will involve articles desired or preferred by customers of the selling activities (but see 6.301(d)).
              [50 FR 52432, Dec. 23, 1985, as amended at 51 FR 36971, Oct. 16, 1986; 54 FR 46005, Oct. 31, 1989; 60 FR 42654, Aug. 16, 1995; 61 FR 39200, July 26, 1996; 63 FR 70267, Dec. 18, 1998; 67 FR 13068, Mar. 20, 2002; 69 FR 25276, May 5, 2004; 71 FR 44547, Aug. 4, 2006; 76 FR 14561, Mar. 16, 2011; 79 FR 24198, Apr. 29, 2014; 80 FR 38296, July 2, 2015; 80 FR 81890, Dec. 31, 2015; 84 FR 19842, May 6, 2019]
            
            
              6.302-6
              National security.
              (a) Authority. (1) Citations: 10 U.S.C. 2304(c)(6) or 41 U.S.C. 3304(a)(6).

              (2) Full and open competition need not be provided for when the disclosure of the agency's needs would compromise the national security unless the agency is permitted to limit the number of sources from which it solicits bids or proposals.
              (b) Application. This authority may be used for any acquisition when disclosure of the Government's needs would compromise the national security (e.g., would violate security requirements); it shall not be used merely because the acquisition is classified, or merely because access to classified matter will be necessary to submit a proposal or to perform the contract.
              (c) Limitations. (1) Contracts awarded using this authority shall be supported by the written justifications and approvals described in 6.303 and 6.304.
              (2) See 5.202(a)(1) for synopsis requirements.
              (3) This statutory authority requires that agencies shall request offers from as many potential sources as is practicable under the circumstances.
              [50 FR 52432, Dec. 23, 1985, as amended at 79 FR 24198, Apr. 29, 2014]
            
            
              6.302-7
              Public interest.
              (a) Authority. (1) Citations: 10 U.S.C. 2304(c)(7) or 41 U.S.C. 3304(a)(7).
              (2) Full and open competition need not be provided for when the agency head determines that it is not in the public interest in the particular acquisition concerned.
              (b) Application. This authority may be used when none of the other authorities in 6.302 apply.
              (c) Limitations. (1) A written determination to use this authority shall be made in accordance with subpart 1.7, by (i) the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, the Secretary of Homeland Security for the Coast Guard, or the Administrator of the National Aeronautics and Space Administration; or (ii) the head of any other executive agency. This authority may not be delegated.
              (2) The Congress shall be notified in writing of such determination not less than 30 days before award of the contract.
              (3) If required by the head of the agency, the contracting officer shall prepare a justification to support the determination under paragraph (c)(1) above.
              (4) This Determination and Finding (D & F) shall not be made on a class basis.
              [50 FR 52432, Dec. 23, 1985, as amended at 68 FR 69258, Dec. 11, 2003; 79 FR 24198, Apr. 29, 2014]
            
            
              6.303
              Justifications.
            
            
              6.303-1
              Requirements.
              (a) A contracting officer shall not commence negotiations for a sole source contract, commence negotiations for a contract resulting from an unsolicited proposal, or award any other contract without providing for full and open competition unless the contracting officer—
              (1) Justifies, if required in 6.302, the use of such actions in writing;
              (2) Certifies the accuracy and completeness of the justification; and
              (3) Obtains the approval required by 6.304.
              (b) The contracting officer shall not award a sole-source contract under the 8(a) authority (15 U.S.C. 637(a)) for an amount exceeding $22 million unless—
              (1) The contracting officer justifies the use of a sole-source contract in writing in accordance with 6.303-2;
              (2) The justification is approved by the appropriate official designated at 6.304; and
              (3) The justification and related information are made public after award in accordance with 6.305.
              (c) Technical and requirements personnel are responsible for providing and certifying as accurate and complete necessary data to support their recommendation for other than full and open competition.

              (d) Justifications required by paragraph (a) of this section may be made on an individual or class basis. Any justification for contracts awarded under the authority of 6.302-7 shall only be made on an individual basis. Whenever a justification is made and approved on a class basis, the contracting officer must ensure that each contract action taken pursuant to the authority of the class justification and approval is within the scope of the class justification and approval and shall document the contract file for each contract action accordingly.
              
              (e) The justifications for contracts awarded under the authority cited in 6.302-2 may be prepared and approved within a reasonable time after contract award when preparation and approval prior to award would unreasonably delay the acquisitions.
              [50 FR 1729, Jan. 11, 1985, as amended at 50 FR 52433, Dec. 23, 1985; 55 FR 25526, June 21, 1990; 64 FR 72418, Dec. 27, 1999; 69 FR 77872, Dec. 28, 2004; 76 FR 14561, Mar. 16, 2011; 80 FR 38296, July 2, 2015; 84 FR 19843, May 6, 2019]
            
            
              6.303-2
              Content.
              (a) Each justification shall contain sufficient facts and rationale to justify the use of the specific authority cited.

              (b) As a minimum, each justification, except those for sole-source 8(a) contracts over $22 million (see paragraph (d) of this section), shall include the following information:
              (1) Identification of the agency and the contracting activity, and specific identification of the document as a “Justification for other than full and open competition.”
              (2) Nature and/or description of the action being approved.
              (3) A description of the supplies or services required to meet the agency's needs (including the estimated value).
              (4) An identification of the statutory authority permitting other than full and open competition.
              (5) A demonstration that the proposed contractor's unique qualifications or the nature of the acquisition requires use of the authority cited.
              (6) A description of efforts made to ensure that offers are solicited from as many potential sources as is practicable, including whether a notice was or will be publicized as required by subpart 5.2 and, if not, which exception under 5.202 applies.
              (7) A determination by the contracting officer that the anticipated cost to the Government will be fair and reasonable.
              (8) A description of the market research conducted (see part 10) and the results or a statement of the reason market research was not conducted.
              (9) Any other facts supporting the use of other than full and open competition, such as:
              (i) Explanation of why technical data packages, specifications, engineering descriptions, statements of work, or purchase descriptions suitable for full and open competition have not been developed or are not available.
              (ii) When 6.302-1 is cited for follow-on acquisitions as described in 6.302-1(a)(2)(ii), an estimate of the cost to the Government that would be duplicated and how the estimate was derived.
              (iii) When 6.302-2 is cited, data, estimated cost, or other rationale as to the extent and nature of the harm to the Government.
              (10) A listing of the sources, if any, that expressed, in writing, an interest in the acquisition.
              (11) A statement of the actions, if any, the agency may take to remove or overcome any barriers to competition before any subsequent acquisition for the supplies or services required.
              (12) Contracting officer certification that the justification is accurate and complete to the best of the contracting officer's knowledge and belief.
              (c) Each justification shall include evidence that any supporting data that is the responsibility of technical or requirements personnel (e.g., verifying the Government's minimum needs or schedule requirements or other rationale for other than full and open competition) and which form a basis for the justification have been certified as complete and accurate by the technical or requirements personnel.
              (d) As a minimum, each justification for a sole-source 8(a) contract over $22 million shall include the following information:
              (1) A description of the needs of the agency concerned for the matters covered by the contract.

              (2) A specification of the statutory provision providing the exception from the requirement to use competitive procedures in entering into the contract (see 19.805-1).
              (3) A determination that the use of a sole-source contract is in the best interest of the agency concerned.

              (4) A determination that the anticipated cost of the contract will be fair and reasonable.
              
              (5) Such other matters as the head of the agency concerned shall specify for purposes of this section.
              [50 FR 1729, Jan. 11, 1985, as amended at 50 FR 52433, Dec. 23, 1985; 60 FR 48236, Sept. 18, 1995; 66 FR 27412, May 16, 2001; 76 FR 14562, Mar. 16, 2011; 80 FR 38296, July 2, 2015; 84 FR 19843, May 6, 2019]
            
            
              6.304
              Approval of the justification.
              (a) Except for paragraph (b) of this section, the justification for other than full and open competition shall be approved in writing—
              (1) For a proposed contract not exceeding $700,000, the contracting officer's certification required by 6.303-2(b)(12) will serve as approval unless a higher approving level is established in agency procedures.
              (2) For a proposed contract over $700,000 but not exceeding $13.5 million, by the advocate for competition for the procuring activity designated pursuant to 6.501 or an official described in paragraph (a)(3) or (4) of this section. This authority is not delegable.
              (3) For a proposed contract over $13.5 million, but not exceeding $68 million, or, for DoD, NASA, and the Coast Guard, not exceeding $93 million, by the head of the procuring activity, or a designee who—
              (i) If a member of the armed forces, is a general or flag officer; or
              (ii) If a civilian, is serving in a position in a grade above GS-15 under the General Schedule (or in a comparable or higher position under another schedule).
              (4) For a proposed contract over $68 million or, for DoD, NASA, and the Coast Guard, over $93 million, by the senior procurement executive of the agency designated pursuant to 41 U.S.C. 1702(c) in accordance with agency procedures. This authority is not delegable except in the case of the Under Secretary of Defense for Acquisition and Sustainment, acting as the senior procurement executive for the Department of Defense.
              (b) Any justification for a contract awarded under the authority of 6.302-7, regardless of dollar amount, shall be considered approved when the determination required by 6.302-7(c)(1) is made.
              (c) A class justification for other than full and open competition shall be approved in writing in accordance with agency procedures. The approval level shall be determined by the estimated total value of the class.
              (d) The estimated dollar value of all options shall be included in determining the approval level of a justification.
              [50 FR 1729, Jan. 11, 1985, as amended at 50 FR 52433, Dec. 23, 1985; 54 FR 13023, Mar. 29, 1989; 55 FR 3881, Feb. 5, 1990; 55 FR 52790, Dec. 21, 1990; 60 FR 42654, 42665, Aug. 16, 1995; 61 FR 31618, June 20, 1996; 65 FR 24325, Apr. 25, 2000; 70 FR 11739, Mar. 9, 2005; 71 FR 57366, Sept. 28, 2006; 75 FR 53132, Aug. 30, 2010; 76 FR 14562, Mar. 16, 2011; 79 FR 24198, Apr. 29, 2014; 80 FR 38296, July 2, 2015; 84 FR 19843, May 6, 2019]
            
            
              6.305 
              Availability of the justification.
              (a) The agency shall make publicly available the justification required by 6.303-1 as required by 10 U.S.C. 2304(l) and 41 U.S.C. 3304(f). Except for the circumstances in paragraphs (b) and (c) of this section, the justification shall be made publicly available within 14 days after contract award.
              (b) In the case of a contract award permitted under 6.302-2, the justification shall be posted within 30 days after contract award.
              (c) In the case of a brand name justification under 6.302-1(c), the justification shall be posted with the solicitation (see 5.102(a)(6)).
              (d) The justifications shall be made publicly available—
              (1) At the Government Point of Entry (GPE) https://www.fbo.gov;
              (2) On the website of the agency, which may provide access to the justifications by linking to the GPE; and
              (3) Must remain posted for a minimum of 30 days.

              (e) Contracting officers shall carefully screen all justifications for contractor proprietary data and remove all such data, and such references and citations as are necessary to protect the proprietary data, before making the justifications available for public inspection. Contracting officers shall also be guided by the exemptions to disclosure of information contained in the Freedom of Information Act (5 U.S.C. 552) and the prohibitions against disclosure in 24.202 in determining whether the justification, or portions of it, are exempt from posting. Although the submitter notice process set out in EO 12600, entitled “Predisclosure Notification Procedures for Confidential Commercial Information,” does not apply, if the justification appears to contain proprietary data, the contracting officer should provide the contractor that submitted the information an opportunity to review the justification for proprietary data, before making the justification available for public inspection, redacted as necessary. This process must not prevent or delay the posting of the justification in accordance with the timeframes required in paragraphs (a) through (c).
              (f) The requirements of paragraphs (a) through (d) do not apply if posting the justification would disclose the executive agency's needs and disclosure of such needs would compromise national security or create other security risks.
              [75 FR 34276, June 16, 2010, as amended at 79 FR 24198, Apr. 29, 2014; 83 FR 42572, Aug. 22, 2018]
            
          
          
            Subpart 6.4—Sealed Bidding and Competitive Proposals
            
              6.401
              Sealed bidding and competitive proposals.
              Sealed bidding and competitive proposals, as described in parts 14 and 15, are both acceptable procedures for use under subparts 6.1, 6.2; and, when appropriate, under subpart 6.3.
              (a) Sealed bids. (See part 14 for procedures.) Contracting officers shall solicit sealed bids if—
              (1) Time permits the solicitation, submission, and evaluation of sealed bids;
              (2) The award will be made on the basis of price and other price-related factors;
              (3) It is not necessary to conduct discussions with the responding offerors about their bids; and
              (4) There is reasonable expectation of receiving more than one sealed bid.
              (b) Competitive proposals. (See part 15 for procedures.)
              (1) Contracting officers may request competitive proposals if sealed bids are not appropriate under paragraph (a) of this section.
              (2) Because of differences in areas such as law, regulations, and business practices, it is generally necessary to conduct discussions with offerors relative to proposed contracts to be made and performed outside the United States and its outlying areas. Competitive proposals will therefore be used for these contracts unless discussions are not required and the use of sealed bids is otherwise appropriate.
              [50 FR 1729, Jan. 11, 1985; 50 FR 4221, Jan. 30, 1985; 50 FR 52429, Dec. 23, 1985; 54 FR 5054, Jan. 31, 1989; 64 FR 51833, Sept. 24, 1999; 68 FR 28080, May 22, 2003; 84 FR 19843, May 6, 2019]
            
          
          
            Subpart 6.5—Advocates for Competition
            
              6.501
              Requirement.
              As required by 41 U.S.C. 1705, the head of each executive agency shall designate an advocate for competition for the agency and for each procuring activity of the agency. The advocates for competition shall—
              (a) Be in positions other than that of the agency senior procurement executive;
              (b) Not be assigned any duties or responsibilities that are inconsistent with 6.502; and
              (c) Be provided with staff or assistance (e.g., specialists in engineering, technical operations, contract administration, financial management, supply management, and utilization of small business concerns), as may be necessary to carry out the advocate's duties and responsibilities.
              [50 FR 1729, Jan. 11, 1985, and 50 FR 52429, Dec. 23, 1985, as amended at 60 FR 48259, Sept. 18, 1995; 79 FR 24198, Apr. 29, 2014; 84 FR 19843, May 6, 2019]
            
            
              6.502
              Duties and responsibilities.

              (a) Agency and procuring activity advocates for competition are responsible for promoting the acquisition of commercial items, promoting full and open competition, challenging requirements that are not stated in terms of functions to be performed, performance required or essential physical characteristics, and challenging barriers to the acquisition of commercial items and full and open competition such as unnecessarily restrictive statements of work, unnecessarily detailed specifications, and unnecessarily burdensome contract clauses.
              (b) Agency advocates for competition shall—
              (1) Review the contracting operations of the agency and identify and report to the agency senior procurement executive and the chief acquisition officer—
              (i) Opportunities and actions taken to acquire commercial items to meet the needs of the agency;
              (ii) Opportunities and actions taken to achieve full and open competition in the contracting operations of the agency;
              (iii) Actions taken to challenge requirements that are not stated in terms of functions to be performed, performance required or essential physical characteristics;
              (iv) Any condition or action that has the effect of unnecessarily restricting the acquisition of commercial items or competition in the contract actions of the agency;
              (2) Prepare and submit an annual report to the agency senior procurement executive and the chief acquisition officer in accordance with agency procedures, describing—
              (i) Such advocate's activities under this subpart;
              (ii) New initiatives required to increase the acquisition of commercial items;
              (iii) New initiatives required to increase competition;
              (iv) New initiatives to ensure requirements are stated in terms of functions to be performed, performance required or essential physical characteristics;
              (v) Any barriers to the acquisition of commercial items or competition that remain;
              (vi) Other ways in which the agency has emphasized the acquisition of commercial items and competition in areas such as acquisition training and research; and
              (vii) Initiatives that ensure task and delivery orders over $1,000,000 issued under multiple award contracts are properly planned, issued, and comply with 8.405 and 16.505.
              (3) Recommend goals and plans for increasing competition on a fiscal year basis to the agency senior procurement executive and the chief acquisition officer; and
              (4) Recommend to the agency senior procurement executive and the chief acquisition officer a system of personal and organizational accountability for competition, which may include the use of recognition and awards to motivate program managers, contracting officers, and others in authority to promote competition in acquisition.
              [60 FR 48236, Sept. 18, 1995, as amended at 67 FR 13053, Mar. 20, 2002; 73 FR 53997, Sept. 17, 2008; 79 FR 24198, Apr. 29, 2014]
            
          
        
        
          Pt. 7
          PART 7—ACQUISITION PLANNING
          
            Sec.
            7.000
            Scope of part.
            
              Subpart 7.1—Acquisition Plans
              7.101
              Definitions.
              7.102
              Policy.
              7.103
              Agency-head responsibilities.
              7.104
              General procedures.
              7.105
              Contents of written acquisition plans.
              7.106
              Additional requirements for major systems.
              7.107
              Additional requirements for acquisitions involving consolidation, bundling, or substantial bundling.
              7.107-1
              General.
              7.107-2
              Consolidation.
              7.107-3
              Bundling.
              7.107-4
              Substantial bundling.
              7.107-5
              Notifications.
              7.107-6
              Solicitation provision.
              7.108
              Additional requirements for telecommuting.
            
            
              Subpart 7.2—Planning for the Purchase of Supplies in Economic Quantities
              7.200
              Scope of subpart.
              7.201
              [Reserved]
              7.202
              Policy.
              7.203
              Solicitation provision.
              7.204
              Responsibilities of contracting officers.
            
            
              Subpart 7.3—Contractor Versus Government Performance
              7.300
              [Reserved]
              7.301
              Definitions.
              7.302
              Policy.
              7.303-7.304
              [Reserved]
              7.305
              Solicitation provisions and contract clause.
            
            
              Subpart 7.4—Equipment Lease or Purchase
              7.400
              Scope of subpart.
              7.401
              Acquisition considerations.
              
              7.402
              Acquisition methods.
              7.403
              General Services Administration assistance.
              7.404
              Contract clause.
            
            
              Subpart 7.5—Inherently Governmental Functions
              7.500
              Scope of subpart.
              7.501
              [Reserved]
              7.502
              Applicability.
              7.503
              Policy.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42124, Sept. 19, 1983, unless otherwise noted.
          
          
            7.000
            Scope of part.
            This part prescribes policies and procedures for—
            (a) Developing acquisition plans;
            (b) Determining whether to use commercial or Government resources for acquisition of supplies or services;
            (c) Deciding whether it is more economical to lease equipment rather than purchase it; and
            (d) Determining whether functions are inherently governmental.
            [48 FR 42124, Sept. 19, 1983, as amended at 61 FR 2628, Jan. 26, 1996]
          
          
            Subpart 7.1—Acquisition Plans
            
              7.101
              Definitions.
              As used in this subpart—
              
                Acquisition streamlining, means any effort that results in more efficient and effective use of resources to design and develop, or produce quality systems. This includes ensuring that only necessary and cost-effective requirements are included, at the most appropriate time in the acquisition cycle, in solicitations and resulting contracts for the design, development, and production of new systems, or for modifications to existing systems that involve redesign of systems or subsystems.
              
                Life-cycle cost means the total cost to the Government of acquiring, operating, supporting, and (if applicable) disposing of the items being acquired.
              
                Order means an order placed under a—
              (1) Federal Supply Schedule contract; or

              (2) Task-order contract or delivery-order contract awarded by another agency, (i.e., Governmentwide acquisition contract or multi-agency contract).
              
                Planner, means the designated person or office responsible for developing and maintaining a written plan, or for the planning function in those acquisitions not requiring a written plan.
              [48 FR 42124, Sept. 19, 1983, as amended at 50 FR 1735, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 53 FR 34226, Sept. 2, 1988; 60 FR 48236, Sept. 18, 1995; 66 FR 2128, Jan. 10, 2001; 67 FR 56118, Aug. 30, 2002]
            
            
              7.102
              Policy.
              (a) Agencies shall perform acquisition planning and conduct market research (see part 10) for all acquisitions in order to promote and provide for—
              (1) Acquisition of commercial items or, to the extent that commercial items suitable to meet the agency's needs are not available, nondevelopmental items, to the maximum extent practicable (10 U.S.C. 2377 and 41 U.S.C. 3307);
              (2) Full and open competition (see part 6) or, when full and open competition is not required in accordance with part 6, to obtain competition to the maximum extent practicable, with due regard to the nature of the supplies or services to be acquired (10 U.S.C. 2305(a)(1)(A) and 41 U.S.C. 3306(a)(1));
              (3) Selection of appropriate contract type in accordance with part 16; and
              (4) Appropriate consideration of the use of pre-existing contracts, including interagency and intra-agency contracts, to fulfill the requirement, before awarding new contracts. (See 8.002 through 8.004 and subpart 17.5).
              (b) This planning shall integrate the efforts of all personnel responsible for significant aspects of the acquisition. The purpose of this planning is to ensure that the Government meets its needs in the most effective, economical, and timely manner. Agencies that have a detailed acquisition planning system in place that generally meets the requirements of 7.104 and 7.105 need not revise their system to specifically meet all of these requirements.
              [60 FR 48236, Sept. 18, 1995, as amended at 76 FR 14546, Mar. 16, 2011; 78 FR 80378, Dec. 31, 2013; 79 FR 24198, Apr. 29, 2014; 84 FR 19843, May 6, 2019]
            
            
              
              7.103
              Agency-head responsibilities.
              The agency head or a designee shall prescribe procedures for the following:
              (a) Promoting and providing for full and open competition (see part 6) or, when full and open competition is not required in accordance with part 6, for obtaining competition to the maximum extent practicable, with due regard to the nature of the supplies and services to be acquired (10 U.S.C. 2305(a)(1)(A)and 41 U.S.C. 3306(a)(1)).
              (b) Encouraging offerors to supply commercial items, or to the extent that commercial items suitable to meet the agency needs are not available, nondevelopmental items in response to agency solicitations (10 U.S.C. 2377 and 41 U.S.C 3307).
              (c) Ensuring that acquisition planners address the requirement to specify needs, develop specifications, and to solicit offers in such a manner to promote and provide for full and open competition with due regard to the nature of the supplies and services to be acquired (10 U.S.C. 2305(a)(1)(A) and 41 U.S.C. 3306(a)(1)). (See part 6 and 10.002.)
              (d) Ensuring that acquisition planners document the file to support the selection of the contract type in accordance with subpart 16.1.

              (e) Establishing criteria and thresholds at which increasingly greater detail and formality in the planning process is required as the acquisition becomes more complex and costly, including for cost-reimbursement and other high-risk contracts (e.g., other than firm-fixed-price contracts) requiring a written acquisition plan. A written plan shall be prepared for cost reimbursement and other high-risk contracts other than firm-fixed-price contracts, although written plans may be required for firm-fixed-price contracts as appropriate.
              (f) Ensuring that the statement of work is closely aligned with performance outcomes and cost estimates.
              (g) Writing plans either on a systems basis, on an individual contract basis, or on an individual order basis, depending upon the acquisition.
              (h) Ensuring that the principles of this subpart are used, as appropriate, for those acquisitions that do not require a written plan as well as for those that do.
              (i) Designating planners for acquisitions.
              (j) Reviewing and approving acquisition plans and revisions to these plans to ensure compliance with FAR requirements including 7.104 and part 16. For other than firm-fixed-price contracts, ensuring that the plan is approved and signed at least one level above the contracting officer.
              (k) Establishing criteria and thresholds at which design-to-cost and life-cycle-cost techniques will be used.
              (l) Establishing standard acquisition plan formats, if desired, suitable to agency needs.
              (m) Waiving requirements of detail and formality, as necessary, in planning for acquisitions having compressed delivery or performance schedules because of the urgency of the need.
              (n) Assuring that the contracting officer, prior to contracting, reviews:
              (1) The acquisition history of the supplies and services; and
              (2) A description of the supplies, including, when necessary for adequate description, a picture, drawing, diagram, or other graphic representation.
              (o) Ensuring that agency planners include use of the metric system of measurement in proposed acquisitions in accordance with 15 U.S.C. 205b (see 11.002(b)) and agency metric plans and guidelines.
              (p) Ensuring that agency planners—
              (1) Specify needs for printing and writing paper consistent with the 30 percent postconsumer fiber minimum content standards specified in section 2(d)(ii) of Executive Order 13423 of January 24, 2007, Strengthening Federal Environmental, Energy, and Transportation Management, and section 2(e)(iv) of Executive Order 13514 of October 5, 2009 (see 11.303);

              (2) Comply with the policy in 11.002(d) regarding procurement of biobased products, products containing recovered materials, environmentally preferable products and services (including Electronic Product Environmental Assessment Tool (EPEAT®)-registered electronic products, nontoxic or low-toxic alternatives), ENERGY STAR® and Federal Energy Management Program-designated products, renewable energy, water-efficient products, non-ozone-depleting products, and products and services that minimize or eliminate, when feasible, the use, release, or emission of high global warming potential hydrofluorocarbons, such as by using reclaimed instead of virgin hydrofluorocarbons;

              (3) Comply with the Guiding Principles for Federal Leadership in High-Performance and Sustainable Buildings (Guiding Principles), for the design, construction, renovation, repair, or deconstruction of Federal buildings. The Guiding Principles can be accessed at https://www.epa.gov/greeningepa/guiding-principles-federal-leadership-high-performance-and-sustainable-buildings; and
              (4) Require contractor compliance with Federal environmental requirements, when the contractor is operating Government-owned facilities or vehicles, to the same extent as the agency would be required to comply if the agency operated the facilities or vehicles.
              (q) Ensuring that acquisition planners specify needs and develop plans, drawings, work statements, specifications, or other product descriptions that address Electronic and Information Technology Accessibility Standards (see 36 CFR part 1194) in proposed acquisitions (see 11.002(e)) and that these standards are included in requirements planning, as appropriate (see subpart 39.2).
              (r) Making a determination, prior to issuance of a solicitation for advisory and assistance services involving the analysis and evaluation of proposals submitted in response to a solicitation, that a sufficient number of covered personnel with the training and capability to perform an evaluation and analysis of proposals submitted in response to a solicitation are not readily available within the agency or from another Federal agency in accordance with the guidelines at 37.204.
              (s) Ensuring that no purchase request is initiated or contract entered into that would result in the performance of an inherently governmental function by a contractor and that all contracts or orders are adequately managed so as to ensure effective official control over contract or order performance.
              (t) Ensuring that knowledge gained from prior acquisitions is used to further refine requirements and acquisition strategies. For services, greater use of performance-based acquisition methods should occur for follow-on acquisitions.
              (u) Ensuring that acquisition planners, to the maximum extent practicable—
              (1) Structure contract requirements to facilitate competition by and among small business concerns; and
              (2) Avoid unnecessary and unjustified consolidation or bundling (see 7.107) (15 U.S.C. 631(j) and 15 U.S.C. 657q).
              (v) Ensuring that agency planners on information technology acquisitions comply with the capital planning and investment control requirements in 40 U.S.C. 11312 and OMB Circular A-130.
              (w) Ensuring that agency planners on information technology acquisitions comply with the information technology security requirements in the Federal Information Security Management Act (44 U.S.C. 3544), OMB's implementing policies including Appendix III of OMB Circular A-130, and guidance and standards from the Department of Commerce's National Institute of Standards and Technology.
              (x) Encouraging agency planners to consider the use of a project labor agreement (see subpart 22.5).

              (y) Ensuring that contracting officers consult the Disaster Response Registry via https://www.sam.gov, Search Records, Advanced Search, Disaster Response Registry Search as a part of acquisition planning for debris removal, distribution of supplies, reconstruction, and other disaster or emergency relief activities inside the United States and outlying areas. (See 26.205).
              [48 FR 42124, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 7.103, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              7.104
              General procedures.

              (a) Acquisition planning should begin as soon as the agency need is identified, preferably well in advance of the fiscal year in which contract award or order placement is necessary. In developing the plan, the planner shall form a team consisting of all those who will be responsible for significant aspects of the acquisition, such as contracting, small business, fiscal, legal, and technical personnel. If contract performance is to be in a designated operational area or supporting a diplomatic or consular mission, the planner shall also consider inclusion of the combatant commander or chief of mission, as appropriate. The planner should review previous plans for similar acquisitions and discuss them with the key personnel involved in those acquisitions. At key dates specified in the plan or whenever significant changes occur, and no less often than annually, the planner shall review the plan and, if appropriate, revise it.
              (b) Requirements and logistics personnel should avoid issuing requirements on an urgent basis or with unrealistic delivery or performance schedules, since it generally restricts competition and increases prices. Early in the planning process, the planner should consult with requirements and logistics personnel who determine type, quality, quantity, and delivery requirements.
              (c) The planner shall coordinate with and secure the concurrence of the contracting officer in all acquisition planning. If the plan proposes using other than full and open competition when awarding a contract, the plan shall also be coordinated with the cognizant advocate for competition.
              (d) The planner shall coordinate the acquisition plan or strategy with the cognizant small business specialist when the strategy contemplates an acquisition meeting the thresholds in 7.107-4 for substantial bundling unless the contract or task order or delivery order is totally set-aside for small business under part 19. The small business specialist shall notify the agency Office of Small and Disadvantaged Business Utilization or the Office of Small Business Programs if the strategy involves—
              (1) Bundling that is unnecessary or unjustified; or
              (2) Bundled or consolidated requirements not identified as such by the agency (see 7.107).
              (e) The planner shall ensure that a COR is nominated as early as practicable in the acquisition process by the requirements official or in accordance with agency procedures. The contracting officer shall designate and authorize a COR as early as practicable after the nomination. See 1.602-2(d).
              [48 FR 42124, Sept. 19, 1983, as amended at 50 FR 1735, Jan. 11, 1985; 50 FR 52433, Dec. 23, 1985; 67 FR 56118, Aug. 30, 2002; 68 FR 60005, Oct. 20, 2003; 71 FR 57366, Sept. 28, 2006; 73 FR 10956, Feb. 28, 2008; 75 FR 53132, Aug. 30, 2010; 76 FR 14546, Mar. 16, 2011; 77 FR 12926, Mar. 2, 2012; 78 FR 37676, June 21, 2013; 79 FR 24198, Apr. 29, 2014; 81 FR 67769, Sept. 30, 2016; 85 FR 11756, Feb. 27, 2020]
            
            
              7.105
              Contents of written acquisition plans.

              In order to facilitate attainment of the acquisition objectives, the plan must identify those milestones at which decisions should be made (see paragraph (b)(21) of this section). The plan must address all the technical, business, management, and other significant considerations that will control the acquisition. The specific content of plans will vary, depending on the nature, circumstances, and stage of the acquisition. In preparing the plan, the planner must follow the applicable instructions in paragraphs (a) and (b) of this section, together with the agency's implementing procedures. Acquisition plans for service contracts or orders must describe the strategies for implementing performance-based acquisition methods or must provide rationale for not using those methods (see subpart 37.6).
              (a) Acquisition background and objectives—(1) Statement of need. Introduce the plan by a brief statement of need. Summarize the technical and contractual history of the acquisition. Discuss feasible acquisition alternatives, the impact of prior acquisitions on those alternatives, and any related in-house effort.
              (2) Applicable conditions. State all significant conditions affecting the acquisition, such as—
              (i) Requirements for compatibility with existing or future systems or programs; and

              (ii) Any known cost, schedule, and capability or performance constraints.
              
              (3) Cost. Set forth the established cost goals for the acquisition and the rationale supporting them, and discuss related cost concepts to be employed, including, as appropriate, the following items:
              (i) Life-cycle cost. Discuss how life-cycle cost will be considered. If it is not used, explain why. If appropriate, discuss the cost model used to develop life-cycle-cost estimates.
              (ii) Design-to-cost. Describe the design-to-cost objective(s) and underlying assumptions, including the rationale for quantity, learning-curve, and economic adjustment factors. Describe how objectives are to be applied, tracked, and enforced. Indicate specific related solicitation and contractual requirements to be imposed.
              (iii) Application of should-cost. Describe the application of should-cost analysis to the acquisition (see 15.407-4).
              (4) Capability or performance. Specify the required capabilities or performance characteristics of the supplies or the performance standards of the services being acquired and state how they are related to the need.
              (5) Delivery or performance-period requirements. Describe the basis for establishing delivery or performance-period requirements (see subpart 11.4). Explain and provide reasons for any urgency if it results in concurrency of development and production or constitutes justification for not providing for full and open competition.
              (6) Trade-offs. Discuss the expected consequences of trade-offs among the various cost, capability or performance, and schedule goals.
              (7) Risks. Discuss technical, cost, and schedule risks and describe what efforts are planned or underway to reduce risk and the consequences of failure to achieve goals. If concurrency of development and production is planned, discuss its effects on cost and schedule risks.
              (8) Acquisition streamlining. If specifically designated by the requiring agency as a program subject to acquisition streamlining, discuss plans and procedures to:
              (i) Encourage industry participation by using draft solicitations, presolicitation conferences, and other means of stimulating industry involvement during design and development in recommending the most appropriate application and tailoring of contract requirements;
              (ii) Select and tailor only the necessary and cost-effective requirements; and
              (iii) State the timeframe for identifying which of those specifications and standards, originally provided for guidance only, shall become mandatory.
              (b) Plan of action—(1) Sources. (i) Indicate the prospective sources of supplies or services that can meet the need.

              (ii) Consider required sources of supplies or services (see part 8) and sources identifiable through databases including the Governmentwide database of contracts and other procurement instruments intended for use by multiple agencies available at https://www.contractdirectory.gov/contractdirectory/.
              
              (iii) Include consideration of small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns (see part 19).
              (iv) Consider the impact of any consolidation or bundling that might affect participation of small businesses in the acquisition (see 7.107) (15 U.S.C. 644(e) and 15 U.S.C. 657q). When the proposed acquisition strategy involves bundling, identify the incumbent contractors and contracts affected by the bundling.
              (v) Address the extent and results of the market research and indicate their impact on the various elements of the plan (see part 10).
              (2) Competition. (i) Describe how competition will be sought, promoted, and sustained throughout the course of the acquisition. If full and open competition is not contemplated cite the authority in 6.302, discuss the basis for the application of that authority, identify the source(s), and discuss why full and open competition cannot be obtained.

              (ii) Identify the major components or subsystems. Discuss component breakout plans relative to these major components or subsystems. Describe how competition will be sought, promoted, and sustained for these components or subsystems.
              (iii) Describe how competition will be sought, promoted, and sustained for spares and repair parts. Identify the key logistic milestones, such as technical data delivery schedules and acquisition method coding conferences, that affect competition.
              (iv) When effective subcontract competition is both feasible and desirable, describe how such subcontract competition will be sought, promoted, and sustained throughout the course of the acquisition. Identify any known barriers to increasing subcontract competition and address how to overcome them.
              (3) Contract type selection. Discuss the rationale for the selection of contract type. For other than firm-fixed-price contracts, see 16.103(d) for additional documentation guidance. Acquisition personnel shall document the acquisition plan with findings that detail the particular facts and circumstances, (e.g., complexity of the requirements, uncertain duration of the work, contractor's technical capability and financial responsibility, or adequacy of the contractor's accounting system), and associated reasoning essential to support the contract type selection. The contracting officer shall ensure that requirements and technical personnel provide the necessary documentation to support the contract type selection.
              (4) Source-selection procedures. Discuss the source-selection procedures for the acquisition, including the timing for submission and evaluation of proposals, and the relationship of evaluation factors to the attainment of the acquisition objectives (see subpart 15.3). When an EVMS is required (see FAR 34.202(a)) and a pre-award IBR is contemplated, the acquisition plan must discuss—
              (i) How the pre-award IBR will be considered in the source selection decision;
              (ii) How it will be conducted in the source selection process (see FAR 15.306); and
              (iii) Whether offerors will be directly compensated for the costs of participating in a pre-award IBR.
              (5) Acquisition considerations. (i) For each contract contemplated, discuss use of multiyear contracting, options, or other special contracting methods (see part 17); any special clauses, special solicitation provisions, or FAR deviations required (see subpart 1.4); whether sealed bidding or negotiation will be used and why; whether equipment will be acquired by lease or purchase (see subpart 7.4) and why; and any other contracting considerations. Provide rationale if a performance-based acquisition will not be used or if a performance-based acquisition for services is contemplated on other than a firm-fixed-price basis (see 37.102(a), 16.103(d), and 16.505(a)(3)).
              (ii) For each order contemplated, discuss—

              (A) For information technology acquisitions, how the capital planning and investment control requirements of 40 U.S.C. 11312 and OMB Circular A-130 will be met (see 7.103(v) and part 39); and
              (B) Why this action benefits the Government, such as when—
              (1) The agency can accomplish its mission more efficiently and effectively (e.g., take advantage of the servicing agency's specialized expertise; or gain access to contractors with needed expertise); or
              (2) Ordering through an indefinite delivery contract facilitates access to small business concerns, including small disadvantaged business concerns, 8(a) contractors, women-owned small business concerns, HUBZone small business concerns, veteran-owned small business concerns, or service-disabled veteran-owned small business concerns.
              (iii) For information technology acquisitions using Internet Protocol, discuss whether the requirements documents include the Internet Protocol compliance requirements specified in 11.002(g) or a waiver of these requirements has been granted by the agency's Chief Information Officer.

              (iv) For each contract (and order) contemplated, discuss the strategy to transition to firm-fixed-price contracts to the maximum extent practicable. During the requirements development stage, consider structuring the contract requirements, i.e., line items, in a manner that will permit some, if not all, of the requirements to be awarded on a firm-fixed-price basis, either in the current contract, future option years, or follow-on contracts. This will facilitate an easier transition to a firm-fixed-price contract, because a cost history will be developed for a recurring definitive requirement.
              (6) Budgeting and funding. Include budget estimates, explain how they were derived, and discuss the schedule for obtaining adequate funds at the time they are required (see subpart 32.7).
              (7) Product or service descriptions. Explain the choice of product or service description types (including performance-based acquisition descriptions) to be used in the acquisition.
              (8) Priorities, allocations, and allotments. When urgency of the requirement dictates a particularly short delivery or performance schedule, certain priorities may apply. If so, specify the method for obtaining and using priorities, allocations, and allotments, and the reasons for them (see subpart 11.6).
              (9) Contractor versus Government performance. Address the consideration given to OMB Circular No. A-76 (see subpart 7.3).
              (10) Inherently governmental functions. Address the consideration given to subpart 7.5.
              (11) Management information requirements. Discuss, as appropriate, what management system will be used by the Government to monitor the contractor's effort. If an Earned Value Management System is to be used, discuss the methodology the Government will employ to analyze and use the earned value data to assess and monitor contract performance. In addition, discuss how the offeror's/contractor's EVMS will be verified for compliance with the Electronic Industries Alliance Standard 748 (EIA-748), and the timing and conduct of integrated baseline reviews (whether prior to or post award). (See 34.202.)
              (12) Make or buy. Discuss any consideration given to make-or-buy programs (see subpart 15.407-2).
              (13) Test and evaluation. To the extent applicable, describe the test program of the contractor and the Government. Describe the test program for each major phase of a major system acquisition. If concurrency is planned, discuss the extent of testing to be accomplished before production release.
              (14) Logistics considerations. Describe—
              (i) The assumptions determining contractor or agency support, both initially and over the life of the acquisition, including consideration of contractor or agency maintenance and servicing (see subpart 7.3), support for contracts to be performed in a designated operational area or supporting a diplomatic or consular mission (see 25.301-3); and distribution of commercial items;
              (ii) The reliability, maintainability, and quality assurance requirements, including any planned use of warranties (see part 46);
              (iii) The requirements for contractor data (including repurchase data) and data rights, their estimated cost, and the use to be made of the data (see part 27); and

              (iv) Standardization concepts, including the necessity to designate, in accordance with agency procedures, technical equipment as standard so that future purchases of the equipment can be made from the same manufacturing source.
              (15) Government-furnished property. Indicate any Government property to be furnished to contractors, and discuss any associated considerations, such as its availability or the schedule for its acquisition (see 45.102).
              (16) Government-furnished information. Discuss any Government information, such as manuals, drawings, and test data, to be provided to prospective offerors and contractors. Indicate which information that requires additional controls to monitor access and distribution (e.g., technical specifications, maps, building designs, schedules, etc.), as determined by the agency, is to be posted via the enhanced controls of the GPE at https://www.fbo.gov (see 5.102(a)).
              (17) Environmental and energy conservation objectives. Discuss all applicable environmental and energy conservation objectives associated with the acquisition (see part 23), the applicability of an environmental assessment or environmental impact statement (see 40 CFR part 1502), the proposed resolution of environmental issues, and any environmentally-related requirements to be included in solicitations and contracts (see 11.002 and 11.303).
              (18) Security considerations. (i) For acquisitions dealing with classified matters, discuss how adequate security will be established, maintained, and monitored (see subpart 4.4).
              (ii) For information technology acquisitions, discuss how agency information security requirements will be met.
              (iii) For acquisitions requiring routine contractor physical access to a Federally-controlled facility and/or routine access to a Federally-controlled information system, discuss how agency requirements for personal identity verification of contractors will be met (see subpart 4.13).
              (iv) For acquisitions that may require Federal contract information to reside in or transit through contractor information systems, discuss compliance with subpart 4.19.
              (19) Contract administration. Describe how the contract will be administered. In contracts for services, include how inspection and acceptance corresponding to the work statement's performance criteria will be enforced. In contracts for supplies or service contracts that include supplies, address whether higher-level quality standards are necessary (46.202) and whether the supplies to be acquired are critical items (46.101).
              (20) Other considerations. Discuss, as applicable:
              (i) Standardization concepts;
              (ii) The industrial readiness program;
              (iii) The Defense Production Act;
              (iv) The Occupational Safety and Health Act;
              (v) Support Anti-terrorism by Fostering Effective Technologies Act of 2002 (SAFETY Act) (see subpart 50.2);
              (vi) Foreign sales implications;
              (vii) Special requirements for contracts to be performed in a designated operational area or supporting a diplomatic or consular mission; and
              (viii) Any other matters germane to the plan not covered elsewhere.
              (21) Milestones for the acquisition cycle. Address the following steps and any others appropriate:
              
              
                Acquisition plan approval.
                Statement of work.
                Specifications.
                Data requirements.
                Completion of acquisition-package preparation.
                Purchase request.
                Justification and approval for other than full and open competition where applicable and/or any required D&F approval.
                Issuance of synopsis.
                Issuance of solicitation.
                Evaluation of proposals, audits, and field reports.
                Beginning and completion of negotiations.
                Contract preparation, review, and clearance.
                Contract award.
              
              
              (22) Identification of participants in acquisition plan preparation. List the individuals who participated in preparing the acquisition plan, giving contact information for each.
              [48 FR 42124, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 7.105, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              7.106
              Additional requirements for major systems.
              (a) In planning for the solicitation of a major system (see part 34) development contract, planners shall consider requiring offerors to include, in their offers, proposals to incorporate in the design of a major system—
              (1) Items which are currently available within the supply system of the agency responsible for the major system, available elsewhere in the national supply system, or commercially available from more than one source; and
              (2) Items which the Government will be able to acquire competitively in the future if they are likely to be needed in substantial quantities during the system's service life.

              (b) In planning for the solicitation of a major system (see part 34) production contract, planners shall consider requiring offerors to include, in their offers, proposals identifying opportunities to assure that the Government will be able to obtain, on a competitive basis, items acquired in connection with the system that are likely to be acquired in substantial quantities during the service life of the system. Proposals submitted in response to such requirements may include the following:
              (1) Proposals to provide the Government the right to use technical data to be provided under the contract for competitive future acquisitions, together with the cost to the Government, if any, of acquiring such technical data and the right to use such data.
              (2) Proposals for the qualification or development of multiple sources of supply for competitive future acquisitions.
              (c) In determining whether to apply paragraphs (a) and (b) of this section, planners shall consider the purposes for which the system is being acquired and the technology necessary to meet the system's required capabilities. If such proposals are required, the contracting officer shall consider them in evaluating competing offers. In noncompetitive awards, the factors in paragraphs (a) and (b) of this section, may be considered by the contracting officer as objectives in negotiating the contract.
              [50 FR 27561, July 3, 1985 and 51 FR 27116, July 29, 1986; 84 FR 19843, May 6, 2019]
            
            
              7.107
              Additional requirements for acquisitions involving consolidation, bundling, or substantial bundling.
              [81 FR 67770, Sept. 30, 2016]
            
            
              7.107-1
              General.
              (a) If the requirement is considered both consolidated and bundled, the agency shall follow the guidance regarding bundling in 7.107-3 and 7.107-4.
              (b) The requirements of this section 7.107 do not apply—
              (1) If a cost comparison analysis will be performed in accordance with OMB Circular A-76 (except 7.107-4 still applies);
              (2) To orders placed under single-agency task-order contracts or delivery-order contracts, when the requirement was considered in determining that the consolidation or bundling of the underlying contract was necessary and justified; or
              (3) To requirements for which there is a mandatory source (see 8.002 or 8.003), including supplies and services that are on the Procurement List maintained by the Committee for Purchase From People Who Are Blind or Severely Disabled or the Schedule of Products issued by Federal Prison Industries, Inc. This exception does not apply—
              (i) When the requiring agency obtains a waiver in accordance with 8.604 or an exception in accordance with 8.605 or 8.706; or
              (ii) When optional acquisitions of supplies and services permitted under 8.713 are included.
              [81 FR 67770, Sept. 30, 2016]
            
            
              7.107-2
              Consolidation.
              (a) Consolidation may provide substantial benefits to the Government. However, because of the potential impact on small business participation, before conducting an acquisition that is a consolidation of requirements with an estimated total dollar value exceeding $2 million, the senior procurement executive or chief acquisition officer shall make a written determination that the consolidation is necessary and justified in accordance with 15 U.S.C. 657q, after ensuring that—
              (1) Market research has been conducted;
              (2) Any alternative contracting approaches that would involve a lesser degree of consolidation have been identified;
              (3) The determination is coordinated with the agency's Office of Small Disadvantaged Business Utilization or the Office of Small Business Programs;
              (4) Any negative impact by the acquisition strategy on contracting with small business concerns has been identified; and
              (5) Steps are taken to include small business concerns in the acquisition strategy.

              (b) The senior procurement executive or chief acquisition officer may determine that the consolidation is necessary and justified if the benefits of the acquisition would substantially exceed the benefits that would be derived from each of the alternative contracting approaches identified under paragraph (a)(2) of this subsection, including benefits that are quantifiable in dollar amounts as well as any other specifically identified benefits.
              (c) Such benefits may include cost savings or price reduction and, regardless of whether quantifiable in dollar amounts—
              (1) Quality improvements that will save time or improve or enhance performance or efficiency;
              (2) Reduction in acquisition cycle times;
              (3) Better terms and conditions; or
              (4) Any other benefit.
              (d) Benefits. (1) Benefits that are quantifiable in dollar amounts are substantial if individually, in combination, or in the aggregate the anticipated financial benefits are equivalent to—
              (i) Ten percent of the estimated contract or order value (including options) if the value is $94 million or less; or
              (ii) Five percent of the estimated contract or order value (including options) or $9.4 million, whichever is greater, if the value exceeds $94 million.
              (2) Benefits that are not quantifiable in dollar amounts shall be specifically identified and otherwise quantified to the extent feasible.
              (3) Reduction of administrative or personnel costs alone is not sufficient justification for consolidation unless the cost savings are expected to be at least 10 percent of the estimated contract or order value (including options) of the consolidated requirements, as determined by the senior procurement executive or chief acquisition officer (15 U.S.C. 657q(c)(2)(B)).
              (e)(1) Notwithstanding paragraphs (a) through (d) of this subsection, the approving authority identified in paragraph (e)(2) of this subsection may determine that consolidation is necessary and justified when—
              (i) The expected benefits do not meet the thresholds for a substantial benefit at paragraph (d)(1) of this subsection but are critical to the agency's mission success; and
              (ii) The procurement strategy provides for maximum practicable participation by small business.
              (2) The approving authority is—
              (i) For the Department of Defense, the senior procurement executive; or
              (ii) For the civilian agencies, the Deputy Secretary or equivalent.
              (f) If a determination is made that consolidation is necessary and justified, the contracting officer shall include it in the acquisition strategy documentation and provide it to the Small Business Administration (SBA) upon request.
              [81 FR 67770, Sept. 30, 2016]
            
            
              7.107-3
              Bundling.
              (a) Bundling may provide substantial benefits to the Government. However, because of the potential impact on small business participation, before conducting an acquisition strategy that involves bundling, the agency shall make a written determination that the bundling is necessary and justified in accordance with 15 U.S.C. 644(e). A bundled requirement is considered necessary and justified if the agency would obtain measurably substantial benefits as compared to meeting its agency's requirements through separate smaller contracts or orders.
              (b) The agency shall quantify the specific benefits identified through the use of market research and other techniques to explain how their impact would be measurably substantial (see 10.001(a)(2)(iv) and (a)(3)(vii)).
              (c) Such benefits may include, but are not limited to—
              (1) Cost savings;
              (2) Price reduction;
              (3) Quality improvements that will save time or improve or enhance performance or efficiency;
              (4) Reduction in acquisition cycle times, or
              (5) Better terms and conditions.
              (d) Benefits are measurably substantial if individually, in combination, or in the aggregate the anticipated financial benefits are equivalent to—
              (1) Ten percent of the estimated contract or order value (including options) if the value is $94 million or less; or
              (2) Five percent of the estimated contract or order value (including options) or $9.4 million, whichever is greater, if the value exceeds $94 million.

              (e) Reduction of administrative or personnel costs alone is not sufficient justification for bundling unless the cost savings are expected to be at least ten percent of the estimated contract or order value (including options) of the bundled requirements.
              (f)(1) Notwithstanding paragraphs (a) through (e) of this subsection, the approving authority identified in paragraph (f)(2) of this subsection may determine that bundling is necessary and justified when—
              (i) The expected benefits do not meet the thresholds for a substantial benefit but are critical to the agency's mission success; and
              (ii) The acquisition strategy provides for maximum practicable participation by small business concerns.
              (2) The approving authority, without power of delegation, is—
              (i) For the Department of Defense, the senior procurement executive; or
              (ii) For the civilian agencies is the Deputy Secretary or equivalent.
              (g) In assessing whether cost savings and/or price reduction would be achieved through bundling, the agency and SBA shall—
              (1) Compare the price that has been charged by small businesses for the work that they have performed; or
              (2) Where previous prices are not available, compare the price, based on market research, that could have been or could be charged by small businesses for the work previously performed by other than a small business.
              (h) If a determination is made that bundling is necessary and justified, the contracting officer shall include it in the acquisition strategy documentation and provide it to SBA upon request.
              [81 FR 67770, Sept. 30, 2016]
            
            
              7.107-4
              Substantial bundling.
              (a)(1) Substantial bundling is any bundling that results in a contract or task or delivery order with an estimated value of—
              (i) $8 million or more for the Department of Defense;
              (ii) $6 million or more for the National Aeronautics and Space Administration, the General Services Administration, and the Department of Energy; or
              (iii) $2.5 million or more for all other agencies.
              (2) These thresholds apply to the cumulative estimated dollar value (including options) of—
              (i) Multiple-award contracts;
              (ii) Task orders or delivery orders issued against a GSA Schedule contract; or
              (iii) Task orders or delivery orders issued against a task-order or delivery-order contract awarded by another agency.
              (b) In addition to addressing the requirements for bundling (see 7.107-3), when the proposed acquisition strategy involves substantial bundling, the agency shall document in its strategy—
              (1) The specific benefits anticipated to be derived from substantial bundling;
              (2) An assessment of the specific impediments to participation by small business concerns as contractors that result from substantial bundling;
              (3) Actions designed to maximize small business participation as contractors, including provisions that encourage small business teaming;
              (4) Actions designed to maximize small business participation as subcontractors (including suppliers) at any tier under the contract, or order, that may be awarded to meet the requirements;
              (5) The determination that the anticipated benefits of the proposed bundled contract or order justify its use; and
              (6) Alternative strategies that would reduce or minimize the scope of the bundling, and the rationale for not choosing those alternatives.
              [81 FR 67770, Sept. 30, 2016, as amended at 83 FR 42572, Aug. 22, 2018]
            
            
              7.107-5
              Notifications.
              (a) Notifications to current small business contractors of agency's intent to bundle. (1) The contracting officer shall notify each small business performing a contract that it intends to bundle the requirement at least 30 days prior to the issuance of the solicitation for the bundled requirement.

              (2) The notification shall provide the name, phone number and address of the applicable SBA procurement center representative (PCR), or if an SBA PCR is not assigned to the procuring activity, the SBA Office of Government Contracting Area Office serving the area in which the buying activity is located.
              (3) This notification shall be documented in the contract file.
              (b) Notification to public of rationale for bundled requirement. (1) The agency shall publish on its website a list and rationale for any bundled requirement for which the agency solicited offers or issued an award. The notification shall be made within 30 days of the agency's data certification regarding the validity and verification of data entered in the Federal Procurement Data System to the Office of Federal Procurement Policy (see 4.604).
              (2) In addition, the agency is encouraged to provide notification of the rationale for any bundled requirement to the GPE, before issuance of the solicitation (see 5.201).
              (c) Notification to SBA of follow-on bundled or consolidated requirements. For each follow-on bundled or consolidated requirement, the contracting officer shall obtain the following from the requiring activity and notify the SBA PCR no later than 30 days prior to issuance of the solicitation:
              (1) The amount of savings and benefits achieved under the prior consolidation or bundling.
              (2) Whether such savings and benefits will continue to be realized if the contract remains consolidated or bundled.
              (3) Whether such savings and benefits would be greater if the procurement requirements were divided into separate solicitations suitable for award to small business concerns.
              (4) List of requirements that have been added or deleted for the follow-on.
              (d) Public notification of bundling policy. In accordance with 15 U.S.C. 644(q)(2)(A)(ii), agencies shall publish the Governmentwide policy regarding contract bundling, including regarding the solicitation of teaming and joint ventures, on their agency website.
              [81 FR 67770, Sept. 30, 2016, as amended at 84 FR 19843, May 6, 2019]
            
            
              7.107-6
              Solicitation provision.
              The contracting officer shall insert the provision at 52.207-6, Solicitation of Offers from Small Business Concerns and Small Business Teaming Arrangements or Joint Ventures (Multiple-Award Contracts), in solicitations for multiple-award contracts above the substantial bundling threshold of the agency (see 7.107-4(a)).
              [81 FR 67770, Sept. 30, 2016]
            
            
              7.108
              Additional requirements for telecommuting.
              In accordance with 41 U.S.C. 3306(f), an agency shall generally not discourage a contractor from allowing its employees to telecommute in the performance of Government contracts. Therefore, agencies shall not—
              (a) Include in a solicitation a requirement that prohibits an offeror from permitting its employees to telecommute unless the contracting officer first determines that the requirements of the agency, including security requirements, cannot be met if telecommuting is permitted. The contracting officer shall document the basis for the determination in writing and specify the prohibition in the solicitation; or
              (b) When telecommuting is not prohibited, unfavorably evaluate an offer because it includes telecommuting, unless the contracting officer first determines that the requirements of the agency, including security requirements, would be adversely impacted if telecommuting is permitted. The contracting officer shall document the basis for the determination in writing and address the evaluation procedures in the solicitation.
              [69 FR 58702, Oct. 5, 2004, as amended at 79 FR 24198, Apr. 29, 2014]
            
          
          
            Subpart 7.2—Planning for the Purchase of Supplies in Economic Quantities
            
              Source:
              50 FR 35475, Aug. 30, 1985, unless otherwise noted.
            
            
              7.200
              Scope of subpart.
              This subpart prescribes policies and procedures for gathering information from offerors to assist the Government in planning the most advantageous quantities in which supplies should be purchased.
            
            
              
              7.201
              [Reserved]
            
            
              7.202
              Policy.
              (a) Agencies are required by 10 U.S.C. 2384a and 41 U.S.C. 3310 to procure supplies in such quantity as—
              (1) Will result in the total cost and unit cost most advantageous to the Government, where practicable; and
              (2) Does not exceed the quantity reasonably expected to be required by the agency.
              (b) Each solicitation for a contract for supplies is required, if practicable, to include a provision inviting each offeror responding to the solicitation—
              (1) To state an opinion on whether the quantity of the supplies proposed to be acquired is economically advantageous to the Government; and
              (2) If applicable, to recommend a quantity or quantities which would be more economically advantageous to the Government. Each such recommendation is required to include a quotation of the total price and the unit price for supplies procured in each recommended quantity.
              [84 FR 19843, May 6, 2019]
            
            
              7.203
              Solicitation provision.
              Contracting officers shall insert the provision at 52.207-4, Economic Purchase Quantity—Supplies, in solicitations for supplies. The provision need not be inserted if the solicitation is for a contract under the General Services Administration's multiple award schedule contract program, or if the contracting officer determines that—
              (a) The Government already has the data;
              (b) The data is otherwise readily available; or
              (c) It is impracticable for the Government to vary its future requirements.
              [84 FR 19843, May 6, 2019]
            
            
              7.204
              Responsibilities of contracting officers.
              (a) Contracting officers are responsible for transmitting offeror responses to the solicitation provision at 52.207-4 to appropriate inventory management/requirements development activities in accordance with agency procedures. The economic purchase quantity data so obtained are intended to assist inventory managers in establishing and evaluating economic order quantities for supplies under their cognizance.
              (b) In recognition of the fact that economic purchase quantity data furnished by offerors are only one of many data inputs required for determining the most economical order quantities, contracting officers should generally take no action to revise quantities to be acquired in connection with the instant procurement. However, if a significant price variation is evident from offeror responses, and the potential for significant savings is apparent, the contracting officer shall consult with the cognizant inventory manager or requirements development activity before proceeding with an award or negotiations. If this consultation discloses that the Government should be ordering an item of supply in different quantities and the inventory manager/requirements development activity concurs, the solicitation for the item should be amended or canceled and a new requisition should be obtained.
            
          
          
            Subpart 7.3—Contractor Versus Government Performance
            
              Source:
              71 FR 20299, Apr. 19, 2006, unless otherwise noted.
            
            
              7.300
              [Reserved]
            
            
              7.301
              Definitions.
              Definitions of “inherently governmental activity” and other terms applicable to this subpart are set forth at Attachment D of the Office of Management and Budget Circular No. A-76 (Revised), Performance of Commercial Activities, dated May 29, 2003 (the Circular).
            
            
              7.302
              Policy.
              (a) The Circular provides that it is the policy of the Government to—
              (1) Perform inherently governmental activities with Government personnel; and
              (2) Subject commercial activities to the forces of competition.
              (b) As provided in the Circular, agencies shall—

              (1) Not use contractors to perform inherently governmental activities;
              
              (2) Conduct public-private competitions in accordance with the provisions of the Circular and, as applicable, these regulations;
              (3) Give appropriate consideration relative to cost when making performance decisions between agency and contractor performance in public-private competitions;
              (4) Consider the Agency Tender Official an interested party in accordance with 31 U.S.C. 3551 to 3553 for purposes of filing a protest at the Government Accountability Office; and
              (5) Hear contests in accordance with OMB Circular A-76, Attachment B, Paragraph F.
              (c) When using sealed bidding in public-private competitions under OMB Circular A-76, contracting officers shall not hold discussions to correct deficiencies.
            
            
              7.303-7.304
              [Reserved]
            
            
              7.305
              Solicitation provisions and contract clause.
              (a) The contracting officer shall, when soliciting offers and tenders, insert in solicitations issued for standard competitions the provision at 52.207-1, Notice of Standard Competition.
              (b) The contracting officer shall, when soliciting offers, insert in solicitations issued for streamlined competitions the provision at 52.207-2, Notice of Streamlined Competition.
              (c) The contracting officer shall insert the clause at 52.207-3, Right of First Refusal of Employment, in all solicitations which may result in a conversion from in-house performance to contract performance of work currently being performed by the Government and in contracts that result from the solicitations, whether or not a public-private competition is conducted. The 10-day period in the clause may be varied by the contracting officer up to a period of 90 days.
            
          
          
            Subpart 7.4—Equipment Lease or Purchase
            
              7.400
              Scope of subpart.
              This subpart provides guidance pertaining to the decision to acquire equipment by lease or purchase. It applies to both the initial acquisition of equipment and the renewal or extension of existing equipment leases.
            
            
              7.401
              Acquisition considerations.
              (a) Agencies should consider whether to lease or purchase equipment based on a case-by-case evaluation of comparative costs and other factors. The following factors are the minimum that should be considered:
              (1) Estimated length of the period the equipment is to be used and the extent of use within that period.
              (2) Financial and operating advantages of alternative types and makes of equipment.
              (3) Cumulative rental payments for the estimated period of use.
              (4) Net purchase price.
              (5) Transportation and installation costs.
              (6) Maintenance and other service costs.
              (7) Potential obsolescence of the equipment because of imminent technological improvements.
              (b) The following additional factors should be considered, as appropriate, depending on the type, cost, complexity, and estimated period of use of the equipment:
              (1) Availability of purchase options.
              (2) Potential for use of the equipment by other agencies after its use by the acquiring agency is ended.
              (3) Trade-in or salvage value.
              (4) Imputed interest.
              (5) Availability of a servicing capability, especially for highly complex equipment; e.g., can the equipment be serviced by the Government or other sources if it is purchased?
            
            
              7.402
              Acquisition methods.
              (a) Purchase method. (1) Generally, the purchase method is appropriate if the equipment will be used beyond the point in time when cumulative leasing costs exceed the purchase costs.
              (2) Agencies should not rule out the purchase method of equipment acquisition in favor of leasing merely because of the possibility that future technological advances might make the selected equipment less desirable.
              (b) Lease method. (1) The lease method is appropriate if it is to the Government's advantage under the circumstances. The lease method may also serve as an interim measure when the circumstances—
              (i) Require immediate use of equipment to meet program or system goals; but
              (ii) Do not currently support acquisition by purchase.
              (2) If a lease is justified, a lease with option to purchase is preferable.
              (3) Generally, a long term lease should be avoided, but may be appropriate if an option to purchase or other favorable terms are included.
              (4) If a lease with option to purchase is used, the contract shall state the purchase price or provide a formula which shows how the purchase price will be established at the time of purchase.
              [50 FR 35475, Aug. 30, 1985, as amended at 59 FR 67026, Dec. 28, 1994]
            
            
              7.403
              General Services Administration assistance.
              (a) When requested by an agency, the General Services Administration (GSA) will assist in lease or purchase decisions by providing information such as—
              (1) Pending price adjustments to Federal Supply Schedule contracts;
              (2) Recent or imminent technological developments;
              (3) New techniques; and
              (4) Industry or market trends.

              (b) Agencies may request information from the following GSA office: U.S. General Services Administration, Federal Acquisition Service, Office of Acquisition Management, 2200 Crystal Drive, Room 806, Arlington, VA. 22202. Email: fasam@gsa.gov.
              
              [48 FR 42124, Sept. 19, 1983, as amended at 54 FR 29280, July 11, 1989; 61 FR 41468, Aug. 8, 1996; 62 FR 40236, July 25, 1997; 77 FR 56743, Sept. 13, 2012]
            
            
              7.404
              Contract clause.
              The contracting officer shall insert a clause substantially the same as the clause in 52.207-5, Option to Purchase Equipment, in solicitations and contracts involving a lease with option to purchase.
              [59 FR 67026, Dec. 28, 1994]
            
          
          
            Subpart 7.5—Inherently Governmental Functions
            
              Source:
              61 FR 2628, Jan. 26, 1996, unless otherwise noted.
            
            
              7.500
              Scope of subpart.
              The purpose of this subpart is to prescribe policies and procedures to ensure that inherently governmental functions are not performed by contractors.
              [61 FR 2628, Jan. 26, 1996, as amended at 71 FR 20300, Apr. 19, 2006]
            
            
              7.501
              [Reserved]
            
            
              7.502
              Applicability.
              The requirements of this subpart apply to all contracts for services. This subpart does not apply to services obtained through either personnel appointments, advisory committees, or personal services contracts issued under statutory authority.
            
            
              7.503
              Policy.
              (a) Contracts shall not be used for the performance of inherently governmental functions.
              (b) Agency decisions which determine whether a function is or is not an inherently governmental function may be reviewed and modified by appropriate Office of Management and Budget officials.
              (c) The following is a list of examples of functions considered to be inherently governmental functions or which shall be treated as such. This list is not all inclusive:
              (1) The direct conduct of criminal investigations.
              (2) The control of prosecutions and performance of adjudicatory functions other than those relating to arbitration or other methods of alternative dispute resolution.
              (3) The command of military forces, especially the leadership of military personnel who are members of the combat, combat support, or combat service support role.
              (4) The conduct of foreign relations and the determination of foreign policy.

              (5) The determination of agency policy, such as determining the content and application of regulations, among other things.
              (6) The determination of Federal program priorities for budget requests.
              (7) The direction and control of Federal employees.
              (8) The direction and control of intelligence and counter-intelligence operations.
              (9) The selection or non-selection of individuals for Federal Government employment, including the interviewing of individuals for employment.
              (10) The approval of position descriptions and performance standards for Federal employees.
              (11) The determination of what Government property is to be disposed of and on what terms (although an agency may give contractors authority to dispose of property at prices within specified ranges and subject to other reasonable conditions deemed appropriate by the agency).
              (12) In Federal procurement activities with respect to prime contracts—
              (i) Determining what supplies or services are to be acquired by the Government (although an agency may give contractors authority to acquire supplies at prices within specified ranges and subject to other reasonable conditions deemed appropriate by the agency);
              (ii) Participating as a voting member on any source selection boards;
              (iii) Approving any contractual documents, to include documents defining requirements, incentive plans, and evaluation criteria;
              (iv) Awarding contracts;
              (v) Administering contracts (including ordering changes in contract performance or contract quantities, taking action based on evaluations of contractor performance, and accepting or rejecting contractor products or services);
              (vi) Terminating contracts;
              (vii) Determining whether contract costs are reasonable, allocable, and allowable; and
              (viii) Participating as a voting member on performance evaluation boards.
              (13) The approval of agency responses to Freedom of Information Act requests (other than routine responses that, because of statute, regulation, or agency policy, do not require the exercise of judgment in determining whether documents are to be released or withheld), and the approval of agency responses to the administrative appeals of denials of Freedom of Information Act requests.
              (14) The conduct of administrative hearings to determine the eligibility of any person for a security clearance, or involving actions that affect matters of personal reputation or eligibility to participate in Government programs.
              (15) The approval of Federal licensing actions and inspections.
              (16) The determination of budget policy, guidance, and strategy.
              (17) The collection, control, and disbursement of fees, royalties, duties, fines, taxes, and other public funds, unless authorized by statute, such as 31 U.S.C. 3718 (relating to private collection contractors and private attorney collection services), but not including—
              (i) Collection of fees, fines, penalties, costs, or other charges from visitors to or patrons of mess halls, post or base exchange concessions, national parks, and similar entities or activities, or from other persons, where the amount to be collected is easily calculated or predetermined and the funds collected can be easily controlled using standard case management techniques; and
              (ii) Routine voucher and invoice examination.
              (18) The control of the treasury accounts.
              (19) The administration of public trusts.
              (20) The drafting of Congressional testimony, responses to Congressional correspondence, or agency responses to audit reports from the Inspector General, the Government Accountability Office, or other Federal audit entity.

              (d) The following is a list of examples of functions generally not considered to be inherently governmental functions. However, certain services and actions that are not considered to be inherently governmental functions may approach being in that category because of the nature of the function, the manner in which the contractor performs the contract, or the manner in which the Government administers contractor performance. This list is not all inclusive:
              
              (1) Services that involve or relate to budget preparation, including workload modeling, fact finding, efficiency studies, and should-cost analyses, etc.
              (2) Services that involve or relate to reorganization and planning activities.
              (3) Services that involve or relate to analyses, feasibility studies, and strategy options to be used by agency personnel in developing policy.
              (4) Services that involve or relate to the development of regulations.
              (5) Services that involve or relate to the evaluation of another contractor's performance.
              (6) Services in support of acquisition planning.
              (7) Contractors providing assistance in contract management (such as where the contractor might influence official evaluations of other contractors).
              (8) Contractors providing technical evaluation of contract proposals.
              (9) Contractors providing assistance in the development of statements of work.
              (10) Contractors providing support in preparing responses to Freedom of Information Act requests.
              (11) Contractors working in any situation that permits or might permit them to gain access to confidential business information and/or any other sensitive information (other than situations covered by the National Industrial Security Program described in 4.402(b)).
              (12) Contractors providing information regarding agency policies or regulations, such as attending conferences on behalf of an agency, conducting community relations campaigns, or conducting agency training courses.
              (13) Contractors participating in any situation where it might be assumed that they are agency employees or representatives.
              (14) Contractors participating as technical advisors to a source selection board or participating as voting or nonvoting members of a source evaluation board.
              (15) Contractors serving as arbitrators or providing alternative methods of dispute resolution.
              (16) Contractors constructing buildings or structures intended to be secure from electronic eavesdropping or other penetration by foreign governments.
              (17) Contractors providing inspection services.
              (18) Contractors providing legal advice and interpretations of regulations and statutes to Government officials.
              (19) Contractors providing special non-law enforcement, security activities that do not directly involve criminal investigations, such as prisoner detention or transport and non-military national security details.
              (e) Agency implementation shall include procedures requiring the agency head or designated requirements official to provide the contracting officer, concurrent with transmittal of the statement of work (or any modification thereof), a written determination that none of the functions to be performed are inherently governmental. This assessment should place emphasis on the degree to which conditions and facts restrict the discretionary authority, decision-making responsibility, or accountability of Government officials using contractor services or work products. Disagreements regarding the determination will be resolved in accordance with agency procedures before issuance of a solicitation.
              [61 FR 2628, Jan. 26, 1996, as amended at 62 FR 40236, July 25, 1997; 71 FR 57380, Sept. 28, 2006; 84 FR 19843, May 6, 2019]
            
          
        
        
          Pt. 8
          PART 8—REQUIRED SOURCES OF SUPPLIES AND SERVICES
          
            Sec.
            8.000
            Scope of part.
            8.001
            General.
            8.002
            Priorities for use of mandatory Government sources.
            8.003
            Use of other mandatory sources.
            8.004
            Use of other sources.
            8.005
            Contract clause.
            
              Subpart 8.1—Excess Personal Property
              8.101
              [Reserved]
              8.102
              Policy.
              8.103
              Information on available excess personal property.
              8.104
              Obtaining nonreportable property.
            
            
              Subparts 8.2-8.3 [Reserved]
            
            
              Subpart 8.4—Federal Supply Schedules
              8.401
              Definitions.
              8.402
              General.
              
              8.403
              Applicability.
              8.404
              Use of Federal Supply Schedules.
              8.405
              Ordering procedures for Federal Supply Schedules.
              8.405-1
              Ordering procedures for supplies, and services not requiring a statement of work.
              8.405-2
              Ordering procedures for services requiring a statement of work.
              8.405-3
              Blanket purchase agreements (BPAs).
              8.405-4
              Price reductions.
              8.405-5
              Small business.
              8.405-6
              Limiting sources.
              8.405-7
              Payment.
              8.406
              Ordering activity responsibilities.
              8.406-1
              Order placement.
              8.406-2
              Inspection and acceptance.
              8.406-3
              Remedies for nonconformance.
              8.406-4
              Termination for cause.
              8.406-5
              Termination for the Government's convenience.
              8.406-6
              Disputes.
              8.406-7 
              Contractor Performance Evaluation.
            
            
              Subpart 8.5—Acquisition of Helium
              8.500
              Scope of subpart.
              8.501
              Definitions.
              8.502
              Policy.
              8.503
              Exception.
              8.504
              Procedures.
              8.505
              Contract clause.
            
            
              Subpart 8.6—Acquisition from Federal Prison Industries, Inc.
              8.601
              General.
              8.602
              Policy.
              8.603
              Purchase priorities.
              8.604
              Waivers.
              8.605
              Exceptions.
              8.606
              Evaluating FPI performance.
              8.607
              Performance as a subcontractor.
              8.608
              Protection of classified and sensitive information.
            
            
              Subpart 8.7—Acquisition From Nonprofit Agencies Employing People Who Are Blind or Severely Disabled
              8.700
              Scope of subpart.
              8.701
              Definitions.
              8.702
              General.
              8.703
              Procurement List.
              8.704
              Purchase priorities.
              8.705
              Procedures.
              8.705-1
              General.
              8.705-2
              Direct-order process.
              8.705-3
              Allocation process.
              8.705-4
              Compliance with orders.
              8.706
              Purchase exceptions.
              8.707
              Prices.
              8.708
              Shipping.
              8.709
              Payments.
              8.710
              Quality of merchandise.
              8.711
              Quality complaints.
              8.712
              Specification changes.
              8.713
              Optional acquisition of supplies and services.
              8.714
              Communications with the central nonprofit agencies and the Committee.
              8.715
              Replacement commodities.
              8.716
              Change-of-name and successor in interest procedures.
            
            
              Subpart 8.8—Acquisition of Printing and Related Supplies
              8.800
              Scope of subpart.
              8.801
              Definitions.
              8.802
              Policy.
            
            
              Subparts 8.9-8.10 [Reserved]
            
            
              Subpart 8.11—Leasing of Motor Vehicles
              8.1100
              Scope of subpart.
              8.1101
              Definitions.
              8.1102
              Presolicitation requirements.
              8.1103
              Contract requirements.
              8.1104
              Contract clauses.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42129, Sept. 19, 1983, unless otherwise noted.
          
          
            8.000
            Scope of part.
            This part deals with prioritizing sources of supplies and services for use by the Government.
            [78 FR 80378, Dec. 31, 2013]
          
          
            8.001
            General.
            Regardless of the source of supplies or services to be acquired, information technology acquisitions shall comply with capital planning and investment control requirements in 40 U.S.C. 11312 and OMB Circular A-130.
            [67 FR 56119, Aug. 30, 2002, as amended at 70 FR 57454, Sept. 30, 2005]
          
          
            8.002
            Priorities for use of mandatory Government sources.
            (a) Except as required by 8.003, or as otherwise provided by law, agencies shall satisfy requirements for supplies and services from or through the mandatory Government sources and publications listed below in descending order of priority:
            (1) Supplies. (i) Inventories of the requiring agency.
            (ii) Excess from other agencies (see subpart 8.1).

            (iii) Federal Prison Industries, Inc. (see subpart 8.6).
            
            (iv) Supplies that are on the Procurement List maintained by the Committee for Purchase From People Who Are Blind or Severely Disabled (see Subpart 8.7).
            (v) Wholesale supply sources, such as stock programs of the General Services Administration (GSA) (see 41 CFR 101-26.3), the Defense Logistics Agency (see 41 CFR 101-26.6), the Department of Veterans Affairs (see 41 CFR 101-26.704), and military inventory control points.
            (2) Services. Services that are on the Procurement List maintained by the Committee for Purchase From People Who Are Blind or Severely Disabled (see subpart 8.7).
            (b) Sources other than those listed in paragraph (a) of this section may be used as prescribed in 41 CFR 101-26.301 and in an unusual and compelling urgency as prescribed in 6.302-2 and in 41 CFR 101-25.101-5.
            (c) The statutory obligation for Government agencies to satisfy their requirements for supplies or services available from the Committee for Purchase From People Who Are Blind or Severely Disabled also applies when contractors purchase the supplies or services for Government use.
            [78 FR 80378, Dec. 30, 2013]
          
          
            8.003
            Use of other mandatory sources.
            Agencies shall satisfy requirements for the following supplies or services from or through specified sources, as applicable:
            (a) Public utility services (see part 41).
            (b) Printing and related supplies (see subpart 8.8).
            (c) Leased motor vehicles (see subpart 8.11).
            (d) Strategic and critical materials (e.g., metals and ores) from inventories exceeding Defense National Stockpile requirements (detailed information is available from the DLA Strategic Materials, 8725 John J. Kingman Rd., Suite 3229, Fort Belvoir, VA 22060-6223.
            (e) Helium (see subpart 8.5—Acquisition of Helium).
            [78 FR 80378, Dec. 31, 2013]
          
          
            8.004
            Use of other sources.
            If an agency is unable to satisfy requirements for supplies and services from the mandatory sources listed in 8.002 and 8.003, agencies are encouraged to consider satisfying requirements from or through the non-mandatory sources listed in paragraph (a) of this section (not listed in any order of priority) before considering the non-mandatory source listed in paragraph (b) of this section. When satisfying requirements from non-mandatory sources, see 7.105(b) and part 19 regarding consideration of small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business (including 8(a) participants), and women-owned small business concerns.
            (a)(1) Supplies. Federal Supply Schedules, Governmentwide acquisition contracts, multi-agency contracts, and any other procurement instruments intended for use by multiple agencies, including blanket purchase agreements (BPAs) under Federal Supply Schedule contracts (e.g., Federal Strategic Sourcing Initiative (FSSI) agreements accessible at http://www.gsa.gov/fssi (see also 5.601)).
            (2) Services. Agencies are encouraged to consider Federal Prison Industries, Inc., as well as the sources listed in paragraph (a)(1) of this section (see subpart 8.6).
            (b) Commercial sources (including educational and non-profit institutions) in the open market.
            [78 FR 80378, Dec. 31, 2013]
          
          
            8.005
            Contract clause.
            Insert the clause at 52.208-9, Contractor Use of Mandatory Sources of Supply and Services, in solicitations and contracts that require a contractor to provide supplies or services for Government use that are on the Procurement List maintained by the Committee for Purchase From People Who Are Blind or Severely Disabled. The contracting officer shall identify in the contract schedule the supplies or services that shall be purchased from a mandatory source and the specific source.
            [66 FR 65368, Dec. 18, 2001. Redesignated and amended at 67 FR 56119, Aug. 30, 2002; 69 FR 34230, June 18, 2004. Redesignated at 78 FR 80378, Dec. 31, 2013; 84 FR 19843, May 6, 2019]
          
          
            
            Subpart 8.1—Excess Personal Property
            
              8.101
              [Reserved]
            
            
              8.102
              Policy.
              When practicable, agencies must use excess personal property as the first source of supply for agency and cost-reimbursement contractor requirements. Agency personnel must make positive efforts to satisfy agency requirements by obtaining and using excess personal property (including that suitable for adaptation or substitution) before initiating a contract action.
              [67 FR 13053, Mar. 20, 2002]
            
            
              8.103
              Information on available excess personal property.
              Information regarding the availability of excess personal property can be obtained through—
              (a) Review of excess personal property catalogs and bulletins issued by the General Services Administration (GSA);
              (b) Personal contact with GSA or the activity holding the property;
              (c) Submission of supply requirements to the regional offices of GSA (GSA Form 1539, Request for Excess Personal Property, is available for this purpose); and
              (d) Examination and inspection of reports and samples of excess personal property in GSA regional offices.
            
            
              8.104
              Obtaining nonreportable property.
              GSA will assist agencies in meeting their requirements for supplies of the types excepted from reporting as excess by the Federal Management Regulations (41 CFR 102-36.90). Federal agencies requiring such supplies should contact the appropriate GSA regional office.
              [48 FR 42129, Sept. 19, 1983, as amended at 69 FR 17745, Apr. 5, 2004]
            
          
          
            Subparts 8.2-8.3 [Reserved]
          
          
            Subpart 8.4—Federal Supply Schedules
            
              Source:
              69 FR 34234, June 18, 2004, unless otherwise noted.
            
            
              8.401
              Definitions.
              As used in this subpart—
              
                Ordering activity means an activity that is authorized to place orders, or establish blanket purchase agreements (BPA), against the General Services Administration's (GSA) Multiple Award Schedule contracts. A list of eligible ordering activities is available at http://www.gsa.gov/schedules (click “For Customers Ordering from Schedules” and then “Eligibility to Use GSA Sources”).
              
                Multiple Award Schedule (MAS) means contracts awarded by GSA or the Department of Veterans Affairs (VA) for similar or comparable supplies, or services, established with more than one supplier, at varying prices. The primary statutory authorities for the MAS program are 41 U.S.C. 152(3), Competitive Procedures, and 40 U.S.C. 501, Services for Executive Agencies.
              
                Requiring agency means the agency needing the supplies or services.
              
                Schedules e-Library means the on-line source for GSA and VA Federal Supply Schedule contract award information. Schedules e-Library may be accessed at http://www.gsa.gov/elibrary.
              
              
                Special Item Number (SIN) means a group of generically similar (but not identical) supplies or services that are intended to serve the same general purpose or function.
              [69 FR 34234, June 18, 2004, as amended at 70 FR 43578, July 27, 2005; 79 FR 24198, Apr. 29, 2014]
            
            
              8.402
              General.

              (a) The Federal Supply Schedule program is also known as the GSA Schedules Program or the Multiple Award Schedule Program. The Federal Supply Schedule program is directed and managed by GSA and provides Federal agencies (see 8.004) with a simplified process for obtaining commercial supplies and services at prices associated with volume buying. Indefinite delivery contracts are awarded to provide supplies and services at stated prices for given periods of time. GSA may delegate certain responsibilities to other agencies (e.g., GSA has delegated authority to the VA to procure medical supplies under the VA Federal Supply Schedules program). Orders issued under the VA Federal Supply Schedule program are covered by this subpart. Additionally, the Department of Defense (DoD) manages similar systems of schedule-type contracting for military items; however, DoD systems are not covered by this subpart.

              (b) GSA schedule contracts require all schedule contractors to publish an “Authorized Federal Supply Schedule Pricelist” (pricelist). The pricelist contains all supplies and services offered by a schedule contractor. In addition, each pricelist contains the pricing and the terms and conditions pertaining to each Special Item Number that is on schedule. The schedule contractor is required to provide one copy of its pricelist to any ordering activity upon request. Also, a copy of the pricelist may be obtained from the Federal Supply Service by submitting a written e-mail request to schedules.infocenter@gsa.gov or by telephone at 1-800-488-3111. This subpart, together with the pricelists, contain necessary information for placing delivery or task orders with schedule contractors. In addition, the GSA schedule contracting office issues Federal Supply Schedules publications that contain a general overview of the Federal Supply Schedule (FSS) program and address pertinent topics. Ordering activities may request copies of schedules publications by contacting the Centralized Mailing List Service through the Internet at http://www.gsa.gov/cmls, submitting written e-mail requests to CMLS@gsa.gov; or by completing GSA Form 457, FSS Publications Mailing List Application, and mailing it to the GSA Centralized Mailing List Service (7SM), P.O. Box 6477, Fort Worth, TX 76115. Copies of GSA Form 457 may also be obtained from the above-referenced points of contact.

              (c)(1) GSA offers an on-line shopping service called “GSA Advantage!” through which ordering activities may place orders against Schedules. (Ordering activities may also use GSA Advantage! to place orders through GSA's Global Supply System, a GSA wholesale supply source, formerly known as “GSA Stock” or the “Customer Supply Center.” FAR subpart 8.4 is not applicable to orders placed through the GSA Global Supply System.) Ordering activities may access GSA Advantage! through the GSA Federal Supply Service Home Page (http://www.gsa.gov/fas) or the GSA Federal Supply Schedule Home Page at http://www.gsa.gov/schedules.
              

              (2) GSA Advantage! enables ordering activities to search specific information (i.e., national stock number, part number, common name), review delivery options, place orders directly with Schedule contractors (except see 8.405-6) and pay for orders using the Governmentwide commercial purchase card.
              (d)(1) e-Buy, GSA's electronic Request for Quotation (RFQ) system, is a part of a suite of on-line tools which complement GSA Advantage!. E-Buy allows ordering activities to post requirements, obtain quotes, and issue orders electronically. Posting an RFQ on e-Buy—
              (i) Is one medium for providing fair notice to all schedule contractors offering such supplies and services as required by 8.405-1, 8.405-2, and 8.405-3; and

              (ii) Is required when an order contains brand-name specifications (see 8.405-6).
              (2) Ordering activities may access e-Buy at http://www.ebuy.gsa.gov. For more information or assistance on either GSA Advantage! or e-Buy, contact GSA at Internet e-mail address gsa.advantage@gsa.gov.
              

              (e) For more information or assistance regarding the Federal Supply Schedule Program, review the following website: http://www.gsa.gov/schedules. Additionally, for on-line training courses regarding the Schedules Program, review the following website: http://www.gsa.gov/training.
              
              (f) For administrative convenience, an ordering activity contracting officer may add items not on the Federal Supply Schedule (also referred to as open market items) to a Federal Supply Schedule blanket purchase agreement (BPA) or an individual task or delivery order only if—

              (1) All applicable acquisition regulations pertaining to the purchase of the items not on the Federal Supply Schedule have been followed (e.g., publicizing (part 5), competition requirements (part 6), acquisition of commercial items (part 12), contracting methods (parts 13, 14, and 15), and small business programs (part 19));
              (2) The ordering activity contracting officer has determined the price for the items not on the Federal Supply Schedule is fair and reasonable;
              (3) The items are clearly labeled on the order as items not on the Federal Supply Schedule and they conform to the rules for numbering line items at subpart 4.10; and
              (4) All clauses applicable to items not on the Federal Supply Schedule are included in the order.
              (g) When using the Governmentwide commercial purchase card as a method of payment, orders at or below the micro-purchase threshold are exempt from verification in the System for Award Management as to whether the contractor has a delinquent debt subject to collection under the Treasury Offset Program (TOP).
              [69 FR 34234, June 18, 2004, as amended at 71 FR 57359, Sept. 28, 2006; 74 FR 65604, Dec. 10, 2009; 76 FR 14552, Mar. 16, 2011; 77 FR 204, Jan. 3, 2012; 78 FR 37678, June 21, 2013; 78 FR 80378, Dec. 31, 2013; 82 FR 4713, Jan. 13, 2017; 83 FR 48696, Sept. 26, 2018; 84 FR 19844, May 6, 2019]
            
            
              8.403
              Applicability.
              (a) Procedures in this subpart apply to—
              (1) Individual orders for supplies or services placed against Federal Supply Schedules contracts; and
              (2) BPAs established against Federal Supply Schedule contracts.
              (b) GSA may establish special ordering procedures for a particular schedule. In this case, that schedule will specify those special ordering procedures. Unless otherwise noted, special ordering procedures established for a Federal Supply Schedule take precedence over the procedures in 8.405.
              (c) In accordance with section 1427(b) of Public Law 108-136 (40 U.S.C. 1103 note), for requirements that substantially or to a dominant extent specify performance of architect-engineer services (as defined in 2.101), agencies—
              (1) Shall use the procedures at Subpart 36.6; and
              (2) Shall not place orders for such requirements under a Federal Supply Schedule.
              [69 FR 34234, June 18, 2004, as amended at 70 FR 11738, Mar. 9, 2005; 79 FR 24199. Apr. 29, 2014]
            
            
              8.404
              Use of Federal Supply Schedules.
              (a) General. Parts 13 (except 13.303-2(c)(3)), 14, 15, and 19 (except for the requirements at 19.102(b)(3) and 19.202-1(e)(1)(iii)) do not apply to BPAs or orders placed against Federal Supply Schedules contracts (but see 8.405-5). BPAs and orders placed against a MAS, using the procedures in this subpart, are considered to be issued using full and open competition (see 6.102(d)(3)). Therefore, when establishing a BPA (as authorized by 13.303-2(c)(3)), or placing orders under Federal Supply Schedule contracts using the procedures of 8.405, ordering activities shall not seek competition outside of the Federal Supply Schedules or synopsize the requirement; but see paragraph (g) of this section.
              (b)(1) The contracting officer, when placing an order or establishing a BPA, is responsible for applying the regulatory and statutory requirements applicable to the agency for which the order is placed or the BPA is established. The requiring agency shall provide the information on the applicable regulatory and statutory requirements to the contracting officer responsible for placing the order.
              (2) For orders over $550,000, see subpart 17.5 for additional requirements for interagency acquisitions.
              (c) Acquisition planning. Orders placed under a Federal Supply Schedule contract—
              (1) Are not exempt from the development of acquisition plans (see subpart 7.1), and an information technology acquisition strategy (see Part 39);
              (2) Shall comply with all FAR requirements for a consolidated or bundled contract when the order meets the definition at 2.101(b) of “consolidation” or “bundling”; and

              (3) Must, whether placed by the requiring agency, or on behalf of the requiring agency, be consistent with the requiring agency's statutory and regulatory requirements applicable to the acquisition of the supply or service.
              
              (d) Pricing. Supplies offered on the schedule are listed at fixed prices. Services offered on the schedule are priced either at hourly rates, or at a fixed price for performance of a specific task (e.g., installation, maintenance, and repair). GSA has already determined the prices of supplies and fixed-price services, and rates for services offered at hourly rates, under schedule contracts to be fair and reasonable. Therefore, ordering activities are not required to make a separate determination of fair and reasonable pricing, except for a price evaluation as required by 8.405-2(d). By placing an order against a schedule contract using the procedures in 8.405, the ordering activity has concluded that the order represents the best value (as defined in FAR 2.101) and results in the lowest overall cost alternative (considering price, special features, administrative costs, etc.) to meet the Government's needs. Although GSA has already negotiated fair and reasonable pricing, ordering activities may seek additional discounts before placing an order (see 8.405-4).
              (e) The procedures under subpart 33.1 are applicable to the issuance of an order or the establishment of a BPA against a schedule contract.
              (f) If the ordering activity issues an RFQ, the ordering activity shall provide the RFQ to any schedule contractor that requests a copy of it.
              (g)(1) Ordering activities shall publicize contract actions funded in whole or in part by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5):
              (i) Notices of proposed MAS orders (including orders issued under BPAs) that are for “informational purposes only” exceeding $25,000 shall follow the procedures in 5.704 for posting orders.
              (ii) Award notices for MAS orders (including orders issued under BPAs) shall follow the procedures in 5.705.
              (2) When an order is awarded or a Blanket Purchase Agreement is established with an estimated value greater than the simplified acquisition threshold and supported by a limited-source justification at 8.405-6(a), the ordering activity contracting officer must—
              (i) Publicize the action (see 5.301); and
              (ii) Post the justification in accordance with 8.405-6(a)(2).
              (h) Type-of-order preference for services. (1) The ordering activity shall specify the order type (i.e., firm-fixed price, time-and-materials, or labor-hour) for the services offered on the schedule priced at hourly rates.
              (2) Agencies shall use fixed-price orders for the acquisition of commercial services to the maximum extent practicable.
              (3)(i) A time-and-materials or labor-hour order may be used for the acquisition of commercial services only when it is not possible at the time of placing the order to estimate accurately the extent or duration of the work or to anticipate costs with any reasonable degree of confidence.
              (ii) Prior to the issuance of a time-and-materials or labor-hour order, the contracting officer shall—
              (A) Execute a determination and findings (D&F) for the order, in accordance with paragraph (h)(3)(iii) of this section that a fixed-price order is not suitable;
              (B) Include a ceiling price in the order that the contractor exceeds at its own risk; and
              (C) When the total performance period, including options, is more than three years, the D&F prepared in accordance with this paragraph shall be signed by the contracting officer and approved by the head of the contracting activity prior to the execution of the base period.
              (iii) The D&F required by paragraph (h)(3)(ii)(A) of this section shall contain sufficient facts and rationale to justify that a fixed-price order is not suitable. At a minimum, the D&F shall—
              (A) Include a description of the market research conducted (see 8.404(c) and 10.002(e));
              (B) Establish that it is not possible at the time of placing the order to accurately estimate the extent or duration of the work or anticipate costs with any reasonable degree of confidence;

              (C) Establish that the current requirement has been structured to maximize the use of fixed-price orders (e.g., by limiting the value or length of the time-and-materials/labor-hour order; or, establishing fixed prices for portions of the requirement) on future acquisitions for the same or similar requirements; and
              (D) Describe actions to maximize the use of fixed-price orders on future acquisitions for the same requirements.
              (iv) Prior to an increase in the ceiling price of a time-and-materials or labor-hour order, the ordering activity shall—
              (A) Conduct an analysis of pricing and other relevant factors to determine if the action is in the best interest of the Government and document the order file;
              (B) Follow the procedures at 8.405-6 for a change that modifies the general scope of the order; and
              (C) Comply with the requirements at 8.402(f) when modifying an order to add open market items.
              (i) Ensure that service contractor reporting requirements are met in accordance with subpart 4.17, Service Contracts Inventory.
              (j) Line items. When placing orders or establishing BPAs, ordering activities shall reference the special item number and the corresponding line or subline item awarded (established per 4.1005) in the schedule. If an ordering activity contracting officer adds an item not on the Federal Supply Schedule in accordance with 8.402(f), establish a new line item in accordance with subpart 4.10.
              [69 FR 34234, June 18, 2004, as amended at 74 FR 14638, Mar. 31, 2009; 75 FR 77735, Dec. 13, 2010; 76 FR 14552, Mar. 16, 2011; 77 FR 196, Jan. 3, 2012; 78 FR 13767, Feb. 28, 2013; 78 FR 80375, Dec. 31, 2013; 80 FR 38296, July 2, 2015; 81 FR 67772, Sept. 30, 2016; 82 FR 4713, Jan. 13, 2017; 84 FR 19838, May 6, 2019; 85 FR 11756, Feb. 27, 2020]
            
            
              8.405
              Ordering procedures for Federal Supply Schedules.

              Ordering activities shall use the ordering procedures of this section when placing an order or establishing a BPA for supplies or services. The procedures in this section apply to all schedules. For establishing BPAs and for orders under BPAs see 8.405-3.
              [69 FR 34234, June 18, 2004, as amended at 76 FR 14552, Mar. 16, 2011]
            
            
              8.405-1
              Ordering procedures for supplies, and services not requiring a statement of work.

              (a) Ordering activities shall use the procedures of this subsection when ordering supplies and services that are listed in the schedules contracts at a fixed price for the performance of a specific task, where a statement of work is not required (e.g., installation, maintenance, and repair). For establishing BPAs and for orders under BPAs see 8.405-3.
              (b) Orders at or below the micro-purchase threshold. Ordering activities may place orders at, or below, the micro-purchase threshold with any Federal Supply Schedule contractor that can meet the agency's needs. Although not required to solicit from a specific number of schedule contractors, ordering activities should attempt to distribute orders among contractors.
              (c) Orders exceeding the micro-purchase threshold but not exceeding the simplified acquisition threshold. Ordering activities shall place orders with the schedule contractor that can provide the supply or service that represents the best value. Before placing an order, an ordering activity shall:

              (1) Consider reasonably available information about the supply or service offered under MAS contracts by surveying at least three schedule contractors through the GSA Advantage! on-line shopping service, by reviewing the catalogs or pricelists of at least three schedule contractors, or by requesting quotations from at least three schedule contractors (see 8.405-5); or
              (2) Document the circumstances for restricting consideration to fewer than three schedule contractors based on one of the reasons at 8.405-6(a).
              (d) For proposed orders exceeding the simplified acquisition threshold. (1) Each order shall be placed on a competitive basis in accordance with (d)(2) and (3) of this section, unless this requirement is waived on the basis of a justification that is prepared and approved in accordance with 8.405-6.

              (2) The ordering activity contracting officer shall provide an RFQ that includes a description of the supplies to be delivered or the services to be performed and the basis upon which the selection will be made (see 8.405-1(f)).
              
              (3) The ordering activity contracting officer shall—
              (i) Post the RFQ on e-Buy to afford all schedule contractors offering the required supplies or services under the appropriate multiple award schedule(s) an opportunity to submit a quote; or
              (ii) Provide the RFQ to as many schedule contractors as practicable, consistent with market research appropriate to the circumstances, to reasonably ensure that quotes will be received from at least three contractors that can fulfill the requirements. When fewer than three quotes are received from schedule contractors that can fulfill the requirement, the contracting officer shall prepare a written determination explaining that no additional contractors capable of fulfilling the requirement could be identified despite reasonable efforts to do so. The determination must clearly explain efforts made to obtain quotes from at least three schedule contractors.
              (4) The ordering activity contracting officer shall ensure that all quotes received are fairly considered and award is made in accordance with the basis for selection in the RFQ.
              (e) When an order contains brand-name specifications, the contracting officer shall post the RFQ on e-Buy along with the justification or documentation, as required by 8.405-6. An RFQ is required when a purchase description specifies a brand-name.
              (f) In addition to price (see 8.404(d) and 8.405-4), when determining best value, the ordering activity may consider, among other factors, the following:
              (1) Past performance.
              (2) Special features of the supply or service required for effective program performance.
              (3) Trade-in considerations.
              (4) Probable life of the item selected as compared with that of a comparable item.
              (5) Warranty considerations.
              (6) Maintenance availability.
              (7) Environmental and energy efficiency considerations.
              (8) Delivery terms.
              (g) Minimum documentation. The ordering activity shall document—
              (1) The schedule contracts considered, noting the contractor from which the supply or service was purchased;
              (2) A description of the supply or service purchased;
              (3) The amount paid;
              (4) When an order exceeds the simplified acquisition threshold, evidence of compliance with the ordering procedures at 8.405-1(d); and
              (5) The basis for the award decision.
              [69 FR 34234, June 18, 2004, as amended at 70 FR 43578, July 27, 2005; 71 FR 57359, Sept. 28, 2006; 76 FR 14552, Mar. 16, 2011; 77 FR 193, Jan. 3, 2012]
            
            
              8.405-2
              Ordering procedures for services requiring a statement of work.
              (a) General. Ordering activities shall use the procedures in this subsection when ordering services priced at hourly rates as established by the schedule contracts. The applicable services will be identified in the Federal Supply Schedule publications and the contractor's pricelists. For establishing BPAs and for orders under BPAs see 8.405-3.
              (b) Statements of Work (SOWs). All Statements of Work shall include a description of work to be performed; location of work; period of performance; deliverable schedule; applicable performance standards; and any special requirements (e.g., security clearances, travel, special knowledge). To the maximum extent practicable, agency requirements shall be performance-based statements (see subpart 37.6).
              (c) Request for Quotation procedures. The ordering activity must provide the Request for Quotation (RFQ), which includes the statement of work and evaluation criteria (e.g., experience and past performance), to schedule contractors that offer services that will meet the agency's needs. The RFQ may be posted to GSA's electronic RFQ system, e-Buy (see 8.402(d)).
              (1) Orders at, or below, the micro-purchase threshold. Ordering activities may place orders at, or below, the micro-purchase threshold with any Federal Supply Schedule contractor that can meet the agency's needs. The ordering activity should attempt to distribute orders among contractors.
              (2) For orders exceeding the micro-purchase threshold, but not exceeding the simplified acquisition threshold. (i) The ordering activity shall develop a statement of work, in accordance with 8.405-2(b).
              (ii) The ordering activity shall provide the RFQ (including the statement of work and evaluation criteria) to at least three schedule contractors that offer services that will meet the agency's needs or document the circumstances for restricting consideration to fewer than three schedule contractors based on one of the reasons at 8.405-6(a).

              (iii) The ordering activity shall specify the type of order (i.e., firm-fixed-price, labor-hour) for the services identified in the statement of work. The contracting officer should establish firm-fixed-prices, as appropriate.
              (3) For proposed orders exceeding the simplified acquisition threshold. In addition to meeting the requirements of 8.405-2(c)(2)(i) and (iii), the following procedures apply:
              (i) Each order shall be placed on a competitive basis in accordance with (c)(3)(ii) and (iii) of this section, unless this requirement is waived on the basis of a justification that is prepared and approved in accordance with 8.405-6.
              (ii) The ordering activity contracting officer shall provide an RFQ that includes a statement of work and the evaluation criteria.
              (iii) The ordering activity contracting officer shall—
              (A) Post the RFQ on e-Buy to afford all schedule contractors offering the required services under the appropriate multiple-award schedule(s) an opportunity to submit a quote; or
              (B) Provide the RFQ to as many schedule contractors as practicable, consistent with market research appropriate to the circumstances, to reasonably ensure that quotes will be received from at least three contractors that can fulfill the requirements. When fewer than three quotes are received from schedule contractors that can fulfill the requirements, the contracting officer shall prepare a written determination to explain that no additional contractors capable of fulfilling the requirements could be identified despite reasonable efforts to do so. The determination must clearly explain efforts made to obtain quotes from at least three schedule contractors.
              (C) Ensure all quotes received are fairly considered and award is made in accordance with the evaluation criteria in the RFQ.
              (4) The ordering activity shall provide the RFQ (including the statement of work and the evaluation criteria) to any schedule contractor who requests a copy of it.
              (d) Evaluation. The ordering activity shall evaluate all responses received using the evaluation criteria provided to the schedule contractors. The ordering activity is responsible for considering the level of effort and the mix of labor proposed to perform a specific task being ordered, and for determining that the total price is reasonable. Place the order with the schedule contractor that represents the best value (see 8.404(d) and 8.405-4). After award, ordering activities should provide timely notification to unsuccessful offerors. If an unsuccessful offeror requests information on an award that was based on factors other than price alone, a brief explanation of the basis for the award decision shall be provided.
              (e) Use of time-and-materials and labor-hour orders for services. When placing a time-and-materials or labor-hour order for services, see 8.404(h).
              (f) Minimum documentation. The ordering activity shall document—
              (1) The schedule contracts considered, noting the contractor from which the service was purchased;
              (2) A description of the service purchased;
              (3) The amount paid;
              (4) The evaluation methodology used in selecting the contractor to receive the order;
              (5) The rationale for any tradeoffs in making the selection;
              (6) The price reasonableness determination required by paragraph (d) of this subsection;
              (7) The rationale for using other than—
              (i) A firm-fixed price order; or
              (ii) A performance-based order; and .

              (8) When an order exceeds the simplified acquisition threshold, evidence of compliance with the ordering procedures at 8.405-2(c).
              [69 FR 34234, June 18, 2004, as amended at 70 FR 43579, July 27, 2005; 76 FR 14553, Mar. 16, 2011; 77 FR 197, Jan. 3, 2012]
            
            
              8.405-3
              Blanket purchase agreements (BPAs).
              (a) Establishment. (1) Ordering activities may establish BPAs under any schedule contract to fill repetitive needs for supplies or services. Ordering activities shall establish the BPA with the schedule contractor(s) that can provide the supply or service that represents the best value.
              (2) In addition to price (see 8.404(d) and 8.405-4), when determining best value, the ordering activity may consider, among other factors, the following:
              (i) Past performance.
              (ii) Special features of the supply or service required for effective program performance.
              (iii) Trade-in considerations.
              (iv) Probable life of the item selected as compared with that of a comparable item.
              (v) Warranty considerations.
              (vi) Maintenance availability.
              (vii) Environmental and energy efficiency considerations.
              (viii) Delivery terms.
              (3)(i) The ordering activity contracting officer shall, to the maximum extent practicable, give preference to establishing multiple-award BPAs, rather than establishing a single-award BPA.
              (ii) No single-award BPA with an estimated value exceeding $112 million (including any options), may be awarded unless the head of the agency determines in writing that—
              (A) The orders expected under the BPA are so integrally related that only a single source can reasonably perform the work;
              (B) The BPA provides only for firm-fixed priced orders for—
              (1) Products with unit prices established in the BPA; or
              (2) Services with prices established in the BPA for specific tasks to be performed;
              (C) Only one source is qualified and capable of performing the work at a reasonable price to the Government; or
              (D) It is necessary in the public interest to award the BPA to a single source for exceptional circumstances.
              (iii) The requirement for a determination for a single-award BPA greater than $112 million is in addition to any applicable requirement for a limited-source justification at 8.405-6. However, the two documents may be combined into one document.
              (iv) In determining how many multiple-award BPAs to establish or that a single-award BPA is appropriate, the contracting officer should consider the following factors and document the decision in the acquisition plan or BPA file:
              (A) The scope and complexity of the requirement(s);
              (B) The benefits of on-going competition and the need to periodically compare multiple technical approaches or prices;
              (C) The administrative costs of BPAs; and
              (D) The technical qualifications of the schedule contractor(s).

              (4) BPAs shall address the frequency of ordering, invoicing, discounts, requirements (e.g., estimated quantities, work to be performed), delivery locations, and time.
              (5) When establishing multiple-award BPAs, the ordering activity shall specify the procedures for placing orders under the BPAs in accordance with 8.405-3(c)(2).
              (6) Establishment of a multi-agency BPA against a Federal Supply Schedule contract is permitted if the multi-agency BPA identifies the participating agencies and their estimated requirements at the time the BPA is established.
              (7) Minimum documentation. The ordering activity contracting officer shall include in the BPA file documentation the—
              (i) Schedule contracts considered, noting the contractor to which the BPA was awarded;
              (ii) Description of the supply or service purchased;
              (iii) Price;

              (iv) Required justification for a limited-source BPA (see 8.405-6), if applicable;
              
              (v) Determination for a single-award BPA exceeding $112 million, if applicable (see (a)(3)(ii)) of this section);

              (vi) Documentation supporting the decision to establish multiple-award BPAs or a single-award BPA (see (a)(3)(iv));
              (vii) Evidence of compliance with paragraph (b) of this section, for competitively awarded BPAs, if applicable; and
              (viii) Basis for the award decision. This should include the evaluation methodology used in selecting the contractor, the rationale for any tradeoffs in making the selection, and a price reasonableness determination for services requiring a statement of work.
              (b) Competitive procedures for establishing a BPA. This paragraph applies to the establishment of a BPA, in addition to applicable instructions in paragraph (a).
              (1) For supplies, and for services not requiring a statement of work. The procedures of this paragraph apply when establishing a BPA for supplies and services that are listed in the schedule contract at a fixed price for the performance of a specific task, where a statement of work is not required (e.g., installation, maintenance, and repair).
              (i) If the estimated value of the BPA does not exceed the simplified acquisition threshold. (A) The ordering activity shall:
              (1) Consider reasonably available information about the supply or service offered under MAS contracts by surveying at least three schedule contractors through the GSA Advantage! on-line shopping service, by reviewing the catalogs or pricelists of at least three schedule contractors, or by requesting quotations from at least three schedule contractors (see 8.405-5); or
              (2) Document the circumstances for restricting consideration to fewer than three schedule contractors based on one of the reasons at 8.405-6(a).
              (B) The ordering activity shall establish the BPA with the schedule contractor(s) that can provide the best value.
              (ii) If the estimated value of the BPA exceeds the simplified acquisition threshold. The ordering activity contracting officer:
              (A) Shall provide an RFQ that includes a description of the supplies to be delivered or the services to be performed and the basis upon which the selection will be made.
              (B)(1) Shall post the RFQ on e-Buy to afford all schedule contractors offering the required supplies or services under the appropriate multiple award schedule(s) an opportunity to submit a quote; or
              (2) Shall provide the RFQ to as many schedule contractors as practicable, consistent with market research appropriate to the circumstances, to reasonably ensure that quotes will be received from at least three contractors that can fulfill the requirements. When fewer than three quotes are received from schedule contractors that can fulfill the requirements, the contracting officer shall prepare a written determination explaining that no additional contractors capable of fulfilling the requirements could be identified despite reasonable efforts to do so. The determination must clearly explain efforts made to obtain quotes from at least three schedule contractors.

              (C) Shall ensure all quotes received are fairly considered and award is made in accordance with the basis for selection in the RFQ. After seeking price reductions (see 8.405-4), establish the BPA with the schedule contractor(s) that provides the best value.
              (D) The BPA must be established in accordance with paragraphs (b)(1)(ii)(B) and (C) of this section, unless the requirement is waived on the basis of a justification that is prepared and approved in accordance with 8.405-6.
              (2) For services requiring a statement of work. This applies when establishing a BPA that requires services priced at hourly rates, as provided by the schedule contract. The applicable services will be identified in the Federal Supply Schedule publications and the contractor's pricelists.
              (i) Statements of Work (SOWs). The ordering activity shall develop a statement of work. All Statements of Work shall include a description of work to be performed; location of work; period of performance; deliverable schedule; applicable performance standards; and any special requirements (e.g., security clearances, travel, and special knowledge). To the maximum extent practicable, agency requirements shall be performance-based statements (see subpart 37.6).
              (ii) Type-of-order preference. The ordering activity shall specify the order type (i.e., firm-fixed price, time-and-materials, or labor-hour) for the services identified in the statement of work. The contracting officer should establish firm-fixed priced orders to the maximum extent practicable. For time-and-materials and labor-hour orders, the contracting officer shall follow the procedures at 8.404(h).
              (iii) Request for Quotation procedures. The ordering activity must provide a RFQ, which includes the statement of work and evaluation criteria (e.g., experience and past performance), to schedule contractors that offer services that will meet the agency's needs. The RFQ may be posted to GSA's electronic RFQ system, e-Buy (see 8.402(d)).
              (iv) If the estimated value of the BPA does not exceed the simplified acquisition threshold. The ordering activity shall provide the RFQ (including the statement of work and evaluation criteria) to at least three schedule contractors that offer services that will meet the agency's needs.
              (v) If estimated value of the BPA exceeds the simplified acquisition threshold. The ordering activity contracting officer—
              (A) Shall post the RFQ on e-Buy to afford all schedule contractors offering the required supplies or services under the appropriate multiple-award schedule an opportunity to submit a quote; or
              (B) Shall provide the RFQ, which includes the statement of work and evaluation criteria, to as many schedule contractors as practicable, consistent with market research appropriate to the circumstances, to reasonably ensure that quotes will be received from at least three contractors that can fulfill the requirements. When fewer than three quotes are received from schedule contractors that can fulfill the requirements, the contracting officer shall document the file. The contracting officer shall prepare a written determination explaining that no additional contractors capable of fulfilling the requirements could be identified despite reasonable efforts to do so. The determination must clearly explain efforts made to obtain quotes from at least three schedule contractors.
              (vi) The ordering activity contracting officer shall ensure all quotes received are fairly considered and award is made in accordance with the basis for selection in the RFQ. The ordering activity is responsible for considering the level of effort and the mix of labor proposed to perform, and for determining that the proposed price is reasonable.
              (vii) The BPA must be established in accordance with paragraph (b)(2)(iv) or (v), and with paragraph (b)(2)(vi) of this section, unless the requirement is waived on the basis of a justification that is prepared and approved in accordance with 8.405-6.

              (viii) The ordering activity contracting officer shall establish the BPA with the schedule contractor(s) that represents the best value (see 8.404(d) and 8.405-4).
              (3) After award, ordering activities should provide timely notification to unsuccessful offerors. If an unsuccessful offeror requests information on an award that was based on factors other than price alone, a brief explanation of the basis for the award decision shall be provided.
              (c) Ordering from BPAs. The procedures in this paragraph (c) are not required for BPAs established on or before May 16, 2011. However, ordering activities are encouraged to use the procedures for such BPAs.
              (1) Single-award BPA. If the ordering activity establishes a single-award BPA, authorized users may place the order directly under the established BPA when the need for the supply or service arises.
              (2) Multiple-award BPAs. (i) Orders at or below the micro-purchase threshold. The ordering activity may place orders at or below the micro-purchase threshold with any BPA holder that can meet the agency needs. The ordering activity should attempt to distribute any such orders among the BPA holders.
              
              (ii) Orders exceeding the micro-purchase threshold but not exceeding the simplified acquisition threshold. (A) The ordering activity must provide each multiple-award BPA holder a fair opportunity to be considered for each order exceeding the micro-purchase threshold, but not exceeding the simplified acquisition threshold unless one of the exceptions at 8.405-6(a)(1)(i) applies.
              (B) The ordering activity need not contact each of the multiple-award BPA holders before placing an order if information is available to ensure that each BPA holder is provided a fair opportunity to be considered for each order.
              (C) The ordering activity contracting officer shall document the circumstances when restricting consideration to less than all multiple-award BPA holders offering the required supplies and services.
              (iii) Orders exceeding the simplified acquisition threshold. (A) The ordering activity shall place an order in accordance with paragraphs (c)(2)(iii)(A)(1), (2) and (3) of this paragraph, unless the requirement is waived on the basis of a justification that is prepared and approved in accordance with 8.405-6. The ordering activity shall—
              (1) Provide an RFQ to all BPA holders offering the required supplies or services under the multiple-award BPAs, to include a description of the supplies to be delivered or the services to be performed and the basis upon which the selection will be made;
              (2) Afford all BPA holders responding to the RFQ an opportunity to submit a quote; and
              (3) Fairly consider all responses received and make award in accordance with the selection procedures.
              (B) The ordering activity shall document evidence of compliance with these procedures and the basis for the award decision.
              (3) BPAs for hourly-rate services. If the BPA is for hourly-rate services, the ordering activity shall develop a statement of work for each order covered by the BPA. Ordering activities should place these orders on a firm-fixed price basis to the maximum extent practicable. For time-and-materials and labor-hour orders, the contracting officer shall follow the procedures at 8.404(h). All orders under the BPA shall specify a price for the performance of the tasks identified in the statement of work. The ordering activity is responsible for considering the level of effort and the mix of labor proposed to perform a specific task being ordered, and for determining that the total price is reasonable through appropriate analysis techniques, and documenting the file accordingly.
              (d) Duration of BPAs. (1) Multiple-award BPAs generally should not exceed five years in length, but may do so to meet program requirements.

              (2) A single-award BPA shall not exceed one year. It may have up to four one-year options. See paragraph (e) of this section for requirements associated with option exercise.
              (3) Contractors may be awarded BPAs that extend beyond the current term of their GSA Schedule contract, so long as there are option periods in their GSA Schedule contract that, if exercised, will cover the BPA's period of performance.
              (e) Review of BPAs. (1) The ordering activity contracting officer shall review the BPA and determine in writing, at least once a year (e.g., at option exercise), whether—
              (i) The schedule contract, upon which the BPA was established, is still in effect;
              (ii) The BPA still represents the best value (see 8.404(d)); and
              (iii) Estimated quantities/amounts have been exceeded and additional price reductions can be obtained.
              (2) The determination shall be included in the BPA file documentation.
              [76 FR 14553, Mar. 16, 2011, as amended 77 FR 197, Jan. 3, 2012; 77 FR 12929, Mar. 2, 2012; 80 FR 38296, July 2, 2015]
            
            
              8.405-4
              Price reductions.

              Ordering activities may request a price reduction at any time before placing an order, establishing a BPA, or in conjunction with the annual BPA review. However, the ordering activity shall seek a price reduction when the order or BPA exceeds the simplified acquisition threshold. Schedule contractors are not required to pass on to all schedule users a price reduction extended only to an individual ordering activity for a specific order or BPA.
              [76 FR 14555, Mar. 16, 2011]
            
            
              8.405-5
              Small business.
              (a) Although the preference programs of part 19 are not mandatory in this subpart, in accordance with section 1331 of Public Law 111-240 (15 U.S.C. 644(r))—
              (1) Ordering activity contracting officers may, at their discretion—
              (i) Set aside orders for any of the small business concerns identified in 19.000(a)(3); and
              (ii) Set aside BPAs for any of the small business concerns identified in 19.000(a)(3).
              (2) When setting aside orders and BPAs—
              (i) Follow the ordering procedures for Federal Supply Schedules at 8.405-1, 8.405-2, and 8.405-3; and
              (ii) The specific small business program eligibility requirements identified in part 19 apply.
              (b) Orders placed under schedule contracts may be credited toward the ordering activity's small business goals. For purposes of reporting an order placed with a small business schedule contractor, an ordering agency may only take credit if the awardee meets a size standard that corresponds to the North American Industry Classification System code assigned to the order in accordance with 19.102(b)(3). Ordering activities should rely on the small business representations made by schedule contractors at the contract level (but see section 19.301-2(b)(2) concerning rerepresentation for an order).

              (c) Ordering activities may consider socio-economic status when identifying contractor(s) for consideration or competition for award of an order or BPA. At a minimum, ordering activities should consider, if available, at least one small business, veteran-owned small business, service disabled veteran-owned small business, HUBZone small business, women-owned small business, or small disadvantaged business schedule contractor(s). GSA Advantage! and Schedules e-Library at http://www.gsa.gov/fas contain information on the small business representations of Schedule contractors.
              (d) For orders exceeding the micro-purchase threshold, ordering activities should give preference to the items of small business concerns when two or more items at the same delivered price will satisfy the requirement.
              [69 FR 34234, June 18, 2004, as amended at 76 FR 68034, Nov. 2, 2011; 77 FR 204, Jan. 3, 2012; 85 FR 11756, Feb. 27, 2020]
            
            
              8.405-6
              Limiting sources.
              Orders placed or BPAs established under Federal Supply Schedules are exempt from the requirements in part 6. However, an ordering activity must justify its action when restricting consideration in accordance with paragraph (a) or (b) of this section—
              (a) Orders or BPAs exceeding the micro-purchase threshold based on a limited sources justification—(1) Circumstances justifying limiting the source. (i) For a proposed order or BPA with an estimated value exceeding the micro-purchase threshold not placed or established in accordance with the procedures in 8.405-1, 8.405-2, or 8.405-3, the only circumstances that may justify the action are—
              (A) An urgent and compelling need exists, and following the procedures would result in unacceptable delays;
              (B) Only one source is capable of providing the supplies or services required at the level of quality required because the supplies or services are unique or highly specialized; or
              (C) In the interest of economy and efficiency, the new work is a logical follow-on to an original Federal Supply Schedule order provided that the original order was placed in accordance with the applicable Federal Supply Schedule ordering procedures. The original order or BPA must not have been previously issued under sole-source or limited-sources procedures.
              (ii) See 8.405-6(c) for the content of the justification for an order or BPA exceeding the simplified acquisition threshold.
              (2) Posting. (i) Within 14 days after placing an order or establishing a BPA exceeding the simplified acquisition threshold that is supported by a limited-sources justification permitted under any of the circumstances under paragraph (a)(1) of this section, the ordering activity shall—
              
              (A) Publish a notice in accordance with 5.301; and
              (B) Post the justification—
              (1) At the GPE https://www.fbo.gov;
              
              (2) On the Web site of the ordering activity agency, which may provide access to the justification by linking to the GPE; and
              (3) For a minimum of 30 days.
              (ii) In the case of an order or BPA permitted under paragraph (a)(1)(i)(A) of this section, the justification shall be posted within 30 days after award.
              (iii) Contracting officers shall carefully screen all justifications for contractor proprietary data and remove all such data, and such references and citations as are necessary to protect the proprietary data, before making the justifications available for public inspection. Contracting officers shall also be guided by the exemptions to disclosure of information contained in the Freedom of Information Act (5 U.S.C. 552) and the prohibitions against disclosure in 24.202 in determining whether other data should be removed. Although the submitter notice process set out in Executive Order 12600 “Predisclosure Notification Procedures for Confidential Commercial Information” does not apply, if the justification appears to contain proprietary data, the contracting officer should provide the contractor that submitted the information an opportunity to review the justification for proprietary data before making the justification available for public inspection, redacted as necessary. This process must not prevent or delay the posting of the justification in accordance with the timeframes required in paragraphs (a)(2)(i) and (ii) of this section.

              (iv) This posting requirement does not apply when disclosure would compromise the national security (e.g., would result in disclosure of classified information) or create other security risks.
              (b) Items peculiar to one manufacturer. An item peculiar to one manufacturer can be a particular brand name, product, or a feature of a product, peculiar to one manufacturer. A brand name item, whether available on one or more schedule contracts, is an item peculiar to one manufacturer.
              (1) Brand name specifications shall not be used unless the particular brand name, product, or feature is essential to the Government's requirements, and market research indicates other companies' similar products, or products lacking the particular feature, do not meet, or cannot be modified to meet, the agency's needs.
              (2) Documentation. (i) For proposed orders or BPAs with an estimated value exceeding the micro-purchase threshold, but not exceeding the simplified acquisition threshold, the ordering activity contracting officer shall document the basis for restricting consideration to an item peculiar to one manufacturer.
              (ii) For proposed orders or BPAs with an estimated value exceeding the simplified acquisition threshold, see paragraph (c) of this section.
              (iii) The documentation or justification must be completed and approved at the time the requirement for a brand-name item is determined. In addition, the justification for a brand-name item is required at the order level when a justification for the brand-name item was not completed for the BPA or does not adequately cover the requirements in the order.
              (3) Posting. (i) The ordering activity shall post the following information along with the Request for Quotation (RFQ) to e-Buy (http://www.ebuy.gsa.gov):
              (A) For proposed orders or BPAs with an estimated value exceeding $25,000, but not exceeding the simplified acquisition threshold, the documentation required by paragraph (b)(2)(i) of this section.
              (B) For proposed orders or BPAs with an estimated value exceeding the simplified acquisition threshold, the justification required by paragraph (c) of this section.
              (C) The documentation in paragraph (b)(2)(i) of this section and the justification in paragraph (c) of this section is subject to the screening requirement in paragraph (a)(2)(iii) of this section.
              (ii) The posting requirement of paragraph (b)(3)(i) of this section does not apply when—

              (A) Disclosure would compromise the national security (e.g., would result in disclosure of classified information) or create other security risks. The fact that access to classified matter may be necessary to submit a proposal or perform the contract does not, in itself, justify use of this exception;
              (B) The nature of the file (e.g., size, format) does not make it cost-effective or practicable for contracting officers to provide access through e-Buy; or
              (C) The agency's senior procurement executive makes a written determination that access through e-Buy is not in the Government's interest.
              (4) When applicable, the documentation and posting requirements in paragraphs (b)(2) and (3) of this section apply only to the portion of the order or BPA that requires a brand-name item. If the justification and approval is to cover only the portion of the acquisition which is brand-name, then it should so state; the approval level requirements will then only apply to that portion.
              (c) An order or BPA with an estimated value exceeding the simplified acquisition threshold. (1) For a proposed order or BPA exceeding the simplified acquisition threshold, the requiring activity shall assist the ordering activity contracting officer in the preparation of the justification. The justification shall cite that the acquisition is conducted under the authority of the Multiple-Award Schedule Program (see 8.401).
              (2) At a minimum, each justification shall include the following information:
              (i) Identification of the agency and the contracting activity, and specific identification of the document as a “Limited-Sources Justification.”
              (ii) Nature and/or description of the action being approved.
              (iii) A description of the supplies or services required to meet the agency's needs (including the estimated value).
              (iv) The authority and supporting rationale (see 8.405-6(a)(1)(i) and (b)(1)) and, if applicable, a demonstration of the proposed contractor's unique qualifications to provide the required supply or service.
              (v) A determination by the ordering activity contracting officer that the order represents the best value consistent with 8.404(d).
              (vi) A description of the market research conducted among schedule holders and the results or a statement of the reason market research was not conducted.
              (vii) Any other facts supporting the justification.
              (viii) A statement of the actions, if any, the agency may take to remove or overcome any barriers that led to the restricted consideration before any subsequent acquisition for the supplies or services is made.
              (ix) The ordering activity contracting officer's certification that the justification is accurate and complete to the best of the contracting officer's knowledge and belief.

              (x) Evidence that any supporting data that is the responsibility of technical or requirements personnel (e.g., verifying the Government's minimum needs or requirements or other rationale for limited sources) and which form a basis for the justification have been certified as complete and accurate by the technical or requirements personnel.
              (xi) For justifications under 8.405-6(a)(1), a written determination by the approving official identifying the circumstance that applies.
              (d) Justification approvals. (1) For a proposed order or BPA with an estimated value exceeding the simplified acquisition threshold, but not exceeding $700,000, the ordering activity contracting officer's certification that the justification is accurate and complete to the best of the ordering activity contracting officer's knowledge and belief will serve as approval, unless a higher approval level is established in accordance with agency procedures.
              (2) For a proposed order or BPA with an estimated value exceeding $700,000, but not exceeding $13.5 million, the justification must be approved by the advocate for competition of the activity placing the order, or by an official named in paragraph (d)(3) or (4) of this section. This authority is not delegable.

              (3) For a proposed order or BPA with an estimated value exceeding $13.5 million, but not exceeding $68 million (or, for DoD, NASA, and the Coast Guard, not exceeding $93 million), the justification must be approved by—
              
              (i) The head of the procuring activity placing the order;
              (ii) A designee who—
              (A) If a member of the armed forces, is a general or flag officer; or
              (B) If a civilian, is serving in a position in a grade above GS-15 under the General Schedule (or in a comparable or higher position under another schedule); or
              (iii) An official named in paragraph (d)(4) of this section.
              (4) For a proposed order or BPA with an estimated value exceeding $68 million (or, for DoD, NASA, and the Coast Guard, over $93 million), the justification must be approved by the senior procurement executive of the agency placing the order. This authority is not delegable, except in the case of the Under Secretary of Defense for Acquisition and Sustainment, acting as the senior procurement executive for the Department of Defense.
              [76 FR 14555, Mar. 16, 2011, as amended at 77 FR 193, Jan. 3, 2012; 79 FR 24199, Apr. 29, 2014; 80 FR 38296, July 2, 2015; 83 FR 42572, Aug. 22, 2018; 84 FR 19844, May 6, 2019]
            
            
              8.405-7
              Payment.
              Agencies may make payments for oral or written orders by any authorized means, including the Governmentwide commercial purchase card (but see 32.1108(b)(2)).
              [74 FR 65604, Dec. 10, 2009]
            
            
              8.406
              Ordering activity responsibilities.
            
            
              8.406-1
              Order placement.
              (a) Ordering activities may place orders orally, except for—
              (1) Supplies and services not requiring a statement of work exceeding the simplified acquisition threshold;
              (2) Services requiring a statement of work (SOW); and
              (3) Orders containing brand-name specifications that exceed $25,000.
              (b) Ordering activities may use Optional Form 347, an agency-prescribed form, or an established electronic communications format to order supplies or services from schedule contracts.

              (c) The ordering activity shall place an order directly with the contractor in accordance with the terms and conditions of the pricelists (see 8.402(b)). Prior to placement of the order, the ordering activity shall ensure that the regulatory and statutory requirements of the requiring agency have been applied.
              (d) Orders shall include the following information in addition to any information required by the schedule contract:
              (1) Complete shipping and billing addresses.
              (2) Contract number and date.
              (3) Agency order number.
              (4) F.o.b. delivery point; i.e., origin or destination.
              (5) Discount terms.
              (6) Delivery time or period of performance.
              (7) Special item number or national stock number.
              (8) Line item or subline item.
              (9) A statement of work for services, when required, or a brief, complete description of each item (when ordering by model number, features and options such as color, finish, and electrical characteristics, if available, must be specified).
              (10) Quantity and any variation in quantity.
              (11) Number of units.
              (12) Unit price.
              (13) Total price of order.
              (14) Points of inspection and acceptance.
              (15) Other pertinent data; e.g., delivery instructions or receiving hours and size-of-truck limitation.
              (16) Marking requirements.
              (17) Level of preservation, packaging, and packing.
              [76 FR 14557, Mar. 16, 2011, as amended at 82 FR 4713, Jan. 13, 2017]
            
            
              8.406-2
              Inspection and acceptance.
              (a) Supplies. (1) Consignees shall inspect supplies at destination except when—
              (i) The schedule contract indicates that mandatory source inspection is required by the schedule contracting agency; or

              (ii) A schedule item is covered by a product description, and the ordering activity determines that the schedule contracting agency's inspection assistance is needed (based on the ordering volume, the complexity of the supplies, or the past performance of the supplier).
              (2) When the schedule contracting agency performs the inspection, the ordering activity will provide two copies of the order specifying source inspection to the schedule contracting agency. The schedule contracting agency will notify the ordering activity of acceptance or rejection of the supplies.
              (3) Material inspected at source by the schedule contracting agency, and determined to conform with the product description of the schedule, shall not be reinspected for the same purpose. The consignee shall limit inspection to kind, count, and condition on receipt.
              (4) Unless otherwise provided in the schedule contract, acceptance is conclusive, except as regards latent defects, fraud, or such gross mistakes as amount to fraud.
              (b) Services. The ordering activity has the right to inspect all services in accordance with the contract requirements and as called for by the order. The ordering activity shall perform inspections and tests as specified in the order's quality assurance surveillance plan in a manner that will not unduly delay the work.
            
            
              8.406-3
              Remedies for nonconformance.
              (a) If a contractor delivers a supply or service, but it does not conform to the order requirements, the ordering activity shall take appropriate action in accordance with the inspection and acceptance clause of the contract, as supplemented by the order.
              (b) If the contractor fails to perform an order, or take appropriate corrective action, the ordering activity may terminate the order for cause or modify the order to establish a new delivery date (after obtaining consideration, as appropriate). Ordering activities shall follow the procedures at 8.406-4 when terminating an order for cause.
            
            
              8.406-4
              Termination for cause.
              (a)(1) An ordering activity contracting officer may terminate individual orders for cause. Termination for cause shall comply with FAR 12.403, and may include charging the contractor with excess costs resulting from repurchase.
              (2) The schedule contracting office shall be notified of all instances where an ordering activity contracting officer has terminated for cause an individual order to a Federal Supply Schedule contractor, or if fraud is suspected.
              (b) If the contractor asserts that the failure was excusable, the ordering activity contracting officer shall follow the procedures at 8.406-6, as appropriate.
              (c) If the contractor is charged excess costs, the following apply:

              (1) Any repurchase shall be made at as low a price as reasonable, considering the quality required by the Government, delivery requirement, and administrative expenses. Copies of all repurchase orders, except the copy furnished to the contractor or any other commercial concern, shall include the notation:
              
              
                Repurchase against the account of ____ [insert contractor's name] under Order ____ [insert number] under Contract ____ [insert number].
              
              
              (2) When excess costs are anticipated, the ordering activity may withhold funds due the contractor as offset security. Ordering activities shall minimize excess costs to be charged against the contractor and collect or set-off any excess costs owed.
              (3) If an ordering activity is unable to collect excess repurchase costs, it shall notify the schedule contracting office after final payment to the contractor.
              (i) The notice shall include the following information about the terminated order:
              (A) Name and address of the contractor.
              (B) Schedule, contract, and order number.
              (C) Line item number(s) and a brief description of the item(s).
              (D) Cost of schedule items involved.
              (E) Excess costs to be collected.
              (F) Other pertinent data.
              (ii) The notice shall also include the following information about the purchase contract:
              (A) Name and address of the contractor.
              (B) Item repurchase cost.
              (C) Repurchase order number and date of payment.
              (D) Contract number, if any.
              (E) Other pertinent data.
              
              (d) Only the schedule contracting officer may modify the contract to terminate for cause any, or all, supplies or services covered by the schedule contract. If the schedule contracting officer has terminated any supplies or services covered by the schedule contract, no further orders may be placed for those items. Orders placed prior to termination for cause shall be fulfilled by the contractor, unless terminated for the convenience of the Government by the ordering activity contracting officer.
              (e) Reporting. An ordering activity contracting officer, in accordance with agency procedures, shall ensure that information related to termination for cause notices and any amendments are reported. In the event the termination for cause is subsequently converted to a termination for convenience, or is otherwise withdrawn, the contracting officer shall ensure that a notice of the conversion or withdrawal is reported. All reporting shall be in accordance with 42.1503(h).
              [69 FR 34234, June 18, 2004, as amended at 75 FR 60260, Sept. 29, 2010; 78 FR 46787, Aug. 1, 2013; 82 FR 4713, Jan. 13, 2017]
            
            
              8.406-5
              Termination for the Government's convenience.
              (a) An ordering activity contracting officer may terminate individual orders for the Government's convenience. Terminations for the Government's convenience shall comply with FAR 12.403.
              (b) Before terminating orders for the Government's convenience, the ordering activity contracting officer shall endeavor to enter into a “no cost” settlement agreement with the contractor.
              (c) Only the schedule contracting officer may modify the schedule contract to terminate any, or all, supplies or services covered by the schedule contract for the Government's convenience.
            
            
              8.406-6
              Disputes.
              (a) Disputes pertaining to the performance of orders under a schedule contract. (1) Under the Disputes clause of the schedule contract, the ordering activity contracting officer may—
              (i) Issue final decisions on disputes arising from performance of the order (but see paragraph (b) of this section); or
              (ii) Refer the dispute to the schedule contracting officer.
              (2) The ordering activity contracting officer shall notify the schedule contracting officer promptly of any final decision.
              (b) Disputes pertaining to the terms and conditions of schedule contracts. The ordering activity contracting officer shall refer all disputes that relate to the contract terms and conditions to the schedule contracting officer for resolution under the Disputes clause of the contract and notify the schedule contractor of the referral.
              (c) Appeals. Contractors may appeal final decisions to either the Board of Contract Appeals servicing the agency that issued the final decision or the U.S. Court of Federal Claims.
              (d) Alternative dispute resolution. The contracting officer should use the alternative dispute resolution (ADR) procedures, to the maximum extent practicable (see 33.204 and 33.214).
            
            
              8.406-7
              Contractor Performance Evaluation.
              Ordering activities must prepare at least annually and at the time the work under the order is completed, an evaluation of contractor performance for each order that exceeds the simplified acquisition threshold in accordance with 42.1502(c).
              [78 FR 46787, Aug. 1, 2013]
            
          
          
            Subpart 8.5—Acquisition of Helium
            
              Source:
              67 FR 13064, Mar. 20, 2002, unless otherwise noted.
            
            
              8.500
              Scope of subpart.

              This subpart implements the requirements of the Helium Act (50 U.S.C. 167, et seq.) concerning the acquisition of liquid or gaseous helium by Federal agencies or by Government contractors or subcontractors for use in the performance of a Government contract (also see 43 CFR part 3195).
            
            
              8.501
              Definitions.
              As used in this subpart—
              
              
                Bureau of Land Management means the Department of the Interior, Bureau of Land Management, Amarillo Field Office, Helium Operations, 801 South Fillmore Street, Suite 500, Amarillo, TX 79101-3545.
              
                Federal helium supplier means a private helium vendor that has an in-kind crude helium sales contract with the Bureau of Land Management (BLM) and that is on the BLM Amarillo Field Office's Authorized List of Federal Helium Suppliers available via the Internet at https://www.blm.gov/programs/energy-and-minerals/helium/partners.
              
                Major helium requirement means an estimated refined helium requirement greater than 200,000 standard cubic feet (scf) (measured at 14.7 pounds per square inch absolute pressure and 70 degrees Fahrenheit temperature) of gaseous helium or 7510 liters of liquid helium delivered to a helium use location per year.
              [67 FR 13064, Mar. 20, 2002, as amended at 76 FR 68044, Nov. 2, 2011; 83 FR 42572, Aug. 22, 2018]
            
            
              8.502
              Policy.
              Agencies and their contractors and subcontractors must purchase major helium requirements from Federal helium suppliers, to the extent that supplies are available.
            
            
              8.503
              Exception.
              The requirements of this subpart do not apply to contracts or subcontracts in which the helium was acquired by the contractor prior to award of the contract or subcontract.
            
            
              8.504
              Procedures.
              The contracting officer must forward the following information to the Bureau of Land Management within 45 days of the close of each fiscal quarter:
              (a) The name of any company that supplied a major helium requirement.
              (b) The amount of helium purchased.
              (c) The delivery date(s).
              (d) The location where the helium was used.
            
            
              8.505
              Contract clause.
              Insert the clause at 52.208-8, Required Sources for Helium and Helium Usage Data, in solicitations and contracts if it is anticipated that performance of the contract involves a major helium requirement.
            
          
          
            Subpart 8.6—Acquisition From Federal Prison Industries, Inc.
            
              Source:
              69 FR 16149, Mar. 26, 2004, unless otherwise noted.
            
            
              8.601
              General.
              (a) Federal Prison Industries, Inc. (FPI), also referred to as UNICOR, is a self-supporting, wholly owned Government corporation of the District of Columbia.
              (b) FPI provides training and employment for prisoners confined in Federal penal and correctional institutions through the sale of its supplies and services to Government agencies (18 U.S.C. 4121-4128).
              (c) FPI diversifies its supplies and services to minimize adverse impact on private industry.

              (d) Supplies manufactured and services performed by FPI are listed in the FPI Schedule, which can be accessed at http://www.unicor.gov or by submitting a written request to Federal Prison Industries, Inc., Department of Justice, Washington, DC 20534.
              (e) Agencies are encouraged to purchase FPI supplies and services to the maximum extent practicable.
              [69 FR 16149, Mar. 26, 2004, as amended at 70 FR 18958, Apr. 11, 2005]
            
            
              8.602
              Policy.
              (a) In accordance with 10 U.S.C. 2410n and Section 637 of Division H of the Consolidated Appropriations Act, 2005 (Pub. L. 108-447) (18 U.S.C. 4124 note), and except as provided in paragraph (b) of this section, agencies shall—

              (1) Before purchasing an item of supply listed in the FPI Schedule, conduct market research to determine whether the FPI item is comparable to supplies available from the private sector that best meet the Government's needs in terms of price, quality, and time of delivery. This is a unilateral determination made at the discretion of the contracting officer. The arbitration provisions of 18 U.S.C. 4124(b) do not apply;
              
              (2) Prepare a written determination that includes supporting rationale explaining the assessment of price, quality, and time of delivery, based on the results of market research comparing the FPI item to supplies available from the private sector;

              (3) If the FPI item is comparable, purchase the item from FPI following the ordering procedures at http://www.unicor.gov, unless a waiver is obtained in accordance with 8.604; and
              (4) If the FPI item is not comparable in one or more of the areas of price, quality, and time of delivery—
              (i) Acquire the item using—
              (A) Competitive procedures (e.g., the procedures in 6.102, the set-aside procedures in subpart 19.5, or competition conducted in accordance with part 13); or
              (B) The fair opportunity procedures in 16.505, if placing an order under a multiple award delivery-order contract;
              (ii) Include FPI in the solicitation process and consider a timely offer from FPI for award in accordance with the item description or specifications, and evaluation factors in the solicitation—
              (A) If the solicitation is available through the Governmentwide point of entry (FedBizOpps, also known as FBO), it is not necessary to provide a separate copy of the solicitation to FPI;
              (B) If the solicitation is not available through FedBizOpps, also known as FBO, provide a copy of the solicitation to FPI;
              (iii) When using a multiple award schedule issued under the procedures in Subpart 8.4 or when using the fair opportunity procedures in 16.505—
              (A) Establish and communicate to FPI the item description or specifications, and evaluation factors that will be used as the basis for selecting a source, so that an offer from FPI can be evaluated on the same basis as the contract or schedule holder; and
              (B) Consider a timely offer from FPI;
              (iv) Award to the source offering the item determined by the agency to provide the best value to the Government; and

              (v) When the FPI item is determined to provide the best value to the Government as a result of FPI's response to a competitive solicitation, follow the ordering procedures at http://www.unicor.gov.
              
              (b) The procedures in paragraph (a) of this section do not apply if an exception in 8.605(b) through (g) applies.
              (c) In some cases where FPI and an AbilityOne participating nonprofit agency produce identical items (see 8.603), FPI grants a waiver to permit the Government to purchase a portion of its requirement from the AbilityOne participating nonprofit agency. When this occurs, the portion of the requirement for which FPI has granted a waiver—
              (1) Shall be purchased from the AbilityOne participating nonprofit agency using the procedures in Subpart 8.7; and
              (2) Shall not be subject to the procedures in paragraph (a) of this section.
              (d) Disputes regarding price, quality, character, or suitability of supplies produced by FPI, except for determinations under paragraph (a)(1) of this section, are subject to arbitration as specified in 18 U.S.C. 4124. The statute provides that the arbitration shall be conducted by a board consisting of the Comptroller General of the United States, the Administrator of General Services, and the President, or their representatives. The decisions of the board are final and binding on all parties.
              [69 FR 16149, Mar. 26, 2004, as amended at 70 FR 18958, Apr. 11, 2005; 71 FR 222, Jan. 3, 2006; 73 FR 53994, Sept. 17, 2008; 79 FR 24199, Apr. 29, 2014; 83 FR 42572, Aug. 22, 2018]
            
            
              8.603
              Purchase priorities.
              FPI and nonprofit agencies participating in the AbilityOne Program under 41 U.S.C. chapter 85, Committee for Purchase from People Who Are Blind or Severely Disabled (see subpart 8.7), may produce identical supplies or services. When this occurs, ordering offices shall purchase supplies and services in the following priorities:
              (a) Supplies. (1) Federal Prison Industries, Inc. (41 U.S.C. 8504).
              (2) AbilityOne participating nonprofit agencies.
              (3) Commercial sources.
              
              (b) Services. (1) AbilityOneparticipating nonprofit agencies.
              (2) Federal Prison Industries, Inc., or commercial sources.
              [69 FR 16149, Mar. 26, 2004, as amended at 73 FR 53994, Sept. 17, 2008; 79 FR 24199, Apr. 29, 2014]
            
            
              8.604
              Waivers.
              FPI may grant a waiver for purchase of supplies in the FPI Schedule from another source. FPI waivers ordinarily are of the following types:
              (a) General or blanket waivers issued when classes of supplies are not available from FPI.

              (b) Formal waivers issued in response to requests from offices desiring to acquire, from other sources, supplies listed in the FPI Schedule and not covered by a general waiver. Agencies shall process waiver requests in accordance with the procedures at http://www.unicor.gov.
              
            
            
              8.605
              Exceptions.
              Purchase from FPI is not mandatory and a waiver is not required if—
              (a)(1) The contracting officer makes a determination that the FPI item of supply is not comparable to supplies available from the private sector that best meet the Government's needs in terms of price, quality, and time of delivery; and
              (2) The item is acquired in accordance with 8.602(a)(4);
              (b) Public exigency requires immediate delivery or performance;
              (c) Suitable used or excess supplies are available;
              (d) The supplies are acquired and used outside the United States;
              (e) Acquiring listed items totaling $3,500 or less;
              (f) Acquiring items that FPI offers exclusively on a competitive (non-mandatory) basis, as identified in the FPI Schedule; or
              (g) Acquiring services.
              [69 FR 16149, Mar. 26, 2004, as amended at 70 FR 18958, Apr. 11, 2005; 71 FR 223, Jan. 3, 2006; 73 FR 53994, Sept. 17, 2008; 81 FR 45855, July 14, 2016]
            
            
              8.606
              Evaluating FPI performance.
              Agencies shall evaluate FPI contract performance in accordance with subpart 42.15. Performance evaluations do not negate the requirements of 8.602 and 8.604, but they may be used to support a waiver request in accordance with 8.604.
            
            
              8.607
              Performance as a subcontractor.
              Agencies shall not require a contractor, or subcontractor at any tier, to use FPI as a subcontractor for performance of a contract by any means, including means such as—
              (a) A solicitation provision requiring a potential contractor to offer to make use of FPI supplies or services;
              (b) A contract specification requiring the contractor to use specific supplies or services (or classes of supplies or services) offered by FPI; or
              (c) Any contract modification directing the use of FPI supplies or services.
            
            
              8.608
              Protection of classified and sensitive information.
              Agencies shall not enter into any contract with FPI that allows an inmate worker access to any—
              (a) Classified data;
              (b) Geographic data regarding the location of—
              (1) Surface and subsurface infrastructure providing communications or water or electrical power distribution;
              (2) Pipelines for the distribution of natural gas, bulk petroleum products, or other commodities; or
              (3) Other utilities; or
              (c) Personal or financial information about any individual private citizen, including information relating to such person's real property however described, without the prior consent of the individual.
            
          
          
            Subpart 8.7—Acquisition From Nonprofit Agencies Employing People Who Are Blind or Severely Disabled
            
              8.700
              Scope of subpart.
              This subpart prescribes the policies and procedures for implementing—
              (a) 41 U.S.C. chapter 85, Committee for Purchase from People Who Are Blind or Severely Disabled; and

              (b) The rules of the Committee for Purchase from People Who Are Blind or Severely Disabled (41 CFR Chapter 51), which implements the AbilityOne program.
              [79 FR 24199, Apr. 29, 2014]
            
            
              8.701
              Definitions.
              As used in this subpart—
              
                Allocation, means an action taken by a central nonprofit agency to designate the AbilityOne participating nonprofit agencies that will furnish definite quantities of supplies or perform specific services upon receipt of orders from ordering offices.
              
                Central nonprofit agency, means National Industries for the Blind (NIB), which has been designated to represent people who are blind; or NISH, which has been designated to represent AbilityOne participating nonprofit agencies serving people with severe disabilities other than blindness.
              
                Committee, means the Committee for Purchase From People Who Are Blind or Severely Disabled.
              
                Government or entity of the Government means any entity of the legislative or judicial branch, any executive agency, military department, Government corporation, or independent establishment, the U.S. Postal Service, or any nonappropriated-fund instrumentality of the Armed Forces.
              
                Ordering office means any activity in an entity of the Government that places orders for the purchase of supplies or services under the AbilityOne Program.
              
                Procurement List, means a list of supplies (including military resale commodities) and services that the Committee has determined are suitable for purchase by the Government under 41 U.S.C. chapter 85.
              
                Nonprofit agency serving people who are blind or nonprofit agency serving people with other severe disabilities (referred to jointly as AbilityOne participating nonprofit agencies) means a qualified nonprofit agency employing people who are blind or have other severe disabilities approved by the Committee to furnish a commodity or a service to the Government under 41 U.S.C. chapter 85.
              [59 FR 67027, Dec. 28, 1994, as amended at 66 FR 2128, Jan. 10, 2001; 73 FR 53995, Sept. 17, 2008; 79 FR 24199, Apr. 29, 2014; 84 FR 19844, May 6, 2019]
            
            
              8.702
              General.
              The Committee is an independent Government activity with members appointed by the President of the United States. It is responsible for—
              (a) Determining those supplies and services to be purchased by all entities of the Government from AbilityOne participating nonprofit agencies;
              (b) Establishing prices for the supplies and services; and
              (c) Establishing rules and regulations to implement 41 U.S.C. chapter 85.
              [59 FR 67028, Dec. 28, 1994, as amended at 73 FR 53995, Sept. 17, 2008; 79 FR 24199, Apr. 29, 2014]
            
            
              8.703
              Procurement List.

              The Committee maintains a Procurement List of all supplies and services required to be purchased from AbilityOne participating nonprofit agencies. The Procurement List may be accessed at: http://www.abilityone.gov. Questions concerning whether a supply item or service is on the Procurement List may be submitted at Internet email address info@abilityone.gov or referred to the Committee offices at the following address and telephone number: Committee for Purchase From People Who Are Blind or Severely Disabled, 1401 S. Clark Street, Suite 10800, Arlington, VA 22202-3259, 703-603-7740.
              Many items on the Procurement List are identified in the General Services Administration (GSA) Supply Catalog and GSA's Customer Service Center Catalogs with a black square and the words “NIB/NISH Mandatory Source,” and in similar catalogs issued by the Defense Logistics Agency (DLA) and the Department of Veterans Affairs (VA). GSA, DLA, and VA are central supply agencies from which other Federal agencies are required to purchase certain supply items on the Procurement List.
              [59 FR 67028, Dec. 28, 1994, as amended at 69 FR 34230, June 18, 2004; 73 FR 53995, Sept. 17, 2008; 74 FR 65615, Dec. 10, 2009; 77 FR 204, Jan. 3, 2012; 78 FR 37698, June 21, 2013]
            
            
              8.704
              Purchase priorities.

              (a) 41 U.S.C. chapter 85 requires the Government to purchase supplies or services on the Procurement List, at prices established by the Committee, from AbilityOne participating nonprofit agencies if they are available within the period required. When identical supplies or services are on the Procurement List and the Schedule of Products issued by Federal Prison Industries, Inc., ordering offices shall purchase supplies and services in the following priorities:
              (1) Supplies:
              (i) Federal Prison Industries, Inc. (41 U.S.C. 8504).
              (ii) AbilityOne participating nonprofit agencies.
              (iii) Commercial sources.
              (2) Services:
              (i) AbilityOne participating nonprofit agencies.
              (ii) Federal Prison Industries, Inc., or commercial sources.
              (b) No other provision of the FAR shall be construed as permitting an exception to the mandatory purchase of items on the Procurement List.
              (c) The Procurement List identifies those supplies for which the ordering office must obtain a formal waiver (8.604) from Federal Prison Industries, Inc., before making any purchases from AbilityOne participating nonprofit agencies.
              [48 FR 42129, Sept. 19, 1983, as amended at 51 FR 19713, May 30, 1986; 56 FR 15149, Apr. 15, 1991; 59 FR 67028, Dec. 28, 1994; 69 FR 16150, Mar. 26, 2004; 73 FR 53995, Sept. 17, 2008; 79 FR 24199, Apr. 29, 2014]
            
            
              8.705
              Procedures.
            
            
              8.705-1
              General.
              (a) Ordering offices shall obtain supplies and services on the Procurement List from the central nonprofit agency or its designated AbilityOne participating nonprofit agencies, except that supplies identified on the Procurement List as available from DLA, GSA, or VA supply distribution facilities shall be obtained through DLA, GSA, or VA procedures. If a distribution facility cannot provide the supplies, it shall inform the ordering office, which shall then order from the AbilityOne participating nonprofit agency designated by the Committee.
              (b) Supply distribution facilities in DLA and GSA shall obtain supplies on the Procurement List from the central nonprofit agency identified or its designated AbilityOneparticipating nonprofit agency.
              [48 FR 42129, Sept. 19, 1983, as amended at 59 FR 67028, 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.705-2
              Direct-order process.
              Central nonprofit agencies may authorize ordering offices to transmit orders for specific supplies or services directly to an AbilityOne participating nonprofit agency. The written authorization remains valid until it is revoked by the central nonprofit agency or the Committee. The central nonprofit agency shall specify the normal delivery or performance lead time required by the nonprofit agency. The ordering office shall reflect this lead time in its orders.
              [48 FR 42129, Sept. 19, 1983, as amended at 56 FR 67136, Dec. 27, 1991; 59 FR 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008; 84 FR 19844, May 6, 2019]
            
            
              8.705-3
              Allocation process.
              (a) When the direct order process has not been authorized, the ordering office shall submit a written request for allocation (requesting the designation of the AbilityOneparticipating nonprofit agency to produce the supplies or perform the service) to the central nonprofit agency designated in the Procurement List. Ordering offices shall request allocations in sufficient time for a reply, for orders to be placed, and for the nonprofit agency to produce the supplies or provide the service within the required delivery or performance schedule.
              (b) The ordering office's request to the central nonprofit agency for allocation shall include the following information:
              (1) For supplies—Item name, stock number, latest specification, quantity, unit price, date delivery is required, and destination to which delivery is to be made.
              (2) For services—Type and location of service required, latest specification, work to be performed, estimated volume, and required date or dates for completion.

              (3) Other requirements; e.g., packing, marking, as necessary.
              
              (c) When an allocation is received, the ordering office shall promptly issue an order to the specified AbilityOne participating nonprofit agency or to the central nonprofit agency, as instructed by the allocation. If the issuance of an order is to be delayed for more than 15 days beyond receipt of the allocation, or canceled, the ordering office shall advise the central nonprofit agency immediately.
              (d) Ordering offices may issue orders without limitation as to dollar amount and shall record them upon issuance as obligations. Each order shall include, as a minimum, the information contained in the request for allocation. Ordering offices shall also include additional instructions necessary for performance under the order; e.g., on the handling of Government-furnished property, reports required, and notification of shipment.
              [48 FR 42129, Sept. 19, 1983, as amended at 59 FR 67029, Dec. 28, 1994; 60 FR 34737, July 3, 1995; 73 FR 53995, Sept. 17, 2008]
            
            
              8.705-4
              Compliance with orders.
              (a) The central nonprofit agency shall inform the ordering office of changes in lead time experienced by its AbilityOne participating nonprofit agencies to minimize requests for extensions once the ordering office places an order.
              (b) The ordering office shall grant a request by a central nonprofit agency or AbilityOne participating nonprofit agency for revision in the delivery or completion schedule, if feasible. If extension of the delivery or completion date is not feasible, the ordering office shall notify the appropriate central nonprofit agency and request that it reallocate the order, or grant a purchase exception authorizing acquisition from commercial sources.
              (c) When an AbilityOne participating nonprofit agency fails to perform under the terms of an order, the ordering office shall make every effort to resolve the noncompliance with the nonprofit agency involved and to negotiate an adjustment before taking action to cancel the order. If the problem cannot be resolved with the nonprofit agency, the ordering office shall refer the matter for resolution first to the central nonprofit agency and then, if necessary, to the Committee.
              (d) When, after complying with 8.705-4(c), the ordering office determines that it must cancel an order, it shall notify the central nonprofit agency and, if practical, request a reallocation of the order. When the central nonprofit agency cannot reallocate the order, it shall grant a purchase exception permitting use of commercial sources, subject to approval by the Committee when the value of the purchase exception is $25,000 or more.
              [48 FR 42129, Sept. 19, 1983, as amended at 56 FR 67136, Dec. 27, 1991; 59 FR 67028, 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.706
              Purchase exceptions.
              (a) Ordering offices may acquire supplies or services on the Procurement List from commercial sources only if the acquisition is specifically authorized in a purchase exception granted by the designated central nonprofit agency.
              (b) The central nonprofit agency shall promptly grant purchase exceptions when—
              (1) The AbilityOne participating nonprofit agencies cannot provide the supplies or services within the time required, and commercial sources can provide them significantly sooner in the quantities required; or
              (2) The quantity required cannot be produced or provided economically by the AbilityOne participating nonprofit agencies.
              (c) The central nonprofit agency granting the exception shall specify the quantity and delivery or performance period covered by the exception.
              (d) When a purchase exception is granted, the contracting officer shall—
              (1) Initiate purchase action within 15 days following the date of the exception or any extension granted by the central nonprofit agency; and
              (2) Provide a copy of the solicitation to the central nonprofit agency when it is issued.
              (e) The Committee may also grant a purchase exception, under any circumstances it considers appropriate.
              [48 FR 42129, Sept. 19, 1983, as amended at 59 FR 67028, 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              
              8.707
              Prices.
              (a) The prices of items on the Procurement List are fair market prices established by the Committee. All prices for supplies ordered under this subpart are f.o.b. origin.
              (b) Prices for supplies are normally adjusted semiannually. Prices for services are normally adjusted annually.
              (c) The Committee may request the agency responsible for acquiring the supplies or service to assist it in establishing or revising the fair market price. The Committee has the authority to establish prices without prior coordination with the responsible contracting office.
              (d) Price changes shall normally apply to all orders received by the AbilityOne participating nonprofit agency on or after the effective date of the change. In special cases, after considering the views of the ordering office, the Committee may make price changes applicable to orders received by the AbilityOne participating nonprofit agency prior to the effective date of the change.
              (e) If an ordering office desires packing, packaging, or marking of supplies other than the standard pack as provided on the Procurement List, any difference in costs shall be included as a separate item on the nonprofit agency's invoice. The ordering office shall reimburse the nonprofit agency for these costs.
              (f) Ordering offices may make recommendations to the Committee at any time for price revisions for supplies and services on the Procurement List.
              [48 FR 42129, Sept. 19, 1983, as amended at 59 FR 67028, 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.708
              Shipping.
              (a) Delivery is accomplished when a shipment is placed aboard the vehicle of the initial carrier. The time of delivery is the date shipment is released to and accepted by the initial carrier.
              (b) Shipment is normally under Government bills of lading. However, for small orders, ordering offices may specify other shipment methods.
              (c) When shipments are under Government bills of lading, the bills of lading may accompany orders or be otherwise furnished promptly. Failure of an ordering office to furnish bills of lading or to designate a method of transportation may result in an excusable delay in delivery.
              (d) AbilityOne participating nonprofit agencies shall include transportation costs for small shipments paid by the nonprofit agencies as an item on the invoice. The ordering office shall reimburse the nonprofit agencies for these costs.
              [48 FR 42129, Sept. 19, 1983, as amended at 51 FR 19713, May 30, 1986; 59 FR 67028, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.709
              Payments.
              The ordering office shall make payments for supplies or services on the Procurement List within 30 days after shipment or after receipt of a proper invoice or voucher.
              [59 FR 67028, Dec. 28, 1994]
            
            
              8.710
              Quality of merchandise.
              Supplies and services provided by AbilityOne participating nonprofit agencies shall comply with the applicable Government specifications and standards cited in the order. When no specifications or standards exist—
              (a) Supplies shall be of the highest quality and equal to similar items available on the commercial market; and
              (b) Services shall conform to good commercial practices.
              [48 FR 42129, Sept. 19, 1983, as amended at 59 FR 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.711
              Quality complaints.
              (a) When the quality of supplies or services received is unsatisfactory, the using activity shall take the following actions:
              (1) For supplies received from DLA supply centers, GSA supply distribution facilities, or Department of Veterans Affairs distribution division, notify the supplying agency.

              (2) For supplies or services received from AbilityOne participating nonprofit agencies, address complaints to the individual nonprofit agency involved, with a copy to the appropriate central nonprofit agency.
              
              (b) When quality problems cannot be resolved by the AbilityOne participating nonprofit agency and the ordering office, the ordering office shall first contact the central nonprofit agency and then, if necessary, the Committee for resolution.
              [48 FR 42129, Sept. 19, 1983, as amended at 59 FR 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.712
              Specification changes.
              (a) The contracting activity shall notify the AbilityOne participating nonprofit agency and appropriate central nonprofit agency of any change in specifications or descriptions. In the absence of such written notification, the AbilityOneparticipating nonprofit agency shall furnish the supplies or services under the specification or description cited in the order.
              (b) The contracting activity shall provide 90-days advance notification to the Committee and the central nonprofit agency on actions that affect supplies on the Procurement List and shall permit them to comment before action is taken, particularly when it involves—
              (1) Changes that require new national stock numbers or item designations;
              (2) Deleting items from the supply system;
              (3) Standardization; or
              (4) Developing new items to replace items on the Procurement List.
              (c) For services, the contracting activity shall notify the AbiiltyOneparticipating nonprofit agency and central nonprofit agency concerned at least 90 days prior to the date that any changes in the scope of work or other conditions will be required.
              (d) When, in order to meet its emergency needs, a contracting activity is unable to give the 90-day notification required in paragraphs (b) and (c) of this section, the contracting activity shall, at the time it places the order or change notice, inform the AbilityOne participating nonprofit agency and the central nonprofit agency in writing of the reasons that it cannot meet the 90-day notification requirement.
              [48 FR 42129, Sept. 19, 1983, as amended at 51 FR 19714, May 30, 1986; 59 FR 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.713
              Optional acquisition of supplies and services.
              (a) Ordering offices may acquire supplies and services not included on the Procurement List from a AbilityOne participating nonprofit agency that is the low responsive, responsible offeror under a solicitation issued by other authorized acquisition methods.
              (b) Ordering offices should forward solicitations to AbilityOne participating nonprofit agencies that may be qualified to provide the supplies or services required.
              [48 FR 42129, Sept. 19, 1983, as amended at 59 FR 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.714
              Communications with the central nonprofit agencies and the Committee.
              (a) The addresses of the central nonprofit agencies are:
              (1) National Industries for the Blind, 1310 Braddock Place, Alexandria, VA 22314-1691, (703) 310-0500; and
              (2) NISH, 8401 Old Courthouse Road, Vienna, VA 22182, (571) 226-4660.
              (b) Any matter requiring referral to the Committee shall be addressed to: Executive Director of the Committee, 1401 S. Clark Street, Suite 10800, Arlington, VA 22202-3259.
              [59 FR 67029, Dec. 28, 1994, as amended at 69 FR 34230, June 18, 2004; 71 FR 36941, June 28, 2006; 78 FR 37698, June 21, 2013; 84 FR 19844, May 6, 2019]
            
            
              8.715
              Replacement commodities.

              When a commodity on the Procurement List is replaced by another commodity which has not been previously acquired, and a qualified AbilityOne participating nonprofit agency can furnish the replacement commodity in accordance with the Government's quality standards and delivery schedules and at a fair market price, the replacement commodity is automatically on the Procurement List and shall be acquired from the AbilityOne participating nonprofit agency designated by the Committee. The commodity being replaced shall continue to be included on the Procurement List until there is no longer a requirement for that commodity.
              [51 FR 19714, May 30, 1986, as amended at 59 FR 67029, Dec. 28, 1994; 73 FR 53995, Sept. 17, 2008]
            
            
              8.716
              Change-of-name and successor in interest procedures.
              When the Committee recognizes a name change or a successor in interest for an AbilityOneparticipating nonprofit agency providing supplies or services on the Procurement List—
              (a) The Committee will provide a notice of a change to the Procurement List to the cognizant contracting officers; and
              (b) Upon receipt of a notice of a change to the Procurement List from the Committee, the contracting officer must—
              (1) Prepare a Standard Form (SF) 30, Amendment of Solicitation/Modification of Contract, incorporating a summary of the notice and attaching a list of contracts affected; and
              (2) Distribute the SF 30, including a copy to the Committee.
              [64 FR 51834, Sept. 24, 1999, as amended at 73 FR 53995, Sept. 17, 2008]
            
          
          
            Subpart 8.8—Acquisition of Printing and Related Supplies
            
              8.800
              Scope of subpart.
              This subpart provides policy for the acquisition of Government printing and related supplies.
              [52 FR 9037, Mar. 20, 1987]
            
            
              8.801
              Definitions.
              As used in this subpart—
              
                Government printing means printing, binding, and blankbook work for the use of an executive department, independent agency, or establishment of the Government.
              
                Related supplies, means supplies that are used and equipment that is usable in printing and binding operations.
              [48 FR 42129, Sept. 19, 1983, as amended at 52 FR 9037, Mar. 20, 1987; 66 FR 2128, Jan. 10, 2001]
            
            
              8.802
              Policy.
              (a) Government printing must be done by or through the Government Publishing Office (GPO) (44 U.S.C. 501), unless—
              (1) The GPO cannot provide the printing service (44 U.S.C. 504);
              (2) The printing is done in field printing plants operated by an executive agency (44 U.S.C. 501(2));
              (3) The printing is acquired by an executive agency from allotments for contract field printing (44 U.S.C. 501(2)); or
              (4) The printing is specifically authorized by statute to be done other than by the GPO.
              (b) The head of each agency shall designate a central printing authority; that central printing authority may serve as the liaison with the Congressional Joint Committee on Printing (JCP) and the Public Printer on matters related to printing. Contracting officers shall obtain approval from their designated central printing authority before contracting in any manner, whether directly or through contracts for other supplies or services, for the items defined in 8.801 and for composition, platemaking, presswork, binding, and micrographics (when used as a substitute for printing).
              (c)(1) Further, 44 U.S.C. 1121 provides that the Public Printer may acquire and furnish paper and envelopes (excluding envelopes printed in the course of manufacture) in common use by two or more Government departments, establishments, or services within the District of Columbia, and provides for reimbursement of the Public Printer from available appropriations or funds. Paper and envelopes that are furnished by the Public Printer may not be acquired in any other manner.
              (2) Paper and envelopes for use by Executive agencies outside the District of Columbia and stocked by GSA shall be requisitioned from GSA in accordance with the procedures listed in Federal Property Management Regulations (FPMR) 41 CFR part 101, subpart 101-26.3.
              [48 FR 42129, Sept. 19, 1983, as amended at 52 FR 9037, Mar. 20, 1987; 54 FR 48982, Nov. 28, 1989; 59 FR 67032, Dec. 28, 1994; 84 FR 19844, May 6, 2019]
            
          
          
            Subparts 8.9-8.10 [Reserved]
          
          
            
            Subpart 8.11—Leasing of Motor Vehicles
            
              8.1100
              Scope of subpart.
              This subpart covers the procedures for the leasing, from commercial concerns, of motor vehicles that comply with Federal Motor Vehicle Safety Standards and applicable State motor vehicle safety regulations. It does not apply to motor vehicles leased outside the United States and its outlying areas.
              [48 FR 42129, Sept. 19, 1983, as amended at 68 FR 28080, May 22, 2003]
            
            
              8.1101
              Definitions.
              As used in this subpart—
              
                Leasing, means the acquisition of motor vehicles, other than by purchase from private or commercial sources, and includes the synonyms hire and rent.
              
              
                Motor vehicle means an item of equipment, mounted on wheels and designed for highway and/or land use, that—
              (1) Derives power from a self-contained power unit; or
              (2) Is designed to be towed by and used in conjunction with self-propelled equipment.
              [48 FR 42129, Sept. 19, 1983, as amended at 66 FR 2128, Jan. 10, 2001; 84 FR 19844, May 6, 2019]
            
            
              8.1102
              Presolicitation requirements.
              (a) Except as specified in 8.1102(b), before preparing solicitations for leasing of motor vehicles, contracting officers shall obtain from the requiring activity a written certification that—
              (1) The vehicles requested are of maximum fuel efficiency and minimum body size, engine size, and equipment (if any) necessary to fulfill operational needs, and meet prescribed fuel economy standards;
              (2) The head of the requiring agency, or a designee, has certified that the requested passenger automobiles (sedans and station wagons) larger than Type IA, IB, or II (small, subcompact, or compact) are essential to the agency's mission;
              (3) Internal approvals have been received; and
              (4) The General Services Administration has advised that it cannot furnish the vehicles.
              (b) With respect to requirements for leasing motor vehicles for a period of less than 60 days, the contracting officer need not obtain the certification specified in 8.1102(a)—
              (1) If the requirement is for type 1A, 1B, or II vehicles, which are by definition fuel efficient; or
              (2) If the requirement is for passenger vehicles larger than 1A, 1B, or II, and the agency has established procedures for advance approval, on a case-by-case basis, of such requirements.
              (c) Generally, solicitations shall not be limited to current-year production models. However, with the prior approval of the head of the contracting office, solicitations may be limited to current models on the basis of overall economy.
              [48 FR 42129, Sept. 19, 1983, as amended at 55 FR 25527, June 21, 1990]
            
            
              8.1103
              Contract requirements.
              Contracting officers shall include the following items in each contract for leasing motor vehicles:
              (a) Scope of contract.
              (b) Method of computing payments.
              (c) A listing of the number and type of vehicles required, and the equipment and accessories to be provided with each vehicle.
              (d) Responsibilities of the contractor or the Government for furnishing gasoline, motor oil, antifreeze, and similar items.
              (e) Unless it is determined that it will be more economical for the Government to perform the work, a statement that the contractor shall perform all maintenance on the vehicles.
              (f) A statement as to the applicability of pertinent State and local laws and regulations, and the responsibility of each party for compliance with them.
              (g) Responsibilities of the contractor or the Government for emergency repairs and services.
            
            
              8.1104
              Contract clauses.

              Insert the following clauses in solicitations and contracts for leasing of motor vehicles, unless the motor vehicles are leased in foreign countries:
              
              (a) The clause at 52.208-4, Vehicle Lease Payments.
              (b) The clause at 52.208-5, Condition of Leased Vehicles.
              (c) The clause at 52.208-6, Marking of Leased Vehicles.
              (d) A clause substantially the same as the clause at 52.208-7, Tagging of Leased Vehicles, for vehicles leased over 60 days (see subpart B of 41 CFR part 102-34).
              (e) The provisions and clauses prescribed elsewhere in the FAR for solicitations and contracts for supplies when a fixed-price contract is contemplated, but excluding—
              (1) The clause at 52.211-16, Variation in Quantity;
              (2) The clause at 52.232-1, Payments;
              (3) The clause at 52.222-20, Contracts for Materials, Supplies, Articles, and Equipment; and
              (4) The clause at 52.246-16, Responsibility for Supplies.
              [48 FR 42129, Sept. 19, 1983, as amended at 51 FR 19714, May 30, 1986; 60 FR 48237, Sept. 18, 1995; 68 FR 28080, May 22, 2003; 79 FR 24199, Apr. 29, 2014; 84 FR 19844, May 6, 2019; 85 FR 27090, May 6, 2020]
            
          
        
        
          Pt. 9
          PART 9—CONTRACTOR QUALIFICATIONS
          
            Sec.
            9.000
            Scope of part.
            
              Subpart 9.1—Responsible Prospective Contractors
              9.100
              Scope of subpart.
              9.101
              Definitions.
              9.102
              Applicability.
              9.103
              Policy.
              9.104
              Standards.
              9.104-1
              General standards.
              9.104-2
              Special standards.
              9.104-3
              Application of standards.
              9.104-4
              Subcontractor responsibility.
              9.104-5
              Representation and certifications regarding responsibility matters.
              9.104-6
              Federal Awardee Performance and Integrity Information System.
              9.104-7
              Solicitation provisions and contract clauses.
              9.105
              Procedures.
              9.105-1
              Obtaining information.
              9.105-2
              Determinations and documentation.
              9.105-3
              Disclosure of preaward information.
              9.106
              Preaward surveys.
              9.106-1
              Conditions for preaward surveys.
              9.106-2
              Requests for preaward surveys.
              9.106-3
              Interagency preaward surveys.
              9.106-4
              Reports.
              9.107
              Surveys of nonprofit agencies participating in the AbilityOne Program.
              9.108
              Prohibition on contracting with inverted domestic corporations.
              9.108-1
              Definitions.
              9.108-2
              Prohibition.
              9.108-3
              Representation by the offeror.
              9.108-4
              Waiver.
              9.108-5
              Solicitation provision and contract clause.
              9.109
              Prohibition on contracting with an entity involved in activities that violate arms control treaties or agreements with the United States.
              9.109-1
              Authority.
              9.109-2
              Prohibition.
              9.109-3
              Exception.
              9.109-4
              Certification by the offeror.
              9.109-5
              Solicitation provision.
            
            
              Subpart 9.2—Qualifications Requirements
              9.200
              Scope of subpart.
              9.201
              Definitions.
              9.202
              Policy.
              9.203
              QPL's, QML's, and QBL's.
              9.204
              Responsibilities for establishment of a qualification requirement.
              9.205
              Opportunity for qualification before award.
              9.206
              Acquisitions subject to qualification requirements.
              9.206-1
              General.
              9.206-2
              Contract clause.
              9.206-3
              Competition.
              9.207
              Changes in status regarding qualification requirements.
            
            
              Subpart 9.3—First Article Testing and Approval
              9.301
              Definition.
              9.302
              General.
              9.303
              Use.
              9.304
              Exceptions.
              9.305
              Risk.
              9.306
              Solicitation requirements.
              9.307
              Government administration procedures.
              9.308
              Contract clauses.
              9.308-1
              Testing performed by the contractor.
              9.308-2
              Testing performed by the Government.
            
            
              Subpart 9.4—Debarment, Suspension, and Ineligibility
              9.400
              Scope of subpart.
              9.401
              Applicability.
              9.402
              Policy.
              9.403
              Definitions.
              9.404
              Exclusions in the System for Award Management.
              9.405
              Effect of listing.
              9.405-1
              Continuation of current contracts.
              
              9.405-2
              Restrictions on subcontracting.
              9.406
              Debarment.
              9.406-1
              General.
              9.406-2
              Causes for debarment.
              9.406-3
              Procedures.
              9.406-4
              Period of debarment.
              9.406-5
              Scope of debarment.
              9.407
              Suspension.
              9.407-1
              General.
              9.407-2
              Causes for suspension.
              9.407-3
              Procedures.
              9.407-4
              Period of suspension.
              9.407-5
              Scope of suspension.
              9.408
              [Reserved]
              9.409
              Contract clause.
            
            
              Subpart 9.5—Organizational and Consultant Conflicts of Interest
              9.500
              Scope of subpart.
              9.501
              Definition.
              9.502
              Applicability.
              9.503
              Waiver.
              9.504
              Contracting officer responsibilities.
              9.505
              General rules.
              9.505-1
              Providing systems engineering and technical direction.
              9.505-2
              Preparing specifications or work statements.
              9.505-3
              Providing evaluation services.
              9.505-4
              Obtaining access to proprietary information.
              9.506
              Procedures.
              9.507
              Solicitation provisions and contract clause.
              9.507-1
              Solicitation provisions.
              9.507-2
              Contract clause.
              9.508
              Examples.
            
            
              Subpart 9.6—Contractor Team Arrangements
              9.601
              Definition.
              9.602
              General.
              9.603
              Policy.
              9.604
              Limitations.
            
            
              Subpart 9.7—Defense Production Pools and Research and Development Pools
              9.701
              Definition.
              9.702
              Contracting with pools.
              9.703
              Contracting with individual pool members.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42142, Sept. 19, 1983, unless otherwise noted.
          
          
            9.000
            Scope of part.
            This part prescribes policies, standards, and procedures pertaining to prospective contractors' responsibility; debarment, suspension, and ineligibility; qualified products; first article testing and approval; contractor team arrangements; defense production pools and research and development pools; and organizational conflicts of interest.
          
          
            Subpart 9.1—Responsible Prospective Contractors
            
              9.100
              Scope of subpart.
              This subpart prescribes policies, standards, and procedures for determining whether prospective contractors and subcontractors are responsible.
            
            
              9.101
              Definitions.
              
                Administrative proceeding means a non-judicial process that is adjudicatory in nature in order to make a determination of fault or liability (e.g., Securities and Exchange Commission Administrative Proceedings, Civilian Board of Contract Appeals Proceedings, and Armed Services Board of Contract Appeals Proceedings). This includes administrative proceedings at the Federal and state level but only in connections with performance of a Federal contract or grant. It does not include agency actions such as contract audits, site visits, corrective plans, or inspection of deliverables.
              
                Surveying activity, as used in this subpart, means the cognizant contract administration office or, if there is no such office, another organization designated by the agency to conduct preaward surveys.
              [48 FR 42142, Sept. 19, 1983, as amended at 66 FR 2128, Jan. 10, 2001; 75 FR 14065, Mar. 23, 2010]
            
            
              9.102
              Applicability.
              (a) This subpart applies to all proposed contracts with any prospective contractor that is located—
              (1) In the United States or its outlying areas; or
              (2) Elsewhere, unless application of the subpart would be inconsistent with the laws or customs where the contractor is located.
              (b) This subpart does not apply to proposed contracts with—
              (1) Foreign, State, or local governments;
              
              (2) Other U.S. Government agencies or their instrumentalities; or
              (3) Agencies for people who are blind or severely disabled (see subpart 8.7).
              [48 FR 42142, Sept. 19, 1983, as amended at 68 FR 28080, May 22, 2003; 79 FR 24199, Apr. 29, 2014; 84 FR 19844, May 6, 2019]
            
            
              9.103
              Policy.
              (a) Purchases shall be made from, and contracts shall be awarded to, responsible prospective contractors only.
              (b) No purchase or award shall be made unless the contracting officer makes an affirmative determination of responsibility. In the absence of information clearly indicating that the prospective contractor is responsible, the contracting officer shall make a determination of nonresponsibility. If the prospective contractor is a small business concern, the contracting officer shall comply with subpart 19.6, Certificates of Competency and Determinations of Responsibility. (If Section 8(a) of the Small Business Act (15 U.S.C. 637) applies, see subpart 19.8.)
              (c) The award of a contract to a supplier based on lowest evaluated price alone can be false economy if there is subsequent default, late deliveries, or other unsatisfactory performance resulting in additional contractual or administrative costs. While it is important that Government purchases be made at the lowest price, this does not require an award to a supplier solely because that supplier submits the lowest offer. A prospective contractor must affirmatively demonstrate its responsibility, including, when necessary, the responsibility of its proposed subcontractors.
              [48 FR 42142, Sept. 19, 1983, as amended at 61 FR 67410, Dec. 20, 1996; 62 FR 44819, Aug. 22, 1997; 62 FR 48921, Sept. 17, 1997; 65 FR 80264, Dec. 20, 2000; 66 FR 17755, Apr. 3, 2001; 66 FR 66986, 66989, Dec. 27, 2001]
            
            
              9.104
              Standards.
            
            
              9.104-1
              General standards.
              To be determined responsible, a prospective contractor must—
              (a) Have adequate financial resources to perform the contract, or the ability to obtain them (see 9.104-3(a));
              (b) Be able to comply with the required or proposed delivery or performance schedule, taking into consideration all existing commercial and governmental business commitments;
              (c) Have a satisfactory performance record (see 9.104-3(b)and subpart 42.15). A prospective contractor shall not be determined responsible or nonresponsible solely on the basis of a lack of relevant performance history, except as provided in 9.104-2;
              (d) Have a satisfactory record of integrity and business ethics (for example, see subpart 42.15);
              (e) Have the necessary organization, experience, accounting and operational controls, and technical skills, or the ability to obtain them (including, as appropriate, such elements as production control procedures, property control systems, quality assurance measures, and safety programs applicable to materials to be produced or services to be performed by the prospective contractor and subcontractors) (see 9.104-3(a));
              (f) Have the necessary production, construction, and technical equipment and facilities, or the ability to obtain them (see 9.104-3(a)); and
              (g) Be otherwise qualified and eligible to receive an award under applicable laws and regulations (see also inverted domestic corporation prohibition at 9.108).
              [48 FR 42142, Sept. 19, 1983, as amended at 51 FR 27119, July 29, 1986; 56 FR 55374, Oct. 25, 1991; 60 FR 16718, Mar. 31, 1995; 61 FR 67410, Dec. 20, 1996; 65 FR 80264, Dec. 20, 2000; 66 FR 17756, Apr. 3, 2001; 66 FR 66986, 66989, Dec. 27, 2001; 73 FR 67091, Nov. 12, 2008; 74 FR 31563, July 1, 2009; 76 FR 31413, May 31, 2011; 84 FR 19844, May 6, 2019]
            
            
              9.104-2
              Special standards.
              (a) When it is necessary for a particular acquisition or class of acquisitions, the contracting officer shall develop, with the assistance of appropriate specialists, special standards of responsibility. Special standards may be particularly desirable when experience has demonstrated that unusual expertise or specialized facilities are needed for adequate contract performance. The special standards shall be set forth in the solicitation (and so identified) and shall apply to all offerors.

              (b) Contracting officers shall award contracts for subsistence only to those prospective contractors that meet the general standards in 9.104-1 and are approved in accordance with agency sanitation standards and procedures.
            
            
              9.104-3
              Application of standards.
              (a) Ability to obtain resources. Except to the extent that a prospective contractor has sufficient resources or proposes to perform the contract by subcontracting, the contracting officer shall require acceptable evidence of the prospective contractor's ability to obtain required resources (see 9.104-1(a), (e), and (f)). Acceptable evidence normally consists of a commitment or explicit arrangement, that will be in existence at the time of contract award, to rent, purchase, or otherwise acquire the needed facilities, equipment, other resources, or personnel. Consideration of a prime contractor's compliance with limitations on subcontracting shall take into account the time period covered by the contract base period or quantities plus option periods or quantities, if such options are considered when evaluating offers for award.
              (b) Satisfactory performance record. A prospective contractor that is or recently has been seriously deficient in contract performance shall be presumed to be nonresponsible, unless the contracting officer determines that the circumstances were properly beyond the contractor's control, or that the contractor has taken appropriate corrective action. Past failure to apply sufficient tenacity and perseverance to perform acceptably is strong evidence of nonresponsibility. Failure to meet the quality requirements of the contract is a significant factor to consider in determining satisfactory performance. The contracting officer shall consider the number of contracts involved and the extent of deficient performance in each contract when making this determination. If the pending contract requires a subcontracting plan pursuant to Subpart 19.7, The Small Business Subcontracting Program, the contracting officer shall also consider the prospective contractor's compliance with subcontracting plans under recent contracts.
              (c) Affiliated concerns. Affiliated concerns (see Concern in 19.001 and Affiliates in 19.101) are normally considered separate entities in determining whether the concern that is to perform the contract meets the applicable standards for responsibility. However, the contracting officer shall consider the affiliate's past performance and integrity when they may adversely affect the prospective contractor's responsibility.
              (d)(1) Small business concerns. Upon making a determination of nonresponsibility with regard to a small business concern, the contracting officer shall refer the matter to the Small Business Administration, which will decide whether to issue a Certificate of Competency (see subpart 19.6).
              (2) A small business that is unable to comply with the limitations on subcontracting may be considered nonresponsible (see 52.219-3, Notice of HUBZone Set-Aside or Sole Source Award; 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns; 52.219-14, Limitations on Subcontracting; 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside; 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged Women-Owned Small Business Concerns; and 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business Concerns Eligible Under the Women-Owned Small Business Program). A small business that has not agreed to comply with the limitations on subcontracting may be considered nonresponsive.
              [48 FR 42142, Sept. 19, 1983, as amended at 53 FR 27463, July 20, 1988; 53 FR 34226, Sept. 2, 1988; 56 FR 55378, Oct. 25, 1991; 60 FR 48260, Sept. 18, 1995; 61 FR 67410, Dec. 20, 1996; 62 FR 44820, Aug. 22, 1997; 63 FR 70267, Dec. 18, 1998; 65 FR 80264, Dec. 20, 2000; 66 FR 66989, Dec. 27, 2001; 67 FR 13068, Mar. 20, 2002; 75 FR 14065, Mar. 23, 2010; 85 FR 11756, Feb. 27, 2020]
            
            
              9.104-4
              Subcontractor responsibility.

              (a) Generally, prospective prime contractors are responsible for determining the responsibility of their prospective subcontractors (but see 9.405 and 9.405-2 regarding debarred, ineligible, or suspended firms). Determinations of prospective subcontractor responsibility may affect the Government's determination of the prospective prime contractor's responsibility. A prospective contractor may be required to provide written evidence of a proposed subcontractor's responsibility.
              (b) When it is in the Government's interest to do so, the contracting officer may directly determine a prospective subcontractor's responsibility (e.g., when the prospective contract involves medical supplies, urgent requirements, or substantial subcontracting). In this case, the same standards used to determine a prime contractor's responsibility shall be used by the Government to determine subcontractor responsibility.
              [48 FR 42142, Sept. 19, 1983, as amended at 81 FR 58638, Aug. 25, 2016; 81 FR 91638, Dec. 16, 2016; 82 FR 51529, Nov. 6, 2017]
            
            
              9.104-5
              Representation and certifications regarding responsibility matters.
              (a) When an offeror provides an affirmative response in paragraph (a)(1) of the provision at 52.209-5, Certification Regarding Responsibility Matters, or paragraph (h) of provision 52.212-3, the contracting officer shall—
              (1) Promptly, upon receipt of offers, request such additional information from the offeror as the offeror deems necessary in order to demonstrate the offeror's responsibility to the contracting officer (but see 9.405); and
              (2) Notify, prior to proceeding with award, in accordance with agency procedures (see 9.406-3(a) and 9.407-3(a)), the agency official responsible for initiating debarment or suspension action, where an offeror indicates the existence of an indictment, charge, conviction, or civil judgment, or Federal tax delinquency in an amount that exceeds $10,000.
              (b) The provision at 52.209-11, Representation by Corporations Regarding Delinquent Tax Liability or a Felony Conviction under any Federal Law, implements sections 744 and 745 of Division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) (and similar provisions in subsequent appropriations acts). When an offeror provides an affirmative response in paragraph (b)(1) or (2) of the provision at 52.209-11 or paragraph (q)(2)(i) or (ii) of provision 52.212-3, the contracting officer shall—
              (1) Promptly, upon receipt of offers, request such additional information from the offeror as the offeror deems necessary in order to demonstrate the offeror's responsibility to the contracting officer (but see 9.405);
              (2) Notify, in accordance with agency procedures (see 9.406-3(a) and 9.407-3(a)), the agency official responsible for initiating debarment or suspension action; and
              (3) Not award to the corporation unless an agency suspending or debarring official has considered suspension or debarment of the corporation and made a determination that suspension or debarment is not necessary to protect the interests of the Government.
              (c) If the provision at 52.209-12, Certification Regarding Tax Matters, is applicable (see 9.104-7(e)), then the contracting officer shall not award any contract in an amount greater than $5,000,000, unless the offeror affirmatively certified in its offer, as required by paragraph (b)(1), (2), and (3) of the provision.
              (d) Offerors who do not furnish the representation or certifications or such information as may be requested by the contracting officer shall be given an opportunity to remedy the deficiency. Failure to furnish the representation or certifications or such information may render the offeror nonresponsible.
              [73 FR 21798, Apr. 22, 2008, as amended at 80 FR 38296, July 2, 2015; 80 FR 75906, Dec. 4, 2015; 81 FR 58638, Aug. 25, 2016; 81 FR 91638, Dec. 16, 2016; 82 FR 51529, Nov. 6, 2017; 85 FR 40067, July 2, 2020]
            
            
              9.104-6
              Federal Awardee Performance and Integrity Information System.

              (a)(1) Before awarding a contract in excess of the simplified acquisition threshold, the contracting officer shall review the performance and integrity information available in the Federal Awardee Performance and Integrity Information System (FAPIIS), (available at https://www.cpars.gov , including FAPIIS information from the System for Award Management (SAM) Exclusions and the Contractor Performance Assessment Reporting System (CPARS)

              (2) In accordance with 41 U.S.C. 2313(d)(3), FAPIIS also identifies—
              
              (i) An affiliate that is an immediate owner or subsidiary of the offeror, if any (see 52.204-17, Ownership or Control of Offeror); and
              (ii) All predecessors of the offeror that held a Federal contract or grant within the last three years (see 52.204-20, Predecessor of Offeror).
              (b)(1) When making a responsibility determination, the contracting officer shall consider all the information available through FAPIIS with regard to the offeror and any immediate owner, predecessor, or subsidiary identified for that offeror in FAPIIS, as well as other past performance information on the offeror (see subpart 42.15).
              (2) For evaluation of information available through FAPIIS relating to an affiliate of the offeror, see 9.104-3(c).
              (3) For source selection evaluations of past performance, see 15.305(a)(2). Contracting officers shall use sound judgment in determining the weight and relevance of the information contained in FAPIIS and how it relates to the present acquisition.

              (4) Since FAPIIS may contain information on any of the offeror's previous contracts and information covering a five-year period, some of that information may not be relevant to a determination of present responsibility, e.g., a prior administrative action such as debarment or suspension that has expired or otherwise been resolved, or information relating to contracts for completely different products or services.
              (5) Because FAPIIS is a database that provides information about prime contractors, the contracting officer posts information required to be posted about a subcontractor, such as trafficking in persons violations, to the record of the prime contractor (see 42.1503(h)(1)(v)). The prime contractor has the opportunity to post in FAPIIS any mitigating factors. The contracting officer shall consider any mitigating factors posted in FAPIIS by the prime contractor, such as degree of compliance by the prime contractor with the terms of FAR clause 52.222-50.
              (c) If the contracting officer obtains relevant information from FAPIIS regarding criminal, civil, or administrative proceedings in connection with the award or performance of a Government contract; terminations for default or cause; determinations of nonresponsibility because the contractor does not have a satisfactory performance record or a satisfactory record of integrity and business ethics; or comparable information relating to a grant, the contracting officer shall, unless the contractor has already been debarred or suspended—
              (1) Promptly request such additional information from the offeror as the offeror deems necessary in order to demonstrate the offeror's responsibility to the contracting officer (but see 9.405); and
              (2) Notify, prior to proceeding with award,in accordance with agency procedures (see 9.406-3(a) and 9.407-3(a)), the agency official responsible for initiating debarment or suspension action, if the information appears appropriate for the official's consideration.
              (d) The contracting officer shall document the contract file for each contract in excess of the simplified acquisition threshold to indicate how the information in FAPIIS was considered in any responsibility determination, as well as the action that was taken as a result of the information. A contracting officer who makes a nonresponsibility determination is required to document that information in FAPIIS in accordance with 9.105-2 (b)(2).
              [75 FR 14065, Mar. 23, 2010, as amended at 80 FR 4986, Jan. 29, 2015; 81 FR 11990, Mar. 7, 2016; 81 FR 58638, Aug. 25, 2016; 81 FR 91638, Dec. 16, 2016; 82 FR 51530, Nov. 6, 2017; 84 FR 47865, Sept. 10, 2019]
            
            
              9.104-7
              Solicitation provisions and contract clauses.
              (a) The contracting officer shall insert the provision at 52.209-5, Certification Regarding Responsibility Matters, in solicitations where the contract value is expected to exceed the simplified acquisition threshold.
              (b) The contracting officer shall insert the provision at 52.209-7, Information Regarding Responsibility Matters, in solicitations where the resultant contract value is expected to exceed $550,000.

              (c) The contracting officer shall insert the clause at 52.209-9, Updates of Publicly Available Information Regarding Responsibility Matters—
              (1) In solicitations where the resultant contract value is expected to exceed $550,000; and
              (2) In contracts in which the offeror checked “has” in paragraph (b) of the provision at 52.209-7.
              (d) The contracting officer shall insert the provision 52.209-11, Representation by Corporations Regarding Delinquent Tax Liability or a Felony Conviction under any Federal Law, in all solicitations.
              (e) For agencies receiving funds subject to section 523 of Division B of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and similar provisions in subsequent appropriations acts, the contracting officer shall insert the provision 52.209-12, Certification Regarding Tax Matters, in solicitations for which the resultant contract (including options) may have a value greater than $5,000,000. Division B of the Consolidated and Continuing Further Appropriations Act, 2015 appropriates funds for the following agencies: the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the Office of Science and Technology Policy, the National Science Foundation, the Commission on Civil Rights, the Equal Employment Opportunity Commission, the U.S. International Trade Commission, the Legal Services Corporation, the Marine Mammal Commission, the Office of the United States Trade Representative, and the State Justice Institute.
              [73 FR 21798, Apr. 22, 2008. Redesignated and amended at 75 FR 14065, Mar. 23, 2010;77 FR 201, Jan. 3, 2012; 80 FR 38296, July 2, 2015; 80 FR 75906, Dec. 4, 2015; 84 FR 19844, May 6, 2019]
            
            
              9.105
              Procedures.
            
            
              9.105-1
              Obtaining information.
              (a) Before making a determination of responsibility, the contracting officer shall possess or obtain information sufficient to be satisfied that a prospective contractor currently meets the applicable standards in 9.104.
              (b)(1) Generally, the contracting officer shall obtain information regarding the responsibility of prospective contractors, including requesting preaward surveys when necessary (see 9.106), promptly after a bid opening or receipt of offers. However, in negotiated contracting, especially when research and development is involved, the contracting officer may obtain this information before issuing the request for proposals. Requests for information shall ordinarily be limited to information concerning—
              (i) The low bidder; or
              (ii) Those offerors in range for award.
              (2) Preaward surveys shall be managed and conducted by the surveying activity.
              (i) If the surveying activity is a contract administration office—
              (A) That office shall advise the contracting officer on prospective contractors' financial competence and credit needs; and
              (B) The administrative contracting officer shall obtain from the auditor any information required concerning the adequacy of prospective contractors' accounting systems and these systems' suitability for use in administering the proposed type of contract.
              (ii) If the surveying activity is not a contract administration office, the contracting officer shall obtain from the auditor any information required concerning prospective contractors' financial competence and credit needs, the adequacy of their accounting systems, and these systems' suitability for use in administering the proposed type of contract.
              (3) Information on financial resources and performance capability shall be obtained or updated on as current a basis as is feasible up to the date of award.

              (c) In making the determination of responsibility, the contracting officer shall consider information available through FAPIIS (see 9.104-6) with regard to the offeror and any immediate owner, predecessor, or subsidiary identified for that offeror in FAPIIS, including information that is linked to FAPIIS such as from SAM, and CPARS, as well as any other relevant past performance information on the offeror (see 9.104-1(c) and subpart 42.15). In addition, the contracting officer should use the following sources of information to support such determinations:
              (1) Records and experience data, including verifiable knowledge of personnel within the contracting office, audit offices, contract administration offices, and other contracting offices.
              (2) The prospective contractor—including bid or proposal information (including the certification at 52.209-5 or 52.212-3(h) (see 9.104-5)), questionnaire replies, financial data, information on production equipment, and personnel information.
              (3) Commercial sources of supplier information of a type offered to buyers in the private sector.
              (4) Preaward survey reports (see 9.106).
              (5) Other sources such as publications; suppliers, subcontractors, and customers of the prospective contractor; financial institutions; Government agencies; and business and trade associations.
              (d) Contracting offices and cognizant contract administration offices that become aware of circumstances casting doubt on a contractor's ability to perform contracts successfully shall promptly exchange relevant information.
              [48 FR 42142, Sept. 19, 1983, as amended at 51 FR 27119, July 29, 1986; 52 FR 9038, Mar. 20, 1987; 54 FR 19813, May 8, 1989; 60 FR 16718, Mar. 31, 1995; 60 FR 33065, June 26, 1995; 61 FR 39201, July 26, 1996; 69 FR 76349, Dec. 20, 2004; 73 FR 21798, Apr. 22, 2008; 74 FR 31560, July 1, 2009; 75 FR 14066, Mar. 23, 2010; 78 FR 37678, June 21, 2013; 81 FR 11991, Mar. 7, 2016; 81 FR 58638, Aug. 25, 2016; 81 FR 91638, Dec. 16, 2016; 82 FR 51530, Nov. 6, 2017; 84 FR 19844, May 6, 2019; 84 FR 47866, Sept. 10, 2019]
            
            
              9.105-2
              Determinations and documentation.
              (a) Determinations. (1) The contracting officer's signing of a contract constitutes a determination that the prospective contractor is responsible with respect to that contract. When an offer on which an award would otherwise be made is rejected because the prospective contractor is found to be nonresponsible, the contracting officer shall make, sign, and place in the contract file a determination of nonresponsibility, which shall state the basis for the determination.
              (2) If the contracting officer determines that a responsive small business lacks certain elements of responsibility, the contracting officer shall comply with the procedures in subpart 19.6. When a Certificate of Competency is issued for a small business concern (see subpart 19.6), the contracting officer shall accept the Small Business Administration's decision to issue a Certificate of Competency and award the contract to the concern.
              (b) Support documentation. (1) Documents and reports supporting a determination of responsibility or nonresponsibility, including any preaward survey reports, the use of FAPIIS information (see 9.104-6), and any applicable Certificate of Competency, must be included in the contract file.

              (2)(i) The contracting officer shall document the determination of nonresponsibility in FAPIIS (available at https://www.cpars.gov” if—
              (A) The contract is valued at more than the simplified acquisition threshold;
              (B) The determination of nonresponsibility is based on lack of satisfactory performance record or satisfactory record of integrity and business ethics; and
              (C) The Small Business Administration does not issue a Certificate of Competency.
              (ii) The contracting officer is responsible for the timely submission, within 3 working days, and sufficiency, and accuracy of the documentation regarding the nonresponsibility determination.
              (iii) As required by section 3010 of the Supplemental Appropriations Act, 2010 (Pub. L. 111-212), all information posted in FAPIIS on or after April 15, 2011, except past performance reviews, will be publicly available. FAPIIS consists of two segments—
              (A) The non-public segment, into which Government officials and contractors post information, which can only be viewed by—
              (1) Government personnel and authorized users performing business on behalf of the Government; or
              (2) An offeror or contractor, when viewing data on itself; and
              
              (B) The publicly-available segment, to which all data in the non-public segment of FAPIIS is automatically transferred after a waiting period of 14 calendar days, except for—
              (1) Past performance reviews required by subpart 42.15;
              (2) Information that was entered prior to April 15, 2011; or
              (3) Information that is withdrawn during the 14-calendar-day waiting period by the Government official who posted it in accordance with paragraph (b)(2)(iv) of this section.
              (iv) The contracting officer, or any other Government official, shall not post any information in the non-public segment of FAPIIS that is covered by a disclosure exemption under the Freedom of Information Act. If the contractor asserts within 7 calendar days, to the Government official who posted the information, that some of the information posted to the non-public segment of FAPIIS is covered by a disclosure exemption under the Freedom of Information Act, the Government official who posted the information must within 7 calendar days remove the posting from FAPIIS and resolve the issue in accordance with agency Freedom of Information Act procedures, prior to reposting the releasable information.
              [48 FR 42142, Sept. 19, 1983, as amended at 75 FR 14066, Mar. 23, 2010; 77 FR 201, Jan. 3, 2012; 79 FR 24253, Apr. 29, 2014; 84 FR 47866, Sept. 10, 2019]
            
            
              9.105-3
              Disclosure of preaward information.
              (a) Except as provided in subpart 24.2, Freedom of Information Act, information (including the preaward survey report) accumulated for purposes of determining the responsibility of a prospective contractor shall not be released or disclosed outside the Government.
              (b) The contracting officer may discuss preaward survey information with the prospective contractor before determining responsibility. After award, the contracting officer or, if it is appropriate, the head of the surveying activity or a designee may discuss the findings of the preaward survey with the company surveyed.
              (c) Preaward survey information may contain proprietary or source selection information and should be marked with the appropriate legend and protected accordingly (see 3.104-4).
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 20496, May 11, 1989; 62 FR 232, Jan. 2, 1997; 67 FR 13063, Mar. 20, 2002; 81 FR 58638, Aug. 25, 2016; 82 FR 51530, Nov. 6, 2017]
            
            
              9.106
              Preaward surveys.
            
            
              9.106-1
              Conditions for preaward surveys.
              (a) A preaward survey is normally required only when the information on hand or readily available to the contracting officer, including information from commercial sources, is not sufficient to make a determination regarding responsibility. In addition, if the contemplated contract will have a fixed price at or below the simplified acquisition threshold or will involve the acquisition of commercial items (see part 12), the contracting officer should not request a preaward survey unless circumstances justify its cost.
              (b) When a cognizant contract administration office becomes aware of a prospective award to a contractor about which unfavorable information exists and no preaward survey has been requested, it shall promptly obtain and transmit details to the contracting officer.
              (c) Before beginning a preaward survey, the surveying activity shall ascertain whether the prospective contractor is debarred, suspended, or ineligible (see subpart 9.4). If the prospective contractor is debarred, suspended, or ineligible, the surveying activity shall advise the contracting officer promptly and not proceed with the preaward survey unless specifically requested to do so by the contracting officer.
              [48 FR 42142, Sept. 19, 1983, as amended at 51 FR 27489, July 31, 1986; 60 FR 48237, Sept. 18, 1995; 61 FR 39201, July 26, 1996]
            
            
              9.106-2
              Requests for preaward surveys.

              The contracting officer's request to the surveying activity (Preaward Survey of Prospective Contractor (General), SF 1403) shall—
              
              (a) Identify additional factors about which information is needed;
              (b) Include the complete solicitation package (unless it has previously been furnished), and any information indicating prior unsatisfactory performance by the prospective contractor;
              (c) State whether the contracting office will participate in the survey;
              (d) Specify the date by which the report is required. This date should be consistent with the scope of the survey requested and normally shall allow at least 7 working days to conduct the survey; and
              (e) When appropriate, limit the scope of the survey.
            
            
              9.106-3
              Interagency preaward surveys.

              When the contracting office and the surveying activity are in different agencies, the procedures of this section 9.106 and subpart 42.1 shall be followed along with the regulations of the agency in which the surveying activity is located, except that reasonable special requests by the contracting office shall be accommodated (also see subpart 17.5).
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 20496, May 11, 1989; 55 FR 36795, Sept. 6, 1990; 62 FR 232, Jan. 2, 1997, 75 FR 77735, Dec. 13, 2010]
            
            
              9.106-4
              Reports.
              (a) The surveying activity shall complete the applicable parts of SF 1403, Preaward Survey of Prospective Contractor (General); SF 1404, Preaward Survey of Prospective Contractor—Technical; SF 1405, Preaward Survey of Prospective Contractor—Production; SF 1406, Preaward Survey of Prospective Contractor—Quality Assurance; SF 1407, Preaward Survey of Prospective Contractor—Financial Capability; and SF 1408, Preaward Survey of Prospective Contractor—Accounting System; and provide a narrative discussion sufficient to support both the evaluation ratings and the recommendations.
              (b) When the contractor surveyed is a small business that has received preferential treatment on an ongoing contract under Section 8(a) of the Small Business Act (15 U.S.C. 637) or has received a Certificate of Competency during the last 12 months, the surveying activity shall consult the appropriate Small Business Administration field office before making an affirmative recommendation regarding the contractor's responsibility or nonresponsibility.
              (c) When a preaward survey discloses previous unsatisfactory performance, the surveying activity shall specify the extent to which the prospective contractor plans, or has taken, corrective action. Lack of evidence that past failure to meet contractual requirements was the prospective contractor's fault does not necessarily indicate satisfactory performance. The narrative shall report any persistent pattern of need for costly and burdensome Government assistance (e.g., engineering, inspection, or testing) provided in the Government's interest but not contractually required.
              (d) When the surveying activity possesses information that supports a recommendation of complete award without an on-site survey and no special areas for investigation have been requested, the surveying activity may provide a short-form preaward survey report. The short-form report shall consist solely of the Preaward Survey of Prospective Contractor (General), SF 1403. Sections III and IV of this form shall be completed and block 21 shall be checked to show that the report is a short-form preaward report.
            
            
              9.107
              Surveys of nonprofit agencies participating in the AbilityOne Program.

              (a) The Committee for Purchase From People Who Are Blind or Severely Disabled (Committee), as authorized by 41 U.S.C. chapter 85, determines what supplies and services Federal agencies are required to purchase from AbilityOne participating nonprofit agencies serving people who are blind or have other severe disabilities (see Subpart 8.7). The Committee is required to find an AbilityOne participating nonprofit agency capable of furnishing the supplies or services before the nonprofit agency can be designated as a mandatory source under the AbilityOne Program. The Committee may request a contracting office to assist in assessing the capabilities of a nonprofit agency.
              
              (b) The contracting office, upon request from the Committee, shall request a capability survey from the activity responsible for performing preaward surveys, or notify the Committee that the AbilityOne participating nonprofit agency is capable, with supporting rationale, and that the survey is waived. The capability survey will focus on the technical and production capabilities and applicable preaward survey elements to furnish specific supplies or services being considered for addition to the Procurement List.
              (c) The contracting office shall use the Standard Form 1403 to request a capability survey of organizations employing people who are blind or have other severe disabilities.
              (d) The contracting office shall furnish a copy of the completed survey, or notice that the AbilityOne participating nonprofit agency is capable and the survey is waived, to the Executive Director, Committee for Purchase From People Who Are Blind or Severely Disabled.
              [59 FR 67029, Dec. 28, 1994, as amended at 73 FR 53995, Sept. 17, 2008; 79 FR 24199, Apr. 29, 2014; 84 FR 19844, May 6, 2019]
            
            
              9.108
              Prohibition on contracting with inverted domestic corporations.
            
            
              9.108-1
              Definitions.
              As used in this section—
              
                Inverted domestic corporation means a foreign incorporated entity that meets the definition of an inverted domestic corporation under 6 U.S.C. 395(b), applied in accordance with the rules and definitions of 6 U.S.C. 395(c).
              
                Subsidiary means an entity in which more than 50 percent of the entity is owned—
              (1) Directly by a parent corporation; or
              (2) Through another subsidiary of a parent corporation.
              [76 FR 31413, May 31, 2011, as amended at 79 FR 74556, Dec. 15, 2014]
            
            
              9.108-2
              Prohibition.
              (a) Section 745 of Division D of the Consolidated Appropriations Act, 2008 (Pub. L. 110-161) and its successor provisions in subsequent appropriations acts (and as extended in continuing resolutions) prohibit, on a Governmentwide basis, the use of appropriated (or otherwise made available) funds for contracts with either an inverted domestic corporation, or a subsidiary of such a corporation, except as provided in paragraph (b) of this section and in 9.108-4 Waiver.
              (b)(1) Section 745 and its successor provisions include the following exception: This section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract.
              (2) To ensure appropriate application of the prohibition and this exception, contracting officers should consult with legal counsel if, during the performance of a contract, a contractor becomes an inverted domestic corporation or a subsidiary of one.
              [79 FR 74556, Dec. 15, 2014]
            
            
              9.108-3
              Representation by the offeror.
              (a) In order to be eligible for contract award, an offeror must represent that it is neither an inverted domestic corporation, nor a subsidiary of an inverted domestic corporation. Any offeror that cannot so represent is ineligible for award of a contract, unless waived in accordance with the procedures at 9.108-4.
              (b) The contracting officer may rely on an offeror's representation that it is not an inverted domestic corporation unless the contracting officer has reason to question the representation.
              [76 FR 31413, May 31, 2011, as amended at 77 FR 27548, May 10, 2012; 79 FR 74556, Dec. 15, 2014]
            
            
              9.108-4
              Waiver.
              Any agency head may waive the prohibition in subsection 9.108-2 and the requirement of subsection 9.108-3 for a specific contract if the agency head determines in writing that the waiver is required in the interest of national security, documents the determination, and reports it to the Congress.
              [76 FR 31413, May 31, 2011]
            
            
              9.108-5
              Solicitation provision and contract clause.
              The contracting officer shall—
              
              (a) Include the provision at 52.209-2, Prohibition on Contracting with Inverted Domestic Corporations—Representation, in each solicitation for the acquisition of products or services (including construction); and
              (b) Include the clause at 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations, in each solicitation and contract for the acquisition of products or services (including construction).
              [76 FR 31413, May 31, 2011, as amended at 77 FR 27548, May 10, 2012; 79 FR 74556, Dec. 15, 2014]
            
            
              9.109
              Prohibition on contracting with an entity involved in activities that violate arms control treaties or agreements with the United States.
            
            
              9.109-1
              Authority.
              This section implements 22 U.S.C. 2593e.
              [83 FR 28148, June 15, 2018]
            
            
              9.109-2
              Prohibition.
              Contracting officers shall not award, renew, or extend a contract for the procurement of products or services with an entity identified as excluded in the System for Award Management, specifically for this subpart, on the basis of involvement in activities that violate arms control treaties or agreements with the United States.
              [83 FR 28148, June 15, 2018, as amended at 83 FR 48696, Sept. 26, 2018]
            
            
              9.109-3
              Exception.
              The prohibition in 9.109-2 does not apply to contracts for the procurement of products or services along a major route of supply to a zone of active combat or major contingency operation, as specified in statute or by the cognizant Combatant Commander, in consultation with the Chief of Mission. As of May 10, 2018, countries along the major route of supply to support operations in Afghanistan are Afghanistan, Georgia, the Kyrgyz Republic, Pakistan, the Republic of Armenia, the Republic of Azerbaijan, the Republic of Kazakhstan, the Republic of Tajikistan, the Republic of Uzbekistan, and Turkmenistan.
              [83 FR 28148, June 15, 2018]
            
            
              9.109-4
              Certification by the offeror.
              (a) In order to be eligible for contract award, an offeror is required to—

              (1)(i) Certify that it does not engage and has not engaged in any activity that contributed to or was a significant factor in the President's or Secretary of State's determination that a foreign country is in violation of its obligations undertaken in any arms control, nonproliferation, or disarmament agreement to which the United States is a party, or is not adhering to its arms control, nonproliferation, or disarmament commitments in which the United States is a participating state. The determinations are described in the most recent unclassified annual report provided to Congress pursuant to section 403 of the Arms Control and Disarmament Act (22 U.S.C. 2593a). The report is available via the internet at https://www.state.gov/bureaus-offices/under-secretary-for-arms-control-and-international-security-affairs/bureau-of-arms-control-verification-and-compliance/”; and
              (ii) Similarly certify with regard to any entity owned or controlled by the offeror; or
              (2) Provide with its offer information that the President of the United States has—
              (i) Waived application under 22 U.S.C. 2593e(d) or (e); or
              (ii) Determined under 22 U.S.C. 2593e(g)(2) that the entity has ceased all activities for which measures were imposed under 22 U.S.C. 2593e(b).
              (b) If certifying in accordance with 52.209-13(b)(1), the Offeror is required to submit the certification with the offer. It is not included in the annual representations and certifications in the System for Award Management.
              (c) The contracting officer may rely on an offeror's certification unless the contracting officer has reason to question the certification.

              (d) An offeror that falsely certifies under 52.209-13 will be subject to such remedies as suspension or debarment for a period of not less than 2 years, subject to the procedures set forth in subpart 9.4 (including 9.406-1 or 9.407-1), or termination of any contract resulting from the false certification.
              [83 FR 28148, June 15, 2018, as amended at 83 FR 48696, Sept. 26, 2018; 85 FR 40076, July 2, 2020]
            
            
              9.109-5
              Solicitation provision.
              Unless the exception at 9.109-3 applies, the contracting officer shall include the provision at 52.209-13, Violation of Arms Control Treaties or Agreements—Certification, in each solicitation for the acquisition of products or services (including construction) that exceeds the simplified acquisition threshold, other than solicitations for the acquisition of commercial items.
              [83 FR 28148, June 15, 2018]
            
          
          
            Subpart 9.2—Qualifications Requirements
            
              Source:
              50 FR 35476, Aug. 30, 1985, unless otherwise noted.
            
            
              9.200
              Scope of subpart.
              This subpart implements 10 U.S.C. 2319 and 41 U.S.C. 3311 and prescribes policies and procedures regarding qualification requirements and the acquisitions that are subject to such requirements.
              [79 FR 24199, Apr. 29, 2014]
            
            
              9.201
              Definitions.
              As used in this subpart—
              
                Qualified bidders list (QBL) means a list of bidders who have had their products examined and tested and who have satisfied all applicable qualification requirements for that product or have otherwise satisfied all applicable qualification requirements.
              
                Qualified manufacturers list (QML) means a list of manufacturers who have had their products examined and tested and who have satisfied all applicable qualification requirements for that product.
              [50 FR 35476, Aug. 30, 1985, as amended at 53 FR 34227, Sept. 2, 1988; 66 FR 2128, Jan. 10, 2001]
            
            
              9.202
              Policy.
              (a)(1) The head of the agency or designee shall, before establishing a qualification requirement, prepare a written justification—
              (i) Stating the necessity for establishing the qualification requirement and specifying why the qualification requirement must be demonstrated before contract award;
              (ii) Estimating the likely costs for testing and evaluation which will be incurred by the potential offeror to become qualified; and
              (iii) Specifying all requirements that a potential offeror (or its product) must satisfy in order to become qualified. Only those requirements which are the least restrictive to meet the purposes necessitating the establishment of the qualification requirements shall be specified.
              (2) Upon request to the contracting activity, potential offerors shall be provided—
              (i) All requirements that they or their products must satisfy to become qualified; and
              (ii) At their expense (but see 9.204(a)(2) with regard to small businesses), a prompt opportunity to demonstrate their abilities to meet the standards specified for qualification using qualified personnel and facilities of the agency concerned, or of another agency obtained through interagency agreements, or under contract, or other methods approved by the agency (including use of approved testing and evaluation services not provided under contract to the agency).
              (3) If the services in (a)(2)(ii) of this section are provided by contract, the contractors selected to provide testing and evaluation services shall be—
              (i) Those that are not expected to benefit from an absence of additional qualified sources; and
              (ii) Required by their contracts to adhere to any restriction on technical data asserted by the potential offeror seeking qualification.
              (4) A potential offeror seeking qualification shall be promptly informed as to whether qualification is attained and, in the event it is not, promptly furnished specific reasons why qualification was not attained.

              (b) When justified under the circumstances, the agency activity responsible for establishing a qualification requirement shall submit to the advocate for competition for the procuring activity responsible for purchasing the item subject to the qualification requirement, a determination that it is unreasonable to specify the standards for qualification which a prospective offeror (or its product) must satisfy. After considering any comments of the advocate for competition reviewing the determination, the head of the procuring activity may waive the requirements of 9.202(a)(1)(ii) through (4) of this section for up to 2 years with respect to the item subject to the qualification requirement. A copy of the waiver shall be furnished to the head of the agency or other official responsible for actions under paragraph (a)(1) of this section). The waiver authority provided in this paragraph does not apply with respect to qualification requirements contained in a QPL, QML, or QBL.
              (c) If a potential offeror can demonstrate to the satisfaction of the contracting officer that the potential offeror (or its product) meets the standards established for qualification or can meet them before the date specified for award of the contract, a potential offeror may not be denied the opportunity to submit and have considered an offer for a contract solely because the potential offeror—
              (1) Is not on a QPL, QML, or QBL maintained by the Department of Defense (DoD) or the National Aeronautics and Space Administration (NASA); or
              (2) Has not been identified as meeting a qualification requirement established after October 19, 1984, by DoD or NASA; or
              (3) Has not been identified as meeting a qualification requirement established by a civilian agency (not including NASA).
              (d) The procedures in subpart 19.6 for referring matters to the Small Business Administration are not mandatory on the contracting officer when the basis for a referral would involve a challenge by the offeror to either the validity of the qualification requirement or the offeror's compliance with such requirement.
              (e) The contracting officer need not delay a proposed award in order to provide a potential offeror with an opportunity to demonstrate its ability to meet the standards specified for qualification. In addition, when approved by the head of an agency or designee, a procurement need not be delayed in order to comply with paragraph (a) of this section.
              (f) Within 7 years following enforcement of a QPL, QML, or QBL by DoD or NASA, or within 7 years after any qualification requirement was originally established by a civilian agency other than NASA, the qualification requirement shall be examined and revalidated in accordance with the requirements of paragraph (a) of this section. For DoD and NASA, qualification requirements, other than QPL's, QML's, and QBL's, shall be examined and revalidated within 7 years after establishment of the requirement under paragraph (a) of this section. Any periods for which a waiver under paragraph (b) of this section is in effect shall be excluded in computing the 7 years within which review and revalidation must occur.
              [50 FR 35476, Aug. 30, 1985, as amended at 53 FR 34227, Sept. 2, 1988; 79 FR 24199, Apr. 29, 2014; 84 FR 19844, May, 6, 2019]
            
            
              9.203
              QPL's, QML's, and QBL's.
              (a) Qualification and listing in a QPL, QML, or QBL is the process by which products are obtained from manufacturers or distributors, examined and tested for compliance with specification requirements, or manufacturers or potential offerors, are provided an opportunity to demonstrate their abilities to meet the standards specified for qualification. The names of successful products, manufacturers, or potential offerors are included on lists evidencing their status. Generally, qualification is performed in advance and independently of any specific acquisition action. After qualification, the products, manufacturers, or potential offerors are included in a Federal or Military QPL, QML, or QBL. (See 9.202(a)(2) with regard to any product, manufacturer, or potential offeror not yet included on an applicable list.)

              (b) Specifications requiring a qualified product are included in the following publications:
              
              (1) GSA Index of Federal Specifications, Standards and Commercial Item Descriptions.

              (2) Department of Defense Acquisition Streamlining and Standardization Information System (ASSIST) at (https://assist.dla.mil/online/start/).
              (c) Instructions concerning qualification procedures are included in the following publications:
              (1) Federal Standardization Manual, FSPM-0001.
              (2) Defense Standardization Manual 4120.24-M, Appendix 2, as amended by Military Standards 961 and 962.
              (d) The publications listed in paragraphs (b) and (c) of this section are sold to the public. The publications in paragraphs (b)(1) and (c)(1) of this section may be obtained from the addressee in 11.201(d)(1). The publications in paragraphs (b)(2) and (c)(2) of this section may be obtained from the addressee in 11.201(d)(2).
              [50 FR 35476, Aug. 30, 1985, as amended at 53 FR 17857, May 18, 1988; 63 FR 34062, June 22, 1998; 67 FR 6120, Feb. 8, 2002; 71 FR 227, Jan. 3, 2006; 79 FR 24253, Apr. 29, 2014]
            
            
              9.204
              Responsibilities for establishment of a qualification requirement.
              The responsibilities of agency activities that establish qualification requirements include the following:
              (a) Arranging publicity for the qualification requirements. If active competition on anticipated future qualification requirements is likely to be fewer than two manufacturers or the products of two manufacturers, the activity responsible for establishment of the qualification requirements must—
              (1) Periodically furnish through the Governmentwide point of entry (GPE) a notice seeking additional sources or products for qualification unless the contracting officer determines that such publication would compromise the national security.
              (2) Bear the cost of conducting the specified testing and evaluation (excluding the costs associated with producing the item or establishing the production, quality control, or other system to be tested and evaluated) for a small business concern or a product manufactured by a small business concern which has met the standards specified for qualification and which could reasonably be expected to compete for a contract for that requirement. However, such costs may be borne only if it is determined in accordance with agency procedures that such additional qualified sources or products are likely to result in cost savings from increased competition for future requirements sufficient to amortize the costs incurred by the agency within a reasonable period of time, considering the duration and dollar value of anticipated future requirements. A prospective contractor requesting the United States to bear testing and evaluation costs must certify as to its status as a small business concern under section 3 of the Small Business Act in order to receive further consideration.
              (b) Qualifying products that meet specification requirements.
              (c) Listing manufacturers and suppliers whose products are qualified in accordance with agency procedures.
              (d) Furnishing QPL's, OML's, or QBL's or the qualification requirements themselves to prospective offerors and the public upon request(see9.202(a)(2)(i)).
              (e) Clarifying, as necessary, qualification requirements.
              (f) In appropriate cases, when requested by the contracting officer, providing concurrence in a decision not to enforce a qualification requirement for a solicitation.
              (g) Withdrawing or omitting qualification of a listed product, manufacturer or offeror, as necessary.
              (h) Advising persons furnished any list of products, manufacturers or offerors meeting a qualification requirement and suppliers whose products are on any such list that—
              (1) The list does not constitute endorsement of the product, manufacturer, or other source by the Government;
              (2) The products or sources listed have been qualified under the latest applicable specification;
              (3) The list may be amended without notice;
              (4) The listing of a product or source does not release the supplier from compliance with the specification; and

              (5) Use of the list for advertising or publicity is permitted. However, it must not be stated or implied that a particular product or source is the only product or source of that type qualified, or that the Government in any way recommends or endorses the products or the sources listed.
              (i) Reexamining a qualified product or manufacturer when—
              (1) The manufacturer has modified its product, or changed the material or the processing sufficiently so that the validity of previous qualification is questionable;
              (2) The requirements in the specification have been amended or revised sufficiently to affect the character of the product; or
              (3) It is otherwise necessary to determine that the quality of the product is maintained in conformance with the specification.
              [50 FR 35476, Aug. 30, 1985, as amended at 66 FR 27413, May 16, 2001; 68 FR 56679, Oct. 1, 2003; 84 FR 19844, May 6, 2019]
            
            
              9.205
              Opportunity for qualification before award.
              (a) If an agency determines that a qualification requirement is necessary, the agency activity responsible for establishing the requirement must urge manufacturers and other potential sources to demonstrate their ability to meet the standards specified for qualification and, when possible, give sufficient time to arrange for qualification before award. The responsible agency activity must, before establishing any qualification requirement, furnish notice through the GPE. The notice must include—
              (1) Intent to establish a qualification requirement;
              (2) The specification number and name of the product;
              (3) The name and address of the activity to which a request for the information and opportunity described in 9.202(a)(2) should be submitted;
              (4) The anticipated date that the agency will begin awarding contracts subject to the qualification requirement;
              (5) A precautionary notice that when a product is submitted for qualification testing, the applicant must furnish any specific information that may be requested of the manufacturer before testing will begin; and
              (6) The approximate time period following submission of a product for qualification testing within which the applicant will be notified whether the product passed or failed the qualification testing (see 9.202(a)(4)).
              (b) The activity responsible for establishing a qualification requirement must keep any list maintained of those already qualified open for inclusion of additional products, manufacturers, or other potential sources.
              [50 FR 35476, Aug. 30, 1985, as amended at 64 FR 72418, Dec. 27, 1999; 66 FR 27413, May 16, 2001; 68 FR 56679, Oct. 1, 2003; 69 FR 77872, Dec. 28, 2004]
            
            
              9.206
              Acquisitions subject to qualification requirements.
            
            
              9.206-1
              General.
              (a) Agencies may not enforce any QPL, QML, or QBL without first complying with the requirements of 9.202(a). However, qualification requirements themselves, whether or not previously embodied in a QPL, QML, or QBL, may be enforced without regard to 9.202(a) if they are in either of the following categories:
              (1) Any qualification requirement established by statute prior to October 30, 1984, for civilian agencies (not including NASA); or
              (2) Any qualification requirement established by statute or administrative action prior to October 19, 1984, for DOD or NASA. Qualification requirements established after the above dates must comply with 9.202(a) to be enforceable.
              (b) Except when the agency head or designee determines that an emergency exists, whenever an agency elects, whether before or after award, not to enforce a qualification requirement which it established, the requirement may not thereafter be enforced unless the agency complies with 9.202(a).

              (c) If a qualification requirement applies, the contracting officer need consider only those offers identified as meeting the requirement or included on the applicable QPL, QML, or QBL, unless an offeror can satisfactorily demonstrate to the contracting officer that it or its product or its subcontractor or its product can meet the standards established for qualification before the date specified for award.
              (d) If a product subject to a qualification requirement is to be acquired as a component of an end item, the contracting officer must assure that all such components and their qualification requirements are properly identified in the solicitation since the product or source must meet the standards specified for qualification before award.
              (e) In acquisitions subject to qualification requirements, the contracting officer shall take the following steps:
              (1) Use presolicitation notices in appropriate cases to advise potential suppliers before issuing solicitations involving qualification requirements. The notices shall identify the specification containing the qualification requirement and establish an allowable time period, consistent with delivery requirements, for prospective offerors to demonstrate their abilities to meet the standards specified for qualification. The notice shall be publicized in accordance with 5.204. Whether or not a presolicitation notice is used, the general synopsizing requirements of subpart 5.2 apply.
              (2) Distribute solicitations to prospective contractors whether or not they have been identified as meeting applicable qualification requirements.
              (3) When appropriate, request in accordance with agency procedures that a qualification requirement not be enforced in a particular acquisition and, if granted, so specify in the solicitation (see 9.206-1(b)).
              (4) Forward requests from potential suppliers for information on a qualification requirement to the agency activity responsible for establishing the requirement.
              (5) Allow the maximum time, consistent with delivery requirements, between issuing the solicitation and the contract award. As a minimum, contracting officers shall comply with the time frames specified in 5.203 when applicable.
              [50 FR 35476, Aug. 30, 1985, as amended at 53 FR 34227, Sept. 2, 1988]
            
            
              9.206-2
              Contract clause.
              The contracting officer shall insert the clause at 52.209-1, Qualification Requirements, in solicitations and contracts when the acquisition is subject to a qualification requirement.
              [53 FR 34227, Sept. 2, 1988]
            
            
              9.206-3
              Competition.
              (a) Presolicitation. If a qualification requirement applies to an acquisition, the contracting officer shall review the applicable QPL, QML, or QBL or other identification of those sources which have met the requirement before issuing a solicitation to ascertain whether the number of sources is adequate for competition. (See 9.204(a) for duties of the agency activity responsible for establishment of the qualification requirement.) If the number of sources is inadequate, the contracting officer shall request the agency activity which established the requirement to—
              (1) Indicate the anticipated date on which any sources presently undergoing evaluation will have demonstrated their abilities to meet the qualification requirement so that the solicitation could be rescheduled to allow as many additional sources as possible to qualify; or
              (2) Indicate whether a means other than the qualification requirement is feasible for testing or demonstrating quality assurance.
              (b) Postsolicitation. The contracting officer shall submit to the agency activity which established the qualification requirement the names and addresses of concerns which expressed interest in the acquisition but are not included on the applicable QPL, QML, or QBL or identified as meeting the qualification requirement. The activity will then assist interested concerns in meeting the standards specified for qualification (see 9.202(a) (2) and (4)).
              [50 FR 35476, Aug. 30, 1985, as amended at 60 FR 34737, July 3, 1995]
            
            
              9.207
              Changes in status regarding qualification requirements.

              (a) The contracting officer shall promptly report to the agency activity which established the qualification requirement any conditions which may merit removal or omission from a QPL, QML, or QBL or affect whether a source should continue to be otherwise identified as meeting the requirement. These conditions exist when—
              (1) Products or services are submitted for inspection or acceptance that do not meet the qualification requirement;
              (2) Products or services were previously rejected and the defects were not corrected when resubmitted for inspection or acceptance;
              (3) A supplier fails to request reevaluation following change of location or ownership of the plant where the product which met the qualification requirement was manufactured (see the clause at 52.209-1, Qualification Requirements);
              (4) A manufacturer of a product which met the qualification requirement has discontinued manufacture of the product;
              (5) A source requests removal from a QPL, QML, or QBL;
              (6) A condition of meeting the qualification requirement was violated; e.g., advertising or publicity contrary to 9.204(h)(5);
              (7) A revised specification imposes a new qualification requirement;
              (8) Manufacturing or design changes have been incorporated in the qualification requirement;
              (9) The source is listed in the System for Award Management Exclusions (see Subpart 9.4); or
              (10) Performance of a contract subject to a qualification requirement is otherwise unsatisfactory.
              (b) After considering any of the above or other conditions reasonably related to whether a product or source continues to meet the standards specified for qualification, an agency may take appropriate action without advance notification. The agency shall, however, promptly notify the affected parties if a product or source is removed from a QPL, QML, or QBL, or will no longer be identified as meeting the standards specified for qualification. This notice shall contain specific information why the product or source no longer meets the qualification requirement.
              [50 FR 35476, Aug. 30, 1985, as amended at 53 FR 34227, Sept. 2, 1988; 56 FR 15149, Apr. 15, 1991; 60 FR 33065, June 26, 1995; 69 FR 76349, Dec. 20, 2004; 78 FR 37678, June 21, 2013]
            
          
          
            Subpart 9.3—First Article Testing and Approval
            
              9.301
              Definition.
              
                Approval, as used in this subpart, means the contracting officer's written notification to the contractor accepting the test results of the first article.
              [48 FR 42142, Sept. 19, 1983, as amended at 66 FR 2128, Jan. 10, 2001]
            
            
              9.302
              General.
              First article testing and approval (hereafter referred to as testing and approval) ensures that the contractor can furnish a product that conforms to all contract requirements for acceptance. Before requiring testing and approval, the contracting officer shall consider the—
              (a) Impact on cost or time of delivery;
              (b) Risk to the Government of foregoing such test; and
              (c) Availability of other, less costly, methods of ensuring the desired quality.
            
            
              9.303
              Use.
              Testing and approval may be appropriate when—
              (a) The contractor has not previously furnished the product to the Government;
              (b) The contractor previously furnished the product to the Government, but—
              (1) There have been subsequent changes in processes or specifications;
              (2) Production has been discontinued for an extended period of time; or
              (3) The product acquired under a previous contract developed a problem during its life.
              (c) The product is described by a performance specification; or
              (d) It is essential to have an approved first article to serve as a manufacturing standard.
            
            
              9.304
              Exceptions.
              Normally, testing and approval is not required in contracts for—
              (a) Research or development;

              (b) Products requiring qualification before award (e.g., when an applicable qualified products list exists (see subpart 9.2));
              
              (c) Products normally sold in the commercial market; or
              (d) Products covered by complete and detailed technical specifications, unless the requirements are so novel or exacting that it is questionable whether the products would meet the requirements without testing and approval.
            
            
              9.305
              Risk.
              Before first article approval, the acquisition of materials or components, or commencement of production, is normally at the sole risk of the contractor. To minimize this risk, the contracting officer shall provide sufficient time in the delivery schedule for acquisition of materials and components, and for production after receipt of first article approval. When Government requirements preclude this action, the contracting officer may, before approval of the first article, authorize the contractor to acquire specific materials or components or commence production to the extent essential to meet the delivery schedule (see Alternate II of the clause at 52.209-3, First Article Approval—Contractor Testing, and Alternate II of the clause at 52.209-4, First Article Approval—Government Testing. Costs incurred based on this authorization are allocable to the contract for—
              (a) Progress payments; and
              (b) Termination settlements if the contract is terminated for the convenience of the Government.
              [48 FR 42142, Sept. 19, 1983, as amended at 84 FR 19844, May 6, 2019]
            
            
              9.306
              Solicitation requirements.
              Solicitations containing a testing and approval requirement shall—
              (a) Provide, in the circumstance where the contractor is to be responsible for the first article approval testing—
              (1) The performance or other characteristics that the first article must meet for approval;
              (2) The detailed technical requirements for the tests that must be performed for approval; and
              (3) The necessary data that must be submitted to the Government in the first article approval test report;
              (b) Provide, in the circumstance where the Government is to be responsible for the first article approval testing—
              (1) The performance or other characteristics that the first article must meet for approval; and
              (2) The tests to which the first article will be subjected for approval;
              (c) Inform offerors that the requirement may be waived when supplies identical or similar to those called for have previously been delivered by the offeror and accepted by the Government (see 52.209-3(h) and 52.209-4(i));
              (d) Permit the submission of alternative offers, one including testing and approval and the other excluding testing and approval (if eligible under paragraph (c) of this section);
              (e) State clearly the first article's relationship to the contract quantity (see paragraph (e) of the clause at 52.209-3, First Article Approval—Contractor Testing, or 52.209-4, First Article Approval—Government Testing);
              (f) Contain a delivery schedule for the production quantity (see 11.403). The delivery schedule may—
              (1) Be the same whether or not testing and approval is waived; or
              (2) Provide for earlier delivery when testing and approval is waived and the Government desires earlier delivery. In the latter case, any resulting difference in delivery schedules shall not be a factor in evaluation for award. The clause at 52.209-4, First Article Approval—Government Testing, shall contain the delivery schedule for the first article;
              (g) Provide for the submission of contract numbers, if any, to document the offeror's eligibility under paragraph (c) of this section;
              (h) State whether the approved first article will serve as a manufacturing standard;
              (i) Include, when the Government is responsible for first article testing, the Government's estimated testing costs as a factor for use in evaluating offers (when appropriate); and

              (j) Inform offerors that the prices for first articles and first article tests in relation to production quantities shall not be materially unbalanced (see 15.404-1(g)) if first article test items or tests are to be separately priced.
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 34753, Aug. 21, 1989; 55 FR 25527, June 21, 1990; 60 FR 48237, Sept. 18, 1995; 62 FR 51270, Sept. 30, 1997; 84 FR 19845, May 6, 2019]
            
            
              9.307
              Government administration procedures.
              (a) Before the contractor ships the first article, or the first article test report, to the Government laboratory or other activity responsible for approval at the address specified in the contract, the contract administration office shall provide that activity with as much advance notification as is feasible of the forthcoming shipment, and—
              (1) Advise that activity of the contractual requirements for testing and approval, or evaluation, as appropriate;
              (2) Call attention to the notice requirement in paragraph (b) of the clause at 52.209-3, First Article Approval—Contractor Testing, or 52.209-4, First Article Approval—Government Testing; and
              (3) Request that the activity inform the contract administration office of the date when testing or evaluation will be completed.
              (b) The Government laboratory or other activity responsible for first article testing or evaluation shall inform the contracting office whether to approve, conditionally approve, or disapprove the first article. The contracting officer shall then notify the contractor of the action taken and furnish a copy of the notice to the contract administration office. The notice shall include the first article shipment number, when available, and the applicable line item number. Any changes in the drawings, designs, or specifications determined by the contracting officer to be necessary shall be made under the Changes clause, and not by the notice of approval, conditional approval, or disapproval furnished the contractor.
              [48 FR 42142, Sept. 19, 1983, as amended at 82 FR 4713, Jan. 13, 2017]
            
            
              9.308
              Contract clauses.
            
            
              9.308-1
              Testing performed by the contractor.
              (a)(1) The contracting officer shall insert the clause at 52.209-3, First Article Approval—Contractor Testing, in solicitations and contracts when a fixed-price contract is contemplated and it is intended that the contract require—
              (i) First article approval; and
              (ii) That the contractor be required to conduct the first article testing.
              (2) If it is intended that the contractor be required to produce the first article and the production quantity at the same facility, the contracting officer shall use the clause with its Alternate I.
              (3) If it is necessary to authorize the contractor to purchase material or to commence production before first article approval, the contracting officer shall use the clause with its Alternate II.
              (b)(1) The contracting officer shall insert a clause substantially the same as the clause at 52.209-3, First Article Approval—Contractor Testing, in solicitations and contracts when a cost-reimbursement contract is contemplated and it is intended that the contract require—
              (i) First article approval; and
              (ii) That the contractor be required to conduct the first article test.
              (2) If it is intended that the contractor be required to produce the first article and the production quantity at the same facility, the contracting officer shall use a clause substantially the same as the clause at 52.209-3, First Article Approval—Contractor Testing, with its Alternate I.
              (3) If it is necessary to authorize the contractor to purchase material or to commence production before first article approval, the contracting officer shall use a clause substantially the same as the clause at 52.209-3, First Article Approval—Contractor Testing, with its Alternate II.
              [48 FR 42142, Sept. 19, 1983, as amended at 84 FR 19845, May 6, 2019]
            
            
              
              9.308-2
              Testing performed by the Government.
              (a)(1) The contracting officer shall insert the clause at 52.209-4, First Article Approval—Government Testing, in solicitations and contracts when a fixed-price contract is contemplated and it is intended that the contract require first article approval and that the Government will be responsible for conducting the first article test.
              (2) If it is intended that the contractor be required to produce the first article and the production quantity at the same facility, the contracting officer shall use the basic clause with its Alternate I.
              (3) If it is necessary to authorize the contractor to purchase material or to commence production before first article approval, the contracting officer shall use the basic clause with its Alternate II.
              (b)(1) The contracting officer shall insert a clause substantially the same as the clause at 52.209-4, First Article Approval—Government Testing, in solicitations and contracts when a cost-reimbursement contract is contemplated and it is intended that the contract require first article approval and that the Government be responsible for conducting the first article test.
              (2) If it is intended that the contractor be required to produce the first article and the production quantity at the same facility, the contracting officer shall use a clause substantially the same as the clause at 52.209-4, First Article Approval—Government Testing, with its Alternate I.
              (3) If it is necessary to authorize the contractor to purchase material or to commence production before first article approval, the contracting officer shall use a clause substantially the same as the clause at 52.209-4, First Article Approval—Government Testing, with its Alternate II.
            
          
          
            Subpart 9.4—Debarment, Suspension, and Ineligibility
            
              9.400
              Scope of subpart.
              (a) This subpart—
              (1) Prescribes policies and procedures governing the debarment and suspension of contractors by agencies for the causes given in 9.406-2 and 9.407-2;

              (2) Provides for the listing of contractors debarred, suspended, proposed for debarment, and declared ineligible (see the definition of ineligible in 2.101); and
              (3) Sets forth the consequences of this listing.
              (b) Although this subpart does cover the listing of ineligible contractors (9.404) and the effect of this listing (9.405(b)), it does not prescribe policies and procedures governing declarations of ineligibility.
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 19814, May 8, 1989; 66 FR 2128, Jan. 10, 2001]
            
            
              9.401
              Applicability.
              In accordance with Public Law 103-355, Section 2455 (31 U.S.C. 6101, note), and Executive Order 12689, any debarment, suspension or other Governmentwide exclusion initiated under the Nonprocurement Common Rule implementing Executive Order 12549 on or after August 25, 1995 shall be recognized by and effective for Executive Branch agencies as a debarment or suspension under this subpart. Similarly, any debarment, suspension, proposed debarment or other Governmentwide exclusion initiated on or after August 25, 1995 under this subpart shall also be recognized by and effective for those agencies and participants as an exclusion under the Nonprocurement Common Rule.
              [60 FR 33065, June 26, 1995, as amended at 84 FR 19845, May 6, 2019]
            
            
              9.402
              Policy.
              (a) Agencies shall solicit offers from, award contracts to, and consent to subcontracts with responsible contractors only. Debarment and suspension are discretionary actions that, taken in accordance with this subpart, are appropriate means to effectuate this policy.

              (b) The serious nature of debarment and suspension requires that these sanctions be imposed only in the public interest for the Government's protection and not for purposes of punishment. Agencies shall impose debarment or suspension to protect the Government's interest and only for the causes and in accordance with the procedures set forth in this subpart.
              (c) Agencies are encouraged to establish methods and procedures for coordinating their debarment or suspension actions.
              (d) When more than one agency has an interest in the debarment or suspension of a contractor, the Interagency Committee on Debarment and Suspension, established under Executive Order 12549, and authorized by Section 873 of the National Defense Authorization Act for Fiscal Year 2009 (Pub. L. 110-417) (31 U.S.C. 6101 note), shall resolve the lead agency issue and coordinate such resolution among all interested agencies prior to the initiation of any suspension, debarment, or related administrative action by any agency.
              (e) Agencies shall establish appropriate procedures to implement the policies and procedures of this subpart.
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 19814, May 8, 1989; 74 FR 31565, July 1, 2009; 79 FR 24199, Apr. 29, 2014]
            
            
              9.403
              Definitions.
              As used in this subpart—
              
                Affiliates. (1) Business concerns, organizations, or individuals are affiliates of each other if, directly or indirectly—
              (i) Either one controls or has the power to control the other; or
              (ii) A third party controls or has the power to control both.
              (2) Indicia of control include, but are not limited to, interlocking management or ownership, identity of interests among family members, shared facilities and equipment, common use of employees, or a business entity organized following the debarment, suspension, or proposed debarment of a contractor which has the same or similar management, ownership, or principal employees as the contractor that was debarred, suspended, or proposed for debarment.
              
                Agency means any executive department, military department or defense agency, or other agency or independent establishment of the executive branch.
              
                Civil judgment means a judgment or finding of a civil offense by any court of competent jurisdiction.
              
                Contractor means any individual or other legal entity that—
              (1) Directly or indirectly (e.g., through an affiliate), submits offers for or is awarded, or reasonably may be expected to submit offers for or be awarded, a Government contract, including a contract for carriage under Government or commercial bills of lading, or a subcontract under a Government contract; or
              (2) Conducts business, or reasonably may be expected to conduct business, with the Government as an agent or representative of another contractor.
              
                Debarring official means—
              (1) An agency head; or
              (2) A designee authorized by the agency head to impose debarment.
              
                Indictment means indictment for a criminal offense. An information or other filing by competent authority charging a criminal offense is given the same effect as an indictment.
              
                Legal proceedings means any civil judicial proceeding to which the Government is a party or any criminal proceeding. The term includes appeals from such proceedings.
              
                Nonprocurement Common Rule means the procedures used by Federal Executive Agencies to suspend, debar, or exclude individuals or entities from participation in nonprocurement transactions under Executive Order 12549. Examples of nonprocurement transactions are grants, cooperative agreements, scholarships, fellowships, contracts of assistance, loans, loan guarantees, subsidies, insurance, payments for specified use, and donation agreements.
              
                Suspending official means—
              (1) An agency head; or
              (2) A designee authorized by the agency head to impose suspension.
              
                Unfair trade practices means the commission of any of the following acts by a contractor:
              (1) A violation of section 337 of the Tariff Act of 1930 (19 U.S.C. 1337) as determined by the International Trade Commission.

              (2) A violation, as determined by the Secretary of Commerce, of any agreement of the group known as the “Coordination Committee” for purposes of the Export Administration Act of 1979 (50 U.S.C. App. 2401, et seq.) or any similar bilateral or multilateral export control agreement.
              
              (3) A knowingly false statement regarding a material element of a certification concerning the foreign content of an item of supply, as determined by the Secretary of the Department or the head of the agency to which such certificate was furnished.
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 19814, May 8, 1989; 56 FR 15149, Apr. 15, 1991; 59 FR 11372, Mar. 10, 1994; 60 FR 33065, June 26, 1995; 66 FR 2128, Jan. 10, 2001; 84 FR 19845, May 6, 2019]
            
            
              9.404
              Exclusions in the System for Award Management.
              (a) The General Services Administration (GSA)—
              (1) Operates the web-based System for Award Management (SAM), which contains exclusion records; and
              (2) Provides technical assistance to Federal agencies in the use of SAM.
              (b) An exclusion record in SAM contains the—
              (1) Names and addresses of the entities debarred, suspended, proposed for debarment, declared ineligible, or excluded or disqualified under the nonprocurement common rule, with cross-references when more than one name is involved in a single action;
              (2) Name of the agency or other authority taking the action;
              (3) Cause for the action (see 9.406-2 and 9.407-2 for causes authorized under this subpart) or other statutory or regulatory authority;
              (4) Effect of the action;
              (5) Termination date for each listing;
              (6) Unique Entity Identifier;
              (7) Social Security Number (SSN), Employer Identification Number (EIN), or other Taxpayer Identification Number (TIN), if available; and
              (8) Name and telephone number of the agency point of contact for the action.
              (c) Each agency shall—
              (1) Identify the individual(s) responsible for entering and updating exclusions data in SAM and assign the appropriate roles;
              (2) Remove the exclusion roles in SAM when the individual leaves the organization or changes functions;
              (3) For each exclusion accomplished by the Agency—
              (i) Enter the information required by paragraph (b) of this section within 3 working days after the action becomes effective;
              (ii) Determine whether it is legally permitted to enter the SSN, EIN, or other TIN, under agency authority to suspend or debar; and
              (iii) Update the exclusion record in SAM, generally within 5 working days after modifying or rescinding an action;
              (4) In accordance with internal retention procedures, maintain records relating to each debarment, suspension, or proposed debarment taken by the agency;
              (5) Establish procedures to ensure that the agency does not solicit offers from, award contracts to, or consent to subcontracts with contractors who have an active exclusion record in SAM, except as otherwise provided in this subpart;
              (6) Direct inquiries concerning listed contractors and other entities to the agency or other authority that took the action; and
              (7) Contact GSA for technical assistance with SAM, via the support email address or on the technical support phone line.
              (d) SAM is available via https://www.sam.gov
              
              [78 FR 37678, June 21, 2013, as amended at 81 FR 67739, Sept. 30, 2016; 83 FR 48696, Sept. 26, 2018]
            
            
              9.405
              Effect of listing.

              (a) Contractors debarred, suspended, or proposed for debarment are excluded from receiving contracts, and agencies shall not solicit offers from, award contracts to, or consent to subcontracts with these contractors, unless the agency head determines that there is a compelling reason for such action (see 9.405-1(b), 9.405-2, 9.406-1(c), 9.407-1(d), and 23.506(e)). Contractors debarred, suspended, or proposed for debarment are also excluded from conducting business with the Government as agents or representatives of other contractors.

              (b) Contractors and other entities that have an active exclusion record in SAM because they have been declared ineligible on the basis of statutory or other regulatory procedures are excluded from receiving contracts, and if applicable, subcontracts, under the conditions and for the period set forth in the statute or regulation. Agencies shall not solicit offers from, award contracts to, or consent to subcontracts with these contractors under those conditions and for that period. In addition, agencies shall not extend contracts with contractors that have been declared ineligible pursuant to 22 U.S.C. 2593e.
              (c) Contractors debarred, suspended, or proposed for debarment are excluded from acting as individual sureties (see part 28).
              (d)(1) After the opening of bids or receipt of proposals or quotes, the contracting officer shall review the exclusion records in SAM.
              (2) Bids received from any listed contractor in response to an invitation for bids shall be entered on the abstract of bids, and rejected unless the agency head determines in writing that there is a compelling reason to consider the bid.
              (3) Proposals, quotations, or offers received from any listed contractor shall not be evaluated for award or included in the competitive range, nor shall discussions be conducted with a listed offeror during a period of ineligibility, unless the agency head determines, in writing, that there is a compelling reason to do so. If the period of ineligibility expires or is terminated prior to award, the contracting officer may, but is not required to, consider such proposals, quotations, or offers.
              (4) Immediately prior to award, the contracting officer shall again review the exclusion records in SAM to ensure that no award is made to a listed contractor.
              [48 FR 42142, Sept. 19, 1983, as amended at 52 FR 9038, Mar. 20, 1987; 54 FR 19814, May 8, 1989; 54 FR 48982, Nov. 28, 1989; 55 FR 21707, May 25, 1990; 56 FR 29127, June 25, 1991; 59 FR 67033, Dec. 28, 1994; 60 FR 33065, June 26, 1995; 65 FR 16286, Mar. 27, 2000; 68 FR 69251, Dec. 11, 2003; 69 FR 76349, Dec. 20, 2004; 78 FR 37678, June 21, 2013; 83 FR 28148, June 15, 2018; 83 FR 48696, Sept. 26, 2018]
            
            
              9.405-1
              Continuation of current contracts.
              (a) Notwithstanding the debarment, suspension, or proposed debarment of a contractor, agencies may continue contracts or subcontracts in existence at the time the contractor was debarred, suspended, or proposed for debarment unless the agency head directs otherwise. A decision as to the type of termination action, if any, to be taken should be made only after review by agency contracting and technical personnel and by counsel to ensure the propriety of the proposed action.
              (b) For contractors debarred, suspended, or proposed for debarment, unless the agency head makes a written determination of the compelling reasons for doing so, ordering activities shall not—
              (1) Place orders exceeding the guaranteed minimum under indefinite quantity contracts;
              (2) Place orders under Federal Supply Schedule contracts, blanket purchase agreements, or basic ordering agreements; or
              (3) Add new work, exercise options, or otherwise extend the duration of current contracts or orders.
              [54 FR 19815, May 8, 1989, as amended at 59 FR 67033, Dec. 28, 1994; 68 FR 69251, Dec. 11, 2003; 78 FR 80379, Dec. 31, 2013]
            
            
              9.405-2
              Restrictions on subcontracting.
              (a) When a contractor debarred, suspended, or proposed for debarment is proposed as a subcontractor for any subcontract subject to Government consent (see subpart 44.2), contracting officers shall not consent to subcontracts with such contractors unless the agency head states in writing the compelling reasons for this approval action. (See 9.405(b) concerning declarations of ineligibility affecting subcontracting.)

              (b) The Government suspends or debars contractors to protect the Government's interests. Contractors are prohibited from entering into any subcontract in excess of $35,000, other than a subcontract for a commercially available off-the-shelf item, with a contractor that has been debarred, suspended, or proposed for debarment, unless there is a compelling reason to do so. If a contractor intends to enter into a subcontract in excess of $35,000, other than a subcontract for a commercially available off-the-shelf item, with a party that is debarred, suspended, or proposed for debarment as evidenced by the party's having an active exclusion record in SAM (see 9.404), a corporate officer or designee of the contractor is required by operation of the clause at 52.209-6, Protecting the Government's Interests when Subcontracting with Contractors Debarred, Suspended, or Proposed for Debarment, to notify the contracting officer, in writing, before entering into such subcontract. For contracts for the acquisition of commercial items, the notification requirement applies only for first-tier subcontracts. For all other contracts, the notification requirement applies to subcontracts at any tier. The notice must provide the following:
              (1) The name of the subcontractor;
              (2) The contractor's knowledge of the reasons for the subcontractor having an active exclusion record in SAM;
              (3) The compelling reason(s) for doing business with the subcontractor notwithstanding its having an active exclusion record in SAM; and
              (4) The systems and procedures the contractor has established to ensure that it is fully protecting the Government's interests when dealing with such subcontractor in view of the specific basis for the party's debarment, suspension, or proposed debarment.
              (c) The contractor's compliance with the requirements of 52.209-6 will be reviewed during Contractor Purchasing System Reviews (see subpart 44.3).
              [54 FR 19815, May 8, 1989, as amended at 56 FR 29127, June 25, 1991; 59 FR 67033, Dec. 28, 1994; 60 FR 33066, June 26, 1995; 60 FR 48237, Sept. 18, 1995; 68 FR 69251, Dec. 11, 2003; 69 FR 76349, Dec. 20, 2004; 71 FR 57366, Sept. 28, 2006; 75 FR 77740, Dec. 13, 2010; 76 FR 39238, July 5, 2011; 78 FR 37678, June 21, 2013; 80 FR 38296, July 2, 2015; 83 FR 48696, Sept. 26, 2018; 85 FR 27090, May 6, 2020]
            
            
              9.406
              Debarment.
            
            
              9.406-1
              General.
              (a) It is the debarring official's responsibility to determine whether debarment is in the Government's interest. The debarring official may, in the public interest, debar a contractor for any of the causes in 9.406-2, using the procedures in 9.406-3. The existence of a cause for debarment, however, does not necessarily require that the contractor be debarred; the seriousness of the contractor's acts or omissions and any remedial measures or mitigating factors should be considered in making any debarment decision. Before arriving at any debarment decision, the debarring official should consider factors such as the following:
              (1) Whether the contractor had effective standards of conduct and internal control systems in place at the time of the activity which constitutes cause for debarment or had adopted such procedures prior to any Government investigation of the activity cited as a cause for debarment.
              (2) Whether the contractor brought the activity cited as a cause for debarment to the attention of the appropriate Government agency in a timely manner.
              (3) Whether the contractor has fully investigated the circumstances surrounding the cause for debarment and, if so, made the result of the investigation available to the debarring official.
              (4) Whether the contractor cooperated fully with Government agencies during the investigation and any court or administrative action.
              (5) Whether the contractor has paid or has agreed to pay all criminal, civil, and administrative liability for the improper activity, including any investigative or administrative costs incurred by the Government, and has made or agreed to make full restitution.
              (6) Whether the contractor has taken appropriate disciplinary action against the individuals responsible for the activity which constitutes cause for debarment.
              (7) Whether the contractor has implemented or agreed to implement remedial measures, including any identified by the Government.
              (8) Whether the contractor has instituted or agreed to institute new or revised review and control procedures and ethics training programs.
              (9) Whether the contractor has had adequate time to eliminate the circumstances within the contractor's organization that led to the cause for debarment.

              (10) Whether the contractor's management recognizes and understands the seriousness of the misconduct giving rise to the cause for debarment and has implemented programs to prevent recurrence.
              
              The existence or nonexistence of any mitigating factors or remedial measures such as set forth in this paragraph (a) is not necessarily determinative of a contractor's present responsibility. Accordingly, if a cause for debarment exists, the contractor has the burden of demonstrating, to the satisfaction of the debarring official, its present responsibility and that debarment is not necessary.
              (b) Debarment constitutes debarment of all divisions or other organizational elements of the contractor, unless the debarment decision is limited by its terms to specific divisions, organizational elements, or commodities. The debarring official may extend the debarment decision to include any affiliates of the contractor if they are—
              (1) Specifically named; and
              (2) Given written notice of the proposed debarment and an opportunity to respond (see 9.406-3(c)).
              (c) A contractor's debarment, or proposed debarment, shall be effective throughout the executive branch of the Government, unless the agency head or a designee (except see 23.506(e)) states in writing the compelling reasons justifying continued business dealings between that agency and the contractor.
              (d)(1) When the debarring official has authority to debar contractors from both acquisition contracts pursuant to this regulation and contracts for the purchase of Federal personal property pursuant to the Federal Property Management Regulations (FPMR) 101-45.6, that official shall consider simultaneously debarring the contractor from the award of acquisition contracts and from the purchase of Federal personal property.
              (2) When debarring a contractor from the award of acquisition contracts and from the purchase of Federal personal property, the debarment notice shall so indicate and the appropriate FAR and FPMR citations shall be included.
              [48 FR 42142, Sept. 19, 1983, as amended at 52 FR 6121, Feb. 27, 1987; 54 FR 19815, May 8, 1989; 55 FR 21707, May 25, 1990; 55 FR 30465, July 26, 1990; 56 FR 67129, Dec. 27, 1991; 59 FR 67033, Dec. 28, 1994; 84 FR 19845, May 6, 2019]
            
            
              9.406-2
              Causes for debarment.
              The debarring official may debar—
              (a) A contractor for a conviction of or civil judgment for—
              (1) Commission of fraud or a criminal offense in connection with—
              (i) Obtaining;
              (ii) Attempting to obtain; or
              (iii) Performing a public contract or subcontract;
              (2) Violation of Federal or State antitrust statutes relating to the submission of offers;
              (3) Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion, violating Federal criminal tax laws, or receiving stolen property;
              (4) Intentionally affixing a label bearing a “Made in America” inscription (or any inscription having the same meaning) to a product sold in or shipped to the United States or its outlying areas, when the product was not made in the United States or its outlying areas (see Section 202 of the Defense Production Act (Public Law 102-558)); or
              (5) Commission of any other offense indicating a lack of business integrity or business honesty that seriously and directly affects the present responsibility of a Government contractor or subcontractor.
              (b)(1) A contractor, based upon a preponderance of the evidence, for any of the following—
              (i) Violation of the terms of a Government contract or subcontract so serious as to justify debarment, such as—
              (A) Willful failure to perform in accordance with the terms of one or more contracts; or
              (B) A history of failure to perform, or of unsatisfactory performance of, one or more contracts.
              (ii) Violations of 41 U.S.C. chapter 81, Drug-Free Workplace, as indicated by—
              (A) Failure to comply with the requirements of the clause at 52.223-6, Drug-Free Workplace; or

              (B) Such a number of contractor employees convicted of violations of criminal drug statutes occurring in the workplace as to indicate that the contractor has failed to make a good faith effort to provide a drug-free workplace (see 23.504).
              
              (iii) Intentionally affixing a label bearing a “Made in America” inscription (or any inscription having the same meaning) to a product sold in or shipped to the United States or its outlying areas, when the product was not made in the United States or its outlying areas (see Section 202 of the Defense Production Act (Public Law 102-558)).
              (iv) Commission of an unfair trade practice as defined in 9.403 (see Section 201 of the Defense Production Act (Public Law 102-558)).
              (v) Delinquent Federal taxes in an amount that exceeds the threshold at 9.104-5(a)(2).
              (A) Federal taxes are considered delinquent for purposes of this provision if both of the following criteria apply:
              (1) The tax liability is finally determined. The liability is finally determined if it has been assessed. A liability is not finally determined if there is a pending administrative or judicial challenge. In the case of a judicial challenge to the liability, the liability is not finally determined until all judicial appeal rights have been exhausted.
              (2) The taxpayer is delinquent in making payment. A taxpayer is delinquent if the taxpayer has failed to pay the tax liability when full payment was due and required. A taxpayer is not delinquent in cases where enforced collection action is precluded.
              (B) Examples. (1) The taxpayer has received a statutory notice of deficiency, under I.R.C. § 6212, which entitles the taxpayer to seek Tax Court review of a proposed tax deficiency. This is not a delinquent tax because it is not a final tax liability. Should the taxpayer seek Tax Court review, this will not be a final tax liability until the taxpayer has exercised all judicial appeal rights.
              (2) The IRS has filed a notice of Federal tax lien with respect to an assessed tax liability, and the taxpayer has been issued a notice under I.R.C. § 6320 entitling the taxpayer to request a hearing with the IRS Office of Appeals contesting the lien filing, and to further appeal to the Tax Court if the IRS determines to sustain the lien filing. In the course of the hearing, the taxpayer is entitled to contest the underlying tax liability because the taxpayer has had no prior opportunity to contest the liability. This is not a delinquent tax because it is not a final tax liability. Should the taxpayer seek tax court review, this will not be a final tax liability until the taxpayer has exercised all judicial appeal rights.
              (3) The taxpayer has entered into an installment agreement pursuant to I.R.C. § 6159. The taxpayer is making timely payments and is in full compliance with the agreement terms. The taxpayer is not delinquent because the taxpayer is not currently required to make full payment.
              (4) The taxpayer has filed for bankruptcy protection. The taxpayer is not delinquent because enforced collection action is stayed under 11 U.S.C. 362 (the Bankruptcy Code).
              (vi) Knowing failure by a principal, until 3 years after final payment on any Government contract awarded to the contractor, to timely disclose to the Government, in connection with the award, performance, or closeout of the contract or a subcontract thereunder, credible evidence of—
              (A) Violation of Federal criminal law involving fraud, conflict of interest, bribery, or gratuity violations found in Title 18 of the United States Code;
              (B) Violation of the civil False Claims Act (31 U.S.C. 3729-3733); or
              (C) Significant overpayment(s) on the contract, other than overpayments resulting from contract financing payments as defined in 32.001.
              (2) A contractor, based on a determination by the Secretary of Homeland Security or the Attorney General of the United States, that the contractor is not in compliance with Immigration and Nationality Act employment provisions (see Executive Order 12989, as amended by Executive Order 13286). Such determination is not reviewable in the debarment proceedings.

              (c) A contractor or subcontractor based on any other cause of so serious or compelling a nature that it affects the present responsibility of the contractor or subcontractor.
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 4968, Jan. 31, 1989; 54 FR 19815, May 8, 1989; 55 FR 21707, May 25, 1990; 59 FR 11372, Mar. 10, 1994; 61 FR 2633, Jan. 26, 1996; 61 FR 41473, Aug. 8, 1996; 61 FR 69291, Dec. 31, 1996; 68 FR 28080, May 22, 2003; 69 FR 34230, June 18, 2004; 73 FR 21798, Apr. 22, 2008; 73 FR 67091, Nov. 12, 2008; 79 FR 24199, Apr. 29, 2014; 80 FR 38296, July 2, 2015; 84 FR 19845, May 6, 2019; 85 FR 40067, July 2, 2020]
            
            
              9.406-3
              Procedures.
              (a) Investigation and referral. Agencies shall establish procedures for the prompt reporting, investigation, and referral to the debarring official of matters appropriate for that official's consideration.
              (b) Decisionmaking process. (1) Agencies shall establish procedures governing the debarment decisionmaking process that are as informal as is practicable, consistent with principles of fundamental fairness. These procedures shall afford the contractor (and any specifically named affiliates) an opportunity to submit, in person, in writing, or through a representative, information and argument in opposition to the proposed debarment.
              (2) In actions not based upon a conviction or civil judgment, if it is found that the contractor's submission in opposition raises a genuine dispute over facts material to the proposed debarment, agencies shall also—
              (i) Afford the contractor an opportunity to appear with counsel, submit documentary evidence, present witnesses, and confront any person the agency presents; and
              (ii) Make a transcribed record of the proceedings and make it available at cost to the contractor upon request, unless the contractor and the agency, by mutual agreement, waive the requirement for a transcript.
              (c) Notice of proposal to debar. A notice of proposed debarment shall be issued by the debarring official advising the contractor and any specifically named affiliates, by certified mail, return receipt requested—
              (1) That debarment is being considered;
              (2) Of the reasons for the proposed debarment in terms sufficient to put the contractor on notice of the conduct or transaction(s) upon which it is based;
              (3) Of the cause(s) relied upon under 9.406-2 for proposing debarment;
              (4) That, within 30 days after receipt of the notice, the contractor may submit, in person, in writing, or through a representative, information and argument in opposition to the proposed debarment, including any additional specific information that raises a genuine dispute over the material facts;
              (5) Of the agency's procedures governing debarment decisionmaking;
              (6) Of the effect of the issuance of the notice of proposed debarment; and
              (7) Of the potential effect of an actual debarment.
              (d) Debarring official's decision. (1) In actions based upon a conviction or civil judgment, or in which there is no genuine dispute over material facts, the debarring official shall make a decision on the basis of all the information in the administrative record, including any submission made by the contractor. If no suspension is in effect, the decision shall be made within 30 working days after receipt of any information and argument submitted by the contractor, unless the debarring official extends this period for good cause.
              (2)(i) In actions in which additional proceedings are necessary as to disputed material facts, written findings of fact shall be prepared. The debarring official shall base the decision on the facts as found, together with any information and argument submitted by the contractor and any other information in the administrative record.
              (ii) The debarring official may refer matters involving disputed material facts to another official for findings of fact. The debarring official may reject any such findings, in whole or in part, only after specifically determining them to be arbitrary and capricious or clearly erroneous.
              (iii) The debarring official's decision shall be made after the conclusion of the proceedings with respect to disputed facts.

              (3) In any action in which the proposed debarment is not based upon a conviction or civil judgment, the cause for debarment must be established by a preponderance of the evidence.
              
              (e) Notice of debarring official's decision. (1) If the debarring official decides to impose debarment, the contractor and any affiliates involved shall be given prompt notice by certified mail, return receipt requested—
              (i) Referring to the notice of proposed debarment;
              (ii) Specifying the reasons for debarment;
              (iii) Stating the period of debarment, including effective dates; and
              (iv) Advising that the debarment is effective throughout the executive branch of the Government unless the head of an agency or a designee makes the statement called for by 9.406-1(c).
              (2) If debarment is not imposed, the debarring official shall promptly notify the contractor and any affiliates involved, by certified mail, return receipt requested.

              (f)(1) If the contractor enters into an administrative agreement with the Government in order to resolve a debarment proceeding, the debarring official shall access the website (available at https://www.cpars.gov, then select FAPIIS) and enter the requested information.
              (2) The debarring official is responsible for the timely submission, within 3 working days, and accuracy of the documentation regarding the administrative agreement.
              (3) With regard to information that may be covered by a disclosure exemption under the Freedom of Information Act, the debarring official shall follow the procedures at 9.105-2(b)(2)(iv).
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 19815, May 8, 1989; 59 FR 67033, Dec. 28, 1994; 75 FR 14066, Mar. 23, 2010; 77 FR 201, Jan. 3, 2012; 83 FR 42572, Aug. 22, 2018; 84 FR 19845, May 6, 2019]
            
            
              9.406-4
              Period of debarment.
              (a)(1) Debarment shall be for a period commensurate with the seriousness of the cause(s). Generally, debarment should not exceed 3 years, except that—
              (i) Debarment for violation of the provisions of 41 U.S.C. chapter 81, Drug-Free Workplace (see 23.506) may be for a period not to exceed 5 years;
              (ii) Debarments under 9.406-2(b)(2) shall be for 1 year unless extended pursuant to paragraph (b) of this section; and
              (iii) Debarments pursued as a remedy under 9.109-4(d), for a false certification regarding violations of arms control treaties or agreements with the United States, shall be for a period of not less than 2 years.
              (2) If suspension precedes a debarment, the suspension period shall be considered in determining the debarment period.
              (b) The debarring official may extend the debarment for an additional period, if that official determines that an extension is necessary to protect the Government's interest. However, a debarment may not be extended solely on the basis of the facts and circumstances upon which the initial debarment action was based. Debarments under 9.406-2(b)(2) may be extended for additional periods of one year if the Secretary of Homeland Security or the Attorney General determines that the contractor continues to be in violation of the employment provisions of the Immigration and Nationality Act. If debarment for an additional period is determined to be necessary, the procedures of 9.406-3 shall be followed to extend the debarment.
              (c) The debarring official may reduce the period or extent of debarment, upon the contractor's request, supported by documentation, for reasons such as—
              (1) Newly discovered material evidence;
              (2) Reversal of the conviction or civil judgment upon which the debarment was based;
              (3) Bona fide change in ownership or management;
              (4) Elimination of other causes for which the debarment was imposed; or
              (5) Other reasons the debarring official deems appropriate.
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 4968, Jan. 31, 1989; 54 FR 19815, May 8, 1989; 55 FR 21707, May 25, 1990; 61 FR 41473, Aug. 8, 1996; 69 FR 34231, June 18, 2004; 79 FR 24199, Apr. 29, 2014; 83 FR 28148, June 15, 2018; 84 FR 19845, May 6, 2019]
            
            
              
              9.406-5
              Scope of debarment.
              (a) The fraudulent, criminal, or other seriously improper conduct of any officer, director, shareholder, partner, employee, or other individual associated with a contractor may be imputed to the contractor when the conduct occurred in connection with the individual's performance of duties for or on behalf of the contractor, or with the contractor's knowledge, approval, or acquiescence. The contractor's acceptance of the benefits derived from the conduct shall be evidence of such knowledge, approval, or acquiescence.
              (b) The fraudulent, criminal, or other seriously improper conduct of a contractor may be imputed to any officer, director, shareholder, partner, employee, or other individual associated with the contractor who participated in, knew of, or had reason to know of the contractor's conduct.
              (c) The fraudulent, criminal, or other seriously improper conduct of one contractor participating in a joint venture or similar arrangement may be imputed to other participating contractors if the conduct occurred for or on behalf of the joint venture or similar arrangement, or with the knowledge, approval, or acquiescence of these contractors. Acceptance of the benefits derived from the conduct shall be evidence of such knowledge, approval, or acquiescence.
            
            
              9.407
              Suspension.
            
            
              9.407-1
              General.
              (a) The suspending official may, in the public interest, suspend a contractor for any of the causes in 9.407-2, using the procedures in 9.407-3.
              (b)(1) Suspension is a serious action to be imposed on the basis of adequate evidence, pending the completion of investigation or legal proceedings, when it has been determined that immediate action is necessary to protect the Government's interest. In assessing the adequacy of the evidence, agencies should consider how much information is available, how credible it is given the circumstances, whether or not important allegations are corroborated, and what inferences can reasonably be drawn as a result. This assessment should include an examination of basic documents such as contracts, inspection reports, and correspondence.
              (2) The existence of a cause for suspension does not necessarily require that the contractor be suspended. The suspending official should consider the seriousness of the contractor's acts or omissions and may, but is not required to, consider remedial measures or mitigating factors, such as those set forth in 9.406-1(a). A contractor has the burden of promptly presenting to the suspending official evidence of remedial measures or mitigating factors when it has reason to know that a cause for suspension exists. The existence or nonexistence of any remedial measures or mitigating factors is not necessarily determinative of a contractor's present responsibility.
              (c) Suspension constitutes suspension of all divisions or other organizational elements of the contractor, unless the suspension decision is limited by its terms to specific divisions, organizational elements, or commodities. The suspending official may extend the suspension decision to include any affiliates of the contractor if they are—
              (1) Specifically named; and
              (2) Given written notice of the suspension and an opportunity to respond (see 9.407-3(c)).
              (d) A contractor's suspension shall be effective throughout the executive branch of the Government, unless the agency head or a designee (except see 23.506(e)) states in writing the compelling reasons justifying continued business dealings between that agency and the contractor.
              (e)(1) When the suspending official has authority to suspend contractors from both acquisition contracts pursuant to this regulation and contracts for the purchase of Federal personal property pursuant to FPMR 101-45.6, that official shall consider simultaneously suspending the contractor from the award of acquisition contracts and from the purchase of Federal personal property.

              (2) When suspending a contractor from the award of acquisition contracts and from the purchase of Federal personal property, the suspension notice shall so indicate and the appropriate FAR and FPMR citations shall be included.
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 4968, Jan. 31, 1989; 54 FR 19816, May 8, 1989; 56 FR 67130, Dec. 27, 1991; 59 FR 67033, Dec. 28, 1994; 84 FR 19845, May 6, 2019]
            
            
              9.407-2
              Causes for suspension.
              (a) The suspending official may suspend a contractor suspected, upon adequate evidence, of—
              (1) Commission of fraud or a criminal offense in connection with—
              (i) Obtaining;
              (ii) Attempting to obtain; or
              (iii) Performing a public contract or subcontract;
              (2) Violation of Federal or State antitrust statutes relating to the submission of offers;
              (3) Commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion, violating Federal criminal tax laws, or receiving stolen property;
              (4) Violations of 41 U.S.C. chapter 81, Drug-Free Workplace, as indicated by—
              (i) Failure to comply with the requirements of the clause at 52.223-6, Drug-Free Workplace; or
              (ii) Such a number of contractor employees convicted of violations of criminal drug statutes occurring in the workplace as to indicate that the contractor has failed to make a good faith effort to provide a drug-free workplace (see 23.504);
              (5) Intentionally affixing a label bearing a “Made in America” inscription (or any inscription having the same meaning) to a product sold in or shipped to the United States or its outlying areas, when the product was not made in the United States or its outlying areas (see Section 202 of the Defense Production Act (Public Law 102-558));
              (6) Commission of an unfair trade practice as defined in 9.403 (see section 201 of the Defense Production Act (Pub. L. 102-558));
              (7) Delinquent Federal taxes in an amount that exceeds the threshold at 9.104-5(a)(2). See the criteria at 9.406-2(b)(1)(v) for determination of when taxes are delinquent;
              (8) Knowing failure by a principal, until 3 years after final payment on any Government contract awarded to the contractor, to timely disclose to the Government, in connection with the award, performance, or closeout of the contract or a subcontract thereunder, credible evidence of—
              (i) Violation of Federal criminal law involving fraud, conflict of interest, bribery, or gratuity violations found in Title 18 of the United States Code;
              (ii) Violation of the civil False Claims Act (31 U.S.C. 3729-3733); or
              (iii) Significant overpayment(s) on the contract, other than overpayments resulting from contract financing payments as defined in 32.001; or
              (9) Commission of any other offense indicating a lack of business integrity or business honesty that seriously and directly affects the present responsibility of a Government contractor or subcontractor.
              (b) Indictment for any of the causes in paragraph (a) of this section constitutes adequate evidence for suspension.
              (c) The suspending official may upon adequate evidence also suspend a contractor for any other cause of so serious or compelling a nature that it affects the present responsibility of a Government contractor or subcontractor.
              [48 FR 42142, Sept. 19, 1983, as amended at 54 FR 4968, Jan. 31, 1989; 55 FR 21707, May 25, 1990; 59 FR 11373, Mar. 10, 1994; 61 FR 2633, Jan. 26, 1996; 61 FR 69291, Dec. 31, 1996; 68 FR 28081, May 22, 2003; 73 FR 21798, Apr. 22, 2008; 73 FR 67091, Nov. 12, 2008; 79 FR 24199, Apr. 29, 2014; 80 FR 38296, July 2, 2015; 84 FR 19845, May 6, 2019; 85 FR 40067, July 2, 2020]
            
            
              9.407-3
              Procedures.
              (a) Investigation and referral. Agencies shall establish procedures for the prompt reporting, investigation, and referral to the suspending official of matters appropriate for that official's consideration.
              (b) Decisionmaking process. (1) Agencies shall establish procedures governing the suspension decisionmaking process that are as informal as is practicable, consistent with principles of fundamental fairness. These procedures shall afford the contractor (and any specifically named affiliates) an opportunity, following the imposition of suspension, to submit, in person, in writing, or through a representative, information and argument in opposition to the suspension.
              (2) In actions not based on an indictment, if it is found that the contractor's submission in opposition raises a genuine dispute over facts material to the suspension and if no determination has been made, on the basis of Department of Justice advice, that substantial interests of the Government in pending or contemplated legal proceedings based on the same facts as the suspension would be prejudiced, agencies shall also—
              (i) Afford the contractor an opportunity to appear with counsel, submit documentary evidence, present witnesses, and confront any person the agency presents; and
              (ii) Make a transcribed record of the proceedings and make it available at cost to the contractor upon request, unless the contractor and the agency, by mutual agreement, waive the requirement for a transcript.
              (c) Notice of suspension. When a contractor and any specifically named affiliates are suspended, they shall be immediately advised by certified mail, return receipt requested—
              (1) That they have been suspended and that the suspension is based on an indictment or other adequate evidence that the contractor has committed irregularities (i) of a serious nature in business dealings with the Government or (ii) seriously reflecting on the propriety of further Government dealings with the contractor—any such irregularities shall be described in terms sufficient to place the contractor on notice without disclosing the Government's evidence;
              (2) That the suspension is for a temporary period pending the completion of an investigation and such legal proceedings as may ensue;
              (3) Of the cause(s) relied upon under 9.407-2 for imposing suspension;
              (4) Of the effect of the suspension;
              (5) That, within 30 days after receipt of the notice, the contractor may submit, in person, in writing, or through a representative, information and argument in opposition to the suspension, including any additional specific information that raises a genuine dispute over the material facts; and
              (6) That additional proceedings to determine disputed material facts will be conducted unless (i) the action is based on an indictment or (ii) a determination is made, on the basis of Department of Justice advice, that the substantial interests of the Government in pending or contemplated legal proceedings based on the same facts as the suspension would be prejudiced.
              (d) Suspending official's decision. (1) In actions (i) based on an indictment, (ii) in which the contractor's submission does not raise a genuine dispute over material facts, or (iii) in which additional proceedings to determine disputed material facts have been denied on the basis of Department of Justice advice, the suspending official's decision shall be based on all the information in the administrative record, including any submission made by the contractor.
              (2)(i) In actions in which additional proceedings are necessary as to disputed material facts, written findings of fact shall be prepared. The suspending official shall base the decision on the facts as found, together with any information and argument submitted by the contractor and any other information in the administrative record.
              (ii) The suspending official may refer matters involving disputed material facts to another official for findings of fact. The suspending official may reject any such findings, in whole or in part, only after specifically determining them to be arbitrary and capricious or clearly erroneous.
              (iii) The suspending official's decision shall be made after the conclusion of the proceedings with respect to disputed facts.

              (3) The suspending official may modify or terminate the suspension or leave it in force (for example, see 9.406-4(c) for the reasons for reducing the period or extent of debarment). However, a decision to modify or terminate the suspension shall be without prejudice to the subsequent imposition of (i) suspension by any other agency or (ii) debarment by any agency.
              
              (4) Prompt written notice of the suspending official's decision shall be sent to the contractor and any affiliates involved, by certified mail, return receipt requested.

              (e)(1) If the contractor enters into an administrative agreement with the Government in order to resolve a suspension proceeding, the suspending official shall access the website (available at https://www.cpars.gov, then select FAPIIS) and enter the requested information.
              (2) The suspending official is responsible for the timely submission, within 3 working days, and accuracy of the documentation regarding the administrative agreement.
              (3) With regard to information that may be covered by a disclosure exemption under the Freedom of Information Act, the suspending official shall follow the procedures at 9.105-2(b)(2)(iv).
              [48 FR 42142, Sept. 19, 1983, as amended at 51 FR 2649, Jan. 17, 1986; 75 FR 14066, Mar. 23, 2010; 77 FR 201, Jan. 3, 2012; 83 FR 42572, Aug. 22, 2018]
            
            
              9.407-4
              Period of suspension.
              (a) Suspension shall be for a temporary period pending the completion of investigation and any ensuing legal proceedings, unless sooner terminated by the suspending official or as provided in this subsection.
              (b) If legal proceedings are not initiated within 12 months after the date of the suspension notice, the suspension shall be terminated unless an Assistant Attorney General requests its extension, in which case it may be extended for an additional 6 months. In no event may a suspension extend beyond 18 months, unless legal proceedings have been initiated within that period.
              (c) The suspending official shall notify the Department of Justice of the proposed termination of the suspension, at least 30 days before the 12-month period expires, to give that Department an opportunity to request an extension.
              [48 FR 42142, Sept. 19, 1983, as amended at 51 FR 2649, Jan. 17, 1986]
            
            
              9.407-5
              Scope of suspension.
              The scope of suspension shall be the same as that for debarment (see 9.406-5), except that the procedures of 9.407-3 shall be used in imposing suspension.
            
            
              9.408
              [Reserved]
            
            
              9.409
              Contract clause.
              The contracting officer shall insert the clause at 52.209-6, Protecting the Government's Interests when Subcontracting with Contractors Debarred, Suspended, or Proposed for Debarment, in solicitations and contracts where the contract value exceeds $35,000.
              [60 FR 34748, July 3, 1995, as amended at 71 FR 57366, Sept. 28, 2006; 73 FR 21798, Apr. 22, 2008, as amended at 80 FR 38297, July 2, 2015]
            
          
          
            Subpart 9.5—Organizational and Consultant Conflicts of Interest
            
              9.500
              Scope of subpart.
              This subpart:
              (a) Prescribes responsibilities, general rules, and procedures for identifying, evaluating, and resolving organizational conflicts of interest;
              (b) Provides examples to assist contracting officers in applying these rules and procedures to individual contracting situations; and
              (c) Implements section 8141 of the 1989 Department of Defense Appropriation Act, Pub. L. 100-463, 102 Stat. 2270-47 (1988).
              [55 FR 42685, Oct. 22, 1990, as amended at 65 FR 36014, June 6, 2000]
            
            
              9.501
              Definition.
              
                Marketing consultant, as used in this subpart, means any independent contractor who furnishes advice, information, direction, or assistance to an offeror or any other contractor in support of the preparation or submission of an offer for a Government contract by that offeror. An independent contractor is not a marketing consultant when rendering—
              (1) Services excluded in subpart 37.2;
              (2) Routine engineering and technical services (such as installation, operation, or maintenance of systems, equipment, software, components, or facilities);

              (3) Routine legal, actuarial, auditing, and accounting services; and
              
              (4) Training services.
              [55 FR 42685, Oct. 22, 1990, as amended at 66 FR 2128, Jan. 10, 2001]
            
            
              9.502
              Applicability.
              (a) This subpart applies to contracts with either profit or nonprofit organizations, including nonprofit organizations created largely or wholly with Government funds.
              (b) The applicability of this subpart is not limited to any particular kind of acquisition. However, organizational conflicts of interest are more likely to occur in contracts involving—
              (1) Management support services;
              (2) Consultant or other professional services;
              (3) Contractor performance of or assistance in technical evaluations; or
              (4) Systems engineering and technical direction work performed by a contractor that does not have overall contractual responsibility for development or production.
              (c) An organizational conflict of interest may result when factors create an actual or potential conflict of interest on an instant contract, or when the nature of the work to be performed on the instant contract creates an actual or potential conflict of interest on a future acquisition. In the latter case, some restrictions on future activities of the contractor may be required.
              (d) Acquisitions subject to unique agency organizational conflict of interest statutes are excluded from the requirements of this subpart.
              [48 FR 42142, Sept. 19, 1983, as amended at 55 FR 42686, Oct. 22, 1990; 56 FR 55377, Oct. 25, 1991; 84 FR 19845, May 6, 2019]
            
            
              9.503
              Waiver.
              The agency head or a designee may waive any general rule or procedure of this subpart by determining that its application in a particular situation would not be in the Government's interest. Any request for waiver must be in writing, shall set forth the extent of the conflict, and requires approval by the agency head or a designee. Agency heads shall not delegate waiver authority below the level of head of a contracting activity.
            
            
              9.504
              Contracting officer responsibilities.
              (a) Using the general rules, procedures, and examples in this subpart, contracting officers shall analyze planned acquisitions in order to—
              (1) Identify and evaluate potential organizational conflicts of interest as early in the acquisition process as possible; and
              (2) Avoid, neutralize, or mitigate significant potential conflicts before contract award.
              (b) Contracting officers should obtain the advice of counsel and the assistance of appropriate technical specialists in evaluating potential conflicts and in developing any necessary solicitation provisions and contract clauses (see 9.506).
              (c) Before issuing a solicitation for a contract that may involve a significant potential conflict, the contracting officer shall recommend to the head of the contracting activity a course of action for resolving the conflict (see 9.506).
              (d) In fulfilling their responsibilities for identifying and resolving potential conflicts, contracting officers should avoid creating unnecessary delays, burdensome information requirements, and excessive documentation. The contracting officer's judgment need be formally documented only when a substantive issue concerning potential organizational conflict of interest exists.
              (e) The contracting officer shall award the contract to the apparent successful offeror unless a conflict of interest is determined to exist that cannot be avoided or mitigated. Before determining to withhold award based on conflict of interest considerations, the contracting officer shall notify the contractor, provide the reasons therefor, and allow the contractor a reasonable opportunity to respond. If the contracting officer finds that it is in the best interest of the United States to award the contract notwithstanding a conflict of interest, a request for waiver shall be submitted in accordance with 9.503. The waiver request and decision shall be included in the contract file.
              [48 FR 42142, Sept. 19, 1983, as amended at 55 FR 42686, Oct. 22, 1990; 56 FR 55377, Oct. 25, 1991]
            
            
              
              9.505
              General rules.
              The general rules in 9.505-1 through 9.505-4 prescribe limitations on contracting as the means of avoiding, neutralizing, or mitigating organizational conflicts of interest that might otherwise exist in the stated situations. Some illustrative examples are provided in 9.508. Conflicts may arise in situations not expressly covered in this section 9.505 or in the examples in 9.508. Each individual contracting situation should be examined on the basis of its particular facts and the nature of the proposed contract. The exercise of common sense, good judgment, and sound discretion is required in both the decision on whether a significant potential conflict exists and, if it does, the development of an appropriate means for resolving it. The two underlying principles are—
              (a) Preventing the existence of conflicting roles that might bias a contractor's judgment; and
              (b) Preventing unfair competitive advantage. In addition to the other situations described in this subpart, an unfair competitive advantage exists where a contractor competing for award of any Federal contract possesses—
              (1) Proprietary information that was obtained from a Government official without proper authorization; or
              (2) Source selection information (as defined in 2.101) that is relevant to the contract but is not available to all competitors, and such information would assist that contractor in obtaining the contract.
              [48 FR 42142, Sept. 19, 1983, as amended at 55 FR 42686, Oct. 22, 1990; 56 FR 55377, Oct. 25, 1991; 62 FR 232, Jan. 2, 1997; 64 FR 32748, June 17, 1999; 67 FR 13063, Mar. 20, 2002; 84 FR 19845, May 6, 2019]
            
            
              9.505-1
              Providing systems engineering and technical direction.
              (a) A contractor that provides systems engineering and technical direction for a system but does not have overall contractual responsibility for its development, its integration, assembly, and checkout, or its production shall not—
              (1) Be awarded a contract to supply the system or any of its major components; or
              (2) Be a subcontractor or consultant to a supplier of the system or any of its major components.
              (b) Systems engineering includes a combination of substantially all of the following activities: determining specifications, identifying and resolving interface problems, developing test requirements, evaluating test data, and supervising design. Technical direction includes a combination of substantially all of the following activities: developing work statements, determining parameters, directing other contractors' operations, and resolving technical controversies. In performing these activities, a contractor occupies a highly influential and responsible position in determining a system's basic concepts and supervising their execution by other contractors. Therefore this contractor should not be in a position to make decisions favoring its own products or capabilities.
              [48 FR 42142, Sept. 19, 1983, as amended at 84 FR 19846, May 6, 2019]
            
            
              9.505-2
              Preparing specifications or work statements.
              (a)(1) If a contractor prepares and furnishes complete specifications covering nondevelopmental items, to be used in a competitive acquisition, that contractor shall not be allowed to furnish these items, either as a prime contractor or as a subcontractor, for a reasonable period of time including, at least, the duration of the initial production contract. The restriction in this paragraph (a)(1) shall not apply to—
              (i) Contractors that furnish at Government request specifications or data regarding a product they provide, even though the specifications or data may have been paid for separately or in the price of the product; or
              (ii) Situations in which contractors, acting as industry representatives, help Government agencies prepare, refine, or coordinate specifications, regardless of source, provided this assistance is supervised and controlled by Government representatives.

              (2) If a single contractor drafts complete specifications for nondevelopmental equipment, it should be eliminated for a reasonable time from competition for production based on the specifications. This should be done in order to avoid a situation in which the contractor could draft specifications favoring its own products or capabilities. In this way the Government can be assured of getting unbiased advice as to the content of the specifications and can avoid allegations of favoritism in the award of production contracts.
              (3) In development work, it is normal to select firms that have done the most advanced work in the field. These firms can be expected to design and develop around their own prior knowledge. Development contractors can frequently start production earlier and more knowledgeably than firms that did not participate in the development, and this can affect the time and quality of production, both of which are important to the Government. In many instances the Government may have financed the development. Thus, while the development contractor has a competitive advantage, it is an unavoidable one that is not considered unfair; hence no prohibition should be imposed.
              (b)(1) If a contractor prepares, or assists in preparing, a work statement to be used in competitively acquiring a system or services—or provides material leading directly, predictably, and without delay to such a work statement—that contractor may not supply the system, major components of the system, or the services unless—
              (i) It is the sole source;
              (ii) It has participated in the development and design work; or
              (iii) More than one contractor has been involved in preparing the work statement.
              (2) Agencies should normally prepare their own work statements. When contractor assistance is necessary, the contractor might often be in a position to favor its own products or capabilities. To overcome the possibility of bias, contractors are prohibited from supplying a system or services acquired on the basis of work statements growing out of their services, unless excepted in paragraph (b)(1) of this section.
              (3) For the reasons given in paragraph (a)(3) of this section, no prohibitions are imposed on development and design contractors.
              [48 FR 42142, Sept. 19, 1983, as amended at 84 FR 19846, May 6, 2019]
            
            
              9.505-3
              Providing evaluation services.
              Contracts for the evaluation of offers for products or services shall not be awarded to a contractor that will evaluate its own offers for products or services, or those of a competitor, without proper safeguards to ensure objectivity to protect the Government's interests.
              [62 FR 12694, Mar. 17, 1997]
            
            
              9.505-4
              Obtaining access to proprietary information.
              (a) When a contractor requires proprietary information from others to perform a Government contract and can use the leverage of the contract to obtain it, the contractor may gain an unfair competitive advantage unless restrictions are imposed. These restrictions protect the information and encourage companies to provide it when necessary for contract performance. They are not intended to protect information—
              (1) Furnished voluntarily without limitations on its use; or
              (2) Available to the Government or contractor from other sources without restriction.
              (b) A contractor that gains access to proprietary information of other companies in performing advisory and assistance services for the Government must agree with the other companies to protect their information from unauthorized use or disclosure for as long as it remains proprietary and refrain from using the information for any purpose other than that for which it was furnished. The contracting officer shall obtain copies of these agreements and ensure that they are properly executed.

              (c) Contractors also obtain proprietary and source selection information by acquiring the services of marketing consultants which, if used in connection with an acquisition, may give the contractor an unfair competitive advantage. Contractors should make inquiries of marketing consultants to ensure that the marketing consultant has provided no unfair competitive advantage.
              [48 FR 42142, Sept. 19, 1983, as amended at 55 FR 42686, Oct. 22, 1990; 56 FR 55377, Oct. 25, 1991; 62 FR 235, Jan. 2, 1997; 84 FR 19846, May 6, 2019]
            
            
              9.506
              Procedures.
              (a) If information concerning prospective contractors is necessary to identify and evaluate potential organizational conflicts of interest or to develop recommended actions, contracting officers should first seek the information from within the Government or from other readily available sources. Government sources include the files and the knowledge of personnel within the contracting office, other contracting offices, the cognizant contract administration and audit activities and offices concerned with contract financing. Non-Government sources include publications and commercial services, such as credit rating services, trade and financial journals, and business directories and registers.
              (b) If the contracting officer decides that a particular acquisition involves a significant potential organizational conflict of interest, the contracting officer shall, before issuing the solicitation, submit for approval to the chief of the contracting office (unless a higher level official is designated by the agency)—
              (1) A written analysis, including a recommended course of action for avoiding, neutralizing, or mitigating the conflict, based on the general rules in 9.505 or on another basis not expressly stated in that section;
              (2) A draft solicitation provision (see 9.507-1); and
              (3) If appropriate, a proposed contract clause (see 9.507-2).
              (c) The approving official shall—
              (1) Review the contracting officer's analysis and recommended course of action, including the draft provision and any proposed clause;
              (2) Consider the benefits and detriments to the Government and prospective contractors; and
              (3) Approve, modify, or reject the recommendations in writing.
              (d) The contracting officer shall—
              (1) Include the approved provision(s) and any approved clause(s) in the solicitation or the contract, or both;
              (2) Consider additional information provided by prospective contractors in response to the solicitation or during negotiations; and
              (3) Before awarding the contract, resolve the conflict or the potential conflict in a manner consistent with the approval or other direction by the head of the contracting activity.
              (e) If, during the effective period of any restriction (see 9.507), a contracting office transfers acquisition responsibility for the item or system involved, it shall notify the successor contracting office of the restriction, and send a copy of the contract under which the restriction was imposed.
              [55 FR 42686, Oct. 22, 1990, as amended at 62 FR 235, Jan. 2, 1997]
            
            
              9.507
              Solicitation provisions and contract clause.
            
            
              9.507-1
              Solicitation provisions.
              As indicated in the general rules in 9.505, significant potential organizational conflicts of interest are normally resolved by imposing some restraint, appropriate to the nature of the conflict, upon the contractor's eligibilityfor future contracts or subcontracts. Therefore, affected solicitations shall contain a provision that—
              (a) Invites offerors' attention to this subpart;
              (b) States the nature of the potential conflict as seen by the contracting officer;
              (c) States the nature of the proposed restraint upon future contractor activities; and
              (d) Depending on the nature of the acquisition, states whether or not the terms of any proposed clause and the application of this subpart to the contract are subject to negotiation.
              [55 FR 42687, Oct. 22, 1990, as amended at 56 FR 55377, Oct. 25, 1991; 60 FR 34748, July 3, 1995; 60 FR 49721, Sept. 26, 1995; 62 FR 235, Jan. 2, 1997; 84 FR 19846, May 6, 2019]
            
            
              9.507-2
              Contract clause.

              (a) If, as a condition of award, the contractor's eligibility for future prime contract or subcontract awards will be restricted or the contractor must agree to some other restraint, the solicitation shall contain a proposed clause that specifies both the nature and duration of the proposed restraint. The contracting officer shall include the clause in the contract, first negotiating the clause's final terms with the successful offeror, if it is appropriate to do so (see 9.506(d)).
              (b) The restraint imposed by a clause shall be limited to a fixed term of reasonable duration, sufficient to avoid the circumstance of unfair competitive advantage or potential bias. This period varies. It might end, for example, when the first production contract using the contractor's specifications or work statement is awarded, or it might extend through the entire life of a system for which the contractor has performed systems engineering and technical direction. In every case, the restriction shall specify termination by a specific date or upon the occurrence of an identifiable event.
              [55 FR 42687, Oct. 22, 1990, as amended at 84 FR 19846, May 6, 2019]
            
            
              9.508
              Examples.
              The examples in paragraphs (a) through (i) of this section illustrate situations in which questions concerning organizational conflicts of interest may arise. They are not all inclusive, but are intended to help the contracting officer apply the general rules in 9.505 to individual contract situations.
              (a) Company A agrees to provide systems engineering and technical direction for the Navy on the powerplant for a group of submarines (i.e., turbines, drive shafts, propellers, etc.). Company A should not be allowed to supply any powerplant components. Company A can, however, supply components of the submarine unrelated to the powerplant (e.g., fire control, navigation, etc.). In this example, the system is the powerplant, not the submarine, and the ban on supplying components is limited to those for the system only.
              (b) Company A is the systems engineering and technical direction contractor for system X. After some progress, but before completion, the system is canceled. Later, system Y is developed to achieve the same purposes as system X, but in a fundamentally different fashion. Company B is the systems engineering and technical direction contractor for system Y. Company A may supply system Y or its components.
              (c) Company A develops new electronic equipment and, as a result of this development, prepares specifications. Company A may supply the equipment.
              (d) XYZ Tool Company and PQR Machinery Company, representing the American Tool Institute, work under Government supervision and control to refine specifications or to clarify the requirements of a specific acquisition. These companies may supply the item.
              (e) Before an acquisition for information technology is conducted, Company A is awarded a contract to prepare data system specifications and equipment performance criteria to be used as the basis for the equipment competition. Since the specifications are the basis for selection of commercial hardware, a potential conflict of interest exists. Company A should be excluded from the initial follow-on information technology hardware acquisition.
              (f) Company A receives a contract to define the detailed performance characteristics an agency will require for purchasing rocket fuels. Company A has not developed the particular fuels. When the definition contract is awarded, it is clear to both parties that the agency will use the performance characteristics arrived at to choose competitively a contractor to develop or produce the fuels. Company A may not be awarded this follow-on contract.
              (g) Company A receives a contract to prepare a detailed plan for scientific and technical training of an agency's personnel. It suggests a curriculum that the agency endorses and incorporates in its request for proposals to institutions to establish and conduct the training. Company A may not be awarded a contract to conduct the training.

              (h) Company A is selected to study the use of lasers in communications. The agency intends to ask that firms doing research in the field make proprietary information available to Company A. The contract must require Company A to—
              
              (1) Enter into agreements with these firms to protect any proprietary information they provide; and
              (2) Refrain from using the information in supplying lasers to the Government or for any purpose other than that for which it was intended.
              (i) An agency that regulates an industry wishes to develop a system for evaluating and processing license applications. Contractor X helps develop the system and process the applications. Contractor X should be prohibited from acting as a consultant to any of the applicants during its period of performance and for a reasonable period thereafter.
              [48 FR 42142, Sept. 19, 1983. Redesignated at 55 FR 42687, Oct. 22, 1990; 61 FR 41469, Aug. 8, 1996; 84 FR 19846, May 6, 2019]
            
          
          
            Subpart 9.6—Contractor Team Arrangements
            
              9.601
              Definition.
              
                Contractor team arrangement, as used in this subpart, means an arrangement in which—
              (1) Two or more companies form a partnership or joint venture to act as a potential prime contractor; or
              (2) A potential prime contractor agrees with one or more other companies to have them act as its subcontractors under a specified Government contract or acquisition program.
              [48 FR 42142, Sept. 19, 1983, as amended at 66 FR 2128, Jan. 10, 2001]
            
            
              9.602
              General.
              (a) Contractor team arrangements may be desirable from both a Government and industry standpoint in order to enable the companies involved to—
              (1) Complement each other's unique capabilities; and
              (2) Offer the Government the best combination of performance, cost, and delivery for the system or product being acquired.
              (b) Contractor team arrangements may be particularly appropriate in complex research and development acquisitions, but may be used in other appropriate acquisitions, including production.
              (c) The companies involved normally form a contractor team arrangement before submitting an offer. However, they may enter into an arrangement later in the acquisition process, including after contract award.
              [48 FR 42142, Sept. 19, 1983, as amended 84 FR 19846, May 6, 2019]
            
            
              9.603
              Policy.

              The Government will recognize the integrity and validity of contractor team arrangements; provided, the arrangements are identified and company relationships are fully disclosed in an offer or, for arrangements entered into after submission of an offer, before the arrangement becomes effective. The Government will not normally require or encourage the dissolution of contractor team arrangements.
            
            
              9.604
              Limitations.
              Nothing in this subpart authorizes contractor team arrangements in violation of antitrust statutes or limits the Government's rights to—
              (a) Require consent to subcontracts (see subpart 44.2);
              (b) Determine, on the basis of the stated contractor team arrangement, the responsibility of the prime contractor (see subpart 9.1);
              (c) Provide to the prime contractor data rights owned or controlled by the Government;
              (d) Pursue its policies on competitive contracting, subcontracting, and component breakout after initial production or at any other time; and
              (e) Hold the prime contractor fully responsible for contract performance, regardless of any team arrangement between the prime contractor and its subcontractors.
            
          
          
            Subpart 9.7—Defense Production Pools and Research and Development Pools
            
              9.701
              Definition.
              
                Pool, as used in this subpart, means a group of concerns (see 19.001) that have—

              (1) Associated together in order to obtain and perform, jointly or in conjunction with each other, defense production or research and development contracts;
              
              (2) Entered into an agreement governing their organization, relationship, and procedures; and
              (3) Obtained approval of the agreement by either—
              (i) The Small Business Administration (SBA) under section 9 or 11 of the Small Business Act (15 U.S.C. 638 or 640) (see 13 CFR part 125); or
              (ii) A designated official under Part V of Executive Order 10480, August 14, 1953 (18 FR 4939, August 20, 1953) and section 708 of the Defense Production Act of 1950 (50 U.S.C. App. 2158).
              [48 FR 42142, Sept. 19, 1983, as amended at 51 FR 2649, Jan. 17, 1986; 66 FR 2128, Jan. 10, 2001]
            
            
              9.702
              Contracting with pools.
              (a) Except as specified in this subpart, a pool shall be treated the same as any other prospective or actual contractor.
              (b) The contracting officer shall not award a contract to a pool unless the offer leading to the contract is submitted by the pool in its own name or by an individual pool member expressly stating that the offer is on behalf of the pool.
              (c) Upon receipt of an offer submitted by a group representing that it is a pool, the contracting officer shall verify its approved status with the SBA District Office Director or other approving agency and document the contract file that the verification was made.
              (d) Pools approved by the SBA under the Small Business Act are entitled to the preferences and privileges accorded to small business concerns. Approval under the Defense Production Act does not confer these preferences and privileges.
              (e) Before awarding a contract to an unincorporated pool, the contracting officer shall require each pool member participating in the contract to furnish a certified copy of a power of attorney identifying the agent authorized to sign the offer or contract on that member's behalf. The contracting officer shall attach a copy of each power of attorney to each signed copy of the contract retained by the Government.
              [48 FR 42142, Sept. 19, 1983, as amended at 61 FR 67410, Dec. 20, 1996]
            
            
              9.703
              Contracting with individual pool members.
              (a) Pool members may submit individual offers, independent of the pool. However, the contracting officer shall not consider an independent offer by a pool member if that pool member participates in a competing offer submitted by the pool.
              (b) If a pool member submits an individual offer, independent of the pool, the contracting officer shall consider the pool agreement, along with other factors, in determining whether that pool member is a responsible prospective contractor under subpart 9.1.
            
          
        
        
          Pt. 10
          PART 10—MARKET RESEARCH
          
            Sec.
            10.000
            Scope of part.
            10.001
            Policy.
            10.002
            Procedures.
            10.003
            Contract clause.
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            60 FR 48237, Sept. 18, 1995, unless otherwise noted.
          
          
            10.000
            Scope of part.
            This part prescribes policies and procedures for conducting market research to arrive at the most suitable approach to acquiring, distributing, and supporting supplies and services. This part implements the requirements of 41 U.S.C. 3306(a)(1), 41 U.S.C. 3307, 10 U.S.C. 2377, and 6 U.S.C. 796.
            [60 FR 48237, Sept. 18, 1995, as amended at 74 FR 52849, Oct. 14, 2009; 79 FR 24199, Apr. 29, 2014]
          
          
            10.001
            Policy.
            (a) Agencies shall—
            (1) Ensure that legitimate needs are identified and trade-offs evaluated to acquire items that meet those needs;
            (2) Conduct market research appropriate to the circumstances—
            (i) Before developing new requirements documents for an acquisition by that agency;
            (ii) Before soliciting offers for acquisitions with an estimated value in excess of the simplified acquisition threshold;

            (iii) Before soliciting offers for acquisitions with an estimated value less than the simplified acquisition threshold when adequate information is not available and the circumstances justify its cost;
            (iv) Before soliciting offers for acquisitions that could lead to consolidation or bundling (15 U.S.C. 644(e)(2)(A) and 15 U.S.C. 657q);

            (v) Before awarding a task or delivery order under an indefinite-delivery-indefinite-quantity (ID/IQ) contract (e.g., GWACs, MACs) for a noncommercial item in excess of the simplified acquisition threshold (10 U.S.C. 2377(c)); and
            (vi) On an ongoing basis, take advantage (to the maximum extent practicable) of commercially available market research methods in order to effectively identify the capabilities of small businesses and new entrants into Federal contracting that are available in the marketplace for meeting the requirements of the agency in furtherance of—
            (A) A contingency operation or defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack; and
            (B) Disaster relief to include debris removal, distribution of supplies, reconstruction, and other disaster or emergency relief activities (see 26.205); and
            (3) Use the results of market research to—
            (i) Determine if sources capable of satisfying the agency's requirements exist;
            (ii) Determine if commercial items or, to the extent commercial items suitable to meet the agency's needs are not available, nondevelopmental items are available that—
            (A) Meet the agency's requirements;
            (B) Could be modified to meet the agency's requirements; or
            (C) Could meet the agency's requirements if those requirements were modified to a reasonable extent;
            (iii) Determine the extent to which commercial items or nondevelopmental items could be incorporated at the component level;
            (iv) Determine the practices of firms engaged in producing, distributing, and supporting commercial items, such as type of contract, terms for warranties, buyer financing, maintenance and packaging, and marking;
            (v) Ensure maximum practicable use of recovered materials (see subpart 23.4) and promote energy conservation and efficiency;
            (vi) Determine whether consolidation is necessary and justified (see 7.107-2) (15 U.S.C. 657q);
            (vii) Determine whether bundling is necessary and justified (see 7.107-3) (15 U.S.C. 644(e)(2)(A));
            (viii) Determine whether the acquisition should utilize any of the small business programs in accordance with part 19; and
            (ix) Assess the availability of electronic and information technology that meets all or part of the applicable accessibility standards issued by the Architectural and Transportation Barriers Compliance Board at 36 CFR part 1194 (see subpart 39.2).
            (b) When conducting market research, agencies should not request potential sources to submit more than the minimum information necessary.
            (c) If an agency contemplates consolidation or bundling, the agency—
            (1) When performing market research, should consult with the agency small business specialist and the local Small Business Administration procurement center representative (PCR). If a PCR is not assigned, see 19.402(a); and
            (2) Shall notify any affected incumbent small business concerns of the Government's intention to bundle the requirement and how small business concerns may contact the appropriate Small Business Administration procurement center representative (see 7.107-5(a)).
            (d) See 10.003 for the requirement for a prime contractor to perform market research in contracts in excess of $5.5 million for the procurement of items other than commercial items in accordance with section 826 of Public Law 110-181.
            [60 FR 48237, Sept. 18, 1995, as amended at 64 FR 72443, Dec. 27, 1999; 65 FR 46054, July 26, 2000; 66 FR 20896, Apr. 25, 2001; 68 FR 4049, Jan. 27, 2003; 68 FR 60005, Oct. 20, 2003; 69 FR 8313, Feb. 23, 2003; 71 FR 36925, June 28, 2006; 71 FR 74676, Dec. 12, 2006; 74 FR 52849, Oct. 14, 2009; 75 FR 34278, June 16, 2010; 76 FR 14565, Mar. 16, 2011; 80 FR 38297, July 2, 2015; 81 FR 67772, Sept. 30, 2016; 84 FR 19837, May 6, 2019; 85 FR 11756, Feb. 27, 2020]
          
          
            10.002
            Procedures.
            (a) Acquisitions begin with a description of the Government's needs stated in terms sufficient to allow conduct of market research.
            (b) Market research is then conducted to determine if commercial items or nondevelopmental items are available to meet the Government's needs or could be modified to meet the Government's needs.
            (1) The extent of market research will vary, depending on such factors as urgency, estimated dollar value, complexity, and past experience. The contracting officer may use market research conducted within 18 months before the award of any task or delivery order if the information is still current, accurate, and relevant. Market research involves obtaining information specific to the item being acquired and should include—
            (i) Whether the Government's needs can be met by—
            (A) Items of a type customarily available in the commercial marketplace;
            (B) Items of a type customarily available in the commercial marketplace with modifications; or
            (C) Items used exclusively for governmental purposes;
            (ii) Customary practices regarding customizing, modifying or tailoring of items to meet customer needs and associated costs;
            (iii) Customary practices, including warranty, buyer financing, discounts, contract type considering the nature and risk associated with the requirement, etc., under which commercial sales of the products or services are made;
            (iv) The requirements of any laws and regulations unique to the item being acquired;
            (v) The availability of items that contain recovered materials and items that are energy efficient;
            (vi) The distribution and support capabilities of potential suppliers, including alternative arrangements and cost estimates; and
            (vii) Whether the Government's needs can be met by small business concerns that will likely submit a competitive offer at fair market prices (see part 19).
            (2) Techniques for conducting market research may include any or all of the following:
            (i) Contacting knowledgeable individuals in Government and industry regarding market capabilities to meet requirements.
            (ii) Reviewing the results of recent market research undertaken to meet similar or identical requirements.
            (iii) Publishing formal requests for information in appropriate technical or scientific journals or business publications.

            (iv) Querying the Governmentwide database of contracts and other procurement instruments intended for use by multiple agencies available at https://www.contractdirectory.gov/contractdirectory/ and other Government and commercial databases that provide information relevant to agency acquisitions.
            (v) Participating in interactive, on-line communication among industry, acquisition personnel, and customers.
            (vi) Obtaining source lists of similar items from other contracting activities or agencies, trade associations or other sources.
            (vii) Reviewing catalogs and other generally available product literature published by manufacturers, distributors, and dealers or available on-line.
            (viii) Conducting interchange meetings or holding presolicitation conferences to involve potential offerors early in the acquisition process.
            (ix) Reviewing systems such as the System for Award Management, the Federal Procurement Data System, and the Small Business Administration's Dynamic Small Business Search.

            (c) If market research indicates commercial or nondevelopmental items might not be available to satisfy agency needs, agencies shall reevaluate the need in accordance with 10.001(a)(3)(ii) and determine whether the need can be restated to permit commercial or nondevelopmental items to satisfy the agency's needs.
            (d)(1) If market research establishes that the Government's need may be met by a type of item or service customarily available in the commercial marketplace that would meet the definition of a commercial item at subpart 2.1, the contracting officer shall solicit and award any resultant contract using the policies and procedures in part 12.
            (2) If market research establishes that the Government's need cannot be met by a type of item or service customarily available in the marketplace, part 12 shall not be used. When publication of the notice at 5.201 is required, the contracting officer shall include a notice to prospective offerors that the Government does not intend to use part 12 for the acquisition.
            (e) Agencies should document the results of market research in a manner appropriate to the size and complexity of the acquisition.
            [60 FR 48237, Sept. 18, 1995, as amended at 68 FR 43863, July 24, 2003; 68 FR 56679, 56682, Oct. 1, 2003; 71 FR 74676, Dec. 12, 2006; 73 FR 10962, Feb. 28, 2008; 75 FR 34278, June 16, 2010; 75 FR 77745, Dec. 13, 2010; 78 FR 13769, Feb. 28, 2013; 85 FR 11756, Feb. 27, 2020]
          
          
            10.003
            Contract clause.
            The contracting officer shall insert the clause at 52.210-1, Market Research, in solicitations and contracts over $5.5 million for the procurement of items other than commercial items.
            [76 FR 14565, Mar. 16, 2011, as amended at 80 FR 38297, July 2, 2015]
          
        
        
          Pt. 11
          PART 11—DESCRIBING AGENCY NEEDS
          
            Sec.
            11.000
            Scope of part.
            11.001
            Definitions.
            11.002
            Policy.
            
              Subpart 11.1—Selecting and Developing Requirements Documents
              11.101
              Order of precedence for requirements documents.
              11.102
              Standardization program.
              11.103
              Market acceptance.
              11.104
              Use of brand name or equal purchase descriptions.
              11.105
              Items peculiar to one manufacturer.
              11.106
              Purchase descriptions for service contracts.
              11.107
              Solicitation provision.
            
            
              Subpart 11.2—Using and Maintaining Requirements Documents
              11.201
              Identification and availability of specifications.
              11.202
              Maintenance of standardization documents.
              11.203
              Customer satisfaction.
              11.204
              Solicitation provisions and contract clauses.
            
            
              Subpart 11.3—Acceptable Material
              11.301
              Definitions.
              11.302
              Policy.
              11.303
              Special requirements for paper.
              11.304
              Contract clause.
            
            
              Subpart 11.4—Delivery or Performance Schedules
              11.401
              General.
              11.402
              Factors to consider in establishing schedules.
              11.403
              Supplies or services.
              11.404
              Contract clauses.
            
            
              Subpart 11.5—Liquidated Damages
              11.500
              Scope.
              11.501
              Policy.
              11.502
              Procedures.
              11.503
              Contract clauses.
            
            
              Subpart 11.6—Priorities and Allocations
              11.600
              Scope of subpart.
              11.601
              Definitions.
              11.602
              General.
              11.603
              Procedures.
              11.604
              Solicitation provision and contract clause.
            
            
              Subpart 11.7—Variation in Quantity
              11.701
              Supply contracts.
              11.702
              Construction contracts.
              11.703
              Contract clauses.
            
            
              Subpart 11.8—Testing
              11.801
              Preaward in-use evaluation.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            60 FR 48238, Sept. 18, 1995, unless otherwise noted.
          
          
            
            11.000
            Scope of part.
            This part prescribes policies and procedures for describing agency needs.
          
          
            11.001
            Definitions.
            As used in this part—
            
              Reconditioned means restored to the original normal operating condition by readjustments and material replacement.
            
              Remanufactured means factory rebuilt to original specifications.
            [62 FR 44810, Aug. 22, 1997, as amended at 63 FR 9051, Feb. 23, 1998; 65 FR 36017, June 6, 2000]
          
          
            11.002
            Policy.
            (a) In fulfilling requirements of 10 U.S.C. 2305(a)(1), 10 U.S.C. 2377, 41 U.S.C. 3306(a), and 41 U.S.C. 3307, agencies shall—
            (1) Specify needs using market research in a manner designed to—
            (i) Promote full and open competition (see part 6), or maximum practicable competition when using simplified acquisition procedures, with due regard to the nature of the supplies or services to be acquired; and
            (ii) Only include restrictive provisions or conditions to the extent necessary to satisfy the needs of the agency or as authorized by law.
            (2) To the maximum extent practicable, ensure that acquisition officials—
            (i) State requirements with respect to an acquisition of supplies or services in terms of—
            (A) Functions to be performed;
            (B) Performance required; or
            (C) Essential physical characteristics;
            (ii) Define requirements in terms that enable and encourage offerors to supply commercial items, or, to the extent that commercial items suitable to meet the agency's needs are not available, nondevelopmental items, in response to the agency solicitations;
            (iii) Provide offerors of commercial items and nondevelopmental items an opportunity to compete in any acquisition to fill such requirements;
            (iv) Require prime contractors and subcontractors at all tiers under the agency contracts to incorporate commercial items or nondevelopmental items as components of items supplied to the agency; and
            (v) Modify requirements in appropriate cases to ensure that the requirements can be met by commercial items or, to the extent that commercial items suitable to meet the agency's needs are not available, nondevelopmental items.

            (b) The Metric Conversion Act of 1975, as amended by the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C. 205a, et seq.), designates the metric system of measurement as the preferred system of weights and measures for United States trade and commerce, and it requires that each agency use the metric system of measurement in its acquisitions, except to the extent that such use is impracticable or is likely to cause significant inefficiencies or loss of markets to United States firms. Requiring activities are responsible for establishing guidance implementing this policy in formulating their requirements for acquisitions.
            (c) To the extent practicable and consistent with subpart 9.5, potential offerors should be given an opportunity to comment on agency requirements or to recommend application and tailoring of requirements documents and alternative approaches. Requiring agencies should apply specifications, standards, and related documents initially for guidance only, making final decisions on the application and tailoring of these documents as a product of the design and development process. Requiring agencies should not dictate detailed design solutions prematurely (see 7.101 and 7.105(a)(8)).
            (d)(1) When agencies acquire products and services, various statutes and executive orders (identified in part 23) require consideration of sustainable acquisition (see subpart 23.1) including—
            (i) Energy-efficient and water-efficient services and products (including products containing energy-efficient standby power devices) (subpart 23.2);
            (ii) Products and services that utilize renewable energy technologies (subpart 23.2);
            (iii) Products containing recovered materials (subpart 23.4);
            (iv) Biobased products (subpart 23.4);

            (v) Environmentally preferable products and services, including EPEAT®-registered electronic products and non-toxic or low-toxic alternatives (subpart 23.7); and
            (vi) Non-ozone-depleting substances, and products and services that minimize or eliminate, when feasible, the use, release, or emission of high global warming potential hydrofluorocarbons, such as by using reclaimed instead of virgin hydrofluorocarbons (subpart 23.8).
            (2) Unless an exception applies and is documented by the requiring activity, Executive agencies shall, to the maximum practicable, require the use of products and services listed in paragraph (d)(1) of this section when—
            (i) Developing, reviewing, or revising Federal and military specifications, product descriptions (including commercial item descriptions) and standards;
            (ii) Describing Government requirements for products and services; and
            (iii) Developing source-selection factors.
            (e) Some or all of the performance levels or performance specifications in a solicitation may be identified as targets rather than as fixed or minimum requirements.
            (f) In accordance with Section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), requiring activities must prepare requirements documents for electronic and information technology that comply with the applicable accessibility standards issued by the Architectural and Transportation Barriers Compliance Board at 36 CFR part 1194 (see subpart 39.2).
            (g) Unless the agency Chief Information Officer waives the requirement, when acquiring information technology using Internet Protocol, the requirements documents must include reference to the appropriate technical capabilities defined in the USGv6 Profile (NIST Special Publication 500-267) and the corresponding declarations of conformance defined in the USGv6 Test Program. The applicability of IPv6 to agency networks, infrastructure, and applications specific to individual acquisitions will be in accordance with the agency's Enterprise Architecture (see OMB Memorandum M-05-22 dated August 2, 2005).
            (h) Agencies shall not include in a solicitation a requirement that prohibits an offeror from permitting its employees to telecommute unless the contracting officer executes a written determination in accordance with FAR 7.108(a).
            [60 FR 48238, Sept. 18, 1995, as amended at 61 FR 39192, July 26, 1996; 62 FR 263, Jan. 2, 1997; 62 FR 44810, Aug. 22, 1997; 62 FR 51230, Sept. 30, 1997; 65 FR 36017, June 6, 2000; 66 FR 20897, Apr. 25, 2001; 66 FR 65352, Dec. 18, 2001; 68 FR 43858, July 24, 2003; 69 FR 59702, Oct. 5, 2004; 72 FR 63043, Nov. 7, 2007; 74 FR 65607, Dec. 10, 2009; 76 FR 31398, May 31, 2011; 79 FR 24199, Apr. 29, 2014;79 FR 35861, June 24, 2014; 81 FR 30435, May 16, 2016]
          
          
            Subpart 11.1—Selecting and Developing Requirements Documents
            
              11.101
              Order of precedence for requirements documents.
              (a) Agencies may select from existing requirements documents, modify or combine existing requirements documents, or create new requirements documents to meet agency needs, consistent with the following order of precedence:
              (1) Documents mandated for use by law.
              (2) Performance-oriented documents (e.g., a PWS or SOO). (See 2.101.)
              (3) Detailed design-oriented documents.
              (4) Standards, specifications and related publications issued by the Government outside the Defense or Federal series for the non-repetitive acquisition of items.

              (b) In accordance with OMB Circular A-119, “Federal Participation in the Development and Use of Voluntary Consensus Standards and in Conformity Assessment Activities,” and Section 12(d) of the National Technology Transfer and Advancement Act of 1995, Pub. L. 104-113 (15 U.S.C. 272 note), agencies must use voluntary consensus standards, when they exist, in lieu of Government-unique standards, except where inconsistent with law or otherwise impractical. The private sector manages and administers voluntary consensus standards. Such standards are not mandated by law (e.g., industry standards such as ISO 9000, and IEEE 1680).
              [60 FR 48238, Sept. 18, 1995, as amended at 62 FR 44810, Aug. 22, 1997; 64 FR 51834, Sept. 24, 1999; 66 FR 65352, Dec. 18, 2001; 68 FR 43858, July 24, 2003; 71 FR 218, Jan. 3, 2006; 72 FR 63043, Nov. 7, 2007; 72 FR 73216, Dec. 26, 2007]
            
            
              11.102
              Standardization program.
              Agencies shall select existing requirements documents or develop new requirements documents that meet the needs of the agency in accordance with the guidance contained in the Federal Standardization Manual, FSPM-0001; for DoD components, DoD 4120.24-M, Defense Standardization Program Policies and Procedures; and for IT standards and guidance, the Federal Information Processing Standards Publications (FIPS PUBS). The Federal Standardization Manual may be obtained from the General Services Administration (see address in 11.201(d)(1)). DoD 4120.24-M may be obtained from DoD (see 11.201(d)(2) or (3)). FIPS PUBS may be obtained from the Government Publishing Office (GPO), or the Department of Commerce's National Technical Information Service (NTIS) (see address in 11.201(d)(4)).
              [70 FR 57452, Sept. 30, 2005, as amended at 71 FR 228, Jan. 3, 2006; 84 FR 19846, May 6, 2019]
            
            
              11.103
              Market acceptance.
              (a) 41 U.S.C. 3307(e) provides that, in accordance with agency procedures, the head of an agency may, under appropriate circumstances, require offerors to demonstrate that the items offered—
              (1) Have either—
              (i) Achieved commercial market acceptance; or
              (ii) Been satisfactorily supplied to an agency under current or recent contracts for the same or similar requirements; and
              (2) Otherwise meet the item description, specifications, or other criteria prescribed in the public notice and solicitation.
              (b) Appropriate circumstances may, for example, include situations where the agency's minimum need is for an item that has a demonstrated reliability, performance or product support record in a specified environment. Use of market acceptance is inappropriate when new or evolving items may meet the agency's needs.
              (c) In developing criteria for demonstrating that an item has achieved commercial market acceptance, the contracting officer shall ensure the criteria in the solicitation—
              (1) Reflect the minimum need of the agency and are reasonably related to the demonstration of an item's acceptability to meet the agency's minimum need;
              (2) Relate to an item's performance and intended use, not an offeror's capability;
              (3) Are supported by market research;
              (4) Include consideration of items supplied satisfactorily under recent or current Government contracts, for the same or similar items; and
              (5) Consider the entire relevant commercial market, including small business concerns.
              (d) Commercial market acceptance shall not be used as a sole criterion to evaluate whether an item meets the Government's requirements.
              (e) When commercial market acceptance is used, the contracting officer shall document the file to—
              (1) Describe the circumstances justifying the use of commercial market acceptance criteria; and
              (2) Support the specific criteria being used.
              [60 FR 48238, Sept. 18, 1995, as amended at 79 FR 24199, Apr. 29, 2014]
            
            
              11.104
              Use of brand name or equal purchase descriptions.
              (a) While the use of performance specifications is preferred to encourage offerors to propose innovative solutions, the use of brand name or equal purchase descriptions may be advantageous under certain circumstances.
              (b) Brand name or equal purchase descriptions must include, in addition to the brand name, a general description of those salient physical, functional, or performance characteristics of the brand name item that an “equal” item must meet to be acceptable for award. Use brand name or equal descriptions when the salient characteristics are firm requirements.
              [64 FR 32742, June 17, 1999]
            
            
              
              11.105
              Items peculiar to one manufacturer.
              Agency requirements shall not be written so as to require a particular brand name, product, or a feature of a product, peculiar to one manufacturer, thereby precluding consideration of a product manufactured by another company, unless—
              (a)(1) The particular brand name, product, or feature is essential to the Government's requirements, and market research indicates other companies' similar products, or products lacking the particular feature, do not meet, or cannot be modified to meet, the agency's minimum needs;
              (2)(i) The authority to contract without providing for full and open competition is supported by the required justifications and approvals (see 6.302-1); or
              (ii) The basis for not providing for maximum practicable competition is documented in the file (see 13.106-1(b)) or justified (see 13.501) when the acquisition is awarded using simplified acquisition procedures.
              (3) The documentation or justification is posted for acquisitions over $25,000. (See 5.102(a)(6).)
              (b) For multiple award schedule orders, see 8.405-6.
              (c) For orders under indefinite-quantity contracts, see 16.505(a)(4).
              [60 FR 48238, Sept. 18, 1995, as amended at 61 FR 39192, July 26, 1996; 62 FR 263, Jan. 2, 1997; 62 FR 10710, Mar. 10, 1997. Redesignated and amended at 64 FR 32742, June 17, 1999; 71 FR 57360, Sept. 28, 2006; 77 FR 193, Jan. 3, 2012]
            
            
              11.106
              Purchase descriptions for service contracts.
              In drafting purchase descriptions for service contracts, agency requiring activities shall ensure that inherently governmental functions (see subpart 7.5) are not assigned to a contractor. These purchase descriptions shall
              (a) Reserve final determination for Government officials;
              (b) Require proper identification of contractor personnel who attend meetings, answer Government telephones, or work in situations where their actions could be construed as acts of Government officials unless, in the judgment of the agency, no harm can come from failing to identify themselves; and
              (c) Require suitable marking of all documents or reports produced by contractors.
              [61 FR 2629, Jan. 26, 1996. Redesignated at 64 FR 32742, June 17, 1999]
            
            
              11.107
              Solicitation provision.
              (a) Insert the provision at 52.211-6, Brand Name or Equal, when brand name or equal purchase descriptions are included in a solicitation.
              (b) Insert the provision at 52.211-7, Alternatives to Government-Unique Standards, in solicitations that use Government-unique standards when the agency uses the transaction-based reporting method to report its use of voluntary consensus standards to the National Institute of Standards and Technology (see OMB Circular A-119, “Federal Participation in the Development and Use of Voluntary Consensus Standards and in Conformity Assessment Activities”). Use of the provision is optional for agencies that report their use of voluntary consensus standards to the National Institute of Standards and Technology using the categorical reporting method. Agencies that manage their specifications on a contract-by-contract basis use the transaction-based method of reporting. Agencies that manage their specifications centrally use the categorical method of reporting. Agency regulations regarding specification management describe which method is used.
              [64 FR 51835, Sept. 24, 1999]
            
          
          
            Subpart 11.2—Using and Maintaining Requirements Documents
            
              11.201
              Identification and availability of specifications.

              (a) Solicitations citing requirements documents listed in the General Services Administration (GSA) Index of Federal Specifications, Standards and Commercial Item Descriptions, the DoD Acquisition Streamlining and Standardization Information System (ASSIST), or other agency index shall identify each document's approval date and the dates of any applicable amendments and revisions. Do not use general identification references, such as “the issue in effect on the date of the solicitation.” Contracting offices will not normally furnish these cited documents with the solicitation, except when—
              (1) The requirements document must be furnished with the solicitation to enable prospective contractors to make a competent evaluation of the solicitation;
              (2) In the judgment of the contracting officer, it would be impracticable for prospective contractors to obtain the documents in reasonable time to respond to the solicitation; or
              (3) A prospective contractor requests a copy of a Government promulgated requirements document.
              (b) Contracting offices shall clearly identify in the solicitation any pertinent documents not listed in the GSA Index of Federal Specifications, Standards and Commercial Item Descriptions or ASSIST. Such documents shall be furnished with the solicitation or specific instructions shall be furnished for obtaining or examining such documents.
              (c) When documents refer to other documents, such references shall—
              (1) Be restricted to documents, or appropriate portions of documents, that apply in the acquisition;
              (2) Cite the extent of their applicability;
              (3) Not conflict with other documents and provisions of the solicitation; and
              (4) Identify all applicable first tier references.
              (d)(1) The GSA Index of Federal Specifications, Standards and Commercial Item Descriptions, FPMR Part 101-29, may be purchased from the—General Services Administration, Federal Supply Service, Specifications Section, Suite 8100, 470 East L'Enfant Plaza, SW, Washington, DC 20407, Telephone (202) 619-8925.
              (2) Most unclassified Defense specifications and standards may be downloaded from the following ASSIST websites:
              (i) ASSIST (https://assist.dla.mil/online/start/).
              (ii) Quick Search (http://quicksearch.dla.mil/).
              (iii) ASSISTdocs.com (http://assistdocs.com).
              (3) Documents not available from ASSIST may be ordered from the Department of Defense Single Stock Point (DoDSSP) by—
              (i) Using the ASSIST Shopping Wizard (https://assist.dla.mil/wizard/index.cfm);
              (ii) Phoning the DoDSSP Customer Service Desk, (215) 697-2179, Mon-Fri, 0730 to 1600 EST; or
              (iii) Ordering from DoDSSP, Building 4, Section D, 700 Robbins Avenue, Philadelphia, PA 19111-5094, Telephone (215) 697-2667/2179, Facsimile (215) 697-1462.
              (4) The FIPS PUBS may be obtained from http://www.itl.nist.gov/fipspubs/, or purchased from the Superintendent of Documents, U.S. Government Publishing Office, Washington, DC 20402, Telephone (202) 512-1800, Facsimile (202) 512-2250; or National Technical Information Service (NTIS), 5285 Port Royal Road, Springfield, VA 22161, Telephone (703) 605-6000, Facsimile (703) 605-6900, Email: orders@ntis.gov.
              
              (e) Agencies may purchase some nongovernment standards, including voluntary consensus standards, from the National Technical Information Service's Fedworld Information Network. Agencies may also obtain nongovernment standards from the standards developing organization responsible for the preparation, publication, or maintenance of the standard, or from an authorized document reseller. The National Institute of Standards and Technology can assist agencies in identifying sources for, and content of, nongovernment standards. DoD activities may obtain from the DoDSSP those nongovernment standards, including voluntary consensus standards, adopted for use by defense activities.
              [60 FR 48238, Sept. 18, 1995, as amended at 62 FR 40236, July 25, 1997; 63 FR 34063, June 22, 1998; 64 FR 51835, Sept. 24, 1999; 64 FR 72446, Dec. 27, 1999; 69 FR 76358, Dec. 20, 2004; 70 FR 57452, Sept. 30, 2005; 71 FR 228, Jan. 3, 2006; 79 FR 24253, Apr. 29, 2014; 84 FR 19846, May 6, 2019]
            
            
              11.202
              Maintenance of standardization documents.

              (a) Recommendations for changes to standardization documents listed in the GSA Index of Federal Specifications, Standards and Commercial Item Descriptions should be submitted to the General Services Administration, Federal Supply Service, Office of Acquisition, Washington, DC 20406. Agencies shall submit recommendations for changes to standardization documents listed in the DoDISS to the cognizant preparing activity.
              (b) When an agency cites an existing standardization document but modifies it to meet its needs, the agency shall follow the guidance in Federal Standardization Manual and, for Defense components, DoD 4120.24-M, Defense Standardization Program Policies and Procedures.
              [60 FR 48238, Sept. 18, 1995, as amended at 69 FR 34244, June 18, 2004]
            
            
              11.203
              Customer satisfaction.
              Acquisition organizations shall communicate with customers to determine how well the requirements document reflects the customer's needs and to obtain suggestions for corrective actions. Whenever practicable, the agency may provide affected industry an opportunity to comment on the requirements documents.
            
            
              11.204
              Solicitation provisions and contract clauses.
              (a) The contracting officer shall insert the provision at 52.211-1, Availability of Specifications Listed in the GSA Index of Federal Specifications, Standards and Commercial Item Descriptions, FPMR Part 101-29, in solicitations that cite specifications listed in the Index that are not furnished with the solicitation.
              (b) The contracting officer shall insert the provision at 52.211-2, Availability of Specifications, Standards, and Data Item Descriptions Listed in the Acquisition Streamlining and Standardization Information System (ASSIST), in solicitations that cite specifications listed in the ASSIST that are not furnished with the solicitation.
              (c) The contracting officer shall insert a provision substantially the same as the provision at 52.211-3, Availability of Specifications Not Listed in the GSA Index of Federal Specifications, Standards and Commercial Item Descriptions, in solicitations that cite specifications that are not listed in the Index and are not furnished with the solicitation, but may be obtained from a designated source.
              (d) The contracting officer shall insert a provision substantially the same as the provision at 52.211-4, Availability for Examination of Specifications Not Listed in the GSA Index of Federal Specifications, Standards and Commercial Item Descriptions, in solicitations that cite specifications that are not listed in the Index and are available for examination at a specified location.
              [60 FR 48238, Sept. 18, 1995, as amended at 63 FR 34063, June 22, 1998; 71 FR 228, Jan. 3, 2006]
            
          
          
            Subpart 11.3—Acceptable Material
            
              Source:
              65 FR 36018, June 6, 2000, unless otherwise noted.
            
            
              11.301
              Definitions.
              As used in this subpart—
              
                Postconsumer material means a material or finished product that has served its intended use and has been discarded for disposal or recovery, having completed its life as a consumer item. Postconsumer material is a part of the broader category of “recovered material.” For paper and paper products, postconsumer material means “postconsumer fiber” defined by the U.S. Environmental Protection Agency (EPA) as—
              (1) Paper, paperboard, and fibrous materials from retail stores, office buildings, homes, and so forth, after they have passed through their end-usage as a consumer item, including: used corrugated boxes; old newspapers; old magazines; mixed waste paper; tabulating cards; and used cordage; or
              (2) All paper, paperboard, and fibrous materials that enter and are collected from municipal solid waste; but not
              (3) Fiber derived from printers' over-runs, converters' scrap, and over-issue publications.
              
                Recovered material for paper and paper products, is defined by EPA in its Comprehensive Procurement Guideline as “recovered fiber” and means the following materials:
              (1) Postconsumer fiber.
              (2) Manufacturing wastes such as—
              
              (i) Dry paper and paperboard waste generated after completion of the papermaking process (that is, those manufacturing operations up to and including the cutting and trimming of the paper machine reel into smaller rolls or rough sheets) including: envelope cuttings, bindery trimmings, and other paper and paperboard waste resulting from printing, cutting, forming, and other converting operations; bag, box, and carton manufacturing wastes; and butt rolls, mill wrappers, and rejected unused stock; and
              (ii) Repulped finished paper and paperboard from obsolete inventories of paper and paperboard manufacturers, merchants, wholesalers, dealers, printers, converters, or others.
            
            
              11.302
              Policy.
              (a) Agencies must not require virgin material or supplies composed of or manufactured using virgin material unless compelled by law or regulation or unless virgin material is vital for safety or meeting performance requirements of the contract.
              (b)(1) When acquiring other than commercial items, agencies must require offerors to identify used, reconditioned, or remanufactured supplies; or unused former Government surplus property proposed for use under the contract. These supplies or property may not be used in contract performance unless authorized by the contracting officer.
              (2) When acquiring commercial items, the contracting officer must consider the customary practices in the industry for the item being acquired. The contracting officer may require offerors to provide information on used, reconditioned, or remanufactured supplies, or unused former Government surplus property proposed for use under the contract. The request for the information must be included in the solicitation, and to the maximum extent practicable must be limited to information or standards consistent with normal commercial practices.
              (c)(1) When the contracting officer needs additional information to determine whether supplies meet minimum recovered material or biobased standards stated in the solicitation, the contracting officer may require offerors to submit additional information on the recycled or biobased content or related standards. The request for the information must be included in the solicitation. When acquiring commercial items, limit the information to the maximum extent practicable to that available under normal commercial practices.
              (2) For biobased products, agencies may not require, as a condition of purchase of such products, the vendor or manufacturer to provide more data than would typically be provided by other business entities offering products for sale to the agency, other than data confirming the biobased content of a product (see 7 CFR 3201.8).
              [65 FR 36018, June 6, 2000, as amended at 72 FR 63043, Nov. 7, 2007; 77 FR 23367, Apr. 18, 2012]
            
            
              11.303
              Special requirements for paper.
              (a) The following applies when agencies acquire paper in the United States (as defined in 23.001):
              (1) Section 2(d)(ii) of Executive Order 13423, Strengthening Federal Environmental, Energy, and Transportation Management, establishes a 30 percent postconsumer fiber content standards for agency paper use. Section 2(d)(ii) requires that an agency's paper products must meet or exceed the minimum content standard.
              (2) Section 2(e)(iv) of Executive Order 13514 requires acquisition of uncoated printing and writing paper containing at least 30 percent postconsumer fiber.
              (b) Exceptions. If paper under paragraphs (a)(1) or (a)(2) of this section containing at least 30 percent postconsumer fiber is not reasonably available, does not meet reasonable performance requirements, or is only available at an unreasonable price, then the agency must purchase—
              (1) Printing and writing paper containing no less than 20 percent postconsumer fiber; or
              (2) Paper, other than printing and writing paper, with the maximum practicable percentage of postconsumer fiber that is reasonably available at a reasonable price and that meets reasonable performance requirements.
              [76 FR 31398, May 31, 2011]
            
            
              
              11.304
              Contract clause.
              Insert the clause at 52.211-5, Material Requirements, in solicitations and contracts for supplies that are not commercial items.
            
          
          
            Subpart 11.4—Delivery or Performance Schedules
            
              Source:
              48 FR 42159, Sept. 19, 1983, unless otherwise noted. Redesignated at 60 FR 48241, Sept. 18, 1995.
            
            
              11.401
              General.
              (a) The time of delivery or performance is an essential contract element and shall be clearly stated in solicitations. Contracting officers shall ensure that delivery or performance schedules are realistic and meet the requirements of the acquisition. Schedules that are unnecessarily short or difficult to attain—
              (1) Tend to restrict competition,
              (2) Are inconsistent with small business policies, and
              (3) May result in higher contract prices.
              (b) Solicitations shall, except when clearly unnecessary, inform bidders or offerors of the basis on which their bids or proposals will be evaluated with respect to time of delivery or performance.
              (c) If timely delivery or performance is unusually important to the Government, liquidated damages clauses may be used (see subpart 11.5).
              [48 FR 42159, Sept. 19, 1983. Redesignated and amended at 60 FR 48241, Sept. 18, 1995]
            
            
              11.402
              Factors to consider in establishing schedules.
              (a) Supplies or services. When establishing a contract delivery or performance schedule, consideration shall be given to applicable factors such as the—
              (1) Urgency of need;
              (2) Industry practices;
              (3) Market conditions;
              (4) Transportation time;
              (5) Production time;
              (6) Capabilities of small business concerns;
              (7) Administrative time for obtaining and evaluating offers and for awarding contracts;
              (8) Time for contractors to comply with any conditions precedent to contract performance; and
              (9) Time for the Government to perform its obligations under the contract; e.g., furnishing Government property.
              (b) Construction. When scheduling the time for completion of a construction contract, the contracting officer shall consider applicable factors such as the—
              (1) Nature and complexity of the project;
              (2) Construction seasons involved;
              (3) Required completion date;
              (4) Availability of materials and equipment;
              (5) Capacity of the contractor to perform; and
              (6) Use of multiple completion dates. (In any given contract, separate completion dates may be established for separable items of work. When multiple completion dates are used, requests for extension of time must be evaluated with respect to each item, and the affected completion dates modified when appropriate.)
              [48 FR 42159, Sept. 19, 1983. Redesignated and amended at 60 FR 48241, Sept. 18, 1995]
            
            
              11.403
              Supplies or services.
              (a) The contracting officer may express contract delivery or performance schedules in terms of—
              (1) Specific calendar dates;
              (2) Specific periods from the date of the contract; i.e., from the date of award or acceptance by the Government, or from the date shown as the effective date of the contract;
              (3) Specific periods from the date of receipt by the contractor of the notice of award or acceptance by the Government (including notice by receipt of contract document executed by the Government); or
              (4) Specific time for delivery after receipt by the contractor of each individual order issued under the contract, as in indefinite delivery type contracts and GSA schedules.

              (b) The time specified for contract performance should not be curtailed to the prejudice of the contractor because of delay by the Government in giving notice of award.
              
              (c) If the delivery schedule is based on the date of the contract, the contracting officer shall mail or otherwise furnish to the contractor the contract, notice of award, acceptance of proposal, or other contract document not later than the date of the contract.
              (d) If the delivery schedule is based on the date the contractor receives the notice of award, or if the delivery schedule is expressed in terms of specific calendar dates on the assumption that the notice of award will be received by a specified date, the contracting officer shall send the contract, notice of award, acceptance of proposal, or other contract document by certified mail, return receipt requested, or by any other method that will provide evidence of the date of receipt.
              (e) In invitations for bids, if the delivery schedule is based on the date of the contract, and a bid offers delivery based on the date the contractor receives the contract or notice of award, the contracting officer shall evaluate the bid by adding 5 calendar days (as representing the normal time for arrival through ordinary mail). If the contract or notice of award will be transmitted electronically, (1) the solicitation shall so state; and (2) the contracting officer shall evaluate delivery schedule based on the date of contract receipt or notice of award, by adding one working day. (The term “working day” excludes weekends and U.S. Federal holidays.) If the offered delivery date computed with mailing or transmittal time is later than the delivery date required by the invitation for bids, the bid shall be considered nonresponsive and rejected. If award is made, the delivery date will be the number of days offered in the bid after the contractor actually receives the notice of award.
            
            
              11.404
              Contract clauses.
              (a) Supplies or services. (1) The contracting officer may use a time of delivery clause to set forth a required delivery schedule and to allow an offeror to propose an alternative delivery schedule. The clauses and their alternates may be used in solicitations and contracts for other than construction and architect-engineering substantially as shown, or they may be changed or new clauses written.
              (2) The contracting officer may insert in solicitations and contracts other than those for construction and architect-engineering, a clause substantially the same as the clause at 52.211-8, Time of Delivery, if the Government requires delivery by a particular time and the delivery schedule is to be based on the date of the contract. If the delivery schedule is expressed in terms of specific calendar dates or specific periods and is based on an assumed date of award, the contracting officer may use the clause with its Alternate I. If the delivery schedule is expressed in terms of specific calendar dates or specific periods and is based on an assumed date the contractor will receive notice of award, the contracting officer may use the clause with its Alternate II. If the delivery schedule is to be based on the actual date the contractor receives a written notice of award, the contracting officer may use the clause with its Alternate III.
              (3) The contracting officer may insert in solicitations and contracts other than those for construction and architect-engineering, a clause substantially the same as the clause at 52.211-9, Desired and Required Time of Delivery, if the Government desires delivery by a certain time but requires delivery by a specified later time, and the delivery schedule is to be based on the date of the contract. If the delivery schedule is expressed in terms of specific calendar dates or specific periods and is based on an assumed date of award, the contracting officer may use the clause with its Alternate I. If the delivery schedule is expressed in terms of specific calendar dates or specific periods and is based on an assumed date the contractor will receive notice of award, the contracting officer may use the clause with its Alternate II. If the delivery schedule is to be based on the actual date the contractor receives a written notice of award, the contracting officer may use the clause with its Alternate III.
              (b) Construction. The contracting officer shall insert the clause at 52.211-10, Commencement, Prosecution, and Completion of Work, in solicitations and contracts when a fixed-price construction contract is contemplated. The clause may be changed to accommodate the issuance of orders under indefinite-delivery contracts. If the completion date is expressed as a specific calendar date, computed on the basis of the contractor receiving the notice to proceed by a certain day, the contracting officer may use the clause with its Alternate I.
              [48 FR 42159, Sept. 19, 1983, as amended at 56 FR 41732, Aug. 22, 1991. Redesignated and amended at 60 FR 48241, Sept. 18, 1995]
            
          
          
            Subpart 11.5—Liquidated Damages
            
              Source:
              65 FR 46064, July 26, 2000, unless otherwise noted.
            
            
              11.500
              Scope.
              (a) This subpart prescribes policies and procedures for using liquidated damages clauses in solicitations and contracts for supplies, services, research and development, and construction.
              (b) This subpart does not apply to liquidated damages—
              (1) For subcontracting plans (see 19.705-7);
              (2) Related to the Contract Work Hours and Safety Standards statute (see subpart 22.3); or
              (3) Related to paid sick leave for Federal contractors (see subpart 22.21).
              [81 FR 91630, Dec. 16, 2016]
            
            
              11.501
              Policy.
              (a) The contracting officer must consider the potential impact on pricing, competition, and contract administration before using a liquidated damages clause. Use liquidated damages clauses only when—
              (1) The time of delivery or timely performance is so important that the Government may reasonably expect to suffer damage if the delivery or performance is delinquent; and
              (2) The extent or amount of such damage would be difficult or impossible to estimate accurately or prove.
              (b) Liquidated damages are not punitive and are not negative performance incentives (see 16.402-2). Liquidated damages are used to compensate the Government for probable damages. Therefore, the liquidated damages rate must be a reasonable forecast of just compensation for the harm that is caused by late delivery or untimely performance of the particular contract. Use a maximum amount or a maximum period for assessing liquidated damages if these limits reflect the maximum probable damage to the Government. Also, the contracting officer may use more than one liquidated damages rate when the contracting officer expects the probable damage to the Government to change over the contract period of performance.
              (c) The contracting officer must take all reasonable steps to mitigate liquidated damages. If the contract contains a liquidated damages clause and the contracting officer is considering terminating the contract for default, the contracting officer should seek expeditiously to obtain performance by the contractor or terminate the contract and repurchase (see subpart 49.4). Prompt contracting officer action will prevent excessive loss to defaulting contractors and protect the interests of the Government.
              (d) The head of the agency may reduce or waive the amount of liquidated damages assessed under a contract, if the Commissioner, Financial Management Service, or designee approves (see Treasury Order 145-10).
            
            
              11.502
              Procedures.
              (a) Include the applicable liquidated damages clause and liquidated damages rates in solicitations when the contract will contain liquidated damages provisions.
              (b) Construction contracts with liquidated damages provisions must describe the rate(s) of liquidated damages assessed per day of delay. The rate(s) should include the estimated daily cost of Government inspection and superintendence. The rate(s) should also include an amount for other expected expenses associated with delayed completion such as—
              (1) Renting substitute property; or
              (2) Paying additional allowance for living quarters.
            
            
              
              11.503
              Contract clauses.
              (a) Use the clause at 52.211-11, Liquidated Damages—Supplies, Services, or Research and Development, in fixed-price solicitations and contracts for supplies, services, or research and development when the contracting officer determines that liquidated damages are appropriate (see 11.501(a)).
              (b) Use the clause at 52.211-12, Liquidated Damages—Construction, in solicitations and contracts for construction, other than cost-plus-fixed-fee, when the contracting officer determines that liquidated damages are appropriate (see 11.501(a)). If the contract specifies more than one completion date for separate parts or stages of the work, revise paragraph (a) of the clause to state the amount of liquidated damages for delay of each separate part or stage of the work.
              (c) Use the clause at 52.211-13, Time Extensions, in solicitations and contracts for construction that use the clause at 52.211-12, Liquidated Damages—Construction, when that clause has been revised as provided in paragraph (b) of this section.
            
          
          
            Subpart 11.6—Priorities and Allocations
            
              Source:
              51 FR 19714, May 30, 1986, unless otherwise noted. Redesignated at 60 FR 48241, Sept. 18, 1995.
            
            
              11.600
              Scope of subpart.
              This subpart implements the Defense Priorities and Allocations System (DPAS), a Department of Commerce regulation in support of approved national defense, emergency preparedness, and energy programs (see 15 CFR part 700).
              [73 FR 21784, Apr. 22, 2008]
            
            
              11.601
              Definitions.
              As used in this subpart—
              
                Approved program means a program determined as necessary or appropriate for priorities and allocations support to promote the national defense by the Secretary of Defense, the Secretary of Energy, or the Secretary of Homeland Security, under the authority of the Defense Production Act, the Stafford Act, and Executive Order 12919, or the Selective Service Act and related statutes and Executive Order 12742.
              
                Delegate Agency means a Government agency authorized by delegation from the Department of Commerce to place priority ratings on contracts or orders needed to support approved programs.
              
                National defense means programs for military and energy production or construction, military assistance to any foreign nation, stockpiling, space, and any directly related activity. Such term includes emergency preparedness activities conducted pursuant to title VI of The Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195 et seq.) and critical infrastructure protection and restoration. (50 U.S.C. App. § 2152).
              
                Rated order means a prime contract, a subcontract, or a purchase order in support of an approved program issued in accordance with the provisions of the DPAS regulation (15 CFR part 700).
              [73 FR 21784, Apr. 22, 2008]
            
            
              11.602
              General.

              (a) Under Title I of the Defense Production Act of 1950 (50 U.S.C. App. 2061, et seq.), the President is authorized to require preferential acceptance and performance of contracts and orders supporting certain approved national defense and energy programs and to allocate materials, services, and facilities in such a manner as to promote these approved programs.

              (b) The President delegated the priorities and allocations authorities of the Defense Production Act in Executive Order 12919. As part of that delegation, the President designated the Secretary of Commerce to administer the DPAS. For more information, check the DPAS website at: www.bis.doc.gov/dpas.
              
              [73 FR 21784, Apr. 22, 2008]
            
            
              11.603
              Procedures.

              (a) There are two levels of priority for rated orders established by the DPAS, identified by the rating symbols “DO” and “DX”. All DO rated orders have equal priority with each other and take preference over unrated orders. All DX rated orders have equal priority with each other and take preference over DO rated and unrated orders (see 15 CFR 700.11). The DPAS regulation contains provisions concerning the elements of a rated order (see 15 CFR 700.12); acceptance and rejection of rated orders (see 15 CFR 700.13); preferential scheduling (see 15 CFR 700.14); extension of priority ratings (flowdown) (see 15 CFR 700.15); changes or cancellations of priority ratings and rated orders (see 15 CFR 700.16); use of rated orders (see 15 CFR 700.17); and limitations on placing rated orders (see 15 CFR 700.18).
              (b) The Delegate Agencies have been given authority by the Department of Commerce to place rated orders in support of approved programs (see Schedule I of the DPAS). Other U.S. Government agencies, Canada, and foreign nations may apply for priority rating authority.
              (c) Rated orders shall be placed in accordance with the provisions of the DPAS.
              (d) Agency heads shall ensure compliance with the DPAS by contracting activities within their agencies.
              (e) Agency heads shall provide contracting activities with specific guidance on the issuance of rated orders in support of approved agency programs, including the general limitations and jurisdictional limitations on placing rated orders (see 15 CFR 700.18 and Executive Order 12919).
              (f) Contracting officers shall follow agency procedural instructions concerning the use of rated orders in support of approved agency programs.
              (g) Contracting officers, contractors, or subcontractors at any tier, that experience difficulty placing rated orders, obtaining timely delivery under rated orders, locating a contractor or supplier to fill a rated order, ensuring that rated orders receive preferential treatment by contractors or suppliers, or require rating authority for items not automatically ratable under the DPAS, should promptly seek special priorities assistance in accordance with agency procedures (see 15 CFR 700.50—700.55 and 700.80).
              (h) The Department of Commerce may take specific official actions (Ratings Authorizations, Directives, Letters of Understanding, Administrative Subpoenas, Demands for Information, and Inspection Authorizations) to implement or enforce the provisions of the DPAS (see 15 CFR 700.60-700.71).
              (i) Contracting officers shall report promptly any violations of the DPAS in accordance with agency procedures to the Office of Strategic Industries and Economic Security, U.S. Department of Commerce, Room 3876, Washington, DC 20230, Ref: DPAS; telephone: (202) 482-3634 or fax: (202) 482-5650.
              [73 FR 21784, Apr. 22, 2008]
            
            
              11.604
              Solicitation provision and contract clause.
              (a) Contracting officers shall insert the provision at 52.211-14, Notice of Priority Rating for National Defense, Emergency Preparedness, and Energy Program Use, in solicitations when the contract to be awarded will be a rated order.
              (b) Contracting officers shall insert the clause at 52.211-15, Defense Priority and Allocation Requirements, in contracts that are rated orders.
              [51 FR 19714, May 30, 1986. Redesignated and amended at 60 FR 48241, Sept. 18, 1995; 73 FR 21785, Apr. 22, 2008]
            
          
          
            Subpart 11.7—Variation in Quantity
            
              Source:
              48 FR 42159, Sept. 19, 1983, unless otherwise noted. Redesignated at 60 FR 48241, Sept. 18, 1995.
            
            
              11.701
              Supply contracts.
              (a) A fixed-price supply contract may authorize Government acceptance of a variation in the quantity of items called for if the variation is caused by conditions of loading, shipping, or packing, or by allowances in manufacturing processes. Any permissible variation shall be stated as a percentage and it may be an increase, a decrease, or a combination of both; however, contracts for subsistence items may use other applicable terms of variation in quantity.

              (b) There should be no standard or usual variation percentage. The overrun or underrun permitted in each contract should be based upon the normal commercial practices of a particular industry for a particular item, and the permitted percentage should be no larger than is necessary to afford a contractor reasonable protection. The permissible variation shall not exceed plus or minus 10 percent unless a different limitation is established in agency regulations. Consideration shall be given to the quantity to which the percentage variation applies. For example, when delivery will be made to multiple destinations and it is desired that the quantity variation apply to the item quantity for each destination, this requirement must be stated in the contract.
              (c) Contractors are responsible for delivery of the specified quantity of items in a fixed-price contract, within allowable variations, if any. If a contractor delivers a quantity of items in excess of the contract requirements plus any allowable variation in quantity, particularly small dollar value overshipments, it results in unnecessary administrative costs to the Government in determining disposition of the excess quantity. Accordingly, the contract may include the clause at 52.211-17, Delivery of Excess Quantities, to provide that—
              (1) Excess quantities of items totaling up to $250 in value may be retained without compensating the contractor; and
              (2) Excess quantities of items totaling over $250 in value may, at the Government's option, be either returned at the contractor's expense or retained and paid for at the contract unit price.
              [48 FR 42159, Sept. 19, 1983, as amended at 54 FR 34753, Aug. 21, 1989; 62 FR 40236, July 25, 1997]
            
            
              11.702
              Construction contracts.
              Construction contracts may authorize a variation in estimated quantities of unit-priced items. When the variation between the estimated quantity and the actual quantity of a unit-priced item is more than plus or minus 15 percent, an equitable adjustment in the contract price shall be made upon the demand of either the Government or the contractor. The contractor may request an extension of time if the quantity variation is such as to cause an increase in the time necessary for completion. The contracting officer must receive the request in writing within 10 days from the beginning of the period of delay. However, the contracting officer may extend this time limit before the date of final settlement of the contract. The contracting officer shall ascertain the facts and make any adjustment for extending the completion date that the findings justify.
            
            
              11.703
              Contract clauses.
              (a) The contracting officer shall insert the clause at 52.211-16, Variation in Quantity, in solicitations and contracts, if authorizing a variation in quantity in fixed-price contracts for supplies or for services that involve the furnishing of supplies.
              (b) The contracting officer may insert the clause at 52.211-17, Delivery of Excess Quantities, in solicitations and contracts, when a fixed-price supply contract is contemplated.
              (c) The contracting officer shall insert the clause at 52.211-18, Variation in Estimated Quantity, in solicitations and contracts when a fixed-price construction contract is contemplated that authorizes a variation in the estimated quantity of unit-priced items.
              [48 FR 42159, Sept. 19, 1983, as amended at 54 FR 34753, Aug. 21, 1989. Redesignated and amended at 60 FR 48241, Sept. 18, 1995; 64 FR 10538, Mar. 4, 1999]
            
          
          
            Subpart 11.8—Testing
            
              Source:
              62 FR 51230, Sept. 30, 1997, unless otherwise noted.
            
            
              11.801
              Preaward in-use evaluation.
              Supplies may be evaluated under comparable in-use conditions without a further test plan, provided offerors are so advised in the solicitation. The results of such tests or demonstrations may be used to rate the proposal, to determine technical acceptability, or otherwise to evaluate the proposal (see 15.305).
            
          
        
        
          Pt. 12
          PART 12—ACQUISITION OF COMMERCIAL ITEMS
          
            Sec.
            12.000
            Scope of part.
            12.001
            Definition.
            
              
              Subpart 12.1—Acquisition of Commercial Items—General
              12.101
              Policy.
              12.102
              Applicability.
              12.103
              Commercially available off-the-shelf (COTS) items.
            
            
              Subpart 12.2—Special Requirements for the Acquisition of Commercial Items
              12.201
              General.
              12.202
              Market research and description of agency need.
              12.203
              Procedures for solicitation, evaluation, and award.
              12.204
              Solicitation/contract form.
              12.205
              Offers.
              12.206
              Use of past performance.
              12.207
              Contract type.
              12.208
              Contract quality assurance.
              12.209
              Determination of price reasonableness.
              12.210
              Contract financing.
              12.211
              Technical data.
              12.212
              Computer software.
              12.213
              Other commercial practices.
              12.214
              Cost Accounting Standards.
              12.215
              Notification of overpayment.
              12.216
              Unenforceability of unauthorized obligations.
            
            
              Subpart 12.3—Solicitation Provisions and Contract Clauses for the Acquisition of Commercial Items
              12.300
              Scope of subpart.
              12.301
              Solicitation provisions and contract clauses for the acquisition of commercial items.
              12.302
              Tailoring of provisions and clauses for the acquisition of commercial items.
              12.303
              Contract format.
            
            
              Subpart 12.4—Unique Requirements Regarding Terms and Conditions for Commercial Items
              12.401
              General.
              12.402
              Acceptance.
              12.403
              Termination.
              12.404
              Warranties.
            
            
              Subpart 12.5—Applicability of Certain Laws to the Acquisition of Commercial Items and Commercially Available Off-The-Shelf Items
              12.500
              Scope of subpart.
              12.501
              Applicability.
              12.502
              Procedures.
              12.503
              Applicability of certain laws to Executive agency contracts for the acquisition of commercial items.
              12.504
              Applicability of certain laws to subcontracts for the acquisition of commercial items.
              12.505
              Applicability of certain laws to contracts for the acquisition of COTS items.
            
            
              Subpart 12.6—Streamlined Procedures for Evaluation and Solicitation for Commercial Items
              12.601
              General.
              12.602
              Streamlined evaluation of offers.
              12.603
              Streamlined solicitation for commercial items.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            60 FR 48241, Sept. 18, 1995, unless otherwise noted.
          
          
            12.000
            Scope of part.
            This part prescribes policies and procedures unique to the acquisition of commercial items. It implements the Federal Government's preference for the acquisition of commercial items contained in 41 U.S.C. 1906, 1907, and 3307 and 10 U.S.C. 2375-2377 by establishing acquisition policies more closely resembling those of the commercial marketplace and encouraging the acquisition of commercial items and components.
            [60 FR 48241, Sept. 18, 1995, as amended at 79 FR 24199, Apr. 29, 2014]
          
          
            12.001
            Definition.
            
              Subcontract, as used in this part, includes, but is not limited to, a transfer of commercial items between divisions, subsidiaries, or affiliates of a contractor or subcontractor.
          
          
            Subpart 12.1—Acquisition of Commercial Items—General
            
              12.101
              Policy.
              Agencies shall—
              (a) Conduct market research to determine whether commercial items or nondevelopmental items are available that could meet the agency's requirements;
              (b) Acquire commercial items or nondevelopmental items when they are available to meet the needs of the agency; and
              (c) Require prime contractors and subcontractors at all tiers to incorporate, to the maximum extent practicable, commercial items or nondevelopmental items as components of items supplied to the agency.
            
            
              
              12.102
              Applicability.
              (a) This part shall be used for the acquisition of supplies or services that meet the definition of commercial items at section 2.101.
              (b) Contracting officers shall use the policies in this part in conjunction with the policies and procedures for solicitation, evaluation and award prescribed in part 13, Simplified Acquisition Procedures; part 14, Sealed Bidding; or part 15, Contracting by Negotiation, as appropriate for the particular acquisition.
              (c) Contracts for the acquisition of commercial items are subject to the policies in other parts of the FAR. When a policy in another part of the FAR is inconsistent with a policy in this part, this part 12 shall take precedence for the acquisition of commercial items.
              (d) The definition of commercial item in section 2.101 uses the phrase “purposes other than governmental purposes.” These purposes are those that are not unique to a government.
              (e) This part shall not apply to the acquisition of commercial items—
              (1) At or below the micro-purchase threshold;
              (2) Using the Standard Form 44 (see 13.306);
              (3) Using the imprest fund (see 13.305);
              (4) Using the Governmentwide commercial purchase card as a method of purchase rather than only as a method of payment; or
              (5) Directly from another Federal agency.
              (f)(1) Contracting officers may treat any acquisition of supplies or services that, as determined by the head of the agency, are to be used to facilitate defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack, as an acquisition of commercial items.
              (2) A contract in an amount greater than $19 million that is awarded on a sole source basis for an item or service treated as a commercial item under paragraph (f)(1) of this section but does not meet the definition of a commercial item as defined at FAR 2.101 shall not be exempt from—
              (i) Cost accounting standards (see Subpart 30.2); or
              (ii) Certified cost or pricing data requirements (see 15.403).
              (g)(1) In accordance with 41 U.S.C. 2310, the contracting officer also may use part 12 for any acquisition for services that does not meet the definition of commercial item in FAR 2.101, if the contract or task order—
              (i) Is entered into on or before November 24, 2013;
              (ii) Has a value of $29.5 million or less;
              (iii) Meets the definition of performance-based acquisition at FAR 2.101;
              (iv) Uses a quality assurance surveillance plan;
              (v) Includes performance incentives where appropriate;
              (vi) Specifies a firm-fixed price for specific tasks to be performed or outcomes to be achieved; and
              (vii) Is awarded to an entity that provides similar services to the general public under terms and conditions similar to those in the contract or task order.
              (2) In exercising the authority specified in paragraph (g)(1) of this section, the contracting officer may tailor paragraph (a) of the clause at FAR 52.212-4 as may be necessary to ensure the contract's remedies adequately protect the Government's interests.
              [60 FR 48241, Sept. 18, 1995]
              
                Editorial Note:
                For Federal Register citations affecting section 12.102, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              12.103
              Commercially available off-the-shelf (COTS) items.
              Commercially available off-the-shelf (COTS) items are defined in 2.101. Unless indicated otherwise, all of the policies that apply to commercial items also apply to COTS items. Section 12.505 lists the laws that are not applicable to COTS items (in addition to 12.503 and 12.504);
              [79 FR 24200, Apr. 29, 2014, as amended at 80 FR 4987, Jan. 29, 2015]
            
          
          
            
            Subpart 12.2—Special Requirements for the Acquisition of Commercial Items
            
              12.201
              General.
              This subpart identifies special requirements for the acquisition of commercial items intended to more closely resemble those customarily used in the commercial marketplace, as well as other considerations necessary for proper planning, solicitation, evaluation, and award of contracts for commercial items.
              [79 FR 24200, Apr. 29, 2014]
            
            
              12.202
              Market research and description of agency need.
              (a) Market research (see 10.001) is an essential element of building an effective strategy for the acquisition of commercial items and establishes the foundation for the agency description of need (see part 11), the solicitation, and resulting contract.
              (b) The description of agency need must contain sufficient detail for potential offerors of commercial items to know which commercial products or services may be suitable. Generally, for acquisitions in excess of the simplified acquisition threshold, an agency's statement of need for a commercial item will describe the type of product or service to be acquired and explain how the agency intends to use the product or service in terms of function to be performed, performance requirement or essential physical characteristics. Describing the agency's needs in these terms allows offerors to propose methods that will best meet the needs of the Government.
              (c) Follow the procedures in subpart 11.2 regarding the identification and availability of specifications, standards and commercial item descriptions.
              (d) Requirements documents for electronic and information technology must comply with the applicable accessibility standards issued by the Architectural and Transportation Barriers Compliance Board at 36 CFR part 1194 (see subpart 39.2).
              (e) When acquiring information technology using Internet Protocol, agencies must include the appropriate Internet Protocol compliance requirements in accordance with 11.002(g).
              [60 FR 48241, Sept. 18, 1995, as amended at 62 FR 264, Jan. 2, 1997; 66 FR 20897, Apr. 25, 2001; 74 FR 65607, Dec. 10, 2009]
            
            
              12.203
              Procedures for solicitation, evaluation, and award.
              Contracting officers shall use the policies unique to the acquisition of commercial items prescribed in this part in conjunction with the policies and procedures for solicitation, evaluation and award prescribed in part 13, Simplified Acquisition Procedures; part 14, Sealed Bidding; or part 15, Contracting by Negotiation, as appropriate for the particular acquisition. The contracting officer may use the streamlined procedure for soliciting offers for commercial items prescribed in 12.603. For acquisitions of commercial items exceeding the simplified acquisition threshold but not exceeding $7 million ($13 million for acquisitions as described in 13.500(c)), including options, contracting activities may use any of the simplified procedures authorized by subpart 13.5.
              [60 FR 48241, Sept. 18, 1995, as amended at 62 FR 264, Jan. 2, 1997; 62 FR 64917, Dec. 9, 1997; 69 FR 8313, Feb. 23, 2004; 69 FR 76351, Dec. 20, 2004; 71 FR 57366, Sept. 28, 2006; 75 FR 53132, Aug. 30, 2010; 80 FR 38297, 38311, July 2, 2015]
            
            
              12.204
              Solicitation/contract form.
              (a) The contracting officer shall use the Standard Form 1449, Solicitation/Contract/Order for Commercial Items, if (1) the acquisition is expected to exceed the simplified acquisition threshold; (2) a paper solicitation or contract is being issued; and (3) procedures at 12.603 are not being used. Use of the SF 1449 is nonmandatory but encouraged for commercial acquisitions not exceeding the simplified acquisition threshold.
              (b) Consistent with the requirements at 5.203 (a) and (h), the contracting officer may allow fewer than 15 days before issuance of the solicitation.
              [62 FR 264, Jan. 2, 1997]
            
            
              12.205
              Offers.

              (a) Where technical information is necessary for evaluation of offers, agencies should, as part of market research, review existing product literature generally available in the industry to determine its adequacy for purposes of evaluation. If adequate, contracting officers shall request existing product literature from offerors of commercial items in lieu of unique technical proposals.
              (b) Contracting officers should allow offerors to propose more than one product that will meet a Government need in response to solicitations for commercial items. The contracting officer shall evaluate each product as a separate offer.
              (c) Consistent with the requirements at 5.203(b), the contracting officer may allow fewer than 30 days response time for receipt of offers for commercial items, unless the acquisition is covered by the World Trade Organization Government Procurement Agreement or a Free Trade Agreement (see 5.203(h)).
              [60 FR 48241, Sept. 18, 1995, as amended at 62 FR 264, Jan. 2, 1997; 64 FR 72418, Dec. 27, 1999; 69 FR 1053, Jan. 7, 2004; 69 FR 77872, Dec. 28, 2004]
            
            
              12.206
              Use of past performance.
              Past performance should be an important element of every evaluation and contract award for commercial items. Contracting officers should consider past performance data from a wide variety of sources both inside and outside the Federal Government in accordance with the policies and procedures contained in subpart 9.1, section 13.106, or subpart 15.3, as applicable.
              [60 FR 48241, Sept. 18, 1995, as amended at 61 FR 39192, July 26, 1996; 62 FR 51270, Sept. 30, 1997; 62 FR 64917, Dec. 9, 1997]
            
            
              12.207
              Contract type.
              (a) Except as provided in paragraph (b) of this section, agencies shall use firm-fixed-price contracts or fixed-price contracts with economic price adjustment for the acquisition of commercial items.
              (b)(1) A time-and-materials contract or labor-hour contract (see Subpart 16.6) may be used for the acquisition of commercial services when—
              (i) The service is acquired under a contract awarded using—
              (A) Competitive procedures (e.g., the procedures in 6.102, the set-aside procedures in Subpart 19.5, or competition conducted in accordance with Part 13);
              (B) The procedures for other than full and open competition in 6.3 provided the agency receives offers that satisfy the Government's expressed requirement from two or more responsible offerors; or
              (C) The fair opportunity procedures in 16.505 (including discretionary small business set-asides under 16.505(b)(2)(i)(F)), if placing an order under a multiple-award delivery-order contract; and
              (ii) The contracting officer—
              (A) Executes a determination and findings (D&F) for the contract, in accordance with paragraph (b)(2) of this section (but see paragraph (c) of this section for indefinite-delivery contracts), that no other contract type authorized by this subpart is suitable;
              (B) Includes a ceiling price in the contract or order that the contractor exceeds at its own risk; and
              (C) Prior to increasing the ceiling price of a time-and-materials or labor-hour contract or order, shall—
              (1) Conduct an analysis of pricing and other relevant factors to determine if the action is in the best interest of the Government;
              (2) Document the decision in the contract or order file; and
              (3) When making a change that modifies the general scope of—
              (i) A contract, follow the procedures at 6.303;
              (ii) An order issued under the Federal Supply Schedules, follow the procedures at 8.405-6; or
              (iii) An order issued under multiple award task and delivery order contracts, follow the procedures at 16.505(b)(2).
              (2) Each D&F required by paragraph (b)(1)(ii)(A) of this section shall contain sufficient facts and rationale to justify that no other contract type authorized by this subpart is suitable. At a minimum, the D&F shall—
              (i) Include a description of the market research conducted (see 10.002(e));

              (ii) Establish that it is not possible at the time of placing the contract or order to accurately estimate the extent or duration of the work or to anticipate costs with any reasonable degree of confidence;
              

              (iii) Establish that the requirement has been structured to maximize the use of firm-fixed-price or fixed-price with economic price adjustment contracts (e.g., by limiting the value or length of the time-and-material/labor-hour contract or order; establishing fixed prices for portions of the requirement) on future acquisitions for the same or similar requirements; and
              (iv) Describe actions planned to maximize the use of firm-fixed-price or fixed-price with economic price adjustment contracts on future acquisitions for the same requirements.
              (3) See 16.601(d)(1) for additional approval required for contracts expected to extend beyond three years.
              (4) See 8.404(h) for the requirement for determination and findings when using Federal Supply Schedules.
              (c)(1) Indefinite-delivery contracts (see Subpart 16.5) may be used when—
              (i) The prices are established based on a firm-fixed-price or fixed-price with economic price adjustment; or
              (ii) Rates are established for commercial services acquired on a time-and-materials or labor-hour basis.
              (2) When an indefinite-delivery contract is awarded with services priced on a time-and-materials or labor-hour basis, contracting officers shall, to the maximum extent practicable, also structure the contract to allow issuance of orders on a firm-fixed-price or fixed-price with economic price adjustment basis. For such contracts, the contracting officer shall execute the D&F required by paragraph (b)(2) of this section, for each order placed on a time-and-materials or labor-hour basis. Placement of orders shall be in accordance with Subpart 8.4 or 16.5, as applicable.
              (3) If an indefinite-delivery contract only allows for the issuance of orders on a time-and-materials or labor-hour basis, the D&F required by paragraph (b)(2) of this section shall be executed to support the basic contract and shall also explain why providing for an alternative firm-fixed-price or fixed-price with economic price adjustment pricing structure is not practicable. The D&F for this contract shall be approved one level above the contracting officer. Placement of orders shall be in accordance with Subpart 16.5.
              (d) The contract types authorized by this subpart may be used in conjunction with an award fee and performance or delivery incentives when the award fee or incentive is based solely on factors other than cost (see 16.202-1 and 16.203-1).
              (e) Use of any contract type other than those authorized by this subpart to acquire commercial items is prohibited.
              [71 FR 74676, Dec. 12, 2006, as amended at 72 FR 6882, Feb. 13, 2007; 76 FR 68034, Nov. 2, 2011; 77 FR 197, Jan. 3, 2012; 78 FR 13767, Feb. 28, 2013]
            
            
              12.208
              Contract quality assurance.
              Contracts for commercial items shall rely on contractors' existing quality assurance systems as a substitute for Government inspection and testing before tender for acceptance unless customary market practices for the commercial item being acquired include in-process inspection. Any in-process inspection by the Government shall be conducted in a manner consistent with commercial practice.
            
            
              12.209
              Determination of price reasonableness.
              While the contracting officer must establish price reasonableness in accordance with 13.106-3, 14.408-2, or subpart 15.4, as applicable, the contracting officer should be aware of customary commercial terms and conditions when pricing commercial items. Commercial item prices are affected by factors that include, but are not limited to, speed of delivery, length and extent of warranty, limitations of seller's liability, quantities ordered, length of the performance period, and specific performance requirements. The contracting officer must ensure that contract terms, conditions, and prices are commensurate with the Government's need.
              [66 FR 53484, Oct. 22, 2001]
            
            
              12.210
              Contract financing.
              Customary market practice for some commercial items may include buyer contract financing. The contracting officer may offer Government financing in accordance with the policies and procedures in part 32.
            
            
              
              12.211
              Technical data.
              Except as provided by agency-specific statutes, the Government shall acquire only the technical data and the rights in that data customarily provided to the public with a commercial item or process. The contracting officer shall presume that data delivered under a contract for commercial items was developed exclusively at private expense. When a contract for commercial items requires the delivery of technical data, the contracting officer shall include appropriate provisions and clauses delineating the rights in the technical data in addenda to the solicitation and contract (see part 27 or agency FAR supplements).
            
            
              12.212
              Computer software.
              (a) Commercial computer software or commercial computer software documentation shall be acquired under licenses customarily provided to the public to the extent such licenses are consistent with Federal law and otherwise satisfy the Government's needs. Generally, offerors and contractors shall not be required to—
              (1) Furnish technical information related to commercial computer software or commercial computer software documentation that is not customarily provided to the public; or
              (2) Relinquish to, or otherwise provide, the Government rights to use, modify, reproduce, release, perform, display, or disclose commercial computer software or commercial computer software documentation except as mutually agreed to by the parties.
              (b) With regard to commercial computer software and commercial computer software documentation, the Government shall have only those rights specified in the license contained in any addendum to the contract. For additional guidance regarding the use and negotiation of license agreements for commercial computer software, see 27.405-3.
              [60 FR 48241, Sept. 18, 1995, as amended at 72 FR 63049, Nov. 7, 2007]
            
            
              12.213
              Other commercial practices.
              It is a common practice in the commercial marketplace for both the buyer and seller to propose terms and conditions written from their particular perspectives. The terms and conditions prescribed in this part seek to balance the interests of both the buyer and seller. These terms and conditions are generally appropriate for use in a wide range of acquisitions. However, market research may indicate other commercial practices that are appropriate for the acquisition of the particular item. These practices should be considered for incorporation into the solicitation and contract if the contracting officer determines them appropriate in concluding a business arrangement satisfactory to both parties and not otherwise precluded by law or Executive order.
              [62 FR 264, Jan. 2, 1997]
            
            
              12.214
              Cost Accounting Standards.
              Cost Accounting Standards (CAS) do not apply to contracts and subcontracts for the acquisition of commercial items when these contracts and subcontracts are firm-fixed-price or fixed-price with economic price adjustment (provided that the price adjustment is not based on actual costs incurred). See 48 CFR 30.201-1 for CAS applicability to fixed-price with economic price adjustment contracts and subcontracts for commercial items when the price adjustment is based on actual costs incurred. When CAS applies, the contracting officer shall insert the appropriate provisions and clauses as prescribed in 48 CFR 30.201.
              [63 FR 9054, Feb. 23, 1998]
            
            
              12.215
              Notification of overpayment.
              If the contractor notifies the contracting officer of a duplicate payment or that the Government has otherwise overpaid, the contracting officer shall follow the procedures at 32.604.
              [73 FR 54001, Sept. 17, 2008]
            
            
              12.216
              Unenforceability of unauthorized obligations.

              Many supplies or services are acquired subject to supplier license agreements. These are particularly common in information technology acquisitions, but they may apply to any supply or service. For example, computer software and services delivered through the internet (web services) are often subject to license agreements, referred to as End User License Agreements (EULA), Terms of Service (TOS), or other similar legal instruments or agreements. Many of these agreements contain indemnification clauses that are inconsistent with Federal law and unenforceable, but which could create a violation of the Anti-Deficiency Act (31 U.S.C. 1341) if agreed to by the Government. Paragraph (u) of the clause at 52.212-4 prevents any such violations.
              [78 FR 37688, June 21, 2013]
            
          
          
            Subpart 12.3—Solicitation Provisions and Contract Clauses for the Acquisition of Commercial Items
            
              12.300
              Scope of subpart.
              This subpart establishes provisions and clauses to be used when acquiring commercial items.
            
            
              12.301
              Solicitation provisions and contract clauses for the acquisition of commercial items.
              (a) In accordance with 41 U.S.C. 3307, contracts for the acquisition of commercial items shall, to the maximum extent practicable, include only those clauses—
              (1) Required to implement provisions of law or executive orders applicable to the acquisition of commercial items; or
              (2) Determined to be consistent with customary commercial practice.
              (b) Insert the following provisions in solicitations for the acquisition of commercial items, and clauses in solicitations and contracts for the acquisition of commercial items:
              (1) The provision at 52.212-1, Instructions to Offerors—Commercial Items. This provision provides a single, streamlined set of instructions to be used when soliciting offers for commercial items and is incorporated in the solicitation by reference (see Block 27a, SF 1449). The contracting officer may tailor these instructions or provide additional instructions tailored to the specific acquisition in accordance with 12.302.
              (2) The provision at 52.212-3, Offeror Representations and Certifications—Commercial Items. This provision provides a single, consolidated list of representations and certifications for the acquisition of commercial items and is attached to the solicitation for offerors to complete. This provision may not be tailored except in accordance with Subpart 1.4. Use the provision with its Alternate I in solicitations issued by DoD, NASA, or the Coast Guard.
              (3) The clause at 52.212-4, Contract Terms and Conditions—Commercial Items. This clause includes terms and conditions which are, to the maximum extent practicable, consistent with customary commercial practices and is incorporated in the solicitation and contract by reference (see Block 27, SF 1449). Use this clause with its Alternate I when a time-and-materials or labor-hour contract will be awarded. The contracting officer may tailor this clause in accordance with 12.302.
              (4) The clause at 52.212-5, Contract Terms and Conditions Required to Implement Statutes or Executive Orders—Commercial Items. This clause incorporates by reference only those clauses required to implement provisions of law or Executive orders applicable to the acquisition of commercial items. The contracting officer shall attach this clause to the solicitation and contract and, using the appropriate clause prescriptions, indicate which, if any, of the additional clauses cited in 52.212-5(b) or (c) are applicable to the specific acquisition. Some of the clauses require fill-in; the fill-in language should be inserted as directed by 52.104(d). When cost information is obtained pursuant to Part 15 to establish the reasonableness of prices for commercial items, the contracting officer shall insert the clauses prescribed for this purpose in an addendum to the solicitation and contract. This clause may not be tailored.
              (i) Use the clause with its Alternate I when the head of the agency has waived the examination of records by the Comptroller General in accordance with 25.1001.
              (ii)(A) If the acquisition will use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5), the contracting officer shall use the clause with its Alternate II.
              (B)(1) In the case of a bilateral contract modification that will use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009, the contracting officer shall specify applicability of Alternate II to that modification.
              (2) In the case of a task- or delivery-order contract in which not all orders will use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009, the contracting officer shall specify the task or delivery orders to which Alternate II applies.
              (C) The contracting officer may not use Alternate I when Alternate II applies.
              (c) When the use of evaluation factors is appropriate, the contracting officer may—
              (1) Insert the provision at 52.212-2, Evaluation—Commercial Items, in solicitations for commercial items (see 12.602); or
              (2) Include a similar provision containing all evaluation factors required by section 13.106, subpart 14.2 or subpart 15.3, as an addendum (see 12.302(d)).
              (d) Other required provisions and clauses. Notwithstanding prescriptions contained elsewhere in the FAR, when acquiring commercial items, contracting officers shall be required to use only those provisions and clauses prescribed in this part. The provisions and clauses prescribed in this part shall be revised, as necessary, to reflect the applicability of statutes and executive orders to the acquisition of commercial items.
              (1) Insert the provision at 52.204-7, System for Award Management, as prescribed in 4.1105(a).
              (2) Insert the clause at 52.204-13, System for Award Management Maintenance, as prescribed in 4.1105(b).
              (3) Insert the provision at 52.204-16, Commercial and Government Entity Code Reporting, as prescribed in 4.1804(a).
              (4) Insert the clause at 52.204-18, Commercial and Government Entity Code Maintenance, as prescribed in 4.1804(c).
              (5) Insert the clause at 52.204-21, Basic Safeguarding of Covered Contractor Information Systems, in solicitations and contracts (except for acquisitions of COTS items), as prescribed in 4.1903.
              (6) Insert the provision at 52.204-24, Representation Regarding Certain Telecommunications and Video Surveillance Services or Equipment, as prescribed in 4.2105(a).
              (7) Insert the provision at 52.207-6, Solicitation of Offers from Small Business Concerns and Small Business Teaming Arrangements or Joint Ventures (Multiple-Award Contracts), as prescribed at 7.107-6.
              (8) Insert the provision at 52.209-7, Information Regarding Responsibility Matters, as prescribed in 9.104-7(b).
              (9) Insert the provision at 52.209-12, Certification Regarding Tax Matters, as prescribed at 9.104-7(e).
              (10) Insert the provision at 52.222-56, Certification Regarding Trafficking in Persons Compliance Plan, in solicitations as prescribed at 22.1705(b).
              (11) Insert the clause at 52.225-19, Contractor Personnel in a Designated Operational Area or Supporting a Diplomatic or Consular Mission outside the United States, as prescribed in 25.301-4.
              (12) Insert the provision at 52.229-11, Tax on Certain Foreign Procurements—Notice and Representation, in solicitations as prescribed in 29.402-3(a). The representation in the provision at 52.229-11 is not in the System for Award Management.
              (13) Insert the clause at 52.232-40, Providing Accelerated Payments to Small Business Subcontractors, as prescribed in 32.009-2.
              (e) Discretionary use of FAR provisions and clauses. The contracting officer may include in solicitations and contracts by addendum other FAR provisions and clauses when their use is consistent with the limitations contained in 12.302. For example:
              (1) The contracting officer may include appropriate clauses when an indefinite-delivery type of contract will be used. The clauses prescribed at 16.506 may be used for this purpose.

              (2) The contracting officer may include appropriate provisions and clauses when the use of options is in the Government's interest. The provisions and clauses prescribed in 17.208 may be used for this purpose. If the provision at 52.212-2 is used, paragraph (b) provides for the evaluation of options.
              (3) The contracting officer may use the provisions and clauses contained in Part 23 regarding the use of products containing recovered materials and biobased products when appropriate for the item being acquired.
              (4) When setting aside under the Stafford Act (Subpart 26.2), include the provision at 52.226-3, Disaster or Emergency Area Representation, in the solicitation. The representation in this provision is not in the System for Award Management.
              (f) Agencies may supplement the provisions and clauses prescribed in this part (to require use of additional provisions and clauses) only as necessary to reflect agency unique statutes applicable to the acquisition of commercial items or as may be approved by the agency senior procurement executive, or the individual responsible for representing the agency on the FAR Council, without power of delegation.
              [60 FR 48241, Sept. 18, 1995]
              
                Editorial Note:
                For Federal Register citations affecting section 12.301, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              12.302
              Tailoring of provisions and clauses for the acquisition of commercial items.
              (a) General. The provisions and clauses established in this subpart are intended to address, to the maximum extent practicable, commercial market practices for a wide range of potential Government acquisitions of commercial items. However, because of the broad range of commercial items acquired by the Government, variations in commercial practices, and the relative volume of the Government's acquisitions in the specific market, contracting officers may, within the limitations of this subpart, and after conducting appropriate market research, tailor the provision at 52.212-1, Instructions to Offerors-Commercial Items, and the clause at 52.212-4, Contract Terms and Conditions-Commercial Items, to adapt to the market conditions for each acquisition.
              (b) Tailoring 52.212-4, Contract Terms and Conditions—Commercial Items. The following paragraphs of the clause at 52.212-4, Contract Terms and Conditions—Commercial Items, implement statutory requirements and shall not be tailored—
              (1) Assignments;
              (2) Disputes;
              (3) Payment (except as provided in subpart 32.11);
              (4) Invoice;
              (5) Other compliances;
              (6) Compliance with laws unique to Government contracts; and
              (7) Unauthorized obligations.
              (c) Tailoring inconsistent with customary commercial practice. The contracting officer shall not tailor any clause or otherwise include any additional terms or conditions in a solicitation or contract for commercial items in a manner that is inconsistent with customary commercial practice for the item being acquired unless a waiver is approved in accordance with agency procedures. The request for waiver must describe the customary commercial practice found in the marketplace, support the need to include a term or condition that is inconsistent with that practice and include a determination that use of the customary commercial practice is inconsistent with the needs of the Government. A waiver may be requested for an individual or class of contracts for that specific item.
              (d) Tailoring shall be by addenda to the solicitation and contract. The contracting officer shall indicate in Block 27a of the SF 1449 if addenda are attached. These addenda may include, for example, a continuation of the schedule of supplies/services to be acquired from blocks 18 through 21 of the SF 1449; a continuation of the description of the supplies/services being acquired; further elaboration of any other item(s) on the SF 1449; any other terms or conditions necessary for the performance of the proposed contract (such as options, ordering procedures for indefinite-delivery type contracts, warranties, contract financing arrangements, etc.).
              [60 FR 48241, Sept. 18, 1995, as amended at 61 FR 45772, Aug. 29, 1996; 61 FR 67430, Dec. 20, 1996; 62 FR 264, Jan. 2, 1997; 78 FR 37688, June 21, 2013]
            
            
              
              12.303
              Contract format.
              Solicitations and contracts for the acquisition of commercial items prepared using this part 12 shall be assembled, to the maximum extent practicable, using the following format:
              (a) Standard Form (SF) 1449;
              (b) Continuation of any block from SF 1449, such as—
              (1) Block 10 if an incentive subcontracting clause is used (the contracting officer shall indicate the applicable percentage);
              (2) Block 18B for remittance address;
              (3) Block 19 for line item numbers;
              (4) Block 20 for schedule of supplies/services; or
              (5) Block 25 for accounting data;
              (c) Contract clauses—
              (1) 52.212-4, Contract Terms and Conditions—Commercial Items, by reference (see SF 1449, Block 27a);
              (2) Any addendum to 52.212-4; and
              (3) 52.212-5, Contract Terms and Conditions Required to Implement Statutes and Executive Orders;
              (d) Any contract documents, exhibits or attachments; and
              (e) Solicitation provisions—
              (1) 52.212-1, Instructions to Offerors—Commercial Items, by reference (see SF 1449, Block 27a);
              (2) Any addendum to 52.212-1;
              (3) 52.212-2, Evaluation—Commercial Items, or other description of evaluation factors for award, if used; and
              (4) 52.212-3, Offeror Representations and Certifications—Commercial Items.
              [60 FR 48241, Sept. 18, 1995; 60 FR 54817, Oct. 26, 1995; 61 FR 67430, Dec. 20, 1996; 63 FR 35720, June 30, 1997; 63 FR 36121, July 1, 1998; 64 FR 10536, Mar. 4, 1999; 71 FR 220, Jan. 3, 2006; 75 FR 82567, Dec. 30, 2010; 79 FR 61750, Oct. 14, 2014; 82 FR 4713, Jan. 13, 2017]
            
          
          
            Subpart 12.4—Unique Requirements Regarding Terms and Conditions for Commercial Items
            
              12.401
              General.
              This subpart provides—
              (a) Guidance regarding tailoring of the paragraphs in the clause at 52.212-4, Contract Terms and Conditions—Commercial Items, when the paragraphs do not reflect the customary practice for a particular market; and
              (b) Guidance on the administration of contracts for commercial items in those areas where the terms and conditions in 52.212-4 differ substantially from those contained elsewhere in the FAR.
            
            
              12.402
              Acceptance.
              (a) The acceptance paragraph in 52.212-4 is based upon the assumption that the Government will rely on the contractor's assurances that the commercial item tendered for acceptance conforms to the contract requirements. The Government inspection of commercial items will not prejudice its other rights under the acceptance paragraph. Additionally, although the paragraph does not address the issue of rejection, the Government always has the right to refuse acceptance of nonconforming items. This paragraph is generally appropriate when the Government is acquiring noncomplex commercial items.
              (b) Other acceptance procedures may be more appropriate for the acquisition of complex commercial items or commercial items used in critical applications. In such cases, the contracting officer shall include alternative inspection procedure(s) in an addendum and ensure these procedures and the postaward remedies adequately protect the interests of the Government. The contracting officer must carefully examine the terms and conditions of any express warranty with regard to the effect it may have on the Government's available postaward remedies (see 12.404).
              (c) The acquisition of commercial items under other circumstances such as on an “as is” basis may also require acceptance procedures different from those contained in 52.212-4. The contracting officer should consider the effect the specific circumstances will have on the acceptance paragraph as well as other paragraphs of the clause.
            
            
              12.403
              Termination.
              (a) General. The clause at 52.212-4 permits the Government to terminate a contract for commercial items either for the convenience of the Government or for cause. However, the paragraphs in 52.212-4 entitled “Termination for the Government's Convenience” and “Termination for Cause” contain concepts which differ from those contained in the termination clauses prescribed in part 49. Consequently, the requirements of part 49 do not apply when terminating contracts for commercial items and contracting officers shall follow the procedures in this section. Contracting officers may continue to use part 49 as guidance to the extent that part 49 does not conflict with this section and the language of the termination paragraphs in 52.212-4.
              (b) Policy. The contracting officer should exercise the Government's right to terminate a contract for commercial items either for convenience or for cause only when such a termination would be in the best interests of the Government. The contracting officer should consult with counsel prior to terminating for cause.
              (c) Termination for cause. (1) The paragraph in 52.2124 entitled “Excusable Delay” requires contractors notify the contracting officer as soon as possible after commencement of any excusable delay. In most situations, this requirement should eliminate the need for a show cause notice prior to terminating a contract. The contracting officer shall send a cure notice prior to terminating a contract for a reason other than late delivery.
              (2) The Government's rights after a termination for cause shall include all the remedies available to any buyer in the marketplace. The Government's preferred remedy will be to acquire similar items from another contractor and to charge the defaulted contractor with any excess reprocurement costs together with any incidental or consequential damages incurred because of the termination.
              (3) When a termination for cause is appropriate, the contracting officer shall send the contractor a written notification regarding the termination. At a minimum, this notification shall—
              (i) Indicate the contract is terminated for cause;
              (ii) Specify the reasons for the termination;
              (iii) Indicate which remedies the Government intends to seek or provide a date by which the Government will inform the contractor of the remedy; and
              (iv) State that the notice constitutes a final decision of the contracting officer and that the contractor has the right to appeal under the Disputes clause (see 33.211).
              (4) The contracting officer, in accordance with agency procedures, shall ensure that information related to termination for cause notices and any amendments are reported. In the event the termination for cause is subsequently converted to a termination for convenience, or is otherwise withdrawn, the contracting officer shall ensure that a notice of the conversion or withdrawal is reported. All reporting shall be in accordance with 42.1503(h).
              (d) Termination for the Government's convenience. (1) When the contracting officer terminates a contract for commercial items for the Government's convenience, the contractor shall be paid—
              (i)(A) The percentage of the contract price reflecting the percentage of the work performed prior to the notice of the termination for fixed-price or fixed-price with economic price adjustment contracts; or
              (B) An amount for direct labor hours (as defined in the Schedule of the contract) determined by multiplying the number of direct labor hours expended before the effective date of termination by the hourly rate(s) in the Schedule; and
              (ii) Any charges the contractor can demonstrate directly resulted from the termination. The contractor may demonstrate such charges using its standard record keeping system and is not required to comply with the cost accounting standards or the contract cost principles in part 31. The Government does not have any right to audit the contractor's records solely because of the termination for convenience.

              (2) Generally, the parties should mutually agree upon the requirements of the termination proposal. The parties must balance the Government's need to obtain sufficient documentation to support payment to the contractor against the goal of having a simple and expeditious settlement.
              [60 FR 48241, Sept. 18, 1995, as amended at 71 FR 74677, Dec. 12, 2006; 75 FR 60260, Sept. 29, 2010; 78 FR 46787, Aug. 1, 2013]
            
            
              12.404
              Warranties.
              (a) Implied warranties. The Government's post award rights contained in 52.212-4 are the implied warranty of merchantability, the implied warranty of fitness for particular purpose and the remedies contained in the acceptance paragraph.
              (1) The implied warranty of merchantability provides that an item is reasonably fit for the ordinary purposes for which such items are used. The items must be of at least average, fair or medium-grade quality and must be comparable in quality to those that will pass without objection in the trade or market for items of the same description.
              (2) The implied warranty of fitness for a particular purpose provides that an item is fit for use for the particular purpose for which the Government will use the items. The Government can rely upon an implied warranty of fitness for particular purpose when—
              (i) The seller knows the particular purpose for which the Government intends to use the item; and
              (ii) The Government relied upon the contractor's skill and judgment that the item would be appropriate for that particular purpose.
              (3) Contracting officers should consult with legal counsel prior to asserting any claim for a breach of an implied warranty.
              (b) Express warranties. 41 U.S.C. 3307(e)(5)(B) requires contracting officers to take advantage of commercial warranties. To the maximum extent practicable, solicitations for commercial items shall require offerors to offer the Government at least the same warranty terms, including offers of extended warranties, offered to the general public in customary commercial practice. Solicitations may specify minimum warranty terms, such as minimum duration, appropriate for the Government's intended use of the item.
              (1) Any express warranty the Government intends to rely upon must meet the needs of the Government. The contracting officer should analyze any commercial warranty to determine if—
              (i) The warranty is adequate to protect the needs of the Government, e.g., items covered by the warranty and length of warranty;
              (ii) The terms allow the Government effective postaward administration of the warranty to include the identification of warranted items, procedures for the return of warranted items to the contractor for repair or replacement, and collection of product performance information; and
              (iii) The warranty is cost-effective.
              (2) In some markets, it may be customary commercial practice for contractors to exclude or limit the implied warranties contained in 52.212-4 in the provisions of an express warranty. In such cases, the contracting officer shall ensure that the express warranty provides for the repair or replacement of defective items discovered within a reasonable period of time after acceptance.
              (3) Express warranties shall be included in the contract by addendum (see 12.302).
              [60 FR 48241, Sept. 18, 1995, as amended at 79 FR 24200, Apr. 29, 2014]
            
          
          
            Subpart 12.5—Applicability of Certain Laws to the Acquisition of Commercial Items and Commercially Available Off-The-Shelf Items
            
              12.500
              Scope of subpart.
              (a) As required by 41 U.S.C. 1906 and 1907, this subpart lists provisions of law that are not applicable to—
              (1) Contracts for the acquisition of commercial items;
              (2) Subcontracts, at any tier, for the acquisition of commercial items; and
              (3) Contracts and subcontracts, at any tier, for the acquisition of COTS items.
              (b) This subpart also lists provisions of law that have been amended to eliminate or modify their applicability to either contracts or subcontracts for the acquisition of commercial items.
              [74 FR 2721, Jan. 15, 2009, as amended at 79 FR 24200, Apr. 29, 2014]
            
            
              
              12.501
              Applicability.
              (a) This subpart applies to any contract or subcontract at any tier for the acquisition of commercial items.
              (b) Nothing in this subpart shall be construed to authorize the waiver of any provision of law with respect to any subcontract if the prime contractor is reselling or distributing commercial items of another contractor without adding value. This limitation is intended to preclude establishment of unusual contractual arrangements solely for the purpose of Government sales.
              (c) For purposes of this subpart, contractors awarded subcontracts under subpart 19.8, Contracting with the Small Business Administration (the 8(a) Program), shall be considered prime contractors.
            
            
              12.502
              Procedures.
              (a) The FAR prescription for the provision or clause for each of the laws listed in 12.503 has been revised in the appropriate part to reflect its proper application to prime contracts for the acquisition of commercial items.
              (b) For subcontracts for the acquisition of commercial items or commercial components, the clauses at 52.212-5, Contract Terms and Conditions Required to Implement Statutes or Executive Orders—Commercial Items, and 52.244-6, Subcontracts for Commercial Items, reflect the applicability of the laws listed in 12.504 by identifying the only provisions and clauses that are required to be included in a subcontract at any tier for the acquisition of commercial items or commercial components.
              (c) The FAR prescription for the provision or clause for each of the laws listed in 12.505 has been revised in the appropriate part to reflect its proper application to contracts and subcontracts for the acquisition of COTS items.
              [60 FR 48241, Sept. 18, 1995, as amended at 74 FR 2721, Jan. 15, 2009; 79 FR 24200, Apr. 29, 2014]
            
            
              12.503
              Applicability of certain laws to Executive agency contracts for the acquisition of commercial items.
              (a) The following laws are not applicable to Executive agency contracts for the acquisition of commercial items:
              (1) 41 U.S.C. chapter 65, Contracts for Materials, Supplies, Articles, and Equipment Exceeding $10,000 (see subpart 22.6).
              (2) 41 U.S.C. 3901(b) and 10 U.S.C. 2306(b), Contingent Fees (see 3.404).
              (3) 41 U.S.C. 1708(e)(3), Minimum Response Time for Offers (see 5.203).
              (4) 41 U.S.C. chapter 81, Drug-Free Workplace (see 23.501).
              (5) 31 U.S.C. 1354(a), Limitation on use of appropriated funds for contracts with entities not meeting veterans employment reporting requirements (see 22.1302).
              (6) [Reserved]
              (7) Section 806(a)(3) of Pub. L. 102-190, as amended by sections 2091 and 8105 of Pub. L. 103-355 (10 U.S.C. 2302 note), Payment Protections for Subcontractors and Suppliers (see 28.106-6).
              (8) 41 U.S.C. 4706(d)(1) and 10 U.S.C. 2313(c)(1), GAO Access to Contractor Employees, section 871 of Pub. L. 110-417 (see 52.214-26 and 52.215-2).
              (9) 41 U.S.C. 2303(b), Policy on Personal Conflicts of Interest by Contractor Employees (see subpart 3.11).
              (b) Certain requirements of the following laws are not applicable to executive agency contracts for the acquisition of commercial items:
              (1) 22 U.S.C. 2593e, Requirement for a certification under Measures Against Persons Involved in Activities that Violate Arms Control Treaties or Agreements with the United States (see 9.109).
              (2) 40 U.S.C. chapter 37, Requirement for a certificate and clause under the Contract Work Hours and Safety Standards statute (see 22.305).
              (3) 41 U.S.C. 8703 and 8704, Requirement for a clause and certain other requirements related to kickbacks (see 3.502).
              (4) 49 U.S.C. 40118, Requirement for a clause under the Fly American provisions (see 47.405).

              (c) The applicability of the following laws have been modified in regards to Executive agency contracts for the acquisition of commercial items:
              
              (1) 41 U.S.C. 4704 and 10 U.S.C. 2402, Prohibition on Limiting Subcontractor Direct Sales to the United States (see 3.503).
              (2) 41 U.S.C. chapter 35, Truthful Cost or Pricing Data, and 10 U.S.C. 2306a, Truth in Negotiations (see 15.403).
              (3) 41 U.S.C. chapter 15, Cost Accounting Standards (see 48 CFR chapter 99) (see 12.214).
              [60 FR 48241, Sept. 18, 1995]
              
                Editorial Note:
                For Federal Register citations affecting section 12.503, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              12.504
              Applicability of certain laws to subcontracts for the acquisition of commercial items.
              (a) The following laws are not applicable to subcontracts at any tier for the acquisition of commercial items or commercial components at any tier:
              (1) 10 U.S.C. 2631, Transportation of Supplies by Sea (except for the types of subcontracts listed at 47.504(d)).
              (2) 15 U.S.C. 644(d), Requirements relative to labor surplus areas under the Small Business Act (see subpart 19.2).
              (3) [Reserved]
              (4) 41 U.S.C. chapter 65, Contracts for Materials, Supplies, Articles, and Equipment Exceeding $10,000 (see subpart 22.6).
              (5) 41 U.S.C. 4703, Validation of Proprietary Data restrictions (see subpart 27.4).
              (6) 41 U.S.C. 3901(b) and 10 U.S.C. 2306(b), Contingent Fees (see subpart 3.4).
              (7) 41 U.S.C. 4706(d) and 10 U.S.C. 2313(c), Examination of Records of Contractor, when a subcontractor is not required to provide certified cost or pricing data (see 15.209(b)), unless using funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5).
              (8) 41 U.S.C. 1708(e)(3), Minimum Response Time for Offers (see subpart 5.2).
              (9) 41 U.S.C. 2302, Rights in Technical Data (see subpart 27.4).
              (10) 41 U.S.C. chapter 81, Drug-Free Workplace (see subpart 23.5).
              (11) 46 U.S.C. Appx 1241(b), Transportation in American Vessels of Government Personnel and Certain Cargo (see Subpart 47.5) (except for the types of subcontracts listed at 47.504(d)).
              (12) 49 U.S.C. 40118, Fly American provisions (see subpart 47.4).
              (13) Section 806(a)(3) of Pub. L. 102-190, as amended by Sections 2091 and 8105 of Pub. L. 103-355 (10 U.S.C. 2302 note), Payment Protections for Subcontractors and Suppliers (see 28.106-6).
              (b) The requirements for a certificate and clause under the Contract Work Hours and Safety Standards statute, 40 U.S.C. chapter 37, (see Subpart 22.3) are not applicable to subcontracts at any tier for the acquisition of commercial items or commercial components.
              (c) The applicability of the following laws have been modified in regards to subcontracts at any tier for the acquisition of commercial items or commercial components:
              (1) 41 U.S.C. 4704 and 10 U.S.C. 2402, Prohibition on Limiting Subcontractor Direct Sales to the United States (see subpart 3.5).
              (2) 41 U.S.C. chapter 35, Truthful Cost or Pricing Data, and 10 U.S.C. 2306a, Truth in Negotiations (see subpart 15.4).
              (3) 41 U.S.C. chapter 15, Cost Accounting Standards (48 CFR chapter 99) (see 12.214).
              [60 FR 48241, Sept. 18, 1996, as amended at 61 FR 67418, Dec. 20, 1996; 62 FR 232, 236, Jan. 2, 1997; 62 FR 51270, Sept. 30, 1997; 64 FR 72416, 72418, Dec. 27, 1999; 65 FR 46069, July 26, 2000; 68 FR 13203, Mar. 18, 2003; 70 FR 57454, Sept. 30, 2005; 72 FR 46330, Aug. 17, 2007; 73 FR 54008, Sept. 17, 2008; 74 FR 14648, Mar. 31, 2009; 75 FR 53142, Aug. 30, 2010; 79 FR 24200, Apr. 29, 2014; 85 FR 27090, May 6, 2020]
            
            
              12.505
              Applicability of certain laws to contracts for the acquisition of COTS items.
              COTS items are a subset of commercial items. Therefore, any laws listed in sections 12.503 and 12.504 are also inapplicable or modified in their applicability to contracts or subcontracts for the acquisition of COTS items. In addition, the following laws are not applicable to contracts for the acquisition of COTS items:

              (a)(1) The portion of 41 U.S.C. 8302(a)(1) that reads “substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States,” Buy American—Supplies, component test (see 52.225-1 and 52.225-3).
              (2) The portion of 41 U.S.C. 8303(a)(2) that reads “substantially all from articles, materials, or supplies mined, produced, or manufactured in the United States,” Buy American—Construction Materials, component test (see 52.225-9 and 52.225-11).
              (b) 42 U.S.C. 6962(c)(3)(A), Certification and Estimate of Percentage of Recovered Material.
              (c) Compliance Plan and Certification Requirement, section 1703 of the National Defense Authorization Act for Fiscal Year 2013 (Pub. L. 112-239), Title XVII, Ending trafficking in Government Contracting (see 52.222-50(h) and 52.222-56).
              [74 2721, Jan. 15, 2009, as amended at 79 FR 24200, Apr. 29, 2014; 80 FR 4987, Jan. 29, 2015]
            
          
          
            Subpart 12.6—Streamlined Procedures for Evaluation and Solicitation for Commercial Items
            
              12.601
              General.
              This subpart provides optional procedures for—
              (a) Streamlined evaluation of offers for commercial items; and
              (b) Streamlined solicitation of offers for commercial items for use where appropriate.
              These procedures are intended to simplify the process of preparing and issuing solicitations, and evaluating offers for commercial items consistent with customary commercial practices.
            
            
              12.602
              Streamlined evaluation of offers.
              (a) When evaluation factors are used, the contracting officer may insert a provision substantially the same as the provision at 52.212-2, Evaluation—Commercial Items, in solicitations for commercial items or comply with the procedures in 13.106 if the acquisition is being made using simplified acquisition procedures. When the provision at 52.212-2 is used, paragraph (a) of the provision shall be tailored to the specific acquisition to describe the evaluation factors and relative importance of those factors. However, when using the simplified acquisition procedures in part 13, contracting officers are not required to describe the relative importance of evaluation factors.
              (b) Offers shall be evaluated in accordance with the criteria contained in the solicitation. For many commercial items, the criteria need not be more detailed than technical (capability of the item offered to meet the agency need), price and past performance. Technical capability may be evaluated by how well the proposed products meet the Government requirement instead of predetermined subfactors. Solicitations for commercial items do not have to contain subfactors for technical capability when the solicitation adequately describes the item's intended use. A technical evaluation would normally include examination of such things as product literature, product samples (if requested), technical features and warranty provisions. Past performance shall be evaluated in accordance with the procedures in section 13.106 or subpart 15.3, as applicable. The contracting officer shall ensure the instructions provided in the provision at 52.212-1, Instructions to Offerors—Commercial Items, and the evaluation criteria provided in the provision at 52.212-2, Evaluation—Commercial Items, are in agreement.
              (c) Select the offer that is most advantageous to the Government based on the factors contained in the solicitation. Fully document the rationale for selection of the successful offeror including discussion of any tradeoffs considered.
              [60 FR 48241, Sept. 18, 1995, as amended at 61 FR 39192, July 26, 1996; 62 FR 264, Jan. 2, 1997; 62 FR 51270, Sept. 30, 1997; 62 FR 64917, Dec. 9, 1997]
            
            
              12.603
              Streamlined solicitation for commercial items.
              (a) When a written solicitation will be issued, the contracting officer may use the following procedure to reduce the time required to solicit and award contracts for the acquisition of commercial items. This procedure combines the synopsis required by 5.203 and the issuance of the solicitation into a single document.

              (b) When using the combined synopsis/solicitation procedure, the SF 1449 is not used for issuing the solicitation.
              (c) To use these procedures, the contracting officer shall—
              (1) Prepare the synopsis as described at 5.207.
              (2) In the Description, include the following additional information:
              (i) The following statement:
              
              
                This is a combined synopsis/solicitation for commercial items prepared in accordance with the format in FAR Subpart 12.6, as supplemented with additional information included in this notice. This announcement constitutes the only solicitation; proposals are being requested and a written solicitation will not be issued.
              
              
              (ii) The solicitation number and a statement that the solicitation is issued as an invitation to bid (IFB), request for quotation (RFQ) or request for proposal (RFP).
              (iii) A statement that the solicitation document and incorporated provisions and clauses are those in effect through Federal Acquisition Circular ___.
              (iv) A notice regarding any set-aside and the associated NAICS code and small business size standard.
              (v) A list of line item number(s) and items, quantities, and units of measure (including option(s), if applicable).
              (vi) Description of requirements for the items to be acquired.
              (vii) Date(s) and place(s) of delivery and acceptance and FOB point.
              (viii) A statement that the provision at 52.212-1, Instructions to Offerors—Commercial, applies to this acquisition and a statement regarding any addenda to the provision.
              (ix) A statement regarding the applicability of the provision at 52.212-2, Evaluation—Commercial Items, if used, and the specific evaluation criteria to be included in paragraph (a) of that provision. If this provision is not used, describe the evaluation procedures to be used.
              (x) A statement advising offerors to include a completed copy of the provision at 52.212-3, Offeror Representations and Certifications—Commercial Items, with its offer.
              (xi) A statement that the clause at 52.212-4, Contract Terms and Conditions—Commercial Items, applies to this acquisition and a statement regarding any addenda to the clause.
              (xii) A statement that the clause at 52.212-5, Contract Terms and Conditions Required To Implement Statutes Or Executive Orders—Commercial Items, applies to this acquisition and a statement regarding which, if any, of the additional FAR clauses cited in the clause are applicable to the acquisition.
              (xiii) A statement regarding any additional contract requirement(s) or terms and conditions (such as contract financing arrangements or warranty requirements) determined by the contracting officer to be necessary for this acquisition and consistent with customary commercial practices.
              (xiv) A statement regarding the Defense Priorities and Allocations System (DPAS) and assigned rating, if applicable.
              (xv) The date, time and place offers are due.
              (xvi) The name and telephone number of the individual to contact for information regarding the solicitation.
              (3) Allow response time for receipt of offers as follows:
              (i) Because the synopsis and solicitation are contained in a single document, it is not necessary to publicize a separate synopsis 15 days before the issuance of the solicitation.
              (ii) When using the combined synopsis and solicitation, contracting officers must establish a response time in accordance with 5.203(b) (but see 5.203(h)).
              (4) Publicize amendments to solicitations in the same manner as the initial synopsis and solicitation.
              [60 FR 48241, Sept. 18, 1995, as amended at 61 FR 41469, Aug. 8, 1996; 62 FR 264, Jan. 2, 1997; 65 FR 46056, July 26, 2000; 66 FR 27413, May 16, 2001; 68 FR 56679, Oct. 1, 2003; 73 FR 10962, Feb. 28, 2008; 75 FR 82567, Dec. 30, 2010; 82 FR 4713, Jan. 13, 2017]
            
          
        
      
      
        
        SUBCHAPTER C—CONTRACTING METHODS AND CONTRACT TYPES
        
          Pt. 13
          PART 13—SIMPLIFIED ACQUISITION PROCEDURES
          
            Sec.
            13.000
            Scope of part.
            13.001
            Definitions.
            13.002
            Purpose.
            13.003
            Policy.
            13.004
            Legal effect of quotations.
            13.005
            List of laws inapplicable to contracts and subcontracts at or below the simplified acquisition threshold.
            13.006
            Inapplicable provisions and clauses.
            
              Subpart 13.1—Procedures
              13.101
              General.
              13.102
              Source list.
              13.103
              Use of standing price quotations.
              13.104
              Promoting competition.
              13.105
              Synopsis and posting requirements.
              13.106
              Soliciting competition, evaluation of quotations or offers, award and documentation.
              13.106-1
              Soliciting competition.
              13.106-2
              Evaluation of quotations or offers.
              13.106-3
              Award and documentation.
            
            
              Subpart 13.2—Actions at or Below the Micro-Purchase Threshold
              13.201
              General.
              13.202
              Unenforceability of unauthorized obligations in micro-purchases.
              13.203
              Purchase guidelines.
            
            
              Subpart 13.3—Simplified Acquisition Methods
              13.301
              Governmentwide commercial purchase card.
              13.302
              Purchase orders.
              13.302-1
              General.
              13.302-2
              Unpriced purchase orders.
              13.302-3
              Obtaining contractor acceptance and modifying purchase orders.
              13.302-4
              Termination or cancellation of purchase orders.
              13.302-5
              Clauses.
              13.303
              Blanket purchase agreements (BPAs).
              13.303-1
              General.
              13.303-2
              Establishment of BPAs.
              13.303-3
              Preparation of BPAs.
              13.303-4
              Clauses.
              13.303-5
              Purchases under BPAs.
              13.303-6
              Review procedures.
              13.303-7
              Completion of BPAs.
              13.303-8
              Optional clause.
              13.304
              [Reserved]
              13.305
              Imprest funds and third party drafts.
              13.305-1
              General.
              13.305-2
              Agency responsibilities.
              13.305-3
              Conditions for use.
              13.305-4
              Procedures.
              13.306
              SF 44, Purchase Order—Invoice—Voucher.
              13.307
              Forms.
            
            
              Subpart 13.4—Fast Payment Procedure
              13.401
              General.
              13.402
              Conditions for use.
              13.403
              Preparation and execution of orders.
              13.404
              Contract clause.
            
            
              Subpart 13.5—Simplified Procedures for Certain Commercial Items
              13.500
              General.
              13.501
              Special documentation requirements.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            62 FR 64917, Dec. 9, 1997, unless otherwise noted.
          
          
            13.000
            Scope of part.
            This part prescribes policies and procedures for the acquisition of supplies and services, including construction, research and development, and commercial items, the aggregate amount of which does not exceed the simplified acquisition threshold (see 2.101). Subpart 13.5 provides special authority for acquisitions of commercial items exceeding the simplified acquisition threshold but not exceeding $7 million ($13 million for acquisitions as described in 13.500(c)), including options. See part 12 for policies applicable to the acquisition of commercial items exceeding the micro-purchase threshold. See 36.602-5 for simplified procedures to be used when acquiring architect-engineer services.
            [62 FR 64917, Dec. 9, 1997, as amended at 69 FR 8313, Feb. 23, 2004; 69 FR 76351, Dec. 20, 2004; 71 FR 57366, Sept. 28, 2006; 75 FR 53132, Aug. 30, 2010; 80 FR 38297, 38311, July 2, 2015]
          
          
            13.001
            Definitions.
            As used in this part—
            
              Authorized individual means a person who has been granted authority, in accordance with agency procedures, to acquire supplies and services in accordance with this part.
            
            
              Governmentwide commercial purchase card means a purchase card, similar in nature to a commercial credit card, issued to authorized agency personnel to use to acquire and to pay for supplies and services.
            
              Imprest fund means a cash fund of a fixed amount established by an advance of funds, without charge to an appropriation, from an agency finance or disbursing officer to a duly appointed cashier, for disbursement as needed from time to time in making payment in cash for relatively small amounts.
            
              Third party draft means an agency bank draft, similar to a check, that is used to acquire and to pay for supplies and services. (See Treasury Financial Management Manual, Section 3040.70.)
            [62 FR 64917, Dec. 9, 1997, as amended at 66 FR 2128, Jan. 10, 2001]
          
          
            13.002
            Purpose.
            The purpose of this part is to prescribe simplified acquisition procedures in order to—
            (a) Reduce administrative costs;
            (b) Improve opportunities for small, small disadvantaged, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business concerns to obtain a fair proportion of Government contracts;
            (c) Promote efficiency and economy in contracting; and
            (d) Avoid unnecessary burdens for agencies and contractors.
            [62 FR 64917, Dec. 9, 1997, as amended at 70 FR 14954, Mar. 23, 2005]
          
          
            13.003
            Policy.
            (a) Agencies shall use simplified acquisition procedures to the maximum extent practicable for all purchases of supplies or services not exceeding the simplified acquisition threshold (including purchases at or below the micro-purchase threshold). This policy does not apply if an agency can meet its requirement using—
            (1) Required sources of supply under part 8 (e.g., Federal Prison Industries, Committee for Purchase from People Who are Blind or Severely Disabled, and Federal Supply Schedule contracts);
            (2) Existing indefinite delivery/indefinite quantity contracts; or
            (3) Other established contracts.
            (b)(1) Acquisitions of supplies or services that have an anticipated dollar value above the micro-purchase threshold, but at or below the simplified acquisition threshold, shall be set aside for small business concerns (see 19.000, 19.203, and subpart 19.5).
            (2) The contracting officer may make an award to a small business concern under the—
            (i) 8(a) Program (see subpart 19.8);
            (ii) Historically Underutilized Business Zone (HUBZone) Program (but see 19.1305 and 19.1306(a)(4));
            (iii) Service-Disabled Veteran-Owned Small Business (SDVOSB) Program (see subpart 19.14); or
            (iv) Women-Owned Small Business (WOSB) Program (see subpart 19.15).
            (3) The following contracting officer's decisions for acquisitions at or below the simplified acquisition threshold are not subject to review under subpart 19.4:
            (i) A decision not to make an award under the 8(a) Program.
            (ii) A decision not to set aside an acquisition for HUBZone small business concerns, service-disabled veteran-owned small business concerns, or EDWOSB concerns and WOSB concerns eligible under the WOSB Program.
            (4) Each written solicitation under a set-aside shall contain the appropriate provisions prescribed by part 19. If the solicitation is oral, however, information substantially identical to that in the provision shall be given to potential quoters.
            (c)(1) The contracting officer shall not use simplified acquisition procedures to acquire supplies and services if the anticipated award will exceed—
            (i) The simplified acquisition threshold; or
            (ii) $7 million ($13 million for acquisitions as described in 13.500(c)), including options, for acquisitions of commercial items using Subpart 13.5.

            (2) Do not break down requirements aggregating more than the simplified acquisition threshold (or for commercial items, the threshold in Subpart 13.5) or the micro-purchase threshold into several purchases that are less than the applicable threshold merely to—
            (i) Permit use of simplified acquisition procedures; or
            (ii) Avoid any requirement that applies to purchases exceeding the micro-purchase threshold.
            (d) An agency that has specific statutory authority to acquire personal services (see 37.104) may use simplified acquisition procedures to acquire those services.
            (e) Agencies shall use the Governmentwide commercial purchase card and electronic purchasing techniques to the maximum extent practicable in conducting simplified acquisitions (but see 32.1108(b)(2)).
            (f) Agencies shall maximize the use of electronic commerce when practicable and cost-effective (see Subpart 4.5). Drawings and lengthy specifications can be provided off-line in hard copy or through other appropriate means.
            (g) Authorized individuals shall make purchases in the simplified manner that is most suitable, efficient, and economical based on the circumstances of each acquisition. For acquisitions not expected to exceed—
            (1) The simplified acquisition threshold for other than commercial items, use any appropriate combination of the procedures in parts 13, 14, 15, 35, or 36, including the use of Standard Form 1442, Solicitation, Offer, and Award (Construction, Alteration, or Repair), for construction contracts (see 36.701(a)); or
            (2) $7 million ($13 million for acquisitions as described in 13.500(c)), for commercial items, use any appropriate combination of the procedures in Parts 12, 13, 14, and 15 (see paragraph (d) of this section).
            (h) In addition to other considerations, contracting officers shall—
            (1) Promote competition to the maximum extent practicable (see 13.104);
            (2) Establish deadlines for the submission of responses to solicitations that afford suppliers a reasonable opportunity to respond (see 5.203);
            (3) Consider all quotations or offers that are timely received. For evaluation of quotations or offers received electronically, see 13.106-2(b)(3); and
            (4) Use innovative approaches, to the maximum extent practicable, in awarding contracts using simplified acquisition procedures.
            [62 FR 64917, Dec. 9, 1997]
            
              Editorial Note:
              For Federal Register citations affecting § 13.003, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            13.004
            Legal effect of quotations.
            (a) A quotation is not an offer and, consequently, cannot be accepted by the Government to form a binding contract. Therefore, issuance by the Government of an order in response to a supplier's quotation does not establish a contract. The order is an offer by the Government to the supplier to buy certain supplies or services upon specified terms and conditions. A contract is established when the supplier accepts the offer.
            (b) When appropriate, the contracting officer may ask the supplier to indicate acceptance of an order by notification to the Government, preferably in writing, as defined at 2.101. In other circumstances, the supplier may indicate acceptance by furnishing the supplies or services ordered or by proceeding with the work to the point where substantial performance has occurred.
            (c) If the Government issues an order resulting from a quotation, the Government may (by written notice to the supplier, at any time before acceptance occurs) withdraw, amend, or cancel its offer. (See 13.302-4 for procedures on termination or cancellation of purchase orders.)
          
          
            13.005
            List of laws inapplicable to contracts and subcontracts at or below the simplified acquisition threshold.
            (a) The following laws are inapplicable to all contracts and subcontracts (if otherwise applicable to subcontracts) at or below the simplified acquisition threshold pursuant to 41 U.S.C. 1905:
            (1) 41 U.S.C. 8102(a)(1) (Drug-Free Workplace), except for individuals.

            (2) 10 U.S.C. 2306(b) and 41 U.S.C. 3901(b) (Contract Clause Regarding Contingent Fees).
            
            (3) 10 U.S.C. 2313 and 41 U.S.C. 4706 (Authority to Examine Books and Records of Contractors).
            (4) 10 U.S.C. 2402 and 41 U.S.C. 4704 (Prohibition on Limiting Subcontractors Direct Sales to the United States).
            (5) 15 U.S.C. 631 note (HUBZone Act of 1997), except for 15 U.S.C. 657a(b)(2)(B), which is optional for the agencies subject to the requirements of the Act.
            (6) 31 U.S.C. 1354(a) (Limitation on use of appropriated funds for contracts with entities not meeting veterans employment reporting requirements).
            (7) 22 U.S.C. 2593e (Measures Against Persons Involved in Activities that Violate Arms Control Treaties or Agreements with the United States). (The requirement at 22 U.S.C. 2593e(c)(3)(B) to provide a certification does not apply).
            (b) When acquiring commercial items or supplies or services procured in accordance with 12.102(f)(1) and (f)(2), the contracting officer may use a combined synopsis and solicitation. The FAR Council may make exceptions when it determines in writing that it is in the best interest of the Government that the enactment should apply to contracts or subcontracts not greater than the simplified acquisition threshold.
            (c) The provisions of paragraph (b) of this section do not apply to laws that—
            (1) Provide for criminal or civil penalties; or
            (2) Specifically state that notwithstanding the language of 41 U.S.C. 1905, the enactment will be applicable to contracts or subcontracts in amounts not greater than the simplified acquisition threshold.
            (d) Any individual may petition the Administrator, Office of Federal Procurement Policy (OFPP), to include any applicable provision of law not included on the list set forth in paragraph (a) of this section unless the FAR Council has already determined in writing that the law is applicable. The Administrator, OFPP, will include the law on the list in paragraph (a) of this section unless the FAR Council makes a determination that it is applicable within 60 days of receiving the petition.
            [62 FR 64917, Dec. 9, 1997, as amended at 63 FR 58593, Oct. 30, 1998; 63 FR 70267, Dec. 18, 1998; 65 FR 36018, June 6, 2000; 66 FR 53488, Oct. 22, 2001; 68 FR 4050, Jan. 27, 2003; 70 FR 57454, Sept. 30, 2005; 71 FR 57366, Sept. 28, 2006; 75 FR 53132, Aug. 30, 2010; 79 FR 24200, Apr. 29, 2014; 80 FR 38297, July 2, 2015; 83 FR 28149, June 15, 2018; 85 FR 40067, July 2, 2020]
          
          
            13.006
            Inapplicable provisions and clauses.
            While certain statutes still apply, pursuant to Public Law 103-355, the following provisions and clauses are inapplicable to contracts and subcontracts at or below the simplified acquisition threshold:
            (a) 52.203-5, Covenant Against Contingent Fees.
            (b) 52.203-6, Restrictions on Subcontractor Sales to the
            Government.
            (c) 52.203-7, Anti-Kickback Procedures.
            (d) 52.215-2, Audits and Records—Negotiation, except as used with its Alternate I, when using funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5).
            (e) 52.222-4, Contract Work Hours and Safety Standards—Overtime Compensation.
            (f) 52.223-6, Drug-Free Workplace, except for individuals.
            (g) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items.
            [62 FR 64917, Dec. 9, 1997, as amended at 65 FR 36018, June 6, 2000; 73 FR 21790, Apr. 22, 2008; 74 FR 14648, Mar. 31, 2009; 79 FR 24201, Apr. 29, 2014]
          
          
            Subpart 13.1—Procedures
            
              13.101
              General.
              (a) In making purchases, contracting officers shall—
              (1) Comply with the policy in 7.202 relating to economic purchase quantities, when practicable;

              (2) Satisfy the procedures described in subpart 19.6 with respect to Certificates of Competency before rejecting a quotation, oral or written, from a small business concern determined to be nonresponsible (see subpart 9.1); and
              
              (3) Provide for the inspection of supplies or services as prescribed in 46.404.
              (b) In making purchases, contracting officers should—
              (1) Include related items (such as small hardware items or spare parts for vehicles) in one solicitation and make award on an “all-or-none” or “multiple award” basis provided suppliers are so advised when quotations or offers are requested;
              (2) Incorporate provisions and clauses by reference in solicitations and in awards under requests for quotations, provided the requirements in 52.102 are satisfied;
              (3) Make maximum effort to obtain trade and prompt payment discounts (see 14.408-3). Prompt payment discounts shall not be considered in the evaluation of quotations; and
              (4) Use bulk funding to the maximum extent practicable. Bulk funding is a system whereby the contracting officer receives authorization from a fiscal and accounting officer to obligate funds on purchase documents against a specified lump sum of funds reserved for the purpose for a specified period of time rather than obtaining individual obligational authority on each purchase document. Bulk funding is particularly appropriate if numerous purchases using the same type of funds are to be made during a given period.
              [62 FR 64917, Dec. 9, 1997, as amended at 64 FR 72418, Dec. 27, 1999]
            
            
              13.102
              Source list.

              (a) Contracting officers should use the System for Award Management (see subpart 4.11) via https://www.sam.gov as their primary sources of vendor information. Offices maintaining additional vendor source files or listings should identify the status of each source (when the status is made known to the contracting office) in the following categories:
              (1) Small business.
              (2) Small disadvantaged business.
              (3) Women-owned small business concern, including economically disadvantaged women-owned small business concerns and women-owned small business concerns eligible under the Women-owned Small Business (WOSB) Program.
              (4) HUBZone small business.
              (5) Service-disabled veteran-owned small business.
              (6) Veteran-owned small business.
              (b) The status information may be used as the basis to ensure that small business concerns are provided the maximum practicable opportunities to respond to solicitations issued using simplified acquisition procedures.
              [62 FR 64917, Dec. 9, 1997, as amended at 63 FR 58593, Oct. 30, 1998; 68 FR 56673, Oct. 1, 2003; 76 FR 18308, Apr. 1, 2011; 77 FR 188, Jan. 3, 2012; 78 FR 37678, June 21, 2013; 79 FR 43582, July 25, 2014; 83 FR 48697, Sept. 26, 2018]
            
            
              13.103
              Use of standing price quotations.
              Authorized individuals do not have to obtain individual quotations for each purchase. Standing price quotations may be used if—
              (a) The pricing information is current; and
              (b) The Government obtains the benefit of maximum discounts before award.
            
            
              13.104
              Promoting competition.
              The contracting officer must promote competition to the maximum extent practicable to obtain supplies and services from the source whose offer is the most advantageous to the Government, considering the administrative cost of the purchase.
              (a) The contracting officer must not—
              (1) Solicit quotations based on personal preference; or
              (2) Restrict solicitation to suppliers of well-known and widely distributed makes or brands.

              (b) If using simplified acquisition procedures and not providing access to the notice of proposed contract action and solicitation information through the Governmentwide point of entry (GPE), maximum practicable competition ordinarily can be obtained by soliciting quotations or offers from sources within the local trade area. Unless the contract action requires synopsis pursuant to 5.101 and an exception under 5.202 is not applicable, consider solicitation of at least three sources to promote competition to the maximum extent practicable. Whenever practicable, request quotations or offers from two sources not included in the previous solicitation.
              [62 FR 64917, Dec. 9, 1997, as amended at 63 FR 58593, Oct. 30, 1998; 66 FR 27413, May 16, 2001; 68 FR 56679, Oct. 1, 2003; 72 FR 63076, Nov. 7, 2007]
            
            
              13.105
              Synopsis and posting requirements.
              (a) The contracting officer must comply with the public display and synopsis requirements of 5.101 and 5.203 unless an exception in 5.202 applies.
              (b) When acquiring commercial items or supplies or services produced in accordance with 12.102(f)(1), the contracting officer may use a combined synopsis and solicitation. In these cases, a separate solicitation is not required. The contracting officer must include enough information to permit suppliers to develop quotations or offers.
              (c) See 5.102(a)(6) for the requirement to post a brand name justification or documentation required by 13.106-1(b) or 13.501.
              (d) When publicizing contract actions funded in whole or in part by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5):
              (1) Notices of proposed contract actions shall follow the procedures in 5.704 for posting orders.
              (2) Award notices shall follow the procedures in 5.705.
              [62 FR 64917, Dec. 9, 1997, as amended at 63 FR 58593, Oct. 30, 1998; 66 FR 27413, May 16, 2001; 68 FR 4050, Jan. 27, 2003; 69 FR 8314, Feb. 23, 2004; 71 FR 57360, Sept. 28, 2006; 72 FR 63076, Nov. 7, 2007; 74 FR 14639, Mar. 31, 2009]
            
            
              13.106
              Soliciting competition, evaluation of quotations or offers, award and documentation.
            
            
              13.106-1
              Soliciting competition.
              (a) Considerations. In soliciting competition, the contracting officer shall consider the guidance in 13.104 and the following before requesting quotations or offers:
              (1)(i) The nature of the article or service to be purchased and whether it is highly competitive and readily available in several makes or brands, or is relatively noncompetitive.
              (ii) Information obtained in making recent purchases of the same or similar item.
              (iii) The urgency of the proposed purchase.
              (iv) The dollar value of the proposed purchase.
              (v) Past experience concerning specific dealers' prices.

              (2)(i) When soliciting quotations or offers, the contracting officer shall notify potential quoters or offerors of the basis on which award will be made (price alone or price and other factors, e.g., past performance and quality).
              (ii) Contracting officers are encouraged to use best value.
              (iii) Solicitations are not required to state the relative importance assigned to each evaluation factor and subfactor, nor are they required to include subfactors.
              (iv) In accordance with 10 U.S.C. 2305(a)(3), for DoD, NASA, and the Coast Guard—
              (A) The contracting officer may choose not to include price or cost as an evaluation factor for award when a solicitation—
              (1) Has an estimated value above the simplified acquisition threshold;
              (2) Will result in multiple-award contracts (see subpart 16.5) that are for the same or similar services; and
              (3) States that the Government intends to make an award to each and all qualifying offerors (see 2.101).
              (B) If the contracting officer chooses not to include price or cost as an evaluation factor for the contract award, in accordance with paragraph (a)(2)(iv)(A) of this section, the contracting officer shall consider price or cost as one of the factors in the selection decision for each order placed under the contract.
              (C) The exception in paragraph (a)(2)(iv)(A) of this section shall not apply to solicitations for multiple-award contracts that provide for sole source orders pursuant to section 8(a) of the Small Business Act (15 U.S.C. 637(a)).
              (b) Soliciting from a single source— (1) For purchases not exceeding the simplified acquisition threshold. (i) Contracting officers may solicit from one source if the contracting officer determines that the circumstances of the contract action deem only one source reasonably available (e.g., urgency, exclusive licensing agreements, brand-name or industrial mobilization).
              
              (ii) Where a single source is identified to provide a portion of a purchase because that portion of the purchase specifies a particular brand-name item, the documentation in paragraph (b)(1)(i) of this section only applies to the portion of the purchase requiring the brand-name item. The documentation should state it is covering only the portion of the acquisition which is brand-name.
              (2) For purchases exceeding the simplified acquisition threshold. The requirements at 13.501(a) apply to sole-source (including brand-name) acquisitions of commercial items conducted pursuant to subpart 13.5.
              (3) See 5.102(a)(6) for the requirement to post the brand-name justification or documentation.
              (c) Soliciting orally. (1) The contracting officer shall solicit quotations orally to the maximum extent practicable, if—
              (i) The acquisition does not exceed the simplified acquisition threshold;
              (ii) Oral solicitation is more efficient than soliciting through available electronic commerce alternatives; and
              (iii) Notice is not required under 5.101.
              (2) However, an oral solicitation may not be practicable for contract actions exceeding $25,000 unless covered by an exception in 5.202.
              (d) Written solicitations. If obtaining electronic or oral quotations is uneconomical or impracticable, the contracting officer should issue paper solicitations for contract actions likely to exceed $25,000. The contracting officer shall issue a written solicitation for construction requirements exceeding $2,000.
              (e) Use of options. Options may be included in solicitations, provided the requirements of subpart 17.2 are met and the aggregate value of the acquisition and all options does not exceed the dollar threshold for use of simplified acquisition procedures.
              (f) Inquiries. An agency should respond to inquiries received through any medium (including electronic commerce) if doing so would not interfere with the efficient conduct of the acquisition.
              [62 FR 64917, Dec. 9, 1997, as amended at 63 FR 58593, Oct. 30, 1998; 71 FR 57360, 57366, Sept. 28, 2006; 72 FR 63076, Nov. 7, 2007; 77 FR 193, Jan. 3, 2012; 80 FR 38297, July 2, 2015; 85 FR 40071, July 2, 2020]
            
            
              13.106-2
              Evaluation of quotations or offers.
              (a) General. (1) The contracting officer shall evaluate quotations or offers—
              (i) In an impartial manner; and
              (ii) Inclusive of transportation charges from the shipping point of the supplier to the delivery destination.
              (2) Quotations or offers shall be evaluated on the basis established in the solicitation.
              (3) All quotations or offers shall be considered (see paragraph (b) of this subsection).
              (b) Evaluation procedures. (1) The contracting officer has broad discretion in fashioning suitable evaluation procedures. The procedures prescribed in parts 14 and 15 are not mandatory. At the contracting officer's discretion, one or more, but not necessarily all, of the evaluation procedures in part 14 or 15 may be used.
              (2) If telecommuting is not prohibited, agencies shall not unfavorably evaluate an offer because it includes telecommuting unless the contracting officer executes a written determination in accordance with FAR 7.108(b).
              (3) If using price and other factors, ensure that quotations or offers can be evaluated in an efficient and minimally burdensome fashion. Formal evaluation plans and establishing a competitive range, conducting discussions, and scoring quotations or offers are not required. Contracting offices may conduct comparative evaluations of offers. Evaluation of other factors, such as past performance—
              (i) Does not require the creation or existence of a formal data base; and
              (ii) May be based on one or more of the following:
              (A) The contracting officer's knowledge of and previous experience with the supply or service being acquired;

              (B) Customer surveys, and past performance questionnaire replies;
              

              (C) The Contractor Performance Assessment Reporting System (CPARS) at https://www.cpars.gov”; or
              (D) Any other reasonable basis.
              (4) For acquisitions conducted using a method that permits electronic response to the solicitation, the contracting officer may—
              (i) After preliminary consideration of all quotations or offers, identify from all quotations or offers received one that is suitable to the user, such as the lowest priced brand name product, and quickly screen all lower priced quotations or offers based on readily discernible value indicators, such as past performance, warranty conditions, and maintenance availability; or
              (ii) Where an evaluation is based only on price and past performance, make an award based on whether the lowest priced of the quotations or offers having the highest past performance rating possible represents the best value when compared to any lower priced quotation or offer.
              [62 FR 64917, Dec. 9, 1997, as amended at 63 FR 58593, Oct. 30, 1998; 69 FR 59702, Oct. 5, 2004; 72 FR 63076, Nov. 7, 2007; 74 FR 31560, July 1, 2009; 84 FR 47866, Sept. 10, 2019]
            
            
              13.106-3
              Award and documentation.
              (a) Basis for award. Before making award, the contracting officer must determine that the proposed price is fair and reasonable.
              (1) Whenever possible, base price reasonableness on competitive quotations or offers.
              (2) If only one response is received, include a statement of price reasonableness in the contract file. The contracting officer may base the statement on—
              (i) Market research;
              (ii) Comparison of the proposed price with prices found reasonable on previous purchases;
              (iii) Current price lists, catalogs, or advertisements. However, inclusion of a price in a price list, catalog, or advertisement does not, in and of itself, establish fairness and reasonableness of the price;
              (iv) A comparison with similar items in a related industry;
              (v) The contracting officer's personal knowledge of the item being purchased;
              (vi) Comparison to an independent Government estimate; or
              (vii) Any other reasonable basis.
              (3) Occasionally an item can be obtained only from a supplier that quotes a minimum order price or quantity that either unreasonably exceeds stated quantity requirements or results in an unreasonable price for the quantity required. In these instances, the contracting officer should inform the requiring activity of all facts regarding the quotation or offer and ask it to confirm or alter its requirement. The file shall be documented to support the final action taken.
              (b) File documentation and retention. Keep documentation to a minimum. Purchasing offices shall retain data supporting purchases (paper or electronic) to the minimum extent and duration necessary for management review purposes (see subpart 4.8). The following illustrate the extent to which quotation or offer information should be recorded:
              (1) Oral solicitations. The contracting office should establish and maintain records of oral price quotations in order to reflect clearly the propriety of placing the order at the price paid with the supplier concerned. In most cases, this will consist merely of showing the names of the suppliers contacted and the prices and other terms and conditions quoted by each.
              (2) Written solicitations (see 2.101). For acquisitions not exceeding the simplified acquisition threshold, limit written records of solicitations or offers to notes or abstracts to show prices, delivery, references to printed price lists used, the supplier or suppliers contacted, and other pertinent data.
              (3) Special situations. Include additional statements—
              (i) Explaining the absence of competition (see 13.106-1 for brand name purchases) if only one source is solicited and the acquisition does not exceed the simplified acquisition threshold (does not apply to an acquisition of utility services available from only one source); or

              (ii) Supporting the award decision if other than price-related factors were considered in selecting the supplier.
              
              (c) Notification. For acquisitions that do not exceed the simplified acquisition threshold and for which automatic notification is not provided through an electronic commerce method that employs widespread electronic public notice, notification to unsuccessful suppliers shall be given only if requested or required by 5.301.
              (d) Request for information. If a supplier requests information on an award that was based on factors other than price alone, a brief explanation of the basis for the contract award decision shall be provided (see 15.503(b)(2)).
              (e) Taxpayer Identification Number. If an oral solicitation is used, the contracting officer shall ensure that the copy of the award document sent to the payment office is annotated with the contractor's Taxpayer Identification Number (TIN) and type of organization (see 4.203), unless this information will be obtained from some other source (e.g., centralized database). The contracting officer shall disclose to the contractor that the TIN may be used by the Government to collect and report on any delinquent amounts arising out of the contractor's relationship with the Government (31 U.S.C. 7701(c)(3)).
              [62 FR 64917, Dec. 9, 1997, as amended at 63 FR 58589, 58593, Oct. 30, 1998; 64 FR 51836, Sept. 24, 1999; 71 FR 57360, Sept. 28, 2006; 72 FR 63076, Nov. 7, 2007]
            
          
          
            Subpart 13.2—Actions at or Below the Micro-Purchase Threshold
            
              13.201
              General.
              (a) Agency heads are encouraged to delegate micro-purchase authority (see 1.603-3).
              (b) The Governmentwide commercial purchase card shall be the preferred method to purchase and to pay for micro-purchases (see 2.101).
              (c) Purchases at or below the micro-purchase threshold may be conducted using any of the methods described in subpart 13.3, provided the purchaser is authorized and trained, pursuant to agency procedures, to use those methods.
              (d) Micro-purchases do not require provisions or clauses, except as provided at 13.202 and 32.1110. This paragraph takes precedence over any other FAR requirement to the contrary, but does not prohibit the use of any clause.
              (e) The requirements in part 8 apply to purchases at or below the micro-purchase threshold.
              (f) The procurement requirements in subparts 23.1, 23.2, 23.4, and 23.7 apply to purchases at or below the micro-purchase threshold.

              (g)(1) For acquisitions of supplies or services that, as determined by the head of the agency, are to be used to support a contingency operation; to facilitate defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack; to support a request from the Secretary of State or the Administrator of the United States Agency for International Development to facilitate provision of international disaster assistance pursuant to 22 U.S.C. 2292 et seq.; or to support response to an emergency or major disaster (42 U.S.C. 5122), the micro-purchase threshold is—
              (i) $20,000 in the case of any contract to be awarded and performed, or purchase to be made, inside the United States; and
              (ii) $30,000 in the case of any contract to be awarded and performed, or purchase to be made, outside the United States.
              (2) Purchases using this authority must have a clear and direct relationship to the support of a contingency operation; or the defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack; international disaster assistance; or an emergency or major disaster.
              (h) When using the Governmentwide commercial purchase card as a method of payment, purchases at or below the micro-purchase threshold are exempt from verification in the System for Award Management as to whether the contractor has a delinquent debt subject to collection under the Treasury Offset Program (TOP).
              (i) Do not purchase any hardware, software, or services developed or provided by Kaspersky Lab that the Government will use on or after October 1, 2018. (See 4.2002.)

              (j)(1) On or after August 13, 2019, do not procure or obtain, or extend or renew a contract to procure or obtain, any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system, unless an exception applies or a waiver is granted. (See subpart 4.21.)
              (2) On or after August 13, 2020, agencies are prohibited from entering into a contract, or extending or renewing a contract, with an entity that uses any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system, unless an exception applies or a waiver is granted (see subpart 4.21). This prohibition applies to the use of covered telecommunications equipment or services, regardless of whether that use is in performance of work under a Federal contract.
              [62 FR 64917, Dec. 9, 1997]
              
                Editorial Note:
                For Federal Register citations affecting section 13.201, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              13.202
              Unenforceability of unauthorized obligations in micro-purchases.
              Many supplies or services are acquired subject to supplier license agreements. These are particularly common in information technology acquisitions, but they may apply to any supply or service. For example, computer software and services delivered through the internet (web services) are often subject to license agreements, referred to as End User License Agreements (EULA), Terms of Service (TOS), or other similar legal instruments or agreements. Many of these agreements contain indemnification clauses that are inconsistent with Federal law and unenforceable, but which could create a violation of the Anti-Deficiency Act (31 U.S.C. 1341) if agreed to by the Government. The clause at 52.232-39, Unenforceability of Unauthorized Obligations, automatically applies to any micro-purchase, including those made with the Governmentwide purchase card. This clause prevents such violations of the Anti-Deficiency Act.
              [78 FR 37688, June 21, 2013]
            
            
              13.203
              Purchase guidelines.
              (a) Solicitation, evaluation of quotations, and award. (1) To the extent practicable, micro-purchases shall be distributed equitably among qualified suppliers.
              (2) Micro-purchases may be awarded without soliciting competitive quotations if the contracting officer or individual appointed in accordance with 1.603-3(b) considers the price to be reasonable.
              (3) The administrative cost of verifying the reasonableness of the price for purchases may more than offset potential savings from detecting instances of overpricing. Therefore, action to verify price reasonableness need only be taken if—
              (i) The contracting officer or individual appointed in accordance with 1.603-3(b) suspects or has information to indicate that the price may not be reasonable (e.g., comparison to the previous price paid or personal knowledge of the supply or service); or
              (ii) Purchasing a supply or service for which no comparable pricing information is readily available (e.g., a supply or service that is not the same as, or is not similar to, other supplies or services that have recently been purchased on a competitive basis).
              (b) Documentation. If competitive quotations were solicited and award was made to other than the low quoter, documentation to support the purchase may be limited to identification of the solicited concerns and an explanation for the award decision.
              [62 FR 64917, Dec. 9, 1997. Redesignated at 78 FR 37688, June 21, 2013]
            
          
          
            Subpart 13.3—Simplified Acquisition Methods
            
              13.301
              Governmentwide commercial purchase card.

              (a) Except as provided in 32.1108(b)(2), the Governmentwide commercial purchase card is authorized for use in making and/or paying for purchases of supplies, services, or construction. The Governmentwide commercial purchase card may be used by contracting officers and other individuals designated in accordance with 1.603-3. The card may be used only for purchases that are otherwise authorized by law or regulation.
              (b) Agencies using the Governmentwide commercial purchase card shall establish procedures for use and control of the card that comply with the Treasury Financial Manual for Guidance of Departments and Agencies (TFM 4-4500) and that are consistent with the terms and conditions of the current GSA credit card contract. Agency procedures should not limit the use of the Governmentwide commercial purchase card to micro-purchases. Agency procedures should encourage use of the card in greater dollar amounts by contracting officers to place orders and to pay for purchases against contracts established under part 8 procedures, when authorized; and to place orders and/or make payment under other contractual instruments, when agreed to by the contractor. See 32.1110(d) for instructions for use of the appropriate clause when payment under a written contract will be made through use of the card.
              (c) The Governmentwide commercial purchase card may be used to—
              (1) Make micro-purchases;
              (2) Place a task or delivery order (if authorized in the basic contract, basic ordering agreement, or blanket purchase agreement); or
              (3) Make payments, when the contractor agrees to accept payment by the card (but see 32.1108(b)(2)).
              [62 FR 64917, Dec. 9, 1997, as amended at 64 FR 10539, Mar. 4, 1999; 67 FR 6120, Feb. 8, 2002; 74 FR 65604, Dec. 10, 2009]
            
            
              13.302
              Purchase orders.
            
            
              13.302-1
              General.
              (a) Except as provided under the unpriced purchase order method (see 13.302-2), purchase orders generally are issued on a fixed-price basis. See 12.207 for acquisition of commercial items.
              (b) Purchase orders shall—
              (1) Specify the quantity of supplies or scope of services ordered;
              (2) Contain a determinable date by which delivery of the supplies or performance of the services is required;
              (3) Provide for inspection as prescribed in part 46. Generally, inspection and acceptance should be at destination. Source inspection should be specified only if required by part 46. When inspection and acceptance will be performed at destination, advance copies of the purchase order or equivalent notice shall be furnished to the consignee(s) for material receipt purposes. Receiving reports shall be accomplished immediately upon receipt and acceptance of supplies;
              (4) Specify f.o.b. destination for supplies to be delivered within the United States, except Alaska or Hawaii, unless there are valid reasons to the contrary; and
              (5) Include any trade and prompt payment discounts that are offered, consistent with the applicable principles at 14.408-3.
              (c) The contracting officer's signature on purchase orders shall be in accordance with 4.101 and the definitions at 2.101. Facsimile and electronic signature may be used in the production of purchase orders by automated methods.
              (d) Limit the distribution of copies of purchase orders and related forms to the minimum deemed essential for administration and transmission of contractual information.
              (e) In accordance with 31 U.S.C. 3332, electronic funds transfer (EFT) is required for payments except as provided in 32.1110. See Subpart 32.11 for instructions for use of the appropriate clause in purchase orders. When obtaining oral quotes, the contracting officer shall inform the quoter of the EFT clause that will be in any resulting purchase order.
              [62 FR 64917, Dec. 9, 1997, as amended at 64 FR 10540, Mar. 4, 1999]
            
            
              13.302-2
              Unpriced purchase orders.
              (a) An unpriced purchase order is an order for supplies or services, the price of which is not established at the time of issuance of the order.
              (b) An unpriced purchase order may be used only when—
              (1) It is impractical to obtain pricing in advance of issuance of the purchase order; and
              (2) The purchase is for—

              (i) Repairs to equipment requiring disassembly to determine the nature and extent of repairs;
              
              (ii) Material available from only one source and for which cost cannot readily be established; or
              (iii) Supplies or services for which prices are known to be competitive, but exact prices are not known (e.g., miscellaneous repair parts, maintenance agreements).
              (c) Unpriced purchase orders may be issued on paper or electronically. A realistic monetary limitation, either for each line item or for the total order, shall be placed on each unpriced purchase order. The monetary limitation shall be an obligation subject to adjustment when the firm price is established. The contracting office shall follow up on each order to ensure timely pricing. The contracting officer or the contracting officer's designated representative shall review the invoice price and, if reasonable (see 13.106-3(a)), process the invoice for payment.
            
            
              13.302-3
              Obtaining contractor acceptance and modifying purchase orders.
              (a) When it is desired to consummate a binding contract between the parties before the contractor undertakes performance, the contracting officer shall require written (see 2.101) acceptance of the purchase order by the contractor.
              (b) Each purchase order modification shall identify the order it modifies and shall contain an appropriate modification number.
              (c) A contractor's written acceptance of a purchase order modification may be required only if—
              (1) Determined by the contracting officer to be necessary to ensure the contractor's compliance with the purchase order as revised; or
              (2) Required by agency regulations.
            
            
              13.302-4
              Termination or cancellation of purchase orders.
              (a) If a purchase order that has been accepted in writing by the contractor is to be terminated, the contracting officer shall process the termination in accordance with—
              (1) 12.403 and 52.212-4(l) or (m) for commercial items; or
              (2) Part 49 or 52.213-4 for other than commercial items.
              (b) If a purchase order that has not been accepted in writing by the contractor is to be canceled, the contracting officer shall notify the contractor in writing that the purchase order has been canceled, request the contractor's written acceptance of the cancellation, and proceed as follows:

              (1) If the contractor accepts the cancellation and does not claim that costs were incurred as a result of beginning performance under the purchase order, no further action is required (i.e., the purchase order shall be considered canceled).
              (2) If the contractor does not accept the cancellation or claims that costs were incurred as a result of beginning performance under the purchase order, the contracting officer shall process the action as a termination prescribed in paragraph (a) of this subsection.
              [62 FR 64917, Dec. 9, 1997, as amended at 72 FR 13586, Mar. 22, 2007]
            
            
              13.302-5
              Clauses.
              (a) Each purchase order (and each purchase order modification (see 13.302-3)) shall incorporate all clauses prescribed for the particular acquisition.

              (b) The contracting officer shall insert the clause at 52.213-2, Invoices, in purchase orders that authorize advance payments (see 31 U.S.C. 3324(d)(2)) for subscriptions or other charges for newspapers, magazines, periodicals, or other publications (i.e., any publication printed, microfilmed, photocopied, or magnetically or otherwise recorded for auditory or visual usage).
              (c) The contracting officer shall insert the clause at 52.213-3, Notice to Supplier, in unpriced purchase orders.
              (d)(1) The contracting officer may use the clause at 52.213-4, Terms and Conditions—Simplified Acquisitions (Other Than Commercial Items), in simplified acquisitions exceeding the micro-purchase threshold that are for other than commercial items (see 12.301).
              (2) The clause—
              (i) Is a compilation of the most commonly used clauses that apply to simplified acquisitions; and

              (ii) May be modified to fit the individual acquisition to add other needed clauses, or those clauses may be added separately. Modifications (i.e., additions, deletions, or substitutions) must not create a void or internal contradiction in the clause. For example, do not add an inspection and acceptance or termination for convenience requirement unless the existing requirement is deleted. Also, do not delete a paragraph without providing for an appropriate substitute.
              (3)(i) When an acquisition for supplies for use within the United States cannot be set aside for small business concerns and trade agreements apply (see Subpart 25.4), substitute the clause at FAR 52.225-3, Buy American—Free Trade Agreements—Israeli Trade Act, used with Alternate I or Alternate II, if appropriate, instead of the clause at FAR 52.225-1, Buy American—Supplies.
              (ii) When acquiring supplies for use outside the United States, delete clause 52.225-1 from the clause list at 52.213-4(b).
              [62 FR 64917, Dec. 9, 1997, as amended at 64 FR 72418, Dec. 27, 1999; 67 FR 21534, Apr. 30, 2002; 69 FR 1053, Jan. 7, 2004; 79 FR 24201, Apr. 29, 2014]
            
            
              13.303
              Blanket purchase agreements (BPAs).
            
            
              13.303-1
              General.
              (a) A blanket purchase agreement (BPA) is a simplified method of filling anticipated repetitive needs for supplies or services by establishing “charge accounts” with qualified sources of supply (see subpart 16.7 for additional coverage of agreements).
              (b) BPAs should be established for use by an organization responsible for providing supplies for its own operations or for other offices, installations, projects, or functions. Such organizations, for example, may be organized supply points, separate independent or detached field parties, or one-person posts or activities.
              (c) The use of BPAs does not exempt an agency from the responsibility for keeping obligations and expenditures within available funds.
            
            
              13.303-2
              Establishment of BPAs.
              (a) The following are circumstances under which contracting officers may establish BPAs:
              (1) There is a wide variety of items in a broad class of supplies or services that are generally purchased, but the exact items, quantities, and delivery requirements are not known in advance and may vary considerably.
              (2) There is a need to provide commercial sources of supply for one or more offices or projects in a given area that do not have or need authority to purchase otherwise.
              (3) The use of this procedure would avoid the writing of numerous purchase orders.
              (4) There is no existing requirements contract for the same supply or service that the contracting activity is required to use.
              (b) After determining a BPA would be advantageous, contracting officers shall—
              (1) Establish the parameters to limit purchases to individual items or commodity groups or classes, or permit the supplier to furnish unlimited supplies or services; and
              (2) Consider suppliers whose past performance has shown them to be dependable, who offer quality supplies or services at consistently lower prices, and who have provided numerous purchases at or below the simplified acquisition threshold.
              (c) BPAs may be established with—
              (1) More than one supplier for supplies or services of the same type to provide maximum practicable competition;
              (2) A single firm from which numerous individual purchases at or below the simplified acquisition threshold will likely be made in a given period; or
              (3) Federal Supply Schedule contractors, if not inconsistent with the terms of the applicable schedule contract.
              (d) BPAs should be prepared without a purchase requisition and only after contacting suppliers to make the necessary arrangements for—
              (1) Securing maximum discounts;
              (2) Documenting individual purchase transactions;
              (3) Periodic billings; and
              (4) Incorporating other necessary details.
            
            
              13.303-3
              Preparation of BPAs.

              Prepare BPAs on the forms specified in 13.307. Do not cite accounting and appropriation data (see 13.303-5(e)(4)).
              
              (a) The following terms and conditions are mandatory:
              (1) Description of agreement. A statement that the supplier shall furnish supplies or services, described in general terms, if and when requested by the contracting officer (or the authorized representative of the contracting officer) during a specified period and within a stipulated aggregate amount, if any.
              (2) Extent of obligation. A statement that the Government is obligated only to the extent of authorized purchases actually made under the BPA.
              (3) Purchase limitation. A statement that specifies the dollar limitation for each individual purchase under the BPA (see 13.303-5(b)).
              (4) Individuals authorized to purchase under the BPA. A statement that a list of individuals authorized to purchase under the BPA, identified either by title of position or by name of individual, organizational component, and the dollar limitation per purchase for each position title or individual shall be furnished to the supplier by the contracting officer.
              (5) Delivery tickets. A requirement that all shipments under the agreement, except those for newspapers, magazines, or other periodicals, shall be accompanied by delivery tickets or sales slips that shall contain the following minimum information:
              (i) Name of supplier.
              (ii) BPA number.
              (iii) Date of purchase.
              (iv) Purchase number.
              (v) Itemized list of supplies or services furnished.
              (vi) Quantity, unit price, and extension of each item, less applicable discounts (unit prices and extensions need not be shown when incompatible with the use of automated systems, provided that the invoice is itemized to show this information).
              (vii) Date of delivery or shipment.
              (6) Invoices. One of the following statements shall be included (except that the statement in paragraph (a)(6)(iii) of this subsection should not be used if the accumulation of the individual invoices by the Government materially increases the administrative costs of this purchase method):
              (i) A summary invoice shall be submitted at least monthly or upon expiration of this BPA, whichever occurs first, for all deliveries made during a billing period, identifying the delivery tickets covered therein, stating their total dollar value, and supported by receipt copies of the delivery tickets.
              (ii) An itemized invoice shall be submitted at least monthly or upon expiration of this BPA, whichever occurs first, for all deliveries made during a billing period and for which payment has not been received. These invoices need not be supported by copies of delivery tickets.
              (iii) When billing procedures provide for an individual invoice for each delivery, these invoices shall be accumulated, provided that—
              (A) A consolidated payment will be made for each specified period; and
              (B) The period of any discounts will commence on the final date of the billing period or on the date of receipt of invoices for all deliveries accepted during the billing period, whichever is later.
              (iv) An invoice for subscriptions or other charges for newspapers, magazines, or other periodicals shall show the starting and ending dates and shall state either that ordered subscriptions have been placed in effect or will be placed in effect upon receipt of payment.
              (b) If the fast payment procedure is used, include the requirements stated in 13.403.
            
            
              13.303-4
              Clauses.
              (a) The contracting officer shall insert in each BPA the clauses prescribed elsewhere in this part that are required for or applicable to the particular BPA.
              (b) Unless a clause prescription specifies otherwise (e.g., see 22.305(a), 22.605(a)(5), or 22.1006), if the prescription includes a dollar threshold, the amount to be compared to that threshold is that of any particular order under the BPA.
            
            
              13.303-5
              Purchases under BPAs.

              (a) Use a BPA only for purchases that are otherwise authorized by law or regulation.
              
              (b) Individual purchases shall not exceed the simplified acquisition threshold. However, agency regulations may establish a higher threshold consistent with the following:
              (1) The simplified acquisition threshold and the $7 million limitation for individual purchases ($13 million for purchases entered into under the authority of 12.102(f)(1)) do not apply to BPAs established in accordance with 13.303-2(c)(3).
              (2) The limitation for individual purchases for commercial item acquisitions conducted under Subpart 13.5 is $7 million ($13 million for acquisitions as described in 13.500(c)).
              (c) The existence of a BPA does not justify purchasing from only one source or avoiding small business set-asides. The requirements of 13.003(b) and subpart 19.5 also apply to each order.
              (d) If, for a particular purchase greater than the micro-purchase threshold, there is an insufficient number of BPAs to ensure maximum practicable competition, the contracting officer shall—
              (1) Solicit quotations from other sources (see 13.105) and make the purchase as appropriate; and
              (2) Establish additional BPAs to facilitate future purchases if—
              (i) Recurring requirements for the same or similar supplies or services seem likely;
              (ii) Qualified sources are willing to accept BPAs; and
              (iii) It is otherwise practical to do so.
              (e) Limit documentation of purchases to essential information and forms as follows:
              (1) Purchases generally should be made electronically, or orally when it is not considered economical or practical to use electronic methods.
              (2) A paper purchase document may be issued if necessary to ensure that the supplier and the purchaser agree concerning the transaction.
              (3) Unless a paper document is issued, record essential elements (e.g., date, supplier, supplies or services, price, delivery date) on the purchase requisition, in an informal memorandum, or on a form developed locally for the purpose.
              (4) Cite the pertinent purchase requisitions and the accounting and appropriation data.
              (5) When delivery is made or the services are performed, the supplier's sales document, delivery document, or invoice may (if it reflects the essential elements) be used for the purpose of recording receipt and acceptance of the supplies or services. However, if the purchase is assigned to another activity for administration, the authorized Government representative shall document receipt and acceptance of supplies or services by signing and dating the agency specified form after verification and after notation of any exceptions.
              [62 FR 64917, Dec. 9, 1997, as amended at 69 FR 8314, Feb. 23, 2004; 69 FR 76352, Dec. 20, 2004; 71 FR 57366, Sept. 28, 2006; 75 FR 53132, Aug. 30, 2010; 80 FR 38297, 38311, July 2, 2015]
            
            
              13.303-6
              Review procedures.
              (a) The contracting officer placing orders under a BPA, or the designated representative of the contracting officer, shall review a sufficient random sample of the BPA files at least annually to ensure that authorized procedures are being followed.
              (b) The contracting officer that entered into the BPA shall—
              (1) Ensure that each BPA is reviewed at least annually and, if necessary, updated at that time; and
              (2) Maintain awareness of changes in market conditions, sources of supply, and other pertinent factors that may warrant making new arrangements with different suppliers or modifying existing arrangements.
              (c) If an office other than the purchasing office that established a BPA is authorized to make purchases under that BPA, the agency that has jurisdiction over the office authorized to make the purchases shall ensure that the procedures in paragraph (a) of this subsection are being followed.
            
            
              13.303-7
              Completion of BPAs.
              An individual BPA is considered complete when the purchases under it equal its total dollar limitation, if any, or when its stated time period expires.
            
            
              
              13.303-8
              Optional clause.
              The clause at 52.213-4, Terms and Conditions—Simplified Acquisitions (Other Than Commercial Items), may be used in BPAs established under this section.
            
            
              13.304
              [Reserved]
            
            
              13.305
              Imprest funds and third party drafts.
            
            
              13.305-1
              General.
              Imprest funds and third party drafts may be used to acquire and to pay for supplies or services. Policies and regulations concerning the establishment of and accounting for imprest funds and third party drafts, including the responsibilities of designated cashiers and alternates, are contained in Part IV of the Treasury Financial Manual for Guidance of Departments and Agencies, Title 7 of the GAO Policy and Procedures Manual for Guidance of Federal Agencies, and the agency implementing regulations. Agencies also shall be guided by the Manual of Procedures and Instructions for Cashiers, issued by the Financial Management Service, Department of the Treasury.
              [62 FR 64917, Dec. 9, 1997, as amended at 71 FR 57380, Sept. 28, 2006]
            
            
              13.305-2
              Agency responsibilities.
              Each agency using imprest funds and third party drafts shall—
              (a) Periodically review and determine whether there is a continuing need for each fund or third party draft account established, and that amounts of those funds or accounts are not in excess of actual needs;
              (b) Take prompt action to have imprest funds or third party draft accounts adjusted to a level commensurate with demonstrated needs whenever circumstances warrant such action; and
              (c) Develop and issue appropriate implementing regulations. These regulations shall include (but are not limited to) procedures covering—
              (1) Designation of personnel authorized to make purchases using imprest funds or third party drafts; and
              (2) Documentation of purchases using imprest funds or third party drafts, including documentation of—
              (i) Receipt and acceptance of supplies and services by the Government;
              (ii) Receipt of cash or third party draft payments by the suppliers; and
              (iii) Cash advances and reimbursements.
            
            
              13.305-3
              Conditions for use.
              Imprest funds or third party drafts may be used for purchases when—
              (a) The imprest fund transaction does not exceed $500 or such other limits as have been approved by the agency head;
              (b) The third party draft transaction does not exceed $2,500, unless authorized at a higher level in accordance with Treasury restrictions;
              (c) The use of imprest funds or third party drafts is considered to be advantageous to the Government; and
              (d) The use of imprest funds or third party drafts for the transaction otherwise complies with any additional conditions established by agencies and with the policies and regulations referenced in 13.305-1.
            
            
              13.305-4
              Procedures.
              (a) Each purchase using imprest funds or third party drafts shall be based upon an authorized purchase requisition, contracting officer verification statement, or other agency approved method of ensuring that adequate funds are available for the purchase.
              (b) Normally, purchases should be placed orally and without soliciting competition if prices are considered reasonable.
              (c) Since there is, for all practical purposes, simultaneous placement of the order and delivery of the items, clauses are not required for purchases using imprest funds or third party drafts.
              (d) Forms prescribed at 13.307(e) may be used if a written order is considered necessary (e.g., if required by the supplier for discount, tax exemption, or other reasons). If a purchase order is used, endorse it “Payment to be made from Imprest Fund” (or “Payment to be made from Third Party Draft,” as appropriate).

              (e) The individual authorized to make purchases using imprest funds or third party drafts shall—
              
              (1) Furnish to the imprest fund or third party draft cashier a copy of the document required under paragraph (a) of this subsection annotated to reflect—
              (i) That an imprest fund or third party draft purchase has been made;
              (ii) The unit prices and extensions; and
              (iii) The supplier's name and address; and
              (2) Require the supplier to include with delivery of the supplies an invoice, packing slip, or other sales instrument giving—
              (i) The supplier's name and address;
              (ii) List and quantity of items supplied;
              (iii) Unit prices and extensions; and
              (iv) Cash discount, if any.
            
            
              13.306
              SF 44, Purchase Order—Invoice—Voucher.
              The SF 44, Purchase Order—Invoice—Voucher, is a multipurpose pocket-size purchase order form designed primarily for on-the-spot, over-the-counter purchases of supplies and nonpersonal services while away from the purchasing office or at isolated activities. It also can be used as a receiving report, invoice, and public voucher.
              (a) This form may be used if all of the following conditions are satisfied:
              (1) The amount of the purchase is at or below the micro-purchase threshold, except for purchases made under unusual and compelling urgency or in support of contingency operations. Agencies may establish higher dollar limitations for specific activities or items;
              (2) The supplies or services are immediately available;
              (3) One delivery and one payment will be made; and
              (4) Its use is determined to be more economical and efficient than use of other simplified acquisition procedures.
              (b) General procedural instructions governing the form's use are printed on the form and on the inside front cover of each book of forms.
              (c) Since there is, for all practical purposes, simultaneous placement of the order and delivery of the items, clauses are not required for purchases using this form.
              (d) Agencies shall provide adequate safeguards regarding the control of forms and accounting for purchases.
            
            
              13.307
              Forms.
              (a) Commercial items. For use of the SF 1449, Solicitation/Contract/Order for Commercial Items, see 12.204.
              (b) Other than commercial items. (1) Except when quotations are solicited electronically or orally, the SF 1449; SF 18, Request for Quotations; or an agency form/automated format may be used. Each agency request for quotations form/automated format should conform with the SF 18 or SF 1449 to the maximum extent practicable.
              (2) Both SF 1449 and OF 347, Order for Supplies or Services, are multipurpose forms used for negotiated purchases of supplies or services, delivery or task orders, inspection and receiving reports, and invoices. An agency form/automated format also may be used.
              (c) Forms used for both commercial and other than commercial items. (1) OF 336, Continuation Sheet, or an agency form/automated format may be used when additional space is needed.
              (2) OF 348, Order for Supplies or Services Schedule—Continuation, or an agency form/automated format may be used for negotiated purchases when additional space is needed. Agencies may print on these forms the clauses considered to be generally suitable for purchases.
              (3) SF 30, Amendment of Solicitation/Modification of Contract, or a purchase order form may be used to modify a purchase order, unless an agency form/automated format is prescribed in agency regulations.
              (d) SF 44, Purchase Order—Invoice—Voucher, is a multipurpose pocket-size purchase order form that may be used as outlined in 13.306.
              (e) SF 1165, Receipt for Cash—Subvoucher, or an agency purchase order form may be used for purchases using imprest funds or third party drafts.
              [62 FR 64917, Dec. 9, 1997, as amended at 63 FR 58593, Oct. 30, 1998; 72 FR 63076, Nov. 7, 2007]
            
          
          
            
            Subpart 13.4—Fast Payment Procedure
            
              13.401
              General.
              (a) The fast payment procedure allows payment under limited conditions to a contractor prior to the Government's verification that supplies have been received and accepted. The procedure provides for payment for supplies based on the contractor's submission of an invoice that constitutes a certification that the contractor—
              (1) Has delivered the supplies to a post office, common carrier, or point of first receipt by the Government; and
              (2) Shall replace, repair, or correct supplies not received at destination, damaged in transit, or not conforming to purchase agreements.
              (b) The contracting officer shall be primarily responsible for determining the amount of debts resulting from failure of contractors to properly replace, repair, or correct supplies lost, damaged, or not conforming to purchase requirements (see 32.602 and 32.603).
              [62 FR 64917, Dec. 9, 1997, as amended at 73 FR 54001, Sept. 17, 2008]
            
            
              13.402
              Conditions for use.
              If the conditions in paragraphs (a) through (f) of this section are present, the fast payment procedure may be used, provided that use of the procedure is consistent with the other conditions of the purchase. The conditions for use of the fast payment procedure are as follows:
              (a) Individual purchasing instruments do not exceed $35,000, except that executive agencies may permit higher dollar limitations for specified activities or items on a case-by-case basis.
              (b) Deliveries of supplies are to occur at locations where there is both a geographical separation and a lack of adequate communications facilities between Government receiving and disbursing activities that will make it impractical to make timely payment based on evidence of Government acceptance.
              (c) Title to the supplies passes to the Government—
              (1) Upon delivery to a post office or common carrier for mailing or shipment to destination; or
              (2) Upon receipt by the Government if the shipment is by means other than Postal Service or common carrier.
              (d) The supplier agrees to replace, repair, or correct supplies not received at destination, damaged in transit, or not conforming to purchase requirements.
              (e) The purchasing instrument is a firm-fixed-price contract, a purchase order, or a delivery order for supplies.
              (f) A system is in place to ensure—
              (1) Documentation of evidence of contractor performance under fast payment purchases;
              (2) Timely feedback to the contracting officer in case of contractor deficiencies; and
              (3) Identification of suppliers that have a current history of abusing the fast payment procedure (also see subpart 9.1).
              [62 FR 64917, Dec. 9, 1997, as amended at 71 FR 57366, Sept. 28, 2006; 80 FR 38297, July 2, 2015]
            
            
              13.403
              Preparation and execution of orders.
              Priced or unpriced contracts, purchase orders, or BPAs using the fast payment procedure shall include the following:
              (a) A requirement that the supplies be shipped transportation or postage prepaid.
              (b) A requirement that invoices be submitted directly to the finance or other office designated in the order, or in the case of unpriced purchase orders, to the contracting officer (see 13.302-2(c)).
              (c) The following statement on the consignee's copy:
              Consignee's Notification to Purchasing Activity of Nonreceipt, Damage, or Nonconformance
              The consignee shall notify the purchasing office promptly after the specified date of delivery of supplies not received, damaged in transit, or not conforming to specifications of the purchase order. Unless extenuating circumstances exist, the notification should be made not later than 60 days after the specified date of delivery.
            
            
              
              13.404
              Contract clause.
              The contracting officer shall insert the clause at 52.213-1, Fast Payment Procedure, in solicitations and contracts when the conditions in 13.402 are applicable and it is intended that the fast payment procedure be used in the contract (in the case of BPAs, the contracting officer may elect to insert the clause either in the BPA or in orders under the BPA).
            
          
          
            Subpart 13.5—Simplified Procedures for Certain Commercial Items
            
              13.500
              General.
              (a) This subpart authorizes the use of simplified procedures for the acquisition of supplies and services in amounts greater than the simplified acquisition threshold but not exceeding $7 million ($13 million for acquisitions as described in 13.500(c)), including options, if the contracting officer reasonably expects, based on the nature of the supplies or services sought, and on market research, that offers will include only commercial items. Contracting officers may use any simplified acquisition procedure in this part, subject to any specific dollar limitation applicable to the particular procedure. The purpose of these simplified procedures is to vest contracting officers with additional procedural discretion and flexibility, so that commercial item acquisitions in this dollar range may be solicited, offered, evaluated, and awarded in a simplified manner that maximizes efficiency and economy and minimizes burden and administrative costs for both the Government and industry (10 U.S.C. 2304(g) and 2305 and 41 U.S.C. 3305, 3306, and chapter 37, Awarding of Contracts.
              (b) When acquiring commercial items using the procedures in this part, the requirements of part 12 apply subject to the order of precedence provided at 12.102(c). This includes use of the provisions and clauses in subpart 12.3.
              (c) Under 41 U.S.C. 1903, the simplified acquisition procedures authorized in this subpart may be used for acquisitions that do not exceed $13 million when—
              (1) The acquisition is for commercial items that, as determined by the head of the agency, are to be used in support of a contingency operation; to facilitate the defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack; to support a request from the Secretary of State or the Administrator of the United States Agency for International Development to facilitate provision of international disaster assistance; or to support response to an emergency or major disaster, or
              (2) The acquisition will be treated as an acquisition of commercial items in accordance with 12.102(f)(1).
              [80 FR 38311, July 2, 2015; 80 FR 38297, July 2, 2015; 84 FR 19837, May 6, 2019]
            
            
              13.501
              Special documentation requirements.
              (a) Sole source (including brand name) acquisitions. (1) Acquisitions conducted under simplified acquisition procedures are exempt from the requirements in part 6. However, contracting officers must—
              (i) Conduct sole source acquisitions, as defined in 2.101, (including brand name) under this subpart only if the need to do so is justified in writing and approved at the levels specified in paragraph (a)(2) of this section;
              (ii) Prepare sole source (including brand name) justifications using the format at 6.303-2, modified to reflect that the procedures in FAR subpart 13.5 were used in accordance with 41 U.S.C. 1901 or the authority of 41 U.S.C. 1903;
              (iii) Make publicly available the justifications (excluding brand name) required by 6.305(a) within 14 days after contract award or in the case of unusual and compelling urgency within 30 days after contract award, in accordance with 6.305 procedures at paragraphs (b), (d), (e), and (f); and
              (iv) Make publicly available brand name justifications with the solicitation, in accordance with 5.102(a)(6).

              (2) Justifications and approvals are required under this subpart for sole-source (including brand-name) acquisitions or portions of an acquisition requiring a brand-name. If the justification is to cover only the portion of the acquisition which is brand-name, then it should so state; the approval level requirements will then only apply to that portion.
              (i) For a proposed contract exceeding the simplified acquisition threshold, but not exceeding $700,000, the contracting officer's certification that the justification is accurate and complete to the best of the contracting officer's knowledge and belief will serve as approval, unless a higher approval level is established in accordance with agency procedures.
              (ii) For a proposed contract exceeding $700,000 or the thresholds in paragraph (1) of the definition of simplified acquisition threshold in 2.101, but not exceeding $13.5 million, the advocate for competition for the procuring activity, designated pursuant to 6.501, or an official described in 6.304(a)(3) or (a)(4) must approve the justification and approval. This authority is not delegable.
              (iii) For a proposed contract exceeding $13.5 million but not exceeding $68 million or, for DoD, NASA, and the Coast Guard, not exceeding $93 million, the head of the procuring activity or the official described in 6.304(a)(3) or (a)(4) must approve the justification and approval. This authority is not delegable.
              (iv) For a proposed contract exceeding $68 million or, for DoD, NASA, and the Coast Guard, $93 million, the official described in 6.304(a)(4) must approve the justification and approval. This authority is not delegable except as provided in 6.304(a)(4).
              (b) Contract file documentation. The contract file must include—
              (1) A brief written description of the procedures used in awarding the contract, including the fact that the procedures in FAR subpart 13.5 were used;
              (2) The number of offers received;
              (3) An explanation, tailored to the size and complexity of the acquisition, of the basis for the contract award decision; and
              (4) Any justification approved under paragraph (a) of this section.
              [62 FR 64917, Dec. 9, 1997, as amended at 64 FR 72448, Dec. 27, 1999; 66 FR 2128, Jan. 10, 2001; 68 FR 4050, Jan. 27, 2003; 69 FR 8314, Feb. 23, 2004; 69 FR 76352, Dec. 20, 2004; 70 FR 57457, Sept. 30, 2005; 71 FR 57360, 57366, Sept. 28, 2006; 75 FR 34276, June 16, 2010; 75 FR 53132, Aug. 30, 2010; 77 FR 193, Jan. 3, 2012; 79 FR 24201, Apr. 29, 2014; 80 FR 38297, 38312, July 2, 2015; 85 FR 27090, May 6, 2020; 85 FR 40067, July 2, 2020]
            
          
        
        
          Pt. 14
          PART 14—SEALED BIDDING
          
            Sec.
            14.000
            Scope of part.
            
              Subpart 14.1—Use of Sealed Bidding
              14.101
              Elements of sealed bidding.
              14.102
              [Reserved]
              14.103
              Policy.
              14.103-1
              General.
              14.103-2
              Limitations.
              14.104
              Types of contracts.
              14.105
              Solicitations for informational or planning purposes.
            
            
              Subpart 14.2—Solicitation of Bids
              14.201
              Preparation of invitations for bids.
              14.201-1
              Uniform contract format.
              14.201-2
              Part I—The Schedule.
              14.201-3
              Part II—Contract clauses.
              14.201-4
              Part III—Documents, exhibits, and other attachments.
              14.201-5
              Part IV—Representations and instructions.
              14.201-6
              Solicitation provisions.
              14.201-7
              Contract clauses.
              14.201-8
              Price-related factors.
              14.201-9
              Simplified contract format.
              14.202
              General rules for solicitation of bids.
              14.202-1
              Bidding time.
              14.202-2
              [Reserved]
              14.202-3
              Bid envelopes.
              14.202-4
              Bid samples.
              14.202-5
              Descriptive literature.
              14.202-6
              Final review of invitations for bids.
              14.202-7
              Facsimile bids.
              14.202-8
              Electronic bids.
              14.203
              Methods of soliciting bids.
              14.203-1
              Transmittal to prospective bidders.
              14.203-2
              Dissemination of information concerning invitations for bids.
              14.203-3
              Master solicitation.
              14.204
              Records of invitations for bids and records of bids.
              14.205
              Presolicitation notices.
              14.206
              [Reserved]
              14.207
              Pre-bid conference.
              14.208
              Amendment of invitation for bids.
              14.209
              Cancellation of invitations before opening.
              14.210
              Qualified products.
              
              14.211
              Release of acquisition information.
              14.212
              Economic purchase quantities (supplies).
              14.213
              Annual submission of representations and certifications.
              14.214
              [Reserved]
            
            
              Subpart 14.3—Submission of Bids
              14.301
              Responsiveness of bids.
              14.302
              Bid submission.
              14.303
              Modification or withdrawal of bids.
              14.304
              Submission, modification, and withdrawal of bids.
            
            
              Subpart 14.4—Opening of Bids and Award of Contract
              14.400
              Scope of subpart.
              14.401
              Receipt and safeguarding of bids.
              14.402
              Opening of bids.
              14.402-1
              Unclassified bids.
              14.402-2
              Classified bids.
              14.402-3
              Postponement of openings.
              14.403
              Recording of bids.
              14.404
              Rejection of bids.
              14.404-1
              Cancellation of invitations after opening.
              14.404-2
              Rejection of individual bids.
              14.404-3
              Notice to bidders of rejection of all bids.
              14.404-4
              Restrictions on disclosure of descriptive literature.
              14.404-5
              All or none qualifications.
              14.405
              Minor informalities or irregularities in bids.
              14.406
              Receipt of an unreadable electronic bid.
              14.407
              Mistakes in bids.
              14.407-1
              General.
              14.407-2
              Apparent clerical mistakes.
              14.407-3
              Other mistakes disclosed before award.
              14.407-4
              Mistakes after awards.
              14.408
              Award.
              14.408-1
              General.
              14.408-2
              Responsible bidder—reasonableness of price.
              14.408-3
              Prompt payment discounts.
              14.408-4
              Economic price adjustment.
              14.408-5
              [Reserved]
              14.408-6
              Equal low bids.
              14.408-7
              Documentation of award.
              14.408-8
              Protests against award.
              14.409
              Information to bidders.
              14.409-1
              Award of unclassified contracts.
              14.409-2
              Award of classified contracts.
            
            
              Subpart 14.5—Two-Step Sealed Bidding
              14.501
              General.
              14.502
              Conditions for use.
              14.503
              Procedures.
              14.503-1
              Step one.
              14.503-2
              Step two.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42171, Sept. 19, 1983, unless otherwise noted.
          
          
            14.000
            Scope of part.
            This part prescribes (a) the basic requirements of contracting for supplies and services (including construction) by sealed bidding, (b) the information to be included in the solicitation (invitation for bids), (c) procedures concerning the submission of bids, (d) requirements for opening and evaluating bids and awarding contracts, and (e) procedures for two-step sealed bidding.
            [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1737, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
          
          
            Subpart 14.1—Use of Sealed Bidding
            
              14.101
              Elements of sealed bidding.
              Sealed bidding is a method of contracting that employs competitive bids, public opening of bids, and awards. The following steps are involved:
              (a) Preparation of invitations for bids. Invitations must describe the requirements of the Government clearly, accurately, and completely. Unnecessarily restrictive specifications or requirements that might unduly limit the number of bidders are prohibited. The invitation includes all documents (whether attached or incorporated by reference) furnished prospective bidders for the purpose of bidding.
              (b) Publicizing the invitation for bids. Invitations must be publicized through distribution to prospective bidders, posting in public places, and such other means as may be appropriate. Publicizing must occur a sufficient time before public opening of bids to enable prospective bidders to prepare and submit bids.
              (c) Submission of bids. Bidders must submit sealed bids to be opened at the time and place stated in the solicitation for the public opening of bids.
              (d) Evaluation of bids. Bids shall be evaluated without discussions.
              (e) Contract award. After bids are publicly opened, an award will be made with reasonable promptness to that responsible bidder whose bid, conforming to the invitation for bids, will be most advantageous to the Government, considering only price and the price-related factors included in the invitation.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1737, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              14.102
              [Reserved]
            
            
              14.103
              Policy.
            
            
              14.103-1
              General.
              (a) Sealed bidding shall be used whenever the conditions in 6.401(a) are met. This requirement applies to any proposed contract action under part 6.
              (b) Sealed bidding may be used for classified acquisitions if its use does not violate agency security requirements.
              (c) The policy for pricing modifications of sealed bid contracts appears in 15.403-4(a)(1)(iii).
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1737, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 62 FR 51270, Sept. 30, 1997; 67 FR 6114, Feb. 8, 2002; 68 FR 43856, July 24, 2003]
            
            
              14.103-2
              Limitations.
              No awards shall be made as a result of sealed bidding unless—
              (a) Bids have been solicited as required by subpart 14.2;
              (b) Bids have been submitted as required by subpart 14.3;
              (c) The requirements of 1.602-1(b) and part 6 have been met; and
              (d) An award is made to the responsible bidder (see 9.1) whose bid is responsive to the terms of the invitation for bids and is most advantageous to the Government, considering only price and the price-related factors included in the invitation, as provided in subpart 14.4.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1737, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              14.104
              Types of contracts.
              Firm-fixed-price contracts shall be used when the method of contracting is sealed bidding, except that fixed-price contracts with economic price adjustment clauses may be used if authorized in accordance with 16.203 when some flexibility is necessary and feasible. Such clauses must afford all bidders an equal opportunity to bid.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1737, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              14.105
              Solicitations for informational or planning purposes.
              See 15.201(e).
              [48 FR 42171, Sept. 19, 1983, as amended at 62 FR 51270, Sept. 30, 1997]
            
          
          
            Subpart 14.2—Solicitation of Bids
            
              14.201
              Preparation of invitations for bids.
            
            
              14.201-1
              Uniform contract format.
              (a) Contracting officers shall prepare invitations for bids and contracts using the uniform contract format outlined in Table 14-1 to the maximum practicable extent. The use of the format facilitates preparation of the solicitation and contract as well as reference to, and use of, those documents by bidders and contractors. It need not be used for acquisition of the following:
              (1) Construction (see part 36).
              (2) Shipbuilding (including design, construction, and conversion), ship overhaul, and ship repair.
              (3) Subsistence items.
              (4) Supplies or services requiring special contract forms prescribed elsewhere in this regulation that are inconsistent with the uniform contract format.
              (5) Firm-fixed-price or fixed-price with economic price adjustment acquisitions that use the simplified contract format (see 14.201-9).
              (b) Information suitable for inclusion in invitations for bids under the uniform contract format shall also be included in invitations for bids not subject to that format if applicable.

              (c) Solicitations to which the uniform contract format applies shall include Parts I, II, III, and IV. If any section of the uniform contract format does not apply, the contracting officer should so mark that section in the solicitation. Upon award, the contracting officer shall not physically include Part IV in the resulting contract, but shall retain it in the contract file. (See 4.1201(c).) Award by acceptance of a bid on the award portion of Standard Form 33, Solicitation Offer and Award (SF 33), Standard Form 26, Award/Contract (SF 26), or Standard Form 1447, Solicitation/Contract (SF 1447), incorporates Section K, Representations, certifications, and other statements of bidders, in the resultant contract even though not physically attached. The representations and certifications shall be incorporated by reference in the contract by using 52.204-19 (see 4.1202(b)) or for acquisitions of commercial items see 52.212-4(v).
              
                Table 14-1
                Uniform Contract Format
                
                  Section
                  Title
                
                
                  Part I—The Schedule
                  
                
                
                  A
                  Solicitation/contract form
                
                
                  B
                  Supplies or services and prices
                
                
                  C
                  Description/specifications
                
                
                  D
                  Packaging and marking
                
                
                  E
                  Inspection and acceptance
                
                
                  F
                  Deliveries or performance
                
                
                  G
                  Contract administration data
                
                
                  H
                  Special contract requirements
                  
                
                
                  Part II—Contract Clauses
                  
                
                
                  I
                  Contract clauses
                  
                
                
                  Part III—List of Documents, Exhibits, and Other Attachments
                  
                
                
                  J

                  List of documents, exhibits, and other attachments
                  
                
                
                  Part IV—Representations and Instructions
                  
                
                
                  K
                  Representations, certifications, and other statements of bidders
                
                
                  L
                  Instructions, conditions, and notices to bidders
                
                
                  M
                  Evaluation factors for award
                
              
              [48 FR 42171, Sept. 19, 1983, as amended at 54 FR 48982, Nov. 28, 1989; 71 FR 57363, Sept. 28, 2006; 79 FR 70342, Nov. 25, 2014]
            
            
              14.201-2
              Part I—The Schedule.
              The contracting officer shall prepare the Schedule as follows:
              (a) Section A, Solicitation/contract form. (1) Prepare the invitation for bids on SF 33, or the SF 1447, unless otherwise permitted by this regulation. The SF 33 is the first page of the solicitation and includes Section A of the uniform contract format. When the SF 1447 is used as the solicitation document, the information in subdivisions (a)(2)(i) and (a)(2)(iv) of this subsection shall be inserted in block 9 of the SF 1447.
              (2) When the SF 33 or SF 1447 is not used, include the following on the first page of the invitation for bids:
              (i) Name, address, and location of issuing activity, including room and building where bids must be submitted.
              (ii) Invitation for bids number.
              (iii) Date of issuance.
              (iv) Time specified for receipt of bids.
              (v) Number of pages.
              (vi) Requisition or other purchase authority.
              (vii) Requirement for bidder to provide its name and complete address, including street, city, county, State, and ZIP code.
              (viii) A statement that bidders should include in the bid the address to which payment should be mailed, if that address is different from that of the bidder.
              (b) Section B, Supplies or services and prices.Include a brief description of the supplies or services; e.g., line item number, national stock number/part number if applicable, title or name identifying the supplies or services, and quantities (see part 11). The SF 33 and SF 1447 may be supplemented as necessary by the Optional Form 336 (OF 336), Continuation Sheet.
              (c) Section C, Description/specifications. Include any description or specifications needed in addition to Section B to permit full and open competition (see part 11).
              (d) Section D, Packaging and marking. Provide packaging, packing, preservation, and marking requirements, if any.
              (e) Section E, Inspection and acceptance. Include inspection, acceptance, quality assurance, and reliability requirements (see part 46, Quality Assurance).
              (f) Section F, Deliveries or performance. Specify the requirements for time, place, and method of delivery or performance (see subpart 11.4, Delivery or Performance Schedules).
              (g) Section G, Contract administration data. Include any required accounting and appropriation data and any required contract administration information or instructions other than those on the solicitation form.
              (h) Section H, Special contract requirements. Include a clear statement of any special contract requirements that are not included in Section I, Contract clauses, or in other sections of the uniform contract format.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1737, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 51 FR 27119, July 29, 1986; 54 FR 48982, Nov. 28, 1989; 55 FR 38516, Sept. 18, 1990; 60 FR 48248, Sept. 18, 1995; 82 FR 4713, Jan. 13, 2017; 83 FR 42572, Aug. 22, 2018]
            
            
              14.201-3
              Part II—Contract clauses.
              
                Section I, Contract clauses. The contracting officer shall include in this section the clauses required by law or by this regulation and any additional clauses expected to apply to any resulting contract, if these clauses are not required to be included in any other section of the uniform contract format.
              [48 FR 42171, Sept. 19, 1983, as amended at 53 FR 17857, May 18, 1988]
            
            
              14.201-4
              Part III—Documents, exhibits, and other attachments.
              
                Section J, List of documents, exhibits, and other attachments. The contracting officer shall list the title, date, and number of pages for each attached document.
            
            
              14.201-5
              Part IV—Representations and instructions.
              The contracting officer shall prepare the representations and instructions as follows:
              (a) Section K, Representations, certifications, and other statements of bidders. Include in this section those solicitation provisions that require representations, certifications, or the submission of other information by bidders.
              (b) Section L, Instructions, conditions, and notices to bidders. Insert in this section solicitation provisions and other information and instructions not required elsewhere to guide bidders. Invitations shall include the time and place for bid openings, and shall advise bidders that bids will be evaluated without discussions (see 52.214-10 and, for construction contracts, 52.214-19).
              (c) Section M, Evaluation factors for award. Identify the price-related factors other than the bid price that will be considered in evaluating bids and awarding the contract. (See 14.201-8.)
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1737, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 53 FR 17857, May 18, 1988]
            
            
              14.201-6
              Solicitation provisions.
              (a) The provisions prescribed in this subsection apply to preparation and submission of bids in general. See other FAR parts for provisions and clauses related to specific acquisition requirements.
              (b) Insert in all invitations for bids the provisions at—
              (1) 52.214-3, Amendments to Invitations for Bids; and
              (2) 52.214-4, False Statements in Bids.
              (c) Insert the following provisions in invitations for bids:
              (1) 52.214-5, Submission of Bids.
              (2) 52.214-6, Explanation to Prospective Bidders.
              (3) 52.214-7, Late Submissions, Modifications, and Withdrawals of Bids.
              (d) [Reserved]
              (e) Insert in all invitations for bids, except those for construction, the provision at 52.214-10, Contract Award-Sealed Bidding.
              (f) Insert in invitations for bids to which the uniform contract format applies, the provision at 52.214-12, Preparation of Bids.
              (g) [Reserved]
              (h) Insert the provision at 52.214-14, Place of Performance—Sealed Bidding, in invitations for bids except those in which the place of performance is specified by the Government.
              (i) Insert the provision at 52.214-15, Period for Acceptance of Bids, in invitations for bids (IFB's) that are not issued on SF 33 or SF 1447 except IFB's (1) for construction work or (2) in which the Government specifies a minimum acceptance period.
              (j) Insert the provision at 52.214-16, Minimum Bid Acceptance Period, in invitations for bids, except for construction, if the contracting officer determines that a minimum acceptance period must be specified.
              (k) [Reserved]
              (l) Insert the provision at 52.214-18, Preparation of Bids—Construction, in invitations for bids for construction work.
              (m) Insert the provision at 52.214-19, Contract Award—Sealed Bidding—Construction, in all invitations for bids for construction work.
              (n) [Reserved]
              
              (o)(1) Insert the provision at 52.214-20, Bid Samples, in invitations for bids if bid samples are required.
              (2) If it appears that the conditions in 14.202-4(e)(1) will apply and the contracting officer anticipates granting waivers and—
              (i) If the nature of the required product does not necessitate limiting the grant of a waiver to a product produced at the same plant in which the product previously acquired or tested was produced, use the provision with its Alternate I; or
              (ii) If the nature of the required product necessitates limiting the grant of a waiver to a product produced at the same plant in which the product previously acquired or tested was produced, use the provision with its Alternate II.
              (3) See 14.202-4(e)(2) regarding waiving the requirement for all bidders.
              (p)(1) Insert the provision at 52.214-21, Descriptive Literature, in invitations for bids if (i) descriptive literature is required to evaluate the technical acceptability of an offered product and (ii) the required information will not be readily available unless it is submitted by bidders.
              (2) Use the basic clause with its Alternate I if the possibility exists that the contracting officer may waive the requirement for furnishing descriptive literature for a bidder offering a previously supplied product that meets specification requirements of the current solicitation.
              (3) See 14.202-5(d)(2) regarding waiving the requirement for all bidders.
              (q) Insert the provision at 52.214-22, Evaluation of Bids for Multiple Awards, in invitations for bids if the contracting officer determines that multiple awards might be made if doing so is economically advantageous to the Government.
              (r) Insert the provision at 52.214-23, Late Submissions, Modifications, Revisions, and Withdrawals of Technical Proposals under Two-Step Sealed Bidding, in solicitations for technical proposals in step one of two-step sealed bidding.
              (s) Insert the provision at 52.214-24, Multiple Technical Proposals, in solicitations for technical proposals in step one of two-step sealed bidding if the contracting officer permits the submission of multiple technical proposals.
              (t) Insert the provision at 52.214-25, Step Two of Two-Step Sealed Bidding, in invitations for bids issued under step two of two-step sealed bidding.
              (u) [Reserved]
              (v) Insert the provision at 52.214-31, Facsimile Bids, in solicitations if facsimile bids are authorized (see 14.202-7).
              (w) Insert the provision at 52.214-34, Submission of Offers in the English Language, in solicitations that include any of the clauses prescribed in 25.1101 or 25.1102. It may be included in other solicitations when the contracting officer decides that it is necessary.
              (x) Insert the provision at 52.214-35, Submission of Offers in U.S. Currency, in solicitations that include any of the clauses prescribed in 25.1101 or 25.1102, unless the contracting officer includes the clause at 52.225-17, Evaluation of Foreign Currency Offers, as prescribed in 25.1103(d). It may be included in other solicitations when the contracting officer decides that it is necessary.
              [48 FR 42171, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 14.201-6, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              14.201-7
              Contract clauses.
              (a) When contracting by sealed bidding, the contracting officer shall insert the clause at 52.214-26, Audit and Records-Sealed Bidding, in solicitations and contracts as follows:
              (1) Use the basic clause if—
              (i) The acquisition will not use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5); and
              (ii) The contract amount is expected to exceed the threshold at 15.403-4(a)(1) for submission of certified cost or pricing data.

              (2)(i) If the acquisition will use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009, use the clause with its Alternate I in all solicitations and contracts.
              
              (ii)(A) In the case of a bilateral contract modification that will use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009, the contracting officer shall specify applicability of Alternate I to that modification.
              (B) In the case of a task- or delivery-order contract in which not all orders will use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009, the contracting officer shall specify the task or delivery orders to which Alternate I applies.
              (b)(1) When contracting by sealed bidding, the contracting officer shall insert the clause at 52.214-27, Price Reduction for Defective Certified Cost or Pricing Data—Modifications—Sealed Bidding, in solicitations and contracts if the contract amount is expected to exceed the threshold for submission of certified cost or pricing data at 15.403-4(a)(1).
              (2) In exceptional cases, the head of the contracting activity may waive the requirement for inclusion of the clause in a contract with a foreign government or agency of that government. The authorizations for the waiver and the reasons for granting it shall be in writing.
              (c)(1) When contracting by sealed bidding, the contracting officer shall—
              (i) Insert the clause at 52.214-28, Subcontractor Certified Cost or Pricing Data—Modifications—Sealed Bidding, in solicitations and contracts if the contract amount is expected to exceed the threshold for submission of certified cost or pricing data at 15.403-4(a)(1); or
              (ii) Upon request of a contractor in connection with a prime contract entered into before July 1, 2018, the contracting officer shall modify the contract without requiring consideration to replace clause 52.214-28, Subcontractor Certified Cost or Pricing Data—Modifications—Sealed Bidding, with its Alternate I.
              (2) In exceptional cases, the head of the contracting activity may waive the requirement for inclusion of the clause in a contract with a foreign government or agency of that government. The authorizations for the waiver and the reasons for granting it shall be in writing.
              (d) When contracting by sealed bidding, the contracting officer shall insert the clause at 52.214-29, Order of Precedence—Sealed Bidding, in solicitations and contracts to which the uniform contract format applies.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1738, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 51 FR 2649, Jan. 17, 1986; 56 FR 67413, Dec. 30, 1991; 59 FR 62499, Dec. 5, 1994; 60 FR 42650, Aug. 16, 1995; 60 FR 48211, Sept. 18, 1995; 62 FR 51270, Sept. 30, 1997; 74 FR 14648, Mar. 31, 2009; 75 FR 34281, June 16, 2010; 75 FR 53142, Aug. 30, 2010; 85 FR 40073, July 2, 2020]
            
            
              14.201-8
              Price-related factors.
              The factors set forth in paragraphs (a) through (e) below may be applicable in evaluation of bids for award and shall be included in the solicitation when applicable. (See 14.201-5(c).)
              (a) Foreseeable costs or delays to the Government resulting from such factors as differences in inspection, locations of supplies, and transportation. If bids are on an f.o.b. origin basis (see 47.303 and 47.305), transportation costs to the designated points shall be considered in determining the lowest cost to the Government.
              (b) Changes made, or requested by the bidder, in any of the provisions of the invitation for bids, if the change does not constitute a ground for rejection under 14.404.
              (c) Advantages or disadvantages to the Government that might result from making more than one award (see 14.201-6(q)). The contracting officer shall assume, for the purpose of making multiple awards, that $500 would be the administrative cost to the Government for issuing and administering each contract awarded under a solicitation. Individual awards shall be for the items or combinations of items that result in the lowest aggregate cost to the Government, including the assumed administrative costs.
              (d) Federal, State, and local taxes (see part 29).

              (e) Origin of supplies, and, if foreign, the application of the Buy American statute or any other prohibition on foreign purchases (see part 25).
              [50 FR 1738, Jan. 11, 1985, and 50 FR 52429, Dec. 23, 1985; 55 FR 25527, June 21, 1990; 79 FR 24201, Apr. 29, 2014]
            
            
              14.201-9
              Simplified contract format.
              
                Policy. For firm-fixed-price or fixed-price with economic price adjustment acquisitions of supplies and services, the contracting officer may use the simplified contract format in lieu of the uniform contract format (see 14.201-1). The contracting officer has flexibility in preparation and organization of the simplified contract format. However, the following format should be used to the maximum practical extent:
              (a) Solicitation/contract form. Standard Form (SF) 1447, Solicitation/Contract, shall be used as the first page of the solicitation.
              (b) Contract schedule. Include the following for each line item:
              (1) Line item number.
              (2) Description of supplies or services, or data sufficient to identify the requirement.
              (3) Quantity and unit of issue.
              (4) Unit price and amount.
              (5) Packaging and marking requirements.
              (6) Inspection and acceptance, quality assurance, and reliability requirements.
              (7) Place of delivery, performance and delivery dates, period of performance, and f.o.b. point.
              (8) Other item-peculiar information as necessary (e.g., individual fund citations).
              (c) Clauses. Include the clauses required by this regulation. Additional clauses shall be incorporated only when considered absolutely necessary to the particular acquisition.
              (d) List of documents and attachments. Include if necessary.
              (e) Representations and instructions—(1) Representations and certifications. Insert those solicitation provisions that require representations, certifications, or the submission of other information by offerors.
              (2) Instructions, conditions, and notices. Include the solicitation provisions required by 14.201-6. Include any other information/instructions necessary to guide offerors.
              (3) Evaluation factors for award. Insert all evaluation factors and any significant subfactors for award.
              (4) Upon award, the contracting officer need not physically include the provisions in subparagraphs (e)(1), (2), and (3) of this subsection in the resulting contract, but shall retain them in the contract file. Award by acceptance of a bid on the award portion of SF 1447 incorporates the representations, certifications, and other statements of bidders in the resultant contract even though not physically attached.
              [54 FR 48983, Nov. 28, 1989, as amended at 56 FR 41733, Aug. 22, 1991; 82 FR 4713, Jan. 13, 2017]
            
            
              14.202
              General rules for solicitation of bids.
            
            
              14.202-1
              Bidding time.
              (a) Policy. A reasonable time for prospective bidders to prepare and submit bids shall be allowed in all invitations, consistent with the needs of the Government. (For construction contracts, see 36.213-3(a).) A bidding time (i.e., the time between issuance of the solicitation and opening of bids) of at least 30 calendar days shall be provided when synopsis is required by subpart 5.2.
              (b) Factors to be considered. Because of unduly limited bidding time, some potential sources may be precluded from bidding and others may be forced to include amounts for contingencies that, with additional time, could be eliminated. To avoid unduly restricting competition or paying higher-than-necessary prices, consideration shall be given to such factors as the following in establishing a reasonable bidding time: (1) degree of urgency; (2) complexity of requirement; (3) anticipated extent of subcontracting; (4) whether use was made of presolicitation notices; (5) geographic distribution of bidders; and (6) normal transmittal time for both invitations and bids.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1738, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 60 FR 34737, July 3, 1995; 62 FR 272, Jan. 2, 1997]
            
            
              
              14.202-2
              [Reserved]
            
            
              14.202-3
              Bid envelopes.
              (a) Postage or envelopes bearing Postage and Fees Paid indicia shall not be distributed with the invitation for bids or otherwise supplied to prospective bidders.
              (b) To provide for ready identification and proper handling of bids, Optional Form 17, Offer Label, may be furnished with each bid set. The form may be obtained from the General Services Administration (see 53.107).
              [48 FR 42171, Sept. 19, 1983, as amended at 59 FR 67033, Dec. 28, 1994]
            
            
              14.202-4
              Bid samples.
              (a) Policy. (1) Bidders shall not be required to furnish bid samples unless there are characteristics of the product that cannot be described adequately in the specification or purchase description.
              (2) Bid samples will be used only to determine the responsiveness of the bid and will not be used to determine a bidder's ability to produce the required items.
              (3) Bid samples may be examined for any required characteristic, whether or not such characteristic is adequately described in the specification, if listed in accordance with paragraph (d)(1)(ii) of this section.
              (4) Bids will be rejected as nonresponsive if the sample fails to conform to each of the characteristics listed in the invitation.
              (b) When to use. The use of bid samples would be appropriate for products that must be suitable from the standpoint of balance, facility of use, general “feel,” color, pattern, or other characteristics that cannot be described adequately in the specification. However, when more than a minor portion of the characteristics of the product cannot be adequately described in the specification, products should be acquired by two-step sealed bidding or negotiation, as appropriate.
              (c) Justification. The reasons why acceptable products cannot be acquired without the submission of bid samples shall be set forth in the contract file, except where the submission is required by the formal specifications (Federal, Military, or other) applicable to the acquisition.
              (d) Requirements for samples in invitations for bids. (1) Invitations for bids shall—
              (i) State the number and, if appropriate, the size of the samples to be submitted and otherwise fully describe the samples required; and
              (ii) List all the characteristics for which the samples will be examined.
              (2) If bid samples are required, see 14.201-6(o).
              (e) Waiver of requirement for bid samples. (1) The requirement for furnishing bid samples may be waived when a bidder offers a product previously or currently being contracted for or tested by the Government and found to comply with specification requirements conforming in every material respect with those in the current invitation for bids. When the requirement may be waived, see 14.201-6(o)(2).
              (2) Where samples required by a Federal, Military, or other formal specification are not considered necessary and a waiver of the sample requirements of the specification has been authorized, a statement shall be included in the invitation that notwithstanding the requirements of the specification, samples will not be required.
              (f) Unsolicited samples. Bid samples furnished with a bid that are not required by the invitation generally will not be considered as qualifying the bid and will be disregarded. However, the bid sample will not be disregarded if it is clear from the bid or accompanying papers that the bidder's intention was to qualify the bid. (See 14.404-2(d) if the qualification does not conform to the solicitation.)
              (g) Handling bid samples. (1) Samples that are not destroyed in testing shall be returned to bidders at their request and expense, unless otherwise specified in the invitation.
              (2) Disposition instructions shall be requested from bidders and samples disposed of accordingly.

              (3) Samples ordinarily will be returned collect to the address from which received if disposition instructions are not received within 30 days. Small items may be returned by mail, postage prepaid.
              
              (4) Samples that are to be retained for inspection purposes in connection with deliveries shall be transmitted to the inspecting activity concerned, with instructions to retain the sample until completion of the contract or until disposition instructions are furnished.
              (5) Where samples are consumed or their usefulness is impaired by tests, they will be disposed of as scrap unless the bidder requests their return.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1738, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 67 FR 13055, Mar. 20, 2002; 75 FR 13425, Mar. 19, 2010]
            
            
              14.202-5
              Descriptive literature.
              (a) Policy. Contracting officers must not require bidders to furnish descriptive literature unless it is needed before award to determine whether the products offered meet the specification and to establish exactly what the bidder proposes to furnish.
              (b) Justification. The contracting officer must document in the contract file the reasons why product acceptability cannot be determined without the submission of descriptive literature, except when the contract specifications require submission.
              (c) Requirements of invitation for bids. (1) The invitation must clearly state—
              (i) What descriptive literature the bidders must furnish;
              (ii) The purpose for requiring the literature;
              (iii) The extent of its consideration in the evaluation of bids; and
              (iv) The rules that will apply if a bidder fails to furnish the literature before bid opening or if the literature provided does not comply with the requirements of the invitation.
              (2) If bidders must furnish descriptive literature, see 14.201-6(p).
              (d) Waiver of requirement for descriptive literature. (1) The contracting officer may waive the requirement for descriptive literature if—
              (i) The bidder states in the bid that the product being offered is the same as a product previously or currently being furnished to the contracting activity; and
              (ii) The contracting officer determines that the product offered by the bidder complies with the specification requirements of the current invitation for bids. When the contracting officer waives the requirement, see 14.201-6(p)(2).
              (2) When descriptive literature is not necessary and a waiver of literature requirements of a specification has been authorized, the contracting officer must include a statement in the invitation that, despite the requirements of the specifications, descriptive literature will not be required.
              (3) If the solicitation provides for a waiver, a bidder may submit a bid on the basis of either the descriptive literature furnished with the bid or a previously furnished product. If the bid is submitted on one basis, the bidder may not have it considered on the other basis after bids are opened.
              (e) Unsolicited descriptive literature. If descriptive literature is furnished when it is not required by the invitation for bids, the procedures set forth in 14.202-4(f) must be followed.
              [67 FR 13055, Mar. 20, 2002]
            
            
              14.202-6
              Final review of invitations for bids.
              Each invitation for bids shall be thoroughly reviewed before issuance to detect and correct discrepancies or ambiguities that could limit competition or result in the receipt of nonresponsive bids. Contracting officers are responsible for the reviews.
            
            
              14.202-7
              Facsimile bids.
              (a) Unless prohibited or otherwise restricted by agency procedures, contracting officers may authorize facsimile bids (see 14.201-6(v)). In determining whether or not to authorize facsimile bids, the contracting officer shall consider factors such as—
              (1) Anticipated bid size and volume;
              (2) Urgency of the requirement;
              (3) Frequency of price changes;
              (4) Availability, reliability, speed, and capacity of the receiving facsimile equipment; and
              (5) Adequacy of administrative procedures and controls for receiving, identifying, recording, and safeguarding facsimile bids, and ensuring their timely delivery to the bids opening location.

              (b) If facsimile bids are authorized, contracting officers may, after the date set for bid opening, request the apparently successful offeror to provide the complete original signed bid.
              [54 FR 48983, Nov. 28, 1989, as amended at 64 FR 51838, Sept. 24, 1999]
            
            
              14.202-8
              Electronic bids.
              In accordance with subpart 4.5, contracting officers may authorize use of electronic commerce for submission of bids. If electronic bids are authorized, the solicitation shall specify the electronic commerce method(s) that bidders may use.
              [60 FR 34737, July 3, 1995]
            
            
              14.203
              Methods of soliciting bids.
            
            
              14.203-1
              Transmittal to prospective bidders.
              Invitations for bids or presolicitation notices must be provided in accordance with 5.102. When a contracting office is located in the United States, any solicitation sent to a prospective bidder located outside the United States shall be sent by electronic data interchange or air mail if security classification permits.
              [68 FR 28081, May 22, 2003, as amended at 68 FR 43856, July 24, 2003]
            
            
              14.203-2
              Dissemination of information concerning invitations for bids.
              Procedures concerning display of invitations for bids in a public place, information releases to newspapers and trade journals, paid advertisements, and synopsizing through the Governmentwide point of entry (GPE) are set forth in 5.101 and Subpart 5.2.
              [66 FR 27413, May 16, 2001, as amended at 71 FR 20300, Apr. 19, 2006]
            
            
              14.203-3
              Master solicitation.
              The master solicitation is provided to potential sources who are requested to retain it for continued and repetitive use. Individual solicitations must reference the date of the current master solicitation and identify any changes. The contracting officer must—
              (a) Make available copies of the master solicitation on request; and
              (b) Provide the cognizant contract administration activity a current copy of the master solicitation.
              [66 FR 2128, Jan. 10, 2001]
            
            
              14.204
              Records of invitations for bids and records of bids.
              (a) Each contracting office shall retain a record of each invitation that it issues and each abstract or record of bids. Contracting officers shall review and utilize the information available in connection with subsequent acquisitions of the same or similar items.
              (b) The file for each invitation shall show the distribution that was made and the date the invitation was issued. The names and addresses of prospective bidders who requested the invitation and were not included on the original solicitation list shall be added to the list and made a part of the record.
            
            
              14.205
              Presolicitation notices.
              In lieu of initially forwarding complete bid sets, the contracting officer may send presolicitation notices to concerns. The notice shall—
              (a) Specify the final date for receipt of requests for a complete bid set;
              (b) Briefly describe the requirement and furnish other essential information to enable concerns to determine whether they have an interest in the invitation; and
              (c) Normally not include drawings, plans, and specifications. The return date of the notice must be sufficiently in advance of the mailing date of the invitation for bids to permit an accurate estimate of the number of bid sets required. Bid sets shall be sent to concerns that request them in response to the notice.
              [68 FR 43856, July 24, 2003]
            
            
              14.206
              [Reserved]
            
            
              14.207
              Pre-bid conference.

              A pre-bid conference may be used, generally in a complex acquisition, as a means of briefing prospective bidders and explaining complicated specifications and requirements to them as early as possible after the invitation has been issued and before the bids are opened. It shall never be used as a substitute for amending a defective or ambiguous invitation. The conference shall be conducted in accordance with the procedure prescribed in 15.201.
              [48 FR 42171, Sept. 19, 1983, as amended at 62 FR 51270, Sept. 30, 1997]
            
            
              14.208
              Amendment of invitation for bids.
              (a) If it becomes necessary to make changes in quantity, specifications, delivery schedules, opening dates, etc., or to correct a defective or ambiguous invitation, such changes shall be accomplished by amendment of the invitation for bids using Standard Form 30, Amendment of Solicitation/Modification of Contract. The fact that a change was mentioned at a pre-bid conference does not relieve the necessity for issuing an amendment. Amendments shall be sent, before the time for bid opening, to everyone to whom invitations have been furnished and shall be displayed in the bid room.
              (b) Before amending an invitation for bids, the contracting officer shall consider the period of time remaining until bid opening and the need to extend this period.
              (c) Any information given to a prospective bidder concerning an invitation for bids shall be furnished promptly to all other prospective bidders as an amendment to the invitation (1) if such information is necessary for bidders to submit bids or (2) if the lack of such information would be prejudicial to uninformed bidders. The information shall be furnished even though a pre-bid conference is held. No award shall be made on the invitation unless such amendment has been issued in sufficient time to permit all prospective bidders to consider such information in submitting or modifying their bids.
              [48 FR 42171, Sept. 19, 1983, as amended at 81 FR 83098, Nov. 18, 2016]
            
            
              14.209
              Cancellation of invitations before opening.
              (a) The cancellation of an invitation for bids usually involves a loss of time, effort, and money spent by the Government and bidders. Invitations should not be cancelled unless cancellation is clearly in the public interest; e.g., (1) where there is no longer a requirement for the supplies or services or (2) where amendments to the invitation would be of such magnitude that a new invitation is desirable.
              (b) When an invitation issued other than electronically is cancelled, bids that have been received shall be returned unopened to the bidders and notice of cancellation shall be sent to all prospective bidders to whom invitations were issued. When an invitation issued electronically is cancelled, a general notice of cancellation shall be posted electronically, the bids received shall not be viewed, and the bids shall be purged from primary and backup data storage systems.
              (c) The notice of cancellation shall (1) identify the invitation for bids by number and short title or subject matter, (2) briefly explain the reason the invitation is being cancelled, and (3) where appropriate, assure prospective bidders that they will be given an opportunity to bid on any resolicitation of bids or any future requirements for the type of supplies or services involved. Cancellations shall be recorded in accordance with 14.403(d).
              [48 FR 42171, Sept. 19, 1983, as amended at 60 FR 34737, July 3, 1995; 62 FR 12692, Mar. 17, 1997]
            
            
              14.210
              Qualified products.
              See subpart 9.2.
            
            
              14.211
              Release of acquisition information.
              (a) Before solicitation. Information concerning proposed acquisitions shall not be released outside the Government before solicitation except for presolicitation notices in accordance with 14.205 or 36.213-2, or long-range acquisition estimates in accordance with 5.404, or synopses in accordance with 5.201. Within the Government, such information shall be restricted to those having a legitimate interest. Releases of information shall be made (1) to all prospective bidders, and (2) as nearly as possible at the same time, so that one prospective bidder shall not be given unfair advantage over another. See 3.104 regarding requirements for proprietary and source selection information including access to and disclosure thereof.
              
              (b) After solicitation. Discussions with prospective bidders regarding a solicitation shall be conducted and technical or other information shall be transmitted only by the contracting officer or superiors having contractual authority or by others specifically authorized. Such personnel shall not furnish any information to a prospective bidder that alone or together with other information may afford an advantage over others. However, general information that would not be prejudicial to other prospective bidders may be furnished upon request; e.g., explanation of a particular contract clause or a particular condition of the schedule in the invitation for bids, and more specific information or clarifications may be furnished by amending the solicitation (see 14.208).
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1738, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 55 FR 36795, Sept. 6, 1990; 62 FR 272, Jan. 2, 1997; 68 FR 43856, July 24, 2003]
            
            
              14.212
              Economic purchase quantities (supplies).
              Contracting officers shall comply with the economic purchase quantity planning requirements for supplies in subpart 7.2. See 7.203 for instructions regarding use of the provision at 52.207-4, Economic Purchase Quantity—Supplies, and 7.204 for guidance on handling responses to that provision.
              [50 FR 35479, Aug. 30, 1985]
            
            
              14.213-14.214
              [Reserved]
            
          
          
            Subpart 14.3—Submission of Bids
            
              14.301
              Responsiveness of bids.
              (a) To be considered for award, a bid must comply in all material respects with the invitation for bids. Such compliance enables bidders to stand on an equal footing and maintain the integrity of the sealed bidding system.
              (b) Facsimile bids shall not be considered unless permitted by the solicitation (see 14.202-7).
              (c) Bids should be filled out, executed, and submitted in accordance with the instructions in the invitation. If a bidder uses its own bid form or a letter to submit a bid, the bid may be considered only if (1) the bidder accepts all the terms and conditions of the invitation and (2) award on the bid would result in a binding contract with terms and conditions that do not vary from the terms and conditions of the invitation.
              (d) Bids submitted by electronic commerce shall be considered only if the electronic commerce method was specifically stipulated or permitted by the solicitation.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1738, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 54 FR 48983, Nov. 28, 1989; 60 FR 34738, July 3, 1995; 81 FR 83098, Nov. 18, 2016]
            
            
              14.302
              Bid submission.
              Bids shall be submitted so that they will be received in the office designated in the invitation for bids not later than the exact time set for opening of bids.
              [81 FR 83098, Nov. 18, 2016]
            
            
              14.303
              Modification or withdrawal of bids.
              (a) Bids may be modified or withdrawn by any method authorized by the solicitation, if notice is received in the office designated in the solicitation not later than the exact time set for opening of bids. If the solicitation authorizes facsimile bids, bids may be modified or withdrawn via facsimile received at any time before the exact time set for receipt of bids, subject to the conditions specified in the provision prescribed in 14.201-6(v). Modifications received by facsimile shall be sealed in an envelope by a proper official.
              (1) The official shall—
              (i) Write on the envelope—
              (A) The date and time of receipt and by whom; and
              (B) The number of invitation for bids; and
              (ii) Sign the envelope.
              (2) No information contained in the envelope shall be disclosed before the time set for bid opening.
              (b) A bid may be withdrawn in person by a bidder or its authorized representative if, before the exact time set for opening of bids, the identity of the persons requesting withdrawal is established and that person signs a receipt for the bid.

              (c) Upon withdrawal of an electronically transmitted bid, the data received shall not be viewed and shall be purged from primary and backup data storage systems.
              [48 FR 42171, Sept. 19, 1983, as amended at 54 FR 48983, Nov. 28, 1989; 60 FR 34738, July 3, 1995; 64 FR 51838, Sept. 24, 1999; 81 FR 83098, Nov. 18, 2016]
            
            
              14.304
              Submission, modification, and withdrawal of bids.

              (a) Bidders are responsible for submitting bids, and any modifications or withdrawals, so as to reach the Government office designated in the invitation for bid (IFB) by the time specified in the IFB. They may use any transmission method authorized by the IFB (i.e., regular mail, electronic commerce, or facsimile). If no time is specified in the IFB, the time for receipt is 4:30 p.m., local time, for the designated Government office on the date that bids are due.
              (b)(1) Any bid, modification, or withdrawal of a bid received at the Government office designated in the IFB after the exact time specified for receipt of bids is “late” and will not be considered unless it is received before award is made, the contracting officer determines that accepting the late bid would not unduly delay the acquisition; and—
              (i) If it was transmitted through an electronic commerce method authorized by the IFB, it was received at the initial point of entry to the Government infrastructure not later than 5:00 p.m. one working day prior to the date specified for receipt of bids; or
              (ii) There is acceptable evidence to establish that it was received at the Government installation designated for receipt of bids and was under the Government's control prior to the time set for receipt of bids.
              (2) However, a late modification of an otherwise successful bid, that makes its terms more favorable to the Government, will be considered at any time it is received and may be accepted.
              (c) Acceptable evidence to establish the time of receipt at the Government installation includes the time/date stamp of that installation on the bid wrapper, other documentary evidence of receipt maintained by the installation, or oral testimony or statements of Government personnel.
              (d) If an emergency or unanticipated event interrupts normal Government processes so that bids cannot be received at the Government office designated for receipt of bids by the exact time specified in the IFB, and urgent Government requirements preclude amendment of the bid opening date, the time specified for receipt of bids will be deemed to be extended to the same time of day specified in the IFB on the first work day on which normal Government processes resume.
              (e) Bids may be withdrawn by written notice received at any time before the exact time set for receipt of bids. If the IFB authorizes facsimile bids, bids may be withdrawn via facsimile received at any time before the exact time set for receipt of bids, subject to the conditions specified in the provision at 52.214-31, Facsimile Bids. A bid may be withdrawn in person by a bidder or its authorized representative if, before the exact time set for receipt of bids, the identity of the person requesting withdrawal is established and the person signs a receipt for the bid. Upon withdrawal of an electronically transmitted bid, the data received must not be viewed and, where practicable, must be purged from primary and backup data storage systems.
              (f) The contracting officer must promptly notify any bidder if its bid, modification, or withdrawal was received late, and must inform the bidder whether its bid will be considered, unless contract award is imminent and the notices prescribed in 14.409 would suffice.
              (g) Late bids and modifications that are not considered must be held unopened, unless opened for identification, until after award and then retained with other unsuccessful bids. However, any bid bond or guarantee must be returned.
              (h) If available, the following must be included in the contract files for each late bid, modification, or withdrawal:
              (1) The date and hour of receipt.
              (2) A statement, with supporting rationale, regarding whether the bid was considered for award.
              (3) The envelope, wrapper, or other evidence of the date of receipt.
              [64 FR 51838, Sept. 24, 1999]
            
          
          
            
            Subpart 14.4—Opening of Bids and Award of Contract
            
              14.400
              Scope of subpart.
              This subpart contains procedures for the receipt, handling, opening, and disposition of bids including mistakes in bids, and subsequent award of contracts.
              [48 FR 42171, Sept. 19, 1983, as amended at 63 FR 58594, Oct. 30, 1998].
            
            
              14.401
              Receipt and safeguarding of bids.

              (a) All bids (including modifications) received before the time set for the opening of bids shall be kept secure. Except as provided in paragraph (b) of this section, the bids shall not be opened or viewed, and shall remain in a locked bid box, a safe, or in a secured, restricted-access electronic bid box. If an invitation for bids is cancelled, bids shall be returned to the bidders. Necessary precautions shall be taken to ensure the security of the bid box or safe. Before bid opening, information concerning the identity and number of bids received shall be made available only to Government employees. Such disclosure shall be only on a need to know basis. When bid samples are submitted, they shall be handled with sufficient care to prevent disclosure of characteristics before bid opening.
              (b) Envelopes marked as bids but not identifying the bidder or the solicitation may be opened solely for the purpose of identification, and then only by an official designated for this purpose. If a sealed bid is opened by mistake (e.g., because it is not marked as being a bid), the envelope shall be signed by the opener, whose position shall also be written thereon, and delivered to the designated official. This official shall immediately write on the envelope (1) an explanation of the opening, (2) the date and time opened, and (3) the invitation for bids number, and shall sign the envelope. The official shall then immediately reseal the envelope.
              [48 FR 42171, Sept. 19, 1983, as amended at 60 FR 34738, July 3, 1995]
            
            
              14.402
              Opening of bids.
            
            
              14.402-1
              Unclassified bids.
              (a) The bid opening officer shall decide when the time set for opening bids has arrived and shall inform those present of that decision. The officer shall then (1) personally and publicly open all bids received before that time, (2) if practical, read the bids aloud to the persons present, and (3) have the bids recorded. The original of each bid shall be carefully safeguarded, particularly until the abstract of bids required by 14.403 has been made and its accuracy verified.
              (b) Performance of the procedure in paragraph (a) above may be delegated to an assistant, but the bid opening officer remains fully responsible for the actions of the assistant.
              (c) Examination of bids by interested persons shall be permitted if it does not interfere unduly with the conduct of Government business. Original bids shall not be allowed to pass out of the hands of a Government official unless a duplicate bid is not available for public inspection. The original bid may be examined by the public only under the immediate supervision of a Government official and under conditions that preclude possibility of a substitution, addition, deletion, or alteration in the bid.
            
            
              14.402-2
              Classified bids.
              The general public may not attend bid openings for classified acquisitions. A bidder or its representative may attend and record the results if the individual has the appropriate security clearance. The contracting officer also may make the bids available at a later time to properly cleared individuals who represent bidders. No public record shall be made of bids or bid prices received in response to classified invitations for bids.
              [67 FR 6114, Feb. 8, 2002]
            
            
              14.402-3
              Postponement of openings.
              (a) A bid opening may be postponed even after the time scheduled for bid opening (but otherwise in accordance with 14.208) and—

              (1) The contracting officer has reason to believe that the bids of an important segment of bidders have been delayed in the mails, or in the communications system specified for transmission of bids, for causes beyond their control and without their fault or negligence (e.g., flood, fire, accident, weather conditions, strikes, or Government equipment blackout or malfunction when bids are due); or
              (2) Emergency or unanticipated events interrupt normal governmental processes so that the conduct of bid openings as scheduled is impractical.
              (b) At the time of a determination to postpone a bid opening under subparagraph (a)(1) above, an announcement of the determination shall be publicly posted. If practical before issuance of a formal amendment of the invitation, the determination shall be otherwise communicated to prospective bidders who are likely to attend the scheduled bid opening.
              (c) In the case of paragraph (a)(2) of this section, and when urgent Government requirements preclude amendment of the solicitation as prescribed in 14.208, the time specified for opening of bids will be deemed to be extended to the same time of day specified in the solicitation on the first work day on which normal Government processes resume. In such cases, the time of actual bid opening shall be deemed to be the time set for bid opening for the purpose of determining “late bids” under 14.304. A note should be made on the abstract of bids or otherwise added to the file explaining the circumstances of the postponement.
              [48 FR 42171, Sept. 19, 1983, as amended at 60 FR 34738, July 3, 1995; 61 FR 31619, June 20, 1996]
            
            
              14.403
              Recording of bids.
              (a) Standard Form 1409, Abstract of Offers, or Optional Form 1419, Abstract of Offers—Construction (or automated equivalent), shall be completed and certified as to its accuracy by the bid opening officer as soon after bid opening as practicable. Where bid items are too numerous to warrant complete recording of all bids, abstract entries for individual bids may be limited to item numbers and bid prices. In preparing these forms, the extra columns and SF 1410, Abstract of Offers—Continuation, and OF 1419A, Abstract of Offers—Construction, Continuation Sheet, may be used to label and record such information as the contracting activity deems necessary.
              (b) Abstracts of offers for unclassified acquisitions shall be available for public inspection. Such abstracts shall not contain information regarding failure to meet minimum standards of responsibility, apparent collusion of bidders, or other notations properly exempt from disclosure to the public in accordance with agency regulations implementing subpart 24.2.
              (c) The forms identified in paragraph (a) of this section need not be used by the Defense Energy Support Center for acquisitions of coal or petroleum products or by the Defense Supply Center Philadelphia for perishable subsistence items.
              (d) If an invitation for bids is cancelled before the time set for bid opening, this fact shall be recorded together with a statement of the number of bids invited and the number of bids received.
              [48 FR 42171, Sept. 19, 1983, as amended at 54 FR 29280, July 11, 1989; 69 FR 59704, Oct. 5, 2004]
            
            
              14.404
              Rejection of bids.
            
            
              14.404-1
              Cancellation of invitations after opening.
              (a)(1) Preservation of the integrity of the competitive bid system dictates that, after bids have been opened, award must be made to that responsible bidder who submitted the lowest responsive bid, unless there is a compelling reason to reject all bids and cancel the invitation.
              (2) Every effort shall be made to anticipate changes in a requirement before the date of opening and to notify all prospective bidders of any resulting modification or cancellation. This will permit bidders to change their bids and prevent unnecessary exposure of bid prices.

              (3) As a general rule, after the opening of bids, an invitation should not be cancelled and resolicited due solely to increased requirements for the items being acquired. Award should be made on the initial invitation for bids and the additional quantity should be treated as a new acquisition.
              
              (b) When it is determined before award but after opening that the requirements of 11.201 (relating to the availability and identification of specifications) have not been met, the invitation shall be cancelled.
              (c) Invitations may be cancelled and all bids rejected before award but after opening when, consistent with paragraph (a)(1) above, the agency head determines in writing that—
              (1) Inadequate or ambiguous specifications were cited in the invitation;
              (2) Specifications have been revised;
              (3) The supplies or services being contracted for are no longer required;
              (4) The invitation did not provide for consideration of all factors of cost to the Government, such as cost of transporting Government-furnished property to bidders' plants;
              (5) Bids received indicate that the needs of the Government can be satisfied by a less expensive article differing from that for which the bids were invited;
              (6) All otherwise acceptable bids received are at unreasonable prices, or only one bid is received and the contracting officer cannot determine the reasonableness of the bid price;
              (7) The bids were not independently arrived at in open competition, were collusive, or were submitted in bad faith (see subpart 3.3 for reports to be made to the Department of Justice);
              (8) No responsive bid has been received from a responsible bidder.
              (9) A cost comparison as prescribed in OMB Circular A-76 and subpart 7.3 shows that performance by the Government is more economical; or
              (10) For other reasons, cancellation is clearly in the public's interest.
              (d) Should administrative difficulties be encountered after bid opening that may delay award beyond bidders' acceptance periods, the several lowest bidders whose bids have not expired (irrespective of the acceptance period specified in the bid) should be requested, before expiration of their bids, to extend in writing the bid acceptance period (with consent of sureties, if any) in order to avoid the need for resoliciting.
              (e) Under some circumstances, completion of the acquisition after cancellation of the invitation for bids may be appropriate.
              (1) If the invitation for bids has been cancelled for the reasons specified in subparagraphs (c) (6), (7), or (8) of this subsection, and the agency head has authorized, in the determination in paragraph (c) of this subsection, the completion of the acquisition through negotiation, the contracting officer shall proceed in accordance with paragraph (f) of this subsection.
              (2) If the invitation for bids has been cancelled for the reasons specified in subparagraphs (c) (1), (2), (4), (5), or (10) of this subsection, or for the reasons in subparagraphs (c) (6), (7), or (8) of this subsection and completion through negotiation is not authorized under subparagraph (e)(1) of this subsection, the contracting officer shall proceed with a new acquisition.
              (f) When the agency head has determined, in accordance with paragraph (e)(1) of this subsection, that an invitation for bids should be canceled and that use of negotiation is in the Government's interest, the contracting officer may negotiate (in accordance with part 15, as appropriate) and make award without issuing a new solicitation provided—
              (1) Each responsible bidder in the sealed bid acquisition has been given notice that negotiations will be conducted and has been given an opportunity to participate in negotiations; and
              (2) The award is made to the responsible bidder offering the lowest negotiated price.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1738, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 55 FR 52790, Dec. 21, 1990; 60 FR 48248, Sept. 18, 1995; 62 FR 51230, Sept. 30, 1997]
            
            
              14.404-2
              Rejection of individual bids.
              (a) Any bid that fails to conform to the essential requirements of the invitation for bids shall be rejected.

              (b) Any bid that does not conform to the applicable specifications shall be rejected unless the invitation authorized the submission of alternate bids and the supplies offered as alternates meet the requirements specified in the invitation.
              
              (c) Any bid that fails to conform to the delivery schedule or permissible alternates stated in the invitation shall be rejected.
              (d) A bid shall be rejected when the bidder imposes conditions that would modify requirements of the invitation or limit the bidder's liability to the Government, since to allow the bidder to impose such conditions would be prejudicial to other bidders. For example, bids shall be rejected in which the bidder—
              (1) Protects against future changes in conditions, such as increased costs, if total possible costs to the Government cannot be determined;

              (2) Fails to state a price and indicates that price shall be price in effect at time of delivery;

              (3) States a price but qualifies it as being subject to price in effect at time of delivery;
              (4) When not authorized by the invitation, conditions or qualifies a bid by stipulating that it is to be considered only if, before date of award, the bidder receives (or does not receive) award under a separate solicitation;
              (5) Requires that the Government is to determine that the bidder's product meets applicable Government specifications; or
              (6) Limits rights of the Government under any contract clause.
              (e) A low bidder may be requested to delete objectionable conditions from a bid provided the conditions do not go to the substance, as distinguished from the form, of the bid, or work an injustice on other bidders. A condition goes to the substance of a bid where it affects price, quantity, quality, or delivery of the items offered.
              (f) Any bid may be rejected if the contracting officer determines in writing that it is unreasonable as to price. Unreasonableness of price includes not only the total price of the bid, but the prices for individual line items as well.
              (g) Any bid may be rejected if the prices for any line items or subline items are materially unbalanced (see 15.404-1(g)).
              (h) Bids received from any person or concern that is suspended, debarred, proposed for debarment, or declared ineligible as of the bid opening date shall be rejected unless a compelling reason determination is made (see subpart 9.4).
              (i) Low bids received from concerns determined to be not responsible pursuant to subpart 9.1 shall be rejected (but if a bidder is a small business concern, see 19.6 with respect to certificates of competency).
              (j) When a bid guarantee is required and a bidder fails to furnish the guarantee in accordance with the requirements of the invitation for bids, the bid shall be rejected, except as otherwise provided in 28.101-4.
              (k) The originals of all rejected bids, and any written findings with respect to such rejections, shall be preserved with the papers relating to the acquisition.
              (l) After submitting a bid, if all of a bidder's assets or that part related to the bid are transferred during the period between the bid opening and the award, the transferee may not be able to take over the bid. Accordingly, the contracting officer shall reject the bid unless the transfer is effected by merger, operation of law, or other means not barred by 41 U.S.C. 6305 or 31 U.S.C. 3727.
              [48 FR 42171, Sept. 19, 1983, as amended at 51 FR 2649, Jan. 17, 1986; 55 FR 25527, June 21, 1990; 55 FR 36795, Sept. 6, 1990; 56 FR 29127, June 25, 1991; 62 FR 232, Jan. 2, 1997; 62 FR 51270, Sept. 30, 1997; 65 FR 80265, Dec. 20, 2000; 66 FR 17756, Apr. 3, 2001; 66 FR 66986, 66989, Dec. 27, 2001;79 FR 24201, Apr. 29, 2014]
            
            
              14.404-3
              Notice to bidders of rejection of all bids.
              When it is determined necessary to reject all bids, the contracting officer shall notify each bidder that all bids have been rejected and shall state the reason for such action.
            
            
              14.404-4
              Restrictions on disclosure of descriptive literature.

              When a bid is accompanied by descriptive literature (as defined in 2.101), and the bidder imposes a restriction that prevents the public disclosure of such literature, the restriction may render the bid nonresponsive. The restriction renders the bid nonresponsive if it prohibits the disclosure of sufficient information to permit competing bidders to know the essential nature and type of the products offered or those elements of the bid that relate to quantity, price, and delivery terms. The provisions of this paragraph do not apply to unsolicited descriptive literature submitted by a bidder if such literature does not qualify the bid (see 14.202-5(e)).
              [48 FR 42171, Sept. 19, 1983, as amended at 67 FR 13056, Mar. 20, 2002]
            
            
              14.404-5
              All or none qualifications.

              Unless the solicitation provides otherwise, a bid may be responsive notwithstanding that the bidder specifies that award will be accepted only on all, or a specified group, of the items. Bidders shall not be permitted to withdraw or modify all or none qualifications after bid opening since such qualifications are substantive and affect the rights of other bidders.
            
            
              14.405
              Minor informalities or irregularities in bids.
              A minor informality or irregularity is one that is merely a matter of form and not of substance. It also pertains to some immaterial defect in a bid or variation of a bid from the exact requirements of the invitation that can be corrected or waived without being prejudicial to other bidders. The defect or variation is immaterial when the effect on price, quantity, quality, or delivery is negligible when contrasted with the total cost or scope of the supplies or services being acquired. The contracting officer either shall give the bidder an opportunity to cure any deficiency resulting from a minor informality or irregularity in a bid or waive the deficiency, whichever is to the advantage of the Government. Examples of minor informalities or irregularities include failure of a bidder to—
              (a) Return the number of copies of signed bids required by the invitation;
              (b) Furnish required information concerning the number of its employees;
              (c) Sign its bid, but only if—
              (1) The unsigned bid is accompanied by other material indicating the bidder's intention to be bound by the unsigned bid (such as the submission of a bid guarantee or a letter signed by the bidder, with the bid, referring to and clearly identifying the bid itself); or
              (2) The firm submitting a bid has formally adopted or authorized, before the date set for opening of bids, the execution of documents by typewritten, printed, or stamped signature and submits evidence of such authorization and the bid carries such a signature;
              (d) Acknowledge receipt of an amendment to an invitation for bids, but only if—
              (1) The bid received clearly indicates that the bidder received the amendment, such as where the amendment added another item to the invitation and the bidder submitted a bid on the item; or
              (2) The amendment involves only a matter of form or has either no effect or merely a negligible effect on price, quantity, quality, or delivery of the item bid upon; and
              (e) Execute the representations with respect to Equal Opportunity and Affirmative Action Programs, as set forth in the clauses at 52.222-22, Previous Contracts and Compliance Reports, and 52.222-25, Affirmative Action Compliance.
              [48 FR 42171, Sept. 19, 1983, as amended at 55 FR 25527, June 21, 1990; 62 FR 236, Jan. 2, 1997; 64 FR 10532, Mar. 4, 1999]
            
            
              14.406
              Receipt of an unreadable electronic bid.
              If a bid received at the Government facility by electronic data interchange is unreadable to the degree that conformance to the essential requirements of the invitation for bids cannot be ascertained, the contracting officer immediately shall notify the bidder that the bid will be rejected unless the bidder provides clear and convincing evidence—
              (a) Of the content of the bid as originally submitted; and
              (b) That the unreadable condition of the bid was caused by Government software or hardware error, malfunction, or other Government mishandling.
              [60 FR 34738, July 3, 1995]
            
            
              14.407
              Mistakes in bids.
            
            
              14.407-1
              General.

              After the opening of bids, contracting officers shall examine all bids for mistakes. In cases of apparent mistakes and in cases where the contracting officer has reason to believe that a mistake may have been made, the contracting officer shall request from the bidder a verification of the bid, calling attention to the suspected mistake. If the bidder alleges a mistake, the matter shall be processed in accordance with this section 14.407. Such actions shall be taken before award.
              [48 FR 42171, Sept. 19, 1983. Redesignated and amended at 60 FR 34738, July 3, 1995]
            
            
              14.407-2
              Apparent clerical mistakes.
              (a) Any clerical mistake, apparent on its face in the bid, may be corrected by the contracting officer before award. The contracting officer first shall obtain from the bidder a verification of the bid intended. Examples of apparent mistakes are—
              (1) Obvious misplacement of a decimal point;
              (2) Obviously incorrect discounts (for example, 1 percent 10 days, 2 percent 20 days, 5 percent 30 days);
              (3) Obvious reversal of the price f.o.b. destination and price f.o.b. origin; and
              (4) Obvious mistake in designation of unit.
              (b) Correction of the bid shall be effected by attaching the verification to the original bid and a copy of the verification to the duplicate bid. Correction shall not be made on the face of the bid; however, it shall be reflected in the award document.
              (c) Correction of bids submitted by electronic data interchange shall be effected by including in the electronic solicitation file the original bid, the verification request, and the bid verification.
              [48 FR 42171, Sept. 19, 1983. Redesignated and amended at 60 FR 34738, July 3, 1995]
            
            
              14.407-3
              Other mistakes disclosed before award.
              In order to minimize delays in contract awards, administrative determinations may be made as described in this 14.407-3 in connection with mistakes in bids alleged after opening of bids and before award. The authority to permit correction of bids is limited to bids that, as submitted, are responsive to the invitation and may not be used to permit correction of bids to make them responsive. This authority is in addition to that in 14.407-2 or that may be otherwise available.

              (a) If a bidder requests permission to correct a mistake and clear and convincing evidence establishes both the existence of the mistake and the bid actually intended, the agency head may make a determination permitting the bidder to correct the mistake; provided, that if this correction would result in displacing one or more lower bids, such a determination shall not be made unless the existence of the mistake and the bid actually intended are ascertainable substantially from the invitation and the bid itself.
              (b) If (1) a bidder requests permission to withdraw a bid rather than correct it, (2) the evidence is clear and convincing both as to the existence of a mistake and as to the bid actually intended, and (3) the bid, both as uncorrected and as corrected, is the lowest received, the agency head may make a determination to correct the bid and not permit its withdrawal.
              (c) If, under paragraph (a) or (b) of this subsection,
              (1) The evidence of a mistake is clear and convincing only as to the mistake but not as to the intended bid, or
              (2) The evidence reasonably supports the existence of a mistake but is not clear and convincing, an official above the contracting officer, unless otherwise provided by agency procedures, may make a determination permitting the bidder to withdraw the bid.
              (d) If the evidence does not warrant a determination under paragraph (a), (b), or (c) above, the agency head may make a determination that the bid be neither withdrawn nor corrected.
              (e) Heads of agencies may delegate their authority to make the determinations under paragraphs (a), (b), (c), and (d) of this 14.407-3 to a central authority, or a limited number of authorities as necessary, in their agencies, without power of redelegation.
              (f) Each proposed determination shall have the concurrence of legal counsel within the agency concerned before issuance.

              (g) Suspected or alleged mistakes in bids shall be processed as follows. A mere statement by the administrative officials that they are satisfied that an error was made is insufficient.
              (1) The contracting officer shall immediately request the bidder to verify the bid. Action taken to verify bids must be sufficient to reasonably assure the contracting officer that the bid as confirmed is without error, or to elicit the allegation of a mistake by the bidder. To assure that the bidder will be put on notice of a mistake suspected by the contracting officer, the bidder should be advised as appropriate—
              (i) That its bid is so much lower than the other bids or the Government's estimate as to indicate a possibility of error;
              (ii) Of important or unusual characteristics of the specifications;
              (iii) Of changes in requirements from previous purchases of a similar item; or
              (iv) Of any other information, proper for disclosure, that leads the contracting officer to believe that there is a mistake in bid.
              (2) If the bid is verified, the contracting officer shall consider the bid as originally submitted. If the time for acceptance of bids is likely to expire before a decision can be made, the contracting officer shall request all bidders whose bids may become eligible for award to extend the time for acceptance of their bids in accordance with 14.404-1(d). If the bidder whose bid is believed erroneous does not (or cannot) grant an extension of time, the bid shall be considered as originally submitted (but see subparagraph (5) below). If the bidder alleges a mistake, the contracting officer shall advise the bidder to make a written request to withdraw or modify the bid. The request must be supported by statements (sworn statements, if possible) and shall include all pertinent evidence such as the bidder's file copy of the bid, the original worksheets and other data used in preparing the bid, subcontractors' quotations, if any, published price lists, and any other evidence that establishes the existence of the error, the manner in which it occurred, and the bid actually intended.
              (3) When the bidder furnishes evidence supporting an alleged mistake, the contracting officer shall refer the case to the appropriate authority (see paragraph (e) above) together with the following data:
              (i) A signed copy of the bid involved.
              (ii) A copy of the invitation for bids and any specifications or drawings relevant to the alleged mistake.
              (iii) An abstract or record of the bids received.
              (iv) The written request by the bidder to withdraw or modify the bid, together with the bidder's written statement and supporting evidence.
              (v) A written statement by the contracting officer setting forth—
              (A) A description of the supplies or services involved;
              (B) The expiration date of the bid in question and of the other bids submitted;
              (C) Specific information as to how and when the mistake was alleged;
              (D) A summary of the evidence submitted by the bidder;
              (E) In the event only one bid was received, a quotation of the most recent contract price for the supplies or services involved or, in the absence of a recent comparable contract, the contracting officer's estimate of a fair price for the supplies or services;
              (F) Any additional pertinent evidence; and
              (G) A recommendation that either the bid be considered for award in the form submitted, or the bidder be authorized to withdraw or modify the bid.
              (4) Where the bidder fails or refuses to furnish evidence in support of a suspected or alleged mistake, the contracting officer shall consider the bid as submitted unless (i) the amount of the bid is so far out of line with the amounts of other bids received, or with the amount estimated by the agency or determined by the contracting officer to be reasonable, or (ii) there are other indications of error so clear, as to reasonably justify the conclusion that acceptance of the bid would be unfair to the bidder or to other bona fide bidders. Attempts made to obtain the information required and the action taken with respect to the bid shall be fully documented.

              (h) Each agency shall maintain records of all determinations made in accordance with this subsection 14.407-3, the facts involved, and the action taken in each case. Copies of all such determinations shall be included in the file.
              (i) Nothing contained in this subsection 14.407-3 prevents an agency from submitting doubtful cases to the Comptroller General for advance decision.
              [48 FR 42171, Sept. 19, 1983, as amended at 53 FR 17857, May 18, 1988; 54 FR 13023, Mar. 29, 1989. Redesignated and amended at 60 FR 34738, July 3, 1995; 81 FR 83099, Nov. 18, 2016]
            
            
              14.407-4
              Mistakes after award.
              If a contractor's discovery and request for correction of a mistake in bid is not made until after the award, it shall be processed under the procedures of subpart 33.2 and the following:
              (a) When a mistake in a contractor's bid is not discovered until after award, the mistake may be corrected by contract modification if correcting the mistake would be favorable to the Government without changing the essential requirements of the specifications.
              (b) In addition to the cases contemplated in paragraph (a) above or as otherwise authorized by law, agencies are authorized to make a determination—
              (1) To rescind a contract;
              (2) To reform a contract (i) to delete the items involved in the mistake or (ii) to increase the price if the contract price, as corrected, does not exceed that of the next lowest acceptable bid under the original invitation for bids; or
              (3) That no change shall be made in the contract as awarded, if the evidence does not warrant a determination under subparagraphs (1) or (2) above.
              (c) Determinations under subparagraphs (b)(1) and (2) above may be made only on the basis of clear and convincing evidence that a mistake in bid was made. In addition, it must be clear that the mistake was (1) mutual, or (2) if unilaterally made by the contractor, so apparent as to have charged the contracting officer with notice of the probability of the mistake.
              (d) Each proposed determination shall be coordinated with legal counsel in accordance with agency procedures.
              (e) Mistakes alleged or disclosed after award shall be processed as follows:
              (1) The contracting officer shall request the contractor to support the alleged mistake by submission of written statements and pertinent evidence, such as (i) the contractor's file copy of the bid, (ii) the contractor's original worksheets and other data used in preparing the bid, (iii) subcontractors' and suppliers' quotations, if any, (iv) published price lists, and (v) any other evidence that will serve to establish the mistake, the manner in which the mistake occurred, and the bid actually intended.
              (2) The case file concerning an alleged mistake shall contain the following:
              (i) All evidence furnished by the contractor in support of the alleged mistake.
              (ii) A signed statement by the contracting officer—
              (A) Describing the supplies or services involved;
              (B) Specifying how and when the mistake was alleged or disclosed;
              (C) Summarizing the evidence submitted by the contractor and any additional evidence considered pertinent;
              (D) Quoting, in cases where only one bid was received, the most recent contract price for the supplies or services involved, or in the absence of a recent comparable contract, the contracting officer's estimate of a fair price for the supplies or services and the basis for the estimate;
              (E) Setting forth the contracting officer's opinion whether a bona fide mistake was made and whether the contracting officer was, or should have been, on constructive notice of the mistake before the award, together with the reasons for, or data in support of, such opinion;
              (F) Setting forth the course of action with respect to the alleged mistake that the contracting officer considers proper on the basis of the evidence, and if other than a change in contract price is recommended, the manner by which the supplies or services will otherwise be acquired; and
              (G) Disclosing the status of performance and payments under the contract, including contemplated performance and payments.
              (iii) A signed copy of the bid involved.
              
              (iv) A copy of the invitation for bids and any specifications or drawings relevant to the alleged mistake.
              (v) An abstract of written record of the bids received.
              (vi) A written request by the contractor to reform or rescind the contract, and copies of all other relevant correspondence between the contracting officer and the contractor concerning the alleged mistake.
              (vii) A copy of the contract and any related change orders or supplemental agreements.
              (f) Each agency shall include in the contract file a record of (1) all determinations made in accordance with this 14.407-4, (2) the facts involved, and (3) the action taken in each case.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1738, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985. Redesignated and amended at 60 FR 34738, July 3, 1995; 63 FR 58602, Oct. 30, 1998]
            
            
              14.408
              Award.
            
            
              14.408-1
              General.
              (a) The contracting officer shall make a contract award (1) by written or electronic notice, (2) within the time for acceptance specified in the bid or an extension (see 14.404-1(d)), and (3) to that responsible bidder whose bid, conforming to the invitation, will be most advantageous to the Government, considering only price and the price-related factors (see 14.201-8) included in the invitation. Award shall not be made until all required approvals have been obtained and the award otherwise conforms with 14.103-2.
              (b) If less than three bids have been received, the contracting officer shall examine the situation to ascertain the reasons for the small number of responses. Award shall be made notwithstanding the limited number of bids. However, the contracting officer shall initiate, if appropriate, corrective action to increase competition in future solicitations for the same or similar items, and include a notation of such action in the records of the invitation for bids (see 14.204).
              (c)(1) Award shall be made by mailing or otherwise furnishing a properly executed award document to the successful bidder.
              (2) When a notice of award is issued, it shall be followed as soon as possible by the formal award.
              (3) When more than one award results from any single invitation for bids, separate award documents shall be suitably numbered and executed.
              (4) When an award is made to a bidder for less than all of the items that may be awarded to that bidder and additional items are being withheld for subsequent award, the award shall state that the Government may make subsequent awards on those additional items within the bid acceptance period.
              (5) All provisions of the invitation for bids, including any acceptable additions or changes made by a bidder in the bid, shall be clearly and accurately set forth (either expressly or by reference) in the award document. The award is an acceptance of the bid, and the bid and the award constitute the contract.
              (d)(1) Award is generally made by using the Award portion of Standard Form (SF) 33, Solicitation, Offer, and Award, or SF 1447, Solicitation/Contract (see 53.214). If an offer on an SF 33 leads to further changes, the resulting contract shall be prepared as a bilateral document on SF 26, Award/Contract.
              (2) Use of the Award portion of SF 33, SF 26, or SF 1447, does not preclude the additional use of informal documents, including electronic communications, as notices of awards.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1739, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 54 FR 48984, Nov. 28, 1989; 55 FR 3881, Feb. 5, 1990. Redesignated at 60 FR 34738, July 3, 1995; 60 FR 42654, Aug. 16, 1995; 81 FR 83099, Nov. 18, 2016]
            
            
              14.408-2
              Responsible bidder—reasonableness of price.

              (a) The contracting officer shall determine that a prospective contractor is responsible (see subpart 9.1) and that the prices offered are reasonable before awarding the contract. The price analysis techniques in 15.404-1(b) may be used as guidelines. In each case the determination shall be made in the light of all prevailing circumstances. Particular care must be taken in cases where only a single bid is received.
              
              (b) The price analysis shall consider whether bids are materially unbalanced (see 15.404-1(g)).
              [48 FR 42171, Sept. 19, 1983, as amended at 55 FR 25527, June 21, 1990. Redesignated at 60 FR 34738, July 3, 1995, as amended at 62 FR 51270, Sept. 30, 1997]
            
            
              14.408-3
              Prompt payment discounts.
              (a) Prompt payment discounts shall not be considered in the evaluation of bids. However, any discount offered will form a part of the award, and will be taken by the payment center if payment is made within the discount period specified by the bidder. As an alternative to indicating a discount in conjunction with the offer, bidders may prefer to offer discounts on individual invoices.
              (b) See 32.111(b)(1), which prescribes the contract clause at 52.232-8, Discounts for Prompt Payment.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 26903, June 28, 1985. Redesignated at 60 FR 34738, July 3, 1995; 70 FR 43581, July 27, 2005]
            
            
              14.408-4
              Economic price adjustment.
              (a) Bidder proposes economic price adjustment. (1) When a solicitation does not contain an economic price adjustment clause but a bidder proposes one with a ceiling that the price will not exceed, the bid shall be evaluated on the basis of the maximum possible economic price adjustment of the quoted base price.
              (2) If the bid is eligible for award, the contracting officer shall request the bidder to agree to the inclusion in the award of an approved economic price adjustment clause (see 16.203) that is subject to the same ceiling. If the bidder will not agree to an approved clause, the award may be made on the basis of the bid as originally submitted.
              (3) Bids that contain economic price adjustments with no ceiling shall be rejected unless a clear basis for evaluation exists.
              (b) Government proposes economic price adjustment. (1) When an invitation contains an economic price adjustment clause and no bidder takes exception to the provisions, bids shall be evaluated on the basis of the quoted prices without the allowable economic price adjustment being added.
              (2) When a bidder increases the maximum percentage of economic price adjustment stipulated in the invitation or limits the downward economic price adjustment provisions of the invitation, the bid shall be rejected as nonresponsive.
              (3) When a bid indicates deletion of the economic price adjustment clause, the bid shall be rejected as nonresponsive since the downward economic price adjustment provisions are thereby limited.
              (4) When a bidder decreases the maximum percentage of economic price adjustment stipulated in the invitation, the bid shall be evaluated at the base price on an equal basis with bids that do not reduce the stipulated ceiling. However, after evaluation, if the bidder offering the lower ceiling is in a position to receive the award, the award shall reflect the lower ceiling.
              [48 FR 42171, Sept. 19, 1983. Redesignated at 60 FR 34738, July 3, 1995]
            
            
              14.408-5
              [Reserved]
            
            
              14.408-6
              Equal low bids.
              (a) Contracts shall be awarded in the following order of priority when two or more low bids are equal in all respects:
              (1) Small business concerns that are also labor surplus area concerns.
              (2) Other small business concerns.
              (3) Other business concerns.
              (b) If two or more bidders still remain equally eligible after application of paragraph (a) above, award shall be made by a drawing by lot limited to those bidders. If time permits, the bidders involved shall be given an opportunity to attend the drawing. The drawing shall be witnessed by at least three persons, and the contract file shall contain the names and addresses of the witnesses and the person supervising the drawing.

              (c) When an award is to be made by using the priorities under this 14.408-6, the contracting officer shall include a written agreement in the contract that the contractor will perform, or cause to be performed, the contract in accordance with the circumstances justifying the priority used to break the tie or select bids for a drawing by lot.
              [48 FR 42171, Sept. 19, 1983. Redesignated and amended at 60 FR 34738, July 3, 1995; 60 FR 48260, Sept. 18, 1995]
            
            
              14.408-7
              Documentation of award.
              (a) The contracting officer shall document compliance with 14.103-2 in the contract file.
              (b) The documentation shall either state that the accepted bid was the lowest bid received, or list all lower bids with reasons for their rejection in sufficient detail to justify the award.
              (c) When an award is made after receipt of equal low bids, the documentation shall describe how the tie was broken.
              [48 FR 42171, Sept. 19, 1983. Redesignated at 60 FR 34738, July 3, 1995]
            
            
              14.408-8
              Protests against award.
              See subpart 33.1, Protests.
              [50 FR 23606, June 4, 1985. Redesignated at 60 FR 34738, July 3, 1995]
            
            
              14.409
              Information to bidders.
            
            
              14.409-1
              Award of unclassified contracts.
              (a)(1) The contracting officer shall as a minimum (subject to any restrictions in Subpart 9.4)—
              (i) Notify each unsuccessful bidder in writing or electronically within three days after contract award, that its bid was not accepted. “Day,” for purposes of the notification process, means calendar day, except that the period will run until a day which is not a Saturday, Sunday, or legal holiday;
              (ii) Extend appreciation for the interest the unsuccessful bidder has shown in submitting a bid; and
              (iii) When award is made to other than a low bidder, state the reason for rejection in the notice to each of the unsuccessful low bidders.
              (2) For acquisitions covered by the World Trade Organization Government Procurement Agreement or a Free Trade Agreement (see 25.408(a)(5)), agencies must include in notices given unsuccessful bidders from World Trade Organization Government Procurement Agreement or Free Trade Agreement countries—
              (i) The dollar amount of the successful bid; and
              (ii) The name and address of the successful bidder.
              (b) Information included in paragraph (a)(2) of this subsection shall be provided to any unsuccessful bidder upon request except when multiple awards have been made and furnishing information on the successful bids would require so much work as to interfere with normal operations of the contracting office. In such circumstances, only information concerning location of the abstract of offers need be given.
              (c) When a request is received concerning an unclassified invitation from an inquirer who is neither a bidder nor a representative of a bidder, the contracting officer should make every effort to furnish the names of successful bidders and, if requested, the prices at which awards were made. However, when such requests require so much work as to interfere with the normal operations of the contracting office, the inquirer will be advised where a copy of the abstract of offers may be seen.
              (d) Requests for records shall be governed by agency regulations implementing Subpart 24.2.
              [60 FR 42654, Aug. 16, 1995, as amended at 64 FR 72418, Dec. 27, 1999; 67 FR 6120, Feb. 8, 2002; 69 FR 1053, Jan. 7, 2004; 69 FR 77872, Dec. 28, 2004]
            
            
              14.409-2
              Award of classified contracts.
              In addition to 14.409-1, if classified information was furnished or created in connection with the solicitation, the contracting officer shall advise the unsuccessful bidders, including any who did not bid, to take disposition action in accordance with agency procedures. The name of the successful bidder and the contract price will be furnished to unsuccessful bidders only upon request. Information regarding a classified award shall not be furnished by telephone.
              [48 FR 42171, Sept. 19, 1983. Redesignated and amended at 60 FR 34738, July 3, 1995]
            
          
          
            
            Subpart 14.5—Two-Step Sealed Bidding
            
              14.501
              General.
              Two-step sealed bidding is a combination of competitive procedures designed to obtain the benefits of sealed bidding when adequate specifications are not available. An objective is to permit the development of a sufficiently descriptive and not unduly restrictive statement of the Government's requirements, including an adequate technical data package, so that subsequent acquisitions may be made by conventional sealed bidding. This method is especially useful in acquisitions requiring technical proposals, particularly those for complex items. It is conducted in two steps:

              (a) Step one consists of the request for, submission, evaluation, and (if necessary) discussion of a technical proposal. No pricing is involved. The objective is to determine the acceptability of the supplies or services offered. As used in this context, the word technical has a broad connotation and includes, among other things, the engineering approach, special manufacturing processes, and special testing techniques. It is the proper step for clarification of questions relating to technical requirements. Conformity to the technical requirements is resolved in this step, but not responsibility as defined in 9.1.
              (b) Step two involves the submission of sealed priced bids by those who submitted acceptable technical proposals in step one. Bids submitted in step two are evaluated and the awards made in accordance with subparts 14.3 and 14.4.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1739, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              14.502
              Conditions for use.
              (a) Unless other factors require the use of sealed bidding, two-step sealed bidding may be used in preference to negotiation when all of the following conditions are present:
              (1) Available specifications or purchase descriptions are not definite or complete or may be too restrictive without technical evaluation, and any necessary discussion, of the technical aspects of the requirement to ensure mutual understanding between each source and the Government.
              (2) Definite criteria exist for evaluating technical proposals.
              (3) More than one technically qualified source is expected to be available.
              (4) Sufficient time will be available for use of the two-step method.
              (5) A firm-fixed-price contract or a fixed-price contract with economic price adjustment will be used.
              (b) None of the following precludes the use of two-step sealed bidding:
              (1) Multi-year contracting.
              (2) Government property to be made available to the successful bidder.
              (3) A total small business set-aside (see 19.502-2).
              (4) The use of a set-aside or price evaluation preference for HUBZone small business concerns (see subpart 19.13).

              (5) The use of a set-aside for service-disabled veteran-owned small business concerns (see subpart 19.14).

              (6) The use of a set-aside for economically disadvantaged women-owned small business concerns and women-owned small business concerns eligible under the Women-Owned Small Business Program (see subpart 19.15).
              (7) A first or subsequent production quantity is being acquired under a performance specification.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1739, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 60 FR 48260, Sept. 18, 1995; 63 FR 35721, June 30, 1998; 63 FR 70267, Dec. 18, 1998; 69 FR 25276, May 5, 2004; 72 FR 27384, May 15, 2007; 76 FR 18308, Apr. 1, 2011; 79 FR 43582, July 25, 2014; 79 FR 61750, Oct. 14, 2014]
            
            
              14.503
              Procedures.
            
            
              14.503-1
              Step one.
              (a) Requests for technical proposals shall be synopsized in accordance with Part 5. The request must include, as a minimum, the following:
              (1) A description of the supplies or services required.
              (2) A statement of intent to use the two step method.
              (3) The requirements of the technical proposal.

              (4) The evaluation criteria, to include all factors and any significant subfactors.
              
              (5) A statement that the technical proposals shall not include prices or pricing information.
              (6) The date, or date and hour, by which the proposal must be received (see 14.201-6(r)).
              (7) A statement that (i) in the second step, only bids based upon technical proposals determined to be acceptable, either initially or as a result of discussions, will be considered for awards and (ii) each bid in the second step must be based on the bidder's own technical proposals.
              (8) A statement that (i) offerors should submit proposals that are acceptable without additional explanation or information, (ii) the Government may make a final determination regarding a proposal's acceptability solely on the basis of the proposal as submitted, and (iii) the Government may proceed with the second step without requesting further information from any offeror; however, the Government may request additional information from offerors of proposals that it considers reasonably susceptible of being made acceptable, and may discuss proposals with their offerors.
              (9) A statement that a notice of unacceptability will be forwarded to the offeror upon completion of the proposal evaluation and final determination of unacceptability.
              (10) A statement either that only one technical proposal may be submitted by each offeror or that multiple technical proposals may be submitted. When specifications permit different technical approaches, it is generally in the Government's interest to authorize multiple proposals. If multiple proposals are authorized, see 14.201-6(s).
              (b) Information on delivery or performance requirements may be of assistance to bidders in determining whether or not to submit a proposal and may be included in the request. The request shall also indicate that the information is not binding on the Government and that the actual delivery or performance requirements will be contained in the invitation issued under step two.
              (c) Upon receipt, the contracting officer shall—
              (1) Safeguard proposals against disclosure to unauthorized persons;
              (2) Accept and handle data marked in accordance with 15.609 as provided in that section; and
              (3) Remove any reference to price or cost.
              (d) The contracting officer shall establish a time period for evaluating technical proposals. The period may vary with the complexity and number of proposals involved. However, the evaluation should be completed quickly.
              (e)(1) Evaluations shall be based on the criteria in the request for proposals but not consideration of responsibility as defined in 9.1. Proposals shall be categorized as—
              (i) Acceptable;
              (ii) Reasonably susceptible of being made acceptable; or
              (iii) Unacceptable.
              (2) Any proposal which modifies, or fails to conform to the essential requirements or specifications of, the request for technical proposals shall be considered nonresponsive and categorized as unacceptable.
              (f)(1) The contracting officer may proceed directly with step two if there are sufficient acceptable proposals to ensure adequate price competition under step two, and if further time, effort and delay to make additional proposals acceptable and thereby increase competition would not be in Government's interest. If this is not the case, the contracting officer shall request bidders whose proposals may be made acceptable to submit additional clarifying or supplementing information. The contracting officer shall identify the nature of the deficiencies in the proposal or the nature of the additional information required. The contracting officer may also arrange discussions for this purpose. No proposal shall be discussed with any offeror other than the submitter.

              (2) In initiating requests for additional information, the contracting officer shall fix an appropriate time for bidders to conclude discussions, if any, submit all additional information, and incorporate such additional information as part of their proposals submitted. Such time may be extended in the discretion of the contracting officer. If the additional information incorporated as part of a proposal within the final time fixed by the contracting officer establishes that the proposal is acceptable, it shall be so categorized. Otherwise, it shall be categorized as unacceptable.
              (g) When a technical proposal is found unacceptable (either initially or after clarification), the contracting officer shall promptly notify the offeror of the basis of the determination and that a revision of the proposal will not be considered. Upon written request, the contracting officer shall debrief unsuccessful offerors (see 15.505 and 15.506).
              (h) Late technical proposals are governed by 15.208 (b), (c), and (f).
              (i) If it is necessary to discontinue two-step sealed bidding, the contracting officer shall include a statement of the facts and circumstances in the contract file. Each offeror shall be notified in writing. When step one results in no acceptable technical proposal or only one acceptable technical proposal, the acquisition may be continued by negotiation.
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1739, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 51 FR 2649, Jan. 17, 1986; 56 FR 41733, Aug. 22, 1991; 60 FR 42654, Aug. 16, 1995; 61 FR 69289, Dec. 31, 1996; 62 FR 51270, Sept. 30, 1997; 64 FR 51839, Sept. 24, 1999; 68 FR 43856, July 24, 2003]
            
            
              14.503-2
              Step two.
              (a) Sealed bidding procedures shall be followed except that invitations for bids shall—
              (1) Be issued only to those offerors submitting acceptable technical proposals in step one;
              (2) Include the provision prescribed in 14.201-6(t);
              (3) Prominently state that the bidder shall comply with the specifications and the bidder's technical proposal; and
              (4) Not be synopsized through the Governmentwide point of entry (GPE) as an acquisition opportunity nor publicly posted (see 5.101(a)).
              (b) The names of firms that submitted acceptable proposals in step one will be listed through the GPE for the benefit of prospective subcontractors (see 5.207).
              [48 FR 42171, Sept. 19, 1983, as amended at 50 FR 1739, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 56 FR 15149, Apr. 15, 1991; 66 FR 27413, May 16, 2001; 68 FR 56679, Oct. 1, 2003]
            
          
        
        
          Pt. 15
          PART 15—CONTRACTING BY NEGOTIATION
          
            Sec.
            15.000
            Scope of part.
            15.001
            Definitions.
            15.002
            Types of negotiated acquisition.
            
              Subpart 15.1—Source Selection Processes and Techniques
              15.100
              Scope of subpart.
              15.101
              Best value continuum.
              15.101-1
              Tradeoff process.
              15.101-2
              Lowest price technically acceptable source selection process.
              15.101-3
              Tiered evaluation of small business offers.
              15.102
              Oral presentations.
            
            
              Subpart 15.2—Solicitation and Receipt of Proposals and Information
              15.200
              Scope of subpart.
              15.201
              Exchanges with industry before receipt of proposals.
              15.202
              Advisory multi-step process.
              15.203
              Requests for proposals.
              15.204
              Contract format.
              15.204-1
              Uniform contract format.
              Table 15-1—Uniform Contract Format
              15.204-2
              Part I—The Schedule.
              15.204-3
              Part II—Contract Clauses.
              15.204-4
              Part III—List of Documents, Exhibits, and Other Attachments.
              15.204-5
              Part IV—Representations and Instructions.
              15.205
              Issuing solicitations.
              15.206
              Amending the solicitation.
              15.207
              Handling proposals and information.
              15.208
              Submission, modification, revision, and withdrawal of proposals.
              15.209
              Solicitation provisions and contract clauses.
              15.210
              Forms.
            
            
              Subpart 15.3—Source Selection
              15.300
              Scope of subpart.
              15.301
              [Reserved]
              15.302
              Source selection objective.
              15.303
              Responsibilities.
              15.304
              Evaluation factors and significant subfactors.
              15.305
              Proposal evaluation.
              15.306

              Exchanges with offerors after receipt of proposals.
              
              15.307
              Proposal revisions.
              15.308
              Source selection decision.
            
            
              Subpart 15.4—Contract Pricing
              15.400
              Scope of subpart.
              15.401
              Definitions.
              15.402
              Pricing policy.
              15.403
              Obtaining certified cost or pricing data.
              15.403-1
              Prohibition on obtaining certified cost or pricing data (10 U.S.C. 2306a and 41 U.S.C. chapter 35).
              15.403-2
              Other circumstances where certified cost or pricing data are not required.
              15.403-3
              Requiring data other than certified cost or pricing data.
              15.403-4
              Requiring certified cost or pricing data (10 U.S.C. 2306a and 41 U.S.C. chapter 35).
              15.403-5
              Instructions for submission of certified cost or pricing data and data other than certified cost or pricing data.
              15.404
              Proposal analysis.
              15.404-1
              Proposal analysis techniques.
              15.404-2
              Data to support proposal analysis.
              15.404-3
              Subcontract pricing considerations.
              15.404-4
              Profit.
              15.405
              Price negotiation.
              15.406
              Documentation.
              15.406-1
              Prenegotiation objectives.
              15.406-2
              Certificate of current cost or pricing data.
              15.406-3
              Documenting the negotiation.
              15.407
              Special cost or pricing areas.
              15.407-1
              Defective certified cost or pricing data.
              15.407-2
              Make-or-buy programs.
              15.407-3
              Forward pricing rate agreements.
              15.407-4
              Should-cost review.
              15.407-5
              Estimating systems.
              15.408
              Solicitation provisions and contract clauses.
            
            
              Subpart 15.5—Preaward, Award, and Postaward Notifications, Protests, and Mistakes
              15.501
              Definition.
              15.502
              Applicability.
              15.503
              Notifications to unsuccessful offerors.
              15.504
              Award to successful offeror.
              15.505
              Preaward debriefing of offerors.
              15.506
              Postaward debriefing of offerors.
              15.507
              Protests against award.
              15.508
              Discovery of mistakes.
              15.509
              Forms.
            
            
              Subpart 15.6—Unsolicited Proposals
              15.600
              Scope of subpart.
              15.601
              Definitions.
              15.602
              Policy.
              15.603
              General.
              15.604
              Agency points of contact.
              15.605
              Content of unsolicited proposals.
              15.606
              Agency procedures.
              15.606-1
              Receipt and initial review.
              15.606-2
              Evaluation.
              15.607
              Criteria for acceptance and negotiation of an unsolicited proposal.
              15.608
              Prohibitions.
              15.609
              Limited use of data.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            62 FR 51230, Sept. 30, 1997, unless otherwise noted.
          
          
            15.000
            Scope of part.
            This part prescribes policies and procedures governing competitive and noncompetitive negotiated acquisitions. A contract awarded using other than sealed bidding procedures is a negotiated contract (see 14.101).
          
          
            15.001
            Definitions.
            As used in this part—
            
              Deficiency is a material failure of a proposal to meet a Government requirement or a combination of significant weaknesses in a proposal that increases the risk of unsuccessful contract performance to an unacceptable level.
            
              Proposal modification is a change made to a proposal before the solicitation closing date and time, or made in response to an amendment, or made to correct a mistake at any time before award.
            
              Proposal revision is a change to a proposal made after the solicitation closing date, at the request of or as allowed by a contracting officer, as the result of negotiations.
            
              Weakness means a flaw in the proposal that increases the risk of unsuccessful contract performance. A “significant weakness” in the proposal is a flaw that appreciably increases the risk of unsuccessful contract performance.
            [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 2129, Jan. 10, 2001]
          
          
            15.002
            Types of negotiated acquisition.
            (a) Sole source acquisitions. When contracting in a sole source environment, the request for proposals (RFP) should be tailored to remove unnecessary information and requirements; e.g., evaluation criteria and voluminous proposal preparation instructions.
            
            (b) Competitive acquisitions. When contracting in a competitive environment, the procedures of this part are intended to minimize the complexity of the solicitation, the evaluation, and the source selection decision, while maintaining a process designed to foster an impartial and comprehensive evaluation of offerors' proposals, leading to selection of the proposal representing the best value to the Government (see 2.101).
          
          
            Subpart 15.1—Source Selection Processes and Techniques
            
              15.100
              Scope of subpart.
              This subpart describes some of the acquisition processes and techniques that may be used to design competitive acquisition strategies suitable for the specific circumstances of the acquisition.
            
            
              15.101
              Best value continuum.
              An agency can obtain best value in negotiated acquisitions by using any one or a combination of source selection approaches. In different types of acquisitions, the relative importance of cost or price may vary. For example, in acquisitions where the requirement is clearly definable and the risk of unsuccessful contract performance is minimal, cost or price may play a dominant role in source selection. The less definitive the requirement, the more development work required, or the greater the performance risk, the more technical or past performance considerations may play a dominant role in source selection.
            
            
              15.101-1
              Tradeoff process.
              (a) A tradeoff process is appropriate when it may be in the best interest of the Government to consider award to other than the lowest priced offeror or other than the highest technically rated offeror.
              (b) When using a tradeoff process, the following apply:
              (1) All evaluation factors and significant subfactors that will affect contract award and their relative importance shall be clearly stated in the solicitation; and
              (2) The solicitation shall state whether all evaluation factors other than cost or price, when combined, are significantly more important than, approximately equal to, or significantly less important than cost or price.
              (c) This process permits tradeoffs among cost or price and non-cost factors and allows the Government to accept other than the lowest priced proposal. The perceived benefits of the higher priced proposal shall merit the additional cost, and the rationale for tradeoffs must be documented in the file in accordance with 15.406.
            
            
              15.101-2
              Lowest price technically acceptable source selection process.
              (a) The lowest price technically acceptable source selection process is appropriate when best value is expected to result from selection of the technically acceptable proposal with the lowest evaluated price.
              (b) When using the lowest price technically acceptable process, the following apply:
              (1) The evaluation factors and significant subfactors that establish the requirements of acceptability shall be set forth in the solicitation. Solicitations shall specify that award will be made on the basis of the lowest evaluated price of proposals meeting or exceeding the acceptability standards for non-cost factors. If the contracting officer documents the file pursuant to 15.304(c)(3)(iii), past performance need not be an evaluation factor in lowest price technically acceptable source selections. If the contracting officer elects to consider past performance as an evaluation factor, it shall be evaluated in accordance with 15.305. However, the comparative assessment in 15.305(a)(2)(i) does not apply. If the contracting officer determines that a small business' past performance is not acceptable, the matter shall be referred to the Small Business Administration for a Certificate of Competency determination, in accordance with the procedures contained in subpart 19.6 and 15 U.S.C. 637(b)(7)).
              (2) Tradeoffs are not permitted.

              (3) Proposals are evaluated for acceptability but not ranked using the non-cost/price factors.
              
              (4) Exchanges may occur (see 15.306).
              [62 FR 51230, Sept. 30, 1997, as amended at 64 FR 72443, Dec. 27, 1999; 74 FR 2746, Jan. 15, 2009]
            
            
              15.101-3
              Tiered evaluation of small business offers.
              An agency shall not create a tiered (or “cascading”) evaluation of offers, as described in 13 CFR 125.2, for multiple-award contracts unless an agency has statutory authority.
              [85 FR 11756, Feb. 27, 2020]
            
            
              15.102
              Oral presentations.
              (a) Oral presentations by offerors as requested by the Government may substitute for, or augment, written information. Use of oral presentations as a substitute for portions of a proposal can be effective in streamlining the source selection process. Oral presentations may occur at any time in the acquisition process, and are subject to the same restrictions as written information, regarding timing (see 15.208) and content (see 15.306). Oral presentations provide an opportunity for dialogue among the parties. Pre-recorded videotaped presentations that lack real-time interactive dialogue are not considered oral presentations for the purposes of this section, although they may be included in offeror submissions, when appropriate.
              (b) The solicitation may require each offeror to submit part of its proposal through oral presentations. However, representations and certifications shall be submitted as required in the FAR provisions at 52.204-8(d) or 52.212-3(b), and a signed offer sheet (including any exceptions to the Government's terms and conditions) shall be submitted in writing.
              (c) Information pertaining to areas such as an offeror's capability, past performance, work plans or approaches, staffing resources, transition plans, or sample tasks (or other types of tests) may be suitable for oral presentations. In deciding what information to obtain through an oral presentation, consider the following:
              (1) The Government's ability to adequately evaluate the information;
              (2) The need to incorporate any information into the resultant contract;
              (3) The impact on the efficiency of the acquisition; and
              (4) The impact (including cost) on small businesses. In considering the costs of oral presentations, contracting officers should also consider alternatives to on-site oral presentations (e.g., teleconferencing, video teleconferencing).
              (d) When oral presentations are required, the solicitation shall provide offerors with sufficient information to prepare them. Accordingly, the solicitation may describe—
              (1) The types of information to be presented orally and the associated evaluation factors that will be used;
              (2) The qualifications for personnel that will be required to provide the oral presentation(s);
              (3) The requirements for, and any limitations and/or prohibitions on, the use of written material or other media to supplement the oral presentations;
              (4) The location, date, and time for the oral presentations;
              (5) The restrictions governing the time permitted for each oral presentation; and
              (6) The scope and content of exchanges that may occur between the Government's participants and the offeror's representatives as part of the oral presentations, including whether or not discussions (see 15.306(d)) will be permitted during oral presentations.
              (e) The contracting officer shall maintain a record of oral presentations to document what the Government relied upon in making the source selection decision. The method and level of detail of the record (e.g., videotaping, audio tape recording, written record, Government notes, copies of offeror briefing slides or presentation notes) shall be at the discretion of the source selection authority. A copy of the record placed in the file may be provided to the offeror.
              (f) When an oral presentation includes information that the parties intend to include in the contract as material terms or conditions, the information shall be put in writing. Incorporation by reference of oral statements is not permitted.

              (g) If, during an oral presentation, the Government conducts discussions (see 15.306(d)), the Government must comply with 15.306 and 15.307.
              [62 FR 51230, Sept. 30, 1997, as amended at 71 FR 57363, Sept. 28, 2006; 72 FR 63078, Nov. 7, 2007; 73 FR 33638, June 12, 2008; 74 FR 2729, Jan. 15, 2009]
            
          
          
            Subpart 15.2—Solicitation and Receipt of Proposals and Information
            
              15.200
              Scope of subpart.
              This subpart prescribes policies and procedures for—
              (a) Exchanging information with industry prior to receipt of proposals;
              (b) Preparing and issuing requests for proposals (RFPs) and requests for information (RFIs); and
              (c) Receiving proposals and information.
            
            
              15.201
              Exchanges with industry before receipt of proposals.
              (a) Exchanges of information among all interested parties, from the earliest identification of a requirement through receipt of proposals, are encouraged. Any exchange of information must be consistent with procurement integrity requirements (see 3.104). Interested parties include potential offerors, end users, Government acquisition and supporting personnel, and others involved in the conduct or outcome of the acquisition.
              (b) The purpose of exchanging information is to improve the understanding of Government requirements and industry capabilities, thereby allowing potential offerors to judge whether or how they can satisfy the Government's requirements, and enhancing the Government's ability to obtain quality supplies and services, including construction, at reasonable prices, and increase efficiency in proposal preparation, proposal evaluation, negotiation, and contract award.
              (c) Agencies are encouraged to promote early exchanges of information about future acquisitions. An early exchange of information among industry and the program manager, contracting officer, and other participants in the acquisition process can identify and resolve concerns regarding the acquisition strategy, including proposed contract type, terms and conditions, and acquisition planning schedules; the feasibility of the requirement, including performance requirements, statements of work, and data requirements; the suitability of the proposal instructions and evaluation criteria, including the approach for assessing past performance information; the availability of reference documents; and any other industry concerns or questions. Some techniques to promote early exchanges of information are—
              (1) Industry or small business conferences;
              (2) Public hearings;
              (3) Market research, as described in part 10;
              (4) One-on-one meetings with potential offerors (any that are substantially involved with potential contract terms and conditions should include the contracting officer; also see paragraph (f) of this section regarding restrictions on disclosure of information);
              (5) Presolicitation notices;
              (6) Draft RFPs;
              (7) RFIs;
              (8) Presolicitation or preproposal conferences; and
              (9) Site visits.
              (d) The special notices of procurement matters at 5.205(c), or electronic notices, may be used to publicize the Government's requirement or solicit information from industry.
              (e) RFIs may be used when the Government does not presently intend to award a contract, but wants to obtain price, delivery, other market information, or capabilities for planning purposes. Responses to these notices are not offers and cannot be accepted by the Government to form a binding contract. There is no required format for RFIs.

              (f) General information about agency mission needs and future requirements may be disclosed at any time. After release of the solicitation, the contracting officer must be the focal point of any exchange with potential offerors. When specific information about a proposed acquisition that would be necessary for the preparation of proposals is disclosed to one or more potential offerors, that information must be made available to the public as soon as practicable, but no later than the next general release of information, in order to avoid creating an unfair competitive advantage. Information provided to a potential offeror in response to its request must not be disclosed if doing so would reveal the potential offeror's confidential business strategy, and is protected under 3.104 or subpart 24.2. When conducting a presolicitation or preproposal conference, materials distributed at the conference should be made available to all potential offerors, upon request.
              [62 FR 51230, Sept. 30, 1997, as amended at 67 FR 13056, Mar. 20, 2002]
            
            
              15.202
              Advisory multi-step process.
              (a) The agency may publish a presolicitation notice (see 5.204) that provides a general description of the scope or purpose of the acquisition and invites potential offerors to submit information that allows the Government to advise the offerors about their potential to be viable competitors. The presolicitation notice should identify the information that must be submitted and the criteria that will be used in making the initial evaluation. Information sought may be limited to a statement of qualifications and other appropriate information (e.g., proposed technical concept, past performance, and limited pricing information). At a minimum, the notice shall contain sufficient information to permit a potential offeror to make an informed decision about whether to participate in the acquisition. This process should not be used for multi-step acquisitions where it would result in offerors being required to submit identical information in response to the notice and in response to the initial step of the acquisition.
              (b) The agency shall evaluate all responses in accordance with the criteria stated in the notice, and shall advise each respondent in writing either that it will be invited to participate in the resultant acquisition or, based on the information submitted, that it is unlikely to be a viable competitor. The agency shall advise respondents considered not to be viable competitors of the general basis for that opinion. The agency shall inform all respondents that, notwithstanding the advice provided by the Government in response to their submissions, they may participate in the resultant acquisition.
            
            
              15.203
              Requests for proposals.
              (a) Requests for proposals (RFPs) are used in negotiated acquisitions to communicate Government requirements to prospective contractors and to solicit proposals. RFPs for competitive acquisitions shall, at a minimum, describe the—
              (1) Government's requirement;

              (2) Anticipated terms and conditions that will apply to the contract. The solicitation may authorize offerors to propose alternative terms and conditions. If the solicitation permits offerors to submit one or more additional proposals with alternative line items (see 52.204-22 or 52.212-1(e)), the evaluation approach should consider the potential impact of the alternative line items on other terms and conditions or the requirement (e.g., place of performance or payment and funding requirements) (see 15.206);
              (3) Information required to be in the offeror's proposal; and
              (4) Factors and significant subfactors that will be used to evaluate the proposal and their relative importance.
              (b) An RFP may be issued for OMB Circular A-76 studies. See subpart 7.3 for additional information regarding cost comparisons between Government and contractor performance.
              (c) Electronic commerce may be used to issue RFPs and to receive proposals, modifications, and revisions. In this case, the RFP shall specify the electronic commerce method(s) that offerors may use (see subpart 4.5).
              (d) Contracting officers may issue RFPs and/or authorize receipt of proposals, modifications, or revisions by facsimile.
              (1) In deciding whether or not to use facsimiles, the contracting officer should consider factors such as—
              (i) Anticipated proposal size and volume;
              (ii) Urgency of the requirement;
              (iii) Availability and suitability of electronic commerce methods; and

              (iv) Adequacy of administrative procedures and controls for receiving, identifying, recording, and safeguarding facsimile proposals, and ensuring their timely delivery to the designated proposal delivery location.
              (2) If facsimile proposals are authorized, contracting officers may request offeror(s) to provide the complete, original signed proposal at a later date.
              (e) Letter RFPs may be used in sole source acquisitions and other appropriate circumstances. Use of a letter RFP does not relieve the contracting officer from complying with other FAR requirements. Letter RFPs should be as complete as possible and, at a minimum, should contain the following:
              (1) RFP number and date;
              (2) Name, address (including electronic address and facsimile address, if appropriate), and telephone number of the contracting officer;
              (3) Type of contract contemplated;
              (4) Quantity, description, and required delivery dates for the item;
              (5) Applicable certifications and representations;
              (6) Anticipated contract terms and conditions;
              (7) Instructions to offerors and evaluation criteria for other than sole source actions;
              (8) Proposal due date and time; and
              (9) Other relevant information; e.g., incentives, variations in delivery schedule, cost proposal support, and data requirements.
              (f) Oral RFPs are authorized when processing a written solicitation would delay the acquisition of supplies or services to the detriment of the Government and a notice is not required under 5.202 (e.g., perishable items and support of contingency operations or other emergency situations). Use of an oral RFP does not relieve the contracting officer from complying with other FAR requirements.
              (1) The contract files supporting oral solicitations should include—
              (i) A description of the requirement;
              (ii) Rationale for use of an oral solicitation;
              (iii) Sources solicited, including the date, time, name of individuals contacted, and prices offered; and
              (iv) The solicitation number provided to the prospective offerors.
              (2) The information furnished to potential offerors under oral solicitations should include appropriate items from paragraph (e) of this section.
              [62 FR 51230, Sept. 30, 1997, as amended at 82 FR 4713, Jan. 13, 2017]
            
            
              15.204
              Contract format.
              The use of a uniform contract format facilitates preparation of the solicitation and contract as well as reference to, and use of, those documents by offerors, contractors, and contract administrators. The uniform contract format need not be used for the following:
              (a) Construction and architect-engineer contracts (see part 36).
              (b) Subsistence contracts.
              (c) Supplies or services contracts requiring special contract formats prescribed elsewhere in this part that are inconsistent with the uniform format.
              (d) Letter requests for proposals (see 15.203(e)).
              (e) Contracts exempted by the agency head or designee.
            
            
              15.204-1
              Uniform contract format.
              (a) Contracting officers shall prepare solicitations and resulting contracts using the uniform contract format outlined in Table 15-1 of this subsection.
              (b) Solicitations using the uniform contract format shall include Parts I, II, III, and IV (see 15.204-2 through 15.204-5). Upon award, contracting officers shall not physically include Part IV in the resulting contract, but shall retain it in the contract file. (See 4.1201(c).) The representations and certifications are incorporated by reference in the contract by using 52.204-19 (see 4.1202(b)) or for acquisitions of commercial items see 52.212-4(v).
              
                Table 15-1—Uniform Contract Format
                
                  Section
                  Title
                
                
                  
                    Part I—The Schedule
                  
                
                
                  A
                  Solicitation/contract form.
                
                
                  B
                  Supplies or services and prices/costs.
                
                
                  C
                  Description/specifications/statement of work.
                
                
                  D
                  Packaging and marking.
                
                
                  E
                  Inspection and acceptance.
                
                
                  F
                  Deliveries or performance.
                
                
                  G
                  Contract administration data.
                
                
                  H
                  Special contract requirements.
                
                
                  
                    Part II—Contract Clauses
                  
                
                
                  I
                  Contract clauses.
                
                
                  
                  
                    Part III—List of Documents, Exhibits, and Other Attachments
                  
                
                
                  J
                  List of attachments.
                
                
                  
                    Part IV—Representations and Instructions
                  
                
                
                  K
                  Representations, certifications, and other statements of offerors or respondents.
                
                
                  L
                  Instructions, conditions, and notices to offerors or respondents.
                
                
                  M
                  Evaluation factors for award.
                
              
              [62 FR 51230, Sept. 30, 1997, as amended at 71 FR 57363, Sept. 28, 2006; 79 FR 70342, Nov. 25, 2014]
            
            
              15.204-2
              Part I—The Schedule.
              The contracting officer shall prepare the contract Schedule as follows:
              (a) Section A, Solicitation/contract form. (1) Optional Form (OF) 308, Solicitation and Offer-Negotiated Acquisition, or Standard Form (SF) 33, Solicitation, Offer and Award, may be used to prepare RFPs.
              (2) When other than OF 308 or SF 33 is used, include the following information on the first page of the solicitation:
              (i) Name, address, and location of issuing activity, including room and building where proposals or information must be submitted.
              (ii) Solicitation number.
              (iii) Date of issuance.
              (iv) Closing date and time.
              (v) Number of pages.
              (vi) Requisition or other purchase authority.
              (vii) Brief description of item or service.
              (viii) Requirement for the offeror to provide its name and complete address, including street, city, county, state, and zip code, and electronic address (including facsimile address), if appropriate.
              (ix) Offer expiration date.
              (b) Section B, Supplies or services and prices/costs. Include a brief description of the supplies or services; e.g., item number, national stock number/part number if applicable, nouns, nomenclature, and quantities. (This includes incidental deliverables such as manuals and reports.)
              (c) Section C, Description/specifications/statement of work. Include any description or specifications needed in addition to Section B (see part 11, Describing Agency Needs).
              (d) Section D, Packaging and marking. Provide packaging, packing, preservation, and marking requirements, if any.
              (e) Section E, Inspection and acceptance. Include inspection, acceptance, quality assurance, and reliability requirements (see part 46, Quality Assurance).
              (f) Section F, Deliveries or performance. Specify the requirements for time, place, and method of delivery or performance (see subpart 11.4, Delivery or Performance Schedules, and 47.301-1).
              (g) Section G, Contract administration data. Include any required accounting and appropriation data and any required contract administration information or instructions other than those on the solicitation form. Include a statement that the offeror should include the payment address in the proposal, if it is different from that shown for the offeror.
              (h) Section H, Special contract requirements. Include a clear statement of any special contract requirements that are not included in Section I, Contract clauses, or in other sections of the uniform contract format.
            
            
              15.204-3
              Part II—Contract Clauses.
              
                Section I, Contract clauses. The contracting officer shall include in this section the clauses required by law or by this part and any additional clauses expected to be included in any resulting contract, if these clauses are not required in any other section of the uniform contract format. An index may be inserted if this section's format is particularly complex.
            
            
              15.204-4
              Part III—List of Documents, Exhibits, and Other Attachments.
              
                Section J, List of attachments. The contracting officer shall list the title, date, and number of pages for each attached document, exhibit, and other attachment. Cross-references to material in other sections may be inserted, as appropriate.
            
            
              
              15.204-5
              Part IV—Representations and Instructions.
              The contracting officer shall prepare the representations and instructions as follows:
              (a) Section K, Representations, certifications, and other statements of offerors. Include in this section those solicitation provisions that require representations, certifications, or the submission of other information by offerors.
              (b) Section L, Instructions, conditions, and notices to offerors or respondents. Insert in this section solicitation provisions and other information and instructions not required elsewhere to guide offerors or respondents in preparing proposals or responses to requests for information. Prospective offerors or respondents may be instructed to submit proposals or information in a specific format or severable parts to facilitate evaluation. The instructions may specify further organization of proposal or response parts, such as—
              (1) Administrative;
              (2) Management;
              (3) Technical;
              (4) Past performance; and
              (5) Certified cost or pricing data (see Table 15-2 of 15.408) or data other than certified cost or pricing data.
              (c) Section M, Evaluation factors for award. Identify all significant factors and any significant subfactors that will be considered in awarding the contract and their relative importance (see 15.304(d)). The contracting officer shall insert one of the phrases in 15.304(e).
              [62 FR 51230, Sept. 30, 1997, as amended at 75 FR 53142, Aug. 30, 2010]
            
            
              15.205
              Issuing solicitations.
              (a) The contracting officer shall issue solicitations to potential sources in accordance with the policies and procedures in 5.102, 19.202-4, and part 6.
              (b) A master solicitation, as described in 14.203-3, may also be used for negotiated acquisitions.
            
            
              15.206
              Amending the solicitation.
              (a) When, either before or after receipt of proposals, the Government changes its requirements or terms and conditions, the contracting officer shall amend the solicitation.
              (b) Amendments issued before the established time and date for receipt of proposals shall be issued to all parties receiving the solicitation.
              (c) Amendments issued after the established time and date for receipt of proposals shall be issued to all offerors that have not been eliminated from the competition.
              (d) If a proposal of interest to the Government involves a departure from the stated requirements, the contracting officer shall amend the solicitation, provided this can be done without revealing to the other offerors the alternate solution proposed or any other information that is entitled to protection (see 15.207(b) and 15.306(e)).
              (e) If, in the judgment of the contracting officer, based on market research or otherwise, an amendment proposed for issuance after offers have been received is so substantial as to exceed what prospective offerors reasonably could have anticipated, so that additional sources likely would have submitted offers had the substance of the amendment been known to them, the contracting officer shall cancel the original solicitation and issue a new one, regardless of the stage of the acquisition.
              (f) Oral notices may be used when time is of the essence. The contracting officer shall document the contract file and formalize the notice with an amendment (see subpart 4.5, Electronic Commerce in Contracting).
              (g) At a minimum, the following information should be included in each amendment:
              (1) Name and address of issuing activity.
              (2) Solicitation number and date.
              (3) Amendment number and date.
              (4) Number of pages.
              (5) Description of the change being made.
              (6) Government point of contact and phone number (and electronic or facsimile address, if appropriate).
              (7) Revision to solicitation closing date, if applicable.
            
            
              15.207
              Handling proposals and information.

              (a) Upon receipt at the location specified in the solicitation, proposals and information received in response to a request for information (RFI) shall be marked with the date and time of receipt and shall be transmitted to the designated officials.
              (b) Proposals shall be safeguarded from unauthorized disclosure throughout the source selection process. (See 3.104 regarding the disclosure of source selection information (41 U.S.C. chapter 21, Restrictions on Obtaining and Disclosing Certain Information)). Information received in response to an RFI shall be safeguarded adequately from unauthorized disclosure.
              (c) If any portion of a proposal received by the contracting officer electronically or by facsimile is unreadable, the contracting officer immediately shall notify the offeror and permit the offeror to resubmit the unreadable portion of the proposal. The method and time for resubmission shall be prescribed by the contracting officer after consultation with the offeror, and documented in the file. The resubmission shall be considered as if it were received at the date and time of the original unreadable submission for the purpose of determining timeliness under 15.208(a), provided the offeror complies with the time and format requirements for resubmission prescribed by the contracting officer.
              [62 FR 51230, Sept. 30, 1997, as amended at 79 FR 24201, Apr. 29, 2014]
            
            
              15.208
              Submission, modification, revision, and withdrawal of proposals.

              (a) Offerors are responsible for submitting proposals, and any revisions, and modifications, so as to reach the Government office designated in the solicitation by the time specified in the solicitation. Offerors may use any transmission method authorized by the solicitation (i.e., regular mail, electronic commerce, or facsimile). If no time is specified in the solicitation, the time for receipt is 4:30 p.m., local time, for the designated Government office on the date that proposals are due.
              (b)(1) Any proposal, modification, or revision, that is received at the designated Government office after the exact time specified for receipt of proposals is “late” and will not be considered unless it is received before award is made, the contracting officer determines that accepting the late proposal would not unduly delay the acquisition; and—
              (i) If it was transmitted through an electronic commerce method authorized by the solicitation, it was received at the initial point of entry to the Government infrastructure not later than 5:00 p.m. one working day prior to the date specified for receipt of proposals; or
              (ii) There is acceptable evidence to establish that it was received at the Government installation designated for receipt of proposals and was under the Government's control prior to the time set for receipt of proposals; or
              (iii) It was the only proposal received.
              (2) However, a late modification of an otherwise successful proposal, that makes its terms more favorable to the Government, will be considered at any time it is received and may be accepted.
              (c) Acceptable evidence to establish the time of receipt at the Government installation includes the time/date stamp of that installation on the proposal wrapper, other documentary evidence of receipt maintained by the installation, or oral testimony or statements of Government personnel.
              (d) If an emergency or unanticipated event interrupts normal Government processes so that proposals cannot be received at the Government office designated for receipt of proposals by the exact time specified in the solicitation, and urgent Government requirements preclude amendment of the solicitation closing date, the time specified for receipt of proposals will be deemed to be extended to the same time of day specified in the solicitation on the first work day on which normal Government processes resume.

              (e) Proposals may be withdrawn by written notice at any time before award. Oral proposals in response to oral solicitations may be withdrawn orally. The contracting officer must document the contract file when oral withdrawals are made. One copy of withdrawn proposals should be retained in the contract file (see 4.803(a)(10)). Extra copies of the withdrawn proposals may be destroyed or returned to the offeror at the offerors request. Where practicable, electronically transmitted proposals that are withdrawn must be purged from primary and backup data storage systems after a copy is made for the file. Extremely bulky proposals must only be returned at the offeror's request and expense.
              (f) The contracting officer must promptly notify any offeror if its proposal, modification, or revision was received late, and must inform the offeror whether its proposal will be considered, unless contract award is imminent and the notice prescribed in 15.503(b) would suffice.
              (g) Late proposals and modifications that are not considered must be held unopened, unless opened for identification, until after award and then retained with other unsuccessful proposals.
              (h) If available, the following must be included in the contracting office files for each late proposal, modification, revision, or withdrawal:
              (1) The date and hour of receipt.
              (2) A statement regarding whether the proposal was considered for award, with supporting rationale.
              (3) The envelope, wrapper, or other evidence of date of receipt.
              [64 FR 51839, Sept. 24, 1999, as amended at 64 FR 72451, Dec. 27, 1999]
            
            
              15.209
              Solicitation provisions and contract clauses.
              When contracting by negotiation—
              (a) The contracting officer shall insert the provision at 52.215-1, Instructions to Offerors—Competitive Acquisition, in all competitive solicitations where the Government intends to award a contract without discussions.

              (1) If the Government intends to make award after discussions with offerors within the competitive range, the contracting officer shall use the basic provision with its Alternate I.
              

              (2) If the Government would be willing to accept alternate proposals, the contracting officer shall alter the basic clause to add a paragraph (c)(9) substantially the same as Alternate II.
              
              (b)(1) Except as provided in paragraph (b)(2) of this section, the contracting officer shall insert the clause at 52.215-2, Audit and Records-Negotiation (10 U.S.C. 2313, 41 U.S.C. 4706, and Audit Requirements in the OMB Uniform Guidance at 2 CFR part 200, subpart F) , in solicitations and contracts except those for—
              (i) Acquisitions not exceeding the simplified acquisition threshold;
              (ii) The acquisition of utility services at rates not exceeding those established to apply uniformly to the general public, plus any applicable reasonable connection charge; or
              (iii) The acquisition of commercial items exempted under 15.403-1.
              (2)(i) When using funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5)—
              (A) The exceptions in paragraphs (b)(1)(i) through (b)(1)(iii) are not applicable; and
              (B) Use the clause with its Alternate I.
              (ii)(A) In the case of a bilateral contract modification that will use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009, the contracting officer shall specify applicability of Alternate I to that modification.
              (B) In the case of a task- or delivery-order contract in which not all orders will use funds appropriated or otherwise made available by the American Recovery and Reinvestment Act of 2009, the contracting officer shall specify the task or delivery orders to which Alternate I applies.

              (3) For cost-reimbursement contracts with State and local Governments, educational institutions, and other nonprofit organizations, the contracting officer shall use the clause with its Alternate II.
              

              (4) When the head of the agency has waived the examination of records by the Comptroller General in accordance with 25.1001, use the clause with its Alternate III.
              
              (c) When issuing a solicitation for information or planning purposes, the contracting officer shall insert the provision at 52.215-3, Request for Information or Solicitation for Planning Purposes, and clearly mark on the face of the solicitation that it is for information or planning purposes.
              (d) [Reserved]

              (f) The contracting officer shall insert the provision at 52.215-6, Place of Performance, in solicitations unless the place of performance is specified by the Government.
              (g) [Reserved]
              (h) The contracting officer shall insert the clause at 52.215-8, Order of Precedence—Uniform Contract Format, in solicitations and contracts using the format at 15.204.
              [62 FR 51230, Sept. 30, 1997, as amended at 63 FR 9055, Feb. 23, 1998; 63 FR 58589, Oct. 30, 1998; 64 FR 72418, Dec. 27, 1999; 69 FR 76346, Dec. 20, 2004; 72 FR 27384, May 15, 2007; 74 FR 14648, Mar. 31, 2009; 75 FR 34281, June 16, 2010; 79 FR 24201, Apr. 29, 2014; 81 FR 45852, July 14, 2016]
            
            
              15.210
              Forms.
              Prescribed forms are not required to prepare solicitations described in this part. The following forms may be used at the discretion of the contracting officer:
              (a) Standard Form 33, Solicitation, Offer, and Award, and Optional Form 308, Solicitation and Offer—Negotiated Acquisition, may be used to issue RFPs and RFIs.
              (b) Standard Form 30, Amendment of Solicitation/Modification of Contract, and Optional Form 309, Amendment of Solicitation, may be used to amend solicitations of negotiated contracts.
              (c) Optional Form 17, Offer Label, may be furnished with each request for proposal.
            
          
          
            Subpart 15.3—Source Selection
            
              15.300
              Scope of subpart.
              This subpart prescribes policies and procedures for selection of a source or sources in competitive negotiated acquisitions.
            
            
              15.301
              [Reserved]
            
            
              15.302
              Source selection objective.
              The objective of source selection is to select the proposal that represents the best value.
            
            
              15.303
              Responsibilities.
              (a) Agency heads are responsible for source selection. The contracting officer is designated as the source selection authority, unless the agency head appoints another individual for a particular acquisition or group of acquisitions.
              (b) The source selection authority shall—
              (1) Establish an evaluation team, tailored for the particular acquisition, that includes appropriate contracting, legal, logistics, technical, and other expertise to ensure a comprehensive evaluation of offers;
              (2) Approve the source selection strategy or acquisition plan, if applicable, before solicitation release;
              (3) Ensure consistency among the solicitation requirements, notices to offerors, proposal preparation instructions, evaluation factors and subfactors, solicitation provisions or contract clauses, and data requirements;
              (4) Ensure that proposals are evaluated based solely on the factors and subfactors contained in the solicitation (10 U.S.C. 2305(b)(4)(C) and 41 U.S.C. 3703(c));
              (5) Consider the recommendations of advisory boards or panels (if any); and
              (6) Select the source or sources whose proposal is the best value to the Government (10 U.S.C. 2305(b)(4)(C) and 41 U.S.C. 3703(c)).
              (c) The contracting officer shall—
              (1) After release of a solicitation, serve as the focal point for inquiries from actual or prospective offerors;
              (2) After receipt of proposals, control exchanges with offerors in accordance with 15.306; and
              (3) Award the contract(s).
              [62 FR 51230, Sept. 30, 1997, as amended at 79 FR 24201, Apr. 29, 2014]
            
            
              15.304
              Evaluation factors and significant subfactors.
              (a) The award decision is based on evaluation factors and significant subfactors that are tailored to the acquisition.
              (b) Evaluation factors and significant subfactors must—
              (1) Represent the key areas of importance and emphasis to be considered in the source selection decision; and
              (2) Support meaningful comparison and discrimination between and among competing proposals.

              (c) The evaluation factors and significant subfactors that apply to an acquisition and their relative importance are within the broad discretion of agency acquisition officials, subject to the following requirements:
              
              (1)(i) Price or cost to the Government shall be evaluated in every source selection (10 U.S.C. 2305(a)(3)(A)(ii) and 41 U.S.C. 3306(c)(1)(B)) (also see part 36 for architect-engineer contracts), subject to the exception listed in paragraph (c)(1)(ii)(A) of this section for use by DoD, NASA, and the Coast Guard.
              (ii) In accordance with 10 U.S.C. 2305(a)(3), for DoD, NASA, and the Coast Guard—
              (A) The contracting officer may choose not to include price or cost as an evaluation factor for award when a solicitation—
              (1) Has an estimated value above the simplified acquisition threshold;
              (2) Will result in multiple-award contracts (see subpart 16.5) that are for the same or similar services; and
              (3) States that the Government intends to make an award to each and all qualifying offerors (see 2.101).
              (B) If the contracting officer chooses not to include price or cost as an evaluation factor for the contract award, in accordance with paragraph (c)(1)(ii)(A) of this section, the contracting officer shall consider price or cost as one of the factors in the selection decision for each order placed under the contract.
              (C) The exception in paragraph (c)(1)(ii)(A) of this section shall not apply to solicitations for multiple-award contracts that provide for sole source orders pursuant to section 8(a) of the Small Business Act (15 U.S.C. 637(a)).
              (2) The quality of the product or service shall be addressed in every source selection through consideration of one or more non-cost evaluation factors such as past performance, compliance with solicitation requirements, technical excellence, management capability, personnel qualifications, and prior experience (10 U.S.C. 2305(a)(3) (A)(i) and 3306(c)(1)(A).
              (3)(i) Past performance, except as set forth in paragraph (c)(3)(iii) of this section, shall be evaluated in all source selections for negotiated competitive acquisitions expected to exceed the simplified acquisition threshold.
              (ii) For solicitations that are not set aside for small business concerns, involving consolidation or bundling, that offer a significant opportunity for subcontracting, the contracting officer shall include a factor to evaluate past performance indicating the extent to which the offeror attained applicable goals for small business participation under contracts that required subcontracting plans (15 U.S.C. 637(d)(4)(G)(ii)).
              (iii) Past performance need not be evaluated if the contracting officer documents the reason past performance is not an appropriate evaluation factor for the acquisition.
              (4) For solicitations, that are not set aside for small business concerns, involving consolidation or bundling, that offer a significant opportunity for subcontracting, the contracting officer shall include proposed small business subcontracting participation in the subcontracting plan as an evaluation factor (15 U.S.C. 637(d)(4)(G)(i)).
              (5) If telecommuting is not prohibited, agencies shall not unfavorably evaluate an offer that includes telecommuting unless the contracting officer executes a written determination in accordance with FAR 7.108(b).
              (d) All factors and significant subfactors that will affect contract award and their relative importance shall be stated clearly in the solicitation (10 U.S.C. 2305(a)(2)(A)(i) and 41 U.S.C. 3306(b)(1)(A) (see 15.204-5(c)). The rating method need not be disclosed in the solicitation. The general approach for evaluating past performance information shall be described.
              (e) Unless the exception at paragraph (c)(1)(ii)(A) of this section applies, the solicitation shall also state, at a minimum, whether all evaluation factors other than cost or price, when combined, are—
              (1) Significantly more important than cost or price;
              (2) Approximately equal to cost or price; or
              (3) Significantly less important than cost or price (10 U.S.C. 2305(a)(3)(A)(iii) and 41 U.S.C. 3306(c)(1)(C)).
              [62 FR 51230, Sept. 30, 1997, as amended at 63 FR 36121, July 1, 1998; 64 FR 72443, Dec. 27, 1999; 65 FR 36014, June 6, 2000; 69 FR 59702, Oct. 5, 2004; 71 FR 57366, Sept. 28, 2006; 75 FR 53133, Aug. 30, 2010; 79 FR 24201, Apr. 29, 2014; 79 FR 61750, Oct. 14, 2014; 81 FR 67772, Sept. 30, 2016; 81 FR 45843, July 14, 2016; 85 FR 40071, July 2, 2020]
            
            
              
              15.305
              Proposal evaluation.
              (a) Proposal evaluation is an assessment of the proposal and the offeror's ability to perform the prospective contract successfully. An agency shall evaluate competitive proposals and then assess their relative qualities solely on the factors and subfactors specified in the solicitation. Evaluations may be conducted using any rating method or combination of methods, including color or adjectival ratings, numerical weights, and ordinal rankings. The relative strengths, deficiencies, significant weaknesses, and risks supporting proposal evaluation shall be documented in the contract file.
              (1) Cost or price evaluation. Normally, competition establishes price reasonableness. Therefore, when contracting on a firm-fixed-price or fixed-price with economic price adjustment basis, comparison of the proposed prices will usually satisfy the requirement to perform a price analysis, and a cost analysis need not be performed. In limited situations, a cost analysis may be appropriate to establish reasonableness of the otherwise successful offeror's price (see 15.403-1(c)(1)(i)(C)).When contracting on a cost-reimbursement basis, evaluations shall include a cost realism analysis to determine what the Government should realistically expect to pay for the proposed effort, the offeror's understanding of the work, and the offeror's ability to perform the contract. Cost realism analyses may also be used on fixed-price incentive contracts or, in exceptional cases, on other competitive fixed-price-type contracts (see 15.404-1(d)(3)). (See 37.115 for uncompensated overtime evaluation.) The contracting officer shall document the cost or price evaluation.
              (2) Past performance evaluation. (i) Past performance information is one indicator of an offeror's ability to perform the contract successfully. The currency and relevance of the information, source of the information, context of the data, and general trends in contractor's performance shall be considered. This comparative assessment of past performance information is separate from the responsibility determination required under subpart 9.1.
              (ii) The solicitation shall describe the approach for evaluating past performance, including evaluating offerors with no relevant performance history, and shall provide offerors an opportunity to identify past or current contracts (including Federal, State, and local government and private) for efforts similar to the Government requirement. The solicitation shall also authorize offerors to provide information on problems encountered on the identified contracts and the offeror corrective actions. The Government shall consider this information, as well as information obtained from any other sources, when evaluating the offeror past performance. The source selection authority shall determine the relevance of similar past performance information.
              (iii) The evaluation should take into account past performance information regarding predecessor companies, key personnel who have relevant experience, or subcontractors that will perform major or critical aspects of the requirement when such information is relevant to the instant acquisition.
              (iv) In the case of an offeror without a record of relevant past performance or for whom information on past performance is not available, the offeror may not be evaluated favorably or unfavorably on past performance.
              (v) The evaluation should include the past performance of offerors in complying with subcontracting plan goals for small disadvantaged business (SDB) concerns (see subpart 19.7).
              (3) Technical evaluation. When tradeoffs are performed (see 15.101-1), the source selection records shall include—
              (i) An assessment of each offeror's ability to accomplish the technical requirements; and
              (ii) A summary, matrix, or quantitative ranking, along with appropriate supporting narrative, of each technical proposal using the evaluation factors.
              (4) Cost information. Cost information may be provided to members of the technical evaluation team in accordance with agency procedures.
              (5) Small business subcontracting evaluation. Solicitations must be structured to give offers from small business concerns the highest rating for the evaluation factors in 15.304(c)(3)(ii) and (c)(4).
              (b) The source selection authority may reject all proposals received in response to a solicitation, if doing so is in the best interest of the Government.
              (c) For restrictions on the use of support contractor personnel in proposal evaluation, see 37.203(d).
              [62 FR 51230, Sept. 30, 1997, as amended at 63 FR 36121, July 1, 1998; 64 FR 51842, 51850, Sept. 24, 1999; 65 FR 46054, July 26, 2000; 74 FR 65615, Dec. 10, 2009; 79 FR 61750, Oct. 14, 2014; 84 FR 27496, June 12, 2019]
            
            
              15.306
              Exchanges with offerors after receipt of proposals.
              (a) Clarifications and award without discussions. (1) Clarifications are limited exchanges, between the Government and offerors, that may occur when award without discussions is contemplated.
              (2) If award will be made without conducting discussions, offerors may be given the opportunity to clarify certain aspects of proposals (e.g., the relevance of an offeror's past performance information and adverse past performance information to which the offeror has not previously had an opportunity to respond) or to resolve minor or clerical errors.
              (3) Award may be made without discussions if the solicitation states that the Government intends to evaluate proposals and make award without discussions. If the solicitation contains such a notice and the Government determines it is necessary to conduct discussions, the rationale for doing so shall be documented in the contract file (see the provision at 52.215-1) (10 U.S.C. 2305(b)(4)(A)(ii) and 41 U.S.C. 3703(a)(2)).
              (b) Communications with offerors before establishment of the competitive range. Communications are exchanges, between the Government and offerors, after receipt of proposals, leading to establishment of the competitive range. If a competitive range is to be established, these communications—
              (1) Shall be limited to the offerors described in paragraphs (b)(1)(i) and (b)(1)(ii) of this section and—
              (i) Shall be held with offerors whose past performance information is the determining factor preventing them from being placed within the competitive range. Such communications shall address adverse past performance information to which an offeror has not had a prior opportunity to respond; and
              (ii) May only be held with those offerors (other than offerors under paragraph (b)(1)(i) of this section) whose exclusion from, or inclusion in, the competitive range is uncertain;
              (2) May be conducted to enhance Government understanding of proposals; allow reasonable interpretation of the proposal; or facilitate the Government's evaluation process. Such communications shall not be used to cure proposal deficiencies or material omissions, materially alter the technical or cost elements of the proposal, and/or otherwise revise the proposal. Such communications may be considered in rating proposals for the purpose of establishing the competitive range;
              (3) Are for the purpose of addressing issues that must be explored to determine whether a proposal should be placed in the competitive range. Such communications shall not provide an opportunity for the offeror to revise its proposal, but may address—
              (i) Ambiguities in the proposal or other concerns (e.g., perceived deficiencies, weaknesses, errors, omissions, or mistakes (see 14.407)); and
              (ii) Information relating to relevant past performance; and
              (4) Shall address adverse past performance information to which the offeror has not previously had an opportunity to comment.
              (c) Competitive range. (1) Agencies shall evaluate all proposals in accordance with 15.305(a), and, if discussions are to be conducted, establish the competitive range. Based on the ratings of each proposal against all evaluation criteria, the contracting officer shall establish a competitive range comprised of all of the most highly rated proposals, unless the range is further reduced for purposes of efficiency pursuant to paragraph (c)(2) of this section.

              (2) After evaluating all proposals in accordance with 15.305(a) and paragraph (c)(1) of this section, the contracting officer may determine that the number of most highly rated proposals that might otherwise be included in the competitive range exceeds the number at which an efficient competition can be conducted. Provided the solicitation notifies offerors that the competitive range can be limited for purposes of efficiency (see 52.215-1(f)(4)), the contracting officer may limit the number of proposals in the competitive range to the greatest number that will permit an efficient competition among the most highly rated proposals (10 U.S.C. 2305(b)(4) and 41 U.S.C. 3703).
              (3) If the contracting officer, after complying with paragraph (d)(3) of this section, decides that an offeror's proposal should no longer be included in the competitive range, the proposal shall be eliminated from consideration for award. Written notice of this decision shall be provided to unsuccessful offerors in accordance with 15.503.
              (4) Offerors excluded or otherwise eliminated from the competitive range may request a debriefing (see 15.505 and 15.506).
              (d) Exchanges with offerors after establishment of the competitive range. Negotiations are exchanges, in either a competitive or sole source environment, between the Government and offerors, that are undertaken with the intent of allowing the offeror to revise its proposal. These negotiations may include bargaining. Bargaining includes persuasion, alteration of assumptions and positions, give-and-take, and may apply to price, schedule, technical requirements, type of contract, or other terms of a proposed contract. When negotiations are conducted in a competitive acquisition, they take place after establishment of the competitive range and are called discussions.
              (1) Discussions are tailored to each offeror's proposal, and must be conducted by the contracting officer with each offeror within the competitive range.
              (2) The primary objective of discussions is to maximize the Government's ability to obtain best value, based on the requirement and the evaluation factors set forth in the solicitation.
              (3) At a minimum, the contracting officer must, subject to paragraphs (d)(5) and (e) of this section and 15.307(a), indicate to, or discuss with, each offeror still being considered for award, deficiencies, significant weaknesses, and adverse past performance information to which the offeror has not yet had an opportunity to respond. The contracting officer also is encouraged to discuss other aspects of the offeror's proposal that could, in the opinion of the contracting officer, be altered or explained to enhance materially the proposal's potential for award. However, the contracting officer is not required to discuss every area where the proposal could be improved. The scope and extent of discussions are a matter of contracting officer judgment.
              (4) In discussing other aspects of the proposal, the Government may, in situations where the solicitation stated that evaluation credit would be given for technical solutions exceeding any mandatory minimums, negotiate with offerors for increased performance beyond any mandatory minimums, and the Government may suggest to offerors that have exceeded any mandatory minimums (in ways that are not integral to the design), that their proposals would be more competitive if the excesses were removed and the offered price decreased.
              (5) If, after discussions have begun, an offeror originally in the competitive range is no longer considered to be among the most highly rated offerors being considered for award, that offeror may be eliminated from the competitive range whether or not all material aspects of the proposal have been discussed, or whether or not the offeror has been afforded an opportunity to submit a proposal revision (see 15.307(a) and 15.503(a)(1)).
              (e) Limits on exchanges. Government personnel involved in the acquisition shall not engage in conduct that—
              (1) Favors one offeror over another;
              (2) Reveals an offeror's technical solution, including unique technology, innovative and unique uses of commercial items, or any information that would compromise an offeror's intellectual property to another offeror;

              (3) Reveals an offerors price without that offeror's permission. However, the contracting officer may inform an offeror that its price is considered by the Government to be too high, or too low, and reveal the results of the analysis supporting that conclusion. It is also permissible, at the Government's discretion, to indicate to all offerors the cost or price that the Government's price analysis, market research, and other reviews have identified as reasonable (41 U.S.C. 2102 and 2107));
              (4) Reveals the names of individuals providing reference information about an offeror's past performance; or
              (5) Knowingly furnishes source selection information in violation of 3.104 and 41 U.S.C. 2102 and 2107).
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 65369, Dec. 18, 2001; 79 FR 24201, Apr. 29, 2014]
            
            
              15.307
              Proposal revisions.
              (a) If an offerors proposal is eliminated or otherwise removed from the competitive range, no further revisions to that offeror's proposal shall be accepted or considered.
              (b) The contracting officer may request or allow proposal revisions to clarify and document understandings reached during negotiations. At the conclusion of discussions, each offeror still in the competitive range shall be given an opportunity to submit a final proposal revision. The contracting officer is required to establish a common cut-off date only for receipt of final proposal revisions. Requests for final proposal revisions shall advise offerors that the final proposal revisions shall be in writing and that the Government intends to make award without obtaining further revisions.
            
            
              15.308
              Source selection decision.
              The source selection authority's (SSA) decision shall be based on a comparative assessment of proposals against all source selection criteria in the solicitation. While the SSA may use reports and analyses prepared by others, the source selection decision shall represent the SSA's independent judgment. The source selection decision shall be documented, and the documentation shall include the rationale for any business judgments and tradeoffs made or relied on by the SSA, including benefits associated with additional costs. Although the rationale for the selection decision must be documented, that documentation need not quantify the tradeoffs that led to the decision.
            
          
          
            Subpart 15.4—Contract Pricing
            
              15.400
              Scope of subpart.
              This subpart prescribes the cost and price negotiation policies and procedures for pricing negotiated prime contracts (including subcontracts) and contract modifications, including modifications to contracts awarded by sealed bidding.
            
            
              15.401
              Definitions.
              As used in this subpart—
              
                Price means cost plus any fee or profit applicable to the contract type.
              
                Subcontract (except as used in 15.407-2) also includes a transfer of commercial items between divisions, subsidiaries, or affiliates of a contractor or a subcontractor (10 U.S.C. 2306a(h)(2) and 41 U.S.C. 3501(a)(3)).
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 2129, Jan. 10, 2001; 66 FR 65369, Dec. 18, 2001; 79 FR 24201, Apr. 29, 2014]
            
            
              15.402
              Pricing policy.
              Contracting officers shall—
              (a) Purchase supplies and services from responsible sources at fair and reasonable prices. In establishing the reasonableness of the offered prices, the contracting officer—
              (1) Shall obtain certified cost or pricing data when required by 15.403-4, along with data other than certified cost or pricing data as necessary to establish a fair and reasonable price; or
              (2) When certified cost or pricing data are not required by 15.403-4, shall obtain data other than certified cost or pricing data as necessary to establish a fair and reasonable price, generally using the following order of preference in determining the type of data required:
              (i) No additional data from the offeror, if the price is based on adequate price competition, except as provided by 15.403-3(b).
              (ii) Data other than certified cost or pricing data such as—
              (A) Data related to prices (e.g., established catalog or market prices, sales to non-governmental and governmental entities), relying first on data available within the Government; second, on data obtained from sources other than the offeror; and, if necessary, on data obtained from the offeror. When obtaining data from the offeror is necessary, unless an exception under 15.403-1(b)(1) or (2) applies, such data submitted by the offeror shall include, at a minimum, appropriate data on the prices at which the same or similar items have been sold previously, adequate for evaluating the reasonableness of the price.
              (B) Cost data to the extent necessary for the contracting officer to determine a fair and reasonable price.
              (3) Obtain the type and quantity of data necessary to establish a fair and reasonable price, but not more data than is necessary. Requesting unnecessary data can lead to increased proposal preparation costs, generally extend acquisition lead time, and consume additional contractor and Government resources. Use techniques such as, but not limited to, price analysis, cost analysis, and/or cost realism analysis to establish a fair and reasonable price. If a fair and reasonable price cannot be established by the contracting officer from the analyses of the data obtained or submitted to date, the contracting officer shall require the submission of additional data sufficient for the contracting officer to support the determination of the fair and reasonable price.
              (b) Price each contract separately and independently and not—
              (1) Use proposed price reductions under other contracts as an evaluation factor; or
              (2) Consider losses or profits realized or anticipated under other contracts.
              (c) Not include in a contract price any amount for a specified contingency to the extent that the contract provides for a price adjustment based upon the occurrence of that contingency.
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 2129, Jan. 10, 2001; 75 FR 53142, Aug. 30, 2010; 77 FR 204, Jan. 3, 2012]
            
            
              15.403
              Obtaining certified cost or pricing data.
            
            
              15.403-1
              Prohibition on obtaining certified cost or pricing data (10 U.S.C. 2306a and 41 U.S.C. chapter 35).
              (a) Certified cost or pricing data shall not be obtained for acquisitions at or below the simplified acquisition threshold.
              (b) Exceptions to certified cost or pricing data requirements. The contracting officer shall not require certified cost or pricing data to support any action (contracts, subcontracts, or modifications) (but may require data other than certified cost or pricing data as defined in FAR 2.101 to support a determination of a fair and reasonable price or cost realism)—
              (1) When the contracting officer determines that prices agreed upon are based on adequate price competition (see standards in paragraph (c)(1) of this subsection);
              (2) When the contracting officer determines that prices agreed upon are based on prices set by law or regulation (see standards in paragraph (c)(2) of this subsection);
              (3) When a commercial item is being acquired (see standards in paragraph (c)(3) of this subsection);
              (4) When a waiver has been granted (see standards in paragraph (c)(4) of this subsection); or
              (5) When modifying a contract or subcontract for commercial items (see standards in paragraph (c)(3) of this subsection).
              (c) Standards for exceptions from certified cost or pricing data requirements— (1) Adequate price competition. (i) A price is based on adequate price competition when—
              (A) Two or more responsible offerors, competing independently, submit priced offers that satisfy the Government's expressed requirement;
              (B) Award will be made to the offeror whose proposal represents the best value (see 2.101) where price is a substantial factor in source selection; and

              (C) There is no finding that the price of the otherwise successful offeror is unreasonable. Any finding that the price is unreasonable must be supported by a statement of the facts and approved at a level above the contracting officer.
              (ii) For agencies other than DoD, NASA, and the Coast Guard, a price is also based on adequate price competition when-
              (A) There was a reasonable expectation, based on market research or other assessment, that two or more responsible offerors, competing independently, would submit priced offers in response to the solicitation's expressed requirement, even though only one offer is received from a responsible offeror and if—
              (1) Based on the offer received, the contracting officer can reasonably conclude that the offer was submitted with the expectation of competition, e.g., circumstances indicate that—
              (i) The offeror believed that at least one other offeror was capable of submitting a meaningful offer; and
              (ii) The offeror had no reason to believe that other potential offerors did not intend to submit an offer; and
              (2) The determination that the proposed price is based on adequate price competition and is reasonable has been approved at a level above the contracting officer; or
              (B) Price analysis clearly demonstrates that the proposed price is reasonable in comparison with current or recent prices for the same or similar items, adjusted to reflect changes in market conditions, economic conditions, quantities, or terms and conditions under contracts that resulted from adequate price competition.
              (2) Prices set by law or regulation. Pronouncements in the form of periodic rulings, reviews, or similar actions of a governmental body, or embodied in the laws, are sufficient to set a price.
              (3) Commercial items. (i) Any acquisition of an item that the contracting officer determines meets the commercial item definition in 2.101, or any modification, as defined in paragraph (3)(i) of that definition, that does not change the item from a commercial item to a noncommercial item, is exempt from the requirement for certified cost or pricing data. If the contracting officer determines that an item claimed to be commercial is, in fact, not commercial and that no other exception or waiver applies, (e.g. the acquisition is not based on adequate price competition; the acquisition is not based on prices set by law or regulation; and the acquisition exceeds the threshold for the submission of certified cost or pricing data at 15.403-4(a)(1)) the contracting officer shall require submission of certified cost or pricing data.
              (ii) In accordance with section 41 U.S.C. 3501:
              (A) When purchasing services that are not offered and sold competitively in substantial quantities in the commercial marketplace, but are of a type offered and sold competitively in substantial quantities in the commercial marketplace, they may be considered commercial items (thus meeting the purpose of 41 U.S.C. chapter 35 and 10 U.S.C. 2306a for truth in negotiations) only if the contracting officer determines in writing that the offeror has submitted sufficient information to evaluate, through price analysis, the reasonableness of the price of such services.
              (B) In order to make this determination, the contracting officer may request the offeror to submit prices paid for the same or similar commercial items under comparable terms and conditions by both Government and commercial customers; and
              (C) If the contracting officer determines that the information described in paragraph (c)(3)(ii)(B) of this section is not sufficient to determine the reasonableness of price, other relevant information regarding the basis for price or cost, including information on labor costs, material costs and overhead rates may be requested.
              (iii) The following requirements apply to minor modifications defined in paragraph (3)(ii) of the definition of a commercial item at 2.101 that do not change the item from a commercial item to a noncommercial item:
              (A) For acquisitions funded by any agency other than DoD, NASA, or Coast Guard, such modifications of a commercial item are exempt from the requirement for submission of certified cost or pricing data.

              (B) For acquisitions funded by DoD, NASA, or Coast Guard, such modifications of a commercial item are exempt from the requirement for submission of certified cost or pricing data provided the total price of all such modifications under a particular contract action does not exceed the greater of the threshold for obtaining certified cost or pricing data in 15.403-4 or 5 percent of the total price of the contract at the time of contract award.
              (C) For acquisitions funded by DoD, NASA, or Coast Guard such modifications of a commercial item are not exempt from the requirement for submission of certified cost or pricing data on the basis of the exemption provided for at 15.403-1(c)(3) if the total price of all such modifications under a particular contract action exceeds the greater of the threshold for obtaining certified cost or pricing data in 15.403-4 or 5 percent of the total price of the contract at the time of contract award.
              (iv) Any acquisition for noncommercial supplies or services treated as commercial items at 12.102(f)(1), except sole source contracts greater than $19 million, is exempt from the requirements for certified cost or pricing data (41 U.S.C. 1903).
              (4) Waivers. The head of the contracting activity (HCA) may, without power of delegation, waive the requirement for submission of certified cost or pricing data in exceptional cases. The authorization for the waiver and the supporting rationale shall be in writing. The HCA may consider waiving the requirement if the price can be determined to be fair and reasonable without submission of certified cost or pricing data. For example, if certified cost or pricing data were furnished on previous production buys and the contracting officer determines such data are sufficient, when combined with updated data, a waiver may be granted. If the HCA has waived the requirement for submission of certified cost or pricing data, the contractor or higher-tier subcontractor to whom the waiver relates shall be considered as having been required to provide certified cost or pricing data. Consequently, award of any lower-tier subcontract expected to exceed the certified cost or pricing data threshold requires the submission of certified cost or pricing data unless—
              (i) An exception otherwise applies to the subcontract; or
              (ii) The waiver specifically includes the subcontract and the rationale supporting the waiver for that subcontract.
              [62 FR 51230, Sept. 30, 1997]
              
                Editorial Note:
                For Federal Register citations affecting section 15.403-1, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              15.403-2
              Other circumstances where certified cost or pricing data are not required.
              (a) The exercise of an option at the price established at contract award or initial negotiation does not require submission of certified cost or pricing data.
              (b) Certified cost or pricing data are not required for proposals used solely for overrun funding or interim billing price adjustments.
              [75 FR 53143, Aug. 30, 2010]
            
            
              15.403-3
              Requiring data other than certified cost or pricing data.
              (a)(1) In those acquisitions that do not require certified cost or pricing data, the contracting officer shall—
              (i) Obtain whatever data are available from Government or other secondary sources and use that data in determining a fair and reasonable price;
              (ii) Require submission of data other than certified cost or pricing data, as defined in 2.101, from the offeror to the extent necessary to determine a fair and reasonable price (10 U.S.C. 2306a(d)(1) and 41 U.S.C. 3505(a)) if the contracting officer determines that adequate data from sources other than the offeror are not available. This includes requiring data from an offeror to support a cost realism analysis;
              (iii) Consider whether cost data are necessary to determine a fair and reasonable price when there is not adequate price competition;
              (iv) Require that the data submitted by the offeror include, at a minimum, appropriate data on the prices at which the same item or similar items have previously been sold, adequate for determining the reasonableness of the price unless an exception under 15.403-1(b)(1) or (2) applies; and

              (v) Consider the guidance in section 3.3, chapter 3, volume I, of the Contract Pricing Reference Guide cited at 15.404-1(a)(7) to determine the data an offeror shall be required to submit.
              (2) The contractor's format for submitting the data should be used (see 15.403-5(b)(2)).
              (3) The contracting officer shall ensure that data used to support price negotiations are sufficiently current to permit negotiation of a fair and reasonable price. Requests for updated offeror data should be limited to data that affect the adequacy of the proposal for negotiations, such as changes in price lists.
              (4) As specified in section 808 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Pub. L. 105-261), an offeror who does not comply with a requirement to submit data for a contract or subcontract in accordance with paragraph (a)(1) of this subsection is ineligible for award unless the HCA determines that it is in the best interest of the Government to make the award to that offeror, based on consideration of the following:
              (i) The effort made to obtain the data.
              (ii) The need for the item or service.
              (iii) Increased cost or significant harm to the Government if award is not made.
              (b) Adequate price competition. When adequate price competition exists (see 15.403-1(c)(1)), generally no additional data are necessary to determine the reasonableness of price. However, if there are unusual circumstances where it is concluded that additional data are necessary to determine the reasonableness of price, the contracting officer shall, to the maximum extent practicable, obtain the additional data from sources other than the offeror. In addition, the contracting officer should request data to determine the cost realism of competing offers or to evaluate competing approaches.
              (c) Commercial items. (1) At a minimum, the contracting officer must use price analysis to determine whether the price is fair and reasonable whenever the contracting officer acquires a commercial item (see 15.404-1(b)). The fact that a price is included in a catalog does not, in and of itself, make it fair and reasonable. If the contracting officer cannot determine whether an offered price is fair and reasonable, even after obtaining additional data from sources other than the offeror, then the contracting officer shall require the offeror to submit data other than certified cost or pricing data to support further analysis (see 15.404-1). This data may include history of sales to non-governmental and governmental entities, cost data, or any other information the contracting officer requires to determine the price is fair and reasonable. Unless an exception under 15.403-1(b)(1) or (2) applies, the contracting officer shall require that the data submitted by the offeror include, at a minimum, appropriate data on the prices at which the same item or similar items have previously been sold, adequate for determining the reasonableness of the price.
              (2) Limitations relating to commercial items (10 U.S.C. 2306a(d)(2) and 41 U.S.C. 3505(b)). (i) The contracting officer shall limit requests for sales data relating to commercial items to data for the same or similar items during a relevant time period.
              (ii) The contracting officer shall, to the maximum extent practicable, limit the scope of the request for data relating to commercial items to include only data that are in the form regularly maintained by the offeror as part of its commercial operations.
              (iii) The Government shall not disclose outside the Government data obtained relating to commercial items that is exempt from disclosure under 24.202(a) or the Freedom of Information Act (5 U.S.C. 552(b)).
              (3) For services that are not offered and sold competitively in substantial quantities in the commercial marketplace, but are of a type offered and sold competitively in substantial quantities in the commercial marketplace, see 15.403-1(c)(3)(ii).
              [75 FR 53143, Aug. 30, 2010, as amended at 79 FR 24201, Apr. 29, 2014]
            
            
              15.403-4
              Requiring certified cost or pricing data (10 U.S.C. 2306a and 41 U.S.C. chapter 35).

              (a)(1) The contracting officer shall obtain certified cost or pricing data only if the contracting officer concludes that none of the exceptions in 15.403-1(b) applies. However, if the contracting officer has reason to believe exceptional circumstances exist and has sufficient data available to determine a fair and reasonable price, then the contracting officer should consider requesting a waiver under the exception at 15.403-1(b)(4). The threshold for obtaining certified cost or pricing data is $750,000 for prime contracts awarded before July 1, 2018, and $2 million for prime contracts awarded on or after July 1, 2018. When a clause refers to this threshold, and if the threshold is adjusted for inflation pursuant to 1.109(a), then pursuant to 1.109(d) the changed threshold applies throughout the remaining term of the contract, unless there is a subsequent threshold adjustment. Unless an exception applies, certified cost or pricing data are required before accomplishing any of the following actions expected to exceed the current threshold or, in the case of existing contracts, the threshold specified in the contract:
              (i) The award of any negotiated contract (except for undefinitized actions such as letter contracts).
              (ii) The award of a subcontract at any tier, if the contractor and each higher-tier subcontractor were required to furnish certified cost or pricing data (but see waivers at 15.403-1(c)(4)).

              (iii) The modification of any sealed bid or negotiated contract (whether or not certified cost or pricing data were initially required) or any subcontract covered by paragraph (a)(1)(ii) of this subsection. Price adjustment amounts must consider both increases and decreases (e.g., a $500,000 modification resulting from a reduction of $1,500,000 and an increase of $1,000,000 is a $2,500,000 pricing adjustment exceeding the $2,000,000 threshold).This requirement does not apply when unrelated and separately priced changes for which certified cost or pricing data would not otherwise be required are included for administrative convenience in the same modification. Negotiated final pricing actions (such as termination settlements and total final price agreements for fixed-price incentive and redeterminable contracts) are contract modifications requiring certified cost or pricing data if—
              (A) The total final price agreement for such settlements or agreements exceeds the pertinent threshold set forth at paragraph (a)(1) of this subsection; or
              (B) The partial termination settlement plus the estimate to complete the continued portion of the contract exceeds the pertinent threshold set forth at paragraph (a)(1) of this subsection (see 49.105(c)(15)).
              (2) Unless prohibited because an exception at 15.403-1(b) applies, the head of the contracting activity, without power of delegation, may authorize the contracting officer to obtain certified cost or pricing data for pricing actions below the pertinent threshold in paragraph (a)(1) of this subsection, provided the action exceeds the simplified acquisition threshold. The head of the contracting activity shall justify the requirement for certified cost or pricing data. The documentation shall include a written finding that certified cost or pricing data are necessary to determine whether the price is fair and reasonable and the facts supporting that finding.
              (3) Upon the request of a contractor that was required to submit certified cost or pricing data in connection with a prime contract entered into before July 1, 2018, the contracting officer shall modify the contract, without requiring consideration, to reflect a $2 million threshold for obtaining certified cost or pricing data on subcontracts entered on and after July 1, 2018. See 15.408.
              (b) When certified cost or pricing data are required, the contracting officer shall require the contractor or prospective contractor to submit to the contracting officer (and to have any subcontractor or prospective subcontractor submit to the prime contractor or appropriate subcontractor tier) the following in support of any proposal:
              (1) The certified cost or pricing data and data other than certified cost or pricing data required by the contracting officer to determine that the price is fair and reasonable.

              (2) A Certificate of Current Cost or Pricing Data, in the format specified in 15.406-2, certifying that to the best of its knowledge and belief, the cost or pricing data were accurate, complete, and current as of the date of agreement on price or, if applicable, an earlier date agreed upon between the parties that is as close as practicable to the date of agreement on price.
              (c) If certified cost or pricing data are requested and submitted by an offeror, but an exception is later found to apply, the data must not be considered certified cost or pricing data as defined in 2.101 and must not be certified in accordance with 15.406-2.
              (d) The requirements of this subsection also apply to contracts entered into by an agency on behalf of a foreign government.
              [62 FR 51230, Sept. 30, 1997, as amended at 65 FR 60553, Oct. 11, 2000; 66 FR 2129, Jan. 10, 2001; 71 FR 57367, Sept. 28, 2006; 75 FR 53133, 53144, Aug. 30, 2010; 80 FR 38297, July 2, 2015; 85 FR 27090, May 6, 2020; 85 FR 40073, July 2, 2020]
            
            
              15.403-5
              Instructions for submission of certified cost or pricing data and data other than certified cost or pricing data.
              (a) Taking into consideration the policy at 15.402, the contracting officer shall specify in the solicitation (see 15.408 (l) and (m))—
              (1) Whether certified cost or pricing data are required;
              (2) That, in lieu of submitting certified cost or pricing data, the offeror may submit a request for exception from the requirement to submit certified cost or pricing data;
              (3) Any requirement for data other than certified cost or pricing data; and
              (4) The requirement for necessary preaward or postaward access to offeror's records.
              (b)(1) Format for submission of certified cost or pricing data. When certification is required, the contracting officer may require submission of certified cost or pricing data in the format indicated in Table 15-2 of 15.408, specify an alternative format, or permit submission in the contractor's format (See 15.408(l)(1)), unless the data are required to be submitted on one of the termination forms specified in subpart 49.6.
              (2) Format for submission of data other than certified cost or pricing data. When required by the contracting officer, data other than certified cost or pricing data may be submitted in the offeror's own format unless the contracting officer decides that use of a specific format is essential for evaluating and determining that the price is fair and reasonable and the format has been described in the solicitation.
              (3) Format for submission of data supporting forward pricing rate agreements. Data supporting forward pricing rate agreements or final indirect cost proposals shall be submitted in a form acceptable to the contracting officer.
              [75 FR 53145, Aug. 30, 2010]
            
            
              15.404
              Proposal analysis.
            
            
              15.404-1
              Proposal analysis techniques.
              (a) General. The objective of proposal analysis is to ensure that the final agreed-to price is fair and reasonable.
              (1) The contracting officer is responsible for evaluating the reasonableness of the offered prices. The analytical techniques and procedures described in this section may be used, singly or in combination with others, to ensure that the final price is fair and reasonable. The complexity and circumstances of each acquisition should determine the level of detail of the analysis required.
              (2) Price analysis shall be used when certified cost or pricing data are not required (see paragraph (b) of this subsection and 15.404-3).
              (3) Cost analysis shall be used to evaluate the reasonableness of individual cost elements when certified cost or pricing data are required. Price analysis should be used to verify that the overall price offered is fair and reasonable.
              (4) Cost analysis may also be used to evaluate data other than certified cost or pricing data to determine cost reasonableness or cost realism when a fair and reasonable price cannot be determined through price analysis alone for commercial or non-commercial items.
              (5) The contracting officer may request the advice and assistance of other experts to ensure that an appropriate analysis is performed.

              (6) Recommendations or conclusions regarding the Government's review or analysis of an offeror's or contractor's proposal shall not be disclosed to the offeror or contractor without the concurrence of the contracting officer. Any discrepancy or mistake of fact (such as duplications, omissions, and errors in computation) contained in the certified cost or pricing data or data other than certified cost or pricing data submitted in support of a proposal shall be brought to the contracting officer's attention for appropriate action.

              (7) The Air Force Institute of Technology (AFIT) and the Federal Acquisition Institute (FAI) jointly prepared a five-volume set of Contract Pricing Reference Guides to guide pricing and negotiation personnel. The five guides are: I Price Analysis, II Quantitative Techniques for Contract Pricing, III Cost Analysis, IV Advanced Issues in Contract Pricing, and V Federal Contract Negotiation Techniques. These references provide detailed discussion and examples applying pricing policies to pricing problems. They are to be used for instruction and professional guidance. However, they are not directive and should be considered informational only. They are available via the internet at http://www.acq.osd.mil/dpap/
              
              
                cpic/cp/contract_pricing_reference_guides.html.
              
              (b) Price analysis for commercial and non-commercial items. (1) Price analysis is the process of examining and evaluating a proposed price without evaluating its separate cost elements and proposed profit. Unless an exception from the requirement to obtain certified cost or pricing data applies under 15.403-1(b)(1) or (b)(2), at a minimum, the contracting officer shall obtain appropriate data, without certification, on the prices at which the same or similar items have previously been sold and determine if the data is adequate for evaluating the reasonableness of the price. Price analysis may include evaluating data other than certified cost or pricing data obtained from the offeror or contractor when there is no other means for determining a fair and reasonable price. Contracting officers shall obtain data other than certified cost or pricing data from the offeror or contractor for all acquisitions (including commercial item acquisitions), if that is the contracting officer's only means to determine the price to be fair and reasonable.
              (2) The Government may use various price analysis techniques and procedures to ensure a fair and reasonable price. Examples of such techniques include, but are not limited to, the following:
              (i) Comparison of proposed prices received in response to the solicitation. Normally, adequate price competition establishes a fair and reasonable price (see 15.403-1(c)(1)).
              (ii) Comparison of the proposed prices to historical prices paid, whether by the Government or other than the Government, for the same or similar items. This method may be used for commercial items including those “of a type” or requiring minor modifications.
              (A) The prior price must be a valid basis for comparison. If there has been a significant time lapse between the last acquisition and the present one, if the terms and conditions of the acquisition are significantly different, or if the reasonableness of the prior price is uncertain, then the prior price may not be a valid basis for comparison.
              (B) The prior price must be adjusted to account for materially differing terms and conditions, quantities and market and economic factors. For similar items, the contracting officer must also adjust the prior price to account for material differences between the similar item and the item being procured.
              (C) Expert technical advice should be obtained when analyzing similar items, or commercial items that are “of a type” or requiring minor modifications, to ascertain the magnitude of changes required and to assist in pricing the required changes.
              (iii) Use of parametric estimating methods/application of rough yardsticks (such as dollars per pound or per horsepower, or other units) to highlight significant inconsistencies that warrant additional pricing inquiry.
              (iv) Comparison with competitive published price lists, published market prices of commodities, similar indexes, and discount or rebate arrangements.

              (v) Comparison of proposed prices with independent Government cost estimates.
              
              (vi) Comparison of proposed prices with prices obtained through market research for the same or similar items.
              (vii) Analysis of data other than certified cost or pricing data (as defined at 2.101) provided by the offeror.
              (3) The first two techniques at 15.404-1(b)(2) are the preferred techniques. However, if the contracting officer determines that information on competitive proposed prices or previous contract prices is not available or is insufficient to determine that the price is fair and reasonable, the contracting officer may use any of the remaining techniques as appropriate to the circumstances applicable to the acquisition.
              (4) Value analysis can give insight into the relative worth of a product and the Government may use it in conjunction with the price analysis techniques listed in paragraph (b)(2) of this section.
              (c) Cost analysis. (1) Cost analysis is the review and evaluation of any separate cost elements and profit or fee in an offeror's or contractor's proposal, as needed to determine a fair and reasonable price or to determine cost realism, and the application of judgment to determine how well the proposed costs represent what the cost of the contract should be, assuming reasonable economy and efficiency.
              (2) The Government may use various cost analysis techniques and procedures to ensure a fair and reasonable price, given the circumstances of the acquisition. Such techniques and procedures include the following:
              (i) Verification of cost data or pricing data and evaluation of cost elements, including—
              (A) The necessity for, and reasonableness of, proposed costs, including allowances for contingencies;
              (B) Projection of the offeror's cost trends, on the basis of current and historical cost or pricing data;
              (C) Reasonableness of estimates generated by appropriately calibrated and validated parametric models or cost-estimating relationships; and
              (D) The application of audited or negotiated indirect cost rates, labor rates, and cost of money or other factors.
              (ii) Evaluating the effect of the offeror's current practices on future costs. In conducting this evaluation, the contracting officer shall ensure that the effects of inefficient or uneconomical past practices are not projected into the future. In pricing production of recently developed complex equipment, the contracting officer should perform a trend analysis of basic labor and materials, even in periods of relative price stability.
              (iii) Comparison of costs proposed by the offeror for individual cost elements with—
              (A) Actual costs previously incurred by the same offeror;
              (B) Previous cost estimates from the offeror or from other offerors for the same or similar items;
              (C) Other cost estimates received in response to the Government's request;
              (D) Independent Government cost estimates by technical personnel; and
              (E) Forecasts of planned expenditures.
              (iv) Verification that the offeror's cost submissions are in accordance with the contract cost principles and procedures in part 31 and, when applicable, the requirements and procedures in 48 CFR Chapter 99 (Appendix to the FAR looseleaf edition), Cost Accounting Standards.
              (v) Review to determine whether any cost data or pricing data, necessary to make the offeror's proposal suitable for negotiation, have not been either submitted or identified in writing by the offeror. If there are such data, the contracting officer shall attempt to obtain and use them in the negotiations or make satisfactory allowance for the incomplete data.
              (vi) Analysis of the results of any make-or-buy program reviews, in evaluating subcontract costs (see 15.407-2).
              (d) Cost realism analysis. (1) Cost realism analysis is the process of independently reviewing and evaluating specific elements of each offeror's proposed cost estimate to determine whether the estimated proposed cost elements are realistic for the work to be performed; reflect a clear understanding of the requirements; and are consistent with the unique methods of performance and materials described in the offeror's technical proposal.
              
              (2) Cost realism analyses shall be performed on cost-reimbursement contracts to determine the probable cost of performance for each offeror.
              (i) The probable cost may differ from the proposed cost and should reflect the Government's best estimate of the cost of any contract that is most likely to result from the offeror's proposal. The probable cost shall be used for purposes of evaluation to determine the best value.
              (ii) The probable cost is determined by adjusting each offeror's proposed cost, and fee when appropriate, to reflect any additions or reductions in cost elements to realistic levels based on the results of the cost realism analysis.
              (3) Cost realism analyses may also be used on competitive fixed-price incentive contracts or, in exceptional cases, on other competitive fixed-price-type contracts when new requirements may not be fully understood by competing offerors, there are quality concerns, or past experience indicates that contractors' proposed costs have resulted in quality or service shortfalls. Results of the analysis may be used in performance risk assessments and responsibility determinations. However, proposals shall be evaluated using the criteria in the solicitation, and the offered prices shall not be adjusted as a result of the analysis.
              (e) Technical analysis. (1) The contracting officer should request that personnel having specialized knowledge, skills, experience, or capability in engineering, science, or management perform a technical analysis of the proposed types and quantities of materials, labor, processes, special tooling, equipment or real property, the reasonableness of scrap and spoilage, and other associated factors set forth in the proposal(s) in order to determine the need for and reasonableness of the proposed resources, assuming reasonable economy and efficiency.
              (2) At a minimum, the technical analysis should examine the types and quantities of material proposed and the need for the types and quantities of labor hours and the labor mix. Any other data that may be pertinent to an assessment of the offeror's ability to accomplish the technical requirements or to the cost or price analysis of the service or product being proposed should also be included in the analysis.
              (3) The contracting officer should request technical assistance in evaluating pricing related to items that are “similar to” items being purchased, or commercial items that are “of a type” or requiring minor modifications, to ascertain the magnitude of changes required and to assist in pricing the required changes.
              (f) Unit prices. (1) Except when pricing an item on the basis of adequate price competition or catalog or market price, unit prices shall reflect the intrinsic value of an item or service and shall be in proportion to an item's base cost (e.g., manufacturing or acquisition costs). Any method of distributing costs to line items that distorts the unit prices shall not be used. For example, distributing costs equally among line items is not acceptable except when there is little or no variation in base cost.
              (2) Except for the acquisition of commercial items, contracting officers shall require that offerors identify in their proposals those items of supply that they will not manufacture or to which they will not contribute significant value, unless adequate price competition is expected (10 U.S.C. 2306a(b)(1)(A)(i) and 41 U.S.C. 3503(a)(1)(A)). Such information shall be used to determine whether the intrinsic value of an item has been distorted through application of overhead and whether such items should be considered for breakout. The contracting officer should require such information in all other negotiated contracts when appropriate.
              (g) Unbalanced pricing. (1) Unbalanced pricing may increase performance risk and could result in payment of unreasonably high prices. Unbalanced pricing exists when, despite an acceptable total evaluated price, the price of one or more line items is significantly over or understated as indicated by the application of cost or price analysis techniques. The greatest risks associated with unbalanced pricing occur when—

              (i) Startup work, mobilization, first articles, or first article testing are separate line items;
              
              (ii) Base quantities and option quantities are separate line items; or
              (iii) The evaluated price is the aggregate of estimated quantities to be ordered under separate line items of an indefinite-delivery contract.
              (2) All offers with separately priced line items or subline items shall be analyzed to determine if the prices are unbalanced. If cost or price analysis techniques indicate that an offer is unbalanced, the contracting officer shall—
              (i) Consider the risks to the Government associated with the unbalanced pricing in determining the competitive range and in making the source selection decision; and
              (ii) Consider whether award of the contract will result in paying unreasonably high prices for contract performance.
              (3) An offer may be rejected if the contracting officer determines that the lack of balance poses an unacceptable risk to the Government.
              (h) Review and justification of pass-through contracts. (1) The requirements of this paragraph (h) are applicable to all agencies. The requirements apply by law to the Department of Defense, the Department of State, and the United States Agency for International Development, per section 802 of the National Defense Authorization Act (NDAA) for Fiscal Year 2013. The requirements apply as a matter of policy to other Federal agencies.
              (2) Except as provided in paragraph (h)(3) of this section, when an offeror for a contract or a task or delivery order informs the contracting officer pursuant to 52.215-22 that it intends to award subcontracts for more than 70 percent of the total cost of work to be performed under the contract, task or delivery order, the contracting officer shall—
              (i) Consider the availability of alternative contract vehicles and the feasibility of contracting directly with a subcontractor or subcontractors that will perform the bulk of the work. If such alternative approaches are selected, any resulting solicitations shall be issued in accordance with the competition requirements under FAR part 6;
              (ii) Make a written determination that the contracting approach selected is in the best interest of the Government; and
              (iii) Document the basis for such determination.
              (3) Contract actions awarded pursuant to subparts 19.5, 19.8, 19.13, 19.14, or 19.15 are exempt from the requirements of this paragraph (h) (see section 1615 of the National Defense Authorization Act for Fiscal Year 2014 (Pub. L. 113-66)).
              [62 FR 51230, Sept. 30, 1997, as amended at 63 FR 58602, Oct. 30, 1998; 64 FR 51837, Sept. 24, 1999; 65 FR 16286, Mar. 27, 2000; 71 FR 67779, Nov. 22, 2006; 72 FR 27384, May 15, 2007; 73 FR 54016, Sept. 17, 2008; 75 FR 53145, Aug. 30, 2010; 77 FR 56744, Sept. 13, 2012; 78 FR 37692, June 21, 2013; 79 FR 24201, Apr. 29, 2014; 80 FR 26425, May 7, 2015; 82 FR 4713, Jan. 13, 2017; 84 FR 27497, June 12, 2019]
            
            
              15.404-2
              Data to support proposal analysis.
              (a) Field pricing assistance. (1) The contracting officer should request field pricing assistance when the information available at the buying activity is inadequate to determine a fair and reasonable price. The contracting officer shall tailor requests to reflect the minimum essential supplementary information needed to conduct a technical or cost or pricing analysis.
              (2) The contracting officer shall tailor the type of information and level of detail requested in accordance with the specialized resources available at the buying activity and the magnitude and complexity of the required analysis. Field pricing assistance is generally available to provide—
              (i) Technical, audit, and special reports associated with the cost elements of a proposal, including subcontracts;
              (ii) Information on related pricing practices and history;
              (iii) Information to help contracting officers determine commerciality and a fair and reasonable price, including—
              (A) Verifying sales history to source documents;
              (B) Identifying special terms and conditions;
              (C) Identifying customarily granted or offered discounts for the item;

              (D) Verifying the item to an existing catalog or price list;
              
              (E) Verifying historical data for an item previously not determined commercial that the offeror is now trying to qualify as a commercial item; and
              (F) Identifying general market conditions affecting determinations of commerciality and a fair and reasonable price.
              (iv) Information relative to the business, technical, production, or other capabilities and practices of an offeror.
              (3) When field pricing assistance is requested, contracting officers are encouraged to team with appropriate field experts throughout the acquisition process, including negotiations. Early communication with these experts will assist in determining the extent of assistance required, the specific areas for which assistance is needed, a realistic review schedule, and the information necessary to perform the review.
              (4) When requesting field pricing assistance on a contractor's request for equitable adjustment, the contracting officer shall provide the information listed in 43.204(b)(5).
              (5) Field pricing information and other reports may include proprietary or source selection information (see 2.101). This information must be appropriately identified and protected accordingly.
              (b) Reporting field pricing information. (1) Depending upon the extent and complexity of the field pricing review, results, including supporting rationale, may be reported directly to the contracting officer orally, in writing, or by any other method acceptable to the contracting officer.
              (i) Whenever circumstances permit, the contracting officer and field pricing experts are encouraged to use telephonic and/or electronic means to request and transmit pricing information.
              (ii) When it is necessary to have written technical and audit reports, the contracting officer shall request that the audit agency concurrently forward the audit report to the requesting contracting officer and the administrative contracting officer (ACO). The completed field pricing assistance results may reference audit information, but need not reconcile the audit recommendations and technical recommendations. A copy of the information submitted to the contracting officer by field pricing personnel shall be provided to the audit agency.
              (2) Audit and field pricing information, whether written or reported telephonically or electronically, shall be made a part of the official contract file (see 4.803(a)(19)).
              (c) Audit assistance for prime contracts or subcontracts. (1) The contracting officer should contact the cognizant audit office directly, particularly when an audit is the only field pricing support required. The audit office shall send the audit report, or otherwise transmit the audit recommendations, directly to the contracting officer.
              (i) The auditor shall not reveal the audit conclusions or recommendations to the offeror/contractor without obtaining the concurrence of the contracting officer. However, the auditor may discuss statements of facts with the contractor.
              (ii) The contracting officer should be notified immediately of any information disclosed to the auditor after submission of a report that may significantly affect the audit findings and, if necessary, a supplemental audit report shall be issued.
              (2) The contracting officer shall not request a separate preaward audit of indirect costs unless the information already available from an existing audit, completed within the preceding 12 months, is considered inadequate for determining the reasonableness of the proposed indirect costs (41 U.S.C. 4706 and 10 U.S.C. 2313).
              (3) The auditor is responsible for the scope and depth of the audit. Copies of updated information that will significantly affect the audit should be provided to the auditor by the contracting officer.

              (4) General access to the offeror's books and financial records is limited to the auditor. This limitation does not preclude the contracting officer or the ACO, or their representatives, from requesting that the offeror provide or make available any data or records necessary to analyze the offeror's proposal.
              
              (d) Deficient proposals. The ACO or the auditor, as appropriate, shall notify the contracting officer immediately if the data provided for review is so deficient as to preclude review or audit, or if the contractor or offeror has denied access to any records considered essential to conduct a satisfactory review or audit. Oral notifications shall be confirmed promptly in writing, including a description of deficient or denied data or records. The contracting officer immediately shall take appropriate action to obtain the required data. Should the offeror/contractor again refuse to provide adequate data, or provide access to necessary data, the contracting officer shall withhold the award or price adjustment and refer the contract action to a higher authority, providing details of the attempts made to resolve the matter and a statement of the practicability of obtaining the supplies or services from another source.
              [62 FR 51230, Sept. 30, 1997, as amended at 64 FR 51837, Sept. 24, 1999; 67 FR 13063, Mar. 20, 2002; 75 FR 53146, Aug. 30, 2010; 79 FR 24202, Apr. 29, 2014; 80 FR 38312, July 2, 2015]
            
            
              15.404-3
              Subcontract pricing considerations.
              (a) The contracting officer is responsible for the determination of a fair and reasonable price for the prime contract, including subcontracting costs. The contracting officer should consider whether a contractor or subcontractor has an approved purchasing system, has performed cost or price analysis of proposed subcontractor prices, or has negotiated the subcontract prices before negotiation of the prime contract, in determining the reasonableness of the prime contract price. This does not relieve the contracting officer from the responsibility to analyze the contractor's submission, including subcontractor's certified cost or pricing data.
              (b) The prime contractor or subcontractor shall—
              (1) Conduct appropriate cost or price analyses to establish the reasonableness of proposed subcontract prices;
              (2) Include the results of these analyses in the price proposal; and
              (3) When required by paragraph (c) of this subsection, submit subcontractor certified cost or pricing data to the Government as part of its own certified cost or pricing data.
              (c) Any contractor or subcontractor that is required to submit certified cost or pricing data also shall obtain and analyze certified cost or pricing data before awarding any subcontract, purchase order, or modification expected to exceed the certified cost or pricing data threshold, unless an exception in 15.403-1(b) applies to that action.
              (1) The contractor shall submit, or cause to be submitted by the subcontractor(s), certified cost or pricing data to the Government for subcontracts that are the lower of either—
              (i) $13.5 million or more; or
              (ii) Both more than the pertinent certified cost or pricing data threshold and more than 10 percent of the prime contractor's proposed price, unless the contracting officer believes such submission is unnecessary.
              (2) The contracting officer should require the contractor or subcontractor to submit to the Government (or cause submission of) subcontractor certified cost or pricing data below the thresholds in paragraph (c)(1) of this subsection and data other than certified cost or pricing data that the contracting officer considers necessary for adequately pricing the prime contract.
              (3) Subcontractor certified cost or pricing data shall be submitted in the format provided in Table 15-2 of 15.408 or the alternate format specified in the solicitation.
              (4) Subcontractor certified cost or pricing data shall be current, accurate, and complete as of the date of price agreement, or, if applicable, an earlier date agreed upon by the parties and specified on the contractor's Certificate of Current Cost or Pricing Data. The contractor shall update subcontractor's data, as appropriate, during source selection and negotiations.
              (5) If there is more than one prospective subcontractor for any given work, the contractor need only submit to the Government certified cost or pricing data for the prospective subcontractor most likely to receive the award.
              [62 FR 51230, Sept. 30, 1997, as amended at 71 FR 57367, Sept. 28, 2006; 75 FR 53133, 53146, Aug. 30, 2010; 80 FR 38297, July 2, 2015]
            
            
              
              15.404-4
              Profit.
              (a) General. This subsection prescribes policies for establishing the profit or fee portion of the Government prenegotiation objective in price negotiations based on cost analysis.
              (1) Profit or fee prenegotiation objectives do not necessarily represent net income to contractors. Rather, they represent that element of the potential total remuneration that contractors may receive for contract performance over and above allowable costs. This potential remuneration element and the Government's estimate of allowable costs to be incurred in contract performance together equal the Government's total prenegotiation objective. Just as actual costs may vary from estimated costs, the contractor's actual realized profit or fee may vary from negotiated profit or fee, because of such factors as efficiency of performance, incurrence of costs the Government does not recognize as allowable, and the contract type.
              (2) It is in the Government's interest to offer contractors opportunities for financial rewards sufficient to stimulate efficient contract performance, attract the best capabilities of qualified large and small business concerns to Government contracts, and maintain a viable industrial base.
              (3) Both the Government and contractors should be concerned with profit as a motivator of efficient and effective contract performance. Negotiations aimed merely at reducing prices by reducing profit, without proper recognition of the function of profit, are not in the Government's interest. Negotiation of extremely low profits, use of historical averages, or automatic application of predetermined percentages to total estimated costs do not provide proper motivation for optimum contract performance.
              (b) Policy. (1) Structured approaches (see paragraph (d) of this subsection) for determining profit or fee prenegotiation objectives provide a discipline for ensuring that all relevant factors are considered. Subject to the authorities in 1.301(c), agencies making noncompetitive contract awards over $100,000 totaling $50 million or more a year—
              (i) Shall use a structured approach for determining the profit or fee objective in those acquisitions that require cost analysis; and
              (ii) May prescribe specific exemptions for situations in which mandatory use of a structured approach would be clearly inappropriate.
              (2) Agencies may use another agency's structured approach.
              (c) Contracting officer responsibilities. (1) When the price negotiation is not based on cost analysis, contracting officers are not required to analyze profit.
              (2) When the price negotiation is based on cost analysis, contracting officers in agencies that have a structured approach shall use it to analyze profit. When not using a structured approach, contracting officers shall comply with paragraph (d)(1) of this subsection in developing profit or fee prenegotiation objectives.
              (3) Contracting officers shall use the Government prenegotiation cost objective amounts as the basis for calculating the profit or fee prenegotiation objective. Before applying profit or fee factors, the contracting officer shall exclude from the pre-negotiation cost objective amounts the purchase cost of contractor-acquired property that is categorized as equipment, as defined in FAR 45.101, and where such equipment is to be charged directly to the contract. Before applying profit or fee factors, the contracting officer shall exclude any facilities capital cost of money included in the cost objective amounts. If the prospective contractor fails to identify or propose facilities capital cost of money in a proposal for a contract that will be subject to the cost principles for contracts with commercial organizations (see subpart 31.2), facilities capital cost of money will not be an allowable cost in any resulting contract (see 15.408(i)).
              (4)(i) The contracting officer shall not negotiate a price or fee that exceeds the following statutory limitations, imposed by 10 U.S.C. 2306(d) and 41 U.S.C. 3905):

              (A) For experimental, developmental, or research work performed under a cost-plus-fixed-fee contract, the fee shall not exceed 15 percent of the contract's estimated cost, excluding fee.
              
              (B) For architect-engineer services for public works or utilities, the contract price or the estimated cost and fee for production and delivery of designs, plans, drawings, and specifications shall not exceed 6 percent of the estimated cost of construction of the public work or utility, excluding fees.
              (C) For other cost-plus-fixed-fee contracts, the fee shall not exceed 10 percent of the contract's estimated cost, excluding fee.
              (ii) The contracting officer's signature on the price negotiation memorandum or other documentation supporting determination of fair and reasonable price documents the contracting officer's determination that the statutory price or fee limitations have not been exceeded.
              (5) The contracting officer shall not require any prospective contractor to submit breakouts or supporting rationale for its profit or fee objective but may consider it, if it is submitted voluntarily.
              (6) If a change or modification calls for essentially the same type and mix of work as the basic contract and is of relatively small dollar value compared to the total contract value, the contracting officer may use the basic contract's profit or fee rate as the prenegotiation objective for that change or modification.
              (d) Profit-analysis factors—(1) Common factors. Unless it is clearly inappropriate or not applicable, each factor outlined in paragraphs (d)(1)(i) through (vi) of this subsection shall be considered by agencies in developing their structured approaches and by contracting officers in analyzing profit, whether or not using a structured approach.
              (i) Contractor effort. This factor measures the complexity of the work and the resources required of the prospective contractor for contract performance. Greater profit opportunity should be provided under contracts requiring a high degree of professional and managerial skill and to prospective contractors whose skills, facilities, and technical assets can be expected to lead to efficient and economical contract performance. The subfactors in paragraphs (d)(1)(i) (A) through (D) of this subsection shall be considered in determining contractor effort, but they may be modified in specific situations to accommodate differences in the categories used by prospective contractors for listing costs—
              (A) Material acquisition. This subfactor measures the managerial and technical effort needed to obtain the required purchased parts and material, subcontracted items, and special tooling. Considerations include the complexity of the items required, the number of purchase orders and subcontracts to be awarded and administered, whether established sources are available or new or second sources must be developed, and whether material will be obtained through routine purchase orders or through complex subcontracts requiring detailed specifications. Profit consideration should correspond to the managerial and technical effort involved.
              (B) Conversion direct labor. This subfactor measures the contribution of direct engineering, manufacturing, and other labor to converting the raw materials, data, and subcontracted items into the contract items. Considerations include the diversity of engineering, scientific, and manufacturing labor skills required and the amount and quality of supervision and coordination needed to perform the contract task.
              (C) Conversion-related indirect costs. This subfactor measures how much the indirect costs contribute to contract performance. The labor elements in the allocable indirect costs should be given the profit consideration they would receive if treated as direct labor. The other elements of indirect costs should be evaluated to determine whether they merit only limited profit consideration because of their routine nature, or are elements that contribute significantly to the proposed contract.
              (D) General management. This subfactor measures the prospective contractor's other indirect costs and general and administrative (G&A) expense, their composition, and how much they contribute to contract performance. Considerations include how labor in the overhead pools would be treated if it were direct labor, whether elements within the pools are routine expenses or instead are elements that contribute significantly to the proposed contract, and whether the elements require routine as opposed to unusual managerial effort and attention.
              (ii) Contract cost risk. (A) This factor measures the degree of cost responsibility and associated risk that the prospective contractor will assume as a result of the contract type contemplated and considering the reliability of the cost estimate in relation to the complexity and duration of the contract task. Determination of contract type should be closely related to the risks involved in timely, cost-effective, and efficient performance. This factor should compensate contractors proportionately for assuming greater cost risks.
              (B) The contractor assumes the greatest cost risk in a closely priced firm-fixed-price contract under which it agrees to perform a complex undertaking on time and at a predetermined price. Some firm-fixed-price contracts may entail substantially less cost risk than others because, for example, the contract task is less complex or many of the contractor's costs are known at the time of price agreement, in which case the risk factor should be reduced accordingly. The contractor assumes the least cost risk in a cost-plus-fixed-fee level-of-effort contract, under which it is reimbursed those costs determined to be allocable and allowable, plus the fixed fee.
              (C) In evaluating assumption of cost risk, contracting officers shall, except in unusual circumstances, treat time-and-materials, labor-hour, and firm-fixed-price, level-of-effort term contracts as cost-plus-fixed-fee contracts.
              (iii) Federal socioeconomic programs. This factor measures the degree of support given by the prospective contractor to Federal socioeconomic programs, such as those involving small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, women-owned small business concerns, veteran-owned, HUBZone, service-disabled veteran-owned small business concerns, sheltered workshops for workers with disabilities, and energy conservation. Greater profit opportunity should be provided contractors that have displayed unusual initiative in these programs.
              (iv) Capital investments. This factor takes into account the contribution of contractor investments to efficient and economical contract performance.
              (v) Cost-control and other past accomplishments. This factor allows additional profit opportunities to a prospective contractor that has previously demonstrated its ability to perform similar tasks effectively and economically. In addition, consideration should be given to measures taken by the prospective contractor that result in productivity improvements, and other cost-reduction accomplishments that will benefit the Government in follow-on contracts.
              (vi) Independent development. Under this factor, the contractor may be provided additional profit opportunities in recognition of independent development efforts relevant to the contract end item without Government assistance. The contracting officer should consider whether the development cost was recovered directly or indirectly from Government sources.
              (2) Additional factors. In order to foster achievement of program objectives, each agency may include additional factors in its structured approach or take them into account in the profit analysis of individual contract actions.
              [62 FR 51230, Sept. 30, 1997, as amended at 67 FR 6120, Feb. 8, 2002; 70 FR 14954, Mar. 23, 2005; 75 FR 38679, July 2, 2010; 79 FR 24202, Apr. 29, 2014]
            
            
              15.405
              Price negotiation.

              (a) The purpose of performing cost or price analysis is to develop a negotiation position that permits the contracting officer and the offeror an opportunity to reach agreement on a fair and reasonable price. A fair and reasonable price does not require that agreement be reached on every element of cost, nor is it mandatory that the agreed price be within the contracting officer's initial negotiation position. Taking into consideration the advisory recommendations, reports of contributing specialists, and the current status of the contractor's purchasing system, the contracting officer is responsible for exercising the requisite judgment needed to reach a negotiated settlement with the offeror and is solely responsible for the final price agreement. However, when significant audit or other specialist recommendations are not adopted, the contracting officer should provide rationale that supports the negotiation result in the price negotiation documentation.
              (b) The contracting officer's primary concern is the overall price the Government will actually pay. The contracting officer's objective is to negotiate a contract of a type and with a price providing the contractor the greatest incentive for efficient and economical performance. The negotiation of a contract type and a price are related and should be considered together with the issues of risk and uncertainty to the contractor and the Government. Therefore, the contracting officer should not become preoccupied with any single element and should balance the contract type, cost, and profit or fee negotiated to achieve a total result—a price that is fair and reasonable to both the Government and the contractor.
              (c) The Government's cost objective and proposed pricing arrangement directly affect the profit or fee objective. Because profit or fee is only one of several interrelated variables, the contracting officer shall not agree on profit or fee without concurrent agreement on cost and type of contract.
              (d) If, however, the contractor insists on a price or demands a profit or fee that the contracting officer considers unreasonable, and the contracting officer has taken all authorized actions (including determining the feasibility of developing an alternative source) without success, the contracting officer shall refer the contract action to a level above the contracting officer. Disposition of the action should be documented.
            
            
              15.406
              Documentation.
            
            
              15.406-1
              Prenegotiation objectives.
              (a) The prenegotiation objectives establish the Government's initial negotiation position. They assist in the contracting officer's determination of fair and reasonable price. They should be based on the results of the contracting officer's analysis of the offeror's proposal, taking into consideration all pertinent information including field pricing assistance, audit reports and technical analysis, fact-finding results, independent Government cost estimates and price histories.
              (b) The contracting officer shall establish prenegotiation objectives before the negotiation of any pricing action. The scope and depth of the analysis supporting the objectives should be directly related to the dollar value, importance, and complexity of the pricing action. When cost analysis is required, the contracting officer shall document the pertinent issues to be negotiated, the cost objectives, and a profit or fee objective.
            
            
              15.406-2
              Certificate of current cost or pricing data.
              (a) When certified cost or pricing data are required, the contracting officer shall require the contractor to execute a Certificate of Current Cost or Pricing Data, using the format in this paragraph, and must include the executed certificate in the contract file.
              
                Certificate of Current Cost or Pricing Data

                This is to certify that, to the best of my knowledge and belief, the cost or pricing data (as defined in section 2.101 of the Federal Acquisition Regulation (FAR) and required under FAR subsection 15.403-4) submitted, either actually or by specific identification in writing, to the Contracting Officer or to the Contracting Officer's representative in support of __* are accurate, complete, and current as of __**. This certification includes the cost or pricing data supporting any advance agreements and forward pricing rate agreements between the offeror and the Government that are part of the proposal.
                
                Firm
                
                Signature
                
                Name
                
                Title
                
                Date of execution***
                
                * Identify the proposal, request for price adjustment, or other submission involved, giving the appropriate identifying number (e.g., RFP No.).

                ** Insert the day, month, and year when price negotiations were concluded and price agreement was reached or, if applicable, an earlier date agreed upon between the parties that is as close as practicable to the date of agreement on price.
                
                *** Insert the day, month, and year of signing, which should be as close as practicable to the date when the price negotiations were concluded and the contract price was agreed to.
              
              (End of certificate)
              (b) The certificate does not constitute a representation as to the accuracy of the contractor's judgment on the estimate f future costs or projections. It applies to the data upon which the judgment or estimate was based. This distinction between fact and judgment should be clearly understood. If the contractor had information reasonably available at the time of agreement showing that the negotiated price was not based on accurate, complete, and current data, the contractor's responsibility is not limited by any lack of personal knowledge of the information on the part of its negotiators.
              (c) The contracting officer and contractor are encouraged to reach a prior agreement on criteria for establishing closing or cutoff dates when appropriate in order to minimize delays associated with proposal updates. Closing or cutoff dates should be included as part of the data submitted with the proposal and, before agreement on price, data should be updated by the contractor to the latest closing or cutoff dates for which the data are available. Use of cutoff dates coinciding with reports is acceptable, as certain data may not be reasonably available before normal periodic closing dates (e.g., actual indirect costs). Data within the contractor's or a subcontractor's organization on matters significant to contractor management and to the Government will be treated as reasonably available. What is significant depends upon the circumstances of each acquisition.
              (d) Possession of a Certificate of Current Cost or Pricing Data is not a substitute for examining and analyzing the contractor's proposal.
              (e) If certified cost or pricing data are requested by the Government and submitted by an offeror, but an exception is later found to apply, the data shall not be considered certified cost or pricing data and shall not be certified in accordance with this subsection.
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 2129, Jan. 10, 2001; 75 FR 53146, Aug. 30, 2010]
            
            
              15.406-3
              Documenting the negotiation.
              (a) The contracting officer shall document in the contract file the principal elements of the negotiated agreement. The documentation (e.g., price negotiation memorandum (PNM)) shall include the following:
              (1) The purpose of the negotiation.
              (2) A description of the acquisition, including appropriate identifying numbers (e.g., RFP No.).
              (3) The name, position, and organization of each person representing the contractor and the Government in the negotiation.
              (4) The current status of any contractor systems (e.g., purchasing, estimating, accounting, and compensation) to the extent they affected and were considered in the negotiation.
              (5) If certified cost or pricing data were not required in the case of any price negotiation exceeding the certified cost or pricing data threshold, the exception used and the basis for it.
              (6) If certified cost or pricing data were required, the extent to which the contracting officer—
              (i) Relied on the certified cost or pricing data submitted and used them in negotiating the price;
              (ii) Recognized as inaccurate, incomplete, or noncurrent any certified cost or pricing data submitted; the action taken by the contracting officer and the contractor as a result; and the effect of the defective data on the price negotiated; or
              (iii) Determined that an exception applied after the data were submitted and, therefore, considered not to be certified cost or pricing data.

              (7) A summary of the contractor's proposal, any field pricing assistance recommendations, including the reasons for any pertinent variances from them, the Government's negotiation objective, and the negotiated position. Where the determination of a fair and reasonable price is based on cost analysis, the summary shall address each major cost element. When determination of a fair and reasonable price is based on price analysis, the summary shall include the source and type of data used to support the determination.
              (8) The most significant facts or considerations controlling the establishment of the prenegotiation objectives and the negotiated agreement including an explanation of any significant differences between the two positions.

              (9) To the extent such direction has a significant effect on the action, a discussion and quantification of the impact of direction given by Congress, other agencies, and higher-level officials (i.e., officials who would not normally exercise authority during the award and review process for the instant contract action).
              (10) The basis for the profit or fee prenegotiation objective and the profit or fee negotiated.
              (11) Documentation of fair and reasonable pricing.
              (b) Whenever field pricing assistance has been obtained, the contracting officer shall forward a copy of the negotiation documentation to the office(s) providing assistance. When appropriate, information on how advisory field support can be made more effective should be provided separately.
              [62 FR 51230, Sept. 30, 1997, as amended at 75 FR 53146, Aug. 30, 2010]
            
            
              15.407
              Special cost or pricing areas.
            
            
              15.407-1
              Defective certified cost or pricing data.
              (a) If, before agreement on price, the contracting officer learns that any certified cost or pricing data submitted are inaccurate, incomplete, or noncurrent, the contracting officer shall immediately bring the matter to the attention of the prospective contractor, whether the defective data increase or decrease the contract price. The contracting officer shall consider any new data submitted to correct the deficiency, or consider the inaccuracy, incompleteness, or noncurrency of the data when negotiating the contract price. The price negotiation memorandum shall reflect the adjustments made to the data or the corrected data used to negotiate the contract price.
              (b)(1) If, after award, certified cost or pricing data are found to be inaccurate, incomplete, or noncurrent as of the date of final agreement on price or an earlier date agreed upon by the parties given on the contractor's or subcontractor's Certificate of Current Cost or Pricing Data, the Government is entitled to a price adjustment, including profit or fee, of any significant amount by which the price was increased because of the defective data. This entitlement is ensured by including in the contract one of the clauses prescribed in 15.408(b) and (c) and is set forth in the clauses at 52.215-10, Price Reduction for Defective Certified Cost or Pricing Data, and 52.215-11, Price Reduction for Defective Certified Cost or Pricing Data—Modifications. The clauses give the Government the right to a price adjustment for defects in certified cost or pricing data submitted by the contractor, a prospective subcontractor, or an actual subcontractor.
              (2) In arriving at a price adjustment, the contracting officer shall consider the time by which the certified cost or pricing data became reasonably available to the contractor, and the extent to which the Government relied upon the defective data.
              (3) The clauses referred to in paragraph (b)(1) of this subsection recognize that the Government's right to a price adjustment is not affected by any of the following circumstances:
              (i) The contractor or subcontractor was a sole source supplier or otherwise was in a superior bargaining position;
              (ii) The contracting officer should have known that the certified cost or pricing data in issue were defective even though the contractor or subcontractor took no affirmative action to bring the character of the data to the attention of the contracting officer;
              (iii) The contract was based on an agreement about the total cost of the contract and there was no agreement about the cost of each item procured under such contract; or
              (iv) Certified cost or pricing data were required; however, the contractor or subcontractor did not submit a Certificate of Current Cost or Pricing Data relating to the contract.

              (4) Subject to paragraphs (b) (5) and (6) of this subsection, the contracting officer shall allow an offset for any understated certified cost or pricing data submitted in support of price negotiations, up to the amount of the Government's claim for overstated pricing data arising out of the same pricing action (e.g., the initial pricing of the same contract or the pricing of the same change order).
              (5) An offset shall be allowed only in an amount supported by the facts and if the contractor—
              (i) Certifies to the contracting officer that, to the best of the contractor's knowledge and belief, the contractor is entitled to the offset in the amount requested; and
              (ii) Proves that the certified cost or pricing data were available before the “as of” date specified on the Certificate of Current Cost or Pricing Data but were not submitted. Such offsets need not be in the same cost groupings (e.g., material, direct labor, or indirect costs).
              (6) An offset shall not be allowed if—
              (i) The understated data were known by the contractor to be understated before the “as of” date specified on the Certificate of Current Cost or Pricing Data; or
              (ii) The Government proves that the facts demonstrate that the price would not have increased in the amount to be offset even if the available data had been submitted before the “as of” date specified on the Certificate of Current Cost or Pricing Data.
              (7)(i) In addition to the price adjustment, the Government is entitled to recovery of any overpayment plus interest on the overpayments. The Government is also entitled to penalty amounts on certain of these overpayments. Overpayment occurs only when payment is made for supplies or services accepted by the Government. Overpayments do not result from amounts paid for contract financing, as defined in 32.001.
              (ii) In calculating the interest amount due, the contracting officer shall—
              (A) Determine the defective pricing amounts that have been overpaid to the contractor;
              (B) Consider the date of each overpayment (the date of overpayment for this interest calculation shall be the date payment was made for the related completed and accepted contract items; or for subcontract defective pricing, the date payment was made to the prime contractor, based on prime contract progress billings or deliveries, which included payments for a completed and accepted subcontract item); and
              (C) Apply the underpayment interest rate(s) in effect for each quarter from the time of overpayment to the time of repayment, utilizing rate(s) prescribed by the Secretary of the Treasury under 26 U.S.C. 6621(a)(2).
              (iii) In arriving at the amount due for penalties on contracts where the submission of defective certified cost or pricing data was a knowing submission, the contracting officer shall obtain an amount equal to the amount of overpayment made. Before taking any contractual actions concerning penalties, the contracting officer shall obtain the advice of counsel.
              (iv) In the demand letter, the contracting officer shall separately include—
              (A) The repayment amount;
              (B) The penalty amount (if any);
              (C) The interest amount through a specified date; and
              (D) A statement that interest will continue to accrue until repayment is made.
              (c) If, after award, the contracting officer learns or suspects that the data furnished were not accurate, complete, and current, or were not adequately verified by the contractor as of the time of negotiation, the contracting officer shall request an audit to evaluate the accuracy, completeness, and currency of the data. The Government may evaluate the profit-cost relationships only if the audit reveals that the data certified by the contractor were defective. The contracting officer shall not reprice the contract solely because the profit was greater than forecast or because a contingency specified in the submission failed to materialize.

              (d) For each advisory audit received based on a postaward review that indicates defective pricing, the contracting officer shall make a determination as to whether or not the data submitted were defective and relied upon. Before making such a determination, the contracting officer should give the contractor an opportunity to support the accuracy, completeness, and currency of the data in question. The contracting officer shall prepare a memorandum documenting both the determination and any corrective action taken as a result. The contracting officer shall send one copy of this memorandum to the auditor and, if the contract has been assigned for administration, one copy to the administrative contracting officer (ACO). A copy of the memorandum or other notice of the contracting officer's determination shall be provided to the contractor. When the contracting officer determines that the contractor submitted defective cost or pricing data, the contracting officer, in accordance with agency procedures, shall ensure that information relating to the contracting officer's final determination is reported in accordance with 42.1503(h). Agencies shall ensure updated information that changes a contracting officer's prior final determination is reported into the FAPIIS module of Contractor Performance Assessment Reporting System (CPARS) in the event of a—
              (1) Contracting officer's decision in accordance with the Contract Disputes statute;
              (2) Board of Contract Appeals decision; or
              (3) Court decision.
              (e) If both the contractor and subcontractor submitted, and the contractor certified, or should have certified, cost or pricing data, the Government has the right, under the clauses at 52.215-10, Price Reduction for Defective Certified Cost or Pricing Data, and 52.215-11, Price Reduction for Defective Certified Cost or Pricing Data—Modifications, to reduce the prime contract price if it was significantly increased because a subcontractor submitted defective data. This right applies whether these data supported subcontract cost estimates or supported firm agreements between subcontractor and contractor.
              (f) If Government audit discloses defective subcontractor certified cost or pricing data, the information necessary to support a reduction in prime contract and subcontract prices may be available only from the Government. To the extent necessary to secure a prime contract price reduction, the contracting officer should make this information available to the prime contractor or appropriate subcontractors, upon request. If release of the information would compromise Government security or disclose trade secrets or confidential business information, the contracting officer shall release it only under conditions that will protect it from improper disclosure. Information made available under this paragraph shall be limited to that used as the basis for the prime contract price reduction. In order to afford an opportunity for corrective action, the contracting officer should give the prime contractor reasonable advance notice before determining to reduce the prime contract price.
              (1) When a prime contractor includes defective subcontract data in arriving at the price but later awards the subcontract to a lower priced subcontractor (or does not subcontract for the work), any adjustment in the prime contract price due to defective subcontract data is limited to the difference (plus applicable indirect cost and profit markups) between the subcontract price used for pricing the prime contract, and either the actual subcontract price or the actual cost to the contractor, if not subcontracted, provided the data on which the actual subcontract price is based are not themselves defective.
              (2) Under cost-reimbursement contracts and under all fixed-price contracts except firm-fixed-price contracts and fixed-price contracts with economic price adjustment, payments to subcontractors that are higher than they would be had there been no defective subcontractor certified cost or pricing data shall be the basis for disallowance or nonrecognition of costs under the clauses prescribed in 15.408(b) and (c). The Government has a continuing and direct financial interest in such payments that is unaffected by the initial agreement on prime contract price.
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 65354, Dec. 18, 2001; 75 FR 53146, Aug. 30, 2010; 75 FR 60260, Sept. 29, 2010; 78 FR 46787, Aug. 1, 2013; 79 FR 24202, Apr. 29, 2014; 84 FR 47866, Sept. 10, 2019]
            
            
              
              15.407-2
              Make-or-buy programs.
              (a) General. The prime contractor is responsible for managing contract performance, including planning, placing, and administering subcontracts as necessary to ensure the lowest overall cost and technical risk to the Government. When make-or-buy programs are required, the Government may reserve the right to review and agree on the contractor's make-or-buy program when necessary to ensure negotiation of reasonable contract prices, satisfactory performance, or implementation of socioeconomic policies. Consent to subcontracts and review of contractors' purchasing systems are separate actions covered in part 44.
              (b) Definition. Make item, as used in this subsection, means an item or work effort to be produced or performed by the prime contractor or its affiliates, subsidiaries, or divisions.
              (c) Acquisitions requiring make-or-buy programs. (1) Contracting officers may require prospective contractors to submit make-or-buy program plans for negotiated acquisitions requiring certified cost or pricing data whose estimated value is $13.5 million or more, except when the proposed contract is for research or development and, if prototypes or hardware are involved, no significant follow-on production is anticipated.
              (2) Contracting officers may require prospective contractors to submit make-or-buy programs for negotiated acquisitions whose estimated value is under $13.5 million only if the contracting officer—
              (i) Determines that the information is necessary; and
              (ii) Documents the reasons in the contract file.
              (d) Solicitation requirements. When prospective contractors are required to submit proposed make-or-buy programs, the solicitation shall include—
              (1) A statement that the program and required supporting information must accompany the offer; and
              (2) A description of factors to be used in evaluating the proposed program, such as capability, capacity, availability of small, small disadvantaged, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business concerns for subcontracting, establishment of new facilities in or near labor surplus areas, delivery or performance schedules, control of technical and schedule interfaces, proprietary processes, technical superiority or exclusiveness, and technical risks involved.
              (e) Program requirements. To support a make-or-buy program, the following information shall be supplied by the contractor in its proposal:
              (1) Items and work included. The information required from a contractor in a make-or-buy program shall be confined to those major items or work efforts that normally would require company management review of the make-or-buy decision because they are complex, costly, needed in large quantities, or require additional equipment or real property to produce. Raw materials, commercial items (see 2.101), and off-the-shelf items (see 46.101) shall not be included, unless their potential impact on contract cost or schedule is critical. Normally, make-or-buy programs should not include items or work efforts estimated to cost less than 1 percent of the total estimated contract price or any minimum dollar amount set by the agency.
              (2) The offeror's program should include or be supported by the following information:
              (i) A description of each major item or work effort.
              (ii) Categorization of each major item or work effort as “must make,” “must buy, or “can either make or buy.”
              (iii) For each item or work effort categorized as “can either make or buy,” a proposal either to “make” or to “buy.”
              (iv) Reasons for categorizing items and work efforts as “must make” or “must buy,” and proposing to “make” or to “buy” those categorized as “can either make or buy.” The reasons must include the consideration given to the evaluation factors described in the solicitation and must be in sufficient detail to permit the contracting officer to evaluate the categorization or proposal.

              (v) Designation of the plant or division proposed to make each item or perform each work effort, and a statement as to whether the existing or proposed new facility is in or near a labor surplus area.
              (vi) Identification of proposed subcontractors, if known, and their location and size status (also see Subpart 19.7 for subcontracting plan requirements).
              (vii) Any recommendations to defer make-or-buy decisions when categorization of some items or work efforts is impracticable at the time of submission.
              (viii) Any other information the contracting officer requires in order to evaluate the program.
              (f) Evaluation, negotiation, and agreement. Contracting officers shall evaluate and negotiate proposed make-or-buy programs as soon as practicable after their receipt and before contract award.
              (1) When the program is to be incorporated in the contract and the design status of the product being acquired does not permit accurate precontract identification of major items or work efforts, the contracting officer shall notify the prospective contractor in writing that these items or efforts, when identifiable, shall be added under the clause at 52.215-9, Changes or Additions to Make-or-Buy Program.
              (2) Contracting officers normally shall not agree to proposed “make items” when the products or services are not regularly manufactured or provided by the contractor and are available—quality, quantity, delivery, and other essential factors considered—from another firm at equal or lower prices, or when they are regularly manufactured or provided by the contractor, but are available—quality, quantity, delivery, and other essential factors considered—from another firm at lower prices. However, the contracting officer may agree to these as “make items” if an overall lower Governmentwide cost would result or it is otherwise in the best interest of the Government. If this situation occurs in any fixed-price incentive or cost-plus-incentive-fee contract, the contracting officer shall specify these items in the contract and state that they are subject to paragraph (d) of the clause at 52.215-9, Changes or Additions to Make-or-Buy Program (see 15.408(a)). If the contractor proposes to reverse the categorization of such items during contract performance, the contract price shall be subject to equitable reduction.
              (g) Incorporating make-or-buy programs in contracts. The contracting officer may incorporate the make-or-buy program in negotiated contracts for—
              (1) Major systems (see part 34) or their subsystems or components, regardless of contract type; or
              (2) Other supplies and services if—
              (i) The contract is a cost-reimbursable contract, or a cost-sharing contract in which the contractor's share of the cost is less than 25 percent; and
              (ii) The contracting officer determines that technical or cost risks justify Government review and approval of changes or additions to the make-or-buy program.
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 2129, Jan. 10, 2001; 70 FR 14954, Mar. 23, 2005; 71 FR 57367, Sept. 28, 2005; 72 FR 27384, May 15, 2007; 75 FR 53133, 53147, Aug. 30, 2010; 80 FR 38297, July 2, 2015]
            
            
              15.407-3
              Forward pricing rate agreements.
              (a) When certified cost or pricing data are required, offerors are required to describe any forward pricing rate agreements (FPRAs) in each specific pricing proposal to which the rates apply and to identify the latest cost or pricing data already submitted in accordance with the FPRA. All data submitted in connection with the FPRA, updated as necessary, form a part of the total data that the offeror certifies to be accurate, complete, and current at the time of agreement on price for an initial contract or for a contract modification. (See the Certificate of Current Cost or Pricing Data at 15.406-2.)

              (b) Contracting officers will use FPRA rates as bases for pricing all contracts, modifications, and other contractual actions to be performed during the period covered by the agreement. Conditions that may affect the agreement's validity shall be reported promptly to the ACO. If the ACO determines that a changed condition invalidates the agreement, the ACO shall notify all interested parties of the extent of its effect and status of efforts to establish a revised FPRA.
              (c) Contracting officers shall not require certification at the time of agreement for data supplied in support of FPRA's or other advance agreements. When a forward pricing rate agreement or other advance agreement is used to price a contract action that requires a certificate, the certificate supporting that contract action shall cover the data supplied to support the FPRA or other advance agreement, and all other data supporting the action.
              [62 FR 51230, Sept. 30, 1997, as amended at 75 FR 53147, Aug. 30, 2010]
            
            
              15.407-4
              Should-cost review.
              (a) General. (1) Should-cost reviews are a specialized form of cost analysis. Should-cost reviews differ from traditional evaluation methods because they do not assume that a contractor's historical costs reflect efficient and economical operation. Instead, these reviews evaluate the economy and efficiency of the contractor's existing work force, methods, materials, equipment, real property, operating systems, and management. These reviews are accomplished by a multi-functional team of Government contracting, contract administration, pricing, audit, and engineering representatives. The objective of should-cost reviews is to promote both short and long-range improvements in the contractor's economy and efficiency in order to reduce the cost of performance of Government contracts. In addition, by providing rationale for any recommendations and quantifying their impact on cost, the Government will be better able to develop realistic objectives for negotiation.
              (2) There are two types of should-cost reviews—program should-cost review (see paragraph (b) of this subsection) and overhead should-cost review (see paragraph (c) of this subsection). These should-cost reviews may be performed together or independently. The scope of a should-cost review can range from a large-scale review examining the contractor's entire operation (including plant-wide overhead and selected major subcontractors) to a small-scale tailored review examining specific portions of a contractor's operation.
              (b) Program should-cost review. (1) A program should-cost review is used to evaluate significant elements of direct costs, such as material and labor, and associated indirect costs, usually associated with the production of major systems. When a program should-cost review is conducted relative to a contractor proposal, a separate audit report on the proposal is required.
              (2) A program should-cost review should be considered, particularly in the case of a major system acquisition (see part 34), when—
              (i) Some initial production has already taken place;
              (ii) The contract will be awarded on a sole source basis;
              (iii) There are future year production requirements for substantial quantities of like items;
              (iv) The items being acquired have a history of increasing costs;
              (v) The work is sufficiently defined to permit an effective analysis and major changes are unlikely;
              (vi) Sufficient time is available to plan and adequately conduct the should-cost review; and
              (vii) Personnel with the required skills are available or can be assigned for the duration of the should-cost review.
              (3) The contracting officer should decide which elements of the contractor's operation have the greatest potential for cost savings and assign the available personnel resources accordingly. The expertise of on-site Government personnel should be used, when appropriate. While the particular elements to be analyzed are a function of the contract work task, elements such as manufacturing, pricing and accounting, management and organization, and subcontract and vendor management are normally reviewed in a should-cost review.

              (4) In acquisitions for which a program should-cost review is conducted, a separate program should-cost review team report, prepared in accordance with agency procedures, is required. The contracting officer shall consider the findings and recommendations contained in the program should-cost review team report when negotiating the contract price. After completing the negotiation, the contracting officer shall provide the ACO a report of any identified uneconomical or inefficient practices, together with a report of correction or disposition agreements reached with the contractor. The contracting officer shall establish a follow-up plan to monitor the correction of the uneconomical or inefficient practices.
              (5) When a program should-cost review is planned, the contracting officer should state this fact in the acquisition plan or acquisition plan updates (see subpart 7.1) and in the solicitation.
              (c) Overhead should-cost review. (1) An overhead should-cost review is used to evaluate indirect costs, such as fringe benefits, shipping and receiving, real property, and equipment, depreciation, plant maintenance and security, taxes, and general and administrative activities.
              It is normally used to evaluate and negotiate an FPRA with the contractor. When an overhead should-cost review is conducted, a separate audit report is required.
              (2) The following factors should be considered when selecting contractor sites for overhead should-cost reviews:
              (i) Dollar amount of Government business.
              (ii) Level of Government participation.
              (iii) Level of noncompetitive Government contracts.
              (iv) Volume of proposal activity.
              (v) Major system or program.
              (vi) Corporate reorganizations, mergers, acquisitions, or takeovers.
              (vii) Other conditions (e.g., changes in accounting systems, management, or business activity).
              (3) The objective of the overhead should-cost review is to evaluate significant indirect cost elements in-depth, and identify and recommend corrective actions regarding inefficient and uneconomical practices. If it is conducted in conjunction with a program should-cost review, a separate overhead should-cost review report is not required. However, the findings and recommendations of the overhead should-cost team, or any separate overhead should-cost review report, shall be provided to the ACO. The ACO should use this information to form the basis for the Government position in negotiating an FPRA with the contractor. The ACO shall establish a follow-up plan to monitor the correction of the uneconomical or inefficient practices.
              [62 FR 51230, Sept. 30, 1997, as amended at 72 FR 27384, May 15, 2007]
            
            
              15.407-5
              Estimating systems.
              (a) Using an acceptable estimating system for proposal preparation benefits both the Government and the contractor by increasing the accuracy and reliability of individual proposals. Cognizant audit activities, when it is appropriate to do so, shall establish and manage regular programs for reviewing selected contractors' estimating systems or methods, in order to reduce the scope of reviews to be performed on individual proposals, expedite the negotiation process, and increase the reliability of proposals. The results of estimating system reviews shall be documented in survey reports.
              (b) The auditor shall send a copy of the estimating system survey report and a copy of the official notice of corrective action required to each contracting office and contract administration office having substantial business with that contractor. Significant deficiencies not corrected by the contractor shall be a consideration in subsequent proposal analyses and negotiations.
            
            
              15.408
              Solicitation provisions and contract clauses.
              (a) Changes or Additions to Make-or-Buy Program. The contracting officer shall insert the clause at 52.215-9, Changes or Additions to Make-or-Buy Program, in solicitations and contracts when it is contemplated that a make-or- buy program will be incorporated in the contract. If a less economical “make” or “buy” categorization is selected for one or more items of significant value, the contracting officer shall use the clause with—
              (1) Its Alternate I, if a fixed-price incentive contract is contemplated; or
              (2) Its Alternate II, if a cost-plus-incentive-fee contract is contemplated.
              (b) Price Reduction for Defective Certified Cost or Pricing Data. The contracting officer shall, when contracting by negotiation, insert the clause at 52.215-10, Price Reduction for Defective Certified Cost or Pricing Data, in solicitations and contracts when it is contemplated that certified cost or pricing data will be required from the contractor or any subcontractor (see 15.403-4).
              (c) Price Reduction for Defective Certified Cost or Pricing Data—Modifications. The contracting officer shall, when contracting by negotiation, insert the clause at 52.215-11, Price Reduction for Defective Certified Cost or Pricing Data—Modifications, in solicitations and contracts when it is contemplated that certified cost or pricing data will be required from the contractor or any subcontractor (see 15.403-4) for the pricing of contract modifications, and the clause prescribed in paragraph (b) of this section has not been included.
              (d) Subcontractor Certified Cost or Pricing Data. The contracting officer shall—
              (1) Insert the clause at 52.215-12, Subcontractor Certified Cost or Pricing Data, in solicitations and contracts when the clause prescribed in paragraph (b) of this section is included; or
              (2) Upon the request of a contractor that was required to submit certified cost or pricing data in connection with a prime contract entered into before July 1, 2018, the contracting officer shall modify the contract without requiring consideration, to replace clause 52.215-12, Subcontractor Certified Cost or Pricing Data, with its Alternate I.
              (e) Subcontractor Certified Cost or Pricing Data—Modifications. The contracting officer shall—
              (1) Insert the clause at 52.215-13, Subcontractor Certified Cost or Pricing Data—Modifications, in solicitations and contracts when the clause prescribed in paragraph (c) of this section is included; or
              (2) Upon the request of a contractor that was required to submit certified cost or pricing data in connection with a prime contract entered into before July 1, 2018, the contracting officer shall modify the contract without requiring consideration, to replace clause 52.215-13, Subcontractor Certified Cost or Pricing Data—Modifications, with its Alternate I.
              (f) Integrity of Unit Prices. (1) The contracting officer shall insert the clause at 52.215-14, Integrity of Unit Prices, in solicitations and contracts except for—
              (i) Acquisitions at or below the simplified acquisition threshold;
              (ii) Construction or architect-engineer services under part 36;
              (iii) Utility services under part 41;
              (iv) Service contracts where supplies are not required;
              (v) Acquisitions of commercial items; and
              (vi) Contracts for petroleum products.

              (2) The contracting officer shall insert the clause with its Alternate I when contracting without adequate price competition or when prescribed by agency regulations.
              (g) Pension Adjustments and Asset Reversions. The contracting officer shall insert the clause at 52.215-15, Pension Adjustments and Asset Reversions, in solicitations and contracts for which it is anticipated that certified cost or pricing data will be required or for which any preaward or postaward cost determinations will be subject to part 31.
              (h) Facilities Capital Cost of Money. The contracting officer shall insert the provision at 52.215-16, Facilities Capital Cost of Money, in solicitations expected to result in contracts that are subject to the cost principles for contracts with commercial organizations (see subpart 31.2).
              (i) Waiver of Facilities Capital Cost of Money. If the prospective contractor does not propose facilities capital cost of money in its offer, the contracting officer shall insert the clause at 52.215-17, Waiver of Facilities Capital Cost of Money, in the resulting contract.
              (j) Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other Than Pensions. The contracting officer shall insert the clause at 52.215-18, Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other Than Pensions, in solicitations and contracts for which it is anticipated that certified cost or pricing data will be required or for which any preaward or postaward cost determinations will be subject to part 31.
              (k) Notification of Ownership Changes. The contracting officer shall insert the clause at 52.215-19, Notification of Ownership Changes, in solicitations and contracts for which it is contemplated that certified cost or pricing data will be required or for which any preaward or postaward cost determination will be subject to subpart 31.2.
              (l) Requirements for Certified Cost or Pricing Data and Data Other Than Certified Cost or Pricing Data. Considering the hierarchy at 15.402, the contracting officer shall insert the provision at 52.215-20, Requirements for Certified Cost or Pricing Data and Data Other Than Certified Cost or Pricing Data, in solicitations if it is reasonably certain that certified cost or pricing data or data other than certified cost or pricing data will be required. This provision also provides instructions to offerors on how to request an exception from the requirement to submit certified cost or pricing data. The contracting officer shall—
              (1) Use the provision with its Alternate I to specify a format for certified cost or pricing data other than the format required by Table 15-2 of this section;
              (2) Use the provision with its Alternate II if copies of the proposal are to be sent to the ACO and contract auditor;
              (3) Use the provision with its Alternate III if submission via electronic media is required; and
              (4) Replace the basic provision with its Alternate IV if certified cost or pricing data are not expected to be required because an exception may apply, but data other than certified cost or pricing data will be required as described in 15.403-3.
              (m) Requirements for Certified Cost or Pricing Data and Data Other Than Certified Cost or Pricing Data—Modifications. Considering the hierarchy at 15.402, the contracting officer shall insert the clause at 52.215-21, Requirements for Certified Cost or Pricing Data and Data Other Than Certified Cost or Pricing Data—Modifications, in solicitations and contracts if it is reasonably certain that certified cost or pricing data or data other than certified cost or pricing data will be required for modifications. This clause also provides instructions to contractors on how to request an exception from the requirement to submit certified cost or pricing data. The contracting officer shall—
              (1) Use the clause with its Alternate I to specify a format for certified cost or pricing data other than the format required by Table 15-2 of this section;
              (2) Use the clause with its Alternate II if copies of the proposal are to be sent to the ACO and contract auditor;
              (3) Use the clause with its Alternate III if submission via electronic media is required; and
              (4) Replace the basic clause with its Alternate IV if certified cost or pricing data are not expected to be required because an exception may apply, but data other than certified cost or pricing data will be required as described in 15.403-3.
              (n) Limitations on Pass-Through Charges. (1) The contracting officer shall insert the provision at 52.215-22, Limitations on Pass-Through Charges—Identification of Subcontract Effort, in solicitations containing the clause at 52.215-23.
              (2)(i) Except as provided in paragraph (n)(2)(ii) of this section, the contracting officer shall insert the clause 52.215-23, Limitations on Pass-Through Charges, in solicitations and contracts including task or delivery orders as follows:
              (A) For civilian agencies, insert the clause when—
              (1) The total estimated contract or order value exceeds the simplified acquisition threshold as defined in section 2.101 and
              (2) The contemplated contract type is expected to be a cost-reimbursement type contract as defined in Subpart 16.3; or
              (B) For DoD, insert the clause when—
              (1) The total estimated contract or order value exceeds the threshold for obtaining cost or pricing data in 15.403-4; and
              (2) The contemplated contract type is expected to be any contract type except—
              (i) A firm-fixed-price contract awarded on the basis of adequate price competition;
              (ii) A fixed-price contract with economic price adjustment awarded on the basis of adequate price competition;
              (iii) A firm-fixed-price contract for the acquisition of a commercial item;
              
              (iv) A fixed-price contract with economic price adjustment, for the acquisition of a commercial item;
              (v) A fixed-price incentive contract awarded on the basis of adequate price competition; or
              (vi) A fixed-price incentive contract for the acquisition of a commercial item.
              (ii) The clause may be used when the total estimated contract or order value is below the thresholds identified in 15.408(n)(2)(i) and for any contract type, when the contracting officer determines that inclusion of the clause is appropriate.
              (iii) Use the clause 52.215-23 with its Alternate I when the contracting officer determines that the prospective contractor has demonstrated that its functions provide added value to the contracting effort and there are no excessive pass-through charges.
              
                Table 15-2—Instructions for Submitting Cost/Price Proposals When Certified Cost or Pricing Data Are Required

                This document provides instructions for preparing a contract pricing proposal when cost or pricing data are required.
                
                
                  Note 1:
                  There is a clear distinction between submitting certified cost or pricing data and merely making available books, records, and other documents without identification. The requirement for submission of certified cost or pricing data is met when all accurate certified cost or pricing data reasonably available to the offeror have been submitted, either actually or by specific identification, to the Contracting Officer or an authorized representative. As later data come into your possession, it should be submitted promptly to the Contracting Officer in a manner that clearly shows how the data relate to the offeror's price proposal. The requirement for submission of certified cost or pricing data continues up to the time of agreement on price, or an earlier date agreed upon between the parties if applicable.
                
                
                  Note 2:
                  By submitting your proposal, you grant the Contracting Officer or an authorized representative the right to examine records that formed the basis for the pricing proposal. That examination can take place at any time before award. It may include those books, records, documents, and other types of factual data (regardless of form or whether the data are specifically referenced or included in the proposal as the basis for pricing) that will permit an adequate evaluation of the proposed price.
                
                I. General Instructions
                A. You must provide the following information on the first page of your pricing proposal:
                (1) Solicitation, contract, and/or modification number;
                (2) Name and address of offeror;
                (3) Name and telephone number of point of contact;
                (4) Name of contract administration office (if available);
                (5) Type of contract action (that is, new contract, change order, price revision/redetermination, letter contract, unpriced order, or other);
                (6) Proposed cost; profit or fee; and total;
                (7) Whether you will require the use of Government property in the performance of the contract, and, if so, what property;
                (8) Whether your organization is subject to cost accounting standards; whether your organization has submitted a CASB Disclosure Statement, and if it has been determined adequate; whether you have been notified that you are or may be in noncompliance with your Disclosure Statement or CAS (other than a noncompliance that the cognizant Federal agency official has determined to have an immaterial cost impact), and, if yes, an explanation; whether any aspect of this proposal is inconsistent with your disclosed practices or applicable CAS, and, if so, an explanation; and whether the proposal is consistent with your established estimating and accounting principles and procedures and FAR Part 31, Cost Principles, and, if not, an explanation;
                (9) The following statement: This proposal reflects our estimates and/or actual costs as of this date and conforms with the instructions in FAR 15.403-5(b)(1) and Table 15-2. By submitting this proposal, we grant the Contracting Officer and authorized representative(s) the right to examine, at any time before award, those records, which include books, documents, accounting procedures and practices, and other data, regardless of type and form or whether such supporting information is specifically referenced or included in the proposal as the basis for pricing, that will permit an adequate evaluation of the proposed price.
                (10) Date of submission; and
                (11) Name, title, and signature of authorized representative.

                B. In submitting your proposal, you must include an index, appropriately referenced, of all the certified cost or pricing data and information accompanying or identified in the proposal.In addition, you must annotate any future additions and/or revisions, up to the date of agreement on price, or an earlier date agreed upon by the parties, on a supplemental index.
                
                C. As part of the specific information required, you must submit, with your proposal—
                (1) Certified cost or pricing data (as defined at FAR 2.101). You must clearly identify on your cover sheet that certified cost or pricing data are included as part of the proposal.
                (2) Information reasonably required to explain your estimating process, including—
                (i) The judgmental factors applied and the mathematical or other methods used in the estimate, including those used in projecting from known data; and
                (ii) The nature and amount of any contingencies included in the proposed price.
                D. You must show the relationship between line item prices and the total contract price.You must attach cost-element breakdowns for each proposed line item, using the appropriate format prescribed in the “Formats for Submission of Line Item Summaries” section of this table. You must furnish supporting breakdowns for each cost element, consistent with your cost accounting system.
                E. When more than one line item is proposed, you must also provide summary total amounts covering all line items for each element of cost.
                F. Whenever you have incurred costs for work performed before submission of a proposal, you must identify those costs in your cost/price proposal.
                G. If you have reached an agreement with Government representatives on use of forward pricing rates/factors, identify the agreement, include a copy, and describe its nature.
                H. As soon as practicable after final agreement on price or an earlier date agreed to by the parties, but before the award resulting from the proposal, you must, under the conditions stated in FAR 15.406-2, submit a Certificate of Current Cost or Pricing Data.
                II. Cost Elements
                Depending on your system, you must provide breakdowns for the following basic cost elements, as applicable:
                A. Materials and services. Provide a consolidated priced summary of individual material quantities included in the various tasks, orders, or line items being proposed and the basis for pricing (vendor quotes, invoice prices, etc.). Include raw materials, parts, components, assemblies, and services to be produced or performed by others. For all items proposed, identify the item and show the source, quantity, and price. Conduct price analyses of all subcontractor proposals. Conduct cost analyses for all subcontracts when certified cost or pricing data are submitted by the subcontractor. Include these analyses as part of your own certified cost or pricing data submissions for subcontracts expected to exceed the appropriate threshold in FAR 15.403-4. Submit the subcontractor certified cost or pricing data and data other than certified cost or pricing data as part of your own certified cost or pricing data as required in paragraph IIA(2) of this table. These requirements also apply to all subcontractors if required to submit certified cost or pricing data.
                (1) Adequate Price Competition. Provide data showing the degree of competition and the basis for establishing the source and reasonableness of price for those acquisitions (such as subcontracts, purchase orders, material order, etc.) exceeding, or expected to exceed, the appropriate threshold set forth at FAR 15.403-4 priced on the basis of adequate price competition. For interorganizational transfers priced at other than the cost of comparable competitive commercial work of the division, subsidiary, or affiliate of the contractor, explain the pricing method (see FAR 31.205-26(e)).
                (2) All Other. Obtain certified cost or pricing data from prospective sources for those acquisitions (such as subcontracts, purchase orders, material order, etc.) exceeding the threshold set forth in FAR 15.403-4 and not otherwise exempt, in accordance with FAR 15.403-1(b) (i.e., adequate price competition, commercial items, prices set by law or regulation or waiver). Also provide data showing the basis for establishing source and reasonableness of price. In addition, provide a summary of your cost analysis and a copy of certified cost or pricing data submitted by the prospective source in support of each subcontract, or purchase order that is the lower of either $13.5 million or more, or both more than the pertinent certified cost or pricing data threshold and more than 10 percent of the prime contractor's proposed price. Also submit any information reasonably required to explain your estimating process (including the judgmental factors applied and the mathematical or other methods used in the estimate, including those used in projecting from known data, and the nature and amount of any contingencies included in the price). The Contracting Officer may require you to submit cost or pricing data in support of proposals in lower amounts. Subcontractor certified cost or pricing data must be accurate, complete and current as of the date of final price agreement, or an earlier date agreed upon by the parties, given on the prime contractor's Certificate of Current Cost or Pricing Data. The prime contractor is responsible for updating a prospective subcontractor's data. For standard commercial items fabricated by the offeror that are generally stocked in inventory, provide a separate cost breakdown, if priced based on cost. For interorganizational transfers priced at cost, provide a separate breakdown of cost elements. Analyze the certified cost or pricing data and submit the results of your analysis of the prospective source's proposal. When submission of a prospective source's certified cost or pricing data is required as described in this paragraph, it must be included as part of your own certified cost or pricing data. You must also submit any data other than certified cost or pricing data obtained from a subcontractor, either actually or by specific identification, along with the results of any analysis performed on that data.
                B. Direct Labor. Provide a time-phased (e.g., monthly, quarterly, etc.) breakdown of labor hours, rates, and cost by appropriate category, and furnish bases for estimates.
                C. Indirect Costs. Indicate how you have computed and applied your indirect costs, including cost breakdowns. Show trends and budgetary data to provide a basis for evaluating the reasonableness of proposed rates. Indicate the rates used and provide an appropriate explanation.
                D. Other Costs. List all other costs not otherwise included in the categories described above (e.g., special tooling, travel, computer and consultant services, preservation, packaging and packing, spoilage and rework, and Federal excise tax on finished articles) and provide bases for pricing.
                E. Royalties. If royalties exceed $1,500, you must provide the following information on a separate page for each separate royalty or license fee:
                (1) Name and address of licensor.
                (2) Date of license agreement.
                (3) Patent numbers.
                (4) Patent application serial numbers, or other basis on which the royalty is payable.
                (5) Brief description (including any part or model numbers of each contract item or component on which the royalty is payable).
                (6) Percentage or dollar rate of royalty per unit.
                (7) Unit price of contract item.
                (8) Number of units.
                (9) Total dollar amount of royalties.
                (10) If specifically requested by the Contracting Officer, a copy of the current license agreement and identification of applicable claims of specific patents (see FAR 27.202 and 31.205-37).
                F. Facilities Capital Cost of Money. When you elect to claim facilities capital cost of money as an allowable cost, you must submit Form CASB-CMF and show the calculation of the proposed amount (see FAR 31.205-10).
                III. Formats for Submission of Line Item Summaries
                A. New Contracts (Including Letter Contracts)
                
                  
                    Costelements
                      (1)
                    
                    Proposed contractestimate—total cost
                      (2)
                    
                    Proposed contractestimate—unit cost
                      (3)
                    
                    Reference(4)
                    
                  
                  
                     
                  
                
                Column and Instruction
                (1) Enter appropriate cost elements.
                (2) Enter those necessary and reasonable costs that, in your judgment, will properly be incurred in efficient contract performance. When any of the costs in this column have already been incurred (e.g., under a letter contract), describe them on an attached supporting page. When preproduction or startup costs are significant, or when specifically requested to do so by the Contracting Officer, provide a full identification and explanation of them.
                (3) Optional, unless required by the Contracting Officer.
                (4) Identify the attachment in which the information supporting the specific cost element may be found. (Attach separate pages as necessary.)
                B. Change Orders, Modifications, and Claims
                
                  
                    Costelements
                      (1)
                    
                    Estimated cost of all work deleted(2)
                    
                    Cost of deleted work alreadyperformed
                      (3)
                    
                    Net cost to bedeleted
                      (4)
                    
                    Cost of work added(5)
                    
                    Net cost of change(6)
                    
                    Reference(7)
                    
                  
                  
                     
                  
                
                Column and Instruction
                (1) Enter appropriate cost elements.
                (2) Include the current estimates of what the cost would have been to complete the deleted work not yet performed (not the original proposal estimates), and the cost of deleted work already performed.

                (3) Include the incurred cost of deleted work already performed, using actuals incurred if possible, or, if actuals are not available, estimates from your accounting records. Attach a detailed inventory of work, materials, parts, components, and hardware already purchased, manufactured, or performed and deleted by the change, indicating the cost and proposed disposition of each line item. Also, if you desire to retain these items or any portion of them, indicate the amount offered for them.
                (4) Enter the net cost to be deleted, which is the estimated cost of all deleted work less the cost of deleted work already performed. Column (2) minus Column (3) equals Column (4).
                (5) Enter your estimate for cost of work added by the change. When nonrecurring costs are significant, or when specifically requested to do so by the Contracting Officer, provide a full identification and explanation of them. When any of the costs in this column have already been incurred, describe them on an attached supporting schedule.
                (6) Enter the net cost of change, which is the cost of work added, less the net cost to be deleted. Column (5) minus Column (4) equals Column (6). When this result is negative, place the amount in parentheses.
                (7) Identify the attachment in which the information supporting the specific cost element may be found. (Attach separate pages as necessary.)
                C. Price Revision/Redetermination
                
                
                  
                    Cutoff date(1)
                    
                    Number of units completed(2)
                    
                    Number of units to be completed(3)
                    
                    Contract amount(4)
                    
                    Redetermination proposal amount(5)
                    
                    Difference(6)
                    
                    Cost elements(7)
                    
                    Incurred cost—preproduction(8)
                    
                    Incurred cost—completed units(9)
                    
                    Incurred cost—work in process(10)
                    
                    Total incurred cost(11)
                    
                    Estimated cost to complete(12)
                    
                    Estimated total cost(13)
                    
                    Reference(14)
                    
                  
                  
                     
                  
                
                
                (Use as applicable).
                Column and Instruction
                (1) Enter the cutoff date required by the contract, if applicable.
                (2) Enter the number of units completed during the period for which experienced costs of production are being submitted.
                (3) Enter the number of units remaining to be completed under the contract.
                (4) Enter the cumulative contract amount.
                (5) Enter your redetermination proposal amount.
                (6) Enter the difference between the contract amount and the redetermination proposal amount. When this result is negative, place the amount in parentheses. Column (4) minus Column (5) equals Column (6).
                (7) Enter appropriate cost elements. When residual inventory exists, the final costs established under fixed-price-incentive and fixed-price-redeterminable arrangements should be net of the fair market value of such inventory. In support of subcontract costs, submit a listing of all subcontracts subject to repricing action, annotated as to their status.
                (8) Enter all costs incurred under the contract before starting production and other nonrecurring costs (usually referred to as startup costs) from your books and records as of the cutoff date. These include such costs as preproduction engineering, special plant rearrangement, training program, and any identifiable nonrecurring costs such as initial rework, spoilage, pilot runs, etc. In the event the amounts are not segregated in or otherwise available from your records, enter in this column your best estimates. Explain the basis for each estimate and how the costs are charged on your accounting records (e.g., included in production costs as direct engineering labor, charged to manufacturing overhead). Also show how the costs would be allocated to the units at their various stages of contract completion.
                (9) Enter in Column (9) the production costs from your books and records (exclusive of preproduction costs reported in Column (8)) of the units completed as of the cutoff date.
                (10) Enter in Column (10) the costs of work in process as determined from your records or inventories at the cutoff date. When the amounts for work in process are not available in your records but reliable estimates for them can be made, enter the estimated amounts in Column (10) and enter in Column (9) the differences between the total incurred costs (exclusive of preproduction costs) as of the cutoff date and these estimates. Explain the basis for the estimates, including identification of any provision for experienced or anticipated allowances, such as shrinkage, rework, design changes, etc. Furnish experienced unit or lot costs (or labor hours) from inception of contract to the cutoff date, improvement curves, and any other available production cost history pertaining to the item(s) to which your proposal relates.
                (11) Enter total incurred costs (Total of Columns (8), (9), and (10)).
                (12) Enter those necessary and reasonable costs that in your judgment will properly be incurred in completing the remaining work to be performed under the contract with respect to the item(s) to which your proposal relates.
                (13) Enter total estimated cost (Total of Columns (11) and (12)).
                (14) Identify the attachment in which the information supporting the specific cost element may be found. (Attach separate pages as necessary.)
              
              [62 FR 51230, Sept. 30, 1997, as amended at 63 FR 58596, Oct. 30, 1998; 66 FR 2129, Jan. 10, 2001; 67 FR 6115, Feb. 8, 2002; 71 FR 57367, Sept. 28, 2006; 72 FR 63049, Nov. 7, 2007; 74 FR 52855, Oct. 14, 2009; 75 FR 53133, 53147, Aug. 30, 2010; 75 FR 77745, Dec. 13, 2010; 80 FR 38297, July 2, 2015; 82 FR 4713, Jan. 13, 2017; 85 FR 40073, July 2, 2020]
            
          
          
            Subpart 15.5—Preaward, Award, and Postaward Notifications, Protests, and Mistakes
            
              15.501
              Definition.
              
                Day, as used in this subpart, has the meaning set forth at 33.101.
            
            
              15.502
              Applicability.
              This subpart applies to competitive proposals, as described in 6.102(b), and a combination of competitive procedures, as described in 6.102(c). The procedures in 15.504, 15.506, 15.507, 15.508, and 15.509, with reasonable modification, should be followed for sole source acquisitions and acquisitions described in 6.102(d)(1) and (2).
            
            
              15.503
              Notifications to unsuccessful offerors.
              (a) Preaward notices—(1) Preaward notices of exclusion from competitive range. The contracting officer shall notify offerors promptly in writing when their proposals are excluded from the competitive range or otherwise eliminated from the competition. The notice shall state the basis for the determination and that a proposal revision will not be considered.
              (2) Preaward notices for small business programs. (i) In addition to the notice in paragraph (a)(1) of this section, the contracting officer shall notify each offeror in writing prior to award and upon completion of negotiations and determinations of responsibility—
              (A) When using a small business set-aside (see subpart 19.5);
              (B) When using the HUBZone procedures in 19.1305 or 19.1307;
              (C) When using the service-disabled veteran-owned small business procedures in 19.1405; or
              (D) When using the Women-Owned Small Business Program procedures in 19.1505.
              (ii) The notice shall state—
              (A) The name and address of the apparently successful offeror;
              (B) That the Government will not consider subsequent revisions of the offeror's proposal; and

              (C) That no response is required unless a basis exists to challenge the size status or small business status of the apparently successful offeror (e.g., small business concern, small disadvantaged business concern, HUBZone small business concern, service-disabled veteran-owned small business concern, economically disadvantaged women-owned small business concern, or women-owned small business concern eligible under the Women-Owned Small Business Program).
              (iii) The notice is not required when the contracting officer determines in writing that the urgency of the requirement necessitates award without delay or when the contract is entered into under the 8(a) program (see 19.805-2).
              (b) Postaward notices. (1) Within 3 days after the date of contract award, the contracting officer shall provide written notification to each offeror whose proposal was in the competitive range but was not selected for award (10 U.S.C. 2305(b)(5) and 41 U.S.C. 3704) or had not been previously notified under paragraph (a) of this section. The notice shall include—
              (i) The number of offerors solicited;
              (ii) The number of proposals received;
              (iii) The name and address of each offeror receiving an award;
              (iv) The items, quantities, and any stated unit prices of each award. If the number of items or other factors makes listing any stated unit prices impracticable at that time, only the total contract price need be furnished in the notice. However, the items, quantities, and any stated unit prices of each award shall be made publicly available, upon request; and
              (v) In general terms, the reason(s) the offeror's proposal was not accepted, unless the price information in paragraph (b)(1)(iv) of this section readily reveals the reason. In no event shall an offeror's cost breakdown, profit, overhead rates, trade secrets, manufacturing processes and techniques, or other confidential business information be disclosed to any other offeror.
              (2) Upon request, the contracting officer shall furnish the information described in paragraph (b)(1) of this section to unsuccessful offerors in solicitations using simplified acquisition procedures in part 13.
              (3) Upon request, the contracting officer shall provide the information in paragraph (b)(1) of this section to unsuccessful offerors that received a preaward notice of exclusion from the competitive range.
              [62 FR 51230, Sept. 30, 1997, as amended at 63 FR 35721, June 30, 1998; 63 FR 36121, July 1, 1998; 63 FR 70267, Dec. 18, 1998; 65 FR 80265, Dec. 20, 2000; 66 FR 17756, Apr. 3, 2001; 66 FR 66986, 66990, Dec. 27, 2001; 69 FR 25276, May 5, 2004; 76 FR 18309, Apr. 1, 2011; 79 FR 24202, Apr. 29, 2014; 79 FR 43582, July 25, 2014; 79 FR 61750, Oct. 14, 2014]
            
            
              15.504
              Award to successful offeror.
              The contracting officer shall award a contract to the successful offeror by furnishing the executed contract or other notice of the award to that offeror.
              (a) If the award document includes information that is different than the latest signed proposal, as amended by the offeror's written correspondence, both the offeror and the contracting officer shall sign the contract award.
              (b) When an award is made to an offeror for less than all of the items that may be awarded and additional items are being withheld for subsequent award, each notice shall state that the Government may make subsequent awards on those additional items within the proposal acceptance period.

              (c) If the Optional Form (OF) 307, Contract Award, Standard Form (SF) 26, Award/Contract, or SF 33, Solicitation, Offer and Award, is not used to award the contract, the first page of the award document shall contain the Government's acceptance statement from Block 15 of that form, exclusive of the Item 3 reference language, and shall contain the contracting officer's name, signature, and date. In addition, if the award document includes information that is different than the signed proposal, as amended by the offeror's written correspondence, the first page shall include the contractor's agreement statement from Block 14 of the OF 307 and the signature of the contractor's authorized representative.
            
            
              15.505
              Preaward debriefing of offerors.
              Offerors excluded from the competitive range or otherwise excluded from the competition before award may request a debriefing before award (10 U.S.C. 2305(b)(6)(A) and 41 U.S.C. 3705).
              (a)(1) The offeror may request a preaward debriefing by submitting a written request for debriefing to the contracting officer within 3 days after receipt of the notice of exclusion from the competition.
              (2) At the offeror's request, this debriefing may be delayed until after award. If the debriefing is delayed until after award, it shall include all information normally provided in a postaward debriefing (see 15.506(d)). Debriefings delayed pursuant to this paragraph could affect the timeliness of any protest filed subsequent to the debriefing.
              (3) If the offeror does not submit a timely request, the offeror need not be given either a preaward or a postaward debriefing. Offerors are entitled to no more than one debriefing for each proposal.
              (b) The contracting officer shall make every effort to debrief the unsuccessful offeror as soon as practicable, but may refuse the request for a debriefing if, for compelling reasons, it is not in the best interests of the Government to conduct a debriefing at that time. The rationale for delaying the debriefing shall be documented in the contract file. If the contracting officer delays the debriefing, it shall be provided no later than the time postaward debriefings are provided under 15.506. In that event, the contracting officer shall include the information at 15.506(d) in the debriefing.
              (c) Debriefings may be done orally, in writing, or by any other method acceptable to the contracting officer.
              (d) The contracting officer should normally chair any debriefing session held. Individuals who conducted the evaluations shall provide support.
              (e) At a minimum, preaward debriefings shall include—
              (1) The agency's evaluation of significant elements in the offeror's proposal;
              (2) A summary of the rationale for eliminating the offeror from the competition; and
              (3) Reasonable responses to relevant questions about whether source selection procedures contained in the solicitation, applicable regulations, and other applicable authorities were followed in the process of eliminating the offeror from the competition.
              (f) Preaward debriefings shall not disclose—
              (1) The number of offerors;
              (2) The identity of other offerors;
              (3) The content of other offerors proposals;
              (4) The ranking of other offerors;
              (5) The evaluation of other offerors; or
              (6) Any of the information prohibited in 15.506(e).
              (g) An official summary of the debriefing shall be included in the contract file.
              [62 FR 51230, Sept. 30, 1997, as amended at 79 FR 24202, Apr. 29, 2014]
            
            
              15.506
              Postaward debriefing of offerors.
              (a)(1) An offeror, upon its written request received by the agency within 3 days after the date on which that offeror has received notification of contract award in accordance with 15.503(b), shall be debriefed and furnished the basis for the selection decision and contract award.

              (2) To the maximum extent practicable, the debriefing should occur within 5 days after receipt of the written request. Offerors that requested a postaward debriefing in lieu of a preaward debriefing, or whose debriefing was delayed for compelling reasons beyond contract award, also should be debriefed within this time period.
              (3) An offeror that was notified of exclusion from the competition (see 15.505(a)), but failed to submit a timely request, is not entitled to a debriefing.
              (4)(i) Untimely debriefing requests may be accommodated.
              (ii) Government accommodation of a request for delayed debriefing pursuant to 15.505(a)(2), or any untimely debriefing request, does not automatically extend the deadlines for filing protests. Debriefings delayed pursuant to 15.505(a)(2) could affect the timeliness of any protest filed subsequent to the debriefing.
              (b) Debriefings of successful and unsuccessful offerors may be done orally, in writing, or by any other method acceptable to the contracting officer.
              (c) The contracting officer should normally chair any debriefing session held. Individuals who conducted the evaluations shall provide support.
              (d) At a minimum, the debriefing information shall include—
              (1) The Government's evaluation of the significant weaknesses or deficiencies in the offeror's proposal, if applicable;
              (2) The overall evaluated cost or price (including unit prices), and technical rating, if applicable, of the successful offeror and the debriefed offeror, and past performance information on the debriefed offeror;
              (3) The overall ranking of all offerors, when any ranking was developed by the agency during the source selection;
              (4) A summary of the rationale for award;
              (5) For acquisitions of commercial items, the make and model of the item to be delivered by the successful offeror; and
              (6) Reasonable responses to relevant questions about whether source selection procedures contained in the solicitation, applicable regulations, and other applicable authorities were followed.
              (e) The debriefing shall not include point-by-point comparisons of the debriefed offeror's proposal with those of other offerors. Moreover, the debriefing shall not reveal any information prohibited from disclosure by 24.202 or exempt from release under the Freedom of Information Act (5 U.S.C. 552) including—
              (1) Trade secrets;
              (2) Privileged or confidential manufacturing processes and techniques;
              (3) Commercial and financial information that is privileged or confidential, including cost breakdowns, profit, indirect cost rates, and similar information; and
              (4) The names of individuals providing reference information about an offeror's past performance.
              (f) An official summary of the debriefing shall be included in the contract file.
            
            
              15.507
              Protests against award.
              (a) Protests against award in negotiated acquisitions shall be handled in accordance with part 33. Use of agency protest procedures that incorporate the alternative dispute resolution provisions of Executive Order 12979 is encouraged for both preaward and postaward protests.
              (b) If a protest causes the agency, within 1 year of contract award, to—
              (1) Issue a new solicitation on the protested contract award, the contracting officer shall provide the information in paragraph (c) of this section to all prospective offerors for the new solicitation; or
              (2) Issue a new request for revised proposals on the protested contract award, the contracting officer shall provide the information in paragraph (c) of this section to offerors that were in the competitive range and are requested to submit revised proposals.
              (c) The following information will be provided to appropriate parties:
              (1) Information provided to unsuccessful offerors in any debriefings conducted on the original award regarding the successful offeror's proposal; and
              (2) Other nonproprietary information that would have been provided to the original offerors.
            
            
              15.508
              Discovery of mistakes.
              Mistakes in a contractor's proposal that are disclosed after award shall be processed substantially in accordance with the procedures for mistakes in bids at 14.407-4.
            
            
              
              15.509
              Forms.
              Optional Form 307, Contract Award, Standard Form (SF) 26, Award/Contract, or SF 33, Solicitation, Offer and Award, may be used to award negotiated contracts in which the signature of both parties on a single document is appropriate. Note however, if using the SF 26 for a negotiated procurement, block 18 is not to be used. If these forms are not used, the award document shall incorporate the agreement and award language from the OF 307.
              [62 FR 51230, Sept. 30, 1997, as amended at 75 FR 13416, Mar. 19, 2010]
            
          
          
            Subpart 15.6—Unsolicited Proposals
            
              15.600
              Scope of subpart.
              This subpart sets forth policies and procedures concerning the submission, receipt, evaluation, and acceptance or rejection of unsolicited proposals.
            
            
              15.601
              Definitions.
              As used in this subpart—
              
                Advertising material means material designed to acquaint the Government with a prospective contractor's present products, services, or potential capabilities, or designed to stimulate the Government's interest in buying such products or services.
              
                Commercial item offer means an offer of a commercial item that the vendor wishes to see introduced in the Government's supply system as an alternate or a replacement for an existing supply item. This term does not include innovative or unique configurations or uses of commercial items that are being offered for further development and that may be submitted as an unsolicited proposal.
              
                Contribution means a concept, suggestion, or idea presented to the Government for its use with no indication that the source intends to devote any further effort to it on the Government's behalf.
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 2129, Jan. 10, 2001]
            
            
              15.602
              Policy.
              It is the policy of the Government to encourage the submission of new and innovative ideas in response to Broad Agency Announcements, Small Business Innovation Research topics, Small Business Technology Transfer Research topics, Program Research and Development Announcements, or any other Government-initiated solicitation or program. When the new and innovative ideas do not fall under topic areas publicized under those programs or techniques, the ideas may be submitted as unsolicited proposals.
            
            
              15.603
              General.
              (a) Unsolicited proposals allow unique and innovative ideas or approaches that have been developed outside the Government to be made available to Government agencies for use in accomplishment of their missions. Unsolicited proposals are offered with the intent that the Government will enter into a contract with the offeror for research and development or other efforts supporting the Government mission, and often represent a substantial investment of time and effort by the offeror.
              (b) Advertising material, commercial item offers, or contributions, as defined in 15.601, or routine correspondence on technical issues, are not unsolicited proposals.
              (c) A valid unsolicited proposal must—
              (1) Be innovative and unique;
              (2) Be independently originated and developed by the offeror;
              (3) Be prepared without Government supervision, endorsement, direction, or direct Government involvement;
              (4) Include sufficient detail to permit a determination that Government support could be worthwhile and the proposed work could benefit the agency's research and development or other mission responsibilities;
              (5) Not be an advance proposal for a known agency requirement that can be acquired by competitive methods; and
              (6) Not address a previously published agency requirement.

              (d) Unsolicited proposals in response to a publicized general statement of agency needs are considered to be independently originated.
              
              (e) Agencies must evaluate unsolicited proposals for energy-savings performance contracts in accordance with the procedures in 10 CFR 436.33(b).
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 65352, Dec. 18, 2002; 69 FR 17769, Ap. 5, 2004r]
            
            
              15.604
              Agency points of contact.
              (a) Preliminary contact with agency technical or other appropriate personnel before preparing a detailed unsolicited proposal or submitting proprietary information to the Government may save considerable time and effort for both parties (see 15.201). Agencies must make available to potential offerors of unsolicited proposals at least the following information:
              (1) Definition (see 2.101) and content (see 15.605) of an unsolicited proposal acceptable for formal evaluation.
              (2) Requirements concerning responsible prospective contractors (see subpart 9.1), and organizational conflicts of interest (see subpart 9.5).
              (3) Guidance on preferred methods for submitting ideas/concepts to the Government, such as any agency: upcoming solicitations; Broad Agency Announcements; Small Business Innovation Research programs; Small Business Technology Transfer Research programs; Program Research and Development Announcements; or grant programs.
              (4) Agency points of contact for information regarding advertising, contributions, and other types of transactions similar to unsolicited proposals.
              (5) Information sources on agency objectives and areas of potential interest.
              (6) Procedures for submission and evaluation of unsolicited proposals.
              (7) Instructions for identifying and marking proprietary information so that it is protected and restrictive legends conform to 15.609.
              (b) Only the cognizant contracting officer has the authority to bind the Government regarding unsolicited proposals.
              [62 FR 51230, Sept. 30, 1997, as amended at 66 FR 2129, Jan. 10, 2001]
            
            
              15.605
              Content of unsolicited proposals.
              Unsolicited proposals should contain the following information to permit consideration in an objective and timely manner:
              (a) Basic information including—
              (1) Offeror's name and address and type of organization; e.g., profit, nonprofit, educational, small business;
              (2) Names and telephone numbers of technical and business personnel to be contacted for evaluation or negotiation purposes;
              (3) Identification of proprietary data to be used only for evaluation purposes;
              (4) Names of other Federal, State, or local agencies or parties receiving the proposal or funding the proposed effort;
              (5) Date of submission; and
              (6) Signature of a person authorized to represent and contractually obligate the offeror.
              (b) Technical information including—
              (1) Concise title and abstract (approximately 200 words) of the proposed effort;
              (2) A reasonably complete discussion stating the objectives of the effort or activity, the method of approach and extent of effort to be employed, the nature and extent of the anticipated results, and the manner in which the work will help to support accomplishment of the agency's mission;
              (3) Names and biographical information on the offeror's key personnel who would be involved, including alternates; and
              (4) Type of support needed from the agency; e.g., Government property or personnel resources.
              (c) Supporting information including—
              (1) Proposed price or total estimated cost for the effort in sufficient detail for meaningful evaluation;
              (2) Period of time for which the proposal is valid (a 6-month minimum is suggested);
              (3) Type of contract preferred;
              (4) Proposed duration of effort;

              (5) Brief description of the organization, previous experience, relevant past performance, and facilities to be used;
              
              (6) Other statements, if applicable, about organizational conflicts of interest, security clearances, and environmental impacts; and
              (7) The names and telephone numbers of agency technical or other agency points of contact already contacted regarding the proposal.
              [62 FR 51230, Sept. 30, 1997, as amended at 72 FR 27384, May 15, 2007]
            
            
              15.606
              Agency procedures.
              (a) Agencies shall establish procedures for controlling the receipt, evaluation, and timely disposition of unsolicited proposals consistent with the requirements of this subpart. The procedures shall include controls on the reproduction and disposition of proposal material, particularly data identified by the offeror as subject to duplication, use, or disclosure restrictions.
              (b) Agencies shall establish agency points of contact (see 15.604) to coordinate the receipt and handling of unsolicited proposals.
            
            
              15.606-1
              Receipt and initial review.
              (a) Before initiating a comprehensive evaluation, the agency contact point shall determine if the proposal—
              (1) Is a valid unsolicited proposal, meeting the requirements of 15.603(c);
              (2) Is suitable for submission in response to an existing agency requirement (see 15.602);
              (3) Is related to the agency mission;
              (4) Contains sufficient technical information and cost-related or price-related information for evaluation;
              (5) Has overall scientific, technical, or socioeconomic merit;
              (6) Has been approved by a responsible official or other representative authorized to obligate the offeror contractually; and
              (7) Complies with the marking requirements of 15.609.
              (b) If the proposal meets these requirements, the contact point shall promptly acknowledge receipt and process the proposal.
              (c) If a proposal is rejected because the proposal does not meet the requirements of paragraph (a) of this subsection, the agency contact point shall promptly inform the offeror of the reasons for rejection in writing and of the proposed disposition of the unsolicited proposal.
              [62 FR 51230, Sept. 30, 1997, as amended at 69 FR 17769, Apr. 5, 2004]
            
            
              15.606-2
              Evaluation.
              (a) Comprehensive evaluations shall be coordinated by the agency contact point, who shall attach or imprint on each unsolicited proposal, circulated for evaluation, the legend required by 15.609(d). When performing a comprehensive evaluation of an unsolicited proposal, evaluators shall consider the following factors, in addition to any others appropriate for the particular proposal:
              (1) Unique, innovative and meritorious methods, approaches, or concepts demonstrated by the proposal;
              (2) Overall scientific, technical, or socioeconomic merits of the proposal;
              (3) Potential contribution of the effort to the agency's specific mission;
              (4) The offeror's capabilities, related experience, facilities, techniques, or unique combinations of these that are integral factors for achieving the proposal objectives;
              (5) The qualifications, capabilities, and experience of the proposed principal investigator, team leader, or key personnel critical to achieving the proposal objectives; and
              (6) The realism of the proposed cost.
              (b) The evaluators shall notify the agency point of contact of their recommendations when the evaluation is completed.
            
            
              15.607
              Criteria for acceptance and negotiation of an unsolicited proposal.
              (a) A favorable comprehensive evaluation of an unsolicited proposal does not, in itself, justify awarding a contract without providing for full and open competition. The agency point of contact shall return an unsolicited proposal to the offeror, citing reasons, when its substance—
              (1) Is available to the Government without restriction from another source;
              (2) Closely resembles a pending competitive acquisition requirement;
              (3) Does not relate to the activity's mission; or

              (4) Does not demonstrate an innovative and unique method, approach, or concept, or is otherwise not deemed a meritorious proposal.
              (b) The contracting officer may commence negotiations on a sole source basis only when—
              (1) An unsolicited proposal has received a favorable comprehensive evaluation;
              (2) A justification and approval has been obtained (see 6.302-1(a)(2)(i) for research proposals or other appropriate provisions of subpart 6.3, and 6.303-2(c));
              (3) The agency technical office sponsoring the contract furnishes the necessary funds; and
              (4) The contracting officer has complied with the synopsis requirements of subpart 5.2.
              [62 FR 51230, Sept. 30, 1997, as amended at 76 FR 14562, Mar. 16, 2011]
            
            
              15.608
              Prohibitions.
              (a) Government personnel shall not use any data, concept, idea, or other part of an unsolicited proposal as the basis, or part of the basis, for a solicitation or in negotiations with any other firm unless the offeror is notified of and agrees to the intended use. However, this prohibition does not preclude using any data, concept, or idea in the proposal that also is available from another source without restriction.
              (b) Government personnel shall not disclose restrictively marked information (see 3.104 and 15.609) included in an unsolicited proposal. The disclosure of such information concerning trade secrets, processes, operations, style of work, apparatus, and other matters, except as authorized by law, may result in criminal penalties under 18 U.S.C. 1905.
            
            
              15.609
              Limited use of data.
              (a) An unsolicited proposal may include data that the offeror does not want disclosed to the public for any purpose or used by the Government except for evaluation purposes. If the offeror wishes to restrict the data, the title page must be marked with the following legend:
              
                Use and Disclosure of Data

                This proposal includes data that shall not be disclosed outside the Government and shall not be duplicated, used, or disclosed—in whole or in part—for any purpose other than to evaluate this proposal. However, if a contract is awarded to this offeror as a result of—or in connection with—the submission of these data, the Government shall have the right to duplicate, use, or disclose the data to the extent provided in the resulting contract. This restriction does not limit the Government's right to use information contained in these data if they are obtained from another source without restriction. The data subject to this restriction are contained in Sheets [insert numbers or other identification of sheets].
              
              
              (b) The offeror shall also mark each sheet of data it wishes to restrict with the following legend: Use or disclosure of data contained on this sheet is subject to the restriction on the title page of this proposal.
              (c) The agency point of contact shall return to the offeror any unsolicited proposal marked with a legend different from that provided in paragraph (a) of this section. The return letter will state that the proposal cannot be considered because it is impracticable for the Government to comply with the legend and that the agency will consider the proposal if it is resubmitted with the proper legend.
              (d) The agency point of contact shall place a cover sheet on the proposal or clearly mark it as follows, unless the offeror clearly states in writing that no restrictions are imposed on the disclosure or use of the data contained in the proposal:
              
                Unsolicited Proposal—Use of Data Limited
                All Government personnel must exercise extreme care to ensure that the information in this proposal is not disclosed to an individual who has not been authorized access to such data in accordance with FAR 3.104, and is not duplicated, used, or disclosed in whole or in part for any purpose other than evaluation of the proposal, without the written permission of the offeror. If a contract is awarded on the basis of this proposal, the terms of the contract shall control disclosure and use. This notice does not limit the Government's right to use information contained in the proposal if it is obtainable from another source without restriction. This is a Government notice, and shall not by itself be construed to impose any liability upon the Government or Government personnel for disclosure or use of data contained in this proposal.
              
              
              
              (e) Use the notice in paragraph (d) of this section solely as a manner of handling unsolicited proposals that will be compatible with this subpart. However, do not use this notice to justify withholding of a record, or to improperly deny the public access to a record, where an obligation is imposed by the Freedom of Information Act (5 U.S.C. 552). An offeror should identify trade secrets, commercial or financial information, and privileged or confidential information to the Government (see paragraph (a) of this section).
              (f) When an agency receives an unsolicited proposal without any restrictive legend from an educational or nonprofit organization or institution, and an evaluation outside the Government is necessary, the agency point of contact shall—
              (1) Attach a cover sheet clearly marked with the legend in paragraph (d) of this section;
              (2) Change the beginning of this legend to read “All Government and non-Government personnel * * * ”; and
              (3) Require any non-Government evaluator to agree in writing that data in the proposal will not be disclosed to others outside the Government.
              (g) If the proposal is received with the restrictive legend (see paragraph (a) of this section), the modified cover sheet shall also be used and permission shall be obtained from the offeror before release of the proposal for evaluation by non-Government personnel.
              (h) When an agency receives an unsolicited proposal with or without a restrictive legend from other than an educational or nonprofit organization or institution, and evaluation by Government personnel outside the agency or by experts outside of the Government is necessary, written permission must be obtained from the offeror before release of the proposal for evaluation. The agency point of contact shall—
              (1) Clearly mark the cover sheet with the legend in paragraph (d) or as modified in paragraph (f) of this section; and
              (2) Obtain a written agreement from any non-Government evaluator stating that data in the proposal will not be disclosed to persons outside the Government.
              [62 FR 51230, Sept. 30, 1997, as amended at 67 FR 13056, Mar. 20, 2002]
            
          
        
        
          Pt. 16
          PART 16—TYPES OF CONTRACTS
          
            Sec.
            16.000
            Scope of part.
            16.001
            Definitions.
            
              Subpart 16.1—Selecting Contract Types
              16.101
              General.
              16.102
              Policies.
              16.103
              Negotiating contract type.
              16.104
              Factors in selecting contract types.
              16.105
              Solicitation provision.
            
            
              Subpart 16.2—Fixed-Price Contracts
              16.201
              General.
              16.202
              Firm-fixed-price contracts.
              16.202-1
              Description.
              16.202-2
              Application.
              16.203
              Fixed-price contracts with economic price adjustment.
              16.203-1
              Description.
              16.203-2
              Application.
              16.203-3
              Limitations.
              16.203-4
              Contract clauses.
              16.204
              Fixed-price incentive contracts.
              16.205
              Fixed-price contracts with prospective price redetermination.
              16.205-1
              Description.
              16.205-2
              Application.
              16.205-3
              Limitations.
              16.205-4
              Contract clause.
              16.206
              Fixed-ceiling-price contracts with retroactive price redetermination.
              16.206-1
              Description.
              16.206-2
              Application.
              16.206-3
              Limitations.
              16.206-4
              Contract clause.
              16.207
              Firm-fixed-price, level-of-effort term contracts.
              16.207-1
              Description.
              16.207-2
              Application.
              16.207-3
              Limitations.
            
            
              Subpart 16.3—Cost-Reimbursement Contracts
              16.301
              General.
              16.301-1
              Description.
              16.301-2
              Application.
              16.301-3
              Limitations.
              16.302
              Cost contracts.
              16.303
              Cost-sharing contracts.
              16.304
              Cost-plus-incentive-fee contracts.
              16.305
              Cost-plus-award-fee contracts.
              16.306
              Cost-plus-fixed-fee contracts.
              16.307
              Contract clauses.
            
            
              
              Subpart 16.4—Incentive Contracts
              16.401
              General.
              16.402
              Application of predetermined, formula-type incentives.
              16.402-1
              Cost incentives.
              16.402-2
              Performance incentives.
              16.402-3
              Delivery incentives.
              16.402-4
              Structuring multiple-incentive contracts.
              16.403
              Fixed-price incentive contracts.
              16.403-1
              Fixed-price incentive (firm target) contracts.
              16.403-2
              Fixed-price incentive (successive targets) contracts.
              16.404
              Fixed-price contracts with award fees.
              16.405
              Cost-reimbursement incentive contracts.
              16.405-1
              Cost-plus-incentive-fee contracts.
              16.405-2
              Cost-plus-award-fee contracts.
              16.406
              Contract clauses.
            
            
              Subpart 16.5—Indefinite-Delivery Contracts
              16.500
              Scope of subpart.
              16.501-1
              Definitions.
              16.501-2
              General.
              16.502
              Definite-quantity contracts.
              16.503
              Requirements contracts.
              16.504
              Indefinite-quantity contracts.
              16.505
              Ordering.
              16.506
              Solicitation provisions and contract clauses.
            
            
              Subpart 16.6—Time-and-Materials, Labor-Hour, and Letter Contracts
              16.600
              Scope.
              16.601
              Time-and-materials contracts.
              16.602
              Labor-hour contracts.
              16.603
              Letter contracts.
              16.603-1
              Description.
              16.603-2
              Application.
              16.603-3
              Limitations.
              16.603-4
              Contract clauses.
            
            
              Subpart 16.7—Agreements
              16.701
              Scope.
              16.702
              Basic agreements.
              16.703
              Basic ordering agreements.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42219, Sept. 19, 1983, unless otherwise noted.
          
          
            16.000
            Scope of part.
            This part describes types of contracts that may be used in acquisitions. It prescribes policies and procedures and provides guidance for selecting a contract type appropriate to the circumstances of the acquisition.
            [48 FR 42219, Sept. 19, 1983, as amended at 60 FR 34756, July 3, 1995; 61 FR 39197, July 26, 1996]
          
          
            16.001
            Definitions.
            As used in this part—
            
              Award-Fee Board means the team of individuals identified in the award-fee plan who have been designated to assist the Fee-Determining Official in making award-fee determinations.
            
              Fee-Determining Official (FDO) means the designated Agency official(s) who reviews the recommendations of the Award-Fee Board in determining the amount of award fee to be earned by the contractor for each evaluation period.
            
              Rollover of unearned award fee means the process of transferring unearned award fee, which the contractor had an opportunity to earn, from one evaluation period to a subsequent evaluation period, thus allowing the contractor an additional opportunity to earn that previously unearned award fee.
            [74 FR 52858, Oct. 14, 2009]
          
          
            Subpart 16.1—Selecting Contract Types
            
              16.101
              General.
              (a) A wide selection of contract types is available to the Government and contractors in order to provide needed flexibility in acquiring the large variety and volume of supplies and services required by agencies. Contract types vary according to (1) the degree and timing of the responsibility assumed by the contractor for the costs of performance and (2) the amount and nature of the profit incentive offered to the contractor for achieving or exceeding specified standards or goals.

              (b) The contract types are grouped into two broad categories: fixed-price contracts (see subpart 16.2) and cost-reimbursement contracts (see subpart 16.3). The specific contract types range from firm-fixed-price, in which the contractor has full responsibility for the performance costs and resulting profit (or loss), to cost-plus-fixed-fee, in which the contractor has minimal responsibility for the performance costs and the negotiated fee (profit) is fixed. In between are the various incentive contracts (see subpart 16.4), in which the contractor's responsibility for the performance costs and the profit or fee incentives offered are tailored to the uncertainties involved in contract performance.
            
            
              16.102
              Policies.
              (a) Contracts resulting from sealed bidding shall be firm-fixed-price contracts or fixed-price contracts with economic price adjustment.
              (b) Contracts negotiated under part 15 may be of any type or combination of types that will promote the Government's interest, except as restricted in this part (see 10 U.S.C. 2306(a) and 41 U.S.C. 3901). Contract types not described in this regulation shall not be used, except as a deviation under subpart 1.4.
              (c) The cost-plus-a-percentage-of-cost system of contracting shall not be used (see 10 U.S.C. 2306(a) and 41 U.S.C. 3905(a)). Prime contracts (including letter contracts) other than firm-fixed-price contracts shall, by an appropriate clause, prohibit cost- plus-a-percentage-of-cost subcontracts (see clauses prescribed in subpart 44.2 for cost-reimbursement contracts and subparts 16.2 and 16.4 for fixed-price contracts).
              (d) No contract may be awarded before the execution of any determination and findings (D&F's) required by this part. Minimum requirements for the content of D&F's required by this part are specified in 1.704.
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 1741, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 79 FR 24202, Apr. 29, 2014]
            
            
              16.103
              Negotiating contract type.
              (a) Selecting the contract type is generally a matter for negotiation and requires the exercise of sound judgment. Negotiating the contract type and negotiating prices are closely related and should be considered together. The objective is to negotiate a contract type and price (or estimated cost and fee) that will result in reasonable contractor risk and provide the contractor with the greatest incentive for efficient and economical performance.
              (b) A firm-fixed-price contract, which best utilizes the basic profit motive of business enterprise, shall be used when the risk involved is minimal or can be predicted with an acceptable degree of certainty. However, when a reasonable basis for firm pricing does not exist, other contract types should be considered, and negotiations should be directed toward selecting a contract type (or combination of types) that will appropriately tie profit to contractor performance.
              (c) In the course of an acquisition program, a series of contracts, or a single long-term contract, changing circumstances may make a different contract type appropriate in later periods than that used at the outset. In particular, contracting officers should avoid protracted use of a cost-reimbursement or time-and-materials contract after experience provides a basis for firmer pricing.
              (d)(1) Each contract file shall include documentation to show why the particular contract type was selected. This shall be documented in the acquisition plan, or in the contract file if a written acquisition plan is not required by agency procedures.
              (i) Explain why the contract type selected must be used to meet the agency need.

              (ii) Discuss the Government's additional risks and the burden to manage the contract type selected (e.g., when a cost-reimbursement contract is selected, the Government incurs additional cost risks, and the Government has the additional burden of managing the contractor's costs). For such instances, acquisition personnel shall discuss—

              (A) How the Government identified the additional risks (e.g., pre-award survey, or past performance information);
              (B) The nature of the additional risks (e.g., inadequate contractor's accounting system, weaknesses in contractor's internal control, non-compliance with Cost Accounting Standards, or lack of or inadequate earned value management system); and
              (C) How the Government will manage and mitigate the risks.

              (iii) Discuss the Government resources necessary to properly plan for, award, and administer the contract type selected (e.g., resources needed and the additional risks to the Government if adequate resources are not provided).
              (iv) For other than a firm-fixed price contract, at a minimum the documentation should include—

              (A) An analysis of why the use of other than a firm-fixed-price contract (e.g., cost reimbursement, time and materials, labor hour) is appropriate;

              (B) Rationale that detail the particular facts and circumstances (e.g., complexity of the requirements, uncertain duration of the work, contractor's technical capability and financial responsibility, or adequacy of the contractor's accounting system), and associated reasoning essential to support the contract type selection;
              (C) An assessment regarding the adequacy of Government resources that are necessary to properly plan for, award, and administer other than firm-fixed-price contracts; and
              (D) A discussion of the actions planned to minimize the use of other than firm-fixed-price contracts on future acquisitions for the same requirement and to transition to firm-fixed-price contracts to the maximum extent practicable.
              (v) A discussion of why a level-of-effort, price redetermination, or fee provision was included.
              (2) Exceptions to the requirements at (d)(1) of this section are—
              (i) Fixed-price acquisitions made under simplified acquisition procedures;
              (ii) Contracts on a firm-fixed-price basis other than those for major systems or research and development; and
              (iii) Awards on the set-aside portion of sealed bid partial set-asides for small business.
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 54 FR 5054, Jan. 31, 1989; 60 FR 34756, July 3, 1995; 60 FR 48260, Sept. 18, 1995; 61 FR 39198, July 26, 1996; 76 FR 14546, Mar. 16, 2011; 77 FR 12927, Mar. 2, 2012; 79 FR 70348, Nov. 25, 2014]
            
            
              16.104
              Factors in selecting contract types.
              There are many factors that the contracting officer should consider in selecting and negotiating the contract type. They include the following:
              (a) Price competition. Normally, effective price competition results in realistic pricing, and a fixed-price contract is ordinarily in the Government's interest.
              (b) Price analysis. Price analysis with or without competition, may provide a basis for selecting the contract type. The degree to which price analysis can provide a realistic pricing standard should be carefully considered. (See 15.404-1(b).)
              (c) Cost analysis. In the absence of effective price competition and if price analysis is not sufficient, the cost estimates of the offeror and the Government provide the bases for negotiating contract pricing arrangements. It is essential that the uncertainties involved in performance and their possible impact upon costs be identified and evaluated, so that a contract type that places a reasonable degree of cost responsibility upon the contractor can be negotiated.
              (d) Type and complexity of the requirement. Complex requirements, particularly those unique to the Government, usually result in greater risk assumption by the Government. This is especially true for complex research and development contracts, when performance uncertainties or the likelihood of changes makes it difficult to estimate performance costs in advance. As a requirement recurs or as quantity production begins, the cost risk should shift to the contractor, and a fixed-price contract should be considered.
              (e) Combining contract types. If the entire contract cannot be firm-fixed-price, the contracting officer shall consider whether or not a portion of the contract can be established on a firm-fixed-price basis.
              (f) Urgency of the requirement. If urgency is a primary factor, the Government may choose to assume a greater proportion of risk or it may offer incentives tailored to performance outcomes to ensure timely contract performance.
              (g) Period of performance or length of production run. In times of economic uncertainty, contracts extending over a relatively long period may require economic price adjustment or price redetermination clauses.
              (h) Contractor's technical capability and financial responsibility.
              
              (i) Adequacy of the contractor's accounting system. Before agreeing on a contract type other than firm-fixed-price, the contracting officer shall ensure that the contractor's accounting system will permit timely development of all necessary cost data in the form required by the proposed contract type. This factor may be critical—
              (1) When the contract type requires price revision while performance is in progress; or

              (2) When a cost-reimbursement contract is being considered and all current or past experience with the contractor has been on a fixed-price basis. See 42.302(a)(12).
              (j) Concurrent contracts. If performance under the proposed contract involves concurrent operations under other contracts, the impact of those contracts, including their pricing arrangements, should be considered.
              (k) Extent and nature of proposed subcontracting. If the contractor proposes extensive subcontracting, a contract type reflecting the actual risks to the prime contractor should be selected.
              (l) Acquisition history. Contractor risk usually decreases as the requirement is repetitively acquired. Also, product descriptions or descriptions of services to be performed can be defined more clearly.
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 62 FR 44814, Aug. 22, 1997; 62 FR 51270, Sept. 30, 1997; 76 FR 14547, Mar. 16, 2011]
            
            
              16.105
              Solicitation provision.
              The contracting officer shall complete and insert the provision at 52.216-1, Type of Contract, in a solicitation unless it is for—
              (a) A fixed-price acquisition made under simplified acquisition procedures; or
              (b) Information or planning purposes.
              [60 FR 34756, July 3, 1995, as amended at 61 FR 39198, July 26, 1996]
            
          
          
            Subpart 16.2—Fixed-Price Contracts
            
              16.201
              General.
              (a) Fixed-price types of contracts provide for a firm price or, in appropriate cases, an adjustable price. Fixed-price contracts providing for an adjustable price may include a ceiling price, a target price (including target cost), or both. Unless otherwise specified in the contract, the ceiling price or target price is subject to adjustment only by operation of contract clauses providing for equitable adjustment or other revision of the contract price under stated circumstances. The contracting officer shall use firm-fixed-price or fixed-price with economic price adjustment contracts when acquiring commercial items, except as provided in 12.207(b).
              (b) Time-and-materials contracts and labor-hour contracts are not fixed-price contracts.
              [77 FR 197, Jan. 3, 2012]
            
            
              16.202
              Firm-fixed-price contracts.
            
            
              16.202-1
              Description.
              A firm-fixed-price contract provides for a price that is not subject to any adjustment on the basis of the contractor's cost experience in performing the contract. This contract type places upon the contractor maximum risk and full responsibility for all costs and resulting profit or loss. It provides maximum incentive for the contractor to control costs and perform effectively and imposes a minimum administrative burden upon the contracting parties. The contracting officer may use a firm-fixed-price contract in conjunction with an award-fee incentive (see 16.404) and performance or delivery incentives (see 16.402-2 and 16.402-3) when the award fee or incentive is based solely on factors other than cost. The contract type remains firm-fixed-price when used with these incentives.
              [48 FR 42219, Sept. 19, 1983, as amended at 68 FR 13201, Mar. 18, 2003]
            
            
              16.202-2
              Application.

              A firm-fixed-price contract is suitable for acquiring commercial items (see parts 2 and 12) or for acquiring other supplies or services on the basis of reasonably definite functional or detailed specifications (see part 11) when the contracting officer can establish fair and reasonable prices at the outset, such as when—
              (a) There is adequate price competition;
              (b) There are reasonable price comparisons with prior purchases of the same or similar supplies or services made on a competitive basis or supported by valid certified cost or pricing data;
              (c) Available cost or pricing information permits realistic estimates of the probable costs of performance; or
              (d) Performance uncertainties can be identified and reasonable estimates of their cost impact can be made, and the contractor is willing to accept a firm fixed price representing assumption of the risks involved.
              [48 FR 42219, Sept. 19, 1983, as amended at 60 FR 48248, Sept. 18, 1995; 75 FR 53148, Aug. 30, 2010]
            
            
              16.203
              Fixed-price contracts with economic price adjustment.
            
            
              16.203-1
              Description.
              (a) A fixed-price contract with economic price adjustment provides for upward and downward revision of the stated contract price upon the occurrence of specified contingencies. Economic price adjustments are of three general types:
              (1) Adjustments based on established prices. These price adjustments are based on increases or decreases from an agreed-upon level in published or otherwise established prices of specific items or the contract end items.
              (2) Adjustments based on actual costs of labor or material. These price adjustments are based on increases or decreases in specified costs of labor or material that the contractor actually experiences during contract performance.
              (3) Adjustments based on cost indexes of labor or material. These price adjustments are based on increases or decreases in labor or material cost standards or indexes that are specifically identified in the contract.
              (b) The contracting officer may use a fixed-price contract with economic price adjustment in conjunction with an award-fee incentive (see 16.404) and performance or delivery incentives (see 16.402-2 and 16.402-3) when the award fee or incentive is based solely on factors other than cost. The contract type remains fixed-price with economic price adjustment when used with these incentives.
              [48 FR 42219, Sept. 19, 1983, as amended at 68 FR 13201, Mar. 18, 2003]
            
            
              16.203-2
              Application.
              A fixed-price contract with economic price adjustment may be used when (i) there is serious doubt concerning the stability of market or labor conditions that will exist during an extended period of contract performance, and (ii) contingencies that would otherwise be included in the contract price can be identified and covered separately in the contract. Price adjustments based on established prices should normally be restricted to industry-wide contingencies. Price adjustments based on labor and material costs should be limited to contingencies beyond the contractor's control. For use of economic price adjustment in sealed bid contracts, see 14.408-4.
              (a) In establishing the base level from which adjustment will be made, the contracting officer shall ensure that contingency allowances are not duplicated by inclusion in both the base price and the adjustment requested by the contractor under economic price adjustment clause.
              (b) In contracts that do not require submission of certified cost or pricing data, the contracting officer shall obtain adequate data to establish the base level from which adjustment will be made and may require verification of data submitted.
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 60 FR 34739, July 3, 1995; 75 FR 53148, Aug. 30, 2010]
            
            
              16.203-3
              Limitations.

              A fixed-price contract with economic price adjustment shall not be used unless the contracting officer determines that it is necessary either to protect the contractor and the Government against significant fluctuations in labor or material costs or to provide for contract price adjustment in the event of changes in the contractor's established prices.
            
            
              16.203-4
              Contract clauses.
              (a) Adjustment based on established prices—standard supplies. (1) The contracting officer shall, when contracting by negotiation, insert the clause at 52.216-2, Economic Price Adjustment—Standard Supplies, or an agency-prescribed clause as authorized in subparagraph (2) below, in solicitations and contracts when all of the following conditions apply:
              (i) A fixed-price contract is contemplated.
              (ii) The requirement is for standard supplies that have an established catalog or market price.
              (iii) The contracting officer has made the determination specified in 16.203-3.
              (2) If all the conditions in subparagraph (a)(1) above apply and the contracting officer determines that the use of the clause at 52.216-2 is inappropriate, the contracting officer may use an agency-prescribed clause instead of the clause at 52.216-2.
              (3) If the negotiated unit price reflects a net price after applying a trade discount from a catalog or list price, the contracting officer shall document in the contract file both the catalog or list price and the discount. (This does not apply to prompt payment or cash discounts.)
              (b) Adjustment based on established prices—semistandard supplies. (1) The contracting officer shall, when contracting by negotiation, insert the clause at 52.216-3, Economic Price Adjustment—Semistandard Supplies, or an agency-prescribed clause as authorized in subparagraph (2) below, in solicitations and contracts when all of the following conditions apply:
              (i) A fixed price contract is contemplated.
              (ii) The requirement is for semistandard supplies for which the prices can be reasonably related to the prices of nearly equivalent standard supplies that have an established catalog or market price.
              (iii) The contracting officer has made the determination specified in 16.203-3.
              (2) If all conditions in subparagraph (b)(1) above apply and the contracting officer determines that the use of the clause at 52.216-3 is inappropriate, the contracting officer may use an agency-prescribed clause instead of the clause at 52.216-3.
              (3) If the negotiated unit price reflects a net price after applying a trade discount from a catalog or list price, the contracting officer shall document in the contract file both the catalog or list price and the discount. (This does not apply to prompt payment or cash discounts.)
              (4) Before entering into the contract, the contracting officer and contractor must agree in writing on the identity of the standard supplies and the corresponding line items to which the clause applies.
              (5) If the supplies are standard, except for preservation, packaging, and packing requirements, the clause prescribed in 16.203-4(a), shall be used rather than this clause.
              (c) Adjustments based on actual cost of labor or material. (1) The contracting officer shall, when contracting by negotiation, insert a clause that is substantially the same as the clause at 52.216-4, Economic Price Adjustment—Labor and Material, or an agency-prescribed clause as authorized in subparagraph (2) below, in solicitation and contracts when all of the following conditions apply:
              (i) A fixed-price contract is contemplated.
              (ii) There is no major element of design engineering or development work involved.
              (iii) One or more identifiable labor or material cost factors are subject to change.
              (iv) The contracting officer has made the determination specified in 16.203-3.
              (2) If all conditions in subparagraph (c)(1) above apply and the contracting officer determines that the use of the clause at 52.216-4 is inappropriate, the contracting officer may use an agency-prescribed clause instead of the clause at 52.216-4.
              (3) The contracting officer shall describe in detail in the contract Schedule—

              (i) The types of labor and materials subject to adjustment under the clause;
              
              (ii) The labor rates, including fringe benefits (if any) and unit prices of materials that may be increased or decreased; and
              (iii) The quantities of the specified labor and materials allocable to each unit to be delivered under the contract.
              (4) In negotiating adjustments under the clause, the contracting officer shall—
              (i) Consider work in process and materials on hand at the time of changes in labor rates, including fringe benefits (if any) or material prices;
              (ii) Not include in adjustments any indirect cost (except fringe benefits as defined in 31.205-6(m)) or profit; and
              (iii) Consider only those fringe benefits specified in the contract Schedule.
              (d) Adjustments based on cost indexes of labor or material. The contracting officer should consider using an economic price adjustment clause based on cost indexes of labor or material under the circumstances and subject to approval as described in subparagraphs (1) and (2) below.
              (1) A clause providing adjustment based on cost indexes of labor or materials may be appropriate when—
              (i) The contract involves an extended period of performance with significant costs to be incurred beyond 1 year after performance begins;
              (ii) The contract amount subject to adjustment is substantial; and
              (iii) The economic variables for labor and materials are too unstable to permit a reasonable division of risk between the Government and the contractor, without this type of clause.
              (2) Any clause using this method shall be prepared and approved under agency procedures. Because of the variations in circumstances and clause wording that may arise, no standard clause is prescribed.
              [48 FR 42219, Sept. 19, 1983, as amended at 52 FR 19803, May 27, 1987; 60 FR 48217, Sept. 18, 1995; 62 FR 259, Jan. 2, 1997; 82 FR 4714, Jan. 13, 2017]
            
            
              16.204
              Fixed-price incentive contracts.
              A fixed-price incentive contract is a fixed-price contract that provides for adjusting profit and establishing the final contract price by a formula based on the relationship of final negotiated total cost to total target cost. Fixed-price incentive contracts are covered in subpart 16.4, Incentive Contracts. See 16.403 for more complete descriptions, application, and limitations for these contracts. Prescribed clauses are found at 16.406.
              [48 FR 42219, Sept. 19, 1983, as amended at 59 FR 11387, Mar. 10, 1994; 62 FR 12695, Mar. 17, 1997]
            
            
              16.205
              Fixed-price contracts with prospective price redetermination.
            
            
              16.205-1
              Description.
              A fixed-price contract with prospective price redetermination provides for (a) a firm fixed price for an initial period of contract deliveries or performance and (b) prospective redetermination, at a stated time or times during performance, of the price for subsequent periods of performance.
            
            
              16.205-2
              Application.
              A fixed-price contract with prospective price redetermination may be used in acquisitions of quantity production or services for which it is possible to negotiate a fair and reasonable firm fixed price for an initial period, but not for subsequent periods of contract performance.
              (a) The initial period should be the longest period for which it is possible to negotiate a fair and reasonable firm fixed price. Each subsequent pricing period should be at least 12 months.
              (b) The contract may provide for a ceiling price based on evaluation of the uncertainties involved in performance and their possible cost impact. This ceiling price should provide for assumption of a reasonable proportion of the risk by the contractor and, once established, may be adjusted only by operation of contract clauses providing for equitable adjustment or other revision of the contract price under stated circumstances.
            
            
              16.205-3
              Limitations.
              This contract type shall not be used unless—

              (a) Negotiations have established that (1) the conditions for use of a firm-fixed-price contract are not present (see 16.202-2), and (2) a fixed-price incentive contract would not be more appropriate;
              
              (b) The contractor's accounting system is adequate for price redetermination;
              (c) The prospective pricing periods can be made to conform with operation of the contractor's accounting system; and
              (d) There is reasonable assurance that price redetermination actions will take place promptly at the specified times.
            
            
              16.205-4
              Contract clause.
              The contracting officer shall, when contracting by negotiation, insert the clause at 52.216-5, Price Redetermination—Prospective, in solicitations and contracts when a fixed-price contract is contemplated and the conditions specified in 16.205-2 and 16.205-3(a) through (d) apply.
            
            
              16.206
              Fixed-ceiling-price contracts with retroactive price redetermination.
            
            
              16.206-1
              Description.
              A fixed-ceiling-price contract with retroactive price redetermination provides for (a) a fixed ceiling price and (b) retroactive price redetermination within the ceiling after completion of the contract.
            
            
              16.206-2
              Application.
              A fixed-ceiling-price contract with retroactive price redetermination is appropriate for research and development contracts estimated at the simplified acquisition threshold or less when it is established at the outset that a fair and reasonable firm fixed price cannot be negotiated and that the amount involved and short performance period make the use of any other fixed-price contract type impracticable.
              (a) A ceiling price shall be negotiated for the contract at a level that reflects a reasonable sharing of risk by the contractor. The established ceiling price may be adjusted only if required by the operation of contract clauses providing for equitable adjustment or other revision of the contract price under stated circumstances.
              (b) The contract should be awarded only after negotiation of a billing price that is as fair and reasonable as the circumstances permit.
              (c) Since this contract type provides the contractor no cost control incentive except the ceiling price, the contracting officer should make clear to the contractor during discussion before award that the contractor's management effectiveness and ingenuity will be considered in retroactively redetermining the price.
              [48 FR 42219, Sept. 19, 1983, as amended at 75 FR 53133, Aug. 30, 2010; 85 FR 40067, July 2, 2020]
            
            
              16.206-3
              Limitations.
              This contract type shall not be used unless—
              (a) The contract is for research and development and the estimated cost is the simplified acquisition threshold or less;
              (b) The contractor's accounting system is adequate for price redetermination;
              (c) There is reasonable assurance that the price redetermination will take place promptly at the specified time; and
              (d) The head of the contracting activity (or a higher-level official, if required by agency procedures) approves its use in writing.
              [48 FR 42219, Sept. 19, 1983, as amended at 75 FR 53133, Aug. 30, 2010; 85 FR 40067, July 2, 2020]
            
            
              16.206-4
              Contract clause.
              The contracting officer shall, when contracting by negotiation, insert the clause at 52.216-6, Price Redetermination—Retroactive, in solicitations and contracts when a fixed-price contract is contemplated and the conditions in 16.206-2 and 16.206-3(a) through (d) apply.
            
            
              16.207
              Firm-fixed-price, level-of-effort term contracts.
            
            
              16.207-1
              Description.
              A firm-fixed-price, level-of-effort term contract requires (a) the contractor to provide a specified level of effort, over a stated period of time, on work that can be stated only in general terms and (b) the Government to pay the contractor a fixed dollar amount.
            
            
              
              16.207-2
              Application.
              A firm-fixed-price, level-of-effort term contract is suitable for investigation or study in a specific research and development area. The product of the contract is usually a report showing the results achieved through application of the required level of effort. However, payment is based on the effort expended rather than on the results achieved.
            
            
              16.207-3
              Limitations.
              This contract type may be used only when—
              (a) The work required cannot otherwise be clearly defined;
              (b) The required level of effort is identified and agreed upon in advance;
              (c) There is reasonable assurance that the intended result cannot be achieved by expending less than the stipulated effort; and
              (d) The contract price is the simplified acquisition threshold or less, unless approved by the chief of the contracting office.
              [48 FR 42219, Sept. 19, 1983, as amended at 75 FR 53133, Aug. 30, 2010; 85 FR 40067, July 2, 2020]
            
          
          
            Subpart 16.3—Cost-Reimbursement Contracts
            
              16.301
              General.
            
            
              16.301-1
              Description.
              Cost-reimbursement types of contracts provide for payment of allowable incurred costs, to the extent prescribed in the contract. These contracts establish an estimate of total cost for the purpose of obligating funds and establishing a ceiling that the contractor may not exceed (except at its own risk) without the approval of the contracting officer.
            
            
              16.301-2
              Application.
              (a) The contracting officer shall use cost-reimbursement contracts only when—

              (1) Circumstances do not allow the agency to define its requirements sufficiently to allow for a fixed-price type contract (see 7.105); or
              (2) Uncertainties involved in contract performance do not permit costs to be estimated with sufficient accuracy to use any type of fixed-price contract.

              (b) The contracting officer shall document the rationale for selecting the contract type in the written acquisition plan and ensure that the plan is approved and signed at least one level above the contracting officer (see 7.103(j) and 7.105). See also 16.103(d).
              [76 FR 14547, Mar. 16, 2011, as amended at 77 FR 12927, Mar. 2, 2012]
            
            
              16.301-3
              Limitations.
              (a) A cost-reimbursement contract may be used only when—
              (1) The factors in 16.104 have been considered;
              (2) A written acquisition plan has been approved and signed at least one level above the contracting officer;
              (3) The contractor's accounting system is adequate for determining costs applicable to the contract or order; and
              (4) Prior to award of the contract or order, adequate Government resources are available to award and manage a contract other than firm-fixed-priced (see 7.104(e)). This includes appropriate Government surveillance during performance in accordance with 1.602-2, to provide reasonable assurance that efficient methods and effective cost controls are used.
              (b) The use of cost-reimbursement contracts is prohibited for the acquisition of commercial items (see parts 2 and 12).
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 59 FR 64785, Dec. 15, 1994; 60 FR 48248, Sept. 18, 1995; 63 FR 34073, June 22, 1998; 76 FR 14547, Mar. 16, 2011; 77 FR 12927, Mar. 2, 2012; 77 FR 44066, July 26, 2012]
            
            
              16.302
              Cost contracts.
              (a) Description. A cost contract is a cost-reimbursement contract in which the contractor receives no fee.
              (b) Application. A cost contract may be appropriate for research and development work, particularly with nonprofit educational institutions or other nonprofit organizations.
              (c) Limitations. See 16.301-3.
              [48 FR 42219, Sept. 19, 1983, as amended at 72 FR 27384, May 15, 2007]
            
            
              
              16.303
              Cost-sharing contracts.
              (a) Description. A cost-sharing contract is a cost-reimbursement contract in which the contractor receives no fee and is reimbursed only for an agreed-upon portion of its allowable costs.
              (b) Application. A cost-sharing contract may be used when the contractor agrees to absorb a portion of the costs, in the expectation of substantial compensating benefits.
              (c) Limitations. See 16.301-3.
            
            
              16.304
              Cost-plus-incentive-fee contracts.
              A cost-plus-incentive-fee contract is a cost-reimbursement contract that provides for an initially negotiated fee to be adjusted later by a formula based on the relationship of total allowable costs to total target costs. Cost-plus-incentive-fee contracts are covered in subpart 16.4, Incentive Contracts. See 16.405-1 for a more complete description and discussion of application of these contracts. See 16.301-3 for limitations.
              [48 FR 42219, Sept. 19, 1983, as amended at 62 FR 12695, Mar. 17, 1997]
            
            
              16.305
              Cost-plus-award-fee contracts.
              A cost-plus-award-fee contract is a cost-reimbursement contract that provides for a fee consisting of (a) a base amount (which may be zero) fixed at inception of the contract and (b) an award amount, based upon a judgmental evaluation by the Government, sufficient to provide motivation for excellence in contract performance. Cost-plus-award-fee contracts are covered in subpart 16.4, Incentive Contracts. See 16.401(e) for a more complete description and discussion of the application of these contracts. See 16.301-3 and 16.401(e)(5) for limitations.
              [48 FR 42219, Sept. 19, 1983, as amended at 62 FR 12695, Mar. 17, 1997; 74 FR 52858, Oct. 14, 2009]
            
            
              16.306
              Cost-plus-fixed-fee contracts.
              (a) Description. A cost-plus-fixed-fee contract is a cost-reimbursement contract that provides for payment to the contractor of a negotiated fee that is fixed at the inception of the contract. The fixed fee does not vary with actual cost, but may be adjusted as a result of changes in the work to be performed under the contract. This contract type permits contracting for efforts that might otherwise present too great a risk to contractors, but it provides the contractor only a minimum incentive to control costs.
              (b) Application. (1) A cost-plus-fixed-fee contract is suitable for use when the conditions of 16.301-2 are present and, for example—
              (i) The contract is for the performance of research or preliminary exploration or study, and the level of effort required is unknown; or
              (ii) The contract is for development and test, and using a cost-plus- incentive-fee contract is not practical.
              (2) A cost-plus-fixed-fee contract normally should not be used in development of major systems (see part 34) once preliminary exploration, studies, and risk reduction have indicated a high degree of probability that the development is achievable and the Government has established reasonably firm performance objectives and schedules.
              (c) Limitations. No cost-plus-fixed-fee contract shall be awarded unless the contracting officer complies with all limitations in 15.404-4(c)(4)(i) and 16.301-3.
              (d) Completion and term forms. A cost-plus-fixed-fee contract may take one of two basic forms—completion or term.
              (1) The completion form describes the scope of work by stating a definite goal or target and specifying an end product. This form of contract normally requires the contractor to complete and deliver the specified end product (e.g., a final report of research accomplishing the goal or target) within the estimated cost, if possible, as a condition for payment of the entire fixed fee. However, in the event the work cannot be completed within the estimated cost, the Government may require more effort without increase in fee, provided the Government increases the estimated cost.

              (2) The term form describes the scope of work in general terms and obligates the contractor to devote a specified level of effort for a stated time period. Under this form, if the performance is considered satisfactory by the Government, the fixed fee is payable at the expiration of the agreed-upon period, upon contractor statement that the level of effort specified in the contract has been expended in performing the contract work. Renewal for further periods of performance is a new acquisition that involves new cost and fee arrangements.
              (3) Because of the differences in obligation assumed by the contractor, the completion form is preferred over the term form whenever the work, or specific milestones for the work, can be defined well enough to permit development of estimates within which the contractor can be expected to complete the work.
              (4) The term form shall not be used unless the contractor is obligated by the contract to provide a specific level of effort within a definite time period.
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 60 FR 37777, July 21, 1995; 62 FR 236, Jan. 2, 1997; 63 FR 34073, June 22, 1998]
            
            
              16.307
              Contract clauses.
              (a)(1) The contracting officer shall insert the clause at 52.216-7, Allowable Cost and Payment, in solicitations and contracts when a cost-reimbursement contract or a time-and-materials contract (other than a contract for a commercial item) is contemplated. If the contract is a time-and-materials contract, the clause at 52.216-7 applies in conjunction with the clause at 52.232-7, but only to the portion of the contract that provides for reimbursement of materials (as defined in the clause at 52.232-7) at actual cost. Further, the clause at 52.216-7 does not apply to labor-hour contracts.

              (2) If the contract is a construction contract and contains the clause at 52.232-27, Prompt Payment for Construction Contracts, the contracting officer shall use the clause at 52.216-7 with its Alternate I.
              
              (3) If the contract is with an educational institution, the contracting officer shall use the clause at 52.216-7 with its Alternate II.
              (4) If the contract is with a State or local government, the contracting officer shall use the clause at 52.216-7 with its Alternate III.
              (5) If the contract is with a nonprofit organization other than an educational institution, a State or local government, or a nonprofit organization exempted under the OMB Uniform Guidance at 2 CFR part 200, appendix VIII, the contracting officer shall use the clause at 52.216-7 with its Alternate IV.
              (b) The contracting officer shall insert the clause at 52.216-8, Fixed Fee, in solicitations and contracts when a cost-plus-fixed-fee contract (other than a construction contract) is contemplated.
              (c) The contracting officer shall insert the clause at 52.216-9, Fixed-Fee—Construction, in solicitations and contracts when a cost-plus-fixed-fee construction contract is contemplated.
              (d) The contracting officer shall insert the clause at 52.216-10, Incentive Fee, in solicitations and contracts when a cost-plus-incentive-fee contract is contemplated.
              (e)(1) The contracting officer shall insert the clause at 52.216-11, Cost Contract—No Fee, in solicitations and contracts when a cost-reimbursement contract is contemplated that provides no fee and is not a cost-sharing contract.

              (2) If a cost-reimbursement research and development contract with an educational institution or a nonprofit organization that provides no fee or other payment above cost and is not a cost-sharing contract is contemplated, and if the contracting officer determines that withholding of a portion of allowable costs is not required, the contracting officer shall use the clause with its Alternate I.
              
              (f)(1) The contracting officer shall insert the clause at 52.216-12, Cost-Sharing Contract—No Fee, in solicitations and contracts when a cost-sharing contract is contemplated.

              (2) If a cost-sharing research and development contract with an educational institution or a nonprofit organization is contemplated, and if the contracting officer determines that withholding of a portion of allowable costs is not required, the contracting officer shall use the clause with its Alternate I.
                
              
              (g) The contracting officer shall insert the clause at 52.216-15, Predetermined Indirect Cost Rates, in solicitations and contracts when a cost-reimbursement research and development contract with an educational institution (see 42.705-3(b)) is contemplated and predetermined indirect cost rates are to be used.
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 23606, June 4, 1985; 61 FR 31622, June 20, 1996; 61 FR 67419, Dec. 20, 1996; 71 FR 74664, Dec. 12, 2006; 72 FR 27384, May 15, 2007; 77 FR 44061, July 26, 2012; 81 FR 45852, July 14, 2016]
            
          
          
            Subpart 16.4—Incentive Contracts
            
              16.401
              General.
              (a) Incentive contracts as described in this subpart are appropriate when a firm-fixed-price contract is not appropriate and the required supplies or services can be acquired at lower costs and, in certain instances, with improved delivery or technical performance, by relating the amount of profit or fee payable under the contract to the contractor's performance. Incentive contracts are designed to obtain specific acquisition objectives by—
              (1) Establishing reasonable and attainable targets that are clearly communicated to the contractor; and
              (2) Including appropriate incentive arrangements designed to (i) motivate contractor efforts that might not otherwise be emphasized and (ii) discourage contractor inefficiency and waste.
              (b) When predetermined, formula-type incentives on technical performance or delivery are included, increases in profit or fee are provided only for achievement that surpasses the targets, and decreases are provided for to the extent that such targets are not met. The incentive increases or decreases are applied to performance targets rather than minimum performance requirements.
              (c) The two basic categories of incentive contracts are fixed-price incentive contracts (see 16.403 and 16.404) and cost-reimbursement incentive contracts (see 16.405). Since it is usually to the Government's advantage for the contractor to assume substantial cost responsibility and an appropriate share of the cost risk, fixed-price incentive contracts are preferred when contract costs and performance requirements are reasonably certain. Cost-reimbursement incentive contracts are subject to the overall limitations in 16.301 that apply to all cost-reimbursement contracts.
              (d) A determination and finding, signed by the head of the contracting activity, shall be completed for all incentive- and award-fee contracts justifying that the use of this type of contract is in the best interest of the Government. This determination shall be documented in the contract file and, for award-fee contracts, shall address all of the suitability items in 16.401(e)(1).
              (e) Award-fee contracts are a type of incentive contract.
              (1) Application. An award-fee contract is suitable for use when—
              (i) The work to be performed is such that it is neither feasible nor effective to devise predetermined objective incentive targets applicable to cost, schedule, and technical performance;
              (ii) The likelihood of meeting acquisition objectives will be enhanced by using a contract that effectively motivates the contractor toward exceptional performance and provides the Government with the flexibility to evaluate both actual performance and the conditions under which it was achieved; and
              (iii) Any additional administrative effort and cost required to monitor and evaluate performance are justified by the expected benefits as documented by a risk and cost benefit analysis to be included in the Determination and Findings referenced in 16.401(e)(5)(iii).
              (2) Award-fee amount. The amount of award fee earned shall be commensurate with the contractor's overall cost, schedule, and technical performance as measured against contract requirements in accordance with the criteria stated in the award-fee plan. Award fee shall not be earned if the contractor's overall cost, schedule, and technical performance in the aggregate is below satisfactory. The basis for all award-fee determinations shall be documented in the contract file to include, at a minimum, a determination that overall cost, schedule and technical performance in the aggregate is or is not at a satisfactory level. This determination and the methodology for determining the award fee are unilateral decisions made solely at the discretion of the Government.
              (3) Award-fee plan. All contracts providing for award fees shall be supported by an award-fee plan that establishes the procedures for evaluating award fee and an Award-Fee Board for conducting the award-fee evaluation. Award-fee plans shall—
              (i) Be approved by the FDO unless otherwise authorized by agency procedures;
              (ii) Identify the award-fee evaluation criteria and how they are linked to acquisition objectives which shall be defined in terms of contract cost, schedule, and technical performance. Criteria should motivate the contractor to enhance performance in the areas rated, but not at the expense of at least minimum acceptable performance in all other areas;
              (iii) Describe how the contractor's performance will be measured against the award-fee evaluation criteria;
              (iv) Utilize the adjectival rating and associated description as well as the award-fee pool earned percentages shown below in Table 16-1. Contracting officers may supplement the adjectival rating description. The method used to determine the adjectival rating must be documented in the award-fee plan;
              
                Table 16-1
                
                  Award-Fee Adjectival Rating
                  Award-Fee Pool Available To Be Earned
                  Description
                
                
                  Excellent
                  91%—100%
                  Contractor has exceeded almost all of the significant award-fee criteria and has met overall cost, schedule, and technical performance requirements of the contract in the aggregate as defined and measured against the criteria in the award-fee plan for the award-fee evaluation period.
                
                
                  Very Good
                  76%—90%
                  Contractor has exceeded many of the significant award-fee criteria and has met overall cost, schedule, and technical performance requirements of the contract in the aggregate as defined and measured against the criteria in the award-fee plan for the award-fee evaluation period.
                
                
                  Good
                  51%—75%
                  Contractor has exceeded some of the significant award-fee criteria and has met overall cost, schedule, and technical performance requirements of the contract in the aggregate as defined and measured against the criteria in the award-fee plan for the award-fee evaluation period.
                
                
                  Satisfactory
                  No Greater Than 50%
                  Contractor has met overall cost, schedule, and technical performance requirements of the contract in the aggregate as defined and measured against the criteria in the award-fee plan for the award-fee evaluation period.
                
                
                  Unsatisfactory
                  0%
                  Contractor has failed to meet overall cost, schedule, and technical performance requirements of the contract in the aggregate as defined and measured against the criteria in the award-fee plan for the award-fee evaluation period.
                
              
              (v) Prohibit earning any award fee when a contractor's overall cost, schedule, and technical performance in the aggregate is below satisfactory;

              (vi) Provide for evaluation period(s) to be conducted at stated intervals during the contract period of performance so that the contractor will periodically be informed of the quality of its performance and the areas in which improvement is expected (e.g. six months, nine months, twelve months, or at specific milestones); and
              (vii) Define the total award-fee pool amount and how this amount is allocated across each evaluation period.
              (4) Rollover of unearned award fee. The use of rollover of unearned award fee is prohibited.
              (5) Limitations. No award-fee contract shall be awarded unless—
              (i) All of the limitations in 16.301-3, that are applicable to cost-reimbursement contracts only, are complied with;
              (ii) An award-fee plan is completed in accordance with the requirements in 16.401(e)(3); and
              (iii) A determination and finding is completed in accordance with 16.401(d) addressing all of the suitability items in 16.401(e)(1).
              (f) Incentive- and Award-Fee Data Collection and Analysis. Each agency shall collect relevant data on award fee and incentive fees paid to contractors and include performance measures to evaluate such data on a regular basis to determine effectiveness of award and incentive fees as a tool for improving contractor performance and achieving desired program outcomes. This information should be considered as part of the acquisition planning process (see 7.105) in determining the appropriate type of contract to be utilized for future acquisitions.
              (g) Incentive- and Award-Fee Best Practices. Each agency head shall provide mechanisms for sharing proven incentive strategies for the acquisition of different types of products and services among contracting and program management officials.
              [48 FR 42219, Sept. 19, 1983, as amended at 62 FR 12695, Mar. 17, 1997; 74 FR 52858, Oct. 14, 2009; 75 FR 60263, Sept. 29, 2010]
            
            
              16.402
              Application of predetermined, formula-type incentives.
            
            
              16.402-1
              Cost incentives.
              (a) Most incentive contracts include only cost incentives, which take the form of a profit or fee adjustment formula and are intended to motivate the contractor to effectively manage costs. No incentive contract may provide for other incentives without also providing a cost incentive (or constraint).
              (b) Except for award-fee contracts (see 16.404 and 16.401 (e)), incentive contracts include a target cost, a target profit or fee, and a profit or fee adjustment formula that (within the constraints of a price ceiling or minimum and maximum fee) provides that—
              (1) Actual cost that meets the target will result in the target profit or fee;
              (2) Actual cost that exceeds the target will result in downward adjustment of target profit or fee; and
              (3) Actual cost that is below the target will result in upward adjustment of target profit or fee.
              [48 FR 42219, Sept. 19, 1983, as amended at 62 FR 12696, Mar. 17, 1997; 62 FR 51379, Oct. 1, 1997; 74 FR 52859, Oct. 14, 2009]
            
            
              16.402-2
              Performance incentives.
              (a) Performance incentives may be considered in connection with specific product characteristics (e.g., a missile range, an aircraft speed, an engine thrust, or a vehicle maneuverability) or other specific elements of the contractor's performance. These incentives should be designed to relate profit or fee to results achieved by the contractor, compared with specified targets.
              (b) To the maximum extent practicable, positive and negative performance incentives shall be considered in connection with service contracts for performance of objectively measurable tasks when quality of performance is critical and incentives are likely to motivate the contractor.
              (c) Technical performance incentives may be particularly appropriate in major systems contracts, both in development (when performance objectives are known and the fabrication of prototypes for test and evaluation is required) and in production (if improved performance is attainable and highly desirable to the Government).
              (d) Technical performance incentives may involve a variety of specific characteristics that contribute to the overall performance of the end item. Accordingly, the incentives on individual technical characteristics must be balanced so that no one of them is exaggerated to the detriment of the overall performance of the end item.
              (e) Performance tests and/or assessments of work performance are generally essential in order to determine the degree of attainment of performance targets. Therefore, the contract must be as specific as possible in establishing test criteria (such as testing conditions, instrumentation precision, and data interpretation) and performance standards (such as the quality levels of services to be provided).
              (f) Because performance incentives present complex problems in contract administration, the contracting officer should negotiate them in full coordination with Government engineering and pricing specialists.
              (g) It is essential that the Government and contractor agree explicitly on the effect that contract changes (e.g., pursuant to the Changes clause) will have on performance incentives.

              (h) The contracting officer must exercise care, in establishing performance criteria, to recognize that the contractor should not be rewarded or penalized for attainments of Government-furnished components.
              [48 FR 42219, Sept. 19, 1983, as amended at 62 FR 44815, Aug. 22, 1997]
            
            
              16.402-3
              Delivery incentives.
              (a) Delivery incentives should be considered when improvement from a required delivery schedule is a significant Government objective. It is important to determine the Government's primary objectives in a given contract (e.g., earliest possible delivery or earliest quantity production).
              (b) Incentive arrangements on delivery should specify the application of the reward-penalty structure in the event of Government-caused delays or other delays beyond the control, and without the fault or negligence, of the contractor or subcontractor.
            
            
              16.402-4
              Structuring multiple-incentive contracts.
              A properly structured multiple-incentive arrangement should—
              (a) Motivate the contractor to strive for outstanding results in all incentive areas; and
              (b) Compel trade-off decisions among the incentive areas, consistent with the Government's overall objectives for the acquisition. Because of the interdependency of the Government's cost, the technical performance, and the delivery goals, a contract that emphasizes only one of the goals may jeopardize control over the others. Because outstanding results may not be attainable for each of the incentive areas, all multiple-incentive contracts must include a cost incentive (or constraint) that operates to preclude rewarding a contractor for superior technical performance or delivery results when the cost of those results outweighs their value to the Government.
            
            
              16.403
              Fixed-price incentive contracts.
              (a) Description. A fixed-price incentive contract is a fixed-price contract that provides for adjusting profit and establishing the final contract price by application of a formula based on the relationship of total final negotiated cost to total target cost. The final price is subject to a price ceiling, negotiated at the outset. The two forms of fixed-price incentive contracts, firm target and successive targets, are further described in 16.403-1 and 16.403-2 below.
              (b) Application. A fixed-price incentive contract is appropriate when—
              (1) A firm-fixed-price contract is not suitable;
              (2) The nature of the supplies or services being acquired and other circumstances of the acquisition are such that the contractor's assumption of a degree of cost responsibility will provide a positive profit incentive for effective cost control and performance; and
              (3) If the contract also includes incentives on technical performance and/or delivery, the performance requirements provide a reasonable opportunity for the incentives to have a meaningful impact on the contractor's management of the work.
              (c) Billing prices. In fixed-price incentive contracts, billing prices are established as an interim basis for payment. These billing prices may be adjusted, within the ceiling limits, upon request of either party to the contract, when it becomes apparent that final negotiated cost will be substantially different from the target cost.
              [48 FR 42219, Sept. 19, 1983, as amended at 59 FR 64785, Dec. 15, 1994]
            
            
              16.403-1
              Fixed-price incentive (firm target) contracts.
              (a) Description. A fixed-price incentive (firm target) contract specifies a target cost, a target profit, a price ceiling (but not a profit ceiling or floor), and a profit adjustment formula. These elements are all negotiated at the outset. The price ceiling is the maximum that may be paid to the contractor, except for any adjustment under other contract clauses. When the contractor completes performance, the parties negotiate the final cost, and the final price is established by applying the formula. When the final cost is less than the target cost, application of the formula results in a final profit greater than the target profit; conversely, when final cost is more than target cost, application of the formula results in a final profit less than the target profit, or even a net loss. If the final negotiated cost exceeds the price ceiling, the contractor absorbs the difference as a loss. Because the profit varies inversely with the cost, this contract type provides a positive, calculable profit incentive for the contractor to control costs.
              (b) Application. A fixed-price incentive (firm target) contract is appropriate when the parties can negotiate at the outset a firm target cost, target profit, and profit adjustment formula that will provide a fair and reasonable incentive and a ceiling that provides for the contractor to assume an appropriate share of the risk. When the contractor assumes a considerable or major share of the cost responsibility under the adjustment formula, the target profit should reflect this responsibility.
              (c) Limitations. This contract type may be used only when—
              (1) The contractor's accounting system is adequate for providing data to support negotiation of final cost and incentive price revision; and
              (2) Adequate cost or pricing information for establishing reasonable firm targets is available at the time of initial contract negotiation.
              (d) Contract Schedule. The contracting officer shall specify in the contract Schedule the target cost, target profit, and target price for each item subject to incentive price revision.
              [48 FR 42219, Sept. 19, 1983, as amended at 59 FR 64785, Dec. 15, 1994]
            
            
              16.403-2
              Fixed-price incentive (successive targets) contracts.
              (a) Description. (1) A fixed-price incentive (successive targets) contract specifies the following elements, all of which are negotiated at the outset:
              (i) An initial target cost.
              (ii) An initial target profit.
              (iii) An initial profit adjustment formula to be used for establishing the firm target profit, including a ceiling and floor for the firm target profit. (This formula normally provides for a lesser degree of contractor cost responsibility than would a formula for establishing final profit and price.)
              (iv) The production point at which the firm target cost and firm target profit will be negotiated (usually before delivery or shop completion of the first item).
              (v) A ceiling price that is the maximum that may be paid to the contractor, except for any adjustment under other contract clauses providing for equitable adjustment or other revision of the contract price under stated circumstances.
              (2) When the production point specified in the contract is reached, the parties negotiate the firm target cost, giving consideration to cost experience under the contract and other pertinent factors. The firm target profit is established by the formula. At this point, the parties have two alternatives, as follows:
              (i) They may negotiate a firm fixed price, using the firm target cost plus the firm target profit as a guide.
              (ii) If negotiation of a firm fixed price is inappropriate, they may negotiate a formula for establishing the final price using the firm target cost and firm target profit. The final cost is then negotiated at completion, and the final profit is established by formula, as under the fixed-price incentive (firm target) contract (see 16.403-1 above).
              (b) Application. A fixed-price incentive (successive targets) contract is appropriate when—
              (1) Available cost or pricing information is not sufficient to permit the negotiation of a realistic firm target cost and profit before award;
              (2) Sufficient information is available to permit negotiation of initial targets; and
              (3) There is reasonable assurance that additional reliable information will be available at an early point in the contract performance so as to permit negotiation of either (i) a firm fixed price or (ii) firm targets and a formula for establishing final profit and price that will provide a fair and reasonable incentive. This additional information is not limited to experience under the contract, itself, but may be drawn from other contracts for the same or similar items.
              (c) Limitations. This contract type may be used only when—

              (1) The contractor's accounting system is adequate for providing data for negotiating firm targets and a realistic profit adjustment formula, as well as later negotiation of final costs; and
              (2) Cost or pricing information adequate for establishing a reasonable firm target cost is reasonably expected to be available at an early point in contract performance.
              (d) Contract Schedule. The contracting officer shall specify in the contract Schedule the initial target cost, initial target profit, and initial target price for each item subject to incentive price revision.
              [48 FR 42219, Sept. 19, 1983, as amended at 59 FR 64785, Dec. 15, 1994]
            
            
              16.404
              Fixed-price contracts with award fees.
              Award-fee provisions may be used in fixed-price contracts when the Government wishes to motivate a contractor and other incentives cannot be used because contractor performance cannot be measured objectively. Such contracts shall establish a fixed price (including normal profit) for the effort. This price will be paid for satisfactory contract performance. Award fee earned (if any) will be paid in addition to that fixed price. See 16.401(e) for the requirements relative to utilizing this contract type.
              [74 FR 52859, Oct. 14, 2009]
            
            
              16.405
              Cost-reimbursement incentive contracts.
              See 16.301 for requirements applicable to all cost-reimbursement contracts, for use in conjunction with the following subsections.
              [48 FR 42219, Sept. 19, 1983. Redesignated at 62 FR 12696, Mar. 17, 1997]
            
            
              16.405-1
              Cost-plus-incentive-fee contracts.
              (a) Description. The cost-plus-incentive-fee contract is a cost-reimbursement contract that provides for the initially negotiated fee to be adjusted later by a formula based on the relationship of total allowable costs to total target costs. This contract type specifies a target cost, a target fee, minimum and maximum fees, and a fee adjustment formula. After contract performance, the fee payable to the contractor is determined in accordance with the formula. The formula provides, within limits, for increases in fee above target fee when total allowable costs are less than target costs, and decreases in fee below target fee when total allowable costs exceed target costs. This increase or decrease is intended to provide an incentive for the contractor to manage the contract effectively. When total allowable cost is greater than or less than the range of costs within which the fee-adjustment formula operates, the contractor is paid total allowable costs, plus the minimum or maximum fee.
              (b) Application. (1) A cost-plus-incentive-fee contract is appropriate for services or development and test programs when—
              (i) A cost-reimbursement contract is necessary (see 16.301-2) and
              (ii) A target cost and a fee adjustment formula can be negotiated that are likely to motivate the contractor to manage effectively.
              (2) The contract may include technical performance incentives when it is highly probable that the required development of a major system is feasible and the Government has established its performance objectives, at least in general terms. This approach may also apply to other acquisitions, if the use of both cost and technical performance incentives is desirable and administratively practical.
              (3) The fee adjustment formula should provide an incentive that will be effective over the full range of reasonably foreseeable variations from target cost. If a high maximum fee is negotiated, the contract shall also provide for a low minimum fee that may be a zero fee or, in rare cases, a negative fee.
              (c) Limitations. No cost-plus-incentive-fee contract shall be awarded unless all limitations in 16.301-3 are complied with.
              [48 FR 42219, Sept. 19, 1983. Redesignated at 62 FR 12696, Mar. 17, 1997, as amended at 62 FR 44815, Aug. 22, 1997]
            
            
              16.405-2
              Cost-plus-award-fee contracts.

              A cost-plus-award-fee contract is a cost-reimbursement contract that provides for a fee consisting of (1) a base amount fixed at inception of the contract, if applicable and at the discretion of the contracting officer, and (2) an award amount that the contractor may earn in whole or in part during performance and that is sufficient to provide motivation for excellence in the areas of cost, schedule, and technical performance. See 16.401(e) for the requirements relative to utilizing this contract type.
              [74 FR 52859, Oct. 14, 2009]
            
            
              16.406
              Contract clauses.

              (a) Insert the clause at 52.216-16, Incentive Price Revision—Firm Target, in solicitations and contracts when a fixed-price incentive (firm target) contract is contemplated. If the contract calls for supplies or services to be ordered under a provisioning document or Government option and the prices are to be subject to the incentive price revision under the clause, the contracting officer shall use the clause with its Alternate I.
              

              (b) Insert the clause at 52.216-17, Incentive Price Revision—Successive Targets, in solicitations and contracts when a fixed-price incentive (successive targets) contract is contemplated. If the contract calls for supplies or services to be ordered under a provisioning document or Government option and the prices are to be subject to incentive price revision under the clause, the contracting officer shall use the clause with its Alternate I.
              
              (c) The clause at 52.216-7, Allowable Cost and Payment, is prescribed in 16.307(a) for insertion in solicitations and contracts when a cost-plus-incentive-fee contract or a cost-plus-award-fee contract is contemplated.
              (d) The clause at 52.216-10, Incentive Fee, is prescribed in 16.307(d) for insertion in solicitations and contracts when a cost-plus-incentive-fee contract is contemplated.
              (e) Insert an appropriate award-fee clause in solicitations and contracts when an award-fee contract is contemplated, provided that the clause—
              (1) Is prescribed by or approved under agency acquisition regulations;
              (2) Is compatible with the clause at 52.216-7, Allowable Cost and Payment; and
              (3) Expressly provides that the award amount and the award-fee determination methodology are unilateral decisions made solely at the discretion of the Government.
              [48 FR 42219, Sept. 19, 1983. Redesignated and amended at 62 FR 12696, Mar. 17, 1997; 64 FR 72449, Dec. 27, 1999]
            
          
          
            Subpart 16.5—Indefinite-Delivery Contracts
            
              16.500
              Scope of subpart.
              (a) This subpart prescribes policies and procedures for making awards of indefinite-delivery contracts and establishes a preference for making multiple awards of indefinite-quantity contracts.
              (b) This subpart does not limit the use of other than competitive procedures authorized by part 6.
              (c) Nothing in this subpart restricts the authority of the General Services Administration (GSA) to enter into schedule, multiple award, or task or delivery order contracts under any other provision of law. Therefore, GSA regulations and the coverage for the Federal Supply Schedule program in subpart 8.4 and part 38 take precedence over this subpart.
              (d) The statutory multiple award preference implemented by this subpart does not apply to architect-engineer contracts subject to the procedures in subpart 36.6. However, agencies are not precluded from making multiple awards for architect-engineer services using the procedures in this subpart, provided the selection of contractors and placement of orders are consistent with subpart 36.6.
              (e) See subpart 19.5 for procedures to set aside part or parts of multiple-award contracts for small businesses; to reserve one or more awards for small business on multiple-award contracts; and to set aside orders for small businesses under multiple-award contracts.
              [65 FR 24318, Apr. 25, 2000, as amended at 85 FR 11757, Feb. 27, 2020]
            
            
              16.501-1
              Definitions.
              As used in this subpart—
              
                Delivery-order contract means a contract for supplies that does not procure or specify a firm quantity of supplies (other than a minimum or maximum quantity) and that provides for the issuance of orders for the delivery of supplies during the period of the contract.
              
                Task-order contract means a contract for services that does not procure or specify a firm quantity of services (other than a minimum or maximum quantity) and that provides for the issuance of orders for the performance of tasks during the period of the contract.
              [60 FR 49725, Sept. 26, 1995, as amended at 65 FR 24318, Apr. 25, 2000; 75 FR 13421, Mar. 19, 2010]
            
            
              16.501-2
              General.
              (a) There are three types of indefinite-delivery contracts: Definite-quantity contracts, requirements contracts, and indefinite-quantity contracts. The appropriate type of indefinite-delivery contract may be used to acquire supplies and/or services when the exact times and/or exact quantities of future deliveries are not known at the time of contract award. Pursuant to 10 U.S.C. 2304d and 41 U.S.C. 4101, requirements contracts and indefinite-quantity contracts are also known as delivery-order contracts or task-order contracts.
              (b) The various types of indefinite-delivery contracts offer the following advantages:
              (1) All three types permit (i) Government stocks to be maintained at minimum levels and (ii) direct shipment to users.
              (2) Indefinite-quantity contracts and requirements contracts also permit (i) flexibility in both quantities and delivery scheduling and (ii) ordering of supplies or services after requirements materialize.
              (3) Indefinite-quantity contracts limit the Government's obligation to the minimum quantity specified in the contract.
              (4) Requirements contracts may permit faster deliveries when production lead time is involved, because contractors are usually willing to maintain limited stocks when the Government will obtain all of its actual purchase requirements from the contractor.
              (c) Indefinite-delivery contracts may provide for any appropriate cost or pricing arrangement under part 16. Cost or pricing arrangements that provide for an estimated quantity of supplies or services (e.g., estimated number of labor hours) must comply with the appropriate procedures of this subpart.
              [48 FR 42219, Sept. 19, 1983. Redesignated and amended at 60 FR 49725, Sept. 26, 1995; 75 FR 13421, Mar. 19, 2010; 79 FR 24202, Apr. 29, 2014]
            
            
              16.502
              Definite-quantity contracts.
              (a) Description. A definite-quantity contract provides for delivery of a definite quantity of specific supplies or services for a fixed period, with deliveries or performance to be scheduled at designated locations upon order.
              (b) Application. A definite-quantity contract may be used when it can be determined in advance that (1) a definite quantity of supplies or services will be required during the contract period and (2) the supplies or services are regularly available or will be available after a short lead time.
              [48 FR 42219, Sept. 19, 1983, as amended at 60 FR 49725, Sept. 26, 1995]
            
            
              16.503
              Requirements contracts.
              (a) Description. A requirements contract provides for filling all actual purchase requirements of designated Government activities for supplies or services during a specified contract period (from one contractor), with deliveries or performance to be scheduled by placing orders with the contractor.
              (1) For the information of offerors and contractors, the contracting officer shall state a realistic estimated total quantity in the solicitation and resulting contract. This estimate is not a representation to an offeror or contractor that the estimated quantity will be required or ordered, or that conditions affecting requirements will be stable or normal. The contracting officer may obtain the estimate from records of previous requirements and consumption, or by other means, and should base the estimate on the most current information available.

              (2) The contract shall state, if feasible, the maximum limit of the contractor's obligation to deliver and the Government's obligation to order. The contract may also specify maximum or minimum quantities that the Government may order under each individual order and the maximum that it may order during a specified period of time.
              (b) Application. (1) A requirements contract may be appropriate for acquiring any supplies or services when the Government anticipates recurring requirements but cannot predetermine the precise quantities of supplies or services that designated Government activities will need during a definite period.
              (2) No requirements contract in an amount estimated to exceed $112 million (including all options) may be awarded to a single source unless a determination is executed in accordance with 16.504(c)(1)(ii)(D).
              (c) Government property furnished for repair. When a requirements contract is used to acquire work (e.g., repair, modification, or overhaul) on existing items of Government property, the contracting officer shall specify in the Schedule that failure of the Government to furnish such items in the amounts or quantities described in the Schedule as estimated or maximum will not entitle the contractor to any equitable adjustment in price under the Government Property clause of the contract.
              (d) Limitations on use of requirements contracts for advisory and assistance services. (1) Except as provided in paragraph (d)(2) of this section, no solicitation for a requirements contract for advisory and assistance services in excess of three years and $13.5 million (including all options) may be issued unless the contracting officer or other official designated by the head of the agency determines in writing that the services required are so unique or highly specialized that it is not practicable to make multiple awards using the procedures in 16.504.
              (2) The limitation in paragraph (d)(1) of this section is not applicable to an acquisition of supplies or services that includes the acquisition of advisory and assistance services, if the contracting officer or other official designated by the head of the agency determines that the advisory and assistance services are necessarily incident to, and not a significant component of, the contract.
              [48 FR 42219, Sept. 19, 1983, as amended at 56 FR 15150, Apr. 15, 1991; 60 FR 49725, Sept. 26, 1995; 71 FR 57367, Sept. 28, 2006; 73 FR 54010, Sept. 17, 2008; 75 FR 13421, Mar. 19, 2010; 75 FR 53133, Aug. 30, 2010; 80 FR 38297, July 2, 2015]
            
            
              16.504
              Indefinite-quantity contracts.
              (a) Description. An indefinite-quantity contract provides for an indefinite quantity, within stated limits, of supplies or services during a fixed period. The Government places orders for individual requirements. Quantity limits may be stated as number of units or as dollar values.
              (1) The contract must require the Government to order and the contractor to furnish at least a stated minimum quantity of supplies or services. In addition, if ordered, the contractor must furnish any additional quantities, not to exceed the stated maximum. The contracting officer should establish a reasonable maximum quantity based on market research, trends on recent contracts for similar supplies or services, survey of potential users, or any other rational basis.
              (2) To ensure that the contract is binding, the minimum quantity must be more than a nominal quantity, but it should not exceed the amount that the Government is fairly certain to order.
              (3) The contract may also specify maximum or minimum quantities that the Government may order under each task or delivery order and the maximum that it may order during a specific period of time.
              (4) A solicitation and contract for an indefinite quantity must—
              (i) Specify the period of the contract, including the number of options and the period for which the Government may extend the contract under each option;
              (ii) Specify the total minimum and maximum quantity of supplies or services the Government will acquire under the contract;

              (iii) Include a statement of work, specifications, or other description, that reasonably describes the general scope, nature, complexity, and purpose of the supplies or services the Government will acquire under the contract in a manner that will enable a prospective offeror to decide whether to submit an offer;
              (iv) State the procedures that the Government will use in issuing orders, including the ordering media, and, if multiple awards may be made, state the procedures and selection criteria that the Government will use to provide awardees a fair opportunity to be considered for each order (see 16.505(b)(1));
              (v) Include a description of the activities authorized to issue orders; and
              (vi) Include authorization for placing oral orders, if appropriate, provided that the Government has established procedures for obligating funds and that oral orders are confirmed in writing.
              (b) Application. Contracting officers may use an indefinite-quantity contract when the Government cannot predetermine, above a specified minimum, the precise quantities of supplies or services that the Government will require during the contract period, and it is inadvisable for the Government to commit itself for more than a minimum quantity. The contracting officer should use an indefinite-quantity contract only when a recurring need is anticipated.
              (c) Multiple award preference—(1) Planning the acquisition. (i) Except for indefinite-quantity contracts for advisory and assistance services as provided in paragraph (c)(2) of this section, the contracting officer must, to the maximum extent practicable, give preference to making multiple awards of indefinite-quantity contracts under a single solicitation for the same or similar supplies or services to two or more sources.
              (ii)(A) The contracting officer must determine whether multiple awards are appropriate as part of acquisition planning. The contracting officer must avoid situations in which awardees specialize exclusively in one or a few areas within the statement of work, thus creating the likelihood that orders in those areas will be awarded on a sole-source basis; however, each awardee need not be capable of performing every requirement as well as any other awardee under the contracts. The contracting officer should consider the following when determining the number of contracts to be awarded:
              (1) The scope and complexity of the contract requirement.
              (2) The expected duration and frequency of task or delivery orders.
              (3) The mix of resources a contractor must have to perform expected task or delivery order requirements.
              (4) The ability to maintain competition among the awardees throughout the contracts' period of performance.
              (B) The contracting officer must not use the multiple award approach if—
              (1) Only one contractor is capable of providing performance at the level of quality required because the supplies or services are unique or highly specialized;
              (2) Based on the contracting officer's knowledge of the market, more favorable terms and conditions, including pricing, will be provided if a single award is made;
              (3) The expected cost of administration of multiple contracts outweighs the expected benefits of making multiple awards;
              (4) The projected orders are so integrally related that only a single contractor can reasonably perform the work;
              (5) The total estimated value of the contract is at or below the simplified acquisition threshold; or
              (6) Multiple awards would not be in the best interests of the Government.
              (C) The contracting officer must document the decision whether or not to use multiple awards in the acquisition plan or contract file. The contracting officer may determine that a class of acquisitions is not appropriate for multiple awards (see subpart 1.7).
              (D)(1) No task or delivery order contract in an amount estimated to exceed $112 million (including all options) may be awarded to a single source unless the head of the agency determines in writing that—
              (i) The task or delivery orders expected under the contract are so integrally related that only a single source can reasonably perform the work;
              (ii) The contract provides only for firm-fixed price (see 16.202) task or delivery orders for—
              
              (A) Products for which unit prices are established in the contract; or
              (B) Services for which prices are established in the contract for the specific tasks to be performed;
              (iii) Only one source is qualified and capable of performing the work at a reasonable price to the Government; or
              (iv) It is necessary in the public interest to award the contract to a single source due to exceptional circumstances.
              (2) The head of the agency must notify Congress within 30 days after any determination under paragraph (c)(1)(ii)(D)(1)(iv) of this section.
              (3) The requirement for a determination for a single-award contract greater than $112 million—
              (i) Is in addition to any applicable requirements of Subpart 6.3; and
              (ii) Is not applicable for architect-engineer services awarded pursuant to Subpart 36.6.
              (2) Contracts for advisory and assistance services. (i) Except as provided in paragraph (c)(2)(ii) of this section, if an indefinite-quantity contract for advisory and assistance services exceeds 3 years and $13.5 million, including all options, the contracting officer must make multiple awards unless—
              (A) The contracting officer or other official designated by the head of the agency determines in writing, as part of acquisition planning, that multiple awards are not practicable. The contracting officer or other official must determine that only one contractor can reasonably perform the work because either the scope of work is unique or highly specialized or the tasks so integrally related;
              (B) The contracting officer or other official designated by the head of the agency determines in writing, after the evaluation of offers, that only one offeror is capable of providing the services required at the level of quality required; or
              (C) Only one offer is received.
              (ii) The requirements of paragraph (c)(2)(i) of this section do not apply if the contracting officer or other official designated by the head of the agency determines that the advisory and assistance services are incidental and not a significant component of the contract.
              [65 FR 24318, Apr. 25, 2000, as amended at 71 FR 57367, Sept. 28, 2006; 73 FR 54010, Sept. 17, 2008; 75 FR 13421, Mar. 19, 2010; 75 FR 53133, Aug. 30, 2010; 78 FR 13767, Feb. 28, 2013; 80 FR 38297, July 2, 2015; 84 FR 38838, Aug. 7, 2019; 85 FR 40071, July 2, 2020]
            
            
              16.505
              Ordering.
              (a) General. (1) In general, the contracting officer does not synopsize orders under indefinite-delivery contracts; except see 16.505(a)(4) and (11), and 16.505(b)(2)(ii)(D).
              (2) Individual orders shall clearly describe all services to be performed or supplies to be delivered so the full cost or price for the performance of the work can be established when the order is placed. Orders shall be within the scope, issued within the period of performance, and be within the maximum value of the contract.
              (3) Performance-based acquisition methods must be used to the maximum extent practicable, if the contract or order is for services (see 37.102(a) and subpart 37.6).
              (4) The following requirements apply when procuring items peculiar to one manufacturer:

              (i) The contracting officer must justify restricting consideration to an item peculiar to one manufacturer (e.g., a particular brand-name, product, or a feature of a product that is peculiar to one manufacturer). A brand-name item, even if available on more than one contract, is an item peculiar to one manufacturer. Brand-name specifications shall not be used unless the particular brand-name, product, or feature is essential to the Government's requirements and market research indicates other companies' similar products, or products lacking the particular feature, do not meet, or cannot be modified to meet, the agency's needs.

              (ii) Requirements for use of items peculiar to one manufacturer shall be justified and approved using the format(s) and requirements from paragraphs (b)(2)(ii)(A), (B), and (C) of this section, modified to show the brand-name justification. A justification is required unless a justification covering the requirements in the order was previously approved for the contract in accordance with 6.302-1(c) or unless the base contract is a single-award contract awarded under full and open competition. Justifications for the use of brand-name specifications must be completed and approved at the time the requirement for a brand-name is determined.
              (iii)(A) For an order in excess of $30,000, the contracting officer shall—
              (1) Post the justification and supporting documentation on the agency Web site used (if any) to solicit offers for orders under the contract; or
              (2) Provide the justification and supporting documentation along with the solicitation to all contract awardees.
              (B) The justifications for brand-name acquisitions may apply to the portion of the acquisition requiring the brand-name item. If the justification is to cover only the portion of the acquisition which is brand-name, then it should so state; the approval level requirements will then only apply to that portion.

              (C) The requirements in paragraph (a)(4)(iii)(A) of this section do not apply when disclosure would compromise the national security (e.g., would result in disclosure of classified information) or create other security risks.

              (D) The justification is subject to the screening requirement in paragraph (b)(2)(ii)(D)(4) of this section.
              (5) When acquiring information technology and related services, consider the use of modular contracting to reduce program risk (see 39.103(a)).
              (6) Orders may be placed by using any medium specified in the contract.
              (7) Orders placed under indefinite-delivery contracts must contain the following information:
              (i) Date of order.
              (ii) Contract number and order number.
              (iii) For supplies and services, line item number, subline item number (if applicable), description, quantity, and unit price or estimated cost and fee (as applicable). The corresponding line item number and subline item number from the base contract shall also be included.
              (iv) Delivery or performance schedule.
              (v) Place of delivery or performance (including consignee).
              (vi) Any packaging, packing, and shipping instructions.
              (vii) Accounting and appropriation data.
              (viii) Method of payment and payment office, if not specified in the contract (see 32.1110(e)).
              (ix) North American Industry Classification System code (see 19.102(b)(3)).

              (8) Orders placed under a task-order contract or delivery-order contract awarded by another agency (i.e., a Governmentwide acquisition contract, or multi-agency contract)—
              (i) Are not exempt from the development of acquisition plans (see subpart 7.1), and an information technology acquisition strategy (see part 39);

              (ii) May not be used to circumvent conditions and limitations imposed on the use of funds (e.g., 31 U.S.C. 1501(a)(1)); and
              (iii) Shall comply with all FAR requirements for a consolidated or bundled contract when the order meets the definition at 2.101(b) of “consolidation” or “bundling”.
              (9) In accordance with section 1427(b) of Public Law 108-136 (40 U.S.C. 1103 note), orders placed under multi-agency contracts for services that substantially or to a dominant extent specify performance of architect-engineer services, as defined in 2.101, shall—
              (i) Be awarded using the procedures at subpart 36.6; and
              (ii) Require the direct supervision of a professional architect or engineer licensed, registered or certified in the State, Federal District, or outlying area, in which the services are to be performed.
              (10)(i) No protest under subpart 33.1 is authorized in connection with the issuance or proposed issuance of an order under a task-order contract or delivery-order contract, except—
              (A) A protest on the grounds that the order increases the scope, period, or maximum value of the contract; or
              (B)(1) For agencies other than DoD, NASA, and the Coast Guard, a protest of an order valued in excess of $10 million (41 U.S.C. 4106(f)); or
              
              (2) For DoD, NASA, or the Coast Guard, a protest of an order valued in excess of $25 million (10 U.S.C. 2304c(e)).
              (ii) Protests of orders in excess of the thresholds stated in 16.505(a)(10)(i)(B) may only be filed with the Government Accountability Office, in accordance with the procedures at 33.104.
              (iii) For protests of small business size status for set-aside orders, see 19.302.
              (11) Publicize orders funded in whole or in part by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5) as follows:
              (i) Notices of proposed orders shall follow the procedures in 5.704 for posting orders.
              (ii) Award notices for orders shall follow the procedures in 5.705.
              (12) When using the Governmentwide commercial purchase card as a method of payment, orders at or below the micro-purchase threshold are exempt from verification in the System for Award Management as to whether the contractor has a delinquent debt subject to collection under the Treasury Offset Program (TOP).
              (b) Orders under multiple-award contracts—(1) Fair opportunity. (i) The contracting officer must provide each awardee a fair opportunity to be considered for each order exceeding $3,500 issued under multiple delivery-order contracts or multiple task-order contracts, except—
              (A) As provided for in paragraph (b)(2) of this section; or
              (B) Orders issued under 19.504(c)(1)(ii).
              (ii) The contracting officer may exercise broad discretion in developing appropriate order placement procedures. The contracting officer should keep submission requirements to a minimum. Contracting officers may use streamlined procedures, including oral presentations. If the order does not exceed the simplified acquisition threshold, the contracting officer need not contact each of the multiple awardees under the contract before selecting an order awardee if the contracting officer has information available to ensure that each awardee is provided a fair opportunity to be considered for each order. The competition requirements in part 6 and the policies in subpart 15.3 do not apply to the ordering process. However, the contracting officer must—
              (A) Develop placement procedures that will provide each awardee a fair opportunity to be considered for each order and that reflect the requirement and other aspects of the contracting environment;
              (B) Not use any method (such as allocation or designation of any preferred awardee) that would not result in fair consideration being given to all awardees prior to placing each order;
              (C) Tailor the procedures to each acquisition;
              (D) Include the procedures in the solicitation and the contract; and
              (E) Consider price or cost under each order as one of the factors in the selection decision.
              (iii) Orders exceeding the simplified acquisition threshold. (A) Each order exceeding the simplified acquisition threshold shall be placed on a competitive basis in accordance with paragraph (b)(1)(iii)(B) of this section, unless supported by a written determination that one of the circumstances described at 16.505(b)(2)(i) applies to the order and the requirement is waived on the basis of a justification that is prepared in accordance with 16.505(b)(2)(ii)(B);
              (B) The contracting officer shall—
              (1) Provide a fair notice of the intent to make a purchase, including a clear description of the supplies to be delivered or the services to be performed and the basis upon which the selection will be made to all contractors offering the required supplies or services under the multiple-award contract; and
              (2) Afford all contractors responding to the notice a fair opportunity to submit an offer and have that offer fairly considered.
              (iv) Orders exceeding $5.5 million. For task or delivery orders in excess of $5.5 million, the requirement to provide all awardees a fair opportunity to be considered for each order shall include, at a minimum—
              (A) A notice of the task or delivery order that includes a clear statement of the agency's requirements;
              (B) A reasonable response period;

              (C) Disclosure of the significant factors and subfactors, including cost or price, that the agency expects to consider in evaluating proposals, and their relative importance;
              (D) Where award is made on a best value basis, a written statement documenting the basis for award and the relative importance of quality and price or cost factors; and
              (E) An opportunity for a postaward debriefing in accordance with paragraph (b)(6) of this section.
              (v) The contracting officer should consider the following when developing the procedures:
              (A)(1) Past performance on earlier orders under the contract, including quality, timeliness and cost control.
              (2) Potential impact on other orders placed with the contractor.
              (3) Minimum order requirements.
              (4) The amount of time contractors need to make informed business decisions on whether to respond to potential orders.
              (5) Whether contractors could be encouraged to respond to potential orders by outreach efforts to promote exchanges of information, such as—
              (i) Seeking comments from two or more contractors on draft statements of work; or
              (ii) Using a multiphased approach when effort required to respond to a potential order may be resource intensive (e.g., requirements are complex or need continued development), where all contractors are initially considered on price considerations (e.g., rough estimates), and other considerations as appropriate (e.g., proposed conceptual approach, past performance). The contractors most likely to submit the highest value solutions are then selected for one-on-one sessions with the Government to increase their understanding of the requirements, provide suggestions for refining requirements, and discuss risk reduction measures.
              (B) Formal evaluation plans or scoring of quotes or offers are not required.
              (2) Exceptions to the fair opportunity process. (i) The contracting officer shall give every awardee a fair opportunity to be considered for a delivery-order or task-order exceeding $3,500 unless one of the following statutory exceptions applies:
              (A) The agency need for the supplies or services is so urgent that providing a fair opportunity would result in unacceptable delays.
              (B) Only one awardee is capable of providing the supplies or services required at the level of quality required because the supplies or services ordered are unique or highly specialized.
              (C) The order must be issued on a sole-source basis in the interest of economy and efficiency because it is a logical follow-on to an order already issued under the contract, provided that all awardees were given a fair opportunity to be considered for the original order.
              (D) It is necessary to place an order to satisfy a minimum guarantee.
              (E) For orders exceeding the simplified acquisition threshold, a statute expressly authorizes or requires that the purchase be made from a specified source.
              (F) In accordance with section 1331 of Public Law 111-240 (15 U.S.C. 644(r)), contracting officers may, at their discretion, set aside orders for any of the small business concerns identified in 19.000(a)(3). When setting aside orders for small business concerns, the specific small business program eligibility requirements identified in part 19 apply.
              (G) For DoD, NASA, and the Coast Guard, the order satisfies one of the exceptions permitting the use of other than full and open competition listed in 6.302 (10 U.S.C. 2304c(b)(5)). The public interest exception shall not be used unless Congress is notified in accordance with 10 U.S.C. 2304(c)(7).
              (ii) The justification for an exception to fair opportunity shall be in writing as specified in paragraph (b)(2)(ii)(A) or (B) of this section. No justification is needed for the exception described in paragraph (b)(2)(i)(F) of this section.
              (A) Orders exceeding $3,500, but not exceeding the simplified acquisition threshold. The contracting officer shall document the basis for using an exception to the fair opportunity process. If the contracting officer uses the logical follow-on exception, the rationale shall describe why the relationship between the initial order and the follow-on is logical (e.g., in terms of scope, period of performance, or value).
              (B) Orders exceeding the simplified acquisition threshold. As a minimum, each justification shall include the following information and be approved in accordance with paragraph (b)(2)(ii)(C) of this section:
              (1) Identification of the agency and the contracting activity, and specific identification of the document as a “Justification for an Exception to Fair Opportunity.”
              (2) Nature and/or description of the action being approved.
              (3) A description of the supplies or services required to meet the agency's needs (including the estimated value).
              (4) Identification of the exception to fair opportunity (see 16.505(b)(2)) and the supporting rationale, including a demonstration that the proposed contractor's unique qualifications or the nature of the acquisition requires use of the exception cited. If the contracting officer uses the logical follow-on exception, the rationale shall describe why the relationship between the initial order and the follow-on is logical (e.g., in terms of scope, period of performance, or value).
              (5) A determination by the contracting officer that the anticipated cost to the Government will be fair and reasonable.
              (6) Any other facts supporting the justification.
              (7) A statement of the actions, if any, the agency may take to remove or overcome any barriers that led to the exception to fair opportunity before any subsequent acquisition for the supplies or services is made.
              (8) The contracting officer's certification that the justification is accurate and complete to the best of the contracting officer's knowledge and belief.
              (9) Evidence that any supporting data that is the responsibility of technical or requirements personnel (e.g., verifying the Government's minimum needs or requirements or other rationale for an exception to fair opportunity) and which form a basis for the justification have been certified as complete and accurate by the technical or requirements personnel.
              (10) A written determination by the approving official that one of the circumstances in paragraphs (b)(2)(i)(A) through (E) and (G) of this section applies to the order.
              (C) Approval. (1) For proposed orders exceeding the simplified acquisition threshold, but not exceeding $700,000, the ordering activity contracting officer's certification that the justification is accurate and complete to the best of the ordering activity contracting officer's knowledge and belief will serve as approval, unless a higher approval level is established in accordance with agency procedures.
              (2) For a proposed order exceeding $700,000, but not exceeding $13.5 million, the justification must be approved by the advocate for competition of the activity placing the order, or by an official named in paragraph (b)(2)(ii)(C)(3) or (4) of this section. This authority is not delegable.
              (3) For a proposed order exceeding $13.5 million, but not exceeding $68 million (or, for DoD, NASA, and the Coast Guard, not exceeding $93 million), the justification must be approved by—
              (i) The head of the procuring activity placing the order;
              (ii) A designee who—
              (A) If a member of the armed forces, is a general or flag officer;
              (B) If a civilian, is serving in a position in a grade above GS-15 under the General Schedule (or in a comparable or higher position under another schedule); or
              (iii) An official named in paragraph (b)(2)(ii)(C)(4) of this section.
              (4) For a proposed order exceeding $68 million (or, for DoD, NASA, and the Coast Guard, over $93 million), the justification must be approved by the senior procurement executive of the agency placing the order. This authority is not delegable, except in the case of the Under Secretary of Defense for Acquisition and Sustainment, acting as the senior procurement executive for the Department of Defense.
              (D) Posting. (1) Except as provided in paragraph (b)(2)(ii)(D)(5) of this section, within 14 days after placing an order exceeding the simplified acquisition threshold that does not provide for fair opportunity in accordance with 16.505(b), the contract officer shall—
              (i) Publish a notice in accordance with 5.301; and
              (ii) Make publicly available the justification required at paragraph (b)(2)(ii)(B) of this section.
              
              (2) The justification shall be made publicly available—
              (i) At the GPE https://www.fbo.gov;
              
              (ii) On the Web site of the agency, which may provide access to the justifications by linking to the GPE; and
              (iii) Must remain posted for a minimum of 30 days.
              (3) In the case of an order permitted under paragraph (b)(2)(i)(A) of this section, the justification shall be posted within 30 days after award of the order.
              (4) Contracting officers shall carefully screen all justifications for contractor proprietary data and remove all such data, and such references and citations as are necessary to protect the proprietary data, before making the justifications available for public inspection. Contracting officers shall also be guided by the exemptions to disclosure of information contained in the Freedom of Information Act (5 U.S.C. 552) and the prohibitions against disclosure in 24.202 in determining whether other data should be removed. Although the submitter notice process set out in Executive Order 12600 “Predisclosure Notification Procedures for Confidential Commercial Information” does not apply, if the justification appears to contain proprietary data, the contracting officer should provide the contractor that submitted the information an opportunity to review the justification for proprietary data before making the justification available for public inspection, redacted as necessary. This process must not prevent or delay the posting of the justification in accordance with the timeframes required in (paragraphs (b)(2)(ii)(D)(1) and (3) of this section).
              (5) The posting requirement of this section does not apply—
              (i) When disclosure would compromise the national security (e.g., would result in disclosure of classified information) or create other security risks; or
              (ii) To a small business set-aside under paragraph (b)(2)(i)(F) of this section.
              (3) Pricing orders. If the contract did not establish the price for the supply or service, the contracting officer must establish prices for each order using the policies and methods in subpart 15.4.
              (4) Cost reimbursement orders. For additional requirements for cost-reimbursement orders, see 16.301-3.
              (5) Time-and-materials or labor-hour orders. For additional requirements for time-and-materials or labor-hour orders, see 16.601(e).
              (6) Postaward notices and debriefing of awardees for orders exceeding $5.5 million.The contracting officer shall notify unsuccessful awardees when the total price of a task or delivery order exceeds $5.5 million.
              (i) The procedures at 15.503(b)(1) shall be followed when providing postaward notification to unsuccessful awardees.
              (ii) The procedures at 15.506 shall be followed when providing postaward debriefing to unsuccessful awardees.
              (iii) A summary of the debriefing shall be included in the task or delivery order file.
              (7) Decision documentation for orders. (i) The contracting officer shall document in the contract file the rationale for placement and price of each order, including the basis for award and the rationale for any tradeoffs among cost or price and non-cost considerations in making the award decision. This documentation need not quantify the tradeoffs that led to the decision.

              (ii) The contract file shall also identify the basis for using an exception to the fair opportunity process (see paragraph (b)(2) of this section).
              (8) Task-order and delivery-order ombudsman. The head of the agency shall designate a task-order and delivery-order ombudsman. The ombudsman must review complaints from contractors and ensure they are afforded a fair opportunity to be considered, consistent with the procedures in the contract. The ombudsman must be a senior agency official who is independent of the contracting officer and may be the agency's advocate for competition.
              (9) Small business. The contracting officer should rely on the small business representations at the contract level (but see section 19.301-2(b)(2) for order rerepresentations).
              (c) Limitation on ordering period for task-order contracts for advisory and assistance services. (1) Except as provided for in paragraphs (c)(2) and (3) of this section, the ordering period of a task-order contract for advisory and assistance services, including all options or modifications, normally may not exceed 5 years.
              (2) The 5-year limitation does not apply when—
              (i) A longer ordering period is specifically authorized by a statute; or
              (ii) The contract is for an acquisition of supplies or services that includes the acquisition of advisory and assistance services and the contracting officer, or other official designated by the head of the agency, determines that the advisory and assistance services are incidental and not a significant component of the contract.
              (3) The contracting officer may extend the contract on a sole-source basis only once for a period not to exceed 6 months if the contracting officer, or other official designated by the head of the agency, determines that—
              (i) The award of a follow-on contract is delayed by circumstances that were not reasonably foreseeable at the time the initial contract was entered into; and
              (ii) The extension is necessary to ensure continuity of services, pending the award of the follow-on contract.
              [65 FR 24319, Apr. 25, 2000]
              
                Editorial Note:
                For Federal Register citations affecting section 16.505, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              16.506
              Solicitation provisions and contract clauses.
              (a) Insert the clause at 52.216-18, Ordering, in solicitations and contracts when a definite-quantity contract, a requirements contract, or an indefinite-quantity contract is contemplated.
              (b) Insert a clause substantially the same as the clause at 52.216-19, Order Limitations, in solicitations and contracts when a definite-quantity contract, a requirements contract, or an indefinite-quantity contract is contemplated.
              (c) Insert the clause at 52.216-20, Definite Quantity, in solicitations and contracts when a definite-quantity contract is contemplated.
              (d)(1) Insert the clause at 52.216-21, Requirements, in solicitations and contracts when a requirements contract is contemplated.

              (2) If the contract is for nonpersonal services and related supplies and covers estimated requirements that exceed a specific Government activity's internal capability to produce or perform, use the clause with its Alternate I.
              

              (3) If the contract includes subsistence for both Government use and resale in the same Schedule, and similar products may be acquired on a brand-name basis, use the clause with its Alternate II (but see paragraph (d)(5) of this section).

              (4) If the contract involves a partial small business set-aside, use the clause with its Alternate III (but see subparagraph (5) below).
              (5) If the contract—
              (i) Includes subsistence for Government use and resale in the same schedule and similar products may be acquired on a brand-name basis; and

              (ii) Involves a partial small business set-aside, use the clause with its Alternate IV.
              
              (e) Insert the clause at 52.216-22, Indefinite Quantity, in solicitations and contracts when an indefinite-quantity contract is contemplated.
              (f) Insert the provision at 52.216-27, Single or Multiple Awards, in solicitations for indefinite-quantity contracts that may result in multiple contract awards. Modify the provision to specify the estimated number of awards. Do not use this provision for advisory and assistance services contracts that exceed 3 years and $13.5 million (including all options).
              (g) Insert the provision at 52.216-28, Multiple Awards for Advisory and Assistance Services, in solicitations for task-order contracts for advisory and assistance services that exceed 3 years and $13.5 million (including all options), unless a determination has been made under 16.504(c)(2)(i)(A). Modify the provision to specify the estimated number of awards.
              (h) See 10.001(d) for insertion of the clause at 52.210-1, Market Research, when the contract is over $5.5 million for the procurement of items other than commercial items.

              (i) See 7.107-6 for use of 52.207-6, Solicitation of Offers from Small Business Concerns and Small Business Teaming Arrangement or Joint Ventures (Multiple-Award Contracts) in solicitations for multiple-award contracts above the substantial bundling threshold of the agency.

              (j) Insert the clause at 52.216-32, Task-Order and Delivery-Order Ombudsman, in solicitations and contracts when a multiple-award indefinite-delivery indefinite-quantity contract is contemplated. Use the clause with its Alternate I when the contract will be available for use by multiple agencies (e.g., Governmentwide acquisition contracts or multi-agency contracts). When placing orders under the multiple-award contract available for use by multiple agencies, the ordering activity's contracting officer shall complete paragraph (d)(2) and include Alternate I in the notice of intent to place an order, and in the resulting order.
              [48 FR 42219, Sept. 19, 1983; 60 FR 48260, Sept. 18, 1995. Redesignated and amended at 60 FR 49726, 49727, Sept. 26, 1995; 65 FR 24320, Apr. 25, 2000; 71 FR 57367, Sept. 28, 2006; 75 FR 53133, Aug. 30, 2010; 76 FR 14565, Mar. 16, 2011; 80 FR 38298, July 2, 2015; 81 FR 67772, Sept. 30, 2016; 84 FR 38838, Aug. 7, 2019]
            
          
          
            Subpart 16.6—Time-and-Materials, Labor-Hour, and Letter Contracts
            
              16.600
              Scope.
              Time-and-materials contracts and labor-hour contracts are not fixed-price contracts.
              [77 FR 197, Jan. 3, 2012]
            
            
              16.601
              Time-and-materials contracts.
              (a) Definitions for the purposes of Time-and-Materials Contracts.
              
              
                Direct materials means those materials that enter directly into the end product, or that are used or consumed directly in connection with the furnishing of the end product or service.
              
                Hourly rate means the rate(s) prescribed in the contract for payment for labor that meets the labor category qualifications of a labor category specified in the contract that are—
              (1) Performed by the contractor;
              (2) Performed by the subcontractors; or
              (3) Transferred between divisions, subsidiaries, or affiliates of the contractor under a common control.
              
                Materials means—
              (1) Direct materials, including supplies transferred between divisions, subsidiaries, or affiliates of the contractor under a common control;
              (2) Subcontracts for supplies and incidental services for which there is not a labor category specified in the contract;
              (3) Other direct costs (e.g., incidental services for which there is not a labor category specified in the contract, travel, computer usage charges, etc.); and
              (4) Applicable indirect costs.
              (b) Description. A time-and-materials contract provides for acquiring supplies or services on the basis of—
              (1) Direct labor hours at specified fixed hourly rates that include wages, overhead, general and administrative expenses, and profit; and
              (2) Actual cost for materials (except as provided for in 31.205-26(e) and (f)).
              (c) Application. A time-and-materials contract may be used only when it is not possible at the time of placing the contract to estimate accurately the extent or duration of the work or to anticipate costs with any reasonable degree of confidence. See 12.207(b) for the use of time-and-material contracts for certain commercial services.
              (1) Government surveillance. A time-and-materials contract provides no positive profit incentive to the contractor for cost control or labor efficiency. Therefore, appropriate Government surveillance of contractor performance is required to give reasonable assurance that efficient methods and effective cost controls are being used.
              (2) Fixed hourly rates. (i) The contract shall specify separate fixed hourly rates that include wages, overhead, general and administrative expenses, and profit for each category of labor (see 16.601(f)(1)).

              (ii) For acquisitions of noncommercial items awarded without adequate price competition (see 15.403-1(c)(1)), the contract shall specify separate fixed hourly rates that include wages, overhead, general and administrative expenses, and profit for each category of labor to be performed by—
              
              (A) The contractor;
              (B) Each subcontractor; and
              (C) Each division, subsidiary, or affiliate of the contractor under a common control.
              (iii) For contract actions that are not awarded using competitive procedures, unless exempt under paragraph (c)(2)(iv) of this section, the fixed hourly rates for services transferred between divisions, subsidiaries, or affiliates of the contractor under a common control—
              (A) Shall not include profit for the transferring organization; but
              (B) May include profit for the prime contractor.
              (iv) For contract actions that are not awarded using competitive procedures, the fixed hourly rates for services that meet the definition of commercial item at 2.101 that are transferred between divisions, subsidiaries, or affiliates of the contractor under a common control may be the established catalog or market rate when—
              (A) It is the established practice of the transferring organization to price interorganizational transfers at other than cost for commercial work of the contractor or any division, subsidiary or affiliate of the contractor under a common control; and
              (B) The contracting officer has not determined the price to be unreasonable.
              (3) Material handling costs. When included as part of material costs, material handling costs shall include only costs clearly excluded from the labor-hour rate. Material handling costs may include all appropriate indirect costs allocated to direct materials in accordance with the contractor's usual accounting procedures consistent with Part 31.
              (d) Limitations. A time-and-materials contract or order may be used only if—
              (1) The contracting officer prepares a determination and findings that no other contract type is suitable. The determination and finding shall be—
              (i) Signed by the contracting officer prior to the execution of the base period or any option periods of the contracts; and
              (ii) Approved by the head of the contracting activity prior to the execution of the base period when the base period plus any option periods exceeds three years; and
              (2) The contract or order includes a ceiling price that the contractor exceeds at its own risk. Also see 12.207(b) for further limitations on use of time-and-materials or labor-hour contracts for acquisition of commercial items.
              (e) Post award requirements. Prior to an increase in the ceiling price of a time-and-materials or labor-hour contract or order, the contracting officer shall—
              (1) Conduct an analysis of pricing and other relevant factors to determine if the action is in the best interest of the Government;
              (2) Document the decision in the contract or order file; and
              (3) When making a change that modifies the general scope of—
              (i) A contract, follow the procedures at 6.303;
              (ii) An order issued under the Federal Supply Schedules, follow the procedures at 8.405-6; or
              (iii) An order issued under multiple award task and delivery order contracts, follow the procedures at 16.505(b)(2).
              (f) Solicitation provisions. (1) The contracting officer shall insert the provision at 52.216-29, Time-and-Materials/Labor-Hour Proposal Requirements—Non-Commercial Item Acquisitions With Adequate Price Competition, in solicitations contemplating use of a Time-and-Materials or Labor-Hour type of contract for noncommercial items, if the price is expected to be based on adequate price competition. If authorized by agency procedures, the contracting officer may amend the provision to make mandatory one of the three approaches in paragraph (c) of the provision, and/or to require the identification of all subcontractors, divisions, subsidiaries, or affiliates included in a blended labor rate.

              (2) The contracting officer shall insert the provision at 52.216-30, Time-and-Materials/Labor-Hour Proposal Requirements—Non-Commercial Item Acquisitions without Adequate Price Competition, in solicitations for noncommercial items contemplating use of a Time-and-Materials or Labor-Hour type of contract if the price is not expected to be based on adequate price competition.
              (3) The contracting officer shall insert the provision at 52.216-31, Time-and-Materials/Labor-Hour Proposal Requirements—Commercial Item Acquisitions, in solicitations contemplating use of a Commercial Time-and-Materials or Labor-Hour contract.
              [71 FR 74664, 74677, Dec. 12, 2006, as amended at 78 FR 13767, Feb. 28, 2013]
            
            
              16.602
              Labor-hour contracts.
              
                Description. A labor-hour contract is a variation of the time-and-materials contract, differing only in that materials are not supplied by the contractor. See 12.207(b), 16.601(c), and 16.601(d) for application and limitations, for time-and-materials contracts that also apply to labor-hour contracts. See 12.207(b) for the use of labor-hour contracts for certain commercial services.
              [71 FR 74677, Dec. 12, 2006]
            
            
              16.603
              Letter contracts.
            
            
              16.603-1
              Description.
              A letter contract is a written preliminary contractual instrument that authorizes the contractor to begin immediately manufacturing supplies or performing services.
            
            
              16.603-2
              Application.
              (a) A letter contract may be used when (1) the Government's interests demand that the contractor be given a binding commitment so that work can start immediately and (2) negotiating a definitive contract is not possible in sufficient time to meet the requirement. However, a letter contract should be as complete and definite as feasible under the circumstances.
              (b) When a letter contract award is based on price competition, the contracting officer shall include an overall price ceiling in the letter contract.
              (c) Each letter contract shall, as required by the clause at 52.216-25, Contract Definitization, contain a negotiated definitization schedule including (1) dates for submission of the contractor's price proposal, required certified cost or pricing data and data other than certified cost or pricing data; and, if required, make-or-buy and subcontracting plans, (2) a date for the start of negotiations, and (3) a target date for definitization, which shall be the earliest practicable date for definitization. The schedule will provide for definitization of the contract within 180 days after the date of the letter contract or before completion of 40 percent of the work to be performed, whichever occurs first. However, the contracting officer may, in extreme cases and according to agency procedures, authorize an additional period. If, after exhausting all reasonable efforts, the contracting officer and the contractor cannot negotiate a definitive contract because of failure to reach agreement as to price or fee, the clause at 52.216-25 requires the contractor to proceed with the work and provides that the contracting officer may, with the approval of the head of the contracting activity, determine a reasonable price or fee in accordance with subpart 15.4 and part 31, subject to appeal as provided in the Disputes clause.
              (d) The maximum liability of the Government inserted in the clause at 52.216-24, Limitation of Government Liability, shall be the estimated amount necessary to cover the contractor's requirements for funds before definitization. However, it shall not exceed 50 percent of the estimated cost of the definitive contract unless approved in advance by the official that authorized the letter contract.
              (e) The contracting officer shall assign a priority rating to the letter contract if it is appropriate under 11.604.
              [48 FR 42219, Sept. 19, 1983, as amended at 60 FR 48248, Sept. 18, 1995; 62 FR 51270, Sept. 30, 1997; 75 FR 53148, Aug. 30, 2010]
            
            
              16.603-3
              Limitations.
              A letter contract may be used only after the head of the contracting activity or a designee determines in writing that no other contract is suitable. Letter contracts shall not—

              (a) Commit the Government to a definitive contract in excess of the funds available at the time the letter contract is executed;
              
              (b) Be entered into without competition when competition is required by part 6; or
              (c) Be amended to satisfy a new requirement unless that requirement is inseparable from the existing letter contract. Any such amendment is subject to the same requirements and limitations as a new letter contract.
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 51 FR 31426, Sept. 3, 1986]
            
            
              16.603-4
              Contract clauses.
              (a) The contracting officer shall include in each letter contract the clauses required by this regulation for the type of definitive contract contemplated and any additional clauses known to be appropriate for it.
              (b) In addition, the contracting officer shall insert the following clauses in solicitations and contracts when a letter contract is contemplated:
              (1) The clause at 52.216-23, Execution and Commencement of Work, except that this clause may be omitted from letter contracts awarded on SF 26;
              (2) The clause at 52.216-24, Limitation of Government Liability, with dollar amounts completed in a manner consistent with 16.603-2(d); and

              (3) The clause at 52.216-25, Contract Definitization, with its paragraph (b) completed in a manner consistent with 16.603-2(c). If at the time of entering into the letter contract, the contracting officer knows that the definitive contract will be based on adequate price competition or will otherwise meet the criteria of 15.403-1 for not requiring submission of certified cost or pricing data, the words “and certified cost or pricing data in accordance with FAR 15.408, Table 15-2 supporting its proposal” may be deleted from paragraph (a) of the clause. If the letter contract is being awarded on the basis of price competition, the contracting officer shall use the clause with its Alternate I.
              
              (c) The contracting officer shall also insert the clause at 52.216-26, Payments of Allowable Costs Before Definitization, in solicitations and contracts if a cost-reimbursement definitive contract is contemplated, unless the acquisition involves conversion, alteration, or repair of ships.
              [48 FR 42219, Sept. 19, 1983, as amended at 60 FR 48217, Sept. 18, 1995; 62 FR 51270, Sept. 30, 1997; 75 FR 53149, Aug. 30, 2010]
            
          
          
            Subpart 16.7—Agreements
            
              16.701
              Scope.
              This subpart prescribes policies and procedures for establishing and using basic agreements and basic ordering agreements. (See 13.303 for blanket purchase agreements (BPA's) and see 35.015(b) for additional coverage of basic agreements with educational institutions and nonprofit organizations.)
              [48 FR 42219, Sept. 19, 1983, as amended at 62 FR 64926, Dec. 9, 1997]
            
            
              16.702
              Basic agreements.
              (a) Description. A basic agreement is a written instrument of understanding, negotiated between an agency or contracting activity and a contractor, that (1) contains contract clauses applying to future contracts between the parties during its term and (2) contemplates separate future contracts that will incorporate by reference or attachment the required and applicable clauses agreed upon in the basic agreement. A basic agreement is not a contract.
              (b) Application. A basic agreement should be used when a substantial number of separate contracts may be awarded to a contractor during a particular period and significant recurring negotiating problems have been experienced with the contractor. Basic agreements may be used with negotiated fixed-price or cost-reimbursement contracts.
              (1) Basic agreements shall contain (i) clauses required for negotiated contracts by statute, executive order, and this regulation and (ii) other clauses prescribed in this regulation or agency acquisition regulations that the parties agree to include in each contract as applicable.

              (2) Each basic agreement shall provide for discontinuing its future applicablity upon 30 days' written notice by either party.
              
              (3) Each basic agreement shall be reviewed annually before the anniversary of its effective date and revised as necessary to conform to the requirements of this regulation. Basic agreements may need to be revised before the annual review due to mandatory statutory requirements. A basic agreement may be changed only by modifying the agreement itself and not by a contract incorporating the agreement.
              (4) Discontinuing or modifying a basic agreement shall not affect any prior contract incorporating the basic agreement.
              (5) Contracting officers of one agency should obtain and use existing basic agreements of another agency to the maximum practical extent.
              (c) Limitations. A basic agreement shall not—
              (1) Cite appropriations or obligate funds;
              (2) State or imply any agreement by the Government to place future contracts or orders with the contractor; or
              (3) Be used in any manner to restrict competition.
              (d) Contracts incorporating basic agreements. (1) Each contract incorporating a basic agreement shall include a scope of work and price, delivery, and other appropriate terms that apply to the particular contract. The basic agreement shall be incorporated into the contract by specific reference (including reference to each amendment) or by attachment.
              (2) The contracting officer shall include clauses pertaining to subjects not covered by the basic agreement, but applicable to the contract being negotiated, in the same manner as if there were no basic agreement.
              (3) If an existing contract is modified to effect new acquisition, the modification shall incorporate the most recent basic agreement, which shall apply only to work added by the modification, except that this action is not mandatory if the contract or modification includes all clauses required by statute, executive order, and this regulation as of the date of the modification. However, if it is in the Government's interest and the contractor agrees, the modification may incorporate the most recent basic agreement for application to the entire contract as of the date of the modification.
            
            
              16.703
              Basic ordering agreements.
              (a) Description. A basic ordering agreement is a written instrument of understanding, negotiated between an agency, contracting activity, or contracting office and a contractor, that contains (1) terms and clauses applying to future contracts (orders) between the parties during its term, (2) a description, as specific as practicable, of supplies or services to be provided, and (3) methods for pricing, issuing, and delivering future orders under the basic ordering agreement. A basic ordering agreement is not a contract.
              (b) Application. A basic ordering agreement may be used to expedite contracting for uncertain requirements for supplies or services when specific items, quantities, and prices are not known at the time the agreement is executed, but a substantial number of requirements for the type of supplies or services covered by the agreement are anticipated to be purchased from the contractor. Under proper circumstances, the use of these procedures can result in economies in ordering parts for equipment support by reducing administrative lead-time, inventory investment, and inventory obsolescence due to design changes.
              (c) Limitations. A basic ordering agreement shall not state or imply any agreement by the Government to place future contracts or orders with the contractor or be used in any manner to restrict competition.
              (1) Each basic ordering agreement shall—
              (i) Describe the method for determining prices to be paid to the contractor for the supplies or services;
              (ii) Include delivery terms and conditions or specify how they will be determined;
              (iii) List one or more Government activities authorized to issue orders under the agreement;

              (iv) Specify the point at which each order becomes a binding contract (e.g., issuance of the order, acceptance of the order in a specified manner, or failure to reject the order within a specified number of days);
              
              (v) Provide that failure to reach agreement on price for any order issued before its price is established (see paragraph (d)(3) below) is a dispute under the Disputes clause included in the basic ordering agreement; and
              (vi) If fast payment procedures will apply to orders, include the special data required by 13.403.
              (2) Each basic ordering agreement shall be reviewed annually before the anniversary of its effective date and revised as necessary to conform to the requirements of this regulation. Basic ordering agreements may need to be revised before the annual review due to mandatory statutory requirements. A basic ordering agreement shall be changed only by modifying the agreement itself and not by individual orders issued under it. Modifying a basic ordering agreement shall not retroactively affect orders previously issued under it.
              (d) Orders. A contracting officer representing any Government activity listed in a basic ordering agreement may issue orders for required supplies or services covered by that agreement.
              (1) Before issuing an order under a basic ordering agreement, the contracting officer shall—
              (i) Obtain competition in accordance with part 6;
              (ii) If the order is being placed after competition, ensure that use of the basic ordering agreement is not prejudicial to other offerors; and
              (iii) Sign or obtain any applicable justifications and approvals, and any determination and findings, in accordance with 1.602-1(b), and comply with other requirements, as if the order were a contract awarded independently of a basic ordering agreement.
              (2) Contracting officers shall—
              (i) Issue orders under basic ordering agreements on Optional Form (OF) 347, Order for Supplies or Services, or on any other appropriate contractual instrument;
              (ii) Incorporate by reference the provisions of the basic ordering agreement;
              (iii) If applicable, cite the authority under 6.302 in each order; and
              (iv) Comply with 5.203 when synopsis is required by 5.201.
              (3) The contracting officer shall neither make any final commitment nor authorize the contractor to begin work on an order under a basic ordering agreement until prices have been established, unless the order establishes a ceiling price limiting the Government's obligation and either—
              (i) The basic ordering agreement provides adequate procedures for timely pricing of the order early in its performance period; or
              (ii) The need for the supplies or services is compelling and unusually urgent (i.e., when the Government would be seriously injured, financially or otherwise, if the requirement is not met sooner than would be possible if prices were established before the work began). The contracting officer shall proceed with pricing as soon as practical. In no event shall an entire order be priced retroactively.
              [48 FR 42219, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 61 FR 39198, July 26, 1996; 62 FR 64926, Dec. 9, 1997]
            
          
        
        
          Pt. 17
          PART 17—SPECIAL CONTRACTING METHODS
          
            Sec.
            17.000
            Scope of part.
            
              Subpart 17.1—Multiyear Contracting
              17.101
              Authority.
              17.102
              Applicability.
              17.103
              Definitions.
              17.104
              General.
              17.105
              Policy.
              17.105-1
              Uses.
              17.105-2
              Objectives.
              17.106
              Procedures.
              17.106-1
              General.
              17.106-2
              Solicitations.
              17.106-3
              Special procedures applicable to DoD, NASA, and the Coast Guard.
              17.107
              Options.
              17.108
              Congressional notification.
              17.109
              Contract clauses.
            
            
              Subpart 17.2—Options
              17.200
              Scope of subpart.
              17.201
              [Reserved]
              17.202
              Use of options.
              17.203
              Solicitations.
              17.204
              Contracts.
              17.205
              Documentation.
              17.206
              Evaluation.
              17.207
              Exercise of options.
              
              17.208
              Solicitation provisions and contract clauses.
            
            
              Subpart 17.3 [Reserved]
            
            
              Subpart 17.4—Leader Company Contracting
              17.401
              General.
              17.402
              Limitations.
              17.403
              Procedures.
            
            
              Subpart 17.5—Interagency Acquisitions
              17.500
              Scope of subpart.
              17.501
              General.
              17.502
              Procedures.
              17.502-1
              General.
              17.502-2
              The Economy Act.
              17.503
              Ordering procedures.
              17.504
              Reporting requirements.
            
            
              Subpart 17.6—Management and Operating Contracts
              17.600
              Scope of subpart.
              17.601
              Definition.
              17.602
              Policy.
              17.603
              Limitations.
              17.604
              Identifying management and operating contracts.
              17.605
              Award, renewal, and extension.
            
            
              Subpart 17.7—Interagency Acquisitions: Acquisitions by Nondefense Agencies on Behalf of the Department of Defense
              17.700
              Scope of subpart.
              17.701
              Definitions.
              17.702
              Applicability.
              17.703
              Policy.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42231, Sept. 19, 1983, unless otherwise noted.
          
          
            17.000
            Scope of part.
            This part prescribes policies and procedures for the acquisition of supplies and services through special contracting methods, including—
            (a) Multi-year contracting;
            (b) Options; and
            (c) Leader company contracting.
          
          
            Subpart 17.1—Multiyear Contracting
            
              Source:
              61 FR 39204, July 26, 1996, unless otherwise noted.
            
            
              17.101
              Authority.
              This subpart implements 41 U.S.C. 3903 and 10 U.S.C. 2306b and provides policy and procedures for the use of multi-year contracting.
              [79 FR 24202, Apr. 29, 2014]
            
            
              17.102
              Applicability.
              For DoD, NASA, and the Coast Guard, the authorities cited in 17.101 do not apply to contracts for the purchase of supplies to which 40 U.S.C. 759 applies (information resource management supply contracts).
            
            
              17.103
              Definitions.
              As used in this subpart—
              
                Cancellation means the cancellation (within a contractually specified time) of the total requirements of all remaining program years. Cancellation results when the contracting officer
              (1) Notifies the contractor of nonavailability of funds for contract performance for any subsequent program year, or
              (2) Fails to notify the contractor that funds are available for performance of the succeeding program year requirement.
              
                Cancellation ceiling means the maximum cancellation charge that the contractor can receive in the event of cancellation.
              
                Cancellation charge means the amount of unrecovered costs which would have been recouped through amortization over the full term of the contract, including the term canceled.
              
                Multiyear contract means a contract for the purchase of supplies or services for more than 1, but not more than 5, program years. A multiyear contract may provide that performance under the contract during the second and subsequent years of the contract is contingent upon the appropriation of funds, and (if it does so provide) may provide for a cancellation payment to be made to the contractor if appropriations are not made. The key distinguishing difference between multiyear contracts and multiple year contracts is that multiyear contracts, defined in the statutes cited at 17.101, buy more than 1 year's requirement (of a product or service) without establishing and having to exercise an option for each program year after the first.
              
                Nonrecurring costs means those costs which are generally incurred on a one-time basis and include such costs as plant or equipment relocation, plant rearrangement, special tooling and special test equipment, preproduction engineering, initial spoilage and rework, and specialized work force training.
              
                Recurring costs means costs that vary with the quantity being produced, such as labor and materials.
              [48 FR 42231, Sept. 19, 1983, as amended at 66 FR 2129, Jan. 10, 2001; 67 FR 43514, June 27, 2002]
            
            
              17.104
              General.
              (a) Multiyear contracting is a special contracting method to acquire known requirements in quantities and total cost not over planned requirements for up to 5 years unless otherwise authorized by statute, even though the total funds ultimately to be obligated may not be available at the time of contract award. This method may be used in sealed bidding or contracting by negotiation.
              (b) Multiyear contracting is a flexible contract method applicable to a wide range of acquisitions. The extent to which cancellation terms are used in multiyear contracts will depend on the unique circumstances of each contract. Accordingly, for multiyear contracts, the agency head may authorize modification of the requirements of this subpart and the clause at 52.217-2, Cancellation Under Multiyear Contracts.
              (c) Agency funding of multiyear contracts shall conform to the policies in OMB Circulars A-11 (Preparation and Submission of Budget Estimates) and A-34 (Instructions on Budget Execution) and other applicable guidance regarding the funding of multiyear contracts. As provided by that guidance, the funds obligated for multiyear contracts must be sufficient to cover any potential cancellation and/or termination costs; and multiyear contracts for the acquisition of fixed assets should be fully funded or funded in stages that are economically or programmatically viable.
              (d) The termination for convenience procedure may apply to any Government contract, including multiyear contracts. As contrasted with cancellation, termination can be effected at any time during the life of the contract (cancellation is effected between fiscal years) and can be for the total quantity or partial quantity (where as cancellation must be for all subsequent fiscal years' quantities).
              [61 FR 39204, July 26, 1996, as amended at 67 FR 13054, Mar. 20, 2002; 67 FR 43514, June 27, 2002]
            
            
              17.105
              Policy.
            
            
              17.105-1
              Uses.
              (a) Except for DoD, NASA, and the Coast Guard, the contracting officer may enter into a multiyear contract if the head of the contracting activity determines that—
              (1) The need for the supplies or services is reasonably firm and continuing over the period of the contract; and
              (2) A multiyear contract will serve the best interests of the United States by encouraging full and open competition or promoting economy in administration, performance, and operation of the agency's programs.
              (b) For DoD, NASA, and the Coast Guard, the head of the agency may enter into a multiyear contract for supplies if—
              (1) The use of such a contract will result in significant savings of the total estimated costs of carrying out the program through annual contracts;
              (2) The minimum need to be purchased is expected to remain substantially unchanged during the contemplated contract period in terms of production rate, procurement rate, and total quantities;
              (3) There is a stable design for the supplies to be acquired, and the technical risks associated with such supplies are not excessive;
              (4) There is a reasonable expectation that, throughout the contemplated contract period, the head of the agency will request funding for the contract at a level to avoid contract cancellation; and

              (5) The estimates of both the cost of the contract and the cost avoidance through the use of a multiyear contract are realistic.
              
              (c) The multiyear contracting method may be used for the acquisition of supplies or services.
              (d) If funds are not appropriated to support the succeeding years' requirements, the agency must cancel the contract.
              [61 FR 39204, July 26, 1996, as amended at 81 FR 67774, Sept. 30, 2016]
            
            
              17.105-2
              Objectives.
              Use of multiyear contracting is encouraged to take advantage of one or more of the following:
              (a) Lower costs.
              (b) Enhancement of standardization.
              (c) Reduction of administrative burden in the placement and administration of contracts.
              (d) Substantial continuity of production or performance, thus avoiding annual startup costs, preproduction testing costs, make-ready expenses, and phaseout costs.
              (e) Stabilization of contractor work forces.
              (f) Avoidance of the need for establishing quality control techniques and procedures for a new contractor each year.
              (g) Broadening the competitive base with opportunity for participation by firms not otherwise willing or able to compete for lesser quantities, particularly in cases involving high startup costs.
              (h) Providing incentives to contractors to improve productivity through investment in capital facilities, equipment, and advanced technology.
            
            
              17.106
              Procedures.
            
            
              17.106-1
              General.
              (a) Method of contracting. The nature of the requirement should govern the selection of the method of contracting, since the multiyear procedure is compatible with sealed bidding, including two-step sealed bidding, and negotiation.
              (b) Type of contract. Given the longer performance period associated with multiyear acquisition, consideration in pricing fixed-priced contracts should be given to the use of economic price adjustment terms and profit objectives commensurate with contractor risk and financing arrangements.
              (c) Cancellation procedures. (1) All program years except the first are subject to cancellation. For each program year subject to cancellation, the contracting officer shall establish a cancellation ceiling. Ceilings must exclude amounts for requirements included in prior program years. The contracting officer shall reduce the cancellation ceiling for each program year in direct proportion to the remaining requirements subject to cancellation. For example, consider that the total nonrecurring costs (see 15.408, Table 15-2, III. Formats for Submission of Line Item Summaries C(8)) are estimated at 10 percent of the total multiyear price, and the percentages for each of the program year requirements for 5 years are (i) 30 in the first year, (ii) 30 in the second, (iii) 20 in the third, (iv) 10 in the fourth, and (v) 10 in the fifth. The cancellation percentages, after deducting 3 percent for the first program year, would be 7, 4, 2, and 1 percent of the total price applicable to the second, third, fourth, and fifth program years, respectively.

              (2) In determining cancellation ceilings, the contracting officer must estimate reasonable preproduction or startup, labor learning, and other nonrecurring costs to be incurred by an “average” prime contractor or subcontractor, which would be applicable to, and which normally would be amortized over, the items or services to be furnished under the multiyear requirements. Nonrecurring costs include such costs, where applicable, as plant or equipment relocation or rearrangement, special tooling and special test equipment, preproduction engineering, initial rework, initial spoilage, pilot runs, allocable portions of the costs of facilities to be acquired or established for the conduct of the work, costs incurred for the assembly, training, and transportation to and from the job site of a specialized work force, and unrealized labor learning. They shall not include any costs of labor or materials, or other expenses (except as indicated above), which might be incurred for performance of subsequent program year requirements. The total estimate of the above costs must then be compared with the best estimate of the contract cost to arrive at a reasonable percentage or dollar figure. To perform this calculation, the contracting officer should obtain in-house engineering cost estimates identifying the detailed recurring and nonrecurring costs, and the effect of labor learning.
              (3) The contracting officer shall establish cancellation dates for each program year's requirements regarding production lead time and the date by which funding for these requirements can reasonably be established. The contracting officer shall include these dates in the schedule, as appropriate.
              (d) Cancellation ceilings. Cancellation ceilings and dates may be revised after issuing the solicitation if necessary. In sealed bidding, the contracting officer shall change the ceiling by amending the solicitation before bid opening. In two-step sealed bidding, discussions conducted during the first step may indicate the need for revised ceilings and dates which may be incorporated in step two. In a negotiated acquisition, negotiations with offerors may provide information requiring a change in cancellation ceilings and dates before final negotiation and contract award.
              (e) Payment of cancellation charges. If cancellation occurs, the Government's liability will be determined by the terms of the applicable contract.
              (f) Presolicitation or pre-bid conferences. To ensure that all interested sources of supply are thoroughly aware of how multiyear contracting is accomplished, use of presolicitation or pre-bid conferences may be advisable.
              (g) Payment limit. The contracting officer shall limit the Government's payment obligation to an amount available for contract performance. The contracting officer shall insert the amount for the first program year in the contract upon award and modify it for successive program years upon availability of funds.
              (h) Termination payment. If the contract is terminated for the convenience of the Government in whole, including requirements subject to cancellation, the Government's obligation shall not exceed the amount specified in the Schedule as available for contract performance, plus the cancellation ceiling.
              [61 FR 39204, July 26, 1996, as amended at 62 FR 51270, Sept. 30, 1997; 82 FR 4714, Jan. 13, 2017]
            
            
              17.106-2
              Solicitations.
              Solicitations for multiyear contracts shall reflect all the factors to be considered for evaluation, specifically including the following:
              (a) The requirements, by item of supply or service, for the—
              (1) First program year; and
              (2) Multiyear contract including the requirements for each program year.
              (b) Criteria for comparing the lowest evaluated submission on the first program year requirements to the lowest evaluated submission on the multiyear requirements.
              (c) A provision that, if the Government determines before award that only the first program year requirements are needed, the Government's evaluation of the price or estimated cost and fee shall consider only the first year.
              (d) A provision specifying a separate cancellation ceiling (on a percentage or dollar basis) and dates applicable to each program year subject to a cancellation (see 17.106-1 (c) and (d)).
              (e) A statement that award will not be made on less than the first program year requirements.
              (f) The Government's administrative costs of annual contracting may be used as a factor in the evaluation only if they can be reasonably established and are stated in the solicitation.
              (g) The cancellation ceiling shall not be an evaluation factor.
            
            
              17.106-3
              Special procedures applicable to DoD, NASA, and the Coast Guard.
              (a) Participation by subcontractors, suppliers, and vendors. In order to broaden the defense industrial base, to the maximum extent practicable—
              (1) Multiyear contracting shall be used in such a manner as to seek, retain, and promote the use under such contracts of companies that are subcontractors, suppliers, and vendors; and

              (2) Upon accrual of any payment or other benefit under such a multiyear contract to any subcontractor, supplier, or vendor company participating in such contract, such payment or benefit shall be delivered to such company in the most expeditious manner practicable.
              
              (b) Protection of existing authority. To the extent practicable, multiyear contracting shall not be carried out in a manner to preclude or curtail the existing ability of the Department or agency to provide for termination of a prime contract, the performance of which is deficient with respect to cost, quality, or schedule.
              (c) Cancellation or termination for insufficient funding. In the event funds are not made available for the continuation of a multiyear contract awarded using the procedures in this section, the contract shall be canceled or terminated.
              (d) Contracts awarded under the multiyear procedure shall be firm-fixed-price, fixed-price with economic price adjustment, or fixed-price incentive.
              (e) Recurring costs in cancellation ceiling. The inclusion of recurring costs in cancellation ceilings is an exception to normal contract financing arrangements and requires approval by the agency head.
              (f) Annual and multiyear proposals. Obtaining both annual and multiyear offers provides reduced lead time for making an annual award in the event that the multiyear award is not in the Government's interest. Obtaining both also provides a basis for the computation of savings and other benefits. However, the preparation and evaluation of dual offers may increase administrative costs and workload for both offerors and the Government, especially for large or complex acquisitions. The head of a contracting activity may authorize the use of a solicitation requesting only multiyear prices, provided it is found that such a solicitation is in the Government's interest, and that dual proposals are not necessary to meet the objectives in 17.105-2.
              (g) Level unit prices. Multiyear contract procedures provide for the amortization of certain costs over the entire contract quantity resulting in identical (level) unit prices (except when the economic price adjustment terms apply) for all items or services under the multiyear contract. If level unit pricing is not in the Government's interest, the head of a contracting activity may approve the use of variable unit prices, provided that for competitive proposals there is a valid method of evaluation.
            
            
              17.107
              Options.
              Benefits may accrue by including options in a multiyear contract. In that event, contracting officers must follow the requirements of subpart 17.2. Options should not include charges for plant and equipment already amortized, or other nonrecurring charges which were included in the basic contract.
            
            
              17.108
              Congressional notification.
              (a) Except for DoD, NASA, and the Coast Guard, a multiyear contract which includes a cancellation ceiling in excess of $13.5 million may not be awarded until the head of the agency gives written notification of the proposed contract and of the proposed cancellation ceiling for that contract to the committees on appropriations of the House of Representatives and Senate and the appropriate oversight committees of the House and Senate for the agency in question. Information on such committees may not be readily available to contracting officers. Accordingly, agencies should provide such information through its internal regulations. The contract may not be awarded until the thirty-first day after the date of notification.
              (b) For DoD, NASA, and the Coast guard, a multiyear contract which includes a cancellation ceiling in excess of $135.5 million may not be awarded until the head of the agency gives written notification of the proposed contract and of the proposed cancellation ceiling for that contract to the committees on armed services and on appropriations of the House of Representative and Senate. The contract may not be awarded until the thirty-first day after the date of notification.
              [61 FR 39204, July 26, 1996, as amended at 71 FR 57367, Sept. 28, 2006; 75 FR 53133, Aug. 30, 2010; 80 FR 38298, July 2, 2015]
            
            
              17.109
              Contract clauses.

              (a) The contracting officer shall insert the clause at 52.217-2, Cancellation Under Multiyear Contracts, in solicitations and contracts when a multiyear contract is contemplated.
              
              (b) Economic price adjustment clauses. Economic price adjustment clauses are adaptable to multiyear contracting needs. When the period of production is likely to warrant a labor and material costs contingency in the contract price, the contracting officer should normally use an economic price adjustment clause (see 16.203). When contracting for services, the contracting officer—
              (1) Shall add the clause at 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment (Multiple Year and Option Contracts), when the contract includes the clause at 52.222-41, Service Contract Labor Standards;
              (2) May modify the clause at 52.222-43 in overseas contracts when laws, regulations, or international agreements require contractors to pay higher wage rates; or
              (3) May use an economic price adjustment clause authorized by 16.203, when potential fluctuations require coverage and are not included in cost contingencies provided for by the clause at 52.222-43.
              [61 FR 39204, July 26, 1996, as amended at 72 FR 63078, Nov. 7, 2007; 79 FR 24202, Apr. 29, 2014]
            
          
          
            Subpart 17.2—Options
            
              17.200
              Scope of subpart.
              This subpart prescribes policies and procedures for the use of option solicitation provisions and contract clauses. Except as provided in agency regulations, this subpart does not apply to contracts for
              (a) Services involving the construction, alteration, or repair (including dredging, excavating, and painting) of buildings, bridges, roads, or other kinds of real property;
              (b) Architect-engineer services; and
              (c) Research and development services.
              However, it does not preclude the use of options in those contracts.
              [61 FR 41469, Aug. 8, 1996]
            
            
              17.201
              [Reserved]
            
            
              17.202
              Use of options.
              (a) Subject to the limitations of paragraphs (b) and (c) of this section, for both sealed bidding and contracting by negotiation, the contracting officer may include options in contracts when it is in the Government's interest. When using sealed bidding, the contracting officer shall make a written determination that there is a reasonable likelihood that the options will be exercised before including the provision at 52.217-5, Evaluation of Options, in the solicitation. (See 17.207(f) with regard to the exercise of options.)
              (b) Inclusion of an option is normally not in the Government's interest when, in the judgment of the contracting officer—
              (1) The foreseeable requirements involve—
              (i) Minimum economic quantities (i.e., quantities large enough to permit the recovery of startup costs and production of the required supplies at a reasonable price); and
              (ii) Delivery requirements far enough into the future to permit competitive acquisition, production, and delivery.
              (2) An indefinite quantity or requirements contract would be more appropriate than a contract with options. However, this does not preclude the use of an indefinite quantity contract or requirements contract with options.
              (c) The contracting officer shall not employ options if—
              (1) The contractor will incur undue risks; e.g., the price or availability of necessary materials or labor is not reasonably foreseeable;
              (2) Market prices for the supplies or services involved are likely to change substantially; or
              (3) The option represents known firm requirements for which funds are available unless (i) the basic quantity is a learning or testing quantity and (ii) competition for the option is impracticable once the initial contract is awarded.

              (d) In recognition of (1) the Government's need in certain service contracts for continuity of operations and (2) the potential cost of disrupted support, options may be included in service contracts if there is an anticipated need for a similar service beyond the first contract period.
              [48 FR 42231, Sept. 19, 1983, as amended at 53 FR 17858, May 18, 1988; 56 FR 15150, Apr. 15, 1991; 60 FR 42656, Aug. 16, 1995]
            
            
              17.203
              Solicitations.
              (a) Solicitations shall include appropriate option provisions and clauses when resulting contracts will provide for the exercise of options (see 17.208).
              (b) Solicitations containing option provisions shall state the basis of evaluation, either exclusive or inclusive of the option and, when appropriate, shall inform offerors that it is anticipated that the Government may exercise the option at time of award.
              (c) Solicitations normally should allow option quantities to be offered without limitation as to price, and there shall be no limitation as to price if the option quantity is to be considered in the evaluation for award (see 17.206).
              (d) Solicitations that allow the offer of options at unit prices which differ from the unit prices for the basic requirement shall state that offerors may offer varying prices for options, depending on the quantities actually ordered and the dates when ordered.
              (e) If it is anticipated that the Government may exercise an option at the time of award and if the condition specified in paragraph (d) above applies, solicitations shall specify the price at which the Government will evaluate the option (highest option price offered or option price for specified requirements).
              (f) Solicitations may, in unusual circumstances, require that options be offered at prices no higher than those for the initial requirement; e.g., when (1) the option cannot be evaluated under 17.206, or (2) future competition for the option is impracticable.
              (g) Solicitations that require the offering of an option at prices no higher than those for the initial requirement shall—
              (1) Specify that the Government will accept an offer containing an option price higher than the base price only if the acceptance does not prejudice any other offeror; and
              (2) Limit option quantities for additional supplies to not more than 50 percent of the initial quantity of the same line item. In unusual circumstances, an authorized person at a level above the contracting officer may approve a greater percentage of quantity.
              (h) Include the value of options in determining if the acquisition will exceed the World Trade Organization Government Procurement Agreement or Free Trade Agreement thresholds.
              [48 FR 42231, Sept. 19, 1983, as amended at 53 FR 27464, July 20, 1988; 58 FR 31141, May 28, 1993; 59 FR 545, Jan. 5, 1994; 64 FR 72419, Dec. 27, 1999; 69 FR 1053, Jan. 7, 2004; 69 FR 77872, Dec. 28, 2004; 82 FR 4714, Jan. 13, 2017]
            
            
              17.204
              Contracts.
              (a) The contract shall specify limits on the purchase of additional supplies or services, or the overall duration of the term of the contract, including any extension.
              (b) The contract shall state the period within which the option may be exercised.
              (c) The period shall be set so as to provide the contractor adequate lead time to ensure continuous production.
              (d) The period may extend beyond the contract completion date for service contracts. This is necessary for situations when exercise of the option would result in the obligation of funds that are not available in the fiscal year in which the contract would otherwise be completed.
              (e) Unless otherwise approved in accordance with agency procedures, the total of the basic and option periods shall not exceed 5 years in the case of services, and the total of the basic and option quantities shall not exceed the requirement for 5 years in the case of supplies. These limitations do not apply to information technology contracts. However, statutes applicable to various classes of contracts, for example, the Service Contract Labor Standards statute (see 22.1002-1), may place additional restrictions on the length of contracts.
              (f) Contracts may express options for increased quantities of supplies or services in terms of (1) percentage of specific line items, (2) increase in specific line items, or (3) additional numbered line items identified as the option.

              (g) Contracts may express extensions of the term of the contract as an amended completion date or as additional time for performance; e.g., days, weeks, or months.
              [48 FR 42231, Sept. 19, 1983, as amended at 54 FR 5055, Jan. 31, 1989; 61 FR 41470, Aug. 8, 1996; 79 FR 24202, Apr. 29, 2014]
            
            
              17.205
              Documentation.
              (a) The contracting officer shall justify in writing the quantities or the term under option, the notification period for exercising the option, and any limitation on option price under 17.203(g); and shall include the justification document in the contract file.
              (b) Any justifications and approvals and any determination and findings required by part 6 shall specify both the basic requirement and the increase permitted by the option.
              [48 FR 42231, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              17.206
              Evaluation.
              (a) In awarding the basic contract, the contracting officer shall, except as provided in paragraph (b) of this section, evaluate offers for any option quantities or periods contained in a solicitation when it has been determined prior to soliciting offers that the Government is likely to exercise the options. (See 17.208.)
              (b) The contracting officer need not evaluate offers for any option quantities when it is determined that evaluation would not be in the best interests of the Government and this determination is approved at a level above the contracting officer. An example of a circumstance that may support a determination not to evaluate offers for option quantities is when there is a reasonable certainty that funds will be unavailable to permit exercise of the option.
              [53 FR 17858, May 18, 1988]
            
            
              17.207
              Exercise of options.
              (a) When exercising an option, the contracting officer shall provide written notice to the contractor within the time period specified in the contract.
              (b) When the contract provides for economic price adjustment and the contractor requests a revision of the price, the contracting officer shall determine the effect of the adjustment on prices under the option before the option is exercised.
              (c) The contracting officer may exercise options only after determining that—
              (1) Funds are available;
              (2) The requirement covered by the option fulfills an existing Government need;
              (3) The exercise of the option is the most advantageous method of fulfilling the Government's need, price and other factors (see paragraphs (d) and (e) below) considered;
              (4) The option was synopsized in accordance with part 5 unless exempted by 5.202(a)(10) or other appropriate exemptions in 5.202;
              (5) The contractor does not have an active exclusion record in the System for Award Management (see FAR 9.405-1);
              (6) The contractor's past performance evaluations on other contract actions have been considered; and
              (7) The contractor's performance on this contract has been acceptable, e.g., received satisfactory ratings.
              (d) The contracting officer, after considering price and other factors, shall make the determination on the basis of one of the following:
              (1) A new solicitation fails to produce a better price or a more advantageous offer than that offered by the option. If it is anticipated that the best price available is the option price or that this is the more advantageous offer, the contracting officer should not use this method of testing the market.
              (2) An informal analysis of prices or an examination of the market indicates that the option price is better than prices available in the market or that the option is the more advantageous offer.

              (3) The time between the award of the contract containing the option and the exercise of the option is so short that it indicates the option price is the lowest price obtainable or the more advantageous offer. The contracting officer shall take into consideration such factors as market stability and comparison of the time since award with the usual duration of contracts for such supplies or services.
              
              (e) The determination of other factors under paragraph (c)(3) of this section—
              (1) Should take into account the Government's need for continuity of operations and potential costs of disrupting operations; and
              (2) May consider the effect on small business.
              (f) Before exercising an option, the contracting officer shall make a written determination for the contract file that exercise is in accordance with the terms of the option, the requirements of this section, and part 6. To satisfy requirements of part 6 regarding full and open competition, the option must have been evaluated as part of the initial competition and be exercisable at an amount specified in or reasonably determinable from the terms of the basic contract, e.g.—
              (1) A specific dollar amount;
              (2) An amount to be determined by applying provisions (or a formula) provided in the basic contract, but not including renegotiation of the price for work in a fixed-price type contract;
              (3) In the case of a cost-type contract, if—
              (i) The option contains a fixed or maximum fee; or
              (ii) The fixed or maximum fee amount is determinable by applying a formula contained in the basic contract (but see 16.102(c));
              (4) A specific price that is subject to an economic price adjustment provision; or
              (5) A specific price that is subject to change as the result of changes to prevailing labor rates provided by the Secretary of Labor.
              (g) The contract modification or other written document which notifies the contractor of the exercise of the option shall cite the option clause as authority.
              [48 FR 42231, Sept. 19, 1983, as amended at 50 FR 1742, Jan. 11, 1985; 50 FR 52429, 52434, Dec. 23, 1985; 53 FR 17858, May 18, 1988; 72 FR 36854, July 5, 2007; 74 FR 31560, July 1, 2009; 78 FR 37679, June 21, 2013; 78 FR 46787, Aug. 1, 2013; 81 FR 58638, Aug. 25, 2016; 81 FR 91638, Dec. 16, 2016; 82 FR 51530, Nov. 6, 2017; 83 FR 48697, Sept 26, 2018]
            
            
              17.208
              Solicitation provisions and contract clauses.
              (a) Insert a provision substantially the same as the provision at 52.217-3, Evaluation Exclusive of Options, in solicitations when the solicitation includes an option clause and does not include one of the provisions prescribed in paragraph (b) or (c) below.
              (b) Insert a provision substantially the same as the provision at 52.217-4, Evaluation of Options Exercised at Time of Contract Award, in solicitations when the solicitation includes an option clause, the contracting officer has determined that there is a reasonable likelihood that the option will be exercised, and the option may be exercised at the time of contract award.
              (c) Insert a provision substantially the same as the provision at 52.217-5, Evaluation of Options, in solicitations when—
              (1) The solicitation contains an option clause;
              (2) An option is not to be exercised at the time of contract award;
              (3) A firm-fixed-price contract, a fixed-price contract with economic price adjustment, or other type of contract approved under agency procedures is contemplated; and
              (4) The contracting officer has determined that there is a reasonable likelihood that the option will be exercised. For sealed bids, the determination shall be in writing.
              (d) Insert a clause substantially the same as the clause at 52.217-6, Option for Increased Quantity, in solicitations and contracts, other than those for services, when the inclusion of an option is appropriate (see 17.200 and 17.202) and the option quantity is expressed as a percentage of the basic contract quantity or as an additional quantity of a specific line item.

              (e) Insert a clause substantially the same as the clause at 52.217-7, Option for Increased Quantity—Separately Priced Line Item, in solicitations and contracts, other than those for services, when the inclusion of an option is appropriate (see 17.200 and 17.202) and the option quantity is identified as a separately priced line item having the same nomenclature as a corresponding line item.
              
              (f) Insert a clause substantially the same as the clause at 52.217-8, Options to Extend Services, in solicitations and contracts for services when the inclusion of an option is appropriate. (See 17.200, 17.202, and 37.111.)
              (g) Insert a clause substantially the same as the clause at 52.217-9, Option to Extend the Term of the Contract, in solicitations and contracts when the inclusion of an option is appropriate (see 17.200 and 17.202) and it is necessary to include in the contract any or all of the following:
              (1) A requirement that the Government must give the contractor a preliminary written notice of its intent to extend the contract.
              (2) A statement that an extension of the contract includes an extension of the option.
              (3) A specified limitation on the total duration of the contract.
              [48 FR 42231, Sept. 19, 1983, as amended at 53 FR 17858, May 18, 1988; 54 FR 5055, Jan. 31, 1989; 54 FR 29281, July 11, 1989; 55 FR 38516, Sept. 18, 1990; 60 FR 42656, Aug. 16, 1995; 64 FR 51843, Sept. 24, 1999; 82 FR 4714, Jan. 13, 2017]
            
          
          
            Subpart 17.3 [Reserved]
          
          
            Subpart 17.4—Leader Company Contracting
            
              17.401
              General.
              Leader company contracting is an extraordinary acquisition technique that is limited to special circumstances and utilized only when its use is in accordance with agency procedures. A developer or sole producer of a product or system is designated under this acquisition technique to be the leader company, and to furnish assistance and know-how under an approved contract to one or more designated follower companies, so they can become a source of supply. The objectives of this technique are one or more of the following:
              (a) Reduce delivery time.
              (b) Achieve geographic dispersion of suppliers.
              (c) Maximize the use of scarce tooling or special equipment.
              (d) Achieve economies in production.
              (e) Ensure uniformity and reliability in equipment, compatibility or standardization of components, and interchangeability of parts.
              (f) Eliminate problems in the use of proprietary data that cannot be resolved by more satisfactory solutions.
              (g) Facilitate the transition from development to production and to subsequent competitive acquisition of end items or major components.
            
            
              17.402
              Limitations.
              (a) Leader company contracting is to be used only when—
              (1) The leader company has the necessary production know-how and is able to furnish required assistance to the follower(s);
              (2) No other source can meet the Government's requirements without the assistance of a leader company;
              (3) The assistance required of the leader company is limited to that which is essential to enable the follower(s) to produce the items; and
              (4) Its use is authorized in accordance with agency procedures.
              (b) When leader company contracting is used, the Government shall reserve the right to approve subcontracts between the leader company and the follower(s).
            
            
              17.403
              Procedures.
              (a) The contracting officer may award a prime contract to a—
              (1) Leader company, obligating it to subcontract a designated portion of the required end items to a specified follower company and to assist it to produce the required end items;
              (2) Leader company, for the required assistance to a follower company, and a prime contract to the follower for production of the items; or
              (3) Follower company, obligating it to subcontract with a designated leader company for the required assistance.
              (b) The contracting officer shall ensure that any contract awarded under this arrangement contains a firm agreement regarding disclosure, if any, of contractor trade secrets, technical designs or concepts, and specific data, or software, of a proprietary nature.
            
          
          
            
            Subpart 17.5—Interagency Acquisitions
            
              Source:
              75 FR 77735, Dec. 13, 2010, unless otherwise noted.
            
            
              17.500
              Scope of subpart.
              (a) This subpart prescribes policies and procedures applicable to all interagency acquisitions under any authority, except as provided for in paragraph (c) of this section. In addition to complying with the interagency acquisition policy and procedures in this subpart, nondefense agencies acquiring supplies and services on behalf of the Department of Defense shall also comply with the policy and procedures at subpart 17.7.
              (b) This subpart applies to interagency acquisitions, see 2.101 for definition, when—
              (1) An agency needing supplies or services obtains them using another agency's contract; or
              (2) An agency uses another agency to provide acquisition assistance, such as awarding and administering a contract, a task order, or delivery order.
              (c) This subpart does not apply to—
              (1) Interagency reimbursable work performed by Federal employees (other than acquisition assistance), or interagency activities where contracting is incidental to the purpose of the transaction; or
              (2) Orders of $550,000 or less issued against Federal Supply Schedules.
              [75 FR 77735, Dec. 13, 2010, as amended at 77 FR 185, Jan. 3, 2012; 77 FR 69722, Nov. 20, 2012; 80 FR 38298, July 2, 2015]
            
            
              17.501
              General.
              (a) Interagency acquisitions are commonly conducted through indefinite-delivery contracts, such as task- and delivery-order contracts. The indefinite-delivery contracts used most frequently to support interagency acquisitions are Federal Supply Schedules (FSS), Governmentwide acquisition contracts (GWACs), and multi-agency contracts (MACs).
              (b) An agency shall not use an interagency acquisition to circumvent conditions and limitations imposed on the use of funds.
              (c) An interagency acquisition is not exempt from the requirements of subpart 7.3, Contractor Versus Government Performance.
              (d) An agency shall not use an interagency acquisition to make acquisitions conflicting with any other agency's authority or responsibility (for example, that of the Administrator of General Services under title 40, United States Code, “Public Buildings, Property and Works” and 41 U.S.C. division C of subtitle I, Procurement).
              [75 FR 77735, Dec. 13, 2010, as amended at 79 FR 24202, Apr. 29, 2014]
            
            
              17.502
              Procedures.
            
            
              17.502-1
              General.
              (a) Written agreement on responsibility for management and administration—(1) Assisted acquisitions. (i) Prior to the issuance of a solicitation, the servicing agency and the requesting agency shall both sign a written interagency agreement that establishes the general terms and conditions governing the relationship between the parties, including roles and responsibilities for acquisition planning, contract execution, and administration and management of the contract(s) or order(s). The requesting agency shall provide to the servicing agency any unique terms, conditions, and applicable agency-specific statutes, regulations, directives, and other applicable requirements for incorporation into the order or contract. In the event there are no agency unique requirements beyond the FAR, the requesting agency shall so inform the servicing agency contracting officer in writing. For acquisitions on behalf of the Department of Defense, also see subpart 17.7. For patent rights, see 27.304-2. In preparing interagency agreements to support assisted acquisitions, agencies should review the Office of Federal Procurement Policy guidance, Interagency Acquisitions, available at https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/assets/OMB/procurement/interagency_acq/iac_revised.pdf.
              

              (ii) Each agency's file shall include the interagency agreement between the requesting and servicing agency, and shall include sufficient documentation to ensure an adequate audit consistent with 4.801(b).
              (2) Direct acquisitions. The requesting agency administers the order; therefore, no written agreement with the servicing agency is required.
              (b) Business-case analysis requirements for multi-agency contracts and governmentwide acquisition contracts. In order to establish a multi-agency or governmentwide acquisition contract, a business-case analysis must be prepared by the servicing agency and approved in accordance with the Office of Federal Procurement Policy (OFPP) business case guidance, available at https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/procurement/memo/development-review-and-approval-of-business-cases-for-certain-interagency-and-agency-specific-acquisitions-memo.pdf. The business-case analysis shall—
              (1) Consider strategies for the effective participation of small businesses during acquisition planning (see 7.103(u));
              (2) Detail the administration of such contract, including an analysis of all direct and indirect costs to the Government of awarding and administering such contract;

              (3) Describe the impact such contract will have on the ability of the Government to leverage its purchasing power, e.g., will it have a negative effect because it dilutes other existing contracts;
              (4) Include an analysis concluding that there is a need for establishing the multi-agency contract; and
              (5) Document roles and responsibilities in the administration of the contract.
              [75 FR 77735, Dec. 13, 2010, as amended at 77 FR 186, Jan. 3, 2012; 77 FR 69722, Nov. 20, 2012; 83 FR 42573, Aug. 22, 2018; 84 FR 19838, May 6, 2019]
            
            
              17.502-2
              The Economy Act.
              (a) The Economy Act (31 U.S.C. 1535) authorizes agencies to enter into agreements to obtain supplies or services from another agency. The FAR applies when one agency uses another agency's contract to obtain supplies or services. If the interagency business transaction does not result in a contract or an order, then the FAR does not apply. The Economy Act also provides authority for placement of orders between major organizational units within an agency; procedures for such intra-agency transactions are addressed in agency regulations.
              (b) The Economy Act applies when more specific statutory authority does not exist. Examples of more specific authority are 40 U.S.C. 501 for the Federal Supply Schedules (subpart 8.4), and 40 U.S.C. 11302(e) for Governmentwide acquisition contracts (GWACs).
              (c) Requirements for determinations and findings. (1) Each Economy Act order to obtain supplies or services by interagency acquisition shall be supported by a determination and findings (D&F). The D&F shall—
              (i) State that use of an interagency acquisition is in the best interest of the Government;
              (ii) State that the supplies or services cannot be obtained as conveniently or economically by contracting directly with a private source; and
              (iii) Include a statement that at least one of the following circumstances applies:
              (A) The acquisition will appropriately be made under an existing contract of the servicing agency, entered into before placement of the order, to meet the requirements of the servicing agency for the same or similar supplies or services.
              (B) The servicing agency has the capability or expertise to enter into a contract for such supplies or services that is not available within the requesting agency.
              (C) The servicing agency is specifically authorized by law or regulation to purchase such supplies or services on behalf of other agencies.
              (2) The D&F shall be approved by a contracting officer of the requesting agency with authority to contract for the supplies or services to be ordered, or by another official designated by the agency head, except that, if the servicing agency is not covered by the FAR, approval of the D&F may not be delegated below the senior procurement executive of the requesting agency.

              (3) The requesting agency shall furnish a copy of the D&F to the servicing agency with the request for order.
              
              (d) Payment. (1) The servicing agency may ask the requesting agency, in writing, for advance payment for all or part of the estimated cost of furnishing the supplies or services. Adjustment on the basis of actual costs shall be made as agreed to by the agencies.
              (2) If approved by the servicing agency, payment for actual costs may be made by the requesting agency after the supplies or services have been furnished.
              (3) Bills rendered or requests for advance payment shall not be subject to audit or certification in advance of payment.
              (4) In no event shall the servicing agency require, or the requesting agency pay, any fee or charge in excess of the actual cost (or estimated cost if the actual cost is not known) of entering into and administering the contract or other agreement under which the order is filled.
              [75 FR 77735, Dec. 13, 2010, as amended at 77 FR 186, Jan. 3, 2012]
            
            
              17.503
              Ordering procedures.
              (a) Before placing an order for supplies or services with another Government agency, the requesting agency shall follow the procedures in 17.502-1 and, if under the Economy Act, also 17.502-2.
              (b) The order may be placed on any form or document that is acceptable to both agencies. The order should include—
              (1) A description of the supplies or services required;
              (2) Delivery requirements;
              (3) A funds citation;
              (4) A payment provision (see 17.502-2(d)) for Economy Act orders); and
              (5) Acquisition authority as may be appropriate (see 17.503(d)).
              (c) The requesting and servicing agencies should agree to procedures for the resolution of disagreements that may arise under interagency acquisitions, including, in appropriate circumstances, the use of a third-party forum. If a third party is proposed, consent of the third party should be obtained in writing.
              (d) When an interagency acquisition requires the servicing agency to award a contract, the following procedures also apply:
              (1) If a justification and approval or a D&F (other than the requesting agency's D&F required in 17.502-2(c)) is required by law or regulation, the servicing agency shall execute and issue the justification and approval or D&F. The requesting agency shall furnish the servicing agency any information needed to make the justification and approval or D&F.
              (2) The requesting agency shall also be responsible for furnishing other assistance that may be necessary, such as providing information or special contract terms needed to comply with any condition or limitation applicable to the funds of the requesting agency.
              (3) The servicing agency is responsible for compliance with all other legal or regulatory requirements applicable to the contract, including—
              (i) Having adequate statutory authority for the contractual action; and

              (ii) Complying fully with the competition requirements of part 6 (see 6.002). However, if the servicing agency is not subject to the Federal Acquisition Regulation, the requesting agency shall verify that contracts utilized to meet its requirements contain provisions protecting the Government from inappropriate charges (for example, provisions mandated for FAR agencies by part 31), and that adequate contract administration will be provided.

              (e) Nonsponsoring Federal agencies may use a Federally Funded Research and Development Center (FFRDC) only if the terms of the FFRDC's sponsoring agreement permit work from other than a sponsoring agency. Work placed with the FFRDC is subject to the acceptance by the sponsor and must fall within the purpose, mission, general scope of effort, or special competency of the FFRDC. (See 35.017; see also 6.302 for procedures to follow where using other than full and open competition.) The nonsponsoring agency shall provide to the sponsoring agency necessary documentation that the requested work would not place the FFRDC in direct competition with domestic private industry.
              [75 FR 77735, Dec. 13, 2010, as amended at 77 FR 186, Jan. 3, 2012]
            
            
              
              17.504
              Reporting requirements.
              (a) The senior procurement executive for each executive agency shall submit to the Director of OMB an annual report on interagency acquisitions, as directed by OMB.
              (b) The contracting officer for the servicing agency shall ensure that service contractor reporting requirements are met in accordance with subpart 4.17, Service Contracts Inventory.
              [78 FR 80375, Dec. 31, 2013]
            
          
          
            Subpart 17.6—Management and Operating Contracts
            
              17.600
              Scope of subpart.
              This subpart prescribes policies and procedures for management and operating contracts for the Department of Energy and any other agency having requisite statutory authority.
            
            
              17.601
              Definition.
              
                Management and operating contract means an agreement under which the Government contracts for the operation, maintenance, or support, on its behalf, of a Government-owned or -controlled research, development, special production, or testing establishment wholly or principally devoted to one or more major programs of the contracting Federal agency.
            
            
              17.602
              Policy.
              (a) Heads of agencies, with requisite statutory authority, may determine in writing to authorize contracting officers to enter into or renew any management and operating contract in accordance with the agency's statutory authority, or 41 U.S.C. chapter 33, and the agency's regulations governing such contracts. This authority shall not be delegated. Every contract so authorized shall show its authorization upon its face.
              (b) Agencies may authorize management and operating contracts only in a manner consistent with the guidance of this subpart and only if they are consistent with the situations described in 17.604.
              (c) Within 2 years of the effective date of this regulation, agencies shall review their current contractual arrangements in the light of the guidance of this subpart, in order to (1) identify, modify as necessary, and authorize management and operating contracts and (2) modify as necessary or terminate contracts not so identified and authorized, except that any contract with less than 4 years remaining as of the effective date of this regulation need not be terminated, nor need it be identified, modified, or authorized unless it is renewed or its terms are substantially renegotiated.
              [48 FR 42163, Sept. 19, 1983, as amended at 50 FR 52434, Dec. 23, 1985; 79 FR 24202, Apr. 29, 2014]
            
            
              17.603
              Limitations.
              (a) Management and operating contracts shall not be authorized for—
              (1) Functions involving the direction, supervision, or control of Government personnel, except for supervision incidental to training;
              (2) Functions involving the exercise of police or regulatory powers in the name of the Government, other than guard or plant protection services;
              (3) Functions of determining basic Government policies;
              (4) Day-to-day staff or management functions of the agency or of any of its elements; or
              (5) Functions that can more properly be accomplished in accordance with Subpart 45.3, Authorizing the Use and Rental of Government Property.
              (b) Since issuance of an authorization under 17.602(a) is deemed sufficient proof of compliance with paragraph (a) immediately above, nothing in paragraph (a) immediately above shall affect the validity or legality of such an authorization.
              (c) For use of project labor agreements, see subpart 22.5.
              [61 FR 39204, July 26, 1996, as amended at 66 FR 27415, May 16, 2001; 72 FR 27384, May 15, 2007; 74 FR 34207, July 14, 2009; 75 FR 19177, Apr. 13, 2010]
            
            
              17.604
              Identifying management and operating contracts.

              A management and operating contract is characterized both by its purpose (see 17.601) and by the special relationship it creates between Government and contractor. The following criteria can generally be applied in identifying management and operating contracts:
              (a) Government-owned or -controlled facilities must be utilized; for instance, (1) in the interest of national defense or mobilization readiness, (2) to perform the agency's mission adequately, or (3) because private enterprise is unable or unwilling to use its own facilities for the work.
              (b) Because of the nature of the work, or because it is to be performed in Government facilities, the Government must maintain a special, close relationship with the contractor and the contractor's personnel in various important areas (e.g., safety, security, cost control, site conditions).
              (c) The conduct of the work is wholly or at least substantially separate from the contractor's other business, if any.
              (d) The work is closely related to the agency's mission and is of a long-term or continuing nature, and there is a need (1) to ensure its continuity and (2) for special protection covering the orderly transition of personnel and work in the event of a change in contractors.
            
            
              17.605
              Award, renewal, and extension.
              (a) Effective work performance under management and operating contracts usually involves high levels of expertise and continuity of operations and personnel. Because of program requirements and the unusual (sometimes unique) nature of the work performed under management and operating contracts, the Government is often limited in its ability to effect competition or to replace a contractor. Therefore contracting officers should take extraordinary steps before award to assure themselves that the prospective contractor's technical and managerial capacity are sufficient, that organizational conflicts of interest are adequately covered, and that the contract will grant the Government broad and continuing rights to involve itself, if necessary, in technical and managerial decisionmaking concerning performance.
              (b) The contracting officer shall review each management and operating contract, following agency procedures, at appropriate intervals and at least once every 5 years. The review should determine whether meaningful improvement in performance or cost might reasonably be achieved. Any extension or renewal of an operating and management contract must be authorized at a level within the agency no lower than the level at which the original contract was authorized in accordance with 17.602(a).
              (c) Replacement of an incumbent contractor is usually based largely upon expectation of meaningful improvement in performance or cost. Therefore, when reviewing contractor performance, contracting officers should consider—
              (1) The incumbent contractor's overall performance, including, specifically, technical, administrative, and cost performance;
              (2) The potential impact of a change in contractors on program needs, including safety, national defense, and mobilization considerations; and
              (3) Whether it is likely that qualified offerors will compete for the contract.
            
          
          
            Subpart 17.7—Interagency Acquisitions: Acquisitions by Nondefense Agencies on Behalf of the Department of Defense
            
              Source:
              77 FR 69722, Nov. 20, 2012, unless otherwise noted.
            
            
              17.700
              Scope of subpart.
              (a) Compliance with this subpart is in addition to the policies and procedures for interagency acquisitions set forth in subpart 17.5. This subpart prescribes policies and procedures specific to acquisitions of supplies and services by nondefense agencies on behalf of the Department of Defense (DoD).
              (b) This subpart implements Public Law 110-181, section 801, as amended (10 U.S.C. 2304 Note).
            
            
              17.701
              Definitions.
              As used in this subpart—
              
                Department of Defense (DoD) acquisition official means—
              (1) A DoD contracting officer; or

              (2) Any other DoD official authorized to approve a direct acquisition or an assisted acquisition on behalf of DoD.
              
              
                Nondefense agency means any department or agency of the Federal Government other than the Department of Defense.
              
                Nondefense agency that is an element of the intelligence community means the agencies identified in 50 U.S.C. 401a(4), which include the—
              (1) Office of the Director of National Intelligence;
              (2) Central Intelligence Agency;
              (3) Intelligence elements of the Federal Bureau of Investigation, Department of Energy, and Drug Enforcement Agency;
              (4) Bureau of Intelligence and Research of the Department of State;
              (5) Office of Intelligence and Analysis of the Department of the Treasury;
              (6) The Office of Intelligence and Analysis of the Department of Homeland Security and the Office of Intelligence of the Coast Guard; and
              (7) Such other elements of any department or agency as have been designated by the President, or designated jointly by the Director of National Intelligence and the head of the department or agency concerned, as an element of the intelligence community.
            
            
              17.702
              Applicability.
              This subpart applies to all acquisitions made by nondefense agencies on behalf of DoD. It does not apply to contracts entered into by a nondefense agency that is an element of the intelligence community for the performance of a joint program conducted to meet the needs of DoD and the nondefense agency.
            
            
              17.703
              Policy.

              (a) A DoD acquisition official may request a nondefense agency to conduct an acquisition on behalf of DoD in excess of the simplified acquisition threshold only if the head of the nondefense agency conducting the acquisition on DoD's behalf has certified that the agency will comply with applicable procurement requirements for that fiscal year except when waived in accordance with paragraph (e) of this section.
              (b) A nondefense agency is compliant with applicable procurement requirements if the procurement policies, procedures, and internal controls of the nondefense agency applicable to the procurement of supplies and services on behalf of DoD, and the manner in which they are administered, are adequate to ensure the compliance of the nondefense department or agency with—
              (1) The Federal Acquisition Regulation and other laws and regulations that apply to procurements of supplies and services by Federal agencies; and

              (2) Laws and regulations that apply to procurements of supplies and services made by DoD through other Federal agencies, including DoD financial management regulations, the Defense Federal Acquisition Regulation Supplement (DFARS), DoD class deviations, and the DFARS Procedures, Guidance, and Information (PGI). (The DFARS, DoD class deviations, and PGI are accessible at: http://www.acq.osd.mil/dpap/dars).
              (c) Within 30 days of the beginning of each fiscal year, submit nondefense agency certifications of compliance to the Principal Director, Defense Pricing and Contracting at: Department of Defense, Office of the Under Secretary of Defense (Acquisition and Sustainment), Defense Pricing and Contracting, Contract Policy, Room 3B938, 3060 Defense Pentagon, Washington DC 20301-3060.
              (d) The DoD acquisition official, as defined at 17.701, shall provide to the servicing nondefense agency contracting officer any DoD-unique terms, conditions, other related statutes, regulations, directives, and other applicable requirements for incorporation into the order or contract. In the event there are no DoD-unique requirements beyond the FAR, the DoD acquisition official shall so inform the servicing nondefense agency contracting officer in writing. Nondefense agency contracting officers are responsible for ensuring support provided in response to DoD's request complies with paragraph (b) of this section.

              (e) Waiver. The limitation in paragraph (a) of this section shall not apply to the acquisition of supplies and services on behalf of DoD by a nondefense agency during any fiscal year for which the Under Secretary of Defense for Acquisition and Sustainmenthas determined in writing that it is necessary in the interest of DoD to acquire supplies and services through the nondefense agency during the fiscal year. The written determination shall identify the acquisition categories to which the waiver applies.

              (f) Nondefense agency certifications, waivers, and additional information are available at http://www.acq.osd.mil/dpap/cpic/cp/interagency_acquisition.html.
              
              [77 FR 69722, Nov. 20, 2012, as amended at 78 FR 37685, June 21, 2013; 84 FR 19846, May 6, 2019]
            
          
        
        
          Pt. 18
          PART 18—EMERGENCY ACQUISITIONS
          
            Sec.
            18.000
            Scope of part.
            18.001
            Definition.
            
              Subpart 18.1—Available Acquisition Flexibilities
              18.101
              General.
              18.102
              System for Award Management.
              18.103
              Synopses of proposed contract actions.
              18.104
              Unusual and compelling urgency.
              18.105
              Federal Supply Schedules (FSSs), multi-agency blanket purchase agreements (BPAs), and multi-agency indefinite delivery contracts.
              18.106
              Acquisitions from Federal Prison Industries, Inc. (FPI).
              18.107
              AbilityOne specification changes.
              18.108
              Qualifications requirements.
              18.109
              Priorities and allocations.
              18.110
              Soliciting from a single source.
              18.111
              Oral requests for proposals.
              18.112
              Letter contracts.
              18.113
              Interagency acquisitions.
              18.114
              Contracting with the Small Business Administration (The 8(a) Program).
              18.115
              HUBZone sole source awards.
              18.116
              Service-disabled Veteran-owned Small Business (SDVOSB) sole source awards.
              18.117
              Awards to economically disadvantaged women-owned small business concerns and women-owned small business concerns eligible under the Women-Owned Small Business Program.
              18.118
              Overtime approvals.
              18.119
              Trade agreements.
              18.120
              Use of patented technology under the North American Free Trade Agreement.
              18.121
              Bid guarantees.
              18.122
              Advance payments.
              18.123
              Assignment of claims.
              18.124
              Electronic funds transfer.
              18.125
              Protest to GAO.
              18.126
              Contractor rent-free use of Government property.
              18.127
              Extraordinary contractual actions.
            
            
              Subpart 18.2—Emergency Acquisition Flexibilities
              18.201
              Contingency operation.
              18.202
              Defense or recovery from certain attacks.
              18.203
              Emergency declaration or major disaster declaration.
              18.204
              Humanitarian or peacekeeping operation.
              18.205
              Resources.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            71 FR 38248, July 5, 2006, unless otherwise noted.
          
          
            18.000
            Scope of part.
            (a) This part identifies acquisition flexibilities that are available for emergency acquisitions. These flexibilities are specific techniques or procedures that may be used to streamline the standard acquisition process. This part includes—
            (1) Generally available flexibilities; and
            (2) Emergency acquisition flexibilities that are available only under prescribed circumstances.
            (b) The acquisition flexibilities in this part are not exempt from the requirements and limitations set forth in FAR Part 3, Improper Business Practices and Personal Conflicts of Interest.
            (c) Additional flexibilities may be authorized in an executive agency supplement to the FAR.
            [71 FR 38248, July 5, 2006, as amended at 72 FR 46344, Aug. 17, 2007]
          
          
            18.001
            Definition.
            
              Emergency acquisition flexibilities, as used in this part, means flexibilities provided with respect to any acquisition of supplies or services by or for an executive agency that, as determined by the head of an executive agency, may be used—
            (a) In support of a contingency operation as defined in 2.101;
            (b) To facilitate the defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack against the United States;

            (c) In support of a request from the Secretary of State or the Administrator of the United States Agency for International Development to facilitate the provision of international disaster assistance; or
            (d) When the President issues an emergency declaration, or a major disaster declaration.
            [71 FR 38248, July 5, 2006, as amended at 74 FR 52860, Oct. 14, 2009; 84 FR 19837, May 6, 2019]
          
          
            Subpart 18.1— Available Acquisition Flexibilities
            
              18.101
              General.
              The FAR includes many acquisition flexibilities that are available to the contracting officer when certain conditions are met. These acquisition flexibilities do not require an emergency declaration or designation of contingency operation.
            
            
              18.102
              System for Award Management.
              (a) In accordance with 4.1102, contractors are not required to be registered in the System for Award Management (SAM) at the time of submission of offers or quotations for—
              (1) Contracts awarded without providing for full and open competition due to unusual and compelling urgency (see 6.302-2); or
              (2) Contracts awarded by a contracting officer—
              (i) Deployed in the course of military operations;
              (ii) Located outside the United States and its outlying areas, for work to be performed in support of diplomatic or developmental operations, in an area that has been designated by the Department of State as a danger pay post; or
              (iii) In the conduct of emergency operations.
              (b) However, contractors are required to be registered in SAM in order to gain access to the Disaster Response Registry.

              (c) Contracting officers shall consult the Disaster Response Registry via https://www.sam.gov, Search Records, Advanced Search, Disaster Response Registry Search to determine the availability of contractors for debris removal, distribution of supplies, reconstruction, and other disaster or emergency relief activities inside the United States and outlying areas. (See 26.205).
              [83 FR 48697, Sept. 26, 2018]
            
            
              18.103
              Synopses of proposed contract actions.
              Contracting officers need not submit a synopsis notice when there is an unusual and compelling urgency and the Government would be seriously injured if the agency complied with the notice time periods. (See 5.202(a)(2).)
            
            
              18.104
              Unusual and compelling urgency.
              Agencies may limit the number of sources and full and open competition need not be provided for contracting actions involving urgent requirements. (See 6.302-2.)
            
            
              18.105
              Federal Supply Schedules (FSSs), multi-agency blanket purchase agreements (BPAs), and multi-agency indefinite delivery contracts.

              Streamlined procedures and a broad range of goods and services may be available under Federal Supply Schedule contracts (see Subpart 8.4), multi-agency BPAs (see 8.405-3(a)(6)), or multi-agency, indefinite-delivery contracts (see 16.505(a)(8)). These contracting methods may offer agency advance planning, pre-negotiated line items, and special terms and conditions that permit rapid response.
              [71 FR 38248, July 5, 2006, as amended at 76 FR 14559, Mar. 16, 2011; 77 FR 194, Jan. 3, 2012]
            
            
              18.106
              Acquisitions from Federal Prison Industries, Inc. (FPI).
              Purchase from FPI is not mandatory and a waiver is not required if public exigency requires immediate delivery or performance (see 8.605(b)).
              [72 FR 46344, Aug. 17, 2007]
            
            
              18.107
              AbilityOne specification changes.
              Contracting officers are not held to the notification required when changes in AbilityOne specifications or descriptions are required to meet emergency needs. (See 8.712(d).)
              [73 FR 53995, Sept. 17, 2008]
            
            
              
              18.108
              Qualifications requirements.
              Agencies may determine not to enforce qualification requirements when an emergency exists. (See 9.206-1.)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007]
            
            
              18.109
              Priorities and allocations.
              The Defense Priorities and Allocations System (DPAS) supports approved national defense, emergency preparedness, and energy programs and was established to facilitate rapid industrial mobilization in case of a national emergency. (See Subpart 11.6.)
              [73 FR 21785, Apr. 22, 2008]
            
            
              18.110
              Soliciting from a single source.
              For purchases not exceeding the simplified acquisition threshold, contracting officers may solicit from one source under certain circumstances. (See 13.106-1(b).)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007]
            
            
              18.111
              Oral requests for proposals.
              Oral requests for proposals are authorized under certain conditions. (See 15.203(f).)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007]
            
            
              18.112
              Letter contracts.
              Letter contracts may be used when contract performance must begin immediately. (See 16.603.)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007]
            
            
              18.113
              Interagency acquisitions.
              Interagency acquisitions are authorized under certain conditions. (See Subpart 17.5.)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007]
            
            
              18.114
              Contracting with the Small Business Administration (The 8(a) Program).
              Contracts may be awarded to the Small Business Administration (SBA) for performance by eligible 8(a) participants on either a sole source or competitive basis. (See Subpart 19.8.)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007; 82 FR 4726, Jan. 13, 2017]
            
            
              18.115
              HUBZone sole source awards.
              Contracts may be awarded to Historically Underutilized Business Zone (HUBZone) small business concerns on a sole source basis. (See 19.1306.)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007]
            
            
              18.116
              Service-disabled Veteran-owned Small Business (SDVOSB) sole source awards.
              Contracts may be awarded to Service-disabled Veteran-owned Small Business (SDVOSB) concerns on a sole source basis. (See 19.1406.)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007]
            
            
              18.117
              Awards to economically disadvantaged women-owned small business concerns and women-owned small business concerns eligible under the Women-Owned Small Business Program.
              Contracts may be awarded to economically disadvantaged women-owned small business (EDWOSB) concerns and women-owned small business (WOSB) concerns eligible under the WOSB Program on a competitive or sole source basis. (See subpart 19.15.)
              [80 FR 81890, Dec. 31, 2015]
            
            
              18.118
              Overtime approvals.
              Overtime approvals may be retroactive if justified by emergency circumstances. (See 22.103-4(i).)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              18.119
              Trade agreements.
              The policies and procedures of FAR 25.4 may not apply to acquisitions not awarded under full and open competition (see 25.401(a)(5)).
              [72 FR 46344, Aug. 17, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              
              18.120
              Use of patented technology under the North American Free Trade Agreement.
              Requirement to obtain authorization prior to use of patented technology may be waived in circumstances of extreme urgency or national emergency. (See 27.204-1.)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007, as amended at 72 FR 63049, Nov. 7, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              18.121
              Bid guarantees.
              The chief of the contracting office may waive the requirement to obtain a bid guarantee for emergency acquisitions when a performance bond or a performance bond and payment bond is required. (See 28.101-1(c).)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              18.122
              Advance payments.
              Agencies may authorize advance payments to facilitate the national defense for actions taken under Public Law 85-804 (see Subpart 50.1, Extraordinary Contractual Actions). These advance payments may be made at or after award of sealed bid contracts, as well as negotiated contracts. (See 32.405.)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007, as amended at 72 FR 63029, Nov. 7, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              18.123
              Assignment of claims.
              The use of the no-setoff provision may be appropriate to facilitate the national defense in the event of a national emergency or natural disaster. (See 32.803(d).)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              18.124
              Electronic funds transfer.
              Electronic funds transfer payments may be waived for acquisitions to support unusual and compelling needs or emergency acquisitions. (See 32.1103(e).)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              18.125
              Protest to GAO.
              When urgent and compelling circumstances exist, agency protest override procedures allow the head of the contracting activity to determine that the contracting process may continue after GAO has received a protest. (See 33.104(b) and (c).)
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              18.126
              Contractor rent-free use of Government property.
              Rental requirements do not apply to items of Government production and research property that are part of a general program approved by the Federal Emergency Management Agency and meet certain criteria. (See 45.301.)
              [71 FR 38248, July 5, 2006, as amended at 72 FR 27384, May 15, 2007. Redesignated at 72 FR 46344, Aug. 17, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
            
              18.127
              Extraordinary contractual actions.
              Subpart 50.1 prescribes policies and procedures for entering into, amending, or modifying contracts in order to facilitate the national defense under the extraordinary emergency authority granted by Public Law 85-804 (50 U.S.C. 1431-1434). This includes—
              (a) Amending contracts without consideration (see 50.103-2(a));
              (b) Correcting or mitigating mistakes in a contract (see 50.103-2(b)); and
              (c) Formalizing informal commitments (See 50.103-2(c)).
              [71 FR 38248, July 5, 2006. Redesignated at 72 FR 46344, Aug. 17, 2007, as amended at 72 FR 63030, Nov. 7, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011]
            
          
          
            Subpart 18.2—Emergency Acquisition Flexibilities
            
              18.201
              Contingency operation.
              (a) Contingency operation is defined in 2.101.
              (b) Micro-purchase threshold. The threshold increases when the head of the agency determines the supplies or services are to be used to support a contingency operation. (See 2.101 and 13.201(g).)
              
              (c) Simplified acquisition threshold. The threshold increases when the head of the agency determines the supplies or services are to be used to support a contingency operation. (See 2.101.)
              (d) SF 44, Purchase Order-Invoice-Voucher. The normal threshold for the use of the SF 44 is at or below the micro-purchase threshold. Agencies may, however, establish higher dollar limitations for purchases made to support a contingency operation. (See 13.306.)
              (e) Simplified procedures for certain commercial items. The threshold limits authorized for use of this authority may be increased for acquisitions to support a contingency operation. (See 13.500(c)).
              [71 FR 38248, July 5, 2006, as amended at 38312, July 2, 2015]
            
            
              18.202
              Defense or recovery from certain events.
              (a) Micro-purchase threshold. The threshold increases when the head of the agency determines the supplies or services are to be used to facilitate defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack; to facilitate provision of international disaster assistance; or to support response to an emergency or major disaster. (See 2.101.)
              (b) Simplified acquisition threshold. The threshold increases when the head of the agency determines the supplies or services are to be used to facilitate defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack; to facilitate provision of international disaster assistance; or to support response to an emergency or major disaster. (See 2.101.)
              (c) Treating certain items as commercial. Contracting officers may treat any acquisition of supplies or services as an acquisition of commercial items if the head of the agency determines the acquisition is to be used to facilitate the defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack. (See 12.102(f)(1) and 13.500(c)(2).)
              (d) Simplified procedures for certain commercial items. The threshold limits authorized for use of this authority may be increased when it is determined the acquisition is to facilitate defense against or recovery from cyber, nuclear, biological, chemical, or radiological attack; to facilitate provision of international disaster assistance; or to support response to an emergency or major disaster. (See 13.500(c).)
              [84 FR 19837, May 6, 2019]
            
            
              18.203
              Emergency declaration or major disaster declaration.
              (a) Disaster or emergency assistance activities. Preference will be given to local organizations, firms, and individuals when contracting for major disaster or emergency assistance activities when the President has made a declaration under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. Preference may take the form of local area set-asides or an evaluation preference. (See 6.208 and Subpart 26.2.)
              (b) Ocean transportation by U.S. flag vessels. The provisions of the Cargo Preference Act of 1954 may be waived in emergency situations. (See 47.502(c).)
              [71 FR 38248, July 5, 2006, as amended at 72 FR 46344, Aug. 17, 2007; 72 FR 63086, Nov. 7, 2007; 76 FR 18309, Apr. 1, 2011]
            
            
              18.204
              Humanitarian or peacekeeping operation.
              (a) A humanitarian or peacekeeping operation is defined in 2.101.
              (b) Simplified acquisition threshold. The threshold increases when the head of the agency determines the supplies or services are to be used to support a humanitarian or peacekeeping operation. (See 2.101.)
              [81 FR 30439, May 16, 2016]
            
            
              18.205
              Resources.
              (a) National Response Framework. The National Response Framework (NRF) is a guide to how the Nation conducts all-hazards response. This key document establishes a comprehensive, national, all-hazards approach to domestic incident response. The Framework identifies the key response principles, roles and structures that organize national response. It describes how communities, States, the Federal Government, the private-sector, and nongovernmental partners apply these principles for a coordinated, effective national response. It also describes special circumstances where the Federal Government exercises a larger role, including incidents where Federal interests are involved and catastrophic incidents where a State would require significant support. The NRF is available at https://www.fema.gov/media-library/assets/documents/117791”.
              (b) OFPP Guidelines. The Office of Federal Procurement Policy (OFPP) “Emergency Acquisitions Guide” is available at https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/assets/procurement_guides/emergency_acquisitions_guide.pdf”.
              
              [71 FR 38248, July 5, 2006, as amended at 72 FR 46344, Aug. 17, 2007; 74 FR 52860, Oct. 14, 2009; 76 FR 14572, Mar. 16, 2011. Redesignated at 81 FR 30439, May 16, 2016; 83 FR 42573, Aug. 22, 2018; 85 FR 40076, July 2, 2020]
            
          
        
      
      
        
        SUBCHAPTER D—SOCIOECONOMIC PROGRAMS
        
          Pt. 19
          PART 19—SMALL BUSINESS PROGRAMS
          
            Sec.
            19.000
            Scope of part.
            19.001
            Definitions.
            
              Subpart 19.1—Size Standards
              19.101
              Definitions.
              19.102
              Small business size standards and North American Industry Classification System codes.
              19.103
              Appealing the contracting officer's North American Industry Classification System code and size standard determination.
            
            
              Subpart 19.2—Policies
              19.201
              General policy.
              19.202
              Specific policies.
              19.202-1
              Encouraging small business participation in acquisitions.
              19.202-2
              Locating small business sources.
              19.202-3
              Equal low bids.
              19.202-4
              Solicitation.
              19.202-5
              Data collection and reporting requirements.
              19.202-6
              Determination of fair market price.
              19.203
              Relationship among small business programs.
            
            
              Subpart 19.3—Determination of Small Business Size and Status for Small Business Programs
              19.301
              Representations and rerepresentations.
              19.301-1
              Representation by the offeror.
              19.301-2
              Rerepresentation by a contractor that represented itself as a small business concern.
              19.301-3
              Rerepresentation by a contractor that represented itself as other than a small business concern.
              19.302
              Protesting a small business representation or rerepresentation.
              19.303
              [Reserved]
              19.304
              Disadvantaged business status.
              19.304
              Small disadvantaged business status.
              19.305
              Reviews and protests of SDB status.
              19.306
              Protesting a firm's status as a HUBZone small business concern.
              19.307
              Protesting a firm's status as a service-disabled veteran-owned small business concern.
              19.308
              Protesting a firm's status as an economically disadvantaged women-owned small business concern or women-owned small business concern eligible under the Women-Owned Small Business Program.
              19.309
              Solicitation provisions and contract clauses.
            
            
              Subpart 19.4—Cooperation With the Small Business Administration
              19.401
              General.
              19.402
              Small Business Administration procurement center representatives.
              19.403
              Small Business Administration breakout procurement center representatives.
            
            
              Subpart 19.5—Small Business Total Set-Asides, Partial Set-Asides, and Reserves
              19.501
              General.
              19.502
              Setting aside acquisitions.
              19.502-1
              Requirements for setting aside acquisitions.
              19.502-2
              Total small business set-asides.
              19.502-3
              Partial set-asides of contracts other than multiple-award contracts.
              19.502-4
              Partial set-asides of multiple-award contracts.
              19.502-5
              Insufficient reasons for not setting aside an acquisition.
              19.502-6
              Setting aside a class of acquisitions for small business.
              19.502-7
              Inclusion of Federal Prison Industries, Inc.
              19.502-8
              Rejecting Small Business Administration recommendations.
              19.502-9
              Withdrawing or modifying small business set-asides.
              19.502-10
              Automatic dissolution of a small business set-aside.
              19.503
              Reserves.
              19.504
              Orders under multiple-award contracts.
              19.505
              Limitations on subcontracting and nonmanufacturer rule.
              19.506
              Documentation requirements.
              19.507
              Solicitation provisions and contract clauses.
            
            
              Subpart 19.6—Certificates of Competency and Determinations of Responsibility
              19.601
              General.
              19.602
              Procedures.
              19.602-1
              Referral.
              19.602-2
              Issuing or denying a certificate of competency (COC).
              19.602-3
              Resolving differences between the agency and the Small Business Administration.
              19.602-4
              Awarding the contract.
            
            
              Subpart 19.7—The Small Business Subcontracting Program
              19.701
              Definitions.
              19.702
              Statutory requirements.
              
              19.703
              Eligibility requirements for participating in the program.
              19.704
              Subcontracting plan requirements.
              19.705
              Responsibilities of the contracting officer under the subcontracting assistance program.
              19.705-1
              General.
              19.705-2
              Determining the need for a subcontracting plan.
              19.705-3
              Preparing the solicitation.
              19.705-4
              Reviewing the subcontracting plan.
              19.705-5
              Awards involving subcontracting plans.
              19.705-6
              Postaward responsibilities of the contracting officer.
              19.705-7
              Liquidated damages.
              19.706
              Responsibilities of the cognizant administrative contracting officer.
              19.707
              The Small Business Administration's role in carrying out the program.
              19.708
              Contract clauses.
            
            
              Subpart 19.8—Contracting With the Small Business Administration (the 8(a) Program)
              19.800
              General.
              19.801
              [Reserved]
              19.802
              Determining eligibility for the 8(a) program.
              19.803
              Selecting acquisitions for the 8(a) program.
              19.804
              Evaluation, offering, and acceptance.
              19.804-1
              Agency evaluation.
              19.804-2
              Agency offering.
              19.804-3
              SBA acceptance.
              19.804-4
              Repetitive acquisitions.
              19.804-5
              Basic ordering agreements.
              19.804-6
              Indefinite-delivery contracts.
              19.805
              Competitive 8(a).
              19.805-1
              General.
              19.805-2
              Procedures.
              19.806
              Pricing the 8(a) contract.
              19.807
              Estimating the fair market price.
              19.808
              Contract negotiation.
              19.808-1
              Sole source.
              19.808-2
              Competitive.
              19.809
              Preaward considerations.
              19.809-1
              Preaward survey.
              19.809-2
              Limitations on subcontracting and nonmanufacturer rule.
              19.810
              SBA appeals.
              19.811
              Preparing the contracts.
              19.811-1
              Sole source.
              19.811-2
              Competitive.
              19.811-3
              Contract clauses.
              19.812
              Contract administration.
              19.813
              Protesting an 8(a) participant's eligibility or size status.
              19.814
              Requesting a formal size determination (8(a) sole source requirements).
              19.815
              Release for non-8(a) procurement.
              19.816
              Exiting the 8(a) program.
            
            
              Subparts 19.9-19.12 [Reserved]
            
            
              Subpart 19.13—Historically Underutilized Business Zone (HUBZone) Program
              19.1301
              General.
              19.1302
              Applicability.
              19.1303
              Status as a HUBZone small business concern.
              19.1304
              Exclusions.
              19.1305
              HUBZone set-aside procedures.
              19.1306
              HUBZone sole source awards.
              19.1307
              Price evaluation preference for HUBZone small business concerns.
              19.1308
              Limitations on subcontracting and nonmanufacturer rule.
              19.1309
              Contract clauses.
            
            
              Subpart 19.14—Service-Disabled Veteran-Owned Small Business Procurement Program
              19.1401
              General.
              19.1402
              Applicability.
              19.1403
              Status as a service-disabled veteran-owned small business concern.
              19.1404
              Exclusions.
              19.1405
              Service-disabled veteran-owned small business set-aside procedures.
              19.1406
              Sole source awards to service-disabled veteran-owned small business concerns.
              19.1407
              Limitations on subcontracting and nonmanufacturer rule.
              19.1408
              Contract clause.
            
            
              Subpart 19.15—Women-Owned Small Business Program
              19.1500
              General.
              19.1501
              Definition.
              19.1502
              Applicability.
              19.1503
              Status.
              19.1504
              Exclusions
              19.1505
              Set-aside procedures.
              19.1506
              Women-Owned Small Business Program sole source awards.
              19.1507
              Limitations on subcontracting and nonmanufacturer rule.
              19.1508
              Contract clauses.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42240, Sept. 19, 1983, unless otherwise noted.
          
          
            19.000
            Scope of part.

            (a) This part implements the acquisition-related sections of the Small Business Act (15 U.S.C. 631, et seq.), applicable sections of the Armed Services Procurement Act (10 U.S.C. 2302, et seq.), 41 U.S.C. 3104, and Executive Order 12138, May 18, 1979. It covers—

            (1) The determination that a concern is eligible for participation in the programs identified in this part;
            
            (2) The respective roles of executive agencies and the Small Business Administration (SBA) in implementing the programs;
            (3) Setting acquisitions aside, in total or in part, for exclusive competitive participation by small business, 8(a) participants, HUBZone small business concerns, service-disabled veteran-owned small business concerns, and economically disadvantaged women-owned small business (EDWOSB) concerns and women-owned small business (WOSB) concerns eligible under the WOSB Program;
            (4) The certificate of competency program;
            (5) The subcontracting assistance program;
            (6) The “8(a)” business development program (hereafter referred to as 8(a) program), under which agencies contract with the SBA for goods or services to be furnished under a subcontract by a small disadvantaged business concern;
            (7) The use of a price evaluation preference for HUBZone small business concerns;
            (8) The use of veteran-owned small business concerns;
            (9) Sole source awards to HUBZone small business concerns, service-disabled veteran-owned small business concerns, and EDWOSB concerns and WOSB concerns eligible under the WOSB Program; and
            (10) The use of reserves.
            (b) This part, except for subpart 19.6, applies only in the United States or its outlying areas. Subpart 19.6 applies worldwide.
            [48 FR 42240, Sept. 19, 1983, as amended at 59 FR 64785, Dec. 15, 1994; 59 FR 67036, Dec. 28, 1994; 63 FR 35721, June 30, 1998; 63 FR 36122, July 1, 1998; 63 FR 70268, Dec. 18, 1998; 64 FR 10536, Mar. 4, 1999; 65 FR 60544, Oct. 11, 2000; 68 FR 28081, May 22, 2003; 69 FR 25276, May 5, 2004; 71 FR 220, Jan. 3, 2006; 75 FR 77729, Dec. 13, 2010; 76 FR 18309, Apr. 1, 2011; 79 FR 24202, Apr. 29, 2014; 79 FR 61750, Oct. 14, 2014; 80 FR 81890, Dec. 31, 2015; 82 FR 4726, Jan. 13, 2017; 85 FR 11757, Feb. 27, 2020]
          
          
            19.001
            Definitions.
            As used in this part—
            
              Concern means any business entity organized for profit (even if its ownership is in the hands of a nonprofit entity) with a place of business located in the United States or its outlying areas and that makes a significant contribution to the U.S. economy through payment of taxes and/or use of American products, material and/or labor, etc. “Concern” includes but is not limited to an individual, partnership, corporation, joint venture, association, or cooperative. For more information, see 13 CFR 121.105.
            
              Fair market price means a price based on reasonable costs under normal competitive conditions and not on lowest possible cost (see 19.202-6).
            
              Industry means all concerns primarily engaged in similar lines of activity, as listed and described in the North American Industry Classification system (NAICS) manual.
            
              Nonmanufacturer means a concern that furnishes a product it did not manufacture or produce (see 13 CFR 121.406).
            [51 FR 2650, Jan. 17, 1986]
            
              Editorial Note:
              For Federal Register citations affecting section 19.001, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            Subpart 19.1—Size Standards
            
              19.101
              Definitions.
              As used in this subpart—
              
                Affiliates means business concerns, one of whom directly or indirectly controls or has the power to control the others, or a third party or parties control or have the power to control the others. In determining whether affiliation exists, consideration is given to all appropriate factors including common ownership, common management, and contractual relationships. SBA determines affiliation based on the factors set forth at 13 CFR 121.103.
              
                Annual receipts. (1) Annual receipts of a concern which has been in business for 3 or more complete fiscal years means the annual average gross revenue of the concern taken for the last 3 fiscal years. For the purpose of this definition, gross revenue of the concern includes revenues from sales of products and services, interest, rents, fees, commissions and/or whatever other sources derived, but less returns and allowances, sales of fixed assets, interaffiliate transactions between a concern and its domestic and foreign affiliates, and taxes collected for remittance (and if due, remitted) to a third party. Such revenues shall be measured as entered on the regular books of account of the concern whether on a cash, accrual, or other basis of accounting acceptable to the U.S. Treasury Department for the purpose of supporting Federal income tax returns, except when a change in accounting method from cash to accrual or accrual to cash has taken place during such 3-year period, or when the completed contract method has been used.
              (i) In any case of a change in accounting method from cash to accrual or accrual to cash, revenues for such 3-year period shall, prior to the calculation of the annual average, be restated to the accrual method. In any case, where the completed contract method has been used to account for revenues in such 3-year period, revenues must be restated on an accrual basis using the percentage of completion method.

              (ii) In the case of a concern which does not keep regular books of accounts, but which is subject to U.S. Federal income taxation, annual receipts shall be measured as reported, or to be reported to the U.S. Treasury Department, Internal Revenue Service, for Federal income tax purposes, except that any return based on a change in accounting method or on the completed contract method of accounting must be restated as provided for in the preceding paragraphs.
              (2) Annual receipts of a concern that has been in business for less than 3 complete fiscal years means its total receipts for the period it has been in business, divided by the number of weeks including fractions of a week that it has been in business, and multiplied by 52. In calculating total receipts, the definitions and adjustments related to a change of accounting method and the completed contract method of paragraph (1) of this definition, are applicable.
              
                Number of employees is a measure of the average employment of a business concern and means its average employment, including the employees of its domestic and foreign affiliates, based on the number of persons employed on a full-time, part-time, temporary, or other basis during each of the pay periods of the preceding 12 months. If a business has not been in existence for 12 months, number of employees means the average employment of such concern and its affiliates during the period that such concern has been in existence based on the number of persons employed during each of the pay periods of the period that such concern has been in business. If a business has acquired an affiliate during the applicable 12-month period, it is necessary, in computing the applicant's number of employees, to include the affiliate's number of employees during the entire period, rather than only its employees during the period in which it has been an affiliate. The employees of a former affiliate are not included, even if such concern had been an affiliate during a portion of the period.
              [51 FR 2650, Jan. 17, 1986, as amended at 64 FR 32743, June 17, 1999; 64 FR 72444, Dec. 27, 1999; 65 FR 46055, July 26, 2000; 66 FR 2129, Jan. 10, 2001; 68 FR 28081, May 22, 2003; 75 FR 77729, Dec. 13, 2010; 84 FR 47864, Sept. 10, 2019]
            
            
              19.102
              Small business size standards and North American Industry Classification System codes.
              (a) Locating size standards and North American Industry Classification System codes. (1) SBA establishes small business size standards on an industry-by-industry basis. Small business size standards and corresponding North American Industry Classification System (NAICS) codes are provided at 13 CFR 121.201. They are also available at https://www.sba.gov/document/support—table-size-standards”.

              (2) NAICS codes are updated by the Office of Management and Budget through its Economic Classification Policy Committee every five years. New NAICS codes are not available for use in Federal contracting until SBA publishes corresponding size standards. NAICS codes are available from the U.S. Census Bureau at https://www.census.gov/eos/www/naics/.
              (b) Determining the appropriate NAICS codes for the solicitation. (1) Unless required to do otherwise by paragraph (b)(2)(ii)(B) of this section, contracting officers shall assign one NAICS code and corresponding size standard to all solicitations, contracts, and task and delivery orders. The contracting officer shall determine the appropriate NAICS code by classifying the product or service being acquired in the one industry that best describes the principal purpose of the supply or service being acquired. Primary consideration is given to the industry descriptions in the U.S. NAICS Manual, the product or service descriptions in the solicitation, the relative value and importance of the components of the requirement making up the end item being procured, and the function of the goods or services being purchased. A procurement is usually classified according to the component that accounts for the greatest percentage of contract value.
              (2)(i) For solicitations issued on or before October 1, 2022, that will result in multiple-award contracts, the contracting officer shall assign a NAICS code in accordance with paragraph (b)(1) of this section.
              (ii) For solicitations issued after October 1, 2022, that will result in multiple-award contracts, the contracting officer shall—
              (A) Assign a single NAICS code (and corresponding size standard) that best describes the principal purpose of both the acquisition and each subsequent order; or
              (B) Divide the acquisition into distinct portions or categories (e.g., line item numbers, Special Item Numbers, sectors, functional areas, or equivalent) and assign each portion or category a single NAICS code and size standard that best describes the principal purpose of the supplies or services to be acquired under that distinct portion or category.
              (3)(i) When placing orders under multiple-award contracts with a single NAICS code, the contracting officer shall assign the order the same NAICS code and corresponding size standard designated in the contract.
              (ii) When placing orders under multiple-award contracts with more than one NAICS code, the contracting officer shall assign the order the NAICS code and corresponding size standard designated in the contract for the distinct portion or category against which the order is placed. If an order covers multiple portions or categories, select the NAICS code and corresponding size standard designated in the contract for the distinct portion or category that best represents the principal purpose of the order.
              (4) The contracting officer's designation is final unless appealed in accordance with the procedures in 19.103.
              (c) Application of small business size standards to solicitations. (1) The contracting officer shall apply the size standard in effect on the date the solicitation is issued.
              (2) The contracting officer may amend the solicitation and use the new size standard if SBA amends the size standard and it becomes effective before the due date for receipt of initial offers.
              [85 FR 11757, Feb. 27, 2020, as amended at 85 FR 27101, May 6, 2020]
            
            
              19.103
              Appealing the contracting officer's North American Industry Classification System code and size standard determination.
              (a) The contracting officer's determination is final unless appealed as follows:
              (1) An appeal of a contracting officer's NAICS code designation and the applicable size standard shall be served and filed within 10 calendar days after the issuance of the initial solicitation or any amendment affecting the NAICS code or size standard. However, SBA may file a NAICS code appeal at any time before offers are due.
              (2) Appeals of a contracting officer's NAICS code designation or applicable size standard may be filed with SBA's Office of Hearings and Appeals (OHA) by—
              (i) Any person adversely affected by a NAICS code designation or applicable size standard. However, with respect to a particular sole source 8(a) contract, only the SBA Associate Administrator for Business Development may appeal a NAICS code designation; or
              (ii) The Associate or Assistant Director for the SBA program involved, through SBA's Office of General Counsel.

              (3) Contracting officers shall advise the public, by amendment to the solicitation, of the existence of a NAICS code appeal (see 5.102(a)(1)). Such notices shall include the procedures and the deadline for interested parties to file and serve arguments concerning the appeal.
              (4) SBA's OHA will dismiss summarily an untimely NAICS code appeal.
              (5) NAICS code appeals are filed in accordance with 13 CFR 121.1103.
              (6) Upon receipt of a NAICS code appeal, OHA will notify the contracting officer by a notice and order of the date OHA received the appeal, the docket number, and the Administrative Judge assigned to the case. The contracting officer's response to the appeal, if any, shall include argument and evidence (see 13 CFR part 134), and shall be received by OHA within 15 calendar days from the date of the docketing notice and order, unless otherwise specified by the Administrative Judge. Upon receipt of OHA's docketing notice and order, the contracting officer shall withhold award, unless withholding award is not in the best interests of the Government, and immediately send to OHA an electronic link to or a paper copy of both the original solicitation and all amendments relating to the NAICS code appeal. The contracting officer shall inform OHA of any amendments, actions, or developments concerning the procurement in question.
              (7) After close of record, OHA will issue a decision and inform the contracting officer. If OHA's decision is received by the contracting officer before the date the offers are due, the decision shall be final and the solicitation shall be amended to reflect the decision, if appropriate. OHA's decision received after the due date of the initial offers shall not apply to the pending solicitation but shall apply to future solicitations of the same products or services.
              (b) SBA's regulations concerning appeals of NAICS code designations are located at 13 CFR 121.1102 to 121.1103 and 13 CFR part 134.
              [85 FR 11758, Feb. 27, 2020]
            
          
          
            Subpart 19.2—Policies
            
              19.201
              General policy.
              (a) It is the policy of the Government to provide maximum practicable opportunities in its acquisitions to small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns. Such concerns must also have the maximum practicable opportunity to participate as subcontractors in the contracts awarded by any executive agency, consistent with efficient contract performance. The Small Business Administration (SBA) counsels and assists small business concerns and assists contracting personnel to ensure that a fair proportion of contracts for supplies and services is placed with small business.
              (b) Heads of contracting activities are responsible for effectively implementing the small business programs within their activities, including achieving program goals. They are to ensure that contracting and technical personnel maintain knowledge of small business program requirements and take all reasonable action to increase participation in their activities' contracting processes by these businesses.
              (c) The Small Business Act requires each agency with contracting authority to establish an Office of Small and Disadvantaged Business Utilization (see section 15(k) of the Small Business Act). For the Department of Defense, in accordance with section 904 of Public Law 109-163 (10 U.S.C. 144 note), the Office of Small and Disadvantaged Business Utilization has been redesignated as the Office of Small Business Programs. Management of the office is the responsibility of an officer or employee of the agency who, in carrying out the purposes of the Act—
              (1) Is known as the Director of the Office of Small and Disadvantaged Business Utilization, or for the Department of Defense, the Director of the Office of Small Business Programs;
              (2) Is appointed by the agency head;
              (3) Is responsible to and reports directly to the agency head or the deputy to the agency head (except that for the Department of Defense, the Director of the Office of Small Business Programs reports to the Secretary or the Secretary's designee);

              (4) Is responsible for the agency carrying out the functions and duties in sections 8, 15, 31, 36, and 44 of the Small Business Act;
              (5) Works with the SBA procurement center representative (PCR) (or, if a PCR is not assigned, see 19.402(a)) to identify proposed solicitations that involve bundling and work with the agency acquisition officials and SBA to revise the acquisition strategies for such proposed solicitations to increase the probability of participation by small businesses;
              (6) Assists small business concerns in obtaining payments under their contracts, late payment interest penalties, or information on contractual payment provisions;
              (7) Has supervisory authority over agency personnel to the extent that their functions and duties relate to sections 8, 15, 31, 36, and 44 of the Small Business Act;
              (8) Assigns a small business technical advisor to each contracting activity within the agency to which the SBA has assigned a representative (see 19.402)—
              (i) Who is a full-time employee of the contracting activity, well qualified, technically trained, and familiar with the supplies or services contracted for by the activity; and
              (ii) Whose principal duty is to assist the SBA's assigned representative in performing functions and duties relating to sections 8, 15, 31, 36, and 44 of the Small Business Act;
              (9) Cooperates and consults on a regular basis with the SBA in carrying out the agency's functions and duties in sections 8, 15, 31, 36, and 44 of the Small Business Act;
              (10) Makes recommendations in accordance with agency procedures as to whether a particular acquisition should be awarded under subpart 19.5 as a small business set-aside, under subpart 19.8 as a section 8(a) award, under subpart 19.13 as a HUBZone set-aside, under subpart 19.14 as a service-disabled veteran-owned small business set-aside, or under subpart 19.15 as a set-aside for economically disadvantaged women-owned small business (EDWOSB) concerns or women-owned small business (WOSB) concerns eligible under the WOSB Program;
              (11) Conducts annual reviews to assess the—
              (i) Extent to which small businesses are receiving a fair share of Federal procurements, including contract opportunities under the programs administered under the Small Business Act;
              (ii) Adequacy of consolidated or bundled contract documentation and justifications; and
              (iii) Actions taken to mitigate the effects of necessary and justified consolidation or bundling on small businesses;
              (12) Provides a copy of the assessment made under paragraph (c)(11) of this section to the Agency Head and SBA Administrator;
              (13) Provides to the chief acquisition officer and senior procurement executive advice and comments on acquisition strategies, market research, and justifications related to consolidation of contract requirements;
              (14) When notified by a small business concern prior to the award of a contract that the small business concern believes that a solicitation, request for proposal, or request for quotation unduly restricts the ability of the small business concern to compete for the award—
              (i) Submits the notification by the small business concern to the contracting officer and, if necessary, recommends ways in which the solicitation, request for proposal, or request for quotation may be altered to increase the opportunity for competition; and
              (ii) Informs the advocate for competition of such agency (as established under 41 U.S.C 1705 or 10 U.S.C. 2318) of such notification;
              (15) Ensures agency purchases using the Governmentwide purchase card that are greater than the micro-purchase threshold and less than the simplified acquisition threshold were made in compliance with the Small Business Act and were properly recorded in accordance with subpart 4.6 in the Federal Procurement Data System;
              (16) Assists small business contractors and subcontractors in finding resources for education and training on compliance with contracting regulations;

              (17) Reviews all subcontracting plans required by 19.702(a) to ensure the plan provides maximum practicable opportunity for small business concerns to participate in the performance of the contract; and
              (18) Performs other duties listed at 15 U.S.C. 644(k).
              (d) Small business specialists shall be appointed and act in accordance with agency regulations.
              (1) The contracting activity shall coordinate with the small business specialist as early in the acquisition planning process as practicable, but no later than 30 days before the issuance of a solicitation, or prior to placing an order without a solicitation when the acquisition meets the dollar thresholds set forth at 7.107-4(a)(1). See also 7.104(d).
              (2) The small business specialist shall notify the agency's Director of the Office of Small and Disadvantaged Business Utilization, and for the Department of Defense, the Director of the Office of Small Business Programs, when the criteria relating to substantial bundling at 7.107-4(a)(1) are met.
              (3) The small business specialist shall coordinate with the contracting activity and the SBA PCR on all determinations and findings required by 7.107 for consolidation or bundling of contract requirements.
              [48 FR 42240, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 19.201, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              19.202
              Specific policies.
              In order to further the policy in 19.201(a), contracting officers shall comply with the specific policies listed in this section and shall consider recommendations of the agency Director of the Office of Small and Disadvantaged Business Utilization, or for the Department of Defense, the Director of the Office of Small Business Programs, or the Director's designee, as to whether a particular acquisition should be awarded under subpart 19.5, 19.8, 19.13, 19.14, or 19.15. Agencies shall establish procedures including dollar thresholds for review of acquisitions by the Director or the Director's designee for the purpose of making these recommendations. The contracting officer shall document the contract file whenever the Director's recommendations are not accepted, in accordance with 19.506.
              [85 FR 11758, Feb. 27, 2020]
            
            
              19.202-1
              Encouraging small business participation in acquisitions.
              Small business concerns shall be afforded an equitable opportunity to compete for all contracts that they can perform to the extent consistent with the Government's interest. When applicable, the contracting officer shall take the following actions:
              (a) Divide proposed acquisitions of supplies and services (except construction) into reasonably small lots (not less than economic production runs) to permit offers on quantities less than the total requirement.
              (b) Plan acquisitions such that, if practicable, more than one small business concern may perform the work, if the work exceeds the amount for which a surety may be guaranteed by SBA against loss under 15 U.S.C. 694b.
              (c) Ensure that delivery schedules are established on a realistic basis that will encourage small business participation to the extent consistent with the actual requirements of the Government.
              (d) Encourage prime contractors to subcontract with small business concerns (see subpart 19.7).
              (e)(1) Provide a copy of the proposed acquisition package and other reasonably obtainable information related to the acquisition to the SBA PCR (or, if a PCR is not assigned, see 19.402(a)) at least 30 days prior to the issuance of the solicitation if—
              (i) The proposed acquisition is for supplies or services currently being provided by a small business and the proposed acquisition is of a quantity or estimated dollar value, the magnitude of which makes it unlikely that small businesses can compete for the prime contract;
              (ii) The proposed acquisition is for construction and seeks to package or consolidate discrete construction projects and the magnitude of this consolidation makes it unlikely that small businesses can compete for the prime contract; or

              (iii) The proposed acquisition is for a consolidated or bundled requirement. (See 7.107-5(a) for mandatory 30-day notice requirement to incumbent small business concerns.) The contracting officer shall provide all information relative to the justification for the consolidation or bundling, including the acquisition plan or strategy, and if the acquisition involves substantial bundling, the information identified in 7.107-4. The contracting officer shall also provide the same information to the agency Office of Small and Disadvantaged Business Utilization.
              (2) Provide a statement explaining why the—
              (i) Proposed acquisition cannot be divided into reasonably small lots (not less than economic production runs) to permit offers on quantities less than the total requirement;
              (ii) Delivery schedules cannot be established on a realistic basis that will encourage small business participation to the extent consistent with the actual requirements of the Government;
              (iii) Proposed acquisition cannot be structured so as to make it likely that small businesses can compete for the prime contract;
              (iv) Consolidated construction project cannot be acquired as separate discrete projects; or
              (v) Consolidation or bundling is necessary and justified.
              (3) Process the 30-day notification concurrently with other processing steps required prior to the issuance of the solicitation.
              (4) If the contracting officer rejects the SBA PCR's recommendation made in accordance with 19.402(c)(2), document the basis for the rejection and notify the SBA PCR in accordance with 19.502-8.
              [48 FR 42240, Sept. 19, 1983, as amended at 56 FR 67132, Dec. 27, 1991; 57 FR 60581, Dec. 21, 1992; 64 FR 72444, Dec. 27, 1999; 65 FR 46055, July 26, 2000; 68 FR 60006, Oct. 20, 2003; 71 FR 36925, June 28, 2006; 81 FR 67773, Sept. 30, 2016; 85 FR 11758, Feb. 27, 2020]
            
            
              19.202-2
              Locating small business sources.
              The contracting officer shall, to the extent practicable, encourage maximum participation by small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns in acquisitions by taking the following actions:
              (a) Before issuing solicitations, make every reasonable effort to find additional small business concerns (see 10.002(b)(2)). This effort should include contacting the agency small business specialist and SBA PCR (or, if a PCR is not assigned, see 19.402(a)).
              (b) Publicize solicitations and contract awards through the Governmentwide point of entry (see subparts 5.2 and 5.3).
              [48 FR 42240, Sept. 19, 1983, as amended at 63 FR 70268, Dec. 18, 1998; 65 FR 60544, Oct. 11, 2000; 66 FR 27413, May 16, 2001; 68 FR 43856, July 24, 2003; 71 FR 36925, June 28, 2006; 85 FR 11759, Feb. 27, 2020]
            
            
              19.202-3
              Equal low bids.
              In the event of equal low bids (see 14.408-6), awards shall be made first to small business concerns which are also labor surplus area concerns, and second to small business concerns which are not also labor surplus area concerns.
              [60 FR 48261, Sept. 18, 1995]
            
            
              19.202-4
              Solicitation.
              The contracting officer shall encourage maximum response to solicitations by small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns by taking the following actions:
              (a) Allow the maximum amount of time practicable for the submission of offers.
              (b) Furnish specifications, plans, and drawings with solicitations, or furnish information as to where they may be obtained or examined.

              (c) Provide to any small business concern, upon its request, a copy of solicitations with respect to any contract to be let, the name and telephone number of an agency contact to answer questions related to such prospective contract and adequate citations to each major Federal law or agency rule with which such business concern must comply in performing such contract other than laws or agency rules with which the small business must comply when doing business with other than the Government.
              [48 FR 42240, Sept. 19, 1983, as amended at 63 FR 70268, Dec. 18, 1998; 65 FR 60544, Oct. 11, 2000; 68 FR 43856, July 24, 2003; 85 FR 11759, Feb. 27, 2020]
            
            
              19.202-5
              Data collection and reporting requirements.
              Agencies shall measure the extent of small business participation in their acquisition programs by taking the following actions:
              (a) Require each prospective contractor to represent whether it is a small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, women-owned small business, EDWOSB concern, or WOSB concern eligible under the WOSB Program (see the provision at 52.219-1, Small Business Program Representations).
              (b) Accurately measure the extent of participation by small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns in Government acquisitions in terms of the total value of contracts placed during each fiscal year, and report data to the SBA at the end of each fiscal year (see subpart 4.6).
              (c) When the contract includes the clause at 52.219-28, Post Award Small Business Program Rerepresentation, and the conditions in the clause for rerepresenting are met—

              (1) Require a contractor that represented itself as any of the small business concerns identified in 19.000(a)(3) prior to award of the contract to rerepresent its size and socioeconomic status (i.e., 8(a), small disadvantaged business, HUBZone small business, service-disabled veteran-owned small business, EDWOSB, or WOSB status); and
              (2) Permit a contractor that represented itself as other than a small business concern prior to award to rerepresent its size status.
              [48 FR 42240, Sept. 19, 1983, as amended at 60 FR 48261, Sept. 18, 1995; 63 FR 70268, Dec. 18, 1998; 65 FR 60544, Oct. 11, 2000; 72 FR 36854, July 5, 2007; 74 FR 11825, Mar. 19, 2009; 76 FR 18309, Apr. 1, 2011; 85 FR 11759, Feb. 27, 2020]
            
            
              19.202-6
              Determination of fair market price.
              (a) The fair market price shall be the price achieved in accordance with the reasonable price guidelines in 15.404-1(b) for—
              (1) Total and partial small business set-asides, and reserves (see subpart 19.5);
              (2) HUBZone set-asides (see subpart 19.13);
              (3) Contracts utilizing the price evaluation preference for HUBZone small business concerns (see subpart 19.13);

              (4) Service-disabled veteran-owned small business set-asides (see subpart 19.14).
              (5) Set-asides for EDWOSB concerns and WOSB concerns eligible under the WOSB Program (see subpart 19.15).
              (b) For 8(a) contracts, both with respect to meeting the requirement at 19.806(b) and in order to accurately estimate the current fair market price, contracting officers shall follow the procedures at 19.807.
              [52 FR 38189, Oct. 14, 1987, as amended at 53 FR 43390, Oct. 26, 1988; 54 FR 46005, Oct. 31, 1989; 62 FR 51270, Sept. 30, 1997; 63 FR 35722, June 30, 1998; 63 FR 70268, Dec. 18, 1998; 69 FR 25276, May 5, 2004; 76 FR 18309, Apr. 1, 2011; 79 FR 61750, Oct. 14, 2014; 85 FR 11759, Feb. 27, 2020]
            
            
              19.203
              Relationship among small business programs.
              (a) There is no order of precedence among the 8(a) Program (subpart 19.8), HUBZone Program (subpart 19.13), Service-Disabled Veteran-Owned Small Business (SDVOSB) Procurement Program (subpart 19.14), or the Women-Owned Small Business (WOSB) Program (subpart 19.15).
              (b) At or below the simplified acquisition threshold. For acquisitions of supplies or services that have an anticipated dollar value above the micro-purchase threshold, but at or below the simplified acquisition threshold, the requirement at 19.502-2(a) to set aside acquisitions for small business concerns does not preclude the contracting officer from awarding a contract to a small business under the 8(a) Program, HUBZone Program, SDVOSB Program, or WOSB Program.
              (c) Above the simplified acquisition threshold. For acquisitions of supplies or services that have an anticipated dollar value exceeding the simplified acquisition threshold definition at 2.101, the contracting officer shall first consider an acquisition for the small business socioeconomic contracting programs (i.e., 8(a), HUBZone, SDVOSB, or WOSB programs) before considering a small business set-aside (see 19.502-2(b)). However, if a requirement has been accepted by the SBA under the 8(a) Program, it must remain in the 8(a) Program unless the SBA agrees to its release in accordance with 13 CFR parts 124, 125, and 126.
              (d) In determining which socioeconomic program to use for an acquisition, the contracting officer should consider, at a minimum—
              (1) Results of market research that was done to determine if there are socioeconomic firms capable of satisfying the agency's requirement; and
              (2) Agency progress in fulfilling its small business goals.

              (e) Small business set-asides have priority over acquisitions using full and open competition. See requirements for establishing a small business set-aside at subpart 19.5.
              [75 FR 14567, Mar. 16, 2011, as amended at 76 FR 18309, Apr. 1, 2011; 77 FR 12932, Mar. 2, 2012; 80 FR 38298, July 2, 2015; 81 FR 30439, May 16, 2016; 82 FR 4717, Jan. 13, 2017; 85 FR 11759, Feb. 27, 2020; 85 FR 27090, May 6, 2020]
            
          
          
            Subpart 19.3—Determination of Small Business Size and Status for Small Business Programs
            
              19.301
              Representations and rerepresentations.
            
            
              19.301-1
              Representation by the offeror.
              (a) To be eligible for award as a small business concern identified in 19.000(a)(3), an offeror is required to represent in good faith—
              (1)(i) That it meets the small business size standard corresponding to the North American Industry Classification System (NAICS) code identified in the solicitation; or
              (ii) For a multiple-award contract where there is more than one NAICS code assigned, that it meets the small business size standard for each distinct portion or category (e.g., line item numbers, Special Item Numbers (SINs), sectors, functional areas, or the equivalent) for which it submits an offer. If the small business concern submits an offer for the entire multiple-award contract, it must meet the size standard for each distinct portion or category (e.g., line item number, SIN, sector, functional area, or equivalent); and
              (2) The Small Business Administration (SBA) has not issued a written determination stating otherwise pursuant to 13 CFR 121.1009.
              (b) An offeror is required to represent its size and socioeconomic status in writing to the contracting officer at the time of initial offer, including offers for—
              (1) Basic ordering agreements (see 16.703); and
              (2) Blanket purchase agreements (BPAs) issued pursuant to part 13.
              (c) To be eligible for an award of an order under a basic ordering agreement or a BPA issued pursuant to part 13 as a small business concern identified in 19.000(a)(3), the offeror must be a small business concern identified in 19.000(a)(3) at the time of award of the order.
              (d) To be eligible for an award under the HUBZone Program (see subpart 19.13), a HUBZone small business concern must be a HUBZone small business concern both at the time of initial offer and at the time of contract award.
              (e) Multiple-award contract representations:
              (1) A business that represents as a small business concern at the time of its initial offer for the contract is considered a small business concern for each order issued under the contract (but see 19.301-2 for rerepresentations).
              (2) A business that represents as a small business concern at the time of its initial offer for a distinct portion or category as set forth in paragraph (a)(1)(ii) is considered a small business concern for each order issued under that distinct portion or category (but see 19.301-2 for rerepresentations).

              (f) The contracting officer shall accept an offeror's representation in a specific bid or proposal that it is a small business unless (1) another offeror or interested party challenges the concern's small business representation or (2) the contracting officer has a reason to question the representation. Challenges of and questions concerning a specific representation shall be referred to the SBA in accordance with 19.302.
              (g) An offeror's representation that it is a small business is not binding on the SBA. If an offeror's small business status is challenged, the SBA will evaluate the status of the concern and make a determination, which will be binding on the contracting officer, as to whether the offeror is a small business. A concern cannot become eligible for a specific award by taking action to meet the definition of a small business concern after the SBA has determined that it is not a small business.
              (h) If the SBA determines that the status of a concern as a small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, or women-owned small business has been misrepresented in order to obtain a set-aside contract, an 8(a) subcontract, a subcontract that is to be included as part or all of a goal contained in a subcontracting plan, or a prime or subcontract to be awarded as a result, or in furtherance of any other provision of Federal law that specifically references Section 8(d) of the Small Business Act for a definition of program eligibility, the SBA may take action as specified in Sections 16(a) or 16(d) of the Act. If the SBA declines to take action, the agency may initiate the process. The SBA's regulations on penalties for misrepresentations and false statements are contained in 13 CFR 121.108 for small business, 13 CFR 124.501 for 8(a) small business, 13 CFR 124.1004 for small disadvantaged business, 13 CFR 125.29 for veteran or service-disabled veteran-owned small business, 13 CFR 126.900 for HUBZone small business, and 13 CFR 127.700 for economically disadvantaged women-owned small business concerns and women-owned small business (WOSB) concerns eligible under the WOSB Program.
              [48 FR 42240, Sept. 19, 1983, as amended at 55 FR 3882, Feb. 5, 1990; 60 FR 48261, Sept. 18, 1995; 62 FR 236, Jan. 2, 1997; 63 FR 70268, Dec. 18, 1998; 65 FR 60545, Oct. 11, 2000; 69 FR 25276, May 5, 2004. Redesignated at 72 FR 36855, July 5, 2007; 75 FR 77738, Dec. 13, 2010; 76 FR 18309, Apr. 1, 2011; 85 FR 11759, Feb. 27, 2020]
            
            
              19.301-2
              Rerepresentation by a contractor that represented itself as a small business concern.
              (a) Definition. As used in this subsection—
              
                Long-term contract means a contract of more than five years in duration, including options. However, the term does not include contracts that exceed five years in duration because the period of performance has been extended for a cumulative period not to exceed six months under the clause at 52.217-8, Option to Extend Services, or other appropriate authority.
              (b) A contractor that represented itself as any of the small business concerns identified in 19.000(a)(3) before contract award is required to rerepresent its size and socioeconomic status—
              (1) For the NAICS code(s) in the contract—
              (i) Within 30 days after execution of a novation agreement or within 30 days after modification of the contract to include the clause at 52.219-28, Post-Award Small Business Program Rerepresentation, if the novation agreement was executed prior to inclusion of this clause in the contract;
              (ii) Within 30 days after a merger or acquisition (whether the contractor acquires or is acquired by another company) of the contractor that does not require novation or within 30 days after modification of the contract to include the clause at 52.219-28, Post-Award Small Business Program Rerepresentation, if the merger or acquisition occurred prior to inclusion of this clause in the contract;
              (iii) For long-term contracts—
              (A) Within 60 to 120 days prior to the end of the fifth year of the contract; and

              (B) Within 60 to 120 days prior to the date specified in the contract for exercising any option thereafter; or
              
              (2) For the NAICS code assigned to an order under a multiple-award contract, if the contracting officer requires contractors to rerepresent their size and socioeconomic status for that order.
              (c) A contractor is required to rerepresent its size status in accordance with the size standard in effect at the time of its rerepresentation that corresponds to the NAICS code that was initially assigned to the contract. For multiple-award contracts where there is more than one NAICS code assigned, the contractor is required to rerepresent its size status for each NAICS code assigned to the contract.
              (d)(1) Contract rerepresentation. After a contractor rerepresents for a contract that it no longer qualifies as a small business concern identified in 19.000(a)(3) in accordance with 52.219-28, the agency may no longer include the value of options exercised, modifications issued, orders issued, or purchases made under BPAs on that contract in its small business prime contracting goal achievements. When a contractor's rerepresentation for a contract qualifies it as a different small business concern identified in 19.000(a)(3) than what it represented for award, the agency may include the value of options exercised, modifications issued, orders issued, or purchases made under BPAs on that contract in its small business prime contracting goal achievements, consistent with the rerepresentation. Agencies should issue a modification to the contract capturing the rerepresentation and report it to FPDS within 30 days after notification of the rerepresentation.
              (2) Rerepresentation for a task or delivery order. (i) When a contractor rerepresents for an order that it no longer qualifies as a small business concern identified in 19.000(a)(3), the agency cannot include the value of the order in its small business prime contracting goal achievements. When a contractor's rerepresentation for an order qualifies it as a different small business concern identified in 19.000(a)(3) than what it represented for contract award, the agency can include the value of the order in its small business prime contracting goal achievement, consistent with the rerepresentation.
              (ii) A rerepresentation for an order does not change the size or socioeconomic status representation for the contract.
              (e) A change in size status does not change the terms and conditions of the contract. However, the contracting officer may require a subcontracting plan for a contract containing 52.219-9, Small Business Subcontracting Plan, if a prime contractor's size status changes from small to other than small as a result of a size rerepresentation (see 19.705-2(b)(3)).
              [72 FR 36855, July 5, 2007, as amended at 74 FR 11825, Mar. 19, 2009; 81 FR 45843, July 14, 2016; 85 FR 11759, Feb. 27, 2020]
            
            
              19.301-3
              Rerepresentation by a contractor that represented itself as other than a small business concern.
              A contractor that represented itself as other than small before contract award may, but is not required to, rerepresent its size status when—
              (a) The conditions in 19.301-2(b) apply; and
              (b) The contractor qualifies as a small business concern under the applicable size standard in effect at the time of its rerepresentation.
              [72 FR 36855, July 5, 2007, as amended at 74 FR 11825, Mar. 19, 2009]
            
            
              19.302
              Protesting a small business representation or rerepresentation.
              (a)(1) The SBA regulations on small business size and size protests are found at 13 CFR part 121.
              (2) An offeror, the contracting officer, SBA, or another interested party may protest the small business representation of an offeror in a specific offer for a contract. However, for competitive 8(a) contracts, the filing of a protest is limited to an offeror, the contracting officer, or the SBA.

              (b) Any time after offers are received by the contracting officer, or in the case of bids, opened, the contracting officer may question the small business representation of any offeror in a specific offer by filing a contracting officer's protest (see paragraph (c) of this section).
              
              (c)(1) Any contracting officer who receives a protest, whether timely or not, or who, as the contracting officer, wishes to protest the small business representation of an offeror, or rerepresentation of a contractor, shall promptly forward the protest to the SBA Government Contracting Area Director at the Government Contracting Area Office serving the area in which the headquarters of the offeror is located.
              (2) The protest, or confirmation if the protest was initiated orally, shall be in writing and shall contain the basis for the protest with specific, detailed evidence to support the allegation that the offeror is not small. The SBA will dismiss any protest that does not contain specific grounds for the protest.
              (3) The protest shall include a referral letter written by the contracting officer with information pertaining to the solicitation. The referral letter must include the following information to allow SBA to determine timeliness and standing:
              (i) The protest and any accompanying materials.
              (ii) A copy of the size self-certification.
              (iii) Identification of the applicable size standard.
              (iv) A copy or an electronic link to the solicitation and any amendments.
              (v) The name, address, telephone number, email address, and fax number of the contracting officer.
              (vi) Identification of the bid opening date or the date of notification provided to unsuccessful offerors.
              (vii) The date the contracting officer received the protest.
              (viii) A complete address and point of contact for the protested concern.
              (d) In order to affect a specific solicitation, a protest must be timely. SBA's regulations on timeliness are contained in 13 CFR 121.1004. SBA's regulations on timeliness related to protests of disadvantaged status are contained in 13 CFR 124, Subpart B.
              (1) To be timely, a protest by any concern or other interested party must be received by the contracting officer (see (i) and (ii) of this section by the close of business of the fifth business day after bid opening (in sealed bid acquisitions) or receipt of the special notification from the contracting officer that identifies the apparently successful offeror (in negotiated acquisitions) (see 15.503(a)(2)).
              (i) A protest may be made orally if it is confirmed in writing and received by the contracting officer within the 5-day period or by letter postmarked no later than 1 business day after the oral protest.
              (ii) A protest may be made in writing if it is delivered to the contracting officer by hand, mail, facsimile, email, express or overnight delivery service.
              (2) Except as provided in paragraph (d)(4) of this section, a protest filed by the contracting officer or SBA is always considered timely whether filed before or after award.
              (3) A protest under a Multiple Award Schedule will be timely if received by SBA at any time prior to the expiration of the contract period, including renewals.
              (4) A protest filed before bid opening, or notification to offerors of the selection of the apparent successful offeror, will be dismissed as premature by SBA.
              (e) Upon receipt of a protest from or forwarded by the Contracting Office, the SBA will—
              (1) Notify the contracting officer and the protester of the date it was received, and that the size of the concern being challenged is under consideration by the SBA; and
              (2) Furnish to the concern whose representation is being protested a copy of the protest and a blank SBA Form 355, Application for Small Business Determination, by certified mail, return receipt requested.
              (f)(1) Within 15 business days after receipt of a protest or request for a formal size determination or within any extension of time granted by the contracting officer the SBA Area Office will determine the size status of the challenged concern. The SBA Area Office will notify the contracting officer, the protester, and the challenged concern of its decision by a verifiable means, which may include facsimile, electronic mail, or overnight delivery service.

              (2) Award may be made to a protested concern after the SBA Area Office has determined that either the protested concern is an eligible small business or has dismissed all protests against it.
              (3) If SBA's Office of Hearings and Appeals (OHA) subsequently overturns the Area Office's determination of eligibility or dismissal, and contract award has not been made, the contracting officer may apply the OHA decision to the procurement in question.
              (g)(1) After receiving a protest involving an offeror being considered for award, the contracting officer shall not award the contract until the SBA has made a size determination or 15 business days have expired since SBA's receipt of a protest, whichever occurs first; however, award shall not be withheld when the contracting officer determines in writing that an award must be made to protect the public interest.
              (2) If SBA has not made a determination within 15 business days, or within any extension of time granted by the contracting officer, the contracting officer may award the contract after determining in writing that there is an immediate need to award the contract and that waiting until SBA makes its determination will be disadvantageous to the Government.
              (3) SBA may, at its sole discretion, reopen a formal size determination to correct an error or mistake, if it is within the appeal period and no appeal has been filed with OHA or, a final decision has not been rendered by the SBA Area Office or OHA.
              (4) If a protest is received that challenges the small business status of an offeror not being considered for award, the contracting officer is not required to suspend contract action. The contracting officer shall forward the protest to the SBA (see paragraph (c)(1) of this section) with a notation that the concern is not being considered for award, and shall notify the protester of this action.
              (h) An appeal from an SBA size determination may be filed by any concern or other interested party whose protest of the small business representation of another concern has been denied by an SBA Government Contracting Area Director, any concern or other interested party that has been adversely affected by an SBA Government Contracting Area Director's decision, or the SBA Associate Administrator for the SBA program involved. The appeal must be filed with the Office of Hearings and Appeals, Small Business Administration, Suite 5900, 409 3rd Street, SW., Washington, DC 20416, within the time limits and in strict accordance with the procedures contained in Subpart C of 13 CFR part 134. It is within the discretion of the SBA Judge whether to accept an appeal from a size determination. If a post-award appeal is submitted to OHA within the time limits specified in Subpart C of 13 CFR part 134, the contracting officer shall consider suspending contract performance until an SBA Judge decides the appeal. SBA will inform the contracting officer of its ruling on the appeal. SBA's decision, if received before award, will apply to the pending acquisition. If the contracting officer has made a written determination in accordance with (g)(1) or (2) of this section, the contract has been awarded, the SBA rulings is received after award, and OHA finds the protested concern to be ineligible for award, the contracting officer shall terminate the contract unless termination is not in the best interests of the Government, in keeping with the circumstances described in the written determination. However, the contracting officer shall not exercise any options or award further task or delivery orders.
              (i) SBA will dismiss untimely protests. A protest that is not timely, even though received before award, shall be forwarded to the SBA Government Contracting Area Office (see paragraph (c)(1) of this section), with a notation on it that the protest is not timely. A protest received by a contracting officer after award of a contract shall be forwarded to the SBA Government Contracting Area Office with a notation that award has been made.

              (j) When a concern is found to be other than small under a protest concerning a size status rerepresentation made in accordance with the clause at 52.219-28, Post-Award Small Business Program Rerepresentation, a contracting officer may permit contract performance to continue, issue orders, or exercise option(s), because the contract remains a valid contract.
              [48 FR 42240, Sept. 19, 1983, as amended at 50 FR 1743, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 51 FR 2664, Jan. 17, 1986; 60 FR 42656, Aug. 16, 1995; 61 FR 69289, Dec. 31, 1996; 62 FR 44820, Aug. 22, 1997; 62 FR 51270, Sept. 30, 1997; 63 FR 9053, 9055, Feb. 23, 1998; 63 FR 35722, June 30, 1998; 64 FR 32743, June 17, 1999; 67 FR 13054, Mar. 20, 2002; 72 FR 36855, July 5, 2007; 79 FR 43582, July 25, 2014; 81 FR 83099, Nov. 18, 2016; 85 FR 11760, Feb. 27, 2020]
            
            
              19.303
              [Reserved]
            
            
              19.304
              Small disadvantaged business status.
              (a) The contracting officer may accept an offeror's representation that it is a small disadvantaged business concern (SDB) concern.
              (b) The provision at 52.219-1, Small Business Program Representations, or 52.212-3(c)(4), Offeror Representations and Certifications—Commercial Items, is used to collect SDB data.
              (c) A representation of SDB status on a Federal prime contract will be deemed a misrepresentation of SDB status if the firm does not meet the requirements of 13 CFR 124.1001(b).
              (d) Any person or entity that misrepresents a firm's status as an SDB concern in order to obtain a contracting opportunity in accordance with section 8(d) of the Small Business Act, (15 U.S.C. 637(d)) will be subject to the penalties imposed by section 16(d) of the Small Business Act, (15 U.S.C. 645(d)), as well as any other penalty authorized by law.
              [79 FR 61750, Oct. 14, 2014]
            
            
              19.305
              Reviews and protests of SDB status.
              This section applies to reviews and protests of a small business concern's SDB status as a prime contractor or subcontractor.
              (a) SBA may initiate the review of SDB status on any firm that has represented itself to be an SDB on a prime contract or subcontract to a Federal prime contract whenever it receives credible information calling into question the SDB status of the firm.
              (b) Requests for an SBA review of SDB status may be forwarded to the Small Business Administration, Assistant Administrator for SDBCE, 409 Third Street SW., Washington, DC 20416.
              (c) An SBA review of a subcontractor's SDB status differs from a formal protest. Protests of a small business concern's SDB status as a subcontractor are processed under 19.703(e). Protests of a concern's size as a prime contractor are processed under 19.302. Protests of a concern's size as a subcontractor are processed under 19.703(b).
              [79 FR 61750, Oct. 14, 2014, as amended at 81 FR 45843, July 14, 2016]
            
            
              19.306
              Protesting a firm's status as a HUBZone small business concern.
              (a) Definition. As used in this section—
              
                Interested party has the meaning given in 13 CFR 126.103.
              (b)(1) An offeror that is an interested party, the contracting officer, or the SBA may protest the apparently successful offeror's status as a qualified historically underutilized business zone (HUBZone) small business concern (see 13 CFR 126.800).
              (2) SBA's protest regulations are found in subpart H “Protests” at 13 CFR 126.800 through 126.805.
              (c) Protests relating to small business size status are subject to the procedures of 19.302. An interested party seeking to protest both the small business size and HUBZone status of an apparent successful offeror shall file two separate protests. Protests relating to small business size status for the acquisition and the HUBZone qualifying requirements will be processed concurrently by SBA.
              (d) All protests must be in writing and must state all specific grounds for the protest.
              (1) SBA will consider protests challenging the status of a concern if the protest presents evidence that—
              (i) The concern is not a qualified HUBZone small business concern as described at 13 CFR 126.103 and 13 CFR 126.200;
              (ii) The principal office is not located in a HUBZone; or
              (iii) At least 35 percent of the employees do not reside in a HUBZone.

              (2) Assertions that a protested concern is not a qualified HUBZone small business concern, without setting forth specific facts or allegations, will not be considered by SBA (see 13 CFR 126.801(b)).
              (e) Protest by an interested party. (1) An interested party shall submit its protest to the contracting officer—
              (i) For sealed bids—
              (A) By the close of business on the fifth business day after bid opening; or
              (B) By the close of business on the fifth business day from the date of identification of the apparent successful offeror, if the price evaluation preference was not applied at the time of bid opening; or
              (ii) For negotiated acquisitions, by the close of business on the fifth business day after notification by the contracting officer of the apparently successful offeror.
              (2) Any protest received after the designated time limits is untimely, unless it is from the contracting officer or SBA.
              (f)(1) The contracting officer shall forward all protests to SBA. The protests are to be submitted to the Director, HUBZone Program, U.S. Small Business Administration, 409 Third Street SW., Washington, DC 20416 or by fax to 202-205-7167, Attn: HUBZone Small Business Status Protest.
              (2) The protest shall include a referral letter written by the contracting officer with information pertaining to the solicitation. The referral letter must include the following information to allow SBA to determine timeliness and standing:
              (i) The solicitation number (or an electronic link to or a paper copy of the solicitation).
              (ii) The name, address, telephone number, fax number, and email address, of the contracting officer.
              (iii) The type of HUBZone contract.
              (iv) Whether the procurement was conducted using full and open competition with a HUBZone price evaluation preference, and whether the protester's opportunity for award was affected by the preference.
              (v) If a HUBZone set-aside, whether the protester submitted an offer.
              (vi) Whether the protested concern was the apparent successful offeror.
              (vii) Whether the procurement was conducted using sealed bid or negotiated procedures.
              (viii) The bid opening date, if applicable. If a price evaluation preference was applied after the bid opening date, also provide the date of identification of the apparent successful offeror.
              (ix) The date the contracting officer received the protest.
              (x) Whether a contract has been awarded.
              (g) SBA will notify the protester and the contracting officer of the date SBA received the protest.
              (h) Before SBA decision. (1) After receiving a protest involving the apparent successful offeror's status as a HUBZone small business concern, the contracting officer shall either—
              (i) Withhold award of the contract until SBA determines the status of the protested concern; or
              (ii) Award the contract after receipt of the protest but before SBA issues its decision if the contracting officer determines in writing that an award must be made to protect the public interest.
              (2) SBA will determine the merits of the status protest within 15 business days after receipt of a protest, or within any extension of time granted by the contracting officer.
              (3) If SBA does not issue its determination within 15 business days, or within any extension of time granted, the contracting officer may award the contract after determining in writing that there is an immediate need to award the contract and that waiting until SBA makes its determination will be disadvantageous to the Government. This determination shall be provided to the SBA's HUBZone Program Director.
              (i) After SBA decision. The HUBZone Program Director will notify the contracting officer, the protester, and the protested concern of the SBA determination. The determination is effective immediately and is final unless overturned on appeal by SBA's Associate Administrator, Office of Government Contracting and Business Development (AA/GCBD).

              (1) If the contracting officer has withheld contract award and SBA has determined that the protested concern is an eligible HUBZone or dismissed all protests against the protested concern, the contracting officer may award the contract to the protested concern. If AA/GCBD subsequently overturns the decision of the HUBZone Program Director, the contracting officer may apply the AA/GCBD decision to the procurement in question.
              (2) If the contracting officer has withheld award and the HUBZone Program Director has determined that the protested concern is ineligible, and a timely AA/GCBD appeal has not been filed, then the contracting officer shall not award the contract to the protested concern.
              (3) If the contracting officer has made a written determination in accordance with (h)(1)(ii) or (h)(3) of this section, awarded the contract, and the HUBZone Program Director's ruling sustaining the protest is received after award—
              (i) The contracting officer shall terminate the contract, unless the contracting officer has made a written determination that termination is not in the best interests of the Government. However, the contracting officer shall not exercise any options or award further task or delivery orders under the contract;
              (ii) The contracting officer shall update the Federal Procurement Data System to reflect the final decision of the HUBZone Program Director if no appeal is filed; and
              (iii) The concern's designation as a certified HUBZone small business concern will be removed by SBA from the Dynamic Small Business Database. The concern shall not submit an offer as a HUBZone small business concern, until SBA issues a decision that the ineligibility is resolved.
              (4) If the contracting officer has made a written determination in accordance with (h)(1)(ii) or (h)(3) of this section, awarded the contract, SBA has sustained the protest and determined that the concern is not a HUBZone small business, and a timely AA/GCBD appeal has been filed, then the contracting officer shall consider whether performance can be suspended until an AA/GCBD decision is rendered.
              (5) If AA/GCBD affirms the decision of the HUBZone Program Director, finding the protested concern is ineligible, and contract award has occurred—
              (i) The contracting officer shall terminate the contract, unless the contracting officer has made a written determination that termination is not in the best interest of the Government. However, the contracting officer shall not exercise any options or award further task or delivery orders.
              (ii) The contracting officer shall update the FPDS to reflect the AA/GCBD decision; and
              (iii) The SBA will remove the concern's designation as a certified HUBZone small business concern. The concern shall not submit an offer as a HUBZone small business concern until SBA issues a decision that the ineligibility is resolved or AA/GCBD finds the concern is eligible on appeal.
              (6) A concern found to be ineligible during a HUBZone status protest is precluded from applying for HUBZone certification for 90 calendar days from the date of the SBA final decision.
              (j) Appeals of HUBZone status determinations. The protested HUBZone small business concern, the protester, or the contracting officer may file appeals of protest determinations with SBA's AA/GC&BD. The AA/GC&BD must receive the appeal no later than 5 business days after the date of receipt of the protest determination. SBA will dismiss any untimely appeal.
              (k) The appeal must be in writing. The appeal must identify the protest determination being appealed and must set forth a full and specific statement as to why the decision is erroneous or what significant fact the HUBZone Program Director failed to consider.
              (l)(1) The party appealing the decision must provide notice of the appeal to—
              (i) The contracting officer;
              (ii) HUBZone Program Director, U.S. Small Business Administration, 409 Third Street SW., Washington, DC 20416 or by fax to 202-205-7167; and
              (iii) The protested HUBZone small business concern or the original protester, as appropriate.

              (2) SBA will not consider additional information or changed circumstances that were not disclosed at the time of the Director/HUB's decision or that are based on disagreement with the findings and conclusions contained in the determination.
              
              (m) The AA/GCBD will make its decision within 5 business days of the receipt of the appeal, if practicable, and will base its decision only on the information and documentation in the protest record as supplemented by the appeal. SBA will provide a copy of the decision to the contracting officer, the protester, and the protested HUBZone small business concern. The SBA decision, if received before award, will apply to the pending acquisition. The AA/GCBD's decision is the final decision.
              [63 FR 70269, Dec. 18, 1998, as amended at 64 FR 51831, Sept. 24, 1999; 75 FR 77729, Dec. 13, 2010; 79 FR 43584, July 25, 2014]
            
            
              19.307
              Protesting a firm's status as a service-disabled veteran-owned small business concern.
              (a) [Reserved]
              (b)(1) For sole source acquisitions, the contracting officer or SBA may protest the apparently successful offeror's service-disabled veteran-owned small business status. For all other acquisitions, any interested party may protest the apparently successful offeror's service-disabled veteran-owned small business status.
              (2) SBA's protest regulations are found in subpart D “Protests” at 13 CFR 125.24 through 125.28.
              (c) Protests relating to small business size status are subject to the procedures of 19.302. An interested party seeking to protest both the small business size and service-disabled veteran-owned small business status of an apparent successful offeror shall file two separate protests.
              (d) All protests must be in writing and must state all specific grounds for the protest.
              (1) SBA will consider protests challenging the service disabled veteran-owned status or the ownership and control of a concern if—
              (i) For status protests, the protester presents evidence supporting the contention that the owner(s) cannot provide documentation from the Department of Veterans Affairs, Department of Defense determinations, or the U.S. National Archives and Records Administration to show that they meet the definition of “service-disabled veteran” or “service disabled veteran with a permanent and severe disability” as set forth in 13 CFR 125.8; or
              (ii) For ownership and control protests, the protester presents evidence that the concern is not 51 percent owned and controlled by one or more service-disabled veterans. In the case of a veteran with a permanent and severe disability, the protester presents evidence that the concern is not controlled by the veteran, spouse, or permanent caregiver of such veteran.
              (2) Assertions that a protested concern is not a service-disabled veteran-owned small business concern, without setting forth specific facts or allegations, will not be considered by SBA (see 13 CFR 125.25(b)).
              (e) Protest by an interested party. (1) An offeror shall submit its protest to the contracting officer—
              (i) To be received by close of business on the fifth business day after bid opening (in sealed bid acquisitions); or
              (ii) To be received by close of business on the fifth business day after notification by the contracting officer of the apparently successful offeror for negotiated acquisitions).
              (2) Any protest received after the designated time limits is untimely, unless it is from the contracting officer or SBA.
              (f)(1) The contracting officer shall forward all protests to SBA. The protests are to be submitted to SBA's Director, Office of Government Contracting, U.S. Small Business Administration, 409 Third Street SW., Washington, DC 20416 or by fax to 202-205-6390, Attn: Service-Disabled Veteran Status Protest.
              (2) The protest shall include a referral letter written by the contracting officer with information pertaining to the solicitation. The referral letter must include the following information to allow SBA to determine timeliness and standing:
              (i) The solicitation number (or an electronic link to or a paper copy of the solicitation).
              (ii) The name, address, telephone number, fax number, and email address of the contracting officer.
              (iii) Whether the contract was sole-source or set-aside.
              (iv) Whether the protestor submitted an offer.
              
              (v) Whether the protested concern was the apparent successful offeror.
              (vi) When the protested concern submitted its offer.
              (vii) Whether the acquisition was conducted using sealed bid or negotiated procedures.
              (viii) The bid opening date, if applicable.
              (ix) The date the contracting officer received the protest.
              (x) The date the protestor received notification about the apparent successful offeror, if applicable.
              (xi) Whether a contract has been awarded.
              (g) SBA will notify the protester and the contracting officer of the date SBA received the protest.
              (h) Before SBA decision. (1) After receiving a protest involving the apparent successful offeror's status as a service-disabled veteran-owned small business concern, the contracting officer shall either—
              (i) Withhold award of the contract until SBA determines the status of the protested concern; or
              (ii) Award the contract after receipt of the protest but before SBA issues its decision if the contracting officer determines in writing that an award must be made to protect the public interest.
              (2) SBA will determine the merits of the status protest within 15 business days after receipt of a protest, or within any extension of time granted by the contracting officer.
              (3) If SBA does not issue its determination within 15 business days, or within any extension of time that is granted, the contracting officer may award the contract after determining in writing that there is an immediate need to award the contract and that waiting until SBA makes its determination will be disadvantageous to the government. This determination shall be provided to the SBA's Director, Office of Government Contracting and a copy shall be included in the contract file.
              (i) After SBA decision. SBA will notify the contracting officer, the protester, and the protested concern of its determination. The determination is effective immediately and is final unless overturned on appeal by SBA's Office of Hearings and Appeals (OHA) pursuant to 13 CFR part 134.
              (1) If the contracting officer has withheld contract award and SBA has determined that the protested concern is an eligible SDVOSB or dismissed all protests against the protested concern, the contracting officer may award the contract to the protested concern. If OHA subsequently overturns the SBA Director for Government Contracting's determination or dismissal, the contracting officer may apply the OHA decision to the procurement in question.
              (2) If the contracting officer has withheld contract award, SBA has sustained the protest and determined that the concern is not an SDVOSB, and no OHA appeal has been filed, then the contracting officer shall not award the contract to the protested concern.
              (3) If the contracting officer has made a written determination in accordance with (h)(1)(ii) or (h)(3) of this section, the contract has been awarded, and SBA's ruling sustaining the protest is received after award—
              (i) The contracting officer shall terminate the contract, unless the contracting officer has made a written determination that termination is not in the best interests of the Government. However, the contracting officer shall not exercise any options or award further task or delivery orders;
              (ii) The contracting officer shall update the FPDS to reflect the final SBA decision; and
              (iii) The concern must remove its designation in the System for Award Management (SAM) as a SDVOSB concern, and shall not submit an offer as a SDVOSB concern, until SBA issues a decision that the ineligibility is resolved.

              (4) If the contracting officer has made a written determination in accordance with (h)(1)(ii) or (h)(3) of this section and awarded the contract to the protested firm, SBA has sustained the protest and determined that the concern is not a SDVOSB, and a timely OHA appeal has been filed, then the contracting officer shall consider whether performance can be suspended until an OHA decision is rendered.
              
              (5) If OHA affirms the SBA Director for Government Contracting's determination finding the protested concern is ineligible—
              (i) The contracting officer shall terminate the contract unless the contracting officer has made a written determination that it is not in the best interest of the Government. However, the contracting officer shall not exercise any options or award further task or delivery orders;
              (ii) The contracting officer shall update the FPDS to reflect OHA's decision; and
              (iii) The concern shall remove its designation in SAM as a SDVOSB concern, until SBA issues a decision that the ineligibility is resolved or OHA finds the concern is eligible on appeal.
              (6) A concern found to be ineligible may not submit future offers as an SDVOSB concern until the concern demonstrates to SBA's satisfaction that it has overcome the reason for the protest and SBA issues a decision to this effect.
              (j) Appeals of SDVOSB status determinations. The protested SDVOSB small business concern, the protester, or the contracting officer may file appeals of protest determinations to OHA. OHA must receive the appeal no later than 10 business days after the date of receipt of the protest determination. SBA will dismiss an untimely appeal. See Subpart E “Rules of Practice for Appeals From Service-Disabled Veteran Owned Small Business Concerns Protests” at 13 CFR 134.501 through 134.515 for SBA's appeals regulations.
              (k) The appeal must be in writing. The appeal must identify the protest determination being appealed and must set forth a full and specific statement as to why the SDVOSB protest determination is alleged to be based on a clear error of fact or law, together with an argument supporting such allegation.
              (l) The party appealing the decision must provide notice of the appeal to—
              (1) The contracting officer;
              (2) Director, Office of Government Contracting, U.S. Small Business Administration, 409 Third Street SW., Washington, DC 20416, facsimile 202-205-6390;
              (3) The protested SDVOSB concern or the original protester, as appropriate; and

              (4) Associate General Counsel for Procurement Law, U.S. Small Business Administration, 409 Third Street SW., Washington, DC 20416, facsimile 202-205-6873, or email at OPLService@sba.gov.
              
              (m) OHA will make its decision within 15 business days of the receipt of the appeal, if practicable. SBA will provide a copy of the decision to the contracting officer, the protester, and the protested SDVOSB small business concern. The OHA decision regarding the status of the concern is final and is binding on the parties.
              [79 FR 43586, July 25, 2014, as amended at 79 FR 46375, Aug. 8, 2014; 85 FR 11760, Feb. 27, 2020]
            
            
              19.308
              Protesting a firm's status as an economically disadvantaged women-owned small business concern or women-owned small business concern eligible under the Women-Owned Small Business Program.
              (a) Definition. Interested party, as used in this section, has the meaning given in 13 CFR 127.102.
              (b)(1) For sole source acquisitions, the contracting officer or SBA may protest the offeror's status as an economically disadvantaged women-owned small business (EDWOSB) concern or as a WOSB concern eligible under the WOSB Program. For all other acquisitions, an interested party (see 13 CFR 127.102) may protest the apparent successful offeror's EDWOSB or WOSB status.
              (2) SBA's protest regulations are found in subpart F “Protests” at 13 CFR 127.600 through 127.605.
              (c) Protests relating to small business size status are subject to the procedures of 19.302. An interested party seeking to protest both the small business size and WOSB or EDWOSB status of an apparent successful offeror shall file two separate protests.
              (d) All protests shall be in writing and must state all specific grounds for the protest.
              (1) SBA will consider protests challenging the status of a concern if—

              (i) The protest presents evidence that the concern is not at least 51 percent owned and controlled by one or more women who are United States citizens; or
              (ii) The protest presents evidence that the concern is not at least 51 percent owned and controlled by one or more economically disadvantaged women, when it is in connection with an EDWOSB contract.
              (2) SBA shall consider protests by a contracting officer when the apparent successful offeror has failed to provide all of the required documents, as set forth in 19.1503(c).
              (3) Assertions that a protested concern is not a EDWOSB or WOSB concern eligible under the WOSB Program, without setting forth specific facts or allegations, will not be considered by SBA (see 13 CFR 127.603(a)).
              (e) Protest by an interested party. (1) An offeror shall submit its protest to the contracting officer—
              (i) To be received by the close of business by the fifth business day after bid opening (in sealed bid acquisitions); or
              (ii) To be received by the close of business by the fifth business day after notification by the contracting officer of the apparent successful offeror (in negotiated acquisitions).
              (2) Any protest received after the designated time limit is untimely, unless it is from the contracting officer or SBA.
              (f)(1) The contracting officer shall forward all protests to SBA. The protests are to be submitted to SBA's Director for Government Contracting, U.S. Small Business Administration, 409 Third Street SW., Washington, DC 20416 or by fax to 202-205-6390, Attn: Women-owned Small Business Status Protest.
              (2) The protest shall include a referral letter written by the contracting officer with information pertaining to the solicitation. The referral letter must include the following information to allow SBA to determine timeliness and standing:
              (i) The solicitation number or electronic link to or a paper copy of the solicitation.
              (ii) The name, address, telephone number, email address, and facsimile number of the contracting officer.
              (iii) Whether the protestor submitted an offer.
              (iv) Whether the protested concern was the apparent successful offeror.
              (v) When the protested concern submitted its offer.
              (vi) Whether the acquisition was conducted using sealed bid or negotiated procedures.
              (vii) The bid opening date, if applicable.
              (viii) The date the contracting officer received the protest.
              (ix) The date the protestor received notification about the apparent successful offeror, if applicable.
              (x) Whether a contract has been awarded.
              (g) SBA will notify the protester and the contracting officer of the date SBA received the protest.
              (h) Before SBA decision. (1) After receiving a protest involving the apparent successful offeror's status as an EDWOSB or WOSB concern eligible under the WOSB Program, the contracting officer shall either—
              (i) Withhold award of the contract until SBA determines the status of the protested concern; or
              (ii) Award the contract after receipt of the protest but before SBA issues its decision if the contracting officer determines in writing that an award must be made to protect the public interest.
              (2) SBA will determine the merits of the status protest within 15 business days after receipt of a protest, or within any extension of that time granted by the contracting officer.
              (3) If SBA does not issue its determination within 15 business days, or within any extension of time granted, the contracting officer may award the contract after determining in writing that there is an immediate need to award the contract and that waiting until SBA makes its determination will be disadvantageous to the Government. This determination shall be provided to the SBA Director for Government Contracting and a copy shall be included in the contract file.
              (i) After SBA decision. SBA will notify the contracting officer, the protester, and the protested concern of its determination. The determination is effective immediately and is final unless overturned on appeal by SBA's Office of Hearings and Appeals (OHA) pursuant to 13 CFR part 134.
              (1) If the contracting officer has withheld contract award and SBA has denied or dismissed the protest, the contracting officer may award the contract to the protested concern. If OHA subsequently overturns the SBA Director for Government Contracting's determination or dismissal, the contracting officer may apply the OHA decision to the procurement in question.
              (2) If the contracting officer has withheld contract award, SBA has sustained the protest and determined that the concern is not eligible under the WOSB Program, and no OHA appeal has been filed, then the contracting officer shall not award the contract to the protested concern.
              (3) If the contracting officer has made a written determination in accordance with (h)(1)(ii) or (h)(3) of this section, awarded the contract, and SBA's ruling is received after award, and no OHA appeal has been filed, then—
              (i) The contracting officer shall terminate the contract, unless the contracting officer has made a written determination that termination is not in the best interests of the Government. However, the contracting officer shall not exercise any options or award further task or delivery orders;
              (ii) The contracting officer shall update the FPDS to reflect the final SBA decision; and
              (iii) The concern must remove its designation in SAM as an EDWOSB or WOSB concern eligible under the WOSB Program, and shall not submit an offer as an EDWOSB concern or WOSB concern eligible under the WOSB Program, until SBA issues a decision that the ineligibility is resolved.
              (4) If the contracting officer has made a written determination in accordance with (h)(1)(ii) or (h)(3) of this section, contract award has occurred, SBA has sustained the protest and determined that the concern is not eligible under the WOSB Program, and a timely OHA appeal has been filed, then the contracting officer shall consider whether performance can be suspended until an OHA decision is rendered.
              (5) If OHA affirms the SBA Director for Government Contracting's determination finding the protested concern is ineligible, then—
              (i) The contracting officer shall terminate the contract, unless the contracting officer has made a written determination that termination is not in the best interests of the Government. However, the contracting officer shall not exercise any options or award further task or delivery orders;
              (ii) The contracting officer shall update the FPDS to reflect OHA's decision; and
              (iii) The concern must remove its designation in SAM as an EDWOSB or WOSB concern eligible under the WOSB Program, and shall not submit an offer as an EDWOSB concern or WOSB concern eligible under the WOSB Program, until SBA issues a decision that the ineligibility is resolved or OHA finds the concern is eligible on appeal.
              (j) Appeals of EDWOSB or WOSB concerns eligible under the WOSB Program status determinations. (1) The protested EDWOSB concern or WOSB concern eligible under the WOSB program, the protester, or the contracting officer may file an appeal of a WOSB or EDWOSB status protest determination with OHA.
              (2) OHA must receive the appeal no later than 10 business days after the date of receipt of the protest determination. SBA will dismiss an untimely appeal.
              (3) See subpart G “Rules of Practice for Appeals From Women-Owned Small Business Concerns (WOSB) and Economically Disadvantaged WOSB Concern (EDWOSB) Protests” at 13 CFR 134.701 through 134.715 for SBA's appeals regulations.
              (k) The appeal must be in writing. The appeal must identify the protest determination being appealed and must set forth a full and specific statement as to why the EDWOSB concern or WOSB concern eligible under the WOSB program protest determination is alleged to be based on a clear error of fact or law, together with an argument supporting such allegation.
              (l) The party appealing the decision must provide notice of the appeal to—
              (1) The contracting officer;
              
              (2) Director, Office of Government Contracting, U.S. Small Business Administration, 409 Third Street SW., Washington, DC 20416, facsimile 202-205-6390;
              (3) The protested EDWOSB concern or WOSB concern eligible under the WOSB program, or the original protester, as appropriate; and

              (4) SBA's Office of General Counsel, Associate General Counsel for Procurement Law, U.S. Small Business Administration, 409 Third Street SW., Washington, DC 20416, facsimile 202-205-6873, or email at OPLService@sba.gov.
              
              (m) OHA will make its decision within 15 business days of the receipt of the appeal, if practicable. SBA will provide a copy of the decision to the contracting officer, the protester, and the protested EDWOSB concern or WOSB concern eligible under the WOSB program. The OHA decision is the final agency decision and is binding on the parties.
              [79 FR 43587, July 25, 2014, as amended at 80 FR 81891, Dec. 31, 2015; 83 FR 48697, Sept. 26, 2018]
            
            
              19.309
              Solicitation provisions and contract clauses.
              (a)(1) Insert the provision at 52.219-1, Small Business Program Representations, in solicitations exceeding the micro-purchase threshold when the contract will be performed in the United States or its outlying areas.
              (2) Use the provision with its Alternate I in solicitations issued by DoD, NASA, or the Coast Guard.
              (3) Use the provision with its Alternate II in solicitations that will result in a multiple-award contract with more than one NAICS code assigned. This is authorized for solicitations issued after October 1, 2022 (see 19.102(b)).
              (b) When contracting by sealed bidding, insert the provision at 52.219-2, Equal Low Bids, in solicitations when the contract will be performed in the United States or its outlying areas.
              (c)(1) Insert the clause at 52.219-28, Post-Award Small Business Program Rerepresentation, in solicitations and contracts exceeding the micro-purchase threshold when the contract will be performed in the United States or its outlying areas.
              (2) Use the clause with its Alternate I in solicitations and the resulting multiple-award contracts with more than one NAICS code. This is authorized for solicitations issued after October 1, 2022 (see 19.102(b)).
              [64 FR 51832, Sept. 24, 1999, as amended at 67 FR 13066, Mar. 20, 2002; 68 FR 28081, May 22, 2003. Redesignated at 69 FR 25277, May 5, 2004, as amended at 72 FR 36855, July 5, 2007. Redesignated at 76 FR 18309, Apr. 1, 2011; 79 FR 61750, Oct. 14, 2014; 85 FR 11760, Feb. 27, 2020]
            
          
          
            Subpart 19.4—Cooperation With the Small Business Administration
            
              19.401
              General.
              (a) The Small Business Act is the authority under which the Small Business Administration (SBA) and agencies consult and cooperate with each other in formulating policies to ensure that small business interests will be recognized and protected.
              (b) The Director of the Office of Small and Disadvantaged Business Utilization serves as the agency focal point for interfacing with SBA. The Director of the Office of Small Business Programs is the agency focal point for the Department of Defense.
              [48 FR 42240, Sept. 19, 1983, as amended at 60 FR 48261, Sept. 18, 1995; 85 FR 11760, Feb. 27, 2020]
            
            
              19.402
              Small Business Administration procurement center representatives.
              (a)(1) The SBA may assign one or more procurement center representatives (PCRs) to any contracting activity or contract administration office to carry out SBA policies and programs. Assigned SBA PCRs are required to comply with the contracting agency's directives governing the conduct of contracting personnel and the release of contract information. The SBA must obtain for its PCRs security clearances required by the contracting agency.

              (2) If an SBA PCR is not assigned to the procuring activity or contract administration office, contact the SBA Office of Government Contracting Area Office serving the area in which the procuring activity is located for assistance in carrying out SBA policies and programs. See https://www.sba.gov/federal-contracting/counseling-help/procurement-center-representative-directory for the location of the SBA office servicing the activity.
              (b) Upon their request and subject to applicable acquisition and security regulations, contracting officers shall give SBA PCRs (or, if a PCR is not assigned, see paragraph (a) of this section) access to all reasonably obtainable contract information that is directly pertinent to their official duties.
              (c) The duties assigned by SBA to its PCR are set forth at 13 CFR 125.2(b) and include but are not limited to the following:
              (1) Reviewing proposed acquisitions to recommend—
              (i) The setting aside of selected acquisitions not unilaterally set aside by the contracting officer;
              (ii) New qualified small business sources, including veteran-owned small, service-disabled veteran-owned small, HUBZone small, small disadvantaged, economically disadvantaged women-owned small, and women-owned small eligible under the Women-Owned Small Business Program; and
              (iii) Breakout of components for competitive acquisitions.
              (2) Reviewing proposed acquisition packages provided in accordance with 19.202-1(e). If the SBA procurement center representative (or, if a procurement center representative is not assigned, see paragraph (a) of this section) believes that the acquisition, as proposed, makes it unlikely that small businesses can compete for the prime contract, the representative shall recommend any alternate contracting method that the representative reasonably believes will increase small business prime contracting opportunities. The recommendation shall be made to the contracting officer within 15 days after receipt of the package.
              (3) Recommending concerns for inclusion on a list of concerns to be solicited in a specific acquisition.
              (4) Appealing to the chief of the contracting office any contracting officer's determination not to solicit a concern recommended by the SBA for a particular acquisition, when not doing so results in no small business being solicited.
              (5) Conducting periodic reviews of the contracting activity to which assigned to ascertain whether it is complying with the small business policies in this regulation.
              (6) Sponsoring and participating in conferences and training designed to increase small business participation in the contracting activities of the office.
              [48 FR 42240, Sept. 19, 1983, as amended at 51 FR 19715, May 30, 1986; 56 FR 67132, Dec. 27, 1991; 60 FR 48261, Sept. 18, 1995; 63 FR 70269, Dec. 18, 1998; 65 FR 60545, Oct. 11, 2000; 68 FR 43856, July 24, 2003; 71 FR 36925, June 28, 2006; 76 FR 18310, Apr. 1, 2011; 77 FR 204, Jan. 3, 2012; 79 FR 43588, July 25, 2014; 85 FR 11760, Feb. 27, 2020]
            
            
              19.403
              Small Business Administration breakout procurement center representatives.

              (a) The SBA is required by section 403 of Pub. L. 98-577 to assign a breakout procurement center representative to each major procurement center. A major procurement center means a procurement center that, in the opinion of the administrator, purchases substantial dollar amounts of other than commercial items, and which has the potential to incur significant savings as a result of the placement of a breakout procurement representative. The SBA breakout procurement center representative is an advocate for (1) the appropriate use of full and open competition, and (2) the breakout of items, when appropriate and while maintaining the integrity of the system in which such items are used. The SBA breakout procurement center representative is in addition to the SBA procurement center representative (see 19.402). When an SBA breakout procurement center representative is assigned, the SBA is required to assign at least two collocated small business technical advisors. Assigned SBA breakout procurement center representatives and technical advisors are required to comply with the contracting agency's directives governing the conduct of contracting personnel and the release of contract information. The SBA must obtain for its breakout procurement center representatives and technical advisors security clearances required by the contracting agency.
              
              (b) Contracting officers shall comply with 19.402(b) in their relationships with SBA breakout procurement center representatives and SBA small business technical advisors.
              (c) The SBA breakout procurement center representative is authorized to—
              (1) Attend any provisioning conference or similar evaluation session during which determinations are made as to whether requirements are to be acquired using other than full and open competition and make recommendations with respect to such requirements to the members of such conference or session;
              (2) Review, at any time, restrictions on competition previously imposed on items through acquisition method coding or similar procedures and recommend to personnel of the appropriate activity the prompt reevaluation of such limitations;
              (3) Review restrictions on competition arising out of restrictions on the rights of the United States in technical data and, when appropriate, recommend that personnel of the appropriate activity initiate a review of the validity of such an asserted restriction;
              (4) Obtain from any governmental source, and make available to personnel of the appropriate center, technical data necessary for the preparation of a competitive solicitation package for any item of supply or service previously acquired noncompetitively due to the unavailability of such technical data;
              (5) Have access to procurement records and other data of the procurement center commensurate with the level of such representative's approved security clearance classification;
              (6) Receive unsolicited engineering proposals and, when appropriate—
              (i) Conduct a value analysis of such proposal to determine whether it, if adopted, will result in lower costs to the United States without substantially impeding legitimate acquisition objectives and forward to personnel of the appropriate center recommendations with respect to such proposal; or
              (ii) Forward such proposals without analysis to personnel of the center responsible for reviewing them who shall furnish the breakout procurement center representative with information regarding the proposal's disposition;
              (7) Review the systems that account for the acquisition and management of technical data within the procurement center to ensure that such systems provide the maximum availability and access to data needed for the preparation of offers to sell to the United States those supplies to which such data pertain which potential offerors are entitled to receive;
              (8) Appeal the failure by the procurement center to act favorably on any recommendation made pursuant to subparagraphs (c) (1) through (7) of this section. Such appeal must be in writing and shall be filed and processed in accordance with the appeal procedures set out in 19.502-8;
              (9) Conduct familiarization sessions for contracting officers and other appropriate personnel of the procurement center to which assigned. Such sessions shall acquaint the participants with the duties and objectives of the representative and shall instruct them in the methods designed to further the breakout of items for procurement through full and open competition; and
              (10) Prepare and personally deliver an annual briefing and report to the head of the procurement center to which assigned. Such briefing and report shall detail the past and planned activities of the representative and shall contain recommendations for improvement in the operation of the center as may be appropriate. The head of such center shall personally receive the briefing and report and shall, within 60 calendar days after receipt, respond, in writing, to each recommendation made by the representative.
              (d) The duties of the SBA small business technical advisors are to assist the SBA breakout procurement center representative in carrying out the activities described in (c) (1) through (7) of this section and to assist the SBA procurement center representatives (see FAR 19.402).
              [51 FR 19715, May 30, 1986, as amended at 54 FR 25062, June 12, 1989; 85 FR 11760, Feb. 27, 2020]
            
          
          
            
            Subpart 19.5—Small Business Total Set-Asides, Partial Set-Asides, and Reserves
            
              19.501
              General.
              (a)(1) The purpose of small business set-asides is to award certain acquisitions exclusively to small business concerns. A “set-aside for small business” is the limiting of an acquisition exclusively for participation by small business concerns. A small business set-aside may be open to any of the small business concerns identified at 19.000(a)(3). A small business set-aside of a single acquisition or a class of acquisitions may be total or partial.
              (2) The purpose of small business reserves is to award one or more multiple-award contracts to any of the small business concerns identified at 19.000(a)(3), under a full and open competition. A small business reserve shall not be used when the acquisition can be set aside, in total or in part.
              (b) The contracting officer makes the determination to make a small business set-aside, in total or in part, or a reserve. The Small Business Administration (SBA) procurement center representative (PCR) (or, if a PCR is not assigned, see 19.402(a)) may make a recommendation to the contracting officer.
              (c) The contracting officer shall review acquisitions to determine if they can be set aside, in total or in part, or reserved for small business, giving consideration to the recommendations of agency personnel in the Office of Small and Disadvantaged Business Utilization, or for the Department of Defense, in the Office of Small Business Programs. Agencies may establish threshold levels for this review depending upon their needs.
              (d) At the request of an SBA PCR (or, if a PCR is not assigned, see 19.402(a)), the contracting officer shall make available for review at the contracting office (to the extent of the SBA representative's security clearance) all proposed acquisitions in excess of the micro-purchase threshold that have not been unilaterally set aside for small business.
              (e) All solicitations involving set-asides, in total or in part, or reserves shall specify the NAICS code(s) and corresponding size standard(s) (see 19.102).
              (f) Except as authorized by law, a contract may not be awarded as a result of a small business set-aside if the cost to the awarding agency exceeds the fair market price.
              (g) For the applicability of the limitations on subcontracting and the nonmanufacturer rule, see 19.505.
              [85 FR 11760, Feb. 27, 2020]
            
            
              19.502
              Setting aside acquisitions.
            
            
              19.502-1
              Requirements for setting aside acquisitions.
              (a) The contracting officer shall set aside an individual acquisition or class of acquisitions for competition among small businesses when—
              (1) It is determined to be in the interest of maintaining or mobilizing the Nation's full productive capacity, war or national defense programs; or
              (2) Assuring that a fair proportion of Government contracts in each industry is placed with small business concerns; and the circumstances described in 19.502-2 or 19.502-3(a) exist.

              (b) The requirement in paragraph (a) of this section does not apply to purchases at or below the micro-purchase threshold, or purchases from required sources under part 8 (e.g., Committee for Purchase From People Who are Blind or Severely Disabled).
              [63 FR 70270, Dec. 18, 1998, as amended at 67 FR 56121, Aug. 30, 2002; 68 FR 4050, Jan. 27, 2003; 69 FR 8314, Feb. 23, 2004; 69 FR 16150, Mar. 26, 2004; 71 FR 57367, Sept. 28, 2006; 80 FR 38298, July 2, 2015; 85 FR 11761, Feb. 27, 2020; 85 FR 27090, May 6, 2020]
            
            
              19.502-2
              Total small business set-asides.

              (a) Before setting aside an acquisition under this paragraph, refer to 19.203(b). Each acquisition of supplies or services that has an anticipated dollar value above the micro-purchase threshold, but not over the simplified acquisition threshold, shall be set aside for small business unless the contracting officer determines there is not a reasonable expectation of obtaining offers from two or more responsible small business concerns that are competitive in terms of fair market prices, quality, and delivery. If the contracting officer receives only one acceptable offer from a responsible small business concern in response to a set-aside, the contracting officer should make an award to that firm. If the contracting officer receives no acceptable offers from responsible small business concerns, the set-aside shall be withdrawn and the requirement, if still valid, shall be resolicited on an unrestricted basis. The small business set-aside does not preclude the award of a contract as described in 19.203.
              (b) Before setting aside an acquisition under this paragraph, refer to 19.203(c). The contracting officer shall set aside any acquisition over the simplified acquisition threshold for small business participation when there is a reasonable expectation that—
              (1) Offers will be obtained from at least two responsible small business concerns; and
              (2) Award will be made at fair market prices. Total small business set-asides shall not be made unless such a reasonable expectation exists (see 19.502-3 for partial set-asides). Although past acquisition history and market research of an item or similar items are always important, these are not the only factors to be considered in determining whether a reasonable expectation exists. In making research and development small business set-asides, there must also be a reasonable expectation of obtaining from small businesses the best scientific and technological sources consistent with the demands of the proposed acquisition for the best mix of cost, performances, and schedules.
              [60 FR 34757, July 3, 1995]
              
                Editorial Note:
                For Federal Register citations affecting section 19.502-2, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              19.502-3
              Partial set-asides of contracts other than multiple-award contracts.
              (a) The contracting officer shall set aside a portion or portions of an acquisition, except for construction, for exclusive small business participation when—
              (1) Market research indicates that a total set-aside is not appropriate (see 19.502-2);
              (2) The requirement can be divided into distinct portions;
              (3) The acquisition is not subject to simplified acquisition procedures;
              (4) Two or more responsible small business concerns are reasonably expected to submit offers on the set-aside portion or portions of the acquisition that are competitive in terms of fair market prices, quality, and delivery;
              (5) The specific program eligibility requirements identified in this part apply; and
              (6) The solicitation will result in a contract other than a multiple-award contract (see 2.101 for definition of multiple-award contract).
              (b) When the contracting officer determines that a requirement is to be partially set aside, the solicitation shall identify which portion or portions are set aside and not set aside.
              (c) The contracting officer shall specify in the solicitation how offers shall be submitted with regard to the set-aside and non-set-aside portions.
              (d) Offers received from concerns that do not qualify as small business concerns shall be considered nonresponsive and shall be rejected on the set-aside portion of partial set-asides. However, before rejecting an offer otherwise eligible for award because of questions concerning the size representation, an SBA determination must be obtained (see subpart 19.3).
              [85 FR 11761, Feb. 27, 2020]
            
            
              19.502-4
              Partial set-asides of multiple-award contracts.
              (a) In accordance with section 1331 of the Small Business Jobs Act of 2010 (15 U.S.C. 644(r)(1)), contracting officers may, at their discretion, set aside a portion or portions of a multiple-award contract, except for construction, for any of the small business concerns identified at 19.000(a)(3) when—
              (1) Market research indicates that a total set-aside is not appropriate (see 19.502-2);
              (2) The requirement can be divided into distinct portions;

              (3) The acquisition is not subject to simplified acquisition procedures;
              
              (4) Two or more responsible small business concerns are reasonably expected to submit an offer on the set-aside portion or portions of the acquisition that are competitive in terms of fair market prices, quality, and delivery; and
              (5) The specific program eligibility requirements identified in this part apply.
              (b) When the contracting officer determines that a requirement is to be partially set aside, the solicitation shall identify which portion or portions are set aside and not set aside.
              (c) The contracting officer shall specify in the solicitation how offers shall be submitted with regard to the set-aside and non-set-aside portions.
              (d) Offers received from concerns that do not qualify as small business concerns shall be considered nonresponsive and shall be rejected on the set-aside portion of partial set-asides. However, before rejecting an offer otherwise eligible for award because of questions concerning the size representation, an SBA determination must be obtained (see subpart 19.3).
              [85 FR 11761, Feb. 27, 2020]
            
            
              19.502-5
              Insufficient reasons for not setting aside an acquisition.
              None of the following is, in itself, sufficient cause for not setting aside an acquisition:
              (a) A large percentage of previous contracts for the required item(s) has been placed with small business concerns.
              (b) The item is on an established planning list under the Industrial Readiness Planning Program. However, a total small business set-aside shall not be made when the list contains a large business Planned Emergency Producer of the item(s) who has conveyed a desire to supply some or all of the required items.
              (c) The item is on a Qualified Products List. However, a total small business set-aside shall not be made if the list contains the products of large business unless none of the large businesses desires to participate in the acquisition.
              (d) A period of less than 30 days is available for receipt of offers.
              (e) The acquisition is classified.
              (f) Small business concerns are already receiving a fair proportion of the agency's contracts for supplies and services.
              (g) A class small business set-aside of the item or service has been made by another contracting activity.
              (h) A “brand name or equal” product description will be used in the solicitation.
              [48 FR 42240, Sept. 19, 1989, as amended at 63 FR 70270, 70292, Dec. 18, 1998. Redesignated at 76 FR 68035, Nov. 2, 2011. Redesignated and amended at 85 FR 11762, Feb. 27, 2020]
            
            
              19.502-6
              Setting aside a class of acquisitions for small business.
              (a) A class of acquisitions of selected products or services, or a portion of the acquisitions, may be set aside for exclusive participation by small business concerns if individual acquisitions in the class will meet the criteria in 19.502-1, 19.502-2, or 19.502-3(a). The determination to make a class small business set-aside shall not depend on the existence of a current acquisition if future acquisitions can be clearly foreseen.
              (b) The determination to set aside a class of acquisitions for small business may be either unilateral or joint.
              (c) Each class small business set-aside determination shall be in writing and must—
              (1) Specifically identify the product(s) and service(s) it covers;
              (2) Provide that the set aside does not apply to any acquisition automatically under 19.502-2(a).
              (3) Provide that the set-aside applies only to the (named) contracting office(s) making the determination; and
              (4) Provide that the set-aside does not apply to any individual acquisition if the requirement is not severable into two or more economic production runs or reasonable lots, in the case of a partial class set-aside.

              (d) The contracting officer shall review each individual acquisition arising under a class small business set-aside to identify any changes in the magnitude of requirements, specifications, delivery requirements, or competitive market conditions that have occurred since the initial approval of the class small business set-aside. If there are any changes of such a material nature as to result in probable payment of more than a fair market price by the Government or in a change in the capability of small business concerns to satisfy the requirements, the contracting officer may withdraw or modify (see 19.502-9(a)) the unilateral or joint set-aside by giving written notice to the SBA PCR (or, if a PCR is not assigned, see 19.402(a)) stating the reasons.
              [48 FR 42240, Sept. 19, 1989, as amended at 53 FR 43390, Oct. 26, 1988; 60 FR 34757, July 3, 1995; 63 FR 70270, Dec. 18, 1998; 71 FR 36926, June 28, 2006. Redesignated and amended at 85 FR 11762, Feb. 27, 2020]
            
            
              19.502-7
              Inclusion of Federal Prison Industries, Inc.
              When using competitive procedures in accordance with 8.602(a)(4), agencies shall include Federal Prison Industries, Inc. (FPI), in the solicitation process and consider a timely offer from FPI.
              [69 FR 16150, Mar. 26, 2004, as amended at 71 FR 223, Jan. 3, 2006. Redesignated at 85 FR 11762, Feb. 27, 2020]
            
            
              19.502-8
              Rejecting Small Business Administration recommendations.
              (a) If the contracting officer rejects a recommendation of the SBA, written notice shall be furnished to the appropriate SBA representative within 5 working days of the contracting officer's receipt of the recommendation.
              (b) The SBA PCR (or, if a PCR is not assigned, see 19.402(a)) may appeal the contracting officer's rejection to the head of the contracting activity within 2 working days after receiving the notice. The head of the contracting activity shall render a decision in writing, and provide it to the SBA representative within 7 working days. Pending issuance of a decision to the SBA representative, the contracting officer shall suspend action on the acquisition.
              (c) If the head of the contracting activity agrees that the contracting officer's rejection was appropriate—
              (1) Within 2 working days, the SBA procurement center representative (or, if a procurement center representative is not assigned, see 19.402(a)) may request the contracting officer to suspend action on the acquisition until the SBA Administrator appeals to the agency head (see paragraph (f) of this section); and
              (2) The SBA must be allowed 15 working days after making such a written request, within which the Administrator of SBA—
              (i) May appeal to the Secretary of the Department concerned; and
              (ii) Must notify the contracting officer whether the further appeal has, in fact, been taken. If notification is not received by the contracting officer within the 15-day period, it is deemed that the SBA request to suspend the contract action has been withdrawn and that an appeal to the Secretary was not taken.
              (d) When the contracting officer has been notified within the 15-day period that the SBA has appealed to the agency head, the head of the contracting activity (or designee) shall forward justification for its decision to the agency head. The contracting officer shall suspend contract action until notification is received that the SBA appeal has been settled.
              (e) The agency head shall reply to the SBA within 30 working days after receiving the appeal. The decision of the agency head shall be final.
              (f) A request to suspend action on an acquisition need not be honored if the contracting officer determines that proceeding to contract award and performance is in the public interest. The contracting officer shall include in the contract file a statement of the facts justifying the determination, and shall promptly notify the SBA representative of the determination and provide a copy of the justification.
              [60 FR 48261, Sept. 18, 1995, as amended at 67 FR 13054, Mar. 20, 2002; 71 FR 36926, June 28, 2006. Redesignated and amended at 85 FR 11762, Feb. 27, 2020]
            
            
              19.502-9
              Withdrawing or modifying small business set-asides.

              (a) If, before award of a contract involving a total or partial small business set-aside, the contracting officer considers that award would be detrimental to the public interest (e.g., payment of more than a fair market price), the contracting officer may withdraw the small business set-aside, whether it was unilateral or joint. The contracting officer shall initiate a withdrawal of an individual total or partial small business set-aside, by giving written notice to the agency small business specialist and the SBA PCR (or, if a PCR is not assigned, see 19.402(a)) stating the reasons. In a similar manner, the contracting officer may modify a unilateral or joint class small business set-aside to withdraw one or more individual acquisitions.
              (b) If the agency small business specialist does not agree to a withdrawal or modification, the case shall be promptly referred to the SBA PCR (or, if a PCR is not assigned, see 19.402(a)) for review.
              (c) The contracting officer shall prepare a written statement supporting any withdrawal or modification of a small business set-aside and include it in the contract file.
              [60 FR 48262, Sept. 18, 1995, as amended at 63 FR 70270, Dec. 18, 1998; 71 FR 36926, June 28, 2006. Redesignated and amended at 85 FR 11762, Feb. 27, 2020]
            
            
              19.502-10
              Automatic dissolution of a small business set-aside.
              (a) If a small business set-aside acquisition or portion of an acquisition is not awarded, the unilateral or joint determination to set the acquisition aside is automatically dissolved for the unawarded portion of the set-aside. The required supplies and/or services for which no award was made may be acquired by sealed bidding or negotiation, as appropriate.
              (b) Before issuing a solicitation for the items called for in a small business set-aside that was dissolved, the contracting officer shall ensure that the delivery schedule is realistic in the light of all relevant factors, including the capabilities of small business concerns.
              [48 FR 42240, Sept. 19, 1983, as amended at 50 FR 1743, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 63 FR 70270, Dec. 18, 1998. Redesignated at 85 FR 11762, Feb. 27, 2020]
            
            
              19.503
              Reserves.
              (a) In accordance with section 1331 of the Small Business Jobs Act of 2010 (15 U.S.C. 644(r)(3)) and 13 CFR 125.2(e)(4), contracting officers may, at their discretion when conducting multiple-award procurements using full and open competition, reserve one or more contract awards for any of the small business concerns identified in 19.000(a)(3), when market research indicates—
              (1) A total set-aside is not feasible because there is no reasonable expectation of receiving offers that are competitive in terms of fair market prices, quality, and delivery from at least two responsible small business concerns identified in 19.000(a)(3), that can perform the entire requirement; and
              (2) A partial set-aside is not feasible because—
              (i) The contracting officer is unable to divide the requirement into distinct portions; or
              (ii) There is no reasonable expectation that at least two responsible small business concerns identified in 19.000(a)(3) can perform any portion of the requirement competitively in terms of fair market price, quality, and delivery.
              (b) A reserve will result in one of the following:
              (1) One or more contract awards to any one or more types of small business concerns identified in 19.000(a)(3).
              (2) In the case of a solicitation of a bundled requirement that will result in a multiple-award contract, an award to one or more small businesses with a Small Business Teaming Arrangement.
              (c) The specific program eligibility requirements identified in this part apply.
              (d) The limitations on subcontracting and the nonmanufacturer rule (see 19.505) do not apply to reserves at the contract level, but shall apply to orders that are set aside or issued directly to one small business concern under 19.504(c)(1)(ii).
              [85 FR 11762, Feb. 27, 2020]
            
            
              19.504
              Orders under multiple-award contracts.
              (a) General. In accordance with section 1331 of the Small Business Jobs Act of 2010 (15 U.S.C. 644(r)(2)), contracting officers may, at their discretion, set aside orders placed under multiple-award contracts for any of the small business concerns identified in 19.000(a)(3).
              
              (1) The contracting officer shall state in the solicitation and resulting contract whether order set-asides will be discretionary or mandatory when the conditions in 19.502-2 are met at the time of order set-aside, and the specific program eligibility requirements, as applicable, are also then met.
              (2) When setting aside an order at or below the simplified acquisition threshold, the contracting officer may set aside the order for any of the small business concerns identified in 19.000(a)(3).

              (3) When setting aside an order above the simplified acquisition threshold, the contracting officer shall first consider setting aside the order for the small business socioeconomic contracting programs (i.e., 8(a), HUBZone, service-disabled veteran-owned small business, and women-owned small business) before considering a small business set-aside.
              (4) The contracting officer shall comply with the specific program eligibility requirements identified in this part in addition to the ordering procedures for a multiple-award contract (for orders placed under the Federal Supply Schedules Program, see 8.405-5; for orders placed under all other multiple-award contracts, see 16.505).
              (b) Orders under partial set-aside contracts. (1) Only small business concerns awarded contracts for the portion(s) that were set aside under the solicitation for the multiple-award contract may compete for orders issued under those portion(s).
              (2) Small business awardees may compete against other than small business awardees for an order issued under the portion of the multiple-award contract that was not set aside, if the small business received a contract award for the non-set-aside portion.
              (c) Orders under reserves. (1) The contracting officer may—
              (i) Set aside orders for any of the small business concerns identified in 19.000(a)(3) when there are two or more contract awards for that type of small business concern; or
              (ii) Issue orders directly to one small business concern for work that it can perform when there is only one contract award to any one type of small business concern identified in 19.000(a)(3).
              (2) Small business awardees may compete against other than small business awardees for an order that is not set aside if the small business received a contract award for the supplies or services being ordered.
              [85 FR 11762, Feb. 27, 2020]
            
            
              19.505
              Limitations on subcontracting and nonmanufacturer rule.
              (a) Limitations on subcontracting. To be awarded a set-aside contract, an order under a set-aside, or an order in accordance with 19.504(c)(1)(ii), the small business concern is required to perform as follows:
              (1) For services (except construction), at least 50 percent of the cost incurred for personnel with its own employees.
              (2) For supplies or products (other than a procurement from a nonmanufacturer of such supplies or products), at least 50 percent of the cost of manufacturing the supplies or products (not including the cost of materials).
              (3) For general construction, at least 15 percent of the cost (not including the cost of materials) with its own employees.
              (4) For construction by special trade contractors, at least 25 percent of the cost (not including the cost of materials) with its own employees.
              (b) Compliance period. A small business contractor is required to comply with the limitations on subcontracting—
              (1) For a contract that has been set aside, either by the end of the base term and then by the end of each subsequent option period, or by the end of the performance period for each order issued under the contract, at the contracting officer's discretion; and
              (2) For an order set aside under a contract as described in 19.504(a), (b), or (c)(1)(i) or an order issued in accordance with 19.504(c)(1)(ii), by the end of the performance period for the order.
              (c) Nonmanufacturer rule. (1) To be awarded a set-aside contract or order, or an order issued in accordance with 19.504(c)(1)(ii), for supplies as a nonmanufacturer, a contractor is required to—

              (i) Provide the end item of a small business manufacturer, that has been manufactured or produced in the United States or its outlying areas (but see 19.1308(e)(1)(i) for contracts and orders awarded under the HUBZone Program);
              (ii) Not exceed 500 employees;
              (iii) Be primarily engaged in the retail or wholesale trade and normally sell the type of item being supplied; and
              (iv) Take ownership or possession of the item(s) with its personnel, equipment or facilities in a manner consistent with industry practice.
              (2) In addition to the requirements set forth in (c)(1) of this section, when the end item being acquired is a kit of supplies or other goods, 50 percent of the total value of the components of the kit shall be manufactured in the United States or its outlying areas by small business concerns. Where the Government has specified an item for the kit which is not produced by U.S. small business concerns, such items shall be excluded from the 50 percent calculation. See 13 CFR 121.406(c) for further information regarding nonmanufacturer kit assemblers.
              (3) For size determination purposes, there can be only one manufacturer of the end product being acquired. For the purposes of the nonmanufacturer rule, the manufacturer of the end product being acquired is the concern that transforms raw materials and/or miscellaneous parts or components into the end product. Firms which only minimally alter the item being procured do not qualify as manufacturers of the end item, such as firms that add substances, parts, or components to an existing end item to modify its performance, will not be considered the end item manufacturer, where those identical modifications can be performed by and are available from the manufacturer of the existing end item. See 13 CFR 121.406 for further information regarding manufacturers.
              (4) Waiver of nonmanufacturer rule. (i) The SBA may grant an individual or a class waiver so that a nonmanufacturer does not have to furnish the product of a small business (but see 19.1308(e)(2)).
              (A) Class waiver. SBA may waive the nonmanufacturer rule when SBA has determined that there are no small business manufacturers or processors in the Federal market for a particular class of products. This type of waiver is known as a class waiver and would apply to an acquisition for a specific product (or a product in a class of products). Contracting officers and other interested parties may request that the SBA issue a waiver of the nonmanufacturer rule, for a particular class of products.
              (B) Individual waiver. The contracting officer may also request a waiver for an individual acquisition because no known domestic small business manufacturers or processors can reasonably be expected to offer a product meeting the requirements of the solicitation. This type of waiver is known as an individual waiver and would apply only to a specific acquisition.
              (ii) Requests for waivers shall be sent via email to nmrwaivers@sba.gov or by mail to the—Director for Government Contracting, United States Small Business Administration, Mail Code 6700, 409 Third Street SW, Washington, DC 20416.

              (iii) For the most current listing of class waivers, contact the SBA Office of Government Contracting or go to https://www.sba.gov/content/class-waivers.
              (5) Exception to the nonmanufacturer rule. The SBA provides for an exception to the nonmanufacturer rule when—
              (i) The procurement of supplies or a manufactured end product—
              (A) Is processed under simplified acquisition procedures (see part 13); or
              (B) Is for an order set aside for any of the small business concerns identified in 19.000(a)(3), placed under a multiple-award contract that was competed on a full and open basis;
              (ii) The cost is not anticipated to exceed $25,000; and
              (iii) The offeror supplies an end product that is manufactured or produced in the United States.
              [85 FR 11763, Feb. 27, 2020]
            
            
              19.506
              Documentation requirements.
              (a)(1) The contracting officer shall document the rationale when a contract is not totally set aside for small business in accordance with 19.502-2.

              (2) The contracting officer shall document the rationale when a multiple-award contract is not partially set aside, not reserved, and does not allow for setting aside of orders, when these authorities could have been used.
              (b) If applicable, the documentation shall include the rationale for not accepting the recommendations made by the agency Director of the Office of Small and Disadvantaged Business Utilization, or, for the Department of Defense, the Director of the Office of Small Business Programs, or the Director's designee, as to whether a particular acquisition should be awarded under subparts 19.5, 19.8, 19.13, 19.14, or 19.15.
              (c) Documentation is not required if a contract award is anticipated to a small business under subpart 19.5, 19.8, 19.13, 19.14, or 19.15.
              [85 FR 11763, Feb. 27, 2020]
            
            
              19.507
              Solicitation provisions and contract clauses.
              (a)-(b) [Reserved]
              (c) The contracting officer shall insert the clause at 52.219-6, Notice of Total Small Business Set-Aside, in solicitations and contracts involving total small business set-asides. This includes multiple-award contracts when orders may be set aside for any of the small business concerns identified in 19.000(a)(3), as described in 8.405-5 and 16.505(b)(2)(i)(F). Use the clause at 52.219-6 with its Alternate I when including FPI in the competition in accordance with 19.502-7.
              (d) The contracting officer shall insert the clause at 52.219-7, Notice of Partial Small Business Set-Aside, in solicitations and contracts involving partial small business set-asides. This includes part or parts of multiple-award contracts, including those described in 38.101. Use the clause at 52.219-7 with its Alternate I when including FPI in the competition in accordance with 19.502-7.
              (e) The contracting officer shall insert the clause at 52.219-14, Limitations on Subcontracting, in solicitations and contracts for supplies, services, and construction, if any portion of the requirement is to be set aside for small business and the contract amount is expected to exceed the simplified acquisition threshold. This includes multiple-award contracts when orders may be set aside for small business concerns, as described in 8.405-5 and 16.505(b)(2)(i)(F), and when orders may be issued directly to a small business concern as described in 19.504(c)(1)(ii). For contracts that are set aside, the contracting officer shall indicate in paragraph (d) of the clause whether compliance with the limitations on subcontracting is required at the contract or order level.
              (f)(1) The contracting officer shall insert the clause at 52.219-13, Notice of Set-Aside of Orders, in all solicitations for multiple-award contracts under which orders may be set aside for any of the small business concerns identified in 19.000(a)(3), and all contracts awarded from such solicitations.
              (2) The contracting officer shall insert the clause at 52.219-13 with its Alternate I in all full and open solicitations and contracts for multiple-award contracts under which orders will be set aside for any of the small business concerns identified in 19.000(a)(3) if the conditions in 19.502-2 are met at the time of order set-aside, and the specific program eligibility requirements, as applicable, are also then met.
              (g)(1) The contracting officer shall insert the provision at 52.219-31, Notice of Small Business Reserve, in solicitations for multiple-award contracts that have reserves.
              (2) The contracting officer shall insert the clause at 52.219-32 Orders Issued Directly Under Small Business Reserves, in solicitations and the resulting multiple-award contracts that have reserves.

              (h) The contracting officer shall insert the clause at 52.219-33, Nonmanufacturer Rule, in solicitations and contracts when the item being acquired has been assigned a manufacturing or supply NAICS code, and any portion of the requirement is set-aside for any of the small business concerns identified in 19.000(a)(3) including multiple-award contracts that provide for the set-aside of orders to small business concerns or for orders issued directly to one small business concern in accordance with 19.504(c)(1)(ii), or is awarded on a sole source basis in accordance with subpart 19.8, 19.13, 19.14, or 19.15. The clause shall not be used when the Small Business Administration has determined that there are no small business manufacturers of the product or end items and has waived the nonmanufacturer rule (see 19.505(c)(4)).
              [48 FR 42240, June 9, 1987. Redesignated and amended at 85 FR 11764, Feb. 27, 2020; 85 FR 27090, May 6, 2020]
            
          
          
            Subpart 19.6—Certificates of Competency and Determinations of Responsibility
            
              19.601
              General.
              (a) A Certificate of Competency (COC) is the certificate issued by the Small Business Administration (SBA) stating that the holder is responsible (with respect to all elements of responsibility, including, but not limited to, capability, competency, capacity, credit, integrity, perseverance, tenacity, and limitations on subcontracting) for the purpose of receiving and performing a specific Government contract.
              (b) The COC program empowers the Small Business Administration (SBA) to certify to Government contracting officers as to all elements of responsibility of any small business concern to receive and perform a specific Government contract. The COC program does not extend to questions concerning regulatory requirements imposed and enforced by other Federal agencies.
              (c) The COC program is applicable to all Government acquisitions. A contracting officer shall, upon determining an apparent successful small business offeror to be nonresponsible, refer that small business to the SBA for a possible COC, even if the next acceptable offer is also from a small business.
              (d) When a solicitation requires a small business to adhere to the limitations on subcontracting, a contracting officer's finding that a small business cannot comply with the limitation shall be treated as an element of responsibility and shall be subject to the COC process. When a solicitation requires a small business to adhere to the definition of a nonmanufacturer, a contracting officer's determination that the small business does not comply shall be processed in accordance with subpart 19.3.
              (e) Contracting officers, including those located overseas, are required to comply with this subpart for U.S. small business concerns.
              (f) For the purpose of receiving a COC on an unrestricted acquisition, a small business nonmanufacturer may furnish any end item produced or manufactured in the United States or its outlying areas.
              [48 FR 42240, Sept. 19, 1983, as amended at 51 FR 2664, Jan. 17, 1986; 54 FR 34754, Aug. 21, 1989; 59 FR 67036, Dec. 28, 1994; 61 FR 67410, Dec. 20, 1996; 62 FR 44820, Aug. 22, 1997; 85 FR 11764, Feb. 27, 2020]
            
            
              19.602
              Procedures.
            
            
              19.602-1
              Referral.
              (a) Upon determining and documenting that an apparent successful small business offeror lacks certain elements of responsibility (including, but not limited to, capability, competency, capacity, credit, integrity, perseverance, tenacity, and limitations on subcontracting but for sureties see 28.101-3(f) and 28.203(c)), the contracting officer shall—
              (1) Withhold contract award (see 19.602-3); and
              (2) Refer the matter to the cognizant SBA Government Contracting Area Office (Area Office) serving the area in which the headquarters of the offeror is located, in accordance with agency procedures, except that referral is not necessary if the small business concern—

              (i) Is determined to be unqualified and ineligible because it does not meet the standard in 9.104-1(g); provided, that the determination is approved by the chief of the contracting office; or
              (ii) Is suspended or debarred under Executive Order 11246 or subpart 9.4.
              (b) If a partial set-aside is involved, the contracting officer shall refer to the SBA the entire quantity to which the concern may be entitled, if responsible.
              (c) The referral shall include—
              (1) A notice that a small business concern has been determined to be nonresponsible, specifying the elements of responsibility the contracting officer found lacking; and
              (2) If applicable, a copy of the following:
              (i) Solicitation.
              
              (ii) Final offer submitted by the concern whose responsibility is at issue for the procurement.
              (iii) Abstract of bids or the contracting officer's price negotiation memorandum.
              (iv) Preaward survey.
              (v) Technical data package (including drawings, specifications and statement of work).
              (vi) Any other justification and documentation used to arrive at the nonresponsibility determination.
              (d) For any single acquisition, the contracting officer shall make only one referral at a time regarding a determination of nonresponsibility.
              (e) Contract award shall be withheld by the contracting officer for a period of 15 business days (or longer if agreed to by the SBA and the contracting officer) following receipt by the appropriate SBA Area Office of a referral that includes all required documentation.
              [48 FR 42240, Sept. 19, 1983, as amended at 51 FR 27489, July 31, 1986; 62 FR 44820, Aug. 22, 1997; 70 FR 57461, Sept. 30, 2005]
            
            
              19.602-2
              Issuing or denying a Certificate of Competency (COC).
              Within 15 business days (or a longer period agreed to by the SBA and the contracting agency) after receiving a notice that a small business concern lacks certain elements of responsibility, the SBA Area Office will take the following actions:
              (a) Inform the small business concern of the contracting officer's determination and offer it an opportunity to apply to the SBA for a COC. (A concern wishing to apply for a COC should notify the SBA Area Office serving the geographical area in which the headquarters of the offeror is located.)
              (b) Upon timely receipt of a complete and acceptable application, elect to visit the applicant's facility to review its responsibility.
              (1) The COC review process is not limited to the areas of nonresponsibility cited by the contracting officer.
              (2) The SBA may, at its discretion, independently evaluate the COC applicant for all elements of responsibility, but may presume responsibility exists as to elements other than those cited as deficient.
              (c) Consider denying a COC for reasons of nonresponsibility not originally cited by the contracting officer.
              (d) When the Area Director determines that a COC is warranted (for contracts valued at $25,000,000 or less), notify the contracting officer and provide the following options:
              (1) Accept the Area Director's decision to issue a COC and award the contract to the concern. The COC issuance letter will then be sent, including as an attachment a detailed rationale for the decision; or
              (2) Ask the Area Director to suspend the case for one or more of the following purposes:
              (i) To permit the SBA to forward a detailed rationale for the decision to the contracting officer for review within a specified period of time.
              (ii) To afford the contracting officer the opportunity to meet with the Area Office to review all documentation contained in the case file and to attempt to resolve any issues.
              (iii) To submit any information to the SBA Area Office that the contracting officer believes the SBA did not consider (at which time the SBA Area Office will establish a new suspense date mutually agreeable to the contracting officer and the SBA).
              (iv) To permit resolution of an appeal by the contracting agency to SBA Headquarters under 19.602-3. However, there is no contracting officer's appeal when the Area Office proposes to issue a COC valued at $100,000 or less.
              (e) At the completion of the process, notify the concern and the contracting officer that the COC is denied or is being issued.
              (f) Refer recommendations for issuing a COC on contracts greater than $25,000,000 to SBA Headquarters.
              [62 FR 44820, Aug. 22, 1997]
            
            
              19.602-3
              Resolving differences between the agency and the Small Business Administration.
              (a) COCs valued between $100,000 and $25,000,000. (1) When disagreements arise about a concern's ability to perform, the contracting officer and the SBA shall make every effort to reach a resolution before the SBA takes final action on a COC. This shall be done through the complete exchange of information and in accordance with agency procedures. If agreement cannot be reached between the contracting officer and the SBA Area Office, the contracting officer shall request that the Area Office suspend action and refer the matter to SBA Headquarters for review. The SBA Area Office shall honor the request for a review if the contracting officer agrees to withhold award until the review process is concluded. Without an agreement to withhold award, the SBA Area Office will issue the COC in accordance with applicable SBA regulations.
              (2) SBA Headquarters will furnish written notice to the procuring agency's Director of the Office of Small and Disadvantaged Business Utilization (OSDBU) or, for the Department of Defense, the Director of the Office of Small Business Programs, or other designated official (with a copy to the contracting officer) that the case file has been received and that an appeal decision may be requested by an authorized official.
              (3) If the contracting agency decides to file an appeal, it must notify SBA Headquarters through its procuring agency's Director, OSDBU, or other designated official, within 10 business days (or a time period agreed upon by both agencies) that it intends to appeal the issuance of the COC.
              (4) The appeal and any supporting documentation shall be filed by the procuring agency's Director, OSDBU, or other designated official, within 10 business days (or a period agreed upon by both agencies) after SBA Headquarters receives the agency's notification in accordance with paragraph (a)(3) of this subsection.
              (5) The SBA Associate Administrator for Government Contracting will make a final determination, in writing, to issue or to deny the COC.
              (b) SBA Headquarters' decisions on COCs valued over $25,000,000. (1) Prior to taking final action, SBA Headquarters will contact the contracting agency and offer it the following options:
              (i) To request that the SBA suspend case processing to allow the agency to meet with SBA Headquarters personnel and review all documentation contained in the case file; or
              (ii) To submit to SBA Headquarters for evaluation any information that the contracting agency believes has not been considered.
              (2) After reviewing all available information, the SBA will make a final decision to either issue or deny the COC.
              (c) Reconsideration of a COC after issuance. (1) The SBA reserves the right to reconsider its issuance of a COC, prior to contract award, if—
              (i) The COC applicant submitted false information or omitted materially adverse information; or
              (ii) The COC has been issued for more than 60 days (in which case the SBA may investigate the firm's current circumstances).
              (2) When the SBA reconsiders and reaffirms the COC, the procedures in subsection 19.602-2 do not apply.
              (3) Denial of a COC by the SBA does not preclude a contracting officer from awarding a contract to the referred concern, nor does it prevent the concern from making an offer on any other procurement.
              [62 FR 44821, Aug. 22, 1997, as amended at 85 FR 11764, Feb. 27, 2020]
            
            
              19.602-4
              Awarding the contract.
              (a) If new information causes the contracting officer to determine that the concern referred to the SBA is actually responsible to perform the contract, and award has not already been made under paragraph (c) below, the contracting officer shall reverse the determination of nonresponsibility, notify the SBA of this action, withdraw the referral, and proceed to award the contract.
              (b) The contracting officer shall award the contract to the concern in question if the SBA issues a COC after receiving the referral. An SBA-certified concern shall not be required to meet any other requirements of responsibility. SBA COC's are conclusive with respect to all elements of responsibility of prospective small business contractors. Where SBA issues a COC, the contracting officer may decide not to award to that offeror for reasons unrelated to responsibility.

              (c) The contracting officer shall proceed with the acquisition and award the contract to another appropriately selected and responsible offeror if the SBA has not issued a COC within 15 business days (or a longer period of time agreed to with the SBA) after receiving the referral.
              [48 FR 42240, Sept. 19, 1983, as amended at 85 FR 11764, Feb. 27, 2020]
            
          
          
            Subpart 19.7—The Small Business Subcontracting Program
            
              19.701
              Definitions.
              As used in this subpart—
              
                Alaska Native Corporation (ANC) means any Regional Corporation, Village Corporation, Urban Corporation, or Group Corporation organized under the laws of the State of Alaska in accordance with the Alaska Native Claims Settlement Act, as amended (43 U.S.C.A. 1601, et seq.) and which is considered a minority and economically disadvantaged concern under the criteria at 43 U.S.C. 1626(e)(1). This definition also includes ANC direct and indirect subsidiary corporations, joint ventures, and partnerships that meet the requirements of 43 U.S.C. 1626(e)(2).
              
                Commercial plan means a subcontracting plan (including goals) that covers the offeror's fiscal year and that applies to the entire production of commercial items sold by either the entire company or a portion thereof (e.g., division, plant, or product line).
              
                Electronic Subcontracting Reporting System (eSRS) means the Governmentwide, electronic, web-based system for small business subcontracting program reporting.
              
                Failure to make a good faith effort to comply with the subcontracting plan means willful or intentional failure to perform in accordance with the requirements of the subcontracting plan, or willful or intentional action to frustrate the plan.
              
                Indian tribe means any Indian tribe, band, group, pueblo, or community, including native villages and native groups (including corporations organized by Kenai, Juneau, Sitka, and Kodiak) as defined in the Alaska Native Claims Settlement Act (43 U.S.C.A. 1601 et seq.), that is recognized by the Federal Government as eligible for services from the Bureau of Indian Affairs in accordance with 25 U.S.C. 1452(c). This definition also includes Indian-owned economic enterprises that meet the requirements of 25 U.S.C. 1452(e).
              
                Individual subcontracting plan means a subcontracting plan that covers the entire contract period (including option periods), applies to a specific contract, and has goals that are based on the offeror's planned subcontracting in support of the specific contract, except that indirect costs incurred for common or joint purposes may be allocated on a prorated basis to the contract.
              
                Master subcontracting plan means a subcontracting plan that contains all the required elements of an individual subcontracting plan, except goals, and may be incorporated into individual subcontracting plans, provided the master subcontracting plan has been approved.
              
                Reduced Payment means a payment that is for less than the amount agreed upon in a subcontract in accordance with its terms and conditions, for supplies and services for which the Government has paid the prime contractor.
              
                Subcontract means any agreement (other than one involving an employer-employee relationship) entered into by a Government prime contractor or subcontractor calling for supplies and/or services required for performance of the contract, contract modification, or subcontract.
              
                Total contract dollars means the final anticipated dollar value, including the dollar value of all options.
              
                Untimely Payment means a payment to a subcontractor that is more than 90 days past due under the terms and conditions of a subcontract for supplies and services for which the Government has paid the prime contractor.
              [63 FR 34064, June 22, 1998, as amended at 66 FR 2130, Jan. 10, 2001; 72 FR 46348, Aug. 17, 2007; 73 FR 21781, Apr. 22, 2008; 81 FR 45843, July 14, 2016; 81 FR 93485, Dec. 20, 2016]
            
            
              19.702
              Statutory requirements.

              Any contractor receiving a contract with a value greater than the simplified acquisition threshold must agree in the contract that small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns will have the maximum practicable opportunity to participate in contract performance consistent with its efficient performance. It is further the policy of the United States that its prime contractors establish procedures to ensure the timely payment of amounts due pursuant to the terms of their subcontracts with small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns.
              (a)(1) Except as stated in paragraph (b) of this section, section 8(d) of the Small Business Act (15 U.S.C. 637(d)) imposes the following requirements regarding subcontracting with small businesses and small business subcontracting plans:
              (i) In negotiated acquisitions, each solicitation of offers to perform a contract that is expected to exceed $700,000 ($1.5 million for construction) and that has subcontracting possibilities, shall require the apparently successful offeror to submit an acceptable subcontracting plan. If the apparently successful offeror fails to negotiate a subcontracting plan acceptable to the contracting officer within the time limit prescribed by the contracting officer, the offeror will be ineligible for award. For a multiple-award contract with more than one North American Industry Classification System (NAICS) code, see paragraph (a)(2)(i) of this section.
              (ii) In sealed bidding acquisitions, each invitation for bids to perform a contract that is expected to exceed $700,000 ($1.5 million for construction) and that has subcontracting possibilities, shall require the bidder selected for award to submit a subcontracting plan. If the selected bidder fails to submit a plan within the time limit prescribed by the contracting officer, the bidder will be ineligible for award. For a multiple-award contract with more than one NAICS code, see paragraph (a)(2)(i) of this section.
              (iii) Each contract modification that causes the value of a contract without a subcontracting plan to exceed $700,000 ($1.5 million for construction), shall require the contractor to submit a subcontracting plan for the contract, if the contracting officer determines that subcontracting opportunities exist. For a multiple-award contract with more than one NAICS code, see paragraph (a)(2)(ii) of this section.
              (2)(i) For a multiple-award contract with more than one NAICS code, the solicitation referenced in paragraphs (a)(1)(i) and (ii) of this section shall require the apparently successful offeror to submit an acceptable subcontracting plan for either the distinct portion(s) or category(ies) of their proposal for which the offeror is other than small or for the entirety of their proposal, at the offeror's discretion. When determining the need for a subcontracting plan, the contracting officer shall consider the cumulative dollar value of the portion(s) or category(ies) of the offeror's proposal for which the offeror is other than small.
              (ii) For a multiple-award contract with more than one NAICS code, the modification referenced in paragraph (a)(1)(iii) of this section shall require the contractor to submit an acceptable subcontracting plan for either the distinct portion(s) or category(ies) of the contract for which the contractor is other than small or for the entirety of their contract, at the contractor's discretion. When determining the need for a subcontracting plan, the contracting officer shall consider the cumulative dollar value of the portion(s) or category(ies) of the contract for which the contractor is other than small.
              (b) Subcontracting plans (see paragraphs (a)(1) and (2) of this section) are not required—
              (1) From small business concerns;
              (2) For personal services contracts;
              (3) For contracts or contract modifications that will be performed entirely outside of the United States and its outlying areas; or
              (4) For modifications that are within the scope of the contract and the contract does not contain the clause at 52.219-8, Utilization of Small Business Concerns.

              (c) As stated in 15 U.S.C. 637(d)(9), any contractor or subcontractor failing to comply in good faith with the requirements of the subcontracting plan is in material breach of its contract. Further, 15 U.S.C. 637(d)(4)(F) directs that a contractor's failure to make a good faith effort to comply with the requirements of the subcontracting plan shall result in the imposition of liquidated damages.

              (d) As authorized by 15 U.S.C. 637(d)(12), certain costs incurred by a mentor firm in providing developmental assistance to a protégé firm under the Department of Defense Pilot Mentor-Protégé Program, may be credited as if they were subcontract awards to a protégé firm for the purpose of determining whether the mentor firm attains the applicable goals under any subcontracting plan entered into with any executive agency. However, the mentor-protégé agreement must have been approved by the Director, Small Business Programs of the cognizant DoD military department or defense agency, before developmental assistance costs may be credited against subcontract goals. A list of approved agreements may be obtained at http://www.acq.osd.mil/osbp/mentor_protege/.
              
              [48 FR 42240, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 19.702, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              19.703
              Eligibility requirements for participating in the program.
              (a) Except as provided in paragraph (c) of this section, to be eligible as a subcontractor under the program, a concern must represent itself as a small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, or women-owned small business concern.
              (1) To represent itself as a small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, or women-owned small business concern, a concern must meet the appropriate definition (see 2.101 and 19.001). For subcontracting purposes, a concern is small if it does not exceed the size standard for the NAICS code that the prime contractor determines best describes the product or service being acquired by the subcontract.
              (2)(i) The prime contractor may accept a subcontractor's written representations of its size and socioeconomic status as a small business, small disadvantaged business, veteran-owned small business, service-disabled veteran-owned small business, or a women-owned small business, if the subcontractor represents that the size and socioeconomic status representation with its offer are current, accurate, and complete as of the date of the offer for the subcontracts; or
              (ii) The prime contractor may accept a subcontractor's representation of its size and socioeconomic status as a small business, small disadvantaged business, veteran-owned small business, service-disabled veteran-owned small business, or a women-owned small business in the System for Award Management (SAM) if—
              (A) The subcontractor is registered in SAM; and
              (B) The subcontractor represents that the size and socioeconomic status representations made in SAM are current, accurate and complete as of the date of the offer for the subcontract.
              (iii) The prime contractor may not require the use of SAM for the purposes of representing size or socioeconomic status in connection with a subcontract.
              (iv) In accordance with 13 CFR 121.411, 124.1015, 125.29, 126.900, and 127.700, a prime contractor acting in good faith is not liable for misrepresentations made by its subcontractors regarding the subcontractor's size or socioeconomic status.
              (b) The contractor, the contracting officer, or any other interested party can challenge a subcontractor's size status representation by filing a protest, in accordance with 13 CFR 121.1001 through 121.1008.
              (c)(1) In accordance with 43 U.S.C. 1626, the following procedures apply:

              (i) Subcontracts awarded to an ANC or Indian tribe shall be counted towards the subcontracting goals for small business and small disadvantaged business (SDB) concerns, regardless of the size or Small Business Administration certification status of the ANC or Indian tribe.
              
              (ii) Where one or more subcontractors are in the subcontract tier between the prime contractor and the ANC or Indian tribe, the ANC or Indian tribe shall designate the appropriate contractor(s) to count the subcontract towards its small business and small disadvantaged business subcontracting goals.
              (A) In most cases, the appropriate contractor is the contractor that awarded the subcontract to the ANC or Indian tribe.
              (B) If the ANC or Indian tribe designates more than one contractor to count the subcontract toward its goals, the ANC or Indian tribe shall designate only a portion of the total subcontract award to each contractor. The sum of the amounts designated to various contractors cannot exceed the total value of the subcontract.
              (C) The ANC or Indian tribe shall give a copy of the written designation to the contracting officer, the prime contractor, and the subcontractors in between the prime contractor and the ANC or Indian tribe within 30 days of the date of the subcontract award.
              (D) If the contracting officer does not receive a copy of the ANC's or the Indian tribe's written designation within 30 days of the subcontract award, the contractor that awarded the subcontract to the ANC or Indian tribe will be considered the designated contractor.
              (2) A contractor acting in good faith may rely on the written representation of an ANC or an Indian tribe as to the status of the ANC or Indian tribe unless an interested party challenges its status or the contracting officer has independent reason to question its status. In the event of a challenge of a representation of an ANC or Indian tribe, the interested parties shall follow the procedures at 26.103(b) through (e).
              (d)(1) The contractor shall confirm that a subcontractor representing itself as a HUBZone small business concern is certified by SBA as a HUBZone small business concern by accessing the SAM or by contacting the SBA. Options for contacting the SBA include—

              (i) HUBZone small business database search application Web page at http://dsbs.sba.gov/dsbs/dsp_searchhubzone.cfm or
              (ii) In writing to the Director/HUBZone Program, U.S. Small Business Administration, 409 3rd Street, SW., Washington DC 20416; or
              (iii) E-mail at hubzone@sba.gov.
              
              (2) Protests challenging the socioeconomic status of a HUBZone small business concern must be filed in accordance with 13 CFR 126.801.
              (e) The contracting officer or the SBA may protest the disadvantaged status of a proposed subcontractor. Protests challenging a subcontractor's small disadvantaged business representation must be filed in accordance with 13 CFR 124.1007 through 124.1014. Other interested parties may submit information to the contracting officer or the SBA in an effort to persuade the contracting officer or the SBA to initiate a protest. Such protests, in order to be considered timely, must be submitted to the SBA prior to completion of performance by the intended subcontractor.
              [48 FR 42240, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 19.703, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              19.704
              Subcontracting plan requirements.
              (a) Each subcontracting plan under 19.301-2(e) and 19.702(a)(1)(i), (ii), and (iii) shall include—
              (1) Separate percentage goals for using small business (including ANCs and Indian tribes), veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business (including ANCs and Indian tribes) and women-owned small business concerns as subcontractors;

              (2) A statement of the total dollars planned to be subcontracted and a statement of the total dollars planned to be subcontracted to small business (including ANCs and Indian tribes), veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business (including ANCs and Indian tribes) and women-owned small business concerns, as a percentage of total subcontract dollars. For individual subcontracting plans only, a contracting officer may require the goals referenced in paragraph (a)(1) of this section to be calculated as a percentage of total contract dollars, in addition to the goals established as a percentage of total subcontract dollars;
              (3) A description of the principal types of supplies and services to be subcontracted and an identification of types of supplies or services planned for subcontracting to small business (including ANCs and Indian tribes), veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business (including ANCs and Indian tribes), and women-owned small business concerns;
              (4) A description of the method used to develop the subcontracting goals;
              (5) A description of the method used to identify potential sources for solicitation purposes;
              (6) A statement as to whether or not the offeror included indirect costs in establishing subcontracting goals, and a description of the method used to determine the proportionate share of indirect costs to be incurred with small business (including ANCs and Indian tribes), veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business (including ANCs and Indian tribes), and women-owned small business concerns;
              (7) The name of an individual employed by the offeror who will administer the offeror's subcontracting program, and a description of the duties of the individual;
              (8) A description of the efforts the offeror will make to ensure that small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns have an equitable opportunity to compete for subcontracts;
              (9) Assurances that the offeror will include the clause at 52.219-8, Utilization of Small Business Concerns (see 19.708(a)), in all subcontracts that offer further subcontracting opportunities, and that the offeror will require all subcontractors (except small business concerns) that receive subcontracts in excess of $700,000 ($1.5 million for construction) to adopt a plan that complies with the requirements of the clause at 52.219-9, Small Business Subcontracting Plan (see 19.708(b));
              (10) Assurances that the offeror will—
              (i) Cooperate in any studies or surveys as may be required;
              (ii) Submit periodic reports so that the Government can determine the extent of compliance by the offeror with the subcontracting plan;
              (iii) After November 30, 2017, include subcontracting data for each order when reporting subcontracting achievements for indefinite-delivery, indefinite-quantity contracts with individual subcontracting plans where the contract is intended for use by multiple agencies;

              (iv) Submit the Individual Subcontract Report (ISR), and the Summary Subcontract Report (SSR) using the Electronic Subcontracting Reporting System (eSRS) (http://www.esrs.gov), following the instructions in the eSRS.
              (A) The ISR shall be submitted semi-annually during contract performance for the periods ending March 31 and September 30. A report is also required for each contract within 30 days of contract completion. Reports are due 30 days after the close of each reporting period, unless otherwise directed by the contracting officer. Reports are required when due, regardless of whether there has been any subcontracting activity since the inception of the contract or the previous reporting period. When a contracting officer rejects an ISR, the contractor is required to submit a revised ISR within 30 days of receiving the notice of the ISR rejection.
              (B) The SSR shall be submitted annually by October 30 for the twelve-month period ending September 30. When an SSR is rejected, the contractor is required to submit a revised SSR within 30 days of receiving the notice of SSR rejection;
              (v) Ensure that its subcontractors with subcontracting plans agree to submit the ISR and/or the SSR using the eSRS;

              (vi) Provide its prime contract number, its unique entity identifier , and the e-mail address of the offeror's official responsible for acknowledging receipt of or rejecting the ISRs to all first-tier subcontractors with subcontracting plans so they can enter this information into the eSRS when submitting their ISRs; and
              (vii) Require that each subcontractor with a subcontracting plan provide the prime contract number, its own unique entity identifier, and the e-mail address of the subcontractor's official responsible for acknowledging receipt of or rejecting the ISRs, to its subcontractors with subcontracting plans;
              (11) A description of the types of records that will be maintained concerning procedures adopted to comply with the requirements and goals in the plan, including establishing source lists; and a description of the offeror's efforts to locate small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns and to award subcontracts to them;
              (12) Assurances that the offeror will make a good faith effort to acquire articles, equipment, supplies, services, or materials, or obtain the performance of construction work from the small business concerns that the offeror used in preparing the bid or proposal, in the same or greater scope, amount, and quality used in preparing and submitting the bid or proposal. Responding to a request for a quote does not constitute use in preparing a bid or proposal. An offeror used a small business concern in preparing the bid or proposal if—
              (i) The offeror identifies the small business concern as a subcontractor in the bid or proposal or associated small business subcontracting plan, to furnish certain supplies or perform a portion of the contract; or
              (ii) The offeror used the small business concern's pricing or cost information or technical expertise in preparing the bid or proposal, where there is written evidence of an intent or understanding that the small business concern will be awarded a subcontract for the related work if the offeror is awarded the contract;
              (13) Assurances that the contractor will provide the contracting officer with a written explanation if the contractor fails to acquire articles, equipment, supplies, services or materials or obtain the performance of construction work as described in (a)(12) of this section. This written explanation will be submitted to the contracting officer within 30 days of contract completion;
              (14) Assurances that the contractor will not prohibit a subcontractor from discussing with the contracting officer any material matter pertaining to payment to or utilization of a subcontractor; and
              (15) Assurances that the offeror will pay its small business subcontractors on time and in accordance with the terms and conditions of the subcontract, and notify the contracting officer if the offeror pays a reduced or an untimely payment to a small business subcontractor (see 52.242-5).
              (b) Contractors may establish, on a plant or division-wide basis, a master subcontractingplan (see 19.701) that contains all the elements required by the clause at 52.219-9, Small Business Subcontracting Plan, except goals. Master subcontracting plans shall be effective for a 3-year period after approval by the contracting officer; however, it is incumbent upon contractors to maintain and update master subcontracting plans. Changes required to update master subcontracting plans are not effective until approved by the contracting officer. A master subcontracting plan, when incorporated in an individual plan, shall apply to that contract throughout the life of the contract.

              (c) For multiyear contracts or contracts containing options, the cumulative value of the basic contract and all options is considered in determining whether a subcontracting plan is necessary. If a subcontracting plan is necessary and the offeror is submitting an individual subcontracting plan, the individual subcontracting plan shall contain all the elements required by paragraph (a) of this section and shall contain separate statements and goals based on total subcontract dollars for the basic contract and for each option.
              
              (d) A commercial plan (as defined in 19.701) is the preferred type of subcontracting plan for contractors furnishing commercial items. Once a contractor's commercial plan has been approved, the Government shall not require another subcontracting plan from the same contractor while the plan remains in effect, as long as the product or service being provided by the contractor continues to meet the definition of a commercial item. The contractor shall—
              (1) Submit the commercial plan to either the first contracting officer awarding a contract subject to the plan during the contractor's fiscal year, or, if the contractor has ongoing contracts with commercial plans, to the contracting officer responsible for the contract with the latest completion date. The contracting officer shall negotiate the commercial plan for the Government. The approved commercial plan shall remain in effect during the contractor's fiscal year for all Government contracts in effect during that period;
              (2) Submit a new commercial plan, 30 working days before the end of the Contractor's fiscal year, to the contracting officer responsible for the uncompleted Government contract with the latest completion date. The contractor must provide to each contracting officer responsible for an ongoing contract subject to the plan, the identity of the contracting officer that will be negotiating the new plan;
              (3) When the new commercial plan is approved, provide a copy of the approved plan to each contracting officer responsible for an ongoing contract that is subject to the plan; and
              (4) Comply with the reporting requirements stated in paragraph (a)(10) of this section by submitting one SSR in eSRS, for all contracts covered by its commercial plan. This report will be acknowledged or rejected in eSRS by the contracting officer who approved the plan. The report shall be submitted within 30 days after the end of the Government's fiscal year.
              [48 FR 42240, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 19.704, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              19.705
              Responsibilities of the contracting officer under the subcontracting assistance program.
            
            
              19.705-1
              General.
              (a) The contracting officer may encourage the development of increased subcontracting opportunities in negotiated acquisition by providing monetary incentives such as payments based on actual subcontracting achievement or award-fee contracting (see the clause at 52.219-10, Incentive Subcontracting Program, and 19.708(c)). When using any contractual incentive provision based upon rewarding the contractor monetarily for exceeding goals in the subcontracting plan, the contracting officer must ensure that (a) the goals are realistic and (b) any rewards for exceeding the goals are commensurate with the efforts the contractor would not have otherwise expended. Incentive provisions should normally be negotiated after reaching final agreement with the contractor on the subcontracting plan.
              (b)(1) Except where a contractor has a commercial plan, the contracting officer shall require a subcontracting plan for each indefinite-delivery, indefinite-quantity contract (including task or delivery order contracts, FSS, GWACs, and MACs), when the estimated value of the contract meets the subcontracting plan thresholds at 19.702(a) and small business subcontracting opportunities exist.
              (2) Contracting officers placing orders may establish small business subcontracting goals for each order. Establishing goals shall not be in the form of a new subcontracting plan as a contract may not have more than one plan (19.705-2(e)).
              [48 FR 42240, Sept. 19, 1983, as amended at 60 FR 48262, Sept. 18, 1995; 63 FR 34065, June 22, 1998; 63 FR 36123, July 1, 1998; 79 FR 61750, Oct. 14, 2014; 81 FR 45845, July 14, 2016; 85 FR 11765, Feb. 27, 2020]
            
            
              19.705-2
              Determining the need for a subcontracting plan.
              The contracting officer shall take the following actions to determine whether a proposed contractual action requires a subcontracting plan:

              (a)(1) Determine whether the proposed total contract-dollars will exceed the subcontracting plan threshold in 19.702(a).
              (2) Determine whether a proposed modification will cause the total contract dollars to exceed the subcontracting plan threshold (see 19.702(a)).
              (b) Determine whether subcontracting possibilities exist by considering relevant factors such as—
              (1) Whether firms engaged in the business of furnishing the types of items to be acquired customarily contract for performance of part of the work or maintain sufficient in-house capability to perform the work;
              (2) Whether there are likely to be product prequalification requirements; and
              (3) Whether the firm can acquire any portion of the work with minimal or no disruption to performance (with consideration given to the time remaining until contract completion), and at fair market value, when a determination is made in accordance with paragraph (a)(2).
              (c) If it is determined that there are no subcontracting possibilities, the determination-shall include a detailed rationale, be approved at a level above the contracting officer, and placed in the contract file.
              (d) In solicitations for negotiated acquisitions, the contracting officer may require the submission of subcontracting plans with initial offers, or at any other time prior to award. In determining when subcontracting plans should be required, as well as when and with whom plans should be negotiated, the contracting officer must consider the integrity of the competitive process, the goal of affording maximum practicable opportunity for small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns to participate, and the burden placed on offerors.
              (e) A contract may not have more than one subcontracting plan. However, a contracting officer may establish separate subcontracting goals for each order under an indefinite-delivery, indefinite-quantity contract (19.705-1(b)(2)). When a contract modification exceeds the subcontracting plan threshold (see 19.702(a)) or an option is exercised, the goals of an existing subcontracting plan shall be amended to reflect any new subcontracting opportunities not envisioned at the time of contract award. These goal changes do not apply retroactively.
              (f) If a subcontracting plan has been added to the contract due to a modification (see 19.702(a)(1)(iii)) or a size rerepresentation (see 19.301-2(e)), the subcontracting goals apply from the date of incorporation of the subcontracting plan into the contract and the contractor's achievements must be reported on the ISR (or the SF-294, if applicable) on a cumulative basis from the date of incorporation of the subcontracting plan into the contract.
              [48 FR 42240, Sept. 19, 1983, as amended at 51 FR 2664, Jan. 17, 1986; 51 FR 19716, May 30, 1986; 60 FR 48262, Sept. 18, 1995; 61 FR 2638, Jan. 26, 1996; 63 FR 70271, Dec. 18, 1998; 65 FR 60545, Oct. 11, 2000; 66 FR 53493, Oct. 22, 2001; 73 FR 21781, Apr. 22, 2008; 81 FR 45845, July 14, 2016; 85 FR 11765, Feb. 27, 2020]
            
            
              19.705-3
              Preparing the solicitation.
              The contracting officer shall provide the Small Business Administration's (SBA's) procurement center representative (or, if a procurement center representative is not assigned, see 19.402(a)) a reasonable period of time to review any solicitation requiring submission of a subcontracting plan and to submit advisory findings before the solicitation is issued.
              [71 FR 36926, June 28, 2006]
            
            
              19.705-4
              Reviewing the subcontracting plan.
              The contracting officer shall review the subcontracting plan for adequacy, ensuring that the required information, goals, and assurances are included (see 19.704).
              (a) No detailed standards apply to every subcontracting plan. Instead, the contracting officer shall consider each plan in terms of the circumstances of the particular acquisition, including—

              (1) Previous involvement of small business concerns as prime contractors or subcontractors in similar acquisitions;
              
              (2) Proven methods of involving small business concerns as subcontractors in similar acquisitions; and
              (3) The relative success of methods the contractor intends to use to meet the goals and requirements of the plan, as evidenced by records maintained by contractors.
              (b) If, under a sealed bid solicitation, a bidder submits a plan that does not cover each of the 15 required elements (see 19.704), the contracting officer shall advise the bidder of the deficiency and request submission of a revised plan by a specific date. If the bidder does not submit a plan that incorporates the required elements within the time allotted, the bidder shall be ineligible for award. If the plan, although responsive, evidences the bidder's intention not to comply with its obligations under the clause at 52.219-8, Utilization of Small Business Concerns, the contracting officer may find the bidder nonresponsible.
              (c) In negotiated acquisitions, the contracting officer shall determine whether the plan is acceptable based on the negotiation of each of the 15 elements of the plan (see 19.704). Subcontracting goals should be set at a level that the parties reasonably expect can result from the offeror expending good faith efforts to use small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business subcontractors to the maximum practicable extent. The contracting officer shall take particular care to ensure that the offeror has not submitted unreasonably low goals to minimize exposure to liquidated damages and to avoid the administrative burden of substantiating good faith efforts. Additionally, particular attention should be paid to the identification of steps that, if taken, would be considered a good faith effort. No goal should be negotiated upward if it is apparent that a higher goal will significantly increase the Government's cost or seriously impede the attainment of acquisition objectives. An incentive subcontracting clause (see 52.219-10, Incentive Subcontracting Program), may be used when additional and unique contract effort, such as providing technical assistance, could significantly increase subcontract awards to small business, small disadvantaged business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, or women-owned small business concerns.
              (d) In determining the acceptability of a proposed subcontracting plan, the contracting officer should take the following actions:
              (1) Obtain information available from the cognizant contract administration office, as provided for in 19.706(a), and evaluate the offeror's past performance in awarding subcontracts for the same or similar products or services to small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns. If information is not available on a specific type of product or service, evaluate the offeror's overall past performance and consider the performance of other contractors on similar efforts.
              (2) In accordance with 15 U.S.C. 637(d)(4)(F)(iii), ensure that the goals offered are attainable in relation to—
              (i) The subcontracting opportunities available to the contractor, commensurate with the efficient and economical performance of the contract;
              (ii) The pool of eligible subcontractors available to fulfill the subcontracting opportunities; and
              (iii) The actual performance of such contractor in fulfilling the subcontracting goals specified in prior plans.
              (3) Ensure that the subcontracting goals are consistent with the offeror's certified cost or pricing data or data other than certified cost or pricing data.

              (4) Evaluate the offeror's make-or-buy policy or program to ensure that it does not conflict with the offeror's proposed subcontracting plan and is in the Government's interest. If the contract involves products or services that are particularly specialized or not generally available in the commercial market, consider the offeror's current capacity to perform the work and the possibility of reduced subcontracting opportunities.
              
              (5) Evaluate subcontracting potential, considering the offeror's make-or-buy policies or programs, the nature of the supplies or services to be subcontracted, the known availability of small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns in the geographical area where the work will be performed, and the potential contractor's long-standing contractual relationship with its suppliers.
              (6) Advise the offeror of available sources of information on potential small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business subcontractors, as well as any specific concerns known to be potential subcontractors. If the offerors proposed goals are questionable, the contracting officer must emphasize that the information should be used to develop realistic and acceptable goals.
              (7) Obtain advice and recommendations from the SBA procurement center representative (or, if a procurement center representative is not assigned, see 19.402(a)) and the agency small business specialist.
              [48 FR 42240, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 19.705-4, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              19.705-5
              Awards involving subcontracting plans.
              (a) In making an award that requires a subcontracting plan, the contracting officer shall be responsible for the following:
              (1) Consider the contractor's compliance with the subcontracting plans submitted on previous contracts as a factor in determining contractor responsibility.
              (2) Assure that a subcontracting plan was submitted when required.
              (3) Notify the SBA procurement center representative (or, if a procurement center representative is not assigned, see 19.402(a)) of the opportunity to review the proposed contract (including the plan and supporting documentation). The notice shall be issued in sufficient time to provide the representative a reasonable time to review the material and submit advisory recommendations to the contracting officer. Failure of the representative to respond in a reasonable period of time shall not delay contract award.
              (4) Determine any fee that may be payable if an incentive is used in conjunction with the subcontracting plan.
              (5) Ensure that an acceptable plan is incorporated into and made a material part of the contract.
              (b) Letter contracts and similar undefinitized instruments, which would otherwise meet the requirements of 19.702(a)(1)(i) and (ii), shall contain at least a preliminary basic plan addressing the requirements of 19.704 and in such cases require the negotiation of the final plan within 90 days after award or before definitization, whichever occurs first.
              [48 FR 42240, Sept. 19, 1983, as amended at 50 FR 1743, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 71 FR 36926, June 28, 2006; 85 FR 11765, Feb. 27, 2020]
            
            
              19.705-6
              Postaward responsibilities of the contracting officer.
              After a contract or contract modification containing a subcontracting plan is awarded or an existing subcontracting plan is amended, the contracting officer shall do the following:
              (a) Notify the SBA of the award by sending a copy of the award document to the Area Director, Office of Government Contracting, in the SBA area office where the contract will be performed.
              (b) Forward a copy of each commercial plan and any associated approvals to the Area Director, Office of Government Contracting, in the SBA area office where the contractor's headquarters is located.
              (c) Give to the SBA procurement center representative (or, if a procurement center representative is not assigned, see 19.402(a)) a copy of—
              (1) Any subcontracting plan submitted in response to a sealed bid solicitation; and

              (2) The final negotiated subcontracting plan that was incorporated into a negotiated contract or contract modification.
              (d) Notify the SBA procurement center representative (or, if a procurement center representative is not assigned, see 19.402(a)) of the opportunity to review subcontracting plans in connection with contract modifications.
              (e) Forward a copy of each plan, or a determination that there is no requirement for a subcontracting plan, to the cognizant contract administration office.
              (f) Monitor the prime contractor's compliance with its subcontracting plan, to include the following:
              (1) Ensure that subcontracting reports are submitted into the eSRS within 30 days after the report ending date (e.g., by October 30th for the fiscal year ended September 30th).
              (2) Review ISRs, and where applicable, SSRs, in eSRS within 60 days of the report ending date (e.g., by November 30th for a report submitted for the fiscal year ended September 30th).

              (3) Either acknowledge receipt of or reject the reports in accordance with subpart 19.7, 52.219-9, Small Business Subcontracting Plan, and the eSRS instructions (www.esrs.gov).
              (i) The authority to acknowledge or reject SSRs for commercial plans resides with the contracting officer who approved the commercial plan.
              (ii) If a report is rejected, the contracting officer must provide an explanation for the rejection to allow the prime contractor the opportunity to respond specifically to identified deficiencies.
              (g) Evaluate the prime contractor's compliance with its subcontracting plan, to include the following:
              (1) Assess whether the prime contractor made a good faith effort to comply with its small business subcontracting plan (see 13 CFR 125.3(d)(3)).
              (2) Assess the prime contractor's written explanation concerning the prime contractor's failure to use a small business concern in the performance of the contract in the same scope, amount, and quality used in preparing and submitting the bid or proposal, if applicable.
              (h) Initiate action to assess liquidated damages in accordance with 19.705-7 upon a recommendation by the administrative contracting officer or receipt of other reliable evidence to indicate that such action is warranted.
              (i) Take action to enforce the terms of the contract upon receipt of a notice under 19.706(f).
              (j) Acknowledge receipt of or reject the ISR and the SSR in the eSRS. Acknowledging receipt does not mean acceptance or approval of the report. The report shall be rejected if it is not adequately completed, for instance, if there are errors, omissions, or incomplete data. Failure to meet the goals of the subcontracting plan is not a valid reason for rejecting the report.
              [48 FR 42240, Sept. 19, 1983, as amended at 52 FR 19803, May 27, 1987; 53 FR 27464, July 20, 1988; 53 FR 34228, Sept. 2, 1988; 54 FR 30709, July 21, 1989; 55 FR 52792, Dec. 21, 1990; 63 FR 34066, June 22, 1998; 63 FR 70271, Dec. 18, 1998; 71 FR 36926, June 28, 2006; 73 FR 21781, Apr. 22, 2008; 75 FR 34264, June 16, 2010; 81 FR 45845, July 14, 2016]
            
            
              19.705-7
              Liquidated damages.
              (a) Maximum practicable utilization of small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business and women-owned small business concerns as subcontractors in Government contracts is a matter of national interest with both social and economic benefits. When a contractor fails to make a good faith effort to comply with a subcontracting plan, these objectives are not achieved, and 15 U.S.C. 637(d)(4)(F) directs that liquidated damages shall be paid by the contractor.
              (b) The amount of damages attributable to the contractor's failure to comply shall be an amount equal to the actual dollar amount by which the contractor failed to achieve each subcontracting goal.

              (c) If, at completion of the basic contract or any option, or in the case of a commercial plan, at the close of the fiscal year for which the plan is applicable, a contractor has failed to meet its subcontracting goals, the contracting officer shall review all available information for an indication that the contractor has not made a good faith effort to comply with the plan. If no such indication is found, the contracting officer shall document the file accordingly. If the contracting officer decides in accordance with paragraph (d) of this subsection that the contractor failed to make a good faith effort to comply with its subcontracting plan, the contracting officer shall give the contractor written notice specifying the failure, advising the contractor of the possibility that the contractor may have to pay to the Government liquidated damages, and providing a period of 15 working days (or longer period as necessary) within which to respond. The notice shall give the contractor an opportunity to demonstrate what good faith efforts have been made before the contracting officer issues the final decision, and shall further state that failure of the contractor to respond may be taken as an admission that no valid explanation exists.
              (d) In determining whether a contractor failed to make a good faith effort to comply with its subcontracting plan, a contracting officer must look to the totality of the contractor's actions, consistent with the information and assurances provided in its plan. The fact that the contractor failed to meet its subcontracting goals does not, in and of itself, constitute a failure to make a good faith effort. For example, notwithstanding a contractor's diligent effort to identify and solicit offers from small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business and women-owned small business concerns, factors such as unavailability of anticipated sources or unreasonable prices may frustrate achievement of the contractor's goals. However, when considered in the context of the contractor's total effort in accordance with its plan, the following, though not all inclusive, may be considered as indicators of a failure to make a good faith effort: a failure to attempt to identify, contact, solicit, or consider for contract award small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business or women-owned small business concerns; a failure to designate and maintain a company official to administer the subcontracting program and monitor and enforce compliance with the plan; a failure to submit the ISR, or the SSR, using the eSRS, or as provided in agency regulations; a failure to maintain records or otherwise demonstrate procedures adopted to comply with the plan; or the adoption of company policies or procedures that have as their objectives the frustration of the objectives of the plan.
              (e) If, after consideration of all the pertinent data, the contracting officer finds that the contractor failed to make a good faith effort to comply with its subcontracting plan, the contracting officer shall issue a final decision to the contractor to that effect and require the payment of liquidated damages in an amount stated. The contracting officer's final decision shall state that the contractor has the right to appeal under the clause in the contract entitled Disputes.
              (f) With respect to commercial plans approved under the clause at 52.219-9, Small Business Subcontracting Plan, the contracting officer that approved the plan shall—
              (1) Perform the functions of the contracting officer under this subsection on behalf of all agencies with contracts covered by the commercial plan;
              (2) Determine whether or not the goals in the commercial plan were achieved and, if they were not achieved, review all available information for an indication that the contractor has not made a good faith effort to comply with the plan, and document the results of the review;
              (3) If a determination is made to assess liquidated damages, in order to calculate and assess the amount of damages, the contracting officer shall ask the contractor to provide—
              (i) Contract numbers for the Government contracts subject to the plan;
              (ii) The total Government sales during the contractor's fiscal year; and
              (iii) The amount of payments made under the Government contracts subject to that plan that contributed to the contractor's total sales during the contractor's fiscal year; and

              (4) When appropriate, assess liquidated damages on the Government's behalf, based on the pro rata share of subcontracting attributable to the Government contracts. For example: The contractor's total actual sales were $50 million and its actual subcontracting was $20 million. The Government's total payments under contracts subject to the plan contributing to the contractor's total sales were $5 million, which accounted for 10 percent of the contractor's total sales. Therefore, the pro rata share of subcontracting attributable to the Government contracts would be 10 percent of $20 million, or $2 million. To continue the example, if the contractor failed to achieve its small business goal by 1 percent, the liquidated damages would be calculated as 1 percent of $2 million, or $20,000. The contracting officer shall make similar calculations for each category of small business where the contractor failed to achieve its goal and the sum of the dollars for all of the categories equals the amount of the liquidated damages to be assessed. A copy of the contracting officer's final decision assessing liquidated damages shall be provided to other contracting officers with contracts subject to the commercial plan.
              (g) Liquidated damages shall be in addition to any other remedies that the Government may have.
              (h) Every contracting officer with a contract that is subject to a commercial plan shall include in the contract file a copy of the approved plan and a copy of the final decision assessing liquidating damages, if applicable.
              [54 FR 30709, July 21, 1989, as amended at 60 FR 48263, Sept. 18, 1995; 63 FR 34066, June 22, 1998; 63 FR 70272, Dec. 18, 1998; 65 FR 60545, Oct. 11, 2000; 66 FR 53493, Oct. 22, 2001; 73 FR 21781, Apr. 22, 2008]
            
            
              19.706
              Responsibilities of the cognizant administrative contracting officer.
              The administrative contracting officer is responsible for assisting in evaluating subcontracting plans, and for monitoring, evaluating, and documenting contractor performance under the clause prescribed in 19.708(b) and any subcontracting plan included in the contract. The contract administration office shall provide the necessary information and advice to support the contracting officer, as appropriate, by furnishing—
              (a) Documentation on the contractor's performance and compliance with subcontracting plans under previous contracts;
              (b) Information on the extent to which the contractor is meeting the plan's goals for subcontracting with eligible small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns;
              (c) Information on whether the contractor's efforts to ensure the participation of small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns are in accordance with its subcontracting plan;
              (d) Information on whether the contractor is requiring its subcontractors to adopt similar subcontracting plans;
              (e) Immediate notice if, during performance, the contractor is failing to meet its commitments under the clause prescribed in 19.708(b) or the subcontracting plan;
              (f) Immediate notice and rationale if, during performance, the contractor is failing to comply in good faith with the subcontracting plan; and
              (g) Immediate notice that performance under a contract is complete, that the goals were or were not met, and, if not met, whether there is any indication of a lack of a good faith effort to comply with the subcontracting plan.
              [48 FR 42240, Sept. 19, 1983, as amended at 54 FR 30710, July 21, 1989; 60 FR 48263, Sept. 18, 1995; 63 FR 34067, June 22, 1998; 63 FR 70272, Dec. 18, 1998; 65 FR 60545, Oct. 11, 2000; 66 FR 53493, Oct. 22, 2001]
            
            
              19.707
              The Small Business Administration's role in carrying out the program.
              (a) Under the program, the SBA may—

              (1) Assist both Government agencies and contractors in carrying out their responsibilities with regard to subcontracting plans;
              
              (2) Review (within 5 working days) any solicitation that meets the dollar threshold in 19.702(a)(1)(i) or (ii) before the solicitation is issued;
              (3) Review (within 5 working days) before execution any negotiated contractual document requiring a subcontracting plan, including the plan itself, and submit recommendations to the contracting officer, which shall be advisory in nature; and
              (4) Evaluate compliance with subcontracting plans, either on a contract-by-contract basis, or, in the case of contractors having multiple contracts, on an aggregate basis.
              (b) The SBA is not authorized to (1) prescribe the extent to which any contractor or subcontractor shall subcontract, (2) specify concerns to which subcontracts will be awarded, or (3) exercise any authority regarding the administration of individual prime contracts or subcontracts.
              [48 FR 42240, Sept. 19, 1983, as amended at 51 FR 2664, Jan. 17, 1986; 85 FR 11765, Feb. 27, 2020]
            
            
              19.708
              Contract clauses.
              (a) Insert the clause at 52.219-8, Utilization of Small Business Concerns, in solicitations and contracts when the contract amount is expected to exceed the simplified acquisition threshold unless—
              (1) A personal services contract is contemplated (see 37.104); or
              (2) The contract, together with all of its subcontracts, will be performed entirely outside of the United States and its outlying areas.
              (b)(1) Insert the clause at 52.219-9, Small Business Subcontracting Plan, in solicitations and contracts that offer subcontracting possibilities, are expected to exceed $700,000 ($1.5 million for construction of any public facility), and are required to include the clause at 52.219-8, Utilization of Small Business Concerns, unless the acquisition is set aside or is to be accomplished under the 8(a) program. When—
              (i) Contracting by sealed bidding rather than by negotiation, the contracting officer shall use the clause with its Alternate I;
              (ii) Contracting by negotiation, and subcontracting plans are required with initial proposals as provided for in 19.705-2(d), the contracting officer shall use the clause with its Alternate II;
              (iii) The contract action will not be reported in the Federal Procurement Data System pursuant to 4.606(c)(5) or (c)(6), the contracting officer shall use the clause with its Alternate III; or
              (iv) Incorporating a subcontracting plan due to a modification as provided for in 19.702(a)(1)(iii), the contracting officer shall use the clause with its Alternate IV.

              (2) Insert the clause at 52.219-16, Liquidated Damages—Subcontracting Plan, in all solicitations and contracts containing the clause at 52.219-9, Small Business Subcontracting Plan, or the clause with its  Alternate I, II, III, or IV.
              
              (c)(1) The contracting officer may, when contracting by negotiation, insert in solicitations and contracts a clause substantially the same as the clause at 52.219-10, Incentive Subcontracting Program, when a subcontracting plan is required (see 19.702), and inclusion of a monetary incentive is, in the judgment of the contracting officer, necessary to increase subcontracting opportunities for small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns, and is commensurate with the efficient and economical performance of the contract; unless the conditions in paragraph (c)(3) of this section are applicable. The contracting officer may vary the terms of the clause as specified in paragraph (c)(2) of this section.

              (2) Various approaches may be used in the development of small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business concerns' subcontracting incentives. They can take many forms, from a fully quantified schedule of payments based on actual subcontract achievement to an award-fee approach employing subjective evaluation criteria (see paragraph (c)(3) of this section). The incentive should not reward the contractor for results other than those that are attributable to the contractor's efforts under the incentive subcontracting program.
              (3) As specified in paragraph (c)(2) of this section, the contracting officer may include small business, veteran-owned small business, service-disabled veteran-owned small business, HUBZone small business, small disadvantaged business, and women-owned small business subcontracting as one of the factors to be considered in determining the award fee in a cost-plus-award-fee contract; in such cases, however, the contracting officer shall not use the clause at 52.219-10, Incentive Subcontracting Program.
              [48 FR 42240, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 19.708, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart 19.8—Contracting With the Small Business Administration (the 8(a) Program)
            
              Source:
              54 FR 46005, Oct. 31, 1989, unless otherwise noted.
            
            
              19.800
              General.
              (a) Section 8(a) of the Small Business Act (15 U.S.C. 637(a)) established a program that authorizes the Small Business Administration (SBA) to enter into all types of contracts with other agencies and award subcontracts for performing those contracts to firms eligible for program participation. This program is the “8(a) Business Development Program,” commonly referred to as the “8(a) program.” A small business that is accepted into the 8(a) program is known as a “participant.” SBA's subcontractors are referred to as “8(a) contractors.” As used in this subpart, an 8(a) contractor is an 8(a) participant that is currently performing on a Federal contract or order that was set aside for 8(a) participants.
              (b) Contracts may be awarded to the SBA for performance by eligible 8(a) participants on either a sole source or competitive basis.
              (c) Acting under the authority of the program, the SBA certifies to an agency that SBA is competent and responsible to perform a specific contract. The contracting officer has the discretion to award the contract to the SBA based upon mutually agreeable terms and conditions.
              (d) The contracting officer shall comply with 19.203 before deciding to offer an acquisition to a small business concern under the 8(a) program. For acquisitions above the simplified acquisition threshold, the contracting officer shall consider 8(a) set-asides or sole source awards before considering small business set-asides.
              (e) When SBA has delegated its 8(a) program contract execution authority to an agency, the contracting officer must refer to its agency supplement or other policy directives for appropriate guidance.
              [82 FR 4726, Jan. 13, 2017]
            
            
              19.801
              [Reserved]
            
            
              19.802
              Determining eligibility for the 8(a) program.
              Determining the eligibility of a small business to be a participant in the 8(a) program is the responsibility of the SBA. SBA's regulations on eligibility requirements for participation in the 8(a) program are found at 13 CFR 124.101 through 124.112.
              [82 FR 4727, Jan. 13, 2017]
            
            
              19.803
              Selecting acquisitions for the 8(a) program.
              Through their cooperative efforts, the SBA and an agency match the agency's requirements with the capabilities of 8(a) participants to establish a basis for the agency to contract with the SBA under the program. Selection is initiated in one of three ways:
              (a) The SBA advises the contracting activity of an 8(a) participant's capabilities through a search letter and requests the contracting activity to identify acquisitions to support the participant's business plans. In these instances, the SBA will provide at a minimum the following information in order to enable the contracting activity to match an acquisition to the participant's capabilities:

              (1) Identification of the participant and its owners.
              
              (2) Background information on the participant, including any and all information pertaining to the participant's technical ability and capacity to perform.
              (3) The participant's present production capacity and related facilities.
              (4) The extent to which contracting assistance is needed in the present and the future, described in terms that will enable the agency to relate the participant's plans to present and future agency requirements.
              (5) If construction is involved, the request shall also include the following:
              (i) A participant's capabilities in and qualifications for accomplishing various categories of construction work typically found in North American Industrial Category System subsector 236 (construction of buildings), subsector 237 (heavy and civil engineering construction), or subsector 238 (specialty trade contractors).

              (ii) The participant's capacity in each construction category in terms of estimated dollar value (e.g., electrical, up to $100,000).
              (b) The SBA identifies a specific requirement for one or more 8(a) participant(s) and sends a requirements letter to the agency's Office of Small and Disadvantaged Business Utilization, or for the Department of Defense, Office of Small Business Programs, requesting the contracting office offer the acquisition to the 8(a) program. In these instances, in addition to the information in paragraph (a) of this section, the SBA will provide—

              (1) A clear identification of the acquisition sought; e.g., project name or number;
              (2) A statement as to how the required equipment and real property will be provided in order to ensure that the participant will be fully capable of satisfying the agency's requirements;
              (3) If construction, information as to the bonding capability of the participant(s); and
              (4) Either—
              (i) If a sole source request—

              (A) The reasons why the participant is considered suitable for this particular acquisition; e.g., previous contracts for the same or similar supply or service; and
              (B) A statement that the participant is eligible in terms of its small business size status relative to the assigned NAICS code, business support levels, and business activity targets; or
              (ii) If competitive, a statement that at least two 8(a) participants are considered capable of satisfying the agency's requirements and a statement that the participants are also eligible in terms of their small business size status relative to the assigned NAICS code, business support levels, and business activity targets. If requested by the contracting office, SBA will identify at least two such participants and provide information concerning the participants' capabilities.
              (c) Agencies may also review other proposed acquisitions for the purpose of identifying requirements which may be offered to the SBA. Where agencies independently, or through the self marketing efforts of an 8(a) participant, identify a requirement for the 8(a) program, they may offer on behalf of a specific 8(a) participant, for the 8(a) program in general, or for 8(a) competition.
              [82 FR 4727, Jan. 13, 2017]
            
            
              19.804
              Evaluation, offering, and acceptance.
            
            
              19.804-1
              Agency evaluation.
              In determining the extent to which a requirement should be offered in support of the 8(a) program, the agency should evaluate—
              (a) Current and future plans to acquire the specific items or work that 8(a) participants are seeking to provide, identified in terms of—
              (1) Estimated quantities of the supplies or services required or the estimated number of construction projects planned; and
              (2) Performance or delivery requirements, including—
              (i) Required monthly production rates, when applicable; and
              (ii) For construction, the geographical location where work is to be performed;
              (b) The impact of any delay in delivery;

              (c) Whether the items or work have previously been acquired using small business set-asides, and the date the items or work were acquired;
              (d) Problems encountered in previous acquisitions of the items or work from the 8(a) participants or other contractors; and
              (e) Any other pertinent information about known 8(a) participants, the items, or the work. This includes any information concerning the participants' products or capabilities. When necessary, the contracting agency shall make an independent review of the factors in 19.803(a) and other aspects of the participants' capabilities which would ensure the satisfactory performance of the requirement being considered for commitment to the 8(a) program.
              [82 FR 4727, Jan. 13, 2017]
            
            
              19.804-2
              Agency offering.
              (a) After completing its evaluation, the contracting office shall notify the SBA of the extent of its plans to place 8(a) contracts with the SBA for specific quantities of items or work, including 8(a) contracts that are reserved in accordance with 19.503.The notification, referred to as an offering letter, shall identify the time frames within which resulting 8(a) awards must be completed in order for the agency to meet its responsibilities. The offering letter shall also contain the following information applicable to each prospective contract:
              (1) A description of the work to be performed or items to be delivered, and a copy of the statement of work, if available.
              (2) The estimated period of performance.
              (3) The NAICS code that applies to the principal nature of the acquisition.
              (4) The anticipated dollar value of the requirement, including options, if any.
              (5) Any special restrictions or geographical limitations on the requirement (for construction, include the location of the work to be performed).
              (6) Any special capabilities or disciplines needed for contract performance.
              (7) The type of contract anticipated.
              (8) The acquisition history, if any, of the requirement, including the names and addresses of any small business contractors that have performed this requirement during the previous 24 months.
              (9) A statement that prior to the offering no solicitation for the specific acquisition has been issued as a small business, HUBZone, service-disabled veteran-owned small business set-aside, or a set-aside under the Women-Owned Small Business (WOSB) Program, and that no other public communication (such as a notice through the Governmentwide point of entry (GPE)) has been made showing the contracting agency's clear intention to set-aside the acquisition for small business, HUBZone small business, service-disabled veteran-owned small business concerns, or a set-aside under the WOSB Program.
              (10) Identification of any particular 8(a) participant designated for consideration, including a brief justification, such as—
              (i) The 8(a) participant, through its own efforts, marketed the requirement and caused it to be reserved for the 8(a) program; or
              (ii) The acquisition is a follow-on or renewal contract and the nominated 8(a) participant is the incumbent.
              (11) Bonding requirements, if applicable.
              (12) Identification of all 8(a) participants which have expressed an interest in being considered for the acquisition.
              (13) Identification of all SBA field offices that have asked for the acquisition for the 8(a) program.
              (14) A request, if appropriate, that a requirement with an estimated contract value under the applicable competitive threshold be awarded as an 8(a) competitive contract (see 19.805-1(d)).
              (15) A request, if appropriate, that a requirement with a contract value over the applicable competitive threshold be awarded as a sole source contract (see 19.805-1(b)).
              (16) Any other pertinent and reasonably available data.

              (b)(1) An agency offering a construction requirement for which no specific offeror is nominated should submit it to the SBA District Office for the geographical area where the work is to be performed.
              
              (2) An agency offering a construction requirement on behalf of a specific offeror should submit it to the SBA District Office servicing that concern.
              (3) Sole source requirements, other than construction, should be forwarded directly to the district office that services the nominated 8(a) participant. If the contracting officer is not nominating a specific 8(a) participant, the offering letter should be forwarded to the district office servicing the geographical area in which the contracting office is located.
              (c) All requirements for 8(a) competition, other than construction, should be forwarded to the district office servicing the geographical area in which the contracting office is located. All requirements for 8(a) construction competition should be forwarded to the district office servicing the geographical area in which all or the major portion of the construction is to be performed. All requirements, including construction, must be synopsized through the GPE. For construction, the synopsis must include the geographical area of the competition set forth in the SBA's acceptance letter.
              [54 FR 46005, Oct. 31, 1989, as amended at 61 FR 67421, Dec. 20, 1996; 62 FR 44823, Aug. 22, 1997; 64 FR 32744, June 17, 1999; 65 FR 46057, July 26, 2000; 66 FR 27413, May 16, 2001; 69 FR 25278, May 5, 2004; 75 FR 60264, Sept. 29, 2010; 76 FR 14568, Mar. 16, 2011; 76 FR 18311, Apr. 1, 2011; 82 FR 4727, Jan. 13, 2017; 85 FR 11765, Feb. 27, 2020]
            
            
              19.804-3
              SBA acceptance.
              (a) Upon receipt of the contracting office's offering letter, SBA will determine whether to accept the requirement for the 8(a) program. SBA's decision whether to accept the requirement will be transmitted to the contracting office in writing within 10 working days of receipt of the offer if the contract is likely to exceed the simplified acquisition threshold and within two working days of receipt if the contract is at or below the simplified acquisition threshold. The contracting office may grant an extension of these time periods, if requested by SBA.
              (1) For acquisitions exceeding the simplified acquisition threshold, if SBA does not respond to an offering letter within ten working days, the contracting office may seek SBA's acceptance through the Associate Administrator for Business Development. The contracting office may assume that SBA has accepted the requirement into the 8(a) program if it does not receive a reply from the Associate Administrator for Business Development within five calendar days of receipt of the contracting office's request.
              (2) For acquisitions not exceeding the simplified acquisition threshold, when the contracting office makes an offer to the 8(a) program on behalf of a specific 8(a) participant and does not receive a reply to its offering letter within two working days, the contracting office may assume the offer is accepted and proceed with award of an 8(a) contract.
              (b) As part of the acceptance process, SBA will review the appropriateness of the NAICS code designation assigned to the requirement by the contracting officer.
              (1) SBA will not challenge the NAICS code assigned to the requirement by the contracting officer if it is reasonable, even though other NAICS codes may also be reasonable.
              (2) If SBA and the contracting officer are unable to agree on a NAICS code designation for the requirement, SBA may refuse to accept the requirement for the 8(a) program, appeal the contracting officer's determination to the head of the agency pursuant to 19.810, or appeal the NAICS code designation to the SBA Office of Hearings and Appeals under subpart C of 13 CFR part 134.
              (c) Sole source 8(a) awards. If an appropriate match exists, SBA will advise the contracting officer whether it will participate in contract negotiations or whether SBA will authorize the contracting officer to negotiate directly with the identified 8(a) participant. Where SBA has delegated its contract execution functions to a contracting agency, SBA will also identify that delegation in its acceptance letter.
              (1) Sole source award where the contracting officer nominates a specific 8(a) participant. SBA will determine whether an appropriate match exists where the contracting officer identifies a particular participant for a sole source award.
              
              (i) Once SBA determines that a procurement is suitable to be accepted as an 8(a) sole source contract, SBA will normally accept it on behalf of the 8(a) participant recommended by the contracting officer, provided that the 8(a) participant complies with the requirements of 13 CFR 124.503(c)(1).
              (ii) If an appropriate match does not exist, SBA will notify the 8(a) participant and the contracting officer, and may then nominate an alternate 8(a) participant.
              (2) Sole source award where the contracting officer does not nominate a specific 8(a) participant. When a contracting officer does not nominate an 8(a) participant for performance of a sole source 8(a) contract, SBA will select an 8(a) participant for possible award from among two or more eligible and qualified 8(a) participants. The selection will be based upon relevant factors, including business development needs, compliance with competitive business mix requirements (if applicable), financial condition, management ability, technical capability, and whether award will promote the equitable distribution of 8(a) contracts. (For construction requirements see 13 CFR 124.503(d)(1)).
              [82 FR 4727, Jan. 13, 2017]
            
            
              19.804-4
              Repetitive acquisitions.
              In order for repetitive acquisitions to be awarded through the 8(a) program, there must be separate offers and acceptances. This allows the SBA to determine—
              (a) Whether the requirement should be a competitive 8(a) award;
              (b) A nominated 8(a) participant's eligibility, and whether or not it is the same 8(a) participant that performed the previous contract;
              (c) The effect that contract award would have on the equitable distribution of 8(a) contracts; and
              (d) Whether the requirement should continue under the 8(a) program.
              [64 FR 32744, June 17, 1999, as amended at 82 FR 4728, Jan. 13, 2017]
            
            
              19.804-5
              Basic ordering agreements.
              (a) The contracting office shall submit an offering letter for, and SBA must accept, each order under a basic ordering agreement (BOA) in addition to the agency offering and SBA accepting the BOA itself.
              (b) SBA will not accept for award on a sole-source basis any order that would cause the total dollar amount of orders issued under a specific BOA to exceed the competitive threshold amount in 19.805-1.
              (c) Once an 8(a) participant's program term expires, the participant otherwise exits the 8(a) program, or becomes other than small for the NAICS code assigned under the BOA, SBA will not accept new orders for the participant.
              [64 FR 32744, June 17, 1999, as amended at 65 FR 46057, July 26, 2000; 82 FR 4728, Jan. 13, 2017]
            
            
              19.804-6
              Indefinite-delivery contracts.
              (a) Separate offers and acceptances are not required for individual orders under multiple-award contracts (including the Federal Supply Schedules managed by GSA, multi-agency contracts or Governmentwide acquisition contracts, or indefinite-delivery, indefinite-quantity (IDIQ) contracts) that have been set aside for exclusive competition among 8(a) contractors, and the individual order is to be competed among all 8(a) contract holders. SBA's acceptance of the original contract is valid for the term of the contract. Offers and acceptances are required for individual orders under multiple-award contracts that have not been set aside for exclusive competition among 8(a) contractors.
              (b) The contracting officer may issue an order on a sole source basis when—
              (1) The multiple-award contract was set aside for exclusive competition among 8(a) participants;
              (2) The order has an estimated value less than or equal to the dollar thresholds set forth at 19.805-1(a)(2); and
              (3) The offering and acceptance procedures at 19.804-2 and 19.804-3 are followed.
              (c) The contracting officer may issue an order directly to one 8(a) contractor in accordance with 19.504(c)(1)(ii) when—

              (1) The multiple-award contract was reserved for 8(a) participants;
              
              (2) The order has an estimated value less than or equal to $7 million for acquisitions assigned manufacturing NAICS codes and $4 million for all other acquisitions; and
              (3) The offering and acceptance procedures at 19.804-2 and 19.804-3 are followed.
              (d) An 8(a) contractor may continue to accept new orders under the contract, even if it exits the 8(a) program, or becomes other than small for the NAICS code(s) assigned to the contract.
              (e) Agencies may continue to take credit toward their prime contracting small disadvantaged business or small business goals for orders awarded to 8(a) contractors, even after the contractor's 8(a) program term expires, the contractor otherwise exits the 8(a) program, or the contractor becomes other than small for the NAICS code(s) assigned under the 8(a) contract. However, if an 8(a) contractor rerepresents that it is other than small for the NAICS code(s) assigned under the contract in accordance with 19.301-2 or, where ownership or control of the 8(a) contractor has changed and SBA has granted a waiver to allow the contractor to continue performance (see 13 CFR 124.515), the agency may not credit any subsequent orders awarded to the contractor towards its small disadvantaged business or small business goals.
              [85 FR 11765, Feb. 27, 2020]
            
            
              19.805
              Competitive 8(a).
            
            
              19.805-1
              General.
              (a) Except as provided in paragraph (b) of this section, an acquisition offered to the SBA under the 8(a) program shall be awarded on the basis of competition limited to eligible 8(a) participants when—
              (1) There is a reasonable expectation that at least two eligible and responsible 8(a) participants will submit offers and that award can be made at a fair market price; and
              (2) The anticipated total value of the contract, including options, will exceed $7 million for acquisitions assigned manufacturing North American Industry Classification System (NAICS) codes and $4 million for all other acquisitions.
              (b) Where an acquisition exceeds the competitive threshold (see paragraph (a)(2) of this section), the SBA may accept the requirement for a sole source 8(a) award if—
              (1) There is not a reasonable expectation that at least two eligible and responsible 8(a) participants will submit offers at a fair market price; or
              (2) SBA accepts the requirement on behalf of a concern owned by an Indian tribe or an Alaska Native Corporation.
              (c) A proposed 8(a) requirement with an estimated value exceeding the applicable competitive threshold amount shall not be divided into several requirements for lesser amounts in order to use 8(a) sole source procedures for award to a single firm.
              (d) The SBA Associate Administrator for Business Development may approve a contracting office's request for a competitive 8(a) award below the competitive thresholds. Such requests will be approved only on a limited basis and will be primarily granted where technical competitions are appropriate or where a large number of responsible 8(a) participants are available for competition. In determining whether a request to compete below the threshold will be approved, the SBA Associate Administrator for Business Development will, in part, consider the extent to which the contracting activity is supporting the 8(a) program on a noncompetitive basis. The agency may include recommendations for competition below the threshold in the offering letter or by separate correspondence to the SBA Associate Administrator for Business Development.
              [54 FR 46005, Oct. 31, 1989, as amended at 61 FR 67421, Dec. 20, 1996; 64 FR 32744, June 17, 1999; 65 FR 46056, July 26, 2000; 68 FR 4051, Jan. 27, 2003; 69 FR 8314, Feb. 23, 2004; 71 FR 57367, Sept. 28, 2006; 75 FR 53133, Aug. 30, 2010; 75 FR 77730, Dec. 13, 2010; 80 FR 38298, July 2, 2015; 82 FR 4729, Jan. 13, 2017]
            
            
              19.805-2
              Procedures.
              (a) Offers shall be solicited from those sources identified in accordance with 19.804-3.

              (b) The SBA will determine the eligibility of the participants for award of the contract. Eligibility will be determined by the SBA as of the time of submission of initial offers which include price. Eligibility is based on Section 8(a) program criteria. An 8(a) participant must represent that it is a small business in accordance with the size standard corresponding to the NAICS code assigned to the contract.
              (1) In either negotiated or sealed bid competitive 8(a) acquisitions SBA will determine the eligibility of the apparent successful offeror and advise the contracting office within 5 working days after receipt of the contracting office's request for an eligibility determination.
              (i) If SBA determines that the apparent successful offeror is ineligible, the contracting office will then send to SBA the identity of the next highest evaluated offeror for an eligibility determination. The process is repeated until SBA determines that an identified offeror is eligible for award.
              (ii) If the contracting officer believes that the apparent successful offeror (or the offeror SBA has determined eligible for award) is not responsible to perform the contract, the contracting officer must refer the matter to SBA for Certificate of Competency consideration under subpart 19.6.
              (2) In any case in which an 8(a) participant is determined to be ineligible, SBA will notify the 8(a) participant of that determination.
              (c) Any party with information questioning the eligibility of an 8(a) participant to continue participation in the 8(a) program or for the purposes of a specific 8(a) award may submit such information to the SBA in accordance with 13 CFR 124.112(c).
              [82 FR 4729, Jan. 13, 2017]
            
            
              19.806
              Pricing the 8(a) contract.
              (a) The contracting officer shall price the 8(a) contract in accordance with subpart 15.4. If required by subpart 15.4, the SBA shall obtain certified cost or pricing data from the 8(a) contractor. If the SBA requests audit assistance to determine the proposed price to be fair and reasonable in a sole source acquisition, the contracting activity shall furnish it to the extent it is available.
              (b) An 8(a) contract, sole source or competitive, may not be awarded if the price of the contract results in a cost to the contracting agency which exceeds a fair market price.
              (c) If requested by the SBA, the contracting officer shall make available the data used to estimate the fair market price within 10 working days.
              (d) The negotiated contract price and the estimated fair market price are subject to the concurrence of the SBA. In the event of a disagreement between the contracting officer and the SBA, the SBA may appeal in accordance with 19.810.
              [54 FR 46005, Oct. 31, 1989, as amended at 62 FR 51270, Sept. 30, 1997; 64 FR 32745, 32748, June 17, 1999; 75 FR 53149, Aug. 30, 2010]
            
            
              19.807
              Estimating the fair market price.
              (a) The contracting officer shall estimate the fair market price of the work to be performed by the 8(a) contractor.
              (b) In estimating the fair market price for an acquisition other than those covered in paragraph (c) of this section, the contracting officer shall use cost or price analysis and consider commercial prices for similar products and services, available in-house cost estimates, data (including certified cost or pricing data) submitted by the SBA or the 8(a) contractor, and data obtained from any other Government agency.
              (c) In estimating a fair market price for a repeat purchase, the contracting officer shall consider recent award prices for the same items or work if there is comparability in quantities, conditions, terms, and performance times. The estimated price should be adjusted to reflect differences in specifications, plans, transportation costs, packaging and packing costs, and other circumstances. Price indices may be used as guides to determine the changes in labor and material costs. Comparison of commercial prices for similar items may also be used.
              [54 FR 46005, Oct. 31, 1989, as amended at 75 FR 53149, Aug. 30, 2010]
            
            
              19.808
              Contract negotiation.
            
            
              19.808-1
              Sole source.

              (a) The SBA may not accept for negotiation a sole-source 8(a) contract that exceeds $22 million unless the requesting agency has completed a justification in accordance with the requirements of 6.303.
              (b) The SBA is responsible for initiating negotiations with the agency within the time established by the agency. If the SBA does not initiate negotiations within the agreed time and the agency cannot allow additional time, the agency may, after notifying the SBA, proceed with the acquisition from other sources.
              (c) The SBA should participate, whenever practicable, in negotiating the contracting terms. When mutually agreeable, the SBA may authorize the contracting officer to negotiate directly with the 8(a) participant. Whether or not direct negotiations take place, the SBA is responsible for approving the resulting contract before award.
              (d) An 8(a) participant must represent that it is a small business in accordance with the size standard corresponding to the NAICS code assigned to the contract.
              (e) An 8(a) participant owned by an Alaska Native Corporation, Indian Tribe, Native Hawaiian Organization, or Community Development Corporation may not receive an 8(a) sole source award that is a follow-on contract to an 8(a) contract, if the predecessor contract was performed by another 8(a) participant (or former 8(a) participant) owned by the same Alaska Native Corporation, Indian Tribe, Native Hawaiian Organization, or Community Development Corporation (See 13 CFR 124.109 through 124.111).
              [54 FR 46005, Oct. 31, 1989, as amended at 55 FR 3883, Feb. 5, 1990; 56 FR 55378, Oct. 25, 1991; 61 FR 67421, Dec. 20, 1996; 76 FR 14562, Mar. 16, 2011; 80 FR 38298, July 2, 2015; 82 FR 4729, Jan. 13, 2017]
            
            
              19.808-2
              Competitive.
              In competitive 8(a) acquisitions subject to part 15, the contracting officer conducts negotiations directly with the competing 8(a) participants. Conducting competitive negotiations among 8(a) participants prior to SBA's formal acceptance of the acquisition for the 8(a) program may be grounds for SBA's not accepting the acquisition for the 8(a) program.
              [82 FR 4729, Jan. 13, 2017]
            
            
              19.809
              Preaward considerations.
            
            
              19.809-1
              Preaward survey.
              The contracting officer should request a preaward survey of the 8(a) participant whenever considered useful. If the results of the preaward survey or other information available to the contracting officer raise substantial doubt as to the participant's ability to perform, the contracting officer shall refer the matter to SBA for Certificate of Competency consideration under subpart 19.6.
              [85 FR 11765, Feb. 27, 2020]
            
            
              19.809-2
              Limitations on subcontracting and nonmanufacturer rule.
              (a) Limitations on subcontracting. To be awarded a contract or order under the 8(a) program, the 8(a) participant is required to perform—
              (1) For services (except construction), at least 50 percent of the cost incurred for personnel with its own employees;
              (2) For supplies or products (other than a procurement from a nonmanufacturer of such supplies or products), at least 50 percent of the cost of manufacturing the supplies or products (not including the cost of materials);
              (3) For general construction, at least 15 percent of the cost with its own employees (not including the cost of materials); and
              (4) For construction by special trade contractors, at least 25 percent of the cost with its own employees (not including the cost of materials).
              (b) Compliance period. An 8(a) contractor is required to comply with the limitations on subcontracting—
              (1) For a contract under the 8(a) program, either by the end of the base term and then by the end of each subsequent option period or by the end of the performance period for each order issued under the contract, at the contracting officer's discretion; and

              (2) For an order competed exclusively among contractors who are 8(a) participants or for an order issued directly to one 8(a) contractor in accordance with 19.504(c)(1)(ii), by the end of the performance period for the order.
              (c) Waiver. The applicable SBA District Director may waive the provisions in paragraph (b)(1) requiring a participant to comply with the limitations on subcontracting for each period of performance or for each order. Instead, the SBA District Director may permit the participant to subcontract in excess of the limitations on subcontracting where the SBA District Director makes a written determination that larger amounts of subcontracting are essential during certain stages of performance.
              (1) The 8(a) participant is required to provide the SBA District Director written assurance that the participant will ultimately comply with the requirements of this section prior to contract completion. The contracting officer shall review the written assurance and inform the 8(a) participant of their concurrence or nonconcurrence. The 8(a) participant can only submit the written assurance to the SBA District Director upon concurrence by the contracting officer.
              (2) The contracting officer does not have the authority to waive the provisions of this section requiring an 8(a) participant to comply with the limitations on subcontracting for each period of performance or order, even if the agency has a Partnership Agreement with SBA.
              (3) Where the 8(a) participant does not ultimately comply with the limitations on subcontracting by the end of the contract, SBA will not grant future waivers for the 8(a) participant.
              (d) Nonmanufacturer rule. See 19.505(c) for application of the nonmanufacturer rule, inclusive of waivers and exceptions to the nonmanufacturer rule.
              [85 FR 11765, Feb. 27, 2020]
            
            
              19.810
              SBA appeals.
              (a) The SBA Administrator may submit the following matters for determination to the agency head if the SBA and the contracting officer fail to agree on them:
              (1) The decision not to make a particular acquisition available for award under the 8(a) Program.
              (2) A contracting officer's decision to reject a specific 8(a) participant for award of an 8(a) contract after SBA's acceptance of the requirement for the 8(a) program.
              (3) The terms and conditions of a proposed 8(a) contract, including the contracting officer's NAICS code designation and estimate of the fair market price.
              (b)(1) Notification by SBA of an intent to appeal to the agency head—
              (i) Must be received by the contracting officer within 5 working days after SBA is formally notified of the contracting officer's decision; and
              (ii) Must be provided to the contracting agency Director for the Office of Small and Disadvantaged Business Utilization or, for the Director of the Office of Defense, the Director of the Office of Small Business Programs.
              (2) SBA must send the written appeal to the agency head within 15 working days of SBA's notification of intent to appeal or the appeal may be considered withdrawn. Pending issuance of a decision by the agency head, the contracting officer shall suspend action on the acquisition. The contracting officer need not suspend action on the acquisition if the contracting officer makes a written determination that urgent and compelling circumstances that significantly affect the interests of the United States will not permit waiting for a decision.
              (c) If the SBA appeal is denied, the decision of the agency head shall specify the reasons for the denial, including the reasons why the selected participant was determined incapable of performance, if appropriate. The decision shall be made a part of the contract file.
              [54 FR 46005, Oct. 31, 1989, as amended at 64 FR 32745, June 17, 1999; 65 FR 46057, July 26, 2000, as amended at 82 FR 4729, Jan. 13, 2017; 85 FR 11766, Feb. 27, 2020]
            
            
              19.811
              Preparing the contracts.
            
            
              19.811-1
              Sole source.

              (a) The contract to be awarded by the agency to the SBA shall be prepared in accordance with agency procedures and in the same detail as would be required in a contract with a business concern. The contracting officer shall use the Standard Form 26 as the award form, except for construction contracts, in which case the Standard Form 1442 shall be used as required in 36.701(a).
              (b) The contracting officer shall prepare the contract that the SBA will award to the 8(a) participant in accordance with agency procedures, as if awarding the contract directly to the 8(a) participant, except for the following:
              (1) The award form shall cite 41 U.S.C. 3304(a)(5) or 10 U.S.C. 2304(c)(5) (as appropriate) as the authority for use of other than full and open competition.
              (2) Appropriate clauses shall be included, as necessary, to reflect that the contract is between the SBA and the 8(a) contractor.
              (3) The following items shall be inserted by the SBA—
              (i) The SBA contract number.
              (ii) The effective date.
              (iii) The typed name of the SBA's contracting officer.
              (iv) The signature of the SBA's contracting officer.
              (v) The date signed.
              (4) The SBA will obtain the signature of the 8(a) contractor prior to signing and returning the prime contract to the contracting officer for signature. The SBA will make every effort to obtain signatures and return the contract, and any subsequent bilateral modification, to the contracting officer within a maximum of 10 working days.
              (c) Except in procurements where the SBA will make advance payments to its 8(a) contractor, the agency contracting officer may, as an alternative to the procedures in paragraphs (a) and (b) of this subsection, use a single contract document for both the prime contract between the agency and the SBA and its 8(a) contractor. The single contract document shall contain the information in paragraphs (b) (1), (2), and (3) of this subsection. Appropriate blocks on the Standard Form (SF) 26 or 1442 will be asterisked and a continuation sheet appended as a tripartite agreement which includes the following:
              (1) Agency acquisition office, prime contract number, name of agency contracting officer and lines for signature, date signed, and effective date.
              (2) The SBA office, the SBA contract number, name of the SBA contracting officer, and lines for signature and date signed.
              (3) Name and lines for the 8(a) contractor's signature and date signed.
              (d) For acquisitions not exceeding the simplified acquisition threshold, the contracting officer may use the alternative procedures in paragraph (c) of this subsection with the appropriate simplified acquisition forms.
              [54 FR 46005, Oct. 31, 1989, as amended at 55 FR 3883, Feb. 5, 1990; 61 FR 67421, Dec. 20, 1996; 62 FR 233, Jan. 2, 1997; 62 FR 64940, Dec. 9, 1997; 64 FR 32745, June 17, 1999; 69 FR 59699, Oct. 5, 2004; 79 FR 24202, Apr. 29, 2014; 82 FR 4729, Jan. 13, 2017]
            
            
              19.811-2
              Competitive.
              (a) The contract will be prepared in accordance with 14.408-1(d), except that appropriate blocks on the Standard Form 26 or 1442 will be asterisked and a continuation sheet appended as a tripartite agreement which includes the following:
              (1) The agency contracting activity, prime contract number, name of agency contracting officer, and lines for signature, date signed, and effective date.
              (2) The SBA office, the SBA subcontract number, name of the SBA contracting officer and lines for signature and date signed.
              (b) The process for obtaining signatures shall be as specified in 19.811-1(b)(4).
              [54 FR 46005, Oct. 31, 1989, as amended at 60 FR 34739, July 3, 1995; 62 FR 233, Jan. 2, 1997; 64 FR 32745, June 17, 1999]
            
            
              19.811-3
              Contract clauses.
              (a) The contracting officer shall insert the clause at 52.219-11, Special 8(a) Contract Conditions, in contracts between the SBA and the agency when the acquisition is accomplished using the procedures of 19.811-1(a) and (b).
              (b) The contracting officer shall insert the clause at 52.219-12, Special 8(a) Subcontract Conditions, in contracts between the SBA and its 8(a) contractor when the acquisition is accomplished using the procedures of 19.811-1(a) and (b).

              (c) The contracting officer shall insert the clause at 52.219-17, Section 8(a) Award, in competitive solicitations and contracts when the acquisition is accomplished using the procedures of 19.805 and in sole source awards which utilize the alternative procedure in 19.811-1(c).
              (d) The contracting officer shall insert the clause at 52.219-18, Notification of Competition Limited to Eligible 8(a) Participants, in competitive solicitations and contracts when the acquisition is accomplished using the procedures of 19.805. The clause at 52.219-18 with its Alternate I shall be used when competition is to be limited to 8(a) participants within one or more specific SBA districts pursuant to 19.804-2.
              (e) For contracts or orders resulting from this subpart, see 19.507(e) for use of 52.219-14, Limitations on Subcontracting, and 19.507(h) for use of 52.219-33, Nonmanufacturer Rule.
              [54 FR 46005, Oct. 31, 1989, as amended at 55 FR 3883, Feb. 5, 1990; 55 FR 25529, June 21, 1990; 60 FR 48263, Sept. 18, 1995; 61 FR 39209, July 26, 1996; 61 FR 67421, Dec. 20, 1996; 76 FR 68035, Nov. 2, 2011; 82 FR 4730, Jan. 13, 2017; 85 FR 11766, Feb. 27, 2020]
            
            
              19.812
              Contract administration.

              (a) The contracting officer shall assign contract administration functions, as required, based on the location of the 8(a) contractor (see Federal Directory of Contract Administration Services Components (available via the Internet athttps://pubapp.dcma.mil/CASD/main.jsp”.
              
              (b) The agency shall distribute copies of the contract(s) in accordance with part 4. All contracts and modifications, if any, shall be distributed to both the SBA and the 8(a) contractor in accordance with the timeframes set forth in 4.201.
              (c) To the extent consistent with the contracting activity's capability and resources, 8(a) contractors furnishing requirements shall be afforded production and technical assistance, including, when appropriate, identification of causes of deficiencies in their products and suggested corrective action to make such products acceptable.
              (d) An 8(a) contract, whether in the base or an option year, must be terminated for convenience if the 8(a) contractor to which it was awarded transfers ownership or control of the firm or if the contract is transferred or novated for any reason to another firm, unless the Administrator of the SBA waives the requirement for contract termination (13 CFR 124.515). The Administrator may waive the termination requirement only if certain conditions exist. Moreover, a waiver of the requirement for termination is permitted only if the 8(a) contractor's request for waiver is made to the SBA prior to the actual relinquishment of ownership or control, except in the case of death or incapacity where the waiver must be submitted within 60 calendar days after such an occurrence. The clauses in the contract entitled “Special 8(a) Contract Conditions” and “Special 8(a) Subcontract Conditions” require the SBA and the 8(a) subcontractor to notify the contracting officer when ownership of the firm is being transferred. When the contracting officer receives information that an 8(a) contractor is planning to transfer ownership or control to another firm, the contracting officer shall take action immediately to preserve the option of waiving the termination requirement. The contracting officer shall determine the timing of the proposed transfer and its effect on contract performance and mission support. If the contracting officer determines that the SBA does not intend to waive the termination requirement, and termination of the contract would severely impair attainment of the agency's program objectives or mission, the contracting officer shall immediately notify the SBA in writing that the agency is requesting a waiver. Within 15 business days thereafter, or such longer period as agreed to by the agency and the SBA, the agency head must either confirm or withdraw the request for waiver. Unless a waiver is approved by the SBA, the contracting officer must terminate the contract for convenience upon receipt of a written request by the SBA. This requirement for a convenience termination does not affect the Government's right to terminate for default if the cause for termination of an 8(a) contract is other than the transfer of ownership or control.
              [54 FR 46005, Oct. 31, 1989, as amended at 56 FR 15151, Apr. 15, 1991; 64 FR 32745, June 17, 1999; 66 FR 2141, Jan. 10, 2001; 77 FR 12949, Mar. 2, 2012; 82 FR 4730, Jan. 13, 2017]
            
            
              
              19.813
              Protesting an 8(a) participant's eligibility or size status.
              (a) The eligibility of an 8(a) participant for a sole source or competitive 8(a) requirement may not be challenged by another 8(a) participant or any other party, either to SBA or any administrative forum as part of a bid or other contract protest (see 13 CFR 124.517).
              (b) The size status of an 8(a) participant nominated for an 8(a) sole source contract may not be protested by another 8(a) participant or any other party.
              (c) The size status of the apparent successful offeror for competitive 8(a) awards may be protested. The filing of a size status protest is limited to—
              (1) Any offeror whom the contracting officer has not eliminated for reasons unrelated to size;
              (2) The contracting officer; or
              (3) The SBA District Director in either the district office serving the geographical area in which the contracting activity is located or the district office that services the apparent successful offeror, or the Associate Administrator for Business Development.
              (d) Protests of competitive 8(a) awards shall follow the procedures at 19.302. For additional information, refer to 13 CFR 121.1001.
              [82 FR 4730, Jan. 13, 2017]
            
            
              19.814
              Requesting a formal size determination (8(a) sole source requirements).
              (a) If the size status of an 8(a) participant nominated for award of an 8(a) sole source contract is called into question, a request for a formal size determination may be submitted to SBA pursuant to 13 CFR 121.1001(b)(2)(ii) by—
              (1) The 8(a) participant nominated for award of the particular sole source contract;
              (2) The contracting officer who has been delegated SBA's 8(a) contract execution functions, where applicable, or the SBA program official with authority to execute the 8(a) contract;
              (3) The SBA District Director in the district office that services the 8(a) participant or the Associate Administrator for Business Development; or
              (4) The SBA Inspector General.
              (b) SBA's Government Contracting Area Director will issue a formal size determination within 15 business days, if possible, after SBA receives the request for a formal size determination.
              (c) An appeal of an SBA size determination shall follow the procedures at 19.302.
              [82 FR 4730, Jan. 13, 2017]
            
            
              19.815
              Release for non-8(a) procurement.
              (a) Once a requirement has been accepted by SBA into the 8(a) program, any follow-on requirements shall remain in the 8(a) program unless there is a mandatory source (see 8.002 or 8.003) or SBA agrees to release the requirement from the 8(a) program in accordance with 13 CFR 124.504(d).
              (b) To obtain release of a requirement for a non-8(a) procurement (other than a mandatory source listed at 8.002 or 8.003), the contracting officer shall make a written request to, and receive concurrence from, the SBA Associate Administrator for Business Development.
              (c)(1) The written request to the SBA Associate Administrator for Business Development shall indicate—
              (i) Whether the agency has achieved its small disadvantaged business goal;
              (ii) Whether the agency has achieved its HUBZone, SDVOSB, WOSB, or small business goal(s); and
              (iii) Whether the requirement is critical to the business development of the 8(a) contractor that is currently performing the requirement.
              (2) Generally, a requirement that was previously accepted into the 8(a) program will only be released for procurements outside the 8(a) program when the contracting activity agency agrees to set aside the requirement under the small business, HUBZone, SDVOSB, or WOSB programs.
              (3) The requirement that a follow-on procurement must be released from the 8(a) program in order for it to be fulfilled outside the 8(a) program does not apply to task or delivery orders offered to and accepted into the 8(a) program, where the basic contract was not accepted into the 8(a) program.
              [82 FR 4730, Jan. 13, 2017]
            
            
              
              19.816
              Exiting the 8(a) program.
              (a) Except as provided in paragraph (c) of this section, when a contractor exits the 8(a) program, it is no longer eligible to receive new 8(a) contracts. However, the contractor remains under contractual obligation to complete existing contracts, and any priced options that may be exercised.
              (b) If an 8(a) contractor is suspended from the program (see 13 CFR 124.305), it may not receive any new 8(a) contracts unless the head of the contracting agency makes a determination that it is in the best interest of the Government to issue the award and SBA adopts that determination.
              (c) A contractor that has completed its term of participation in the 8(a) program may be awarded a competitive 8(a) contract if it was an 8(a) participant eligible for award of the contract on the initial date specified for receipt of offers contained in the solicitation, and if the contractor continues to meet all other applicable eligibility criteria.
              (d) SBA's regulations on exiting the 8(a) program are found at 13 CFR 124.301 through 124.305, and 13 CFR 124.507(d).
              [82 FR 4730, Jan. 13, 2017]
            
          
          
            Subparts 19.9-19.12 [Reserved]
          
          
            Subpart 19.13—Historically Underutilized Business Zone (HUBZone) Program
            
              Authority:
              41 U.S.C. 486(c); 10 U.S.C. chapter 137; and 42 U.S.C. 2473(c).
            
            
              Source:
              63 FR 70272, Dec. 18, 1998, unless otherwise noted.
            
            
              19.1301
              General.
              (a) The Historically Underutilized Business Zone (HUBZone) Act of 1997 (15 U.S.C. 631 note) created the HUBZone Program.
              (b) The purpose of the HUBZone Program is to provide Federal contracting assistance for qualified small business concerns located in historically underutilized business zones, in an effort to increase employment opportunities, investment, and economic development in those areas.
              [48 FR 42240, Sept. 19, 1983, as amended at 75 FR 77730, Dec. 13, 2010]
            
            
              19.1302
              Applicability.
              The procedures in this subpart apply to all Federal agencies that employ one or more contracting officers.
              [67 FR 13066, Mar. 20, 2002]
            
            
              19.1303
              Status as a HUBZone small business concern.
              (a) Status as a HUBZone small business concern is determined by the Small Business Administration (SBA) in accordance with 13 CFR part 126.

              (b) If the SBA determines that a concern is a HUBZone small business concern, it will issue a certification to that effect and will add the concern to the List of Qualified HUBZone Small Business Concerns at http://dsbs.sba.gov/dsbs/search/dsp_searchhubzone.cfm. Only firms on the list are HUBZone small business concerns, eligible for HUBZone preferences. HUBZone preferences apply without regard to the place of performance. Information on HUBZone small business concerns can also be obtained at http://www.sba.gov/hubzone or by writing to the Director for the HUBZone Program (Director/HUB) at U.S. Small Business Administration, 409 3rd Street, SW., Washington, DC 20416 or at hubzone@sba.gov.
              
              (c) A joint venture may be considered a HUBZone small business concern if it meets the criteria in 13 CFR 121.103(h).
              (d) To be eligible for a HUBZone contract under this section, a HUBZone small business concern must be a HUBZone small business concern both at the time of its initial offer and at the time of contract award.
              [63 FR 70272, Dec. 18, 1998, as amended at 64 FR 51832, Sept. 24, 1999; 75 FR 77730, Dec. 13, 2010; 84 FR 47864, Sept. 10, 2019; 85 FR 11766, Feb. 27, 2020]
            
            
              19.1304
              Exclusions.
              This subpart does not apply to—
              (a) Requirements that can be satisfied through award to—

              (1) Federal Prison Industries, Inc. (see subpart 8.6); or
              
              (2) AbilityOne participating non-profit agencies for the blind or severely disabled (see subpart 8.7);
              (b) Orders under indefinite-delivery contracts (see subpart 16.5). (But see 16.505(b)(2)(i)(F) for discretionary set-asides of orders);
              (c) Orders against Federal Supply Schedules (see subpart 8.4). (But see 8.405-5 for discretionary set-asides of orders);
              (d) Requirements currently being performed by an 8(a) participant or requirements SBA has accepted for performance under the authority of the 8(a) program, unless SBA has consented to release the requirements from the 8(a) program;
              (e) Requirements that do not exceed the micro-purchase threshold; or
              (f) Requirements for commissary or exchange resale items.
              [63 FR 70272, Dec. 18, 1998, as amended at 76 FR 68035, Nov. 2, 2011; 79 FR 24202, Apr. 29, 2014; 82 FR 4731, Jan. 13, 2017]
            
            
              19.1305
              HUBZone set-aside procedures.
              (a) The contracting officer—
              (1) Shall comply with 19.203 before deciding to set aside an acquisition under the HUBZone Program;
              (2) May set aside acquisitions exceeding the micro-purchase threshold for competition restricted to HUBZone small business concerns when the requirements of paragraph (b) of this section can be satisfied; and
              (3) Shall consider HUBZone set-asides before considering HUBZone sole source awards (see 19.1306) or small business set-asides (see subpart 19.5).
              (b) To set aside an acquisition for competition restricted to HUBZone small business concerns, the contracting officer must have a reasonable expectation that—
              (1) Offers will be received from two or more HUBZone small business concerns; and
              (2) Award will be made at a fair market price.

              (c) If the contracting officer receives only one acceptable offer from a qualified HUBZone small business concern in response to a set aside, the contracting officer should make an award to that concern. If the contracting officer receives no acceptable offers from HUBZone small business concerns, the HUBZone set-aside shall be withdrawn and the requirement, if still valid, set aside for small business concerns, as appropriate (see 19.203).
              (d) The procedures at 19.202-1 and, except for acquisitions not exceeding the simplified acquisition threshold, at 19.402 apply to this section.

              (1) When the SBA intends to appeal a contracting officer's decision to reject a recommendation of the SBA procurement center representative (or, if a procurement center representative is not assigned, see 19.402(a)) to set aside an acquisition for competition restricted to HUBZone small business concerns, the SBA procurement center representative shall notify the contracting officer, in writing, of its intent within 5 business days of receiving the contracting officer's notice of rejection.
              (2) Upon receipt of notice of SBA's intent to appeal, the contracting officer shall suspend action on the acquisition unless the head of the contracting activity makes a written determination that urgent and compelling circumstances, which significantly affect the interests of the Government, exist.
              (3) Within 15 business days of SBA's notification to the contracting officer, SBA must file its formal appeal with the head of the agency, or the appeal will be deemed withdrawn. The head of the agency shall reply to SBA within 15 business days of receiving the appeal. The decision of the head of the agency shall be final.
              [63 FR 70272, Dec. 18, 1998, as amended at 71 FR 36927, June 28, 2006; 75 FR 77730, Dec. 13, 2010; 76 FR 14568, Mar. 16, 2011; 77 FR 12932, Mar. 2, 2012]
            
            
              19.1306
              HUBZone sole source awards.
              (a) A contracting officer shall consider a contract award to a HUBZone small business concern on a sole source basis (see 6.302-5(b)(5)) before considering a small business set-aside (see 19.203 and subpart 19.5), provided none of the exclusions at 19.1304 apply; and—

              (1) The contracting officer does not have a reasonable expectation that offers would be received from two or more HUBZone small business concerns;
              
              (2) The anticipated price of the contract, including options, will not exceed—
              (i) $7 million for a requirement within the North American Industry Classification System (NAICS) codes for manufacturing; or
              (ii) $4 million for a requirement within all other NAICS codes;
              (3) The requirement is not currently being performed by an 8(a) participant under the provisions of subpart 19.8 or has been accepted as a requirement by SBA under subpart 19.8.
              (4) The acquisition is greater than the simplified acquisition threshold (see part 13);
              (5) The HUBZone small business concern has been determined to be a responsible contractor with respect to performance; and
              (6) Award can be made at a fair and reasonable price.
              (b) The SBA has the right to appeal the contracting officer's decision not to make a HUBZone sole source award.
              [63 FR 70272, Dec. 18, 1998, as amended at 65 FR 46057, July 26, 2000; 68 FR 4051, Jan. 27, 2003; 69 FR 8315, Feb. 23, 2004; 71 FR 57367, Sept. 28, 2006; 75 FR 38688, July 2, 2010; 75 FR 53133, Aug. 30, 2010; 75 FR 77731, Dec. 13, 2010; 76 FR 14568, Mar. 16, 2011; 77 FR 12932, Mar. 2, 2012; 80 FR 38298, July 2, 2015]
            
            
              19.1307
              Price evaluation preference for HUBZone small business concerns.
              (a) The price evaluation preference for HUBZone small business concerns shall be used in acquisitions conducted using full and open competition. The preference shall not be used—
              (1) Where price is not a selection factor so that a price evaluation preference would not be considered (e.g., Architect/Engineer acquisitions);
              (2) Where all fair and reasonable offers are accepted (e.g., the award of multiple award schedule contracts); or
              (3) For the reserved portion of a solicitation for a multiple-award contract (see 19.503).
              (b) The contracting officer shall give offers from HUBZone small business concerns a price evaluation preference by adding a factor of 10 percent to all offers, except—
              (1) Offers from HUBZone small business concerns that have not waived the evaluation preference; or
              (2) Otherwise successful offers from small business concerns.
              (c) The factor of 10 percent shall be applied on a line item basis or to any group of items on which award may be made. Other evaluation factors, such as transportation costs or rent-free use of Government property, shall be added to the offer to establish the base offer before adding the factor of 10 percent.
              (d) When the two highest rated offerors are a HUBZone small business concern and a large business, and the evaluated offer of the HUBZone small business concern is equal to the evaluated offer of the large business after considering the price evaluation preference, the contracting officer shall award the contract to the HUBZone small business concern.
              [63 FR 70272, Dec. 18, 1998, as amended at 64 FR 72419, Dec. 27, 1999; 69 FR 1053, Jan. 7, 2004; 70 FR 33661, June 8, 2005; 72 FR 27384, May 15, 2007; 75 FR 77731, Dec. 13, 2010; 79 FR 61751, Oct. 14, 2014; 85 FR 11766, Feb. 27, 2020]
            
            
              19.1308
              Limitations on subcontracting and nonmanufacturer rule.
              (a) Definitions. See 13 CFR 125.1 for definitions of terms used in paragraph (b) of this section.
              (b) Limitations on subcontracting. To be awarded a contract or order under the HUBZone program, the HUBZone small business concern is required—
              (1) For services (except construction), to spend at least 50 percent of the cost of performance incurred for personnel on its own employees or on the employees of other HUBZone small business concerns;
              (2) For supplies or products (other than a procurement from a nonmanufacturer of such supplies or products), to spend at least 50 percent of the cost of manufacturing, excluding the cost of materials, performed by the concern or other HUBZone small business concerns;
              (3) For general construction—
              (i) To spend at least 15 percent of the cost of performance incurred for personnel on its own employees; and

              (ii) To spend at least 50 percent of the cost of performance incurred for personnel on its own employees or on a combination of its own employees and employees of HUBZone small business concern subcontractors; or
              
              (4) For construction by special trade contractors—
              (i) To spend at least 25 percent of the cost of contract performance incurred for personnel on its own employees; and
              (ii) To spend at least 50 percent of the cost of the contract incurred for personnel on its own employees or on a combination of its own employees and employees of HUBZone small business concern subcontractors.
              (c) Construction. Before issuing a solicitation for general construction or construction by special trade contractors, the contracting officer shall determine if at least two HUBZone small business concerns can spend at least 50 percent of the cost of contract performance to be incurred for personnel on their own employees or subcontract employees of other HUBZone small business concerns. If the contracting officer is unable to make this determination, the contracting officer may waive the 50 percent requirement; however, the HUBZone small business concern is still required to meet the cost incurred for personnel requirements in paragraphs (b)(3)(i) and (b)(4)(i).
              (d) Compliance period. A HUBZone small business contractor is required to comply with the limitations on subcontracting—
              (1) For a contract that has been set aside or awarded on a sole source basis to a HUBZone small business concern, either by the end of the base term and then by the end of each subsequent option period or by the end of the performance period for each order issued under the contract, at the contracting officer's discretion; and
              (2) For an order set aside for HUBZone small business concerns as described in 8.405-5 and 16.505(b)(2)(i)(F) or for an order issued directly to a HUBZone small business contractor in accordance with 19.504(c)(1)(ii), by the end of the performance period for the order.
              (e) Nonmanufacturer rule. (1) To be awarded a contract or order for supplies as a nonmanufacturer under this subpart, a contractor is required—
              (i) To provide the end item of a HUBZone small business manufacturer, that has been manufactured or produced in the United States or its outlying areas;
              (ii) Not to exceed 500 employees;
              (iii) To be primarily engaged in the retail or wholesale trade and normally sell the type of item being supplied; and
              (iv) To take ownership or possession of the item(s) with its personnel, equipment, or facilities in a manner consistent with industry practice.
              (2) There are no class waivers or waivers to the nonmanufacturer rule for individual solicitations for contracts and orders awarded under the HUBZone Program.
              (3) For contracts and orders awarded under the HUBZone Program at or below $25,000 in total value, a HUBZone small business concern may supply the end item of any manufacturer, including a large business, as long as the product acquired is manufactured or produced in the United States.
              [85 FR 11766, Feb. 27, 2020]
            
            
              19.1309
              Contract clauses.
              (a)(1) The contracting officer shall insert the clause 52.219-3, Notice of HUBZone Set-Aside or Sole Source Award, in solicitations and contracts for acquisitions that are set aside or awarded on a sole source basis to, HUBZone small business concerns under 19.1305 or 19.1306. This includes multiple-award contracts when orders may be set aside for HUBZone small business concerns as described in 8.405-5 and 16.505(b)(2)(i)(F) or when orders may be issued directly to one HUBZone small business concern in accordance with 19.504(c)(1)(ii).
              (2) The contracting officer shall use the clause with its Alternate I to waive the 50 percent requirement if the conditions at 19.1308(c) apply.
              (b)(1) The contracting officer shall insert the clause at 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns, in solicitations and contracts for acquisitions conducted using full and open competition.

              (2) The contracting officer shall use the clause with its Alternate I to waive the 50 percent requirement if the conditions at 19.1308(c) apply.
              
              (c) For use of clause 52.219-33, Nonmanufacturer Rule, see the prescription at 19.507(h)(2).
              [85 FR 11767, Feb. 27, 2020]
            
          
          
            Subpart 19.14—Service-Disabled Veteran-Owned Small Business Procurement Program
            
              Source:
              69 FR 25278, May 5, 2004, unless otherwise noted.
            
            
              19.1401
              General.
              (a) The Veterans Benefit Act of 2003 (15 U.S.C. 657f) created the procurement program for small business concerns owned and controlled by service-disabled veterans (commonly referred to as the “Service-Disabled Veteran-owned Small Business (SDVOSB) Procurement Program”).
              (b) The purpose of the Service-Disabled Veteran-Owned Small Business Program is to provide Federal contracting assistance to service-disabled veteran-owned small business concerns.
            
            
              19.1402
              Applicability.
              The procedures in this subpart apply to all Federal agencies that employ one or more contracting officers.
            
            
              19.1403
              Status as a service-disabled veteran-owned small business concern.

              (a) Status as a service-disabled veteran-owned small business concern is determined in accordance with 13 CFR parts 125.8 through 125.13; also see 19.307.
              (b) At the time that a service-disabled veteran-owned small business concern submits its offer, it must represent to the contracting officer that it is a—
              (1) Service-disabled veteran-owned small business concern; and
              (2) Small business concern under the North American Industry Classification System (NAICS) code assigned to the procurement.
              (c) A joint venture may be considered a service-disabled veteran owned small business concern if—
              (1) At least one member of the joint venture is a service-disabled veteran-owned small business concern, and makes the representations in paragraph (b) of this section;
              (2) Each other concern is small under the size standard corresponding to the NAICS code assigned to the procurement;
              (3) The joint venture meets the requirements in 13 CFR 121.103(h); and
              (4) The joint venture meets the requirements of 13 CFR 125.15(b).
              (d) Any service-disabled veteran-owned small business concern (nonmanufacturer) is required to meet the requirements in 19.1407(c) to receive a benefit under this program.
              [69 FR 25278, May 5, 2004, as amended at 84 FR 47864, Sept. 10, 2019; 85 FR 11767, Feb. 27, 2020]
            
            
              19.1404
              Exclusions.
              This subpart does not apply to—
              (a) Requirements that can be satisfied through award to—
              (1) Federal Prison Industries, Inc. (see Subpart 8.6);

              (2) AbilityOne participating non-profit agencies for the blind or severely disabled (see Subpart 8.7);
              (b) Orders under indefinite-delivery contracts (see subpart 16.5). (But see 16.505(b)(2)(i)(F) for discretionary set-asides of orders);
              (c) Orders against Federal Supply Schedules (see subpart 8.4). (But see 8.405-5 for discretionary set-asides of orders); or
              (d) Requirements currently being performed by an 8(a) participant or requirements SBA has accepted for performance under the authority of the 8(a) program, unless SBA has consented to release the requirements from the 8(a) program.
              [69 FR 25278, May 5, 2004, as amended at 70 FR 14955, Mar. 23, 2005; 76 FR 68035, Nov. 2, 2011; 79 FR 24202, Apr. 29, 2014; 82 FR 4731, Jan. 13, 2017]
            
            
              19.1405
              Service-disabled veteran-owned small business set-aside procedures.
              (a) The contracting officer—
              (1) Shall comply with 19.203 before deciding to set aside an acquisition under the SDVOSB Program;

              (2) May set-aside acquisitions exceeding the micro-purchase threshold for competition restricted to SDVOSB concerns when the requirements of paragraph (b) of this section can be satisfied; and
              (3) Shall consider SDVOSB set-asides before considering SDVOSB sole source awards (see 19.1406) or small business set-asides (see subpart 19.5).
              (b) To set aside an acquisition for competition restricted to service-disabled veteran-owned small business concerns, the contracting officer must have a reasonable expectation that—
              (1) Offers will be received from two or more service-disabled veteran-owned small business concerns; and
              (2) Award will be made at a fair market price.

              (c) If the contracting officer receives only one acceptable offer from a service-disabled veteran-owned small business concern in response to a set-aside, the contracting officer should make an award to that concern. If the contracting officer receives no acceptable offers from service-disabled veteran-owned small business concerns, the service-disabled veteran-owned set-aside shall be withdrawn and the requirement, if still valid, set aside for small business concerns, as appropriate (see 19.203).
              (d) The procedures at 19.202-1 and, except for acquisitions not exceeding the simplified acquisition threshold, at 19.402 apply to this section. When the SBA intends to appeal a contracting officer's decision to reject a recommendation of the SBA procurement center representative (or, if a procurement center representative is not assigned, see 19.402(a)) to set aside an acquisition for competition restricted to service-disabled veteran-owned small business concerns, the SBA procurement center representative shall notify the contracting officer, in writing, of its intent within 5 working days of receiving the contracting officer's notice of rejection. Upon receipt of notice of SBA's intent to appeal, the contracting officer shall suspend action on the acquisition unless the head of the contracting activity makes a written determination that urgent and compelling circumstances, which significantly affect the interests of the Government, exist. Within 15 working days of SBA's notification to the contracting officer, SBA shall file its formal appeal with the head of the contracting activity, or that agency may consider the appeal withdrawn. The head of the contracting activity shall reply to SBA within 15 working days of receiving the appeal. The decision of the head of the contracting activity shall be final.
              [69 FR 25278, May 5, 2004, as amended at 71 FR 36927, June 28, 2006; 76 FR 14568, Mar. 16, 2011; 77 FR 12932, Mar. 2, 2012]
            
            
              19.1406
              Sole source awards to service-disabled veteran-owned small business concerns.
              (a) A contracting officer shall consider a contract award to a SDVOSB concern on a sole source basis (see 6.302-5(b)(6)), before considering small business set-asides (see 19.203 and subpart 19.5) provided none of the exclusions of 19.1404 apply and—
              (1) The contracting officer does not have a reasonable expectation that offers would be received from two or more service-disabled veteran-owned small business concerns;
              (2) The anticipated award price of the contract, including options, will not exceed—
              (i) $6.5 million for a requirement within the NAICS codes for manufacturing; or
              (ii) $4 million for a requirement within any other NAICS code;
              (3) The requirement is not currently being performed by an 8(a) participant under the provisions of subpart 19.8 or has been accepted as a requirement by SBA under subpart 19.8;
              (4) The service-disabled veteran-owned small business concern has been determined to be a responsible contractor with respect to performance; and
              (5) Award can be made at a fair and reasonable price.
              (b) The SBA has the right to appeal the contracting officer's decision not to make a service-disabled veteran-owned small business sole source award.
              [69 FR 25278, May 5, 2004, as amended at 71 FR 57367, Sept. 28, 2006; 75 FR 38688, July 2, 2010; 75 FR 53133, Aug. 30, 2010; 76 FR 14568, Mar. 16, 2011; 77 FR 12933, Mar. 2, 2012; 80 FR 38298, July 2, 2015]
            
            
              
              19.1407
              Limitations on subcontracting and nonmanufacturer rule.
              (a) Limitations on subcontracting. To be awarded a contract or order under this subpart, the SDVOSB concern is required to—
              (1) For services (except construction), spend at least 50 percent of the cost incurred for personnel on its own employees or the employees of other SDVOSBs;
              (2) For supplies or products (other than a procurement from a nonmanufacturer of such supplies or products), spend at least 50 percent of the cost of manufacturing the supplies or products (not including the cost of materials) on itself or by other SDVOSBs;
              (3) For general construction, spend at least 15 percent of the cost (not including the cost of materials) incurred for personnel on its own employees or the employees of other SDVOSBs; or
              (4) For construction by special trade contractors, spend at least 25 percent of the cost (not including the cost of materials) incurred for personnel on its own employees or the employees of other SDVOSBs.
              (b) Compliance period. An SDVOSB contractor is required to comply with the limitations on subcontracting—
              (1) For a contract that has been set aside or awarded on a sole source basis to an SDVOSB concern, either by the end of the base term and then by the end of each subsequent option period or by the end of the performance period for each order issued under the contract, at the contracting officer's discretion; and
              (2) For an order set aside for SDVOSB contractors as described in 8.405-5 and 16.505(b)(2)(i)(F) or for an order issued directly to an SDVOSB contractor in accordance with 19.504(c)(1)(ii), by the end of the performance period for the order.
              (c) Nonmanufacturer rule. See 19.505(c) for application of the nonmanufacturer rule, inclusive of waivers and exceptions to the nonmanufacturer rule.
              [85 FR 11767, Feb. 27, 2020]
            
            
              19.1408
              Contract clause.
              The contracting officer shall insert the clause 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside, in solicitations and contracts for acquisitions that are set aside or awarded on a sole source basis to, service-disabled veteran-owned small business concerns under 19.1405 and 19.1406. This includes multiple-award contracts when orders may be set aside for service-disabled veteran-owned small business concerns as described in 8.405-5 and 16.505(b)(2)(i)(F) or when orders may be issued directly to one service-disabled veteran-owned small business contractor in accordance with 19.504(c)(1)(ii). For contracts that are set aside, the contracting officer shall indicate in paragraph (e) of the clause whether compliance with the limitations on subcontracting is required at the contract level or order level.
              [85 FR 11767, Feb. 27, 2020]
            
          
          
            Subpart 19.15—Women-Owned Small Business Program
            
              Source:
              76 FR 18311, Apr. 1, 2011, unless otherwise noted.
            
            
              19.1500
              General.
              (a) Section 8(m) of the Small Business Act (15 U.S.C. 637(m)) created the Women-Owned Small Business (WOSB) Program.
              (b) The purpose of the WOSB Program is to ensure women-owned small business concerns have an equal opportunity to participate in Federal contracting and to assist agencies in achieving their women-owned small business participation goals (see 13 part CFR 127).
              (c) An economically disadvantaged women-owned small business (EDWOSB) concern or WOSB concern eligible under the WOSB Program is a subcategory of “women-owned small business concern” as defined in 2.101.
              [76 FR 18311, Apr. 1, 2011, as amended at 77 FR 12917, Mar. 2, 2012]
            
            
              19.1501
              Definition.
              
                WOSB Program Repository means a secure, Web-based application that collects, stores, and disseminates documents to the contracting community and SBA, which verify the eligibility of a business concern for a contract to be awarded under the WOSB Program.
            
            
              
              19.1502
              Applicability.
              The procedures in this subpart apply to all Federal agencies that employ one or more contracting officers.
            
            
              19.1503
              Status.
              (a) Status as an EDWOSB concern or WOSB concern eligible under the WOSB Program is determined in accordance with 13 CFR part 127.
              (b) The contracting officer shall verify that the offeror—
              (1) Is registered in the System for Award Management (SAM);
              (2) Is self-certified as an EDWOSB or WOSB concern in SAM; and
              (3) Has submitted documents verifying its eligibility at the time of initial offer to the WOSB Program Repository. The contract shall not be awarded until all required documents are received.
              (c)(1) An EDWOSB concern or WOSB concern eligible under the WOSB Program that has been certified by a SBA approved third party certifier, (which includes SBA certification under the 8(a) Program), must provide the following eligibility requirement documents—
              (i) The third-party certification;
              (ii) SBA's WOSB Program Certification form (SBA Form 2413 for WOSB concerns eligible under the WOSB Program and SBA Form 2414 for EDWOSB concerns); and
              (iii) The joint venture agreement, if applicable.
              (2) An EDWOSB concern or WOSB concern eligible under the WOSB Program that has not been certified by an SBA approved third party certifier or by SBA under the 8(a) Program, must provide the following documents:
              (i) The U.S. birth certificate, naturalization documentation, or unexpired U.S. passport for each woman owner.
              (ii) The joint venture agreement, if applicable.
              (iii) For limited liability companies, Articles of organization (also referred to as certificate of organization or articles of formation) and any amendments, and the operating agreement and any amendments.
              (iv) For corporations, articles of incorporation and any amendments, by-laws and any amendments, all issued stock certificates, including the front and back copies, signed in accord with the by-laws, stock ledger, and voting agreements, if any.
              (v) For partnerships, the partnership agreement and any amendments.
              (vi) For sole proprietorships, corporations, limited liability companies and partnerships if applicable, the assumed/fictitious name certificate(s).
              (vii) SBA's WOSB Program Certification form (SBA Form 2413 for WOSB concerns eligible under the WOSB Program and SBA Form 2414 for EDWOSB concerns).

              (viii) For EDWOSB concerns, in addition to the above, the SBA Form 413, Personal Financial Statement, available to the public at https://www.sba.gov/managing-business/forms/small-business-forms/financial-assistance-forms/personal-financial-statement, for each woman claiming economic disadvantage.
              (d)(1) A contracting officer may accept a concern's self-certification as accurate for a specific procurement reserved for award under this subpart if—
              (i) The apparent successful WOSB eligible under the WOSB Program or EDWOSB offeror provided the required documents;
              (ii) There has been no protest or other credible information that calls into question the concern's eligibility as an EDWOSB concern or WOSB concern eligible under the WOSB Program; and
              (iii) There has been no decision issued by SBA as a result of a current eligibility examination finding the concern did not qualify as an EDWOSB concern or WOSB concern eligible under the WOSB Program at the time it submitted its initial offer.
              (2) The contracting officer shall file a status protest in accordance with 19.308 if—
              (i) There is information that questions the eligibility of a concern; or
              (ii) The concern fails to provide all of the required documents to verify its eligibility.

              (e) If there is a decision issued by SBA as a result of a current eligibility examination finding that the concern did not qualify as an EDWOSB concern or WOSB concern eligible under the WOSB Program, the contracting officer may terminate the contract, and shall not exercise any option nor award further task or delivery orders. The contracting officer shall not count or include the award toward the small business accomplishments for an EDWOSB concern or WOSB concern eligible under the WOSB Program and must update FPDS from the date of award.
              (f) A joint venture may be considered an EDWOSB concern or WOSB concern eligible under the WOSB Program if it meets the requirements of 13 CFR 127.506.
              [77 FR 12917, Mar. 2, 2012, as amended at 78 FR 37679, June 21, 2013; 83 FR 42573, Aug. 22, 2018; 85 FR 11767, Feb. 27, 2020]
            
            
              19.1504
              Exclusions.
              This subpart does not apply to—
              (a) Requirements that an 8(a) contractor is currently performing under the 8(a) program or that SBA has accepted for performance under the authority of the 8(a) program, unless SBA has consented to release the requirements from the 8(a) program;
              (b) Requirements that can be satisfied through award to—
              (1) Federal Prison Industries, Inc. (see subpart 8.6); or
              (2) AbilityOne participating non-profit agencies for the blind or severely disabled (see subpart 8.7);
              (c) Orders under indefinite-delivery contracts (see subpart 16.5). (But see 16.505(b)(2)(i)(F) for discretionary set-asides of orders); or
              (d) Orders against Federal Supply Schedules (see subpart 8.4). (But see 8.405-5 for discretionary set-asides of orders.)
              [76 FR 18311, Apr. 1, 2011, as amended at 76 FR 68036, Nov. 2, 2011; 79 FR 24202, Apr. 29, 2014; 82 FR 4731, Jan. 13, 2017]
            
            
              19.1505
              Set-aside procedures.
              (a) The contracting officer—
              (1) Shall comply with 19.203 before deciding to set aside an acquisition under the WOSB Program; and
              (2) May set aside acquisitions exceeding the micro-purchase threshold for competition restricted to EDWOSB concerns or WOSB concerns eligible under the WOSB Program when the acquisition—
              (i) Is assigned a NAICS code in which SBA has determined that WOSB concerns are underrepresented in Federal procurement; or

              (ii) Is assigned a NAICS code in which SBA has determined that WOSB concerns are substantially underrepresented in Federal procurement, as specified on SBA's Web site at http://www.sba.gov/WOSB.
              
              (b) For requirements in NAICS codes designated by SBA as underrepresented, a contracting officer may restrict competition to EDWOSB concerns if the contracting officer has a reasonable expectation based on market research that—
              (1) Two or more EDWOSB concerns will submit offers for the contract; and
              (2) Contract award will be made at a fair and reasonable price.
              (c) A contracting officer may restrict competition to WOSB concerns eligible under the WOSB Program (including EDWOSB concerns), for requirements in NAICS codes designated by SBA as substantially underrepresented if there is a reasonable expectation based on market research that—
              (1) Two or more WOSB concerns eligible under the WOSB Program (including EDWOSB concerns), will submit offers; and
              (2) Contract award may be made at a fair and reasonable price.
              (d) The contracting officer may make an award, if only one acceptable offer is received from a qualified EDWOSB concern or WOSB concern eligible under the WOSB Program.

              (e) The contracting officer must check whether the apparently successful offeror filed all the required eligibility documents, and file a status protest if any documents are missing. See 19.1503(d)(2).
              (f) If no acceptable offers are received from an EDWOSB concern or WOSB concern eligible under the WOSB Program, the set-aside shall be withdrawn and the requirement, if still valid, must be considered for set aside in accordance with 19.203 and subpart 19.5.
              (g) If the contracting officer rejects a recommendation by SBA's Procurement Center Representative—

              (1) The contracting officer shall notify the procurement center representative as soon as practicable;
              
              (2) SBA shall notify the contracting officer of its intent to appeal the contracting officer's decision no later than five business days after receiving notice of the contracting officer's decision;
              (3) The contracting officer shall suspend further action regarding the procurement until the head of the agency issues a written decision on the appeal, unless the head of the agency makes a written determination that urgent and compelling circumstances which significantly affect the interests of the United States compel award of the contract;
              (4) Within 15 business days of SBA's notification to the head of the contracting activity, SBA shall file a formal appeal to the head of the agency, or the appeal will be determined withdrawn; and
              (5) The head of the agency, or designee, shall specify in writing the reasons for a denial of an appeal brought under this section.
              [76 FR 18311, Apr. 1, 2011, as amended at 77 FR 12917, Mar. 2, 2012; 78 FR 37694, June 21, 2013; 80 FR 81891, Dec. 31, 2015; 81 FR 67736, Sept. 30, 2016]
            
            
              19.1506
              Women-Owned Small Business Program sole source awards.
              (a) A contracting officer shall consider a contract award to an EDWOSB concern on a sole source basis (see 6.302-5(b)(7)) before considering small business set-asides (see 19.203 and subpart 19.5) provided none of the exclusions at 19.1504 apply and—
              (1) The acquisition is assigned a NAICS code in which SBA has determined that WOSB concerns are underrepresented in Federal procurement;
              (2) The contracting officer does not have a reasonable expectation that offers would be received from two or more EDWOSB concerns; and
              (3) The conditions in paragraph (c) of this section exist.
              (b) A contracting officer shall consider a contract award to a WOSB concern (including EDWOSB concerns) eligible under the WOSB Program on a sole source basis (see 6.302-5(b)(7)) before considering small business set-asides (see 19.203 and subpart 19.5) provided none of the exclusions at 19.1504 apply and—
              (1) The acquisition is assigned a NAICS code in which SBA has determined that WOSB concerns are substantially underrepresented in Federal procurement;
              (2) The contracting officer does not have a reasonable expectation that offers would be received from two or more WOSB concerns (including EDWOSB concerns); and
              (3) The conditions in paragraph (c) of this section exist.
              (c)(1) The anticipated award price of the contract, including options, will not exceed—
              (i) $6.5 million for a requirement within the NAICS codes for manufacturing; or
              (ii) $4 million for a requirement within any other NAICS codes.
              (2) The EDWOSB concern or WOSB concern has been determined to be a responsible contractor with respect to performance.
              (3) The award can be made at a fair and reasonable price.
              (d) The SBA has the right to appeal the contracting officer's decision not to make a sole source award to either an EDWOSB concern or WOSB concern eligible under the WOSB program.
              [81 FR 83103, Nov. 18, 2016]
            
            
              19.1507
              Limitations on subcontracting and nonmanufacturer rule.
              (a) Limitations on subcontracting. To be awarded a contract or order under the WOSB Program, the contractor is required to perform—
              (1) For services (except construction), at least 50 percent of the cost incurred for personnel with its own employees;
              (2) For supplies or products (other than a procurement from a nonmanufacturer of such supplies or products), at least 50 percent of the cost of manufacturing the supplies or products (not including the cost of materials);
              (3) For general construction, at least 15 percent of the cost with its own employees (not including the cost of materials); or
              (4) For construction by special trade contractors, at least 25 percent of the cost with its own employees (not including the cost of materials).
              (b) Compliance period. An EDWOSB or WOSB contractor is required to comply with the limitation on subcontracting—
              (1) For a contract that has been set aside or awarded on a sole source basis, either by the end of the base term and then by the end of each subsequent option period or by the end of the performance period for each order issued under the contract, at the contracting officer's discretion; and
              (2) For an order set aside as described in 8.405-5 and 16.505(b)(2)(i)(F) or for an order issued directly to an EDWOSB or WOSB contractor in accordance with 19.504(c)(1)(ii), by the end of the performance period for the order.
              (c) Nonmanufacturer rule. See 19.505(c) for application of the nonmanufacturer rule, inclusive of waivers and exceptions to the nonmanufacturer rule.
              [85 FR 11767, Feb. 27, 2020]
            
            
              19.1508
              Contract clauses.
              (a)(1) The contracting officer shall insert the clause 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged Women-owned Small Business Concerns, in solicitations and contracts for acquisitions that are set aside for, or awarded on a sole source basis to, EDWOSB concerns under 19.1505(b) or 19.1506(a). This includes multiple-award contracts when orders may be set aside for EDWOSB concerns as described in 8.405-5 and 16.505(b)(2)(i)(F) or when orders may be issued directly to one EDWOSB contractor in accordance with 19.504(c)(1)(ii).
              (2) For contracts that are set aside, the contracting officer shall indicate in paragraph (e) of the clause whether compliance with the limitations on subcontracting is required at the contract level or order level.
              (b)(1) The contracting officer shall insert the clause 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business Concerns Eligible Under the Women-Owned Small Business Program, in solicitations and contracts for acquisitions that are set aside for, or awarded on a sole source basis to, WOSB concerns under 19.1505(c) or 19.1506(b). This includes multiple-award contracts when orders may be set aside for WOSB concerns eligible under the WOSB program as described in 8.405-5 and 16.505(b)(2)(i)(F) or when orders may be issued directly to one WOSB contractor in accordance with 19.504(c)(1)(ii).
              (2) For contracts that are set aside, the contracting officer shall indicate in paragraph (e) of the clause whether compliance with the limitations on subcontracting is required at the contract level or order level.
              [76 FR 18311, Apr. 1, 2016. Redesignated at 80 FR 81891, Dec. 31, 2015. Redesignated and amended at 85 FR 11767, 11768, Feb. 27, 2020]
            
          
        
        
          PARTS 20-21 [RESERVED]
        
        
          Pt. 22
          PART 22—APPLICATION OF LABOR LAWS TO GOVERNMENT ACQUISITIONS
          
            Sec.
            22.000
            Scope of Part.
            22.001
            Definitions.
            
              Subpart 22.1—Basic Labor Policies
              22.101
              Labor relations.
              22.101-1
              General.
              22.101-2
              Contract pricing and administration.
              22.101-3
              Reporting labor disputes.
              22.101-4
              Removal of items from contractors' facilities affected by work stoppages.
              22.102
              Federal and State labor requirements.
              22.102-1
              Policy.
              22.102-2
              Administration.
              22.103
              Overtime.
              22.103-1
              Definition.
              22.103-2
              Policy.
              22.103-3
              Procedures.
              22.103-4
              Approvals.
              22.103-5
              Contract clauses.
            
            
              Subpart 22.2—Convict Labor
              22.201
              General.
              22.202
              Contract clause.
            
            
              Subpart 22.3—Contract Work Hours and Safety Standards Act
              22.300
              Scope of subpart.
              22.301
              Statutory requirement.
              22.302
              Liquidated damages and overtime pay.
              22.303
              Administration and enforcement.
              22.304
              Variations, tolerances, and exemptions.
              22.305
              Contract clause.
            
            
              Subpart 22.4—Labor Standards for Contracts Involving Construction
              22.400
              Scope of subpart.
              
              22.401
              Definitions.
              22.402
              Applicability.
              22.403
              Statutory, Executive order, and regulatory requirements.
              22.403-1
              Construction Wage Rate Requirements statute.
              22.403-2
              Copeland Act.
              22.403-3
              Contract Work Hours and Safety Standards.
              22.403-4
              Executive Order 13658.
              22.403-5
              Executive Order 13706.
              22.403-6
              Department of Labor regulations involving construction.
              22.404
              Construction Wage Rate Requirements statute wage determinations.
              22.404-1
              Types of wage determinations.
              22.404-2
              General requirements.
              22.404-3
              Procedures for requesting wage determinations.
              22.404-4
              Solicitations issued without wage determinations for the primary site of the work.
              22.404-5
              Expiration of project wage determinations.
              22.404-6
              Modifications of wage determinations.
              22.404-7
              Correction of wage determinations containing clerical errors.
              22.404-8
              Notification of improper wage determination before award.
              22.404-9
              Award of contract without required wage determination.
              22.404-10
              Posting wage determinations and notice.
              22.404-11
              Wage determination appeals.
              22.404-12
              Labor standards for contracts containing construction requirements and option provisions that extend the term of the contract.
              22.405
              [Reserved]
              22.406
              Administration and enforcement.
              22.406-1
              Policy.
              22.406-2
              Wages, fringe benefits, and overtime.
              22.406-3
              Additional classifications.
              22.406-4
              Apprentices and trainees.
              22.406-5
              Subcontracts.
              22.406-6
              Payrolls and statements.
              22.406-7
              Compliance checking.
              22.406-8
              Investigations.
              22.406-9
              Withholding from or suspension of contract payments.
              22.406-10
              Disposition of disputes concerning construction contract labor standards enforcement.
              22.406-11
              Contract terminations.
              22.406-12
              Cooperation with the Department of Labor.
              22.406-13
              Semiannual enforcement reports.
              22.407
              Solicitation provision and contract clauses.
            
            
              Subpart 22.5—Use of Project Labor Agreements for Federal Construction Projects
              22.501
              Scope of subpart.
              22.502
              Definitions.
              22.503
              Policy.
              22.504
              General requirements for project labor agreements.
              22.505
              Solicitation provision and contract clause.
            
            
              Subpart 22.6—Contracts for Materials, Supplies, Articles, and Equipment
              22.601
              [Reserved]
              22.602
              Statutory requirements.
              22.603
              Applicability.
              22.604
              Exemptions.
              22.604-1
              Statutory exemptions.
              22.604-2
              Regulatory exemptions.
              22.605
              Rulings and interpretations of the statute.
              22.606-22.607
              [Reserved]
              22.608
              Procedures.
              22.609
              [Reserved]
              22.610
              Contract clause.
            
            
              Subpart 22.7 [Reserved]
            
            
              Subpart 22.8—Equal Employment Opportunity
              22.800
              Scope of subpart.
              22.801
              Definitions.
              22.802
              General.
              22.803
              Responsibilities.
              22.804
              Affirmative action programs.
              22.804-1
              Nonconstruction.
              22.804-2
              Construction.
              22.805
              Procedures.
              22.806
              Inquiries.
              22.807
              Exemptions.
              22.808
              Complaints.
              22.809
              Enforcement.
              22.810
              Solicitation provisions and contract clauses.
            
            
              Subpart 22.9—Nondiscrimination Because of Age
              22.901
              Policy.
              22.902
              Handling complaints.
            
            
              Subpart 22.10—Service Contract Labor Standards
              22.1000
              Scope of subpart.
              22.1001
              Definitions.
              22.1002
              Statutory and Executive order requirements.
              22.1002-1
              General.
              22.1002-2
              Wage determinations based on prevailing rates.
              22.1002-3
              Wage determinations based on collective bargaining agreements.
              22.1002-4
              Application of the Fair Labor Standards Act minimum wage.
              22.1002-5
              Executive Order 13658.
              22.1002-6
              Executive Order 13706.
              22.1003
              Applicability.
              22.1003-1
              General.
              22.1003-2

              Geographical coverage of the Service Contract Labor Standards statute.
              
              22.1003-3
              Statutory exemptions.
              22.1003-4
              Administrative limitations, variations, tolerances, and exemptions.
              22.1003-5
              Some examples of contracts covered.
              22.1003-6
              Repair distinguished from remanufacturing of equipment.
              22.1003-7
              Questions concerning applicability of the Service Contract Labor Standards statute.
              22.1004
              Department of Labor responsibilities and regulations.
              22.1005
              [Reserved]
              22.1006
              Solicitation provisions and contract clauses.
              22.1007
              Requirement to obtain wage determinations.
              22.1008
              Procedures for preparing and submitting Notice (SF 98/98a).
              22.1008-1
              Preparation of Notice (SF 98/98a).
              22.1008-2
              Successorship with incumbent contractor collective bargaining agreement.
              22.1009
              Place of performance unknown.
              22.1009-1
              General.
              22.1009-2
              Attempt to identify possible places of performance.
              22.1009-3
              All possible places of performance identified.
              22.1009-4
              All possible places of performance not identified.
              22.1010
              Notification to interested parties under collective bargaining agreements.
              22.1011
              [Reserved]
              22.1012
              Applicability of revisions to wage determinations.
              22.1012-1
              Prevailing wage determinations.
              22.1012-2
              Wage determinations based on collective bargaining agreements.
              22.1012-4
              Response to late submission of Notice—no collective bargaining agreement.
              22.1012-5
              Response to late submission of Notice—with collective bargaining agreement.
              22.1013
              Review of wage determination.
              22.1014
              Delay over 60 days in bid opening or commencement of work.
              22.1015
              Discovery of errors by the Department of Labor.
              22.1016
              Statement of equivalent rates for Federal hires.
              22.1017
              [Reserved]
              22.1018
              Notification to contractors and employees.
              22.1019
              Additional classes of service employees.
              22.1020
              Seniority lists.
              22.1021
              Requests for hearing.
              22.1022
              Withholding of contract payments.
              22.1023
              Termination for default.
              22.1024
              Cooperation with the Department of Labor.
              22.1025
              Ineligibility of violators.
              22.1026
              Disputes concerning labor standards.
            
            
              Subpart 22.11—Professional Employee Compensation
              22.1101
              Applicability.
              22.1102
              Definition.
              22.1103
              Policy, procedures, and solicitation provision.
            
            
              Subpart 22.12 [Reserved]
            
            
              Subpart 22.13—Equal Opportunity for Veterans
              22.1300
              Scope of subpart.
              22.1301
              Definitions.
              22.1302
              Policy.
              22.1303
              Applicability.
              22.1304
              Procedures.
              22.1305
              Waivers.
              22.1306
              Department of Labor notices and reports.
              22.1307
              Collective bargaining agreements.
              22.1308
              Complaint procedures.
              22.1309
              Actions because of noncompliance.
              22.1310
              Solicitation provision and contract clauses.
            
            
              Subpart 22.14—Employment of Workers with Disabilities
              22.1400
              Scope of subpart.
              22.1401
              Policy.
              22.1402
              Applicability.
              22.1403
              Waivers.
              22.1404
              Department of Labor notices.
              22.1405
              Collective bargaining agreements.
              22.1406
              Complaint procedures.
              22.1407
              Actions because of noncompliance.
              22.1408
              Contract clause.
            
            
              Subpart 22.15—Prohibition of Acquisition of Products Produced by Forced or Indentured Child Labor
              22.1500
              Scope.
              22.1501
              Definitions.
              22.1502
              Policy.
              22.1503
              Procedures for acquiring end products on the List of Products Requiring Contractor Certification as to Forced or Indentured Child Labor.
              22.1504
              Violations and remedies.
              22.1505
              Solicitation provision and contract clause.
            
            
              Subpart 22.16—Notification of Employee Rights Under the National Labor Relations Act
              22.1600
              Scope of subpart.
              22.1601
              Definitions.
              22.1602
              Policy.
              22.1603
              Exceptions.
              22.1604
              Compliance evaluation and complaint investigations and sanctions for violations.
              22.1605
              Contract clause.
            
            
              
              Subpart 22.17—Combating Trafficking in Persons
              22.1700
              Scope of subpart.
              22.1701
              Applicability.
              22.1702
              Definitions.
              22.1703
              Policy.
              22.1704
              Violations and remedies.
              22.1705
              Solicitation provision and contract clause.
            
            
              Subpart 22.18—Employment Eligibility Verification
              22.1800
              Scope.
              22.1801
              Definitions.
              22.1802
              Policy.
              22.1803
              Contract clause.
            
            
              Subpart 22.19—Establishing a Minimum Wage for Contractors
              22.1900
              Scope of subpart.
              22.1901
              Definition.
              22.1902
              Policy.
              22.1903
              Applicability.
              22.1904
              Annual Executive Order Minimum Wage Rate.
              22.1905
              Enforcement of Executive Order Minimum Wage Requirements.
              22.1906
              Contract clause.
            
            
              Subpart 22.20 [Reserved]
            
            
              Subpart 22.21—Establishing Paid Sick Leave for Federal Contractors
              22.2100
              Scope of subpart.
              22.2101
              Definitions.
              22.2102
              Policy.
              22.2103
              Applicability.
              22.2104
              Exclusions.
              22.2105
              Paid sick leave for Federal contractors and subcontractors.
              22.2106
              Prohibited acts.
              22.2107
              Waiver of rights.
              22.2108
              Multiemployer plans or other funds, plans, or programs.
              22.2109
              Enforcement of Executive Order 13706 paid sick leave requirements.
              22.2110
              Contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42258, Sept. 19, 1983, unless otherwise noted.
          
          
            22.000
            Scope of Part.
            This part—
            (a) Deals with general policies regarding contractor labor relations as they pertain to the acquisition process;
            (b) Prescribes contracting policy and procedures for implementing pertinent labor laws; and
            (c) Prescribes contract clauses with respect to each pertinent labor law.
            [82 FR 51530, Nov. 6, 2017]
          
          
            22.001
            Definitions.
            
              Administrator or Administrator, Wage and Hour Division, as used in this part, means the Administrator, Wage and Hour Division, U.S. Department of Labor, Washington, DC 20210 or an authorized representative.
            
              Agency labor advisor means an individual responsible for advising contracting agency officials on Federal contract labor matters.
            
              e98 means the Department of Labor's approved electronic application (http://www.wdol.gov), whereby a contracting officer submits pertinent information to the Department of Labor and requests a Service Contract Labor Standards statute wage determination directly from the Wage and Hour Division.
            
              Service contract means any Government contract, or subcontract thereunder, the principal purpose of which is to furnish services in the United States through the use of service employees, except as exempted by 41 U.S.C. chapter 67, Service Contract Labor Standards; see 22.1003-3 and 22.1003-4. See 22.1003-5 and 29 CFR 4.130 for a partial list of services covered by the Service Contract Labor Standards statute.
            
              Service employee means any person engaged in the performance of a service contract other than any person employed in a bona fide executive, administrative, or professional capacity, as those terms are defined in 29 CFR part 541. The term “service employee” includes all such persons regardless of any contractual relationship that may be alleged to exist between a contractor or subcontractor and such persons.
            
              Wage Determinations OnLine (WDOL) means the Government Internet Web site for both Construction Wage Rate Requirements statute and Service Contract Labor Standards statute wage determinations available at http://www.wdol.gov.
            
            [53 FR 4935, Feb. 18, 1988, as amended at 71 FR 36931, June 28, 2006; 77 FR 75775, Dec. 21, 2012; 79 FR 24202, Apr. 29, 2014; 79 FR 74549, Dec. 15, 2014; 83 FR 42573, Aug. 22, 2018]
          
          
            
            Subpart 22.1—Basic Labor Policies
            
              22.101
              Labor relations.
            
            
              22.101-1
              General.
              (a) Agencies shall maintain sound relations with industry and labor to ensure (1) prompt receipt of information involving labor relations that may adversely affect the Government acquisition process and (2) that the Government obtains needed supplies and services without delay. All matters regarding labor relations shall be handled in accordance with agency procedures.
              (b)(1) Agencies shall remain impartial concerning any dispute between labor and contractor management and not undertake the conciliation, mediation, or arbitration of a labor dispute. To the extent practicable, agencies should ensure that the parties to the dispute use all available methods for resolving the dispute, including the services of the National Labor Relations Board, Federal Mediation and Conciliation Service, the National Mediation Board and other appropriate Federal, State, local, or private agencies.
              (2) For use of project labor agreements, see subpart 22.5.
              (c) Agencies should, when practicable, exchange information concerning labor matters with other affected agencies to ensure a uniform Government approach concerning a particular plant or labor-management dispute.
              (d) Agencies should take other actions concerning labor relations problems to the extent consistent with their acquisition responsibilities. For example, agencies should—
              (1) Notify the agency responsible for conciliation, mediation, arbitration, or other related action of the existence of any labor dispute affecting or threatening to affect agency acquisition programs;
              (2) Furnish to the parties to a dispute factual information pertinent to the dispute's potential or actual adverse impact on these programs, to the extent consistent with security regulations; and
              (3) Seek a voluntary agreement between management and labor, notwithstanding the continuance of the dispute, to permit uninterrupted acquisition of supplies and services. This shall only be done, however, if the attempt to obtain voluntary agreement does not involve the agency in the merits of the dispute and only after consultation with the agency responsible for conciliation, mediation, arbitration, or other related action.
              (e) The head of the contracting activity may designate programs or requirements for which it is necessary that contractors be required to notify the Government of actual or potential labor disputes that are delaying or threaten to delay the timely contract performance (see 22.103-5(a)).
              [48 FR 42258, Sept. 19, 1983, as amended at 27415, May 16, 2001; 75 FR 19177, Apr. 13, 2010]
            
            
              22.101-2
              Contract pricing and administration.
              (a) Contractor labor policies and compensation practices, whether or not included in labor-management agreements, are not acceptable bases for allowing costs in cost-reimbursement contracts or for recognition of costs in pricing fixed-price contracts if they result in unreasonable costs to the Government. For a discussion of allowable costs resulting from labor-management agreements, see 31.205-6(b).
              (b) Labor disputes may cause work stoppages that delay the performance of Government contracts. Contracting officers shall impress upon contractors that each contractor shall be held accountable for reasonably avoidable delays. Standard contract clauses dealing with default, excusable delays, etc., do not relieve contractors or subcontractors from the responsibility for delays that are within the contractors' or their subcontractors' control. A delay caused by a strike that the contractor or subcontractor could not reasonably prevent can be excused; however, it cannot be excused beyond the point at which a reasonably diligent contractor or subcontractor could have acted to end the strike by actions such as—
              (1) Filing a charge with the National Labor Relations Board to permit the Board to seek injunctive relief in court.

              (2) Using other available Government procedures.
              
              (3) Using private boards or organizations to settle disputes.

              (c) Strikes normally result in changing patterns of cost incurrence and therefore may have an impact on the allowability of costs for cost-reimbursement contracts or for recognition of costs in pricing fixed-price contracts. Certain costs may increase because of strikes; e.g., guard services and attorney's fees. Other costs incurred during a strike may not fluctuate (e.g., fixed costs such as rent and depreciation), but because of reduced production, their proportion of the unit cost of items produced increases. All costs incurred during strikes shall be carefully examined to ensure recognition of only those costs necessary for performing the contract in accordance with the Government's essential interest.
              (d) If during a labor dispute, the inspectors' safety is not endangered, the normal functions of inspection at the plant of a Government contractor shall be continued without regard to the existence of a labor dispute, strike, or picket line.
              [48 FR 42258, Sept. 19, 1983, as amended at 68 FR 43866, July 24, 2003]
            
            
              22.101-3
              Reporting labor disputes.
              The office administering the contract shall report, in accordance with agency procedures, any potential or actual labor disputes that may interfere with performing any contracts under its cognizance. If a contract contains the clause at 52.222-1, Notice to the Government of Labor Disputes, the contractor also must report any actual or potential dispute that may delay contract performance.
            
            
              22.101-4
              Removal of items from contractors' facilities affected by work stoppages.
              (a) Items shall be removed from contractors' facilities affected by work stoppages in accordance with agency procedures. Agency procedures should allow for the following:
              (1) Determine whether removal of items is in the Government's interest. Normally the determining factor is the critical needs of an agency program.
              (2) Attempt to arrange with the contractor and the union representative involved their approval of the shipment of urgently required items.
              (3) Obtain appropriate approvals from within the agency.
              (4) Determine who will remove the items from the plant(s) involved.
              (b) Avoid the use or appearance of force and prevent incidents that might detrimentally affect labor-management relations.
              (c) When two or more agencies' requirements are or may become involved in the removal of items, the contract administration office shall ensure that the necessary coordination is accomplished.
            
            
              22.102
              Federal and State labor requirements.
            
            
              22.102-1
              Policy.
              Agencies shall cooperate, and encourage contractors to cooperate with Federal and State agencies responsible for enforcing labor requirements such as—
              (a) Safety;
              (b) Health and sanitation;
              (c) Maximum hours and minimum wages;
              (d) Equal employment opportunity;
              (e) Child and convict labor;
              (f) Age discrimination;
              (g) Disabled and Vietnam veteran employment;
              (h) Employment of workers with disabilities; and
              (i) Eligibility for employment under United States immigration laws.
              [48 FR 42258, Sept. 19, 1983, as amended at 56 FR 55374, Oct. 25, 1991; 73 FR 67703, Nov. 14, 2008; 79 FR 24203, Apr. 29, 2014]
            
            
              22.102-2
              Administration.

              (a) Agencies shall cooperate with, and encourage contractors to use to the fullest extent practicable, the DOL Employment and Training Administration (DOLETA) at http://www.doleta.gov, and its affiliated local offices in meeting contractors' labor requirements. These requirements may be to staff new or expanding plant facilities, including requirements for workers in all occupations and skills from local labor market areas or through the Federal-State employment clearance system.

              (b) Local State employment offices are operated throughout the United States, Puerto Rico, Guam, and the U.S. Virgin Islands. In addition to providing recruitment assistance to contractors, cooperation with the local State Employment Service offices will further the national program of maintaining continuous assessment of manpower requirements and resources on a national and local basis.
              (c)(1) The U.S. Department of Labor is responsible for the administration and enforcement of the Occupational Safety and Health Act. The Department of Labor's Wage and Hour Division is responsible for administration and enforcement of numerous wage and hour statutes including—
              (i) 40 U.S.C. chapter 31, subchapter IV, Wage Rate Requirements (Construction);
              (ii) 40 U.S.C. chapter 37, Contract Work Hours and Safety Standards;
              (iii) The Copeland Act (18 U.S.C. 874 and 40 U.S.C. 3145);
              (iv) 41 U.S.C. chapter 65, Contracts for Materials, Supplies, Articles, and Equipment Exceeding $10,000;
              (v) 41 U.S.C. chapter 67, Service Contract Labor Standards.
              (2) Contracting officers should contact the Wage and Hour Division's regional offices when required by the subparts relating to these statutes unless otherwise specified. Addresses for these offices may be found at Appendix B to 29 CFR Part 1.
              [48 FR 42258, Sept. 19, 1983, as amended at 56 FR 55374, Oct. 25, 1991; 68 FR 28082, May 22, 2003; 71 FR 36931, June 28, 2006; 79 FR 24203, Apr. 29, 2014; 80 FR 26427, May 7, 2015; 81 FR 58638, Aug. 25, 2016; 81 FR 91638, Dec. 16, 2016; 82 FR 51530, Nov. 6, 2017; 85 FR 27090, May 6, 2020]
            
            
              22.103
              Overtime.
            
            
              22.103-1
              Definition.
              
                Normal workweek, as used in this subpart, means, generally, a workweek of 40 hours. Outside the United States and its outlying areas, a workweek longer than 40 hours is considered normal if—
              (1) The workweek does not exceed the norm for the area, as determined by local custom, tradition, or law; and
              (2) The hours worked in excess of 40 in the workweek are not compensated at a premium rate of pay.
              [48 FR 42258, Sept. 19, 1983, as amended at 51 FR 12293, Apr. 9, 1986; 66 FR 2130, Jan. 10, 2001; 68 FR 28082, May 22, 2003]
            
            
              22.103-2
              Policy.
              Contractors shall perform all contracts, so far as practicable, without using overtime, particularly as a regular employment practice, except when lower overall costs to the Government will result or when it is necessary to meet urgent program needs. Any approved overtime, extra-pay shifts, and multishifts should be scheduled to achieve these objectives.
            
            
              22.103-3
              Procedures.
              (a) Solicitations normally shall not specify delivery or performance schedules that may require overtime at Government expense.
              (b) In negotiating contracts, contracting officers should, consistent with the Government's needs, attempt to (1) ascertain the extent that offers are based on the payment of overtime and shift premiums and (2) negotiate contract prices or estimated costs without these premiums or obtain the requirement from other sources.
              (c) When it becomes apparent during negotiations of applicable contracts (see 22.103-5(b)) that overtime will be required in contract performance, the contracting officer shall secure from the contractor a request for all overtime to be used during the life of the contract, to the extent that the overtime can be estimated with reasonable certainty. The contractor's request shall contain the information required by paragraph (b) of the clause at 52.222-2, Payment for Overtime Premiums.
            
            
              22.103-4
              Approvals.
              (a) The contracting officer shall review the contractor's request for overtime. Approval of the use of overtime may be granted by an agency approving official after determining in writing that overtime is necessary to—
              (1) Meet essential delivery or performance schedules;

              (2) Make up for delays beyond the control and without the fault or negligence of the contractor; or
              
              (3) Eliminate foreseeable extended production bottlenecks that cannot be eliminated in any other way.
              (b) Approval by the designated official of use and total dollar amount of overtime is required before inclusion of an amount in paragraph (a) of the clause at 52.222-2, Payment for Overtime Premiums.
              (c) Contracting officer approval of payment of overtime premiums is required for time-and-materials and labor-hour contracts (see paragraph (a)(8) of the clause at 52.232-7, Payments Under Time-and-Materials and Labor-Hour Contracts).
              (d) No approvals are required for paying overtime premiums under other types of contracts.
              (e) Approvals by the agency approving official (see 22.103-4(a)) may be for an individual contract, project, program, plant, division, or company, as practical.
              (f) During contract performance, contractor requests for overtime exceeding the amount authorized by paragraph (a) of the clause at 52.222-2, Payment for Overtime Premiums, shall be submitted as stated in paragraph (b) of the clause to the office administering the contract. That office will review the request and if it approves, send the request to the contracting officer. If the contracting officer determines that the requested overtime should be approved in whole or in part, the contracting officer shall request the approval of the agency's designated approving official and modify paragraph (a) of the clause to reflect any approval.
              (g) Overtime premiums at Government expense should not be approved when the contractor is already obligated, without the right to additional compensation, to meet the required delivery date.
              (h) When the use of overtime is authorized under a contract, the office administering the contract and the auditor should periodically review the use of overtime to ensure that it is allowable in accordance with the criteria in part 31. Only overtime premiums for work in those departments, sections, etc., of the contractor's plant that have been individually evaluated and the necessity for overtime confirmed shall be considered for approval.
              (i) Approvals for using overtime shall ordinarily be prospective, but, if justified by emergency circumstances, approvals may be retroactive.
              [48 FR 42258, Sept. 19, 1983, as amended at 71 FR 57367, Sept. 28, 2006; 72 FR 6882, Feb. 13, 2007]
            
            
              22.103-5
              Contract clauses.
              (a) The contracting officer shall insert the clause 52.222-1, Notice to the Government of Labor Disputes, in solicitations and contracts that involve programs or requirements that have been designated under 22.101-1(e).
              (b) The contracting officer shall include the clause at 52.222-2, Payment for Overtime Premiums, in solicitations and contracts when a cost-reimbursement contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold; unless (a) a cost-reimbursement contract for operation of vessels is contemplated, or (b) a cost-plus-incentive-fee contract that will provide a swing from the target fee of at least plus or minus 3 percent and a contractor's share of at least 10 percent is contemplated.
              [48 FR 42258, Sept. 19, 1983, as amended at 71 FR 57367, Sept. 28, 2006]
            
          
          
            Subpart 22.2—Convict Labor
            
              22.201
              General.
              (a) Executive Order 11755, December 29, 1973, as amended by Executive Order 12608, September 9, 1987, and Executive Order 12943, December 13, 1994, states: “The development of the occupational and educational skills of prison inmates is essential to their rehabilitation and to their ability to make an effective return to free society. Meaningful employment serves to develop those skills. It is also true, however, that care must be exercised to avoid either the exploitation of convict labor or any unfair competition between convict labor and free labor in the production of goods and services.” The Executive order does not prohibit the contractor, in performing the contract, from employing—
              (1) Persons on parole or probation;

              (2) Persons who have been pardoned or who have served their terms;
              
              (3) Federal prisoners; or
              (4) Nonfederal prisoners authorized to work at paid employment in the community under the laws of a jurisdiction listed in the Executive order if—
              (i) The worker is paid or is in an approved work training program on a voluntary basis;
              (ii) Representatives of local union central bodies or similar labor union organizations have been consulted;
              (iii) Paid employment will not—
              (A) Result in the displacement of employed workers;
              (B) Be applied in skills, crafts, or trades in which there is a surplus of available gainful labor in the locality; or
              (C) Impair existing contracts for services;
              (iv) The rates of pay and other conditions of employment will not be less than those for work of a similar nature in the locality where the work is being performed; and
              (v) The Attorney General of the United States has certified that the work-release laws or regulations of the jurisdiction involved are in conformity with the requirements of Executive Order 11755, as amended.
              (b) Department of Justice regulations authorize the Director of the Bureau of Justice Assistance to exercise the power and authority vested in the Attorney General by the Executive order to certify and to revoke the certification of work-release laws or regulations (see 28 CFR 0.94-1(b)).
              [61 FR 31644, June 20, 1996]
            
            
              22.202
              Contract clause.
              Insert the clause at 52.222-3, Convict Labor, in solicitations and contracts above the micro-purchase threshold, when the contract will be performed in the United States, Puerto Rico, the Northern Mariana Islands, American Samoa, Guam, or the U.S. Virgin Islands; unless—
              (a) The contract will be subject to 41 U.S.C. chapter 65(see subpart 22.6), which contains a separate prohibition against the employment of convict labor;
              (b) The supplies or services are to be purchased from Federal Prison Industries, Inc. (see subpart 8.6); or
              (c) The acquisition involves the purchase, from any State prison, of finished supplies that may be secured in the open market or from existing stocks, as distinguished from supplies requiring special fabrication.
              [48 FR 42258, Sept. 19, 1983, as amended at 60 FR 34758, July 3, 1995; 61 FR 31644, June 20, 1996; 68 FR 28082, May 22, 2003; 79 FR 24203, Apr. 29, 2014; 85 FR 27091, May 6, 2020]
            
          
          
            Subpart 22.3—Contract Work Hours and Safety Standards Act
            
              22.300
              Scope of subpart.
              This subpart prescribes policies and procedures for applying the requirements of 40 U.S.C. chapter 37, Contract Work Hours and Safety Standards (the statute) to contracts that may require or involve laborers or mechanics. In this subpart, the term “laborers or mechanics” includes apprentices, trainees, helpers, watchmen, guards, firefighters, fireguards, and workmen who perform services in connection with dredging or rock excavation in rivers or harbors, but does not include any employee employed as a seaman.
              [79 FR 24203, Apr. 29, 2014]
            
            
              22.301
              Statutory requirement.
              The statute requires that certain contracts contain a clause specifying that no laborer or mechanic doing any part of the work contemplated by the contract shall be required or permitted to work more than 40 hours in any workweek unless paid for all such overtime hours at not less than 11/2 times the basic rate of pay.
              [48 FR 42258, Sept. 19, 1983, as amended at 51 FR 12293, Apr. 9, 1986; 79 FR 24203, Apr. 29, 2014]
            
            
              22.302
              Liquidated damages and overtime pay.

              (a) When an overtime computation discloses underpayments, the responsible contractor or subcontractor must pay the affected employee any unpaid wages and pay liquidated damages to the Government. The contracting officer must assess liquidated damages at the rate specified at 29 CFR 5.5(b)(2) per affected employee for each calendar day on which the employer required or permitted the employee to work in excess of the standard workweek of 40 hours without paying overtime wages required by the statute. In accordance with the Federal Civil Penalties Inflation Adjustment Act of 1990 (28 U.S.C. 2461 Note), the Department of Labor adjusts this civil monetary penalty for inflation no later than January 15 each year.
              (b) If the contractor or subcontractor fails or refuses to comply with overtime pay requirements of the statute and the funds withheld by Federal agencies for labor standards violations do not cover the unpaid wages due laborers and mechanics and the liquidated damages due the Government, make payments in the following order—
              (1) Pay laborers and mechanics the wages they are owed (or prorate available funds if they do not cover the entire amount owed); and
              (2) Pay liquidated damages.
              (c) If the head of an agency finds that the administratively determined liquidated damages due under paragraph (a) of this section are incorrect, or that the contractor or subcontractor inadvertently violated the statute despite the exercise of due care, the agency head may—
              (1) Reduce the amount of liquidated damages assessed for liquidated damages of $500 or less;
              (2) Release the contractor or subcontractor from the liability for liquidated damages of $500 or less; or
              (3) Recommend that the Secretary of Labor reduce or waive liquidated damages over $500.
              (d) After the contracting officer determines the liquidated damages and the contractor makes appropriate payments, disburse any remaining assessments in accordance with agency procedures.
              [65 FR 46065, July 26, 2000, as amended at 79 FR 24203, Apr. 29, 2014; 83 FR 19149, May 1, 2018]
            
            
              22.303
              Administration and enforcement.
              The procedures and reports required for construction contracts in subpart 22.4 also apply to investigations of alleged violations of the statute on other than construction contracts.
              [48 FR 42258, Sept. 19, 1983, as amended at 79 FR 24203, Apr. 29, 2014]
            
            
              22.304
              Variations, tolerances, and exemptions.
              (a) The Secretary of Labor under 40 U.S.C. 3706, upon the Secretary's initiative or at the request of any Federal agency, may provide reasonable limitations and allow variations, tolerances, and exemptions to and from any or all provisions of the statute (see 29 CFR 5.15).
              (b) The Secretary of Labor may make variations, tolerances, and exemptions from the regulatory requirements of applicable parts of 29 CFR when the Secretary finds that such action is necessary and proper in the public interest or to prevent injustice and undue hardship (see 29 CFR 5.14).
              [51 FR 12293, Apr. 9, 1986, as amended at 70 FR 57454, Sept. 30, 2005; 79 FR 24203, Apr. 29, 2014]
            
            
              22.305
              Contract clause.
              Insert the clause at 52.222-4, Contract Work Hours and Safety Standards—Overtime Compensation, in solicitations and contracts (including, for this purpose, basic ordering agreements) when the contract may require or involve the employment of laborers or mechanics. However, do not include the clause in solicitations and contracts—
              (a) Valued at or below $150,000;
              (b) For commercial items;
              (c) For transportation or the transmission of intelligence;
              (d) To be performed outside the United States, Puerto Rico, American Samoa, Guam, the U.S. Virgin Islands, Johnston Island, Wake Island, and the outer Continental Shelf as defined in the Outer Continental Shelf Lands Act (43 U.S.C. 1331) (29 CFR 5.15);
              (e) For work to be done solely in accordance with 41 U.S.C. chapter 65(see subpart 22.6);

              (f) For supplies that include incidental services that do not require substantial employment of laborers or mechanics; or
              
              (g) Exempt under regulations of the Secretary of Labor (29 CFR 5.15).
              [68 FR 28082, May 22, 2003, as amended at 71 FR 57367, Sept. 28, 2006, 75 FR 53133, Aug. 30, 2010; 79 FR 24203, Apr. 29, 2014; 85 FR 27091, May 6, 2020]
            
          
          
            Subpart 22.4—Labor Standards for Contracts Involving Construction
            
              Source:
              53 FR 4935, Feb. 18, 1988, unless otherwise noted.
            
            
              22.400
              Scope of subpart.

              This subpart implements the statutes which prescribe labor standards requirements for contracts in excess of $2,000 for construction, alteration, or repair, including painting and decorating, of public buildings and public works. (See definition of Construction, alteration, or repair in section 22.401.) Labor relations requirements prescribed in other subparts of part 22 may also apply.
              [53 FR 4935, Feb. 18, 1988; 65 FR 46074, July 26, 2000]
            
            
              22.401
              Definitions.
              As used in this subpart—
              
                Apprentice means a person—
              (1) Employed and individually registered in a bona fide apprenticeship program registered with the U.S. Department of Labor, Employment and Training Administration, Office of Apprenticeship Training, Employer, and Labor Services (OATELS), or with a State Apprenticeship Agency recognized by OATELS; or
              (2) Who is in the first 90 days of probationary employment as an apprentice in an apprenticeship program, and is not individually registered in the program, but who has been certified by the OATELS or a State Apprenticeship Agency (where appropriate) to be eligible for probationary employment as an apprentice.
              
                Construction, alteration, or repair means all types of work done by laborers and mechanics employed by the construction contractor or construction subcontractor on a particular building or work at the site thereof, including without limitations—
              (1) Altering, remodeling, installation (if appropriate) on the site of the work of items fabricated off-site;
              (2) Painting and decorating;
              (3) Manufacturing or furnishing of materials, articles, supplies, or equipment on the site of the building or work;
              (4) Transportation of materials and supplies between the site of the work within the meaning of paragraphs (1)(i) and (ii) of the “site of the work” definition of this section, and a facility which is dedicated to the construction of the building or work and is deemed part of the site of the work within the meaning of paragraph (2) of the “site of work” definition of this section; and
              (5) Transportation of portions of the building or work between a secondary site where a significant portion of the building or work is constructed, which is part of the “site of the work” definition in paragraph (1)(ii) of this section, and the physical place or places where the building or work will remain (paragraph (1)(i) in the “site of the work” definition of this section).
              
                Laborers or mechanics—(1) Means—
              (i) Workers, utilized by a contractor or subcontractor at any tier, whose duties are manual or physical in nature (including those workers who use tools or who are performing the work of a trade), as distinguished from mental or managerial;
              (ii) Apprentices, trainees, helpers, and, in the case of contracts subject to the Contract Work Hours and Safety Standards statute, watchmen and guards;
              (iii) Working foremen who devote more than 20 percent of their time during a workweek performing duties of a laborer or mechanic, and who do not meet the criteria of 29 CFR part 541, for the time so spent; and
              (iv) Every person performing the duties of a laborer or mechanic, regardless of any contractual relationship alleged to exist between the contractor and those individuals; and

              (2) Does not include workers whose duties are primarily executive, supervisory (except as provided in paragraph (1)(iii) of this definition), administrative, or clerical, rather than manual. Persons employed in a bona fide executive, administrative, or professional capacity as defined in 29 CFR part 541 are not deemed to be laborers or mechanics.
              
                Public building or public work means building or work, the construction, prosecution, completion, or repair of which, as defined in this section, is carried on directly by authority of, or with funds of, a Federal agency to serve the interest of the general public regardless of whether title thereof is in a Federal agency.
              
                Site of the work—(1) Means—
              (i) The primary site of the work. The physical place or places where the construction called for in the contract will remain when work on it is completed; and
              (ii) The secondary site of the work, if any. Any other site where a significant portion of the building or work is constructed, provided that such site is—
              (A) Located in the United States; and
              (B) Established specifically for the performance of the contract or project;
              (2) Except as provided in paragraph (3) of this definition, includes fabrication plants, mobile factories, batch plants, borrow pits, job headquarters, tool yards, etc., provided—
              (i) They are dedicated exclusively, or nearly so, to performance of the contract or project; and
              (ii) They are adjacent or virtually adjacent to the “primary site of the work” as defined in paragraphs (1)(i) of “the secondary site of the work” as defined in paragraph (1)(ii) of this definition;
              (3) Does not include permanent home offices, branch plant establishments, fabrication plants, or tool yards of a contractor or subcontractor whose locations and continuance in operation are determined wholly without regard to a particular Federal contract or project. In addition, fabrication plants, batch plants, borrow pits, job headquarters, yards, etc., of a commercial or material supplier which are established by a supplier of materials for the project before opening of bids and not on the project site, are not included in the “site of the work.” Such permanent, previously established facilities are not a part of the “site of the work”, even if the operations for a period of time may be dedicated exclusively, or nearly so, to the performance of a contract.
              
                Trainee means a person registered and receiving on-the-job training in a construction occupation under a program which has been approved in advance by the U.S. Department of Labor, Employment and Training Administration, Office of Apprenticeship Training, Employer, and Labor Services (OATELS), as meeting its standards for on-the-job training programs and which has been so certified by that Administration.
              
                Wages means the basic hourly rate of pay; any contribution irrevocably made by a contractor or subcontractor to a trustee or to a third person pursuant to a bona fide fringe benefit fund, plan, or program; and the rate of costs to the contractor or subcontractor which may be reasonably anticipated in providing bona fide fringe benefits to laborers and mechanics pursuant to an enforceable commitment to carry out a financially responsible plan or program, which was communicated in writing to the laborers and mechanics affected. The fringe benefits enumerated in the Construction Wage Rate Requirements statute include medical or hospital care, pensions on retirement or death, compensation for injuries or illness resulting from occupational activity, or insurance to provide any of the foregoing; unemployment benefits; life insurance, disability insurance, sickness insurance, or accident insurance; vacation or holiday pay; defraying costs of apprenticeship or other similar programs; or other bona fide fringe benefits. Fringe benefits do not include benefits required by other Federal, State, or local law.
              [53 FR 4935, Feb. 18, 1988, as amended at 57 FR 44263, Sept. 24, 1992; 59 FR 67038, Dec. 28, 1994; 66 FR 2130, Jan. 10, 2001; 70 FR 33665, June 8, 2005; 72 FR 65872, Nov. 23, 2007; 79 FR 24203, Apr. 29, 2014]
            
            
              22.402
              Applicability.
              (a) Contracts for construction work. (1) The requirements of this subpart apply—

              (i) Only if the construction work is, or reasonably can be foreseen to be, performed at a particular site so that wage rates can be determined for the locality, and only to construction work that is performed by laborers and mechanics at the site of the work;
              (ii) To dismantling, demolition, or removal of improvements if a part of the construction contract, or if construction at that site is anticipated by another contract as provided in subpart 37.3;
              (iii) To the manufacture or fabrication of construction materials and components conducted in connection with the construction and on the site of the work by the contractor or a subcontractor under a contract otherwise subject to this subpart; and
              (iv) To painting of public buildings or public works, whether performed in connection with the original construction or as alteration or repair of an existing structure.
              (2) The requirements of this subpart do not apply to—
              (i) The manufacturing of components or materials off the site of the work or their subsequent delivery to the site by the commercial supplier or materialman;
              (ii) Contracts requiring construction work that is so closely related to research, experiment, and development that it cannot be performed separately, or that is itself the subject of research, experiment, or development (see paragraph (b) of this section for applicability of this subpart to research and development contracts or portions thereof involving construction, alteration, or repair of a public building or public work);
              (iii) Employees of railroads operating under collective bargaining agreements that are subject to the Railway Labor Act; or
              (iv) Employees who work at contractors' or subcontractors' permanent home offices, fabrication shops, or tool yards not located at the site of the work. However, if the employees go to the site of the work and perform construction activities there, the requirements of this subpart are applicable for the actual time so spent, not including travel unless the employees transport materials or supplies to or from the site of the work.
              (b) Nonconstruction contracts involving some construction work. (1) The requirements of this subpart apply to construction work to be performed as part of nonconstruction contracts (supply, service, research and development, etc.) if—
              (i) The construction work is to be performed on a public building or public work;

              (ii) The contract contains specific requirements for a substantial amount of construction work exceeding the monetary threshold for application of the Construction Wage Rate Requirements statute (the word substantial relates to the type and quantity of construction work to be performed and not merely to the total value of construction work as compared to the total value of the contract); and
              (iii) The construction work is physically or functionally separate from, and is capable of being performed on a segregated basis from, the other work required by the contract.
              (2) The requirements of this subpart do not apply if—
              (i) The construction work is incidental to the furnishing of supplies, equipment, or services (for example, the requirements do not apply to simple installation or alteration at a public building or public work that is incidental to furnishing supplies or equipment under a supply contract; however, if a substantial and segregable amount of construction, alteration, or repair is required, such as for installation of heavy generators or large refrigerator systems or for plant modification or rearrangement, the requirements of this subpart apply); or
              (ii) The construction work is so merged with nonconstruction work or so fragmented in terms of the locations or time spans in which it is to be performed, that it is not capable of being segregated as a separate contractual requirement.
              [53 FR 4935, Feb. 18, 1988, as amended at 79 FR 24203, Apr. 29, 2014]
            
            
              22.403
              Statutory, Executive order, and regulatory requirements.
            
            
              22.403-1
              Construction Wage Rate Requirements statute.

              40 U.S.C. chapter 31, subchapter IV, Wage Rate Requirements (Construction), formerly known as the Davis-Bacon Act, provides that contracts in excess of $2,000 to which the United States or the District of Columbia is a party for construction, alteration, or repair (including painting and decorating) of public buildings or public works within the United States, shall contain a clause (see 52.222-6) that no laborer or mechanic employed directly upon the site of the work shall receive less than the prevailing wage rates as determined by the Secretary of Labor.
              [79 FR 24203, Apr. 29, 2014]
            
            
              22.403-2
              Copeland Act.
              The Copeland (Anti-Kickback) Act (18 U.S.C. 874 and 40 U.S.C. 3145) makes it unlawful to induce, by force, intimidation, threat of procuring dismissal from employment, or otherwise, any person employed in the construction or repair of public buildings or public works, financed in whole or in part by the United States, to give up any part of the compensation to which that person is entitled under a contract of employment. The Copeland Act also requires each contractor and subcontractor to furnish weekly a statement of compliance with respect to the wages paid each employee during the preceding week. Contracts subject to the Copeland Act shall contain a clause (see 52.222-10) requiring contractors and subcontractors to comply with the regulations issued by the Secretary of Labor under the Copeland Act.
              [53 FR 4935, Feb. 18, 1988, as amended at 70 FR 57454, Sept. 30, 2005]
            
            
              22.403-3
              Contract Work Hours and Safety Standards.
              40 U.S.C. chapter 37, Contract Work Hours and Safety Standards, requires that certain contracts (see 22.305) contain a clause (see 52.222-4) specifying that no laborer or mechanic doing any part of the work contemplated by the contract shall be required or permitted to work more than 40 hours in any workweek unless paid for all additional hours at not less than 1 1/2 times the basic rate of pay (see 22.301).
              [79 FR 24203, Apr. 29, 2014]
            
            
              22.403-4
              Executive Order 13658.
              Executive Order 13658 establishes minimum wages for certain workers. The wage rate is subject to annual increases by an amount determined by the Secretary of Labor. See subpart 22.19. The clause at 52.222-55, Minimum Wages under Executive Order 13658, requires the Executive Order 13658 minimum wage rate to be paid if it is higher than other minimum wage rates, such as the subpart 22.4 statutory wage determination amount.
              [79 FR 74549, Dec. 15, 2014. Redesignated at 81 FR 91630, Dec. 16, 2016]
            
            
              22.403-5
              Executive Order 13706.
              Executive Order 13706 establishes paid sick leave for employees of certain Federal contractors. See subpart 22.21 and the clause at 52.222-62, Paid Sick Leave under Executive Order 13706.
              [81 FR 91630, Dec. 16, 2016]
            
            
              22.403-6
              Department of Labor regulations involving construction.
              (a) Under the statutes and Executive orders referred to in 22.403 and Reorganization Plan No. 14 of 1950 (3 CFR 1949-53 Comp., p. 1007), the Secretary of Labor has issued regulations in title 29, subtitle A, Code of Federal Regulations, prescribing standards and procedures to be observed by the Department of Labor and the Federal contracting agencies. Those standards and procedures applicable to contracts involving construction are implemented in this subpart.
              (b) The Department of Labor regulations include—
              (1) Part 1, relating to Construction Wage Rate Requirements statute minimum wage rates;
              (2) Part 3, relating to the Copeland (Anti-Kickback) Act and requirements for submission of weekly statements of compliance and the preservation and inspection of weekly payroll records;
              (3) Part 5, relating to enforcement of the—
              (i) Construction Wage Rate Requirements statute;
              (ii) Contract Work Hours and Safety Standards statute; and
              (iii) Copeland (Anti-Kickback) Act;

              (4) Part 6, relating to rules of practice for appealing the findings of the Administrator, Wage and Hour Division, in enforcement cases under the various labor statutes, and by which Administrative Law Judge hearings are held;
              
              (5) Part 7, relating to rules of practice by which contractors and other interested parties may appeal to the Department of Labor Administrative Review Board, decisions issued by the Administrator, Wage and Hour Division, or administrative law judges under the various labor statutes;
              (6) Part 10, relating to establishing a minimum wage for Federal contractors; and
              (7) Part 13, relating to establishing paid sick leave for Federal contractors.
              (c) Refer all questions relating to the application and interpretation of wage determinations (including the classifications therein) and the interpretation of the Department of Labor regulations in this subsection to the Administrator, Wage and Hour Division.
              [81 FR 91631, Dec. 16, 2016]
            
            
              22.404
              Construction Wage Rate Requirements statute wage determinations.
              The Department of Labor is responsible for issuing wage determinations reflecting prevailing wages, including fringe benefits. The wage determinations apply only to those laborers and mechanics employed by a contractor upon the site of the work including drivers who transport to or from the site materials and equipment used in the course of contract operations. Determinations are issued for different types of construction, such as building, heavy, highway, and residential (referred to as rate schedules), and apply only to the types of construction designated in the determination.
            
            
              22.404-1
              Types of wage determinations.
              (a) General wage determinations. (1) A general wage determination contains prevailing wage rates for the types of construction designated in the determination, and is used in contracts performed within a specified geographical area. General wage determinations contain no expiration date and remain valid until modified, superseded, or canceled by the Department of Labor. Once incorporated in a contract, a general wage determination normally remains effective for the life of the contract, unless the contracting officer exercises an option to extend the term of the contract (see 22.404-12). These determinations shall be used whenever possible. They are issued at the discretion of the Department of Labor either upon receipt of an agency request or on the Department of Labor's own initiative.

              (2) General wage determinations are published on the WDOL website. General wage determinations are effective on the publication date of the wage determination or upon receipt of the wage determination by the contracting agency, whichever occurs first. “Publication” within the meaning of this section shall occur on the first date the wage determination is published on the WDOL. Archived Construction Wage Rate Requirements statute general wage determinations that are no longer current may be accessed in the “Archived DB WD” database on WDOL for information purposes only. Contracting officers may not use an archived wage determination in a contract action without obtaining prior approval of the Department of Labor. To obtain prior approval, contact the Department of Labor, Wage and Hour Division, using http://www.wdol.gov, or contact the procurement agency labor advisor listed on http://www.wdol.gov.
              
              (b) Project wage determinations. A project wage determination is issued at the specific request of a contracting agency. It is used only when no general wage determination applies, and is effective for 180 calendar days from the date of the determination. However, if a determination expires before contract award, it may be possible to obtain an extension to the 180-day life of the determination (see 22.404-5(b)(2)). Once incorporated in a contract, a project wage determination normally remains effective for the life of the contract, unless the contracting officer exercises an option to extend the term of the contract (see 22.404-12).
              [53 FR 4935, Feb. 18, 1988, as amended at 66 FR 53480, Oct. 22, 2001; 71 FR 36932, June 28, 2006; 77 FR 204, Jan. 3, 2012; 79 FR 24204, Apr. 29, 2014]
            
            
              22.404-2
              General requirements.

              (a) The contracting officer must incorporate only the appropriate wage determinations in solicitations and contracts and must designate the work to which each determination or part thereof applies. The contracting officer must not include project wage determinations in contracts or options other than those for which they are issued. When exercising an option to extend the term of a contract, the contracting officer must select the most current wage determination(s) from the same schedule(s) as the wage determination(s) incorporated into the contract.
              (b) If the wage determination is a general wage determination or a project wage determination containing more than one rate schedule, the contracting officer shall either include only the rate schedules that apply to the particular types of construction (building, heavy, highway, etc.) or include the entire wage determination and clearly indicate the parts of the work to which each rate schedule shall be applied. Inclusion by reference is not permitted.
              (c) The Wage and Hour Division has issued the following general guidelines for use in selecting the proper schedule(s) of wage rates:
              (1) Building construction is generally the construction of sheltered enclosures with walk-in access, for housing persons, machinery, equipment, or supplies. It typically includes all construction of such structures, installation of utilities and equipment (both above and below grade level), as well as incidental grading, utilities and paving, unless there is an established area practice to the contrary.
              (2) Residential construction is generally the construction, alteration, or repair of single family houses or apartment buildings of no more than four (4) stories in height, and typically includes incidental items such as site work, parking areas, utilities, streets and sidewalks, unless there is an established area practice to the contrary.
              (3) Highway construction is generally the construction, alteration, or repair of roads, streets, highways, runways, taxiways, alleys, parking areas, and other similar projects that are not incidental to building, residential, or heavy construction.
              (4) Heavy construction includes those projects that are not properly classified as either building, residential, or highway, and is of a catch-all nature. Such heavy projects may sometimes be distinguished on the basis of their individual characteristics, and separate schedules issued (e.g., dredging, water and sewer line, dams, flood control, etc.).
              (5) When the nature of a project is not clear, it is necessary to look at additional factors, with primary consideration given to locally established area practices. If there is any doubt as to the proper application of wage rate schedules to the type or types of construction involved, guidance shall be sought before the opening of bids, or receipt of best and final offers, from the Administrator, Wage and Hour Division. Further examples are contained in Department of Labor All Agency Memoranda Numbers 130 and 131.
              [53 FR 4935, Feb. 18, 1988, as amended at 66 FR 53480, Oct. 22, 2001]
            
            
              22.404-3
              Procedures for requesting wage determinations.
              (a) General wage determinations. If there is a general wage determination on the WDOL website applicable to the project, the agency may use it without notifying the Department of Labor. When necessary, a request for a general wage determination may be made by submitting Standard Form (SF) 308, Request for Determination and Response to Request, to the Administrator, Wage and Hour Division, Attention: Branch of Construction Contract Wage Determinations, 200 Constitution Avenue, NW, Washington, DC 20210.
              (b) Project wage determinations. If a general wage determination is not available on WDOL, a contracting agency shall submit requests for project wage determinations on SF 308 to the Department of Labor. The requests shall include the following information:
              (1) The location, including the county (or other civil subdivision) and State in which the proposed project is located.
              (2) The name of the project and a sufficiently detailed description of the work to indicate the types of construction involved (e.g., building, heavy, highway, residential, or other type).

              (3) Any available pertinent wage payment information, unless wage patterns in the area are clearly established.
              
              (4) The estimated cost of each project.
              (5) All the classifications of laborers and mechanics likely to be employed.
              (c) Time for submission of requests. (1) The time required by the Department of Labor for processing requests for project wage determinations varies according to the facts and circumstances in each case. An agency should expect the processing to take at least 30 days. Accordingly, agencies should submit requests for project wage determinations for the primary site of the work to the Department of Labor at least 45 days (60 days if possible) before issuing the solicitation or exercising an option to extend the term of a contract.
              (2) Agencies should promptly submit to the Department of Labor an offeror's request for a project wage determination for a secondary site of the work.
              (d) Review of wage determinations. Immediately upon receipt, the contracting agency shall examine the wage determination and inform the Department of Labor of any changes necessary or appropriate to correct errors. Private parties requesting changes should be advised to submit their requests to the Department of Labor.
              [53 FR 4935, Feb. 18, 1988, as amended at 66 FR 53480, Oct. 22, 2001; 70 FR 33666, June 8, 2005; 71 FR 36932, June 28, 2006; 83 FR 42573, Aug. 22, 2018]
            
            
              22.404-4
              Solicitations issued without wage determinations for the primary site of the work.
              (a) If a solicitation is issued before the wage determination for the primary site of the work is obtained, a notice shall be included in the solicitation that the schedule of minimum wage rates to be paid under the contract will be issued as an amendment to the solicitation.
              (b) In sealed bidding, bids may not be opened until a reasonable time after the wage determination for the primary site of the work has been furnished to all bidders.
              (c) In negotiated acquisitions, the contracting officer may open proposals and conduct negotiations before obtaining the wage determination for the primary site of the work. However, the contracting officer shall incorporate the wage determination for the primary site of the work into the solicitation before submission of best and final offers.
              [53 FR 4935, Feb. 18, 1988, as amended at 70 FR 33666, June 8, 2005]
            
            
              22.404-5
              Expiration of project wage determinations.
              (a) The contracting officer shall make every effort to ensure that contract award is made before expiration of the project wage determination included in the solicitation.
              (b) The following procedure applies when contracting by sealed bidding:
              (1) If a project wage determination for the primary site of the work expires before bid opening, or if it appears before bid opening that a project wage determination may expire before award, the contracting officer shall request a new determination early enough to ensure its receipt before bid opening. If necessary, the contracting officer shall postpone the bid opening date to allow a reasonable time to obtain the determination, amend the solicitation to incorporate the new determination, and permit bidders to amend their bids. If the new determination does not change the wage rates and would not warrant amended bids, the contracting officer shall amend the solicitation to include the number and date of the new determination.

              (2) If a project wage determination for the primary site of the work expires after bid opening but before award, the contracting officer shall request an extension of the project wage determination expiration date from the Administrator, Wage and Hour Division. The request for extension shall be supported by a written finding, which shall include a brief statement of factual support, that the extension is necessary and proper in the public interest to prevent injustice or undue hardship or to avoid serious impairment of the conduct of Government business. If necessary, the contracting officer shall delay award to permit either receipt of the extension or receipt and processing of a new determination. If the request is granted, the contracting officer shall award the contract and modify it to apply the extended expiration date to the already incorporated project wage determination. (See 43.103(b)(1).) If the request is denied, the Administrator will proceed to issue a new project wage determination. Upon receipt, the contracting officer shall process the new determination as follows:
              (i) If the new determination for the primary site of the work changes any wage rates for classifications to be used in the contract, the contracting officer may cancel the solicitation only in accordance with 14.404-1. Otherwise the contracting officer shall award the contract and incorporate the new determination to be effective on the date of contract award. The contracting officer shall equitably adjust the contract price for any increased or decreased cost of performance resulting from any changed wage rates.
              (ii) If the new determination for the primary site of the work does not change any wage rates, the contracting officer shall award the contract and modify it to include the number and date of the new determination. (See 43.103(b)(1).)
              (c) The following procedure applies when contracting by negotiation:
              (1) If a project wage determination will or does expire before contract award, the contracting officer shall request a new wage determination from the Department of Labor. If necessary, the contracting officer shall delay award while the new determination is obtained and processed.
              (2) The contracting officer need not delay opening and reviewing proposals or discussing them with the offerors while a new determination for the primary site of the work is being obtained. The contracting officer shall request offerors to extend the period for acceptance of any proposal if that period expires or may expire before receipt and full processing of the new determination.
              (3) If the new determination for the primary site of the work changes any wage rates, the contracting officer shall amend the solicitation to incorporate the new determination, and furnish the wage rate information to all prospective offerors that were sent a solicitation if the closing date for receipt of proposals has not yet occurred, or to all offerors that have not been eliminated from the competition if the closing date has passed. All offerors to whom wage rate information has been furnished shall be given reasonable opportunity to amend their proposals.
              (4) If the new determination for the primary site of the work does not change any wage rates, the contracting officer shall amend the solicitation to include the number and date of the new determination and award the contract.
              [53 FR 4935, Feb. 18, 1988, as amended at 70 FR 33666, June 8, 2005; 74 FR 11828, Mar. 19, 2009]
            
            
              22.404-6
              Modifications of wage determinations.
              (a) General. (1) The Department of Labor may modify a wage determination to make it current by specifying only the items being changed or by reissuing the entire determination with changes incorporated.
              (2) All project wage determination modifications expire on the same day as the original determination. The need to include a modification of a project wage determination for the primary site of the work in a solicitation is determined by the time of receipt of the modification by the contracting agency. Therefore, the contracting agency must annotate the modification of the project wage determination with the date and time immediately upon receipt.

              (3) The need for inclusion of the modification of a general wage determination for the primary site of the work in a solicitation is determined by the date the modified wage determination is published on the WDOL, or by the date the agency receives actual written notice of the modification from the Department of Labor, whichever occurs first. (Note the distinction between receipt by the agency (modification is effective) and receipt by the contracting officer, which may occur later.) During the course of the solicitation, the contracting officer shall monitor the WDOL website to determine whether the applicable wage determination has been revised. Revisions published on the WDOL website or otherwise communicated to the contracting officer within the timeframes prescribed at 22.404-6(b) and (c) are applicable and must be included in the resulting contract. Monitoring can be accomplished by use of the WDOL website's “Alert Service”.
              (b) The following applies when contracting by sealed bidding:
              (1) A written action modifying a wage determination shall be effective if:
              (i) It is received by the contracting agency, or is published on the WDOL, 10 or more calendar days before the date of bid opening; or
              (ii) It is received by the contracting agency, or is published on the WDOL, less than 10 calendar days before the date of bid opening, unless the contracting officer finds that there is not reasonable time available before bid opening to notify the prospective bidders. (If the contracting officer finds that there is not reasonable time to notify bidders, a written report of the finding shall be placed in the contract file and shall be made available to the Department of Labor upon request.)
              (2) All written actions modifying wage determinations received by the contracting agency after bid opening, or modifications to general wage determinations published on the WDOL after bid opening, shall not be effective and shall not be included in the solicitation (but see paragraph (b)(6) of this subsection).
              (3) If an effective modification of the wage determination for the primary site of the work is received by the contracting officer before bid opening, the contracting officer shall postpone the bid opening, if necessary, to allow a reasonable time to amend the solicitation to incorporate the modification and permit bidders to amend their bids. If the modification does not change the wage rates and would not warrant amended bids, the contracting officer shall amend the solicitation to include the number and date of the modification.
              (4) If an effective modification of the wage determination for the primary site of the work is received by the contracting officer after bid opening, but before award, the contracting officer shall follow the procedures in 22.404-5(b)(2)(i) or (ii).
              (5) If an effective modification is received by the contracting officer after award, the contracting officer shall modify the contract to incorporate the wage modification retroactive to the date of award and equitably adjust the contract price for any increased or decreased cost of performance resulting from any changed wage rates. If the modification does not change any wage rates and would not warrant contract price adjustment, the contracting officer shall modify the contract to include the number and date of the modification.
              (6) If an award is not made within 90 days after bid opening, any modification to a general wage determination which is published on the WDOL before award, shall be effective for any resultant contract unless an extension of the 90-day period is obtained from the Administrator, Wage and Hour Division. An agency head may request such an extension from the Administrator. The request must be supported by a written finding, which shall include a brief statement of factual support, that the extension is necessary and proper in the public interest to prevent injustice, undue hardship, or to avoid serious impairment in the conduct of Government business. The contracting officer shall follow the procedures in 22.404-5(b)(2).
              (c) The following applies when contracting by negotiation:
              (1) All written actions modifying wage determinations received by the contracting agency before contract award, or modifications to general wage determinations published on the WDOL before award, shall be effective.
              (2) If an effective wage modification is received by the contracting officer before award, the contracting officer shall follow the procedures in 22.404-5(c)(3) or (4).
              (3) If an effective wage modification is received by the contracting officer after award, the contracting officer shall follow the procedures in 22.404-6(b)(5).
              (d) The following applies when modifying a contract to exercise an option to extend the term of a contract:

              (1) A modified wage determination is effective if—
              
              (i) The contracting agency receives a written action from the Department of Labor prior to exercise of the option, or within 45 days after submission of a wage determination request (22.404-3(c)), whichever is later; or
              (ii) The Department of Labor publishes the modification to a general wage determination on the WDOL before exercise of the option.
              (2) If the contracting officer receives an effective modified wage determination either before or after execution of the contract modification to exercise the option, the contracting officer must modify the contract to incorporate the modified wage determination, and any changed wage rates, effective as of the date that the option to extend was effective.
              [53 FR 4935, Feb. 18, 1988, as amended at 66 FR 53480, Oct. 22, 2001; 70 FR 33666, June 8, 2005; 71 FR 36932, June 28, 2006]
            
            
              22.404-7
              Correction of wage determinations containing clerical errors.
              Upon the Department of Labor's own initiative or at the request of the contracting agency, the Administrator, Wage and Hour Division, may correct any wage determination found to contain clerical errors. Such corrections will be effective immediately, and will apply to any solicitation or active contract. Before contract award, the contracting officer must follow the procedures in 22.404-5(b)(1) or (2)(i) or (ii) in sealed bidding, and the procedures in 22.404-5(c)(3) or (4) in negotiations. After contract award, the contracting officer must follow the procedures at 22.404-6(b)(5), except that for contract modifications to exercise an option to extend the term of the contract, the contracting officer must follow the procedures at 22.404-6(d)(2).
              [66 FR 53480, Oct. 22, 2001]
            
            
              22.404-8
              Notification of improper wage determination before award.
              (a) The following written notifications by the Department of Labor shall be effective immediately without regard to 22.404-6 if received by the contracting officer prior to award:
              (1) A solicitation includes the wrong wage determination or the wrong rate schedule; or
              (2) A wage determination is withdrawn by the Administrative Review Board.
              (b) In sealed bidding, the contracting officer shall proceed in accordance with the following:
              (1) If the notification of an improper wage determination for the primary site of the work reaches the contracting officer before bid opening, the contracting officer shall postpone the bid opening date, if necessary, to allow a reasonable time to (i) obtain the appropriate determination if a new wage determination is required, (ii) amend the solicitation to incorporate the determination (or rate schedule), and (iii) permit bidders to amend their bids. If the appropriate wage determination does not change any wage rates and would not warrant amended bids, the contracting officer shall amend the solicitation to include the number and date of the new determination.
              (2) If the notification of an improper wage determination for the primary site of the work reaches the contracting officer after bid opening but before award, the contracting officer shall delay awarding the contract, if necessary, and if required, obtain the appropriate wage determination. The appropriate wage determination shall be processed in accordance with 22.404-5(b)(2)(i) or (ii).
              (c) In negotiated acquisitions, the contracting officer shall delay award, if necessary, and process the notification of an improper wage determination for the primary site of the work in the manner prescribed for a new wage determination at 22.404-5(c)(3).
              [53 FR 4935, Feb. 18, 1988, as amended at 70 FR 33667, June 8, 2005]
            
            
              22.404-9
              Award of contract without required wage determination.

              (a) If a contract is awarded without the required wage determination (i.e., incorporating no determination, containing a clearly inapplicable general wage determination, or containing a project determination which is inapplicable because of an inaccurate description of the project or its location), the contracting officer shall initiate action to incorporate the required determination in the contract immediately upon discovery of the error. If a required wage determination (valid determination in effect on the date of award) is not available, the contracting officer shall expeditiously request a wage determination from the Department of Labor, including a statement explaining the crcumstances and giving the date of the contract award.
              (b) The contracting officer shall—
              (1) Modify the contract to incorporate the required wage determination (retroactive to the date of award), and equitably adjust the contract price if appropriate; or
              (2) Terminate the contract.
            
            
              22.404-10
              Posting wage determinations and notice.
              The contractor must keep a copy of the applicable wage determination (and any approved additional classifications) posted at the site of the work in a prominent place where the workers can easily see it. The contracting officer shall furnish to the contractor, Department of Labor Form WH-1321, Notice to Employees Working on Federal and Federally Financed Construction Projects, for posting with the wage rates. The name, address, and telephone number of the Government officer responsible for the administration of the contract shall be indicated in the poster to inform workers to whom they may submit complaints or raise questions concerning labor standards.
              [53 FR 4935, Feb. 18, 1988, as amended at 66 FR 53481, Oct. 22, 2001]
            
            
              22.404-11
              Wage determination appeals.
              The Secretary of Labor has established an Administrative Review Board which decides appeals of final decisions made by the Department of Labor concerning Construction Wage Rate Requirements statute wage determinations. A contracting agency or other interested party may file a petition for review under the procedures in 29 CFR Part 7 if reconsideration by the Administrator has been sought pursuant to 29 CFR 1.8 and denied.
              [53 FR 4935, Feb. 18, 1988, as amended at 66 FR 53481, Oct. 22, 2001; 79 FR 24204, Apr. 29, 2014]
            
            
              22.404-12
              Labor standards for contracts containing construction requirements and option provisions that extend the term of the contract.
              (a) Each time the contracting officer exercises an option to extend the term of a contract for construction, or a contract that includes substantial and segregable construction work, the contracting officer must modify the contract to incorporate the most current wage determination.
              (b) If a contract with an option to extend the term of the contract has indefinite-delivery or indefinite-quantity construction requirements, the contracting officer must incorporate the wage determination incorporated into the contract at the exercise of the option into task orders issued during that option period. The wage determination will be effective for the complete period of performance of those task orders without further revision.
              (c) The contracting officer must include in fixed-price contracts a clause that specifies one of the following methods, suitable to the interest of the Government, to provide an allowance for any increases or decreases in labor costs that result from the inclusion of the current wage determination at the exercise of an option to extend the term of the contract:
              (1) The contracting officer may provide the offerors the opportunity to bid or propose separate prices for each option period. The contracting officer must not further adjust the contract price as a result of the incorporation of a new or revised wage determination at the exercise of each option to extend the term of the contract. Generally, this method is used in construction-only contracts (with options to extend the term) that are not expected to exceed a total of 3 years.

              (2) The contracting officer may include in the contract a separately specified pricing method that permits an adjustment to the contract price or contract labor unit price at the exercise of each option to extend the term of the contract. At the time of option exercise, the contracting officer must incorporate a new wage determination into the contract, and must apply the specific pricing method to calculate the contract price adjustment. An example of a contract pricing method that the contracting officer might separately specify is incorporation in the solicitation and resulting contract of the pricing data from an annually published unit pricing book (e.g., the U.S. Army Computer-Aided Cost Estimating System or similar commercial product), which is multiplied in the contract by a factor proposed by the contractor (e.g., .95 or 1.1). At option exercise, the contracting officer incorporates the pricing data from the latest annual edition of the unit pricing book, multiplied by the factor agreed to in the basic contract. The contracting officer must not further adjust the contract price as a result of the incorporation of the new or revised wage determination.
              (3) The contracting officer may provide for a contract price adjustment based solely on a percentage rate determined by the contracting officer using a published economic indicator incorporated into the solicitation and resulting contract. At the exercise of each option to extend the term of the contract, the contracting officer will apply the percentage rate, based on the economic indicator, to the portion of the contract price or contract unit price designated in the contract clause as labor costs subject to the provisions of the Construction Wage Rate Requirements statute. The contracting officer must insert 50 percent as the estimated portion of the contract price that is labor unless the contracting officer determines, prior to issuance of the solicitation, that a different percentage is more appropriate for a particular contract or requirement. This percentage adjustment to the designated labor costs must be the only adjustment made to cover increases in wages and/or benefits resulting from the incorporation of a new or revised wage determination at the exercise of the option.
              (4) The contracting officer may provide a computation method to adjust the contract price to reflect the contractor's actual increase or decrease in wages and fringe benefits (combined) to the extent that the increase is made to comply with, or the decrease is voluntarily made by the contractor as a result of incorporation of, a new or revised wage determination at the exercise of the option to extend the term of the contract. Generally, this method is appropriate for use only if contract requirements are predominately services subject to the Service Contract Labor Standards statute and the construction requirements are substantial and segregable. The methods used to adjust the contract price for the service requirements and the construction requirements would be similar.
              [66 FR 53481, Oct. 22, 2001, as amended at 72 FR 63089, Nov. 7, 2007; 79 FR 24204, Apr. 29, 2014]
            
            
              22.405
              [Reserved]
            
            
              22.406
              Administration and enforcement.
            
            
              22.406-1
              Policy.
              (a) General. Contracting agencies are responsible for ensuring the full and impartial enforcement of labor standards in the administration of construction contracts. Contracting agencies shall maintain an effective program that shall include—
              (1) Ensuring that contractors and subcontractors are informed, before commencement of work, of their obligations under the labor standards clauses of the contract;
              (2) Adequate payroll reviews, on-site inspections, and employee interviews to determine compliance by the contractor and subcontractors, and prompt initiation of corrective action when required;
              (3) Prompt investigation and disposition of complaints; and
              (4) Prompt submission of all reports required by this subpart.
              (b) Preconstruction letters and conferences. Before construction begins, the contracting officer shall inform the contractor of the labor standards clauses and wage determination requirements of the contract and of the contractor's and any subcontractor's responsibilities under the contract. Unless it is clear that the contractor is fully aware of the requirements, the contracting officer shall issue an explanatory letter and/or arrange a conference with the contractor promptly after award of the contract.
            
            
              
              22.406-2
              Wages, fringe benefits, and overtime.
              (a) In computing wages paid to a laborer or mechanic, the contractor may include only the following items:
              (1) Amounts paid in cash to the laborer or mechanic, or deducted from payments under the conditions set forth in 29 CFR 3.5.
              (2) Contributions (except those required by Federal, State, or local law) the contractor makes irrevocably to a trustee or a third party under any bona fide plan or program to provide for medical or hospital care, pensions, compensation for injuries or illness resulting from occupational activity, unemployment benefits, life insurance, disability and sickness insurance, accident insurance, or any other bona fide fringe benefit.
              (3) Other contributions or anticipated costs for bona fide fringe benefits to the extent expressly approved by the Secretary of Labor.
              (b)(1) The contractor may satisfy the obligation under the clause at 52.222-6, Construction Wage Rate Requirements, by providing wages consisting of any combination of contributions or costs as specified in paragraph (a) of this subsection, if the total cost of the combination is not less than the total of the basic hourly rate and fringe benefits payments prescribed in the wage determination for the classification of laborer or mechanic concerned.
              (2) Wages provided by the contractor and fringe benefits payments required by the wage determination may include items that are not stated as exact cash amounts. In these cases, the hourly cash equivalent of the cost of these items shall be determined by dividing the employer's contributions or costs by the employee's hours worked during the period covered by the costs or contributions. For example, if a contractor pays a monthly health insurance premium of $112 for a particular employee who worked 125 hours during the month, the hourly cash equivalent is determined by dividing $112 by 125 hours, which equals $0.90 per hour. Similarly, the calculation of hourly cash equivalent for nine paid holidays per year for an employee with an hourly rate of pay of $5.00 is determined by multiplying $5.00 by 72 (9 days at 8 hours each), and dividing the result of $360 by the number of hours worked by the employee during the year. If the interested parties (contractor, contracting officer, and employees or their representative) cannot agree on the cash equivalent, the contracting officer shall submit the question for final determination to the Department of Labor as prescribed by agency procedures. The information submitted shall include—
              (i) A comparison of the payments, contributions, or costs in the wage determination with those made or proposed as equivalents by the contractor; and
              (ii) The comments and recommendations of the contracting officer.
              (c) In computing required overtime payments, (i.e., 11/2 times the basic hourly rate of pay) the contractor shall use the basic hourly rate of pay in the wage determination, or the basic hourly rate actually paid by the contractor, if higher. The basic rate of pay includes employee contributions to fringe benefits, but excludes the contractor's contributions, costs, or payment of cash equivalents for fringe benefits. Overtime shall not be computed on a rate lower than the basic hourly rate in the wage determination.
              [53 FR 4935, Feb. 18, 1988, as amended at 79 FR 24204, Apr. 29, 2014]
            
            
              22.406-3
              Additional classifications.
              (a) If any laborer or mechanic is to be employed in a classification that is not listed in the wage determination applicable to the contract, the contracting officer, pursuant to the clause at 52.222-6, Construction Wage Rate Requirements, shall require that the contractor submit to the contracting officer, Standard Form (SF) 1444, Request for Authorization of Additional Classification and Rate, which, along with other pertinent data, contains the proposed additional classification and minimum wage rate including any fringe benefits payments.
              (b) Upon receipt of SF 1444 from the contractor, the contracting officer shall review the request to determine whether it meets the following criteria:

              (1) The classification is appropriate and the work to be performed by the classification is not performed by any classification contained in the applicable wage determination.
              (2) The classification is utilized in the area by the construction industry.
              (3) The proposed wage rate, including any fringe benefits, bears a reasonable relationship to the wage rates in the wage determination in the contract.
              (c)(1) If the criteria in paragraph (b) of this section are met and the contractor and the laborers or mechanics to be employed in the additional classification (if known) or their representatives agree to the proposed additional classification, and the contracting officer approves, the contracting officer shall submit a report (including a copy of SF 1444) of that action to the Administrator, Wage and Hour Division, for approval, modification, or disapproval of the additional classification and wage rate (including any amount designated for fringe benefits); or
              (2) If the contractor, the laborers or mechanics to be employed in the classification or their representatives, and the contracting officer do not agree on the proposed additional classification, or if the criteria are not met, the contracting officer shall submit a report (including a copy of SF 1444) giving the views of all interested parties and the contracting officer's recommendation to the Administrator, Wage and Hour Division, for determination of appropriate classification and wage rate.
              (d)(1) Within 30 days of receipt of the report, the Administrator, Wage and Hour Division, will complete action and so advise the contracting officer, or will notify the contracting officer that additional time is necessary.
              (2) Upon receipt of the Department of Labor's action, the contracting officer shall forward a copy of the action to the contractor, directing that the classification and wage rate be posted in accordance with paragraph (a) of the clause at 52.222-6 and that workers in the affected classification receive no less than the minimum rate indicated from the first day on which work under the contract was performed in the classification.
              (e) In each option to extend the term of the contract, if any laborer or mechanic is to be employed during the option in a classification that is not listed (or no longer listed) on the wage determination incorporated in that option, the contracting officer must require that the contractor submit a request for conformance using the procedures noted in paragraphs (a) through (d) of this section.
              [53 FR 4935, Feb. 18, 1988, as amended at 57 FR 44263, Sept. 24, 1992; 59 FR 67038, Dec. 28, 1994; 66 FR 53481, Oct. 22, 2001; 79 FR 24204, Apr. 29, 2014]
            
            
              22.406-4
              Apprentices and trainees.
              (a) The contracting officer shall review the contractor's employment and payment records of apprentices and trainees made available pursuant to the clause at 52.222-8, Payrolls and Basic Records, to ensure that the contractor has complied with the clause at 52.222-9, Apprentices and Trainees.
              (b) If a contractor has classified employees as apprentices or trainees without complying with the requirements of the clause at 52.222-9, the contracting officer shall reject the classification and require the contractor to pay the affected employees at the rates applicable to the classification of the work actually performed.
            
            
              22.406-5
              Subcontracts.
              In accordance with the requirements of the clause at 52.222-11, Subcontracts (Labor Standards), the contractor and subcontractors at any tier are required to submit a fully executed SF 1413, Statement and Acknowledgment, upon award of each subcontract.
            
            
              22.406-6
              Payrolls and statements.
              (a) Submission. In accordance with the clause at 52.222-8, Payrolls and Basic Records, the contractor must submit or cause to be submitted, within 7 calendar days after the regular payment date of the payroll week covered, for the contractor and each subcontractor, (1) copies of weekly payrolls applicable to the contract, and (2) weekly payroll statements of compliance. The contractor may use the Department of Labor Form WH-347, Payroll (For Contractor's Optional Use), or a similar form that provides the same data and identical representation.
              (b) Withholding for nonsubmission. If the contractor fails to submit copies of its or its subcontractors' payrolls promptly, the contracting officer shall, from any payment due to the contractor, withhold approval of an amount that the contracting officer considers necessary to protect the interest of the Government and the employees of the contractor or any subcontractor.
              (c) Examination. (1) The contracting officer shall examine the payrolls and payroll statements to ensure compliance with the contract and any statutory or regulatory requirements. Particular attention should be given to—
              (i) The correctness of classifications and rates;
              (ii) Fringe benefits payments;
              (iii) Hours worked;
              (iv) Deductions; and
              (v) Disproportionate employment ratios of laborers, apprentices, or trainees, to journeymen.
              (2) Fringe benefits payments, contributions made, or costs incurred on other than a weekly basis shall be considered as a part of weekly payments to the extent they are creditable to the particular weekly period involved and are otherwise acceptable.
              (d) Preservation. The contracting agency shall retain payrolls and statements of compliance for 3 years after completion of the contract and make them available when requested by the Department of Labor at any time during that period. Submitted payrolls shall not be returned to a contractor or subcontractor for any reasons, but copies thereof may be furnished to the contractor or subcontractor who submitted them, or to a higher tier contractor or subcontractor.
              (e) Disclosure of payroll records. Contractor payroll records in the Government's possession must be carefully protected from any public disclosure which is not required by law, since payroll records may contain information in which the contractor's employees have a privacy interest, as well as information in which the contractor may have a proprietary interest that the Government may be obliged to protect. Questions concerning release of this information may involve the Freedom of Information Act (FOIA).
            
            
              22.406-7
              Compliance checking.
              (a) General. The contracting officer shall make checks and investigations on all contracts covered by this subpart as may be necessary to ensure compliance with the labor standards requirement of the contract.
              (b) Regular compliance checks. Regular compliance checking includes the following activities:
              (1) Employee interviews to determine correctness of classifications, rates of pay, fringe benefits payments, and hours worked. (See Standard Form 1445.)
              (2) On-site inspections to check type of work performed, number and classification of workers, and fulfillment of posting requirements.
              (3) Payroll reviews to ensure that payrolls of prime contractors and subcontractors have been submitted on time and are complete and in compliance with contract requirements.
              (4) Comparison of the information in this paragraph (b) with available data, including daily inspector's report and daily logs of construction, to ensure consistency.
              (c) Special compliance checks. Situations that may require special compliance checks include—
              (1) Inconsistencies, errors, or omissions detected during regular compliance checks; or
              (2) Receipt of a complaint alleging violations. If the complaint is not specific enough, the complainant shall be so advised and invited to submit additional information.
            
            
              22.406-8
              Investigations.
              Conduct labor standards investigations when available information indicates such action is warranted. In addition, the Department of Labor may conduct an investigation on its own initiative or may request a contracting agency to do so.
              (a) Contracting agency responsibilities. Conduct an investigation when a compliance check indicates that substantial or willful violations may have occurred or violations have not been corrected.
              (1) The investigation must—
              (i) Include all aspects of the contractor's compliance with contract labor standards requirements;

              (ii) Not be limited to specific areas raised in a complaint or uncovered during compliance checks; and
              
              (iii) Use personnel familiar with labor laws and their application to contracts.
              (2) Do not disclose contractor employees' oral or written statements taken during an investigation or the employee's identity to anyone other than an authorized Government official without that employee's prior signed consent.
              (3) Send a written request to the Administrator, Wage and Hour Division, to obtain—
              (i) Investigation and enforcement instructions; or
              (ii) Available pertinent Department of Labor files.
              (4) Obtain permission from the Department of Labor before disclosing material obtained from Labor Department files, other than computations of back wages and liquidated damages and summaries of back wages due, to anyone other than Government contract administrators.
              (b) Investigation report. The contracting officer must review the investigation report on receipt and make preliminary findings. The contracting officer normally must not base adverse findings solely on employee statements that the employee does not wish to have disclosed. However, if the investigation establishes a pattern of possible violations that are based on employees' statements that are not authorized for disclosure, the pattern itself may support a finding of noncompliance.
              (c) Contractor notification. After completing the review, the contracting officer must—
              (1) Provide the contractor any written preliminary findings and proposed corrective actions, and notice that the contractor has the right to request that the basis for the findings be made available and to submit written rebuttal information.
              (2) Upon request, provide the contractor with rationale for the findings. However, under no circumstances will the contracting officer permit the contractor to examine the investigation report. Also, the contracting officer must not disclose the identity of any employee who filed a complaint or who was interviewed, without the prior consent of the employee.
              (3)(i) The contractor may rebut the findings in writing within 60 days after it receives a copy of the preliminary findings. The rebuttal becomes part of the official investigation record. If the contractor submits a rebuttal, evaluate the preliminary findings and notify the contractor of the final findings.
              (ii) If the contracting officer does not receive a timely rebuttal, the contracting officer must consider the preliminary findings final.
              (4) If appropriate, request the contractor to make restitution for underpaid wages and assess liquidated damages. If the request includes liquidated damages, the request must state that the contractor has 60 days to request relief from such assessment.
              (d) Contracting officer's report. After taking the actions prescribed in paragraphs (b) and (c) of this subsection—
              (1) The contracting officer must prepare and forward a report of any violations, including findings and supporting evidence, to the agency head. Standard Form 1446, Labor Standards Investigation Summary Sheet, is the first page of the report; and
              (2) The agency head must process the report as follows:
              (i) The contracting officer must send a detailed enforcement report to the Administrator, Wage and Hour Division, within 60 days after completion of the investigation, if—
              (A) A contractor or subcontractor underpaid by $1,000 or more;
              (B) The contracting officer believes that the violations are aggravated or willful (or there is reason to believe that the contractor has disregarded its obligations to employees and subcontractors under the Construction Wage Rate Requirements statute);
              (C) The contractor or subcontractor has not made restitution; or
              (D) Future compliance has not been assured.
              (ii) If the Department of Labor expressly requested the investigation and none of the conditions in paragraph (d)(2)(i) of this subsection exist, submit a summary report to the Administrator, Wage and Hour Division. The report must include—
              (A) A summary of any violations;
              (B) The amount of restitution paid;
              
              (C) The number of workers who received restitution;
              (D) The amount of liquidated damages assessed under the Contract Work Hours and Safety Standards statute;
              (E) Corrective measures taken; and
              (F) Any information that may be necessary to review any recommendations for an appropriate adjustment in liquidated damages.
              (iii) If none of the conditions in paragraphs (d)(2)(i) or (ii) of this subsection are present, close the case and retain the report in the appropriate contract file.
              (iv) If substantial evidence is found that violations are willful and in violation of a criminal statute, (generally 18 U.S.C. 874 or 1001), forward the report (supplemented if necessary) to the Attorney General of the United States for prosecution if the facts warrant. Notify the Administrator, Wage and Hour Division, when the report is forwarded for the Attorney General's consideration.
              (e) Department of Labor investigations. The Department of Labor will furnish the contracting officer an enforcement report detailing violations found and any corrective action taken by the contractor, in investigations that disclose—
              (1) Underpayments totaling $1,000 or more;
              (2) Aggravated or willful violations (or, when the contracting officer believes that the contractor has disregarded its obligations to employees and subcontractors under the Construction Wage Rate Requirements statute); or
              (3) Potential assessment of liquidated damages under the Contract Work Hours and Safety Standards statute.
              (f) Other investigations. The Department of Labor will provide a letter summarizing the findings of the investigation to the contracting officer for all investigations that are not described in paragraph (e) of this subsection.
              [65 FR 46065, July 26, 2000, as amended at 79 FR 24204, Apr. 29, 2014]
            
            
              22.406-9
              Withholding from or suspension of contract payments.
              (a) Withholding from contract payments. If the contracting officer believes a violation exists (see 22.406-8), or upon request of the Department of Labor, the contracting officer must withhold from payments due the contractor an amount equal to the estimated wage underpayment and estimated liquidated damages due the United States under the Contract Work Hours and Safety Standards statute. (See 22.302.)
              (1) If the contracting officer believes a violation exists or upon request of the Department of Labor, the contracting officer must withhold funds from any current Federal contract or Federally assisted contract with the same prime contractor that is subject to either Construction Wage Rate Requirements statute or Contract Work Hours and Safety Standards statute requirements.
              (2) If a subsequent investigation confirms violations, the contracting officer must adjust the withholding as necessary. However, if the Department of Labor requested the withholding, the contracting officer must not reduce or release the withholding without written approval of the Department of Labor.
              (3) Use withheld funds as provided in paragraph (c) of this subsection to satisfy assessed liquidated damages, and unless the contractor makes restitution, validated wage underpayments.
              (b) Suspension of contract payments. If a contractor or subcontractor fails or refuses to comply with the labor standards clauses of the Construction Wage Rate Requirements statute and related statutes, the agency, upon its own action or upon the written request of the Department of Labor, must suspend any further payment, advance, or guarantee of funds until the violations cease or until the agency has withheld sufficient funds to compensate employees for back wages, and to cover any liquidated damages due.
              (c) Disposition of contract payments withheld or suspended—(1) Forwarding wage underpayments to the Secretary of Labor. Upon final administrative determination, if the contractor or subcontractor has not made restitution, the contracting officer must follow the Department of Labor guidance published in Wage and Hour Division, All Agency Memorandum (AAM) No. 215, Streamlining Claims for Federal Contractor Employees Act. The AAM No. 215 can be obtained at http://www.dol.gov/whd/govcontracts/dbra.htm; under Guidance there is a link for All Agencies Memoranda (AAMs).
              (2) Returning of withheld funds to contractor. When funds withheld exceed the amount required to satisfy validated wage underpayments and assessed liquidated damages, return the funds to the contractor.
              (3) Limitation on returning funds. If the Department of Labor requested the withholding or if the findings are disputed (see 22.406-10(e)), the contracting officer must not return the funds to the contractor without approval by the Department of Labor.
              (4) Liquidated damages. Upon final administrative determination, the contracting officer must dispose of funds withheld or collected for liquidated damages in accordance with agency procedures.
              [65 FR 46066, July 26, 2000, as amended at 70 FR 33667, June 8, 2005; 79 FR 24204, Apr. 29, 2014; 79 FR 70343, Nov. 25, 2014]
            
            
              22.406-10
              Disposition of disputes concerning construction contract labor standards enforcement.
              (a) The areas of possible differences of opinion between contracting officers and contractors in construction contract labor standards enforcement include—
              (1) Misclassification of workers;
              (2) Hours of work;
              (3) Wage rates and payment;
              (4) Payment of overtime;
              (5) Withholding practices; and
              (6) The applicability of the labor standards requirements under varying circumstances.
              (b) Generally, these differences are settled administratively at the project level by the contracting agency. If necessary, these differences may be settled with assistance from the Department of Labor.
              (c) When requesting the contractor to take corrective action in labor violation cases, the contracting officer shall inform the contractor of the following:
              (1) Disputes concerning the labor standards requirements of the contract are handled under the contract clause at 52.222-14, Disputes Concerning Labor Standards, and not under the clause at 52.233-1, Disputes.
              (2) The contractor may appeal the contracting officer's findings or part thereof by furnishing the contracting officer a complete statement of the reasons for the disagreement with the findings.
              (d) The contracting officer shall promptly transmit the contracting officer's findings and the contractor's statement to the Administrator, Wage and Hour Division.
              (e) The Administrator, Wage and Hour Division, will respond directly to the contractor or subcontractor, with a copy to the contracting agency. The contractor or subcontractor may appeal the Administrator's findings in accordance with the procedures outlined in Labor Department Regulations (29 CFR 5.11). Hearings before administrative law judges are conducted in accordance with 29 CFR part 6, and hearings before the Labor Department Administrative Review Board are conducted in accordance with 29 CFR part 7.
              (f) The Administrator, Wage and Hour Division, may institute debarment proceedings against the contractor or subcontractor if the Administrator finds reasonable cause to believe that the contractor or subcontractor has committed willful or aggravated violations of the Contract Work Hours and Safety Standards statute or the Copeland (Anti-Kickback) Act, or any of the applicable statutes listed in 29 CFR 5.1 other than the Construction Wage Rate Requirements statute, or has committed violations of the Construction Wage Rate Requirements statute that constitute a disregard of its obligations to employees or subcontractors under 40 U.S.C. 3144.
              [53 FR 4935, Feb. 18, 1988, as amended at 66 FR 53481, Oct. 22, 2001; 79 FR 24204, Apr. 29, 2014]
            
            
              22.406-11
              Contract terminations.
              If a contract or subcontract is terminated for violation of the labor standards clauses, the contracting agency shall submit a report to the Administrator, Wage and Hour Division. The report shall include—
              (a) The number of the terminated contract;
              
              (b) The name and address of the terminated contractor or subcontractor;
              (c) The name and address of the contractor or subcontractor, if any, who is to complete the work;
              (d) The amount and number of the replacement contract, if any; and
              (e) A description of the work.
              [48 FR 42258, Sept. 19, 1983, as amended at 79 FR 70343, Nov. 25, 2014]
            
            
              22.406-12
              Cooperation with the Department of Labor.
              (a) The contracting agency shall cooperate with representatives of the Department of Labor in the inspection of records, interviews with workers, and all other aspects of investigations undertaken by the Department of Labor. When requested, the contracting agency shall furnish to the Secretary of Labor any available information on contractors, subcontractors, current and previous contracts, and the nature of the contract work.
              (b) If a Department of Labor representative undertakes an investigation at a construction project, the contracting officer shall inquire into the scope of the investigation, and request to be notified immediately of any violations discovered under the Construction Wage Rate Requirements statute, the Contract Work Hours and Safety Standards statute, or the Copeland (Anti-Kickback) Act.
              [53 FR 4935, Feb. 18, 1988, as amended at 79 FR 24204, Apr. 29, 2014]
            
            
              22.406-13
              Semiannual enforcement reports.
              A semiannual report on compliance with and enforcement of the construction labor standards requirements of the Construction Wage Rate Requirements statute and Contract Work Hours and Safety Standards statute is required from each contracting agency. The reporting periods are October 1 through March 31 and April 1 through September 30. The reports shall only contain information as to the enforcement actions of the contracting agency and shall be prepared as prescribed in Department of Labor memoranda and submitted to the Department of Labor within 30 days after the end of the reporting period. This report has been assigned interagency report control number 1482-DOL-SA.
              [79 FR 24204, Apr. 29, 2014]
            
            
              22.407
              Solicitation provision and contract clauses.
              (a) Insert the following clauses in solicitations and contracts in excess of $2,000 for construction within the United States:
              (1) 52.222-6, Construction Wage Rate Requirements.
              (2) 52.222-7, Withholding of Funds.
              (3) 52.222-8, Payrolls and Basic Records.
              (4) 52.222-9, Apprentices and Trainees.
              (5) 52.222-10, Compliance with Copeland Act Requirements.
              (6) 52.222-11, Subcontracts (Labor Standards).
              (7) 52.222-12, Contract Termination—Debarment.
              (8) 52.222-13, Compliance with Construction Wage Rate Requirements and Related Regulations.
              (9) 52.222-14, Disputes Concerning Labor Standards.
              (10) 52.222-15, Certification of Eligibility.
              (b) Insert the clause at 52.222-16, Approval of Wage Rates, in solicitations and contracts in excess of $2,000 for cost-reimbursement construction to be performed within the United States, except for contracts with a State or political subdivision thereof.
              (c) A contract that is not primarily for construction may contain a requirement for some construction work to be performed in the United States. If under 22.402(b) the requirements of this subpart apply to the construction work, insert in such solicitations and contracts the applicable construction labor standards clauses required in this section and identify the item or items of construction work to which the clauses apply.
              (d) [Reserved]
              (e) Insert the clause at 52.222-30, Construction Wage Rate Requirements—Price Adjustment (None or Separately Specified Pricing Method), in solicitations and contracts if the contract is expected to be—

              (1) A fixed-price contract subject to the Construction Wage Rate Requirements statute that will contain option provisions by which the contracting officer may extend the term of the contract, and the contracting officer determines the most appropriate contract price adjustment method is the method at 22.404-12(c)(1) or (2); or
              (2) A cost-reimbursable type contract subject to the Construction Wage Rate Requirements statute that will contain option provisions by which the contracting officer may extend the term of the contract.
              (f) Insert the clause at 52.222-31, Construction Wage Rate Requirements—Price Adjustment (Percentage Method), in solicitations and contracts if the contract is expected to be a fixed-price contract subject to the Construction Wage Rate Requirements statute that will contain option provisions by which the contracting officer may extend the term of the contract, and the contracting officer determines the most appropriate contract price adjustment method is the method at 22.404-12(c)(3).
              (g) Insert the clause at 52.222-32, Construction Wage Rate Requirements—Price Adjustment (Actual Method), in solicitations and contracts if the contract is expected to be a fixed-price contract subject to the Construction Wage Rate Requirements statute that will contain option provisions by which the contracting officer may extend the term of the contract, and the contracting officer determines the most appropriate method to establish contract price is the method at 22.404-12(c)(4).
              (h) Insert the provision at 52.222-5, Construction Wage Rate Requirements—Secondary Site of the Work, in solicitations in excess of $2,000 for construction within the United States.
              [53 FR 4935, Feb. 18, 1988, as amended at 66 FR 53481, Oct. 22, 2001; 70 FR 33667, June 8, 2005; 72 FR 27384, May 15, 2007; 79 FR 24205, Apr. 29, 2014]
            
          
          
            Subpart 22.5—Use of Project Labor Agreements for Federal Construction Projects
            
              Source:
              75 FR 19178, Apr. 13, 2010, unless otherwise noted.
            
            
              22.501
              Scope of subpart.
              This subpart prescribes policies and procedures to implement Executive Order 13502, February 6, 2009.
            
            
              22.502
              Definitions.
              As used in this subpart—
              
                Construction means construction, rehabilitation, alteration, conversion, extension, repair, or improvement of buildings, highways, or other real property.
              
                Labor organization means a labor organization as defined in 29 U.S.C. 152(5).
              
                Large-scale construction project means a construction project where the total cost to the Federal Government is $25 million or more.
              
                Project labor agreement means a pre-hire collective bargaining agreement with one or more labor organizations that establishes the terms and conditions of employment for a specific construction project and is an agreement described in 29 U.S.C. 158(f).
            
            
              22.503
              Policy.
              (a) Project labor agreements are a tool that agencies may use to promote economy and efficiency in Federal procurement. Pursuant to Executive Order 13502, agencies are encouraged to consider requiring the use of project labor agreements in connection with large-scale construction projects.
              (b) An agency may, if appropriate, require that every contractor and subcontractor engaged in construction on the project agree, for that project, to negotiate or become a party to a project labor agreement with one or more labor organizations if the agency decides that the use of project labor agreements will—
              (1) Advance the Federal Government's interest in achieving economy and efficiency in Federal procurement, producing labor-management stability, and ensuring compliance with laws and regulations governing safety and health, equal employment opportunity, labor and employment standards, and other matters; and
              (2) Be consistent with law.

              (c) Agencies may also consider the following factors in deciding whether the use of a project labor agreement is appropriate for the construction project:
              
              (1) The project will require multiple construction contractors and/or subcontractors employing workers in multiple crafts or trades.
              (2) There is a shortage of skilled labor in the region in which the construction project will be sited.
              (3) Completion of the project will require an extended period of time.
              (4) Project labor agreements have been used on comparable projects undertaken by Federal, State, municipal, or private entities in the geographic area of the project.
              (5) A project labor agreement will promote the agency's long term program interests, such as facilitating the training of a skilled workforce to meet the agency's future construction needs.
              (6) Any other factors that the agency decides are appropriate.
            
            
              22.504
              General requirements for project labor agreements.
              (a) General. Project labor agreements established under this subpart shall fully conform to all statutes, regulations, and Executive orders.
              (b) Requirements. The project labor agreement shall—
              (1) Bind all contractors and subcontractors engaged in construction on the construction project to comply with the project labor agreement;
              (2) Allow all contractors and subcontractors to compete for contracts and subcontracts without regard to whether they are otherwise parties to collective bargaining agreements;
              (3) Contain guarantees against strikes, lockouts, and similar job disruptions;
              (4) Set forth effective, prompt, and mutually binding procedures for resolving labor disputes arising during the term of the project labor agreement;
              (5) Provide other mechanisms for labor-management cooperation on matters of mutual interest and concern, including productivity, quality of work, safety, and health; and
              (6) Include any additional requirements as the agency deems necessary to satisfy its needs.
              (c) Terms and conditions. As appropriate to advance economy and efficiency in the procurement, an agency may specify the terms and conditions of the project labor agreement in the solicitation and require the successful offeror to become a party to a project labor agreement containing these terms and conditions as a condition of receiving a contract award. An agency may seek the views of, confer with, and exchange information with prospective bidders and union representatives as part of the agency's effort to identify appropriate terms and conditions of a project labor agreement for a particular construction project and facilitate agreement on those terms and conditions.
            
            
              22.505
              Solicitation provision and contract clause.
              For acquisition of large-scale construction projects, if the agency decides pursuant to this subpart that a project labor agreement will be required, the contracting officer shall—
              (a) Insert the provision at 52.222-33, Notice of Requirement for Project Labor Agreement, in all solicitations associated with the construction project.
              (1) Use the provision with its Alternate I if the agency decides to require the submission of a project labor agreement from only the apparent successful offeror, prior to contract award.
              (2) Use the provision with its Alternate II if an agency allows submission of a project labor agreement after contract award.
              (b)(1) Insert the clause at 52.222-34, Project Labor Agreement, in all solicitations and contracts associated with the construction project.
              (2) Use the clause with its Alternate I if an agency allows submission of the project labor agreement after contract award.
            
          
          
            Subpart 22.6—Contracts for Materials, Supplies, Articles, and Equipment
            
              22.601
              [Reserved]
            
            
              22.602
              Statutory requirements.

              Except for the exemptions at 22.604, all contracts subject to 41 U.S.C. chapter 65 (the statute), and entered into by any executive department, independent establishment, or other agency or instrumentality of the United States, or by the District of Columbia, or by any corporation (all the stock of which is beneficially owned by the United States) for the manufacture or furnishing of materials, supplies, articles, and equipment (referred to in this subpart as supplies) in any amount exceeding $15,000, shall include or incorporate by reference the stipulations required by the statute pertaining to such matters as minimum wages, maximum hours, child labor, convict labor, and safe and sanitary working conditions.
              [79 FR 24205, Apr. 29, 2014, as amended at 85 FR 27091, May 6, 2020]
            
            
              22.603
              Applicability.
              The requirements in 22.602 apply to contracts (including for this purpose, indefinite-delivery contracts, basic ordering agreements, and blanket purchase agreements) and subcontracts under Section 8(a) of the Small Business Act, for the manufacture or furnishing of supplies that—
              (a) Will be performed in the United States, Puerto Rico, or the U.S. Virgin Islands;
              (b) Exceed or may exceed $15,000; and
              (c) Are not exempt under 22.604.
              [68 FR 28082, May 22, 2003, as amended at 75 FR 53133, Aug. 30, 2010]
            
            
              22.604
              Exemptions.
            
            
              22.604-1
              Statutory exemptions.
              Contracts for acquisition of the following supplies are exempt from the statute:
              (a) Any item in those situations where the contracting officer is authorized by the express language of a statute to purchase “in the open market” generally (such as commercial items, see part 12); or where a specific purchase is made under the conditions described in 6.302-2 in circumstances where immediate delivery is required by the public exigency.
              (b) Perishables, including dairy, livestock, and nursery products.
              (c) Agricultural or farm products processed for first sale by the original producers.
              (d) Agricultural commodities or the products thereof purchased under contract by the Secretary of Agriculture.
              [48 FR 42258, Sept. 19, 1983, as amended at 53 FR 4944, Feb. 18, 1988; 60 FR 48248, Sept. 18, 1995; 79 FR 24205, Apr. 29, 2014]
            
            
              22.604-2
              Regulatory exemptions.
              (a) Contracts for the following acquisitions are fully exempt from the statute (see 41 CFR 50-201.603):
              (1) Public utility services.
              (2) Supplies manufactured outside the United States, Puerto Rico, and the U.S. Virgin Islands.
              (3) Purchases against the account of a defaulting contractor where the stipulations of the statute were not included in the defaulted contract.
              (4) Newspapers, magazines, or periodicals, contracted for with sales agents or publisher representatives, which are to be delivered by the publishers thereof.

              (b)(1) Upon the request of the agency head, the Secretary of Labor may exempt specific contracts or classes of contracts from the inclusion or application of one or more of the Act's stipulations; provided, that the request includes a finding by the agency head stating the reasons why the conduct of Government business will be seriously impaired unless the exemption is granted.
              (2) Those requests for exemption that relate solely to safety and health standards shall be transmitted to the Assistant Secretary for Occupational Safety and Health, U.S. Department of Labor, Washington, DC 202l0. All other requests shall be transmitted to the Administrator of the Wage and Hour Division, U.S. Department of Labor, Washington, DC 202l0.
              [48 FR 42258, Sept. 19, 1983, as amended at 61 FR 67410, Dec. 20, 1996; 68 FR 28082, May 22, 2003; 79 FR 24205, Apr. 29, 2014]
            
            
              22.605
              Rulings and interpretations of the statute.
              (a) As authorized by the statute, the Secretary of Labor has issued rulings and interpretations concerning the administration of the statute (see 41 CFR 50-206). The substance of certain rulings and interpretations is as follows:

              (1) If a contract for $15,000 or less is subsequently modified to exceed $15,000, the contract becomes subject to the statute for work performed after the date of the modification.
              (2) If a contract for more than $15,000 is subsequently modified by mutual agreement to $15,000 or less, the contract is not subject to the statute for work performed after the date of the modification.
              (3) If a contract awarded to a prime contractor contains a provision whereby the prime contractor is made an agent of the Government, the prime contractor is required to include the stipulations of the statute in contracts in excess of $15,000 awarded for and on behalf of the Government for supplies that are to be used in the construction and equipment of Government facilities.
              (4) If a contract subject to the statute is awarded to a contractor operating Government-owned facilities, the stipulations of the statute affect the employees of that contractor the same as employees of contractors operating privately owned facilities.
              (5) Indefinite-delivery contracts, including basic ordering agreements and blanket purchase agreements, are subject to the statute unless it can be determined in advance that the aggregate amount of all orders estimated to be placed thereunder for 1 year after the effective date of the agreement will not exceed $15,000. A determination shall be made annually thereafter if the contract or agreement is extended, and the contract or agreement modified if necessary.
              (b) [Reserved]
              [48 FR 42258, Sept. 19, 1983, as amended at 75 FR 53133, Aug. 30, 2010; 79 FR 24205, Apr. 29, 2014]
            
            
              22.606-22.607
              [Reserved]
            
            
              22.608
              Procedures.
              (a) Award. When a contract subject to the statute is awarded, the contracting officer, in accordance with regulations or instructions issued by the Secretary of Labor and individual agency procedures, shall furnish to the contractor DOL publication WH-1313, Notice to Employees Working on Government Contracts.
              (b) Breach of stipulation. In the event of a violation of a stipulation required under the statute, the contracting officer shall, in accordance with agency procedures, notify the appropriate regional office of the DOL, Wage and Hour Division (see 29 CFR part 1, Appendix B), and furnish any information available.
              [61 FR 67411, Dec. 20, 1996, as amended at 71 FR 36932, June 28, 2006; 79 FR 24205, Apr. 29, 2014]
            
            
              22.609
              [Reserved]
            
            
              22.610
              Contract clause.
              The contracting officer shall insert the clause at 52.222-20, Contracts for Materials, Supplies, Articles, and Equipment, in solicitations and contracts covered by the statute (see 22.603, 22.604, and 22.605).
              [79 FR 24205, Apr. 29, 2014, as amended at 85 FR 27091, May 6, 2020]
            
          
          
            Subpart 22.7 [Reserved]
          
          
            Subpart 22.8—Equal Employment Opportunity
            
              22.800
              Scope of subpart.
              This subpart prescribes policies and procedures pertaining to nondiscrimination in employment by contractors and subcontractors.
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 70283, Dec. 18, 1998]
            
            
              22.801
              Definitions.
              As used in this subpart—
              
                Affirmative action program means a contractor's program that complies with Department of Labor regulations to ensure equal opportunity in employment to minorities and women.
              
                Compliance evaluation means any one or combination of actions that the Office of Federal Contract Compliance Programs (OFCCP) may take to examine a Federal contractor's compliance with one or more of the requirements of E.O. 11246.
              
                Contractor includes the terms “prime contractor” and “subcontractor.”
              
                Deputy Assistant Secretary means the Deputy Assistant Secretary for Federal Contract Compliance, U.S. Department of Labor, or a designee.
              
              
                Equal Opportunity clause means the clause at 52.222-26, Equal Opportunity, as prescribed in 22.810(e).
              
                E.O. 11246 means Parts II and IV of Executive Order 11246, September 24, 1965 (30 FR 12319), and any Executive order amending or superseding this order (see 22.802). This term specifically includes the Equal Opportunity clause at 52.222-26, and the rules, regulations, and orders issued pursuant to E.O. 11246 by the Secretary of Labor or a designee.
              
                Gender identity has the meaning given by the Department of Labor's Office of Federal Contract Compliance Programs, and is found at www.dol.gov/ofccp/LGBT/LGBT_FAQs.html.
              
              
                Prime contractor means any person who holds, or has held, a Government contract subject to E.O. 11246.
              
                Recruiting and training agency means any person who refers workers to any contractor or provides or supervises apprenticeship or training for employment by any contractor.
              
                Sexual orientation has the meaning given by the Department of Labor's Office of Federal Contract Compliance Programs, and is found at www.dol.gov/ofccp/LGBT/LGBT_FAQs.html.
              
              
                Site of construction means the general physical location of any building, highway, or other change or improvement to real property that is undergoing construction, rehabilitation, alteration, conversion, extension, demolition, or repair; and any temporary location or facility at which a contractor or other participating party meets a demand or performs a function relating to a Government contract or subcontract.
              
                Subcontract means any agreement or arrangement between a contractor and any person (in which the parties do not stand in the relationship of an employer and an employee)—
              (1) For the purchase, sale, or use of personal property or nonpersonal services that, in whole or in part, are necessary to the performance of any one or more contracts; or
              (2) Under which any portion of the contractor's obligation under any one or more contracts is performed, undertaken, or assumed.
              
                Subcontractor means any person who holds, or has held, a subcontract subject to E.O. 11246. The term first-tier subcontractor means a subcontractor holding a subcontract with a prime contractor.
              
                United States means the 50 States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and Wake Island.
              [63 FR 70283, Dec. 18, 1998, as amended at 68 FR 28082, May 22, 2003; 80 FR 19507, Apr. 10, 2015]
            
            
              22.802
              General.
              (a) Executive Order 11246, as amended, sets forth the Equal Opportunity clause and requires that all agencies—
              (1) Include this clause in all nonexempt contracts and subcontracts (see 22.807); and
              (2) Act to ensure compliance with the clause and the regulations of the Secretary of Labor—
              (i) To promote the full realization of equal employment opportunity for all persons, regardless of race, color, religion, sex, sexual orientation, gender identity, or national origin; and
              (ii) To prohibit contractors from discharging, or in any other manner discriminating against, any employee or applicant for employment because the employee or applicant inquired about, discussed, or disclosed the compensation of the employee or applicant or another employee or applicant. This prohibition against discrimination does not apply to instances in which an employee who has access to the compensation information of other employees or applicants as a part of such employee's essential job functions discloses the compensation of such other employees or applicants to individuals who do not otherwise have access to such information, unless such disclosure is in response to a formal complaint or charge, in furtherance of an investigation, proceeding, hearing, or action, including an investigation conducted by the employer, or is consistent with the contractor's legal duty to furnish information.

              (b) No contract or modification involving new acquisition shall be entered into, and no subcontract shall be approved by a contracting officer, with a person who has been found ineligible by the Deputy Assistant Secretary for reasons of noncompliance with the requirements of E.O. 11246.
              (c) No contracting officer or contractor shall contract for supplies or services in a manner so as to avoid applicability of the requirements of E.O. 11246.
              (d) Contractor disputes related to compliance with its obligation shall be handled according to the rules, regulations, and relevant orders of the Secretary of Labor (see 41 CFR 60-1.1).
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 70283, 70285, Dec. 18, 1998; 80 FR 19507, Apr. 10, 2015; 81 FR 67734, Sept. 30, 2016]
            
            
              22.803
              Responsibilities.
              (a) The Secretary of Labor is responsible for the—
              (1) Administration and enforcement of prescribed parts of E.O. 11246; and
              (2) Adoption of rules and regulations and the issuance of orders necessary to achieve the purposes of E.O. 11246.
              (b) The Secretary of Labor has delegated authority and assigned responsibility to the Deputy Assistant Secretary for carrying out the responsibilities assigned to the Secretary by E.O. 11246, except for the issuance of rules and regulations of a general nature.
              (c) The head of each agency is responsible for ensuring that the requirements of this subpart are carried out within the agency, and for cooperating with and assisting the OFCCP in fulfilling its responsibilities.
              (d) In the event the applicability of E.O. 11246 and implementing regulations is questioned, the contracting officer shall forward the matter to the Deputy Assistant Secretary, through agency channels, for resolution.
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 70283, 70285, Dec. 18, 1998]
            
            
              22.804
              Affirmative action programs.
            
            
              22.804-1
              Nonconstruction.
              Except as provided in 22.807, each nonconstruction prime contractor and each subcontractor with 50 or more employees and either a contract or subcontract of $50,000 or more, or Government bills of lading that in any 12-month period total, or can reasonably be expected to total, $50,000 or more, is required to develop a written affirmative action program for each of its establishments. Each contractor and subcontractor shall develop its written affirmative action programs within 120 days from the commencement of its first such Government contract, subcontract, or Government bill of lading.
              [63 FR 70284, Dec. 18, 1998]
            
            
              22.804-2
              Construction.
              (a) Construction contractors that hold a nonexempt (see 22.807) Government construction contract are required to meet (1) the contract terms and conditions citing affirmative action requirements applicable to covered geographical areas or projects and (2) applicable requirements of 41 CFR 60-1 and 60-4.
              (b) Each agency shall maintain a listing of covered geographical areas that are subject to affirmative action requirements that specify goals for minorities and women in covered construction trades. Information concerning, and additions to, this listing will be provided to the principally affected contracting officers in accordance with agency procedures. Any contracting officer contemplating a construction project in excess of $10,000 within a geographic area not known to be covered by specific affirmative action goals shall request instructions on the most current information from the OFCCP regional office, or as otherwise specified in agency regulations, before issuing the solicitation.
              (c) Contracting officers shall give written notice to the OFCCP regional office within 10 working days of award of a construction contract subject to these affirmative action requirements. The notification shall include the name, address, and telephone number of the contractor; employer identification number; dollar amount of the contract; estimated starting and completion dates of the contract; the contract number; and the geographical area in which the contract is to be performed. When requested by the OFCCP regional office, the contracting officer shall arrange a conference among contractor, contracting activity, and compliance personnel to discuss the contractor's compliance responsibilities.
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 70284, Dec. 18, 1998]
            
            
              
              22.805
              Procedures.
              (a) Preaward clearances for contracts and subcontracts of $10 million or more (excluding construction). (1) Except as provided in paragraphs (a)(4) and (a)(8) of this section, if the estimated amount of the contract or subcontract is $10 million or more, the contracting officer shall request clearance from the appropriate OFCCP regional office before—
              (i) Award of any contract, including any indefinite delivery contract or letter contract; or
              (ii) Modification of an existing contract for new effort that would constitute a contract award.
              (2) Preaward clearance for each proposed contract and for each proposed first-tier subcontract of $10 million or more shall be requested by the contracting officer directly from the OFCCP regional office(s). Verbal requests shall be confirmed by letter or facsimile transmission.
              (3) When the contract work is to be performed outside the United States with employees recruited within the United States, the contracting officer shall send the request for a preaward clearance to the OFCCP regional office serving the area where the proposed contractor's corporate home or branch office is located in the United States, or the corporate location where personnel recruiting is handled, if different from the contractor's corporate home or branch office. If the proposed contractor has no corporate office or location within the United States, the preaward clearance request action should be based on the location of the recruiting and training agency in the United States.
              (4) The contracting officer does not need to request a preaward clearance if—

              (i) The specific proposed contractor is listed in OFCCP's National Preaward Registry via the Internet at https://ofccp.dol-esa.gov/preaward/pa_reg.html
              
              (ii) The projected award date is within 24 months of the proposed contractor's Notice of Compliance completion date in the Registry; and
              (iii) The contracting officer documents the Registry review in the contract file.
              (5) The contracting officer shall include the following information in the preaward clearance request:
              (i) Name, address, and telephone number of the prospective contractor and of any corporate affiliate at which work is to be performed.
              (ii) Name, address, and telephone number of each proposed first-tier subcontractor with a proposed subcontract estimated at $10 million or more.
              (iii) Anticipated date of award.
              (iv) Information as to whether the contractor and first-tier subcontractors have previously held any Government contracts or subcontracts.
              (v) Place or places of performance of the prime contract and first-tier subcontracts estimated at $10 million or more, if known.
              (vi) The estimated dollar amount of the contract and each first-tier subcontract, if known.
              (6) The contracting officer shall allow as much time as feasible before award for the conduct of necessary compliance evaluation by OFCCP. As soon as the apparently successful offeror can be determined, the contracting officer shall process a preaward clearance request in accordance with agency procedures, assuring, if possible, that the preaward clearance request is submitted to the OFCCP regional office at least 30 days before the proposed award date.
              (7) Within 15 days of the clearance request, OFCCP will inform the awarding agency of its intention to conduct a preaward compliance evaluation. If OFCCP does not inform the awarding agency within that period of its intention to conduct a preaward compliance evaluation, clearance shall be presumed and the awarding agency is authorized to proceed with the award. If OFCCP informs the awarding agency of its intention to conduct a preaward compliance evaluation, OFCCP shall be allowed an additional 20 days after the date that it so informs the awarding agency to provide its conclusions. If OFCCP does not provide the awarding agency with its conclusions within that period, clearance shall be presumed and the awarding agency is authorized to proceed with the award.

              (8) If the procedures specified in paragraphs (a)(6) and (a)(7) of this section would delay award of an urgent and critical contract beyond the time necessary to make award or beyond the time specified in the offer or extension thereof, the contracting officer shall immediately inform the OFCCP regional office of the expiration date of the offer or the required date of award and request clearance be provided before that date. If the OFCCP regional office advises that a preaward evaluation cannot be completed by the required date, the contracting officer shall submit written justification for the award to the head of the contracting activity, who, after informing the OFCCP regional office, may then approve the award without the preaward clearance. If an award is made under this authority, the contracting officer shall immediately request a postaward evaluation from the OFCCP regional office.
              (9) If, under the provisions of paragraph (a)(8) of this section, a postaward evaluation determines the contractor to be in noncompliance with E.O. 11246, the Deputy Assistant Secretary may authorize the use of the enforcement procedures at 22.809 against the noncomplying contractor.
              (b) Furnishing posters. The contracting officer shall furnish to the contractor appropriate quantities of the poster entitled Equal Employment Opportunity Is The Law. These shall be obtained in accordance with agency procedures.
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 70284, Dec. 18, 1998; 81 FR 67781, Sept. 30, 2016]
            
            
              22.806
              Inquiries.
              (a) An inquiry from a contractor regarding status of its compliance with E.O. 11246, or rights of appeal to any of the actions in 22.809, shall be referred to the OFCCP regional office.
              (b) Labor union inquiries regarding the revision of a collective bargaining agreement in order to comply with E.O. 11246 shall be referred to the Deputy Assistant Secretary.
              [63 FR 70284, Dec. 18, 1998]
            
            
              22.807
              Exemptions.
              (a) Under the following exemptions, all or part of the requirements of E.O. 11246 may be excluded from a contract subject to E.O. 11246:
              (1) National security. The agency head may determine that a contract is essential to the national security and that the award of the contract without complying with one or more of the requirements of this subpart is necessary to the national security. Upon making such a determination, the agency shall notify the Deputy Assistant Secretary in writing within 30 days.
              (2) Specific contracts. The Deputy Assistant Secretary may exempt an agency from requiring the inclusion of one or more of the requirements of E.O. 11246 in any contract if the Deputy Assistant Secretary deems that special circumstances in the national interest so require. Groups or categories of contracts of the same type may also be exempted if the Deputy Assistant Secretary finds it impracticable to act upon each request individually or if group exemptions will contribute to convenience in the administration of E.O. 11246.
              (b) The following exemptions apply even though a contract or subcontract contains the Equal Opportunity clause:
              (1) Transactions of $10,000 or less. The Equal Opportunity clause is required to be included in prime contracts and subcontracts by 22.802(a). Individual prime contracts or subcontracts of $10,000 or less are exempt from application of the Equal Opportunity clause, unless the aggregate value of all prime contracts or subcontracts awarded to a contractor in any 12-month period exceeds, or can reasonably be expected to exceed, $10,000. (Note: Government bills of lading, regardless of amount, are not exempt.)
              (2) Work outside the United States. Contracts are exempt from the requirements of E.O. 11246 for work performed outside the United States by employees who were not recruited within the United States.
              (3) Contracts with State or local governments. The requirements of E.O. 11246 in any contract with a State or local government (or any agency, instrumentality, or subdivision thereof) shall not be applicable to any agency, instrumentality, or subdivision of such government that does not participate in work on or under the contract.
              
              (4) Work on or near Indian reservations. It shall not be a violation of E.O. 11246 for a contractor to extend a publicly announced preference in employment to Indians living on or near an Indian reservation in connection with employment opportunities on or near an Indian reservation. This applies to that area where a person seeking employment could reasonably be expected to commute to and from in the course of a work day. Contractors extending such a preference shall not, however, discriminate among Indians on the basis of religion, sex, sexual orientation, gender identity, or tribal affiliation, and the use of such preference shall not excuse a contractor from complying with E.O. 11246, rules and regulations of the Secretary of Labor, and applicable clauses in the contract.
              (5) Facilities not connected with contracts. The Deputy Assistant Secretary may exempt from the requirements of E.O. 11246 any of a contractor's facilities that the Deputy Assistant Secretary finds to be in all respects separate and distinct from activities of the contractor related to performing the contract, provided, that the Deputy Assistant Secretary also finds that the exemption will not interfere with, or impede the effectiveness of, E.O. 11246.
              (6) Indefinite-quantity contracts. With respect to indefinite-quantity contracts and subcontracts, the Equal Opportunity clause applies unless the contracting officer has reason to believe that the amount to be ordered in any year under the contract will not exceed $10,000. The applicability of the Equal Opportunity clause shall be determined by the contracting officer at the time of award for the first year, and annually thereafter for succeeding years, if any. Notwithstanding the above, the Equal Opportunity clause shall be applied to the contract whenever the amount of a single order exceeds $10,000. Once the Equal Opportunity clause is determined to be applicable, the contract shall continue to be subject to such clause for its duration regardless of the amounts ordered, or reasonably expected to be ordered, in any year.
              (7) Contracts with religious entities. Pursuant to E.O. 13279, Section 202 of E.O. 11246, shall not apply to a Government contractor or subcontractor that is a religious corporation, association, educational institution, or society, with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by such corporation, association, educational institution, or society of its activities. Such contractors and subcontractors are not exempted or excused from complying with the other requirements contained in the order.
              (c) To request an exemption under paragraph (a)(2) or (b)(5) of this section, the contracting officer shall submit, under agency procedures, a detailed justification for omitting all, or part of, the requirements of E.O. 11246. Requests for exemptions under paragraph (a)(2) or (b)(5) of this section shall be submitted to the Deputy Assistant Secretary for approval.
              (d) The Deputy Assistant Secretary may withdraw the exemption for a specific contract, or group of contracts, if the Deputy Assistant Secretary deems that such action is necessary and appropriate to achieve the purposes of E.O. 11246. Such withdrawal shall not apply—
              (1) To contracts awarded before the withdrawal; or
              (2) To any sealed bid contract (including restricted sealed bidding), unless the withdrawal is made more than 10 days before the bid opening date.
              [48 FR 42258, Sept. 19, 1983, as amended at 52 FR 19803, May 27, 1987; 63 FR 70284, 70285, Dec. 18, 1998; 72 FR 13588, Mar. 22, 2007; 80 FR 19507, Apr. 10, 2015]
            
            
              22.808
              Complaints.
              Complaints received by the contracting officer alleging violation of the requirements of E.O. 11246 shall be referred immediately to the OFCCP regional office. The complainant shall be advised in writing of the referral. The contractor that is the subject of a complaint shall not be advised in any manner or for any reason of the complainant's name, the nature of the complaint, or the fact that the complaint was received.
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 70285, Dec. 18, 1998]
            
            
              
              22.809
              Enforcement.
              Upon written notification to the contracting officer, the Deputy Assistant Secretary may direct one or more of the following actions, as well as administrative sanctions and penalties, be taken against contractors found to be in violation of E.O. 11246, the regulations of the Secretary of Labor, or the applicable contract clauses:
              (a) Publication of the names of the contractor or its unions.
              (b) Cancellation, termination, or suspension of the contractor's contracts or portion thereof.
              (c) Debarment from future Government contracts, or extensions or modifications of existing contracts, until the contractor has established and carried out personnel and employment policies in compliance with E.O. 11246 and the regulations of the Secretary of Labor.
              (d) Referral by the Deputy Assistant Secretary of any matter arising under E.O. 11246 to the Department of Justice or to the Equal Employment Opportunity Commission (EEOC) for the institution of appropriate civil or criminal proceedings.
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 70285, Dec. 18, 1998; 81 FR 67734, Sept. 30, 2016]
            
            
              22.810
              Solicitation provisions and contract clauses.
              (a) When a contract is contemplated that will include the clause at 52.222-26, Equal Opportunity, the contracting officer shall insert—
              (1) The clause at 52.222-21, Prohibition of Segregated Facilities, in the solicitation and contract; and
              (2) The provision at 52.222-22, Previous Contracts and Compliance Reports, in the solicitation.
              (b) The contracting officer shall insert the provision at 52.222-23, Notice of Requirement for Affirmative Action to Ensure Equal Employment Opportunity for Construction, in solicitations for construction when a contract is contemplated that will include the clause at 52.222-26, Equal Opportunity, and the amount of the contract is expected to be in excess of $10,000.
              (c) The contracting officer shall insert the provision at 52.222-24, Preaward On-Site Equal Opportunity Compliance Evaluation, in solicitations other than those for construction when a contract is contemplated that will include the clause at 52.222-26, Equal Opportunity, and the amount of the contract is expected be $10 million or more.
              (d) The contracting officer shall insert the provision at 52.222-25, Affirmative Action Compliance, in solicitations, other than those for construction, when a contract is contemplated that will include the clause at 52.222-26, Equal Opportunity.

              (e) The contracting officer shall insert the clause at 52.222-26, Equal Opportunity, in solicitations and contracts (see 22.802) unless the contract is exempt from all of the requirements of E.O. 11246 (see 22.807(a)). If the contract is exempt from one or more, but not all, of the requirements of E.O. 11246, the contracting officer shall use the clause with its Alternate I.
              
              (f) The contracting officer shall insert the clause at 52.222-27, Affirmative Action Compliance Requirements for Construction, in solicitations and contracts for construction that will include the clause at 52.222-26, Equal Opportunity, when the amount of the contract is expected to be in excess of $10,000.
              (g) The contracting officer shall insert the clause at 52.222-29, Notification of Visa Denial, in contracts that will include the clause at 52.222-26, Equal Opportunity, if the contractor is required to perform in or on behalf of a foreign country.
              [48 FR 42258, Sept. 19, 1983, as amended at 50 FR 23606, June 4, 1985; 52 FR 19803, May 27, 1987; 63 FR 34060, June 22, 1998; 63 FR 70285, Dec. 18, 1998]
            
          
          
            Subpart 22.9—Nondiscrimination Because of Age
            
              22.901
              Policy.
              Executive Order 11141, February 12, 1964 (29 FR 2477), states that the Government policy is as follows:

              (a) Contractors and subcontractors shall not, in connection with employment, advancement, or discharge of employees, or the terms, conditions, or privileges of their employment, discriminate against persons because of their age except upon the basis of a bona fide occupational qualification, retirement plan, or statutory requirement.
              (b) Contractors and subcontractors, or persons acting on their behalf, shall not specify in solicitations or advertisements for employees to work on Government contracts, a maximum age limit for employment unless the specified maximum age limit is based upon a bona fide occupational qualification, retirement plan, or statutory requirement.
              (c) Agencies will bring this policy to the attention of contractors. The use of contract clauses is not required.
            
            
              22.902
              Handling complaints.
              Agencies shall bring complaints regarding a contractor's compliance with this policy to that contractor's attention (in writing, if appropriate), stating the policy, indicating that the contractor's compliance has been questioned, and requesting that the contractor take any appropriate steps that may be necessary to comply.
            
          
          
            Subpart 22.10— Service Contract Labor Standards
            
              Source:
              54 FR 19816, May 8, 1989, unless otherwise noted.
            
            
              22.1000
              Scope of subpart.
              This subpart prescribes policies and procedures implementing the provisions of 41 U.S.C. chapter 67, Service Contract Labor Standards (formerly known as the Service Contract Act of 1965), the applicable provisions of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201, et seq.), and related Secretary of Labor regulations and instructions (29 CFR parts 4, 6, 8, and 1925).
              [79 FR 24205, Apr. 29, 2014]
            
            
              22.1001
              Definitions.
              As used in this subpart—
              
                Contractor includes a subcontractor at any tier whose subcontract is subject to the provisions of the statute.
              
                Multiple year contracts means contracts having a term of more than 1 year regardless of fiscal year funding. The term includes multi-year contracts (see 17.103).
              
                United States means the 50 States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, Johnston Island, Wake Island, and the outer Continental Shelf as defined in the Outer Continental Shelf Lands Act (43 U.S.C. 1331, et seq.), but does not include any other place subject to U.S. jurisdiction or any U.S. base or possession within a foreign country (29 CFR 4.112).
              
                Wage and Hour Division means the unit in the Department of Labor to which is assigned functions of the Secretary of Labor under the Service Contract Labor Standards statute.
              
                Wage determination means a determination of minimum wages or fringe benefits made under 41 U.S.C. 6703 or 6707(c) applicable to the employment in a given locality of one or more classes of service employees.
              [54 FR 19816, May 8, 1989, as amended at 61 FR 39207, July 26, 1996; 66 FR 2130, Jan. 10, 2001; 68 FR 28082, May 22, 2003; 71 FR 36932, June 28, 2006; 77 FR 75776, Dec. 21, 2012; 79 FR 24205, Apr. 29, 2014; 79 FR 74550, Dec. 15, 2014; 83 FR 42573, Aug. 22, 2018]
            
            
              22.1002
              Statutory and Executive order requirements.
            
            
              22.1002-1
              General.
              Service contracts over $2,500 shall contain mandatory provisions regarding minimum wages and fringe benefits, safe and sanitary working conditions, notification to employees of the minimum allowable compensation, and equivalent Federal employee classifications and wage rates. Under 41 U.S.C. 6707(d), service contracts may not exceed 5 years.
              [54 FR 19816, May 8, 1989, as amended at 79 FR 24205, Apr. 29, 2014]
            
            
              22.1002-2
              Wage determinations based on prevailing rates.
              Contractors performing on service contracts in excess of $2,500 to which no predecessor contractor's collective bargaining agreement applies shall pay their employees at least the wages and fringe benefits found by the Department of Labor to prevail in the locality or, in the absence of a wage determination, the minimum wage set forth in the Fair Labor Standards Act.
            
            
              
              22.1002-3
              Wage determinations based on collective bargaining agreements.
              (a) Successor contractors performing on contracts in excess of $2,500 for substantially the same services performed in the same locality must pay wages and fringe benefits (including accrued wages and benefits and prospective increases) at least equal to those contained in any bona fide collective bargaining agreement entered into under the predecessor contract. This requirement is self-executing and is not contingent upon incorporating a wage determination or the wage and fringe benefit terms of the predecessor contractor's collective bargaining agreement in the successor contract. This requirement will not apply if the Secretary of Labor determines (1) after a hearing, that the wages and fringe benefits are substantially at variance with those which prevail for services of a similar character in the locality or (2) that the wages and fringe benefits are not the result of arm's length negotiations.
              (b) Paragraphs in this Subpart 22.10 which deal with this statutory requirement and the Department of Labor's implementing regulations are 22.1010, concerning notification to contractors and bargaining representatives of procurement dates; 22.1012-2, explaining when a collective bargaining agreement will not apply due to late receipt by the contracting officer; and 22.1013 and 22.1021, explaining when the application of a collective bargaining agreement can be challenged due to a variance with prevailing rates or lack of arm's length bargaining.
              [54 FR 19816, May 8, 1989, as amended at 59 FR 67039, Dec. 28, 1994; 71 FR 36932, June 28, 2006]
            
            
              22.1002-4
              Application of the Fair Labor Standards Act minimum wage.
              No contractor or subcontractor holding a service contract for any dollar amount shall pay any of its employees working on the contract less than the minimum wage specified in section 6(a)(1) of the Fair Labor Standards Act (29 U.S.C. 206).
            
            
              22.1002-5
              Executive Order 13658.
              Executive Order 13658 establishes minimum wages for certain workers. The wage rate is subject to annual increases by an amount determined by the Secretary of Labor. See subpart 22.19. The clause at 52.222-55, Minimum Wages under Executive Order 13658, requires the Executive Order 13658 minimum wage rate to be paid if it is higher than other minimum wage rates, such as the subpart 22.10 statutory wage determination amount.
              [79 FR 74550, Dec. 15, 2014]
            
            
              22.1002-6
              Executive Order 13706.
              Executive Order 13706 establishes paid sick leave for employees of certain Federal contractors. See subpart 22.21 and the clause at 52.222-62, Paid Sick Leave under Executive Order 13706.
              [81 FR 91631, Dec. 16, 2016]
            
            
              22.1003
              Applicability.
            
            
              22.1003-1
              General.
              This subpart 22.10 applies to all Government contracts, the principal purpose of which is to furnish services in the United States through the use of service employees, except as exempted in 22.1003-3 and 22.1003-4 of this section, or any subcontract at any tier thereunder. This subpart does not apply to individual contract requirements for services in contracts not having as their principal purpose the furnishing of services. The nomenclature, type, or particular form of contract used by contracting agencies is not determinative of coverage.
            
            
              22.1003-2
              Geographical coverage of the Service Contract Labor Standards statute.
              The Service Contract Labor Standards statute applies to service contracts performed in the United States (see 22.1001). The Service Contract Labor Standards statute does not apply to contracts performed outside the United States.
              [79 FR 24205, Apr. 29, 2014]
            
            
              22.1003-3
              Statutory exemptions.

              The Service Contract Labor Standards statute does not apply to—
              
              (a) Any contract for construction, alteration, or repair of public buildings or public works, including painting and decorating;
              (b) Any work required to be done in accordance with the provisions of 41 U.S.C. chapter 65;
              (c) Any contract for transporting freight or personnel by vessel, aircraft, bus, truck, express, railroad, or oil or gas pipeline where published tariff rates are in effect;
              (d) Any contract for furnishing services by radio, telephone, or cable companies subject to the Communications Act of 1934;
              (e) Any contract for public utility services;
              (f) Any employment contract providing for direct services to a Federal agency by an individual or individuals; or
              (g) Any contract for operating postal contract stations for the U.S. Postal Service.
              [54 FR 19816, May 8, 1989, as amended at 79 FR 24206, Apr. 29, 2014; 81 FR 83099, Nov. 18, 2016; 85 FR 27091, May 6, 2020]
            
            
              22.1003-4
              Administrative limitations, variations, tolerances, and exemptions.
              (a) The Secretary of Labor may provide reasonable limitations and may make rules and regulations allowing reasonable variations, tolerances, and exemptions to and from any or all provisions of the Service Contract Labor Standards statute other than 41 U.S.C. 6707(f). These will be made only in special circumstances where it has been determined that the limitation, variation, tolerance, or exemption is necessary and proper in the public interest or to avoid the serious impairment of Government business, and is in accord with the remedial purpose of the Service Contract Labor Standards statute to protect prevailing labor standards (41 U.S.C. 6707(b)). See 29 CFR 4.123 for a listing of administrative exemptions, tolerances, and variations. Requests for limitations, variances, tolerances, and exemptions from the Service Contract Labor Standards statute shall be submitted in writing through contracting channels and the agency labor advisor to the Wage and Hour Administrator.
              (b) In addition to the statutory exemptions cited in 22.1003-3 of this subsection, the Secretary of Labor has exempted the following types of contracts from all provisions of the Service Contract Labor Standards statute:
              (1) Contracts entered into by the United States with common carriers for the carriage of mail by rail, air (except air star routes), bus, and ocean vessel, where such carriage is performed on regularly scheduled runs of the trains, airplanes, buses, and vessels over regularly established routes and accounts for an insubstantial portion of the revenue therefrom.
              (2) Any contract entered into by the U.S. Postal Service with an individual owner-operator for mail service if it is not contemplated at the time the contract is made that the owner-operator will hire any service employee to perform the services under the contract except for short periods of vacation time or for unexpected contingencies or emergency situations such as illness, or accident.
              (3) Contracts for the carriage of freight or personnel if such carriage is subject to rates covered by section 10721 of the Interstate Commerce Act.
              (c) Contracts for maintenance, calibration or repair of certain equipment—(1) Exemption. The Secretary of Labor has exempted from the Service Contract Labor Standards statute contracts and subcontracts in which the primary purpose is to furnish maintenance, calibration, or repair of the following types of equipment, if the conditions at paragraph (c)(2) of this subsection are met:
              (i) Automated data processing equipment and office information/word processing systems.

              (ii) Scientific equipment and medical apparatus or equipment if the application of micro-electronic circuitry or other technology of at least similar sophistication is an essential element (for example, Product or Service Code (PSC) 6515, “Medical and Surgical Instruments, Equipment, and Supplies;” PSC 6525, “Imaging Equipment and Supplies: Medical, Dental, Veterinary;” PSC 6630, “Chemical Analysis Instruments;” and PSC 6655, “Geophysical Instruments,” are largely composed of the types of equipment exempted in this paragraph).
              
              (iii) Office/business machines not otherwise exempt pursuant to paragraph (c)(1)(i) of this subsection, if such services are performed by the manufacturer or supplier of the equipment.
              (2) Conditions. The exemption at paragraph (c)(1) of this subsection applies if all the following conditions are met for a contract (or a subcontract):
              (i) The items of equipment to be serviced under the contract are used regularly for other than Government purposes and are sold or traded by the contractor in substantial quantities to the general public in the course of normal business operations.
              (ii) The services will be furnished at prices which are, or are based on, established catalog or market prices for the maintenance, calibration, or repair of such equipment. As defined at 29 CFR 4.123(e)(1)(ii)(B)—
              (A) An established catalog price is a price included in a catalog price list, schedule, or other form that is regularly maintained by the manufacturer or the contractor, is either published or otherwise available for inspection by customers, and states prices at which sales currently, or were last, made to a significant number of buyers constituting the general public.
              (B) An established market price is a current price, established in the usual course of trade between buyers and sellers free to bargain, which can be substantiated from sources independent of the manufacturer or contractor.
              (iii) The contractor will use the same compensation (wage and fringe benefits) plan for all service employees performing work under the contract as the contractor uses for these employees and equivalent employees servicing the same equipment of commercial customers.
              (iv) The apparent successful offeror certifies to the conditions in paragraph (c)(2)(i) through (iii) of this subsection. (See 22.1006(e).)
              (3) Affirmative determination and contract award. (i) For source selections where the contracting officer has established a competitive range, if the contracting officer determines that one or more of the conditions in paragraphs 22.1003-4 (c)(2)(i) through (iii) of an offeror's certification will not be met, the contracting officer shall identify the deficiency to the offeror before receipt of the final proposal revisions. Unless the offeror provides a revised offer acknowledging applicability of the Service Contract Labor Standards statute or demonstrating to the satisfaction of the contracting officer an ability to meet all required conditions for exemption, the offer will not be further considered for award.
              (ii) The contracting officer shall determine in writing the applicability of this exemption to the contract before contract award. If the apparent successful offeror will meet all conditions in paragraph (c)(2) of this subsection, the contracting officer shall make an affirmative determination and award the contract without the otherwise applicable Service Contract Labor Standards clause(s).
              (iii) If the apparent successful offeror does not certify to the conditions in paragraph (c)(2)(i) through (iii) of this subsection, the contracting officer shall incorporate in the contract the Service Contract Labor Standards clause (see 22.1006(a)) and, if the contract will exceed $2,500, the appropriate Department of Labor wage determination (see 22.1007).
              (4) Department of Labor determination. (i) If the Department of Labor determines after award of the contract that any condition for exemption in paragraph (c)(2) of this subsection has not been met, the exemption shall be deemed inapplicable, and the contract shall become subject to the Service Contract Labor Standards statute, effective as of the date of the Department of Labor determination. In such case, the procedures at 29 CFR 4.123(e)(1)(iv) and 29 CFR 4.5(c) shall be followed.

              (ii) If the Department of Labor determines that any conditions in paragraph (c)(2) of this subsection have not been met with respect to a subcontract, the exemption shall be deemed inapplicable. The contractor may be responsible for ensuring that the subcontractor complies with the Service Contract Labor Standards statute, effective as of the date of the subcontract award.
              
              (d) Contracts for certain services—(1) Exemption. Except as provided in paragraph (d)(5) of this subsection, the Secretary of Labor has exempted from the Service Contract Labor Standards statute contracts and subcontracts in which the primary purpose is to provide the following services, if the conditions in paragraph (d)(2) of this subsection are met:
              (i) Automobile or other vehicle (e.g., aircraft) maintenance services (other than contracts or subcontracts to operate a Government motor pool or similar facility).
              (ii) Financial services involving the issuance and servicing of cards (including credit cards, debit cards, purchase cards, smart cards, and similar card services).
              (iii) Hotel/motel services for conferences, including lodging and/or meals, that are part of the contract or subcontract for the conference (which must not include ongoing contracts for lodging on an as needed or continuing basis).
              (iv) Maintenance, calibration, repair, and/or installation (where the installation is not subject to the Construction Wage Rate Requirements statute, as provided in 29 CFR 4.116(c)(2)) services for all types of equipment where the services are obtained from the manufacturer or supplier of the equipment under a contract awarded on a sole source basis.
              (v) Transportation by common carrier of persons by air, motor vehicle, rail, or marine vessel on regularly scheduled routes or via standard commercial services (not including charter services).
              (vi) Real estate services, including real property appraisal services, related to housing Federal agencies or disposing of real property owned by the Government.
              (vii) Relocation services, including services of real estate brokers and appraisers to assist Federal employees or military personnel in buying and selling homes (which shall not include actual moving or storage of household goods and related services).
              (2) Conditions. The exemption for the services in paragraph (d)(1) of this subsection applies if all the following conditions are met for a contract (or for a subcontract):
              (i)(A) Except for services identified in paragraph (d)(1)(iv) of this subsection, the contractor will be selected for award based on other factors in addition to price or cost, with the combination of other factors at least as important as price or cost; or
              (B) The contract will be awarded on a sole source basis.
              (ii) The services under the contract are offered and sold regularly to non-Governmental customers, and are provided by the contractor (or subcontractor in the case of an exempt subcontract) to the general public in substantial quantities in the course of normal business operations.
              (iii) The contract services are furnished at prices that are, or are based on, established catalog or market prices. As defined at 29 CFR 4.123(e)(2)(ii)(C)—
              (A) An established catalog price is a price included in a catalog, price list, schedule, or other form that is regularly maintained by the contractor, is either published or otherwise available for inspection by customers, and states prices at which sales are currently, or were last, made to a significant number of buyers constituting the general public; and
              (B) An established market price is a current price, established in the usual course of trade between buyers and sellers free to bargain, which can be substantiated from sources independent of the manufacturer or contractor.
              (iv) Each service employee who will perform the services under the contract will spend only a small portion of his or her time (a monthly average of less than 20 percent of the available hours on an annualized basis, or less than 20 percent of available hours during the contract period if the contract period is less than a month) servicing the Government contract.

              (v) The contractor will use the same compensation (wage and fringe benefits) plan for all service employees performing work under the contract as the contractor uses for these employees and equivalent employees servicing commercial customers.
              
              (vi) The contracting officer (or contractor with respect to a subcontract) determines in advance before issuing the solicitation, based on the nature of the contract requirements and knowledge of the practices of likely offerors, that all or nearly all offerors will meet the conditions in paragraph (d)(2)(ii) through (v) of this subsection. If the services are currently being performed under contract, the contracting officer (or contractor with respect to a subcontract) shall consider the practices of the existing contractor in making a determination regarding the conditions in paragraphs (d)(2)(ii) through (v) of this subsection.
              (vii)(A) The apparent successful offeror certifies that the conditions in paragraphs (d)(2)(ii) through (v) will be met; and
              (B) For other than sole source awards, the contracting officer determines that the same certification is obtained from substantially all other offerors that are—
              (1) In the competitive range, if discussions are to be conducted (see FAR 15.306)(c)); or
              (2) Considered responsive, if award is to be made without discussions (see FAR 15.306(a)).
              (3) Contract award or resolicitation. (i) If the apparent successful offeror does not certify to the conditions, the contracting officer shall insert in the contract the applicable Service Contract Labor Standards clause(s) (see 22.1006) and, if the contract will exceed $2,500, the appropriate Department of Labor wage determination (see 22.1007).
              (ii) The contracting officer shall award the contract without the otherwise applicable Service Contract Labor Standards clause(s) if—
              (A) The apparent successful offeror certifies to the conditions in paragraphs (d)(2)(ii) through (v) of this subsection;
              (B) The contracting officer determines that the same certification is obtained from substantially all other offerors that are—
              (1) In the competitive range, if discussions are to be conducted (see FAR 15.306); or
              (2) Considered responsive, if award is to be made without discussions (see FAR 15.306(a)); and
              (C) The contracting officer has no reason to doubt the certification.
              (iii) If the conditions in paragraph (d)(3)(ii) of this subsection are not met, then the contracting officer shall resolicit, amending the solicitation by removing the exemption provision from the solicitation as prescribed at 22.1006(e)(3). The contract will include the applicable Service Contract Labor Standards clause(s) as prescribed at 22.1006 and, if the contract will exceed $2,500, the appropriate Department of Labor wage determination (see 22.1007).
              (4) Department of Labor determination. (i) If the Department of Labor determines after award of the contract that any conditions for exemption at paragraph (d)(2) of this subsection have not been met, the exemption shall be deemed inapplicable, and the contract shall become subject to the Service Contract Labor Standards statute. In such case, the procedures at 29 CFR 4.123(e)(2)(iii) and 29 CFR 4.5(c) shall be followed.
              (ii) If the Department of Labor determines that any conditions in paragraph (d)(2) of this subsection have not been met with respect to a subcontract, the exemption shall be deemed inapplicable. The contractor may be responsible for ensuring that the subcontractor complies with the Service Contract Labor Standards statute, effective as of the date of the subcontract award.
              (5) Exceptions. The exemption at paragraph (d)(1) of this subsection does not apply to solicitations and contracts (subcontracts)—
              (i) Awarded under 41 U.S.C. chapter 85, Committee for Purchase from People Who Are Blind or Severely Disabled (see subpart 8.7).
              (ii) For the operation of a Government facility, or part of a Government facility (but may be applicable to subcontracts for services); or
              (iii) Subject to 41 U.S.C. 6707(c) (see 22.1002-3).
              [54 FR 19816, May 8, 1989, as amended at 61 FR 39198, July 26, 1996; 71 FR 36933, June 28, 2006; 72 FR 63078, Nov. 7, 2007; 74 FR 2729, Jan. 15, 2009; 79 FR 24206, Apr. 29, 2014; 80 FR 38308, July 2, 2015]
            
            
              
              22.1003-5
              Some examples of contracts covered.
              The following examples, while not definitive or exclusive, illustrate some of the types of services that have been found to be covered by the Service Contract Labor Standards statute (see 29 CFR 4.130 for additional examples):
              (a) Motor pool operation, parking, taxicab, and ambulance services.
              (b) Packing, crating, and storage.
              (c) Custodial, janitorial, housekeeping, and guard services.
              (d) Food service and lodging.
              (e) Laundry, dry-cleaning, linen-supply, and clothing alteration and repair services.
              (f) Snow, trash, and garbage removal.
              (g) Aerial spraying and aerial reconnaissance for fire detection.
              (h) Some support services at installations, including grounds maintenance and landscaping.
              (i) Certain specialized services requiring specific skills, such as drafting, illustrating, graphic arts, stenographic reporting, or mortuary services.
              (j) Electronic equipment maintenance and operation and engineering support services.
              (k) Maintenance and repair of all types of equipment, for example, aircraft, engines, electrical motors, vehicles, and electronic, office and related business and construction equipment. (But see 22.1003-4(c)(1) and (d)(1)(iv).)
              (l) Operation, maintenance, or logistics support of a Federal facility.
              (m) Data collection, processing and analysis services.
              [48 FR 42258, Sept. 19, 1983, as amended at 56 FR 67136, Dec. 27, 1991; 72 FR 63080, Nov. 7, 2007; 74 FR 2729, Jan. 15, 2009; 79 FR 24206, Apr. 29, 2014]
            
            
              22.1003-6
              Repair distinguished from remanufacturing of equipment.
              (a) Contracts principally for remanufacturing of equipment which is so extensive as to be equivalent to manufacturing are subject to 41 U.S.C. chapter 65 rather than to the Service Contract Labor Standards statute. Remanufacturing shall be deemed to be manufacturing when the criteria in either paragraphs (a)(1) or (2) of this section are met.
              (1) Major overhaul of an item, piece of equipment, or materiel which is degraded or inoperable, and under which all of the following conditions exist:
              (i) The item or equipment is required to be completely or substantially torn down into individual component parts.
              (ii) Substantially all of the parts are reworked, rehabilitated, altered and/or replaced.
              (iii) The parts are reassembled so as to furnish a totally rebuilt item or piece of equipment.
              (iv) Manufacturing processes similar to those which were used in the manufacturing of the item or piece of equipment are utilized.
              (v) The disassembled components, if usable (except for situations where the number of items or pieces of equipment involved are too few to make it practicable) are commingled with existing inventory and, as such, lose their identification with respect to a particular piece of equipment.
              (vi) The items or equipment overhauled are restored to original life expectancy, or nearly so.
              (vii) Such work is performed in a facility owned or operated by the contractor.
              (2) Major modification of an item, piece of equipment, or material which is wholly or partially obsolete, and under which all of the following conditions exist:
              (i) The item or equipment is required to be completely or substantially torn down.
              (ii) Outmoded parts are replaced.
              (iii) The item or equipment is rebuilt or reassembled.
              (iv) The contract work results in the furnishing of a substantially modified item in a usable and serviceable condition.
              (v) The work is performed in a facility owned or operated by the contractor.

              (b) Remanufacturing does not include the repair of damaged or broken equipment which does not require a complete teardown, overhaul, and rebuild as described in subparagraphs (a)(1) and (a)(2) of this subsection, or the periodic and routine maintenance, preservation, care, adjustment, upkeep, or servicing of equipment to keep it in usable, serviceable, working order. Such contracts typically are billed on an hourly rate (labor plus materials and parts) basis. Any contract principally for this type of work is subject to the Service Contract Labor Standards statute. Examples of such work include the following:
              (1) Repair of an automobile, truck, or other vehicle, construction equipment, tractor, crane, aerospace, air conditioning and refrigeration equipment, electric motors, and ground powered industrial or vehicular equipment.
              (2) Repair of typewriters and other office equipment (but see 22.1003-4(c)(1) and (d)(1)(iv)).
              (3) Repair of appliances, radios, television sets, calculators, and other electronic equipment.
              (4) Inspecting, testing, calibration, painting, packaging, lubrication, tune-up, or replacement of internal parts of equipment listed in subparagraphs (b)(1), (b)(2), and (b)(3) of this subsection.
              (5) Reupholstering, reconditioning, repair, and refinishing of furniture.
              [48 FR 42258, Sept. 19, 1983, as amended at 72 FR 63080, Nov. 7, 2007; 74 FR 2729, Jan. 15, 2009; 79 FR 24206, Apr. 29, 2014; 85 FR 27091, May 6, 2020]
            
            
              22.1003-7
              Questions concerning applicability of the Service Contract Labor Standards statute.
              If the contracting officer questions the applicability of the Service Contract Labor Standards statute to an acquisition, the contracting officer shall request the advice of the agency labor advisor. Unresolved questions shall be submitted in a timely manner to the Administrator, Wage and Hour Division, for determination.
              [54 FR 19816, May 8, 1989, as amended at 79 FR 24206, Apr. 29, 2014]
            
            
              22.1004
              Department of Labor responsibilities and regulations.
              Under the Service Contract Labor Standards statute, the Secretary of Labor is authorized and directed to enforce the provisions of the Service Contract Labor Standards statute, make rules and regulations, issue orders, hold hearings, make decisions, and take other appropriate action. The Department of Labor has issued implementing regulations on such matters as—
              (a) Service contract labor standards provisions and procedures (29 CFR part 4, subpart A);
              (b) Wage determination procedures (29 CFR part 4, subparts A and B);
              (c) Application of the Service Contract Labor Standards statute (rulings and interpretations) (29 CFR part 4, subpart C);
              (d) Compensation standards (29 CFR part 4, subpart D);
              (e) Enforcement (29 CFR part 4, subpart E);
              (f) Safe and sanitary working conditions (29 CFR part 1925);
              (g) Rules of practice for administrative proceedings enforcing service contract labor standards (29 CFR part 6); and
              (h) Practice before the Administrative Review Board (29 CFR part 8).
              [54 FR 19816, May 8, 1989, as amended at 71 FR 36933, June 28, 2006; 72 FR 63080, Nov. 7, 2007; 79 FR 24206, Apr. 29, 2014]
            
            
              22.1005
              [Reserved]
            
            
              22.1006
              Solicitation provisions and contract clauses.
              (a)(1) The contracting officer shall insert the clause at 52.222-41, Service Contract Labor Standards, in solicitations and contracts (except as provided in paragraph (a)(2) of this section) if the contract is subject to the Service Contract Labor Standards statute and is—
              (i) Over $2,500; or
              (ii) For an indefinite dollar amount and the contracting officer does not know in advance that the contract amount will be $2,500 or less.
              (2) The contracting officer shall not insert the clause at 52.222-41 (or any of the associated Service Contract Labor Standards statute clauses as prescribed in this section for possible use when 52.222-41 applies) in the resultant contract if—
              (i) The solicitation includes the provision at—
              (A) 52.222-48, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or Repair of Certain Equipment—Certification;

              (B) 52.222-52, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services—Certification; or
              (C) Either of the comparable certifications is checked as applicable in the provision at 52.204-8(c)(2) or 52.212-3(k); and
              (ii) The contracting officer has made the determination, in accordance with paragraphs (c)(3) or (d)(3) of subsection 22.1003-4, that the Service Contract Labor Standards statute does not apply to the contract. (In such case, insert the clause at 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or Repair of Certain Equipment—Requirements, or 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services—Requirements, in the contract, in accordance with the prescription at paragraph (e)(2)(ii) or (e)(4)(ii) of this subsection).
              (b) The contracting officer shall insert the clause at 52.222-42, Statement of Equivalent Rates for Federal Hires, in solicitations and contracts if the contract amount is expected to be over $2,500 and the Service Contract Labor Standards statute is applicable. (See 22.1016.)
              (c)(1) The contracting officer shall insert the clause at 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment (Multiple Year and Option Contracts), or another clause which accomplishes the same purpose, in solicitations and contracts if the contract is expected to be a fixed-price, time-and-materials, or labor-hour service contract containing the clause at 52.222-41, Service Contract Labor Standards, and is a multiple year contract or is a contract with options to renew which exceeds the simplified acquisition threshold. The clause may be used in contracts that do not exceed the simplified acquisition threshold. The clause at 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment (Multiple Year and Option Contracts), applies to both contracts subject to area prevailing wage determinations and contracts subject to the incumbent contractor's collective bargaining agreement in effect during this contract's preceding contract period (see 22.1002-2 and 22.1002-3). Contracting officers shall ensure that contract prices or contract unit price labor rates are adjusted only to the extent that a contractor's increases or decreases in applicable wages and fringe benefits are made to comply with the requirements set forth in the clauses at 52.222-43 (subparagraphs (d) (1), (2) and (3)), or 52.222-44 (subparagraphs (b) (1) and (2)). (For example, the prior year wage determination required a minimum wage rate of $4.00 per hour. The contractor actually paid $4.10. The new wage determination increases the minimum rate to $4.50. The contractor increases the rate actually paid to $4.75 per hour. The allowable price adjustment is $.40 per hour.)
              (2) The contracting officer shall insert the clause at 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment, in solicitations and contracts if the contract is expected to be a fixed-price, time-and-materials, or labor-hour service contract containing the clause at 52.222-41, Service Contract Labor Standards, exceeds the simplified acquisition threshold, and is not a multiple year contract or is not a contract with options to renew. The clause may be used in contracts that do not exceed the simplified acquisition threshold. The clause at 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment, applies to both contracts subject to area prevailing wage determinations and contracts subject to contractor collective bargaining agreements (see 22.1002-2 and 22.1002-3).
              (3) The clauses prescribed in paragraph 22.1006(c)(1) cover situations in which revised minimum wage rates are applied to contracts by operation of law, or by revision of a wage determination in connection with (i) exercise of a contract option or (ii) extension of a multiple year contract into a new program year. If a clause prescribed in 16.203-4(d) is used, it must not conflict with, or duplicate payment under, the clauses prescribed in this paragraph 22.1006(c).
              (d) [Reserved]

              (e)(1) The contracting officer shall insert the provision at 52.222-48, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or Repair of Certain Equipment—Certification, in solicitations that—
              (i) Include the clause at 52.222-41, Service Contract Labor Standards; and
              (ii) The contract may be exempt from the Service Contract Labor Standards statute in accordance with 22.1003-4(c).
              (2) The contracting officer shall insert the clause at 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or Repair of Certain Equipment—Requirements—
              (i) In solicitations that include the provision at 52.222-48, or the comparable provision is checked as applicable in the clause at 52.204-8(c)(2) or 52.212-3(k)(1); and
              (ii) In resulting contracts in which the contracting officer has determined, in accordance with 22.1003-4(c)(3), that the Service Contract Labor Standards statute does not apply.
              (3)(i) Except as provided in paragraph (e)(3)(ii) of this section, the contracting officer shall insert the provision at 52.222-52, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services—Certification, in solicitations that—
              (A) Include the clause at 52.222-41, Service Contract Labor Standards, and
              (B) The contract may be exempt from the Service Contract Labor Standards statute in accordance with 22.1003-4(d).
              (ii) When resoliciting in accordance with 22.1003-4(d)(3)(iii), amend the solicitation by removing the provision at 52.222-52 from the solicitation.
              (4) The contracting officer shall insert the clause at 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services—Requirements—
              (i) In solicitations that include the provision at 52.222-52, or the comparable provision is checked as applicable in 52.204-8(c)(2) or 52.212-3(k)(2); and
              (ii) In resulting contracts in which the contracting officer has determined, in accordance with 22.1003-4(d)(3), that the Service Contract Labor Standards statute does not apply.
              (f) The contracting officer shall insert the clause at 52.222-49, Service Contract Labor Standards—Place of Performance Unknown, if using the procedures prescribed in 22.1009-4.
              [54 FR 19816, May 8, 1989, as amended at 60 FR 34758, July 3, 1995; 61 FR 41470, Aug. 8, 1996; 71 FR 36933, June 28, 2006; 71 FR 67779, Nov. 22, 2006; 72 FR 63080, Nov. 7, 2007; 74 FR 2729, Jan. 15, 2009; 74 FR 40461, Aug. 11, 2009; 75 FR 82568, Dec. 30, 2010; 79 FR 24206, Apr. 29, 2014; 79 FR 61751, Oct. 14, 2014; 79 FR 70348, Nov. 25, 2014; 81 FR 11991, Mar. 7, 2016]
            
            
              22.1007
              Requirement to obtain wage determinations.
              The contracting officer shall obtain wage determinations for the following service contracts:
              (a) Each new solicitation and contract in excess of $2,500.
              (b) Each contract modification which brings the contract above $2,500 and—
              (1) Extends the existing contract pursuant to an option clause or otherwise; or
              (2) Changes the scope of the contract whereby labor requirements are affected significantly.
              (c) Each multiple year contract in excess of $2,500 upon—
              (1) Annual anniversary date if the contract is subject to annual appropriations; or
              (2) Biennial anniversary date if the contract is not subject to annual appropriations and its proposed term exceeds 2 years—unless otherwise advised by the Wage and Hour Division.
              [54 FR 19816, May 8, 1989, as amended at 71 FR 36933, June 28, 2006]
            
            
              22.1008
              Procedures for obtaining wage determinations.
              [71 FR 36933, June 28, 2006]
            
            
              22.1008-1
              Obtaining wage determinations.

              (a) Contracting officers may obtain most prevailing wage determinations using the WDOL website. Contracting officers may also use the Department of Labor's e98 electronic process, located on the WDOL website, to request a wage determination directly from the Department of Labor. If the WDOL database does not contain the applicable prevailing wage determination for a contract action, the contracting officer must use the e98 process to request a wage determination from the Department of Labor.
              
              (b) In using the e98 process to obtain prevailing wage determinations, contracting officers shall provide as complete and accurate information on the e98 as possible. Contracting officers shall ensure that the email address submitted on an e98 request is accurate.
              (c) The contracting officer must anticipate the amount of time required to gather the information necessary to obtain a wage determination, including sufficient time, if necessary, to contact the Department of Labor to request wage determinations that are not available through use of the WDOL.
              (d) Although the WDOL website provides assistance to the contracting agency to select the correct wage determination, the contracting agency remains responsible for the wage determination selected. If the contracting agency has used the e98 process, the Department of Labor will respond to the contracting agency based on the information provided on the e98. The contracting agency may rely upon the Department of Labor response as the correct wage determination for the contract.
              (e) To obtain the applicable wage determination for each contract action, the contracting officer shall determine the following information concerning the service employees expected to be employed by the contractor and any subcontractors in performing the contract:

              (1) Determine the classes of service employees to be utilized in performance of the contract using the Wage and Hour Division's Service Contract Act Directory of Occupations (Directory). The Directory can be found on WDOL's Library Page, and is for sale by the Superintendent of Documents, U.S. Government Publishing Office.
              (2) Determine the locality where the services will be performed (see 22.1009).
              (3) Determine whether 41 U.S.C. 6707(c) applies (see 22.1008-2, 22.1010 and 22.1012-2).
              (4) Determine the wage rate that would be paid each class if employed by the agency and subject to the wage provisions of 5 U.S.C. 5341 and/or 5332 (see 22.1016).
              (f) If the contracting officer has questions regarding the procedures for obtaining a wage determination, or questions regarding the selection of a wage determination, the contracting officer should request assistance from the agency labor advisor.
              [71 FR 36933, June 28, 2006, as amended at 79 FR 24207, Apr. 29, 2014; 84 FR 19847, May 6, 2019]
            
            
              22.1008-2
              Successorship with incumbent contractor collective bargaining agreement.
              (a) Early in the acquisition cycle, the contracting officer shall determine whether 41 U.S.C. 6707(c) affects the new acquisition. The contracting officer shall determine whether there is a predecessor contract covered by the Service Contract Labor Standards statute and, if so, whether the incumbent prime contractor or its subcontractors and any of their employees have a collective bargaining agreement.
              (b) 41 U.S.C. 6707(c) provides that a successor contractor must pay wages and fringe benefits (including accrued wages and benefits and prospective increases) to service employees at least equal to those agreed upon by a predecessor contractor under the following conditions:
              (1) The services to be furnished under the proposed contract will be substantially the same as services being furnished by an incumbent contractor whose contract the proposed contract will succeed.
              (2) The services will be performed in the same locality.
              (3) The incumbent prime contractor or subcontractor is furnishing such services through the use of service employees whose wages and fringe benefits are the subject of one or more collective bargaining agreements.
              (c) The application of 41 U.S.C. 6707(c) is subject to the following limitations:
              (1) 41 U.S.C. 6707(c) will not apply if the incumbent contractor enters into a collective bargaining agreement for the first time and the agreement does not become effective until after the expiration of the incumbent's contract.

              (2) If the incumbent contractor enters into a new or revised collective bargaining agreement during the period of the incumbent's performance on the current contract, the terms of the new or revised agreement shall not be effective for the purposes of 41 U.S.C. 6707(c) under the following conditions:
              (i)(A) In sealed bidding, the contracting agency receives notice of the terms of the collective bargaining agreement less than 10 days before bid opening and finds that there is not reasonable time still available to notify bidders (see 22.1012-2(a)); or
              (B) For contractual actions other than sealed bidding, the contracting agency receives notice of the terms of the collective bargaining agreement after award, provided that the start of performance is within 30 days of award (see 22.1012-2(b)); and
              (ii) The contracting officer has given both the incumbent contractor and its employees' collective bargaining agent timely written notification of the applicable acquisition dates (see 22.1010).
              (d)(1) If 41 U.S.C. 6707(c) applies, the contracting officer shall obtain a copy of any collective bargaining agreement between an incumbent contractor or subcontractor and its employees. Obtaining a copy of an incumbent contractor's collective bargaining agreement may involve coordination with the administrative contracting officer responsible for administering the predecessor contract. (Paragraph (m) of the clause at 52.222-41, Service Contract Labor Standards, requires the incumbent prime contractor to furnish the contracting officer a copy of each collective bargaining agreement.)
              (2) If the contracting officer has timely received the collective bargaining agreement, the contracting officer may use the WDOL website to prepare a wage determination referencing the agreement and incorporate that wage determination, attached to a complete copy of the collective bargaining agreement, into the successor contract action. In using the WDOL process, it is not necessary to submit a copy of the collective bargaining agreement to the Department of Labor unless requested to do so.
              (3) The contracting officer may also use the e98 process on WDOL to request that the Department of Labor prepare the cover wage determination. The Department of Labor's response to the e98 may include a request for the contracting officer to submit a complete copy of the collective bargaining agreement. Any questions regarding the applicability of the Service Contract Labor Standards statute to a collective bargaining agreement should be directed to the agency labor advisor.
              (e)(1) 41 U.S.C. 6707(c) will not apply if the Secretary of Labor determines (i) after a hearing, that the wages and fringe benefits in the predecessor contractor's collective bargaining agreement are substantially at variance with those which prevail for services of a similar character in the locality, or (ii) that the wages and fringe benefits in the predecessor contractor's collective bargaining agreement are not the result of arm's length negotiations (see 22.1013 and 22.1021). The Department of Labor (DOL) has concluded that contingent collective bargaining agreement provisions that attempt to limit a contractor's obligations by means such as requiring issuance of a wage determination by the DOL, requiring inclusion of the wage determination in the contract, or requiring the Government to adequately reimburse the contractor, generally reflect a lack of arm's length negotiations.
              (2) If the contracting officer's review (see 22.1013) indicates that monetary provisions of the collective bargaining agreement may be substantially at variance or may not have been reached as a result of arm's length bargaining, the contracting officer shall immediately contact the agency labor advisor to consider if further action is warranted.
              (f) If the services are being furnished at more than one location and the collectively bargained wage rates and fringe benefits are different at different locations or do not apply to one or more locations, the contracting officer shall identify the locations to which the agreements apply.

              (g) If the collective bargaining agreement does not apply to all service employees under the contract, the contracting officer shall access WDOL to obtain the prevailing wage determination for those service employee classifications that are not covered by the collective bargaining agreement. The contracting officer shall separately list in the solicitation and contract the service employee classifications—(1) subject to the collective bargaining agreement and (2) not subject to any collective bargaining agreement.
              [54 FR 19816, May 8, 1989, as amended at 59 FR 67040, Dec. 28, 1994. Redesignated and amended at 71 FR 36933, June 28, 2006; 73 FR 63081, Nov. 7, 2007; 79 FR 24207, Apr. 29, 2014]
            
            
              22.1009
              Place of performance unknown.
            
            
              22.1009-1
              General.
              If the place of performance is unknown, the contracting officer may use the procedures in this section. The contracting officer should first attempt to identify the specific places or geographical areas where the services might be performed (see 22.1009-2) and then may follow the procedures either in 22.1009-3 or in 22.1009-4.
            
            
              22.1009-2
              Attempt to identify possible places of performance.
              The contracting officer should attempt to identify the specific places or geographical areas where the services might be performed. The following may indicate possible places of performance:
              (a) Locations of previous contractors and their competitors.
              (b) Databases available via the Internet for lists of prospective offerors and contractors.
              (c) Responses to a presolicitation notice (see 5.204).
              [48 FR 42258, Sept. 19, 1983, as amended at 68 FR 43856, July 24, 2003]
            
            
              22.1009-3
              All possible places of performance identified.
              (a) If the contracting officer can identify all the possible places or areas of performance (even though the actual place of performance will not be known until the successful offeror is chosen), the contracting officer shall obtain a wage determination for each locality where services may be performed (see 22.1008).
              (b) If the contracting officer subsequently learns of any potential offerors in previously unidentified places before the closing date for submission of offers, the contracting officer shall—
              (1) Obtain wage determinations for the additional places of performance and amend the solicitation to include all wage determinations. If necessary, the contracting officer shall extend the time for submission of final offers; and
              (2) Follow the procedures in 22.1009-4.
              [71 FR 36934, June 28, 2006]
            
            
              22.1009-4
              All possible places of performance not identified.
              If the contracting officer believes that there may be offerors interested in performing in unidentified places or areas, the contracting officer may use the following procedures:
              (a) Include the following information in the synopsis and solicitation:
              (1) That the place of performance is unknown.
              (2) The possible places or areas of performance that the contracting officer has already identified.
              (3) That the contracting officer will obtain wage determinations for additional possible places of performance if asked to do so in writing.
              (4) The time and date by which offerors must notify the contracting officer of additional places of performance.
              (b) Include the information required by paragraphs (a)(2) and (a)(4) of this section in the clause at 52.222-49, Service Contract Labor Standards-Place of Performance Unknown (see 22.1006(f)). The closing date for receipt of offerors' requests for wage determinations for additional possible places of performance should allow reasonable time for potential offerors to review the solicitation and determine their interest in competing. Generally, 10 to 15 days from the date of issuance of the solicitation may be considered a reasonable period of time.
              (c) The procedures in 14.304 shall apply to late receipt of offerors' requests for wage determinations for additional places of performance. However, late receipt of an offeror's request for a wage determination for additional places of performance does not preclude the offeror's competing for the proposed acquisition.
              (d) If the contracting officer receives any timely requests for wage determinations for additional places of performance the contracting officer shall—

              (1) Obtain wage determinations for the additional places of performance; and
              
              (2) Amend the solicitation to include all wage determinations and, if necessary, extend the time for submission of final offers.
              (e) If the successful offeror did not make a timely request for a wage determination and will perform in a place of performance for which the contracting officer therefore did not request a wage determination, the contracting officer shall—
              (1) Award the contract;
              (2) Obtain a wage determination; and
              (3) Incorporate the wage determination in the contract, retroactive to the date of contract award and with no adjustment in contract price, pursuant to the clause at 52.222-49, Service Contract Labor Standards-Place of Performance Unknown.
              [71 FR 36934, June 28, 2006, as amended at 79 FR 24207, Apr. 29, 2014]
            
            
              22.1010
              Notification to interested parties under collective bargaining agreements.
              (a) The contracting officer should determine whether the incumbent prime contractor's or its subcontractors' service employees performing on the current contract are represented by a collective bargaining agent. If there is a collective bargaining agent, the contracting officer shall give both the incumbent contractor and its employees' collective bargaining agent written notification of—
              (1) The forthcoming successor contract and the applicable acquisition dates (issuance of solicitation, opening of bids, commencement of negotiations, award of contract, or start of performance, as the case may be); or
              (2) The forthcoming contract modification and applicable acquisition dates (exercise of option, extension of contract, change in scope, or start of performance, as the case may be); or
              (3) The forthcoming multiple year contract anniversary date (annual anniversary date or biennial date, as the case may be).
              (b) This written notification must be given at least 30 days in advance of the earliest applicable acquisition date or the applicable annual or biennial anniversary date in order for the time-of-receipt limitations in 22.1012-2 (a) and (b) to apply. The contracting officer shall retain a copy of the notification in the contract file.
              [54 FR 19816, May 8, 1989, as amended at 71 FR 36934, June 28, 2006]
            
            
              22.1011
              [Reserved]
            
            
              22.1012
              Applicability of revisions to wage determinations.
              [71 FR 36934, June 28, 2006]
            
            
              22.1012-1
              Prevailing wage determinations.
              (a)(1) The Wage and Hour Administrator may issue revisions to prevailing wage determinations periodically. The need for inclusion of a revised prevailing wage determination in a solicitation, contract or contract modification (see 22.1007) is determined by the date of receipt of the revised prevailing wage determination by the contracting agency. (Note the distinction between receipt by the agency and receipt by the contracting officer which may occur later.)
              (i) For purposes of using WDOL, the time of receipt by the contracting agency shall be the first day of publication of the revised prevailing wage determination on the website.
              (ii) For purposes of using the e98 process, the time of receipt by the contracting agency shall be the date the agency receives actual notice of a new or revised prevailing wage determination from the Department of Labor as an e98 response.
              (2) In selecting a prevailing wage determination from the WDOL website for use in a solicitation or other contract action, the contracting officer shall monitor the WDOL website to determine whether the applicable wage determination has been revised. Revisions published on the WDOL website or otherwise communicated to the contracting officer within the timeframes prescribed at 22.1012-1(b) and (c) are effective and must be included in the resulting contract. Monitoring can be accomplished by use of the WDOL website's “Alert Service”.

              (b) The following shall apply when contracting by sealed bidding: a revised prevailing wage determination shall not be effective if it is received by the contracting agency less than 10 days before the opening of bids, and the contracting officer finds that there is not reasonable time to incorporate the revision in the solicitation.
              (c) For contractual actions other than sealed bidding, a revised prevailing wage determination received by the contracting agency after award of a new contract or a modification as specified in 22.1007(b) shall not be effective provided that the start of performance is within 30 days of the award or the specified modification. If the contract does not specify a start of performance date which is within 30 days of the award or the specified modification, and if contract performance does not commence within 30 days of the award or the specified modification, any revision received by the contracting agency not less than 10 days before commencement of the work shall be effective.
              (d) If the contracting officer has submitted an e98 to the Department of Labor requesting a prevailing wage determination and has not received a response within 10 days, the contracting officer shall contact the Wage and Hour Division by telephone to determine when the wage determination can be expected. (The telephone number is provided on the e98 website.)
              [71 FR 36934, June 28, 2006]
            
            
              22.1012-2
              Wage determinations based on collective bargaining agreements.
              (a) In sealed bidding, a new or changed collective bargaining agreement shall not be effective under 41 U.S.C. 6707(c) if the contracting agency has received notice of the terms of the new or changed collective bargaining agreement less than 10 days before bid opening and the contracting officer determines that there is not reasonable time to incorporate the new or changed terms of the collective bargaining agreement in the solicitation.
              (b) For contractual actions other than sealed bidding, a new or changed collective bargaining agreement shall not be effective under 41 U.S.C. 6707(c) if notice of the terms of the new or changed collective bargaining agreement is received by the contracting agency after award of a successor contract or a modification as specified in 22.1007(b), provided that the contract start of performance is within 30 days of the award of the contract or of the specified modification. If the contract does not specify a start of performance date which is within 30 days of the award of the contract or of the specified modification, or if contract performance does not commence within 30 days of the award of the contract or of the specified modification, any notice of the terms of a new or changed collective bargaining agreement received by the agency not less than 10 days before commencement of the work shall be effective for purposes of the successor contract under 41 U.S.C. 6707(c).
              (c) The limitations in paragraphs (a) and (b) of this subsection shall apply only if timely notification required in 22.1010 has been given.

              (d) If the contracting officer has submitted an e98 to Department of Labor requesting a wage determination based on a collective bargaining agreement and has not received a response from the Department of Labor within 10 days, the contracting officer shall contact the Wage and Hour Division by telephone to determine when the wage determination can be expected. (The telephone number is provided on the e98 website.) If the Department of Labor is unable to provide the wage determination by the latest date needed to maintain the acquisition schedule, the contracting officer shall incorporate the collective bargaining agreement itself in a solicitation or other contract action (e.g., exercise of option) and include a wage determination referencing that collective bargaining agreement created by use of the WDOL website (see 22.1008-2(d)(2)).
              [71 FR 36935, June 28, 2006, as amended at 79 FR 24207, Apr. 29, 2014]
            
            
              22.1013
              Review of wage determination.
              (a) Based on incumbent collective bargaining agreement. (1) If wages, fringe benefits, or periodic increases provided for in a collective bargaining agreement vary substantially from those prevailing for similar services in the locality, the contracting officer shall immediately contact the agency labor advisor to consider instituting the procedures in 22.1021.
              
              (2) If the contracting officer believes that an incumbent or predecessor contractor's agreement was not the result of arm's length negotiations, the contracting officer shall contact the agency labor advisor to determine appropriate action.
              (b) Based on other than incumbent collective bargaining agreement. Upon receiving a wage determination not predicated upon a collective bargaining agreement, the contracting officer shall ascertain—
              (1) If the wage determination does not conform with wages and fringe benefits prevailing for similar services in the locality; or
              (2) If the wage determination contains significant errors or omissions. If either subparagraph (b)(1) or (b)(2) of this section is evident, the contracting officer shall contact the agency labor advisor to determine appropriate action.
            
            
              22.1014
              Delay over 60 days in bid opening or commencement of work.
              If a wage determination was obtained through the e98 process, and bid opening, or commencement of work under a negotiated contract has been delayed, for whatever reason, more than 60 days from the date indicated on the previously submitted e98, the contracting officer shall submit a new e98. Any revision of a wage determination received by the contracting agency as a result of that communication shall supersede the earlier response as the wage determination applicable to the particular acquisition subject to the time frames in 22.1012-1(b) and (c).
              [71 FR 36935, June 28, 2006]
            
            
              22.1015
              Discovery of errors by the Department of Labor.
              If the Department of Labor discovers and determines, whether before or after a contract award, that a contracting officer made an erroneous determination that the Service Contract Labor Standards statute did not apply to a particular acquisition or failed to include an appropriate wage determination in a covered contract, the contracting officer, within 30 days of notification by the Department of Labor, shall include in the contract the clause at 52.222-41 and any applicable wage determination issued by the Administrator. If the contract is subject to 41 U.S.C. 6707(f), the Administrator may require retroactive application of that wage determination. The contracting officer shall equitably adjust the contract price to reflect any changed cost of performance resulting from incorporating a wage determination or revision.
              [54 FR 19816, May 8, 1989, as amended at 79 FR 24207, Apr. 29, 2014]
            
            
              22.1016
              Statement of equivalent rates for Federal hires.
              (a) The statement required under the clause at 52.222-42, Statement of Equivalent Rates for Federal Hires, (see 22.1006(b)) shall set forth those wage rates and fringe benefits that would be paid by the contracting activity to the various classes of service employees expected to be utilized under the contract if 5 U.S.C. 5332 (General Schedule—white collar) and/or 5 U.S.C. 5341 (Wage Board—blue collar) were applicable.
              (b) Procedures for computation of these rates are as follows:
              (1) Wages paid blue collar employees shall be the basic hourly rate for each class. The rate shall be Wage Board pay schedule step two for nonsupervisory service employees and step three for supervisory service employees.
              (2) Wages paid white collar employees shall be an hourly rate for each class. The rate shall be obtained by dividing the general pay schedule step one biweekly rate by 80.
              (3) Local civilian personnel offices can assist in determining and providing grade and salary data.
            
            
              22.1017
              [Reserved]
            
            
              22.1018
              Notification to contractors and employees.
              The contracting officer shall take the following steps to ensure that service employees are notified of minimum wages and fringe benefits.

              (a) As soon as possible after contract award, inform the contractor of the labor standards requirements of the contract relating to the Service Contract Labor Standards statute and of the contractor's responsibilities under these requirements, unless it is clear that the contractor is fully informed.
              
              (b) At the time of award, furnish the contractor Department of Labor Publication WH-1313, Notice to Employees Working on Government Contracts, for posting at a prominent and accessible place at the worksite before contract performance begins. The publication advises employees of the compensation (wages and fringe benefits) required to be paid or furnished under the Service Contract Labor Standards statute and satisfies the notice requirements in paragraph (g) of the clause at 52.222-41, Service Contract Labor Standards.
              (c) Attach any applicable wage determination to Publication WH-1313.
              [54 FR 19816, May 8, 1989, as amended at 72 FR 63081, Nov. 7, 2007; 79 FR 24207, Apr. 29, 2014]
            
            
              22.1019
              Additional classes of service employees.
              (a) If the contracting officer is aware that contract performance involves classes of service employees not included in the wage determination, the contracting officer shall require the contractor to classify the unlisted classes so as to provide a reasonable relationship (i.e., appropriate level of skill comparison) between the unlisted classifications and the classifications listed in the determination (see paragraph (c) of the clause at 52.222-41, Service Contract Labor Standards). The contractor shall initiate the conforming procedure before unlisted classes of employees perform contract work. The contractor shall submit Standard Form (SF) 1444, Request For Authorization of Additional Classification and Rate. The contracting officer shall review the proposed classification and rate and promptly submit the completed SF 1444 (which must include information regarding the agreement or disagreement of the employees' representative or the employees themselves together with the agency recommendation) and all other pertinent information to the Wage and Hour Division. Within 30 days of receipt of the request, the Wage and Hour Division will (1) approve, modify, or disapprove the request when the parties are in agreement or (2) render a final determination in the event of disagreement among the parties. If the Wage and Hour Division will require more than 30 days to take action, it will notify the contracting officer within 30 days of receipt of the request that additional time is necessary.
              (b) Some wage determinations will list a series of classes within a job classification family, for example, Computer Operators, level I, II, and III, or Electronic Technicians, level I, II, and III, or Clerk Typist, level I and II. Generally, level I is the lowest level. It is the entry level, and establishment of a lower level through conformance is not permissible. Further, trainee classifications may not be conformed. Helpers in skilled maintenance trades (for example, electricians, machinists, and automobile mechanics) whose duties constitute, in fact, separate and distinct jobs may also be used if listed on the wage determination, but may not be conformed. Conformance may not be used to artificially split or subdivide classifications listed in the wage determination. However, conforming procedures may be used if the work which an employee performs under the contract is not within the scope of any classification listed on the wage determination, regardless of job title. (See 29 CFR 4.152.)
              (c) Subminimum rates for apprentices, student learners, and disabled workers are permissible in accordance with paragraph (q) of the clause at 52.222-41, Service Contract Labor Standards.
              [54 FR 19816, May 8, 1989, as amended at 72 FR 63081, Nov. 7, 2007; 79 FR 24207, Apr. 29, 2014]
            
            
              22.1020
              Seniority lists.

              If a contract is performed at a Federal facility where employees may be hired/retained by a succeeding contractor, the incumbent prime contractor is required to furnish a certified list of all service employees on the contractor's or subcontractor's payroll during the last month of the contract, together with anniversary dates of employment, to the contracting officer no later than 10 days before contract completion. (See paragraph (n) of the clause at 52.222-41, Service Contract Labor Standards.) At the commencement of the succeeding contract, the contracting officer shall provide a copy of the list to the successor contractor for determining employee eligibility for vacation or other fringe benefits which are based upon length of service, including service with predecessor contractors if such benefit is required by an applicable wage determination.
              [54 FR 19816, May 8, 1989, as amended at 72 FR 63081, Nov. 7, 2007; 79 FR 24207, Apr. 29, 2014]
            
            
              22.1021
              Requests for hearing.
              (a) A contracting agency or other interested party may request a hearing on an issue presented in 22.1013(a). To obtain a hearing for the contracting agency, the contracting officer shall submit a written request through appropriate channels (ordinarily the agency labor advisor) to: Administrator, Wage and Hour Division, U.S. Department of Labor, Washington, DC 20210.
              (b) A request for a substantial variance hearing shall include sufficient data to show that the rates at issue vary substantially from those prevailing for similar services in the locality. The request shall also include—
              (1) The number of the wage determinations at issue;
              (2) The name of the contracting agency whose contract is involved;
              (3) A brief description of the services to be performed under the contract;
              (4) The status of the procurement and any estimated procurement dates, such as bid opening, contract award, and commencement date of the contract or its follow-up option period;
              (5) A statement of the applicant's case, setting forth in detail the reasons why the applicant believes that a substantial variance exists with respect to some or all of the wages and/or fringe benefits;
              (6) Names and addresses (to the extent known) of interested parties; and
              (7) Any other data required by the Administrator.
              (c) A request for an arm's length hearing shall include—
              (1) A statement of the applicant's case setting forth in detail the reasons why the applicant believes that the wages and fringe benefits contained in the collective bargaining agreement were not reached as a result of arm's length negotiations;
              (2) A statement regarding the status of the procurement and any estimated procurement dates, such as bid opening, contract award, and commencement date of the contract or its follow-up option period; and
              (3) Names and addresses (to the extent known) of interested parties.
              (d) Unless the Administrator determines that extraordinary circumstances exist, the Administrator will not consider requests for a hearing unless received as follows:
              (1) For sealed bid contracts, more than 10 days before the award of the contract; or
              (2) For negotiated contracts and for contracts with provisions exceeding the initial term by option, before the commencement date of the contract or the follow-up option period.
              [59 FR 67041, Dec. 28, 1994, as amended at 83 FR 42573, Aug. 22, 2018]
            
            
              22.1022
              Withholding of contract payments.

              Any violations of the clause at 52.222-41, Service Contract Labor Standards, as amended, renders the responsible contractor liable for the amount of any deductions, rebates, refunds, or underpayments (which includes nonpayment) of compensation due employees performing the contract. The contracting officer may withhold—or, upon written request of the Department of Labor from a level no lower than that of Deputy Regional Administrator, Wage and Hour Division, Department of Labor, shall withhold—the amount needed to pay such underpaid employees from accrued payments due the contractor on the contract, or on any other prime contract (whether subject to the Service Contract Labor Standards statute or not) with the contractor. The agency shall place the amount withheld in a deposit fund. Such withheld funds shall be transferred to the Department of Labor for disbursement to the underpaid employees on order of the Secretary (or authorized representatives), an Administrative Law Judge, or the Administrative Review Board. In addition, the Department of Labor has given blanket approval to forward withheld funds pending completion of an investigation or other administrative proceeding when disposition of withheld funds remains the final action necessary to close out a contract.
              [54 FR 19816, May 8, 1989, as amended at 61 FR 39198, July 26, 1996; 72 FR 63081, Nov. 7, 2007; 79 FR 24207, Apr. 29, 2014; 83 FR 42573, Aug. 22, 2018]
            
            
              22.1023
              Termination for default.
              As provided by the Service Contract Labor Standards statute, any contractor failure to comply with the requirements of the contract clauses related to the Service Contract Labor Standards statute may be grounds for termination for default (see paragraph (k) of the clause at 52.222-41, Service Contract Labor Standards).
              [79 FR 24207, Apr. 29, 2014]
            
            
              22.1024
              Cooperation with the Department of Labor.
              The contracting officer shall cooperate with Department of Labor representatives in the examination of records, interviews with service employees, and all other aspects of investigations undertaken by the Department. When asked, agencies shall furnish the Wage and Hour Administrator or a designee, any available information on contractors, subcontractors, their contracts, and the nature of the contract services. The contracting officer shall promptly refer, in writing to the appropriate regional office of the Department, apparent violations and complaints received. Employee complaints shall not be disclosed to the employer.
            
            
              22.1025
              Ineligibility of violators.
              Persons or firms found to be in violation of the Service Contract Labor Standards statute will have an active exclusion record contained in the System for Award Management (see 9.404).No Government contract may be awarded to any violator so listed because of a violation of the Service Contract Labor Standards statute, or to any firm, corporation, partnership, or association in which the violator has a substantial interest, without the approval of the Secretary of Labor. This prohibition against award to an ineligible contractor applies to both prime and subcontracts.
              [54 FR 19816, May 8, 1989, as amended at 60 FR 33066, June 26, 1995; 69 FR 76349, Dec. 20, 2004; 78 FR 37679, June 21, 2013; 79 FR 24207, Apr. 29, 2014; 83 FR 48697, Sept. 26, 2018]
            
            
              22.1026
              Disputes concerning labor standards.
              Disputes concerning labor standards requirements of the contract are handled under paragraph (t) of the contract clause at 52.222-41, Service Contract Labor Standards, and not under the clause at 52.233-1, Disputes.
              [54 FR 19816, May 8, 1989, as amended at 61 FR 39198, July 26, 1996; 72 FR 63081, Nov. 7, 2007; 79 FR 24207, Apr. 29, 2014]
            
          
          
            Subpart 22.11—Professional Employee Compensation
            
              22.1101
              Applicability.
              The Service Contract Act of 1965, now codified at 41 U.S.C. chapter 67, Service Contract Labor Standards, was enacted to ensure that Government contractors compensate their blue-collar service workers and some white-collar service workers fairly, but it does not cover bona fide executive, administrative, or professional employees.
              [79 FR 24207, Apr. 29, 2014]
            
            
              22.1102
              Definition.
              
                Professional employee, as used in this subpart, means any person meeting the definition of employee employed in a bona fide . . . professional capacity given in 29 CFR part 541. The term embraces members of those professions having a recognized status based upon acquiring professional knowledge through prolonged study. Examples of these professions include accountancy, actuarial computation, architecture, dentistry, engineering, law, medicine, nursing, pharmacy, the sciences (such as biology, chemistry, and physics), and teaching. To be a professional employee, a person must not only be a professional but must be involved essentially in discharging professional duties.
              [48 FR 42258, Sept. 19, 1983, as amended at 66 FR 2130, Jan. 10, 2001]
            
            
              
              22.1103
              Policy, procedures, and solicitation provision.
              All professional employees shall be compensated fairly and properly. Accordingly, the contracting officer shall insert the provision at 52.222-46, Evaluation of Compensation for Professional Employees, in solicitations for negotiated contracts when the contract amount is expected to exceed $700,000 and services are to be provided which will require meaningful numbers of professional employees. This provision requires that offerors submit for evaluation a total compensation plan setting forth proposed salaries and fringe benefits for professional employees working on the contract. Supporting information will include data, such as recognized national and regional compensation surveys and studies of professional, public and private organizations, used in establishing the total compensation structure. Plans indicating unrealistically low professional employee compensation may be assessed adversely as one of the factors considered in making an award.
              [77 FR 75776, Dec. 21, 2012, as amended at 80 FR 38298, July 2, 2015]
            
          
          
            Subpart 22.12 [Reserved]
          
          
            Subpart 22.13—Equal Opportunity for Veterans
            
              Source:
              66 FR 53488, Oct. 22, 2001, unless otherwise noted.
            
            
              22.1300
              Scope of subpart.
              This subpart prescribes policies and procedures for implementing the following:
              (a) The Vietnam Era Veterans' Readjustment Assistance Act of 1972 (38 U.S.C. 4211 and 4212) (the Act).
              (b) The Veterans Employment Opportunities Act of 1998, Public Law 105-339.
              (c) The Jobs for Veterans Act, Public Law 107-288.
              (d) Executive Order 11701, January 24, 1973 (3 CFR, 1971-1975 Comp., p. 752).
              (e) The regulations of the Secretary of Labor (41 CFR parts 60-300 and 61-300).
              [75 FR 60251, Sept. 29, 2010, as amended at 79 FR 43577, July 25, 2014; 80 FR 75910, Dec. 4, 2015]
            
            
              22.1301
              Definitions.
              As used in this subpart—
              
                Active duty wartime or campaign badge veteran means a veteran who served on active duty in the U.S. military, ground, naval, or air service, during a war or in a campaign or expedition for which a campaign badge has been authorized under the laws administered by the Department of Defense.
              
                Armed Forces service medal veteran means any veteran who, while serving on active duty in the U.S. military, ground, naval, or air service, participated in a United States military operation for which an Armed Forces service medal was awarded pursuant to Executive Order 12985 (61 FR 1209).
              
                Disabled veteran means—
              (1) A veteran of the U.S. military, ground, naval, or air service, who is entitled to compensation (or who, but for the receipt of military retired pay, would be entitled to compensation) under laws administered by the Secretary of Veterans Affairs; or
              (2) A person who was discharged or released from active duty because of a service-connected disability.
              
                Executive and senior management means—
              (1) Any employee—
              (i) Compensated on a salary basis at a rate of not less than $455 per week (or $380 per week, if employed in American Samoa by employers other than the Federal Government), exclusive of board, lodging, or other facilities;
              (ii) Whose primary duty consists of the management of the enterprise in which the individual is employed or of a customarily recognized department or subdivision thereof;
              (iii) Who customarily and regularly directs the work of two or more other employees; and
              (iv) Who has the authority to hire or fire other employees or whose suggestions and recommendations as to the hiring or firing and as to the advancement and promotion or any other change of status of other employees will be given particular weight; or

              (2) Any employee who owns at least a bona fide 20-percent equity interest in the enterprise in which the employee is employed, regardless of whether the business is a corporate or other type of organization, and who is actively engaged in its management.
              
                Protected veteran means a veteran who is protected under the non-discrimination and affirmative action provisions of 38 U.S.C. 4212; specifically, a veteran who may be classified as a “disabled veteran,” “recently separated veteran,” “active duty wartime or campaign badge veteran,” or an “Armed Forces service medal veteran,” as defined by this section.
              
                Qualified disabled veteran means a disabled veteran who has the ability to perform the essential functions of the employment positions with or without reasonable accommodation.
              
                Recently separated veteran means any veteran during the three-year period beginning on the date of such veteran's discharge or release from active duty in the U.S. military, ground, naval, or air service.
              
                United States, means the 50 States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and Wake Island.
              [75 FR 60251, Sept. 29, 2010, as amended at 76 FR 39234, July 5, 2011; 79 FR 43577, July 25, 2014]
            
            
              22.1302
              Policy.
              (a) Contractors and subcontractors, when entering into contracts and subcontracts subject to the Act, are required to—
              (1) List all employment openings, with the appropriate employment service delivery system where the opening occurs, except for—
              (i) Executive and senior management positions;
              (ii) Positions to be filled from within the contractor's organization; and
              (iii) Positions lasting three days or less;
              (2) Take affirmative action to employ, advance in employment, and otherwise treat qualified individuals, including qualified disabled veterans, without discrimination based upon their status as a protected veteran, in all employment practices;
              (3) Undertake appropriate outreach and positive recruitment activities that are reasonably designed to effectively recruit protected veterans; and
              (4) Establish a hiring benchmark and apply it to hiring of protected veterans in each establishment, on an annual basis, in the manner prescribed in the regulations of the Secretary of Labor.
              (b) Except for contracts for commercial items or contracts that do not exceed the simplified acquisition threshold, contracting officers must not obligate or expend funds appropriated for the agency for a fiscal year to enter into a contract for the procurement of personal property and nonpersonal services (including construction) with a contractor that has not submitted the required annual VETS-4212, Federal Contractor Veterans' Employment Report (VETS-4212 Report), with respect to the preceding fiscal year if the contractor was subject to the reporting requirements of 38 U.S.C. 4212(d) for that fiscal year.
              [75 FR 60251, Sept. 29, 2010, as amended at 79 FR 43577, July 25, 2014; 80 FR 75910, Dec. 4, 2015]
            
            
              22.1303
              Applicability.
              (a) The Act applies to all contracts and subcontracts for personal property and nonpersonal services (including construction) of $150,000 or more except as waived by the Secretary of Labor.
              (b) The requirements of the clause at 52.222-35, Equal Opportunity for Veterans, in any contract with a State or local government (or any agency, instrumentality, or subdivision) do not apply to any agency, instrumentality, or subdivision of that government that does not participate in work on or under the contract.
              (c) The Act requires submission of the VETS-4212 Report in all cases where the contractor or subcontractor has received an award of $150,000 or more, except for awards to State and local governments, and foreign organizations where the workers are recruited outside of the United States.
              [66 FR 53488, Oct. 22, 2001, as amended at 71 FR 57368, Sept. 28, 2006; 75 FR 60251, Sept. 29, 2010; 80 FR 38298, July 2, 2015; 80 FR 75910, Dec. 4, 2015]
            
            
              22.1304
              Procedures.

              To verify if a proposed contractor is current with its submission of the VETS-4212 Report, the contracting officer may—
              

              (a) Query the Department of Labor's VETS-4212 Database via the Internet at http://www.dol.gov/vets/vets4212.htm under “Filing Verification”; and

              (b) Contact the VETS-4212 customer support via email at VETS4212-customersupport@dol.gov for confirmation, if the proposed contractor represents that it has submitted the VETS-4212 Report and is not listed on the verification file.
              [80 FR 75910, Dec. 4, 2015, as amended at 83 FR 42573, Aug. 22, 2018]
            
            
              22.1305
              Waivers.
              (a) The Director, Office of Federal Contract Compliance Programs, Department of Labor, may waive any or all of the terms of the clause at 52.222-35, Equal Opportunity for Veterans, for—
              (1) Any contract if a waiver is in the national interest; or
              (2) Groups or categories of contracts if a waiver is in the national interest and it is—
              (i) Impracticable to act on each request individually; and
              (ii) Determined that the waiver will substantially contribute to convenience in administering the Act.
              (b) The head of the agency may waive any requirement in this subpart when it is determined that the contract is essential to the national security, and that its award without complying with such requirements is necessary to the national security. Upon making such a determination, the head of the agency must notify the Deputy Assistant Secretary of Labor in writing within 30 days.
              (c) The contracting officer must submit requests for waivers in accordance with agency procedures.
              (d) The Deputy Assistant Secretary of Labor may withdraw an approved waiver for a specific contract or group of contracts to be awarded, when in the Deputy's judgment such action is necessary to achieve the purposes of the Act. The withdrawal does not apply to awarded contracts. For procurements entered into by sealed bidding, such withdrawal does not apply unless the withdrawal is made more than 10 calendar days before the date set for the opening of bids.
              [66 FR 53488, Oct. 22, 2001, as amended at 75 FR 60251, Sept. 29, 2010]
            
            
              22.1306
              Department of Labor notices and reports.

              (a) The contracting officer must furnish to the contractor appropriate notices for posting when they are prescribed by the Deputy Assistant Secretary of Labor (see http://www.dol.gov/ofccp/regs/compliance/posters/ofccpost.htm.
              

              (b) The Act requires contractors and subcontractors to submit a report at least annually to the Secretary of Labor regarding employment of protected veterans (i.e., active duty wartime or campaign badge veterans, Armed Forces service medal veterans, disabled veterans, and recently separated veterans, unless all of the terms of the clause at 52.222-35, Equal Opportunity for Veterans, have been waived see 22.1305). The contractor and subcontractor must file VETS-4212, Federal Contractor Veterans' Employment Report (see “VETS-4212 Federal Contractor Reporting” and “Filing Your VETS-4212 Report” at http://www.dol.gov/vets/vets4212.htm).
              [75 FR 60251, Sept. 29, 2010, as amended at 77 FR 204, Jan. 3, 2012; 80 FR 75910, Dec. 4, 2015]
            
            
              22.1307
              Collective bargaining agreements.
              If performance under the clause at 52.222-35, Equal Opportunity for Veterans, may necessitate a revision of a collective bargaining agreement, the contracting officer must advise the affected labor unions that the Department of Labor will give them appropriate opportunity to present their views. However, neither the contracting officer nor any representative of the contracting officer may discuss with the contractor or any labor representative any aspect of the collective bargaining agreement.
              [66 FR 53488, Oct. 22, 2001, as amended at 75 FR 60251, Sept. 29, 2010]
            
            
              22.1308
              Complaint procedures.

              Following agency procedures, the contracting office must forward any complaints received about the administration of the Act to the Veterans' Employment and Training Service of the Department of Labor, or to the Director, Office of Federal Contract Compliance Programs, 200 Constitution Avenue, NW., Washington, DC 20210, or to any OFCCP regional, district, or area office or through the local Veterans' Employment Representative or designee, at the local State employment office. The Director, Office of Federal Contract Compliance Programs, is responsible for investigating complaints.
              [75 FR 60251, Sept. 29, 2010]
            
            
              22.1309
              Actions because of noncompliance.
              The contracting officer must take necessary action as soon as possible upon notification by the appropriate agency official to implement any sanctions imposed on a contractor by the Department of Labor for violations of the clause at 52.222-35, Equal Opportunity for Veterans. These sanctions (see 41 CFR 60-300.66) may include—
              (a) Withholding progress payments;
              (b) Termination or suspension of the contract; or
              (c) Debarment of the contractor.
              [66 FR 53488, Oct. 22, 2001, as amended at 75 FR 60252, Sept. 29, 2010]
            
            
              22.1310
              Solicitation provision and contract clauses.
              (a)(1) Insert the clause at 52.222-35, Equal Opportunity for Veterans, in solicitations and contracts if the expected value is $150,000 or more, except when—
              (i) Work is performed outside the United States by employees recruited outside the United States; or
              (ii) The Director, Office of Federal Contract Compliance Programs of the U.S. Department of Labor, has waived, in accordance with 22.1305(a), or the head of the agency has waived, in accordance with 22.1305(b), all of the terms of the clause.
              (2) If the Director, Office of Federal Contract Compliance Programs of the U.S. Department of Labor, or the head of the agency waives one or more (but not all) of the terms of the clause, use the basic clause with its Alternate I.
              (b) Insert the clause at 52.222-37, Employment Reports on Veterans, in solicitations and contracts containing the clause at 52.222-35, Equal Opportunity for Veterans.
              (c) Insert the provision at 52.222-38, Compliance with Veterans' Employment Reporting Requirements, in solicitations when it is anticipated the contract award will exceed the simplified acquisition threshold and the contract is not for acquisition of commercial items.
              [66 FR 53488, Oct. 22, 2001, as amended at 71 FR 57368, Sept. 28, 2006; 75 FR 60252, Sept. 29, 2010; 79 FR 43578, July 25, 2014; 80 FR 38298, July 2, 2015]
            
          
          
            Subpart 22.14—Employment of Workers with Disabilities
            
              22.1400
              Scope of subpart.

              This subpart prescribes policies and procedures for implementing section 503 of the Rehabilitation Act of l973, as amended (29 U.S.C. 793) (the Act); Executive Order 11758, January 15, 1974; and the regulations of the Secretary of Labor (41 CFR part 60-741). In this subpart, the terms contract and contractor include subcontract and subcontractor.
              
              [48 FR 42258, Sept. 19, 1983, as amended at 79 FR 43578, July 25, 2014]
            
            
              22.1401
              Policy.
              Contractors and subcontractors, when entering into contracts and subcontracts subject to the Act, are required to—
              (a) Take affirmative action to employ, and advance in employment, qualified individuals with disabilities, and to otherwise treat qualified individuals without discrimination based on their physical or mental disability;
              (b) Undertake appropriate outreach and positive recruitment activities that are reasonably designed to effectively recruit qualified individuals with disabilities; and
              (c) Compare the utilization of individuals with disabilities in their workforces to the utilization goal, as prescribed in the regulations of the Secretary of Labor, on an annual basis.
              [79 FR 43578, July 25, 2014]
            
            
              
              22.1402
              Applicability.
              (a) Section 503 of the Act applies to all Government contracts in excess of $15,000 for supplies and services (including construction) except as waived by the Secretary of Labor. The clause at 52.222-36, Equal Opportunity for Workers with Disabilities, implements the Act.
              (b) The requirements of the clause at 52.222-36, Equal Opportunity for Workers with Disabilities, in any contract with a State or local government (or any agency, instrumentality, or subdivision) shall not apply to any agency, instrumentality, or subdivision of that government that does not participate in work on or under the contract.
              [63 FR 34074, June 22, 1998, as amended at 75 FR 53133, Aug. 30, 2010; 79 FR 43578, July 25, 2014]
            
            
              22.1403
              Waivers.
              (a) The Director of the Office of Federal Contract Compliance Programs of the U.S. Department of Labor (Director of OFCCP), may waive the application of any or all of the terms of the clause at 52.222-36, Equal Opportunity for Workers with Disabilities, for—
              (1) Any contract if a waiver is deemed to be in the national interest; or
              (2) Groups or categories of contracts if a waiver is in the national interest and it is—
              (i) Impracticable to act on each request individually; and
              (ii) Determined that the waiver will substantially contribute to convenience in administering the Act.
              (b) The head of an agency may waive any requirement in this subpart when it is determined that the contract is essential to the national security, and that its award without complying with such requirements is necessary to the national security. Upon making such a determination, the head of the agency shall notify the Director of OFCCP in writing within 30 days.
              (c) The contracting officer shall submit requests for waivers in accordance with agency procedures.
              (d) A waiver granted for a particular class of contracts may be withdrawn for any contract within that class whenever considered necessary by the Director of OFCCP to achieve the purposes of the Act. The withdrawal shall not apply to contracts awarded before the withdrawal. The withdrawal shall not apply to solicitations under any means of formal sealed bidding unless it is made more than 10 days before the date set for bid opening.
              [48 FR 42258, Sept. 19, 1983, as amended at 52 FR 19803, May 27, 1987; 63 FR 34074, June 22, 1998; 79 FR 43578, July 25, 2014]
            
            
              22.1404
              Department of Labor notices.
              The contracting officer shall furnish to the contractor appropriate notices that state the contractor's obligations and the rights of individuals with disabilities. The contracting officer may obtain these notices from the Office of Federal Contract Compliance Programs (OFCCP) regional office.
              [63 FR 34074, June 22, 1998]
            
            
              22.1405
              Collective bargaining agreements.
              If performance under the clause at 52.222-36, Equal Opportunity for Workers with Disabilities, may necessitate a revision of a collective bargaining agreement, the contracting officer shall advise the affected labor unions that the Department of Labor will give them appropriate opportunity to present their views. However, neither the contracting officer nor any representative of the contracting officer shall discuss with the contractor or any labor representative any aspect of the collective bargaining agreement.
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 34074, June 22, 1998; 79 FR 43578, July 25, 2014]
            
            
              22.1406
              Complaint procedures.
              (a) Following agency procedures, the contracting office shall forward any complaints received about the administration of the Act to—
              (1) Director, Office of Federal Contract Compliance Programs, U.S. Department of Labor, 200 Constitution Avenue NW., Washington, DC 20210; or
              (2) Any OFCCP regional or area office.

              (b) The OFCCP shall institute investigation of each complaint and shall be responsible for developing a complete case record.
              [79 FR 43578, July 25, 2014]
            
            
              22.1407
              Actions because of noncompliance.
              The contracting officer shall take necessary action, as soon as possible upon notification by the appropriate agency official, to implement any sanctions imposed on a contractor by the Department of Labor for violations of the clause at 52.222-36, Equal Opportunity for Workers with Disabilities. These sanctions (see 41 CFR 60-741.66) may include—
              (a) Withholding from payments otherwise due;
              (b) Termination or suspension of the contract; or
              (c) Debarment of the contractor.
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 34074, June 22, 1998; 79 FR 43578, July 25, 2014]
            
            
              22.1408
              Contract clause.
              (a) Insert the clause at 52.222-36, Equal Opportunity for Workers with Disabilities, in solicitations and contracts that exceed or are expected to exceed $15,000, except when—
              (1) Both the performance of the work and the recruitment of workers will occur outside the United States, Puerto Rico, the Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and Wake Island; or
              (2) The Director of OFCCP or agency head has waived, in accordance with 22.1403(a) or 22.1403(b) all the terms of the clause.

              (b) If the Director of OFCCP or agency head waives one or more (but not all) of the terms of the clause in accordance with 22.1403(a) or 22.1403(b), use the basic clause with its Alternate I.
              
              [48 FR 42258, Sept. 19, 1983, as amended at 63 FR 34074, June 22, 1998; 68 FR 28082, May 22, 2003; 75 FR 53133, Aug. 30, 2010; 79 FR 43578, July 25, 2014]
            
          
          
            Subpart 22.15—Prohibition of Acquisition of Products Produced by Forced or Indentured Child Labor
            
              Source:
              66 FR 5347, Jan. 18, 2001, unless otherwise noted.
            
            
              22.1500
              Scope.
              This subpart applies to acquisitions of supplies that exceed the micro-purchase threshold.
            
            
              22.1501
              Definitions.
              As used in this subpart—
              
                Forced or indentured child labor means all work or service—
              (1) Exacted from any person under the age of 18 under the menace of any penalty for its nonperformance and for which the worker does not offer himself voluntarily; or
              (2) Performed by any person under the age of 18 pursuant to a contract the enforcement of which can be accomplished by process or penalties.
              
                List of Products Requiring Contractor Certification as to Forced or Indentured Child Labor means the list published by the Department of Labor in accordance with Executive Order 13126 of June 12, 1999, Prohibition of Acquisition of Products Produced by Forced or Indentured Child Labor. The list identifies products, by their country of origin, that the Departments of Labor, Treasury, and State have a reasonable basis to believe might have been mined, produced, or manufactured by forced or indentured child labor.
            
            
              22.1502
              Policy.

              Agencies must take appropriate action to enforce the laws prohibiting the manufacture or importation of products that have been mined, produced, or manufactured wholly or in part by forced or indentured child labor, consistent with 19 U.S.C. 1307, 29 U.S.C. 201, et seq., and 41 U.S.C. chapter 65. Agencies should make every effort to avoid acquiring such products.
              [79 FR 24208, Apr. 29, 2014]
            
            
              22.1503
              Procedures for acquiring end products on the List of Products Requiring Contractor Certification as to Forced or Indentured Child Labor.

              (a) When issuing a solicitation for supplies expected to exceed the micro-purchase threshold, the contracting officer must check the List of Products Requiring Contractor Certification as to Forced or Indentured Child Labor (the List) (www.dol.gov/ilab/) (see 22.1505(a)). Appearance of a product on the List is not a bar to purchase of any such product mined, produced, or manufactured in the identified country, but rather is an alert that there is a reasonable basis to believe that such product may have been mined, produced, or manufactured by forced or indentured child labor.
              (b) The requirements of this subpart that result from the appearance of any end product on the List do not apply to a solicitation or contract if the identified country of origin on the List is—
              (1) Canada, and the anticipated value of the acquisition is $25,000 or more (see subpart 25.4);
              (2) Israel, and the anticipated value of the acquisition is $50,000 or more (see 25.406);
              (3) Mexico, and the anticipated value of the acquisition is $83,099or more (see subpart 25.4); or
              (4) Armenia, Aruba, Australia, Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hong Kong, Hungary, Iceland, Ireland, Italy, Japan, Korea, Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Moldova, Montenegro, Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Singapore, Slovak Republic, Slovenia, Spain, Sweden, Switzerland, Taiwan, Ukraine, or the United Kingdom and the anticipated value of the acquisition is $182,000 or more (see 25.402(b)).
              (c) Except as provided in paragraph (b) of this section, before the contracting officer may make an award for an end product (regardless of country of origin) of a type identified by country of origin on the List the offeror must certify that—
              (1) It will not supply any end product on the List that was mined, produced, or manufactured in a country identified on the List for that product, as specified in the solicitation by the contracting officer in the Certification Regarding Knowledge of Child Labor for Listed End Products; or
              (2)(i) It has made a good faith effort to determine whether forced or indentured child labor was used to mine, produce, or manufacture any end product to be furnished under the contract that is on the List and was mined, produced, or manufactured in a country identified on the List for that product; and
              (ii) On the basis of those efforts, the offeror is unaware of any such use of child labor.
              (d) Absent any actual knowledge that the certification is false, the contracting officer must rely on the offerors' certifications in making award decisions.
              (e) Whenever a contracting officer has reason to believe that forced or indentured child labor was used to mine, produce, or manufacture an end product furnished pursuant to a contract awarded subject to the certification required in paragraph (c) of this section, the contracting officer must refer the matter for investigation by the agency's Inspector General, the Attorney General, or the Secretary of the Treasury, whichever is determined appropriate in accordance with agency procedures, except to the extent that the end product is from the country listed in paragraph (b) of this section, under a contract exceeding the applicable threshold.
              (f) Proper certification will not prevent the head of an agency from imposing remedies in accordance with section 22.1504(a)(4) if it is later discovered that the contractor has furnished an end product or component that has in fact been mined, produced, or manufactured, wholly or in part, using forced or indentured child labor.
              [66 FR 5347, Jan. 18, 2001]
              
                Editorial Note:
                For Federal Register citations affecting § 22.1503, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              22.1504
              Violations and remedies.
              (a) Violations. The Government may impose remedies set forth in paragraph (b) of this section for the following violations (note that the violations in paragraphs (a)(3) and (a)(4) of this section go beyond violations of the requirements relating to certification of end products) (see 22.1503):

              (1) The contractor has submitted a false certification regarding knowledge of the use of forced or indentured child labor.
              
              (2) The contractor has failed to cooperate as required in accordance with the clause at 52.222-19, Child Labor Cooperation with Authorities and Remedies, with an investigation of the use of forced or indentured child labor by an Inspector General, the Attorney General, or the Secretary of the Treasury.
              (3) The contractor uses forced or indentured child labor in its mining, production, or manufacturing processes.
              (4) The contractor has furnished an end product or component mined, produced, or manufactured, wholly or in part, by forced or indentured child labor. Remedies in paragraphs (b)(2) and (b)(3) of this section are inappropriate unless the contractor knew of the violation.
              (b) Remedies. (1) The contracting officer may terminate the contract.
              (2) The suspending official may suspend the contractor in accordance with the procedures in subpart 9.4.
              (3) The debarring official may debar the contractor for a period not to exceed 3 years in accordance with the procedures in subpart 9.4.
            
            
              22.1505
              Solicitation provision and contract clause.
              (a) Except as provided in paragraph (b) of 22.1503, insert the provision at 52.222-18, Certification Regarding Knowledge of Child Labor for Listed End Products, in all solicitations that are expected to exceed the micro-purchase threshold and are for the acquisition of end products (regardless of country of origin) of a type identified by country of origin on the List of Products Requiring Contractor Certification as to Forced or Indentured Child Labor, except solicitations for commercial items that include the provision at 52.212-3, Offeror Representations and Certifications—Commercial Items. The contracting officer must identify in paragraph (b) of the provision at 52.222-18, Certification Regarding Knowledge of Child Labor for Listed End Products, or paragraph (i)(1) of the provision at 52.212-3, any applicable end products and countries of origin from the List. For solicitations estimated to equal or exceed $25,000, the contracting officer must exclude from the List in the solicitation end products from any countries identified at 22.1503(b), in accordance with the specified thresholds.
              (b) Insert the clause at 52.222-19, Child Labor—Cooperation with Authorities and Remedies, in all solicitations and contracts for the acquisition of supplies that are expected to exceed the micro-purchase threshold.
            
          
          
            Subpart 22.16—Notification of Employee Rights Under the National Labor Relations Act
            
              Source:
              75 FR 77725, Dec. 13, 2010, unless otherwise noted.
            
            
              22.1600
              Scope of subpart.
              This subpart prescribes policies and procedures to implement Executive Order 13496, dated January 30, 2009 (74 FR 6107, February 4, 2009).
            
            
              22.1601
              Definitions.
              As used in this subpart—
              
                Secretary means the Secretary of Labor, U.S. Department of Labor.
              
                United States means the 50 States, the District of Columbia, Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and Wake Island.
            
            
              22.1602
              Policy.
              (a) Executive Order 13496 requires contractors to post a notice informing employees of their rights under Federal labor laws.

              (b) The Secretary has determined that the notice must contain employee rights under the National Labor Relations Act (Act), 29 U.S.C. 151 et seq. The Act encourages collective bargaining, and protects the exercise by employees of their freedom to associate, to self-organize, and to designate representatives of their own choosing for the purpose of negotiating the terms and conditions of their employment or other mutual aid or protection.
            
            
              22.1603
              Exceptions.
              (a) The requirements of this subpart do not apply to—
              (1) Contracts under the simplified acquisition threshold;
              (2) Subcontracts of $10,000 or less; and
              
              (3) Contracts or subcontracts for work performed exclusively outside the United States.
              (b) Exemptions granted by the Secretary. (1) If the Secretary finds that the requirements of the Executive Order impair the ability of the Government to procure goods and services on an economical and efficient basis or if special circumstances require an exemption in order to serve the national interest, the Secretary may exempt a contracting department or agency, or groups of departments or agencies, from the requirements of any or all of the provisions of this Executive Order with respect to a particular contract or subcontract, or any class of contracts or subcontracts, including the requirement to include the clause at 52.222-40, or parts of that clause, in contracts.
              (2) Requests for exemptions may be submitted in accordance with Department of Labor regulations at 29 CFR 471.3.
            
            
              22.1604
              Compliance evaluation and complaint investigations and sanctions for violations.
              (a) The Secretary may conduct compliance evaluations or investigate complaints of any contractor or subcontractor to determine if any of the requirements of the clause at 52.222-40 have been violated.
              (b) Contracting departments and agencies shall cooperate with the Secretary and provide such information and assistance as the Secretary may require in the performance of the Secretary's functions.
              (c) If the Secretary determines that there has been a violation, the Secretary may take such actions as set forth in 29 CFR 471.14.
              (d) The Secretary may not terminate or suspend a contract or suspend or debar a contractor if the agency head has provided written objections, which must include a statement of reasons for the objection and a finding that the contractor's performance is essential to the agency's mission, and continues to object to the imposition of such sanctions and penalties. Procedures for enforcement by the Secretary are set out in 29 CFR 471.10 through 29 CFR 471.16.
            
            
              22.1605
              Contract clause.
              (a) Insert the clause at 52.222-40, Notification of Employee Rights under the National Labor Relations Act, in all solicitations and contracts, including acquisitions for commercial items and commercially available off-the-shelf items, except acquisitions—
              (1) Under the simplified acquisition threshold. For indefinite-quantity contracts, include the clause only if the value of orders in any calendar year of the contract is expected to exceed the simplified acquisition threshold;
              (2) For work performed exclusively outside the United States; or
              (3) Covered (in their entirety) by an exemption granted by the Secretary.

              (b) A contracting agency may modify the clause at 52.222-40, if necessary, to reflect an exemption granted by the Secretary (see 22.1603(b)).
            
          
          
            Subpart 22.17—Combating Trafficking in Persons
            
              Source:
              71 FR 20302, Apr. 19, 2006, unless otherwise noted.
            
            
              22.1700
              Scope of subpart.
              This subpart prescribes policy for implementing 22 U.S.C. chapter 78 and Executive Order 13627, Strengthening Protections Against Trafficking in Persons in Federal Contracts, dated September 25, 2012.
              [80 FR 4987, Jan. 29, 2015]
            
            
              22.1701
              Applicability.
              (a) This subpart applies to all acquisitions.
              (b) The requirement at 22.1703(c) for a certification and compliance plan applies only to any portion of a contract or subcontract that—
              (1) Is for supplies, other than commercially available off-the-shelf (COTS) items, to be acquired outside the United States, or services to be performed outside the United States; and
              (2) Has an estimated value that exceeds $500,000.
              [80 FR 4987, Jan. 29, 2015]
            
            
              22.1702
              Definitions.
              As used in this subpart—
              
              
                Agent means any individual, including a director, an officer, an employee, or an independent contractor, authorized to act on behalf of the organization.
              
                Coercion means—
              (1) Threats of serious harm to or physical restraint against any person;
              (2) Any scheme, plan, or pattern intended to cause a person to believe that failure to perform an act would result in serious harm to or physical restraint against any person; or
              (3) The abuse or threatened abuse of the legal process.
              
                Commercial sex act means any sex act on account of which anything of value is given to or received by any person.
              
                Debt bondage means the status or condition of a debtor arising from a pledge by the debtor of his or her personal services or of those of a person under his or her control as a security for debt, if the value of those services as reasonably assessed is not applied toward the liquidation of the debt or the length and nature of those services are not respectively limited and defined.
              
                Employee means an employee of the Contractor directly engaged in the performance of work under the contract who has other than a minimal impact or involvement in contract performance.
              
                Involuntary servitude includes a condition of servitude induced by means of—
              (1) Any scheme, plan, or pattern intended to cause a person to believe that, if the person did not enter into or continue in such conditions, that person or another person would suffer serious harm or physical restraint; or
              (2) The abuse or threatened abuse of the legal process.
              
                Forced labor means knowingly providing or obtaining the labor or services of a person—
              (1) By threats of serious harm to, or physical restraint against, that person or another person;
              (2) By means of any scheme, plan, or pattern intended to cause the person to believe that, if the person did not perform such labor or services, that person or another person would suffer serious harm or physical restraint; or
              (3) By means of the abuse or threatened abuse of law or the legal process.
              
                Recruitment fees means fees of any type, including charges, costs, assessments, or other financial obligations, that are associated with the recruiting process, regardless of the time, manner, or location of imposition or collection of the fee.
              (1) Recruitment fees include, but are not limited to, the following fees (when they are associated with the recruiting process) for—
              (i) Soliciting, identifying, considering, interviewing, referring, retaining, transferring, selecting, training, providing orientation to, skills testing, recommending, or placing employees or potential employees;
              (ii) Advertising;
              (iii) Obtaining permanent or temporary labor certification, including any associated fees;
              (iv) Processing applications and petitions;
              (v) Acquiring visas, including any associated fees;
              (vi) Acquiring photographs and identity or immigration documents, such as passports, including any associated fees;
              (vii) Accessing the job opportunity, including required medical examinations and immunizations; background, reference, and security clearance checks and examinations; and additional certifications;
              (viii) An employer's recruiters, agents or attorneys, or other notary or legal fees;
              (ix) Language interpretation or translation, arranging for or accompanying on travel, or providing other advice to employees or potential employees;
              (x) Government-mandated fees, such as border crossing fees, levies, or worker welfare funds;
              (xi) Transportation and subsistence costs—
              (A) While in transit, including, but not limited to, airfare or costs of other modes of transportation, terminal fees, and travel taxes associated with travel from the country of origin to the country of performance and the return journey upon the end of employment; and
              (B) From the airport or disembarkation point to the worksite;

              (xii) Security deposits, bonds, and insurance; and
              
              (xiii) Equipment charges.
              (2) A recruitment fee, as described in the introductory text of this definition, is a recruitment fee, regardless of whether the payment is—
              (i) Paid in property or money;
              (ii) Deducted from wages;
              (iii) Paid back in wage or benefit concessions;
              (iv) Paid back as a kickback, bribe, in-kind payment, free labor, tip, or tribute; or
              (v) Collected by an employer or a third party, whether licensed or unlicensed, including, but not limited to—
              (A) Agents;
              (B) Labor brokers;
              (C) Recruiters;
              (D) Staffing firms (including private employment and placement firms);
              (E) Subsidiaries/affiliates of the employer;
              (F) Any agent or employee of such entities; and
              (G) Subcontractors at all tiers.
              
                Severe forms of trafficking in persons means—
              (1) Sex trafficking in which a commercial sex act is induced by force, fraud, or coercion, or in which the person induced to perform such act has not attained 18 years of age; or
              (2) The recruitment, harboring, transportation, provision, or obtaining of a person for labor or services, through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery.
              
                Sex trafficking means the recruitment, harboring, transportation, provision, or obtaining of a person for the purpose of a commercial sex act.
              
                Subcontract means any contract entered into by a subcontractor to furnish supplies or services for performance of a prime contract or a subcontract.
              
                Subcontractor means any supplier, distributor, vendor, or firm that furnishes supplies or services to or for a prime contractor or another subcontractor.
              
                United States means the 50 States, the District of Columbia, and outlying areas.
              [71 FR 20302, Apr. 19, 2006, as amended at 72 FR 46341, Aug. 17, 2007; 74 FR 2744, Jan. 15, 2009; 80 FR 4987, Jan. 29, 2015; 83 FR 65477, Dec. 20, 2018]
            
            
              22.1703
              Policy.

              The United States Government has adopted a policy prohibiting trafficking in persons, including the trafficking-related activities below. Additional information about trafficking in persons may be found at the Web site for the Department of State's Office to Monitor and Combat Trafficking in Persons at http://www.state.gov/j/tip/. Government solicitations and contracts shall—
              (a) Prohibit contractors, contractor employees, subcontractors, subcontractor employees, and their agents from—
              (1) Engaging in severe forms of trafficking in persons during the period of performance of the contract;
              (2) Procuring commercial sex acts during the period of performance of the contract;
              (3) Using forced labor in the performance of the contract;
              (4) Destroying, concealing, confiscating, or otherwise denying access by an employee to the employee's identity or immigration documents, such as passports or drivers' licenses, regardless of issuing authority;
              (5)(i) Using misleading or fraudulent practices during the recruitment of employees or offering of employment, such as failing to disclose, in a format and language understood by the employee or potential employee, basic information or making material misrepresentations during the recruitment of employees regarding the key terms and conditions of employment, including wages and fringe benefits, the location of work, the living conditions, housing and associated costs (if employer or agent provided or arranged), any significant costs to be charged to the employee or potential employee, and, if applicable, the hazardous nature of the work;

              (ii) Using recruiters that do not comply with local labor laws of the country in which the recruiting takes place;
              
              (6) Charging employees or potential employees recruitment fees;
              (7)(i)(A) Failing to provide return transportation or pay for the cost of return transportation upon the end of employment, for an employee who is not a national of the country in which the work is taking place and who was brought into that country for the purpose of working on a U.S. Government contract or subcontract, for portions of contracts and subcontracts performed outside the United States; or
              (B) Failing to provide return transportation or pay for the cost of return transportation upon the end of employment, for an employee who is not a United States national and who was brought into the United States for the purpose of working on a U.S. Government contract or subcontract, if the payment of such costs is required under existing temporary worker programs or pursuant to a written agreement with the employee for portions of contracts and subcontracts performed inside the United States; except that—
              (ii) The requirements of paragraph (a)(7)(i) of this section do not apply to an employee who is—
              (A) Legally permitted to remain in the country of employment and who chooses to do so; or
              (B) Exempted by an authorized official of the contracting agency, designated by the agency head in accordance with agency procedures, from the requirement to provide return transportation or pay for the cost of return transportation;
              (iii) The requirements of paragraph (a)(7)(i) of this section are modified for a victim of trafficking in persons who is seeking victim services or legal redress in the country of employment, or for a witness in an enforcement action related to trafficking in persons. The contractor shall provide the return transportation or pay the cost of return transportation in a way that does not obstruct the victim services, legal redress, or witness activity. For example, the contractor shall also offer return transportation to a witness at a time that supports the witness' need to testify. This paragraph does not apply when the exemptions at paragraph (a)(7)(ii) of this section apply.
              (8) Providing or arranging housing that fails to meet the host country housing and safety standards; or
              (9) If required by law or contract, failing to provide an employment contract, recruitment agreement, or other required work document in writing. Such written document shall be in a language the employee understands. If the employee must relocate to perform the work, the work document shall be provided to the employee at least five days prior to the employee relocating. The employee's work document shall include, but is not limited to, details about work description, wages, prohibition on charging recruitment fees, work location(s), living accommodations and associated costs, time off, roundtrip transportation arrangements, grievance process, and the content of applicable laws and regulations that prohibit trafficking in persons. The contracting officer shall consider the risk that the contract or subcontract will involve services or supplies susceptible to trafficking in persons, and the number of non-U.S. citizens expected to be employed, when deciding whether to require work documents in the contract;
              (b) Require contractors and subcontractors to notify employees of the prohibited activities described in paragraph (a) of this section and the actions that may be taken against them for violations;
              (c) With regard to certification and a compliance plan—
              (1)(i) Require the apparent successful offeror to provide, before contract award, a certification (see 52.222-56) that the offeror has a compliance plan if any portion of the contract or subcontract—
              (A) Is for supplies, other than COTS items (see 2.101), to be acquired outside the United States, or services to be performed outside the United States; and
              (B) The estimated value exceeds $500,000.
              (ii) The certification must state that—

              (A) The offeror has implemented the plan and has implemented procedures to prevent any prohibited activities and to monitor, detect, and terminate the contract with a subcontractor or agent engaging in prohibited activities; and
              (B) After having conducted due diligence, either—
              (1) To the best of the offeror's knowledge and belief, neither it nor any of its agents, proposed subcontractors, or their agents, has engaged in any such activities; or
              (2) If abuses relating to any of the prohibited activities identified in 52.222-50(b) have been found, the offeror or proposed subcontractor has taken the appropriate remedial and referral actions;
              (2) Require annual certifications (see 52.222-50(h)(5)) during performance of the contract, when a compliance plan was required at award;
              (3)(i) Require the contractor to obtain a certification from each subcontractor, prior to award of a subcontract, if any portion of the subcontract—
              (A) Is for supplies, other than COTS items (see 2.101), to be acquired outside the United States, or services to be performed outside the United States; and
              (B) The estimated value exceeds $500,000.
              (ii) The certification must state that—
              (A) The subcontractor has implemented a compliance plan; and
              (B) After having conducted due diligence, either—
              (1) To the best of the subcontractor's knowledge and belief, neither it nor any of its agents, subcontractors, or their agents, has engaged in any such activities; or
              (2) If abuses relating to any of the prohibited activities identified in 52.222-50(b) have been found, the subcontractor has taken the appropriate remedial and referral actions;
              (4) Require the contractor to obtain annual certifications from subcontractors during performance of the contract, when a compliance plan was required at the time of subcontract award; and
              (5) Require that any compliance plan or procedures shall be appropriate to the size and complexity of the contract and the nature and scope of its activities, including the number of non-U.S. citizens expected to be employed and the risk that the contract or subcontract will involve services or supplies susceptible to trafficking in persons. The minimum elements of the plan are specified at 52.222-50(h);
              (d) Require the contractor and subcontractors to—
              (1) Disclose to the contracting officer and the agency Inspector General information sufficient to identify the nature and extent of an offense and the individuals responsible for the conduct;
              (2) Provide timely and complete responses to Government auditors' and investigators' requests for documents;
              (3) Cooperate fully in providing reasonable access to their facilities and staff (both inside and outside the U.S.) to allow contracting agencies and other responsible Federal agencies to conduct audits, investigations, or other actions to ascertain compliance with the Trafficking Victims Protection Act (22 U.S.C. chapter 78), Executive Order 13627, or any other applicable law or regulation establishing restrictions on trafficking in persons, the procurement of commercial sex acts, or the use of forced labor; and
              (4) Protect all employees suspected of being victims of or witnesses to prohibited activities, prior to returning to the country from which the employee was recruited, and shall not prevent or hinder the ability of these employees from cooperating fully with Government authorities;
              (e) Provide suitable remedies, including termination, to be imposed on contractors that fail to comply with the requirements of paragraphs (a) through (d) of this section.
              [72 FR 46341, Aug. 17, 2007, as amended at 74 FR 2744, Jan. 15, 2009; 80 FR 4987, Jan. 29, 2015; 83 FR 65477, Dec. 20, 2018]
            
            
              22.1704
              Violations and remedies.
              (a) Violations. It is a violation of the Trafficking Victims Protection Act of 2000, as amended, (22 U.S.C. chapter 78), E.O. 13627, or the policies of this subpart if—

              (1) The contractor, contractor employee, subcontractor, subcontractor employee, or agent engages in severe forms of trafficking in persons during the period of performance of the contract;
              
              (2) The contractor, contractor employee, subcontractor, subcontractor employee, or agent procures a commercial sex act during the period of performance of the contract;
              (3) The contractor, contractor employee, subcontractor, subcontractor employee, or agent uses forced labor in the performance of the contract; or
              (4) The contractor fails to comply with the requirements of the clause at 52.222-50, Combating Trafficking in Persons.
              (b) Credible information. Upon receipt of credible information regarding a violation listed in paragraph (a) of this section, the contracting officer—
              (1) Shall promptly notify, in accordance with agency procedures, the agency Inspector General, the agency debarring and suspending official, and if appropriate, law enforcement officials with jurisdiction over the alleged offense; and
              (2) May direct the contractor to take specific steps to abate the alleged violation or enforce the requirements of its compliance plan.
              (c) Receipt of agency Inspector General report. (1) The head of an executive agency shall ensure that the contracting officer is provided a copy of the agency Inspector General report of an investigation of a violation of the trafficking in persons prohibitions in 22.1703(a) and 52.222-50(b).
              (2)(i) Upon receipt of a report from the agency Inspector General that provides support for the allegations, the head of the executive agency, in accordance with agency procedures, shall delegate to an authorized agency official, such as the agency suspending or debarring official, the responsibility to—
              (A) Expeditiously conduct an administrative proceeding, allowing the contractor the opportunity to respond to the report;
              (B) Make a final determination as to whether the allegations are substantiated; and
              (C) Notify the contracting officer of the determination.
              (ii) Whether or not the official authorized to conduct the administrative proceeding is the suspending and debarring official, the suspending and debarring official has the authority, at any time before or after the final determination as to whether the allegations are substantiated, to use the suspension and debarment procedures in subpart 9.4 to suspend, propose for debarment, or debar the contractor, if appropriate, also considering the factors at 22.1704(d)(2).
              (d) Remedies. After a final determination in accordance with paragraph (c)(2)(ii) of this section that the allegations of a trafficking in persons violation are substantiated, the contracting officer shall—
              (1) Enter the violation in FAPIIS (see 42.1503(h)); and
              (2) Consider taking any of the remedies specified in paragraph (e) of the clause at 52.222-50, Combating Trafficking in Persons. These remedies are in addition to any other remedies available to the United States Government. When determining the appropriate remedies, the contracting officer may consider the following factors:
              (i) Mitigating factors. The contractor had a Trafficking in Persons compliance plan or awareness program at the time of the violation, was in compliance with the plan at the time of the violation, and has taken appropriate remedial actions for the violations, that may include reparation to victims for such violations.
              (ii) Aggravating factors. The contractor failed to abate an alleged violation or enforce the requirements of a compliance plan, when directed by a contracting officer to do so.
              [80 FR 4987, Jan. 29, 2015]
            
            
              22.1705
              Solicitation provision and contract clause.
              (a)(1) Insert the clause at 52.222-50, Combating Trafficking in Persons, in all solicitations and contracts.
              (2) Use the clause with its Alternate I when the contract will be performed outside the United States (as defined at 22.1702) and the contracting officer has been notified of specific U.S. directives or notices regarding combating trafficking in persons (such as general orders or military listings of “off-limits” local establishments) that apply to contractor employees at the contract place of performance.

              (b) Insert the provision at 52.222-56, Certification Regarding Trafficking in Persons Compliance Plan, in solicitations if—
              (1) It is possible that at least $500,000 of the value of the contract may be performed outside the United States; and
              (2) The acquisition is not entirely for commercially available off-the-shelf items.
              [80 FR 4987, Jan. 29, 2015]
            
          
          
            Subpart 22.18—Employment Eligibility Verification
            
              Source:
              73 FR 67703, Nov. 14, 2008, unless otherwise noted.
            
            
              22.1800
              Scope.
              This subpart prescribes policies and procedures requiring contractors to utilize the Department of Homeland Security (DHS), United States Citizenship and Immigration Service's employment eligibility verification program (E-Verify) as the means for verifying employment eligibility of certain employees.
            
            
              22.1801
              Definitions.
              As used in this subpart—
              
                Commercially available off-the-shelf (COTS) item—
              (1) Means any item of supply that is—
              (i) A commercial item (as defined in paragraph (1) of the definition at 2.101);
              (ii) Sold in substantial quantities in the commercial marketplace; and
              (iii) Offered to the Government, without modification, in the same form in which it is sold in the commercial marketplace; and
              (2) Does not include bulk cargo, as defined in 46 U.S.C. 40102(4), such as agricultural products and petroleum products. Per 46 CFR 525.1 (c)(2), “bulk cargo” means cargo that is loaded and carried in bulk onboard ship without mark or count, in a loose unpackaged form, having homogenous characteristics. Bulk cargo loaded into intermodal equipment, except LASH or Seabee barges, is subject to mark and count and, therefore, ceases to be bulk cargo.
              
                Employee assigned to the contract means an employee who was hired after November 6, 1986 (after November 27, 2009, in the Commonwealth of the Northern Mariana Islands), who is directly performing work, in the United States, under a contract that is required to include the clause prescribed at 22.1803. An employee is not considered to be directly performing work under a contract if the employee—
              (1) Normally performs support work, such as indirect or overhead functions; and
              (2) Does not perform any substantial duties applicable to the contract.
              
                Subcontract means any contract, as defined in 2.101, entered into by a subcontractor to furnish supplies or services for performance of a prime contract or a subcontract. It includes but is not limited to purchase orders, and changes and modifications to purchase orders.
              
                Subcontractor means any supplier, distributor, vendor, or firm that furnishes supplies or services to or for a prime contractor or another subcontractor.
              
                United States, as defined in 8 U.S.C. 1101(a)(38), means the 50 States, the District of Columbia, Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands and the U.S. Virgin Islands.
              [73 FR 67703, Nov. 14, 2008, as amended at 77 FR 44066, July 26, 2012; 78 FR 46795, Aug. 1, 2013]
            
            
              22.1802
              Policy.
              (a) Statutes and Executive orders require employers to abide by the immigration laws of the United States and to employ in the United States only individuals who are eligible to work in the United States. The E-Verify program provides an Internet-based means of verifying employment eligibility of workers employed in the United States, but is not a substitute for any other employment eligibility verification requirements.
              (b) Contracting officers shall include in solicitations and contracts, as prescribed at 22.1803, requirements that Federal contractors must—
              (1) Enroll as Federal contractors in E-Verify;

              (2) Use E-Verify to verify employment eligibility of all new hires working in the United States, except that the contractor may choose to verify only new hires assigned to the contract if the contractor is—
              (i) An institution of higher education (as defined at 20 U.S.C. 1001(a));
              (ii) A State or local government or the government of a Federally recognized Indian tribe; or
              (iii) A surety performing under a takeover agreement entered into with a Federal agency pursuant to a performance bond;
              (3) Use E-Verify to verify employment eligibility of all employees assigned to the contract; and
              (4) Include these requirements, as required by the clause at 52.222-54, in subcontracts for—
              (i) Commercial or noncommercial services, except for commercial services that are part of the purchase of a COTS item (or an item that would be a COTS item, but for minor modifications), performed by the COTS provider, and are normally provided for that COTS item; and
              (ii) Construction.
              (c) Contractors may elect to verify employment eligibility of all existing employees working in the United States who were hired after November 6, 1986 (after November 27, 2009, in the Commonwealth of the Northern Mariana Islands), instead of just those employees assigned to the contract. The contractor is not required to verify employment eligibility of—
              (1) Employees who hold an active security clearance of confidential, secret, or top secret; or
              (2) Employees for whom background investigations have been completed and credentials issued pursuant to Homeland Security Presidential Directive (HSPD)-12.
              (d) In exceptional cases, the head of the contracting activity may waive the E-Verify requirement for a contract or subcontract or a class of contracts or subcontracts, either temporarily or for the period of performance. This waiver authority may not be delegated.
              (e) DHS and the Social Security Administration (SSA) may terminate a contractor's MOU and deny access to the E-Verify system in accordance with the terms of the MOU. If DHS or SSA terminates a contractor's MOU, the terminating agency must refer the contractor to a suspension or debarment official for possible suspension or debarment action. During the period between termination of the MOU and a decision by the suspension or debarment official whether to suspend or debar, the contractor is excused from its obligations under paragraph (b) of the clause at 52.222-54. If the contractor is suspended or debarred as a result of the MOU termination, the contractor is not eligible to participate in E-Verify during the period of its suspension or debarment. If the suspension or debarment official determines not to suspend or debar the contractor, then the contractor must reenroll in E-Verify.
              [73 FR 67703, Nov. 14, 2008, as amended at 77 FR 44066, July 26, 2012]
            
            
              22.1803
              Contract clause.
              Insert the clause at 52.222-54, Employment Eligibility Verification, in all solicitations and contracts that exceed $150,000, except those that—
              (a) Are only for work that will be performed outside the United States;
              (b) Are for a period of performance of less than 120 days; or
              (c) Are only for—
              (1) Commercially available off-the-shelf items;
              (2) Items that would be COTS items, but for minor modifications (as defined at paragraph (3)(ii) of the definition of “commercial item” at 2.101);
              (3) Items that would be COTS items if they were not bulk cargo; or
              (4) Commercial services that are—
              (i) Part of the purchase of a COTS item (or an item that would be a COTS item, but for minor modifications);
              (ii) Performed by the COTS provider; and
              (iii) Are normally provided for that COTS item.
              [73 FR 67703, Nov. 14, 2008, as amended at 85 FR 40067, July 2, 2020]
            
          
          
            Subpart 22.19—Establishing a Minimum Wage for Contractors
            
              Source:
              79 FR 74550, Dec. 15, 2014, unless otherwise noted.
            
            
              22.1900
              Scope of subpart.

              This subpart prescribes policies and procedures to implement Executive Order (E.O.) 13658, Establishing a Minimum Wage for Contractors, dated February 12, 2014, and Department of Labor (DOL) implementing regulations at 29 CFR part 10.
            
            
              22.1901
              Definition.
              
                Worker, as used in this subpart, (in accordance with 29 CFR 10.2)—
              (1) Means any person engaged in performing work on, or in connection with, a contract covered by Executive Order 13658, and
              (i) Whose wages under such contract are governed by the Fair Labor Standards Act (29 U.S.C. chapter 8), the Service Contract Labor Standards statute (41 U.S.C. chapter 67), or the Wage Rate Requirements (Construction) statute (40 U.S.C. chapter 31, subchapter IV),
              (ii) Other than individuals employed in a bona fide executive, administrative, or professional capacity, as those terms are defined in 29 CFR part 541,
              (iii) Regardless of the contractual relationship alleged to exist between the individual and the employer.
              (2) Includes workers performing on, or in connection with, the contract whose wages are calculated pursuant to special certificates issued under 29 U.S.C. 214(c).
              (3) Also includes any person working on, or in connection with, the contract and individually registered in a bona fide apprenticeship or training program registered with the Department of Labor's Employment and Training Administration, Office of Apprenticeship, or with a State Apprenticeship Agency recognized by the Office of Apprenticeship.
            
            
              22.1902
              Policy.
              (a) Pursuant to Executive Order 13658, the minimum hourly wage rate required to be paid to workers performing on, or in connection with, contracts and subcontracts subject to this subpart is at least $10.10 per hour beginning January 1, 2015, and beginning January 1, 2016, and annually thereafter, an amount determined by the Secretary of Labor. The Administrator of the Wage and Hour Division (the Administrator) will notify the public of the new E.O. minimum wage rate at least 90 days before it is to take effect. (See 22.1904.)
              (b) Relationship with other wage rates. (1) Nothing in this subpart shall excuse noncompliance with any applicable Federal or State prevailing wage law or any applicable law or municipal ordinance establishing a minimum wage higher than the E.O. minimum wage. However, wage increases under such other laws or municipal ordinances are not subject to price adjustment under this subpart.
              (2) The E.O. minimum wage rate applies whenever it is higher than any applicable collective bargaining agreement(s) wage rate.
              (c) Application to tipped workers. Policies and procedures in DOL regulations at 29 CFR 10.24(b) and 10.28 address the relationship between the E.O. minimum wage and wages of workers engaged in an occupation in which they customarily and regularly receive more than $30 a month in tips.
            
            
              22.1903
              Applicability.
              (a) This subpart applies to contracts covered by the Service Contract Labor Standards statute (41 U.S.C. chapter 67, formerly known as the Service Contract Act, subpart 22.10), or the Wage Rate Requirements (Construction) statute (40 U.S.C. chapter 31, Subchapter IV, formerly known as the Davis Bacon Act, subpart 22.4), that require performance in whole or in part within the United States (the 50 states and the District of Columbia). When performance is in part within and in part outside the United States, this subpart applies to the part of the contract that is performed within the United States.
              (b)(1) This subpart applies to workers as defined at 22.1901. As provided in that definition—
              (i) Workers are covered regardless of the contractual relationship alleged to exist between the contractor or subcontractor and the worker;
              (ii) Workers with disabilities whose wages are calculated pursuant to special certificates issued under 29 U.S.C. 214(c) are covered; and

              (iii) Workers who are registered in a bona fide apprenticeship program or training program registered with the Department of Labor's Employment and Training Administration, Office of Apprenticeship, or with a State Apprenticeship Agency recognized by the Office of Apprenticeship, are covered.
              (2) This subpart does not apply to—

              (i) Fair Labor Standards Act (FLSA)-covered individuals performing in connection with contracts covered by the E.O., i.e., those individuals who perform duties necessary to the performance of the contract, but who are not directly engaged in performing the specific work called for by the contract, and who spend less than 20 percent of their hours worked in a particular workweek performing in connection with such contracts;
              (ii) Individuals exempted from the minimum wage requirements of the FLSA under 29 U.S.C. 213(a) and 214(a) and (b), unless otherwise covered by the Service Contract Labor Standards statute or the Wage Rate Requirements (Construction) statute. These individuals include but are not limited to—
              (A) Learners, apprentices, or messengers whose wages are calculated pursuant to special certificates issued under 29 U.S.C. 214(a);
              (B) Students whose wages are calculated pursuant to special certificates issued under 29 U.S.C. 214(b); and
              (C) Those employed in a bona fide executive, administrative, or professional capacity (29 U.S.C. 213(a)(1) and 29 CFR part 541).

              (c) Agency Labor Advisors, as defined at 22.001, are listed at http://wdol.gov, and are available to provide guidance and assistance with the application of this subpart.
            
            
              22.1904
              Annual Executive Order Minimum Wage Rate.
              (a) For the E.O. minimum wage rate that becomes effective on January 1, 2016, and annually thereafter, the Administrator will—

              (1) Notify the public of the new E.O. minimum wage rate at least 90 days before it becomes effective by publishing a notice in the Federal Register;

              (2) Publish and maintain on Wage Determinations OnLine (WDOL), http://www.wdol.gov, or any successor site, the E.O. minimum wage rate; and
              (3) Include a general notice on wage determinations which are issued under the Service Contract Labor Standards statute or the Wage Rate Requirements (Construction) statute. The notice will provide information on the E.O. minimum wage and how to obtain annual updates.
              (b)(1) The contractor may request a price adjustment only after the effective date of a new annual E.O. minimum wage determination published pursuant to paragraph (a). Prices will be adjusted only for increased labor costs (including subcontractor labor costs) as a result of the annual E.O. minimum wage, and for associated labor costs (including those for subcontractors). Associated labor costs shall include increases or decreases that result from changes in social security and unemployment taxes and workers' compensation insurance, but will not otherwise include any amount for general and administrative costs, overhead, or profit.
              (2) The wage rate price adjustment under this clause is the lowest amount calculated by subtracting from the new E.O. wage rate the following: The current E.O. minimum wage rate; the current service or construction wage determination rate under the contract (if the wage rate is applicable to that worker); or the actual wage currently paid the worker. If the amount is zero or below, there will be no increase paid for this worker.
              
                
                  (i) Example 1—New E.O. wage rate is $11.10
                
                
                  Previous E.O. wage rate is $10.70The current service or construction wage determination rate applicable to this worker under the contract is $10.75
                  
                  Analysis: The calculation is $11.10 − $10.80 = $.30. The price adjustment for this worker is $.30.
                
                
                  The actual wage currently paid to the worker is $10.80.
                
                
                  
                  (ii) Example 2—New E.O. wage rate is $10.50
                
                
                  Previous E.O. wage rate is $10.10The current service or construction wage determination rate applicable to this worker under the contract is $10.75
                  
                  Analysis: The calculation is $10.50−$10.80 = −$.30. There is no price adjustment for this worker.
                
                
                  The actual wage currently paid to the worker is $10.80.
                
              
              (3) The contracting officer shall not adjust the contract price for any costs other than those identified in paragraph (b)(1) of this section, and shall not provide duplicate price adjustments with any price adjustment under clauses implementing the Service Contract Labor Standards statute or the Wage Rate Requirements (Construction) statute.
              [79 FR 74550, Dec. 15, 2014, as amended at 80 FR 75917, Dec. 4, 2015; 81 FR 11992, Mar. 7, 2016]
            
            
              22.1905
              Enforcement of Executive Order Minimum Wage Requirements.
              (a) Authority. (1) Section 5 of the E.O. grants the authority for investigating potential violations of, and obtaining compliance with, the E.O. to the Secretary of Labor. The Secretary of Labor, in promulgating the implementing regulations required by Section 4 of the E.O., has assigned this authority to the Administrator. Contracting agencies do not have authority to conduct compliance investigations under 29 CFR part 10 as implemented in this subpart. This does not limit the contracting officer's authority to otherwise enforce the terms and conditions of the contract.
              (2) Contracting officers shall withhold payment at the direction of the Administrator.
              (3) The contracting officer shall withhold payment, without a request from the Administrator, if the contractor fails to comply with the requirements in paragraph (e)(2) of 52.222-55, Minimum Wages Under Executive Order 13658 to furnish payroll records, until such time as the noncompliance is corrected.
              (b) Complaints. (1) Complaints may be filed with the contracting officer or the Administrator by any person, entity, or organization that believes a violation of this subpart has occurred.
              (2) The identity of any individual who makes a written or oral statement as a complaint or in the course of an investigation, as well as portions of the statement which would reveal the individual's identity, shall not be disclosed in any manner to anyone other than Federal officials without the prior consent of the individual, unless otherwise authorized by law.
              (3) Upon receipt of a complaint, or if notified that the Administrator has received a complaint, the contracting officer shall report the following information, within 14 days, if available without conducting an investigation, to the Department of Labor, Wage and Hour Division, Office of Government Contracts, 200 Constitution Avenue NW., Room S3006, Washington, DC 20210.
              (i) The complaint or description of the alleged violation;
              (ii) Available statements by the worker, contractor, or any other person regarding the alleged violation;
              (iii) Evidence that clause 52.222-55, Minimum Wages Under Executive Order 13658, was included in the contract;
              (iv) Information concerning known settlement negotiations between the parties, if applicable; and
              (v) Any other relevant facts known to the contracting officer or other information requested by the Wage and Hour Division.
              (c) Investigations. Complaints will be investigated by the Administrator, if warranted, in accordance with the procedures in 29 CFR part 10.43.
              (d) Remedies and sanctions—(1) Unpaid wages. When the Administrator's investigation reveals that a contractor has failed to pay the applicable E.O. minimum wage, the Administrator will notify the contractor and the contracting agency of the unpaid wage violation, and request that the contractor remedy the violation. If the contractor does not remedy the violation, the Administrator may direct withholding of payments due on the contract or any other contract between the contractor and the Federal Government. Upon final decision and direction of the Administrator, the contracting agency shall transfer the withheld funds to the Department of Labor for disbursement in accordance with the procedures at 22.406-9(c).
              (2) Antiretaliation. When a contractor has been found to have violated paragraph (i) of clause 52.222-55, Minimum Wages Under Executive Order 13658, the Administrator may provide for relief to the worker in accordance with 29 CFR 10.44.
              (3) Debarment. (i) The Department of Labor may initiate debarment proceedings under 29 CFR 10.52 whenever a contractor is found to have disregarded its obligations under 29 CFR part 10.
              (ii) Contracting officers shall consider notifying the agency suspending and debarring official in accordance with agency procedures when a contractor commits significant violations of contract terms and conditions related to this subpart.
              (4) Retroactive inclusion of contract clause. If a contracting agency fails to include the contract clause in a contract to which the E.O. applies, the contracting agency, on its own initiative or within 15 calendar days of notification by an authorized representative of the Department of Labor, shall incorporate the contract clause in the contract retroactive to commencement of performance under the contract through the exercise of any and all authority that may be needed (including, where necessary, its authority to negotiate or amend, its authority to pay any necessary additional costs, and its authority under any contract provision authorizing changes, cancellation and termination).
              [79 FR 74550, Dec. 15, 2014, as amended at 80 FR 75917, Dec. 4, 2015]
            
            
              22.1906
              Contract clause.
              Insert the clause at 52.222-55, Minimum Wages Under Executive Order 13658, in solicitations and contracts that include the clause at 52.222-6, Construction Wage Rate Requirements, or 52.222-41, Service Contract Labor Standards, where work is to be performed, in whole or in part, in the United States (the 50 States and the District of Columbia).
            
          
          
            Subpart 22.20 [Reserved]
          
          
            Subpart 22.21—Establishing Paid Sick Leave for Federal Contractors
            
              Source:
              81 FR 91631, Dec. 16, 2016, unless otherwise noted.
            
            
              22.2100
              Scope of subpart.
              This subpart prescribes policies and procedures to implement E.O. 13706, Establishing Paid Sick Leave for Federal Contractors, dated September 7, 2015, and Department of Labor implementing regulations at 29 CFR part 13.
            
            
              22.2101
              Definitions.
              As used in this subpart (in accordance with 29 CFR 13.2)—
              
                Accrual year means the 12-month period during which a contractor may limit an employee's accrual of paid sick leave to no less than 56 hours (see 29 CFR 13.5(b)(1)).
              
                Certification issued by a health care provider has the meaning given in 29 CFR 13.2.
              
                Employee—
              (1)(i) Means any person engaged in performing work on or in connection with a contract covered by E.O. 13706; and
              (A) Whose wages under such contract are governed by the Service Contract Labor Standards statute (41 U.S.C. chapter 67), the Wage Rate Requirements (Construction) statute (40 U.S.C. chapter 31, subchapter IV), or the Fair Labor Standards Act (29 U.S.C. chapter 8);
              (B) Including employees who qualify for an exemption from the Fair Labor Standards Act's minimum wage and overtime provisions; and
              (C) Regardless of the contractual relationship alleged to exist between the individual and the employer; and

              (ii) Includes any person performing work on or in connection with the contract and individually registered in a bona fide apprenticeship or training program registered with the Department of Labor's Employment and Training Administration, Office of Apprenticeship, or with a State Apprenticeship Agency recognized by the Office of Apprenticeship.
              (2)(i) An employee performs on a contract if the employee directly performs the specific services called for by the contract; and
              (ii) An employee performs in connection with a contract if the employee's work activities are necessary to the performance of a contract but are not the specific services called for by the contract.
              
                Health care provider has the meaning given in 29 CFR 13.2.
              
                Multiemployer plan means a plan to which more than one employer is required to contribute and which is maintained pursuant to one or more collective bargaining agreements between one or more employee organizations and more than one employer.
              
                Paid sick leave means compensated absence from employment that is required by E.O. 13706 and 29 CFR part 13.
            
            
              22.2102
              Policy.
              (a) The Government shall require contractors to allow employees performing work on or in connection with a contract covered by E.O. 13706 to accrue and use paid sick leave in accordance with the E.O. and 29 CFR part 13.
              (b) Interaction with other laws. Nothing in E.O. 13706 or 29 CFR part 13 shall excuse noncompliance with or supersede any applicable Federal or State law, any applicable law or municipal ordinance, or a collective bargaining agreement requiring greater paid sick leave or leave rights than those established under E.O. 13706 and 29 CFR part 13. For additional details regarding interaction with the Service Contract Labor Standards statute, the Wage Rate Requirements (Construction) statute, the Family and Medical Leave Act, and State and local paid sick time laws, see 29 CFR 13.5(f)(2) through (4).
              (c) Interaction with paid time off policies. In accordance with 29 CFR 13.5(f)(5)(i), the paid sick leave requirements of E.O. 13706 and 29 CFR part 13 may be satisfied by a contractor's voluntary paid time off policy, whether provided pursuant to a collective bargaining agreement or otherwise, where the voluntary paid time off policy meets or exceeds the requirements. For additional details regarding paid time off policies, see 29 CFR 13.5(f)(5)(ii) and (iii).
              (d) Unless otherwise provided in this subpart, compliance is the responsibility of the contractor, and enforcement is the responsibility of the Department of Labor.
            
            
              22.2103
              Applicability.
              This subpart applies to—
              (a) Contracts that—
              (1) Are covered by the Service Contract Labor Standards statute (41 U.S.C. chapter 67, formerly known as the Service Contract Act, subpart 22.10), or the Wage Rate Requirements (Construction) statute (40 U.S.C. chapter 31, Subchapter IV, formerly known as the Davis-Bacon Act, subpart 22.4); and
              (2) Require performance in whole or in part within the United States. When performance is in part within and in part outside the United States, this subpart applies to the part of the contract that is performed within the United States; and
              (b) Employees performing on or in connection with such contracts whose wages are governed by the Service Contract Labor Standards statute, the Wage Rate Requirements (Construction) statute, or the Fair Labor Standards Act, including employees who qualify for an exemption from the Fair Labor Standards Act's minimum wage and overtime provisions.
            
            
              22.2104
              Exclusions.
              The following are excluded from coverage under this subpart:

              (a) Employees performing in connection with contracts covered by the E.O. for less than 20 percent of their work hours in a given workweek. This exclusion is inapplicable to employees performing on contracts covered by the E.O., i.e., those employees directly engaged in performing the specific work called for by the contract, at any point during the workweek (see 29 CFR 13.4(e)).

              (b) Until the earlier of the date the agreement terminates or January 1, 2020, employees whose covered work is governed by a collective bargaining agreement ratified before September 30, 2016, that—
              (1) Already provides 56 hours (or 7 days, if the agreement refers to days rather than hours) of paid sick time (or paid time off that may be used for reasons related to sickness or health care) each year; or
              (2) Provides less than 56 hours (or 7 days, if the agreement refers to days rather than hours) of paid sick time (or paid time off that may be used for reasons related to sickness or health care) each year, provided that each year the contractor provides covered employees with the difference between 56 hours (or 7 days) and the amount provided under the existing agreement in accordance with 29 CFR 13.4(f).
              (c) The Government's unilateral exercise of a pre-negotiated option to renew an existing contract that does not contain the clause at 52.222-62 will not automatically trigger the application of that clause. (See definition of “new contract” at 29 CFR 13.2).
            
            
              22.2105
              Paid sick leave for Federal contractors and subcontractors.
              In accordance with 29 CFR 13.5, and by operation of the clause at 52.222-62, Paid Sick Leave Under Executive Order 13706, the following contractor requirements apply:
              (a) Accrual. (1) Contractors are required to permit an employee to accrue not less than 1 hour of paid sick leave for every 30 hours worked on or in connection with a contract covered by the E.O. (see 29 CFR 13.5(a)(1)).
              (2) Contractors are required to inform each employee, in writing, of the amount of paid sick leave the employee has accrued but not used no less than once each pay period or each month, whichever interval is shorter, as well as upon a separation from employment and upon reinstatement of paid sick leave, pursuant to 29 CFR 13.5(b)(4) (see 29 CFR 13.5(a)(2)).
              (3) Contractors may choose to provide employees with at least 56 hours of paid sick leave at the beginning of each accrual year rather than allowing the employee to accrue such leave based on hours worked over time (see 29 CFR 13.5(a)(3)).
              (b) Maximum accrual, carryover, reinstatement, and payment for unused leave. (1) Contractors may limit the amount of paid sick leave employees are permitted to accrue to not less than 56 hours in each accrual year (see 29 CFR 13.5(b)(1)).
              (2) Paid sick leave shall carry over from one accrual year to the next. Paid sick leave carried over from the previous accrual year shall not count toward any limit the contractor sets on annual accrual (see 29 CFR 13.5(b)(2)).
              (3) Contractors may limit the amount of paid sick leave an employee is permitted to have available for use at any point to not less than 56 hours (see 29 CFR 13.5(b)(3)).
              (4) Contractors are required to reinstate paid sick leave for employees only when rehired by the same contractor within 12 months after a job separation (see 29 CFR 13.5(b)(4)).
              (5) Nothing in E.O. 13706 or 29 CFR part 13 requires contractors to make a financial payment to an employee for accrued paid sick leave that has not been used upon a separation from employment. If a contractor nevertheless makes such a payment in an amount equal to or greater than the value of the pay and benefits the employee would have received pursuant to 29 CFR 13.5(c)(3) had the employee used the paid sick leave, the contractor is relieved of the obligation to reinstate an employee's accrued paid sick leave upon rehiring the employee within 12 months of the separation pursuant to 29 CFR 13.5(b)(4) (see 29 CFR 13.5(b)(5)).
              (c) Use. Contractors are required to permit an employee to use paid sick leave in accordance with 29 CFR 13.5(c).
              (d) Request for paid sick leave. Contractors are required to permit an employee to use any or all of the employee's available paid sick leave upon the oral or written request of an employee that includes information sufficient to inform the contractor that the employee is seeking to be absent from work for a purpose described in 29 CFR 13.5(c) and, to the extent reasonably feasible, the anticipated duration of the leave (see 29 CFR 13.5(d)).
              (e) Certification or documentation for leave of 3 or more consecutive full workdays. Contractors may require certification issued by a health care provider to verify the need for paid sick leave used for a purpose described in 29 CFR 13.5(c)(1)(i), (ii), or (iii), or documentation from an appropriate individual or organization to verify the need for paid sick leave used for a purpose described in 29 CFR 13.5(c)(1)(iv), only if the employee is absent for 3 or more consecutive full workdays (see 29 CFR 13.5(e)).
            
            
              22.2106
              Prohibited acts.
              In accordance with 29 CFR 13.6, and by operation of the clause at 52.222-62, Paid Sick Leave Under Executive Order 13706, a contractor may not—
              (a) Interfere with an employee's accrual or use of paid sick leave as required by E.O. 13706 or 29 CFR part 13 (see 29 CFR 13.6(a));
              (b) Discharge or in any other manner discriminate against any employee for—
              (1) Using, or attempting to use, paid sick leave as provided for under E.O. 13706 and 29 CFR part 13;
              (2) Filing any complaint, initiating any proceeding, or otherwise asserting any right or claim under E.O. 13706 or 29 CFR part 13;
              (3) Cooperating in any investigation or testifying in any proceeding under E.O. 13706 or 29 CFR part 13; or
              (4) Informing any other person about his or her rights under E.O. 13706 or 29 CFR part 13 (see 29 CFR 13.6(b)); or
              (c) Fail to make and maintain or to make available to authorized representatives of the Wage and Hour Division records for inspection, copying, and transcription as required by 29 CFR 13.25, or otherwise fail to comply with the requirements of 29 CFR 13.25 (see 29 CFR 13.6(c)).
            
            
              22.2107
              Waiver of rights.
              Employees cannot waive, nor may contractors induce employees to waive, their rights under E.O. 13706 or 29 CFR part 13 (see 29 CFR 13.7).
            
            
              22.2108
              Multiemployer plans or other funds, plans, or programs.
              Contractors may fulfill their obligations under E.O. 13706 and 29 CFR part 13 jointly with other contractors through a multiemployer plan, or may fulfill their obligations through an individual fund, plan, or program (see 29 CFR 13.8).
            
            
              22.2109
              Enforcement of Executive Order 13706 paid sick leave requirements.
              (a) Authority. Section 4 of the E.O. grants to the Secretary of Labor the authority for investigating potential violations of, and obtaining compliance with, the E.O. The Secretary of Labor, in promulgating the implementing regulations required by section 3 of the E.O., has assigned this authority to the Administrator of the Wage and Hour Division. Contracting agencies do not have authority to conduct compliance investigations under 29 CFR part 13 as implemented in this subpart. This does not limit the contracting officer's authority to otherwise enforce the terms and conditions of the contract.
              (b) Complaints. (1) Complaints are filed with the Administrator of the Wage and Hour Division and may be brought by any person (including the employee), entity, or organization that believes a violation of this subpart has occurred.
              (2) The identity of any individual who makes a written or oral statement as a complaint or in the course of an investigation, as well as portions of the statement which would reveal the individual's identity, shall not be disclosed in any manner to anyone other than Federal officials without the prior consent of the individual, unless otherwise authorized by law.
              (3) If the contracting agency receives a complaint or is notified that the Administrator of the Wage and Hour Division has received a complaint, the contracting officer shall report, within 14 days, to the Department of Labor, Wage and Hour Division, Office of Government Contracts, 200 Constitution Avenue NW., Room S3006, Washington, DC 20210, all of the following information that is available without conducting an investigation:
              (i) The complaint or description of the alleged violation.
              (ii) Available statements by the employee, contractor, or any other person regarding the alleged violation.

              (iii) Evidence that clause 52.222-62, Paid Sick Leave Under Executive Order 13706, was included in the contract.
              
              (iv) Information concerning known settlement negotiations between the parties, if applicable.
              (v) Any other relevant facts known to the contracting officer or other information requested by the Wage and Hour Division.
              (c) Investigations. Complaints will be investigated by the Administrator of the Wage and Hour Division, if warranted, in accordance with the procedures in 29 CFR 13.43.
              (d) Remedies and sanctions—(1) Withholding or suspending payment. The contracting officer shall, upon his or her own action or upon written request of the Administrator of the Wage and Hour Division—
              (i)(A) Withhold or cause to be withheld from the contractor under the contract covered by the E.O. or any other Federal contract with the same contractor, so much of the accrued payments or advances as may be considered necessary to pay employees the full amount owed to compensate for any violation of E.O. 13706 or 29 CFR part 13; and
              (B) In the event of any such violation, the contracting agency may, after authorization or by direction of the Administrator of the Wage and Hour Division and written notification to the contractor, take action to cause suspension of any further payment, advance, or guarantee of funds until such violations have ceased; or
              (ii) Take action to cause suspension of any further payment, advance, or guarantee of funds to a contractor that has failed to make available for inspection, copying, and transcription any of the records identified in 29 CFR 13.25.
              (2) Civil actions to recover greater underpayments than those withheld. (i) If the payments withheld under 29 CFR 13.11(c) are insufficient to reimburse all monetary relief due, or if there are no payments to withhold, the Department of Labor, following a final order of the Secretary of Labor, may bring an action against the contractor in any court of competent jurisdiction to recover the remaining amount.
              (ii) The Department of Labor shall, to the extent possible, pay any sums it recovers in this manner directly to the employees who suffered the violation(s) of 29 CFR 13.6(a) or (b).
              (iii) Any sum not paid to an employee because of inability to do so within 3 years shall be transferred into the Treasury of the United States as miscellaneous receipts.
              (3) Termination. Contracting officers may consider the failure of a contractor to comply with the requirements of E.O. 13706 or 29 CFR part 13 as grounds for termination for default or cause.
              (4) Debarment. (i) The Department of Labor may initiate debarment proceedings under 29 CFR 13.44(d) and 29 CFR 13.52 whenever a contractor is found to have disregarded its obligations under E.O. 13706 or 29 CFR part 13.
              (ii) Contracting officers shall consider notifying the agency suspending and debarring official in accordance with agency procedures when a contractor commits significant violations of contract terms and conditions related to this subpart (see subpart 9.4).
              (5) Remedies for interference. (i) When the Administrator of the Wage and Hour Division determines that a contractor has interfered with an employee's accrual or use of paid sick leave in violation of 29 CFR 13.6(a), the Administrator of the Wage and Hour Division will notify the contractor and the relevant contracting agency of the interference and request that the contractor remedy the violation.
              (ii) If the contractor does not remedy the violation, the Administrator of the Wage and Hour Division shall direct the contractor to provide any appropriate relief to the affected employee(s) in the investigative findings letter issued pursuant to 29 CFR 13.51. Such relief may include—
              (A) Any pay and/or benefits denied or lost by reason of the violation;
              (B) Other actual monetary losses sustained as a direct result of the violation; or
              (C) Appropriate equitable or other relief.

              (iii) Payment of liquidated damages in an amount equaling any monetary relief may also be directed unless such amount is reduced by the Administrator of the Wage and Hour Division because the violation was in good faith and the contractor had reasonable grounds for believing it had not violated the E.O. or 29 CFR part 13.
              (iv) The Administrator of the Wage and Hour Division may additionally direct that payments due on the contract or any other contract between the contractor and the Federal Government be withheld as may be necessary to provide any appropriate monetary relief. Upon the final order of the Secretary of Labor that monetary relief is due, the Administrator of the Wage and Hour Division may direct the relevant contracting agency to transfer the withheld funds to the Department of Labor for disbursement.
              (6) Remedies for discrimination. (i) When the Administrator of the Wage and Hour Division determines that a contractor has discriminated against an employee in violation of 29 CFR 13.6(b), the Administrator of the Wage and Hour Division will notify the contractor and the relevant contracting agency of the discrimination and request that the contractor remedy the violation.
              (ii) If the contractor does not remedy the violation, the Administrator of the Wage and Hour Division shall direct the contractor to provide appropriate relief to the affected employee(s) in the investigative findings letter issued pursuant to 29 CFR 13.51. Such relief may include, but is not limited to—
              (A) Employment;
              (B) Reinstatement;
              (C) Promotion; and
              (D) Restoration of leave, or lost pay and/or benefits.
              (iii) Payment of liquidated damages in an amount equaling any monetary relief may also be directed unless such amount is reduced by the Administrator of the Wage and Hour Division because the violation was in good faith and the contractor had reasonable grounds for believing the contractor had not violated the E.O. or 29 CFR part 13.
              (iv) The Administrator of the Wage and Hour Division may additionally direct that payments due on the contract or any other contract between the contractor and the Federal Government be withheld as may be necessary to provide any appropriate monetary relief. Upon the final order of the Secretary of Labor that monetary relief is due, the Administrator of the Wage and Hour Division may direct the relevant contracting agency to transfer the withheld funds to the Department of Labor for disbursement.
              (7) Recordkeeping. When a contractor fails to make, maintain, or protect records; or produce records when requested by authorized representatives of the Administrator of the Wage and Hour Division, or otherwise comply with the requirements of 29 CFR 13.25 in violation of 29 CFR 13.6(c), the Administrator of the Wage and Hour Division will request that the contractor remedy the violation. If the contractor fails to produce required records upon request, the contracting officer shall, upon his or her own action or upon direction of an authorized representative of the Department of Labor, take such action as may be necessary to cause suspension of any further payment, advance, or guarantee of funds on the contract until such time as the violations are discontinued.
              (e) Inclusion of contract clause. If a contracting agency fails to include the clause at FAR 52.222-62 in a contract to which the E.O. applies, the contracting officer, on his or her own initiative or within 15 days of notification by an authorized representative of the Department of Labor, shall incorporate the contract clause in the contract retroactive to commencement of performance under the contract through the exercise of any and all authority that may be needed (including, where necessary, its authority to negotiate or amend, its authority to pay any necessary additional costs, and its authority under any contract provision authorizing changes, cancellation, and termination).
            
            
              22.2110
              Contract clause.
              Insert the clause at 52.222-62, Paid Sick Leave Under Executive Order 13706, in solicitations and contracts that include the clause at 52.222-6, Construction Wage Rate Requirements, or 52.222-41, Service Contract Labor Standards, where work is to be performed, in whole or in part, in the United States (the 50 States and the District of Columbia).
            
          
        
        
          
          Pt. 23
          PART 23—ENVIRONMENT, ENERGY AND WATER EFFICIENCY, RENEWABLE ENERGY TECHNOLOGIES, OCCUPATIONAL SAFETY, AND DRUG-FREE WORKPLACE
          
            Sec.
            23.000
            Scope.
            23.001
            Definitions.
            23.002
            Policy.
            
              Subpart 23.1—Sustainable Acquisition Policy
              23.101
              Definition.
              23.102
              Authorities.
              23.103
              Sustainable acquisitions.
              23.104
              Exceptions.
              23.105
              Exemption authority.
            
            
              Subpart 23.2—Energy and Water Efficiency and Renewable Energy
              23.200
              Scope.
              23.201
              Authorities.
              23.202
              Policy.
              23.203
              Energy-efficient products.
              23.204
              Procurement exemptions.
              23.205
              Energy-savings performance contracts.
              23.206
              Contract clause.
            
            
              Subpart 23.3—Hazardous Material Identification and Material Safety Data
              23.300
              Scope of subpart.
              23.301
              Definition.
              23.302
              Policy.
              23.303
              Contract clause.
            
            
              Subpart 23.4—Use of Recovered Materials and Biobased Products
              23.400
              Scope of subpart.
              23.401
              Definitions.
              23.402
              Authorities.
              23.403
              Policy.
              23.404
              Agency affirmative procurement programs.
              23.405
              Procedures.
              23.406
              Solicitation provisions and contract clauses.
            
            
              Subpart 23.5—Drug-Free Workplace
              23.500
              Scope of subpart.
              23.501
              Applicability.
              23.502
              Authority.
              23.503
              Definitions.
              23.504
              Policy.
              23.505
              Contract clause.
              23.506
              Suspension of payments, termination of contract, and debarment and suspension actions.
            
            
              Subpart 23.6—Notice of Radioactive Material
              23.601
              Requirements.
              23.602
              Contract clause.
            
            
              Subpart 23.7—Contracting for Environmentally Preferable Products and Services
              23.700
              Scope.
              23.701
              Definitions.
              23.702
              Authorities.
              23.703
              Policy.
              23.704
              Electronic product environmental assessment tool.
              23.705
              Contract clauses.
            
            
              Subpart 23.8—Ozone-Depleting Substances and Greenhouse Gases
              23.800
              Scope of subpart.
              23.801
              Authorities.
              23.802
              Policy.
              23.803
              Procedures.
              23.804
              Contract provision and clauses.
            
            
              Subpart 23.9—Contractor Compliance With Environmental Management Systems
              23.900
              Scope.
              23.901
              Authority.
              23.902
              Policy.
              23.903
              Contract clause.
            
            
              Subpart 23.10—Federal Compliance With Right-To-Know Laws and Pollution Prevention Requirements
              23.1000
              Scope.
              23.1001
              Authorities.
              23.1002
              Applicability.
              23.1003
              Definitions.
              23.1004
              Requirements.
              23.1005
              Contract clause.
            
            
              Subpart 23.11—Encouraging Contractor Policies to Ban Text Messaging While Driving
              23.1101
              Purpose.
              23.1102
              Applicability.
              23.1103
              Definitions.
              23.1104
              Policy.
              23.1105
              Contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42275, Sept. 19, 1983, unless otherwise noted.
          
          
            23.000
            Scope.

            This part prescribes acquisition policies and procedures supporting the Government's program for ensuring a drug-free workplace, for protecting and improving the quality of the environment, and to foster markets for sustainable technologies, materials, products, and services, and for encouraging the safe operation of vehicles.
            [76 FR 31398, May 31, 2011, as amended at 79 FR 35861, June 24, 2014; 80 FR 53438, Sept. 3, 2015; 81 FR 30435, May 16, 2016; 81 FR 83096, Nov. 18, 2016]
          
          
            23.001
            Definitions.
            As used in this part—
            
              Environmental means environmental aspects of internal agency operations and activities, including those aspects related to energy and transportation functions.
            
              Greenhouse gases means carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perflourocarbons, nitrogen triflouride, and sulfur hexafluoride.
            
              Toxic chemical means a chemical or chemical category listed in 40 CFR 372.65.
            
              United States, except as used in subpart 23.10, means—
            (1) The fifty States;
            (2) The District of Columbia;
            (3) The commonwealths of Puerto Rico and the Northern Mariana Islands;
            (4) The territories of Guam, American Samoa, and the United States Virgin Islands; and
            (5) Associated territorial waters and airspace.
            [76 FR 31399, May 31, 2011, as amended at 81 FR 83096, Nov. 18, 2016]
          
          
            23.002
            Policy.
            Executive Order 13423 sections 3(e) and (f) require that contracts for contractor operation of a Government-owned or -leased facility and contracts for support services at a Government-owned or -operated facility include provisions that obligate the contractor to comply with the requirements of the order to the same extent as the agency would be required to comply if the agency operated or supported the facility. Compliance includes developing programs to promote and implement cost-effective waste reduction.
            [76 FR 31399, May 31, 2011]
          
          
            Subpart 23.1—Sustainable Acquisition Policy
            
              Source:
              76 FR 31399, May 31, 2011, unless otherwise noted.
            
            
              23.101
              Definition.
              As used in this subpart—
              
                Contract action means any oral or written action that results in the purchase, rent, or lease of supplies or equipment, services, or construction using appropriated dollars, including purchases below the micro-purchase threshold. Contract action does not include grants, cooperative agreements, other transactions, real property leases, requisitions from Federal stock, training authorizations, or other non-FAR based transactions.
            
            
              23.102
              Authorities.
              (a) Executive Order 13423 of January 24, 2007, Strengthening Federal Environmental, Energy, and Transportation Management.
              (b) Executive Order 13514 of October 5, 2009, Federal Leadership in Environmental, Energy, and Economic Performance.
              (c) All of the authorities specified in subparts 23.2, 23.4, 23.7, 23.8, 23.9, and 23.10.
            
            
              23.103
              Sustainable acquisitions.
              (a) Federal agencies shall advance sustainable acquisition by ensuring that 95 percent of new contract actions for the supply of products and for the acquisition of services (including construction) require that the products are—
              (1) Energy-efficient (ENERGY STAR ® or Federal Energy Management Program (FEMP)-designated);
              (2) Water-efficient;
              (3) Biobased;
              (4) Environmentally preferable (e.g., EPEAT®-registered, or non-toxic or less toxic alternatives);
              (5) Non-ozone depleting; or
              (6) Made with recovered materials.
              (b) The required products in the contract actions for services include products that are—

              (1) Delivered to the Government during performance;
              
              (2) Acquired by the contractor for use in performing services at a Federally-controlled facility; or
              (3) Furnished by the contractor for use by the Government.
              (c) The required products in the contract actions must meet agency performance requirements.
              (d) For purposes of meeting the 95 percent sustainable acquisition requirement, the term “contract actions” includes new contracts (and task and delivery orders placed against them) and new task and delivery orders on existing contracts.
              [76 FR 31399, May 31, 2011, as amended at 79 FR 35861, June 24, 2014]
            
            
              23.104
              Exceptions.
              This subpart does not apply to the following acquisitions:
              (a) Contracts performed outside of the United States, unless the agency head determines that such application is in the interest of the United States.
              (b) Weapon systems.
            
            
              23.105
              Exemption authority.
              (a) The head of an agency may exempt—
              (1) Intelligence activities of the United States, and related personnel, resources, and facilities, to the extent the Director of National Intelligence or agency head determines it necessary to protect intelligence sources and methods from unauthorized disclosure;
              (2) Law enforcement activities of that agency and related personnel, resources, and facilities, to the extent the head of an agency determines it necessary to protect undercover operations from unauthorized disclosure;
              (3) Law enforcement, protective, emergency response, or military tactical vehicle fleets of that agency; and
              (4) Agency activities and facilities in the interest of national security.
              (b) If the head of the agency issues an exemption under paragraph (a) of this section, the agency must notify the Chair of the Council on Environmental Quality in writing within 30 days of the issuance of the exemption.
              (c) The agency head may submit through the Chair of the Council on Environmental Quality a request for exemption of an agency activity other than those activities listed in paragraph (a) of this section and related personnel, resources, and facilities.
            
          
          
            Subpart 23.2—Energy and Water Efficiency and Renewable Energy
            
              Source:
              66 FR 65352, Dec. 18, 2001, unless otherwise noted.
            
            
              23.200
              Scope.
              (a) This subpart prescribes policies and procedures for—
              (1) Acquiring energy- and water-efficient products and services, and products that use renewable energy technology; and
              (2) Using an energy-savings performance contract to obtain energy-efficient technologies at Government facilities without Government capital expense.
              (b) This subpart applies to acquisitions in the United States and its outlying areas. Agencies conducting acquisitions outside of these areas must use their best efforts to comply with this subpart.
              [66 FR 65352, Dec. 18, 2001, as amended at 68 FR 28082, May 22, 2003]
            
            
              23.201
              Authorities.

              (a) Energy Policy and Conservation Act (42 U.S.C. 6361(a)(1)) and Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901, et seq.).
              (b) National Energy Conservation Policy Act (42 U.S.C. 8253, 8259b, 8262g, and 8287).
              (c) Section 706 of Division D, Title VII of the Omnibus Appropriations Act, 2009 (Pub. L. 111-8).

              (d) Title VI of the Clean Air Act, as amended (42 U.S.C. 7671, et seq.).
              (e) Executive Order 11912 of April 13, 1976, Delegations of Authority under the Energy Policy and Conservation Act.
              (f) Executive Order 13221 of July 31, 2001, Energy-Efficient Standby Power Devices.

              (g) Executive Order 13423 of January 24, 2007, Strengthening Federal Environmental, Energy, and Transportation Management.
              
              (h) Executive Order 13514 of October 5, 2009, Federal Leadership in Environmental, Energy, and Economic Performance.
              [76 FR 31399, May 31, 2011]
            
            
              23.202
              Policy.
              (a) Introduction. The Government's policy is to acquire supplies and services that promote a clean energy economy that increases our Nation's energy security, safeguards the health of our environment, and reduces greenhouse gas emissions from direct and indirect Federal activities. To implement this policy, Federal acquisitions will foster markets for sustainable technologies, products, and services. This policy extends to all acquisitions, including those below the simplified acquisition threshold and those at or below the micro-purchase threshold (including those made with a Government purchase card).
              (b) Water-efficient. In accordance with Executive Order 13514, dated October 5, 2009, Federal Leadership in Environmental, Energy, and Economic Performance, it is the policy and objective of the Government to use and manage water through water-efficient means by—
              (1) Reducing potable water consumption intensity to include low-flow fixtures and efficient cooling towers;
              (2) Reducing agency, industry, landscaping, and agricultural water consumption; and

              (3) Storm water management in accordance with section 438 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17094) as implemented in https://www.epa.gov/nps/stormwater-management-federal-facilities-under-section-438-energy-independence-and-security-act.
              
              [76 FR 31400, May 31, 2011, as amended at 83 FR 42573, Aug. 22, 2018]
            
            
              23.203
              Energy-efficient products.
              (a) Unless exempt as provided at 23.204—
              (1) When acquiring energy-consuming products listed in the ENERGY STAR ® Program or Federal Energy Management Program (FEMP)—
              (i) Agencies shall purchase ENERGY STAR ® or FEMP-designated products; and
              (ii) For products that consume power in a standby mode and are listed on FEMP's Low Standby Power Devices product listing, agencies shall—
              (A) Purchase items which meet FEMP's standby power wattage recommendation or document the reason for not purchasing such items; or
              (B) If FEMP has listed a product without a corresponding wattage recommendation, purchase items which use no more than one watt in their standby power consuming mode. When it is impracticable to meet the one watt requirement, agencies shall purchase items with the lowest standby wattage practicable; and
              (2) When contracting for services or construction that will include the provision of energy-consuming products, agencies shall specify products that comply with the applicable requirements in paragraph (a)(1) of this section.
              (b) Information is available via the Internet about—
              (1) ENERGY STAR ® at http://www.energystar.gov/products; and
              (2) FEMP at http://energy.gov/eere/femp/energy-and-water-efficient-products.
              
              [72 FR 65872, Nov. 23, 2007, as amended at 83 FR 42573, Aug. 22, 2018]
            
            
              23.204
              Procurement exemptions.
              An agency is not required to procure an ENERGY STAR ® or FEMP-designated product if the head of the agency determines in writing that—
              (a) No ENERGY STAR ® or FEMP-designated product is reasonably available that meets the functional requirements of the agency; or
              (b) No ENERGY STAR ® or FEMP-designated product is cost effective over the life of the product taking energy cost savings into account.
              [72 FR 65872, Nov. 23, 2007]
            
            
              23.205
              Energy-savings performance contracts.

              (a) Agencies should make maximum use of the authority provided in the National Energy Conservation Policy Act (42 U.S.C. 8287) to use an energy-savings performance contract (ESPC), when life-cycle cost-effective, to reduce energy use and cost in the agency's facilities and operations.
              (b)(1) Under an ESPC, an agency can contract with an energy service company for a period not to exceed 25 years to improve energy efficiency in one or more agency facilities at no direct capital cost to the United States Treasury. The energy service company finances the capital costs of implementing energy conservation measures and receives, in return, a contractually determined share of the cost savings that result.
              (2) Except as provided in 10 CFR 436.34, ESPC's are subject to subpart 17.1.
              (c) To solicit and award an ESPC, the contracting officer—
              (1) Must use the procedures, selection method, and terms and conditions provided in 10 CFR part 436, subpart B; and
              (2) May use the “Qualified List” of energy service companies established by the Department of Energy and other agencies.
              (d) For more information see https://energy.gov/eere/femp/energy-savings-performance-contracts-federal-agencies.
              
              [66 FR 65352, Dec. 18, 2001. Redesignated at 72 FR 65872, Nov. 23, 2007; 76 FR 31400, May 31, 2011; 77 FR 204, Jan. 3, 2012; 83 FR 42573, Aug. 22, 2018]
            
            
              23.206
              Contract clause.
              Unless exempt pursuant to 23.204, insert the clause at 52.223-15, Energy Efficiency in Energy-Consuming Products, in solicitations and contracts when energy-consuming products listed in the ENERGY STAR ® Program or FEMP will be—
              (a) Delivered;
              (b) Acquired by the contractor for use in performing services at a Federally-controlled facility;
              (c) Furnished by the contractor for use by the Government; or
              (d) Specified in the design of a building or work, or incorporated during its construction, renovation, or maintenance.
              [72 FR 65872, Nov. 23, 2007]
            
          
          
            Subpart 23.3—Hazardous Material Identification and Material Safety Data
            
              23.300
              Scope of subpart.
              This subpart prescribes policies and procedures for acquiring deliverable items, other than ammunition and explosives, that require the furnishing of data involving hazardous materials. Agencies may prescribe special procedures for ammunition and explosives.
            
            
              23.301
              Definition.
              
                Hazardous material is defined in the latest version of Federal Standard No. 313 (Federal Standards are sold to the public and Federal agencies through: General Services Administration, Specifications Unit (3FBP-W), 7th & D Sts., SW., Washington, DC 20407.
              [56 FR 55374, Oct. 25, 1991]
            
            
              23.302
              Policy.
              (a) The Occupational Safety and Health Administration (OSHA) is responsible for issuing and administering regulations that require Government activities to apprise their employees of—
              (1) All hazards to which they may be exposed;
              (2) Relative symptoms and appropriate emergency treatment; and
              (3) Proper conditions and precautions for safe use and exposure.
              (b) To accomplish this objective, it is necessary to obtain certain information relative to the hazards which may be introduced into the workplace by the supplies being acquired. Accordingly, offerors and contractors are required to submit hazardous materials data whenever the supplies being acquired are identified as hazardous materials. The latest version of Federal Standard No. 313 (Material Safety Data Sheet, Preparation and Submission of) includes criteria for identification of hazardous materials.
              (c) Hazardous material data (Material Safety Data Sheets (MSDS's)) are required—

              (1) As specified in the latest version of Federal Standard No. 313 (including revisions adopted during the term of the contract);
              
              (2) For any other material designated by a Government technical representative as potentially hazardous and requiring safety controls.
              (d) MSDS's must be submitted—
              (1) By the apparent successful offeror prior to contract award if hazardous materials are expected to be used during contract performance.
              (2) For agencies other than the Department of Defense, again by the contractor with the supplies at the time of delivery.
              (e) The contracting officer shall provide a copy of all MSDS's received to the safety officer or other designated individual.
              [48 FR 42275, Sept. 19, 1983, as amended at 56 FR 55374, Oct. 25, 1991; 62 FR 236, Jan. 2, 1997]
            
            
              23.303
              Contract clause.
              (a) The contracting officer shall insert the clause at 52.223-3, Hazardous Material Identification and Material Safety Data, in solicitations and contracts if the contract will require the delivery of hazardous materials as defined in 23.301.

              (b) If the contract is awarded by an agency other than the Department of Defense, the contracting officer shall use the clause at 52.223-3 with its Alternate I.
              
              [56 FR 55374, Oct. 25, 1991]
            
          
          
            Subpart 23.4—Use of Recovered Materials and Biobased Products
            
              Source:
              72 FR 63043, Nov. 7, 2007, unless otherwise noted.
            
            
              23.400
              Scope of subpart.
              (a) The procedures in this subpart apply to all agency acquisitions of an Environmental Protection Agency (EPA) or United States Department of Agriculture (USDA)-designated item, if—
              (1) The price of the designated item exceeds $10,000; or
              (2) The aggregate amount paid for designated items, or for functionally equivalent designated items, in the preceding fiscal year was $10,000 or more.
              (b) While micro-purchases are included in determining the aggregate amount paid under paragraph (a)(2) of this section, it is not recommended that an agency track micro-purchases when—
              (1) The agency anticipates the aggregate amount paid will exceed $10,000; or
              (2) The agency intends to establish or continue an affirmative procurement program in the following fiscal year.
            
            
              23.401
              Definitions.
              As used in this subpart—
              (a) EPA-designated item means a product that is or can be made with recovered material—
              (1) That is listed by EPA in a procurement guideline (40 CFR part 247); and

              (2) For which EPA has provided purchasing recommendations in a related Recovered Materials Advisory Notice (RMAN) (available at https://www.epa.gov/smm/comprehensive-procurement-guideline-cpg-program).
              (b) USDA-designated item means a generic grouping of products that are or can be made with biobased materials—
              (1) That is listed by USDA in a procurement guideline (7 CFR part 3201, subpart B); and
              (2) For which USDA has provided purchasing recommendations.
              [72 FR 63043, Nov. 7, 2007, as amended at 73 FR 21790, Apr. 22, 2008; 77 FR 204, Jan. 3, 2012; 77 FR 23367, Apr. 18, 2012; 83 FR 42573, Aug. 22, 2018]
            
            
              23.402
              Authorities.
              (a) The Resource Conservation and Recovery Act of 1976 (RCRA), 42 U.S.C. 6962.
              (b) The Farm Security and Rural Investment Act of 2002 (FSRIA), 7 U.S.C. 8102.
              (c) Executive Order 13423 of January 24, 2007, Strengthening Federal Environmental, Energy, and Transportation Management.
              (d) The Energy Policy Act of 2005, Public Law 109-58.
              (e) Executive Order 13514 of October 5, 2009, Federal Leadership in Environmental, Energy, and Economic Performance.
              [72 FR 63043, Nov. 7, 2007, as amended at 76 FR 31400, May 31, 2011]
            
            
              
              23.403
              Policy.
              Government policy on the use of products containing recovered materials and biobased products considers cost, availability of competition, and performance. Agencies shall purchase these products or require in the acquisition of services, the delivery, use, or furnishing (see 23.103(b)) of such products. Agency contracts should specify that these products are composed of the highest percent of recovered material or biobased content practicable, or at least meet, but may exceed, the minimum recovered materials or biobased content of an EPA- or USDA-designated product. Agencies shall purchase these products to the maximum extent practicable without jeopardizing the intended use of the product while maintaining a satisfactory level of competition at a reasonable price. Such products shall meet the reasonable performance standards of the agency and be acquired competitively, in a cost-effective manner. Except as provided at 23.404(b), virgin material shall not be required by the solicitation (see 11.302).
              [76 FR 31400, May 31, 2011]
            
            
              23.404
              Agency affirmative procurement programs.
              (a) An agency must establish an affirmative procurement program for EPA and USDA-designated items if the agency's purchases of designated items exceed the threshold set forth in 23.400.
              (1) Agencies have a period of 1 year to revise their procurement program(s) after the designation of any new item by EPA or USDA.
              (2) Technical or requirements personnel and procurement personnel are responsible for the preparation, implementation, and monitoring of affirmative procurement programs.
              (3) Agency affirmative procurement programs must include—
              (i) A recovered materials and biobased products preference program;
              (ii) An agency promotion program;
              (iii) For EPA-designated items only, a program for requiring reasonable estimates, certification, and verification of recovered material used in the performance of contracts. Both the recovered material content and biobased programs require preaward certification that the products meet EPA or USDA recommendations. A second certification is required at contract completion for recovered material content; and
              (iv) Annual review and monitoring of the effectiveness of the program.
              (b) Exemptions. (1) Agency affirmative procurement programs must require that 100 percent of purchases of EPA or USDA-designated items contain recovered material or biobased content, respectively, unless the item cannot be acquired—
              (i) Competitively within a reasonable time frame;
              (ii) Meeting reasonable performance standards; or
              (iii) At a reasonable price.
              (2) EPA and USDA may provide categorical exemptions for items that they designate, when procured for a specific purpose. For example, all USDA-designated items (see 7 CFR 3201.3(e)) are exempt from the preferred procurement requirement for the following:
              (i) Spacecraft system and launch support equipment.
              (ii) Military equipment, i.e., a product or system designed or procured for combat or combat-related missions.
              (c) Agency affirmative procurement programs must provide guidance for purchases of EPA-designated items at or below the micro-purchase threshold.
              (d) Agencies may use their own specifications or commercial product descriptions when procuring products containing recovered materials or biobased products. When using either, the contract should specify—
              (1) For products containing recovered materials, that the product is composed of the—
              (i) Highest percent of recovered materials practicable; or
              (ii) Minimum content standards in accordance with EPA's Recovered Materials Advisory Notices; and
              (2) For biobased products, that the product is composed of—
              (i) The highest percentage of biobased material practicable; or
              (ii) USDA's recommended minimum contents standards.

              (e) Agencies shall treat as eligible for the preference for biobased products, products from “designated countries,” as defined in 25.003, provided that those products—
              (1) Meet the criteria for the definition of biobased product, except that the products need not meet the requirement that renewable agricultural materials or forestry materials in such product must be domestic; and
              (2) Otherwise meet all requirements for participation in the preference program.
              [72 FR 63043, Nov. 7, 2007, as amended at 77 FR 23367, Apr. 18, 2012]
            
            
              23.405
              Procedures
              (a) Designated items and procurement guidelines—(1) Recovered Materials. Contracting officers should refer to EPA's list of EPA-designated items (available via the Internet at https://www.epa.gov/smm/comprehensive-procurement-guideline-cpg-program#products and to their agencies' affirmative procurement program when purchasing products that contain recovered material, or services that could include the use of products that contain recovered material.
              (2) Biobased products. Contracting officers should refer to USDA's list of USDA-designated items (available through the Internet at http://www.biopreferred.gov) and to their agencies affirmative procurement program when purchasing supplies that contain biobased material or when purchasing services that could include supplies that contain biobased material.
              (3) When acquiring recovered material or biobased products, the contracting officer may request information or data on such products, including recycled or biobased content or related standards of the products (see 11.302(c)).
              (b) Procurement exemptions. (1) Once an item has been designated by either EPA or USDA, agencies shall purchase conforming products unless an exemption applies (see 23.404(b)).
              (2) When an exemption is used for an EPA-designated item or the procurement of a product containing recovered material does not meet or exceed the EPA recovered material content guidelines, the contracting officer shall place a written justification in the contract file.
              (c) Program priorities. When both the USDA-designated item and the EPA-designated item will be used for the same purposes, and both meet the agency's needs, the agency shall purchase the EPA-designated item.
              [72 FR 63043, Nov. 7, 2007, as amended at 73 FR 21790, Apr. 22, 2008; 77 FR 23367, Apr. 18, 2012; 83 FR 42573, Aug. 22, 2018]
            
            
              23.406
              Solicitation provisions and contract clauses.
              (a) Insert the provision at 52.223-1, Biobased Product Certification, in solicitations that—
              (1) Require the delivery or specify the use of USDA-designated items; or
              (2) Include the clause at 52.223-2.

              (b) Insert the clause at 52.223-2, Affirmative Procurement of Biobased Products Under Service and Construction Contracts, in service or construction solicitations and contracts, unless the contract will not involve the use of USDA-designated items at http://www.biopreferred.gov or 7 CFR part 3201.
              (c) Except for the acquisition of commercially available off-the-shelf items, insert the provision at 52.223-4, Recovered Material Certification, in solicitations that—
              (1) Require the delivery or specify the use of EPA-designated items; or
              (2) Include the clause at 52.223-17, Affirmative Procurement of EPA-designated Items in Service and Construction Contracts.
              (d) Except for the acquisition of commercially available off-the-shelf items, insert the clause at 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-designated Items, in solicitations and contracts exceeding $150,000 that are for, or specify the use of, EPA-designated items containing recovered materials. If technical personnel advise that estimates can be verified, use the clause with its Alternate I.

              (e) Insert the clause at 52.223-17, Affirmative Procurement of EPA-designated Items in Service and Construction Contracts, in service or construction solicitations and contracts unless the contract will not involve the use of EPA-designated items.
              [72 FR 63043, Nov. 7, 2007, as amended at 73 FR 21790, Apr. 22, 2008; 74 FR 2721, Jan. 15, 2009; 75 FR 53134, Aug. 30, 2010; 77 FR 23367, Apr. 18, 2012]
            
          
          
            Subpart 23.5—Drug-Free Workplace
            
              Source:
              54 FR 4968, Jan. 31, 1989; 55 FR 21707, May 25, 1990, unless otherwise noted.
            
            
              23.500
              Scope of subpart.
              This subpart implements 41 U.S.C. chapter 81, Drug-Free Workplace.
              [79 FR 24208, Apr. 29, 2014]
            
            
              23.501
              Applicability.
              This subpart applies to contracts, including contracts with 8(a) contractors under FAR subpart 19.8 and modifications that require a justification and approval (see subpart 6.3), except contracts—
              (a) At or below the simplified acquisition threshold; however, the requirements of this subpart apply to all contracts of any value awarded to an individual;
              (b) For the acquisition of commercial items (see part 12);
              (c) Performed outside the United States and its outlying areas or any part of a contract performed outside the United States and its outlying areas;
              (d) By law enforcement agencies, if the head of the law enforcement agency or designee involved determines that application of this subpart would be inappropriate in connection with the law enforcement agency's undercover operations; or
              (e) Where application would be inconsistent with the international obligations of the United States or with the laws and regulations of a foreign country.
              [54 FR 4968, Jan. 31, 1989, as amended at 55 FR 21707, May 25, 1990; 60 FR 34758, July 3, 1995; 60 FR 48248, Sept. 18, 1995; 68 FR 28082, May 22, 2003]
            
            
              23.502
              Authority.
              41 U.S.C. chapter 81, Drug-Free Workplace.
              [79 FR 24208, Apr. 29, 2014]
            
            
              23.503
              Definitions.
              As used in this subpart—
              
                Controlled substance means a controlled substance in schedules I through V of section 202 of the Controlled Substances Act (21 U.S.C. 812), and as further defined in regulation at 21 CFR 1308.11-1308.15.
              
                Conviction means a finding of guilt (including a plea of nolo contendere) or imposition of sentence, or both, by any judicial body charged with the responsibility to determine violations of the Federal or State criminal drug statutes.
              
                Criminal drug statute means a Federal or non-Federal criminal statute involving the manufacture, distribution, dispensing, possession, or use of any controlled substance.
              
                Employee means an employee of a contractor directly engaged in the performance of work under a Government contract. Directly engaged is defined to include all direct cost employees and any other contract employee who has other than a minimal impact or involvement in contract performance.
              
                Individual means an offeror/contractor that has no more than one employee including the offeror/contractor.
              [54 FR 4968, Jan. 31, 1989, as amended at 55 FR 21707, May 25, 1990; 66 FR 2130, Jan. 10, 2001]
            
            
              23.504
              Policy.
              (a) No offeror other than an individual shall be considered a responsible source (see 9.104-1(g) and 19.602-1(a)(2)(i)) for a contract that exceeds the simplified acquisition threshold, unless it agrees that it will provide a drug-free workplace by—

              (1) Publishing a statement notifying its employees that the unlawful manufacture, distribution, dispensing, possession, or use of a controlled substance is prohibited in the contractor's workplace, and specifying the actions that will be taken against employees for violations of such prohibition;
              
              (2) Establishing an ongoing drug-free awareness program to inform its employees about—
              (i) The dangers of drug abuse in the workplace;
              (ii) The contractor's policy of maintaining a drug-free workplace;
              (iii) Any available drug counseling, rehabilitation, and employee assistance programs; and
              (iv) The penalties that may be imposed upon employees for drug abuse violations occurring in the workplace;
              (3) Providing all employees engaged in performance of the contract with a copy of the statement required by paragraph (a)(1) of this section;
              (4) Notifying all employees in writing in the statement required by subparagraph (a)(1) of this section, that as a condition of employment on a covered contract, the employee will—
              (i) Abide by the terms of the statement; and
              (ii) Notify the employer in writing of the employee's conviction under a criminal drug statute for a violation occurring in the workplace no later than 5 days after such conviction;
              (5) Notifying the contracting officer in writing within 10 days after receiving notice under subdivision (a)(4)(ii) of this section, from an employee or otherwise receiving actual notice of such conviction. The notice shall include the postion title of the employee;
              (6) Within 30 days after receiving notice under subparagraph (a)(4) of this section of a conviction, taking one of the following actions with respect to any employee who is convicted of a drug abuse violation occurring in the workplace:
              (i) Taking appropriate personnel action against such employee, up to and including termination; or
              (ii) Requiring such employee to satisfactorily participate in a drug abuse assistance or rehabilitation program approved for such purposes by a Federal, State, or local health, law enforcement, or other appropriate agency.
              (7) Making a good faith effort to maintain a drug-free workplace through implementation of subparagraphs (a)(1) through (a)(6) of this section.
              (b) No individual shall be awarded a contract of any dollar value unless that individual agrees not to engage in the unlawful manufacture, distribution, dispensing, possession, or use of a controlled substance while performing the contract.
              (c) For a contract of 30 days or more performance duration, the contractor shall comply with the provisions of paragraph (a) of this section within 30 days after contract award, unless the contracting officer agrees in writing that circumstances warrant a longer period of time to comply. Before granting such an extension, the contracting officer shall consider such factors as the number of contractor employees at the worksite, whether the contractor has or must develop a drug-free workplace program, and the number of contractor worksites. For contracts of less than 30 days performance duration, the contractor shall comply with the provisions of paragraph (a) of this section as soon as possible, but in any case, by a date prior to when performance is expected to be completed.
              [54 FR 4968, Jan. 31, 1989, as amended at 55 FR 21707, May 25, 1990; 55 FR 38517, Sept. 18, 1990; 60 FR 34758, July 3, 1995; 61 FR 69292, Dec. 31, 1996]
            
            
              23.505
              Contract clause.
              Except as provided in 23.501, insert the clause at 52.223-6, Drug-Free Workplace, in solicitations and contracts.
              [68 FR 28082, May 22, 2003]
            
            
              23.506
              Suspension of payments, termination of contract, and debarment and suspension actions.
              (a) After determining in writing that adequate evidence to suspect any of the causes at paragraph (d) of this section exists, the contracting officer may suspend contract payments in accordance with the procedures at 32.503-6(a)(1).
              (b) After determining in writing that any of the causes at paragraph (d) of this section exists, the contracting officer may terminate the contract for default.

              (c) Upon initiating action under paragraph (a) or (b) of this section, the contracting officer shall refer the case to the agency suspension and debarment official, in accordance with agency procedures, pursuant to subpart 9.4.
              
              (d) The specific causes for suspension of contract payments, termination of a contract for default, or suspension and debarment are—
              (1) The contractor has failed to comply with the requirements of the clause at 52.223-6, Drug-Free Workplace; or
              (2) The number of contractor employees convicted of violations of criminal drug statutes occurring in the workplace indicates that the contractor has failed to make a good faith effort to provide a drug-free workplace.
              (e) A determination under this section to suspend contract payments, terminate a contract for default, or debar or suspend a contractor may be waived by the agency head for a particular contract, in accordance with agency procedures, only if such waiver is necessary to prevent a severe disruption of the agency operation to the detriment of the Federal Government or the general public (see subpart 9.4). The waiver authority of the agency head cannot be delegated.
              [54 FR 4968, Jan. 31, 1989, as amended at 55 FR 21708, May 25, 1990; 61 FR 69292, Dec. 31, 1996]
            
          
          
            Subpart 23.6—Notice of Radioactive Material
            
              Source:
              56 FR 55374, Oct. 25, 1991, unless otherwise noted.
            
            
              23.601
              Requirements.
              (a) The clause at 52.223-7, Notice of Radioactive Materials, requires the contractor to notify the contracting officer prior to delivery of radioactive material.
              (b) Upon receipt of the notice, the contracting officer shall notify receiving activities so that appropriate safeguards can be taken.
              (c) The clause permits the contracting officer to waive the notification if the contractor states that the notification on prior deliveries is still current. The contracting officer may waive the notice only after consultation with cognizant technical representatives.
              (d) The contracting officer is required to specify in the clause at 52.223-7, the number of days in advance of delivery that the contractor will provide notification. The determination of the number of days should be done in coordination with the installation/facility radiation protection officer (RPO). The RPO is responsible for insuring the proper license, authorization or permit is obtained prior to receipt of the radioactive material.
              [56 FR 55374, Oct. 25, 1991, as amended at 62 FR 236, Jan. 2, 1997]
            
            
              23.602
              Contract clause.
              The contracting officer shall insert the clause at 52.223-7, Notice of Radioactive Materials, in solicitations and contracts for supplies which are, or which contain—(a) radioactive material requiring specific licensing under regulations issued pursuant to the Atomic Energy Act of 1954; or (b) radioactive material not requiring specific licensing in which the specific activity is greater than 0.002 microcuries per gram or the activity per item equals or exceeds 0.01 microcuries. Such supplies include, but are not limited to, aircraft, ammunition, missiles, vehicles, electronic tubes, instrument panel gauges, compasses and identification markers.
            
          
          
            Subpart 23.7—Contracting for Environmentally Preferable Products and Services
            
              Source:
              60 FR 28497, May 31, 1995, unless otherwise noted.
            
            
              23.700
              Scope.
              This subpart prescribes policies for acquiring environmentally preferable products and services.
              [66 FR 65353, Dec. 18, 2001]
            
            
              23.701
              Definitions.
              As used in this subpart—
              
                Computer means a device that performs logical operations and processes data. Computers are composed of, at a minimum:
              (1) A central processing unit (CPU) to perform operations;
              (2) User input devices such as a keyboard, mouse, digitizer, or game controller; and

              (3) A computer display screen to output information. Computers include both stationary and portable units, including desktop computers, integrated desktop computers, notebook computers, thin clients, and workstations. Although computers must be capable of using input devices and computer displays, as noted in paragraphs (2) and (3) of this definition, computer systems do not need to include these devices on shipment to meet this definition. This definition does not include server computers, gaming consoles, mobile telephones, portable hand-held calculators, portable digital assistants (PDAs), MP3 players, or any other mobile computing device with displays less than 4 inches, measured diagonally.
              
                Computer display means a display screen and its associated electronics encased in a single housing or within the computer housing (e.g., notebook or integrated desktop computer) that is capable of displaying output information from a computer via one or more inputs such as a VGA, DVI, USB, DisplayPort, and/or IEEE 1394-2008 TM, Standard for High Performance Serial Bus. Examples of computer display technologies are the cathode-ray tube (CRT) and liquid crystal display (LCD).
              
                Desktop computer means a computer where the main unit is intended to be located in a permanent location, often on a desk or on the floor. Desktops are not designed for portability and utilize an external computer display, keyboard, and mouse. Desktops are designed for a broad range of home and office applications.
              
                Electronic products means products that are dependent on electric currents or electromagnetic fields in order to work properly.
              
                Imaging equipment means the following products:
              (1) Copier—A commercially available imaging product with a sole function of the production of hard copy duplicates from graphic hard-copy originals. The unit is capable of being powered from a wall outlet or from a data or network connection. This definition is intended to cover products that are marketed as copiers or upgradeable digital copiers (UDCs).
              (2) Digital duplicator—A commercially available imaging product that is sold in the market as a fully automated duplicator system through the method of stencil duplicating with digital reproduction functionality. The unit is capable of being powered from a wall outlet or from a data or network connection. This definition is intended to cover products that are marketed as digital duplicators.
              (3) Facsimile machine (fax machine)—A commercially available imaging product whose primary functions are scanning hard-copy originals for electronic transmission to remote units and receiving similar electronic transmissions to produce hard-copy output. Electronic transmission is primarily over a public telephone system but also may be via computer network or the Internet. The product also may be capable of producing hard copy duplicates. The unit is capable of being powered from a wall outlet or from a data or network connection. This definition is intended to cover products that are marketed as fax machines.
              (4) Mailing machine—A commercially available imaging product that serves to print postage onto mail pieces. The unit is capable of being powered from a wall outlet or from a data or network connection. This definition is intended to cover products that are marketed as mailing machines.
              (5) Multifunction device (MFD)—A commercially available imaging product, which is a physically integrated device or a combination of functionally integrated components, that performs two or more of the core functions of copying, printing, scanning, or faxing. The copy functionality as addressed in this definition is considered to be distinct from single-sheet convenience copying offered by fax machines. The unit is capable of being powered from a wall outlet or from a data or network connection. This definition is intended to cover products that are marketed as MFDs or multifunction products.
              (6) Printer—A commercially available imaging product that serves as a hard-copy output device and is capable of receiving information from single-user or networked computers, or other input devices (e.g., digital cameras). The unit is capable of being powered from a wall outlet or from a data or network connection. This definition is intended to cover products that are marketed as printers, including printers that can be upgraded into MFDs in the field.
              (7) Scanner—A commercially available imaging product that functions as an electro-optical device for converting information into electronic images that can be stored, edited, converted, or transmitted, primarily in a personal computing environment. The unit is capable of being powered from a wall outlet or from a data or network connection. This definition is intended to cover products that are marketed as scanners.
              
                Integrated desktop computer means a desktop system in which the computer and computer display function as a single unit that receives its AC power through a single cable. Integrated desktop computers come in one of two possible forms:
              (1) A system where the computer display and computer are physically combined into a single unit; or
              (2) A system packaged as a single system where the computer display is separate but is connected to the main chassis by a DC power cord and both the computer and computer display are powered from a single power supply. As a subset of desktop computers, integrated desktop computers are typically designed to provide similar functionality as desktop systems.
              
                Notebook computer means a computer designed specifically for portability and to be operated for extended periods of time either with or without a direct connection to an AC power source. Notebooks must utilize an integrated computer display and be capable of operation off of an integrated battery or other portable power source. In addition, most notebooks use an external power supply and have an integrated keyboard and pointing device. Notebook computers are typically designed to provide similar functionality to desktops, including operation of software similar in functionality to that used in desktops. Docking stations are considered accessories for notebook computers, not notebook computers. Tablet PCs, which may use touch-sensitive screens along with, or instead of, other input devices, are considered notebook computers.
              
                Personal computer product means a computer, computer display, desktop computer, integrated desktop computer, or notebook computer.
              
                Television, or TV, means a commercially available electronic product designed primarily for the reception and display of audiovisual signals received from terrestrial, cable, satellite, Internet Protocol TV (IPTV), or other digital or analog sources. A TV consists of a tuner/receiver and a display encased in a single enclosure. The product usually relies upon a cathode-ray tube (CRT), liquid crystal display (LCD), plasma display, or other display technology. Televisions with computer capability (e.g., computer input port) may be considered to be a TV as long as they are marketed and sold to consumers primarily as televisions.
              [79 FR 35861, June 24, 2014]
            
            
              23.702
              Authorities.

              (a) Resource Conservation and Recovery Act (RCRA) (42 U.S.C. 6901, et seq.).
              (b) National Energy Conservation Policy Act (42 U.S.C. 8262g).

              (c) Pollution Prevention Act of 1990 (42 U.S.C. 13101, et seq.).
              (d) Farm Security and Rural Investment Act of 2002 (FSRIA) (7 U.S.C. 8102).
              (e) Executive Order 13221 of July 31, 2001, Energy Efficient Standby Power Devices.
              (f) Executive Order 13423 of January 24, 2007, Strengthening Federal Environmental, Energy, and Transportation Management.
              (g) Executive Order 13514 of October 5, 2009, Federal Leadership in Environmental, Energy, and Economic Performance.
              [60 FR 28497, May 31, 1995, as amended at 65 FR 36020, June 6, 2000; 66 FR 65353, Dec. 18, 2001; 68 FR 43869, July 24, 2003; 72 FR 63045, Nov. 7, 2007; 72 FR 73217, Dec. 26, 2007; 76 FR 31400, May 31, 2011]
            
            
              23.703
              Policy.
              Agencies must—
              (a) Implement cost-effective contracting preference programs promoting energy-efficiency, water conservation, and the acquisition of environmentally preferable products and services; and

              (b) Employ acquisition strategies that affirmatively implement the following environmental objectives:
              
              (1) Maximize the utilization of environmentally preferable products and services (based on EPA-issued guidance).
              (2) Promote energy-efficiency and water conservation.
              (3) Eliminate or reduce the generation of hazardous waste and the need for special material processing (including special handling, storage, treatment, and disposal).
              (4) Promote the use of nonhazardous and recovered materials.
              (5) Realize life-cycle cost savings.
              (6) Promote cost-effective waste reduction when creating plans, drawings, specifications, standards, and other product descriptions authorizing material substitutions, extensions of shelf-life, and process improvements.
              (7) Promote the use of biobased products.
              (8) Purchase only plastic ring carriers that are degradable (7 USC 8102(c)(1), 40 CFR part 238).
              [65 FR 36020, June 6, 2000, as amended at 66 FR 65353, Dec. 18, 2001; 72 FR 63045, Nov. 7, 2007]
            
            
              23.704
              Electronic product environmental assessment tool.
              (a) General. (1) As required by E.O.s 13423 and 13514, agencies, when acquiring an electronic product to meet their requirements, shall meet at least 95 percent of those requirements with Electronic Product Environmental Assessment Tool (EPEAT®)-registered electronic products, unless—
              (i) There is no EPEAT® standard for such product;
              (ii) No EPEAT®-registered product meets agency requirements; or
              (iii) The agency head has provided an exemption in accordance with 23.105.
              (2) Contracting officers, when acquiring an electronic product, except as specified in paragraphs (a)(1)(i), (ii), or (iii) of this section, shall acquire an EPEAT®-registered electronic product, unless the agency determines, in accordance with agency procedures, that the EPEAT®-registered product will not be cost effective over the life of the product.
              (3) This section applies to acquisitions of electronic products to be used in the United States, unless otherwise provided by agency procedures. When acquiring electronic products to be used outside the United States, agencies must use their best efforts to comply with this section.
              (b) Personal computer products, imaging equipment, and televisions. These are categories of EPEAT®-registered electronic products.
              (1) The IEEE 1680.1 TM-2009 Standard for the Environmental Assessment of Personal Computer Products, the IEEE 1680.2 TM-2012 Standard for the Environmental Assessment of Imaging Equipment, and the IEEE 1680.3 TM-2012 Standard for the Environmental Assessment of Televisions—
              (i) Were issued by the Institute of Electrical and Electronics Engineers, Inc., on March 5, 2010; October 19, 2012, and October 19, 2012, respectively;
              (ii) Are voluntary consensus standards consistent with section 12(d) of Pub. L. 104-113 (15 U.S.C. 272 note), the “National Technology Transfer and Advancement Act of 1995,” (see 11.102)(c));
              (iii) Meet EPA-issued guidance on environmentally preferable products and services; and
              (iv) Are described in more detail at https://www.epa.gov/greenerproducts/epas-recommendationsspecifications-standards-and-ecolabels.
              

              (2) A list of EPEAT® product categories and EPEAT®-registered electronic products that are in conformance with these standards can be found at https://www.epa.gov/greenerproducts/epas-recommendationsspecifications-standards-and-ecolabels.
              
              (3) EPEAT® electronic products are designated “bronze-,” “silver-,” or “gold-” registered.
              (4) Agencies shall, at a minimum, acquire EPEAT® bronze-registered products.
              (5) Agencies are encouraged to acquire EPEAT® silver- or gold-registered products.
              [79 FR 35862, June 24, 2014, as amended at 79 FR 24208, Apr. 29, 2014; 80 FR 53438, Oct. 5, 2015; 81 FR 67781, Sept. 30, 2016]
            
            
              23.705
              Contract clauses.

              (a) Insert the clause at 52.223-10, Waste Reduction Program, in all solicitations and contracts for contractor operation of Government-owned or -leased facilities and all solicitations and contracts for support services at Government-owned or -operated facilities.
              (b)(1) Unless an exception applies in accordance with 23.704(a), insert the clause at 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment, in all solicitations and contracts when imaging equipment (copiers, digital duplicators, facsimile machines, mailing machines, multifunction devices, printers, and scanners) will be—
              (i) Delivered;
              (ii) Acquired by the contractor for use in performing services at a Federally controlled facility; or
              (iii) Furnished by the contractor for use by the Government.
              (2) Agencies may use the clause with its Alternate I when there are sufficient EPEAT® silver- or gold-registered products available to meet agency needs.
              (c)(1) Unless an exception applies in accordance with 23.704(a), insert the clause at 52.223-14, Acquisition of EPEAT®-Registered Televisions, in all solicitations and contracts when televisions will be—
              (i) Delivered;
              (ii) Acquired by the contractor for use in performing services at a Federally controlled facility; or
              (iii) Furnished by the contractor for use by the Government.
              (2) Agencies may use the clause with its Alternate I when there are sufficient EPEAT® silver- or gold-registered products available to meet agency needs.
              (d)(1) Unless an exception applies in accordance with 23.704(a), insert the clause at 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products, in all solicitations and contracts when personal computer products will be—
              (i) Delivered;
              (ii) Acquired by the contractor for use in performing services at a Federally controlled facility; or
              (iii) Furnished by the contractor for use by the Government.
              (2) Agencies may use the clause with its Alternate I when there are sufficient EPEAT® silver- or gold-registered products available to meet agency needs.
              [72 FR 73217, Dec. 26, 2007. Redesignated and amended at 76 FR 31400, May 31, 2011;79 FR 35862, June 24, 2014]
            
          
          
            Subpart 23.8—Ozone-Depleting Substances and Greenhouse Gases
            
              Source:
              60 FR 28500, May 31, 1995, unless otherwise noted.
            
            
              23.800
              Scope of subpart.
              This subpart—
              (a) Sets forth policies and procedures for the acquisition of items that—
              (1) Contain, use, or are manufactured with ozone-depleting substances; or
              (2) Contain or use high global warming potential hydrofluorocarbons; and
              (b) Addresses public disclosure of greenhouse gas emissions and reduction goals.
              [81 FR 83096, Nov. 18, 2016]
            
            
              23.801
              Authorities.
              (a) Title VI of the Clean Air Act (42 U.S.C. 7671, et seq.).
              (b) Section 706 of division D, title VII of the Omnibus Appropriations Act, 2009 (Public Law 111-8).
              (c) Executive Order 13693 of March 25, 2015, Planning for Federal Sustainability in the Next Decade.
              (d) Environmental Protection Agency (EPA) regulations, Protection of Stratospheric Ozone (40 CFR part 82).
              [81 FR 30435, May 16, 2016]
            
            
              23.802
              Policy.
              It is the policy of the Federal Government that Federal agencies—
              (a) Implement cost-effective programs to minimize the procurement of materials and substances that contribute to the depletion of stratospheric ozone and/or result in the use, release or emission of high global warming potential hydrofluorocarbons;
              (b) Give preference to the procurement of acceptable alternative chemicals, products, and manufacturing processes that reduce overall risks to human health and the environment by minimizing—
              
              (1) The depletion of ozone in the upper atmosphere; and
              (2) The potential use, release, or emission of high global warming potential hydrofluorocarbons;
              (c) Lead efforts to reduce greenhouse gas emissions at the Federal level in accordance with Executive Order 13693; and
              (d) In order to better understand both direct and indirect greenhouse gas emissions that result from Federal activities, require offerors that are registered in the System for Award Management (SAM) and received $7.5 million or more in Federal contract awards in the prior Federal fiscal year to—
              (1) Represent whether they publicly disclose greenhouse gas emissions;
              (2) Represent whether they publicly disclose a quantitative greenhouse gas emissions reduction goal; and
              (3) Provide the website for any such disclosures.
              [81 FR 30435, May 16, 2016, as amended at 81 FR 83906, Nov. 18, 2016; 83 FR 42573, Aug. 22, 2018; 83 FR 48697, Sept. 26, 2018]
            
            
              23.803
              Procedures.
              In preparing specifications and purchase descriptions, and in the acquisition of products and services, agencies shall—
              (a) Comply with the requirements of title VI of the Clean Air Act, section 706 of division D, title VII of Public Law 111-8, Executive Order 13693, and 40 CFR 82.84(a)(2), (3), (4), and (5);
              (b) Substitute acceptable alternatives to ozone-depleting substances, as identified under 42 U.S.C. 7671k, to the maximum extent practicable, as provided in 40 CFR 82.84(a)(1), except in the case of Class I substances being used for specified essential uses, as identified under 40 CFR 82.4(n);
              (c) Unless a particular contract requires otherwise, specify that, when feasible, contractors shall use another acceptable alternative in lieu of a high global warming potential hydrofluorocarbon in products and services in a particular end use for which EPA's Significant New Alternatives Policy (SNAP) program has identified other acceptable alternatives that have lower global warming potential; and

              (d) Refer to EPA's SNAP program for the list of alternatives, found at 40 CFR part 82, subpart G, as well as supplemental tables of alternatives (available at http://www.epa.gov/snap).
              [81 FR 30436, May 16, 2016]
            
            
              23.804
              Contract provision and clauses.
              (a) Except for contracts for supplies that will be delivered outside the United States and its outlying areas, or contracts for services that will be performed outside the United States and its outlying areas, the contracting officer shall insert the following clauses:
              (1) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential Hydrofluorocarbons, in solicitations and contracts for—
              (i) Refrigeration equipment (in product or service code (PSC) 4110);
              (ii) Air conditioning equipment (PSC 4120);

              (iii) Clean agent fire suppression systems/equipment (e.g., installed room flooding systems, portable fire extinguishers, aircraft/tactical vehicle fire/explosion suppression systems) (in PSC 4210);
              (iv) Bulk refrigerants and fire suppressants (in PSC 6830);
              (v) Solvents, dusters, freezing compounds, mold release agents, and any other miscellaneous chemical specialty that may contain ozone-depleting substances or high global warming potential hydrofluorocarbons (in PSC 6850);
              (vi) Corrosion prevention compounds, foam sealants, aerosol mold release agents, and any other preservative or sealing compound that may contain ozone-depleting substances or high global warming potential hydrofluorocarbons (in PSC 8030);
              (vii) Fluorocarbon lubricants (primarily aerosols) (in PSC 9150); and
              (viii) Any other manufactured end products that may contain or be manufactured with ozone-depleting substances.
              (2) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air Conditioners, in solicitations and contracts that include the maintenance, service, repair, or disposal of—

              (i) Refrigeration equipment, such as refrigerators, chillers, or freezers; or
              
              (ii) Air conditioners, including air conditioning systems in motor vehicles.
              (3) 52.223-20, Aerosols, in solicitations and contracts—
              (i) For products that may contain high global warming potential hydrofluorocarbons as a propellant, or as a solvent; or
              (ii) That involve maintenance or repair of electronic or mechanical devices.
              (4) 52.223-21, Foams, in solicitations and contracts for—
              (i) Products that may contain high global warming potential hydrofluorocarbons or refrigerant blends containing hydrofluorocarbons as a foam blowing agent, such as building foam insulation or appliance foam insulation; or
              (ii) Construction of buildings or facilities.
              (b) The provision at 52.223-22, Public Disclosure of Greenhouse Gas Emissions and Reduction Goals—Representation, is required only when 52.204-7, System for Award Management, is included in the solicitation (see 52.204-8, Annual Representations and Certifications).
              [81 FR 30436, May 16, 2016, as amended at 81 FR 83096, Nov. 18, 2016]
            
          
          
            Subpart 23.9—Contractor Compliance With Environmental Management Systems
            
              Source:
              76 FR 31400, May 31, 2011, unless otherwise noted.
            
            
              23.900
              Scope.
              This subpart implements the environmental management systems requirements for contractors.
            
            
              23.901
              Authority.
              (a) Executive Order 13423 of January 24, 2007, Strengthening Federal Environmental, Energy, and Transportation Management.
              (b) Executive Order 13514 of October 5, 2009, Federal Leadership in Environmental, Energy, and Economic Performance.
            
            
              23.902
              Policy.
              (a) Agencies shall implement environmental management systems (EMS) at all appropriate organizational levels. Where contractor activities affect an agency's environmental management aspects, EMS requirements shall be included in contracts to ensure proper implementation and execution of EMS roles and responsibilities.
              (b) The contracting officer shall—
              (1) Specify the EMS directives with which the contractor must comply; and
              (2) Ensure contractor compliance to the same extent as the agency would be required to comply, if the agency operated the facilities or vehicles.
            
            
              23.903
              Contract clause.
              The contracting officer shall insert the clause at 52.223-19, Compliance With Environmental Management Systems, in all solicitations and contracts for contractor operation of Government-owned or -leased facilities or vehicles, located in the United States. For facilities located outside the United States, the agency head may determine that use of the clause is in the best interest of the Government.
            
          
          
            Subpart 23.10—Federal Compliance With Right-To-Know Laws and Pollution Prevention Requirements
            
              Source:
              68 FR 43869, July 24, 2003, unless otherwise noted.
            
            
              23.1000
              Scope.
              This subpart prescribes policies and procedures for obtaining information needed for Government—
              (a) Compliance with right-to-know laws and pollution prevention requirements;
              (b) Implementation of an environmental management system (EMS) at a Federal facility; and
              (c) Completion of facility compliance audits (FCAs) at a Federal facility.
            
            
              23.1001
              Authorities.
              (a) Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001-11050 (EPCRA).

              (b) Pollution Prevention Act of 1990, 42 U.S.C. 13101-13109 (PPA).
              
              (c) Executive Order 13423 of January 24, 2007, Strengthening Federal Environmental, Energy, and Transportation Management.
              (d) Executive Order 13514 of October 5, 2009, Federal Leadership in Environmental, Energy, and Economic Performance.
              [68 FR 43869, July 24, 2003, as amended at 76 FR 31401, May 31, 2011]
            
            
              23.1002
              Applicability.
              The requirements of this subpart apply to facilities owned or operated by an agency in the customs territory of the United States.
            
            
              23.1003
              Definitions.
              As used in this subpart—
              
                Federal agency means an executive agency (see 2.101).
              [68 FR 43869, July 24, 2003, as amended at 76 FR 31401, May 31, 2011]
            
            
              23.1004
              Requirements.
              (a) Federal facilities are required to comply with—
              (1) The emergency planning and toxic release reporting requirements in EPCRA and PPA; and
              (2) The toxic chemical, and hazardous substance release and use reduction goals of sections 2(e) and 3(a)(vi) of Executive Order 13423.
              (b) Pursuant to EPCRA, PPA, E.O. 13423, and any agency implementing procedures, every new contract that provides for performance on a Federal facility shall require the contractor to provide information necessary for the Federal agency to comply with the—
              (1) Requirements in paragraph (a) of this section; and
              (2) Requirements for EMSs and FCAs if the place of performance is at a Federal facility designated by the agency.
              [76 FR 31401, May 31, 2011]
            
            
              23.1005
              Contract clause.
              (a) Insert the clause at 52.223-5, Pollution Prevention and Right-to-Know Information, in solicitations and contracts that provide for performance, in whole or in part, on a Federal facility.
              (b) Use the clause with its Alternate I if the contract provides for contractor—
              (1) Operation or maintenance of a Federal facility at which the agency has implemented or plans to implement an EMS; or
              (2) Activities and operations—
              (i) To be performed at a Government-operated Federal facility that has implemented or plans to implement an EMS; and
              (ii) That the agency has determined are covered within the EMS.
              (c) Use the clause with its Alternate II if—
              (1) The contract provides for contractor activities on a Federal facility; and
              (2) The agency has determined that the contractor activities should be included within the FCA or an environmental management system audit.
            
          
          
            Subpart 23.11—Encouraging Contractor Policies to Ban Text Messaging While Driving
            
              Source:
              75 FR 60265, Sept. 29, 2010, unless otherwise noted.
            
            
              23.1101
              Purpose.
              This subpart implements the requirements of the Executive Order (E.O.) 13513, dated October 1, 2009 (74 FR 51225, October 6, 2009), Federal Leadership on Reducing Text Messaging while Driving.
            
            
              23.1102
              Applicability.
              This subpart applies to all solicitations and contracts.
            
            
              23.1103
              Definitions.
              As used in this subpart—
              
                Driving—(1) Means operating a motor vehicle on an active roadway with the motor running, including while temporarily stationary because of traffic, a traffic light, stop sign, or otherwise.
              (2) Does not include operating a motor vehicle with or without the motor running when one has pulled over to the side of, or off, an active roadway and has halted in a location where one can safely remain stationary.
              
                Text messaging means reading from or entering data into any handheld or other electronic device, including for the purpose of short message service texting, e-mailing, instant messaging, obtaining navigational information, or engaging in any other form of electronic data retrieval or electronic data communication. The term does not include glancing at or listening to a navigational device that is secured in a commercially designed holder affixed to the vehicle, provided that the destination and route are programmed into the device either before driving or while stopped in a location off the roadway where it is safe and legal to park.
            
            
              23.1104
              Policy.
              Agencies shall encourage contractors and subcontractors to adopt and enforce policies that ban text messaging while driving—
              (a) Company-owned or -rented vehicles or Government-owned vehicles; or
              (b) Privately-owned vehicles when on official Government business or when performing any work for or on behalf of the Government.
            
            
              23.1105
              Contract clause.
              The contracting officer shall insert the clause at 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving, in all solicitations and contracts.
              [76 FR 39241, July 5, 2011]
            
          
        
        
          Pt. 24
          PART 24—PROTECTION OF PRIVACY AND FREEDOM OF INFORMATION
          
            Sec.
            24.000
            Scope of part.
            
              Subpart 24.1—Protection of Individual Privacy
              24.101
              Definitions.
              24.102
              General.
              24.103
              Procedures.
              24.104
              Contract clauses.
            
            
              Subpart 24.2—Freedom of Information Act
              24.201
              Authority.
              24.202
              Prohibitions.
              24.203
              Policy.
            
            
              Subpart 24.3—Privacy Training
              24.301
              Privacy training.
              24.302
              Contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42277, Sept. 19, 1983, unless otherwise noted.
          
          
            24.000
            Scope of part.
            This part prescribes policies and procedures that apply requirements of the Privacy Act of 1974 (5 U.S.C. 552a) (the Act) and OMB Circular No. A-130, December 12, 1985, to Government contracts and cites the Freedom of Information Act (5 U.S.C. 552, as amended.)
            [48 FR 42277, Sept. 19, 1983, as amended at 55 FR 38517, Sept. 18, 1990]
          
          
            Subpart 24.1—Protection of Individual Privacy
            
              24.101
              Definitions.
              As used in this subpart—
              
                Agency means any executive department, military department, Government corporation, Government controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency.
              
                Individual means a citizen of the United States or an alien lawfully admitted for permanent residence.
              
                Maintain means maintain, collect, use, or disseminate.
              
                Operation of a system of records means performance of any of the activities associated with maintaining the system of records, including the collection, use, and dissemination of records.
              
                Personally identifiable information means information that can be used to distinguish or trace an individual's identity, either alone or when combined with other information that is linked or linkable to a specific individual. (See Office of Management and Budget (OMB) Circular No. A-130, Managing Federal Information as a Strategic Resource).
              
                Record means any item, collection, or grouping of information about an individual that is maintained by an agency, including, but not limited to, education, financial transactions, medical history, and criminal or employment history, and that contains the individual's name, or the identifying number, symbol, or other identifying particular assigned to the individual, such as a fingerprint or voiceprint or a photograph.
              
                System of records on individuals means a group of any records under the control of any agency from which information is retrieved by the name of the individual or by some identifying number, symbol, or other identifying particular assigned to the individual.
              [48 FR 42277, Sept. 19, 1983, as amended at 66 FR 2130, Jan. 10, 2001; 81 FR 93480, Dec. 20, 2016]
            
            
              24.102
              General.
              (a) The Act requires that when an agency contracts for the design, development, or operation of a system of records on individuals on behalf of the agency to accomplish an agency function the agency must apply the requirements of the Act to the contractor and its employees working on the contract.
              (b) An agency officer or employee may be criminally liable for violations of the Act. When the contract provides for operation of a system of records on individuals, contractors and their employees are considered employees of the agency for purposes of the criminal penalties of the Act.
              (c) If a contract specifically provides for the design, development, or operation of a system of records on individuals on behalf of an agency to accomplish an agency function, the agency must apply the requirements of the Act to the contractor and its employees working on the contract. The system of records operated under the contract is deemed to be maintained by the agency and is subject to the Act.
              (d) Agencies, which within the limits of their authorities, fail to require that systems of records on individuals operated on their behalf under contracts be operated in conformance with the Act may be civilly liable to individuals injured as a consequence of any subsequent failure to maintain records in conformance with the Act.
            
            
              24.103
              Procedures.
              (a) The contracting officer shall review requirements to determine whether the contract will involve the design, development, or operation of a system of records on individuals to accomplish an agency function.
              (b) If one or more of those tasks will be required, the contracting officer shall—
              (1) Ensure that the contract work statement specifically identifies the system of records on individuals and the design, development, or operation work to be performed; and
              (2) Make available, in accordance with agency procedures, agency rules and regulation implementing the Act.
            
            
              24.104
              Contract clauses.
              When the design, development, or operation of a system of records on individuals is required to accomplish an agency function, the contracting officer shall insert the following clauses in solicitations and contracts:
              (a) The clause at 52.224-1, Privacy Act Notification.
              (b) The clause at 52.224-2, Privacy Act.
            
          
          
            Subpart 24.2—Freedom of Information Act
            
              24.201
              Authority.

              The Freedom of Information Act (5 U.S.C. 552, as amended) provides that information is to be made available to the public either by (a) publication in the Federal Register; (b) providing an opportunity to read and copy records at convenient locations; or (c) upon request, providing a copy of a reasonably described record.
            
            
              24.202
              Prohibitions.
              (a) A proposal in the possession or control of the Government, submitted in response to a competitive solicitation, shall not be made available to any person under the Freedom of Information Act. This prohibition does not apply to a proposal, or any part of a proposal, that is set forth or incorporated by reference in a contract between the Government and the contractor that submitted the proposal. (See 10 U.S.C. 2305(g) and 41 U.S.C. 4702.)

              (b) No agency shall disclose any information obtained pursuant to 15.403-3(b) that is exempt from disclosure under the Freedom of Information Act. (See 10 U.S.C. 2306a(d)(2)(C) and 41 U.S.C. 3505(b)(3).)
              (c) A dispute resolution communication that is between a neutral person and a party to alternative dispute resolution proceedings, and that may not be disclosed under 5 U.S.C. 574, is exempt from disclosure under the Freedom of Information Act (5 U.S.C. 552(b)(3)).
              [62 FR 257, Jan. 2, 1997, as amended at 62 FR 51270, Sept. 30, 1997; 63 FR 58594, Oct. 30, 1998; 68 FR 56689, Oct. 1, 2003; 79 FR 24208, Apr. 29, 2014]
            
            
              24.203
              Policy.
              (a) The Act specifies, among other things, how agencies shall make their records available upon public request, imposes strict time standards for agency responses, and exempts certain records from public disclosure. Each agency's implementation of these requirements is located in its respective title of the Code of Federal Regulations and referenced in subpart 24.2 of its implementing acquisition regulations.

              (b) Contracting officers may receive requests for records that may be exempted from mandatory public disclosure. The exemptions most often applicable are those relating to classified information, to trade secrets and confidential commercial or financial information, to interagency or intra-agency memoranda, or to personal and medical information pertaining to an individual. Other exemptions include agency personnel practices, and law enforcement. Since these requests often involve complex issues requiring an in-depth knowledge of a large and increasing body of court rulings and policy guidance, contracting officers are cautioned to comply with the implementing regulations of their agency and to obtain necessary guidance from the agency officials having Freedom of Information Act responsibility. If additional assistance is needed, authorized agency officials may contact the Department of Justice, Office of Information and Privacy. A Freedom of Information Act guide and other resources are available at the Department of Justice website under FOIA reference materials: http://www.usdoj.gov/oip.
              
              [48 FR 42277, Sept. 19, 1983, as amended at 51 FR 31426, Sept. 3, 1986. Redesignated at 62 FR 257, Jan. 2, 1997; 74 FR 2733, Jan. 15, 2009]
            
          
          
            Subpart 24.3—Privacy Training
            
              Source:
              81 FR 93480, Dec. 20, 2016, unless otherwise noted.
            
            
              24.301
              Privacy training.
              (a) Contractors are responsible for ensuring that initial privacy training, and annual privacy training thereafter, is completed by contractor employees who—
              (1) Have access to a system of records;
              (2) Create, collect, use, process, store, maintain, disseminate, disclose, dispose, or otherwise handle personally identifiable information on behalf of the agency; or
              (3) Design, develop, maintain, or operate a system of records (see FAR subpart 24.1 and 39.105).
              (b) Privacy training shall address the key elements necessary for ensuring the safeguarding of personally identifiable information or a system of records. The training shall be role-based, provide foundational as well as more advanced levels of training, and have measures in place to test the knowledge level of users. At a minimum, the privacy training shall cover—
              (1) The provisions of the Privacy Act of 1974 (5 U.S.C. 552a), including penalties for violations of the Act;
              (2) The appropriate handling and safeguarding of personally identifiable information;
              (3) The authorized and official use of a system of records or any other personally identifiable information;
              (4) The restriction on the use of unauthorized equipment to create, collect, use, process, store, maintain, disseminate, disclose, dispose, or otherwise access personally identifiable information;

              (5) The prohibition against the unauthorized use of a system of records or unauthorized disclosure, access, handling, or use of personally identifiable information; and
              
              (6) Procedures to be followed in the event of a suspected or confirmed breach of a system of records or unauthorized disclosure, access, handling, or use of personally identifiable information (see Office of Management and Budget guidance for Preparing for and Responding to a Breach of Personally Identifiable Information).
              (c) The contractor may provide its own training or use the training of another agency unless the contracting agency specifies that only its agency-provided training is acceptable (see 24.302(b)).
              (d) The contractor is required to maintain and, upon request, to provide documentation of completion of privacy training for all applicable employees.
              (e) No contractor employee shall be permitted to have or retain access to a system of records, create, collect, use, process, store, maintain, disseminate, disclose, or dispose, or otherwise handle personally identifiable information, or design, develop, maintain, or operate a system of records, unless the employee has completed privacy training that, at a minimum, addresses the elements in paragraph (b) of this section.
            
            
              24.302
              Contract clause.
              (a) The contracting officer shall insert the clause at FAR 52.224-3, Privacy Training, in solicitations and contracts when, on behalf of the agency, contractor employees will—
              (1) Have access to a system of records;
              (2) Create, collect, use, process, store, maintain, disseminate, disclose, dispose, or otherwise handle personally identifiable information; or
              (3) Design, develop, maintain, or operate a system of records.
              (b) When an agency specifies that only its agency-provided training is acceptable, use the clause with its Alternate I.
            
          
        
        
          Pt. 25
          PART 25—FOREIGN ACQUISITION
          
            Sec.
            25.000
            Scope of part.
            25.001
            General.
            25.002
            Applicability of subparts.
            25.003
            Definitions.
            
              Subpart 25.1—Buy American—Supplies
              25.100
              Scope of subpart.
              25.101
              General.
              25.102
              Policy.
              25.103
              Exceptions.
              25.104
              Nonavailable articles.
              25.105
              Determining reasonableness of cost.
            
            
              Subpart 25.2— Buy American—Construction Materials
              25.200
              Scope of subpart.
              25.201
              Policy.
              25.202
              Exceptions.
              25.203
              Preaward determinations.
              25.204
              Evaluating offers of foreign construction material.
              25.205
              Postaward determinations.
              25.206
              Noncompliance.
            
            
              Subpart 25.3—Contracts Performed Outside the United States
              25.301
              Contractor personnel in a designated operational area or supporting a diplomatic or consular mission outside the United States.
              25.301-1
              Scope.
              25.301-2
              Government support.
              25.301-3
              Weapons.
              25.301-4
              Contract clause.
              25.302
              Contractors performing private security functions outside the United States.
              25.302-1
              Scope.
              25.302-2
              Definitions.
              25.302-3
               Applicability.
              25.302-4
              Policy.
              25.302-5
              Remedies.
              25.302-6
              Contract clause.
            
            
              Subpart 25.4—Trade Agreements
              25.400
              Scope of subpart.
              25.401
              Exceptions.
              25.402
              General.
              25.403
              Trade Agreements Act.
              25.404
              Caribbean Basin Trade Initiative.
              25.405
              Caribbean Basin Trade Initiative.
              25.406
              Israeli Trade Act.
              25.407
              Agreement on Trade in Civil Aircraft.
              25.408
              Procedures.
            
            
              Subpart 25.5—Evaluating Foreign Offers—Supply Contracts
              25.501
              General.
              25.502
              Application.
              25.503
              Group offers.
              25.504
              Evaluation examples.
              25.504-1
              Buy American statute.
              25.504-2
              Trade Agreements Act/Caribbean Basin Trade Initiative/FTAs.
              25.504-3
              FTA/Israeli Trade Act.
              
              25.504-4
              Group award basis.
            
            
              Subpart 25.6— American Recovery and Reinvestment Act—Buy American Statute—Construction Materials
              25.600
              Scope of subpart.
              25.601
              Definitions.
              25.602
              Policy.
              25.602-1
              Section 1605 of the Recovery Act.
              25.602-2
              Buy American statute.
              25.603
              Exceptions.
              25.604
              Preaward determination concerning the inapplicability of section 1605 of the Recovery Act or the Buy American statute.
              25.605
              Evaluating offers of foreign construction material.
              25.606
              Postaward determinations.
              25.607
              Noncompliance.
            
            
              Subpart 25.7—Prohibited Sources
              25.700
              Scope of subpart.
              25.701
              Restrictions administered by the Department of the Treasury on acquisitions of supplies or services from prohibited sources.
              25.702
              Prohibition on contracting with entities that conduct restricted business operations in Sudan.
              25.702-1
              Definitions.
              25.702-2
              Certification.
              25.702-3
              Remedies.
              25.702-4
              Waiver.
              25.703
              Prohibition on contracting with entities that engage in certain activities or transactions relating to Iran.
              25.703-1
              Definitions.
              25.703-2
              Iran Sanctions Act.
              25.703-3
              Prohibition on contracting with entities that export sensitive technology to Iran.
              25.703-4
              Waiver.
            
            
              Subpart 25.8—Other International Agreements and Coordination
              25.801
              General.
              25.802
              Procedures.
            
            
              Subpart 25.9—Customs and Duties
              25.900
              Scope of subpart.
              25.901
              Policy.
              25.902
              Procedures.
              25.903
              Exempted supplies.
            
            
              Subpart 25.10—Additional Foreign Acquisition Regulations
              25.1001
              Waiver of right to examination of records.
              25.1002
              Use of foreign currency.
              25.1003
              Tax on certain foreign procurements.
            
            
              Subpart 25.11—Solicitation Provisions and Contract Clauses
              25.1101
              Acquisition of supplies.
              25.1102
              Acquisition of construction.
              25.1103
              Other provisions and clauses.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            64 FR 72419, Dec. 27, 1999, unless otherwise noted.
          
          
            25.000
            Scope of part.
            (a) This part provides policies and procedures for—
            (1) Acquisition of foreign supplies, services, and construction materials; and
            (2) Contracts performed outside the United States.
            (b) It implements 41 U.S.C. chapter 83, Buy American; trade agreements; and other laws and regulations.
            [73 FR 10957, Feb. 28, 2008, as amended at 79 FR 24208, Apr. 29, 2014]
          
          
            25.001
            General.
            (a) 41 U.S.C. chapter 83, Buy American—
            (1) Restricts the purchase of supplies, that are not domestic end products, for use within the United States. A foreign end product may be purchased if the contracting officer determines that the price of the lowest domestic offer is unreasonable or if another exception applies (see Subpart 25.1); and
            (2) Requires, with some exceptions, the use of only domestic construction materials in contracts for construction in the United States (see Subpart 25.2).
            (b) The restrictions in the Buy American statute are not applicable in acquisitions subject to certain trade agreements (see Subpart 25.4). In these acquisitions, end products and construction materials from certain countries receive nondiscriminatory treatment in evaluation with domestic offers. Generally, the dollar value of the acquisition determines which of the trade agreements applies. Exceptions to the applicability of the trade agreements are described in Subpart 25.4.

            (c) The test to determine the country of origin for an end product under the Buy American statute (see the various country “end product” definitions in 25.003) is different from the test to determine the country of origin for an end product under the trade agreements, or the criteria for the representation on end products manufactured outside the United States (see 52.225-18).
            (1) The Buy American statute uses a two-part test to define a “domestic end product” or “domestic construction material” (manufactured in the United States and a formula based on cost of domestic components). The component test has been waived for acquisition of commercially available off-the-shelf items.

            (2) Under the trade agreements, the test to determine country of origin is “substantial transformation” (i.e., transforming an article into a new and different article of commerce, with a name, character, or use distinct from the original article).
            (3) For the representation at 52.225-18, the only criterion is whether the place of manufacture of an end product is in the United States or outside the United States, without regard to the origin of the components.
            (4) When using funds appropriated under the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5), the definition of “domestic manufactured construction material” requires manufacture in the United States but does not include a requirement with regard to the origin of the components. If the construction material consists wholly or predominantly of iron or steel, the iron or steel must be produced in the United States.
            [64 FR 72419, Dec. 27, 1999, as amended at 67 FR 21535, Apr. 30, 2002; 71 FR 20306, Apr. 19, 2006; 71 FR 57377, Sept. 28, 2006; 74 FR 14626, Mar. 31, 2009; 75 FR 38691, July 2, 2010; 75 FR 53165, Aug. 30, 2010; 78 FR 37694, June 21, 2013; 79 FR 24208, Apr. 29, 2014]
          
          
            25.002
            Applicability of subparts.
            The following table shows the applicability of the subparts. Subpart 25.5 provides comprehensive procedures for offer evaluation and examples.
            
              
                 
                Subpart
                Supplies for use
                Inside U.S.
                Outside U.S.
                Construction
                Inside U.S.
                Outside U.S.
                Servicesperformed
                
                Inside U.S.
                Outside U.S.
              
              
                25.1
                Buy American—Supplies
                X
              
              
                25.2
                Buy American—Construction Materials
                 
                 
                X
              
              
                25.3
                Contracts Performed Outside the United States
                 
                X
                 
                X
                 
                X
              
              
                25.4
                Trade Agreements
                X
                X
                X
                X
                X
                X
              
              
                25.5
                Evaluating Foreign Offers—Supply Contracts
                X
                X
              
              
                25.6
                American Recovery and Reinvestment Act—Buy American statute—Construction Materials
                 
                 
                X
              
              
                25.7
                Prohibited Sources
                X
                X
                X
                X
                X
                X
              
              
                25.8
                Other International Agreements and Coordination
                X
                X
                 
                X
                 
                X
              
              
                25.9
                Customs and Duties
                X
              
              
                25.10
                Additional Foreign Acquisition Regulations
                X
                X
                X
                X
                X
                X
              
              
                25.11
                Solicitation Provisions and Contract Clauses
                X
                X
                X
                X
                X
                X
              
            
            [64 FR 72419, Dec. 27, 1999, as amended at 67 FR 21535, Apr. 30, 2002; 71 FR 20306, Apr. 19, 2006; 73 FR 10957, Feb. 28, 2008; 74 FR 14626, Mar. 31, 2009; 79 FR 24208, Apr. 29, 2014]
          
          
            25.003
            Definitions.
            As used in this part—
            
              Caribbean Basin country means any of the following countries: Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, Bonaire, British Virgin Islands, Curacao, Dominica, Grenada, Guyana, Haiti, Jamaica, Montserrat, Saba, St. Kitts and Nevis, St. Lucia, St. Vincent and the Grenadines, Sint Eustatius, Sint Maarten, or Trinidad and Tobago.
            
              Caribbean Basin country end product—
            (1) Means an article that—
            (i)(A) Is wholly the growth, product, or manufacture of a Caribbean Basin country; or

            (B) In the case of an article that consists in whole or in part of materials from another country, has been substantially transformed in a Caribbean Basin country into a new and different article of commerce with a name, character, or use distinct from that of the article or articles from which it was transformed; and
            (ii) Is not excluded from duty-free treatment for Caribbean countries under 19 U.S.C. 2703(b).
            (A) For this reason, the following articles are not Caribbean Basin country end products:
            (1) Tuna, prepared or preserved in any manner in airtight containers.
            (2) Petroleum, or any product derived from petroleum.
            (3) Watches and watch parts (including cases, bracelets, and straps) of whatever type including, but not limited to, mechanical, quartz digital, or quartz analog, if such watches or watch parts contain any material that is the product of any country to which the Harmonized Tariff Schedule of the United States (HTSUS) column 2 rates of duty apply (i.e., Afghanistan, Cuba, Laos, North Korea, and Vietnam).
            (4) Certain of the following: textiles and apparel articles; footwear, handbags, luggage, flat goods, work gloves, and leather wearing apparel; or handloomed, handmade, and folklore articles.

            (B) Access to the HTSUS to determine duty-free status of articles of the types listed in paragraph (1)(ii)(A)(4) of this definition is available via the Internet at https://usitc.gov/tata/hts/index.htm. In particular, see the following:
            (1) General Note 3(c), Products Eligible for Special Tariff treatment.
            (2) General Note 17, Products of Countries Designated as Beneficiary Countries under the United States-Caribbean Basin Trade Partnership Act of 2000.
            (3) Section XXII, Chapter 98, Subchapter II, Articles Exported and Returned, Advanced or Improved Abroad, U.S. Note 7(b).
            (4) Section XXII, Chapter 98, Subchapter XX, Goods Eligible for Special Tariff Benefits under the United States-Caribbean Basin Trade Partnership Act; and
            (2) Refers to a product offered for purchase under a supply contract, but for purposes of calculating the value of the acquisition, includes services (except transportation services) incidental to the article, provided that the value of those incidental services does not exceed that of the article itself.
            
              Civil aircraft and related articles means—
            (1) All aircraft other than aircraft to be purchased for use by the Department of Defense or the U.S. Coast Guard;
            (2) The engines (and parts and components for incorporation into the engines) of these aircraft;
            (3) Any other parts, components, and subassemblies for incorporation into the aircraft; and
            (4) Any ground flight simulators, and parts and components of these simulators, for use with respect to the aircraft, whether to be used as original or replacement equipment in the manufacture, repair, maintenance, rebuilding, modification, or conversion of the aircraft and without regard to whether the aircraft or articles receive duty-free treatment under section 601(a)(2) of the Trade Agreements Act.
            
              Component means an article, material, or supply incorporated directly into an end product or construction material.
            
              Construction material means an article, material, or supply brought to the construction site by a contractor or subcontractor for incorporation into the building or work. The term also includes an item brought to the site preassembled from articles, materials, or supplies. However, emergency life safety systems, such as emergency lighting, fire alarm, and audio evacuation systems, that are discrete systems incorporated into a public building or work and that are produced as complete systems, are evaluated as a single and distinct construction material regardless of when or how the individual parts or components of those systems are delivered to the construction site. Materials purchased directly by the Government are supplies, not construction material.
            
              Cost of components means—

            (1) For components purchased by the contractor, the acquisition cost, including transportation costs to the place of incorporation into the end product or construction material (whether or not such costs are paid to a domestic firm), and any applicable duty (whether or not a duty-free entry certificate is issued); or
            (2) For components manufactured by the contractor, all costs associated with the manufacture of the component, including transportation costs as described in paragraph (1) of this definition, plus allocable overhead costs, but excluding profit. Cost of components does not include any costs associated with the manufacture of the end product.
            
              Designated country means any of the following countries:
            (1) A World Trade Organization Government Procurement Agreement (WTO GPA) country (Armenia, Aruba, Australia, Austria, Belgium, Bulgaria, Canada, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hong Kong, Hungary, Iceland, Ireland, Israel, Italy, Japan, Korea (Republic of), Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Moldova, Montenegro, Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Singapore, Slovak Republic, Slovenia, Spain, Sweden, Switzerland, Taiwan (known in the World Trade Organization as “the Separate Customs Territory of Taiwan, Penghu, Kinmen and Matsu” (Chinese Taipei)), Ukraine, or United Kingdom);
            (2) A Free Trade Agreement (FTA) country (Australia, Bahrain, Canada, Chile, Colombia, Costa Rica, Dominican Republic, El Salvador, Guatemala, Honduras, Korea (Republic of), Mexico, Morocco, Nicaragua, Oman, Panama, Peru, or Singapore);
            (3) A least developed country (Afghanistan, Angola, Bangladesh, Benin, Bhutan, Burkina Faso, Burundi, Cambodia, Central African Republic, Chad, Comoros, Democratic Republic of Congo, Djibouti, Equatorial Guinea, Eritrea, Ethiopia, Gambia, Guinea, Guinea-Bissau, Haiti, Kiribati, Laos, Lesotho, Liberia, Madagascar, Malawi, Mali, Mauritania, Mozambique, Nepal, Niger, Rwanda, Samoa, Sao Tome and Principe, Senegal, Sierra Leone, Solomon Islands, Somalia, South Sudan, Tanzania, Timor-Leste, Togo, Tuvalu, Uganda, Vanuatu, Yemen, or Zambia); or
            (4) A Caribbean Basin country (Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, Bonaire, British Virgin Islands, Curacao, Dominica, Grenada, Guyana, Haiti, Jamaica, Montserrat, Saba, St. Kitts and Nevis, St. Lucia, St. Vincent and the Grenadines, Sint Eustatius, Sint Maarten, or Trinidad and Tobago).
            
              Designated country end product means a WTO GPA country end product, an FTA country end product, a least developed country end product, or a Caribbean Basin country end product.
            
              Domestic construction material means—
            (1)(i) An unmanufactured construction material mined or produced in the United States;
            (ii) A construction material manufactured in the United States, if—
            (A) The cost of the components mined, produced, or manufactured in the United States exceeds 50 percent of the cost of all its components. Components of foreign origin of the same class or kind for which nonavailability determinations have been made are treated as domestic; or
            (B) The construction material is a COTS item;
            (2) Except that for use in subpart 25.6, see the definition in 25.601.
            
              Domestic end product means—
            (1) An unmanufactured end product mined or produced in the United States;
            (2) An end product manufactured in the United States, if—
            (i) The cost of its components mined, produced, or manufactured in the United States exceeds 50 percent of the cost of all its components. Components of foreign origin of the same class or kind as those that the agency determines are not mined, produced, or manufactured in sufficient and reasonably available commercial quantities of a satisfactory quality are treated as domestic. Scrap generated, collected, and prepared for processing in the United States is considered domestic; or
            (ii) The end product is a COTS item.
            
              Domestic offer means an offer of a domestic end product. When the solicitation specifies that award will be made on a group of line items, a domestic offer means an offer where the proposed price of the domestic end products exceeds 50 percent of the total proposed price of the group.
            
            
              Eligible offer means an offer of an eligible product. When the solicitation specifies that award will be made on a group of line items, an eligible offer means a foreign offer where the combined proposed price of the eligible products and the domestic end products exceeds 50 percent of the total proposed price of the group.
            
              Eligible product means a foreign end product, construction material, or service that, due to applicability of a trade agreement to a particular acquisition, is not subject to discriminatory treatment.
            
              End product means those articles, materials, and supplies to be acquired for public use.
            
              Foreign construction material means a construction material other than a domestic construction material.
            
              Foreign contractor means a contractor or subcontractor organized or existing under the laws of a country other than the United States.
            
              Foreign end product means an end product other than a domestic end product.
            
              Foreign offer means any offer other than a domestic offer.
            
              Free Trade Agreement country means Australia, Bahrain, Canada, Chile, Colombia, Costa Rica, Dominican Republic, El Salvador, Guatemala, Honduras, Korea (Republic of), Mexico, Morocco, Nicaragua, Oman, Panama, Peru, or Singapore.
            
              Free Trade Agreement country end product means an article that—
            (1) Is wholly the growth, product, or manufacture of a Free Trade Agreement (FTA) country; or
            (2) In the case of an article that consists in whole or in part of materials from another country, has been substantially transformed in an FTA country into a new and different article of commerce with a name, character, or use distinct from that of the article or articles from which it was transformed. The term refers to a product offered for purchase under a supply contract, but for purposes of calculating the value of the end product, includes services (except transportation services) incidental to the article, provided that the value of those incidental services does not exceed that of the article itself.
            
              Israeli end product means an article that—
            (1) Is wholly the growth, product, or manufacture of Israel; or
            (2) In the case of an article that consists in whole or in part of materials from another country, has been substantially transformed in Israel into a new and different article of commerce with a name, character, or use distinct from that of the article or articles from which it was transformed.
            
              Least developed country means any of the following countries: Afghanistan, Angola, Bangladesh, Benin, Bhutan, Burkina Faso, Burundi, Cambodia, Central African Republic, Chad, Comoros, Democratic Republic of Congo, Djibouti, Equatorial Guinea, Eritrea, Ethiopia, Gambia, Guinea, Guinea-Bissau, Haiti, Kiribati, Laos, Lesotho, Liberia, Madagascar, Malawi, Mali, Mauritania, Mozambique, Nepal, Niger, Rwanda, Samoa, Sao Tome and Principe, Senegal, Sierra Leone, Solomon Islands, Somalia, South Sudan, Tanzania, Timor-Leste, Togo, Tuvalu, Uganda, Vanuatu, Yemen, or Zambia.
            
              Least developed country end product means an article that—
            (1) Is wholly the growth, product, or manufacture of a least developed country; or
            (2) In the case of an article that consists in whole or in part of materials from another country, has been substantially transformed in a least developed country into a new and different article of commerce with a name, character, or use distinct from that of the article or articles from which it was transformed. The term refers to a product offered for purchase under a supply contract, but for purposes of calculating the value of the end product, includes services (except transportation services) incidental to the article, provided that the value of those incidental services does not exceed that of the article itself.
            
              Noneligible offer means an offer of a noneligible product.
            
              Noneligible product means a foreign end product that is not an eligible product.
            
              United States means the 50 States, the District of Columbia, and outlying areas.
            
            
              U.S.-made end product means an article that is mined, produced, or manufactured in the United States or that is substantially transformed in the United States into a new and different article of commerce with a name, character, or use distinct from that of the article or articles from which it was transformed.
            
              World Trade Organization Government Procurement Agreement (WTO GPA) country means any of the following countries: Armenia, Aruba,Australia, Austria, Belgium, Bulgaria, Canada, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hong Kong, Hungary, Iceland, Ireland, Israel, Italy, Japan, Korea (Republic of), Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Moldova, Montenegro, Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Singapore, Slovak Republic, Slovenia, Spain, Sweden, Switzerland, Taiwan, Ukraine, or United Kingdom.
            
              WTO GPA country end product means an article that—
            (1) Is wholly the growth, product, or manufacture of a WTO GPA country; or
            (2) In the case of an article that consists in whole or in part of materials from another country, has been substantially transformed in a WTO GPA country into a new and different article of commerce with a name, character, or use distinct from that of the article or articles from which it was transformed. The term refers to a product offered for purchase under a supply contract, but for purposes of calculating the value of the end product includes services (except transportation services) incidental to the article, provided that the value of those incidental services does not exceed that of the article itself.
            [64 FR 72419, Dec. 27, 1999]
            
              Editorial Note:
              For Federal Register citations affecting section 25.003, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            Subpart 25.1—Buy American—Supplies
            
              25.100
              Scope of subpart.
              (a) This subpart implements—
              (1) 41 U.S.C. chapter 83, Buy American;
              (2) Executive Order 10582, December 17, 1954; and
              (3) Waiver of the component test of the Buy American statute for acquisition of commercially available off-the-shelf (COTS) items in accordance with 41 U.S.C. 1907.
              (b) It applies to supplies acquired for use in the United States, including supplies acquired under contracts set aside for small business concerns, if—
              (1) The supply contract exceeds the micro-purchase threshold; or
              (2) The supply portion of a contract for services that involves the furnishing of supplies (e.g., lease) exceeds the micro-purchase threshold.
              [74 2722, Jan. 15, 2009, as amended at 79 FR 24208, Apr. 29, 2014]
            
            
              25.101
              General.
              (a) The Buy American statute restricts the purchase of supplies that are not domestic end products. For manufactured end products, the Buy American statute uses a two-part test to define a domestic end product.
              (1) The article must be manufactured in the United States; and
              (2) The cost of domestic components must exceed 50 percent of the cost of all the components. In accordance with 41 U.S.C. 1907, this component test of the Buy American statute has been waived for acquisitions of COTS items (see 12.505(a)).
              (b) The Buy American statute applies to small business set-asides. A manufactured product of a small business concern is a U.S.-made end product, but is not a domestic end product unless it meets the component test in paragraph (a)(2) of this section.

              (c) Exceptions that allow the purchase of a foreign end product are listed at 25.103. The unreasonable cost exception is implemented through the use of an evaluation factor applied to low foreign offers that are not eligible offers. The evaluation factor is not used to provide a preference for one foreign offer over another. Evaluation procedures and examples are provided in Subpart 25.5.
              [64 FR 72419, Dec. 27, 1999, as amended at 74 FR 2722, Jan. 15, 2009; 79 FR 24208, Apr. 29, 2014]
            
            
              25.102
              Policy.
              Except as provided in 25.103, acquire only domestic end products for public use inside the United States.
            
            
              25.103
              Exceptions.
              When one of the following exceptions applies, the contracting officer may acquire a foreign end product without regard to the restrictions of the Buy American statute:
              (a) Public interest. The head of the agency may make a determination that domestic preference would be inconsistent with the public interest. This exception applies when an agency has an agreement with a foreign government that provides a blanket exception to the Buy American statute.
              (b) Nonavailability. The Buy American statute does not apply with respect to articles, materials, or supplies if articles, materials, or supplies of the class or kind to be acquired, either as end items or components, are not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities and of a satisfactory quality.
              (1) Class determinations. (i) A nonavailability determination has been made for the articles listed in 25.104. This determination does not necessarily mean that there is no domestic source for the listed items, but that domestic sources can only meet 50 percent or less of total U.S. Government and nongovernment demand.
              (ii) Before acquisition of an article on the list, the procuring agency is responsible to conduct market research appropriate to the circumstances, including seeking of domestic sources. This applies to acquisition of an article as—
              (A) An end product; or
              (B) A significant component (valued at more than 50 percent of the value of all the components).
              (iii) The determination in paragraph (b)(1)(i) of this section does not apply if the contracting officer learns at any time before the time designated for receipt of bids in sealed bidding or final offers in negotiation that an article on the list is available domestically in sufficient and reasonably available commercial quantities of a satisfactory quality to meet the requirements of the solicitation. The contracting officer must—
              (A) Ensure that the appropriate Buy American statute provision and clause are included in the solicitation (see 25.1101(a), 25.1101(b), or 25.1102);
              (B) Specify in the solicitation that the article is available domestically and that offerors and contractors may not treat foreign components of the same class or kind as domestic components; and
              (C) Submit a copy of supporting documentation to the appropriate council identified in 1.201-1, in accordance with agency procedures, for possible removal of the article from the list.
              (2) Individual determinations. (i) The head of the contracting activity may make a determination that an article, material, or supply is not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities of a satisfactory quality.
              (ii) If the contracting officer considers that the nonavailability of an article is likely to affect future acquisitions, the contracting officer may submit a copy of the determination and supporting documentation to the appropriate council identified in 1.201-1, in accordance with agency procedures, for possible addition to the list in 25.104.
              (3) A written determination is not required if all of the following conditions are present:
              (i) The acquisition was conducted through use of full and open competition.
              (ii) The acquisition was synopsized in accordance with 5.201.
              (iii) No offer for a domestic end product was received.
              (c) Unreasonable cost. The contracting officer may determine that the cost of a domestic end product would be unreasonable, in accordance with 25.105 and Subpart 25.5.
              
              (d) Resale. The contracting officer may purchase foreign end products specifically for commissary resale.
              (e) Information technology that is a commercial item. The restriction on purchasing foreign end products does not apply to the acquisition of information technology that is a commercial item, when using fiscal year 2004 or subsequent fiscal year funds (Section 535(a) of Division F, Title V, Consolidated Appropriations Act, 2004, and similar sections in subsequent appropriations acts).
              [64 FR 72419, Dec. 27, 1999, as amended at 70 FR 11742, Mar. 9, 2005; 71 FR 224, Jan. 3, 2006; 79 FR 24209, Apr. 29, 2014]
            
            
              25.104
              Nonavailable articles.

              (a) The following articles have been determined to be nonavailable in accordance with 25.103(b)(1)(i):
              
              
                Acetylene, black.
                Agar, bulk.
                Anise.
                Antimony, as metal or oxide.
                Asbestos, amosite, chrysotile, and crocidolite.
                Bamboo shoots.
                Bananas.
                Bauxite.
                Beef, corned, canned.
                Beef extract.
                Bephenium hydroxynapthoate.
                Bismuth.
                Books, trade, text, technical, or scientific; newspapers; pamphlets; magazines; periodicals; printed briefs and films; not printed in the United States and for which domestic editions are not available.
                Brazil nuts, unroasted.
                Cadmium, ores and flue dust.
                Calcium cyanamide.
                Capers.
                Cashew nuts.
                Castor beans and castor oil.
                Chalk, English.
                Chestnuts.
                Chicle.
                Chrome ore or chromite.
                Cinchona bark.
                Cobalt, in cathodes, rondelles, or other primary ore and metal forms.
                Cocoa beans.
                Coconut and coconut meat, unsweetened, in shredded, desiccated, or similarly prepared form.
                Coffee, raw or green bean.
                Colchicine alkaloid, raw.
                Copra.
                Cork, wood or bark and waste.
                Cover glass, microscope slide.
                Crane rail (85-pound per foot).
                Cryolite, natural.
                Dammar gum.
                Diamonds, industrial, stones and abrasives.
                Emetine, bulk.
                Ergot, crude.
                Erythrityl tetranitrate.
                Fair linen, altar.
                Fibers of the following types: abaca, abace, agave, coir, flax, jute, jute burlaps, palmyra, and sisal.
                Goat hair canvas.
                Goat and kidskins.
                Grapefruit sections, canned.
                Graphite, natural, crystalline, crucible grade.
                Hand file sets (Swiss pattern).
                Handsewing needles.
                Hemp yarn.
                Hog bristles for brushes.
                Hyoscine, bulk.
                Ipecac, root.
                Iodine, crude.
                Kaurigum.
                Lac.
                Leather, sheepskin, hair type.
                Lavender oil.
                Manganese.
                Menthol, natural bulk.
                Mica.
                Microprocessor chips (brought onto a Government construction site as separate units for incorporation into building systems during construction or repair and alteration of real property).
                Modacrylic fiber.
                Nickel, primary, in ingots, pigs, shots, cathodes, or similar forms; nickel oxide and nickel salts.
                Nitroguanidine (also known as picrite).
                Nux vomica, crude.
                Oiticica oil.
                Olive oil.
                Olives (green), pitted or unpitted, or stuffed, in bulk.
                Opium, crude.
                Oranges, mandarin, canned.
                Petroleum, crude oil, unfinished oils, and finished products.
                Pineapple, canned.
                Pine needle oil.
                Platinum and related group metals, refined, as sponge, powder, ingots, or cast bars.
                Pyrethrum flowers.
                Quartz crystals.
                Quebracho.
                Quinidine.
                Quinine.
                Rabbit fur felt.
                Radium salts, source and special nuclear materials.
                Rosettes.
                Rubber, crude and latex.
                Rutile.
                Santonin, crude.
                Secretin.
                Shellac.
                Silk, raw and unmanufactured.
                
                Spare and replacement parts for equipment of foreign manufacture, and for which domestic parts are not available.
                Spices and herbs, in bulk.
                Sugars, raw.
                Swords and scabbards.
                Talc, block, steatite.
                Tantalum.
                Tapioca flour and cassava.
                Tartar, crude; tartaric acid and cream of tartar in bulk.
                Tea in bulk.
                Thread, metallic (gold).
                Thyme oil.
                Tin in bars, blocks, and pigs.
                Triprolidine hydrochloride.
                Tungsten.
                Vanilla beans.
                Venom, cobra.
                Water chestnuts.
                Wax, carnauba.
                Wire glass.
                Woods; logs, veneer, and lumber of the following species: Alaskan yellow cedar, angelique, balsa, ekki, greenheart, lignum vitae, mahogany, and teak.
                Yarn, 50 Denier rayon.
                Yeast, active dry and instant active dry.
              
              
              (b) This list will be published in the Federal Register for public comment no less frequently than once every five years. Unsolicited recommendations for deletions from this list may be submitted at any time and should provide sufficient data and rationale to permit evaluation (see 1.502).
              [64 FR 72419, Dec. 27, 1999, as amended at 69 FR 34241, June 18, 2004; 70 FR 11743, Mar. 9, 2005; 75 FR 34283, June 16, 2010]
            
            
              25.105
              Determining reasonableness of cost.
              (a) The contracting officer—
              (1) Must use the evaluation factors in paragraph (b) of this section unless the head of the agency makes a written determination that the use of higher factors is more appropriate. If the determination applies to all agency acquisitions, the agency evaluation factors must be published in agency regulations; and
              (2) Must not apply evaluation factors to offers of eligible products if the acquisition is subject to a trade agreement under Subpart 25.4.
              (b) If there is a domestic offer that is not the low offer, and the restrictions of the Buy American statute apply to the low offer, the contracting officer must determine the reasonableness of the cost of the domestic offer by adding to the price of the low offer, inclusive of duty—
              (1) 6 percent, if the lowest domestic offer is from a large business concern; or
              (2) 12 percent, if the lowest domestic offer is from a small business concern. The contracting officer must use this factor, or another factor established in agency regulations, in small business set-asides if the low offer is from a small business concern offering the product of a small business concern that is not a domestic end product (see Subpart 19.5).
              (c) The price of the domestic offer is reasonable if it does not exceed the evaluated price of the low offer after addition of the appropriate evaluation factor in accordance with paragraph (a) or (b) of this section. (See evaluation procedures at Subpart 25.5.)
              [64 FR 72419, Dec. 27, 1999, as amended at 79 FR 24209, Apr. 29, 2014]
            
          
          
            Subpart 25.2—Buy American—Construction Materials
            
              25.200
              Scope of subpart.
              (a) This subpart implements—
              (1) 41 U.S.C. chapter 83, Buy American;
              (2) Executive Order 10582, December 17, 1954; and
              (3) Waiver of the component test of the Buy American statute for acquisitions of commercially available off-the-shelf (COTS) items in accordance with 41 U.S.C. 1907.
              (b) It applies to contracts for the construction, alteration, or repair of any public building or public work in the United States.
              (c) When using funds appropriated or otherwise provided by the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5) (Recovery Act) for construction, see Subpart 25.6.
              [74 FR 2722, Jan. 15, 2009, as amended at 74 FR 22810, May 14, 2009; 79 FR 24209, Apr. 29, 2014]
            
            
              25.201
              Policy.
              Except as provided in 25.202, use only domestic construction materials in construction contracts performed in the United States.
            
            
              
              25.202
              Exceptions.
              (a) When one of the following exceptions applies, the contracting officer may allow the contractor to acquire foreign construction materials without regard to the restrictions of the Buy American statute:
              (1) Impracticable or inconsistent with public interest. The head of the agency may determine that application of the restrictions of the Buy American statute to a particular construction material would be impracticable or would be inconsistent with the public interest. The public interest exception applies when an agency has an agreement with a foreign government that provides a blanket exception to the Buy American statute.
              (2) Nonavailability. The head of the contracting activity may determine that a particular construction material is not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities of a satisfactory quality. The determinations of nonavailability of the articles listed at 25.104(a) and the procedures at 25.103(b)(1) also apply if any of those articles are acquired as construction materials.
              (3) Unreasonable cost. The contracting officer concludes that the cost of domestic construction material is unreasonable in accordance with 25.204.
              (4) Information technology that is a commercial item. The restriction on purchasing foreign construction material does not apply to the acquisition of information technology that is a commercial item, when using Fiscal Year 2004 or subsequent fiscal year funds (Section 535(a) of Division F, Title V, Consolidated Appropriations Act, 2004, and similar sections in subsequent appropriations acts).
              (b) Determination and findings. When a determination is made for any of the reasons stated in this section that certain foreign construction materials may be used, the contracting officer must list the excepted materials in the contract. The agency must make the findings justifying the exception available for public inspection.
              (c) Acquisitions under trade agreements. For construction contracts with an estimated acquisition value of $7,008,000 or more, see subpart 25.4.
              [64 FR 72419, Dec. 27, 1999, as amended at 65 FR 36026, June 6, 2000; 67 FR 56123, Aug. 30, 2002; 69 FR 1053, Jan. 7, 2004; 70 FR 11743, Mar. 9, 2005; 71 FR 865, Jan. 5, 2006; 73 FR 10963, Feb. 28, 2008; 75 FR 38690, July 2, 2010; 75 FR 60267, Sept. 29, 2010; 77 FR 12934, Mar. 2, 2012; 78 FR 80380, Dec. 31, 2013; 79 FR 24209, Apr. 29, 2014; 80 FR 81895, Dec. 31, 2015; 83 FR 3398, Jan. 24, 2018; 85 FR 2618, Jan. 15, 2020]
            
            
              25.203
              Preaward determinations.
              (a) For any acquisition, an offeror may request from the contracting officer a determination concerning the inapplicability of the Buy American statute for specifically identified construction materials. The time for submitting the request is specified in the solicitation in paragraph (b) of either 52.225-10 or 52.225-12, whichever applies. The information and supporting data that must be included in the request are also specified in the solicitation in paragraphs (c) and (d) of either 52.225-9 or 52.225-11, whichever applies.
              (b) Before award, the contracting officer must evaluate all requests based on the information provided and may supplement this information with other readily available information.
              [64 FR 72419, Dec. 27, 1999, as amended at 79 FR 24209, Apr. 29, 2014]
            
            
              25.204
              Evaluating offers of foreign construction material.
              (a) Offerors proposing to use foreign construction material other than that listed by the Government in the applicable clause at 52.225-9, paragraph (b)(2), or 52.225-11, paragraph (b)(3), or covered by the WTO GPA or a Free Trade Agreement (paragraph (b)(2) of 52.225-11), must provide the information required by paragraphs (c) and (d) of the respective clauses.

              (b) Unless the head of the agency specifies a higher percentage, the contracting officer must add to the offered price 6 percent of the cost of any foreign construction material proposed for exception from the requirements of the Buy American statute based on the unreasonable cost of domestic construction materials. In the case of a tie, the contracting officer must give preference to an offer that does not include foreign construction material excepted at the request of the offeror on the basis of unreasonable cost.
              (c) Offerors also may submit alternate offers based on use of equivalent domestic construction material to avoid possible rejection of the entire offer if the Government determines that an exception permitting use of a particular foreign construction material does not apply.
              (d) If the contracting officer awards a contract to an offeror that proposed foreign construction material not listed in the applicable clause in the solicitation (paragraph (b)(2) of 52.225-9, or paragraph (b)(3) of 52.225-11), the contracting officer must add the excepted materials to the list in the contract clause.
              [64 FR 72419, Dec. 27, 1999, as amended at 69 FR 1053, Jan. 7, 2004; 69 FR 77873, Dec. 28, 2004; 79 FR 24209, Apr. 29, 2014]
            
            
              25.205
              Postaward determinations.
              (a) If a contractor requests a determination regarding the inapplicability of the Buy American statute after contract award, the contractor must explain why it could not request the determination before contract award or why the need for such determination otherwise was not reasonably foreseeable. If the contracting officer concludes that the contractor should have made the request before contract award, the contracting officer may deny the request.
              (b) The contracting officer must base evaluation of any request for a determination regarding the inapplicability of the Buy American statute made after contract award on information required by paragraphs (c) and (d) of the applicable clause at 52.225-9 or 52.225-11 and/or other readily available information.
              (c) If a determination, under 25.202(a), is made after contract award that an exception to the Buy American statute applies, the contracting officer must negotiate adequate consideration and modify the contract to allow use of the foreign construction material. When the basis for the exception is the unreasonable price of a domestic construction material, adequate consideration is at least the differential established in 25.202(a) or in accordance with agency procedures.
              [64 FR 72419, Dec. 27, 1999, as amended at 79 FR 24209, Apr. 29, 2014]
            
            
              25.206
              Noncompliance.
              The contracting officer must—
              (a) Review allegations of Buy American statute violations;
              (b) Unless fraud is suspected, notify the contractor of the apparent unauthorized use of foreign construction material and request a reply, to include proposed corrective action; and
              (c) If the review reveals that a contractor or subcontractor has used foreign construction material without authorization, take appropriate action, including one or more of the following:
              (1) Process a determination concerning the inapplicability of the Buy American statute in accordance with 25.205.
              (2) Consider requiring the removal and replacement of the unauthorized foreign construction material.
              (3) If removal and replacement of foreign construction material incorporated in a building or work would be impracticable, cause undue delay, or otherwise be detrimental to the interests of the Government, the contracting officer may determine in writing that the foreign construction material need not be removed and replaced. A determination to retain foreign construction material does not constitute a determination that an exception to the Buy American statute applies, and this should be stated in the determination. Further, a determination to retain foreign construction material does not affect the Government's right to suspend or debar a contractor, subcontractor, or supplier for violation of the Buy American statute, or to exercise other contractual rights and remedies, such as reducing the contract price or terminating the contract for default.

              (4) If the noncompliance is sufficiently serious, consider exercising appropriate contractual remedies, such as terminating the contract for default. Also consider preparing and forwarding a report to the agency suspending or debarring official in accordance with Subpart 9.4. If the noncompliance appears to be fraudulent, refer the matter to other appropriate agency officials, such as the officer responsible for criminal investigation.
              [64 FR 72419, Dec. 27, 1999, as amended at 79 FR 24209, Apr. 29, 2014]
            
          
          
            Subpart 25.3—Contracts Performed Outside the United States
            
              Source:
              73 FR 10957, Feb. 28, 2008, unless otherwise noted.
            
            
              25.301
              Contractor personnel in a designated operational area or supporting a diplomatic or consular mission outside the United States.
            
            
              25.301-1
              Scope.
              (a) This section applies to contracts requiring contractor personnel to perform outside the United States—
              (1) In a designated operational area during—
              (i) Contingency operations;
              (ii) Humanitarian or peacekeeping operations; or
              (iii) Other military operations or military exercises, when designated by the combatant commander; or
              (2) When supporting a diplomatic or consular mission—

              (i) That has been designated by the Department of State as a danger pay post (see https://aoprals.state.gov/”; or
              (ii) That the contracting officer determines is a post at which application of the clause at FAR 52.225-19, Contractor Personnel in a Designated Operational Area or Supporting a Diplomatic or Consular Mission outside the United States, is appropriate.
              (b) Any of the types of operations listed in paragraph (a)(1) of this section may include stability operations such as—
              (1) Establishment or maintenance of a safe and secure environment; or
              (2) Provision of emergency infrastructure reconstruction, humanitarian relief, or essential governmental services (until feasible to transition to local government).
              (c) This section does not apply to personal services contracts (see FAR 37.104), unless specified otherwise in agency procedures.
              [73 FR 10957, Feb. 28, 2008, as amended at 85 FR 27101, May 6, 2020]
            
            
              25.301-2
              Government support.
              (a) Generally, contractors are responsible for providing their own logistical and security support, including logistical and security support for their employees. The agency shall provide logistical or security support only when the appropriate agency official, in accordance with agency guidance, determines that—
              (1) Such Government support is available and is needed to ensure continuation of essential contractor services; and
              (2) The contractor cannot obtain adequate support from other sources at a reasonable cost.
              (b) The contracting officer shall specify in the contract, and in the solicitation if possible, the exact support to be provided, and whether this support is provided on a reimbursable basis, citing the authority for the reimbursement.
            
            
              25.301-3
              Weapons.
              The contracting officer shall follow agency procedures and the weapons policy established by the combatant commander or the chief of mission when authorizing contractor personnel to carry weapons (see paragraph (i) of the clause at 52.225-19, Contractor Personnel in a Designated Operational Area or Supporting a Diplomatic or Consular Mission outside the United States).
            
            
              25.301-4
              Contract clause.
              Insert the clause at 52.225-19, Contractor Personnel in a Designated Operational Area or Supporting a Diplomatic or Consular Mission outside the United States, in solicitations and contracts, other than personal service contracts with individuals, that will require contractor personnel to perform outside the United States—
              (a) In a designated operational area during—
              (1) Contingency operations;
              (2) Humanitarian or peacekeeping operations; or
              (3) Other military operations or military exercises, when designated by the combatant commander; or

              (b) When supporting a diplomatic or consular mission—
              

              (1) That has been designated by the Department of State as a danger pay post (see https://aoprals.state.gov/”; or
              (2) That the contracting officer determines is a post at which application of the clause FAR 52.225-19, Contractor Personnel in a Designated Operational Area or Supporting a Diplomatic or Consular Mission outside the United States, is appropriate.
              [73 FR 10957, Feb. 28, 2008, as amended at 85 FR 27101, May 6, 2020]
            
            
              25.302
              Contractors performing private security functions outside the United States.
              [78 FR 37672, June 21, 2013]
            
            
              25.302-1
              Scope.
              This section prescribes policy for implementing section 862 of the National Defense Authorization Act (NDAA) for Fiscal Year (FY) 2008 (Pub. L. 110-181), as amended by section 853 of the NDAA for FY 2009 (Pub. L. 110-417), and sections 831 and 832 of the NDAA for FY 2011 (Pub. L. 111-383) (see 10 U.S.C. 2302 Note).
              [78 FR 37672, June 21, 2013]
            
            
              25.302-2
              Definitions.
              As used in this section—
              
                Area of combat operations means an area of operations designated as such by the Secretary of Defense when enhanced coordination of contractors performing private security functions working for Government agencies is required.
              
                Other significant military operations means activities, other than combat operations, as part of a contingency operation outside the United States that is carried out by United States Armed Forces in an uncontrolled or unpredictable high-threat environment where personnel performing security functions may be called upon to use deadly force (see 25.302-3(a)(2)).
              
                Private security functions means activities engaged in by a contractor, as follows—
              (1) Guarding of personnel, facilities, designated sites, or property of a Federal agency, the contractor or subcontractor, or a third party; or
              (2) Any other activity for which personnel are required to carry weapons in the performance of their duties in accordance with the terms of the contract.
              [78 FR 37672, June 21, 2013, as amended at 81 FR 67777, Sept. 30, 2016]
            
            
              25.302-3
              Applicability.
              (a) This section applies to contracts that require performance outside the United States—
              (1) In an area of combat operations as designated by the Secretary of Defense; or
              (2) In an area of other significant military operations as designated by the Secretary of Defense, and only upon agreement of the Secretary of Defense and the Secretary of State.
              (b) These designations can be found at http://www.acq.osd.mil/dpap/pacc/cc/designated_areas_of_other_significant_military_operations.html and http://www.acq.osd.mil/dpap/pacc/cc/designated_areas_of_combat_operations.html.
              
              (c) When the applicability requirements of this subsection are met, contractors and subcontractors must comply with 32 CFR part 159, whether the contract is for the performance of private security functions as a primary deliverable or the provision of private security functions is ancillary to the stated deliverables.
              (d) The requirements of section 25.302 shall not apply to—
              (1) Contracts entered into by elements of the intelligence community in support of intelligence activities; or
              (2) Temporary arrangements entered into on a non-DoD contract for the performance of private security functions by individual indigenous personnel not affiliated with a local or expatriate security company. These temporary arrangements must still comply with local law.
              [78 FR 37672, June 21, 2013, as amended at 81 FR 67777, Sept. 30, 2016]
            
            
              25.302-4
              Policy.
              (a) General. (1) The policy, responsibilities, procedures, accountability, training, equipping, and conduct of personnel performing private security functions in designated areas are addressed at 32 CFR part 159, entitled “Private Security Contractors Operating in Contingency Operations.” Contractor responsibilities include ensuring that employees are aware of, and comply with, relevant orders, directives, and instructions; keeping appropriate personnel records; accounting for weapons; registering and identifying armored vehicles, helicopters, and other military vehicles; and reporting specified incidents in which personnel performing private security functions under a contract are involved.
              (2) In addition, contractors are required to fully cooperate with any Government-authorized investigation into incidents reported pursuant to paragraph (c)(3) of the clause at 52.225-26, Contractors Performing Private Security Functions Outside the United States, by providing access to employees performing private security functions and relevant information in the possession of the contractor regarding the incident concerned.
              (b) Implementing guidance. In accordance with 32 CFR part 159—
              (1) Geographic combatant commanders will provide DoD contractors performing private security functions with guidance and procedures for the operational environment in their area of responsibility; and
              (2) In a designated area of combat operations, or areas of other significant military operations, as designated by the Secretary of Defense and only upon agreement of the Secretary of Defense and the Secretary of State, the relevant Chief of Mission will provide implementing instructions for non-DoD contractors performing private security functions and their personnel consistent with the standards set forth by the geographic combatant commander. In accordance with 32 CFR 159.4(c), the Chief of Mission has the option of instructing non-DoD contractors performing private security functions and their personnel to follow the guidance and procedures of the geographic combatant commander and/or a sub-unified commander or joint force commander where specifically authorized by the combatant commander to do so and notice of that authorization is provided to non-DoD agencies.
              [78 FR 37672, June 21, 2013, as amended at 81 FR 67777, Sept. 30, 2016]
            
            
              25.302-5
              Remedies.
              (a) In addition to other remedies available to the Government—

              (1) The contracting officer may direct the contractor, at its own expense, to remove and replace any contractor or subcontractor personnel performing private security functions who fail to comply with or violate applicable requirements. Such action may be taken at the Government's discretion without prejudice to its rights under any other contract provision, e.g., termination for default;
              (2) The contracting officer shall include the contractor's failure to comply with the requirements of this section in appropriate databases of past performance and consider any such failure in any responsibility determination or evaluation of past performance; and
              (3) In the case of award-fee contracts, the contracting officer shall consider a contractor's failure to comply with the requirements of this subsection in the evaluation of the contractor's performance during the relevant evaluation period, and may treat such failure as a basis for reducing or denying award fees for such period or for recovering all or part of award fees previously paid for such period.
              (b) If the performance failures are severe, prolonged, or repeated, the contracting officer shall refer the matter to the appropriate suspending and debarring official.
              [78 FR 37672, June 21, 2013]
            
            
              25.302-6
              Contract clause.
              (a) Use the clause at 52.225-26, Contractors Performing Private Security Functions Outside the United States, in solicitations and contracts for performance outside the United States in an area of—
              (1) Combat operations, as designated by the Secretary of Defense; or

              (2) Other significant military operations, as designated by the Secretary of Defense and only upon agreement of the Secretary of Defense and the Secretary of State.
              (b) The clause is not required to be used for—
              (1) Contracts entered into by elements of the intelligence community in support of intelligence activities; or
              (2) Temporary arrangements entered into by non-DoD contractors for the performance of private security functions by individual indigenous personnel not affiliated with a local or expatriate security company.
              [78 FR 37672, June 21, 2013, as amended at 81 FR 67777, Sept. 30, 2016]
            
          
          
            Subpart 25.4—Trade Agreements
            
              25.400
              Scope of subpart.
              (a) This subpart provides policies and procedures applicable to acquisitions that are covered by—
              (1) The World Trade Organization Government Procurement Agreement (WTO GPA), as approved by Congress in the Uruguay Round Agreements Act (Pub. L. 103-465);
              (2) Free Trade Agreements (FTA), consisting of—
              (i) NAFTA (the North American Free Trade Agreement, as approved by Congress in the North American Free Trade Agreement Implementation Act of 1993 (Pub. L. 103-182) (19 U.S.C. 3301 note));
              (ii) Chile FTA (the United States-Chile Free Trade Agreement, as approved by Congress in the United States-Chile Free Trade Agreement Implementation Act (Pub. L. 108-77) (19 U.S.C. 3805 note));
              (iii) Singapore FTA (the United States-Singapore Free Trade Agreement, as approved by Congress in the United States-Singapore Free Trade Agreement Implementation Act (Pub. L. 108-78) (19 U.S.C. 3805 note));
              (iv) Australia FTA (the United States-Australia Free Trade Agreement, as approved by Congress in the United States-Australia Free Trade Agreement Implementation Act (Pub. L. 108-286) (19 U.S.C. 3805 note));
              (v) Morocco FTA (The United States—Morocco Free Trade Agreement, as approved by Congress in the United States—Morocco Free Trade Agreement Implementation Act (Pub. L. 108-302) (19 U.S.C. 3805 note));
              (vi) CAFTA-DR (The Dominican Republic-Central America-United States Free Trade Agreement, as approved by Congress in the Dominican Republic-Central America-United States Free Trade Agreement Implementation Act (Pub. L. 109-53) (19 U.S.C. 4001 note));
              (vii) Bahrain FTA (the United States-Bahrain Free Trade Agreement, as approved by Congress in the United States-Bahrain Free Trade Agreement Implementation Act (Pub. L. 109-169) (19 U.S.C. 3805 note));
              (viii) Oman FTA (the United States-Oman Free Trade Agreement, as approved by Congress in the United States-Oman Free Trade Agreement Implementation Act (Pub. L. 109-283) (19 U.S.C. 3805 note));
              (ix) Peru FTA (the United States-Peru Trade Promotion Agreement, as approved by Congress in the United States-Peru Trade Promotion Agreement Implementation Act (Pub. L. 110-138) (19 U.S.C. 3805 note));
              (x) Korea FTA (the United States-Korea Free Trade Agreement Implementation Act (Pub. L. 112-41) (19 U.S.C 3805 note));
              (xi) Colombia FTA (the United States-Colombia Trade Promotion Agreement Implementation Act (Pub. L. 112-42) (19 U.S.C. 3805 note)); and
              (xii) Panama FTA (the United States-Panama Trade Promotion Agreement Implementation Act (Pub. L. 112-43) (19 U.S.C. 3805 note));
              (3) The least developed country designation made by the U.S. Trade Representative, pursuant to the Trade Agreements Act (19 U.S.C. 2511(b)(4)), in acquisitions covered by the WTO GPA;

              (4) The Caribbean Basin Trade Initiative (CBTI) (determination of the U.S. Trade Representative that end products or construction material granted duty-free entry from countries designated as beneficiaries under the Caribbean Basin Economic Recovery Act (19 U.S.C. 2701, et seq.), with the exception of Panama, must be treated as eligible products in acquisitions covered by the WTO GPA);

              (5) The Israeli Trade Act (the U.S.-Israel Free Trade Area Agreement, as approved by Congress in the United States-Israel Free Trade Area Implementation Act of 1985 (19 U.S.C. 2112 note)); or
              (6) The Agreement on Trade in Civil Aircraft (U.S. Trade Representative waiver of the Buy American statute for signatories of the Agreement on Trade in Civil Aircraft, as implemented in the Trade Agreements Act of 1979 (19 U.S.C. 2513)).
              (b) For application of the trade agreements that are unique to individual agencies, see agency regulations.
              [69 FR 77873, Dec. 28, 2004, as amended at 71 FR 219, 2006; 71 FR 20307, Apr. 19, 2006; 71 FR 36937, June 28, 2006; 71 FR 67777, Nov. 22, 2006; 74 FR 28428, June 15, 2009; 77 FR 13954, Mar. 7, 2012; 77 FR 27549, May 10, 2012; 77 FR 69724, Nov. 20, 2012; 79 FR 24209, Apr. 29, 2014]
            
            
              25.401
              Exceptions.
              (a) This subpart does not apply to—
              (1) Acquisitions set aside for small businesses;
              (2) Acquisitions of arms, ammunition, or war materials, or purchases indispensable for national security or for national defense purposes;
              (3) Acquisitions of end products for resale;
              (4) Acquisitions from Federal Prison Industries, Inc., under Subpart 8.6, and acquisitions under Subpart 8.7, Acquisition from Nonprofit Agencies Employing People Who Are Blind or Severely Disabled; and
              (5) Other acquisitions not using full and open competition, if authorized by Subpart 6.2 or 6.3, when the limitation of competition would preclude use of the procedures of this subpart; or sole source acquisitions justified in accordance with 13.501(a).
              (b) In the World Trade Organization Government Procurement Agreement (WTO GPA) and each FTA, there is a U.S. schedule that lists services that are excluded from that agreement in acquisitions by the United States. Acquisitions of the following services are excluded from coverage by the U.S. schedule of the WTO GPA or an FTA as indicated in this table:
              
                
                   
                  The service(Federal Service Codes from the Federal Procurement Data System Product/Service Code Manual are indicated in parentheses for some services.)
                  
                  WTO GPA AND KOREA FTA
                  Bahrain FTA, CAFTA-DR, Chile FTA, Columbia FTA, NAFTA, Oman FTA, Panama FTA, and Peru FTA
                  Singapore FTA
                  Australia and Morocco FTA
                
                
                  (1)
                  All services purchased in support of military services overseas.
                  X
                  X
                  X
                  X
                
                
                  (2)

                  (i) Automatic data processing (ADP) telecommunications and transmission services (D304), except enhanced (i.e., value-added) telecommunications services.
                  X
                  X
                  
                  
                
                
                   
                  (ii) ADP teleprocessing and timesharing services (D305), telecommunications network management services (D316), automated news services, data services or other information services (D317), and other ADP and telecommunications services (D399)
                  X
                  X
                  
                  
                
                
                   

                  (iii) Basic telecommunications network services (i.e., voice telephone services, packet-switched data transmission services, circuit-switched data transmission services, telex services, facsimile services, and private leased circuit services, but not information services, as defined in 47 U.S.C. 153(24))
                  *
                  *
                  X
                  X
                
                
                  (3)
                  Dredging
                  X
                  X
                  X
                  X
                
                
                  (4)
                  (i) Operation and management contracts of certain Government or privately owned facilities used for Government purposes, including Federally Funded Research and Development Centers
                  X
                  
                  X
                  
                
                
                   
                  (ii) Operation of all Department of Defense, Department of Energy, or the National Aeronautics and Space Administration facilities; and all Government-owned research and development facilities or Government-owned environmental laboratories
                  * *
                  X
                  * *
                  X
                
                
                  (5)
                  Research and development
                  X
                  X
                  X
                  X
                
                
                  (6)
                  Transportation services (including launching services, but not including travel agent services)
                  X
                  X
                  X
                  X
                
                
                  (7)
                  Utility services
                  X
                  X
                  X
                  X
                
                
                  
                  (8)
                  Maintenance, repair, modification, rebuilding and installation of equipment related to ships (J019)
                  
                  X
                  
                  X
                
                
                  (9)
                  Nonnuclear ship repair (J998)
                  
                  X
                  
                  X
                
                *Note 1. Acquisitions of the services listed at (2)(iii) of this table are a subset of the excluded services at (2)(i) and (ii), and are therefore not covered under the WTO GPA.
                **Note 2. Acquisitions of the services listed at (4)(ii) of this table are a subset of the excluded services at (4)(i), and are therefore not covered under the WTO GPA.
              
              [69 FR 1054, Jan. 7, 2004, as amended at 69 FR 77874, Dec. 28, 2004; 70 FR 18958, Apr. 11, 2005; 71 FR 219, Jan. 3, 2006; 71 FR 20307, Apr. 19, 2006; 71 FR 36937, June 28, 2006; 71 FR 67777, Nov. 22, 2006; 74 FR 28428, June 15, 2009; 77 FR 13954, Mar. 7, 2012; 77 FR 27550, May 10, 2012; 77 FR 69724, Nov. 20, 2012; 78 FR 6189, Jan. 29, 2013; 81 FR 83099, Nov. 18, 2016]
            
            
              25.402
              General.
              (a)(1) The Trade Agreements Act (19 U.S.C. 2501, et seq.) provides the authority for the President to waive the Buy American statute and other discriminatory provisions for eligible products from countries that have signed an international trade agreement with the United States, or that meet certain other criteria, such as being a least developed country. The President has delegated this waiver authority to the U.S. Trade Representative. In acquisitions covered by the WTO GPA, Free Trade Agreements, or the Israeli Trade Act, the U.S. Trade Representativehas waived the Buy American statute and other discriminatory provisions for eligible products. Offers of eligible products receive equal consideration with domestic offers.
              (2) The contracting officer shall determine the origin of services by the country in which the firm providing the services is established. See Subpart 25.5 for evaluation procedures for supply contracts covered by trade agreements.
              (b) The value of the acquisition is a determining factor in the applicability of trade agreements. Most of these dollar thresholds are subject to revision by the U.S. Trade Representative approximately every 2 years. The various thresholds are summarized as follows:
              
                Table 1 to Paragraph (b)
                
                  Trade agreement
                  Supply contract(equal to or
                    exceeding)
                  
                  Service contract(equal to or
                    exceeding)
                  
                  Constructioncontract
                    (equal to or
                    exceeding)
                  
                
                
                  WTO GPA
                  $182,000
                  $182,000
                  $7,008,000
                
                
                  FTAs:
                
                
                  Australia FTA
                  83,099
                  83,099
                  7,008,000
                
                
                  Bahrain FTA
                  182,000
                  182,000
                  10,802,884
                
                
                  CAFTA-DR (Costa Rica, Dominican Republic, El Salvador, Guatemala, Honduras, and Nicaragua)
                  83,099
                  83,099
                  7,008,000
                
                
                  Chile FTA
                  83,099
                  83,099
                  7,008,000
                
                
                  Colombia FTA
                  83,099
                  83,099
                  7,008,000
                
                
                  Korea FTA
                  100,000
                  100,000
                  7,008,000
                
                
                  Morocco FTA
                  182,000
                  182,000
                  7,008,000
                
                
                  NAFTA:
                
                
                  —Canada
                  25,000
                  83,099
                  10,802,884
                
                
                  —Mexico
                  83,099
                  83,099
                  10,802,884
                
                
                  Oman FTA
                  182,000
                  182,000
                  10,802,884
                
                
                  Panama FTA
                  182,000
                  182,000
                  7,008,000
                
                
                  Peru FTA
                  182,000
                  182,000
                  7,008,000
                
                
                  Singapore FTA
                  83,099
                  83,099
                  7,008,000
                
                
                  Israeli Trade Act
                  50,000
                  
                  
                
              
              
              [69 FR 77874, Dec. 28, 2004, as amended at 71 FR 219, Jan. 3, 2006; 71 FR 865, Jan. 5, 2006; 71 FR 20307, Apr. 19, 2006; 71 FR 36937, June 28, 2006; 71 FR 67777, Nov. 22, 2006; 72 FR 46358, Aug. 17, 2007; 73 FR 10963, Feb. 28, 2008; 73 FR 16747, Mar. 28, 2008; 74 FR 28428, June 15, 2009; 75 FR 38690, July 2, 2010; 77 FR 27550, May 10, 2012; 77 FR 69724, Nov. 20, 2012; 78 FR 80380, Dec. 31, 2013; 79 FR 24209, Apr. 29, 2014; 80 FR 81895, Dec. 31, 2015; 83 FR 3398, Jan. 24, 2018; 85 FR 2618, Jan. 15, 2020]
            
            
              25.403
              World Trade Organization Government Procurement Agreement and Free Trade Agreements.
              (a) Eligible products from WTO GPA and FTA countries are entitled to the nondiscriminatory treatment specified in 25.402(a)(1). The WTO GPA and FTAs specify procurement procedures designed to ensure fairness (see 25.408).
              (b) Thresholds. (1) To determine whether the acquisition of products by lease, rental, or lease-purchase contract (including lease-to-ownership, or lease-with-option-to purchase) is covered by the WTO GPA or an FTA, calculate the estimated acquisition value as follows:
              (i) If a fixed-term contract of 12 months or less is contemplated, use the total estimated value of the acquisition.
              (ii) If a fixed-term contract of more than 12 months is contemplated, use the total estimated value of the acquisition plus the estimated residual value of the leased equipment at the conclusion of the contemplated term of the contract.

              (iii) If an indefinite-term contract is contemplated, use the estimated monthly payment multiplied by the total number of months that ordering would be possible under the proposed contract, i.e., the initial ordering period plus any optional ordering periods.
              (iv) If there is any doubt as to the contemplated term of the contract, use the estimated monthly payment multiplied by 48.
              (2) The estimated value includes the value of all options.
              (3) If, in any 12-month period, recurring or multiple awards for the same type of product or products are anticipated, use the total estimated value of these projected awards to determine whether the WTO GPA or an FTA applies. Do not divide any acquisition with the intent of reducing the estimated value of the acquisition below the dollar threshold of the WTO GPA or an FTA.
              (c) Purchase restriction. (1) Under the Trade Agreements Act (19 U.S.C. 2512), in acquisitions covered by the WTO GPA, acquire only U.S.-made or designated country end products or U.S. or designated country services, unless offers for such end products or services are either not received or are insufficient to fulfill the requirements. This purchase restriction does not apply below the WTO GPA threshold for supplies and services, even if the acquisition is covered by an FTA.
              [64 FR 72419, Dec. 27, 1999, as amended at 65 FR 36026, June 6, 2000; 67 FR 21535, Apr. 30, 2002; 67 FR 56123, Aug. 30, 2002; 69 FR 1054, Jan. 7, 2004; 69 FR 77875, Dec. 28, 2004]
            
            
              25.404
              Least developed countries.
              For acquisitions covered by the WTO GPA, least developed country end products, construction material, and services must be treated as eligible products.
              [69 FR 77875, Dec. 28, 2004]
            
            
              25.405
              Caribbean Basin Trade Initiative.

              Under the Caribbean Basin Trade Initiative, the United States Trade Representative has determined that, for acquisitions covered by the WTO GPA, Caribbean Basin country end products, construction material, and services must be treated as eligible products. In accordance with Section 201 (a)(3) of the Dominican Republic—Central America—United States Free Trade Implementation Act (Pub. L. 109-53) (19 U.S.C. 4031), when the CAFTA-DR agreement enters into force with respect to a country, that country is no longer designated as a beneficiary country for purposes of the Caribbean Basin Economic Recovery Act, and is therefore no longer included in the definition of “Caribbean Basin country” for purposes of the Caribbean Basin Trade Initiative.
              [65 FR 24322, Apr. 25, 2000, as amended at 67 FR 6118, Feb. 8, 2002; 69 FR 1055, Jan. 7, 2004; 69 FR 77875, Dec. 28, 2004; 71 FR 36937, June 28, 2006; 79 FR 24209, Apr. 29, 2014]
            
            
              25.406
              Israeli Trade Act.
              Acquisitions of supplies by most agencies are covered by the Israeli Trade Act, if the estimated value of the acquisition is $50,000 or more but does not exceed the WTO GPA threshold for supplies (see 25.402(b)). Agencies other than the Department of Defense, the Department of Energy, the Department of Transportation, the Bureau of Reclamation of the Department of the Interior, the Federal Housing Finance Board, and the Office of Thrift Supervision must evaluate offers of Israeli end products without regard to the restrictions of the Buy American statute. The Israeli Trade Act does not prohibit the purchase of other foreign end products. In accordance with Section 201 (a)(3) of the Dominican Republic—Central America—United States Free Trade Implementation Act (Pub. L. 109-53), when the CAFTA-DR agreement enters into force with respect to a country, that country is no longer designated as a beneficiary country for purposes of the Caribbean Basin Economic Recovery Act, and is therefore no longer included in the definition of “Caribbean Basin country” for purposes of the Caribbean Basin Trade Initiative.
              [64 FR 72419, Dec. 27, 1999, as amended at 67 FR 21535, Apr. 30, 2002; 69 FR 1055, Jan. 7, 2004; 69 FR 77875, Dec. 28, 2004; 71 FR 36937, June 28, 2006; 79 FR 24209, Apr. 29, 2014]]
            
            
              25.407
              Agreement on Trade in Civil Aircraft.
              Under the authority of Section 303 of the Trade Agreements Act, the U.S. Trade Representative has waived the Buy American statute for civil aircraft and related articles that meet the substantial transformation test of the Trade Agreements Act, from countries that are parties to the Agreement on Trade in Civil Aircraft. Those countries are Albania, Austria, Belgium, Bulgaria, Canada, Croatia, Cyprus, Czech Republic, Denmark, Egypt, Estonia, Finland, France, Georgia, Germany, Greece, Hungary, Ireland, Italy, Japan, Latvia, Lithuania, Luxembourg, Macao China, Malta, Montenegro, the Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, Switzerland, Taiwan (Chinese Taipei), and the United Kingdom.
              [77 FR 12936, Mar. 2, 2012, as amended at 78 FR 70481, Nov. 25, 2013; 79 FR 24209, Apr. 29, 2014; 80 FR 81893, Dec. 31, 2015]
            
            
              25.408
              Procedures.
              (a) If the WTO GPA or an FTA applies (see 25.401), the contracting officer must—
              (1) Comply with the requirements of 5.203, Publicizing and response time;
              (2) Comply with the requirements of 5.207, Preparation and transmittal of synopses;
              (3) Not include technical requirements in solicitations solely to preclude the acquisition of eligible products;
              (4) Specify in solicitations that offerors must submit offers in the English language and in U.S. dollars (see 52.214-34, Submission of Offers in the English Language, and 52.214-35, Submission of Offers in U.S. Currency, or paragraph (c)(5) of 52.215-1, Instruction to Offerors—Competitive Acquisitions); and
              (5) Provide unsuccessful offerors from WTO GPA or FTA countries notice in accordance with 14.409-1 or 15.503.
              (b) See Subpart 25.5 for evaluation procedures and examples.
              [64 FR 72419, Dec. 27, 1999, as amended at 68 FR 56679, Oct. 1, 2003; 69 FR 1055, Jan. 7, 2004; 69 FR 77875, Dec. 28, 2004; 73 FR 10962, Feb. 28, 2008]
            
          
          
            Subpart 25.5—Evaluating Foreign Offers—Supply Contracts
            
              25.501
              General.
              The contracting officer—
              (a) Must apply the evaluation procedures of this subpart to each line item of an offer unless either the offer or the solicitation specifies evaluation on a group basis (see 25.503);

              (b) May rely on the offeror's certification of end product origin when evaluating a foreign offer;
              
              (c) Must identify and reject offers of end products that are prohibited in accordance with Subpart 25.7; and
              (d) Must not use the Buy American statute evaluation factors prescribed in this subpart to provide a preference for one foreign offer over another foreign offer.
              [64 FR 72419, Dec. 27, 1999, as amended at 67 FR 21535, Apr. 30, 2002; 71 FR 20306, Apr. 19, 2006; 79 FR 24209, Apr. 29, 2014]
            
            
              25.502
              Application.
              (a) Unless otherwise specified in agency regulations, perform the following steps in the order presented:

              (1) Eliminate all offers or offerors that are unacceptable for reasons other than price; e.g., nonresponsive, debarred or suspended, or a prohibited source (see Subpart 25.7).
              (2) Rank the remaining offers by price.
              (3) If the solicitation specifies award on the basis of factors in addition to cost or price, apply the evaluation factors as specified in this section and use the evaluated cost or price in determining the offer that represents the best value to the Government.
              (b) For acquisitions covered by the WTO GPA (see Subpart 25.4)—
              (1) Consider only offers of U.S.-made or designated country end products, unless no offers of such end products were received;
              (2) If the agency gives the same consideration given eligible offers to offers of U.S.-made end products that are not domestic end products, award on the low offer. Otherwise, evaluate in accordance with agency procedures; and
              (3) If there were no offers of U.S.-made or designated country end products, make a nonavailability determination (see 25.103(b)(2)) and award on the low offer (see 25.403(c)).
              (c) For acquisitions not covered by the WTO GPA, but subject to the Buy American statute (an FTA or the Israeli Trade Act also may apply), the following applies:
              (1) If the low offer is a domestic offer or an eligible offer under NAFTA or the Israeli Trade Act, award on that offer.
              (2) If the low offer is a noneligible offer and there were no domestic offers (see 25.103(b)(3)), award on the low offer.
              (3) If the low offer is a noneligible offer and there is an eligible offer that is lower than the lowest domestic offer, award on the low offer. The Buy American statute provides an evaluation preference only for domestic offers.
              (4) Otherwise, apply the appropriate evaluation factor provided in 25.105 to the low offer.
              (i) If the evaluated price of the low offer remains less than the lowest domestic offer, award on the low offer.
              (ii) If the price of the lowest domestic offer is less than the evaluated price of the low offer, award on the lowest domestic offer.
              (d) Ties. (1) If application of an evaluation factor results in a tie between a domestic offer and a foreign offer, award on the domestic offer.
              (2) If no evaluation preference was applied (i.e., offers afforded nondiscriminatory treatment under the Buy American statute), resolve ties between domestic and foreign offers by a witnessed drawing of lots by an impartial individual.
              (3) Resolve ties between foreign offers from small business concerns (under the Buy American statute, a small business offering a manufactured article that does not meet the definition of “domestic end product” is a foreign offer) or foreign offers from a small business concern and a large business concern in accordance with 14.408-6(a).
              [64 FR 72419, Dec. 27, 1999, as amended at 67 FR 21535, Apr. 30, 2002; 69 FR 1055, Jan. 7, 2004; 69 FR 77875, Dec. 28, 2004; 71 FR 20306, Apr. 19, 2006; 79 FR 24209, Apr. 29, 2014]
            
            
              25.503
              Group offers.
              (a) If the solicitation or an offer specifies that award can be made only on a group of line items or on all line items contained in the solicitation or offer, reject the offer—
              (1) If any part of the award would consist of prohibited end products (see Subpart 25.7); or
              (2) If the acquisition is covered by the WTO GPA and any part of the offer consists of items restricted in accordance with 25.403(c).

              (b) If an offer restricts award to a group of line items or to all line items contained in the offer, determine for each line item whether to apply an evaluation factor (see 25.504-4, Example 1).
              (1) First, evaluate offers that do not specify an award restriction on a line item basis in accordance with 25.502, determining a tentative award pattern by selecting for each line item the offer with the lowest evaluated price.
              (2) Evaluate an offer that specifies an award restriction against the offered prices of the tentative award pattern, applying the appropriate evaluation factor on a line item basis.
              (3) Compute the total evaluated price for the tentative award pattern and the offer that specified an award restriction.
              (4) Unless the total evaluated price of the offer that specified an award restriction is less than the total evaluated price of the tentative award pattern, award based on the tentative award pattern.
              (c) If the solicitation specifies that award will be made only on a group of line items or all line items contained in the solicitation, determine the category of end products on the basis of each line item, but determine whether to apply an evaluation factor on the basis of the group of items (see 25.504-4, Example 2).
              (1) If the proposed price of domestic end products exceeds 50 percent of the total proposed price of the group, evaluate the entire group as a domestic offer. Evaluate all other groups as foreign offers.
              (2) For foreign offers, if the proposed price of domestic end products and eligible products exceeds 50 percent of the total proposed price of the group, evaluate the entire group as an eligible offer.
              (3) Apply the evaluation factor to the entire group in accordance with 25.502.
              [64 FR 72419, Dec. 27, 1999, as amended at 69 FR 77875, Dec. 28, 2004; 71 FR 20306, Apr. 19, 2006]
            
            
              25.504
              Evaluation Examples.
              The following examples illustrate the application of the evaluation procedures in 25.502 and 25.503. The examples assume that the contracting officer has eliminated all offers that are unacceptable for reasons other than price or a trade agreement (see 25.502(a)(1)). The evaluation factor may change as provided in agency regulations.
              [67 FR 21535, Apr. 30, 2002]
            
            
              25.504-1
              Buy American statute.
              (a)(1) Example 1.
              
              
                
                  Offer A
                  $12,000
                  Domestic end product, small business.
                
                
                  Offer B
                  11,700
                  Domestic end product, small business.
                
                
                  Offer C
                  10,000
                  U.S.-made end product (not domestic), small business.
                
              
              (2) Analysis: This acquisition is for end products for use in the United States and is set aside for small business concerns. The Buy American statute applies. Since the acquisition value is less than $25,000 and the acquisition is set aside, none of the trade agreements apply. Perform the steps in 25.502(a). Offer C is evaluated as a foreign end product because it is the product of a small business, but is not a domestic end product (see 25.502(c)(4)). Since Offer B is a domestic offer, apply the 12 percent factor to Offer C (see 25.105(b)(2)). The resulting evaluated price of $11,200 remains lower than Offer B. The cost of Offer B is therefore unreasonable (see 25.105(c)). Award on Offer C at $10,000 (see 25.502(c)(4)(i)).
              (b)(1) Example 2.
              
              
                
                  Offer A
                  $11,000
                  Domestic end product, small business
                
                
                  Offer B
                  $10,700
                  Domestic end product, small business
                
                
                  Offer C
                  $10,200
                  U.S.-made end product (not domestic), small business
                
              
              
              (2) Analysis: This acquisition is for end products for use in the United States and is set aside for small business concerns. The Buy American statute applies. Perform the steps in 25.502(a). Offer C is evaluated as a foreign end product because it is the product of a small business but is not a domestic end product (see 25.502(c)(4)). After applying the 12 percent factor, the evaluated price of Offer C is $11,424. Award on Offer B at $10,700 (see 25.502(c)(4)(ii)).
              [64 FR 72419, Dec. 27, 1999, as amended at 67 FR 21535, Apr. 30, 2002; 79 FR 24209, Apr. 29, 2014]
            
            
              25.504-2
              WTO GPA/Caribbean Basin Trade Initiative/FTAs.
              
                Example 1.
              
              
                
                  Offer A
                  304,000
                  U.S.-made end product (not domestic).
                
                
                  Offer B
                  303,000
                  U.S.-made end product (domestic), small business.
                
                
                  Offer C
                  300,000
                  Eligible product.
                
                
                  Offer D
                  295,000
                  Noneligible product (not U.S.-made).
                
              
              
                Analysis: Eliminate Offer D because the acquisition is covered by the WTO GPA and there is an offer of a U.S.-made or an eligible product (see 25.502(b)(1)). If the agency gives the same consideration given eligible offers to offers of U.S.-made end products that are not domestic offers, it is unnecessary to determine if U.S.-made end products are domestic (large or small business). No further analysis is necessary. Award on the low remaining offer, Offer C (see 25.502(b)(2)).
              [69 FR 77875, Dec. 28, 2004, as amended at 75 FR 38690, July 2, 2010]
            
            
              25.504-3
              FTA/Israeli Trade Act.
              (a) Example 1.
              
              
                
                  Offer A
                  $105,000
                  Domestic end product, small business.
                
                
                  Offer B
                  100,000
                  Eligible product.
                
              
              
                Analysis: Since the low offer is an eligible offer, award on the low offer (see 25.502(c)(1)).
              (b) Example 2.
              
              
                
                  Offer A
                  $105,000
                  Eligible product.
                
                
                  Offer B
                  103,000
                  Noneligible product.
                
              
              
                Analysis: Since the acquisition is not covered by the WTO GPA , the contracting officer can consider the noneligible offer. Since no domestic offer was received, make a nonavailability determination and award on Offer B (see 25.502(c)(2)).
              (c) Example 3.
              
              
                
                  Offer A
                  $105,000
                  Domestic end product, large business.
                
                
                  Offer B
                  103,000
                  Eligible product.
                
                
                  Offer C
                  100,000
                  Noneligible product.
                
              
              
                Analysis: Since the acquisition is not covered by the WTO GPA , the contracting officer can consider the noneligible offer. Because the eligible offer (Offer B) is lower than the domestic offer (Offer A), no evaluation factor applies to the low offer (Offer C). Award on the low offer (see 25.502(c)(3)).
              [69 FR 77875, Dec. 28, 2004]
            
            
              25.504-4
              Group award basis.
              (a) Example 1.
              
              
                
                  Item
                  Offers
                  A
                  B
                  C
                
                
                  1
                  DO = $55,000
                  EL = $56,000
                  NEL = $50,000
                
                
                  2
                  NEL = 13,000
                  EL = 10,000
                  EL = 13,000
                
                
                  3
                  NEL = 11,500
                  DO = 12,000
                  DO = 10,000
                
                
                  4
                  NEL = 24,000
                  EL = 28,000
                  NEL = 22,000
                
                
                  5
                  DO = 18,000
                  NEL = 10,000
                  DO = 14,000
                
                
                   
                  121,500
                  116,000
                  109,000
                
                Key: DO = Domestic end product; EL = Eligible product; NEL = Noneligible product.
              
              
                Problem: Offeror C specifies all-or-none award. Assume all offerors are large businesses. The acquisition is not covered by the WTO GPA .
              
              
                
                
                  Analysis: (see 25.503)
                
                
                  STEP 1: Evaluate Offers A & B before considering Offer C and determine which offer has the lowest evaluated cost for each line item (the tentative award pattern):
                
                  Item 1: Low offer A is domestic; select A.
                
                  Item 2: Low offer B is eligible; do not apply factor; select B.
                
                  Item 3: Low offer A is noneligible and Offer B is a domestic offer. Apply a 6 percent factor to Offer A. The evaluated price of Offer A is higher than Offer B; select B.
                
                  Item 4: Low offer A is noneligible. Since neither offer is a domestic offer, no evaluation factor applies; select A.
                
                  Item 5: Low offer B is noneligible; apply a 6 percent factor to Offer B. Offer A is still higher than Offer B; select B.
                
                  STEP 2: Evaluate Offer C against the tentative award pattern for Offers A and B:
                
                  
                    Item
                    Offers
                    Low offer
                    Tentative award pattern from A and B
                    C
                  
                  
                    1
                    A
                    DO = $55,000
                    * NEL = $53,000
                  
                  
                    2
                    B
                    EL = 10,000
                    EL = 13,000
                  
                  
                    3
                    B
                    DO = 12,000
                    DO = 10,000
                  
                  
                    4
                    A
                    NEL = 24,000
                    NEL = 22,000
                  
                  
                    5
                    B
                    *NEL = 10,600
                    DO = 14,000
                  
                  
                     
                    
                    111,600
                    112,000
                  
                  * Offer + 6 percent.
                
                On a line item basis, apply a factor to any noneligible offer if the other offer for that line item is domestic.
                For Item 1, apply a factor to Offer C because Offer A is domestic and the acquisition was not covered by the WTO GPA . The evaluated price of Offer C, Item 1, becomes $53,000 ($50,000 plus 6 percent). Apply a factor to Offer B, Item 5, because it is a noneligible product and Offer C is domestic. The evaluated price of Offer B is $10,600 ($10,000 plus 6 percent). Evaluate the remaining items without applying a factor.
                
                  STEP 3: The tentative unrestricted award pattern from Offers A and B is lower than the evaluated price of Offer C. Award the combination of Offers A and B. Note that if Offer C had not specified all-or-none award, award would be made on Offer C for line items 1, 3, and 4, totaling an award of $82,000.
                (b) Example 2.
                
                
                  
                    Item
                    Offers
                    A
                    B
                    C
                  
                  
                    1
                    DO = $50,000
                    EL = $50,500
                    NEL = $50,000
                  
                  
                    2
                    NEL = 10,300
                    NEL = 10,000
                    EL = 10,200
                  
                  
                    3
                    EL = 20,400
                    EL = 21,000
                    NEL = 20,200
                  
                  
                    4
                    DO = 10,500
                    DO = 10,300
                    DO = 10,400
                  
                  
                     
                    91,200
                    91,800
                    90,800
                  
                
                
                  Problem: The solicitation specifies award on a group basis. Assume the Buy American statute applies and the acquisition cannot be set aside for small business concerns. All offerors are large businesses.
                
                  Analysis: (see 25.503(c))
                STEP 1: Determine which of the offers are domestic (see 25.503(c)(1)):
                
                  
                     
                    Domestic[percent]
                    
                    Determination
                  
                  
                    A
                    60,500/91,200 = 66.3%
                    Domestic
                  
                  
                    B
                    10,300/91,800 = 11.2%
                    Foreign
                  
                  
                    C
                    10,400/90,800 = 11.5%
                    Foreign
                  
                
                
                  STEP 2: Determine whether foreign offers are eligible or noneligible offers (see 25.503(c)(2)):
                
                  
                     
                    Domestic + eligible[percent]
                    
                    Determination
                  
                  
                    A
                    N/A
                    Domestic
                  
                  
                    B
                    81,800/91,800 = 89.1%
                    Eligible
                  
                  
                    C
                    20,600/90,800 = 22.7%
                    Noneligible
                  
                
                
                  STEP 3: Determine whether to apply an evaluation factor (see 25.503(c)(3)). The low offer (Offer C) is a foreign offer. There is no eligible offer lower than the domestic offer. Therefore, apply the factor to the low offer. Addition of the 6 percent factor (use 12 percent if Offer A is a small business) to Offer C yields an evaluated price of $96,248 ($90,800 + 6 percent). Award on Offer A (see 25.502(c)(4)(ii)). Note that, if Offer A were greater than Offer B, an evaluation factor would not be applied and award would be on Offer C (see 25.502(c)(3)).
              
              [64 FR 72419, Dec. 27, 1999; 65 FR 4633, Jan. 31, 2000; 69 FR 77875, Dec. 28, 2004; 79 FR 24209, Apr. 29, 2014]
            
          
          
            Subpart 25.6— American Recovery and Reinvestment Act—Buy American Statute—Construction Materials
            
              Source:
              74 FR 14626, Mar. 31, 2009, unless otherwise noted.
            
            
              25.600
              Scope of subpart.
              This subpart implements section 1605 in Division A of the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5) (Recovery Act) with regard to manufactured construction material and 41 U.S.C. chapter 83, Buy American (referred to in this subpart as the Buy American statute) with regard to unmanufactured construction material. It applies to construction projects that use funds appropriated or otherwise provided by the Recovery Act.
              [75 FR 53165, Aug. 30, 2010, as amended at 79 FR 24209, Apr. 29, 2014]
            
            
              25.601
              Definitions.
              As used in this subpart—
              
                Domestic construction material means the following:
              (1) An unmanufactured construction material mined or produced in the United States. (The Buy American statute applies.)
              (2) A manufactured construction material that is manufactured in the United States and, if the construction material consists wholly or predominantly of iron or steel, the iron or steel was produced in the United States. (Section 1605 of the Recovery Act applies.)
              
                Foreign construction material means a construction material other than a domestic construction material.
              
                Manufactured construction material means any construction material that is not unmanufactured construction material.
              
                Public building or public work means a building or work, the construction, prosecution, completion, or repair of which is carried on directly or indirectly by authority of, or with funds of, a Federal agency to serve the interest of the general public regardless of whether title thereof is in a Federal agency (see 22.401). These buildings and works may include, without limitation, bridges, dams, plants, highways, parkways, streets, subways, tunnels, sewers, mains, power lines, pumping stations, heavy generators, railways, airports, terminals, docks, piers, wharves, ways, lighthouses, buoys, jetties, breakwaters, levees, and canals, and the construction, alteration, maintenance, or repair of such buildings and works.
              
                Recovery Act designated country means a World Trade Organization Government Procurement Agreement country, a Free Trade Agreement country, or a least developed country.
              
                Steel means an alloy that includes at least 50 percent iron, between .02 and 2 percent carbon, and may include other elements.
              
                Unmanufactured construction material means raw material brought to the construction site for incorporation into the building or work that has not been—
              (1) Processed into a specific form and shape; or
              (2) Combined with other raw material to create a material that has different properties than the properties of the individual raw materials.
              [74 FR 14626, Mar. 31, 2009, as amended at 75 FR 53165, Aug. 30, 2010; 79 FR 24209, Apr. 29, 2014]
            
            
              25.602
              Policy.
            
            
              25.602-1
              Section 1605 of the Recovery Act.
              Except as provided in 25.603—
              (a) None of the funds appropriated or otherwise made available by the Recovery Act may be used for a project for the construction, alteration, maintenance, or repair of a public building or public work unless the public building or public work is located in the United States and—
              (1) All of the iron, steel, and manufactured goods used as construction material in the project are produced or manufactured in the United States.

              (i) All manufactured construction material must be manufactured in the United States.
              
              (ii) Iron or steel components. (A) Iron or steel components of construction material consisting wholly or predominantly of iron or steel must be produced in the United States. This does not restrict the origin of the elements of the iron or steel, but requires that all manufacturing processes of the iron or steel must take place in the United States, except metallurgical processes involving refinement of steel additives.
              (B) The requirement in paragraph (a)(1)(ii)(A) of this section does not apply to iron or steel components or subcomponents in construction material that does not consist wholly or predominantly of iron or steel.
              (iii) All other components. There is no restriction on the origin or place of production or manufacture of components or subcomponents that do not consist of iron or steel.
              (iv) Examples. (A) If a steel guardrail consists predominantly of steel, even though coated with aluminum, then the steel would be subject to the section 1605 restriction requiring that all stages of production of the steel occur in the United States, in addition to the requirement to manufacture the guardrail in the United States. There would be no restrictions on the other components of the guardrail.
              (B) If a wooden window frame is delivered to the site as a single construction material, there is no restriction on any of the components, including the steel lock on the window frame; or
              (2) If trade agreements apply, the manufactured construction material shall either comply with the requirements of paragraph (a)(1) of this subsection, or be wholly the product of or be substantially transformed in a Recovery Act designated country;
              (b) Manufactured materials purchased directly by the Government and delivered to the site for incorporation into the project shall meet the same domestic source requirements as specified for manufactured construction material in paragraphs (a)(1) and (a)(2) of this section; and
              (c) A project may include several contracts, a single contract, or one or more line items on a contract.
            
            
              25.602-2
              Buy American statute.
              Except as provided in 25.603, use only unmanufactured construction material mined or produced in the United States, as required by the Buy American statute or, if trade agreements apply, unmanufactured construction material mined or produced in a designated country may also be used.
              [75 FR 53165, Aug. 30, 2010, as amended at 79 FR 24209, Apr. 29, 2014]
            
            
              25.603
              Exceptions.
              (a)(1) When one of the following exceptions applies, the contracting officer may allow the contractor to incorporate foreign manufactured construction materials without regard to the restrictions of section 1605 of the Recovery Act or foreign unmanufactured construction material without regard to the restrictions of the Buy American statute:
              (i) Nonavailability. The head of the contracting activity may determine that a particular construction material is not mined, produced, or manufactured in the United States in sufficient and reasonably available commercial quantities of a satisfactory quality. The determinations of nonavailability of the articles listed at 25.104(a) and the procedures at 25.103(b)(1) also apply if any of those articles are acquired as construction materials.
              (ii) Unreasonable cost. The contracting officer concludes that the cost of domestic construction material is unreasonable in accordance with 25.605.
              (iii) Inconsistent with public interest. The head of the agency may determine that application of the restrictions of section 1605 of the Recovery Act to a particular manufactured construction material, or the restrictions of the Buy American statute to a particular unmanufactured construction material would be inconsistent with the public interest.
              (2) In addition, the head of the agency may determine that application of the Buy American statute to a particular unmanufactured construction material would be impracticable.
              (b) Determinations. When a determination is made, for any of the reasons stated in this section, that certain foreign construction materials may be used—
              (1) The contracting officer shall list the excepted materials in the contract; and

              (2) For determinations with regard to the inapplicability of section 1605 of the Recovery Act, unless the construction material has already been determined to be domestically nonavailable (see list at 25.104), the head of the agency shall provide a notice to the Federal Register within three business days after the determination is made, with a copy to the Administrator for Federal Procurement Policy and to the Recovery Accountability and Transparency Board. The notice shall include—
              (i) The title “Buy American Exception under the American Recovery and Reinvestment Act of 2009”;
              (ii) The dollar value and brief description of the project; and
              (iii) A detailed justification as to why the restriction is being waived.
              (c) Acquisitions under trade agreements. (1) For construction contracts with an estimated acquisition value of $7,008,000 or more, also see subpart 25.4. Offers proposing the use of construction material from a designated country shall receive equal consideration with offers proposing the use of domestic construction material.
              (2) For purposes of applying section 1605 of the Recovery Act to evaluation of manufactured construction material, designated countries do not include the Caribbean Basin Countries.
              [75 FR 53166, Aug. 30, 2010, as amended at 77 FR 12934, Mar. 2, 2012; 78 FR 80380, Dec. 31, 2013; 79 FR 24209, Apr. 29, 2014; 80 FR 81896, Dec. 31, 2015; 83 FR 3398, Jan. 24, 2018; 85 FR 2618, Jan. 15, 2020]
            
            
              25.604
              Preaward determination concerning the inapplicability of section 1605 of the Recovery Act or the Buy American statute.
              (a) For any acquisition, an offeror may request from the contracting officer a determination concerning the inapplicability of section 1605 of the Recovery Act or the Buy American statute for specifically identified construction materials. The time for submitting the request is specified in the solicitation in paragraph (b) of either 52.225-22 or 52.225-24, whichever applies. The information and supporting data that must be included in the request are also specified in the solicitation in paragraphs (c) and (d) of either 52.225-21 or 52.225-23, whichever applies.
              (b) Before award, the contracting officer must evaluate all requests based on the information provided and may supplement this information with other readily available information.
              (c) Determination based on unreasonable cost of domestic construction material.
              (1) Manufactured construction material. The contracting officer must compare the offered price of the contract using foreign manufactured construction material (i.e., any construction material not manufactured in the United States, or construction material consisting predominantly of iron or steel and the iron or steel is not produced in the United States) to the estimated price if all domestic manufactured construction material were used. If use of domestic manufactured construction material would increase the overall offered price of the contract by more than 25 percent, then the contracting officer shall determine that the cost of the domestic manufactured construction material is unreasonable.
              (2) Unmanufactured construction material. The contracting officer must compare the cost of each foreign unmanufactured construction material to the cost of domestic unmanufactured construction material. If the cost of the domestic unmanufactured construction material exceeds the cost of the foreign unmanufactured construction material by more than 6 percent, then the contracting officer shall determine that the cost of the domestic unmanufactured construction material is unreasonable.
              [74 FR 14626, Mar. 31, 2009, as amended at 75 FR 53166, Aug. 30, 2010; 79 FR 24209, Apr. 29, 2014]
            
            
              25.605
              Evaluating offers of foreign construction material.

              (a) If the contracting officer has determined that an exception applies because the cost of certain domestic construction material is unreasonable, in accordance with section 25.604, then the contracting officer shall apply evaluation factors to the offer incorporating the use of such foreign construction material as follows:
              (1) Use an evaluation factor of 25 percent, applied to the total offered price of the contract, if foreign manufactured construction material is incorporated in the offer based on an exception for unreasonable cost of comparable domestic construction material requested by the offeror.
              (2) In addition, use an evaluation factor of 6 percent applied to the cost of foreign unmanufactured construction material incorporated in the offer based on an exception for unreasonable cost of comparable domestic unmanufactured construction material requested by the offeror.
              (3) Total evaluated price = offered price + (.25 × offered price, if (a)(1) applies) + (.06 × cost of foreign unmanufactured construction material, if (a)(2) applies).
              (b) If the solicitation specifies award on the basis of factors in addition to cost or price, apply the evaluation factors as specified in paragraph (a) of this section and use the evaluated price in determining the offer that represents the best value to the Government.
              (c) Unless paragraph (b) applies, if two or more offers are equal in price, the contracting officer must give preference to an offer that does not include foreign construction material excepted at the request of the offeror on the basis of unreasonable cost.
              (d) Offerors also may submit alternate offers based on use of equivalent domestic construction material to avoid possible rejection of the entire offer if the Government determines that an exception permitting use of a particular foreign construction material does not apply.
              (e) If the contracting officer awards a contract to an offeror that proposed foreign construction material not listed in the applicable clause in the solicitation (paragraph (b)(3) of 52.225-21, or paragraph (b)(3) of 52.225-23), the contracting officer must add the excepted materials to the list in the contract clause.
              [74 FR 14626, Mar. 31, 2009, as amended at 75 FR 53166, Aug. 30, 2010]
            
            
              25.606
              Postaward determinations.
              (a) If a contractor requests a determination regarding the inapplicability of section 1605 of the Recovery Act or the Buy American statute after contract award, the contractor must explain why it could not request the determination before contract award or why the need for such determination otherwise was not reasonably foreseeable. If the contracting officer concludes that the contractor should have made the request before contract award, the contracting officer may deny the request.
              (b) The contracting officer must base evaluation of any request for a determination regarding the inapplicability of section 1605 of the Recovery Act or the Buy American statute made after contract award on information required by paragraphs (c) and (d) of the applicable clause at 52.225-21 or 52.225-23 and/or other readily available information.
              (c) If a determination, under 25.603(a), is made after contract award that an exception to section 1605 of the Recovery Act or to the Buy American statute applies, the contracting officer must negotiate adequate consideration and modify the contract to allow use of the foreign construction material. When the basis for the exception is the unreasonable cost of a domestic construction material, adequate consideration is at least the differential established in 25.605(a).
              [74 FR 14626, Mar. 31, 2009, as amended at 79 FR 24209, Apr. 29, 2014]
            
            
              25.607
              Noncompliance.
              The contracting officer must—
              (a) Review allegations of violations of section 1605 of the Recovery Act or Buy American statute;
              (b) Unless fraud is suspected, notify the contractor of the apparent unauthorized use of foreign construction material and request a reply, to include proposed corrective action; and
              (c) If the review reveals that a contractor or subcontractor has used foreign construction material without authorization, take appropriate action, including one or more of the following:

              (1) Process a determination concerning the inapplicability of section 1605 of the Recovery Act or the Buy American statute in accordance with 25.606.
              (2) Consider requiring the removal and replacement of the unauthorized foreign construction material.
              (3) If removal and replacement of foreign construction material incorporated in a building or work would be impracticable, cause undue delay, or otherwise be detrimental to the interests of the Government, the contracting officer may determine in writing that the foreign construction material need not be removed and replaced. A determination to retain foreign construction material does not constitute a determination that an exception to section 1605 of the Recovery Act or the Buy American statute applies, and this should be stated in the determination. Further, a determination to retain foreign construction material does not affect the Government's right to suspend or debar a contractor, subcontractor, or supplier for violation of section 1605 of the Recovery Act or the Buy American statute, or to exercise other contractual rights and remedies, such as reducing the contract price or terminating the contract for default.
              (4) If the noncompliance is sufficiently serious, consider exercising appropriate contractual remedies, such as terminating the contract for default. Also consider preparing and forwarding a report to the agency suspending or debarring official in accordance with subpart 9.4. If the noncompliance appears to be fraudulent, refer the matter to other appropriate agency officials, such as the agency's inspector general or the officer responsible for criminal investigation.
              [74 FR 14626, Mar. 31, 2009, as amended at 75 FR 53167, Aug. 30, 2010; 79 FR 24209, Apr. 29, 2014]
            
          
          
            Subpart 25.7—Prohibited Sources
            
              Source:
              73 FR 33638, June 12, 2008, unless otherwise noted.
            
            
              25.700
              Scope of subpart.
              This subpart implements—
              (a) Economic sanctions administered by the Office of Foreign Assets Control (OFAC) in the Department of the Treasury prohibiting transactions involving certain countries, entities, and individuals;
              (b) The Sudan Accountability and Divestment Act of 2007 (Pub. L. 110-174) (50 U.S.C. 1701 note);
              (c) The Iran Sanctions Act of 1996 (Iran Sanctions Act) (Pub. L. 104-172; 50 U.S.C. 1701 note), including amendments by the Iran Freedom Support Act (Pub. L. 109-293), section 102 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Pub. L. 111-195), and Titles II and III of the Iran Threat Reduction and Syria Human Rights Act of 2012 (Pub. L. 112-158); and
              (d) Prohibition against contracting with entities that export sensitive technologies to Iran (22 U.S.C. 8515).
              [75 FR 60256, Sept. 29, 2010, as amended at 77 FR 73518, Dec. 10, 2012; 78 FR 46783, Aug. 1, 2013; 79 FR 24209, Apr. 29, 2014]
            
            
              25.701
              Restrictions administered by the Department of the Treasury on acquisitions of supplies or services from prohibited sources.
              (a) Except as authorized by OFAC, agencies and their contractors and subcontractors must not acquire any supplies or services if any proclamation, Executive order, or statute administered by OFAC, or if OFAC's implementing regulations at 31 CFR Chapter V, would prohibit such a transaction by a person subject to the jurisdiction of the United States.

              (b) Except as authorized by OFAC, most transactions involving Cuba, Iran, and Sudan are prohibited, as are most imports from Burma or North Korea into the United States or its outlying areas. In addition, lists of entities and individuals subject to economic sanctions are included in OFAC's List of Specially Designated Nationals and Blocked Persons at http://www.treas.gov/offices/enforcement/ofac/sdn. More information about these restrictions, as well as updates, is available in OFAC's regulations at 31 CFR Chapter V and/or on OFAC's website at http://www.treas.gov/offices/enforcement/ofac.
              

              (c) Refer questions concerning the restrictions in paragraphs (a) or (b) of this section to the Department of the Treasury, Office of Foreign Assets Control, Washington, DC 20220, (Telephone (202) 622-2490).
            
            
              25.702
              Prohibition on contracting with entities that conduct restricted business operations in Sudan.
            
            
              25.702-1
              Definitions.
              As used in this section—
              
                Appropriate Congressional committees means—
              (1) The Committee on Banking, Housing, and Urban Affairs, The Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
              (2) The Committee on Financial Services, the Committee on Foreign Relations, and the Permanent Select Committee on Intelligence of the House of Representatives.
              
                Business operations means engaging in commerce in any form, including by acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.
              
                Marginalized populations of Sudan means—
              (1) Adversely affected groups in regions authorized to receive assistance under section 8(c) of the Darfur Peace and Accountability Act (Pub. L. 109-344) (50 U.S.C. 1701 note); and
              (2) Marginalized areas in Northern Sudan described in section 4(9) of such Act.
              
                Restricted business operations—
              (1) Means, except as provided in paragraph (2) of this definition, business operations in Sudan that include power production activities, mineral extraction activities, oil-related activities, or the production of military equipment, as those terms are defined in the Sudan Accountability and Divestment Act of 2007 (Pub. L. 110-174).
              (2) Does not include business operations that the person (as that term is defined in Section 2 of the Sudan Accountability and Divestment Act of 2007) conducting the business can demonstrate—
              (i) Are conducted under contract directly and exclusively with the regional government of southern Sudan;
              (ii) Are conducted pursuant to specific authorization from the Office of Foreign Assets Control in the Department of the Treasury, or are expressly exempted under Federal law from the requirement to be conducted under such authorization;
              (iii) Consist of providing goods or services to marginalized populations of Sudan;
              (iv) Consist of providing goods or services to an internationally recognized peacekeeping force or humanitarian organization;
              (v) Consist of providing goods or services that are used only to promote health or education; or
              (vi) Have been voluntarily suspended.
              [64 FR 72419, Dec. 27, 1999, as amended at 74 FR 40465, Aug. 11, 2009]
            
            
              25.702-2
              Certification.
              As required by the Sudan Accountability and Divestment Act of 2007 (Pub. L. 110-174), each offeror must certify that it does not conduct restricted business operations in Sudan.
            
            
              25.702-3
              Remedies.
              Upon the determination of a false certification under subsection 25.702-2—
              (a) The contracting officer may terminate the contract;
              (b) The suspending official may suspend the contractor in accordance with the procedures in Subpart 9.4; and
              (c) The debarring official may debar the contractor for a period not to exceed 3 years in accordance with the procedures in Subpart 9.4.
            
            
              25.702-4
              Waiver.
              (a) The President may waive the requirement of subsection 25.702-2 on a case-by-case basis if the President determines and certifies in writing to the appropriate congressional committees that it is in the national interest to do so.

              (b) An agency seeking waiver of the requirement shall submit the request to the Administrator of the Office of Federal Procurement Policy (OFPP), allowing sufficient time for review and approval. Upon receipt of the waiver request, OFPP shall consult with the President's National Security Council, Office of African Affairs, and the Department of State Sudan Office and Sanctions Office to assess foreign policy aspects of making a national interest recommendation.
              (c) Agencies may request a waiver on an individual or class basis; however, waivers are not indefinite and can be cancelled if warranted.
              (1) A class waiver may be requested only when the class of supplies is not available from any other source and it is in the national interest.
              (2) Prior to submitting the waiver request, the request must be reviewed and cleared by the agency head.
              (3) All waiver requests must include the following information:
              (i) Agency name, complete mailing address, and point of contact name, telephone number, and email address;
              (ii) Offeror's name, complete mailing address, and point of contact name, telephone number, and email address;
              (iii) Description/nature of product or service;
              (iv) The total cost and length of the contract;
              (v) Justification, with market research demonstrating that no other offeror can provide the product or service and stating why the product or service must be procured from this offeror, as well as why it is in the national interest for the President to waive the prohibition on contracting with this offeror that conducts restricted business operations in Sudan, including consideration of foreign policy aspects identified in consultation(s) pursuant to 25.702-4(b);

              (vi) Documentation regarding the offeror's past performance and integrity (see the Contractor Performance Assessment Reporting System (CPARS) including the Federal Awardee Performance Information and Integrity System at https://www.cpars.gov” and any other relevant information);
              (vii) Information regarding the offeror's relationship or connection with other firms that conduct prohibited business operations in Sudan; and
              (viii) Any humanitarian efforts engaged in by the offeror, the human rights impact of doing business with the offeror for which the waiver is requested, and the extent of the offeror's business operations in Sudan.
              (d) The consultation in 25.702-4(b) and the information in 25.702-4(c)(3) will be considered in determining whether to recommend that the President waive the requirement of subsection 25.702-2. In accordance with section 6(c) of the Sudan Accountability and Divestment Act of 2007, OFPP will semiannually submit a report to Congress, on April 15th and October 15th, on the waivers granted.
              [73 FR 33638, June 12, 2008, as amended at 76 FR 68038, Nov. 2, 2011; 84 FR 47866, Sept. 10, 2019]
            
            
              25.703
              Prohibition on contracting with entities that engage in certain activities or transactions relating to Iran.
            
            
              25.703-1
              Definitions.
              As used in this section—
              
                Person—
              (1) Means—
              (i) A natural person;
              (ii) A corporation, business association, partnership, society, trust, financial institution, insurer, underwriter, guarantor, and any other business organization, any other nongovernmental entity, organization, or group, and any governmental entity operating as a business enterprise; and
              (iii) Any successor to any entity described in paragraph (1)(ii) of this definition; and
              (2) Does not include a government or governmental entity that is not operating as a business enterprise.
              
                Sensitive technology—
              (1) Means hardware, software, telecommunications equipment, or any other technology that is to be used specifically—
              (i) To restrict the free flow of unbiased information in Iran; or
              (ii) To disrupt, monitor, or otherwise restrict speech of the people of Iran; and
              (2) Does not include information or informational materials the export of which the President does not have the authority to regulate or prohibit pursuant to section 203(b)(3) of the International Emergency Economic Powers Act (50 U.S.C. 1702(b)(3)).
              [75 FR 60256, Sept. 29, 2010, as amended at 76 FR 68030, Nov. 2, 2011; 77 FR 23368, Apr. 18, 2012]
            
            
              
              25.703-2
              Iran Sanctions Act.
              (a) Certification—(1) Certification relating to activities described in section 5 of the Iran Sanctions Act. As required by section 6(b)(1)(A) of the Iran Sanctions Act (50 U.S.C. 1701 note), unless an exception applies in accordance with paragraph (c) of this subsection, or a waiver is granted in accordance with 25.703-4, each offeror must certify that the offeror, and any person owned or controlled by the offeror, does not engage in any activity for which sanctions may be imposed under section 5 of the Iran Sanctions Act. Such activities, which are described in detail in section 5 of the Iran Sanctions Act, relate to the energy sector of Iran and development by Iran of weapons of mass destruction or other military capabilities.
              (2) Certification relating to transactions with Iran's Revolutionary Guard Corps. As required by section 6(b)(1)(B) of the Iran Sanctions Act (50 U.S.C. 1701 note), unless an exception applies in accordance with paragraph (c) of this subsection, or a waiver is granted in accordance with 25.703-4, each offeror must certify that the offeror, and any person owned or controlled by the offeror, does not knowingly engage in any significant transaction (i.e., a transaction that exceeds $10,000) with Iran's Revolutionary Guard Corps or any of its officials, agents, or affiliates, the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (see OFAC's Specially Designated Nationals and Blocked Persons List at https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx).
              (b) Remedies. Upon the determination of a false certification under paragraph (a) of this subsection, the agency shall take one or more of the following actions:
              (1) The contracting officer terminates the contract in accordance with procedures in part 49, or for commercial items, see 12.403.
              (2) The suspending official suspends the contractor in accordance with the procedures in subpart 9.4.
              (3) The debarring official debars the contractor for a period of at least two years in accordance with the procedures in subpart 9.4.
              (c) Exception for trade agreements. The certification requirements of paragraph (a) of this subsection do not apply if the acquisition is subject to trade agreements and the offeror certifies that all the offered products are designated country end products or designated country construction material (see subpart 25.4).
              [77 FR 73519, Dec. 10, 2012, as amended at 80 FR 38298, July 2, 2015; 83 FR 42573, Aug. 22, 2018; 85 FR 40067, July 2, 2020]
            
            
              25.703-3
              Prohibition on contracting with entities that export sensitive technology to Iran.

              (a) The head of an executive agency may not enter into or extend a contract for the procurement of goods or services with a person that exports certain sensitive technology to Iran, as determined by the President, and has an active exclusion in the System for Award Management at http://www.sam.gov (22 U.S.C. 8515).
              (b) Each offeror must represent that it does not export any sensitive technology to the government of Iran or any entities or individuals owned or controlled by, or acting on behalf or at the direction of, the government of Iran.
              (c) Exception for trade agreements. The representation requirement of paragraph (b) of this subsection does not apply if the acquisition is subject to trade agreements and the offeror certifies that all the offered products are designated country end products or designated country construction material (see subpart 25.4).
              [76 FR 68031, Nov. 2, 2011, as amended at 77 FR 188, Jan. 3, 2012; 77 FR 73519, Dec. 10, 2012; 78 FR 37679, June 21, 2013; 78 FR 46783, Aug. 1, 2013; 83 FR 48697, Sept. 26, 2018]
            
            
              25.703-4
              Waiver.

              (a) An agency or contractor seeking a waiver of the requirements of 25.703-2 or 25.703-3, consistent with section 6(b)(5) of the Iran Sanctions Act or 22 U.S.C. 8551(b), respectively, and the Presidential Memorandum of September 23, 2010 (75 FR 67025), shall submit the request to the Office of Federal Procurement Policy, allowing sufficient time for review and approval.
              
              (b) Agencies may request a waiver on an individual or class basis; however, waivers are not indefinite and can be cancelled, if warranted.
              (1) A class waiver may be requested only when the class of supplies or equipment is not available from any other source and it is in the national interest.
              (2) Prior to submitting the waiver request, the request must be reviewed and cleared by the agency head.
              (c) In general, all waiver requests should include the following information:
              (1) Agency name, complete mailing address, and point of contact name, telephone number, and email address.
              (2) Offeror's name, complete mailing address, and point of contact name, telephone number, and email address.
              (3) Description/nature of product or service.
              (4) The total cost and length of the contract.
              (5) Justification, with market research demonstrating that no other offeror can provide the product or service and stating why the product or service must be procured from this offeror.
              (i) If the offeror exports sensitive technology to the government of Iran or any entities or individuals owned or controlled by, or acting on behalf or at the direction of, the government of Iran, provide rationale why it is in the national interest for the President to waive the prohibition on contracting with this offeror, as required by 22 U.S.C. 8551(b).
              (ii) If the offeror conducts activities for which sanctions may be imposed under section 5 of the Iran Sanctions Act or engages in any transaction that exceeds the threshold at 25.703-2(a)(2) with Iran's Revolutionary Guard Corps or any of its officials, agents, or affiliates, the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act, provide rationale why it is essential to the national security interests of the United States for the President to waive the prohibition on contracting with this offeror, as required by section 6(b)(5) of the Iran Sanctions Act.

              (6) Documentation regarding the offeror's past performance and integrity (see the Contractor Performance Assessment Reporting System (CPARS)and the Federal Awardee Performance Information and Integrity System at https://www.cpars.gov” and any other relevant information).
              (7) Information regarding the offeror's relationship or connection with other firms that—
              (i) Export sensitive technology to the government of Iran or any entities or individuals owned or controlled by, or acting on behalf or at the direction of, the government of Iran;
              (ii) Conduct activities for which sanctions may be imposed under section 5 of the Iran Sanctions Act; or
              (iii) Conduct any transaction that exceeds the threshold at 25.703-2(a)(2) with Iran's Revolutionary Guard Corps or any of its officials, agents, or affiliates, the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act.
              (8) Describe— (i) The sensitive technology and the entity or individual to which it was exported (i.e., the government of Iran or an entity or individual owned or controlled by, or acting on behalf or at the direction of, the government of Iran);
              (ii) The activities in which the offeror is engaged for which sanctions may be imposed under section 5 of the Iran Sanctions Act; or
              (iii) The transactions that exceed the threshold at 25.703-2(a)(2) with Iran's Revolutionary Guard Corps or any of its officials, agents, or affiliates, the property and interests in property of which are blocked pursuant to the International Emergency Economic Powers Act.
              [77 FR 73519, Dec. 10, 2012, as amended at 80 FR 38298, July 2, 2015; 84 FR 47866, Sept. 10, 2019; 85 FR 27091, May 6, 2020]
            
          
          
            Subpart 25.8—Other International Agreements and Coordination
            
              25.801
              General.
              Treaties and agreements between the United States and foreign governments affect the evaluation of offers from foreign entities and the performance of contracts in foreign countries.
            
            
              
              25.802
              Procedures.
              (a) When placing contracts with contractors located outside the United States, for performance outside the United States, contracting officers must—
              (1) Determine the existence and applicability of any international agreements and ensure compliance with these agreements; and
              (2) Conduct the necessary advance acquisition planning and coordination between the appropriate U.S. executive agencies and foreign interests as required by these agreements.
              (b) The Department of State publishes many international agreements in the “United States Treaties and Other International Agreements” series. Copies of this publication normally are available in overseas legal offices and U.S. diplomatic missions.
              (c) Contracting officers must award all contracts with Taiwanese firms or organizations through the American Institute of Taiwan (AIT). AIT is under contract to the Department of State.
            
          
          
            Subpart 25.9—Customs and Duties
            
              25.900
              Scope of subpart.
              This subpart provides policies and procedures for exempting from import duties certain supplies purchased under Government contracts.
            
            
              25.901
              Policy.
              United States laws impose duties on foreign supplies imported into the customs territory of the United States. Certain exemptions from these duties are available to Government agencies. Agencies must use these exemptions when the anticipated savings to appropriated funds will outweigh the administrative costs associated with processing required documentation.
            
            
              25.902
              Procedures.
              For regulations governing importations and duties, see the Customs Regulations issued by the U.S. Customs Service, Department of the Treasury (19 CFR Chapter 1). Except as provided elsewhere in the Customs Regulations (see 19 CFR 10.100), all shipments of imported supplies purchased under Government contracts are subject to the usual Customs entry and examination requirements. Unless the agency obtains an exemption (see 25.903), those shipments are also subject to duty.
            
            
              25.903
              Exempted supplies.
              (a) Subchapters VIII and X of Chapter 98 of the Harmonized Tariff Schedule of the United States (19 U.S.C. 1202) list supplies for which exemptions from duty may be obtained when imported into the customs territory of the United States under a Government contract. For certain of these supplies, the contracting agency must certify to the Commissioner of Customs that they are for the purpose stated in the Harmonized Tariff Schedule (see 19 CFR 10.102-104, 10.114, and 10.121 and 15 CFR part 301 for requirements and formats).
              (b) Supplies (excluding equipment) for Government-operated vessels or aircraft may be withdrawn from any customs-bonded warehouse, from continuous customs custody elsewhere than in a bonded warehouse, or from a foreign-trade zone, free of duty and internal revenue tax as provided in 19 U.S.C. 1309 and 1317. The contracting activity must cite this authority on the appropriate customs form when making purchases (see 19 CFR 10.59-10.65).
            
          
          
            Subpart 25.10—Additional Foreign Acquisition Regulations
            
              25.1001
              Waiver of right to examination of records.
              (a) Policy. The clause at 52.215-2, Audit and Records—Negotiation, prescribed at 15.209(b), and paragraph (d) of the clause at 52.212-5, Contract Terms and Conditions Required to Implement Statutes or Executive Orders—Commercial Items, prescribed at 12.301(b)(4), implement 10 U.S.C. 2313 and 41 U.S.C. 4706. The basic clauses authorize examination of records by the Comptroller General.
              (1) Insert the appropriate basic clause, whenever possible, in negotiated contracts with foreign contractors.

              (2) The contracting officer may use 52.215-2 with its Alternate III or 52.212-5 with its Alternate I after—

              (i) Exhausting all reasonable efforts to include the basic clause;
              
              (ii) Considering factors such as alternate sources of supply, additional cost, and time of delivery; and
              (iii) The head of the agency has executed a determination and findings in accordance with paragraph (b) of this section, with the concurrence of the Comptroller General. However, concurrence of the Comptroller General is not required if the contractor is a foreign government or agency thereof or is precluded by the laws of the country involved from making its records available for examination.
              (b) Determination and findings. The determination and findings must—
              (1) Identify the contract and its purpose, and identify if the contract is with a foreign contractor or with a foreign government or an agency of a foreign government;
              (2) Describe the efforts to include the basic clause;
              (3) State the reasons for the contractor's refusal to include the basic clause;
              (4) Describe the price and availability of the supplies or services from the United States and other sources; and
              (5) Determine that it will best serve the interest of the United States to use the appropriate alternate clause in paragraph (a)(2) of this section.
              [73 FR 33638, June 12, 2008, as amended at 79 FR 24209, Apr. 29, 2014]
            
            
              25.1002
              Use of foreign currency.
              (a) Unless an international agreement or the WTO GPA (see 25.408(a)(4)) requires a specific currency, contracting officers must determine whether solicitations for contracts to be entered into and performed outside the United States will require submission of offers in U.S. currency or a specified foreign currency. In unusual circumstances, the contracting officer may permit submission of offers in other than a specified currency.
              (b) To ensure a fair evaluation of offers, solicitations generally should require all offers to be priced in the same currency. However, if the solicitation permits submission of offers in other than a specified currency, the contracting officer must convert the offered prices to U.S. currency for evaluation purposes. The contracting officer must use the current market exchange rate from a commonly used source in effect as follows:
              (1) For acquisitions conducted using sealed bidding procedures, on the date of bid opening.
              (2) For acquisitions conducted using negotiation procedures—
              (i) On the date specified for receipt of offers, if award is based on initial offers; otherwise
              (ii) On the date specified for receipt of final proposal revisions.
              (c) If a contract is priced in foreign currency, the agency must ensure that adequate funds are available to cover currency fluctuations to avoid a violation of the Anti-Deficiency Act (31 U.S.C. 1341, 1342, 1511-1519).
              [64 FR 72419, Dec. 27, 1999, as amended at 69 FR 1055, Jan. 7, 2004; 69 FR 77876, Dec. 28, 2004]
            
            
              25.1003
              Tax on certain foreign procurements.
              See 29.204 for the imposition of the tax on certain foreign procurements pursuant to the James Zadroga 9/11 Health and Compensation Act of 2010 (Pub. L. 111-347), 26 U.S.C. 5000C, and its implementing regulations at 26 CFR 1.5000C-1 through 1.5000C-7.
              [85 FR 27099, May 6, 2020]
            
          
          
            Subpart 25.11—Solicitation Provisions and Contract Clauses
            
              25.1101
              Acquisition of supplies.
              The following provisions and clauses apply to the acquisition of supplies and the acquisition of services involving the furnishing of supplies.
              (a)(1) Insert the clause at 52.225-1, Buy American—Supplies, in solicitations and contracts with a value exceeding the micro-purchase threshold but not exceeding $25,000; and in solicitations and contracts with a value exceeding $25,000, if none of the clauses prescribed in paragraphs (b) and (c) of this section apply, except if—
              (i) The solicitation is restricted to domestic end products in accordance with Subpart 6.3;

              (ii) The acquisition is for supplies for use within the United States and an exception to the Buy American statute applies (e.g., nonavailability, public interest, or information technology that is a commercial item); or
              (iii) The acquisition is for supplies for use outside the United States.
              (2) Insert the provision at 52.225-2, Buy American Certificate, in solicitations containing the clause at 52.225-1.
              (b)(1)(i) Insert the clause at 52.225-3, Buy American—Free Trade Agreements—Israeli Trade Act, in solicitations and contracts if—
              (A) The acquisition is for supplies, or for services involving the furnishing of supplies, for use within the United States, and the acquisition value is $25,000 or more, but is less than $182,000;
              (B) The acquisition is not for information technology that is a commercial item, using fiscal year 2004 or subsequent fiscal year funds; and
              (C) No exception in 25.401 applies. For acquisitions of agencies not subject to the Israeli Trade Act (see 25.406), see agency regulations.

              (ii) If the acquisition value is $25,000 or more but is less than $50,000, use the clause with its Alternate I.
              

              (iii) If the acquisition value is $50,000 or more but is less than $83,099, use the clause with its Alternate II.
              
              (iv) If the acquisition value is $83,099 or more but is less than $100,000, use the clause with its Alternate III.
              (2)(i) Insert the provision at 52.225-4, Buy American—Free Trade Agreements—Israeli Trade Act Certificate, in solicitations containing the clause at 52.225-3.

              (ii) If the acquisition value is $25,000 or more but is less than $50,000, use the provision with its Alternate I.
              

              (iii) If the acquisition value is $50,000 or more but is less than $83,099, use the provision with its Alternate II.
              
              (iv) If the acquisition value is $83,099 or more, but is less than $100,000, use the provision with its Alternate III.
              (c)(1) Insert the clause at 52.225-5, Trade Agreements, in solicitations and contracts valued at $182,000 or more, if the acquisition is covered by the WTO GPA applies (see subpart 25.4) and the agency has determined that the restrictions of the Buy American statute are not applicable to U.S.-made end products. If the agency has not made such a determination, the contracting officer must follow agency procedures.
              (2) Insert the provision at 52.225-6, Trade Agreements Certificate, in solicitations containing the clause at 52.225-5.
              (d) Insert the provision at 52.225-7, Waiver of Buy American Statute for Civil Aircraft and Related Articles, in solicitations for civil aircraft and related articles (see 25.407), if the acquisition value is less than $182,000.
              (e) Insert the clause at 52.225-8, Duty-Free Entry, in solicitations and contracts for supplies that may be imported into the United States and for which duty-free entry may be obtained in accordance with 25.903(a), if the value of the acquisition—
              (1) Exceeds the simplified acquisition threshold; or
              (2) Does not exceed the simplified acquisition threshold, but the savings from waiving the duty is anticipated to be more than the administrative cost of waiving the duty. When used for acquisitions that do not exceed the simplified acquisition threshold, the contracting officer may modify paragraphs (c)(1) and (j)(2) of the clause to reduce the dollar figure.

              (f) Insert the provision at 52.225-18, Place of Manufacture, in solicitations that are predominantly for the acquisition of manufactured end products, (i.e., the estimated value of the manufactured end products exceeds the estimated value of other items to be acquired as a result of the solicitation).
              [64 FR 72419, Dec. 27, 1999]
              
                Editorial Note:
                For Federal Register citations affecting section 22.1101, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              25.1102
              Acquisition of construction.
              When using funds other than those appropriated under the American Recovery and Reinvestment Act of 2009 (Pub. L. 111-5) (Recovery Act), follow the prescriptions in paragraphs (a) through (d) of this section. Otherwise, follow the prescription in paragraph (e).

              (a) Insert the clause at 52.225-9, Buy American—Construction Materials, in solicitations and contracts for construction that is performed in the United States valued at less than $7,008,000.
              (1) List in paragraph (b)(2) of the clause all foreign construction material excepted from the requirements of the Buy American statute.
              (2) If the head of the agency determines that a higher percentage is appropriate, substitute the higher evaluation percentage in paragraph (b)(3)(i) of the clause.
              (b)(1) Insert the provision at 52.225-10, Notice of Buy American Requirement—Construction Materials, in solicitations containing the clause at 52.225-9.

              (2) If insufficient time is available to process a determination regarding the inapplicability of the Buy American statute before receipt of offers, use the provision with its Alternate I.
              
              (c) Insert the clause at 52.225-11, Buy American—Construction Materials under Trade Agreements, in solicitations and contracts for construction that is performed in the United States valued at $7,008,000 or more.
              (1) List in paragraph (b)(3) of the clause all foreign construction material excepted from the requirements of the Buy American statute, other than designated country construction material.
              (2) If the head of the agency determines that a higher percentage is appropriate, substitute the higher evaluation percentage in paragraph (b)(4)(i) of the clause.
              (3) For acquisitions valued at $7,008,000 or more, but less than $10,802,884, use the clause with its Alternate I. List in paragraph (b)(3) of the clause all foreign construction material excepted from the requirements of the Buy American statute, unless the excepted foreign construction material is from a designated country other than Bahrain, Mexico, and Oman.
              (d)(1) Insert the provision at 52.225-12, Notice of Buy American Requirement—Construction Materials under Trade Agreements, in solicitations containing the clause at 52.225-11.

              (2) If insufficient time is available to process a determination regarding the inapplicability of the Buy American statute before receipt of offers, use the provision with its Alternate I.
              
              (3) For acquisitions valued at $7,008,000 or more, but less than $10,802,884, use the provision with its Alternate II.
              (e)(1) When using funds appropriated under the Recovery Act for construction, use provisions and clauses 52.225-21, 52.225-22, 52.225-23, or 52.225-24 (with appropriate Alternates) in lieu of the provisions and clauses 52.225-9, 52.225-10, 52.225-11, or 52.225-12 (with appropriate Alternates), respectively, that would be applicable as prescribed in paragraphs (a) through (d) of this section if Recovery Act funds were not used.
              (2) If these Recovery Act provisions and clauses are only applicable to a project consisting of certain line items in the contract, identify in the schedule the line items to which the provisions and clauses apply.
              (3) When using clause 52.225-23, list foreign construction material in paragraph (b)(3) of the clause as follows:
              (i) Basic clause. List all foreign construction materials excepted from the Buy American statute or section 1605 of the Recovery Act, other than manufactured construction material from a Recovery Act designated country or unmanufactured construction material from a designated country.
              (ii) Alternate I. List in paragraph (b)(3) of the clause all foreign construction material excepted from the Buy American statute or section 1605 of the Recovery Act, other than—
              (A) Manufactured construction material from a Recovery Act designated country other than Bahrain, Mexico, or Oman; or
              (B) Unmanufactured construction material from a designated country other than Bahrain, Mexico, or Oman.
              [64 FR 72419, Dec. 27, 1999]
              
                Editorial Note:
                For Federal Register citations affecting § 25.1102, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              25.1103
              Other provisions and clauses.
              (a) Restrictions on certain foreign purchases. Insert the clause at 52.225-13, Restrictions on Certain Foreign Purchases, in solicitations and contracts, unless an exception applies.
              (b) Translations. Insert the clause at 52.225-14, Inconsistency Between English Version and Translation of Contract, in solicitations and contracts if anticipating translation into another language.
              (c) Foreign currency offers. Insert the provision at 52.225-17, Evaluation of Foreign Currency Offers, in solicitations that permit the use of other than a specified currency. Insert in the provision the source of the rate to be used in the evaluation of offers.
              (d) The contracting officer shall include in each solicitation for the acquisition of products or services (other than commercial items procured under Part 12) the provision at 52.225-20, Prohibition on Conducting Restricted Business Operations in Sudan—Certification.
              (e) The contracting officer shall include in all solicitations the provision at 52.225-25, Prohibition on Contracting with Entities Engaging in Certain Activities or Transactions Relating to Iran—Representation and Certifications.
              [64 FR 72419, Dec. 27, 1999, as amended at 65 FR 36026, 36028, June 6, 2000; 67 FR 21538, Apr. 30, 2002; 67 FR 56122, 56124, Aug. 30, 2002; 68 FR 4051, Jan. 27, 2003; 68 FR 56686, Oct. 1, 2003; 69 FR 1055, Jan. 7, 2004; 69 FR 8315, Feb. 23, 2004; 71 FR 866, Jan. 5, 2006; 71 FR 20306, Apr. 19, 2006; 71 FR 57368, Sept. 28, 2006; 73 FR 33639, June 12, 2008; 75 FR 60257, Sept. 29, 2010; 76 FR 68031, Nov. 2, 2011; 77 FR 73518, Dec. 10, 2012]
            
          
        
        
          Pt. 26
          PART 26—OTHER SOCIOECONOMIC PROGRAMS
          
            
              Subpart 26.1—Indian Incentive Program
              Sec.
              26.100
              Scope of subpart.
              26.101
              Definitions.
              26.102
              Policy.
              26.103
              Procedures.
              26.104
              Contract clause.
            
            
              Subpart 26.2—Major Disaster or Emergency Assistance Activities
              26.200
              Scope of subpart.
              26.201
              Definitions.
              26.202
              Local area preference.
              26.202-1
              Local area set-aside.
              26.202-2
              Evaluation preference.
              26.203
              Transition of work.
              26.204
              Justification for expenditures to other than local firms.
              26.205
              Disease Response Registry.
              26.206
              Solicitation provision and contract clauses.
            
            
              Subpart 26.3—Historically Black Colleges and Universities and Minority Institutions
              26.300
              Scope of subpart.
              26.301
              [Reserved]
              26.302
              General policy.
              26.303
              Data collection and reporting requirements.
              26.304
              Solicitation provision.
            
            
              Subpart 26.4—Food Donations to Nonprofit Organizations
              26.400
              Scope of subpart.
              26.401
              Definitions.
              26.402
              Policy.
              26.403
              Procedures.
              26.404
              Contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            56 FR 41737, Aug. 22, 1991, unless otherwise noted.
          
          
            Note:
            This part has been created to facilitate promulgation of additional FAR and agency level socioeconomic coverage which properly fall under FAR Subchapter D—Socioeconomic Programs, but neither implements nor supplements existing FAR Parts 19 or 22 through 25.
          
          
            Subpart 26.1—Indian Incentive Program
            
              26.100
              Scope of subpart.
              This subpart implements 25 U.S.C. 1544, which provides an incentive to prime contractors that use Indian organizations and Indian-owned economic enterprises as subcontractors.
            
            
              26.101
              Definitions.
              As used in this subpart—
              
                Indian means any person who is a member of any Indian tribe, band, group, pueblo, or community that is recognized by the Federal Government as eligible for services from the Bureau of Indian Affairs (BIA) in accordance with 25 U.S.C. 1452(c) and any “Native” as defined in the Alaska Native Claims Settlement Act (43 U.S.C. 1601).
              
                Indian organization means the governing body of any Indian tribe or entity established or recognized by the governing body of an Indian tribe for the purposes of 25 U.S.C., chapter 17.
              
                Indian-owned economic enterprise means any Indian-owned (as determined by the Secretary of the Interior) commercial, industrial, or business activity established or organized for the purpose of profit, provided that Indian ownership constitutes not less than 51 percent of the enterprise.
              
                Indian tribe means any Indian tribe, band, group, pueblo, or community, including native villages and native groups (including corporations organized by Kenai, Juneau, Sitka, and Kodiak) as defined in the Alaska Native Claims Settlement Act, that is recognized by the Federal Government as eligible for services from BIA in accordance with 25 U.S.C. 1452(c).
              
                Interested party means a prime contractor or an actual or prospective offeror whose direct economic interest would be affected by the award of a subcontract or by the failure to award a subcontract.
              [56 FR 41737, Aug. 22, 1991, as amended at 61 FR 39210, July 26, 1996; 65 FR 24323, Apr. 25, 2000]
            
            
              26.102
              Policy.
              Indian organizations and Indian-owned economic enterprises shall have the maximum practicable opportunity to participate in performing contracts awarded by Federal agencies. In fulfilling this requirement, the Indian Incentive Program allows an incentive payment equal to 5 percent of the amount paid to a subcontractor in performing the contract, if the contract so authorizes and the subcontractor is an Indian organization or Indian-owned economic enterprise.
              [61 FR 39211, July 26, 1996]
            
            
              26.103
              Procedures.
              (a) Contracting officers and prime contractors, acting in good faith, may rely on the representation of an Indian organization or Indian-owned economic enterprise as to its eligibility, unless an interested party challenges its status or the contracting officer has independent reason to question that status.
              (b) In the event of a challenge to the representationof a subcontractor, the contracting officer shall refer thematter to the U.S. Department of the Interior, Bureau ofIndian Affairs (BIA), Attn: Acquisition ManagementDirector, 12220 Sunrise Valley Drive, Reston, VA 20191.The BIA will determine the eligibility and notify thecontracting officer.
              (c) The BIA will acknowledge receipt of the request from the contracting officer within 5 working days. Within 45 additional working days, BIA will advise the contracting officer, in writing, of its determination.
              (d) The contracting officer will notify the prime contractor upon receipt of a challenge.
              (1) To be considered timely, a challenge shall—
              (i) Be in writing;
              (ii) Identify the basis for the challenge;
              (iii) Provide detailed evidence supporting the claim; and
              (iv) Be filed with and received by the contracting officer prior to award of the subcontract in question.
              (2) If the notification of a challenge is received by the prime contractor prior to award, it shall withhold award of the subcontract pending the determination by BIA, unless the prime contractor determines, and the contracting officer agrees, that award must be made in order to permit timely performance of the prime contract.
              (3) Challenges received after award of the subcontract shall be referred to BIA, but the BIA determination shall have prospective application only.
              (e) If the BIA determination is not received within the prescribed time period, the contracting officer and the prime contractor may rely on the representation of the subcontractor.
              (f) Subject to the terms and conditions of the contract and the availability of funds, contracting officers shall authorize an incentive payment of 5 percent of the amount paid to the subcontractor. Contracting officers shall seek funding in accordance with agency procedures.
              [56 FR 41737, Aug. 22, 1991, as amended at 57 FR 20377, May 12, 1992; 61 FR 39211, July 26, 1996; 62 FR 40236, July 25, 1997; 64 FR 10532, Mar. 4, 1999; 81 FR 67781, Sept. 30, 2016]
            
            
              26.104
              Contract clause.
              Contracting officers in civilian agencies may insert the clause at 52.226-1, Utilization of Indian Organizations and Indian-Owned Economic Enterprises, in solicitations and contracts if—

              (a) In the opinion of the contracting officer, subcontracting possibilities exist for Indian organizations or Indian-owned economic enterprises; and
              (b) Funds are available for any increased costs as described in paragraph (b)(2) of the clause at 52.226-1.
              [65 FR 24323, Apr. 25, 2000]
            
          
          
            Subpart 26.2—Major Disaster or Emergency Assistance Activities
            
              Source:
              72 FR 63087, Nov. 7, 2007, unless otherwise noted.
            
            
              26.200
              Scope of subpart.
              This subpart implements the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5150), which provides a preference for local organizations, firms, and individuals when contracting for major disaster or emergency assistance activities.
            
            
              26.201
              Definitions.
              
                Emergency response contract means a contract with private entities that supports assistance activities in a major disaster or emergency area, such as debris clearance, distribution of supplies, or reconstruction.
              
                Local firm means a private organization, firm, or individual residing or doing business primarily in a major disaster or emergency area.
              
                Major disaster or emergency area means the area included in the official Presidential declaration(s) and any additional areas identified by the Department of Homeland Security. Major disaster declarations and emergency declarations are published in the Federal Register and are available at http://www.fema.gov/news/disasters.fema.
              
            
            
              26.202
              Local area preference.

              (a) When awarding emergency response contracts during the term of a major disaster or emergency declaration by the President of the United States under the authority of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.5121, et seq.), preference shall be given, to the extent feasible and practicable, to local firms. Preference may be given through a local area set-aside or an evaluation preference.
              (b) When using the authority under the Stafford Act, see the definitions of “micro-purchase threshold” and “simplified acquisition threshold” in 2.101 for the authority to use an increased micro-purchase threshold and simplified acquisition threshold.
              [72 FR 63087, Nov. 7, 2007, as amended at 84 FR 19837, May 6, 2019]
            
            
              26.202-1
              Local area set-aside.

              The contracting officer may set aside solicitations to allow only local firms within a specific geographic area to compete (see 6.208).
              (a) The contracting officer, in consultation with the requirements office, shall define the specific geographic area for the local set-aside.
              (b) A major disaster or emergency area may span counties in several contiguous States. The set-aside area need not include all the counties in the declared disaster/emergency area(s), but cannot go outside it.
              (c) The contracting officer shall also determine whether a local area set-aside should be further restricted to small business concerns in the set-aside area (see Part 19).
              [72 FR 63087, Nov. 7, 2007, as amended at 76 FR 18312, Apr. 1, 2011]
            
            
              26.202-2
              Evaluation preference.
              The contracting officer may use an evaluation preference, when authorized in agency regulations or procedures.
              [73 FR 53996, Sept. 17, 2008]
            
            
              26.203
              Transition of work.

              (a) In anticipation of potential emergency response requirements, agencies involved in response planning should consider awarding emergency response contracts before a major disaster or emergency occurs to ensure immediate response and relief. These contracts should be structured to respond to immediate emergency response needs, and should not be structured in any way that may inhibit the transition of emergency response work to local firms (e.g., unnecessarily broad scopes of work or long periods of performance).

              (b) 42 U.S.C. 5150(b)(2) requires that agencies performing response, relief, and reconstruction activities transition to local firms any work performed under contracts in effect on the date on which the President declares a major disaster or emergency, unless the head of such agency determines in writing that it is not feasible or practicable. This determination may be made on an individual contract or class basis. The written determination shall be prepared within a reasonable time given the circumstances of the emergency.
              (c) In effecting the transition, agencies are not required to terminate or renegotiate existing contracts. Agencies should transition the work at the earliest practical opportunity after consideration of the following:
              (1) The potential duration of the disaster or emergency.
              (2) The severity of the disaster or emergency.

              (3) The scope and structure of the existing contract, including its period of performance and the milestone(s) at which a transition is reasonable (e.g., before exercising an option).
              (4) The potential impact of a transition, including safety, national defense, and mobilization.
              (5) The expected availability of qualified local offerors who can provide the products or services at a reasonable price.
              (d) The agency shall transition the work to local firms using the local area set-aside identified in 26.202-1.
            
            
              26.204
              Justification for expenditures to other than local firms.
              (a) 42 U.S.C. 5150(b)(1) requires that, subsequent to any Presidential declaration of a major disaster or emergency, any expenditure of Federal funds, under an emergency response contract not awarded to a local firm, must be justified in writing in the contract file. The justification should include consideration for the scope of the major disaster or emergency and the immediate requirements or needs of supplies and services to ensure life is protected, victims are cared for, and property is protected.
              (b) The justification may be made on an individual or class basis. The contracting officer approves the justification.
            
            
              26.205
              Disaster Response Registry.

              (a) Contracting officers shall consult the Disaster Response Registry via https://www.sam.gov to determine the availability of contractors for debris removal, distribution of supplies, reconstruction, and other disaster or emergency relief activities inside the United States and outlying areas.

              (b) A list of prospective vendors voluntarily participating in the Disaster Response Registry can be retrieved using the System for Award Management (SAM) search tool, which can be accessed via https://www.sam.gov, Search Records, Advanced Search, Disaster Response Registry SearchThese vendors may be identified by selecting the criteria for “Disaster Response Contractors”. Contractors are required to registerin SAM in order to gain access to the Disaster Response Registry.
              [74 FR 52849, Oct. 14, 2009, as amended at 77 FR 188, Jan. 3, 2012; 78 FR 37679, June 21, 2013; 83 FR 48697, Sept. 26, 2018; 84 FR 19847, May 6, 2019]
            
            
              26.206
              Solicitation provision and contract clauses.
              (a) The contracting officer shall insert the provision at 52.226-3, Disaster or Emergency Area Representation, in solicitations involving the local area set-aside. For commercial items, see 12.301(e)(4).
              (b) The contracting officer shall insert the clause at 52.226-4, Notice of Disaster or Emergency Area Set-aside in solicitations and contracts involving local area set-asides.
              (c) The contracting officer shall insert the clause at 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area, in all solicitations and contracts that involve local area set-asides.
              [72 FR 63087, Nov. 7, 2007. Redesignated at 74 FR 52849, Oct. 14, 2009]
            
          
          
            Subpart 26.3—Historically Black Colleges and Universities and Minority Institutions
            
              Source:
              62 FR 12703, Mar. 17, 1997, unless otherwise noted.
            
            
              26.300
              Scope of subpart.

              (a) This subpart implements Executive Order 12928 of September 16, 1994, which promotes participation of Historically Black Colleges and Universities (HBCUs) and Minority Institutions (MIs) in Federal procurement.
              (b) This subpart does not pertain to contracts performed entirely outside the United States and its outlying areas.
              [62 FR 12703, Mar. 17, 1997, as amended at 68 FR 28083, May 22, 2003]
            
            
              26.301
              [Reserved]
            
            
              26.302
              General policy.
              It is the policy of the Government to promote participation of HBCUs and MIs in Federal procurement.
            
            
              26.303
              Data collection and reporting requirements.
              Executive Order 12928 requires periodic reporting to the President on the progress of departments and agencies in complying with the laws and requirements mentioned in the Executive order.
            
            
              26.304
              Solicitation provision.
              Insert the provision at 52.226-2, Historically Black College or University and Minority Institution Representation, in solicitations exceeding the micro-purchase threshold, for research, studies, supplies, or services of the type normally acquired from higher educational institutions.
              [64 FR 36224, July 2, 1999, as amended at 79 FR 61751, Oct. 14, 2014]
            
          
          
            Subpart 26.4—Food Donations to Nonprofit Organizations
            
              Source:
              74 FR 11831, Mar. 19, 2009, unless otherwise noted.
            
            
              26.400
              Scope of subpart.
              This section implements the Federal Food Donation Act of 2008 (42 U.S.C. 1792).
              [74 FR 11831, Mar. 19, 2009, as amended at 79 FR 24210, Apr. 29, 2014]
            
            
              26.401
              Definitions.
              As used in this subpart—
              
                Apparently wholesome food means food that meets all quality and labeling standards imposed by Federal, State, and local laws and regulations even though the food may not be readily marketable due to appearance, age, freshness, grade, size, surplus, or other conditions, in accordance with (b)(2)of the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791(b)).
              
                Excess food means food that—
              (1) Is not required to meet the needs of the executive agencies; and
              (2) Would otherwise be discarded.
              
                Food-insecure means inconsistent access to sufficient, safe, and nutritious food.
              
                Nonprofit organization means any organization that is—
              (1) Described in section 501(c) of the Internal Revenue Code of 1986; and
              (2) Exempt from tax under section 501(a) of that Code.
            
            
              26.402
              Policy.
              The Government encourages executive agencies and their contractors, to the maximum extent practicable and safe, to donate excess apparently wholesome food to nonprofit organizations that provide assistance to food-insecure people in the United States.
            
            
              26.403
              Procedures.
              (a) In accordance with the Federal Food Donation Act of 2008 an executive agency shall comply with the following:
              (1) Encourage donations. In the applicable contracts stated at section 26.404, encourage contractors, to the maximum extent practicable and safe, to donate apparently wholesome excess food to nonprofit organizations that provide assistance to food-insecure people in the United States.
              (2) Costs. (i) In any case in which a contractor enters into a contract with an executive agency under which apparently wholesome food is donated to food-insecure people in the United States, the head of the executive agency shall not assume responsibility for the costs and logistics of collecting, transporting, maintaining the safety of, or distributing excess, apparently wholesome food to food-insecure people in the United States under this Act.

              (ii) The Government will not reimburse any costs incurred by the contractor against this contract or any other contract for the donation of Federal excess foods. Any costs incurred for Federal excess food donations are not considered allowable public relations costs in accordance with 31.205-1(f)(8).
              (3) Liability. An executive agency (including an executive agency that enters into a contract with a contractor) and any contractor making donations pursuant to this Act shall be exempt from civil and criminal liability to the extent provided under the Bill Emerson Good Samaritan Food Donation Act (42 U.S.C. 1791).
              [74 FR 11831, Mar. 19, 2009, as amended at 79 FR 24210, Apr. 29, 2014]
            
            
              26.404
              Contract clause.
              Insert the clause at 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations, in solicitations and contracts greater than $25,000 for the provision, service, or sale of food in the United States.
            
          
        
      
      
        
        SUBCHAPTER E—GENERAL CONTRACTING REQUIREMENTS
        
          Pt. 27
          PART 27—PATENTS, DATA, AND COPYRIGHTS
          
            Sec.
            27.000
            Scope of part.
            27.001
            Definition.
            
              Subpart 27.1—General
              27.101
              Applicability.
              27.102
              General guidance.
            
            
              Subpart 27.2—Patents and Copyrights
              27.200
              Scope of subpart.
              27.201
              Patent and copyright infringement liability.
              27.201-1
              General.
              27.201-2
              Contract clauses.
              27.202
              Royalties.
              27.202-1
              Reporting of royalties.
              27.202-2
              Notice of Government as a licensee.
              27.202-3
              Adjustment of royalties.
              27.202-4
              Refund of royalties.
              27.202-5
              Solicitation provisions and contract clause.
              27.203
              Security requirements for patent applications containing classified subject matter.
              27.203-1
              General.
              27.203-2
              Contract clause.
              27.204
              Patented technology under trade agreements.
              27.204-1
              Use of patented technology under the North American Free Trade Agreement.
              27.204-2
              Use of patented technology under the General Agreement on Tariffs and Trade (GATT).
            
            
              Subpart 27.3—Patent Rights under Government Contracts
              27.300
              Scope of subpart.
              27.301
              Definitions.
              27.302
              Policy.
              27.303
              Contract clauses.
              27.304
              Procedures.
              27.304-1
              General.
              27.304-2
              Contracts placed by or for other Government agencies.
              27.304-3
              Subcontracts.
              27.304-4
              Appeals.
              27.305
              Administration of patent rights clauses.
              27.305-1
              Goals.
              27.305-2
              Administration by the Government.
              27.305-3
              Securing invention rights acquired by the Government.
              27.305-4
              Protection of invention disclosures.
              27.306
              Licensing background patent rights to third parties.
            
            
              Subpart 27.4—Rights in Data and Copyrights
              27.400
              Scope of subpart.
              27.401
              Definitions.
              27.402
              Policy.
              27.403
              Data rights—General.
              27.404
              Basic rights in data clause.
              27.404-1
              Unlimited rights data.
              27.404-2
              Limited rights data and restricted computer software.
              27.404-3
              Copyrighted works.
              27.404-4
              Contractor's release, publication, and use of data.
              27.404-5
              Unauthorized, omitted, or incorrect markings.
              27.404-6
              Inspection of data at the contractor's facility.
              27.405
              Other data rights provisions.
              27.405-1
              Special works.
              27.405-2
              Existing works.
              27.405-3
              Commercial computer software.
              27.405-4
              Other existing data.
              27.406
              Acquisition of data.
              27.406-1
              General.
              27.406-2
              Additional data requirements.
              27.406-3
              Major system acquisition.
              27.407
              Rights to technical data in successful proposals.
              27.408
              Cosponsored research and development activities.
              27.409
              Solicitation provisions and contract clauses.
            
            
              Subpart 27.5—Foreign License and Technical Assistance Agreements
              27.501
              General.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            72 FR 63049, Nov. 7, 2007, unless otherwise noted.
          
          
            27.000
            Scope of part.
            This part prescribes the policies, procedures, solicitation provisions, and contract clauses pertaining to patents, data, and copyrights.
          
          
            27.001
            Definition.
            
              United States, as used in this part, means the 50 States and the District of Columbia, U.S. territories and possessions, Puerto Rico, and the Northern Mariana Islands.
          
          
            
            Subpart 27.1—General
            
              27.101
              Applicability.
              This part applies to all agencies. However, agencies are authorized to adopt alternative policies, procedures, solicitation provisions, and contract clauses to the extent necessary to meet the specific requirements of laws, executive orders, treaties, or international agreements. Any agency adopting alternative policies, procedures, solicitation provisions, and contract clauses should include them in the agency's published regulations.
            
            
              27.102
              General guidance.
              (a) The Government encourages the maximum practical commercial use of inventions made under Government contracts.
              (b) Generally, the Government will not refuse to award a contract on the grounds that the prospective contractor may infringe a patent. The Government may authorize and consent to the use of inventions in the performance of certain contracts, even though the inventions may be covered by U.S. patents.
              (c) Generally, contractors providing commercial items should indemnify the Government against liability for the infringement of U.S. patents.
              (d) The Government recognizes rights in data developed at private expense, and limits its demands for delivery of that data. When such data is delivered, the Government will acquire only those rights essential to its needs.
              (e) Generally, the Government requires that contractors obtain permission from copyright owners before including copyrighted works, owned by others, in data to be delivered to the Government.
            
          
          
            Subpart 27.2—Patents and Copyrights
            
              27.200
              Scope of subpart.
              This subpart prescribes policies and procedures with respect to—
              (a) Patent and copyright infringement liability;
              (b) Royalties;
              (c) Security requirements for patent applications containing classified subject matter; and
              (d) Patented technology under trade agreements.
            
            
              27.201
              Patent and copyright infringement liability.
            
            
              27.201-1
              General.

              (a) Pursuant to 28 U.S.C. 1498, the exclusive remedy for patent or copyright infringement by or on behalf of the Government is a suit for monetary damages against the Government in the Court of Federal Claims. There is no injunctive relief available, and there is no direct cause of action against a contractor that is infringing a patent or copyright with the authorization or consent of the Government (e.g., while performing a contract).
              (b) The Government may expressly authorize and consent to a contractor's use or manufacture of inventions covered by U.S. patents by inserting the clause at 52.227-1, Authorization and Consent.
              (c) Because of the exclusive remedies granted in 28 U.S.C. 1498, the Government requires notice and assistance from its contractors regarding any claims for patent or copyright infringement by inserting the clause at 52.227-2, Notice and Assistance, Regarding Patent and Copyright Infringement.
              (d) The Government may require a contractor to reimburse it for liability for patent infringement arising out of a contract for commercial items by inserting the clause at FAR 52.227-3, Patent Indemnity.
            
            
              27.201-2
              Contract clauses.
              (a)(1) Insert the clause at 52.227-1, Authorization and Consent, in solicitations and contracts except that use of the clause is—
              (i) Optional when using simplified acquisition procedures; and
              (ii) Prohibited when both complete performance and delivery are outside the United States.

              (2) Use the clause with its Alternate I in all R&D solicitations and contracts for which the primary purpose is R&D work, except that this alternate shall not be used in construction and architect-engineer contracts unless the contract calls exclusively for R&D work.
              (3) Use the clause with its Alternate II in solicitations and contracts for communication services with a common carrier and the services are unregulated and not priced by a tariff schedule set by a regulatory body.
              (b) Insert the clause at 52.227-2, Notice and Assistance Regarding Patent and Copyright Infringement, in all solicitations and contracts that include the clause at 52.227-1, Authorization and Consent.
              (c)(1) Insert the clause at 52.227-3, Patent Indemnity, in solicitations and contracts that may result in the delivery of commercial items, unless—
              (i) Part 12 procedures are used;
              (ii) The simplified acquisition procedures of Part 13 are used;
              (iii) Both complete performance and delivery are outside the United States; or
              (iv) The contracting officer determines after consultation with legal counsel that omission of the clause would be consistent with commercial practice.
              (2) Use the clause with either its Alternate I (identification of excluded items) or II (identification of included items) if—
              (i) The contract also requires delivery of items that are not commercial items; or
              (ii) The contracting officer determines after consultation with legal counsel that limitation of applicability of the clause would be consistent with commercial practice.
              (3) Use the clause with its Alternate III if the solicitation or contract is for communication services and facilities where performance is by a common carrier, and the services are unregulated and are not priced by a tariff schedule set by a regulatory body.
              (d)(1) Insert the clause at 52.227-4, Patent Indemnity—Construction Contracts, in solicitations and contracts for construction or that are fixed-price for dismantling, demolition, or removal of improvements. Do not insert the clause in contracts solely for architect-engineer services.
              (2) If the contracting officer determines that the construction will necessarily involve the use of structures, products, materials, equipment, processes, or methods that are nonstandard, noncommercial, or special, the contracting officer may expressly exclude them from the patent indemnification by using the clause with its Alternate I. Note that this exclusion is for items, as distinguished from identified patents (see paragraph (e) of this subsection).
              (e) It may be in the Government's interest to exempt specific U.S. patents from the patent indemnity clause. Exclusion from indemnity of identified patents, as distinguished from items, is the prerogative of the agency head. Upon written approval of the agency head, the contracting officer may insert the clause at 52.227-5, Waiver of Indemnity, in solicitations and contracts in addition to the appropriate patent indemnity clause.
              (f) If a patent indemnity clause is not prescribed, the contracting officer may include one in the solicitation and contract if it is in the Government's interest to do so.
              (g) The contracting officer shall not include in any solicitation or contract any clause whereby the Government agrees to indemnify a contractor for patent infringement.
            
            
              27.202
              Royalties.
            
            
              27.202-1
              Reporting of royalties.
              (a) To determine whether royalties anticipated or actually paid under Government contracts are excessive, improper, or inconsistent with Government patent rights the solicitation provision at 52.227-6 requires prospective contractors to furnish royalty information. The contracting officer shall take appropriate action to reduce or eliminate excessive or improper royalties.
              (b) If the response to a solicitation includes a charge for royalties, the contracting officer shall, before award of the contract, forward the information to the office having cognizance of patent matters for the contracting activity. The cognizant office shall promptly advise the contracting officer of appropriate action.

              (c) The contracting officer, when considering the approval of a subcontract, shall require royalty information if it is required under the prime contract. The contracting officer shall forward the information to the office having cognizance of patent matters. However, the contracting officer need not delay consent while awaiting advice from the cognizant office.
              (d) The contracting officer shall forward any royalty reports to the office having cognizance of patent matters for the contracting activity.
            
            
              27.202-2
              Notice of Government as a licensee.
              (a) When the Government is obligated to pay a royalty on a patent because of an existing license agreement and the contracting officer believes that the licensed patent will be applicable to a prospective contract, the Government should furnish the prospective offerors with—
              (1) Notice of the license;
              (2) The number of the patent; and
              (3) The royalty rate cited in the license.
              (b) When the Government is obligated to pay such a royalty, the solicitation should also require offerors to furnish information indicating whether or not each offeror is the patent owner or a licensee under the patent. This information is necessary so that the Government may either—
              (1) Evaluate an offeror's price by adding an amount equal to the royalty; or
              (2) Negotiate a price reduction with an offeror when the offeror is licensed under the same patent at a lower royalty rate.
            
            
              27.202-3
              Adjustment of royalties.
              (a) If at any time the contracting officer believes that any royalties paid, or to be paid, under a contract or subcontract are inconsistent with Government rights, excessive, or otherwise improper, the contracting officer shall promptly report the facts to the office having cognizance of patent matters for the contracting activity concerned.
              (b) In coordination with the cognizant office, the contracting officer shall promptly act to protect the Government against payment of royalties—
              (1) With respect to which the Government has a royalty-free license;
              (2) At a rate in excess of the rate at which the Government is licensed; or
              (3) When the royalties in whole or in part otherwise constitute an improper charge.
              (c) In appropriate cases, the contracting officer in coordination with the cognizant office shall demand a refund pursuant to any refund of royalties clause in the contract (see 27.202-4) or negotiate for a reduction of royalties.
              (d) For guidance in evaluating information furnished pursuant to 27.202-1, see 31.205-37. See also 31.109 regarding advance understandings on particular cost items, including royalties.
            
            
              27.202-4
              Refund of royalties.
              The clause at 52.227-9, Refund of Royalties, establishes procedures to pay the contractor royalties under the contract and recover royalties not paid by the contractor when the royalties were included in the contractor's fixed price.
            
            
              27.202-5
              Solicitation provisions and contract clause.
              (a)(1) Insert a solicitation provision substantially the same as the provision at 52.227-6, Royalty Information, in—
              (i) Any solicitation that may result in a negotiated contract for which royalty information is desired and for which certified cost or pricing data are obtained under 15.403; or
              (ii) Sealed bid solicitations only if the need for such information is approved at a level above the contracting officer as being necessary for proper protection of the Government's interests.
              (2) If the solicitation is for communication services and facilities by a common carrier, use the provision with its Alternate I.
              (b) If the Government is obligated to pay a royalty on a patent involved in the prospective contract, insert in the solicitation a provision substantially the same as the provision at 52.227-7, Patents—Notice of Government Licensee. If the clause at 52.227-6 is not included in the solicitation, the contracting officer may require offerors to provide information sufficient to provide this notice to the other offerors.

              (c) Insert the clause at 52.227-9, Refund of Royalties, in negotiated fixed-price solicitations and contracts when royalties may be paid under the contract. If a fixed-price incentive contract is contemplated, change “price” to “target cost and target profit” wherever it appears in the clause. The clause may be used in cost-reimbursement contracts where agency approval of royalties is necessary to protect the Government's interests.
              [72 FR 63049, Nov. 7, 2007, as amended at 75 FR 53149, Aug. 30, 2010]
            
            
              27.203
              Security requirements for patent applications containing classified subject matter.
            
            
              27.203-1
              General.

              (a) Unauthorized disclosure of classified subject matter, whether in patent applications or resulting from the issuance of a patent, may be a violation of 18 U.S.C. 792, et seq. (Chapter 37—Espionage and Censorship), and related statutes, and may be contrary to the interests of national security.
              (b) Upon receipt of a patent application under paragraph (a) or (b) of the clause at 52.227-10, Filing of Patent Applications—Classified Subject Matter, the contracting officer shall ascertain the proper security classification of the patent application. If the application contains classified subject matter, the contracting officer shall inform the contractor how to transmit the application to the United States Patent Office in accordance with procedures provided by legal counsel. If the material is classified “Secret” or higher, the contracting officer shall make every effort to notify the contractor within 30 days of the Government's determination, pursuant to paragraph (a) of the clause.
              (c) Upon receipt of information furnished by the contractor under paragraph (d) of the clause at 52.227-10, the contracting officer shall promptly submit that information to legal counsel in order that the steps necessary to ensure the security of the application will be taken.
              (d) The contracting officer shall act promptly on requests for approval of foreign filing under paragraph (c) of the clause at 52.227-10 in order to avoid the loss of valuable patent rights of the Government or the contractor.
            
            
              27.203-2
              Contract clause.
              Insert the clause at 52.227-10, Filing of Patent Applications—Classified Subject Matter, in all classified solicitations and contracts and in all solicitations and contracts where the nature of the work reasonably might result in a patent application containing classified subject matter.
            
            
              27.204
              Patented technology under trade agreements.
            
            
              27.204-1
              Use of patented technology under the North American Free Trade Agreement.
              (a) The requirements of this section apply to the use of technology covered by a valid patent when the patent holder is from a country that is a party to the North American Free Trade Agreement (NAFTA).
              (b) Article 1709(10) of NAFTA generally requires a user of technology covered by a valid patent to make a reasonable effort to obtain authorization prior to use of the patented technology. However, NAFTA provides that this requirement for authorization may be waived in situations of national emergency or other circumstances of extreme urgency, or for public noncommercial use.
              (c) Section 6 of Executive Order 12889, “Implementation of the North American Free Trade Act,” of December 27, 1993, waives the requirement to obtain advance authorization for an invention used or manufactured by or for the Federal Government. However, the patent owner shall be notified in advance whenever the agency or its contractor knows or has reasonable grounds to know, without making a patent search, that an invention described in and covered by a valid U.S. patent is or will be used or manufactured without a license. In cases of national emergency or other circumstances of extreme urgency, this notification need not be made in advance, but shall be made as soon as reasonably practicable.

              (d) The contracting officer, in consultation with the office having cognizance of patent matters, shall ensure compliance with the notice requirements of NAFTA Article 1709(10) and Executive Order 12889. A contract award should not be suspended pending notification to the patent owner.
              (e) Section 6(c) of Executive Order 12889 provides that the notice to the patent owner does not constitute an admission of infringement of a valid privately-owned patent.
              (f) When addressing issues regarding compensation for the use of patented technology, Government personnel should be advised that NAFTA uses the term “adequate remuneration.” Executive Order 12889 equates “remuneration” to “reasonable and entire compensation” as used in 28 U.S.C. 1498, the statute that gives jurisdiction to the U.S. Court of Federal Claims to hear patent and copyright cases involving infringement by the Government.
              (g) When questions arise regarding the notice requirements or other matters relating to this section, the contracting officer should consult with legal counsel.
            
            
              27.204-2
              Use of patented technology under the General Agreement on Tariffs and Trade (GATT).
              Article 31 of Annex 1C, Agreement on Trade-Related Aspects of Intellectual Property Rights, to GATT (Uruguay Round) addresses situations where the law of a member country allows for use of a patent without authorization, including use by the Government.
            
          
          
            Subpart 27.3—Patent Rights under Government Contracts
            
              27.300
              Scope of subpart.
              This subpart prescribes policies, procedures, solicitation provisions, and contract clauses pertaining to inventions made in the performance of work under a Government contract or subcontract for experimental, developmental, or research work. Agency policies, procedures, solicitation provisions, and contract clauses may be specified in agency supplemental regulations as permitted by law, including 37 CFR 401.1.
            
            
              27.301
              Definitions.
              As used in this subpart—
              
                Invention means any invention or discovery that is or may be patentable or otherwise protectable under title 35 of the U.S. Code, or any variety of plant that is or may be protectable under the Plant Variety Protection Act (7 U.S.C. 2321, et seq.)
              
                Made means—
              (1) When used in relation to any invention other than a plant variety, means the conception or first actual reduction to practice of the invention; or
              (2) When used in relation to a plant variety, means that the contractor has at least tentatively determined that the variety has been reproduced with recognized characteristics.
              
                Nonprofit organization means a university or other institution of higher education or an organization of the type described in section 501(c)(3) of the Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under section 501(a) of the Internal Revenue Code (26 U.S.C. 501(a)), or any nonprofit scientific or educational organization qualified under a State nonprofit organization statute.
              
                Practical application means to manufacture, in the case of a composition or product; to practice, in the case of a process or method; or to operate, in the case of a machine or system; and, in each case, under such conditions as to establish that the invention is being utilized and that its benefits are, to the extent permitted by law or Government regulations, available to the public on reasonable terms.
              
                Subject invention means any invention of the contractor made in the performance of work under a Government contract.
            
            
              27.302
              Policy.
              (a) Introduction. In accordance with chapter 18 of title 35, U.S.C. (as implemented by 37 CFR part 401), Presidential Memorandum on Government Patent Policy to the Heads of Executive Departments and Agencies dated February 18, 1983, and Executive Order 12591, Facilitating Access to Science and Technology dated April 10, 1987, it is the policy and objective of the Government to—

              (1) Use the patent system to promote the use of inventions arising from federally supported research or development;
              
              (2) Encourage maximum participation of industry in federally supported research and development efforts;
              (3) Ensure that these inventions are used in a manner to promote free competition and enterprise without unduly encumbering future research and discovery;
              (4) Promote the commercialization and public availability of the inventions made in the United States by United States industry and labor;
              (5) Ensure that the Government obtains sufficient rights in federally supported inventions to meet the needs of the Government and protect the public against nonuse or unreasonable use of inventions; and
              (6) Minimize the costs of administering patent policies.
              (b) Contractor right to elect title. (1) Generally, pursuant to 35 U.S.C. 202 and the Presidential Memorandum and Executive order cited in paragraph (a) of this section, each contractor may, after required disclosure to the Government, elect to retain title to any subject invention.
              (2) A contract may require the contractor to assign to the Government title to any subject invention—
              (i) When the contractor is not located in the United States or does not have a place of business located in the United States or is subject to the control of a foreign government (see 27.303(e)(1)(i));
              (ii) In exceptional circumstances, when an agency determines that restriction or elimination of the right to retain title in any subject invention will better promote the policy and objectives of chapter 18 of title 35, U.S.C. and the Presidential Memorandum;
              (iii) When a Government authority, that is authorized by statute or executive order to conduct foreign intelligence or counterintelligence activities, determines that the restriction or elimination of the right to retain title to any subject invention is necessary to protect the security of such activities;
              (iv) When the contract includes the operation of a Government-owned, contractor-operated facility of the Department of Energy (DOE) primarily dedicated to the Department's naval nuclear propulsion or weapons related programs and all funding agreement limitations under 35 U.S.C. 202(a)(iv) for agreements with small business concerns and nonprofit organizations are limited to inventions occurring under the above two programs; or
              (v) Pursuant to statute or in accordance with agency regulations.
              (3) When the Government has the right to acquire title to a subject invention, the contractor may, nevertheless, request greater rights to a subject invention (see 27.304-1(c)).
              (4) Consistent with 37 CFR part 401, when a contract with a small business concern or nonprofit organization requires assignment of title to the Government based on the exceptional circumstances enumerated in paragraph (b)(2)(ii) or (iii) of this section for reasons of national security, the contract shall still provide the contractor with the right to elect ownership to any subject invention that—
              (i) Is not classified by the agency; or
              (ii) Is not limited from dissemination by the DOE within 6 months from the date it is reported to the agency.
              (5) Contracts in support of DOE's naval nuclear propulsion program are exempted from this paragraph (b).
              (6) When a contract involves a series of separate task orders, an agency may structure the contract to apply the exceptions at paragraph (b)(2)(ii) or (iii) of this section to individual task orders.
              (c) Government license. The Government shall have at least a nonexclusive, nontransferable, irrevocable, paid-up license to practice, or have practiced for or on behalf of the United States, any subject invention throughout the world. The Government may require additional rights in order to comply with treaties or other international agreements. In such case, these rights shall be made a part of the contract (see 27.303).
              (d) Government right to receive title. (1) In addition to the right to obtain title to subject inventions pursuant to paragraph (b)(2)(i) through (v) of this section, the Government has the right to receive title to an invention—
              (i) If the contractor has not disclosed the invention within the time specified in the clause; or
              (ii) In any country where the contractor—
              
              (A) Does not elect to retain rights or fails to elect to retain rights to the invention within the time specified in the clause;
              (B) Has not filed a patent or plant variety protection application within the time specified in the clause;
              (C) Decides not to continue prosecution of a patent or plant variety protection application, pay maintenance fees, or defend in a reexamination or opposition proceeding on the patent; or
              (D) No longer desires to retain title.
              (2) For the purposes of this paragraph, filing in a European Patent Office Region or under the Patent Cooperation Treaty constitutes election in the countries selected in the application(s).
              (e) Utilization reports. The Government has the right to require periodic reporting on how any subject invention is being used by the contractor or its licensees or assignees. In accordance with 35 U.S.C. 202(c)(5) and 37 CFR part 401, agencies shall not disclose such utilization reports to persons outside the Government without permission of the contractor. Contractors should mark as confidential/proprietary any utilization report to help prevent inadvertent release outside the Government.
              (f) March-in rights. (1) Pursuant to 35 U.S.C. 203, agencies have certain march-in rights that require the contractor, an assignee, or exclusive licensee of a subject invention to grant a nonexclusive, partially exclusive, or exclusive license in any field of use to responsible applicants, upon terms that are reasonable under the circumstances. If the contractor, assignee or exclusive licensee of a subject invention refuses to grant such a license, the agency can grant the license itself. March-in rights may be exercised only if the agency determines that this action is necessary—
              (i) Because the contractor or assignee has not taken, or is not expected to take within a reasonable time, effective steps to achieve practical application of the subject invention in the field(s) of use;
              (ii) To alleviate health or safety needs that are not reasonably satisfied by the contractor, assignee, or their licensees;
              (iii) To meet requirements for public use specified by Federal regulations and these requirements are not reasonably satisfied by the contractor, assignee, or licensees; or
              (iv) Because the agreement required by paragraph (g) of this section has neither been obtained nor waived, or because a licensee of the exclusive right to use or sell any subject invention in the United States is in breach of its agreement obtained pursuant to paragraph (g) of this section.
              (2) The agency shall not exercise its march-in rights unless the contractor has been provided a reasonable time to present facts and show cause why the proposed agency action should not be taken. The agency shall provide the contractor an opportunity to dispute or appeal the proposed action, in accordance with 27.304-1(g).
              (g) Preference for United States industry. In accordance with 35 U.S.C. 204, no contractor that receives title to any subject invention and no assignee of the contractor shall grant to any person the exclusive right to use or sell any subject invention in the United States unless that person agrees that any products embodying the subject invention or produced through the use of the subject invention will be manufactured substantially in the United States. However, in individual cases, the requirement for this agreement may be waived by the agency upon a showing by the contractor or assignee that reasonable but unsuccessful efforts have been made to grant licenses on similar terms to potential licensees that would be likely to manufacture substantially in the United States or that under the circumstances domestic manufacture is not commercially feasible.
              (h) Special conditions for nonprofit organizations' preference for small business concerns. (1) Nonprofit organization contractors are expected to use reasonable efforts to attract small business licensees (see paragraph (i)(4) of the clause at 52.227-11, Patent Rights—Ownership by the Contractor). What constitutes reasonable efforts to attract small business licensees will vary with the circumstances and the nature, duration, and expense of efforts needed to bring the invention to the market.
              
              (2) Small business concerns that believe a nonprofit organization is not meeting its obligations under the clause may report the matter to the Secretary of Commerce. To the extent deemed appropriate, the Secretary of Commerce will undertake informal investigation of the matter, and may discuss or negotiate with the nonprofit organization ways to improve its efforts to meet its obligations under the clause. However, in no event will the Secretary of Commerce intervene in ongoing negotiations or contractor decisions concerning the licensing of a specific subject invention. These investigations, discussions, and negotiations involving the Secretary of Commerce will be in coordination with other interested agencies, including the Small Business Administration. In the case of a contract for the operation of a Government-owned, contractor-operated research or production facility, the Secretary of Commerce will coordinate with the agency responsible for the facility prior to any discussions or negotiations with the contractor.
              (i) Minimum rights to contractor. (1) When the Government acquires title to a subject invention, the contractor is normally granted a revocable, nonexclusive, paid-up license to that subject invention throughout the world. The contractor's license extends to any of its domestic subsidiaries and affiliates within the corporate structure of which the contractor is a part and includes the right to grant sublicenses to the extent the contractor was legally obligated to do so at the time of contract award. The contracting officer shall approve or disapprove, in writing, any contractor request to transfer its licenses. No approval is necessary when the transfer is to the successor of that part of the contractor's business to which the subject invention pertains.
              (2) In response to a third party's proper application for an exclusive license, the contractor's domestic license may be revoked or modified to the extent necessary to achieve expeditious practical application of the subject invention. The application shall be submitted in accordance with the applicable provisions in 37 CFR part 404 and agency licensing regulations. The contractor's license will not be revoked in that field of use or the geographical areas in which the contractor has achieved practical application and continues to make the benefits of the subject invention reasonably accessible to the public. The license in any foreign country may be revoked or modified to the extent the contractor, its licensees, or its domestic subsidiaries or affiliates have failed to achieve practical application in that country. (See the procedures at 27.304-1(f).)
              (j) Confidentiality of inventions. Publishing information concerning an invention before a patent application is filed on a subject invention may create a bar to a valid patent. To avoid this bar, agencies may withhold information from the public that discloses any invention in which the Government owns or may own a right, title, or interest (including a nonexclusive license) (see 35 U.S.C. 205 and 37 CFR part 401). Agencies may only withhold information concerning inventions for a reasonable time in order for a patent application to be filed. Once filed in any patent office, agencies are not required to release copies of any document that is a part of a patent application for those subject inventions. (See also 27.305-4.)
            
            
              27.303
              Contract clauses.
              (a)(1) Insert a patent rights clause in all solicitations and contracts for experimental, developmental, or research work as prescribed in this section.
              (2) This section also applies to solicitations or contracts for construction work or architect-engineer services that include—
              (i) Experimental, developmental, or research work;
              (ii) Test and evaluation studies; or
              (iii) The design of a Government facility that may involve novel structures, machines, products, materials, processes, or equipment (including construction equipment).

              (3) The contracting officer shall not include a patent rights clause in solicitations or contracts for construction work or architect-engineer services that call for or can be expected to involve only “standard types of construction.” “Standard types of construction” are those involving previously developed equipment, methods, and processes and in which the distinctive features include only—
              (i) Variations in size, shape, or capacity of conventional structures; or
              (ii) Purely artistic or aesthetic (as distinguished from functionally significant) architectural configurations and designs of both structural and nonstructural members or groupings, whether or not they qualify for design patent protection.
              (b)(1) Unless an alternative patent rights clause is used in accordance with paragraph (c), (d), or (e) of this section, insert the clause at 52.227-11, Patent Rights—Ownership by the Contractor.
              (2) To the extent the information is not required elsewhere in the contract, and unless otherwise specified by agency supplemental regulations, the contracting officer may modify 52.227-11(e) or otherwise supplement the clause to require the contractor to do one or more of the following:
              (i) Provide periodic (but not more frequently than annually) listings of all subject inventions required to be disclosed during the period covered by the report.
              (ii) Provide a report prior to the closeout of the contract listing all subject inventions or stating that there were none.
              (iii) Provide the filing date, serial number, title, patent number and issue date for any patent application filed on any subject invention in any country or, upon request, copies of any patent application so identified.
              (iv) Furnish the Government an irrevocable power to inspect and make copies of the patent application file when a Government employee is a co-inventor.
              (3) Use the clause with its Alternate I if the Government must grant a foreign government a sublicense in subject inventions pursuant to a specified treaty or executive agreement. The contracting officer may modify Alternate I, if the agency head determines, at contract award, that it would be in the national interest to sublicense foreign governments or international organizations pursuant to any existing or future treaty or agreement. When necessary to effectuate a treaty or agreement, Alternate I may be appropriately modified.
              (4) Use the clause with its Alternate II in contracts that may be affected by existing or future treaties or agreements.
              (5) Use the clause with its Alternate III in contracts with nonprofit organizations for the operation of a Government-owned facility.
              (6) If the contract is for the operation of a Government-owned facility, the contracting officer may use the clause with its Alternate IV.
              (7) If the contract is for the performance of services at a Government owned and operated laboratory or at a Government owned and contractor operated laboratory directed by the Government to fulfill the Government's obligations under a Cooperative Research and Development Agreement (CRADA) authorized by 15 U.S.C. 3710a, the contracting officer may use the clause with its Alternate V. Since this provision is considered an exercise of an agency's “exceptional circumstances” authority, the contracting officer must comply with 37 CFR 401.3(e) and 401.4.
              (c) Insert a patent rights clause in accordance with the procedures at 27.304-2 if the solicitation or contract is being placed on behalf of another Government agency.
              (d) Insert a patent rights clause in accordance with agency procedures if the solicitation or contract is for DoD, DOE, or NASA, and the contractor is other than a small business concern or nonprofit organization.
              (e)(1) Except as provided in paragraph (e)(2) of this section, and after compliance with the applicable procedures in 27.304-1(b), the contracting officer may insert the clause at 52.227-13, Patent Rights—Ownership by the Government, or a clause prescribed by agency supplemental regulations, if—
              (i) The contractor is not located in the United States or does not have a place of business located in the United States or is subject to the control of a foreign government;

              (ii) There are exceptional circumstances and the agency head determines that restriction or elimination of the right to retain title to any subject invention will better promote the policy and objectives of chapter 18 of title 35 of the United States Code;
              (iii) A Government authority that is authorized by statute or executive order to conduct foreign intelligence or counterintelligence activities, determines that restriction or elimination of the right to retain any subject invention is necessary to protect the security of such activities; or
              (iv) The contract includes the operation of a Government-owned, contractor-operated facility of DOE primarily dedicated to that Department's naval nuclear propulsion or weapons related programs.
              (2) If an agency exercises the exceptions at paragraph (e)(1)(ii) or (iii) of this section in a contract with a small business concern or a nonprofit organization, the contracting officer shall use the clause at 52.227-11 with only those modifications necessary to address the exceptional circumstances and shall include in the modified clause greater rights determinations procedures equivalent to those at 52.227-13(b)(2).
              (3) When using the clause at 52.227-13, Patent Rights—Ownership by the Government, the contracting officer may supplement the clause to require the contractor to—
              (i) Furnish a copy of each subcontract containing a patent rights clause (but if a copy of a subcontract is furnished under another clause, a duplicate shall not be requested under the patent rights clause);
              (ii) Submit interim and final invention reports listing subject inventions and notifying the contracting officer of all subcontracts awarded for experimental, developmental, or research work;
              (iii) Provide the filing date, serial number, title, patent number, and issue date for any patent application filed on any subject invention in any country or, upon specific request, copies of any patent application so identified; and
              (iv) Submit periodic reports on the utilization of a subject invention.
              (4) Use the clause at 52.227-13 with its Alternate I if—
              (i) The Government must grant a foreign government a sublicense in subject inventions pursuant to a treaty or executive agreement; or
              (ii) The agency head determines, at contract award, that it would be in the national interest to sublicense foreign governments or international organizations pursuant to any existing or future treaty or agreement. If other rights are necessary to effectuate any treaty or agreement, Alternate I may be appropriately modified.
              (5) Use the clause at 52.227-13 with its Alternate II in the contract when necessary to effectuate an existing or future treaty or agreement.
            
            
              27.304
              Procedures.
            
            
              27.304-1
              General.
              (a) Status as small business concern or nonprofit organization. If an agency has reason to question the size or nonprofit status of the prospective contractor, the agency may require the prospective contractor to furnish evidence of its nonprofit status or may file a size protest in accordance with FAR 19.302.
              (b) Exceptions. (1) Before using any of the exceptions under 27.303(e)(1) in a contract with a small business concern or a nonprofit organization and before using the exception of 27.303(e)(1)(ii) for any contractor, the agency shall follow the applicable procedures at 37 CFR 401.
              (2) A small business concern or nonprofit organization is entitled to an administrative review of the use of the exceptions at 27.303(e)(1)(i) through (e)(1)(iv) in accordance with agency procedures and 37 CFR part 401.
              (c) Greater rights determinations. Whenever the contract contains the clause at 52.227-13, Patent Rights—Ownership by the Government, or a patent rights clause modified pursuant to 27.303(e)(2), the contractor (or an employee-inventor of the contractor after consultation with the contractor) may request greater rights to an identified invention within the period specified in the clause. The contracting officer may grant requests for greater rights if the contracting officer determines that the interests of the United States and the general public will be better served. In making these determinations, the contracting officer shall consider at least the following objectives (see 37 CFR 401.3(b) and 401.15):
              
              (1) Promoting the utilization of inventions arising from federally supported research and development.
              (2) Ensuring that inventions are used in a manner to promote full and open competition and free enterprise without unduly encumbering future research and discovery.
              (3) Promoting public availability of inventions made in the United States by United States industry and labor.
              (4) Ensuring that the Government obtains sufficient rights in federally supported inventions to meet the needs of the Government and protect the public against nonuse or unreasonable use of inventions.
              (d) Retention of rights by inventor. If the contractor elects not to retain title to a subject invention, the agency may consider and, after consultation with the contractor, grant requests for retention of rights by the inventor. Retention of rights by the inventor will be subject to the conditions in paragraphs (d) (except paragraph (d)(1)(i)), (e)(4), (f), (g), and (h) of the clause at 52.227-11, Patent Rights—Ownership by the Contractor.
              (e) Government assignment to contractor of rights in Government employees' inventions. When a Government employee is a co-inventor of an invention made under a contract with a small business concern or nonprofit organization, the agency employing the co-inventor may license or assign whatever rights it may acquire in the subject invention from its employee to the contractor, subject at least to the conditions of 35 U.S.C. 202-204.
              (f) Revocation or modification of contractor's minimum rights. Before revoking or modifying the contractor's license in accordance with 27.302(i)(2), the contracting officer shall furnish the contractor a written notice of intention to revoke or modify the license. The agency shall allow the contractor at least 30 days (or another time as may be authorized for good cause by the contracting officer) after the notice to show cause why the license should not be revoked or modified. The contractor has the right to appeal, in accordance with applicable regulations in 37 CFR part 404 and agency licensing regulations, any decisions concerning the revocation or modification.
              (g) Exercise of march-in rights. When exercising march-in rights, agencies shall follow the procedures set forth in 37 CFR 401.6.
              (h) Licenses and assignments under contracts with nonprofit organizations. If the contractor is a nonprofit organization, paragraph (i) of the clause at 52.227-11 provides that certain contractor actions require agency approval.
            
            
              27.304-2
              Contracts placed by or for other Government agencies.
              The following procedures apply unless an interagency agreement provides otherwise:

              (a) When a Government agency requests another Government agency to award a contract on its behalf, the request should explain any special circumstances surrounding the contract and specify the patent rights clause to be used. The clause should be selected and modified, if necessary, in accordance with the policies and procedures of this subpart. If, however, the request states that a clause of the requesting agency is required (e.g., because of statutory requirements, a deviation, or exceptional circumstances), the awarding agency shall use that clause rather than those of this subpart.
              (1) If the request states that an agency clause is required and the work to be performed under the contract is not severable and is funded wholly or in part by the requesting agency, then include the requesting agency clause and no other patent rights clause in the contract.
              (2) If the request states that an agency clause is required, and the work to be performed under the contract is severable, then the contracting officer shall assure that the requesting agency clause applies only to that severable portion of the work and that the work for the awarding agency is subject to the appropriate patent rights clause.

              (3) If the request states that a requesting agency clause is not required in any resulting contract, the awarding agency shall use the appropriate patent rights clause, if any.
              
              (b) Any action requiring an agency determination, report, or deviation involved in the use of the requesting agency's clause is the responsibility of the requesting agency unless the agencies agree otherwise. However, the awarding agency may not alter the requesting agency's clause without prior approval of the requesting agency.
              (c) The requesting agency may require, and provide instructions regarding, the forwarding or handling of any invention disclosures or other reporting requirements of the specified clauses. Normally, the requesting agency is responsible for the administration of any subject inventions. This responsibility shall be established in advance of awarding any contracts.
            
            
              27.304-3
              Subcontracts.
              (a) The policies and procedures in this subpart apply to all subcontracts at any tier.
              (b) Whenever a prime contractor or a subcontractor considers including a particular clause in a subcontract to be inappropriate or a subcontractor refuses to accept the clause, the contracting officer, in consultation with counsel, shall resolve the matter.
              (c) It is Government policy that contractors shall not use their ability to award subcontracts as economic leverage to acquire rights for themselves in inventions resulting from subcontracts.
            
            
              27.304-4
              Appeals.
              (a) The designated agency official shall provide the contractor with a written statement of the basis, including any relevant facts, for taking any of the following actions:
              (1) A refusal to grant an extension to the invention disclosure period under paragraph (c)(4) of the clause at 52.227-11;
              (2) A demand for a conveyance of title to the Government under 27.302(d)(1)(i) and (ii);
              (3) A refusal to grant a waiver under 27.302(g), Preference for United States industry; or
              (4) A refusal to approve an assignment under 27.304-1(h).
              (b) Each agency may establish and publish procedures under which any of these actions may be appealed. These appeal procedures should include administrative due process procedures and standards for fact-finding. The resolution of any appeal shall consider both the factual and legal basis for the action and its consistency with the policy and objectives of 35 U.S.C. 200-206 and 210.
              (c) To the extent that any of the actions described in paragraph (a) of this section are subject to appeal under the Contract Disputes statute, the procedures under that statute will satisfy the requirements of paragraph (b).
              [72 FR 63049, Nov. 7, 2007, as amended at 79 FR 24210, Apr. 29, 2014]
            
            
              27.305
              Administration of patent rights clauses.
            
            
              27.305-1
              Goals.
              (a) Contracts having a patent rights clause should be so administered that—
              (1) Inventions are identified, disclosed, and reported as required by the contract, and elections are made;
              (2) The rights of the Government in subject inventions are established;
              (3) When patent protection is appropriate, patent applications are timely filed and prosecuted by contractors or by the Government;
              (4) The rights of the Government in filed patent applications are documented by formal instruments such as licenses or assignments; and
              (5) Expeditious commercial utilization of subject inventions is achieved.
              (b) If a subject invention is made under a contract funded by more than one agency, at the request of the contractor or on their own initiative, the agencies shall designate one agency as responsible for administration of the rights of the Government in the invention.
            
            
              27.305-2
              Administration by the Government.

              (a) Agencies should establish and maintain appropriate follow-up procedures to protect the Government's interest and to check that subject inventions are identified and disclosed, and when appropriate, patent applications are filed, and that the Government's rights therein are established and protected. Follow-up activities for contracts that include a clause referenced in 27.304-2 should be coordinated with the appropriate agency.
              (b)(1) The contracting officer administering the contract (or other representative specifically designated in the contract for this purpose) is responsible for receiving invention disclosures, reports, confirmatory instruments, notices, requests, and other documents and information submitted by the contractor pursuant to a patent rights clause.
              (i) For other than confirmatory instruments, if the contractor fails to furnish documents or information as called for by the clause within the time required, the contracting officer shall promptly request the contractor to supply the required documents or information. If the failure persists, the contracting officer shall take appropriate action to secure compliance.
              (ii) If the contractor does not furnish confirmatory instruments within 6 months after filing each patent application, or within 6 months after submitting the invention disclosure if the application has been previously filed, the contracting officer shall request the contractor to supply the required documents.
              (2) The contracting officer shall promptly furnish all invention disclosures, reports, confirmatory instruments, notices, requests, and other documents and information relating to patent rights clauses to legal counsel.
              (c) Contracting activities should establish appropriate procedures to detect and correct failures by the contractor to comply with its obligations under the patent rights clauses, such as failures to disclose and report subject inventions, both during and after contract performance. Government effort to review and correct contractor compliance with its patent rights obligations should be directed primarily toward contracts that are more likely to result in subject inventions significant in number or quality. These contracts include contracts of a research, developmental, or experimental nature; contracts of a large dollar amount; and any other contracts when there is reason to believe the contractor may not be complying with its contractual obligations. Other contracts may be reviewed using a spot-check method, as feasible. Appropriate follow-up procedures and activities may include the investigation or review of selected contracts or contractors by those qualified in patent and technical matters to detect failures to comply with contract obligations.
              (d) Follow-up activities should include, where appropriate, use of Government patent personnel—
              (1) To interview agency technical personnel to identify novel developments made in contracts;
              (2) To review technical reports submitted by contractors with cognizant agency technical personnel;
              (3) To check the Official Gazette of the United States Patent and Trademark Office and other sources for patents issued to the contractor in fields related to its Government contracts; and
              (4) To have cognizant Government personnel interview contractor personnel regarding work under the contract involved, observe the work on site, and inspect laboratory notebooks and other records of the contractor related to work under the contract.
              (e) If a contractor or subcontractor does not have a clear understanding of its obligations under the clause, or its procedures for complying with the clause are deficient, the contracting officer should explain to the contractor its obligations. The withholding of payments provision (if any) of the patent rights clause may be invoked if the contractor fails to meet the obligations required by the patents rights clause. Significant or repeated failures by a contractor to comply with the patent rights obligation in its contracts shall be documented and made a part of the general file (see 4.801(c)(3)).
            
            
              27.305-3
              Securing invention rights acquired by the Government.

              (a) Agencies are responsible for implementing procedures necessary to protect the Government's interest in subject inventions. When the Government acquires the entire right, title, and interest in an invention by contract, the chain of title from the inventor to the Government shall be clearly established. This is normally accomplished by an assignment either from each inventor to the contractor and from the contractor to the Government, or from the inventor to the Government with the consent of the contractor. When the Government's rights are limited to a license, there should be a confirmatory instrument to that effect.
              (b) Agencies may, by supplemental instructions, develop suitable assignments, licenses, and other papers evidencing any rights of the Government in patents or patents applications. These instruments should be recorded in the U.S. Patent and Trademark Office (see Executive Order 9424, Establishing in the United States Patent Office a Register of Government Interests in Patents and Applications for Patents, (February 18, 1944).
            
            
              27.305-4
              Protection of invention disclosures.
              (a) The Government will, to the extent authorized by 35 U.S.C. 205, withhold from disclosure to the public any invention disclosures reported under the patent rights clauses of 52.227-11 or 52.227-13 for a reasonable time in order for patent applications to be filed. The Government will follow the policy in 27.302(j) regarding protection of confidentiality.
              (b) The Government should also use reasonable efforts to withhold from disclosure to the public for a reasonable time other information disclosing a subject invention. This information includes any data delivered pursuant to contract requirements provided that the contractor notifies the agency as to the identity of the data and the subject invention to which it relates at the time of delivery of the data. This notification shall be provided to both the contracting officer and to any patent representative to which the invention is reported, if other than the contracting officer.
              (c) For more information on protection of invention disclosures, also see 37 CFR 401.13.
            
            
              27.306
              Licensing background patent rights to third parties.
              (a) A contract with a small business concern or nonprofit organization shall not contain a provision allowing the Government to require the licensing to third parties of inventions owned by the contractor that are not subject inventions unless the agency head has approved and signed a written justification in accordance with paragraph (b) of this section. The agency head may not delegate this authority and may exercise the authority only if it is determined that the—
              (1) Use of the invention by others is necessary for the practice of a subject invention or for the use of a work object of the contract; and
              (2) Action is necessary to achieve the practical application of the subject invention or work object.
              (b) Any determination will be on the record after an opportunity for a hearing, and the agency shall notify the contractor of the determination by certified or registered mail. The notification shall include a statement that the contractor must bring any action for judicial review of the determination within 60 days after the notification.
            
          
          
            Subpart 27.4—Rights in Data and Copyrights
            
              27.400
              Scope of subpart.
              This subpart sets forth policies and procedures regarding rights in data and copyrights, and acquisition of data. The policy statement in 27.402 applies to all executive agencies. The remainder of the subpart applies to all executive agencies except the Department of Defense.
            
            
              27.401
              Definitions.
              As used in this subpart—
              
                Data means recorded information, regardless of form or the media on which it may be recorded. The term includes technical data and computer software. The term does not include information incidental to contract administration, such as financial, administrative, cost or pricing, or management information.
              
                Form, fit, and function data means data relating to items, components, or processes that are sufficient to enable physical and functional interchangeability, and data identifying source, size, configuration, mating and attachment characteristics, functional characteristics, and performance requirements. For computer software it means data identifying source, functional characteristics, and performance requirements, but specifically excludes the source code, algorithms, processes, formulas, and flow charts of the software.
              
                Limited rights means the rights of the Government in limited rights data as set forth in a Limited Rights Notice.
              
                Limited rights data means data, other than computer software, that embody trade secrets or are commercial or financial and confidential or privileged, to the extent that such data pertain to items, components, or processes developed at private expense, including minor modifications. (Agencies may, however, adopt the following alternate definition: Limited rights data means data (other than computer software) developed at private expense that embody trade secrets or are commercial or financial and confidential or privileged (see 27.404-2(b)).
              
                Restricted computer software means computer software developed at private expense and that is a trade secret, is commercial or financial and confidential or privileged, or is copyrighted computer software, including minor modifications of the computer software.
              
                Restricted rights means the rights of the Government in restricted computer software as set forth in a Restricted Rights Notice.
              
                Unlimited rights means the rights of the Government to use, disclose, reproduce, prepare derivative works, distribute copies to the public, and perform publicly and display publicly, in any manner and for any purpose, and to have or permit others to do so.
            
            
              27.402
              Policy.
              (a) To carry out their missions and programs, agencies acquire or obtain access to many kinds of data produced during or used in the performance of their contracts. Agencies require data to—
              (1) Obtain competition among suppliers;
              (2) Fulfill certain responsibilities for disseminating and publishing the results of their activities;
              (3) Ensure appropriate utilization of the results of research, development, and demonstration activities including the dissemination of technical information to foster subsequent technological developments;
              (4) Meet other programmatic and statutory requirements; and
              (5) Meet specialized acquisition needs and ensure logistics support.
              (b) Contractors may have proprietary interests in data. In order to prevent the compromise of these interests, agencies shall protect proprietary data from unauthorized use and disclosure. The protection of such data is also necessary to encourage qualified contractors to participate in and apply innovative concepts to Government programs. In light of these considerations, agencies shall balance the Government's needs and the contractor's legitimate proprietary interests.
            
            
              27.403
              Data rights—General.
              All contracts that require data to be produced, furnished, acquired, or used in meeting contract performance requirements, must contain terms that delineate the respective rights and obligations of the Government and the contractor regarding the use, reproduction, and disclosure of that data. Data rights clauses do not specify the type, quantity or quality of data that is to be delivered, but only the respective rights of the Government and the contractor regarding the use, disclosure, or reproduction of the data. Accordingly, the contract shall specify the data to be delivered.
            
            
              27.404
              Basic rights in data clause.
              This section describes the operation of the clause at 52.227-14, Rights in Data—General, and also the use of the provision at 52.227-15, Representation of Limited Rights Data and Restricted Computer Software.
            
            
              27.404-1
              Unlimited rights data.
              The Government acquires unlimited rights in the following data except for copyrighted works as provided in 27.404-3:
              (a) Data first produced in the performance of a contract (except to the extent the data constitute minor modifications to data that are limited rights data or restricted computer software).

              (b) Form, fit, and function data delivered under contract.
              
              (c) Data (except as may be included with restricted computer software) that constitute manuals or instructional and training material for installation, operation, or routine maintenance and repair of items, components, or processes delivered or furnished for use under a contract.
              (d) All other data delivered under the contract other than limited rights data or restricted computer software (see 27.404-2).
            
            
              27.404-2
              Limited rights data and restricted computer software.
              (a) General. The basic clause at 52.227-14, Rights in Data—General, enables the contractor to protect qualifying limited rights data and restricted computer software by withholding the data from the Government and instead delivering form, fit, and function data.
              (b) Alternate definition of limited rights data. For contracts that do not require the development, use, or delivery of items, components, or processes that are intended to be acquired by or for the Government, an agency may adopt the alternate definition of limited rights data set forth in Alternate I to the clause at 52.227-14. The alternate definition does not require that the data pertain to items, components, or processes developed at private expense; but rather that the data were developed at private expense and embody a trade secret or are commercial or financial and confidential or privileged.
              (c) Protection of limited rights data specified for delivery. (1) The clause at 52.227-14 with its Alternate II enables the Government to require delivery of limited rights data rather than allow the contractor to withhold the data. To obtain delivery, the contract may identify and specify data to be delivered, or the contracting officer may require, by written request during contract performance, the delivery of data that has been withheld or identified to be withheld under paragraph (g)(1) of the clause. In addition, the contract may specifically identify data that are not to be delivered under Alternate II or which, if delivered, will be delivered with limited rights. The limited rights obtained by the Government are set forth in the Limited Rights Notice contained in paragraph (g)(3) of Alternate II. Agencies shall not, without permission of the contractor, use limited rights data for purposes of manufacture or disclose the data outside the Government except as set forth in the Notice. Any disclosure by the Government shall be subject to prohibition against further use and disclosure by the recipient. The following are examples of specific purposes that may be adopted by an agency in its supplement and added to the Limited Rights Notice of paragraph (g)(3) of Alternate II of the clause:
              (i) Use (except for manufacture) by support service contractors.
              (ii) Evaluation by nongovernment evaluators.
              (iii) Use (except for manufacture) by other contractors participating in the Government's program of which the specific contract is a part.
              (iv) Emergency repair or overhaul work.
              (v) Release to a foreign government, or its instrumentalities, if required to serve the interests of the U.S. Government, for information or evaluation, or for emergency repair or overhaul work by the foreign government.
              (2) The provision at 52.227-15, Representation of Limited Rights Data and Restricted Computer Software, helps the contracting officer to determine whether the clause at 52.227-14 should be used with its Alternate II. This provision requests that an offeror state whether limited rights data are likely to be delivered. Where limited rights data are expected to be delivered, use Alternate II. Where negotiations are based on an unsolicited proposal, the need for Alternate II of the clause at 52.227-14 should be addressed during negotiations or discussions, and if Alternate II was not included initially it may be added by modification, if needed, during contract performance.

              (3) If data that would otherwise qualify as limited rights data is delivered as a computer database, the data shall be treated as limited rights data, rather than restricted computer software, for the purposes of paragraph (g) of the clause at 52.227-14.
              
              (d) Protection of restricted computer software specified for delivery. (1) Alternate III of the clause at 52.227-14, enables the Government to require delivery of restricted computer software rather than allow the contractor to withhold such restricted computer software. To obtain delivery of restricted computer software the contracting officer shall—
              (i) Identify and specify the deliverable computer software in the contract; or
              (ii) Require by written request during contract performance, the delivery of computer software that has been withheld or identified to be withheld under paragraph (g)(1) of the clause.
              (2) In considering whether to use Alternate III, contracting officers should note that, unlike other data, computer software is also an end item in itself. Thus, the contracting officer shall use Alternate III if delivery of restricted computer software is required to meet agency needs.
              (3) Unless otherwise agreed (see paragraph (d)(4) of this subsection), the restricted rights obtained by the Government are set forth in the Restricted Rights Notice contained in paragraph (g)(4) (Alternate III). Such restricted computer software will not be used or reproduced by the Government, or disclosed outside the Government, except that the computer software may be—
              (i) Used or copied for use with the computers for which it was acquired, including use at any Government installation to which the computers may be transferred;
              (ii) Used or copied for use with a backup computer if any computer for which it was acquired is inoperative;
              (iii) Reproduced for safekeeping (archives) or backup purposes;

              (iv) Modified, adapted, or combined with other computer software, provided that the modified, adapted, or combined portions of the derivative software incorporating any of the delivered, restricted computer software shall be subject to the same restricted rights;
              (v) Disclosed to and reproduced for use by support service contractors or their subcontractors, in accordance with paragraphs (3)(i) through (iv) of this section; and
              (vi) Used or copied for use with a replacement computer.
              (4) The restricted rights set forth in paragraph (d)(3) of this subsection are the minimum rights the Government normally obtains with restricted computer software and will automatically apply when such software is acquired under the Restricted Rights Notice of paragraph (g)(4) of Alternate III of the clause at 52.227-14. However, the contracting officer may specify different rights in the contract, consistent with the purposes and needs for which the software is to be acquired. For example, the contracting officer should consider any networking needs or any requirements for use of the computer software from remote terminals. Also, in addressing such needs, the scope of the restricted rights may be different for the documentation accompanying the computer software than for the programs and databases. Any additions to, or limitations on, the restricted rights set forth in the Restricted Rights Notice of paragraph (g)(4) of Alternate III of the clause at 52.227-14 shall be expressly stated in the contract or in a collateral agreement incorporated in and made part of the contract, and the notice modified accordingly.
              (5) The provision at 52.227-15, Representation of Limited Rights Data and Restricted Computer Software, helps the contracting officer determine whether to use the clause at 52.227-14 with its Alternate III. This provision requests that an offeror state whether restricted computer software is likely to be delivered under the contract. In addition, the need for Alternate III should be addressed during negotiations or discussions with an offeror, particularly where negotiations are based on an unsolicited proposal. However, if Alternate III is not used initially, it may be added by modification, if needed, during contract performance.
            
            
              27.404-3
              Copyrighted works.
              (a) Data first produced in the performance of a contract. (1) Generally, the contractor must obtain permission of the contracting officer prior to asserting rights in any copyrighted work containing data first produced in the performance of a contract. However, contractors are normally authorized, without prior approval of the contracting officer, to assert copyright in technical or scientific articles based on or containing such data that is published in academic, technical or professional journals, symposia proceedings and similar works.
              (2) The contractor must make a written request for permission to assert its copyright in works containing data first produced under the contract. In its request, the contractor should identify the data involved or furnish copies of the data for which permission is requested, as well as a statement as to the intended publication or dissemination media or other purpose for which the permission is requested. Generally, a contracting officer should grant the contractor's request when copyright protection will enhance the appropriate dissemination or use of the data unless the—
              (i) Data consist of a report that represents the official views of the agency or that the agency is required by statute to prepare;
              (ii) Data are intended primarily for internal use by the Government;
              (iii) Data are of the type that the agency itself distributes to the public under an agency program;
              (iv) Government determines that limitation on distribution of the data is in the national interest; or
              (v) Government determines that the data should be disseminated without restriction.
              (3) Alternate IV of the clause at 52.227-14 provides a substitute paragraph (c)(1) granting permission for contractors to assert copyright in any data first produced in the performance of the contract without the need for any further requests. Except for contracts for management or operation of Government facilities and contracts and subcontracts in support of programs being conducted at those facilities or where international agreements require otherwise, Alternate IV shall be used in all contracts for basic or applied research to be performed solely by colleges and universities. Alternate IV shall not be used in contracts with colleges and universities if a purpose of the contract is for development of computer software for distribution to the public (including use in solicitations) by or on behalf of the Government. In addition, Alternate IV may be used in other contracts if an agency determines that it is not necessary for a contractor to request further permission to assert copyright in data first produced in performance of the contract. The contracting officer may exclude any data, or items or categories of data, from the provisions of Alternate IV by expressly so providing in the contract or by adding a paragraph (d)(4) to the clause, consistent with 27.404-4(b).
              (4) Pursuant to paragraph (c)(1) of the clause at 52.227-14, the contractor grants the Government a paid-up nonexclusive, irrevocable, worldwide license to reproduce, prepare derivative works, distribute to the public, perform publicly and display publicly by or on behalf of the Government, for all data (other than computer software) first produced in the performance of a contract. For computer software, the scope of the Government's license includes all of the above rights except the right to distribute to the public. Agencies may also obtain a license of different scope if the contracting officer determines, after consulting with legal counsel, such a license will substantially enhance the dissemination of any data first produced under the contract or if such a license is required to comply with international agreements. If an agency obtains a different license, the contractor shall clearly state the scope of that license in a conspicuous place on the medium on which the data is recorded. For example, if the data is delivered as a report, the terms of the license shall be stated on the cover, or first page, of the report.
              (5) The clause requires the contractor to affix the applicable copyright notices of 17 U.S.C. 401 or 402, and acknowledgment of Government sponsorship, (including the contract number) to data when it asserts copyright in data. Failure to do so could result in such data being treated as unlimited rights data (see 27.404-5(b)).
              (b) Data not first produced in the performance of a contract. (1) Contractors shall not deliver any data that is not first produced under the contract without either—
              (i) Acquiring for or granting to the Government a copyright license for the data; or
              (ii) Obtaining permission from the contracting officer to do otherwise.
              (2) The copyright license the Government acquires for such data will normally be of the same scope as discussed in paragraph (a)(4) of this subsection, and is set forth in paragraph (c)(2) of the clause at 52.227-14. However, agencies may obtain a license of different scope if the agency determines, after consultation with its legal counsel, that such different license will not be inconsistent with the purpose of acquiring the data. If a license of a different scope is acquired, it must be so stated in the contract and clearly set forth in a conspicuous place on the data when delivered to the Government. If the contractor delivers computer software not first produced under the contract, the contractor shall grant the Government the license set forth in paragraph (g)(4) of Alternate III if included in the clause at 52.227-14, or a license agreed to in a collateral agreement made part of the contract.
            
            
              27.404-4
              Contractor's release, publication, and use of data.
              (a) In contracts for basic or applied research with universities or colleges, agencies shall not place any restrictions on the conduct of or reporting on the results of unclassified basic or applied research, except as provided in applicable U.S. statutes. However, agencies may restrict the release or disclosure of computer software that is or is intended to be developed to the point of practical application (including for agency distribution under established programs). This is not considered a restriction on the reporting of the results of basic or applied research. Agencies may also preclude a contractor from asserting copyright in any computer software for purposes of established agency distribution programs, or where required to accomplish the purpose for which the software is acquired.
              (b) Except for the results of basic or applied research under contracts with universities or colleges, agencies may, to the extent provided in their FAR supplements, place limitations or restrictions on the contractor's exercise of its rights in data first produced in the performance of the contract, including a requirement to assign copyright to the Government or another party. Any of these restrictions shall be expressly included in the contract.
            
            
              27.404-5
              Unauthorized, omitted, or incorrect markings.
              (a) Unauthorized marking of data. (1) The Government has, in accordance with paragraph (e) of the clause at 52.227-14, the right to either return data containing unauthorized markings or to cancel or ignore the markings.
              (2) Agencies shall not cancel or ignore markings without making written inquiry of the contractor and affording the contractor at least 60 days to provide a written justification substantiating the propriety of the markings.
              (i) If the contractor fails to respond or fails to provide a written justification substantiating the propriety of the markings within the time afforded, the Government may cancel or ignore the markings.
              (ii) If the contractor provides a written justification substantiating the propriety of the markings, the contracting officer shall consider the justification.
              (A) If the contracting officer determines that the markings are authorized, the contractor will be so notified in writing.

              (B) If the contracting officer determines, with concurrence of the head of the contracting activity, that the markings are not authorized, the contractor will be furnished a written determination which becomes the final agency decision regarding the appropriateness of the markings and the markings will be cancelled or ignored and the data will no longer be made subject to disclosure prohibitions, unless the contractor files suit within 90 days in a court of competent jurisdiction. The markings will not be cancelled or ignored until final resolution of the matter, either by the contracting officer's determination becoming the final agency decision or by final disposition of the matter by court decision if suit is filed.
              (3) The foregoing procedures may be modified in accordance with agency regulations implementing the Freedom of Information Act (5 U.S.C. 552) if necessary to respond to a request. In addition, the contractor may bring a claim, in accordance with the Disputes clause of the contract, that may arise as the result of the Government's action to remove or ignore any markings on data, unless the action occurs as the result of a final disposition of the matter by a court of competent jurisdiction.
              (b) Omitted or incorrect notices. (1) Data delivered under a contract containing the clause without a limited rights notice or restricted rights notice, and without a copyright notice, will be presumed to have been delivered with unlimited rights, and the Government assumes no liability for the disclosure, use, or reproduction of the data. However, to the extent the data has not been disclosed without restriction outside the Government, the contractor may, within 6 months (or a longer period approved by the contracting officer for good cause shown), request permission of the contracting officer to have the omitted limited rights or restricted rights notices, as applicable, placed on qualifying data at the contractor's expense. The contracting officer may permit adding appropriate notices if the contractor—
              (i) Identifies the data for which a notice is to be added;
              (ii) Demonstrates that the omission of the proposed notice was inadvertent;
              (iii) Establishes that use of the proposed notice is authorized; and
              (iv) Acknowledges that the Government has no liability with respect to any disclosure or use of any such data made prior to the addition of the notice or resulting from the omission of the notice.
              (2) The contracting officer may also—
              (i) Permit correction, at the contractor's expense, of incorrect notices if the contractor identifies the data on which correction of the notice is to be made, and demonstrates that the correct notice is authorized; or
              (ii) Correct any incorrect notices.
            
            
              27.404-6
              Inspection of data at the contractor's facility.
              Contracting officers may obtain the right to inspect data at the contractor's facility by use of the clause at 52.227-14 with its Alternate V, which adds paragraph (j) to provide that right. Agencies may also adopt Alternate V for general use. The data subject to inspection may be data withheld or withholdable under paragraph (g)(1) of the clause. Inspection may be made by the contracting officer or designee (including nongovernmental personnel under the same conditions as the contracting officer) for the purpose of verifying a contractor's assertion regarding the limited rights or restricted rights status of the data, or for evaluating work performance under the contract. This right may be exercised up to 3 years after acceptance of all items to be delivered under the contract. The contract may specify data items that are not subject to inspection under paragraph (j) of the Alternate. If the contractor demonstrates to the contracting officer that there would be a possible conflict of interest if inspection were made by a particular representative, the contracting officer shall designate an alternate representative.
            
            
              27.405
              Other data rights provisions.
            
            
              27.405-1
              Special works.
              (a) The clause at 52.227-17, Rights in Data—Special Works, is for use in contracts (or may be made applicable to portions thereof) that are primarily for the production or compilation of data (other than limited rights data or restricted computer software) for the Government's own use, or when there is a specific need to limit distribution and use of the data or to obtain indemnity for liabilities that may arise out of the content, performance, or disclosure of the data. Examples are contracts for—

              (1) The production of audiovisual works, including motion pictures or television recordings with or without accompanying sound, or for the preparation of motion picture scripts, musical compositions, sound tracks, translation, adaptation, and the like;
              
              (2) Histories of the respective agencies, departments, services, or units thereof;
              (3) Surveys of Government establishments;
              (4) Works pertaining to the instruction or guidance of Government officers and employees in the discharge of their official duties;
              (5) The compilation of reports, books, studies, surveys, or similar documents that do not involve research, development, or experimental work;
              (6) The collection of data containing personally identifiable information such that the disclosure thereof would violate the right of privacy or publicity of the individual to whom the information relates;
              (7) Investigatory reports;
              (8) The development, accumulation, or compilation of data (other than that resulting from research, development, or experimental work performed by the contractor), the early release of which could prejudice follow-on acquisition activities or agency regulatory or enforcement activities; or
              (9) The development of computer software programs, where the program—
              (i) May give a commercial advantage; or
              (ii) Is agency mission sensitive, and release could prejudice agency mission, programs, or follow-on acquisitions.
              (b) The contract may specify the purposes and conditions (including time limitations) under which the data may be used, released, or reproduced other than for contract performance. Contracts for the production of audiovisual works, sound recordings, etc., may include limitations in connection with talent releases, music licenses, and the like that are consistent with the purposes for which the works are acquired.
              (c) Paragraph (c)(1)(ii) of the clause, which enables the Government to obtain assignment of copyright in any data first produced in the performance of the contract, may be deleted if the contracting officer determines that such assignment is not needed to further the objectives of the contract.
              (d) Paragraph (e) of the clause, which requires the contractor to indemnify the Government against any liability incurred as the result of any violation of trade secrets, copyrights, right of privacy or publicity, or any libelous or other unlawful matter arising out of or contained in any production or compilation of data that are subject to the clause, may be deleted or limited in scope where the contracting officer determines that, because of the nature of the particular data involved, such liability will not arise.
              (e) When the audiovisual or other special works are produced to accomplish a public purpose other than acquisition for the Government's own use (such as for production and distribution to the public of the works by other than a Federal agency) agencies are authorized to modify the clause for use in contracts, with rights in data provisions that meet agency mission needs yet protect free speech and freedom of expression, as well as the artistic license of the creator of the work.
            
            
              27.405-2
              Existing works.
              The clause at 52.227-18, Rights in Data—Existing Works, is for use in contracts exclusively for the acquisition (without modification) of existing works such as, motion pictures, television recordings, and other audiovisual works; sound recordings; musical, dramatic, and literary works; pantomimes and choreographic works; pictorial, graphic, and sculptural works; and works of a similar nature. The contract may set forth limitations consistent with the purposes for which the works covered by the contract are being acquired. Examples of these limitations are means of exhibition or transmission, time, type of audience, and geographical location. However, if the contract requires that works of the type indicated in this paragraph are to be modified through editing, translation, or addition of subject matter, etc. (rather than purchased in existing form), then see 27.405-1.
            
            
              27.405-3
              Commercial computer software.

              (a) When contracting other than from GSA's Multiple Award Schedule contracts for the acquisition of commercial computer software, no specific contract clause prescribed in this subpart need be used, but the contract shall specifically address the Government's rights to use, disclose, modify, distribute, and reproduce the software. Section 12.212 sets forth the guidance for the acquisition of commercial computer software and states that commercial computer software or commercial computer software documentation shall be acquired under licenses customarily provided to the public to the extent the license is consistent with Federal law and otherwise satisfies the Government's needs. The clause at 52.227-19, Commercial Computer Software License, may be used when there is any confusion as to whether the Government's needs are satisfied or whether a customary commercial license is consistent with Federal law. Additional or lesser rights may be negotiated using the guidance concerning restricted rights as set forth in 27.404-2(d), or the clause at 52.227-19. If greater rights than the minimum rights identified in the clause at 52.227-19 are needed, or lesser rights are to be acquired, they shall be negotiated and set forth in the contract. This includes any additions to, or limitations on, the rights set forth in paragraph (b) of the clause at 52.227-19 when used. Examples of greater rights may be those necessary for networking purposes or use of the software from remote terminals communicating with a host computer where the software is located. If the computer software is to be acquired with unlimited rights, the contract shall also so state. In addition, the contract shall adequately describe the computer programs and/or databases, the media on which it is recorded, and all the necessary documentation.
              (b) If the contract incorporates, makes reference to, or uses a vendor's standard commercial lease, license, or purchase agreement, the contracting officer shall ensure that the agreement is consistent with paragraph (a) of this subsection. The contracting officer should exercise caution in accepting a vendor's terms and conditions, since they may be directed to commercial sales and may not be appropriate for Government contracts. Any inconsistencies in a vendor's standard commercial agreement shall be addressed in the contract and the contract terms shall take precedence over the vendor's standard commercial agreement. If the clause at 52.227-19 is used, inconsistencies in the vendor's standard commercial agreement regarding the Government's right to use, reproduce or disclose the computer software are reconciled by that clause.
              (c) If a prime contractor under a contract containing the clause at 52.227-14, Rights in Data—General, with paragraph (g)(4) (Alternate III) in the clause, acquires restricted computer software from a subcontractor (at any tier) as a separate acquisition for delivery to or for use on behalf of the Government, the contracting officer may approve any additions to, or limitations on the restricted rights in the Restricted Rights Notice of paragraph (g)(4) in a collateral agreement incorporated in and made part of the contract.
              [72 FR 63049, Nov. 7, 2007, as amended at 85 FR 40076, July 2, 2020]
            
            
              27.405-4
              Other existing data.
              (a) Except for existing works pursuant to 27.405-2 or commercial computer software pursuant to 27.405-3, no clause contained in this subpart is required to be included in—
              (1) Contracts solely for the acquisition of books, periodicals, and other printed items in the exact form in which these items are to be obtained unless reproduction rights are to be acquired; or
              (2) Other contracts that require only existing data (other than limited rights data) to be delivered and the data are available without disclosure prohibitions, unless reproduction rights to the data are to be obtained.
              (b) If the reproduction rights to the data are to be obtained in any contract of the type described in paragraph (b)(1) (i) or (ii) of this section, the rights shall be specifically set forth in the contract. No clause contained in this subpart is required to be included in contracts substantially for on-line data base services in the same form as they are normally available to the general public.
            
            
              
              27.406
              Acquisition of data.
            
            
              27.406-1
              General.
              (a) It is the Government's practice to determine, to the extent feasible, its data requirements in time for inclusion in solicitations. The data requirements may be subject to revision during contract negotiations. Since the preparation, reformatting, maintenance and updating, cataloging, and storage of data represents an expense to both the Government and the contractor, efforts should be made to keep the contract data requirements to a minimum, consistent with the purposes of the contract.
              (b) The contracting officer shall specify in the contract all known data requirements, including the time and place for delivery and any limitations and restrictions to be imposed on the contractor in the handling of the data. Further, and to the extent feasible, in major system acquisitions, the contracting officer shall set out data requirements as separate line items. In establishing the contract data requirements and in specifying data items to be delivered by a contractor, agencies may, consistent with paragraph (a) of this subsection, develop their own contract schedule provisions. Agency procedures may, among other things, provide for listing, specifying, identifying source, assuring delivery, and handling any data required to be delivered, first produced, or specifically used in the performance of the contract.
              (c) Data delivery requirements should normally not require that a contractor provide the Government, as a condition of the procurement, unlimited rights in data that qualify as limited rights data or restricted computer software. Rather, form, fit, and function data may be furnished with unlimited rights instead of the qualifying data, or the qualifying data may be furnished with limited rights or restricted rights if needed (see 27.404-2(c) and (d)). If greater rights are needed, they should be clearly set forth in the solicitation and the contractor fairly compensated for the greater rights.
              [72 FR 63049, Nov. 7, 2007, as amended at 82 FR 4714, Jan. 13, 2017]
            
            
              27.406-2
              Additional data requirements.
              (a) In some contracting situations, such as experimental, developmental, research, or demonstration contracts, it may not be feasible to ascertain all the data requirements at contract award. The clause at 52.227-16, Additional Data Requirements, may be used to enable the subsequent ordering by the contracting officer of additional data first produced or specifically used in the performance of these contracts as the actual requirements become known. The clause shall normally be used in solicitations and contracts involving experimental, developmental, research or demonstration work (other than basic or applied research to be performed under a contract solely by a university or college when the contract amount will be $500,000 or less) unless all the requirements for data are believed to be known at the time of contracting and specified in the contract. If the contract is for basic or applied research to be performed by a university or college, and the contracting officer believes the contract effort will in the future exceed $500,000, even though the initial award does not, the contracting officer may include the clause in the initial award.

              (b) Data may be ordered under the clause at 52.227-16 at any time during contract performance or within a period of 3 years after acceptance of all items to be delivered under the contract. The contractor is to be compensated for converting the data into the prescribed form, for reproduction, and for delivery. In order to minimize storage costs for the retention of data, the contracting officer may relieve the contractor of the retention requirements for specified data items at any time during the retention period required by the clause. The contracting officer may permit the contractor to identify and specify in the contract data not to be ordered for delivery under the clause if the data is not necessary to meet the Government's requirements for data. Also, the contracting officer may alter the clause by deleting the term “or specifically used” in paragraph (a) of the clause if delivery of the data is not necessary to meet the Government's requirements for data. Any data ordered under this clause will be subject to the clause at 52.227-14, Rights in Data—General, (or other equivalent clause setting forth the respective rights of the Government and the contractor) in the contract. Data authorized to be withheld under such clause will not be required to be delivered under the clause at 52.227-16, except as provided in Alternate II or Alternate III, if included (see 27.404-2(c) and (d)).
              (c) Absent an established program for dissemination of computer software, agencies should not order additional computer software under the clause at 52.227-16, for the sole purpose of disseminating or marketing the software to the public. In ordering software for internal purposes, the contracting officer shall consider, consistent with the Government's needs, not ordering particular source codes, algorithms, processes, formulas, or flow charts of the software if the contractor shows that this aids its efforts to disseminate or market the software.
            
            
              27.406-3
              Major system acquisition.
              (a) The clause at 52.227-21, Technical Data Declaration, Revision, and Withholding of Payment—Major Systems, implements 41 U.S.C. 2302(e). When using the clause at 52.227-21, the section of the contract specifying data delivery requirements (see 27.406-1(b)) shall expressly identify those line items of technical data to which the clause applies. Upon delivery of the technical data, the contracting officer shall review the technical data and the contractor's declaration relating to it to assure that the data are complete, accurate, and comply with contract requirements. If the data are not complete, accurate, or compliant, the contracting officer should request the contractor to correct the deficiencies, and may withhold payment. Final payment shall not be made under the contract until it has been determined that the delivery requirements of those line items of data to which the clause applies have been satisfactorily met.
              (b) In a contract for, or in support of, a major system awarded by a civilian agency other than NASA or the U.S. Coast Guard, the following applies:
              (1) The contracting officer shall require the delivery of any technical data relating to the major system or supplies for the major system, that are to be developed exclusively with Federal funds if the delivery of the technical data is needed to ensure the competitive acquisition of supplies or services that will be required in substantial quantities in the future. The clause at 52.227-22, Major System—Minimum Rights, is used in addition to the clause at 52.227-14, Rights in Data—General, and other required clauses, to ensure that the Government acquires at least those rights required by Pub. L. 98-577 in technical data developed exclusively with Federal funds.
              (2) Technical data, relating to a major system or supplies for a major system, procured or to be procured by the Government and also relating to the design, development, or manufacture of products or processes offered or to be offered for sale to the public (except for such data as may be necessary for the Government to operate or maintain the product, or use the process if obtained by the Government as an element of performance under the contract), shall not be required to be provided to the Government from persons who have developed such products or processes as a condition for the procurement of such products or processes by the Government.
              [72 FR 63049, Nov. 7, 2007, as amended at 79 FR 24210, Apr. 29, 2014]
            
            
              27.407
              Rights to technical data in successful proposals.

              The clause at 52.227-23, Rights to Proposal Data (Technical), allows the Government to acquire unlimited rights to technical data in successful proposals. Pursuant to the clause, the prospective contractor is afforded the opportunity to specifically identify pages containing technical data to be excluded from the grant of unlimited rights. This exclusion is not dispositive of the protective status of the data, but any excluded technical data, as well as any commercial and financial information contained in the proposal, will remain subject to the policies in Subpart 15.2 or 15.6 (or agency supplements) relating to proposal information (e.g., will be used for evaluation purposes only). If there is a need to have access to any of the excluded technical data during contract performance, consideration should be given to acquiring the data with limited rights, if they so qualify, in accordance with 27.404-2(c).
            
            
              27.408
              Cosponsored research and development activities.

              (a) In contracts involving cosponsored research and development that require the contractor to make substantial contributions of funds or resources (e.g., by cost-sharing or by repayment of nonrecurring costs), and the contractor's and the Government's respective contributions to any item, component, process, or computer software, developed or produced under the contract are not readily segregable, the contracting officer may limit the acquisition of, or acquire less than unlimited rights to, any data developed and delivered under the contract. Agencies may regulate the use of this authority in their supplements. Lesser rights shall, at a minimum, assure use of the data for agreed-to Governmental purposes (including reprocurement rights as appropriate), and address any disclosure limitations or restrictions to be imposed on the data. Also, consideration may be given to requiring the contractor to directly license others if needed to carry out the objectives of the contract. Since the purpose of the cosponsored research and development, the legitimate proprietary interests of the contractor, the needs of the Government, and the respective contributions of both parties may vary, no specific clauses are prescribed, but a clause providing less than unlimited rights in the Government for data developed and delivered under the contract (such as license rights) may be tailored to the circumstances consistent with the foregoing and the policy set forth in 27.402. As a guide, a clause may be appropriate when the contractor contributes money or resources, or agrees to make repayment of nonrecurring costs, of a value of approximately 50 percent of the total cost of the contract (i.e., Government, contractor, and/or third party paid costs), and the respective contributions are not readily segregable for any work element to be performed under the contract. A clause may be used for all or for only specifically identified tasks or work elements under the contract. In the latter instance, its use will be in addition to whatever other data rights clause is prescribed under this subpart, with the contract specifically identifying which clause is to apply to which tasks or work elements. Further, this type of clause may not be appropriate where the purpose of the contract is to produce data for dissemination to the public, or to develop or demonstrate technologies that will be available, in any event, to the public for its direct use.
              (b) Where the contractor's contributions are readily segregable (by performance requirements and the funding for the contract) and so identified in the contract, any resulting data may be treated under this clause as limited rights data or restricted computer software in accordance with 27.404-2(c) or (d), as applicable; or if this treatment is inconsistent with the purpose of the contract, rights to the data may, if so negotiated and stated in the contract, be treated in a manner consistent with paragraph (a) of this section.
            
            
              27.409
              Solicitation provisions and contract clauses
              (a) Generally, a contract should contain only one data rights clause. However, where more than one is needed, the contract should distinguish the portion of contract performance to which each pertains.
              (b)(1) Insert the clause at 52.227-14, Rights in Data—General, in solicitations and contracts if it is contemplated that data will be produced, furnished, or acquired under the contract, unless the contract is—
              (i) For the production of special works of the type set forth in 27.405-1, although in these cases insert the clause at 52.227-14, Rights in Data—General, and make it applicable to data other than special works, as appropriate (see paragraph (e) of this section);

              (ii) For the acquisition of existing data, commercial computer software, or other existing data, as described in 27.405-2 through 27.405-4 (see paragraphs (f) and (g) of this section);
              
              (iii) A small business innovation research contract (see paragraph (h) of this section);
              (iv) To be performed outside the United States (see paragraph (i)(1) of this section);
              (v) For architect-engineer services or construction work (see paragraph (i)(2) of this section);
              (vi) For the management, operation, design, or construction of a Government-owned facility to perform research, development, or production work (see paragraph (i)(3) of this section); or
              (vii) A contract involving cosponsored research and development in which a clause providing for less than unlimited right has been authorized (see 27.408).
              (2) If an agency determines, in accordance with 27.404-2(b), to adopt the alternate definition of “Limited Rights Data” in paragraph (a) of the clause, use the clause with its Alternate I.
              (3) If a contracting officer determines, in accordance with 27.404-2(c) that it is necessary to obtain limited rights data, use the clause with its Alternate II. The contracting officer shall complete paragraph (g)(3) to include the purposes, if any, for which limited rights data are to be disclosed outside the Government.
              (4) In accordance with 27.404-2(d), if a contracting officer determines it is necessary to obtain restricted computer software, use the clause with its Alternate III. Any greater or lesser rights regarding the use, reproduction, or disclosure of restricted computer software than those set forth in the Restricted Rights Notice of paragraph (g)(4) of the clause shall be specified in the contract and the notice modified accordingly.
              (5) Use the clause with its Alternate IV in contracts for basic or applied research (other than those for the management or operation of Government facilities, and contracts and subcontracts in support of programs being conducted at those facilities or where international agreements require otherwise) to be performed solely by universities and colleges. The clause may be used with its Alternate IV in other contracts if in accordance with 27.404-3(a), an agency determines to grant permission for the contractor to assert claim to copyright subsisting in all data first produced without further request being made by the contractor. When Alternate IV is used, the contract may exclude items or categories of data from the permission granted, either by express provisions in the contract or by the addition of a paragraph (d)(4) to the clause (see 27.404-4).
              (6) In accordance with 27.404-6, if the Government needs the right to inspect certain data at a contractor's facility, use the clause with its Alternate V.
              (c) In accordance with 27.404-2(c)(2) and 27.404-2(d)(5), if the contracting officer desires to have an offeror state in response to a solicitation whether limited rights data or restricted computer software are likely to be used in meeting the data delivery requirements set forth in the solicitation, insert the provision at 52.227-15, Representation of Limited Rights Data and Restricted Computer Software, in any solicitation containing the clause at 52.227-14, Rights in Data—General. The contractor's response may provide an aid in determining whether the clause should be used with Alternate II and/or Alternate III.
              (d) Insert the clause at 52.227-16, Additional Data Requirements, in solicitations and contracts involving experimental, developmental, research, or demonstration work (other than basic or applied research to be performed solely by a university or college where the contract amount will be $500,000 or less) unless all the requirements for data are believed to be known at the time of contracting and specified in the contract (see 27.406-2). This clause may also be used in other contracts when considered appropriate. For example, if the contract is for basic or applied research to be performed by a university or college, and the contracting officer believes the contract effort will in the future exceed $500,000, even though the initial award does not, the contracting officer may include the clause in the initial award.

              (e) In accordance with 27.405-1, insert the clause at 52.227-17, Rights in Data—Special Works, in solicitations and contracts primarily for the production or compilation of data (other than limited rights data or restricted computer software) for the Government's internal use, or when there is a specific need to limit distribution and use of the data or to obtain indemnity for liabilities that may arise out of the content, performance, or disclosure of the data. Examples of such contracts are set forth in 27.405-1.
              (1) Insert the clause if existing works are to be modified, as by editing, translation, addition of subject matter, etc.
              (2) The contract may specify the purposes and conditions (including time limitations) under which the data may be used, released, or reproduced by the contractor for other than contract performance.
              (3) Contracts for the production of audiovisual works, sound recordings, etc. may include limitations in connection with talent releases, music licenses, and the like that are consistent with the purposes for which the data is acquired.
              (4) The clause may be modified in accordance with paragraphs (c) through (e) of 27.405-1.

              (f) Insert the clause at 52.227-18, Rights in Data—Existing Works, in solicitations and contracts exclusively for the acquisition, without modification, of existing audiovisual and similar works of the type set forth in 27.405-2. The contract may set forth limitations consistent with the purposes for which the work is being acquired. While no specific clause of this subpart is required to be included in contracts solely for the acquisition, without disclosure prohibitions, of books, publications, and similar items in the exact form in which the items exist prior to the request for purchase (i.e., the off-the-shelf purchase of such items), or in other contracts where only existing data available without disclosure prohibitions is to be furnished, if reproduction rights are to be acquired, the contract shall include terms addressing such rights. (See 27.405-4.)
              (g) In accordance with 27.405-3, when contracting (other than from GSA's Multiple Award Schedule contracts) for the acquisition of commercial computer software, the contracting officer may insert the clause at 52.227-19, Commercial Computer Software License, in the solicitation and contract. In any event, the contracting officer shall assure that the contract contains terms to obtain sufficient rights for the Government to fulfill the need for which the software is being acquired and is otherwise consistent with 27.405-3).
              (h) If the contract is a Small Business Innovation Research (SBIR) contract, insert the clause at 52.227-20, Rights in Data—SBIR Program in all Phase I, Phase II, and Phase III contracts awarded under the Small Business Innovation Research Program established pursuant to 15 U.S.C. 638. The SBIR protection period may be extended in accordance with the Small Business Administration's “Small Business Innovation Research Program Policy Directive” (September 24, 2002).
              (i) Agencies may prescribe in their procedures, as appropriate, a clause consistent with the policy of 27.402 in contracts—
              (1) To be performed outside the United States;

              (2) For architect-engineer services and construction work, e.g., the clause at 52.227-17, Rights in Data—Special Works); or
              (3) For management, operation, design, or construction of Government-owned research, development, or production facilities, and in contracts and subcontracts in support of programs being conducted at such facilities.
              (j) In accordance with 27.406-3(a), insert the clause at 52.227-21, Technical Data Declaration, Revision, and Withholding of Payment—Major Systems, in contracts for major systems acquisitions or for support of major systems acquisitions. This requirement includes contracts for detailed design, development, or production of a major system and contracts for any individual part, component, subassembly, assembly, or subsystem integral to the major system, and other property that may be replaced during the service life of the system, including spare parts. When used, this clause requires that the technical data to which it applies be specified in the contract (see 27.406-3(a)).

              (k) In accordance with 27.406-3(b), in the case of civilian agencies other than NASA and the U.S. Coast Guard, insert the clause at 52.227-22, Major System—Minimum Rights, in contracts for major systems or contracts in support of major systems.
              (l) In accordance with 27.407, if a contracting officer desires to acquire unlimited rights in technical data contained in a successful proposal upon which a contract award is based, insert the clause at 52.227-23, Rights to Proposal Data (Technical). Rights to technical data in a proposal are not acquired by mere incorporation by reference of the proposal in the contract, and if a proposal is incorporated by reference, the contracting officer shall follow 27.404 to assure that the rights are appropriately addressed.
            
          
          
            Subpart 27.5—Foreign License and Technical Assistance Agreements
            
              27.501
              General.
              Agencies shall provide necessary policy and procedures regarding foreign technical assistance agreements and license agreements involving intellectual property, including avoiding unnecessary royalty charges.
            
          
        
        
          Pt. 28
          PART 28—BONDS AND INSURANCE
          
            Sec.
            28.000
            Scope of part.
            28.001
            Definitions.
            
              Subpart 28.1—Bonds and Other Financial Protections
              28.100
              Scope of subpart.
              28.101
              Bid guarantees.
              28.101-1
              Policy on use.
              28.101-2
              Solicitation provision or contract clause.
              28.101-3
              Authority of an attorney-in-fact for a bid bond.
              28.101-4
              Noncompliance with bid guarantee requirements.
              28.102
              Performance and payment bonds and alternative payment protections for construction contracts.
              28.102-1
              General.
              28.102-2
              Amount required.
              28.102-3
              Contract clauses.
              28.103
              Performance and payment bonds for other than construction contracts.
              28.103-1
              General.
              28.103-2
              Performance bonds.
              28.103-3
              Payment bonds.
              28.103-4
              Contract clause.
              28.104
              Annual performance bonds.
              28.105
              Other types of bonds.
              28.105-1
              Advance payment bonds.
              28.105-2
              Patent infringement bonds.
              28.106
              Administration.
              28.106-1
              Bonds and bond related forms.
              28.106-2
              Substitution of surety bonds.
              28.106-3
              Additional bond and security.
              28.106-4
              Contract clause.
              28.106-5
              Consent of surety.
              28.106-6
              Furnishing information.
              28.106-7
              Withholding contract payments.
              28.106-8
              Payment to subcontractors or suppliers.
            
            
              Subpart 28.2—Sureties and Other Security for Bonds
              28.200
              Scope of subpart.
              28.201
              Requirements for security.
              28.202
              Acceptability of corporate sureties.
              28.203
              Acceptability of individual sureties.
              28.203-1
              Security interests by an individual surety.
              28.203-2
              Acceptability of assets.
              28.203-3
              Acceptance of real property.
              28.203-4
              Substitution of assets.
              28.203-5
              Release of lien.
              28.203-6
              Contract clause.
              28.203-7
              Exclusion of individual sureties.
              28.204
              Alternatives in lieu of corporate or individual sureties.
              28.204-1
              United States bonds or notes.
              28.204-2
              Certified or cashiers checks, bank drafts, money orders, or currency.
              28.204-3
              Irrevocable letter of credit.
              28.204-4
              Contract clause.
            
            
              Subpart 28.3—Insurance
              28.301
              Policy.
              28.302
              Notice of cancellation or change.
              28.303
              Insurance against loss of or damage to Government property.
              28.304
              Risk-pooling arrangements.
              28.305
              Overseas workers' compensation and war-hazard insurance.
              28.306
              Insurance under fixed-price contracts.
              28.307
              Insurance under cost-reimbursement contracts.
              28.307-1
              Group insurance plans.
              28.307-2
              Liability.
              28.308
              Self-insurance.
              28.309
              Contract clauses for workers' compensation insurance.
              28.310
              Contract clause for work on a Government installation.
              28.311
              Solicitation provision and contract clause on liability insurance under cost-reimbursement contracts.
              28.311-1
              Contract clause.
              28.311-2
              Agency solicitation provisions and contract clauses.
              28.312
              Contract clause for insurance of leased motor vehicles.
              28.313
              Contract clauses for insurance of transportation or transportation-related services.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            
            Source:
            48 FR 42286, Sept. 19, 1983, unless otherwise noted.
          
          
            28.000
            Scope of part.
            This part prescribes requirements for obtaining financial protection against losses under contracts that result from the use of the sealed bid or negotiated methods. It covers bid guarantees, bonds, alternative payment protections, security for bonds, and insurance.
            [67 FR 13056, Mar. 20, 2002]
          
          
            28.001
            Definitions.
            As used in this part—
            
              Attorney-in-fact means an agent, independent agent, underwriter, or any other company or individual holding a power of attorney granted by a surety (see also power of attorney at 2.101).
            
              Bid means any response to a solicitation, including a proposal under a negotiated acquisition. See the definition of “offer” at 2.101.
            
              Bidder means any entity that is responding or has responded to a solicitation, including an offeror under a negotiated acquisition.
            
              Bid guarantee means a form of security assuring that the bidder (1) will not withdraw a bid within the period specified for acceptance and (2) will execute a written contract and furnish required bonds, including any necessary coinsurance or reinsurance agreements, within the time specified in the bid, unless a longer time is allowed, after receipt of the specified forms.
            
              Bond means a written instrument executed by a bidder or contractor (the “principal”), and a second party (“the surety” or “sureties”) (except as provided in 28.204), to assure fulfillment of the principal's obligations to a third party (the “obligee” or “Government”), identified in the bond. If the principal's obligations are not met, the bond assures payment, to the extent stipulated, of any loss sustained by the obligee. The types of bonds and related documents are as follows:
            (1) An advance payment bond secures fulfillment of the contractor's obligations under an advance payment provision.
            (2) An annual bid bond is a single bond furnished by a bidder, in lieu of separate bid bonds, which secures all bids (on other than construction contracts) requiring bonds submitted during a specific Government fiscal year.
            (3) An annual performance bond is a single bond furnished by a contractor, in lieu of separate performance bonds, to secure fulfillment of the contractor's obligations under contracts (other than construction contracts) requiring bonds entered into during a specific Government fiscal year.
            (4) A patent infringement bond secures fulfillment of the contractor's obligations under a patent provision.
            (5) A payment bond assures payments as required by law to all persons supplying labor or material in the prosecution of the work provided for in the contract.
            (6) A performance bond secures performance and fulfillment of the contractor's obligations under the contract.
            
              Consent of surety means an acknowledgment by a surety that its bond given in connection with a contract continues to apply to the contract as modified.
            
              Penal sum or penal amount means the amount of money specified in a bond (or a percentage of the bid price in a bid bond) as the maximum payment for which the surety is obligated or the amount of security required to be pledged to the Government in lieu of a corporate or individual surety for the bond.
            
              Reinsurance means a transaction which provides that a surety, for a consideration, agrees to indemnify another surety against loss which the latter may sustain under a bond which it has issued.
            [48 FR 42286, Sept. 19, 1983, as amended at 61 FR 31652, June 20, 1996; 62 FR 44806, Aug. 22, 1997; 66 FR 2130, Jan. 10, 2001; 67 FR 13056, Mar. 20, 2002]
          
          
            Subpart 28.1—Bonds and Other Financial Protections
            
              28.100
              Scope of subpart.
              This subpart prescribes requirements and procedures for the use of bonds, alternative payment protections, and all types of bid guarantees.
              [62 FR 44806, Aug. 22, 1997]
            
            
              
              28.101
              Bid guarantees.
            
            
              28.101-1
              Policy on use.
              (a) A contracting officer shall not require a bid guarantee unless a performance bond or a performance and payment bond is also required (see 28.102 and 28.103). Except as provided in paragraph (c) of this subsection, bid guarantees shall be required whenever a performance bond or a performance and payment bond is required.
              (b) All types of bid guarantees are acceptable for supply or service contracts (see annual bid bonds and annual performance bonds coverage in 28.001). Only separate bid guarantees are acceptable in connection with construction contracts. Agencies may specify that only separate bid bonds are acceptable in connection with construction contracts.
              (c) The chief of the contracting office may waive the requirement to obtain a bid guarantee when a performance bond or a performance and payment bond is required if it is determined that a bid guarantee is not in the best interest of the Government for a specific acquisition (e.g., overseas construction, emergency acquisitions, sole-source contracts). Class waivers may be authorized by the agency head or designee.
              [48 FR 42286, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986; 52 FR 19803, May 27, 1987; 52 FR 30076, Aug. 12, 1987; 54 FR 34755, Aug. 21, 1989; 61 FR 39213, July 26, 1996]
            
            
              28.101-2
              Solicitation provision or contract clause.
              (a) The contracting officer shall insert a provision or clause substantially the same as the provision at 52.228-1, Bid Guarantee, in solicitations or contracts that require a bid guarantee or similar guarantee. For example, the contracting officer may modify this provision—
              (1) To set a period of time that is other than 10 days for the return of executed bonds;
              (2) For use in connection with construction solicitations when the agency has specified that only separate bid bonds are acceptable in accordance with 28.101-1(b);
              (3) For use in solicitations for negotiated contracts; or
              (4) For use in service contracts containing options for extended performance.
              (b) The contracting officer shall determine the amount of the bid guarantee for insertion in the provision at 52.228-1 (see 28.102-2(a)). The amount shall be adequate to protect the Government from loss should the successful bidder fail to execute further contractual documents and bonds as required. The bid guarantee amount shall be at least 20 percent of the bid price but shall not exceed $3 million. When the penal sum is expressed as a percentage, a maximum dollar limitation may be stated.
              [61 FR 39213, July 26, 1996, as amended at 65 FR 46070, July 26, 2000]
            
            
              28.101-3
              Authority of an attorney-in-fact for a bid bond.
              (a) Any person signing a bid bond as an attorney-in-fact shall include with the bid bond evidence of authority to bind the surety.
              (b) An original, or a photocopy or facsimile of an original, power of attorney is sufficient evidence of such authority.
              (c) For purposes of this section, electronic, mechanically-applied and printed signatures, seals and dates on the power of attorney shall be considered original signatures, seals and dates, without regard to the order in which they were affixed.
              (d) The contracting officer shall—
              (1) Treat the failure to provide a signed and dated power of attorney at the time of bid opening as a matter of responsiveness; and
              (2) Treat questions regarding the authenticity and enforceability of the power of attorney at the time of bid opening as a matter of responsibility. These questions are handled after bid opening.
              (e)(1) If the contracting officer contacts the surety to validate the power of attorney, the contracting officer shall document the file providing, at a minimum, the following information:
              (i) Name of person contacted.
              (ii) Date and time of contact.
              (iii) Response of the surety.

              (2) If, upon investigation, the surety declares the power of attorney to have been valid at the time of bid opening, the contracting officer may require correction of any technical error.
              (3) If the surety declares the power of attorney to have been invalid, the contracting officer shall not allow the bidder to substitute a replacement power of attorney or a replacement surety.
              (f) Determinations of non-responsibility based on the unacceptability of a power of attorney are not subject to the Certificate of Competency process of subpart 19.6 if the surety has disavowed the validity of the power of attorney.
              [70 FR 57461, Sept. 30, 2005]
            
            
              28.101-4
              Noncompliance with bid guarantee requirements.
              (a) In sealed bidding, noncompliance with a solicitation requirement for a bid guarantee requires rejection of the bid, except in the situations described in paragraph (c) of this subsection when the noncompliance shall be waived.
              (b) In negotiation, noncompliance with a solicitation requirement for a bid guarantee requires rejection of an initial proposal as unacceptable, if a determination is made to award the contract based on initial proposals without discussion, except in the situations described in paragraph (c) of this subsection when noncompliance shall be waived. (See 15.306(a)(2) for conditions regarding making awards based on initial proposals.) If the conditions for awarding based on initial proposals are not met, deficiencies in bid guarantees submitted by offerors determined to be in the competitive range shall be addressed during discussions and the offeror shall be given an opportunity to correct the deficiency.
              (c) Noncompliance with a solicitation requirement for a bid guarantee shall be waived in the following circumstances unless the contracting officer determines in writing that acceptance of the bid would be detrimental to the Government's interest when—
              (1) Only one offer is received. In this case, the contracting officer may require the furnishing of the bid guarantee before award;
              (2) The amount of the bid guarantee submitted is less than required, but is equal to or greater than the difference between the offer price and the next higher acceptable offer;
              (3) The amount of the bid guarantee submitted, although less than that required by the solicitation for the maximum quantity offered, is sufficient for a quantity for which the offeror is otherwise eligible for award. Any award to the offeror shall not exceed the quantity covered by the bid guarantee;
              (4) The bid guarantee is received late, and late receipt is waived under 14.304;
              (5) A bid guarantee becomes inadequate as a result of the correction of a mistake under 14.407 (but only if the bidder will increase the bid guarantee to the level required for the corrected bid);
              (6) An otherwise acceptable bid bond was submitted with a signed offer, but the bid bond was not signed by the offeror;
              (7) An otherwise acceptable bid bond is erroneously dated or bears no date at all; or
              (8) A bid bond does not list the United States as obligee, but correctly identifies the offeror, the solicitation number, and the name and location of the project involved, so long as it is acceptable in all other respects.
              [54 FR 48985, Nov. 28, 1989, as amended at 60 FR 34739, July 3, 1995; 62 FR 51271, Sept. 30, 1997; 81 FR 83099, Nov. 18, 2016]
            
            
              28.102
              Performance and payment bonds and alternative payment protections for construction contracts.
            
            
              28.102-1
              General.
              (a) 40 U.S.C. chapter 31, subchapter III, Bonds (formerly known as the Miller Act), requires performance and payment bonds for any construction contract exceeding $150,000, except that this requirement may be waived— (1) by the contracting officer for as much of the work as is to be performed in a foreign country upon finding that it is impracticable for the contractor to furnish such bond, or
              (2) As otherwise authorized by the Bonds statute or other law.

              (b)(1) Pursuant to 40 U.S.C. 3132, for construction contracts greater than $35,000, but not greater than $150,000, the contracting officer shall select two or more of the following payment protections, giving particular consideration to inclusion of an irrevocable letter of credit as one of the selected alternatives:
              (i) A payment bond.
              (ii) An irrevocable letter of credit (ILC).
              (iii) A tripartite escrow agreement. The prime contractor establishes an escrow account in a federally insured financial institution and enters into a tripartite escrow agreement with the financial institution, as escrow agent, and all of the suppliers of labor and material. The escrow agreement shall establish the terms of payment under the contract and of resolution of disputes among the parties. The Government makes payments to the contractor's escrow account, and the escrow agent distributes the payments in accordance with the agreement, or triggers the disputes resolution procedures if required.
              (iv) Certificates of deposit. The contractor deposits certificates of deposit from a federally insured financial institution with the contracting officer, in an acceptable form, executable by the contracting officer.
              (v) A deposit of the types of security listed in 28.204-1 and 28.204-2.
              (2) The contractor shall submit to the Government one of the payment protections selected by the contracting officer.
              (c) The contractor shall furnish all bonds or alternative payment protection, including any necessary reinsurance agreements, before receiving a notice to proceed with the work or being allowed to start work.
              [48 FR 42286, Sept. 19, 1983, as amended at 61 FR 31652, June 20, 1996; 70 FR 57454, Sept. 30, 2005; 71 FR 57368, Sept. 28, 2006; 75 FR 53134, Aug. 30, 2010; 79 FR 24210, Apr. 29, 2014; 80 FR 38298, July 2, 2015]
            
            
              28.102-2
              Amount required.
              (a) Definition. As used in this subsection—
              
                Original contract price means the award price of the contract; or, for requirements contracts, the price payable for the estimated total quantity; or, for indefinite-quantity contracts, the price payable for the specified minimum quantity. Original contract price does not include the price of any options, except those options exercised at the time of contract award.
              (b) Contracts exceeding $150,000—(1) Performance bonds. Unless the contracting officer determines that a lesser amount is adequate for the protection of the Government, the penal amount of performance bonds must equal—
              (i) 100 percent of the original contract price; and
              (ii) If the contract price increases, an additional amount equal to 100 percent of the increase.
              (2) Payment bonds. (i) Unless the contracting officer makes a written determination supported by specific findings that a payment bond in this amount is impractical, the amount of the payment bond must equal—
              (A) 100 percent of the original contract price; and
              (B) If the contract price increases, an additional amount equal to 100 percent of the increase.
              (ii) The amount of the payment bond must be no less than the amount of the performance bond.
              (c) Contracts exceeding $35,000 but not exceeding $150,000. Unless the contracting officer determines that a lesser amount is adequate for the protection of the Government, the penal amount of the payment bond or the amount of alternative payment protection must equal—
              (1) 100 percent of the original contract price; and
              (2) If the contract price increases, an additional amount equal to 100 percent of the increase.
              (d) Securing additional payment protection. If the contract price increases, the Government must secure any needed additional protection by directing the contractor to—
              (1) Increase the penal sum of the existing bond;
              (2) Obtain an additional bond; or
              (3) Furnish additional alternative payment protection.
              (e) Reducing amounts. The contracting officer may reduce the amount of security to support a bond, subject to the conditions of 28.203-5(c) or 28.204(b).
              [65 FR 46070, July 26, 2000, as amended at 71 FR 57368, Sept. 28, 2006; 75 FR 53134, Aug. 30, 2010; 79 FR 24210, Apr. 29, 2014; 80 FR 38298, July 2, 2015]
            
            
              28.102-3
              Contract clauses.
              (a) Insert a clause substantially the same as the clause at 52.228-15, Performance and Payment Bonds—Construction, in solicitations and contracts for construction that contain a requirement for performance and payment bonds if the resultant contract is expected to exceed $150,000. The contracting officer may revise paragraphs (b)(1) and/or (b)(2) of the clause to establish a lower percentage in accordance with 28.102-2(b). If the provision at 52.228-1 is not included in the solicitation, the contracting officer must set a period of time for return of executed bonds.
              (b) Insert the clause at 52.228-13, Alternative Payment Protections, in solicitations and contracts for construction, when the estimated or actual value exceeds $35,000 but does not exceed $150,000. Complete the clause by specifying the payment protections selected (see 28.102-1(b)(1)) and the deadline for submission. The contracting officer may revise paragraph (b) of the clause to establish a lower percentage in accordance with 28.102-2(c).
              [48 FR 42286, Sept. 19, 1983, as amended at 61 FR 31652, June 20, 1996; 61 FR 39213, July 26, 1996; 62 FR 44806, Aug. 22, 1997; 65 FR 46070, July 26, 2000; 71 FR 57368, Sept. 28, 2006; 75 FR 53134, Aug. 30, 2010; 80 FR 38298, July 2, 2015]
            
            
              28.103
              Performance and payment bonds for other than construction contracts.
            
            
              28.103-1
              General.
              (a) Generally, agencies shall not require performance and payment bonds for other than construction contracts. However, performance and payment bonds may be used as permitted in 28.103-2 and 28.103-3.
              (b) The contractor shall furnish all bonds before receiving a notice to proceed with the work.
              (c) No bond shall be required after the contract has been awarded if it was not specifically required in the contract, except as may be determined necessary for a contract modification.
            
            
              28.103-2
              Performance bonds.
              (a) Performance bonds may be required for contracts exceeding the simplified acquisition threshold when necessary to protect the Government's interest. The following situations may warrant a performance bond:
              (1) Government property or funds are to be provided to the contractor for use in performing the contract or as partial compensation (as in retention of salvaged material).
              (2) A contractor sells assets to or merges with another concern, and the Government, after recognizing the latter concern as the successor in interest, desires assurance that it is financially capable.
              (3) Substantial progress payments are made before delivery of end items starts.
              (4) Contracts are for dismantling, demolition, or removal of improvements.
              (b) The Government may require additional performance bond protection when a contract price is increased.
              (c) The contracting officer must determine the contractor's responsibility (see subpart 9.1) even though a bond has been or can be obtained.
              [48 FR 42286, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995; 61 FR 39213, July 26, 1996]
            
            
              28.103-3
              Payment bonds.
              (a) A payment bond is required only when a performance bond is required, and if the use of payment bond is in the Government's interest.
              (b) When a contract price is increased, the Government may require additional bond protection in an amount adequate to protect suppliers of labor and material.
              [48 FR 42286, Sept. 19, 1983, as amended at 61 FR 39213, July 26, 1996]
            
            
              28.103-4
              Contract clause.

              The contracting officer shall insert a clause substantially the same as the clause at 52.228-16, Performance and Payment Bonds—Other than Construction, in solicitations and contracts that contain a requirement for both payment and performance bonds. The contracting officer shall determine the amount of each bond for insertion in the clause. The amount shall be adequate to protect the interest of the Government. The contracting officer shall also set a period of time (normally 10 days) for return of executed bonds. Alternate I shall be used when only performance bonds are required.
              [61 FR 39213, July 26, 1996]
            
            
              28.104
              Annual performance bonds.
              (a) Annual performance bonds only apply to non-construction contracts. They shall provide a gross penal sum applicable to the total amount of all covered contracts.
              (b) When the penal sums obligated by contracts are approximately equal to or exceed the penal sum of the annual performance bond, an additional bond will be required to cover additional contracts.
            
            
              28.105
              Other types of bonds.
              The head of the contracting activity may approve using other types of bonds in connection with acquiring particular supplies or services. These types include advance payment bonds and patent infringement bonds.
            
            
              28.105-1
              Advance payment bonds.
              Advance payment bonds may be required only when the contract contains an advance payment provision and a performance bond is not furnished. The contracting officer shall determine the amount of the advance payment bond necessary to protect the Government.
            
            
              28.105-2
              Patent infringement bonds.
              (a) Contracts providing for patent indemnity may require these bonds only if—
              (1) A performance bond is not furnished; and
              (2) The financial responsibility of the contractor is unknown or doubtful.
              (b) The contracting officer shall determine the penal sum.
            
            
              28.106
              Administration.
            
            
              28.106-1
              Bonds and bond related forms.
              The following Standard Forms (SF's) and Optional Forms (OF's) shall be used, except in foreign countries, when a bid bond, performance or payment bond, or an individual surety is required. The bond forms shall be used as indicated in the instruction portion of each form.
              (a) SF 24, Bid Bond (see 28.101).
              (b) SF 25, Performance Bond (see 28.102-1 and 28.106-3(b)).
              (c) SF 25-A, Payment Bond (see 28.102-1 and 28.106-3(b)).
              (d) SF 25-B, Continuation Sheet (for SF's 24, 25, and 25-A).
              (e) SF 28, Affidavit of Individual Surety (see 28.203).
              (f) SF 34, Annual Bid Bond (see 28.001).
              (g) SF 35, Annual Performance Bond (see 28.104).
              (h) SF 273, Reinsurance Agreement for a Bonds Statute Performance Bond (see 28.202(a)(4)).
              (i) SF 274, Reinsurance Agreement for a Bonds Statute Payment Bond (see 28.202(a)(4)).
              (j) SF 275, Reinsurance Agreement in Favor of the United States (see 28.202(a)(4)).
              (k) SF 1414, Consent of Surety (see 28.106-5).
              (l) SF 1415, Consent of Surety and Increase of Penalty (see 28.106-3).
              (m) SF 1416, Payment Bond for Other Than Construction Contracts (see 28.103-3 and 28.106-3(b)).
              (n) SF 1418, Performance Bond for Other Than Construction Contracts (see 28.103-2 and 28.106-3(b)).
              (o) OF 90, Release of Lien on Real Property (see 28.203-5).
              (p) OF 91, Release of Personal Property from Escrow (see 28.203-5).
              [48 FR 42286, Sept. 19, 1983, as amended at 54 FR 48986, Nov. 28, 1989; 61 FR 39213, July 26, 1996; 79 FR 24210, Apr. 29, 2014; 83 FR 42573, Aug. 22, 2018]
            
            
              28.106-2
              Substitution of surety bonds.
              (a) A new surety bond covering all or part of the obligations on a bond previously approved may be substituted for the original bond if approved by the head of the contracting activity, or as otherwise specified in agency regulation.

              (b) When a new surety bond is approved, the contracting officer shall notify the principal and surety of the original bond of the effective date of the new bond.
              [48 FR 42286, Sept. 19, 1983, as amended at 61 FR 39213, July 26, 1996]
            
            
              28.106-3
              Additional bond and security.
              (a) When additional bond coverage is required and is secured in whole or in part by the original surety or sureties, agencies shall use Standard Form 1415, Consent of Surety and Increase of Penalty. Standard Form 1415 is authorized for local reproduction.
              (b) When additional bond coverage is required and is secured in whole or in part by a new surety or by one of the alternatives described in 28.204 in lieu of corporate or individual surety, agencies shall use Standard Form 25, Performance Bond; Standard Form 1418, Performance Bond for Other Than Construction Contracts; Standard Form 25-A, Payment Bond; or Standard Form 1416, Payment Bond for Other Than Construction Contracts.
              [63 FR 44806, Aug. 22, 1997, as amended at 83 FR 42573, Aug. 22, 2018]
            
            
              28.106-4
              Contract clause.
              (a) The contracting officer shall insert the clause at 52.228-2, Additional Bond Security, in solicitations and contracts when bonds are required.
              (b) In accordance with Section 806(a)(3) of Pub. L. 102-190, as amended by Sections 2091 and 8105 of Pub. L. 103-355 (10 U.S.C. 2302 note), the contracting officer shall insert the clause at 52.228-12, Prospective Subcontractor Requests for Bonds, in solicitations and contracts with respect to which a payment bond will be furnished pursuant to 40 U.S.C. chapter 31, subchapter III, Bonds (see 28.102-1), except for contracts for the acquisition of commercial items as defined in Subpart 2.1.
              [48 FR 42286, Sept. 19, 1983, as amended at 60 FR 48273, Sept. 18, 1995; 79 FR 24210, Apr. 29, 2014]
            
            
              28.106-5
              Consent of surety.
              (a) When any contract is modified, the contracting officer shall obtain the consent of surety if—
              (1) An additional bond is obtained from other than the original surety;
              (2) No additional bond is required and—
              (i) The modification is for new work beyond the scope of the original contract; or
              (ii) The modification does not change the contract scope but changes the contract price (upward or downward) by more than 25 percent or $50,000; or
              (3) Consent of surety is required for a novation agreement (See subpart 42.12).
              (b) When a contract for which performance or payment is secured by any of the types of security listed in 28.204 is modified as described in paragraph (a) of this subsection, no consent of surety is required.
              (c) Agencies shall use Standard Form 1414, Consent of Surety, for all types of contracts.
              [48 FR 42286, Sept. 19, 1983, as amended at 61 FR 31652, June 20, 1996]
            
            
              28.106-6
              Furnishing information.
              (a) The surety on the bond, upon its written request, may be furnished information on the progress of the work, payments, and the estimated percentage of completion, concerning the contract for which the bond was furnished.
              (b) When a payment bond has been provided, the contracting officer shall, upon request, furnish the name and address of the surety or sureties to any subcontractor or supplier who has furnished or been requested to furnish labor or material for the contract. In addition, general information concerning the work progress, payments, and the estimated percentage of completion may be furnished to persons who have provided labor or materials and have not been paid.
              (c) When a payment bond has been provided for a contract, the head of the agency or designee shall furnish a certified copy of the bond and the contract for which it was given to any person who makes a request therefor and who furnishes an affidavit that the requestor has supplied labor or materials for such work and payment therefor has not been made or that the requestor is being sued on such bond. The person who makes the request shall be required to pay such costs of preparation as determined by the head of the agency or designee to be reasonable and appropriate (see 40 U.S.C. 3133).

              (d) Section 806(a)(2) of Pub. L. 102-190, as amended by Sections 2091 and 8105 of Pub. L. 103-355 (10 U.S.C. 2302 note), requires that the Federal Government provide information to subcontractors on payment bonds under contracts for other than commercial items as defined in Subpart 2.1. Upon the written or oral request of a subcontractor/supplier, or prospective subcontractor/supplier, under a contract with respect to which a payment bond has been furnished pursuant to the Bonds statute, the contracting officer shall promptly provide to the requester, either orally or in writing, as appropriate, any of the following:
              (1) Name and address of the surety or sureties on the payment bond.
              (2) Penal amount of the payment bond.
              (3) Copy of the payment bond. The contracting officer may impose reasonable fees to cover the cost of copying and providing a copy of the payment bond.
              [48 FR 42286, Sept. 19, 1983, as amended at 50 FR 26903, June 28, 1985; 60 FR 48273, Sept. 18, 1995; 70 FR 57454, Sept. 30, 2005; 79 FR 24210, Apr. 29, 2014]
            
            
              28.106-7
              Withholding contract payments.
              (a) During contract performance, agencies shall not withhold payments due contractors or assignees because subcontractors or suppliers have not been paid.
              (b) If, after completion of the contract work, the Government receives written notice from the surety regarding the contractor's failure to meet its obligation to its subcontractors or suppliers, the contracting officer shall withhold final payment. However, the surety must agree to hold the Government harmless from any liability resulting from withholding the final payment. The contracting officer will authorize final payment upon agreement between the contractor and surety or upon a judicial determination of the rights of the parties.
              (c) For any withholding incident to the labor standards provisions of the contract, see part 22.
            
            
              28.106-8
              Payment to subcontractors or suppliers.
              The contracting officer will only authorize payment to subcontractors or suppliers from an ILC (or any other cash equivalent security) upon a judicial determination of the rights of the parties, a signed notarized statement by the contractor that the payment is due and owed, or a signed agreement between the parties as to amount due and owed.
              [62 FR 44807, Aug. 22, 1997]
            
          
          
            Subpart 28.2—Sureties and Other Security for Bonds
            
              28.200
              Scope of subpart.
              This subpart prescribes procedures for the use of sureties and other security to protect the Government from financial losses.
              [62 FR 44807, Aug. 22, 1997]
            
            
              28.201
              Requirements for security.
              (a) Agencies shall obtain adequate security for bonds (including coinsurance and reinsurance agreements) required or used with a contract for supplies or services (including construction). Acceptable forms of security include (1) corporate or individual sureties or (2) any of the types of security authorized in lieu of sureties by 28.204.
              (b) Solicitations shall not preclude offerors from using the types of surety or other security permitted by this subpart, unless prohibited by law or regulation.
              [48 FR 42286, Sept. 19, 1983, as amended at 55 FR 25530, June 21, 1990; 62 FR 44807, Aug. 22, 1997]
            
            
              28.202
              Acceptability of corporate sureties.
              (a)(1) Corporate sureties offered for bonds furnished with contracts performed in the United States or its outlying areas must appear on the list contained in the Department of the Treasury Circular 570, “Companies Holding Certificates of Authority as Acceptable Sureties on Federal Bonds and Acceptable Reinsuring Companies.”

              (2) The penal amount of the bond should not exceed the surety's underwriting limit stated in the Department of the Treasury circular. If the penal amount exceeds the underwriting limit, the bond will be acceptable only if (i) the amount which exceeds the specified limit is coinsured or reinsured and (ii) the amount of coinsurance or reinsurance does not exceed the underwriting limit of each coinsurer or reinsurer.
              (3) Coinsurance or reinsurance agreements shall conform to the Department of the Treasury regulations in 31 CFR 223.10 and 223.11. When reinsurance is contemplated, the contracting office generally shall require reinsurance agreements to be executed and submitted with the bonds before making a final determination on the bonds.
              (4) When specified in the solicitation, the contracting officer may accept a bond from the direct writing company in satisfaction of the total bond requirement of the contract. This is permissible until necessary reinsurance agreements are executed, even though the total bond requirement may exceed the insurer's underwriting limitation. The contractor shall execute and submit necessary reinsurance agreements to the contracting officer within the time specified on the bid form, which may not exceed 45 calendar days after the execution of the bond. The contractor shall use Standard Form 273, Reinsurance Agreement for a Bonds Statute Performance Bond, and Standard Form 274, Reinsurance Agreement for a Bonds Statute Payment Bond, when reinsurance is furnished with the required performance or payment bonds. Standard Form 275, Reinsurance Agreement in Favor of the United States, is used when reinsurance is furnished with bonds for other purposes.
              (b) For contracts performed in a foreign country, sureties not appearing on Treasury Department Circular 570 are acceptable if the contracting officer determines that it is impracticable for the contractor to use Treasury listed sureties.
              (c) The Department of the Treasury issues supplements to Circular 570, notifying all Federal agencies of (1) new approved corporate surety companies and (2) the termination of the authority of any specific corporate surety to qualify as a surety on Federal bonds. Upon receipt of notification of termination of a company's authority to qualify as a surety on Federal bonds, the contracting officer shall review the outstanding contracts and take action necessary to protect the Government, including, where appropriate, securing new bonds with acceptable sureties in lieu of outstanding bonds with the named company.

              (d) The Department of the Treasury Circular 570 may be obtained from the U.S. Department of the Treasury, Financial Management Service, Surety Bond Branch, 3700 East West Highway, Room 6F01, Hyattsville, MD 20782. Or via the internet at http://www.fms.treas.gov/c570/.
              
              [48 FR 42286, Sept. 19, 1983, as amended at 54 FR 48986, Nov. 28, 1989; 68 FR 28083, May 22, 2003; 71 FR 67779, Nov. 22, 2006; 79 FR 24210, Apr. 29, 2014]
            
            
              28.203
              Acceptability of individual sureties.
              (a) An individual surety is acceptable for all types of bonds except position schedule bonds. The contracting officer shall determine the acceptability of individuals proposed as sureties, and shall ensure that the surety's pledged assets are sufficient to cover the bond obligation. (See 28.203-7 for information on excluded individual sureties.)
              (b) An individual surety must execute the bond, and the unencumbered value of the assets (exclusive of all outstanding pledges for other bond obligations) pledged by the individual surety, must equal or exceed the penal amount of each bond. The individual surety shall execute the Standard Form 28 and provide a security interest in accordance with 28.203-1. One individual surety is adequate support for a bond, provided the unencumbered value of the assets pledged by that individual surety equal or exceed the amount of the bond. An offeror may submit up to three individual sureties for each bond, in which case the pledged assets, when combined, must equal or exceed the penal amount of the bond. Each individual surety must accept both joint and several liability to the extent of the penal amount of the bond.

              (c) If the contracting officer determines that no individual surety in support of a bid guarantee is acceptable, the offeror utilizing the individual surety shall be rejected as nonresponsible, except as provided in 28.101-4. A finding of nonresponsibility based on unacceptability of an individual surety, need not be referred to the Small Business Administration for a competency review. (See 19.602-1(a)(2)(i) and 61 Comp. Gen. 456 (1982).)
              (d) A contractor submitting an unacceptable individual surety in satisfaction of a performance or payment bond requirement may be permitted a reasonable time, as determined by the contracting officer, to substitute an acceptable surety for a surety previously determined to be unacceptable.
              (e) When evaluating individual sureties, contracting officers may obtain assistance from the office identified in 28.202(d).
              (f) Contracting officers shall obtain the opinion of legal counsel as to the adequacy of the documents pledging the assets prior to accepting the bid guarantee and payment and performance bonds.
              (g) Evidence of possible criminal or fraudulent activities by an individual surety shall be referred to the appropriate agency official in accordance with agency procedures.
              [54 FR 48986, Nov. 28, 1989]
            
            
              28.203-1
              Security interests by an individual surety.
              (a) An individual surety may be accepted only if a security interest in assets acceptable under 28.203-2 is provided to the Government by the individual surety. The security interest shall be furnished with the bond.
              (b) The value at which the contracting officer accepts the assets pledged must be equal to or greater than the aggregate penal amounts of the bonds required by the solicitation and may be provided by one or a combination of the following methods:
              (1) An escrow account with a federally insured financial institution in the name of the contracting agency. (See 28.203-2(b)(2) with respect to Government securities in book entry form.) Acceptable securities for deposit in escrow are discussed in 28.203-2. While the offeror is responsible for establishing the escrow account, the terms and conditions must be acceptable to the contracting officer. At a minimum, the escrow account shall provide for the following:
              (i) The account must provide the contracting officer the sole and unrestricted right to draw upon all or any part of the funds deposited in the account. A written demand for withdrawal shall be sent to the financial institution by the contracting officer, after obtaining the concurrence of legal counsel, with a copy to the offeror/contractor and to the surety. Within the time period specified in the demand, the financial institution would pay the Government the amount demanded up to the amount on deposit. If any dispute should arise between the Government and the offeror/contractor, the surety, or the subcontractors or suppliers with respect to the offer or contract, the financial institution would be required, unless precluded by order of a court of competent jurisdiction, to disburse monies to the Government as directed by the contracting officer.
              (ii) The financial institution would be authorized to release to the individual surety all or part of the balance of the escrow account, including any accrued interest, upon receipt of written authorization from the contracting officer.
              (iii) The Government would not be responsible for any costs attributable to the establishment, maintenance, administration, or any other aspect of the account.
              (iv) The financial institution would not be liable or responsible for the interpretation of any provisions or terms and conditions of the solicitation or contract.
              (v) The financial institution would provide periodic account statements to the contracting officer.
              (vi) The terms of the escrow account could not be amended without the consent of the contracting officer.
              (2) A lien on real property, subject to the restrictions in 28.203-2 and 28.203-3.
              [54 FR 48986, Nov. 28, 1989]
            
            
              28.203-2
              Acceptability of assets.
              (a) The Government will accept only cash, readily marketable assets, or irrevocable letters of credit from a federally insured financial institution from individual sureties to satisfy the underlying bond obligations.
              (b) Acceptable assets include—
              
              (1) Cash, or certificates of deposit, or other cash equivalents with a federally insured financial institution;
              (2) United States Government securities at market value. (An escrow account is not required if an individual surety offers Government securities held in book entry form at a depository institution. In lieu thereof, the individual shall provide evidence that the depository institution has (i) placed a notation against the individual's book entry account indicating that the security has been pledged in favor of the respective agency; (ii) agreed to notify the agency prior to maturity of the security; and (iii) agreed to hold the proceeds of the security subject to the pledge in favor of the agency until a substitution of securities is made or the security interest is formally released by the agency);
              (3) Stocks and bonds actively traded on a national U.S. security exchange with certificates issued in the name of the individual surety. National security exchanges are—(i) the New York Stock Exchange; (ii) the American Stock Exchange; (iii) the Boston Stock Exchange; (iv) the Cincinnati Stock Exchange; (v) the Midwest Stock Exchange; (vi) the Philadelphia Stock Exchange; (vii) the Pacific Stock Exchange; and (viii) the Spokane Stock Exchange. These assets will be accepted at 90 percent of their 52-week low, as reflected at the time of submission of the bond. Stock options and stocks on the over-the-counter (OTC) market or NASDQ Exchanges will not be accepted. Assistance in evaluating the acceptability of securities may be obtained from the Securities and Exchange Commission, Division of Enforcement, 450 Fifth Street NW., Washington, DC 20549.
              (4) Real property owned in fee simple by the surety without any form of concurrent ownership, except as provided in paragraph (c)(3)(iii) of this subsection, and located in the United States or its outlying areas. These assets will be accepted at 100 percent of the most current tax assessment value (exclusive of encumbrances) or 75 percent of the properties' unencumbered market value provided a current appraisal is furnished (see 28.203-3).
              (5) Irrevocable letters of credit (ILC) issued by a federally insured financial institution in the name of the contracting agency and which identify the agency and solicitation or contract number for which the ILC is provided.
              (c) Unacceptable assets include but are not limited to—
              (1) Notes or accounts receivable;
              (2) Foreign securities;
              (3) Real property as follows:
              (i) Real property located outside the United States and its outlying areas.
              (ii) Real property which is a principal residence of the surety.
              (iii) Real property owned concurrently regardless of the form of co-tenancy (including joint tenancy, tenancy by the entirety, and tenancy in common) except where all co-tenants agree to act jointly.
              (iv) Life estates, leasehold estates, or future interests in real property.
              (4) Personal property other than that listed in paragraph (b) of this subsection (e.g., jewelry, furs, antiques);
              (5) Stocks and bonds of the individual surety in a controlled, affiliated, or closely held concern of the offeror/contractor;
              (6) Corporate assets (e.g., plant and equipment);
              (7) Speculative assets (e.g., mineral rights);
              (8) Letters of credit, except as provided in 28.203-2(b)(5).
              [54 FR 48987, Nov. 28, 1989, as amended at 68 FR 28083, May 22, 2003]
            
            
              28.203-3
              Acceptance of real property.
              (a) Whenever a bond with a security interest in real property is submitted, the individual surety shall provide—

              (1) A mortgagee title insurance policy, in an insurance amount equal to the amount of the lien, or other evidence of title that is consistent with the requirements of Section 2 of the United States Department of Justice Title Standards at https://www.justice.gov/enrd/page/file/922431/download. This title evidence must show fee simple title vested in the surety along with any concurrent owners; whether any real estate taxes are due and payable; and any recorded encumbrances against the property, including the lien filed in favor of the Government under paragraph (d) of this subsection. Agency contracting officers should request the assistance of their designated agency legal counsel in determining if the title evidence is consistent with the Department of Justice standards;
              (2) Evidence of the amount due under any encumbrance shown in the evidence of title;
              (3) A copy of the current real estate tax assessment of the property or a current appraisal dated no earlier than 6 months prior to the date of the bond, prepared by a professional appraiser who certifies that the appraisal has been conducted in accordance with the generally accepted appraisal standards as reflected in the Uniform Standards of Professional Appraisal Practice as promulgated by the Appraisal Foundation, 1029 Vermont Avenue NW., Washington, DC 20005.
              (b) Failure to provide evidence that the lien has been properly recorded will render the offeror nonresponsible.
              (c) The individual surety is liable for the payment of all administrative costs of the Government, including legal fees, associated with the liquidation of pledged real estate.
              (d) The following format, or any document substantially the same, shall be signed by all owners of the property and used by the surety and recorded in the local recorder's office when a surety pledges real estate on Standard Form 28, Affidavit of Individual Surety.
              
                Lien on Real Estate
                I/we agree that this instrument constitutes a lien in the amount of $____ on the property described in this lien. The rights of the United States Government shall take precedence over any subsequent lien or encumbrance until the lien is formally released by a duly authorized representative of the United States. I/we hereby grant the United States the power of sale of subject property, including the right to satisfy its reasonable administrative costs, including legal fees associated with any sale of subject property, in the event of contractor default if I/we otherwise fail to satisfy the underlying ( ) bid guarantee, ( ) performance bond, ( ) or payment bond obligations as an individual surety on solicitation/contract number ____. The lien is upon the real estate now owned by me/us described as follows: (legal description, street address and other identifying description)

                IN WITNESS HEREOF, I/we have hereunto affixed my/our hand(s) and seal(s) this __ DAY OF ___________ 20__.
                
                
                
                WITNESS:
                
                
                
                (SEAL)
                

                I, ___, a Notary Public in and for the (CITY) ___, (STATE) ___, do hereby certify that ___, a party or parties to a certain Agreement bearing the date ___ day of ______ 20_, and hereunto annexed, personally appeared before me, the said ___ being personally well known to me as the person(s) who executed said lien, and acknowledged the same to be his/her/their act and deed. GIVEN under my hand and seal this ___ day of _____ 20__.
                
                
                
                NOTARY PUBLIC,  STATE
                
                My Commission expires:
              
              [54 FR 48987, Nov. 28, 1989, as amended at 70 FR 11763, Mar. 9, 2005; 74 FR 40467, Aug. 11, 2009; 77 FR 204, Jan. 3, 2012; 83 FR 42573, Aug. 22, 2018]
            
            
              28.203-4
              Substitution of assets.
              An individual surety may request the Government to accept a substitute asset for that currently pledged by submitting a written request to the responsible contracting officer. The contracting officer may agree to the substitution of assets upon determining, after consultation with legal counsel, that the substitute assets to be pledged are adequate to protect the outstanding bond or guarantee obiligations. If acceptable, the substitute assets shall be pledged as provided for in subpart 28.2.
              [54 FR 48988, Nov. 28, 1989]
            
            
              28.203-5
              Release of lien.

              (a) After consultation with legal counsel, the contracting officer shall release the security interest on the individual surety's assets using the Optional Form 90, Release of Lien on Real Property, or Optional Form 91, Release of Personal Property from Escrow, or a similar release as soon as possible consistent with the conditions in subparagraphs (a) (1) and (2) of this subsection. A surety's assets pledged in support of a payment bond may be released to a subcontractor or supplier upon Government receipt of a Federal district court judgment, or a sworn statement by the subcontractor or supplier that the claim is correct along with a notarized authorization of the release by the surety stating that it approves of such release.
              (1) Contracts subject to the Bonds statute. The security interest shall be maintained for the later of (i) 1 year following final payment, (ii) until completion of any warranty period (applicable only to performance bonds), or (iii) pending resolution of all claims filed against the payment bond during the 1-year period following final payment.
              (2) Contracts subject to alternative payment protection (28.102-1(b)(1)). The security interest shall be maintained for the full contract performance period plus one year.
              (3) Other contracts not subject to the Bonds statute. The security interest shall be maintained for 90 days following final payment or until completion of any warranty period (applicable only to performance bonds), whichever is later.
              (b) Upon written request, the contracting officer may release the security interest on the individual surety's assets in support of a bid guarantee based upon evidence that the offer supported by the individual surety will not result in contract award.
              (c) Upon written request by the individual surety, the contracting officer may release a portion of the security interest on the individual surety's assets based upon substantial performance of the contractor's obligations under its performance bond. Release of the security interest in support of a payment bond must comply with the subparagraphs (a) (1) through (3) of this subsection. In making this determination, the contracting officer will give consideration as to whether the unreleased portion of the lien is sufficient to cover the remaining contract obligations, including payments to subcontractors and other potential liabilities. The individual surety shall, as a condition of the partial release, furnish an affidavit agreeing that the release of such assets does not relieve the individual surety of its obligations under the bond(s).
              [54 FR 48988, Nov. 28, 1989, as amended at 61 FR 31652, June 20, 1996; 79 FR 24210, Apr. 29, 2014]
            
            
              28.203-6
              Contract clause.
              Insert the clause at 52.228-11 in solicitations and contracts which require the submission of bid guarantees, performance, or payment bonds.
              [54 FR 48988, Nov. 28, 1989]
            
            
              28.203-7
              Exclusion of individual sureties.
              (a) An individual may be excluded from acting as a surety on bonds submitted by offerors on procurement by the executive branch of the Federal Government, by the acquiring agency's head or designee utilizing the procedures in subpart 9.4. The exclusion shall be for the purpose of protecting the Government.
              (b) An individual may be excluded for any of the following causes:
              (1) Failure to fulfill the obligations under any bond.
              (2) Failure to disclose all bond obligations.
              (3) Misrepresentation of the value of available assets or outstanding liabilities.
              (4) Any false or misleading statement, signature or representation on a bond or affidavit of individual suretyship.
              (5) Any other cause affecting responsibility as a surety of such serious and compelling nature as may be determined to warrant exclusion.
              (c) An individual surety excluded pursuant to this subsection shall be entered as an exclusion in the System for Award Management (see 9.404).

              (d) Contracting officers shall not accept the bonds of individual sureties whose names appear in an active exclusion record in the System for Award Management (see 9.404), unless the acquiring agency's head or a designee states in writing the compelling reasons justifying acceptance.
              
              (e) An exclusion of an individual surety under this subsection will also preclude such party from acting as a contractor in accordance with subpart 9.4.
              [54 FR 48988, Nov. 28, 1989, as amended at 60 FR 33066, June 26, 1995; 69 FR 76349, Dec. 20, 2004; 78 FR 37678, June 21, 2013; 83 FR 48697, Sept. 26, 2018]
            
            
              28.204
              Alternatives in lieu of corporate or individual sureties.
              (a) Any person required to furnish a bond to the Government may furnish any of the types of security listed in 28.204-1 through 28.204-3 instead of a corporate or individual surety for the bond. When any of those types of security are deposited, a statement shall be incorporated in the bond form pledging the security in lieu of execution of the bond form by corporate or individual sureties. The contractor shall execute the bond forms as the principal. Agencies shall establish safeguards to protect against loss of the security and shall return the security or its equivalent to the contractor when the bond obligation has ceased.
              (b) Upon written request by any contractor securing a performance or payment bond by any of the types of security listed in 28.204-1 through 28.204-3, the contracting officer may release a portion of the security only when the conditions allowing the partial release of lien in 28.203-5(c) are met. The contractor shall, as a condition of the partial release, furnish an affidavit agreeing that the release of such security does not relieve the contractor of its obligations under the bond(s).
              (c) The contractor may satisfy a requirement for bond security by furnishing a combination of the types of security listed in 28.204-1 through 28.204-3 or a combination of bonds supported by these types of security and additional surety bonds under 28.202 or 28.203. During the period for which a bond supported by security is required, the contractor may substitute one type of security listed in 28.204-1 through 28.204-3 for another, or may substitute, in whole or combination, additional surety bonds under 28.202 or 28.203.
              [61 FR 31653, June 20, 1996, as amended at 62 FR 44807, Aug. 22, 1997]
            
            
              28.204-1
              United States bonds or notes.
              Any person required to furnish a bond to the Government has the option, instead of furnishing a surety or sureties on the bond, of depositing certain United States bonds or notes in an amount equal at their par value to the penal sum of the bond (the Act of February 24, 1919 (31 U.S.C. 9303) and Treasury Department Circular No. 154 dated July 1, 1978 (31 CFR part 225)). In addition, a duly executed power of attorney and agreement authorizing the collection or sale of such United States bonds or notes in the event of default of the principal on the bond shall accompany the deposited bonds or notes. The contracting officer may (a) turn securities over to the finance or other authorized agency official, or (b) deposit them with the Treasurer of the United States, a Federal Reserve Bank (or branch with requisite facilities), or other depository designated for that purpose by the Secretary of the Treasury, under procedures prescribed by the agency concerned and Treasury Department Circular No. 154 (exception: The contracting officer shall deposit all bonds and notes received in the District of Columbia with the Treasurer of the United States).
              [48 FR 42286, Sept. 19, 1983. Redesignated and amended at 54 FR 48986, 48989, Nov. 28, 1989]
            
            
              28.204-2
              Certified or cashiers checks, bank drafts, money orders, or currency.
              Any person required to furnish a bond has an option to furnish a certified or cashier's check, bank draft, Post Office money order, or currency, in an amount equal to the penal sum of the bond, instead of furnishing surety or sureties on the bonds. Those furnishing checks, drafts, or money orders shall draw them to the order of the appropriate Federal agency.
              [48 FR 42286, Sept. 19, 1983. Redesignated at 54 FR 48986, Nov. 28, 1989]
            
            
              28.204-3
              Irrevocable letter of credit.

              (a) Any person required to furnish a bond has the option to furnish a bond secured by an irrevocable letter of credit (ILC) in an amount equal to the penal sum required to be secured (see 28.204). A separate ILC is required for each bond.
              (b) The ILC shall be irrevocable, require presentation of no document other than a written demand and the ILC (and letter of confirmation, if any), expire only as provided in paragraph (f) of this subsection, and be issued/confirmed by an acceptable federally insured financial institution as provided in paragraph (g) of this subsection.
              (c) To draw on the ILC, the contracting officer shall use the sight draft set forth in the clause at 52.228-14, and present it with the ILC (including letter of confirmation, if any) to the issuing financial institution or the confirming financial institution (if any).
              (d) If the contractor does not furnish an acceptable replacement ILC, or other acceptable substitute, at least 30 days before an ILC's scheduled expiration, the contracting officer shall immediately draw on the ILC.
              (e) If, after the period of performance of a contract where ILCs are used to support payment bonds, there are outstanding claims against the payment bond, the contracting officer shall draw on the ILC prior to the expiration date of the ILC to cover these claims.
              (f) The period for which financial security is required shall be as follows:
              (1) If used as a bid guarantee, the ILC should expire no earlier than 60 days after the close of the bid acceptance period.
              (2) If used as an alternative to corporate or individual sureties as security for a performance or payment bond, the offeror/contractor may submit an ILC with an initial expiration date estimated to cover the entire period for which financial security is required or an ILC with an initial expiration date that is a minimum period of one year from the date of issuance. The ILC shall provide that, unless the issuer provides the beneficiary written notice of non-renewal at least 60 days in advance of the current expiration date, the ILC is automatically extended without amendment for one year from the expiration date, or any future expiration date, until the period of required coverage is completed and the contracting officer provides the financial institution with a written statement waiving the right to payment. The period of required coverage shall be:
              (i) For contracts subject to the Bonds statute, the later of—
              (A) One year following the expected date of final payment;
              (B) For performance bonds only, until completion of any warranty period; or
              (C) For payment bonds only, until resolution of all claims filed against the payment bond during the one-year period following final payment.
              (ii) For contracts not subject to the Bonds statute, the later of—
              (A) 90 days following final payment; or
              (B) For performance bonds only, until completion of any warranty period.
              (g) Only federally insured financial institutions rated investment grade shall issue or confirm the ILC. Unless the financial institution issuing the ILC had letter of credit business of at least $25 million in the past year, ILCs over $5 million must be confirmed by another acceptable financial institution that had letter of credit business of at least $25 million in the past year.
              (1) The offeror/contractor is required by paragraph (d) of the clause at 52.228-14, Irrevocable Letter of Credit, to provide the contracting officer a credit rating from a recognized commercial rating service that indicates the financial institution has the required rating(s) as of the date of issuance of the ILC.
              (2) To support the credit rating of the financial institution(s) issuing or confirming the ILC, the contracting officer shall verify the following information:
              (i) Federal insurance: Each financial institution is federally insured. Verification of federal insurance is available through the Federal Deposit Insurance Corporation (FDIC) institution directory at the Web site http://www2.fdic.gov/idasp/index.asp.
              
              (ii) Current credit rating. The current credit rating for each financial institution is investment grade and that the credit rating is from a Nationally Recognized Statistical Rating Organization (NRSRO). NRSROs can be located at the Web site http://www.sec.gov/answers/nrsro.htm maintained by the SEC.
              (3) The rating services listed in the Web site http://www.sec.gov/answers/nrsro.htm use different rating scales (e.g., AAA, AA, A, BBB, BB, B, CCC, CC, C, and D; or Aaa, Aa, A, Baa, Ba, B, Caa, Ca, and C) to provide evaluations of institutional credit risk; however, all such systems specify the range of investment grade ratings (e.g., BBB-AAA or Baa-Aaa in the examples in this section) and permit evaluation of the relative risk associated with a specific institution. If the contracting officer learns that a financial institution's rating has dropped below investment grade level, the contracting officer shall give the contractor 30 days to substitute an acceptable ILC or shall draw on the ILC using the sight draft in paragraph (g) of the clause at 52.228-14.

              (h) A copy of the Uniform Customs and Practice (UCP) for Documentary Credits, 2007 Edition, International Chamber of Commerce Publication No. 600, is available from: ICC Books USA, 1212 Avenue of the Americas, 21st Floor, New York, NY 10036; Phone: 212-703-5078; Fax: 212-391-6568; Email: iccbooks@uscib.org; Via the internet at: http://www.uscib.org/ucp-600-ud-4465/.
              
              [61 FR 31653, June 20, 1996, as amended at 62 FR 44807, Aug. 22, 1997; 79 FR 24210, Apr. 29, 2014; 79 FR 61745, Oct. 14, 2014; 83 FR 42573, Aug. 22, 2018]
            
            
              28.204-4
              Contract clause.
              Insert the clause at 52.228-14, Irrevocable Letter of Credit, in solicitations and contracts for services, supplies, or construction, when a bid guarantee, or performance bonds, or performance and payment bonds are required.
              [61 FR 31653, June 20, 1996]
            
          
          
            Subpart 28.3—Insurance
            
              28.301
              Policy.
              Contractors shall carry insurance under the following circumstances:
              (a)(1) The Government requires any contractor subject to Cost Accounting Standard (CAS) 416 (48 CFR 9004.416 (appendix B, FAR loose-leaf edition)) to obtain insurance, by purchase or self-coverage, for the perils to which the contractor is exposed, except when (i) the Government, by providing in the contract in accordance with law, agrees to indemnify the contractor under specified circumstances or (ii) the contract specifically relieves the contractor of liability for loss of or damage to Government property.
              (2) The Government reserves the right to disapprove the purchase of any insurance coverage not in the Government's interest.
              (3) Allowability of the insurance program's cost shall be determined in accordance with the criteria in 31.205-19.
              (b) Contractors, whether or not their contracts are subject to CAS 416, are required by law and this regulation to provide insurance for certain types of perils (e.g., workers' compensation). Insurance is mandatory also when commingling of property, type of operation, circumstances of ownership, or condition of the contract make it necessary for the protection of the Government. The minimum amounts of insurance required by this regulation (see 28.307-2) may be reduced when a contract is to be performed outside the United states and its outlying areas. When more than one agency is involved, the agency responsible for review and approval of a contractor's insurance program shall coordinate with other interested agencies before acting on significant insurance matters.
              (c) Contractors awarded nonpersonal services contracts for health care services are required to maintain medical liability insurance and indemnify the Government for liability producing acts or omissions by the contractor, its employees and agents (see 37.400).
              [48 FR 42286, Sept. 19, 1983, as amended at 54 FR 5056, Jan. 31, 1989; 59 FR 67043, Dec. 28, 1994; 68 FR 28083, May 22, 2003]
            
            
              28.302
              Notice of cancellation or change.

              When the Government requires the contractor to provide insurance coverage, the policies shall contain an endorsement that any cancellation or material change in the coverage adversely affecting the Government's interest shall not be effective unless the insurer or the contractor gives written notice of cancellation or change as required by the contracting officer. When the coverage is provided by self-insurance, the contractor shall not change or decrease the coverage without the administrative contracting officer's prior approval (see 28.308(c)).
            
            
              28.303
              Insurance against loss of or damage to Government property.
              When the Government requires or approves insurance to cover loss of or damage to Government property (see 45.104, Responsibility and liability for Government property), it may be provided by specific insurance policies or by inclusion of the risks in the contractor's existing policies. The policies shall disclose the Government's interest in the property.
              [48 FR 42286, Sept. 19, 1983, as amended at 72 FR 27384, May 15, 2007]
            
            
              28.304
              Risk-pooling arrangements.
              Agencies may establish risk-pooling arrangements. These arrangements are designed to use the services of the insurance industry for safety engineering and the handling of claims at minimum cost to the Government. The agency responsible shall appoint a single manager or point of contact for each arrangement.
            
            
              28.305
              Overseas workers' compensation and war-hazard insurance.
              (a) Public-work contract, as used in this subpart, means any contract for a fixed improvement or for any other project, fixed or not, for the public use of the United States or its allies, involving construction, alteration, removal, or repair, including projects or operations under service contracts and projects in connection with the national defense or with war activities, dredging, harbor improvements, dams, roadways, and housing, as well as preparatory and ancillary work in connection therewith at the site or on the project.
              (b) The Defense Base Act (42 U.S.C. 1651 et seq.) extends the Longshoremen's and Harbor Workers' Compensation Act (33 U.S.C. 901) to various classes of employees working outside the United States, including those engaged in performing—
              (1) Public-work contracts; or
              (2) Contracts approved or financed under the Foreign Assistance Act of 1961 (Pub. L. 87-195) other than (i) contracts approved or financed by the Development Loan Fund (unless the Secretary of Labor, acting upon the recommendation of a department or agency, determines that such contracts should be covered) or (ii) contracts exclusively for materials or supplies.

              (c) When the Defense Base Act applies (see 42 U.S.C. 1651 et seq.) to these employees, the benefits of the Longshoremen's and Harbor Workers' Compensation Act are extended through operation of the War Hazards Compensation Act (42 U.S.C. 1701 et seq.) to protect the employees against the risk of war hazards (injury, death, capture, or detention). When, by means of an insurance policy or a self-insurance program, the contractor provides the workers' compensation coverage required by the Defense Base Act, the contractor's employees automatically receive war-hazard risk protection.
              (d) When the agency head recommends a waiver to the Secretary of Labor, the Secretary may waive the applicability of the Defense Base Act to any contract, subcontract, work location, or classification of employees.
              (e) If the Defense Base Act is waived for some or all of the contractor's employees, the benefits of the War Hazards Compensation Act are automatically waived with respect to those employees for whom the Defense Base Act is waived. For those employees, the contractor shall provide workers' compensation coverage against the risk of work injury or death and assume liability toward the employees and their beneficiaries for war-hazard injury, death, capture, or detention. The contract shall provide either that the costs of this liability or the reasonable costs of insurance against this liability shall be allowed as a cost under the contract.
            
            
              28.306
              Insurance under fixed-price contracts.
              (a) General. Although the Government is not ordinarily concerned with the contractor's insurance coverage if the contract is a fixed-price contract, in special circumstances agencies may specify insurance requirements under fixed-price contracts. Examples of such circumstances include the following:
              
              (1) The contractor is—or has a separate operation—engaged principally in Government work.
              (2) Government property is involved.
              (3) The work is to be performed on a Government installation.
              (4) The Government elects to assume risks for which the contractor ordinarily obtains commercial insurance.
              (b) Work on a Government installation. (1) When the clause at 52.228-5, Insurance—Work on a Government Installation, is required to be included in a fixed-price contract by 28.310, the coverage specified in 28.307 is the minimum insurance required and shall be included in the contract Schedule or elsewhere in the contract. The contracting officer may require additional coverage and higher limits.
              (2) When the clause at 52.228-5, Insurance—Work on a Government Installation, is not required by 28.310 but is included because the contracting officer considers it to be in the Government's interest to do so, any of the types of insurance specified in 28.307 may be omitted or the limits may be lowered, if appropriate.
            
            
              28.307
              Insurance under cost-reimbursement contracts.
              Cost-reimbursement contracts (and subcontracts, if the terms of the prime contract are extended to the subcontract) ordinarily require the types of insurance listed in 28.307-2, with the minimum amounts of liability indicated. (See 28.308 for self-insurance.)
            
            
              28.307-1
              Group insurance plans.
              (a) Prior approval requirement. Under cost-reimbursement contracts, before buying insurance under a group insurance plan, the contractor must submit the plan for approval, in accordance with agency regulations. Any change in benefits provided under an approved plan that can reasonably be expected to increase significantly the cost to the Government requires similar approval.
              (b) Premium refunds or credits. The plan shall provide for the Government to share in any premium refunds or credits paid or otherwise allowed to the contractor. In determining the extent of the Government's share in any premium refunds or credits, any special reserves and other refunds to which the contractor may be entitled in the future shall be taken into account.
            
            
              28.307-2
              Liability.
              (a) Workers' compensation and employer's liability. Contractors are required to comply with applicable Federal and State workers' compensation and occupational disease statutes. If occupational diseases are not compensable under those statutes, they shall be covered under the employer's liability section of the insurance policy, except when contract operations are so commingled with a contractor's commercial operations that it would not be practical to require this coverage. Employer's liability coverage of at least $100,000 shall be required, except in States with exclusive or monopolistic funds that do not permit workers' compensation to be written by private carriers. (See 28.305(c) for treatment of contracts subject to the Defense Base Act.)
              (b) General liability. (1) The contracting officer shall require bodily injury liability insurance coverage written on the comprehensive form of policy of at least $500,000 per occurrence.
              (2) Property damage liability insurance shall be required only in special circumstances as determined by the agency.
              (c) Automobile liability. The contracting officer shall require automobile liability insurance written on the comprehensive form of policy. The policy shall provide for bodily injury and property damage liability covering the operation of all automobiles used in connection with performing the contract. Policies covering automobiles operated in the United States shall provide coverage of at least $200,000 per person and $500,000 per occurrence for bodily injury and $20,000 per occurrence for property damage. The amount of liability coverage on other policies shall be commensurate with any legal requirements of the locality and sufficient to meet normal and customary claims.
              (d) Aircraft public and passenger liability. When aircraft are used in connection with performing the contract, the contracting officer shall require aircraft public and passenger liability insurance. Coverage shall be at least $200,000 per person and $500,000 per occurrence for bodily injury, other than passenger liability, and $200,000 per occurrence for property damage. Coverage for passenger liability bodily injury shall be at least $200,000 multiplied by the number of seats or passengers, whichever is greater.
              (e) Vessel liability. When contract performance involves use of vessels, the contracting officer shall require, as determined by the agency, vessel collision liability and protection and indemnity liability insurance.
            
            
              28.308
              Self-insurance.
              (a) When it is anticipated that 50 percent or more of the self-insurance costs to be incurred at a segment of a contractor's business will be allocable to negotiated Government contracts, and the self-insurance costs at the segment for the contractor's fiscal year are expected to be $200,000 or more, the contractor shall submit, in writing, information on its proposed self-insurance program to the administrative contracting officer and obtain that official's approval of the program. The submission shall be by segment or segments of the contractor's business to which the program applies and shall include—
              (1) A complete description of the program, including any resolution of the board of directors authorizing and adopting coverage, including types of risks, limits of coverage, assignments of safety and loss control, and legal service responsibilities;
              (2) If available, the corporate insurance manual and organization chart detailing fiscal responsibilities for insurance;
              (3) The terms regarding insurance coverage for any Government property;
              (4) The contractor's latest financial statements;
              (5) Any self-insurance feasibility studies or insurance market surveys reporting comparative alternatives;
              (6) Loss history, premiums history, and industry ratios;
              (7) A formula for establishing reserves, including percentage variations between losses paid and losses reserved;
              (8) Claims administration policy, practices, and procedures;
              (9) The method of calculating the projected average loss; and
              (10) A disclosure of all captive insurance company and re-insurance agreements, including methods of computing cost.
              (b) Programs of self-insurance covering a contractor's insurable risks, including the deductible portion of purchased insurance, may be approved when examination of a program indicates that its application is in the Government's interest. Agencies shall not approve a program of self-insurance for workers' compensation in a jurisdiction where workers' compensation does not completely cover the employer's liability to employees, unless the contractor—
              (1) Maintains an approved program of self-insurance for any employer's liability not so covered; or
              (2) Shows that the combined cost to the Government of self-insurance for workers' compensation and commercial insurance for employer's liability will not exceed the cost of covering both kinds of risk by commercial insurance.
              (c) Once the administrative contracting officer has approved a program, the contractor must submit to that official for approval any major proposed changes to the program. Any program approval may be withdrawn if a contracting officer finds that either (1) any part of a program does not comply with the requirements of this subpart and/or the criteria at 31.205-19 or (2) conditions or situations existing at the time of approval that were a basis for original approval of the program have changed to the extent that a program change is necessary.
              (d) To qualify for a self-insurance program, a contractor must demonstrate ability to sustain the potential losses involved. In making the determination, the contracting officer shall consider the following factors:
              (1) The soundness of the contractor's financial condition, including available lines of credit.
              (2) The geographic dispersion of assets, so that the potential of a single loss depleting all the assets is unlikely.

              (3) The history of previous losses, including frequency of occurrence and the financial impact of each loss.
              
              (4) The type and magnitude of risk, such as minor coverage for the deductible portion of purchased insurance or major coverage for hazardous risks.
              (5) The contractor's compliance with Federal and State laws and regulations.
              (e) Agencies shall not approve a program of self-insurance for catastrophic risks (e.g., see 50.104-3, Special procedures for unusually hazardous or nuclear risks). Should performance of Government contracts create the risk of catastrophic losses, the Government may, to the extent authorized by law, agree to indemnify the contractor or recognize an appropriate share of premiums for purchased insurance, or both.
              (f) Self-insurance programs to protect a contractor against the costs of correcting its own defects in materials or workmanship shall not be approved. For these purposes, normal rework estimates and warranty costs will not be considered self-insurance.
              [48 FR 42286, Sept. 19, 1983, as amended at 55 FR 3883, Feb. 5, 1990; 66 FR 2131, Jan. 10, 2001; 72 FR 63030, Nov. 7, 2007]
            
            
              28.309
              Contract clauses for workers' compensation insurance.
              (a) The contracting officer shall insert the clause at 52.228-3, Workers' Compensation Insurance (Defense Base Act), in solicitations and contracts when the Defense Base Act applies (see 28.305) and—
              (1) The contract will be a public-work contract performed outside the United States; or
              (2) The contract will be approved or financed under the Foreign Assistance Act of 1961 (Pub. L. 87-195) and is not excluded by 28.305(b)(2).
              (b) The contracting officer shall insert the clause at 52.228-4, Workers' Compensation and War-Hazard Insurance Overseas, in solicitations and contracts when the contract will be a public-work contract performed outside the United States and the Secretary of Labor waives the applicability of the Defense Base Act (see 28.305(d)).
            
            
              28.310
              Contract clause for work on a Government installation.
              (a) Insert the clause at 52.228-5, Insurance—Work on a Government Installation, in solicitations and contracts if a fixed-price contract is contemplated, the contract amount is expected to exceed the simplified acquisition threshold, and the contract will require work on a Government installation, unless—
              (1) Only a small amount of work is required on the Government installation (e.g., a few brief visits per month); or
              (2) All work on the Government installation will be performed outside the United States and its outlying areas.
              (b) The contracting officer may insert the clause at 52.228-5 in solicitations and contracts described in (a)(1) and (2) above if it is in the Government's interest to do so.
              [48 FR 42286, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995; 61 FR 39190, July 26, 1996; 68 FR 28083, May 22, 2003]
            
            
              28.311
              Solicitation provision and contract clause on liability insurance under cost-reimbursement contracts.
            
            
              28.311-1
              Contract clause.
              In accordance with agency acquisition regulations, the contracting officer shall insert the clause at 52.228-7, Insurance—Liability to Third Persons, in solicitations and contracts, other than those for construction contracts and those for architect-engineer services, when a cost-reimbursement contract is contemplated.
              [55 FR 52793, Dec. 21, 1990. Redesignated and amended at 61 FR 2639, Jan. 26, 1996]
            
            
              28.311-2
              Agency solicitation provisions and contract clauses.
              Agencies may prescribe their own solicitation provisions and contract clauses to implement the basic policies contained in this subpart 28.3.
              [55 FR 52793, Dec. 21, 1990. Redesignated at 61 FR 2639, Jan. 26, 1996]
            
            
              28.312
              Contract clause for insurance of leased motor vehicles.
              The contracting officer shall insert the clause at 52.228-8, Liability and Insurance—Leased Motor Vehicles, in solicitations and contracts for the leasing of motor vehicles (see subpart 8.11).
            
            
              
              28.313
              Contract clauses for insurance of transportation or transportation-related services.
              (a) The contracting officer shall insert the clause at 52.228-9, Cargo Insurance, in solicitations and contracts for transportation or for transportation-related services, except when freight is shipped under rates subject to released or declared value.
              (b) The contracting officer shall insert a clause substantially the same as that at 52.228-10, Vehicular and General Public Liability Insurance, in solicitations and contracts for transportation or for transportation-related services when the contracting officer determines that vehicular liability or general public liability insurance required by law is not sufficient.
            
          
        
        
          Pt. 29
          PART 29—TAXES
          
            Sec.
            29.000
            Scope of part.
            
              Subpart 29.1—General
              29.101
              Resolving tax problems.
            
            
              Subpart 29.2—Federal Excise Taxes
              29.201
              General.
              29.202
              General exemptions.
              29.203
              Other Federal tax exemptions.
              29.204
              Federal excise tax on specific foreign contract payments.
            
            
              Subpart 29.3—State and Local Taxes
              29.300
              Scope of subpart.
              29.301
              [Reserved]
              29.302
              Application of State and local taxes to the Government.
              29.303
              Application of State and local taxes to Government contractors and subcontractors.
              29.304
              Matters requiring special consideration.
              29.305
              State and local tax exemptions.
            
            
              Subpart 29.4—Contract Clauses
              29.401
              Domestic contracts.
              29.401-1
              Indefinite-delivery contracts for leased equipment.
              29.401-2
              Construction contracts performed in North Carolina.
              29.401-3
              Federal, State, and local taxes.
              29.401-4
              New Mexico gross receipts and compensating tax.
              29.402
              Foreign contracts.
              29.402-1
              Foreign fixed-price contracts.
              29.402-2
              Foreign cost-reimbursement contracts.
              29.402-3
              Tax on certain foreign procurements.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42293, Sept. 19, 1983, unless otherwise noted.
          
          
            29.000
            Scope of part.
            This part prescribes policies and procedures for (a) using tax clauses in contracts (including foreign contracts), (b) asserting immunity or exemption from taxes, and (c) obtaining tax refunds. It explains Federal, State, and local taxes on certain supplies and services acquired by executive agencies and the applicability of such taxes to the Federal Government. It is for the general information of Government personnel and does not present the full scope of the tax laws and regulations.
          
          
            Subpart 29.1—General
            
              29.101
              Resolving tax problems.
              (a) Contract tax problems are essentially legal in nature and vary widely. Specific tax questions must be resolved by reference to the applicable contract terms and to the pertinent tax laws and regulations. Therefore, when tax questions arise, contracting officers should request assistance from the agency-designated legal counsel.
              (b) To keep treatment within an agency consistent, contracting officers or other authorized personnel shall consult the agency-designated counsel before negotiating with any taxing authority for the purpose of (1) determining whether or not a tax is valid or applicable or (2) obtaining exemption from, or refund of, a tax.
              (c) When the constitutional immunity of the Government from State or local taxation may reasonably be at issue, contractors should be discouraged from negotiating independently with taxing authorities if the contract involved is either (1) a cost-reimbursement contract or (2) a fixed-price contract containing a tax escalation clause.

              (d) Before purchasing goods or services from a foreign source, the contracting officer should consult the agency-designated counsel (1) for information on foreign tax treaties and agreements in force and on the implementation of any foreign-tax-relief programs and (2) to resolve any other tax questions affecting the prospective contract.
            
          
          
            Subpart 29.2—Federal Excise Taxes
            
              29.201
              General.

              (a) Federal excise taxes are levied on the sale or use of particular supplies or services. Subtitle D of the Internal Revenue Code of 1954, Miscellaneous Excise Taxes, 26 U.S.C. 4041 et seq., and its implementing regulations, 26 CFR parts 40 through 299, cover miscellaneous federal excise tax requirements. Questions arising in this area should be directed to the agency-designated counsel. The most common excise taxes are—
              (1) Manufacturers' excise taxes imposed on certain motor-vehicle articles, tires and inner tubes, gasoline, lubricating oils, coal, fishing equipment, firearms, shells, and cartridges sold by manufacturers, producers, or importers; and
              (2) Special-fuels excise taxes imposed at the retail level on diesel fuel and special motor fuels.
              (b) Sometimes the law exempts the Federal Government from these taxes. Contracting officers should solicit prices on a tax-exclusive basis when it is known that the Government is exempt from these taxes, and on a tax-inclusive basis when no exemption exists.
              (c) Executive agencies shall take maximum advantage of available Federal excise tax exemptions.
              [48 FR 42293, Sept. 19, 1983, as amended at 55 FR 52793, Dec. 21, 1990]
            
            
              29.202
              General exemptions.
              No Federal manufacturers' or special-fuels excise taxes are imposed in many contracting situations as, for example, when the supplies are for any of the following:
              (a) The exclusive use of any State or political subdivision, including the District of Columbia (26 U.S.C. 4041 and 4221).

              (b) Shipment for export to a foreign country or an outlying area of the United States. Shipment must occur within 6 months of the time title passes to the Government. When the exemption is claimed, the words “for export” must appear on the contract or purchase document, and the contracting officer must furnish the seller proof of export (see 26 CFR 48.4221-3).
              (c) Further manufacture, or resale for further manufacture (this exemption does not include tires and inner tubes) (26 CFR 48.4221-2).
              (d) Use as fuel supplies, ships or sea stores, or legitimate equipment on vessels of war, including (1) aircraft owned by the United States and constituting a part of the armed forces and (2) guided missiles and pilotless aircraft owned or chartered by the United States. When this exemption is to be claimed, the purchase should be made on a tax-exclusive basis. The contracting officer shall furnish the seller an exemption certificate for Supplies for Vessels of War (an example is given in 26 CFR 48.4221-4(d)(2); the IRS will accept one certificate covering all orders under a single contract for a specified period of up to 12 calendar quarters) (26 U.S.C. 4041 and 4221).
              (e) A nonprofit educational organization (26 U.S.C. 4041 and 4221).
              (f) Emergency vehicles (26 U.S.C. 4053 and 4064(b)(1)(c)).
              [48 FR 42293, Sept. 19, 1983, as amended at 53 FR 662, Jan. 11, 1988; 68 FR 28083, May 22, 2003]
            
            
              29.203
              Other Federal tax exemptions.
              (a) Pursuant to 26 U.S.C. 4293, the Secretary of the Treasury has exempted the United States from the communications excise tax imposed in 26 U.S.C. 4251, when the supplies and services are for the exclusive use of the United States. (Secretarial Authorization, June 20, 1947, Internal Revenue Cumulative Bulletin, 1947-1, 205.)

              (b) Pursuant to 26 U.S.C. 4483(b), the Secretary of the Treasury has exempted the United States from the federal highway vehicle users tax imposed in 26 U.S.C. 4481. The exemption applies whether the vehicle is owned or leased by the United States. (Secretarial Authorization, Internal Revenue Cumulative Bulletin, 1956-2, 1369.)
              [53 FR 662, Jan. 11, 1988]
            
            
              29.204
              Federal excise tax on specific foreign contract payments.

              (a) Title 26 U.S.C. 5000C and its implementing regulations at 26 CFR 1.5000C-1 through 1.5000C-7 require acquiring agencies to collect this excise tax via withholding on applicable contract payments (see 29.402-3, 31.205-41(b)(8)). Agencies merely withhold the tax (section 5000C tax) for the Internal Revenue Service (IRS). All substantive issues regarding the underlying section 5000C tax, e.g., the imposition of, and exemption from the tax, are matters under the jurisdiction of the IRS. The contracting officer will refer all questions relating to the interpretation of the IRS regulations to https://www.irs.gov/help/tax-law-questions.
              

              (b) In accordance with the clause 52.229-12, Tax on Certain Foreign Procurements, contractors that are subject to the section 5000C tax will complete IRS Form W-14, Certificate of Foreign Contracting Party Receiving Federal Procurement Payments, and submit this form with each voucher or invoice. In the absence of a completed IRS Form W-14 accompanying a payment request, the default withholding percentage is 2 percent for the section 5000C withholding for that payment request. Information about IRS Form W-14 is available via the internet at www.irs.gov/w14.
              

              (c)(1) Exemptions from the withholding in the IRS regulations at 26 CFR 1.5000C-1(d)(1) through (4) are captured under the provision prescription at 29.402-3(a) (i.e., the contracting officer will not include the provision when one of the 29.402-3(a) exceptions applies).
              (2) The exemptions at 26 CFR 1.5000C-1(d)(5) through (7) must be claimed by the offeror when it submits an IRS Form W-14 with the offer. If not submitted with the offer, exemptions will not be applied to the contract.
              (3) Any exemption claimed and self-certified on the IRS Form W-14 is subject to audit by the IRS. Any disputes regarding the imposition and collection of the section 5000C tax are adjudicated by the IRS as the section 5000C tax is a tax matter, not a contract issue.
              (d) The exemptions in 29.201 through 29.302 do not apply to this section 5000C tax.

              (e) Additional information about this excise tax on specific foreign contract payments is available via the internet at https://www.irs.gov/government-entities/excise-tax-on-specified-federal-foreign-procurement-payments.
              
              [85 FR 27099, May 6, 2020]
            
          
          
            Subpart 29.3—State and Local Taxes
            
              29.300
              Scope of subpart.
              This subpart prescribes the policies and procedures regarding the exemption or immunity of Federal Government purchases and property from State and local taxation.
            
            
              29.301
              [Reserved]
            
            
              29.302
              Application of State and local taxes to the Government.
              (a) Generally, purchases and leases made by the Federal Government are immune from State and local taxation. Whether any specific purchase or lease is immune, however, is a legal question requiring advice and assistance of the agency-designated counsel.
              (b) When it is economically feasible to do so, executive agencies shall take maximum advantage of all exemptions from State and local taxation that may be available. If appropriate, the contracting officer shall provide a Standard Form 1094, U.S. Tax Exemption Form (see part 53), or other evidence listed in 29.305(a) to establish that the purchase is being made by the Government.
              [48 FR 42293, Sept. 19, 1983, as amended at 62 FR 237, Jan. 2, 1997]
            
            
              29.303
              Application of State and local taxes to Government contractors and subcontractors.

              (a) Prime contractors and subcontractors shall not normally be designated as agents of the Government for the purpose of claiming immunity from State or local sales or use taxes. Before any activity contends that a contractor is an agent of the Government, the matter shall be referred to the agency head for review. The referral shall include all pertinent data on which the contention is based, together with a thorough analysis of all relevant legal precedents.
              (b) When purchases are not made by the Government itself, but by a prime contractor or by a subcontractor under a prime contract, the right to an exemption of the transaction from a sales or use tax may not rest on the Government's immunity from direct taxation by States and localities. It may rest instead on provisions of the particular State or local law involved, or, in some cases, the transaction may not in fact be expressly exempt from the tax. The Government's interest shall be protected by using the procedures in 29.101.
              (c) Frequently, property (including property acquired under the progress payments clause of fixed-price contracts or the Government property clause of cost-reimbursement contracts) owned by the Government is in the possession of a contractor or subcontractor. Situations may arise in which States or localities assert the right to tax Government property directly or to tax the contractor's or subcontractor's possession of, interest in, or use of that property. In such cases, the contracting officer shall seek review and advice from the agency-designated counsel on the appropriate course of action.
            
            
              29.304
              Matters requiring special consideration.
              The imposition of State and local taxes may result in special contract considerations including the following:
              (a) With coordination of the agency-designated counsel, a contract may (1) state that the contract price includes or excludes a specified tax or (2) require that the contractor take certain actions with regard to payment, nonpayment, refund, protest, or other treatment of a specified tax. Such special treatment may be appropriate when there is doubt as to the applicability or allocability of the tax, or when the applicability of the tax is being litigated.
              (b) The applicability of State and local taxes to purchases by the Federal Government may depend on the place and terms of delivery. When the contract price will be substantial, alternative places and terms of delivery should be considered in light of possible tax consequences.
              (c) Indefinite-delivery contracts for equipment rental may require the contractor to furnish equipment in any of the States. Since leased equipment remains the contractor's property, States and local governments impose a wide variety of property, use, or other taxes on equipment leased to the Government. The amount of these taxes can vary considerably from jurisdiction to jurisdiction. See 29.401-1 for the prescription of the contract clause to be included in contracts when delivery points are not known at time of contracting.
              (d) The North Carolina State and local sales and use tax.
              (1) The North Carolina Sales and Use Tax Act authorizes counties and incorporated cities and towns to obtain each year from the Commissioner of Revenue of the State of North Carolina a refund of sales and use taxes indirectly paid on building materials, supplies, fixtures, and equipment that become a part of or are annexed to any building or structure erected, altered, or repaired for such counties and incorporated cities and towns in North Carolina. In United States v. Clayton, 250 F. Supp. 827 (1965), it was held that the United States is entitled to the benefit of the refund, but must follow the refund procedure of the Act and the regulations to recover what it is due.

              (2) The Act provides that, to receive the refund, claimants must file, within 6 months after the claimant's fiscal year closes, a written request substantiated by such records, receipts, and information as the Commissioner of Revenue may require. No refund will be made on an application not filed within the time allowed and in such manner as the Commissioner may require. The requirements of the Commissioner are set forth in regulations that provide that, to substantiate a refund claim for sales or use taxes paid on purchases of building materials, supplies, fixtures, or equipment by a contractor, the Government must secure from the contractor certified statements setting forth the cost of the property purchased from each vendor and the amount of sales or use taxes paid. In the event the contractor makes several purchases from the same vendor, the certified statement must indicate the invoice numbers, the inclusive dates of the invoices, the total amount of the invoices, and the sales and use taxes paid. The statement must also include the cost of any tangible personal property withdrawn from the contractor's warehouse stock and the amount of sales or use tax paid by the contractor. Similar certified statements by subcontractors must be obtained by the general contractor and furnished to the claimant. Any local sales or use taxes included in the contractor's statement must be shown separately from the State sales or use taxes.
              (3) The clause prescribed at 29.401-2 requires contractors to submit to contracting officers by November 30 of each year a certified statement disclosing North Carolina State and local sales and use taxes paid during the 12-month period that ended the preceding September 30. The contracting officer shall ensure that contractors comply with this requirement and shall obtain the annual refund to which the Government may be entitled. The application for refund must be filed each year before March 31 and in the manner and form required by the Commissioner of Revenue. Copies of the form may be obtained from the State of North Carolina, Department of Revenue, P.O. Box 25000, Raleigh, NC 27640.
              [48 FR 42293, Sept. 19, 1983, as amended at 62 FR 40237, July 25, 1997]
            
            
              29.305
              State and local tax exemptions.
              (a) Evidence of exemption. Evidence needed to establish exemption from State or local taxes depends on the grounds for the exemption claimed, the parties to the transaction, and the requirements of the taxing jurisdiction. Such evidence may include the following:
              (1) A copy of the contract or relevant portion.
              (2) Copies of purchase orders, shipping documents, credit-card-imprinted sales slips, paid or acknowledged invoices, or similar documents that identify an agency or instrumentality of the United States as the buyer.
              (3) A U.S. Tax Exemption Form (SF 1094).
              (4) A State or local form indicating that the supplies or services are for the exclusive use of the United States.
              (5) Any other State or locally required document for establishing general or specific exemption.
              (6) Shipping documents indicating that shipments are in interstate or foreign commerce.
              (b) Furnishing proof of exemption. If a reasonable basis to sustain a claimed exemption exists, the seller will be furnished evidence of exemption, as follows:
              (1) Under a contract containing the clause at 52.229-3, Federal, State, and Local Taxes, or at 52.229-4, Federal, State, and Local Taxes (State and Local Adjustments), in accordance with the terms of those clauses.
              (2) Under a cost-reimbursement contract, if requested by the contractor and approved by the contracting officer or at the discretion of the contracting officer.
              (3) Under a contract or purchase order that contains no tax provision, if—
              (i) Requested by the contractor and approved by the contracting officer or at the discretion of the contracting officer; and
              (ii) Either the contract price does not include the tax or, if the transaction or property is tax exempt, the contractor consents to a reduction in the contract price.
              [48 FR 42293, Sept. 19, 1983, as amended at 62 FR 237, Jan. 2, 1997; 68 FR 13205, Mar. 18, 2003]
            
          
          
            Subpart 29.4—Contract Clauses
            
              29.401
              Domestic contracts.
            
            
              29.401-1
              Indefinite-delivery contracts for leased equipment.
              Insert the clause at 52.229-1, State and Local Taxes, in solicitations and contracts for leased equipment when—

              (a) A fixed-price indefinite-delivery contract is contemplated;
              
              (b) The contract will be performed wholly or partly in the United States or its outlying areas; and
              (c) The place or places of delivery are not known at the time of contracting.
              [68 FR 28083, May 22, 2003]
            
            
              29.401-2
              Construction contracts performed in North Carolina.

              The contracting officer shall insert the clause at 52.229-2, North Carolina State and Local Sales and Use Tax, in solicitations and contracts for construction to be performed in North Carolina. If the requirement is for vessel repair to be performed in North Carolina, the clause shall be used with its Alternate I.
              
            
            
              29.401-3
              Federal, State, and local taxes.
              (a) Except as provided in paragraph (b) of this section, insert the clause at 52.229-3, Federal, State, and Local Taxes, in solicitations and contracts if—
              (1) The contract is to be performed wholly or partly in the United States or its outlying areas;
              (2) A fixed-price contract is contemplated; and
              (3) The contract is expected to exceed the simplified acquisition threshold.
              (b) In a noncompetitive contract that meets all the conditions in paragraph (a) of this section, the contracting officer may insert the clause at 52.229-4, Federal, State, and Local Taxes (State and Local Adjustments), instead of the clause at 52.229-3, if the price would otherwise include an inappropriate contingency for potential postaward change(s) in State or local taxes.
              [68 FR 13205, Mar. 18, 2003, as amended at 68 FR 28083, May 22, 2003]
            
            
              29.401-4
              New Mexico gross receipts and compensating tax.
              (a) Definition. Services, as used in this subsection, is as defined in the Gross Receipts and Compensating Tax Act of the State of New Mexico, Sec. 7-9-3(k) NM SA 1978, and means all activities engaged in for other persons for a consideration, which activities involve predominately the performance of a service as distinguished from selling or leasing property. Services includes activities performed by a person for its members of shareholders. In determining what is a service, the intended use, principal objective or ultimate objective of the contracting parties shall not be controlling. Services also includes construction activities and all tangible personal property that will become an ingredient or component part of a construction project. Such tangible personal property retains its character as tangible personal property until it is installed as an ingredient or component part of a construction project in New Mexico. However, sales of tangible personal property that will become an ingredient or component part of a construction project to persons engaged in the construction business are sales of tangible personal property.
              (b) Contract clause. The contracting officer shall insert the clause at 52.229-10, State of New Mexico Gross Receipts and Compensating Tax, in solicitations and contracts issued by the agencies identified in paragraph (c) of this subsection when all three of the following conditions exist:
              (1) The contractor will be performing a cost-reimbursement contract.
              (2) The contract directs or authorizes the contractor to acquire tangible personal property as a direct cost under a contract and title to such property passes directly to and vests in the United States upon delivery of the property by the vendor.
              (3) The contract will be for services to be performed in whole or in part within the State of New Mexico.
              (c) Participating agencies. (1) The agencies listed below have entered into an agreement with the State of New Mexico to eliminate the double taxation of Government cost-reimbursement contracts when contractors and their subcontractors purchase tangible personal property to be used in performing services in whole or in part in the State of New Mexico and for which title to such property will pass to the United States upon delivery of the property to the contractor and its subcontractors by the vendor. Therefore, the clause applies only to solicitations and contracts issued by the—
              
              

                United States Defense Advanced Research Projects Agency;
                
                United States Defense Threat Reduction Agency;
                United States Department of Agriculture;
                United States Department of the Air Force;
                United States Department of the Army;
                United States Department of Energy;
                United States Department of Health and Human Services;
                United States Department of Interior;
                United States Department of Labor;
                United States Department of the Navy;
                United States Department of Transportation;
                United States General Services Administration;
                United States Missile Defense Agency; and
                United States National Aeronautics and Space Administration.
              
              
              (2) Any other Federal agency which expects to award cost-reimbursement contracts to be performed in New Mexico should contact the New Mexico Taxation and Revenue Department to execute a similar agreement.
              [53 FR 34228, Sept. 2, 1988, as amended at 55 FR 3883, Feb. 5, 1990; 55 FR 38517, Sept. 18, 1990; 62 FR 64930, Dec. 9, 1997. Redesignated at 68 FR 13205, Mar. 18, 2003; 69 FR 17770, Apr. 5, 2004; 77 FR 44064, July 26, 2012]
            
            
              29.402
              Foreign contracts.
            
            
              29.402-1
              Foreign fixed-price contracts.
              (a) The contracting officer shall insert the clause at 52.229-6, Taxes—Foreign Fixed-Price Contracts, in solicitations and contracts expected to exceed the simplified acquisition threshold when a fixed-price contract is contemplated and the contract is to be performed wholly or partly in a foreign country, unless it is contemplated that the contract will be with a foreign government.
              (b) The contracting officer shall insert the clause at 52.229-7, Taxes—Fixed-Price Contracts With Foreign Governments, in solicitations and contracts that exceed the simplified acquisition threshold when a fixed-price contract with a foreign government is contemplated.
              [48 FR 42293, Sept. 19, 1983, as amended at 55 FR 52793, Dec. 21, 1990; 61 FR 39198, July 26, 1996]
            
            
              29.402-2
              Foreign cost-reimbursement contracts.
              (a) The contracting officer shall insert the clause at 52.229-8, Taxes—Foreign Cost-Reimbursement Contracts, in solicitations and contracts when a cost-reimbursement contract is contemplated and the contract is to be performed wholly or partly in a foreign country, unless it is contemplated that the contract will be with a foreign government.
              (b) The contracting officer shall insert the clause at 52.229-9, Taxes—Cost-Reimbursement Contracts with Foreign Governments, in solicitations and contracts when a cost-reimbursement contract with a foreign government is contemplated.
            
            
              29.402-3
              Tax on certain foreign procurements.
              (a) Insert the provision at 52.229-11, Tax on Certain Foreign Procurements—Notice and Representation, in solicitations, including solicitations using FAR part 12 procedures for the acquisition of commercial items, unless one of the following exceptions applies:
              (1) Acquisitions using simplified acquisition procedures that do not exceed the simplified acquisition threshold (as defined in 2.101).
              (2) Emergency acquisitions using the emergency acquisition flexibilities defined in part 18.
              (3) Acquisitions using the unusual and compelling urgency authority per 6.302-2.
              (4) Contracts with a single individual for personal services that will not exceed the simplified acquisition threshold on an annual calendar year basis for all years of the contract.

              (5) Acquisitions if the requiring activity identifies that the requirement is for certain foreign humanitarian assistance contracts which are payments made by the U.S. Government agencies pursuant to a contract with a foreign contracting party to obtain goods or services described in or authorized under 7 U.S.C. 1691, et seq., 22 U.S.C. 2151, et seq., 22 U.S.C 2601 et seq., 22 U.S.C. 5801 et seq., 22 U.S.C. 5401 et seq., 10 U.S.C. 402, 10 U.S.C. 404, 10 U.S.C. 407, 10 U.S.C. 2557, and 10 U.S.C. 2561.
              (b) Insert the clause at 52.229-12, Tax on Certain Foreign Procurements, in—

              (1) Solicitations that contain the provision at 52.229-11, Tax on Certain Foreign Procurements—Notice and Representation; and
              
              (2) Resultant contracts in which the contractor has indicated that it was a foreign person in solicitation provision 52.229-11, Tax on Certain Foreign Procurements—Notice and Representation.
              [85 FR 27100, May 6, 2020]
            
          
        
        
          Pt. 30
          PART 30—COST ACCOUNTING STANDARDS ADMINISTRATION
          
            Sec.
            30.000
            Scope of part.
            30.001
            Definitions.
            
              Subpart 30.1—General
              30.101
              Cost Accounting Standards.
              30.102
              Cost Accounting Standards Board publication.
            
            
              Subpart 30.2—CAS Program Requirements
              30.201
              Contract requirements.
              30.201-1
              CAS applicability.
              30.201-2
              Types of CAS coverage.
              30.201-3
              Solicitation provisions.
              30.201-4
              Contract clauses.
              30.201-5
              Waiver.
              30.201-6
              Findings.
              30.201-7
              Cognizant Federal agency responsibilities.
              30.202
              Disclosure requirements.
              30.202-1
              General requirements.
              30.202-2
              Impracticality of submission.
              30.202-3
              Amendments and revisions.
              30.202-4
              Privileged and confidential information.
              30.202-5
              Filing disclosure statements.
              30.202-6
              Responsibilities.
              30.202-7
              Determinations.
              30.202-8
              Subcontractor disclosure statements.
            
            
              Subpart 30.3—CAS Rules and Regulations [Reserved]
            
            
              Subpart 30.4—Cost Accounting Standards [Reserved]
            
            
              Subpart 30.5—Cost Accounting Standards for Educational Institutions [Reserved]
            
            
              Subpart 30.6—CAS Administration
              30.601
              Responsibility.
              30.602
              Materiality.
              30.603
              Changes to disclosed or established cost accounting practices.
              30.603-1
              Required changes.
              30.603-2
              Unilateral and desirable changes.
              30.604
              Processing changes to disclosed or established cost accounting practices.
              30.605
              Processing noncompliances.
              30.606
              Resolving cost impacts.
              30.607
              Subcontract administration.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            57 FR 39587, Aug. 31, 1992, unless otherwise noted.
          
          
            30.000
            Scope of part.
            This part describes policies and procedures for applying the Cost Accounting Standards Board (CASB) rules and regulations (48 CFR chapter 99 (FAR appendix)) to negotiated contracts and subcontracts. This part does not apply to sealed bid contracts or to any contract with a small business concern (see 48 CFR 9903.201-1(b) (FAR appendix) for these and other exemptions).
            [57 FR 39587, Aug. 31, 1992, as amended at 61 FR 18916, Apr. 29, 1996; 62 FR 40237, July 25, 1997]
          
          
            30.001
            Definitions.
            As used in this part—
            
              Affected CAS-covered contract or subcontract means a contract or subcontract subject to Cost Accounting Standards (CAS) rules and regulations for which a contractor or subcontractor—
            (1) Used one cost accounting practice to estimate costs and a changed cost accounting practice to accumulate and report costs under the contract or subcontract; or
            (2) Used a noncompliant practice for purposes of estimating or accumulating and reporting costs under the contract or subcontract.
            
              Cognizant Federal agency official (CFAO) means the contracting officer assigned by the cognizant Federal agency to administer the CAS.
            
              Desirable change means a compliant change to a contractor's established or disclosed cost accounting practices that the CFAO finds is desirable and not detrimental to the Government and is, therefore, not subject to the no increased cost prohibition provisions of CAS-covered contracts and subcontracts affected by the change.
            
              Fixed-price contracts and subcontracts means—
            (1) Fixed-price contracts and subcontracts described at 16.202, 16.203 (except when price adjustments are based on actual costs of labor or material, described at 16.203-1(a)(2)), and 16.207;

            (2) Fixed-price incentive contracts and subcontracts where the price is not adjusted based on actual costs incurred (Subpart 16.4);
            (3) Orders issued under indefinite-delivery contracts and subcontracts where final payment is not based on actual costs incurred (Subpart 16.5); and
            (4) The fixed-hourly rate portion of time-and-materials and labor-hours contracts and subcontracts (Subpart 16.6).
            
              Flexibly-priced contracts and subcontracts means—
            (1) Fixed-price contracts and subcontracts described at 16.203-1(a)(2), 16.204, 16.205, and 16.206;
            (2) Cost-reimbursement contracts and subcontracts (Subpart 16.3);
            (3) Incentive contracts and subcontracts where the price may be adjusted based on actual costs incurred (Subpart 16.4);
            (4) Orders issued under indefinite-delivery contracts and subcontracts where final payment is based on actual costs incurred (Subpart 16.5); and
            (5) The materials portion of time-and-materials contracts and subcontracts (Subpart 16.6).
            
              Noncompliance means a failure in estimating, accumulating, or reporting costs to—
            (1) Comply with applicable CAS; or
            (2) Consistently follow disclosed or established cost accounting practices.
            
              Required change means—
            (1) A change in cost accounting practice that a contractor is required to make in order to comply with applicable Standards, modifications or interpretations thereto, that subsequently becomes applicable to an existing CAS-covered contract or subcontract due to the receipt of another CAS-covered contract or subcontract; or
            (2) A prospective change to a disclosed or established cost accounting practice when the CFAO determines that the former practice was in compliance with applicable CAS and the change is necessary for the contractor to remain in compliance.
            
              Unilateral change means a change in cost accounting practice from one compliant practice to another compliant practice that a contractor with a CAS-covered contract(s) or subcontract(s) elects to make that has not been deemed a desirable change by the CFAO and for which the Government will pay no aggregate increased costs.
            [70 FR 11752, Mar. 9, 2005, as amended at 73 FR 10966, Feb. 28, 2008]
          
          
            Subpart 30.1—General
            
              30.101
              Cost Accounting Standards.
              (a) 41 U.S.C. chapter 15, Cost Accounting Standards, requires certain contractors and subcontractors to comply with Cost Accounting Standards (CAS) and to disclose in writing and follow consistently their cost accounting practices.
              (b) Contracts that refer to this part 30 for the purpose of applying the policies, procedures, standards and regulations promulgated by the CASB pursuant to 41 U.S.C. chapter 15, shall be deemed to refer to the CAS, and any other regulations promulgated by the CASB (see 48 CFR chapter 99), all of which are hereby incorporated in this part 30.
              (c) The appendix to the FAR loose-leaf edition contains—
              (1) Cost Accounting Standards and Cost Accounting Standards Board Rules and Regulations Recodified by the Cost Accounting Standards Board at 48 CFR Chapter 99; and
              (2) The following preambles:
              (i) Part I—Preambles to the Cost Accounting Standards Published by the Cost Accounting Standards Board.
              (ii) Part II—Preambles to the Related Rules and Regulations Published by the Cost Accounting Standards Board.
              (iii) Part III—Preambles Published under the FAR System.
              (d) The preambles are not regulatory but are intended to explain why the Standards and related Rules and Regulations were written, and to provide rationale for positions taken relative to issues raised in the public comments. The preambles are printed in chronological order to provide an administrative history.
              [57 FR 39587, Aug. 31, 1992, as amended at 62 FR 40237, July 25, 1997; 63 FR 9060, Feb. 23, 1998; 79 FR 24210, Apr. 29, 2014]
            
            
              30.102
              Cost Accounting Standards Board publication.

              Copies of the CASB Standards and Regulations are printed in title 48 of the Code of Federal Regulations, chapter 99, and may be obtained by writing the Superintendent of Documents, U.S. Government Publishing Office, Washington, DC 20402, or by calling the Washington, DC, ordering desk at area code (202) 512-1800.
              [57 FR 39587, Aug. 31, 1992, as amended at 62 FR 40237, July 25, 1997; 84 FR 19847, May 6, 2019]
            
          
          
            Subpart 30.2—CAS Program Requirements
            
              30.201
              Contract requirements.
              Title 48 CFR 9903.201-1 (FAR appendix) describes the rules for determining whether a proposed contract or subcontract is exempt from CAS. Negotiated contracts not exempt in accordance with 48 CFR 9903.201-1(b) shall be subject to CAS. A CAS-covered contract may be subject to either full or modified coverage. The rules for determining whether full or modified coverage applies are in 48 CFR 9903.201-2 (FAR appendix).
              [57 FR 39587, Aug. 31, 1992, as amended at 61 FR 18916, Apr. 29, 1996; 62 FR 40237, July 25, 1997]
            
            
              30.201-1
              CAS applicability.
              (a) See 48 CFR 9903.201-1 (FAR appendix).
              (b) In accordance with 41 U.S.C. 1502(b)(1)(B), the threshold for determining the tentative applicability of CAS at the contract level is the amount set forth in 10 U.S.C. 2306a(a)(1)(A)(i), as adjusted for inflation in accordance with 41 U.S.C. 1908.
              [85 FR 20791, May 6, 2020]
            
            
              30.201-2
              Types of CAS coverage.
              See 48 CFR 9903.201-2 (FAR appendix).
              [61 FR 18916, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997]
            
            
              30.201-3
              Solicitation provisions.
              (a) The contracting officer shall insert the provision at 52.230-1, Cost Accounting Standards Notices and Certification, in solicitations for proposed contracts subject to CAS as specified in 48 CFR 9903.201 (FAR appendix).

              (b) If an award to an educational institution is contemplated prior to July 1, 1997, the contracting officer shall insert the basic provision set forth at 52.230-1 with its Alternate I, unless the contract is to be performed by a Federally Funded Research and Development Center (FFRDC) (see 48 CFR 9903.201-2(c)(5) (FAR appendix)), or the provision at 48 CFR 9903.201-2(c)(6) (FAR appendix) applies.
              (c) Insert the provision at FAR 52.230-7, Proposal Disclosure—Cost Accounting Practice Changes, in solicitations for contracts subject to CAS as specified in 48 CFR 9903.201 (FAR Appendix).
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997; 70 FR 11753, Mar. 9, 2005]
            
            
              30.201-4
              Contract clauses.
              (a) Cost Accounting Standards. (1) The contracting officer shall insert the clause at FAR 52.230-2, Cost Accounting Standards, in negotiated contracts, unless the contract is exempted (see 48 CFR 9903.201-1 (FAR appendix)), the contract is subject to modified coverage (see 48 CFR 9903.201-2 (FAR appendix)), or the clause prescribed in paragraph (c) of this subsection is used.
              (2) The clause at FAR 52.230-2 requires the contractor to comply with all CAS specified in 48 CFR part 9904 (FAR appendix), to disclose actual cost accounting practices (applicable to CAS-covered contracts only), and to follow disclosed and established cost accounting practices consistently.
              (b) Disclosure and consistency of cost accounting practices. (1) Insert the clause at FAR 52.230-3, Disclosure and Consistency of Cost Accounting Practices, in negotiated contracts when the contract amount is over $2 million but less than $50 million, and the offeror certifies it is eligible for and elects to use modified CAS coverage (see 48 CFR 9903.201-2 (FAR Appendix)), unless the clause prescribed in paragraph (c) of this subsection is used.

              (2) The clause at FAR 52.230-3 requires the contractor to comply with 48 CFR 9904.401, 9904.402, 9904.405, and 9904.406 (FAR appendix) to disclose (if it meets certain requirements) actual cost accounting practices, and to follow consistently its established cost accounting practices.
              
              (c) Disclosure and Consistency of Cost Accounting Practices—Foreign Concerns. (1) The contracting officer shall insert the clause at 52.230-4, Disclosure and Consistency of Cost Accounting Practices—Foreign Concerns, in negotiated contracts with foreign concerns, unless the contract is otherwise exempt from CAS (see 48 CFR 9903.201-1). Foreign concerns do not include foreign governments or their agents or instrumentalities.
              (2) The clause at 52.230-4 requires the contractor to comply with 48 CFR 9904.401 and 48 CFR 9904.402 to disclose (if it meets certain requirements) actual cost accounting practices, and to follow consistently its disclosed and established cost accounting practices.
              (d) Administration of Cost Accounting Standards. (1) The contracting officer shall insert the clause at FAR 52.230-6, Administration of Cost Accounting Standards, in contracts containing any of the clauses prescribed in paragraphs (a), (b), (c), or (e) of this subsection.
              (2) The clause at FAR 52.230-6 specifies rules for administering CAS requirements and procedures to be followed in cases of failure to comply.
              (e) Cost Accounting Standards—Educational Institutions. (1) The contracting officer shall insert the clause at FAR 52.230-5, Cost Accounting Standards—Educational Institution, in negotiated contracts awarded to educational institutions, unless the contract is exempted (see 48 CFR 9903.201-1 (FAR appendix)), the contract is to be performed by an FFRDC (see 48 CFR 9903.201-2(c)(5) (FAR appendix)), or the provision at 48 CFR 9903.201-2(c)(6) (FAR appendix) applies.
              (2) The clause at FAR 52.230-5 requires the educational institution to comply with all CAS specified in 48 CFR part 9905 (FAR appendix), to disclose actual cost accounting practices as required by 48 CFR 9903.202-1(f) (FAR appendix), and to follow disclosed and established cost accounting practices consistently.
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997; 65 FR 36029, June 6, 2000; 73 FR 54012, 54013, Sept. 17, 2008; 75 FR 34284, June 16, 2010; 77 FR 27551, May 10, 2012; 80 FR 38298, July 2, 2015; 85 FR 40074, July 2, 2020]
            
            
              30.201-5
              Waiver.
              (a) The head of the agency—
              (1) May waive the applicability of CAS for a particular contract or subcontract under the conditions listed in paragraph (b) of this subsection; and
              (2) Must not delegate this waiver authority to any official in the agency below the senior contract policymaking level.
              (b) The head of the agency may grant a waiver when one of the following conditions exists:
              (1) The contract or subcontract value is less than $15,000,000, and the head of the agency determines, in writing, that the segment of the contractor or subcontractor that will perform the contract or subcontract—
              (i) Is primarily engaged in the sale of commercial items; and
              (ii) Has no contracts or subcontracts that are subject to CAS.
              (2) The head of the agency determines that exceptional circumstances exist whereby a waiver of CAS is necessary to meet the needs of the agency. Exceptional circumstances exist only when the benefits to be derived from waiving the CAS outweigh the risk associated with the waiver. The determination that exceptional circumstances exist must—
              (i) Be set forth in writing; and
              (ii) Include a statement of the specific circumstances that justify granting the waiver.
              (c) When one of the conditions in paragraph (b) of this subsection exists, the request for waiver should include the following:
              (1) The amount of the proposed award.

              (2) A description of the contract or subcontract type (e.g., firm-fixed-price, cost-reimbursement).
              (3) Whether the segment(s) that will perform the contract or subcontract has CAS-covered contracts or subcontracts.
              (4) A description of the item(s) being procured.
              (5) When the contractor or subcontractor will not accept the contract or subcontract if CAS applies, a statement to that effect.

              (6) Whether certified cost or pricing data will be obtained, and if so, a discussion of how the data will be used in negotiating the contract or subcontract price.
              (7) The benefits to the Government of waiving CAS.
              (8) The potential risk to the Government of waiving CAS.
              (9) The date by which the waiver is needed.
              (10) Any other information that may be useful in evaluating the request.
              (d) When neither of the conditions in paragraph (b) of this subsection exists, the waiver request must be prepared in accordance with 48 CFR 9903.201-5(e) (FAR Appendix) and submitted to the CAS Board.
              (e) Each agency must report any waivers granted under paragraph (a) of this subsection to the CAS Board, on a fiscal year basis, not later than 90 days after the close of the Government's fiscal year.
              [65 FR 36030, June 6, 2000, as amended at 75 FR 53149, Aug. 30, 2010]
            
            
              30.201-6
              Findings.
              See 48 CFR 9903.201-6 (FAR appendix).
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997]
            
            
              30.201-7
              Cognizant Federal agency responsibilities.
              See 48 CFR 9903.201-7 (FAR appendix).
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997]
            
            
              30.202
              Disclosure requirements.
            
            
              30.202-1
              General requirements.
              See 48 CFR 9903.202-1 (FAR appendix).
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997]
            
            
              30.202-2
              Impracticality of submission.
              See 48 CFR 9903.202-2 (FAR appendix).
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997]
            
            
              30.202-3
              Amendments and revisions.
              See 48 CFR 9903.202-3 (FAR appendix).
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997]
            
            
              30.202-4
              Privileged and confidential information.
              See 48 CFR 9903.202-4 (FAR appendix).
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997]
            
            
              30.202-5
              Filing disclosure statements.
              See 48 CFR 9903.202-5 (FAR appendix).
              [61 FR 18917, Apr. 29, 1996, as amended at 62 FR 40237, July 25, 1997]
            
            
              30.202-6
              Responsibilities.
              (a) The contracting officer is responsible for determining when a proposed contract may require CAS coverage and for including the appropriate notice in the solicitation. The contracting officer must then ensure that the offeror has made the required solicitation certifications and that required Disclosure Statements are submitted. (Also see 48 CFR 9903.201-3 and 9903.202 (FAR appendix).)
              (b) The contracting officer shall not award a CAS-covered contract until the cognizant Federal agency official (CFAO) has made a written determination that a required Disclosure Statement is adequate unless, in order to protect the Government's interest, the agency head, on a nondelegable basis, authorizes award without obtaining submission of the required Disclosure Statement (see 48 CFR 9903.202-2). In this event, the contractor shall submit the required Disclosure Statement and the CFAO shall make a determination of adequacy as soon as possible after the award.
              (c) The cognizant auditor is responsible for conducting reviews of Disclosure Statements for adequacy and compliance.
              (d) The CFAO is responsible for issuing determinations of adequacy and compliance of the Disclosure Statement.
              [57 FR 39587, Aug. 31, 1992, as amended at 61 FR 18917, Apr. 29, 1996; 62 FR 40237, July 25, 1997; 70 FR 11753, Mar. 9, 2005]
            
            
              30.202-7
              Determinations.
              (a) Adequacy determination. (1) As prescribed by 48 CFR 9903.202-6 (FAR Appendix), the auditor shall—

              (i) Conduct a review of the Disclosure Statement to ascertain whether it is current, accurate, and complete; and
              
              (ii) Report the results to the CFAO.
              (2) The CFAO shall determine if the Disclosure Statement adequately describes the contractor's cost accounting practices. Also, the CFAO shall—
              (i) If the Disclosure Statement is adequate, notify the contractor in writing, and provide a copy to the auditor with a copy to the contracting officer if the proposal triggers submission of a Disclosure Statement. The notice of adequacy shall state that—
              (A) The disclosed practices are adequately described and the CFAO currently is not aware of any additional practices that should be disclosed;
              (B) The notice is not a determination that all cost accounting practices were disclosed; and
              (C) The contractor shall not consider a disclosed practice, by virtue of such disclosure, an approved practice for estimating proposals or accumulating and reporting contract and subcontract cost data; or
              (ii) If the Disclosure Statement is inadequate, notify the contractor of the inadequacies and request a revised Disclosure Statement.
              (3) Generally, the CFAO should furnish the contractor notification of adequacy or inadequacy within 30 days after the CFAO receives the Disclosure Statement.
              (b) Compliance determination. (1) After the notification of adequacy, the auditor shall—
              (i) Conduct a detailed compliance review to ascertain whether or not the disclosed practices comply with CAS and Part 31, as applicable; and
              (ii) Advise the CFAO of the results.
              (2) The CFAO shall make a determination of compliance or take action regarding a report of alleged noncompliance in accordance with 30.605(b). Such action should include requesting a revised Disclosure Statement that corrects the CAS noncompliance. Noncompliances with Part 31 shall be processed separately.
              [70 FR 11753, Mar. 9, 2005]
            
            
              30.202-8
              Subcontractor disclosure statements.
              (a) When the Government requires determinations of adequacy of subcontractor disclosure statements, the CFAO for the subcontractor shall provide this determination to the CFAO for the contractor or next higher-tier subcontractor. The higher-tier CFAO shall not change the determination of the lower-tier CFAO.
              (b) Any determination that it is impractical to secure a subcontractor's Disclosure Statement must be made in accordance with 48 CFR 9903.202-2 (FAR appendix).
              [57 FR 39587, Aug. 31, 1992, as amended at 61 FR 18918, Apr. 29, 1996; 62 FR 40237, July 25, 1997; 70 FR 11753, Mar. 9, 2005]
            
          
          
            Subpart 30.3—CAS Rules and Regulations [Reserved]
            
              Note:
              See 48 CFR 9903.3 (FAR appendix).
            
          
          
            Subpart 30.4—Cost Accounting Standards [Reserved]
            
              Note:
              See 48 CFR part 9904 (FAR appendix).
            
          
          
            Subpart 30.5—Cost Accounting Standards for Educational Institutions [Reserved]
            
              Note:
              See 48 CFR part 9905 (FAR appendix).
            
          
          
            Subpart 30.6—CAS Administration
            
              Source:
              70 FR 11753, Mar. 9, 2005, unless otherwise noted.
            
            
              30.601
              Responsibility.

              (a) The CFAO shall perform CAS administration for all contracts and subcontracts in a business unit, even when the contracting officer retains other administration functions. The CFAO shall make all CAS-related required determinations and findings (see Subpart 1.7) for all CAS-covered contracts and subcontracts, including—
              (1) Whether a change in cost accounting practice or noncompliance has occurred; and
              (2) If a change in cost accounting practice or noncompliance has occurred, how any resulting cost impacts are resolved.

              (b) Within 30 days after the award of any new contract subject to CAS, the contracting officer making the award shall request the CFAO to perform administration for CAS matters (see Subpart 42.2). For subcontract awards, the contractor awarding the subcontract must follow the procedures at 52.230-6(l), (m), and (n).
              (c) In performing CAS administration, the CFAO shall request and consider the advice of the auditor as appropriate (see 1.602-2).
              [70 FR 11753, Mar. 9, 2005, as amended at 73 FR 10967, Feb. 28, 2008]
            
            
              30.602
              Materiality.
              (a) In determining materiality, the CFAO shall use the criteria in 48 CFR 9903.305 (FAR Appendix).
              (b) A CFAO determination of materiality—
              (1) May be made before or after a general dollar magnitude proposal has been submitted, depending on the particular facts and circumstances; and
              (2) Shall be based on adequate documentation.
              (c) When the CFAO determines the cost impact is immaterial, the CFAO shall—
              (1) Make no contract adjustments and conclude the cost impact process;
              (2) Document the rationale for the determination; and
              (3) In the case of noncompliance issues, inform the contractor that—
              (i) The noncompliance should be corrected; and
              (ii) If the noncompliance is not corrected, the Government reserves the right to make appropriate contract adjustments should the cost impact become material in the future.
              (d) For required, unilateral, and desirable changes, and CAS noncompliances, when the amount involved is material, the CFAO shall follow the applicable provisions in 30.603, 30.604, 30.605, and 30.606.
              [70 FR 11753, Mar. 9, 2005, as amended at 73 FR 10967, Feb. 28, 2008]
            
            
              30.603
              Changes to disclosed or established cost accounting practices.
            
            
              30.603-1
              Required changes.
              (a) General. Offerors shall state whether or not the award of a contract would require a change to an established cost accounting practice affecting existing contracts and subcontracts (see 52.230-1). The contracting officer shall notify the CFAO if the offeror states that a change in cost accounting practice would be required.
              (b) CFAO responsibilities. Prior to making an equitable adjustment under the applicable paragraph(s) that address a required change at 52.230-2, Cost Accounting Standards; 52.230-3, Disclosure and Consistency of Cost Accounting Practices; or 52.230-5, Cost Accounting Standards—yEducational Institution, the CFAO shall determine that—
              (1) The cost accounting practice change is required to comply with a CAS, or a modification or interpretation thereof, that subsequently became applicable to one or more contracts or subcontracts; or
              (2) The former cost accounting practice was in compliance with applicable CAS and the change is necessary to remain in compliance.
              (c) Notice and proposal preparation. (1) When the award of a contract would require a change to an established cost accounting practice, the provision at 52.230-7, Proposal Disclosure—Cost Accounting Practice Changes, requires the offeror to—
              (i) Prepare the contract pricing proposal in response to the solicitation using the changed cost accounting practice for the period of performance for which the practice will be used; and
              (ii) Submit a description of the changed cost accounting practice to the contracting officer and the CFAO as pricing support for the proposal.
              (2) When a change is required to remain in compliance (for reasons other than a contract award) or to comply with a new or modified standard, the clause at 52.230-6, Administration of Cost Accounting Standards, requires the contractor to—
              (i) Submit a description of the change to the CFAO not less than 60 days (or other mutually agreeable date) before implementation of the change; and
              (ii) Submit rationale to support any contractor written statement that the cost impact of the change is immaterial.
              (d) Equitable adjustments for new or modified standards. (1) Required changes made to comply with new or modified standards may require equitable adjustments, but only to those contracts awarded before the effective date of the new or modified standard (see 52.230-2, 52.230-3, or 52.230-5).

              (2) When a contractor elects to implement a required change to comply with a new or modified standard prior to the applicability date of the standard, the CFAO shall administer the change as a unilateral change (see 30.603-2). Contractors shall not receive an equitable adjustment that will result in increased costs in the aggregate to the Government prior to the applicability date unless the CFAO determines that the unilateral change is a desirable change.
            
            
              30.603-2
              Unilateral and desirable changes.
              (a) Unilateral changes. (1) The contractor may unilaterally change its disclosed or established cost accounting practices, but the Government shall not pay any increased cost, in the aggregate, as a result of the unilateral change.
              (2) Prior to making any contract price or cost adjustments under the applicable paragraph(s) addressing a unilateral change at 52.230-2, 52.230-3, or 52.230-5, the CFAO shall determine that—
              (i) The contemplated contract price or cost adjustments will protect the Government from the payment of the estimated increased costs, in the aggregate; and
              (ii) The net effect of the contemplated adjustments will not result in the recovery of more than the increased costs to the Government, in the aggregate.
              (b) Desirable changes. (1) Prior to taking action under the applicable paragraph(s) addressing a desirable change at 52.230-2, 52.230-3, or 52.230-5, the CFAO shall determine the change is a desirable change and not detrimental to the interests of the Government.
              (2) Until the CFAO has determined a change to a cost accounting practice is a desirable change, the change is a unilateral change.
              (3) Some factors to consider in determining if a change is desirable include, but are not limited to, whether—
              (i) The contractor must change the cost accounting practices it uses for Government contract and subcontract costing purposes to remain in compliance with the provisions of Part 31;
              (ii) The contractor is initiating management actions directly associated with the change that will result in cost savings for segments with CAS-covered contracts and subcontracts over a period for which forward pricing rates are developed or 5 years, whichever is shorter, and the cost savings are reflected in the forward pricing rates; and
              (iii) Funds are available if the determination would necessitate an upward adjustment of contract cost or price.
              (c) Notice and proposal preparation. (1) When a contractor makes a unilateral change, the clause at 52.230-6, Administration of Cost Accounting Standards, requires the contractor to—
              (i) Submit a description of the change to the CFAO not less than 60 days (or other mutually agreeable date) before implementation of the change; and
              (ii) Submit rationale to support any contractor written statement that the cost impact of the change is immaterial.
              (2) If a contractor implements the change in cost accounting practice without submitting the notice as required in paragraph (c)(1) of this subsection, the CFAO may determine the change a failure to follow a cost accounting practice consistently and process it as a noncompliance in accordance with 30.605.
              (d) Retroactive changes. (1) If a contractor requests that a unilateral change be retroactive, the contractor shall submit supporting rationale.
              (2) The CFAO shall promptly evaluate the contractor's request and shall, as soon as practical, notify the contractor in writing whether the request is or is not approved.
              (3) The CFAO shall not approve a date for the retroactive change that is before the beginning of the contractor's fiscal year in which the request is made.
              (e) Contractor accounting changes due to external restructuring activities. The requirements for contract price and cost adjustments do not apply to compliant cost accounting practice changes that are directly associated with external restructuring activities that are subject to and meet the requirements of 10 U.S.C. 2325. However, the disclosure requirements in 52.230-6(b) shall be followed.
            
            
              30.604
              Processing changes to disclosed or established cost accounting practices.
              (a) Scope. This section applies to required, unilateral, and desirable changes in cost accounting practices.
              (b) Procedures. Upon receipt of the contractor's notification and description of the change in cost accounting practice, the CFAO should review the proposed change concurrently for adequacy and compliance. The CFAO shall—
              (1) If the description of the change is both adequate and compliant, notify the contractor in writing and—
              (i) For required or unilateral changes (except those requested to be determined desirable changes), request the contractor submit a general dollar magnitude (GDM) proposal by a specified date, unless the CFAO determines the cost impact is immaterial; or
              (ii) For unilateral changes that the contractor requests to be determined desirable changes, inform the contractor that the request shall include supporting rationale and—
              (A) For any request based on the criteria in 30.603-2(b)(3)(ii), the data necessary to demonstrate the required cost savings; or
              (B) For any request other than those based on the criteria in 30.603-2(b)(3)(ii), a GDM proposal and any other data necessary for the CFAO to determine if the change is a desirable change;
              (2) If the description of the change is inadequate, request a revised description of the new cost accounting practice; and
              (3) If the disclosed practice is noncompliant, notify the contractor in writing that, if implemented, the CFAO will determine the cost accounting practice to be noncompliant and process it accordingly.
              (c) Evaluating requests for desirable changes. (1) When a contractor requests a unilateral change be determined a desirable change, the CFAO shall promptly evaluate the contractor's request and, as soon as practical, notify the contractor in writing whether the change is a desirable change or the request is denied.
              (2) If the CFAO determines the change is a desirable change, the CFAO shall negotiate any cost or price adjustments that may be needed to resolve the cost impact (see 30.606).
              (3) If the request is denied, the change is a unilateral change and shall be processed accordingly.
              (d) General dollar magnitude proposal. The GDM proposal—
              (1) Provides information to the CFAO on the estimated overall impact of a change in cost accounting practice on affected CAS-covered contracts and subcontracts that were awarded based on the previous cost accounting practice;
              (2) Assists the CFAO in determining whether individual contract price or cost adjustments are required; and
              (3) The contractor may submit a detailed cost-impact (DCI) proposal in lieu of a GDM proposal provided the DCI proposal is in accordance with paragraph (g) of this section.
              (e) General dollar magnitude proposal content. The GDM proposal—
              (1) Shall calculate the cost impact in accordance with paragraph (h) of this section;
              (2) May use one or more of the following methods to determine the increase or decrease in cost accumulations:
              (i) A representative sample of affected CAS-covered contracts and subcontracts.
              (ii) The change in indirect rates multiplied by the total estimated base computed for each of the following groups:
              (A) Fixed-price contracts and subcontracts.
              (B) Flexibly-priced contracts and subcontracts.

              (iii) Any other method that provides a reasonable approximation of the total increase or decrease in cost accumulations for all affected fixed-price and flexibly-priced contracts and subcontracts.
              
              (3) May be in any format acceptable to the CFAO but, as a minimum, shall include the following data:
              (i) A general dollar magnitude estimate of the total increase or decrease in cost accumulations by Executive agency, including any impact the change may have on contract and subcontract incentives, fees, and profits, for each of the following groups:
              (A) Fixed-price contracts and subcontracts.
              (B) Flexibly-priced contracts and subcontracts.
              (ii) For unilateral changes, the increased or decreased costs to the Government for each of the following groups:
              (A) Fixed-price contracts and subcontracts.
              (B) Flexibly-priced contracts and subcontracts; and
              (4) When requested by the CFAO, shall identify all affected CAS-covered contracts and subcontracts.
              (f) General dollar magnitude proposal evaluation. The CFAO shall promptly evaluate the GDM proposal. If the cost impact is immaterial, the CFAO shall notify the contractor in writing and conclude the cost-impact process with no contract adjustments. Otherwise, the CFAO shall—

              (1) Negotiate and resolve the cost impact (see 30.606). If necessary, the CFAO may request that the contractor submit a revised GDM proposal by a specified date with specific additional data needed to resolve the cost impact (e.g., an expanded sample of affected CAS-covered contracts and subcontracts or a revised method of computing the increase or decrease in cost accumulations); or
              (2) Request that the contractor submit a DCI proposal by a specified date if the CFAO determines that the GDM proposal is not sufficient to resolve the cost impact.
              (g) Detailed cost-impact proposal. If the contractor is required to submit a DCI proposal, the CFAO shall promptly evaluate the DCI proposal and follow the procedures at 30.606 to negotiate and resolve the cost impact. The DCI proposal—
              (1) Shall calculate the cost impact in accordance with paragraph (h) of this section;
              (2) Shall show the estimated increase or decrease in cost accumulations for each affected CAS-covered contract and subcontract unless the CFAO and contractor agree to—
              (i) Include only those affected CAS-covered contracts and subcontracts exceeding a specified amount; and
              (ii) Estimate the total increase or decrease in cost accumulations for all affected CAS-covered contracts and subcontracts, using the results in paragraph (g)(2)(i) of this section;
              (3) May be in any format acceptable to the CFAO but, as a minimum, shall include the requirements at paragraphs (e)(3)(i) and (ii) of this section; and
              (4) When requested by the CFAO, shall identify all affected contracts and subcontracts.
              (h) Calculating cost impacts. The cost impact calculation shall—

              (1) Include all affected CAS-covered contracts and subcontracts regardless of their status (i.e., open or closed) or the fiscal year(s) in which the costs are incurred (i.e., whether or not the final indirect rates have been established);
              (2) Combine the cost impact for all affected CAS-covered contracts and subcontracts for all segments if the effect of a change results in costs flowing between those segments;
              (3) For unilateral changes—
              (i) Determine the increased or decreased cost to the Government for flexibly-priced contracts and subcontracts as follows:
              (A) When the estimated cost to complete using the changed practice exceeds the estimated cost to complete using the current practice, the difference is increased cost to the Government.
              (B) When the estimated costs to complete using the changed practice is less than the estimated cost to complete using the current practice, the difference is decreased cost to the Government.
              (ii) Determine the increased or decreased cost to the Government for fixed-price contracts and subcontracts as follows:

              (A) When the estimated cost to complete using the changed practice is less than the estimated cost to complete using the current practice, the difference is increased cost to the Government.
              (B) When the estimated cost to complete using the changed practice exceeds the estimated cost to complete using the current practice, the difference is decreased cost to the Government.
              (iii) Calculate the total increase or decrease in contract and subcontract incentives, fees, and profits associated with the increased or decreased cost to the Government in accordance with 48 CFR 9903.306(c). The associated increase or decrease is based on the difference between the negotiated incentives, fees and profits and the amounts that would have been negotiated had the cost impact been known at the time the contracts and subcontracts were negotiated.
              (iv) Calculate the increased cost to the Government in the aggregate.
              (4) For required or desirable changes, negotiate an equitable adjustment as provided in the Changes clause of the contract.
              (i) Remedies. If the contractor does not submit the accounting change description or the proposals required in paragraph (d) or (g) of this section within the specified time, or any extension granted by the CFAO, the CFAO shall—
              (1) Estimate the general dollar magnitude of the cost impact on affected CAS-covered contracts and subcontracts; and
              (2) Take one or both of the following actions:
              (i) Withhold an amount not to exceed 10 percent of each subsequent payment related to the contractor's CAS-covered contracts (up to the estimated general dollar magnitude of the cost impact), until the contractor furnishes the required information.
              (ii) Issue a final decision in accordance with 33.211 and unilaterally adjust the contract(s) by the estimated amount of the cost impact.
              [70 FR 11753, Mar. 9, 2005, as amended at 73 FR 10967, Feb. 28, 2008]
            
            
              30.605
              Processing noncompliances.
              (a) General. Prior to making any contract price or cost adjustments under the applicable paragraph(s) addressing noncompliance at 52.230-2, 52.230-3, or 52.230-5, the CFAO shall determine that—
              (1) The contemplated contract price or cost adjustments will protect the Government from the payment of increased costs, in the aggregate;
              (2) The net effect of the contemplated contract price or cost adjustments will not result in the recovery of more than the increased costs to the Government, in the aggregate;
              (3) The net effect of any invoice adjustments made to correct an estimating noncompliance will not result in the recovery of more than the increased costs paid by the Government, in the aggregate; and
              (4) The net effect of any interim and final voucher billing adjustments made to correct a cost accumulation noncompliance will not result in the recovery of more than the increased cost paid by the Government, in the aggregate.
              (b) Notice and determination. (1) Within 15 days of receiving a report of alleged noncompliance from the auditor, the CFAO shall—
              (i) Notify the auditor that the CFAO disagrees with the alleged noncompliance; or
              (ii) Issue a notice of potential noncompliance to the contractor and provide a copy to the auditor.
              (2) The notice of potential noncompliance shall—
              (i) Notify the contractor in writing of the exact nature of the noncompliance; and
              (ii) Allow the contractor 60 days or other mutually agreeable date to—
              (A) Agree or submit reasons why the contractor considers the existing practices to be in compliance; and
              (B) Submit rationale to support any written statement that the cost impact of the noncompliance is immaterial.
              (3) The CFAO shall—
              (i) If applicable, review the reasons why the contractor considers the existing practices to be compliant or the cost impact to be immaterial;
              (ii) Make a determination of compliance or noncompliance consistent with 1.704; and

              (iii) Notify the contractor and the auditor in writing of the determination of compliance or noncompliance and the basis for the determination.
              (4) If the CFAO makes a determination of noncompliance, the CFAO shall follow the procedures in paragraphs (c) through (h) of this section, as appropriate, unless the CFAO also determines the cost impact is immaterial. If immaterial, the CFAO shall—
              (i) Inform the contractor in writing that—
              (A) The noncompliance should be corrected; and
              (B) If the noncompliance is not corrected, the Government reserves the right to make appropriate contract adjustments should the noncompliance become material in the future; and
              (ii) Conclude the cost-impact process with no contract adjustments.
              (c) Correcting noncompliances. (1) The clause at 52.230-6 requires the contractor to submit a description of any cost accounting practice change needed to correct a noncompliance within 60 days after the earlier of—
              (i) Agreement with the CFAO that there is a noncompliance; or
              (ii) Notification by the CFAO of a determination of noncompliance.
              (2) The CFAO should review the proposed change to correct the noncompliance concurrently for adequacy and compliance (see 30.202-7). The CFAO shall—
              (i) When the description of the change is both adequate and compliant—
              (A) Notify the contractor in writing;
              (B) Request that the contractor submit by a specified date a general dollar magnitude (GDM) proposal, unless the CFAO determines the cost impact is immaterial; and
              (C) Follow the procedures at paragraph (b)(4) of this section if the CFAO determines the cost impact is immaterial.
              (ii) If the description of the change is inadequate, request a revised description of the new cost accounting practice; or
              (iii) If the disclosed practice is noncompliant, notify the contractor in writing that, if implemented, the CFAO will determine the cost accounting practice to be noncompliant and process it accordingly.
              (d) General dollar magnitude proposal content. The GDM proposal—
              (1) Shall calculate the cost impact in accordance with paragraph (h) of this section;
              (2) May use one or more of the following methods to determine the increase or decrease in contract and subcontract price or cost accumulations, as applicable:
              (i) A representative sample of affected CAS-covered contracts and subcontracts affected by the noncompliance.
              (ii) When the noncompliance involves cost accumulation, the change in indirect rates multiplied by the applicable base for flexibly-priced contracts and subcontracts.
              (iii) Any other method that provides a reasonable approximation of the total increase or decrease in contract and subcontract prices and cost accumulations;
              (3) The contractor may submit a DCI proposal in lieu of a GDM proposal provided the DCI proposal is in accordance with paragraph (f) of this section.
              (4) May be in any format acceptable to the CFAO but, as a minimum, shall include the following data:
              (i) The total increase or decrease in contract and subcontract prices and cost accumulations, as applicable, by Executive agency, including any impact the noncompliance may have on contract and subcontract incentives, fees, and profits, for each of the following groups:
              (A) Fixed-price contracts and subcontracts.
              (B) Flexibly-priced contracts and subcontracts.
              (ii) The increased or decreased costs to the Government for each of the following groups:
              (A) Fixed-price contracts and subcontracts.
              (B) Flexibly-priced contracts and subcontracts.
              (iii) The total overpayments and underpayments for fixed-price and flexibly-priced contracts made by the Government during the period of noncompliance; and

              (5) When requested by the CFAO, shall identify all affected CAS-covered contracts and subcontracts.
              
              (e) General dollar magnitude proposal evaluation. The CFAO shall promptly evaluate the GDM proposal. If the cost impact is immaterial, the CFAO shall follow the requirements in paragraph (b)(4) of this section. Otherwise, the CFAO shall—

              (1) Negotiate and resolve the cost impact (see 30.606). If necessary, the CFAO may request the contractor submit a revised GDM proposal by a specified date, with specific additional data needed to resolve the cost impact (e.g., an expanded sample of affected CAS-covered contracts and subcontracts or a revised method of computing the increase or decrease in contract and subcontract price and cost accumulations); or
              (2) Request that the contractor submit a DCI proposal by a specified date if the CFAO determines that the GDM proposal is not sufficient to resolve the cost impact.
              (f) Detailed cost-impact proposal. If the contractor is required to submit a DCI proposal, the CFAO shall promptly evaluate the DCI proposal and follow the procedures at 30.606 to negotiate and resolve the cost impact. The DCI proposal—
              (1) Shall calculate the cost impact in accordance with paragraph (h) of this section.
              (2) Shall show the increase or decrease in price and cost accumulations, as applicable for each affected CAS-covered contract and subcontract unless the CFAO and contractor agree to—
              (i) Include only those affected CAS-covered contracts and subcontracts having—
              (A) Contract and subcontract values exceeding a specified amount when the noncompliance involves estimating costs; and
              (B) Incurred costs exceeding a specified amount when the noncompliance involves accumulating costs; and
              (ii) Estimate the total increase or decrease in price and cost accumulations for all affected CAS-covered contracts and subcontracts using the results in paragraph (f)(2)(i) of this section;
              (3) May be in any format acceptable to the CFAO but, as a minimum, shall include the information in paragraph (d)(4) of this section; and
              (4) When requested by the CFAO, shall identify all affected CAS-covered contracts and subcontracts.
              (g) Interest. The CFAO shall—
              (1) Separately identify interest on any increased cost paid, in the aggregate, as a result of the noncompliance;
              (2) Compute interest from the date of overpayment to the date of repayment using the rate specified in 26 U.S.C. 6621(a)(2).
              (h) Calculating cost impacts. The cost impact calculation shall—

              (1) Include all affected CAS-covered contracts and subcontracts regardless of their status (i.e., open or closed) or the fiscal year in which the costs are incurred (i.e., whether or not the final indirect cost rates have been established);
              (2) Combine the cost impact for all affected CAS-covered contracts and subcontracts for all segments if the effect of a change results in costs flowing between those segments;
              (3) For noncompliances that involve estimating costs, determine the increased or decreased cost to the Government for fixed-price contracts and subcontracts as follows:
              (i) When the negotiated contract or subcontract price exceeds what the negotiated price would have been had the contractor used a compliant practice, the difference is increased cost to the Government.
              (ii) When the negotiated contract or subcontract price is less than what the negotiated price would have been had the contractor used a compliant practice, the difference is decreased cost to the Government;
              (4) For noncompliances that involve accumulating costs, determine the increased or decreased cost to the Government for flexibly-priced contracts and subcontracts as follows:

              (i) When the costs that were accumulated under the noncompliant practice exceed the costs that would have been accumulated using a compliant practice (from the time the noncompliant practice was first implemented until the date the noncompliant practice was replaced with a compliant practice), the difference is increased cost to the Government.
              
              (ii) When the costs that were accumulated under the noncompliant practice are less than the costs that would have been accumulated using a compliant practice (from the time the noncompliant practice was first implemented until the date the noncompliant practice was replaced with a compliant practice) the difference is decreased cost to the Government;
              (5) Calculate the total increase or decrease in contract and subcontract incentives, fees, and profits associated with the increased or decreased costs to the Government in accordance with 48 CFR 9903.306(c). The associated increase or decrease is based on the difference between the negotiated incentives, fees, and profits and the amounts that would have been negotiated had the contractor used a compliant practice;
              (6) Determine the cost impact of each noncompliance that affects both cost estimating and cost accumulation by combining the cost impacts in paragraphs (h)(3), (h)(4), and (h)(5) of this section; and
              (7) Calculate the increased cost to the Government in the aggregate.
              (i) Remedies. If the contractor does not correct the noncompliance or submit the proposal required in paragraph (d) or (f) of this section within the specified time, or any extension granted by the CFAO, the CFAO shall follow the procedures at 30.604(i).
              [70 FR 11753, Mar. 9, 2005, as amended at 73 FR 10967, Feb. 28, 2008]
            
            
              30.606
              Resolving cost impacts.
              (a) General. (1) The CFAO shall coordinate with the affected contracting officers before negotiating and resolving the cost impact when the estimated cost impact on any of their contracts is at least $100,000. However, the CFAO has the sole authority for negotiating and resolving the cost impact.
              (2) The CFAO may resolve a cost impact attributed to a change in cost accounting practice or a noncompliance by adjusting a single contract, several but not all contracts, all contracts, or any other suitable method.
              (3) In resolving the cost impact, the CFAO—
              (i) Shall not combine the cost impacts of any of the following:
              (A) A required change and a unilateral change.
              (B) A required change and a noncompliance.
              (C) A desirable change and a unilateral change.
              (D) A desirable change and a noncompliance.
              (ii) Shall not combine the cost impacts of any of the following unless all of the cost impacts are increased costs to Government:
              (A) One or more unilateral changes.
              (B) One or more noncompliances.
              (C) Unilateral changes and noncompliances; and
              (iii) May consider the cost impacts of a unilateral change affecting two or more segments to be a single change if—
              (A) The change affects the flow of costs between segments; or
              (B) Implements a common cost accounting practice for two or more segments.
              (4) For desirable changes, the CFAO should consider the estimated cost impact of associated management actions on contract costs in resolving the cost impact.
              (b) Negotiations. The CFAO shall—
              (1) Negotiate and resolve the cost impact on behalf of all Government agencies; and
              (2) At the conclusion of negotiations, prepare a negotiation memorandum and send copies to the auditor and affected contracting officers.
              (c) Contract adjustments. (1) The CFAO may adjust some or all contracts with a material cost impact, subject to the provisions in paragraphs (c)(2) through (c)(6) of this section.

              (2) In selecting the contract or contracts to be adjusted, the CFAO should assure, to the maximum extent practical and subject to the provisions in paragraphs (c)(3) through (c)(6) of this section, that the adjustments reflect a pro rata share of the cost impact based on the ratio of the cost impact of each Executive agency to the total cost impact.
              (3) For unilateral changes and noncompliances, the CFAO shall—

              (i) To the maximum extent practical, not adjust the price upward for fixed-price contracts;
              
              (ii) If contract adjustments are made, preclude payment of aggregate increased costs by taking one or both of the following actions:
              (A) Reduce the contract price on fixed-price contracts.
              (B) Disallow costs on flexibly-priced contracts; and

              (iii) The CFAO may, in consultation with the affected contracting officers, increase or decrease individual contract prices, including contract cost ceilings or target costs on flexibly-priced contracts. In such cases, the CFAO shall limit any upward contract price adjustments on affected contracts to the amount of downward price adjustments to other affected contracts, i.e., the aggregate price of all contracts affected by a unilateral change shall not be increased (48 CFR 9903.201-6(b)).
              (4) For noncompliances that involve estimating costs, the CFAO—
              (i) Shall, to the extent practical, not adjust the price upward for fixed-price contracts;
              (ii) Shall, if contract adjustments are made, preclude payment of aggregate increased costs by reducing the contract price on fixed-price contracts;

              (iii) May, in consultation with the affected contracting officers, increase or decrease individual contract prices, including costs ceilings or target costs on flexibly-priced contracts. In such cases, the CFAO shall limit any upward contract price adjustments to affected contracts to the amount of downward price adjustments to other affected contracts, i.e., the aggregate price of all contracts affected by a noncompliance that involves estimating costs shall not be increased (48 CFR 9903.201-6(d));

              (iv) Shall require the contractor to correct the noncompliance, i.e., ensure that compliant cost accounting practices will now be utilized to estimate proposed contract costs; and
              (v) Shall require the contractor to adjust any invoices that were paid based on noncompliant contract prices to reflect the adjusted contract prices, after any contract price adjustments are made to resolve the noncompliance.
              (5) For noncompliances that involve cost accumulation, the CFAO—
              (i) Shall require the contractor to—
              (A) Correct noncompliant contract cost accumulations in the contractor's cost accounting records for affected contracts to reflect compliant contract cost accumulations; and
              (B) Adjust interim payment requests (public vouchers and/or progress payments) and final vouchers to reflect the difference between the costs paid using the noncompliant practice and the costs that should have been paid using the compliant practice; or
              (ii) Shall adjust contract prices. In adjusting contract prices, the CFAO shall preclude payment of aggregate increased costs by disallowing costs on flexibly-priced contracts.

              (A) The CFAO may, in consultation with the affected contracting officers, increase or decrease individual contract prices, including costs ceilings or target costs on flexibly-priced contracts. In such cases, the CFAO shall limit any upward contract price adjustments to affected contracts to the amount of downward price adjustments to other affected contracts, i.e., the aggregate price of all contracts affected by a noncompliance that involves cost accumulation shall not be increased (48 CFR 9903.201-6(d)).
              (B) Shall require the contractor to—
              (1) Correct contract cost accumulations in the contractor's cost accounting records to reflect the contract price adjustments; and
              (2) Adjust interim payment requests (public vouchers and/or progress payments) and final vouchers to reflect the contract price adjustments.
              (6) When contract adjustments are made, the CFAO shall—
              (i) Execute the bilateral modifications if the CFAO and contractor agree on the amount of the cost impact and the adjustments (see 42.302(a)(11)(iv)); or
              (ii) When the CFAO and contractor do not agree on the amount of the cost impact or the contract adjustments, issue a final decision in accordance with 33.211 and unilaterally adjust the contract(s).
              (d) Alternate methods. (1) The CFAO may use an alternate method instead of adjusting contracts to resolve the cost impact, provided the Government will not pay more, in the aggregate, than would be paid if the CFAO did not use the alternate method and the contracting parties agree on the use of that alternate method.
              (2) The CFAO may not use an alternate method for contracts when application of the alternate method to contracts would result in—
              (i) An under recovery of monies by the Government (e.g., due to cost overruns); or
              (ii) Distortions of incentive provisions and relationships between target costs, ceiling costs, and actual costs for incentive type contracts.
              (3) When using an alternate method that excludes the costs from an indirect cost pool, the CFAO shall—

              (i) Apply such exclusion only to the determination of final indirect cost rates (see 42.705); and
              (ii) Adjust the exclusion to reflect the Government participation rate for flexibly-priced contracts and subcontracts. For example, if there are aggregate increased costs to the Government of $100,000, and the indirect cost pool where the adjustment is to be effected has a Government participation rate of 50 percent for flexibly-priced contracts and subcontracts, the contractor shall exclude $200,000 from the indirect cost pool ($100,000/50% = $200,000).
            
            
              30.607
              Subcontract administration.
              When a negotiated CAS price adjustment or a determination of noncompliance is required at the subcontract level, the CFAO for the subcontractor shall furnish a copy of the negotiation memorandum or the determination to the CFAO for the contractor of the next higher-tier subcontractor. The CFAO of the contractor or the next higher-tier subcontractor shall not change the determination of the CFAO for the lower-tier subcontractor. If the subcontractor refuses to submit a GDM or DCI proposal, remedies are made at the prime contractor level.
            
          
        
        
          Pt. 31
          PART 31—CONTRACT COST PRINCIPLES AND PROCEDURES
          
            Sec.
            31.000
            Scope of part.
            31.001
            Definitions.
            31.002
            Availability of accounting guide.
            
              Subpart 31.1—Applicability
              31.100
              Scope of subpart.
              31.101
              Objectives.
              31.102
              Fixed-price contracts.
              31.103
              Contracts with commercial organizations.
              31.104
              Contracts with educational institutions.
              31.105
              Construction and architect-engineer contracts.
              31.106
              [Reserved]
              31.107
              Contracts with State, local, and federally recognized Indian tribal governments.
              31.108
              Contracts with nonprofit organizations.
              31.109
              Advance agreements.
              31.110
              Indirect cost rate certification and penalties on unallowable costs.
            
            
              Subpart 31.2—Contracts With Commercial Organizations
              31.201
              General.
              31.201-1
              Composition of total cost.
              31.201-2
              Determining allowability.
              31.201-3
              Determining reasonableness.
              31.201-4
              Determining allocability.
              31.201-5
              Credits.
              31.201-6
              Accounting for unallowable costs.
              31.201-7
              Construction and architect-engineer contracts.
              31.202
              Direct costs.
              31.203
              Indirect costs.
              31.204
              Application of principles and procedures.
              31.205
              Selected costs.
              31.205-1
              Public relations and advertising costs.
              31.205-2
              [Reserved]
              31.205-3
              Bad debts.
              31.205-4
              Bonding costs.
              31.205-5
              [Reserved]
              31.205-6
              Compensation for personal services.
              31.205-7
              Contingencies.
              31.205-8
              Contributions or donations.
              31.205-9
              [Reserved]
              31.205-10
              Cost of money.
              31.205-11
              Depreciation.
              31.205-12
              Economic planning costs.
              31.205-13
              Employee morale, health, welfare, food service, and dormitory costs and credits.
              31.205-14
              Entertainment costs.
              31.205-15
              Fines, penalties, and mischarging costs.
              31.205-16
              Gains and losses on disposition or impairment of depreciable property or other capital assets.
              31.205-17
              Idle facilities and idle capacity costs.
              31.205-18
              Independent research and development and bid and proposal costs.
              31.205-19
              Insurance and indemnification.
              31.205-20
              Interest and other financial costs.
              31.205-21
              Labor relations costs.
              
              31.205-22
              Lobbying and political activity costs.
              31.205-23
              Losses on other contracts.
              31.205-24
              Maintenance and repair costs.
              31.205-25
              Manufacturing and production engineering costs.
              31.205-26
              Material costs.
              31.205-27
              Organization costs.
              31.205-28
              Other business expenses.
              31.205-29
              Plant protection costs.
              31.205-30
              Patent costs.
              31.205-31
              Plant reconversion costs.
              31.205-32
              Precontract costs.
              31.205-33
              Professional and consultant service costs.
              31.205-34
              Recruitment costs.
              31.205-35
              Relocation costs.
              31.205-36
              Rental costs.
              31.205-37
              Royalties and other costs for use of patents.
              31.205-38
              Selling costs.
              31.205-39
              Service and warranty costs.
              31.205-40
              Special tooling and special test equipment costs.
              31.205-41
              Taxes.
              31.205-42
              Termination costs.
              31.205-43
              Trade, business, technical, and professional activity costs.
              31.205-44
              Training and education costs.
              31.205-45
              [Reserved]
              31.205-46
              Travel costs.
              31.205-47
              Costs related to legal and other proceedings.
              31.205-48
              Research and development costs.
              31.205-49
              Goodwill.
              31.205-50
              [Reserved]
              31.205-51
              Costs of alcoholic beverages.
              31.205-52
              Asset valuations resulting from business combinations.
            
            
              Subpart 31.3—Contracts With Educational Institutions
              31.301
              Purpose.
              31.302
              General.
              31.303
              Requirements.
            
            
              Subparts 31.4-31.5 [Reserved]
            
            
              Subpart 31.6—Contracts With State, Local, and Federally Recognized Indian Tribal Governments
              31.601
              Purpose.
              31.602
              General.
              31.603
              Requirements.
            
            
              Subpart 31.7—Contracts With Nonprofit Organizations
              31.701
              Purpose.
              31.702
              General.
              31.703
              Requirements.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42301, Sept. 19, 1983, unless otherwise noted.
          
          
            31.000
            Scope of part.
            This part contains cost principles and procedures for (a) the pricing of contracts, subcontracts, and modifications to contracts and subcontracts whenever cost analysis is performed (see 15.404-1(c)) and (b) the determination, negotiation, or allowance of costs when required by a contract clause.
            [48 FR 42301, Sept. 19, 1983, as amended at 62 FR 51271, Sept. 30, 1997]
          
          
            31.001
            Definitions.
            As used in this part—
            
              Accrued benefit cost method means an actuarial cost method under which units of benefits are assigned to each cost accounting period and are valued as they accrue; i.e., based on the services performed by each employee in the period involved. The measure of normal cost under this method for each cost accounting period is the present value of the units of benefit deemed to be credited to employees for service in that period. The measure of the actuarial accrued liability at a plan's inception date is the present value of the units of benefit credited to employees for service prior to that date. (This method is also known as the unit credit cost method without salary projection.)
            
              Accumulating costs means collecting cost data in an organized manner, such as through a system of accounts.
            
              Actual cash value means the cost of replacing damaged property with other property of like kind and quality in the physical condition of the property immediately before the damage.
            
              Actual costs means (except for subpart 31.6) amounts determined on the basis of costs incurred, as distinguished from forecasted costs. Actual costs include standard costs properly adjusted for applicable variances.
            
              Actuarial accrued liability means pension cost attributable, under the actuarial cost method in use, to years prior to the current period considered by a particular actuarial valuation. As of such date, the actuarial accrued liability represents the excess of the present value of future benefits and administrative expenses over the present value of future normal costs for all plan participants and beneficiaries. The excess of the actuarial accrued liability over the actuarial value of the assets of a pension plan is the unfunded actuarial liability. The excess of the actuarial value of the assets of a pension plan over the actuarial accrued liability is an actuarial surplus and is treated as a negative unfunded actuarial liability.
            
              Actuarial assumption means an estimate of future conditions affecting pension cost; e.g., mortality rate, employee turnover, compensation levels, earnings on pension plan assets, and changes in values of pension plan assets.
            
              Actuarial cost method means a technique which uses actuarial assumptions to measure the present value of future pension benefits and pension plan administrative expenses, and that assigns the cost of such benefits and expenses to cost accounting periods. The actuarial cost method includes the asset valuation method used to determine the actuarial value of the assets of a pension plan.
            
              Actuarial gain and loss means the effect on pension cost resulting from differences between actuarial assumptions and actual experience.
            
              Actuarial valuation means the determination, as of a specified date, of the normal cost, actuarial accrued liability, actuarial value of the assets of a pension plan, and other relevant values for the pension plan.
            
              Allocate means to assign an item of cost, or a group of items of cost, to one or more cost objectives. This term includes both direct assignment of cost and the reassignment of a share from an indirect cost pool.
            
              Compensated personal absence means any absence from work for reasons such as illness, vacation, holidays, jury duty, military training, or personal activities for which an employer pays compensation directly to an employee in accordance with a plan or custom of the employer.
            
              Compensation for personal services means all remuneration paid currently or accrued, in whatever form and whether paid immediately or deferred, for services rendered by employees to the contractor.
            
              Cost input means the cost, except general and administrative (G&A) expenses, which for contract costing purposes is allocable to the production of goods and services during a cost accounting period.
            
              Cost objective means (except for subpart 31.6) a function, organizational subdivision, contract, or other work unit for which cost data are desired and for which provision is made to accumulate and measure the cost of processes, products, jobs, capitalized projects, etc.
            
              Deferred compensation means an award made by an employer to compensate an employee in a future cost accounting period or periods for services rendered in one or more cost accounting periods before the date of the receipt of compensation by the employee. This definition shall not include the amount of year end accruals for salaries, wages, or bonuses that are to be paid within a reasonable period of time after the end of a cost accounting period.
            
              Defined-benefit pension plan means a pension plan in which the benefits to be paid, or the basis for determining such benefits, are established in advance and the contributions are intended to provide the stated benefits.
            
              Defined-contribution pension plan means a pension plan in which the contributions to be made are established in advance and the benefits are determined thereby.
            
              Directly associated cost means any cost which is generated solely as a result of the incurrence of another cost, and which would not have been incurred had the other cost not been incurred.
            
              Estimating costs means the process of forecasting a future result in terms of cost, based upon information available at the time.
            
              Expressly unallowable cost means a particular item or type of cost which, under the express provisions of an applicable law, regulation, or contract, is specifically named and stated to be unallowable.
            
              Final cost objective means (except for subparts 31.3 and 31.6) a cost objective that has allocated to it both direct and indirect costs and, in the contractors accumulation system, is one of the final accumulation points.
            
              Fiscal year means the accounting period for which annual financial statements are regularly prepared, generally a period of 12 months, 52 weeks, or 53 weeks.
            
              Funded pension cost means the portion of pension cost for a current or prior cost accounting period that has been paid to a funding agency.
            
              Home office means an office responsible for directing or managing two or more, but not necessarily all, segments of an organization. It typically establishes policy for, and provides guidance to, the segments in their operations. It usually performs management, supervisory, or administrative functions, and may also perform service functions in support of the operations of the various segments. An organization which has intermediate levels, such as groups, may have several home offices which report to a common home office. An intermediate organization may be both a segment and a home office.
            
              Immediate-gain actuarial cost method means any of the several actuarial cost methods under which actuarial gains and losses are included as part of the unfunded actuarial liability of the pension plan, rather than as part of the normal cost of the plan.
            
              Independent research and development (IR&D) cost means the cost of effort which is neither sponsored by a grant, nor required in performing a contract, and which falls within any of the following four areas: (a) basic research, (b) applied research, (c) development, and (d) systems and other concept formulation studies.
            
              Indirect cost pools means (except for subparts 31.3 and 31.6) groupings of incurred costs identified with two or more cost objectives but not identified specifically with any final cost objective.
            
              Insurance administration expenses means the contractor's costs of administering an insurance program; e.g., the costs of operating an insurance or risk-management department, processing claims, actuarial fees, and service fees paid to insurance companies, trustees, or technical consultants.
            
              Intangible capital asset means an asset that has no physical substance, has more than minimal value, and is expected to be held by an enterprise for continued use or possession beyond the current accounting period for the benefits it yields.
            
              Job means a homogeneous cluster of work tasks, the completion of which serves an enduring purpose for the organization. Taken as a whole, the collection of tasks, duties, and responsibilities constitutes the assignment for one or more individuals whose work is of the same nature and is performed at the same skill/ responsibility level—as opposed to a position, which is a collection of tasks assigned to a specific individual. Within a job, there may be pay categories which are dependent on the degree of supervision required by the employee while performing assigned tasks which are performed by all persons with the same job.
            
              Job class of employees means employees performing in positions within the same job.
            
              Labor cost at standard means a preestablished measure of the labor element of cost, computed by multiplying labor-rate standard by labor-time standard.
            
              Labor market means a place where individuals exchange their labor for compensation. Labor markets are identified and defined by a combination of the following factors:
            (1) Geography,
            (2) Education and/or technical background required,
            (3) Experience required by the job,
            (4) Licensing or certification requirements,
            (5) Occupational membership, and
            (6) Industry.
            
              Labor-rate standard means a preestablished measure, expressed in monetary terms, of the price of labor.
            
              Labor-time standard means a preestablished measure, expressed in temporal terms, of the quantity of labor.
            
              Material cost at standard means a preestablished measure of the material elements of cost, computed by multiplying material-price standard by material-quantity standard.
            
              Material-price standard means a preestablished measure, expressed in monetary terms, of the price of material.
            
            
              Material-quantity standard means a preestablished measure, expressed in physical terms, of the quantity of material.
            
              Moving average cost means an inventory costing method under which an average unit cost is computed after each acquisition by adding the cost of the newly acquired units to the cost of the units of inventory on hand and dividing this figure by the new total number of units.
            
              Nonqualified pension plan means any pension plan other than a qualified pension plan as defined in this part.
            
              Normal cost means the annual cost attributable, under the actuarial cost method in use, to current and future years as of a particular valuation date excluding any payment in respect of an unfunded actuarial liability.
            
              Original complement of low cost equipment means a group of items acquired for the initial outfitting of a tangible capital asset or an operational unit, or a new addition to either. The items in the group individually cost less than the minimum amount established by the contractor for capitalization for the classes of assets acquired but in the aggregate they represent a material investment. The group, as a complement, is expected to be held for continued service beyond the current period. Initial outfitting of the unit is completed when the unit is ready and available for normal operations.
            
              Pay-as-you-go cost method means a method of recognizing pension cost only when benefits are paid to retired employees or their beneficiaries.
            
              Pension plan means a deferred compensation plan established and maintained by one or more employers to provide systematically for the payment of benefits to plan participants after their retirements, provided that the benefits are paid for life or are payable for life at the option of the employees. Additional benefits such as permanent and total disability and death payments, and survivorship payments to beneficiaries of deceased employees, may be an integral part of a pension plan.
            
              Pension plan participant means any employee or former employee of an employer or any member or former member of an employee organization, who is or may become eligible to receive a benefit from a pension plan which covers employees of such employer or members of such organization who have satisfied the plan's participation requirements, or whose beneficiaries are receiving or may be eligible to receive any such benefit. A participant whose employment status with the employer has not been terminated is an active participant of the employer's pension plan.
            
              Profit center means (except for subparts 31.3 and 31.6) the smallest organizationally independent segment of a company charged by management with profit and loss responsibilities.
            
              Projected benefit cost method means either—
            (1) Any of the several actuarial cost methods that distribute the estimated total cost of all of the employees' prospective benefits over a period of years, usually their working careers; or
            (2) A modification of the accrued benefit cost method that considers projected compensation levels.
            
              Proposal means any offer or other submission used as a basis for pricing a contract, contract modification, or termination settlement or for securing payments thereunder.
            
              Qualified pension plan means a pension plan comprising a definite written program communicated to and for the exclusive benefit of employees that meets the criteria deemed essential by the Internal Revenue Service as set forth in the Internal Revenue Code for preferential tax treatment regarding contributions, investments, and distributions. Any other plan is a nonqualified pension plan.
            
              Self-insurance charge means a cost which represents the projected average loss under a self-insurance plan.
            
              Service life means the period of usefulness of a tangible capital asset (or group of assets) to its current owner. The period may be expressed in units of time or output. The estimated service life of a tangible capital asset (or group of assets) is a current forecast of its service life and is the period over which depreciation cost is to be assigned.
            
              Spread-gain actuarial cost method means any of the several projected benefit actuarial cost methods under which actuarial gains and losses are included as part of the current and future normal costs of the pension plan.
            
              Standard cost means any cost computed with the use of preestablished measures.
            
              Tangible capital asset means an asset that has physical substance, more than minimal value, and is expected to be held by an enterprise for continued use or possession beyond the current accounting period for the services it yields.
            
              Termination of employment gain or loss means an actuarial gain or loss resulting from the difference between the assumed and actual rates at which pension plan participants separate from employment for reasons other than retirement, disability, or death.
            
              Variance means the difference between a preestablished measure and an actual measure.
            
              Weighted average cost means an inventory costing method under which an average unit cost is computed periodically by dividing the sum of the cost of beginning inventory plus the cost of acquisitions by the total number of units included in these two categories.
            
              Welfare benefit fund means a trust or organization which receives and accumulates assets to be used either for the payment of postretirement benefits, or for the purchase of such benefits, provided such accumulated assets form a part of a postretirement benefit plan.
            [48 FR 42301, Sept. 17, 1983, as amended at 54 FR 13024, Mar. 29, 1989; 61 FR 39217, July 26, 1996; 61 FR 69288, Dec. 31, 1996; 63 FR 58596, Oct. 30, 1998; 66 FR 2131, Jan. 10, 2001; 68 FR 28091, May 22, 2003; 68 FR 43866, July 24, 2003; 74 FR 65612, Dec. 10, 2009]
          
          
            31.002
            Availability of accounting guide.

            Contractors needing assistance in developing or improving their accounting systems and procedures may request a copy of the Defense Contract Audit Agency Pamphlet No. 7641.90, Information for Contractors. The pamphlet is available via the Internet at http://www.dcaa.mil.
            
            [67 FR 6120, Feb. 8, 2002]
          
          
            Subpart 31.1—Applicability
            
              31.100
              Scope of subpart.
              This subpart describes the applicability of the cost principles and procedures in succeeding subparts of this part to various types of contracts and subcontracts. It also describes the need for advance agreements.
            
            
              31.101
              Objectives.
              In recognition of differing organizational characteristics, the cost principles and procedures in the succeeding subparts are grouped basically by organizational type; e.g., commercial concerns and educational institutions. The overall objective is to provide that, to the extent practicable, all organizations of similar types doing similar work will follow the same cost principles and procedures. To achieve this uniformity, individual deviations concerning cost principles require advance approval of the agency head or designee. Class deviations for the civilian agencies require advance approval of the Civilian Agency Acquisition Council. Class deviations for the National Aeronautics and Space Administration require advance approval of the Deputy Chief Acquisition Officer. Class deviations for the Department of Defense require advance approval of the Principal Director, Defense Pricing and Contracting, Office of the Under Secretary of Defense for Acquisition and Sustainment.
              [48 FR 42301, Sept. 19, 1983, as amended at 56 FR 67133, Dec. 27, 1991; 61 FR 31655, June 20, 1996; 65 FR 24325, Apr. 25, 2000; 67 FR 13068, Mar. 20, 2002; 70 FR 11763, Mar. 9, 2005; 84 FR 19847, May 6, 2019]
            
            
              31.102
              Fixed-price contracts.

              The applicable subparts of part 31 shall be used in the pricing of fixed-price contracts, subcontracts, and modifications to contracts and subcontracts whenever (a) cost analysis is performed, or (b) a fixed-price contract clause requires the determination or negotiation of costs. However, application of cost principles to fixed-price contracts and subcontracts shall not be construed as a requirement to negotiate agreements on individual elements of cost in arriving at agreement on the total price. The final price accepted by the parties reflects agreement only on the total price. Further, notwithstanding the mandatory use of cost principles, the objective will continue to be to negotiate prices that are fair and reasonable, cost and other factors considered.
            
            
              31.103
              Contracts with commercial organizations.
              This category includes all contracts and contract modifications for supplies, services, or experimental, developmental, or research work negotiated with organizations other than educational institutions (see 31.104), construction and architect-engineer contracts (see 31.105), State and local governments (see 31.107) and nonprofit organizations (see 31.108) on the basis of cost.
              (a) The cost principles and procedures in subpart 31.2 and agency supplements shall be used in pricing negotiated supply, service, experimental, developmental, and research contracts and contract modifications with commercial organizations whenever cost analysis is performed as required by 15.404-1(c).
              (b) In addition, the contracting officer shall incorporate the cost principles and procedures in subpart 31.2 and agency supplements by reference in contracts with commercial organizations as the basis for—
              (1) Determining reimbursable costs under (i) cost-reimbursement contracts and cost-reimbursement subcontracts under these contracts performed by commercial organizations and (ii) the cost-reimbursement portion of time-and-materials contracts except when material is priced on a basis other than at cost (see 16.601(c)(3));
              (2) Negotiating indirect cost rates (see subpart 42.7);
              (3) Proposing, negotiating, or determining costs under terminated contracts (see 49.103 and 49.113);
              (4) Price revision of fixed-price incentive contracts (see 16.204 and 16.403);
              (5) Price redetermination of price redetermination contracts (see 16.205 and 16.206); and
              (6) Pricing changes and other contract modifications.
              [48 FR 42301, Sept. 19, 1983, as amended at 62 FR 51271, Sept. 30, 1997; 72 FR 6882, Feb. 13, 2007]
            
            
              31.104
              Contracts with educational institutions.
              This category includes all contracts and contract modifications for research and development, training, and other work performed by educational institutions (defined as institutions of higher educations in the OMB Uniform Guidance at 2 CFR part 200, subpart A, and 20 U.S.C. 1001).
              (a) The contracting officer shall incorporate the cost principles and procedures in subpart 31.3 by reference in cost-reimbursement contracts with educational institutions as the basis for—
              (1) Determining reimbursable costs under the contracts and cost-reimbursement subcontracts thereunder performed by educational institutions;
              (2) Negotiating indirect cost rates; and
              (3) Settling costs of cost-reimbursement terminated contracts (see subpart 49.3 and 49.109-7).
              (b) The cost principles in this subpart are to be used as a guide in evaluating costs in connection with negotiating fixed-price contracts and termination settlements.
              [48 FR 42301, Sept. 19, 1983, as amended at 81 FR 45853, July 14, 2016]
            
            
              31.105
              Construction and architect-engineer contracts.

              (a) This category includes all contracts and contract modifications negotiated on the basis of cost with organizations other than educational institutions (see 31.104), State and local governments (see 31.107), and nonprofit organizations except those exempted under OMB Uniform Guidance at 2 CFR part 200, appendix VIII (see 31.108) for construction management or construction, alteration or repair of buildings, bridges, roads, or other kinds of real property. It also includes architect-engineer contracts related to construction projects. It does not include contracts for vessels, aircraft, or other kinds of personal property.
              
              (b) Except as otherwise provided in (d) below, the cost principles and procedures in subpart 31.2 shall be used in the pricing of contracts and contract modifications in this category if cost analysis is performed as required by 15.404-1(c).
              (c) In addition, the contracting officer shall incorporate the cost principles and procedures in subpart 31.2 (as modified by (d) below) by reference in contracts in this category as the basis for—
              (1) Determining reimbursable costs under cost-reimbursement contracts, including cost-reimbursement subcontracts thereunder;
              (2) Negotiating indirect cost rates;
              (3) Proposing, negotiating, or determining costs under terminated contracts;
              (4) Price revision of fixed-price incentive contracts; and
              (5) Pricing changes and other contract modifications.
              (d) Except as otherwise provided in this paragraph (d), the allowability of costs for construction and architect-engineer contracts shall be determined in accordance with subpart 31.2.
              (1) Because of widely varying factors such as the nature, size, duration, and location of the construction project, advance agreements as set forth in 31.109, for such items as home office overhead, partners' compensation, employment of consultants, and equipment usage costs, are particularly important in construction and architect-engineer contracts. When appropriate they serve to express the parties' understanding and avoid possible subsequent disputes or disallowances.
              (2) Construction equipment, as used in this section, means equipment (including marine equipment) in sound workable condition, either owned or controlled by the contractor or the subcontractor at any tier, or obtained from a commercial rental source, and furnished for use under Government contracts.
              (i) Allowable ownership and operating costs shall be determined as follows:
              (A) Actual cost data shall be used when such data can be determined for both ownership and operating costs for each piece of equipment, or groups of similar serial or series equipment, from the contractor's accounting records. When such costs cannot be so determined, the contracting agency may specify the use of a particular schedule of predetermined rates or any part thereof to determine ownership and operating costs of construction equipment (see subdivisions (d)(2)(i)(B) and (C) of this section). However, costs otherwise unallowable under this part shall not become allowable through the use of any schedule (see 31.109(c)). For example, schedules need to be adjusted for Government contract costing purposes if they are based on replacement cost, include unallowable interest costs, or use improper cost of money rates or computations. Contracting officers should review the computations and factors included within the specified schedule and ensure that unallowable or unacceptably computed factors are not allowed in cost submissions.
              (B) Predetermined schedules of construction equipment use rates (e.g., the Construction Equipment Ownership and Operating Expense Schedule published by the U.S. Army Corps of Engineers, industry sponsored construction equipment cost guides, or commercially published schedules of construction equipment use cost) provide average ownership and operating rates for construction equipment. The allowance for ownership costs should include the cost of depreciation and may include facilities capital cost of money. The allowance for operating costs may include costs for such items as fuel, filters, oil, and grease; servicing, repairs, and maintenance; and tire wear and repair. Costs of labor, mobilization, demobilization, overhead, and profit are generally not reflected in schedules, and separate consideration may be necessary.

              (C) When a schedule of predetermined use rates for construction equipment is used to determine direct costs, all costs of equipment that are included in the cost allowances provided by the schedule shall be identified and eliminated from the contractor's other direct and indirect costs charged to the contract. If the contractor's accounting system provides for site or home office overhead allocations, all costs which are included in the equipment allowances may need to be included in any cost input base before computing the contractor's overhead rate. In periods of suspension of work pursuant to a contract clause, the allowance for equipment ownership shall not exceed an amount for standby cost as determined by the schedule or contract provision.
              (ii) Reasonable costs of renting construction equipment are allowable (but see paragraph (C) below).
              (A) Costs, such as maintenance and minor or running repairs incident to operating such rented equipment, that are not included in the rental rate are allowable.
              (B) Costs incident to major repair and overhaul of rental equipment are unallowable.
              (C) The allowability of charges for construction equipment rented from any division, subsidiary, or organization under common control, will be determined in accordance with 31.205-36(b)(3).
              (3) Costs incurred at the job site incident to performing the work, such as the cost of superintendence, timekeeping and clerical work, engineering, utility costs, supplies, material handling, restoration and cleanup, etc., are allowable as direct or indirect costs, provided the accounting practice used is in accordance with the contractor's established and consistently followed cost accounting practices for all work.
              (4) Rental and any other costs, less any applicable credits incurred in acquiring the temporary use of land, structures, and facilities are allowable. Costs, less any applicable credits, incurred in constructing or fabricating structures and facilities of a temporary nature are allowable.
              [48 FR 42301, Sept. 19, 1983, as amended at 50 FR 23607, June 4, 1985; 52 FR 19804, May 27, 1987; 62 FR 51271, Sept. 30, 1997; 81 FR 45853, July 14, 2016]
            
            
              31.106
              [Reserved]
            
            
              31.107
              Contracts with State, local, and federally recognized Indian tribal governments.
              (a) Subpart 31.6 provides principles and standards for determining costs applicable to contracts with State, local, and federally recognized Indian tribal governments. They provide the basis for a uniform approach to the problem of determining costs and to promote efficiency and better relationships between State, local, and federally recognized Indian tribal governments, and Federal Government entities. They apply to all programs that involve contracts with State, local, and federally recognized Indian tribal governments, except contracts with—
              (1) Publicly financed educational institutions subject to subpart 31.3; or
              (2) Publicly owned hospitals and other providers of medical care subject to requirements promulgated by the sponsoring Government agencies.
              (b) The Office of Management and Budget will approve any other exceptions in particular cases when adequate justification is presented.
              [48 FR 42301, Sept. 19, 1983, as amended at 52 FR 30076, Aug. 12, 1987]
            
            
              31.108
              Contracts with nonprofit organizations.
              Subpart 31.7 provides principles and standards for determining costs applicable to contracts with nonprofit organizations other than educational institutions (see subpart 31.3), State and local governments (see subpart 31.6), and those nonprofit organizations exempted under the OMB Uniform Guidance at 2 CFR part 200, appendix VIII (see subpart 31.2 for the cost principles applicable to nonprofit organizations exempt from the cost principles in the OMB Uniform Guidance at 2 CFR part 200).
              [81 FR 45853, July 14, 2016]
            
            
              31.109
              Advance agreements.

              (a) The extent of allowability of the costs covered in this part applies broadly to many accounting systems in varying contract situations. Thus, the reasonableness, the allocability and the allowability under the specific cost principles at subparts 31.2, 31.3, 31.6, and 31.7 of certain costs may be difficult to determine. To avoid possible subsequent disallowance or dispute based on unreasonableness, unallocability or unallowability under the specific cost principles at subparts 31.2, 31.3, 31.6, and 31.7, contracting officers and contractors should seek advance agreement on the treatment of special or unusual costs and on statistical sampling methodologies at 31.201-6(c). However, an advance agreement is not an absolute requirement and the absence of an advance agreement on any cost will not, in itself, affect the reasonableness, allocability or the allowability under the specific cost principles at subparts 31.2, 31.3, 31.6, and 31.7 of that cost.
              (b) Advance agreements may be negotiated either before or during a contract but should be negotiated before incurrence of the costs involved. The agreements must be in writing, executed by both contracting parties, and incorporated into applicable current and future contracts. An advance agreement shall contain a statement of its applicability and duration.
              (c) The contracting officer is not authorized by this 31.109 to agree to a treatment of costs inconsistent with this part. For example, an advance agreement may not provide that, notwithstanding 31.205-20, interest is allowable.
              (d) Advance agreements may be negotiated with a particular contractor for a single contract, a group of contracts, or all the contracts of a contracting office, an agency, or several agencies.
              (e) The cognizant administrative contracting officer (ACO), or other contracting officer established in part 42, shall negotiate advance agreements except that an advance agreement affecting only one contract, or class of contracts from a single contracting office, shall be negotiated by a contracting officer in the contracting office, or an ACO when delegated by the contracting officer. When the negotiation authority is delegated, the ACO shall coordinate the proposed agreement with the contracting officer before executing the advance agreement.
              (f) Before negotiating an advance agreement, the Government negotiator shall—
              (1) Determine if other contracting offices inside the agency or in other agencies have a significant unliquidated dollar balance in contracts with the same contractor;
              (2) Inform any such office or agency of the matters under consideration for negotiation; and
              (3) As appropriate, invite the office or agency and the responsible audit agency to participate in prenegotiation discussions and/or in the subsequent negotiations.
              (g) Upon completion of the negotiation, the sponsor shall prepare and distribute to other interested agencies and offices, including the audit agency, copies of the executed agreement and a memorandum providing the information specified in 15.406-3, as applicable.
              (h) Examples for which advance agreements may be particularly important are—
              (1) Compensation for personal services, including but not limited to allowances for off-site pay, incentive pay, location allowances, hardship pay, cost of living differential, and termination of defined benefit pension plans;
              (2) Use charges for fully depreciated assets;
              (3) Deferred maintenance costs;
              (4) Precontract costs;
              (5) Independent research and development and bid and proposal costs;
              (6) Royalties and other costs for use of patents;
              (7) Selling and distribution costs;
              (8) Travel and relocation costs, as related to special or mass personnel movements, as related to travel via contractor-owned, -leased, or -chartered aircraft, or as related to maximum per diem rates;
              (9) Costs of idle facilities and idle capacity;
              (10) Severance pay to employees on support service contracts;
              (11) Plant reconversion;
              (12) Professional services (e.g., legal, accounting, and engineering);
              (13) General and administrative costs (e.g., corporate, division, or branch allocations) attributable to the general management, supervision, and conduct of the contractor's business as a whole. These costs are particularly significant in construction, job-site, architect-engineer, facilities, and Government-owned contractor operated (GOCO) plant contracts (see 31.203(h));

              (14) Costs of construction plant and equipment (see 31.105(d)).
              
              (15) Costs of public relations and advertising; and
              (16) Statistical sampling methods (see 31.201-6(c)(4).
              [48 FR 42301, Sept. 19, 1983, as amended at 51 FR 12298, Apr. 9, 1986; 51 FR 27489, July 31, 1986; 52 FR 9038, Mar. 20, 1987; 52 FR 27806, July 24, 1987; 54 FR 34755, Aug. 21, 1989; 59 FR 67045, Dec. 28, 1994; 61 FR 69288, Dec. 31, 1996; 62 FR 51271, Sept. 30, 1997; 63 FR 9061, Feb. 23, 1998; 69 FR 17767, Apr. 5, 2004; 70 FR 57466, Sept. 30, 2005; 79 FR 70348, Nov. 25, 2014]
            
            
              31.110
              Indirect cost rate certification and penalties on unallowable costs.
              (a) Certain contracts require certification of the indirect cost rates proposed for final payment purposes. See 42.703-2 for administrative procedures regarding the certification provisions and the related contract clause prescription.
              (b) If unallowable costs are included in final indirect cost settlement proposals, penalties may be assessed. See 42.709 for administrative procedures regarding the penalty assessment provisions and the related contract clause prescription.
              [60 FR 42658, Aug. 16, 1995, as amended at 62 FR 237, Jan. 2, 1997]
            
          
          
            Subpart 31.2—Contracts With Commercial Organizations
            
              31.201
              General.
            
            
              31.201-1
              Composition of total cost.
              (a) The total cost, including standard costs properly adjusted for applicable variances, of a contract is the sum of the direct and indirect costs allocable to the contract, incurred or to be incurred, plus any allocable cost of money pursuant to 31.205-10, less any allocable credits. In ascertaining what constitutes a cost, any generally accepted method of determining or estimating costs that is equitable and is consistently applied may be used.
              (b) While the total cost of a contract includes all costs properly allocable to the contract, the allowable costs to the Government are limited to those allocable costs which are allowable pursuant to Part 31 and applicable agency supplements.
              [69 FR 17767, Apr. 5, 2004]
            
            
              31.201-2
              Determining allowability.
              (a) A cost is allowable only when the cost complies with all of the following requirements:
              (1) Reasonableness.
              (2) Allocability.
              (3) Standards promulgated by the CAS Board, if applicable, otherwise, generally accepted accounting principles and practices appropriate to the circumstances.
              (4) Terms of the contract.
              (5) Any limitations set forth in this subpart.
              (b) Certain cost principles in this subpart incorporate the measurement, assignment, and allocability rules of selected CAS and limit the allowability of costs to the amounts determined using the criteria in those selected standards. Only those CAS or portions of standards specifically made applicable by the cost principles in this subpart are mandatory unless the contract is CAS-covered (see 48 CFR 9903). Business units that are not otherwise subject to these standards under a CAS clause are subject to the selected standards only for the purpose of determining allowability of costs on Government contracts. Including the selected standards in the cost principles does not subject the business unit to any other CAS rules and regulations. The applicability of the CAS rules and regulations is determined by the CAS clause, if any, in the contract and the requirements of the standards themselves.
              (c) When contractor accounting practices are inconsistent with this subpart 31.2, costs resulting from such inconsistent practices in excess of the amount that would have resulted from using practices consistent with this subpart are unallowable.

              (d) A contractor is responsible for accounting for costs appropriately and for maintaining records, including supporting documentation, adequate to demonstrate that costs claimed have been incurred, are allocable to the contract, and comply with applicable cost principles in this subpart and agency supplements. The contracting officer may disallow all or part of a claimed cost that is inadequately supported.
              [48 FR 42301, Sept. 19, 1983, as amended at 57 FR 39590, Aug. 31, 1992; 61 FR 31656, June 20, 1996; 69 FR 17767, Apr. 5, 2004]
            
            
              31.201-3
              Determining reasonableness.
              (a) A cost is reasonable if, in its nature and amount, it does not exceed that which would be incurred by a prudent person in the conduct of competitive business. Reasonableness of specific costs must be examined with particular care in connection with firms or their separate divisions that may not be subject to effective competitive restraints. No presumption of reasonableness shall be attached to the incurrence of costs by a contractor. If an initial review of the facts results in a challenge of a specific cost by the contracting officer or the contracting officer's representative, the burden of proof shall be upon the contractor to establish that such cost is reasonable.
              (b) What is reasonable depends upon a variety of considerations and circumstances, including—
              (1) Whether it is the type of cost generally recognized as ordinary and necessary for the conduct of the contractor's business or the contract performance;
              (2) Generally accepted sound business practices, arm's length bargaining, and Federal and State laws and regulations;
              (3) The contractor's responsibilities to the Government, other customers, the owners of the business, employees, and the public at large; and
              (4) Any significant deviations from the contractor's established practices.
              [52 FR 19804, May 27, 1987]
            
            
              31.201-4
              Determining allocability.
              A cost is allocable if it is assignable or chargeable to one or more cost objectives on the basis of relative benefits received or other equitable relationship. Subject to the foregoing, a cost is allocable to a Government contract if it—
              (a) Is incurred specifically for the contract;
              (b) Benefits both the contract and other work, and can be distributed to them in reasonable proportion to the benefits received; or
              (c) Is necessary to the overall operation of the business, although a direct relationship to any particular cost objective cannot be shown.
            
            
              31.201-5
              Credits.
              The applicable portion of any income, rebate, allowance, or other credit relating to any allowable cost and received by or accruing to the contractor shall be credited to the Government either as a cost reduction or by cash refund. See 31.205-6(j)(3) for rules governing refund or credit to the Government associated with pension adjustments and asset reversions.
              [48 FR 42301, Sept. 19, 1983, as amended at 54 FR 34755, Aug. 21, 1989; 63 FR 58597, Oct. 30, 1998; 72 FR 46363, Aug. 17, 2007]
            
            
              31.201-6
              Accounting for unallowable costs.
              (a) Costs that are expressly unallowable or mutually agreed to be unallowable, including mutually agreed to be unallowable directly associated costs, shall be identified and excluded from any billing, claim, or proposal applicable to a Government contract. A directly associated cost is any cost that is generated solely as a result of incurring another cost, and that would not have been incurred had the other cost not been incurred. When an unallowable cost is incurred, its directly associated costs are also unallowable.
              (b) Costs that specifically become designated as unallowable or as unallowable directly associated costs of unallowable costs as a result of a written decision furnished by a contracting officer shall be identified if included in or used in computing any billing, claim, or proposal applicable to a Government contract. This identification requirement applies also to any costs incurred for the same purpose under like circumstances as the costs specifically identified as unallowable under either this paragraph or paragraph (a) above.

              (c)(1) The practices for accounting for and presentation of unallowable costs must be those described in 48 CFR 9904.405, Accounting for Unallowable Costs.
              
              (2) Statistical sampling is an acceptable practice for contractors to follow in accounting for and presenting unallowable costs provided the following criteria in paragraphs (c)(2)(i), (c)(2)(ii), and (c)(2)(iii) of this subsection are met:
              (i) The statistical sampling results in an unbiased sample that is a reasonable representation of the sampling universe.
              (ii) Any large dollar value or high risk transaction is separately reviewed for unallowable costs and excluded from the sampling process.
              (iii) The statistical sampling permits audit verification.
              (3) For any indirect cost in the selected sample that is subject to the penalty provisions at 42.709, the amount projected to the sampling universe from that sampled cost is also subject to the same penalty provisions.
              (4) Use of statistical sampling methods for identifying and segregating unallowable costs should be the subject of an advance agreement under the provisions of 31.109 between the contractor and the cognizant administrative contracting officer or Federal official. The advance agreement should specify the basic characteristics of the sampling process. The cognizant administrative contracting officer or Federal official shall request input from the cognizant auditor before entering into any such agreements.
              (5) In the absence of an advance agreement, if an initial review of the facts results in a challenge of the statistical sampling methods by the contracting officer or the contracting officer's representative, the burden of proof shall be on the contractor to establish that such a method meets the criteria in paragraph (c)(2) of this subsection.
              (d) If a directly associated cost is included in a cost pool that is allocated over a base that includes the unallowable cost with which it is associated, the directly associated cost shall remain in the cost pool. Since the unallowable costs will attract their allocable share of costs from the cost pool, no further action is required to assure disallowance of the directly associated costs. In all other cases, the directly associated costs, if material in amount, must be purged from the cost pool as unallowable costs.
              (e)(1) In determining the materiality of a directly associated cost, consideration should be given to the significance of (i) the actual dollar amount, (ii) the cumulative effect of all directly associated costs in a cost pool, and (iii) the ultimate effect on the cost of Government contracts.
              (2) Salary expenses of employees who participate in activities that generate unallowable costs shall be treated as directly associated costs to the extent of the time spent on the proscribed activity, provided the costs are material in accordance with subparagraph (e)(1) above (except when such salary expenses are, themselves, unallowable). The time spent in proscribed activities should be compared to total time spent on company activities to determine if the costs are material. Time spent by employees outside the normal working hours should not be considered except when it is evident that an employee engages so frequently in company activities during periods outside normal working hours as to indicate that such activities are a part of the employee's regular duties.
              (3) When a selected item of cost under 31.205 provides that directly associated costs be unallowable, such directly associated costs are unallowable only if determined to be material in amount in accordance with the criteria provided in paragraphs (e)(1) and (e)(2) of this subsection, except in those situations where allowance of any of the directly associated costs involved would be considered to be contrary to public policy.
              [48 FR 42301, Sept. 19, 1983, as amended at 59 FR 67045, Dec. 28, 1994; 70 FR 57466, Sept. 30, 2005; 70 FR 69100, Nov. 14, 2005]
            
            
              31.201-7
              Construction and architect-engineer contracts.
              Specific principles and procedures for evaluating and determining costs in connection with contracts and subcontracts for construction, and architect-engineer contracts related to construction projects, are in 31.105. The applicability of these principles and procedures is set forth in 31.000 and 31.100.
            
            
              
              31.202
              Direct costs.
              (a) No final cost objective shall have allocated to it as a direct cost any cost, if other costs incurred for the same purpose in like circumstances have been included in any indirect cost pool to be allocated to that or any other final cost objective. Direct costs of the contract shall be charged directly to the contract. All costs specifically identified with other final cost objectives of the contractor are direct costs of those cost objectives and are not to be charged to the contract directly or indirectly.
              (b) For reasons of practicality, the contractor may treat any direct cost of a minor dollar amount as an indirect cost if the accounting treatment—
              (1) Is consistently applied to all final cost objectives; and
              (2) Produces substantially the same results as treating the cost as a direct cost.
              [69 FR 17767, Apr. 5, 2004]
            
            
              31.203
              Indirect costs.
              (a) For contracts subject to full CAS coverage, allocation of indirect costs shall be based on the applicable provisions. For all other contracts, the applicable CAS provisions in paragraphs (b) through (h) of this section apply.
              (b) After direct costs have been determined and charged directly to the contract or other work, indirect costs are those remaining to be allocated to intermediate or two or more final cost objectives. No final cost objective shall have allocated to it as an indirect cost any cost, if other costs incurred for the same purpose, in like circumstances, have been included as a direct cost of that or any other final cost objective.
              (c) The contractor shall accumulate indirect costs by logical cost groupings with due consideration of the reasons for incurring such costs. The contractor shall determine each grouping so as to permit use of an allocation base that is common to all cost objectives to which the grouping is to be allocated. The base selected shall allocate the grouping on the basis of the benefits accruing to intermediate and final cost objectives. When substantially the same results can be achieved through less precise methods, the number and composition of cost groupings should be governed by practical considerations and should not unduly complicate the allocation.
              (d) Once an appropriate base for allocating indirect costs has been accepted, the contractor shall not fragment the base by removing individual elements. All items properly includable in an indirect cost base shall bear a pro rata share of indirect costs irrespective of their acceptance as Government contract costs. For example, when a cost input base is used for the allocation of G&A costs, the contractor shall include in the base all items that would properly be part of the cost input base, whether allowable or unallowable, and these items shall bear their pro rata share of G&A costs.
              (e) The method of allocating indirect costs may require revision when there is a significant change in the nature of the business, the extent of subcontracting, fixed-asset improvement programs, inventories, the volume of sales and production, manufacturing processes, the contractor's products, or other relevant circumstances.
              (f) Separate cost groupings for costs allocable to offsite locations may be necessary to permit equitable distribution of costs on the basis of the benefits accruing to the several cost objectives.
              (g) A base period for allocating indirect costs is the cost accounting period during which such costs are incurred and accumulated for allocation to work performed in that period.
              (1) For contracts subject to full or modified CAS coverage, the contractor shall follow the criteria and guidance in 48 CFR 9904.406 for selecting the cost accounting periods to be used in allocating indirect costs.

              (2) For contracts other than those subject to paragraph (g)(1) of this section, the base period for allocating indirect costs shall be the contractor's fiscal year used for financial reporting purposes in accordance with generally accepted accounting principles. The fiscal year will normally be 12 months, but a different period may be appropriate (e.g., when a change in fiscal year occurs due to a business combination or other circumstances).
              
              (h) Special care should be exercised in applying the principles of paragraphs (c), (d), and (e) of this section when Government-owned contractor-operated (GOCO) plants are involved. The distribution of corporate, division or branch office G&A expenses to such plants operating with little or no dependence on corporate administrative activities may require more precise cost groupings, detailed accounts screening, and carefully developed distribution bases.
              (i) Indirect costs that meet the definition of “excessive pass-through charge” in 52.215-23, are unallowable.
              [69 FR 17767, Apr. 5, 2004, as amended at 74 FR 52855, Oct. 14, 2009]
            
            
              31.204
              Application of principles and procedures.
              (a) Costs are allowable to the extent they are reasonable, allocable, and determined to be allowable under 31.201, 31.202, 31.203, and 31.205. These criteria apply to all of the selected items that follow, even if particular guidance is provided for certain items for emphasis or clarity.
              (b)(1) For the following subcontract types, costs incurred as reimbursements or payments to a subcontractor are allowable to the extent the reimbursements or payments are for costs incurred by the subcontractor that are consistent with this part:
              (i) Cost-reimbursement.
              (ii) Fixed-price incentive.
              (iii) Price redeterminable (i.e., fixed-price contracts with prospective price redetermination and fixed-ceiling-price contracts with retroactive price redetermination).
              (2) The requirements of paragraph (b)(1) of this section apply to any tier above the first firm-fixed-price subcontract or fixed-price subcontract with economic price adjustment provisions.
              (c) Costs incurred as payments under firm-fixed-price subcontracts or fixed-price subcontracts with economic price adjustment provisions or modifications thereto, for which subcontract cost analysis was performed are allowable if the price was negotiated in accordance with 31.102.
              (d) Section 31.205 does not cover every element of cost. Failure to include any item of cost does not imply that it is either allowable or unallowable. The determination of allowability shall be based on the principles and standards in this subpart and the treatment of similar or related selected items. When more than one subsection in 31.205 is relevant to a contractor cost, the cost shall be apportioned among the applicable subsections, and the determination of allowability of each portion shall be based on the guidance contained in the applicable subsection. When a cost, to which more than one subsection in 31.205 is relevant, cannot be apportioned, the determination of allowability shall be based on the guidance contained in the subsection that most specifically deals with, or best captures the essential nature of, the cost at issue.
              [48 FR 42301, Sept. 19, 1983, as amended at 53 FR 17858, May 18, 1988; 62 FR 51271, Sept. 30, 1997; 69 FR 34242, June 18, 2004]
            
            
              31.205
              Selected costs.
            
            
              31.205-1
              Public relations and advertising costs.
              (a) Public relations means all functions and activities dedicated to—
              (1) Maintaining, protecting, and enhancing the image of a concern or its products; or
              (2) Maintaining or promoting reciprocal understanding and favorable relations with the public at large, or any segment of the public. The term public relations includes activities associated with areas such as advertising, customer relations, etc.
              (b) Advertising means the use of media to promote the sale of products or services and to accomplish the activities referred to in paragraph (d) of this subsection, regardless of the medium employed, when the advertiser has control over the form and content of what will appear, the media in which it will appear, and when it will appear. Advertising media include but are not limited to conventions, exhibits, free goods, samples, magazines, newspapers, trade papers, direct mail, dealer cards, window displays, outdoor advertising, radio, and television.

              (c) Public relations and advertising costs include the costs of media time and space, purchased services performed by outside organizations, as well as the applicable portion of salaries, travel, and fringe benefits of employees engaged in the functions and activities identified in paragraphs (a) and (b) of this subsection.
              (d) The only allowable advertising costs are those that are—
              (1) Specifically required by contract, or that arise from requirements of Government contracts, and that are exclusively for—
              (i) Acquiring scarce items for contract performance; or
              (ii) Disposing of scrap or surplus materials acquired for contract performance;
              (2) Costs of activities to promote sales of products normally sold to the U.S. Government, including trade shows, which contain a significant effort to promote exports from the United States. Such costs are allowable, notwithstanding paragraphs (f)(1), (f)(3), (f)(4)(ii), and (f)(5) of this subsection. However, such costs do not include the costs of memorabilia (e.g., models, gifts, and souvenirs), alcoholic beverages, entertainment, and physical facilities that are used primarily for entertainment rather than product promotion; or
              (3) Allowable in accordance with 31.205-34.
              (e) Allowable public relations costs include the following:
              (1) Costs specifically required by contract.
              (2) Costs of—
              (i) Responding to inquiries on company policies and activities;
              (ii) Communicating with the public, press, stockholders, creditors, and customers; and
              (iii) Conducting general liaison with news media and Government public relations officers, to the extent that such activities are limited to communication and liaison necessary to keep the public informed on matters of public concern such as notice of contract awards, plant closings or openings, employee layoffs or rehires, financial information, etc.

              (3) Costs of participation in community service activities (e.g., blood bank drives, charity drives, savings bond drives, disaster assistance, etc.) (But see paragraph (f)(8) of this section.)
              (4) Costs of plant tours and open houses (but see subparagraph (f)(5) of this subsection).
              (5) Costs of keel laying, ship launching, commissioning, and roll-out ceremonies, to the extent specifically provided for by contract.
              (f) Unallowable public relations and advertising costs include the following:
              (1) All public relations and advertising costs, other than those specified in paragraphs (d) and (e) of this subsection, whose primary purpose is to promote the sale of products or services by stimulating interest in a product or product line (except for those costs made allowable under 31.205-38(b)(5)), or by disseminating messages calling favorable attention to the contractor for purposes of enhancing the company image to sell the company's products or services.
              (2) All costs of trade shows and other special events which do not contain a significant effort to promote the export sales of products normally sold to the U.S. Government.
              (3) Costs of sponsoring meetings, conventions, symposia, seminars, and other special events when the principal purpose of the event is other than dissemination of technical information or stimulation of production.
              (4) Costs of ceremonies such as (i) corporate celebrations and (ii) new product announcements.
              (5) Costs of promotional material, motion pictures, videotapes, brochures, handouts, magazines, and other media that are designed to call favorable attention to the contractor and its activities.
              (6) Costs of souvenirs, models, imprinted clothing, buttons, and other mementos provided to customers or the public.
              (7) Costs of memberships in civic and community organizations.

              (8) Costs associated with the donation of excess food to nonprofit organizations in accordance with the Federal Food Donation Act of 2008 (42 U.S.C. 1792, see subpart 26.4).
              [51 FR 12298, Apr. 9, 1986, as amended at 53 FR 12130, Apr. 12, 1988; 53 FR 13274, Apr. 22, 1988; 54 FR 34755, Aug. 21, 1989; 56 FR 15153, Apr. 15, 1991; 60 FR 42660, Aug. 16, 1995; 61 FR 67423, Dec. 20, 1996; 62 FR 12704, Mar. 17, 1997; 64 FR 10547, Mar. 4, 1999; 68 FR 43872, July 24, 2003; 74 FR 11831, Mar. 19, 2009; 79 FR 24211, Apr. 29, 2014]
            
            
              31.205-2
              [Reserved]
            
            
              31.205-3
              Bad debts.
              Bad debts, including actual or estimated losses arising from uncollectible accounts receivable due from customers and other claims, and any directly associated costs such as collection costs, and legal costs are unallowable.
            
            
              31.205-4
              Bonding costs.
              (a) Bonding costs arise when the Government requires assurance against financial loss to itself or others by reason of the act or default of the contractor. They arise also in instances where the contractor requires similar assurance. Included are such bonds as bid, performance, payment, advance payment, infringement, and fidelity bonds.
              (b) Costs of bonding required pursuant to the terms of the contract are allowable.
              (c) Costs of bonding required by the contractor in the general conduct of its business are allowable to the extent that such bonding is in accordance with sound business practice and the rates and premiums are reasonable under the circumstances.
            
            
              31.205-5
              [Reserved]
            
            
              31.205-6
              Compensation for personal services.
              (a) General. Compensation for personal services is allowable subject to the following general criteria and additional requirements contained in other parts of this cost principle:
              (1) Compensation for personal services must be for work performed by the employee in the current year and must not represent a retroactive adjustment of prior years' salaries or wages (but see paragraphs (g), (h), (j), (k), (m), and (o) of this subsection).
              (2) The total compensation for individual employees or job classes of employees must be reasonable for the work performed; however, specific restrictions on individual compensation elements apply when prescribed.
              (3) The compensation must be based upon and conform to the terms and conditions of the contractor's established compensation plan or practice followed so consistently as to imply, in effect, an agreement to make the payment.
              (4) No presumption of allowability will exist where the contractor introduces major revisions of existing compensation plans or new plans and the contractor has not provided the cognizant ACO, either before implementation or within a reasonable period after it, an opportunity to review the allowability of the changes.
              (5) Costs that are unallowable under other paragraphs of this Subpart 31.2 are not allowable under this subsection 31.205-6 solely on the basis that they constitute compensation for personal services.
              (6)(i) Compensation costs for certain individuals give rise to the need for special consideration. Such individuals include:
              (A) Owners of closely held corporations, members of limited liability companies, partners, sole proprietors, or members of their immediate families; and
              (B) Persons who are contractually committed to acquire a substantial financial interest in the contractor's enterprise.
              (ii) For these individuals, compensation must—
              (A) Be reasonable for the personal services rendered; and
              (B) Not be a distribution of profits (which is not an allowable contract cost).
              (iii) For owners of closely held companies, compensation in excess of the costs that are deductible as compensation under the Internal Revenue Code (26 U.S.C.) and regulations under it is unallowable.
              (b) Reasonableness—(1) Compensation pursuant to labor-management agreements. If costs of compensation established under “arm's length” labor-management agreements negotiated under the terms of the Federal Labor Relations Act or similar state statutes are otherwise allowable, the costs are reasonable unless, as applied to work in performing Government contracts, the costs are unwarranted by the character and circumstances of the work or discriminatory against the Government. The application of the provisions of a labor-management agreement designed to apply to a given set of circumstances and conditions of employment (e.g., work involving extremely hazardous activities or work not requiring recurrent use of overtime) is unwarranted when applied to a Government contract involving significantly different circumstances and conditions of employment (e.g., work involving less hazardous activities or work continually requiring use of overtime). It is discriminatory against the Government if it results in employee compensation (in whatever form or name) in excess of that being paid for similar non-Government work under comparable circumstances.
              (2) Compensation not covered by labor-management agreements. Compensation for each employee or job class of employees must be reasonable for the work performed. Compensation is reasonable if the aggregate of each measurable and allowable element sums to a reasonable total. In determining the reasonableness of total compensation, consider only allowable individual elements of compensation. In addition to the provisions of 31.201-3, in testing the reasonableness of compensation for particular employees or job classes of employees, consider factors determined to be relevant by the contracting officer. Factors that may be relevant include, but are not limited to, conformity with compensation practices of other firms—
              (i) Of the same size;
              (ii) In the same industry;
              (iii) In the same geographic area; and
              (iv) Engaged in similar non-Government work under comparable circumstances.
              (c) [Reserved]
              (d) Form of payment. (1) Compensation for personal services includes compensation paid or to be paid in the future to employees in the form of—
              (i) Cash;
              (ii) Corporate securities, such as stocks, bonds, and other financial instruments (see paragraph (d)(2) of this subsection regarding valuation); or
              (iii) Other assets, products, or services.
              (2) When compensation is paid with securities of the contractor or of an affiliate, the following additional restrictions apply:
              (i) Valuation placed on the securities is the fair market value on the first date the number of shares awarded is known, determined upon the most objective basis available.
              (ii) Accruals for the cost of securities before issuing the securities to the employees are subject to adjustment according to the possibilities that the employees will not receive the securities and that their interest in the accruals will be forfeited.
              (e) Income tax differential pay. (1) Differential allowances for additional income taxes resulting from foreign assignments are allowable.
              (2) Differential allowances for additional income taxes resulting from domestic assignments are unallowable. (However, payments for increased employee income or Federal Insurance Contributions Act taxes incident to allowable reimbursed relocation costs are allowable under 31.205-35(a)(10).)
              (f) Bonuses and incentive compensation. (1) Bonuses and incentive compensation are allowable provided the—
              (i) Awards are paid or accrued under an agreement entered into in good faith between the contractor and the employees before the services are rendered or pursuant to an established plan or policy followed by the contractor so consistently as to imply, in effect, an agreement to make such payment; and
              (ii) Basis for the award is supported.
              (2) When the bonus and incentive compensation payments are deferred, the costs are subject to the requirements of paragraphs (f)(1) and (k) of this subsection.
              (g) Severance pay. (1) Severance pay is a payment in addition to regular salaries and wages by contractors to workers whose employment is being involuntarily terminated. Payments for early retirement incentive plans are covered in paragraph (j)(6) of this subsection.
              (2) Severance pay is allowable only to the extent that, in each case, it is required by—
              (i) Law;
              (ii) Employer-employee agreement;
              (iii) Established policy that constitutes, in effect, an implied agreement on the contractor's part; or
              (iv) Circumstances of the particular employment.
              (3) Payments made in the event of employment with a replacement contractor where continuity of employment with credit for prior length of service is preserved under substantially equal conditions of employment, or continued employment by the contractor at another facility, subsidiary, affiliate, or parent company of the contractor are not severance pay and are unallowable.
              (4) Actual normal turnover severance payments shall be allocated to all work performed in the contractor's plant. However, if the contractor uses the accrual method to account for normal turnover severance payments, that method will be acceptable if the amount of the accrual is—
              (i) Reasonable in light of payments actually made for normal severances over a representative past period; and
              (ii) Allocated to all work performed in the contractor's plant.
              (5) Abnormal or mass severance pay is of such a conjectural nature that accruals for this purpose are not allowable. However, the Government recognizes its obligation to participate, to the extent of its fair share, in any specific payment. Thus, the Government will consider allowability on a case-by-case basis.
              (6) Under 10 U.S.C. 2324(e)(1)(M) and 41 U.S.C. 4304(a)(13), the costs of severance payments to foreign nationals employed under a service contract performed outside the United States are unallowable to the extent that such payments exceed amounts typically paid to employees providing similar services in the same industry in the United States. Further, under 10 U.S.C. 2324(e)(1)(N) and 41 U.S.C. 4304(a)(14), all such costs of severance payments that are otherwise allowable are unallowable if the termination of employment of the foreign national is the result of the closing of, or the curtailment of activities at, a United States facility in that country at the request of the government of that country; this does not apply if the closing of a facility or curtailment of activities is made pursuant to a status-of-forces or other country-to-country agreement entered into with the government of that country before November 29, 1989. 10 U.S.C. 2324(e)(3) and 41 U.S.C. 4304(b) permit the head of the agency to waive these cost allowability limitations under certain circumstances (see 37.113 and the solicitation provision at 52.237-8).
              (h) Backpay. Backpay is a retroactive adjustment of prior years' salaries or wages. Backpay is unallowable except as follows:
              (1) Payments to employees resulting from underpaid work actually performed are allowable, if required by a negotiated settlement, order, or court decree.
              (2) Payments to union employees for the difference in their past and current wage rates for working without a contract or labor agreement during labor management negotiation are allowable.
              (3) Payments to nonunion employees based upon results of union agreement negotiation are allowable only if—
              (i) A formal agreement or understanding exists between management and the employees concerning these payments; or
              (ii) An established policy or practice exists and is followed by the contractor so consistently as to imply, in effect, an agreement to make such payments.
              (i) Compensation based on changes in the prices of corporate securities or corporate security ownership, such as stock options, stock appreciation rights, phantom stock plans, and junior stock conversions.
              (1) Any compensation which is calculated, or valued, based on changes in the price of corporate securities is unallowable.
              (2) Any compensation represented by dividend payments or which is calculated based on dividend payments is unallowable.

              (3) If a contractor pays an employee in lieu of the employee receiving or exercising a right, option, or benefit which would have been unallowable under this paragraph (i), such payments are also unallowable.
              (j) Pension costs. (1) Pension plans are normally segregated into two types of plans: defined-benefit and defined-contribution pension plans. The contractor shall measure, assign, and allocate the costs of all defined-benefit pension plans and the costs of all defined-contribution pension plans in compliance with 48 CFR 9904.412—Cost Accounting Standard for Composition and Measurement of Pension Cost, and 48 CFR 9904.413—Adjustment and Allocation of Pension Cost. Pension costs are allowable subject to the referenced standards and the cost limitations and exclusions set forth in paragraph (j)(1)(i) and in paragraphs (j)(2) through (j)(6) of this subsection.
              (i) Except for nonqualified pension plans using the pay-as-you-go cost method, to be allowable in the current year, the contractor shall fund pension costs by the time set for filing of the Federal income tax return or any extension. Pension costs assigned to the current year, but not funded by the tax return time, are not allowable in any subsequent year. For nonqualified pension plans using the pay-as-you-go method, to be allowable in the current year, the contractor shall allocate pension costs in the cost accounting period that the pension costs are assigned.
              (ii) Pension payments must be paid pursuant to an agreement entered into in good faith between the contractor and employees before the work or services are performed and to the terms and conditions of the established plan. The cost of changes in pension plans are not allowable if the changes are discriminatory to the Government or are not intended to be applied consistently for all employees under similar circumstances in the future.
              (iii) Except as provided for early retirement benefits in paragraph (j)(6) of this subsection, one-time-only pension supplements not available to all participants of the basic plan are not allowable as pension costs, unless the supplemental benefits represent a separate pension plan and the benefits are payable for life at the option of the employee.
              (iv) Increases in payments to previously retired plan participants covering cost-of-living adjustments are allowable if paid in accordance with a policy or practice consistently followed.
              (2) Defined-benefit pension plans. The cost limitations and exclusions pertaining to defined-benefit plans are as follows:
              (i)(A) Except for nonqualified pension plans, pension costs (see 48 CFR 9904.412-40(a)(1)) assigned to the current accounting period, but not funded during it, are not allowable in subsequent years (except that a payment made to a fund by the time set for filing the Federal income tax return or any extension thereof is considered to have been made during such taxable year). However, any portion of pension cost computed for a cost accounting period, that exceeds the amount required to be funded pursuant to a waiver granted under the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), will be allowable in those future accounting periods in which the funding of such excess amounts occurs (see 48 CFR 9904.412-50(c)(5)).
              (B) For nonqualified pension plans, except those using the pay-as-you-go cost method, allowable costs are limited to the amount allocable in accordance with 48 CFR 9904.412-50(d)(2).
              (C) For nonqualified pension plans using the pay-as-you-go cost method, allowable costs are limited to the amounts allocable in accordance with 48 CFR 9904.412-50(d)(3).
              (ii) Any amount funded in excess of the pension cost assigned to a cost accounting period is not allowable in that period and shall be accounted for as set forth at 48 CFR 9904.412-50(a)(4). The excess amount is allowable in the future period to which it is assigned, to the extent it is not otherwise unallowable.

              (iii) Increased pension costs are unallowable if the increase is caused by a delay in funding beyond 30 days after each quarter of the year to which they are assignable. If a composite rate is used for allocating pension costs between the segments of a company and if, because of differences in the timing of the funding by the segments, an inequity exists, allowable pension costs for each segment will be limited to that particular segment's calculation of pension costs as provided for in 48 CFR 9904.413-50(c). The contractor shall make determinations of unallowable costs in accordance with the actuarial method used in calculating pension costs.
              (iv) The contracting officer will consider the allowability of the cost of indemnifying the Pension Benefit Guaranty Corporation (PBGC) under ERISA section 4062 or 4064 arising from terminating an employee deferred compensation plan on a case-by-case basis, provided that if insurance was required by the PBGC under ERISA section 4023, it was so obtained and the indemnification payment is not recoverable under the insurance. Consideration under the foregoing circumstances will be primarily for the purpose of appraising the extent to which the indemnification payment is allocable to Government work. If a beneficial or other equitable relationship exists, the Government will participate, despite the requirements of 31.205-19(c)(3) and (d)(3), in the indemnification payment to the extent of its fair share.
              (v) Increased pension costs resulting from the withdrawal of assets from a pension fund and transfer to another employee benefit plan fund, or transfer of assets to another account within the same fund, are unallowable except to the extent authorized by an advance agreement. If the withdrawal of assets from a pension fund is a plan termination under ERISA, the provisions of paragraph (j)(3) of this subsection apply. The advance agreement shall—
              (A) State the amount of the Government's equitable share in the gross amount withdrawn or transferred; and
              (B) Provide that the Government receives a credit equal to the amount of the Government's equitable share of the gross withdrawal or transfer.
              (3) Pension adjustments and asset reversions. (i) For segment closings, pension plan terminations, or curtailment of benefits, the amount of the adjustment shall be—
              (A) For contracts and subcontracts that are subject to full coverage under the Cost Accounting Standards (CAS) Board rules and regulations, the amount measured, assigned, and allocated in accordance with 48 CFR 9904.413-50(c)(12); and
              (B) For contracts and subcontracts that are not subject to full coverage under the CAS, the amount measured, assigned, and allocated in accordance with 48 CFR 9904.413-50(c)(12), except the numerator of the fraction at 48 CFR 9904.413-50(c)(12)(vi) is the sum of the pension plan costs allocated to all non-CAS-covered contracts and subcontracts that are subject to Subpart 31.2 or for which certified cost or pricing data were submitted.
              (ii) For all other situations where assets revert to the contractor, or such assets are constructively received by it for any reason, the contractor shall, at the Government's option, make a refund or give a credit to the Government for its equitable share of the gross amount withdrawn. The Government's equitable share shall reflect the Government's participation in pension costs through those contracts for which certified cost or pricing data were submitted or that are subject to Subpart 31.2. Excise taxes on pension plan asset reversions or withdrawals under this paragraph (j)(3)(ii) are unallowable in accordance with 31.205-41(b)(6).
              (4) Defined-contribution pension plans. In addition to defined-contribution pension plans, this paragraph also covers profit sharing, savings plans, and other such plans, provided the plans fall within the definition of a pension plan at 31.001.
              (i) Allowable pension cost is limited to the net contribution required to be made for a cost accounting period after taking into account dividends and other credits, where applicable. However, any portion of pension cost computed for a cost accounting period that exceeds the amount required to be funded pursuant to a waiver granted under the provisions of ERISA will be allowable in those future accounting periods in which the funding of such excess amounts occurs (see 48 CFR 9904.412-50(c)(5)).

              (ii) The provisions of paragraphs (j)(2)(ii) and (iv) of this subsection apply to defined-contribution plans.
              
              (5) Pension plans using the pay-as-you-go cost method. When using the pay-as-you-go cost method, the contractor shall measure, assign, and allocate the cost of pension plans in accordance with 48 CFR 9904.412 and 9904.413. Pension costs for a pension plan using the pay-as-you-go cost method are allowable to the extent they are not otherwise unallowable.
              (6) Early retirement incentives. An early retirement incentive is an incentive given to an employee to retire early. For contract costing purposes, costs of early retirement incentives are allowable subject to the pension cost criteria contained in paragraphs (j)(2)(i) through (iv) of this subsection provided—
              (i) The contractor measures, assigns, and allocates the costs in accordance with the contractor's accounting practices for pension costs;
              (ii) The incentives are in accordance with the terms and conditions of an early retirement incentive plan;
              (iii) The contractor applies the plan only to active employees. The cost of extending the plan to employees who retired or were terminated before the adoption of the plan is unallowable; and
              (iv) The present value of the total incentives given to any employee in excess of the amount of the employee's annual salary for the previous fiscal year before the employee's retirement is unallowable. The contractor shall compute the present value in accordance with its accounting practices for pension costs. The contractor shall account for any unallowable costs in accordance with 48 CFR 9904.412-50(a)(2).
              (k) Deferred compensation other than pensions. The costs of deferred compensation awards are allowable subject to the following limitations:
              (1) The costs shall be measured, assigned, and allocated in accordance with 48 CFR 9904.415, Accounting for the Cost of Deferred Compensation.
              (2) The costs of deferred compensation awards are unallowable if the awards are made in periods subsequent to the period when the work being remunerated was performed.
              (l) Compensation incidental to business acquisitions. The following costs are unallowable:
              (1) Payments to employees under agreements in which they receive special compensation, in excess of the contractor's normal severance pay practice, if their employment terminates following a change in the management control over, or ownership of, the contractor or a substantial portion of its assets.
              (2) Payments to employees under plans introduced in connection with a change (whether actual or prospective) in the management control over, or ownership of, the contractor or a substantial portion of its assets in which those employees receive special compensation, which is contingent upon the employee remaining with the contractor for a specified period of time.
              (m) Fringe benefits. (1) Fringe benefits are allowances and services provided by the contractor to its employees as compensation in addition to regular wages and salaries. Fringe benefits include, but are not limited to, the cost of vacations, sick leave, holidays, military leave, employee insurance, and supplemental unemployment benefit plans. Except as provided otherwise in subpart 31.2, the costs of fringe benefit are allowable to the extent that they are reasonable and are required by law, employer-employee agreement, or an established policy of the contractor.
              (2) That portion of the cost of company-furnished automobiles that relates to personal use by employees (including transportation to and from work) is unallowable regardless of whether the cost is reported as taxable income to the employees (see 31.205-46(d)).
              (n) Employee rebate and purchase discount plans. Rebates and purchase discounts, in whatever form, granted to employees on products or services produced by the contractor or affiliates are unallowable.
              (o) Postretirement benefits other than pensions (PRB). (1) PRB covers all benefits, other than cash benefits and life insurance benefits paid by pension plans, provided to employees, their beneficiaries, and covered dependents during the period following the employees' retirement. Benefits encompassed include, but are not limited to, postretirement health care; life insurance provided outside a pension plan; and other welfare benefits such as tuition assistance, day care, legal services, and housing subsidies provided after retirement.
              (2) To be allowable, PRB costs shall be incurred pursuant to law, employer-employee agreement, or an established policy of the contractor, and shall comply with paragraphs (o)(2)(i), (ii), or (iii) of this subsection.
              (i) Pay-as-you-go. PRB costs are not accrued during the working lives of employees. Costs are assigned to the period in which—
              (A) Benefits are actually provided; or
              (B) The costs are paid to an insurer, provider, or other recipient for current year benefits or premiums.
              (ii) Terminal funding. PRB costs are not accrued during the working lives of the employees.
              (A) Terminal funding occurs when the entire PRB liability is paid in a lump sum upon the termination of employees (or upon conversion to such a terminal-funded plan) to an insurer or trustee to establish and maintain a fund or reserve for the sole purpose of providing PRB to retirees.
              (B) Terminal funded costs shall be amortized over a period of 15 years.
              (iii) Accrual basis. PRB costs are accrued during the working lives of employees. Accrued PRB costs shall comply with the following:

              (A) Be measured and assigned in accordance with one of the following two methods described under paragraphs (o)(2)(iii)(A)(1) or (o)(2)(iii)(A)(2) of this subsection:
              (1) Generally accepted accounting principles. However, transitions from the pay-as-you-go method to the accrual accounting method must be handled according to paragraphs (o)(2)(iii)(A)(1)(i) through (iii) of this subsection.
              (i) In the year of transition from the pay-as-you-go method to accrual accounting for purposes of Government contract cost accounting, the transition obligation shall be the excess of the accumulated PRB obligation over the fair value of plan assets determined in accordance with subparagraph (o)(2)(iii)(E) of this section; the fair value must be reduced by the prepayment credit as determined in accordance with subparagraph (o)(2)(iii)(F) of this subsection.
              (ii) PRB cost attributable to the transition obligation assigned to the current year that is in excess of the amount assignable to accounting periods on the basis of a straight line amortization of the transition obligation over the average remaining working lives of active employees covered by the PRB plan or a 20-year period, whichever period is longer, is unallowable. However, if the plan is comprised of inactive participants only, the PRB cost attributable to the transition obligation assigned to the current year that is in excess of the amount assignable to accounting periods on a straight line amortization of the transition obligation over the average future life expectancy of the participants is unallowable.
              (iii) For a plan that transitioned from pay-as-you-go to accrual accounting for Government contract cost accounting prior to July 22, 2013, the unallowable amount of PRB cost attributable to the transition obligation amortization shall continue to be based on the cost principle in effect at the time of the transition until the original transition obligation schedule is fully amortized.
              (2) Contributions to a welfare benefit fund determined in accordance with applicable Internal Revenue Code. Allowable PRB costs based on such contributions shall—
              (i) Be measured using reasonable actuarial assumptions, which shall include a health care inflation assumption unless prohibited by the Internal Revenue Code provisions governing welfare benefit funds;
              (ii) Be assigned to accounting periods on the basis of the average working lives of active employees covered by the PRB plan or a 15 year period, whichever period is longer. However, if the plan is comprised of inactive participants only, the cost shall be spread over the average future life expectancy of the participants; and
              (iii) Exclude Federal income taxes, whether incurred by the fund or the contractor (including any increase in PRB costs associated with such taxes), unless the fund holding the plan assets is tax-exempt under the provisions of 26 U.S.C 501(c).
              (B) Be paid to an insurer or trustee to establish and maintain a fund or reserve for the sole purpose of providing PRB to retirees. The assets shall be segregated in the trust, or otherwise effectively restricted, so that they cannot be used by the employer for other purposes.
              (C) Be calculated in accordance with generally accepted actuarial principles and practices as promulgated by the Actuarial Standards Board.
              (D) Eliminate from costs of current and future periods the accumulated value of any prior period costs that were unallowable in accordance with paragraph (o)(3) of this section, adjusted for interest under paragraph (o)(4) of this section.
              (E) Calculate the unfunded actuarial liability (unfunded accumulated postretirement benefit obligation) using the market (fair) value of assets that have been accumulated by funding costs assigned to prior periods for contract accounting purposes.
              (F) Recognize as a prepayment credit the market (fair) value of assets that were accumulated by deposits or contributions that were not used to fund costs assigned to previous periods for contract accounting purposes.
              (G) Comply with the following when changing from one accrual accounting method to another: the contractor shall—
              (1) Treat the change in the unfunded actuarial liability (unfunded accumulated postretirement benefit obligation) as a gain or loss; and
              (2) Present an analysis demonstrating that all costs assigned to prior periods have been accounted for in accordance with paragraphs (o)(2)(iii)(D), (E), and (F) of this section to ensure that no duplicate recovery of costs exists. Any duplicate recovery of costs due to the change from one method to another is unallowable. The analysis and new accrual accounting method may be a subject appropriate for an advance agreement in accordance with 31.109.
              (3) To be allowable, PRB costs must be funded by the time set for filing the Federal income tax return or any extension thereof, or paid to an insurer, provider, or other recipient by the time set for filing the Federal income tax return or extension thereof. PRB costs assigned to the current year, but not funded, paid or otherwise liquidated by the tax return due date as extended are not allowable in any subsequent year.
              (4) Increased PRB costs caused by delay in funding beyond 30 days after each quarter of the year to which they are assignable are unallowable.
              (5) The Government shall receive an equitable share of any amount of previously funded PRB costs which revert or inure to the contractor. Such equitable share shall reflect the Government's previous participation in PRB costs through those contracts for which certified cost or pricing data were required or which were subject to Subpart 31.2.
              (p) Limitation on allowability of compensation.
              
              
                Table 31-1—Employee Compensation Limits
                
                  Contract award date
                  Applicable agencies
                  Covered employees
                  31.205-6
                
                
                  Before June 24, 2014
                  Executive Agencies Other than DoD, NASA and Coast Guard
                  Senior Executive
                  (p)(2).
                
                
                  Before December 31, 2011
                  DoD, NASA and Coast Guard
                  Senior Executive
                  (p)(2).
                
                
                  On/after December 31, 2011, and before June 24, 2014
                  DoD, NASA, and Coast Guard
                  All Employees
                  (p)(3).
                
                
                  On/after June 24, 2014
                  All Executive Agencies
                  All Employees
                  (p)(4).
                
              
              (1) Definitions. As used in this paragraph (p)—
              (i) Compensation means the total amount of wages, salary, bonuses, deferred compensation (see paragraph (k) of this subsection), and employer contributions to defined contribution pension plans (see paragraphs (j)(4) and (q) of this subsection), for the fiscal year, whether paid, earned, or otherwise accruing, as recorded in the contractor's cost accounting records for the fiscal year.
              (ii) Senior executive means—
              (A) Prior to January 2, 1999—
              (1) The Chief Executive Officer (CEO) or any individual acting in a similar capacity at the contractor's headquarters;
              (2) The four most highly compensated employees in management positions at the contractor's headquarters, other than the CEO; and
              (3) If the contractor has intermediate home offices or segments that report directly to the contractor's headquarters, the five most highly compensated employees in management positions at each such intermediate home office or segment.
              (B) Effective January 2, 1999, the five most highly compensated employees in management positions at each home office and each segment of the contractor, whether or not the home office or segment reports directly to the contractor's headquarters.
              (iii) Fiscal year means the fiscal year established by the contractor for accounting purposes.
              (iv) Contractor's headquarters means the highest organizational level from which executive compensation costs are allocated to Government contracts.
              (2) Senior executive compensation limit for contracts awarded before June 24, 2014—(i) Applicability. This paragraph (p)(2) applies to the following:
              (A) To all executive agencies, other than DoD, NASA and the Coast Guard, for contracts awarded before June 24, 2014;
              (B) To DoD, NASA, and the Coast Guard for contracts awarded before December 31, 2011;

              (ii) Costs incurred after January 1, 1998, for the compensation of a senior executive in excess of the benchmark compensation amount determined applicable for the contractor fiscal year by the Administrator, Office of Federal Procurement Policy (OFPP), under 41 U.S.C. 1127 as in effect prior to June 24, 2014, are unallowable (10 U.S.C. 2324(e)(1)(P) and 41 U.S.C. 4304(a)(16), as in effect prior to June 24, 2014). This limitation is the sole statutory limitation on allowable senior executive compensation costs incurred after January 1, 1998, under contracts awarded before June 24, 2014, and applies whether or not the affected contracts were previously subject to a statutory limitation on such costs. (Note that pursuant to section 804 of Pub. L. 105-261, the definition of “senior executive” in paragraph (p)(1) of this section has been changed for compensation costs incurred after January 1, 1999.) See https://www.whitehouse.gov/wp-content/uploads/2017/11/ContractorCompensationCapContractsAwardedBeforeJune24.pdf.
              
              (3) All employee compensation limit for contracts awarded before June 24, 2014.
              (i) Applicability. This paragraph (p)(3) applies to DOD, NASA, and the Coast Guard for contracts awarded on or after December 31, 2011, and before June 24, 2014.

              (ii) Costs incurred after January 1, 2012, for the compensation of any contractor employee in excess of the benchmark compensation amount, determined applicable for the contractor fiscal year by the Administrator, Office of Federal Procurement Policy (OFPP) under 41 U.S.C. 1127 as in effect prior to June 24, 2014 are unallowable (10 U.S.C. 2324(e)(1)(P) as in effect prior to June 24, 2014.) This limitation is the sole statutory limitation on allowable employee compensation costs incurred after January 1, 2012, under contracts awarded on or after December 31, 2011 and before June 24, 2014. (Note that pursuant to section 803 of Pub. L. 112-81, 10 U.S.C. 2324, Allowable costs under defense contracts, was amended by striking “senior executives” and inserting “any contractor employee”, making unallowable the excess compensation costs incurred after January 1, 2012, under affected contracts.) See https://www.whitehouse.gov/wp-content/uploads/2017/11/ContractorCompensationCapContractsAwardedBeforeJune24.pdf.
              
              (4) All employee compensation limit for contracts awarded on or after June 24, 2014.
              (i) Applicability. This paragraph (p)(4) applies to all executive agency contracts awarded on or after June 24, 2014, and any subcontracts thereunder.

              (ii) Costs incurred on or after June 24, 2014, for the compensation of all employees in excess of the benchmark compensation amount determined applicable for the contractor fiscal year by the Administrator, Office of Federal Procurement Policy (OFPP) are unallowable under 10 U.S.C. 2324(e)(1)(P) and 41 U.S.C. 4304(a)(16), as in effect on or after June 24, 2014, pursuant to section 702 of Public Law 113-67. This limitation is the sole statutory limitation on allowable employee compensation costs incurred on or after June 24, 2014, under contracts awarded on or after June 24, 2014. See https://www.whitehouse.gov/wp-content/uploads/2017/11/ContractorCompensationCapContractsAwardedafterJune24.pdf.
              
              (iii) Exceptions. An agency head may establish one or more narrowly targeted exceptions for scientists, engineers, or other specialists upon a determination that such exceptions are needed to ensure that the executive agency has continued access to needed skills and capabilities. In making such a determination, the agency shall consider, at a minimum, for each contractor employee in a narrowly targeted excepted position—
              (A) The amount of taxpayer funded compensation to be received by each employee; and
              (B) The duties and services performed by each employee.
              (q) Employee stock ownership plans (ESOP). (1) An ESOP is a stock bonus plan designed to invest primarily in the stock of the employer corporation. The contractor's contributions to an Employee Stock Ownership Trust (ESOT) may be in the form of cash, stock, or property.
              (2) Costs of ESOPs are allowable subject to the following conditions:
              (i) The contractor measures, assigns, and allocates costs in accordance with 48 CFR 9904.415.
              (ii) Contributions by the contractor in any one year that exceed the deductibility limits of the Internal Revenue Code for that year are unallowable.
              (iii) When the contribution is in the form of stock, the value of the stock contribution is limited to the fair market value of the stock on the date that title is effectively transferred to the trust.
              (iv) When the contribution is in the form of cash—
              (A) Stock purchases by the ESOT in excess of fair market value are unallowable; and
              (B) When stock purchases are in excess of fair market value, the contractor shall credit the amount of the excess to the same indirect cost pools that were charged for the ESOP contributions in the year in which the stock purchase occurs. However, when the trust purchases the stock with borrowed funds which will be repaid over a period of years by cash contributions from the contractor to the trust, the contractor shall credit the excess price over fair market value to the indirect cost pools pro rata over the period of years during which the contractor contributes the cash used by the trust to repay the loan.
              (v) When the fair market value of unissued stock or stock of a closely held corporation is not readily determinable, the valuation will be made on a case-by-case basis taking into consideration the guidelines for valuation used by the IRS.
              [48 FR 42301, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 31.205-6, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              31.205-7
              Contingencies.
              (a) Contingency, as used in this subpart, means a possible future event or condition arising from presently known or unknown causes, the outcome of which is indeterminable at the present time.
              (b) Costs for contingencies are generally unallowable for historical costing purposes because such costing deals with costs incurred and recorded on the contractor's books. However, in some cases, as for example, terminations, a contingency factor may be recognized when it is applicable to a past period to give recognition to minor unsettled factors in the interest of expediting settlement.
              (c) In connection with estimates of future costs, contingencies fall into two categories:

              (1) Those that may arise from presently known and existing conditions, the effects of which are foreseeable within reasonable limits of accuracy; e.g., anticipated costs of rejects and defective work. Contingencies of this category are to be included in the estimates of future costs so as to provide the best estimate of performance cost.
              (2) Those that may arise from presently known or unknown conditions, the effect of which cannot be measured so precisely as to provide equitable results to the contractor and to the Government; e.g., results of pending litigation. Contingencies of this category are to be excluded from cost estimates under the several items of cost, but should be disclosed separately (including the basis upon which the contingency is computed) to facilitate the negotiation of appropriate contractual coverage. (See, for example, 31.205-6(g) and 31.205-19.)
              [69 FR 34243, June 18, 2004]
            
            
              31.205-8
              Contributions or donations.
              Contributions or donations, including cash, property and services, regardless of recipient, are unallowable, except as provided in 31.205-1(e)(3).
              [51 FR 12300, Apr. 9, 1986]
            
            
              31.205-9
              [Reserved]
            
            
              31.205-10
              Cost of money.
              (a) General. Cost of money—
              (1) Is an imputed cost that is not a form of interest on borrowings (see 31.205-20);
              (2) Is an “incurred cost” for cost-reimbursement purposes under applicable cost-reimbursement contracts and for progress payment purposes under fixed-price contracts; and
              (3) Refers to—
              (i) Facilities capital cost of money (48 CFR 9904.414); and
              (ii) Cost of money as an element of the cost of capital assets under construction (48 CFR 9904.417).
              (b) Cost of money is allowable, provided—
              (1) It is measured, assigned, and allocated to contracts in accordance with 48 CFR 9904.414 or measured and added to the cost of capital assets under construction in accordance with 48 CFR 9904.417, as applicable;
              (2) The requirements of 31.205-52, which limit the allowability of cost of money, are followed; and
              (3) The estimated facilities capital cost of money is specifically identified and proposed in cost proposals relating to the contract under which the cost is to be claimed.
              (c) Actual interest cost in lieu of the calculated imputed cost of money is unallowable.
              [68 FR 28091, May 22, 2003]
            
            
              31.205-11
              Depreciation.
              (a) Depreciation on a contractor's plant, equipment, and other capital facilities is an allowable contract cost, subject to the limitations contained in this cost principle. For tangible personal property, only estimated residual values that exceed 10 percent of the capitalized cost of the asset need be used in establishing depreciable costs. Where either the declining balance method of depreciation or the class life asset depreciation range system is used, the residual value need not be deducted from capitalized cost to determine depreciable costs. Depreciation cost that would significantly reduce the book value of a tangible capital asset below its residual value is unallowable.
              (b) Contractors having contracts subject to 48 CFR 9904.409, Depreciation of Tangible Capital Assets, shall adhere to the requirement of that standard for all fully CAS-covered contracts and may elect to adopt the standard for all other contracts. All requirements of 48 CFR 9904.409 are applicable if the election is made, and contractors must continue to follow it until notification of final acceptance of all deliverable items on all open negotiated Government contracts.
              (c) For contracts to which 48 CFR 9904.409 is not applied, except as indicated in paragraphs (g) and (h) of this subsection, allowable depreciation shall not exceed the amount used for financial accounting purposes, and shall be determined in a manner consistent with the depreciation policies and procedures followed in the same segment on non-Government business.

              (d) Depreciation, rental, or use charges are unallowable on property acquired from the Government at no cost by the contractor or by any division, subsidiary, or affiliate of the contractor under common control.
              
              (e) The depreciation on any item which meets the criteria for allowance at price under 31.205-26(e) may be based on that price, provided the same policies and procedures are used for costing all business of the using division, subsidiary, or organization under common control.
              (f) No depreciation or rental is allowed on property fully depreciated by the contractor or by any division, subsidiary, or affiliate of the contractor under common control. However, a reasonable charge for using fully depreciated property may be agreed upon and allowed (but, see 31.109(h)(2)). In determining the charge, consideration shall be given to cost, total estimated useful life at the time of negotiations, effect of any increased maintenance charges or decreased efficiency due to age, and the amount of depreciation previously charged to Government contracts or subcontracts.
              (g) Whether or not the contract is otherwise subject to CAS the following apply:
              (1) The requirements of 31.205-52 shall be observed.
              (2) In the event of a write-down from carrying value to fair value as a result of impairments caused by events or changes in circumstances, allowable depreciation of the impaired assets is limited to the amounts that would have been allowed had the assets not been written down (see 31.205-16(g)). However, this does not preclude a change in depreciation resulting from other causes such as permissible changes in estimates of service life, consumption of services, or residual value.
              (3)(i) In the event the contractor reacquires property involved in a sale and leaseback arrangement, allowable depreciation of reacquired property shall be based on the net book value of the asset as of the date the contractor originally became a lessee of the property in the sale and leaseback arrangement—
              (A) Adjusted for any allowable gain or loss determined in accordance with 31.205-16(b); and
              (B) Less any amount of depreciation expense included in the calculation of the amount that would have been allowed had the contractor retained title under 31.205-11(h)(1) and 31.205-36(b)(2).
              (ii) As used in this paragraph (g)(3), reacquired property is property that generated either any depreciation expense or any cost of money considered in the calculation of the limitations under 31.205-11(h)(1) and 31.205-36(b)(2) during the most recent accounting period prior to the date of reacquisition.

              (h) A “capital lease,” as defined in Financial Accounting Standards Board's Accounting Standards Codification (FASB ASC) 840, Leases, is subject to the requirements of this cost principle. (See 31.205-36 for Operating Leases.) FASB ASC 840 requires that capital leases be treated as purchased assets, i.e., be capitalized, and the capitalized value of such assets be distributed over their useful lives as depreciation charges or over the leased life as amortization charges, as appropriate, except that—
              (1) Lease costs under a sale and leaseback arrangement are allowable only up to the amount that would be allowed if the contractor retained title, computed based on the net book value of the asset on the date the contractor becomes a lessee of the property adjusted for any gain or loss recognized in accordance with 31.205-16(b); and
              (2) If it is determined that the terms of the capital lease have been significantly affected by the fact that the lessee and lessor are related, depreciation charges are not allowable in excess of those that would have occurred if the lease contained terms consistent with those found in a lease between unrelated parties.
              [68 FR 69247, Dec. 11, 2003, as amended at 70 FR 33675, June 8, 2005; 71 FR 36940, June 28, 2006; 77 FR 203, Jan. 3, 2012]
            
            
              31.205-12
              Economic planning costs.

              Economic planning costs are the costs of general long-range management planning that is concerned with the future overall development of the contractor's business and that may take into account the eventual possibility of economic dislocations or fundamental alterations in those markets in which the contractor currently does business. Economic planning costs are allowable. Economic planning costs do not include organization or reorganization costs covered by 31.205-27. See 31.205-38 for market planning costs other than economic planning costs.
              [68 FR 56688, Oct. 1, 2003]
            
            
              31.205-13
              Employee morale, health, welfare, food service, and dormitory costs and credits.
              (a) Aggregate costs incurred on activities designed to improve working conditions, employer-employee relations, employee morale, and employee performance (less income generated by these activities) are allowable, subject to the limitations contained in this subsection. Some examples of allowable activities are—
              (1) House publications;
              (2) Health clinics;
              (3) Wellness/fitness centers;
              (4) Employee counseling services; and
              (5) Food and dormitory services for the contractor's employees at or near the contractor's facilities. These services include—
              (i) Operating or furnishing facilities for cafeterias, dining rooms, canteens, lunch wagons, vending machines, living accommodations; and
              (ii) Similar types of services.
              (b) Costs of gifts are unallowable. (Gifts do not include awards for performance made pursuant to 31.205-6(f) or awards made in recognition of employee achievements pursuant to an established contractor plan or policy.)
              (c) Costs of recreation are unallowable, except for the costs of employees' participation in company sponsored sports teams or employee organizations designed to improve company loyalty, team work, or physical fitness.
              (d)(1) The allowability of food and dormitory losses are determined by the following factors:
              (i) Losses from operating food and dormitory services are allowable only if the contractor's objective is to operate such services on a break-even basis.
              (ii) Losses sustained because food services or lodging accommodations are furnished without charge or at prices or rates which obviously would not be conducive to the accomplishment of the objective in paragraph (d)(1)(i) of this subsection are not allowable, except as described in paragraph (d)(1)(iii) of this subsection.
              (iii) A loss may be allowed to the extent that the contractor can demonstrate that unusual circumstances exist such that even with efficient management, operating the services on a break-even basis would require charging inordinately high prices, or prices or rates higher than those charged by commercial establishments offering the same services in the same geographical areas. The following are examples of unusual circumstances:
              (A) The contractor must provide food or dormitory services at remote locations where adequate commercial facilities are not reasonably available.
              (B) The contractor's charged (but unproductive) labor costs would be excessive if the services were not available.
              (C) If cessation or reduction of food or dormitory operations will not otherwise yield net cost savings.
              (2) Costs of food and dormitory services shall include an allocable share of indirect expenses pertaining to these activities.
              (e) When the contractor has an arrangement authorizing an employee association to provide or operate a service, such as vending machines in the contractor's plant, and retain the profits, such profits shall be treated in the same manner as if the contractor were providing the service (but see paragraph (f) of this subsection).
              (f) Contributions by the contractor to an employee organization, including funds from vending machine receipts or similar sources, are allowable only to the extent that the contractor demonstrates that an equivalent amount of the costs incurred by the employee organization would be allowable if directly incurred by the contractor.
              [60 FR 42662, Aug. 16, 1995, as amended at 68 FR 56688, Oct. 1, 2003]
            
            
              31.205-14
              Entertainment costs.

              Costs of amusement, diversions, social activities, and any directly associated costs such as tickets to shows or sports events, meals, lodging, rentals, transportation, and gratuities are unallowable. Costs made specifically unallowable under this cost principle are not allowable under any other cost principle. Costs of membership in social, dining, or country clubs or other organizations having the same purposes are also unallowable, regardless of whether the cost is reported as taxable income to the employees.
              [60 FR 42663, Aug. 16, 1995]
            
            
              31.205-15
              Fines, penalties, and mischarging costs.
              (a) Costs of fines and penalties resulting from violations of, or failure of the contractor to comply with, Federal, State, local, or foreign laws and regulations, are unallowable except when incurred as a result of compliance with specific terms and conditions of the contract or written instructions from the contracting officer.
              (b) Costs incurred in connection with, or related to, the mischarging of costs on Government contracts are unallowable when the costs are caused by, or result from, alteration or destruction of records, or other false or improper charging or recording of costs. Such costs include those incurred to measure or otherwise determine the magnitude of the improper charging, and costs incurred to remedy or correct the mischarging, such as costs to rescreen and reconstruct records.
              [51 FR 12301, Apr. 9, 1986, as amended at 54 FR 13024, Mar. 29, 1989; 55 FR 52793, Dec. 21, 1990]
            
            
              31.205-16
              Gains and losses on disposition or impairment of depreciable property or other capital assets.
              (a) Gains and losses from the sale, retirement, or other disposition (but see 31.205-19) of depreciable property shall be included in the year in which they occur as credits or charges to the cost grouping(s) in which the depreciation or amortization applicable to those assets was included (but see paragraph (f) of this subsection). However, no gain or loss shall be recognized as a result of the transfer of assets in a business combination (see 31.205-52).
              (b) Notwithstanding the provisions in paragraph (c) of this subsection, when costs of depreciable property are subject to the sale and leaseback limitations in 31.205-11(h)(1) or 31.205-36(b)(2)—
              (1) The gain or loss is the difference between the net amount realized and the undepreciated balance of the asset on the date the contractor becomes a lessee; and
              (2) When the application of (b)(1) of this subsection results in a loss—
              (i) The allowable portion of the loss is zero if the fair market value exceeds the undepreciated balance of the asset on the date the contractor becomes a lessee; and
              (ii) The allowable portion of the loss is limited to the difference between the fair market value and the undepreciated balance of the asset on the date the contractor becomes a lessee if the fair market value is less than the undepreciated balance of the asset on the date the contractor becomes a lessee.
              (c) Gains and losses on disposition of tangible capital assets, including those acquired under capital leases (see 31.205-11(h), shall be considered as adjustments of depreciation costs previously recognized. The gain or loss for each asset disposed of is the difference between the net amount realized, including insurance proceeds from involuntary conversions, and its undepreciated balance.
              (d) The gain recognized for contract costing purposes shall be limited to the difference between the acquisition cost (or for assets acquired under a capital lease, the value at which the leased asset is capitalized) of the asset and its undepreciated balance (except see paragraphs (e)(2)(i) or (ii) of this subsection).
              (e) Special considerations apply to an involuntary conversion which occurs when a contractor's property is destroyed by events over which the owner has no control, such as fire, windstorm, flood, accident, theft, etc., and an insurance award is recovered. The following govern involuntary conversions:
              (1) When there is a cash award and the converted asset is not replaced, gain or loss shall be recognized in the period of disposition. The gain recognized for contract costing purposes shall be limited to the difference between the acquisition cost of the asset and its undepreciated balance.
              (2) When the converted asset is replaced, the contractor shall either—

              (i) Adjust the depreciable basis of the new asset by the amount of the total realized gain or loss; or
              
              (ii) Recognize the gain or loss in the period of disposition, in which case the Government shall participate to the same extent as outlined in paragraph (e)(1) of this subsection.
              (f) Gains and losses on the disposition of depreciable property shall not be recognized as a separate charge or credit when—
              (1) Gains and losses are processed through the depreciation reserve account and reflected in the depreciation allowable under 31.205-11; or
              (2) The property is exchanged as part of the purchase price of a similar item, and the gain or loss is taken into consideration in the depreciation cost basis of the new item.
              (g) Gains and losses arising from mass or extraordinary sales, retirements, or other disposition other than through business combinations shall be considered on a case-by-case basis.
              (h) Gains and losses of any nature arising from the sale or exchange of capital assets other than depreciable property shall be excluded in computing contract costs.
              (i) With respect to long-lived tangible and identifiable intangible assets held for use, no loss shall be allowed for a write-down from carrying value to fair value as a result of impairments caused by events or changes in circumstances (e.g., environmental damage, idle facilities arising from a declining business base, etc.). If depreciable property or other capital assets have been written down from carrying value to fair value due to impairments, gains or losses upon disposition shall be the amounts that would have been allowed had the assets not been written down.
              [48 FR 42301, Sept. 19, 1983, as amended at 55 FR 25530, June 21, 1990; 60 FR 64255, Dec. 14, 1995; 61 FR 67424, Dec. 20, 1996; 68 FR 69248, Dec. 11, 2003; 70 FR 33675, June 8, 2005; 71 FR 36941, June 28, 2006; 75 FR 34291, June 16, 2010]
            
            
              31.205-17
              Idle facilities and idle capacity costs.
              (a) Definitions. As used in this subsection—
              
                Costs of idle facilities or idle capacity means costs such as maintenance, repair, housing, rent, and other related costs; e.g., property taxes, insurance, and depreciation.
              
                Facilities means plant or any portion thereof (including land integral to the operation), equipment, individually or collectively, or any other tangible capital asset, wherever located, and whether owned or leased by the contractor.
              
                Idle capacity means the unused capacity of partially used facilities. It is the difference between that which a facility could achieve under 100 percent operating time on a one-shift basis, less operating interruptions resulting from time lost for repairs, setups, unsatisfactory materials, and other normal delays, and the extent to which the facility was actually used to meet demands during the accounting period. A multiple-shift basis may be used in the calculation instead of a one-shift basis if it can be shown that this amount of usage could normally be expected for the type of facility involved.
              
                Idle facilities means completely unused facilities that are excess to the contractor's current needs.
              (b) The costs of idle facilities are unallowable unless the facilities—
              (1) Are necessary to meet fluctuations in workload; or
              (2) Were necessary when acquired and are now idle because of changes in requirements, production economies, reorganization, termination, or other causes which could not have been reasonably foreseen. (Costs of idle facilities are allowable for a reasonable period, ordinarily not to exceed 1 year, depending upon the initiative taken to use, lease, or dispose of the idle facilities (but see 31.205-42)).
              (c) Costs of idle capacity are costs of doing business and are a factor in the normal fluctuations of usage or overhead rates from period to period. Such costs are allowable provided the capacity is necessary or was originally reasonable and is not subject to reduction or elimination by subletting, renting, or sale, in accordance with sound business, economics, or security practices. Widespread idle capacity throughout an entire plant or among a group of assets having substantially the same function may be idle facilities.

              (d) Any costs to be paid directly by the Government for idle facilities or idle capacity reserved for defense mobilization production shall be the subject of a separate agreement.
              [48 FR 42301, Sept. 19, 1983, as amended at 66 FR 2131, Jan. 10, 2001; 67 FR 6120, Feb. 8, 2002]
            
            
              31.205-18
              Independent research and development and bid and proposal costs.
              (a) Definitions. As used in this subsection—
              
                Applied research means that effort which (1) normally follows basic research, but may not be severable from the related basic research, (2) attempts to determine and exploit the potential of scientific discoveries or improvements in technology, materials, processes, methods, devices, or techniques, and (3) attempts to advance the state of the art. Applied research does not include efforts whose principal aim is design, development, or test of specific items or services to be considered for sale; these efforts are within the definition of the term development, defined in this subsection.
              
                Basic research, (See 2.101).
              
                Bid and proposal (B&P) costs means the costs incurred in preparing, submitting, and supporting bids and proposals (whether or not solicited) on potential Government or non-Government contracts. The term does not include the costs of effort sponsored by a grant or cooperative agreement, or required in the performance of a contract.
              
                Company means all divisions, subsidiaries, and affiliates of the contractor under common control.
              
                Development means the systematic use, under whatever name, of scientific and technical knowledge in the design, development, test, or evaluation of a potential new product or service (or of an improvement in an existing product or service) for the purpose of meeting specific performance requirements or objectives. Development includes the functions of design engineering, prototyping, and engineering testing. Development excludes: (1) Subcontracted technical effort which is for the sole purpose of developing an additional source for an existing product, or (2) development effort for manufacturing or production materials, systems, processes, methods, equipment, tools, and techniques not intended for sale.
              
                Independent research and development (IR&D) means a contractor's IR&D cost that consists of projects falling within the four following areas: (1) Basis research, (2) applied research, (3) development, and (4) systems and other concept formulation studies. The term does not include the costs of effort sponsored by a grant or required in the performance of a contract. IR&D effort shall not include technical effort expended in developing and preparing technical data specifically to support submitting a bid or proposal.
              
                Systems and other concept formulation studies means analyses and study efforts either related to specific IR&D efforts or directed toward identifying desirable new systems, equipment or components, or modifications and improvements to existing systems, equipment, or components.
              (b) Composition and allocation of costs. The requirements of 48 CFR 9904.420, Accounting for independent research and development costs and bid and proposal costs, are incorporated in their entirety and shall apply as follows—
              (1) Fully-CAS-covered contracts. Contracts that are fully-CAS-covered shall be subject to all requirements of 48 CFR 9904.420.
              (2) Modified CAS-covered and non-CAS-covered contracts. Contracts that are not CAS-covered or that contain terms or conditions requiring modified CAS coverage shall be subject to all requirements of 48 CFR 9904.420 except 48 CFR 9904.420-50(e)(2) and 48 CFR 9904.420-50(f)(2), which are not then applicable. However, non-CAS-covered or modified CAS-covered contracts awarded at a time the contractor has CAS-covered contracts requiring compliance with 48 CFR 9904.420, shall be subject to all the requirements of 48 CFR 9904.420. When the requirements of 48 CFR 9904.420-50(e)(2) and 48 CFR 9904.420-50(f)(2) are not applicable, the following apply:

              (i) IR&D and B&P costs shall be allocated to final cost objectives on the same basis of allocation used for the G&A expense grouping of the profit center (see 31.001) in which the costs are incurred. However, when IR&D and B&P costs clearly benefit other profit centers or benefit the entire company, those costs shall be allocated through the G&A of the other profit centers or through the corporate G&A, as appropriate.
              (ii) If allocations of IR&D or B&P through the G&A base do not provide equitable cost allocation, the contracting officer may approve use of a different base.
              (c) Allowability. Except as provided in paragraphs (d) and (e) of this subsection, or as provided in agency regulations, costs for IR&D and B&P are allowable as indirect expenses on contracts to the extent that those costs are allocable and reasonable.
              (d) Deferred IR&D costs. (1) IR&D costs that were incurred in previous accounting periods are unallowable, except when a contractor has developed a specific product at its own risk in anticipation of recovering the development costs in the sale price of the product provided that—
              (i) The total amount of IR&D costs applicable to the product can be identified;
              (ii) The proration of such costs to sales of the product is reasonable;
              (iii) The contractor had no Government business during the time that the costs were incurred or did not allocate IR&D costs to Government contracts except to prorate the cost of developing a specific product to the sales of that product; and
              (iv) No costs of current IR&D programs are allocated to Government work except to prorate the costs of developing a specific product to the sales of that product.
              (2) When deferred costs are recognized, the contract (except firm-fixed-price and fixed-price with economic price adjustment) will include a specific provision setting forth the amount of deferred IR&D costs that are allocable to the contract. The negotiation memorandum will state the circumstances pertaining to the case and the reason for accepting the deferred costs.
              (e) Cooperative arrangements. (1) IR&D costs may be incurred by contractors working jointly with one or more non-Federal entities pursuant to a cooperative arrangement (for example, joint ventures, limited partnerships, teaming arrangements, and collaboration and consortium arrangements). IR&D costs also may include costs contributed by contractors in performing cooperative research and development agreements, or similar arrangements, entered into under—
              (i) Section 12 of the Stevenson-Wydler Technology Transfer Act of 1980 (15 U.S.C. 3710(a));
              (ii) Sections 203(c) (5) and (6) of the National Aeronautics and Space Act of 1958, as amended (42 U.S.C. 2473(c) (5) and (6));
              (iii) 10 U.S.C. 2371 for the Defense Advanced Research Projects Agency; or
              (iv) Other equivalent authority.
              (2) IR&D costs incurred by a contractor pursuant to these types of cooperative arrangements should be considered as allowable IR&D costs if the work performed would have been allowed as contractor IR&D had there been no cooperative arrangement.
              (3) Costs incurred in preparing, submitting, and supporting offers on potential cooperative arrangements are allowable to the extent they are allocable, reasonable, and not otherwise unallowable.
              [57 FR 44265, Sept. 24, 1992, as amended at 59 FR 11379, Mar. 10, 1994; 62 FR 12705, Mar. 17, 1997; 62 FR 51271, Sept. 30, 1997; 62 FR 64932, Dec. 9, 1997; 66 FR 2131, Jan. 10, 2001]
            
            
              31.205-19
              Insurance and indemnification.
              (a) Insurance by purchase or by self-insuring includes—
              (1) Coverage the contractor is required to carry or to have approved, under the terms of the contract; and
              (2) Any other coverage the contractor maintains in connection with the general conduct of its business.

              (b) For purposes of applying the provisions of this subsection, the Government considers insurance provided by captive insurers (insurers owned by or under control of the contractor) as self-insurance, and charges for it shall comply with the provisions applicable to self-insurance costs in this subsection. However, if the captive insurer also sells insurance to the general public in substantial quantities and it can be demonstrated that the charge to the contractor is based on competitive market forces, the Government will consider the insurance as purchased insurance.
              (c) Whether or not the contract is subject to CAS, self-insurance charges are allowable subject to paragraph (e) of this subsection and the following limitations:
              (1) The contractor shall measure, assign, and allocate costs in accordance with 48 CFR 9904.416, Accounting for Insurance Costs.
              (2) The contractor shall comply with (48 CFR) part 28. However, approval of a contractor's insurance program in accordance with part 28 does not constitute a determination as to the allowability of the program's cost.
              (3) If purchased insurance is available, any self-insurance charge plus insurance administration expenses in excess of the cost of comparable purchased insurance plus associated insurance administration expenses is unallowable.

              (4) Self-insurance charges for risks of catastrophic losses are unallowable (see 28.308(e)).
              (d) Purchased insurance costs are allowable, subject to paragraph (e) of this subsection and the following limitations:
              (1) For contracts subject to full CAS coverage, the contractor shall measure, assign, and allocate costs in accordance with 48 CFR 9904.416.
              (2) For all contracts, premiums for insurance purchased from fronting insurance companies (insurance companies not related to the contractor but who reinsure with a captive insurer of the contractor) are unallowable to the extent they exceed the sum of—
              (i) The amount that would have been allowed had the contractor insured directly with the captive insurer; and
              (ii) Reasonable fronting company charges for services rendered.
              (3) Actual losses are unallowable unless expressly provided for in the contract, except—
              (i) Losses incurred under the nominal deductible provisions of purchased insurance, in keeping with sound business practice, are allowable; and
              (ii) Minor losses, such as spoilage, breakage, and disappearance of small hand tools that occur in the ordinary course of business and that are not covered by insurance, are allowable.
              (e) Self-insurance and purchased insurance costs are subject to the cost limitations in the following paragraphs:
              (1) Costs of insurance required or approved pursuant to the contract are allowable.
              (2) Costs of insurance maintained by the contractor in connection with the general conduct of its business are allowable subject to the following limitations:
              (i) Types and extent of coverage shall follow sound business practice, and the rates and premiums shall be reasonable.
              (ii) Costs allowed for business interruption or other similar insurance shall be limited to exclude coverage of profit.
              (iii) The cost of property insurance premiums for insurance coverage in excess of the acquisition cost of the insured assets is allowable only when the contractor has a formal written policy assuring that in the event the insured property is involuntarily converted, the new asset shall be valued at the book value of the replaced asset plus or minus adjustments for differences between insurance proceeds and actual replacement cost. If the contractor does not have such a formal written policy, the cost of premiums for insurance coverage in excess of the acquisition cost of the insured asset is unallowable.
              (iv) Costs of insurance for the risk of loss of Government property are allowable to the extent that—
              (A) The contractor is liable for such loss;
              (B) The contracting officer has not revoked the Government's assumption of risk (see 45.104(b)); and
              (C) Such insurance does not cover loss of Government property that results from willful misconduct or lack of good faith on the part of any of the contractor's managerial personnel (as described in FAR 52.245-1 (h)(1)(ii)).

              (v) Costs of insurance on the lives of officers, partners, proprietors, or employees are allowable only to the extent that the insurance represents additional compensation (see 31.205-6).

              (3) The cost of insurance to protect the contractor against the costs of correcting its own defects in materials and workmanship is unallowable. However, insurance costs to cover fortuitous or casualty losses resulting from defects in materials or workmanship are allowable as a normal business expense.
              (4) Premiums for retroactive or backdated insurance written to cover losses that have occurred and are known are unallowable.
              (5) The Government is obligated to indemnify the contractor only to the extent authorized by law, as expressly provided for in the contract, except as provided in paragraph (d)(3) of this subsection.
              (6) Late premium payment charges related to employee deferred compensation plan insurance incurred pursuant to section 4007 (29 U.S.C. 1307) or section 4023 (29 U.S.C. 1323) of the Employee Retirement Income Security Act of 1974 are unallowable.
              [68 FR 69256, Dec. 11, 2003, as amended at 72 FR 27384, May 15, 2007; 75 FR 38679, July 2, 2010; 77 FR 12941, Mar. 2, 2012]
            
            
              31.205-20
              Interest and other financial costs.
              Interest on borrowings (however represented), bond discounts, costs of financing and refinancing capital (net worth plus long-term liabilities), legal and professional fees paid in connection with preparing prospectuses, and costs of preparing and issuing stock rights are unallowable (but see 31.205-28). However, interest assessed by State or local taxing authorities under the conditions specified in 31.205-41(a)(3) is allowable.
              [64 FR 51844, Sept. 24, 1999]
            
            
              31.205-21
              Labor relations costs.
              (a) Costs incurred in maintaining satisfactory relations between the contractor and its employees (other than those made unallowable in paragraph (b) of this section), including costs of shop stewards, labor management committees, employee publications, and other related activities, are allowable.
              (b) As required by Executive Order 13494, Economy in Government Contracting, costs of any activities undertaken to persuade employees, of any entity, to exercise or not to exercise, or concerning the manner of exercising, the right to organize and bargain collectively through representatives of the employees' own choosing are unallowable. Examples of unallowable costs under this paragraph include, but are not limited to, the costs of—
              (1) Preparing and distributing materials;
              (2) Hiring or consulting legal counsel or consultants;
              (3) Meetings (including paying the salaries of the attendees at meetings held for this purpose); and
              (4) Planning or conducting activities by managers, supervisors, or union representatives during work hours.
              [76 FR 68043, Nov. 2, 2011]
            
            
              31.205-22
              Lobbying and political activity costs.
              (a) Costs associated with the following activities are unallowable:
              (1) Attempts to influence the outcomes of any Federal, State, or local election, referendum, initiative, or similar procedure, through in kind or cash contributions, endorsements, publicity, or similar activities;
              (2) Establishing, administering, contributing to, or paying the expenses of a political party, campaign, political action committee, or other organization established for the purpose of influencing the outcomes of elections;
              (3) Any attempt to influence (i) the introduction of Federal, state, or local legislation, or (ii) the enactment or modification of any pending Federal, state, or local legislation through communication with any member or employee of the Congress or state legislature (including efforts to influence state or local officials to engage in similar lobbying activity), or with any government official or employee in connection with a decision to sign or veto enrolled legislation;

              (4) Any attempt to influence (i) the introduction of Federal, state, or local legislation, or (ii) the enactment or modification of any pending Federal, state, or local legislation by preparing, distributing or using publicity or propaganda, or by urging members of the general public or any segment thereof to contribute to or participate in any mass demonstration, march, rally, fund raising drive, lobbying campaign or letter writing or telephone campaign;
              (5) Legislative liaison activities, including attendance at legislative sessions or committee hearings, gathering information regarding legislation, and analyzing the effect of legislation, when such activities are carried on in support of or in knowing preparation for an effort to engage in unallowable activities; or
              (6) Costs incurred in attempting to improperly influence (see 3.401), either directly or indirectly, an employee or officer of the Executive branch of the Federal Government to give consideration to or act regarding a regulatory or contract matter.
              (b) The following activities are excepted from the coverage of (a) above:
              (1) Providing a technical and factual presentation of information on a topic directly related to the performance of a contract through hearing testimony, statements or letters to the Congress or a state legislature, or subdivision, member, or cognizant staff member thereof, in response to a documented request (including a Congressional Record notice requesting testimony or statements for the record at a regularly scheduled hearing) made by the recipient member, legislative body or subdivision, or a cognizant staff member thereof; provided such information is readily obtainable and can be readily put in deliverable form; and further provided that costs under this section for transportation, lodging or meals are unallowable unless incurred for the purpose of offering testimony at a regularly scheduled Congressional hearing pursuant to a written request for such presentation made by the Chairman or Ranking Minority Member of the Committee or Subcommittee conducting such hearing.
              (2) Any lobbying made unallowable by paragraph (a)(3) of this subsection to influence state or local legislation in order to directly reduce contract cost, or to avoid material impairment of the contractor's authority to perform the contract.
              (3) Any activity specifically authorized by statute to be undertaken with funds from the contract.
              (c) When a contractor seeks reimbursement for indirect costs, total lobbying costs shall be separately identified in the indirect cost rate proposal, and thereafter treated as other unallowable activity costs.
              (d) Contractors shall maintain adequate records to demonstrate that the certification of costs as being allowable or unallowable (see 42.703-2) pursuant to this subsection complies with the requirements of this subsection.
              (e) Existing procedures should be utilized to resolve in advance any significant questions or disagreements concerning the interpretation or application of this subsection.
              [49 FR 18278, Apr. 27, 1984, as amended at 51 FR 12301, Apr. 9, 1986; 52 FR 19804, May 27, 1987; 60 FR 42660, Aug. 16, 1995; 61 FR 31657, June 20, 1996; 61 FR 67425, Dec. 20, 1996; 62 FR 237, Jan. 2, 1997]
            
            
              31.205-23
              Losses on other contracts.
              An excess of costs over income under any other contract (including the contractor's contributed portion under cost-sharing contracts) is unallowable.
            
            
              31.205-24
              [Reserved]
            
            
              31.205-25
              Manufacturing and production engineering costs.
              (a) The costs of manufacturing and production engineering effort as described in (1) through (4) below are all allowable:
              (1) Developing and deploying new or improved materials, systems, processes, methods, equipment, tools and techniques that are or are expected to be used in producing products or services;
              (2) Developing and deploying pilot production lines;
              (3) Improving current production functions, such as plant layout, production scheduling and control, methods and job analysis, equipment capabilities and capacities, inspection techniques, and tooling analysis (including tooling design and application improvements); and
              (4) Material and manufacturing producibility analysis for production suitability and to optimize manufacturing processes, methods, and techniques.
              (b) This cost principle does not cover:

              (1) Basic and applied research effort (as defined in 31.205-18(a)) related to new technology, materials, systems, processes, methods, equipment, tools and techniques. Such technical effort is governed by 31.205-18, Independent research and development costs and bid and proposal costs; and
              (2) Development effort for manufacturing or production materials, systems, processes, methods, equipment, tools and techniques that are intended for sale is also governed by 31.205-18.
              (c) Where manufacturing or production development costs are capitalized or required to be capitalized under the contractor's capitalization policies, allowable cost will be determined in accordance with the requirements of 31.205-11, Depreciation.
            
            
              31.205-26
              Material costs.
              (a) Material costs include the costs of such items as raw materials, parts, subassemblies, components, and manufacturing supplies, whether purchased or manufactured by the contractor, and may include such collateral items as inbound transportation and in-transit insurance. In computing material costs, the contractor shall consider reasonable overruns, spoilage, or defective work (unless otherwise provided in any contract provision relating to inspecting and correcting defective work).
              (b) The contractor shall—
              (1) Adjust the costs of material for income and other credits, including available trade discounts, refunds, rebates, allowances, and cash discounts, and credits for scrap, salvage, and material returned to vendors; and
              (2) Credit such income and other credits either directly to the cost of the material or allocate such income and other credits as a credit to indirect costs. When the contractor can demonstrate that failure to take cash discounts was reasonable, the contractor does not need to credit lost discounts.
              (c) Reasonable adjustments arising from differences between periodic physical inventories and book inventories may be included in arriving at costs; provided such adjustments relate to the period of contract performance.
              (d) When materials are purchased specifically for and are identifiable solely with performance under a contract, the actual purchase cost of those materials should be charged to the contract. If material is issued from stores, any generally recognized method of pricing such material is acceptable if that method is consistently applied and the results are equitable.
              (e) Allowance for all materials, supplies and services that are sold or transferred between any divisions, subdivisions, subsidiaries, or affiliates of the contractor under a common control shall be on the basis of cost incurred in accordance with this subpart. However, allowance may be at price when—
              (1) It is the established practice of the transferring organization to price interorganizational transfers at other than cost for commercial work of the contractor or any division, subsidiary or affiliate of the contractor under a common control; and
              (2) The item being transferred qualifies for an exception under 15.403-1(b) and the contracting officer has not determined the price to be unreasonable.
              (f) When a commercial item under paragraph (e) of this subsection is transferred at a price based on a catalog or market price, the contractor—
              (1) Should adjust the price to reflect the quantities being acquired; and
              (2) May adjust the price to reflect the actual cost of any modifications necessary because of contract requirements.
              [69 FR 34243, June 18, 2004]
            
            
              31.205-27
              Organization costs.

              (a) Except as provided in paragraph (b) of this section, expenditures in connection with (1) planning or executing the organization or reorganization of the corporate structure of a business, including mergers and acquisitions, (2) resisting or planning to resist the reorganization of the corporate structure of a business or a change in the controlling interest in the ownership of a business, and (3) raising capital (net worth plus long-term liabilities), are unallowable. Such expenditures include but are not limited to incorporation fees and costs of attorneys, accountants, brokers, promoters and organizers, management consultants and investment counselors, whether or not employees of the contractor. Unallowable reorganization costs include the cost of any change in the contractor's financial structure, excluding administrative costs of short-term borrowings for working capital, resulting in alterations in the rights and interests of security holders, whether or not additional capital is raised.
              (b) The cost of activities primarily intended to provide compensation will not be considered organizational costs subject to this subsection, but will be governed by 31.205-6. These activities include acquiring stock for (1) executive bonuses, (2) employee savings plans, and (3) employee stock ownership plans.
              [48 FR 42301, Sept. 19, 1983, as amended at 53 FR 10830, Apr. 1, 1988]
            
            
              31.205-28
              Other business expenses.
              The following types of recurring costs are allowable
              (a) Registry and transfer charges resulting from changes in ownership of securities issued by the contractor.
              (b) Cost of shareholders' meetings.
              (c) Normal proxy solicitations.
              (d) Preparing and publishing reports to shareholders.
              (e) Preparing and submitting required reports and forms to taxing and other regulatory bodies.
              (f) Incidental costs of directors' and committee meetings.
              (g) Other similar costs.
              [48 FR 42301, Sept. 19, 1983, as amended at 68 FR 28092, May 22, 2003]
            
            
              31.205-29
              Plant protection costs.
              Costs of items such as (a) wages, uniforms, and equipment of personnel engaged in plant protection, (b) depreciation on plant protection capital assets, and (c) necessary expenses to comply with military requirements, are allowable.
            
            
              31.205-30
              Patent costs.
              (a) The following patent costs are allowable to the extent that they are incurred as requirements of a Government contract (but see 31.205-33):
              (1) Costs of preparing invention disclosures, reports, and other documents.
              (2) Costs for searching the art to the extent necessary to make the invention disclosures.
              (3) Other costs in connection with the filing and prosecution of a United States patent application where title or royalty-free license is to be conveyed to the Government.
              (b) General counseling services relating to patent matters, such as advice on patent laws, regulations, clauses, and employee agreements, are allowable (but see 31.205-33).
              (c) Other than those for general counseling services, patent costs not required by the contract are unallowable. (See also 31.205-37.)
            
            
              31.205-31
              Plant reconversion costs.
              Plant reconversion costs are those incurred in restoring or rehabilitating the contractor's facilities to approximately the same condition existing immediately before the start of the Government contract, fair wear and tear excepted. Reconversion costs are unallowable except for the cost of removing Government property and the restoration or rehabilitation costs caused by such removal. However, in special circumstances where equity so dictates, additional costs may be allowed to the extent agreed upon before costs are incurred. Care should be exercised to avoid duplication through allowance as contingencies, additional profit or fee, or in other contracts.
            
            
              31.205-32
              Precontract costs.
              
                Precontract costs means costs incurred before the effective date of the contract directly pursuant to the negotiation and in anticipation of the contract award when such incurrence is necessary to comply with the proposed contract delivery schedule. These costs are allowable to the extent that they would have been allowable if incurred after the date of the contract (see 31.109).
              [48 FR 42301, Sept. 19, 1983, as amended at 66 FR 2131, Jan. 10, 2001]
            
            
              31.205-33
              Professional and consultant service costs.
              (a) Definition. Professional and consultant services, as used in this subsection, means those services rendered by persons who are members of a particular profession or possess a special skill and who are not officers or employees of the contractor. Examples include those services acquired by contractors or subcontractors in order to enhance their legal, economic, financial, or technical positions. Professional and consultant services are generally acquired to obtain information, advice, opinions, alternatives, conclusions, recommendations, training, or direct assistance, such as studies, analyses, evaluations, liaison with Government officials, or other forms of representation.
              (b) Costs of professional and consultant services are allowable subject to this paragraph and paragraphs (c) through (f) of this subsection when reasonable in relation to the services rendered and when not contingent upon recovery of the costs from the Government (but see 31.205-30 and 31.205-47).
              (c) Costs of professional and consultant services performed under any of the following circumstances are unallowable:
              (1) Services to improperly obtain, distribute, or use information or data protected by law or regulation (e.g., 52.215-1(e), Restriction on Disclosure and Use of Data).
              (2) Services that are intended to improperly influence the contents of solicitations, the evaluation of proposals or quotations, or the selection of sources for contract award, whether award is by the Government, or by a prime contractor or subcontractor.
              (3) Any other services obtained, performed, or otherwise resulting in violation of any statute or regulation prohibiting improper business practices or conflicts of interest.
              (4) Services performed which are not consistent with the purpose and scope of the services contracted for or otherwise agreed to.
              (d) In determining the allowability of costs (including retainer fees) in a particular case, no single factor or any special combination of factors is necessarily determinative. However, the contracting officer shall consider the following factors, among others:
              (1) The nature and scope of the service rendered in relation to the service required.
              (2) The necessity of contracting for the service, considering the contractor's capability in the particular area.
              (3) The past pattern of acquiring such services and their costs, particularly in the years prior to the award of Government contracts.
              (4) The impact of Government contracts on the contractor's business.
              (5) Whether the proportion of Government work to the contractor's total business is such as to influence the contractor in favor of incurring the cost, particularly when the services rendered are not of a continuing nature and have little relationship to work under Government contracts.
              (6) Whether the service can be performed more economically by employment rather than by contracting.
              (7) The qualifications of the individual or concern rendering the service and the customary fee charged, especially on non-Government contracts.
              (8) Adequacy of the contractual agreement for the service (e.g., description of the service, estimate of time required, rate of compensation, termination provisions).
              (e) Retainer fees, to be allowable, must be supported by evidence that—
              (1) The services covered by the retainer agreement are necessary and customary;
              (2) The level of past services justifies the amount of the retainer fees (if no services were rendered, fees are not automatically unallowable);
              (3) The retainer fee is reasonable in comparison with maintaining an in-house capability to perform the covered services, when factors such as cost and level of expertise are considered; and
              (4) The actual services performed are documented in accordance with paragraph (f) of this subsection.
              (f) Fees for services rendered are allowable only when supported by evidence of the nature and scope of the service furnished (see also 31.205-38(c)). However, retainer agreements generally are not based on specific statements of work. Evidence necessary to determine that work performed is proper and does not violate law or regulation shall include—

              (1) Details of all agreements (e.g., work requirements, rate of compensation, and nature and amount of other expenses, if any) with the individuals or organizations providing the services and details of actual services performed;
              
              (2) Invoices or billings submitted by consultants, including sufficient detail as to the time expended and nature of the actual services provided; and
              (3) Consultants' work products and related documents, such as trip reports indicating persons visited and subjects discussed, minutes of meetings, and collateral memoranda and reports.
              [55 FR 52793, Dec. 21, 1990; 57 FR 60610, Dec. 21, 1992; 62 FR 51271, Sept. 30, 1997, as amended at 66 FR 2131; 68 FR 43872, July 24, 2003]
            
            
              31.205-34
              Recruitment costs.
              (a) Subject to paragraph (b) of this subsection, the following costs are allowable:
              (1) Costs of help-wanted advertising.
              (2) Costs of operating an employment office needed to secure and maintain an adequate labor force.
              (3) Costs of operating an aptitude and educational testing program.
              (4) Travel costs of employees engaged in recuiting personnel.
              (5) Travel costs of applicants for interviews.
              (6) Costs for employment agencies, not in excess of standard commercial rates.
              (b) Help-wanted advertising costs are unallowable if the advertising—
              (1) Does not describe specific positions or classes of positions; or
              (2) Includes material that is not relevant for recruitment purposes, such as extensive illustrations or descriptions of the company's products or capabilities.
              [48 FR 42301, Sept. 19, 1983, as amended at 64 FR 10547, Mar. 4, 1999]
            
            
              31.205-35
              Relocation costs.
              (a) Relocation costs are costs incident to the permanent change of assigned work location (for a period of 12 months or more) of an existing employee or upon recruitment of a new employee. The following types of relocation costs are allowable as noted, subject to the limitations in paragraphs (b) and (f) of this subsection:
              (1) Costs of travel of the employee and members of the employee's immediate family (see 31.205-46) and transportation of the household and personal effects to the new location.
              (2) Costs of finding a new home, such as advance trips by the employee or the spouse, or both, to locate living quarters, and temporary lodging during the transition period for the employee and members of the employee's immediate family.

              (3) Closing costs incident to the disposition of the actual residence owned by the employee when notified of the transfer (e.g., brokerage fees, legal fees, appraisal fees, points, and finance charges), except that these costs, when added to the costs described in paragraph (a)(4) of this subsection, shall not exceed 14 percent of the sales price of the property sold.
              (4) Continuing costs of ownership of the vacant former actual residence being sold, such as maintenance of building and grounds (exclusive of fixing up expenses), utilities, taxes, property insurance, and mortgage interest, after the settlement date or lease date of a new permanent residence, except that these costs, when added to the costs described in paragraph (a)(3) of this subsection, shall not exceed 14 percent of the sales price of the property sold.
              (5) Other necessary and reasonable expenses normally incident to relocation, such as disconnecting and connecting household appliances; automobile registration; driver's license and use taxes; cutting and fitting rugs, draperies, and curtains; forfeited utility fees and deposits; and purchase of insurance against damage to or loss of personal property while in transit.
              (6) Costs incident to acquiring a home in the new work location, except that—
              (i) These costs are not allowable for existing employees or newly recruited employees who were not homeowners before the relocation; and
              (ii) The total costs shall not exceed 5 percent of the purchase price of the new home.
              (7) Mortgage interest differential payments, except that these costs are not allowable for existing or newly recruited employees who, before the relocation, were not homeowners and the total payments are limited to an amount determined as follows:

              (i) The difference between the mortgage interest rates of the old and new residences times the current balance of the old mortgage times 3 years.
              
              (ii) When mortgage differential payments are made on a lump-sum basis and the employee leaves or is transferred again in less than 3 years, the amount initially recognized shall be proportionately adjusted to reflect payments only for the actual time of the relocation.
              (8) Rental differential payments covering situations where relocated employees retain ownership of a vacated home in the old location and rent at the new location. The rented quarters at the new location must be comparable to those vacated, and the allowable differential payments may not exceed the actual rental costs for the new home, less the fair market rent for the vacated home times 3 years.
              (9) Costs of canceling an unexpired lease.
              (10) Payments for increased employee income or Federal Insurance Contributions Act (26 U.S.C. chapter 21) taxes incident to allowable reimbursed relocation costs.
              (11) Payments for spouse employment assistance.
              (b) The costs described in paragraph (a) of this subsection must also meet the following criteria to be considered allowable:
              (1) The move must be for the benefit of the employer.
              (2) Reimbursement must be in accordance with an established policy or practice that is consistently followed by the employer and is designed to motivate employees to relocate promptly and economically.
              (3) The costs must not be otherwise unallowable under subpart 31.2.
              (4) Amounts to be reimbursed shall not exceed the employee's actual expenses, except as provided for in paragraphs (b)(5) and (b)(6) of this subsection.
              (5) For miscellaneous costs of the type discussed in paragraph (a)(5) of this subsection, a lump-sum amount, not to exceed $5,000, may be allowed in lieu of actual costs.
              (6)(i) Reimbursement on a lump-sum basis may be allowed for any of the following relocation costs when adequately supported by data on the individual elements (e.g., transportation, lodging, and meals) comprising the build-up of the lump-sum amount to be paid based on the circumstances of the particular employee's relocation:
              (A) Costs of finding a new home, as discussed in paragraph (a)(2) of this subsection.
              (B) Costs of travel to the new location, as discussed in paragraph (a)(1) of this subsection (but not costs for the transportation of household goods).
              (C) Costs of temporary lodging, as discussed in paragraph (a)(2) of this subsection.
              (ii) When reimbursement on a lump-sum basis is used, any adjustments to reflect actual costs are unallowable.
              (c) The following types of costs are unallowable:
              (1) Loss on the sale of a home.
              (2) Costs incident to acquiring a home in the new location as follows:
              (i) Real estate brokers' fees and commissions.
              (ii) Costs of litigation.
              (iii) Real and personal property insurance against damage or loss of property.
              (iv) Mortgage life insurance.
              (v) Owner's title policy insurance when such insurance was not previously carried by the employee on the old residence. (However, the cost of a mortgage title policy is allowable.)
              (vi) Property taxes and operating or maintenance costs.
              (3) Continuing mortgage principal payments on a residence being sold.
              (4) Costs incident to furnishing equity or nonequity loans to employees or making arrangements with lenders for employees to obtain lower-than-market rate mortgage loans.
              (d) If relocation costs for an employee have been allowed either as an allocable indirect or direct cost, and the employee resigns within 12 months for reasons within the employee's control, the contractor shall refund or credit the relocation costs to the Government.
              (e) Subject to the requirements of paragraphs (a) through (d) above, the costs of family movements and of personnel movements of a special or mass nature are allowable. The cost, however, should be assigned on the basis of work (contracts) or time period benefited.

              (f) Relocation costs (both outgoing and return) of employees who are hired for performance on specific contracts or long-term field projects are allowable if—
              (1) The term of employment is 12 months or more;
              (2) The employment agreement specifically limits the duration of employment to the time spent on the contract or field project for which the employee is hired;
              (3) The employment agreement provides for return relocation to the employee's permanent and principal home immediately prior to the outgoing relocation, or other location of equal or lesser cost; and
              (4) The relocation costs are determined under the rules of paragraphs (a) through (d) above. However, the costs to return employees, who are released from employment upon completion of field assignments pursuant to their employment agreements, are not subject to the refund or credit requirement of paragraph (d).
              [48 FR 42301, Sept. 19, 1983, as amended at 52 FR 9038, Mar. 20, 1987; 67 FR 43519, June 27, 2002; 70 FR 57470, Sept. 30, 2005]
            
            
              31.205-36
              Rental costs.
              (a) This subsection is applicable to the cost of renting or leasing real or personal property acquired under “operating leases” as defined in Financial Accounting Standards Board's Accounting Standards Codification (FASB ASC) 840, Leases. (See 31.205-11 for Capital Leases.)
              (b) The following costs are allowable:
              (1) Rental costs under operating leases, to the extent that the rates are reasonable at the time of the lease decision, after consideration of (i) rental costs of comparable property, if any; (ii) market conditions in the area; (iii) the type, life expectancy, condition, and value of the property leased; (iv) alternatives available; and (v) other provisions of the agreement.
              (2) Rental costs under a sale and leaseback arrangement only up to the amount the contractor would be allowed if the contractor retained title, computed based on the net book value of the asset on the date the contractor becomes a lessee of the property adjusted for any gain or loss recognized in accordance with 31.205-16(b).
              (3) Charges in the nature of rent for property between any divisions, subsidiaries, or organization under common control, to the extent that they do not exceed the normal costs of ownership, such as depreciation, taxes, insurance, facilities capital cost of money, and maintenance (excluding interest or other unallowable costs pursuant to part 31), provided that no part of such costs shall duplicate any other allowed cost. Rental cost of personal property leased from any division, subsidiary, or affiliate of the contractor under common control, that has an established practice of leasing the same or similar property to unaffiliated lessees shall be allowed in accordance with subparagraph (b)(1) above.
              (c) The allowability of rental costs under unexpired leases in connection with terminations is treated in 31.205-42(e).
              [48 FR 42301, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986; 61 FR 69288, Dec. 31, 1996; 68 FR 69248, Dec. 11, 2003; 70 FR 33676, June 8, 2005; 77 FR 203, Jan. 3, 2012]
            
            
              31.205-37
              Royalties and other costs for use of patents.
              (a) Royalties on a patent or amortization of the cost of purchasing a patent or patent rights necessary for the proper performance of the contract and applicable to contract products or processes are allowable unless—
              (1) The Government has a license or the right to a free use of the patent;
              (2) The patent has been adjudicated to be invalid, or has been administratively determined to be invalid;
              (3) The patent is considered to be unenforceable; or
              (4) The patent is expired.
              (b) Care should be exercised in determining reasonableness when the royalties may have been arrived at as a result of less-than-arm's-length bargaining; e.g., royalties—
              (1) Paid to persons, including corporations, affiliated with the contractor;
              (2) Paid to unaffiliated parties, including corporations, under an agreement entered into in contemplation that a Government contract would be awarded; or

              (3) Paid under an agreement entered into after the contract award.
              
              (c) In any case involving a patent formerly owned by the contractor, the royalty amount allowed should not exceed the cost which would have been allowed had the contractor retained title.
              (d) See 31.109 regarding advance agreements.
            
            
              31.205-38
              Selling costs.
              (a) “Selling” is a generic term encompassing all efforts to market the contractor's products or services, some of which are covered specifically in other subsections of 31.205. The costs of any selling efforts other than those addressed in this cost principle are unallowable.
              (b) Selling activity includes the following broad categories:
              (1) Advertising. Advertising is defined at 31.205-1(b), and advertising costs are subject to the allowability provisions of 31.205-1(d) and (f).
              (2) Corporate image enhancement. Corporate image enhancement activities, including broadly targeted sales efforts, other than advertising, are included within the definition of public relations at 31.205-1(a), and the costs of such efforts are subject to the allowability provisions at 31.205-1(e) and (f).
              (3) Bid and proposal costs. Bid and proposal costs are defined at 31.205-18 and are subject to the allowability provisions of that subsection.
              (4) Market planning. Market planning involves market research and analysis and general management planning concerned with development of the contractor's business. Long-range market planning costs are subject to the allowability provisions of 31.205-12. Other market planning costs are allowable.
              (5) Direct selling. Direct selling efforts are those acts or actions to induce particular customers to purchase particular products or services of the contractor. Direct selling is characterized by person-to-person contact and includes such efforts as familiarizing a potential customer with the contractor's products or services, conditions of sale, service capabilities, etc. It also includes negotiation, liaison between customer and contractor personnel, technical and consulting efforts, individual demonstrations, and any other efforts having as their purpose the application or adaptation of the contractor's products or services for a particular customer's use. The cost of direct selling efforts is allowable.
              (c) Notwithstanding any other provision of this subsection, sellers' or agents' compensation, fees, commissions, percentages, retainer or brokerage fees, whether or not contingent upon the award of contracts, are allowable only when paid to bona fide employees or established commercial or selling agencies maintained by the contractor for the purpose of securing business.
              [68 FR 43872, July 24, 2003]
            
            
              31.205-39
              Service and warranty costs.
              Service and warranty costs include those arising from fulfillment of any contractual obligation of a contractor to provide services such as installation, training, correcting defects in the products, replacing defective parts, and making refunds in the case of inadequate performance. When not inconsistent with the terms of the contract, service and warranty costs are allowable. However, care should be exercised to avoid duplication of the allowance as an element of both estimated product cost and risk.
              [48 FR 42301, Sept. 19, 1983, as amended at 66 FR 2131, Jan. 10, 2001]
            
            
              31.205-40
              Special tooling and special test equipment costs.
              (a) The terms special tooling and special test equipment are defined in 2.101(b).

              (b) The cost of special tooling and special test equipment used in performing one or more Government contracts is allowable and shall be allocated to the specific Government contract or contracts for which acquired, except that the cost of (1) items acquired by the contractor before the effective date of the contract (or replacement of such items), whether or not altered or adapted for use in performing the contract, and (2) items which the contract schedule specifically excludes, shall be allowable only as depreciation or amortization.
              
              (c) When items are disqualified as special tooling or special test equipment because with relatively minor expense they can be made suitable for general purpose use and have a value as such commensurate with their value as special tooling or special test equipment, the cost of adapting the items for use under the contract and the cost of returning them to their prior configuration are allowable.
              [48 FR 42301, Sept. 19, 1983, as amended at 72 FR 27384, May 15, 2007]
            
            
              31.205-41
              Taxes.
              (a) The following types of costs are allowable:
              (1) Federal, State, and local taxes (see part 29), except as otherwise provided in paragraph (b) below that are required to be and are paid or accrued in accordance with generally accepted accounting principles. Fines and penalties are not considered taxes.
              (2) Taxes otherwise allowable under subparagraph (a)(1) above, but upon which a claim of illegality or erroneous assessment exists; provided the contractor, before paying such taxes—
              (i) Promptly requests instructions from the contracting officer concerning such taxes; and
              (ii) Takes all action directed by the contracting officer arising out of subparagraph (2)(i) above or an independent decision of the Government as to the existence of a claim of illegality or erroneous assessment, to (A) determine the legality of the assessment or (B) secure a refund of such taxes.
              (3) Pursuant to subparagraph (a)(2) above, the reasonable costs of any action taken by the contractor at the direction or with the concurrence of the contracting officer. Interest or penalties incurred by the contractor for non-payment of any tax at the direction of the contracting officer or by reason of the failure of the contracting officer to ensure timely direction after a prompt request.
              (4) The Environmental Tax found at section 59A of the Internal Revenue Code, also called the “Superfund Tax.”
              (b) The following types of costs are not allowable:
              (1) Federal income and excess profits taxes.
              (2) Taxes in connection with financing, refinancing, refunding operations, or reorganizations (see 31.205-20 and 31.205-27).

              (3) Taxes from which exemptions are available to the contractor directly, or available to the contractor based on an exemption afforded the Government, except when the contracting officer determines that the administrative burden incident to obtaining the exemption outweighs the corresponding benefits accruing to the Government. When partial exemption from a tax is attributable to Government contract activity, taxes charged to such work in excess of that amount resulting from application of the preferential treatment are unallowable. These provisions intend that tax preference attributable to Government contract activity be realized by the Government. The term exemption means freedom from taxation in whole or in part and includes a tax abatement or reduction resulting from mode of assessment, method of calculation, or otherwise.
              (4) Special assessments on land that represent capital improvements.
              (5) Taxes (including excises) on real or personal property, or on the value, use, possession or sale thereof, which is used solely in connection with work other than on Government contracts (see paragraph (c) below).
              (6) Any excise tax in subtitle D, chapter 43 of the Internal Revenue Code of 1986, as amended. That chapter includes excise taxes imposed in connection with qualified pension plans, welfare plans, deferred compensation plans, or other similar types of plans.
              (7) Income tax accruals designed to account for the tax effects of differences between taxable income and pretax income as reflected by the books of account and financial statements.
              (8) Any tax imposed under 26 U.S.C. 5000C.

              (c) Taxes on property (see subparagraph (b)(5) above) used solely in connection with either non-Government or Government work should be considered directly applicable to the respective category of work unless the amounts involved are insignificant or comparable results would otherwise be obtained; e.g., taxes on contractor-owned work-in-process which is used solely in connection with non-Government work should be allocated to such work; taxes on contractor-owned work-in-process inventory (and Government-owned work-in-process inventory when taxed) used solely in connection with Government work should be charged to such work. The cost of taxes incurred on property used in both Government and non-Government work shall be apportioned to all such work based upon the use of such property on the respective final cost objectives.
              (d) Any taxes, interest, or penalties that were allowed as contract costs and are refunded to the contractor shall be credited or paid to the Government in the manner it directs. If a contractor or subcontractor obtains a foreign tax credit that reduces its U.S. Federal income tax return because of the payment of any tax or duty allowed as contract costs, and if those costs were reimbursed by a foreign government, the amount of the reduction shall be paid to the Treasurer of the United States at the time the Federal income tax return is filed. However, any interest actually paid or credited to a contractor incident to a refund of tax, interest, or penalty shall be paid or credited to the Government only to the extent that such interest accrued over the period during which the contractor had been reimbursed by the Government for the taxes, interest, or penalties.
              [48 FR 42301, Sept. 19, 1983, as amended at 55 FR 3884, Feb. 5, 1990; 55 FR 52794, Dec. 21, 1990; 61 FR 2641, Jan. 26, 1996; 78 FR 6191, Jan. 29, 2013]
            
            
              31.205-42
              Termination costs.
              Contract terminations generally give rise to the incurrence of costs or the need for special treatment of costs that would not have arisen had the contract not been terminated. The following cost principles peculiar to termination situations are to be used in conjunction with the other cost principles in subpart 31.2:
              (a) Common items. The costs of items reasonably usable on the contractor's other work shall not be allowable unless the contractor submits evidence that the items could not be retained at cost without sustaining a loss. The contracting officer should consider the contractor's plans and orders for current and planned production when determining if items can reasonably be used on other work of the contractor. Contemporaneous purchases of common items by the contractor shall be regarded as evidence that such items are reasonably usable on the contractor's other work. Any acceptance of common items as allocable to the terminated portion of the contract should be limited to the extent that the quantities of such items on hand, in transit, and on order are in excess of the reasonable quantitative requirements of other work.
              (b) Costs continuing after termination. Despite all reasonable efforts by the contractor, costs which cannot be discontinued immediately after the effective date of termination are generally allowable. However, any costs continuing after the effective date of the termination due to the negligent or willful failure of the contractor to discontinue the costs shall be unallowable.
              (c) Initial costs. Initial costs, including starting load and preparatory costs, are allowable as follows:
              (1) Starting load costs not fully absorbed because of termination are nonrecurring labor, material, and related overhead costs incurred in the early part of production and result from factors such as—
              (i) Excessive spoilage due to inexperienced labor;
              (ii) Idle time and subnormal production due to testing and changing production methods;
              (iii) Training; and
              (iv) Lack of familiarity or experience with the product, materials, or manufacturing processes.
              (2) Preparatory costs incurred in preparing to perform the terminated contract include such costs as those incurred for initial plant rearrangement and alterations, management and personnel organization, and production planning. They do not include special machinery and equipment and starting load costs.

              (3) When initial costs are included in the settlement proposal as a direct charge, such costs shall not also be included in overhead. Initial costs attributable to only one contract shall not be allocated to other contracts.
              (4) If initial costs are claimed and have not been segregated on the contractor's books, they shall be segregated for settlement purposes from cost reports and schedules reflecting that high unit cost incurred during the early stages of the contract.
              (5) If the settlement proposal is on the inventory basis, initial costs should normally be allocated on the basis of total end items called for by the contract immediately before termination; however, if the contract includes end items of a diverse nature, some other equitable basis may be used, such as machine or labor hours.
              (d) Loss of useful value. Loss of useful value of special tooling, and special machinery and equipment is generally allowable, provided—
              (1) The special tooling, or special machinery and equipment is not reasonably capable of use in the other work of the contractor;
              (2) The Government's interest is protected by transfer of title or by other means deemed appropriate by the contracting officer; and
              (3) The loss of useful value for any one terminated contract is limited to that portion of the acquisition cost which bears the same ratio to the total acquisition cost as the terminated portion of the contract bears to the entire terminated contract and other Government contracts for which the special tooling, or special machinery and equipment was acquired.
              (e) Rental under unexpired leases. Rental costs under unexpired leases, less the residual value of such leases, are generally allowable when shown to have been reasonably necessary for the performance of the terminated contract, if—
              (1) The amount of rental claimed does not exceed the reasonable use value of the property leased for the period of the contract and such further period as may be reasonable; and
              (2) The contractor makes all reasonable efforts to terminate, assign, settle, or otherwise reduce the cost of such lease.
              (f) Alterations of leased property. The cost of alterations and reasonable restorations required by the lease may be allowed when the alterations were necessary for performing the contract.
              (g) Settlement expenses. (1) Settlement expenses, including the following, are generally allowable:
              (i) Accounting, legal, clerical, and similar costs reasonably necessary for—
              (A) The preparation and presentation, including supporting data, of settlement claims to the contracting officer; and
              (B) The termination and settlement of subcontracts.
              (ii) Reasonable costs for the storage, transportation, protection, and disposition of property acquired or produced for the contract.
              (iii) Indirect costs related to salary and wages incurred as settlement expenses in (i) and (ii); normally, such indirect costs shall be limited to payroll taxes, fringe benefits, occupancy costs, and immediate supervision costs.
              (2) If settlement expenses are significant, a cost account or work order shall be established to separately identify and accumulate them.
              (h) Subcontractor claims. Subcontractor claims, including the allocable portion of the claims common to the contract and to other work of the contractor, are generally allowable. An appropriate share of the contractor's indirect expense may be allocated to the amount of settlements with subcontractors; provided, that the amount allocated is reasonably proportionate to the relative benefits received and is otherwise consistent with 31.201-4 and 31.203(d). The indirect expense so allocated shall exclude the same and similar costs claimed directly or indirectly as settlement expenses.
              [48 FR 42301, Sept. 19, 1983, as amended at 69 FR 17767, Apr. 5, 2004]
            
            
              31.205-43
              Trade, business, technical, and professional activity costs.
              The following types of costs are allowable:

              (a) Memberships in trade, business, technical, and professional organizations.
              
              (b) Subscriptions to trade, business, professional, or other technical periodicals.
              (c) When the principal purpose of a meeting, convention, conference, symposium, or seminar is the dissemination of trade, business, technical or professional information or the stimulation of production or improved productivity:
              (1) Costs of organizing, setting up, and sponsoring the meetings, conventions, symposia, etc., including rental of meeting facilities, transportation, subsistence, and incidental costs;
              (2) Costs of attendance by contractor employees, including travel costs (see 31.205-46); and

              (3) Costs of attendance by individuals who are not employees of the contractor, provided;
              (i) Such costs are not also reimbursed to the individual by the employing company or organization, and
              (ii) The individual's attendance is essential to achieve the purpose of the conference, meeting, convention, symposium, etc.
              [48 FR 42301, Sept. 19, 1983, as amended at 53 FR 27467, July 20, 1988; 60 FR 42660, Aug. 16, 1995]
            
            
              31.205-44
              Training and education costs.
              Costs of training and education that are related to the field in which the employee is working or may reasonably be expected to work are allowable, except as follows:
              (a) Overtime compensation for training and education is unallowable.
              (b) The cost of salaries for attending undergraduate level classes or part-time graduate level classes during working hours is unallowable, except when unusual circumstances do not permit attendance at such classes outside of regular working hours.
              (c) Costs of tuition, fees, training materials and textbooks, subsistence, salary, and any other payments in connection with full-time graduate level education are unallowable for any portion of the program that exceeds two school years or the length of the degree program, whichever is less.
              (d) Grants to educational or training institutions, including the donation of facilities or other properties, scholarships, and fellowships are considered contributions and are unallowable.
              (e) Training or education costs for other than bona fide employees are unallowable, except that the costs incurred for educating employee dependents (primary and secondary level studies) when the employee is working in a foreign country where suitable public education is not available may be included in overseas differential pay.
              (f) Contractor contributions to college savings plans for employee dependents are unallowable.
              [70 FR 57472, Sept. 30, 2005]
            
            
              31.205-45
              [Reserved]
            
            
              31.205-46
              Travel costs.
              (a) Costs for transportation, lodging, meals, and incidental expenses. (1) Costs incurred by contractor personnel on official company business are allowable, subject to the limitations contained in this subsection. Costs for transportation may be based on mileage rates, actual costs incurred, or on a combination thereof, provided the method used results in a reasonable charge. Costs for lodging, meals, and incidental expenses may be based on per diem, actual expenses, or a combination thereof, provided the method used results in a reasonable charge.
              (2) Except as provided in paragraph (a)(3) of this section, costs incurred for lodging, meals, and incidental expenses (as defined in the regulations cited in paragraphs (a)(2)(i) through (iii) of this section ) shall be considered to be reasonable and allowable only to the extent that they do not exceed on a daily basis the maximum per diem rates in effect at the time of travel as set forth in the—
              (i) Federal Travel Regulation, prescribed by the General Services Administration, for travel in the contiguous United States, available on a subscription basis from the Superintendent of Documents, U.S. Government Publishing Office, Washington, DC 20402, Stock No. 922-002-00000-2;

              (ii) Joint Travel Regulations, Volume 2, DoD Civilian Personnel, Appendix A, prescribed by the Department of Defense, for travel in Alaska, Hawaii, and outlying areas of the United States, available on a subscription basis from the Superintendent of Documents, U.S. Government Publishing Office, Washington, DC 20402, Stock No. 908-010-00000-1; or

              (iii) Standarized Regulations (Government Civilians, Foreign Areas), section 925, Maximum Travel Per Diem Allowances of Foreign Areas, prescribed by the Department of State, for travel in areas not covered in paragraphs (a)(2)(i) and (ii) of this section, available on a subscription basis from the Superintendent of Documents, U.S. Government Publishing Office, Washington, DC 20402, Stock No. 744-088-00000-0.
              (3) In special or unusual situations, actual costs in excess of the above-referenced maximum per diem rates are allowable provided that such amounts do not exceed the higher amounts authorized for Federal civilian employees as permitted in the regulations referenced in paragraph (a)(2)(i), (ii), or (iii) of this section. For such higher amounts to be allowable, all of the following conditions must be met:
              (i) One of the conditions warranting approval of the actual expense method, as set forth in the regulations referred in paragraph (a)(2)(i), (ii), or (iii) of this section, must exist.
              (ii) A written justification for use of the higher amounts must be approved by an officer of the contractor's organization or designee to ensure that the authority is properly administered and controlled to prevent abuse.
              (iii) If it becomes necessary to exercise the authority to use the higher actual expense method repetitively or on a continuing basis in a particular area, the contractor must obtain advance approval from the contracting officer.
              (iv) Documentation to support actual costs incurred shall be in accordance with the contractor's established practices, subject to paragraph (a)(7) of this section, and provided that a receipt is required for each expenditure of $75.00 or more. The approved justification required by paragraph (a)(3)(ii) of this section and, if applicable, paragraph (a)(3)(iii) of this section must be retained.
              (4) Paragraphs (a)(2) and (3) of this section and paragraphs(a)(2)(i), (ii), and (iii) of this sectiondo not incorporate the regulations cited in paragraphs (a)(2)(i), (ii), and (iii) of this sectionin their entirety. Only the maximum per diem rates, the definitions of lodging, meals, and incidental expenses, and the regulatory coverage dealing with special or unusual situations are incorporated herein.
              (5) An advance agreement (see 31.109) with respect to compliance with paragraphs (a)(2) and (3) of this section may be useful and desirable.
              (6) The maximum per diem rates referenced in subparagraph (a)(2) of this subsection generally would not constitute a reasonable daily charge—
              (i) When no lodging costs are incurred; and/or
              (ii) On partial travel days (e.g., day of departure and return).
              Appropriate downward adjustments from the maximum per diem rates would normally be required under these circumstances. While these adjustments need not be calculated in accordance with the Federal Travel Regulation or Joint Travel Regulations, they must result in a reasonable charge.
              (7) Costs shall be allowable only if the following information is documented:
              (i) Date and place (city, town, or other similar designation) of the expenses;
              (ii) Purpose of the trip; and
              (iii) Name of person on trip and that person's title or relationship to the contractor.
              (b) Airfare costs in excess of the lowest priced airfare available to the contractor during normal business hours are unallowable except when such accommodations require circuitous routing, require travel during unreasonable hours, excessively prolong travel, result in increased cost that would offset transportation savings, are not reasonably adequate for the physical or medical needs of the traveler, or are not reasonably available to meet mission requirements. However, in order for airfare costs in excess of the above airfare to be allowable, the applicable condition(s) set forth above must be documented and justified.
              (c)(1) Cost of travel by contractor-owned, -leased, or -chartered aircraft, as used in this paragraph (c), includes the cost of lease, charter, operation (including personnel), maintenance, depreciation, insurance, and other related costs.
              (2) The costs of travel by contractor-owned, -leased, or -chartered aircraft are limited to the allowable airfare described in paragraph (b) of this section for the flight destination unless travel by such aircraft is specifically required by contract specification, term, or condition, or a higher amount is approved by the contracting officer. A higher amount may be agreed to when one or more of the circumstances for justifying higher than allowable airfare listed in paragraph (b) of this section are applicable, or when an advance agreement under paragraph (c)(3) of this section has been executed. In all cases, travel by contractor-owned, -leased, or    -chartered aircraft must be fully documented and justified. For each contractor-owned, -leased, or -chartered aircraft used for any business purpose which is charged or allocated, directly or indirectly, to a Government contract, the contractor must maintain and make available manifest/logs for all flights on such company aircraft. As a minimum, the manifest/log shall indicate—
              (i) Date, time, and points of departure;
              (ii) Destination, date, and time of arrival;
              (iii) Name of each passenger and relationship to the contractor;
              (iv) Authorization for trip; and
              (v) Purpose of trip.
              (3) Where an advance agreement is proposed (see 31.109), consideration may be given to the following:
              (i) Whether scheduled commercial airlines or other suitable, less costly, travel facilities are available at reasonable times, with reasonable frequency, and serve the required destinations conveniently.
              (ii) Whether increased flexibility in scheduling results in time savings and more effective use of personnel that would outweigh additional travel costs.
              (d) Costs of contractor-owned or leased automobiles, as used in this paragraph, include the costs of lease, operation (including personnel), maintenance, depreciation, insurance, etc. These costs are allowable, if reasonable, to the extent that the automobiles are used for company business. That portion of the cost of company-furnished automobiles that relates to personal use by employees (including transportation to and from work) is compensation for personal services and is unallowable as stated in 31.205-6(m)(2).
              [48 FR 42301, Sept. 19, 1983, as amended at 51 FR 12301, Apr. 9, 1986; 51 FR 27489, July 31, 1986; 51 FR 36972, Oct. 16, 1986; 56 FR 41739, Aug. 22, 1991; 57 FR 20377, May 12, 1992; 61 FR 31657, June 20, 1996; 62 FR 40237, July 25, 1997; 62 FR 64933, Dec. 9, 1997; 68 FR 28083, May 22, 2003; 68 FR 56688, Oct. 1, 2003; 74 FR 65614, Dec. 10, 2009; 84 FR 19847, May 6, 2019]
            
            
              31.205-47
              Costs related to legal and other proceedings.
              (a) Definitions. As used in this subsection—
              
                Costs include, but are not limited to, administrative and clerical expenses; the costs of legal services, whether performed by in-house or private counsel; the costs of the services of accountants, consultants, or others retained by the contractor to assist it; costs of employees, officers, and directors; and any similar costs incurred before, during, and after commencement of a judicial or administrative proceeding which bears a direct relationship to the proceedings.
              
                Fraud means —
              (1) Acts of fraud or corruption or attempts to defraud the Government or to corrupt its agents;
              (2) Acts which constitute a cause for debarment or suspension under 9.406-2(a) and 9.407-2(a); and
              (3) Acts which violate the False Claims Act, 31 U.S.C., sections 3729-3731, or 41 U.S.C. chapter 87, Kickbacks.
              
                Penalty does not include restitution, reimbursement, or compensatory damages.
              
                Proceeding includes an investigation.

              (b) Costs incurred in connection with any proceeding brought by: A Federal, State, local, or foreign government for a violation of, or failure to comply with, law or regulation by the contractor (including its agents or employees) (41 U.S.C. 4310 and 10 U.S.C. 2324(k)); a contractor or subcontractor employee submitting a whistleblower complaint of reprisal in accordance with 41 U.S.C. 4712 or 10 U.S.C. 2409; or a third party in the name of the United States under the False Claims Act, 31 U.S.C. 3730, are unallowable if the result is—
              (1) In a criminal proceeding, a conviction;
              (2) In a civil or administrative proceeding, either a finding of contractor liability where the proceeding involves an allegation of fraud or similar misconduct; or imposition of a monetary penalty, or an order issued by the agency head to the contractor or subcontractor to take corrective action under 41 U.S.C. 4712 or 10 U.S.C. 2409, where the proceeding does not involve an allegation of fraud or similar misconduct;
              (3) A final decision by an appropriate official of an executive agency to:
              (i) Debar or suspend the contractor;
              (ii) Rescind or void a contract; or
              (iii) Terminate a contract for default by reason of a violation or failure to comply with a law or regulation;
              (4) Disposition of the matter by consent or compromise if the proceeding could have led to any of the outcomes listed in subparagraphs (b) (1) through (3) of this subsection (but see paragraphs (c) and (d) of this subsection); or
              (5) Not covered by subparagraphs (b) (1) through (4) of this subsection, but where the underlying alleged contractor misconduct was the same as that which led to a different proceeding whose costs are unallowable by reason of subparagraphs (b) (1) through (4) of this subsection.
              (c)(1) To the extent they are not otherwise unallowable, costs incurred in connection with any proceeding under paragraph (b) of this subsection commenced by the United States that is resolved by consent or compromise pursuant to an agreement entered into between the contractor and the United States, and which are unallowable solely because of paragraph (b) of this subsection, may be allowed to the extent specifically provided in such agreement.
              (2)(i) In the event of a settlement of any proceeding brought by a third party under the False Claims Act in which the United States did not intervene, reasonable costs incurred by the contractor in connection with such a proceeding that are not otherwise unallowable by regulation or by separate agreement with the United States may be allowed if the contracting officer, in consultation with his or her legal advisor, determines that there was very little likelihood that the third party would have been successful on the merits.
              (ii) In the event of disposition by consent or compromise of a proceeding brought by a whistleblower for alleged reprisal in accordance with 41 U.S.C. 4712 or 10 U.S.C. 2409, reasonable costs incurred by a contractor or subcontractor in connection with such a proceeding that are not otherwise unallowable by regulation or by agreement with the United States may be allowed if the contracting officer, in consultation with his or her legal advisor, determined that there was very little likelihood that the claimant would have been successful on the merits.
              (d) To the extent that they are not otherwise unallowable, costs incurred in connection with any proceeding under paragraph (b) of this subsection commenced by a State, local, or foreign government may be allowable when the contracting officer (or other official specified in agency procedures) determines, that the costs were incurred either:
              (1) As a direct result of a specific term or condition of a Federal contract; or
              (2) As a result of compliance with specific written direction of the cognizant contracting officer.
              (e) Costs incurred in connection with proceedings described in paragraph (b) of this subsection, but which are not made unallowable by that paragraph, may be allowable to the extent that:
              (1) The costs are reasonable in relation to the activities required to deal with the proceeding and the underlying cause of action;
              (2) The costs are not otherwise recovered from the Federal Government or a third party, either directly as a result of the proceeding or otherwise; and

              (3) The percentage of costs allowed does not exceed the percentage determined to be appropriate considering the complexity of procurement litigation, generally accepted principles governing the award of legal fees in civil actions involving the United States as a party, and such other factors as may be appropriate. Such percentage shall not exceed 80 percent. Agreements reached under paragraph (c) of this subsection shall be subject to this limitation. If, however, an agreement described in paragraph (c)(1) of this subsection explicitly states the amount of otherwise allowable incurred legal fees and limits the allowable recovery to 80 percent or less of the stated legal fees, no additional limitation need be applied. The amount of reimbursement allowed for legal costs in connection with any proceeding described in paragraph (c)(2) of this subsection shall be determined by the cognizant contracting officer, but shall not exceed 80 percent of otherwise allowable legal costs incurred.
              (f) Costs not covered elsewhere in this subsection are unallowable if incurred in connection with—
              (1) Defense against Federal Government claims or appeals or the prosecution of claims or appeals against the Federal Government (see 2.101).
              (2) Organization, reorganization, (including mergers and acquisitions) or resisting mergers and acquisitions (see also 31.205-27).
              (3) Defense of antitrust suits.
              (4) Defense of suits brought by employees or ex-employees of the contractor under section 2 of the Major Fraud Act of 1988 where the contractor was found liable or settled.
              (5) Costs of legal, accounting, and consultant services and directly associated costs incurred in connection with the defense or prosecution of lawsuits or appeals between contractors arising from either (i) an agreement or contract concerning a teaming arrangement, a joint venture, or similar arrangement of shared interest; or (ii) dual sourcing, coproduction, or similar programs, are unallowable, except when (A) incurred as a result of compliance with specific terms and conditions of the contract or written instructions from the contracting officer, or (B) when agreed to in writing by the contracting officer.
              (6) Patent infringement litigation, unless otherwise provided for in the contract.
              (7) Representation of, or assistance to, individuals, groups, or legal entities which the contractor is not legally bound to provide, arising from an action where the participant was convicted of violation of a law or regulation or was found liable in a civil or administrative proceeding.
              (8) Protests of Federal Government solicitations or contract awards, or the defense against protests of such solicitations or contract awards, unless the costs of defending against a protest are incurred pursuant to a written request from the cognizant contracting officer.
              (9) A Congressional investigation or inquiry into an issue that is the subject matter of a proceeding resulting in a disposition as described in paragraphs (b)(1) through (5) of this section (see 10 U.S.C. 2324(e)(1)(Q)).
              (g) Costs which may be unallowable under 31.205-47, including directly associated costs, shall be segregated and accounted for by the contractor separately. During the pendency of any proceeding covered by paragraph (b) and subparagraphs (f)(4) and (f)(7) of this subsection, the contracting officer shall generally withhold payment of such costs. However, if in the best interests of the Government, the contracting officer may provide for conditional payment upon provision of adequate security, or other adequate assurance, and agreement by the contractor to repay all unallowable costs, plus interest, if the costs are subsequently determined to be unallowable.
              [48 FR 42301, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 31.205-47, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              31.205-48
              Research and development costs.
              
                Research and development, as used in this subsection, means the type of technical effort described in 31.205-18 but sponsored by a grant or required in the performance of a contract. When costs are incurred in excess of either the price of a contract or amount of a grant for research and development effort, the excess is unallowable under any other Government contract.
              [65 FR 46072, July 26, 2000, as amended at 68 FR 28092, May 22, 2003]
            
            
              
              31.205-49
              Goodwill.
              Goodwill, an unidentifiable intangible asset, originates under the purchase method of accounting for a business combination when the price paid by the acquiring company exceeds the sum of the identifiable individual assets acquired less liabilities assumed, based upon their fair values. The excess is commonly referred to as goodwill. Goodwill may arise from the acquisition of a company as a whole or a portion thereof. Any costs for amortization, expensing, write-off, or write-down of goodwill (however represented) are unallowable.
              [49 FR 26743, June 29, 1984]
            
            
              31.205-50
              [Reserved]
            
            
              31.205-51
              Costs of alcoholic beverages.
              Costs of alcoholic beverages are unallowable.
              [51 FR 12302, Apr. 9, 1986]
            
            
              31.205-52
              Asset valuations resulting from business combinations.
              (a) For tangible capital assets, when the purchase method of accounting for a business combination is used, whether or not the contract or subcontract is subject to CAS, the allowable depreciation and cost of money shall be based on the capitalized asset values measured and assigned in accordance with 48 CFR 9904.404-50(d), if allocable, reasonable, and not otherwise unallowable.
              (b) For intangible capital assets, when the purchase method of accounting for a business combination is used, allowable amortization and cost of money shall be limited to the total of the amounts that would have been allowed had the combination not taken place.
              [63 FR 9068, Feb. 23, 1998]
            
          
          
            Subpart 31.3—Contracts With Educational Institutions
            
              31.301
              Purpose.
              This subpart provides the principles for determining the cost of research and development, training, and other work performed by educational institutions under contracts with the Government.
            
            
              31.302
              General.
              The OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix III, provides principles for determining the costs applicable to research and development, training, and other work performed by educational institutions (defined as institutions of higher education in the OMB Uniform Guidance at 2 CFR part 200, subpart A, and 20 U.S.C. 1001) under contracts with the Government.
              [81 FR 45853, July 14, 2016]
            
            
              31.303
              Requirements.
              (a) Contracts that refer to this subpart 31.3 for determining allowable costs under contracts with educational institutions (defined as institutions of higher education in the OMB Uniform Guidance at 2 CFR part 200, subpart A, and 20 U.S.C. 1001) shall be deemed to refer to, and shall have the allowability of costs determined by the contracting officer in accordance with, the OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix III, in effect on the date of the contract.
              (b) Agencies are not expected to place additional restrictions on individual items of cost.
              [48 FR 42301, Sept. 19, 1983, as amended at 81 FR 45853, July 14, 2016]
            
          
          
            Subparts 31.4-31.5 [Reserved]
          
          
            Subpart 31.6—Contracts With State, Local, and Federally Recognized Indian Tribal Governments
            
              31.601
              Purpose.
              This subpart provides the principles for determining allowable cost of contracts and subcontracts with State, local, and federally recognized Indian tribal governments.
            
            
              31.602
              General.

              The OMB Uniform Guidance at 2 CFR part 200, subpart E and appendices V and VII sets forth the principles for determining the allowable costs of contracts and subcontracts with State, local, and federally recognized Indian tribal governments. These principles are for cost determination and are not intended to identify the circumstances or dictate the extent of Federal and State or local participation in financing a particular contract.
              [48 FR 42301, Sept. 19, 1983, as amended at 81 FR 45853, July 14, 2016]
            
            
              31.603
              Requirements.
              (a) Contracts that refer to this subpart 31.6 for determining allowable costs under contracts with State, local and Indian tribal governments shall be deemed to refer to, and shall have the allowability of costs determined by the contracting officer in accordance with, the OMB Uniform Guidance at 2 CFR part 200, subpart E and appendices V and VII, in effect on the date of the contract.
              (b) Agencies are not expected to place additional restrictions on individual items of cost. However, under 10 U.S.C. 2324, 41 U.S.C. 4304, 31 U.S.C. 3730, and 41 U.S.C. 4310, the following costs are unallowable:
              (1) Costs of entertainment, including amusement, diversion, and social activities, and any costs directly associated with such costs (such as tickets to shows or sports events, meals, lodging, rentals, transportation, and gratuities).
              (2) Costs incurred to influence (directly or indirectly) legislative action on any matter pending before Congress, a State legislature, or a legislative body of a political subdivision of a State.

              (3) Costs incurred in defense of any civil or criminal fraud proceeding or similar proceeding (including filing of any false certification) brought by the United States where the contractor is found liable or has pleaded nolo contendere to a charge of fraud or similar proceeding (including filing of a false certification).
              (4) Payments of fines and penalties resulting from violations of, or failure to comply with, Federal, state, local, or foreign laws and regulations, except when incurred as a result of compliance with specific terms and conditions of the contract or specific written instructions from the contracting officer authorizing in advance such payments in accordance with applicable regulations in the FAR or an executive agency supplement to the FAR.
              (5) Costs of any membership in any social, dining, or country club or organization.
              (6) Costs of alcoholic beverages.
              (7) Contributions or donations, regardless of the recipient.
              (8) Costs of advertising designed to promote the contractor or its products.
              (9) Costs of promotional items and memorabilia, including models, gifts, and souvenirs.
              (10) Costs for travel by commercial aircraft which exceed the amount of the standard commercial fare.
              (11) Costs incurred in making any payment (commonly known as a “golden parachute payment”) which is—
              (i) In an amount in excess of the normal severance pay paid by the contractor to an employee upon termination of employment; and
              (ii) Is paid to the employee contingent upon, and following, a change in management control over, or ownership of, the contractor or a substantial portion of the contractor's assets.
              (12) Costs of commercial insurance that protects against the costs of the contractor for correction of the contractor's own defects in materials or workmanship.
              (13) Costs of severance pay paid by the contractor to foreign nationals employed by the contractor under a service contract performed outside the United States, to the extent that the amount of the severance pay paid in any case exceeds the amount paid in the industry involved under the customary or prevailing practice for firms in that industry providing similar services in the United States, as determined by regulations in the FAR or in an executive agency supplement to the FAR.

              (14) Costs of severance pay paid by the contractor to a foreign national employed by the contractor under a service contract performed in a foreign country if the termination of the employment of the foreign national is the result of the closing of, or curtailment of activities at, a United States facility in that country at the request of the government of that country.
              
              (15) Unless any of the exceptions at 31.205-47(c) or (d) apply, costs incurred by a contractor in connection with any criminal, civil, or administrative proceedings that result in dispositions described at 31.205-47(b)(1) through (5) commenced by: A Federal, State, local, or foreign government, for a violation of, or failure to comply with, law or regulation by the contractor (including its agents or employees); a contractor or subcontractor employee submitting a whistleblower complaint of reprisal in accordance with 41 U.S.C. 4712 or 10 U.S.C. 2409; or a third party in the name of the United States under the False Claims Act, 31 U.S.C. 3730. For any such proceeding that does not result in a disposition described at 31.205-47(b)(1) through (5), or to which 31.205-47(c) exceptions apply, the cost of that proceeding shall be subject to the limitations in 31.205-47(e).
              (16) Costs incurred in connection with a Congressional investigation or inquiry into an issue that is the subject matter of a proceeding resulting in a disposition as described at 31.205-47(b)(1) through (5).
              [48 FR 42301, Sept. 19, 1983, as amended at 42660, Aug. 16, 1995; 79 FR 24211, Apr. 29, 2014; 81 FR 45853, July 14, 2016; 82 FR 4734, Jan. 13, 2017]
            
          
          
            Subpart 31.7—Contracts With Nonprofit Organizations
            
              31.701
              Purpose.
              This subpart provides the principles for determining the cost applicable to work performed by nonprofit organizations under contracts with the Government. A nonprofit organization, for purpose of identification, is defined as a business entity organized and operated exclusively for charitable, scientific, or educational purposes, of which no part of the net earnings inure to the benefit of any private shareholder or individual, of which no substantial part of the activities is carrying on propaganda or otherwise attempting to influence legislation or participating in any political campaign on behalf of any candidate for public office, and which are exempt from federal income taxation under section 501 of the Internal Revenue Code.
            
            
              31.702
              General.
              The OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix IV, sets forth principles for determining the costs applicable to work performed by nonprofit organizations (as defined in the OMB Uniform Guidance at 2 CFR part 200) under contracts (as well as grants and other agreements) with the Government. See 31.108 for exceptions to the cost principles for nonprofit organizations.
              [81 FR 45853, July 14, 2016]
            
            
              31.703
              Requirements.
              (a) Contracts which refer to this subpart 31.7 for determining allowable costs shall be deemed to refer to, and shall have the allowability of costs determined by the contracting officer in accordance with, the OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix IV in effect on the date of the contract.
              (b) Agencies are not expected to place additional restrictions on individual items of cost. However, under 10 U.S.C. 2324(e) and 41 U.S.C. 4304, the costs cited in 31.603(b) are unallowable.
              [48 FR 42301, Sept. 19, 1983, as amended at 60 FR 42661, Aug. 16, 1995; 79 FR 24211, Apr. 29, 2014; 81 FR 45853, July 14, 2016]
            
          
        
        
          Pt. 32
          PART 32—CONTRACT FINANCING
          
            Sec.
            32.000
            Scope of part.
            32.001
            Definitions.
            32.002
            Applicability of subparts.
            32.003
            Simplified acquisition procedures financing.
            32.004
            Contract performance in foreign countries.
            32.005
            Consideration for contract financing.
            32.006
            Reduction or suspension of contract payments upon finding of fraud.
            32.006-1
            General.
            32.006-2
            Definition.
            32.006-3
            Responsibilities.
            32.006-4
            Procedures.
            32.006-5
            Reporting.
            32.007
            Contract financing payments.
            32.008
            Notification of overpayment.
            32.009
            Providing accelerated payments to small business subcontractors.
            32.009-1
            General.
            32.009-2
            Contract clause.
            
              
              Subpart 32.1—Non-Commercial Item Purchase Financing
              32.100
              Scope of subpart.
              32.101
              Authority.
              32.102
              Description of contract financing methods.
              32.103
              Progress payments under construction contracts.
              32.104
              Providing contract financing.
              32.105
              Uses of contract financing.
              32.106
              Order of preference.
              32.107
              Need for contract financing not a deterrent.
              32.108
              Financial consultation.
              32.109
              Termination financing.
              32.110
              Payment of subcontractors under cost-reimbursement prime contracts.
              32.111
              Contract clauses for noncommercial purchases.
              32.112
              Nonpayment of subcontractors under contracts for noncommercial items.
              32.112-1
              Subcontractor assertions of nonpayment.
              32.112-2
              Subcontractor requests for information.
              32.113
              Customary contract financing.
              32.114
              Unusual contract financing.
            
            
              Subpart 32.2—Commercial Item Purchase Financing
              32.200
              Scope of subpart.
              32.201
              Statutory authority.
              32.202
              General.
              32.202-1
              Policy.
              32.202-2
              Types of payments for commercial item purchases.
              32.202-3
              Conducting market research about financing terms.
              32.202-4
              Security for Government financing.
              32.203
              Determining contract financing terms.
              32.204
              Procedures for contracting officer-specified commercial contract financing.
              32.205
              Procedures for offeror-proposed commercial contract financing.
              32.206
              Solicitation provisions and contract clauses.
              32.207
              Administration and payment of commercial financing payments.
            
            
              Subpart 32.3—Loan Guarantees for Defense Production
              32.300
              Scope of subpart.
              32.301
              Definitions.
              32.302
              Authority.
              32.303
              General.
              32.304
              Procedures.
              32.304-1
              Application for guarantee.
              32.304-2
              Certificate of eligibility.
              32.304-3
              Asset formula.
              32.304-4
              Guarantee amount and maturity.
              32.304-5
              Assignment of claims under contracts.
              32.304-6
              Other collateral security.
              32.304-7
              Contract surety bonds and loan guarantees.
              32.304-8
              Other borrowing.
              32.305
              Loan guarantees for terminated contracts.
              32.306
              Loan guarantees for subcontracts.
            
            
              Subpart 32.4—Advance Payments for Non-Commercial Items
              32.400
              Scope of subpart.
              32.401
              Statutory authority.
              32.402
              General.
              32.403
              Applicability.
              32.404
              Exclusions.
              32.405
              Applying Pub. L. 85-804 to advance payments under sealed bid contracts.
              32.406
              Letters of credit.
              32.407
              Interest.
              32.408
              Application for advance payments.
              32.409
              Contracting officer action.
              32.409-1
              Recommendation for approval.
              32.409-2
              Recommendation for disapproval.
              32.409-3
              Security, supervision, and covenants.
              32.410
              Findings, determination, and authorization.
              32.411
              Agreement for special account at a financial institution.
              32.412
              Contract clause.
            
            
              Subpart 32.5—Progress Payments Based on Costs
              32.500
              Scope of subpart.
              32.501
              General.
              32.501-1
              Customary progress payment rates.
              32.501-2
              Unusual progress payments.
              32.501-3
              Contract price.
              32.501-4
              [Reserved]
              32.501-5
              Other protective terms.
              32.502
              Preaward matters.
              32.502-1
              Use of customary progress payments.
              32.502-2
              Contract finance office clearance.
              32.502-3
              Solicitation provisions.
              32.502-4
              Contract clauses.
              32.503
              Postaward matters.
              32.503-1
              [Reserved]
              32.503-2
              Supervision of progress payments.
              32.503-3
              Initiation of progress payments and review of accounting system.
              32.503-4
              Approval of progress payment requests.
              32.503-5
              Administration of progress payments.
              32.503-6
              Suspension or reduction of payments.
              32.503-7
              [Reserved]
              32.503-8
              Liquidation rates—ordinary method.
              32.503-9
              Liquidation rates—alternate method.
              32.503-10
              Establishing alternate liquidation rates.
              32.503-11
              Adjustments for price reduction.
              32.503-12
              Maximum unliquidated amount.
              
              32.503-13
              [Reserved]
              32.503-14
              Protection of Government title.
              32.503-15
              Application of Government title terms.
              32.503-16
              Risk of loss.
              32.504
              Subcontracts under prime contracts providing progress payments.
            
            
              Subpart 32.6—Contract Debts
              32.600
              Scope of subpart.
              32.601
              General.
              32.602
              Responsibilities.
              32.603
              Debt determination.
              32.604
              Demand for payment.
              32.605
              Final decisions.
              32.606
              Debt collection.
              32.607
              Installment payments and deferment of collection.
              32.607-1
              Installment payments.
              32.607-2
              Deferment of collection.
              32.608
              Interest.
              32.608-1
              Interest charges.
              32.608-2
              Interest credits.
              32.609
              Delays in receipt of notices or demands.
              32.610
              Compromising debts.
              32.611
              Contract clause.
            
            
              Subpart 32.7—Contract Funding
              32.700
              Scope of subpart.
              32.701
              [Reserved]
              32.702
              Policy.
              32.703
              Contract funding requirements.
              32.703-1
              General.
              32.703-2
              Contracts conditioned upon availability of funds.
              32.703-3
              Contracts crossing fiscal years.
              32.704
              Limitation of cost or funds.
              32.705
              Unenforceability of unauthorized obligations.
              32.706
              Contract clauses.
              32.706-1
              Clauses for contracting in advance of funds.
              32.706-2
              Clauses for limitation of cost or funds.
              32.706-3
              Clause for unenforceability of unauthorized obligations.
            
            
              Subpart 32.8—Assignment of Claims
              32.800
              Scope of subpart.
              32.801
              Definitions.
              32.802
              Conditions.
              32.803
              Policies.
              32.804
              Extent of assignee's protection.
              32.805
              Procedure.
              32.806
              Contract clauses.
            
            
              Subpart 32.9—Prompt Payment
              32.900
              Scope of subpart.
              32.901
              Applicability.
              32.902
              Definitions.
              32.903
              Responsibilities.
              32.904
              Determining payment due dates.
              32.905
              Payment documentation and process.
              32.906
              Making payments.
              32.907
              Interest penalties.
              32.908
              Contract clauses.
              32.909
              Contractor inquiries.
            
            
              Subpart 32.10—Performance-Based Payments
              32.1000
              Scope of subpart.
              32.1001
              Policy.
              32.1002
              Bases for performance-based payments.
              32.1003
              Criteria for use.
              32.1004
              Procedures.
              32.1005
              Solicitation provision and contract clause.
              32.1006
              [Reserved]
              32.1007
              Administration and payment of performance-based payments.
              32.1008
              Suspension or reduction of performance-based payments.
              32.1009
              Title.
              32.1010
              Risk of loss.
            
            
              Subpart 32.11—Electronic Funds Transfer
              32.1100
              Scope of subpart.
              32.1101
              Statutory requirements.
              32.1102
              Definitions.
              32.1103
              Applicability.
              32.1104
              Protection of EFT information.
              32.1105
              Assignment of claims.
              32.1106
              EFT mechanisms.
              32.1107
              Payment information.
              32.1108
              Payment by Governmentwide commercial purchase card.
              32.1109
              EFT information submitted by offerors.
              32.1110
              Solicitation provision and contract clauses.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42328, Sept. 19, 1983, unless otherwise noted.
          
          
            32.000
            Scope of part.
            This part prescribes policies and procedures for contract financing and other payment matters. This part addresses—
            (a) Payment methods, including partial payments and progress payments based on percentage or stage of completion;
            (b) Loan guarantees, advance payments, and progress payments based on costs;
            (c) Administration of debts to the Government arising out of contracts;
            (d) Contract funding, including the use of contract clauses limiting costs or funds;

            (e) Assignment of claims to aid in private financing;
            
            (f) Selected payment clauses;
            (g) Financing of purchases of commercial items;
            (h) Performance-based payments; and
            (i) Electronic funds transfer payments.
            [48 FR 42328, Sept. 19, 1983, as amended at 60 FR 49710, Sept. 26, 1995; 61 FR 45772, Aug. 29, 1996; 67 FR 13054, Mar. 20, 2002]
          
          
            32.001
            Definitions.
            As used in this part—
            
              Commercial interim payment means any payment that is not a commercial advance payment or a delivery payment. These payments are contract financing payments for prompt payment purposes (i.e., not subject to the interest penalty provisions of the Prompt Payment Act in accordance with subpart 32.9). A commercial interim payment is given to the contractor after some work has been done, whereas a commercial advance payment is given to the contractor when no work has been done.
            
              Contract action means an action resulting in a contract, as defined in subpart 2.1, including actions for additional supplies or services outside the existing contract scope, but not including actions that are within the scope and under the terms of the existing contract, such as contract modifications issued pursuant to the Changes clause, or funding and other administrative changes.
            
              Contract financing payment means an authorized Government disbursement of monies to a contractor prior to acceptance of supplies or services by the Government.
            (1) Contract financing payments include—
            (i) Advance payments;
            (ii) Performance-based payments;
            (iii) Commercial advance and interim payments;
            (iv) Progress payments based on cost under the clause at 52.232-16, Progress Payments;
            (v) Progress payments based on a percentage or stage of completion (see 32.102(e)), except those made under the clause at 52.232-5, Payments Under Fixed-Price Construction Contracts, or the clause at 52.232-10, Payments Under Fixed-Price Architect-Engineer Contracts; and

            (vi) Interim payments under a cost reimbursement contract, except for a cost reimbursement contract for services when Alternate I of the clause at 52.232-25, Prompt Payment, is used.
            (2) Contract financing payments do not include—
            (i) Invoice payments;
            (ii) Payments for partial deliveries; or
            (iii) Lease and rental payments.
            
              Customary contract financing means that financing deemed by an agency to be available for routine use by contracting officers. Most customary contract financing arrangements should be usable by contracting officers without specific reviews or approvals by higher management.
            
              Delivery payment means a payment for accepted supplies or services, including payments for accepted partial deliveries. Commercial financing payments are liquidated by deduction from these payments. Delivery payments are invoice payments for prompt payment purposes.
            
              Designated billing office means the office or person (governmental or nongovernmental) designated in the contract where the contractor first submits invoices and contract financing requests. The contract might designate different offices to receive invoices and contract financing requests. The designated billing office might be—
            (1) The Government disbursing office;
            (2) The contract administration office;
            (3) The office accepting the supplies delivered or services performed by the contractor;
            (4) The contract audit office; or
            (5) A nongovernmental agent.
            
              Designated payment office means the office designated in the contract to make invoice payments or contract financing payments. Normally, this will be the Government disbursing office.
            
              Due date means the date on which payment should be made.
            
              Invoice payment means a Government disbursement of monies to a contractor under a contract or other authorization for supplies or services accepted by the Government.
            (1) Invoice payments include—
            
            (i) Payments for partial deliveries that have been accepted by the Government;
            (ii) Final cost or fee payments where amounts owed have been settled between the Government and the contractor;
            (iii) For purposes of subpart 32.9 only, all payments made under the clause at 52.232-5, Payments Under Fixed-Price Construction Contracts, and the clause at 52.232-10, Payments Under Fixed-Price Architect-Engineer Contracts; and

            (iv) Interim payments under a cost-reimbursement contract for services when Alternate I of the clause at 52.232-25, Prompt Payment, is used.
            (2) Invoice payments do not include contract financing payments.
            
              Liquidate means to decrease a payment for an accepted supply item or service under a contract for the purpose of recouping financing payments previously paid to the contractor.
            
              Unusual contract financing means any financing not deemed customary contract financing by the agency. Unusual contract financing is financing that is legal and proper under applicable laws, but that the agency has not authorized contracting officers to use without specific reviews or approvals by higher management.
            [52 FR 30077, Aug. 12, 1987, as amended at 60 FR 49710, Sept. 26, 1995; 66 FR 2131, Jan. 10, 2001; 66 FR 65354, Dec. 18, 2001; 67 FR 13054, Mar. 20, 2002; 74 FR 28431, June 15, 2009]
          
          
            32.002
            Applicability of subparts.
            (a) The following sections and subparts of this part are applicable to all purchases subject to part 32:
            (1) Sections 32.000 through 32.009.
            (2) Subpart 32.3, Loan Guarantees for Defense Production.
            (3) Subpart 32.6, Contract Debts.
            (4) Subpart 32.7, Contract Funding.
            (5) Subpart 32.8, Assignment of Claims.
            (6) Subpart 32.9, Prompt Payment.
            (7) Subpart 32.11, Electronic Funds Transfer.
            (b) Subpart 32.2, Commercial Item Purchase Financing, is applicable only to purchases of commercial items under authority of part 12.
            (c) The following subparts of this part are applicable to all purchases made under any authority other than part 12:
            (1) Subpart 32.1, Non-Commercial Item Purchase Financing.
            (2) Subpart 32.4, Advance Payments For Non-Commercial Items.
            (3) Subpart 32.5, Progress Payments Based on Costs.
            (4) Subpart 32.10, Performance-Based Payments.
            [60 FR 49710, Sept. 26, 1995, as amended at 61 FR 45772, Aug. 29, 1996; 78 FR 70479, Nov. 25, 2013]
          
          
            32.003
            Simplified acquisition procedures financing.
            Unless agency regulations otherwise permit, contract financing shall not be provided for purchases made under the authority of part 13.
            [60 FR 49710, Sept. 26, 1995]
          
          
            32.004
            Contract performance in foreign countries.
            The enforceability of contract provisions for security of Government financing in a foreign jurisdiction is dependent upon local law and procedure. Prior to providing contract financing where foreign jurisdictions may become involved, the contracting officer shall ensure the Government's security is enforceable. This may require the provision of additional or different security than that normally provided for in the standard contract clauses.
            [60 FR 49710, Sept. 26, 1995]
          
          
            32.005
            Consideration for contract financing.
            (a) Requirement. When a contract financing clause is included at the inception of a contract, there shall be no separate consideration for the contract financing clause. The value of the contract financing to the contractor is expected to be reflected in either
            (1) A bid or negotiated price that will be lower than such price would have been in the absence of the contract financing, or

            (2) Contract terms and conditions, other than price, that are more beneficial to the Government than they would have been in the absence of the contract financing. Adequate new consideration is required for changes to, or the addition of, contract financing after award.
            (b) Amount of new consideration. The contractor may provide new consideration by monetary or nonmonetary means, provided the value is adequate. The fair and reasonable consideration should approximate the amount by which the price would have been less had the contract financing terms been contained in the initial contract. In the absence of definite information on this point, the contracting officer should apply the following criteria in evaluating whether the proposed new consideration is adequate:
            (1) The value to the contractor of the anticipated amount and duration of the contract financing at the imputed financial costs of the equivalent working capital.
            (2) The estimated profit rate to be earned through contract performance.
            (c) Interest. Except as provided in subpart 32.4, Advance Payments for Non-Commercial Items, the contract shall not provide for any other type of specific charges, such as interest, for contract financing.
            [60 FR 49710, Sept. 26, 1995]
          
          
            32.006
            Reduction or suspension of contract payments upon finding of fraud.
          
          
            32.006-1
            General.
            (a) Under 10 U.S.C. 2307(i)(8), the statutory authority implemented by this section is available to the Department of Defense and the National Aeronautics and Space Administration; this statutory authority is not available to the United States Coast Guard. Under 41 U.S.C. 4506, this statutory authority is available to all agencies subject to Division C of subtitle I of title 41.
            (b) 10 U.S.C. 2307(i)(2) and 41 U.S.C. 4506 provide for a reduction or suspension of further payments to a contractor when the agency head determines there is substantial evidence that the contractor's request for advance, partial, or progress payments is based on fraud. This authority does not apply to commercial interim payments under subpart 32.2, or performance-based payments under subpart 32.10.
            (c) The agency head may not delegate his or her responsibilities under these statutes below Level IV of the Executive Schedule.
            (d) Authority to reduce or suspend payments under these statutes is in addition to other Government rights, remedies, and procedures.
            (e) In accordance with these statutes, agency head determinations and decisions under this section may be made for an individual contract or any group of contracts affected by the fraud.
            [60 FR 49728, Sept. 26, 1995, as amended at 72 FR 46363, Aug. 17, 2007; 79 FR 24211, Apr. 29, 2014]
          
          
            32.006-2
            Definition.
            
              Remedy coordination official, as used in this section, means the person or entity in the agency who coordinates within that agency the administration of criminal, civil, administrative, and contractual remedies resulting from investigations of fraud or corruption related to procurement activities. (See 10 U.S.C. 2307(i)(10) and 41 U.S.C. 4506(a).)
            [60 FR 49729, Sept. 26, 1995, as amended at 66 FR 2132, Jan. 10, 2001; 72 FR 46363, Aug. 17, 2007; 79 FR 24211, Apr. 29, 2014]
          
          
            32.006-3
            Responsibilities.
            (a) Agencies shall establish appropriate procedures to implement the policies and procedures of this section.
            (b) Government personnel shall report suspected fraud related to advance, partial, or progress payments in accordance with agency regulations.
            [60 FR 49729, Sept. 26, 1995]
          
          
            32.006-4
            Procedures.
            (a) In any case in which an agency's remedy coordination official finds substantial evidence that a contractor's request for advance, partial, or progress payments under a contract awarded by that agency is based on fraud, the remedy coordination official shall recommend that the agency head reduce or suspend further payments to the contractor. The remedy coordination official shall submit to the agency head a written report setting forth the remedy coordination official's findings that support each recommendation.

            (b) Upon receiving a recommendation from the remedy coordination official under paragraph (a) of this subsection, the agency head shall determine whether substantial evidence exists that the request for payment under a contract is based on fraud.
            (c) If the agency head determines that substantial evidence exists, the agency head may reduce or suspend further payments to the contractor under the affected contract(s). Such reduction or suspension shall be reasonably commensurate with the anticipated loss to the Government resulting from the fraud.
            (d) In determining whether to reduce or suspend further payment(s), as a minimum, the agency head shall consider—
            (1) A recommendation from investigating officers that disclosure of the allegations of fraud to the contractor may compromise an ongoing investigation;
            (2) The anticipated loss to the Government as a result of the fraud;
            (3) The contractor's overall financial condition and ability to continue performance if payments are reduced or suspended;
            (4) The contractor's essentiality to the national defense, or to the execution of the agency's official business; and
            (5) Assessment of all documentation concerning the alleged fraud, including documentation submitted by the contractor in its response to the notice required by paragraph (e) of this subsection.
            (e) Before making a decision to reduce or suspend further payments, the agency head shall, in accordance with agency procedures—
            (1) Notify the contractor in writing of the action proposed by the remedy coordination official and the reasons therefor (such notice must be sufficiently specific to permit the contractor to collect and present evidence addressing the aforesaid reasons); and
            (2) Provide the contractor an opportunity to submit information within a reasonable time, in response to the action proposed by the remedy coordination official.
            (f) When more than one agency has contracts affected by the fraud, the agencies shall consider designating one agency as the lead agency for making the determination and decision.
            (g) The agency shall retain in its files the written justification for each—
            (1) Decision of the agency head whether to reduce or suspend further payments; and
            (2) Recommendation received by an agency head in connection with such decision.
            (h) Not later than 180 calendar days after the date of the reduction or suspension action, the remedy coordination official shall—
            (1) Review the agency head's determination on which the reduction or suspension decision is based; and
            (2) Transmit a recommendation to the agency head as to whether the reduction or suspension should continue.
            [60 FR 49729, Sept. 26, 1995]
          
          
            32.006-5
            Reporting.
            (a) In accordance with 41 U.S.C. 4506(h), the head of an agency, other than the Department of Defense, shall prepare a report for each fiscal year in which a recommendation has been received pursuant to 32.006-4(a). Reports within the Department of Defense shall be prepared in accordance with 10 U.S.C. 2307(i)(7).
            (b) In accordance with 41 U.S.C. 4506(h) and 10 U.S.C. 2307(i)(7), each report shall contain—
            (1) Each recommendation made by the remedy coordination official;
            (2) The actions taken on the recommendation(s), with reasons for such actions; and
            (3) An assessment of the effects of each action on the Government.
            [60 FR 49729, Sept. 26, 1995, as amended at 79 FR 24211, Apr. 29, 2014]
          
          
            32.007
            Contract financing payments.
            (a)(1) Unless otherwise prescribed in agency policies and procedures or otherwise specified in paragraph (b) of this section, the due date for making contract financing payments by the designated payment office is the 30th day after the designated billing office receives a proper contract financing request.

            (2) If an audit or other review of a specific financing request is required to ensure compliance with the terms and conditions of the contract, the designated payment office is not compelled to make payment by the specified due date.
            (3) Agency heads may prescribe shorter periods for payment based on contract pricing or administrative considerations. For example, a shorter period may be justified by an agency if the nature and extent of contract financing arrangements are integrated with agency contract pricing policies.
            (4) Agency heads must not prescribe a period shorter than 7 days or longer than 30 days.
            (b) For advance payments, loans, or other arrangements that do not involve recurrent submission of contract financing requests, the designated payment office will make payment in accordance with the applicable contract financing terms or as directed by the contracting officer.
            (c) A proper contract financing request must comply with the terms and conditions specified by the contract. The contractor must correct any defects in requests submitted in the manner specified in the contract or as directed by the contracting officer.
            (d) The designated billing office and designated payment office must annotate each contract financing request with the date their respective offices received the request.
            (e) The Government will not pay an interest penalty to the contractor as a result of delayed contract financing payments.
            [66 FR 65355, Dec. 18, 2001]
          
          
            32.008
            Notification of overpayment.
            If the contractor notifies the contracting officer of a duplicate payment or that the Government has otherwise overpaid, the contracting officer shall follow the procedures at 32.604.
            [73 FR 54002, Sept. 17, 2008]
          
          
            32.009
            Providing accelerated payments to small business subcontractors.
          
          
            32.009-1
            General.
            Pursuant to the policy provided by OMB Memorandum M-12-16, Providing Prompt Payment to Small Business Subcontractors (and as extended by OMB Memoranda M-13-15 and M-14-10, both titled Extension of Policy to Provide Accelerated Payment to Small Business Subcontractors), agencies shall take measures to ensure that prime contractors pay small business subcontractors on an accelerated timetable to the maximum extent practicable, and upon receipt of accelerated payments from the Government. This acceleration does not provide any new rights under the Prompt Payment Act and does not affect the application of the Prompt Payment Act late payment interest provisions.
            [78 FR 70479, Nov. 25, 2013, as amended at 79 FR 43591, July 25, 2014]
          
          
            32.009-2
            Contract clause.
            Insert clause 52.232-40, Providing Accelerated Payments to Small Business Subcontractors, in all solicitations and contracts.
            [78 FR 70479, Nov. 25, 2013]
          
          
            Subpart 32.1—Non-Commercial Item Purchase Financing
            
              32.100
              Scope of subpart.
              This subpart provides policies and procedures applicable to contract financing and payment for any purchases other than purchases of commercial items in accordance with part 12.
              [60 FR 49710, Sept. 26, 1995]
            
            
              32.101
              Authority.
              The basic authority for the contract financing described in this part is contained in 41 U.S.C. chapter 45, Contract Financing, 10 U.S.C. 2307, and Title III of the Defense Production Act of 1950 (50 U.S.C. App. 2091).
              [79 FR 24211, Apr. 29, 2014]
            
            
              32.102
              Description of contract financing methods.

              (a) Advance payments are advances of money by the Government to a prime contractor before, in anticipation of, and for the purpose of complete performance under one or more contracts. They are expected to be liquidated from payments due to the contractor incident to performance of the contracts. Since they are not measured by performance, they differ from partial, progress, or other payments based on the performance or partial performance of a contract. Advance payments may be made to prime contractors for the purpose of making advances to subcontractors.
              (b) Progress payments based on costs are made on the basis of costs incurred by the contractor as work progresses under the contract. This form of contract financing does not include—
              (1) Payments based on the percentage or stage of completion accomplished;
              (2) Payments for partial deliveries accepted by the Government;
              (3) Partial payments for a contract termination proposal; or
              (4) Performance-based payments.
              (c) Loan guarantees are made by Federal Reserve banks, on behalf of designated guaranteeing agencies, to enable contractors to obtain financing from private sources under contracts for the acquisition of supplies or services for the national defense.

              (d) Payments for accepted supplies and services that are only a part of the contract requirements (i.e., partial deliveries) are authorized under 41 U.S.C. chapter 45 and 10 U.S.C. 2307. In accordance with 5 CFR 1315.4(k), agencies must pay for partial delivery of supplies or partial performance of services unless specifically prohibited by the contract. Although payments for partial deliveries generally are treated as a method of payment and not as a method of contract financing, using partial delivery payments can assist contractors to participate in contracts without, or with minimal, contract financing. When appropriate, contract statements of work and pricing arrangements must permit acceptance and payment for discrete portions of the work, as soon as accepted (see 32.906(c)).
              (e)(1) Progress payments based on a percentage or stage of completion are authorized by the statutes cited in 32.101.
              (2) This type of progress payment may be used as a payment method under agency procedures. Agency procedures must ensure that payments are commensurate with work accomplished, which meets the quality standards established under the contract. Furthermore, progress payments may not exceed 80 percent of the eligible costs of work accomplished on undefinitized contract actions.
              (f) Performance-based payments are contract financing payments made on the basis of—
              (1) Performance measured by objective, quantifiable methods;
              (2) Accomplishment of defined events; or
              (3) Other quantifiable measures of results.
              [48 FR 42328, Sept. 19, 1987, as amended at 52 FR 30077, Aug. 12, 1987; 60 FR 49711, Sept. 26, 1995; 62 FR 12706, Mar. 17, 1997; 66 FR 65355, Dec. 18, 2001; 79 FR 24211, Apr. 29, 2014]
            
            
              32.103
              Progress payments under construction contracts.
              When satisfactory progress has not been achieved by a contractor during any period for which a progress payment is to be made, a percentage of the progress payment may be retained. Retainage should not be used as a substitute for good contract management, and the contracting officer should not withhold funds without cause. Determinations to retain and the specific amount to be withheld shall be made by the contracting officer on a case-by-case basis. Such decisions will be based on the contracting officer's assessment of past performance and the likelihood that such performance will continue. The amount of retainage withheld shall not exceed 10 percent of the approved estimated amount in accordance with the terms of the contract and may be adjusted as the contract approaches completion to recognize better than expected performance, the ability to rely on alternative safeguards, and other factors. Upon completion of all contract requirements, retained amounts shall be paid promptly.
              [51 FR 19716, May 30, 1986, as amended at 60 FR 49711, Sept. 26, 1995]
            
            
              32.104
              Providing contract financing.

              (a) Prudent contract financing can be a useful working tool in Government acquisition by expediting the performance of essential contracts. Contracting officers must consider the criteria in this part in determining whether to include contract financing in solicitations and contracts. Resolve reasonable doubts by including contract financing in the solicitation. The contracting officer must—

              (1) Provide Government financing only to the extent actually needed for prompt and efficient performance, considering the availability of private financing and the probable impact on working capital of the predelivery expenditures and production lead-times associated with the contract, or groups of contracts or orders (e.g., issued under indefinite-delivery contracts, basic ordering agreements, or their equivalent);
              (2) Administer contract financing so as to aid, not impede, the acquisition;
              (3) Avoid any undue risk of monetary loss to the Government through the financing;
              (4) Include the form of contract financing deemed to be in the Government's best interest in the solicitation (see 32.106 and 32.113); and
              (5) Monitor the contractor's use of the contract financing provided and the contractor's financial status.
              (b) If the contractor is a small business concern, the contracting officer must give special attention to meeting the contractor's contract financing need. However, a contractor's receipt of a certificate of competency from the Small Business Administration has no bearing on the contractor's need for or entitlement to contract financing.
              (c) Subject to specific agency regulations and paragraph (d) of this section, the contracting officer—
              (1) May provide customary contract financing in accordance with 32.113; and
              (2) Must not provide unusual contract financing except as authorized in 32.114.
              (d) Unless otherwise authorized by agency procedures, the contracting officer may provide contract financing in the form of performance-based payments (see subpart 32.10) or customary progress payments (see subpart 32.5) if the following conditions are met:
              (1) The contractor—
              (i) Will not be able to bill for the first delivery of products for a substantial time after work must begin (normally 4 months or more for small business concerns, and 6 months or more for others), and will make expenditures for contract performance during the predelivery period that have a significant impact on the contractor's working capital; or
              (ii) Demonstrates actual financial need or the unavailability of private financing.
              (2) If the contractor is not a small business concern—
              (i) For an individual contract, the contract price is $2.5 million or more; or
              (ii) For an indefinite-delivery contract, a basic ordering agreement or a similar ordering instrument, the contracting officer expects the aggregate value of orders or contracts that individually exceed the simplified acquisition threshold to have a total value of $2.5 million or more. The contracting officer must limit financing to those orders or contracts that exceed the simplified acquisition threshold.
              (3) If the contractor is a small business concern—
              (i) For an individual contract, the contract price exceeds the simplified acquisition threshold; or
              (ii) For an indefinite-delivery contract, a basic ordering agreement or a similar ordering instrument, the contracting officer expects the aggregate value of orders or contracts to exceed the simplified acquisition threshold.
              [65 FR 16278, Mar. 27, 2000, as amended at 71 FR 57368, Sept. 28, 2006]
            
            
              32.105
              Uses of contract financing.
              (a) Contract financing methods covered in this part are intended to be self-liquidating through contract performance. Consequently, agencies shall only use the methods for financing of contractor working capital, not for the expansion of contractor-owned facilities or the acquisition of fixed assets. However, under loan guarantees, exceptions may be made for—
              (1) Facilities expansion of a minor or incidental nature, if a relatively small part of the guaranteed loan is used for the expansion and the contractor's repayment would not be delayed or impaired; or

              (2) Other instances of facilities expansion for which contract financing is appropriate under agency procedures.
              
              (b) The limitations in this section do not apply to contracts under which facilities are being acquired for Government ownership.
            
            
              32.106
              Order of preference.
              The contracting officer must consider the following order of preference when a contractor requests contract financing, unless an exception would be in the Government's best interest in a specific case:
              (a) Private financing without Government guarantee. It is not intended, however, that the contracting officer require the contractor to obtain private financing—
              (1) At unreasonable terms; or
              (2) From other agencies.
              (b) Customary contract financing other than loan guarantees and certain advance payments (see 32.113).
              (c) Loan guarantees.
              (d) Unusual contract financing (see 32.114).
              (e) Advance payments (see exceptions in 32.402(b)).
              [48 FR 42328, Sept. 19, 1983, as amended at 60 FR 49711, Sept. 26, 1995; 65 FR 16279, Mar. 27, 2000]
            
            
              32.107
              Need for contract financing not a deterrent.
              (a) If the contractor or offeror meets the standards prescribed for responsible prospective contractors at 9.104, the contracting officer shall not treat the contractor's need for contract financing as a handicap for a contract award; e.g., as a responsibility factor or evaluation criterion.
              (b) The contractor should not be disqualified from contract financing solely because the contractor failed to indicate a need for contract financing before the contract was awarded.
            
            
              32.108
              Financial consultation.
              Each contracting office should have available and use the services of contract financing personnel competent to evaluate credit and financial problems. In resolving any questions concerning (a) the financial capability of an offeror or contractor to perform a contract or (b) what form of contract financing is appropriate in a given case, the contracting officer should consult the appropriate contract financing office.
            
            
              32.109
              Termination financing.
              To encourage contractors to invest their own funds in performance despite the susceptibility of the contract to termination for the convenience of the Government, the contract financing procedures under this part may be applied to the financing of terminations either in connection with or independently of financing for contract performance (see 49.112-1).
            
            
              32.110
              Payment of subcontractors under cost-reimbursement prime contracts.
              If the contractor makes financing payments to a subcontractor under a cost-reimbursement prime contract, the contracting officer should accept the financing payments as reimbursable costs of the prime contract only under the following conditions:
              (a) The payments are made under the criteria in subpart 32.5 for customary progress payments based on costs, 32.202-1 for commercial item purchase financing, or 32.1003 for performance-based payments, as applicable.
              (b) If customary progress payments are made, the payments do not exceed the progress payment rate in 32.501-1, unless unusual progress payments to the subcontractor have been approved in accordance with 32.501-2.
              (c) If customary progress payments are made, the subcontractor complies with the liquidation principles of 32.503-8, 32.503-9, and 32.503-10.
              (d) If performance-based payments are made, the subcontractor complies with the liquidation principles of 32.1004(d).
              (e) The subcontract contains financing payments terms as prescribed in this part.
              [65 FR 16279, Mar. 27, 2000]
            
            
              32.111
              Contract clauses for noncommercial purchases.
              (a) The contracting officer shall insert the following clauses, appropriately modified with respect to payment due dates, in accordance with agency regulations—

              (1) The clause at 52.232-1, Payments, in solicitations and contracts when a fixed-price supply contract, a fixed-price service contract, or a contract for nonregulated communication services is contemplated;
              (2) The clause at 52.232-2, Payment under Fixed-Price Research and Development Contracts, in solicitations and contracts when a fixed-price research and development contract is contemplated;
              (3) The clause at 52.232-3, Payments under Personal Services Contracts, in solicitations and contracts for personal services;
              (4) The clause at 52.232-4, Payments under Transportation Contracts and Transportation-Related Services Contracts, in solicitations and contracts for transportation or transportation-related services;
              (5) The clause at 52.232-5, Payments under Fixed-Price Construction Contracts, in solicitations and contracts for construction when a fixed-price contract is contemplated;
              (6) The clause at 52.232-6, Payments under Communication Service Contracts with Common Carriers, in solicitations and contracts for regulated communication services by common carriers; and
              (7) The clause at 52.232-7, Payments under Time-and-Materials and Labor-Hour Contracts, in solicitations and contracts when a time-and-materials or labor-hour contract is contemplated. If the contracting officer determines that it is necessary to withhold payment to protect the Government's interests, paragraph (a)(7) of the clause permits the contracting officer to unilaterally issue a modification requiring the contractor to withhold 5 percent of amounts due, up to a maximum of $50,000 under the contract. The contracting officer shall ensure that the modification specifies the percentage and total amount of the withheld payment. Normally, there should be no need to withhold payment for a contractor with a record of timely submittal of the release discharging the Government from all liabilities, obligations, and claims, as required by paragraph (g) of the clause.
              (b) The contracting officer shall insert the following clauses, appropriately modified with respect to payment due dates in accordance with agency regulations:
              (1) The clause at 52.232-8, Discounts for Prompt Payment, in solicitations and contracts when a fixed-price supply contract or fixed-price service contract is contemplated.
              (2) A clause, substantially the same as the clause at 52.232-9, Limitation on Withholding of Payments, in solicitations and contracts when a supply contract, research and development contract, service contract, time-and-materials contract, or labor-hour contract is contemplated that includes two or more terms authorizing the temporary withholding of amounts otherwise payable to the contractor for supplies delivered or services performed.
              (c) The contracting officer shall insert the following clauses, appropriately modified with respect to payments due dates in accordance with agency regulations:
              (1) The clause at 52.232-10, Payments under Fixed-Price Architect-Engineer Contracts, in fixed-price architect-engineer contracts.
              (2) The clause at 52.232-11, Extras, in solicitations and contracts when a fixed-price supply contract, fixed-price service contract, or a transportation contract is contemplated.
              [48 FR 42328, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986; 60 FR 49711, Sept. 26, 1995; 70 FR 43581, July 27, 2005; 71 FR 74665, Dec. 12, 2006; 72 FR 6882, Feb. 13, 2007; 77 FR 44061, July 26, 2012]
            
            
              32.112
              Nonpayment of subcontractors under contracts for noncommercial items.
            
            
              32.112-1
              Subcontractor assertions of nonpayment.
              (a) In accordance with Section 806(a)(4) of Pub. L. 102-190, as amended by Sections 2091 and 8105 of Pub. L. 103-355 (10 U.S.C. 2302 note), upon the assertion by a subcontractor or supplier of a Federal contractor that the subcontractor or supplier has not been paid in accordance with the payment terms of the subcontract, purchase order, or other agreement with the prime contractor, the contracting officer may determine—
              (1) For a construction contract, whether the contractor has made—

              (i) Progress payments to the subcontractor or supplier in compliance with Chapter 39 of Title 31, United States Code (Prompt Payment Act); or
              (ii) Final payment to the subcontractor or supplier in compliance with the terms of the subcontract, purchase order, or other agreement with the prime contractor;
              (2) For a contract other than construction, whether the contractor has made progress payments, final payments, or other payments to the subcontractor or supplier in compliance with the terms of the subcontract, purchase order, or other agreement with the prime contractor; or
              (3) For any contract, whether the contractor's certification of payment of a subcontractor or supplier accompanying its payment request to the Government is accurate.
              (b) If, in making the determination in paragraphs (a)(1) and (2) of this section, the contracting officer finds the prime contractor is not in compliance, the contracting officer may—
              (1) Encourage the contractor to make timely payment to the subcontractor or supplier; or
              (2) If authorized by the applicable payment clauses, reduce or suspend progress payments to the contractor.
              (c) If the contracting officer determines that a certification referred to in paragraph (a)(3) of this section is inaccurate in any material respect, the contracting officer shall initiate administrative or other remedial action.
              [60 FR 48274, Sept. 18, 1995, as amended at 79 FR 24211, Apr. 29, 2014]
            
            
              32.112-2
              Subcontractor requests for information.
              (a) In accordance with Section 806(a)(1) of Pub. L. 102-190, as amended by Sections 2091 and 8105 of Pub. L. 103-355 (10 U.S.C. 2302 note), upon the request of a subcontractor or supplier under a Federal contract for a non-commercial item, the contracting officer shall promptly advise the subcontractor or supplier as to—
              (1) Whether the prime contractor has submitted requests for progress payments or other payments to the Federal Government under the contract; and
              (2) Whether final payment under the contract has been made by the Federal Government to the prime contractor.
              (b) In accordance with 5 U.S.C. 552(b)(1), this subsection does not apply to matters that are—
              (1) Specifically authorized under criteria established by an Executive order to be kept classified in the interest of national defense or foreign policy; and
              (2) Properly classified pursuant to such Executive order.
              [60 FR 48274, Sept. 18, 1995, as amended at 79 FR 24211, Apr. 29, 2014]
            
            
              32.113
              Customary contract financing.
              The solicitation must specify the customary contract financing offerors may propose. The following are customary contract financing when provided in accordance with this part and agency regulations:
              (a) Financing of shipbuilding, or ship conversion, alteration, or repair, when agency regulations provide for progress payments based on a percentage or stage of completion.
              (b) Financing of construction or architect-engineer services purchased under the authority of part 36.
              (c) Financing of contracts for supplies or services awarded under the sealed bid method of procurement in accordance with part 14 through progress payments based on costs in accordance with subpart 32.5.
              (d) Financing of contracts for supplies or services awarded under the competitive negotiation method of procurement in accordance with part 15, through either progress payments based on costs in accordance with subpart 32.5, or performance-based payments in accordance with subpart 32.10 (but not both).
              (e) Financing of contracts for supplies or services awarded under a sole-source acquisition as defined in 2.101 and using the procedures of part 15, through either progress payments based on costs in accordance with subpart 32.5, or performance-based payments in accordance with subpart 32.10 (but not both).
              (f) Financing of contracts for supplies or services through advance payments in accordance with subpart 32.4.

              (g) Financing of contracts for supplies or services through guaranteed loans in accordance with subpart 32.3.
              
              (h) Financing of contracts for supplies or services through any appropriate combination of advance payments, guaranteed loans, and either performance-based payments or progress payments (but not both) in accordance with their respective subparts.
              [65 FR 16279, Mar. 27, 2000, as amended at 66 FR 2132, Jan. 10, 2001]
            
            
              32.114
              Unusual contract financing.
              Any contract financing arrangement that deviates from this part is unusual contract financing. Unusual contract financing shall be authorized only after approval by the head of the agency or as provided for in agency regulations.
              [60 FR 49711, Sept. 26, 1995]
            
          
          
            Subpart 32.2—Commercial Item Purchase Financing
            
              Source:
              60 FR 49711, Sept. 26, 1995, unless otherwise noted.
            
            
              32.200
              Scope of subpart.
              This subpart provides policies and procedures for commercial financing arrangements under commercial purchases pursuant to Part 12.
            
            
              32.201
              Statutory authority.
              10 U.S.C. 2307(f) and 41 U.S.C. 4505 provide that payment for commercial items may be made under such terms and conditions as the head of the agency determines are appropriate or customary in the commercial marketplace and are in the best interest of the United States.
              [60 FR 49711, Sept. 26, 1995, as amended at 79 FR 24211, Apr. 29, 2014]
            
            
              32.202
              General.
            
            
              32.202-1
              Policy.
              (a) Use of financing in contracts. It is the responsibility of the contractor to provide all resources needed for performance of the contract. Thus, for purchases of commercial items, financing of the contract is normally the contractor's responsibility. However, in some markets the provision of financing by the buyer is a commercial practice. In these circumstances, the contracting officer may include appropriate financing terms in contracts for commercial purchases when doing so will be in the best interest of the Government.
              (b) Authorization. Commercial interim payments and commercial advance payments may be made under the following circumstances—
              (1) The contract item financed is a commercial supply or service;
              (2) The contract price exceeds the simplified acquisition threshold;
              (3) The contracting officer determines that it is appropriate or customary in the commercial marketplace to make financing payments for the item;
              (4) Authorizing this form of contract financing is in the best interest of the Government (see paragraph (e) of this subsection);
              (5) Adequate security is obtained (see 32.202-4);
              (6) Prior to any performance of work under the contract, the aggregate of commercial advance payments shall not exceed 15 percent of the contract price;
              (7) The contract is awarded on the basis of competitive procedures or, if only one offer is solicited, adequate consideration is obtained (based on the time value of the additional financing to be provided) if the financing is expected to be substantially more advantageous to the offeror than the offeror's normal method of customer financing; and
              (8) The contracting officer obtains concurrence from the payment office concerning liquidation provisions when required by 32.206(e).
              (c) Difference from non-commercial financing. Government financing of commercial purchases under this subpart is expected to be different from that used for non-commercial purchases under subpart 32.1 and its related subparts. While the contracting officer may adapt techniques and procedures from the non-commercial subparts for use in implementing commercial contract financing arrangements, the contracting officer must have a full understanding of effects of the differing contract environments and of what is needed to protect the interests of the Government in commercial contract financing.
              
              (d) Unusual contract financing. Any contract financing arrangement not in accord with the requirements of agency regulations or this part is unusual contract financing and requires advance approval in accordance with agency procedures. If not otherwise specified, such unusual contract financing shall be approved by the head of the contracting activity.
              (e) Best interest of the Government. The statutes cited in 32.201 do not allow contract financing by the Government unless it is in the best interest of the United States. Agencies may establish standards to determine whether contract financing is in the best interest of the Government. These standards may be for certain types of procurements, certain types of items, or certain dollar levels of procurements.
              [60 FR 49711, Sept. 26, 1995, as amended at 61 FR 39190, July 26, 1996]
            
            
              32.202-2
              Types of payments for commercial item purchases.
              These definitions incorporate the requirements of the statutory commercial financing authority and the implementation of the Prompt Payment Act.
              
                Commercial advance payment, as used in this subsection, means a payment made before any performance of work under the contract. The aggregate of these payments shall not exceed 15 percent of the contract price. These payments are contract financing payments for prompt payment purposes (i.e., not subject to the interest penalty provisions of the Prompt Payment Act in accordance with subpart 32.9). These payments are not subject to subpart 32.4, Advance Payments for Non-Commercial Items.
              
                Commercial interim payment (See 32.001.)
              
                Delivery payment (See 32.001).
              [60 FR 49711, Sept. 26, 1995, as amended at 66 FR 2132, Jan. 10, 2001]
            
            
              32.202-3
              Conducting market research about financing terms.
              Contract financing may be a subject included in the market research conducted in accordance with part 10. If market research for contract financing is conducted, the contracting officer should consider—
              (a) The extent to which other buyers provide contract financing for purchases in that market;
              (b) The overall level of financing normally provided;
              (c) The amount or percentages of any payments equivalent to commercial advance payments (see 32.202-2);
              (d) The basis for any payments equivalent to commercial interim payments (see 32.001), as well as the frequency, and amounts or percentages; and
              (e) Methods of liquidation of contract financing payments and any special or unusual payment terms applicable to delivery payments (see 32.001).
              [60 FR 49711, Sept. 26, 1995, as amended at 66 FR 2132, Jan. 10, 2001]
            
            
              32.202-4
              Security for Government financing.
              (a) Policy. (1) 10 U.S.C. 2307(f) and 41 U.S.C. 4505 require the Government to obtain adequate security for Government financing. The contracting officer shall specify in the solicitation the type of security the Government will accept. If the Government is willing to accept more than one form of security, the offeror shall be required to specify the form of security it will provide. If acceptable to the contracting officer, the resulting contract shall specify the security (see 32.206(b)(1)(iv)).
              (2) Subject to agency regulations, the contracting officer may determine the offeror's financial condition to be adequate security, provided the offeror agrees to provide additional security should that financial condition become inadequate as security (see paragraph (c) of the clause at 52.232-29, Terms for Financing of Purchases of Commercial Items). Assessment of the contractor's financial condition shall consider both net worth and liquidity. If the contracting officer finds the offeror's financial condition is not adequate security, the contracting officer shall require other adequate security. Paragraphs (b), (c), and (d) of this subsection list other (but not all) forms of security that the contracting officer may find acceptable.

              (3) The value of the security must be at least equal to the maximum unliquidated amount of contract financing payments to be made to the contractor. The value of security may be adjusted periodically during contract performance, as long as it is always equal to or greater than the amount of unliquidated financing.
              (b) Paramount lien. (1) The statutes cited in 32.201 provide that if the Government's security is in the form of a lien, such lien is paramount to all other liens and is effective immediately upon the first payment, without filing, notice, or other action by the United States.
              (2) When the Government's security is in the form of a lien, the contract shall specify what the lien is upon, e.g., the work in process, the contractor's plant, or the contractor's inventory. Contracting officers may be flexible in the choice of assets. The contract must also give the Government a right to verify the existence and value of the assets.
              (3) Provision of Government financing shall be conditioned upon a contractor certification that the assets subject to the lien are free from any prior encumbrances. Prior liens may result from such things as capital equipment loans, installment purchases, working capital loans, various lines of credit, and revolving credit arrangements.
              (c) Other assets as security. Contracting officers may consider the guidance at 28.203-2, 28.203-3, and 28.204 in determining which types of assets may be acceptable as security. For the purpose of applying the guidance in part 28 to this subsection, the term “surety” and/or “individual surety” should be interpreted to mean “offeror” and/or “contractor.”
              (d) Other forms of security. Other acceptable forms of security include—
              (1) An irrevocable letter of credit from a federally insured financial institution;
              (2) A bond from a surety, acceptable in accordance with part 28 (note that the bond must guarantee repayment of the unliquidated contract financing);
              (3) A guarantee of repayment from a person or corporation of demonstrated liquid net worth, connected by significant ownership to the contractor; or
              (4) Title to identified contractor assets of adequate worth.
              (e) Management of risk and security. In establishing contract financing terms, the contracting officer must be aware of certain risks. For example, very high amounts of financing early in the contract (front-end loading) may unduly increase the risk to the Government. The security and the amounts and timing of financing payments must be analyzed as a whole to determine whether the arrangement will be in the best interest of the Government.
              [60 FR 49711, Sept. 26, 1995, as amended at 79 FR 24211, Apr. 29, 2014]
            
            
              32.203
              Determining contract financing terms.
              When the criteria in 32.202-1(b) are met, the contracting officer may either specify the financing terms in the solicitation (see 32.204) or permit each offeror to propose its own customary financing terms (see 32.205). When the contracting officer has sufficient information on financing terms that are customary in the commercial marketplace for the item, those terms may be specified in the solicitation.
            
            
              32.204
              Procedures for contracting officer-specified commercial contract financing.
              The financing terms shall be included in the solicitation. Contract financing shall not be a factor in the evaluation of resulting proposals, and proposals of alternative financing terms shall not be accepted (but see 14.208 and 15.206 concerning amendments of solicitations). However, an offer stating that the contracting officer-specified contract financing terms will not be used by the offeror does not alter the evaluation of the offer, nor does it render the offer nonresponsive or otherwise unacceptable. In the event of award to an offeror who declined the proposed contract financing, the contract financing provisions shall not be included in the resulting contract. Contract financing shall not be a basis for adjusting offerors' proposed prices, because the effect of contract financing is reflected in each offeror's proposed prices.
              [60 FR 49711, Sept. 26, 1995, as amended at 62 FR 51271, Sept. 30, 1997]
            
            
              
              32.205
              Procedures for offeror-proposed commercial contract financing.
              (a) Under this procedure, each offeror may propose financing terms. The contracting officer must then determine which offer is in the best interests of the United States.
              (b) Solicitations. The contracting officer must include in the solicitation the provision at 52.232-31, Invitation to Propose Financing Terms. The contracting officer must also—
              (1) Specify the delivery payment (invoice) dates that will be used in the evaluation of financing proposals; and
              (2) Specify the interest rate to be used in the evaluation of financing proposals (see paragraph (c)(4) of this section).
              (c) Evaluation of proposals. (1) When contract financing terms vary among offerors, the contracting officer must adjust each proposed price for evaluation purposes to reflect the cost of providing the proposed financing in order to determine the total cost to the Government of that particular combination of price and financing.
              (2) Contract financing results in the Government making payments earlier than it otherwise would. In order to determine the cost to the Government of making payments earlier, the contracting officer must compute the imputed cost of those financing payments and add it to the proposed price to determine the evaluated price for each offeror.
              (3) The imputed cost of a single financing payment is the amount of the payment multiplied by the annual interest rate, multiplied by the number of years, or fraction thereof, between the date of the financing payment and the date the amount would have been paid as a delivery payment. The imputed cost of financing is the sum of the imputed costs of each of the financing payments.
              (4) The contracting officer must calculate the time value of proposal-specified contract financing arrangements using as the interest rate the nominal discount rate specified in Appendix C of the Office of Management and Budget (OMB) Circular A-94, “Guidelines and Discount Rates for Benefit-Cost Analysis of Federal Programs”, appropriate to the period of contract financing. Where the period of proposed financing does not match the periods in the OMB Circular, the interest rate for the period closest to the finance period shall be used. Appendix C is updated yearly, and is available from the Office of Economic Policy in the Office of Management and Budget (OMB).
              [60 FR 49711, Sept. 26, 1995, as amended at 65 FR 16279, Mar. 27, 2000]
            
            
              32.206
              Solicitation provisions and contract clauses.
              (a) The contract shall contain the paragraph entitled “Payment” of the clause at 52.212-4, Contract Terms and Conditions—Commercial Items. If the contract will provide for contract financing, the contracting officer shall construct a solicitation provision and contract clause. This solicitation provision shall be constructed in accordance with 32.204 or 32.205. If the procedure at 32.205 is used, the solicitation provision at 52.232-31, Invitation to Propose Financing Terms, shall be included. The contract clause shall be constructed in accordance with the requirements of this subpart and any agency regulations.
              (b) Each contract financing clause shall include:
              (1) A description of the—
              (i) Computation of the financing payment amounts (see paragraph (c) of this section);
              (ii) Specific conditions of contractor entitlement to those financing payments (see paragraph (c) of this section);
              (iii) Liquidation of those financing payments by delivery payments (see paragraph (e) of this section);
              (iv) Security the contractor will provide for financing payments and any terms or conditions specifically applicable thereto (see 32.202-4); and
              (v) Frequency, form, and any additional content of the contractor's request for financing payment (in addition to the requirements of the clause at 52.232-29, Terms for Financing of Purchases of Commercial Items; and

              (2) Unless agency regulations authorize alterations, the unaltered text of the clause at 52.232-29, Terms for Financing of Purchases of Commercial Items.
              
              (c) Computation of amounts, and contractor entitlement provisions. (1) Contracts shall provide that delivery payments shall be made only for completed supplies and services accepted by the Government in accordance with the terms of the contract. Contracts may provide for commercial advance and commercial interim payments based upon a wide variety of bases, including (but not limited to) achievement or occurrence of specified events, the passage of time, or specified times prior to the delivery date(s). The basis for payment must be objectively determinable. The clause written by the contracting officer shall specify, to the extent access is necessary, the information and/or facilities to which the Government shall have access for the purpose of verifying the contractor's entitlement to payment of contract financing.
              (2) If the contract is awarded using the offeror-proposed procedure at 32.205, the clause constructed by the contracting officer under paragraph (b)(1) of this section shall contain the following:
              (i) A statement that the offeror's proposed listing of earliest times and greatest amounts of projected financing payments submitted in accordance with paragraph (d)(2) of the provision at 52.232-31, Invitation to Propose Financing Terms, is incorporated into the contract, and
              (ii) A statement that financing payments shall be made in the lesser amount and on the later of the date due in accordance with the financing terms of the contract, or in the amount and on the date projected in the listing of earliest times and greatest amounts incorporated in the contract.
              (3) If the security accepted by the contracting officer is the contractor's financial condition, the contracting officer shall incorporate in the clause constructed under paragraph (b)(1) of this section the following—
              (i) A statement that the contractor's financial condition has been accepted as adequate security for commercial financing payments; and
              (ii) A statement that the contracting officer may exercise the Government's rights to require other security under paragraph (c), Security for Government Financing, of the clause at 52.232-29, Terms for Financing of Purchases of Commercial Items, in the event the contractor's financial condition changes and is found not to be adequate security.
              (d) Instructions for multiple appropriations. If contract financing is to be computed for the contract as a whole, and if there is more than one appropriation account (or subaccount) funding payments under the contract, the contracting officer shall include, in the contract, instructions for distribution of financing payments to the respective funds accounts. Distribution instructions and contract liquidation instructions must be mutually consistent.
              (e) Liquidation. Liquidation of contract financing payments shall be on the same basis as the computation of contract financing payments; that is, financing payments computed on a whole contract basis shall be liquidated on a whole contract basis; and a payment computed on a line item basis shall be liquidated against that line item. If liquidation is on a whole contract basis, the contracting officer shall use a uniform liquidation percentage as the liquidation method, unless the contracting officer obtains the concurrence of the cognizant payment office that the proposed liquidation provisions can be executed by that office, or unless agency regulations provide alternative liquidation methods.
              (f) Prompt payment for commercial purchase payments. The provisions of subpart 32.9, Prompt Payment, apply to contract financing and invoice payments for commercial purchases in the same manner they apply to non-commercial purchases. The contracting officer is responsible for including in the contract all the information necessary to implement prompt payment. In particular, contracting officers must be careful to clearly differentiate in the contract between contract financing and invoice payments and between items having different prompt payment times.
              (g) Installment payment financing for commercial items. Contracting officers may insert the clause at 52.232-30, Installment Payments for Commercial Items, in solicitations and contracts in lieu of constructing a specific clause in accordance with paragraphs (b) through (e) of this section, if the contract action qualifies under the criteria at 32.202-1(b) and installment payments for the item are either customary or are authorized in accordance with agency procedures.
              (1) Description. Installment payment financing is payment by the Government to a contractor of a fixed number of equal interim financing payments prior to delivery and acceptance of a contract item. The installment payment arrangement is designed to reduce administrative costs. However, if a contract will have a large number of deliveries, the administrative costs may increase to the point where installment payments are not in the best interests of the Government.
              (2) Authorized types of installment payment financing and rates. Installment payments may be made using the clause at 52.232-30, Installment Payments for Commercial Items, either at the 70 percent financing rate cited in the clause or at a lower rate in accordance with agency procedures.
              (3) Calculating the amount of installment financing payments. The contracting officer shall identify in the contract schedule those items for which installment payment financing is authorized. Monthly installment payment amounts are to be calculated by the contractor pursuant to the instructions in the contract clause only for items authorized to receive installment payment financing.
              (4) Liquidating installment payments. If installment payments have been made for an item, the amount paid to the contractor upon acceptance of the item by the Government shall be reduced by the amount of installment payments made for the item. The contractor's request for final payment for each item is required to show this calculation.
            
            
              32.207
              Administration and payment of commercial financing payments.
              (a) Responsibility. The contracting officer responsible for administration of the contract shall be responsible for review and approval of contract financing requests.
              (b) Approval of financing requests. Unless otherwise provided in agency regulations, or by agreement with the appropriate payment official—
              (1) The contracting officer shall be responsible for receiving, approving, and transmitting all contract financing requests to the appropriate payment office; and
              (2) Each approval shall specify the amount to be paid, necessary contractual information, and the account(s) (see 32.206(d)) to be charged for the payment.
              (c) Management of security. After contract award, the contracting officer responsible for approving requests for financing payments shall be responsible for determining that the security continues to be adequate. If the contractor's financial condition is the Government's security, this contracting officer is also responsible for monitoring the contractor's financial condition.
            
          
          
            Subpart 32.3—Loan Guarantees for Defense Production
            
              32.300
              Scope of subpart.
              This subpart prescribes policies and procedures for designated agencies' guarantees of loans made by private financial institutions to borrowers performing contracts related to national defense (see 30.102).
            
            
              32.301
              Definitions.
              As used in this subpart—
              
                Borrower means a contractor, subcontractor (at any tier), or other supplier who receives a guaranteed loan.
              
                Federal Reserve Board means the Board of Governors of the Federal Reserve System.
              
                Guaranteed loan or V loan means a loan, revolving credit fund, or other financial arrangement made pursuant to Regulation V of the Federal Reserve Board, under which the guaranteeing agency is obligated, on demand of the lender, to purchase a stated percentage of the loan and to share any losses in the amount of the guaranteed percentage.
              
                Guaranteeing agency means any agency that the President has authorized to guarantee loans, through Federal Reserve Banks, for expediting national defense production.
              [48 FR 42328, Sept. 19, 1983, as amended at 66 FR 2132, Jan. 10, 2001]
            
            
              32.302
              Authority.
              Congress has authorized Federal Reserve Banks to act, on behalf of guaranteeing agencies, as fiscal agents of the United States in the making of loan guarantees for defense production (Section 301, Defense Production Act of 1950 (50 U.S.C. App. 2091)). By Executive Order 10480, August 14, 1953 (3 CFR 1949-53), as amended, the President has designated the following agencies as guaranteeing agencies:
              (a) Department of Defense.
              (b) Department of Energy.
              (c) Department of Commerce.
              (d) Department of the Interior.
              (e) Department of Agriculture.
              (f) General Services Administration.
              (g) National Aeronautics and Space Administration.
            
            
              32.303
              General.
              (a) Section 301 of the Defense Production Act authorizes loan guarantees for contract performance or other operations related to national defense, subject to amounts annually authorized by Congress on the maximum obligation of any guaranteeing agency under any loan, discount, advance, or commitment in connection therewith, entered into under section 301. (See 50 U.S.C. App. 2091 for statutory limitations and exceptions concerning the authorization of loan guarantee amounts and the use of loan guarantees for the prevention of insolvency or bankruptcy.)
              (b) The guarantee shall be for less than 100 percent of the loan unless the agency determines that—
              (1) The circumstances are exceptional;
              (2) The operations of the contractor are vital to the national defense; and
              (3) No other suitable means of financing are available.
              (c) Loan guarantees are not issued to other agencies of the Government.
              (d) Guaranteed loans are essentially the same as conventional loans made by private financial institutions, except that the guaranteeing agency is obligated, on demand of the lender, to purchase a stated percentage of the loan and to share any losses in the amount of the guaranteed percentage. It is the responsibility of the private financial institution to disburse and collect funds and to administer the loan. Under Regulation V of the Federal Reserve Board (12 CFR 245), any private financing institution may submit an application to the Federal Reserve Bank of its district for guarantee of a loan or credit.
              (e) Federal Reserve Banks will make the loan guarantee agreements on behalf of the guaranteeing agencies.
              (f) Under Section 302(c) of Executive Order 10480, August 14, 1953 (3 CFR 1949-53), as amended, all actions and operations of Federal Reserve Banks, as fiscal agents, are subject to the supervision of the Federal Reserve Board. The Federal Reserve Board is authorized to prescribe the following, after consultation with the heads of guaranteeing agencies:
              (1) Regulations governing the actions and operations of fiscal agents.
              (2) Rates of interest, guarantee and commitment fees, and other charges that may be made for loans, discounts, advances, or commitments guaranteed by the guaranteeing agencies through the Federal Reserve Banks. These prescriptions may be in the form of specific rates or limits, or in other forms.
              (3) Uniform forms and procedures to be used in connection with the guarantees.
              (g) The guaranteeing agency is responsible for certifying eligibility for the guarantee and fixing the maximum dollar amount and maturity date of the guaranteed loan to meet the contractor's requirement for financing performance of the defense production contract on hand at the time the guarantee application is submitted.
            
            
              32.304
              Procedures.
            
            
              32.304-1
              Application for guarantee.

              (a) A contractor, subcontractor, or supplier that needs operating funds to perform a contract related to national defense may apply to a financing institution for a loan. If the financing institution is willing to extend credit, but considers a Government guarantee necessary, the institution may apply to the Federal Reserve Bank of its district for the guarantee. Application forms and guidance are available at all Federal Reserve Banks.
              (b) The Federal Reserve Bank will promptly send a copy of the application, including a list of the relevant defense contracts held by the contractor, to the Federal Reserve Board. The Board will transmit the application and the list of contracts to the interested guaranteeing agency, so that the agency can determine the eligibility of the contractor.
              (c) To expedite the process, the Federal Reserve Bank may, pursuant to instructions of a guaranteeing agency, submit lists of the defense contracts to the interested contracting officers.
              (d) While eligibility is being determined, the Federal Reserve Bank will make any necessary credit investigations to supplement the information furnished by the applicant financing institution in order to—
              (1) Expedite necessary defense financing; and
              (2) Protect the Government against monetary loss.
              (e) The Federal Reserve Bank will send its report and recommendation to the Federal Reserve Board. The Board will transmit them to the interested guaranteeing agency.
            
            
              32.304-2
              Certificate of eligibility.
              (a) The contracting officer shall prepare the certificate of eligibility for a contract that the contracting officer deems to be of material consequence, when—
              (1) The contract financing office requests it;
              (2) Another interested agency requests it; or
              (3) The application for a loan guarantee relates to a contract or subcontract within the cognizance of the contracting officer.
              (b) The agency shall evaluate the relevant data, including the certificate of eligibility, the accompanying data, and any other relevant information on the contractor's financial status and performance, to determine whether authorization of a loan guarantee would be in the Government's interest.
              (c) If the contractor has several major national defense contracts, it is normally not necessary to evaluate the eligibility of relatively minor contracts. The determination of eligibility should be processed, without delay, based on the preponderance of the amount of the contracts.
              (d) The certificate of eligibility shall include the following determinations:
              (1) The supplies or services to be acquired are essential to the national defense.
              (2) The contractor has the facilities and the technical and management ability required for contract performance.
              (3) There is no practicable alternate source for the acquisition without prejudice to the national defense. (This statement shall not be included if the contractor is a small business concern.)
              (e) The contracting officer shall consider the following factors in determining if a practicable alternate source exists:
              (1) Prejudice to the national defense, because reletting of a contract with another source would conflict with a major policy on defense acquisition; e.g., policies relating to the mobilization base.
              (2) The urgency of contract performance schedules.
              (3) The technical ability and facilities of other potential sources.
              (4) The extent to which other sources would need contract financing to perform.
              (5) The willingness of other sources to enter into contracts.
              (6) The time and expense involved in repurchasing for contracts or parts of contracts. This may include potential claims under a termination for convenience or delays incident to default at a later date.
              (7) The comparative prices available from other sources.
              (8) The disruption of established subcontracting arrangements.
              (9) Other pertinent factors.
              (f) The contracting officer shall attach sufficient data to the certificate of eligibility to support the determinations made. Available pertinent information shall be included on—
              (1) The contractor's past performance;
              
              (2) The relationship of the contractor's operations to performance schedules; and
              (3) Other factors listed in paragraph (e) above, if relevant to the case under consideration.
              (g) If the contracting officer determines that a certificate of eligibility is not justified, the facts and reasons supporting that conclusion shall be documented and furnished to the agency contract finance office.
              (h) The guaranteeing agency shall review the proposed guarantee terms and conditions. If they are considered appropriate, the guaranteeing agency shall complete a standard form of authorization as prescribed by the Federal Reserve Board. The agency shall transmit the authorization through the Federal Reserve Board to the Federal Reserve Bank. The Bank is authorized to execute and deliver to the financing institution a standard form of guarantee agreement, with the terms and conditions approved for the particular case. The financing institution will then make the loan.
              (i) Substantially the same procedure may be followed for the application of an offeror who is actively negotiating or bidding for a defense contract, except that the guarantee shall not be authorized until the contract has been executed.
              (j) The contracting officer shall report to the agency contract finance office any information about the contractor that would have a potentially adverse impact on a pending guarantee application. The contracting officer is not required, however, to initiate any special investigation for this purpose.
              (k) With regard to existing contracts, the agency shall not consider the percentage of guarantee requested by the financing institution in determining the contractor's eligibility.
            
            
              32.304-3
              Asset formula.
              (a) Under guaranteed loans made primarily for working capital purposes, the agency shall normally limit the guarantee, by use of an asset formula, to an amount that does not exceed a specified percentage (90 percent or less) of the contractor's investment (e.g., payrolls and inventories) in defense production contracts. The asset formula may include all items under defense contracts for which the contractor would be entitled to payment on performance or termination. The formula shall exclude—
              (1) Amounts for which the contractor has not done any work or made any expenditure;
              (2) Amounts that would become due as the result of later performance under the contracts; and
              (3) Cash collateral or bank deposit balances.
              (b) Progress payments are deducted from the asset formula.
              (c) The agency may relax the asset formula to an appropriate extent for the time actually necessary for contract performance, if the contractor's working capital and credit are inadequate.
            
            
              32.304-4
              Guarantee amount and maturity.
              The agency may change the guarantee amount or maturity date, within the limitations at 32.304-3, as follows:
              (a) If the contractor enters into additional defense production contracts after the application for, but before authorization of, a guarantee, the agency may adjust the loan guarantee amount or maturity date to meet any significant increase in financing need.
              (b) If the contractor enters into defense production contracts during the term of the guaranteed loan, the parties may adjust the existing guarantee agreement to provide for financing the new contracts. Pertinent information and the Federal Reserve Bank reports will be submitted to the guaranteeing agency under the procedures for the original guarantee application, described in 32.304-1. Normally, a new certificate of eligibility is required.
            
            
              32.304-5
              Assignment of claims under contracts.

              (a) The agency shall generally require a contractor that is provided a guaranteed loan to execute an assignment of claims under defense production contracts (including any contracts entered into during the term of the guaranteed loan that are eligible for financing under the loan); however, the agency need not require assignment if any of the following conditions are present:
              (1) The contractor's financial condition is so strong that the protection to the Government provided by an assignment of claims is unnecessary.
              (2) In connection with the assignment of claims under a major contract, the increased protection of the loan that would be provided by the assignments under additional, relatively smaller contracts is not considered necessary by the agency.
              (3) The assignment of claims would create an administrative burden disproportionate to the protection required; e.g., if the contractor has a large number of contracts with individually small dollar amounts.
              (b) The contractor shall also execute an assignment of claims if requested to do so by the guarantor or the financing institution.
              (c) A subcontract or purchase order issued to a subcontractor shall not be considered eligible for financing under guaranteed loans when the issuer of the subcontract or purchase order reserves (1) the privilege of making payments directly to the assignor or to the assignor and assignee jointly, after notice of the assignment, or (2) the right to reduce or set off assigned proceeds under defense production contracts by reason of claims against the borrower arising after notice of assignment and independently of defense production contracts under which the borrower is the seller.
            
            
              32.304-6
              Other collateral security.
              The following are examples of other forms of security that, although seldom invoked under guaranteed loans, may be required when considered necessary for protection of the Government interest:
              (a) Mortgages on fixed assets.
              (b) Liens against inventories.
              (c) Endorsements.
              (d) Guarantees.
              (e) Subordinations or standbys of other indebtedness.
            
            
              32.304-7
              Contract surety bonds and loan guarantees.
              (a) Contract surety bonds are incompatible with the Government's interests under guaranteed loans, unless the interests of the surety are subordinated to the guaranteed loan.
              (b) If a substantial share of the contractor's defense contracts are covered by surety bonds, or the amount of the bond is substantial in relation to the contractor's net worth, the agency shall not authorize the guarantee of a loan on a bonded contract unless the surety enters into an agreement with the financing institution to subordinate the surety's rights and claims in favor of the guaranteed loan.
              (c) The agency approval of a guarantee for a loan involving relatively substantial subcontracts covered by surety bonds shall also depend on the establishment of a reasonable allocation agreement between the sureties and the financing institution. The agreement should give the financing institution the benefit, with regard to payments to be made on the contract, of the portion of its loans fairly attributable to expenditures made under the bonded subcontracts before notice of default.
            
            
              32.304-8
              Other borrowing.
              (a) Because of the limitations under guaranteed loans, some contractors seek to supplement the loan by other borrowing (outside the guarantee) from the financing institution or other sources. It has been recognized in practice that, while prohibition of borrowings outside the guaranteed loan is preferable when practicable in a given V-loan case, such other borrowings should be permitted when necessary.
              (b) If the agency consents to the contractor obtaining other borrowing during the guaranteed loan period, the agency shall apply the following restrictions:
              (1) A reasonable limit on the amount of other borrowing.
              (2) If guaranteed and unguaranteed loans are made by the same financing institution, a requirement that any collateral security requested by the institution under the unguaranteed loan is also to be secondary collateral for the guaranteed loan.

              (3) A requirement that the contractor provide appropriate documentation to the guaranteeing agency, at intervals not longer than 30 days, to disclose outstanding unguaranteed borrowings.
              [48 FR 42328, Sept. 19, 1983, as amended at 62 FR 237, Jan. 2, 1997]
            
            
              32.305
              Loan guarantees for terminated contracts.
              (a) The purpose of guaranteed loans; i.e., to provide for financing based on the borrower's recoverable investment in defense production contracts, may also apply to contracts that have been terminated (partially or totally) for the convenience of the Government. Guaranteed loans also may be made before such termination if it is known that termination of particular contracts for the convenience of the Government is about to occur. These loans are expected to provide necessary financing pending termination settlements and payments. They may also finance continuing performance of defense production contracts that are eligible for guaranteed loans.
              (b) The procedure for such guarantees is substantially the same as that outlined in 32.304, except that certificates of eligibility are not required for (1) contracts that have been totally terminated or (2) the terminated portion of contracts that have been partially terminated. The agency shall take precautions necessary to avoid Government losses and to ensure the loans will be self-liquidating from the proceeds of defense production contracts.
              (c) Loan guarantees for contract termination financing shall not be provided before specific contract terminations are certain.
            
            
              32.306
              Loan guarantees for subcontracts.
              If the request for a loan guarantee concerns a subcontractor that is financially weak in comparison with its contractor, the Government's interests may be fostered by the contractor making progress payments to the subcontractor. If so, the agency shall try to arrange for the contractor to provide the progress payments. As a result, the need for the loan guarantee may be reduced or eliminated and the contractor would bear part or all of the risk of loss arising from the selection of the subcontractor.
            
          
          
            Subpart 32.4—Advance Payments for Non-Commercial Items
            
              32.400
              Scope of subpart.
              This subpart provides policies and procedures for advance payments on prime contracts and subcontracts. It does not include policies and procedures for advance payments for the types of transactions listed in 32.404. This subpart does not apply to commercial advance payments, which are subject to subpart 32.2.
              [48 FR 42328, Sept. 19, 1983, as amended at 60 FR 49714, Sept. 26, 1995]
            
            
              32.401
              Statutory authority.
              The agency may authorize advance payments in negotiated and sealed bid contracts if the action is appropriate under
              (a) 41 U.S.C. chapter 45;
              (b) 10 U.S.C. 2307; or
              (c) Pub. L. 85-804 (50 U.S.C. 1431-1435) and Executive Order 10789, November 14, 1958 (3 CFR 1958 Supp. pp. 72-74) (see Subpart 50.1 for other applications of this statute).
              [48 FR 42328, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 72 FR 63030, Nov. 7, 2007; 79 FR 24211, Apr. 29, 2014]
            
            
              32.402
              General.
              (a) A limitation on authority to grant advance payments under Pub. L. 85-804 (50 U.S.C. 1431-1435) is described at 50.102-3(b)(4).
              (b) Advance payments may be provided on any type of contract; however, the agency shall authorize advance payments sparingly. Except for the contracts described in 32.403(a) and (b), advance payment is the least preferred method of contract financing (see 32.106) and generally they should not be authorized if other types of financing are reasonably available to the contractor in adequate amounts. Loans and credit at excessive interest rates or other exorbitant charges, or loans from other Government agencies, are not considered reasonably available financing.

              (c) If statutory requirements and standards for advance payment determinations are met, the contracting officer shall generally recommend that the agency authorize advance payments.
              (1) The statutory requirements are that—
              (i) The contractor gives adequate security;
              (ii) The advance payments will not exceed the unpaid contract price (see 32.410(b), subparagraph (a)(2)); and
              (iii) The agency head or designee determines, based on written findings, that the advance payment—
              (A) Is in the public interest (under 32.401(a) or (b)); or
              (B) Facilitates the national defense (under 32.401(c)).
              (2) The standards for advance payment determinations are that—
              (i) The advance payments will not exceed the contractor's interim cash needs based on—
              (A) Analysis of the cash flow required for contract performance;
              (B) Consideration of the reimbursement or other payment cycle; and
              (C) To the extent possible, employment of the contractor's own working capital;
              (ii) The advance payments are necessary to supplement other funds or credit available to a contractor;
              (iii) The recipient is otherwise qualified as a responsible contractor;
              (iv) The Government will benefit from performance prospects or there are other practical advantages; and
              (v) The case fits one or more of the categories described in 32.403.
              (d) If necessary, the agency may authorize advance payments in addition to progress or partial payments on the same contract (see 32.501-1(c)).
              (e) Each agency that provides advance payments shall—
              (1) Place the responsibility for making findings and determinations, and for approval of contract terms concerning advance payments (see 32.410), at an organizational level high enough to ensure uniform application of this subpart (see the limitation at 50.102-1(b) which also applies to advance payments authorized under Pub. L. 85-804 (50 U.S.C. 1431-1435)); and
              (2) Establish procedures for coordination, before advance payment authorization, with the activity that provides contract financing support.
              (f) If the contract provides for advance payments under Pub. L. 85-804, the contracting officer shall ensure conformance with the requirements of 50.103-7.
              [48 FR 42328, Sept. 19, 1983, as amended at 59 FR 67047, Dec. 28, 1994; 72 FR 63030, Nov. 7, 2007]
            
            
              32.403
              Applicability.
              Advance payments may be considered useful and appropriate for the following:
              (a) Contracts for experimental, research, or development work with nonprofit educational or research institutions.
              (b) Contracts solely for the management and operation of Government-owned plants.
              (c) Contracts for acquisition, at cost, of property for Government ownership.
              (d) Contracts of such a highly classified nature that the agency considers it undesirable for national security to permit assignment of claims under the contract.
              (e) Contracts entered into with financially weak contractors whose technical ability is considered essential to the agency. In these cases, the agency shall closely monitor the contractor's performance and financial controls to reduce the Government's financial risk.
              (f) Contracts for which a loan by a private financial institution is not practicable, whether or not a loan guarantee under this part is issued; for example, if—
              (1) Financing institutions will not assume a reasonable portion of the risk under a guaranteed loan;
              (2) Loans with reasonable interest rates or finance charges are not available to the contractor; or
              (3) Contracts involve operations so remote from a financial institution that the institution could not be expected to suitably administer a guaranteed loan.
              (g) Contracts with small business concerns, under which circumstances that make advance payments appropriate often occur (but see 32.104(b)).

              (h) Contracts under which exceptional circumstances make advance payments the most advantageous contract financing method for both the Government and the contractor.
              [48 FR 42328, Sept. 19, 1983, as amended at 72 FR 27384, May 15, 2007]
            
            
              32.404
              Exclusions.
              (a) This subpart does not apply to advance payments authorized by law for—
              (1) Rent;
              (2) Tuition;
              (3) Insurance premiums;
              (4) Expenses of investigations in foreign countries;
              (5) Extension or connection of public utilities for Government buildings or installations;
              (6) Subscriptions to publications;
              (7) Purchases of supplies or services in foreign countries, if—
              (i) The purchase price does not exceed $15,000 (or equivalent amount of the applicable foreign currency); and
              (ii) The advance payment is required by the laws or government regulations of the foreign country concerned;
              (8) Enforcement of the customs or narcotics laws; or
              (9) Other types of transactions excluded by agency procedures under statutory authority.
              (b) Agencies may issue their own instructions to deal with advance payment items in paragraph (a) above authorized under statutes relevant to their agencies.
              [48 FR 42328, Sept. 19, 1983, as amended at 75 FR 53134, Aug. 30, 2010]
            
            
              32.405
              Applying Pub. L. 85-804 to advance payments under sealed bid contracts.
              (a) Actions that designated agencies may take to facilitate the national defense without regard to other provisions of law relating to contracts, as explained in 50.101-1(a), also include making advance payments. These advance payments may be made at or after award of sealed bid contracts as well as negotiated contracts.
              (b) Bidders may request advance payments before or after award, even if the invitation for bids does not contain an advance payment provision. However, the contracting officer shall reject any bid requiring that advance payments be provided as a basis for acceptance.
              (c) When advance payments are requested, the agency may—
              (1) Enter into the contract and provide for advance payments conforming to this part 32;
              (2) Enter into the contract without providing for advance payments if the contractor does not actually need advance payments; or
              (3) Deny award of the contract if the request for advance payments has been disapproved under 32.409-2 and funds adequate for performance are not otherwise available to the offeror.
              [48 FR 42328, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 72 FR 63030, Nov. 7, 2007]
            
            
              32.406
              Letters of credit.
              (a) The Department of the Treasury (Treasury) prescribes regulations and instructions covering the use of letters of credit for advance payments under contracts. See Treasury Department Circular 1075 (31 CFR part 205), and the implementing instructions in the Treasury Financial Manual, available in offices providing financial advice and assistance.
              (b) If agencies provide advance payments to contractors, use of the following methods is required unless the agency has obtained a waiver from the Treasury Department:
              (1) By letter of credit if the contracting agency expects to have a continuing relationship with the contractor for a year or more, with advances totaling at least $120,000 a year.
              (2) By direct Treasury check if the circumstances do not meet the criteria in subparagraph (1) above.
              (c) If the agency has entered into multiple contracts (or a combination of contract(s) and assistance agreement(s)) involving eligibility of a contractor for more than one letter of credit, the agency shall follow arrangements made under Treasury procedures for (1) consolidating funding to the same contractor under one letter of credit or (2) replacing multiple letters of credit with a single letter of credit.

              (d) The letter of credit enables the contractor to withdraw Government funds in amounts needed to cover its own disbursements of cash for contract performance. Whenever feasible, the agency shall, under the direction and approval of the Department of the Treasury, use a letter of credit method that requires the contractor not to withdraw the Government funds until the contractor's checks have been (1) forwarded to the payees (delay of drawdown technique), or (2) presented to the contractor's bank for payment (checks paid technique) (see 31 CFR 205.3 and 205.4(d)).
              (e) The Treasury regulations provide for terminating the advance financing arrangement if the contractor is unwilling or unable to minimize the elapsed time between receipt of the advance and disbursement of the funds. In such cases, if reversion to normal payment methods is not feasible, the Treasury regulation provides for use of a working capital method of advance; i.e., for limiting advances to (1) only the estimated disbursements for a given initial period and (2) subsequently, for only actual cash disbursements (31 CFR 205.3(k) and 205.7).
              [48 FR 42328, Sept. 19, 1983, as amended at 52 FR 19805, May 27, 1987]
            
            
              32.407
              Interest.
              (a) Except as provided in paragraph (d) below, the contracting officer shall charge interest on the daily unliquidated balance of all advance payments at the higher of—
              (1) The published prime rate of the financial institution (depository) in which the special account (see 32.409-3) is established; or
              (2) The rate established by the Secretary of the Treasury under 50 U.S.C. App. 1215(b)(2).
              (b) The interest rate for advance payments shall be adjusted for changes in the prime rate of the depository and the semiannual determination by the Secretary of the Treasury under 50 U.S.C. App. 1215(b)(2). The contracting officer shall obtain data from the depository on changes in the interest rate during the month. Interest shall be computed at the end of each month on the daily unliquidated balance of advance payments at the applicable daily interest rate.
              (c) Interest shall be required on contracts that are for acquisition, at cost, of property for Government ownership, if the contracts are awarded in combination with, or in contemplation of, supply contracts or subcontracts.
              (d) The agency head or designee may authorize advance payments without interest under the following types of contracts, if in the Government's interest:
              (1) Contracts for experimental, research, or development work (including studies, surveys, and demonstrations in socio-economic areas) with nonprofit education or research institutions.
              (2) Contracts solely for the management and operation of Government-owned plants.
              (3) Cost-reimbursement contracts with governments, including State or local governments, or their instrumentalities.
              (4) Other classes of contracts, or unusual cases, for which the exclusion of interest on advances is specifically authorized by agency procedures.
              (e) If a contract provides for interest-free advance payments, the contracting officer may require the contractor to charge interest on advances or downpayments to subcontractors and credit the Government for the proceeds from the interest charges. Interest rates shall be determined as described in paragraphs (a) and (b) above. The contracting officer need not require the contractor to charge interest on an advance to a subcontractor that is an institution of the kind described in paragraph (d)(1).
              (f) The contracting officer shall not allow interest charges, required by this 32.407, as reimbursable costs under cost-reimbursement contracts, whether the interest charge was incurred by the prime contractor or a subcontractor.
              [48 FR 42328, Sept. 19, 1983, as amended at 66 FR 2138, Jan. 10, 2001; 72 FR 27384, May 15, 2007]
            
            
              32.408
              Application for advance payments.
              (a) A contractor may apply for advance payments before or after the award of a contract.
              (b) The contractor shall submit any advance payment request in writing to the contracting officer and provide the following information:

              (1) A reference to the contract if the request concerns an existing contract, or a reference to the solicitation if the request concerns a proposed contract.
              (2) A cash flow forecast showing estimated disbursements and receipts for the period of contract performance. If the application pertains to a type of contract described in 32.403(a) or (b), the contractor shall limit the forecast to the contract to be financed by advance payments.
              (3) The proposed total amount of advance payments.
              (4) The name and address of the financial institution at which the contractor expects to establish a special account as depository for the advance payments. If advance payments in the form of a letter of credit are anticipated, the contractor shall identify the specific account at the financial institution to be used. This subparagraph (4) is not applicable if an alternate method is used under agency procedures.
              (5) A description of the contractor's efforts to obtain unguaranteed private financing or a V-loan (see 32.301) under eligible contracts. This requirement is not applicable to the contract types described in 32.403(a) or (b).
              (6) Other information appropriate to an understanding of (i) the contractor's financial condition and need, (ii) the contractor's ability to perform the contract without loss to the Government, and (iii) financial safeguards needed to protect the Government's interest. Ordinarily, if the contract is a type described in 32.403(a) or (b), the contractor may limit the response to this subparagraph (6) to information on the contractor's reliability, technical ability, and accounting system and controls.
              [48 FR 42328, Sept. 19, 1983, as amended at 66 FR 2138, Jan. 10, 2001]
            
            
              32.409
              Contracting officer action.
              After analysis of the contractor's application and any appropriate investigation, the contracting officer shall recommend approval or disapproval and transmit the request and recommendation to the approving authority designated under 32.402(e).
            
            
              32.409-1
              Recommendation for approval.
              If recommending approval, the contracting officer shall transmit the following, under agency procedures, to the approving authority:
              (a) Contract data, including—
              (1) Identification and date of the award;
              (2) Citation of the appropriation;
              (3) Type and dollar amount of the contract;
              (4) Items to be supplied, schedule of deliveries or performance, and status of any deliveries or performance;
              (5) The contract fee or profit contemplated; and
              (6) A copy of the contract, if available.
              (b) The contractor's request and supporting information.
              (c) A report on the contractor's past performance, responsibility, technical ability, and plant capacity.
              (d) Comments on (1) the contractor's need for advance payments and (2) potential Government benefits from the contract performance.
              (e) Proposed advance payment contract terms, including proposed security requirements.
              (f) The findings, determination, and authorization (see 32.410).
              (g) The recommendation for approval of the advance payment request.
              (h) Justification of any proposal for waiver of interest charges (see 32.407).
            
            
              32.409-2
              Recommendation for disapproval.
              If recommending disapproval, the contracting officer shall, under agency procedures, transmit—
              (a) The items prescribed in 32.409-1(a), (b), and (c); and
              (b) The recommendation for disapproval and the reasons.
            
            
              32.409-3
              Security, supervision, and covenants.

              (a) If advance payments are approved, the contracting officer shall enter into an agreement with the contractor covering special accounts and suitable covenants protecting the Government's interest (see 32.411). This requirement generally applies under all statutory authorities, but modified requirements applicable to certain specific cases are prescribed in paragraphs (e) through (g) below.
              (b) The agency shall (1) ensure that the amount of advance payments does not exceed the contractor's financial needs, and (2) closely supervise the contractor's withdrawal of funds from special accounts in which the advance payments are deposited.
              (c) In the terms of the agreement, the contracting officer should provide for a paramount lien in favor of the Government. This lien may supplement or replace other security requirements. The lien should cover—
              (1) Supplies being acquired;
              (2) Any credit balance in the special account in which advance payments are deposited; and
              (3) All property that the contractor acquires for performing the contract, except to the extent to which the Government otherwise has valid title to the property.
              (d) Security requirements vary to fit the circumstances of different cases. Minimum security requirements are covered by the clauses prescribed in the contract. The contracting officer may supplement these as necessary in each case for protection of the Government's interest. Examples of additional security terms are—
              (1) Personal or corporate endorsements or guarantees;
              (2) Pledges of collateral;
              (3) Subordination or standby of other indebtedness;
              (4) Controls or limitations on profit distributions, salaries, bonuses or commissions, rentals and royalties, capital expenditures, creation of liens, retirement of stock or debt, and creation of additional obligations; and
              (5) Advance payment bonds (rarely required).
              (e) In an advance payment agreement with an instrumentality of the Government, a State, a local government, or an agency or instrumentality of a State or local government, the contracting officer may omit the requirement for deposit of the advances in a special account, if the official approving the advance determines that other adequate security exists to protect the Government's interest.
              (f) The requirements of this 32.409-3 do not apply when using letters of credit if an agency's procedures provide for—
              (1) The use under a cost-reimbursement contract of Federal funds deposited in the contractor's account at a financial institution (without the contractor acquiring title to the funds); and
              (2) The security of such deposit of public moneys in accordance with governing regulations of the Treasury Department.
              (g) If a separate special account is not required; e.g., advance payment by a letter of credit, an agency may require a special account for an individual case, or classes of cases, if the circumstances warrant.
              [48 FR 42328, Sept. 19, 1983, as amended at 66 FR 2138, Jan. 10, 2001]
            
            
              32.410
              Findings, determination, and authorization.
              (a) Each determination concerning advance payments shall be supported by written findings (see 32.402(c)(1)(iii)).
              (b) The following is an example of the format and text of findings, determination, and authorization with alternative words, phrases, and paragraphs to be selected to conform to the circumstances involved:
              
                Findings, Determination, and Authorization for Advance Payments
                findings
                (a) The undersigned hereby finds that:
                (1) The ____ [insert the name of the contracting activity] and ____ [insert the name of the contractor] (have entered) (propose to enter) into (negotiated) (sealed bid) Contract No. __, dated ___
                [Summarize the specific facts and significant circumstances concerning the contract and the contractor, that, together with the other findings, will clearly support the determination below.]

                (2) Advance payments (in an amount not to exceed $___ at any time outstanding) (in an aggregate amount not exceeding $___, less the aggregate amounts repaid, or withdrawn by the Government) are required by the Contractor to perform under the contract. The amount does not exceed the unpaid contract price or the estimated interim cash needs arising during the reimbursement cycle.
                
                (3) The advance payments are necessary for prompt, efficient contract performance that will benefit the Government.

                (4) The proposed advance payment clause provides for security for the protection of the Government. The clause requires that all payments will be desposited in a special account at the Contractor's financial institution and that the Government will have a paramount lien on (i) the credit balance in the special account, (ii) any supplies contracted for, and (iii) any material or other property acquired for performance of the contract. [Insert the following, if applicable (The Contractor's financial management system provides for effective control over and accountability for all Federal funds under governing regulations of the Treasury Department.) (An advance payment bond is required.)] This security is considered adequate.
                (5) Advance payments are the only adequate means of financing available to the Contractor, and the amount designated in (2) above is based, to the extent possible, on the use of the Contractor's own working capital in performing the contract.
                [Insert paragraph (6), (7), or (8), as applicable].
                (6) The Contractor is a nonprofit (educational) (and) (research) institution, and the contract is for (experimental) (,) (research and development) work.
                (7) The contract is solely for the management and operation of a Government-owned plant.
                (8) The following unusual facts and circumstances favor making advance payments to the Contractor without interest:
                [List the pertinent facts and circumstances.]
                Determination

                (b) Based on the findings in (a) above, the undersigned determined that the making of the proposed advance payments, (with interest at the rate of __ [Insert the interest rate computed in accordance with 32.407] percent on the daily unliquidated balance of the advance payments,) (without interest, except as provided by the proposed advance payment clause,) (is in the public interest) (will facilitate the national defense).
                Authorization

                (c) The advance payments, of which (the amount at any time outstanding) (the aggregate amount, less the aggregate amounts repaid, or withdrawn by the Government), shall not exceed $__, are hereby authorized under (41 U.S.C. chapter 45, Contract Financing) (10 U.S.C. 2307) (the Extraordinary Contracting Authority of Government Agencies in Connection with National Defense Functions (50 U.S.C. 1431-1435) and Executive Order No. 10789 of November 14, 1958 (3 CFR 1958 Supp. pp. 72-74)) [or, if other, cite appropriate authority] on (terms substantially as contained in the proposed advance payment clause, a copy (an outline) of which is annexed to this authorization) (the following terms:) [Insert the appropriate terms.]

                (All prior authorizations for advance payments under Contract No. ___ are superseded.)
                
                
                (Signature)   
                
                (Name typed) 
                
                (Title of authorized official)
                
                [Each Findings, Determination, and Authorization shall be individually prepared to fit the particular circumstances at hand. Subparagraphs (a)(1), (2), (3) and (4) and paragraphs (b) and (c) shall be used in each case. If the contract is (a) for experimental, developmental, or research work and with a nonprofit educational or research institution, or (b) only for management and operation of a Government-owned plant, subparagraph (a)(5) should not be included. If the advance payment is to be made without interest to the contractor, include subparagraph (a)(6), (7), or (8). If any advance payments have previously been authorized for the contract, include the final sentence of paragraph (c). The alternate parenthetical wording or other modifications may be used as appropriate. The paragraphs actually used shall be renumbered sequentially].
              
              [48 FR 42328, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 66 FR 2138, Jan. 10, 2001; 79 FR 24211, Apr. 29, 2014]
            
            
              32.411
              Agreement for special account at a financial institution.
              The contracting officer must use substantially the following form of agreement for a special account for advance payments:
              
                Agreement for Special Account

                This agreement is entered into this __ day of ______, 20__, between the United States of America (the Government), represented by the Contracting Officer executing this agreement, ____ [Insert the name of the Contractor], a ____ [Insert the name of the State of incorporation] corporation (the Contractor), and ____, a financial institution operating under the laws of ____, located at ____ (the financial institution).
                Recitals

                (a) Under date of ____, 20__, the Government and the Contractor entered into Contract No. __, or a related supplemental agreement, providing for advance payments to the Contractor. A copy of the advance payment terms was furnished to the financial institution.
                (b) The contract or supplemental agreement requires that amounts advanced to the Contractor be deposited separate from the Contractor's general or other funds, in a Special Account at a member bank of the Federal Reserve System, any “insured” bank within the meaning of the Act creating the Federal Deposit Insurance Corporation (12 U.S.C. 1811), or a credit union insured by the National Credit Union Administration. The parties agree to deposit the amounts with the financial institution, which meets the requirement.
                (c) This Special Account is designated “____ [Insert the Contractor's name], ____ [Insert the name of the Government agency] Special Account.”
                Covenants
                In consideration of the foregoing, and for other good and valuable considerations, the parties agree to the following conditions:
                (a) The Government shall have a lien on the credit balance in the account to secure the repayment of all advance payments made to the Contractor. The lien is paramount to any lien or claim of the financial institution regarding the account.

                (b) The financial institution is bound by the terms of the contract relating to the deposit and withdrawal of funds in the Special Account, but is not responsible for the application of funds withdrawn from the account. The financial institution shall act on written directions from the Contracting Officer, the administering office, or a duly authorized representative of either. The financial institution is not liable to any party to this agreement for any action that complies with the written directions. Any written directions received by the financial institution through the Contracting Officer on ____ [Insert the name of the agency] stationery and purporting to be signed by, or by the direction of ____ or duly authorized representative, shall be, as far as the rights, duties, and liabilities of the financial institution are concerned, considered as being properly issued and filed with the financial institution by the ____ [Insert the name of the agency].
                (c) The Government, or its authorized representatives, shall have access to the books and records maintained by the financial institution regarding the Special Account at all reasonable times and for all reasonable purposes, including (but not limited to), the inspection or copying of the books and records and any and all pertinent memoranda, checks, correspondence, or documents. The financial institution shall preserve the books and records for a period of 6 years after the closing of this Special Account.

                (d) In the event of the service of any writ of attachment, levy of execution, or commencement of garnishment proceedings regarding the Special Account, the financial institution will promptly notify ____ [Insert the name of the administering office].

                (e) While this Special Account exists, the financial institution shall inform the Government each month of the financial institution's published prime interest rate and changes to the rate during the month. The financial institution shall give this information to the Contracting Officer on the last business day of the month. [This covenant will not be included in the Special Account Agreements covering interest-free advance payments.]

                Each of the parties to this agreement has executed the agreement on _______, 20__.
                
                
                
                [Signatures and Official Titles]
              
              [66 FR 2138, Jan. 10, 2001]
            
            
              32.412
              Contract clause.
              (a) The contracting officer shall insert the clause at 52.232-12, Advance Payments, in solicitations and contracts under which the Government will provide advance payments, except as provided in 32.412(b).

              (b) If the agency desires to waive the countersignature requirement because of the contractor's financial strength, good performance record, and favorable experience concerning cost disallowances, the contracting officer shall use the clause with its Alternate I.
              

              (c) If a cost-reimbursement contract is contemplated, the contracting officer shall use the clause with its Alternate II.
              

              (d) If the agency considers a more rapid liquidation appropriate, the contracting officer shall use the clause with its Alternate III.
              

              (e) If the agency provides advance payments under the contract at no interest to the prime contractor, the contracting officer shall use the clause with its Alternate IV.
              

              (f) If the requirement for a special account is eliminated in accordance with 32.409-3 (e) or (g), the contracting officer shall insert in the solicitation or contract the clause set forth in Alternate V of 52.232-12, Advance Payments, instead of the basic clause.
              [48 FR 42328, Sept. 19, 1983, as amended at 55 FR 25530, June 21, 1990; 66 FR 2138, Jan. 10, 2001]
            
          
          
            
            Subpart 32.5—Progress Payments Based on Costs
            
              32.500
              Scope of subpart.
              This subpart prescribes policies, procedures, forms, solicitation provisions, and contract clauses for providing contract financing through progress payments based on costs. This subpart does not apply to—
              (a) Payments under cost-reimbursement contracts, but see 32.110 for progress payments made to subcontractors under cost-reimbursement prime contracts; or
              (b) Contracts for construction or for shipbuilding or ship conversion, alteration, or repair, when the contracts provide for progress payments based on a percentage or stage of completion.
              [48 FR 42328, Sept. 19, 1983, as amended at 65 FR 16279, Mar. 27, 2000]
            
            
              32.501
              General.
              Progress payments may be customary or unusual. Customary progress payments are those made under the general guidance in this subpart, using the customary progress payment rate, the cost base, and frequency of payment established in the Progress Payments clause, and either the ordinary liquidation method or the alternate method as provided in subsections 32.503-8 and 32.503-9. Any other progress payments are considered unusual, and may be used only in exceptional cases when authorized in accordance with subsection 32.501-2.
            
            
              32.501-1
              Customary progress payment rates.
              (a) The customary progress payment rate is 80 percent, applicable to the total costs of performing the contract. The customary rate for contracts with small business concerns is 85 percent.
              (b) The contracting officer must—
              (1) Consider any rate higher than those permitted in paragraph (a) of this section an unusual progress payment; and
              (2) Not include a higher rate in a contract unless advance agency approval is obtained as prescribed in 32.501-2.
              (c) When advance payments and progress payments are authorized under the same contract, the contracting officer must not authorize a progress payment rate higher than the customary rate.
              (d) In accordance with 10 U.S.C. 2307(e)(2) and 41 U.S.C. 4504(b), the limit for progress payments is 80 percent on work accomplished under undefinitized contract actions. The contracting officer must not authorize a higher rate under unusual progress payments or other customary progress payments for the undefinitized actions.
              [65 FR 16279, Mar. 27, 2000, as amended at 79 FR 24211, Apr. 29, 2014]
            
            
              32.501-2
              Unusual progress payments.
              (a) The contracting officer may provide unusual progress payments only if—
              (1) The contract necessitates predelivery expenditures that are large in relation to contract price and in relation to the contractor's working capital and credit;
              (2) The contractor fully documents an actual need to supplement any private financing available, including guaranteed loans; and
              (3) The contractor's request is approved by the head of the contracting activity or a designee. In addition, see 32.502-2.
              (b) The excess of the unusual progress payment rate approved over the customary progress payment rate should be the lowest amount possible under the circumstances.
              (c) Progress payments will not be considered unusual merely because they are on letter contracts or the definitive contracts that supersede letter contracts.
            
            
              32.501-3
              Contract price.
              (a) For the purpose of making progress payments and determining the limitation on progress payments, the contract price shall be as follows:
              (1) Under firm-fixed price contracts, the contract price is the current amount fixed by the contract plus the not-to-exceed amount for any unpriced modifications.
              (2) If the contract is redeterminable or subject to economic price adjustment, the contract price is the initial price until modified.

              (3) Under a fixed-price incentive contract, the contract price is the target price plus the not-to-exceed amount of unpriced modifications. However, if the contractor's properly incurred costs exceed the target price, the contracting officer may provisionally increase the price up to the ceiling or maximum price.
              (4) Under a letter contract, the contract price is the maximum amount obligated by the contract as modified.
              (5) Under an unpriced order issued against a basic ordering agreement, the contract price is the maximum amount obligated by the order, as modified.
              (6) Any portion of the contract specifically providing for reimbursement of costs only shall be excluded from the contract price.
              (b) The contracting officer shall not make progress payments or increase the contract price beyond the funds obligated under the contract, as amended.
              [48 FR 42328, Sept. 19, 1983, as amended at 74 FR 28431, June 15, 2009]
            
            
              32.501-4
              [Reserved]
            
            
              32.501-5
              Other protective terms.
              If the contracting officer considers it necessary for protection of the Government's interest, protective terms such as the following may be used in addition to the Progress Payments clause of the contract:
              (a) Personal or corporate guarantees.
              (b) Subordinations or standbys of indebtedness.
              (c) Special bank accounts.
              (d) Protective covenants of the kinds in paragraph (p) of the clause at 52.232-12, Advance Payments.
              (e) A provision, included in the solicitation and resultant contract when first article testing is required (see subpart 9.3), limiting progress payments on first article work by a stated amount or percentage.
              [48 FR 42328, Sept. 19, 1983, as amended at 55 FR 52794, Dec. 21, 1990]
            
            
              32.502
              Preaward matters.
              This section covers matters that generally are relevant only before contract award. This does not preclude taking actions discussed here after award, if appropriate; e.g., postaward addition of a Progress Payments clause for consideration.
            
            
              32.502-1
              Use of customary progress payments.
              The contracting officer may use a Progress Payments clause in solicitations and contracts, in accordance with this subpart. The contracting officer must reject as nonresponsive bids conditioned on progress payments when the solicitation did not provide for progress payments.
              [65 FR 16280, Mar. 27, 2000]
            
            
              32.502-2
              Contract finance office clearance.
              The contracting officer shall obtain the approval of the contract finance office or other offices designated under agency procedures before taking any of the following actions:
              (a) Providing a progress payment rate higher than the customary rate (see 32.501-1).
              (b) Deviating from the progress payments terms prescribed in this part.
              (c) Providing progress payments to a contractor—
              (1) Whose financial condition is in doubt;
              (2) Who has had an advance payment request or loan guarantee denied for financial reasons (or approved but withdrawn or lapsed) within the previous 12 months; or

              (3) Who is named in the consolidated list of contractors indebted to the United States (known commonly as the Hold-up List).
            
            
              32.502-3
              Solicitation provisions.
              (a) The contracting officer shall insert the provision at 52.232-13, Notice of Progress Payments, in invitations for bids and requests for proposals that include a Progress Payments clause.
              (b)(1) Under the authority of the statutes cited in 32.101, an invitation for bids may restrict the availability of progress payments to small business concerns only.

              (2) The contracting officer shall insert the provision at 52.232-14, Notice of Availability of Progress Payments Exclusively for Small Business Concerns, in invitations for bids if it is anticipated that (1) both small business concerns and others may submit bids in response to the same invitation and (2) only the small business bidders would need progress payments.
              (c) The contracting officer shall insert the provision at 52.232-15, Progress Payments Not Included, in invitations for bids if the solicitation will not contain one of the provisions prescribed in paragraphs (a) and (b) above.
            
            
              32.502-4
              Contract clauses.
              (a)(1) Insert the clause at 52.232-16, Progress Payments, in—
              (i) Solicitations that may result in contracts providing for progress payments based on costs; and
              (ii) Fixed-price contracts under which the Government will provide progress payments based on costs.
              (2) If advance agency approval has been given in accordance with 32.501-1, the contracting officer may substitute a different customary rate for other than small business concerns for the progress payment and liquidation rate indicated.
              (3) If an unusual progress payment rate is approved for the prime contractor (see 32.501-2), substitute the approved rate for the customary rate in paragraphs (a)(1), (a)(6), and (b) of the clause.
              (4) If the liquidation rate is changed from the customary progress payment rate (see 32.503-8 and 32.503-9), substitute the new rate for the rate in paragraphs (a)(1), (a)(6), and (b) of the clause.
              (5) If an unusual progress payment rate is approved for a subcontract (see 32.504(c) and 32.501-2), modify paragraph (j)(6) of the clause to specify the new rate, the name of the subcontractor, and that the new rate shall be used for that subcontractor in lieu of the customary rate.

              (b) If the contractor is a small business concern, use the clause with its Alternate I.
              

              (c) If the contract is a letter contract, use the clause with its Alternate II.
              

              (d) If the contractor is not a small business concern, and progress payments are authorized under an indefinite-delivery contract, basic ordering agreement, or their equivalent, use the clause with its Alternate III.
              

              (e) If the nature of the contract necessitates separate progress payment rates for portions of work that are clearly severable and accounting segregation would be maintained (e.g., annual production requirements), describe the application of separate progress payment rates in a supplementary special provision within the contract. The contractor must submit separate progress payment requests and subsequent invoices for the severable portions of work in order to maintain accounting integrity.
              [65 FR 16280, Mar. 27, 2000, as amended at 65 FR 24325, Apr. 25, 2000]
            
            
              32.503
              Postaward matters.
              This section covers matters that are generally relevant only after award of a contract. This does not preclude taking actions discussed here before award, if appropriate; e.g., preaward review of accounting systems and controls.
            
            
              32.503-1
              [Reserved]
            
            
              32.503-2
              Supervision of progress payments.
              (a) The extent of progress payments supervision, by prepayment review or periodic review, should vary inversely with the contractor's experience, performance record, reliability, quality of management, and financial strength, and with the adequacy of the contractor's accounting system and controls. Supervision shall be of a kind and degree sufficient to provide timely knowledge of the need for, and timely opportunity for, any actions necessary to protect Government interests.
              (b) The administering office must keep itself informed of the contractor's overall operations and financial condition, since difficulties encountered and losses suffered in operations outside the particular progress payment contract may affect adversely the performance of that contract and the liquidation of the progress payments.

              (c) For contracts with contractors (1) whose financial condition is doubtful or not strong in relation to progress payments outstanding or to be outstanding, (2) with management of doubtful capacity, (3) whose accounting controls are found by experience to be weak, or (4) experiencing substantial difficulties in performance, full information on progress under the contract involved (including the status of subcontracts) and on the contractor's other operations and overall financial condition should be obtained and analyzed frequently, with a view to protecting the Government's interests better and taking such action as may be proper to make contract performance more certain.
              (d) So far as practicable, all cost problems, particularly those involving indirect costs, that are likely to create disagreements in future administration of the contract should be identified and resolved at the inception of the contract (see 31.109).
            
            
              32.503-3
              Initiation of progress payments and review of accounting system.
              (a) For contractors that the administrative contracting officer (ACO) has found by previous experience or recent audit review (within the last 12 months) to be (1) reliable, competent, and capable of satisfactory performance, (2) possessed of an adequate accounting system and controls, and (3) in sound financial condition, progress payments in amounts requested by the contractor should be approved as a matter of course.
              (b) For all other contractors, the ACO shall not approve progress payments before determining (1) that (i) the contractor will be capable of liquidating any progress payments or (ii) the Government is otherwise protected against loss by additional protective provisions, and (2) that the contractor's accounting system and controls are adequate for proper administration of progress payments. The services of the responsible audit agency or office should be used to the greatest extent practicable. However, if the auditor so advises, a complete audit may not be necessary.
              [48 FR 42328, Sept. 19, 1983, as amended at 63 FR 9061, Feb. 23, 1998]
            
            
              32.503-4
              Approval of progress payment requests.
              (a) When the reliability of the contractor and the adequacy of the contractor's accounting system and controls have been established (see 32.503-3 above) the ACO may, in approving any particular progress payment request (including initial requests on new contracts), rely upon that accounting system and upon the contractor's certification, without requiring audit or review of the request before payment.
              (b) The ACO should not routinely ask for audits of progress payment requests. However, when there is reason to (1) question the reliability or accuracy of the contractor's certification or (2) believe that the contract will involve a loss, the ACO should ask for a review or audit of the request before payment is approved or the request is otherwise disposed of.
              (c) When there is reason to doubt the amount of a progress payment request, only the doubtful amount should be withheld, subject to later adjustment after review or audit; any clearly proper and due amounts should be paid without awaiting resolution of the differences.
            
            
              32.503-5
              Administration of progress payments.
              (a) While the ACO may, in approving progress payment requests under 32.503-3 above, rely on the contractor's accounting system and certification without prepayment review, postpayment reviews (including audits when considered necessary) shall be made periodically, or when considered desirable by the ACO to determine the validity of progress payments already made and expected to be made.
              (b) These postpayment reviews or audits shall, as a minimum, include a determination of whether or not—
              (1) The unliquidated progress payments are fairly supported by the value of the work accomplished on the undelivered portion of the contract;
              (2) The applicable limitation on progress payments in the Progress Payments clause has been exceeded;
              (3)(i) The unpaid balance of the contract price will be adequate to cover the anticipated cost of completion, or
              (ii) The contractor has adequate resources to complete the contract; and

              (4) There is reason to doubt the adequacy and reliability of the contractor's accounting system and controls and certification.
              
              (c) Under indefinite-delivery contracts, the contracting officer should administer progress payments made under each individual order as if the order constituted a separate contract, unless agency procedures provide otherwise. When the contract will be administered by an agency other than the awarding agency, the contracting officer shall coordinate with the contract administration office if the awarding agency wants the administration of progress payments to be on a basis other than order-by-order.
              [48 FR 42328, Sept. 19, 1983, as amended at 65 FR 16280, Mar. 27, 2000; 68 FR 13208, Mar. 18, 2003]
            
            
              32.503-6
              Suspension or reduction of payments.
              (a) General. The Progress Payments clause provides a Government right to reduce or suspend progress payments, or to increase the liquidation rate, under specified conditions. These conditions and actions are discussed in paragraphs (b) through (g) below.
              (1) The contracting officer shall take these actions only in accordance with the contract terms and never precipitately or arbitrarily. These actions should be taken only after—
              (i) Notifying the contractor of the intended action and providing an opportunity for discussion;
              (ii) Evaluating the effect of the action on the contractor's operations, based on the contractor's financial condition, projected cash requirements, and the existing or available credit arrangements; and
              (iii) Considering the general equities of the particular situation.
              (2) The contracting officer shall take immediate unilateral action only if warranted by circumstances such as overpayments or unsatisfactory contract performance.
              (3) In all cases, the contracting officer shall—
              (i) Act fairly and reasonably;
              (ii) Base decisions on substantial evidence; and
              (iii) Document the contract file. Findings made under paragraph (c) of the Progress Payments clause shall be in writing.
              (b) Contractor noncompliance. (1) The contractor must comply with all material requirements of the contract. This includes the requirement to maintain an efficient and reliable accounting system and controls, adequate for the proper administration of progress payments. If the system or controls are deemed inadequate, progress payments shall be suspended (or the portion of progress payments associated with the unacceptable portion of the contractor's accounting system shall be suspended) until the necessary changes have been made.
              (2) If the contractor fails to comply with the contract without fault or negligence, the contracting officer will not take action permitted by paragraph (c)(1) of the Progress Payments clause, other than to correct overpayments and collect amounts due from the contractor.
              (c) Unsatisfactory financial condition. (1) If the contracting officer finds that contract performance (including full liquidation of progress payments) is endangered by the contractor's financial condition, or by a failure to make progress, the contracting officer shall require the contractor to make additional operating or financial arrangements adequate for completing the contract without loss to the Government.
              (2) If the contracting officer concludes that further progress payments would increase the probable loss to the Government, the contracting officer shall suspend progress payments and all other payments until the unliquidated balance of progress payments is eliminated.
              (d) Excessive inventory. If the inventory allocated to the contract exceeds reasonable requirements (including a reasonable accumulation of inventory for continuity of operations), the contracting officer should, in addition to requiring the transfer of excessive inventory from the contract, take one or more of the following actions, as necessary, to avoid or correct overpayment:

              (1) Eliminate the costs of the excessive inventory from the costs eligible for progress payments, with appropriate reduction in progress payments outstanding.
              
              (2) Apply additional deductions to billings for deliveries (increase liquidation).
              (e) Delinquency in payment of costs of performance. (1) If the contractor is delinquent in paying the costs of contract performance in the ordinary course of business, the contracting officer shall evaluate whether the delinquency is caused by an unsatisfactory financial condition and, if so, shall apply the guidance in paragraph (c) above. If the contractor's financial condition is satisfactory, the contracting officer shall not deny progress payments if the contractor agrees to—
              (i) Cure the payment delinquencies;
              (ii) Avoid further delinquencies; and
              (iii) Make additional arrangements adequate for completing the contract without loss to the Government.
              (2) If the contractor has, in good faith, disputed amounts claimed by subcontractors, suppliers, or others, the contracting officer shall not consider the payments delinquent until the amounts due are established by the parties through litigation or arbitration. However, the amounts shall be excluded from costs eligible for progress payments so long as they are disputed.
              (3) Determinations of delinquency in making contributions under employee pension, profit sharing, or stock ownership plans, and exclusion of costs for such contributions from progress payment requests, shall be in accordance with paragraph (a)(3) of the clause at 52.232-16, Progress Payments, without regard to the provisions of 32.503-6.
              (f) Fair value of undelivered work. Progress payments must be commensurate with the fair value of work accomplished in accordance with contract requirements. The contracting officer must adjust progress payments when necessary to ensure that the fair value of undelivered work equals or exceeds the amount of unliquidated progress payments. On loss contracts, the application of a loss ratio as provided at paragraph (g) of this subsection constitutes this adjustment.
              (g) Loss contracts. (1) If the sum of the total costs incurred under a contract plus the estimated costs to complete the performance are likely to exceed the contract price, the contracting officer shall compute a loss ratio factor and adjust future progress payments to exclude the element of loss. The loss ratio factor is computed as follows:
              (i) Revise the current contract price used in progress payment computations (the current ceiling price under fixed-price incentive contracts) to include the not-to-exceed amount for any pending change orders and unpriced orders.
              (ii) Divide the revised contract price by the sum of the total costs incurred to date plus the estimated additional costs of completing the contract performance.
              (2) If the contracting officer believes a loss is probable, future progress payment requests shall be modified as follows:
              (i) The contract price shall be the revised amount computed under subparagraph (1)(i) above.
              (ii) The total costs eligible for progress payments shall be the product of (A) the sum of paid costs eligible for progress payments times (B) the loss ratio factor computed under subparagraph (1)(ii) above.
              (iii) The costs applicable to items delivered, invoiced, and accepted shall not include costs in excess of the contract price of the items.
              (3) The contracting officer may use audit assistance, technical services, management reports, and other sources of pertinent data to evaluate progress payment requests. If the contracting officer concludes that the contractor's figures in the contractor's progress payment request are not correct, the contracting officer shall—
              (i) In the manner prescribed in paragraph (4) below, prepare a supplementary analysis to be attached to the contractor's request;
              (ii) Advise the contractor in writing of the differences; and
              (iii) Adjust all further progress payments in accordance with paragraph (1) above, using the contracting officer's figures, until the difference is resolved.
              (4) The following is an example of the supplementary analysis required in paragraph (g)(3) of this subsection:
              
                
                  Section I
                
                
                  Contract price.
                  $2,850,000
                
                
                  
                  Change orders and unpriced orders (to extent funds have been obligated)
                  150,000
                
                
                  Revised contract price
                  3,000,000
                  
                
                
                  Section II
                  
                
                
                  Total costs incurred to date
                  2,700,000
                
                
                  Estimated additional costs to complete
                  900,000
                
                
                  Total costs to complete
                  3,600,000
                
                
                  
                   
                
              
              
                ER27MR00.000
              
              
                
                  Total costs eligible for progress payments
                  2,700,000
                
                
                  Loss ratio factor
                   × 83.3%
                
                
                  Recognized costs for progress payments
                  2,249,100
                
                
                  Progress payment rate
                   × 80.0%
                
                
                  Alternate amount to be used
                  1,799,280
                  
                
                
                  Section III
                  
                
                
                  Factored costs of items delivered*
                  750,000
                
                
                  Recognized costs applicable to undelivered items ($2,249,100-750,000)
                  1,499,100
                
                * This amount must be the same as the contract price of the items delivered.
              
              [48 FR 42328, Sept. 19, 1983, as amended at 52 FR 30077, Aug. 12, 1987; 54 FR 5056, Jan. 31, 1989; 54 FR 48989, Nov. 28, 1989; 64 FR 72451, Dec. 27, 1999; 65 FR 16280, Mar. 27, 2000; 74 FR 28431, June 15, 2009]
            
            
              32.503-7
              [Reserved]
            
            
              32.503-8
              Liquidation rates—ordinary method.
              The Government recoups progress payments through the deduction of liquidations from payments that would otherwise be due to the contractor for completed contract items. To determine the amount of the liquidation, the contracting officer applies a liquidation rate to the contract price of contract items delivered and accepted. The ordinary method is that the liquidation rate is the same as the progress payment rate. At the beginning of a contract, the contracting officer must use this method.
              [65 FR 16280, Mar. 27, 2000]
            
            
              32.503-9
              Liquidation rates—alternate method.
              (a) The liquidation rate determined under 32.503-8 shall apply throughout the period of contract performance unless the contracting officer adjusts the liquidation rate under the alternate method in this 32.503-9. The objective of the alternate liquidation rate method is to permit the contractor to retain the earned profit element of the contract prices for completed items in the liquidation process. The contracting officer may reduce the liquidation rate if—
              (1) The contractor requests a reduction in the rate;
              (2) The rate has not been reduced in the preceding 12 months;
              (3) The contract delivery schedule extends at least 18 months from the contract award date;
              (4) Data on actual costs are available (i) for the products delivered, or (ii) if no deliveries have been made, for a performance period of at least 12 months;
              (5) The reduced liquidation rate would result in the Government recouping under each invoice the full extent of the progress payments applicable to the costs allocable to that invoice;
              (6) The contractor would not be paid for more than the costs of items delivered and accepted (less allocable progress payments) and the earned profit on those items;
              (7) The unliquidated progress payments would not exceed the limit prescribed in paragraph (a)(5) of the Progress Payments clause;
              (8) The parties agree on an appropriate rate; and
              (9) The contractor agrees to certify annually, or more often if requested by the contracting officer, that the alternate rate continues to meet the conditions of subsections 5, 6, and 7 above. The certificate must be accompanied by adequate supporting information.
              (b) The contracting officer shall change the liquidation rate in the following circumstances:

              (1) The rate shall be increased for both previous and subsequent transactions, if the contractor experiences a lower profit rate than the rate anticipated at the time the liquidation rate was established. Accordingly, the contracting officer shall adjust the progress payments associated with contract items already delivered, as well as subsequent progress payments.
              (2) The rate shall be increased or decreased in keeping with the successive changes to the contract price or target profit when—
              (i) The target profit is changed under a fixed-price incentive contract with successive targets; or
              (ii) A redetermined price involves a change in the profit element under a contract with prospective price redetermination at stated intervals.
              (c) Whenever the liquidation rate is changed, the contracting officer shall issue a contract modification to specify the new rate in the Progress Payments clause. Adequate consideration for these contract modifications is provided by the consideration included in the initial contract. The parties shall promptly make the payment or liquidation required in the circumstances.
              [48 FR 42328, Sept. 19, 1983, as amended at 74 FR 40468, Aug. 11, 2009]
            
            
              32.503-10
              Establishing alternate liquidation rates.
              (a) The contracting officer must ensure that the liquidation rate is—
              (1) High enough to result in Government recoupment of the applicable progress payments on each billing; and
              (2) Supported by documentation included in the administration office contract file.
              (b) The minimum liquidation rate is the expected progress payments divided by the contract price. Each of these factors is discussed below:
              (1) The contracting officer must compute the expected progress payments by multiplying the estimated cost of performing the contract by the progress payment rate.
              (2) For purposes of computing the liquidation rate, the contracting officer may adjust the estimated cost and the contract price to include the estimated value of any work authorized but not yet priced and any projected economic adjustments; however, the contracting officer's adjustment must not exceed the Government's estimate of the price of all authorized work or the funds obligated for the contract.
              (3) The following are examples of the computation. Assuming an estimated price of $2,200,000 and total estimated costs eligible for progress payments of $2,000,000:
              (i) If the progress payment rate is 80 percent, the minimum liquidation rate should be 72.7 percent, computed as follows:
              
                ER27MR00.001
              
              (ii) If the progress payment rate is 85 percent, the minimum liquidation rate should be 77.3 percent, computed as follows:
              
                ER27MR00.002
              
              (4) Minimum liquidation rates will generally be expressed to tenths of a percent. Decimals between tenths will be rounded up to the next highest tenth (not necessarily the nearest tenth), since rounding down would produce a rate below the minimum rate calculated.
              [48 FR 42328, Sept. 19, 1983, as amended 52 FR 30077, Aug. 12, 1987; 65 FR 16281, Mar. 27, 2000]
            
            
              32.503-11
              Adjustments for price reduction.
              (a) If a retroactive downward price reduction occurs under a redeterminable contract that provides for progress payments, the contracting officer shall—
              (1) Determine the refund due and obtain repayment from the contractor for the excess of payments made for delivered items over amounts due as recomputed at the reduced prices; and
              (2) Increase the unliquidated progress payments amount for overdeductions made from the contractor's billings for items delivered.
              (b) The contracting officer shall also increase the unliquidated progress payments amount if the contractor makes an interim or voluntary price reduction under a redeterminable or incentive contract.
            
            
              
              32.503-12
              Maximum unliquidated amount.
              (a) The contracting officer shall ensure that any excess of the unliquidated progress payments over the contractual limitation in paragraph (a) of the Progress Payments clause in the contract is promptly corrected through one or more of the following actions:
              (1) Increasing the liquidation rate.
              (2) Reducing the progress payment rate.
              (3) Suspending progress payments.
              (b) The excess described in paragraph (a) above is most likely to arise under the following circumstances:
              (1) The costs of performance exceed the contract price.
              (2) The alternate method of liquidation (see 32.503-9) is used and the actual costs of performance exceed the cost estimates used to establish the liquidation rate.
              (3) The rate of progress or the quality of contract performance is unsatisfactory.
              (4) The rate of rejections, waste, or spoilage is excessive.
              (c) As required, the services of the responsible audit agency or office should be fully utilized, along with the services of qualified cost analysis and engineering personnel.
              [48 FR 42328, Sept. 19, 1983, as amended at 63 FR 9061, Feb. 23, 1998]
            
            
              32.503-13
              [Reserved]
            
            
              32.503-14
              Protection of Government title.
              (a) Since the Progress Payments clause gives the Government title to all of the materials, work-in-process, finished goods, and other items of property described in paragraph (d) of the Progress Payments clause, under the contract under which progress payments have been made, the ACO must ensure that the Government title to these inventories is not compromised by other encumbrances. Ordinarily, the ACO, in the absence of reason to believe otherwise, may rely upon the contractor's certification contained in the progress payment request.
              (b) If the ACO becomes aware of any arrangement or condition that would impair the Government's title to the property affected by progress payment, the ACO shall require additional protective provisions (see 32.501-5) to establish and protect the Government's title.
              (c) The existence of any such encumbrance is a violation of the contractor's obligations under the contract, and the ACO may, if necessary, suspend or reduce progress payments under the terms of the Progress Payments clause covering failure to comply with any material requirement of the contract. In addition, if the contractor fails to disclose an existing encumbrance in the progress payments certification, the ACO should consult with legal counsel concerning possible violation of 31 U.S.C. 3729, the False Claims Act.
              [48 FR 42328, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986]
            
            
              32.503-15
              Application of Government title terms.
              (a) Property to which the Government obtains title by operation of the Progress Payments clause solely is not, as a consequence, Government-furnished property.
              (b) Although property title is vested in the Government under the Progress Payments clause, the acquisition, handling, and disposition of certain types of property are governed by—
              (1) The clause at 52.245-1, Government Property; and
              (2) The termination clauses at 52.249, for termination inventory.
              (c) The contractor may sell or otherwise dispose of current production scrap in the ordinary course of business on its own volition, even if title has vested in the Government under the Progress Payments clause. The contracting officer shall require the contractor to credit the costs of the contract performance with the proceeds of the scrap disposition.

              (d) When the title to materials or other inventories is vested in the Government under the Progress Payments clause, the contractor may transfer the inventory items from the contract for its own use or other disposition only if, and on terms, approved by the contracting officer. The contractor shall (1) eliminate the costs allocable to the transferred property from the costs of contract performance, and (2) repay or credit to the Government an amount equal to the unliquidated progress payments, allocable to the transferred property.
              (e) If excess property remains after the contract performance is complete and all contractor obligations under the contract are satisfied, including full liquidation of progress payments, the excess property is outside the scope of the Progress Payments clause. Therefore, the contractor holds title to it.
              [48 FR 42328, Sept. 19, 1983, as amended at 72 FR 27384, May 15, 2007]
            
            
              32.503-16
              Risk of loss.
              (a) Under the Progress Payments clause, and except for normal spoilage, the contractor bears the risk of loss for Government property under the clause, even though title is vested in the Government, unless the Government has expressly assumed this risk. The clauses prescribed in this regulation related to progress payments, default, and terminations do not constitute a Government assumption of this risk.
              (b) If a loss occurs in connection with property for which the contractor bears the risk, the contractor is obligated to repay to the Government the amount of unliquidated progress payments based on costs allocable to the property.
              (c) The contractor is not obligated to pay for the loss of property for which the Government has assumed the risk of loss. However, a serious loss may impede the satisfactory progress of contract performance, so that the contracting officer may need to act under paragraph (c)(5) of the Progress Payments clause.
              [48 FR 42328, Sept. 19, 1983, as amended at 75 FR 38680, July 2, 2010; 77 FR 12941, Mar. 2, 2012]
            
            
              32.504
              Subcontracts under prime contracts providing progress payments.
              (a) Subcontracts may include either performance-based payments, provided they meet the criteria in 32.1003, or progress payments, provided they meet the criteria in subpart 32.5 for customary progress payments, but not both. Subcontracts for commercial purchases may include commercial item purchase financing terms, provided they meet the criteria in 32.202-1.
              (b) The contractor's requests for progress payments may include the full amount of commercial item purchase financing payments, performance-based payments, or progress payments to a subcontractor, whether paid or unpaid, provided that unpaid amounts are limited to amounts determined due and that the contractor will pay—
              (1) In accordance with the terms and conditions of a subcontract or invoice; and
              (2) Ordinarily within 30 days of the submission of the contractor's progress payment request to the Government.
              (c) If the contractor is considering making unusual progress payments to a subcontractor, the parties will be guided by the policies in 32.501-2. If the Government approves unusual progress payments for the subcontract, the contracting officer must issue a contract modification to specify the new rate in paragraph (j)(6) of the clause at 52.232-16, Progress Payments, in the prime contract. This will allow the contractor to include the progress payments to the subcontractor in the cost basis for progress payments by the Government. This modification is not a deviation and does not require the clearance prescribed in 32.502-2(b).
              (d) The contractor has a duty to ensure that financing payments to subcontractors conform to the standards and principles prescribed in paragraph (j) of the Progress Payments clause in the prime contract. Although the contracting officer should, to the extent appropriate, review the subcontract as part of the overall administration of progress payments in the prime contract, there is no special requirement for contracting officer review or consent merely because the subcontract includes financing payments, except as provided in paragraph (c) of this section. However, the contracting officer must ensure that the contractor has installed the necessary management control systems, including internal audit procedures.

              (e) When financing payments are in the form of progress payments, the Progress Payments clause at 52.232-16 requires that the subcontract include the substance of the Progress Payments clause in the prime contract, modified to indicate that the contractor, not the Government, awards the subcontract and administers the progress payments. The following exceptions apply to wording modifications:
              (1) The subcontract terms on title to property under progress payments shall provide for vesting of title in the Government, not the contractor, as in paragraph (d) of the Progress Payments clause in the prime contract. A reference to the contractor may, however, be substituted for “Government” in paragraph (d)(2)(iv) of the clause.
              (2) In the subcontract terms on reports and access to records, the contractor shall not delete the references to “Contracting Officer” and “Government” in adapting paragraph (g) of the Progress Payments clause in the contract, but may expand the terms as follows:
              (i) The term “Contracting Officer” may be changed to “Contracting Officer or Prime Contractor.”
              (ii) The term “the Government” may be changed to “the Government or Prime Contractor.”
              (3) The subcontract special terms regarding default shall include paragraph (h) of the Progress Payments clause in the contract through its subdivision (i). The rest of paragraph (h) is optional.
              (f) When financing payments are in the form of performance-based payments, the Performance-Based Payments clause at 52.232-32 requires that the subcontract terms include the substance of the Performance-Based Payments clause, modified to indicate that the contractor, not the Government, awards the subcontract and administers the performance-based payments, and include appropriately worded modifications similar to those noted in paragraph (e) of this section.
              (g) When financing payments are in the form of commercial item purchase financing, the subcontract must include a contract financing clause structured in accordance with 32.206.
              [65 FR 16281, Mar. 27, 2000, as amended at 67 FR 70521, Nov. 22, 2002]
            
          
          
            Subpart 32.6—Contract Debts
            
              Source:
              73 FR 54002, Sept. 17, 2008, unless otherwise noted.
            
            
              32.600
              Scope of subpart.
              This subpart prescribes policies and procedures for identifying, collecting, and deferring collection of contract debts (including interest, if applicable). Sections 32.607, 32.608, and 32.610 of this subpart do not apply to claims against common carriers for transportation overcharges and freight and cargo losses (31 U.S.C. 3726).
            
            
              32.601
              General.
              (a) Contract debts are amounts that—
              (1) Have been paid to a contractor to which the contractor is not currently entitled under the terms and conditions of the contract; or
              (2) Are otherwise due from the contractor under the terms and conditions of the contract.
              (b) Contract debts include, but are not limited to, the following:
              (1) Billing and price reductions resulting from contract terms for price redetermination or for determination of prices under incentive type contracts.
              (2) Price or cost reductions for defective certified cost or pricing data.
              (3) Financing payments determined to be in excess of the contract limitations at 52.232-16(a)(7), Progress Payments, or 52.232-32(d)(2), Performance—Based Payments, or any contract clause for commercial item financing.
              (4) Increases to financing payment liquidation rates.
              (5) Overpayments disclosed by quarterly statements required under price redetermination or incentive contracts.
              (6) Price adjustments resulting from Cost Accounting Standards (CAS) noncompliances or changes in cost accounting practice.
              (7) Reinspection costs for nonconforming supplies or services.
              (8) Duplicate or erroneous payments.
              (9) Damages or excess costs related to defaults in performance.

              (10) Breach of contract obligations concerning progress payments, performance-based payments, advance payments, commercial item financing, or Government-furnished property.
              (11) Government expense of correcting defects.
              (12) Overpayments related to errors in quantity or billing or deficiencies in quality.
              (13) Delinquency in contractor payments due under agreements or arrangements for deferral or postponement of collections.
              (14) Reimbursement of amounts due under 33.102(b)(3) and 33.104(h)(8).
              [73 FR 54002, Sept. 17, 2008, as amended at 75 FR 53149, Aug. 30, 2010]
            
            
              32.602
              Responsibilities.

              (a) The contracting officer has primary responsibility for identifying and demanding payment of contract debts except those resulting from errors made by the payment office. The contracting officer shall not collect contract debts or otherwise agree to liquidate contract debts (e.g., offset the amount of the debt against existing unpaid bills due the contractor, or allow contractors to retain contract debts to cover amounts that may become payable in future periods).
              (b) The payment office has primary responsibility for—
              (1) Collecting contract debts identified by contracting officers;
              (2) Identifying and collecting duplicate and erroneous payments; and
              (3) Authorizing the liquidation of contract debts in accordance with agency procedures.
            
            
              32.603
              Debt determination.
              (a) If the contracting officer has any indication that a contractor owes money to the Government under a contract, the contracting officer shall determine promptly whether an actual debt is due and the amount. Any unnecessary delay may contribute to—
              (1) Loss of timely availability of the funds to the program for which the funds were initially provided;
              (2) Increased difficulty in collecting the debt; or
              (3) Actual monetary loss to the Government.
              (b) The amount of indebtedness determined by the contracting officer shall be an amount that—
              (1) Is based on the merits of the case; and
              (2) Is consistent with the contract terms.
            
            
              32.604
              Demand for payment.
              (a) Except as provided in paragraph (c) of this section, the contracting officer shall take the following actions:
              (1) Issue the demand for payment as soon as the contracting officer has determined that an actual debt is due the Government and the amount.
              (2) Issue the demand for payment even if—
              (i) The debt is or will be the subject of a bilateral modification;
              (ii) The contractor is otherwise obligated to pay the money under the existing contract terms; or
              (iii) The contractor has agreed to repay the debt.
              (3) Issue the demand for payment as a part of the final decision, if a final decision is required by 32.605(a).
              (b) The demand for payment shall include the following:
              (1) A description of the debt, including the debt amount.
              (2) A distribution of the principal amount of the debt by line(s) of accounting subject to the following:
              (i) If the debt affects multiple lines of accounting, the contracting officer shall, to the maximum extent practicable, identify all affected lines of accounting. If it is not practicable to identify all affected lines of accounting, the contracting officer may select representative lines of accounting in accordance with paragraph (b)(2)(ii) of this section.
              (ii) In selecting representative lines of accounting, the contracting officer shall—
              (A) Consider the affected departments or agencies, years of appropriations, and the predominant types of appropriations; and
              (B) Not distribute to any line of accounting an amount of the principal in excess of the total obligation for the line of accounting; and

              (iii) Include the lines of accounting even if the associated funds are expired or cancelled. While cancelled funds will be deposited in a miscellaneous receipt account of the Treasury if collected, the funds are tracked under the closed year appropriation(s) to comply with the Anti-Deficiency Act.
              (iv) If the debt affects multiple contracts and the lines of accounting are not readily available, the contracting officer shall—
              (A) Issue the demand for payment without the distribution of the principal amount to the affected lines of accounting;
              (B) Include a statement in the demand for payment advising when the distribution will be provided; and
              (C) Provide the distribution by the date identified in the demand for payment.
              (3) The basis for and amount of any accrued interest or penalty.

              (4)(i) For debts resulting from specific contract terms (e.g., debts resulting from incentive clause provisions, Quarterly Limitation on Payments Statement, Cost Accounting Standards, price reduction for defective pricing), a notification stating that payment should be made promptly, and that interest is due in accordance with the terms of the contract. Interest shall be computed from the date specified in the applicable contract clause until repayment by the contractor. The interest rate shall be the rate specified in the applicable contract clause. In the case of a debt arising from a price reduction for defective pricing, or as specifically set forth in a Cost Accounting Standards (CAS) clause in the contract, interest is computed from the date of overpayment by the Government until repayment by the contractor at the underpayment rate established by the Secretary of the Treasury, for the periods affected, under 26 U.S.C. 6621(a)(2).
              (ii) For all other contract debts, a notification stating that any amounts not paid within 30 days from the date of the demand for payment will bear interest. Interest shall be computed from the date of the demand for payment until repayment by the contractor. The interest rate shall be the interest rate established by the Secretary of the Treasury, as provided in 41 U.S.C. 7109, which is applicable to the period in which the amount becomes due, and then at the rate applicable for each six-month period as established by the Secretary until the amount is paid.
              (5) A statement advising the contractor—
              (i) To contact the contracting officer if the contractor believes the debt is invalid or the amount is incorrect; and
              (ii) If the contractor agrees, to remit a check payable to the agency's payment office annotated with the contract number along with a copy of the demand for payment to the payment office identified in the contract or as otherwise specified in the demand letter in accordance with agency procedures.
              (6) Notification that the payment office may initiate procedures, in accordance with the applicable statutory and regulatory requirements, to offset the debt against any payments otherwise due the contractor.
              (7) Notification that the debt may be subject to administrative charges in accordance with the requirements of 31 U.S.C. 3717(e) and the Debt Collection Improvement Act of 1996.
              (8) Notification that the contractor may submit a request for installment payments or deferment of collection if immediate payment is not practicable or if the amount is disputed.
              (c) Except as provided in paragraph (d) of this section, the contracting officer should not issue a demand for payment if the contracting officer only becomes aware of the debt when the contractor—
              (1) Provides a lump sum payment or submits a credit invoice. (A credit invoice is a contractor's request to liquidate the debt against existing unpaid bills due the contractor); or
              (2) Notifies the contracting officer that the payment office overpaid on an invoice payment. When the contractor provides the notification, the contracting officer shall notify the payment office of the overpayment.
              (d) If a demand for payment was not issued as provided for in paragraph (c) of this section, the contracting officer shall issue a demand for payment no sooner than 30 days after the contracting officer becomes aware of the debt unless—
              (1) The contractor has liquidated the debt;
              
              (2) The contractor has requested an installment payment agreement; or
              (3) The payment office has issued a demand for payment.
              (e) The contracting officer shall—
              (1) Furnish a copy of the demand for payment to the contractor by certified mail, return receipt requested, or by any other method that provides evidence of receipt; and
              (2) Forward a copy of the demand to the payment office.
              [73 FR 54002, Sept. 17, 2008, as amended at 79 FR 24211, Apr. 29, 2014]
            
            
              32.605
              Final decisions.
              (a) The contracting officer shall issue a final decision as required by 33.211 if—
              (1) The contracting officer and the contractor are unable to reach agreement on the existence or amount of a debt in a timely manner;
              (2) The contractor fails to liquidate a debt previously demanded by the contracting officer within the timeline specified in the demand for payment unless the amounts were not repaid because the contractor has requested an installment payment agreement; or
              (3) The contractor requests a deferment of collection on a debt previously demanded by the contracting officer (see 32.607-2).
              (b) If a demand for payment was previously issued for the debt, the demand for payment included in the final decision shall identify the same due date as the original demand for payment.
              (c) The contracting officer shall—
              (1) Furnish the decision to the contractor by certified mail, return receipt requested, or by any other method that provides evidence of receipt; and
              (2) Forward a copy to the payment office identified in the contract.
            
            
              32.606
              Debt collection.
              (a) If the contractor has not liquidated the debt within 30 days of the date due or requested installment payments or deferment of collection, the payment office shall initiate withholding of principal, interest, penalties, and administrative charges. In the event the contract is assigned under the Assignment of Claims Act of 1940 (31 U.S.C. 3727 and 41 U.S.C. 6305), the rights of the assignee will be scrupulously respected and withholding of payments shall be consistent with those rights. For additional information on assignment of claims, see Subpart 32.8.
              (b) As provided for in the Debt Collection Improvement Act of 1996 (31 U.S.C. 3711(g)(1)), payment offices are required to transfer any debt that is delinquent more than 180 days to the Department of Treasury for collection.
              (c) The contracting officer shall periodically follow up with the payment office to determine whether the debt has been collected and credited to the correct appropriation(s).
              [73 FR 54002, Sept. 17, 2008, as amended at 79 FR 24211, Apr. 29, 2014]
            
            
              32.607
              Installment payments and deferment of collection.
              (a) The contracting officer shall not approve or deny a contractor's request for installment payments or deferment of collections. The office designated in agency procedures is responsible for approving or denying requests for installment payments or deferment of collections.
              (b) If a contractor has not appealed the debt or filed an action under the Disputes clause of the contract and the contractor has submitted a proposal for debt deferment or installment payments—
              (1) The office designated in agency procedures may arrange for deferment/installment payments if the contractor is unable to pay at once in full or the contractor's operations under national defense contracts would be seriously impaired. The arrangement shall include appropriate covenants and securities and should be limited to the shortest practicable maturity; and

              (2) The deferment/installment agreement shall include a specific schedule or plan for payment. It should permit the Government to make periodic financial reviews of the contractor and to require payments earlier than required by the agreement if the Government considers the contractor's ability to pay improved. It should also provide for required stated or measurable payments on the occurrence of specific events or contingencies that improve the contractor's ability to pay.
              
              (c) If not already applicable under the contract terms, interest on contract debt shall be made an element of any agreement entered into for installment payments or deferment of collection.
            
            
              32.607-1
              Installment payments.
              If a contractor requests an installment payment agreement, the contracting officer shall notify the contractor to send a written request for installment payments to the office designated in agency procedures.
            
            
              32.607-2
              Deferment of collection.
              (a) All requests for deferment of collection must be submitted in writing to the contracting officer.
              (1) If the contractor has appealed the debt under the procedures of the Disputes clause of the contract, the information with the request for deferment may be limited to an explanation of the contractor's financial condition.
              (2) Actions filed by contractors under the Disputes Clause shall not suspend or delay collection.
              (3) If there is no appeal pending or action filed under the Disputes clause of the contract, the following information about the contractor should be submitted with the request:
              (i) Financial condition.
              (ii) Contract backlog.
              (iii) Projected cash receipts and requirements.
              (iv) The feasibility of immediate payment of the debt.
              (v) The probable effect on operations of immediate payment in full.
              (b) Upon receipt of the contractor's written request, the contracting officer shall promptly provide a notification to the payment office and advise the payment office that the contractor's request is under consideration.
              (c)(1) The contracting officer should consider any information necessary to develop a recommendation on the deferment request.
              (2) The contracting officer shall forward the following to the office designated in agency procedures for a decision:
              (i) A copy of the contractor's request for a deferment of collection.
              (ii) A written recommendation on the request and the basis for the recommendation including the advisability of deferment to avoid possible overcollections.
              (iii) A statement as to whether the contractor has an appeal pending or action filed under the Disputes clause of the contract and the docket number if the appeal has been filed.
              (iv) A copy of the contracting officer's final decision (see 32.605).
              (d) The office designated in agency procedures may authorize a deferment pending the resolution of appeal to avoid possible overcollections. The agency is required to use unexpired funds to pay interest on overcollections.
              (e) Deferments pending disposition of appeal may be granted to small business concerns and financially weak contractors, balancing the need for Government security against loss and undue hardship on the contractor.
              (f) The deferment agreement shall not provide that a claim of the Government will not become due and payable pending mutual agreement on the amount of the claim or, in the case of a dispute, until the decision is reached.
              (g) At a minimum, the deferment agreement shall contain the following:
              (1) A description of the debt.
              (2) The date of first demand for payment.
              (3) Notice of an interest charge, in conformity with 32.608 and the FAR clause at 52.232-17, Interest; or, in the case of a debt arising from a defective pricing or a CAS noncompliance overpayment, interest, as prescribed by the applicable Price Reduction for Defective Certified Cost or Pricing Data or CAS clause (see 32.607(c)).
              (4) Identification of the office to which the contractor is to send debt payments.
              (5) A requirement for the contractor to submit financial information requested by the Government and for reasonable access to the contractor's records and property by Government representatives.

              (6) Provision for the Government to terminate the deferment agreement and accelerate the maturity of the debt if the contractor defaults or if bankruptcy or insolvency proceedings are instituted by or against the contractor.
              
              (7) Protective requirements that are considered by the Government to be prudent and feasible in the specific circumstances. The coverage of protective terms at 32.409 and 32.501-5 may be used as a guide.
              (h) If a contractor appeal of the debt determination is pending, the deferment agreement shall also include a requirement that the contractor shall—
              (1) Diligently prosecute the appeal; and
              (2) Pay the debt in full when the appeal is decided, or when the parties reach agreement on the debt amount.
              (i) The deferment agreement may provide for the right to make early payments without prejudice, for refund of overpayments, and for crediting of interest.
              [73 FR 54002, Sept. 17, 2008, as amended at 75 FR 53149, Aug. 30, 2010]
            
            
              32.608
              Interest.
            
            
              32.608-1
              Interest charges.
              Unless specified otherwise in the clause at 52.232-17, Interest, interest charges shall apply to any contract debt unpaid after 30 days from the issuance of a demand unless—
              (a) The contract is a kind excluded under 32.611; or
              (b) The contract or debt has been exempted from interest charges under agency procedures.
            
            
              32.608-2
              Interest credits.
              (a) An equitable interest credit shall be applied under the following circumstances:

              (1) When the amount of debt initially determined is subsequently reduced; e.g., through a successful appeal.
              (2) When any amount collected by the Government is in excess of the amount found to be due on appeal under the Disputes Clause of the contract.
              (3) When the collection procedures followed in a given case result in an overcollection of the debt due.
              (4) When the responsible official determines that the Government has unduly delayed payments to the contractor on the same contract at some time during the period to which the interest charge applied, provided an interest penalty was not paid for such late payment.
              (b) Any appropriate interest credits shall be computed under the following procedures:
              (1) Interest at the rate under 52.232-17 shall be charged on the reduced debt from the date of collection by the Government until the date the monies are remitted to the contractor.

              (2) Interest may not be reduced for any time between the due date under the demand and the period covered by a deferment of collection, unless the contract includes an interest clause; e.g., the clause prescribed in 32.611.
              (3) Interest shall not be credited in an amount that, when added to other amounts refunded or released to the contractor, exceeds the total amount that has been collected, or withheld for the purpose of collecting the debt. This limitation shall be further reduced by the amount of any limitation applicable under paragraph (b)(2) of this subsection.
            
            
              32.609
              Delays in receipt of notices or demands.

              If interest is accrued based on the date of the demand letter and delivery of the demand letter is delayed by the Government (e.g., undue delay after dating at the originating office or delays in the mail), the date of the debt and accrual of interest shall be extended to a time that is fair and reasonable under the particular circumstances.
            
            
              32.610
              Compromising debts.
              For debts under $100,000, excluding interest, the designated agency official may compromise the debt pursuant to the Federal Claims Collection Standards (31 CFR part 902) and agency regulations. Unless specifically authorized by agency procedures, contracting officers cannot compromise debts.
            
            
              32.611
              Contract clause.
              (a) The contracting officer shall insert the clause at 52.232—17, Interest, in solicitations and contracts unless it is contemplated that the contract will be in one or more of the following categories:

              (1) Contracts at or below the simplified acquisition threshold.
              
              (2) Contracts with Government agencies.
              (3) Contracts with a State or local government or instrumentality.
              (4) Contracts with a foreign government or instrumentality.
              (5) Contracts without any provision for profit or fee with a nonprofit organization.
              (6) Contracts described in Subpart 5.5, Paid Advertisements.
              (7) Any other exceptions authorized under agency procedures.
              (b) The contracting officer may insert the FAR clause at 52.232-17, Interest, in solicitations and contracts when it is contemplated that the contract will be in any of the categories specified in 32.611(a).
            
          
          
            Subpart 32.7—Contract Funding
            
              32.700
              Scope of subpart.
              This subpart (a) describes basic requirements for contract funding and (b) prescribes procedures for using limitation of cost or limitation of funds clauses. Detailed acquisition funding requirements are contained in agency fiscal regulations.
            
            
              32.701
              [Reserved]
            
            
              32.702
              Policy.
              No officer or employee of the Government may create or authorize an obligation in excess of the funds available, or in advance of appropriations (Anti-Deficiency Act, 31 U.S.C. 1341), unless otherwise authorized by law. Before executing any contract, the contracting officer shall (a) obtain written assurance from responsible fiscal authority that adequate funds are available or (b) expressly condition the contract upon availability of funds in accordance with 32.703-2.
              [48 FR 42328, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986]
            
            
              32.703
              Contract funding requirements.
            
            
              32.703-1
              General.
              (a) If the contract is fully funded, funds are obligated to cover the price or target price of a fixed-price contract or the estimated cost and any fee of a cost-reimbursement contract.
              (b) If the contract is incrementally funded, funds are obligated to cover the amount allotted and any corresponding increment of fee.
            
            
              32.703-2
              Contracts conditioned upon availability of funds.
              (a) Fiscal year contracts. The contracting officer may initiate a contract action properly chargeable to funds of the new fiscal year before these funds are available, provided that the contract includes the clause at 52.232-18, Availability of Funds (see 32.706-1(a)). This authority may be used only for operation and maintenance and continuing services (e.g., rentals, utilities, and supply items not financed by stock funds) (1) necessary for normal operations and (2) for which Congress previously had consistently appropriated funds, unless specific statutory authority exists permitting applicability to other requirements.
              (b) Indefinite-quantity or requirements contracts. A one-year indefinite-quantity or requirements contract for services that is funded by annual appropriations may extend beyond the fiscal year in which it begins; provided, that (1) any specified minimum quantities are certain to be ordered in the initial fiscal year (see 37.106) and (2) the contract includes the clause at 52.232-19, Availability of Funds for the Next Fiscal Year (see 32.706-1(b)).
              (c) Acceptance of supplies or services. The Government shall not accept supplies or services under a contract conditioned upon the availability of funds until the contracting officer has given the contractor notice, to be confirmed in writing, that funds are available.
              [48 FR 42328, Sept. 19, 1983, as amended at 67 FR 13054, Mar. 20, 2002; 78 FR 37688, June 21, 2013]
            
            
              32.703-3
              Contracts crossing fiscal years.

              (a) A contract that is funded by annual appropriations may not cross fiscal years, except in accordance with statutory authorization (e.g., 41 U.S.C. 6302, 31 U.S.C. 1308, 42 U.S.C. 2459a, 42 U.S.C. 3515, and paragraph (b) of this subsection), or when the contract calls for an end product that cannot feasibly be subdivided for separate performance in each fiscal year (e.g., contracts for expert or consultant services).
              (b) The head of an executive agency, except NASA, may enter into a contract, exercise an option, or place an order under a contract for severable services for a period that begins in one fiscal year and ends in the next fiscal year if the period of the contract awarded, option exercised, or order placed does not exceed one year (10 U.S.C. 2410a and 41 U.S.C. 3902). Funds made available for a fiscal year may be obligated for the total amount of an action entered into under this authority.
              [63 FR 58601, Oct. 30, 1998, as amended at 79 FR 24212, Apr. 29, 2014]
            
            
              32.704
              Limitation of cost or funds.
              (a)(1) When a contract contains the clause at 52.232-20, Limitation of Cost; or 52.232-22, Limitation of Funds, the contracting officer, upon learning that the contractor is approaching the estimated cost of the contract or the limit of the funds allotted, shall promptly obtain funding and programming information pertinent to the contract's continuation and notify the contractor in writing that—
              (i) Additional funds have been allotted, or the estimated cost has been increased, in a specified amount;
              (ii) The contract is not to be further funded and that the contractor should submit a proposal for an adjustment of fee, if any, based on the percentage of work completed in relation to the total work called for under the contract;
              (iii) The contract is to be terminated; or
              (iv)(A) The Government is considering whether to allot additional funds or increase the estimated cost, (B) the contractor is entitled by the contract terms to stop work when the funding or cost limit is reached, and (C) any work beyond the funding or cost limit will be at the contractor's risk.
              (2) Upon learning that a partially funded contract containing any of the clauses referenced in subparagraph (1) above will receive no further funds, the contracting officer shall promptly give the contractor written notice of the decision not to provide funds.
              (b) Under a cost-reimbursement contract, the contracting officer may issue a change order, a direction to replace or repair defective items or work, or a termination notice without immediately increasing the funds available. Since a contractor is not obligated to incur costs in excess of the estimated cost in the contract, the contracting officer shall ensure availability of funds for directed actions. The contracting officer may direct that any increase in the estimated cost or amount allotted to a contract be used for the sole purpose of funding termination or other specified expenses.
              (c) Government personnel encouraging a contractor to continue work in the absence of funds will incur a violation of Revised Statutes Section 3679 (31 U.S.C. 1341) that may subject the violator to civil or criminal penalties.
              [48 FR 42328, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986; 72 FR 27384, May 15, 2007]
            
            
              32.705
              Unenforceability of unauthorized obligations.
              Many supplies or services are acquired subject to supplier license agreements. These are particularly common in information technology acquisitions, but they may apply to any supply or service. For example, computer software and services delivered through the internet (web services) are often subject to license agreements, referred to as End User License Agreements (EULA), Terms of Service (TOS), or other similar legal instruments or agreements. Many of these agreements contain indemnification clauses that are inconsistent with Federal law and unenforceable, but which could create a violation of the Anti-Deficiency Act (31 U.S.C. 1341) if agreed to by the Government.
              [78 FR 37688, June 21, 2013]
            
            
              32.706
              Contract clauses.
              [48 FR 42328, Sept. 19, 1983. Redesignated at 78 FR 37688, June 21, 2013]
            
            
              32.706-1
              Clauses for contracting in advance of funds.

              (a) Insert the clause at 52.232-18, Availability of Funds, in solicitations and contracts if the contract will be chargeable to funds of the new fiscal year and the contract action will be initiated before the funds are available.
              (b) The contracting officer shall insert the clause at 52.232-19, Availability of Funds for the Next Fiscal Year, in solicitations and contracts if a one-year indefinite-quantity or requirements contract for services is contemplated and the contract—
              (1) Is funded by annual appropriations; and
              (2) Is to extend beyond the initial fiscal year (see 32.703-2(b)).
              [48 FR 42328, Sept. 19, 1983, as amended at 63 FR 58602, Oct. 30, 1998; 67 FR 13054, Mar. 20, 2002. Redesignated at 78 FR 37688, June 21, 2013]
            
            
              32.706-2
              Clauses for limitation of cost or funds.
              (a) The contracting officer shall insert the clause at 52.232-20, Limitation of Cost, in solicitations and contracts if a fully funded cost-reimbursement contract is contemplated, whether or not the contract provides for payment of a fee.
              (b) The contracting officer shall insert the clause at 52.232-22, Limitation of Funds, in solicitations and contracts if an incrementally funded cost-reimbursement contract is contemplated.
              [48 FR 42328, Sept. 19, 1983, as amended at 72 FR 27385, May 15, 2007. Redesignated at 78 FR 37688, June 21, 2013]
            
            
              32.706-3
              Clause for unenforceability of unauthorized obligations.
              The contracting officer shall insert the clause at 52.232-39, Unenforceability of Unauthorized Obligations in all solicitations and contracts.
              [78 FR 37689, June 21, 2013]
            
          
          
            Subpart 32.8—Assignment of Claims
            
              32.800
              Scope of subpart.

              This subpart prescribes policies and procedures for the assignment of claims under the Assignment of Claims Act of 1940, as amended, (31 U.S.C. 3727, 41 U.S.C. 6305) (hereafter referred to as the Act).
              [48 FR 42328, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986; 79 FR 24212, Apr. 29, 2014]
            
            
              32.801
              Definitions.
              
                Designated agency, as used in this subpart, means any department or agency of the executive branch of the United States Government (see 32.803(d)).
              
                No-setoff commitment, as used in this subpart, means a contractual undertaking that, to the extent permitted by the Act, payments by the designated agency to the assignee under an assignment of claims will not be reduced to liquidate the indebtedness of the contractor to the Government.
              [48 FR 42328, Sept. 19, 1983, as amended at 60 FR 49730, Sept. 26, 1995; 66 FR 2132, Jan. 10, 2001]
            
            
              32.802
              Conditions.
              Under the Assignment of Claims Act, a contractor may assign moneys due or to become due under a contract if all the following conditions are met:
              (a) The contract specifies payments aggregating $1,000 or more.
              (b) The assignment is made to a bank, trust company, or other financing institution, including any Federal lending agency.
              (c) The contract does not prohibit the assignment.
              (d) Unless otherwise expressly permitted in the contract, the assignment—
              (1) Covers all unpaid amounts payable under the contract;
              (2) Is made only to one party, except that any assignment may be made to one party as agent or trustee for two or more parties participating in the financing of the contract; and
              (3) Is not subject to further assignment.
              (e) The assignee sends a written notice of assignment together with a true copy of the assignment instrument to the—
              (1) Contracting officer or the agency head;
              (2) Surety on any bond applicable to the contract; and
              (3) Disbursing officer designated in the contract to make payment.
            
            
              32.803
              Policies.

              (a) Any assignment of claims that has been made under the Act to any type of financing institution listed in 32.802(b) may thereafter be further assigned and reassigned to any such institution if the conditions in 32.802(d) and (e) continue to be met.
              (b) A contract may prohibit the assignment of claims if the agency determines the prohibition to be in the Government's interest.
              (c) Under a requirements or indefinite quantity type contract that authorizes ordering and payment by multiple Government activities, amounts due for individual orders for $1,000 or more may be assigned.

              (d) Any contract of a designated agency (see FAR 32.801), except a contract under which full payment has been made, may include a no-setoff commitment only when a determination of need is made by the head of the agency, in accordance with the Presidential delegation of authority dated October 3, 1995, and after such determination has been published in the Federal Register. The Presidential delegation makes such determinations of need subject to further guidance issued by the Office of Federal Procurement Policy. The following guidance has been provided: Use of the no-setoff provision may be appropriate to facilitate the national defense; in the event of a national emergency or natural disaster; or when the use of the no-setoff provision may facilitate private financing of contract performance. However, in the event an offeror is significantly indebted to the United States, the contracting officer should consider whether the inclusion of the no-setoff commitment in a particular contract is in the best interests of the United States. In such an event, the contracting officer should consult with the Government officer(s) responsible for collecting the debt(s).
              (e) When an assigned contract does not include a no-setoff commitment, the Government may apply against payments to the assignee any liability of the contractor to the Government arising independently of the assigned contract if the liability existed at the time notice of the assignment was received even though that liability had not yet matured so as to be due and payable.
              [48 FR 42328, Sept. 19, 1983, as amended at 60 FR 49730, Sept. 26, 1995; 61 FR 18921, Apr. 29, 1996]
            
            
              32.804
              Extent of assignee's protection.
              (a) No payments made by the Government to the assignee under any contract assigned in accordance with the Act may be recovered on account of any liability of the contractor to the Government. This immunity of the assignee is effective whether the contractor's liability arises from or independently of the assigned contract.
              (b) Except as provided in paragraph (c) below, the inclusion of a no-setoff commitment in an assigned contract entitles the assignee to receive contract payments free of reduction or setoff for—
              (1) Any liability of the contractor to the Government arising independently of the contract; and
              (2) Any of the following liabilities of the contractor to the Government arising from the assigned contract:
              (i) Renegotiation under any statute or contract clause.
              (ii) Fines.
              (iii) Penalties, exclusive of amounts that may be collected or witheld from the contractor under, or for failure to comply with, the terms of the contract.
              (iv) Taxes or social security contributions.
              (v) Withholding or nonwithholding of taxes or social security contributions.
              (c) In some circumstances, a setoff may be appropriate even though the assigned contract includes a no-setoff commitment, e.g.—
              (1) When the assignee has neither made a loan under the assignment nor made a commitment to do so; or
              (2) To the extent that the amount due on the contract exceeds the amount of any loans made or expected to be made under a firm commitment for financing.
            
            
              32.805
              Procedure.
              (a) Assignments. (1) Assignments by corporations shall be—
              (i) Executed by an authorized representative;
              
              (ii) Attested by the secretary or the assistant secretary of the corporation; and
              (iii) Impressed with the corporate seal or accompanied by a true copy of the resolution of the corporation's board of directors authorizing the signing representative to execute the assignment.
              (2) Assignments by a partnership may be signed by one partner, if the assignment is accompanied by adequate evidence that the signer is a general partner of the partnership and is authorized to execute assignments on behalf of the partnership.
              (3) Assignments by an individual shall be signed by that individual and the signature acknowledged before a notary public or other person authorized to administer oaths.
              (b) Filing. The assignee shall forward to each party specified in 32.802(e) an original and three copies of the notice of assignment, together with one true copy of the instrument of assignment. The true copy shall be a certified duplicate or photostat copy of the original assignment.
              (c) Format for notice of assignment. The following is a suggested format for use by an assignee in providing the notice of assignment required by 32.802(e).
              
                Notice of Assignment
                TO: _____ [address to one of the parties specified in 32.802(e)].

                This has reference to Contract No. ___ dated ___, entered into between ____ [contractor's name and address] and ____ [government agency, name of office, and address], for ____ [describe nature of the contract].
                Moneys due or to become due under the contract described above have been assigned to the undersigned under the provisions of the Assignment of Claims Act of 1940, as amended, (31 U.S.C. 3727, 41 U.S.C. 6305).

                A true copy of the instrument of assignment executed by the Contractor on ____ [date], is attached to the original notice.
                Payments due or to become due under this contract should be made to the undersigned assignee.

                Please return to the undersigned the three enclosed copies of this notice with appropriate notations showing the date and hour of receipt, and signed by the person acknowledging receipt on behalf of the addressee.
                
                Very truly yours,
                
                [name of assignee]
                By
                [signature of signing officer
                
                Title
                [title of signing officer]
                
                
                [address of assignee]
                Acknowledgement

                Receipt is acknowledged of the above notice and of a copy of the instrument of assignment. They were received at __ (a.m.) (p.m.) on ____, 20__.
                
                
                [signature]   
                
                [title]    
                
                
                On behalf of
                
                
                [name of addressee of this notice]
              
              
              (d) Examination by the Government. In examining and processing notices of assignment and before acknowleging their receipt, contracting officers should assure that the following conditions and any additional conditions specified in agency regulations, have been met:
              (1) The contract has been properly approved and executed.
              (2) The contract is one under which claims may be assigned.
              (3) The assignment covers only money due or to become due under the contract.
              (4) The assignee is registered separately in the System for Award Management unless one of the exceptions in 4.1102 applies.
              (e) Release of assignment. (1) A release of an assignment is required whenever—
              (i) There has been a further assignment or reassignment under the Act; or
              (ii) The contractor wishes to reestablish its right to receive further payments after the contractor's obligations to the assignee have been satisfied and a balance remains due under the contract.
              (2) The assignee, under a further assignment or reassignment, in order to establish a right to receive payment from the Government, must file with the addressees listed in 32.802(e) a—

              (i) Written notice of release of the contractor by the assigning financing institution;
              
              (ii) Copy of the release instrument;
              (iii) Written notice of the further assignment or reassignment; and
              (iv) Copy of the further assignment or reassignment instrument.
              (3) If the assignee releases the contractor from an assignment of claims under a contract, the contractor, in order to establish a right to receive payment of the balance due under the contract, must file a written notice of release together with a true copy of the release of assignment instrument with the addressees noted in 32.802(e).
              (4) The addressee of a notice of release of assignment or the official acting on behalf of that addressee shall acknowledge receipt of the notice.
              [48 FR 42328, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986; 52 FR 9039, Mar. 20, 1987; 62 FR 237, Jan. 2, 1997; 64 FR 10533, Mar. 4, 1999; 65 FR 24325, Apr. 25, 2000; 68 FR 56673, Oct. 1, 2003; 78 FR 37679, June 21, 2013; 79 FR 24212, Apr. 29, 2014]
            
            
              32.806
              Contract clauses.
              (a)(1) The contracting officer shall insert the clause at 52.232-23, Assignment of Claims, in solicitations and contracts expected to exceed the micro-purchase threshold, unless the contract will prohibit the assignment of claims (see 32.803(b)). The use of the clause is not required for purchase orders. However, the clause may be used in purchase orders expected to exceed the micro-purchase threshold, that are accepted in writing by the contractor, if such use is consistent with agency policies and regulations.

              (2) If a no-setoff commitment has been authorized (see FAR 32.803(d)), the contracting officer shall use the clause with its Alternate I.
              
              (b) The contracting officer shall insert the clause at 52.232-24, Prohibition of Assignment of Claims, in solicitations and contracts for which a determination has been made under agency regulations that the prohibition of assignment of claims is in the Government's interest.
              [48 FR 42328, Sept. 19, 1983, as amended at 51 FR 2665, Jan. 17, 1986; 60 FR 49730, Sept. 26, 1995; 61 FR 18921, Apr. 29, 1996]
            
          
          
            Subpart 32.9—Prompt Payment
            
              Source:
              66 FR 65355, Dec. 18, 2001, unless otherwise noted.
            
            
              32.900
              Scope of subpart.
              This subpart prescribes policies, procedures, and clauses for implementing Office of Management and Budget (OMB) prompt payment regulations at 5 CFR part 1315.
            
            
              32.901
              Applicability.

              (a) This subpart applies to invoice payments on all contracts, except contracts with payment terms and late payment penalties established by other governmental authority (e.g., tariffs).
              (b) This subpart does not apply to contract financing payments (see definition at 32.001).
            
            
              32.902
              Definitions.
              As used in this subpart—
              
                Discount for prompt payment means an invoice payment reduction offered by the contractor for payment prior to the due date.
              
                Mixed invoice means an invoice that contains items with different payment due dates.
              
                Payment date means the date on which a check for payment is dated or, for an electronic funds transfer (EFT), the settlement date.
              
                Settlement date, as it applies to electronic funds transfer, means the date on which an electronic funds transfer payment is credited to the contractor's financial institution.
            
            
              32.903
              Responsibilities.
              (a) Agency heads—
              (1) Must establish the policies and procedures necessary to implement this subpart;
              (2) May prescribe additional standards for establishing invoice payment due dates (see 32.904) necessary to support agency programs and foster prompt payment to contractors;

              (3) May adopt different payment procedures in order to accommodate unique circumstances, provided that such procedures are consistent with the policies in this subpart;
              
              (4) Must inform contractors of points of contact within their cognizant payment offices to enable contractors to obtain status of invoices; and
              (5) May authorize the use of the accelerated payment methods specified at 5 CFR 1315.5.
              (b) When drafting solicitations and contracts, contracting officers must identify for each line item number, subline item number, or exhibit line item number—
              (1) The applicable Prompt Payment clauses that apply to each item when the solicitation or contract contains items that will be subject to different payment terms; and
              (2) The applicable Prompt Payment food category (e.g., which item numbers are meat or meat food products, which are perishable agricultural commodities), when the solicitation or contract contains multiple payment terms for various classes of foods and edible products.
              [66 FR 65355, Dec. 18, 2001, as amended at 82 FR 4714, Jan. 13, 2017]
            
            
              32.904
              Determining payment due dates.
              (a) General. Agency procedures must ensure that, when specifying due dates, contracting officers give full consideration to the time reasonably required by Government officials to fulfill their administrative responsibilities under the contract.
              (b) Payment due dates. Except as prescribed in paragraphs (c) through (f) of this section, or as authorized in 32.908(a)(2) or (c)(2), the due date for making an invoice payment is as follows:
              (1) The later of the following two events:
              (i) The 30th day after the designated billing office receives a proper invoice from the contractor (except as provided in paragraph (b)(3) of this section).
              (ii) The 30th day after Government acceptance of supplies delivered or services performed.
              (A) For a final invoice, when the payment amount is subject to contract settlement actions, acceptance is deemed to occur on the effective date of the contract settlement.
              (B) For the sole purpose of computing an interest penalty that might be due the contractor—
              (1) Government acceptance is deemed to occur constructively on the 7th day after the contractor delivers supplies or performs services in accordance with the terms and conditions of the contract, unless there is a disagreement over quantity, quality, or contractor compliance with a contract requirement;
              (2) If actual acceptance occurs within the constructive acceptance period, the Government must base the determination of an interest penalty on the actual date of acceptance;
              (3) The constructive acceptance requirement does not compel Government officials to accept supplies or services, perform contract administration functions, or make payment prior to fulfilling their responsibilities; and
              (4) Except for a contract for the purchase of a commercial item, including a brand-name commercial item for authorized resale (e.g., commissary items), the contracting officer may specify a longer period for constructive acceptance in the solicitation and resulting contract, if required to afford the Government a reasonable opportunity to inspect and test the supplies furnished or to evaluate the services performed. The contracting officer must document in the contract file the justification for extending the constructive acceptance period beyond 7 days. Extended acceptance periods must not be a routine agency practice and must be used only when necessary to permit proper Government inspection and testing of the supplies delivered or services performed.

              (2) If the contract does not require submission of an invoice for payment (e.g., periodic lease payments), the contracting officer must specify the due date in the contract.

              (3) If the designated billing office fails to annotate the invoice with the actual date of receipt at the time of receipt, the invoice payment due date is the 30th day after the date of the contractor's invoice, provided the designated billing office receives a proper invoice and there is no disagreement over quantity, quality, or contractor compliance with contract requirements.
              (c) Architect-engineer contracts. (1) The due date for making payments on contracts that contain the clause at 52.232-10, Payments Under Fixed-Price Architect-Engineer Contracts, is as follows:
              (i) The due date for work or services completed by the contractor is the later of the following two events:
              (A) The 30th day after the designated billing office receives a proper invoice from the contractor.
              (B) The 30th day after Government acceptance of the work or services completed by the contractor.
              (1) For a final invoice, when the payment amount is subject to contract settlement actions (e.g., release of claims), acceptance is deemed to occur on the effective date of the settlement.
              (2) For the sole purpose of computing an interest penalty that might be due the contractor, Government acceptance is deemed to occur constructively on the 7th day after the contractor completes the work or services in accordance with the terms and conditions of the contract (see also paragraph (c)(2) of this section). If actual acceptance occurs within the constructive acceptance period, the Government must base the determination of an interest penalty on the actual date of acceptance.
              (ii) The due date for progress payments is the 30th day after Government approval of contractor estimates of work or services accomplished. For the sole purpose of computing an interest penalty that might be due the contractor—
              (A) Government approval is deemed to occur constructively on the 7th day after the designated billing office receives the contractor estimates (see also paragraph (c)(2) of this section).
              (B) If actual approval occurs within the constructive approval period, the Government must base the determination of an interest penalty on the actual date of approval.
              (iii) If the designated billing office fails to annotate the invoice or payment request with the actual date of receipt at the time of receipt, the payment due date is the 30th day after the date of the contractor's invoice or payment request, provided the designated billing office receives a proper invoice or payment request and there is no disagreement over quantity, quality, or contractor compliance with contract requirements.
              (2) The constructive acceptance and constructive approval requirements described in paragraphs (c)(1)(i) and (ii) of this section are conditioned upon receipt of a proper payment request and no disagreement over quantity, quality, contractor compliance with contract requirements, or the requested progress payment amount. These requirements do not compel Government officials to accept work or services, approve contractor estimates, perform contract administration functions, or make payment prior to fulfilling their responsibilities. The contracting officer may specify a longer period for constructive acceptance or constructive approval, if required to afford the Government a reasonable opportunity to inspect and test the supplies furnished or to evaluate the services performed. The contracting officer must document in the contract file the justification for extending the constructive acceptance or approval period beyond 7 days.
              (d) Construction contracts. (1) The due date for making payments on construction contracts is as follows:
              (i) The due date for making progress payments based on contracting officer approval of the estimated amount and value of work or services performed, including payments for reaching milestones in any project, is 14 days after the designated billing office receives a proper payment request.
              (A) If the designated billing office fails to annotate the payment request with the actual date of receipt at the time of receipt, the payment due date is the 14th day after the date of the contractor's payment request, provided the designated billing office receives a proper payment request and there is no disagreement over quantity, quality, or contractor compliance with contract requirements.

              (B) The contracting officer may specify a longer period in the solicitation and resulting contract if required to afford the Government a reasonable opportunity to adequately inspect the work and to determine the adequacy of the contractor's performance under the contract. The contracting officer must document in the contract file the justification for extending the due date beyond 14 days.
              (C) The contracting officer must not approve progress payment requests unless the certification and substantiation of amounts requested are provided as required by the clause at 52.232-5, Payments Under Fixed-Price Construction Contracts.
              (ii) The due date for payment of any amounts retained by the contracting officer in accordance with the clause at 52.232-5, Payments Under Fixed-Price Construction Contracts, will be as specified in the contract or, if not specified, 30 days after approval by the contracting officer for release to the contractor. The contracting officer must base the release of retained amounts on the contracting officer's determination that satisfactory progress has been made.

              (iii) The due date for final payments based on completion and acceptance of all work (including any retained amounts), and payments for partial deliveries that have been accepted by the Government (e.g., each separate building, public work, or other division of the contract for which the price is stated separately in the contract) is as follows:
              (A) The later of the following two events:
              (1) The 30th day after the designated billing office receives a proper invoice from the contractor.
              (2) The 30th day after Government acceptance of the work or services completed by the contractor. For a final invoice, when the payment amount is subject to contract settlement actions (e.g., release of contractor claims), acceptance is deemed to occur on the effective date of the contract settlement.
              (B) If the designated billing office fails to annotate the invoice with the actual date of receipt at the time of receipt, the invoice payment due date is the 30th day after the date of the contractor's invoice, provided the designated billing office receives a proper invoice and there is no disagreement over quantity, quality, or contractor compliance with contract requirements.
              (2) For the sole purpose of computing an interest penalty that might be due the contractor for payments described in paragraph (d)(1)(iii) of this section—
              (i) Government acceptance or approval is deemed to occur constructively on the 7th day after the contractor completes the work or services in accordance with the terms and conditions of the contract, unless there is a disagreement over quantity, quality, contractor compliance with a contract requirement, or the requested amount;
              (ii) If actual acceptance occurs within the constructive acceptance period, the Government must base the determination of an interest penalty on the actual date of acceptance;
              (iii) The constructive acceptance requirement does not compel Government officials to accept work or services, approve contractor estimates, perform contract administration functions, or make payment prior to fulfilling their responsibilities; and
              (iv) The contracting officer may specify a longer period for constructive acceptance or constructive approval in the solicitation and resulting contract, if required to afford the Government a reasonable opportunity to adequately inspect the work and to determine the adequacy of the contractor's performance under the contract. The contracting officer must document in the contract file the justification for extending the constructive acceptance or approval beyond 7 days.
              (3) Construction contracts contain special provisions concerning contractor payments to subcontractors, along with special contractor certification requirements. The Office of Management and Budget has determined that these certifications must not be construed as final acceptance of the subcontractor's performance. The certification in 52.232-5(c) implements this determination; however, certificates are still acceptable if the contractor deletes paragraph (c)(4) of 52.232-5 from the certificate.

              (4)(i) Paragraph (d) of the clause at 52.232-5, Payments under Fixed-Price Construction Contracts, and paragraph (e)(6) of the clause at 52.232-27, Prompt Payment for Construction Contracts, provide for the contractor to pay interest on unearned amounts in certain circumstances. The Government must recover this interest from subsequent payments to the contractor. Therefore, contracting officers normally must make no demand for payment. Contracting officers must—
              (A) Compute the amount in accordance with the clause;
              (B) Provide the contractor with a final decision; and
              (C) Notify the payment office of the amount to be withheld.
              (ii) The payment office is responsible for making the deduction of interest. Amounts collected in accordance with these provisions revert to the United States Treasury.
              (e) Cost-reimbursement contracts for services. For purposes of computing late payment interest penalties that may apply, the due date for making interim payments on cost-reimbursement contracts for services is 30 days after the date of receipt of a proper invoice.
              (f) Food and specified items.
              
              
                
                  If the items delivered are:
                  Payment must be made as close as possible to, but not later than:
                
                
                  (1) Meat or meat food products. As defined in section 2(a)(3) of the Packers and Stockyard Act of 1921 (7 U.S.C. 182(3)), and as further defined in Public Law 98-181, including any edible fresh or frozen poultry meat, any perishable poultry meat food product, fresh eggs, and any perishable egg product
                  7th day after product delivery.
                
                
                  (2) Fresh or frozen fish. As defined in section 204(3) of the Fish and Seafood Promotion Act of 1986 (16 U.S.C. 4003(3))
                  7th day after product delivery.
                
                
                  (3) Perishable agricultural commodities. As defined in section 1(4) of the Perishable Agricultural Commodities Act of 1930 (7 U.S.C. 499a(4))
                  10th day after product delivery, unless another date is specified in the contract.
                
                
                  (4) Dairy products. As defined in section 111(e) of the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4502(e)), edible fats or oils, and food products prepared from edible fats or oils. Liquid milk, cheese, certain processed cheese products, butter, yogurt, ice cream, mayonnaise, salad dressings, and other similar products fall within this classification. Nothing in the Act limits this classification to refrigerated products. If questions arise regarding the proper classification of a specific product, the contracting officer must follow prevailing industry practices in specifying a contract payment due date. The burden of proof that a classification of a specific product is, in fact, prevailing industry practice is upon the contractor making the representation
                  10th day after a proper invoice has been received.
                
              
              (g) Multiple payment due dates. Contracting officers may encourage, but not require, contractors to submit separate invoices for products with different payment due dates under the same contract or order. When an invoice contains items with different payment due dates (i.e., a mixed invoice), the payment office will, subject to agency policy—
              (1) Pay the entire invoice on the earliest due date; or
              (2) Split invoice payments, making payments by the applicable due dates.
            
            
              32.905
              Payment documentation and process.
              (a) General. Payment will be based on receipt of a proper invoice and satisfactory contract performance.
              (b) Content of invoices. (1) A proper invoice must include the following items (except for interim payments on cost reimbursement contracts for services):
              (i) Name and address of the contractor.
              (ii) Invoice date and invoice number. (Contractors should date invoices as close as possible to the date of mailing or transmission.)
              (iii) Contract number or other authorization for supplies delivered or services performed (including order number and line item number).
              (iv) Description, quantity, unit of measure, unit price, and extended price of supplies delivered or services performed.
              (v) Shipping and payment terms (e.g., shipment number and date of shipment, discount for prompt payment terms). Bill of lading number and weight of shipment will be shown for shipments on Government bills of lading.

              (vi) Name and address of contractor official to whom payment is to be sent (must be the same as that in the contract or in a proper notice of assignment).
              (vii) Name (where practicable), title, phone number, and mailing address of person to notify in the event of a defective invoice.
              (viii) Taxpayer Identification Number (TIN). The contractor must include its TIN on the invoice only if required by agency procedures. (See 4.9 TIN requirements.)
              (ix) Electronic funds transfer (EFT) banking information.
              (A) The contractor must include EFT banking information on the invoice only if required by agency procedures.

              (B) If EFT banking information is not required to be on the invoice, in order for the invoice to be a proper invoice, the contractor must have submitted correct EFT banking information in accordance with the applicable solicitation provision (e.g., 52.232-38, Submission of Electronic Funds Transfer Information with Offer), contract clause (e.g., 52.232-33, Payment by Electronic Funds Transfer—System for Award Management, or 52.232-34, Payment by Electronic Funds Transfer—Other Than System for Award Management), or applicable agency procedures.
              (C) EFT banking information is not required if the Government waived the requirement to pay by EFT.

              (x) Any other information or documentation required by the contract (e.g., evidence of shipment).
              (2) An interim payment request under a cost-reimbursement contract for services constitutes a proper invoice for purposes of this subsection if it includes all of the information required by the contract.
              (3) If the invoice does not comply with these requirements, the designated billing office must return it within 7 days after receipt (3 days on contracts for meat, meat food products, or fish; 5 days on contracts for perishable agricultural commodities, dairy products, edible fats or oils, and food products prepared from edible fats or oils), with the reasons why it is not a proper invoice. If such notice is not timely, then the designated billing office must adjust the due date for the purpose of determining an interest penalty, if any.
              (c) Authorization to pay. All invoice payments, with the exception of interim payments on cost-reimbursement contracts for services, must be supported by a receiving report or other Government documentation authorizing payment (e.g., Government certified voucher). The agency receiving official should forward the receiving report or other Government documentation to the designated payment office by the 5th working day after Government acceptance or approval, unless other arrangements have been made. This period of time does not extend the due dates prescribed in this section. Acceptance should be completed as expeditiously as possible. The receiving report or other Government documentation authorizing payment must, as a minimum, include the following:
              (1) Contract number or other authorization for supplies delivered or services performed.
              (2) Description of supplies delivered or services performed.
              (3) Quantities of supplies received and accepted or services performed, if applicable.
              (4) Date supplies delivered or services performed.
              (5) Date that the designated Government official—
              (i) Accepted the supplies or services; or
              (ii) Approved the progress payment request, if the request is being made under the clause at 52.232-5, Payments Under Fixed-Price Construction Contracts, or the clause at 52.232-10, Payments Under Fixed-Price Architect-Engineer Contracts.
              (6) Signature, printed name, title, mailing address, and telephone number of the designated Government official responsible for acceptance or approval functions.
              (d) Billing office. The designated billing office must immediately annotate each invoice with the actual date it receives the invoice.
              
              (e) Payment office. The designated payment office will annotate each invoice and receiving report with the actual date it receives the invoice.
              [66 FR 65355, Dec. 18, 2001, as amended at 78 FR 37679, June 21, 2013; 82 FR 4714, Jan. 13, 2017]
            
            
              32.906
              Making payments.
              (a) General. The Government will not make invoice payments earlier than 7 days prior to the due dates specified in the contract unless the agency head determines—
              (1) To make earlier payment on a case-by-case basis; or
              (2) That the use of accelerated payment methods are necessary (see 32.903(a)(5)).
              (b) Payment office. The designated payment office—
              (1) Will mail checks on the same day they are dated;
              (2) For payments made by EFT, will specify a date on or before the established due date for settlement of the payment at a Federal Reserve Bank;
              (3) When the due date falls on a Saturday, Sunday, or legal holiday when Government offices are closed, may make payment on the following working day without incurring a late payment interest penalty.
              (4) When it is determined that the designated billing office erroneously rejected a proper invoice and upon resubmission of the invoice, will enter in the payment system the original date the invoice was received by the designated billing office for the purpose of calculating the correct payment due date and any interest penalties that may be due.
              (c) Partial deliveries. (1) Contracting officers must, where the nature of the work permits, write contract statements of work and pricing arrangements that allow contractors to deliver and receive invoice payments for discrete portions of the work as soon as completed and found acceptable by the Government (see 32.102(d)).
              (2) Unless specifically prohibited by the contract, the clause at 52.232-1, Payments, provides that the contractor is entitled to payment for accepted partial deliveries of supplies or partial performance of services that comply with all applicable contract requirements and for which prices can be calculated from the contract terms.
              (d) Contractor identifier. Each payment or remittance advice will use the contractor invoice number in addition to any Government or contract information in describing any payment made.
              (e) Discounts. When a discount for prompt payment is taken, the designated payment office will make payment to the contractor as close as possible to, but not later than, the end of the discount period. The discount period is specified by the contractor and is calculated from the date of the contractor's proper invoice. If the contractor has not placed a date on the invoice, the due date is calculated from the date the designated billing office receives a proper invoice, provided the agency annotates such invoice with the date of receipt at the time of receipt. When the discount date falls on a Saturday, Sunday, or legal holiday when Government offices are closed, the designated payment office may make payment on the following working day and take a discount. Payment terms are specified in the clause at 52.232-8, Discounts for Prompt Payment.
            
            
              32.907
              Interest penalties.
              (a) Late payment. The designated payment office will pay an interest penalty automatically, without request from the contractor, when all of the following conditions, if applicable, have been met:
              (1) The designated billing office received a proper invoice.
              (2) The Government processed a receiving report or other Government documentation authorizing payment, and there was no disagreement over quantity, quality, or contractor compliance with any contract requirement.
              (3) In the case of a final invoice, the payment amount is not subject to further contract settlement actions between the Government and the contractor.
              (4) The designated payment office paid the contractor after the due date.

              (5) In the case of interim payments on cost-reimbursement contracts for services, when payment is made more than 30 days after the designated billing office receives a proper invoice.
              
              (b) Improperly taken discount. The designated payment office will pay an interest penalty automatically, without request from the contractor, if the Government takes a discount for prompt payment improperly. The interest penalty is calculated on the amount of discount taken for the period beginning with the first day after the end of the discount period through the date when the contractor is paid.
              (c) Failure to pay interest. (1) The designated payment office will pay a penalty amount, in addition to the interest penalty amount, only if—
              (i) The Government owes an interest penalty of $1 or more;
              (ii) The designated payment office does not pay the interest penalty within 10 days after the date the invoice amount is paid; and
              (iii) The contractor makes a written demand to the designated payment office for additional penalty payment in accordance with paragraph (c)(2) of this section, postmarked not later than 40 days after the date the invoice amount is paid.
              (2)(i) Contractors must support written demands for additional penalty payments with the following data. The Government must not request additional data. Contractors must—
              (A) Specifically assert that late payment interest is due under a specific invoice, and request payment of all overdue late payment interest penalty and such additional penalty as may be required;
              (B) Attach a copy of the invoice on which the unpaid late payment interest is due; and
              (C) State that payment of the principal has been received, including the date of receipt.
              (ii) If there is no postmark or the postmark is illegible—
              (A) The designated payment office that receives the demand will annotate it with the date of receipt, provided the demand is received on or before the 40th day after payment was made; or
              (B) If the designated payment office fails to make the required annotation, the Government will determine the demand's validity based on the date the contractor has placed on the demand; provided such date is no later than the 40th day after payment was made.
              (d) Disagreements. (1) The payment office will not pay interest penalties if payment delays are due to disagreement between the Government and contractor concerning—
              (i) The payment amount;
              (ii) Contract compliance; or
              (iii) Amounts temporarily withheld or retained in accordance with the terms of the contract.
              (2) The Government and the contractor must resolve claims involving disputes, and any interest that may be payable in accordance with the Disputes clause.
              (e) Computation of interest penalties. The Government will compute interest penalties in accordance with OMB prompt payment regulations at 5 CFR part 1315. These regulations are available via the Internet at http://www.fms.treas.gov/prompt/.
              
              (f) Unavailability of funds. The temporary unavailability of funds to make a timely payment does not relieve an agency from the obligation to pay interest penalties.
            
            
              32.908
              Contract clauses.
              (a) Insert the clause at 52.232-26, Prompt Payment for Fixed-Price Architect-Engineer Contracts, in solicitations and contracts that contain the clause at 52.232-10, Payments Under Fixed-Price Architect-Engineer Contracts.
              (1) As authorized in 32.904(c)(2), the contracting officer may modify the date in paragraph (a)(4)(i) of the clause to specify a period longer than 7 days for constructive acceptance or constructive approval, if required to afford the Government a practicable opportunity to inspect and test the supplies furnished or evaluate the services performed.
              (2) As provided in 32.903, agency policies and procedures may authorize amendment of paragraphs (a)(1)(i) and (ii) of the clause to insert a period shorter than 30 days (but not less than 7 days) for making contract invoice payments.
              (b) Insert the clause at 52.232-27, Prompt Payment for Construction Contracts, in all solicitations and contracts for construction (see part 36).

              (1) As authorized in 32.904(d)(1)(i)(B), the contracting officer may modify the date in paragraph (a)(1)(i)(A) of the clause to specify a period longer than 14 days if required to afford the Government a reasonable opportunity to adequately inspect the work and to determine the adequacy of the Contractor's performance under the contract.
              (2) As authorized in 32.904(d)(2)(iv), the contracting officer may modify the date in paragraph (a)(4)(i) of the clause to specify a period longer than 7 days for constructive acceptance or constructive approval if required to afford the Government a reasonable opportunity to inspect and test the supplies furnished or evaluate the services performed.

              (c) Insert the clause at 52.232-25, Prompt Payment, in all other solicitations and contracts, except when the clause at 52.212-4, Contract Terms and Conditions—Commercial Items, applies, or when payment terms and late payment penalties are established by other governmental authority (e.g., tariffs).
              (1) As authorized in 32.904(b)(1)(ii)(B)(4), the contracting officer may modify the date in paragraph (a)(5)(i) of the clause to specify a period longer than 7 days for constructive acceptance, if required to afford the Government a reasonable opportunity to inspect and test the supplies furnished or to evaluate the services performed, except in the case of a contract for the purchase of a commercial item, including a brand-name commercial item for authorized resale (e.g., commissary items).
              (2) As provided in 32.903, agency policies and procedures may authorize amendment of paragraphs (a)(1)(i) and (ii) of the clause to insert a period shorter than 30 days (but not less than 7 days) for making contract invoice payments.

              (3) If the contract is a cost-reimbursement contract for services, use the clause with its Alternate I.
              
            
            
              32.909
              Contractor inquiries.
              (a) Direct questions involving—
              (1) Delinquent payments to the designated billing office or designated payment office; and
              (2) Disagreements in payment amount or timing to the contracting officer for resolution. The contracting officer must coordinate within appropriate contracting channels and seek the advice of other offices as necessary to resolve disagreements.
              (b) Small business concerns may contact the agency's local small business specialist or representative from the Office of Small and Disadvantaged Business Utilization to obtain additional assistance related to payment issues, late payment interest penalties, and information on the Prompt Payment Act.
            
          
          
            Subpart 32.10—Performance-Based Payments
            
              Source:
              60 FR 49715, Sept. 26, 1995, unless otherwise noted.
            
            
              32.1000
              Scope of subpart.
              This subpart provides policy and procedures for performance-based payments under noncommercial purchases pursuant to Subpart 32.1.
              [72 FR 73220, Dec. 26, 2007]
            
            
              32.1001
              Policy.
              (a) Performance-based payments are the preferred Government financing method when the contracting officer finds them practical, and the contractor agrees to their use.
              (b) Performance-based payments are contract financing payments that are not payment for accepted items.
              (c) Performance-based payments are fully recoverable, in the same manner as progress payments, in the event of default.
              (d) Performance-based payments are contract financing payments and, therefore, are not subject to the interest-penalty provisions of prompt payment (see Subpart 32.9). These payments shall be made in accordance with agency policy.
              (e) Performance-based payments shall not be used for—
              (1) Payments under cost-reimbursement line items;

              (2) Contracts for architect-engineer services or construction, or for shipbuilding or ship conversion, alteration, or repair, when the contracts provide for progress payments based upon a percentage or stage of completion; or
              
              (3) Contracts awarded through sealed bid procedures.
              [72 FR 73220, Dec. 26, 2007]
            
            
              32.1002
              Bases for performance-based payments.
              Performance-based payments may be made on any of the following bases:
              (a) Performance measured by objective, quantifiable methods.
              (b) Accomplishment of defined events.
              (c) Other quantifiable measures of results.
              [72 FR 73220, Dec. 26, 2007]
            
            
              32.1003
              Criteria for use.
              The contracting officer may use performance-based payments for individual orders and contracts provided—
              (a) The contracting officer and offeror agree on the performance-based payment terms;
              (b) The contract, individual order, or line item is a fixed-price type;
              (c) For indefinite delivery contracts, the individual order does not provide for progress payments; and
              (d) For other than indefinite delivery contracts, the contract does not provide for progress payments.
              [72 FR 73220, Dec. 26, 2007]
            
            
              32.1004
              Procedures.
              Performance-based payments may be made either on a whole contract or on a deliverable item basis, unless otherwise prescribed by agency regulations. Financing payments to be made on a whole contract basis are applicable to the entire contract, and not to specific deliverable items. Financing payments to be made on a deliverable item basis are applicable to a specific individual deliverable item. (A deliverable item for these purposes is a separate item with a distinct unit price. Thus, a line item for 10 airplanes, with a unit price of $1,000,000 each, has 10 deliverable items-the separate planes. A line item for 1 lot of 10 airplanes, with a lot price of $10,000,000, has only one deliverable item-the lot.)
              (a) Establishing performance bases. (1) The basis for performance-based payments may be either specifically described events (e.g., milestones) or some measurable criterion of performance. Each event or performance criterion that will trigger a finance payment shall be an integral and necessary part of contract performance and shall be identified in the contract, along with a description of what constitutes successful performance of the event or attainment of the performance criterion. The signing of contracts or modifications, the exercise of options, the passage of time, or other such occurrences do not represent meaningful efforts or actions and shall not be identified as events or criteria for performance-based payments. An event need not be a critical event in order to trigger a payment, but the Government must be able to readily verify successful performance of each such event or performance criterion.
              (2) Events or criteria may be either severable or cumulative. The successful completion of a severable event or criterion is independent of the accomplishment of any other event or criterion. Conversely, the successful accomplishment of a cumulative event or criterion is dependent upon the previous accomplishment of another event. A contract may provide for more than one series of severable and/or cumulative performance events or criteria performed in parallel. The contracting officer shall include the following in the contract:
              (i) The contract shall not permit payment for a cumulative event or criterion until the dependent event or criterion has been successfully completed.
              (ii) The contract shall specifically identify severable events or criteria.
              (iii) The contract shall specifically identify cumulative events or criteria and identify which events or criteria are preconditions for the successful achievement of each event or criterion.
              (iv) Because performance-based payments are contract financing, events or criteria shall not serve as a vehicle to reward the contractor for completion of performance levels over and above what is required for successful completion of the contract.

              (v) If payment of performance-based finance amounts is on a deliverable item basis, each event or performance criterion shall be part of the performance necessary for that deliverable item and shall be identified to a specific line item or subline item.
              (b) Establishing performance-based finance payment amounts. (1) The contracting officer shall establish a complete, fully defined schedule of events or performance criteria and payment amounts when negotiating contract terms. If a contract action significantly affects the price, or event or performance criterion, the contracting officer responsible for pricing the contract modification shall adjust the performance-based payment schedule appropriately.
              (2) Total performance-based payments shall—
              (i) Reflect prudent contract financing provided only to the extent needed for contract performance (see 32.104(a)); and
              (ii) Not exceed 90 percent of the contract price if on a whole contract basis, or 90 percent of the delivery item price if on a delivery item basis.
              (3) The contract shall specifically state the amount of each performance-based payment either as a dollar amount or as a percentage of a specifically identified price (e.g., contract price or unit price of the deliverable item). The payment of contract financing has a cost to the Government in terms of interest paid by the Treasury to borrow funds to make the payment. Because the contracting officer has wide discretion as to the timing and amount of the performance-based payments, the contracting officer shall ensure that—
              (i) The total contract price is fair and reasonable, all factors considered; and
              (ii) Performance-based payment amounts are commensurate with the value of the performance event or performance criterion and are not expected to result in an unreasonably low or negative level of contractor investment in the contract. To confirm sufficient investment, the contracting officer may request expenditure profile information from offerors, but only if other information in the proposal, or information otherwise available to the contracting officer, is expected to be insufficient.
              (4) Unless agency procedures prescribe the bases for establishing performance-based payment amounts, contracting officers may establish them on any rational basis, including (but not limited to)—
              (i) Engineering estimates of stages of completion;
              (ii) Engineering estimates of hours or other measures of effort to be expended in performance of an event or achievement of a performance criterion; or
              (iii) The estimated projected cost of performance of particular events.
              (5) When subsequent contract modifications are issued, the contracting officer shall adjust the performance-based payment schedule as necessary to reflect the actions required by those contract modifications.
              (c) Instructions for multiple appropriations. If there is more than one appropriation account (or subaccount) funding payments on the contract, the contracting officer shall provide instructions to the Government payment office for distribution of financing payments to the respective funds accounts. Distribution instructions shall be consistent with the contract's liquidation provisions.
              (d) Liquidating performance-based finance payments. Performance-based amounts shall be liquidated by deducting a percentage or a designated dollar amount from the delivery payments. The contracting officer shall specify the liquidation rate or designated dollar amount in the contract. The method of liquidation shall ensure complete liquidation no later than final payment.
              (1) If the contracting officer establishes the performance-based payments on a delivery item basis, the liquidation amount for each line item is the percent of that delivery item price that was previously paid under performance-based finance payments or the designated dollar amount.
              (2) If the performance-based finance payments are on a whole contract basis, liquidation is by predesignated liquidation amounts or liquidation percentages.
              (e) Competitive negotiated solicitations. (1) If a solicitation requests offerors to propose performance-based payments, the solicitation shall specify—

              (i) What, if any, terms shall be included in all offers; and
              
              (ii) The extent to which and how offeror-proposed performance-based payment terms will be evaluated. Unless agencies prescribe other evaluation procedures, if the contracting officer anticipates that the cost of providing performance-based payments would have a significant impact on determining the best value offer, the solicitation should state that the evaluation of the offeror's proposed prices will include an adjustment to reflect the estimated cost to the Government of providing each offeror's proposed performance-based payments (see Alternate I to the provision at 52.232-28).
              (2) The contracting officer shall—
              (i) Review the proposed terms to ensure they comply with this section; and
              (ii) Use the adjustment method at 32.205(c) if the price is to be adjusted for evaluation purposes in accordance with paragraph (e)(1)(ii) of this section.
              [72 FR 73220, Dec. 26, 2007, as amended at 82 FR 4714, Jan. 13, 2017]
            
            
              32.1005
              Solicitation provision and contract clause.
              (a) Insert the clause at 52.232-32, Performance-Based Payments, in—
              (1) Solicitations that may result in contracts providing for performance-based payments; and
              (2) Fixed-price contracts under which the Government will provide performance-based payments.
              (b)(1) Insert the solicitation provision at 52.232-28, Invitation to Propose Performance-Based Payments, in negotiated solicitations that invite offerors to propose performance-based payments.
              (2) Use the provision with its Alternate I in competitive negotiated solicitations if the Government intends to adjust proposed prices for proposal evaluation purposes (see 32.1004(e)).
              [72 FR 73222, Dec. 26, 2007]
            
            
              32.1006
              [Reserved]
            
            
              32.1007
              Administration and payment of performance-based payments.
              (a) Responsibility. The contracting officer responsible for administering performance-based payments (see 42.302(a)(13)) for the contract shall review and approve all performance-based payments for that contract.
              (b) Approval of financing requests. Unless otherwise provided in agency regulations, or by agreement with the appropriate payment official—
              (1) The contracting officer shall be responsible for receiving, approving, and transmitting all performance-based payment requests to the appropriate payment office; and
              (2) Each approval shall specify the amount to be paid, necessary contractual information, and the appropriation account(s) (see 32.1004(c)) to be charged for the payment.
              (c) Reviews. The contracting officer is responsible for determining what reviews are required for protection of the Government's interests. The contracting officer should consider the contractor's experience, performance record, reliability, financial strength, and the adequacy of controls established by the contractor for the administration of performance-based payments. Based upon the risk to the Government, post-payment reviews and verifications should normally be arranged as considered appropriate by the contracting officer. If considered necessary by the contracting officer, pre-payment reviews may be required.
              (d) Incomplete performance. The contracting officer shall not approve a performance-based payment until the specified event or performance criterion has been successfully accomplished in accordance with the contract. If an event is cumulative, the contracting officer shall not approve the performance-based payment unless all identified preceding events or criteria are accomplished.
              (e) Government-caused delay. Entitlement to a performance-based payment is solely on the basis of successful performance of the specified events or performance criteria. However, if there is a Government-caused delay, the contracting officer may renegotiate the performance-based payment schedule to facilitate contractor billings for any successfully accomplished portions of the delayed event or criterion.
              [72 FR 73222, Dec. 26, 2007, as amended at 76 FR 14547, Mar. 16, 2011]
            
            
              
              32.1008
              Suspension or reduction of performance-based payments.
              The contracting officer shall apply the policy and procedures in paragraphs (a), (b), (c), and (e) of 32.503-6, Suspension or reduction of payments, whenever exercising the Government's rights to suspend or reduce performance-based payments in accordance with paragraph (e) of the clause at 52.232-32, Performance-Based Payments.
            
            
              32.1009
              Title.
              (a) Since the clause at 52.232-32, Performance-Based Payments, gives the Government title to the property described in paragraph (f) of the clause, the contracting officer shall ensure that the Government title is not compromised by other encumbrances. Ordinarily, the contracting officer, in the absence of reason to believe otherwise, may rely upon the contractor's certification contained in the payment request.
              (b) If the contracting officer becomes aware of any arrangement or condition that would impair the Government's title to the property affected by the Performance-Based Payments clause, the contracting officer shall require additional protective provisions.
              (c) The existence of any such encumbrance is a violation of the contractor's obligations under the contract, and the contracting officer may, if necessary, suspend or reduce payments under the terms of the Performance-Based Payments clause covering failure to comply with a material requirement of the contract. In addition, if the contractor fails to disclose an existing encumbrance in the certification, the contracting officer should consult with legal counsel concerning possible violation of 31 U.S.C. 3729, the False Claims Act.
              [64 FR 10540, Mar. 4, 1999, as amended at 72 FR 73222, Dec. 26, 2007]
            
            
              32.1010
              Risk of loss.
              (a) Under the clause at 52.232-32, Performance-Based Payments, and except for normal spoilage, the contractor bears the risk of loss for Government property, even though title is vested in the Government, unless the Government has expressly assumed this risk. The clauses prescribed in this regulation related to performance-based payments, default, and terminations do not constitute a Government assumption of risk.
              (b) If a loss occurs in connection with property for which the contractor bears the risk, and the property is needed for performance, the contractor is obligated to repay the Government the performance-based payments related to the property.
              (c) The contractor is not obligated to pay for the loss of property for which the Government has assumed the risk of loss. However, a serious loss may impede the satisfactory progress of contract performance, so that the contracting officer may need to act under paragraph (e)(2) of the Performance-Based Payments clause. In addition, while the contractor is not required to repay previous performance-based payments in the event of a loss for which the Government has assumed the risk, such a loss may prevent the contractor from making the certification required by the Performance-Based Payments clause.
              [64 FR 10540, Mar. 4, 1999, as amended at 75 FR 38680, July 2, 2010; 77 FR 12941, Mar. 2, 2012]
            
          
          
            Subpart 32.11—Electronic Funds Transfer
            
              Source:
              64 FR 10540, Mar. 4, 1999, unless otherwise noted.
            
            
              32.1100
              Scope of subpart.
              This subpart provides policy and procedures for contract financing and delivery payments to contractors by electronic funds transfer (EFT).
            
            
              32.1101
              Statutory requirements.
              31 U.S.C. 3332 requires, subject to implementing regulations of the Secretary of the Treasury at 31 CFR part 208, that EFT be used to make all contract payments.
            
            
              32.1102
              Definitions.
              As used in this subpart—
              
                Electron Funds Transfer information (EFT) means information necessary for making a payment by EFT through specified EFT mechanisms.
              
                Governmentwide commercial purchase card means a card that is similar in nature to a commercial credit card that is used to make financing and delivery payments for supplies and services. The purchase card is an EFT method and it may be used as a means to meet the requirement to pay by EFT, to the extent that purchase card limits do not preclude such payments.
              
                Payment information means the payment advice provided by the Government to the contractor that identifies what the payment is for, any computations or adjustments made by the Government, and any information required by the Prompt Payment Act.
              [64 FR 10540, Mar. 4, 1999, as amended at 66 FR 2132, Jan. 10, 2001]
            
            
              32.1103
              Applicability.
              The Government shall provide all contract payments through EFT except if—
              (a) The office making payment under a contract that requires payment by EFT, loses the ability to release payment by EFT. To the extent authorized by 31 CFR part 208, the payment office shall make necessary payments pursuant to paragraph (a)(2) of the clause at either 52.232-33 or 52.232-34 until such time as it can make EFT payments;
              (b) The payment is to be received by or on behalf of the contractor outside the United States and Puerto Rico (but see 32.1106(b));
              (c) A contract is paid in other than United States currency (but see 32.1106(b));
              (d) Payment by EFT under a classified contract could compromise the safeguarding of classified information or national security, or arrangements for appropriate EFT payments would be impractical due to security considerations;
              (e) A contract is awarded by a deployed contracting officer in the course of military operations, including, but not limited to, contingency operations as defined in 2.101, or a contract is awarded by any contracting officer in the conduct of emergency operations, such as responses to natural disasters or national or civil emergencies, if—
              (1) EFT is not known to be possible; or
              (2) EFT payment would not support the objectives of the operation;
              (f) The agency does not expect to make more than one payment to the same recipient within a one-year period;
              (g) An agency's need for supplies and services is of such unusual and compelling urgency that the Government would be seriously injured unless payment is made by a method other than EFT;
              (h) There is only one source for supplies and services and the Government would be seriously injured unless payment is made by a method other than EFT; or
              (i) Otherwise authorized by Department of the Treasury Regulations at 31 CFR part 208.
              [64 FR 10540, Mar. 4, 1999, as amended at 67 FR 6114, Feb. 8, 2002; 68 FR 13203, Mar. 18, 2003; 68 FR 56673, Oct. 1, 2003]
            
            
              32.1104
              Protection of EFT information.
              The Government shall protect against improper disclosure of contractors' EFT information.
            
            
              32.1105
              Assignment of claims.
              The use of EFT payment methods is not a substitute for a properly executed assignment of claims in accordance with Subpart 32.8. EFT information that shows the ultimate recipient of the transfer to be other than the contractor, in the absence of a proper assignment of claims, is considered to be incorrect EFT information within the meaning of the “Suspension of Payment” paragraphs of the EFT clauses at 52.232-33 and 52.232-34.
            
            
              32.1106
              EFT mechanisms.
              (a) Domestic EFT mechanisms. The EFT clauses at 52.232-33 and 52.232-34 are designed for use with the domestic United States banking system, using United States currency, and only the specified mechanisms (U.S. Automated Clearing House, and Fedwire Transfer System) of EFT. However, the head of an agency may authorize the use of any other EFT mechanism for domestic EFT with the concurrence of the office or agency responsible for making payments.
              
              (b) Nondomestic EFT mechanisms and other than United States currency. The Government shall provide payment by other than EFT for payments received by or on behalf of the contractor outside the United States and Puerto Rico or for contracts paid in other than United States currency. However, the head of an agency may authorize appropriate use of EFT with the concurrence of the office or agency responsible for making payments if—
              (1) The political, financial, and communications infrastructure in a foreign country supports payment by EFT; or
              (2) Payments of other than United States currency may be made safely.
            
            
              32.1107
              Payment information.
              The payment or disbursing office shall forward to the contractor available payment information that is suitable for transmission as of the date of release of the EFT instruction to the Federal Reserve System.
            
            
              32.1108
              Payment by Governmentwide commercial purchase card.
              A Governmentwide commercial purchase card charge authorizes the third party (e.g., financial institution) that issued the purchase card to make immediate payment to the contractor. The Government reimburses the third party at a later date for the third party's payment to the contractor.
              (a) The clause at 52.232-36, Payment by Third Party, governs when a contractor submits a charge against the purchase card for contract payment. The clause provides that the contractor shall make such payment requests by a charge to a Government account with the third party at the time the payment clause(s) of the contract authorizes the contractor to submit a request for payment, and for the amount due in accordance with the terms of the contract. To the extent that such a payment would otherwise be approved, the charge against the purchase card should not be disputed when the charge is reported to the Government by the third party. To the extent that such payment would otherwise not have been approved, an authorized individual (see 1.603-3) shall take action to remove the charge, such as by disputing the charge with the third party or by requesting that the contractor credit the charge back to the Government under the contract.
              (b)(1) Written contracts to be paid by purchase card should include the clause at 52.232-36, Payment by Third Party, as prescribed by 32.1110(d). However, payment by a purchase card also may be made under a contract that does not contain the clause to the extent the contractor agrees to accept that method of payment.

              (2)(i) When it is contemplated that the Governmentwide commercial purchase card will be used as the method of payment, and the contract or order is above the micro-purchase threshold, contracting officers are required to verify by looking in the System for Award Management (SAM) whether the contractor has any delinquent debt subject to collection under the Treasury Offset Program (TOP) at contract award and order placement. Information on TOP is available at http://fms.treas.gov/debt/index.html.
              
              (ii) The contracting officer shall not authorize the Governmentwide commercial purchase card as a method of payment during any period the SAM indicates that the contractor has delinquent debt subject to collection under the TOP. In such cases, payments under the contract shall be made in accordance with the clause at 52.232-33, Payment by Electronic Funds Transfer—System for Award Management, or 52.232-34, Payment by Electronic Funds Transfer—Other Than System for Award Management, as appropriate (see FAR 32.1110(d)).
              (iii) Contracting officers shall not use the presence of the SAM debt flag indicator to exclude a contractor from receipt of the contract award or issuance or placement of an order.
              (iv) The contracting officer may take steps to authorize payment by Governmentwide commercial purchase card when a contractor alerts the contracting officer that the SAM debt flag indicator has been changed to no longer show a delinquent debt.
              (c) The clause at 52.232-36, Payment by Third Party, requires that the contract—

              (1) Identify the third party and the particular purchase card to be used; and
              
              (2) Not include the purchase card account number. The purchase card account number should be provided separately to the contractor.
              [64 FR 10540, Mar. 4, 1999, as amended at 74 FR 65604, Dec. 10, 2009; 78 FR 37679, June 21, 2013; 83 FR 48698, Sept. 26, 2018]
            
            
              32.1109
              EFT information submitted by offerors.
              If offerors are required to submit EFT information prior to award, the successful offeror is not responsible for resubmitting this information after award of the contract except to make changes, or to place the information on invoices if required by agency procedures. Therefore, contracting officers shall forward EFT information provided by the successful offeror to the appropriate office.
            
            
              32.1110
              Solicitation provision and contract clauses.
              (a) The contracting officer shall insert the clause at—
              (1) 52.232-33, Payment by Electronic Funds Transfer—System for Award Management, in solicitations and contracts that include the provision at 52.204-7, System for Award Management, or an agency clause that requires a contractor to be registered in SAM and maintain registration until final payment, unless—

              (i) Payment will be made through a third party arrangement (see 13.301 and paragraph (d) of this section); or
              (ii) An exception listed in 32.1103(a) through (i) applies.
              (2)(i) 52.232-34, Payment by Electronic Funds Transfer—Other than System for Award Management, in solicitations and contracts that require EFT as the method for payment but do not include the provision at 52.204-7, System for Award Management, or a similar agency clause that requires the contractor to be registered in SAM.
              (ii)(A) If permitted by agency procedures, the contracting officer may insert in paragraph (b)(1) of the clause, a particular time after award, such as a fixed number of days, or event such as the submission of the first request for payment.
              (B) If no agency procedures are prescribed, the time period inserted in paragraph (b)(1) of the clause shall be “no later than 15 days prior to submission of the first request for payment.”
              (b) If the head of the agency has authorized, in accordance with 32.1106, to use a nondomestic EFT mechanism, the contracting officer shall insert in solicitations and contracts a clause substantially the same as 52.232-33 or 52.232-34 that clearly addresses the nondomestic EFT mechanism.
              (c) If EFT information is to be submitted to other than the payment office in accordance with agency procedures, the contracting officer shall insert in solicitations and contracts the clause at 52.232-35, Designation of Office for Government Receipt of Electronic Funds Transfer Information, or a clause substantially the same as 52.232-35 that clearly informs the contractor where to send the EFT information.
              (d) If payment under a written contract will be made by a charge to a Government account with a third party such as a Governmentwide commercial purchase card, then the contracting officer shall insert the clause at 52.232-36, Payment by Third Party, in solicitations and contracts. Payment by a purchase card may also be made under a contract that does not contain the clause at 52.232-36, to the extent the contractor agrees to accept that method of payment. When the clause at 52.232-36 is included in a solicitation or contract, the contracting officer shall also insert the clause at 52.232-33, Payment by Electronic Funds Transfer—System for Award Management, or 52.232-34, Payment by Electronic Funds Transfer—Other Than System for Award Management, as appropriate.
              (e) If the contract or agreement provides for the use of delivery orders, and provides that the ordering office designate the method of payment for individual orders, the contracting officer shall insert, in the solicitation and contract or agreement, the clause at 52.232-37, Multiple Payment Arrangements, and, to the extent they are applicable, the clauses at—
              (1) 52.232-33, Payment by Electronic Funds Transfer—System for Award Management;

              (2) 52.232-34, Payment by Electronic Funds Transfer—Other than System for Award Management; and
              
              (3) 52.232-36, Payment by Third Party.
              (f) If more than one disbursing office will make payment under a contract or agreement, the contracting officer, or ordering office (if the contract provides for choices between EFT clauses on individual orders or classes of orders), shall include or identify the EFT clause appropriate for each office and shall identify the applicability by disbursing office and line item.
              (g) If the solicitation contains the clause at 52.232-34, Payment by Electronic Funds Transfer—Other than System for Award Management, and an offeror is required to submit EFT information prior to award—
              (1) The contracting officer shall insert in the solicitation the provision at 52.232-38, Submission of Electronic Funds Transfer Information with Offer, or a provision substantially the same; and
              (2) For sealed bid solicitations, the contracting officer shall amend 52.232-38 to ensure that a bidder's EFT information—
              (i) Is not a part of the bid to be opened at the public opening; and
              (ii) May not be released to members of the general public who request a copy of the bid.
              [64 FR 10540, Mar. 4, 1999, as amended at 68 FR 56673, Oct. 1, 2003; 68 FR 61866, Oct. 30, 2003; 74 FR 65605, Dec. 10, 2009; 77 FR 69718, Nov. 20, 2012; 78 FR 37680, June 21, 2013; 82 FR 4714, Jan. 13, 2017; 83 FR 48698, Sept. 26, 2018]
            
          
        
        
          Pt. 33
          PART 33—PROTESTS, DISPUTES, AND APPEALS
          
            Sec.
            33.000
            Scope of part.
            33.001
            General.
            
              Subpart 33.1—Protests
              33.101
              Definitions.
              33.102
              General.
              33.103
              Protests to the agency.
              33.104
              Protests to GAO.
              33.105
              Protests at the U.S. Court of Federal Claims.
              33.106
              Solicitation provision and contract clause.
            
            
              Subpart 33.2—Disputes and Appeals
              33.201
              Definitions.
              33.202
              Disputes.
              33.203
              Applicability.
              33.204
              Policy.
              33.205
              Relationship of the Disputes statute to Pub. L. 85-804.
              33.206
              Initiation of a claim.
              33.207
              Contractor certification.
              33.208
              Interest on claims.
              33.209
              Suspected fraudulent claims.
              33.210
              Contracting officer's authority.
              33.211
              Contracting officer's decision.
              33.212
              Contracting officer's duties upon appeal.
              33.213
              Obligation to continue performance.
              33.214
              Alternative dispute resolution (ADR).
              33.215
              Contract clauses.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            33.000
            Scope of part.
            This part prescribes policies and procedures for filing protests and for processing contract disputes and appeals.
            [50 FR 2270, Jan. 15, 1985]
          
          
            33.001
            General.
            There are other Federal court-related protest authorities and dispute-appeal authorities that are not covered by this part of the FAR, e.g., 28 U.S.C. 1491 for Court of Federal Claims jurisdiction. Contracting officers should contact their designated legal advisor for additional information whenever they become aware of any litigation related to their contracts.
            [77 FR 56743, Sept. 13, 2012]
          
          
            Subpart 33.1—Protests
            
              33.101
              Definitions.
              As used in this subpart—
              
                Day means a calendar day, unless otherwise specified. In the computation of any period—
              (1) The day of the act, event, or default from which the designated period of time begins to run is not included; and
              (2) The last day after the act, event, or default is included unless—
              (i) The last day is a Saturday, Sunday, or Federal holiday; or

              (ii) In the case of a filing of a paper at any appropriate administrative forum, the last day is a day on which weather or other conditions cause the closing of the forum for all or part of the day, in which event the next day on which the appropriate administrative forum is open is included.
              
              
                Filed means the complete receipt of any document by an agency before its close of business. Documents received after close of business are considered filed as of the next day. Unless otherwise stated, the agency close of business is presumed to be 4:30 p.m., local time.
              
                Interested Party for the purpose of filing a protest means an actual or prospective offeror whose direct economic interest would be affected by the award of a contract or by the failure to award a contract.
              
                Protest means a written objection by an interested party to any of the following:
              (1) A solicitation or other request by an agency for offers for a contract for the procurement of property or services.
              (2) The cancellation of the solicitation or other request.
              (3) An award or proposed award of the contract.
              (4) A termination or cancellation of an award of the contract, if the written objection contains an allegation that the termination or cancellation is based in whole or in part on improprieties concerning the award of the contract.
              
                Protest venue means protests filed with the agency, the Government Accountability Office, or the U.S. Court of Federal Claims. U.S. District Courts do not have any bid protest jurisdiction.
              [50 FR 2270, Jan. 15, 1985, as amended at 53 FR 43391, Oct. 26, 1988; 54 FR 19827, May 8, 1989; 60 FR 48225, Sept. 18, 1995; 62 FR 64933, Dec. 9, 1997; 66 FR 2132, Jan. 10, 2001; 77 FR 56743, Sept. 13, 2012]
            
            
              33.102
              General.

              (a) Without regard to the protest venue, contracting officers shall consider all protests and seek legal advice, whether protests are submitted before or after award and whether filed directly with the agency, the Government Accountability Office (GAO), or the U.S. Court of Federal Claims. (See 19.302 for protests of small business status, 19.305 for protests of disadvantaged business status, 19.306 for protests of HUBZone small business status, and 19.307 for protests of service-disabled veteran-owned small business status, and 19.308 for protests of the status of an economically disadvantaged women-owned small business concern or of a women-owned small business concern eligible under the Women-Owned Small Business Program.)
              (b) If, in connection with a protest, the head of an agency determines that a solicitation, proposed award, or award does not comply with the requirements of law or regulation, the head of the agency may—
              (1) Take any action that could have been recommended by the Comptroller General had the protest been filed with the Government Accountability Office;
              (2) Pay appropriate costs as stated in 33.104(h);
              (3) Require the awardee to reimburse the Government's costs, as provided in this paragraph, where a postaward protest is sustained as the result of an awardee's intentional or negligent misstatement, misrepresentation, or miscertification. In addition to any other remedy available, and pursuant to the requirements of Subpart 32.6, the Government may collect this debt by offsetting the amount against any payment due the awardee under any contract between the awardee and the Government.
              (i) When a protest is sustained by GAO under circumstances that may allow the Government to seek reimbursement for protest costs, the contracting officer will determine whether the protest was sustained based on the awardee's negligent or intentional misrepresentation. If the protest was sustained on several issues, protest costs shall be apportioned according to the costs attributable to the awardee's actions.

              (ii) The contracting officer shall review the amount of the debt, degree of the awardee's fault, and costs of collection, to determine whether a demand for reimbursement ought to be made. If it is in the best interests of the Government to seek reimbursement, the contracting officer shall notify the contractor in writing of the nature and amount of the debt, and the intention to collect by offset if necessary. Prior to issuing a final decision, the contracting officer shall afford the contractor an opportunity to inspect and copy agency records pertaining to the debt to the extent permitted by statute and regulation, and to request review of the matter by the head of the contracting activity.
              (iii) When appropriate, the contracting officer shall also refer the matter to the agency debarment official for consideration under Subpart 9.4.
              (c) In accordance with 31 U.S.C. 1558, with respect to any protest filed with the GAO, if the funds available to the agency for a contract at the time a protest is filed in connection with a solicitation for, proposed award of, or award of such a contract would otherwise expire, such funds shall remain available for obligation for 100 days after the date on which the final ruling is made on the protest. A ruling is considered final on the date on which the time allowed for filing an appeal or request for reconsideration has expired, or the date on which a decision is rendered on such appeal or request, whichever is later.
              (d) Protest likely after award. The contracting officer may stay performance of a contract within the time period contained in 33.104(c)(1) if the contracting officer makes a written determination that—
              (1) A protest is likely to be filed; and
              (2) Delay of performance is, under the circumstances, in the best interests of the United States.
              (e) An interested party wishing to protest is encouraged to seek resolution within the agency (see 33.103) before filing a protest with the GAO, but may protest to the GAO in accordance with GAO regulations (4 CFR part 21).
              (f) No person may file a protest at GAO for a procurement integrity violation unless that person reported to the contracting officer the information constituting evidence of the violation within 14 days after the person first discovered the possible violation (41 U.S.C. 2106).
              [50 FR 2270, Jan. 15, 1985]
              
                Editorial Note:
                For Federal Register citations affecting § 33.102, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              33.103
              Protests to the agency.
              (a) Reference. Executive Order 12979, Agency Procurement Protests, establishes policy on agency procurement protests.
              (b) Prior to submission of an agency protest, all parties shall use their best efforts to resolve concerns raised by an interested party at the contracting officer level through open and frank discussions.
              (c) The agency should provide for inexpensive, informal, procedurally simple, and expeditious resolution of protests. Where appropriate, the use of alternative dispute resolution techniques, third party neutrals, and another agency's personnel are acceptable protest resolution methods.
              (d) The following procedures are established to resolve agency protests effectively, to build confidence in the Government's acquisition system, and to reduce protests outside of the agency:
              (1) Protests shall be concise and logically presented to facilitate review by the agency. Failure to substantially comply with any of the requirements of paragraph (d)(2) of this section may be grounds for dismissal of the protest.
              (2) Protests shall include the following information:
              (i) Name, address, and fax and telephone numbers of the protester.
              (ii) Solicitation or contract number.
              (iii) Detailed statement of the legal and factual grounds for the protest, to include a description of resulting prejudice to the protester.
              (iv) Copies of relevant documents.
              (v) Request for a ruling by the agency.
              (vi) Statement as to the form of relief requested.
              (vii) All information establishing that the protester is an interested party for the purpose of filing a protest.
              (viii) All information establishing the timeliness of the protest.
              (3) All protests filed directly with the agency will be addressed to the contracting officer or other official designated to receive protests.

              (4) In accordance with agency procedures, interested parties may request an independent review of their protest at a level above the contracting officer; solicitations should advise potential bidders and offerors that this review is available. Agency procedures and/or solicitations shall notify potential bidders and offerors whether this independent review is available as an alternative to consideration by the contracting officer of a protest or is available as an appeal of a contracting officer decision on a protest. Agencies shall designate the official(s) who are to conduct this independent review, but the official(s) need not be within the contracting officer's supervisory chain. When practicable, officials designated to conduct the independent review should not have had previous personal involvement in the procurement. If there is an agency appellate review of the contracting officer's decision on the protest, it will not extend GAO's timeliness requirements. Therefore, any subsequent protest to the GAO must be filed within 10 days of knowledge of initial adverse agency action (4 CFR 21.2(a)(3)).
              (e) Protests based on alleged apparent improprieties in a solicitation shall be filed before bid opening or the closing date for receipt of proposals. In all other cases, protests shall be filed no later than 10 days after the basis of protest is known or should have been known, whichever is earlier. The agency, for good cause shown, or where it determines that a protest raises issues significant to the agency's acquisition system, may consider the merits of any protest which is not timely filed.
              (f) Action upon receipt of protest. (1) Upon receipt of a protest before award, a contract may not be awarded, pending agency resolution of the protest, unless contract award is justified, in writing, for urgent and compelling reasons or is determined, in writing, to be in the best interest of the Government. Such justification or determination shall be approved at a level above the contracting officer, or by another official pursuant to agency procedures.
              (2) If award is withheld pending agency resolution of the protest, the contracting officer will inform the offerors whose offers might become eligible for award of the contract. If appropriate, the offerors should be requested, before expiration of the time for acceptance of their offers, to extend the time for acceptance to avoid the need for resolicitation. In the event of failure to obtain such extension of offers, consideration should be given to proceeding with award pursuant to paragraph (f)(1) of this section.
              (3) Upon receipt of a protest within 10 days after contract award or within 5 days after a debriefing date offered to the protester under a timely debriefing request in accordance with 15.505 or 15.506, whichever is later, the contracting officer shall immediately suspend performance, pending resolution of the protest within the agency, including any review by an independent higher level official, unless continued performance is justified, in writing, for urgent and compelling reasons or is determined, in writing, to be in the best interest of the Government. Such justification or determination shall be approved at a level above the contracting officer, or by another official pursuant to agency procedures.
              (4) Pursuing an agency protest does not extend the time for obtaining a stay at GAO. Agencies may include, as part of the agency protest process, a voluntary suspension period when agency protests are denied and the protester subsequently files at GAO.
              (g) Agencies shall make their best efforts to resolve agency protests within 35 days after the protest is filed. To the extent permitted by law and regulation, the parties may exchange relevant information.
              (h) Agency protest decisions shall be well-reasoned, and explain the agency position. The protest decision shall be provided to the protester using a method that provides evidence of receipt.
              [61 FR 39219, July 29, 1996, as amended at 61 FR 69289, Dec. 31, 1996; 62 FR 270, Jan. 2, 1997; 62 FR 10710, Mar. 10, 1997; 62 FR 51271, Sept. 30, 1997]
            
            
              33.104
              Protests to GAO.
              Procedures for protests to GAO are found at 4 CFR Part 21 (GAO Bid Protest Regulations). In the event guidance concerning GAO procedure in this section conflicts with 4 CFR part 21, 4 CFR part 21 governs.
              (a) General procedures. (1) A protester is required to furnish a copy of its complete protest to the official and location designated in the solicitation or, in the absence of such a designation, to the contracting officer, so it is received no later than 1 day after the protest is filed with the GAO. The GAO may dismiss the protest if the protester fails to furnish a complete copy of the protest within 1 day.
              (2) Immediately after receipt of the GAO's written notice that a protest has been filed, the agency shall give notice of the protest to the contractor if the award has been made, or, if no award has been made, to all parties who appear to have a reasonable prospect of receiving award if the protest is denied. The agency shall furnish copies of the protest submissions to such parties with instructions to (i) communicate directly with the GAO, and (ii) provide copies of any such communication to the agency and to other participating parties when they become known. However, if the protester has identified sensitive information and requests a protective order, then the contracting officer shall obtain a redacted version from the protester to furnish to other interested parties, if one has not already been provided.
              (3)(i) Upon notice that a protest has been filed with the GAO, the contracting officer shall immediately begin compiling the information necessary for a report to the GAO. The agency shall submit a complete report to the GAO within 30 days after the GAO notifies the agency by telephone that a protest has been filed, or within 20 days after receipt from the GAO of a determination to use the express option, unless the GAO—
              (A) Advises the agency that the protest has been dismissed; or
              (B) Authorizes a longer period in response to an agency's request for an extension. Any new date is documented in the agency's file.
              (ii) When a protest is filed with the GAO, and an actual or prospective offeror so requests, the procuring agency shall, in accordance with any applicable protective orders, provide actual or prospective offerors reasonable access to the protest file. However, if the GAO dismisses the protest before the documents are submitted to the GAO, then no protest file need be made available. Information exempt from disclosure under 5 U.S.C. 552 may be redacted from the protest file. The protest file shall be made available to non-intervening actual or prospective offerors within a reasonable time after submittal of an agency report to the GAO. The protest file shall include an index and as appropriate—
              (A) The protest;
              (B) The offer submitted by the protester;
              (C) The offer being considered for award or being protested;
              (D) All relevant evaluation documents;
              (E) The solicitation, including the specifications or portions relevant to the protest;
              (F) The abstract of offers or relevant portions; and
              (G) Any other documents that the agency determines are relevant to the protest, including documents specifically requested by the protester.
              (iii) At least 5 days prior to the filing of the report, in cases in which the protester has filed a request for specific documents, the agency shall provide to all parties and the GAO a list of those documents, or portions of documents, that the agency has released to the protester or intends to produce in its report, and those documents that the agency intends to withhold from the protester and the reasons for the proposed withholding. Any objection to the scope of the agency's proposed disclosure or nondisclosure of the documents must be filed with the GAO and the other parties within 2 days after receipt of this list.
              (iv) The agency report to the GAO shall include—
              (A) A copy of the documents described in 33.104(a)(3)(ii);
              (B) The contracting officer's signed statement of relevant facts, including a best estimate of the contract value, and a memorandum of law. The contracting officer's statement shall set forth findings, actions, and recommendations, and any additional evidence or information not provided in the protest file that may be necessary to determine the merits of the protest; and
              (C) A list of parties being provided the documents.

              (4)(i) At the same time the agency submits its report to the GAO, the agency shall furnish copies of its report to the protester and any intervenors. A party shall receive all relevant documents, except—
              (A) Those that the agency has decided to withhold from that party for any reason, including those covered by a protective order issued by the GAO. Documents covered by a protective order shall be released only in accordance with the terms of the order. Examples of documents the agency may decide to exclude from a copy of the report include documents previously furnished to or prepared by a party; classified information; and information that would give the party a competitive advantage; and
              (B) Protester's documents which the agency determines, pursuant to law or regulation, to withhold from any interested party.
              (ii)(A) If the protester requests additional documents within 2 days after the protester knew the existence or relevance of additional documents, or should have known, the agency shall provide the requested documents to the GAO within 2 days of receipt of the request.
              (B) The additional documents shall also be provided to the protester and other interested parties within this 2-day period unless the agency has decided to withhold them for any reason (see subdivision (a)(4)(i) of this section). This includes any documents covered by a protective order issued by the GAO. Documents covered by a protective order shall be provided only in accordance with the terms of the order.
              (C) The agency shall notify the GAO of any documents withheld from the protester and other interested parties and shall state the reasons for withholding them.
              (5) The GAO may issue protective orders which establish terms, conditions, and restrictions for the provision of any document to an interested party. Protective orders prohibit or restrict the disclosure by the party of procurement sensitive information, trade secrets or other proprietary or confidential research, development or commercial information that is contained in such document. Protective orders do not authorize withholding any documents or information from the United States Congress or an executive agency.
              (i) Requests for protective orders. Any party seeking issuance of a protective order shall file its request with the GAO as soon as practicable after the protest is filed, with copies furnished simultaneously to all parties.
              (ii) Exclusions and rebuttals. Within 2 days after receipt of a copy of the protective order request, any party may file with the GAO a request that particular documents be excluded from the coverage of the protective order, or that particular parties or individuals be included in or excluded from the protective order. Copies of the request shall be furnished simultaneously to all parties.
              (iii) Additional documents. If the existence or relevance of additional documents first becomes evident after a protective order has been issued, any party may request that these additional documents be covered by the protective order. Any party to the protective order also may request that individuals not already covered by the protective order be included in the order. Requests shall be filed with the GAO, with copies furnished simultaneously to all parties.
              (iv) Sanctions and remedies. The GAO may impose appropriate sanctions for any violation of the terms of the protective order. Improper disclosure of protected information will entitle the aggrieved party to all appropriate remedies under law or equity. The GAO may also take appropriate action against an agency which fails to provide documents designated in a protective order.
              (6) The protester and other interested parties are required to furnish a copy of any comments on the agency report directly to the GAO within 10 days, or 5 days if express option is used, after receipt of the report, with copies provided to the contracting officer and to other participating interested parties. If a hearing is held, these comments are due within 5 days after the hearing.

              (7) Agencies shall furnish the GAO with the name, title, and telephone number of one or more officials (in both field and headquarters offices, if desired) whom the GAO may contact who are knowledgeable about the subject matter of the protest. Each agency shall be responsible for promptly advising the GAO of any change in the designated officials.
              (b) Protests before award. (1) When the agency has received notice from the GAO of a protest filed directly with the GAO, a contract may not be awarded unless authorized, in accordance with agency procedures, by the head of the contracting activity, on a nondelegable basis, upon a written finding that—
              (i) Urgent and compelling circumstances which significantly affect the interest of the United States will not permit awaiting the decision of the GAO; and
              (ii) Award is likely to occur within 30 days of the written finding.
              (2) A contract award shall not be authorized until the agency has notified the GAO of the finding in subparagraph (b)(1) of this section.
              (3) When a protest against the making of an award is received and award will be withheld pending disposition of the protest, the contracting officer should inform the offerors whose offers might become eligible for award of the protest. If appropriate, those offerors should be requested, before expiration of the time for acceptance of their offer, to extend the time for acceptance to avoid the need for resolicitation. In the event of failure to obtain such extensions of offers, consideration should be given to proceeding under subparagraph (b)(1) of this section.
              (c) Protests after award. (1) When the agency receives notice of a protest from the GAO within 10 days after contract award or within 5 days after a debriefing date offered to the protester for any debriefing that is required by 15.505 or 15.506, whichever is later, the contracting officer shall immediately suspend performance or terminate the awarded contract, except as provided in paragraphs (c) (2) and (3) of this section.
              (2) In accordance with agency procedures, the head of the contracting activity may, on a nondelegable basis, authorize contract performance, notwithstanding the protest, upon a written finding that—
              (i) Contract performance will be in the best interests of the United States; or
              (ii) Urgent and compelling circumstances that significantly affect the interests of the United States will not permit waiting for the GAO's decision.
              (3) Contract performance shall not be authorized until the agency has notified the GAO of the finding in subparagraph (c)(2) of this section.
              (4) When it is decided to suspend performance or terminate the awarded contract, the contracting officer should attempt to negotiate a mutual agreement on a no-cost basis.
              (5) When the agency receives notice of a protest filed with the GAO after the dates contained in subparagraph (c)(1), the contracting officer need not suspend contract performance or terminate the awarded contract unless the contracting officer believes that an award may be invalidated and a delay in receiving the supplies or services is not prejudicial to the Government's interest.
              (d) Findings and notice. If the decision is to proceed with contract award, or continue contract performance under paragraphs (b) or (c) of this section, the contracting officer shall include the written findings or other required documentation in the file. The contracting officer also shall give written notice of the decision to the protester and other interested parties.
              (e) Hearings. The GAO may hold a hearing at the request of the agency, a protester, or other interested party who has responded to the notice in paragraph (a)(2) of this section. A recording or transcription of the hearing will normally be made, and copies may be obtained from the GAO. All parties may file comments on the hearing and the agency report within 5 days of the hearing.
              (f) GAO decision time. GAO issues its recommendation on a protest within 100 days from the date of filing of the protest with the GAO, or within 65 days under the express option. The GAO attempts to issue its recommendation on an amended protest that adds a new ground of protest within the time limit of the initial protest. If an amended protest cannot be resolved within the initial time limit, the GAO may resolve the amended protest through an express option.
              (g) Notice to GAO. If the agency has not fully implemented the GAO recommendations with respect to a solicitation for a contract or an award or a proposed award of a contract within 60 days of receiving the GAO recommendations, the head of the contracting activity responsible for that contract shall report the failure to the GAO not later than 5 days after the expiration of the 60-day period. The report shall explain the reasons why the GAO's recommendation, exclusive of costs, has not been followed by the agency.
              (h) Award of costs. (1) If the GAO determines that a solicitation for a contract, a proposed award, or an award of a contract does not comply with a statute or regulation, the GAO may recommend that the agency pay to an appropriate protester the cost, exclusive of profit, of filing and pursuing the protest, including reasonable attorney, consultant, and expert witness fees, and bid and proposal preparation costs. The agency shall use funds available for the procurement to pay the costs awarded.
              (2) The protester shall file its claim for costs with the contracting agency within 60 days after receipt of the GAO's recommendation that the agency pay the protester its costs. Failure to file the claim within that time may result in forfeiture of the protester's right to recover its costs.
              (3) The agency shall attempt to reach an agreement on the amount of costs to be paid. If the agency and the protester are unable to agree on the amount to be paid, the GAO may, upon request of the protester, recommend to the agency the amount of costs that the agency should pay.
              (4) Within 60 days after the GAO recommends the amount of costs the agency should pay the protester, the agency shall notify the GAO of the action taken by the agency in response to the recommendation.
              (5) No agency shall pay a party, other than a small business concern within the meaning of section 3(a) of the Small Business Act (see 2.101, “Small business concern”), costs under paragraph (h)(2) of this section—
              (i) For consultant and expert witness fees that exceed the highest rate of compensation for expert witnesses paid by the Government pursuant to 5 U.S.C. 3109 and 5 CFR 304.105; or
              (ii) For attorney's fees that exceed $150 per hour, unless the agency determines, based on the recommendation of the Comptroller General on a case-by-case basis, that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee. The cap placed on attorneys' fees for businesses, other than small businesses, constitutes a benchmark as to a “reasonable” level for attorney's fees for small businesses.
              (6) Before paying a recommended award of costs, agency personnel should consult legal counsel. Section 33.104(h) applies to all recommended awards of costs that have not yet been paid.
              (7) Any costs the contractor receives under this section shall not be the subject of subsequent proposals, billings, or claims against the Government, and those exclusions should be reflected in the cost agreement.
              (8) If the Government pays costs, as provided in paragraph (h)(1) of this section, where a postaward protest is sustained as the result of an awardee's intentional or negligent misstatement, misrepresentation, or miscertification, the Government may require the awardee to reimburse the Government the amount of such costs. In addition to any other remedy available, and pursuant to the requirements of subpart 32.6, the Government may collect this debt by offsetting the amount against any payment due the awardee under any contract between the awardee and the Government.
              [57 FR 60585, Dec. 21, 1992, as amended at 60 FR 48227, 48275, Sept. 18, 1995; 61 FR 41470, Aug. 8, 1996; 61 FR 69289, Dec. 31, 1996; 62 FR 12718, Mar. 17, 1997; 62 FR 51271, Sept. 30, 1997; 62 FR 64933, Dec. 9, 1997; 63 FR 1532, Jan. 9, 1998; 63 FR 58603, Oct. 30, 1998; 72 FR 63065, Nov. 7, 2007]
            
            
              
              33.105
              Protests at the U.S. Court of Federal Claims.

              Procedures for protests at the U.S. Court of Federal Claims are set forth in the rules of the U.S. Court of Federal Claims. The rules may be found at http://www.uscfc.uscourts.gov/rules-and-forms.
              
              [77 FR 56743, Sept. 13, 2012]
            
            
              33.106
              Solicitation provision and contract clause.
              (a) The contracting officer shall insert the provision at 52.233-2, Service of Protest, in solicitations for contracts expected to exceed the simplified acquisition threshold.

              (b) The contracting officer shall insert the clause at 52.233-3, Protest After Award, in all solicitations and contracts. If a cost reimbursement contract is contemplated, the contracting officer shall use the clause with its Alternate I.
              
              [50 FR 25681, June 20, 1985, as amended at 60 FR 34759, July 3, 1995]
            
          
          
            Subpart 33.2—Disputes and Appeals
            
              Source:
              48 FR 42349, Sept. 19, 1983, unless otherwise noted. Redesignated at 50 FR 2270, Jan. 15, 1985.
            
            
              33.201
              Definitions.
              As used in this subpart—
              
                Accrual of a claim means the date when all events, that fix the alleged liability of either the Government or the contractor and permit assertion of the claim, were known or should have been known. For liability to be fixed, some injury must have occurred. However, monetary damages need not have been incurred.
              
                Alternative dispute resolution (ADR) means any type of procedure or combination of procedures voluntarily used to resolve issues in controversy. These procedures may include, but are not limited to, conciliation, facilitation, mediation, fact-finding, minitrials, arbitration, and use of ombudsmen.
              
                Defective certification means a certificate which alters or otherwise deviates from the language in 33.207(c) or which is not executed by a person authorized to bind the contractor with respect to the claim. Failure to certify shall not be deemed to be a defective certification.
              
                Issue in controversy means a material disagreement between the Government and the contractor that (1) may result in a claim or (2) is all or part of an existing claim.
              
                Misrepresentation of fact means a false statement of substantive fact, or any conduct which leads to the belief of a substantive fact material to proper understanding of the matter in hand, made with intent to deceive or mislead.
              [48 FR 42349, Sept. 19, 1983. Redesignated and amended at 50 FR 2270, Jan. 15, 1985; 56 FR 67417, Dec. 30, 1991; 59 FR 11381, Mar. 10, 1994; 60 FR 48230, Sept. 18, 1995; 63 FR 58594, Oct. 30, 1998; 66 FR 2132, Jan. 10, 2001; 67 FR 43514, June 27, 2002; 79 FR 24212, Apr. 29, 2014]
            
            
              33.202
              Disputes.
              41 U.S.C. chapter 71, Disputes, establishes procedures and requirements for asserting and resolving claims subject to the Disputes statute. In addition, the Disputes statute provides for— (a) the payment of interest on contractor claims; (b) certification of contractor claims; and (c) a civil penalty for contractor claims that are fraudulent or based on a misrepresentation of fact.
              [56 FR 67417, Dec. 30, 1991, as amended at 59 FR 11381, Mar. 10, 1994; 79 FR 24212, Apr. 29, 2014]
            
            
              33.203
              Applicability.
              (a) Except as specified in paragraph (b) below, this part applies to any express or implied contract covered by the Federal Acquisition Regulation.
              (b) This subpart does not apply to any contract with
              (1) A foreign government or agency of that government; or
              (2) an international organization or a subsidiary body of that organization, if the agency head determines that the application of the Disputes statute to the contract would not be in the public interest.

              (c) This part applies to all disputes with respect to contracting officer decisions on matters “arising under” or “relating to” a contract. Agency Boards of Contract Appeals (BCAs) authorized under the Disputes statute continue to have all of the authority they possessed before the Disputes statute with respect to disputes arising under a contract, as well as authority to decide disputes relating to a contract. The clause at 52.233-1, Disputes, recognizes the “all disputes” authority established by the Disputes statute and states certain requirements and limitations of the Disputes statute for the guidance of contractors and contracting agencies. The clause is not intended to affect the rights and obligations of the parties as provided by the Disputes statute or to constrain the authority of the statutory agency BCAs in the handling and deciding of contractor appeals under the Disputes statute.
              [48 FR 42349, Sept. 19, 1983. Redesignated and amended at 50 FR 2270, Jan. 15, 1985; 79 FR 24212, Apr. 29, 2014]
            
            
              33.204
              Policy.

              The Government's policy is to try to resolve all contractual issues in controversy by mutual agreement at the contracting officer's level. Reasonable efforts should be made to resolve controversies prior to the submission of a claim. Agencies are encouraged to use ADR procedures to the maximum extent practicable. Certain factors, however, may make the use of ADR inappropriate (see 5 U.S.C. 572(b)). Except for arbitration conducted pursuant to the Administrative Dispute Resolution Act (ADRA), (5 U.S.C. 571, et seq.), agencies have authority which is separate from that provided by the ADRA to use ADR procedures to resolve issues in controversy. Agencies may also elect to proceed under the authority and requirements of the ADRA.
              [59 FR 11381, Mar. 10, 1994, as amended at 63 FR 58595, Oct. 30, 1998]
            
            
              33.205
              Relationship of the Disputes statute to Pub. L. 85-804.
              (a) Requests for relief under Pub. L. 85-804 (50 U.S.C. 1431-1435) are not claims within the Disputes statute or the Disputes clause at 52.233-1, Disputes, and shall be processed under Subpart 50.1, Extraordinary Contractual Actions. However, relief formerly available only under Pub. L. 85-804; i.e., legal entitlement to rescission or reformation for mutual mistake, is now available within the authority of the contracting officer under the Disputes statute and the Disputes clause. In case of a question whether the contracting officer has authority to settle or decide specific types of claims, the contracting officer should seek legal advice.
              (b) A contractor's allegation that it is entitled to rescission or reformation of its contract in order to correct or mitigate the effect of a mistake shall be treated as a claim under the Dispute statute. A contract may be reformed or rescinded by the contracting officer if the contractor would be entitled to such remedy or relief under the law of Federal contracts. Due to the complex legal issues likely to be associated with allegations of legal entitlement, contracting officers shall make written decisions, prepared with the advice and assistance of legal counsel, either granting or denying relief in whole or in part.
              (c) A claim that is either denied or not approved in its entirety under paragraph (b) above may be cognizable as a request for relief under Pub. L. 85-804 as implemented by subpart 50.1. However, the claim must first be submitted to the contracting officer for consideration under the Disputes statute because the claim is not cognizable under Public Law 85-804, as implemented by subpart 50.1, unless other legal authority in the agency concerned is determined to be lacking or inadequate.
              [48 FR 42349, Sept. 19, 1983, as amended at 72 FR 63030, Nov. 7, 2007; 79 FR 24212, Apr. 29, 2014]
            
            
              33.206
              Initiation of a claim.
              (a) Contractor claims shall be submitted, in writing, to the contracting officer for a decision within 6 years after accrual of a claim, unless the contracting parties agreed to a shorter time period. This 6-year time period does not apply to contracts awarded prior to October 1, 1995. The contracting officer shall document the contract file with evidence of the date of receipt of any submission from the contractor deemed to be a claim by the contracting officer.

              (b) The contracting officer shall issue a written decision on any Government claim initiated against a contractor within 6 years after accrual of the claim, unless the contracting parties agreed to a shorter time period. The 6-year period shall not apply to contracts awarded prior to October 1, 1995, or to a Government claim based on a contractor claim involving fraud.
              [60 FR 48230, Sept. 18, 1995]
            
            
              33.207
              Contractor certification.
              (a) Contractors shall provide the certification specified in paragraph (c) of this section when submitting any claim exceeding $100,000.
              (b) The certification requirement does not apply to issues in controversy that have not been submitted as all or part of a claim.
              (c) The certification shall state as follows:
              
              
                I certify that the claim is made in good faith; that the supporting data are accurate and complete to the best of my knowledge and belief; that the amount requested accurately reflects the contract adjustment for which the contractor believes the Government is liable; and that I am duly authorized to certify the claim on behalf of the contractor.
              
              
              (d) The aggregate amount of both increased and decreased costs shall be used in determining when the dollar thresholds requiring certification are met (see example in 15.403-4(a)(1)(iii) regarding certified cost or pricing data).
              (e) The certification may be executed by any person authorized to bind the contractor with respect to the claim.
              (f) A defective certification shall not deprive a court or an agency BCA of jurisdiction over that claim. Prior to the entry of a final judgment by a court or a decision by an agency BCA, however, the court or agency BCA shall require a defective certification to be corrected.
              [59 FR 11381, Mar. 10, 1994, as amended at 60 FR 48218, 48230, Sept. 18, 1995; 62 FR 51271, Sept. 30, 1997; 63 FR 58595, Oct. 30, 1998; 75 FR 53149, Aug. 30, 2010; 79 FR 24212, Apr. 29, 2014]
            
            
              33.208
              Interest on claims.
              (a) The Government shall pay interest on a contractor's claim on the amount found due and unpaid from the date that—
              (1) The contracting officer receives the claim (certified if required by 33.207(a)); or
              (2) Payment otherwise would be due, if that date is later, until the date of payment.
              (b) Simple interest on claims shall be paid at the rate, fixed by the Secretary of the Treasury as provided in the Disputes statute, which is applicable to the period during which the contracting officer receives the claim and then at the rate applicable for each 6-month period as fixed by the Treasury Secretary during the pendency of the claim. (See the clause at 52.232-17 for the right of the Government to collect interest on its claims against a contractor).
              (c) With regard to claims having defective certifications, interest shall be paid from either the date that the contracting officer initially receives the claim or October 29, 1992, whichever is later. However, if a contractor has provided a proper certificate prior to October 29, 1992, after submission of a defective certificate, interest shall be paid from the date of receipt by the Government of a proper certificate.
              [59 FR 11381, Mar. 10, 1994, as amended at 60 FR 48230, Sept. 18, 1995; 73 FR 54005, Sept. 17, 2008; 79 FR 24212, Apr. 29, 2014]
            
            
              33.209
              Suspected fraudulent claims.
              If the contractor is unable to support any part of the claim and there is evidence that the inability is attributable to misrepresentation of fact or to fraud on the part of the contractor, the contracting officer shall refer the matter to the agency official responsible for investigating fraud.
            
            
              33.210
              Contracting officer's authority.
              Except as provided in this section, contracting officers are authorized, within any specific limitations of their warrants, to decide or resolve all claims arising under or relating to a contract subject to the Disputes statute. In accordance with agency policies and 33.214, contracting officers are authorized to use ADR procedures to resolve claims. The authority to decide or resolve claims does not extend to—

              (a) A claim or dispute for penalties or forfeitures prescribed by statute or regulation that another Federal agency is specifically authorized to administer, settle, or determine; or
              (b) The settlement, compromise, payment or adjustment of any claim involving fraud.
              [48 FR 42349, Sept. 19, 1983. Redesignated and amended at 50 FR 2270, Jan. 15, 1985; 51 FR 36972, Oct. 16, 1986; 59 FR 11381, Mar. 10, 1994; 79 FR 24212, Apr. 29, 2014]
            
            
              33.211
              Contracting officer's decision.
              (a) When a claim by or against a contractor cannot be satisfied or settled by mutual agreement and a decision on the claim is necessary, the contracting officer shall—
              (1) Review the facts pertinent to the claim;
              (2) Secure assistance from legal and other advisors;
              (3) Coordinate with the contract administration officer or contracting office, as appropriate; and
              (4) Prepare a written decision that shall include—
              (i) A description of the claim or dispute;
              (ii) A reference to the pertinent contract terms;
              (iii) A statement of the factual areas of agreement and disagreement;
              (iv) A statement of the contracting officer's decision, with supporting rationale;
              (v) Paragraphs substantially as follows:
              
              
                “This is the final decision of the Contracting Officer. You may appeal this decision to the agency board of contract appeals. If you decide to appeal, you must, within 90 days from the date you receive this decision, mail or otherwise furnish written notice to the agency board of contract appeals and provide a copy to the Contracting Officer from whose decision this appeal is taken. The notice shall indicate that an appeal is intended, reference this decision, and identify the contract by number.
                With regard to appeals to the agency board of contract appeals, you may, solely at your election, proceed under the board's—
                (1) Small claim procedure for claims of $50,000 or less or, in the case of a small business concern (as defined in the Small Business Act and regulations under that Act), $150,000 or less; or
                (2) Accelerated procedure for claims of $100,000 or less.
                Instead of appealing to the agency board of contract appeals, you may bring an action directly in the United States Court of Federal Claims (except as provided in 41 U.S.C. 7102(d), regarding Maritime Contracts) within 12 months of the date you receive this decision”
              
              
              (vi) Demand for payment prepared in accordance with 32.604 and 32.605) in all cases where the decision results in a finding that the contractor is indebted to the Government.
              (b) The contracting officer shall furnish a copy of the decision to the contractor by certified mail, return receipt requested, or by any other method that provides evidence of receipt. This requirement shall apply to decisions on claims initiated by or against the contractor.
              (c) The contracting officer shall issue the decision within the following statutory time limitations:
              (1) For claims of $100,000 or less, 60 days after receiving a written request from the contractor that a decision be rendered within that period, or within a reasonable time after receipt of the claim if the contractor does not make such a request.

              (2) For claims over $100,000, 60 days after receiving a certified claim; provided, however, that if a decision will not be issued within 60 days, the contracting officer shall notify the contractor, within that period, of the time within which a decision will be issued.
              (d) The contracting officer shall issue a decision within a reasonable time, taking into account—
              (1) The size and complexity of the claim;
              (2) The adequacy of the contractor's supporting data; and
              (3) Any other relevant factors.
              (e) The contracting officer shall have no obligation to render a final decision on any claim exceeding $100,000 which contains a defective certification, if within 60 days after receipt of the claim, the contracting officer notifies the contractor, in writing, of the reasons why any attempted certification was found to be defective.

              (f) In the event of undue delay by the contracting officer in rendering a decision on a claim, the contractor may request the tribunal concerned to direct the contracting officer to issue a decision in a specified time period determined by the tribunal.
              
              (g) Any failure of the contracting officer to issue a decision within the required time periods will be deemed a decision by the contracting officer denying the claim and will authorize the contractor to file an appeal or suit on the claim.
              (h) The amount determined payable under the decision, less any portion already paid, should be paid, if otherwise proper, without awaiting contractor action concerning appeal. Such payment shall be without prejudice to the rights of either party.
              [48 FR 42349, Sept. 19, 1983. Redesignated at 50 FR 2270, Jan. 15, 1985, and amended at 54 FR 34755, Aug. 21, 1989; 59 FR 11382, Mar. 10, 1994; 60 FR 48230, Sept. 18, 1995; 73 FR 21800, Apr. 22, 2008; 73 FR 54005, Sept. 17, 2008; 79 FR 24212, Apr. 29, 2014]
            
            
              33.212
              Contracting officer's duties upon appeal.
              To the extent permitted by any agency procedures controlling contacts with agency BCA personnel, the contracting officer shall provide data, documentation, information, and support as may be required by the agency BCA for use on a pending appeal from the contracting officer's decision.
            
            
              33.213
              Obligation to continue performance.

              (a) In general, before passage of the Disputes statute, the obligation to continue performance applied only to claims arising under a contract. However, the Disputes statute, at 41 U.S.C. 7103(g), authorizes agencies to require a contractor to continue contract performance in accordance with the contracting officer's decision pending a final resolution of any claim arising under, or relating to, the contract. (A claim arising under a contract is a claim that can be resolved under a contract clause, other than the clause at 52.233-1, Disputes, that provides for the relief sought by the claimant; however, relief for such claim can also be sought under the clause at 52.233-1. A claim relating to a contract is a claim that cannot be resolved under a contract clause other than the clause at 52.233-1.) This distinction is recognized by the clause with its Alternate I (see 33.215).

              (b) In all contracts that include the clause at 52.233-1, Disputes, with its Alternate I, in the event of a dispute not arising under, but relating to, the contract, the contracting officer shall consider providing, through appropriate agency procedures, financing of the continued performance; provided, that the Government's interest is properly secured.
              [48 FR 42349, Sept. 19, 1983. Redesignated at 50 FR 2270, Jan. 15, 1985, as amended at 64 FR 72451, Dec. 27, 1999; 67 FR 43514, June 27, 2002; 79 FR 24212, Apr. 29, 2014]
            
            
              33.214
              Alternative dispute resolution (ADR).
              (a) The objective of using ADR procedures is to increase the opportunity for relatively inexpensive and expeditious resolution of issues in controversy. Essential elements of ADR include—
              (1) Existence of an issue in controversy;
              (2) A voluntary election by both parties to participate in the ADR process;
              (3) An agreement on alternative procedures and terms to be used in lieu of formal litigation; and
              (4) Participation in the process by officials of both parties who have the authority to resolve the issue in controversy.
              (b) If the contracting officer rejects a contractor's request for ADR proceedings, the contracting officer shall provide the contractor a written explanation citing one or more of the conditions in 5 U.S.C. 572(b) or such other specific reasons that ADR procedures are inappropriate for the resolution of the dispute. In any case where a contractor rejects a request of an agency for ADR proceedings, the contractor shall inform the agency in writing of the contractor's specific reasons for rejecting the request.

              (c) ADR procedures may be used at any time that the contracting officer has authority to resolve the issue in controversy. If a claim has been submitted, ADR procedures may be applied to all or a portion of the claim. When ADR procedures are used subsequent to the issuance of a contracting officer's final decision, their use does not alter any of the time limitations or procedural requirements for filing an appeal of the contracting officer's final decision and does not constitute a reconsideration of the final decision.
              
              (d) When appropriate, a neutral person may be used to facilitate resolution of the issue in controversy using the procedures chosen by the parties.
              (e) The confidentiality of ADR proceedings shall be protected consistent with 5 U.S.C. 574.
              (f)(1) A solicitation shall not require arbitration as a condition of award, unless arbitration is otherwise required by law. Contracting officers should have flexibility to select the appropriate ADR procedure to resolve the issues in controversy as they arise.
              (2) An agreement to use arbitration shall be in writing and shall specify a maximum award that may be issued by the arbitrator, as well as any other conditions limiting the range of possible outcomes.
              (g) Binding arbitration, as an ADR procedure, may be agreed to only as specified in agency guidelines. Such guidelines shall provide advice on the appropriate use of binding arbitration and when an agency has authority to settle an issue in controversy through binding arbitration.
              [56 FR 67417, Dec. 30, 1991, as amended at 59 FR 11382, Mar. 10, 1994; 60 FR 48230, Sept. 18, 1995; 63 FR 58595, Oct. 30, 1998]
            
            
              33.215
              Contract clauses.

              (a) Insert the clause at 52.233-1, Disputes, in solicitations and contracts, unless the conditions in 33.203(b) apply. If it is determined under agency procedures that continued performance is necessary pending resolution of any claim arising under or relating to the contract, the contracting officer shall use the clause with its Alternate I.
              
              (b) Insert the clause at 52.233-4 in all solicitations and contracts.
              [69 FR 59700, Oct. 5, 2004]
            
          
        
      
      
        
        SUBCHAPTER F—SPECIAL CATEGORIES OF CONTRACTING
        
          Pt. 34
          PART 34—MAJOR SYSTEM ACQUISITION
          
            Sec.
            34.000
            Scope of part.
            34.001
            Definition.
            34.002
            Policy.
            34.003
            Responsibilities.
            34.004
            Acquisition strategy.
            34.005
            General requirements.
            34.005-1
            Competition.
            34.005-2
            Mission-oriented solicitation.
            34.005-3
            Concept exploration contracts.
            34.005-4
            Demonstration contracts.
            34.005-5
            Full-scale development contracts.
            34.005-6
            Full production.
            
              Subpart 34.1—Testing, Qualification and Use of Industrial Resources Developed Under Title III, Defense Production Act
              34.100
              Scope of subpart.
              34.101
              Definitions.
              34.102
              Policy.
              34.103
              Testing and qualification.
              34.104
              Contract clause.
            
            
              Subpart 34.2—Earned Value Management System
              34.201
              Policy.
              34.202
              Integrated Baseline Reviews.
              34.203
              Solicitation provisions and contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42351, Sept. 19, 1983, unless otherwise noted.
          
          
            34.000
            Scope of part.
            This part describes acquisition policies and procedures for use in acquiring major systems consistent with OMB Circular No. A-109; and the use of an Earned Value Management System in acquisitions designated as major acquisitions consistent with OMB Circular A-11, Part 7.
            [71 FR 38245, July 5, 2006]
          
          
            34.001
            Definition.
            
              Effective competition, as used in this part, is a market condition that exists when two or more contractors, acting independently, actively contend for the Government's business in a manner that ensures that the Government will be offered the lowest cost or price alternative or best technical design meeting its minimum needs.
            [50 FR 27562, July 3, 1985, as amended at 51 FR 52434, Dec. 23, 1985; 51 FR 27116, July 29, 1986; 61 FR 41470, Aug. 8, 1996; 66 FR 2132, Jan. 10, 2001]
          
          
            34.002
            Policy.
            The policies of this part are designed to ensure that agencies acquire major systems in the most effective, economical, and timely manner. Agencies acquiring major systems shall—
            (a) Promote innovation and full and open competition as required by part 6 in the development of major system concepts by (1) expressing agency needs and major system acquisition program objectives in terms of the agency's mission and not in terms of specified systems to satisfy needs, and (2) focusing agency resources and special management attention on activities conducted in the initial stage of major programs; and
            (b) Sustain effective competition between alternative system concepts and sources for as long as it is beneficial.
            [48 FR 42351, Sept. 19, 1983, as amended at 50 FR 52434, Dec. 23, 1985]
          
          
            34.003
            Responsibilities.
            (a) As required by A-109, the agency head or designee shall establish written procedures for its implementation.
            (b) The agency procedures shall identify the key decision points of each major system acquisition and the agency official(s) for making those decisions.
            (c) Systems acquisitions normally designated as major are those programs that, as determined by the agency head, (1) are directed at and critical to fulfilling an agency mission need, (2) entail allocating relatively large resources for the particular agency, and (3) warrant special management attention, including specific agency-head decisions. The agency procedures may establish additional criteria, as specified in A-109, for designating major programs system acquisitions.
          
          
            
            34.004
            Acquisition strategy.
            The program manager, as specified in agency procedures, shall develop an acquisition strategy tailored to the particular major system acquisition program. This strategy is the program manager's overall plan for satisfying the mission need in the most effective, economical, and timely manner. The strategy shall be in writing and prepared in accordance with the requirements of subpart 7.1, except where inconsistent with this part, and shall qualify as the acquisition plan for the major system acquisition, as required by that subpart.
          
          
            34.005
            General requirements.
          
          
            34.005-1
            Competition.
            (a) The program manager shall, throughout the acquisition process, promote full and open competition and sustain effective competition between alternative major system concepts and sources, as long as it is economically beneficial and practicable to do so. Notice of the proposed acquisition shall be given the broadest and most effective circulation practicable throughout the business, academic, and Government communities. Foreign contractors, technology, and equipment may be considered when it is feasible and permissible to do so.
            (b) The contracting officer should time solicitation issuance and contract award to maintain continuity of concept development during the transition from withdrawing concept proposer to new contractor.
            [48 FR 42351, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
          
          
            34.005-2
            Mission-oriented solicitation.
            (a) Before issuing the solicitation, whenever practicable and consistent with agency procedures, the contracting officer should take the actions outlined in subparagraphs (1) and (2):
            (1) Advance notification of the acquisition should be given the widest practicable dissemination, including publicizing through the Governmentwide point of entry (see subpart 5.2) and should be sent to as wide a selection of potential sources as practicable, including smaller and newer firms, Government laboratories, federally funded research and development centers, educational institutions and other not-for-profit organizations, and, if it would be beneficial and is not prohibited, foreign sources.
            (2) If appropriate, hold a presolicitation conference (see 15.201) and/or send copies of the proposed solicitation to all prospective offerors for their comments. After evaluation of these comments, the solicitation should be revised, if appropriate.
            (b) The contracting officer shall send the final solicitation to all prospective offerors. It shall—
            (1) Describe the nature of the need in terms of mission capabilities required, without reference to any specific systems to satisfy the need;
            (2) Indicate, and explain when appropriate, the schedule, capability, and cost objectives and any known constraints in the acquisition;
            (3) Provide, or indicate how access can be obtained to, all Government data related to the acquisition;
            (4) Include selection requirements consistent with the acquisition strategy; and
            (5) Clearly state that each offeror is free to propose its own technical approach, main design features, subsystems, and alternatives to schedule, cost, and capability goals.
            (6) Require the use of an Earned Value Management System that complies with the guidelines of Electronic Industries Alliance Standard 748 (EIA-748) (current version at time of solicitation). See 34.201 for earned value management systems and reporting requirements.
            (c) To the extent practicable, the solicitation shall not reference or mandate Government specifications or standards, unless the agency is mandating a subsystem or other component as approved under agency procedure.
            [48 FR 42351, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 62 FR 51271, Sept. 30, 1997; 66 FR 27414, May 16, 2001; 71 FR 38245, July 5, 2006; 81 FR 83103, Nov. 18, 2016]
          
          
            
            34.005-3
            Concept exploration contracts.
            Whenever practicable, contracts to be performed during the concept exploration phase shall be for relatively short periods, at planned dollar levels. These contracts are to refine the proposed concept and to reduce the concept's technical uncertainties. The scope of work for this phase of the program shall be consistent with the Government's planned budget for the phase. Follow-on contracts for such tasks in the exploration phase shall be awarded as long as the concept approach remains promising, the contractor's progress is acceptable, and it is economically practicable to do so.
          
          
            34.005-4
            Demonstration contracts.
            Whenever practicable, contracts for the demonstration phase should provide for contractors to submit, by the end of the phase, priced proposals, totally funded by the Government, for full-scale development. The contracting officer should provide contractors with operational test conditions, performance criteria, life cycle cost factors, and any other selection criteria necessary for the contractors to prepare their proposals.
          
          
            34.005-5
            Full-scale development contracts.
            Whenever practicable, the full-scale development contracts should provide for the contractors to submit priced proposals for production that are based on the latest quantity, schedule, and logistics requirements and other considerations that will be used in making the production decision.
          
          
            34.005-6
            Full production.
            Contracts for full production of successfully tested major systems selected from the full-scale development phase may be awarded if the agency head (a) reaffirms the mission need and program objectives and (b) grants approval to proceed with production.
          
          
            Subpart 34.1—Testing, Qualification and Use of Industrial Resources Developed Under Title III, Defense Production Act
            
              Source:
              59 FR 67048, Dec. 28, 1994, unless otherwise noted.
            
            
              34.100
              Scope of subpart.
              This subpart prescribes policies and procedures for the testing, qualification, and use of industrial resources manufactured or developed with assistance provided under section 301, 302, or 303 of the Defense Production Act (50 U.S.C. App. 2091-2093). Title III of the Defense Production Act authorizes various forms of Government assistance to encourage expansion of production capacity and supply of industrial resources essential to national defense.
            
            
              34.101
              Definitions.
              
                Item of supply, as used in this subpart, means any individual part, component, subassembly, assembly, or subsystem integral to a major system, and other property which may be replaced during the service life of the system. The term includes spare parts and replenishment parts, but does not include packaging or labeling associated with shipment or identification of an “item.”
              [48 FR 42351, Sept. 19, 1983, as amended at 66 FR 2132, Jan. 10, 2001]
            
            
              34.102
              Policy.
              It is the policy of the Government, as required by section 126 of Public Law 102-558, to pay for any testing and qualification required for the use or incorporation of the industrial resources manufactured or developed with assistance provided under Title III of the Defense Production Act of 1950.
            
            
              34.103
              Testing and qualification.

              (a) Contractors receiving requests from a Title III project contractor for testing and qualification of a Title III industrial resource shall refer such requests to the contracting officer. The contracting officer shall evaluate the request in accordance with agency procedures to determine whether: (1) the Title III industrial resource is being or potentially may be used in the development or manufacture of a major system or item of supply; and (2) for major systems in production, remaining quantities to be acquired are sufficient to justify incurring the cost of testing and qualification. In evaluating this request, the contracting officer shall consult with the Defense Production Act Office, Title III Program, located at Wright Patterson Air Force Base, Ohio 45433-7739.
              (b) If the determination at 34.103(a) is affirmative, the contracting officer shall modify the contract to require the contractor to test the Title III industrial resource for qualification.
              (c) The Defense Production Act Office, Title III Program, shall provide to the contractor the industrial resource produced by the Title III project contractor in sufficient amounts to meet testing needs.
            
            
              34.104
              Contract clause.
              Insert the clause at 52.234-1, Industrial Resources Developed under Defense Production Act, Title III, in all contracts for major systems and items of supply.
            
          
          
            Subpart 34.2—Earned Value Management System
            
              Source:
              71 FR 38245, July 5, 2006, unless otherwise noted.
            
            
              34.201
              Policy.
              (a) An Earned Value Management System (EVMS) is required for major acquisitions for development, in accordance with OMB Circular A-11. The Government may also require an EVMS for other acquisitions, in accordance with agency procedures.
              (b) If the offeror proposes to use a system that has not been determined to be in compliance with the Electronic Industries Alliance Standard 748 (EIA-748), the offeror shall submit a comprehensive plan for compliance with these EVMS standards. Offerors shall not be eliminated from consideration for contract award because they do not have an EVMS that complies with these standards.
              (c) As a minimum, contracting officers shall require contractors to submit EVMS monthly reports for those contracts for which an EVMS applies.
              (d) EVMS requirements will be applied to subcontractors using the same rules as applied to the prime contractor.
              (e) When an offeror is required to provide an EVMS plan as part of its proposal, the contracting officer will determine the adequacy of the proposed EVMS plan prior to contract award.
              [71 FR 38245, July 5, 2006, as amended at 81 FR 83103, Nov. 18, 2016]
            
            
              34.202
              Integrated Baseline Reviews.
              (a) When an EVMS is required, the Government will conduct an Integrated Baseline Review (IBR).
              (b) The purpose of the IBR is to verify the technical content and the realism of the related performance budgets, resources, and schedules. It should provide a mutual understanding of the inherent risks in offerors'/contractors' performance plans and the underlying management control systems, and it should formulate a plan to handle these risks.
              (c) The IBR is a joint assessment by the offeror or contractor, and the Government, of the—
              (1) Ability of the project's technical plan to achieve the objectives of the scope of work;
              (2) Adequacy of the time allocated for performing the defined tasks to successfully achieve the project schedule objectives;
              (3) Ability of the Performance Measurement Baseline (PMB) to successfully execute the project and attain cost objectives, recognizing the relationship between budget resources, funding, schedule, and scope of work;
              (4) Availability of personnel, facilities, and equipment when required, to perform the defined tasks needed to execute the program successfully; and
              (5) The degree to which the management process provides effective and integrated technical/schedule/cost planning and baseline control.

              (d) The timing and conduct of the IBR shall be in accordance with agency procedures. If a pre-award IBR will be conducted, the solicitation must include the procedures for conducting the IBR and address whether offerors will be reimbursed for the associated costs. If permitted, reimbursement of offerors' pre-award IBR costs is governed by the provisions of FAR Part 31.
            
            
              34.203
              Solicitation provisions and contract clause.
              (a) The contracting officer shall insert a provision that is substantially the same as the provision at FAR 52.234-2, Notice of Earned Value Management System—Preaward Integrated Baseline Review, in solicitations for contracts that require the contractor to use an Earned Value Management System (EVMS) and for which the Government requires an Integrated Baseline Review (IBR) prior to award.
              (b) The contracting officer shall insert a provision that is substantially the same as the provision at 52.234-3, Notice of Earned Value Management System—Postaward Integrated Baseline Review , in solicitations for contracts that require the contractor to use an Earned Value Management System (EVMS) and for which the Government requires an Integrated Baseline Review (IBR) after contract award.
              (c) The contracting officer shall insert a clause that is substantially the same as the clause at FAR 52.234-4, Earned Value Management System, in solicitations and contracts that require a contractor to use an EVMS.
              [71 FR 38245, July 5, 2006, as amended at 81 FR 83103, Nov. 18, 2016]
            
          
        
        
          Pt. 35
          PART 35—RESEARCH AND DEVELOPMENT CONTRACTING
          
            Sec.
            35.000
            Scope of part.
            35.001
            Definitions.
            35.002
            General.
            35.003
            Policy.
            35.004
            Publicizing requirements and expanding research and development sources.
            35.005
            Work statement.
            35.006
            Contracting methods and contract type.
            35.007
            Solicitations.
            35.008
            Evaluation for award.
            35.009
            Subcontracting research and development effort.
            35.010
            Scientific and technical reports.
            35.011
            Data.
            35.012
            Patent rights.
            35.013
            Insurance.
            35.014
            Government property and title.
            35.015
            Contracts for research with educational institutions and nonprofit organizations.
            35.016
            Broad agency announcement.
            35.017
            Federally Funded Research and Development Centers.
            35.017-1
            Sponsoring agreements.
            35.017-2
            Establishing or changing an FFRDC.
            35.017-3
            Using an FFRDC.
            35.017-4
            Reviewing FFRDC's.
            35.017-5
            Terminating FFRDC.
            35.017-6
            Master list of FFRDC's.
            35.017-7
            Limitation on the creation of new FFRDC'S.
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42352, Sept. 19, 1983, unless otherwise noted.
          
          
            35.000
            Scope of part.
            (a) This part prescribes policies and procedures of special application to research and development (R&D) contracting.
            (b) R&D integral to acquisition of major systems is covered in part 34. Independent research and development (IR&D) is covered at 31.205-18.
            [48 FR 42352, Sept. 19, 1983, as amended at 55 FR 3884, Feb. 5, 1990; 65 FR 36014, June 6, 2000]
          
          
            35.001
            Definitions.
            
              Applied research means the effort that (a) normally follows basic research, but may not be severable from the related basic research; (b) attempts to determine and exploit the potential of scientific discoveries or improvements in technology, materials, processes, methods, devices, or techniques; and (c) attempts to advance the state of the art. When being used by contractors in cost principle applications, this term does not include efforts whose principal aim is the design, development, or testing of specific items or services to be considered for sale; these efforts are within the definition of development, given below.
            
              Development, as used in this part, means the systematic use of scientific and technical knowledge in the design, development, testing, or evaluation of a potential new product or service (or of an improvement in an existing product or service) to meet specific performance requirements or objectives. It includes the functions of design engineering, prototyping, and engineering testing; it excludes subcontracted technical effort that is for the sole purpose of developing an additional source for an existing product.
            
              Recoupment, as used in this part, means the recovery by the Government of Government-funded nonrecurring costs from contractors that sell, lease, or license the resulting products or technology to buyers other than the Federal Government.
            [48 FR 42352, Sept. 19, 1983, as amended at 53 FR 27467, July 20, 1988; 55 FR 3884, Feb. 5, 1990; 66 FR 2132, Jan. 10, 2001]
          
          
            35.002
            General.
            The primary purpose of contracted R&D programs is to advance scientific and technical knowledge and apply that knowledge to the extent necessary to achieve agency and national goals. Unlike contracts for supplies and services, most R&D contracts are directed toward objectives for which the work or methods cannot be precisely described in advance. It is difficult to judge the probabilities of success or required effort for technical approaches, some of which offer little or no early assurance of full success. The contracting process shall be used to encourage the best sources from the scientific and industrial community to become involved in the program and must provide an environment in which the work can be pursued with reasonable flexibility and minimum administrative burden.
          
          
            35.003
            Policy.
            (a) Use of contracts. Contracts shall be used only when the principal purpose is the acquisition of supplies or services for the direct benefit or use of the Federal Government. Grants or cooperative agreements should be used when the principal purpose of the transaction is to stimulate or support research and development for another public purpose.
            (b) Cost sharing. Cost sharing policies (which are not otherwise required by law) under Government contracts shall be in accordance with 16.303, 42.707(a) and agency procedures.
            (c) Recoupment. Recoupment not otherwise required by law shall be in accordance with agency procedures.
          
          
            35.004
            Publicizing requirements and expanding research and development sources.
            (a) In order to obtain a broad base of the best contractor sources from the scientific and industrial community, agencies must, in addition to following the requirements of part 5, continually search for and develop information on sources (including small business concerns) competent to perform R&D work. These efforts should include—
            (1) Early identification and publication of agency R&D needs and requirements, including publicizing through the Governmentwide point of entry (GPE) (see part 5);
            (2) Cooperation among technical personnel, contracting officers, and Government small business personnel early in the acquisition process; and
            (3) Providing agency R&D points of contact for potential sources.
            (b) See subpart 9.7 for information regarding R&D pools and subpart 9.6 for teaming arrangements.
            [48 FR 42352, Sept. 19, 1983, as amended at 66 FR 27414, May 16, 2001]
          
          
            35.005
            Work statement.
            (a) A clear and complete work statement concerning the area of exploration (for basic research) or the end objectives (for development and applied research) is essential. The work statement should allow contractors freedom to exercise innovation and creativity. Work statements must be individually tailored by technical and contracting personnel to attain the desired degree of flexibility for contractor creativity and the objectives of the R&D.
            (b) In basic research the emphasis is on achieving specified objectives and knowledge rather than on achieving predetermined end results prescribed in a statement of specific performance characteristics. This emphasis applies particularly during the early or conceptual phases of the R&D effort.

            (c) In reviewing work statements, contracting officers should ensure that language suitable for a level-of-effort approach, which requires the furnishing of technical effort and a report on the results, is not intermingled with language suitable for a task-completion approach, which often requires the development of a tangible end item designed to achieve specific performance characteristics. The wording of the work statement should also be consistent with the type and form of contract to be negotiated (see 16.207 and 16.306(d)). For example, the work statement for a cost-reimbursement contract promising the contractor's best efforts for a fixed term would be phrased differently than a work statement for a cost-reimbursement completion contract promising the contractor's best efforts for a defined task. Differences between work statements for fixed-price contracts and cost-reimbursement contracts should be even clearer.
            (d) In preparing work statements, technical and contracting personnel shall consider and, as appropriate, provide in the solicitation—
            (1) A statement of the area of exploration, tasks to be performed, and objectives of the research or development effort;
            (2) Background information helpful to a clear understanding of the objective or requirement (e.g., any known phenomena, techniques, methodology, or results of related work);
            (3) Information on factors such as personnel, environment, and interfaces that may constrain the results of the effort;
            (4) Reporting requirements and information on any additional items that the contractor is required to furnish (at specified intervals) as the work progresses;
            (5) The type and form of contract contemplated by the Government and, for level-of-effort work statements, an estimate of applicable professional and technical effort involved; and
            (6) Any other considerations peculiar to the work to be performed; for example, any design-to-cost requirements.
          
          
            35.006
            Contracting methods and contract type.
            (a) In R&D acquisitions, the precise specifications necessary for sealed bidding are generally not available, thus making negotiation necessary. However, the use of negotiation in R&D contracting does not change the obligation to comply with part 6.
            (b) Selecting the appropriate contract type is the responsibility of the contracting officer. However, because of the importance of technical considerations in R&D, the choice of contract type should be made after obtaining the recommendations of technical personnel. Although the Government ordinarily prefers fixed-price arrangements in contracting, this preference applies in R&D contracting only to the extent that goals, objectives, specifications, and cost estimates are sufficient to permit such a preference. The precision with which the goals, performance objectives, and specifications for the work can be defined will largely determine the type of contract employed. The contract type must be selected to fit the work required.
            (c) Because the absence of precise specifications and difficulties in estimating costs with accuracy (resulting in a lack of confidence in cost estimates) normally precludes using fixed-price contracting for R&D, the use of cost-reimbursement contracts is usually appropriate (see subpart 16.3). The nature of development work often requires a cost-reimbursement completion arrangement (see 16.306(d)). When the use of cost and performance incentives is desirable and practicable, fixed-price incentive and cost-plus-incentive-fee contracts should be considered in that order of preference.
            (d) When levels of effort can be specified in advance, a short-duration fixed-price contract may be useful for developing system design concepts, resolving potential problems, and reducing Government risks. Fixed-price contracting may also be used in minor projects when the objectives of the research are well defined and there is sufficient confidence in the cost estimate for price negotiations. (See 16.207.)

            (e) Projects having production requirements as a follow-on to R&D efforts normally should progress from cost-reimbursement contracts to fixed-price contracts as designs become more firmly established, risks are reduced, and production tooling, equipment, and processes are developed and proven. When possible, a final commitment to undertake specific product development and testing should be avoided until (1) preliminary exploration and studies have indicated a high degree of probability that development is feasible and (2) the Government has determined both its minimum requirements and desired objectives for product performance and schedule completion.
            [48 FR 42352, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
          
          
            35.007
            Solicitations.
            (a) The submission and subsequent evaluation of an inordinate number of R&D proposals from sources lacking appropriate qualifications is costly and time-consuming to both industry and the Government. Therefore, contracting officers should initially distribute solicitations only to sources technically qualified to perform research or development in the specific field of science or technology involved. Cognizant technical personnel should recommend potential sources that appear qualified, as a result of—
            (1) Present and past performance of similar work;
            (2) Professional stature and reputation;
            (3) Relative position in a particular field of endeavor;
            (4) Ability to acquire and retain the professional and technical capability, including facilities, required to perform the work; and
            (5) Other relevant factors.
            (b) Proposals generally shall be solicited from technically qualified sources, including sources that become known as a result of synopses or other means of publicizing requirements. If it is not practicable to initially solicit all apparently qualified sources, only a reasonable number need be solicited. In the interest of competition, contracting officers shall furnish copies of the solicitation to other apparently qualified sources.
            (c) Solicitations shall require offerors to describe their technical and management approach, identify technical uncertainties, and make specific proposals for the resolution of any uncertainties. The solicitation should require offerors to include in the proposal any planned subcontracting of scientific or technical work (see 35.009).
            (d) Solicitations may require that proposals be organized so that the technical portions can be efficiently evaluated by technical personnel (see 15.204-5(b)). Solicitation and evaluation of proposals should be planned to minimize offerors' and Government expense.
            (e) R&D solicitations should contain evaluation factors to be used to determine the most technically competent (see 15.304), such as—
            (1) The offeror's understanding of the scope of the work;
            (2) The approach proposed to accomplish the scientific and technical objectives of the contract or the merit of the ideas or concepts proposed;
            (3) The availability and competence of experienced engineering, scientific, or other technical personnel;
            (4) The offeror's experience;
            (5) Pertinent novel ideas in the specific branch of science and technology involved; and
            (6) The availability, from any source, of necessary research, test, laboratory, or shop facilities.
            (f) In addition to evaluation factors for technical competence, the contracting officer shall consider, as appropriate, management capability (including cost management techniques), experience and past performance, subcontracting practices, and any other significant evaluation criteria (e.g., unrealistically low cost estimates in proposals for cost-reimbursement or fixed-price incentive contracts). Although cost or price is not normally the controlling factor in selecting a contractor to perform R&D, it should not be disregarded in arriving at a selection that best satisfies the Government's requirement at a fair and reasonable cost.

            (g) The contracting officer should ensure that potential offerors fully understand the details of the work, especially the Government interpretation of the work statement. If the effort is complex, the contracting officer should provide potential offerors an opportunity to comment on the details of the requirements as contained in the work statement, the contract Schedule, and any related specifications. This may be done at a preproposal conference (see 15.201).
            
            (h) If it is appropriate to do so, solicitations should permit offerors to propose an alternative contract type (see 16.103).
            (i) In circumstances when a concern has a new idea or product to discuss that incorporates the results of independent R&D work funded by the concern in the private sector and is of interest to the Government, there should be no hesitancy to discuss it; however, the concern should be warned that the Government will not be obligated by the discussion. Under such circumstances, it may be appropriate to negotiate directly with the concern without competition. Also see subpart 15.6 concerning unsolicited proposals.
            (j) The Government may issue an exploratory request to determine the existence of ideas or prior work in a specific field of research. Any such request shall clearly state that it does not impose any obligation on the Government or signify a firm intention to enter into a contract.
            [48 FR 42352, Sept. 19, 1983, as amended at 62 FR 5271, Sept. 30, 1997; 67 FR 13056, Mar. 20, 2002]
          
          
            35.008
            Evaluation for award.
            (a) Generally, an R&D contract should be awarded to that organization, including any educational institution, that proposes the best ideas or concepts and has the highest competence in the specific field of science or technology involved. However, an award should not be made to obtain capabilities that exceed those needed for successful performance of the work.
            (b) In R&D contracting, precise specifications are ordinarily not available. The contracting officer should therefore take special care in reviewing the solicitation evaluation factors to assure that they are properly presented and consistent with the solicitation.
            (c) When a small business concern would otherwise be selected for award but is considered not responsible, the SBA Certificate of Competency procedure shall be followed (see subpart 19.6).
            (d) The contracting officer should use the procedures in subpart 15.5 to notify and debrief offerors.
            (e) It is important to evaluate a proposed contractor's cost or price estimate, not only to determine whether the estimate is reasonable but also to provide valuable insight into the offeror's understanding of the project, perception of risks, and ability to organize and perform the work. Cost or price analysis, as appropriate (see 15.404-1(c)), is a useful tool.
            [48 FR 42352, Sept. 19, 1983, as amended at 62 FR 51271, Sept. 30, 1997]
          
          
            35.009
            Subcontracting research and development effort.
            Since the selection of R&D contractors is substantially based on the best scientific and technological sources, it is important that the contractor not subcontract technical or scientific work without the contracting officer's advance knowledge. During the negotiation of a cost-reimbursement R&D contract, the contracting officer shall obtain complete information concerning the contractor's plans for subcontracting any portion of the experimental, research, or development effort (see also 35.007(c)). Also when negotiating a fixed-price contract, the contracting officer should evaluate this information and may obtain an agreement that protects the Government's interests. The clause at 52.244-2, Subcontracts, prescribed for certain types of contracts at 44.204(a), requires the contracting officer's prior approval for the placement of certain subcontracts.
            [48 FR 42352, Sept. 19, 1983, as amended at 63 FR 34060, June 22, 1998]
          
          
            35.010
            Scientific and technical reports.
            (a) R&D contracts shall require contractors to furnish scientific and technical reports, consistent with the objectives of the effort involved, as a permanent record of the work accomplished under the contract.

            (b) Agencies should make R&D contract results available to other Government activities and the private sector. Contracting officers shall follow agency regulations regarding such matters as national security, protection of data, and new-technology dissemination policy. Reports should be sent to the National Technical Information Service (NTIS), 5285 Port Royal Road, Springfield, VA 22161. When agencies require that completed reports be covered by a report documentation page, Standard Form (SF) 298, Report Documentation Page, the contractor should submit a copy with the report.
            [48 FR 42352, Sept. 19, 1983, as amended at 55 FR 3884, Feb. 5, 1990; 59 FR 67049, Dec. 28, 1994]
          
          
            35.011
            Data.

            (a) R&D contracts shall specify the technical data to be delivered under the contract, since the data clauses required by part 27 do not require the delivery of any such data.
            (b) In planning a developmental program when subsequent production contracts are contemplated, consideration should be given to the need and time required to obtain a technical package (plans, drawings, specifications, and other descriptive information) that can be used to achieve competition in production contracts. In some situations, the developmental contractor may be in the best position to produce such a technical package.
          
          
            35.012
            Patent rights.
            For a discussion of patent rights, see agency regulations and part 27.
          
          
            35.013
            Insurance.
            Nonprofit, educational, or State institutions performing cost-reimbursement contracts often do not carry insurance. They may claim immunity from liability for torts, or, as State institutions, they may be prohibited by State law from expending funds for insurance. When this is the case, see 28.311 for appropriate clause coverage.
          
          
            35.014
            Government property and title.
            (a) The requirements in part 45 for establishing and maintaining control over Government property apply to all R&D contracts.
            (b) In implementing 31 U.S.C. 6306, and unless an agency head provides otherwise, the policies in subparagraphs (1) through (4) following, regarding title to equipment (and other tangible personal property) purchased by the contractor using Government funds provided for the conduct of basic or applied scientific research, apply to contracts with nonprofit institutions of higher education and nonprofit organizations whose primary purpose is the conduct of scientific research:
            (1) If the contractor obtains the contracting officer's advance approval, the contractor shall automatically acquire and retain title to any item of equipment costing less than $5,000 (or a lesser amount established by agency regulations) acquired on a reimbursable basis.
            (2) If purchased equipment costs $5,000 (or a lesser amount established by agency regulations) or more, and as the parties specifically agree in the contract, title may—
            (i) Vest in the contractor upon acquisition without further obligation to the Government;
            (ii) Vest in the contractor, subject to the Government's right to direct transfer of the title to the Government or to a third party within 12 months after the contract's completion or termination (transfer of title to the Government or third party shall not be the basis for any claim by the contractor); or
            (iii) Vest in the Government, if the contracting officer determines that vesting of title in the contractor would not further the objectives of the agency's research program.
            (3) If title to equipment is vested in the contractor, depreciation, amortization, or use charges are not allowable with respect to that equipment under any existing or future Government contract or subcontract.
            (4) If the contract is performed at a Government installation and there is a continuing need for the equipment following contract completion, title need not be transferred to the contractor.
            (c) The absence of an agreement covering title to equipment acquired by the contractor with Government funds that cost $1,000 or more does not limit an agency's right to act to vest title in a contractor as authorized by 31 U.S.C. 6306.

            (d)(1) Vesting title under paragraph (b) above is subject to civil rights legislation, 42 U.S.C. 2000d. Before title is vested, the contractor must agree that—
            
            

              “No person in the United States or its outlying areas shall, on the ground of race, color, or national origin, be excluded from participation in, be denied the benefits of, or be otherwise subjected to discrimination under this contemplated financial assistance (title to equipment).”
            
            
            (2) By signing the contract, the contractor accepts and agrees to comply with this requirement.
            (e) The policies in paragraphs (b)(1) through (b)(3) and paragraph (d) of this section are implemented in the Government Property clauses.
            [48 FR 42352, Sept. 19, 1983, as amended at 50 FR 26903, June 28, 1985; 68 FR 28083, May 22, 2003; 72 FR 27385, May 15, 2007]
          
          
            35.015
            Contracts for research with educational institutions and nonprofit organizations.
            (a) General. (1) When the R&D work is not defined precisely and the contract states only a period during which work is conducted (that is, a specific time for achievement of results is not required), research contracts with educational institutions and nonprofit organizations shall—
            (i) State that the contractor bears primary responsibility for the research;
            (ii) Give (A) the name of the principal investigator (or project leader), if the decision to contract is based on that particular individual's research effort and management capabilities, and (B) the contractor's estimate of the amount of time that individual will devote to the work;
            (iii) Provide that the named individual shall be closely involved and continuously responsible for the conduct of the work;
            (iv) Provide that the contractor must obtain the contracting officer's approval to change the principal investigator (or project leader);
            (v) Require that the contractor advise the contracting officer if the principal investigator (or project leader) will, or plans to, devote substantially less effort to the work than anticipated; and
            (vi) Require that the contractor obtain the contracting officer's approval to change the phenomenon under study, the stated objectives of the research, or the methodology.
            (2) If a research contract does provide precise objectives or a specific date for achievement of results, the contracting officer may include in the contract the requirements set forth in subparagraph (1) above, if it is necessary for the Government to exercise oversight and approval over the avenues of approach, methods, or schedule of work.
            (b) Basic agreements. (1) A basic agreement should be negotiated if the number of contracts warrants such an agreement (see 16.702). Basic agreements should be reviewed and updated at least annually.
            (2) To promote uniformity and consistency in dealing with educational institutions and nonprofit organizations, agencies are encouraged to use basic agreements of other agencies.
            [48 FR 42352, Sept. 19, 1983, as amended at 56 FR 15153, Apr. 15, 1991]
          
          
            35.016
            Broad agency announcement.
            (a) General. This paragraph prescribes procedures for the use of the broad agency announcement (BAA) with Peer or Scientific Review (see 6.102(d)(2)) for the acquisition of basic and applied research and that part of development not related to the development of a specific system or hardware procurement. BAAs may be used by agencies to fulfill their requirements for scientific study and experimentation directed toward advancing the state-of-the-art or increasing knowledge or understanding rather than focusing on a specific system or hardware solution. The BAA technique shall only be used when meaningful proposals with varying technical/scientific approaches can be reasonably anticipated.
            (b) The BAA, together with any supporting documents, shall—
            (1) Describe the agency's research interest, either for an individual program requirement or for broadly defined areas of interest covering the full range of the agency's requirements;
            (2) Describe the criteria for selecting the proposals, their relative importance and the method of evaluation;
            (3) Specify the period of time during which proposals submitted in response to the BAA will be accepted; and
            (4) Contain instructions for the preparation and submission of proposals.

            (c) The availability of the BAA must be publicized through the Governmentwide point of entry (GPE) and, if authorized pursuant to subpart 5.5, may also be published in noted scientific, technical, or engineering periodicals. The notice must be published no less frequently than annually.
            (d) Proposals received as a result of the BAA shall be evaluated in accordance with evaluation criteria specified therein through a peer or scientific review process. Written evaluation reports on individual proposals will be necessary but proposals need not be evaluated against each other since they are not submitted in accordance with a common work statement.
            (e) The primary basis for selecting proposals for acceptance shall be technical, importance to agency programs, and fund availability. Cost realism and reasonableness shall also be considered to the extent appropriate.
            (f) Synopsis under subpart 5.2, Synopses of Proposed Contract Actions, of individual contract actions based upon proposals received under the BAA is not required. The notice published pursuant to subparagraph (c), of this section, fulfills the synopsis requirement.
            [53 FR 27467, July 20, 1988, as amended at 66 FR 27414, May 16, 2001; 68 FR 56679, Oct. 1, 2003]
          
          
            35.017
            Federally Funded Research and Development Centers.
            (a) Policy. (1) This section sets forth Federal policy regarding the establishment, use, review, and termination of Federally Funded Research and Development Centers (FFRDC's) and related sponsoring agreements.
            (2) An FFRDC meets some special long-term research or development need which cannot be met as effectively by existing in-house or contractor resources. FFRDC's enable agencies to use private sector resources to accomplish tasks that are integral to the mission and operation of the sponsoring agency. An FFRDC, in order to discharge its responsibilities to the sponsoring agency, has access, beyond that which is common to the normal contractual relationship, to Government and supplier data, including sensitive and proprietary data, and to employees and installations equipment and real property. The FFRDC is required to conduct its business in a manner befitting its special relationship with the Government, to operate in the public interest with objectivity and independence, to be free from organizational conflicts of interest, and to have full disclosure of its affairs to the sponsoring agency. It is not the Government's intent that an FFRDC use its privileged information or access to installations equipment and real property to compete with the private sector. However, an FFRDC may perform work for other than the sponsoring agency under the Economy Act, or other applicable legislation, when the work is not otherwise available from the private sector.
            (3) FFRDC's are operated, managed, and/or administered by either a university or consortium of universities, other not-for-profit or nonprofit organization, or an industrial firm, as an autonomous organization or as an identifiable separate operating unit of a parent organization.
            (4) Long-term relationships between the Government and FFRDC's are encouraged in order to provide the continuity that will attract high-quality personnel to the FFRDC. This relationship should be of a type to encourage the FFRDC to maintain currency in its field(s) of expertise, maintain its objectivity and independence, preserve its familiarity with the needs of its sponsor(s), and provide a quick response capability.
            (b) Definitions. As used in this section—
            
              Nonsponsor means any other organization, in or outside of the Federal Government, which funds specific work to be performed by the FFRDC and is not a party to the sponsoring agreement.
            
              Primary sponsor means the lead agency responsible for managing, administering, or monitoring overall use of the FFRDC under a multiple sponsorship agreement.
            
              Sponsor means the executive agency which manages, administers, monitors, funds, and is responsible for the overall use of an FFRDC. Multiple agency sponsorship is possible as long a one agency agrees to act as the “primary sponsor.” In the event of multiple sponsors, “sponsor” refers to the primary sponsor.
            [55 FR 3885, Feb. 5, 1990, as amended at 66 FR 2132, Jan. 10, 2001; 72 FR 27385, May 15, 2007]
          
          
            
            35.017-1
            Sponsoring agreements.
            (a) In order to facilitate a long-term relationship between the Government and an FFRDC, establish the FFRDC's mission, and ensure a periodic reevaluation of the FFRDC, a written agreement of sponsorship between the Government and the FFRDC shall be prepared when the FFRDC is established. The sponsoring agreement may take various forms; it may be included in a contract between the Government and the FFRDC, or in another legal instrument under which an FFRDC accomplishes effort, or it may be in a separate written agreement. Notwithstanding its form, the sponsoring agreement shall be clearly designated as such by the sponsor.
            (b) While the specific content of any sponsoring agreement will vary depending on the situation, the agreement shall contain, as a minimum, the requirements of paragraph (c) of this subsection. The requirements for, and the contents of, sponsoring agreements may be as further specified in sponsoring agencies' policies and procedures.
            (c) As a minimum, the following requirements must be addressed in either a sponsoring agreement or sponsoring agencies' policies and procedures:
            (1) A statement of the purpose and mission of the FFRDC.
            (2) Provisions for the orderly termination or nonrenewal of the agreement, disposal of assets, and settlement of liabilities. The responsibility for capitalization of an FFRDC must be defined in such a manner that ownership of assets may be readily and equitably determined upon termination of the FFRDC's relationship with its sponsor(s).
            (3) A provision for the identification of retained earnings (reserves) and the development of a plan for their use and disposition.
            (4) A prohibition against the FFRDC competing with any non-FFRDC concern in response to a Federal agency request for proposal for other than the operation of an FFRDC. This prohibition is not required to be applied to any parent organization or other subsidiary of the parent organization in its non-FFRDC operations. Requests for information, qualifications or capabilities can be answered unless otherwise restricted by the sponsor.
            (5) A delineation of whether or not the FFRDC may accept work from other than the sponsor(s). If nonsponsor work can be accepted, a delineation of the procedures to be followed, along with any limitations as to the nonsponsors form which work can be accepted (other Federal agencies, State or local governments, nonprofit or profit organizations, etc.).
            (d) The sponsoring agreement or sponsoring agencies' policies and procedures may also contain, as appropriate, other provisions, such as identification of—(1) Any cost elements which will require advance agreement if cost-type contracts are used; and
            (2) Considerations which will affect negotiation of fees where payment of fees is determined by the sponsor(s) to be appropriate.
            (e) The term of the agreement will not exceed 5 years, but can be renewed, as a result of periodic review, in increments not to exceed 5 years.
            [55 FR 3885, Feb. 5, 1990]
          
          
            35.017-2
            Establishing or changing an FFRDC.
            To establish an FFRDC, or change its basic purpose and mission, the sponsor shall ensure the following:
            (a) Existing alternative sources for satisfying agency requirements cannot effectively meet the special research or development needs.
            (b) The notices required for publication (see 5.205(b)) are placed as required.
            (c) There is sufficient Government expertise available to adequately and objectively evaluate the work to be performed by the FFRDC.
            (d) The Executive Office of the President, Office of Science and Technology Policy, Washington, DC 20506, is notified.
            (e) Controls are established to ensure that the costs of the services being provided to the Government are reasonable.

            (f) The basic purpose and mission of the FFRDC is stated clearly enough to enable differentiation between work which should be performed by the FFRDC and that which should be performed by non-FFRDC's.
            
            (g) A reasonable continuity in the level of support to the FFRDC is maintained, consistent with the agency's need for the FFRDC and the terms of the sponsoring agreement.
            (h) The FFRDC is operated, managed, or administered by an autonomous organization or as an identifiably separate operating unit of a parent organization, and is required to operate in the public interest, free from organizational conflict of interest, and to disclose its affairs (as an FFRDC) to the primary sponsor.
            (i) Quantity prodution or manufacturing is not performed unless authorized by legislation.
            (j) Approval is received from the head of the sponsoring agency.
            [55 FR 3885, Feb. 5, 1990, as amended at 62 FR 12694, Mar. 17, 1997]
          
          
            35.017-3
            Using an FFRDC.
            (a) All work placed with the FFRDC must be within the purpose, mission, general scope of effort, or special competency of the FFRDC.
            (b) Where the use of the FFRDC by a nonsponsor is permitted by the sponsor, the sponsor shall be responsible for compliance with paragraph (a) of this subsection.
            (1) The nonsponsoring agency shall provide the documentation required by 17.503(e) to the sponsoring agency.
            (2) When a D&F is required pursuant to 17.502-2(c), the nonsponsoring agency shall prepare the D&F and provide the documentation required by 17.503(e) to the sponsoring agency.
            (3) When permitted by the sponsor, a Federal agency may contract directly with the FFRDC, in which case that Federal agency is responsible for compliance with part 6.
            [55 FR 3886, Feb. 5, 1990, as amended at 75 FR 77737, Dec. 13, 2010; 77 FR 186, Jan. 3, 2012; 84 FR 19838, May 6, 2019]
          
          
            35.017-4
            Reviewing FFRDC's.
            (a) The sponsor, prior to extending the contract or agreement with an FFRDC, shall conduct a comprehensive review of the use and need for the FFRDC. The review will be coordinated with any co-sponsors and may be performed in conjunction with the budget process. If the sponsor determines that its sponsorship is no longer appropriate, it shall apprise other agencies which use the FFRDC of the determination and afford them an opportunity to assume sponsorship.
            (b) Approval to continue or terminate the sponsorship shall rest with the head of the sponsoring agency. This determination shall be based upon the results of the review conducted in accordance with paragraph (c) of this subsection.
            (c) An FFRDC review should include the following:
            (1) An examination of the sponsor's special technical needs and mission requirements that are performed by the FFRDC to determine if and at what level they continue to exist.
            (2) Consideration of alternative sources to meet the sponsor's needs.
            (3) An assessment of the efficiency and effectiveness of the FFRDC in meeting the sponsor's needs, including the FFRDC's ability to maintain its objectivity, independence, quick response capability, currency in its field(s) of expertise, and familiarity with the needs of its sponsor.
            (4) An assessment of the adequacy of the FFRDC management in ensuring a cost-effective operation.
            (5) A determination that the criteria for establishing the FFRDC continue to be satisfied and that the sponsoring agreement is in compliance with 35.017-1.
            [55 FR 3886, Feb. 5, 1990]
          
          
            35.017-5
            Terminating FFRDC.
            When a sponsor's need for the FFRDC no longer exists, the sponsorship may be transferred to one or more Government agencies, if appropriately justified. If the FFRDC is not transferred to another Government agency, it shall be phased out.
            [55 FR 3886, Feb. 5, 1990]
          
          
            35.017-6
            Master list of FFRDC's.

            The National Science Foundation (NSF) maintains a master Government list of FFRDC's. Primary sponsors will provide information on each FFRDC, including sponsoring agreements, mission statements, funding data, and type of R&D being performed, to the NSF upon its request for such information.
            [55 FR 3886, Feb. 5, 1990]
          
          
            35.017-7
            Limitation on the creation of new FFRDC's.
            Pursuant to 10 U.S.C. 2367, the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, the Secretary of Homeland Security, and the Administrator of the National Aeronautics and Space Administration may not obligate or expend amounts appropriated to the Department of Defense for purposes of operating an FFRDC that was not in existence before June 2, 1986, until (a) the head of the agency submits to Congress a report with respect to such center that describes the purpose, mission, and general scope of effort of the center; and (b) a period of 60 days, beginning on the date such report is received by Congress, has elapsed.
            [55 FR 3886, Feb. 5, 1990, as amended at 80 FR 53439, Sept. 3, 2015]
          
        
        
          Pt. 36
          PART 36—CONSTRUCTION AND ARCHITECT-ENGINEER CONTRACTS
          
            Sec.
            36.000
            Scope of part.
            36.001
            Definitions.
            
              Subpart 36.1—General
              36.101
              Applicability.
              36.102
              Definitions.
              36.103
              Methods of contracting.
              36.104
              Policy.
            
            
              Subpart 36.2—Special Aspects of Contracting for Construction
              36.201
              Evaluation of contractor performance.
              36.202
              Specifications.
              36.203
              Government estimate of construction costs.
              36.204
              Disclosure of the magnitude of construction projects.
              36.205
              Statutory cost limitations.
              36.206
              Liquidated damages.
              36.207
              Pricing fixed-price construction contracts.
              36.208
              Concurrent performance of firm-fixed-price and other types of construction contracts.
              36.209
              Construction contracts with architect-engineer firms.
              36.210
              Inspection of site and examination of data.
              36.211
              Distribution of advance notices and solicitations.
              36.212
              Preconstruction orientation.
              36.213
              Special procedures for sealed bidding in construction contracting.
              36.213-1
              General.
              36.213-2
              Presolicitation notices.
              36.213-3
              Invitations for bids.
              36.213-4
              Notice of award.
              36.214
              Special procedures for price negotiation in construction contracting.
              36.215
              Special procedures for cost-reimbursement contracts for construction.
            
            
              Subpart 36.3—Two-Phase Design Build Selection Procedures
              36.300
              Scope of subpart.
              36.301
              Use of two-phase design-build selection procedures.
              36.302
              Scope of work.
              36.303
              Procedures.
              36.303-1
              Phase One.
              36.303-2
              Phase Two.
            
            
              Subpart 36.4—Commercial Practices [Reserved]
            
            
              Subpart 36.5—Contract Clauses
              36.500
              Scope of subpart.
              36.501
              Performance of work by the contractor.
              36.502
              Differing site conditions.
              36.503
              Site investigation and conditions affecting the work.
              36.504
              Physical data.
              36.505
              Material and workmanship.
              36.506
              Superintendence by the contractor.
              36.507
              Permits and responsibilities.
              36.508
              Other contracts.
              36.509
              Protection of existing vegetation, structures, equipment, utilities, and improvements.
              36.510
              Operations and storage areas.
              36.511
              Use and possession prior to completion.
              36.512
              Cleaning up.
              36.513
              Accident prevention.
              36.514
              Availability and use of utility services.
              36.515
              Schedules for construction contracts.
              36.516
              Quantity surveys.
              36.517
              Layout of work.
              36.518
              Work oversight in cost-reimbursement construction contracts.
              36.519
              Organization and direction of the work.
              36.520
              Contracting by negotiation.
              36.521
              Specifications and drawings for construction.
              36.522
              Preconstruction conference.
              36.523
              Site visit.
            
            
              
              Subpart 36.6—Architect-Engineer Services
              36.600
              Scope of subpart.
              36.601
              Policy.
              36.601-1
              Public announcement.
              36.601-2
              Competition.
              36.601-3
              Applicable contracting procedures.
              36.601-4
              Implementation.
              36.602
              Selection of firms for architect-engineer contracts.
              36.602-1
              Selection criteria.
              36.602-2
              Evaluation boards.
              36.602-3
              Evaluation board functions.
              36.602-4
              Selection authority.
              36.602-5
              Short selection process for contracts not to exceed the simplified acquisition threshold.
              36.603
              Collecting data on and appraising firms' qualifications.
              36.604
              Performance evaluation.
              36.605
              Government cost estimate for architect-engineer work.
              36.606
              Negotiations.
              36.607
              Release of information on firm selection.
              36.608
              Liability for Government costs resulting from design errors or deficiencies.
              36.609
              Contract clauses.
              36.609-1
              Design within funding limitations.
              36.609-2
              Redesign responsibility for design errors or deficiencies.
              36.609-3
              Work oversight in architect-engineer contracts.
              36.609-4
              Requirements for registration of designers.
            
            
              Subpart 36.7—Standard and Optional Forms for Contracting for Construction, Architect-Engineer Services, and Dismantling, Demolition, or Removal of Improvements.
              36.700
              Scope of subpart.
              36.701
              Standard and optional forms for use in contracting for construction or dismantling, demolition, or removal of improvements.
              36.702
              Forms for use in contracting for architect-engineer services.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42356, Sept. 19, 1983, unless otherwise noted.
          
          
            36.000
            Scope of part.
            This part prescribes policies and procedures peculiar to contracting for construction and architect-engineer services. It includes requirements for using certain clauses and standard forms that apply also to contracts for dismantling, demolition, or removal of improvements.
          
          
            36.001
            Definitions.
            As used in this part—
            
              Construction and demolition materials and debris means materials and debris generated during construction, renovation, demolition, or dismantling of all structures and buildings and associated infrastructure.
            
              Diverting means redirecting materials that might otherwise be placed in the waste stream to recycling or recovery, excluding diversion to waste-to-energy facilities.
            [76 FR 31401, May 31, 2011]
          
          
            Subpart 36.1—General
            
              36.101
              Applicability.
              (a) Construction and architect-engineer contracts are subject to the requirements in other parts of this regulation, which shall be followed when applicable.
              (b) When a requirement in this part is inconsistent with a requirement in another part of this regulation, this part 36 shall take precedence if the acquisition of construction or architect-engineer services is involved.
              (c) A contract for both construction and supplies or services shall include (1) clauses applicable to the predominant part of the work (see subpart 22.4), or (2) if the contract is divided into parts, the clauses applicable to each portion.
              [48 FR 42356, Sept. 19, 1983, as amended at 57 FR 55471, Nov. 25, 1992; 58 FR 12140, Mar. 2, 1993]
            
            
              36.102
              Definitions.
              As used in this part—
              
                Contract is intended to refer to a contract for construction or a contract for architect-engineer services, unless another meaning is clearly intended.
              
                Design means defining the construction requirement (including the functional relationships and technical systems to be used, such as architectural, environmental, structural, electrical, mechanical, and fire protection), producing the technical specifications and drawings, and preparing the construction cost estimate.
              
                Design-bid-build means the traditional delivery method where design and construction are sequential and contracted for separately with two contracts and two contractors.
              
                Design-build means combining design and construction in a single contract with one contractor.
              
                Firm in conjunction with architect-engineer services, means any individual, partnership, corporation, association, or other legal entity permitted by law to practice the professions of architecture or engineering.
              
                Plans and specifications means drawings, specifications, and other data for and preliminary to the construction.
              
                Record drawings means drawings submitted by a contractor or subcontractor at any tier to show the construction of a particular structure or work as actually completed under the contract.
              
                Two-phase design-build selection procedures is a selection method in which a limited number of offerors (normally five or fewer) is selected during Phase One to submit detailed proposals for Phase Two (see subpart 36.3).
              [48 FR 42356, Sept. 19, 1983, as amended at 51 FR 36972, Oct. 16, 1986; 54 FR 13336, Mar. 31, 1989; 54 FR 19827, May 8, 1989; 56 FR 29128, June 25, 1991; 62 FR 272, Jan. 2, 1997; 64 FR 72432, Dec. 27, 1999; 66 FR 2132, Jan. 10, 2001]
            
            
              36.103
              Methods of contracting.
              (a) The contracting officer shall use sealed bid procedures for a construction contract if the conditions in 6.401(a) apply, unless the contract will be performed outside the United States and its outlying areas. (See 6.401(b)(2).)
              (b) Contracting officers shall acquire architect-engineer services by negotiation, and select sources in accordance with applicable law, subpart 36.6, and agency regulations.
              [48 FR 42356, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 68 FR 28083, May 22, 2003]
            
            
              36.104
              Policy.
              (a) Unless the traditional acquisition approach of design-bid-build established under 40 U.S.C. chapter 11, Selection of Architects and Engineers, or another acquisition procedure authorized by law is used, the contracting officer shall use the two-phase selection procedures authorized by 10 U.S.C. 2305a or 41 U.S.C. 3309 when entering into a contract for the design and construction of a public building, facility, or work, if the contracting officer makes a determination that the procedures are appropriate for use (see subpart 36.3). Other acquisition procedures authorized by law include the procedures established in this part and other parts of this chapter and, for DoD, the design-build process described in 10 U.S.C. 2862.
              (b) Agencies shall implement high-performance sustainable building design, construction, renovation, repair, commissioning, operation and maintenance, management, and deconstruction practices so as to—

              (1) Ensure that all new construction, major renovation, or repair and alteration of Federal buildings complies with the Guiding Principles for Federal Leadership in High-Performance and Sustainable Buildings (available at https://www.epa.gov/greeningepa/guiding-principles-federal-leadership-high-performance-and-sustainable-buildings);
              (2) Pursue cost-effective, innovative strategies, such as highly reflective and vegetated roofs, to minimize consumption of energy, water, and materials;
              (3) Identify alternatives to renovation that reduce existing assets' deferred maintenance costs;
              (4) Ensure that rehabilitation of Federally-owned historic buildings utilizes best practices and technologies in retrofitting to promote long-term viability of the buildings; and
              (5) Ensure pollution prevention and eliminate waste by diverting at least 50 percent of construction and demolition materials and debris by the end of Fiscal Year 2015.
              [76 FR 31401, May 31, 2011, as amended at 79 FR 24212, Apr. 29, 2014; 83 FR 42574, Aug. 22, 2018]
            
          
          
            Subpart 36.2—Special Aspects of Contracting for Construction
            
              36.201 
              Evaluation of contractor performance.
              See 42.1502(e) for the requirements for preparing past performance evaluations for construction contracts.
              [74 FR 31560, July 1, 2009]
            
            
              
              36.202
              Specifications.
              (a) Construction specifications shall conform to the requirements in part 11 of this regulation.
              (b) Whenever possible, contracting officers shall ensure that references in specifications are to widely recognized standards or specifications promulgated by governments, industries, or technical societies.
              (c) When brand name or equal descriptions are necessary, specifications must clearly identify and describe the particular physical, functional, or other characteristics of the brand-name items which are considered essential to satisfying the requirement.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 48249, Sept. 18, 1995; 66 FR 27415, May 16, 2001; 74 FR 34207, July 14, 2009]
            
            
              36.203
              Government estimate of construction costs.
              (a) An independent Government estimate of construction costs shall be prepared and furnished to the contracting officer at the earliest practicable time for each proposed contract and for each contract modification anticipated to exceed the simplified acquisition threshold. The contracting officer may require an estimate when the cost of required work is not anticipated to exceed the simplified acquisition threshold. The estimate shall be prepared in as much detail as though the Government were competing for award.
              (b) When two-step sealed bidding is used, the independent Government estimate shall be prepared when the contract requirements are definitized.
              (c) Access to information concerning the Government estimate shall be limited to Government personnel whose official duties require knowledge of the estimate. An exception to this rule may be made during contract negotiations to allow the contracting officer to identify a specialized task and disclose the associated cost breakdown figures in the Government estimate, but only to the extent deemed necessary to arrive at a fair and reasonable price. The overall amount of the Government's estimate shall not be disclosed except as permitted by agency regulations.
              [48 FR 42356, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 62 FR 44829, Aug. 22, 1997; 71 FR 57368, Sept. 28, 2006]
            
            
              36.204
              Disclosure of the magnitude of construction projects.
              Advance notices and solicitations shall state the magnitude of the requirement in terms of physical characteristics and estimated price range. In no event shall the statement of magnitude disclose the Government's estimate. Therefore, the estimated price should be described in terms of one of the following price ranges:
              (a) Less than $25,000.
              (b) Between $25,000 and $100,000.
              (c) Between $100,000 and $250,000.
              (d) Between $250,000 and $500,000.
              (e) Between $500,000 and $1,000,000.
              (f) Between $1,000,000 and $5,000,000.
              (g) Between $5,000,000 and $10,000,000.
              (h) More than $10,000,000.
            
            
              36.205
              Statutory cost limitations.
              (a) Contracts for construction shall not be awarded at a cost to the Government—
              (1) In excess of statutory cost limitations, unless applicable limitations can be and are waived in writing for the particular contract; or
              (2) Which, with allowances for Government-imposed contingencies and overhead, exceeds the statutory authorization.
              (b) Solicitations containing one or more items subject to statutory cost limitations shall state (1) the applicable cost limitation for each affected item in a separate schedule; (2) that an offer which does not contain separately-priced schedules will not be considered; and (3) that the price on each schedule shall include an approximate apportionment of all estimated direct costs, allocable indirect costs, and profit.

              (c) The Government shall reject an offer if its prices exceed applicable statutory limitations, unless laws or agency procedures provide pertinent exemptions. However, if it is in the Government's interest, the contracting officer may include a provision in the solicitation which permits the award of separate contracts for individual items whose prices are within or not subject to applicable statutory limitations.
              (d) The Government shall also reject an offer if its prices are within statutory limitations only because it is materially unbalanced. An offer is unbalanced if its prices are significantly less than cost for some work, and overstated for other work.
              [48 FR 42356, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 62 FR 237, Jan. 2, 1997]
            
            
              36.206
              Liquidated damages.
              The contracting officer must evaluate the need for liquidated damages in a construction contract in accordance with 11.502 and agency regulations.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 48249, Sept. 18, 1995; 65 FR 46066, July 26, 2000]
            
            
              36.207
              Pricing fixed-price construction contracts.
              (a) Generally, firm-fixed-price contracts shall be used to acquire construction. They may be priced (1) on a lump-sum basis (when a lump sum is paid for the total work or defined parts of the work), (2) on a unit-price basis (when a unit price is paid for a specified quantity of work units), or (3) using a combination of the two methods.
              (b) Lump-sum pricing shall be used in preference to unit pricing except when—
              (1) Large quantities of work such as grading, paving, building outside utilities, or site preparation are involved;
              (2) Quantities of work, such as excavation, cannot be estimated with sufficient confidence to permit a lump-sum offer without a substantial contingency;
              (3) Estimated quantities of work required may change significantly during construction; or
              (4) Offerors would have to expend unusual effort to develop adequate estimates.
              (c) Fixed-price contracts with economic price adjustment may be used if such a provision is customary in contracts for the type of work being acquired, or when omission of an adjustment provision would preclude a significant number of firms from submitting offers or would result in offerors including unwarranted contingencies in proposed prices.
            
            
              36.208
              Concurrent performance of firm-fixed-price and other types of construction contracts.
              In view of potential labor and administrative problems, cost-plus-fixed-fee, price-incentive, or other types of contracts with cost variation or cost adjustment features shall not be permitted concurrently, at the same work site, with firm-fixed-price, lump sum, or unit price contracts except with the prior approval of the head of the contracting activity.
            
            
              36.209
              Construction contracts with architect-engineer firms.
              No contract for the construction of a project shall be awarded to the firm that designed the project or its subsidiaries or affiliates, except with the approval of the head of the agency or authorized representative.
            
            
              36.210
              Inspection of site and examination of data.
              The contracting officer should make appropriate arrangements for prospective offerors to inspect the work site and to have the opportunity to examine data available to the Government which may provide information concerning the performance of the work, such as boring samples, original boring logs, and records and plans of previous construction. The data should be assembled in one place and made available for examination. The solicitation should notify offerors of the time and place for the site inspection and data examination. If it is not feasible for offerors to inspect the site or examine the data on their own, the solicitation should also designate an individual who will show the site or data to the offerors. Significant site information and the data should be made available to all offerors in the same manner, including information regarding any utilities to be furnished during construction. A record should be kept of the identity and affiliation of all offerors' representatives who inspect the site or examine the data.
            
            
              
              36.211
              Distribution of advance notices and solicitations.
              Advance notices and solicitations should be distributed to reach as many prospective offerors as practicable. Contracting officers may send notices and solicitations to organizations that maintain, without charge to the public, display rooms for the benefit of prospective offerors, subcontractors, and material suppliers. If requested by such organizations, this may be done for all or a stated class of construction projects on an annual or semiannual basis. Contracting officers may determine the geographical extent of distribution of advance notices and solicitations on a case-by-case basis.
            
            
              36.212
              Preconstruction orientation.
              (a) The contracting officer will inform the successful offeror of significant matters of interest, including—(1) statutory matters such as labor standards (subpart 22.4), and subcontracting plan requirements (subpart 19.7); and (2) other matters of significant interest, including who has authority to decide matters such as contractual, administrative (e.g., security, safety, and fire and environmental protection), and construction responsibilities.
              (b) As appropriate, the contracting officer may issue an explanatory letter or conduct a preconstruction conference.
              (c) If a preconstruction conference is to be held, the contracting officer shall—
              (1) Conduct the conference prior to the start of construction at the work site;
              (2) Notify the successful offeror of the date, time, and location of the conference (see 36.522); and
              (3) Inform the successful offeror of the proposed agenda and any need for attendance by subcontractors.
              [59 FR 67049, Dec. 28, 1994]
            
            
              36.213
              Special procedures for sealed bidding in construction contracting.
            
            
              36.213-1
              General.
              Contracting officers shall follow the procedures for sealed bidding in part 14, as modified and supplemented by the requirements in this subpart.
              [48 FR 42356, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985. Redesignated at 62 FR 272, Jan. 2, 1997]
            
            
              36.213-2
              Presolicitation notices.
              (a) Unless the requirement is waived by the head of the contracting activity or a designee, the contracting officer shall issue presolicitation notices on any construction requirement when the proposed contract is expected to exceed the simplified acquisition threshold. Presolicitation notices may also be used when the proposed contract is not expected to exceed the simplified acquisition threshold. These notices shall be issued sufficiently in advance of the invitation for bids to stimulate the interest of the greatest number of prospective bidders.
              (b) Presolicitation notices must—
              (1) Describe the proposed work in sufficient detail to disclose the nature and volume of work (in terms of physical characteristics and estimated price range)(see 36.204);
              (2) State the location of the work;
              (3) Include tentative dates for issuing invitations, opening bids, and completing contract performance;
              (4) State where plans will be available for inspection without charge;
              (5) Specify a date by which requests for the invitation for bids should be submitted;
              (6) State whether award is restricted to small businesses; and
              (7) Specify any amount to be charged for solicitation documents.
              (8) Be publicized through the Governmentwide point of entry in accordance with 5.204.
              [48 FR 42356, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 51 FR 19716, May 30, 1986. Redesignated at 62 FR 272, Jan. 2, 1997, as amended at 66 FR 27414, May 16, 2001; 69 FR 59699, Oct. 5, 2004; 71 FR 57368, Sept. 28, 2006]
            
            
              36.213-3
              Invitations for bids.

              (a) Invitations for bids for construction shall allow sufficient time for bid preparation (i.e., the period of time between the date invitations are distributed and the date set for opening of bids) (but see 5.203 and 14.202-1) to allow bidders an adequate opportunity to prepare and submit their bids, giving due regard to the construction season and the time necessary for bidders to inspect the site, obtain subcontract bids, examine data concerning the work, and prepare estimates based on plans and specifications.
              (b) Invitations for bids shall be prepared in accordance with subpart 14.2 and this section using the forms prescribed in part 53.
              (c) Contracting officers should assure that each invitation for bids includes the following information, when applicable:
              (1) The appropriate wage determination of the Secretary of Labor (see subpart 22.4), or, if the invitation for bids must be issued before the wage determination is received, a notice that the schedule of minimum wage rates to be paid under the contract will be issued as an amendment to the invitation for bids before the opening date for bids (see 14.208 and 22.404-3(b)).
              (2) The Performance of Work by the Contractor clause (see 36.501 and 52.236-1).
              (3) The magnitude of the proposed construction project (see 36.204).
              (4) The period of performance (see subpart 11.4).
              (5) Arrangements made for bidders to inspect the site and examine the data concerning performance of the work (see 36.210).
              (6) Information concerning any facilities, such as utilities, office space, and warehouse space, to be furnished during construction.
              (7) Information concerning the prebid conference (see 14.207).
              (8) Any special qualifications or experience requirements that will be considered in determining the responsibility of bidders (see subpart 9.1).
              (9) Any special instructions concerning bids, alternate bids, and award.
              (10) Any instructions concerning reporting requirements.
              (d) The contracting officer shall send invitations for bids to prospective bidders who requested them in response to the presolicitation notice, and should send them to other prospective bidders upon their specific request (see 5.102(a)).
              [48 FR 42356, Sept. 19, 1983, as amended at 50 FR 1744, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 60 FR 48249, Sept. 18, 1995. Redesignated at 62 FR 272, Jan. 2, 1997, as amended at 68 FR 43856, July 24, 2003]
            
            
              36.213-4
              Notice of award.
              When a notice of award is issued, it shall be done in writing or electronically, shall contain information required by 14.408, and shall—
              (a) Identify the invitation for bids;
              (b) Identify the contractor's bid;
              (c) State the award price;
              (d) Advise the contractor that any required payment and performance bonds must be promptly executed and returned to the contracting officer;
              (e) Specify the date of commencement of work, or advise that a notice to proceed will be issued.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34739, July 3, 1995; 60 FR 42657, Aug. 16, 1995. Redesignated at 62 FR 272, Jan. 2, 1997]
            
            
              36.214
              Special procedures for price negotiation in construction contracting.
              (a) Agencies shall follow the policies and procedures in part 15 when negotiating prices for construction.
              (b) The contracting officer shall evaluate proposals and associated certified cost or pricing data and data other than certified cost or pricing data and shall compare them to the Government estimate.
              (1) When submission of certified cost or pricing data is not required (see 15.403-1 and 15.403-2), and any element of proposed cost differs significantly from the Government estimate, the contracting officer should request the offeror to submit cost information concerning that element (e.g., wage rates or fringe benefits, significant materials, equipment allowances, and subcontractor costs).

              (2) When a proposed price is significantly lower than the Government estimate, the contracting officer shall make sure both the offeror and the Government estimator completely understand the scope of the work. If negotiations reveal errors in the Government estimate, the estimate shall be corrected and the changes shall be documented in the contract file.
              (c) When appropriate, additional pricing tools may be used. For example, proposed prices may be compared to current prices for similar types of work, adjusted for differences in the work site and the specifications. Also, rough yardsticks may be developed and used, such as cost per cubic foot for structures, cost per linear foot for utilities, and cost per cubic yard for excavation or concrete.
              [48 FR 42356, Sept. 19, 1983, as amended at 53 FR 34228, Sept. 2, 1988; 60 FR 48218, Sept. 18, 1995. Redesignated at 62 FR 272, Jan. 2, 1997, as amended at 62 FR 51271, Sept. 30, 1997; 75 FR 53149, Aug. 30, 2010]
            
            
              36.215
              Special procedures for cost-reimbursement contracts for construction.
              Contracting officers may use a cost-reimbursement contract to acquire construction only when its use is consistent with subpart 16.3 and part 15 (see 15.404(c)(4)(i) for fee limitation on cost-reimbursement contracts).
              [48 FR 42356, Sept. 19, 1983. Redesignated at 62 FR 272, Jan. 2, 1997; 62 FR 51271, Sept. 30, 1997]
            
          
          
            Subpart 36.3—Two-Phase Design-Build Selection Procedures
            
              Source:
              62 FR 272, Jan. 2, 1997, unless otherwise noted.
            
            
              36.300
              Scope of subpart.
              This subpart prescribes policies and procedures for the use of the two-phase design-build selection procedures authorized by 10 U.S.C. 2305a and 41 U.S.C. 3309.
              [62 FR 272, Jan. 2, 1997, as amended at 79 FR 24212, Apr. 29, 2014]
            
            
              36.301
              Use of two-phase design-build selection procedures.
              (a) During formal or informal acquisition planning (see part 7), if considering the use of two-phase design-build selection procedures, the contracting officer shall conduct the evaluation in paragraph (b) of this section.
              (b) The two-phase design-build selection procedures shall be used when the contracting officer determines that this method is appropriate, based on the following:
              (1) Three or more offers are anticipated.
              (2) Design work must be performed by offerors before developing price or cost proposals, and offerors will incur a substantial amount of expense in preparing offers.
              (3) The following criteria have been considered:
              (i) The extent to which the project requirements have been adequately defined.
              (ii) The time constraints for delivery of the project.
              (iii) The capability and experience of potential contractors.
              (iv) The suitability of the project for use of the two-phase selection method.
              (v) The capability of the agency to manage the two-phase selection process.
              (vi) Other criteria established by the head of the contracting activity.
            
            
              36.302
              Scope of work.
              The agency shall develop, either in-house or by contract, a scope of work that defines the project and states the Government's requirements. The scope of work may include criteria and preliminary design, budget parameters, and schedule or delivery requirements. If the agency contracts for development of the scope of work, the procedures in subpart 36.6 shall be used.
            
            
              36.303
              Procedures.
              One solicitation may be issued covering both phases, or two solicitations may be issued in sequence. Proposals will be evaluated in Phase One to determine which offerors will submit proposals for Phase Two. One contract will be awarded using competitive negotiation.
            
            
              36.303-1
              Phase One.
              (a) Phase One of the solicitation(s) shall include—
              (1) The scope of work;
              (2) The phase-one evaluation factors, including—
              (i) Technical approach (but not detailed design or technical information);
              (ii) Technical qualifications, such as—
              
              (A) Specialized experience and technical competence;
              (B) Capability to perform;
              (C) Past performance of the offeror's team (including the architect-engineer and construction members); and
              (iii) Other appropriate factors (excluding cost or price related factors, which are not permitted in Phase One);
              (3) Phase-two evaluation factors (see 36.303-2); and
              (4) A statement of the maximum number of offerors that will be selected to submit phase-two proposals. The maximum number specified in the solicitation shall not exceed five unless the contracting officer determines, for that particular solicitation, that a number greater than five is in the Government's interest and is consistent with the purposes and objectives of the two-phase design-build selection procedures. The contracting officer shall document this determination in the contract file. For acquisitions greater than $4 million, the determination shall be approved by the head of the contracting activity, delegable to a level no lower than the senior contracting official within the contracting activity. In civilian agencies, for this paragraph (a)(4), the senior contracting official is the advocate for competition for the procuring activity, unless the agency designates a different position in agency procedures. The approval shall be documented in the contract file.
              (b) After evaluating phase-one proposals, the contracting officer shall select the most highly qualified offerors (not to exceed the maximum number specified in the solicitation in accordance with 36.303-1(a)(4)) and request that only those offerors submit phase-two proposals.
              [62 FR 272, Jan. 2, 1997; 62 FR 10710, Mar. 10, 1997; 81 FR 30448, May 16, 2016]
            
            
              36.303-2
              Phase Two.
              (a) Phase Two of the solicitation(s) shall be prepared in accordance with part 15, and include phase-two evaluation factors, developed in accordance with 15.304. Examples of potential phase-two technical evaluation factors include design concepts, management approach, key personnel, and proposed technical solutions.
              (b) Phase Two of the solicitation(s) shall require submission of technical and price proposals, which shall be evaluated separately, in accordance with part 15.
              [62 FR 272, Jan. 2, 1997, as amended at 62 FR 51271, Sept. 30, 1997]
            
          
          
            Subpart 36.4—Commercial Practices [Reserved]
          
          
            Subpart 36.5—Contract Clauses
            
              36.500
              Scope of subpart.
              This subpart prescribes clauses for insertion in solicitations and contracts for (a) construction and (b) dismantling, demolition, or removal of improvements contracts. Provisions and clauses prescribed elsewhere in the Federal Acquisition Regulation (FAR) shall also be used in such solicitations and contracts when the conditions specified in the prescriptions for the provisions and clauses are applicable.
            
            
              36.501
              Performance of work by the contractor.
              (a) To assure adequate interest in and supervision of all work involved in larger projects, the contractor shall be required to perform a significant part of the contract work with its own forces. The contract shall express this requirement in terms of a percentage that reflects the minimum amount of work the contractor must perform with its own forces. This percentage is (1) as high as the contracting officer considers appropriate for the project, consistent with customary or necessary specialty subcontracting and the complexity and magnitude of the work, and (2) ordinarily not less than 12 percent unless a greater percentage is required by law or agency regulation. Specialties such as plumbing, heating, and electrical work are usually subcontracted, and should not normally be considered in establishing the amount of work required to be performed by the contractor.

              (b) The contracting officer shall insert the clause at 52.236-1, Performance of Work by the Contractor, in solicitations and contracts, except those awarded pursuant to subparts 19.5, 19.8, 19.13, 19.14, or 19.15 when a fixed-price construction contract is contemplated and the contract amount is expected to exceed $1.5 million. The contracting officer may insert the clause on solicitations and contracts when a fixed-price construction contract is contemplated and the contract amount is expected to be $1.5 million or less.
              [48 FR 42356, Sept. 19, 1983, as amended at 53 FR 43392, Oct. 26, 1988; 69 FR 25279, May 5, 2004; 75 FR 53134, Aug. 30, 2010; 76 FR 18313, Apr. 1, 2011; 79 FR 61751, Oct. 14, 2014]
            
            
              36.502
              Differing site conditions.
              The contracting officer shall insert the clause at 52.236-2, Differing Site Conditions, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.503
              Site investigation and conditions affecting the work.
              The contracting officer shall insert the clause at 52.236-3, Site Investigation and Conditions Affecting the Work, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.504
              Physical data.
              The contracting officer shall insert the clause at 52.236-4, Physical Data, in solicitations and contracts when a fixed-price construction contract is contemplated and physical data (e.g., test borings, hydrographic data, weather conditions data) will be furnished or made available to offerors.
            
            
              36.505
              Material and workmanship.
              The contracting officer shall insert the clause at 52.236-5, Material and Workmanship, in solicitations and contracts for construction contracts.
              [54 FR 48989, Nov. 28, 1989]
            
            
              36.506
              Superintendence by the contractor.
              The contracting officer shall insert the clause at 52.236-6, Superintendence by the Contractor, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.507
              Permits and responsibilities.
              The contracting officer shall insert the clause at 52.236-7, Permits and Responsibilities, in solicitations and contracts when a fixed-price or cost-reimbursement construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated.
              [54 FR 48989, Nov. 28, 1989]
            
            
              36.508
              Other contracts.

              The contracting officer shall insert the clause at 52.236-8, Other Contracts, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.509
              Protection of existing vegetation, structures, equipment, utilities, and improvements.
              The contracting officer shall insert the clause at 52.236-9, Protection of Existing Vegetation, Structures, Equipment, Utilities, and Improvements, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.510
              Operations and storage areas.
              The contracting officer shall insert the clause at 52.236-10, Operations ald Storage Areas, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.511
              Use and possession prior to completion.
              The contracting officer shall insert the clause at 52.236-11, Use and Possession Prior to Completion, in solicitations and contracts when a fixed-price construction contract is contemplated and the contract award amount is expected to exceed the simplified acquisition threshold. This clause may be inserted in solicitations and contracts when the contract amount is expected to be at or below the simplified acquisition threshold.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.512
              Cleaning up.
              The contracting officer shall insert the clause at 52.236-12, Cleaning Up, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.513
              Accident prevention.

              (a) The contracting officer shall insert the clause at 52.236-13, Accident Prevention, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold. If the contract will involve work of a long duration or hazardous nature, the contracting officer shall use the clause with its Alternate I.
              

              (b) The contracting officer shall insert the clause or the clause with its Alternate I in solicitations and contracts when a contract for services to be performed at Government facilities (see FAR part 37) is contemplated, and technical representatives advise that special precautions are appropriate.
              (c) The contracting officer should inform the Occupational Safety and Health Administration (OSHA), or other cognizant Federal, State, or local officials, of instances where the contractor has been notified to take immediate action to correct serious or imminent dangers.
              [48 FR 42356, Sept. 19, 1983, as amended at 56 FR 55375, Oct. 25, 1991; 60 FR 34759, July 3, 1995]
            
            
              36.514
              Availability and use of utility services.
              The contracting officer shall insert the clause at 52.236-14, Availability and Use of Utility Services, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated, the contract is to be performed on Government sites, and the contracting officer decides (a) that the existing utility system(s) is adequate for the needs of both the Government and the contractor, and (b) furnishing it is in the Government's interest. When this clause is used, the contracting officer shall list the available utilities in the contract.
            
            
              36.515
              Schedules for construction contracts.
              The contracting officer may insert the clause at 52.236-15, Schedules for Construction Contracts, in solicitations and contracts when a fixed-price construction contract is contemplated, the contract amount is expected to exceed the simplified acquisition threshold, and the period of actual work performance exceeds 60 days. This clause may also be inserted in such solicitations and contracts when work performance is expected to last less than 60 days and an unusual situation exists that warrants imposition of the requirements. This clause should not be used in the same contract with clauses covering other management approaches for ensuring that a contractor makes adequate progress.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              36.516
              Quantity surveys.
              The contracting officer may insert the clause at 52.236-16, Quantity Surveys, in solicitations and contracts when a fixed-price construction contract providing for unit pricing of items and for payment based on quantity surveys is contemplated. If it is determined at a level above that of the contracting officer that it is impracticable for Government personnel to perform the original and final surveys, and the Government wishes the contractor to perform these surveys, the clause shall be used with its Alternate.
            
            
              36.517
              Layout of work.
              The contracting officer shall insert the clause at 52.236-17, Layout of Work, in solicitations and contracts when a fixed-price construction contract is contemplated and use of this clause is appropriate due to a need for accurate work layout and for siting verification during work performance.
            
            
              36.518
              Work oversight in cost-reimbursement construction contracts.
              The contracting officer shall insert the clause at 52.236-18, Work Oversight in Cost-Reimbursement Construction Contracts, in solicitations and contracts when a cost-reimbursement construction contract is contemplated.
            
            
              36.519
              Organization and direction of the work.
              The contracting officer shall insert the clause at 52.236-19, Organization and Direction of the Work, in solicitations and contracts when a cost-reimbursement construction contract is contemplated.
            
            
              
              36.520
              Contracting by negotiation.
              The contracting officer shall insert in solicitations for construction the provision at 52.236-28, Preparation of Offers—Construction, when contracting by negotiation.
              [62 FR 51258, Sept. 30, 1997]
            
            
              36.521
              Specifications and drawings for construction.

              The contracting officer shall insert the clause at 52.236-21, Specifications and Drawings for Construction, in solicitations and contracts when a fixed-price construction contract or a fixed-price dismantling, demolition, or removal of improvements contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in solicitations and contracts when a fixed-price construction or a fixed-price contract for dismantling, demolition, or removal of improvements is contemplated and the contract amount is expected to be at or below the simplified acquisition threshold. When the Government needs record drawings, the contracting officer shall (a) use the clause with its Alternate I, if reproducible shop drawings are needed, or (b) use the clause with its Alternate II, if reproducible shop drawings are not needed.
              [48 FR 42356, Sept. 19, 1983, as amended at 51 FR 2666, Jan. 17, 1986; 60 FR 34759, July 3, 1995]
            
            
              36.522
              Preconstruction conference.
              If the contracting officer determines it may be desirable to hold a preconstruction conference, the contracting officer shall insert a clause substantially the same as the clause at 52.236-26, Preconstruction Conference, in solicitations and fixed price contracts for construction or for dismantling, demolition or removal of improvements.
              [59 FR 67050, Dec. 28, 1994]
            
            
              36.523
              Site visit.

              The contracting officer shall insert a provision substantially the same as the provision at 52.236-27, Site Visit (Construction), in solicitations which include the clauses at 52.236-2, Differing Site Conditions, and 52.236-3, Site Investigations and Conditions Affecting the Work. Alternate I may be used when an organized site visit will be conducted.
              [59 FR 67050, Dec. 28, 1994]
            
          
          
            Subpart 36.6—Architect-Engineer Services
            
              36.600
              Scope of subpart.
              This subpart prescribes policies and procedures applicable to the acquisition of architect-engineer services, including orders for architect-engineer services under multi-agency contracts (see 16.505(a)(9)).
              [70 FR 11739, Mar. 9, 2005, as amended at 77 FR 194, Jan. 3, 2012]
            
            
              36.601
              Policy.
            
            
              36.601-1
              Public announcement.

              The Government shall publicly announce all requirements for architect-engineer services and negotiate contracts for these services based on the demonstrated competence and qualifications of prospective contractors to perform the services at fair and reasonable prices. (See 40 U.S.C. 1101 et seq.)
              [56 FR 29128, June 25, 1991, as amended at 70 FR 57454, Sept. 30, 2005]
            
            
              36.601-2
              Competition.
              Acquisition of architect-engineer services in accordance with the procedures in this subpart will constitute a competitive procedure. (See 6.102(d)(1).)
              [56 FR 29128, June 25, 1991]
            
            
              36.601-3
              Applicable contracting procedures.

              (a)(1) For facility design contracts, the statement of work shall require that the architect-engineer specify, in the construction design specifications, use of the maximum practicable amount of recovered materials consistent with the performance requirements, availability, price reasonableness, and cost-effectiveness. Where appropriate, the statement of work also shall require the architect-engineer to consider energy conservation, pollution prevention, and waste reduction to the maximum extent practicable in developing the construction design specifications.
              (2) Facility design solicitations and contracts that include the specification of energy-consuming products must comply with the requirements at subpart 23.2.
              (b) Sources for contracts for architect-engineer services shall be selected in accordance with the procedures in this subpart rather than the solicitation or source selection procedures prescribed in parts 13, 14, and 15 of this regulation.
              (c) When the contract statement of work includes both architect-engineer services and other services, the contracting officer shall follow the procedures in this subpart if the statement of work, substantially or to a dominant extent, specifies performance or approval by a registered or licensed architect or engineer. If the statement of work does not specify such performance or approval, the contracting officer shall follow the procedures in parts 13, 14, or 15.
              (d) Other than “incidental services” as specified in the definition of architect-engineer services in Section 2.101 and in Section 36.601-4(a)(3), services that do not require performance by a registered or licensed architect or engineer, notwithstanding the fact that architect-engineers also may perform those services, should be acquired pursuant to parts 13, 14, and 15.
              [56 FR 29128, June 25, 1991, as amended at 60 FR 28498, May 31, 1995; 62 FR 44812, Aug. 22, 1997; 66 FR 2132, Jan. 10, 2001; 72 FR 65872, Nov. 23, 2007]
            
            
              36.601-4
              Implementation.
              (a) Contracting officers should consider the following services to be “architect-engineer services” subject to the procedures of this subpart:
              (1) Professional services of an architectural or engineering nature, as defined by applicable State law, which the State law requires to be performed or approved by a registered architect or engineer.
              (2) Professional services of an architectural or engineering nature associated with design or construction of real property.
              (3) Other professional services of an architectural or engineering nature or services incidental thereto (including studies, investigations, surveying and mapping, tests, evaluations, consultations, comprehensive planning, program management, conceptual designs, plans and specifications, value engineering, construction phase services, soils engineering, drawing reviews, preparation of operating and maintenance manuals and other related services) that logically or justifiably require performance by registered architects or engineers or their employees.
              (4) Professional surveying and mapping services on an architectural or engineering nature. Surveying is considered to be an architectural and engineering service and shall be procured pursuant to 36.601 from registered surveyors or architects and engineers. Mapping associated with the research, planning, development, design, construction, or alteration of real property is considered to be an architectural and engineering service and is to be procured pursuant to 36.601. However, mapping services that are not connected to traditionally understood or accepted architectural and engineering activities, are not incidental to such architectural and engineering activities or have not in themselves traditionally been considered architectural and engineering services shall be procured pursuant to provisions in parts 13, 14, and 15.
              (b) Contracting officers may award contracts for architect-engineer services to any firm permitted by law to practice the professions of architecture or engineering.
              [56 FR 29128, June 25, 1991, as amended at 64 FR 32747, June 17, 1999]
            
            
              36.602
              Selection of firms for architect-engineer contracts.
            
            
              36.602-1
              Selection criteria.
              (a) Agencies shall evaluate each potential contractor in terms of its—
              (1) Professional qualifications necessary for satisfactory performance of required services;

              (2) Specialized experience and technical competence in the type of work required, including, where appropriate, experience in energy conservation, pollution prevention, waste reduction, and the use of recovered materials;
              (3) Capacity to accomplish the work in the required time;
              (4) Past performance on contracts with Government agencies and private industry in terms of cost control, quality of work, and compliance with performance schedules;

              (5) Location in the general geographical area of the project and knowledge of the locality of the project; provided, that application of this criterion leaves an appropriate number of qualified firms, given the nature and size of the project; and
              (6) Acceptability under other appropriate evaluation criteria.
              (b) When the use of design competition is approved by the agency head or a designee, agencies may evaluate firms on the basis of their conceptual design of the project. Design competition may be used when—
              (1) Unique situations exist involving prestige projects, such as the design of memorials and structures of unusual national significance;
              (2) Sufficient time is available for the production and evaluation of conceptual designs; and
              (3) The design competition, with its costs, will substantially benefit the project.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 28498, May 31, 1995; 62 FR 44812, Aug. 22, 1997; 62 FR 51379, Oct. 1, 1997]
            
            
              36.602-2
              Evaluation boards.
              (a) When acquiring architect-engineer services, an agency shall provide for one or more permanent or ad hoc architect-engineer evaluation boards (which may include preselection boards when authorized by agency regulations) to be composed of members who, collectively, have experience in architecture, engineering, construction, and Government and related acquisition matters. Members shall be appointed from among highly qualified professional employees of the agency or other agencies, and if authorized by agency procedure, private practitioners of architecture, engineering, or related professions. One Government member of each board shall be designated as the chairperson.
              (b) No firm shall be eligible for award of an architect-engineer contract during the period in which any of its principals or associates are participating as members of the awarding agency's evaluation board.
            
            
              36.602-3
              Evaluation board functions.
              Under the general direction of the head of the contracting activity, an evaluation board shall perform the following functions:
              (a) Review the current data files on eligible firms and responses to a public notice concerning the particular project (see 36.603).
              (b) Evaluate the firms in accordance with the criteria in 36.602-1.
              (c) Hold discussions with at least three of the most highly qualified firms regarding concepts and the relative utility of alternative methods of furnishing the required services.
              (d) Prepare a selection report for the agency head or other designated selection authority recommending, in order of preference, at least three firms that are considered to be the most highly qualified to perform the required services. The report shall include a description of the discussions and evaluation conducted by the board to allow the selection authority to review the considerations upon which the recommendations are based.
              [48 FR 42356, Sept. 19, 1983, as amended at 54 FR 48989, Nov. 28, 1989; 60 FR 28498, May 31, 1995; 62 FR 44812, Aug. 22, 1997; 74 FR 31560, July 1, 2009]
            
            
              36.602-4
              Selection authority.
              (a) The final selection decision shall be made by the agency head or a designated selection authority.

              (b) The selection authority shall review the recommendations of the evaluation board and shall, with the advice of appropriate technical and staff representatives, make the final selection. This final selection shall be a listing, in order of preference, of the firms considered most highly qualified to perform the work. If the firm listed as the most preferred is not the firm recommended as the most highly qualified by the evaluation board, the selection authority shall provide for the contract file a written explanation of the reason for the preference. All firms on the final selection list are considered selected firms with which the contracting officer may negotiate in accordance with 36.606.
              (c) The selection authority shall not add firms to the selection report. If the firms recommended in the report are not deemed to be qualified or the report is considered inadequate for any reason, the selection authority shall record the reasons and return the report through channels to the evaluation board for appropriate revision.
              (d) The board shall be promptly informed of the final selection.
            
            
              36.602-5
              Short selection process for contracts not to exceed the simplified acquisition threshold.
              When authorized by the agency, either or both of the short processes described in this subsection may be used to select firms for contracts not expected to exceed the simplified acquisition threshold. Otherwise, the procedures prescribed in 36.602-3 and 36.602-4 shall be followed.
              (a) Selection by the board. The board shall review and evaluate architect-engineer firms in accordance with 36.602-3, except that the selection report shall serve as the final selection list and shall be provided directly to the contracting officer. The report shall serve as an authorization for the contracting officer to commence negotiations in accordance with 36.606.
              (b) Selection by the chairperson of the board. When the board decides that formal action by the board is not necessary in connection with a particular selection, the following procedures shall be followed:
              (1) The chairperson of the board shall perform the functions required in 36.602-3.
              (2) The agency head or designated selection authority shall review the report and approve it or return it to the chairperson for appropriate revision.
              (3) Upon receipt of an approved report, the chairperson of the board shall furnish the contracting officer a copy of the report which will serve as an authorization for the contracting officer to commence negotiations in accordance with 36.606.
              [48 FR 42356, Sept. 19, 1983, as amended at 54 FR 48989, Nov. 28, 1989; 60 FR 34759, July 3, 1995]
            
            
              36.603
              Collecting data on and appraising firms' qualifications.
              (a) Establishing offices. Agencies shall maintain offices or permanent evaluation boards, or arrange to use the offices or boards of other agencies, to receive and maintain data on firms wishing to be considered for Government contracts. Each office or board shall be assigned a jurisdiction by its parent agency, making it responsible for a geographical region or area, or a specialized type of construction.
              (b) Qualifications data. To be considered for architect-engineer contracts, a firm must file with the appropriate office or board the Standard Form 330, “Architect-Engineer Qualifications,” Part II, and when applicable, SF 330, Part I.
              (c) Data files and the classification of firms. Under the direction of the parent agency, offices or permanent evaluation boards shall maintain an architect-engineer qualifications data file. These offices or boards shall review the SF's 254 and 255 filed, and shall classify each firm with respect to:
              (1) Location;
              (2) Specialized experience;
              (3) Professional capabilities; and
              (4) Capacity, with respect to the scope of work that can be undertaken. A firm's ability and experience in computer-assisted design should be considered, when appropriate.
              (d) Currency of files. Any office or board maintaining qualifications data files shall review and update each file at least once a year. This process should include:
              (1) Encouraging firms to submit annually an updated statement of qualifications and performance data on a SF 330 Part II.
              (2) Reviewing the SF 330 Part II and, if necessary, updating the firm's classification (see 36.603(c)).
              (3) Recording any contract awards made to the firm in the past year.

              (4) Assuring that the file contains a copy of each pertinent performance evaluation (see 42.1502(f)).
              
              (5) Discarding any material that has not been updated within the past three years, if it is no longer pertinent, see 42.1502(f).
              (6) Posting the date of the review in the file.
              (e) Use of data files. Evaluation boards and other appropriate Government employees, including contracting officers, shall use data files on firms.
              [48 FR 42356, Sept. 19, 1983, as amended at 68 FR 69231, Dec. 11, 2003; 74 FR 31560, July 1, 2009]
            
            
              36.604
              Performance evaluation.
              See 42.1502(f) for the requirements for preparing past performance evaluations for architect-engineer contracts.
              [74 FR 31560, July 1, 2009]
            
            
              36.605
              Government cost estimate for architect-engineer work.
              (a) An independent Government estimate of the cost of architect-engineer services shall be prepared and furnished to the contracting officer before commencing negotiations for each proposed contract or contract modification expected to exceed the simplified acquisition threshold. The estimate shall be prepared on the basis of a detailed analysis of the required work as though the Government were submitting a proposal.
              (b) Access to information concerning the Government estimate shall be limited to Government personnel whose official duties require knowledge of the estimate. An exception to this rule may be made during contract negotiations to allow the contracting officer to identify a specialized task and disclose the associated cost breakdown figures in the Government estimate, but only to the extent deemed necessary to arrive at a fair and reasonable price. The overall amount of the Government's estimate shall not be disclosed except as permitted by agency regulations.
              [48 FR 42356, Sept. 19, 1983, as amended at 62 FR 44829, Aug. 22, 1997; 71 FR 57368, Sept. 28, 2006]
            
            
              36.606
              Negotiations.
              (a) Unless otherwise specified by the selection authority, the final selection authorizes the contracting officer to begin negotiations. Negotiations shall be conducted in accordance with part 15 of this chapter, beginning with the most preferred firm in the final selection (see 15.404-4(c)(4)(i) on fee limitation).
              (b) The contracting officer should ordinarily request a proposal from the firm, ensuring that the solicitation does not inadvertently preclude the firm from proposing the use of modern design methods.
              (c) The contracting officer shall inform the firm that no construction contract may be awarded to the firm that designed the project, except as provided in 36.209.
              (d) During negotiations, the contracting officer should seek advance agreement (see 31.109) on any charges for computer-assisted design. When the firm's proposal does not cover appropriate modern and cost-effective design methods (e.g., computer-assisted design), the contracting officer should discuss this topic with the firm.
              (e) Because selection of firms is based upon qualifications, the extent of any subcontracting is an important negotiation topic. The clause prescribed at 44.204(b), Subcontractors and Outside Associates and Consultants (Architect-Engineer Services) (see 52.244-4), limits a firm's subcontracting to firms agreed upon during negotiations.
              (f) If a mutually satisfactory contract cannot be negotiated, the contracting officer shall obtain a written final proposal revision from the firm, and notify the firm that negotiations have been terminated. The contracting officer shall then initiate negotiations with the next firm on the final selection list. This procedure shall be continued until a mutually satisfactory contract has been negotiated. If negotiations fail with all selected firms, the contracting officer shall refer the matter to the selection authority who, after consulting with the contracting officer as to why a contract cannot be negotiated, may direct the evaluation board to recommend additional firms in accordance with 36.602.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 37777, July 21, 1995; 62 FR 51271, Sept. 30, 1997; 63 FR 34060, June 22, 1998; 67 FR 6120, Feb. 8, 2002; 67 FR 56126, Aug. 30, 2002]
            
            
              
              36.607
              Release of information on firm selection.
              (a) After final selection has taken place, the contracting officer may release information identifying only the architect-engineer firm with which a contract will be negotiated for certain work. The work should be described in any release only in general terms, unless information relating to the work is classified. If negotiations are terminated without awarding a contract to the highest rated firm, the contracting officer may release that information and state that negotiations will be undertaken with another (named) architect-engineer firm. When an award has been made, the contracting officer may release award information, (see 5.401).
              (b) Debriefings of successful and unsuccessful firms will be held after final selection has taken place and will be conducted, to the extent practicable, in accordance with 15.503, 15.506(b) through (f), and 15.507(c). Note that 15.506(d)(2) through (d)(5) do not apply to architect-engineer contracts.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 42657, Aug. 16, 1995; 61 FR 69291, Dec. 31, 1996; 62 FR 51271, Sept. 30, 1997; 81 FR 11992, Mar. 7, 2016]
            
            
              36.608
              Liability for Government costs resulting from design errors or deficiencies.
              Architect-engineer contractors shall be responsible for the professional quality, technical accuracy, and coordination of all services required under their contracts. A firm may be liable for Government costs resulting from errors or deficiencies in designs furnished under its contract. Therefore, when a modification to a construction contract is required because of an error or deficiency in the services provided under an architect-engineer contract, the contracting officer (with the advice of technical personnel and legal counsel) shall consider the extent to which the architect-engineer contractor may be reasonably liable. The contracting officer shall enforce the liability and issue a demand for payment of the amount due, if the recoverable cost will exceed the administrative cost involved or is otherwise in the Government's interest. The contracting officer shall include in the contract file a written statement of the reasons for the decision to recover or not to recover the costs from the firm.
              [48 FR 42356, Sept. 19, 1983, as amended at 73 FR 54005, Sept. 17, 2008]
            
            
              36.609
              Contract clauses.
            
            
              36.609-1
              Design within funding limitations.
              (a) The Government may require the architect-engineer contractor to design the project so that construction costs will not exceed a contractually specified dollar limit (funding limitation). If the price of construction proposed in response to a Government solicitation exceeds the construction funding limitation in the architect-engineer contract, the firm shall be solely responsible for redesigning the project within the funding limitation. These additional services shall be performed at no increase in the price of this contract. However, if the cost of proposed construction is affected by events beyond the firm's reasonable control (e.g., if there is an increase in material costs which could not have been anticipated, or an undue delay by the Government in issuing a construction solicitation), the firm shall not be obligated to redesign at no cost to the Government. If a firm's design fails to meet the contractual limitation on construction cost and the Government determines that the firm should not redesign the project, a written statement of the reasons for that determination shall be placed in the contract file.

              (b) The amount of the construction funding limitation (to be inserted in paragraph (c) of the clause at 52.236-22) is to be established during negotiations between the contractor and the Government. This estimated construction contract price shall take into account any statutory or other limitations and exclude any allowances for Government supervision and overhead and any amounts set aside by the Government for contingencies. In negotiating the amount, the contracting officer should make available to the contractor the information upon which the Government has based its initial construction estimate and any subsequently acquired information that may affect the construction costs.
              
              (c) The contracting officer shall insert the clause at 52.236-22, Design Within Funding Limitations, in fixed-price architect-engineer contracts except when (1) the head of the contracting activity or a designee determines in writing that cost limitations are secondary to performance considerations and additional project funding can be expected, if necessary, (2) the design is for a standard structure and is not intended for a specific location, or (3) there is little or no design effort involved.
              [48 FR 42356, Sept. 19, 1983, as amended at 50 FR 26903, June 28, 1985]
            
            
              36.609-2
              Redesign responsibility for design errors or deficiencies.
              (a) Under architect-engineer contracts, contractors shall be required to make necessary corrections at no cost to the Government when the designs, drawings, specifications, or other items or services furnished contain any errors, deficiencies, or inadequacies. If, in a given situation, the Government does not require a firm to correct such errors, the contracting officer shall include a written statement of the reasons for that decision in the contract file.
              (b) The contracting officer shall insert the clause at 52.236-23, Responsibility of the Architect-Engineer Contractor, in fixed-price architect-engineer contracts.
              [48 FR 42356, Sept. 19, 1983, as amended at 50 FR 26903, June 28, 1985]
            
            
              36.609-3
              Work oversight in architect-engineer contracts.
              The contracting officer shall insert the clause at 52.236-24, Work Oversight in Architect-Engineer Contracts, in all architect-engineer contracts.
              [50 FR 26903, June 28, 1985, as amended at 64 FR 51845, Sept. 24, 1999]
              The contracting officer shall insert the clause at 52.236-25,
            
            
              36.609-4
              Requirements for registration of designers.
              Insert the clause at 52.236-25, Requirements for Registration of Designers, in architect-engineer contracts, except that it may be omitted when the design will be performed—
              (a) Outside the United States and its outlying areas; or
              (b) In a State or outlying area of the United States that does not have registration requirements for the particular field involved.
              [68 FR 28083, May 22, 2003]
            
          
          
            Subpart 36.7—Standard and Optional Forms for Contracting for Construction, Architect-Engineer Services, and Dismantling, Demolition, or Removal of Improvements
            
              36.700
              Scope of subpart.
              This subpart sets forth requirements for the use of standard and optional forms, prescribed in part 53, for contracting for construction, architect-engineer services, or dismantling, demolition, or removal of improvements. A listing of the Standard forms is located in subpart 53.3.
              [54 FR 29282, July 11, 1989, as amended at 83 FR 42574, Aug. 22, 2018]
            
            
              36.701
              Standard and optional forms for use in contracting for construction or dismantling, demolition, or removal of improvements.
              (a) Standard Form 1442, Solicitation, Offer, and Award (Construction, Alteration, or Repair), shall be used to solicit and submit offers, and award construction or dismantling, demolition, or removal of improvements contracts expected to exceed the simplified acquisition threshold, and may be used for contracts at or below the simplified acquisition threshold. In all sealed bid solicitations, or when the Government otherwise requires a noncancellable offer acceptance period, the contracting officer shall insert in the blank provided in Block 13D the number of calendar days that the offer must be available for acceptance after the date offers are due.

              (b) Optional Form 347, Order for Supplies or Services, may be used for construction or dismantling, demolition, or removal of improvements contracts that are at or below the simplified acquisition threshold provided, that the contracting officer includes the clauses required (see subpart 36.5) in the simplified acquisitions (see part 13).
              
              (c) Contracting officers may use Optional Form 1419, Abstract of Offers—Construction, and Optional Form 1419A, Abstract of Offers—Construction, Continuation Sheet, or the automated equivalents to record offers submitted in response to a sealed bid solicitation (see 14.403) and may also use them to record offers submitted in response to negotiated solicitations.
              [48 FR 42356, Sept. 19, 1983, as amended at 52 FR 19805, May 27, 1987; 54 FR 29282, July 11, 1989; 60 FR 34759, July 3, 1995; 61 FR 39198, July 26, 1996; 69 FR 59699, Oct. 5, 2004; 74 FR 31560, July 1, 2009]
            
            
              36.702
              Forms for use in contracting for architect-engineer services.
              (a) Contracting officers must use Standard Form 252, Architect-Engineer Contract, to award fixed-price contracts for architect-engineer services when the services will be performed in the United States or its outlying areas.
              (b) The SF 330, Architect-Engineer Qualifications, shall be used to evaluate firms before awarding a contract for architect-engineer services:
              (1) Use the SF 330, Part I—Contract-Specific Qualifications, to obtain information from an architect-engineer firm about its qualifications for a specific contract when the contract amount is expected to exceed the simplified acquisition threshold. Part I may be used when the contract amount is expected to be at or below the simplified acquisition threshold, if the contracting officer determines that its use is appropriate.
              (2) Use the SF 330, Part II—General Qualifications, to obtain information from an architect-engineer firm about its general professional qualifications.
              [48 FR 42356, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995; 68 FR 28084, May 22, 2003; 68 FR 69231, Dec. 11, 2003; 74 FR 31560, July 1, 2009]
            
          
        
        
          Pt. 37
          PART 37—SERVICE CONTRACTING
          
            Sec.
            37.000
            Scope of part.
            
              Subpart 37.1—Service Contracts—General
              37.101
              Definitions.
              37.102
              Policy.
              37.103
              Contracting officer responsibility.
              37.104
              Personal services contracts.
              37.105
              Competition in service contracting.
              37.106
              Funding and term of service contracts.
              37.107
              Service Contract Labor Standards.
              37.108
              Small business Certificate of Competency.
              37.109
              Services of quasi-military armed forces.
              37.110
              Solicitation provisions and contract clauses.
              37.111
              Extension of services.
              37.112
              Government use of private sector temporaries.
              37.113
              Severance payments to foreign nationals.
              37.113-1
              Waiver of cost allowability limitations.
              37.113-2
              Solicitation provision and contract clause.
              37.114
              Special acquisition requirements.
              37.115
              Uncompensated overtime.
              37.115-1
              Scope.
              37.115-2
              General policy.
              37.115-3
              Solicitation provision.
            
            
              Subpart 37.2—Advisory and Assistance Services
              37.200
              Scope of subpart.
              37.201
              Definition.
              37.202
              Exclusions.
              37.203
              Policy.
              37.204
              Guidelines for determining availability of personnel.
              37.205
              Contracting officer responsibilities.
            
            
              Subpart 37.3—Dismantling, Demolition, or Removal of Improvements
              37.300
              Scope of subpart.
              37.301
              Labor standards.
              37.302
              Bonds or other security.
              37.303
              Payments.
              37.304
              Contract clauses.
            
            
              Subpart 37.4—Nonpersonal Health Care Services
              37.400
              Scope of subpart.
              37.401
              Policy.
              37.402
              Contracting officer responsibilities.
              37.403
              Contract clause.
            
            
              Subpart 37.5—Management Oversight of Service Contracts
              37.500
              Scope of subpart.
              37.501
              Definition.
              37.502
              Exclusions.
              37.503
              Agency-head responsibilities.
              37.504
              Contracting officials' responsibilities.
            
            
              Subpart 37.6—Performance-Based Contracting
              37.600
              Scope of subpart.
              37.601
              General.
              
              37.602
              Performance work statement.
              37.603
              Performance standards.
              37.604
              Quality assurance surveillance plans.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42365, Sept. 19, 1983, unless otherwise noted.
          
          
            37.000
            Scope of part.
            This part prescribes policy and procedures that are specific to the acquisition and management of services by contract. This part applies to all contracts and orders for services regardless of the contract type or kind of service being acquired. This part requires the use of performance-based acquisitions for services to the maximum extent practicable and prescribes policies and procedures for use of performance-based acquisition methods (see Subpart 37.6). Additional guidance for research and development services is in part 35; architect-engineering services is in part 36; information technology is in part 39; and transportation services is in part 47. Parts 35, 36, 39, and 47 take precedence over this part in the event of inconsistencies. This part includes, but is not limited to, contracts for services to which 41 U.S.C. chapter 67, Service Contract Labor Standards, applies (see subpart 22.10).
            [62 FR 12694, Mar. 17, 1997, as amended at 62 FR 44815, Aug. 22, 1997; 71 FR 218, Jan. 3, 2006; 79 FR 24212, Apr. 29, 2014]
          
          
            Subpart 37.1—Service Contracts—General
            
              37.101
              Definitions.
              As used in this part—
              
                Adjusted hourly rate (including uncompensated overtime) is the rate that results from multiplying the hourly rate for a 40-hour work week by 40, and then dividing by the proposed hours per week which includes uncompensated overtime hours over and above the standard 40-hour work week. For example, 45 hours proposed on a 40-hour work week basis at $20 per hour would be converted to an uncompensated overtime rate of $17.78 per hour ($20.00 × 40/45 = $17.78).
              
                Child care services means child protective services (including the investigation of child abuse and neglect reports), social services, health and mental health care, child (day) care, education (whether or not directly involved in teaching), foster care, residential care, recreational or rehabilitative programs, and detention, correctional, or treatment services.
              
                Nonpersonal services contract means a contract under which the personnel rendering the services are not subject, either by the contract's terms or by the manner of its administration, to the supervision and control usually prevailing in relationships between the Government and its employees.
              
                Performance-based contracting means structuring all aspects of an acquisition around the purpose of the work to be performed as opposed to either the manner by which the work is to be performed or broad and imprecise statements of work.
              
                Service contract means a contract that directly engages the time and effort of a contractor whose primary purpose is to perform an identifiable task rather than to furnish an end item of supply. A service contract may be either a nonpersonal or personal contract. It can also cover services performed by either professional or nonprofessional personnel whether on an individual or organizational basis. Some of the areas in which service contracts are found include the following:
              (1) Maintenance, overhaul, repair, servicing, rehabilitation, salvage, modernization, or modification of supplies, systems, or equipment.
              (2) Routine recurring maintenance of real property.
              (3) Housekeeping and base services.
              (4) Advisory and assistance services.
              (5) Operation of Government-owned equipment, real property, and systems.
              (6) Communications services.
              (7) Architect-Engineering (see subpart 36.6).
              (8) Transportation and related services (see part 47).
              (9) Research and development (see part 35).
              
                Uncompensated overtime means the hours worked without additional compensation in excess of an average of 40 hours per week by direct charge employees who are exempt from the Fair Labor Standards Act. Compensated personal absences such as holidays, vacations, and sick leave shall be included in the normal work week for purposes of computing uncompensated overtime hours.
              [48 FR 42365, Sept. 19, 1983, as amended at 53 FR 43392, Oct. 26, 1988; 59 FR 67051, Dec. 28, 1994; 62 FR 44815, Aug. 22, 1997; 66 FR 2133, Jan. 10, 2001; 72 FR 27385, May 15, 2007; 80 FR 4993, Jan. 29, 2015]
            
            
              37.102
              Policy.
              (a) Performance-based acquisition (see Subpart 37.6) is the preferred method for acquiring services (Public Law 106-398, section 821). When acquiring services, including those acquired under supply contracts or orders, agencies must—
              (1) Use performance-based acquisition methods to the maximum extent practicable, except for—

              (i) Architect-engineer services acquired in accordance with 40 U.S.C. 1101 et seq. (see part 36);
              (ii) Construction (see part 36);
              (iii) Utility services (see part 41); or
              (iv) Services that are incidental to supply purchases; and
              (2) Use the following order of precedence (Public Law 106-398, section 821(a));
              (i) A firm-fixed price performance-based contract or task order.
              (ii) A performance-based contract or task order that is not firm-fixed price.
              (iii) A contract or task order that is not performance-based.
              (b) Agencies shall generally rely on the private sector for commercial services (see OMB Circular No. A-76, Performance of Commercial Activities and subpart 7.3).
              (c) Agencies shall not award a contract for the performance of an inherently governmental function (see subpart 7.5).
              (d) Non-personal service contracts are proper under general contracting authority.
              (e) Agency program officials are responsible for accurately describing the need to be filled, or problem to be resolved, through service contracting in a manner that ensures full understanding and responsive performance by contractors and, in so doing, should obtain assistance from contracting officials, as needed. To the maximum extent practicable, the program officials shall describe the need to be filled using performance-based acquisition methods.
              (f) Agencies shall establish effective management practices in accordance with Office of Federal Procurement Policy (OFPP) Policy Letter 93-1, Management Oversight of Service Contracting, to prevent fraud, waste, and abuse in service contracting.
              (g) Services are to be obtained in the most cost-effective manner, without barriers to full and open competition, and free of any potential conflicts of interest.
              (h) Agencies shall ensure that sufficiently trained and experienced officials are available within the agency to manage and oversee the contract administration function.
              (i) Agencies shall ensure that service contracts that require the delivery, use, or furnishing of products are consistent with part 23.
              [61 FR 2630, Jan. 26, 1996, as amended at 62 FR 12694, Mar. 17, 1997; 62 FR 44815, Aug. 22, 1997; 66 FR 22083, May 2, 2001; 70 FR 57454, Sept. 30, 2005; 71 FR 218, Jan. 3, 2006; 76 FR 31401, May 31, 2011]
            
            
              37.103
              Contracting officer responsibility.
              (a) The contracting officer is responsible for ensuring that a proposed contract for services is proper. For this purpose the contracting officer shall—
              (1) Determine whether the proposed service is for a personal or nonpersonal services contract using the definitions at 2.101 and 37.101 and the guidelines in 37.104;
              (2) In doubtful cases, obtain the review of legal counsel; and
              (3) Document the file (except as provided in paragraph (b) below) with
              (i) the opinion of legal counsel, if any,
              (ii) a memorandum of the facts and rationale supporting the conclusion that the contract does not violate the provisions in 37.104(b), and
              (iii) any further documentation that the contracting agency may require.
              (b) Nonpersonal services contracts are exempt from the requirements of subparagraph (a)(3) above.

              (c) Ensure that performance-based acquisition methods are used to the maximum extent practicable when acquiring services.
              (d) Ensure that contracts for child care services include requirements for criminal history background checks on employees who will perform child care services under the contract in accordance with 42 U.S.C. 13041, as amended, and agency procedures.
              (e) Ensure that service contractor reporting requirements are met in accordance with subpart 4.17, Service Contracts Inventory.
              [48 FR 42365, Sept. 19, 1983, as amended at 55 FR 36796, Sept. 6, 1990; 59 FR 67051, Dec. 28, 1994; 62 FR 233, Jan. 2, 1997; 62 FR 44815, Aug. 22, 1997; 62 FR 51379, Oct. 1, 1997; 66 FR 2133, Jan. 10, 2001; 71 FR 218, Jan. 3, 2006; 78 FR 80375, Dec. 31, 2013]
            
            
              37.104
              Personal services contracts.
              (a) A personal services contract is characterized by the employer-employee relationship it creates between the Government and the contractor's personnel. The Government is normally required to obtain its employees by direct hire under competitive appointment or other procedures required by the civil service laws. Obtaining personal services by contract, rather than by direct hire, circumvents those laws unless Congress has specifically authorized acquisition of the services by contract.
              (b) Agencies shall not award personal services contracts unless specifically authorized by statute (e.g., 5 U.S.C. 3109) to do so.
              (c)(1) An employer-employee relationship under a service contract occurs when, as a result of (i) the contract's terms or (ii) the manner of its administration during performance, contractor personnel are subject to the relatively continuous supervision and control of a Government officer or employee. However, giving an order for a specific article or service, with the right to reject the finished product or result, is not the type of supervision or control that converts an individual who is an independent contractor (such as a contractor employee) into a Government employee.
              (2) Each contract arrangement must be judged in the light of its own facts and circumstances, the key question always being: Will the Government exercise relatively continuous supervision and control over the contractor personnel performing the contract? The sporadic, unauthorized supervision of only one of a large number of contractor employees might reasonably be considered not relevant, while relatively continuous Government supervision of a substantial number of contractor employees would have to be taken strongly into account (see (d) below).
              (d) The following descriptive elements should be used as a guide in assessing whether or not a proposed contract is personal in nature:
              (1) Performance on site.
              (2) Principal tools and equipment furnished by the Government.
              (3) Services are applied directly to the integral effort of agencies or an organizational subpart in furtherance of assigned function or mission.
              (4) Comparable services, meeting comparable needs, are performed in the same or similar agencies using civil service personnel.
              (5) The need for the type of service provided can reasonably be expected to last beyond one year.
              (6) The inherent nature of the service, or the manner in which it is provided reasonably requires directly or indirectly, Government direction or supervision of contractor employees in order to—
              (i) Adequately protect the Government's interest;
              (ii) Retain control of the function involved; or
              (iii) Retain full personal responsibility for the function supported in a duly authorized Federal officer or employee.
              (e) When specific statutory authority for a personal service contract is cited, obtain the review and opinion of legal counsel.

              (f) Personal services contracts for the services of individual experts or consultants are limited by the Classification Act. In addition, the Office of Personnel Management has established requirements which apply in acquiring the personal services of experts or consultants in this manner (e.g., benefits, taxes, conflicts of interest). Therefore, the contracting officer shall effect necessary coordination with the cognizant civilian personnel office.
              [48 FR 42365, Sept. 19, 2001, as amended at 66 FR 2133, Jan. 10, 2001]
            
            
              37.105
              Competition in service contracting.
              (a) Unless otherwise provided by statute, contracts for services shall be awarded through sealed bidding whenever the conditions in 6.401(a) are met (except see 6.401(b)).
              (b) The provisions of statute and part 6 of this regulation requiring competition apply fully to service contracts. The method of contracting used to provide for competition may vary with the type of service being acquired and may not necessarily be limited to price competition.
              [50 FR 1744, Jan. 11, 1985, and 50 FR 52429, Dec. 23, 1985]
            
            
              37.106
              Funding and term of service contracts.
              (a) When contracts for services are funded by annual appropriations, the term of contracts so funded shall not extend beyond the end of the fiscal year of the appropriation except when authorized by law (see paragraph (b) of this section for certain service contracts, 32.703-2 for contracts conditioned upon availability of funds, and 32.703-3 for contracts crossing fiscal years).
              (b) The head of an executive agency, except NASA, may enter into a contract, exercise an option, or place an order under a contract for severable services for a period that begins in one fiscal year and ends in the next fiscal year if the period of the contract awarded, option exercised, or order placed does not exceed one year (10 U.S.C. 2410a and 41 U.S.C. 3902). Funds made available for a fiscal year may be obligated for the total amount of an action entered into under this authority.
              (c) Agencies with statutory multiyear authority shall consider the use of this authority to encourage and promote economical business operations when acquiring services.
              [60 FR 37778, July 21, 1995, as amended at 62 FR 44815, Aug. 22, 1997; 63 FR 58601, Oct. 30, 1998; 79 FR 24212, Apr. 29, 2014]
            
            
              37.107
              Service Contract Labor Standards.
              41 U.S.C. chapter 67, Service Contract Labor Standards, provides for minimum wages and fringe benefits as well as other conditions of work under certain types of service contracts. Whether or not the Service Contract Labor Standards statute applies to a specific service contract will be determined by the definitions and exceptions given in the Service Contract Labor Standards statute, or implementing regulations.
              [79 FR 24212, Apr. 29, 2014]
            
            
              37.108
              Small business Certificate of Competency.
              In those service contracts for which the Government requires the highest competence obtainable, as evidenced in a solicitation by a request for a technical/management proposal and a resultant technical evaluation and source selection, the small business Certificate of Competency procedures may not apply (see subpart 19.6).
            
            
              37.109
              Services of quasi-military armed forces.
              Contracts with Pinkerton Detective Agencies or similar organizations are prohibited by 5 U.S.C. 3108. This prohibition applies only to contracts with organizations that offer quasi-military armed forces for hire, or with their employees, regardless of the contract's character. An organization providing guard or protective services does not thereby become a quasi-military armed force, even though the guards are armed or the organization provides general investigative or detective services. (See 57 Comp. Gen. 524).
            
            
              37.110
              Solicitation provisions and contract clauses.

              (a) The contracting officer shall insert the provision at 52.237-1, Site Visit, in solicitations for services to be performed on Government installations, unless the solicitation is for construction.
              
              (b) The contracting officer shall insert the clause at 52.237-2, Protection of Government Buildings, Equipment, and Vegetation, in solicitations and contracts for services to be performed on Government installations, unless a construction contract is contemplated.
              (c) The contracting officer may insert the clause at 52.237-3, Continuity of Services, in solicitations and contracts for services, when—
              (1) The services under the contract are considered vital to the Government and must be continued without interruption and when, upon contract expiration, a successor, either the Government or another contractor, may continue them; and
              (2) The Government anticipates difficulties during the transition from one contractor to another or to the Government. Examples of instances where use of the clause may be appropriate are services in remote locations or services requiring personnel with special security clearances.
              (d) See 9.508 regarding the use of an appropriate provision and clause concerning the subject of conflict-of-interest, which may at times be significant in solicitations and contracts for services.
              (e) The contracting officer shall also insert in solicitations and contracts for services the provisions and clauses prescribed elsewhere in the FAR, as appropriate for each acquisition, depending on the conditions that are applicable.
              [48 FR 42365, Sept. 19, 1983, as amended at 55 FR 52795, Dec. 21, 1990; 57 FR 60584, Dec. 21, 1992]
            
            
              37.111
              Extension of services.
              Award of contracts for recurring and continuing service requirements are often delayed due to circumstances beyond the control of contracting offices. Examples of circumstances causing such delays are bid protests and alleged mistakes in bid. In order to avoid negotiation of short extensions to existing contracts, the contracting officer may include an option clause (see 17.208(f)) in solicitations and contracts which will enable the Government to require continued performance of any services within the limits and at the rates specified in the contract. However, these rates may be adjusted only as a result of revisions to prevailing labor rates provided by the Secretary of Labor. The option provision may be exercised more than once, but the total extension of performance thereunder shall not exceed 6 months.
              [54 FR 29282, July 11, 1989]
            
            
              37.112
              Government use of private sector temporaries.
              Contracting officers may enter into contracts with temporary help service firms for the brief or intermittent use of the skills of private sector temporaries. Services furnished by temporary help firms shall not be regarded or treated as personal services. These services shall not be used in lieu of regular recruitment under civil service laws or to displace a Federal employee. Acquisition of these services shall comply with the authority, criteria, and conditions of 5 CFR part 300, subpart E, Use of Private Sector Temporaries, and agency procedures.
              [56 FR 55380, Oct. 25, 1991]
            
            
              37.113
              Severance payments to foreign nationals.
            
            
              37.113-1
              Waiver of cost allowability limitations.
              (a) The head of the agency may waive the 31.205-6(g)(6) cost allowability limitations on severance payments to foreign nationals for contracts that—
              (1) Provide significant support services for (i) members of the armed forces stationed or deployed outside the United States, or (ii) employees of an executive agency posted outside the United States; and
              (2) Will be performed in whole or in part outside the United States.
              (b) Waivers can be granted only before contract award.
              (c) Waivers cannot be granted for—
              (1) Military banking contracts, which are covered by 10 U.S.C. 2324(e)(2); or

              (2) Severance payments made by a contractor to a foreign national employed by the contractor under a DOD service contract in the Republic of the Philippines, if the discontinuation of the foreign national is the result of the termination of basing rights of the United States military in the Republic of the Philippines (section 1351(b) of Public Law 102-484, 10 U.S.C. 1592, note).
              [60 FR 42661, Aug. 16, 1995, as amended at 68 FR 43867, July 24, 2003]
            
            
              37.113-2
              Solicitation provision and contract clause.
              (a) Use the provision at 52.237-8, Restriction on Severance Payments to Foreign Nationals, in all solicitations that meet the criteria in 37.113-1(a), except for those excluded by 37.113-1(c).
              (b) When the head of an agency has granted a waiver pursuant to 37.113-1, use the clause at 52.237-9, Waiver of Limitation on Severance Payments to Foreign Nationals.
              [60 FR 42261, Aug. 16, 1995, as amended at 68 FR 43867, July 24, 2003]
            
            
              37.114
              Special acquisition requirements.
              Contracts for services which require the contractor to provide advice, opinions, recommendations, ideas, reports, analyses, or other work products have the potential for influencing the authority, accountability, and responsibilities of Government officials. These contracts require special management attention to ensure that they do not result in performance of inherently governmental functions by the contractor and that Government officials properly exercise their authority. Agencies must ensure that—
              (a) A sufficient number of qualified Government employees are assigned to oversee contractor activities, especially those that involve support of government policy or decision making. During performance of service contracts, the functions being performed shall not be changed or expanded to become inherently governmental.
              (b) A greater scrutiny and an appropriate enhanced degree of management oversight is exercised when contracting for functions that are not inherently governmental but closely support the performance of inherently governmental functions (see 7.503(c)).
              (c) All contractor personnel attending meetings, answering Government telephones, and working in other situations where their contractor status is not obvious to third parties are required to identify themselves as such to avoid creating an impression in the minds of members of the public or Congress that they are Government officials, unless, in the judgment of the agency, no harm can come from failing to identify themselves. They must also ensure that all documents or reports produced by contractors are suitably marked as contractor products or that contractor participation is appropriately disclosed.
              [61 FR 2630, Jan. 26, 1996]
            
            
              37.115
              Uncompensated overtime.
            
            
              37.115-1
              Scope.
              The policies in this section are based on Section 834 of Public Law 101-510 (10 U.S.C. 2331).
              [62 FR 44815, Aug. 22, 1997]
            
            
              37.115-2
              General policy.
              (a) Use of uncompensated overtime is not encouraged.
              (b) When professional or technical services are acquired on the basis of the number of hours to be provided, rather than on the task to be performed, the solicitation shall require offerors to identify uncompensated overtime hours and the uncompensated overtime rate for direct charge Fair Labor Standards Act—exempt personnel included in their proposals and subcontractor proposals. This includes uncompensated overtime hours that are in indirect cost pools for personnel whose regular hours are normally charged direct.
              (c) Contracting officers must ensure that the use of uncompensated overtime in contracts to acquire services on the basis of the number of hours provided will not degrade the level of technical expertise required to fulfill the Government's requirements (see 15.305 for competitive negotiations and 15.404-1(d) for cost realism analysis). When acquiring these services, contracting officers must conduct a risk assessment and evaluate, for award on that basis, any proposals received that reflect factors such as:

              (1) Unrealistically low labor rates or other costs that may result in quality or service shortfalls; and
              
              (2) Unbalanced distribution of uncompensated overtime among skill levels and its use in key technical positions.
              (d) Whenever there is uncompensated overtime, the adjusted hourly rate (including uncompensated overtime) (see definition at 37.101), rather than the hourly rate, shall be applied to all proposed hours, whether regular or overtime hours.
              [62 FR 44815, Aug. 22, 1997, as amended at 64 FR 51842, Sept. 24, 1999; 80 FR 4993, Jan. 29, 2015]
            
            
              37.115-3
              Solicitation provision.
              The contracting officer shall insert the provision at 52.237-10, Identification of Uncompensated Overtime, in all solicitations valued above the simplified acquisition threshold, for professional or technical services to be acquired on the basis of the number of hours to be provided.
              [62 FR 44815, Aug. 22, 1997]
            
          
          
            Subpart 37.2—Advisory and Assistance Services
            
              Source:
              60 FR 49722, Sept. 26, 1995, unless otherwise noted.
            
            
              37.200
              Scope of subpart.
              This subpart prescribes policies and procedures for acquiring advisory and assistance services by contract. The subpart applies to contracts, whether made with individuals or organizations, that involve either personal or nonpersonal services.
            
            
              37.201
              Definition.
              
                Covered personnel means—
              (1) An officer or an individual who is appointed in the civil service by one of the following acting in an official capacity:
              (i) The President;
              (ii) A Member of Congress;
              (iii) A member of the uniformed services;
              (iv) An individual who is an employee under 5 U.S.C. 2105;
              (v) The head of a Government-controlled corporation; or
              (vi) An adjutant general appointed by the Secretary concerned under 32 U.S.C. 709(c).
              (2) A member of the Armed Services of the United States.
              (3) A person assigned to a Federal agency who has been transferred to another position in the competitive service in another agency.
              [60 FR 49722, Sept. 26, 1995, as amended at 65 FR 24320, Apr. 25, 2000; 66 FR 2133, Jan. 10, 2001]
            
            
              37.202
              Exclusions.
              The following activities and programs are excluded or exempted from the definition of advisory or assistance services:
              (a) Routine information technology services unless they are an integral part of a contract for the acquisition of advisory and assistance services.
              (b) Architectural and engineering services as defined in 40 U.S.C. 1102.
              (c) Research on theoretical mathematics and basic research involving medical, biological, physical, social, psychological, or other phenomena.
              [60 FR 49722, Sept. 26, 1995, as amended at 61 FR 41470, Aug. 8, 1996; 70 FR 57454, Sept. 30, 2005; 79 FR 24213, Apr. 29, 2014]
            
            
              37.203
              Policy.
              (a) The acquisition of advisory and assistance services is a legitimate way to improve Government services and operations. Accordingly, advisory and assistance services may be used at all organizational levels to help managers achieve maximum effectiveness or economy in their operations.
              (b) Subject to 37.205, agencies may contract for advisory and assistance services, when essential to the agency's mission, to—
              (1) Obtain outside points of view to avoid too limited judgment on critical issues;
              (2) Obtain advice regarding developments in industry, university, or foundation research;
              (3) Obtain the opinions, special knowledge, or skills of noted experts;
              (4) Enhance the understanding of, and develop alternative solutions to, complex issues;
              (5) Support and improve the operation of organizations; or

              (6) Ensure the more efficient or effective operation of managerial or hardware systems.
              
              (c) Advisory and assistance services shall not be—
              (1) Used in performing work of a policy, decision-making, or managerial nature which is the direct responsibility of agency officials;
              (2) Used to bypass or undermine personnel ceilings, pay limitations, or competitive employment procedures;
              (3) Contracted for on a preferential basis to former Government employees;
              (4) Used under any circumstances specifically to aid in influencing or enacting legislation; or
              (5) Used to obtain professional or technical advice which is readily available within the agency or another Federal agency.
              (d) Limitation on payment for advisory and assistance services. Contractors may not be paid for services to conduct evaluations or analyses of any aspect of a proposal submitted for an initial contract award unless—
              (1) Neither covered personnel from the requesting agency, nor from another agency, with adequate training and capabilities to perform the required proposal evaluation, are readily available and a written determination is made in accordance with 37.204;
              (2) The contractor is a Federally-Funded Research and Development Center (FFRDC) as authorized in 41 U.S.C. 1709(c) and the work placed under the FFRDC's contract meets the criteria of 35.017-3; or
              (3) Such functions are otherwise authorized by law.
              [60 FR 49722, Sept. 26, 1995, as amended at 79 FR 24213, Apr. 29, 2014]
            
            
              37.204
              Guidelines for determining availability of personnel.
              (a) The head of an agency shall determine, for each evaluation or analysis of proposals, if sufficient personnel with the requisite training and capabilities are available within the agency to perform the evaluation or analysis of proposals submitted for the acquisition.
              (b) If, for a specific evaluation or analysis, such personnel are not available within the agency, the head of the agency shall—
              (1) Determine which Federal agencies may have personnel with the required training and capabilities; and
              (2) Consider the administrative cost and time associated with conducting the search, the dollar value of the procurement, other costs, such as travel costs involved in the use of such personnel, and the needs of the Federal agencies to make management decisions on the best use of available personnel in performing the agency's mission.
              (c) If the supporting agency agrees to make the required personnel available, the agencies shall execute an agreement for the detail of the supporting agency's personnel to the requesting agency.
              (d) If the requesting agency, after reasonable attempts to obtain personnel with the required training and capabilities, is unable to identify such personnel, the head of the agency may make the determination required by 37.203.
              (e) An agency may make a determination regarding the availability of covered personnel for a class of proposals for which evaluation and analysis would require expertise so unique or specialized that it is not reasonable to expect such personnel to be available.
            
            
              37.205
              Contracting officer responsibilities.
              The contracting officer shall ensure that the determination required in accordance with the guidelines at 37.204 has been made prior to issuing a solicitation.
            
          
          
            Subpart 37.3—Dismantling, Demolition, or Removal of Improvements
            
              37.300
              Scope of subpart.

              This subpart prescribes procedures for contracting for dismantling or demolition of buildings, ground improvements, and other real property structures and for the removal of such structures or portions of them (hereafter referred to as dismantling, demolition, or removal of improvements).
            
            
              37.301
              Labor standards.

              Contracts for dismantling, demolition, or removal of improvements are subject to either 41 U.S.C. chapter 67, Service Contract Labor Standards, or 40 U.S.C. chapter 31, subchapter IV, Wage Rate Requirements (Construction). If the contract is solely for dismantling, demolition, or removal of improvements, the Service Contract Labor Standards statute applies unless further work which will result in the construction, alteration, or repair of a public building or public work at that location is contemplated. If such further construction work is intended, even though by separate contract, then the Construction Wage Rate Requirements statute applies to the contract for dismantling, demolition, or removal.
              [79 FR 24213, Apr. 29, 2014]
            
            
              37.302
              Bonds or other security.
              When a contract is solely for dismantling, demolition, or removal of improvements, 40 U.S.C. chapter 31, subchapter III, Bonds, (see 28.102) does not apply. However, the contracting officer may require the contractor to furnish a performance bond or other security (see 28.103) in an amount that the contracting officer considers adequate to (a) ensure completion of the work, (b) protect property to be retained by the Government, (c) protect property to be provided as compensation to the contractor, and (d) protect the Government against damage to adjoining property.
              [60 FR 49722, Sept. 26, 1995, as amended at 70 FR 57455, Sept. 30, 2005; 79 FR 24213, Apr. 29, 2014]
            
            
              37.303
              Payments.
              (a) The contract may provide that the (1) Government pay the contractor for the dismantling or demolition of structures or (2) contractor pay the Government for the right to salvage and remove the materials resulting from the dismantling or demolition operation.
              (b) The contracting officer shall consider the usefulness to the Government of all salvageable property. Any of the property that is more useful to the Government than its value as salvage to the contractor should be expressly designated in the contract for retention by the Government. The contracting officer shall determine the fair market value of any property not so designated, since the contractor will get title to this property, and its value will therefore be important in determining what payment, if any, shall be made to the contractor and whether additional compensation will be made if the contract is terminated.
            
            
              37.304
              Contract clauses.

              (a) The contracting officer shall insert the clause at 52.237-4, Payment by Government to Contractor, in solicitations and contracts solely for dismantling, demolition, or removal of improvements whenever the contracting officer determines that the Government shall make payment to the contractor in addition to any title to property that the contractor may receive under the contract. If the contracting officer determines that all material resulting from the dismantling or demolition work is to be retained by the Government, use the basic clause with its Alternate I.
              
              (b) The contracting officer shall insert the clause at 52.237-5, Payment by Contractor to Government in solicitations and contracts for dismantling, demolition, or removal of improvements whenever the contractor is to receive title to dismantled or demolished property and a net amount of compensation is due to the Government, except if the contracting officer determines that it would be advantageous to the Government for the contractor to pay in increments and the government to transfer title to the contractor for increments of property only upon receipt of those payments.

              (c) The contracting officer shall insert the clause at 52.237-6, Incremental Payment by Contractor to Government, in solicitations and contracts for dismantling, demolition, or removal of improvements if (1) the contractor is to receive title to dismantled or demolished property and a net amount of compensation is due the Government, and (2) the contracting officer determines that it would be advantageous to the Government for the contractor to pay in increments, and for the Government to transfer title to the contractor for increments of property only upon receipt of those payments. This determination may be appropriate, for example, if it encourages greater competition or participation of small business concerns.
            
          
          
            Subpart 37.4—Nonpersonal Health Care Services
            
              Source:
              54 FR 5056, Jan. 31, 1989, unless otherwise noted.
            
            
              37.400
              Scope of subpart.
              This subpart prescribes policies and procedures for obtaining health care services of physicians, dentists and other health care providers by nonpersonal services contracts, as defined in 37.101.
            
            
              37.401
              Policy.
              Agencies may enter into nonpersonal health care services contracts with physicians, dentists and other health care providers under authority of 10 U.S.C. 2304 and 41 U.S.C. chapter 33, Planning and Solicitation. Each contract shall—
              (a) State that the contract is a nonpersonal health care services contract, as defined in 37.101, under which the contractor is an independent contractor;
              (b) State that the Government may evaluate the quality of professional and administrative services provided, but retains no control over the medical, professional aspects of services rendered (e.g., professional judgments, diagnosis for specific medical treatment);
              (c) Require that the contractor indemnify the Government for any liability producing act or omission by the contractor, its employees and agents occurring during contract performance;
              (d) Require that the contractor maintain medical liability insurance, in a coverage amount acceptable to the contracting officer, which is not less than the amount normally prevailing within the local community for the medical specialty concerned; and
              (e) State that the contractor is required to ensure that its subcontracts for provisions of health care services, contain the requirements of the clause at 52.237-7, including the maintenance of medical liability insurance.
              [54 FR 5056, Jan. 31, 1989, as amended at 79 FR 24213, Apr. 29, 2014]
            
            
              37.402
              Contracting officer responsibilities.
              Contracting officers shall obtain evidence of insurability concerning medical liability insurance from the apparent successful offeror prior to contract award and shall obtain evidence of insurance demonstrating the required coverage prior to commencement of performance.
              [62 FR 237, Jan. 2, 1997]
            
            
              37.403
              Contract clause.
              The contracting officer shall insert the clause at 52.237-7, Indemnification and Medical Liability Insurance, in solicitations and contracts for nonpersonal health care services. The contracting officer may include the clause in bilateral purchase orders for nonpersonal health care services awarded under the procedures in part 13.
            
          
          
            Subpart 37.5—Management Oversight of Service Contracts
            
              Source:
              62 FR 12694, Mar. 17, 1997, unless otherwise noted.
            
            
              37.500
              Scope of subpart.
              This subpart establishes responsibilities for implementing Office of Federal Procurement Policy (OFPP) Policy Letter 93-1, Management Oversight of Service Contracting.
            
            
              37.501
              Definition.
              
                Best practices, as used in this subpart, means techniques that agencies may use to help detect problems in the acquisition, management, and administration of service contracts. Best practices are practical techniques gained from experience that agencies may use to improve the procurement process.
            
            
              37.502
              Exclusions.
              (a) This subpart does not apply to services that are
              (1) Obtained through personnel appointments and advisory committees;

              (2) Obtained through personal service contracts authorized by statute;
              
              (3) For construction as defined in 2.101; or
              (4) Obtained through interagency agreements where the work is being performed by in-house Federal employees.
              (b) Services obtained under contracts below the simplified acquisition threshold and services incidental to supply contracts also are excluded from the requirements of this subpart. However, good management practices and contract administration techniques should be used regardless of the contracting method.
              [62 FR 12694, Mar. 17, 1997, as amended at 66 FR 2133, Jan. 10, 2001]
            
            
              37.503
              Agency-head responsibilities.
              The agency head or designee should ensure that—
              (a) Requirements for services are clearly defined and appropriate performance standards are developed so that the agency's requirements can be understood by potential offerors and that performance in accordance with contract terms and conditions will meet the agency's requirements;
              (b) Service contracts are awarded and administered in a manner that will provide the customer its supplies and services within budget and in a timely manner;
              (c) Specific procedures are in place before contracting for services to ensure that inherently governmental functions are performed by Government personnel; and
              (d) Strategies are developed and necessary staff training is initiated to ensure effective implementation of the policies in 37.102.
              [62 FR 12694, Mar. 17, 1997, as amended at 65 FR 36014, June 6, 2000; 71 FR 20300, Apr. 19, 2006]
            
            
              37.504
              Contracting officials' responsibilities.
              Contracting officials should ensure that “best practices” techniques are used when contracting for services and in contract management and administration (see OFPP Policy Letter 93-1).
            
          
          
            Subpart 37.6—Performance-Based Acquisition
            
              Source:
              71 FR 218, Jan. 3, 2006, unless otherwise noted.
            
            
              37.600
              Scope of subpart.
              This subpart prescribes policies and procedures for acquiring services using performance-based acquisition methods.
            
            
              37.601
              General.
              (a) Solicitations may use either a performance work statement or a statement of objectives (see 37.602).
              (b) Performance-based contracts for services shall include—
              (1) A performance work statement (PWS);
              (2) Measurable performance standards (i.e., in terms of quality, timeliness, quantity, etc.) and the method of assessing contractor performance against performance standards; and
              (3) Performance incentives where appropriate. When used, the performance incentives shall correspond to the performance standards set forth in the contract (see 16.402-2).
              (c) See 12.102(g) for the use of Part 12 procedures for performance-based acquisitions.
            
            
              37.602
              Performance work statement.
              (a) A Performance work statement (PWS) may be prepared by the Government or result from a Statement of objectives (SOO) prepared by the Government where the offeror proposes the PWS.
              (b) Agencies shall, to the maximum extent practicable—
              (1) Describe the work in terms of the required results rather than either “how” the work is to be accomplished or the number of hours to be provided (see 11.002(a)(2) and 11.101);
              (2) Enable assessment of work performance against measurable performance standards;
              (3) Rely on the use of measurable performance standards and financial incentives in a competitive environment to encourage competitors to develop and institute innovative and cost-effective methods of performing the work.

              (c) Offerors use the SOO to develop the PWS; however, the SOO does not become part of the contract. The SOO shall, at a minimum, include—
              (1) Purpose;
              (2) Scope or mission;
              (3) Period and place of performance;
              (4) Background;
              (5) Performance objectives, i.e., required results; and
              (6) Any operating constraints.
            
            
              37.603
              Performance standards.
              (a) Performance standards establish the performance level required by the Government to meet the contract requirements. The standards shall be measurable and structured to permit an assessment of the contractor's performance.
              (b) When offerors propose performance standards in response to a SOO, agencies shall evaluate the proposed standards to determine if they meet agency needs.
            
            
              37.604
              Quality assurance surveillance plans.
              Requirements for quality assurance and quality assurance surveillance plans are in Subpart 46.4. The Government may either prepare the quality assurance surveillance plan or require the offerors to submit a proposed quality assurance surveillance plan for the Government's consideration in development of the Government's plan.
            
          
        
        
          Pt. 38
          PART 38—FEDERAL SUPPLY SCHEDULE CONTRACTING
          
            Sec.
            38.000
            Scope of part.
            
              Subpart 38.1—Federal Supply Schedule Program
              38.101
              General.
            
            
              Subpart 38.2—Establishing and Administering Federal Supply Schedules
              38.201
              Coordination requirements.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42368, Sept. 19, 1983, unless otherwise noted.
          
          
            38.000
            Scope of part.

            This part prescribes policies and procedures for contracting for supplies and services under the Federal Supply Schedule program, which is directed and managed by the General Services Administration (see Subpart 8.4, Federal Supply Schedules, for additional information). GSA may delegate certain responsibilities to other agencies (e.g., GSA has delegated authority to the Department of Veterans Affairs (VA) to procure medical supplies under the VA Federal Supply Schedules Program). The VA Federal Supply Schedules Program is covered by this subpart. Additionally, the Department of Defense manages a similar system of schedule contracting for military items; however, the Department of Defense systems are not a part of the Federal Supply Schedule program.
            [69 FR 34239, June 18, 2004]
          
          
            Subpart 38.1—Federal Supply Schedule Program
            
              38.101
              General.
              (a) The Federal Supply Schedule program, pursuant to 41 U.S.C. 152(3), provides Federal agencies with a simplified process of acquiring commercial supplies and services in varying quantities while obtaining volume discounts. Indefinite-delivery contracts are awarded using competitive procedures to firms. The firms provide supplies and services at stated prices for given periods of time, for delivery within a stated geographic area such as the 48 contiguous states, the District of Columbia, Alaska, Hawaii, and overseas. The schedule contracting office issues Federal Supply Schedule publications that contain a general overview of the Federal Supply Schedule (FSS) program and address pertinent topics.
              (b) Each schedule identifies agencies that are required to use the contracts as primary sources of supply.
              (c) Federal agencies not identified in the schedules as mandatory users may issue orders under the schedules. Contractors are encouraged to accept the orders.

              (d) Although GSA awards most Federal Supply Schedule contracts, it may authorize other agencies to award schedule contracts and publish schedules. For example, the Department of Veterans Affairs awards schedule contracts for certain medical and nonperishable subsistence items.

              (e) When establishing Federal Supply Schedules, GSA, or an agency delegated that authority, is responsible for complying with all applicable statutory and regulatory requirements (e.g., Parts 5, 6, and 19). The requirements of parts 5, 6, and 19 apply at the acquisition planning stage prior to issuing the schedule solicitation and, generally, do not apply to orders and BPAs placed under resulting schedule contracts except see 8.404 and 8.405-5.
              [65 FR 36025, June 6, 2000, as amended at 69 FR 34239, June 18, 2004; 76 FR 14559, Mar. 16, 2011; 76 FR 68036, Nov. 2, 2011; 79 FR 24213, Apr. 29, 2014]
            
          
          
            Subpart 38.2—Establishing and Administering Federal Supply Schedules
            
              38.201
              Coordination requirements.
              (a) Subject to interagency agreements, contracting officers having responsibility for awarding Federal Supply Schedule contracts shall coordinate and obtain approval of the General Services Administration's Federal Supply Service (FSS) before—
              (1) Establishing new schedules;
              (2) Discontinuing existing schedules;
              (3) Changing the scope of agency or geographical coverage of existing schedules; or
              (4) Adding or deleting special item numbers, national stock numbers, or revising their description.
              (b) Requests should be forwarded to the General Services Administration, Federal Supply Service, Office of Acquisition (FC), Washington, DC 20406.
              [48 FR 42368, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989; 56 FR 55372, Oct. 25, 1991; 59 FR 53718, Oct. 25, 1994; 62 FR 40237, July 25, 1997]
            
          
        
        
          Pt. 39
          PART 39—ACQUISITION OF INFORMATION TECHNOLOGY
          
            Sec.
            39.000
            Scope of part.
            39.001
            Applicability.
            39.002
            Definitions.
            
              Subpart 39.1—General
              39.101
              Policy.
              39.102
              Management of risk.
              39.103
              Modular contracting.
              39.104
              Information technology services.
              39.105
              Privacy.
              39.106
              Contract clause.
            
            
              Subpart 39.2—Electronic and Information Technology
              39.201
              Scope of subpart.
              39.202
              Definition.
              39.203
              Applicability.
              39.204
              Exceptions.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            61 FR 41470, Aug. 8, 1996, unless otherwise noted.
          
          
            39.000
            Scope of part.
            This part prescribes acquisition policies and procedures for use in acquiring—
            (a) Information technology, including financial management systems, consistent with other parts of this regulation, OMB Circular No. A-127, Financial Management Systems, and OMB Circular No. A-130, Management of Federal Information Resources; and
            (b) Electronic and information technology.
            [66 FR 20897, Apr. 25, 2001]
          
          
            39.001
            Applicability.
            This part applies to the acquisition of information technology by or for the use of agencies except for acquisitions of information technology for national security systems. However, acquisitions of information technology for national security systems shall be conducted in accordance with 40 U.S.C. 11302 with regard to requirements for performance and results-based management; the role of the agency Chief Information Officer in acquisitions; and accountability. These requirements are addressed in OMB Circular No. A-130.
            [61 FR 41470, Aug. 8, 1996, as amended at 70 FR 57455, Sept. 30, 2005]
          
          
            39.002
            Definitions.
            As used in this part—
            
              Modular contracting means use of one or more contracts to acquire information technology systems in successive, interoperable increments.
            
            
              National security system means any telecommunications or information system operated by the United States Government, the function, operation, or use of which—
            (1) Involves intelligence activities;
            (2) Involves cryptologic activities related to national security;
            (3) Involves command and control of military forces;
            (4) Involves equipment that is an integral part of a weapon or weapons system; or
            (5) Is critical to the direct fulfillment of military or intelligence missions. This does not include a system that is to be used for routine administrative and business applications, such as payroll, finance, logistics, and personnel management applications.
            [61 FR 41470, Aug. 8, 1996, as amended at 62 FR 274, Jan. 2, 1997; 62 FR 44830, Aug. 22, 1997; 63 FR 9068, Feb. 23, 1998; 66 FR 2133, Jan. 10, 2001; 79 FR 70344, Nov. 25, 2014]
          
          
            Subpart 39.1—General
            
              39.101
              Policy.
              (a)(1) In acquiring information technology, agencies shall identify their requirements pursuant to—
              (i) OMB Circular A-130, including consideration of security of resources, protection of privacy, national security and emergency preparedness, accommodations for individuals with disabilities, and energy efficiency;
              (ii) Electronic Product Environmental Assessment Tool (EPEAT®) standards (see 23.704);
              (iii) Policies to enable power management, double-sided printing, and other energy-efficient or environmentally preferable features on all agency electronic products; and
              (iv) Best management practices for energy-efficient management of servers and Federal data centers.
              (2) When developing an acquisition strategy, contracting officers should consider the rapidly changing nature of information technology through market research (see Part 10) and the application of technology refreshment techniques.
              (b) Agencies must follow OMB Circular A-127, Financial Management Systems, when acquiring financial management systems. Agencies may acquire only core financial management software certified by the Joint Financial Management Improvement Program.

              (c) In acquiring information technology, agencies shall include the appropriate information technology security policies and requirements, including use of common security configurations available from the National Institute of Standards and Technology's Web site at http://checklists.nist.gov. Agency contracting officers should consult with the requiring official to ensure the appropriate standards are incorporated.
              (d) When acquiring information technology using Internet Protocol, agencies must include the appropriate Internet Protocol compliance requirements in accordance with 11.002(g).
              (e) Contracting officers shall not purchase any hardware, software, or services developed or provided by Kaspersky Lab that the Government will use on or after October 1, 2018. (See 4.2002.)
              (f)(1) On or after August 13, 2019, contracting officers shall not procure or obtain, or extend or renew a contract to procure or obtain, any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system on or after August 13, 2019, unless an exception applies or a waiver is granted. (See subpart 4.21.)

              (2) On or after August 13, 2020, agencies are prohibited from entering into a contract, or extending or renewing a contract, with an entity that uses any equipment, system, or service that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system, unless an exception applies or a waiver is granted (see subpart 4.21). This prohibition applies to the use of covered telecommunications equipment or services, regardless of whether that use is in performance of work under a Federal contract.
              [61 FR 41470, Aug. 8, 1996, as amended at 64 FR 32748, June 17, 1999; 64 FR 72446, Dec. 27, 1999; 70 FR 57452, Sept. 30, 2005; 72 FR 73217, Dec. 26, 2007; 73 FR 10968, Feb. 28, 2008; 74 FR 65607, Dec. 10, 2009; 76 FR 31401, May 31, 2011; 79 FR 70344, Nov. 25, 2014; 80 FR 26427, May 7, 2015; 83 FR 28144, June 15, 2018; 84 FR 40221, Aug. 13, 2019; 85 FR 42678, July 14, 2020]
            
            
              39.102
              Management of risk.
              (a) Prior to entering into a contract for information technology, an agency should analyze risks, benefits, and costs. (See part 7 for additional information regarding requirements definition.) Reasonable risk taking is appropriate as long as risks are controlled and mitigated. Contracting and program office officials are jointly responsible for assessing, monitoring and controlling risk when selecting projects for investment and during program implementation.
              (b) Types of risk may include schedule risk, risk of technical obsolescence, cost risk, risk implicit in a particular contract type, technical feasibility, dependencies between a new project and other projects or systems, the number of simultaneous high risk projects to be monitored, funding availability, and program management risk.
              (c) Appropriate techniques should be applied to manage and mitigate risk during the acquisition of information technology. Techniques include, but are not limited to: prudent project management; use of modular contracting; thorough acquisition planning tied to budget planning by the program, finance and contracting offices; continuous collection and evaluation of risk-based assessment data; prototyping prior to implementation; post implementation reviews to determine actual project cost, benefits and returns; and focusing on risks and returns using quantifiable measures.
            
            
              39.103
              Modular contracting.
              (a) This section implements 41 U.S.C. 2308. Modular contracting is intended to reduce program risk and to incentivize contractor performance while meeting the Governments need for timely access to rapidly changing technology. Consistent with the agency's information technology architecture, agencies should, to the maximum extent practicable, use modular contracting to acquire major systems (see 2.101) of information technology. Agencies may also use modular contracting to acquire non-major systems of information technology.
              (b) When using modular contracting, an acquisition of a system of information technology may be divided into several smaller acquisition increments that—
              (1) Are easier to manage individually than would be possible in one comprehensive acquisition;
              (2) Address complex information technology objectives incrementally in order to enhance the likelihood of achieving workable systems or solutions for attainment of those objectives;
              (3) Provide for delivery, implementation, and testing of workable systems or solutions in discrete increments, each of which comprises a system or solution that is not dependent on any subsequent increment in order to perform its principal functions;
              (4) Provide an opportunity for subsequent increments to take advantage of any evolution in technology or needs that occur during implementation and use of the earlier increments; and
              (5) Reduce risk of potential adverse consequences on the overall project by isolating and avoiding custom-designed components of the system.
              (c) The characteristics of an increment may vary depending upon the type of information technology being acquired and the nature of the system being developed. The following factors may be considered:
              (1) To promote compatibility, the information technology acquired through modular contracting for each increment should comply with common or commercially acceptable information technology standards when available and appropriate, and shall conform to the agency's master information technology architecture.

              (2) The performance requirements of each increment should be consistent with the performance requirements of the completed, overall system within which the information technology will function and should address interface requirements with succeeding increments.
              (d) For each increment, contracting officers shall choose an appropriate contracting technique that facilitates the acquisition of subsequent increments. Pursuant to parts 16 and 17 of the Federal Acquisition Regulations, contracting officers shall select the contract type and method appropriate to the circumstances (e.g., indefinite delivery, indefinite quantity contracts, single contract with options, successive contracts, multiple awards, task order contracts). Contract(s) shall be structured to ensure that the Government is not required to procure additional increments.
              (e) To avoid obsolescence, a modular contract for information technology should, to the maximum extent practicable, be awarded within 180 days after the date on which the solicitation is issued. If award cannot be made within 180 days, agencies should consider cancellation of the solicitation in accordance with 48 CFR 14.209 or 15.206(e). To the maximum extent practicable, deliveries under the contract should be scheduled to occur within 18 months after issuance of the solicitation.
              [63 FR 9068, Feb. 23, 1998, as amended at 79 FR 24213, Apr. 29, 2014]
            
            
              39.104
              Information technology services.
              When acquiring information technology services, solicitations must not describe any minimum experience or educational requirement for proposed contractor personnel unless the contracting officer determines that the needs of the agency—
              (a) Cannot be met without that requirement; or
              (b) Require the use of other than a performance-based acquisition (see subpart 37.6).
              [66 FR 22085, May 2, 2001; 71 FR 218, Jan. 3, 2006]
            
            
              39.105
              Privacy.
              Agencies shall ensure that contracts for information technology address protection of privacy in accordance with the Privacy Act (5 U.S.C. 552a) and part 24. In addition, each agency shall ensure that contracts for the design, development, or operation of a system of records using commercial information technology services or information technology support services include the following:
              (a) Agency rules of conduct that the contractor and the contractor's employees shall be required to follow.
              (b) A list of the anticipated threats and hazards that the contractor must guard against.
              (c) A description of the safeguards that the contractor must specifically provide.
              (d) Requirements for a program of Government inspection during performance of the contract that will ensure the continued efficacy and efficiency of safeguards and the discovery and countering of new threats and hazards.
            
            
              39.106
              Contract clause.
              The contracting officer shall insert a clause substantially the same as the clause at 52.239-1, Privacy or Security Safeguards, in solicitations and contracts for information technology which require security of information technology, and/or are for the design, development, or operation of a system of records using commercial information technology services or support services.
              [61 FR 41470, Aug. 8, 1996. Redesignated at 62 FR 274, Jan. 2, 1997. Redesignated at 79 FR 70344, Nov. 25, 2014]
            
          
          
            Subpart 39.2—Electronic and Information Technology
            
              Source:
              66 FR 20897, Apr. 25, 2001, unless otherwise noted.
            
            
              39.201
              Scope of subpart.
              (a) This subpart implements section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), and the Architectural and Transportation Barriers Compliance Board Electronic and Information Technology (EIT) Accessibility Standards (36 CFR part 1194).

              (b) Further information on section 508 is available via the Internet at http://www.section508.gov.
              

              (c) When acquiring EIT, agencies must ensure that—
              
              (1) Federal employees with disabilities have access to and use of information and data that is comparable to the access and use by Federal employees who are not individuals with disabilities; and
              (2) Members of the public with disabilities seeking information or services from an agency have access to and use of information and data that is comparable to the access to and use of information and data by members of the public who are not individuals with disabilities.
            
            
              39.202
              Definition.
              
                Undue burden, as used in this subpart, means a significant difficulty or expense.
            
            
              39.203
              Applicability.
              (a) Unless an exception at 39.204 applies, acquisitions of EIT supplies and services must meet the applicable accessibility standards at 36 CFR part 1194.
              (b)(1) Exception determinations are required prior to contract award, except for indefinite-quantity contracts (see paragraph (b)(2) of this section).

              (2) Exception determinations are not required prior to award of indefinite-quantity contracts, except for requirements that are to be satisfied by initial award. Contracting offices that award indefinite-quantity contracts must indicate to requiring and ordering activities which supplies and services the contractor indicates as compliant, and show where full details of compliance can be found (e.g., vendor's or other exact website location).
              (3) Requiring and ordering activities must ensure supplies or services meet the applicable accessibility standards at 36 CFR part 1194, unless an exception applies, at the time of issuance of task or delivery orders. Accordingly, indefinite-quantity contracts may include noncompliant items; however, any task or delivery order issued for noncompliant items must meet an applicable exception.
              (c)(1) When acquiring commercial items, an agency must comply with those accessibility standards that can be met with supplies or services that are available in the commercial marketplace in time to meet the agency's delivery requirements.
              (2) The requiring official must document in writing the nonavailability, including a description of market research performed and which standards cannot be met, and provide documentation to the contracting officer for inclusion in the contract file.
            
            
              39.204
              Exceptions.
              The requirements in 39.203 do not apply to EIT that—
              (a) Is purchased in accordance with Subpart 13.2 (micro-purchases) prior to April 1, 2005. However, for micro-purchases, contracting officers and other individuals designated in accordance with 1.603-3 are strongly encouraged to comply with the applicable accessibility standards to the maximum extent practicable;
              (b) Is for a national security system;
              (c) Is acquired by a contractor incidental to a contract;
              (d) Is located in spaces frequented only by service personnel for maintenance, repair or occasional monitoring of equipment; or
              (e) Would impose an undue burden on the agency.
              (1) Basis. In determining whether compliance with all or part of the applicable accessibility standards in 36 CFR part 1194 would be an undue burden, an agency must consider—
              (i) The difficulty or expense of compliance; and
              (ii) Agency resources available to its program or component for which the supply or service is being acquired.
              (2) Documentation. (i) The requiring official must document in writing the basis for an undue burden decision and provide the documentation to the contracting officer for inclusion in the contract file.
              (ii) When acquiring commercial items, an undue burden determination is not required to address individual standards that cannot be met with supplies or service available in the commercial marketplace in time to meet the agency delivery requirements (see 39.203(c)(2) regarding documentation of nonavailability).
              [66 FR 20897, Apr. 25, 2001, as amended at 67 FR 80322, Dec. 31, 2002; 69 FR 59703, Oct. 5, 2004]
            
          
        
        
          
          PART 40 [RESERVED]
        
        
          Pt. 41
          PART 41—ACQUISITION OF UTILITY SERVICES
          
            
              Subpart 41.1—General
              Sec.
              41.100
              Scope of part.
              41.101
              Definitions.
              41.102
              Applicability.
              41.103
               Statutory and delegated authority.
            
            
              Subpart 41.2—Acquiring Utility Services
              41.201
              Policy.
              41.202
              Procedures.
              41.203
              GSA assistance.
              41.204
              GSA areawide contracts.
              41.205
              Separate contracts.
              41.206
              Interagency agreements.
            
            
              Subpart 41.3—Requests for Assistance
              41.301
              Requirements.
            
            
              Subpart 41.4—Administration
              41.401
              Monthly and annual review.
              41.402
              Rate changes and regulatory intervention.
            
            
              Subpart 41.5—Solicitation Provision and Contract Clauses
              41.501
              Solicitation provision and contract clauses.
            
            
              Subpart 41.6—Forms
              41.601
              Utility services forms.
            
            
              Subpart 41.7—Formats
              41.701
              Formats for utility service specifications.
              41.702
              Formats for annual utility service review.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            59 FR 67018, Dec. 28, 1994, unless otherwise noted.
          
          
            Subpart 41.1—General
            
              41.100
              Scope of part.
              This part prescribes policies, procedures, and contract format for the acquisition of utility services. (See 41.102(b) for services that are excluded from this part.)
            
            
              41.101
              Definitions.
              As used in this part,
              
                Areawide contract means a contract entered into between the General Services Administration (GSA) and a utility service supplier to cover utility service needs of Federal agencies within the franchise territory of the supplier. Each areawide contract includes an “Authorization” form for requesting service, connection, disconnection, or change in service.
              
                Authorization means the document executed by the ordering agency and the utility supplier to order service under an areawide contract.
              
                Connection charge means all nonrecurring costs, whether refundable or nonrefundable, to be paid by the Government to the utility supplier for the required connecting facilities, which are installed, owned, operated, and maintained by the utility supplier (see Termination liability).
              
                Delegated agency means an agency that has received a written delegation of authority from GSA to contract for utility services for periods not exceeding ten years (see 41.103(b)).
              
                Federal Power and Water Marketing Agency means a Government entity that produces, manages, transports, controls, and sells electrical and water supply service to customers.
              
                Franchise territory means a geographical area that a utility supplier has a right to serve based upon a franchise, a certificate of public convenience and necessity, or other legal means.
              
                Intervention means action by GSA or a delegated agency to formally participate in a utility regulatory proceeding on behalf of all Federal executive agencies.
              
                Multiple service locations means the various locations or delivery points in the utility supplier's service area to which it provides service under a single contract.
              
                Rates may include rate schedules, riders, rules, terms and conditions of service, and other tariff and service charges, e.g., facilities use charges.
              
                Separate contract means a utility services contract (other than a GSA areawide contract, an Authorization under an areawide contract, or an interagency agreement) to cover the acquisition of utility services.
              
              
                Termination liability means a contingent Government obligation to pay a utility supplier the unamortized portion of a connection charge and any other applicable nonrefundable service charge as defined in the contract in the event the Government terminates the contract before the cost of connection facilities has been recovered by the utility supplier (see “Connection charge”).
              
                Utility service means a service such as furnishing electricity, natural or manufactured gas, water, sewerage, thermal energy, chilled water, steam, hot water, or high temperature hot water. The application of part 41 to other services (e.g., rubbish removal, snow removal) may be appropriate when the acquisition is not subject to the 41 U.S.C. chapter 67, Service Contract Labor Standards (see 37.107).
              [59 FR 67018, Dec. 28, 1994, as amended at 79 FR 24213, Apr. 29, 2014]
            
            
              41.102
              Applicability.
              (a) Except as provided in paragraph (b) of this section, this part applies to the acquisition of utility services for the Government, including connection charges and termination liabilities.
              (b) This part does not apply to—
              (1) Utility services produced, distributed, or sold by another Federal agency. In those cases, agencies shall use interagency agreements (see 41.206);
              (2) Utility services obtained by purchase, exchange, or otherwise by a Federal power or water marketing agency incident to that agency's marketing or distribution program;
              (3) Cable television (CATV) and telecommunications services;
              (4) Acquisition of natural or manufactured gas when purchased as a commodity;
              (5) Acquisition of utilities services in foreign countries;
              (6) Acquisition of rights in real property, acquisition of public utility facilities, and on-site equipment needed for the facility's own distribution system, or construction/maintenance of Government-owned equipment and real property; or
              (7) Third party financed shared-savings projects authorized by 42 U.S.C. 8287. However, agencies may utilize part 41 for any energy savings or purchased utility service directly resulting from implementation of a third party financed shared-savings project under 42 U.S.C. 8287 for periods not to exceed 25 years.
              [59 FR 67018, Dec. 28, 1994, as amended at 72 FR 27385, May 15, 2007]
            
            
              41.103
              Statutory and delegated authority.
              (a) Statutory authority. (1) The General Services Administration (GSA) is authorized by 40 U.S.C. 501 to prescribe policies and methods governing the acquisition and supply of utility services for Federal agencies. This authority includes related functions such as managing public utility services and representing Federal agencies in proceedings before Federal and state regulatory bodies. GSA is authorized by 40 U.S.C. 501 to contract for utility services for periods not exceeding ten years.
              (2) The Department of Defense (DOD) is authorized by 10 U.S.C. 2304, and 40 U.S.C. 474(d)(3) to acquire utility services for military facilities.

              (3) The Department of Energy (DOE) is authorized by the Department of Energy Organization Act (42 U.S.C. 7251, et seq.) to acquire utility services. DOE is authorized by the Atomic Energy Act of 1954, as amended (42 U.S.C. 2204), to enter into new contracts or modify existing contracts for electric services for periods not exceeding 25 years for uranium enrichment installations.
              (b) Delegated authority. GSA has delegated its authority to enter into utility service contracts for periods not exceeding ten years to DOD and DOE, and for connection charges only to the Department of Veteran Affairs. Contracting pursuant to this delegated authority shall be consistent with the requirements of this part. Other agencies requiring utility service contracts for periods over one year, but not exceeding ten years, may request a delegation of authority from GSA at the address specified in 41.301(a). In keeping with its statutory authority, GSA will, as necessary, conduct reviews of delegated agencies' acquisitions of utility services to ensure compliance with the terms of the delegation and applicable laws and regulations.
              
              (c) Requests for delegations of contracting authority from GSA shall include a certification from the acquiring agency's Senior Procurement Executive that the agency has—
              (1) An established acquisition program;
              (2) Personnel technically qualified to deal with specialized utilities problems; and
              (3) The ability to accomplish its own pre-award contract review.
              [59 FR 67018, Dec. 28, 1994, as amended at 60 FR 37777, July 21, 1995; 63 FR 58603, Oct. 30, 1998; 70 FR 57455, Sept. 30, 2005]
            
          
          
            Subpart 41.2—Acquiring Utility Services
            
              41.201
              Policy.
              (a) Subject to paragraph (d) of this section, it is the policy of the Federal Government that agencies obtain required utility services from sources of supply which are most advantageous to the Government in terms of economy, efficiency, reliability, or service.
              (b) Except for acquisitions at or below the simplified acquisition threshold, agencies shall acquire utility services by a bilateral written contract, which must include the clauses required by 41.501, regardless of whether rates or terms and conditions of service are fixed or adjusted by a regulatory body. Agencies may not use the utility supplier's forms and clauses to avoid the inclusion of provisions and clauses required by 41.501 or by statute. (See 41.202(c) for procedures to be used when the supplier refuses to execute a written contract.)
              (c) Specific operating and management details, such as procedures for internal agency contract assistance and review, delegations of authority, and approval thresholds, may be prescribed by an individual agency subject to compliance with applicable statutes and regulations.
              (d)(1) Section 8093 of the Department of Defense Appropriations Act of 1988, Pub. L. 100-202, provides that none of the funds appropriated by that Act or any other Act with respect to any fiscal year by any department, agency, or instrumentality of the United States, may be used for the purchase of electricity by the Government in any manner that is inconsistent with state law governing the providing of electric utility service, including state utility commission rulings and electric utility franchises or service territories established pursuant to state statute, state regulation, or state-approved territorial agreements.
              (2) The Act does not preclude—
              (i) The head of a Federal agency from entering into a contract pursuant to 42 U.S.C. 8287 (which pertains to the subject of shared energy savings including cogeneration);
              (ii) The Secretary of a military department from entering into a contract pursuant to 10 U.S.C. 2394 (which pertains to contracts for energy or fuel for military installations including the provision and operation of energy production facilities); or
              (iii) The Secretary of a military department from purchasing electricity from any provider when the utility or utilities having applicable state-approved franchise or other service authorizations are found by the Secretary to be unwilling or unable to meet unusual standards for service reliability that are necessary for purposes of national defense.
              (3) Additionally, the head of a Federal agency may—
              (i) Consistent with applicable state law, enter into contracts for the purchase or transfer of electricity to the agency by a non-utility, including a qualifying facility under the Public Utility Regulatory Policies Act of 1978;
              (ii) Enter into an interagency agreement, pursuant to 41.206 and 17.5, with a Federal power marketing agency or the Tennessee Valley Authority for the transfer of electric power to the agency; and
              (iii) Enter into a contract with an electric utility under the authority or tariffs of the Federal Energy Regulatory Commission.

              (e) Prior to acquiring electric utility services on a competitive basis, the contracting officer shall determine, with the advice of legal counsel, by a market survey or any other appropriate means, e.g. consultation with the state agency responsible for regulating public utilities, that such competition would not be inconsistent with state law governing the provision of electric utility service, including state utility commission rulings and electric utility franchises or service territories established pursuant to state statute, state regulation, or state-approved territorial agreements. Proposals from alternative electric suppliers shall provide a representation that service can be provided in a manner consistent with section 8093 of Public Law 100-202 (see 41.201(d)).
              [59 FR 67018, Dec. 28, 1994, as amended at 60 FR 34759, July 3, 1995; 61 FR 39190, July 26, 1996; 64 FR 10533, Mar. 4, 1999]
            
            
              41.202
              Procedures.
              (a) Prior to executing a utility service contract, the contracting officer shall comply with parts 6 and 7 and 41.201 (d) and (e). In accordance with parts 6 and 7, agencies shall conduct market surveys and perform acquisition planning in order to promote and provide for full and open competition provided that the contracting officer determines that any resultant contract would not be inconsistent with applicable state law governing the provision of electric utility services. If competition for an entire utility service is not available, the market survey may be used to determine the availability of competitive sources for certain portions of the requirement. The scope of the term “entire utility service” includes the provision of the utility service capacity, energy, water, sewage, transportation, standby or back-up service, transmission and/or distribution service, quality assurance, system reliability, system operation and maintenance, metering, and billing.
              (b) In performing a market survey (see 7.101), the contracting officer shall consider, in addition to alternative competitive sources, use of the following:
              (1) GSA areawide contracts (see 41.204);
              (2) Separate contracts (see 41.205); and
              (3) Interagency agreements (see 41.206).
              (c) When a utility supplier refuses to execute a tendered contract as outlined in 41.201(b), the agency shall obtain a written definite and final refusal signed by a corporate officer or other responsible official of the supplier (or if unobtainable, document any unwritten refusal), and transmit this document, along with statements of the reasons for the refusal and the record of negotiations, to GSA at the address specified at 41.301(a). Unless urgent and compelling circumstances exist, the contracting officer shall notify GSA prior to acquiring utility services without executing a tendered contract. After such notification, the agency may proceed with the acquisition and pay for the utility service under the provisions of 31 U.S.C. 1501(a)(8)—
              (1) By issuing a purchase order in accordance with 13.302; or
              (2) By ordering the necessary utility service and paying for it upon the presentation of an invoice, provided that a determination is approved by the head of the contracting activity that a written contract cannot be obtained and that the issuance of a purchase order is not feasible.
              (d) When obtaining service without a bilateral written contract, the contracting officer shall establish a utility history file on each acquisition of utility service provided by a contractor. This utility history file shall contain, in addition to applicable documents in 4.803, the following information:
              (1) The unsigned, tendered contract and any related letter of transmittal.
              (2) The reasons stated by the utility supplier for not executing the tendered contract, the record of negotiations, and a written definite and final refusal by a corporate officer or other responsible official of the supplier (or if unobtainable, documentation of unwritten refusal).
              (3) Services to be furnished and the estimated annual cost.
              (4) Historical record of any applicable connection charges.
              (5) Historical record of any applicable ongoing capital credits.
              (6) A copy of the applicable rate schedule.

              (e) If the Government obtains utility service pursuant to paragraph (c) of this section, the contracting officer shall, on an annual basis beginning from the date of final refusal, take action to execute a bilateral written contract. The contracting officer shall document the utility history file with the efforts made and the agency shall notify GSA, in writing, if the utility continues to refuse to execute a bilateral contract.
              [59 FR 67018, Dec. 28, 1994, as amended at 62 FR 64926, Dec. 9, 1997]
            
            
              41.203
              GSA assistance.
              (a) GSA will, upon request, provide technical and acquisition assistance, or will delegate its contracting authority for the furnishing of the services described in this part for any Federal agency, mixed-ownership Government corporation, the District of Columbia, the Senate, the House of Representatives, or the Architect of the Capitol and any activity under the Architect's direction.
              (b) Agencies seeking assistance shall provide, upon request by GSA, the information listed in 41.301.
            
            
              41.204
              GSA areawide contracts.
              (a) Purpose. GSA enters into areawide contracts (see 41.101) for use by Federal agencies. Areawide contracts provide a pre-established contractual vehicle for ordering utility services under the conditions in paragraph (c)(1) of this section.
              (b) Features. (1) Areawide contracts generally provide for ordering utility service at rates approved and/or established by a regulatory body and published in a tariff or rate schedule. However, agencies are permitted to negotiate other rates and terms and conditions of service with the supplier (see paragraph (c) of this section). Rates other than those published may require the approval of the regulatory body.
              (2) Areawide contracts are negotiated with utility service suppliers for the provision of service within the supplier's franchise territory or service area.
              (3) Due to the regulated nature of the utility industry, as well as statutory restrictions associated with the procurement of electricity (see 41.201(d)), competition is typically not available within the entire geographical area covered by an areawide contract, although it may be available at specific locations within the utility's service area. When competing suppliers are available, the provisions of paragraph (c)(1) of this section apply.
              (c) Procedures for obtaining service. (1) Any Federal agency having a requirement for utility services within an area covered by an areawide contract shall acquire services under that areawide contract unless—
              (i) Service is available from more than one supplier; or
              (ii) The head of the contracting activity or designee otherwise determines that use of the areawide contract is not advantageous to the Government. If service is available from more than one supplier, service shall be acquired using competitive acquisition procedures (see 41.202(a)). The determination required by paragraph (c)(1)(ii) of this section shall be documented in the contract file with an information copy furnished to GSA at the address in 41.301(a).
              (2) Each areawide contract includes an authorization form for ordering service, connection, disconnection, or change in service. Upon execution of an authorization by the contracting officer and utility supplier, the utility supplier is required to furnish services, without further negotiation, at the current, applicable published or unpublished rates, unless other rates, and/or terms and conditions are separately negotiated by the Federal agency with the supplier.
              (3) The contracting officer shall execute the Authorization, and attach it to a Standard Form (SF) 26, Award/Contract, along with any modifications such as connection charges, special facilities, or service arrangements. The contracting officer shall also attach any specific fiscal, operational, and administrative requirements of the agency, applicable rate schedules, technical information and detailed maps or drawings of delivery points, details on Government ownership, maintenance, or repair of facilities, and other information deemed necessary to fully define the service conditions in the Authorization/contract.
              (d) List of areawide contracts. A list of current GSA areawide contracts is available from the GSA office specified at 41.301(a). The list identifies the types of services and the geographic area served. A copy of the contract may also be obtained from this office.
              
              (e) Notification. Agencies shall provide GSA at the address specified at 41.301(a) a copy of each SF 26 and executed Authorization issued under an areawide contract within 30 days after execution.
            
            
              41.205
              Separate contracts.
              (a) In the absence of an areawide contract or interagency agreement (see 41.206), agencies shall acquire utility services by separate contract subject to this part, and subject to agency contracting authority.
              (b) If an agency enters into a separate contract, the contracting officer shall document the contract file with the following information:
              (1) The number of available suppliers.
              (2) Any special equipment, service reliability, or facility requirements and related costs.
              (3) The utility supplier's rates, connection charges, and termination liability.
              (4) Total estimated contract value (including costs in subparagraphs (b) (2) and (3) of this subsection).
              (5) Any technical or special contract terms required.
              (6) Any unusual characteristics of services required.
              (7) The utility's wheeling or transportation policy for utility service.
              (c) If requesting GSA assistance with a separate contract, the requesting agency shall furnish the technical and acquisition data specified in 41.205(b), 41.301, and such other data as GSA may deem necessary.
              (d) A contract exceeding a 1-year period, but not exceeding ten years (except pursuant to 41.103), may be justified, and is usually required, where any of the following circumstances exist:
              (1) The Government will obtain lower rates, larger discounts, or more favorable terms and conditions of service;
              (2) A proposed connection charge, termination liability, or any other facilities charge to be paid by the Federal Government will be reduced or eliminated; or
              (3) The utility service supplier refuses to render the desired service except under a contract exceeding a 1-year period.
            
            
              41.206
              Interagency agreements.
              Agencies shall use interagency agreements (e.g., consolidated purchase, joint use, or cross-service agreements) when acquiring utility service or facilities from other Government agencies and shall comply with the policies and procedures at 17.502-2, The Economy Act.
              [75 FR 77737, Dec. 13, 2010]
            
          
          
            Subpart 41.3—Requests for Assistance
            
              41.301
              Requirements.

              (a) Requests for delegations of GSA contracting authority, assistance with a proposed contract as provided in 41.203, and the submission of other information required by this part, shall be sent or submitted to the General Services Administration (GSA) region in which service is required. The names and locations of GSA regional offices are available from the General Services Administration, Energy Division—PMA, 1800 F St NW, Washington, DC 20405; website: www.gsa.gov/energy; Email: energy@gsa.gov.
              (b) Requests for contracting assistance for utility services shall be sent not later than 120 days prior to the date new services are required to commence an existing contract will expire. Requests for assistance shall contain the following information:
              (1) A technical description or specification of the type, quantity, and quality of service required, and a delivery schedule.
              (2) A copy of any service proposal or proposed contract.
              (3) Copies of all current published or unpublished rates of the utility supplier.
              (4) Identification of any unusual factors affecting the acquisition.

              (5) Identification of all available sources or methods of supply, an analysis of the cost effectiveness of each, and a statement of the ability of each source to provide the required services, including the location and a description of each available supplier's facilities at the nearest point of service, and the cost of providing or obtaining necessary backup and other ancillary services.
              
              (c) For new utility service requirements, the agency shall furnish the information in paragraph (a) of this section and the following as applicable:
              (1) The date initial service is required.
              (2) For the first 12 months of full service, estimated maximum demand, monthly consumption, other pertinent information (e.g., demand side management, load or energy management, peak shaving, on site generation, load shaping), and annual cost of the service.
              (3) Known or estimated time schedule for growth to ultimate requirements.
              (4) Estimated ultimate maximum demand and ultimate monthly consumption.
              (5) A simple schematic diagram or line drawing showing the meter locations, the location of the new utility facilities to be constructed on Federal property by the Federal agency, and any required new connection facilities on either side of the delivery point to be constructed by the utility supplier to provide the new services.
              (6) Accounting and appropriation data to cover the required utility services and any connection charges required to be paid by the agency receiving such utility services.
              (7) The following data concerning proposed facilities and related charges or costs:
              (i) Proposed refundable or nonrefundable connection charge, termination liability, or other facilities charge to be paid by the agency, together with a description of the supplier's proposed facilities and estimated construction costs, and its rationale for the charge (e.g., tariff provisions or policies).
              (ii) A copy of the acquiring agency's estimate to make its own connection to the supplier's facilities through use of its own resources or by separate contract. When feasible, the acquiring agency shall provide its estimates to construct and operate its own utility facilities in lieu of participating in a cost-sharing construction program with the proposed utility supplier.
              (d) For existing utility service, the agency shall furnish GSA the information in paragraph (b) of this section and the following, as applicable:
              (1) A copy of the most recent 12-months' service invoices.
              (2) A tabulation, by month, for the most recent 12 months, showing the actual utility demands, consumption, connection charges, fuel adjustment charges, and the average monthly cost per unit of consumption.
              (3) An estimate, by month, for the next 12 months, showing the estimated maximum demands, monthly consumption, other pertinent information (e.g., demand side management, load or energy management, peak shaving, on site generation, load shaping), and annual cost of the service.
              (4) Accounting and appropriation data to cover the costs for the continuation of utility services.
              (5) A statement noting whether the transformer, or other system components, on either side of the delivery point are owned by the Federal agency or the utility supplier, and if the metering is on the primary or secondary side of the transformer.
              [69 FR 76358, Dec. 20, 2004, as amended at 83 FR 42574, Aug. 22, 2018]
            
          
          
            Subpart 41.4—Administration
            
              41.401
              Monthly and annual review.

              Agencies shall review utility service invoices on a monthly basis and all utility accounts, with annual values exceeding the simplified acquisition threshold, on an annual basis. Annual reviews of accounts with annual values at or below the simplified acquisition threshold shall be conducted when deemed advantageous to the Government. The purpose of the monthly review is to ensure the accuracy of utility service invoices. The purpose of the annual review is to ensure that the utility supplier is furnishing the services to each facility under the utility's most economical, applicable rate and to examine competitive markets for more advantageous service offerings. The annual review shall be based upon the facility's usage, conditions and characteristics of service at each individual delivery point for the most recent 12 months. If a more advantageous rate is appropriate, the Federal agency shall request the supplier to make such rate change immediately.
              [59 FR 67018, Dec. 28, 1994, as amended at 60 FR 34759, July 3, 1995]
            
            
              41.402
              Rate changes and regulatory intervention.
              (a) When a change is proposed to rates or terms and conditions of service to the Government, the agency shall promptly determine whether the proposed change is reasonable, justified, and not discriminatory.
              (b) If a change is proposed to rates or terms and conditions of service that may be of interest to other Federal agencies, and intervention before a regulatory body is considered justified, the matter shall be referred to GSA. The agency may request from GSA a delegation of authority for the agency to intervene on behalf of the consumer interests of the Federal executive agencies (see 41.301).
              (c) Pursuant to 52.241-7, Change in Rates or Terms and Conditions of Service for Regulated Services, if a regulatory body approves a rate change, any rate change shall be made a part of the contract by unilateral contract modification or otherwise documented in accordance with agency procedures. The approved applicable rate shall be effective on the date determined by the regulatory body and resulting rates and charges shall be paid promptly to avoid late payment provisions. Copies of the modification containing the approved rate change shall be sent to the agency's paying office or office responsible for verifying billed amounts (see 41.401).
              (d) If the utility supplier is not regulated and the rates, terms, and conditions of service are subject to negotiation pursuant to the clause at 52.241-8, Change in Rates or Terms and Conditions of Service for Unregulated Services, any rate change shall be made a part of the contract by contract modification, with copies sent to the agency's paying office or office responsible for verifying billed amounts.
            
          
          
            Subpart 41.5—Solicitation Provision and Contract Clauses
            
              41.501
              Solicitation provision and contract clauses.
              (a) Because the terms and conditions under which utility suppliers furnish service may vary from area to area, the differences may influence the terms and conditions appropriate to a particular utility's contracting situation. To accommodate requirements that are peculiar to the contracting situation, this section prescribes provisions and clauses on a “substantially the same as” basis (see 52.101) which permits the contracting officer to prepare and utilize variations of the prescribed provision and clauses in accordance with agency procedures.
              (b) The contracting officer shall insert in solicitations for utility services a provision substantially the same as the provision at 52.241-1, Electric Service Territory Compliance Representation, when proposals from alternative electric suppliers are sought.
              (c) The contracting officer shall insert in solicitations and contracts for utility services clauses substantially the same as the clauses at—
              (1) 52.241-2, Order of Precedence—Utilities;
              (2) 52.241-3, Scope and Duration of Contract;
              (3) 52.241-4, Change in Class of Service;
              (4) 52.241-5, Contractor's Facilities; and
              (5) 52.241-6, Service Provisions.
              (d) The contracting officer shall insert clauses substantially the same as the clauses listed below in solicitations and contracts under the prescribed conditions—

              (1) 52.241-7, Change in Rates or Terms and Conditions of Service for Regulated Services, when the utility services are subject to a regulatory body. (Except for GSA areawide contracts, the contracting officer shall insert in the blank space provided in the clause the name of the contracting officer. For GSA areawide contracts, the contracting officer shall insert the following: “GSA and each areawide customer with annual billings that exceed $250,000.”)
              
              (2) 52.241-8, Change in Rates or Terms and Conditions of Service for Unregulated Services, when the utility services are not subject to a regulatory body.

              (3) 52.241-9, Connection Charge, when a refundable connection charge is required to be paid by the Government to compensate the contractor for furnishing additional facilities necessary to supply service. (Use Alternate I to the clause if a nonrefundable charge is to be paid. When conditions require the incorporation of a nonrecurring, nonrefundable service charge or a termination liability, see paragraphs (d)(6) and (d)(4) of this section.)
              (4) 52.241-10, Termination Liability, when payment is to be made to the contractor upon termination of service in conjunction with or in lieu of a connection charge upon completion of the facilities.
              (5) 52.241-11, Multiple Service Locations (as defined in 41.101), when providing for possible alternative service locations, except under areawide contracts, is required.
              (6) 52.241-12, Nonrefundable, Nonrecurring Service Charge, when the Government is required to pay a nonrefundable, nonrecurring membership fee, a charge for initiation of service, or a contribution for the cost of facilities construction. The Government may provide for inclusion of such agreed amount or fee as a part of the connection charge, a part of the initial payment for services, or as periodic payments to fulfill the Government's obligation.
              (7) 52.241-13, Capital Credits, when the Federal Government is a member of a cooperative and is entitled to capital credits, consistent with the bylaws and governing documents of the cooperative.
              (e) Depending on the conditions that are appropriate for each acquisition, the contracting officer shall also insert in solicitations and contracts for utility services the provisions and clauses prescribed elsewhere in the FAR.
              [59 FR 67018, Dec. 28, 1994, as amended at 60 FR 14377, Mar. 17, 1995]
            
          
          
            Subpart 41.6—Forms
            
              41.601
              Utility services forms.
              (a) If acquiring utility services under other than an areawide contract, a purchase order, or an interagency agreement, the Standard Form (SF) 33, Solicitation, Offer and Award; SF 26, Award/Contract; or SF 1447, Solicitation/Contract, shall be used.
              (b) The contracting officer shall incorporate the applicable rate schedule in each contract, purchase order or modification.
            
          
          
            Subpart 41.7—Formats
            
              41.701
              Formats for utility service specifications.
              (a) The following specification formats for use in acquiring utility services are available from the address specified at 41.301(a) and may be used and modified at the agency's discretion:
              (1) Electric service.
              (2) Water service.
              (3) Steam service.
              (4) Sewage service.
              (5) Natural gas service.
              (b) Contracting officers may modify the specification format referenced in paragraph (a) of this section and attach technical items, details on Government ownership of equipment and real property and maintenance or repair obligations, maps or drawings of delivery points, and other information deemed necessary to fully define the service conditions.
              (c) The specifications and attachments (see paragraph (b) of this section) shall be inserted in Section C of the utility service solicitation and contract.
              [59 FR 67018, Dec. 28, 1994, as amended at 72 FR 27385, May 15, 2007]
            
            
              41.702
              Formats for annual utility service review.
              (a) Formats for use in conducting annual reviews of the following utility services are available from the address specified at 41.301(a) and may be used at the agency's discretion:
              (1) Electric service.
              (2) Gas service.
              (3) Water and sewage service.
              
              (b) Contracting officers may modify the annual utility service review format as necessary to fully cover the service used.
            
          
        
      
      
        
        SUBCHAPTER G—CONTRACT MANAGEMENT
        
          Pt. 42
          PART 42—CONTRACT ADMINISTRATION AND AUDIT SERVICES
          
            Sec.
            42.000
            Scope of part.
            42.001
            [Reserved]
            42.002
            Interagency agreements.
            42.003
            Cognizant Federal agency.
            
              Subpart 42.1—Contract Audit Services
              42.101
              Contract audit responsibilities.
              42.102
              Assignment of contract audit services.
              42.103
              Contract audit services directory.
            
            
              Subpart 42.2—Contract Administration Services
              42.201
              Contract administration responsibilities.
              42.202
              Assignment of contract administration.
              42.203
              Contract administration services directory.
            
            
              Subpart 42.3—Contract Administration Office Functions
              42.301
              General.
              42.302
              Contract administration functions.
            
            
              Subpart 42.4—Correspondence and Visits
              42.401
              Contract correspondence.
              42.402
              Visits to contractors' facilities.
              42.403
              Evaluation of contract administration offices.
            
            
              Subpart 42.5—Postaward Orientation
              42.500
              Scope of subpart.
              42.501
              General.
              42.502
              Selecting contracts for postaward orientation.
              42.503
              Postaward conferences.
              42.503-1
              Postaward conference arrangements.
              42.503-2
              Postaward conference procedure.
              42.503-3
              Postaward conference report.
              42.504
              Postaward letters.
              42.505
              Postaward subcontractor conferences.
            
            
              Subpart 42.6—Corporate Administrative Contracting Officer
              42.601
              General.
              42.602
              Assignment and location.
              42.603
              Responsibilities.
            
            
              Subpart 42.7—Indirect Cost Rates
              42.700
              Scope of subpart.
              42.701
              Definition.
              42.702
              Purpose.
              42.703
              General.
              42.703-1
              Policy.
              42.703-2
              Certificate of indirect costs.
              42.704
              Billing rates.
              42.705
              Final indirect cost rates.
              42.705-1
              Contracting officer determination procedure.
              42.705-2
              Auditor determination procedure.
              42.705-3
              Educational institutions.
              42.705-4
              State and local governments.
              42.705-5
              Nonprofit organizations other than educational and state and local governments.
              42.706
              Distribution of documents.
              42.707
              Cost-sharing rates and limitations on indirect cost rates.
              42.708
              Quick-closeout procedure.
              42.709
              Penalties for Unallowable Costs.
              42.709-0
              Scope.
              42.709-1
              General.
              42.709-2
              Responsibilities.
              42.709-3
              Assessing the penalty.
              42.709-4
              Computing interest.
              42.709-5
              Waiver of the penalty.
              42.709-6
              Contract clause.
            
            
              Subpart 42.8—Disallowance of Costs
              42.800
              Scope of subpart.
              42.801
              Notice of intent to disallow costs.
              42.802
              Contract clause.
              42.803
              Disallowing costs after incurrence.
            
            
              Subpart 42.9—Bankruptcy
              42.900
              Scope of subpart.
              42.901
              General.
              42.902
              Procedures.
              42.903
              Solicitation provision and contract clause.
            
            
              Subpart 42.10 [Reserved]
            
            
              Subpart 42.11—Production Surveillance and Reporting
              42.1101
              General.
              42.1102
              Applicability.
              42.1103
              Policy.
              42.1104
              Surveillance requirements.
              42.1105
              Assignment of criticality designator.
              42.1106
              Reporting requirements.
              42.1107
              Contract clause.
            
            
              Subpart 42.12—Novation and Change-of-Name Agreements
              42.1200
              Scope of subpart.
              42.1201
              [Reserved]
              42.1202
              Responsibility for executing agreements.
              42.1203
              Processing agreements.
              
              42.1204
              Applicability of novation agreements.
              42.1205
              Agreement to recognize contractor's change of name.
            
            
              Subpart 42.13—Suspension of Work, Stop-Work Orders, and Government Delay of Work
              42.1301
              General.
              42.1302
              Suspension of work.
              42.1303
              Stop-work orders.
              42.1304
              Government delay of work.
              42.1305
              Contract clauses.
            
            
              Subpart 42.14 [Reserved]
            
            
              Subpart 42.15—Contractor Performance Information
              42.1500
              Scope of subpart.
              42.1501
              General.
              42.1502
              Policy.
              42.1503
              Procedures.
              42.1504
              Contract clause.
            
            
              Subpart 42.16—Small Business Contract Administration
              42.1601
              General.
            
            
              Subpart 42.17—Forward Pricing Rate Agreements
              42.1701
              Procedures.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42370, Sept. 19, 1983, unless otherwise noted.
          
          
            42.000
            Scope of part.
            This part prescribes policies and procedures for assigning and performing contract administration and contract audit services.
            [63 FR 9062, Feb. 23, 1998]
          
          
            42.001
            [Reserved]
          
          
            42.002
            Interagency agreements.
            (a) Agencies shall avoid duplicate audits, reviews, inspections, and examinations of contractors or subcontractors, by more than one agency, through the use of interagency agreements.
            (b) Subject to the fiscal regulations of the agencies and applicable interagency agreements, the requesting agency shall reimburse the servicing agency for rendered services in accordance with the Economy Act (31 U.S.C. 1535).
            (c) When an interagency agreement is established, the agencies are encouraged to consider establishing procedures for the resolution of issues that may arise under the agreement.
            [63 FR 9062, Feb. 23, 1998, as amended at 65 FR 36014, June 6, 2000]
          
          
            42.003
            Cognizant Federal agency.
            (a) For contractors other than educational institutions and nonprofit organizations, the cognizant Federal agency normally will be the agency with the largest dollar amount of negotiated contracts, including options. For educational institutions (defined as institutions of higher education in the OMB Uniform Guidance at 2 CFR part 200, subpart A, and 20 U.S.C. 1001) and nonprofit organizations (as defined in the OMB Uniform Guidance at 2 CFR part 200), the cognizant Federal agency for indirect costs is established according to the OMB Uniform Guidance at 2 CFR part 200, appendices III and IV, respectively.
            (b) Once a Federal agency assumes cognizance for a contractor, it should remain cognizant for at least 5 years to ensure continuity and ease of administration. If, at the end of the 5-year period, another agency has the largest dollar amount of negotiated contracts, including options, the two agencies shall coordinate and determine which will assume cognizance. However, if circumstances warrant it and the affected agencies agree, cognizance may transfer prior to the expiration of the 5-year period.
            [63 FR 9062, Feb. 23, 1998, as amended at 81 FR 45853, July 14, 2016]
          
          
            Subpart 42.1—Contract Audit Services
            
              Source:
              63 FR 9062, Feb. 23, 1998, unless otherwise noted.
            
            
              42.101
              Contract audit responsibilities.
              (a) The auditor is responsible for—

              (1) Submitting information and advice to the requesting activity, based on the auditor's analysis of the contractor's financial and accounting records or other related data as to the acceptability of the contractor's incurred and estimated costs;
              
              (2) Reviewing the financial and accounting aspects of the contractor's cost control systems; and
              (3) Performing other analyses and reviews that require access to the contractor's financial and accounting records supporting proposed and incurred costs.
              (b) Normally, for contractors other than educational institutions and nonprofit organizations, the Defense Contract Audit Agency (DCAA) is the responsible Government audit agency. However, there may be instances where an agency other than DCAA desires cognizance of a particular contractor. In those instances, the two agencies shall agree on the most efficient and economical approach to meet contract audit requirements. For educational institutions (defined as institutions of higher education in the OMB Uniform Guidance at 2 CFR part 200, subpart A, and 20 U.S.C. 1001) and nonprofit organizations (as defined in the OMB Uniform Guidance at 2 CFR part 200), audit cognizance will be determined according to the provisions of the OMB Uniform Guidance at 2 CFR part 200, subpart F.
              [63 FR 9062, Feb. 23, 1998, as amended at 81 FR 45853, July 14, 2016]
            
            
              42.102
              Assignment of contract audit services.
              (a) As provided in agency procedures or interagency agreements, contracting officers may request audit services directly from the responsible audit agency cited in the Directory of Federal Contract Audit Offices. The audit request should include a suspense date and should identify any information needed by the contracting officer.
              (b) The responsible audit agency may decline requests for services on a case-by-case basis, if resources of the audit agency are inadequate to accomplish the tasks. Declinations shall be in writing.
            
            
              42.103
              Contract audit services directory.
              (a) DCAA maintains and distributes the Directory of Federal Contract Audit Offices. The directory identifies cognizant audit offices and the contractors over which they have cognizance. Changes to audit cognizance shall be provided to DCAA so that the directory can be updated.
              (b) Agencies may obtain a copy of the directory or information concerning cognizant audit offices by contacting the—Defense Contract Audit Agency, ATTN: CMO, Publications Officer, 8725 John J. Kingman Road, Suite 2135, Fort Belvoir, VA 22060-6219.
            
          
          
            Subpart 42.2—Contract Administration Services
            
              Source:
              63 FR 9062, Feb. 23, 1998, unless otherwise noted.
            
            
              42.201
              Contract administration responsibilities.
              (a) For each contract assigned for administration, the contract administration office (CAO) (see 48 CFR 2.101) shall—
              (1) Perform the functions listed in 42.302(a) to the extent that they apply to the contract, except for the functions specifically withheld;
              (2) Perform the functions listed in 42.302(b) only when and to the extent specifically authorized by the contracting officer; and
              (3) Request supporting contract administration under 42.202(e) and (f) when it is required.
              (b) The Defense Contract Management Agency and other agencies offer a wide variety of contract administration and support services.
              [63 FR 9062, Feb. 23, 1998, as amended at 66 FR 2141, Jan. 10, 2001]
            
            
              42.202
              Assignment of contract administration.
              (a) Delegating functions. As provided in agency procedures, contracting officers may delegate contract administration or specialized support services, either through interagency agreements or by direct request to the cognizant CAO listed in the Federal Directory of Contract Administration Services Components. The delegation should include—

              (1) The name and address of the CAO designated to perform the administration (this information also shall be entered in the contract);
              
              (2) Any special instructions, including any functions withheld or any specific authorization to perform functions listed in 42.302(b);
              (3) A copy of the contract to be administered; and
              (4) Copies of all contracting agency regulations or directives that are—
              (i) Incorporated into the contract by reference; or
              (ii) Otherwise necessary to administer the contract, unless copies have been provided previously.
              (b) Special instructions. As necessary, the contracting officer also shall advise the contractor (and other activities as appropriate) of any functions withheld from or additional functions delegated to the CAO.
              (c) Delegating additional functions. For individual contracts or groups of contracts, the contracting office may delegate to the CAO functions not listed in 42.302: Provided that—
              (1) Prior coordination with the CAO ensures the availability of required resources;
              (2) In the case of authority to issue orders under provisioning procedures in existing contracts and under basic ordering agreements for items and services identified in the schedule, the head of the contracting activity or designee approves the delegation; and
              (3) The delegation does not require the CAO to undertake new or follow-on acquisitions.
              (d) Rescinding functions. The contracting officer at the requesting agency may rescind or recall a delegation to administer a contract or perform a contract administration function, except for functions pertaining to cost accounting standards and negotiation of forward pricing rates and indirect cost rates (also see 42.003). The requesting agency must coordinate with the CAO to establish a reasonable transition period prior to rescinding or recalling the delegation.
              (e) Secondary delegations of contract administration. (1) A CAO that has been delegated administration of a contract under paragraph (a) or (c) of this section, or a contracting office retaining contract administration, may request supporting contract administration from the CAO cognizant of the contractor location where performance of specific contract administration functions is required. The request shall—
              (i) Be in writing;
              (ii) Clearly state the specific functions to be performed; and
              (iii) Be accompanied by a copy of pertinent contractual and other necessary documents.
              (2) The prime contractor is responsible for managing its subcontracts. The CAO's review of subcontracts is normally limited to evaluating the prime contractor's management of the subcontracts (see Part 44). Therefore, supporting contract administration shall not be used for subcontracts unless—
              (i) The Government otherwise would incur undue cost;
              (ii) Successful completion of the prime contract is threatened; or
              (iii) It is authorized under paragraph (f) of this section or elsewhere in this regulation.
              (f) Special surveillance. For major system acquisitions (see part 34), the contracting officer may designate certain high risk or critical subsystems or components for special surveillance in addition to requesting supporting contract administration. This surveillance shall be conducted in a manner consistent with the policy of requesting that the cognizant CAO perform contract administration functions at a contractor's facility (see 42.002).
              (g) Refusing delegation of contract administration. An agency may decline a request for contract administration services on a case-by-case basis if resources of the agency are inadequate to accomplish the tasks. Declinations shall be in writing.
            
            
              42.203
              Contract administration services directory.

              The Defense Contract Management Agency (DCMA) maintains the Federal Directory of Contract Administration Services Components. The directory lists the names and telephone numbers of those DCMA and other agency offices that offer contract administration services within designated geographic areas and at specified contractor plants. Federal agencies may access it on the Internet at https://pubapp.dcma.mil/CASD/main.jsp. For additional information contact—Defense Contract Management Agency, 3901 A Avenue, Building 10500, Ft. Lee, VA 23801-1809.
              [70 FR 11764, Mar. 9, 2005, as amended at 77 FR 204, Jan. 3, 2012; 77 FR 12949, Mar. 2, 2012]
            
          
          
            Subpart 42.3—Contract Administration Office Functions
            
              42.301
              General.
              When a contract is assigned for administration under Subpart 42.2, the contract administration office (CAO) shall perform contract administration functions in accordance with 48 CFR Chapter I, the contract terms, and, unless otherwise agreed to in an interagency agreement (see 42.002), the applicable regulations of the servicing agency.
              [63 FR 9063, Feb. 23, 1998]
            
            
              42.302
              Contract administration functions.
              (a) The contracting officer normally delegates the following contract administration functions to a CAO. The contracting officer may retain any of these functions, except those in paragraphs (a)(5), (a)(9), (a)(11), and (a)(12) of this section, unless the cognizant Federal agency (see 2.101) has designated the contracting officer to perform these functions.
              (1) Review the contractor's compensation structure.
              (2) Review the contractor's insurance plans.
              (3) Conduct post-award orientation conferences.
              (4) Review and evaluate contractors' proposals under subpart 15.4 and, when negotiation will be accomplished by the contracting officer, furnish comments and recommendations to that officer.
              (5) Negotiate forward pricing rate agreements (see 15.407-3).
              (6) Negotiate advance agreements applicable to treatment of costs under contracts currently assigned for administration (see 31.109).
              (7) Determine the allowability of costs suspended or disapproved as required (see subpart 42.8), direct the suspension or disapproval of costs when there is reason to believe they should be suspended or disapproved, and approve final vouchers.
              (8) Issue Notices of Intent to Disallow or not Recognize Costs (see subpart 42.8).
              (9) Establish final indirect cost rates and billing rates for those contractors meeting the criteria for contracting officer determination in subpart 42.7.
              (10) Attempt to resolve issues in controversy, using ADR procedures when appropriate (see subpart 33.2); prepare findings of fact and issue decisions under the Disputes clause on matters in which the administrative contracting officer (ACO) has the authority to take definitive action.
              (11) In connection with Cost Accounting Standards (see 48 CFR 30.601 and 48 CFR Chapter 99 (FAR Appendix))—
              (i) Determine the adequacy of the contractor's disclosure statements;
              (ii) Determine whether disclosure statements are in compliance with Cost Accounting Standards and part 31;
              (iii) Determine the contractor's compliance with Cost Accounting Standards and disclosure statements, if applicable; and
              (iv) Negotiate price adjustments and execute supplemental agreements under the Cost Accounting Standards clauses at 48 CFR 52.230-2, 52.230-3, 52.230-4, 52.230-5, and 52.230-6.
              (12) Determine the adequacy of the contractor's accounting system. The contractor's accounting system should be adequate during the entire period of contract performance. The adequacy of the contractor's accounting system and its associated internal control system, as well as contractor compliance with the Cost Accounting Standards (CAS), affect the quality and validity of the contractor data upon which the Government must rely for its management oversight of the contractor and contract performance.
              (13) Review and approve or disapprove the contractor's requests for payments under the progress payments or performance-based payments clauses.
              (14) Make payments on assigned contracts when prescribed in agency acquisition regulations.
              (15) Manage special bank accounts.

              (16) Ensure timely notification by the contractor of any anticipated overrun or underrun of the estimated cost under cost-reimbursement contracts.
              (17) Monitor the contractor's financial condition and advise the contracting officer when it jeopardizes contract performance.
              (18) Analyze quarterly limitation on payments statements and take action in accordance with Subpart 32.6 to recover overpayments from the contractor.
              (19) Issue tax exemption forms.
              (20) Ensure processing and execution of duty-free entry certificates.
              (21) For classified contracts, administer those portions of the applicable industrial security program delegated to the CAO (see Subpart 4.4).
              (22) Issue work requests under maintenance, overhaul, and modification contracts.
              (23) Negotiate prices and execute supplemental agreements for spare parts and other items selected through provisioning procedures when prescribed by agency acquisition regulations.
              (24) Negotiate and execute contractual documents for settlement of partial and complete contract terminations for convenience, except as otherwise prescribed by part 49.
              (25) Negotiate and execute contractual documents settling cancellation charges under multi-year contracts.
              (26) Process and execute novation and change of name agreements under subpart 42.12.
              (27) Perform property administration (see part 45).
              (28) Perform necessary screening, redistribution, and disposal of contractor inventory.
              (29) Issue contract modifications requiring the contractor to provide packing, crating, and handling services on excess Government property. When the ACO determines it to be in the Government's interests, the services may be secured from a contractor other than the contractor in possession of the property.
              (30) When contractors request Government property—
              (i) Evaluate the contractor's requests for Government property and for changes to existing Government property and provide appropriate recommendations to the contracting officer;
              (ii) Ensure required screening of Government property before acquisition by the contractor;
              (iii) Evaluate the use of Government property on a non-interference basis in accordance with the clause at 52.245-9, Use and Charges;
              (iv) Ensure payment by the contractor of any rental due; and
              (v) Modify contracts to reflect the addition of Government-furnished property and ensure appropriate consideration.
              (31) Perform production support, surveillance, and status reporting, including timely reporting of potential and actual slippages in contract delivery schedules.
              (32) Perform preaward surveys (see Subpart 9.1).
              (33) Advise and assist contractors regarding their priorities and allocations responsibilities and assist contracting offices in processing requests for special assistance and for priority ratings for privately owned capital equipment.
              (34) Monitor contractor industrial labor relations matters under the contract; apprise the contracting officer and, if designated by the agency, the cognizant labor relations advisor, of actual or potential labor disputes; and coordinate the removal of urgently required material from the strikebound contractor's plant upon instruction from, and authorization of, the contracting officer.
              (35) Perform traffic management services, including issuance and control of Government bills of lading and other tran portation documents.
              (36) Review the adequacy of the contractor's traffic operations.
              (37) Review and evaluate preservation, packaging, and packing.
              (38) Ensure contractor compliance with contractual quality assurance requirements (see part 46).
              (39) Ensure contractor compliance with contractual safety requirements.

              (40) Perform engineering surveillance to assess compliance with contractual terms for schedule, cost, and technical performance in the areas of design, development, and production.
              
              (41) Evaluate for adequacy and perform surveillance of contractor engineering efforts and management systems that relate to design, development, production, engineering changes, subcontractors, tests, management of engineering resources, reliability and maintainability, data control systems, configuration management, and independent research and development.
              (42) Review and evaluate for technical adequacy the contractor's logistics support, maintenance, and modification programs.
              (43) Report to the contracting office any inadequacies noted in specifications.
              (44) Perform engineering analyses of contractor cost proposals.
              (45) Review and analyze contractor-proposed engineering and design studies and submit comments and recommendations to the contracting office, as required.
              (46) Review engineering change proposals for proper classification, and when required, for need, technical adequacy of design, producibility, and impact on quality, reliability, schedule, and cost; submit comments to the contracting office.
              (47) Assist in evaluating and make recommendations for acceptance or rejection of waivers and deviations.
              (48) Evaluate and monitor the contractor's procedures for complying with procedures regarding restrictive markings on data.
              (49) Monitor the contractor's value engineering program.
              (50) Review, approve or disapprove, and maintain surveillance of the contractor's purchasing system (see part 44).
              (51) Consent to the placement of subcontracts.
              (52) Review, evaluate, and approve plant or division-wide small, small disadvantaged, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business master subcontracting plans.
              (53) Obtain the contractor's currently approved company- or division-wide plans for small, small disadvantaged, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business subcontracting for its commercial products, or, if there is no currently approved plan, assist the contracting officer in evaluating the plans for those products.
              (54) Assist the contracting officer, upon request, in evaluating an offeror's proposed small, small disadvantaged women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business subcontracting plans, including documentation of compliance with similar plans under prior contracts.
              (55) By periodic surveillance, ensure the contractor's compliance with small, small disadvantaged, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business subcontracting plans and any labor surplus area contractual requirements; maintain documentation of the contractor's performance under and compliance with these plans and requirements; and provide advice and assistance to the firms involved, as appropriate.
              (56) Maintain surveillance of flight operations.
              (57) Assign and perform supporting contract administration.
              (58) Ensure timely submission of required reports.
              (59) Issue administrative changes, correcting errors or omissions in typing, contractor address, facility or activity code, remittance address, computations, which do not require additional contract funds, and other such changes (see 43.101).
              (60) Cause release of shipments from contractor's plants according to the shipping instructions. When applicable, the order of assigned priority shall be followed; shipments within the same priority shall be determined by date of the instruction.

              (61) Obtain contractor proposals for any contract price adjustments resulting from amended shipping instructions. Review all amended shipping instructions on a periodic, consolidated basis to ensure that adjustments are timely made. Except when the ACO has settlement authority, the ACO shall forward the proposal to the contracting officer for contract modification. The ACO shall not delay shipments pending completion and formalization of negotiations of revised shipping instructions.
              (62) Negotiate and/or execute supplemental agreements, as required, making changes in packaging subcontractors or contract shipping points.
              (63) Cancel unilateral purchase orders when notified of nonacceptance by the contractor. The CAO shall notify the contracting officer when the purchase order is canceled.
              (64) Negotiated and execute one-time supplemental agreements providing for the extension of contract delivery schedules up to 90 days on contracts with an assigned Critically Designator of C (see 42.1105). Notification that the contract delivery schedule is being extended shall be provided to the contracting office. Subsequent extensions on any individual contract shall be authorized only upon concurrence of the contracting office.
              (65) Accomplish administrative closeout procedures (see 4.804-5).
              (66) Determine that the contractor has a drug-free workplace program and drug free awareness program (see subpart 23.5).
              (67) Support the program, product, and project offices regarding program reviews, program status, program performance and actual or anticipated program problems.
              (68) Monitor the contractor's environmental practices for adverse impact on contract performance or contract cost, and for compliance with environmental requirements specified in the contract. ACO responsibilities include—
              (i) Requesting environmental technical assistance, if needed;
              (ii) Monitoring contractor compliance with specifications or other contractual requirements requiring the delivery or use of environmentally preferable products, energy-efficient products, products containing recovered materials, and biobased products. This must occur as part of the quality assurance procedures set forth in Part 46; and
              (iii) As required in the contract, ensuring that the contractor complies with the reporting requirements relating to recovered material content utilized in contract performance (see subpart 23.4).
              (69) Administer commercial financing provisions and monitor contractor security to ensure its continued adequacy to cover outstanding payments, when on-site review is required.
              (70) Deobligate excess funds after final price determination.
              (71) Ensure that the contractor has implemented the requirements of 52.203-13, Contractor Code of Business Ethics and Conduct.
              (b) The CAO shall perform the following functions only when and to the extent specifically authorized by the contracting office:
              (1) Negotiate or negotiate and execute supplemental agreements incorporating contractor proposals resulting from change orders issued under the Changes clause. Before completing negotiations, coordinate any delivery schedule change with the contracting office.
              (2) Negotiate prices and execute priced exhibits for unpriced orders issued by the contracting officer under basic ordering agreements.
              (3) Negotiate or negotiate and execute supplemental agreements changing contract delivery schedules.
              (4) Negotiate or negotiate and execute supplemental agreements providing for the deobligation of unexpended dollar balances considered excess to known contract requirements.
              (5) Issue amended shipping instructions and, when necessary, negotiate and execute supplemental agreements incorporating contractor proposals resulting from these instructions.
              (6) Negotiate changes to interim billing prices.
              (7) Negotiate and definitize adjustments to contract prices resulting from exercise of an economic price adjustment clause (see subpart 16.2).
              (8) Issue change orders and negotiate and execute resulting supplemental agreements under contracts for ship construction, conversion, and repair.

              (9) Execute supplemental agreements on firm-fixed price supply contracts to reduce required line item quantities and deobligate excess funds when notified by the contractor of an inconsequential delivery shortage, and it is determined that such action is in the best interests of the Government, notwithstanding the default provisions of the contract. Such action will be taken only upon the written request of the contractor and, in no event shall the total downward contract price adjustment resulting from an inconsequential delivery shortage exceed $250.00 or 5 percent of the contract price, whichever is less.
              (10) Execute supplemental agreements to permit a chance in place of inspection at origin specified in firm fixed-price supply contracts awarded to nonmanufacturers, as deemed necessary to protect the Government's interests.
              (11) Prepare evaluations of contractor performance in accordance with subpart 42.15.
              (c) Any additional contract administration functions not listed in 42.302(a) and (b), or not otherwise delegated, remain the responsibility of the contracting office.
              [48 FR 42370, Sept. 19, 1983]
              
                Editorial Note:
                For Federal Register citations affecting section 42.302, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart 42.4—Correspondence and Visits
            
              42.401
              Contract correspondence.
              (a) The contracting officer (or other contracting agency personnel) normally shall (1) forward correspondence relating to assigned contract administration functions through the cognizant contract administration office (CAO) to the contractor and (2) provide a copy for the CAO's file. When urgency requires sending such correspondence directly to the contractor, a copy shall be sent concurrently to the CAO.
              (b) The CAO shall send the contracting office a copy of pertinent correspondence conducted between the CAO and the contractor.
            
            
              42.402
              Visits to contractors' facilities.
              (a) Government personnel planning to visit a contractor's facility in connection with one or more Government contracts shall provide prior notification to the cognizant CAO, with the following information, sufficiently in advance to permit the CAO to make necessary arrangements. Such notification is for the purpose of eliminating duplicative reviews, requests, investigations, and audits relating to the contract administration functions in subpart 42.3 delegated to CAO's and shall, as a minimum, include the following (see also paragraph (b) of this section):
              (1) Visitors' names, official positions, and security clearances.
              (2) Date and duration of visit.
              (3) Name and address of contractor and personnel to be contacted.
              (4) Contract number, program involved, and purpose of visit.
              (5) If desired, visitors to a contractor's plant may request that a representative of the CAO accompany them. In any event, the CAO has final authority to decide whether a representative shall accompany a visitor.
              (b) If the visit will result in reviewing, auditing, or obtaining any information from the contractor relating to contract administration functions, the prospective visitor shall identify the information in sufficient detail so as to permit the CAO, after consultation with the contractor and the cognizant audit office, to determine whether such information, adequate to fulfill the requirement, has recently been reviewed by or is available within the Government. If so, the CAO will discourage the visit and refer the prospective visitor to the Government office where such information is located. Where the office is the CAO, such information will be immediately forwarded or otherwise made available to the requestor.
              (c) Visitors shall fully inform the CAO of any agreements reached with the contractor or other results of the visit that may affect the CAO.
              [48 FR 42370, Sept. 19, 1983, as amended at 53 FR 662, Jan. 11, 1988; 53 FR 17859, May 18, 1988]
            
            
              42.403
              Evaluation of contract administration offices.

              Onsite inspections or evaluations of the performance of the assigned functions of a contract administration office shall be accomplished only by or under the direction of the agency of which that office is a part.
            
          
          
            Subpart 42.5—Postaward Orientation
            
              42.500
              Scope of subpart.
              This subpart prescribes policies and procedures for the postaward orientation of contractors and subcontractors through (a) a conference or (b) a letter or other form of written communication.
            
            
              42.501
              General.
              (a) A postaward orientation aids both Government and contractor personnel to (l) achieve a clear and mutual understanding of all contract requirements and (2) identify and resolve potential problems. However, it is not a substitute for the contractor's fully understanding the work requirements at the time offers are submitted, nor is it to be used to alter the final agreement arrived at in any negotiations leading to contract award.
              (b) Postaward orientation is encouraged to assist (see part 19)—
              (1) Small business concerns;
              (2) Small disadvantaged business concerns;
              (3) Veteran-owned small business concerns;
              (4) Service-disabled veteran-owned small business concerns;
              (5) HUBZone small business concerns; and
              (6) Women-owned small business concerns (including economically disadvantaged women-owned small business concerns and women-owned small business concerns eligible under the Women-Owned Small Business Program).
              (c) While cognizant Government or contractor personnel may request the contracting officer to arrange for orientation, it is up to the contracting officer to decide whether a postaward orientation in any form is necessary.
              (d) Maximum benefits will be realized when orientation is conducted promptly after award.
              [48 FR 42370, Sept. 19, 1983, as amended at 60 FR 48264, Sept. 18, 1995; 70 FR 14955, Mar. 23, 2005; 76 FR 18313, Apr. 1, 2011]
            
            
              42.502
              Selecting contracts for postaward orientation.
              When deciding whether postaward orientation is necessary and, if so, what form it shall take, the contracting officer shall consider, as a minimum, the—
              (a) Nature and extent of the preaward survey and any other prior discussions with the contractor;
              (b) Type, value, and complexity of the contract;
              (c) Complexity and acquisition history of the product or service;
              (d) Requirements for spare parts and related equipment;
              (e) Urgency of the delivery schedule and relationship of the product or service to critical programs;
              (f) Length of the planned production cycle;
              (g) Extent of subcontracting;
              (h) Contractor's performance history and experience with the product or service;
              (i) Contractor's status, if any, as a small business, small disadvantaged, women-owned, veteran-owned, HUBZone, or service-disabled veteran-owned small business concern;
              (j) Contractor's performance history with small, small disadvantaged, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business subcontracting programs;
              (k) Safety precautions required for hazardous materials or operations; and
              (l) Complex financing arrangements, such as progress payments, advance payments, or guaranteed loans.
              [48 FR 42370, Sept. 19, 1983, as amended at 60 FR 48264, Sept. 18, 1995; 70 FR 14955, Mar. 23, 2005]
            
            
              42.503
              Postaward conferences.
            
            
              42.503-1
              Postaward conference arrangements.
              (a) The contracting officer who decides that a conference is needed is responsible for—
              (1) Establishing the time and place of the conference;
              (2) Preparing the agenda, when necessary;

              (3) Notifying appropriate Government representatives (e.g., contracting/contract administration office) and the contractor;
              (4) Designating or acting as the chairperson;
              (5) Conducting a preliminary meeting of Government personnel; and
              (6) Preparing a summary report of the conference.
              (b) When the contracting office initiates a conference, the arrangements may be made by that office or, at its request, by the contract administration office.
            
            
              42.503-2
              Postaward conference procedure.
              The chairperson of the conference shall conduct the meeting. Unless a contract change is contemplated, the chairperson shall emphasize that it is not the purpose of the meeting to change the contract. The contracting officer may make commitments or give directions within the scope of the contracting officer's authority and shall put in writing and sign any commitment or direction, whether or not it changes the contract. Any change to the contract that results from the postaward conference shall be made only by a contract modification referencing the applicable terms of the contract. Participants without authority to bind the Government shall not take action that in any way alters the contract. The chairperson shall include in the summary report (see 42.503-3 below) all information and guidance provided to the contractor.
              [66 FR 42370, Sept. 19, 1983, as amended at 66 FR 2133, Jan. 10, 2001]
            
            
              42.503-3
              Postaward conference report.
              The chairperson shall prepare and sign a report of the postaward conference. The report shall cover all items discussed, including areas requiring resolution, controversial matters, the names of the participants assigned responsibility for further actions, and the due dates for the actions. The chairperson shall furnish copies of the report to the contracting office, the contract administration office, the contractor, and others who require the information.
            
            
              42.504
              Postaward letters.
              In some circumstances, a letter or other written form of communication to the contractor may be adequate postaward orientation (in lieu of a conference). The letter should identify the Government representative responsible for administering the contract and cite any unusual or significant contract requirements. The rules on changes to the contract in 42.503-2 also apply here.
            
            
              42.505
              Postaward subcontractor conferences.
              (a) The prime contractor is generally responsible for conducting postaward conferences with subcontractors. However, the prime contractor may invite Government representatives to a conference with subcontractors, or the Government may request that the prime contractor initiate a conference with subcontractors. The prime contractor should ensure that representatives from involved contract administration offices are invited.
              (b) Government representatives (1) must recognize the lack of privity of contract between the Government and subcontractors, (2) shall not take action that is inconsistent with or alters subcontracts, and (3) shall ensure that any changes in direction or commitment affecting the prime contract or contractor resulting from a subcontractor conference are made by written direction of the contracting officer to the prime contractor in the same manner as described in 42.503-2.
            
          
          
            Subpart 42.6—Corporate Administrative Contracting Officer
            
              42.601
              General.

              Contractors with more than one operational location (e.g., division, plant, or subsidiary) often have corporate-wide policies, procedures, and activities requiring Government review and approval and affecting the work of more than one administrative contracting officer (ACO). In these circumstances, effective and consistent contract administration may require the assignment of a corporate administrative contracting officer (CACO) to deal with corporate management and to perform selected contract administration functions on a corporate-wide basis.
            
            
              42.602
              Assignment and location.
              (a) A CACO may be assigned only when (1) the contractor has at least two locations with resident ACO's or (2) the need for a CACO is approved by the agency head or designee (for this purpose, a nonresident ACO will be considered as resident if at least 75 percent of the ACO's effort is devoted to a single contractor). One of the resident ACO's may be designated to perform the CACO functions, or a full-time CACO may be assigned. In determining the location of the CACO, the responsible agency shall take into account such factors as the location(s) of the corporate records, corporate office, major plant, cognizant government auditor, and overall cost effectiveness.
              (b) A decision to initiate or discontinue a CACO assignment should be based on such factors as (1) the benefits of coordination and liaison at the corporate level, (2) the volume of Government sales, (3) the degree of control exercised by the contractor's corporate office over Government-oriented lower-tier operating elements, and (4) the impact of corporate policies and procedures on those elements.
              (c) Responsibility for assigning a CACO shall be determined as follows:
              (1) When all locations of a corporate entity are under the contract administration cognizance of a single agency, that agency is responsible.
              (2) When the locations are under the contract administration cognizance of more than one agency, the agencies concerned shall agree on the responsible agency (normally on the basis of the agency with the largest dollar balance, including options, of affected contracts). In such cases, agencies may also consider geographic location.
              (d) The directory of contract administration services components referenced in 42.203 includes a listing of CACO's and the contractors for which they are assigned responsibility.
              [48 FR 42370, Sept. 19, 1983, as amended at 63 FR 9064, Feb. 23, 1998]
            
            
              42.603
              Responsibilities.
              (a) The CACO shall perform, on a corporate-wide basis, the contract administration functions as designated by the responsible agency. Typical CACO functions include (1) the determination of final indirect cost rates for cost-reimbursement contracts, (2) establishment of advance agreements or recommendations on corporate/home office expense allocations, and (3) administration of Cost Accounting Standards (CAS) applicable to corporate-level and corporate-directed accounting practices.
              (b) The CACO shall—
              (1) Fully utilize the responsible contract audit agency financial and advisory accounting services, including (i) advice regarding the acceptability of corporate-wide policies and (ii) advisory audit reports;
              (2) Keep cognizant ACO's and auditors informed of important matters under consideration and determinations made; and
              (3) Solicit their advice and participation as appropriate.
              [48 FR 42370, Sept. 19, 1983, as amended at 63 FR 9064, Feb. 23, 1998]
            
          
          
            Subpart 42.7—Indirect Cost Rates
            
              42.700
              Scope of subpart.
              This subpart prescribes policies and procedures for establishing (a) billing rates and (b) final indirect cost rates.
            
            
              42.701
              Definition.
              
                Billing rate as used in this subpart means an indirect cost rate (1) established temporarily for interim reimbursement of incurred indirect costs and (2) adjusted as necessary pending establishment of final indirect cost rates.
              [48 FR 42370, Sept. 19, 1983, as amended at 59 FR 11387, Mar. 10, 1994; 63 FR 9064, Feb. 23, 1998; 66 FR 2133, Jan. 10, 2001]
            
            
              42.702
              Purpose.
              (a) Establishing final indirect cost rates under this subpart provides—
              (1) Uniformity of approach with a contractor when more than one contract or agency is involved;
              (2) Economy of administration; and
              
              (3) Timely settlement under cost-reimbursement contracts.
              (b) Establishing billing rates provides a method for interim reimbursement of indirect costs at estimated rates subject to adjustment during contract performance and at the time the final indirect cost rates are established.
            
            
              42.703
              General.
            
            
              42.703-1
              Policy.
              (a) A single agency (see 42.705-1) shall be responsible for establishing final indirect cost rates for each business unit. These rates shall be binding on all agencies and their contracting offices, unless otherwise specifically prohibited by statute. An agency shall not perform an audit of indirect cost rates when the contracting officer determines that the objectives of the audit can reasonably be met by accepting the results of an audit that was conducted by any other department or agency of the Federal Government (10 U.S.C. 2313(d) and 41 U.S.C. 4706(e)).
              (b) Billing rates and final indirect cost rates shall be used in reimbursing indirect costs under cost-reimbursement contracts and in determining progress payments under fixed-price contracts.
              (c) To ensure compliance with 10 U.S.C. 2324(a) and 41 U.S.C. 4303(a)—
              (1) Final indirect cost rates shall be used for contract closeout for a business unit, unless the quick-closeout procedure in 42.708 is used. These final rates shall be binding for all cost-reimbursement contracts at the business unit, subject to any specific limitation in a contract or advance agreement; and
              (2) Established final indirect cost rates shall be used in negotiating the final price of fixed-price incentive and fixed-price redeterminable contracts and in other situations requiring that indirect costs be settled before contract prices are established, unless the quick-closeout procedure in 42.708 is used.
              [48 FR 42370, Sept. 19, 1983, as amended at 60 FR 42661, Aug. 16, 1995. Redesignated at 60 FR 42664, Aug. 16, 1995, as amended at 62 FR 274, Jan. 2, 1997; 63 FR 9064, Feb. 23, 1998; 79 FR 24213, Apr. 29, 2014]
            
            
              42.703-2
              Certificate of indirect costs.
              (a) General. In accordance with 10 U.S.C. 2324(h) and 41 U.S.C. 4307, a proposal shall not be accepted and no agreement shall be made to establish final indirect cost rates unless the costs have been certified by the contractor.
              (b) Waiver of certification. (1) The agency head, or designee, may waive the certification requirement when—
              (i) It is determined to be in the interest of the United States; and
              (ii) The reasons for the determination are put in writing and made available to the public.
              (2) A waiver may be appropriate for a contract with—
              (i) A foreign government or international organization, such as a subsidiary body of the North Atlantic Treaty Organization;
              (ii) A State or local government subject to the OMB Uniform Guidance at 2 CFR part 200, subpart E and appendices V and VII;
              (iii) An educational institution (defined as an institution of higher education in the OMB Uniform Guidance at 2 CFR part 200, subpart A, and 20 U.S.C. 1001) subject to the OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix III; and
              (iv) A nonprofit organization (as defined in the OMB Uniform Guidance at 2 CFR part 200) subject to the OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix IV.
              (c) Failure to certify. (1) If the contractor has not certified its proposal for final indirect cost rates and a waiver is not appropriate, the contracting officer may unilaterally establish the rates.
              (2) Rates established unilaterally should be—
              (i) Based on audited historical data or other available data as long as unallowable costs are excluded; and
              (ii) Set low enough to ensure that unallowable costs will not be reimbursed.
              (d) False certification. The contracting officer should consult with legal counsel to determine appropriate action when a contractor's certificate of final indirect costs is thought to be false.
              (e) Penalties for unallowable costs. 10 U.S.C. 2324(a) through (d) and 41 U.S.C. 4303 prescribe penalties for submission of unallowable costs in final indirect cost rate proposals (see 42.709 for penalties and contracting officer responsibilities).
              (f) Contract clause. (1) Except as provided in paragraph (f)(2) of this subsection, the clause at 52.242-4, Certification of Final Indirect Costs, shall be incorporated into all solicitations and contracts which provide for establishment of final indirect cost rates.
              (2) The Department of Energy may provide an alternate clause in its agency supplement for its Management and Operating contracts.
              [60 FR 42664, Aug. 16, 1995, as amended at 62 FR 237, Jan. 2, 1997; 62 FR 10710, Mar. 10, 1997; 63 FR 9064, Feb. 23, 1998; 79 FR 24213, Apr. 29, 2014; 81 FR 45853, July 14, 2016]
            
            
              42.704
              Billing rates.
              (a) The contracting officer (or cognizant Federal agency official) or auditor responsible under 42.705 for establishing the final indirect cost rates also shall be responsible for determining the billing rates.
              (b) The contracting officer (or cognizant Federal agency official) or auditor shall establish billing rates on the basis of information resulting from recent review, previous rate audits or experience, or similar reliable data or experience of other contracting activities. In establishing billing rates, the contracting officer (or cognizant Federal agency official) or auditor should ensure that the billing rates are as close as possible to the final indirect cost rates anticipated for the contractor's fiscal period, as adjusted for any unallowable costs. When the contracting officer (or cognizant Federal agency official) or auditor determines that the dollar value of contracts requiring use of billing rates does not warrant submission of a detailed billing rate proposal, the billing rates may be established by making appropriate adjustments from the prior year's indirect cost experience to eliminate unallowable and nonrecurring costs and to reflect new or changed conditions.
              (c) Once established, billing rates may be prospectively or retroactively revised by mutual agreement of the contracting officer (or cognizant Federal agency official) or auditor and the contractor at either party's request, to prevent substantial overpayment or underpayment. When agreement cannot be reached, the billing rates may be unilaterally determined by the contracting officer (or cognizant Federal agency official).
              (d) The elements of indirect cost and the base or bases used in computing billing rates shall not be construed as determinative of the indirect costs to be distributed or of the bases of distribution to be used in the final settlement.
              (e) When the contractor provides to the cognizant contracting officer the certified final indirect cost rate proposal in accordance with 42.705-(b) or 42.705-(b), the contractor and the Government may mutually agree to revise billing rates to reflect the proposed indirect cost rates, as approved by the Government to reflect historically disallowed amounts from prior years' audits, until the proposal has been audited and settled. The historical decrement will be determined by either the cognizant contracting officer (42.705-1(b)) or the cognizant auditor (42.705-2(b)).
              [48 FR 42370, Sept. 19, 1983, as amended at 61 FR 69296, Dec. 31, 1996; 63 FR 9064, Feb. 23, 1998]
            
            
              42.705
              Final indirect cost rates.
              (a) Final indirect cost rates shall be established on the basis of—
              (1) Contracting officer determination procedure (see 42.705-1) or
              (2) Auditor determination procedure (see 42.705-2).
              (b) Within 120 days (or longer period, if approved in writing by the contracting officer,) after settlement of the final annual indirect cost rates for all years of a physically complete contract, the contractor must submit a completion invoice or voucher reflecting the settled amounts and rates. To determine whether a period longer than 120 days is appropriate, the contracting officer should consider whether there are extenuating circumstances, such as the following:
              (1) Pending closeout of subcontracts awaiting Government audit.
              (2) Pending contractor, subcontractor, or Government claims.

              (3) Delays in the disposition of Government property.
              
              (4) Delays in contract reconciliation.
              (5) Any other pertinent factors.
              (c)(1) If the contractor fails to submit a completion invoice or voucher within the time specified in paragraph (b) of this section, the contracting officer may—
              (i) Determine the amounts due to the contractor under the contract; and
              (ii) Record this determination in a unilateral modification to the contract.
              (2) This contracting officer determination must be issued as a final decision in accordance with 33.211.
              [61 FR 69296, Dec. 31, 1996, as amended at 67 FR 6119, Feb. 8, 2002]
            
            
              42.705-1
              Contracting officer determination procedure.
              (a) Applicability and responsibility. Contracting officer determination shall be used for the following, with the indicated cognizant contracting officer (or cognizant Federal agency official) responsible for establishing the final indirect cost rates:
              (1) Business units of a multidivisional corporation under the cognizance of a corporate administrative contracting officer (see subpart 42.6), with that officer responsible for the determination, assisted, as required, by the administrative contracting officers assigned to the individual business units. Negotiations may be conducted on a coordinated or centralized basis, depending upon the degree of centralization within the contractor's organization.
              (2) Business units not under the cognizance of a corporate administrative contracting officer, but having a resident administrative contracting officer (see 42.602), with that officer responsible for the determination. For this purpose, a nonresident administrative contracting officer is considered as resident if at least 75 percent of the administrative contracting officer's time is devoted to a single contractor.
              (3) For business units not included in paragraph (a)(1) or (a)(2) of this subsection, the contracting officer (or cognizant Federal agency official) will determine whether the rates will be contracting officer or auditor determined.
              (4) Educational institutions (see 42.705-3).
              (5) State and local governments (see 42.705-4).
              (6) Nonprofit organizations other than educational and state and local governments (see 42.705-5).
              (b) Procedures. (1) In accordance with the Allowable Cost and Payment clause at 52.216-7, the contractor is required to submit an adequate final indirect cost rate proposal to the contracting officer (or cognizant Federal agency official) and to the cognizant auditor.
              (i) The required content of the proposal and supporting data will vary depending on such factors as business type, size, and accounting system capabilities. The contractor, contracting officer, and auditor must work together to make the proposal, audit, and negotiation process as efficient as possible.
              (ii) Each contractor is required to submit the final indirect cost rate proposal within the six-month period following the expiration of each of its fiscal years. The contracting officer may grant, in writing, reasonable extensions, for exceptional circumstances only, when requested in writing by the contractor.
              (iii) Upon receipt of the proposal—
              (A) The cognizant auditor will review the adequacy of the contractor's proposal for audit in support of negotiating final indirect cost rates and will provide a written description of any inadequacies to the contractor and contracting officer.
              (B) If the auditor and contractor are unable to resolve the proposal's inadequacies identified by the auditor, the auditor will elevate the issue to the contracting office to resolve the inadequacies.

              (iv) The proposal must be supported with adequate supporting data, some of which may be required subsequent to finding that the proposal is adequate for audit in support of negotiating final indirect cost rates (e.g., during the course of the performance of the advisory audit). See the clause at 52.216-7(d)(2) for the description of an adequate final indirect cost rate proposal and supporting data.

              (2) Once a proposal has been determined to be adequate for audit in support of negotiating final indirect cost rates, the auditor will audit the proposal and prepare an advisory audit report to the contracting officer (or cognizant Federal agency official), including a listing of any relevant advance agreements or restrictive terms of specific contracts.
              (3) The contracting officer (or cognizant Federal agency official) shall head the Government negotiating team, which includes the cognizant auditor and technical or functional personnel as required. Contracting offices having significant dollar interest shall be invited to participate in the negotiation and in the preliminary discussion of critical issues. Individuals or offices that have provided a significant input to the Government position should be invited to attend.
              (4) The Government negotiating team shall develop a negotiation position. Pursuant to 10 U.S.C. 2324(f) and 41 U.S.C. 4305, the contracting, officer shall—
              (i) Not resolve any questioned costs until obtaining—
              (A) Adequate documentation on the costs; and
              (B) The contract auditor's opinion on the allowability of the costs.
              (ii) Whenever possible, invite the contract auditor to serve as an advisor at any negotiation or meeting with the contractor on the determination of the contractor's final indirect cost rates.
              (5) The cognizant contracting officer shall—
              (i) Conduct negotiations;
              (ii) Prepare a written indirect cost rate agreement conforming to the requirements of the contracts;
              (iii) Prepare, sign, and place in the contractor general file (see 4.801(c)(3)) a negotiation memorandum covering
              (A) the disposition of significant matters in the advisory audit report,
              (B) reconciliation of all costs questioned, with identification of items and amounts allowed or disallowed in the final settlement as well as the disposition of period costing or allocability issues,
              (C) reasons why any recommendations of the auditor or other Government advisors were not followed, and
              (D) identification of certified cost or pricing data submitted during the negotiations and relied upon in reaching a settlement; and
              (iv) Distribute resulting documents in accordance with 42.706.
              (v) Notify the contractor of the individual costs which were considered unallowable and the respective amounts of the disallowance.
              [48 FR 42370, Sept. 19, 1983, as amended at 60 FR 42661, Aug. 16, 1995; 62 FR 51258, Sept. 30, 1997; 63 FR 9064, Feb. 23, 1998; 67 FR 6120, Feb. 8, 2002; 72 FR 27385, May 15, 2007; 75 FR 53149, Aug. 30, 2010; 76 FR 31408, May 31, 2011; 79 FR 24213, Apr. 29, 2014]
            
            
              42.705-2
              Auditor determination procedure.
              (a) Applicability and responsibility. (1) The cognizant Government auditor shall establish final indirect cost rates for business units not covered in 42.705-1(a).
              (2) In addition, auditor determination may be used for business units that are covered in 42.705-1(a) when the contracting officer (or cognizant Federal agency official) and auditor agree that the indirect costs can be settled with little difficulty and any of the following circumstances apply:
              (i) The business unit has primarily fixed-price contracts, with only minor involvement in cost-reimbursement contracts.
              (ii) The administrative cost of contracting officer determination would exceed the expected benefits.
              (iii) The business unit does not have a history of disputes and there are few cost problems.
              (iv) The contracting officer (or cognizant Federal agency official) and auditor agree that special circumstances require auditor determination.
              (b) Procedures. (1) The contractor shall submit to the cognizant contracting officer (or cognizant Federal agency official) and auditor a final indirect cost rate proposal in accordance with 42.705-1(b)(1).

              (2) Once a proposal has been determined to be adequate for audit in support of negotiating final indirect cost rates, the auditor shall—
              
              (i) Audit the proposal and prepare an advisory audit report, including a listing of any relevant advance agreements or restrictive terms of specific contracts;
              (ii) Seek agreement on indirect costs with the contractor;
              (iii) Prepare an indirect cost rate agreement conforming to the requirements of the contracts. The agreement shall be signed by the contractor and the auditor;
              (iv) If agreement with the contractor is not reached, forward the audit report to the contracting officer (or cognizant Federal agency official) identified in the Directory of Contract Administration Services Components (see 42.203), who will then resolve the disagreement; and
              (v) Distribute resulting documents in accordance with 42.706.
              [48 FR 42370, Sept. 19, 1983, as amended at 59 FR 67052, Dec. 28, 1994; 62 FR 51258, Sept. 30, 1997; 63 FR 9065, Feb. 23, 1998; 76 FR 31408, May 31, 2011]
            
            
              42.705-3
              Educational institutions.
              (a) General. (1) Postdetermined final indirect cost rates shall be used in the settlement of indirect costs for all cost-reimbursement contracts with educational institutions, unless predetermined final indirect cost rates are authorized and used (see paragraph (b) below).
              (2) The OMB Uniform Guidance at 2 CFR part 200, appendix III assigns each educational institution (defined as an institution of higher education in the OMB Uniform Guidance at 2 CFR part 200, subpart A, and 20 U.S.C. 1001) to a single Government agency for the negotiation of indirect cost rates and provides that those rates shall be accepted by all Federal agencies. Cognizant Government agencies and educational institutions are listed in the Directory of Federal Contract Audit Offices (see 42.103).
              (3) The cognizant agency for indirect costs shall establish the billing rates and final indirect cost rates at the educational institution (defined as an institution of higher education in 2 CFR 200, subpart A, and 20 U.S.C. 1001) consistent with the requirements of this subpart, Subpart 31.3, and the OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix III. The agency shall follow the procedures outlined in 42.705-1(b).
              (4) If the cognizant agency is unable to reach agreement with an institution, the appeals system of the cognizant agency shall be followed for resolution of the dispute.
              (b) Predetermined final indirect cost rates. (1) Under cost-reimbursement research and development contracts with universities, colleges, or other educational institutions (41 U.S.C. 4708), payment for reimbursable indirect costs may be made on the basis of predetermined final indirect cost rates. The cognizant agency is not required to establish predetermined rates, but if they are established, their use must be extended to all the institution's Government contracts.
              (2) In deciding whether the use of predetermined rates would be appropriate for the educational institution concerned, the agency should consider both the stability of the institution's indirect costs and bases over a period of years and any anticipated changes in the amount of the direct and indirect costs.
              (3) Unless their use is approved at a level in the agency (see subparagraph (a)(2) above) higher than the contracting officer, predetermined rates shall not be used when—
              (i) There has been no recent audit of the indirect costs;
              (ii) There have been frequent or wide fluctuations in the indirect cost rates and the bases over a period of years; or
              (iii) The estimated reimbursable costs for any individual contract are expected to exceed $1 million annually.
              (4)(i) If predetermined rates are to be used and no rates have been previously established for the institution's current fiscal year, the agency shall obtain from the institution a proposal for predetermined rates.

              (ii) If the proposal is found to be generally acceptable, the agency shall negotiate the predetermined rates with the institution. The rates should be based on an audit of the institution's costs for the year immediately preceding the year in which the rates are being negotiated. If this is not possible, an earlier audit may be used, but appropriate steps should be taken to identify and evaluate significant variations in costs incurred or in bases used that may have a bearing on the reasonableness of the proposed rates. However, in the case of smaller contracts (i.e., contracts that do not exceed the simplified acquisition threshold), an audit made at an earlier date is acceptable if (A) there have been no significant changes in the contractor's organization and (B) it is reasonably apparent that another audit would have little effect on the rates finally agreed upon and the potential for overpayment of indirect cost is relatively insignificant.
              (5) If predetermined rates are used—
              (i) The contracting officer shall include the negotiated rates and bases in the contract Schedule; and
              (ii) See 16.307(g), which prescribes the clause at 52.216-15, Predetermined Indirect Cost Rates.
              (6) Predetermined indirect cost rates shall be applicable for a period of not more than four years. The agency shall obtain the contractor's proposal for new predetermined rates sufficiently in advance so that the new rates, based on current data, may be promptly negotiated near the beginning of the new fiscal year or other period agreed to by the parties (see paragraphs (b) and (d) of the clause at 52.216-15, Predetermined Indirect Cost Rates).
              (7) Contracting officers shall use billing rates established by the agency to reimburse the contractor for work performed during a period not covered by predetermined rates.
              (8) The OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix III, provides additional guidance on how long predetermined rates may be used.
              [48 FR 42370, Sept. 19, 1983, as amended at 61 FR 31622, June 20, 1996; 63 FR 9065, Feb. 23, 1998; 71 FR 57368, Sept. 28, 2006; 72 FR 27385, May 15, 2007; 79 FR 24213, Apr. 29, 2014; 81 FR 45853, July 14, 2016]
            
            
              42.705-4
              State and local governments.
              The OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix V, concerning cost principles for state and local governments (see Subpart 31.6) establishes the cognizant agency concept and the procedures for determining a cognizant agency for approving State and local government indirect costs associated with federally-funded programs and activities. The indirect cost rates negotiated and approved by the cognizant agency for indirect costs will be used by all Federal agencies that also award contracts to these same State and local governments.
              [81 FR 45854, July 14, 2016]
            
            
              42.705-5
              Nonprofit organizations other than educational and state and local governments.
              See the OMB Uniform Guidance at 2 CFR part 200, subpart E and appendix IV; but see appendix VIII for nonprofit organizations exempt from subpart E).
              [48 FR 42370, Sept. 19, 1983, as amended at 81 FR 45854, July 14, 2016]
            
            
              42.706
              Distribution of documents.
              (a) The contracting officer or auditor shall promptly distribute executed copies of the indirect cost rate agreement to the contractor and to each affected contracting agency and shall provide copies of the agreement for the contract files, in accordance with the guidance for contract modifications in subpart 4.2, Contract Distribution.
              (b) Copies of the negotiation memorandum prepared under contracting officer determination or audit report prepared under auditor determination shall be furnished, as appropriate, to the contracting offices and Government audit offices.
            
            
              42.707
              Cost-sharing rates and limitations on indirect cost rates.
              (a) Cost-sharing arrangements, when authorized, may call for the contractor to participate in the costs of the contract by accepting indirect cost rates lower than the anticipated actual rates. In such cases, a negotiated indirect cost rate ceiling may be incorporated into the contract for prospective application. For cost sharing under research and development contracts, see 35.003(b).

              (b)(1) Other situations may make it prudent to provide a final indirect cost rate ceiling in a contract. Examples of such circumstances are when the proposed contractor—
              
              (i) Is a new or recently reorganized company, and there is no past or recent record of incurred indirect costs;
              (ii) Has a recent record of a rapidly increasing indirect cost rate due to a declining volume of sales without a commensurate decline in indirect expenses; or
              (iii) Seeks to enhance its competitive position in a particular circumstance by basing its proposal on indirect cost rates lower than those that may reasonably be expected to occur during contract performance, thereby causing a cost overrun.
              (2) In such cases, an equitable ceiling covering the final indirect cost rates may be negotiated and specified in the contract.
              (c) When ceiling provisions are utilized, the contract shall also provide that (1) the Government will not be obligated to pay any additional amount should the final indirect cost rates exceed the negotiated ceiling rates and, (2) in the event the final indirect cost rates are less than the negotiated ceiling rates, the negotiated rates will be reduced to conform with the lower rates.
            
            
              42.708
              Quick-closeout procedure.
              (a) The contracting officer responsible for contract closeout shall negotiate the settlement of direct and indirect costs for a specific contract, task order, or delivery order to be closed, in advance of the determination of final direct costs and indirect rates set forth in 42.705, if—
              (1) The contract, task order, or delivery order is physically complete;
              (2) The amount of unsettled direct costs and indirect costs to be allocated to the contract, task order, or delivery order is relatively insignificant. Cost amounts will be considered relatively insignificant when the total unsettled direct costs and indirect costs to be allocated to any one contract, task order, or delivery order does not exceed the lesser of—
              (i) $1,000,000; or
              (ii) 10 percent of the total contract, task order, or delivery order amount;
              (3) The contracting officer performs a risk assessment and determines that the use of the quick-closeout procedure is appropriate. The risk assessment shall include—
              (i) Consideration of the contractor's accounting, estimating, and purchasing systems;
              (ii) Other concerns of the cognizant contract auditors; and
              (iii) Any other pertinent information, such as, documented history of Federal Government approved indirect cost rate agreements, changes to contractor's rate structure, volatility of rate fluctuations during affected periods, mergers or acquisitions, special contract provisions limiting contractor's recovery of otherwise allowable indirect costs under cost reimbursement or time-and-materials contracts; and
              (4) Agreement can be reached on a reasonable estimate of allocable dollars.
              (b) Determinations of final indirect costs under the quick-closeout procedure provided for by the Allowable Cost and Payment clause at 52.216-7 shall be final for the contract it covers and no adjustment shall be made to other contracts for over- or under-recoveries of costs allocated or allocable to the contract covered by the agreement.
              (c) Indirect cost rates used in the quick closeout of a contract shall not be considered a binding precedent when establishing the final indirect cost rates for other contracts.
              [48 FR 42370, Sept. 19, 1983, as amended at 55 FR 52796, Dec. 21, 1990; 61 FR 31661, June 20, 1996; 72 FR 27385, May 15, 2007; 76 FR 31408, May 31, 2011]
            
            
              42.709
              Penalties for Unallowable Costs.
              [81 FR 83104, Nov. 18, 2016]
            
            
              42.709-0
              Scope.
              (a) This section implements 10 U.S.C. 2324 (a) through (d) and 41 U.S.C. 4303. It covers the assessment of penalties against contractors which include unallowable indirect costs in—
              (1) Final indirect cost rate proposals; or
              (2) The final statement of costs incurred or estimated to be incurred under a fixed-price incentive contract.

              (b) This section applies to all contracts in excess of $750,000, except fixed-price contracts without cost incentives or any firm-fixed-price contracts for the purchase of commercial items.
              [60 FR 42658, Aug. 16, 1995, as amended at 69 FR 76358, Dec. 20, 2004; 71 FR 57368, Sept. 28, 2006; 75 FR 53134, Aug. 30, 2010; 79 FR 24213, Apr. 29, 2014; 80 FR 38298, July 2, 2015. Redesignated at 81 FR 83104, Nov. 18, 2016]
            
            
              42.709-1
              General.
              (a) The following penalties apply to contracts covered by this section:
              (1) If the indirect cost is expressly unallowable under a cost principle in the FAR, or an executive agency supplement to the FAR, that defines the allowability of specific selected costs, the penalty is equal to—
              (i) The amount of the disallowed costs allocated to contracts that are subject to this section for which an indirect cost proposal has been submitted; plus
              (ii) Interest on the paid portion, if any, of the disallowance.
              (2) If the indirect cost was determined to be unallowable for that contractor before proposal submission, the penalty is two times the amount in paragraph (a)(1)(i) of this section.
              (b) These penalties are in addition to other administrative, civil, and criminal penalties provided by law.
              (c) It is not necessary for unallowable costs to have been paid to the contractor in order to assess a penalty.
              [60 FR 42658, Aug. 16, 1995]
            
            
              42.709-2
              Responsibilities.
              (a) The cognizant contracting officer is responsible for—
              (1) Determining whether the penalties in 42.709-1(a) should be assessed;
              (2) Determining whether such penalties should be waived pursuant to 42.709-5; and
              (3) Referring the matter to the appropriate criminal investigative organization for review and for appropriate coordination of remedies, if there is evidence that the contractor knowingly submitted unallowable costs.
              (b) The contract auditor, in the review and/or the determination of final indirect cost proposals for contracts subject to this section, is responsible for—
              (1) Recommending to the contracting officer which costs may be unallowable and subject to the penalties in 42.709-1(a);
              (2) Providing rationale and supporting documentation for any recommendation; and
              (3) Referring the matter to the appropriate criminal investigative organization for review and for appropriate coordination of remedies, if there is evidence that the contractor knowingly submitted unallowable costs.
              [60 FR 42658, Aug. 16, 1995]
            
            
              42.709-3
              Assessing the penalty.
              Unless a waiver is granted pursuant to 42.709-5, the cognizant contracting officer shall—
              (a) Assess the penalty in 42.709-1(a)(1), when the submitted cost is expressly unallowable under a cost principle in the FAR or an executive agency supplement that defines the allowability of specific selected costs; or
              (b) Assess the penalty in 42.709-1(a)(2), when the submitted cost was determined to be unallowable for that contractor prior to submission of the proposal. Prior determinations of unallowability may be evidenced by—
              (1) A DCAA Form 1, Notice of Contract Costs Suspended and/or Disapproved (see 48 CFR 242.705-2), or any similar notice which the contractor elected not to appeal and was not withdrawn by the cognizant Government agency;
              (2) A contracting officer final decision which was not appealed;
              (3) A prior executive agency Board of Contract Appeals or court decision involving the contractor, which upheld the cost disallowance; or
              (4) A determination or agreement of unallowability under 31.201-6.
              (c) Issue a final decision (see 33.211) which includes a demand for payment of any penalty assessed under paragraph (a) or (b) of this section. The letter shall state that the determination is a final decision under the Disputes clause of the contract. (Demanding payment of the penalty is separate from demanding repayment of any paid portion of the disallowed cost.)
              [60 FR 42658, Aug. 16, 1995]
            
            
              
              42.709-4
              Computing interest.
              For 42.709-1(a)(1)(ii), compute interest on any paid portion of the disallowed cost as follows:
              (a) Consider the overpayment to have occurred, and interest to have begun accumulating, from the midpoint of the contractor's fiscal year. Use an alternate equitable method if the cost was not paid evenly over the fiscal year.
              (b) Use the interest rate specified by the Secretary of the Treasury pursuant to Pub. L. 92-41 (85 Stat. 97).
              (c) Compute interest from the date of overpayment to the date of the demand letter for payment of the penalty.
              (d) Determine the paid portion of the disallowed costs in consultation with the contract auditor.
              [60 FR 42659, Aug. 16, 1995]
            
            
              42.709-5
              Waiver of the penalty.
              The cognizant contracting officer shall waive the penalties at 42.709-1(a) when—
              (a) The contractor withdraws the proposal before the Government formally initiates an audit of the proposal and the contractor submits a revised proposal (an audit will be deemed to be formally initiated when the Government provides the contractor with written notice, or holds an entrance conference, indicating that audit work on a specific final indirect cost proposal has begun);

              (b) The amount of the unallowable costs under the proposal which are subject to the penalty is $10,000 or less (i.e., if the amount of expressly or previously determined unallowable costs which would be allocated to the contracts specified in 42.709(b) is $10,000 or less); or
              (c) The contractor demonstrates, to the cognizant contracting officer's satisfaction, that—
              (1) It has established policies and personnel training and an internal control and review system that provide assurance that unallowable costs subject to penalties are precluded from being included in the contractor's final indirect cost rate proposals (e.g., the types of controls required for satisfactory participation in the Department of Defense sponsored self-governance programs, specific accounting controls over indirect costs, compliance tests which demonstrate that the controls are effective, and Government audits which have not disclosed recurring instances of expressly unallowable costs); and

              (2) The unallowable costs subject to the penalty were inadvertently incorporated into the proposal; i.e., their inclusion resulted from an unintentional error, notwithstanding the exercise of due care.
              [60 FR 42659, Aug. 16, 1995]
            
            
              42.709-6
              Contract clause.
              Use the clause at 52.242-3, Penalties for Unallowable Costs, in all solicitations and contracts over $750,000 except fixed-price contracts without cost incentives or any firm-fixed-price contract for the purchase of commercial items. Generally, covered contracts are those which contain one of the clauses at 52.216-7, 52.216-16, or 52.216-17, or a similar clause from an executive agency's supplement to the FAR.
              [60 FR 42659, Aug. 16, 1995, as amended at 69 FR 76358, Dec. 20, 2004; 71 FR 57368, Sept. 28, 2006; 72 FR 27385, May 15, 2007; 75 FR 53134, Aug. 30, 2010; 80 FR 38298, July 2, 2015]
            
          
          
            Subpart 42.8—Disallowance of Costs
            
              42.800
              Scope of subpart.
              This subpart prescribes policies and procedures for (a) issuing notices of intent to disallow costs and (b) disallowing costs already incurred during the course of performance.
            
            
              42.801
              Notice of intent to disallow costs.

              (a) At any time during the performance of a contract of a type referred to in 42.802, the cognizant contracting officer responsible for administering the contract may issue the contractor a written notice of intent to disallow specified costs incurred or planned for incurrence. However, before issuing the notice, the contracting officer responsible for administering the contract shall make every reasonable effort to reach a satisfactory settlement through discussions with the contractor.
              
              (b) A notice of intent to disallow such costs usually results from monitoring contractor costs. The purpose of the notice is to notify the contractor as early as practicable during contract performance that the cost is considered unallowable under the contract terms and to provide for timely resolution of any resulting disagreement. In the event of disagreement, the contractor may submit to the contracting officer a written response. Any such response shall be answered by withdrawal of the notice or by making a written decision within 60 days.
              (c) As a minimum, the notice shall—
              (1) Refer to the contract's Notice of Intent to Disallow Costs clause;
              (2) State the contractor's name and list the numbers of the affected contracts;
              (3) Describe the costs to be disallowed, including estimated dollar value by item and applicable time periods, and state the reasons for the intended disallowance;
              (4) Describe the potential impact on billing rates and forward pricing rate agreements;
              (5) State the notice's effective date and the date by which written response must be received;
              (6) List the recipients of copies of the notice; and
              (7) Request the contractor to acknowledge receipt of the notice.
              (d) The contracting officer issuing the notice shall furnish copies to all contracting officers cognizant of any segment of the contractor's organization.
              (e) If the notice involves elements of indirect cost, it shall not be issued without coordination with the contracting officer or auditor having authority for final indirect cost settlement (see 42.705).
              (f) In the event the contractor submits a response that disagrees with the notice (see paragraph (b) above), the contracting officer who issued the notice shall either withdraw the notice or issue the written decision, except when elements of indirect cost are involved, in which case the contracting officer responsible under 42.705 for determining final indirect cost rates shall issue the decision.
            
            
              42.802
              Contract clause.
              The contracting officer shall insert the clause at 52.242-1, Notice of Intent to Disallow Costs, in solicitations and contracts when a cost-reimbursement contract, a fixed-price incentive contract, or a contract providing for price redetermination is contemplated.
            
            
              42.803
              Disallowing costs after incurrence.
              Cost-reimbursement contracts, the cost-reimbursement portion of fixed-price contracts, letter contracts that provide for reimbursement of costs, and time-and-material and labor-hour contracts provide for disallowing costs during the course of performance after the costs have been incurred. The following procedures shall apply:
              (a) Contracting officer receipt of vouchers. When contracting officers receive vouchers directly from the contractor and, with or without auditor assistance, approve or disapprove them, the process shall be conducted in accordance with the normal procedures of the individual agency.
              (b) Auditor receipt of vouchers. (1) When authorized by agency regulations, the contract auditor may be authorized to (i) receive reimbursement vouchers directly from contractors, (ii) approve for payment those vouchers found acceptable, and (iii) suspend payment of questionable costs. The auditor shall forward approved vouchers for payment to the cognizant contracting, finance, or disbursing officer, as appropriate under the agency's procedures.
              (2) If the examination of a voucher raises a question regarding the allowability of a cost under the contract terms, the auditor, after informal discussion as appropriate, may, where authorized by agency regulations, issue a notice of contract costs suspended and/or disapproved simultaneously to the contractor and the disbursing officer, with a copy to the cognizant contracting officer, for deduction from current payments with respect to costs claimed but not considered reimbursable.

              (3) If the contractor disagrees with the deduction from current payments, the contractor may—
              
              (i) Submit a written request to the cognizant contracting officer to consider whether the unreimbursed costs should be paid and to discuss the findings with the contractor;
              (ii) File a claim under the Disputes clause, which the cognizant contracting officer will process in accordance with agency procedures; or
              (iii) Do both of the above.
            
          
          
            Subpart 42.9—Bankruptcy
            
              Source:
              56 FR 15154, Apr. 15, 1991, unless otherwise noted.
            
            
              42.900
              Scope of subpart.
              This subpart prescribes policies and procedures regarding actions to be taken when a contractor enters into proceedings relating to bankruptcy. It establishes a requirement for the contractor to notify the contracting officer upon filing a petition for bankruptcy. It further establishes minimum requirements for agencies to follow in the event of a contractor bankruptcy.
            
            
              42.901
              General.
              The contract administration office shall take prompt action to determine the potential impact of a contractor bankruptcy on the Government in order to protect the interests of the Government.
            
            
              42.902
              Procedures.
              (a) When notified of bankruptcy proceedings, agencies shall, as a minimum—
              (1) Furnish the notice of bankruptcy to legal counsel and other appropriate agency offices (e.g., contracting, financial, property) and affected buying activities;
              (2) Determine the amount of the Government's potential claim against the contractor (in assessing this impact, identify and review any contracts that have not been closed out, including those physically completed or terminated);
              (3) Take actions necessary to protect the Government's financial interests and safeguard Government property; and
              (4) Furnish pertinent contract information to the legal counsel representing the Government.
              (b) The contracting officer shall consult the legal counsel, whenever possible, prior to taking any action regarding the contractor's bankruptcy proceedings.
            
            
              42.903
              Solicitation provision and contract clause.
              The contracting officer shall insert the clause at 52.242-13, Bankruptcy, in all solicitations and contracts exceeding the simplified acquisition threshold.
              [56 FR 15154, Apr. 15, 1991, as amended at 60 FR 34759, July 3, 1995; 61 FR 39190, July 26, 1996]
            
          
          
            Subpart 42.10 [Reserved]
          
          
            Subpart 42.11—Production Surveillance and Reporting
            
              42.1101
              General.
              Production surveillance is a function of contract administration used to determine contractor progress and to identify any factors that may delay performance. Production surveillance involves Government review and analysis of (a) contractor performance plans, schedules, controls, and industrial processes and (b) the contractor's actual performance under them.
            
            
              42.1102
              Applicability.
              This subpart applies to all contracts for supplies or services other than construction contracts, and Federal Supply Schedule contracts. See part 37, especially subpart 37.6, regarding surveillance of contracts for services.
              [48 FR 42370, Sept. 19, 1983, as amended at 62 FR 44816, Aug. 22, 1997; 72 FR 27385, May 15, 2007]
            
            
              42.1103
              Policy.
              The contractor is responsible for timely contract performance. The Government will maintain surveillance of contractor performance as necessary to protect its interests. When the contracting office retains a contract for administration, the contracting officer administering the contract shall determine the extent of surveillance.
            
            
              
              42.1104
              Surveillance requirements.
              (a) The contract administration office determines the extent of production surveillance on the basis of (1) the criticality (degree of importance to the Government) assigned by the contracting officer (see 42.1105) to the supplies or services and (2) consideration of the following factors:
              (i) Contract requirements for reporting production progress and performance.
              (ii) The contract performance schedule.
              (iii) The contractor's production plan.
              (iv) The contractor's history of contract performance.
              (v) The contractor's experience with the contract supplies or services.
              (vi) The contractor's financial capability.
              (vii) Any supplementary written instructions from the contracting office.
              (b) Contracts at or below the simplified acquisition threshold should not normally require production surveillance.
              (c) In planning and conducting surveillance, contract administration offices shall make maximum use of any reliable contractor production control or data management systems.
              (d) In performing surveillance, contract administration office personnel shall avoid any action that may (1) be inconsistent with any contract requirement or (2) result in claims of waivers, of changes, or of other contract modifications.
              [48 FR 42370, Sept. 19, 1983, as amended at 60 FR 34759, July 3, 1995]
            
            
              42.1105
              Assignment of criticality designator.
              Contracting officers shall assign a criticality designator to each contract in the space for designating the contract administration office, as follows:
              
                
                  
                    Criticality Designator
                  
                  
                    Criterion
                  
                
                
                  A
                  Critical contracts, including DX-rated contracts (see subpart 11.6), contracts citing the authority in 6.302-2 (unusual and compelling urgency), and contracts for major systems.
                
                
                  B
                  Contracts (other than those designated “A”) for items needed to maintain a Government or contractor production or repair line, to preclude out-of-stock conditions or to meet user needs for nonstock items.
                
                
                  C
                  All contracts other than those designated “A” or “B.”
                
              
              [48 FR 42370, Sept. 19, 1983, as amended at 50 FR 1745, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 60 FR 48249, Sept. 18, 1995]
            
            
              42.1106
              Reporting requirements.
              (a) When information on contract performance status is needed, contracting officers may require contractors to submit production progress reports (see 42.1107(a)). Reporting requirements shall be limited to that information essential to Government needs and shall take maximum advantage of data output generated by contractor management systems.
              (b) Contract administration offices shall review and verify the accuracy of contractor reports and advise the contracting officer of any required action. The accuracy of contractor-prepared reports shall be verified either by a program of continuous surveillance of the contractor's report-preparation system or by individual review of each report.
              (c) The contract administration office may at any time initiate a report to advise the contracting officer (and the inventory manager, if one is designated in the contract) of any potential or actual delay in performance. This advice shall (1) be in writing, (2) be provided in sufficient time for the contracting officer to take necessary action, and (3) provide a definite recommendation, if action is appropriate.
            
            
              42.1107
              Contract clause.
              (a) The contracting officer shall insert the clause at 52.242-2, Production Progress Reports, in solicitations and contracts when production progress reporting is required; unless a construction contract, or a Federal Supply Schedule contract is contemplated.
              (b) When the clause at 52.242-2 is used, the contracting officer shall specify appropriate reporting instructions in the Schedule (see 42.1106(a)).
              [48 FR 42370, Sept. 19, 1983, as amended at 72 FR 27385, May 15, 2007]
            
          
          
            
            Subpart 42.12—Novation and Change-of-Name Agreements
            
              42.1200
              Scope of subpart.
              This subpart prescribes policies and procedures for—
              (a) Recognition of a successor in interest to Government contracts when contractor assets are transferred;
              (b) Recognition of a change in a contractor's name; and
              (c) Execution of novation agreements and change-of-name agreements by the responsible contracting officer.
            
            
              42.1201
              [Reserved]
            
            
              42.1202
              Responsibility for executing agreements.
              The contracting officer responsible for processing and executing novation and change-of-name agreements shall be determined as follows:
              (a) If any of the affected contracts held by the transferor have been assigned to an administrative contracting officer (ACO) (see 2.1 and 42.202), the responsible contracting officer shall be—
              (1) This ACO; or
              (2) The ACO responsible for the corporate office, if affected contracts are in more than one plant or division of the transferor.
              (b) If none of the affected contracts held by the transferor have been assigned to an ACO, the contracting officer responsible for the largest unsettled (unbilled plus billed but unpaid) dollar balance of contracts shall be the responsible contracting officer.
              (c) If several transferors are involved, the responsible contracting officer shall be—
              (1) The ACO administering the largest unsettled dollar balance; or
              (2) The contracting officer (or ACO) designated by the agency having the largest unsettled dollar balance, if none of the affected contracts have been assigned to an ACO.
            
            
              42.1203
              Processing agreements.
              (a) If a contractor wishes the Government to recognize a successor in interest to its contracts or a name change, the contractor must submit a written request to the responsible contracting officer (see 42.1202). If the contractor received its contract under subpart 8.7 under 41 U.S.C. chapter 85, Committee for Purchase from People Who Are Blind or Severely Disabled, use the procedures at 8.716 instead.
              (b) The responsible contracting officer shall—
              (1) Identify and request that the contractor submit the information necessary to evaluate the proposed agreement for recognizing a successor in interest or a name change. This information should include the items identified in 42.1204 (e) and (f) or 42.1205(a), as applicable;
              (2) Notify each contract administration office and contracting office affected by a proposed agreement for recognizing a successor in interest, and provide those offices with a list of all affected contracts; and
              (3) Request submission of any comments or objections to the proposed transfer within 30 days after notification. Any submission should be accompanied by supporting documentation.
              (c) Upon receipt of the necessary information, the responsible contracting officer shall determine whether or not it is in the Government's interest to recognize the proposed successor in interest on the basis of—
              (1) The comments received from the affected contract administration offices and contracting offices;
              (2) The proposed successor's responsibility under subpart 9.1, Responsible Prospective Contractors; and
              (3) Any factor relating to the proposed successor's performance of contracts with the Government that the Government determines would impair the proposed successor's ability to perform the contract satisfactorily.
              (d) The execution of a novation agreement does not preclude the use of any other method available to the contracting officer to resolve any other issues related to a transfer of contractor assets, including the treatment of costs.

              (e) Any separate agreement between the transferor and transferee regarding the assumption of liabilities (e.g., long-term incentive compensation plans, cost accounting standards noncompliances, environmental cleanup costs, and final overhead costs) should be referenced specifically in the novation agreement.
              (f) Before novation and change-of-name agreements are executed, the responsible contracting officer shall ensure that Government counsel has reviewed them for legal sufficiency.
              (g) The responsible contracting officer shall (1) forward a signed copy of the executed novation or change-of-name agreement to the transferor and to the transferee and (2) retain a signed copy in the case file.
              (h) Following distribution of the agreement, the responsible contracting officer shall—
              (1) Prepare a Standard Form 30, Amendment of Solicitation/Modification of Contract, incorporating a summary of the agreement and attaching a complete list of contracts affected;
              (2) Retain the original Standard Form 30 with the attached list in the case file;
              (3) Send a signed copy of the Standard Form 30, with attached list to the transferor and to the transferee; and
              (4) Send a copy of this Standard Form 30 with attached list to each contract administration office or contracting office involved, which shall be responsible for further appropriate distribution.
              [48 FR 42370, Sept. 19, 1983, as amended at 62 FR 64934, Dec. 9, 1997; 63 FR 1533, Jan. 9, 1998; 64 FR 51834, Sept. 24, 1999; 79 FR 24213, Apr. 29, 2014]
            
            
              42.1204
              Applicability of novation agreements.
              (a) 41 U.S.C. 6305 prohibits transfer of Government contracts from the contractor to a third party. The Government may, when in its interest, recognize a third party as the successor in interest to a Government contract when the third party's interest in the contract arises out of the transfer of—
              (1) All the contractor's assets; or
              (2) The entire portion of the assets involved in performing the contract. (See 14.404-2(l) for the effect of novation agreements after bid opening but before award.) Examples of such transactions include, but are not limited to—
              (i) Sale of these assets with a provision for assuming liabilities;
              (ii) Transfer of these assets incident to a merger or corporate consolidation; and
              (iii) Incorporation of a proprietorship or partnership, or formation of a partnership.
              (b) A novation agreement is unnecessary when there is a change in the ownership of a contractor as a result of a stock purchase, with no legal change in the contracting party, and when that contracting party remains in control of the assets and is the party performing the contract. However, whether there is a purchase of assets or a stock purchase, there may be issues related to the change in ownership that appropriately should be addressed in a formal agreement between the contractor and the Government (see 42.1203(e)).
              (c) When it is in the Government's interest not to concur in the transfer of a contract from one company to another company, the original contractor remains under contractual obligation to the Government, and the contract may be terminated for reasons of default, should the original contractor not perform.
              (d) When considering whether to recognize a third party as a successor in interest to Government contracts, the responsible contracting officer shall identify and evaluate any significant organizational conflicts of interest in accordance with subpart 9.5. If the responsible contracting officer determines that a conflict of interest cannot be resolved, but that it is in the best interest of the Government to approve the novation request, a request for a waiver may be submitted in accordance with the procedures at 9.503.
              (e) When a contractor asks the Government to recognize a successor in interest, the contractor shall submit to the responsible contracting officer three signed copies of the proposed novation agreement and one copy each, as applicable, of the following:
              (1) The document describing the proposed transaction, e.g., purchase/sale agreement or memorandum of understanding.

              (2) A list of all affected contracts between the transferor and the Government, as of the date of sale or transfer of assets, showing for each, as of that date, the—
              
              (i) Contract number and type;
              (ii) Name and address of the contracting office;
              (iii) Total dollar value, as amended; and
              (iv) Approximate remaining unpaid balance.
              (3) Evidence of the transferee's capability to perform.
              (4) Any other relevant information requested by the responsible contracting officer.
              (f) Except as provided in paragraph (g) of this section, the contractor shall submit to the responsible contracting officer one copy of each of the following documents, as applicable, as the documents become available:
              (1) An authenticated copy of the instrument effecting the transfer of assets; e.g., bill of sale, certificate of merger, contract, deed, agreement, or court decree.
              (2) A certified copy of each resolution of the corporate parties' boards of directors authorizing the transfer of assets.
              (3) A certified copy of the minutes of each corporate party's stockholder meeting necessary to approve the transfer of assets.
              (4) An authenticated copy of the transferee's certificate and articles of incorporation, if a corporation was formed for the purpose of receiving the assets involved in performing the Government contracts.
              (5) The opinion of legal counsel for the transferor and transferee stating that the transfer was properly effected under applicable law and the effective date of transfer.
              (6) Balance sheets of the transferor and transferee as of the dates immediately before and after the transfer of assets, audited by independent accountants.
              (7) Evidence that any security clearance requirements have been met.
              (8) The consent of sureties on all contracts listed under paragraph (e)(2) of this section if bonds are required, or a statement from the transferor that none are required.
              (g) If the Government has acquired the documents during its participation in the pre-merger or pre-acquisition review process, or the Government's interests are adequately protected with an alternative formulation of the information, the responsible contracting officer may modify the list of documents to be submitted by the contractor.
              (h) When recognizing a successor in interest to a Government contract is consistent with the Government's interest, the responsible contracting officer shall execute a novation agreement with the transferor and the transferee. It shall ordinarily provide in part that—
              (1) The transferee assumes all the transferor's obligations under the contract;
              (2) The transferor waives all rights under the contract against the Government;
              (3) The transferor guarantees performance of the contract by the transferee (a satisfactory performance bond may be accepted instead of the guarantee); and
              (4) Nothing in the agreement shall relieve the transferor or transferee from compliance with any Federal law.
              (i) The responsible contracting officer shall use the following format for agreements when the transferor and transferee are corporations and all the transferor's assets are transferred. This format may be adapted to fit specific cases and may be used as a guide in preparing similar agreements for other situations.
              
                NOVATION AGREEMENT

                The ABC CORPORATION (Transferor), a corporation duly organized and existing under the laws of ____ [insert State] with its principal office in ____ [insert city]; the XYZ CORPORATION (Transferee), [if appropriate add “formerly known as the EFG Corporation”] a corporation duly organized and existing under the laws of ____ [insert State] with its principal office in ____ [insert city]; and the UNITED STATES OF AMERICA (Government) enter into this Agreement as of ____ [insert the date transfer of assets became effective under applicable State law].
                (a) THE PARTIES AGREE TO THE FOLLOWING FACTS:

                (1) The Government, represented by various Contracting Officers of the ____ [insert name(s) of agency(ies)], has entered into certain contracts with the Transferor, namely: ____ [insert contract or purchase order identifications]; [or delete “namely” and insert “as shown in the attached list marked ‘Exhibit A’ and incorporated in this Agreement by reference.”]. The term the contracts, as used in this Agreement, means the above contracts and purchase orders and all other contracts and purchase orders, including all modifications, made between the Government and the Transferor before the effective date of this Agreement (whether or not performance and payment have been completed and releases executed if the Government or the Transferor has any remaining rights, duties, or obligations under these contracts and purchase orders). Included in the term the contracts are also all modifications made under the terms and conditions of these contracts and purchase orders between the Government and the Transferee, on or after the effective date of this Agreement.

                (2) As of ____, 20_, the Transferor has transferred to the Transferee all the assets of the Transferor by virtue of a ____ [insert term descriptive of the legal transaction involved] between the Transferor and the Transferee.
                (3) The Transferee has acquired all the assets of the Transferor by virtue of the above transfer.
                (4) The Transferee has assumed all obligations and liabilities of the Transferor under the contracts by virtue of the above transfer.
                (5) The Transferee is in a position to fully perform all obligations that may exist under the contracts.
                (6) It is consistent with the Government's interest to recognize the Transferee as the successor party to the contracts.
                (7) Evidence of the above transfer has been filed with the Government.
                [When a change of name is also involved; e.g., a prior or concurrent change of the Transferee's name, an appropriate statement shall be inserted (see example in paragraph (8) below)].

                (8) A certificate dated ____, 20_, signed by the Secretary of State of ____ [insert State], to the effect that the corporate name of EFG CORPORATION was changed to XYZ CORPORATION on ____, 20_, has been filed with the Government.
                (b) IN CONSIDERATION OF THESE FACTS, THE PARTIES AGREE THAT BY THIS AGREEMENT—
                (1) The Transferor confirms the transfer to the Transferee, and waives any claims and rights against the Government that it now has or may have in the future in connection with the contracts.
                (2) The Transferee agrees to be bound by and to perform each contract in accordance with the conditions contained in the contracts. The Transferee also assumes all obligations and liabilities of, and all claims against, the Transferor under the contracts as if the Transferee were the original party to the contracts.
                (3) The Transferee ratifies all previous actions taken by the Transferor with respect to the contracts, with the same force and effect as if the action had been taken by the Transferee.

                (4) The Government recognizes the Transferee as the Transferor's successor in interest in and to the contracts. The Transferee by this Agreement becomes entitled to all rights, titles, and interests of the Transferor in and to the contracts as if the Transferee were the original party to the contracts. Following the effective date of this Agreement, the term Contractor, as used in the contracts, shall refer to the Transferee.
                (5) Except as expressly provided in this Agreement, nothing in it shall be construed as a waiver of any rights of the Government against the Transferor.
                (6) All payments and reimbursements previously made by the Government to the Transferor, and all other previous actions taken by the Government under the contracts, shall be considered to have discharged those parts of the Government's obligations under the contracts. All payments and reimbursements made by the Government after the date of this Agreement in the name of or to the Transferor shall have the same force and effect as if made to the Transferee, and shall constitute a complete discharge of the Government's obligations under the contracts, to the extent of the amounts paid or reimbursed.
                (7) The Transferor and the Transferee agree that the Government is not obligated to pay or reimburse either of them for, or otherwise give effect to, any costs, taxes, or other expenses, or any related increases, directly or indirectly arising out of or resulting from the transfer or this Agreement, other than those that the Government in the absence of this transfer or Agreement would have been obligated to pay or reimburse under the terms of the contracts.
                (8) The Transferor guarantees payment of all liabilities and the performance of all obligations that the Transferee (i) assumes under this Agreement or (ii) may undertake in the future should these contracts be modified under their terms and conditions. The Transferor waives notice of, and consents to, any such future modifications.

                (9) The contracts shall remain in full force and effect, except as modified by this Agreement. Each party has executed this Agreement as of the day and year first above written.
                
                UNITED STATES OF AMERICA,
                
                By
                Title
                
                ABC CORPORATION,
                
                By
                Title
                
                
                [CORPORATE SEAL]
                
                XYZ CORPORATION,
                
                By
                Title
                
                
                [CORPORATE SEAL]
                CERTIFICATE
                I, _____, certify that I am the Secretary of ABC CORPORATION; that _____, who signed this Agreement for this corporation, was then ____ of this corporation; and that this Agreement was duly signed for and on behalf of this corporation by authority of its governing body and within the scope of its corporate powers.

                Witness my hand and the seal of this corporation this ____ day of ____ 20_.
                
                By
                
                [CORPORATE SEAL]
                CERTIFICATE
                I, _____, certify that I am the Secretary of XYZ CORPORATION; that _____, who signed this Agreement for this corporation, was then _____ of this corporation; and that this Agreement was duly signed for and on behalf of this corporation by authority of its governing body and within the scope of its corporate powers.

                Witness my hand and the seal of this corporation this ____ day of ____ 20_.
                
                By
                
                
                [CORPORATE SEAL]
              
              [48 FR 42370, Sept. 19, 1983, as amended at 62 FR 64935, Dec. 9, 1997; 65 FR 24325, Apr. 25, 2000; 79 FR 24213, Apr. 29, 2014]
            
            
              42.1205
              Agreement to recognize contractor's change of name.
              (a) If only a change of the contractor's name is involved and the Government's and contractor's rights and obligations remain unaffected, the parties shall execute an agreement to reflect the name change. The contractor shall forward to the responsible contracting officer three signed copies of the Change-of-Name Agreement, and one copy each of the following:
              (1) The document effecting the name change, authenticated by a proper official of the State having jurisdiction.
              (2) The opinion of the contractor's legal counsel stating that the change of name was properly effected under applicable law and showing the effective date.
              (3) A list of all affected contracts and purchase orders remaining unsettled between the contractor and the Government, showing for each the contract number and type, and name and address of the contracting office. The contracting officer may request the total dollar value as amended and the remaining unpaid balance for each contract.
              (b) The following suggested format for an agreement may be adapted for specific cases:
              
                CHANGE-OF-NAME AGREEMENT

                The ABC CORPORATION (Contractor), a corporation duly organized and existing under the laws of ___ [insert State], and the UNITED STATES OF AMERICA (Government), enter into this Agreement as of ____ [insert date when the change of name became effective under applicable State law].
                (a) THE PARTIES AGREE TO THE FOLLOWING FACTS:

                (1) The Government, represented by various Contracting Officers of the ____ [insert name(s) of agency(ies)], has entered into certain contracts and purchase orders with the XYZ CORPORATION, namely: ____ [insert contract or purchase order identifications]; [or delete “namely” and insert “as shown in the attached list marked ‘Exhibit A’ and incorporated in this Agreement by reference.”]. The term the contracts, as used in this Agreement, means the above contracts and purchase orders and all other contracts and purchase orders, including all modifications, made by the Government and the Contractor before the effective date of this Agreement (whether or not performance and payment have been completed and releases executed if the Government or the Contractor has any remaining rights, duties, or obligations under these contracts and purchase orders).
                (2) The XYZ CORPORATION, by an amendment to its certificate of incorporation, dated ____, 20_, has changed its corporate name to ABC CORPORATION.
                (3) This amendment accomplishes a change of corporate name only and all rights and obligations of the Government and of the Contractor under the contracts are unaffected by this change.
                (4) Documentary evidence of this change of corporate name has been filed with the Government.
                (b) IN CONSIDERATION OF THESE FACTS, THE PARTIES AGREE THAT—
                (1) The contracts covered by this Agreement are amended by substituting the name “ABC CORPORATION” for the name “XYZ CORPORATION” wherever it appears in the contracts; and

                (2) Each party has executed this Agreement as of the day and year first above written.
                
                UNITED STATES OF AMERICA,
                
                By
                Title
                
                ABC CORPORATION,
                  
                
                By
                Title
                
                [CORPORATE SEAL]
                CERTIFICATE
                I, _____, certify that I am the Secretary of ABC CORPORATION; that _____, who signed this Agreement for this corporation, was then ____ of this corporation; and that this Agreement was duly signed for and on behalf of this corporation by authority of its governing body and within the scope of its corporate powers.

                Witness my hand and the seal of this corporation this __ day of ____ 20_.
                
                By
                
                [CORPORATE SEAL]
              
              [48 FR 42370, Sept. 19, 1983, as amended at 56 FR 67134, Dec. 27, 1991; 65 FR 24325, Apr. 25, 2000]
            
          
          
            Subpart 42.13—Suspension of Work, Stop-Work Orders, and Government Delay of Work
            
              Source:
              48 FR 42159, Sept. 19, 1983, unless otherwise noted. Redesignated at 60 FR 48241, Sept. 18, 1995.
            
            
              42.1301
              General.
              Situations may occur during contract performance that cause the Government to order a suspension of work, or a work stoppage. This subpart provides clauses to meet these situations and a clause for settling contractor claims for unordered Government caused delays that are not otherwise covered in the contract.
            
            
              42.1302
              Suspension of work.
              A suspension of work under a construction or architect-engineer contract may be ordered by the contracting officer for a reasonable period of time. If the suspension is unreasonable, the contractor may submit a written claim for increases in the cost of performance, excluding profit.
            
            
              42.1303
              Stop-work orders.
              (a) Stop-work orders may be used, when appropriate, in any negotiated fixed-price or cost-reimbursement supply, research and development, or service contract if work stoppage may be required for reasons such as advancement in the state-of-the-art, production or engineering breakthroughs, or realignment of programs.
              (b) Generally, a stop-work order will be issued only if it is advisable to suspend work pending a decision by the Government and a supplemental agreement providing for the suspension is not feasible. Issuance of a stop-work order shall be approved at a level higher than the contracting officer. Stop-work orders shall not be used in place of a termination notice after a decision to terminate has been made.
              (c) Stop-work orders should include—
              (1) A description of the work to be suspended;
              (2) Instructions concerning the contractor's issuance of further orders for materials or services;
              (3) Guidance to the contractor on action to be taken on any subcontracts; and
              (4) Other suggestions to the contractor for minimizing costs.
              (d) Promptly after issuing the stop-work order, the contracting officer should discuss the stop-work order with the contractor and modify the order, if necessary, in light of the discussion.
              (e) As soon as feasible after a stop-work order is issued, but before its expiration, the contracting officer shall take appropriate action to—
              (1) Terminate the contract;
              (2) Cancel the stop-work order (any cancellation of a stop-work order shall be subject to the same approvals as were required for its issuance); or
              (3) Extend the period of the stop-work order if it is necessary and if the contractor agrees (any extension of the stop-work order shall be by a supplemental agreement).
            
            
              42.1304
              Government delay of work.

              (a) The clause at 52.242-17, Government Delay of Work, provides for the administrative settlement of contractor claims that arise from delays and interruptions in the contract work caused by the acts, or failures to act, of the contracting officer. This clause is not applicable if the contract otherwise specifically provides for an equitable adjustment because of the delay or interruption; e.g., when the Changes clause is applicable.
              
              (b) The clause does not authorize the contracting officer to order a suspension, delay, or interruption of the contract work and it shall not be used as the basis or justification of such an order.
              (c) If the contracting officer has notice of an unordered delay or interruption covered by the clause, the contracting officer shall act to end the delay or take other appropriate action as soon as practicable.
              (d) The contracting officer shall retain in the file a record of all negotiations leading to any adjustment made under the clause, and related certified cost or pricing data, or data other than certified cost or pricing data.
              [48 FR 42159, Sept. 19, 1983. Redesignated and amended at 60 FR 48241, 48249, Sept. 18, 1995; 75 FR 53149, Aug. 30, 2010]
            
            
              42.1305
              Contract clauses.
              (a) The contracting officer shall insert the clause at 52.242-14, Suspension of Work, in solicitations and contracts when a fixed-price construction or architect-engineer contract is contemplated.
              (b)(1) The contracting officer may, when contracting by negotiation, insert the clause at 52.242-15, Stop-Work Order, in solicitations and contracts for supplies, services, or research and development.

              (2) If a cost-reimbursement contract is contemplated, the contracting officer shall use the clause with its Alternate I.
              
              (c) The contracting officer shall insert the clause at 52.242-17, Government Delay of Work, in solicitations and contracts when a fixed-price contract is contemplated for supplies other than commercial or modified-commercial items. The clause use is optional when a fixed-price contract is contemplated for services, or for supplies that are commercial or modified-commercial items.
              [48 FR 42159, Sept. 19, 1983, as amended at 50 FR 2270, Jan. 15, 1985; 50 FR 25680, June 20, 1985. Redesignated and amended at 60 FR 48241, 48249, Sept. 18, 1995; 72 FR 27385, May 15, 2007]
            
          
          
            Subpart 42.14 [Reserved]
          
          
            Subpart 42.15—Contractor Performance Information
            
              Source:
              60 FR 16719, Mar. 31, 1995, unless otherwise noted.
            
            
              42.1500
              Scope of subpart.
              This subpart provides policies and establishes responsibilities for recording and maintaining contractor performance information. This subpart does not apply to procedures used by agencies in determining fees under award or incentive fee contracts. See subpart 16.4. However, the fee amount paid to contractors should be reflective of the contractor's performance and the past performance evaluation should closely parallel and be consistent with the fee determinations.
              [78 FR 46788, Aug. 1, 2013]
            
            
              42.1501
              General.
              (a) Past performance information (including the ratings and supporting narratives) is relevant information, for future source selection purposes, regarding a contractor's actions under previously awarded contracts or orders. It includes, for example, the contractor's record of—
              (1) Conforming to requirements and to standards of good workmanship;
              (2) Forecasting and controlling costs;
              (3) Adherence to schedules, including the administrative aspects of performance;
              (4) Reasonable and cooperative behavior and commitment to customer satisfaction;
              (5) Reporting into databases (see subpart 4.14, and reporting requirements in the solicitation provisions and clauses referenced in 9.104-7);
              (6) Integrity and business ethics; and
              (7) Business-like concern for the interest of the customer.

              (b) Agencies shall monitor their compliance with the past performance evaluation requirements (see 42.1502), and use the Contractor Performance Assessment Reporting System (CPARS) metric tools to measure the quality and timely reporting of past performance information. CPARS is the official source for past performance information.
              [78 FR 46788, Aug. 1, 2013, as amended at 79 FR 31194, May 30, 2014; 84 FR 47866, Sept. 10, 2019]
            
            
              42.1502 
              Policy.
              (a) General. Past performance evaluations shall be prepared at least annually and at the time the work under a contract or order is completed. Past performance evaluations are required for contracts and orders as specified in paragraphs (b) through (f) of this section, including contracts and orders performed outside the United States. These evaluations are generally for the entity, division, or unit that performed the contract or order. Past performance information shall be entered into CPARS, the Governmentwide evaluation reporting tool for all past performance reports on contracts and orders. Instructions for submitting evaluations into CPARS are available at http://www.cpars.gov/.
              
              (b) Contracts. Except as provided in paragraphs (e), (f), and (h) of this section, agencies shall prepare evaluations of contractor performance for each contract (as defined in FAR part 2) that exceeds the simplified acquisition threshold and for each order that exceeds the simplified acquisition threshold. Agencies are required to prepare an evaluation if a modification to the contract causes the dollar amount to exceed the simplified acquisition threshold.
              (c) Orders under multiple-agency contracts. Agencies shall prepare an evaluation of contractor performance for each order that exceeds the simplified acquisition threshold that is placed under a Federal Supply Schedule contract or placed under a task-order contract or a delivery-order contract awarded by another agency (i.e., Governmentwide acquisition contract or multi-agency contract). Agencies placing orders under their own multiple-agency contract shall also prepare evaluations for their own orders. This evaluation shall not consider the requirements under paragraph (g) of this section. Agencies are required to prepare an evaluation if a modification to the order causes the dollar amount to exceed the simplified acquisition threshold.
              (d) Orders under single-agency contracts. For single-agency task-order and delivery-order contracts, the contracting officer may require performance evaluations for each order in excess of the simplified acquisition threshold when such evaluations would produce more useful past performance information for source selection officials than that contained in the overall contract evaluation (e.g., when the scope of the basic contract is very broad and the nature of individual orders could be significantly different). This evaluation need not consider the requirements under paragraph (g) of this section unless the contracting officer deems it appropriate.
              (e) Past performance evaluations shall be prepared for each construction contract of $700,000 or more, and for each construction contract terminated for default regardless of contract value. Past performance evaluations may also be prepared for construction contracts below $700,000.
              (f) Past performance evaluations shall be prepared for each architect-engineer services contract of $35,000 or more, and for each architect-engineer services contract that is terminated for default regardless of contract value. Past performance evaluations may also be prepared for architect-engineer services contracts below $35,000.
              (g) Past performance evaluations shall include an assessment of the contractor's—
              (1) Performance against, and efforts to achieve, the goals identified in the small business subcontracting plan when the contract includes the clause at 52.219-9, Small Business Subcontracting Plan; and
              (2) Reduced or untimely payments (as defined in 19.701), made to small business subcontractors, determined by the contracting officer to be unjustified. The contracting officer shall—
              (i) Consider and evaluate a contractor's written explanation for a reduced or an untimely payment when determining whether the reduced or untimely payment is justified; and

              (ii) Determine that a history of unjustified reduced or untimely payments has occurred when the contractor has reported three or more occasions of unjustified reduced or untimely payments under a single contract within a 12-month period (see 42.1503(h)(1)(vi) and the evaluation ratings in Table 42-2). The following payment or nonpayment situations are not considered to be unjustified:
              (A) There is a contract dispute on performance.
              (B) A partial payment is made for amounts not in dispute.
              (C) A payment is reduced due to past overpayments.
              (D) There is an administrative mistake.
              (E) Late performance by the subcontractor leads to later payment by the prime contractor.
              (h) Agencies shall not evaluate performance for contracts awarded under Subpart 8.7.
              (i) Agencies shall promptly report other contractor information in accordance with 42.1503(h).
              [74 FR 31560, July 1, 2009, as amended at 75 FR 53134, Aug. 30, 2010; 75 FR 60260, Sept. 29, 2010; 78 FR 46788, Aug. 1, 2013; 80 FR 26427, May 7, 2015; 80 FR 38298, July 2, 2015; 81 FR 58644, Aug. 25, 2016; 81 FR 91640, Dec. 16, 2016; 81 FR 93486, Dec. 20, 2016; 82 FR 51530, Nov. 6, 2017]
            
            
              42.1503
              Procedures.
              (a)(1) Agencies shall assign responsibility and management accountability for the completeness of past performance submissions. Agency procedures for the past performance evaluation system shall—
              (i) Generally provide for input to the evaluations from the technical office, contracting office, program management office, and, where appropriate, quality assurance and end users of the product or service;
              (ii) Identify and assign past performance evaluation roles and responsibilities to those individuals responsible for preparing and reviewing interim evaluations, if prepared, and final evaluations (e.g., contracting officers, contracting officer representatives, project managers, and program managers). Those individuals identified may obtain information for the evaluation of performance from the program office, administrative contracting office, audit office, end users of the product or service, and any other technical or business advisor, as appropriate; and
              (iii) Address management controls and appropriate management reviews of past performance evaluations, to include accountability for documenting past performance on CPARS.
              (2) If agency procedures do not specify the individuals responsible for past performance evaluation duties, the contracting officer is responsible for this function.
              (3) Interim evaluations may be prepared as required, in accordance with agency procedures.
              (b)(1) The evaluation should include a clear, non-technical description of the principal purpose of the contract or order. The evaluation should reflect how the contractor performed. The evaluation should include clear relevant information that accurately depicts the contractor's performance, and be based on objective facts supported by program and contract or order performance data. The evaluations should be tailored to the contract type, size, content, and complexity of the contractual requirements.
              (2) Evaluation factors for each assessment shall include, at a minimum, the following:
              (i) Technical (quality of product or service).
              (ii) Cost control (not applicable for firm-fixed-price or fixed-price with economic price adjustment arrangements).
              (iii) Schedule/timeliness.
              (iv) Management or business relations.
              (v) Small business subcontracting, including reduced or untimely payments to small business subcontractors when 19.702(a) requires a subcontracting plan (as applicable, see Table 42-2).
              (vi) Other (as applicable) (e.g., trafficking violations, tax delinquency, failure to report in accordance with contract terms and conditions, defective cost or pricing data, terminations, suspension and debarments, and failure to comply with limitations on subcontracting).
              (3) Evaluation factors may include subfactors.

              (4) Each factor and subfactor used shall be evaluated and a supporting narrative provided. Each evaluation factor, as listed in paragraph (b)(2) of this section, shall be rated in accordance with a five scale rating system (i.e., exceptional, very good, satisfactory, marginal, and unsatisfactory). The ratings and narratives must reflect the definitions in the tables 42-1 or 42-2 of this section.
              (c)(1) When the contract provides for incentive fees, the incentive-fee contract performance evaluation shall be entered into CPARS.
              (2) When the contract provides for award fee, the award fee-contract performance adjectival rating as described in 16.401(e)(3) shall be entered into CPARS.
              (d) Agency evaluations of contractor performance, including both negative and positive evaluations, prepared under this subpart shall be provided to the contractor as soon as practicable after completion of the evaluation. The contractor will receive a CPARS-system generated notification when an evaluation is ready for comment. Contractors shall be afforded up to 14 calendar days from the date of notification of availability of the past performance evaluation to submit comments, rebutting statements, or additional information. Agencies shall provide for review at a level above the contracting officer to consider disagreements between the parties regarding the evaluation. The ultimate conclusion on the performance evaluation is a decision of the contracting agency. Copies of the evaluation, contractor response, and review comments, if any, shall be retained as part of the evaluation. These evaluations may be used to support future award decisions, and should therefore be marked “Source Selection Information”. Evaluation of Federal Prison Industries (FPI) performance may be used to support a waiver request (see 8.604) when FPI is a mandatory source in accordance with subpart 8.6. The completed evaluation shall not be released to other than Government personnel and the contractor whose performance is being evaluated during the period the information may be used to provide source selection information. Disclosure of such information could cause harm both to the commercial interest of the Government and to the competitive position of the contractor being evaluated as well as impede the efficiency of Government operations. Evaluations used in determining award or incentive fee payments may also be used to satisfy the requirements of this subpart. A copy of the annual or final past performance evaluation shall be provided to the contractor as soon as it is finalized.
              (e) Agencies shall require frequent evaluation (e.g., monthly, quarterly) of agency compliance with the reporting requirements in 42.1502, so agencies can readily identify delinquent past performance reports and monitor their reports for quality control.

              (f) Agencies shall prepare and submit all past performance evaluations electronically in CPARS at https://www.cpars.gov. These evaluations, including any contractor-submitted information (with indication whether agency review is pending), become available for source selection officials not later than 14 days after the date on which the contractor is notified of the evaluation's availability for comment. The Government shall update CPARS with any contractor comments provided after 14 days, as well as any subsequent agency review of comments received. Past performance evaluations for classified contracts and special access programs shall not be reported in CPARS, but will be reported as stated in this subpart and in accordance with agency procedures. Agencies shall ensure that appropriate management and technical controls are in place to ensure that only authorized personnel have access to the data and the information safeguarded in accordance with 42.1503(d).
              (g) Agencies shall use the past performance information in CPARS that is within three years (six for construction and architect-engineer contracts) of the completion of performance of the evaluated contract or order, and information contained in the Federal Awardee Performance and Integrity Information System (FAPIIS), e.g., terminations for default or cause.
              (h) Other contractor performance information. (1) Agencies shall ensure information is accurately reported in the FAPIIS module of CPARS within 3 calendar days after a contracting officer—
              
              (i) Issues a final determination that a contractor has submitted defective cost or pricing data;
              (ii) Makes a subsequent change to the final determination concerning defective cost or pricing data pursuant to 15.407-1(d);
              (iii) Issues a final termination for cause or default notice;
              (iv) Makes a subsequent withdrawal or a conversion of a termination for default to a termination for convenience;
              (v) Receives a final determination after an administrative proceeding, in accordance with 22.1704(d)(1), that substantiates an allegation of a violation of the trafficking in persons prohibitions in 22.1703(a) and 52.222-50(b); or
              (vi) Determines that a contractor has a history of three or more unjustified reduced or untimely payments to small business subcontractors under a single contract within a 12-month period (see 42.1502(g)(2)).
              (2) The information to be posted in accordance with this paragraph (h) is information relating to contractor performance, but does not constitute a “past performance review,” which would be exempted from public availability in accordance with section 3010 of the Supplemental Appropriations Act, 2010 (Pub. L. 111-212). Therefore, all such information posted in FAPIIS will be publicly available, unless covered by a disclosure exemption under the Freedom of Information Act (see 9.105-2(b)(2)).

              (3) Agencies shall establish CPARS focal points who will register users to report data into the FAPIIS module of CPARS (available at https://www.cpars.gov”.
              (4) With regard to information that may be covered by a disclosure exemption under the Freedom of Information Act, the contracting officer shall follow the procedures at 9.105-2(b)(2)(iv).
              
                Table 42-1—Evaluation Ratings Definitions
                
                  Rating
                  Definition
                  Note
                
                
                  (a) Exceptional
                  Performance meets contractual requirements and exceeds many to the Government's benefit. The contractual performance of the element or sub-element being evaluated was accomplished with few minor problems for which corrective actions taken by the contractor were highly effective
                  To justify an Exceptional rating, identify multiple significant events and state how they were of benefit to the Government. A singular benefit, however, could be of such magnitude that it alone constitutes an Exceptional rating. Also, there should have been NO significant weaknesses identified.
                
                
                  (b) Very Good
                  Performance meets contractual requirements and exceeds some to the Government's benefit. The contractual performance of the element or sub-element being evaluated was accomplished with some minor problems for which corrective actions taken by the contractor were effective
                  To justify a Very Good rating, identify a significant event and state how it was a benefit to the Government. There should have been no significant weaknesses identified.
                
                
                  (c) Satisfactory
                  Performance meets contractual requirements. The contractual performance of the element or sub-element contains some minor problems for which corrective actions taken by the contractor appear or were satisfactory
                  To justify a Satisfactory rating, there should have been only minor problems, or major problems the contractor recovered from without impact to the contract/order. There should have been NO significant weaknesses identified. A fundamental principle of assigning ratings is that contractors will not be evaluated with a rating lower than Satisfactory solely for not performing beyond the requirements of the contract/order.
                
                
                  (d) Marginal
                  Performance does not meet some contractual requirements. The contractual performance of the element or sub-element being evaluated reflects a serious problem for which the contractor has not yet identified corrective actions. The contractor's proposed actions appear only marginally effective or were not fully implemented
                  To justify Marginal performance, identify a significant event in each category that the contractor had trouble overcoming and state how it impacted the Government. A Marginal rating should be supported by referencing the management tool that notified the contractor of the contractual deficiency (e.g., management, quality, safety, or environmental deficiency report or letter).
                
                
                  
                  (e) Unsatisfactory
                  Performance does not meet most contractual requirements and recovery is not likely in a timely manner. The contractual performance of the element or sub-element contains a serious problem(s) for which the contractor's corrective actions appear or were ineffective
                  To justify an Unsatisfactory rating, identify multiple significant events in each category that the contractor had trouble overcoming and state how it impacted the Government. A singular problem, however, could be of such serious magnitude that it alone constitutes an unsatisfactory rating. An Unsatisfactory rating should be supported by referencing the management tools used to notify the contractor of the contractual deficiencies (e.g., management, quality, safety, or environmental deficiency reports, or letters).
                
                
                  Note 1: Plus or minus signs may be used to indicate an improving (+) or worsening (−) trend insufficient to change the evaluation status.
                
                  Note 2: N/A (not applicable) should be used if the ratings are not going to be applied to a particular area for evaluation.
              
              
                Table 42-2—Evaluation Ratings Definitions
                [For the small business subcontracting evaluation factor, when 52.219-9 is used]
                
                  Rating
                  Definition
                  Note
                
                
                  (a) Exceptional
                  Exceeded all statutory goals or goals as negotiated. Had exceptional success with initiatives to assist, promote, and utilize small business (SB), small disadvantaged business (SDB), women-owned small business (WOSB), HUBZone small business, veteran-owned small business (VOSB) and service disabled veteran owned small business (SDVOSB). Complied with FAR 52.219-8, Utilization of Small Business Concerns. Exceeded any other small business participation requirements incorporated in the contract/order, including the use of small businesses in mission critical aspects of the program. Went above and beyond the required elements of the subcontracting plan and other small business requirements of the contract/order. Completed and submitted Individual Subcontract Reports and/or Summary Subcontract Reports in an accurate and timely manner. Did not have a history of three or more unjustified reduced or untimely payments to small business subcontractors within a 12-month period
                  To justify an Exceptional rating, identify multiple significant events and state how they were a benefit to small business utilization. A singular benefit, however, could be of such magnitude that it constitutes an Exceptional rating. Small businesses should be given meaningful and innovative work directly related to the contract, and opportunities should not be limited to indirect work such as cleaning offices, supplies, landscaping, etc. Also, there should have been no significant weaknesses identified
                
                
                  (b) Very Good
                  Met all of the statutory goals or goals as negotiated. Had significant success with initiatives to assist, promote and utilize SB, SDB, WOSB, HUBZone, VOSB, and SDVOSB. Complied with FAR 52.219-8, Utilization of Small Business Concerns. Met or exceeded any other small business participation requirements incorporated in the contract/order, including the use of small businesses in mission critical aspects of the program. Endeavored to go above and beyond the required elements of the subcontracting plan. Completed and submitted Individual Subcontract Reports and/or Summary Subcontract Reports in an accurate and timely manner. Did not have a history of three or more unjustified reduced or untimely payments to small business subcontractors within a 12-month period
                  To justify a Very Good rating, identify a significant event and state how it was a benefit to small business utilization. Small businesses should be given meaningful and innovative opportunities to participate as subcontractors for work directly related to the contract, and opportunities should not be limited to indirect work such as cleaning offices, supplies, landscaping, etc. There should be no significant weaknesses identified
                
                
                  
                  (c) Satisfactory
                  Demonstrated a good faith effort to meet all of the negotiated subcontracting goals in the various socio-economic categories for the current period. Complied with FAR 52.219-8, Utilization of Small Business Concerns. Met any other small business participation requirements included in the contract/order. Fulfilled the requirements of the subcontracting plan included in the contract/order. Completed and submitted Individual Subcontract Reports and/or Summary Subcontract Reports in an accurate and timely manner. Did not have a history of three or more unjustified reduced or untimely payments to small business subcontractors within a 12-month period
                  To justify a Satisfactory rating, there should have been only minor problems, or major problems the contractor has addressed or taken corrective action. There should have been no significant weaknesses identified. A fundamental principle of assigning ratings is that contractors will not be assessed a rating lower than Satisfactory solely for not performing beyond the requirements of the contract/order
                
                
                  (d) Marginal
                  Deficient in meeting key subcontracting plan elements. Deficient in complying with FAR 52.219-8, Utilization of Small Business Concerns, and any other small business participation requirements in the contract/order. Did not submit Individual Subcontract Reports and/or Summary Subcontract Reports in an accurate or timely manner. Failed to satisfy one or more requirements of a corrective action plan currently in place; however, does show an interest in bringing performance to a satisfactory level and has demonstrated a commitment to apply the necessary resources to do so. Required a corrective action plan. Did not have a history of three or more unjustified reduced or untimely payments to small business subcontractors within a 12-month period
                  To justify a Marginal rating, identify a significant event that the contractor had trouble overcoming and how it impacted small business utilization. A Marginal rating should be supported by referencing the actions taken by the Government that notified the contractor of the contractual deficiency.
                
                
                  (e) Unsatisfactory
                  Noncompliant with FAR 52.219-8 and 52.219-9, and any other small business participation requirements in the contract/order. Did not submit Individual Subcontract Reports and/or Summary Subcontract Reports in an accurate or timely manner. Showed little interest in bringing performance to a satisfactory level or is generally uncooperative. Required a corrective action plan. Had a history of three or more unjustified reduced or untimely payments to small business subcontractors within a 12-month period
                  To justify an Unsatisfactory rating, identify multiple significant events that the contractor had trouble overcoming and state how it impacted small business utilization. A singular problem, however, could be of such serious magnitude that it alone constitutes an Unsatisfactory rating. An Unsatisfactory rating should be supported by referencing the actions taken by the Government to notify the contractor of the deficiencies. When an Unsatisfactory rating is justified, the contracting officer must consider whether the contractor made a good faith effort to comply with the requirements of the subcontracting plan required by FAR 52.219-9 and follow the procedures outlined in FAR 52.219-16, Liquidated Damages-Subcontracting Plan.
                
              
              [78 FR 46788, Aug. 1, 2013, as amended at 79 FR 31201, May 30, 2014; 80 FR 4989, Jan. 29, 2015; 81 FR 58644, Aug. 25, 2016; 81 FR 91640, Dec. 16, 2016; 81 FR 93486, Dec. 20, 2016; 82 FR 51776, Nov. 8, 2017; 84 FR 47866, Sept. 10, 2019l 85 FR 11768, Feb. 27, 2020]
            
            
              42.1504
              Contract clause.
              Insert the clause at 52.242-5, Payments to Small Business Subcontractors, in all solicitations and contracts containing the clause at 52.219-9, Small Business Subcontracting Plan.
              [81 FR 93488, Dec. 20, 2016]
            
          
          
            Subpart 42.16—Small Business Contract Administration
            
              42.1601
              General.

              The contracting officer shall make every reasonable effort to respond in writing within 30 days to any written request to the contracting officer from a small business concern with respect to a contract administration matter. In the event the contracting officer cannot respond to the request within the 30-day period, the contracting officer shall, within the period, transmit to the contractor a written notification of the specific date the contracting officer expects to respond. This provision shall not apply to a request for a contracting officer decision under 41 U.S.C. chapter 71, Contract Disputes.
              [60 FR 48230, Sept. 18, 1995, as amended at 79 FR 24213, Apr. 29, 2014]
            
          
          
            Subpart 42.17—Forward Pricing Rate Agreements
            
              Source:
              62 FR 51258, Sept. 30, 1997, unless otherwise noted.
            
            
              42.1701
              Procedures.
              (a) Negotiation of forward pricing rate agreements (FPRA's) may be requested by the contracting officer or the contractor or initiated by the administrative contracting officer (ACO). In determining whether or not to establish such an agreement, the ACO should consider whether the benefits to be derived from the agreement are commensurate with the effort of establishing and monitoring it. Normally, FPRA's should be negotiated only with contractors having a significant volume of Government contract proposals. The cognizant contract administration agency shall determine whether an FPRA will be established.
              (b) The ACO shall obtain the contractor's forward pricing rate proposal and require that it include cost or pricing data that are accurate, complete, and current as of the date of submission (but see 15.407-3(c)). The ACO shall invite the cognizant contract auditor and contracting offices having a significant interest to participate in developing a Government objective and in the negotiations. Upon completing negotiations, the ACO shall prepare a price negotiation memorandum (PNM) (see 15.406-3) and forward copies of the PNM and FPRA to the cognizant auditor and to all contracting offices that are known to be affected by the FPRA.
              (c) The FPRA shall provide specific terms and conditions covering expiration, application, and data requirements for systematic monitoring to ensure the validity of the rates. The agreement shall provide for cancellation at the option of either party and shall require the contractor to submit to the ACO and to the cognizant contract auditor any significant change in cost or pricing data used to support the FPRA.
              (d) When an FPRA is invalid, the contractor should submit and negotiate a new proposal to reflect the changed conditions. If an FPRA has not been established or has been invalidated, the ACO will issue a forward pricing rate recommendation (FPRR) to buying activities with documentation to assist negotiators. In the absence of an FPRA or FPRR, the ACO shall include support for rates utilized.
              (e) The ACO may negotiate continuous updates to the FPRA. The FPRA will provide specific terms and conditions covering notification, application, and data requirements for systematic monitoring to ensure the validity of the rates.
              [62 FR 51258, Sept. 30, 1997, as amended at 75 FR 53149, Aug. 30, 2010]
            
          
        
        
          Pt. 43
          PART 43—CONTRACT MODIFICATIONS
          
            Sec.
            43.000
            Scope of part.
            
              Subpart 43.1—General
              43.101
              Definitions.
              43.102
              Policy.
              43.103
              Types of contract modifications.
              43.104
              Notification of contract changes.
              43.105
              Availability of funds.
              43.106
              [Reserved]
              43.107
              Contract clause.
            
            
              Subpart 43.2—Change Orders
              43.201
              General.
              43.202
              Authority to issue change orders.
              43.203
              Change order accounting procedures.
              43.204
              Administration.
              43.205
              Contract clauses.
            
            
              Subpart 43.3—Forms
              43.301
              Use of forms.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42386, Sept. 19, 1983, unless otherwise noted.
          
          
            
            43.000
            Scope of part.
            This part prescribes policies and procedures for preparing and processing contract modifications for all types of contracts including construction and architect-engineer contracts. It does not apply to—
            (a) Orders for supplies or services not otherwise changing the terms of contracts or agreements (e.g., delivery orders under indefinite-delivery contracts); or
            (b) Modifications for extraordinary contractual relief (see Subpart 50.1).
            [48 FR 42386, Sept. 19, 1983, as amended at 72 FR 63030, Nov. 7, 2007]
          
          
            Subpart 43.1—General
            
              43.101
              Definitions.
              As used in this part—
              
                Administrative change means a unilateral (see 43.103(b)) contract change, in writing, that does not affect the substantive rights of the parties (e.g., a change in the paying office or the appropriation data).
              (a) For a solicitation amendment, change order, or administrative change, the effective date shall be the issue date of the amendment, change order, or administrative change.
              (b) For a supplemental agreement, the effective date shall be the date agreed upon by the contracting parties.
              (c) For a modification issued as a confirming notice of termination for the convenience of the Government, the effective date of the confirming notice shall be the same as the effective date of the initial notice.
              (d) For a modification converting a termination for default to a termination for the convenience of the Government, the effective date shall be the same as the effective date of the termination for default.
              (e) For a modification confirming the termination contracting officer's previous letter determination of the amount due in settlement of a contract termination for convenience, the effective date shall be the same as the effective date of the previous letter determination.
              [48 FR 42386, Sept. 19, 1983, as amended at 66 FR 2133, Jan. 10, 2001]
            
            
              43.102
              Policy.
              (a) Only contracting officers acting within the scope of their authority are empowered to execute contract modifications on behalf of the Government. Other Government personnel shall not—
              (1) Execute contract modifications;
              (2) Act in such a manner as to cause the contractor to believe that they have authority to bind the Government; or
              (3) Direct or encourage the contractor to perform work that should be the subject of a contract modification.
              (b) Contract modifications, including changes that could be issued unilaterally, shall be priced before their execution if this can be done without adversely affecting the interest of the Government. If a significant cost increase could result from a contract modification and time does not permit negotiation of a price, at least a ceiling price shall be negotiated unless impractical.
              [48 FR 42386, Sept. 19, 1983, as amended at 61 FR 18915, Apr. 29, 1996; 61 FR 69298, Dec. 31, 1996; 74 FR 28431, June 15, 2009; 79 FR 24213, Apr. 29, 2014]
            
            
              43.103
              Types of contract modifications.
              Contract modifications are of the following types:
              (a) Bilateral. A bilateral modification (supplemental agreement) is a contract modification that is signed by the contractor and the contracting officer. Bilateral modifications are used to—
              (1) Make negotiated equitable adjustments resulting from the issuance of a change order;
              (2) Definitize letter contracts; and
              (3) Reflect other agreements of the parties modifying the terms of contracts.
              (b) Unilateral. A unilateral modification is a contract modification that is signed only by the contracting officer. Unilateral modifications are used, for example, to—
              (1) Make administrative changes;
              (2) Issue change orders;

              (3) Make changes authorized by clauses other than a changes clause (e.g., Property clause, Options clause, or Suspension of Work clause); and
              
              (4) Issue termination notices.
              [48 FR 42386, Sept. 19, 1983, as amended at 66 FR 2133, Jan. 10, 2001]
            
            
              43.104
              Notification of contract changes.
              (a) When a contractor considers that the Government has effected or may effect a change in the contract that has not been identified as such in writing and signed by the contracting officer, it is necessary that the contractor notify the Government in writing as soon as possible. This will permit the Government to evaluate the alleged change and (1) confirm that it is a change, direct the mode of further performance, and plan for its funding; (2) countermand the alleged change; or (3) notify the contractor that no change is considered to have occurred.
              (b) The clause at 52.243-7, Notification of Changes, which is prescribed in 43.107, (1) incorporates the policy expressed in paragraph (a) above; (2) requires the contractor to notify the Government promptly of any Government conduct that the contractor considers a change to the contract, and (3) specifies the responsibilities of the contractor and the Government with respect to such notifications.
              [48 FR 42386, Sept. 19, 1983, as amended at 56 FR 41744, Aug. 22, 1991]
            
            
              43.105
              Availability of funds.
              (a) The contracting officer shall not execute a contract modification that causes or will cause an increase in funds without having first obtained a certification of fund availability, except for modifications to contracts that—
              (1) Are conditioned on availability of funds (see 32.703-2); or
              (2) Contain a limitation of cost or funds clause (see 32.704).
              (b) The certification required by paragraph (a) above shall be based on the negotiated price, except that modifications executed before agreement on price may be based on the best available estimate of cost.
            
            
              43.106
              [Reserved]
            
            
              43.107
              Contract clause.
              The contracting officer may insert a clause substantially the same as the clause at 52.243-7, Notification of Changes, in solicitations and contracts. The clause is available for use primarily in negotiated research and development or supply contracts for the acquisition of major weapon systems or principal subsystems. If the contract amount is expected to be less than $1,000,000, the clause shall not be used, unless the contracting officer anticipates that situations will arise that may result in a contractor alleging that the Government has effected changes other than those identified as such in writing and signed by the contracting officer.
              [48 FR 42386, Sept. 19, 1983. Redesignated at 54 FR 20497, May 11, 1989]
            
          
          
            Subpart 43.2—Change Orders
            
              43.201
              General.
              (a) Generally, Government contracts contain a changes clause that permits the contracting officer to make unilateral changes, in designated areas, within the general scope of the contract. These are accomplished by issuing written change orders on Standard Form 30, Amendment of Solicitation/Modification of Contract (SF 30), unless otherwise provided (see 43.301).
              (b) The contractor must continue performance of the contract as changed, except that in cost-reimbursement or incrementally funded contracts the contractor is not obligated to continue performance or incur costs beyond the limits established in the Limitation of Cost or Limitation of Funds clause (see 32.706-2).

              (c) The contracting officer may issue a change order by electronic means without a SF 30 under unusual or urgent circumstances, provided that the message contains substantially the information required by the SF 30 and immediate action is taken to issue the SF 30.
              [48 FR 42386, Sept. 19, 1983, as amended at 78 FR 37689, June 21, 2013; 81 FR 83099, Nov. 18, 2016]
            
            
              
              43.202
              Authority to issue change orders.
              Change orders shall be issued by the contracting officer except when authority is delegated to an administrative contracting officer (see 42.202(c)).
            
            
              43.203
              Change order accounting procedures.
              (a) Contractors' accounting systems are seldom designed to segregate the costs of performing changed work. Therefore, before prospective contractors submit offers, the contracting officer should advise them of the possible need to revise their accounting procedures to comply with the cost segregation requirements of the Change Order Accounting clause at 52.243-6.
              (b) The following categories of direct costs normally are segregable and accountable under the terms of the Change Order Accounting clause:
              (1) Nonrecurring costs (e.g., engineering costs and costs of obsolete or reperformed work).
              (2) Costs of added distinct work caused by the change order (e.g., new subcontract work, new prototypes, or new retrofit or backfit kits).
              (3) Costs of recurring work (e.g., labor and material costs).
            
            
              43.204
              Administration.
              (a) Change order documentation. When change orders are not forward priced, they require two documents: the change order and a supplemental agreement reflecting the resulting equitable adjustment in contract terms. If an equitable adjustment in the contract price or delivery terms or both can be agreed upon in advance, only a supplemental agreement need be issued, but administrative changes and changes issued pursuant to a clause giving the Government a unilateral right to make a change (e.g., an option clause) initially require only one document.
              (b) Definitization. (1) Contracting officers shall negotiate equitable adjustments resulting from change orders in the shortest practicable time.
              (2) Administrative contracting officers negotiating equitable adjustments by delegation under 42.302(b)(1), shall obtain the contracting officer's concurrence before adjusting the contract delivery schedule.
              (3) Contracting offices and contract administration offices, as appropriate, shall establish suspense systems adequate to ensure accurate identification and prompt definitization of unpriced change orders.
              (4) The contracting officer shall ensure that a cost analysis is made, if appropriate, under 15.404-1(c) and shall consider the contractor's segregable costs of the change, if available. If additional funds are required as a result of the change, the contracting officer shall secure the funds before making any adjustment to the contract.
              (5) When the contracting officer requires a field pricing review of requests for equitable adjustment, the contracting officer shall provide a list of any significant contract events which may aid in the analysis of the request. This list should include—
              (i) Date and dollar amount of contract award and/or modification;
              (ii) Date of submission of initial contract proposal and dollar amount;
              (iii) Date of alleged delays or disruptions;
              (iv) Performance dates as scheduled at date of award and/or modification;
              (v) Actual performance dates;
              (vi) Date entitlement to an equitable adjustment was determined or contracting officer decision was rendered, if applicable;
              (vii) Date of certification of the request for adjustment if certification is required; and
              (viii) Dates of any pertinent Government actions or other key events during contract performance which may have an impact on the contractor's request for equitable adjustment.
              (c) Complete and final equitable adjustments. To avoid subsequent controversies that may result from a supplemental agreement containing an equitable adjustment as the result of a change order, the contracting officer should—
              (1) Ensure that all elements of the equitable adjustment have been presented and resolved; and

              (2) Include, in the supplemental agreement, a release similar to the following:
              
              CONTRACTOR'S STATEMENT OF RELEASE
              
                In consideration of the modification(s) agreed to herein as complete equitable adjustments for the Contractor's ________ (describe) _________ “proposal(s) for adjustment,” the Contractor hereby releases the Government from any and all liability under this contract for further equitable adjustments attributable to such facts or circumstances giving rise to the “proposal(s) for adjustment” (except for __________ ).
              
              [48 FR 42386, Sept. 19, 1983, as amended at 56 FR 15154, Apr. 15, 1991; 62 FR 51271, Sept. 30, 1997]
            
            
              43.205
              Contract clauses.
              (a)(1) The contracting officer shall insert the clause at 52.243-1, Changes—Fixed-Price, in solicitations and contracts when a fixed-price contract for supplies is contemplated.

              (2) If the requirement is for services, other than architect-engineer or other professional services, and no supplies are to be furnished, the contracting officer shall use the clause with its Alternate I.
              

              (3) If the requirement is for services (other than architect-engineer services, transportation, or research and development) and supplies are to be furnished, the contracting officer shall use the clause with its Alternate II.
              

              (4) If the requirement is for architect-engineer or other professional services, the contracting officer shall use the clause with its Alternate III.
              

              (5) If the requirement is for transportation services, the contracting officer shall use the clause with its Alternate IV.
              

              (6) If it is desired to include the clause in solicitations and contracts when a research and development contract is contemplated, the contracting officer shall use the clause with its Alternate V.
              
              (b)(1) The contracting officer shall insert the clause at 52.243-2, Changes—Cost-Reimbursement, in solicitations and contracts when a cost-reimbursement contract for supplies is contemplated.

              (2) If the requirement is for services and no supplies are to be furnished, the contracting officer shall use the clause with its Alternate I.
              

              (3) If the requirement is for services and supplies are to be furnished, the contracting officer shall use the clause with its Alternate II.
              

              (4) If the requirement is for construction, the contracting officer shall use the clause with its Alternate III.
              
              (5) [Reserved]

              (6) If it is desired to include the clause in solicitations and contracts when a research and development contract is contemplated, the contracting officer shall use the clause with its Alternate V.
              
              (c) Insert the clause at 52.243-3, Changes—Time-and-Materials or Labor-Hours, in solicitations and contracts when a time-and-materials or labor-hour contract is contemplated. The contracting officer may vary the 30-day period in paragraph (c) of the clause according to agency procedures.
              (d) The contracting officer shall insert the clause at 52.243-4, Changes, in solicitations and contracts for (1) dismantling, demolition, or removal of improvements; and (2) construction, when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold.
              (e) The contracting officer shall insert the clause at 52.243-5, Changes and Changed Conditions, in solicitations and contracts for construction, when the contract amount is not expected to exceed the simplified acquisition threshold.
              (f) The contracting officer may insert a clause, substantially the same as the clause at 52.243-6, Change Order Accounting, in solicitations and contracts for supply and research and development contracts of significant technical complexity, if numerous changes are anticipated. The clause may be included in solicitations and contracts for construction if deemed appropriate by the contracting officer.
              [48 FR 42386, Sept. 19, 1983, as amended at 56 FR 15154, Apr. 15, 1991; 60 FR 34760, July 3, 1995; 61 FR 39190, July 26, 1996; 65 FR 46072, July 26, 2000; 72 FR 27385, May 15, 2007]
            
          
          
            
            Subpart 43.3—Forms
            
              43.301
              Use of forms.
              (a)(1) The Standard Form 30 (SF 30), Amendment of Solicitation/Modification of Contract, exclusive of actions processed under part 15, shall (except for the options stated in 43.301(a)(2) or actions processed under part 15) be used for—
              (i) Any amendment to a solicitation;
              (ii) Change orders issued under the Changes clause of the contract;
              (iii) Any other unilateral contract modification issued under a contract clause authorizing such modification without the consent of the contractor;
              (iv) Administrative changes such as the correction of typographical mistakes, changes in the paying office, and changes in accounting and appropriation data;
              (v) Supplemental agreements (see 43.103); and
              (vi) Removal, reinstatement, or addition of funds to a contract.
              (2) The SF 30 may be used for (i) modifications that change the price of contracts for the acquisition of petroleum as a result of economic price adjustment, (ii) termination notices, and (iii) purchase order modifications as specified in 13.302-3.
              (3) If it is anticipated that a change will result in a price change, the estimated amount of the price change shall not be shown on copies of SF 30 furnished to the contractor.
              (b) The Optional Form 336 (OF 336), Continuation Sheet, or a blank sheet of paper, may be used as a continuation sheet for a contract modification.
              [48 FR 42386, Sept. 19, 1983, as amended at 50 FR 26903, June 28, 1985; 51 FR 27120, July 29, 1986; 62 FR 51259, Sept. 30, 1997; 62 FR 64926, Dec. 9, 1997]
            
          
        
        
          Pt. 44
          PART 44—SUBCONTRACTING POLICIES AND PROCEDURES
          
            Sec.
            44.000
            Scope of part.
            
              Subpart 44.1—General
              44.101
              Definitions.
            
            
              Subpart 44.2—Consent to Subcontracts
              44.201
              Consent and advance notification requirements.
              44.201-1
              Consent requirements.
              44.201-2
              Advance notification requirements.
              44.202
              Contracting officer's evaluation.
              44.202-1
              Responsibilities.
              44.202-2
              Considerations.
              44.203
              Consent limitations.
              44.204
              Contract clauses.
            
            
              Subpart 44.3—Contractors' Purchasing Systems Reviews
              44.301
              Objective.
              44.302
              Requirements.
              44.303
              Extent of review.
              44.304
              Surveillance.
              44.305
              Granting, withholding, or withdrawing approval.
              44.305-1
              Responsibilities.
              44.305-2
              Notification.
              44.305-3
              Withholding or withdrawing approval.
              44.306
              Disclosure of approval status.
              44.307
              Reports.
            
            
              Subpart 44.4—Subcontracts for Commercial Items and Commercial Components
              44.400
              Scope of subpart.
              44.401
              Applicability.
              44.402
              Policy requirements.
              44.403
              Contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42388, Sept. 19, 1983, unless otherwise noted.
          
          
            44.000
            Scope of part.
            (a) This part prescribes policies and procedures for consent to subcontracts or advance notification of subcontracts, and for review, evaluation, and approval of contractors' purchasing systems.
            (b) The consent and advance notification requirements of subpart 44.2 are not applicable to prime contracts for commercial items acquired pursuant to part 12.
            [63 FR 34060, June 22, 1998]
          
          
            Subpart 44.1—General
            
              44.101
              Definitions.
              As used in this part—
              
                Approved purchasing system means a contractor's purchasing system that has been reviewed and approved in accordance with this part.
              
              
                Contractor means the total contractor organization or a separate entity of it, such as an affiliate, division, or plant, that performs its own purchasing.
              
                Contractor purchasing system review (CPSR) means the complete evaluation of a contractor's purchasing of material and services, subcontracting, and subcontract management from development of the requirement through completion of subcontract performance.
              
                Subcontract means any contract as defined in subpart 2.1 entered into by a subcontractor to furnish supplies or services for performance of a prime contract or a subcontract. It includes but is not limited to purchase orders, and changes and modifications to purchase orders.
              
                Subcontractor means any supplier, distributor, vendor, or firm that furnishes supplies or services to or for a prime contractor or another subcontractor.
              [48 FR 42388, Sept. 19, 1983, as amended at 50 FR 26903, June 28, 1985; 66 FR 2133, Jan. 10, 2001; 72 FR 27385, May 15, 2007]
            
          
          
            Subpart 44.2—Consent to Subcontracts
            
              44.201
              Consent and advance notification requirements.
            
            
              44.201-1
              Consent requirements.
              (a) If the contractor has an approved purchasing system, consent is required for subcontracts specifically identified by the contracting officer in the subcontracts clause of the contract. The contracting officer may require consent to subcontract if the contracting officer has determined that an individual consent action is required to protect the Government adequately because of the subcontract type, complexity, or value, or because the subcontract needs special surveillance. These can be subcontracts for critical systems, subsystems, components, or services. Subcontracts may be identified by subcontract number or by class of items (e.g., subcontracts for engines on a prime contract for airframes).
              (b) If the contractor does not have an approved purchasing system, consent to subcontract is required for cost-reimbursement, time-and-materials, labor-hour, or letter contracts, and also for unpriced actions (including unpriced modifications and unpriced delivery orders) under fixed-price contracts that exceed the simplified acquisition threshold, for—
              (1) Cost-reimbursement, time-and-materials, or labor-hour subcontracts; and
              (2) Fixed-price subcontracts that exceed—
              (i) For the Department of Defense, the Coast Guard, and the National Aeronautics and Space Administration, the greater of the simplified acquisition threshold or 5 percent of the total estimated cost of the contract; or
              (ii) For civilian agencies other than the Coast Guard and the National Aeronautics and Space Administration, either the simplified acquisition threshold or 5 percent of the total estimated cost of the contract.
              (c) Consent may be required for subcontracts under prime contracts for architect-engineer services.
              (d) The contracting officer's written authorization for the contractor to purchase from Government sources (see part 51) constitutes consent.
              [63 FR 34060, June 22, 1998]
            
            
              44.201-2
              Advance notification requirements.
              Under cost-reimbursement contracts, the contractor is required by statute to notify the contracting officer as follows:
              (a) For the Department of Defense, the Coast Guard, and the National Aeronautics and Space Administration, unless the contractor maintains an approved purchasing system, 10 U.S.C. 2306 requires notification before the award of any cost-plus-fixed-fee subcontract, or any fixed-price subcontract that exceeds the greater of the simplified acquisition threshold or 5 percent of the total estimated cost of the contract.

              (b) For civilian agencies other than the Coast Guard and the National Aeronautics and Space Administration, even if the contractor has an approved purchasing system, 41 U.S.C. 3905 requires notification before the award of any cost-plus-fixed-fee subcontract, or any fixed-price subcontract that exceeds either the simplified acquisition threshold or 5 percent of the total estimated cost of the contract.
              [70 FR 11762, Mar. 9, 2005, as amended at 79 FR 24213, Apr. 29, 2014]
            
            
              44.202
              Contracting officer's evaluation.
            
            
              44.202-1
              Responsibilities.
              (a) The cognizant administrative contracting officer (ACO) is responsible for consent to subcontracts, except when the contracting officer retains the contract for administration or withholds the consent responsibility from delegation to the ACO. In such cases, the contract administration office should assist the contracting office in its evaluation as requested.
              (b) The contracting officer responsible for consent shall review the contractor's notification and supporting data to ensure that the proposed subcontract is appropriate for the risks involved and consistent with current policy and sound business judgment.
              (c) Designation of specific subcontractors during contract negotiations does not in itself satisfy the requirements for advance notification or consent pursuant to the clause at 52.244-2. However, if, in the opinion of the contracting officer, the advance notification or consent requirements were satisfied for certain subcontracts evaluated during negotiations, the contracting officer shall identify those subcontracts in paragraph (j) of the clause at 52.244-2.
              [48 FR 42388, Sept. 19, 1983, as amended at 55 FR 52796, Dec. 21, 1990; 63 FR 34060, June 22, 1998; 72 FR 27385, May 15, 2007]
            
            
              44.202-2
              Considerations.
              (a) The contracting officer responsible for consent must, at a minimum, review the request and supporting data and consider the following:
              (1) Is the decision to subcontract consistent with the contractor's approved make-or-buy program, if any (see 15.407-2)?
              (2) Is the subcontract for special test equipment, equipment or real property that are available from Government sources?
              (3) Is the selection of the particular supplies, equipment, or services technically justified?
              (4) Has the contractor complied with the prime contract requirements regarding—
              (i) Small business subcontracting, including, if applicable, its plan for subcontracting with small, veteran-owned, service-disabled veteran-owned, HUBZone, small disadvantaged and women-owned small business concerns (see part 19); and
              (ii) Purchase from nonprofit agencies designated by the Committee for Purchase From People Who Are Blind or Severely Disabled (41 U.S.C. 8504) (see part 8)?
              (5) Was adequate price competition obtained or its absence properly justified?
              (6) Did the contractor adequately assess and dispose of subcontractors' alternate proposals, if offered?
              (7) Does the contractor have a sound basis for selecting and determining the responsibility of the particular subcontractor?
              (8) Has the contractor performed adequate cost or price analysis or price comparisons and obtained certified cost or pricing data and data other than certified cost or pricing data?
              (9) Is the proposed subcontract type appropriate for the risks involved and consistent with current policy?
              (10) Has adequate consideration been obtained for any proposed subcontract that will involve the use of Government-provided equipment and real property?
              (11) Has the contractor adequately and reasonably translated prime contract technical requirements into subcontract requirements?
              (12) Does the prime contractor comply with applicable cost accounting standards for awarding the subcontract?
              (13) Is the proposed subcontractor listed as excluded in the System for Award Management (see subpart 9.4)?
              (b) Particularly careful and thorough consideration under paragraph (a) above is necessary when—
              (1) The prime contractor's purchasing system or performance is inadequate;

              (2) Close working relationships or ownership affiliations between the prime and subcontractor may preclude free competition or result in higher prices;
              
              (3) Subcontracts are proposed for award on a non-competitive basis, at prices that appear unreasonable, or at prices higher than those offered to the Government in comparable circumstances; or
              (4) Subcontracts are proposed on a cost-reimbursement, time-and-materials, or labor-hour basis.
              [48 FR 42388, Sept. 19, 1983, as amended at 60 FR 33066, June 26, 1995; 60 FR 48264, Sept. 18, 1995; 62 FR 51271, Sept. 30, 1997; 63 FR 34060, June 22, 1998; 66 FR 65368, Dec. 18, 2001; 69 FR 76349, Dec. 20, 2004; 72 FR 27385, May 15, 2007; 73 FR 53995, Sept. 17, 2008; 75 FR 53149, Aug. 30, 2010; 78 FR 37680, June 21, 2013; 79 FR 24213, Apr. 29, 2014; 83 FR 48698, Sept. 26, 2018]
            
            
              44.203
              Consent limitations.
              (a) The contracting officer's consent to a subcontract or approval of the contractor's purchasing system does not constitute a determination of the acceptability of the subcontract terms or price, or of the allowability of costs, unless the consent or approval specifies otherwise.
              (b) Contracting officers shall not consent to—
              (1) Cost-reimbursement subcontracts if the fee exceeds the fee limitations of 15.404-4(c)(4)(i);
              (2) Subcontracts providing for payment on a cost-plus-a-percentage-of-cost basis;
              (3) Subcontracts obligating the contracting officer to deal directly with the subcontractor;
              (4) Subcontracts that make the results of arbitration, judicial determination, or voluntary settlement between the prime contractor and subcontractor binding on the Government; or
              (5) Repetitive or unduly protracted use of cost-reimbursement, time-and-materials, or labor-hour subcontracts (contracting officers should follow the principles of 16.103(c)).
              (c) Contracting officers should not refuse consent to a subcontract merely because it contains a clause giving the subcontractor the right of indirect appeal to an agency board of contract appeals if the subcontractor is affected by a dispute between the Government and the prime contractor. Indirect appeal means assertion by the subcontractor of the prime contractor's right to appeal or the prosecution of an appeal by the prime contractor on the subcontractor's behalf. The clause may also provide that the prime contractor and subcontractor shall be equally bound by the contracting officer's or board's decision. The clause may not attempt to obligate the contracting officer or the appeals board to decide questions that do not arise between the Government and the prime contractor or that are not cognizable under the clause at 52.233-1, Disputes.
              [69 FR 76358, Dec. 20, 2004]
            
            
              44.204
              Contract clauses.
              (a)(1) The contracting officer shall insert the clause at 52.244-2, Subcontracts, in solicitations and contracts when contemplating—
              (i) A cost-reimbursement contract;
              (ii) A letter contract that exceeds the simplified acquisition threshold;
              (iii) A fixed-price contract that exceeds the simplified acquisition threshold under which unpriced contract actions (including unpriced modifications or unpriced delivery orders) are anticipated;
              (iv) A time-and-materials contract that exceeds the simplified acquisition threshold; or
              (v) A labor-hour contract that exceeds the simplified acquisition threshold.
              (2) If a cost-reimbursement contract is contemplated, for civilian agencies other than the Coast Guard and the National Aeronautics and Space Administration, the contracting officer shall use the clause with its Alternate I.
              (3) Use of this clause is not required in—
              (i) Fixed-price architect-engineer contracts; or
              (ii) Contracts for mortuary services, refuse services, or shipment and storage of personal property, when an agency-prescribed clause on approval of subcontractors' facilities is required.
              (b) The contracting officer may insert the clause at 52.244-4, Subcontractors and Outside Associates and Consultants (Architect-Engineer Services), in architect-engineer contracts.

              (c) The contracting officer shall, when contracting by negotiation, insert the clause at 52.244-5, Competition in Subcontracting, in solicitations and contracts when the contract amount is expected to exceed the simplified acquisition threshold, unless—
              (1) A firm-fixed-price contract, awarded on the basis of adequate price competition or whose prices are set by law or regulation, is contemplated; or
              (2) A time-and-materials, labor-hour, or architect-engineer contract is contemplated.
              [63 FR 34060, June 22, 1998, as amended at 64 FR 51845, Sept. 24, 1999; 71 FR 226, Jan. 3, 2006]
            
          
          
            Subpart 44.3—Contractors' Purchasing Systems Reviews
            
              44.301
              Objective.
              The objective of a contractor purchasing system review (CPSR) is to evaluate the efficiency and effectiveness with which the contractor spends Government funds and complies with Government policy when subcontracting. The review provides the administrative contracting officer (ACO) a basis for granting, withholding, or withdrawing approval of the contractor's purchasing system.
            
            
              44.302
              Requirements.
              (a) The ACO shall determine the need for a CPSR based on, but not limited to, the past performance of the contractor, and the volume, complexity and dollar value of subcontracts. If a contractor's sales to the Government (excluding competitively awarded firm-fixed-price and competitively awarded fixed-price with economic price adjustment contracts and sales of commercial items pursuant to Part 12) are expected to exceed $25 million during the next 12 months, perform a review to determine if a CPSR is needed. Sales include those represented by prime contracts, subcontracts under Government prime contracts, and modifications. Generally, a CPSR is not performed for a specific contract. The head of the agency responsible for contract administration may raise or lower the $25 million review level if it is considered to be in the Government's best interest.
              (b) Once an initial determination has been made under paragraph (a) of this section, at least every three years the ACO shall determine whether a purchasing system review is necessary. If necessary, the cognizant contract administration office will conduct a purchasing system review.
              [63 FR 70288, Dec. 18, 1998]
            
            
              44.303
              Extent of review.
              A CPSR requires an evaluation of the contractor's purchasing system. Unless segregation of subcontracts is impracticable, this evaluation shall not include subcontracts awarded by the contractor exclusively in support of Government contracts that are competitively awarded firm-fixed-price, competitively awarded fixed-price with economic price adjustment, or awarded for commercial items pursuant to part 12. The considerations listed in 44.202-2 for consent evaluation of particular subcontracts also shall be used to evaluate the contractor's purchasing system, including the contractor's policies, procedures, and performance under that system. Special attention shall be given to—
              (a) The results of market research accomplished;
              (b) The degree of price competition obtained;
              (c) Pricing policies and techniques, including methods of obtaining certified cost or pricing data, and data other than certified cost or pricing data;
              (d) Methods of evaluating subcontractor responsibility, including the contractor's use of the System for Award Management Exclusions (see 9.404) and, if the contractor has subcontracts with parties on the Exclusions list, the documentation, systems, and procedures the contractor has established to protect the Government's interests (see 9.405-2);
              (e) Treatment accorded affiliates and other concerns having close working arrangements with the contractor;
              (f) Policies and procedures pertaining to small business concerns, including small disadvantaged, women-owned, veteran-owned, HUBZone, and service-disabled veteran-owned small business concerns;

              (g) Planning, award, and postaward management of major subcontract programs;
              
              (h) Compliance with Cost Accounting Standards in awarding subcontracts;
              (i) Appropriateness of types of contracts used (see 16.103);
              (j) Management control systems, including internal audit procedures, to administer progress payments to subcontractors; and
              (k) Implementation of higher-level quality standards.
              [48 FR 42388, Sept. 19, 1983, as amended at 52 FR 9039, Mar. 20, 1987; 54 FR 19827, May 8, 1989; 60 FR 33066, June 26, 1995; 60 FR 48264, Sept. 18, 1995; 62 FR 12719, Mar. 17, 1997; 63 FR 70288, Dec. 18, 1998; 69 FR 76349, Dec. 20, 2004; 70 FR 14955, Mar. 23, 2005; 75 FR 34278, June 16, 2010; 75 FR 53150, Aug. 30, 2010; 78 FR 37680, June 21, 2013; 79 FR 70347, Nov. 25, 2014]
            
            
              44.304
              Surveillance.
              (a) The ACO shall maintain a sufficient level of surveillance to ensure that the contractor is effectively managing its purchasing program.
              (b) Surveillance shall be accomplished in accordance with a plan developed by the ACO with the assistance of subcontracting, audit, pricing, technical, or other specialists as necessary. The plan should cover pertinent phases of a contractor's purchasing system (preaward, postaward, performance, and contract completion) and pertinent operations that affect the contractor's purchasing and subcontracting. The plan should also provide for reviewing the effectiveness of the contractor's corrective actions taken as a result of previous Government recommendations. Duplicative reviews of the same areas by CPSR and other surveillance monitors should be avoided.
              [48 FR 42388, Sept. 19, 1983, as amended at 59 FR 67054, Dec. 28, 1994; 62 FR 12719, Mar. 17, 1997]
            
            
              44.305
              Granting, withholding, or withdrawing approval.
            
            
              44.305-1
              Responsibilities.
              The cognizant ACO is responsible for granting, withholding, or withdrawing approval of a contractor's purchasing system. The ACO shall—
              (a) Approve a purchasing system only after determining that the contractor's purchasing policies and practices are efficient and provide adequate protection of the Government's interests; and
              (b) Promptly notify the contractor in writing of the granting, withholding, or withdrawal of approval.
              [62 FR 12719, Mar. 17, 1997]
            
            
              44.305-2
              Notification.
              (a) The notification granting system approval shall include—
              (1) Identification of the plant or plants covered by the approval;
              (2) The effective date of approval; and
              (3) A statement that system approval—
              (i) Applies to all Federal Government contracts at that plant to the extent that cross-servicing arrangements exist;
              (ii) Waives the contractual requirement for advance notification in fixed-price contracts, but not for cost-reimbursement contracts;
              (iii) Waives the contractual requirement for consent to subcontracts in fixed-price contracts and for specified subcontracts in cost-reimbursement contracts but not for those subcontracts, if any, selected for special surveillance and identified in the contract Schedule; and
              (iv) May be withdrawn at any time at the ACO's discretion.
              (b) In exceptional circumstances, consent to certain subcontracts or classes of subcontracts may be required even though the contractor's purchasing system has been approved. The system approval notification shall identify the class or classes of subcontracts requiring consent. Reasons for selecting the subcontracts include the fact that a CPSR or continuing surveillance has revealed sufficient weaknesses in a particular area of subcontracting to warrant special attention by the ACO.
              (c) When recommendations are made for improvement of an approved system, the contractor shall be requested to reply within 15 days with a position regarding the recommendations.
              [48 FR 42388, Sept. 19, 1983, as amended at 62 FR 12719, Mar. 17, 1997]
            
            
              44.305-3
              Withholding or withdrawing approval.

              (a) The ACO shall withhold or withdraw approval of a contractor's purchasing system when there are major weaknesses or when the contractor is unable to provide sufficient information upon which to make an affirmative determination. The ACO may withdraw approval at any time on the basis of a determination that there has been a deterioration of the contractor's purchasing system or to protect the Government's interest. Approval shall be withheld or withdrawn when there is a recurring noncompliance with requirements, including but not limited to—
              (1) Certified cost or pricing data (see 15.403);
              (2) Implementation of cost accounting standards (see 48 CFR chapter 99 (Appendix B, FAR loose-leaf edition);
              (3) Advance notification as required by the clauses prescribed in 44.204; or
              (4) Small business subcontracting (see subpart 19.7).
              (b) When approval of the contractor's purchasing system is withheld or withdrawn, the ACO shall within 10 days after completing the in-plant review (1) inform the contractor in writing, (2) specify the deficiencies that must be corrected to qualify the system for approval, and (3) request the contractor to furnish within 15 days a plan for accomplishing the necessary actions. If the plan is accepted, the ACO shall make a follow-up review as soon as the contractor notifies the ACO that the deficiencies have been corrected.
              [48 FR 42388, Sept. 19, 1983, as amended at 59 FR 67043, Dec. 28, 1994; 62 FR 51271, Sept. 30, 1997; 75 FR 53150, Aug. 30, 2010]
            
            
              44.306
              Disclosure of approval status.
              Upon request, the ACO may inform a contractor that the purchasing system of a proposed subcontractor has been approved or disapproved, but shall caution that the Government will not keep the contractor advised of any changes in the approval status. If the proposed subcontractor's purchasing system has not been reviewed, the contractor shall be so advised.
              [62 FR 12719, Mar. 17, 1997]
            
            
              44.307
              Reports.
              The ACO shall distribute copies of CPSR reports; notifications granting, withholding, or withdrawing system approval; and Government recommendations for improvement of an approved system, including the contractor's response, to at least—
              (a) The cognizant contract audit office;
              (b) Activities prescribed by the cognizant agency; and
              (c) The contractor (except that furnishing copies of the contractor's response is optional).
              [62 FR 12719, Mar. 17, 1997]
            
          
          
            Subpart 44.4—Subcontracts for Commercial Items and Commercial Components
            
              Source:
              60 FR 48249, Sept. 18, 1995, unless otherwise noted.
            
            
              44.400
              Scope of subpart.
              This subpart prescribes the policies limiting the contract clauses a contractor may be required to apply to any subcontractors that are furnishing commercial items or commercial components in accordance with 41 U.S.C. 3307.
              [76 FR 14565, Mar. 16, 2011, as amended at 79 FR 24213, Apr. 29, 2014]
            
            
              44.401
              Applicability.
              This subpart applies to all contracts and subcontracts. For the purpose of this subpart, the term “subcontract” has the same meaning as defined in part 12.
            
            
              44.402
              Policy requirements.
              (a) Contractors and subcontractors at all tiers shall, to the maximum extent practicable:
              (1) Be required to incorporate commercial items or nondevelopmental items as components of items delivered to the Government; and
              (2) Not be required to apply to any of its divisions, subsidiaries, affiliates, subcontractors or suppliers that are furnishing commercial items or commercial components any clause, except those—
              (i) Required to implement provisions of law or executive orders applicable to subcontractors furnishing commercial items or commercial components; or

              (ii) Determined to be consistent with customary commercial practice for the item being acquired.
              
              (b) The clause at 52.244-6, Subcontracts for Commercial Items, implements the policy in paragraph (a) of this section. Notwithstanding any other clause in the prime contract, only those clauses identified in the clause at 52.244-6 are required to be in subcontracts for commercial items or commercial components.
              (c) Agencies may supplement the clause at 52.244-6 only as necessary to reflect agency unique statutes applicable to the acquisition of commercial items.
              [60 FR 48249, Sept. 18, 1995, as amended at 75 FR 32479, June 16, 2010; 76 FR 14565, Mar. 16, 2011; 79 FR 24214, Apr. 29, 2014]
            
            
              44.403
              Contract clause.
              The contracting officer shall insert the clause at 52.244-6, Subcontracts for Commercial Items, in solicitations and contracts other than those for commercial items.
              [76 FR 14565, Mar. 16, 2011]
            
          
        
        
          Pt. 45
          PART 45—GOVERNMENT PROPERTY
          
            Sec.
            45.000
            Scope of part.
            
              Subpart 45.1—General
              45.101
              Definitions.
              45.102
              Policy.
              45.103
              General.
              45.104
              Responsibility and liability for Government property.
              45.105
              Contractors' property management system compliance.
              45.106
              Transferring accountability.
              45.107
              Contract clauses.
            
            
              Subpart 45.2—Solicitation and Evaluation Procedures
              45.201
              Solicitation.
              45.202
              Evaluation procedures.
            
            
              Subpart 45.3—Authorizing the Use and Rental of Government Property
              45.301
              Use and rental.
              45.302
              Contracts with foreign governments or international organizations.
              45.303
              Use of Government property on independent research and development programs.
            
            
              Subpart 45.4—Title to Government Property
              45.401
              Title to Government-furnished property.
              45.402
              Title to contractor-acquired property.
            
            
              Subpart 45.5—Support Government Property Administration
              45.501
              Prime contractor alternate locations.
              45.502
              Subcontractor and alternate prime contractor locations.
              45.503
              Support property administrator findings.
            
            
              Subpart 45.6—Reporting, Reutilization, and Disposal
              45.600
              Scope of subpart.
              45.601
              [Reserved]
              45.602
              Reutilization of Government property.
              45.602-1
              Inventory disposal schedules.
              45.602-2
              Reutilization priorities.
              45.602-3
              Screening.
              45.602-4
              Interagency property transfer costs.
              45.603
              Abandonment or destruction of personal property.
              45.604
              Sale of surplus personal property.
              45.604-1
              Sales procedures.
              45.604-2
              Use of GSA sponsored sales centers.
              45.604-3
              Proceeds from sales of surplus property.
              45.604-4
              Sale of property pursuant to the exchange/sale authority.
              45.605
              Inventory disposal reports.
              45.606
              Contractor scrap procedures.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 42 U.S.C. 2473(c).
          
          
            Source:
            48 FR 42392, Sept. 19, 1983, unless otherwise noted.
          
          
            45.000
            Scope of part.
            (a) This part prescribes policies and procedures for providing Government property to contractors; contractors' management and use of Government property; and reporting, redistributing, and disposing of contractor inventory.
            (b) It does not apply to—
            (1) Government property provided under any statutory leasing authority, except as to non-Government use of property under 45.301(f);
            (2) Property to which the Government has acquired a lien or title solely because of partial, advance, progress, or performance based payments;
            (3) Disposal of real property;
            (4) Software and intellectual property; or

            (5) Government property that is incidental to the place of performance, when the contract requires contractor personnel to be located on a Government site or installation, and when the property used by the contractor within the location remains accountable to the Government. Items considered to be incidental to the place of performance include, for example, office space, desks, chairs, telephones, computers, and fax machines.
            [77 FR 12941, Mar. 2, 2012]
          
          
            Subpart 45.1—General
            
              Source:
              72 FR 27385, May 15, 2007, unless otherwise noted.
            
            
              45.101
              Definitions.
              As used in this part—
              
                Cannibalize means to remove parts from Government property for use or for installation on other Government property.
              
                Contractor-acquired property means property acquired, fabricated, or otherwise provided by the contractor for performing a contract and to which the Government has title.
              
                Contractor inventory means—
              (1) Any property acquired by and in the possession of a contractor or subcontractor under a contract for which title is vested in the Government and which exceeds the amounts needed to complete full performance under the entire contract;

              (2) Any property that the Government is obligated or has the option to take over under any type of contract, e.g., as a result either of any changes in the specifications or plans thereunder or of the termination of the contract (or subcontract thereunder), before completion of the work, for the convenience or at the option of the Government; and
              (3) Government-furnished property that exceeds the amounts needed to complete full performance under the entire contract.
              
                Contractor's managerial personnel means the contractor's directors, officers, managers, superintendents, or equivalent representatives who have supervision or direction of—
              (1) All or substantially all of the contractor's business;
              (2) All or substantially all of the contractor's operation at any one plant or separate location; or
              (3) A separate and complete major industrial operation.
              
                Demilitarization means rendering a product unusable for, and not restorable to, the purpose for which it was designed or is customarily used.
              
                Discrepancies incident to shipment means any differences (e.g., count or condition) between the items documented to have been shipped and items actually received.
              
                Equipment means a tangible item that is functionally complete for its intended purpose, durable, nonexpendable, and needed for the performance of a contract. Equipment is not intended for sale, and does not ordinarily lose its identity or become a component part of another article when put into use. Equipment does not include material, real property, special test equipment or special tooling.
              
                Government-furnished property means property in the possession of, or directly acquired by, the Government and subsequently furnished to the contractor for performance of a contract. Government-furnished property includes, but is not limited to, spares and property furnished for repair, maintenance, overhaul, or modification. Government-furnished property also includes contractor-acquired property if the contractor-acquired property is a deliverable under a cost contract when accepted by the Government for continued use under the contract.
              
                Government property means all property owned or leased by the Government. Government property includes both Government-furnished property and contractor-acquired property. Government property includes material, equipment, special tooling, special test equipment, and real property. Government property does not include intellectual property and software.
              
                Loss of Government property means unintended, unforeseen or accidental loss, damage, or destruction of Government property that reduces the Government's expected economic benefits of the property. Loss of Government property does not include occurrences such as purposeful destructive testing, obsolescence, normal wear and tear, or manufacturing defects. Loss of Government property includes, but is not limited to—
              (1) Items that cannot be found after a reasonable search;
              (2) Theft;
              (3) Damage resulting in unexpected harm to property requiring repair to restore the item to usable condition; or
              (4) Destruction resulting from incidents that render the item useless for its intended purpose or beyond economical repair.
              
                Material means property that may be consumed or expended during the performance of a contract, component parts of a higher assembly, or items that lose their individual identity through incorporation into an end-item. Material does not include equipment, special tooling, special test equipment or real property.
              
                Nonseverable means property that cannot be removed after construction or installation without substantial loss of value or damage to the installed property or to the premises where installed.
              
                Precious metals means silver, gold, platinum, palladium, iridium, osmium, rhodium, and ruthenium.
              
                Production scrap means unusable material resulting from production, engineering, operations and maintenance, repair, and research and development contract activities. Production scrap may have value when re-melted or reprocessed, e.g., textile and metal clippings, borings, and faulty castings and forgings.
              
                Property means all tangible property, both real and personal.
              
                Property Administrator means an authorized representative of the contracting officer appointed in accordance with agency procedures, responsible for administering the contract requirements and obligations relating to Government property in the possession of a contractor.
              
                Property records means the records created and maintained by the contractor in support of its stewardship responsibilities for the management of Government property.
              
                Provide means to furnish, as in Government-furnished property, or to acquire, as in contractor-acquired property.
              
                Real property. See Federal Management Regulation 102-71.20 (41 CFR 102-71.20).
              
                Sensitive property means property potentially dangerous to the public safety or security if stolen, lost, or misplaced, or that shall be subject to exceptional physical security, protection, control, and accountability. Examples include weapons, ammunition, explosives, controlled substances, radioactive materials, hazardous materials or wastes, or precious metals.
              
                Unit acquisition cost means—
              (1) For Government-furnished property, the dollar value assigned by the Government and identified in the contract; and
              (2) For contractor-acquired property, the cost derived from the contractor's records that reflect consistently applied generally accepted accounting principles.
              [72 FR 27385, May 15, 2007, as amended at 75 FR 38680, July 2, 2010; 77 FR 12942, Mar. 2, 2012]
            
            
              45.102
              Policy.
              (a) Contractors are ordinarily required to furnish all property necessary to perform Government contracts.
              (b) Contracting officers shall provide property to contractors only when it is clearly demonstrated—
              (1) To be in the Government's best interest;
              (2) That the overall benefit to the acquisition significantly outweighs the increased cost of administration, including ultimate property disposal;
              (3) That providing the property does not substantially increase the Government's assumption of risk; and
              (4) That Government requirements cannot otherwise be met.
              (c) The contractor's inability or unwillingness to supply its own resources is not sufficient reason for the furnishing or acquisition of property.
              (d) Exception. Property provided under contracts for repair, maintenance, overhaul, or modification is not subject to the requirements of paragraph (b) of this section.

              (e) Government property, other than foundations and similar improvements necessary for installing special tooling, special test equipment, or equipment, shall not be installed or constructed on contractor-owned real property in such fashion as to become nonseverable, unless the head of the contracting activity determines that such installation or construction is necessary and in the Government's interest.
              [72 FR 27385, May 15, 2007, as amended at 75 FR 38680, July 2, 2010; 77 FR 12942, Mar. 2, 2012]
            
            
              45.103
              General.
              (a) Agencies shall—
              (1) Allow and encourage contractors to use voluntary consensus standards (see FAR 11.101(b)) and industry-leading practices and standards to manage Government property in their possession;
              (2) Eliminate to the maximum practical extent any competitive advantage a prospective contractor may have by using Government property;
              (3) Ensure maximum practical reutilization of contractor inventory for government purposes;
              (4) Require contractors to use Government property already in their possession to the maximum extent practical in performing Government contracts;
              (5) Charge appropriate rentals when the property is authorized for use on other than a rent-free basis; and
              (6) Require contractors to justify retaining Government property not needed for contract performance and to declare property as excess when no longer needed for contract performance.
              (b) Agencies will not generally require contractors to establish property management systems that are separate from a contractor's established procedures, practices, and systems used to account for and manage contractor-owned property.
              [72 FR 27385, May 15, 2007, as amended at 72 FR 63045, Nov. 7, 2007]
            
            
              45.104
              Responsibility and liability for Government property.
              (a) Generally, contractors are not held liable for loss of Government property under the following types of contracts:
              (1) Cost-reimbursement contracts.
              (2) Time-and-material contracts.
              (3) Labor-hour contracts.
              (4) Fixed-price contracts awarded on the basis of submission of certified cost or pricing data.
              (b) The contracting officer may revoke the Government's assumption of risk when the property administrator determines that the contractor's property management practices are noncompliant with contract requirements.
              (c) A prime contractor that provides Government property to a subcontractor shall not be relieved of any responsibility to the Government that the prime contractor may have under the terms of the prime contract.
              (d) With respect to loss of Government property, the contracting officer, in consultation with the property administrator, shall determine—
              (1) The extent, if any, of contractor liability based upon the amount of damages corresponding to the associated property loss; and
              (2) The appropriate form and method of Government recovery (may include repair, replacement, or other restitution).
              (e) Any monies received as financial restitution shall be credited to the Treasury of the United States as miscellaneous receipts, unless otherwise authorized by statute (31 U.S.C. 3302(b)).
              [72 FR 27385, May 15, 2007, as amended at 75 FR 38680, July 2, 2010; 75 FR 53150, Aug. 30, 2010; 77 FR 12942, Mar. 2, 2012]
            
            
              45.105
              Contractors' property management system compliance.
              (a) The agency responsible for contract administration shall conduct an analysis of the contractor's property management policies, procedures, practices, and systems. This analysis shall be accomplished as frequently as conditions warrant, in accordance with agency procedures.

              (b) The property administrator shall notify the contractor in writing when the contractor's property management system does not comply with contractual requirements, shall request prompt correction of deficiencies, and shall request from the contractor a corrective action plan, including a schedule for correction of the deficiencies. If the contractor does not correct the deficiencies in accordance with the schedule, the contracting officer shall notify the contractor, in writing, that failure to take the required corrective action(s) may result in—
              (1) Revocation of the Government's assumption of risk for loss of Government property; and/or
              (2) The exercise of other rights or remedies available to the contracting officer.
              (c) If the contractor fails to take the required corrective action(s) in response to the notification provided by the contracting officer in accordance with paragraph (b) of this section, the contracting officer shall notify the contractor in writing of any Government decision to apply the remedies described in paragraphs (b)(1) and (b)(2) of this section.
              (d) When the property administrator determines that a reported case of loss of Government property is a risk assumed by the Government, the property administrator shall notify the contractor in writing that it is granted relief of stewardship responsibility and liability in accordance with 52.245-1(f)(1)(vii). Where the property administrator determines that the risk of loss of Government property is not assumed by the Government, the property administrator shall request that the contracting officer hold the contractor responsible and liable.
              [72 FR 27385, May 15, 2007, as amended at 75 FR 38680, July 2, 2010; 77 FR 12942, Mar. 2, 2012]
            
            
              45.106
              Transferring accountability.
              Government property shall be transferred from one contract to another only when firm requirements exist under the gaining contract (see 45.102). Such transfers shall be documented by modifications to both gaining and losing contracts. Once transferred, all property shall be considered Government-furnished property to the gaining contract. The warranties of suitability of use and timely delivery of Government-furnished property do not apply to property acquired or fabricated by the contractor as contractor-acquired property that is subsequently transferred to another contract with the same contractor.
            
            
              45.107
              Contract clauses.
              (a)(1) Except as provided in paragraph (d) of this section, the contracting officer shall insert the clause at 52.245-1, Government Property, in—
              (i) All cost-reimbursement and time-and-material type solicitations and contracts, and labor-hour solicitations when property is expected to be furnished for the labor-hour contracts.
              (ii) Fixed-price solicitations and contracts when the Government will provide Government property.
              (iii) Contracts or modifications awarded under FAR Part 12 procedures where Government property that exceeds the simplified acquisition threshold, as defined in FAR 2.101, is furnished or where the contractor is directed to acquire property for use under the contract that is titled in the Government.
              (2) The contracting officer shall use the clause with its Alternate I in contracts other than those identified in FAR 45.104(a), Responsibility and Liability for Government Property.
              (3) The contracting officer shall use the clause with its Alternate II when a contract for the conduct of basic or applied research at nonprofit institutions of higher education or at nonprofit organizations whose primary purpose is the conduct of scientific research (see 35.014) is contemplated.
              (b) The contracting officer shall also insert the clause at 52.245-2, Government Property (Installation Operation Services), in fixed-price service contracts to be performed on a Government installation when Government-furnished property will be provided for initial provisioning only and the Government is not responsible for repair or replacement.
              (c) The contracting officer shall insert the clause at 52.245-9, Use and Charges, in solicitations and contracts when the clause at 52.245-1 is included.

              (d) Purchase orders for property repair need not include a Government property clause when the unit acquisition cost of Government property to be repaired does not exceed the simplified acquisition threshold, unless other Government property (not for repair) is provided.
              [72 FR 27385, May 15, 2007, as amended at 77 FR 12942, Mar. 2, 2012]
            
          
          
            Subpart 45.2—Solicitation and Evaluation Procedures
            
              Source:
              72 FR 27385, May 15, 2007, unless otherwise noted.
            
            
              45.201
              Solicitation.
              (a) The contracting officer shall insert a listing of the Government property to be offered in all solicitations where Government-furnished property is anticipated (see 45.102). The listing shall include at a minimum—
              (1) The name, part number and description, manufacturer, model number, and National Stock Number (if needed for additional item identification tracking and management, and disposition);
              (2) Quantity/unit of measure;
              (3) Unit acquisition cost;
              (4) Unique-item identifier or equivalent (if available and necessary for individual item tracking and management); and
              (5) A statement as to whether the property is to be furnished in an “as-is” condition and instructions for physical inspection.
              (b) When Government property is offered for use in a competitive acquisition, solicitations should specify that the contractor is responsible for all costs related to making the property available for use, such as payment of all transportation, installation or rehabilitation costs.
              (c) The solicitation shall describe the evaluation procedures to be followed, including rental charges or equivalents and other costs or savings to be evaluated, and shall require all offerors to submit the following information with their offers—
              (1) A list or description of all Government property that the offeror or its subcontractors propose to use on a rent-free basis. The list shall identify the accountable contract under which the property is held and the authorization for its use (from the contracting officer having cognizance of the property);
              (2) The dates during which the property will be available for use (including the first, last, and all intervening months) and, for any property that will be used concurrently in performing two or more contracts, the amounts of the respective uses in sufficient detail to support prorating the rent;
              (3) The amount of rent that would otherwise be charged in accordance with FAR 52.245-9, Use and Charges; and
              (4) A description of the offeror's property management system, plan, and any customary commercial practices, voluntary consensus standards, or industry-leading practices and standards to be used by the offeror in managing Government property.
              (d) Any additional instructions to the contractor regarding property management, accountability, and use, not addressed in FAR clause 52.245-1, Government Property, should be specifically addressed in the statement of work on the contract providing property or in a special provision.
              [72 FR 27385, May 15, 2007, as amended at 75 FR 38680, July 2, 2010; 77 FR 12942, Mar. 2, 2012]
            
            
              45.202
              Evaluation procedures.
              (a) The contracting officer shall consider any potentially unfair competitive advantage that may result from an offeror or contractor possessing Government property. This shall be done by adjusting the offers by applying, for evaluation purposes only, a rental equivalent evaluation factor as specified in FAR 52.245-9.
              (b) The contracting officer shall ensure the offeror's property management plans, methods, practices, or procedures for accounting for property are consistent with the requirements of the solicitation.
              [72 FR 27385, May 15, 2007, as amended at 77 FR 12943, Mar. 2, 2012]
            
          
          
            Subpart 45.3—Authorizing the Use and Rental of Government Property
            
              Source:
              72 FR 27385, May 15, 2007, unless otherwise noted.
            
            
              
              45.301
              Use and rental.
              This subpart prescribes policies and procedures for contractor use and rental of Government property.
              (a) Government property shall normally be provided on a rent-free basis in performance of the contract under which it is accountable or otherwise authorized.
              (b) Rental charges, to the extent authorized do not apply to Government property that is left in place or installed on contractor-owned property for mobilization or future Government production purposes; however, rental charges shall apply to that portion of property or its capacity used for non-government commercial purposes or otherwise authorized for use.
              (c) The contracting officer cognizant of the Government property may authorize the rent-free use of property in the possession of nonprofit organizations when used for research, development, or educational work and—
              (1) The use of the property is in the national interest;
              (2) The property will not be used for the direct benefit of a profit-making organization; and
              (3) The Government receives some direct benefit, such as rights to use the results of the work without charge, from its use.
              (d) In exchange for consideration as determined by the cognizant contracting officer(s), the contractor may use Government property under fixed-price contracts other than the contract to which it is accountable. When, after contract award, a contractor requests the use of Government property, the contracting officer shall obtain a fair rental or other adequate consideration if use is authorized.
              (e) The cognizant contracting officer(s) may authorize the use of Government property on a rent-free basis on a cost type Government contract other than the contract to which it is accountable.
              (f) In exchange for consideration as determined by the cognizant contracting officer, the contractor may use Government property for commercial use. Prior approval of the Head of the Contracting Activity is required where non-Government use is expected to exceed 25 percent of the total use of Government and commercial work performed.
            
            
              45.302
              Contracts with foreign governments or international organizations.
              Requests by, or for the benefit of, foreign Governments or international organizations to use Government property shall be processed in accordance with agency procedures.
            
            
              45.303
              Use of Government property on independent research and development programs.
              The contracting officer may authorize a contractor to use the property on an independent research and development (IR&D) program, if—
              (a) Such use will not conflict with the primary use of the property or enable the contractor to retain property that could otherwise be released;
              (b) The contractor agrees not to claim reimbursement against any Government contract for the rental value of the property; and
              (c) A rental charge for the portion of the contractor's IR&D program cost allocated to commercial work is deducted from the claim for reimbursement of any agreed-upon Government share of the contractor's IR&D costs.
            
          
          
            Subpart 45.4—Title to Government Property
            
              Source:
              72 FR 27385, May 15, 2007, unless otherwise noted.
            
            
              45.401
              Title to Government-furnished property.
              The Government retains title to all Government-furnished property until properly disposed of, as authorized by law or regulation. Property that is leased by the Government and subsequently furnished to the contractor for use shall be considered Government-furnished property under the clause 52.245-1, Government Property.
            
            
              45.402
              Title to contractor-acquired property.

              (a) Title vests in the Government for all property acquired or fabricated by the contractor in accordance with the financing provisions or other specific requirements for passage of title in the contract. Under fixed-price type contracts, in the absence of financing provisions or other specific requirements for passage of title in the contract, the contractor retains title to all property acquired by the contractor for use on the contract, except for property identified as a deliverable end item. If a deliverable item is to be retained by the contractor for use after inspection and acceptance by the Government, it shall be made accountable to the contract through a contract modification listing the item as Government-furnished property.
              (b) Under cost type and time-and-material contracts, the Government acquires title to all property to which the contractor is entitled to reimbursement, in accordance with paragraph (e)(3) of clause 52.245-1.
              [72 FR 27385, May 15, 2007, as amended at 75 FR 38680, July 2, 2010]
            
          
          
            Subpart 45.5—Support Government Property Administration
            
              Source:
              72 FR 27385, May 15, 2007, unless otherwise noted.
            
            
              45.501
              Prime contractor alternate locations.
              The property administrator assigned to the prime contract may request support property administration from another contract administration office, for purposes of evaluating prime contractor management of property located at subcontractors and alternate locations.
            
            
              45.502
              Subcontractor and alternate prime contractor locations.
              (a) To ensure subcontractor compliance with Government property administration requirements, and with prime contractor consent, the property administrator assigned to the prime contract may request support property administration from another contract administration office. If the prime contractor does not provide consent to support property administration at subcontractor locations, the property administrator shall refer the matter to the contracting officer for resolution.
              (b) The prime property administrator shall accept the findings of the delegated support property administrator and advise the prime contractor of the results of property management reviews, including deficiencies found with the subcontractor's property management system.
              (c) Prime contractor consent is not required for support delegations involving prime contractor alternate locations.
              [75 FR 38680, July 2, 2010]
            
            
              45.503
              Support property administrator findings.
              In instances where the prime contractor does not concur with the findings of the support Property Administrator, the prime property administrator shall immediately refer the matter to the contracting officer.
            
          
          
            Subpart 45.6—Reporting, Reutilization, and Disposal
            
              Source:
              69 FR 17745, Apr. 4, 2004, unless otherwise noted.
            
            
              45.600
              Scope of subpart.

              This subpart establishes policies and procedures for the reporting, reutilization, and disposal of contractor inventory excess to contracts and of property that forms the basis of a claim against the Government (e.g., termination inventory under fixed-price contracts). This subpart does not apply to the disposal of real property or to property for which the Government has a lien or title solely as a result of advance, progress, or performance-based payments that have been liquidated.
              [72 FR 27389, May 15, 2007]
            
            
              45.601
              [Reserved]
            
            
              45.602
              Reutilization of Government property.
              This section is applicable to the reutilization, including transfer and donation, of Government property that is not required for continued performance of a Government contract. Except for 45.602-1, this section does not apply to scrap other than scrap aircraft parts.
            
            
              
              45.602-1
              Inventory disposal schedules.
              (a) Plant clearance officers should review and accept, or return for correction, inventory disposal schedules within 10 days following receipt from a contractor. Schedules that are completed in accordance with the instructions for Standard Form 1428 should be accepted.
              (b) Plant clearance officers shall—
              (1) Use Standard Form 1423 to verify, in accordance with agency procedures, accepted schedules within 20 days following acceptance;
              (2) Require the contractor to correct any discrepancies found during verification;
              (3) Require the contractor to correct any failure to complete predisposal requirements of the contract; and
              (4) Provide the contractor disposition instructions for property identified on an acceptable inventory disposal schedule within 120 days. A failure to provide timely disposition instructions may entitle the contractor to an equitable adjustment.
              (c) The contractor may request the plant clearance officer's approval to remove the Government property from an inventory schedule.
              (1) Plant clearance officers should approve removal of Government property from an inventory schedule when—
              (i) The contractor wishes to purchase a contractor-acquired or contractor-produced item at unit acquisition cost and credit the contract;
              (ii) The contractor is able to return unused property to the supplier at fair market value and credit the contract (less, if applicable, a reasonable restocking fee that is consistent with the supplier's customary practices);
              (iii) The Government has authorized the contractor to use the property on another Government contract; or
              (iv) The contractor has requested continued use of the Government property, and the contracting officer has authorized its retention and further use.
              (2) If the screening process (see 45.602-3) has not begun, the plant clearance officer shall adjust the schedule or return the schedule to the contractor for correction. If screening has begun, the plant clearance officer shall promptly notify the activity performing the screening that the items should be removed from the screening process.
              [69 FR 17745, Apr. 4, 2004, as amended at 77 FR 12943, Mar. 2, 2012]
            
            
              45.602-2
              Reutilization priorities.
              Plant clearance officers shall initiate reutilization actions for all property not meeting the abandonment or destruction criteria of 45.603(b). Authorized methods, listed in descending order from highest to lowest priority, are—
              (a) Reuse within the owning agency;
              (b) Transfer of educationally useful equipment to schools and nonprofit organizations (see Executive Order 12999, Educational Technology: Ensuring Opportunity For All Children In The Next Century, April 17, 1996, and 15 U.S.C. 3710(i));
              (c) Report to GSA for reuse within the Federal Government or donation as surplus property;
              (d) Dispose of the following property in accordance with agency procedures without reporting to GSA:
              (1) Property determined appropriate for abandonment or destruction (see Federal Management Regulation (FMR) 102-36.305, 41 CFR 102-36.305).
              (2) Property furnished to nonappropriated fund activities (see FMR 102-36.165, 41 CFR 102-36.165).
              (3) Foreign excess personal property (see FMR 102-36.380, 41 CFR 102-36.380).
              (4) Scrap, except aircraft in scrap condition.
              (5) Perishables, defined for the purposes of this section as any personal property subject to spoilage or decay.
              (6) Trading stamps and bonus goods.
              (7) Hazardous waste or toxic and hazardous materials.
              (8) Controlled substances.
              (9) Property dangerous to public health and safety.
              (10) Classified items or property determined to be sensitive for reasons of national security; and
              (e) Dispose of nuclear materials (see 45.603-3(b)(5)) in accordance with the Nuclear Regulatory Commission, applicable state licenses, applicable Federal regulations, and agency regulations.
              [77 FR 12943, Mar. 2, 2012]
            
            
              
              45.602-3
              Screening.
              The screening period begins upon the plant clearance officer's acceptance of an inventory disposal schedule. The plant clearance officer shall determine whether standard or special screening is appropriate and initiate screening actions.
              (a) Standard screening. The standard screening period is 46 days.
              (1) First through twentieth day—Screening by the contracting agency. The contracting agency has 20 days to screen property reported on the inventory disposal schedule for: Other use within the agency; transfer of educationally useful equipment to other Federal agencies that have expressed a need for the property; and transfer of educationally useful equipment to schools and nonprofit organizations if a Federal agency has not expressed a need for the property. Excess personal property, meeting the conditions of 45.603, may be abandoned, destroyed, or donated to public bodies. No later than the 21st day, the plant clearance officer shall submit four copies of the revised schedules and Standard Form (SF) 120, Report of Excess Personal Property, or an electronic equivalent to GSA (see 41 CFR 102-36.215).
              (2) Twenty-first through forty-sixth day (21 days concurrent screening plus 5 days donation processing)—(i) Screening by other Federal agencies. GSA will normally honor requests for transfers of property on a first-come-first-served basis through the 41st day. When a request is honored, the GSA regional office shall promptly transmit to the plant clearance officer an approved transfer order that includes shipping instructions.
              (ii) Screening for possible donation. Screening for donation is also completed during days 21 through 41. Property is not available for allocation to donees until after the completion of screening. Days 42 through 46 are reserved for GSA to make such allocation.
              (3) Screening period transfer request. If an agency receives an intra-agency transfer request during the screening periods described in paragraph (a)(2) of this section, the plant clearance officer shall request GSA approval to withdraw the item from the inventory disposal schedule.
              (b) Special screening requirements—(1) Special tooling and special test equipment without commercial components. Agencies shall follow the procedures in paragraph (a) of this section. This property owned by the Department of Defense (DoD) or the National Aeronautics and Space Administration (NASA) may be screened for reutilization only within these agencies.
              (2) Special test equipment with commercial components. (i) Agencies shall complete the screening required by paragraph (a) of this section. If an agency has no further need for the property and the contractor has not expressed an interest in using or acquiring the property by annotating the inventory disposal schedule, the plant clearance officer shall forward the inventory disposal schedule to the GSA regional office that serves the region in which the property is located.
              (ii) If the contractor has expressed an interest in using the property on another Government contract, the plant clearance officer shall contact the contracting officer for that contract. If the contracting officer concurs with the proposed use, the contracting officer for the contract under which the property is accountable shall transfer the property's accountability to that contract. If the contracting officer does not concur with the proposed use, the plant clearance officer shall deny the contractor's request and shall continue the screening process.
              (iii) If the property is contractor-acquired or -produced, and the contractor or subcontractor has expressed an interest in acquiring the property, and no other party expresses an interest during agency or GSA screening, the property may be sold to the contractor or subcontractor at acquisition cost.
              (3) Printing equipment. Agencies shall report all excess printing equipment to the Public Printer, Government Publishing Office, 732 North Capitol Street, NW., Washington, DC 20401, after screening within the agency (see 44 U.S.C. 312). If the Public Printer does not express a need for the equipment within 21 days, the agency shall submit the report to GSA for further use and donation screening as described in paragraph (a) of this section.
              (4) Non-nuclear hazardous materials, hazardous wastes, and classified items. These items shall be screened in accordance with agency procedures. Report non-nuclear hazardous materials to GSA if the agency has no requirement for them.
              (5) Nuclear materials. The possession, use, and transfer of certain nuclear materials are subject to the regulatory controls of the Nuclear Regulatory Commission (NRC). Contracting activities shall screen excess nuclear materials in the following categories:
              (i) By-product material. Any radioactive material (except special nuclear material) yielded in or made radioactive by exposure to the radiation incident to producing or using special nuclear material.
              (ii) Source material. Uranium or thorium, or any combination thereof, in any physical or chemical form; or ores that contain by weight one-twentieth of 1 percent (0.05 percent) or more of uranium, thorium, or any combination thereof. Source material does not include special nuclear material.
              (iii) Special nuclear material. Plutonium, Uranium 233, Uranium enriched in the isotope 233 or in the isotope 235, any other material that the NRC determines to be special nuclear material (but not including source material); or any material artificially enriched by any nuclear material.
              [69 FR 17745, Apr. 4, 2004, as amended at 75 FR 38681, July 2, 2010; 84 FR 19847, May 6, 2019]
            
            
              45.602-4
              Interagency property transfer costs.
              Agencies whose property is transferred to other agencies shall not be reimbursed for the property in any manner unless the circumstances of FMR 102-36.285 (41 CFR 102-36.285) apply. The agency receiving the property shall pay any transportation costs that are not the contractor's responsibility and any costs to pack, crate, or otherwise prepare the property for shipment. The contract administration office shall process appropriate contract modifications. To accelerate plant clearance, the receiving agency shall promptly furnish funding data, and transfer or shipping documents to the contract administration office.
            
            
              45.603
              Abandonment or destruction of personal property.
              (a) When contractor inventory is processed through the reutilization screening process prescribed in 45.602-2 without success, and provided the property has no commercial value, does not require demilitarization, and does not constitute a danger to public health or welfare, plant clearance officers or other authorized officials may without further approval—
              (1) Direct the contractor to destroy the property;
              (2) Abandon non-sensitive property at the contractor's or subcontractor's premises; or
              (3) Abandon sensitive property at the contractor's or subcontractor's premises, with contractor consent.
              (b) Provided a Government reviewing official at least one level higher than the plant clearance officer or other agency authorized official approves, plant clearance officers or other agency authorized officials may authorize the abandonment, or order the destruction of other contractor inventory at the contractor's or subcontractor's premises, in accordance with FMR 102-36.305 through 325 (41 CFR 102-36.305-325) and consistent with the following:
              (1) The property is not considered sensitive, does not require demilitarization, has no commercial value or reutilization, transfer or donation potential, and does not constitute a danger to public health or welfare.
              (2) The estimated cost of continued care and handling of the property (including advertising, storage and other costs associated with making the sale), exceed the estimated proceeds from its sale.

              (c) In lieu of abandonment or its authorized destruction, the plant clearance officer or authorized official may authorize the donation of property including unsold surplus property to public bodies, provided that the property is not sensitive property, does not require demilitarization, and it does not constitute a danger to public health or welfare. The Government will not bear any of the costs incident to such donations.
              
              (d) Unless the property qualifies for one of the exceptions under FMR 102-36.330 (41 CFR 102-36.330), the plant clearance officer or requesting official will ensure prior public notice of such actions of abandonment or destruction consistent with FMR 102-36.325 (41 CFR 102-36.325).
              [77 FR 12943, Mar. 2, 2012]
            
            
              45.604
              Sale of surplus personal property.
            
            
              45.604-1
              Sales procedures.
              Surplus personal property that has completed screening in accordance with 45.602-3(a) shall be sold in accordance with the policy for the sale of surplus personal property contained in the Federal Management Regulation, at part 102-38 (41 CFR part 102-38). Agencies may specify implementing procedures.
              [77 FR 12943, Mar. 2, 2012]
            
            
              45.604-2
              Use of GSA sponsored sales centers.
              Agencies may use sales center services. Use of such centers for sale of surplus property is authorized when in the best interest of the Government, consistent with contract terms and conditions.
              [77 FR 12944, Mar. 2, 2012]
            
            
              45.604-3
              Proceeds from sales of surplus property.
              Proceeds of any sale are to be credited to the Treasury of the United States as miscellaneous receipts, unless otherwise authorized by statute or the contract or any subcontract thereunder authorizes the proceeds to be credited to the price or cost of the work (40 U.S.C. 571 and 574).
              [69 FR 17745, Apr. 4, 2004. Redesignated at 77 FR 12944, Mar. 2, 2012]
            
            
              45.604-4
              Sale of property pursuant to the exchange/sale authority.
              Agencies should consider the sale of property pursuant to the exchange/sale authority in FMR 102-39 (41 CFR part 102-39) when agencies are acquiring or plan to acquire similar products and other requirements of the authority are satisfied.
              [77 FR 12944, Mar. 2, 2012]
            
            
              45.605
              Inventory disposal reports.
              The plant clearance officer shall promptly prepare an SF 1424, Inventory Disposal Report, following disposition of the property identified on an inventory disposal schedule and the crediting of any related proceeds. The report shall identify any lost or otherwise unaccounted for property and any changes in quantity or value of the property made by the contractor after submission of the initial inventory disposal schedule. The report shall be provided to the administrative contracting officer or, for termination inventory, to the termination contracting officer, with a copy to the property administrator.
              [77 FR 12944, Mar. 2, 2012]
            
            
              45.606
              Contractor scrap procedures.
              (a) The property administrator should, in coordination with the plant clearance officer, ensure that contractor scrap disposal processes, methods, and practices allow for effective, efficient, and proper disposition and are properly documented in the contractor's property management procedures.
              (b) The property administrator should determine the extent to which separate disposal processing or physical segregation for different scrap types is or may be required. Such scrap may require physical segregation, unique disposal processing, or separate plant clearance reporting. For example, the scope of work may create scrap—
              (1) Consisting of sensitive items;
              (2) Containing hazardous materials or wastes;
              (3) Contaminated with hazardous materials or wastes;
              (4) That is classified or otherwise controlled;
              (5) Containing precious or strategic metals; or
              (6) That is dangerous to public health or safety.

              (c) Absent contract terms and conditions to the contrary, the Government may abandon parts removed and replaced from property as a result of normal maintenance actions or removed from property as a result of the repair, maintenance, overhaul, or modification process.
              [77 FR 12944, Mar. 2, 2012]
            
          
        
        
          Pt. 46
          PART 46—QUALITY ASSURANCE
          
            Sec.
            46.000
            Scope of part.
            
              Subpart 46.1—General
              46.101
              Definitions.
              46.102
              Policy.
              46.103
              Contracting office responsibilities.
              46.104
              Contract administration office responsibilities.
              46.105
              Contractor responsibilities.
            
            
              Subpart 46.2—Contract Quality Requirements
              46.201
              General.
              46.202
              Types of contract quality requirements.
              46.202-1
              Contracts for commercial items.
              46.202-2
              Government reliance on inspection by contractor.
              46.202-3
              Standard inspection requirements.
              46.202-4
              Higher-level contract quality requirements.
              46.203
              Criteria for use of contract quality requirements.
              46.204
              [Reserved]
            
            
              Subpart 46.3—Contract Clauses
              46.301
              Contractor inspection requirements.
              46.302
              Fixed-price supply contracts.
              46.303
              Cost-reimbursement supply contracts.
              46.304
              Fixed-price service contracts.
              46.305
              Cost-reimbursement service contracts.
              46.306
              Time-and-material and labor-hour contracts.
              46.307
              Fixed-price research and development contracts.
              46.308
              Cost-reimbursement research and development contracts.
              46.309
              Research and development contracts (short form).
              46.310
              [Reserved]
              46.311
              Higher-level contract quality requirement.
              46.312
              Construction contracts.
              46.313
              Contracts for dismantling, demolition, or removal of improvements.
              46.314
              Transportation contracts.
              46.315
              Certificate of conformance.
              46.316
              Responsibility for supplies.
              46.317
              Reporting nonconforming items.
            
            
              Subpart 46.4—Government Contract Quality Assurance
              46.401
              General.
              46.402
              Government contract quality assurance at source.
              46.403
              Government contract quality assurance at destination.
              46.404
              Government contract quality assurance for acquisitions at or below the simplified acquisition threshold.
              46.405
              Subcontracts.
              46.406
              Foreign governments.
              46.407
              Nonconforming supplies or services.
              46.408
              Single-agency assignments of Government contract quality assurance.
            
            
              Subpart 46.5—Acceptance
              46.501
              General.
              46.502
              Responsibility for acceptance.
              46.503
              Place of acceptance.
              46.504
              Certificate of conformance.
              46.505
              Transfer of title and risk of loss.
            
            
              Subpart 46.6—Material Inspection and Receiving Reports
              46.601
              General.
            
            
              Subpart 46.7—Warranties
              46.701
              [Reserved]
              46.702
              General.
              46.703
              Criteria for use of warranties.
              46.704
              Authority for use of warranties.
              46.705
              Limitations.
              46.706
              Warranty terms and conditions.
              46.707
              Pricing aspects of fixed-price incentive contract warranties.
              46.708
              Warranties of data.
              46.709
              Warranties of commercial items.
              46.710
              Contract clauses.
            
            
              Subpart 46.8—Contractor Liability for Loss of or Damage to Property of the Government
              46.800
              Scope of subpart.
              46.801
              Applicability.
              46.802
              Definition.
              46.803
              Policy.
              46.805
              Contract clauses.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42415, Sept. 19, 1983, unless otherwise noted.
          
          
            46.000
            Scope of part.

            This part prescribes policies and procedures to ensure that supplies and services acquired under Government contract conform to the contract's quality and quantity requirements. Included are inspection, acceptance, warranty, and other measures associated with quality requirements.
          
          
            Subpart 46.1—General
            
              46.101
              Definitions.
              As used in this part—
              
                Acceptance means the act of an authorized representative of the Government by which the Government, for itself or as agent of another, assumes ownership of existing identified supplies tendered or approves specific services rendered as partial or complete performance of the contract.
              
                Conditional acceptance means acceptance of supplies or services that do not conform to contract quality requirements, or are otherwise incomplete, that the contractor is required to correct or otherwise complete by a specified date.
              
                Contract quality requirements means the technical requirements in the contract relating to the quality of the product or service and those contract clauses prescribing inspection, and other quality controls incumbent on the contractor, to assure that the product or service conforms to the contractual requirements.
              
                Counterfeit item means an unlawful or unauthorized reproduction, substitution, or alteration that has been knowingly mismarked, misidentified, or otherwise misrepresented to be an authentic, unmodified item from the original manufacturer, or a source with the express written authority of the original manufacturer or current design activity, including an authorized aftermarket manufacturer. Unlawful or unauthorized substitution includes used items represented as new, or the false identification of grade, serial number, lot number, date code, or performance characteristics.
              
                Critical item means an item, the failure of which is likely to result in hazardous or unsafe conditions for individuals using, maintaining, or depending upon the item; or is likely to prevent performance of a vital agency mission.
              
                Critical nonconformance means a nonconformance that is likely to result in hazardous or unsafe conditions for individuals using, maintaining, or depending upon the supplies or services; or is likely to prevent performance of a vital agency mission.
              
                Design activity means an organization, Government or contractor, that has responsibility for the design and configuration of an item, including the preparation or maintenance of design documents. Design activity could be the original organization, or an organization to which design responsibility has been transferred.
              
                Government contract quality assurance means the various functions, including inspection, performed by the Government to determine whether a contractor has fulfilled the contract obligations pertaining to quality and quantity.
              
                Major nonconformance means a nonconformance, other than critical, that is likely to result in failure of the supplies or services, or to materially reduce the usability of the supplies or services for their intended purpose.
              
                Minor nonconformance means a nonconformance that is not likely to materially reduce the usability of the supplies or services for their intended purpose, or is a departure from established standards having little bearing on the effective use or operation of the supplies or services.
              
                Off-the-shelf item means an item produced and placed in stock by a contractor, or stocked by a distributor, before receiving orders or contracts for its sale. The item may be commercial or produced to military or Federal specifications or description.
              
                Patent defect means any defect which exists at the time of acceptance and is not a latent defect.
              
                Subcontractor (see 44.101).
              
                Suspect counterfeit item means an item for which credible evidence (including but not limited to, visual inspection or testing) provides reasonable doubt that the item is authentic.
              
                Testing means that element of inspection that determines the properties or elements, including functional operation of supplies or their components, by the application of established scientific principles and procedures.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 48249, Sept. 18, 1995; 61 FR 31662, June 20, 1996; 64 FR 51846, Sept. 24, 1999; 66 FR 2133, Jan. 10, 2001; 84 FR 64694, Nov. 22, 2019]
            
            
              
              46.102
              Policy.
              Agencies shall ensure that—
              (a) Contracts include inspection and other quality requirements, including warranty clauses when appropriate, that are determined necessary to protect the Government's interest.
              (b) Supplies or services tendered by contractors meet contract requirements;
              (c) Government contract quality assurance is conducted before acceptance (except as otherwise provided in this part), by or under the direction of Government personnel;
              (d) No contract precludes the Government from performing inspection;
              (e) Nonconforming supplies or services are rejected, except as otherwise provided in 46.407;
              (f) Contracts for commercial items shall rely on a contractor's existing quality assurance system as a substitute for compliance with Government inspection and testing before tender for acceptance unless customary market practices for the commercial item being acquired permit in-process inspection (41 U.S.C. 3307). Any in-process inspection by the Government shall be conducted in a manner consistent with commercial practice; and
              (g) The quality assurance and acceptance services of other agencies are used when this will be effective, economical, or otherwise in the Government's interest (see subpart 42.1.)
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 48249, Sept. 18, 1995; 79 FR 24214, Apr. 29, 2014]
            
            
              46.103
              Contracting office responsibilities.
              Contracting offices are responsible for—
              (a) Receiving from the activity responsible for technical requirements any specifications for inspection, testing, and other contract quality requirements essential to ensure the integrity of the supplies or services (the activity responsible for technical requirements is responsible for prescribing contract quality requirements, such as inspection and testing requirements or, for service contracts, a quality assurance surveillance plan);
              (b) Including in solicitations and contracts the appropriate requirements for the contractor's control of quality for the supplies or services to be acquired;
              (c) Issuing any necessary instructions to the cognizant contract administration office and acting on recommendations submitted by that office (see 42.301 and 46.104(f);
              (d) When contract administration is retained (see 42.201), verifying that the contractor fulfills the contract quality requirements; and
              (e) Ensuring that nonconformances are identified, and establishing the significance of a nonconformance when considering the acceptability of supplies or services which do not meet contract requirements.
              [48 FR 42415, Sept. 19, 1983, as amended at 61 FR 31663, June 20, 1996; 62 FR 44816, Aug. 22, 1997; 63 FR 9065, Feb. 23, 1998]
            
            
              46.104
              Contract administration office responsibilities.
              When a contract is assigned for administration to the contract administration office cognizant of the contractor's plant, that office, unless specified otherwise, shall—
              (a) Develop and apply efficient procedures for performing Government contract quality assurance actions under the contract in accordance with the written direction of the contracting office:
              (b) Perform all actions necessary to verify whether the supplies or services conform to contract quality requirements;
              (c) Maintain, as part of the performance records of the contract, suitable records reflecting—
              (1) The nature of Government contract quality assurance actions, including, when appropriate, the number of observations made and the number and type of defects; and
              (2) Decisions regarding the acceptability of the products, the processes, and the requirements, as well as action to correct defects.
              (d) Implement any specific written instructions from the contracting office;
              (e) Report to the contracting office any defects observed in design or technical requirements, including contract quality requirements; and

              (f) Recommend any changes necessary to the contract, specifications, instructions, or other requirements that will provide more effective operations or eliminate unnecessary costs (see 46.103(c)).
              [48 FR 42415, Sept. 19, 1983, as amended at 63 FR 9065, Feb. 23, 1998]
            
            
              46.105
              Contractor responsibilities.
              (a) The contractor is responsible for carrying out its obligations under the contract by—
              (1) Controlling the quality of supplies or services;
              (2) Tendering to the Government for acceptance only those supplies or services that conform to contract requirements;
              (3) Ensuring that vendors or suppliers of raw materials, parts, components, subassemblies, etc., have an acceptable quality control system; and
              (4) Maintaining substantiating evidence, when required by the contract, that the supplies or services conform to contract quality requirements, and furnishing such information to the Government as required.
              (b) The contractor may be required to provide and maintain an inspection system or program for the control of quality that is acceptable to the Government (see 46.202).
              (c) The control of quality by the contractor may relate to, but is not limited to—
              (1) Manufacturing processes, to ensure that the product is produced to, and meets, the contract's technical requirements;
              (2) Drawings, specifications, and engineering changes, to ensure that manufacturing methods and operations meet the contract's technical requirements;
              (3) Testing and examination, to ensure that practices and equipment provide the means for optimum evaluation of the characteristics subject to inspection;
              (4) Reliability and maintainability assessment (life, endurance, and continued readiness);
              (5) Fabrication and delivery of products, to ensure that only conforming products are tendered to the Government;
              (6) Technical documentation, including drawings, specifications, handbooks, manuals, and other technical publications;
              (7) Preservation, packaging, packing, and marking; and
              (8) Procedures and processes for services to ensure that services meet contract performance requirements.
              (d) The contractor is responsible for performing all inspections and test required by the contract except those specifically reserved for performance by the Government (see 46.201(c).
              [48 FR 42415, Sept. 19, 1983, as amended at 55 FR 38517, Sept. 18, 1990]
            
          
          
            Subpart 46.2—Contract Quality Requirements
            
              46.201
              General.
              (a) The contracting officer shall include in the solicitation and contract the appropriate quality requirements. The type and extent of contract quality requirements needed depends on the particular acquisition and may range from inspection at time of acceptance to a requirement for the contractor's implementation of a comprehensive program for controlling quality.
              (b) As feasible, solicitations and contracts may provide for alternative, but substantially equivalent, inspection methods to obtain wide competition and low cost. The contracting officer may also authorize contractor-recommended alternatives when in the Government's interest and approved by the activity responsible for technical requirements.
              (c) Although contracts generally make contractors responsible for performing inspection before tendering supplies to the Government, there are situations in which contracts will provide for specialized inspections to be performed solely by the Government. Among situations of this kind are—
              (1) Tests that require use of specialized test equipment or facilities not ordinarily available in suppliers' plants or commercial laboratories (e.g., ballistic testing of ammunition, unusual environmental tests, and simulated service tests); and

              (2) Contracts that require Government testing for first article approval (see subpart 9.3).
              
              (d) Except as otherwise specified by the contract, required contractor testing may be performed in the contractor's or subcontractor's laboratory or testing facility, or in any other laboratory or testing facility acceptable to the Government.
            
            
              46.202
              Types of contract quality requirements.
              Contract quality requirements fall into four general categories, depending on the extent of quality assurance needed by the Government for the acquisition involved.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 48249, Sept. 18, 1995]
            
            
              46.202-1
              Contracts for commercial items.
              When acquiring commercial items (see part 12), the Government shall rely on contractors' existing quality assurance systems as a substitute for Government inspection and testing before tender for acceptance unless customary market practices for the commercial item being acquired include in-process inspection. Any in-process inspection by the Government shall be conducted in a manner consistent with commercial practice.
              [60 FR 48249, Sept. 18, 1995]
            
            
              46.202-2
              Government reliance on inspection by contractor.
              (a) Except as specified in (b) below, the Government shall rely on the contractor to accomplish all inspection and testing needed to ensure that supplies or services acquired at or below the simplified acquisition threshold conform to contract quality requirements before they are tendered to the Government (see 46.301).
              (b) The Government shall not rely on inspection by the contractor if the contracting officer determines that the Government has a need to test the supplies or services in advance of their tender for acceptance, or to pass judgment upon the adequacy of the contractor's internal work processes. In making the determination, the contracting officer shall consider—
              (1) The nature of the supplies and services being purchased and their intended use;
              (2) The potential losses in the event of defects;
              (3) The likelihood of uncontested replacement or correction of defective work; and
              (4) The cost of detailed Government inspection.
              [48 FR 42415, Sept. 19, 1983, as amended at 51 FR 2666, Jan. 17, 1986; 60 FR 34760, July 3, 1995. Redesignated and amended at 60 FR 48249, Sept. 18, 1995]
            
            
              46.202-3
              Standard inspection requirements.
              (a) Standard inspection requirements are contained in the clauses prescribed in 46.302 through 46.308, and in the product and service specifications that are included in solicitations and contracts.
              (b) The clauses referred to in (a) above—
              (1) Require the contractor to provide and maintain an inspection system that is acceptable to the Government;
              (2) Give the Government the right to make inspections and tests while work is in process; and
              (3) Require the contractor to keep complete, and make available to the Government, records of its inspection work.
              [48 FR 42415, Sept. 19, 1983. Redesignated at 60 FR 48249, Sept. 18, 1995; 72 FR 27389, May 15, 2007]
            
            
              46.202-4
              Higher-level contract quality requirements.
              (a) Agencies shall establish procedures for determining when higher-level contract quality requirements are necessary, for determining the risk (both the likelihood and the impact) of nonconformance, and for advising the contracting officer about which higher-level standards should be applied and included in the solicitation and contract. Requiring compliance with higher-level quality standards is necessary in solicitations and contracts for complex or critical items (see 46.203) or when the technical requirements of the contract require—
              (1) Control of such things as design, work operations, in-process controls, testing, and inspection; or

              (2) Attention to such factors as organization, planning, work instructions, documentation control, and advanced metrology.
              (b) Examples of higher-level quality standards include overarching quality management system standards such as ISO 9001, ASQ/ANSI E4, ASME NQA-1, SAE AS9100, SAE AS9003, and ISO/TS 16949, and product or process specific quality standards such as SAE AS5553.
              [79 FR 70347, Nov. 25, 2014, as amended at 80 FR 4994, Jan. 29, 2015]
            
            
              46.203
              Criteria for use of contract quality requirements.
              The extent of contract quality requirements, including contractor inspection, required under a contract shall usually be based upon the classification of the contract item (supply or service) as determined by its technical description, its complexity, and the criticality of its application.
              (a) Technical description. Contract items may be technically classified as—
              (1) Commercial (described in commercial catalogs, drawings, or industrial standards; see part 2); or
              (2) Military-Federal (described in Government drawings and specifications).
              (b) Complexity. (1) Complex items have quality characteristics, not wholly visible in the end item, for which contractual conformance must be established progressively through precise measurements, tests, and controls applied during purchasing, manufacturing, performance, assembly, and functional operation either as an individual item or in conjunction with other items.
              (2) Noncomplex items have quality characteristics for which simple measurement and test of the end item are sufficient to determine conformance to contract requirements.
              (c) Criticality. (1) A critical application of an item is one in which the failure of the item could injure personnel or jeopardize a vital agency mission. A critical item may be either peculiar, meaning it has only one application, or common, meaning it has multiple applications.
              (2) A noncritical application is any other application. Noncritical items may also be either peculiar or common.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 48249, Sept. 18, 1995]
            
            
              46.204
              [Reserved]
            
          
          
            Subpart 46.3—Contract Clauses
            
              46.301
              Contractor inspection requirements.
              The contracting officer shall insert the clause at 52.246-1, Contractor Inspection Requirements, in solicitations and contracts for supplies or services when the contract amount is expected to be at or below the simplified acquisition threshold and (a) inclusion of the clause is necessary to ensure an explicit understanding of the contractor's inspection responsibilities, or (b) inclusion of the clause is required under agency procedures. The clause shall not be used if the contracting officer has made the determination specified in 46.202-2(b).
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995; 60 FR 48250, Sept. 18, 1995]
            
            
              46.302
              Fixed-price supply contracts.

              The contracting officer shall insert the clause at 52.246-2, Inspection of Supplies—Fixed-Price, in solicitations and contracts for supplies, or services that involve the furnishing of supplies, when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in such solicitations and contracts when the contract amount is expected to be at or below the simplified acquisition threshold and inclusion of the clause is in the Government's interest. If a fixed-price incentive contract is contemplated, the contracting officer shall use the clause with its Alternate I. If a fixed-ceiling-price contract with retroactive price redetermination is contemplated, the contracting officer shall use the clause with its Alternate II.
              
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995]
            
            
              
              46.303
              Cost-reimbursement supply contracts.
              The contracting officer shall insert the clause at 52.246-3, Inspection of Supplies—Cost-Reimbursement, in solicitations and contracts for supplies, or services that involve the furnishing of supplies, when a cost-reimbursement contract is contemplated.
            
            
              46.304
              Fixed-price service contracts.
              The contracting officer shall insert the clause at 52.246-4, Inspection of Services—Fixed-Price, in solicitations and contracts for services, or supplies that involve the furnishing of services, when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in such solicitations and contracts when the contract amount is expected to be at or below the simplified acquisition threshold and inclusion is in the Government's interest.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995]
            
            
              46.305
              Cost-reimbursement service contracts.
              The contracting officer shall insert the clause at 52.246-5, Inspection of Services—Cost Reimbursement, in solicitations and contracts for services, or supplies that involve the furnishing of services, when a cost-reimbursement contract is contemplated.
            
            
              46.306
              Time-and-material and labor-hour contracts.

              The contracting officer shall insert the clause at 52.246-6, Inspection—Time-and-Material and Labor-Hour, in solicitations and contracts when a time-and-material contract or a labor-hour contract is contemplated. If Government inspection and acceptance are to be performed at the contractor's plant, the contracting officer shall use the clause with its Alternate I.
              
              [48 FR 42415, Sept. 19, 1983, as amended at 51 FR 2666, Jan. 17, 1986]
            
            
              46.307
              Fixed-price research and development contracts.
              (a) The contracting officer shall insert the clause at 52.246-7, Inspection of Research and Development—Fixed-Price, in solicitations and contracts for research and development when (1) the primary objective of the contract is the delivery of end items other than designs, drawings, or reports, (2) a fixed-price contract is contemplated, and (3) the contract amount is expected to exceed the simplified acquisition threshold; unless use of the clause is impractical and the clause prescribed in 46.309 is considered to be more appropriate.
              (b) The contracting officer may insert the clause in such solicitations and contracts when the contract amount is expected to be at or below the simplified acquisition threshold, and its use is in the Government's interest.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995]
            
            
              46.308
              Cost-reimbursement research and development contracts.

              The contracting officer shall insert the clause at 52.246-8, Inspection of Research and Development—Cost-Reimbursement, in solicitations and contracts for research and development when (a) the primary objective of the contract is the delivery of end items other than designs, drawings, or reports, and (b) a cost-reimbursement contract is contemplated; unless use of the clause is impractical and the clause prescribed in 46.309 is considered to be more appropriate. If it is contemplated that the contract will be on a no-fee basis, the contracting officer shall use the clause with its Alternate I.
              
            
            
              46.309
              Research and development contracts (short form).
              The contracting officer shall insert the clause at 52.246-9, Inspection of Research and Development (Short Form), in solicitations and contracts for research and development when the clause prescribed in 46.307 or the clause prescribed in 46.308 is not used.
              [51 FR 27120, July 29, 1986]
            
            
              46.310
              [Reserved]
            
            
              46.311
              Higher-level contract quality requirement.

              (a) The contracting officer shall insert the clause at 52.246-11, Higher-Level Contract Quality Requirement, in solicitations and contracts when the inclusion of a higher-level contract quality requirement is necessary (see 46.202-4).
              (b) For each higher-level quality standard, the contracting officer shall fill in the title, number, date, and tailoring (if any).
              [79 FR 70348, Nov. 25, 2014]
            
            
              46.312
              Construction contracts.
              The contracting officer shall insert the clause at 52.246-12, Inspection of Construction, in solicitations and contracts for construction when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in such solicitations and contracts when the contract amount is expected to be at or below the simplified acquisition threshold, and its use is in the Government's interest.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995]
            
            
              46.313
              Contracts for dismantling, demolition, or removal of improvements.
              The contracting officer shall insert the clause at 52.246-13, Inspection—Dismantling, Demolition, or Removal of Improvements, in solicitations and contracts for dismantling, demolition, or removal of improvements.
            
            
              46.314
              Transportation contracts.
              The contracting officer shall insert the clause at 52.246-14, Inspection of Transportation, in solicitations and contracts for freight transportation services (including local drayage) by rail, motor (including bus), domestic freight forwarder, and domestic water carriers (including inland, coastwise, and intercoastal). The contracting officer shall not use the clause for the acquisition of transportation services by domestic or international air carriers or by international ocean carriers, or to freight services provided under bills of lading or to those negotiated for reduced rates under 49 U.S.C. 10721 or 13712. (See part 47, Transportation.)
              [48 FR 42415, Sept. 19, 1983, as amended at 71 FR 202, Jan. 3, 2006]
            
            
              46.315
              Certificate of conformance.
              The contracting officer shall insert the clause at 52.246-15, Certificate of Conformance, in solicitations and contracts for supplies or services when the conditions in 46.504 apply.
            
            
              46.316
              Responsibility for supplies.
              The contracting officer shall insert the clause at 52.246-16, Responsibility for Supplies, in solicitations and contracts for (a) supplies, (b) services involving the furnishing of supplies, or (c) research and development, when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may insert the clause in such solicitations and contracts when the contract amount is not expected to exceed the simplified acquisition threshold and inclusion of the clause is authorized under agency procedures.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995]
            
            
              46.317
              Reporting nonconforming items.
              (a) Except as provided in paragraph (b) of this section, the contracting officer shall insert the clause at 52.246-26, Reporting Nonconforming Items, in solicitations and contracts—as follows:
              (1) For an acquisition by any agency, including the Department of Defense, of—
              (i) Any items that are subject to higher-level quality standards in accordance with the clause at 52.246-11, Higher-Level Contract Quality Requirement;
              (ii) Any items that the contracting officer, in consultation with the requiring activity determines to be critical items for which use of the clause is appropriate;

              (2) In addition (as required by paragraph (c)(4) of section 818 of the National Defense Authorization Act for Fiscal Year 2012 (Pub. L. 112-81)), for an acquisition that exceeds the simplified acquisition threshold and is by, or for, the Department of Defense of electronic parts or end items, components, parts, or materials containing electronic parts, whether or not covered in paragraph (a)(1) of this section; or
              
              (3) For the acquisition of services, if the contractor will furnish, as part of the service, any items that meet the criteria specified in paragraphs (a)(1) through (a)(2) of this section.
              (b) The contracting officer shall not insert the clause at 52.246-26, Reporting Nonconforming Items, in solicitations and contracts when acquiring—
              (1) Commercial items using part 12 procedures; or
              (2) Medical devices that are subject to the Food and Drug Administration reporting requirements at 21 CFR 803.
              (c) If required by agency policy, the contracting officer may modify paragraph (b)(4) of the clause at 52.246-26, but only to change the responsibility for the contractor to submit reports to the agency rather than to Government-Industry Data Exchange Program (GIDEP), so that the agency instead of the contractor submits reports to GIDEP within the mandatory 60 days.
              [84 FR 64694, Nov. 22, 2019]
            
          
          
            Subpart 46.4—Government Contract Quality Assurance
            
              46.401
              General.
              (a) Government contract quality assurance shall be performed at such times (including any stage of manufacture or performance of services) and places (including subcontractors' plants) as may be necessary to determine that the supplies or services conform to contract requirements. Quality assurance surveillance plans should be prepared in conjunction with the preparation of the statement of work. The plans should specify—
              (1) All work requiring surveillance; and
              (2) The method of surveillance.
              (b) Each contract shall designate the place or places where the Government reserves the right to perform quality assurance.
              (c) If the contract provides for performance of Government quality assurance at source, the place or places of performance may not be changed without the authorization of the contracting officer.
              (d) If a contract provides for delivery and acceptance at destination and the Government inspects the supplies at a place other than destination, the supplies shall not ordinarily be reinspected at destination, but should be examined for quantity, damage in transit, and possible substitution or fraud.
              (e) Government inspection shall be performed by or under the direction or supervision of Government personnel.
              (f) Government inspection shall be documented on an inspection or receiving report form or commercial shipping document/packing list, under agency procedures (see subpart 46.6).
              (g) Agencies may prescribe the use of inspection approval or disapproval stamps to identify and control supplies and material that have been inspected for conformance with contract quality requirements.
              [48 FR 42415, Sept. 19, 1983, as amended at 62 FR 44816, Aug. 22, 1997]
            
            
              46.402
              Government contract quality assurance at source.
              Agencies shall perform contract quality assurance, including inspection, at source if—
              (a) Performance at any other place would require uneconomical disassembly or destructive testing;
              (b) Considerable loss would result from the manufacture and shipment of unacceptable supplies, or from the delay in making necessary corrections;
              (c) Special required instruments, gauges, or facilities are available only at source;
              (d) Performance at any other place would destroy or require the replacement of costly special packing and packaging;
              (e) Government inspection during contract performance is essential; or
              (f) It is determined for other reasons to be in the Government's interest.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 48250, Sept. 18, 1995; 63 FR 70290, Dec. 18, 1998]
            
            
              46.403
              Government contract quality assurance at destination.

              (a) Government contract quality assurance that can be performed at destination is normally limited to inspection of the supplies or services. Inspection shall be performed at destination under the following circumstances—
              
              (1) Supplies are purchased off-the-shelf and require no technical inspection;
              (2) Necessary testing equipment is located only at destination;
              (3) Perishable subsistence supplies purchased within the United States, except that those supplies destined for overseas shipment will normally be inspected for condition and quantity at points of embarkation;
              (4) Brand name products purchased for authorized resale through commissaries or similar facilities (however, supplies destined for direct overseas shipment may be accepted by the contracting officer or an authorized representative on the basis of a tally sheet evidencing receipt of shipment signed by the port transportation officer or other designated official at the transshipment point);
              (5) The products being purchased are processed under direct control of the National Institutes of Health or the Food and Drug Administration of the Department of Health and Human Services;
              (6) The contract is for services performed at destination; or
              (7) It is determined for other reasons to be in the Government's interest.
              (b) Overseas inspection of supplies shipped from the United States shall not be required except in unusual circumstances, and then only when the contracting officer determines in advance that inspection can be performed or makes necessary arrangements for its performance.
            
            
              46.404
              Government contract quality assurance for acquisitions at or below the simplified acquisition threshold.
              (a) In determining the type and extent of Government contract quality assurance to be required for contracts at or below the simplified acquisition threshold, the contracting officer shall consider the criticality of application of the supplies or services, the amount of possible losses, and the likelihood of uncontested replacement of defective work (see 46.202-2).
              (b) When the conditions in 46.202-2(b) apply, the following policies shall govern:
              (1) Unless a special situation exists, the Government shall inspect contracts at or below the simplified acquisition threshold at destination and only for type and kind; quantity; damage; operability (if readily determinable); and preservation, packaging, packing, and marking, if applicable.
              (2) Special situations may require more detailed quality assurance and the use of a standard inspection or higher-level contract quality requirement. These situations include those listed in 46.402 and contracts for items having critical applications.
              (3) Detailed Government inspection may be limited to those characteristics that are special or likely to cause harm to personnel or property. When repetitive purchases of the same item are made from the same manufacturer with a history of defect-free work, Government inspection may be reduced to a periodic check of occasional purchases.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995; 60 FR 48250, Sept. 18, 1995]
            
            
              46.405
              Subcontracts.
              (a) Government contract quality assurance on subcontracted supplies or services shall be performed only when required in the Government's interest. The primary purpose is to assist the contract administration office cognizant of the prime contractor's plant in determining the conformance of subcontracted supplies or services with contract requirements or to satisfy one or more of the factors included in (b) below. It does not relieve the prime contractor of any responsibilities under the contract. When appropriate, the prime contractor shall be requested to arrange for timely Government access to the subcontractor facility.
              (b) The Government shall perform quality assurance at the subcontract level when—
              (1) The item is to be shipped from the subcontractor's plant to the using activity and inspection at source is required;
              (2) The conditions for quality assurance at source are applicable (see 46.402);

              (3) The contract specifies that certain quality assurance functions, which can be performed only at the subcontractor's plant, are to be performed by the Government; or
              (4) It is otherwise required by the contract or determined to be in the Government's interest.
              (c) Supplies or services for which certificates, records, reports, or similar evidence of quality are available at the prime contractor's plant shall not be inspected at the subcontractor's plant, except occasionally to verify this evidence or when required under (b) above.
              (d) All oral and written statements and contract terms and conditions relating to Government quality assurance actions at the subcontract level shall be worded so as not to—
              (1) Affect the contractual relationship between the prime contractor and the Government, or between the prime contractor and the subcontractor;
              (2) Establish a contractual relationship between the Government and the subcontractor; or
              (3) Constitute a waiver of the Government's right to accept or reject the supplies or services.
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995]
            
            
              46.406
              Foreign governments.
              Government contract quality assurance performed for foreign governments or international agencies shall be administered according to the foreign policy and security objectives of the United States. Such support shall be furnished only when consistent with or required by legislation, executive orders, or agency policies concerning mutual international programs.
            
            
              46.407
              Nonconforming supplies or services.
              (a) The contracting officer should reject supplies or services not conforming in all respects to contract requirements (see 46.102). In those instances where deviation from this policy is found to be in the Government's interest, such supplies or services may be accepted only as authorized in this section.
              (b) The contracting officer ordinarily must give the contractor an opportunity to correct or replace nonconforming supplies or services when this can be accomplished within the required delivery schedule. Unless the contract specifies otherwise (as may be the case in some cost-reimbursement contracts), correction or replacement must be without additional cost to the Government. Subparagraph (e)(2) of the clause at 52.246-2, Inspection of Supplies—Fixed-Price, reserves to the Government the right to charge the contractor the cost of Government reinspection and retests because of prior rejection.

              (c)(1) In situations not covered by paragraph (b) of this section, the contracting officer ordinarily must reject supplies or services when the nonconformance is critical or major or the supplies or services are otherwise incomplete. However, there may be circumstances (e.g., reasons of economy or urgency) when the contracting officer determines acceptance or conditional acceptance of supplies or services is in the best interest of the Government. The contracting officer must make this determination based upon—
              (i) Advice of the technical activity that the item is safe to use and will perform its intended purpose;
              (ii) Information regarding the nature and extent of the nonconformance or otherwise incomplete supplies or services;
              (iii) A request from the contractor for acceptance of the nonconforming or otherwise incomplete supplies or services (if feasible);
              (iv) A recommendation for acceptance, conditional acceptance, or rejection, with supporting rationale; and
              (v) The contract adjustment considered appropriate, including any adjustment offered by the contractor.
              (2) The cognizant contract administration office, or other Government activity directly involved, must, furnish this data to the contracting officer in writing, except that in urgent cases it may be furnished orally and later confirmed in writing. Before making a decision to accept, the contracting officer must, obtain the concurrence of the activity responsible for the technical requirements of the contract and, where health factors are involved, of the responsible health official of the agency concerned.

              (d) If the nonconformance is minor, the cognizant contract administration office may make the determination to accept or reject, except where this authority is withheld by the contracting office of the contracting activity. To assist in making this determination, the contract administration office may establish a joint contractor-contract administrative office review group. Acceptance of supplies and services with critical or major nonconformances is outside the scope of the review group.
              (e) The contracting officer must discourage the repeated tender of nonconforming supplies or services, including those with only minor nonconformances, by appropriate action, such as rejection and documenting the contractor's performance record.
              (f) When supplies or services are accepted with critical or major nonconformances as authorized in paragraph (c) of this section, the contracting officer must modify the contract to provide for an equitable price reduction or other consideration. In the case of conditional acceptance, amounts withheld from payments generally should be at least sufficient to cover the estimated cost and related profit to correct deficiencies and complete unfinished work. The contracting officer must document in the contract file the basis for the amounts withheld. For services, the contracting officer can consider identifying the value of the individual work requirements or tasks (subdivisions) that may be subject to price or fee reduction. This value may be used to determine an equitable adjustment for nonconforming services. However, when supplies or services involving minor nonconformances are accepted, the contract need not be modified unless it appears that the savings to the contractor in fabricating the nonconforming supplies or performing the nonconforming services will exceed the cost to the Government of processing the modification.
              (g) Notices of rejection must include the reasons for rejection and be furnished promptly to the contractor. Promptness in giving this notice is essential because, if timely nature of rejection is not furnished, acceptance may in certain cases be implied as a matter of law. The notice must, be in writing if—
              (1) The supplies or services have been rejected at a place other than the contractor's plant;
              (2) The contractor persists in offering nonconforming supplies or services for acceptance; or
              (3) Delivery or performance was late without excusable cause.
              (h) The contracting officer shall provide disposition instructions for counterfeit or suspect counterfeit items in accordance with agency policy. Agency policy may require the contracting officer to direct the contractor to retain such items for investigative or evidentiary purposes.
              [48 FR 42415, Sept. 19, 1983, as amended at 61 FR 31663, June 20, 1996; 62 FR 44816, Aug. 22, 1997; 64 FR 51846, Sept. 24, 1999; 84 FR 64695, Nov. 22, 2019]
            
            
              46.408
              Single-agency assignments of Government contract quality assurance.
              (a) Government-wide responsibility for quality assurance support for acquisitions of certain commodities is assigned as follows:
              (1) For drugs, biologics, and other medical supplies—the Food and Drug Administration;
              (2) For food, except seafood—the Department of Agriculture.
              (3) For seafood—the National Marine Fisheries Service of the Department of Commerce.
              (b) Agencies requiring quality assurance support for acquiring these supplies should request the support directly from the cognizant office.
            
          
          
            Subpart 46.5—Acceptance
            
              46.501
              General.

              Acceptance constitutes acknowledgment that the supplies or services conform with applicable contract quality and quantity requirements, except as provided in this subpart and subject to other terms and conditions of the contract. Acceptance may take place before delivery, at the time of delivery, or after delivery, depending on the provisions of the terms and conditions of the contract. Supplies or services shall ordinarily not be accepted before completion of Government contract quality assurance actions (however, see 46.504). Acceptance shall ordinarily be evidenced by execution of an acceptance certificate on an inspection or receiving report form or commercial shipping document/packing list.
            
            
              46.502
              Responsibility for acceptance.
              Acceptance of supplies or services is the responsibility of the contracting officer. When this responsibility is assigned to a cognizant contract administration office or to another agency (see 42.202(g)), acceptance by that office or agency is binding on the Government.
              [48 FR 42415, Sept. 19, 1983, as amended at 63 FR 9065, Feb. 23, 1998]
            
            
              46.503
              Place of acceptance.
              Each contract shall specify the place of acceptance. Contracts that provide for Government contract quality assurance at source shall ordinarily provide for acceptance at source. Contracts that provide for Government contract quality assurance at destination shall ordinarily provide for acceptance at destination. (For transportation terms, see subpart 47.3). Supplies accepted at a place other than destination shall not be reinspected at destination for acceptance purposes, but should be examined at destination for quantity, damage in transit, and possible substitution or fraud.
            
            
              46.504
              Certificate of conformance.
              A certificate of conformance (see 46.315) may be used in certain instances instead of source inspection (whether the contract calls for acceptance at source or destination) at the discretion of the contracting officer if the following conditions apply:
              (a) Acceptance on the basis of a contractor's certificate of conformance is in the Government's interest.
              (b)(1) Small losses would be incurred in the event of a defect; or
              (2) Because of the contractor's reputation or past performance, it is likely that the supplies or services furnished will be acceptable and any defective work would be replaced, corrected, or repaired without contest. In no case shall the Government's right to inspect supplies under the inspection provisions of the contract be prejudiced.
            
            
              46.505
              Transfer of title and risk of loss.
              (a) Title to supplies shall pass to the Government upon formal acceptance, regardless of when or where the Government takes physical possession, unless the contract specifically provides for earlier passage of title.
              (b) Unless the contract specifically provides otherwise, risk of loss of or damage to supplies shall remain with the contractor until, and shall pass to the Government upon—
              (1) Delivery of the supplies to a carrier if transportation is f.o.b. origin; or
              (2) Acceptance by the Government or delivery of the supplies to the Government at the destination specified in the contract, whichever is later, if transportation is f.o.b. destination.
              (c) Paragraph (b) above shall not apply to supplies that so fail to conform to contract requirements as to give a right of rejection. The risk of loss of or damage to such nonconforming supplies remains with the contractor until cure or acceptance. After cure or acceptance, paragraph (b) above shall apply.
              (d) Under paragraph (b) above, the contractor shall not be liable for loss of or damage to supplies caused by the negligence of officers, agents, or employees of the Government acting within the scope of their employment.
              (e) The policy expressed in (a) through (d) above is specified in the clause at 52.246-16, Responsibility for Supplies, which is prescribed in 46.316.
            
          
          
            Subpart 46.6—Material Inspection and Receiving Reports
            
              46.601
              General.
              Agencies shall prescribe procedures and instructions for the use, preparation, and distribution of material inspection and receiving reports and commercial shipping document/packing lists to evidence Government inspection (see 46.401) and acceptance (see 46.501).
            
          
          
            
            Subpart 46.7—Warranties
            
              46.701
              [Reserved]
            
            
              46.702
              General.
              (a) The principal purposes of a warranty in a Government contract are (1) to delineate the rights and obligations of the contractor and the Government for defective items and services and (2) to foster quality performance.
              (b) Generally, a warranty should provide—
              (1) A contractual right for the correction of defects notwithstanding any other requirement f the contract pertaining to acceptance of the supplies or services by the Government; and
              (2) A stated period of time or use, or the occurrence of a specified event, after acceptance by the Government to assert a contractual right for the correction of defects.
              (c) The benefits to be derived from a warranty must be commensurate with the cost of the warranty to the Government.
            
            
              46.703
              Criteria for use of warranties.
              The use of warranties is not mandatory. In determining whether a warranty is appropriate for a specific acquisition, the contracting officer shall consider the following factors:
              (a) Nature and use of the supplies or services. This includes such factors as—
              (1) Complexity and function;
              (2) Degree of development;
              (3) State of the art;
              (4) End use;
              (5) Difficulty in detecting defects before acceptance; and
              (6) Potential harm to the Government if the item is defective.
              (b) Cost. Warranty costs arise from—
              (1) The contractor's charge for accepting the deferred liability created by the warranty; and
              (2) Government administration and enforcement of the warranty (see paragraph (c) below).
              (c) Administration and enforcement. The Government's ability to enforce the warranty is essential to the effectiveness of any warranty. There must be some assurance that an adequate administrative system for reporting defects exists or can be established. The adequacy of a reporting system may depend upon such factors as the—
              (1) Nature and complexity of the item;
              (2) Location and proposed use of the item;
              (3) Storage time for the item;
              (4) Distance of the using activity from the source of the item;
              (5) Difficulty in establishing existence of defects; and
              (6) Difficulty in tracing responsibility for defects.
              (d) Trade practice. In many instances an item is customarily warranted in the trade, and, as a result of that practice, the cost of an item to the Government will be the same whether or not a warranty is included. In those instances, it would be in the Government's interest to include such a warranty.
              (e) Reduced requirements. The contractor's charge for assumption of added liability may be partially or completely offset by reducing the Government's contract quality assurance requirements where the warranty provides adequate assurance of a satisfactory product.
            
            
              46.704
              Authority for use of warranties.
              The use of a warranty in an acquisition shall be approved in accordance with agency procedures.
            
            
              46.705
              Limitations.
              (a) Except for the warranties in the clauses at 52.246-3, Inspection of Supplies—Cost-Reimbursement, and 52.246-8, Inspection of Research and Development—Cost-Reimbursement, the contracting officer shall not include warranties in cost-reimbursement contracts, unless authorized in accordance with agency regulations (see 46.708).
              (b) Warranty clauses shall not limit the Government's rights under an inspection clause (see subpart 46.3) in relation to latent defects, fraud, or gross mistakes that amount to fraud.
              (c) Except for warranty clauses in construction contracts, warranty clauses shall provide that the warranty applies notwithstanding inspection and acceptance or other clauses or terms of the contract.
            
            
              
              46.706
              Warranty terms and conditions.
              (a) To facilitate the pricing and enforcement of warranties, the contracting officer shall ensure that warranties clearly state the—
              (1) Exact nature of the item and its components and characteristics that the contractor warrants;
              (2) Extent of the contractor's warranty including all of the contractor's obligations to the Government for breach of warranty;
              (3) Specific remedies available to the Government; and
              (4) Scope and duration of the warranty.
              (b) The contracting officer shall consider the following guidelines when preparing warranty terms and conditions:
              (1) Extent of contractor obligations (i) Generally, the contractor's obligations under warranties extend to all defects discovered during the warranty period, but do not include damage caused by the Government. When a warranty for the entire item is not advisable, a warranty may be required for a particular aspect of the item that may require special protection (e.g., installation, components, accessories, subassemblies, preservation, packaging, and packing, etc.).
              (ii) If the Government specifies the design of the end item and its measurements, tolerances, materials, tests, or inspection requirements, the contractor's obligations for correction of defects shall usually be limited to defects in material and workmanship or failure to conform to specifications. If the Government does not specify the design, the warranty extends also to the usefulness of the design.
              (iii) If express warranties are included in a contract (except contracts for commercial items), all implied warranties of merchantability and fitness for a particular purpose shall be negated by the use of specific language in the clause (see clauses 52.246-17, Warranty of Supplies of a Noncomplex Nature; 52.246-18, Warranty of Supplies of a Complex Nature; and 52.246-19, Warranty of Systems and Equipment under Performance Specifications or Design Criteria).
              (2) Remedies (i) Normally, a warranty shall provide as a minimum that the Government may (A) obtain an equitable adjustment of the contract, or (B) direct the contractor to repair or replace the defective items at the contractor's expense.
              (ii) If it is not practical to direct the contractor to make the repair or replacement, or, because of the nature of the item, the repair or replacement does not afford an appropriate remedy to the Government, the warranty should provide alternate remedies, such as authorizing the Government to—
              (A) Retain the defective item and reduce the contract price by an amount equitable under the circumstances; or
              (B) Arrange for the repair or replacement of the defective item, by the Government or by another source, at the contractor's expense.
              (iii) If it can be foreseen that it will not be practical to return an item to the contractor for repair, to remove it to an alternate source for repair, or to replace the defective item, the warranty should provide that the Government may repair, or require the contractor to repair, the item in place at the contractor's expense. The contract shall provide that in the circumstance where the Government is to accomplish the repair, the contractor will furnish at the place of delivery the material or parts, and the installation instructions required to successfully accomplish the repair.
              (iv) Unless provided otherwise in the warranty, the contractor's obligation to repair or replace the defective item, or to agree to an equitable adjustment of the contract, shall include responsibility for the costs of furnishing all labor and material to (A) reinspect items that the Government reasonably expected to be defective, (B) accomplish the required repair or replacement of defective items, and (C) test, inspect, package, pack, and mark repaired or replaced items.

              (v) If repair or replacement of defective items is required, the contractor shall generally be required by the warranty to bear the expense of transportation for returning the defective item from the place of delivery specified in the contract (irrespective of the f.o.b. point or the point of acceptance) to the contractor's plant and subsequent return. When defective items are returned to the contractor from other than the place of delivery specified in the contract, or when the Government exercises alternate remedies, the contractor's liability for transportation charges incurred shall not exceed an amount equal to the cost of transportation by the usual commercial method of shipment between the place of delivery specified in the contract and the contractor's plant and subsequent return.
              (3) Duration of the warranty. The time period or duration of the warranty must be clearly specified and shall be established after consideration of such factors as (i) the estimated useful life of the item, (ii) the nature of the item including storage or shelf-life, and (iii) trade practice. The period specified shall not extend the contractor's liability for patent defects beyond a reasonable time after acceptance by the Government.
              (4) Notice. The warranty shall specify a reasonable time for furnishing notice to the contractor regarding the discovery of defects. This notice period, which shall apply to all defects discovered during the warranty period, shall be long enough to assure that the Government has adequate time to give notice to the contractor. The contracting officer shall consider the following factors when establishing the notice period:
              (i) The time necessary for the Government to discover the defects.
              (ii) The time reasonably required for the Government to take necessary administrative steps and make a timely report of discovery of the defects to the contractor.
              (iii) The time required to discover and report defective replacements.
              (5) Markings. The packaging and preservation requirements of the contract shall require the contractor to stamp or mark the supplies delivered or otherwise furnish notice with the supplies of the existence of the warranty. The purpose of the markings or notice is to inform Government personnel who store, stock, or use the supplies that the supplies are under warranty. Markings may be brief but should include (i) a brief statement that a warranty exists, (ii) the substance of the warranty, (iii) its duration, and (iv) who to notify if the supplies are found to be defective. For commercial items (see 46.709), the contractor's trade practice in warranty marking is acceptable if sufficient information is presented for supply personnel and users to identify warranted supplies.
              (6) Consistency. Contracting officers shall ensure that the warranty clause and any other warranty conditions in the contract (e.g., in the specifications or an inspection clause) are consistent. To the extent practicable, all of the warranties to be contained in the contract should be expressed in the warranty clause.
            
            
              46.707
              Pricing aspects of fixed-price incentive contract warranties.
              If a fixed-price incentive contract contains a warranty (see 46.708), the estimated cost of the warranty to the contractor should be considered in establishing the incentive target price and the ceiling price of the contract. All costs incurred, or estimated to be incurred, by the contractor in complying with the warranty shall be considered when establishing the total final price. Contractor compliance with the warranty after the establishment of the total final price shall be at no additional cost to the Government.
            
            
              46.708
              Warranties of data.
              Warranties of data shall be developed and used in accordance with agency regulations.
            
            
              46.709
              Warranties of commercial items.
              The contracting officer should take advantage of commercial warranties, including extended warranties, where appropriate and in the Government's best interests, offered by the contractor for the repair and replacement of commercial items (see part 12).
              [60 FR 48250, Sept. 18, 1995]
            
            
              46.710
              Contract clauses.

              The clauses and alternates prescribed in this section may be used in solicitations and contracts in which inclusion of a warranty is appropriate (see 46.709 for warranties for commercial items). However, because of the many situations that may influence the warranty terms and conditions appropriate to a particular acquisition, the contracting officer may vary the terms and conditions of the clauses and alternates to the extent necessary. The alternates prescribed in this section address the clauses; however, the conditions pertaining to each alternate must be considered if the terms and conditions are varied to meet a particular need.
              (a)(1) The contracting officer may insert a clause substantially the same as the clause at 52.246-17, Warranty of Supplies of a Noncomplex Nature, in solicitations and contracts for noncomplex items when a fixed-price supply contract is contemplated and the use of a warranty clause has been approved under agency procedures. If the contractor's design rather than the Government's design will be used, insert the word “design” before “material” in paragraph (b)(1)(i).

              (2) If it is desirable to specify that necessary transportation incident to correction or replacement will be at the Government's expense (as might be the case if, for example, the cost of a warranty would otherwise be prohibitive), the contracting officer may use the clause with its Alternate II.
              

              (3) If the supplies cannot be obtained from another source, the contracting officer may use the clause with its Alternate III.
              

              (4) If a fixed-price incentive contract is contemplated, the contracting officer may use the clause with its Alternate IV.
              

              (5) If it is anticipated that recovery of the warranted item will involve considerable Government expense for disassembly and/or reassembly of larger items, the contracting officer may use the clause with its Alternate V.
              
              (b)(1) The contracting officer may insert a clause substantially the same as the clause at 52.246-18, Warranty of Supplies of a Complex Nature, in solicitations and contracts for deliverable complex items when a fixed-price supply or research and development contract is contemplated and the use of a warranty clause has been approved under agency procedures. If the contractor's design rather than the Government's design will be used, insert the word “design” before “material” in paragraph (b)(1).

              (2) If it is desirable to specify that necessary transportation incident to correction or replacement will be at the Government's expense (as might be the case if, for example, the cost of a warranty would otherwise be prohibitive), the contracting officer may use the clause with its Alternate II.
              

              (3) If a fixed-price incentive contract is contemplated, the contracting officer may use the clause with its Alternate III.
              

              (4) If it is anticipated that recovery of the warranted item will involve considerable Government expense for disassembly and/or reassembly of larger items, the contracting officer may use the clause with its Alternate IV.
              
              (c)(1) The contracting officer may insert a clause substantially the same as the clause at 52.246-19, Warranty of Systems and Equipment under Performance Specifications or Design Criteria, in solicitations and contracts when performance specifications or design are of major importance; a fixed-price supply, service, or research and development contract for systems and equipment is contemplated; and the use of a warranty clause has been approved under agency procedures.

              (2) If it is desirable to specify that necessary transportation incident to correction or replacement will be at the Government's expense (as might be the case if, for example, the cost of a warranty would otherwise be prohibitive), the contracting officer may use the clause with its Alternate I.
              

              (3) If a fixed-price incentive contract is contemplated, the contracting officer may use the clause with its Alternate II.
              

              (4) If it is anticipated that recovery of the warranted item will involve considerable Government expense for disassembly and/or reassembly of larger items, the contracting officer may use the clause with its Alternate III.
              

              (d) The contracting officer may insert a clause substantially the same as the clause at 52.246-20, Warranty of Services, in solicitations and contracts for services when a fixed-price contract for services is contemplated and the use of a warranty clause has been approved under agency procedures; unless a clause substantially the same as the clause at 52.246-19, Warranty of Systems and Equipment under Performance Specifications or Design Criteria, has been used.
              (e)(1) The contracting officer may insert a clause substantially the same as the clause at 52.246-21, Warranty of Construction, in solicitations and contracts when a fixed-price construction contract (see 46.705(c)) is contemplated and the use of a warranty clause has been approved under agency procedures.

              (2) If the Government specifies in the contract the use of any equipment by brand name and model, the contracting officer may use the clause with its Alternate I.
              
              [48 FR 42415, Sept. 19, 1983, as amended at 60 FR 48250, Sept. 18, 1995; 66 FR 2133, Jan. 10, 2001]
            
          
          
            Subpart 46.8—Contractor Liability for Loss of or Damage to Property of the Government
            
              46.800
              Scope of subpart.
              This subpart prescribes policies and procedures for limiting contractor liability for loss of or damage to property of the Government that (a) occurs after acceptance and (b) results from defects or deficiencies in the supplies delivered or services performed.
            
            
              46.801
              Applicability.
              (a) This subpart applies to contracts other than those for (1) information technology, including telecommunications, (2) construction, (3) architect-engineer services, and (4) maintenance and rehabilitation of real property. This subpart does not apply to commercial items.
              (b) See subpart 46.7, Warranties, for policies and procedures concerning contractor liability caused by nonconforming technical data.
              [48 FR 42415, Sept. 19, 1983, as amended at 61 FR 41471, Aug. 8, 1996; 66 FR 53484, Oct. 22, 2001]
            
            
              46.802
              Definition.
              
                High-value item, as used in this subpart, means a contract end item that (a) has a high unit cost (normally exceeding $100,000 per unit), such as an aircraft, an aircraft engine, a communication system, a computer system, a missile, or a ship, and (b) is designated by the contracting officer as a high-value item.
            
            
              46.803
              Policy.
              (a) General. The Government will generally act as a self-insurer by relieving contractors, as specified in this subpart, of liability for loss of or damage to property of the Government that (1) occurs after acceptance of supplies delivered or services performed under a contract and (2) results from defects or deficiencies in the supplies or services. However, the Government will not relieve the contractor of liability for loss of or damage to the contract end item itself, except for high-value items.
              (b) High-value items. In contracts requiring delivery of high-value items, the Government will relieve contractors of contractual liability for loss of or damage to those items. However, this relief shall not limit the Government's rights arising under the contract to—
              (1) Have any defective item or its components corrected, repaired, or replaced when the defect or deficiency is discovered before the loss of or damage to a high-value item occurs; or
              (2) Obtain equitable relief when the defect or deficiency is discovered after such loss or damage occurs.
              (c) Exception. The Government will not provide contractual relief under paragraphs (a) and (b) above when contractor liability can be preserved without increasing the contract price.
              (d) Limitations. Subject to the specific terms of the limitation of liability clause included in the contract, the relief provided under paragraphs (a) and (b) above does not apply—
              (1) To the extent that contractor liability is expressly provided under a contract clause authorized by this regulation;
              (2) When a defect or deficiency in, or the Government's acceptance of, the supplies or services results from willful misconduct or lack of good faith on the part of the contractor's managerial personnel; or

              (3) To the extent that any contractor insurance, or self-insurance reserve, covers liability for loss or damage suffered by the Government through purchase or use of the supplies delivered or services performed under the contract.
            
            
              46.805
              Contract clauses.
              (a) Contracts that exceed the simplified acquisition threshold. The contracting officer shall insert the appropriate clause or combination of clauses specified in subparagraphs (a)(1) through (a)(5) of this section in solicitations and contracts when the contract amount is expected to be in excess of the simplified acquisition threshold and the contract is subject to the requirements of this subpart as indicated in 46.801:
              (1) In contracts requiring delivery of end items that are not high-value items, insert the clause at 52.246-23, Limitation of Liability.
              (2) In contracts requiring delivery of high-value items, insert the clause at 52.246-24, Limitation of Liability—High-Value Items.

              (3) In contracts requiring delivery of both high-value items and other end items, insert both clauses prescribed in (1) and (2) above, Alternate I of the clause at 52.246-24, and identify clearly in the contract schedule the line items designated as high-value items.
              (4) In contracts requiring the performance of services, insert the clause at 52.246-25, Limitation of Liability—Services.
              (5) In contracts requiring both the performance of services and the delivery of end items, insert the clause prescribed in subparagraph (4) above and the appropriate clause or clauses prescribed in subparagraph (1), (2), or (3) above, and identify clearly in the contract schedule any high-value line items.
              (b) Acquisitions at or below the simplified acquisition threshold. The clauses prescribed by paragraph (a) of this section are not required for contracts at or below the simplified acquisition threshold. However, in response to a contractor's specific request, the contracting officer may insert the clauses prescribed in paragraph (a)(1) or (a)(4) of this section in a contract at or below the simplified acquisition threshold and may obtain any price reduction that is appropriate.
              [48 FR 42415, Sept. 19, 1983, as amended at 55 FR 3886, Feb. 5, 1990; 60 FR 34760, July 3, 1995; 61 FR 39190, July 26, 1996]
            
          
        
        
          Pt. 47
          PART 47—TRANSPORTATION
          
            Sec.
            47.000
            Scope of subpart.
            47.001
            Definitions.
            47.002
            Applicability.
            
              Subpart 47.1—General
              47.101
              Policies.
              47.102
              Transportation insurance.
              47.103
              Transportation Payment and Audit Regulation.
              47.103-1
              General.
              47.103-2
              Contract clause.
              47.104
              Government rate tenders under section 10721 of the Interstate Commerce Act.
              47.104-1
              Government freight.
              47.104-2
              Fixed-price contracts.
              47.104-3
              Cost-reimbursement contracts.
              47.104-4
              Contract clauses.
              47.104-5
              Citation of Government rate tenders.
              47.105
              Transportation assistance.
            
            
              Subpart 47.2—Contracts for Transportation or for Transportation-Related Services
              47.200
              Scope of subpart.
              47.201
              Definitions.
              47.202
              Presolicitation planning.
              47.203
              [Reserved]
              47.204
              Single-movement contracts.
              47.205
              Availability of term contracts and basic ordering agreements for transportation or for transportation-related services.
              47.206
              Preparation of solicitations and contracts.
              47.207
              Solicitation provisions, contract clauses, and special requirements.
              47.207-1
              Qualifications of offerors.
              47.207-2
              Duration of contract and time of performance.
              47.207-3
              Description of shipment, origin, and destination.
              47.207-4
              Determination of weights.
              47.207-5
              Contractor responsibilities.
              47.207-6
              Rates and charges.
              47.207-7
              Liability and insurance.
              47.207-8
              Government responsibilities.
              47.207-9
              Annotation and distribution of shipping and billing documents.
              47.207-10
              Discrepancies incident to shipments.
              47.207-11
              Volume movements within the contiguous United States.
              47.208
              Report of shipment (REPSHIP).
              47.208-1
              Advance notice.
              
              47.208-2
              Contract clause.
            
            
              Subpart 47.3—Transportation in Supply Contracts
              47.300
              Scope of subpart.
              47.301
              General.
              47.301-1
              Responsibilities of contracting officers.
              47.301-2
              Participation of transportation officers.
              47.301-3
              Using the Defense Transportation System (DTS).
              47.302
              Place of delivery—f.o.b. point.
              47.303
              Standard delivery terms and contract clauses.
              47.303-1
              F.o.b. origin.
              47.303-2
              F.o.b. origin, contractor's facility.
              47.303-3
              F.o.b. origin, freight allowed.
              47.303-4
              F.o.b. origin, freight prepaid.
              47.303-5
              F.o.b. origin, with differentials.
              47.303-6
              F.o.b. destination.
              47.303-7
              F.o.b. destination, within consignee's premises.
              47.303-8
              F.a.s. vessel, port of shipment.
              47.303-9
              F.o.b. vessel, port of shipment.
              47.303-10
              F.o.b. inland carrier, point of exportation.
              47.303-11
              F.o.b. inland point, country of importation.
              47.303-12
              Ex dock, pier, or warehouse, port of importation.
              47.303-13
              C.& f. destination.
              47.303-14
              C.i.f. destination.
              47.303-15
              F.o.b. designated air carrier's terminal, point of exportation.
              47.303-16
              F.o.b. designated air carrier's terminal, point of importation.
              47.303-17
              Contractor-prepaid commercial bills of lading, small package shipments.
              47.304
              Determination of delivery terms.
              47.304-1
              General.
              47.304-2
              Shipments within CONUS.
              47.304-3
              Shipments from CONUS for overseas delivery.
              47.304-4
              Shipments originating outside CONUS.
              47.304-5
              Exceptions.
              47.305
              Solicitation provisions, contract clauses, and transportation factors.
              47.305-1
              Solicitation requirements.
              47.305-2
              Solicitations f.o.b. origin and f.o.b. destination—lowest overall cost.
              47.305-3
              F.o.b. origin solicitations.
              47.305-4
              F.o.b. destination solicitations.
              47.305-5
              Destination unknown.
              47.305-6
              Shipments to ports and air terminals.
              47.305-7
              Quantity analysis, direct delivery, and reduction of crosshauling and backhauling.
              47.305-8
              Consolidation of small shipments and the use of stopoff privileges.
              47.305-9
              Commodity description and freight classification.
              47.305-10
              Packing, marking, and consignment instructions.
              47.305-11
              Options in shipment and delivery.
              47.305-12
              Delivery of Government-furnished property.
              47.305-13
              Transit arrangements.
              47.305-14
              Mode of transportation.
              47.305-15
              Loading responsibilities of contractors.
              47.305-16
              Shipping characteristics.
              47.305-17
              Returnable cylinders.
              47.306
              Transportation factors in the evaluation of offers.
              47.306-1
              Transportation cost determinations.
              47.306-2
              Lowest overall transportation costs.
              47.306-3
              Adequacy of loading and unloading facilities.
            
            
              Subpart 47.4—Air Transportation by U.S.-Flag Carriers
              47.401
              Definitions.
              47.402
              Policy.
              47.403
              Guidelines for implementation of the Fly America Act.
              47.403-1
              Availability and unavailability of U.S.-flag air carrier service.
              47.403-2
              Air transport agreements between the United States and foreign governments.
              47.403-3
              Disallowance of expenditures.
              47.404
              Air freight forwarders.
              47.405
              Contract clause.
            
            
              Subpart 47.5—Ocean Transportation by U.S.-Flag Vessels
              47.500
              Scope of subpart.
              47.501
              Definitions.
              47.502
              Policy.
              47.503
              Applicability.
              47.504
              Exceptions.
              47.505
              Construction contracts.
              47.506
              Procedures.
              47.507
              Contract clauses.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42424, Sept. 19, 1983, unless otherwise noted.
          
          
            47.000
            Scope of subpart.
            (a) This part prescribes policies and procedures for—
            (1) Applying transportation and traffic management considerations in the acquisition of supplies; and

            (2) Acquiring transportation or transportation-related services by contract methods other than bills of lading, transportation requests, transportation warrants, and similar transportation forms. Transportation and transportation services can be obtained by acquisition subject to the FAR or by acquisition under 49 U.S.C. 10721 or 49 U.S.C. 13712. Even though the FAR does not regulate the acquisition of transportation or transportation-related services when the bill of lading is the contract, this contract method is widely used and, therefore, relevant guidance on the use of the bill of lading is provided in this part (see 47.104).
            (b) The definitions in this part have been condensed from statutory definitions. In case of inconsistency between the language of this part and the statutory requirements, the statute shall prevail.
            [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 202, Jan. 3, 2006]
          
          
            47.001
            Definitions.
            As used in this part—
            
              Bill of lading means a transportation document, used as a receipt of goods, as documentary evidence of title, for clearing customs, and generally used as a contract of carriage.
            (1) Commercial bill of lading (CBL), unlike the Government bill of lading, is not an accountable transportation document.
            (2) Government bill of lading (GBL) is an accountable transportation document, authorized and prepared by a Government official.
            
              Carrier or commercial carrier means a common carrier or a contract carrier.
            
              Common carrier means a person holding itself out to the general public to provide transportation for compensation.
            
              Contract carrier means a person providing transportation for compensation under continuing agreements with one person or a limited number of persons.
            
              Government rate tender under 49 U.S.C. 10721 and 13712 means an offer by a common carrier to the United States at a rate below the regulated rate offered to the general public.
            
              Household goods in accordance with 49 U.S.C. 13102 means personal effects and property used or to be used in a dwelling, when a part of the equipment or supply of such dwelling, and similar property if the transportation of such effects or property is arranged and paid for by—
            (1) The householder, except such term does not include property moving from a factory or store, other than property that the householder has purchased with the intent to use in his or her dwelling and is transported at the request of, and the transportation charges are paid to the carrier by, the householder; or
            (2) Another party.
            
              Noncontiguous domestic trade means transportation (except with regard to bulk cargo, forest products, recycled metal scrap, waste paper, and paper waste) subject to regulation by the Surface Transportation Board involving traffic originating in or destined to Alaska, Hawaii, or a territory or possession of the United States (see 49 U.S.C. 13102(15) and 13702).
            
              Released or declared value means the assigned value of the cargo for reimbursement purposes, not necessarily the actual value of the cargo. Released value may be more or less than the actual value of the cargo. The released value is the maximum amount that could be recovered by the agency in the event of loss or damage for the shipments of freight and household goods.
            [48 FR 42424, Sept. 19, 1983, as amended at 66 FR 2133, Jan. 10, 2001; 68 FR 28084, May 22, 2003; 71 FR 203, Jan. 3, 2006]
          
          
            47.002
            Applicability.
            All Government personnel concerned with the following activities shall follow the regulations in Part 47 as applicable:
            (a) Acquisition of supplies.
            (b) Acquisition of transportation and transportation-related services.
            (c) Transportation assistance and traffic management.
            (d) Administration of transportation contracts, transportation-related services, and other contracts that involve transportation.
            (e) The making and administration of contracts under which payments are made from Government funds for—
            (1) The transportation of supplies;
            (2) Transportation-related services; or
            (3) Transportation of contractor personnel and their personal belongings.
            [71 FR 203, Jan. 3, 2006]
          
          
            
            Subpart 47.1—General
            
              47.101
              Policies.
              (a) For domestic shipments, the contracting officer shall authorize shipments on commercial bills of lading (CBL's). Government bills of lading (GBL's) may be used for international or noncontiguous domestic trade shipments or when otherwise authorized.
              (b) The contract administration office (CAO) shall ensure that instructions to contractors result in the most efficient and economical use of transportation services and equipment. Transportation personnel will assist and provide transportation management expertise to the CAO. Specific responsibilities and details on transportation management are located in the Federal Management Regulation at 41 CFR parts 102-117 and 102-118. (For the Department of Defense, DoD 4500.9-R, Defense Transportation Regulation.)
              (c) The contracting officer shall obtain traffic management advice and assistance (see 47.105) in the consideration of transportation factors required for—
              (1) Solicitations and awards;
              (2) Contract administration, modification, and termination; and
              (3) Transportation of property by the Government to and from contractors' plants.
              (d)(1) The preferred method of transporting supplies for the Government is by commercial carriers. However, Government-owned, leased, or chartered vehicles, aircraft, and vessels may be used if (i) they are available and not fully utilized, (ii) their use will result in substantial economies, and (iii) their use is in accordance with all applicable statutes, agency policies and regulations.
              (2) If the three circumstances listed in paragraph (d)(1) of this section apply, Government vehicles may be used for purposes such as—
              (i) Local transportation of supplies between Government installations;
              (ii) Pickup and delivery services that commercial carriers do not perform in connection with line-haul transportation;
              (iii) Transportation of supplies to meet emergencies; and
              (iv) Accomplishment of program objectives that cannot be attained by using commercial carriers.
              (e) Agencies shall not accord preferential treatment to any mode of transportation or to any particular carrier either in awarding or administering contracts for the acquisition of supplies or in awarding contracts for the acquisition of transportation. (See subparts 47.2 and 47.3 for situations in which the contracting officer is permitted to use specific modes of transportation.)
              (f) Agencies shall place with small business concerns purchases and contracts for transportation and transportation-related services as prescribed in part 19.
              (g) Agencies shall comply with the Fly America Act, the Cargo Preference Act, and related statutes as prescribed in subparts 47.4, Air Transportation by U.S.-Flag Carriers, and 47.5, Ocean Transportation by U.S.-Flag Vessels.
              (h) When a contract specifies delivery of supplies f.o.b. origin with transportation costs to be paid by the Government, the contractor shall make shipments on bills of lading, or on other shipping documents prescribed by Military Surface Deployment and Distribution Command (SDDC) in the case of seavan containers, either at the direction of or furnished by the CAO or the appropriate agency transportation office.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 203, Jan. 3, 2006]
            
            
              47.102
              Transportation insurance.
              (a) The Government generally (1) retains the risk of loss of and/or damage to its property that is not the legal liability of commercial carriers and (2) does not buy insurance coverage for its property in the possession of commercial carriers (40 U.S.C. 17307). (See part 28, Bonds and Insurance.)

              (b) Under special circumstances the Government may, if such action is considered necessary and in the Government's interest, (1) buy insurance coverage for Government property or (2) require the carrier to (i) assume full responsibility for loss of or damage to the Government property in its possession and (ii) buy insurance to cover the carrier's assumed responsibility. The cost of this insurance to the carrier shall be part of the transportation cost. (The Secretary of the Treasury prescribes regulations regarding shipments of valuables in 31 CFR parts 361 and 362.)
              (c)(1) If special circumstances dictate the need for the Government to buy insurance coverage, the contracting officer shall ascertain that (i) there is no statutory prohibition and (ii) funds for insurance are available.
              (2) The contracting officer shall document the need and authorization for insurance coverage in the contract file.
              [48 FR 42424, Sept. 19, 1983, as amended at 70 FR 57455, Sept. 30, 2005; 71 FR 203, Jan. 3, 2006]
            
            
              47.103
              Transportation Payment and Audit Regulation.
            
            
              47.103-1
              General.
              (a)(1) Regulations and procedures governing the bill of lading, documentation, payment, and audit of transportation services acquired by the United States Government are prescribed in 41 CFR part 102-118, Transportation Payment and Audit.
              (2) For DoD shipments, corresponding guidance is in DoD 4500.9-R, Defense Transportation Regulation, Part II.
              (b) Under 31 U.S.C. 3726, all agencies are required to establish a prepayment audit program. For details on the establishment of a prepayment audit, see 41 CFR part 102-118.
              (c) The agency designated in paragraph (a)(3) of the clause at 52.247-67 shall forward original copies of paid freight bills/invoices, bills of lading, passenger coupons, and supporting documents as soon as possible following the end of the month, in one package for postpayment audit to the General Services Administration, Transportation Audit Division (QMCA), Crystal Plaza 4, Room 300, 2200 Crystal Drive, Arlington, VA 22202.. The specified agency shall include the paid freight bills/invoices, bills of lading, passenger coupons, and supporting documents for first-tier subcontractors under a cost-reimbursement contract. If the inclusion of the paid freight bills/invoices, bills of lading, passenger coupons, and supporting documents for any subcontractor in the shipment is not practicable, the documents may be forwarded to GSA in a separate package.
              (d) Any original transportation bills or other documents requested by GSA shall be forwarded promptly. The specified agency shall ensure that the name of the contracting agency is stamped or written on the face of the bill before sending it to GSA.
              (e) A statement prepared in duplicate by the specified agency shall accompany each shipment of transportation documents. GSA will acknowledge receipt of the shipment by signing and returning the copy of the statement. The statement shall show—
              (1) The name and address of the specified agency;
              (2) The contract number, including any alpha-numeric prefix identifying the contracting office;
              (3) The name and address of the contracting office;
              (4) The total number of bills submitted with the statement; and
              (5) A listing of the respective amounts paid or, in lieu of such listing, an adding machine tape of the amounts paid showing the Contractor's voucher or check numbers.
              [71 FR 203, Jan. 2, 2006, as amended at 74 FR 11832, Mar. 19, 2009]
            
            
              47.103-2
              Contract clause.
              Complete and insert the clause at 52.247-67, Submission of Transportation Documents for Audit, in solicitations and contracts when a cost-reimbursement contract is contemplated and the contract or a first-tier cost-reimbursement subcontract thereunder will authorize reimbursement of transportation as a direct charge to the contract or subcontract.
              [71 FR 203, Jan. 2, 2006]
            
            
              47.104
              Government rate tenders under sections 10721 and 13712 of the Interstate Commerce Act (49 U.S.C. 10721 and 13712).

              (a) This section explains statutory authority for common carriers subject to the jurisdiction of the Surface Transportation Board (motor carrier, water carrier, freight forwarder, rail carrier) to offer to transport persons or property for the account of the United States without charge or at “a rate reduced from the applicable commercial rate.” Reduced rates are offered in a Government rate tender. Additional information for civilian agencies is available in the Federal Management Regulation (41 CFR parts 102-117 and 102-118) and for DoD in the Defense Transportation Regulation (DoD 4500.9-R).
              (b) Reduced rates offered in a Government rate tender are authorized for transportation provided by a rail carrier, for the movement of household goods, and for movement by or with a water carrier in noncontiguous domestic trade.
              (1) For Government rate tenders submitted by a rail carrier, a rate reduced from the applicable commercial rate is a rate reduced from a rate regulated by the Surface Transportation Board.
              (2) For Government rate tenders submitted for the movement of household goods, “a rate reduced from the applicable commercial rate” is a rate reduced from a rate contained in a published tariff subject to regulation by the Surface Transportation Board.
              (3) For Government rate tenders submitted for movement by or with a water carrier in noncontiguous domestic trade, “a rate reduced from the applicable commercial rate” is a rate reduced from a rate contained in a published tariff required to be filed with the Surface Transportation Board.
              [71 FR 204, Jan. 3, 2006]
            
            
              47.104-1
              Government rate tender procedures.
              (a) 49 U.S.C. 10721 and 13712 rates are published in Government rate tenders and apply to shipments moving for the account of the Government on—
              (1) Commercial bills of lading endorsed to show that total transportation charges are assignable to, and will be reimbursed by, the Government (see the clause at 52.247-1, Commercial Bill of Lading Notations); and
              (2) Government bills of lading.
              (b) Agencies may negotiate with carriers for additional or revised 49 U.S.C. 10721 and 13712 rates in appropriate situations. Only personnel authorized in agency procedures may carry out these negotiations. The following are examples of situations in which negotiations for additional or revised 49 U.S.C. 10721 and 13712 rates may be appropriate:
              (1) Volume movements are expected.
              (2) Shipments will be made on a recurring basis between designated places, and substantial savings in transportation costs appear possible even though a volume movement is not involved.
              (3) Transit arrangements are feasible and advantageous to the Government.
              [71 FR 204, Jan. 3, 2006]
            
            
              47.104-2
              Fixed-price contracts.
              (a) F.o.b. destination. 49 U.S.C. 10721 and 13712 rates do not apply to shipments under fixed-price f.o.b. destination contracts (delivered price).
              (b) F.o.b. origin. If it is advantageous to the Government, the contracting officer may occasionally require the contractor to prepay the freight charges to a specific destination. In such cases, the contractor shall use a commercial bill of lading and be reimbursed for the direct and actual transportation cost as a separate item in the invoice. The clause at 52.247-1, Commercial Bill of Lading Notations, will ensure that the Government in this type of arrangement obtains the benefit of 49 U.S.C. 10721 and 13712 rates.
              [71 FR 204, Jan. 3, 2006]
            
            
              47.104-3
              Cost-reimbursement contracts.

              (a) 49 U.S.C. 10721 and 13712 rates may be applied to shipments other than those made by the Government if the total benefit accrues to the Government, i.e., the Government shall pay the charges or directly and completely reimburse the party that initially bears the freight charges. Therefore, 49 U.S.C. 10721 and 13712 rates may be used for shipments moving on commercial bills of lading in cost reimbursement contracts under which the transportation costs are direct and allowable costs under the cost principles of Part 31.
              (b) 49 U.S.C. 10721 and 13712 rates may be applied to the movement of household goods and personal effects of contractor employees who are relocated for the convenience and at the direction of the Government and whose total transportation costs are reimbursed by the Government.

              (c) The clause at 52.247-1, Commercial Bill of Lading Notations, will ensure that the Government receives the benefit of lower 49 U.S.C. 10721 and 13712 rates in cost-reimbursement contracts as described in paragraphs (a) and (b) of this section.
              (d) Contracting officers shall—
              (1) Include in contracts a statement requiring the contractor to use carriers that offer acceptable service at reduced rates if available; and
              (2) Ensure that contractors receive the name and location of the transportation officer designated to furnish support and guidance when using Government rate tenders.
              (e) The transportation office shall—
              (1) Advise and assist contracting officers and contractors; and
              (2) Make available to contractors the names of carriers that provide service under 49 U.S.C. 10721 and 13712 rates, cite applicable rate tenders, and advise contractors of the statement that must be shown on the carrier's commercial bill of lading (see the clause at 52.247-1, Commercial Bill of Lading Notations).
              [71 FR 204, Jan. 3, 2006]
            
            
              47.104-4
              Contract clause.
              (a) In order to ensure the application of 49 U.S.C. 10721 and 13712 rates, where authorized (see 47.104(b)), insert the clause at 52.247-1, Commercial Bill of Lading Notations, in solicitations and contracts when the contracts will be—
              (1) Cost-reimbursement contracts, including those that may involve the movement of household goods (see 47.104-3(b)); or
              (2) Fixed-price f.o.b. origin contracts (other than contracts at or below the simplified acquisition threshold) (see 47.104-2(b) and 47.104-3).
              (b) The contracting officer may insert the clause at 52.247-1, Commercial Bill of Lading Notations, in solicitations and contracts made at or below the simplified acquisition threshold when it is contemplated that the delivery terms will be f.o.b. origin.
              [71 FR 204, Jan. 3, 2006]
            
            
              47.104-5
              Citation of Government rate tenders.
              When 49 U.S.C. 10721 and 13712 rates apply, transportation offices or contractors, as appropriate, shall identify the applicable Government rate tender by endorsement on bills of lading.
              [71 FR 204, Jan. 3, 2006]
            
            
              47.105
              Transportation assistance.
              (a) Civilian Government activities that do not have transportation officers, or otherwise need assistance on transportation matters, shall obtain assistance from (1) the GSA Regional Federal Supply Service Bureau that provides support to the activity or (2) the transportation element of the contract administration office designated in the contract.
              (b) Military installations shall obtain transportation assistance from the transportation office of the contracting activity, unless another military activity has been designated as responsible for furnishing assistance, guidance, or data. Military transportation offices shall request needed additional aid from the Military Surface Deployment and Distribution Command (SDDC).
              [48 FR 42424, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989; 71 FR 205, Jan. 3, 2006]
            
          
          
            Subpart 47.2—Contracts for Transportation or for Transportation-Related Services
            
              47.200
              Scope of subpart.
              (a) This subpart prescribes procedures for the acquisition by sealed bid or negotiated contracts of—
              (1) Freight transportation (including local drayage) from rail, motor (including bus), domestic water (including inland, coastwise, and intercoastal) carriers, and from freight forwarders; and
              (2) Transportation-related services including but not limited to stevedoring, storage, packing, marking, and ocean freight forwarding.
              (b) Except as provided in paragraph (c) below, this subpart does not apply to—
              (1) The acquisition of freight transportation from (i) domestic or international air carriers and (ii) international ocean carriers (see subparts 47.4 and 47.5);
              (2) Freight transportation acquired by bills of lading;

              (3) Household goods for which rates are negotiated under 49 U.S.C. 10721 and 13712. (These statutes do not apply in intrastate moves); or
              (4) Contracts at or below the simplified acquisition threshold.
              (c) With appropriate modifications, the procedures in this subpart may be applied to the acquisition of freight transportation from the carriers listed in paragraph (b)(1) above and passenger transportation from any carrier or mode.
              (d) The procedures in this subpart are applicable to the transportation of household goods of persons being relocated at Government expense except when acquired—
              (1) Under the commuted rate schedules as required in the Federal Travel Regulation (41 CFR Chapter 302);
              (2) By DoD under the DoD 4500.9-R, Defense Transportation Regulation; or
              (3) Under 49 U.S.C. 10721 and 13712 rates. (These statutes do not apply in intrastate moves.)
              (e) Additional guidance for DoD acquisition of freight and passenger transportation is in the Defense Transportation Regulation.
              [48 FR 42424, Sept. 19, 1983, as amended at 50 FR 1745, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985; 59 FR 11383, Mar. 10, 1994; 60 FR 34760, July 3, 1995; 61 FR 39190, July 26, 1996; 71 FR 205, Jan. 3, 2006]
            
            
              47.201
              Definitions.
              As used in this subpart—
              
                General freight means supplies, goods, and transportable property not encompassed in the definitions of household goods or office furniture.
              
              
                Office furniture means furniture, equipment, fixtures, records, and other equipment and materials used in Government offices, hospitals, and similar establishments.
              [48 FR 42424, Sept. 19, 1983, as amended at 66 FR 2133, Jan. 10, 2001; 71 FR 205, Jan. 3, 2006]
            
            
              47.202
              Presolicitation planning.
              Contracting officers shall inform activities that plan to acquire transportation or transportation-related services of the applicable lead-time requirements, that is—

              (a) The Service Contract Labor Standards statute requirement to obtain a wage determination by accessing the Wage Determination OnLine Web site (http://www.wdol.gov) using the WDOL process or by submitting a request directly to the Department of Labor on this Web site using the e98 process before the issuance of an invitation for bid, request for proposal, or commencement of negotiations for any contract exceeding $2,500 that may be subject to the Service Contract Labor Standards statute (see subpart 22.10);
              (b) The possible requirement to provide, during the solicitation period, time for prospective offerors or contractors to inspect origin and destination locations; or
              (c) The possible requirement for inspection by agency personnel of prospective contractor facilities and equipment.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 36935, June 28, 2006; 79 FR 24214, Apr. 29, 2014]
            
            
              47.203
              [Reserved]
            
            
              47.204
              Single-movement contracts.
              Single-movement contracts may be awarded for unique transportation services that are not otherwise available under carrier tariffs or covered by DOD or GSA contracts; e.g., special requirements at origin and/or destination.
            
            
              47.205
              Availability of term contracts and basic ordering agreements for transportation or for transportation-related services.

              (a) All Government agencies may contract for transportation or for transportation-related services and execute basic ordering agreements (BOA's) (see subpart 16.7) unless agency regulations prescribe otherwise. However, it is generally more economical and efficient for most agencies to make use of term contracts and basic ordering agreements that have been executed by agencies that employ personnel experienced in contracting for transportation or for transportation-related services. The Department of Defense (DOD) and the General Services Administration (GSA) contract for transportation or for transportation-related services on behalf of other activities and agencies. For instance, GSA awards term contracts for services such as local drayage, office moves, and ocean-freight forwarding (see 47.105 for assistance).
              (b) Agencies may obtain transportation or transportation-related services for which the cost does not exceed the simplified acquisition threshold, if term contracts or basic ordering agreements are not available.
              [48 FR 42424, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995; 61 FR 39198, July 26, 1996]
            
            
              47.206
              Preparation of solicitations and contracts.
              (a) Contracting officers shall prepare solicitations and contracts for transportation or for transportation-related services as prescribed elsewhere in the FAR for fixed-price service contracts to the extent that those requirements are applicable and not inconsistent with the requirements in subpart 47.2.
              (b) In addition, the contracting officer shall include in solicitations and contracts for transportation or for transportation-related services provisions, clauses, and instructions as prescribed in section 47.207.
              [48 FR 42424, Sept. 19, 1983. Redesignated at 50 FR 1745, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              47.207
              Solicitation provisions, contract clauses, and special requirements.
              The contracting officer shall include provisions, clauses, and special requirements in solicitations and contracts for transportation or for transportation-related services as prescribed in 47.207-1 through 47.207-9.
            
            
              47.207-1
              Qualifications of offerors.
              (a) Operating authorities. The contracting officer shall insert the clause at 52.247-2, Permits, Authorities, or Franchises, when regulated transportation is involved. The clause need not be used when a Federal office move is intrastate and the contracting officer determines that it is in the Government's interest not to apply the requirement for holding or obtaining State authority to operate within the State.
              (b) Performance capability for Federal office moving contracts. (1) The contracting officer shall insert the clause at 52.247-3, Capability to Perform a Contract for the Relocation of a Federal Office, when a Federal office is relocated, to ensure that offerors are capable to perform interstate or intrastate moving contracts involving the relocation of Federal offices.

              (2) If a Federal office move is intrastate and the contracting officer determines that it is in the Government's interest not to apply the requirements for holding or obtaining State authority to operate within the State, and to maintain a facility within the State or commercial zone, the contracting officer shall use the clause with its Alternate I.
              
              (c) Inspection of shipping and receiving facilities. The contracting officer shall insert the provision at 52.247-4, Inspection of Shipping and Receiving Facilities, when it is desired for offerors to inspect the shipping, receiving, or other sites to ensure realistic bids.
              (d) Familiarization with conditions. The contracting officer shall insert the clause at 52.247-5, Familiarization with Conditions, to ensure that offerors become familiar with conditions under which and where the services will be performed.
              (e) Financial statement. The contracting officer shall insert the provision at 52.247-6, Financial Statement, to ensure that offerors are prepared to furnish financial statements.
            
            
              47.207-2
              Duration of contract and time of performance.
              The contracting officer shall—
              (a) Establish a specific expiration date (month, day, and year) for the contract or state the length of time that the contract will remain in effect; e.g., 6 months commencing from the date of award; and
              (b) Include the following items as appropriate:
              (1) A statement of the time period during which the service is required when the service is a one-time job; e.g., a routine office relocation.
              (2) A time schedule for the performance of segments of a major job; e.g., an office relocation for which the work phases must be coordinated to meet other needs of the agency.

              (3) Statements of performance times for particular services; e.g., pickup and delivery services. Specify—
              
              (i) On which days of the week and during which hours of the day pickup and delivery services may be required;
              (ii) The maximum time allowable to the contractor for accomplishing delivery under regular or priority service; and
              (iii) How much advance notice the contractor will be given for regular pickup services and, if applicable, priority pickup services.
            
            
              47.207-3
              Description of shipment, origin, and destination.
              (a) Origin of shipments. The contracting officer shall include in solicitations full details regarding the location from which the freight is to be shipped. For example, if a single location is shown, furnish the shipper's name, street address, city, State, and ZIP code. If several or indefinite locations are involved, as in the case of multiple shippers or drayage contracts, describe the area of origin including boundaries and ZIP codes.
              (b) Destination of shipments. The contracting officer shall include full details regarding delivery points. For example, if a single delivery point is shown, furnish the consignee's name, street address, city, State, and ZIP code. If several or indefinite delivery points are involved, describe the delivery area, including boundaries and ZIP codes.
              (c) Description of the freight. The contracting officer shall include in solicitations—
              (1) An inventory if the freight consists of nonbulk items; and
              (2) The freight classification description, which should be obtained from the transportation office. If a freight classification description is not available, use a clear nontechnical description. Include additional details necessary to ensure that the prospective offerors have complete information about the freight; e.g., size, weight, hazardous material, whether packed for export, or unusual value.
              (d) Exclusion of freight. The contracting officer shall (1) clearly identify any freight or types of shipments that are subject to exclusion; e.g., bulk freight, hazardous commodities, or shipments under or over specified weights; and (2) insert a clause substantially the same as the clause at 52.247-7, Freight Excluded, when any commodities or types of shipments have been identified for exclusion.
              (e) Quantity. (1) The contracting officer shall state the actual weight of the freight or a reasonably accurate estimate. The following are examples:
              (i) If the contract covers transportation services required over an extended period of time, include a schedule of actual or estimated tonnage or number of items to be transported per week, month, or other time period.
              (ii) If the contract covers a group movement of household goods, give an estimate of the aggregate weights and the basis for determining the aggregate weight.
              (2) The contracting officer shall insert the clause at 52.247-8, Estimated Weights or Quantities Not Guaranteed, when weights or quantities are estimates.
            
            
              47.207-4
              Determination of weights.
              The contracting officer shall specify in the contract the method of determining the weights of shipments as appropriate for the kind of freight involved and the type of service required.
              (a) Shipments of freight other than household goods and office furniture. (1) The contracting officer shall insert the clause at 52.247-9, Agreed Weight—General Freight, when the shipping activity determines the weight of shipments of freight other than household goods or office furniture.
              (2) The contracting officer shall insert the clause at 52.247-10, Net Weight—General Freight, when the weight of shipments of freight other than household goods or office furniture is not known at the time of shipment and the contractor is responsible for determining the net weight of the shipments.
              (b) Shipments of household goods or office furniture. The contracting officer shall insert the clause at 52.247-11, Net Weight—Household Goods or Office Furniture, when movements of Government employees' household goods or relocations of Government offices are involved.
            
            
              
              47.207-5
              Contractor responsibilities.
              Contractor responsibilities vary with the kinds of freight to be shipped and services required. The contracting officer shall specify clearly those service requirements that are not considered normal transportation or transportation-related requirements.
              (a) Type of equipment. If appropriate, the contracting officer shall specify the type and size of equipment to be furnished by the contractor. Otherwise, state that the contractor shall furnish clean and sound closed-type equipment of sufficient size to accommodate the shipment.
              (b) Supervision, labor, or materials. The contracting officer shall insert a clause substantially the same as the clause at 52.247-12, Supervision, Labor, or Materials, when the contractor is required to furnish supervision, labor, or materials.
              (c) Accessorial services—moving contracts. The contracting officer shall insert a clause substantially the same as the clause at 52.247-13, Accessorial Services—Moving Contracts, in contracts for the transportation of household goods or office furniture.
              (d) Receipt of shipment. The contracting officer shall insert the clause at 52.247-14, Contractor Responsibility for Receipt of Shipment.
              (e) Loading and unloading. The contracting officer shall insert the clause at 52.247-15, Contractor Responsibility for Loading and Unloading, when the contractor is responsible for loading and unloading shipments.
              (f) Return of undelivered freight. The contracting officer shall insert the clause at 52.247-16, Contractor Responsibility for Returning Undelivered Freight, when the contractor is responsible for returning undelivered freight.
            
            
              47.207-6
              Rates and charges.
              (a)(1) The contracting officer shall include in the solicitation a statement that the charges in the contract shall not exceed the contractor's charges for the same service that is—
              (i) Available to the general public; or
              (ii) Otherwise tendered to the Government.
              (2) The contracting officer shall insert the clause at 52.247-17, Charges.

              (b) The contracting officer shall include in the solicitation a tabulation listing each required service and the basis for the rate (price); e.g., unit of weight or per work-hour, leaving sufficient space for offerors to insert the rates offered for each service.
              (c) The following guidelines apply to the composition of a tabulation of transportation or of transportation-related services and their rate (price) bases:
              (1) Combination of pricing bases. If various types of services with different bases for assessing charges are required under the same contract, show each service separately and the applicable basis for that service.
              (2) Hourly rate basis. If charges are based on an hourly rate, state the method for charging for fractions of an hour; e.g., (i) a period of 30 minutes or less is charged at one-half the hourly rate and (ii) the hourly rate applies to any portion of an hour that exceeds 30 minutes.
              (3) Shipments of varying weights. If charges are based on weight and shipments will vary in weight, request rates on a graduated weight basis. Include a table of graduated weights for offerors to insert rates.
              (4) Multiple origins and/or destinations. Specify whether rates are requested for each origin and/or each destination or for specific groups of origins and/or destinations.
              (5) Multiple shipments from one origin. If multiple shipments will be tendered at one time to the contractor for delivery to two or more consignees at the same destination, request the rate applicable to the aggregate weight. If such shipments are for delivery to various destinations along the route between origin and last destination, request the rate applicable to the aggregate weight and a stopoff charge for each intermediate destination.
              (i) The contracting officer shall insert the clause at 52.247-18, Multiple Shipments, when multiple shipments are tendered at one time to the contractor for transportation from one origin to two or more consignees at the same destination.

              (ii) The contracting officer shall insert the clause at 52.247-19, Stopping in Transit for Partial Unloading, when multiple shipments are tendered at one time to the contractor for transportation from one origin to two or more consignees along the route between origin and last destination.
              (6) Estimated quantities or weights. The contracting officer shall insert in solicitations the provision at 52.247-20, Estimated Quantities or Weights for Evaluation of Offers, when quantities or weights of shipments between each origin and destination are not known, stating estimated quantity or weight for each origin/destination pair.
              (7) Additional services. If services in addition to those covered in the basic rate are anticipated; e.g., inside delivery, state the conditions under which payment will be made for those services.
            
            
              47.207-7
              Liability and insurance.
              (a) The contracting officer shall specify—
              (1) The contractor's liability for injury to persons or damage to property other than the freight being transported;
              (2) The contractor's liability for loss of and/or damage to the freight being transported; and
              (3) The amount of insurance the contractor is required to maintain.
              (b) When the contractor's liability for loss of and/or damage to the freight being transported is not specified, the usual measure of liability as prescribed in section 11706 of the Interstate Commerce Act (49 U.S.C. 11706) applies.
              (c) The contracting officer shall insert the clause at 52.247-21, Contractor Liability for Personal Injury and/or Property Damage.
              (d) The contracting officer shall insert the clause at 52.247-22, Contractor Liability for Loss of and/or Damage to Freight other than Household Goods, in solicitations and contracts for the transportation of freight other than household goods.
              (e) The contracting officer shall insert the clause at 52.247-23, Contractor Liability for Loss of and/or Damage to Household Goods, in solicitations and contracts for the transportation of household goods, including the rate per pound appropriate to the situation.
              (f) When freight is not shipped under rates subject to released or declared value, see 28.313(a) and the clause at 52.228-9, Cargo Insurance.
              (g) When the contracting officer determines that vehicular liability and/or general public liability insurance required by law are not sufficient for a contract, see 28.313(b) and the clause at 52.228-10, Vehicular and General Public Liability Insurance.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 205, Jan. 3, 2006]
            
            
              47.207-8
              Government responsibilities.
              (a) The contracting officer shall state clearly the Government's responsibilities that have a direct bearing on the contractor's performance under the contract; e.g., the Government's responsibility to notify the contractor in advance when hazardous materials are included in a shipment.
              (1) Advance notification. The contracting officer shall insert the clause at 52.247-24, Advance Notification by the Government, when the Government is responsible for notifying the contractor of specific service times or unusual shipments.
              (2) Government equipment with or without operators (i) The contracting officer shall insert the clause at 52.247-25, Government-Furnished Equipment with or without Operators, when the Government furnishes equipment with or without operators.
              (ii) Insert the kind of equipment and the locations where the equipment will be furnished.
              (3) Direction and marking. The contracting officer shall insert the clause at 52.247-26, Government Direction and Marking, when office relocations are involved.
              (b) The contracting officer shall insert the clause at 52.247-27, Contract Not Affected by Oral Agreement.
            
            
              47.207-9
              Annotation and distribution of shipping and billing documents.

              (a) The contracting officer shall state in detail the responsibilities of the contractor, the contracting agency, and, if appropriate, the consignee for the annotation and distribution of shipping and billing documents. See 41 CFR part 102-118, Transportation Payment and Audit.
              
              (b) In instances of mass movements of freight made available to the contractor at one time, it is particularly important that the contracting officer specifies that bills of lading be cross-referenced so that the Government benefits from applicable volume rates.
              (c) The contracting officer shall insert the clause at 52.247-28, Contractor's Invoices, in drayage or other term contracts.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 205, Jan. 3, 2006]
            
            
              47.207-10
              Discrepancies incident to shipments.
              Discrepancies incident to shipment include overage, shortage, loss, damage, and other discrepancies between the quantity and/or condition of supplies received from commercial carrier and the quantity and/or condition of these supplies as shown on the covering bill of lading or other transportation document. Regulations and procedures for reporting and adjusting discrepancies in Government shipments are in 41 CFR parts 102-117 and 118. (For the Department of Defense (DoD), see DoD 4500.9-R, Defense Transportation Regulation, Part II, Chapter 210).
              [71 FR 205, Jan. 3, 2006]
            
            
              47.207-11
              Volume movements within the contiguous United States.
              (a) For purposes of contract administration, a volume movement is—
              (1) In DoD, the aggregate of freight shipments amounting to or exceeding 25 carloads, 25 truckloads, or 500,000 pounds, to move during the contract period from one origin point for delivery to one destination point or area; and
              (2) In civilian agencies, 50 short tons (100,000 pounds) in the aggregate to move during the contract period from one origin point for delivery to one destination point or area.

              (b) Transportation personnel assigned to or supporting the CAO, or appropriate agency personnel, shall report planned and actual volume movements in accordance with agency regulations. DoD activities report to the Military Surface Deployment and Distribution Command (SDDC) under DoD 4500.9-R, Defense Transportation Regulation. Civilian agencies report to the local office of GSA's Office of Transportation (see www.gsa.gov/transportation (click on Transportation Management Zone Offices in left-hand column, then click on Transportation Management Zones under Contacts on right-hand column).
              [71 FR 205, Jan. 3, 2006]
            
            
              47.208
              Report of shipment (REPSHIP).
            
            
              47.208-1
              Advance notice.
              Military (and as required, civilian agency) storage and distribution points, depots, and other receiving activities require advance notice of shipments en route from contractors' plants. Generally, this notification is required only for classified material; sensitive, controlled, and certain other protected material; explosives, and some other hazardous materials; selected shipments requiring movement control; or minimum carload or truckload shipments. It facilitates arrangements for transportation control, labor, space, and use of materials handling equipment at destination. Also, timely receipt of notices by the consignee transportation office precludes the incurring of demurrage and vehicle detention charges.
              [71 FR 205, Jan. 3, 2006]
            
            
              47.208-2
              Contract clause.
              The contracting officer shall insert the clause at 52.247-68, Report of Shipment (REPSHIP), in solicitations and contracts when advance notice of shipment is required for safety or security reasons, or where carload or truckload shipments will be made to DoD installations or, as required, to civilian agency facilities.
              [71 FR 205, Jan. 3, 2006]
            
          
          
            Subpart 47.3—Transportation in Supply Contracts
            
              47.300
              Scope of subpart.

              (a) This subpart prescribes policies and procedures for the application of transportation and traffic management considerations in the acquisition of supplies. The terms and conditions contained in this subpart are applicable to fixed-price contracts.
              (b) If a special requirement exists for application of any of these terms and conditions to other types of contracts; e.g., cost-reimbursement contracts, for which transportation arrangements are normally the responsibility of the contractor and transportation costs are allowable, the contracting officer shall use the terms and conditions prescribed in this subpart as a guide for (1) contract coverage of transportation and (2) instructions to the contractor to minimize the ultimate transportation costs to the Government.
              [48 FR 42424, Sept. 19, 1983, as amended at 68 FR 28092, May 22, 2003]
            
            
              47.301
              General.
              (a) Transportation and traffic management factors are important in awarding and administering contracts to ensure that (1) acquisitions are made on the basis most advantageous to the Government and (2) supplies arrive in good order and condition and on time at the required place. (See 47.104 for possible reduced transportation rates for Government shipments).
              (b) The requiring activity shall—
              (1) Consider all transportation factors including present and future requirements, positioning of supplies, and subsequent distribution to the extent known or ascertainable; and
              (2) Provide the contracting office with information and instructions reflecting transportation factors applicable to the particular acquisition.
            
            
              47.301-1
              Responsibilities of contracting officers.
              (a) Contracting officers shall obtain from traffic management offices transportation factors required for (1) solicitations and awards and (2) contract administration, modification, and termination, including the movement of property by the Government to and from contractors' plants.
              (b) Contracting officers shall request transportation office participation especially before making an initial acquisition of supplies that are unusually large, heavy, high, wide, or long; have sensitive or dangerous characteristics; or lend themselves to containerized movements from the source. In determining total transportation charges, contracting officers shall also consider additional costs arising from factors such as the use of special equipment, excess blocking and bracing material, or circuitous routing.
            
            
              47.301-2
              Participation of transportation officers.
              Agencies' transportation officers shall participate in the solicitation and evaluation of offers to ensure that all necessary transportation factors, such as transportation costs, transit arrangements, time in transit, and port capabilities, are considered and result in solicitations and contracts advantageous to the Government. Transportation officers shall provide traffic management assistance throughout the acquisition cycle (see 47.105 Transportation assistance).
              [48 FR 42424, Sept. 19, 1983, as amended at 50 FR 1745, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              47.301-3
              Using the Defense Transportation System (DTS).
              (a) All military and civilian agencies shipping, or arranging for the acquisition and shipment by Government contractors, through the use of military-controlled transport or through military transshipment facilities shall follow Department of Defense (DoD) Regulation DoD 4500.9-R, Defense Transportation Regulation Part II. This establishes uniform procedures and documents for the generation, documentation, communication, and use of transportation information, thus providing the capability for control of shipments moving in the DTS. DoD 4500.9-R, Defense Transportation Regulation Part II has been implemented on a world-wide basis.

              (b) Contracting activities are responsible for (1) ensuring that the requirements of the DoD 4500.9-R, Defense Transportation Regulation Part II regulation are included in appropriate contracts for all applicable shipments and (2) enforcing these requirements with regard to shipments under their control. This includes requirements relating to documentation, marking, advance notification of shipment dates, and terminal clearances.
              
              (c) Contractual documents shall designate a contract administration office (see 42.202(a)) as the contact point to which the contractor will provide necessary information to (1) effect DoD 4500.9-R, Defense Transportation Regulation Part II documentation and movement control, including air or water terminal shipment clearances; and (2) obtain data necessary for shipment marking and freight routing. Contractual documents shall specify that the contractor shall not ship directly to a military air or water port terminal without authorization from the designated contract administration office (see 47.305-6(f)).
              [48 FR 42424, Sept. 19, 1983, as amended at 51 FR 2666, Jan. 17, 1986; 55 FR 38517, Sept. 18, 1990; 63 FR 9065, Feb. 23, 1998; 71 FR 205, Jan. 3, 2006]
            
            
              47.302
              Place of delivery—f.o.b. point.
              (a) The policies and procedures in 47.304-1, -2, and -3 govern the transportation of supplies from sources in the Contiguous United States (CONUS), except when identifiable costs, nature of the supplies (security, safety, or value), delivery requirements (premium modes of transport, escorts, transit arrangements, and tentative conditions), or other advantages, limitations, or requirements dictate otherwise. The policies and procedures in 47.304-4 govern the transportation of supplies from sources outside CONUS.
              (b) Generally, the contracting officer shall solicit offers, and award contracts, with delivery terms on the basis prescribed in 47.304. The contracting officer shall document the contract file (see 4.801) with justifications for solicitations that do not specify delivery on the basis prescribed in 47.304.
              (c)(1) The place of performance of Government acquisition quality assurance actions and the place of acceptance shall not control the delivery term, except that if acceptance is at destination, transportation shall be f.o.b. destination (see 47.304-1(f)).
              (2) The fact that transportation is f.o.b. destination does not alone necessitate changing the place of acceptance from origin to destination; and the fact that acceptance is at origin does not necessitate an f.o.b. origin delivery term. Providing for inspection and acceptance at origin (if appropriate under 46.402), in conjunction with an f.o.b. destination term, may be advantageous to both the Government and the contractor. Acceptance of title at origin by the Government permits payment of the contractor, provided the invoice is supported either by a copy of the signed commercial bill of lading (indicating the carrier's receipt of the supplies covered by the invoice for transportation to the particular destination specified in the contract) or by other appropriate evidence of shipment to the particular destination for the contractor's account.
              [48 FR 42424, Sept. 19, 1983, as amended at 68 FR 28084, May 22, 2003]
            
            
              47.303
              Standard delivery terms and contract clauses.
              Standard delivery terms are listed in 47.303-1 through 47.303-16 (but see 47.300 regarding applicability to cost reimbursement contracts).
              [53 FR 34228, Sept. 2, 1988]
            
            
              47.303-1
              F.o.b. origin.
              (a) Explanation of delivery term. F.o.b. origin means free of expense to the Government delivered—
              (1) On board the indicated type of conveyance of the carrier (or of the Government, if specified) at a designated point in the city, county, and State from which the shipment will be made and from which line-haul transportation service (as distinguished from switching, local drayage, or other terminal service) will begin;
              (2) To, and placed on, the carrier's wharf (at shipside, within reach of the ship's loading tackle, when the shipping point is within a port area having water transportation service) or the carrier's freight station;
              (3) To a U.S. Postal Service facility; or
              (4) If stated in the solicitation, to any Government-designated point located within the same city or commercial zone as the f.o.b. origin point specified in the contract (the Federal Motor Carrier Safety Administration prescribes commercial zones at Subpart B of 49 CFR part 372).
              (b) Contractor responsibilities. The contractor shall—
              
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment in conformance with carrier requirements to protect the goods and to ensure assessment of the lowest applicable transportation charge;
              (2)(i) Order specified carrier equipment when requested by the Government; or
              (ii) If not specified, order appropriate carrier equipment not in excess of capacity to accommodate shipment;
              (3) Deliver the shipment in good order and condition to the carrier, and load, stow, trim, block, and/or brace carload or truckload shipment (when loaded by the contractor) on or in the carrier's conveyance as required by carrier rules and regulations;
              (4) Be responsible for any loss of and/or damage to the goods—
              (i) Occurring before delivery to the carrier;
              (ii) Resulting from improper packing and marking; or
              (iii) Resulting from improper loading, stowing, trimming, blocking, and/or bracing of the shipment, if loaded by the contractor on or in the carrier's conveyance;
              (5) Complete the Government bill of lading supplied by the ordering agency or, when a Government bill of lading is not supplied, prepare a commercial bill of lading or other transportation receipt. The bill of lading shall show—
              (i) A description of the shipment in terms of the governing freight classification or tariff (or Government rate tender) under which lowest freight rates are applicable;
              (ii) The seals affixed to the conveyance with their serial numbers or other identification;
              (iii) Lengths and capacities of cars or trucks ordered and furnished;
              (iv) Other pertinent information required to effect prompt delivery to the consignee, including name, delivery address, postal address and ZIP code of consignee, routing, etc.;
              (v) Special instructions or annotations requested by the ordering agency for commercial bills of lading; e.g., “This shipment is the property of, and the freight charges paid to the carrier(s) will be reimbursed by, the Government”; and
              (vi) The signature of the carrier's agent and the date the shipment is received by the carrier; and
              (6) Distribute the copies of the bill of lading, or other transportation receipts, as directed by the ordering agency.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-29, F.o.b. Origin, when the delivery term is f.o.b. origin.
              [48 FR 42424, Sept. 19, 1983, as amended at 53 FR 17859, May 18, 1988; 71 FR 206, Jan. 3, 2006]
            
            
              47.303-2
              F.o.b. origin, contractor's facility.
              (a) Explanation of delivery term. F.o.b. origin, contractor's facility means free of expense to the Government delivered on board the indicated type of conveyance of the carrier (or of the Government if specified) at the designated facility, on the named street or highway, in the city, county, and State from which the shipment will be made.
              (b) Contractor responsibilities. The contractor's responsibilities are the same as those listed in 47.303-1(b).
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-30, F.o.b. Origin, Contractor's Facility, when the delivery term is f.o.b. origin, contractor's facility.
            
            
              47.303-3
              F.o.b. origin, freight allowed.
              (a) Explanation of delivery term. F.o.b. origin, freight allowed means—
              (1) Free of expense to the Government delivered—
              (i) On board the indicated type or conveyance of the carrier (or of the Government, if specified) at a designated point in the city, county, and State from which the shipments will be made and from which line-haul transportation service (as distinguished from switching, local drayage, or other terminal service) will begin;

              (ii) To, and placed on, the carrier's wharf (at shipside, within reach of the ship's loading tackle, when the shipping point is within a port area having water transportation service) or the carrier's freight station;
              
              (iii) To a U.S. Postal Service facility; or
              (iv) If stated in the solicitation, to any Government-designated point located within the same city or commercial zone as the f.o.b. origin point specified in the contract (the Federal Motor Carrier Safety Administration prescribes commercial zones at Subpart B of 49 CFR part 372); and
              (2) An allowance for freight, based on applicable published tariff rates (or Government rate tenders) between the points specified in the contract, is deducted from the contract price.
              (b) Contractor responsibilities. The contractor's responsibilities are the same as those listed in 47.303-1(b).
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-31, F.o.b. Origin, Freight Allowed, when the delivery term is f.o.b. origin, freight allowed.
              [48 FR 42424, Sept. 19, 1983, as amended at 53 FR 17859, May 18, 1988; 71 FR 206, Jan. 3, 2006]
            
            
              47.303-4
              F.o.b. origin, freight prepaid.
              (a) Explanation of delivery term. F.o.b. origin, freight prepaid means—
              (1) Free of expense to the Government delivered—
              (i) On board the indicated type of conveyance of the carrier (or of the Government, if specified) at a designated point in the city, county, and State from which the shipments will be made and from which line-haul transportation service (as distinguished from switching, local drayage, or other terminal service) will begin;
              (ii) To, and placed on, the carrier's wharf (at shipside, within reach of the ship's loading tackle, when the shipping point is within a port area having water transportation service) or the carrier's freight station;
              (iii) To a U.S. Postal Service facility; or
              (iv) If stated in the solicitation, to any Government-designated point located within the same city or commercial zone as the f.o.b. origin point specified in the contract (the Federal Motor Carrier Safety Administration prescribes commercial zones at Subpart B of 49 CFR part 372); and
              (2) The cost of transportation, ultimately the Government's obligation, is prepaid by the contractor to the point specified in the contract.
              (b) Contractor responsibilities. The contractor's responsibilities are the same as those listed in 47.303-1(b), except that the contractor shall prepare commercial bills of lading or other transportation receipts and shall prepay all freight charges to the extent specified in the contract.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-32, F.o.b. Origin, Freight Prepaid, when the delivery term is f.o.b. origin, freight prepaid.
              [48 FR 42424, Sept. 19, 1983, as amended at 53 FR 17859, May 18, 1988; 71 FR 206, Jan. 3, 2006]
            
            
              47.303-5
              F.o.b. origin, with differentials.
              (a) Explanation of delivery term. F.o.b. origin, with differentials means—
              (1) Free of expense to the Government delivered—
              (i) On board the indicated type of conveyance of the carrier (or of the Government, if specified) at a designated point in the city, county, and State from which the shipments will be made and from which line-haul transportation service (as distinguished from switching, local drayage, or other terminal service) will begin;
              (ii) To, and placed on, the carrier's wharf (at shipside, within reach of the ship's loading tackle, when the shipping point is within a port area having water transportation service) or the carrier's freight station;
              (iii) To a U.S. Postal Service facility; or
              (iv) If stated in the solicitation, to any Government-designated point located within the same city or commercial zone as the f.o.b. origin point specified in the contract (the Federal Motor Carrier Safety Administration prescribes commercial zones at Subpart B of 49 CFR part 372); and
              (2) Differentials for mode of transportation, type of vehicle, or place of delivery as indicated in contractor's offer may be added to the contract price.
              (b) Contractor responsibilities. The contractor's responsibilities are the same as those listed in 47.303-1(b).
              (c) Contract clause. Insert in solicitations and contracts the clause at 52.247-33, F.o.b. Origin, with Differentials, when it is likely that offerors may include in f.o.b. origin offers a contingency to compensate for unfavorable routing conditions by the Government at the time of shipment.
              [48 FR 42424, Sept. 19, 1983, as amended at 53 FR 17859, May 18, 1988; 71 FR 206, Jan. 3, 2006]
            
            
              47.303-6
              F.o.b. destination.
              (a) Explanation of delivery term. F.o.b. destination means—
              (1) Free of expense to the Government delivered, on board the carrier's conveyance, at a specified delivery point where the consignee's facility (plant, warehouse, store, lot, or other location to which shipment can be made) is located; and

              (2) Supplies shall be delivered to the destination consignee's wharf (if destination is a port city and supplies are for export), warehouse unloading platform, or receiving dock, at the expense of the contractor. The Government shall not be liable for any delivery, storage, demurrage, accessorial, or other charges involved before the actual delivery (or constructive placement as defined in carrier tariffs) of the supplies to the destination, unless such charges are caused by an act or order of the Government acting in its contractual capacity. If rail carrier is used, supplies shall be delivered to the specified unloading platform of the consignee. If motor carrier (including “piggyback”) is used, supplies shall be delivered to truck tailgate at the unloading platform of the consignee, except when the supplies delivered meet the requirements of Item 568 of the National Motor Freight Classification for “heavy or bulky freight.” When supplies meeting the requirements of the referenced Item 568 are delivered, unloading (including movement to the tailgate) shall be performed by the consignee, with assistance from the truck driver, if requested. If the contractor uses rail carrier or freight forwarder for less than carload shipments, the contractor shall ensure that the carrier will furnish tailgate delivery when required, if transfer to truck is required to complete delivery to consignee.
              (b) Contractor responsibilities. The contractor shall—
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment in conformance with carrier requirements;
              (2) Prepare and distribute commercial bills of lading;
              (3) Deliver the shipment in good order and condition to the point of delivery specified in the contract;
              (4) Be responsible for any loss of and/or damage to the goods occurring before receipt of the shipment by the consignee at the delivery point specified in the contract;
              (5) Furnish a delivery schedule and designate the mode of delivering carrier; and
              (6) Pay and bear all charges to the specified point of delivery.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-34, F.o.b. Destination, when the delivery term is f.o.b. destination.
              [48 FR 42424 Sept. 19, 1983, as amended at 55 FR 52796, Dec. 21, 1990]
            
            
              47.303-7
              F.o.b. destination, within consignee's premises.
              (a) Explanation of delivery term. F.o.b. destination, within consignee's premises means free of expense to the Government delivered and laid down within the doors of the consignee's premises, including delivery to specific rooms within a building if so specified.
              (b) Contractor responsibilities. The contractor's responsibilities are the same as those listed in 47.303-6(b).
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-35, F.o.b. Destination, within Consignee's Premises, when the delivery term is f.o.b. destination, within consignee's premises.
            
            
              47.303-8
              F.a.s. vessel, port of shipment.
              (a) Explanation of delivery term. F.a.s. vessel, port of shipment means free of expense to the Government delivered alongside the ocean vessel and within reach of its loading tackle at the specified port of shipment.
              (b) Contractor responsibilities. The contractor shall—

              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              
              (ii) In the absence of specifications, prepare the shipment for ocean transportation in conformance with carrier requirements to protect the goods and to ensure assessment of the lowest applicable transportation charge;
              (2)(i) Deliver the shipment in good order and condition alongside the ocean vessel and within reach of its loading tackle, at the point of delivery and on the date or within the period specified in the contract; and
              (ii) Pay and bear all applicable charges, including transportation costs, wharfage, handling, and heavy lift charges, if necessary, up to this point;
              (3) Provide a clean dock or ship's receipt;
              (4) Be responsible for any loss of and/or damage to the goods occurring before delivery of the shipment to the point specified in the contract; and
              (5) At the Government's request and expense, assist in obtaining the documents required for (i) exportation or (ii) importation at destination.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-36, F.a.s. Vessel, Port of Shipment, when the delivery term is f.a.s. vessel, port of shipment.
            
            
              47.303-9
              F.o.b. vessel, port of shipment.
              (a) Explanation of delivery term. F.o.b. vessel, port shipment means free of expense to the Government loaded, stowed, and trimmed on board the ocean vessel at the specified port of shipment.
              (b) Contractor responsibilities. The contractor shall—
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment for ocean transportation in conformance with carrier requirements to protect the goods and to ensure assessment of the lowest applicable transportation charge;
              (2)(i) Deliver the shipment on board the ocean vessel in good order and condition on the date or within the period fixed; and
              (ii) Pay and bear all charges incurred in placing the shipment actually on board;
              (3) Provide a clean ship's receipt or on-board ocean bill of lading;
              (4) Be responsible for any loss of and/or damage to the goods occurring before delivery of the shipment on board the ocean vessel; and
              (5) At the Government's request and expense, assist in obtaining the documents required for (i) exportation or (ii) importation at destination.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-37, F.o.b. Vessel, Port of Shipment, when the delivery term is f.o.b. vessel, port of shipment.
            
            
              47.303-10
              F.o.b. inland carrier, point of exportation.
              (a) Explanation of delivery term. F.o.b. inland carrier, point of exportation means free of expense to the Government, on board the conveyance of the inland carrier, delivered to the specified point of exportation.
              (b) Contractor responsibilities. The contractor shall—
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment for ocean transportation in conformance with carrier requirements to protect the goods and to ensure assessment of the lowest applicable transportation charge;
              (2) Prepare and distribute commercial bills of lading;
              (3)(i) Deliver the shipment in good order and condition in or on the conveyance of the carrier on the date or within the period specified; and
              (ii) Pay and bear all applicable charges, including transportation costs, to the point of delivery specified in the contract;
              (4) Be responsible for any loss of and/or damage to the goods occurring before delivery of the shipment to the point of delivery specified in the contract; and
              (5) At the Government's request and expense, assist in obtaining the documents required for (i) exportation or (ii) importation at destination.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-38, F.o.b. Inland Carrier, Point of Exportation, when the delivery term is f.o.b. inland carrier, point of exportation.
            
            
              47.303-11
              F.o.b. inland point, country of importation.
              (a) Explanation of delivery term. F.o.b. inland point, country of importation means free of expense to the Government, on board the indicated type of conveyance of the carrier, delivered to the specified inland point where the consignee's facility is located.
              (b) Contractor responsibilities. The contractor shall—
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment for ocean transportation in conformance with carrier requirements to protect the goods;
              (2)(i) Deliver, in or on the inland carrier's conveyance, the shipment in good order and condition to the specified inland point where the consignee's facility is located;
              (ii) Pay and bear all applicable charges incurred up to the point of delivery, including transportation costs; export, import, or other fees or taxes; costs of landing; wharfage costs; customs duties and costs of certificates of origin; consular invoices; and other documents that may be required for importation; and
              (3) Be responsible for any loss of and/or damage to the goods until their arrival on or in the carrier's conveyance at the specified inland point.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-39, F.o.b. Inland Point, Country of Importation, when the delivery term is f.o.b. inland point, country of importation.
            
            
              47.303-12
              Ex dock, pier, or warehouse, port of importation.
              (a) Explanation of delivery term. Ex dock, pier, or warehouse, port of importation means free of expense to the Government delivered on the designated dock or pier or in the warehouse at the specified port of importation.
              (b) Contractor responsibilities. The contractor shall—
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment for ocean transportation in conformance with carrier requirements to protect the goods;
              (2)(i) Deliver shipment in good order and condition; and
              (ii) Pay and bear all charges up to the point of delivery specified in the contract, including transportation costs; export, import, or other fees or taxes; costs of wharfage and landing, if any; customs duties; and costs of certificates of origin, consular invoices, or other documents that may be required for exportation or importation; and
              (3) Be responsible for any loss of and/or damage to the goods occurring before delivery of the shipment to the point of delivery specified in the contract.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-40, Ex Dock, Pier, or Warehouse, Port of Importation, when the delivery term is ex dock, pier, or warehouse, port of importation.
            
            
              47.303-13
              C.& f. destination.
              (a) Explanation of delivery term. C.& f. (cost & freight) destination means free of expense to the Government delivered on board the ocean vessel to the specified point of destination, with the cost of transportation paid by the contractor.
              (b) Contractor responsibilities. The contractor shall—
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment for ocean transportation in conformance with carrier requirements;
              (2)(i) Deliver the shipment in good order and condition; and
              (ii) Pay and bear all applicable charges to the point of destination specified in the contract, including transportation costs and export taxes or other fees or charges levied because of exportation;
              (3) Obtain and dispatch promptly to the Government clean on-board ocean bills of lading to the specified point of destination;
              (4) Be responsible for any loss of and/or damage to the goods occurring before delivery; and

              (5) At the Government's request and expense, provide certificates of origin, consular invoices, or any other documents issued in the country of origin or of shipment, or both, that may be required for importation into the country of destination.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-41, C.&f. Destination, when the delivery term is c.& f. (Cost & freight) destination.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 206, Jan. 3, 2006]
            
            
              47.303-14
              C.i.f. destination.
              (a) Explanation of delivery term. C.i.f. (Cost, insurance, freight) destination means free of expense to the Government delivered on board the ocean vessel to the specified point of destination, with the cost of transportation and marine insurance paid by the contractor.
              (b) Contractor responsibilities. The contractor's responsibilities are the same as those listed in 47.303-13(b), except that, in addition, the contractor shall obtain and dispatch to the Government an insurance policy or certificate providing the amount and extent of marine insurance coverage specified in the contract or agreed upon by the Government contracting officer.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-42, C.i.f. (Cost, insurance, freight) Destination, when the delivery term is c.i.f. destination.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 206, Jan. 3, 2006]
            
            
              47.303-15
              F.o.b. designated air carrier's terminal, point of exportation.
              (a) Explanation of delivery term. F.o.b. designated air carrier's terminal, point of exportation means free of expense to the Government loaded aboard the aircraft, or delivered to the custody of the air carrier (if only the air carrier performs the loading), at the air carrier's terminal specified in the contract.
              (b) Contractor responsibilities. The contractor shall—
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment for air transportation in conformance with carrier requirements to protect the goods and to ensure assessment of the lowest applicable transportation charge;
              (2)(i) Deliver the shipment in good order and condition into the conveyance of the carrier, or to the custody of the carrier (if only the carrier performs the loading), at the point of delivery and on the date or within the period specified in the contract; and
              (ii) Pay and bear all applicable charges up to this point;
              (3) Provide a clean bill of lading and/or air waybill;
              (4) Be responsible for any loss of and/or damage to the goods occurring before delivery of the goods to the point specified in the contract; and
              (5) At the Government's request and expense, assist in obtaining the documents required for the purpose of exportation.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-43, F.o.b. Designated Air Carrier's Terminal, Point of Exportation, when the delivery term is f.o.b. designated air carrier's terminal, point of exportation.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 206, Jan. 3, 2006]
            
            
              47.303-16
              F.o.b. designated air carrier's terminal, point of importation.
              (a) Explanation of delivery term. F.o.b. designated air carrier's terminal, point of importation means free of expense to the Government delivered to the air carrier's terminal at the point of importation specified in the contract.
              (b) Contractor responsibilities. The contractor shall—
              (1)(i) Pack and mark the shipment to comply with contract specifications; or
              (ii) In the absence of specifications, prepare the shipment for air transportation in conformance with carrier requirements to protect the goods;
              (2) Prepare and distribute bills of lading or air waybills;
              (3)(i) Deliver the shipment in good order and condition to the point of delivery specified in the contract; and

              (ii) Pay and bear all charges incurred up to the point of delivery specified in the contract, including transportation costs; export, import, or other fees or taxes; cost of landing, if any; customs duties; and costs of certificates of origin, consular invoices, or other documents that may be required for exportation or importation; and
              (4) Be responsible for any loss of and/or damage to the goods until delivery of the goods to the Government at the designated air carrier's terminal.
              (c) Contract clause. The contracting officer shall insert in solicitations and contracts the clause at 52.247-44, F.o.b. Designated Air Carrier's Terminal, Point of Importation, when the delivery term is f.o.b. designated air carrier's terminal, point of importation.
            
            
              47.303-17
              Contractor-prepaid commercial bills of lading, small package shipments.
              (a) If it is advantageous to the Government, the contracting officer may authorize the contractor to ship supplies, which have been acquired f.o.b. origin, to domestic destinations, including DOD air and water terminals, by common carriers on commercial bills of lading. Such shipments shall not exceed 150 pounds by commercial air or 1,000 pounds by other commercial carriers and shall not have a security classification.
              (b) The contracting officer may authorize the shipments under paragraph (a) of this subsection to be consolidated with the contractor's own prepaid shipments for delivery to one or more destinations, if all appropriate f.o.b. origin shipments under one or more Government contracts have been consolidated initially. The contractor may be authorized to consolidate less-than-carload or less-than-truckload Government shipments with its own shipments so that the Government can take advantage of lower carload or truckload freight costs. The Government shall assume its pro rata share of the combined shipment cost. Agency transportation personnel shall evaluate overall transportation costs before authorizing any movement to ensure savings to the Government consistent with other contract and traffic management considerations. When consolidation is authorized, a copy of the commercial bill of lading shall be mailed promptly to each consignee.
              (c) Shipments under prepaid commercial bills of lading, as authorized in paragraph (a) of this subsection, do not require a contract modification. Unless otherwise provided in the contract, the supplies move for the account of, and at the risk of, the Government. The supplies become Government property when loaded on the carrier's equipment and the contractor has obtained the carrier's receipt. The contractor pays the transportation charges and is reimbursed by the Government. Loss or damage claims shall be processed in accordance with agency regulations.
              (d) The contractor's invoice for reimbursement by the Government shall show the prepaid transportation charges as agreed (see paragraph (b) of this subsection), as a separate item for each individual shipment. The contractor shall support the transportation charges with a copy of the carrier's receipted freight bill or other evidence of receipt, except as follows:
              (1) A Government agency may determine that receipted freight bills or other evidence of receipt are not required for transportation charges of $100 or less.
              (2) A Government agency may pay an invoiced but unsupported transportation charge of $250 or less per transaction (i.e., purchase, invoice, or aggregate billing or payment for multiple purchases), if—
              (i) The contractor cannot reasonably provide a receipted freight bill; and
              (ii) The agency has determined that the charges are reasonable. Determination of reasonableness may be based on—
              (A) Past experience (authenticated transportation charges for similar shipments);
              (B) Rate checks;
              (C) Copies of previous freight bills submitted by the contractor; or
              (D) Other information submitted by the contractor to substantiate the amount claimed.
              (3) Receipted freight bills in support of invoiced transportation charges of $100 or less are not required for reimbursement by the Government, if—

              (i) The underlying contract specifies retention by the contractor of all records for at least 3 years after final payment under the contract; and
              
              (ii) The contractor agrees to furnish evidence of payment when requested by the Government.
              (e) Shipments and invoices shall not be split to reduce transportation charges to $100 or less per transaction as a means of avoiding the required documented support for the charges. See paragraph (d)(2) of this subsection for unsupported transportation charges of $250 or less.
              (f) The contracting officer shall insert the clause at 52.247-65, F.o.b. Origin, Prepaid Freight-Small Package Shipments, in solicitations and contracts when f.o.b. origin shipments are to be made.
              [55 FR 52796, Dec. 21, 1990, as amended at 62 FR 237, Jan. 2, 1997; 62 FR 64936, Dec. 9, 1997]
            
            
              47.304
              Determination of delivery terms.
            
            
              47.304-1
              General.
              (a) The contracting officer shall determine f.o.b. terms generally on the basis of overall costs, giving due consideration to the criteria given in 47.304.
              (b) Solicitations shall specify whether offerors must submit offers f.o.b. origin, f.o.b. destination, or both; or whether offerors may choose the basis on which they make an offer. The contracting officer shall consider the most advantageous delivery point, such as (1) f.o.b. origin, carrier's equipment, wharf, or specified freight station near contractor's plant; or (2) f.o.b. destination.
              (c) In determining whether f.o.b. origin or f.o.b. destination is more advantageous to the Government, the contracting officer shall consider the availability of lower freight rates (Government rate tenders) to the Government for f.o.b. origin acquisitions. F.o.b. origin contracts also present other desirable traffic management features, in that they—
              (1) Permit use of transit privileges (see 47.305-13);
              (2) Permit diversions to new destinations without price adjustment for transportation (see 47.305-11);
              (3) Facilitate use of special routings or types of equipment (e.g., circuitous routing or oversize shipments) (see 47.305-14);
              (4) Facilitate, if necessary, use of premium cost transportation and permit Government-controlled transportation;
              (5) Permit negotiations for reduced freight rates (see 47.104-1(b)); and
              (6) Permit use of small shipment consolidation stations.
              (d) When destinations are tentative or unknown, the solicitation shall be f.o.b. origin only (see 47.305-5).
              (e) When the size or quantity of supplies with confidential or higher security classification requires commercial transportation services, the contracting officer shall generally specify f.o.b. origin acquisitions.
              (f) When acceptance must be at destination, solicitation shall be on an f.o.b. destination only basis.
              (g) Following are examples of situations when solicitations shall normally be on an f.o.b. destination only basis because it is advantageous to the Government (see 47.305-4):
              (1) Bulk supplies, such as coal, that require other than Government-owned or operated handling, storage, and loading facilities, are destined for shipment outside CONUS.
              (2) Steel or other bulk construction products are destined for shipment outside CONUS.
              (3) Supplies consist of forest products such as lumber.
              (4) Perishable or medical supplies are subject to in-transit deterioration.
              (5) Evaluation of f.o.b. origin offers is anticipated to result in increased administrative lead time or administrative cost that would outweigh the potential advantages of an f.o.b. origin determination.
              [48 FR 42424, Sept. 19, 1983, as amended at 68 FR 28084, May 22, 2003]
            
            
              47.304-2
              Shipments within CONUS.
              (a) Solicitations shall provide that offers may be submitted on the basis of either or both f.o.b origin and f.o.b. destination and that they will be evaluated on the basis of the lowest overall cost to the Government.
              (b) When sufficient reasons exist not to follow this policy, the contract file shall be documented to include the reasons.
            
            
              
              47.304-3
              Shipments from CONUS for overseas delivery.
              (a) When Government acquisitions involve shipments from CONUS to overseas destinations, delivery f.o.b. origin may afford not only the economies of lower freight rates available to the Government within CONUS, but also flexibility for selection of (1) the port of export and (2) the ocean transportation providing the lowest overall cost to the Government.
              (b)(1) Unless there are valid reasons to the contrary (see 47.304-5), acquisition of supplies originating within CONUS for ultimate delivery to destinations outside CONUS shall be made on the basis of f.o.b. origin. This policy applies to supplies and equipment to be shipped either directly to a port area for export or to a storage or holding area for subsequent forwarding to a port area for export.
              (2) Justification for the solicitation of offers on other than an f.o.b. origin basis shall be recorded and the contract file documented accordingly.
              (c) Export cargo involves considerations of operational and cost factors from the point of origin within CONUS to the overseas port destination. The lowest cost of shipping can be determined only by evaluating and comparing the various prospective landed costs (including inland, terminal, and ocean costs). Also, agencies may have export licensing privileges for shipments to foreign destinations. The contracting officer shall obtain advice from the transportation officer to ensure full use of these privileges.
              [48 FR 42424, Sept. 19, 1983, as amended at 68 FR 28084, May 22, 2003]
            
            
              47.304-4
              Shipments originating outside CONUS.
              (a) Unless there are valid reasons to the contrary (see 47.304-5), acquisition of supplies originating outside CONUS for ultimate delivery to destinations within CONUS or elsewhere, regardless of the quantity of the shipments, shall be on the basis of f.o.b. origin or f.o.b. destination, whichever is more advantageous to the Government.
              (b) The contracting officer shall request the advice of the transportation officer to determine the most appropriate place of delivery to be specified in acquisition documents, giving full consideration to the possible use of Government transportation facilities, reduced rates available, special licensing or custom requirements, and availability of U.S.-flag shipping services between the points involved (see subpart 47.5).
            
            
              47.304-5
              Exceptions.
              (a) Unusual conditions or circumstances may require the use of terms other than f.o.b. origin or f.o.b. destination. Such conditions or circumstances include, but are not limited to—
              (1) Transportation disabilities at origin or destination;
              (2) Mode of transportation required;
              (3) Availability of Government or commercial loading, unloading, or transshipment facilities;
              (4) Characteristics of the supplies;
              (5) Trade customs related to certain supplies;
              (6) Origins or destinations in Alaska and Hawaii; and
              (7) Program requirements.
              (b) Contracting officers shall obtain assistance from transportation officers before issuing solicitations when unusual conditions or circumstances exist that relate to f.o.b. terms.
            
            
              47.305
              Solicitation provisions, contract clauses, and transportation factors.
              (a) The contracting officer shall coordinate transportation factors with the transportation office during the planning, solicitation, and award phases of the acquisition process (see 47.105).
              (b) To the extent feasible, activities shall schedule deliveries to effect savings in transportation costs, and concomitant reductions in energy consumption by carriers (see 47.305-7 and 47.305-8 for specific possibilities).
            
            
              47.305-1
              Solicitation requirements.

              When the acquisition of supplies is on f.o.b. origin or f.o.b. destination delivery terms, the contracting officer shall include in solicitations a requirement that the offeror furnish the Government as much of the following data as is applicable to the particular acquisition:
              
              (a) Modes of transportation and, if rail transportation is used, names of rail carriers serving the offeror's facility.
              (b) The number of railroad cars, motor trucks, or other conveyances that can be loaded per day.
              (c) Type of packaging; e.g., box, carton, crate, drum, bundle, skids, and when applicable, package number from the governing freight classification.
              (d) Number of units packed in one container.
              (e) Guaranteed maximum shipping weight; cubic measurement; and length, width, and height of each container.
              (f) Minimum size of each shipment.
              (g) Number of containers or units that can be loaded in a car, truck, or other conveyance of the size normally used (specify type and size) for the commodity.
              (h) Description of material in terms of the governing freight classification or tariff (or Government rate tender) under which lowest freight rates are applicable.
              (i) Benefits available to the Government under transit arrangements made by the offeror.
              (j) Other requirements as stated under specific section headings.
            
            
              47.305-2
              Solicitations f.o.b. origin and f.o.b. destination—lowest overall cost.
              (a) Solicitations, when appropriate, shall specify that offers may be f.o.b. origin, f.o.b. destination, or both; and that they will be evaluated on the basis of the lowest overall cost to the Government.
              (b) When offers are solicited on the basis of both f.o.b. origin and f.o.b. destination, the contracting officer shall insert in solicitations the provision at 52.247-45, F.o.b. Origin and/or F.o.b. Destination Evaluation.
            
            
              47.305-3
              F.o.b. origin solicitations.
              When preparing f.o.b. origin solicitations, the contracting officer shall refer to 47.303, where f.o.b. origin clauses relating to standard delivery terms are prescribed. Supply solicitations that will or may result in f.o.b. origin contracts shall also contain requirements, information, provisions, and clauses concerning the following items:
              (a) Delivery in carload or truckload lots f.o.b. carrier's equipment, wharf, or freight station.
              (b) The requirement that the offeror furnish the following information with the offer:
              (1) Location of the offeror's actual shipping point(s) (street address, city, State, and ZIP code) from which supplies will be delivered to the Government.
              (2) Whether the offeror's shipping point has a private railroad siding, and the name of the rail carrier serving it.
              (3) When the offeror's shipping point does not have a private siding, the names and addresses of the nearest public rail siding and of the carrier serving it. (This will enable transportation officers, when issuing routing instructions, to select the mode of transportation that will provide the required service at the lowest possible overall cost.)
              (4)(i) The quantity of supplies to be shipped from each shipping point.
              (ii) The contracting officer shall insert in f.o.b. origin solicitations the provision at 52.247-46, Shipping Point(s) Used in Evaluation of F.o.b. Origin Offers, when price evaluation for shipments from various shipping points is contemplated.
              (c) When delivery is f.o.b. origin, contractor's facility, and the designated facility is not covered by the line-haul transportation rate, the charges required to deliver the shipment to the point where the line-haul rate is applicable.
              (d) When delivery is f.o.b. origin, freight allowed, the basis on which transportation charges will be allowed, including the origin and destination from and to which transportation charges will be allowed.
              (e) If f.o.b. origin offers only are desired, a statement that offers submitted on any other basis will be rejected as nonresponsive.

              (f)(1) The methods of transportation used in evaluating offers. The Government normally uses land transportation by regulated common carriers between points in the 48 contiguous United States and the District of Columbia.
              
              (2) The contracting officer shall insert the provision at 52.247-47, Evaluation—F.o.b. Origin, in solicitations that require prices f.o.b. origin for the purpose of establishing the basis on which offers will be evaluated.
              (g)(1) When it is believed that prospective contractors are likely to include in f.o.b. origin offers a contingency to compensate for what may be an unfavorable routing condition by the Government at the time of shipment, the contracting officer may permit prospective contractors to state in offers a reimbursable differential that represents the cost of bringing the supplies to any f.o.b. origin place of delivery specified by the Government at the time of shipment (see the clause at 52.247-33, F.o.b. Origin, with Differentials).

              (2) Following are situations that might impose on the contractor a substantial cost above at plant or commercial shipping point prices because of Government-required routings:
              (i) The loading nature of the supplies; e.g., wheeled vehicles.
              (ii) The different methods of shipment specified by the Government; e.g., towaway, driveaway, tri-level vehicle, or rail car, that may increase the contractor's cost in varying amounts for bringing the supplies to, or loading and bracing the supplies at, the specified place of delivery.
              (iii) The contractor's f.o.b. origin shipping point is a port city served by United States inland, coastwise, or intercoastal water transportation, and the contractor would incur additional costs to make delivery f.o.b. a wharf in that city to accommodate water routing specified by the Government.
              (iv) The contractor's plant does not have a private rail siding and in order to ship by Government-specified rail routing, the contractor would be required to deliver the supplies to a public siding or freight terminal and to load, brace, and install dunnage in rail cars.
              [48 FR 42424, Sept. 19, 1986, as amended at 51 FR 31426, Sept. 3, 1986; 71 FR 206, Jan. 3, 2006]
            
            
              47.305-4
              F.o.b. destination solicitations.
              (a) When preparing f.o.b destination solicitations, the contracting officer shall refer to 47.303 for the prescription of f.o.b. destination clauses relating to standard delivery terms.
              (b) If f.o.b. destination only offers are desired, the solicitation shall state that offers submitted on a basis other than f.o.b. destination will be rejected as nonresponsive.
              (c) When supplies will or may be purchased f.o.b. destination but inspection and acceptance will be at origin, the contracting officer shall insert in solicitations and contracts the clause at 52.247-48, F.o.b. Destination—Evidence of Shipment.
            
            
              47.305-5
              Destination unknown.
              (a)(1) When destinations are unknown, solicitations shall be f.o.b. origin only.
              (2) The contracting officer shall include in the contract file justifications for such solicitations.
              (b)(1) When the exact destination of the supplies to be acquired is not known, but the general location of the users can be reasonably established, the acquiring activity shall designate tentative destinations for the purpose of computing transportation costs, showing estimated quantities for each tentative destination.
              (2) The contracting officer shall insert in solicitations the provision at 52.247-49, Destination Unknown, when destinations are tentative and only for the purpose of evaluating offers.
              (3) If it is necessary to control subsequent shipping weights, the solicitation shall state that subsequent shipments shall be made in carloads or truckloads (see the clause at 52.247-59, F.o.b. Origin—Carload and Truckload Shipments).
              (c)(1) When exact destinations are not known and it is impracticable to establish tentative or general delivery places for the purpose of evaluating transportation costs, the contracting officer shall insert in solicitations the provision at 52.247-50, No Evaluation of Transportation Costs.
              (2) The solicitation shall also state that the transportation costs of subsequent shipments must be controlled (see, for example, the clause at 52.247-61, F.o.b. Origin—Minimum Size of Shipments).
            
            
              
              47.305-6
              Shipments to ports and air terminals.
              (a) When supplies are acquired on the basis of the delivery terms in 47.303-8 through 47.303-16, the solicitation shall include a requirement that the offeror furnish the Government the following information:
              (1) When the delivery term is f.a.s. vessel, port of shipment, f.o.b. vessel, port of shipment, or f.o.b. inland carrier, point of exportation, the required data shall include—
              (i) A delivery schedule in number of units and/or long or short tons;
              (ii) Maximum quantities available per shipment;
              (iii) The quantity that can be made available for loading to vessel per running day of 24 hours (if acquisition involves a commodity to be shipped in bulk);
              (iv) The minimum leadtime required to make supplies available for loading to vessel; and
              (v) The port and pier or other designation and, when applicable, the maximum draft of vessel (in feet) that can be accommodated.
              (2) When the delivery term is f.o.b. inland point, country of importation or f.o.b. designated air carrier's terminal, point of importation, the required data shall include—
              (i) A delivery schedule in number of units and/or long or short tons;
              (ii) Maximum quantities available per shipment; and
              (iii) Other data appropriate to shipment by air carrier.
              (3) When the delivery term is ex dock, pier, or warehouse, port of importation or c.& f. (cost & freight) destination, the required data shall include—
              (i) A delivery schedule in number of units and/or long or short tons;
              (ii) Maximum quantities available per shipment; and
              (iii) The number of containers or units that can be loaded in a car, truck, or other conveyance of the size normally used (specify type and size) for the commodity.
              (4) When the delivery term is c.i.f. (cost, insurance, freight) destination, the required data shall include—
              (i) The same as specified in 47.305-6(a)(3); and

              (ii) The amount and type of marine insurance coverage; e.g., whether the coverage is With Average or Free of Particular Average and whether it covers any special risks or excludes any of the usual risks associated with the specific commodity involved.
              (5) When the delivery term is f.o.b. designated air carrier's terminal, point of exportation, the required data shall include—
              (i) A delivery schedule in number of units, type of package, and individual weight and dimensions of each package;
              (ii) Minimum leadtime required to make supplies available for loading into aircraft;
              (iii) Name of airport and location to which shipment will be delivered; and
              (iv) Other data appropriate to shipment by air carrier.
              (b) When supplies are acquired for known destinations outside CONUS and originate within CONUS, the contracting officer shall, for transportation evaluation purposes, note in the solicitation the CONUS port of loading or point of exit (aerial or water) and the water port of debarkation that serves the overseas destination.
              (c) The contracting officer may also, for evaluation purposes, list in the solicitation other CONUS ports that meet the eligibility criteria compatible with the nature and quantity of the supplies, their destination, type of carrier required, and specified overseas delivery dates. This permits offerors that are geographically remote from the port that normally serves the overseas destination to be competitive as far as transportation costs are concerned.
              (d) Unless logistics requirements limit the ports of loading to the ports listed in the solicitation, the solicitation shall state that—
              (1) Offerors may nominate additional ports (including ports in Alaska and Hawaii) more favorably located to their shipping points; and

              (2) These ports will be considered in the evaluation of offers if they possess all requisite capabilities of the listed ports in relation to the supplies being acquired.
              
              (e) When supplies are to be exported through CONUS ports and offers are solicited on an f.o.b. origin or f.o.b. destination basis, the contracting officer shall insert in solicitations the provision at 52.247-51, Evaluation of Export Offers. The contracting officer shall use the provision with its—
              (1) Alternate I, when the CONUS ports of export are DOD water terminals;
              (2) Alternate II, when offers are solicited on an f.o.b. origin only basis; or
              (3) Alternate III, when offers are solicited on an f.o.b. destination only basis.
              (f)(1) When the supplies are to move in the Defense Transportation System (DTS) (see 47.301-3), the contract shall specify that—
              (i) A Transportation Control Movement Document (TCMD) must be dispatched to the appropriate DOD air or water clearance authority in accordance with DoD 4500.9-R, Defense Transportation Regulation, Part II, procedures for all shipments consigned to DOD air or water terminal transshipment points; and
              (ii) An Export Release must be obtained for supplies to be transshipped via a water port of loading to overseas destinations, except for shipments for which an Export Release is not required, generally shipments of less than 10,000 pounds, (see DoD 4500.9-R, Defense Transportation Regulation, Part II).
              (2) When shipments will be consigned to DOD air or water terminal transshipment points, the contracting officer shall insert in solicitations and contracts the clause at 52.247-52, Clearance and Documentation Requirements—Shipments to DOD Air or Water Terminal Transshipment Points.
              (g) When a contract will not generate any shipments that require an Export Release, only the DOD CONUS ports that serve the overseas destination shall be listed in the solicitation, except that the responsible contracting officer may limit the water ports listed when such limitation is considered necessary to meet delivery or other requirements.
              (h) The award shall specify the United States ports of loading that afford the lowest overall cost to the overseas destination.
              (i) When supplies will be from origins outside CONUS to destinations either within or outside CONUS, the contracting officer shall use the appropriate f.o.b. term and include evaluation-of-offers information.
              (j) In furtherance of the Cargo Preference Act of 1954 (46 U.S.C. 1241(b)), to encourage and foster the American Merchant Marine, the port of delivery of supplies originating outside the United States and shipped by ocean vessel shall be based on the availability of United States-flag vessels between the ports involved, unless the acquiring activity has given other specific instructions. (See subpart 47.5—Ocean Transportation by U.S.-Flag Vessels.)
              (k) For application of the Fly America Act to the transportation of supplies and personnel when the Government is responsible for the transportation costs, see subpart 47.4—Air Transportation by U.S.-Flag Carriers.
              (l) Military and civilian agencies shall obtain assistance from transportation offices in connection with all export shipments (see 47.105).
              [48 FR 42424, Sept. 19, 1983, as amended at 59 FR 11383, Mar. 10, 1994; 71 FR 206, Jan. 3, 2006]
            
            
              47.305-7
              Quantity analysis, direct delivery, and reduction of crosshauling and backhauling.
              (a) Quantity analysis. (1) The requiring activity shall consider the acquisition of carload or truckload quantities.
              (2) When additional quantities of the supplies being acquired can be transported at lower unit transportation costs or with a relatively small increase in total transportation costs, with no impairment to the program schedule, the contracting officer shall ascertain from the requiring activity whether there is a known requirement for additional quantities. This may be the case, for example, when the additional quantity could profitably be stored by the activity for future use, or could be distributed advantageously to several using activities on the same transportation route or in the same geographical area.
              (b) Direct delivery. When it is the usual practice of a requiring activity to acquire supplies in large quantities for shipment to a central point and subsequent distribution to using activities, as needed, consideration shall be given, if sufficient quantities are involved to warrant scheduling direct delivery, to the feasibility of providing for direct delivery from the contractor to the using activity, thereby reducing the cost of transportation and handling.
              (c) Crosshauling and backhauling. The contracting officer shall select distribution and transshipment facilities intermediate to origins and ultimate destinations to reduce crosshauling and backhauling; i.e., the transportation of personal property of the same kind in opposite directions or the return of the property to or through areas previously traversed in shipment.
            
            
              47.305-8
              Consolidation of small shipments and the use of stopoff privileges.
              (a) Consolidation of small shipments. Consolidation of small shipments into larger lots frequently results in lower transportation costs. Therefore, the contracting officer, after consultation with the transportation office and the activity requiring the supplies, may revise the delivery schedules to provide for deliveries in larger quantities.
              (b) Stopping for partial unloading. When feasible, schedules for delivery of supplies to multiple destinations shall be consolidated and the stopoff privileges permitted under carrier tariffs shall be used for partial unloading at one or more points directly en route between the point of origin and the last destination.
            
            
              47.305-9
              Commodity description and freight classification.
              (a) Generally, the freight rate for supplies is based on the rating applicable to the freight classification description published in the National Motor Freight Classification (NMFC) (for carriers) and the Uniform Freight Classification (UFC) (for rail) filed with Federal and State regulatory bodies. Therefore, the contracting officer shall show in the solicitation a complete description of the commodity to be acquired and of packing requirements to determine proper transportation charges for the evaluation of offers. If supplies cannot be properly classified through reference to freight classification tariffs or if doubt exists, the contracting officer shall obtain the applicable freight classification from the transportation office. In some situations prospective contractors have established an official freight classification description that can be applied.
              (b)(1) When the supplies being acquired are new to the supply system, nonstandard, or modifications of previously shipped items, and different freight classifications may apply, the contracting officer shall insert in solicitations the provision at 52.247-53, Freight Classification Description.
              (2) The contracting officer shall alert the transportation officer to the possibility of negotiations for appropriate freight classification ratings and reasonable transportation rates.
              (c) The solicitation shall contain adequate descriptions of explosives and other dangerous supplies according to (1) the regular freight classification and (2) the hazardous material description and hazard class as shown in 49 CFR 172.101.
              (d) The contracting officer shall furnish the freight classification information developed in 47.305-9(a), (b), and (c) above to the contract administration office.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 206, Jan. 3, 2006]
            
            
              47.305-10
              Packing, marking, and consignment instructions.
              (a) Acquisition documents shall include packing and marking requirements necessary to prevent deterioration of supplies and damages due to the hazards of shipping, handling, and storage, and, when appropriate, marking in accordance with the requirements of 49 CFR 172.300.

              (b) Contracts shall include complete consignment and marking instructions at the time the contract is awarded to ensure that supplies are delivered to proper destinations without delay. If complete consignment information is not initially known, the contracting officer shall issue amended delivery instructions under the Changes clause of the contract (see 43.205) as soon as the information becomes known.
              
              (c) If necessary to meet required delivery schedules, the contracting officer may issue instructions by telephone or electronic means. The contracting officer shall confirm telephonic instructions in writing, and confirm electronic instructions if the contracting officer did not receive confirmation of receipt.
              (d) Marking and consignment instructions for military shipments shall conform to the current issue of MIL-STD-129 (Military Standard Marking for Shipment and Storage) and other applicable DOD regulations. Shipments for civilian agencies shall be marked as specified in Federal Standard 123, Marking for Domestic Shipment (Civil Agencies).
              [48 FR 42424, Sept. 19, 1983, as amended at 81 FR 83099, Nov. 18, 2016]
            
            
              47.305-11
              Options in shipment and delivery.
              Although the clauses prescribed in subpart 43.2 allow certain changes to be made in regard to shipment and delivery, it may be desirable to provide specifically for certain options in the solicitation. The Government may reserve the right to—
              (a) Direct deliveries of all or part of the contract quantity to destinations or to consignees other than those specified in the solicitation and in the contract;
              (b) Direct shipments in quantities that may require transportation rates different from those on which the contract price is based; and
              (c) Direct shipments by a mode of transportation other than that stipulated in the solicitation and in the contract.
              [48 FR 42424, Sept. 19, 1983, as amended at 62 FR 237, Jan. 2, 1997]
            
            
              47.305-12
              Delivery of Government-furnished property.
              (a)(1) When Government property is furnished to a contractor and transportation costs to the Government are a factor in the evaluation of offers, the contracting officer shall include in the solicitation a clear description of the property, its location, and other information necessary for the preparation of cost estimates.
              (2) The contracting officer shall insert in solicitations and contracts the clause at 52.247-55, F.o.b. Point for Delivery of Government-Furnished Property, when Government property is to be furnished under a contract and the Government will be responsible for transportation arrangements and costs.
              (b) The contracting officer shall describe explosive and dangerous material according to (1) the regular freight classification and (2) the hazardous material description and hazard class as shown in 49 CFR 172.101.
            
            
              47.305-13
              Transit arrangements.
              (a) Transit privileges. (1) Transit arrangements permit the stopping of a carload or truckload shipment at a specific intermediate point en route to the final destination for storage, processing, or other purposes, as specified in carrier tariffs or rate tenders. A single through rate is charged from origin to final destination plus a transit or other related charge, rather than a more expensive combination of rates to and from the transit point.
              (2) The contracting officer shall consider possible benefits available to the Government through the use of existing transit arrangements or through efforts to obtain additional transit privileges from the carriers. Solicitations incorporating transit arrangements shall be restricted to f.o.b. origin offers, as f.o.b. destination offers can only quote fixed overall delivered prices at first destination.
              (3)(i) Traffic management personnel shall furnish information and analyses of situations in which transit arrangements may be beneficial. The quantity to be awarded must be of sufficient tonnage to ensure that carload/truckload shipments can be made by the contractor, and there should be reasonable certainty that shipments out of the transit point will be requested in carload/truckload quantities.

              (ii) The contracting officer shall insert in solicitations the provision at 52.247-56, Transit Arrangements, when benefits may accrue to the Government because transit arrangements may apply.
              
              (b) Transit credits. (1) In evaluations of f.o.b. origin offers for large quantities of supplies that contractors normally have in process or storage at intermediate points, contracting officers shall make use of contractors' earned commercial transit credits, which are recorded with the carriers. A transit credit represents the transportation costs for a recorded tonnage from the initial point to an intermediate point. The remaining transportation charges from the intermediate point to the Government destination, because they are based on through rates, are frequently lower than the transportation charges that would apply for the same tonnage if the intermediate point were the initial origin point.
              (2) If transit credits apply, the contract shall state that the contractor shall ship the goods on prepaid commercial bills of lading, subject to reimbursement by the Government. The contracting officer shall ensure that this does not preclude a proper change in delivery terms under the Changes clause. The shipments move for the account and at the risk of the Government, as they become Government property at origin.
              (3) The contractor shall show the transportation and transit charges as separate amounts on the invoice for each individual shipment. The amount to be reimbursed by the Government shall not exceed the amount quoted in the offer.
              (4) The contracting officer shall insert in solicitations and contracts the clause at 52.247-57, Transportation Transit Privilege Credits, when supplies are of such a nature, or when it is the custom of the trade, that offerors may have potential transit credits available and the Government may reduce transportation costs through the use of transit credits.
              [48 FR 42424, Sept. 19, 1983, as amended at 71 FR 206, Jan. 3, 2006]
            
            
              47.305-14
              Mode of transportation.
              Generally, solicitations shall not specify a particular mode of transportation or a particular carrier. If the use of particular types of carriers is necessary to meet program requirements, the solicitation shall provide that only offers involving the specified types of carriers will be considered. The contracting officer shall obtain all specifications for mode, route, delivery, etc., from the transportation office.
            
            
              47.305-15
              Loading responsibilities of contractors.
              (a)(1) Contractors are responsible for loading, blocking, and bracing carload shipments as specified in standards published by the Association of American Railroads.
              (2) The contracting officer shall insert in solicitations and contracts the clause at 52.247-58, Loading, Blocking, and Bracing of Freight Car Shipments, when supplies may be shipped in carload lots by rail.
              (b) If the nature of the supplies or safety, environmental, or transportability factors require special methods for securing the supplies on the carrier's equipment, or if only a special mode of transportation or type vehicle is appropriate, the contracting officer shall include in solicitations detailed specifications that have been coordinated with the transportation office.
            
            
              47.305-16
              Shipping characteristics.
              (a) Required shipping weights. The contracting officer shall insert in solicitations and contracts the clause at 52.247-59, F.o.b. Origin—Carload and Truckload Shipments, when it is contemplated that they may result in f.o.b. origin contracts with shipments in carloads or truckloads. This will facilitate realistic freight cost evaluations of offers and ensure that contractors produce economical shipments of agreed size.
              (b) Guaranteed shipping characteristics. (1) The contracting officer shall insert in soliciations and contracts, excluding those at or below the simplified acquisition threshold, the clause at 52.247-60, Guaranteed Shipping Characteristics, when shipping and other characteristics are required to evaluate offers as to transportation costs. When all of the shipping characteristics listed in paragraph (a) of the clause at 52.247-60 are not required to evaluate offers as to transportation costs, the contracting officer shall delete the characteristics not required from the clause.
              
              (2) The award document shall show the shipping characteristics used in the evaluation.
              (c) Minimum size of shipments. When volume rates may apply, the contracting officer shall insert in solicitations and contracts the clause at 52.247-61, F.o.b. Origin—Minimum Size of Shipments.
              (d) Specific quantities unknown. (1) When total requirements and destinations to which shipments will be made are known, but the specific quantity to be shipped to each destination cannot be predetermined, solicitations shall state that offers are to be submitted on the basis of delivery f.o.b. origin and/or f.o.b. destination and that offers will be evaluated on both bases.
              (2) The contracting officer shall insert in solicitations and contracts the clause at 52.247-62, Specific Quantities Unknown, when total requirements and destinations to which shipments will be made are known, but the specific quantity to be shipped to each destination cannot be predetermined. This clause protects the interests of both the Government and the contractor during the course of the performance of the contract.
              [48 FR 42424, Sept. 19, 1983, as amended at 54 FR 48990, Nov. 28, 1989; 60 FR 34760, July 3, 1995; 61 FR 39190, July 26, 1996]
            
            
              47.305-17
              Returnable cylinders.
              The contracting officer shall insert the clause at 52.247-66, Returnable Cylinders, in a solicitation and contract whenever the contract involves the purchase of gas in contractor-furnished returnable cylinders and the contractor retains title to the cylinders.
              [59 FR 11386, Mar. 10, 1994]
            
            
              47.306
              Transportation factors in the evaluation of offers.
              When evaluating offers, contracting officers shall consider transportation and transportation-related costs as well as the offerors' shipping and receiving facilities.
            
            
              47.306-1
              Transportation cost determinations.
              When requesting the transportation officer to assist in evaluating offers, the contracting officer shall give the transportation officer all pertinent data, including the following information:
              (a) A complete description of the commodity being acquired including packaging instructions.
              (b) Planned date of award.
              (c) Date of initial shipment.
              (d) Total quantity to be shipped (including weight and cubic content, when appropriate).
              (e) Delivery schedule.
              (f) Contract period.
              (g) Possible use of transit privileges, including stopoffs for partial loading or unloading, or both.
            
            
              47.306-2
              Lowest overall transportation costs.
              (a) For the evaluation of offers, the transportation officer shall give to the contracting officer, and the contracting officer shall use, the lowest available freight rates and related accessorial and incidental charges that (1) are in effect on, or become effective before, the expected date of the initial shipment and (2) are on file or published on the date of the bid opening.
              (b) If rates or related charges become available after the bid opening or the due date of offers, they shall not be used in the evaluation unless they cover transportation for which no applicable rates or accessorial or incidental costs were in existence at the time of bid opening or due date of the offers.
            
            
              47.306-3
              Adequacy of loading and unloading facilities.
              (a) When determining the transportation capabilities of an offeror, the contracting officer shall consider the type and adequacy of the offeror's shipping facilities, including the ability to consolidate and ship in carload or truckload lots.
              (b) The contracting officer shall consider the type and adequacy of the consignee's receiving facilities to avoid shipping schedules that cannot be properly accommodated.
            
          
          
            Subpart 47.4—Air Transportation by U.S.-Flag Carriers
            
              47.401
              Definitions.
              As used in this subpart—
              
              
                Air freight forwarder means an indirect air carrier that is responsible for the transportation of property from the point of receipt to the point of destination, and utilizes for the whole or any part of such transportation the services of a direct air carrier or its agent, or of another air freight forwarder.
              
                Gateway airport abroad means the airport from which the traveler last embarks en route to the United States or at which the traveler first debarks incident to travel from the United States.
              
                Gateway airport in the United States means the last U.S. airport from which the traveler's flight departs or the first U.S. airport at which the traveler's flight arrives.
              
                International air transportation means transportation by air between a place in the United States and a place outside the United States or between two places both of which are outside the United States.
              
                United States means the 50 States, the District of Columbia, and outlying areas of the United States.
              
                U.S.-flag air carrier means an air carrier holding a certificate under section 401 of the Federal Aviation Act of 1958 (49 U.S.C. 41102).
              [48 FR 42424, Sept. 19, 1983, as amended at 66 FR 2134, Jan. 10, 2001; 68 FR 28084, May 22, 2003]
            
            
              47.402
              Policy.
              Federal employees and their dependents, consultants, contractors, grantees, and others must use U.S.-flag air carriers for U.S. Government-financed international air travel and transportation of their personal effects or property, if available (section 5 of the International Air Transportation Fair Competitive Practices Act of 1974 (49 U.S.C. 40118) (Fly America Act)).
              [68 FR 28084, May 22, 2003]
            
            
              47.403
              Guidelines for implementation of the Fly America Act.
              This section 47.403 is based on the Guidelines for Implementation of the Fly America Act (case number B-138942), issued by the Comptroller General of the United States on March 31, 1981.
            
            
              47.403-1
              Availability and unavailability of U.S.-flag air carrier service.
              (a) If a U.S.-flag air carrier cannot provide the international air transportation needed or if the use of U.S.-flag air carrier service would not accomplish an agency's mission, foreign-flag air carrier service may be deemed necessary.
              (b) U.S.-flag air carrier service is considered available even though—
              (1) Comparable or a different kind of service can be provided at less cost by a foreign-flag air carrier;
              (2) Foreign-flag air carrier service is preferred by, or is more convenient for, the agency or traveler; or
              (3) Service by a foreign-flag air carrier can be paid for in excess foreign currency (unless U.S.-flag air carriers decline to accept excess or near excess foreign currencies for transportation payable only out of such monies).
              (c) Except as provided in paragraph 47.403-1(a), U.S.-flag air carrier service shall be used for U.S. Government-financed commercial foreign air travel if service provided by U.S.-flag air carriers is available. In determining availability of a U.S.-flag air carrier, the following scheduling principles shall be followed unless their application would result in the last or first leg of travel to or from the United States being performed by a foreign-flag air carrier:
              (1) U.S.-flag air carrier service available at point of origin shall be used to destination or, in the absence of direct or through service, to the farthest interchange point on a usually traveled route.
              (2) When an origin or interchange point is not served by a U.S.-flag air carrier, foreign-flag air carrier service shall be used only to the nearest interchange point on a usually traveled route to connect with U.S.-flag air carrier service.
              (3) When a U.S.-flag air carrier involuntarily reroutes the traveler via a foreign-flag air carrier, the foreign-flag air carrier may be used notwithstanding the availability of alternative U.S.-flag air carrier service.

              (d) For travel between a gateway airport in the United States and a gateway airport abroad, passenger service by U.S.-flag air carrier shall not be considered available if—
              (1) The gateway airport abroad is the traveler's origin or destination airport and the use of U.S.-flag air carrier service would extend the time in a travel status, including delay at origin and accelerated arrival at destination, by at least 24 hours more than travel by a foreign-flag air carrier; or
              (2) The gateway airport abroad is an interchange point and the use of U.S.-flag air carrier service would require the traveler to wait 6 hours or more to make connections at that point, or if delayed departure from, or accelerated arrival at, the gateway airport in the United States would extend time in a travel status by at least 6 hours more than travel by a foreign-flag air carrier.
              (e) For travel between two points outside the United States, the rules in paragraphs 47.403-1(a), (b), and (c) shall be applicable, but passenger service by a U.S.-flag air carrier shall not be considered to be reasonably available if—
              (1) Travel by a foreign-flag air carrier would eliminate two or more aircraft changes en route;
              (2) One of the two points abroad is the gateway airport en route to or from the United States and the use of a U.S.-flag air carrier would extend the time in a travel status by at least 6 hours more than travel by a foreign-flag air carrier, including accelerated arrival at the overseas destination or delayed departure from the overseas origin, as well as delay at the gateway airport or other interchange point abroad; or
              (3) The travel is not part of the trip to or from the United States and the use of a U.S.-flag air carrier would extend the time in a travel status by at least 6 hours more than travel by a foreign-flag air carrier including delay at origin, delay en route, and accelerated arrival at destination.
              (f) For all short-distance travel under either paragraph (d) or paragraph (e) of 47.403-1, U.S. air carrier service shall not be considered available when the elapsed traveltime on a scheduled flight from origin to destination airport by foreign-flag air carrier is 3 hours or less and service by a U.S.-flag air carrier would involve twice such traveltime.
            
            
              47.403-2
              Air transport agreements between the United States and foreign governments.
              Nothing in the guidelines of the Comptroller General (see 47.403) shall preclude, and no penalty shall attend, the use of a foreign-flag air carrier that provides transportation under an air transport agreement between the United States and a foreign government, the terms of which are consistent with the international aviation policy goals at 49 U.S.C. 1502(b) and provide reciprocal rights and benefits.
            
            
              47.403-3
              Disallowance of expenditures.
              (a) Agencies shall disallow expenditures for U.S. Government-financed commercial international air transportation on foreign-flag air carriers unless there is attached to the appropriate voucher a memorandum adequately explaining why service by U.S.-flag air carriers was not available, or why it was necessary to use foreign-flag air carriers.
              (b) When the travel is by indirect route or the traveler otherwise fails to use available U.S.-flag air carrier service, the amount to be disallowed against the traveler is based on the loss of revenues suffered by U.S.-flag air carriers as determined under the following formula, which is prescribed and more fully explained in 56 Comp. Gen. 209 (1977):
              
                EC03AP91.004
              
              
                EC03AP91.005
              
              
              (c) The justification requirement is satisfied by the contractor's use of a statement similar to the one contained in the clause at 52.247-63, Preference for U.S.-Flag Air Carriers. (See 47.405.)
              [48 FR 42424, Sept. 19, 1983, as amended at 62 FR 237, Jan. 2, 1997]
            
            
              47.404
              Air freight forwarders.
              (a) Agencies may use air freight forwarders that are engaged in international air transportation (49 U.S.C. 1301(24)(c)) for U.S. Government-financed movements of property. The rule on disallowance of expenditures in 47.403-3(a) applies also to the air carriers used by these international air freight forwarders.
              (b) Agency personnel shall inform international air freight forwarders that to facilitate prompt payments of their bills, they shall submit with their bills (1) a copy of the airway bill or manifest showing the air carriers used and (2) justification for the use of foreign-flag air carriers similar to the one shown in the clause at 52.247-63, Preference for U.S.-Flag Air Carriers.
              [48 FR 42424, Sept. 19, 1983, as amended at 62 FR 237, Jan. 2, 1997]
            
            
              47.405
              Contract clause.
              The contracting officer shall insert the clause at 52.247-63, “Preference for U.S.-Flag Air Carriers, in solicitations and contracts whenever it is possible that U.S. Government-financed international air transportation of personnel (and their personal effects) or property will occur in the performance of the contract.” This clause does not apply to contracts awarded using the simplified acquisition procedures in part 13 or contracts for commercial items (see part 12).
              [48 FR 42424, Sept. 19, 1983, as amended at 53 FR 27468, July 20, 1988; 60 FR 48250, Sept. 18, 1995]
            
          
          
            Subpart 47.5—Ocean Transportation by U.S.-Flag Vessels
            
              47.500
              Scope of subpart.
              This subpart prescribes policy and procedures for giving preference to U.S.-flag vessels when transportation of supplies by ocean vessel is required. This subpart does not apply to the Department of Defense (DoD). Policy and procedures applicable to DoD appear in DFARS subpart 247.5.
              [48 FR 42424, Sept. 19, 1983, as amended at 55 FR 3886, Feb. 5, 1990]
            
            
              47.501
              Definitions.
              As used in this subpart—
              
                Dry bulk carrier means a vessel used primarily for the carriage of shipload lots of homogeneous unmarked nonliquid cargoes such as grain, coal, cement, and lumber.
              
                Dry cargo liner means a vessel used for the carriage of heterogeneous marked cargoes in parcel lots. However, any cargo may be carried in these vessels, including part cargoes of dry bulk items or, when carried in deep tanks, bulk liquids such as petroleum and vegetable oils.
              
                Foreign-flag vessel means any vessel of foreign registry including vessels owned by U.S. citizens but registered in a nation other than the United States.
              
                Government vessel means a vessel owned by the U.S. Government and operated directly by the Government or for the Government by an agent or contractor, including a privately owned U.S.-flag vessel under bareboat charter to the Government.
              
                Privately owned U.S.-flag commercial vessel means a vessel (1) registered and operated under the laws of the United States, (2) used in commercial trade of the United States, (3) owned and operated by U.S. citizens, including a vessel under voyage or time charter to the Government, and (4) a Government-owned vessel under bareboat charter to, and operated by, U.S. citizens.
              
                Tanker means a vessel used primarily for the carriage of bulk liquid cargoes such as liquid petroleum products, vegetable oils, and molasses.
              
                U.S.-flag vessel when used independently means either a Government vessel or a privately owned U.S.-flag commercial vessel.
              [48 FR 42424, Sept. 19, 1983, as amended at 66 FR 2134, Jan. 10, 2001]
            
            
              47.502
              Policy.

              (a) The policy of the United States regarding the use of U.S.-flag vessels is stated in the following acts:
              
              (1) The Cargo Preference Act of 1904 (10 U.S.C. 2631), which requires the Department of Defense to use only U.S.-flag vessels for ocean transportation of supplies for the Army, Navy, Air Force, or Marine Corps unless those vessels are not available at fair and reasonable rates.
              (2) The Merchant Marine Act of 1936 (46 U.S.C. 1101), which declares it is the policy of the United States to foster the development and encourage the maintenance of its merchant marine.
              (3) The Cargo Preference Act of 1954 (46 U.S.C. 1241(b), which is Section 901(b) of the Merchant Marine Act). Under this Act, Government agencies acquiring, either within or outside the United States, supplies that may require ocean transportation shall ensure that at least 50 percent of the gross tonnage of these supplies (computed separately for dry bulk carriers, dry cargo liners, and tankers) is transported on privately owned U.S.-flag commercial vessels to the extent that such vessels are available at rates that are fair and reasonable for U.S.-flag commercial vessels. This applies when the supplies are—
              (i) Acquired for the account of the United States;
              (ii) Furnished to, or for the account of, a foreign nation without provision for reimbursement;
              (iii) Furnished for the account of a foreign nation in connection with which the United States advances funds or credits, or guarantees the convertibility of foreign currencies; or
              (iv) Acquired with advance of funds, loans, or guaranties made by or on behalf of the United States.
              (b) Additional policies providing preference for the use of U.S.-flag vessels are contained in—
              (1) 10 U.S.C. 2634 for the transporation of privately-owned vehicles belonging to service members when making permanent change of station moves;
              (2) 46 U.S.C. 1241(a) for official business travel by officers and employees of the United States and for the transportation of their personal effects; and
              (3) 46 U.S.C. 1241(e) for the transportation of motor vehicles owned by Government personnel when transportation is at Government expense or otherwise authorized by law.
              (c) The provisions of the Cargo Preference Act of 1954 may be temporarily waived when the Congress, the President, or the Secretary of Defense declares that an emergency justifying a temporary waiver exists and so notifies the appropriate agency or agencies.
            
            
              47.503
              Applicability.
              (a) Except as stated in paragraph (b) below and in 47.504, the Cargo Preference Acts of 1904 and 1954 described in 47.502(a) apply to the following cargoes:
              (1) Supplies owned by the Government and in the possession of—
              (i) The Government;
              (ii) A contractor; or
              (iii) A subcontractor at any tier.
              (2) Supplies for use of the Government that are contracted for and require subsequent delivery to a Government activity but are not owned by the Government at the time of shipment.
              (3) Supplies not owned by the Government at the time of shipment that are to be transported for distribution to foreign assistance programs, but only if these supplies are not acquired or contracted for with local currency funds (see 47.504(b)).
              (b) Government-owned supplies to be shipped commercially that are (1) in the possession of a department, a contractor, or a subcontractor at any tier and (2) for use of military departments shall be transported exclusively in privately owned U.S.-flag commercial vessels if such vessels are available at rates that are fair and reasonable for U.S.-flag commercial vessels.
              (c) The 50-percent requirement shall not prevent the use of privately owned U.S.-flag commercial vessels for transportation of up to 100 percent of the cargo subject to the Cargo Preference Act of 1954.
            
            
              47.504
              Exceptions.
              The policy and procedures in this subpart do not apply to the following:
              (a) Shipments aboard vessels as required or authorized by law or treaty.

              (b) Ocean transportation between foreign countries of supplies purchased with foreign currencies made available, or derived from funds that are made available, under the Foreign Assistance Act of 1961 (22 U.S.C. 2353).
              (c) Shipments of classified supplies when the classification prohibits the use of non-Government vessels.
              (d) Subcontracts for the acquisition of commercial items or commercial components (see 12.504(a)(1) and (a)(11)). This exception does not apply to—
              (1) Grants-in-aid shipments, such as agricultural and food-aid shipments;
              (2) Shipments covered under 46 U.S.C. Appx 1241-1, such as those generated by Export-Import Bank loans or guarantees;
              (3) Subcontracts under—
              (i) Government contracts or agreements for ocean transportation services; or
              (ii) Construction contracts; or
              (4) Shipments of commercial items that are—
              (i) Items the contractor is reselling or distributing to the Government without adding value (see FAR 12.501(b)). Generally, the contractor does not add value to the items when it subcontracts items for f.o.b. destination shipment; or
              (ii) Shipped in direct support of U.S. military—
              (A) Contingency operations;
              (B) Exercises; or
              (C) Forces deployed in connection with United Nations or North Atlantic Treaty Organization humanitarian or peacekeeping operations.
              [48 FR 42424, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995; 60 FR 48250, Sept. 18, 1995; 65 FR 24324, Apr. 25, 2000; 68 FR 13203, Mar. 18, 2003; 71 FR 206, Jan. 3, 2006]
            
            
              47.505
              Construction contracts.
              (a) Except as stated in paragraph (b) below, construction contractors, including subcontractors and suppliers, engaged in overseas work shall comply with the policies and regulations in this subpart.
              (b) These requirements shall not apply to military assistance, foreign aid, or similar projects under the auspices of the U.S. Government when the recipient nation furnishes, or pays for, at least 50 percent of the transportation, in which event foreign-flag vessels may be used for a portion not to exceed 50 percent of the gross tonnage for the project.
            
            
              47.506
              Procedures.
              (a) The contracting officer shall obtain assistance from the transportation activity (see 47.105) in developing appropriate shipping instructions and delivery terms for inclusion in solicitations and contracts that may involve ocean transportation of supplies subject to the requirements of the Cargo Preference Act of 1954 (see 47.502(a)(3)).
              (b) When the contractor notifies the contracting officer that a privately owned U.S.-flag commercial vessel is not available, the contracting officer shall seek assistance from the transportation activity.
              (c) For purposes of determining the availability of privately owned U.S.-flag commercial vessels at fair and reasonable rates, rates filed and published in accordance with the requirements of the Federal Maritime Commission may be accepted as fair and reasonable. When applicable rates for charter cargoes are not in published tariffs, a determination as to whether the rates are fair and reasonable shall be obtained from the Maritime Administration.
              (d) The Maritime Administration has issued regulations (46 CFR 381) that require agencies to submit reports regarding ocean shipments. Contracting officers shall follow agency regulations when preparing, or furnishing information for, these reports.
            
            
              47.507
              Contract clauses.
              (a)(1) Insert the clause at 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels, in solicitations and contracts that may involve ocean transportation of supplies subject to the Cargo Preference Act of 1954. (For application of the Cargo Preference Act of 1954, see 47.502(a)(3), 47.503(a), and 47.504.)

              (2) If an applicable statute requires, or if it has been determined under agency procedures, that the supplies to be furnished under the contracts must be transported exclusively in privately owned U.S.-flag commercial vessels (see 47.502(a)(1) and 47.503(b)), use the clause with its Alternate I.
                
              

              (3) Except for contracts or agreements for ocean transportation services or construction contracts, use the clause with its Alternate II if any of the supplies to be transported are commercial items that are shipped in direct support of U.S. military—
              (i) Contingency operations;
              (ii) Exercises; or
              (iii) Forces deployed in connection with United Nations or North Atlantic Treaty Organization humanitarian or peacekeeping operations.
              (b) The contracting officer may insert in solicitations and contracts, under agency procedures, additional appropriate clauses concerning the vessels to be used.
              [68 FR 13203, Mar. 18, 2003]
            
          
        
        
          Pt. 48
          PART 48—VALUE ENGINEERING
          
            Sec.
            48.000
            Scope of part.
            48.001
            Definitions.
            
              Subpart 48.1—Policies and Procedures
              48.101
              General.
              48.102
              Policies.
              48.103
              Processing value engineering change proposals.
              48.104
              Sharing arrangements.
              48.104-1
              Determining sharing period.
              48.104-2
              Sharing acquisition savings.
              48.104-3
              Sharing collateral savings.
              48.104-4
              Sharing alternative—no-cost settlement method.
              48.105
              Relationship to other incentives.
            
            
              Subpart 48.2—Contract Clauses
              48.201
              Clauses for supply or service contracts.
              48.202
              Clause for construction contracts.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42443, Sept. 19, 1983, unless otherwise noted.
          
          
            48.000
            Scope of part.
            This part prescribes policies and procedures for using and administering value engineering techniques in contracts.
          
          
            48.001
            Definitions.
            As used in this subpart—
            
              Acquisition savings means savings resulting from the application of a value engineering change proposal (VECP) to contracts awarded by the same contracting office of its successor for essentially the same unit. Acquisition savings include—
            (1) Instant contract savings, that are the net cost reductions on the contract under which the VECP is submitted and accepted, and that are equal to the instant unit cost reduction multiplied by the number of instant contract units affected by the VECP, less the contractor's allowable development and implementation costs;
            (2) Concurrent contract savings, that are net reductions in the prices of other contracts that are definitized and ongoing at the time the VECP is accepted; and
            (3) Future contract savings, that are the product of the future unit cost reduction multiplied by the number of future contract units in the sharing base. On an instant contract, future contract savings include savings on increases in quantities after VECP acceptance that are due to contract modifications, exercise of options, additional orders, and funding of subsequent year requirements on a multiyear contract.
            
              Collateral costs means agency costs of operation, maintenance logistic support, or Government-furnished property.
            
              Collateral savings means those measurable net reductions resulting from a VECP in the agency's overall projected collateral costs, exclusive of acquisition savings, whether or not the acquisition cost changes.
            
              Contracting office includes any contracting office that the acquisition is transferred to, such as another branch of the agency or another agency's office that is performing a joint acquisition action.
            
              Contractor's development and implementation costs means those costs the contractor incurs on a VECP specifically in developing, testing, preparing, and submitting the VECP, as well as those costs the contractor incurs to make the contractual changes required by Government acceptance of a VECP.
            
              Future unit cost reduction means the instant unit cost reduction adjusted as the contracting officer considers necessary for projected learning or changes in quantity during the sharing period. It is calculated at the time the VECP is accepted and applies either (1) throughout the sharing period, unless the contracting officer decides that recalculation is necessary because conditions are significantly different from those previously anticipated or (2) to the calculation of a lump-sum payment, that cannot later be revised.
            
              Government costs means those agency costs that result directly from developing and implementing the VECP, such as any net increases in the cost of testing, operations, maintenance, and logistics support. The term does not include the normal administrative costs of processing the VECP or any increase in instant contract cost or price resulting from negative instant contract savings, except that for use in 52.248-3, see the definition at 52.248-3(b).
            
              Instant contract means the contract under which the VECP is submitted. It does not include increases in quantities after acceptance of the VECP that are due to contract modifications, exercise of options, or additional orders. If the contract is a multiyear contract, the term does not include quantities funded after VECP acceptance. In a fixed-price contract with prospective price redetermination, the term refers to the period for which firm prices have been established.
            
              Instant unit cost reduction means the amount of the decrease in unit cost of performance (without deducting any contractor's development or implementation costs) resulting from using the VECP on the instant contract. In service contracts, the instant unit cost reduction is normally equal to the number of hours per line-item task saved by using the VECP on the instant contract, multiplied by the appropriate contract labor rate.
            
              Negative instant contract savings means the increase in the instant contract cost or price when the acceptance of a VECP results in an excess of the contractor's allowable development and implementation costs over the product of the instant unit cost reduction multiplied by the number of instant contract units affected.
            
              Net acquisition savings means total acquisition savings, including instant, concurrent, and future contract savings, less Government costs.
            
              Sharing base means the number of affected end items on contracts of the contracting office accepting the VECP.
            
              Sharing period means the period beginning with acceptance of the first unit incorporating the VECP and ending at a calendar date or event determined by the contracting officer for each VECP.
            
              Unit means the item or task to which the contracting officer and the contractor agree the VECP applies.
            
              Value engineering proposal means, in connection with an A-E contract, a change proposal developed by employees of the Federal Government or contractor value engineering personnel under contract to an agency to provide value engineering services for the contract or program.
            [48 FR 42443, Sept. 19, 1983, as amended at 54 FR 5057, Jan. 31, 1989; 55 FR 3887, Feb. 5, 1990; 61 FR 39220, July 26, 1996; 64 FR 51847, Sept. 24, 1999; 66 FR 2134, Jan. 10, 2001]
          
          
            Subpart 48.1—Policies and Procedures
            
              48.101
              General.
              (a) Value engineering is the formal technique by which contractors may (1) voluntarily suggest methods for performing more economically and share in any resulting savings or (2) be required to establish a program to identify and submit to the Government methods for performing more economically. Value engineering attempts to eliminate, without impairing essential functions or characteristics, anything that increases acquisition, operation, or support costs.
              (b) There are two value engineering approaches:
              (1) The first is an incentive approach in which contractor participation is voluntary and the contractor uses its own resources to develop and submit any value engineering change proposals (VECP's). The contract provides for sharing of savings and for payment of the contractor's allowable development and implementation costs only if a VECP is accepted. This voluntary approach should not in itself increase costs to the Government.

              (2) The second approach is a mandatory program in which the Government requires and pays for a specific value engineering program effort. The contractor must perform value engineering of the scope and level of effort required by the Government's program plan and included as a separately priced item of work in the contract Schedule. No value engineering (VE) sharing is permitted in architect-engineer contracts. All other contracts with a program clause share in savings on accepted VECP's, but at a lower percentage rate than under the voluntary approach. The objective of this value engineering program requirement is to ensure that the contractor's value engineering effort is applied to areas of the contract that offer opportunities for considerable savings consistent with the functional requirements of the end item of the contract.
              [48 FR 42443, Sept. 19, 1983, as amended at 54 FR 5057, Jan. 31, 1989]
            
            
              48.102
              Policies.
              (a) As required by 41 U.S.C. 1711, agencies shall establish and maintain cost-effective value engineering procedures and processes. Agencies shall provide contractors a substantial financial incentive to develop and submit VECP's. Contracting activities will include value engineering provisions in appropriate supply, service, architect-engineer and construction contracts as prescribed by 48.201 and 48.202 except where exemptions are granted on a case-by-case basis, or for specific classes of contracts, by the agency head.
              (b) Agencies shall: (1) establish guidelines for processing VECP's; (2) process VECP's objectively and expeditiously; and (3) provide contractors a fair share of the savings on accepted VECP's.
              (c) Agencies shall consider requiring incorporation of value engineering clauses in appropriate subcontracts.
              (d)(1) Agencies other than the Department of Defense shall use the value engineering program requirement clause (52.248-1, Alternates I or II) in initial production contracts for major systems programs (see definition of major system in 34.001) and for contracts for major systems research and development except where the contracting officer determines and documents the file to reflect that such use is not appropriate
              (2) In Department of Defense contracts, the VE program requirement clause (52.248-1, Alternates I or II), shall be placed in initial production solicitations and contracts (first and second production buys) for major system acquisition programs as defined in DoD Directive 5000.1, except as specified in subdivisions (d)(2)(i) and (ii) of this section. A program requirement clause may be included in initial production contracts for less than major systems acquisition programs if there is a potential for savings. The contracting officer is not required to include a program requirement clause in initial production contracts—
              (i) Where, in the judgment of the contracting officer, the prime contractor has demonstrated an effective VE program during either earlier program phases, or during other recent comparable production contracts.
              (ii) Which are awarded on the basis of competition.
              (e) Value engineering incentive payments do not constitute profit or fee within the limitations imposed by 10 U.S.C. 2306(d) and 41 U.S.C. 3905 (see 15.404-4(c)(4)(i).
              (f) Generally, profit or fee on the instant contact should not be adjusted downward as a result of acceptance of a VECP. Profit or fee shall be excluded when calculating instant or future contract savings.
              (g) The contracting officer determines the sharing periods and sharing rates on a case-by-case basis using the guidelines in 48.104-1 and 48.104-2, respectively. In establishing a sharing period and sharing rate, the contracting officer must consider the following, as appropriate, and must insert supporting rationale in the contract file:
              (1) Extent of the change.
              (2) Complexity of the change.
              (3) Development risk (e.g., contractor's financial risk).
              (4) Development cost.
              (5) Performance and/or reliability impact.
              (6) Production period remaining at the time of VECP acceptance.
              (7) Number of units affected.

              (h) Contracts for architect-engineer services must require a mandatory value engineering program to reduce total ownership cost in accordance with 48.101(b)(2). However, there must be no sharing of value engineering savings in contracts for architect-engineer services.
              (i) Agencies shall establish procedures for funding and payment of the contractor's share of collateral savings and future contract savings.
              [48 FR 42443, Sept. 19, 1983, as amended at 51 FR 2666, Jan. 17, 1986; 54 FR 5057, Jan. 31, 1989; 55 FR 3887, Feb. 5, 1990; 61 FR 39221, July 26, 1996; 62 FR 51271, Sept. 30, 1997; 64 FR 51847, Sept. 24, 1999; 79 FR 24214, Apr. 29, 2014]
            
            
              48.103
              Processing value engineering change proposals.
              (a) Instructions to the contractor for preparing a VECP and submitting it to the Government are included in paragraphs (c) and (d) of the value engineering clauses prescribed in subpart 48.2. Upon receiving a VECP, the contracting officer or other designated official shall promptly process and objectively evaluate the VECP in accordance with agency precedures and shall document the contract file with the rationale for accepting or rejecting the VECP.
              (b) The contracting officer is responsible for accepting or rejecting the VECP within 45 days from its receipt by the Government. If the Government will need more time to evaluate the VECP, the contracting officer shall notify the contractor promptly in writing giving the reasons and the anticipated decision date. The contractor may withdraw, in whole or in part, any VECP not accepted by the Government within the period specified in the VECP. Any VECP may be approved, in whole or in part, by a contract modification incorporating the VECP. Until the effective date of the contract modification, the contractor shall perform in accordance with the existing contract. If the Government accepts the VECP, but properly rejects units subsequently delivered or does not receive units on which a savings share was paid, the contractor shall reimburse the Government for the proportionate share of these payments. If the VECP is not accepted, the contracting officer shall provide the contractor with prompt written notification, explaining the reasons for rejection.
              (c) The following Government decisions are unilateral decisions made solely at the discretion of the Government:
              (1) The decision to accept or reject a VECP.
              (2) The determination of collateral costs or collateral savings.

              (3) The decision as to which of the sharing rates applies when Alternate II of the clause at 52.248-1, Value Engineering, is used.
              (4) The contracting officer's determination of the duration of the sharing period and the contractor's sharing rate.
              [48 FR 42443, Sept. 19, 1983, as amended at 54 FR 5057, Jan. 31, 1989; 64 FR 72449, Dec. 27, 1999]
            
            
              48.104
              Sharing arrangements.
            
            
              48.104-1
              Determining sharing period.
              (a) Contracting officers must determine discrete sharing periods for each VECP. If more than one VECP is incorporated into a contract, the sharing period for each VECP need not be identical.
              (b) The sharing period begins with acceptance of the first unit incorporating the VECP. Except as provided in paragraph (c) of this section, the end of the sharing period is a specific calendar date that is the later of—
              (1) 36 to 60 consecutive months (set at the discretion of the contracting officer for each VECP) after the first unit affected by the VECP is accepted; or
              (2) The last scheduled delivery date of an item affected by the VECP under the instant contract delivery schedule in effect at the time the VECP is accepted.

              (c) For engineering-development contracts and contracts containing low-rate-initial-production or early production units, the end of the sharing period is based not on a calendar date, but on acceptance of a specified quantity of future contract units. This quantity is the number of units affected by the VECP that are scheduled to be delivered over a period of between 36 and 60 consecutive months (set at the discretion of the contracting officer for each VECP) that spans the highest planned production, based on planning and programming or production documentation at the time the VECP is accepted. The specified quantity begins with the first future contract unit affected by the VECP and continues over consecutive deliveries until the sharing period ends at acceptance of the last of the specified quantity of units.

              (d) For contracts (other than those in paragraph (c) of this subsection) for items requiring a prolonged production schedule (e.g., ship construction, major system acquisition), the end of the sharing period is determined according to paragraph (b) of this subsection. Agencies may prescribe sharing of future contract savings on all future contract units to be delivered under contracts awarded within the sharing period for essentially the same item, even if the scheduled delivery date is outside the sharing period.
              [64 FR 51847, Sept. 24, 1999]
            
            
              48.104-2
              Sharing acquisition savings.
              (a) Supply or service contracts. (1) The sharing base for acquisition savings is the number of affected end items on contracts of the contracting office accepting the VECP. The sharing rates (Government/contractor) for net acquisition savings for supplies and services are based on the type of contract, the value engineering clause or alternate used, and the type of savings, as follows:
              
                Government/Contractor Shares of Net Acquisition Savings
                [Figures in percent]
                
                  Contract type
                  Sharing arrangement
                  Incentive (voluntary)
                  Instant contract rate
                  Concurrent and future contract rate
                  Program requirement (mandatory)
                  Instant contract rate
                  Concurrent and future contract rate
                
                
                  Fixed-price (includes fixed-price-award-fee; excludes other fixed-price incentive contracts)
                  
                    1 50/50
                  
                    1 50/50
                  75/25
                  75/25
                
                
                  Incentive (fixed-price or cost) (other than award fee)
                  (2)
                  
                    1 50/50
                  (2)
                  75/25
                
                
                  Cost-reimbursement (includes cost-plus-award-fee; excludes other cost-type incentive contracts)
                  
                    3 75/25
                  
                    3 75/25
                  85/15
                  85/15
                
                
                  1 The contracting officer may increase the contractor's sharing rate to as high as 75 percent for each VECP. (See 48.102(g) (1) through (7).)
                
                  2 Same sharing arrangement as the contract's profit or fee adjustment formula.
                
                  3 The contracting officer may increase the contractor's sharing rate to as high as 50 percent for each VECP. (See 48.102(g) (1) through (7).)
              
              (2) Acquisition savings may be realized on the instant contract, concurrent contracts, and future contracts. The contractor is entitled to a percentage share (see paragraph (a)(1) of this section) of any net acquisition savings. Net acquisition savings result when the total of acquisition savings becomes greater than the total of Government costs and any negative instant contract savings. This may occur on the instant contract or it may not occur until reductions have been negotiated on concurrent contracts or until future contract savings are calculated, either through lump-sum payment or as each future contract is awarded.
              (i) When the instant contract is not an incentive contract, the contractor's share of net acquisition savings is calculated and paid each time such savings are realized. This may occur once, several times, or, in rare cases, not at all.

              (ii) When the instant contract is an incentive contract, the contractor shares in instant contract savings through the contract's incentive structure. In calculating acquisition savings under incentive contracts, the contracting officer shall add any negative instant contract savings to the target cost or to the target price and ceiling price and then offset these negative instant contract savings and any Government costs against concurrent and future contract savings.
              (3) The contractor shares in the savings on all affected units scheduled for delivery during the sharing period. The contractor is responsible for maintaining, for 3 years after final payment on the contract under which the VECP was accepted, records adequate to identify the first delivered unit incorporating the applicable VECP.
              (4) Contractor shares of savings are paid through the contract under which the VECP was accepted. On incentive contracts, the contractor's share of concurrent and future contract savings and of collateral savings shall be paid as a separate firm-fixed-price line item on the instant contract.
              (5) Within 3 months after concurrent contracts have been modified to reflect price reductions attributable to use of the VECP, the contracting officer shall modify the instant contract to provide the contractor's share of savings.
              (6) The contractor's share of future contract savings may be paid as subsequent contracts are awarded or in a lump-sum payment at the time the VECP is accepted. The lump-sum method may be used only if the contracting officer has established that this is the best way to proceed and the contractor agrees. The contracting officer ordinarily shall make calculations as future contracts are awarded and, within 3 months after their award, modify the instant contract to provide the contractor's share of savings. For future contract savings calculated under the optional lump-sum method, the sharing base is an estimate of the number of items that the contracting office will purchase for delivery during the sharing period. In deciding whether or not to use the more convenient lump-sum method for an individual VECP, the contracting officer shall consider—
              (i) The accuracy with which the number of items to be delivered during the sharing period can be estimated and the probability of actual production of the projected quantity;
              (ii) The availability of funds for a lump-sum payment; and
              (iii) The administrative expense of amending the instant contract as future contracts are awarded.
              (b) Construction contracts. Sharing on construction contracts applies only to savings on the instant contract and to collateral savings. The Government's share of savings is determined by subtracting Government costs from instant contract savings and multiplying the result by (1) 45 percent for fixed-price contracts; or (2) 75 percent for cost-reimbursement contracts. Value engineering sharing does not apply to incentive construction contracts.
              [48 FR 42443, Sept. 19, 1983, as amended at 54 FR 5057, Jan. 31, 1989; 55 FR 3887, Feb. 5, 1990; 59 FR 11387, Mar. 10, 1994. Redesignated and amended at 64 FR 51847, 51848, Sept. 24, 1999; 82 FR 4714, Jan. 13, 2017]
            
            
              48.104-3
              Sharing collateral savings.
              (a) The Government shares collateral savings with the contractor, unless the head of the contracting activity has determined that the cost of calculating and tracking collateral savings will exceed the benefits to be derived (see 48.201(e)).
              (b) The contractor's share of collateral savings may range from 20 to 100 percent of the estimated savings to be realized during a typical year of use but must not exceed the greater of—
              (1) The contract's firm-fixed-price, target price, target cost, or estimated cost, at the time the VECP is accepted; or
              (2) $100,000.
              (c) The contracting officer must determine the sharing rate for each VECP.
              (d) In determining collateral savings, the contracting officer must consider any degradation of performance, service life, or capability.
              [64 FR 51848, Sept. 24, 1999]
            
            
              48.104-4
              Sharing alternative—no-cost settlement method.

              In selecting an appropriate mechanism for incorporating a VECP into a contract, the contracting officer shall analyze the different approaches available to determine which one would be in the Government's best interest. Contracting officers should balance the administrative costs of negotiating a settlement against the anticipated savings. A no-cost settlement may be used if, in the contracting officer's judgment, reliance on other VECP approaches likely would not be more cost-effective, and the no-cost settlement would provide adequate consideration to the Government. Under this method of settlement, the contractor would keep all of the savings on the instant contract, and all savings on its concurrent contracts only. The Government would keep all savings resulting from concurrent contracts placed with other sources, savings from all future contracts, and all collateral savings. Use of this method must be by mutual agreement of both parties for individual VECPs.
              [63 FR 34079, June 22, 1998. Redesignated at 64 FR 51847, Sept. 24, 1999]
            
            
              48.105
              Relationship to other incentives.
              Contractors should be offered the fullest possible range of motivation, yet the benefits of an accepted VECP should not be rewarded both as value engineering shares and under performance, design-to-cost, or similar incentives of the contract. To that end, when performance, design-to-cost, or similar targets are set and incentivized, the targets of such incentives affected by the VECP are not to be adjusted because of the acceptance of the VECP. Only those benefits of an accepted VECP not rewardable under other incentives are rewarded under a value engineering clause.
              [48 FR 42443, Sept. 19, 1983, as amended at 54 FR 5057, Jan. 31, 1989]
            
          
          
            Subpart 48.2—Contract Clauses
            
              48.201
              Clauses for supply or service contracts.
              (a) General. The contracting officer shall insert a value engineering clause in solicitations and contracts when the contract amount is expected to exceed the simplified acquisition threshold, except as specified in subparagraphs (1) through (5) and in paragraph (f) below. A value engineering clause may be included in contracts of lesser value if the contracting officer sees a potential for significant savings. Unless the chief of the contracting office authorizes its inclusion, the contracting officer shall not include a value engineering clause in solicitations and contracts—
              (1) For research and development other than full-scale development;
              (2) For engineering services from not-for-profit or nonprofit organizations;
              (3) For personal services (see subpart 37.1);
              (4) Providing for product or component improvement, unless the value engineering incentive application is restricted to areas not covered by provisions for product or component improvement;
              (5) For commercial products (see part 11) that do not involve packaging specifications or other special requirements or specifications; or
              (6) When the agency head has exempted the contract (or a class of contracts) from the requirements of part 48.
              (b) Value engineering incentive. To provide a value engineering incentive, the contracting officer shall insert the clause at 52.248-1, Value Engineering, in solicitations and contracts except as provided in paragraph (a) above (but see subparagraph (e)(1) below).
              (c) Value engineering program requirement. (1) If a mandatory value engineering effort is appropriate (i.e., if the contracting officer considers that substantial savings to the Government may result from a sustained value engineering effort of a specified level), the contracting officer shall use the clause with its Alternate I (but see subparagraph (e)(2) below).
              (2) The value engineering program requirement may be specified by the Government in the solicitation or, in the case of negotiated contracting, proposed by the contractor as part of its offer and included as a subject for negotiation. The program requirement shall be shown as a separately priced line item in the contract Schedule.
              (d) Value engineering incentive and program requirement. (1) If both a value engineering incentive and a mandatory program requirement are appropriate, the contracting officer shall use the clause with its Alternate II (but see subparagraph (e)(3) below).

              (2) The contract shall restrict the value engineering program requirement to well-defined areas of performance designated by line item in the contract Schedule. Alternate II applies a value engineering program to the specified areas and a value engineering incentive to the remaining areas of the contract.
              (e) Collateral savings computation not cost-effective. If the head of the contracting activity determines for a contract or class of contracts that the cost of computing and tracking collateral savings will exceed the benefits to be derived, the contracting officer shall use the clause with its—
              (1) Alternate III if a value engineering incentive is involved;
              (2) Alternate III and Alternate I if a value engineering program requirement is involved; or
              (3) Alternate III and Alternate II if both an incentive and a program requirement are involved.
              (f) Architect-engineering contracts. The contracting officer shall insert the clause at 52.248-2, Value Engineering—Architect-Engineer, in solicitations and contracts whenever the Government requires and pays for a specific value engineering effort in architect-engineer contracts. The clause at 52.248-1, Value Engineering, shall not be used in solicitations and contracts for architect-engineer services.
              (g) Engineering-development solicitations and contracts. For engineering-development solicitations and contracts, and solicitations and contracts containing low-rate-initial-production or early production units, the contracting officer must modify the clause at 52.248-1, Value Engineering, by—
              (1) Revising paragraph (i)(3)(i) of the clause by substituting “a number equal to the quantity required to be delivered over a period of between 36 and 60 consecutive months (set at the discretion of the Contracting Officer for each VECP) that spans the highest planned production, based on planning and programming or production documentation at the time the VECP is accepted;” for “the number of future contract units scheduled for delivery during the sharing period;” and
              (2) Revising the first sentence under paragraph (3) of the definition of “acquisition savings” by substituting “a number equal to the quantity to be delivered over a period of between 36 and 60 consecutive months (set at the discretion of the Contracting Officer for each VECP) that spans the highest planned production, based on planning and programming or production documentation at the time the VECP is accepted.” for “the number of future contract units in the sharing base.”
              (h) Extended production period solicitations and contracts. In solicitations and contracts for items requiring an extended period for production (e.g., ship construction, major system acquisition), if agency procedures prescribe sharing of future contract savings on all units to be delivered under contracts awarded during the sharing period (see 48.104-1(c)), the contracting officer must modify the clause at 52.248-1, Value Engineering, by revising paragraph (i)(3)(i) of the clause and the first sentence under paragraph (3) of the definition of “acquisition savings” by substituting “under contracts awarded during the sharing period” for “during the sharing period.”
              [48 FR 42443, Sept. 19, 1983, as amended at 54 FR 5057, Jan. 31, 1989; 55 FR 3887, Feb. 5, 1990; 64 FR 51848, Sept. 24, 1999; 71 FR 57368, Sept. 28, 2006]
            
            
              48.202
              Clause for construction contracts.

              The contracting officer shall insert the clause at 52.248-3, Value Engineering—Construction, in construction solicitations and contracts when the contract amount is estimated to exceed the simplified acquisition threshold, unless an incentive contract is contemplated. The contracting officer may include the clause in contracts of lesser value if the contracting officer sees a potential for significant savings. The contracting officer shall not include the clause in incentive-type construction contracts. If the head of the contracting activity determines that the cost of computing and tracking collateral savings for a contract will exceed the benefits to be derived, the contracting officer shall use the clause with its Alternate I.
              
              [48 FR 42443, Sept. 19, 1983, as amended at 71 FR 57368, Sept. 28, 2006]
            
          
        
        
          Pt. 49
          PART 49—TERMINATION OF CONTRACTS
          
            Sec.
            49.000
            Scope of part.
            49.001
            Definitions.
            49.002
            Applicability.
            
              Subpart 49.1—General Principles
              49.100
              Scope of subpart.
              49.101
              Authorities and responsibilities.
              49.102
              Notice of termination.
              49.103
              Methods of settlement.
              49.104
              Duties of prime contractor after receipt of notice of termination.
              49.105
              Duties of termination contracting officer after issuance of notice of termination.
              49.105-1
              Termination status reports.
              49.105-2
              Release of excess funds.
              49.105-3
              Termination case file.
              49.105-4
              Cleanup of construction site.
              49.106
              Fraud or other criminal conduct.
              49.107
              Audit of prime contract settlement proposals and subcontract settlements.
              49.108
              Settlement of subcontract settlement proposals.
              49.108-1
              Subcontractor's rights.
              49.108-2
              Prime contractor's rights and obligations.
              49.108-3
              Settlement procedure.
              49.108-4
              Authorization for subcontract settlements without approval or ratification.
              49.108-5
              Recognition of judgments and arbitration awards.
              49.108-6
              Delay in settling subcontractor settlement proposals.
              49.108-7
              Government assistance in settling subcontracts.
              49.108-8
              Assignment of rights under subcontracts.
              49.109
              Settlement agreements.
              49.109-1
              General.
              49.109-2
              Reservations.
              49.109-3
              Government property.
              49.109-4
              No-cost settlement.
              49.109-5
              Partial settlements.
              49.109-6
              Joint settlement of two or more settlement proposals.
              49.109-7
              Settlement by determination.
              49.110
              Settlement negotiation memorandum.
              49.111
              Review of proposed settlements.
              49.112
              Payment.
              49.112-1
              Partial payments.
              49.112-2
              Final payment.
              49.113
              Cost principles.
              49.114
              Unsettled contract changes.
              49.115
              Settlement of terminated incentive contracts.
            
            
              Subpart 49.2—Additional Principles for Fixed-Price Contracts Terminated for Convenience
              49.201
              General.
              49.202
              Profit.
              49.203
              Adjustment for loss.
              49.204
              Deductions.
              49.205
              Completed end items.
              49.206
              Settlement proposals.
              49.206-1
              Submission of settlement proposals.
              49.206-2
              Bases for settlement proposals.
              49.206-3
              Submission of inventory disposal schedules.
              49.207
              Limitation on settlements.
              49.208
              Equitable adjustment after partial termination.
            
            
              Subpart 49.3—Additional Principles for Cost-Reimbursement Contracts Terminated for Convenience
              49.301
              General.
              49.302
              Discontinuance of vouchers.
              49.303
              Procedure after discontinuing vouchers.
              49.303-1
              Submission of settlement proposal.
              49.303-2
              Submission of inventory disposal schedules.
              49.303-3
              Audit of settlement proposal.
              49.303-4
              Adjustment of indirect costs.
              49.303-5
              Final settlement.
              49.304
              Procedure for partial termination.
              49.304-1
              General.
              49.304-2
              Submission of settlement proposal (fee only).
              49.304-3
              Submission of vouchers.
              49.305
              Adjustment of fee.
              49.305-1
              General.
              49.305-2
              Construction contracts.
            
            
              Subpart 49.4—Termination for Default
              49.401
              General.
              49.402
              Termination of fixed-price contracts for default.
              49.402-1
              The Government's right.
              49.402-2
              Effect of termination for default.
              49.402-3
              Procedure for default.
              49.402-4
              Procedure in lieu of termination for default.
              49.402-5
              Memorandum by the contracting officer.
              49.402-6
              Repurchase against contractor's account.
              49.402-7
              Other damages.
              49.402-8
              Reporting information.
              49.403
              Termination of cost-reimbursement contracts for default.
              49.404
              Surety-takeover agreements.
              49.405
              Completion by another contractor.
              49.406
              Liquidation of liability.
            
            
              
              Subpart 49.5—Contract Termination Clauses
              49.501
              General.
              49.502
              Termination for convenience of the Government.
              49.503
              Termination for convenience of the Government and default.
              49.504
              Termination of fixed-price contracts for default.
              49.505
              Other termination clauses.
            
            
              Subpart 49.6—Contract Termination Forms and Formats
              49.601
              Notice of termination for convenience.
              49.601-1
              Electronic notice.
              49.601-2
              Letter notice.
              49.602
              Forms for settlement of terminated contracts.
              49.602-1
              Termination settlement proposal forms.
              49.602-2
              Inventory forms.
              49.602-3
              Schedule of accounting information.
              49.602-4
              Partial payments.
              49.602-5
              Settlement agreement.
              49.603
              Formats for termination for convenience settlement agreements.
              49.603-1
              Fixed-price contracts—complete termination.
              49.603-2
              Fixed-price contracts—partial termination.
              49.603-3
              Cost-reimbursement contracts—complete termination, if settlement includes cost.
              49.603-4
              Cost-reimbursement contracts—complete termination, with settlement limited to fee.
              49.603-5
              Cost-reimbursement contracts—partial termination.
              49.603-6
              No-cost settlement agreement—complete termination.
              49.603-7
              No-cost settlement agreement—partial termination.
              49.603-8
              Fixed-price contracts—settlements with subcontractors only.
              49.603-9
              Settlement of reservations.
              49.604
              Release of excess funds under terminated contracts.
              49.605
              Request to settle subcontractor settlement proposals.
              49.606
              Granting subcontract settlement authorization.
              49.607
              Delinquency notices.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42447, Sept. 19, 1983, unless otherwise noted.
          
          
            49.000
            Scope of part.
            This part establishes policies and procedures relating to the complete or partial termination of contracts for the convenience of the Government or for default. It prescribes contract clauses relating to termination and excusable delay and includes instructions for using termination and settlement forms.
          
          
            49.001
            Definitions.
            As used in this part—
            
              Other work means any current or scheduled work of the contractor, whether Government or commercial, other than work related to the terminated contract.
            
              Plant clearance period, as used in this subpart, means the period beginning on the effective date of contract completion or termination and ending 90 days (or such longer period as may be agreed to) after receipt by the contracting officer of acceptable inventory schedules for each property classification. The final phase of the plant clearance period means that period after receipt of acceptable inventory schedules.
            
              Settlement agreement means a written agreement in the form of a contract modification settling all or a severable portion of a settlement proposal.
            
              Settlement proposal means a proposal for effecting settlement of a contract terminated in whole or in part, submitted by a contractor or subcontractor in the form, and supported by the data, required by this part. A settlement proposal is included within the generic meaning of the word claim under false claims acts (see 18 U.S.C. 287 and 31 U.S.C. 3729).
            
              Unsettled contract change means any contract change or contract term for which a definitive modification is required but has not been executed.
            [48 FR 42443, Sept. 19, 1983, as amended at 51 FR 2666, Jan. 17, 1986; 66 FR 2134, Jan. 10, 2001; 67 FR 43514, June 27, 2002; 69 FR 17748, Apr. 5, 2004]
          
          
            49.002
            Applicability.
            (a)(1) This part applies to contracts that provide for termination for the convenience of the Government or for the default of the contractor (see also 12.403 and 13.302-4).

            (2) This part does not apply to commercial item contracts awarded using part 12 procedures. See 12.403 for termination policies for contracts for the acquisition of commercial items. However, for contracts for the acquisition of commercial items, this part provides administrative guidance which may be followed unless it is inconsistent with the requirements and procedures in 12.403, Termination, and the clause at 52.212-4, Contract Terms and Conditions—Commercial Items.
            (b) Contractors shall use this part, unless inappropriate, to settle subcontracts terminated as a result of modification of prime contracts. The contracting officer shall use this part as a guide in evaluating settlements of subcontracts terminated for the convenience of a contractor whenever the settlement will be the basis of a proposal for reimbursement from the Government under a cost-reimbursement contract.
            (c) The contracting officer may use this part in determining an equitable adjustment resulting from a modification under the Changes clause of any contract, except cost-reimbursement contracts.

            (d) When action to be taken or authority to be exercised under this part depends upon the amount of the settlement proposal, that amount shall be determined by deducting from the gross settlement proposed the amounts payable for completed articles or work at the contract price and amounts for the settlement of subcontractor settlement proposals. Credits for retention or other disposal of termination inventory and amounts for advance or partial payments shall not be deducted.
            [48 FR 42447, Sept. 19, 1983, as amended at 62 FR 64927, Dec. 9, 1997; 75 FR 82577, Dec. 30, 2010]
          
          
            Subpart 49.1—General Principles
            
              49.100
              Scope of subpart.
              (a) This subpart deals with—
              (1) The authority and responsibility of contracting officers to terminate contracts in whole or in part for the convenience of the Government or for default;
              (2) Duties of the contractor and the contracting officer after issuance of the notice of termination;
              (3) General procedures for the settlement of terminated contracts; and
              (4) Settlement agreements.
              (b) Additional principles applicable to the termination for convenience and settlement of fixed-price and cost-reimbursement contracts are included in subparts 49.2 and 49.3. Additional principles applicable to the termination of contracts for default are included in subpart 49.4.
            
            
              49.101
              Authorities and responsibilities.
              (a) The termination clauses or other contract clauses authorize contracting officers to terminate contracts for convenience, or for default, and to enter into settlement agreements under this regulation.
              (b) The contracting officer shall terminate contracts, whether for default or convenience, only when it is in the Government's interest. The contracting officer shall effect a no-cost settlement instead of issuing a termination notice when (1) it is known that the contractor will accept one, (2) Government property was not furnished, and (3) there are no outstanding payments, debts due the Government, or other contractor obligations.
              (c) When the price of the undelivered balance of the contract is less than $5,000, the contract should not normally be terminated for convenience but should be permitted to run to completion.
              (d) After the contracting officer issues a notice of termination, the termination contracting officer (TCO) is responsible for negotiating any settlement with the contractor, including a no-cost settlement if appropriate. Auditors and TCO's shall promptly schedule and complete audit reviews and negotiations, giving particular attention to the need for timely action on all settlements involving small business concerns.

              (e) If the same item is under contract with both large and small business concerns and it is necessary to terminate for convenience part of the units still to be delivered, preference shall be given to the continuing performance of small business contracts over large business contracts unless the chief of the contracting office determines that this is not in the Government's interest.
              (f) The contracting officer is responsible for the release of excess funds resulting from the termination unless this responsibility is specifically delegated to the TCO.
              [48 FR 42447, Sept. 19, 1983, as amended at 55 FR 52797, Dec. 21, 1990; 56 FR 67134, Dec. 27, 1991]
            
            
              49.102
              Notice of termination.
              (a) General. The contracting officer shall terminate contracts for convenience or default only by a written notice to the contractor (see 49.601). The notice of termination may be expedited by means of electronic communication capable of providing confirmation of receipt by the contractor. When the notice is mailed, it shall be sent by certified mail, return receipt requested. When the contracting office arranges for hand delivery of the notice, a written acknowledgment shall be obtained from the contractor. The notice shall state—
              (1) That the contract is being terminated for the convenience of the Government (or for default) under the contract clause authorizing the termination;
              (2) The effective date of termination;
              (3) The extent of termination;
              (4) Any special instructions; and

              (5) The steps the contractor should take to minimize the impact on personnel if the termination, together with all other outstanding terminations, will result in a significant reduction in the contractor's work force (see paragraph (g) of the notice in 49.601-2). If the termination notice is by telegram, include these steps in the confirming letter or modification.
              (b) Distribution of copies. The contracting officer shall simultaneously send the termination notice to the contractor, and a copy to the contract administration office and to any known assignee, guarantor, or surety of the contractor.
              (c) Amendment of termination notice. The contracting officer may amend a termination notice to—
              (1) Correct nonsubstantive mistakes in the notice;
              (2) Add supplemental data or instructions; or
              (3) Rescind the notice if it is determined that items terminated had been completed or shipped before the contractor's receipt of the notice.
              (d) Reinstatement of terminated contracts. Upon written consent of the contractor, the contracting office may reinstate the terminated portion of a contract in whole or in part by amending the notice of termination if it has been determined in writing that—
              (1) Circumstances clearly indicate a requirement for the terminated items; and
              (2) Reinstatement is advantageous to the Government.
              [48 FR 42447, Sept. 19, 1983, as amended at 81 FR 83099, Nov. 18, 2016]
            
            
              49.103
              Methods of settlement.
              Settlement of terminated cost-reimbursement contracts and fixed-price contracts terminated for convenience may be effected by (a) negotiated agreement, (b) determination by the TCO, (c) costing-out under vouchers using SF 1034, Public Voucher for Purchases and Services Other Than Personal, for cost-reimbursement contracts (as prescribed in subpart 49.3), or (d) a combination of these methods. When possible, the TCO should negotiate a fair and prompt settlement with the contractor. The TCO shall settle a settlement proposal by determination only when it cannot be settled by agreement.
            
            
              49.104
              Duties of prime contractor after receipt of notice of termination.
              After receipt of the notice of termination, the contractor shall comply with the notice and the termination clause of the contract, except as otherwise directed by the TCO. The notice and clause applicable to convenience terminations generally require that the contractor—
              (a) Stop work immediately on the terminated portion of the contract and stop placing subcontracts thereunder;
              (b) Terminate all subcontracts related to the terminated portion of the prime contract;
              (c) Immediately advise the TCO of any special circumstances precluding the stoppage of work;

              (d) Perform the continued portion of the contract and submit promptly any request for an equitable adjustment of price for the continued portion, supported by evidence of any increase in the cost, if the termination is partial;
              (e) Take necessary or directed action to protect and preserve property in the contractor's possession in which the Government has or may acquire an interest and, as directed by the TCO, deliver the property to the Government;
              (f) Promptly notify the TCO in writing of any legal proceedings growing out of any subcontract or other commitment related to the terminated portion of the contract;
              (g) Settle outstanding liabilities and proposals arising out of termination of subcontracts, obtaining any approvals or ratifications required by the TCO;
              (h) Promptly submit the contractor's own settlement proposal, supported by appropriate schedules; and
              (i) Dispose of termination inventory, as directed or authorized by the TCO.
            
            
              49.105
              Duties of termination contracting officer after issuance of notice of termination.
              (a) Consistent with the termination clause and the notice of termination, the TCO shall—
              (1) Direct the action required of the prime contractor;
              (2) Examine the settlement proposal of the prime contractor and, when appropriate, the settlement proposals of subcontractors;
              (3) Promptly negotiate settlement with the contractor and enter into a settlement agreement; and
              (4) Promptly settle the contractor's settlement proposal by determination for the elements that cannot be agreed on, if unable to negotiate a complete settlement.
              (b) To expedite settlement, the TCO may request specially qualified personnel to—
              (1) Assist in dealings with the contractor;
              (2) Advise on legal and contractual matters;
              (3) Conduct accounting reviews and advise and assist on accounting matters; and
              (4) Perform the following functions regarding termination inventory (see subpart 45.6):
              (i) Verify its existence.
              (ii) Determine qualitative and quantitative allocability.
              (iii) Make recommendations concerning serviceability.
              (iv) Undertake necessary screening and redistribution.
              (v) Assist the contractor in accomplishing other disposition.
              (c) The TCO should promptly hold a conference with the contractor to develop a definite program for effecting the settlement. When appropriate in the judgment of the TCO, after consulting with the contractor, principal subcontractors should be requested to attend. Topics that should be discussed at the conference and documented include—
              (1) General principles relating to the settlement of any settlement proposal, including obligations of the contractor under the termination clause of the contract;
              (2) Extent of the termination, point at which work is stopped, and status of any plans, drawings, and information that would have been delivered had the contract been completed;
              (3) Status of any continuing work;
              (4) Obligation of the contractor to terminate subcontracts and general principles to be followed in settling subcontractor settlement proposals;
              (5) Names of subcontractors involved and the dates termination notices were issued to them;
              (6) Contractor personnel handling review and settlement of subcontractor settlement proposals and the methods being used;
              (7) Arrangements for transfer of title and delivery to the Government of any material required by the Government;
              (8) General principles and procedures to be followed in the protection, preservation, and disposition of the contractor's and subcontractors' termination inventories, including the preparation of termination inventory schedules;
              (9) Contractor accounting practices and preparation of SF 1439 (Schedule of Accounting Information (49.602-3);
              (10) Form in which to submit settlement proposals;
              (11) Accounting review of settlement proposals;

              (12) Any requirement for interim financing in the nature of partial payments;
              
              (13) Tentative time schedule for negotiation of the settlement, including submission by the contractor and subcontractors of settlement proposals, termination inventory schedules, and accounting information schedules (see 49.206-3 and 49.303-2);
              (14) Actions taken by the contractor to minimize impact upon employees affected adversely by the termination (see paragraph (g) of the letter notice in 49.601-2); and
              (15) Obligation of the contractor to furnish accurate, complete, and current cost or pricing data, and to certify to that effect in accordance with 15.403-4(a)(1) when the amount of a termination settlement agreement, or a partial termination settlement agreement plus the estimate to complete the continued portion of the contract exceeds the threshold in 15.403-4.
              [48 FR 42447, Sept. 19, 1983, as amended at 61 FR 39221, July 26, 1996; 62 FR 51271, Sept. 30, 1997]
            
            
              49.105-1
              Termination status reports.
              When the TCO and contracting officer are in different activities, the TCO will furnish periodic status reports on termination actions to the contracting office upon request. The contracting office shall specify the information required.
            
            
              49.105-2
              Release of excess funds.
              (a) The TCO shall estimate the funds required to settle the termination, and within 30 days after the receipt of the termination notice, recommend the release of excess funds to the contracting officer. The initial deobligation of excess funds should be accomplished in a timely manner by the contracting officer, or the TCO, if delegated the responsibility. The TCO shall not recommend the release of amounts under $1,000, unless requested by the contracting officer.
              (b) The TCO shall maintain continuous surveillance of required funds to permit timely release of any additional excess funds (a recommended format for release of excess funds is in 49.604). If previous releases of excess funds result in a shortage of the amount required for settlement, the TCO shall promptly inform the contracting officer, who shall reinstate the funds within 30 days.
              [56 FR 67134, Dec. 27, 1991]
            
            
              49.105-3
              Termination case file.
              The TCO responsible for negotiating the final settlement shall establish a separate case file for each termination. This file will include memoranda and records of all actions relative to the settlement (see 4.801).
            
            
              49.105-4
              Cleanup of construction site.
              In the case of terminated construction contracts, the contracting officer shall direct action to ensure the cleanup of the site, protection of serviceable materials, removal of hazards, and other action necessary to leave a safe and healthful site.
            
            
              49.106
              Fraud or other criminal conduct.
              If the TCO suspects fraud or other criminal conduct related to the settlement of a terminated contract, the TCO shall discontinue negotiations and report the facts under agency procedures.
            
            
              49.107
              Audit of prime contract settlement proposals and subcontract settlements.

              (a) The TCO shall refer each prime contractor settlement proposal valued at or above the threshold for obtaining certified cost or pricing data set forth in FAR 15.403-4(a)(1) to the appropriate audit agency for review and recommendations. The TCO may submit settlement proposals of less than the threshold for obtaining certified cost or pricing data to the audit agency. Referrals shall indicate any specific information or data that the TCO considers relevant and shall include facts and circumstances that will assist the audit agency in performing its function. The audit agency shall develop requested information and may make any further accounting reviews it considers appropriate. After its review, the audit agency shall submit written comments and recommendations to the TCO. When a formal examination of settlement proposals valued under the threshold for obtaining certified cost or pricing data is not warranted, the TCO will perform or have performed a desk review and include a written summary of the review in the termination case file.
              (b) The TCO shall refer subcontract settlements received for approval or ratification to the appropriate audit agency for review and recommendations when—
              (1) The amount exceeds the threshold for obtaining certified cost or pricing data; or
              (2) The TCO determines that a complete or partial accounting review is advisable. The audit agency shall submit written comments and recommendations to the TCO. The review by the audit agency does not relieve the prime contractor or higher tier subcontractor of the responsibility for performing an accounting review.
              (c)(1) The responsibility of the prime contractor and of each subcontractor (see 49.108) includes performance of accounting reviews and any necessary field audits. However, the TCO should request the Government audit agency to perform the accounting review of a subcontractor's settlement proposal when—
              (i) A subcontractor objects, for competitive reasons, to an accounting review of its records by an upper tier contractor;
              (ii) The Government audit agency is currently performing audit work at the subcontractor's plant, or can perform the audit more economically or efficiently;
              (iii) Audit by the Government is necessary for consistent audit treatment and orderly administration; or
              (iv) The contractor has a substantial or controlling financial interest in the subcontractor.
              (2) The audit agency should avoid duplication of accounting reviews performed by the upper tier contractor on subcontractor settlement proposals. However, this should not preclude the Government from making additional reviews when appropriate. When the contractor is performing accounting reviews according to this section, the TCO should request the audit agency to periodically examine the contractor's accounting review procedures and performance, and to make appropriate comments and recommendations to the TCO.
              (d) The audit report is advisory only, and is for the TCO to use in negotiating a settlement or issuing a unilateral determination. Government personnel handling audit reports must be careful not to reveal privileged information or information that will jeopardize the negotiation position of the Government, the prime contractor, or a higher tier subcontractor. Consistent with this, and when in the Government's interest, the TCO may furnish audit reports under paragraph (c) above to prime and higher tier subcontractors for their use in settling subcontract settlement proposals.
              [48 FR 42447, Sept. 19, 1983, as amended at 55 FR 52797, Dec. 21, 1990; 83 FR 19150, May 1, 2018]
            
            
              49.108
              Settlement of subcontract settlement proposals.
            
            
              49.108-1
              Subcontractor's rights.
              A subcontractor has no contractual rights against the Government upon the termination of a prime contract. A subcontractor may have rights against the prime contractor or intermediate subcontractor with whom it has contracted. Upon termination of a prime contract, the prime contractor and each subcontractor are responsible for the prompt settlement of the settlement proposals of their immediate subcontractors.
            
            
              49.108-2
              Prime contractor's rights and obligations.
              (a) Termination for convenience clauses provide that after receipt of a termination notice the prime contractor shall, unless directed otherwise by the TCO, terminate all subcontracts to the extent that they relate to the performance of prime work terminated. Therefore, prime contractors should include a termination clause in their subcontracts for their own protection. Suggestions regarding use of subcontract termination clauses are in subpart 49.5.
              (b) The failure of a prime contractor to include an appropriate termination clause in any subcontract, or to exercise the clause rights, shall not—

              (1) Affect the Government's right to require the termination of the subcontract; or
              
              (2) Increase the obligation of the Government beyond what it would have been if the subcontract had contained an appropriate clause.
              (c) In any case, the reasonableness of the prime contractor's settlement with the subcontractor should normally be measured by the aggregate amount due under paragraph (f) of the subcontract termination clause suggested in 49.502(e). The TCO shall allow reimbursement in excess of that amount only in unusual cases and then only to the extent that the terms of the subcontract did not unreasonably increase the rights of the subcontractor.
            
            
              49.108-3
              Settlement procedure.
              (a) Contractors shall settle with subcontractors in general conformity with the policies and principles relating to settlement of prime contracts in this subpart and subparts 49.2 or 49.3. However, the basis and form of the subcontractor's settlement proposal must be acceptable to the prime contractor or the next higher tier subcontractor. Each settlement must be supported by accounting data and other information sufficient for adequate review by the Government. In no event will the Government pay the prime contractor any amount for loss of anticipatory profits or consequential damages resulting from the termination of any subcontract (but see 49.108-5).
              (b) Except as provided in 49.108-4, the TCO shall require that—
              (1) All subcontractor termination inventory be disposed of and accounted for in accordance with the procedures contained in paragraph (j) of the clause at 52.245-1, Government Property; and
              (2) The prime contractor submit, for approval or ratification, all termination settlements with subcontractors.
              (c) The TCO shall promptly examine each subcontract settlement received to determine that the subcontract termination was made necessary by the termination of the prime contract (or by issuance of a change order—see 49.002(b)). The TCO will also determine if the settlement was arrived at in good faith, is reasonable in amount, and is allocable to the terminated portion of the contract (or, if allocable only in part, that the proposed allocation is reasonable). In considering the reasonableness of any subcontract settlement, the TCO shall generally be guided by the provisions of this part relating to the settlement of prime contracts, and shall comply with any applicable requirements of 49.107 and 49.111 relating to accounting and other reviews. After the examination, the TCO shall notify the contractor in writing of (1) approval or ratification, or (2) the reasons for disapproval.
              [48 FR 42424, Sept. 19, 1983, as amended at 62 FR 237, Jan. 2, 1997; 69 FR 17748, Apr. 5, 2004; 72 FR 27389, May 15, 2007]
            
            
              49.108-4
              Authorization for subcontract settlements without approval or ratification.
              (a)(1) The TCO may, upon written request, give written authorization to the prime contractor to conclude settlements of subcontracts terminated in whole or in part without approval or ratification when the amount of settlement (see 49.002(d)) is $100,000 or less, if—
              (i) The TCO is satisfied with the adequacy of the procedures used by the contractor in settling settlement proposals, including proposals for retention, sale, or other disposal of termination inventory of the immediate and lower tier subcontractors (the TCO shall obtain the advice and recommendations of (A) the appropriate audit agency relating to the adequacy of the contractor's audit administration, including personnel, and (B) the cognizant plant clearance officer relating to the adequacy of the contractor's procedures and personnel for the administration of property disposal matters);
              (ii) Any termination inventory included in determining the amount of the settlement will be disposed of as directed by the prime contractor, except that the disposition of the inventory shall not be subject to—
              (A) Review by the TCO under 49.108-3(c); or
              (B) The screening requirements in 45.602-3; and

              (iii) A certificate similar to the certificate in the settlement proposal form in 49.602-1(a) will accompany the settlement.
              
              (2) Except as provided in subparagraph (4) below, authority granted to a prime contractor under subparagraph (1) above by any TCO shall apply to all Executive agencies' prime contracts that are terminated, or modified by change orders.

              (3) Except as provided in subparagraph (4) below, the TCO shall accept, as part of the prime contractor's settlement proposal, settlements of terminated lower tier subcontracts concluded by any of the prime contractor's immediate or lower tier subcontractors who have been granted authority as prime contractors to settle subcontracts; provided, that the settlement is within the limit of the authority. Authorization to settle proposals of lower tier subcontractors shall not be granted directly to subcontractors. However, a prime contractor authorized to approve subcontractor settlements may also exercise this authority in its capacity as a subcontractor, with respect to its terminated subcontracts and orders. When exercising this authority as a subcontractor, the contractor shall notify the purchaser.
              (4) The provisions of subparagraphs (1), (2), and (3) above shall not apply to contracts under the administration of any contracting officer if the contracting officer so notifies the prime contractor concerned. This notice shall (i) be in writing, and (ii) if subparagraph (3) above is involved, specify any subcontractor affected.
              (b) Section 45.602 shall apply to disposal of completed end items allocable to the terminated subcontract. However, these items may be disposed of without review by the TCO under 49.108-3 and without screening under 45.602-3, if the items do not require demilitarization and the total amount (at the subcontract price) when added to the amount of the settlement does not exceed the amount authorized under this subsection.
              (c) A TCO granting the authorization in subparagraph (a)(1) above shall periodically (at least annually) make a selective review of settlements and settlement procedures to determine if the contractor is making adequate reviews and fair settlements, and whether the authorization should remain in effect. The TCO shall obtain the advice and recommendations of the appropriate audit agency and the cognizant plant clearance officer. When it is determined that the contractor's procedures are not adequate, or that improper settlements are being made, or when the authority has not been used in the preceding 2 years, the TCO shall revoke the authorization by written notice to the contractor, effective on the date of receipt.
              (d) The contractor may make any number of separate settlements with a single subcontractor but shall not divide settlement proposals solely to bring them under an authorization limit. Separate settlement proposals that would normally be included in a single proposal, such as those based on a series of separate orders for the same item under one contract, shall be consolidated whenever possible.
              (e) Upon written request of the contractor, the TCO may increase an authorization granted under subparagraph (a)(1) of this subsection to authorize the contractor to conclude settlements under a particular prime contract. The TCO may limit the increased authorization to specific subcontracts or classes of subcontracts.
              (f) Authorizations granted under this 49.108-4 shall not authorize the settlement of requisitions or orders placed with any unit within the contractor's corporate entity.
              (g) Recommended formats for a request to settle subcontractor settlement proposals and the TCO's letter of authorization to the contractor are in 49.605 and 49.606, respectively.
              [48 FR 42447, Sept. 19, 1983, as amended at 55 FR 52797, Dec. 21, 1990; 69 FR 17748, Apr. 5, 2004]
            
            
              49.108-5
              Recognition of judgments and arbitration awards.
              (a) When a subcontractor obtains a final judgment against a prime contractor, the TCO shall, for the purposes of settling the prime contract, treat the amount of the judgment as a cost of settling with the contractor, to the extent the judgment is properly allocable to the terminated portion of the prime contract, if—

              (1) The prime contractor has made reasonable efforts to include in the subcontract a termination clause described in 49.502(e), 49.503(c), or a similar clause excluding payment of anticipatory profits or consequential damages;
              (2) The provisions of the subcontract relating to the rights of the parties upon its termination are fair and reasonable and do not unreasonably increase the common law rights of the subcontractor;
              (3) The contractor made reasonable efforts to settle the settlement proposal of the subcontractor;
              (4) The contractor gave prompt notice to the contracting officer of the initiation of the proceedings in which the judgment was rendered and did not refuse to give the Government control of the defense of the proceedings; and
              (5) The contractor diligently defended the suit or, if the Government assumed control of the defense of the proceedings, rendered reasonable assistance requested by the Government.
              (b) If the conditions in subparagraphs (a)(1) through (5) above are not all met, the TCO may allow the contractor the part of the judgment considered fair for settling the subcontract settlement proposal, giving due regard to the policies in this part for settlement of proposals.
              (c) When a contractor and a subcontractor submit the subcontractor's settlement proposal to arbitration under any applicable law or contract provision, the TCO shall recognize the arbitration award as the cost of settling the proposal of the contractor to the same extent and under the same conditions as in paragraphs (a) and (b) above.
            
            
              49.108-6
              Delay in settling subcontractor settlement proposals.
              When a prime contractor's inability to settle with a subcontractor delays the settlement of the prime contract, the TCO may settle with the prime contractor. The TCO shall except the subcontractor settlement proposal from the settlement in whole or part and reserve the rights of the Government and the prime contractor with respect to the subcontractor proposal.
            
            
              49.108-7
              Government assistance in settling subcontracts.
              In unusual cases the TCO may determine, with the consent of the prime contractor, that it is in the Government's interest to provide assistance to the prime contractor in the settlement of a particular subcontract. In these situations, the Government, the prime contractor, and a subcontractor may enter into an agreement covering the settlement of one or more subcontracts. In these settlements, the subcontractor shall be paid through the prime contractor as part of the overall settlement with the prime contractor.
            
            
              49.108-8
              Assignment of rights under subcontracts.
              (a) The termination for convenience clauses in 52.249, except the short-form clauses, obligate the prime contractor to assign to the Government, as directed by the TCO, all rights, titles, and interest under any subcontract terminated because of termination of the prime contract. The TCO shall not require the assignment unless it is in the Government's interest.
              (b) The termination for convenience clauses (except the short-form clauses) also provide the Government the right, in its discretion, to settle and pay any settlement proposal arising out of the termination of subcontracts. This right does not obligate the Government to settle and pay settlement proposals of subcontractors. As a general rule, the prime contractor is obligated to settle and pay these proposals. However, when the TCO determines that it is in the Government's interest, the TCO shall, after notifying the contractor, settle the subcontractor's proposal using the procedures for settlement of prime contracts. An example in which the Government's interest would be served is when a subcontractor is a sole source and it appears that a delay by the prime contractor in settlement or payment of the subcontractor's proposal will jeopardize the financial position of the subcontractor. Direct settlements with subcontractors are not encouraged.
            
            
              
              49.109
              Settlement agreements.
            
            
              49.109-1
              General.
              When a termination settlement has been negotiated and all required reviews have been obtained, the contractor and the TCO shall execute a settlement agreement on Standard Form 30 (Amendment of Solicitation/Modification of Contract) (see 49.603). The settlement shall cover (a) any setoffs that the Government has against the contractor that may be applied against the terminated contract and (b) all settlement proposals of subcontractors, except proposals that are specifically excepted from the agreement and reserved for separate settlement.
            
            
              49.109-2
              Reservations.
              (a) The TCO shall—
              (1) Reserve in the settlement agreement any rights or demands of the parties that are excepted from the settlement;
              (2) Ensure that the wording of the reservation does not create any rights for the parties beyond those in existence before execution of the settlement agreement;
              (3) Mark each applicable settlement agreement with “This settlement agreement contains a reservation” and retain the contract file until the reservation is removed;
              (4) Ensure that sufficient funds are retained to cover complete settlement of the reserved items; and
              (5) At the appropriate time, prepare a separate settlement of reserved items and include it in a separate settlement agreement.
              (b) A recommended format for settlement of reservations appears in 49.603-9.
            
            
              49.109-3
              Government property.
              Before execution of a settlement agreement, the TCO shall determine the accuracy of the Government property account for the terminated contract. If an audit discloses property for which the contractor cannot account, the TCO shall reserve in the settlement agreement the rights of the Government regarding that property or make an appropriate deduction from the amount otherwise due the contractor.
            
            
              49.109-4
              No-cost settlement.
              The TCO shall execute a no-cost settlement agreement (see 49.603-6 or 49.603-7, as applicable) if (a) the contractor has not incurred costs for the terminated portion of the contract or (b) the contractor is willing to waive the costs incurred and (c) no amounts are due the Government under the contract.
            
            
              49.109-5
              Partial settlements.
              The TCO should attempt to settle in one agreement all rights and liabilities of the parties under the contract except those arising from any continued portion of the contract. Generally, the TCO shall not attempt to make partial settlements covering particular items of the prime contractor's settlement proposal. However, when a TCO cannot promptly complete settlement under the terminated contract, a partial settlement may be entered into if (a) the issues on which agreement has been reached are clearly severable from other issues and (b) the partial settlement will not prejudice the Government's or contractor's interests in disposing of the unsettled part of the settlement proposal.
            
            
              49.109-6
              Joint settlement of two or more settlement proposals.
              (a) With the consent of the contractor, the TCO or TCO's concerned may negotiate jointly two or more termination settlement proposals of the same contractor under different contracts, even though the contracts are with different contracting offices or agencies. In such cases, accounting work shall be consolidated to the greatest extent practical. The resulting settlement may be evidenced by one settlement agreement covering all contracts involved or by a separate agreement for each contract involved.

              (b) When the settlement agreement covers more than one contract, it shall (1) clearly identify the contracts involved, (2) assign an amendment modification number to each contract, (3) apportion the total amount of the settlement among the several contracts on some reasonable basis, (4) have attached or incorporated a schedule showing the apportionment, and (5) be distributed and attached to each contract involved in the same manner as other contract modifications.
            
            
              49.109-7
              Settlement by determination.
              (a) General. If the contractor and TCO cannot agree on a termination settlement, or if a settlement proposal is not submitted within the period required by the termination clause, the TCO shall issue a determination of the amount due consistent with the termination clause, including any cost principles incorporated by reference. The TCO shall comply with 49.109-1 through 49.109-6 in making a settlement by determination and with 49.203 in making an adjustment for loss, if any. Copies of determinations shall receive the same distribution as other contract modifications.
              (b) Notice to contractor. Before issuing a determination of the amount due the contractor, the TCO shall give the contractor at least 15 days notice by certified mail (return receipt requested) to submit written evidence, so as to reach the TCO on or before a stated date, substantiating the amount previously proposed.
              (c) Justification of settlement proposal. (1) The contractor has the burden of establishing, by proof satisfactory to the TCO, the amount proposed.
              (2) The contractor may submit vouchers, verified transcripts of books of account, affidavits, audit reports, and other documents as desired. The TCO may request the contractor to submit additional documents and data, and may request appropriate accountings, investigations, and audits.
              (3) The TCO may accept copies of documents and records without requiring original documents unless there is a question of authenticity.
              (4) The TCO may hold any conferences considered appropriate (i) to confer with the contractor, (ii) to obtain additional information from Government personnel or from independent experts, or (iii) to consult persons who have submitted affidavits or reports.
              (d) Determinations. After reviewing the information available, the TCO shall determine the amount due and shall transmit a copy of the determination to the contractor by certified mail (return receipt requested), or by any other method that provides evidence of receipt. The transmittal letter shall advise the contractor that the determination is a final decision from which the contractor may appeal under the Disputes clause, except as shown in paragraph (f) below. The determination shall specify the amount due the contractor and will be supported by detailed schedules conforming generally to the forms for settlement proposals prescribed in 49.602-1 and by additional information, schedules, and analyses as appropriate. The TCO shall explain each major item of disallowance. The TCO need not reconsider any other action relating to the terminated portion of the contract that was ratified or approved by the TCO or another contracting officer.
              (e) Preservation of evidence. The TCO shall retain all written evidence and other data relied upon in making a determination, except that copies of original books of account need not be made. The TCO shall return books of account, together with other original papers and documents, to the contractor within a reasonable time.
              (f) Appeals. The contractor may appeal, under the Disputes clause, any settlement by determination, except when the contractor has failed to submit the settlement proposal within the time provided in the contract and failed to request an extension of time. The pendency of an appeal shall not affect the authority of the TCO to settle the settlement proposal or any part by negotiation with the contractor at any time before the appeal is decided.
              (g) Decision on the contractor's appeal. The TCO shall give effect to a decision of the Claims Court or a board of contract appeals, when necessary, by an appropriate modification to the contract. When appropriate, the TCO should obtain a release from the contractor. TCO's are authorized to modify the formats of settlement agreements in 49.603 to agree with this provision.
              [48 FR 42447, Sept. 19, 1983, as amended at 52 FR 19805, May 27, 1987]
            
            
              49.110
              Settlement negotiation memorandum.

              (a) The TCO shall, at the conclusion of negotiations, prepare a settlement negotiation memorandum describing the principal elements of the settlement for inclusion in the termination case file and for use by reviewing authorities. Pricing aspects of the settlement shall be documented in accordance with 15.406-3. The memorandum shall be distributed in accordance with 15.406-3.
              (b) If the settlement was negotiated on the basis of individual items, the TCO shall specify the factors considered for each item. If the settlement was negotiated on an overall lump-sum basis, the TCO need not evaluate each item or group of items individually, but shall support the total amount of the recommended settlement in reasonable detail. The memorandum shall include explanations of matters involving differences and doubtful questions settled by agreement, and the factors considered. The TCO should include any other matters that will assist reviewing authorities in understanding the basis for the settlement.
              [48 FR 42447, Sept. 19, 1983, as amended at 56 FR 67135, Dec. 27, 1991; 62 FR 51271, Sept. 30, 1997]
            
            
              49.111
              Review of proposed settlements.
              Each agency shall establish procedures, when necessary, for the administrative review of proposed termination settlements. When one agency provides termination settlement services for another agency, the agency providing the services shall also perform the settlement review function.
            
            
              49.112
              Payment.
            
            
              49.112-1
              Partial payments.
              (a) General. If the contract authorizes partial payments on settlement proposals before settlement, a prime contractor may request them on the form prescribed in 49.602-4 at any time after submission of interim or final settlement proposals. The Government will process applications for partial payments promptly. A subcontractor shall submit its application through the prime contractor which shall attach its own invoice and recommendations to the subcontractor's application. Partial payments to a subcontractor shall be made only through the prime contractor and only after the prime contractor has submitted its interim or final settlement proposal. Except for undelivered acceptable finished products, partial payments shall not be made for profit or fee claimed under the terminated portion of the contract. In exercising discretion on the extent of partial payments to be made, the TCO shall consider the diligence of the contractor in settling with subcontractors and in preparing its own settlement proposal.
              (b) Amount of partial payment. Before approving any partial payment, the TCO shall obtain any desired accounting, engineering, or other specialized reviews of the data submitted in support of the contractor's settlement proposal. If the reviews and the TCO's examination of the data indicate that the requested partial payment is proper, reasonable payments may be authorized in the discretion of the TCO up to—
              (1) 100 percent of the contract price, adjusted for undelivered acceptable items completed before the termination date, or later completed with the approval of the TCO (see 49.205);
              (2) 100 percent of the amount of any subcontract settlement paid by the prime contractor if the settlement was approved or ratified by the TCO under 49.108-3(c) or was authorized under 49.108-4;
              (3) 90 percent of the direct cost of termination inventory, including costs of raw materials, purchased parts, supplies, and direct labor;
              (4) 90 percent of other allowable costs (including settlement expense and manufacturing and administrative indirect costs) allocable to the terminated portion of the contract and not included in subparagraphs (1), (2), or (3) above; and
              (5) 100 percent of partial payments made to subcontractors under this section.
              (c) Recognition of assignments. When an assignment of claims has been made under the contract, the Government shall not make partial payments to other than the assignee unless the parties to the assignment consent in writing (see 32.805(e)).
              
              (d) Security for partial payments. If any partial payment is made for completed end items or for costs of termination inventory, the TCO shall protect the Government's interest. This shall be done by obtaining title to the completed end items or termination inventory, or by the creation of a lien in favor of the Government, paramount to all other liens, on the completed end items or termination inventory, or by other appropriate means.
              (e) Deductions in computing amount of partial payments. The TCO shall deduct from the gross amount of any partial payment otherwise payable under 49.112-1(b)—
              (1) All unliquidated balances of progress and advance payments (including interest) made to the contractor, which are allocable to the terminated portion of the contract; and
              (2) The amounts of all credits arising from the purchase, retention, or sale of property, the costs of which are included in the application for payment.
              (f) Limitation on total amount. The total amount of all partial payments shall not exceed the amount that will, in the opinion of the TCO, become due to the contractor because of the termination.
              (g) Effect of overpayment. If the total of partial payments exceeds the amount finally determined due on the settlement proposal, the contractor shall repay the excess to the Government on demand, together with interest. The interest shall be computed at the rate established by the Secretary of the Treasury under 50 U.S.C. App. 1215(b)(2) from the date the excess payment was received by the contractor to the date of repayment. However, interest will not be charged for any (1) excess payment attributable to a reduction in the settlement proposal because of retention or other disposition of termination inventory, until 10 days after the date of the retention or disposition, or a later date determined by the TCO, or (2) overpayment under cost-reimbursement research and development contracts without profit or fee if the overpayments are repaid to the Government within 30 days after demand.
              (h) Certification and approval of partial payments. (1) The contractor shall place the following certification on vouchers or invoices for partial payments:
              The payment covered by this voucher is a partial payment on the Contractor's settlement proposal under contract No. ____ made under part 49 of the Federal Acquisition Regulation.
              (2) The TCO shall approve the invoice or voucher by noting on it the following:
              Payment of $_____ is approved.
            
            
              49.112-2
              Final payment.
              (a) Negotiated settlement. After execution of a settlement agreement, the contractor shall submit a voucher or invoice showing the amount agreed upon, less any portion previously paid. The TCO shall attach a copy of the settlement agreement to the voucher or invoice and forward the documents to the disbursing officer for payment.
              (b) Settlement by determination. If the settlement is by determination and—
              (1) There is no appeal within the allowed time, the contractor shall submit a voucher or invoice showing the amount determined due, less any portion previously paid; or
              (2) There is an appeal, the contractor shall submit a voucher or invoice showing the amount finally determined due on the appeal, less any portion previously paid. Pending determination of any appeal, the contractor may submit vouchers or invoices for charges that are not directly involved with the portion being appealed, without prejudice to the rights of either party on the appeal.
              (c) Construction contracts. In the case of construction contracts, before forwarding the final payment voucher, the contracting officer shall ascertain whether there are any outstanding labor violations. If so, the contracting officer shall determine the amount to be withheld from the final payment (see subpart 22.4).
              (d) Interest. The Government shall not pay interest on the amount due under a settlement agreement or a settlement by determination. The Government may, however, pay interest on a successful contractor appeal from a contracting officer's determination under the Disputes clause at 52.233-1.
            
            
              
              49.113
              Cost principles.
              The cost principles and procedures in the applicable subpart of part 31 shall, subject to the general principles in 49.201, (a) be used in asserting, negotiating, or determining costs relevant to termination settlements under contracts with other than educational institutions, and (b) be a guide for the negotiation of settlements under contracts for experimental, developmental, or research work with educational institutions (but see 31.104).
            
            
              49.114
              Unsettled contract changes.
              (a) Before settlement of a completely terminated contract, the TCO shall obtain from the contracting office a list of all related unsettled contract changes. The TCO shall settle, as part of final settlement, all unsettled contract changes after obtaining the recommendations of the contracting office concerning the changes.
              (b) When the contract has been partially terminated, any outstanding unsettled contract changes will usually be handled by the contracting officer. However, the contracting officer may delegate this function to the TCO.
            
            
              49.115
              Settlement of terminated incentive contracts.
              (a) Fixed-price incentive contracts. The TCO shall settle terminated fixed-price incentive (FPI) contracts under the provisions of paragraph (j) of the clause at 52.216-16, Incentive Price Revision—Firm Target, and 52.249-2, Termination for Convenience of the Government (Fixed-Price).
              (1) Partial termination. Under a partially terminated contract, the TCO shall negotiate a settlement as provided in the termination clause of the contract, and paragraph (j) of the clause at 52.216-16, Incentive Price Revision—Firm Target, or paragraph (1) of the clause at 52.216-17, Incentive Price Revision—Successive Targets. The contracting officer shall apply the incentive price revision provisions to completed items accepted by the Government, including any for which the contractor may request reimbursement in the settlement proposal. The TCO shall reimburse the contractor at target price for completed articles included in the settlement proposal for which a final price has not been established. The TCO shall incorporate in the settlement agreement an appropriate reservation as to final price for these completed articles.
              (2) Complete termination. If any items were delivered and accepted by the Government, the contracting officer shall establish prices under the incentive provisions of the contract. On the terminated portion of the contract, the provisions of the termination clause (see 52.249-2, Termination for Convenience of the Government (Fixed-Price)) shall govern and the provisions of the incentive clause shall not apply. The TCO responsible for the termination settlement will ensure, on the basis of evidence considered proper (including coordination with the contracting officer), that no portion of the costs considered in the negotiations under the incentive provisions are included in the termination settlement.
              (b) Cost-plus-incentive-fee contracts. The TCO shall settle terminated cost-plus-incentive-fee contracts under the clause at 52.249-6, Termination (Cost-Reimbursement).
              (1) Partial termination. Under a partial termination, the TCO shall limit the settlement to an adjustment of target fee as provided in paragraph (e) of the clause at 52.216-10, Incentive Fee. The settlement agreement shall include a reservation regarding any adjustment of target cost resulting from the partial termination. The contracting officer shall adjust the target cost, if required.
              (2) Complete termination. The parties shall negotiate the settlement under the provisions of subpart 49.3 and the clause at 52.249-6, Termination (Cost-Reimbursement). The fee shall be adjusted on the basis of the target fee, and the incentive provisions shall not be applied or considered.
            
          
          
            Subpart 49.2—Additional Principles for Fixed-Price Contracts Terminated for Convenience
            
              49.201
              General.

              (a) A settlement should compensate the contractor fairly for the work done and the preparations made for the terminated portions of the contract, including a reasonable allowance for profit. Fair compensation is a matter of judgment and cannot be measured exactly. In a given case, various methods may be equally appropriate for arriving at fair compensation. The use of business judgment, as distinguished from strict accounting principles, is the heart of a settlement.
              (b) The primary objective is to negotiate a settlement by agreement. The parties may agree upon a total amount to be paid the contractor without agreeing on or segregating the particular elements of costs or profit comprising this amount.
              (c) Cost and accounting data may provide guides, but are not rigid measures, for ascertaining fair compensation. In appropriate cases, costs may be estimated, differences compromised, and doubtful questions settled by agreement. Other types of data, criteria, or standards may furnish equally reliable guides to fair compensation. The amount of recordkeeping, reporting, and accounting related to the settlement of terminated contracts should be kept to a minimum compatible with the reasonable protection of the public interest.
            
            
              49.202
              Profit.
              (a) The TCO shall allow profit on preparations made and work done by the contractor for the terminated portion of the contract but not on the settlement expenses. Anticipatory profits and consequential damages shall not be allowed (but see 49.108-5). Profit for the contractor's efforts in settling subcontractor proposals shall not be based on the dollar amount of the subcontract settlement agreements but the contractor's efforts will be considered in determining the overall rate of profit allowed the contractor. Profit shall not be allowed the contractor for material or services that, as of the effective date of termination, have not been delivered by a subcontractor, regardless of the percentage of completion. The TCO may use any reasonable method to arrive at a fair profit.
              (b) In negotiating or determining profit, factors to be considered include—
              (1) Extent and difficulty of the work done by the contractor as compared with the total work required by the contract (engineering estimates of the percentage of completion ordinarily should not be required, but if available should be considered);
              (2) Engineering work, production scheduling, planning, technical study and supervision, and other necessary services;
              (3) Efficiency of the contractor, with particular regard to—
              (i) Attainment of quantity and quality production;
              (ii) Reduction of costs;
              (iii) Economic use of materials, facilities, and manpower; and
              (iv) Disposition of termination inventory;
              (4) Amount and source of capital and extent of risk assumed;
              (5) Inventive and developmental contributions, and cooperation with the Government and other contractors in supplying technical assistance;
              (6) Character of the business, including the source and nature of materials and the complexity of manufacturing techniques;
              (7) The rate of profit that the contractor would have earned had the contract been completed;
              (8) The rate of profit both parties contemplated at the time the contract was negotiated; and
              (9) Character and difficulty of subcontracting, including selection, placement, and management of subcontracts, and effort in negotiating settlements of terminated subcontracts.
              (c) When computing profit on the terminated portion of a construction contract, the contracting officer shall—
              (1) Comply with paragraphs (a) and (b) above;
              (2) Allow profit on the prime contractor's settlements with construction subcontractors for actual work in place at the job site; and
              (3) Exclude profit on the prime contractor's settlements with construction subcontractors for materials on hand and for preparations made to complete the work.
            
            
              
              49.203
              Adjustment for loss.
              (a) In the negotiation or determination of any settlement, the TCO shall not allow profit if it appears that the contractor would have incurred a loss had the entire contract been completed. The TCO shall negotiate or determine the amount of loss and make an adjustment in the amount of settlement as specified in paragraph (b) or (c) below. In estimating the cost to complete, the TCO shall consider expected production efficiencies and other factors affecting the cost to complete.
              (b) If the settlement is on an inventory basis (see 49.206-2(a)), the contractor shall not be paid more than the total of the amounts in subparagraphs (1), (2), and (3) below, less all disposal credits and all unliquidated advance and progress payments previously made under the contract:
              (1) The amount negotiated or determined for settlement expenses.
              (2) The contract price, as adjusted, for acceptable completed end items (see 49.205).
              (3) The remainder of the settlement amount otherwise agreed upon or determined (including the allocable portion of initial costs (see 31.205-42(c)), reduced by multiplying the remainder by the ratio of (i) the total contract price to (ii) the total cost incurred before termination plus the estimated cost to complete the entire contract.
              (c) If the settlement is on a total cost basis (see 49.206-2(b)), the contractor shall not be paid more than the total of the amounts in subparagraphs (1) and (2) below, less all disposal and other credits, all advance and progress payments, and all other amounts previously paid under the contract:
              (1) The amount negotiated or determined for settlement expenses.
              (2) The remainder of the total settlement amount otherwise agreed upon or determined (lines 7 and 14 of SF 1436, Settlement Proposal (Total Cost Basis)) reduced by multiplying the remainder by the ratio of (i) the total contract price to (ii) the remainder plus the estimated cost to complete the entire contract.
            
            
              49.204
              Deductions.
              From the amount payable to the contractor under a settlement, the TCO shall deduct—
              (a) The agreed price for any part of the termination inventory purchased or retained by the contractor, and the proceeds from any materials sold that have not been paid or credited to the Government;
              (b) The fair value, as determined by the TCO, of any part of the termination inventory that, before transfer of title to the Government or to a buyer under part 45, is lost or so damaged as to become undeliverable (normal spoilage is excepted, as is inventory for which the Government has expressly assumed the risk of loss); and
              (c) Any other amounts as appropriate in the particular case.
              [48 FR 42447, Sept. 19, 1983, as amended at 77 FR 12944, Mar. 2, 2012]
            
            
              49.205
              Completed end items.
              (a) Promptly after the effective date of termination, the TCO shall (1) have all undelivered completed end items inspected and accepted if they comply with the contract requirements, and (2) determine which accepted end items are to be delivered under the contract. The contractor shall invoice accepted and delivered end items at the contract price in the usual manner and shall not include them in the settlement proposal. When completed end items, though accepted, are not to be delivered under the contract, the contractor shall include them in the settlement proposal at the contract price, adjusted for any saving of freight or other charges, together with any credits for their purchase, retention, or sale.
              (b) Work in place accepted by the Government under a construction contract is not considered a completed item even though that work may have been paid for at unit prices specified in the contract.
            
            
              49.206
              Settlement proposals.
            
            
              49.206-1
              Submission of settlement proposals.

              (a) Subject to the provisions of the termination clause, the contractor should promptly submit to the TCO a settlement proposal for the amount claimed because of the termination. The final settlement proposal must be submitted within one year from the effective date of the termination, unless the period is extended by the TCO. Termination charges under a single prime contract involving two or more divisions or units of the prime contractor may be consolidated and included in a single settlement proposal.
              (b) The settlement proposal must cover all cost elements including settlements with subcontractors and any proposed profit. With the consent of the TCO, proposals may be filed in successive steps covering separate portions of the contractor's costs. Such interim proposals shall include all costs of a particular type, except as the TCO may authorize otherwise.
              (c) Settlement proposals must be on the forms prescribed in 49.602 unless the forms are inadequate for a particular contract. Settlement proposals must be in reasonable detail supported by adequate accounting data. Actual, standard (appropriately adjusted), or average costs may be used in preparing settlement proposals if they are determined under generally recognized accounting principles consistently followed by the contractor. When actual, standard, or average costs are not reasonably available, estimated costs may be used if the method of arriving at the estimates is approved by the TCO. Contractors shall not be required to maintain unduly elaborate cost accounting systems merely because their contracts may subsequently be terminated.
              (d) The contractor may use the Settlement Proposal (Short Form), SF 1438 (see 49.602-1(d) and 53.249), when the total proposal is less than $10,000, unless otherwise instructed by the TCO. Settlement proposals that would normally be included in a single settlement proposal; e.g., those based on a series of separate orders for the same item under one contract, should be consolidated whenever possible and not divided to bring them below $10,000.
              (e) The Schedule of Accounting Information, SF 1439, must be submitted for each termination under a contract for which a settlement proposal is submitted, except when the Standard Form 1438 is used. Although several interim proposals may be submitted, SF 1439 need be submitted only once unless, subsequent to filing the original form, major changes occur in the information submitted.
            
            
              49.206-2
              Bases for settlement proposals.
              (a) Inventory basis. (1) Use of the inventory basis for settlement proposals is preferred. Under this basis, the contractor may propose only costs allocable to the terminated portion of the contract, and the settlement proposal must itemize separately—
              (i) Metals, raw materials, purchased parts, work in process, finished parts, components, dies, jigs, fixtures, and tooling, at purchase or manufacturing cost;
              (ii) Charges such as engineering costs, initial costs, and general administrative costs;
              (iii) Costs of settlements with subcontractors;
              (iv) Settlement expenses; and
              (v) Other proper charges.
              (2) An allowance for profit (49.202) or adjustment for loss (49.203(b)) must be made to complete the gross settlement proposal. All unliquidated advance and progress payments and all disposal and other credits known when the proposal is submitted must then be deducted.
              (3) This inventory basis is also appropriate for use under the following circumstances:
              (i) The partial termination of a construction or related professional services contract.
              (ii) The partial or complete termination of supply orders under any terminated construction contract.
              (iii) The complete termination of a unit-price (as distinguished from a lump-sum) professional services contract.
              (b) Total cost basis. (1) When use of the inventory basis is not practicable or will unduly delay settlement, the total-cost basis (SF-1436) may be used if approved in advance by the TCO as in the following examples:

              (i) If production has not commenced and the accumulated costs represent planning and preproduction or get ready expenses.

              (ii) If, under the contractor's accounting system, unit costs for work in process and finished products cannot readily be established.
              (iii) If the contract does not specify unit prices.
              (iv) If the termination is complete and involves a letter contract.
              (2) When the total-cost basis is used under a complete termination, the contractor must itemize all costs incurred under the contract up to the effective date of termination. The costs of settlements with subcontractors and applicable settlement expenses must also be added. An allowance for profit (49.202) or adjustment for loss (49.203(c)) must be made. The contract price for all end items delivered or to be delivered and accepted must be deducted. All unliquidated advance and progress payments and disposal and other credits known when the proposal is submitted must also be deducted.
              (3) When the total-cost basis is used under a partial termination, the settlement proposal shall not be submitted until completion of the continued portion of the contract. The settlement proposal must be prepared as in subparagraph (2) above, except that all costs incurred to the date of completion of the continued portion of the contract must be included.
              (4) If a construction contract or a lump-sum professional services contract is completely terminated, the contractor shall—
              (i) Use the total cost basis of settlement;
              (ii) Omit Line 10 “Deduct-Finished Product Invoiced or to be Invoiced” from Section II of Standard Form-1436) Settlement Proposal (Total Cost Basis); and
              (iii) Reduce the gross amount of the settlement by the total of all progress and other payments.
              (c) Other basis. Settlement proposals may not be submitted on any basis other than paragraph (a) or (b) above without the prior approval of the chief of the contracting or contract administration office.
            
            
              49.206-3
              Submission of inventory disposal schedules.
              Subject to the terms of the termination clause, and whenever termination inventory is involved, the contractor shall submit complete inventory disposal schedules to the TCO reflecting inventory that is allocable to the terminated portion of the contract. The inventory disposal schedules shall be submitted within 120 days from the effective date of termination unless otherwise extended by the TCO based on a written justification to support the extension. The inventory schedules shall be prepared on Standard Form 1428, Inventory Disposal Schedule.
              [69 FR 17748, Apr. 5, 2004]
            
            
              49.207
              Limitation on settlements.
              The total amount payable to the contractor for a settlement, before deducting disposal or other credits and exclusive of settlement costs, must not exceed the contract price less payments otherwise made or to be made under the contract.
            
            
              49.208
              Equitable adjustment after partial termination.
              Under the termination clause, after partial termination, a contractor may request an equitable adjustment in the price or prices of the continued portion of a fixed-price contract. The TCO shall forward the proposal to the contracting officer except when negotiation authority is delegated to the TCO. The contractor shall submit the proposal in the format of Table 15-2 of 15.408.
              (a) When the contracting officer retains responsibility for negotiating the equitable adjustment and executing a supplemental agreement, the contracting officer shall ensure that no portion of an increase in price is included in a termination settlement made or in process.
              (b) The TCO shall also ensure that no portion of the costs included in the equitable adjustment are included in the termination settlement.
              [48 FR 42447, Sept. 19, 1983, as amended at 60 FR 48218, Sept. 18, 1995; 62 FR 51259, Sept. 30, 1997]
            
          
          
            
            Subpart 49.3—Additional Principles for Cost-Reimbursement Contracts Terminated for Convenience
            
              49.301
              General.
              Termination clauses for cost-reimbursement contracts (see 49.503(a)) provide for the settlement of costs and fee, if any. The contract clauses governing costs shall determine what costs are allowable.
            
            
              49.302
              Discontinuance of vouchers.
              (a) When the contract has been completely terminated, the contractor shall not use Standard Form 1034 (Public Voucher for Purchases and Services Other than Personal) after the last day of the sixth month following the month in which the termination is effective. The contractor may elect to stop using vouchers at any time during the 6-month period. When the contractor has vouchered out all costs within the 6-month period, a proposal for fee, if any, may be submitted on SF 1437 (see 49.602-1) or by letter appropriately certified. The contractor must submit a substantiated proposal for fee to the TCO within 1 year from the effective date of termination, unless the period is extended by the TCO. When the use of vouchers is discontinued, the contractor shall submit all unvouchered costs and the proposed fee, if any, as specified in 49.303.
              (b) When the contract is partially terminated, 49.304 shall apply.
            
            
              49.303
              Procedure after discontinuing vouchers.
            
            
              49.303-1
              Submission of settlement proposal.
              The contractor shall submit a final settlement proposal covering unvouchered costs and any proposed fee to the TCO within 1 year from the effective date of termination, unless the period is extended by the TCO. The contractor shall use the form prescribed in 49.602-1, unless the TCO authorizes otherwise. The proposal shall not include costs that have been—
              (a) Finally disallowed by the contracting officer; or
              (b) Previously vouchered and formally questioned by the Government but not yet decided as to allowability.
            
            
              49.303-2
              Submission of inventory disposal schedules.
              Subject to the terms of the termination clause, and whenever termination inventory is involved, the contractor shall submit complete inventory disposal schedules to the TCO reflecting inventory that is allocable to the terminated portion of the contract. The inventory disposal schedules shall be submitted within 120 days from the effective date of termination unless otherwise extended by the TCO based on a written justification to support the extension. The inventory disposal schedules shall be prepared on Standard Form 1428, Inventory Disposal Schedule.
              [69 FR 17748, Apr. 5, 2004]
            
            
              49.303-3
              Audit of settlement proposal.
              The TCO shall submit the settlement proposal to the appropriate audit agency for review (see 49.107). However, if the settlement proposal is limited to an adjustment of fee, no referral to the audit agency is required.
              [48 FR 42447, Sept. 19, 1983. Redesignated at 61 FR 39221, July 26, 1996]
            
            
              49.303-4
              Adjustment of indirect costs.
              (a) If the contract contains the clause at 52.216-7, Allowable Cost and Payment, and it appears that adjustment of indirect costs will unduly delay final settlement, the TCO, after obtaining information from the appropriate audit agency, may agree with the contractor to—
              (1) Negotiate the amount of indirect costs for the contract period for which final indirect cost rates have not been negotiated, or to use billing rates as final rates for this period if the billing rates appear reasonable; or
              (2) Reserve any indirect cost adjustment in the final settlement agreement, pending establishment of negotiated rates under subpart 42.7.

              (b) When an amount of indirect cost is negotiated under subparagraph (a)(1) above, the contractor shall eliminate the indirect cost and the related direct costs on which it was based from the total pool and base used to compute indirect costs for other contracts performed during the applicable accounting period.
              [48 FR 42447, Sept. 19, 1983. Redesignated at 61 FR 39221, July 26, 1996]
            
            
              49.303-5
              Final settlement.
              (a) The TCO shall proceed with the settlement and execution of a settlement agreement upon receipt of the audit report, if applicable, and the contract audit closing statement covering vouchered costs.
              (b) The TCO shall adjust the fee as provided in 49.305.
              (c) The final settlement agreement may include all demands of the Government and proposals of the contractor under the terminated contract. However, no amount shall be allowed for any item of cost disallowed by the Government, nor for any other item of cost of the same nature.
              (d) If an overall settlement of costs is agreed upon, agreement on each element of cost is not necessary. If appropriate, differences may be compromised and doubtful questions settled by agreement. An overall settlement shall not include costs that are clearly not allowable under the terms of the contract.
              [48 FR 42447, Sept. 19, 1983. Redesignated at 61 FR 39221, July 26, 1996]
            
            
              49.304
              Procedure for partial termination.
            
            
              49.304-1
              General.
              (a) In a partial termination, the TCO shall limit the settlement to an adjustment of the fee, if any, and with the concurrence of the contracting office, to a reduction in the estimated cost. The TCO shall adjust the fee as provided in 49.304-2 and 49.305, unless—
              (1) The terminated portion is clearly severable from the balance of the contract; or
              (2) Performance of the contract is virtually complete, or performance of any continued portion is only on subsidiary items or spare parts, or is otherwise not substantial.
              (b) In the case of the exceptions in paragraph (a), the procedures in 49.302 and 49.303 apply.
            
            
              49.304-2
              Submission of settlement proposal (fee only).
              The contractor shall limit the settlement proposal to a proposed reduction in the amount of fee. The final settlement proposal shall be submitted to the TCO within one year from the effective date of termination, unless the period is extended by the TCO. The proposal may be submitted in the form prescribed in 49.602-1 or by letter appropriately certified. The contractor shall substantiate the amount of fee claimed (see 49.305).
            
            
              49.304-3
              Submission of vouchers.
              When a partial termination settlement is limited to adjustment of fee, the contractor shall continue to submit the SF 1034, Public Voucher for Purchases and Services Other than Personal, for costs reimbursable under the contract. The contractor shall not be reimbursed for costs of settlements with subcontractors unless required approvals or ratifications have been obtained (see 49.108).
            
            
              49.305
              Adjustment of fee.
            
            
              49.305-1
              General.
              (a) The TCO shall determine the adjusted fee to be paid, if any, in the manner provided by the contract. The determination is generally based on a percentage of completion of the contract or of the terminated portion. When this basis is used, factors such as the extent and difficulty of the work performed by the contractor (e.g., planning, scheduling, technical study, engineering work production and supervision, placing and supervising subcontracts, and work performed by the contractor in (1) stopping performance, (2) settling terminated subcontracts, and (3) disposing of termination inventory) shall be compared with the total work required by the contract or by the terminated portion. The contractor's adjusted fee shall not include an allowance for fee for subcontract effort included in subcontractors' settlement proposals.

              (b) The ratio of costs incurred to the total estimated cost of performing the contract or the terminated portion is only one factor in computing the percentage of completion. This percentage may be either greater or less than that indicated by the ratio of costs incurred, depending upon the evaluation by the TCO of other pertinent factors.
            
            
              49.305-2
              Construction contracts.
              (a) The percentage of completion basis refers to the contractor's total effort and not solely to the actual construction work. Generally, the effort of a contractor under a cost-reimbursement construction or professional services contract can be segregated into factors such as (1) mobilization including organization, (2) use of finances, (3) contracting for and receipt of materials, (4) placement of subcontracts, (5) preparation of shop drawings, (6) work in place performed by own forces, (7) supervision of subcontractors' work (8) job administration, and (9) demobilization.
              (b) Each of the applicable factors in paragraph (a) above shall be assigned a weighted value depending on its importance and difficulty. The total weight value of all factors should be easily divisible (e.g., by 100) to determine percentages. The percentage of completion of each factor must be established based upon the specific facts of each contract. When totaled, the percentage of completion of each factor applied to the weighted value of each factor results in the overall percentage of contract completion. The percentage of completion is then applied to the total contract fee or to the fee applicable to the terminated portion of the contract to arrive at an equitable adjustment.
            
          
          
            Subpart 49.4—Termination for Default
            
              49.401
              General.
              (a) Termination for default is generally the exercise of the Government's contractual right to completely or partially terminate a contract because of the contractor's actual or anticipated failure to perform its contractual obligations.
              (b) If the contractor can establish, or it is otherwise determined that the contractor was not in default or that the failure to perform is excusable; i.e., arose out of causes beyond the control and without the fault or negligence of the contractor, the default clauses prescribed in 49.503 and located at 52.249 provide that a termination for default will be considered to have been a termination for the convenience of the Government, and the rights and obligations of the parties governed accordingly.
              (c) The Government may, in appropriate cases, exercise termination or cancellation rights in addition to those in the contract clauses (see for example, paragraph (h) of the Default clause at 52.249-8).
              (d) For default terminations of orders under Federal Supply Schedule contracts, see subpart 8.4.
              (e) Notwithstanding the provisions of this 49.401, the contracting officer may, with the written consent of the contractor, reinstate the terminated contract by amending the notice of termination, after a written determination is made that the supplies or services are still required and reinstatement is advantageous to the Government.
            
            
              49.402
              Termination of fixed-price contracts for default.
            
            
              49.402-1
              The Government's right.
              Under contracts containing the Default clause at 52.249-8, the Government has the right, subject to the notice requirements of the clause, to terminate the contract completely or partially for default if the contractor fails to (a) make delivery of the supplies or perform the services within the time specified in the contract, (b) perform any other provision of the contract, or (c) make progress and that failure endangers performance of the contract.
            
            
              49.402-2
              Effect of termination for default.
              (a) Under a termination for default, the Government is not liable for the contractor's costs on undelivered work and is entitled to the repayment of advance and progress payments, if any, applicable to that work. The Government may elect, under the Default clause, to require the contractor to transfer title and deliver to the Government completed supplies and manufacturing materials, as directed by the contracting officer.

              (b) The contracting officer shall not use the Default clause as authority to acquire any completed supplies or manufacturing materials unless it has been ascertained that the Government does not already have title under some other provision of the contract. The contracting officer shall acquire manufacturing materials under the Default clause for furnishing to another contractor only after considering the difficulties the other contractor may have in using the materials.
              (c) Subject to paragraph (d) below, the Government shall pay the contractor the contract price for any completed supplies, and the amount agreed upon by the contracting officer and the contractor for any manufacturing materials, acquired by the Government under the Default clause.
              (d) The Government must be protected from overpayment that might result from failure to provide for the Government's potential liability to laborers and material suppliers for lien rights outstanding against the completed supplies or materials after the Government has paid the contractor for them. To accomplish this, before paying for supplies or materials, the contracting officer shall take one or more of the following measures:
              (1) Ascertain whether the payment bonds, if any, furnished by the contractor are adequate to satisfy all lienors' claims or whether it is feasible to obtain similar bonds to cover outstanding liens.
              (2) Require the contractor to furnish appropriate statements from laborers and material suppliers disclaiming any lien rights they may have to the supplies and materials.
              (3) Obtain appropriate agreement by the Government, the contractor, and lienors ensuring release of the Government from any potential liability to the contractor or lienors.
              (4) Withhold from the amount due for the supplies or materials any amount the contracting officer determines necessary to protect the Government's interest, but only if the measures in subparagraphs (d)(1), (2), and (3) above cannot be accomplished or are considered inadequate.
              (5) Take other appropriate action considering the circumstances and the degree of the contractor's solvency.
              (e) The contractor is liable to the Government for any excess costs incurred in acquiring supplies and services similar to those terminated for default (see 49.402-6), and for any other damages, whether or not repurchase is effected (see 49.402-7).
            
            
              49.402-3
              Procedure for default.
              (a) When a default termination is being considered, the Government shall decide which type of termination action to take (i.e., default, convenience, or no-cost cancellation) only after review by contracting and technical personnel, and by counsel, to ensure the propriety of the proposed action.
              (b) The administrative contracting officer shall not issue a show cause notice or cure notice without the prior approval of the contracting office, which should be obtained by the most expeditious means.
              (c) Subdivision (a)(1)(i) of the Default clause covers situations when the contractor has defaulted by failure to make delivery of the supplies or to perform the services within the specified time. In these situations, no notice of failure or of the possibility of termination for default is required to be sent to the contractor before the actual notice of termination (but see paragraph (e) below). However, if the Government has taken any action that might be construed as a waiver of the contract delivery or performance date, the contracting officer shall send a notice to the contractor setting a new date for the contractor to make delivery or complete performance. The notice shall reserve the Government's rights under the Default clause.

              (d) Subdivisions (a)(1)(ii) and (a)(1)(iii) of the Default clause cover situations when the contractor fails to perform some of the other provisions of the contract (such as not furnishing a required performance bond) or so fails to make progress as to endanger performance of the contract. If the termination is predicated upon this type of failure, the contracting officer shall give the contractor written notice specifying the failure and providing a period of 10 days (or longer period as necessary) in which to cure the failure. When appropriate, this notice may be made a part of the notice described in subparagraph (e)(1) below. Upon expiration of the 10 days (or longer period), the contracting officer may issue a notice of termination for default unless it is determined that the failure to perform has been cured. A format for a cure notice is in 49.607.
              (e)(1) If termination for default appears appropriate, the contracting officer should, if practicable, notify the contractor in writing of the possibility of the termination. This notice shall call the contractor's attention to the contractual liabilities if the contract is terminated for default, and request the contractor to show cause why the contract should not be terminated for default. The notice may further state that failure of the contractor to present an explanation may be taken as an admission that no valid explanation exists. When appropriate, the notice may invite the contractor to discuss the matter at a conference. A format for a show cause notice is in 49.607.
              (2) When a termination for default appears imminent, the contracting officer shall provide a written notification to the surety. If the contractor is subsequently terminated for default, a copy of the notice of default shall be sent to the surety.
              (3) If requested by the surety, and agreed to by the contractor and any assignees, arrangements may be made to have future checks mailed to the contractor in care of the surety. In this case, the contractor must forward a written request to the designated disbursing officer specifically directing a change in address for mailing checks.
              (4) If the contractor is a small business firm, the contracting officer shall immediately provide a copy of any cure notice or show cause notice to the contracting office's small business specialist and the Small Business Administration Regional Office nearest the contractor. The contracting officer should, whenever practicable, consult with the small business specialist before proceeding with a default termination (see also 49.402-4).
              (f) The contracting officer shall consider the following factors in determining whether to terminate a contract for default:
              (1) The terms of the contract and applicable laws and regulations.
              (2) The specific failure of the contractor and the excuses for the failure.
              (3) The availability of the supplies or services from other sources.
              (4) The urgency of the need for the supplies or services and the period of time required to obtain them from other sources, as compared with the time delivery could be obtained from the delinquent contractor.
              (5) The degree of essentiality of the contractor in the Government acquisition program and the effect of a termination for default upon the contractor's capability as a supplier under other contracts.
              (6) The effect of a termination for default on the ability of the contractor to liquidate guaranteed loans, progress payments, or advance payments.
              (7) Any other pertinent facts and circumstances.
              (g) If, after compliance with the procedures in paragraphs (a) through (f) of this 49.402-3, the contracting officer determines that a termination for default is proper, the contracting officer shall issue a notice of termination stating—
              (1) The contract number and date;
              (2) The acts or omissions constituting the default;
              (3) That the contractor's right to proceed further under the contract (or a specified portion of the contract) is terminated;
              (4) That the supplies or services terminated may be purchased against the contractor's account, and that the contractor will be held liable for any excess costs;
              (5) If the contracting officer has determined that the failure to perform is not excusable, that the notice of termination constitutes such decision, and that the contractor has the right to appeal such decision under the Disputes clause;
              (6) That the Government reserves all rights and remedies provided by law or under the contract, in addition to charging excess costs; and

              (7) That the notice constitutes a decision that the contractor is in default as specified and that the contractor has the right to appeal under the Disputes clause.
              
              (h) The contracting officer shall make the same distribution of the termination notice as was made of the contract. A copy shall also be furnished to the contractor's surety, if any, when the notice is furnished to the contractor. The surety should be requested to advise if it desires to arrange for completion of the work. In addition, the contracting officer shall notify the disbursing officer to withhold further payments under the terminated contract, pending further advice, which should be furnished at the earliest practicable time.
              (i) In the case of a construction contract, promptly after issuance of the termination notice, the contracting officer shall determine the manner in which the work is to be completed and whether the materials, appliances, and plant that are on the site will be needed.
              (j) If the contracting officer determines before issuing the termination notice that the failure to perform is excusable, the contract shall not be terminated for default. If termination is in the Government's interest, the contracting officer may terminate the contract for the convenience of the Government.
              (k) If the contracting officer has not been able to determine, before issuance of the notice of termination whether the contractor's failure to perform is excusable, the contracting officer shall make a written decision on that point as soon as practicable after issuance of the notice of termination. The decision shall be delivered promptly to the contractor with a notification that the contractor has the right to appeal as specified in the Disputes clause.
              [48 FR 42447, Sept. 19, 1983, as amended at 54 FR 48990, Nov. 28, 1989]
            
            
              49.402-4
              Procedure in lieu of termination for default.
              The following courses of action, among others, are available to the contracting officer in lieu of termination for default when in the Government's interest:
              (a) Permit the contractor, the surety, or the guarantor, to continue performance of the contract under a revised delivery schedule.
              (b) Permit the contractor to continue performance of the contract by means of a subcontract or other business arrangement with an acceptable third party, provided the rights of the Government are adequately preserved.
              (c) If the requirement for the supplies and services in the contract no longer exists, and the contractor is not liable to the Government for damages as provided in 49.402-7, execute a no-cost termination settlement agreement using the formats in 49.603-6 and 49.603-7 as a guide.
            
            
              49.402-5
              Memorandum by the contracting officer.
              When a contract is terminated for default or a procedure authorized by 49.402-4 is followed, the contracting officer shall prepare a memorandum for the contract file explaining the reasons for the action taken.
            
            
              49.402-6
              Repurchase against contractor's account.
              (a) When the supplies or services are still required after termination, the contracting officer shall repurchase the same or similar supplies or services against the contractor's account as soon as practicable. The contracting officer shall repurchase at as reasonable a price as practicable, considering the quality and delivery requirements. The contracting officer may repurchase a quantity in excess of the undelivered quantity terminated for default when the excess quantity is needed, but excess cost may not be charged against the defaulting contractor for more than the undelivered quantity terminated for default (including variations in quantity permitted by the terminated contract). Generally, the contracting officer will make a decision whether or not to repurchase before issuing the termination notice.

              (b) If the repurchase is for a quantity not over the undelivered quantity terminated for default, the Default clause authorizes the contracting officer to use any terms and acquisition method deemed appropriate for the repurchase. However, the contracting officer shall obtain competition to the maximum extent practicable for the repurchase. The contracting officer shall cite the Default clause as the authority. If the repurchase is for a quantity over the undelivered quantity terminated for default, the contracting officer shall treat the entire quantity as a new acquisition. If the repurchase is for a quantity over the undelivered quantity terminated for default, the contracting officer shall treat the entire quantity as a new acquisition.
              (c) If repurchase is made at a price over the price of the supplies or services terminated, the contracting officer shall, after completion and final payment of the repurchase contract, make a written demand on the contractor for the total amount of the excess, giving consideration to any increases or decreases in other costs such as transportation, discounts, etc. If the contractor fails to make payment, the contracting officer shall follow the procedures in subpart 32.6 for collecting contract debts due the Government.
              [48 FR 42447, Sept. 19, 1983, as amended at 50 FR 1745, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              49.402-7
              Other damages.
              (a) If the contracting officer terminates a contract for default or follows a course of action instead of termination for default (see 49.402-4), the contracting officer promptly must assess and demand any liquidated damages to which the Government is entitled under the contract. Under the contract clause at 52.211-11, these damages are in addition to any excess repurchase costs.
              (b) If the Government has suffered any other ascertainable damages, including administrative costs, as a result of the contractor's default, the contracting officer must, on the basis of legal advice, take appropriate action as prescribed in subpart 32.6 to assert the Government's demand for the damages.
              [48 FR 42447, Sept. 19, 1983, as amended at 56 FR 15154, Apr. 15, 1991; 60 FR 48250, Sept. 18, 1995; 65 FR 46066, July 26, 2000]
            
            
              49.402-8
              Reporting information.
              The contracting officer, in accordance with agency procedures, shall ensure that information relating to the termination for default notice and a subsequent withdrawal or a conversion to a termination for convenience is reported in accordance with 42.1503(h).
              [75 FR 60260, Sept. 29, 2010, as amended at 78 FR 46792, Aug. 1, 2013]
            
            
              49.403
              Termination of cost-reimbursement contracts for default.
              (a) The right to terminate a cost-reimbursement contract for default is provided for in the Termination for Default or for Convenience of the Government clause at 52.249-6. A 10-day notice to the contractor before termination for default is required in every case by the clause.
              (b) Settlement of a cost-reimbursement contract terminated for default is subject to the principles in subparts 49.1 and 49.3 the same as when a contract is terminated for convenience, except that—
              (1) The costs of preparing the contractor's settlement proposal are not allowable (see subparagraph (h)(3) of the clause); and
              (2) The contractor is reimbursed the allowable costs, and an appropriate reduction is made in the total fee, if any, (see subparagraph (h)(4) of the clause).
              (c) The contracting officer shall use the procedures in 49.402 to the extent appropriate in considering the termination for default of a cost-reimbursement contract. However, a cost-reimbursement contract does not contain any provision for recovery of excess repurchase costs after termination for default (but see paragraph (g) of the clause at 52.246-3 with respect to failure of the contractor to replace or correct defective supplies).
              [48 FR 42447, Sept. 19, 1983, as amended at 61 FR 39222, July 26, 1996]
            
            
              49.404
              Surety-takeover agreements.
              (a) The procedures in this section apply primarily, but not solely, to fixed-price construction contracts terminated for default.

              (b) Since the surety is liable for damages resulting from the contractor's default, the surety has certain rights and interests in the completion of the contract work and application of any undisbursed funds. Therefore, the contracting officer must consider carefully the surety's proposals for completing the contract. The contracting officer must take action on the basis of the Government's interest, including the possible effect upon the Government's rights against the surety.
              (c) The contracting officer should permit surety offers to complete the contract, unless the contracting officer believes that the persons or firms proposed by the surety to complete the work are not competent and qualified or the proposal is not in the best interest of the Government.
              (d) There may be conflicting demands for the defaulting contractor's assets, including unpaid prior earnings (retained percentages and unpaid progress estimates). Therefore, the surety may include a “takeover” agreement in its proposal, fixing the surety's rights to payment from those funds. The contracting officer may (but not before the effective date of termination) enter into a written agreement with the surety. The contracting officer should consider using a tripartite agreement among the Government, the surety, and the defaulting contractor to resolve the defaulting contractor's residual rights, including assertions to unpaid prior earnings.
              (e) Any takeover agreement must require the surety to complete the contract and the Government to pay the surety's costs and expenses up to the balance of the contract price unpaid at the time of default, subject to the following conditions:
              (1) Any unpaid earnings of the defaulting contractor, including retained percentages and progress estimates for work accomplished before termination, must be subject to debts due the Government by the contractor, except to the extent that the unpaid earnings may be used to pay the completing surety its actual costs and expenses incurred in the completion of the work, but not including its payments and obligations under the payment bond given in connection with the contract.
              (2) The surety is bound by contract terms governing liquidated damages for delays in completion of the work, unless the delays are excusable under the contract.
              (3) If the contract proceeds have been assigned to a financing institution, the surety must not be paid from unpaid earnings, unless the assignee provides written consent.
              (4) The contracting officer must not pay the surety more than the amount it expended completing the work and discharging its liabilities under the defaulting contractor's payment bond. Payments to the surety to reimburse it for discharging its liabilities under the payment bond of the defaulting contractor must be only on authority of—
              (i) Mutual agreement among the Government, the defaulting contractor, and the surety;
              (ii) Determination of the Comptroller General as to payee and amount; or
              (iii) Order of a court of competent jurisdiction.
              [65 FR 46067, July 26, 2000]
            
            
              49.405
              Completion by another contractor.
              If the surety does not arrange for completion of the contract, the contracting officer normally will arrange for completion of the work by awarding a new contract based on the same plans and specifications. The new contract may be the result of sealed bidding or any other appropriate contracting method or procedure. The contracting officer shall exercise reasonable diligence to obtain the lowest price available for completion.
              [48 FR 42447, Sept. 19, 1983, as amended at 50 FR 1746, Jan. 11, 1985; 50 FR 52429, Dec. 23, 1985]
            
            
              49.406
              Liquidation of liability.
              The contract provides that the contractor and the surety are liable to the Government for resultant damages. The contracting officer shall use all retained percentages of progress payments previously made to the contractor and any progress payments due for work completed before the termination to liquidate the contractor's and the surety's liability to the Government. If the retained and unpaid amounts are insufficient, the contracting officer shall take steps to recover the additional sum from the contractor and the surety.
            
          
          
            
            Subpart 49.5—Contract Termination Clauses
            
              49.501
              General.
              This subpart prescribes the principal contract termination clauses. This subpart does not apply to contracts that use the clause at 52.213-4, Terms and Conditions—Simplified Acquisitions (Other Than Commercial Items). In appropriate cases, agencies may authorize the use of special purpose clauses, if consistent with this chapter.
              [75 FR 82577, Dec. 30, 2010]
            
            
              49.502
              Termination for convenience of the Government.
              (a) Fixed-price contracts that do not exceed the simplified acquisition threshold (short form)—(1) General use. The contracting officer shall insert the clause at 52.249-1, Termination for Convenience of the Government (Fixed-Price) (Short Form), in solicitations and contracts when a fixed-price contract is contemplated and the contract amount is not expected to exceed the simplified acquisition threshold, except (i) if use of the clause at 52.249-4, Termination for Convenience of the Government (Services) (Short Form) is appropriate, (ii) in contracts for research and development work with an educational or nonprofit institution on a no-profit basis, (iii) in contracts for architect-engineer services, or (iv) if one of the clauses prescribed or cited at 49.505(a) or (c), is appropriate.
              (2) Dismantling and demolition. If the contract is for dismantling, demolition, or removal of improvements, the contracting officer shall use the clause with its Alternate I.
              
              (b) Fixed-price contracts that exceed the simplified acquisition threshold—(1)(i) General use.  The contracting officer shall insert the clause at 52.249-2, Termination for Convenience of the Government (Fixed-Price), in solicitations and contracts when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold, except in contracts for (i) dismantling and demolition, (ii) research and development work with an educational or nonprofit institution on a no-profit basis, or (iii) architect-engineer services; it shall not be used if the clause at 52.249-4, Termination for Convenience of the Government (Services) (Short Form), is appropriate (see 49.502(c)), or one of the clauses prescribed or cited at 49.505(a), (b), or (e), is appropriate.
              (ii) Construction. If the contract is for construction, the contracting officer shall use the clause with its Alternate I.
              
              (iii) Partial payments. If the contract is with an agency of the U.S. Government or with State, local, or foreign governments or their agencies, and if the contracting officer determines that the requirement to pay interest on excess partial payments is inappropriate, the contracting officer shall use the clause with its Alternate II. In such contracts for construction, the contracting officer shall use the clause with its Alternate III.
              
              (2) Dismantling and demolition. The contracting officer shall insert the clause at 52.249-3, Termination for Convenience of the Government (Dismantling, Demolition, or Removal of Improvements) in solicitations and contracts for dismantling, demolition, or removal of improvements, when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold,. If the contract is with an agency of the U.S. Government or with State, local, or foreign governments or their agencies, and if the contracting officer determines that the requirement to pay interest on excess partial payments is inappropriate, the contracting officer shall use the clause with its Alternate I.
              
              (c) Service contracts (short form). The contracting officer shall insert the clause at 52.249-4, Termination for Convenience of the Government (Services) (Short Form), in solicitations and contracts for services, regardless of value, when a fixed-price contract is contemplated and the contracting officer determines that because of the kind of services required, the successful offeror will not incur substantial charges in preparation for and in carrying out the contract, and would, if terminated for the convenience of the Government, limit termination settlement charges to services rendered before the date of termination. Examples of services where this clause may be appropriate are contracts for rental of unreserved parking space, laundry and drycleaning, etc.
              (d) Research and development contracts. The contracting officer shall insert the clause at 52.249-5, Termination for the Convenience of the Government (Educational and Other Nonprofit Institutions), in solicitations and contracts when either a fixed-price or cost-reimbursement contract is contemplated for research and development work with an educational or nonprofit institution on a no-profit or no-fee basis.
              (e) Subcontracts—(1) General use. The prime contractor may find the clause at 52.249-1, Termination for Convenience of the Government (Fixed-Price) (Short Form), or at 52.249-2, Termination for Convenience of the Government (Fixed-Price), as appropriate, suitable for use in fixed-price subcontracts, except as noted in subparagraph (2) below; provided, that the relationship between the contractor and subcontractor is clearly indicated. Inapplicable conditions (e.g., paragraph (d)) in 52.249-2 should be deleted and the periods reduced for submitting the subcontractor's termination settlement proposal (e.g., 6 months), and for requesting an equitable price adjustment (e.g., 45 days).
              (2) Research and development. The prime contractor may find the clause at 52.249-5, Termination for the Convenience of the Government (Educational and Other Nonprofit Institutions), suitable for use in subcontracts placed with educational or nonprofit institutions on a no-profit or no-fee basis; provided, that the relationship between the contractor and subcontractor is clearly indicated. Inapplicable conditions (e.g., paragraph (h)) should be deleted, the period for submitting the subcontractor's termination settlement proposal should be reduced (e.g., 6 months), the subcontract should be placed on a no-profit or no-fee basis, and the subcontract should incorporate or be negotiated on the basis of the cost principles in part 31 of the Federal Acquisition Regulation.
              [48 FR 42447, Sept. 19, 1983, as amended at 61 FR 39222, July 26, 1996; 71 FR 57368, Sept. 28, 2006; 72 FR 27389, May 15, 2007]
            
            
              49.503
              Termination for convenience of the Government and default.
              (a) Cost-reimbursement contracts—(1) General use. Insert the clause at 52.249-6, Termination (Cost-Reimbursement), in solicitations and contracts when a cost-reimbursement contract is contemplated, except contracts for research and development with an educational or nonprofit institution on a no-fee basis.
              (2) Construction. If the contract is for construction, the contracting officer shall use the clause with its Alternate I.
              
              (3) Partial payments. If the contract is with an agency of the U.S. Government or with State, local, or foreign governments or their agencies, and if the contracting officer determines that the requirement to pay interest on excess partial payments is inappropriate, the contracting officer shall use the clause with its Alternate II. In such contracts for construction, the contracting officer shall use the clause with its Alternate III.
              
              (4) Time-and-material and labor-hour contracts. If the contract is a time-and-material or labor-hour contract, the contracting officer shall use the clause with its Alternate IV. If the contract is with an agency of the U.S. Government or with State, local, or foreign governments or their agencies, and if the contracting officer determines that the requirement to pay interest on excess partial payments is inappropriate, the contracting officer shall use the clause with its Alternate V.
              
              (b) Insert the clause at 52.249-7, Termination (Fixed-Price Architect-Engineer), in solicitations and contracts for architect-engineer services, when a fixed-price contract is contemplated.
              (c) Subcontracts. The prime contractor may find the clause at 52.249-6, Termination (Cost-Reimbursement), suitable for use in cost-reimbursement subcontracts; provided, that the relationship between the contractor and subcontractor is clearly indicated. Inapplicable conditions (e.g., paragraphs (e), (j) and (n)) should be deleted and the period for submitting the subcontractor's termination settlement proposal should be reduced (e.g., 6 months).
              [48 FR 42447, Sept. 19, 1983, as amended at 61 FR 39222, July 26, 1996; 64 FR 51845, Sept. 24, 1999]
            
            
              49.504
              Termination of fixed-price contracts for default.
              (a)(1) Supplies and services. The contracting officer shall insert the clause at 52.249-8, Default (Fixed-Price Supply and Service), in solicitations and contracts when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may use the clause when the contract amount is at or below the simplified acquisition threshold, if appropriate (e.g., if the acquisition involves items with a history of unsatisfactory quality).
              (2) Transportation. If the contract is for transportation or transportation-related services, the contracting officer shall use the clause with its Alternate I.
              
              (b) Research and development. The contracting officer shall insert the clause at 52.249-9, Default (Fixed-Price Research and Development), in solicitations and contracts for research and development when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold, except those with educational or nonprofit institutions on a no-profit basis. The contracting officer may use the clause when the contract amount is at or below the simplified acquisition threshold, if appropriate (e.g., if the contracting officer believes that key personnel essential to the work may be devoted to other programs).
              (c)(1) Construction. The contracting officer shall insert the clause at 52.249-10, Default (Fixed-Price Construction), in solicitations and contracts for construction, when a fixed-price contract is contemplated and the contract amount is expected to exceed the simplified acquisition threshold. The contracting officer may use the clause when the contract amount is at or below the simplified acquisition threshold, if appropriate (e.g., if completion dates are essential).
              (2) Dismantling and demolition. If the contract is for dismantling, demolition, or removal of improvements, the contracting officer shall use the clause with its Alternate I.
              
              (3) National emergencies. If the contract is to be awarded during a period of national emergency, the contracting officer may use the clause (i) with its Alternate II when a fixed-price contract for construction is contemplated, or (ii) with its Alternate III when a contract for dismantling, demolition, or removal of improvements is contemplated.
              [48 FR 42447, Sept. 19, 1983, as amended at 60 FR 34760, July 3, 1995]
            
            
              49.505
              Other termination clauses.
              (a) Personal service contracts. The contracting officer shall insert the clause at 52.249-12, Termination (Personal Services), in solicitations and contracts for personal services (see Part 37).
              (b) Excusable delays. The contracting officer shall insert the clause at 52.249-14, Excusable Delays, in solicitations and contracts for supplies, services, construction, and research and development on a fee basis, when a cost-reimbursement contract is contemplated. The contracting officer shall also insert the clause in time-and-material contracts, and labor-hour contracts.
              (c) Communication service contracts. This regulation does not prescribe a clause for the cancellation or termination of orders under communication service contracts with common carriers because of special agency requirements that apply to these services. An appropriate clause, however, shall be prescribed at agency level, within those agencies contracting for these services.
              [48 FR 42447, Sept. 19, 1983, as amended at 72 FR 27389, May 15, 2007; 75 FR 34291, June 16, 2010]
            
          
          
            Subpart 49.6—Contract Termination Forms and Formats
            
              49.601
              Notice of termination for convenience.
              (See 49.402-3(g) for notice of termination for default.)
            
            
              
              49.601-1
              Electronic notice.
              The contracting officer may provide expedited notice of termination by electronic means that includes a requirement for the contractor to confirm receipt. If the contractor does not confirm receipt promptly, the contracting officer shall resend the notice electronically, and expedite the letter notice described in 49.601-2. If confirmation of the electronic notice is received, and the electronic notice includes all content in 49.601-2, the contracting officer need not send the letter notice described in 49.601-2.
              (a) Complete termination. The following electronic notice is suggested for use if a supply contract is being completely terminated for convenience. If appropriately modified, the notice may be used for other than supply contracts.
              
              
                DATE__________
                XYZ Corporation
                New York, NY 12345

                Contract No. _________ is completely terminated under clause _______, effective _______ [insert “immediately, (today's date)” or “on ________, 20__”, or “as soon as you have delivered, including prior deliveries, the following items:” (list)]. Immediately stop all work, terminate subcontracts, and place no further orders except to the extent [insert if applicable “necessary to complete items not terminated or”] that you or a subcontractor wish to retain and continue for your own account any work-in-process or other materials. Provide by electronic means similar instructions to all subcontractors and suppliers. Detailed instructions follow.
                
                Contracting Officer
              
              
              (b) Partial termination. The following electronic notice is suggested for use if a supply contract is being partially terminated for convenience. If appropriately modified, the notice may be used for other than supply contracts.
              
              
                DATE __________
                XYZ Corporation
                New York, NY 12345

                Contract No. _______ is partially terminated under clause ________, effective _______ [insert “immediately, (today's date)”or “on _________, 20__”]. Reduce items to be delivered as follows: [insert instructions]. Immediately stop all work, terminate subcontracts, and place no further orders except as necessary to perform the portion not terminated or that you or a subcontractor wish to retain and continue for your account any work-in-process or other materials. Provide by electronic means similar instructions to all subcontractors and suppliers. Detailed instructions follow.
                
                Contracting Officer
              
              [48 FR 42447, Sept. 19, 1983, as amended at 65 FR 36031, June 6, 2000; 81 FR 83099, Nov. 18, 2016]
            
            
              49.601-2
              Letter notice.
              The following letter notice of termination is suggested for use if a contract for supplies is being terminated for convenience.With appropriate modifications, it may be used in terminating contracts for other than supplies and in terminating subcontracts.This notice shall be sent by certified mail, return receipt requested, or electronically, provided evidence of receipt is received by the contracting officer. If no prior electronic notice was issued, or if no confirmation of an electronic notice was received, use the alternate notice that follows this notice.
              
                
                  line items, etc.”
                
                [At the top of the notice, set out all special details relating to the particular termination; e.g., name and address of company, contract number of terminated contract, items, etc.]
                (a) Effective date of termination. This confirms the Government's electronic notice to you dated ___________, 20__, terminating ________ [insert “completely” or “in part”] Contract No. _______ (referred to as “the contract”) for the Government's convenience under the clause entitled _________ [insert title of appropriate termination clause]. The termination is effective on the date and in the manner stated in the electronic notice.
                (b) Cessation of work and notification to immediate subcontractors. You shall take the following steps:
                (1) Stop all work, make no further shipments, and place no further orders relating to the contract, except for—
                (i) The continued portion of the contract, if any;
                (ii) Work-in-process or other materials that you may wish to retain for your own account; or

                (iii) Work-in-process that the Contracting Officer authorizes you to continue (A) for safety precautions, (B) to clear or avoid damage to equipment, (C) to avoid immediate complete spoilage of work-in-process having a definite commercial value, or (D) to prevent any other undue loss to the Government. (If you believe this authorization is necessary or advisable, immediately notify the Contracting Officer by telephone or personal conference and obtain instructions.)
                (2) Keep adequate records of your compliance with subparagraph (1) above showing the—
                (i) Date you received the Notice of Termination;
                (ii) Effective date of the termination; and
                (iii) Extent of completion of performance on the effective date.
                (3) Furnish notice of termination to each immediate subcontractor and supplier that will be affected by this termination. In the notice—
                (i) Specify your Government contract number;
                (ii) State whether the contract has been terminated completely or partially;
                (iii) Provide instructions to stop all work, make no further shipments, place no further orders, and terminate all subcontracts under the contract, subject to the exceptions in subparagraph (1) above;
                (iv) Provide instructions to submit any settlement proposal promptly; and
                (v) Request that similar notices and instructions be given to its immediate subcontractors.
                (4) Notify the Contracting Officer of all pending legal proceedings that are based on subcontracts or purchase orders under the contract, or in which a lien has been or may be placed against termination inventory to be reported to the Government. Also, promptly notify the Contracting Officer of any such proceedings that are filed after receipt of this Notice.
                (5) Take any other action required by the Contracting Officer or under the Termination clause in the contract.
                (c) Termination inventory. (1) As instructed by the Contracting Officer, transfer title and deliver to the Government all termination inventory of the following types or classes, including subcontractor termination inventory that you have the right to take: [Contracting Officer insert proper identification or “None”].
                (2) To settle your proposal, it will be necessary to establish that all prime and subcontractor termination inventory has been properly accounted for. For detailed information, see part 45.
                (d) Settlements with subcontractors. You remain liable to your subcontractors and suppliers for proposals arising because of the termination of their subcontracts or orders. You are requested to settle these settlement proposals as promptly as possible. For purposes of reimbursement by the Government, settlements will be governed by the provisions of part 49.
                (e) Completed end items. (1) Notify the Contracting Officer of the number of items completed under the contract and still on hand and arrange for their delivery or other disposal (see 49.205).
                (2) Invoice acceptable completed end items under the contract in the usual way and do not include them in the settlement proposal.
                (f) Patents. If required by the contract, promptly forward the following to the Contracting Officer:
                (1) Disclosure of all inventions, discoveries, and patent applications made in the performance of the contract.
                (2) Instruments of license or assignment on all inventions, discoveries, and patent applications made in the performance of the contract.
                (g) Employees affected. (1) If this termination, together with other outstanding terminations, will necessitate a significant reduction in your work force, you are urged to—
                (i) Promptly inform the local State Employment Service of your reduction-in-force schedule in numbers and occupations, so that the Service can take timely action in assisting displaced workers;
                (ii) Give affected employees maximum practical advance notice of the employment reduction and inform them of the facilities and services available to them through the local State Employment Service offices;
                (iii) Advise affected employees to file applications with the State Employment Service to qualify for unemployment insurance, if necessary;
                (iv) Inform officials of local unions having agreements with you of the impending reduction-in-force; and
                (v) Inform the local Chamber of Commerce and other appropriate organizations which are prepared to offer practical assistance in finding employment for displaced workers of the impending reduction-in-force.
                (2) If practicable, urge subcontractors to take similar actions to those described in subparagraph (1) above.
                (h) Administrative. The contract administration office named in the contract will identify the Contracting Officer who will be in charge of the settlement of this termination and who will, upon request, provide the necessary settlement forms. Matters not covered by this notice should be brought to the attention of the undersigned.
                (i) Please acknowledge receipt of this notice as provided below.
                
                (Contracting Officer)
                
                
                
                  
                
                (Name of Office)
                
                
                (Address)
                
                Acknowledgment of Notice
                The undersigned acknowledges receipt of a signed copy of this notice on _________, 20__. Two signed copies of this notice are returned.
                
                (Name of Contractor)
                
                By
                (Name)
                
                
                (Title)
              
              
              (End of notice)
              
              
                Alternate notice. Substitute the following paragraph (a) for paragraph (a) of 49.601-2, Notice of Termination to Prime Contractors, if no prior electronic notice was issued, or if no confirmation of an electronic notice was received:
              
              
                (a) Effective date of termination. You are notified that Contract No. _______ (referred to as “the contract”) is terminated _________ [insert “completely” or “in part”] for the Government's convenience under the clause entitled _________ [insert title of appropriate termination clause]. The termination is effective ________ [insert either “immediately upon receipt of this Notice” or “on _________, 20__,” or “as soon as you have delivered, including prior deliveries, the following items:” (list)]. Reduce items to be delivered as follows: [insert instructions].
              
              [48 FR 42447, Sept. 19, 1983, as amended at 65 FR 36031, June 6, 2000; 81 FR 83099, Nov. 18, 2016; 82 FR 4714, Jan. 13, 2017]
            
            
              49.602
              Forms for settlement of terminated contracts.
              The standard forms listed below shall be used for settling terminated prime contracts. The forms at 49.602-1 and 49.602-2 may also be used for settling terminated subcontracts. A listing of the Standard forms is located in subpart 53.3.
              [48 FR 42447, Sept. 19, 1983, as amended at 83 FR 42574, Aug. 22, 2018]
            
            
              49.602-1
              Termination settlement proposal forms.
              (a) Standard Form 1435, Settlement Proposal (Inventory Basis), shall be used to submit settlement proposals resulting from the termination of fixed-price contracts if the proposals are computed on an inventory basis (see 49.206-2(a)).
              (b) Standard Form 1436, Settlement Proposal (Total Cost Basis), shall be used to submit settlement proposals resulting from the termination of fixed-price contracts if the proposals are computed on a total cost basis (see 49.206-2(b)).
              (c) Standard Form 1437, Settlement Proposal for Cost-Reimbursement Type Contracts, shall be used to submit settlement proposals resulting from the termination of cost-reimbursement contracts (see 49.302).
              (d) Standard Form 1438, Settlement Proposal (Short Form), shall be used to submit settlement proposals resulting from the termination of fixed-price contracts if the total proposal is less than $10,000 (see 49.206-1(d)).
            
            
              49.602-2
              Inventory forms.
              Standard Form (SF) 1428, Inventory Disposal Schedule, and SF 1429, Inventory Disposal Schedule—Continuation Sheet, shall be used to support settlement proposals submitted on the forms specified in 49.602-1(b) and (d).
              [69 FR 17748, Apr. 5, 2004]
            
            
              49.602-3
              Schedule of accounting information.
              Standard Form 1439, Schedule of Accounting Information, shall be filed in support of a settlement proposal unless the proposal is filed on Standard Form 1438, Settlement Proposal (Short Form) (see 49.206-1(e)).
            
            
              49.602-4
              Partial payments.
              Standard Form 1440, Application for Partial Payment, shall be used to apply for partial payments (see 49.112-1).
            
            
              
              49.602-5
              Settlement agreement.
              Standard Form 30 (SF 30), Amendment of Solicitation/Modification of Contract, shall be used to execute a settlement agreement (see 49.109-1).
            
            
              49.603
              Formats for termination for convenience settlement agreements.
              The formats to be used for termination for convenience settlement agreements should be substantially as shown in this section (see 49.109). Termination contracting officers (TCO's) may, however, modify the contents of these agreements to conform with special termination clauses prescribed or authorized by their agencies (e.g., see 49.501 and 49.505(c)).
              [48 FR 42447, Sept. 19, 1983, as amended at 72 FR 27389, May 15, 2007]
            
            
              49.603-1
              Fixed-price contracts—complete termination.
              [Insert the following in Block 14 of SF 30 for settlements of fixed-price contracts completely terminated.]
              
              
                (a) This supplemental agreement settles the settlement proposal resulting from the Notice of Termination dated ____________.
                (b) The parties agree to the following:
                (1) The Contractor certifies that all contract termination inventory (including scrap) has been retained or acquired by the Contractor, sold to third parties, returned to suppliers, delivered to or stored for the Government, or otherwise properly accounted for, and that all proceeds and retention credits have been used in arriving at this agreement.
                (2) The Contractor certifies that each immediate subcontractor, whose settlement proposal is included in the proposal settled by this agreement, has furnished the Contractor a certificate stating (i) that all subcontract termination inventory (including scrap) has been retained or acquired by the subcontractor, sold to third parties, returned to suppliers, delivered to or stored for the Government, or otherwise properly accounted for, and that all proceeds and retention credits were used in arriving at the settlement of the subcontract, and (ii) that the subcontractor has received a similar certificate from each immediate subcontractor whose proposal was included in its proposal.
                (3) The Contractor certifies that all items of termination inventory, the costs of which were used in arriving at the amount of this settlement or the settlement of any subcontract settlement proposal included in this settlement, (i) are properly allocable to the terminated portion of the contract, (ii) do not exceed the reasonable quantitative requirements of the terminated portion of the contract, and (iii) do not include any items reasonably usable without loss to the Contractor on its other work. The Contractor further certifies that the Contracting Officer has been informed of any substantial change in the status of the items between the dates of the termination inventory schedules and the date of this agreement.
                (4) The Contractor transfers, conveys, and assigns to the Government all the right, title, and interest, if any, that the Contractor has received, or is entitled to receive, in and to subcontract termination inventory not otherwise properly accounted for.
                (5) The Contractor shall, within 10 days after receipt of the payment specified in this agreement, pay to each of its immediate subcontractors (or their respective assignees) the amounts to which they are entitled, after deducting any prior payments and, if the Contractor so elects, any amounts due and payable to the Contractor by those subcontractors.
                (6)(i) The Contractor has received $_____ for work and services performed, or items delivered, under the completed portion of the contract. The Government confirms the right of the Contractor, subject to paragraph (7) below, to retain this sum and agrees that it constitutes a portion of the total amount to which the Contractor is entitled in settlement of the contract.

                (ii) Further, the Government agrees to pay to the Contractor or its assignee, upon presentation of a proper invoice or voucher, the sum of $_____ [insert net amount of settlement], arrived at by deducting from the sum of $_____ [for proposals on an inventory basis insert gross amount of settlement; for proposals on a total cost basis, insert gross amount of settlement less amount shown in subdivision (6)(i) above], (A) the amount of $______ for all unliquidated partial or progress payments previously made to the Contractor or its assignee and all unliquidated advance payments (with any interest) and (B) the amount of $______ for all applicable property disposal credits [insert if appropriate, “and (C) the amount of $______ for all other amounts due the Government under this contract, except as provided in paragraph (7) below”].

                (iii) The net settlement of $_______ in subdivision (ii) above, together with sums previously paid, constitutes payment in full and complete settlement of the amount due the Contractor for the complete termination of the contract and of all other demands and liabilities of the Contractor and the Government under the contract except as provided in paragraph (7) below.
                
                (7) Regardless of any other provision of this agreement, the following rights and liabilities of the parties under the contract are reserved:
                [The following list of reserved or excepted rights and liabilities is intended to cover those that should most frequently be reserved and that should be scrutinized at the time a settlement agreement is negotiated (see 49.109-2). The suggested language of the excepted items on the list may be varied at the discretion of the contracting officer. If accuracy or completeness can be achieved by referencing the number of a contract clause or provision covering the matter in question, then follow that method of enumerating reserved rights and liabilities. Omit any of the following that are not applicable and add any additional exceptions or reservations required.]
                (i) All rights and liabilities, if any, of the parties, as to matters covered by any renegotiation authority.
                (ii) All rights of the Government to take the benefit of agreements or judgments affecting royalties paid or payable in connection with the performance of the contract.

                (iii) All rights and liabilities, if any, of the parties under those clauses inserted in the contract because of the requirements of Acts of Congress and Executive Orders, including, without limitation, any applicable clauses relating to: labor law, contingent fees, domestic articles, and employment of aliens.” [If the contract contains clauses of this character inserted for reasons other than requirements of Acts of Congress or Executive Orders, the suggested language should be appropriately modified.]
                (iv) All rights and liabilities of the parties arising under the contract and relating to reproduction rights, patent infringements, inventions, or applications for patents, including rights to assignments, invention reports, licenses, covenants of indemnity against patent risks, and bonds for patent indemnity obligations, together with all rights and liabilities under the bonds.
                (v) All rights and liabilities of the parties, arising under the contract or otherwise, and concerning defects, guarantees, or warranties relating to any articles or component parts furnished to the Government by the Contractor under the contract or this agreement.
                (vi) All rights and liabilities of the parties under the contract relating to any contract termination inventory stored for the Government.
                (vii) All rights and liabilities of the parties under agreements relating to the future care and disposition by the Contractor of Government-owned property remaining in the Contractor's custody.
                (viii) All rights and liabilities of the parties relating to Government property furnished to the Contractor for the performance of this contract.
                (ix) All rights and liabilities of the parties under the contract relating to options (except options to continue or increase the work under the contract), covenants not to compete, and covenants of indemnity.
                (x) All rights and liabilities, if any, of the parties under those clauses of the contract relating to price reductions for defective certified cost or pricing data.
              
              (End of agreement)
              [48 FR 42447, Sept. 19, 1983, as amended at 60 FR 37773, July 21, 1995; 60 FR 49723, Sept. 26, 1995; 75 FR 53150, Aug. 30, 2010]
            
            
              49.603-2
              Fixed-price contracts—partial termination.
              [Insert the following in Block 14 of SF 30 for settlements of fixed-price contracts partially terminated.]
              
              
                (a) This supplemental agreement settles the settlement proposal resulting from the Notice of Termination dated _________.
                (b) The parties agree to the following:

                (1) The terminated portion of the contract is as follows: [specify the terminated portion clearly as to (i) line item numbers, (ii) descriptions, (iii) quantity terminated, (iv) unit price of items, (v) total price of terminated items, and (vi) any other explanation necessary to avoid uncertainty or misunderstanding].
                (2) The Contractor certifies that all contract termination inventory (including scrap) has been retained or acquired by the Contractor, sold to third parties, returned to suppliers, delivered to or stored for the Government, or otherwise properly accounted for, and that all proceeds and retention credits have been used in arriving at this agreement.
                (3) The Contractor certifies that each immediate subcontractor, whose settlement proposal is included in the proposal settled by this agreement, has furnished the Contractor a certificate stating (i) that all subcontract termination inventory (including scrap) has been retained or acquired by the subcontractor, sold to third parties, returned to suppliers, delivered to or stored for the Government, or otherwise properly accounted for, and that all proceeds and retention credits were used in arriving at the settlement of the subcontract, and (ii) that the subcontractor has received a similar certificate from each immediate subcontractor whose proposal was included in its proposal.

                (4) The Contractor certifies that all items of termination inventory, the costs of which were used in arriving at the amount of this settlement or the settlement of any subcontract settlement proposal included in this settlement, (i) are properly allocable to the terminated portion of the contract, (ii) do not exceed the reasonable quantitative requirements of the terminated portion of the contract, and (iii) do not include any items reasonably usable without loss to the Contractor on its other work. The Contractor further certifies that the Contracting Officer has been informed of any substantial change in the status of the items between the dates of the termination inventory schedules and the date of this agreement.
                (5) The Contractor transfers, conveys, and assigns to the Government all the right, title, and interest, if any, that the Contractor has received, or is entitled to receive, in and to subcontract termination inventory not otherwise properly accounted for.
                (6) The Contractor shall, within 10 days after receipt of the payment specified in this agreement, pay to each of its immediate subcontractors (or their respective assignees) the amounts to which they are entitled, after deducting any prior payments and, if the Contractor so elects, any amounts due and payable to the Contractor by those subcontractors.

                (7)(i) The Government agrees to pay to the Contractor or its assignee, upon presentation of a proper invoice or voucher, the sum of $______ [insert net amount of settlement], arrived at by deducting from $______ [insert gross amount of settlement], (A) the amount of $______ for all unliquidated partial or progress payments previously made to the Contractor or its assignee and all unliquidated advance payments (with any interest) applicable to the terminated portion of the contract and (B) the amount of $______ for all applicable property disposal credits.
                (ii) The net settlement of $______ in subdivision (i) above, together with sums previously paid, constitutes payment in full and complete settlement of the amount due the Contractor for the terminated portion of the contract, except as provided in subparagraph (8) below.

                (iii) Upon payment of the net settlement of $______, all obligations of the Contractor to perform further work or services or to make further deliveries under the terminated portion of the contract and all obligations of the Government to make further payments or carry out other undertakings concerning the terminated portion of the contract shall cease; provided, that nothing in this agreement shall impair or affect any covenants, terms, or conditions of the contract relating to the completed or continued portion of this contract.
                (8) Regardless of any other provision of this agreement, the following rights and liabilities of the parties under the contract are reserved:
                [The following list of reserved or excepted rights and liabilities is intended to cover those that should most frequently be reserved and that should be scrutinized at the time a settlement agreement is negotiated (see 49.109-2). The suggested language of the excepted items on the list may be varied at the discretion of the contracting officer. If accuracy or completeness can be achieved by referencing the number of a contract clause or provision covering the matter in question, then follow that method of enumerating reserved rights and liabilities. Omit any of the following that are not applicable and add any additional exceptions or reservations required.]
                (i) All rights and liabilities, if any, of the parties, as to matters covered by any renegotiation authority.
                (ii) All rights of the Government to take the benefit of agreements or judgments affecting royalties paid or payable in connection with the performance of the contract.

                (iii) All rights and liabilities, if any, of the parties under those clauses inserted in the contract because of the requirements of Acts of Congress and Executive Orders, including, without limitation, any applicable clauses relating to: labor law, contingent fees, domestic articles, and employment of aliens. [If the contract contains clauses of this character inserted for reasons other than requirements of Acts of Congress or Executive Orders, the suggested language should be appropriately modified.]
                (iv) All rights and liabilities of the parties arising under the contract and relating to reproduction rights, patent infringements, inventions, or applications for patents, including rights to assignments, invention reports, licenses, covenants of indemnity against patent risks, and bonds for patent indemnity obligations, together with all rights and liabilities under the bonds.
                (v) All rights and liabilities of the parties, arising under the contract or otherwise, and concerning defects, guarantees, or warranties relating to any articles or component parts furnished to the Government by the Contractor under the contract or this agreement.
                (vi) All rights and liabilities of the parties under the contract relating to any contract termination inventory stored for the Government.
                (vii) All rights and liabilities, if any, of the parties under those clauses of the contract relating to price reductions for defective certified cost or pricing data.
              
              (End of agreement)
              [48 FR 42447, Sept. 19, 1983, as amended at 60 FR 37773, July 21, 1995; 60 FR 49723, Sept. 26, 1995; 75 FR 53150, Aug. 30, 2010; 82 FR 4714, Jan. 13, 2017]
            
            
              
              49.603-3
              Cost-reimbursement contracts—complete termination, if settlement includes cost.
              [Insert the following in Block 14 of SF 30 for settlement of cost-reimbursement contracts that are completely terminated, if settlement includes costs.]
              
              
                (a) This supplemental agreement settles the settlement proposal resulting from the Notice of Termination dated _________.
                (b) The parties agree to the following:
                (1) The Contractor certifies that all contract termination inventory (including scrap) has been retained or acquired by the Contractor, sold to third parties, returned to suppliers, delivered to or stored for the Government, or otherwise properly accounted for, and that all proceeds and retention credits have been used in arriving at this agreement.
                (2) The Contractor certifies that each immediate subcontractor, whose settlement proposal is included in the proposal settled by this agreement, has furnished the Contractor a certificate stating (i) that all subcontract termination inventory (including scrap) has been retained or acquired by the subcontractor, sold to third parties, returned to suppliers, delivered to or stored for the Government, or otherwise properly accounted for, and that all proceeds and retention credits were used in arriving at the settlement of the subcontract, and (ii) that the subcontractor has received a similar certificate from each immediate subcontractor whose proposal was included in its proposal.
                (3) The Contractor certifies that all items of termination inventory, the costs of which were used in arriving at the amount of this settlement or the settlement of any subcontract settlement proposal included in this settlement, (i) are properly allocable to the terminated portion of the contract, (ii) do not exceed the reasonable quantitative requirements of the terminated portion of the contract, and (iii) do not include any items reasonably usable without loss to the Contractor on its other work. The Contractor further certifies that the Contracting Officer has been informed of any substantial change in the status of the items between the dates of the termination inventory schedules and the date of this agreement.
                (4) The Contractor transfers, conveys, and assigns to the Government all the right, title, and interest, if any, that the Contractor has received, or is entitled to receive, in and to subcontract termination inventory not otherwise properly accounted for.
                (5) The Contractor shall, within 10 days after receipt of the payment specified in this agreement, pay to each of its immediate subcontractors (or their respective assignees) the amounts to which they are entitled, after deducting any prior payments and, if the Contractor so elects, any amounts due and payable to the Contractor by those subcontractors.
                (6)(i) The Contractor has received $_____ for work and services performed, or articles delivered, under the contract before the effective date of termination. The Government confirms the right of the Contractor, subject to paragraph (7) below, to retain this sum and agrees that it constitutes a portion of the total amount to which the Contractor is entitled in complete and final settlement of the contract.

                (ii) Further, the Government agrees to pay to the Contractor or its assignee, upon presentation of a proper invoice or voucher, the sum of $_____ [insert net amount of settlement], arrived at by deducting from the sum of $_____ [insert gross amount of settlement less amount shown in subdivision (6)(i) above] (A) the amount of $_____ for all unliquidated partial or progress payments previously made to the Contractor or its assignee and all unliquidated advance payments (with any interest), (B) the amount of $____ for all applicable property disposal credits [insert if appropriate, “and (C) the amount of $_____ for all other amounts due the Government under this contract, except as provided in paragraph (7) below.”]
                (iii) The net settlement of $_____ in subdivision (ii) above, together with sums previously paid, constitutes payment in full and complete settlement of the amount due the Contractor for the complete termination of the contract and of all other demands and liabilities of the Contractor and the Government under the contract, except as provided in paragraph (7) below.
                (7) Regardless of any other provision of this agreement, the following rights and liabilities of the parties under the contract are reserved:
                [The following list of reserved or excepted rights and liabilities is intended to cover those that should most frequently be reserved and that should be scrutinized at the time a settlement agreement is negotiated (see 49.109-2). The suggested language of the excepted items on the list may be varied at the discretion of the contracting officer. If accuracy or completeness can be achieved by referencing the number of a contract clause or provision covering the matter in question, then follow that method of enumerating reserved rights and liabilities. Omit any of the following that are not applicable and add any additional exceptions or reservations required.]
                (i) All rights and liabilities, if any, of the parties, as to matters covered by any renegotiation authority.

                (ii) All rights of the Government to take the benefit of agreements or judgments affecting royalties paid or payable in connection with the performance of the contract.
                

                (iii) All rights and liabilities, if any, of the parties under those clauses inserted in the contract because of the requirements of Acts of Congress and Executive Orders, including, without limitation, any applicable clauses relating to: labor law, contingent fees, domestic articles, and employment of aliens.” [If the contract contains clauses of this character inserted for reasons other than requirements of Acts of Congress or Executive Orders, the suggested language should be appropriately modified.]
                (iv) All rights and liabilities of the parties arising under the contract and relating to reproduction rights, patent infringements, inventions, or applications for patents, including rights to assignments, invention reports, licenses, covenants of indemnity against patent risks, and bonds for patent indemnity obligations, together with all rights and liabilities under the bonds.
                (v) All rights and liabilities of the parties, arising under the contract or otherwise, and concerning defects, guarantees, or warranties relating to any articles or component parts furnished to the Government by the Contractor under the contract or this agreement.
                (vi) All rights and liabilities of the parties under the contract relating to any contract termination inventory stored for the Government.
                (vii) All rights and liabilities of the parties under agreements relating to the future care and disposition by the Contractor of Government-owned property remaining in the Contractor's custody.
                (viii) All rights and liabilities of the parties relating to Government property furnished to the Contractor for the performance of this contract.
                (ix) All rights and liabilities of the parties under the contract relating to options (except options to continue or increase the work under the contract), covenants not to compete, and covenants of indemnity.

                (x) Unresolved demands or assertions by the Contractor against the Government for costs under Government Accountability Office exceptions or other costs of the same nature that are excluded from the settlement without prejudice to the rights of either party, as follows: [Insert amount and describe charges not waived.]

                (xi) Claims by the Contractor against the Government, when the Contractor's rights of reimbursement are disputed, that are excluded without prejudice to the rights of either party are as follows: [Insert the amounts and describe the claims on which the Contracting Officer has made findings and has disallowed and on which the Contractor has taken, or intends to take, timely appeal.]

                (xii) Unresolved demands or assertions by the Contractor against the Government that are unknown in amount and involve costs alleged to be reimbursable under the contract are as follows: [Insert the estimated amounts and describe the charges.]
                (xiii) Unknown amounts alleged by the Contractor against the Government, based upon responsibility of the Contractor to third parties that involve costs reimbursable under the contract.
                (xiv) Debts due the Government by the Contractor that are based on refunds, rebates, credits, or other amounts not now known to the Government, with interest, now due or that may become due the Contractor from third parties, if the amounts arise out of transactions for which reimbursement has been made to the Contractor under the contract. The Contractor shall pay to the Government, within 30 days after receipt, any of these amounts that become due from any third party or any other source. Interest at the rate established by the Secretary of the Treasury under 50 U.S.C. (App.) 1215(b)(2) shall accrue and shall be paid to the Government on any amounts that remain unpaid after the 30-day period.
                (xv) All rights and liabilities, if any, of the parties under those clauses of the contract relating to price reductions for defective certified cost or pricing data.
              
              (End of agreement)
              [48 FR 42447, Sept. 19, 1983, as amended at 60 FR 37773, July 21, 1995; 60 FR 49723, Sept. 26, 1995; 71 FR 57380, Sept. 28, 2006; 75 FR 53150, Aug. 30, 2010]
            
            
              49.603-4
              Cost-reimbursement contracts—complete termination, with settlement limited to fee.
              [Insert the following in Block 14 of SF 30 for settlement of cost-reimbursement contracts that are completely terminated, if settlement is limited to fee.]
              
              
                (a) This supplemental agreement settles the amount of fee due under the contract, terminated in its entirety by Notice of Termination dated _____.
                (b) The parties agree to the following:
                (1) The Contractor has received $_____ on account of its fee under the contract before the effective date of termination.

                (2) The Government agrees to pay to the Contractor or its assignee, upon presentation of a proper invoice or voucher, $_____ [insert net amount to be paid on account of fee]. This sum, with sums previously paid, constitutes payment in full and complete settlement of the amount due the Contractor on account of its fee under the contract.
                (3) The Contractor's allowable costs under the contract will be paid under the terms and conditions of the contract and parts 31 and 49 of the Federal Acquisition Regulation.
                [Insert subparagraph (3) only if there are costs to be vouchered out (see 49.302) or if there are costs to be covered later by a separate settlement agreement.]
                (4) Regardless of any other provision of this agreement, the following rights and liabilities of the parties under the contract are reserved:
                [The following list of reserved or excepted rights and liabilities is intended to cover those that should most frequently be reserved and that should be scrutinized at the time a settlement agreement is negotiated (see 49.109-2). The suggested language of the excepted items on the list may be varied at the discretion of the contracting officer. If accuracy or completeness can be achieved by referencing the number of a contract clause or provision covering the matter in question, then follow that method of enumerating reserved rights and liabilities. Omit any of the following that are not applicable and add any additional exceptions or reservations required.]
                (i) All rights and liabilities, if any, of the parties, as to matters covered by any renegotiation authority.

                (ii) All rights and liabilities, if any, of the parties under those clauses inserted in the contract because of the requirements of Acts of Congress and Executive Orders, including, without limitation, any applicable clauses relating to: labor law, contingent fees, domestic articles, and employment of aliens. [If the contract contains clauses of this character inserted for reasons other than requirements of Acts of Congress or Executive Orders, the suggested language should be appropriately modified.]
                (iii) All rights and liabilities of the parties arising under the contract and relating to reproduction rights, patent infringements, inventions, or applications for patents, including rights to assignments, invention reports, licenses, covenants of indemnity against patent risks, and bonds for patent indemnity obligations, together with all rights and liabilities under the bonds.
                (iv) All rights and liabilities of the parties, arising under the contract or otherwise, and concerning defects, guarantees, or warranties relating to any articles or component parts furnished to the Government by the Contractor under the contract or this agreement.
                (v) All rights and liabilities of the parties under agreements relating to the future care and disposition by the Contractor of Government-owned property remaining in the Contractor's custody.
                (vi) All rights and liabilities of the parties relating to Government property furnished to, or acquired by, the Contractor for the performance of the contract.
                (vii) All rights and liabilities of the parties under the contract relating to options (except options to continue or increase the work under the contract), covenants not to compete, and covenants of indemnity.
                (viii) All rights and liabilities, if any, of the parties under those clauses of the contract relating to price reductions for defective certified cost or pricing data.
              
              (End of agreement)
              [48 FR 42447, Sept. 19, 1983, as amended at 60 FR 37773, July 21, 1995; 60 FR 49723, Sept. 26, 1995; 75 FR 53150, Aug. 30, 2010]
            
            
              49.603-5
              Cost-reimbursement contracts—partial termination.
              [Insert the following in Block 14 of SF 30, Amendment of Solicitation/Modification of Contract, for settlement agreements for cost-reimbursement contracts as a result of partial termination.]
              
              
                (a) This supplemental agreement settles the termination settlement proposal resulting from the Notice of Termination dated _______.
                (b) The parties agree as follows:

                (1) The contract is amended by deleting the terminated portion as follows: [specify the terminated portion clearly as to (i) line item numbers, (ii) descriptions, (iii) quantity terminated, (iv) unit and total price of terminated items, and (v) any other explanation necessary to avoid uncertainty or misunderstanding].
                (2) The fee stated in the contract is decreased by $_____, from $_____ to $_____.
                [Insert, if appropriate, “(3) The estimated cost of the contract is decreased by $_____, from $_____ to $____.”.]
                (c) The Contractor's allowable costs and earned fee, if any, for the terminated portion of the contract will continue to be reimbursed on SF 1034, Public Voucher for Purchase and Services Other Than Personal, under the applicable provisions of the contract and part 31 of the Federal Acquisition Regulation.
              
              (End of agreement)
              [48 FR 42447, Sept. 19, 1983, as amended at 82 FR 4714, Jan. 13, 2017]
            
            
              49.603-6
              No-cost settlement agreement—complete termination.
              [Insert the following in Block 14 of SF 30 if a no-cost settlement agreement, under a complete termination, is to be executed.]
              
              
                (a) This supplemental agreement _____ [insert “modifies the contract to reflect a no-cost settlement agreement with respect to the Notice of Termination dated _____” or, if not previously terminated, “terminates the contract in its entirety”.]
                (b) The parties agree as follows:
                
                The Contractor unconditionally waives any charges against the Government because of the termination of the contract and, except as set forth below, releases it from all obligations under the contract or due to its termination. The Government agrees that all obligations under the contract are concluded, except as follows:
                [List reserved or excepted rights and liabilities. See 49.109-2 and 49.603-1(b)(7).]
              
              (End of agreement)
            
            
              49.603-7
              No-cost settlement agreement—partial termination.
              [Insert the following in Block 14 of SF 30 if a no-cost settlement agreement, under a partial termination, is to be executed.]
              
              
                (a) This supplemental agreement modifies the contract to reflect a no-cost settlement agreement with respect to the Notice of Termination dated _____.
                (b) The parties agree as follows:

                (1) The terminated portion of the contract is as follows: [Specify (i) line item numbers, (ii) descriptions, (iii) quantity terminated, (iv) unit and total price of terminated items, and (v) any other explanation necessary to avoid uncertainty or misunderstanding.]
                (2) The Contractor unconditionally waives any charges against the Government arising under the terminated portion of the contract or by reason of its termination, including, without limitation, all obligations of the Government to make further payments or to carry out any further undertakings under the terminated portion of the contract. The Government acknowledges that the Contractor has no obligation to perform further work or services or to make further deliveries under the terminated portion of the contract. Nothing in this paragraph affects any other covenants, terms, or conditions of the contract. Under the terminated portion of the contract, the following rights and liabilities of the parties are reserved:
                [List reserved or excepted rights and liabilities. See 49.109-2 and 49.603-1(b)(7).]
              
              (End of agreement)
              [48 FR 42447, Sept. 19, 1983, as amended at 82 FR 4714, Jan. 13, 2017]
            
            
              49.603-8
              Fixed-price contracts—settlements with subcontractors only.
              [Insert the following in Block 14 of SF 30 for settlements of fixed-price contracts covering only settlements with subcontractors.]
              
              
                (a) This agreement settles that portion of the settlement proposal of the Contractor that is based upon termination of the following subcontracts entered into in performing this contract:
                [Insert a list of the terminated subcontracts included in this settlement.]
                (b) The parties agree to the following:
                (1) The Contractor certifies that each immediate subcontractor, whose settlement proposal is included in the proposal settled by the agreement, has furnished the Contractor a certificate stating (i) that all subcontract termination inventory (including scrap) has been retained or acquired by the subcontractor, sold to third parties, returned to suppliers, delivered to or stored for the Government, or otherwise properly accounted for, and that all proceeds and retention credits were used in arriving at the settlement of the subcontract, and (ii) that the subcontractor has received a similar certificate from each immediate subcontractor whose proposal was included in its proposal.
                (2) The Contractor certifies that all items of termination inventory, the costs of which were used in arriving at the amount of this settlement or the settlement of any subcontract settlement proposal included in this settlement, (i) are properly allocable to the terminated portion of the contract, (ii) do not exceed the reasonable quantitative requirements of the terminated portion of the contract, and (iii) do not include any items reasonably usable without loss to the Contractor on its other work. The Contractor further certifies that the Contracting Officer has been informed of any substantial change in the status of the items between the dates of the termination inventory schedules and the date of this agreement.
                (3) The Contractor transfers, conveys, and assigns to the Government all the right, title, and interest, if any, that the Contractor has received or is entitled to receive, in and to subcontract termination inventory not otherwise properly accounted for.
                (4) The Contractor shall, within 10 days after receipt of the payment specified in this agreement, pay to each of its immediate subcontractors (or their respective assignees) the amounts to which they are entitled, after deducting any prior payments and, if the Contractor so elects, any amounts due and payable to the Contractor by those subcontractors.

                (5) The Government agrees to pay the Contractor or its assignee, upon presentation of a proper invoice or voucher, $_____ [insert net amount of settlement], which, together with the amount of $_____ previously paid the Contractor as partial, progress, or advance payments, constitutes payment in full and complete settlement, except as provided in subparagraph (b)(6) below, of the amount due the Contractor for that portion of its settlement proposal that is based upon termination of the subcontracts listed above.
                

                (6) Regardless of any other provision of this agreement, the following rights and liabilities of the parties under the contract are reserved: [List reserved or excepted rights and liabilities. See 49.109-2 and 49.603-1(b)(7).]
              
              (End of agreement)
            
            
              49.603-9
              Settlement of reservations.
              [Insert the following in Block 14 of SF 30 for settlement of reservations.]
              
              
                (a) Supplemental Agreement No. ____, dated ____, was executed to reflect the settlement of the termination of this contract. The supplemental agreement excepted from the settlement certain items described in the agreement including the items described in paragraph (b) below. This supplemental agreement settles those items listed in paragraph (b) below.
                (b) The parties agree to the following:

                (1) The Government agrees to pay the Contractor $______ for the following reserved or excepted items:* [List items.]

                (2) The Contractor releases and forever discharges the Government from all liability and from all existing and future claims and demands that it may have under this contract, insofar as it pertains to the contract, for the items described in subparagraph (1) above.*
                
                [*When payment is due the Government, reverse the words Government and Contractor in subparagraphs (b)(1) and (b)(2).]
              
              (End of agreement)
            
            
              49.604
              Release of excess funds under terminated contracts.

              The following format shall be used to recommend the release of excess funds under terminated contracts, except if the contracting office retains responsibility for settlement of the termination:
              
              
                FROM: Termination Contracting Officer ___ [address]
                TO: Contracting office ____ [address]
                SUBJ: Terminated Contract No. __ with __ [Contractor]
                Refs:
                (a) [Cite termination notice and effective date.]
                (b) [Cite prior letters releasing excess funds, if any.]
                1. Referenced termination notice, ___ [insert “completely” or “partially”] terminated contract ___.
                2. Based on the best information available, it is estimated that the gross settlement cost will be $______. The amount available for release as excess to the contract is $______. Any payments previously made to the Contractor for terminated items have been considered in arriving at the above amounts.
                [If prior letters recommending release of excess funds are cited, use the following as paragraph 2:
                
                “The estimated settlement costs previously reported by reference (b) in the amount of $______ are revised. On the best evidence now available, it is estimated that the settlement costs will be $______. The additional amount available for release is $______”.]
                3. The related appropriations and amounts involved are:
                
                  
                    Appropriations
                    Allocated Amounts
                     
                  
                  
                    
                    
                    
                  
                  
                    
                    
                    
                  
                
                
                  Copies to:
                
                Paying Office
                Accounting and Finance Office
                Other
              
            
            
              49.605
              Request to settle subcontractor settlement proposals.
              Contractors requesting authority to settle subcontractor settlement proposals shall furnish applicable information from the list below and any additional information required by the contracting officer:
              (a) Name of contractor and address of principal office.
              (b) Name and location of divisions of the applicant's plant for which authorization is requested.
              (c) An explanation of the necessity and justification for the authorization requested.
              (d) A full description of the applicant's organization for handling terminations, including the names of the officials in charge of processing and settling proposals.
              (e) The number and dollar amount (estimated if necessary) of uncompleted contracts with Government agencies and the percentage applicable to each agency.
              (f) The number and dollar amount (estimated if necessary) of uncompleted subcontracts under Government contracts and the percentage applicable to each agency.

              (g) The extent of the applicant's experience in termination matters, including the handling of proposals of subcontractors.
              
              (h) The approximate amount and general nature of terminations of the applicant currently in process.
              (i) A statement that no other application has been made for any division of the applicant's plant covered by the application or, if one has been made, a full statement of the facts.
              (j) The limit of authorization requested.
            
            
              49.606
              Granting subcontract settlement authorization.
              Contracting officers shall use the following format when granting subcontract settlement authorization:
              
                LETTER OF AUTHORIZATION
                (a) Your request of ___ (date) is approved, and you are authorized, subject to the limitations of subsection 49.108-4 and those stated below, to settle, without further approval of the Government, all subcontracts and purchase orders terminated by you as a result of a Government contract being terminated or modified (1) for the convenience of the Government or (2) under any other circumstances that may require the Government to bear the cost of their settlement.

                (b) This authorization does not extend to the disposition of Government-furnished material or articles completed but undelivered under the subcontract or purchase order, as these require screening and approval of disposal actions by the Government, except that allocable completed articles may be disposed of without Government approval or screening if the total amount (at subcontract price) when added to the amount of settlement (as computed below) does not exceed $_______ [insert limit of authorization being granted].
                (c) This authorization is subject to the following conditions and requirements:

                (1) The amount of the subcontract termination settlement does not exceed $______ [insert limit of authorization being granted], computed as follows:
                (i) Do not deduct advance or partial payments or credits for retention or other disposal of termination inventory allocated to the settlement proposal.
                (ii) Deduct amounts payable for completed articles or work at the contract price or for the settlement of termination proposals of subcontractors (except those settlements that have not been approved by the Government).
                (2) Any termination inventory involved has been disposed of under subsection 49.108-4, except that screening and Government approval of scrap and salvage determinations are not required.
                (3) The Contracting Officer may incorporate into each Notice of Termination specific instructions about the disposition of specific items of termination inventory, or the Contracting Officer may, at any time before final settlement, issue specific instructions. These instructions will not affect any disposal action taken by you or your subcontractors before their receipt.
                (4) The settlements made by you with your subcontractors and suppliers under this authorization, including sales, retention, or other dispositions of property involved in making these settlements, are reimbursable under part 49 and the Termination clause of the contract, and do not require approval of the Contracting Officer.
                (5) Any number of separate settlements of $______ [insert limit of authorization granted] or less may be made with a single subcontractor. Settlement proposals that would normally be included in a single proposal; e.g., those based on a series of separate orders for the same item under one contract, should be consolidated whenever possible and shall not be divided to bring them within the authorization.
                (6) This authorization does not apply if a subcontractor or supplier is affiliated with you. For this purpose, you should consider a contractor to be affiliated with you if you are under common control or if there is any common interest between you by reason of stock ownership, or otherwise, that is sufficient to create a reasonable doubt that the bargaining between you is completely at arm's length.
                (7) A representative of this office will, from time to time, review the methods used in negotiating settlements with your subcontractors and will make a selective examination of the settlements made by you. If the review indicates that you are not adequately protecting the Government's interest, this delegation will be revoked.
              
              (End of letter)
            
            
              49.607
              Delinquency notices.
              The formats of the delinquency notices in this section may be used to satisfy the requirements of 49.402-3. All notices will be sent with proof of delivery requested. (See subpart 42.13 for stop-work orders.)
              (a) Cure notice. If a contract is to be terminated for default before the delivery date, a Cure Notice is required by the Default clause. Before using this notice, it must be ascertained that an amount of time equal to or greater than the period of cure remains in the contract delivery schedule or any extension to it. If the time remaining in the contract delivery schedule is not sufficient to permit a realistic cure period of 10 days or more, the Cure Notice should not be issued. The Cure Notice may be in the following format:
              
                CURE NOTICE

                You are notified that the Government considers your ___ [specify the contractor's failure or failures] a condition that is endangering performance of the contract. Therefore, unless this condition is cured within 10 days after receipt of this notice [or insert any longer time that the Contracting Officer may consider reasonably necessary], the Government may terminate for default under the terms and conditions of the ___ [insert clause title] clause of this contract.
              
              (End of notice)
              (b) Show cause notice. If the time remaining in the contract delivery schedule is not sufficient to permit a realistic cure period of 10 days or more, the following Show Cause Notice may be used. It should be sent immediately upon expiration of the delivery period.
              
                SHOW CAUSE NOTICE
                Since you have failed to ___ [insert “perform Contract No. ___ within the time required by its terms”, or “cure the conditions endangering performance under Contract No. ___ as described to you in the Government's letter of ____ (date)”], the Government is considering terminating the contract under the provisions for default of this contract. Pending a final decision in this matter, it will be necessary to determine whether your failure to perform arose from causes beyond your control and without fault or negligence on your part. Accordingly, you are given the opportunity to present, in writing, any facts bearing on the question to ____ [insert the name and complete address of the contracting officer], within 10 days after receipt of this notice. Your failure to present any excuses within this time may be considered as an admission that none exist. Your attention is invited to the respective rights of the Contractor and the Government and the liabilities that may be invoked if a decision is made to terminate for default.
                Any assistance given to you on this contract or any acceptance by the Government of delinquent goods or services will be solely for the purpose of mitigating damages, and it is not the intention of the Government to condone any delinquency or to waive any rights the Government has under the contract.
              
              (End of notice)
              [48 FR 42447, Sept. 19, 1983, as amended at 60 FR 48250, Sept. 18, 1995]
            
          
        
        
          Pt. 50
          PART 50—EXTRAORDINARY CONTRACTUAL ACTIONS AND THE SAFETY ACT
          
            Sec.
            50.000
            Scope of part.
            
              Subpart 50.1—Extraordinary Contractual Actions
              50.100
              Definitions.
              50.101
              General.
              50.101-1
              Authority.
              50.101-2
              Policy.
              50.101-3
              Records.
              50.102
              Delegation of and limitations on exercise of authority.
              50.102-1
              Delegation of authority.
              50.102-2
              Contract adjustment boards.
              50.102-3
              Limitations on exercise of authority.
              50.103
              Contract adjustments.
              50.103-1
              General.
              50.103-2
              Types of contract adjustment.
              50.103-3
              Contract adjustment.
              50.103-4
              Facts and evidence.
              50.103-5
              Processing cases.
              50.103-6
              Disposition.
              50.103-7
              Contract requirements.
              50.104
              Residual powers.
              50.104-1
              Standards for use.
              50.104-2
              General.
              50.104-3
              Special procedures for unusually hazardous or nuclear risks.
              50.104-4
              Contract clause.
            
            
              Subpart 50.2—Support Anti-terrorism by Fostering Effective Technologies Act of 2002
              50.200
              Scope of subpart.
              50.201
              Definitions.
              50.202
              Authorities.
              50.203
              General.
              50.204
              Policy.
              50.205
              Procedures.
              50.205-1
              SAFETY Act considerations.
              50.205-2
              Pre-qualification designation notice.
              50.205-3
              Authorization of offers contingent upon SAFETY Act designation or certification before contract award.
              50.205-4
              Authorization of awards made presuming SAFETY Act designation or certification after contract award.
              50.206
              Solicitation provisions and contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            
            Source:
            72 FR 63030, Nov. 7, 2007, unless otherwise noted.
          
          
            50.000
            Scope of part.
            This part—
            (a)(1) Prescribes policies and procedures for entering into, amending, or modifying contracts in order to facilitate the national defense under the extraordinary emergency authority granted by Public Law 85-804 (50 U.S.C. 1431—1434) and Executive Order 10789, dated November 14, 1958. It does not cover advance payments (see Subpart 32.4); and
            (2) Implements indemnification authority granted by Pub. L. 85-804 and paragraph 1A of E.O. 10789 with respect to any matter that has been, or could be, designated by the Secretary of Homeland Security as a qualified anti-terrorism technology as defined in the Support Anti-terrorism by Fostering Effective Technologies Act of 2002 (SAFETY Act); and
            (b) Implements SAFETY Act liability protections to promote development and use of anti-terrorism technologies.
          
          
            Subpart 50.1—Extraordinary Contractual Actions
            
              50.100
              Definitions.
              As used in this part—
              
                Approving authority means an agency official or contract adjustment board authorized to approve actions under Pub. L. 85-804 and E.O. 10789.
              
                Secretarial level means a level at or above the level of a deputy assistant agency head, or a contract adjustment board.
            
            
              50.101
              General.
            
            
              50.101-1
              Authority.
              (a) Pub. L. 85-804 empowers the President to authorize agencies exercising functions in connection with the national defense to enter into, amend, and modify contracts, without regard to other provisions of law related to making, performing, amending, or modifying contracts, whenever the President considers that such action would facilitate the national defense.
              (b) E.O. 10789 authorizes the heads of the following agencies to exercise the authority conferred by Pub. L. 85-804 and to delegate it to other officials within the agency: the Government Publishing Office; the Department of Homeland Security; the Tennessee Valley Authority; the National Aeronautics and Space Administration; the General Services Administration; the Defense, Army, Navy, Air Force, Treasury, Interior, Agriculture, Commerce, and Transportation Departments; the Department of Energy for functions transferred to that Department from other authorized agencies; and any other agency that may be authorized by the President.
              [72 FR 63030, Nov. 7, 2007, as amended at 84 FR 19847, May 6, 2019]
            
            
              50.101-2
              Policy.
              (a) The authority conferred by Pub. L. 85-804 may not—
              (1) Be used in a manner that encourages carelessness and laxity on the part of persons engaged in the defense effort; or
              (2) Be relied upon when other adequate legal authority exists within the agency.
              (b) Actions authorized under Pub. L. 85-804 shall be accomplished as expeditiously as practicable, consistent with the care, restraint, and exercise of sound judgment appropriate to the use of such extraordinary authority.

              (c) Certain kinds of relief previously available only under Pub. L. 85-804; e.g., rescission or reformation for mutual mistake, are now available under the authority of 41 U.S.C. chapter 71, Contract Disputes. In accordance with paragraph (a)(2) of this subsection, part 33 must be followed in preference to subpart 50.1 for such relief. In case of doubt as to whether part 33 applies, the contracting officer should seek legal advice.
              [72 FR 63030, Nov. 7, 2007, as amended at 79 FR 24214, Apr. 29, 2014]
            
            
              50.101-3
              Records.
              Agencies shall maintain complete records of all actions taken under this Subpart 50.1. For each request for relief processed, these records shall include, as a minimum—
              (a) The contractor's request;
              
              (b) All relevant memorandums, correspondence, affidavits, and other pertinent documents;
              (c) The Memorandum of Decision (see 50.103-6 and 50.104-2); and
              (d) A copy of the contractual document implementing an approved request.
            
            
              50.102
              Delegation of and limitations on exercise of authority.
            
            
              50.102-1
              Delegation of authority.
              An agency head may delegate in writing authority under Pub. L. 85-804 and E.O. 10789, subject to the following limitations:
              (a) Authority delegated shall be to a level high enough to ensure uniformity of action.
              (b) Authority to approve requests to obligate the Government in excess of $70,000 may not be delegated below the secretarial level.
              (c) Regardless of dollar amount, authority to approve any amendment without consideration that increases the contract price or unit price may not be delegated below the secretarial level, except in extraordinary cases or classes of cases when the agency head finds that special circumstances clearly justify such delegation.
              (d) Regardless of dollar amount, authority to indemnify against unusually hazardous or nuclear risks, including extension of such indemnification to subcontracts, shall be exercised only by the Secretary or Administrator of the agency concerned, the Public Printer, or the Chairman of the Board of Directors of the Tennessee Valley Authority (see 50.104-3).
              [72 FR 63030, Nov. 7, 2007, as amended at 75 FR 53134, Aug. 30, 2010; 80 FR 38299, July 2, 2015]
            
            
              50.102-2
              Contract adjustment boards.
              An agency head may establish a contract adjustment board with authority to approve, authorize, and direct appropriate action under this Subpart 50.1 and to make all appropriate determinations and findings. The decisions of the board shall not be subject to appeal; however, the board may reconsider and modify, correct, or reverse its previous decisions. The board shall determine its own procedures and have authority to take all action necessary or appropriate to conduct its functions.
            
            
              50.102-3
              Limitations on exercise of authority.
              (a) Pub. L. 85-804 is not authority for—
              (1) Using a cost-plus-a-percentage-of-cost system of contracting;
              (2) Making any contract that violates existing law limiting profit or fees;
              (3) Providing for other than full and open competition for award of contracts for supplies or services; or
              (4) Waiving any bid bond, payment bond, performance bond, or other bond required by law.
              (b) No contract, amendment, or modification shall be made under Pub. L. 85-804's authority—
              (1) Unless the approving authority finds that the action will facilitate the national defense;
              (2) Unless other legal authority within the agency concerned is deemed to be lacking or inadequate;
              (3) Except within the limits of the amounts appropriated and the statutory contract authorization (however, indemnification agreements authorized by an agency head (50.104-3) are not limited to amounts appropriated or to contract authorization); and
              (4) That will obligate the Government for any amount over $34 million, unless the Senate and House Committees on Armed Services are notified in writing of the proposed obligation and 60 days of continuous session of Congress have passed since the transmittal of such notification. However, this paragraph (b)(4) does not apply to indemnification agreements authorized under 50.104-3.
              (c) No contract shall be amended or modified unless the contractor submits a request before all obligations (including final payment) under the contract have been discharged. No amendment or modification shall increase the contract price to an amount higher than the lowest rejected bid of any responsible bidder, if the contract was negotiated under 14.404-1(f).
              (d) No informal commitment shall be formalized unless—

              (1) The contractor submits a written request for payment within 6 months after furnishing, or arranging to furnish, supplies or services in reliance upon the commitment; and
              (2) The approving authority finds that, at the time the commitment was made, it was impracticable to use normal contracting procedures.
              (e) The exercise of authority by officials below the secretarial level is subject to the following additional limitations:
              (1) The action shall not—
              (i) Release a contractor from performance of an obligation over $70,000;
              (ii) Result in an increase in cost to the Government over $70,000;
              (iii) Deal with, or directly affect, any matter that has been submitted to the Government Accountability Office; or
              (iv) Involve disposal of Government surplus property.
              (2) Mistakes shall not be corrected by an action obligating the Government for over $1,000, unless the contracting officer receives notice of the mistake before final payment.
              (3) The correction of a contract because of a mistake in its making shall not increase the original contract price to an amount higher than the next lowest responsive offer of a responsible offeror.
              (f) No executive department or agency shall exercise the indemnification authority granted under paragraph 1A of E.O. 10789 with respect to any supply or service that has been, or could be, designated by the Secretary of Homeland Security as a qualified anti-terrorism technology unless—
              (1) For the Department of Defense, the Secretary of Defense has determined that the exercise of authority under E.O. 10789 is necessary for the timely and effective conduct of the United States military or intelligence activities, after consideration of the authority provided under the SAFETY Act (Subtitle G of title VIII of the Homeland Security Act of 2002, 6 U.S.C. 441-444); or
              (2) For other departments and agencies that have authority under E.O. 10789—
              (i) The Secretary of Homeland Security has advised whether the use of the authority under the SAFETY Act would be appropriate; and
              (ii) The Director of the Office of Management and Budget has approved the exercise of authority under the Executive order.
              [72 FR 63030, Nov. 7, 2007, as amended at 75 FR 53134, Aug. 30, 2010; 79 FR 24214, Apr. 29, 2014; 80 FR 38299, July 2, 2015]
            
            
              50.103
              Contract adjustments.
              This section prescribes standards and procedures for processing contractors' requests for contract adjustment under Pub. L. 85-804 and E.O. 10789.
            
            
              50.103-1
              General.
              The fact that losses occur under a contract is not sufficient basis for exercising the authority conferred by Pub. L. 85-804. Whether appropriate action will facilitate the national defense is a judgment to be made on the basis of all of the facts of the case. Although it is impossible to predict or enumerate all the types of cases in which action may be appropriate, examples are included in 50.103-2. Even if all of the factors in any of the examples are present, other considerations may warrant denying a contractor's request for contract adjustment. The examples are not intended to exclude other cases in which the approving authority determines that the circumstances warrant action.
            
            
              50.103-2
              Types of contract adjustment.
              (a) Amendments without consideration. (1) When an actual or threatened loss under a defense contract, however caused, will impair the productive ability of a contractor whose continued performance on any defense contract or whose continued operation as a source of supply is found to be essential to the national defense, the contract may be amended without consideration, but only to the extent necessary to avoid such impairment to the contractor's productive ability.

              (2) When a contractor suffers a loss (not merely a decrease in anticipated profits) under a defense contract because of Government action, the character of the action will generally determine whether any adjustment in the contract will be made, and its extent. When the Government directs its action primarily at the contractor and acts in its capacity as the other contracting party, the contract may be adjusted in the interest of fairness. Thus, when Government action, while not creating any liability on the Government's part, increases performance cost and results in a loss to the contractor, fairness may make some adjustment appropriate.
              (b) Correcting mistakes. (1) A contract may be amended or modified to correct or mitigate the effect of a mistake. The following are examples of mistakes that may make such action appropriate:
              (i) A mistake or ambiguity consisting of the failure to express, or express clearly, in a written contract, the agreement as both parties understood it.
              (ii) A contractor's mistake so obvious that it was or should have been apparent to the contracting officer.
              (iii) A mutual mistake as to a material fact.
              (2) Amending contracts to correct mistakes with the least possible delay normally will facilitate the national defense by expediting the contracting program and assuring contractors that mistakes will be corrected expeditiously and fairly.
              (c) Formalizing informal commitments. Under certain circumstances, informal commitments may be formalized to permit payment to persons who have taken action without a formal contract; for example, when a person, responding to an agency official's written or oral instructions and relying in good faith upon the official's apparent authority to issue them, has furnished or arranged to furnish supplies or services to the agency, or to a defense contractor or subcontractor, without formal contractual coverage. Formalizing commitments under such circumstances normally will facilitate the national defense by assuring such persons that they will be treated fairly and paid expeditiously.
            
            
              50.103-3
              Contract adjustment.
              (a) Contractor requests. A contractor seeking a contract adjustment shall submit a request in duplicate to the contracting officer or an authorized representative. The request, normally a letter, shall state as a minimum—
              (1) The precise adjustment requested;
              (2) The essential facts, summarized chronologically in narrative form;
              (3) The contractor's conclusions based on these facts, showing, in terms of the considerations set forth in 50.103-1 and 50.103-2, when the contractor considers itself entitled to the adjustment; and
              (4) Whether or not—
              (i) All obligations under the contracts involved have been discharged;
              (ii) Final payment under the contracts involved has been made;
              (iii) Any proceeds from the request will be subject to assignment or other transfer, and to whom; and
              (iv) The contractor has sought the same, or a similar or related, adjustment from the Government Accountability Office or any other part of the Government, or anticipates doing so.
              (b) Contractor certification. A contractor seeking a contract adjustment that exceeds the simplified acquisition threshold shall, at the time the request is submitted, submit a certification by a person authorized to certify the request on behalf of the contractor that—
              (1) The request is made in good faith; and
              (2) The supporting data are accurate and complete to the best of that person's knowledge and belief.
            
            
              50.103-4
              Facts and evidence.
              (a) General. When it is appropriate, the contracting officer or other agency official shall request the contractor to support any request made under 50.103-3(a) with any of the following information:
              (1) A brief description of the contracts involved, the dates of execution and amendments, the items being acquired, the price or prices, the delivery schedules, and any special contract provisions relevant to the request.
              (2) A history of performance indicating when work under the contracts or commitments began, the progress made to date, an exact statement of the contractor's remaining obligations, and the contractor's expectations regarding completion.

              (3) A statement of payments received, due, and yet to be received or to become due, including advance and progress payments; amounts withheld by the Government; and information as to any obligations of the Government yet to be performed under the contracts.
              (4) A detailed analysis of the request's monetary elements, including precisely how the actual or estimated dollar amount was determined and the effect of approval or denial on the contractor's profits before Federal income taxes.
              (5) A statement of the contractor's understanding of why the request's subject matter cannot now, and could not at the time it arose, be disposed of under the contract terms.
              (6) The best supporting evidence available to the contractor, including contemporaneous memorandums, correspondence, and affidavits.
              (7) Relevant financial statements, cost analyses, or other such data, preferably certified by a certified public accountant, as necessary to support the request's monetary elements.
              (8) A list of persons connected with the contracts who have factual knowledge of the subject matter, including, when possible, their names, offices or titles, addresses, and telephone numbers.
              (9) A statement and evidence of steps taken to reduce losses and claims to a minimum.
              (10) Any other relevant statements or evidence that may be required.
              (b) Amendments without consideration—essentiality a factor. When a request involves possible amendment without consideration, and essentiality to the national defense is a factor (50.103-2(a)(1)), the contractor may be asked to furnish, in addition to the facts and evidence listed in paragraph (a) of this subsection, any of the following information:
              (1) A statement and evidence of the contractor's original breakdown of estimated costs, including contingency allowances, and profit.
              (2) A statement and evidence of the contractor's present estimate of total costs under the contracts involved if it is enabled to complete them, broken down between costs accrued to date and completion costs, and between costs paid and those owed.
              (3) A statement and evidence of the contractor's estimate of the final price of the contracts, taking into account all known or contemplated escalation, changes, extras, and the like.
              (4) A statement of any claims known or contemplated by the contractor against the Government involving the contracts, other than those stated in response to paragraph (b)(3) of this subsection.
              (5) An estimate of the contractor's total profit or loss under the contracts if it is enabled to complete them at the estimated final contract price, broken down between profit or loss to date and completion profit or loss.
              (6) An estimate of the contractor's total profit or loss from other Government business and all other sources, from the date of the first contract involved to the estimated completion date of the last contract involved.
              (7) A statement of the amount of any tax refunds to date, and an estimate of those anticipated, for the period from the date of the first contract involved to the estimated completion date of the last contract involved.
              (8) A detailed statement of efforts the contractor has made to obtain funds from commercial sources to enable contract completion.
              (9) A statement of the minimum amount the contractor needs as an amendment without consideration to enable contract completion, and the detailed basis for that amount.
              (10) A estimate of the time required to complete each contract if the request is granted.
              (11) A statement of the factors causing the loss under the contracts involved.
              (12) A statement of the course of events anticipated if the request is denied.

              (13) Balance sheets, preferably certified by a certified public accountant, (i) for the contractor's fiscal year immediately preceding the date of the first contract, (ii) for each subsequent fiscal year, (iii) as of the request date, and (iv) projected as of the completion date of all the contracts involved (assuming the contractor is enabled to complete them at the estimated final prices), together with income statements for annual periods subsequent to the date of the first balance sheet. Balance sheets and income statements should be both consolidated and broken down by affiliates. They should show all transactions between the contractor and its affiliates, stockholders, and partners, including loans to the contractor guaranteed by any stockholder or partner.
              (14) A list of all salaries, bonuses, and other compensation paid or furnished to the principal officers or partners, and of all dividends and other withdrawals, and of all payments to stockholders in any form since the date of the first contract involved.
              (c) Amendments without consideration—essentiality not a factor. When a request involves possible amendment without consideration because of Government action, and essentiality to the national defense is not a factor (50.103-2(a)(2)), the contractor may be asked to furnish, in addition to the facts and evidence listed in paragraph (a) of this subsection, any of the following information:
              (1) A clear statement of the precise Government action that the contractor considers to have caused a loss under the contract, with evidence to support each essential fact.
              (2) A statement and evidence of the contractor's original breakdown of estimated costs, including contingency allowances, and profit.
              (3) The estimated total loss under the contract, with detailed supporting analysis.
              (4) The estimated loss resulting specifically from the Government action, with detailed supporting analysis.
              (d) Correcting mistakes. When a request involves possible correction of a mistake (50.103-2(b)), the contractor may be asked to furnish, in addition to the facts and evidence listed in paragraph (a) of this subsection, any of the following information:
              (1) A statement and evidence of the precise error made, ambiguity existing, or misunderstanding arising, showing what it consists of, how it occurred, and the intention of the parties.
              (2) A statement explaining when the mistake was discovered, when the contracting officer was given notice of it, and whether this notice was given before completion of work under, or the effective termination date of, the contract.
              (3) An estimate of profit or loss under the contract, with detailed supporting analysis.
              (4) An estimate of the increase in cost to the Government resulting from the adjustment requested, with detailed supporting analysis.
              (e) Formalizing informal commitments. When a request involves possible formalizing of an informal commitment (50.103-2(c)), the contractor may be asked to furnish, in addition to the facts and evidence listed in paragraph (a) of this subsection, any of the following information:
              (1) Copies of any written instructions or assurances (or a sworn statement of any oral instructions or assurances) given the contractor, and identification of the Government official who gave them.
              (2) A statement as to when the contractor furnished or arranged to furnish the supplies or services involved, and to whom.
              (3) Evidence that the contractor relied upon the instructions or assurances, with a full description of the circumstances that led to this reliance.
              (4) Evidence that, when performing the work, the contractor expected to be compensated directly for it by the Government and did not anticipate recovering the costs in some other way.
              (5) A cost breakdown supporting the amount claimed as fair compensation for the work performed.
              (6) A statement and evidence of the impracticability of providing, in an appropriate contractual instrument, for the work performed.
            
            
              50.103-5
              Processing cases.

              (a) In response to a contractor request made in accordance with 50.103-3(a), the contracting officer or an authorized representative shall make a thorough investigation to establish the facts necessary to decide a given case. Facts and evidence, including signed statements of material facts within the knowledge of individuals when documentary evidence is lacking, and audits if considered necessary to establish financial or cost facts, shall be obtained from contractor and Government personnel.
              
              (b) When a case involves matters of interest to more than one Government agency, the interested agencies should maintain liaison with each other to determine whether joint action should be taken.
              (c) When additional funds are required from another agency, the contracting agency may not approve adjustment requests before receiving advice that the funds will be available. The request for this advice shall give the contractor's name, the contract number, the amount of proposed relief, a brief description of the contract, and the accounting classification or fund citation. If the other agency makes additional funds available, the agency considering the adjustment request shall be solely responsible for any action taken on the request.
              (d) When essentiality to the national defense is an issue (50.103-2(a)(1)), agencies considering requests for amendment without consideration involving another agency shall obtain advice on the issue from the other agency before making the final decision. When this advice is received, the agency considering the request for amendment without consideration shall be responsible for taking whatever action is appropriate.
            
            
              50.103-6
              Disposition.
              When approving or denying a contractor's request made in accordance with 50.103-3(a), the approving authority shall sign and date a Memorandum of Decision containing—
              (a) The contractor's name and address, the contract identification, and the nature of the request;
              (b) A concise description of the supplies or services involved;
              (c) The decision reached and the actual cost or estimated potential cost involved, if any;
              (d) A statement of the circumstances justifying the decision;
              (e) Identification of any of the foregoing information classified “Confidential” or higher (instead of being included in the memorandum, such information may be set forth in a separate classified document referenced in the memorandum); and
              (f) If some adjustment is approved, a statement in substantially the following form: “I find that the action authorized herein will facilitate the national defense.” The case files supporting this statement will show the derivation and rationale for the dollar amount of the award. When the dollar amount exceeds the amounts supported by audit or other independent reviews, the approving authority will further document the rationale for deviating from the recommendation.
            
            
              50.103-7
              Contract requirements.
              (a) Pub. L. 85-804 and E.O. 10789 require that every contract entered into, amended, or modified under this Subpart 50.1 shall contain—
              (1) A citation of Pub. L. 85-804 and E.O. 10789;
              (2) A brief statement of the circumstances justifying the action; and
              (3) A recital of the finding that the action will facilitate the national defense.
              (b) The authority in 50.101-1(a) shall not be used to omit from contracts, when otherwise required, the clauses at 52.203-5, Covenant Against Contingent Fees; 52.215-2, Audit and Records—Negotiation; 52.222-4, Contract Work Hours and Safety Standards—Overtime Compensation; 52.222-6, Construction Wage Rate Requirements; 52.222-10, Compliance With Copeland Act Requirements; 52.222-20, Contracts for Materials, Supplies, Articles, and Equipment; 52.222-26, Equal Opportunity; and 52.232-23, Assignment of Claims.
              [72 FR 63030, Nov. 7, 2007, as amended at 79 FR 24214, Apr. 29, 2014; 85 FR 27091, May 6, 2020]
            
            
              50.104
              Residual powers.
              This section prescribes standards and procedures for exercising residual powers under Pub. L. 85-804. The term “residual powers” includes all authority under Pub. L. 85-804 except—
              (a) That covered by section 50.103; and
              (b) The authority to make advance payments (see Subpart 32.4).
            
            
              50.104-1
              Standards for use.

              Subject to the limitations in 50.102-3, residual powers may be used in accordance with the policies in 50.101-2 when necessary and appropriate, all circumstances considered. In authorizing the inclusion of the clause at 52.250-1, Indemnification Under Public Law 85-804, in a contract or subcontract, an agency head may require the indemnified contractor to provide and maintain financial protection of the type and amount determined appropriate. In deciding whether to approve use of the indemnification clause, and in determining the type and amount of financial protection the indemnified contractor is to provide and maintain, an agency head shall consider such factors as self-insurance, other proof of financial responsibility, workers' compensation insurance, and the availability, cost, and terms of private insurance. The approval and determination shall be final.
            
            
              50.104-2
              General.
              (a) When approving or denying a proposal for the exercise of residual powers, the approving authority shall sign and date a Memorandum of Decision containing substantially the same information called for by 50.103-6.
              (b) Every contract entered into, amended, or modified under residual powers shall comply with the requirements of 50.103-7.
            
            
              50.104-3
              Special procedures for unusually hazardous or nuclear risks.
              (a) Indemnification requests. (1) Contractor requests for the indemnification clause to cover unusually hazardous or nuclear risks should be submitted to the contracting officer and shall include the following information:
              (i) Identification of the contract for which the indemnification clause is requested.
              (ii) Identification and definition of the unusually hazardous or nuclear risks for which indemnification is requested, with a statement indicating how the contractor would be exposed to them.
              (iii) A statement, executed by a corporate official with binding contractual authority, of all insurance coverage applicable to the risks to be defined in the contract as unusually hazardous or nuclear, including—
              (A) Names of insurance companies, policy numbers, and expiration dates;
              (B) A description of the types of insurance provided (including the extent to which the contractor is self-insured or intends to self-insure), with emphasis on identifying the risks insured against and the coverage extended to persons or property, or both;
              (C) Dollar limits per occurrence and annually, and any other limitation, for relevant segments of the total insurance coverage;
              (D) Deductibles, if any, applicable to losses under the policies;
              (E) Any exclusions from coverage under such policies for unusually hazardous or nuclear risks; and
              (F) Applicable workers' compensation insurance coverage.
              (iv) The controlling or limiting factors for determining the amount of financial protection the contractor is to provide and maintain, with information regarding the availability, cost, and terms of additional insurance or other forms of financial protection.
              (v) Whether the contractor's insurance program has been approved or accepted by any Government agency; and whether the contractor has an indemnification agreement covering similar risks under any other Government program, and, if so, a brief description of any limitations.
              (vi) If the contractor is a division or subsidiary of a parent corporation—
              (A) A statement of any insurance coverage of the parent corporation that bears on the risks for which the contractor seeks indemnification; and
              (B) A description of the precise legal relationship between parent and subsidiary or division.
              (2) If the dollar value of the contractor's insurance coverage varies by 10 percent or more from that stated in an indemnification request submitted in accordance with paragraph (a)(1) of this subsection, or if other significant changes in insurance coverage occur after submission and before approval, the contractor shall immediately submit to the contracting officer a brief description of the changes.
              (b) Action on indemnification requests. (1) The contracting officer, with assistance from legal counsel and cognizant program office personnel, shall review the indemnification request and ascertain whether it contains all required information. If the contracting officer, after considering the facts and evidence, denies the request, the contracting officer shall notify the contractor promptly of the denial and of the reasons for it. If recommending approval, the contracting officer shall forward the request (as modified, if necessary, by negotiation) through channels to the appropriate official specified in 50.102-1(d). The contracting officer's submission shall include all information submitted by the contractor and—
              (i) All pertinent information regarding the proposed contract or program, including the period of performance, locations, and facilities involved;
              (ii) A definition of the unusually hazardous or nuclear risks involved in the proposed contract or program, with a statement that the parties have agreed to it;
              (iii) A statement by responsible authority that the indemnification action would facilitate the national defense;
              (iv) A statement that the contract will involve unusually hazardous or nuclear risks that could impose liability upon the contractor in excess of financial protection reasonably available;
              (v) A statement that the contractor is complying with applicable Government safety requirements;
              (vi) A statement of whether the indemnification should be extended to subcontractors; and
              (vii) A description of any significant changes in the contractor's insurance coverage (see 50.104-3(a)(2)) occurring since submission of the indemnification request.
              (2) Approval of a request to include the indemnification clause in a contract shall be by a Memorandum of Decision executed by the appropriate official specified in 50.102-1(d).
              (3) When use of the indemnification clause is approved under paragraph (b)(2) of this subsection, the definition of unusually hazardous or nuclear risks (see paragraph (b)(1)(ii) of this subsection) shall be incorporated into the contract, along with the clause.
              (4) When approval is—
              (i) Authorized in the Memorandum of Decision; and
              (ii) Justified by the circumstances, the contracting officer may approve the contractor's written request to provide for indemnification of subcontractors, using the same procedures as those required for contractors.
            
            
              50.104-4
              Contract clause.
              The contracting officer shall insert the clause at 52.250-1, Indemnification Under Public Law 85-804, in contracts whenever the approving official determines that the contractor shall be indemnified against unusually hazardous or nuclear risks (also see 50.104-3(b)(3)). In cost-reimbursement contracts, the contracting officer shall use the clause with its Alternate I.
            
          
          
            Subpart 50.2—Support Anti-terrorism by Fostering Effective Technologies Act of 2002
            
              50.200
              Scope of subpart.
              This subpart implements the Support Anti-terrorism by Fostering Effective Technologies Act of 2002 (SAFETY Act) liability protections to promote development and use of anti-terrorism technologies.
            
            
              50.201
              Definitions.
              
                Act of terrorism means any act determined to have met the following requirements or such other requirements as defined and specified by the Secretary of Homeland Security:
              (1) Is unlawful.
              (2) Causes harm, including financial harm, to a person, property, or entity, in the United States, or in the case of a domestic United States air carrier or a United States-flag vessel (or a vessel based principally in the United States on which United States income tax is paid and whose insurance coverage is subject to regulation in the United States), in or outside the United States.
              (3) Uses or attempts to use instrumentalities, weapons or other methods designed or intended to cause mass destruction, injury or other loss to citizens or institutions of the United States.
              
                Block certification means SAFETY Act certification of a technology class that the Department of Homeland Security (DHS) has determined to be an approved class of approved products for homeland security.
              
                Block designation means SAFETY Act designation of a technology class that the DHS has determined to be a Qualified Anti-Terrorism Technology (QATT).
              
                Pre-qualification designation notice means a notice in a procurement solicitation or other publication by the Government stating that the technology to be procured either affirmatively or presumptively satisfies the technical criteria necessary to be deemed a qualified anti-terrorism technology. A pre-qualification designation notice authorizes offeror(s) to submit streamlined SAFETY Act applications for SAFETY Act designation and receive expedited processing of those applications.
              
                Qualified Anti-Terrorism Technology (QATT) means any technology designed, developed, modified, procured, or sold for the purpose of preventing, detecting, identifying, or deterring acts of terrorism or limiting the harm such acts might otherwise cause, for which a SAFETY Act designation has been issued. For purposes of defining a QATT, technology means any product, equipment, service (including support services), device, or technology (including information technology) or any combination of the foregoing. Design services, consulting services, engineering services, software development services, software integration services, threat assessments, vulnerability studies, and other analyses relevant to homeland security may be deemed a technology.
              
                SAFETY Act certification means a determination by DHS pursuant to 6 U.S.C. 442(d), as further delineated in 6 CFR 25.8 and 25.9, that a QATT for which a SAFETY Act designation has been issued is an approved product for homeland security, i.e., it will perform as intended, conforms to the seller's specifications, and is safe for use as intended.
              
                SAFETY Act designation means a determination by DHS pursuant to 6 U.S.C. 441(b) and 6 U.S.C. 443(a), as further delineated in 6 CFR 25.4, that a particular Anti-Terrorism Technology constitutes a QATT under the SAFETY Act.
              [72 FR 63030, Nov. 7, 2007, as amended at 74 FR 2738, Jan. 15, 2009]
            
            
              50.202
              Authorities.
              The following authorities apply:
              (a) Support Anti-terrorism by Fostering Effective Technologies Act of 2002 (SAFETY Act), 6 U.S.C. 441-444.
              (b) Executive Order 13286 of February 28, 2003, Amendment of Executive Orders, and Other Actions, in Connection With the Transfer of Certain Functions to the Secretary of Homeland Security.
              (c) Executive Order 10789 of November 14, 1958, Contracting Authority of Government Agencies in Connection with National Defense Functions.
              (d) 6 CFR Part 25.
            
            
              50.203
              General.
              (a) As part of the Homeland Security Act of 2002, Pub. L. 107-296, Congress enacted the SAFETY Act to—
              (1) Encourage the development and use of anti-terrorism technologies that will enhance the protection of the nation; and
              (2) Provide risk management and litigation management protections for sellers of QATTs and others in the supply and distribution chain.
              (b) The SAFETY Act's liability protections are complementary to the Terrorism Risk Insurance Act of 2002.

              (c) Questions concerning the SAFETY Act may be directed to DHS Office of SAFETY Act Implementation (OSAI). Additional information about the SAFETY Act may be found at http://www.SAFETYAct.gov. Included on this website are block designations and block certifications granted by DHS.
              [72 FR 63030, Nov. 7, 2007, as amended at 74 FR 2738, Jan. 15, 2009]
            
            
              50.204
              Policy.
              (a) Agencies should—

              (1) Determine whether the technology to be procured is appropriate for SAFETY Act protections and, if appropriate, formally relay this determination to DHS for purposes of supporting contractor application(s) for SAFETY Act protections in relation to criteria (b)(viii) of 6 CFR 25.4, Designation of Qualified Anti-Terrorism Technologies;
              (2) Encourage offerors to seek SAFETY Act protections for their offered technologies, even in advance of the issuance of a solicitation; and
              (3) Not mandate SAFETY Act protections for acquisitions because applying for SAFETY Act protections for a particular technology is the choice of the offeror.
              (b) Agencies shall not solicit offers contingent upon SAFETY Act designation or certification occurring before contract award unless authorized in accordance with 50.205-3.
              (c) Agencies shall not solicit offers or award contracts presuming DHS will issue a SAFETY Act designation or certification after contract award unless authorized in accordance with 50.205-4.
              (d) The DHS determination to extend SAFETY Act protections for a particular technology is not a determination that the technology meets, or fails to meet, the requirements of a solicitation.
              [72 FR 63030, Nov. 7, 2007, as amended at 74 FR 2738, Jan. 15, 2009]
            
            
              50.205
              Procedures.
            
            
              50.205-1
              SAFETY Act Considerations.
              (a) SAFETY Act applicability. Requiring activities should review requirements to identify potential technologies that prevent, detect, identify, or deter acts of terrorism or limit the harm such acts might cause, and may be appropriate for SAFETY Act protections. In questionable cases, the agency shall consult with DHS. For acquisitions involving such technologies, the requiring activity should ascertain through discussions with DHS whether a block designation or block certification exists for the technology being acquired.
              (1) If one does exist, the requiring activity should request that the contracting officer notify offerors.
              (2) If one does not exist, see 50.205-2, Pre-qualification designation notice.
              (b) Early consideration of the SAFETY Act. Acquisition officials shall consider SAFETY Act issues as early in the acquisition cycle as possible (see 7.105(b)(20)(v)). Normally, this would be at the point where the required capabilities or performance characteristics are addressed. This is important because the processing times for issuing determinations on all types of SAFETY Act applications vary depending on many factors, including the influx of applications to DHS and the technical complexity of individual applications.
              (c) Industry outreach. When applicable, acquisition officials should include SAFETY Act considerations in all industry outreach efforts including, but not limited to, requests for information, draft requests for proposal, and industry conferences.
              (d) Reciprocal waiver of claims. For purposes of 6 CFR 25.5(e), the Government is not a customer from which a contractor must request a reciprocal waiver of claims.
              [72 FR 63030, Nov. 7, 2007, as amended at 74 FR 2738, Jan. 15, 2009; 76 FR 14547, Mar. 16, 2011]
            
            
              50.205-2
              Pre-qualification designation notice.
              (a) Requiring activity responsibilities. (1) If the requiring activity determines that the technology to be acquired may qualify for SAFETY Act protection, the requiring activity is responsible for requesting a pre-qualification designation notice from DHS. Such a request for a pre-qualification designation notice should be made once the requiring activity has determined that the technology specifications or statement of work are established and are unlikely to undergo substantive modification. DHS will then determine whether the technology identified in the request either affirmatively or presumptively satisfies the technical criteria for SAFETY Act designation. An affirmative determination means the technology described in the pre-qualification designation notice satisfies the technical criteria for SAFETY Act designation as a QATT. A presumptive determination means that the technology is a good candidate for SAFETY Act designation as a QATT. In either case, the notice will authorize offerors to—

              (i) Submit a streamlined application for SAFETY Act designation; and
              
              (ii) Receive expedited review of their application for SAFETY Act designation.

              (2) The requiring activity shall make requests using the procurement pre-qualification request form available at http://www.SAFETYAct.gov. The website includes instructions for completing and submitting the form.
              (3) The requiring activity shall provide a copy of the request, as well as a copy of the resulting pre-qualification designation notice or DHS denial, to the contracting officer.
              (b) Contracting officer responsibilities. Upon receipt of the documentation specified in paragraph (a)(3) of this subsection, the contracting officer shall—
              (1) Include in any pre-solicitation notice (Subpart 5.2) that a pre-qualification designation notice has been—
              (i) Requested and is under review by DHS;
              (ii) Denied by DHS; or
              (iii) Issued and a copy will be included with the solicitation; and
              (2) Incorporate the pre-qualification designation notice into the solicitation.
              [72 FR 63030, Nov. 7, 2007, as amended at 74 FR 2738, Jan. 15, 2009]
            
            
              50.205-3
              Authorization of offers contingent upon SAFETY Act designation or certification before contract award.
              (a) Contracting officers may authorize such contingent offers, only if—
              (1) DHS has issued—
              (i) For offers contingent upon SAFETY Act designation, a pre-qualification designation notice or a block designation; or
              (ii) For offers contingent upon SAFETY Act certification, a block certification;
              (2) To the contracting officer's knowledge, the Government has not provided advance notice so that potential offerors could have obtained SAFETY Act designations/ certifications for their offered technologies before release of any solicitation; and
              (3) Market research shows that there will be insufficient competition without SAFETY Act protections or the subject technology would be sold to the Government only with SAFETY Act protections.
              (b) Contracting officers shall not authorize offers contingent upon obtaining a SAFETY Act certification (as opposed to a SAFETY Act designation), unless a block certification applies to the class of technology to be acquired under the solicitation.
              [72 FR 63030, Nov. 7, 2007, as amended at 74 FR 2738, Jan. 15, 2009]
            
            
              50.205-4
              Authorization of awards made presuming SAFETY Act designation or certification after contract award.
              (a) When necessary to award a contract prior to DHS issuing SAFETY Act protections, contracting officers may award contracts presuming that DHS will issue a SAFETY Act designation/certification to the contractor after contract award only if—
              (1) The criteria of 50.205-3(a) are met;
              (2) The chief of the contracting office (or other official designated in agency procedures) approves the action; and
              (3) The contracting officer advises DHS of the timelines for potential award and consults DHS as to when DHS could reasonably complete evaluations of offerors' applications for SAFETY Act designations or certifications.
              (b) Contracting officers shall not authorize offers presuming that SAFETY Act certification will be obtained (as opposed to a SAFETY Act designation), unless a block certification applies to the class of technology to be acquired under the solicitation.
              [72 FR 63030, Nov. 7, 2007, as amended at 74 FR 2738, Jan. 15, 2009]
            
            
              50.206
              Solicitation provisions and contract clause.
              (a) Insert the provision at 52.250-2, SAFETY Act Coverage Not Applicable, in solicitations if—
              (1) The agency consulted with DHS on a questionable case of SAFETY Act applicability to an acquisition in accordance with 50.205-1(a), and after the consultation, the agency has determined that SAFETY Act protection is not applicable for the acquisition; or
              (2) DHS has denied approval of a pre-qualification designation notice.

              (b)(1) Insert the provision at 52.250-3, SAFETY Act Block Designation/Certification, in a solicitation when DHS has issued a block designation/certification for the solicited technologies.
              (2) Use the provision at 52.250-3 with its Alternate I when contingent offers are authorized in accordance with 50.205-3.
              (3) Use the provision at 52.250-3 with its Alternate II when offers presuming SAFETY Act designation or certification are authorized in accordance with 50.205-4. If this alternate is used, the contracting officer may increase the number of days within which offerors must submit their SAFETY Act designation or certification application.
              (c)(1) Insert the provision at 52.250-4, SAFETY Act Pre-qualification Designation Notice, in a solicitation for which DHS has issued a pre-qualification designation notice.
              (2) Use the provision at 52.250-4 with its Alternate I when contingent offers are authorized in accordance with 50.205-3.
              (3) Use the provision at 52.250-4 with its Alternate II when offers presuming SAFETY Act designation or certification are authorized in accordance with 50.205-4. If this alternate is used, the contracting officer may increase the number of days within which offerors must submit their SAFETY Act designation or certification application.
              (d) Insert the clause at 52.250-5, SAFETY Act—Equitable Adjustment—
              (1) In the solicitation, if the provision at 52.250-3 or 52.250-4 is used with its Alternate II; and
              (2) In any resultant contract, if DHS has not issued SAFETY Act designation or certification to the successful offeror before contract award.
              [72 FR 63030, Nov. 7, 2007, as amended at 74 FR 2738, Jan. 15, 2009]
            
          
        
        
          Pt. 51
          PART 51—USE OF GOVERNMENT SOURCES BY CONTRACTORS
          
            Sec.
            51.000
            Scope of part.
            
              Subpart 51.1—Contractor Use of Government Supply Sources
              51.100
              Scope of subpart.
              51.101
              Policy.
              51.102
              Authorization to use Government supply sources.
              51.103
              Ordering from Government supply sources.
              51.104
              Furnishing assistance to contractors.
              51.105
              Payment for shipments.
              51.106
              Title.
              51.107
              Contract clause.
            
            
              Subpart 51.2—Contractor Use of Interagency Fleet Management System (IFMS)
              51.200
              Scope of subpart.
              51.201
              Policy.
              51.202
              Authorization.
              51.203
              Means of obtaining service.
              51.204
              Use of interagency fleet management system (IFMS) vehicles and related services.
              51.205
              Contract clause.
            
          
          
            Authority:
            40 U.S.C. 121(c); 10 U.S.C. chapter 137; and 51 U.S.C. 20113.
          
          
            Source:
            48 FR 42476, Sept. 19, 1983, unless otherwise noted.
          
          
            51.000
            Scope of part.
            This part prescribes policies and procedures for the use by contractors of Government supply sources and interagency motor pool vehicles and related services.
          
          
            Subpart 51.1—Contractor Use of Government Supply Sources
            
              51.100
              Scope of subpart.

              This subpart prescribes policies and procedures for the use of Government supply sources (see 51.102(c)) by contractors. In this subpart, the terms contractors and contracts include subcontractors and subcontracts.
              
            
            
              51.101
              Policy.
              (a) If it is in the Government's interest, and if supplies or services required in the performance of a Government contract are available from Government supply sources, contracting officers may authorize contractors to use these sources in performing—
              (1) Government cost-reimbursement contracts;

              (2) Other types of negotiated contracts when the agency determines that a substantial dollar portion of the contractor's contracts are of a Government cost-reimbursement nature; or
              
              (3) A contract under 41 U.S.C. chapter 85, Committee for Purchase from People Who Are Blind or Severely Disabled, if—
              (i) The nonprofit agency requesting use of the supplies and services is providing a commodity or service to the Federal Government; and
              (ii) The supplies or services received are directly used in making or providing a commodity or service, approved by the Committee for Purchase From People Who Are Blind or Severely Disabled, to the Federal Government (See Subpart 8.7).
              (b) Contractors with fixed-price Government contracts that require protection of security classified information may acquire security equipment through GSA sources (see 41 CFR 101-26.507).
              (c) Contracting officers shall authorize contractors purchasing supply items for Government use that are available from the Committee for Purchase from People Who Are Blind or Severely Disabled (see subpart 8.7) to purchase such items from the Defense Logistics Agency (DLA), the General Services Administration (GSA), and the Department of Veterans Affairs (VA) if they are available from these agencies through their distribution facilities. Mandatory supplies that are not available from DLA/GSA/VA shall be ordered through the appropriate central nonprofit agency (see 52.208-9(c)).
              [48 FR 42476, Sept. 19, 1983, as amended at 60 FR 42657, Aug. 16, 1995; 61 FR 2631, Jan. 26, 1996; 67 FR 6121, Feb. 8, 2002; 79 FR 24214, Apr. 29, 2014]
            
            
              51.102
              Authorization to use Government supply sources.
              (a) Before issuing an authorization to a contractor to use Government supply sources in accordance with 51.101 (a) or (b), the contracting officer shall place in the contract file a written finding supporting issuance of the authorization. A written finding is not required when authorizing use of the Government supply sources in accordance with 51.101(c). Except for findings under 51.101(a)(3), the determination shall be based on, but not limited to, consideration of the following factors:
              (1) The administrative cost of placing orders with Government supply sources and the program impact of delay factors, if any.
              (2) The lower cost of items available through Government supply sources.
              (3) Suitability of items available through Government supply sources.
              (4) Delivery factors such as cost and time.
              (5) Recommendations of the contractor.
              (b) Authorizations to subcontractors shall be issued through, and with the approval of, the contractor.
              (c) Upon deciding to authorize a contractor to use Government supply sources, the contracting officer shall request, in writing, as applicable—
              (1) A FEDSTRIP activity address code, through the agency's central contact point for matters involving activity address codes, from the General Services Administration (GSA), FXS, Washington, DC 20406;
              (2) A MILSTRIP activity address code from the appropriate Department of Defense (DOD) service point listed in Section 1 of the Introduction to the DOD Activity Address Directory;
              (3) Approval for the contractor to use Department of Veterans Affairs (VA) supply sources from the Deputy Assistant Secretary for Acquisition and Materiel Management (Code 90), Office of Acquisition and Materiel Management, Department of Veterans Affairs, 810 Vermont Avenue, NW., Washington, DC 20420;
              (4) Approval for the contractor to acquire helium from the Department of the Interior, Bureau of Land Management, Helium Field Operations, 801 S. Fillmore Street, Amarillo, TX 79101-3545 or
              (5) Approval from the appropriate agency for the contractor to use a Government supply source other than those identified in (1) through (4) above.
              (d) Each request made under paragraph (c) above shall contain—
              (1) The complete address(es) to which the contractor's mail, freight, and billing documents are to be directed;

              (2) A copy of the contracting officer's letter of authorization to the contractor;
              
              (3) The prime contract number(s); and
              (4) The effective date and duration of each contract.
              (e) In each authorization to the contractor, the contracting officer—
              (1) Shall cite the contract number(s) involved;
              (2) Shall, when practicable, limit the period of the authorization;
              (3) Shall specify, as appropriate, that—
              (i) When requisitioning from GSA or DOD, the contractor shall use FEDSTRIP or MILSTRIP, as appropriate, and include the activity address code assigned by GSA or DOD;
              (ii) When requisitioning from the VA, the contractor should use FEDSTRIP or MILSTRIP, as appropriate, Optional Form 347, Order for Supplies or Services (see 53.302-347), or an agency-approved form; and
              (iii) When placing orders for helium with the Bureau of Land Management, the contractor shall reference the Federal contract number on the purchase order;
              (4) May include any other limitations or conditions deemed necessary. For example, the contracting officer may—
              (i) Authorize purchases from Government supply sources of any overhead supplies, but no production supplies;
              (ii) Limit any authorization requirement to use Government sources to a specific dollar amount, thereby leaving the contractor free to make smaller purchases from other sources if so desired;
              (iii) Restrict the authorization to certain facilities or to specific contracts; or
              (iv) Provide specifically if vesting of title is to differ from other property acquired or otherwise furnished by the contractor for use under the contract; and
              (5) Shall instruct the contractor to comply with the applicable policies and procedures prescribed in this subpart.
              (f) After issuing the authorization, the authorizing agency shall be responsible for—
              (1) Ensuring that contractors comply with the terms of their authorizations and that supplies and services obtained from Government supply sources are properly accounted for and properly used;
              (2) Any indebtedness incurred for supplies or services and not satisfied by the contractor; and
              (3) Submitting, in writing, to the appropriate Government sources, address changes of the contractor and deletions when contracts are completed or terminated.
              [48 FR 42476, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989; 60 FR 42657, Aug. 16, 1995; 61 FR 2631, Jan. 26, 1996; 62 FR 40237, July 25, 1997; 69 FR 76358, Dec. 20, 2004]]
            
            
              51.103
              Ordering from Government supply sources.
              (a) Contractors placing orders under Federal Supply Schedules shall follow the terms of the applicable schedule and authorization and include with each order—
              (1) A copy of the authorization (unless a copy was previously furnished to the Federal Supply Schedule contractor); and
              (2) The following statement:
              This order is placed under written authorization from ___________ dated______. In the event of any inconsistency between the terms and conditions of this order and those of your Federal Supply Schedule contract, the latter will govern.
              (b) Contractors placing orders for Government stock shall—
              (1) Comply with the requirements of the contracting officer's authorization, using FEDSTRIP or MILSTRIP procedures, as appropriate;
              (2) Use only the Government activity address code obtained by the contracting officer in accordance with 51.102(e) along with the contractor's assigned access code, when ordering from GSA Customer Supply Centers.
              (3) Order only those items required in the performance of their contracts.
              [48 FR 42476, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989; 55 FR 52797, Dec. 21, 1990; 56 FR 55372, Oct. 25, 1991; 61 FR 41471, Aug. 8, 1996; 62 FR 44819, Aug. 22, 1997; 67 FR 43516, June 27, 2002]
            
            
              51.104
              Furnishing assistance to contractors.

              After receiving an activity address code, the contracting officer will notify the appropriate GSA regional office or military activity, which will contact the contractor and—
              (a) Provide initial copies of ordering information and instructions; and
              (b) When necessary, assist the contractor in preparing and submitting, as appropriate—
              (1) The initial FEDSTRIP or MILSTRIP requisitions, the Optional Form 347, or the agency-approved forms;
              (2) A completed GSA Form 457, FSS Publications Mailing List Application, so that the contractor will automatically receive current copies of required publications; or
              (3) A completed GSA Form 3525, Application for Customer Supply Center Services and (Address Change).
              [48 FR 42476, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989]
            
            
              51.105
              Payment for shipments.
              GSA, DOD, and VA will not forward bills to contractors for supplies ordered from Government stock until after the supplies have been shipped. Receipt of billing is sufficient evidence to establish contractor liability and to provide a basis for payment. Contracting officers should direct their contractors to make payment promptly upon receipt of billings.
            
            
              51.106
              Title.
              (a) Title to all property acquired by the contractor under the contracting officer's authorization shall vest in the parties as provided in the contract, unless specifically provided for otherwise.

              (b) If contracts are with educational institutions and the Government Property clause at 52.245-1, Alternate II, is used, title to property having a unit acquisition cost of less than $5,000 shall vest in the contractor as provided in the clause. Agencies may provide higher thresholds, if appropriate.
              [48 FR 42476, Sept. 19, 1983, as amended at 57 FR 60590, Dec. 21, 1992; 72 FR 27389, May 15, 2007; 77 FR 12944, Mar. 2, 2012]
            
            
              51.107
              Contract clause.
              The contracting officer shall insert the clause at 52.251-1, Government Supply Sources, in solicitations and contracts when the contracting officer authorizes the contractor to acquire supplies or services from a Government supply source.
              [48 FR 42476, Sept. 19, 1983, as amended at 72 FR 27389, May 15, 2007]
            
          
          
            Subpart 51.2—Contractor Use of Interagency Fleet Management System (IFMS)
            
              51.200
              Scope of subpart.

              This subpart prescribes policies and procedures for the use by contractors of interagency fleet management system (IFMS) vehicles and related services. In this subpart, the terms contractors and contracts include subcontractors and subcontracts (see 45.102).
              [48 FR 42476, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989; 55 FR 52797, Dec. 21, 1990; 72 FR 27389, May 15, 2007]
            
            
              51.201
              Policy.
              (a) If it is in the Government's interest, the contracting officer may authorize cost-reimbursement contractors to obtain, for official purposes only, interagency fleet management system (IFMS) vehicles and related services, including (1) fuel and lubricants, (2) vehicle inspection, maintenance, and repair, (3) vehicle storage, and (4) commercially rented vehicles for short-term use.
              (b) Complete rebuilding of major components of contractor-owned or -leased equipment requires the approval of the contracting officer in each instance.
              (c) Government contractors shall not be authorized to obtain interagency fleet management system (IFMS) vehicles and related services for use in performance of any contract other than a cost-reimbursement contract, except as otherwise specifically approved by the Administrator of the General Services Administration at the request of the agency involved.
              [48 FR 42476, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989]
            
            
              51.202
              Authorization.

              (a) The contracting officer may authorize a cost-reimbursement contractor to obtain interagency fleet management system (IFMS) vehicles and related services, if the contracting officer has—
              (1) Determined that the authorization will accomplish the agency's contractual objectives and effect demonstrable economies;
              (2) Received evidence that the contractor has obtained motor vehicle liability insurance covering bodily injury and property damage, with limits of liability as required or approved by the agency, protecting the contractor and the Government against third-party claims arising from the ownership, maintenance, or use of an interagency fleet management system (IFMS) vehicle;
              (3) Arranged for periodic checks to ensure that authorized contractors are using vehicles and related services exclusively under cost-reimbursement contracts;
              (4) Ensured that contractors shall establish and enforce suitable penalties for their employees who use or authorize the use of Government vehicles for other than performance of Government contracts (see 41 CFR 101-38.301-1);
              (5) Received a written statement that the contractor will assume, without the right of reimbursement from the Government, the cost or expense of any use of interagency fleet management system (IFMS) vehicles and services not related to the performance of the contract; and
              (6) Considered any recommendations of the contractor.
              (b) The authorization shall—
              (1) Be in writing;
              (2) Cite the contract number;
              (3) Specify any limitations on the authority, including its duration, and any other pertinent information; and
              (4) Instruct the contractor to comply with the applicable policies and procedures provided in this subpart.
              (c) Authorizations to subcontractors shall be issued through, and with the approval of, the contractor.
              (d) Contracting officers authorizing contractor use of interagency fleet management system (IFMS) vehicles and related services subject their agencies to the responsibilities and liabilities provided in 41 CFR 101-39.4 regarding accidents and claims.
              [48 FR 42476, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989]
            
            
              51.203
              Means of obtaining service.
              (a) Authorized contractors shall submit requests for interagency fleet management system (IFMS) vehicles and related services in writing to the appropriate GSA regional Federal Supply Service Bureau, Attention: Regional fleet manager, except that requests for more than five vehicles shall be submitted to General Services Administration, FBF, Washington, DC 20406, and not to the regions. Each request shall include the following:
              (1) Two copies of the agency authorization to obtain vehicles and related services from GSA.
              (2) The number of vehicles and related services required and period of use.
              (3) A list of the contractor's employees who are authorized to request vehicles and related services.
              (4) A listing of the make, model, and serial numbers of contractor-owned or -leased equipment authorized to be serviced.
              (5) Billing instructions and address.
              (b) Contractors requesting unusual quantities of vehicles should do so as far in advance as possible to facilitate availability.
              [48 FR 42476, Sept. 19, 1983, as amended at 54 FR 29282, 29283, July 11, 1989]
            
            
              51.204
              Use of interagency fleet management system (IFMS) vehicles and related services.
              Contractors authorized to use interagency fleet management system (IFMS) vehicles and related services shall comply with the requirements of 41 CFR 101-39 and 41 CFR 101-38.301-1 and the operator's packet furnished with each vehicle. See 41 CFR 101-6.4 for additional guidance for home-to-work use of Government vehicles.
              [55 FR 52797, Dec. 21, 1990]
            
            
              51.205
              Contract clause.

              The contracting officer shall insert the clause at 52.251-2, Interagency Fleet Management System (IFMS) Vehicles and Related Services, in solicitations and contracts when a cost-reimbursement contract is contemplated and the contracting officer may authorize the contractor to use interagency fleet management system (IFMS) vehicles and related services.
              [48 FR 42476, Sept. 19, 1983, as amended at 54 FR 29282, July 11, 1989]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      48 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        48 CFR
        80 FR
        Page
        Chapter 1
        Chapter 1 Federal Acquisition Circular 2005-80
        4966
        Federal Acquisition Circular 2005-81
        19504
        Federal Acquisition Circular 2005-82
        26422
        Federal Acquisition Circular 2005-83
        28292
        Federal Acquisition Circular 2005-84
        53436
        Federal Acquisition Circular 2005-85
        75902
        Federal Acquisition Circular 2005-86
        81886
        Small Entity Compliance Guide
        4994, 19508, 26429, 38313, 53440, 75918, 81896
        1 Technical correction
        53753
        1.106 Table amended (OMB numbers)
        4986, 75918
        Table amended (OMB numbers); interim
        19506,75905, 75910,
        Regulation at 79 FR 43577 confirmed
        26424
        Regulation at 80 FR 19506 confirmed
        75908
        Regulation at 79 FR 74549 confirmed
        75917
        Table amended (OMB numbers); eff. 11-1-15
        38307
        1.109 (d) amended
        38295
        2 Technical correction
        53753
        2.101 (b)(2) amended
        4986, 38295, 81887
        (b)(2) amended; interim
        81890
        3 Technical correction
        53753
        Regulation at 78 FR 60171 confirmed
        75912
        3.900 Regulation at 78 FR 60171 confirmed
        75912
        3.908 Regulation at 78 FR 60171 confirmed
        75912
        3.908-1 Regulation at 78 FR 60171 confirmed
        75912
        3.908-2 Regulation at 78 FR 60171 confirmed
        75912
        3.908-3 Regulation at 78 FR 60171 confirmed
        75912
        3.908-4 Regulation at 78 FR 60171 confirmed
        75912
        3.908-5 Regulation at 78 FR 60171 confirmed
        75912
        Revised
        75913
        3.908-6 Regulation at 78 FR 60171 confirmed
        75912
        Heading revised
        75913
        3.908-7 Regulation at 78 FR 60171 confirmed
        75912
        3.908-8 Regulation at 78 FR 60171 confirmed
        75912
        3.908-9 Regulation at 78 FR 60171 confirmed
        75912
        
        3.1004 (a), (b)(1)(i) and (3) amended
        38296
        4 Technical correction
        53753
        4.605 (c)(2)(i) and (ii) amended
        38296
        (e) amended
        53439
        4.803 (a)(42) introductory text, (ii)(A) and (B) revised; interim
        81890
        4.805 Revised
        75914
        4.905 (a) amended
        26427
        4.1102 (a)(6) amended
        38296
        4.1202 (a)(8) through (29) redesignated as (a)(9) through (30); new (a)(8) added; interim
        75905
        4.1401 (a) amended
        38296
        4.1403 (a) revised
        38296
        5.207 (a)(5) and (c)(13) amended
        38308
        6 Technical correction
        53753
        6.204 (b) amended
        38296
        6.302-2 (d)(1) amended; (d)(2), (3) and (4) redesignated as (d)(3), (4) and (5); new (d)(2) added; (d)(1)(ii) and new (3) added
        38309
        6.302-5 (b)(4) and (c)(2)(iii) amended
        38296
        (b)(7) added; interim
        81890
        6.303-1 (b) amended
        38296
        6.303-2 (b) introductory text and (d) introductory text amended
        38296
        6.304 (a)(1) through (4) amended
        38296
        7 Technical correction
        53753
        7.103 Regulation at 79 FR 35861 confirmed; (p)(2) amended
        53438
        7.104 (d)(2)(i)(A) and (B) amended
        38296
        Regulation at 80 FR 38296 removed
        53753
        7.107 (b)(1) amended
        38296
        Regulation at 80 FR 38296 removed
        53753
        8 Technical correction
        53753
        8.404 (b)(2) amended
        38296
        8.405-3 (a)(3)(ii) and (iii) amended; (a)(7)(v) revised
        38296
        8.405-6 (d)(1), (2), (3) introductory text and (4) amended
        38296
        9 Technical correction
        53753
        9.104-5 (a)(2) amended
        38296
        Heading and (b) revised; (c) and (d) added; interim
        75906
        9.104-6 (b) revised
        4986
        9.104-7 (b) and (c)(1) amended
        38296
        (d) and (e) added; interim
        75906
        9.108-1 Regulation at 79 FR 74556 confirmed
        39310
        9.108-2 Regulation at 79 FR 74556 confirmed
        39310
        9.108-3 Regulation at 79 FR 74556 confirmed
        39310
        9.108-5 Regulation at 79 FR 74556 confirmed
        39310
        9.405-2 (b) amended
        38296
        9.406-2 (b)(1)(v) amended
        38296
        9.407-2 (a)(7) amended
        38296
        9.409 Amended
        38297
        10 Technical correction
        53753
        10.001 (d) amended
        38297
        10.003 Amended
        38297
        12 Technical correction
        53753
        12.102 (f)(2) introductory text amended
        38297
        12.103 Amended
        4987
        12.203 Amended
        38297, 38311
        12.301 (d)(4) and (5) redesignated as (d)(5) and (6); new (d)(4) added
        4987
        (d)(4), (5) and (5) redesignated as (d)(5), (6) and (7); new (d)(4) added; interim
        75906
        12.505 (c) added
        4987
        13 Technical correction
        53753
        13.000 Amended
        38297, 38311
        13.003 (b)(1), (c)(1)(ii) and (g)(2) amended
        38297
        (c)(1)(ii) and (g)(2) amended
        38311
        (b)(1) corrected
        53753
        13.005 (a)(2) amended
        38297
        13.106-1 (c)(2) and (d) amended
        38297
        13.201 (g)(1)(i) amended
        38297
        13.303-5 (b)(1) and (2) amended
        38297
        13.303-5 (b)(2) amended
        38311
        13.402 (a) amended
        38297
        13.500—13.501 (Subpart 13.5) Heading revised
        38311
        13.500 (a) and (c) introductory text amended
        38297
        13.500 Revised
        38311
        13.501 (a)(3)(i) through (iv) amended
        38297
        13.501 (a)(1)(ii) and (b)(1) amended
        38312
        15 Technical correction
        53753
        15.403-1 (c)(3)(iv) amended
        38297
        15.403-4 (a)(1) introductory text and (iii) introductory text amended
        38297
        15.404-1 (h) added
        26425
        15.404-2 (b)(2) amended
        38312
        15.404-3 (c)(1)(i) amended
        38297
        
        15.407-2 (c)(1) and (2) introductory text amended
        38297
        15.408 (n)(2)(iii) Table 15-2 amended
        38297
        16 Technical correction
        53753
        16.503 (b)(2) and (d)(1) amended
        38297
        16.504 (c)(1)(ii)(D)(1) introductory text, (3) introductory text, (i) and (2)(i) introductory text amended
        38297

        16.505 (a)(4)(iii)(A) introductory text, (b)(1)(i), (iv), (2)(i), (ii)(A), (C)(1) through (4) and (b)(6) heading amended
        38297
        16.506 (f), (g) and (h) amended
        38298
        17 Technical correction
        53753
        17.108 (a) and (b) amended
        38298
        17.500 (c)(2) amended
        38298
        18.117 Revised
        81890
        18.201 (e) revised
        38312
        18.202 (c) amended; (d) revised
        38312
        19 Technical correction
        53753
        19.000 (a)(7) removed; (a)(8), (9) and (10) redesignated as new (a)(7), (8) and (9); (a)(3) and new (9) revised; interim
        81890
        19.102 (f)(1) amended; interim
        81891
        19.203 (b) amended
        38298
        19.308 Heading and (b)(1) revised; interim
        81891
        19.502-1 (b) amended
        38298
        19.502-2 (a) and (b) amended
        38298
        19.702 (a)(1) and (2) amended
        38298
        19.704 (a)(9) amended
        38298
        19.708 (b)(1) amended
        38298
        19.805-1 (a)(2) amended
        38298
        19.808-1 (a) amended
        38298
        19.1306 (a)(2)(i) amended
        38298
        19.1406 (a)(2)(i) and (ii) amended
        38298
        19.1500—19.1506 (Subpart 19.15) Heading revised; interim
        81891
        19.1505 (a)(2) revised; interim
        81891
        19.1506 Redesignated as 19.1507; added; interim
        81891
        19.1507 Redesignated from 19.1506; interim
        81891
        22 Technical correction
        53753
        22.001 Regulation at 79 FR 74549 confirmed
        75917
        22.102-2 (a) amended
        26427
        22.403 Regulation at 79 FR 74549 confirmed
        75917
        22.403-4 (a) correctly amended; CFR correction
        30631
        22.403-5 Regulation at 79 FR 74549 confirmed
        75917
        22.801 Amended; interim
        19507
        Regulation at 80 FR 19507 confirmed
        75908
        22.802 (a)(2) amended; interim
        19507
        Regulation at 80 FR 19507 confirmed
        75908
        22.807 (b)(4) amended; interim
        19507
        Regulation at 80 FR 19507 confirmed
        75908
        22.1001 Regulation at 79 FR 74550 confirmed
        75917
        22.1002 Regulation at 79 FR 74550 confirmed
        75917
        22.1002-5 Regulation at 79 FR 74550 confirmed
        75917
        22.1003-4 (c)(1)(ii) revised
        38308
        22.1008-2 (d)(1) amended; CFR correction
        31476
        22.1103 Amended
        38298
        22.1300 Regulation at 79 FR 43577 confirmed
        26424
        (e) revised; interim
        75910
        22.1301 Regulation at 79 FR 43577 confirmed
        26424
        22.1302 Regulation at 79 FR 43577 confirmed
        26424
        (b) revised; interim
        75910
        22.1303 (a) and (c) amended
        38298
        (c) amended; interim
        75910
        22.1304 Revised; interim
        75910
        22.1306 (b) revised; interim
        75910
        22.1310 Regulation at 79 FR 43578 confirmed
        26424
        (a)(1) amended
        38298
        22.1400 Regulation at 79 FR 43578 confirmed
        26424
        22.1401 Regulation at 79 FR 43578 confirmed
        26424
        22.1402 Regulation at 79 FR 43578 confirmed
        26424
        22.1403 Regulation at 79 FR 43578 confirmed
        26424
        22.1405 Regulation at 79 FR 43578 confirmed
        26424
        22.1406 Regulation at 79 FR 43578 confirmed
        26424
        22.1407 Regulation at 79 FR 43578 confirmed
        26424
        22.1408 Regulation at 79 FR 43578 confirmed
        26424
        22.1503 (b)(4) amended
        81893
        (b)(3) amended
        81895
        22.1700 Revised
        4987
        22.1701 Revised
        4987
        
        22.1702 Amended
        4987
        22.1703 Introductory text, (a) and (c) revised; (b) amended; (d) and (e) added
        4987
        22.1704 Revised
        4989
        22.1705 Revised
        4989
        22.1900—22.1906 (Subpart 22.19) Regulation at 79 FR 74550 confirmed
        75917
        22.1904 (b)(1) and (2) amended
        75917
        22.1905 (a)(2) revised; (a)(3) added
        75917
        23.000 Regulation at 79 FR 35861 confirmed; (d) amended
        53438
        23.103 Regulation at 79 FR 35861 confirmed
        53438
        23.701 Regulation at 79 FR 35861 confirmed
        53438
        23.704 Regulation at 79 FR 35862 confirmed; (a) revised; (b)(1)(iii) amended
        53438
        23.705 Regulation at 79 FR 35862 confirmed
        53438
        25 Technical correction
        53753
        25.003 Amended
        81893
        25.202 (c) amended
        81895
        25.402 (a)(1) amended; (b) table revised
        81895
        25.407 Amended
        81893
        25.603 (c)(1) amended
        81896
        25.703-2 (a)(2) amended
        38298
        25.703-4 (c)(5)(ii), (7)(iii) and (8)(iii) amended
        38298
        25.1101 (b)(1)(i)(A), (iii), (iv), (2)(iii), (iv), (c)(1) and (d) amended
        81896
        25.1102 (a) introductory text, (c) introductory text, (3) and (d)(3) amended
        81896
        28 Technical correction
        53753
        28.102-1 (b)(1) amended
        38298
        28.102-2 (c) amended
        38298
        28.102-3 (b) amended
        38298
        30 Technical correction
        53753
        30.201-4 (b)(1) amended
        38298
        31.205-6 (o)(2)(iii)(A) revised
        53439
        35 Authority citation revised
        53439
        35.017-7 Amended
        53439
        37.101 Amended
        4993
        37.115-2 (d) added
        4993
        39.101 (a)(1)(ii) amended
        26427
        42 Technical correction
        53753
        42.709 (b) amended
        38298
        42.709-6 Amended
        38298
        42.1502 (a) revised
        26427
        (e) and (f) amended
        38298
        42.1503 (h)(1)(iii) and (iv) amended; (h)(2) and (3) redesignated as (h)(3) and (4); (h)(1)(v) and new (2) added
        4989
        46.202-4 (b) amended
        4994
        46.806 Removed; CFR correction
        31476
        50 Technical correction
        53753
        50.102-1 (b) amended
        38299
        50.102-3 (b)(4), (e)(1)(i) and (ii) amended
        38299
      
      
        2016
        48 CFR
        81 FR
        Page
        Chapter 1
        Chapter Federal Acquisition Circular 2005-87
        11988
        Federal Acquisition Circular 2005-88
        30428
        Federal Acquisition Circular 2005-89
        45832
        Federal Acquisition Circular 2005-90
        58562
        Federal Acquisition Circular 2005-91
        67726
        Federal Acquisition Circular 2005-92
        83092
        Federal Acquisition Circular 2005-93
        91626
        Federal Acquisition Circular 2005-94
        93476
        Small Entity Compliance Guide
        11993, 30449, 45868, 58652, 67781, 83104, 91641, 93489
        1.106 Table amended (OMB numbers)
        11990, 30435, 30448, 58638, 83096, 91638, 93480, 93485
        Table amended (OMB numbers); eff. 11-1-16
        45843
        Regulation at 80 FR 75905 confirmed
        67730
        Regulation at 80 FR 75910 confirmed
        67732
        Table amended (OMB numbers); interim
        67734, 91630
        1.603-1 Amended
        67781
        2.101 (b)(2) amended
        30435, 30439, 45852, 67737, 83103
        (b)(2) amended; eff. 11-1-16
        45843
        Regulation at 80 FR 81890 confirmed
        67736
        (b)(2) amended; eff. 10-31-16
        67769
        4.601 Amended
        67738
        
        4.605 (b), (c) heading, (1) and (2) introductory text revised; (c)(2)(i)(C) amended
        67738
        4.607 (b) amended; (c) revised
        67738
        4.803 Regulation at 80 FR 81890 confirmed
        67736
        4.1102 (a)(3)(i) amended
        30439
        4.1103 (a)(1), (2) introductory text and (i) amended; (a)(3) and (d) revised
        67738
        4.1202 (a)(6) through (30) redesignated as (a)(7) through (31); new (a)(6) added
        11990
        (a)(21) through (31) redesignated as (a)(22) through (32); new (a)(21) added
        58638
        (a)(25) through (32) redesignated as (a)(26) through (33); new (a)(25) added
        83096
        (a)(21) note added
        91638
        Regulation at 80 FR 75905 confirmed
        67730
        4.1400 Amended
        67781
        4.1402 (b) amended
        67738
        4.1703 (a)(1) amended
        11992
        4.1705 (a) and (b) amended
        67738
        4.1800 (b) revised
        67738
        4.1801 Amended
        45866
        4.1802 (a)(1) revised; (b) amended
        67738
        4.1803 (b) revised
        45867
        4.1804 (d) added
        11990
        (a)(1) amended
        67738
        4.1901—4.1903 (Subpart 4.19) Added
        30445
        5.205 (g) added; eff. 10-31-16
        67769
        5.504 (d) amended
        83098
        6.302-5 Regulation at 80 FR 81890 confirmed
        67736
        7.103 (p)(2) revised
        30435
        (u)(2) revised; eff. 10-31-16
        67769
        7.104 (a) amended; (d) revised; eff. 10-31-16
        67769
        7.105 (b)(18) revised
        30446
        (b)(1) revised; eff. 10-31-16
        67770
        (b)(11) amended
        83103
        7.107 Revised; eff. 10-31-16
        67770
        7.107-1 Added; eff. 10-31-16
        67770
        7.107-2 Added; eff. 10-31-16
        67770
        7.107-3 Added; eff. 10-31-16
        67770
        7.107-4 Added; eff. 10-31-16
        67770
        7.107-5 Added; eff. 10-31-16
        67770
        7.107-6 Added; eff. 10-31-16
        67770
        8.404 (c)(2) revised; eff. 10-31-16
        67772
        8.605 (e) amended
        45855
        9.104-4 (b) redesignated as (c); new (b) added
        58638
        (b) note added
        91638
        9.104-5 (d) redesignated as (e); new (d) added
        58638
        Regulation at 80 FR 75906 confirmed
        67730
        (d) note added
        91638
        9.104-6 (a) and (b) revised
        11990
        (b)(4) revised; (b)(6) added
        58638
        (b)(4) and (6) notes added
        91638
        9.104-7 Regulation at 80 FR 75906 confirmed
        67730
        9.105-1 (c) introductory text revised
        11991
        (b)(4) added
        58638
        (b)(4) note added
        91638
        9.105-3 (a) amended
        58638
        9.404 (b)(6) revised
        67739
        10.001 (a)(3)(vi) and (vii) redesignated as (a)(3)(vii) and (viii); new (a)(3)(vi) added; (a) introductory text, (2)(iv), (vi)(B), new (3)(vii) and (c) revised; (a)(3)(v) amended; eff. 10-31-16
        67772
        11.002 (d)(1)(vi) revised
        30435
        11.500 Revised; interim
        91630
        12.301 (d)(3) through (7) redesignated as (d)(4) through (8); new (d)(3) added
        30446
        Regulation at 80 FR 75906 confirmed
        67730
        (d)(1) and (2) amended
        67739
        (d)(4) through (8) redesignated as (d)(5) through (9); new (d)(4) added; eff. 10-31-16
        67772
        13.003 (b)(1) amended
        30439
        14.201-6 (g) removed
        83098
        14.202-2 Removed
        83098
        14.208 (b) revised
        83098
        14.301 (b) removed; (c), (d) and (e) redesignated as new (b), (c) and (d)
        83098
        14.302 Revised
        83098
        14.303 (a) revised
        83098
        14.407-3 (g)(4) removed; (g)(5) redesignated as new (g)(4)
        83099
        14.408-1 (d)(2) amended
        83099
        15.209 (b)(1) introductory text amended
        45852
        15.304 (c)(3)(i) revised; (c)(3)(ii) and (4) amended; eff. 11-1-16
        45843
        (c)(3)(ii) and (4) revised; eff. 10-31-16
        67772
        16.307 (a)(5) amended
        45852
        
        16.505 (a)(8)(iii) revised; eff. 10-31-16
        67772
        16.506 (i) added; eff. 10-31-16
        67772
        17.105-1 (b)(1) amended; eff. 10-31-16
        67774
        17.207 (c)(6) and (7) amended; (c)(8) added
        58638
        (c)(8) note added
        91638
        18.117 Regulation at 80 FR 81890 confirmed
        67736
        18.204 Redesignated as 18.205; added
        30439
        18.205 Redesignated from 18.204
        30439
        19.000 Regulation at 80 FR 81890 confirmed
        67736
        19.102 Regulation at 80 FR 81891 confirmed
        67736
        19.201 (c)(5)(i), (11)(ii) and (iii) revised; eff. 10-31-16
        67772
        19.202-1 (e)(1)(iii), (2) introductory text, (v), (3) and (4) revised; eff. 10-31-16
        67773
        19.203 (b) amended
        30439
        19.301-2 (e) revised; eff. 11-1-16
        45843
        19.302 (d)(1)(ii) amended
        83099
        19.305 (c) amended; eff. 11-1-16
        45843
        19.308 Regulation at 80 FR 81891 confirmed
        67736
        19.502-2 (a) amended
        30439
        19.701 Amended; eff. 11-1-16
        45843
        Amended
        93485
        19.702 Introductory text, (a) introductory text, (1) and (2) amended; (a)(3) added; (b)(4) revised; eff. 11-1-16
        45843
        19.703 (a)(1), (d)(1) introductory text, (i) and (ii) amended; (a)(2), (b) and (d)(2) revised; (e) added; eff. 11-1-16
        45843
        19.704 (a)(10)(iii) through (vi) redesignated as (a)(10)(iv) through (vii); new (a)(10)(iii), (12), (13) and (14) added; (a) introductory text, (2), (3), new (10)(iv)(B) and (c) revised; new (a)(10)(iv) introductory text, (A), new (vii), (11) and (b) amended; eff. 11-1-16
        45844
        (a)(13) and (14) amended; (a)(15) added
        93486
        (a)(10)(v) and (vi) amended
        67739
        19.705-1 Heading revised; existing text designated as (a); (b) added; eff. 11-1-16
        45845
        19.705-2 Introductory text amended; (a), (c) and (e) revised; (b)(3) and (f) added; eff. 11-1-16
        45845
        19.705-4 (b) and (c) amended; eff. 11-1-16
        45845
        (b) and (c) amended
        93486
        19.705-6 (f), (g) and (h) redesignated as (h), (i) and (j); new (f) and (g) added; introductory text revised; (a), (b), (c) introductory text, (d), (e), new (h), new (i) and new (j) amended; eff. 11-1-16
        45845
        19.708 (b)(1)(i), (ii), (iii) and (2) amended; (b)(1)(iv) added; eff. 11-1-16
        45846
        19.1500—19.1506 (Subpart 19.15) Regulation at 80 FR 81891 confirmed
        67736
        19.1505 Regulation at 80 FR 81891 confirmed; (a)(1) amended
        67736
        19.1506 Regulation at 80 FR 81891 confirmed
        67736
        Revised
        83103
        19.1507 Regulation at 80 FR 81891 confirmed
        67736
        22 Policy statement
        58654
        22.000 (a) and (c) amended; (b) revised
        58638
        22.102-2 Heading and (c)(1) revised; (c)(3) added
        58638
        (c)(3) note added
        91638
        22.104 Added
        58639
        (b)(1) and (d) notes added
        91639
        22.403 Heading revised; interim
        91630
        22.403-4 Removed; redesignated from 22.403-5; interim
        91630
        22.403-5 Redesignated as 22.403-4; added; interim
        91630
        22.403-6 Added; interim
        91631
        22.802 (a) revised; interim
        67734
        22.805 (a)(4)(i) amended
        67781
        22.809 Introductory text revised; interim
        67734
        22.1002 Heading revised; interim
        91631
        22.1002-6 Added; interim
        91631
        22.1003-3 (d) amended
        83099
        22.1006 (a)(2)(i)(C), (e)(2)(i) and (4)(i) amended
        11991
        22.1300 Regulation at 80 FR 75910 confirmed
        67732
        22.1302 Regulation at 80 FR 75910 confirmed
        67732
        
        22.1303 Regulation at 80 FR 75910 confirmed
        67732
        22.1304 Regulation at 80 FR 75910 confirmed
        67732
        22.1306 Regulation at 80 FR 75910 confirmed
        67732
        22.1503 (b)(4) amended; eff. 10-31-16
        67775
        22.1904 (b)(1) amended
        11992
        22.2000—22.2007 (Subpart 22.20) Added
        58639
        Note added
        91639
        22.2002 Note added
        91639
        22.2003 Note added
        91639
        22.2004-1 Note added
        91639
        22.2004-2 Note added
        91639
        22.2004-3 Note added
        91639
        22.2004-4 Note added
        91639
        22.2006 Note added
        91639
        22.2007 (a), (b), (c) and (e) notes added
        91639
        22.2100—22.2110 (Subpart 22.21) Added; interim
        91631
        23.000 (d) revised
        30435
        Introductory text amended; (a) through (g) removed
        83096
        23.001 Amended
        83096
        23.704 (b)(1)(iv) and (2) amended
        67781
        23.800—23.804 (Subpart 23.8) Heading revised
        30435, 83096
        23.800 Revised
        30435, 83096
        23.801 Revised
        30435
        23.802 Removed; redesignated from 23.803 and revised
        30435
        (a) and (b)(2) amended; (c) and (d) added
        83096
        23.803 Redesignated as 23.802
        30435
        Added
        30436
        23.804 Revised
        30436
        Heading revised; introductory text, (a) introductory text, (1) through (8), (b) introductory text, (1), (2), (c) introductory text, (1), (2), (d) introductory text, (1) and (2) redesignated as (a) introductory text, (1) introductory text, (i) through (viii), (2) introductory text, (i), (ii), (3) introductory text, (i), (ii), (4) introductory text, (i) and (ii); new (a) introductory text amended; new (b) added
        83096
        24.101 Amended
        93480
        24.301—24.302 (Subpart 24.3) Added
        93480
        25 Authority citation revised
        11992
        25.003 Amended; eff. 10-31-16
        67775
        25.302-2 Amended; eff. 10-31-16
        67777
        25.302-3 (a) revised; (b) removed; (c), (d) and (e) redesignated as new (b), (c) and (d); eff. 10-31-16
        67777
        25.302-4 (a)(1) and (2) amended; eff. 10-31-16
        67777
        25.302-6 (a) revised; eff. 10-31-16
        67777
        25.401 Table amended
        83099
        25.1101 (f) amended
        30436
        25.1102 (d)(3) amended
        11992
        26.103 (b) revised
        67781
        28.101-4 (c)(6) removed; (c)(7), (8) and (9) redesignated as new (c)(6), (7) and (8)
        83099
        31.104 Introductory text revised
        45853
        31.105 (a) amended
        45853
        31.108 Revised
        45853
        31.205-6 Regulation at 79 FR 35867 confirmed; (p) revised
        67779
        31.302 Revised
        45853
        31.303 (a) revised
        45853
        31.602 Amended
        45853
        31.603 (a) amended
        45853
        31.702 Revised
        45853
        31.703 (a) amended
        45853
        34 Authority citation revised
        83103
        34.000—34.005-6 (Subpart 34.0) Heading removed
        83103
        34.005-2 (b)(6) amended
        83103
        34.201 (b) amended
        83103
        34.203 (a) and (b) amended
        83103
        36.303-1 (a)(4) revised
        30448
        36.607 (b) amended
        11992
        42.003 (a) revised
        45853
        42.101 (b) revised
        45853
        42.703-2 (b)(2)(ii), (iii) and (iv) revised
        45853
        42.705-3 (a)(2) and (3) revised; (b)(8) added
        45853
        42.705-4 Revised
        45854
        42.705-5 Amended
        45854
        42.709 Redesignated as 42.709-0; added
        83104
        42.709-0 Redesignated from 42.709
        83104
        42.1502 (j) added
        58644
        (j) note added
        91640
        (g) revised
        93486
        42.1503 (a)(1)(i) and (ii) amended; (h)(5) added
        58644
        42.1503 (a)(1)(i), (ii) and (h)(5) introductory text notes added
        91640
        
        (b)(2)(v), (vi), (h)(1) introductory text, (iv), (v) and Table 42-2 revised; (h)(1)(vi) added
        93486
        42.1504 Added
        93488
        43.201 (c) revised
        83099
        47.305-10 (c) revised
        83099
        49.102 (a) introductory text revised
        83099
        49.601-1 Heading revised; introductory text added; (a) and (b) amended
        83099
        49.601-2 Introductory text, (a) and alternate notice amended
        83099
      
      
        2017
        48 CFR
        82 FR
        Page
        Chapter 1
        Chapter Federal Acquisition Circular 2005-95
        4708
        Federal Acquisition Circular 2005-96
        51526
        Small Entity Compliance Guide
        4734, 51526
        1.106 Amended
        51529
        2.101 (b)(2) amended
        4711, 4717
        3.302 Amended
        4711
        3.900 Introductory text amended; (c) redesignated as (d); new (c) added
        4721
        3.901 Amended
        4721
        3.909 Added
        4721
        3.909-1 Added
        4721
        3.909-2 Added
        4721
        3.909-3 Added
        4721
        4.1000—4.1008 (Subpart 4.10) Revised
        4711
        4.1202 (a)(3) through (33) redesignated as (a)(4) through (34); new (a)(22) heading revised; new (a)(22) note amended; new (a)(3) added
        4722
        4.1202 (a)(22) and note removed; (a)(23) through (34) redesignated as (a)(22) through (33)
        51529
        5.205 (f) revised
        4726
        5.207 (a)(13) amended
        4713
        6.204 Revised
        4726
        7.105 (b)(5)(iv) revised
        4713
        8.402 (f)(3) revised
        4713
        8.404 (j) added
        4713
        8.406-1 (d)(8) through (16) redesignated as (d)(9) through (17); new (d)(8) added
        4713
        8.406-4 (c)(3)(i)(C) revised
        4713
        9.104-4 (b) and note removed; (c) redesignated as (b)
        51529
        9.104-5 (d) and note to (d) removed; (e) redesignated as new (d)
        51529
        9.104-6 (b)(4) revised;(b)(6) and notes to (b)(4) and (b)(6) removed
        51530
        9.105-1 (b)(4) and note to (b)(4) removed
        51530
        9.105-3 (a) Amended
        51530
        9.307 (b) amended
        4713
        12.303 (b)(3) amended
        4713
        12.603 (c)(2)(v) revised
        4713
        13.003 (b)(1) amended
        4717
        14.201-2 (b) amended
        4713
        14.201-9 (b) introductory text and (1) revised
        4713
        15.203 (a)(2) revised
        4713
        15.404-1 (g)(1) amended
        4713
        15.408 Table 15-2 amended
        4713
        16.203-4 (b)(4) amended
        4714
        16.505 (a)(7)(iii) revised
        4714
        17.106-1 (c)(1) amended
        4714
        17.203 (g)(2) amended
        4714
        17.207 (c)(6) and (7) amended; (c)(8) and note to (c)(8) removed
        51530
        17.208 (e) amended
        4714
        18.114 Amended
        4726
        19.000 (a)(3) amended
        4726
        19.203 (b) amended
        4717
        19.502-2 (a) amended
        4717
        19.800 Revised
        4726
        19.802 Revised
        4727
        19.803 Revised
        4727
        19.804-1 Revised
        4727
        19.804-2 (a) introductory text and (10) revised; (a)(12) through (15) redesignated as (a)(13) through (16); new (a)(12) added; new (a)(13) and (b)(3) amended
        4727
        19.804-3 Revised
        4728
        19.804-4 Introductory text and (d) amended; (b) revised
        4728
        19.804-5 (a) and (c) revised
        4728
        19.804-6 Revised
        4728
        19.805-1 (a) introductory text, (b) introductory text and (d) revised; (a)(1) and (b)(1) amended;
        4729
        19.805-2 Revised
        4729
        19.808-1 (c) amended; (d) and (e) added
        4729
        19.808-2 Revised
        4729
        19.809 Revised
        4729
        
        19.810 (a)(2), (3) and (c) amended; (b) revised
        4729
        19.811-1 (b) introductory text revised
        4730
        19.811-3 (d) introductory text, (1) and (e) amended
        4730
        19.812 (b) amended; (d) revised
        4730
        19.813 Added
        4730
        19.814 Added
        4730
        19.815 Added
        4730
        19.816 Added
        4730
        19.1304 (d) amended
        4731
        19.1404 (d) amended
        4731
        19.1504 (a) revised
        4731
        22 Policy statement
        51358
        22.000 Revised
        51530
        22.20 (Subpart 22.20) Removed
        51530
        22.102-2 Heading and (c)(1) revised; (c)(3) and note to (c)(3) removed
        51530
        22.104 Removed
        51530
        27.406-1 (b) amended
        4714
        31.205-47 (a) amended; (b) introductory text revised; (f)(9) added
        4734
        31.603 (b) introductory text and (15) revised; (b)(16) added
        4734
        32.903 (b) introductory text amended
        4714
        32.905 (b)(1)(iii) amended
        4714
        32.1004 Introductory text and (a)(2)(v) amended
        4714
        32.1110 (f) amended
        4714
        42.302 (b)(9) amended
        4714
        42.1502 (j) and note removed
        51530
        42.1503 (a)(1)(i) and (ii) amended; note to (a)(1)(i), (ii), note to (h)(5), and introductory text removed
        51530
        48.104-2 (a)(4) amended
        4714
        49.601-2 Amended
        4714
        49.603-2 (b)(1) amended
        4714
        49.603-5 (b)(1) amended
        4714
        49.603-7 (b)(1) amended
        4714
      
      
        2018
        48 CFR
        83 FR
        Page
        Chapter 1
        Chapter 1 Federal Acquisition Circular 2005-97
        3396
        Federal Acquisition Circular 2005-98
        19144
        Federal Acquisition Circular 2005-100
        42568
        Federal Acquisition Circular 2005-101
        48690, 48702
        Federal Acquisition Circular 2019-01
        65466
        Small Entity Compliance Guide
        3399, 19150, 28149, 42579, 65478
        Policy Statement
        28140
        1.106 Amended
        28143, 28148
        1.106 Table amended; eff. 10-26-18
        48695
        1.106 Regulation at 81 FR 91630 confirmed
        42570
        1.106 Regulation at 81 FR 67734 confirmed
        42571
        2.101 (b)(2) amended
        42572
        2.101 (b)(2) amended; eff. 10-26-18
        48695
        4.605 (b) amended; eff. 10-26-18
        48695
        4.1100 Introductory text amended; eff. 10-26-18
        48695
        4.1102 (c) redesignated as (d); new (c) added; (a)(2) and new (d)(3) amended; (a) introductory text, (5), (6), and new (d)(1) revised; eff. 10-26-18
        48695
        4.1103 Revised; eff. 10-26-18
        48695
        4.1104 Amended; eff. 10-26-18
        48695
        4.1105 Revised; eff. 10-26-18
        48695
        4.1201 Revised; eff. 10-26-18
        48696
        4.1202 (a) introductory text revised; eff. 10-26-18
        48696
        4.1603 (b) introductory text, (1), and (2) introductory text revised
        42572
        4.1702 (b) amended
        42572
        4.2001—4.2004 (Subpart 4.20) Added
        28143
        5.102 (a)(1) amended
        42572
        5.201 (d) amended
        42572
        5.207 (b), (c)(19), and (e) amended
        42572
        5.704 (b) introductory text amended
        42572
        5.705 (a)(2) introductory text and (c) amended
        42572
        6.305 (d)(1) amended
        42572
        7.103 (p)(3) amended
        42572
        (y) amended; eff. 10-26-18
        48696
        7.105 (b)(16) amended
        42572
        7.107-4 (a)(1) introductory text amended
        42572
        8.402 (g) amended; eff. 10-26-18
        48696
        8.405-6 (a)(2)(i)(B)(1) amended
        42572
        8.501 Amended
        42572
        8.602 (a)(4)(ii)(A) and (B) amended
        42572
        
        9.109 Added
        28148
        9.109-1 Added
        28148
        9.109-2 Added
        28148
        9.109-2 Amended; eff. 10-26-18
        48696
        9.109-3 Added
        28148
        9.109-4 Added
        28148
        (b) amended; eff. 10-26-18
        48696
        9.109-5 Added
        28148
        9.404 Heading, (a)(1), and (c) revised; (b) introductory text, (1), and (d) amended; eff. 10-26-18
        48696
        9.405 (b) amended
        28148
        (b), (d)(1), and (4) amended; eff. 10-26-18
        48696
        9.405-2 (b) introductory text, (2), and (3) amended; eff. 10-26-18
        48696
        9.406-3 (f)(1) amended
        42572
        9.406-4 (a)(1)(i) and (ii) amended; (a)(1)(iii) added
        28148
        9.407-3 (e)(1) amended
        42572
        11.500 Regulation at 81 FR 91630 confirmed
        42570
        12.301 (d)(1) through (9) redesignated as (d)(3) through (11); new (d)(1) and new (2) added; new (d)(3) and new (4) revised; (e)(4) amended; eff. 10-26-18
        48696
        12.503 (b)(1), (2), and (3) redesignated as (b)(2), (3), and (4); new (b)(1) added
        28148
        13.005 (a)(11) added
        28149
        13.102 (a) amended; eff. 10-26-18
        48697
        13.201 (i) added
        28144
        (h) amended; eff. 10-26-18
        48697
        14.201-2 (b) amended
        42572
        16.505 (a)(10) revised
        19146
        (b)(2)(ii)(D)(2)(i) amended
        42572
        (a)(12) amended; eff. 10-26-18
        48697
        17.207 (c)(5) revised; eff. 10-26-18
        48697
        17.502-1 (b)(1)(i) and (c) introductory text amended
        42573
        18.102 Revised; eff. 10-26-18
        48697
        18.205 (b) amended
        42573
        19.201 (c) revised
        19147
        19.308 (i)(3)(iii) amended; eff. 10-26-18
        48697
        19.703 (d)(1) introductory text amended; eff. 10-26-18
        48697
        19.704 (a)(10)(iii) amended
        42573
        19.1503 (c)(2)(viii) amended
        42573
        22.001 Amended
        42573
        22.302 (a) revised
        19149
        22.403 Regulation at 81 FR 91630 confirmed
        42570
        22.403-4 Regulation at 81 FR 91630 confirmed
        42570
        22.403-5 Regulation at 81 FR 91630 confirmed
        42570
        22.403-6 Regulation at 81 FR 91631 confirmed
        42570
        22.404-3 (a) amended
        42573
        22.802 Regulation at 81 FR 67734 confirmed
        42571
        Regulation at 81 FR 67734 confirmed
        42571
        Clause and Alternate II amended
        42574
        22.809 Regulation at 81 FR 67734 confirmed
        42571
        Regulation at 81 FR 67734 confirmed
        42571
        Clause amended
        42575
        22.1001 Amended
        42573
        22.1002 Regulation at 81 FR 91631 confirmed
        42570
        22.1002-6 Regulation at 81 FR 91631 confirmed
        42570
        22.1021 (a) amended
        42573
        22.1022 Amended
        42573
        22.1025 Amended; eff. 10-26-18
        48697
        22.1304 (b) amended
        42573
        22.1503 (b)(3) and (4) amended
        3397
        22.1702 Amended
        65477
        22.1703 (a)(5)(i) revised; (a)(6) amended
        65477
        22.2100—22.2110 (Subpart 22.21) Regulation at 81 FR 91631 confirmed
        42570
        23.202 (b)(3) amended
        42573
        23.203 (b)(2) amended
        42573
        23.205 (c)(1) amended; (d) added
        42573
        23.401 (a)(2) amended
        42573
        23.405 (a)(1) amended
        42573
        23.802 (c) amended
        42573
        (d) introductory text amended; eff. 10-26-18
        48697
        25.003 (1)(ii)(B) amended
        42573
        25.202 (c) amended
        3398
        25.402 (b) table revised
        3398
        25.603 (c)(1) amended
        3398
        25.703-2 (a)(2) amended
        42573
        25.703-3 (a) revised; eff. 10-26-18
        48697
        25.1101 (b)(1)(i)(A), (iii), (iv), (c)(1), and (d) amended
        3398
        25.1102 (a) introductory text, (c) introductory text, (3), and (d)(3) amended
        3398
        
        26.205 (a) and (b) amended; eff. 10-26-18
        48697
        28.106-1 Introductory text amended
        42573
        28.106-3 (a) amended
        42573
        28.203-3 (a)(1) amended
        42573
        28.203-7 (c) revised; (d) amended; eff. 10-26-18
        48697
        28.204-3 (h) revised
        42573
        31.205-6 (p)(2)(ii), (3)(ii), and (4)(ii) amended
        42574
        32.1108 (b)(2)(i) amended; eff. 10-26-18
        48698
        32.1110 (a)(1) introductory text revised; (a)(2)(i) removed; eff. 10-26-18
        48698
        36.104 (b)(1) amended
        42574
        36.700 Amended
        42574
        37.116 Removed; eff. 10-26-18
        48701
        37.116-1 Removed; eff. 10-26-18
        48701
        37.116-2 Removed; eff. 10-26-18
        48701
        39.101 (e) added
        28144
        41.301 (a) amended
        42574
        44.202-2 (a)(13) revised; eff. 10-26-18
        48698
        49.107 (a) and (b) revised
        19150
        49.602 Amended
        42574
      
      
        2019
        48 CFR
        84 FR
        Page
        Chapter 1
        Chapter 1 Federal Acquisition Circular 2019-02
        19834
        Federal Acquisition Circular 2019-03
         27494
        Federal Acquisition Circular 2019-04
        38836, 38839
        Federal Acquisition Circular 2019-05
        40215
        Federal Acquisition Circular 2019-06
        47860
        Federal Acquisition Circular 2020-01
        54760
        Federal Acquisition Circular 2020-02
        64680, 64696
        Federal Acquisition Circular 2020-03
        68314, 68319
        Chapter 1 Small Entity Compliance Guide
        19847, 27497, 40223, 47868, 54762
        1.105-3 Revised
        19839
        1.106 Table amended (OMB numbers); interim
        40220
        Regulation at 83 FR 28143 confirmed
        47862
        1.106 Table amended
        64694
        1.201-1 (b) revised; (c) amended
        19839
        (b)(1) revised
        38838
        1 Appendix A amended
        4361
        2.101 (b)(2) amended
        19836, 47864, 54762
        (b) introductory text and (2) amended
        19839
        (b)(2) amended
        47864
        2.101 (b) amended
        64694
        3.103-2 (a)(1) introductory text, (2) introductory text, (b)(1) through (4) amended 
        19839
        3.104-3 (a) heading amended
        19840
        3.301 (b) revised
        19840
        3.303 (b) amended
        19840
        3.405 (b) introductory text amended
        19840
        3.501-2 (a) revised; (c) amended
        19840
        3.502-1 Amended
        19840
        3.502-2 (b), (d)(3), (e), and (f) amended; (d)(2) revised
        19840
        3.800—3.808 (Subpart 3.8) Heading amended
        19840
        3.901 Amended
        19840
        3.907-7 Heading revised
        19840
        4 Heading revised; interim
        40220
        4.20 Regulation at 83 FR 28143 confirmed
        47862
        4.21 Added; interim
        40220
        4.101—4.103 (Subpart 4.1) Heading removed; new heading added
        19840
        4.102 (d) and (e) amended
        19840
        4.201 (e) revised
        19840
        4.202 Amended
        19840
        4.402 (b) introductory text, (1), and (2) amended
        19840
        4.403 (b)(2) revised
        19840
        4.404 (a) amended
        19840
        4.603 (c) amended
        19838
        4.604 (b)(3) amended
        19840
        4.607 (b) amended
        19841
        4.703 (a) revised; (b)(3) amended
        19841
        4.801 (c)(3) revised
        19841
        4.803 (a)(10)(iii) amended; (a)(26) revised
        19841
        4.804-1 (a) introductory text amended; (c) revised
        19841
        4.804-4 (a) introductory text amended
        19841
        4.804-5 (b) introductory text amended
        19841
        4.805 (a) and Table 4-1 amended
        19841
        4.1005-2 (a)(1) amended
        19841
        
        4.1200 (b) amended
        19841
        4.1202 (a)(8) through (33) redesignated as (a)(9) through (34); new (a)(8) added; interim
        68318
        4.2102 (d) added; interim
        68318
        4.2103 (a) revised; interim
        68318
        4.2105 Heading revised; (a)(2) amended; (c) added; interim
        68318
        4.1801 Amended
        19841
        5.207 (a)(4) amended
        19841
        5.404-1 (b)(3) revised
        19841
        5.501 Amended
        19841
        5.504 (c) revised
        19841
        5.601 (b)(1) and (2) amended
        19841
        5.705 (b)(1) through (7) amended
        19841
        6.001 (a) amended
        19842
        6.102 (b) revised; (d)(2)(ii) amended
        19842
        6.202 (b)(1) and (3) amended
        19842
        6.301 (a) amended; (c) revised
        19842
        6.302-1 (a)(2)(ii), (iii), and (b)(1) revised; (b) introductory text amended
        19842
        6.302-2 (b) revised; (d)(2)(i), (ii), and (3) amended
        19842
        6.302-3 (a)(2) introductory text, (i), (ii), (b)(1) introductory text, (2) introductory text, and (iii) amended
        19842
        6.302-5 (a)(2) revised; (b)(1), (3), (c)(2)(i), (ii), (iii), and (3) amended
        19842
        6.303-1 (d) amended
        19843
        6.303-2 (d)(3) amended
        19843
        6.304 (a)(2) and (4) amended
        19843
        6.401 Introductory text and (b)(1) amended
        19843
        6.501 (b) amended
        19843
        7.102 (a)(1) and (2) amended
        19843
        7.103 Introductory text, (a), (b), (h), (i), (k), and (l) amended
        19843
        7.105 Introductory text, (b)(4) introductory text, (10), (14)(i), (20)(v), and (21) amended; (a)(2) revised
        19843
        7.105 (b)(19) amended
        64694
        7.106 (c) amended
        19843
        7.107-5 (b)(1) and (d) amended
        19843
        7.202 Revised
        19843
        7.203 Revised
        19843
        7.503 (c)(14), (17) introductory text, and (d)(3) amended
        19843
        8.005 Amended
        19843
        8.402 (c)(1), (e), and (f)(1) amended
        19844
        8.404 (b)(2) amended
        19838
        8.405-6 Introductory text, (b)(3)(i)(C), (4), (d)(2), (3)(ii)(A), and (4) amended
        19844
        8.701 Amended
        19844
        8.703 Heading revised
        19844
        8.705-2 Amended
        19844
        8.714 (b) amended
        19844
        8.802 (a) introductory text amended
        19844
        8.1101 Amended
        19844
        8.1104 (d) amended
        19844
        9.102 (b) revised
        19844
        9.104-1 (c) and (d) amended
        19844
        9.104-6 (a)(1) amended
        47865
        9.104-7 (c)(2) and (e) amended
        19844
        9.105-1 (b)(1) revised
        19844
        (c) introductory text amended
        47866
        9.105-2 (b)(2)(i) introductory text amended
        47866
        9.107 (d) amended
        19844
        9.202 (a)(2)(i), (3), (b), (c)(1), (2), (e), and (f) amended
        19844
        9.204 (d) amended
        19844
        9.305 (a) and (b) added; section amended
        19844
        9.306 (a)(3), (b)(2), (c), (d), and (f) through (i) amended
        19845
        9.308-1 (a)(1) and (b)(1) revised
        19845
        9.401 Amended
        19845
        9.403 Amended
        19845
        9.406-1 (b) revised
        19845
        9.406-2 (a)(1) revised
        19845
        9.406-3 (d)(1) amended
        19845
        9.406-4 (c)(5) amended
        19845
        9.407-1 (c) revised; section amended
        19845
        9.407-2 (a)(1) revised; (a)(3), (7), and (b) amended
        19845
        9.502 (c) amended
        19845
        9.505 (b) introductory text amended
        19845
        9.505-1 (a) revised
        19846
        9.505-2 (a)(1), (b)(2), and (3) amended
        19846
        9.505-4 (a) revised
        19846
        9.507-1 Introductory text amended
        19846
        9.507-2 Introductory text amended
        19846
        9.508 Introductory text amended; (h) revised
        19846
        9.602 (a) revised
        19846
        10.001 (a)(2)(vi)(A) amended
        19837
        11.102 Amended
        19846
        11.201 (c) introductory text and (d)(4) amended
        19846
        
        11.604 Heading revised
        19846
        12.102 (f)(1) amended
        19837
        12.301 (d)(6) through (11) redesignated as (d)(7) through (12); new (d)(6) added; interim
        40221
        13.106-2 (b)(3)(ii)(C) amended
        47866
        13.201 (g)(1) introductory text and (2) revised
        19837
        Heading revised; (a) and (j) added; interim
        40221
        Regulation at 83 FR 28144 confirmed
        47862
        13.500 (c)(1) revised
        19837
        15.305 (a)(1) amended
        27496
        15.403-1 (c)(1) revised
        27496
        15.404-1 (b)(2)(i) amended
        27497
        15.407-1 (d) introductory text amended
        47866
        16.504 (a)(4)(v) removed; (a)(4)(vi) and (vii) redesignated as new (a)(4)(v) and (vi)
        38838
        16.505 (a) heading, (3), (9)(i), (b)(1)(v)(A)(5)(i), (2)(ii) introductory text, (B)(10), (C)(4), (D)(1)(ii), (3), (4), (5)(ii), (7)(ii), and (c)(1) introductory text amended
        19846
        (a)(7)(iv) reinstated; CFR correction
        20292
        16.506 (j) added
        38838
        17.502-1 (a) removed; (b) and (c) redesignated as new (a) and (b)
        19838
        17.703 (c) revised; (e) amended
        19846
        18.001 (b) revised; (c) redesignated as (d); new (c) added
        19837
        18.202 Revised
        19837
        19.001 Amended
        47864
        19.101 Amended
        47864
        19.702 (b) introductory text, (c), and (d) amended
        19847
        19.1303 (c) amended
        47864
        19.1403 (c)(3) amended
        47864
        22.1008-1 (e)(1) amended
        19847
        22.1503 (b)(4) amended
        47867
        25.003 Amended
        47867
        25.702-4 (c)(3)(vi)
        47866
        25.703-4 (c)(6) amended
        47866
        26.200—26.206 (Subpart 26.2) Heading revised
        19837
        26.202 Undesignated text designated as (a); (b) added
        19837
        26.205 (b) amended
        19847
        30.102 Amended
        19847
        31.101 Amended
        19847
        31.205-46 (a)(2) introductory text, (i), (ii), (iii), (3) introductory text, (i), (iv), (4), (5), (c)(1), and (2) introductory text amended
        19847
        35.017-3 (b)(1) and (2) revised
        19838
        39.101 (f) added; interim
        40221
        Regulation at 83 FR 28144 confirmed
        47862
        42.1501 (b) revised
        47866
        42.1503
        47866
        45.602-3 (b)(3) and section amended
        19847
        46.101 Amended
        64694
        46.317 Added
        64694
        46.407 (h) added
        64695
        50.101-1 (b) amended
        19847
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        48 CFR
        85 FR
        Page
        Chapter 1
        Chapter 1 Federal Acquisition Circular 2020-04
        2616
        Chapter 1 Federal Acquisition Circular 2020-05
        11745, 11773
        Chapter 1 Federal Acquisition Circular 2020-06
        27086, 27102
        Chapter 1 Federal Acquisition Circular 2020-07
        40060, 40077
        Chapter 1 Federal Acquisition Circular 2020-08
        42664, 42680
        Chapter 1 Federal Acquisition Circular 2020-09
        53126
        Chapter 1 Small Entity Compliance Guide
        2619, 53134
        1.106 Table amended
        27087, 27099
        1.106 Table amended (OMB numbers)
        40063
        1.106 Table amended; interim
        42676
        1.106 Table amended; interim; eff. 10-26-20
        53133
        1.109 (d) redesignated as (e); new (d) added; (a) and new (e) amended
        27089
        1.110 (c) table amended
        27089
        2.101 (b)(2) amended
        11756
        2.101 Amended
        27088
        2.101 (b) amended
        40063, 40067, 40070
        3.502-3 Amended
        40067
        4.402 (b) introductory text and (2) amended; (d) redesignated as (e); new (d) added
        40063
        
        4.403 (c) introductory text and (1) amended
        40063
        4.803 (a)(6) amended
        11756
        4.1005-2 (a)(2) revised
        40071
        4.1102 (a)(3)(ii) amended
        27101
        4.1202 (a) introductory text and (14) revised
        11756
        4.1603 (a)(1) amended
        40076
        4.1801 Amended
        40063
        4.2100 Amended; interim
        42676
        4.2101 Amended; interim
        42676
        4.2102 (a) and (c) revised; interim
        42677
        4.2103 (a)(2) revised; interim
        42677
        4.2103 (a)(1) revised; interim; eff. 10-26-20
        53133
        4.2104 (a)(1) introductory text and (a)(2) revised; (a)(3) and (4) added; interim
        42677
        5.205 (f) amended
        40076
        5.206 (a)(1) and (2) amended
        27090
        7.104 (d) amended
        11756
        8.404 (a) amended
        11756
        8.405-5 (b) amended
        11756
        8.1104 (e)(3) amended
        27090
        9.104-3 (d)(2) amended
        11756
        9.104-5 (a)(2) amended
        40067
        9.109-4 (a)(1)(i) amended
        40076
        9.405-2 (b) introductory text amended
        27090
        9.406-2 (b)(1)(v) amended
        40067
        9.407-2 (a)(7) amended
        40067
        10.001 (a)(3)(viii) redesignated as (a)(3)(ix); new (a)(3)(viii) added; (a)(3)(vii) and new (ix) amended
        11756
        10.002 (b)(1)(vii) revised; new (b)(2)(ix) added
        11756
        12.301 (d)(12) redesignated as (d)(13); new (d)(12) added
        27099
        12.503 (a)(1) amended
        27090
        12.504 (a)(4) amended
        27090
        13.003 (b)(1) amended
        11756
        13.003 (b)(1) revised
        27090
        13.005 (a) revised
        40067
        13.106-1 (a)(2) revised
        40071
        13.201 (j) redesignated as (j)(1); (j)(2) added; interim
        42678
        13.501 (a)(2)(i) amended
        27090
        13.501 (a)(2)(ii) amended
        40067
        14.201-7 (c)(1) revised
        40073
        15.101-3 Added
        11756
        15.304 (c)(1) and (e) introductory text revised
        40071
        15.403-4 (a)(1) introductory text amended
        27090
        15.403-4 (a)(1) introductory text and (iii) introductory text amended; (a)(3) added
        40073
        15.408 (d) and (e) revised
        40073
        16.206-2 Introductory text amended
        40067
        16.206-3 (a) amended
        40067
        16.207-3 (d) amended
        40067
        16.500 (e) added
        11757
        16.504 (c)(1)(ii)(B)(5) amended
        40071
        16.505 (a)(7)(ix), (10), (b)(5) heading, (6) heading, and (e) added; (b)(1)(i) and (4) revised
        11757
        16.505 (b)(2)(i)(G) added; (b)(2)(ii)(B)(10) amended
        40071
        18.205 (a) amended
        40076
        19.000 (a)(3), (8), and (9) amended; (a)(10) added
        11757
        19.001 Amended
        11757
        19.3 Revised
        11759
        19.102 (a)(1) amended
        27101
        19.103 Added
        11758
        19.201 (c) introductory text and (1) amended; (c)(3), (5), and (d) revised
        11758
        19.202 Revised
        11758
        19.202-1 (e)(1) introductory text and (4) revised
        11758
        19.202-2 Introductory text amended; (a) revised
        11759
        19.202-4 Introductory text and (c) amended
        11759
        19.202-5 Introductory text amended; (c)(1) revised
        11759
        19.202-6 (a)(1) amended
        11759
        19.203 (b) amended
        11759
        19.203 (b) revised
        27090
        19.301-1 (a) revised; (b), (c), and (d) redesignated as (f), (g), and (h); new (b) through new (e) added
        11759
        19.301-2 (b), (c), and (d) revised
        11759
        19.302 (a) and (b) revised
        11760
        19.303 Removed
        11760
        19.307 (a) removed; (b)(1) revised
        11760
        19.309 (a)(3) added; (c) revised
        11760
        19.401 (b) revised
        11760
        19.402 (a), (b), and (c) introductory text revised
        11760
        19.403 (c)(8) amended
        11760
        19.501—19.508 (Subpart 19.5) Heading revised
        11760
        19.501 Revised
        11760
        19.502-1 (a)(1) and (2) amended; (b) revised
        11761
        
        19.502-1 (b) revised
        27090
        19.502-2 (a) and (b)(1) revised; (c) removed
        11761
        19.502-2 (a) and (b) introductory text amended
        27090
        19.502-3 Revised
        11761
        19.502-4 Revised
        11761
        19.502-5 Removed; new section redesignated from 19.502-6 and heading revised
        11762
        19.502-6 Redesignated as 19.502-5; new section redesignated from 19.503; new (c)(2) and new (d) amended
        11762
        19.502-7 Redesignated from 19.504
        11762
        19.502-8 Redesignated from 19.505; (a) revised; (b) amended
        11762
        19.502-9 Redesignated from 19.506; (a) revised; (b) amended
        11762
        19.502-10 Redesignated from 19.507 and amended
        11762
        19.503 Redesignated as 19.502-6; new section added
        11762
        19.504 Redesignated as 19.502-7; new section added
        11762
        19.505 Redesignated as 19.502-8
        11762
        19.505 Added
        11763
        19.506 Redesignated as 19.502-9
        11762
        19.506 Added
        11763
        19.507 Redesignated as 19.502-10
        11763
        19.507 Redesignated from 19.508; (c) through (f) revised; (g) and (h) added
        11764
        19.507 (e) amended
        27090
        19.508 Redesignated as 19.507
        11764
        19.601 (f) added
        11764
        19.602-3 (a)(2) amended
        11764
        19.602-4 (b) amended
        11764
        19.702 (a) revised
        11764
        19.704 (a) introductory text amended
        11765
        19.705-1 (b)(1) amended
        11765
        19.705-2 (f) amended
        11765
        19.705-5 (b) amended
        11765
        19.707 (a)(2) amended
        11765
        19.708 (b)(1)(iv) amended
        11765
        19.804-2 (a) amended
        11765
        19.804-6 Revised
        11765
        19.809 Revised
        11765
        19.810 (b)(1)(ii) amended
        11766
        19.811-3 (d) and (e) revised
        11766
        19.1303 (e) removed
        11766
        19.1307 (a)(1) and (2) amended; (a)(3) added
        11766
        19.1308 Revised
        11766
        19.1309 Revised
        11767
        19.1403 (d) revised
        11767
        19.1407 Redesignated as 19.1408; new section added
        11767
        19.1408 Redesignated from 19.1407; new section revised
        11767
        19.1503 (g) removed
        11767
        19.1507 Redesignated as 19.1508; new section added
        11767
        19.1508 Redesignated from 19.1507
        11767
        19.1508 (a) redesignated as (a)(1); new (a)(1) amended; (b) revised; (a)(2) added
        11768
        22.102-2 (c)(1)(iv) amended
        27090
        22.202 (a) amended
        27091
        22.305 (e) amended
        27091
        22.601—22.610 (Subpart 22.6) Heading revised
        27091
        22.602 Amended
        27091
        22.610 Amended
        27091
        22.1003-3 (b) amended
        27091
        22.1003-6 (a) introductory text and section amended
        27091
        22.1200—22.1207 (Subpart 22.12) Removed
        27088
        22.1503 (b)(3) and (4) amended
        2618
        22.1803 Introductory text amended
        40067
        25.202 (c) amended
        2618
        25.301-1 (a)(2)(i) amended
        27101
        25.301-4 (b)(1) amended
        27101
        25.402 (b) table amended
        2618
        25.603 (c)(1) amended
        2618
        25.703-2 (a)(2) amended
        40067
        25.703-4 (c)(5)(ii), (7)(iii), and (8)(iii) amended
        27091
        25.1003 Added
        27099
        25.1101 (b)(1)(i)(A), (iii), (iv), (2)(iii), (iv), (c)(1), and (d) amended
        2618
        25.1102 (a) introductory text, (c) introductory text, (3), and (d)(3) amended
        2618
        27.405-3 (b) amended
        40076
        29.204 Added
        27099
        29.402-3 Added
        27100
        
        30.201-1 Revised
        27091
        30.201-4 (b)(1) amended
        40074
        39.101 (f) redesignated as (f)(1); (f)(2) added; interim
        42678
        42.1503 (b)(2)(vi) revised
        11768
        50.103-7 (b) removed
        27091
      
      ○
    
  
